
                                             EXHIBIT 10.1



                              STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.,
                                                DEPOSITOR


                                             CITIBANK, N.A.,
                                                 TRUSTEE


                                 WELLS FARGO BANK, NATIONAL ASSOCIATION,
                               MASTER SERVICER AND SECURITIES ADMINISTRATOR


                                                   and


                                         EMC MORTGAGE CORPORATION
                                           SPONSOR AND COMPANY

                                 ________________________________________

                                     POOLING AND SERVICING AGREEMENT

                                        Dated as of March 1, 2007
                                 ________________________________________

                              STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.,
                       Bear Stearns ALT-A Trust, Mortgage Pass-Through Certificates

                                              Series 2007-2




--------------------------------------------------------------------------------




                                                     ARTICLE I
                                                    DEFINITIONS


                                                    ARTICLE II
                          CONVEYANCE OF MORTGAGE LOANS; ORIGINAL ISSUANCE OF CERTIFICATES

Section 2.01.         Conveyance of Mortgage Loans to Trustee...................................................50
Section 2.02.         Acceptance of Mortgage Loans by Trustee...................................................52
Section 2.03.         Assignment of Interest in the Mortgage Loan Purchase Agreement............................54
Section 2.04.         Substitution of Mortgage Loans............................................................56
Section 2.05.         Issuance of Certificates..................................................................57
Section 2.06.         Representations and Warranties Concerning the Depositor...................................58
Section 2.07.         [Reserved]................................................................................59
Section 2.08.         Purposes and Powers of the Trust..........................................................59

                                                    ARTICLE III
                                  ADMINISTRATION AND SERVICING OF MORTGAGE LOANS

Section 3.01.         Master Servicer...........................................................................61
Section 3.02.         REMIC-Related Covenants...................................................................62
Section 3.03.         Monitoring of Servicers...................................................................62
Section 3.04.         Fidelity Bond.............................................................................64
Section 3.05.         Power to Act; Procedures..................................................................64
Section 3.06.         Due-on-Sale Clauses; Assumption Agreements................................................65
Section 3.07.         Release of Mortgage Files.................................................................65
Section 3.08.         Documents, Records and Funds in Possession of Master Servicer To Be Held for
                      Trustee...................................................................................66
Section 3.09.         Standard Hazard Insurance and Flood Insurance Policies....................................66
Section 3.10.         Presentment of Claims and Collection of Proceeds..........................................67
Section 3.11.         Maintenance of the Primary Mortgage Insurance Policies....................................67
Section 3.12.         Trustee to Retain Possession of Certain Insurance Policies and Documents..................68
Section 3.13.         Realization Upon Defaulted Mortgage Loans.................................................68
Section 3.14.         Compensation for the Master Servicer......................................................68
Section 3.15.         REO Property..............................................................................68
Section 3.16.         Annual Statement as to Compliance.........................................................69
Section 3.17.         Assessments of Compliance and Attestation Reports.........................................70
Section 3.18.         Reports Filed with Securities and Exchange Commission.....................................72
Section 3.19.         The Company...............................................................................82
Section 3.20.         UCC.......................................................................................82
Section 3.21.         Optional Purchase of Defaulted Mortgage Loans.............................................82
Section 3.22.         Reserved..................................................................................83
Section 3.23.         Intention of the Parties and Interpretation...............................................83

                                                    ARTICLE IV
                                                     ACCOUNTS

Section 4.01.         Protected Accounts........................................................................83
Section 4.02.         [Reserved]................................................................................85
Section 4.03.         [Reserved]................................................................................85
Section 4.04.         Distribution Account......................................................................85
Section 4.05.         Permitted Withdrawals and Transfers from the Distribution Account.........................88
Section 4.06.         Reserve Fund..............................................................................89
Section 4.07.         Class XP Reserve Account..................................................................90
Section 4.08.         Posted Collateral Account.................................................................91


                                                     ARTICLE V
                                                   CERTIFICATES

Section 5.01.         Certificates..............................................................................91
Section 5.02.         Registration of Transfer and Exchange of Certificates.....................................99
Section 5.03.         Mutilated, Destroyed, Lost or Stolen Certificates........................................102
Section 5.04.         Persons Deemed Owners....................................................................103
Section 5.05.         Transfer Restrictions on Residual Certificates...........................................103
Section 5.06.         Restrictions on Transferability of Certificates..........................................104
Section 5.07.         ERISA Restrictions.......................................................................105
Section 5.08.         Rule 144A Information....................................................................106

                                                    ARTICLE VI
                                          PAYMENTS TO CERTIFICATEHOLDERS

Section 6.01.         Distributions on the Group I Certificates................................................106
Section 6.02.         Distributions on the Group II Certificates...............................................110
Section 6.03.         Allocation of Losses and Subsequent Recoveries on the Group I Certificates...............112
Section 6.04.         Allocation of Losses and Subsequent Recoveries on the Group II Certificates..............113
Section 6.05.         Cross-Collateralization..................................................................114
Section 6.06.         Payments.................................................................................115
Section 6.07.         Statements to Certificateholders.........................................................115
Section 6.08.         Monthly Advances.........................................................................118
Section 6.09.         Compensating Interest Payments...........................................................119
Section 6.10.         Distributions on REMIC Regular Interests.................................................119


                                                    ARTICLE VII
                                                THE MASTER SERVICER

Section 7.01.         Liabilities of the Master Servicer.......................................................120
Section 7.02.         Merger or Consolidation of the Master Servicer...........................................120
Section 7.03.         Indemnification of the Trustee, the Master Servicer and the Securities
                      Administrator............................................................................120
Section 7.04.         Limitations on Liability of the Master Servicer and Others...............................120
Section 7.05.         Master Servicer Not to Resign............................................................122
Section 7.06.         Successor Master Servicer................................................................122
Section 7.07.         Sale and Assignment of Master Servicing..................................................122


                                                   ARTICLE VIII
                                                      DEFAULT

Section 8.01.         Events of Default........................................................................124
Section 8.02.         Successor to Act; Appointment of Successor...............................................126
Section 8.03.         Notification to Certificateholders.......................................................127
Section 8.04.         Waiver of Defaults.......................................................................127
Section 8.05.         List of Certificateholders...............................................................128

Section 8.06.         Duties of Trustee and Securities Administrator...........................................128

Section 8.07.         Certain Matters Affecting the Trustee and the Securities Administrator...................130

                                                    ARTICLE IX
                              CONCERNING THE TRUSTEE AND THE SECURITIES ADMINISTRATOR

Section 9.01.         Trustee and Securities Administrator Not Liable for Certificates or Mortgage Loans.......132
Section 9.02.         Trustee and Securities Administrator May Own Certificates................................132
Section 9.03.         Trustee's and Securities Administrator's Fees and Expenses...............................133
Section 9.04.         Eligibility Requirements for Trustee and Securities Administrator........................133
Section 9.05.         Insurance................................................................................133
Section 9.06.         Resignation and Removal of the Trustee and Securities Administrator......................134
Section 9.07.         Successor Trustee and Successor Securities Administrator.................................135
Section 9.08.         Merger or Consolidation of Trustee or Securities Administrator...........................135
Section 9.09.         Appointment of Co-Trustee or Separate Trustee............................................135
Section 9.10.         Federal Information Returns and Reports to Certificateholders; REMIC Administration......137


                                                     ARTICLE X
                                                    TERMINATION

Section 10.01.        Termination Upon Repurchase by EMC or its Designee or Liquidation of the Mortgage
                      Loans....................................................................................140
Section 10.02.        Additional Termination Requirements......................................................143


                                                    ARTICLE XI
                                             MISCELLANEOUS PROVISIONS

Section 11.01.        Intent of Parties........................................................................144
Section 11.02.        Amendment................................................................................144
Section 11.03.        Recordation of Agreement.................................................................145
Section 11.04.        Limitation on Rights of Certificateholders...............................................145
Section 11.05.        Acts of Certificateholders...............................................................146
Section 11.06.        Governing Law............................................................................147
Section 11.07.        Notices..................................................................................147
Section 11.08.        Severability of Provisions...............................................................148
Section 11.09.        Successors and Assigns...................................................................148
Section 11.10.        Article and Section Headings.............................................................148
Section 11.11.        Counterparts.............................................................................148
Section 11.12.        Notice to Rating Agencies................................................................148


                                                     EXHIBITS

Exhibit A-1                -        Form of Class I-A Certificates
Exhibit A-2                -        Form of Class I-M Certificates
Exhibit A-3                -        Form of Class I-B-1, Class I-B-2 and Class I-B-3 Certificates
Exhibit A-4                -        Form of Class I-B-4 Certificates
Exhibit A-5-1              -        Form of Class R Certificates
Exhibit A-5-2              -        Form of Class R-X Certificates
Exhibit A-6                -        Form of Class B-IO Certificates
Exhibit A-7                -        Form of Class I-XP Certificates
Exhibit A-8                -        Form of Class II-A Certificates
Exhibit A-9                -        Form of Class II-X Certificates
Exhibit A-10               -        Form of Class II-B-1, Class II-B-2 and Class II-B-3 Certificates
Exhibit A-11               -        Form of Class II-B-4, Class II-B-5 and Class II-B-6 Certificates
Exhibit A-12               -        Form of Class II-XP Certificates
Exhibit B                  -        Mortgage Loan Schedule
Exhibit C                  -        [Reserved]
Exhibit D                  -        Request for Release of Documents
Exhibit E                  -        Form of Affidavit pursuant to Section 860E(e)(4)
Exhibit F-1                -        Form of Investment Letter
Exhibit F-2                -        Form of Rule 144A and Related Matters Certificate
Exhibit F-3                -        Form of Transferor Representation Letter
Exhibit G                  -        Form of Custodial Agreement
Exhibit H-1                -        EMC Servicing Agreement
Exhibit H-2                -        HSBC Servicing Agreement
Exhibit I                  -        Assignment Agreements
Exhibit J                  -        Form of Mortgage Loan Purchase Agreement
Exhibit K                  -        [Reserved]
Exhibit L                  -        Form of Securities Administrator Back-Up Certification
Exhibit M                  -        Servicing Criteria to Be Addressed in Assessment of Compliance
Exhibit N                  -        Form of Back-Up Certification
Exhibit O                  -        Form of Trustee Limited Power of Attorney
Exhibit P                  -        Form of Cap Contracts
Exhibit Q                  -        Form 10-D, Form 8-K and Form 10-K Reporting Responsibility
Exhibit R                  -        Additional Disclosure Information




--------------------------------------------------------------------------------




                                     POOLING AND SERVICING AGREEMENT

         Pooling and  Servicing  Agreement  dated as of March 1, 2007,  among  Structured  Asset  Mortgage
Investments II Inc., a Delaware  corporation,  as depositor (the "Depositor"),  Citibank,  N.A., a banking
association  organized under the laws of the United States,  not in its individual  capacity but solely as
trustee (the "Trustee"),  Wells Fargo Bank,  National  Association,  as master servicer (in such capacity,
the  "Master   Servicer")   and  as  securities   administrator   (in  such  capacity,   the   "Securities
Administrator"),  and EMC  Mortgage  Corporation,  as sponsor (in such  capacity,  the  "Sponsor")  and as
company (in such capacity, the "Company").

                                          PRELIMINARY STATEMENT

         On or prior to the Closing  Date,  the  Depositor  acquired the Mortgage  Loans from the Sponsor.
On the Closing Date,  the Depositor  will sell the Mortgage  Loans and certain other property to the Trust
Fund and  receive in  consideration  therefor  Certificates  evidencing  the entire  beneficial  ownership
interest in the Trust Fund.

         The  Securities  Administrator  on behalf of the Trustee  shall make an  election  for the assets
constituting  REMIC I to be treated for federal  income tax  purposes as a REMIC.  On the Startup Day, the
REMIC I Regular Interests will be designated "regular interests" in such REMIC.

         The  Securities  Administrator  on behalf of the Trustee  shall make an  election  for the assets
constituting  REMIC II to be treated for federal  income tax purposes as a REMIC.  On the Startup Day, the
REMIC II Regular Interests will be designated "regular interests" in such REMIC.

         The  Securities  Administrator  on behalf of the Trustee  shall make an  election  for the assets
constituting  REMIC III to be treated for federal  income tax  purposes  as a REMIC.  On the Startup  Day,
the REMIC III Regular Interests will be designated "regular interests" in such REMIC.

         The  Securities  Administrator  on behalf of the Trustee  shall make an  election  for the assets
constituting  REMIC IV to be treated for federal  income tax purposes as a REMIC.  On the Startup Day, the
REMIC IV Regular Interest will be designated the "regular interest" in such REMIC.

         The Class R  Certificates will evidence ownership of the "residual  interest" in each of REMIC I,
REMIC II and REMIC III. The  Class R-X  Certificates  will evidence  ownership of the "residual  interest"
in REMIC IV.

         The Group I Loans will have an  Outstanding  Principal  Balance  as of the  Cut-off  Date,  after
deducting all Scheduled  Principal  due on or before the Cut-off  Date, of  $453,634,421.14.  The Group II
Mortgage  Loans will have an Outstanding  Principal  Balance as of the Cut-off Date,  after  deducting all
Scheduled Principal due on or before the Cut-off Date, of $322,256,590.41.

         In consideration of the mutual agreements herein contained,  the Depositor,  the Master Servicer,
the Securities Administrator, the Sponsor, the Company and the Trustee agree as follows:

                                                ARTICLE I
                                               Definitions

         Whenever used in this Agreement,  the following  words and phrases,  unless  otherwise  expressly
provided or unless the context otherwise requires, shall have the meanings specified in this Article.

         Accepted  Master  Servicing  Practices:  With  respect  to any  Mortgage  Loan,  those  customary
mortgage  servicing  practices of prudent  mortgage  servicing  institutions  that master service mortgage
loans of the same type and quality as such Mortgage Loan in the jurisdiction  where the related  Mortgaged
Property  is  located,  to the extent  applicable  to the  Trustee in its  capacity  as  successor  Master
Servicer or the Master Servicer (except in its capacity as successor to a Servicer).

         Account:  The  Distribution  Account,  the  Protected  Account,  the  Reserve  Fund,  the  Posted
Collateral Account or the Class XP Reserve Account, as the context may require.

         Accrued  Certificate  Interest:  For any Group II  Certificate  for any  Distribution  Date,  the
interest  accrued during the related Interest  Accrual Period at the applicable  Pass-Through  Rate on the
Certificate  Principal  Balance  or  Notional  Amount,  as  applicable,   of  such  Group  II  Certificate
immediately  prior to such  Distribution  Date, on the basis of a 360-day year consisting of twelve 30-day
months,  less  (i) in  the case of a Group II  Senior  Certificate,  such  Certificate's  share of any Net
Interest  Shortfall  from the  Group II  Mortgage  Loans  and,  after the Group II  Cross-Over  Date,  the
interest  portion of any Realized Losses on the Group II Mortgage  Loans,  in each case allocated  thereto
in  accordance  with  Section 6.04  and  (ii) in the  case of a Group  II  Subordinate  Certificate,  such
Certificate's  share of any Net  Interest  Shortfall  from the Group II  Mortgage  Loans and the  interest
portion  of any  Realized  Losses on the  Group II  Mortgage  Loans,  in each case  allocated  thereto  in
accordance with Section 6.04.

         Additional Disclosure:  As defined in Section 3.18(a)(v).

         Additional Form 10-D Disclosure:  As defined in Section 3.18(a)(i).

         Additional Form 10-K Disclosure:  As defined in Section 3.18(a)(iii).

         Affiliate:  As to any  Person,  any  other  Person  controlling,  controlled  by or under  common
control with such Person.  "Control"  means the power to direct the  management  and policies of a Person,
directly or  indirectly,  whether  through  ownership  of voting  securities,  by  contract or  otherwise.
"Controlled" and "Controlling"  have meanings  correlative to the foregoing.  The Trustee may conclusively
presume that a Person is not an Affiliate of another  Person unless a  Responsible  Officer of the Trustee
has actual knowledge to the contrary.

         Agreement:  This  Pooling and  Servicing  Agreement  and all  amendments  hereof and  supplements
hereto.

         Allocable  Share:  With  respect to any Class of Group II  Subordinate  Certificates  (other than
the Class  II-BX-1  Certificates)  on any  Distribution  Date,  an amount  equal to the product of (i) the
Group II  Subordinate  Optimal  Principal  Amount and (ii) the  fraction,  the  numerator  of which is the
Certificate  Principal  Balance of such Class and the  denominator  of which is the aggregate  Certificate
Principal  Balance of all Classes of the Group II Subordinate  Certificates  (other than the Class II-BX-1
Certificates);  provided,  however,  that no Class of Group II  Subordinate  Certificates  (other than the
outstanding  Class of Group II Subordinate  Certificates with the lowest numerical  designation)  shall be
entitled on any  Distribution  Date to receive  distributions  pursuant to clauses (ii),  (iii) and (v) of
the definition of Group II  Subordinate  Optimal  Principal  Amount,  unless the related Class  Prepayment
Distribution Trigger for such Distribution Date has been satisfied (any amount  distributable  pursuant to
clauses (ii),  (iii) and (v) of the definition of Group II Subordinate Optimal Principal Amount,  shall be
distributed  among the related Classes entitled  thereto,  pro rata based on their respective  Certificate
Principal  Balances);  provided,  further,  that if on a  Distribution  Date,  the  Certificate  Principal
Balance  of any  Class of  Group II  Subordinate  Certificates  for  which  the  related  Class Prepayment
Distribution  Trigger has been satisfied is reduced to zero, such Class's remaining  Allocable Share shall
be  distributed  to the  remaining  Classes of Group II  Subordinate  Certificates  (other  than the Class
II-BX-1  Certificates),  sequentially  beginning with the Class with the lowest  numerical  designation in
reduction of their respective Certificate Principal Balances.

         Applicable Credit Rating:  For any long-term  deposit or security,  a credit rating of AAA in the
case of S&P or Aaa in the case of Moody's  (or with  respect  to  investments  in money  market  funds,  a
credit  rating of "AAAm" or "AAAm-G" in the case of S&P and the highest  rating given by Moody's for money
market funds in the case of Moody's).  For any short-term deposit or security,  or a rating of A-l+ in the
case of S&P or Prime-1 in the case of Moody's.

         Applicable  State Law: For purposes of  Section 9.10(e),  the  Applicable  State Law shall be (a)
the law of the  State of New York and (b) such  other  state  law  whose  applicability  shall  have  been
brought to the  attention of the  Securities  Administrator  and the Trustee by either  (i) an  Opinion of
Counsel  reasonably  acceptable to the  Securities  Administrator  and the Trustee  delivered to it by the
Master Servicer or the Depositor,  or (ii) written  notice from the appropriate taxing authority as to the
applicability of such state law.

         Applied  Realized  Loss  Amount:  With  respect to any  Distribution  Date and a Class of Group I
Offered  Certificates  and Class I-B-4  Certificates,  the sum of the Realized  Losses with respect to the
Group I Mortgage  Loans,  which are to be applied in reduction  of the  Certificate  Principal  Balance of
such Class of Group I Offered  Certificates  pursuant to this  Agreement in an amount equal to the amount,
if any, by which,  (i) the  aggregate  Certificate  Principal  Balance of all of the Group I  Certificates
(after all  distributions  of principal on such  Distribution  Date)  exceeds  (ii) the  aggregate  Stated
Principal  Balance of all of the Group I Mortgage Loans for such  Distribution  Date. The Applied Realized
Loss Amount shall be allocated first to the Class I-B-4 Certificates,  the Class I-B-3  Certificates,  the
Class I-B-2 Certificates,  the Class I-B-1 Certificates,  the Class I-M-2 Certificates and the Class I-M-1
Certificates,  in that order (so long as their  respective  Certificate  Principal  Balances have not been
reduced to zero),  and  thereafter  the Applied  Realized Loss Amount with respect to the Group I Mortgage
Loans,  shall  be  allocated  first  to  the  Class  I-A-2  Certificates  and  then  to  the  Class  I-A-1
Certificates, until the Certificate Principal Balance of each such Class has been reduced to zero.

         Appraised  Value:  For any Mortgaged  Property  related to a Mortgage  Loan, the amount set forth
as the appraised  value of such  Mortgaged  Property in an appraisal  made for the mortgage  originator in
connection with its origination of the related Mortgage Loan.

         Assessment of Compliance:  As defined in Section 3.17.

         Assignment  Agreements:  The  agreements  attached  hereto as Exhibit I,  whereby  the  Servicing
Agreements  (as  defined  therein),  if  applicable,  were  assigned to the Trustee for the benefit of the
Certificateholders.

         Assumed  Final  Distribution  Date:  With  respect  to each class of  Offered  Certificates,  the
Distribution  Date  occurring in April 2037,  or if such day is not a Business  Day,  the next  succeeding
Business Day.

         Attestation Report:  As defined in Section 3.17.

         Attesting Party:  As defined in Section 3.17.

         Available  Funds:  With  respect to any  Distribution  Date and Loan Group II, an amount equal to
the  aggregate  of the  following  amounts  with  respect to the pool of Mortgage  Loans  included in Loan
Group II: (a) all  previously  undistributed  payments on account of principal  (including  the  principal
portion of  Scheduled  Payments,  Principal  Prepayments  and the  principal  portion  of Net  Liquidation
Proceeds) and all  previously  undistributed  payments on account of interest  received  after the Cut-off
Date and on or prior  to the  related  Determination  Date,  (b) any  Monthly  Advances  and  Compensating
Interest  Payments by the Servicer or the Master Servicer with respect to such  Distribution  Date and (c)
any  reimbursed  amount  in  connection  with  losses on  investments  of  deposits  in  certain  eligible
investments in respect of the Group II Mortgage Loans,  except:

                  (i)      all payments that were due on or before the Cut-off Date;

                  (ii)     all  Principal   Prepayments  and  Liquidation   Proceeds  received  after  the
applicable Prepayment Period;

                  (iii)    all payments,  other than Principal  Prepayments,  that represent early receipt
of Scheduled Payments due on a date or dates subsequent to the related Due Date;

                  (iv)     amounts received on particular  Mortgage Loans as late payments of principal or
interest and respecting which, and to the extent that, there are any unreimbursed Monthly Advances;

                  (v)      amounts representing Monthly Advances determined to be Nonrecoverable Advances;

                  (vi)     any investment  earnings on amounts on deposit in the Distribution  Account and
amounts permitted to be withdrawn from the Distribution Account pursuant to this Agreement;

                  (vii)    amounts  needed to pay the  Servicing  Fees or to reimburse any Servicer or the
Master  Servicer  for amounts  due under the  Servicing  Agreement  and the  Agreement  to the extent such
amounts have not been retained by, or paid previously to, such Servicer or the Master Servicer;

                  (viii)   amounts  applied  to pay any  fees  with  respect  to any  lender-paid  primary
mortgage insurance policy; and

                  (ix)     any expenses or other amounts  reimbursable to the Servicers,  the Trustee, the
Securities  Administrator,  the Master  Servicer and the Custodian  pursuant to Section 7.04(c) or Section
9.05.

         Back-Up Certification:  As defined in Section 3.18(a)(iii).

         Bankruptcy  Code:  The  United  States  Bankruptcy  Code,  as amended  as  codified  in 11 U.S.C.
§§ 101-1330.

         Bankruptcy  Loss:  With respect to any Mortgage  Loan,  any  Deficient  Valuation or Debt Service
Reduction related to such Mortgage Loan as reported by the Servicer to the Master Servicer.

         Basis Risk  Shortfall:  With respect to any  Distribution  Date and the Class I-A,  Class I-M and
Class I-B  Certificates  for which the  Pass-Through  Rate is based upon the Net Rate Cap, the excess,  if
any, of (a) the amount of Current  Interest  that such Class  would have been  entitled to receive on such
Distribution  Date had the applicable  Pass-Though  Rate been  calculated at a per annum rate equal to the
lesser of (i)  One-Month  LIBOR plus the  related  Margin and  (ii) 11.50%  over (b) the amount of Current
Interest on such Class of Offered  Certificates  calculated using a Pass-Though Rate equal to the Net Rate
Cap for each applicable prior Distribution Date.

         Basis Risk Shortfall Carry Forward Amount:  With respect to any  Distribution  Date and the Class
I-A,  Class I-M and Class I-B  Certificates,  the sum of the Basis Risk  Shortfall  for such  Distribution
Date and the Basis Risk Shortfall for all previous  Distribution Dates not previously paid,  together with
interest  thereon  at a rate  equal to the  lesser of (i)  One-Month  LIBOR  plus the  related  Margin and
(ii) 11.50% per annum, for such Distribution Date.

         Book-Entry   Certificates:   Initially,   the  Senior   Certificates   and  Offered   Subordinate
Certificates.

         Business  Day:  Any day other than  (i) a  Saturday  or a Sunday,  or (ii) a day on which the New
York Stock Exchange or Federal Reserve is closed or on which banking  institutions in any  jurisdiction in
which the Trustee,  the Master  Servicer,  Custodian,  any Servicer or the  Securities  Administrator  are
authorized or obligated by law or executive order to be closed.

         Cap  Contract:  With respect to any of the Class I-A-1,  Class I-A-2,  Class I-M-1,  Class I-M-2,
Class I-B-1, Class I-B-2,  Class I-B-3 or Class I-B-4  Certificates,  the respective cap contracts,  dated
as of March 30,  2007,  between the  Trustee,  on behalf of the Trust for the benefit of the Class  I-A-1,
Class  I-A-2,   Class  I-M-1,  Class  I-M-2,  Class  I-B-1,  Class  I-B-2,  Class  I-B-3  or  Class  I-B-4
Certificateholders,   as  the  case  may  be,  and  the   Counterparty,   together  with  any  scheduling,
confirmations or other agreements related thereto, attached hereto as Exhibit P.

         Cap Contract  Payment  Amount:  With respect to any  Distribution  Date and a Cap  Contract,  the
amounts received from such Cap Contract, if any, on such Distribution Date.

         Certificate:  Any mortgage  pass-through  certificate  evidencing a beneficial ownership interest
in the Trust Fund signed and  countersigned by the Securities  Administrator  in  substantially  the forms
annexed  hereto as Exhibits A-1, A-2, A-3, A-4,  A-5-1,  A-5-2,  A-6, A-7, A-8, A-9,  A-10,  A-11 and A-12
with the blanks therein appropriately completed.

         Certificate  Owner:  Any Person who is the  beneficial  owner of a Certificate  registered in the
name of the Depository or its nominee.

         Certificate  Principal  Balance:  With  respect  to any  Certificate  (other  than the Class II-X
Certificates or the Class I-XP,  Class II-XP,  Class B-IO,  Class R or Class R-X  Certificates)  as of any
Distribution  Date, the initial  principal  amount of such  Certificate  plus,  any Subsequent  Recoveries
added to the Certificate  Principal Balance of such Certificates  pursuant to Section 6.03 or Section 6.04
hereof,  and reduced by (i) all amounts  distributed on previous  Distribution  Dates on such  Certificate
with respect to  principal,  (ii) solely  in the case of the Group I  Certificates,  any Applied  Realized
Loss  Amounts  allocated  to such Class on previous  Distribution  Dates,  (iii) solely in the case of the
Group II  Certificates,  the  principal  portion  of all  Realized  Losses  (other  than  Realized  Losses
resulting from Debt Service  Reductions)  allocated prior to such  Distribution  Date to such Certificate,
taking  account  of the  applicable  Loss  Allocation  Limitation,  and  (iv) in  the  case of a Group  II
Subordinate  Certificate,  such  Certificate's  pro rata  share,  if any,  of the  applicable  Subordinate
Certificate   Writedown  Amount  for  previous   Distribution   Dates.   With  respect  to  any  Class  of
Certificates,  the Certificate  Principal Balance thereof will equal the sum of the Certificate  Principal
Balances of all Certificates in such Class. The initial  Certificate  Principal  Balance (if any) for each
Class of Certificates is set forth in Section 5.01(c)(iv).

         Certificate Register:  The register maintained pursuant to Section 5.02.

         Certificateholder:  A Holder of a Certificate.

         Certification Parties:  As defined in Section 3.18(a)(iii).

         Certifying Person:  As defined in Section 3.18(a)(iii).

         Class:  With respect to the Certificates,  any of Class I-A-1,  Class I-A-2,  Class I-M-1,  Class
I-M-2,  Class I-B-1, Class I-B-2,  Class I-B-3,  Class I-B-4,  Class II-A-1,  Class II-A-2,  Class II-A-3,
Class II-X-1, Class II-X-2,  Class II-X-3, Class II-B-1, Class II-BX-1,  Class II-B-2, Class II-B-3, Class
II-B-4,  Class  II-B-5,  Class  II-B-6,  Class R,  Class  R-X,  Class  B-IO,  Class  I-XP and Class  II-XP
Certificates.

         Class A Certificates:  The Class I-A Certificates and Class II-A Certificates.

         Class B Certificates:  The Class I-B Certificates and Class II-B Certificates.

         Class B-IO Advances:  As defined in Section 6.01(b).

         Class B-IO Distribution  Amount:  With respect to any Distribution Date, the Current Interest for
the Class B-IO Certificates for such Distribution Date (which shall be deemed  distributable  with respect
to REMIC III Regular Interest  B-IO-I);  provided,  however,  that on and after the  Distribution  Date on
which the aggregate  Certificate  Principal  Balance of the Group I Certificates has been reduced to zero,
the Class B-IO Distribution Amount shall include the  Overcollateralization  Amount (which shall be deemed
distributable,  first,  with respect to REMIC III Regular Interest B-IO-I in respect of accrued and unpaid
interest  thereon until such accrued and unpaid interest shall have been reduced to zero and,  thereafter,
with respect to REMIC III Regular Interest B-IO-P in respect of the principal balance thereof).

         Class B-IO  Pass-Through  Rate: With respect to the Class B-IO  Certificates and any Distribution
Date or REMIC III  Regular  Interest  B-IO-I,  a per annum rate equal to the  percentage  equivalent  of a
fraction,  the  numerator  of which is the sum of the amounts  calculated  pursuant to clauses (1) through
(3)  below,  and the  denominator  of which is the  aggregate  principal  balance  of the REMIC II Regular
Interests.  For purposes of  calculating  the  Pass-Through  Rate for the Class B-IO-I  Certificates,  the
numerator is equal to the sum of the following components:

     1.  the  Uncertificated  Pass-Through Rate for REMIC II Regular Interest LT1 minus the related Marker
         Rate,  applied to a notional  amount equal to the  Uncertificated  Principal  Balance of REMIC II
         Regular Interest LT1;

     2.  the  Uncertificated  Pass-Through Rate for REMIC II Regular Interest LT2 minus the related Marker
         Rate,  applied to a notional  amount equal to the  Uncertificated  Principal  Balance of REMIC II
         Regular Interest LT2; and

     3.  the  Uncertificated  Pass-Through  Rate for REMIC II Regular Interest LT4 minus twice the related
         Marker  Rate,  applied to a notional  amount  equal to the  Uncertificated  Principal  Balance of
         REMIC II Regular Interest LT4.

         Class I-A Certificates: The Class I-A-1 Certificates and the Class I-A-2 Certificates.

         Class I-A  Principal  Distribution  Amount:  For any  Distribution  Date,  an amount equal to the
excess, if any, of (i) the Certificate  Principal Balance of the Class I-A Certificates  immediately prior
to such  Distribution  Date over (ii) the  excess of (a) the  aggregate  Stated  Principal  Balance of the
Group I  Mortgage  Loans for such  Distribution  Date over (b) the  product  of (1) the  aggregate  Stated
Principal  Balance of the Group I Mortgage Loans for such  Distribution Date and (2) the sum of (x) 16.60%
and (y) the Current Specified Overcollateralization Percentage for such Distribution Date.

         Class I-B  Certificates:  The Class I-B-1,  the Class I-B-2,  the Class I-B-3 and the Class I-B-4
Certificates.

         Class I-B-1 Principal  Distribution  Amount:  For any  Distribution  Date, an amount equal to the
excess,  if any, of (i) the  Certificate  Principal  Balance of the Class I-B-1  Certificates  immediately
prior to such  Distribution  Date over (ii) the excess of (a) the  aggregate Stated  Principal  Balance of
the Group I Mortgage Loans for such  Distribution Date over (b) the sum of (1) the  Certificate  Principal
Balance of the Class I-A  Certificates  (after  taking into account the payment of the Class I-A Principal
Distribution Amount on such Distribution Date),  (2) the Certificate  Principal Balance of the Class I-M-1
Certificates  (after taking into account the payment of the Class I-M-1 Principal  Distribution  Amount on
such Distribution  Date),  (3) the  Certificate  Principal Balance of the Class I-M-2 Certificates  (after
taking into  account the payment of the Class I-M-2  Principal  Distribution  Amount on such  Distribution
Date) and (4) the  product of (x) the  aggregate  Stated  Principal  Balance of the Group I Mortgage Loans
for such  Distribution  Date and  (y) the  sum of 3.40% and the  Current  Specified  Overcollateralization
Percentage for such Distribution Date.

         Class I-B-2 Principal  Distribution  Amount:  For any  Distribution  Date, an amount equal to the
excess,  if any, of (i) the  Certificate  Principal  Balance of the Class I-B-2  Certificates  immediately
prior to such  Distribution  Date over (ii) the excess of (a) the  aggregate Stated  Principal  Balance of
the Group I Mortgage Loans for such  Distribution Date over (b) the sum of (1) the  Certificate  Principal
Balance of the Class I-A  Certificates  (after  taking into account the payment of the Class I-A Principal
Distribution Amount on such Distribution Date),  (2) the Certificate  Principal Balance of the Class I-M-1
Certificates  (after taking into account the payment of the Class I-M-1 Principal  Distribution  Amount on
such Distribution  Date),  (3) the  Certificate  Principal Balance of the Class I-M-2 Certificates  (after
taking into  account the payment of the Class I-M-2  Principal  Distribution  Amount on such  Distribution
Date),  (4) the  Certificate  Principal Balance of the Class I-B-1 Certificates (after taking into account
the payment of the Class I-B-1  Principal  Distribution  Amount on such  Distribution  Date),  and (5) the
product  of  (x) the  aggregate  Stated  Principal  Balance  of  the  Group  I  Mortgage  Loans  for  such
Distribution  Date and  (y) the sum of 2.40% and the Current  Specified  Overcollateralization  Percentage
for such Distribution Date.

         Class I-B-3 Principal  Distribution  Amount:  For any  Distribution  Date, an amount equal to the
excess,  if any, of (i) the  Certificate  Principal  Balance of the Class I-B-3  Certificates  immediately
prior to such  Distribution  Date over (ii) the excess of (a) the  aggregate Stated  Principal  Balance of
the Group I Mortgage Loans for such  Distribution Date over (b) the sum of (1) the  Certificate  Principal
Balance of the Class I-A  Certificates  (after  taking into account the payment of the Class I-A Principal
Distribution Amount on such Distribution Date),  (2) the Certificate  Principal Balance of the Class I-M-1
Certificates  (after taking into account the payment of the Class I-M-1 Principal  Distribution  Amount on
such Distribution  Date),  (3) the  Certificate  Principal Balance of the Class I-M-2 Certificates  (after
taking into  account the payment of the Class I-M-2  Principal  Distribution  Amount on such  Distribution
Date),  (4) the  Certificate  Principal Balance of the Class I-B-1 Certificates (after taking into account
the  payment  of the Class  I-B-1  Principal  Distribution  Amount  on such  Distribution  Date),  (5) the
Certificate  Principal Balance of the Class I-B-2  Certificates  (after taking into account the payment of
the Class I-B-2 Principal  Distribution  Amount on such Distribution Date), and (6) the product of (x) the
aggregate Stated Principal  Balance of the Group I Mortgage Loans for such  Distribution  Date and (y) the
sum of 1.40% and the Current Specified Overcollateralization Percentage for such Distribution Date.

         Class I-B-4 Principal  Distribution  Amount:  For any  Distribution  Date, an amount equal to the
excess,  if any, of (i) the  Certificate  Principal  Balance of the Class I-B-4  Certificates  immediately
prior to such  Distribution  Date over (ii) the excess of (a) the  aggregate Stated  Principal  Balance of
the Group I Mortgage Loans for such  Distribution Date over (b) the sum of (1) the  Certificate  Principal
Balance of the Class I-A  Certificates  (after  taking into account the payment of the Class I-A Principal
Distribution Amount on such Distribution Date),  (2) the Certificate  Principal Balance of the Class I-M-1
Certificates  (after taking into account the payment of the Class I-M-1 Principal  Distribution  Amount on
such Distribution  Date),  (3) the  Certificate  Principal Balance of the Class I-M-2 Certificates  (after
taking into  account the payment of the Class I-M-2  Principal  Distribution  Amount on such  Distribution
Date),  (4) the  Certificate  Principal Balance of the Class I-B-1 Certificates (after taking into account
the  payment  of the Class  I-B-1  Principal  Distribution  Amount  on such  Distribution  Date),  (5) the
Certificate  Principal Balance of the Class I-B-2  Certificates  (after taking into account the payment of
the Class I-B-2 Principal  Distribution Amount on such Distribution  Date), (6) the Certificate  Principal
Balance of the Class  I-B-3  Certificates  (after  taking  into  account  the  payment of the Class  I-B-3
Principal  Distribution  Amount on such Distribution Date) and (7) the product of (x) the aggregate Stated
Principal  Balance of the Group I Mortgage Loans for such  Distribution Date and (y) the Current Specified
Overcollateralization Percentage for such Distribution Date.

         Class I-M Certificates: The Class I-M-1 Certificates and the Class I-M-2 Certificates.

         Class I-M-1 Principal  Distribution  Amount:  For any  Distribution  Date, an amount equal to the
excess,  if any, of (i) the  Certificate  Principal  Balance of the Class I-M-1  Certificates  immediately
prior to such  Distribution  Date over (ii) the excess of (a) the  aggregate Stated  Principal  Balance of
the Group I Mortgage Loans for such  Distribution Date over (b) the sum of (1) the  Certificate  Principal
Balance of the Class I-A  Certificates  (after  taking into account the payment of the Class I-A Principal
Distribution  Amount on such Distribution  Date) and (2) the product of (x) the aggregate Stated Principal
Balance  of the Group I  Mortgage  Loans for such  Distribution  Date and  (y) the  sum of  (I) 9.50%  and
(II) the Current Specified Overcollateralization Percentage for such Distribution Date.

         Class I-M-2 Principal  Distribution  Amount:  For any  Distribution  Date, an amount equal to the
excess,  if any, of (i) the  Certificate  Principal  Balance of the Class I-M-2  Certificates  immediately
prior to such  Distribution  Date over (ii) the excess of (a) the  aggregate Stated  Principal  Balance of
the Group I Mortgage Loans for such  Distribution Date over (b) the sum of (1) the  Certificate  Principal
Balance of the Class I-A  Certificates  (after  taking into account the payment of the Class I-A Principal
Distribution Amount on such Distribution Date),  (2) the Certificate  Principal Balance of the Class I-M-1
Certificates  (after taking into account the payment of the Class I-M-1 Principal  Distribution  Amount on
such  Distribution  Date) and (3) the product of (x) the aggregate Stated Principal Balance of the Group I
Mortgage  Loans for such  Distribution  Date and (y) the sum of (I) 5.20% and (II) the  Current  Specified
Overcollateralization Percentage for such Distribution Date.

         Class II-A Certificates:  The Class II-A-1, Class II-A-2 and Class II-A-3 Certificates.

         Class II-B  Certificates:  The Class II-B-1,  Class II-BX-1,  Class II-B-2,  Class II-B-3,  Class
II-B-4, Class II-B-5 and Class II-B-6 Certificates.

         Class  II-X  Certificates:  The Class  II-X-1,  Class  II-X-2,  Class  II-X-3  and Class  II-BX-1
Certificates.

         Class Prepayment  Distribution  Trigger: For a Class of Group II Subordinate  Certificates (other
than the  Class  II-BX-1  Certificates)  for any  Distribution  Date,  the  Class Prepayment  Distribution
Trigger  is  satisfied  if the  fraction  (expressed  as a  percentage),  the  numerator  of  which is the
aggregate   Certificate   Principal  Balance  of  such  Class  and  each  Class of  Group  II  Subordinate
Certificates  subordinate  thereto,  if any, and the denominator of which is the Stated Principal  Balance
of all of the Group II  Mortgage  Loans as of the  related  Due Date,  equals or exceeds  such  percentage
calculated as of the Closing Date.

         Class R Certificate:  Any of the Class R  Certificates  substantially  in the form annexed hereto
as Exhibit A-5-1 and  evidencing  ownership of interests  designated  as "residual  interests" in REMIC I,
REMIC II and REMIC III for purposes of the REMIC  Provisions.  Component I of the Class R Certificates  is
designated as the sole class of "residual  interest" in REMIC I,  Component II of the Class R Certificates
is  designated  as the sole class of  "residual  interest"  in REMIC II and  Component  III of the Class R
Certificates is designated as the sole class of "residual interest" in REMIC III.

         Class R-X  Certificates:  Any of the  Class R-X  Certificates  substantially  in the form annexed
hereto as Exhibit A-5-2 and  evidencing  ownership of the "residual  interest" in REMIC IV for purposes of
the REMIC Provisions.

         Class XP  Certificates:  Any of the Class I-XP  Certificates  and the Class  II-XP  Certificates,
substantially in the form attached hereto as Exhibit A-7 and Exhibit A-12, respectively.

         Class  XP  Reserve   Account:   The  account   established   and  maintained  by  the  Securities
Administrator pursuant to Section 4.07 hereof.

         Closing Date:  March 30, 2007.

         Commission:  The U.S. Securities and Exchange Commission.

         Compensating Interest Payment:  As defined in Section 6.09.

         Corporate  Trust Office:  The designated  office of the Trustee or Securities  Administrator,  as
applicable,  where at any  particular  time its respective  corporate  trust business with respect to this
Agreement  shall be  administered.  The Corporate Trust Office of the Trustee at the date of the execution
of this Agreement is located at 388 Greenwich  Street,  14th Floor,  New York, New York 10013,  Attention:
Structured  Finance  Agency  &  Trust  BSALTA  2007-2.  The  Corporate  Trust  Office  of  the  Securities
Administrator  at the date of the  execution  of this  Agreement  is located at 9062 Old  Annapolis  Road,
Columbia,  Maryland  21045,  Attention:   Corporate  Trust  Group,  BSALTA  2007-2.  For  the  purpose  of
registration  and transfer and exchange only, the Corporate  Trust Office of the Securities  Administrator
shall  be  located  at Sixth  Street  and  Marquette  Avenue,  Minneapolis,  Minnesota  55479,  Attention:
Corporate Trust Group, BSALTA 2007-2.

         Counterparty:  Bear Stearns Financial Products Inc. and any successor  thereto,  or any successor
counterparty under the Cap Contracts.

         Current  Interest:  As of any  Distribution  Date,  with respect to each Class of Group I Offered
Certificates  and the Class I-B-4  Certificates,  (i) the interest  accrued on the  Certificate  Principal
Balance or Notional  Amount,  as applicable,  during the related Interest Accrual Period at the applicable
Pass-Through  Rate plus any amount  previously  distributed  with respect to interest for such Certificate
that has been  recovered as a voidable  preference  by a trustee in  bankruptcy  minus (ii) the sum of (a)
any Prepayment  Interest  Shortfall for such Distribution  Date, to the extent not covered by Compensating
Interest  Payments and (b) any  shortfalls  resulting  from the  application  of the Relief Act during the
related Due Period;  provided,  however,  that for purposes of calculating  Current  Interest for any such
Class,  amounts  specified in clauses (ii)(a) and (ii)(b) hereof for any such  Distribution  Date shall be
allocated  first to the Class B-IO  Certificates  and the Class R  Certificates  in  reduction  of amounts
otherwise  distributable  to such  Certificates  on such  Distribution  Date and then any excess  shall be
allocated  to each other  Class of  Certificates  pro rata  based on the  respective  amounts of  interest
accrued pursuant to clause (i) hereof for each such Class on such Distribution Date.

         Current Specified  Enhancement  Percentage:  For any Distribution Date, a percentage  obtained by
dividing  (x) the sum of (i) the  aggregate  Certificate  Principal  Balance  of the  Group I  Subordinate
Certificates  and (ii) the  Overcollateralization  Amount,  in each case prior to the  distribution of the
Principal  Distribution  Amount on such  Distribution  Date, by (y) the aggregate Stated Principal Balance
of the Group I Mortgage  Loans as of the end of the  related Due Period  (after  reduction  for  Principal
Prepayments  and Realized  Losses on the Group I Mortgage  Loans  incurred  during the related  Prepayment
Period).

         Current Specified  Overcollateralization  Percentage:  For any Distribution  Date, the percentage
equivalent  of a fraction,  the numerator of which is the  Overcollateralization  Target  Amount,  and the
denominator  of which is the aggregate  Stated  Principal  Balance of the Group I Mortgage  Loans for such
Distribution Date.

         Custodial Agreement:  The custodial  agreement,  dated as of the Closing Date, among the Trustee,
Structured Asset Mortgage  Investments II Inc., as company,  Wells Fargo Bank,  National  Association,  as
Master Servicer and Securities  Administrator,  and Wells Fargo Bank, National Association,  as Custodian,
substantially in the form of Exhibit G hereto.

         Custodian:  Wells  Fargo  Bank,  National  Association,  or  any  successor  custodian  appointed
pursuant to the provisions hereof and of the Custodial  Agreement,  with respect to the Mortgage Loans set
forth on Schedule I to the Custodial Agreement.

         Cut-off Date:  March 1, 2007.

         Cut-off Date Balance:  $775,891,011.55.

         DBRS:  DBRS Limited or DBRS, Inc., and any successor in interest.

         Debt Service  Reduction:  Any reduction of the Scheduled  Payments which a Mortgagor is obligated
to pay with respect to a Mortgage  Loan as a result of any  proceeding  under the  Bankruptcy  Code or any
other similar state law or other proceeding.

         Deficient  Valuation:  With respect to any Mortgage  Loan, a valuation of the Mortgaged  Property
by a court of competent  jurisdiction in an amount less than the then outstanding  indebtedness  under the
Mortgage Loan,  which  valuation  results from a proceeding  initiated  under the  Bankruptcy  Code or any
other similar state law or other proceeding.

         Delinquent:  The  delinquency  method used for  calculations  with respect to the Mortgage  Loans
will  be in  accordance  with  the  methodology  used  by  lenders  regulated  by  the  Office  of  Thrift
Supervision.  Under this  method,  a  Mortgage  Loan is  considered  "30 days or more  Delinquent"  if the
borrower  fails to make a scheduled  payment  prior to the close of business on the Mortgage  Loan's first
succeeding  due date.  For  example,  if a  securitization  had a closing  date  occurring in August and a
cut-off  date of August 1, a Mortgage  Loan with a payment  due on July 1 that  remained  unpaid as of the
close of business on July 31 would not be described as 30 days  delinquent  as of the cut-off  date.  Such
Mortgage  Loan with a payment  due on June 1 that  remained  unpaid as of the close of business on July 31
would be described as 30 days  delinquent as of the cut-off date. A Mortgage Loan would be considered  "60
days or more  Delinquent" with respect to such scheduled  payment if such scheduled  payment were not made
prior to the close of business on the Mortgage  Loan's second  succeeding  due date  (or, in the preceding
example,  if the Mortgage Loan with a payment due on May 1 remained  unpaid as of the close of business on
July  31).  Similarly  for "90  days or more  Delinquent"  and so on.  Unless  otherwise  specified,  with
respect to any date of  determination,  determinations  of delinquency  are made as of the last day of the
prior  calendar  month.  Mortgage Loans with Due Dates which are not the first of the month are treated as
if the Due Date was the first of the following month.

         Depositor:  Structured  Asset  Mortgage  Investments  II Inc.,  a  Delaware  corporation,  or its
successors in interest.

         Depositor Information:  As defined in Section 3.18(c).

         Depository:  The Depository  Trust Company,  the nominee of which is Cede & Co., or any successor
thereto.

         Depository Agreement:  The meaning specified in Section 5.01(a) hereof.

         Depository  Participant:  A broker,  dealer, bank or other financial  institution or other Person
for whom  from  time to time the  Depository  effects  book-entry  transfers  and  pledges  of  securities
deposited with the Depository.

         Designated Depository  Institution:  A depository  institution  (commercial bank, federal savings
bank,  mutual  savings  bank or savings  and loan  association)  or trust  company  (which may include the
Trustee), the deposits of which are fully insured by the FDIC to the extent provided by law.

         Determination  Date:  With respect to each Mortgage  Loan, the  Determination  Date as defined in
the Servicing Agreement.

         Disqualified  Organization:   Any  of  the  following:   (i) the  United  States,  any  State  or
political  subdivision  thereof,  any possession of the United States, or any agency or instrumentality of
any of the foregoing  (other than an  instrumentality  which is a corporation if all of its activities are
subject to tax and,  except for the  Freddie  Mac or any  successor  thereto,  a majority  of its board of
directors is not selected by such  governmental  unit),  (ii) any foreign  government,  any  international
organization,  or any agency or instrumentality  of any of the foregoing,  (iii) any  organization  (other
than certain  farmers'  cooperatives  described in  Section 521  of the Code) which is exempt from the tax
imposed by  Chapter 1 of the Code  (including  the tax  imposed by  Section 511  of the Code on  unrelated
business   taxable   income),   (iv)   rural   electric   and   telephone    cooperatives   described   in
Section 1381(a)(2)(C)  of the Code or (v) any other  Person so  designated  by the  Trustee  based upon an
Opinion of Counsel  that the holding of an  ownership  interest in a Residual  Certificate  by such Person
may cause any 2007-2  REMIC  contained  in the Trust or any Person  having an  ownership  interest  in the
Residual  Certificate  (other than such Person) to incur a liability for any federal tax imposed under the
Code that would not  otherwise  be imposed  but for the  transfer of an  ownership  interest in a Residual
Certificate to such Person.  The terms "United States,"  "State" and  "international  organization"  shall
have the meanings set forth in Section 7701 of the Code or successor provisions.

         Distribution  Account:  The trust account or accounts  created and  maintained by the  Securities
Administrator  pursuant to  Section 4.04,  which shall be  denominated  "Citibank,  N.A., as Trustee f/b/o
holders of Structured  Asset  Mortgage  Investments  II Inc.,  Bear Stearns  ALT-A Trust 2007-2,  Mortgage
Pass-Through  Certificates,  Series 2007-2 - Distribution  Account." The Distribution  Account shall be an
Eligible Account.

         Distribution Account Deposit Date:  The Business Day prior to each Distribution Date.

         Distribution  Date: The 25th day of any month,  beginning in the month immediately  following the
month of the Closing  Date,  or, if such 25th day is not a Business  Day,  the  Business  Day  immediately
following.

         Distribution  Report:  The  Asset-Backed  Issuer  Distribution  Report  pursuant to Section 13 or
15(d) of the Exchange Act.

         DTC  Custodian:  Wells  Fargo  Bank,  National  Association,  or its  successors  in  interest as
custodian for the Depository.

         Due Date:  With  respect to each  Mortgage  Loan,  the date in each month on which its  Scheduled
Payment  is due if such due date is the first day of a month and  otherwise  is deemed to be the first day
of the following month or such other date specified in the related Servicing Agreement.

         Due  Period:  With  respect  to  any  Distribution  Date  and  each  Mortgage  Loan,  the  period
commencing on the second day of the month  preceding  the calendar  month in which the  Distribution  Date
occurs and ending at the close of  business on the first day of the month in which the  Distribution  Date
occurs.

         EDGAR:  As defined in Section 3.18.

         Eligible Account:  Any of (i) a segregated  account  maintained with a federal or state chartered
depository  institution  (A) the  short-term  obligations  of which are rated A-1 or better by  Standard &
Poor's  and P-1 by Moody's at the time of any  deposit  therein or (B)  insured by the FDIC (to the limits
established  by such  Corporation),  the uninsured  deposits in which  account are otherwise  secured such
that, as evidenced by an Opinion of Counsel  (obtained by the Person  requesting  that the account be held
pursuant to this clause (i))  delivered to the  Securities  Administrator  prior to the  establishment  of
such  account,  the  Certificateholders  will have a claim with respect to the funds in such account and a
perfected first priority  security  interest  against any collateral  (which shall be limited to Permitted
Investments,  each of which  shall  mature not later  than the  Business  Day  immediately  preceding  the
Distribution  Date next following the date of investment in such  collateral or the  Distribution  Date if
such Permitted  Investment is an obligation of the institution  that maintains the  Distribution  Account)
securing  such funds that is  superior  to claims of any other  depositors  or  general  creditors  of the
depository  institution  with which  such  account  is  maintained,  (ii) a  segregated  trust  account or
accounts maintained with a federal or state chartered  depository  institution or trust company with trust
powers  acting in its  fiduciary  capacity  or (iii) a  segregated  account or  accounts  of a  depository
institution  acceptable to the Rating  Agencies (as  evidenced in writing by the Rating  Agencies that use
of any such  account  as the  Distribution  Account  will not have an adverse  effect on the  then-current
ratings  assigned to the Classes of Certificates  then rated by the Rating  Agencies).  Eligible  Accounts
may bear interest.

         EMC:  EMC Mortgage Corporation, and any successor thereto.

         EMC  Servicing  Agreement:  The  Servicing  Agreement,   dated  as  of  March  1,  2007,  between
Structured Asset Mortgage Investments II Inc. and EMC as attached hereto as Exhibit H-1.

         ERISA:  The Employee Retirement Income Security Act of 1974, as amended.

         Event of Default:  As defined in Section 8.01.

         Excess Cashflow:  With respect to any  Distribution  Date, the sum of (i) Remaining Excess Spread
for such  Distribution  Date and (ii)  Overcollateralization  Release Amount for such  Distribution  Date;
provided,  however,  that the Excess Cashflow shall include  Principal Funds on and after the Distribution
Date on which the aggregate  Certificate  Principal Balance of the Class I-A-1,  Class I-A-2, Class I-M-1,
Class I-M-2,  Class I-B-1,  Class I-B-2, Class I-B-3 and Class I-B-4 Certificates has been reduced to zero
(other than  Principal  Funds  otherwise  distributed  to the Holders of Class I-A-1,  Class I-A-2,  Class
I-M-1,  Class  I-M-2,  Class  I-B-1,  Class  I-B-2,  Class  I-B-3 and  Class  I-B-4  Certificates  on such
Distribution Date).

         Excess  Liquidation  Proceeds:  To the extent that such amount is not  required by law to be paid
to the related Mortgagor,  the amount, if any, by which Liquidation  Proceeds with respect to a Liquidated
Mortgage Loan exceed the sum of (i) the  Outstanding  Principal  Balance of such Mortgage Loan and accrued
but unpaid interest at the related  Mortgage  Interest Rate through the last day of the month in which the
related Liquidation Date occurs, plus (ii) related Liquidation Expenses.

         Excess Spread:  With respect to any  Distribution  Date, the excess,  if any, of (i) the Interest
Funds  for such  Distribution  Date  over  (ii) the sum of the  Current  Interest  on the  Group I Offered
Certificates,   the  Class  I-B-4  Certificates  and  Interest  Carryforward  Amounts  on  the  Class  I-A
Certificates, in each case on such Distribution Date.

         Exchange Act:  Securities Exchange Act of 1934, as amended.

         Exchange  Act  Reports:  Any reports  required to be filed  pursuant to Sections  3.17,  3.18 and
3.23 of this Agreement.

         Extra Principal  Distribution  Amount:  With respect to any Distribution  Date, an amount derived
from Excess  Spread  equal to the lesser of (i) the excess,  if any, of the  Overcollateralization  Target
Amount for such  Distribution  Date over the  Overcollateralization  Amount for such Distribution Date and
(ii) the Excess Spread for such Distribution Date.

         Fannie Mae:  Federal National Mortgage Association and any successor thereto.

         FDIC:  Federal Deposit Insurance Corporation and any successor thereto.

         Final  Certification:  The  certification  substantially  in the  form  of  Exhibit Three  to the
Custodial Agreement.

         Fiscal  Quarter:  December 1 through  the last day of  February,  March 1 through  May 31, June 1
through August 31, or September 1 through November 30, as applicable.

         Form 8-K Disclosure Information:  As defined in Section 3.18(a)(ii).

         Fractional  Undivided Interest:  With respect to any Class of  Certificates (other than the Class
XP  Certificates),  the  fractional  undivided  interest  evidenced by any  Certificate  of such Class the
numerator of which is the Certificate  Principal  Balance of such Certificate and the denominator of which
is the  Certificate  Principal  Balance of such  Class.  With  respect to the Class XP  Certificates,  the
percentage  interest stated  thereon.  With respect to the  Certificates in the aggregate,  the fractional
undivided  interest  evidenced  by (i) the  Residual  Certificates  will be deemed to equal  1.00% (in the
aggregate),  (ii) the Class B-IO  Certificates  will be deemed to equal 1.00% and (iii) a  Certificate  of
any other  Class will be deemed to equal 98.00%  multiplied  by a fraction,  the numerator of which is the
Certificate  Principal  Balance  of such  Certificate  and  the  denominator  of  which  is the  aggregate
Certificate Principal Balance of all the Certificates other than the Class B-IO Certificates.

         Freddie  Mac:  Freddie  Mac,  formerly  the  Federal  Home  Loan  Mortgage  Corporation,  and any
successor thereto.

         Global  Certificate:  Any Private  Certificate  registered  in the name of the  Depository or its
nominee,  beneficial  interests in which are reflected on the books of the Depository or on the books of a
Person maintaining an account with such Depository  (directly or as an indirect  participant in accordance
with the rules of such depository).

         Gross Margin:  As to each Mortgage Loan, the fixed  percentage set forth in the related  Mortgage
Note and indicated on the Mortgage Loan  Schedule  which  percentage is added to the related Index on each
Interest  Adjustment Date to determine  (subject to rounding,  the minimum and maximum  Mortgage  Interest
Rate and the Periodic Rate Cap) the Mortgage Interest Rate until the next Interest Adjustment Date.

         Group I  Certificates:  The Group I Senior  Certificates,  the Group I  Subordinate  Certificates
and the Group I Non-Offered Subordinate Certificates.

         Group I Mortgage Loans:  The Mortgage Loans identified as such on the Mortgage Loan Schedule.

         Group I  Non-Offered  Subordinate  Certificates:  The Class  I-B-4,  Class  I-XP and  Class  B-IO
Certificates.

         Group I  Offered  Certificates:  The  Group  I  Senior  Certificates  and  the  Group  I  Offered
Subordinate Certificates.

         Group I Offered  Subordinate  Certificates:  The Class  I-M-1,  Class I-M-2,  Class I-B-1,  Class
I-B-2 and Class I-B-3 Certificates.

         Group I Senior Certificates: The Class I-A Certificates.

         Group I Significance  Estimate:  With respect to any  Distribution  Date, and in accordance  with
Item 1115 of Regulation AB, shall be an amount determined based on the reasonable  good-faith  estimate by
the Depositor of the aggregate  maximum probable  exposure of the outstanding  Group I Certificates to the
related Cap Contract.

         Group I Significance  Percentage:  With respect to any Distribution  Date, and in accordance with
Item 1115 of Regulation AB, shall be an percentage  equal to the Group I Significance  Estimate divided by
the  aggregate  outstanding  Certificate  Principal  Balance  of the  Group I  Certificates,  prior to the
distribution of the related Principal Distribution Amount on such Distribution Date.

         Group I Subordinate  Certificates:  The Group I Offered Subordinate  Certificates and the Group I
Non-Offered Subordinate Certificates.

         Group I-A Certificates: The Class I-A-1 Certificates and Class I-A-2 Certificates.

         Group  II  Certificates:   The  Group  II  Senior  Certificates  and  the  Group  II  Subordinate
Certificates.

         Group II  Cross-Over  Date:  The  first  Distribution  Date on which  the  aggregate  Certificate
Principal Balance of the Group II Subordinate Certificates has been reduced to zero.

         Group II Mortgage Loans:  The Mortgage Loans identified as such on the Mortgage Loan Schedule.

         Group II  Non-Offered  Subordinate  Certificates:  The Class II-B-4,  Class II-B-5,  Class II-B-6
and Class II-XP Certificates.

         Group II  Offered  Certificates:  The  Group II  Senior  Certificates  and the  Group II  Offered
Subordinate Certificates.

         Group II Offered  Subordinate  Certificates:  The Class II-B-1,  Class II-BX-1,  Class II-B-2 and
Class II-B-3 Certificates.

         Group II Senior  Certificates:  The Class  II-A-1,  Class  II-A-2,  Class  II-A-3,  Class II-X-1,
Class II-X-2 and Class II-X-3 Certificates.

         Group II Senior  Optimal  Principal  Amount:  With respect to each  Distribution  Date, an amount
equal to the sum,  without  duplication,  of the  following  (but in no event  greater than the  aggregate
Certificate Principal Balances of the Group II Certificates immediately prior to such Distribution Date):

                  (i)      the  Group II Senior  Percentage  of the  principal  portion  of all  Scheduled
Payments due on each  Outstanding  Mortgage  Loans in Loan Group II on the related Due Date,  as specified
in the  amortization  schedule at the time applicable  thereto (after  adjustments for previous  Principal
Prepayments  but before any  adjustment  to such  amortization  schedule  by reason of any  bankruptcy  or
similar  proceeding or any moratorium or similar waiver or grace period if the related  Distribution  Date
occurs prior to the Group II Cross-Over Date);

                  (ii)     the Group II Senior  Prepayment  Percentage of the Stated Principal  Balance of
each Group II  Mortgage  Loan which was the  subject of a  Principal  Prepayment  in full  received by the
Servicers during the applicable Prepayment Period;

                  (iii)    the  Group  II  Senior  Prepayment   Percentage  of  amount  of  all  Principal
Prepayments in part  allocated to principal  received by the Servicers  during the  applicable  Prepayment
Period in respect to the Group II Mortgage Loans;

                  (iv)     the lesser of (a) the Group II Senior  Prepayment  Percentage of the sum of (A)
all Net  Liquidation  Proceeds  allocable to principal  received in respect of each Group II Mortgage Loan
that  became a  Liquidated  Mortgage  Loan  during the  related  Prepayment  Period  (other  than Group II
Mortgage Loans described in the immediately  following clause (B)) and all Subsequent  Recoveries received
in respect of each  Liquidated  Mortgage  Loan in the Loan Group II during the related  Prepayment  Period
and (B) the Stated  Principal  Balance of each such Group II Mortgage  Loan  purchased  by an insurer from
the Trust  during the  related  Prepayment  Period  pursuant  to the related  Primary  Mortgage  Insurance
Policy,  if any,  or  otherwise  and (b) the  Group  II  Senior  Percentage  of the sum of (A) the  Stated
Principal  Balance of each Group II  Mortgage  Loan which  became a  Liquidated  Mortgage  Loan during the
related  Prepayment Period (other than the Group II Mortgage Loans described in the immediately  following
clause (B)) and all Subsequent  Recoveries  received in respect of each  Liquidated  Mortgage Loan in Loan
Group II during the related Due Period and (B) the Stated  Principal  Balance of each such  Mortgage  Loan
that was  purchased  by an insurer  from the Trust during the related  Prepayment  Period  pursuant to the
related Primary Mortgage Insurance Policy, if any or otherwise; and

                  (v)      the  applicable  Group II Senior  Prepayment  Percentage  of the sum of (a) the
Stated  Principal  Balance  of each  Group  II  Mortgage  Loan  that was  repurchased  by the  Sponsor  in
connection with such  Distribution  Date and (b) the excess,  if any, of the Stated Principal Balance of a
Group II Mortgage Loan that has been  replaced by the Sponsor with a substitute  Mortgage Loan pursuant to
the Mortgage Loan Purchase  Agreement in connection with such  Distribution Date over the Stated Principal
Balance of such substitute Mortgage Loan.

         Group II  Senior  Percentage:  With  respect  to Loan  Group II and any  Distribution  Date,  the
lesser of (a) 100% and (b) the percentage  obtained by dividing the Certificate  Principal  Balance of the
Group II Senior  Certificates  (other than the Senior Interest Only  Certificates)  immediately  preceding
such  Distribution  Date by the aggregate  Stated  Principal  Balance of the Group II Mortgage Loans as of
the beginning of the  related Due Period.

         Group II Senior  Prepayment  Percentage:  With respect to Loan Group II and any Distribution Date
occurring during the periods set forth below, as follows:

Period (dates inclusive)                          Group II Senior Prepayment Percentage
________________________________________________  ____________________________________________________
April 2007 - March 2014                           100%

April 2014 - March 2015                           Group II Senior Percentage for the Group II Senior
                                                  Certificates plus 70% of the Group II Subordinate
                                                  Percentage.

April 2015 - March 2016                           Group II Senior Percentage for the Group II Senior
                                                  Certificates plus 60% of the Group II Subordinate
                                                  Percentage.

April 2016 - March 2017                           Group II Senior Percentage for the Group II Senior
                                                  Certificates plus 40% of the Group II Subordinate
                                                  Percentage.

April 2017 - March 2018                           Group II Senior Percentage for the Group II Senior
                                                  Certificates plus 20% of the Group II Subordinate
                                                  Percentage.

April 2018 and thereafter                         Group II Senior Percentage for the Group II Senior
                                                  Certificates.

         In addition,  no reduction of the Group II Senior  Prepayment  Percentage for Loan Group II shall
occur on any Distribution Date unless,  as of the last day of the month preceding such Distribution  Date,
(A) the  aggregate  Stated  Principal  Balance of the Group II Mortgage  Loans  Delinquent 60 days or more
(including for this purpose any such Group II Mortgage  Loans in  foreclosure  and Group II Mortgage Loans
with respect to which the related  Mortgaged  Property has been acquired by the Trust),  averaged over the
last six months,  as a percentage of the sum of the aggregate  Certificate  Principal Balance of the Group
II  Subordinate  Certificates  does not exceed 50%;  and (B)  cumulative  Realized  Losses on the Group II
Mortgage  Loans do not exceed  (a) 30% of the  Original  Group II  Subordinate  Principal  Balance if such
Distribution  Date occurs  between and including  April 2014 and March 2015, (b) 35% of the Original Group
II Subordinate  Principal  Balance if such  Distribution  Date occurs between and including April 2015 and
March 2016, (c) 40% of the Original  Group II  Subordinate  Principal  Balance if such  Distribution  Date
occurs  between and  including  April 2016 and March 2017,  (d) 45% of the Original  Group II  Subordinate
Principal  Balance if such  Distribution  Date occurs between and including April 2017 and March 2018, and
(e) 50% of the Original Group II Subordinate  Principal  Balance if such  Distribution  Date occurs during
or after April 2018.

         In  addition,  if on  any  Distribution  Date  the  Group  II  Subordinate  Percentage  for  such
Distribution Date is equal to or greater than two times the initial Group II Subordinate  Percentage,  and
(a) the  aggregate  Stated  Principal  Balance of the Group II Mortgage  Loans  Delinquent 60 days or more
(including for this purpose any such Mortgage  Loans in foreclosure  and such Group II Mortgage Loans with
respect to which the related  Mortgaged  Property has been acquired by the Trust),  averaged over the last
six months,  as a percentage of the aggregate  Certificate  Principal  Balance of the Group II Subordinate
Certificates  does  not  exceed  50% and  (b)(i) on  or  prior to the  Distribution  Date in  March  2010,
cumulative  Realized Losses on the Group II Mortgage Loans as of the end of the related  Prepayment Period
do not exceed 20% of the Original Group II Subordinate  Principal  Balance and (ii) after the Distribution
Date in  March  2010  cumulative  Realized  Losses  on the  Group II  Mortgage  Loans as of the end of the
related  Prepayment  Period do not exceed 30% of the  Original  Group II  Subordinate  Principal  Balance,
then,  the  Group II Senior  Prepayment  Percentage  for such  Distribution  Date will  equal the Group II
Senior Percentage;  provided,  however,  if on such Distribution Date the Group II Subordinate  Percentage
is equal to or greater  than two times the  initial  Group II  Subordinate  Percentage  on or prior to the
Distribution  Date  occurring  in March 2010 and the above  delinquency  and loss tests are met,  then the
Group II  Senior  Prepayment  Percentage  for such  Distribution  Date  will  equal  the  Group II  Senior
Percentage plus 50% of the Group II Subordinate Percentage.

         Notwithstanding  the foregoing,  if on any  Distribution  Date the  percentage,  the numerator of
which is the  aggregate  Certificate  Principal  Balance of the Group II Senior  Certificates  immediately
preceding such  Distribution  Date, and the  denominator of which is the Stated  Principal  Balance of the
Group II Mortgage Loans as of the beginning of the related Due Period,  exceeds such  percentage as of the
Cut-off  Date,  the Group II  Senior  Prepayment  Percentage  with  respect  to all of the Group II Senior
Certificates will equal 100%.

         Group II Subordinate  Certificates:  The Group II Offered Subordinate  Certificates and the Group
II Non-Offered Subordinate Certificates.

         Group  II  Subordinate  Optimal  Principal  Amount:  With  respect  to  Loan  Group  II  and  any
Distribution  Date, an amount equal to the sum,  without  duplication,  of the following  (but in no event
greater  than the  aggregate  Certificate  Principal  Balance  of the  Group II  Subordinate  Certificates
immediately prior to such Distribution Date):

         (i)      the Group II Subordinate  Percentage of the principal portion of all Scheduled  Payments
due on each  Outstanding  Mortgage  Loan in Loan  Group II on the  related  Due Date as  specified  in the
amortization   schedule  at  the  time  applicable   thereto  (after  adjustment  for  previous  Principal
Prepayments  but before any  adjustment  to such  amortization  schedule  by reason of any  bankruptcy  or
similar proceeding or any moratorium or similar waiver or grace period);

         (ii)     the Group II Subordinate  Prepayment  Percentage of the Stated Principal Balance of each
Group II Mortgage  Loan that was the subject of a Principal  Prepayment  in full received by the Servicers
during the applicable Prepayment Period;

         (iii)    the Group II Subordinate  Prepayment  Percentage of the amount of all Partial  Principal
Prepayments  of  principal  received  in  respect of the Group II  Mortgage  Loans  during the  applicable
Prepayment Period;

         (iv)     the excess,  if any,  of (a) the Net  Liquidation  Proceeds  and  Subsequent  Recoveries
allocable  to  principal  received  during  the  related  Prepayment  Period in  respect  of each Group II
Mortgage  Loan that became a Liquidated  Mortgage  Loan over (b) the sum of the amounts  distributable  to
the Senior  Certificates  in Loan Group II pursuant to clause  (iv) of the  definition  of Group II Senior
Optimal Principal Amount on such Distribution Date;

         (v)      the Group II Subordinate  Prepayment  Percentage of the sum of (a) the Stated  Principal
Balance  of each  Group II  Mortgage  Loan that was  purchased  by the  Sponsor  in  connection  with such
Distribution  Date and (b) the  difference,  if any,  between the Stated  Principal  Balance of a Group II
Mortgage  Loan that has been  replaced by the Sponsor  with a  Substitute  Mortgage  Loan  pursuant to the
Mortgage  Loan Purchase  Agreement in connection  with such  Distribution  Date over the Stated  Principal
Balance of such Substitute Mortgage Loan; and

         (vi)     on the Distribution Date on which the aggregate  Certificate  Principal  Balances of the
Senior  Certificates  in Loan Group II have all been reduced to zero,  100% of the Group II Senior Optimal
Principal  Amount  for such  Group II Senior  Certificates.  After  the  aggregate  Certificate  Principal
Balance of the  Subordinate  Certificates  has been  reduced  to zero,  the Group II  Subordinate  Optimal
Principal Amount shall be zero.

         Group II Subordinate  Percentage:  With respect to Loan Group II on any  Distribution  Date, 100%
minus the Group II Senior Percentage.

         Group II Subordinate  Prepayment  Percentage:  With respect to Loan Group II on any  Distribution
Date, 100% minus the Group II Senior Prepayment Percentage.

         Holder:  The  Person in whose name a  Certificate  is  registered  in the  Certificate  Register,
except  that,  subject to Sections  11.02(b)  and  11.05(e),  solely for the purpose of giving any consent
pursuant  to this  Agreement,  any  Certificate  registered  in the  name  of the  Depositor,  the  Master
Servicer,  the Securities  Administrator or the Trustee or any Affiliate thereof shall be deemed not to be
outstanding and the Fractional  Undivided  Interest  evidenced  thereby shall not be taken into account in
determining  whether the requisite  percentage of Fractional  Undivided  Interests necessary to effect any
such consent has been obtained.

         Homebanc:  HomeBanc Mortgage Corporation, and its successor in interest.

         Homebanc  Servicing  Agreement:  The Purchase,  Warranties and Servicing  Agreement,  dated as of
January 1, 2004,  as amended by the Amended and  Restated  Amendment  No. 1, dated as of January 27, 2006,
between Homebanc and EMC, and by the  related Assignment Agreement.

         HSBC: HSBC Mortgage Corporation (USA), and its successor in interest.

         HSBC  Servicing  Agreement:   The  Amended  and  Restated  Purchase,   Warranties  and  Servicing
Agreement,  dated as of September 1, 2005,  as amended by Amendment  Reg AB, dated as of November 7, 2005,
between HSBC and EMC, attached hereto as Exhibit H-2 and by the related Assignment Agreement.

         Indemnified  Persons:  The  Trustee,  the  Master  Servicer,  the  Custodian  and the  Securities
Administrator and their officers,  directors,  agents and employees and, with respect to the Trustee,  any
separate co-trustee and its officers, directors, agents and employees.

         Index:  The  index,  if any,  specified  in a Mortgage  Note by  reference  to which the  related
Mortgage Interest Rate will be adjusted from time to time.

         Individual  Certificate:  Any  Private  Certificate  registered  in the name of the Holder  other
than the Depository or its nominee.

         Initial  Certification:  The  certification  substantially  in the  form  of  Exhibit  One to the
Custodial Agreement.

         Institutional  Accredited Investor:  Any Person meeting the requirements of Rule 501(a)(l),  (2),
(3) or (7) of  Regulation  D under the  Securities  Act or any entity  all of the equity  holders in which
come within such paragraphs.

         Insurance  Policy:  With respect to any Mortgage  Loan,  any standard  hazard  insurance  policy,
flood insurance policy or title insurance policy.

         Insurance  Proceeds:  Amounts  paid by the  insurer  under  any  Insurance  Policy  covering  any
Mortgage  Loan or  Mortgaged  Property  other  than  amounts  required  to be paid  over to the  Mortgagor
pursuant to law or the  related  Mortgage  Note or  Security  Instrument  and other than  amounts  used to
repair or restore  the  Mortgaged  Property  or to  reimburse  insured  expenses,  including  the  related
Servicer's costs and expenses  incurred in connection with presenting  claims under the related  Insurance
Policies.

         Interest  Accrual  Period:  With respect to each  Distribution  Date,  for each Class of Group II
Certificates,  the  calendar  month  preceding  the month in which  such  Distribution  Date  occurs.  The
Interest  Accrual Period for the Group I Offered  Certificates  and the Class I-B-4  Certificates  will be
the period from and  including the  preceding  Distribution  Date (or from and including the Closing Date,
in the case of the first  Distribution  Date) to and including  the day prior to the current  Distribution
Date.

         Interest  Adjustment  Date:  With respect to a Mortgage Loan, the date, if any,  specified in the
related Mortgage Note on which the Mortgage Interest Rate is subject to adjustment.

         Interest  Carryforward  Amount: As of the first  Distribution Date and with respect to each Class
of Group I Offered  Certificates and the Class I-B-4  Certificates,  zero, and for each  Distribution Date
thereafter,  the sum of (i) the excess of (a) the Current  Interest  for such Class with  respect to prior
Distribution  Dates over (b) the amount  actually  distributed to such Class of Group I Certificates  with
respect to interest on or after such prior  Distribution  Dates and (ii)  interest  thereon (to the extent
permitted by applicable law) at the applicable  Pass-Through  Rate for such Class for the related Interest
Accrual Period including the Interest Accrual Period relating to such Distribution Date.

         Interest Funds:  For any Distribution  Date and Loan Group I, (i) the sum,  without  duplication,
of (a) all  scheduled  interest  collected  in respect to the related  Group I Mortgage  Loans  during the
related Due Period less the related  Servicing  Fee, (b) all Monthly  Advances  relating to interest  with
respect to the related Group I Mortgage  Loans  remitted by the related  Servicer or Master  Servicer,  as
applicable,  on or prior to the related Distribution  Account Deposit Date, (c) all Compensating  Interest
Payments  with respect to the Group I Mortgage  Loans and  required to be remitted by the Master  Servicer
pursuant to this  Agreement  or the related  Servicer  pursuant to the related  Servicing  Agreement  with
respect to such Distribution Date, (d) Liquidation  Proceeds or Subsequent  Recoveries with respect to the
related  Group I  Mortgage  Loans  collected  during the  related  Prepayment  Period to the  extent  such
Liquidation  Proceeds or Subsequent  Recoveries  relate to interest,  (e) all amounts relating to interest
with respect to each related  Group I Mortgage  Loan  purchased by EMC pursuant to Sections  2.02 and 2.03
or by the  Depositor  pursuant to Section  3.21  during the  related  Due  Period,  and (f) all amounts in
respect of  interest  paid by EMC  pursuant  to Section  10.01 in respect to Loan Group I, in each case to
the extent remitted by EMC or its designee,  as applicable,  to the Distribution  Account pursuant to this
Agreement,  and (g) the interest proceeds received from the exercise of an optional  termination  pursuant
to Section 10.01 minus (ii) all amounts  required to be  reimbursed  pursuant to Sections 4.01 and 4.05 or
as otherwise set forth in this Agreement and allocated to Loan Group I.

         Interest  Only  Certificates:  Any of the Class  II-X-1,  Class  II-X-2,  Class  II-X-3 and Class
II-BX-1 Certificates.

         Interest  Shortfall:  With respect to any  Distribution  Date and each  Mortgage Loan that during
the related  Prepayment  Period was the  subject of a Principal  Prepayment  or  constitutes  a Relief Act
Mortgage Loan, an amount determined as follows:

         (a)               Partial Principal  Prepayments  received during the relevant Prepayment Period:
The  difference  between  (i) one  month's  interest  at the  applicable  Net Rate on the  amount  of such
prepayment  and (ii) the  amount of interest for the calendar  month of such  prepayment  (adjusted to the
applicable Net Rate) received at the time of such prepayment;

         (b)      Principal  Prepayments  in full  received  during the relevant  Prepayment  Period:  The
difference  between (i) one month's  interest at the applicable Net Rate on the Stated  Principal  Balance
of such  Mortgage  Loan  immediately  prior to such  prepayment  and  (ii) the  amount of interest for the
calendar  month of such  prepayment  (adjusted to the  applicable  Net Rate)  received at the time of such
prepayment; and

         (c)      Relief Act  Mortgage  Loans:  As to any Relief Act Mortgage  Loan,  the excess of (i) 30
days'  interest (or, in the case of a Principal  Prepayment in full,  interest to the date of  prepayment)
on the Stated  Principal  Balance  thereof  (or, in the case of a  Principal  Prepayment  in part,  on the
amount so prepaid) at the related Net Rate over  (ii) 30  days'  interest  (or, in the case of a Principal
Prepayment  in full,  interest to the date of  prepayment)  on such Stated  Principal  Balance (or, in the
case of a Principal  Prepayment  in part,  on the amount so prepaid) at the annual  interest rate required
to be paid by the Mortgagor as limited by application of the Relief Act.

         Interim  Certification:  The  certification  substantially  in the  form  of  Exhibit  Two to the
Custodial Agreement.
         Investment  Letter: The letter to be furnished by each  Institutional  Accredited  Investor which
purchases any of the Private  Certificates  in connection  with such purchase,  substantially  in the form
set forth as Exhibit F-1 hereto.

         Lender-Paid PMI Policy:  Any lender-paid primary mortgage insurance policy.

         Lender-Paid  PMI Rate:  With respect to each Mortgage  Loan covered by a Lender-Paid  PMI policy,
the premium to be paid by the  applicable  Servicer out of interest  collections  on the related  Mortgage
Loan, as stated in the Mortgage Loan Schedule.

         LIBOR  Business  Day:  Any day  other  than a  Saturday  or a Sunday  or a day on  which  banking
institutions in the city of London, England are required or authorized by law to be closed.

         LIBOR  Determination  Date: With respect to each Class of Offered  Certificates and for the first
Interest  Accrual  Period,  March 28,  2007.  With respect to each Class of Offered  Certificates  and any
Interest  Accrual  Period  thereafter,  the second LIBOR Business Day preceding the  commencement  of such
Interest Accrual Period.

         Liquidated  Mortgage  Loan:  Any  defaulted  Mortgage Loan as to which the Servicer or the Master
Servicer has  determined  that all amounts it expects to recover from or on account of such  Mortgage Loan
have been recovered.

         Liquidation  Date:  With respect to any  Liquidated  Mortgage  Loan, the date on which the Master
Servicer or the Servicer has certified that such Mortgage Loan has become a Liquidated Mortgage Loan.

         Liquidation  Expenses:  With respect to a Mortgage  Loan in  liquidation,  unreimbursed  expenses
paid or incurred  by or for the account of the Master  Servicer  or the  Servicer in  connection  with the
liquidation  of such  Mortgage  Loan and the  related  Mortgage  Property,  such  expenses  including  (a)
property  protection  expenses,  (b) property sales expenses,  (c)  foreclosure and sale costs,  including
court costs and  reasonable  attorneys'  fees,  and (d) similar  expenses  reasonably  paid or incurred in
connection with liquidation.

         Liquidation  Proceeds:  Amounts  received  in  connection  with the  liquidation  of a  defaulted
Mortgage Loan,  whether  through  trustee's  sale,  foreclosure  sale,  Insurance  Proceeds,  condemnation
proceeds or otherwise,  including  any amounts  received by the Servicer or Master  Servicer  specifically
related to a Liquidated  Mortgage Loan or disposition  of an REO Property prior to the related  Prepayment
Period that resulted in a Realized  Loss,  after  liquidation of such Mortgage Loan or disposition of such
REO Property.

         Loan Group:  Loan Group I or Loan Group II, as applicable.

         Loan Group I:  The Mortgage Loans identified as such on the Mortgage Loan Schedule.

         Loan Group II: The Mortgage Loans identified as such on the Mortgage Loan Schedule.

         Loan-to-Value  Ratio:  With  respect  to  any  Mortgage  Loan,  the  fraction,   expressed  as  a
percentage,  the  numerator of which is the original  principal  balance of the related  Mortgage Loan and
the denominator of which is the Original Value of the related Mortgaged Property.

         Loss Allocation Limitation:  The meaning specified in Section 6.04(c) hereof.

         Loss Severity  Percentage:  With respect to any Distribution  Date, the percentage  equivalent of
a fraction,  the numerator of which is the amount of Realized  Losses  incurred on a Mortgage Loan and the
denominator  of which is the Stated  Principal  Balance of such  Mortgage  Loan  immediately  prior to the
liquidation of such Mortgage Loan.

         Lost Notes:  The original  Mortgage  Notes that have been lost, as indicated on the Mortgage Loan
Schedule.

         Margin:  With  respect  to any  Distribution  Date on or prior  to the  first  possible  Optional
Termination  Date for the Group I  Certificates  and (i) the Class I-A-1  Certificates,  0.170% per annum,
(ii) the Class  I-A-2  Certificates,  0.220% per annum,  (iii) the Class  I-M-1  Certificates,  0.400% per
annum, (iv) the Class I-M-2 Certificates,  0.700% per annum, (v) the Class I-B-1 Certificates,  1.500% per
annum, (vi) the Class I-B-2  Certificates,  2.150% per annum, (vii) the Class I-B-3  Certificates,  2.150%
per  annum,  and  (viii)  the  Class  I-B-4  Certificates,  2.150%  per  annum;  and with  respect  to any
Distribution  Date after the first possible  Optional  Termination  Date for the Group I Certificates  and
(i) the Class I-A-1 Certificates,  0.340% per annum, (ii) the Class I-A-2 Certificates,  0.440% per annum,
(iii) the Class  I-M-1  Certificates,  0.600% per annum,  (iv) the Class  I-M-2  Certificates,  1.050% per
annum, (v) the Class I-B-1 Certificates,  2.250% per annum, (vi) the Class I-B-2 Certificates,  3.225% per
annum,  (vii) the Class I-B-3  Certificates,  3.225% per annum,  and (viii) the Class I-B-4  Certificates,
3.225% per annum.

         Marker Rate:  With respect to the Class B-IO  Certificates  or REMIC III Regular  Interest B-IO-I
and any Distribution  Date, in relation to the REMIC II Regular  Interests,  a per annum rate equal to two
(2) times the weighted  average of the  Uncertificated  REMIC II  Pass-Through  Rates for REMIC II Regular
Interest LT2 and REMIC II Regular Interest LT3.

         Master  Servicer:   As  of  the  Closing  Date,  Wells  Fargo  Bank,  National  Association  and,
thereafter,  its  respective  successors  in  interest  that  meet  the  qualifications  of the  Servicing
Agreements and this Agreement.

         Master Servicer Information:  As defined in Section 3.18(c).

         Master Servicing Fee:  As set forth in Section 3.14.

         Master Servicing Fee Rate:  An amount equal to 0.005% per annum.

         Material Defect:  The meaning specified in Section 2.02(a).

         Maximum  Lifetime  Mortgage Rate: The maximum level to which a Mortgage  Interest Rate can adjust
in accordance with its terms, regardless of changes in the applicable Index.

         MERS:  Mortgage  Electronic  Registration  Systems,  Inc., a  corporation  organized and existing
under the laws of the State of Delaware, or any successor thereto.

         MERS® System: The system of recording  transfers of Mortgage Loans  electronically  maintained by
MERS.

         Mid America: Mid America Bank, fsb, and its successor in interest.

         Mid America Servicing Agreement:  The Purchase,  Warranties and Servicing Agreement,  dated as of
February 1, 2006,  as amended by Amendment  No. 1 to the Purchase,  Warranties  and  Servicing  Agreement,
dated as of February 1, 2006, between Mid America and EMC, and by the related Assignment Agreement.

         MIN: The Mortgage  Identification  Number for Mortgage  Loans  registered  with MERS on the MERS®
System.

         Minimum  Lifetime  Mortgage Rate: The minimum level to which a Mortgage  Interest Rate can adjust
in accordance with its terms, regardless of changes in the applicable Index.

         MOM Loan:  With  respect to any Mortgage  Loan,  MERS acting as the  mortgagee  of such  Mortgage
Loan,  solely as nominee for the originator of such Mortgage Loan and its  successors and assigns,  at the
origination thereof.

         Monthly  Advance:  An advance of  principal  or interest  required  to be made by the  applicable
Servicer pursuant to the related Servicing Agreement or the Master Servicer pursuant to Section 6.08.

         Monthly Statement:  The statement delivered to the Certificateholders pursuant to Section 6.07.

         Monthly Delinquency  Percentage:  With respect to a Distribution Date, the percentage  equivalent
of a fraction,  the numerator of which is the aggregate Stated  Principal  Balance of the Group I Mortgage
Loans that are 60 days or more  Delinquent or are in bankruptcy or  foreclosure  or are REO Properties for
such  Distribution  Date and the denominator of which is the aggregate Stated Principal Balance of Group I
Mortgage Loans for such Distribution Date.

         Moody's:  Moody's Investors Service, Inc. or its successor in interest.

         Mortgage:  The mortgage,  deed of trust or other instrument  creating a first priority lien on an
estate in fee simple or leasehold interest in real property securing a Mortgage Loan.

         Mortgage  File:  The mortgage  documents  listed in  Section 2.01(b)  pertaining  to a particular
Mortgage  Loan and any  additional  documents  required to be added to the Mortgage  File pursuant to this
Agreement.

         Mortgage  Interest  Rate:  The annual  rate at which  interest  accrues  from time to time on any
Mortgage  Loan  pursuant to the related  Mortgage  Note,  which rate is initially  equal to the  "Mortgage
Interest Rate" set forth with respect thereto on the Mortgage Loan Schedule.

         Mortgage  Loan:  A mortgage  loan  transferred  and  assigned to the Trustee  pursuant to Section
2.01 or Section 2.04 and held as a part of the Trust Fund,  as  identified  in the Mortgage  Loan Schedule
(which shall  include,  without  limitation,  with respect to each Mortgage  Loan,  each related  Mortgage
Note,  Mortgage and Mortgage  File and all rights  appertaining  thereto),  including a mortgage  loan the
property securing which has become an REO Property.

         Mortgage Loan Purchase  Agreement:  The Mortgage  Loan Purchase  Agreement  dated as of March 30,
2007,  between EMC, as seller and  Structured  Asset Mortgage  Investments II Inc., as purchaser,  and all
amendments thereof and supplements thereto, attached as Exhibit J.

         Mortgage  Loan  Schedule:  The  schedule,  attached  hereto  as  Exhibit B  with  respect  to the
Mortgage  Loans,  as amended from time to time to reflect the repurchase or substitution of Mortgage Loans
pursuant to this Agreement or the Mortgage Loan Purchase Agreement, as the case may be.

         Mortgage  Note:  The  originally  executed  note  or  other  evidence  of the  indebtedness  of a
Mortgagor under the related Mortgage Loan.

         Mortgaged  Property:  Land and  improvements  securing the  indebtedness of a Mortgagor under the
related Mortgage Loan or, in the case of REO Property, such REO Property.

         Mortgagor:  The obligor on a Mortgage Note.

         Net Interest Shortfall:  With respect to any Distribution Date, the Interest  Shortfall,  if any,
for such  Distribution  Date net of Compensating  Interest Payments made with respect to such Distribution
Date.

         Net  Liquidation  Proceeds:  As to any  Liquidated  Mortgage  Loan,  Liquidation  Proceeds net of
(i) Liquidation  Expenses which are payable therefrom to the Servicer or the Master Servicer in accordance
with the  Servicing  Agreement or this  Agreement  and  (ii) unreimbursed  advances by the Servicer or the
Master Servicer and Monthly Advances.

         Net Rate:  With respect to each  Mortgage  Loan,  the Mortgage  Interest Rate in effect from time
to time  less  the  sum of  (1) the  Servicing  Fee  Rate  and  (2) the  Lender  Paid  PMI  Rate,  if any,
attributable thereto, in each case expressed as a per annum rate.

         Net Rate  Cap:  For any  Distribution  Date and the Group I  Offered  Certificates  and the Class
I-B-4  Certificates,  the  weighted  average  of the Net  Rates of the  Group I  Mortgage  Loans as of the
beginning of the related Due Period,  weighted on the basis of the Stated  Principal  Balances  thereof as
of the preceding  Distribution  Date, in each case as adjusted to an effective rate reflecting the accrual
of interest on the basis of a 360-day year and the actual  number of days elapsed in the related  Interest
Accrual Period.

         NIM Issuer:  The entity established as the issuer of the NIM Securities.

         NIM  Securities:  Any  debt  securities  secured  or  otherwise  backed  by  some  or  all of the
Certificates, including the Class R-X Certificate.

         NIM Trustee:  The trustee for the NIM Securities.

         Non-Offered Subordinate  Certificates:  The Group I Non-Offered Subordinate  Certificates and the
Group II Non-Offered Subordinate Certificates.

         Nonrecoverable  Advance:  Any advance or Monthly  Advance  (i) which  was  previously  made or is
proposed to be made by the Master  Servicer,  the Trustee (in its capacity as successor  Master  Servicer)
or the  applicable  Servicer  and  (ii) which,  in the good faith  judgment  of the Master  Servicer,  the
Trustee in its capacity as  successor  Master  Servicer or the  applicable  Servicer,  will not or, in the
case of a  proposed  advance or  Monthly  Advance,  would not,  be  ultimately  recoverable  by the Master
Servicer,  the  Trustee (as  successor  Master  Servicer)  or the  applicable  Servicer  from  Liquidation
Proceeds,  Insurance  Proceeds or future  payments on the Mortgage  Loan for which such advance or Monthly
Advance was made or is proposed to be made.

         Notional Amount:  The Notional Amount of (i) the Class II-X-1  Certificates  immediately prior to
any  Distribution  Date is equal to the Certificate  Principal  Balance of the Class II-A-1  Certificates,
(ii)  the  Class  II-X-2  Certificates  immediately  prior  to  any  Distribution  Date  is  equal  to the
Certificate  Principal  Balance of the Class  II-A-2  Certificates,  (iii) the Class  II-X-3  Certificates
immediately  prior to any  Distribution  Date is equal to the Certificate  Principal  Balance of the Class
II-A-3  Certificates,  (iv) the Class II-BX-1  Certificates  immediately prior to any Distribution Date is
equal to the  Certificate  Principal  Balance  of the Class  II-B-1  Certificates  and (v) the Class  B-IO
Certificates  immediately prior to any Distribution  Date is equal to the aggregate of the  Uncertificated
Principal Balances of the REMIC II Regular Interests.

         Offered Certificates:  The Group I Offered Certificates and the Group II Offered Certificates.

         Offered  Subordinate  Certificates:  The Group I Offered  Subordinate  Certificates and the Group
II Offered Subordinate Certificates.

         Officer's  Certificate:  A certificate  signed by the Chairman of the Board, the Vice Chairman of
the Board,  the President or a Vice President or Assistant Vice President or other  authorized  officer of
the Master  Servicer,  the Sellers,  any Servicer or the Depositor,  as  applicable,  and delivered to the
Trustee, as required by this Agreement.

         One-Month  LIBOR:  With  respect to any  Interest  Accrual  Period,  the rate  determined  by the
Securities  Administrator  on the  related  LIBOR  Determination  Date on the  basis  of the rate for U.S.
dollar  deposits for one month that appears on Telerate  Screen Page 3750 as of 11:00 a.m.  (London  time)
on such LIBOR  Determination  Date;  provided that the parties hereto acknowledge that One-Month LIBOR for
the first Interest Accrual Period shall the rate determined by the Securities  Administrator  two Business
Days  prior to the  Closing  Date.  If such rate does not  appear on such page (or such  other page as may
replace  that page on that  service,  or if such  service is no longer  offered,  such other  service  for
displaying  One-Month  LIBOR  or  comparable  rates  as  may be  reasonably  selected  by  the  Securities
Administrator),  One-Month  LIBOR for the  applicable  Interest  Accrual Period will be the Reference Bank
Rate. If no such  quotations  can be obtained by the Securities  Administrator  and no Reference Bank Rate
is  available,  One-Month  LIBOR will be One-Month  LIBOR  applicable to the  preceding  Interest  Accrual
Period.

         Opinion of  Counsel:  A written  opinion of counsel who is or are  acceptable  to the Trustee and
who,  unless  required to be Independent (an "Opinion of Independent  Counsel"),  may be internal  counsel
for the Company, the Master Servicer or the Depositor.

         Optional  Termination  Date:  With respect to (i) the Group I Mortgage  Loans,  the  Distribution
Date on which the aggregate  Stated  Principal  Balance of the Group I Mortgage  Loans is less than 20% of
the Cut-off  Date  Balance as of the Closing  Date and (ii) with  respect to the Group II Mortgage  Loans,
the Distribution  Date on which the aggregate  Stated Principal  Balance of the Group II Mortgage Loans is
less than 10% of the Cut-off Date Balance as of the Closing Date.

         Original  Group  II  Subordinate   Principal  Balance:  The  sum  of  the  aggregate  Certificate
Principal Balances of each Class of Group II Subordinate Certificates as of the Closing Date.

         Original  Value:  The lesser of (i) the  Appraised  Value or (ii) the  sales price of a Mortgaged
Property at the time of origination of a Mortgage  Loan,  except in instances  where either clauses (i) or
(ii) is  unavailable,  the other may be used to determine the Original  Value,  or if both clauses (i) and
(ii) are  unavailable,  Original Value may be determined from other sources  reasonably  acceptable to the
Depositor.

         Outstanding  Mortgage  Loan:  With respect to any Due Date, a Mortgage Loan which,  prior to such
Due Date,  was not the subject of a Principal  Prepayment  in full,  did not become a Liquidated  Mortgage
Loan and was not purchased or replaced.

         Outstanding  Principal Balance:  As of the time of any determination,  the principal balance of a
Mortgage Loan  remaining to be paid by the  Mortgagor,  or, in the case of an REO Property,  the principal
balance of the related  Mortgage Loan  remaining to be paid by the Mortgagor at the time such property was
acquired by the Trust Fund less any Net  Liquidation  Proceeds with respect  thereto to the extent applied
to principal.

         Overcollateralization  Amount:  With respect to any  Distribution  Date,  the excess,  if any, of
(a) the aggregate Stated Principal  Balance of the Group I Mortgage Loans for such  Distribution Date over
(b) the aggregate  Certificate  Principal Balance of the Group I Offered  Certificates and the Class I-B-4
Certificates  on such  Distribution  Date (after  taking into account the payment of principal  other than
any Extra Principal Distribution Amount on such Certificates).

         Overcollateralization  Release  Amount:  With respect to any  Distribution  Date is the lesser of
(x) the sum of the amounts  described in clauses (1) through (5) in the definition of Principal  Funds for
such  Distribution  Date and (y) the  excess,  if any,  of (i) the  Overcollateralization  Amount for such
Distribution  Date (assuming that 100% of such Principal  Funds is applied as a principal  payment on such
Distribution  Date) over (ii) the  Overcollateralization  Target Amount for such  Distribution  Date (with
the amount  pursuant  to clause (y)  deemed to be $0 if the  Overcollateralization  Amount is less than or
equal to the Overcollateralization Target Amount on that Distribution Date).

         Overcollateralization  Target  Amount:  With  respect to any  Distribution  Date (a) prior to the
Stepdown Date,  1.55% of the aggregate  Stated  Principal  Balance of the Group I Mortgage Loans as of the
Cut-off Date,  (b) on or after the Stepdown  Date and if a Trigger Event is not in effect,  the greater of
(i) the lesser of (1) 1.55% of the aggregate  Stated  Principal  Balance of the Group I Mortgage  Loans as
of the Cut-off Date and (2) 3.10% of the then current  aggregate Stated  Principal  Balance of the Group I
Mortgage Loans as of such Distribution  Date and (ii)  $2,268,172.11 and (c) on or after the Stepdown Date
and if a  Trigger  Event  is in  effect,  the  Overcollateralization  Target  Amount  for the  immediately
preceding Distribution Date.

         Party   Participating   in  the   Servicing   Function:   Any  Person   performing   any  of  the
responsibilities set forth in Exhibit M.

         Pass-Through  Rate:  As to each  Class of  Certificates,  the  rate  of  interest  determined  as
provided with respect  thereto in  Section 5.01(c).  Any monthly  calculation of interest at a stated rate
shall be based upon annual interest at such rate divided by twelve.

         Paying  Agent:  The  Securities  Administrator,  or its  successor in interest,  or any successor
securities administrator appointed as herein provided.

         Periodic Rate Cap: With respect to each Mortgage  Loan, the maximum  adjustment  that can be made
to the Mortgage  Interest Rate on each Interest  Adjustment Date in accordance with its terms,  regardless
of changes in the applicable Index.

         Permitted  Investments:  Any one or more of the following  obligations or securities  held in the
name of the Trustee for the benefit of the Certificateholders:

                  (i)      direct  obligations  of, and  obligations the timely payment of which are fully
guaranteed  by the  United  States of America or any  agency or  instrumentality  of the United  States of
America the obligations of which are backed by the full faith and credit of the United States of America;

                  (ii)     (a) demand or time deposits,  federal funds or bankers'  acceptances  issued by
any depository  institution or trust company  incorporated  under the laws of the United States of America
or any state thereof  (including the Trustee,  the Securities  Administrator or the Master Servicer or its
Affiliates  acting in its  commercial  banking  capacity) and subject to  supervision  and  examination by
federal and/or state banking  authorities,  provided that the commercial  paper and/or the short-term debt
rating and/or the long-term  unsecured debt  obligations of such  depository  institution or trust company
at the  time of such  investment  or  contractual  commitment  providing  for  such  investment  have  the
Applicable  Credit  Rating or better from each Rating  Agency and (b) any other  demand or time deposit or
certificate of deposit that is fully insured by the Federal Deposit Insurance Corporation;

                  (iii)    repurchase  obligations  with respect to (a) any  security  described in clause
(i) above or (b) any other  security  issued or guaranteed by an agency or  instrumentality  of the United
States of America,  the  obligations of which are backed by the full faith and credit of the United States
of America,  in either  case  entered  into with a  depository  institution  or trust  company  (acting as
principal)  described in clause  (ii)(a) above where the  Securities  Administrator  holds the security in
the name of the Trustee therefor;

                  (iv)     securities  bearing  interest or sold at a discount  issued by any  corporation
(including  the  Trustee,  the  Securities  Administrator  or  the  Master  Servicer  or  its  Affiliates)
incorporated  under  the  laws of the  United  States  of  America  or any  state  thereof  that  have the
Applicable  Credit Rating or better from each Rating Agency at the time of such  investment or contractual
commitment  providing for such investment;  provided,  however,  that securities  issued by any particular
corporation will not be Permitted  Investments to the extent that investments  therein will cause the then
outstanding  principal  amount of securities  issued by such  corporation and held as part of the Trust to
exceed 10% of the  aggregate  Outstanding  Principal  Balances  of all the  Mortgage  Loans and  Permitted
Investments held as part of the Trust;

                  (v)      commercial paper (including both non-interest-bearing  discount obligations and
interest-bearing  obligations  payable on demand or on a  specified  date not more than one year after the
date of issuance  thereof)  having the  Applicable  Credit Rating or better from each Rating Agency at the
time of such investment;

                  (vi)     a  Reinvestment  Agreement  issued  by any  bank,  insurance  company  or other
corporation or entity;

                  (vii)    any  other  demand,  money  market or time  deposit,  obligation,  security  or
investment  as may be  acceptable  to each Rating  Agency as evidenced in writing by each Rating Agency to
the Trustee and the Securities Administrator; and

                  (viii)   interests in any money market fund  (including any such fund managed or advised
by the Trustee,  the Securities  Administrator  or the Master Servicer or any affiliate  thereof) which at
the date of  acquisition  of the interests in such fund and throughout the time such interests are held in
such fund has the highest  applicable  short term rating by each Rating  Agency  rating such funds or such
lower rating as will not result in the  downgrading  or  withdrawal  of the ratings  then  assigned to the
Certificates  by each Rating Agency,  as evidenced in writing;  provided,  however,  that no instrument or
security  shall be a Permitted  Investment  if such  instrument  or security  evidences a right to receive
only interest  payments with respect to the  obligations  underlying  such  instrument or if such security
provides  for payment of both  principal  and  interest  with a yield to maturity in excess of 120% of the
yield to maturity at par or if such instrument or security is purchased at a price greater than par.

         Permitted  Transferee:  Any Person other than a Disqualified  Organization  or an "electing large
partnership" (as defined by Section 775 of the Code).

         Person:  Any  individual,   corporation,   partnership,   joint  venture,  association,   limited
liability company,  joint-stock company,  trust,  unincorporated  organization or government or any agency
or political subdivision thereof.

         Physical Certificates:  The Residual Certificates and the Private Certificates.

         Plan:  The meaning specified in Section 5.07(a).

         Posted  Collateral  Account:  The  trust  account  or  accounts  created  and  maintained  by the
Securities Administrator, as custodian on behalf of the Trustee pursuant to Section 4.08.

         Prepayment  Charge:  With respect to any Mortgage Loan,  the charges or premiums,  if any, due in
connection  with a full or partial  prepayment of such Mortgage Loan in accordance  with the terms thereof
and described in the Mortgage Loan Schedule.

         Prepayment  Charge Loan:  Any Mortgage Loan for which a Prepayment  Charge may be assessed and to
which such  Prepayment  Charge the  related  Class XP  Certificates  are  entitled,  as  indicated  on the
Mortgage Loan Schedule.

         Prepayment  Interest  Shortfall:  With respect to any  Distribution  Date, for each Mortgage Loan
that was the  subject of a partial  Principal  Prepayment  or a  Principal  Prepayment  in full during the
related  Prepayment  Period (other than a Principal  Prepayment in full  resulting  from the purchase of a
Group I Mortgage  Loan pursuant to Section  2.02,  2.03,  3.21 or 10.01  hereof),  the amount,  if any, by
which (i) one month's  interest at the applicable Net Rate on the Stated  Principal  Balance of such Group
I Mortgage Loan immediately prior to such prepayment or in the case of a partial  Principal  Prepayment on
the amount of such  prepayment  exceeds (ii) the amount of interest paid or collected in  connection  with
such Principal Prepayment less the sum of (a) any Prepayment Charges and (b) the related Servicing Fee.

         Prepayment  Period:  With  respect to the  Mortgage  Loans for which EMC is the Servicer and with
respect to any  Distribution  Date and (i) Principal  Prepayments  in full,  the period from the sixteenth
day of the calendar  month  preceding the calendar  month in which such  Distribution  Date occurs through
the close of business on the fifteenth day of the calendar month in which such  Distribution  Date occurs,
and (ii) Liquidation  Proceeds,  Realized Losses,  funds which will constitute  Subsequent  Recoveries and
partial Principal  Prepayments,  the prior calendar month; and in the case of the Mortgage Loans for which
EMC is not the Servicer,  such period as is provided in the related  Servicing  Agreement  with respect to
the related Mortgage Loans.

         Primary  Mortgage  Insurance  Policy:  Any primary mortgage  guaranty  insurance policy issued in
connection  with a Mortgage  Loan which  provides  compensation  to a Mortgage Note holder in the event of
default  by the  obligor  under such  Mortgage  Note or the  related  Security  Instrument,  if any or any
replacement  policy therefor  through the related  Interest  Accrual Period for such  Class relating  to a
Distribution Date.
         Principal  Distribution  Amount:  With respect to each Distribution  Date, an amount equal to the
excess of (i) sum of  (a) the  Principal  Funds  for such  Distribution  Date and (b) any Extra  Principal
Distribution  Amount for such  Distribution  Date over (ii) any  Overcollateralization  Release Amount for
such Distribution Date.

         Principal Funds: the sum, without duplication, of

         1.       the Scheduled  Principal  collected on the Group I Mortgage Loans during the related Due
                  Period or advanced on or before the related servicer advance date,

         2.       prepayments  in  respect  of the Group I  Mortgage  Loans  exclusive  of any  Prepayment
                  Charges, collected in the related Prepayment Period,

         3.       the Stated  Principal  Balance of each Group I Mortgage Loan that was repurchased by the
                  Depositor or the related Servicer during the related Due Period,

         4.       the amount,  if any, by which the aggregate unpaid  principal  balance of any Substitute
                  Mortgage  Loans is less than the  aggregate  unpaid  principal  balance  of any  deleted
                  mortgage loans  delivered by the related  Servicer in connection  with a substitution of
                  a Group I Mortgage Loan during the related Due Period,

         5.       all  Liquidation  Proceeds  and  Subsequent  Recoveries  collected  during  the  related
                  Prepayment  Period  on the  Group I  Mortgage  Loans,  to the  extent  such  Liquidation
                  Proceeds or Subsequent Recoveries relate to principal,  less all related  Nonrecoverable
                  Advances relating to principal reimbursed during the related Due Period, and

         6.       the  principal  portion of the  purchase  price of the assets of the Trust  allocated to
                  Loan  Group I upon the  exercise  by EMC or its  designee  of its  optional  termination
                  right with respect to the Group I Mortgage Loans, minus

         7.       any  amounts  payable  to  or  required  to  be  reimbursed  to EMC, the Depositor,  any
                  Servicer,   the  Master  Servicer,   the  Custodian,   the  Trustee  or  the  Securities
                  Administrator and allocated to Loan Group I, as provided in the Agreement.

         Principal  Prepayment:  Any payment  (whether  partial or full) or other recovery of principal on
a Mortgage  Loan which is  received  in advance  of its  scheduled  Due Date to the extent  that it is not
accompanied by an amount as to interest  representing  scheduled  interest due on any date or dates in any
month or months  subsequent  to the month of  prepayment,  including  Insurance  Proceeds  and  Repurchase
Proceeds,  but  excluding  the  principal  portion  of Net  Liquidation  Proceeds  received  at the time a
Mortgage Loan becomes a Liquidated Mortgage Loan.

         Private  Certificates:  The Class I-B-4,  Class B-IO,  Class I-XP,  Class  II-B-4,  Class II-B-5,
Class II-B-6 and Class II-XP Certificates.

         Prospectus:  The prospectus,  dated March 20, 2007, as supplemented by the prospectus  supplement
dated  March 29, 2007 (as the same may  be supplemented  from time to time),  relating to the  offering of
the Offered Certificates.

         Protected Account:  An account  established and maintained for the benefit of  Certificateholders
by each Servicer with respect to the related  Mortgage Loans and with respect to REO Property  pursuant to
the related Servicing Agreement.

         QIB: A Qualified  Institutional  Buyer as defined in Rule 144A  promulgated  under the Securities
Act.

         Qualified  Insurer:  Any insurance  company duly qualified as such under the laws of the state or
states  in  which  the  related  Mortgaged  Property  or  Mortgaged  Properties  is or are  located,  duly
authorized  and licensed in such state or states to transact  the type of  insurance  business in which it
is engaged and  approved as an insurer by the Master  Servicer,  so long as the claims  paying  ability of
which is acceptable to the Rating  Agencies for  pass-through  certificates  having the same rating as the
Certificates rated by the Rating Agencies as of the Closing Date.

         Rating Agencies:  Moody's, S&P and DBRS.

         Realized  Loss:  Any  (i) Bankruptcy  Loss or (ii) as to any  Liquidated  Mortgage  Loan, (x) the
Outstanding  Principal  Balance of such Liquidated  Mortgage Loan plus accrued and unpaid interest thereon
at the  Mortgage  Interest  Rate  through  the last day of the  month  of such  liquidation,  less (y) the
related Net  Liquidation  Proceeds with respect to such Mortgage Loan and the related  Mortgaged  Property
that are  allocated to  principal.  In addition,  to the extent the Master  Servicer  receives  Subsequent
Recoveries  with  respect to any  Mortgage  Loan,  the amount of the  Realized  Loss with  respect to that
Mortgage  Loan will be  reduced to the  extent  such  recoveries  are  applied  to reduce the  Certificate
Principal Balance of any Class of Certificates on any Distribution Date.

         Record Date: For each Class of Group I Certificates  and on any  Distribution  Date, the Business
Day  preceding  the  applicable  Distribution  Date so  long as such  Class  of  Certificates  remains  in
book-entry  form; and otherwise,  the close of business on the last Business Day of the month  immediately
preceding  the month of such  Distribution  Date.  For each Class of Group II  Certificates,  the close of
business on the last Business Day of the month immediately preceding the month of such Distribution Date.

         Reference  Bank:  A leading  bank  selected by the  Securities  Administrator  that is engaged in
transactions in Eurodollar deposits in the international Eurocurrency market.

         Reference Bank Rate: With respect to any Interest Accrual Period,  the arithmetic  mean,  rounded
upwards, if necessary,  to the nearest whole multiple of 0.03125%,  of the offered rates for United States
dollar  deposits  for one month that are quoted by the  Reference  Banks as of 11:00  a.m.,  New York City
time,  on the related  interest  determination  date to prime banks in the London  interbank  market for a
period of one month in amounts  approximately equal to the aggregate  Certificate Principal Balance of all
Classes of Group I Offered  Certificates  for such  Interest  Accrual  Period,  provided that at least two
such  Reference  Banks provide such rate. If fewer than two offered rates appear,  the Reference Bank Rate
will be the arithmetic  mean,  rounded upwards,  if necessary,  to the nearest whole multiple of 0.03125%,
of  the  rates  quoted  by one  or  more  major  banks  in  New  York  City,  selected  by the  Securities
Administrator,  as of 11:00 a.m.,  New York City time,  on such date for loans in U.S.  dollars to leading
European  banks for a period of one month in  amounts  approximately  equal to the  aggregate  Certificate
Principal Balance of all Classes of Group I Offered Certificates.

         Regulation  AB:  Subpart  229.1100  -  Asset  Backed   Securities   (Regulation  AB),  17  C.F.R.
§§229.1100-229.1123,  as such may be amended  from time to time,  and  subject to such  clarification  and
interpretation as have been provided by the Commission in the adopting release  (Asset-Backed  Securities,
Securities  Act Release No.  33-8518,  70 Fed.  Reg.  1,506,  1,531 (Jan. 7, 2005)) or by the staff of the
Commission, or as may be provided by the Commission or its staff from time to time.

         Reinvestment  Agreements:  One  or  more  reinvestment  agreements,   acceptable  to  the  Rating
Agencies, from a bank, insurance company or other corporation or entity (including the Trustee).


         Related Certificates:           (A)  For each REMIC I Regular  Interest,  the Class or Classes of
Certificates shown opposite the name of such REMIC I Regular Interest in the following table:

______________________________________________________________________________________________________________________
REMIC I Regular Interest                                     Classes of Certificates
______________________________________________________________________________________________________________________
II-A-1                                                       II-A-1; II-X-1
______________________________________________________________________________________________________________________
II-A-2                                                       II-A-2; II-X-2
______________________________________________________________________________________________________________________
II-A-3                                                       II-A-3; II-X-3
______________________________________________________________________________________________________________________
II-B-1                                                       II-B-1; II-BX-1
______________________________________________________________________________________________________________________
II-B-2                                                       II-B-2
______________________________________________________________________________________________________________________
II-B-3                                                       II-B-3
______________________________________________________________________________________________________________________
II-B-4                                                       II-B-4
______________________________________________________________________________________________________________________
II-B-5                                                       II-B-5
______________________________________________________________________________________________________________________
II-B-6                                                       II-B-6
______________________________________________________________________________________________________________________

         (B) For each REMIC III Regular  Interest,  the Class or Classes of  Certificates  shown  opposite
the name of such REMIC III Regular Interest in the following table:

______________________________________________________________________________________________________________________
REMIC III Regular Interest                                   Classes of Certificates
______________________________________________________________________________________________________________________
I-A-1                                                        I-A-1
______________________________________________________________________________________________________________________
I-A-2                                                        I-A-2
______________________________________________________________________________________________________________________
I-M-1                                                        I-M-1
______________________________________________________________________________________________________________________
I-M-2                                                        I-M-2
______________________________________________________________________________________________________________________
I-B-1                                                        I-B-1
______________________________________________________________________________________________________________________
I-B-2                                                        I-B-2
______________________________________________________________________________________________________________________
I-B-3                                                        I-B-3
______________________________________________________________________________________________________________________
I-B-4                                                        I-B-4
______________________________________________________________________________________________________________________
B-IO-I and B-IO-P                                            B-IO
______________________________________________________________________________________________________________________
II-A-1                                                       II-A-1
______________________________________________________________________________________________________________________
II-A-2                                                       II-A-2
______________________________________________________________________________________________________________________
II-A-3                                                       II-A-3
______________________________________________________________________________________________________________________
II-X-1                                                       II-X-1
______________________________________________________________________________________________________________________
II-X-2                                                       II-X-2
______________________________________________________________________________________________________________________
II-X-3                                                       II-X-3
______________________________________________________________________________________________________________________
II-B-1                                                       II-B-1
______________________________________________________________________________________________________________________
II-BX-1                                                      II-BX-1
______________________________________________________________________________________________________________________
II-B-2                                                       II-B-2
______________________________________________________________________________________________________________________
II-B-3                                                       II-B-3
______________________________________________________________________________________________________________________
II-B-4                                                       II-B-4
______________________________________________________________________________________________________________________
II-B-5                                                       II-B-5
______________________________________________________________________________________________________________________
II-B-6                                                       II-B-6
______________________________________________________________________________________________________________________

         (C)  For the REMIC IV Regular Interest, the Class B-IO Certificates.

         Relief Act:  The Servicemembers Civil Relief Act, as amended, or similar state law.

         Relief Act Mortgage  Loan: Any Mortgage Loan as to which the Scheduled  Payment  thereof has been
reduced due to the application of the Relief Act.

         Remaining  Excess Spread:  With respect to any  Distribution  Date,  the Excess Spread  remaining
after the distribution of the Extra Principal Distribution Amount for such Distribution Date.

         REMIC: A "real estate  mortgage  investment  conduit"  within the meaning of  Section 860D of the
Code.

         REMIC Administrator:  The Securities  Administrator;  provided that if the REMIC Administrator is
found by a court of  competent  jurisdiction  to no longer be able to  fulfill  its  obligations  as REMIC
Administrator  under this Agreement the Servicer or Trustee,  in its capacity as successor Master Servicer
shall  appoint  a  successor  REMIC  Administrator,  subject  to  assumption  of the  REMIC  Administrator
obligations under this Agreement.

         REMIC Interest:  Any of the REMIC I, REMIC II, REMIC III and REMIC IV Interests.

         REMIC  Opinion:  An Opinion  of  Independent  Counsel,  to the effect  that the  proposed  action
described  therein would not,  under the REMIC  Provisions,  (i) cause any 2007-2 REMIC to fail to qualify
as a REMIC  while any  regular  interest  in such 2007-2  REMIC is  outstanding,  (ii) result  in a tax on
prohibited  transactions with respect to any 2007-2 REMIC or  (iii) constitute  a taxable  contribution to
any 2007-2 REMIC after the Startup Day.

         REMIC  Provisions:  The  provisions  of the  federal  income tax law  relating  to REMICs,  which
appear at Sections  860A through 860G of the Code,  and related  provisions  and  regulations  promulgated
thereunder, as the foregoing may be in effect from time to time.

         REMIC Regular Interest:  Any of the REMIC I, REMIC II, REMIC III and REMIC IV Regular Interests.

         REMIC I:  The  segregated  pool of  assets,  with  respect  to  which a  REMIC  election  is made
pursuant to this Agreement, consisting of:

         (a)      the Group II  Mortgage  Loans and the related  Mortgage  Files and  collateral  securing
such Group II Mortgage Loans,

         (b)      all  payments on and  collections  in respect of the Group II  Mortgage  Loans due after
the Cut-off Date as shall be on deposit in the  Distribution  Account and  identified  as belonging to the
Trust Fund,

         (c)      property  that  secured  a Group II  Mortgage  Loan and that has been  acquired  for the
benefit of the Certificateholders by foreclosure or deed in lieu of foreclosure,

         (d)      the  hazard  insurance  policies  and  Primary  Mortgage  Insurance  Policies,  if  any,
relating to the Group II Mortgage Loans, and

         (e)      all proceeds of clauses (a) through (d) above.

         REMIC I Available  Distribution  Amount:  For any Distribution Date, the Available Funds for Loan
Group II.

         REMIC I  Distribution  Amount:  For any  Distribution  Date,  the REMIC I Available  Distribution
Amount  shall be deemed  distributed  by REMIC I to REMIC III on account of the REMIC I Regular  Interests
and to the Class R Certificates in respect of Component I thereof, as follows:

         (a) to each REMIC I Regular  Interest  in  respect of  Uncertificated  Interest  thereon  and the
Uncertificated  Principal Balance thereof,  the amount distributed in respect of interest and principal on
the Related Class or Classes of  Certificates  (with such amounts having the same character as interest or
principal  with  respect  to the  REMIC I  Regular  Interest  as they have  with  respect  to the  Related
Certificate or Certificates); and

         (b) any remaining  amount of the REMIC I Available  Distribution  Amount shall be  distributed to
the holders of the Class R Certificates in respect of Component I thereof.

         REMIC I Interests:  The REMIC I Regular Interests and Component I of the Class R Certificates.

         REMIC I Regular Interest:  Any of the separate  non-certificated  beneficial  ownership interests
in REMIC I set forth in  Section 5.01(c)(i)  and issued  hereunder and designated as a "regular  interest"
in REMIC I. Each REMIC I Regular Interest shall accrue interest at the  Uncertificated  Pass-Through  Rate
specified  for such REMIC I Interest in  Section 5.01(c)(i),  and shall be entitled  to  distributions  of
principal,  subject to the terms and  conditions  hereof,  in an  aggregate  amount  equal to its  initial
Uncertificated   Principal  Balance  as  set  forth  in  Section 5.01(c)(i).   The  designations  for  the
respective REMIC I Regular Interests are set forth in Section 5.01(c)(i).

         REMIC  II:  The  segregated  pool of  assets,  with  respect  to which a REMIC  election  is made
pursuant to this Agreement,  consisting of: (a) the Group I Mortgage Loans and the related  Mortgage Files
and collateral  securing such Group I Mortgage  Loans,  (b) all payments on and  collections in respect of
the Group I Mortgage Loans due after the Cut off Date as shall be on deposit in the  Distribution  Account
and  identified  as belonging to the Trust Fund,  (c)  property  that secured a Group I Mortgage  Loan and
that has been  acquired  for the  benefit  of the  Certificateholders  by  foreclosure  or deed in lieu of
foreclosure,  (d) the hazard insurance policies and Primary Mortgage Insurance  Policies,  if any, related
to the Group I Mortgage Loans and (e) all proceeds of clauses (a) through (d) above.

         REMIC II Available  Distribution  Amount:  For any  Distribution  Date,  the Available  Funds for
Loan Group I.

         REMIC II Distribution  Amount:  For any  Distribution  Date, the REMIC II Available  Distribution
Amount shall be distributed  by REMIC II to REMIC III on account of the REMIC II Regular  Interests and to
the Class R Certificates in respect of Component II thereof, in the following order of priority:

         1.       to REMIC III as the holder of the REMIC II  Regular  Interests,  pro rata,  in an amount
equal to (A) their  Uncertificated  Accrued Interest for such  Distribution  Date, plus (B) any amounts in
respect thereof remaining unpaid from previous Distribution Dates; and

         2.       to REMIC III as the  holder of the REMIC II  Regular  Interests,  in an amount  equal to
the  remainder of the REMIC II Available  Distribution  Amount after the  distributions  made  pursuant to
clause (1) above, allocated as follows:

         (A)      in respect of REMIC II Regular  Interest  LT2,  REMIC II Regular  Interest LT3 and REMIC
II Regular Interest LT4, their respective Principal Distribution Amounts;

         (B)      in respect of REMIC II  Regular  Interest  LT1 any  remainder  until the  Uncertificated
Principal Balance thereof is reduced to zero; and

         (C)      any  remainder in respect of REMIC II Regular  Interest LT2,  REMIC II Regular  Interest
LT3 and REMIC II Regular  Interest LT4, pro rata according to their  respective  Uncertificated  Principal
Balances as reduced by the  distributions  deemed  made  pursuant  to (i) above,  until  their  respective
Uncertificated Principal Balances are reduced to zero; and

         3.       any  remaining  amounts  to the  Holders  of the  Class R  Certificates  in  respect  of
Component II thereof.

         REMIC  II  Interests:   The  REMIC  II  Regular  Interests  and  Component  II  of  the  Class  R
Certificates.

         REMIC II  Principal  Reduction  Amounts:  For any  Distribution  Date,  the  amounts by which the
principal  balances  of the REMIC II  Regular  Interests  LT1,  LT2,  LT3 and LT4,  respectively,  will be
reduced  on such  Distribution  Date  by the  allocation  of  Realized  Losses  and  the  distribution  of
principal, determined as follows:

         For purposes of the succeeding  formulas the following  symbols shall have the meanings set forth
below:

         Y1 =     the principal  balance of the REMIC II Regular  Interest LT1 after  distributions on the
prior Distribution Date.

         Y2 =     the principal  balance of the REMIC II Regular  Interest LT2 after  distributions on the
prior Distribution Date.

         Y3 =     the principal  balance of the REMIC II Regular  Interest LT3 after  distributions on the
prior Distribution Date.

         Y4 =     the principal  balance of the REMIC II Regular  Interest LT4 after  distributions on the
prior Distribution Date (note:  Y3 = Y4).

         ΔY1 =    the REMIC II Regular Interest LT1 Principal Reduction Amount.

         ΔY2 =    the REMIC II Regular Interest LT2 Principal Reduction Amount.

         ΔY3 =    the REMIC II Regular Interest LT3 Principal Reduction Amount.

         ΔY4 =    the REMIC II Regular Interest LT4 Principal Reduction Amount.

         P0 =     the  aggregate  principal  balance of the REMIC II Regular  Interests  LT1, LT2, LT3 and
LT4 after distributions and the allocation of Realized Losses on the prior Distribution Date.

         P1 =     the  aggregate  principal  balance of the REMIC II Regular  Interests  LT1, LT2, LT3 and
LT4 after distributions and the allocation of Realized Losses to be made on such Distribution Date.

         ΔP =     P0 - P1 = the  aggregate  of the  REMIC  II  Regular  Interests  LT1,  LT2,  LT3 and LT4
Principal Reduction Amounts.

         =the  aggregate  of the  principal  portions  of  Realized  Losses to be  allocated  to,  and the
principal  distributions  to be made on, the Group I Certificates  on such  Distribution  Date  (including
distributions  of  accrued  and unpaid  interest  on the Class B-IO  Certificates  for prior  Distribution
Dates).

         R0 =     the Net Rate Cap (stated as a monthly rate) after giving  effect to amounts  distributed
and Realized Losses allocated on the prior Distribution Date.

         R1 =     the Net Rate Cap  (stated  as a monthly  rate)  after  giving  effect to  amounts  to be
distributed and Realized Losses to be allocated on such Distribution Date.

         α =      (Y2 +  Y3)/P0.  The  initial  value  of α on the  Closing  Date  for  use  on the  first
Distribution Date shall be 0.0001.

         γ0 =     the  lesser  of (A) the sum for all  Classes  of Group I  Certificates,  other  than the
Class B-IO  Certificates,  of the product for each Class of (i) the monthly  interest  rate (as limited by
the  Net  Rate  Cap,  if  applicable)  for  such  Class applicable  for  distributions  to be made on such
Distribution   Date  and  (ii)  the  aggregate   Certificate   Principal   Balance  for  such  Class after
distributions and the allocation of Realized Losses on the prior Distribution Date and (B) R0*P0.

         γ1  =    the  lesser  of (A) the sum for all  Classes  of Group I  Certificates,  other  than the
Class B-IO  Certificates,  of the product for each Class of (i) the monthly  interest  rate (as limited by
the Net Rate Cap,  if  applicable)  for such  Class applicable  for  distributions  to be made on the next
succeeding  Distribution  Date and (ii) the aggregate  Certificate  Principal Balance for such Class after
distributions and the allocation of Realized Losses to be made on such Distribution Date and (B) R1*P1.

         Then, based on the foregoing definitions:

         ΔY1 =    ΔP - ΔY2 - ΔY3 - ΔY4;

         ΔY2 =    (α/2){( γ0R1 - γ1R0)/R0R1};

         ΔY3 =    αΔP - ΔY2; and

         ΔY4 =    ΔY3.

         if both ΔY2 and ΔY3, as so determined, are non-negative numbers.  Otherwise:

         (1)If ΔY2, as so determined, is negative, then

         ΔY2 = 0;

         ΔY3 = α{γ1R0P0 - γ0R1P1}/{γ1R0};
         ΔY4 = ΔY3; and

         ΔY1 = ΔP - ΔY2 - ΔY3 - ΔY4.

         (2)If ΔY3, as so determined, is negative, then

         ΔY3 = 0;

         ΔY2 = α{γ0R1P1 - γ1R0P0}/{2R1R0P1 -  γ1R0};

         ΔY4 = ΔY3; and

         ΔY1 = ΔP - ΔY2 - ΔY3 - ΔY4.

         REMIC II Realized  Losses:  For any  Distribution  Date,  Realized Losses on the Group I Mortgage
Loans for the related Due Period shall be  allocated,  as follows:  (i) the  interest  portion of Realized
Losses,  if any, shall be allocated pro rata to accrued interest on the REMIC II Regular  Interests to the
extent of such accrued  interest,  and (ii) any  remaining  interest  portions of Realized  Losses and any
principal  portions of  Realized  Losses  shall be treated as  principal  portions of Realized  Losses and
allocated  (i) to the REMIC II Regular  Interest LT2,  REMIC II Regular  Interest LT3 and REMIC II Regular
Interest LT4, pro rata  according to their  respective  Principal  Reduction  Amounts,  provided that such
allocation  to each of the REMIC II  Regular  Interest  LT2,  REMIC II Regular  Interest  LT3 and REMIC II
Regular Interest LT4 shall not exceed their respective  Principal  Reduction Amounts for such Distribution
Date,  and (ii) any  Realized  Losses not  allocated  to any of REMIC II Regular  Interest  LT2,  REMIC II
Regular  Interest  LT3 or REMIC II Regular  Interest LT4 pursuant to the proviso of clause (i) above shall
be allocated to the REMIC II Regular Interest LT1.

         REMIC II Regular Interest:  Any of the separate  non-certificated  beneficial ownership interests
in REMIC II set forth in  Section 5.01(c)(ii)  and issued hereunder and designated as a "regular interest"
in REMIC II. Each REMIC II Regular  Interest  shall  accrue  interest at the  Uncertificated  Pass-Through
Rate specified for such REMIC II Interest in  Section 5.01(c)(ii),  and shall be entitled to distributions
of principal,  subject to the terms and  conditions  hereof,  in an aggregate  amount equal to its initial
Uncertificated  Principal  Balance  as  set  forth  in  Section 5.01(c)(ii).   The  designations  for  the
respective REMIC II Regular Interests are set forth in Section 5.01(c)(ii).

         REMIC II Regular  Interest LT1: A regular  interest in REMIC II that is held as an asset of REMIC
III, that has an initial principal balance equal to the related  Uncertificated  Principal  Balance,  that
bears  interest  at the related  Uncertificated  Pass-Through  Rate,  and that has such other terms as are
described herein.

         REMIC II Regular  Interest LT1 Principal  Distribution  Amount:  For any  Distribution  Date, the
excess,  if any, of the REMIC II Regular  Interest LT1 Principal  Reduction  Amount for such  Distribution
Date over the Realized Losses allocated to the REMIC II Regular Interest LT1 on such Distribution Date.

         REMIC II Regular  Interest LT2: A regular  interest in REMIC II that is held as an asset of REMIC
III, that has an initial principal balance equal to the related  Uncertificated  Principal  Balance,  that
bears  interest  at the related  Uncertificated  Pass-Through  Rate,  and that has such other terms as are
described herein.

         REMIC II Regular  Interest LT2 Principal  Distribution  Amount:  For any  Distribution  Date, the
excess,  if any, of the REMIC II Regular  Interest LT2 Principal  Reduction  Amount for such  Distribution
Date over the Realized Losses allocated to the REMIC II Regular Interest LT2 on such Distribution Date.

         REMIC II Regular  Interest LT3: A regular  interest in REMIC II that is held as an asset of REMIC
III, that has an initial principal balance equal to the related  Uncertificated  Principal  Balance,  that
bears  interest  at the related  Uncertificated  Pass-Through  Rate,  and that has such other terms as are
described herein.

         REMIC II Regular  Interest LT3 Principal  Distribution  Amount:  For any  Distribution  Date, the
excess,  if any, of the REMIC II Regular  Interest LT3 Principal  Reduction  Amount for such  Distribution
Date over the Realized Losses allocated to the REMIC II Regular Interest LT3 on such Distribution Date.

         REMIC II Regular  Interest LT4: A regular  interest in REMIC II that is held as an asset of REMIC
III, that has an initial principal balance equal to the related  Uncertificated  Principal  Balance,  that
bears  interest  at the related  Uncertificated  Pass-Through  Rate,  and that has such other terms as are
described herein.

         REMIC II Regular  Interest LT4 Principal  Distribution  Amount:  For any  Distribution  Date, the
excess,  if any, of the REMIC II Regular  Interest LT4 Principal  Reduction  Amount for such  Distribution
Date over the Realized Losses allocated to the REMIC II Regular Interest LT4 on such Distribution Date.

         REMIC III:  That group of assets  contained in the Trust Fund  designated  as a REMIC  consisting
of the REMIC I Regular Interests and REMIC II Regular Interests and any proceeds thereof.

         REMIC  III  Available  Distribution  Amount:  For  any  Distribution  Date,  the  amounts  deemed
distributed  with  respect to the REMIC I Regular  Interests  and REMIC II Regular  Interests  pursuant to
Section 6.10.

         REMIC III Distribution  Amount: For any Distribution  Date, the REMIC III Available  Distribution
Amount shall be deemed  distributed by REMIC III to the holders of the Certificates  (other than the Class
B-IO  Certificates) on account of the REMIC III Regular  Interests (other than REMIC III Regular Interests
B-IO-I and  B-IO-P),  to REMIC IV on account of REMIC III Regular  Interests  B-IO-I and B-IO-P and to the
Class R  Certificates  in respect  of  Component  III  thereof,  as  follows:  to each  REMIC III  Regular
Interest in respect of Uncertificated  Interest thereon and the Uncertificated  Principal Balance thereof,
the  amount  distributed  in  respect  of  interest  and  principal  on the  Related  Class or  Classes of
Certificates  (with such amounts  having the same  character as interest or principal  with respect to the
REMIC III Regular  Interest as they have with respect to the Related  Certificate  or  Certificates)  with
the following  exceptions:  (1) No amount paid to any  Certificate  in respect of any Basis Risk Shortfall
Amount or Basis Risk  Shortfall  Carryforward  Amount shall be included in the amount paid in respect of a
related  REMIC III Regular  Interest and (2) amounts paid in respect of Basis Risk  Shortfall  Amounts and
Basis Risk Shortfall  Carryforward  Amounts to the extent not derived from any Cap Contract Payment Amount
shall be deemed paid with  respect to REMIC III Regular  Interest  B-IO-I in respect of accrued and unpaid
interest  thereon.  Any  remaining  amount  of the  REMIC  III  Available  Distribution  Amount  shall  be
distributed to the holders of the Class R Certificates in respect of Component III thereof.

         REMIC  III  Interests:  The  REMIC  III  Regular  Interests  and  Component  III of the  Class  R
Certificates.

         REMIC  III  Regular  Interest:  Any  of  the  separate   non-certificated   beneficial  ownership
interests  in REMIC III set  forth in  Section 5.01(c)(iii)  and  issued  hereunder  and  designated  as a
"regular  interest"  in  REMIC  III.  Each  REMIC  III  Regular  Interest  shall  accrue  interest  at the
Uncertificated  Pass-Through  Rate  specified  for such REMIC III  Interest in  Section 5.01(c)(iii),  and
shall be entitled  to  distributions  of  principal,  subject to the terms and  conditions  hereof,  in an
aggregate   amount   equal  to  its   initial   Uncertificated   Principal   Balance   as  set   forth  in
Section 5.01(c)(iii).  The designations  for the respective  REMIC III Regular  Interests are set forth in
Section 5.01(c)(iii).

         REMIC IV: That group of assets  contained in the Trust Fund  designated as a REMIC  consisting of
REMIC III Regular Interests B-IO-I and B-IO-P and any proceeds thereof.

         REMIC  IV  Available   Distribution  Amount:  For  any  Distribution  Date,  the  amounts  deemed
distributed with respect to REMIC III Regular Interests B-IO-I and B-IO-P pursuant to Section 6.10.

         REMIC IV Distribution  Amount:  For any  Distribution  Date, the REMIC IV Available  Distribution
Amount shall be deemed  distributed by REMIC IV to the holders of the Class B-IO  Certificates  on account
of the REMIC IV Regular Interest.

         REMIC IV Interests:  The REMIC IV Regular Interest and the Class R-X Certificates.

         REMIC IV Regular  Interest:  The  separate  non-certificated  beneficial  ownership  interest  in
REMIC IV set forth in  Section 5.01(c)(iv)  and issued hereunder and designated as a "regular interest" in
REMIC IV. The REMIC IV Regular  Interest shall accrue  interest at the  Uncertificated  Pass-Through  Rate
specified  for such REMIC IV Interest in  Section 5.01(c)(iv).  The  designation  for the REMIC IV Regular
Interest is set forth in Section 5.01(c)(iv).

         REO  Property:  A  Mortgaged  Property  acquired in the name of the  Trustee,  for the benefit of
Certificateholders,  by  foreclosure  or  deed-in-lieu  of  foreclosure  in  connection  with a  defaulted
Mortgage Loan.

         Reportable Event:  As defined in Section 3.18(a)(ii).

         Repurchase  Price:  With respect to any  Mortgage  Loan (or any  property  acquired  with respect
thereto)  required to be  repurchased by the Sponsor  pursuant to the Mortgage Loan Purchase  Agreement or
Article  II of  this  Agreement,  an  amount  equal  to the  excess  of (i)  the  sum of (a)  100%  of the
Outstanding  Principal  Balance of such  Mortgage  Loan as of the date of  repurchase  (or if the  related
Mortgaged  Property was acquired with respect thereto,  100% of the Outstanding  Principal  Balance at the
date of the  acquisition),  (b) accrued but unpaid  interest on the Outstanding  Principal  Balance at the
related  Mortgage  Interest  Rate,  through and including the last day of the month of repurchase  and (c)
any costs and damages (if any)  incurred by the Trust in  connection  with any  violation of such Mortgage
Loan  of  any  predatory  or  abusive  lending  laws  over  (ii)  any  portion  of  the  Master  Servicing
Compensation,  Servicing Fee,  Monthly Advances and advances payable to the purchaser of the Mortgage Loan
(if any).

         Repurchase  Proceeds:  The Repurchase  Price in connection with any repurchase of a Mortgage Loan
by the Sponsor and any cash deposit in connection  with the  substitution of a Mortgage Loan, in each case
in accordance with the Mortgage Loan Purchase Agreement.

         Request for Release:  A request for release in the form attached hereto as Exhibit D.

         Required  Insurance  Policy:  With respect to any Mortgage  Loan,  any insurance  policy which is
required to be maintained from time to time under this Agreement with respect to such Mortgage Loan.

         Reserve  Fund:   The  separate   trust  account   created  and   maintained  by  the   Securities
Administrator pursuant to Section 4.06 hereof.

         Residual    Certificate:    Any   of   the   Class R    Certificates,    consisting    of   three
components—Component I,  Component II and Component  III—respectively  representing  ownership of the sole
class of  residual  interest  in each of REMIC I, REMIC II and REMIC III,  and the Class R-X  Certificates
representing ownership of the sole class of residual interest in REMIC IV.

         Responsible  Officer:  Any officer  assigned to the Corporate  Trust Office of the Trustee or the
Securities  Administrator,  as the case may be (or any successor  thereto),  including any Vice President,
Assistant Vice President,  Trust Officer, any Assistant Secretary,  any trust officer or any other officer
of the Trustee or the  Securities  Administrator,  as the case may be,  customarily  performing  functions
similar to those performed by any of the above designated  officers and having direct  responsibility  for
the  administration  of  this  Agreement,  and  any  other  officer  of  the  Trustee  or  the  Securities
Administrator,  as the case may be, to whom a matter  arising  hereunder  may be referred  because of such
officer's knowledge of and familiarity with the particular subject.

         Rule  144A  Certificate:  The  certificate  to  be  furnished  by  each  purchaser  of a  Private
Certificate  (which is also a Physical  Certificate) which is a Qualified  Institutional  Buyer as defined
under Rule 144A promulgated  under the Securities Act,  substantially in the form set forth as Exhibit F-2
hereto.

         S&P:  Standard & Poor's,  a division of The  McGraw-Hill  Companies,  Inc., and its successors in
interest.

         Sarbanes-Oxley  Act:  The  Sarbanes-Oxley  Act of  2002  and the  rules  and  regulations  of the
Commission promulgated thereunder (including any interpretation thereof by the Commission's staff).

         Sarbanes-Oxley Certification:  As defined in Section 3.18(a)(iii).

         Scheduled  Payment:  With respect to any Mortgage Loan and any Due Period,  the scheduled payment
or payments of principal  and interest  due during such Due Period on such  Mortgage  Loan which either is
payable  by a  Mortgagor  in such Due  Period  under  the  related  Mortgage  Note or,  in the case of REO
Property, would otherwise have been payable under the related Mortgage Note.

         Scheduled Principal:  The principal portion of any Scheduled Payment.

         Securities Act:  The Securities Act of 1933, as amended.

         Securities  Administrator:  Wells Fargo Bank,  National  Association,  in its  capacity as paying
agent or  securities  administrator  (as  applicable)  hereunder,  or its  successor in  interest,  or any
successor securities administrator or paying agent appointed as herein provided.

         Securities Administrator Information:  As defined in Section 3.18(c).

         Securities  Legend:  "THIS  CERTIFICATE  HAS NOT  BEEN  AND  WILL  NOT BE  REGISTERED  UNDER  THE
SECURITIES  ACT OF 1933,  AS AMENDED (THE  "SECURITIES  ACT"),  OR UNDER ANY STATE  SECURITIES  LAWS.  THE
HOLDER HEREOF,  BY PURCHASING THIS  CERTIFICATE,  AGREES THAT THIS  CERTIFICATE MAY BE REOFFERED,  RESOLD,
PLEDGED OR OTHERWISE  TRANSFERRED  ONLY IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE  LAWS
AND ONLY (1)  PURSUANT  TO RULE 144A UNDER THE  SECURITIES  ACT ("RULE  144A") TO A PERSON THAT THE HOLDER
REASONABLY  BELIEVES  IS A  QUALIFIED  INSTITUTIONAL  BUYER  WITHIN  THE  MEANING  OF RULE 144A (A "QIB"),
PURCHASING  FOR ITS OWN  ACCOUNT  OR A QIB  PURCHASING  FOR THE  ACCOUNT  OF A QIB,  WHOM THE  HOLDER  HAS
INFORMED,  IN EACH CASE, THAT THE REOFFER,  RESALE,  PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON
RULE 144A OR (2) IN  CERTIFICATED  FORM TO AN  "INSTITUTIONAL  ACCREDITED  INVESTOR"  WITHIN  THE  MEANING
THEREOF IN RULE  501(a)(1),  (2),  (3) or (7) OF  REGULATION D UNDER THE ACT OR ANY ENTITY IN WHICH ALL OF
THE EQUITY  OWNERS COME  WITHIN SUCH  PARAGRAPHS  PURCHASING  NOT FOR  DISTRIBUTION  IN  VIOLATION  OF THE
SECURITIES ACT, SUBJECT TO (A) THE RECEIPT BY THE SECURITIES  ADMINISTRATOR  OF A LETTER  SUBSTANTIALLY IN
THE FORM  PROVIDED IN THE  AGREEMENT  AND (B) THE RECEIPT BY THE  SECURITIES  ADMINISTRATOR  OF SUCH OTHER
EVIDENCE ACCEPTABLE TO THE SECURITIES  ADMINISTRATOR THAT SUCH REOFFER,  RESALE,  PLEDGE OR TRANSFER IS IN
COMPLIANCE  WITH THE  SECURITIES  ACT AND OTHER  APPLICABLE  LAWS OR IN EACH CASE IN  ACCORDANCE  WITH ALL
APPLICABLE  SECURITIES LAWS OF THE UNITED STATES AND ANY OTHER APPLICABLE  JURISDICTION.  THIS CERTIFICATE
MAY NOT BE  ACQUIRED  DIRECTLY  OR  INDIRECTLY  BY, OR ON BEHALF  OF, AN  EMPLOYEE  BENEFIT  PLAN OR OTHER
RETIREMENT  ARRANGEMENT (A "PLAN") THAT IS SUBJECT TO TITLE I OF THE EMPLOYEE  RETIREMENT  INCOME SECURITY
ACT OF 1974,  AS AMENDED,  AND/OR  SECTION  4975 OF THE  INTERNAL  REVENUE  CODE OF 1986,  AS AMENDED (THE
"CODE"),  OR BY A PERSON  USING "PLAN  ASSETS" OF A PLAN,  UNLESS THE  PROPOSED  TRANSFEREE  PROVIDES  THE
SECURITIES  ADMINISTRATOR  WITH AN OPINION OF COUNSEL FOR THE BENEFIT OF THE TRUSTEE,  MASTER SERVICER AND
THE  SECURITIES  ADMINISTRATOR  AND ON WHICH  THEY  MAY  RELY  WHICH  IS  SATISFACTORY  TO THE  SECURITIES
ADMINISTRATOR  THAT THE  PURCHASE OF THIS  CERTIFICATE  IS  PERMISSIBLE  UNDER  APPLICABLE  LAW,  WILL NOT
CONSTITUTE OR RESULT IN A NON-EXEMPT  PROHIBITED  TRANSACTION UNDER SECTION 406 OF THE EMPLOYEE RETIREMENT
INCOME  SECURITY  ACT OF 1974,  AS  AMENDED,  OR SECTION  4975 OF THE CODE AND WILL NOT SUBJECT THE MASTER
SERVICER,  THE TRUSTEE OR THE  SECURITIES  ADMINISTRATOR  TO ANY  OBLIGATION  OR  LIABILITY IN ADDITION TO
THOSE UNDERTAKEN IN THE AGREEMENT.

         Security  Instrument:  A written  instrument  creating a valid first lien on a Mortgaged Property
securing a Mortgage Note,  which may be any  applicable  form of mortgage,  deed of trust,  deed to secure
debt or security deed, including any riders or addenda thereto.

         Seller: EMC, in its capacity as seller of the Mortgage Loans to the Depositor.

         Senior Certificates:  The Group I Senior Certificates and Group II Senior Certificates.

         Senior  Interest  Only  Certificates:  Each of the Class  II-X-1,  Class  II-X-2 and Class II-X-3
Certificates.

         Servicer  Remittance  Date: With respect to each Mortgage Loan and the applicable  Servicer,  the
date set forth in the related Servicing Agreement.

         Servicers:  Each of EMC,  Homebanc,  HSBC, Mid America and Wells Fargo Bank and their  respective
permitted successors and assigns.

         Servicing  Agreement:  Each of the EMC Servicing Agreement,  Homebanc Servicing  Agreement,  HSBC
Servicing  Agreement,  Mid America Servicing Agreement and Wells Fargo Bank Servicing  Agreement,  in each
case as modified by the related Assignment Agreement.

         Servicing  Criteria:  The  "servicing  criteria" set forth in Item 1122(d) of  Regulation  AB, as
such may be amended from time to time.

         Servicing  Fee: As to any Mortgage  Loan and  Distribution  Date,  an amount equal to the product
of (i) the Stated  Principal  Balance of such Mortgage Loan as of the Due Date in the prior calendar month
and (ii) the related Servicing Fee Rate.

         Servicing  Fee Rate:  As to any  Mortgage  Loan,  a per annum  rate as set forth in the  Mortgage
Loan Schedule.

         Servicing  Officer:  The  President  or a Vice  President or  Assistant  Vice  President or other
authorized  officer of the Master Servicer having direct  responsibility  for the  administration  of this
Agreement,  and any other  authorized  officer of the Master  Servicer to whom a matter arising  hereunder
may be referred.

         Special Hazard Loss: A Realized Loss  attributable  to damage or a direct  physical loss suffered
by a  mortgaged  property  (including  any  Realized  Loss due to the  presence or  suspected  presence of
hazardous  wastes or substances on a mortgaged  property)  other than any such damage or loss covered by a
hazard  policy or a flood  insurance  policy  required  to be  maintained  in  respect  of such  mortgaged
property under the Agreement or any loss due to normal wear and tear or certain other causes.

         Sponsor:  EMC, as mortgage loan seller under the Mortgage Loan Purchase Agreement.

         Startup Day:  March 30, 2007.

         Stated Principal  Balance:  With respect to any Group I Mortgage Loan or related REO Property and
any Distribution  Date, the Outstanding  Principal Balance thereof as of the Cut-off Date minus the sum of
(i) the  principal  portion of the  Scheduled  Payments due with respect to such Mortgage Loan during each
Due  Period  ending  prior  to such  Distribution  Date  (and  irrespective  of any  delinquency  in their
payment),  (ii) all Principal  Prepayments  with respect to such Mortgage Loan received prior to or during
the  related  Prepayment  Period,  and all  Liquidation  Proceeds  to the extent  applied  by the  related
Servicer as  recoveries  of principal  in  accordance  with this  Agreement  or the  applicable  Servicing
Agreement with respect to such Mortgage Loan,  that were received by the related  Servicer as of the close
of business on the last day of the calendar month  immediately  preceding such Distribution Date and (iii)
any Realized Losses on such Mortgage Loan incurred during the prior calendar month.

         The Stated Principal Balance of a Liquidated Mortgage Loan equals zero.

         References  herein to the  Stated  Principal  Balance  of a Loan Group at any time shall mean the
aggregate Stated Principal Balance of all Mortgage Loans in such Loan Group.

         Stepdown  Date:  The  earlier  to  occur of (i) the  Distribution  Date on  which  the  aggregate
Certificate  Principal  Balance of the Class I-A  Certificates has been reduced to zero and (ii) the later
to occur of (a) the Distribution  Date in April 2010 and (b) the first  Distribution Date on which the sum
of the  aggregate  Certificate  Principal  Balance of the Class  I-M-1,  Class I-M-2,  Class I-B-1,  Class
I-B-2,  Class I-B-3 and Class  I-B-4  Certificates  and the  Overcollateralization  Amount  divided by the
Stated  Principal  Balance of the Mortgage  Loans for such  Distribution  Date is greater than or equal to
19.70%.

         Subordinate   Certificate   Writedown   Amount:   With  respect  to  the  Group  II   Subordinate
Certificates  and as to any  Distribution  Date,  the  amount  by  which  (i) the  sum of the  Certificate
Principal Balances of the Group II Certificates  (after giving effect to the distribution of principal and
the allocation of applicable  Realized  Losses in reduction of the Certificate  Principal  Balances of the
Group II Certificates on such  Distribution  Date) exceeds (y) the aggregate Stated Principal  Balances of
the Group II Mortgage Loans on the Due Date related to such Distribution Date.

         Subordinate  Certificates:  The Group I  Subordinate  Certificates  and the Group II  Subordinate
Certificates.

         Subsequent  Recoveries:  As of  any  Distribution  Date,  amounts  received  during  the  related
Prepayment  Period  by the  Master  Servicer  (net of any  related  expenses  permitted  to be  reimbursed
pursuant to Section  4.05) or surplus  amounts  held by the Master  Servicer to cover  estimated  expenses
(including,  but not limited to, recoveries in respect of the  representations  and warranties made by the
Sponsor pursuant to the Mortgage Loan Purchase  Agreement)  specifically  related to a Liquidated Mortgage
Loan or the  disposition  of an REO Property  prior to the related  Prepayment  Period that  resulted in a
Realized Loss, after liquidation or disposition of such Mortgage Loan.

         Substitute  Mortgage  Loan:  A mortgage  loan  tendered  to the  Trustee  pursuant to the related
Servicing  Agreement,  the  Mortgage  Loan  Purchase  Agreement  or  Section 2.04  of this  Agreement,  as
applicable,  in each case, (i) which has an Outstanding  Principal Balance not greater nor materially less
than the Mortgage  Loan for which it is to be  substituted;  (ii) which  has a Mortgage  Interest Rate and
Net Rate not less than, and not materially  greater than,  such Mortgage Loan;  (iii) which has a maturity
date not materially  earlier or later than such Mortgage Loan and not later than the latest  maturity date
of any Mortgage  Loan;  (iv) which is of the same property type and occupancy  type as such Mortgage Loan;
(v) which has a  Loan-to-Value  Ratio not greater  than the  Loan-to-Value  Ratio of such  Mortgage  Loan;
(vi) which  is current in payment of principal  and interest as of the date of  substitution;  (vii) as to
which the payment  terms do not vary in any material  respect from the payment  terms of the Mortgage Loan
for which it is to be  substituted  and  (viii) which  has a Gross  Margin,  Periodic Rate Cap and Maximum
Lifetime  Mortgage Rate no less than those of such Mortgage Loan, has the same Index and interval  between
Interest  Adjustment Dates as such Mortgage Loan, and a Minimum Lifetime  Mortgage Rate no lower than that
of such Mortgage Loan.

         Substitution  Adjustment  Amount:  The amount,  if any,  required to be paid by the Mortgage Loan
Seller to the Securities  Administrator  for deposit in the Distribution  Account pursuant to Section 2.04
in connection with the substitution of a Mortgage Loan.

         Tax  Administration  and Tax Matters  Person:  The  Securities  Administrator  and any  successor
thereto or assignee  thereof shall serve as tax  administrator  hereunder and as agent for the Tax Matters
Person.  The Holder of the largest  percentage  interest of each Class of Residual  Certificates  shall be
the Tax Matters  Person for the related  2007-2  REMIC,  as more  particularly  set forth in Section  9.10
hereof.

         Termination  Purchase Price: The price,  calculated as set forth in Section 10.01,  to be paid in
connection with the repurchase of the Mortgage Loans pursuant to Section 10.01.

         Trigger  Event:  With  respect  to any  Distribution  Date,  an  event  that  exists  if (i)  the
percentage  obtained by dividing (x) the aggregate Stated Principal  Balance of the Group I Mortgage Loans
that are 60 or more days  Delinquent  (including for this purpose any such Mortgage Loans in bankruptcy or
foreclosure and the Group I Mortgage Loans with respect to which the related  Mortgaged  Property has been
acquired by the Trust) by (y) the  aggregate  Stated  Principal  Balance of the Group I Mortgage  Loans in
the  mortgage  pool,  in each  case,  as of the close of  business  on the last day of the prior  calendar
month,  exceeds 35.50% of the Current  Specified  Enhancement  Percentage or (ii) the aggregate  amount of
Realized  Losses on the Group I Mortgage  Loans since the Cut-off  Date as a percentage  of the  aggregate
Stated  Principal  Balance of the Group I Mortgage  Loans as of the Cut-off  Date  exceeds the  applicable
percentage set forth below:

                                             Months      Percentage
                                            37 - 48          0.70%
                                            49 - 60          1.25%
                                            61 - 72          1.75%
                                             73-84           2.05%
                                              84+            2.10%

         Trust  Fund or Trust:  The  corpus of the trust  created  by this  Agreement,  consisting  of the
Mortgage Loans and the other assets described in Section 2.01(a).

         Trustee:  Citibank,  N.A., or its successor in interest,  or any successor  trustee  appointed as
herein provided.

         2007-2 REMIC: Any of REMIC I, REMIC II, REMIC III and REMIC IV.

         Uncertificated  Interest:  With respect to each REMIC Regular Interest on each Distribution Date,
an  amount  equal  to one  month's  interest  at  the  related  Uncertificated  Pass-Through  Rate  on the
Uncertificated  Principal  Balance of such REMIC  Regular  Interest.  In each case,  for  purposes  of the
distributions,  Uncertificated  Interest  will be reduced by the interest  portion of any Realized  Losses
and Net  Interest  Shortfalls  allocated,  with respect to the REMIC II Regular  Interests,  to such REMIC
Regular  Interests  pursuant to the definition of REMIC II Realized  Losses and, with respect to the REMIC
I Regular Interests,  REMIC III Regular Interests and REMIC IV Regular Interest, to the Related Classes of
Certificates.

         Uncertificated  Pass-Through Rate: With respect to any Distribution Date and REMIC Interest,  the
pass-through rate of each such REMIC Interest set forth in Section 5.01(c).

         Uncertificated  Principal  Balance:  The amount of any REMIC Regular  Interest  outstanding as of
any date of determination.  As of the Closing Date, the  Uncertificated  Principal Balance of each REMIC I
Regular  Interest  shall equal the amount set forth in  Section 5.01(c)(i)  as its Initial  Uncertificated
Principal Balance.  As of the Closing Date, the  Uncertificated  Principal Balance of each REMIC I Regular
Interest shall equal the amount set forth in the Section  5.01(c)(i) hereto as its Initial  Uncertificated
Principal  Balance.  On each  Distribution  Date,  the  Uncertificated  Principal  Balance of each REMIC I
Regular Interest shall be reduced first, by the portion of Realized Losses allocated,  in reduction of the
Certificate  Principal  Balances of the Related  Classes of Certificates  on such  Distribution  Date and,
second,  by the amounts deemed  distributed on each Distribution Date in respect of principal on the REMIC
I Regular  Interests  pursuant to Section  6.10.  As of the Closing  Date,  the  Uncertificated  Principal
Balance of each REMIC II Regular  Interest  shall  equal the amount set forth in the  Section  5.01(c)(ii)
hereto as its Initial  Uncertificated  Principal  Balance.  On each Distribution  Date, the Uncertificated
Principal  Balance  of each  REMIC II Regular  Interest  shall be reduced by the sum of (i) the  principal
portion of Realized Losses  allocated to the REMIC II Regular  Interests in accordance with the definition
of REMIC II Realized Loss and (ii) the amounts  deemed  distributed on each  Distribution  Date in respect
of principal on the REMIC II Regular  Interests  pursuant to Section  6.10.  As of the Closing  Date,  the
Uncertificated  Principal  Balance of each REMIC III Regular  Interest shall equal the amount set forth in
the Section  5.01(c)(iii)  hereto as its Initial  Uncertificated  Principal Balance.  On each Distribution
Date, the  Uncertificated  Principal  Balance of each REMIC III Regular Interest shall be reduced,  first,
by the portion of Realized  Losses  allocated in reduction of the  Certificate  Principal  Balances of the
Related Classes of Certificates on such  Distribution  Date and, second, by all distributions of principal
made on such Related  Classes of  Certificates  on such  Distribution  Date. As of the Closing  Date,  the
Uncertificated  Principal  Balance of the REMIC IV Regular  Interest  shall  equal the amount set forth in
Section 5.01(c)(iv) as its Initial Uncertificated Principal Balance.

         Undercollateralized  Amount:  With  respect  to Loan  Group  II and any  Distribution  Date,  the
excess of (i) the  aggregate  Certificate  Principal  Balance  over (ii) the  aggregate  Stated  Principal
Balance of the Group II Mortgage Loans.

         Uninsured  Cause:  Any cause of damage to a Mortgaged  Property or related REO Property such that
the complete  restoration of such Mortgaged  Property or related REO Property is not fully reimbursable by
the hazard insurance policies required to be maintained pursuant the Servicing  Agreement,  without regard
to whether or not such policy is maintained.

         United States Person:  A citizen or resident of the United  States,  a corporation or partnership
(including an entity treated as a corporation or partnership  for federal income tax purposes)  created or
organized  in, or under the laws of, the United  States or any state  thereof or the  District of Columbia
(except,  in the case of a  partnership,  to the extent  provided  in  regulations),  provided  that,  for
purposes  solely of the Residual  Certificates,  no  partnership  or other entity treated as a partnership
for United  States  federal  income tax purposes  shall be treated as a United  States  Person  unless all
persons  that own an  interest  in such  partnership  either  directly or through any entity that is not a
corporation  for United States federal income tax purposes are United States  Persons,  or an estate whose
income is subject to United States  federal  income tax  regardless  of its source,  or a trust if a court
within the United States is able to exercise  primary  supervision  over the  administration  of the trust
and one or more such United  States  Persons have the  authority to control all  substantial  decisions of
the trust.  To the extent  prescribed in regulations by the Secretary of the Treasury,  which have not yet
been issued,  a trust which was in existence on  August 20,  1996 (other than a trust  treated as owned by
the grantor  under  subpart E of part I of  subchapter J of chapter 1 of the Code),  and which was treated
as a United  States  person on  August 20,  1996 may elect to  continue  to be treated as a United  States
person notwithstanding the previous sentence.

         Unpaid  Realized  Loss  Amount:  With respect to any  Distribution  Date and any Class of Group I
Offered  Certificates  and the Class  I-B-4  Certificates,  is the  excess of (i)  Applied  Realized  Loss
Amounts  with  respect to such Class over (ii) the sum of all  distributions  in  reduction of the Applied
Realized Loss Amounts on all previous  Distribution  Dates. Any amounts  distributed to a Class of Group I
Offered  Certificates and the Class I-B-4  Certificates in respect of any Unpaid Realized Loss Amount will
not be applied to reduce the Certificate Principal Balance of such Class.

         Wells Fargo:  Wells Fargo Bank, N.A., and any successor thereto.

         Wells Fargo Servicing  Agreement:  Amended and Restated Master Seller's  Warranties and Servicing
Agreement  dated as of  November  1, 2005,  between  Wells  Fargo and EMC,  and as further  amended by the
related Assignment Agreement.


                                                ARTICLE II
                                      Conveyance of Mortgage Loans;
                                    Original Issuance of Certificates

         Section 2.01.     Conveyance of Mortgage Loans to Trustee.  (a) The Depositor  concurrently  with
the execution and delivery of this Agreement,  sells,  transfers and assigns to the Trust without recourse
all its right,  title and  interest in and to (i) the  Mortgage  Loans  identified  in the  Mortgage  Loan
Schedule,  including all interest and  principal due with respect to the Mortgage  Loans after the Cut-off
Date,  but  excluding  any payments of principal  and interest due on or prior to the Cut-off  Date;  (ii)
such assets as shall from time to time be credited or are  required by the terms of this  Agreement  to be
credited to the  Distribution  Account  (iii) such  assets  relating to the Mortgage Loans as from time to
time  may be  held  by the  Servicers  in  Protected  Accounts  and the  Securities  Administrator  in the
Distribution  Account  in the  name  of the  Trustee  on  behalf  of the  Trust  for  the  benefit  of the
Certificateholders  and the  Securities  Administrator  in the Reserve  Fund in the name of the Trustee on
behalf  of  the  Trust  for  the   benefit   of  the  Group  I  Offered,   Class   I-B-4  and  Class  B-IO
Certificateholders,  (iv) any REO Property,  (v) the Required  Insurance  Policies and any amounts paid or
payable by the insurer  under any  Insurance  Policy (to the extent the  mortgagee  has a claim  thereto),
(vi) the Mortgage Loan Purchase  Agreement,  (vii) the rights with respect to the Servicing  Agreements as
assigned  to the  Trustee  on  behalf  of the  Trust  for the  benefit  of the  Certificateholders  by the
Assignment  Agreements  and the rights of the  Depositor  under the EMC Servicing  Agreement,  (viii) such
assets as shall  from time to time be  credited  or are  required  by the  terms of this  Agreement  to be
credited  to the  Distribution  Account  and the  Reserve  Fund and (ix) any  proceeds  of the  foregoing.
Although it is the intent of the parties to this Agreement that the conveyance of the  Depositor's  right,
title and  interest  in and to the  Mortgage  Loans and other  assets in the Trust Fund  pursuant  to this
Agreement  shall  constitute  a purchase  and sale and not a loan,  in the event that such  conveyance  is
deemed to be a loan,  it is the  intent of the  parties  to this  Agreement  that the  Depositor  shall be
deemed  to have  granted  to the  Trustee  a first  priority  perfected  security  interest  in all of the
Depositor's  right,  title and interest in, to and under the Mortgage  Loans and other assets in the Trust
Fund,  and  that  this  Agreement  shall  constitute  a  security  agreement  under  applicable  law.  The
Depositor,  the Seller and the Trustee  agree that it is not intended  that any Mortgage  Loan be conveyed
to the Trust that is either (i) a "High-Cost  Home Loan" as defined in the New Jersey Home  Ownership  Act
effective  November  27,  2003,  (ii) a  "High-Cost  Home Loan" as  defined  in the New  Mexico  Home Loan
Protection  Act  effective  January  1, 2004  (iii) a "High  Cost Home  Mortgage  Loan" as  defined in the
Massachusetts  Predatory  Home Loan  Practices  Act effective  November 7, 2004 or (iv) a "High-Cost  Home
Loan" as defined by the Indiana High Cost Home Loan Law effective January 1, 2005.

         (b)      In connection with the above transfer and  assignment,  the Sponsor hereby deposits with
the Trustee or the Custodian, on behalf of the Trustee, with respect to each Mortgage Loan:

                  (i)      the original  Mortgage Note,  endorsed without recourse (A) to the order of the
Trustee or (B) in the case of a Mortgage Loan  registered on the MERS system,  in blank,  and in each case
showing an unbroken chain of endorsements  from the originator  thereof to the Person  endorsing it to the
Trustee, or lost note affidavit together with a copy of the related Mortgage Note,

                  (ii)     the original  Mortgage and, if the related Mortgage Loan is a MOM Loan,  noting
the presence of the MIN and language  indicating  that such Mortgage Loan is a MOM Loan,  which shall have
been recorded (or if the original is not available,  a copy),  with evidence of such  recording  indicated
thereon (or if clause (w) in the proviso below applies, shall be in recordable form),

                  (iii)    unless the Mortgage  Loan is assigned in the name of MERS, a certified  copy of
the  assignment  (which may be in the form of a blanket  assignment  if permitted in the  jurisdiction  in
which the  Mortgaged  Property is located) to  "Citibank,  N.A.,  as Trustee",  with evidence of recording
with  respect to each  Mortgage  Loan in the name of the Trustee  thereon (or if clause (w) in the proviso
below applies or for Mortgage Loans with respect to which the related  Mortgaged  Property is located in a
state other than Maryland,  Tennessee,  South Carolina,  Mississippi and Florida, or an Opinion of Counsel
has been provided as set forth in this Section 2.01(b), shall be in recordable form),

                  (iv)     all intervening assignments of the Security Instrument,  if applicable and only
to the extent available to the Depositor with evidence of recording thereon,

                  (v)      the  original  or a copy of the  policy  or  certificate  of  primary  mortgage
guaranty insurance, to the extent available, if any,

                  (vi)     the original  policy of title  insurance or  mortgagee's  certificate  of title
insurance or commitment or binder for title insurance, and

                  (vii)    originals of all modification agreements, if applicable and available.

provided,  however,  that in lieu of the  foregoing,  the Depositor  may deliver the following  documents,
under the  circumstances  set forth below: (w) in lieu of the original  Security  Instrument,  assignments
to the Trustee or  intervening  assignments  thereof  which have been  delivered,  are being  delivered or
will, upon receipt of recording  information  relating to the Security  Instrument required to be included
thereon,  be delivered to recording  offices for  recording and have not been returned to the Depositor in
time to permit their delivery as specified above, the Depositor may deliver,  or cause to be delivered,  a
true copy  thereof with a stamp on the face of such copy,  substantially  as follows:  "Certified  to be a
true  and  correct  copy of the  original";  (x) in lieu of the  Security  Instrument,  assignment  to the
Trustee or intervening  assignments thereof, if the applicable  jurisdiction retains the originals of such
documents  (as evidenced by a  certification  from the Depositor to such effect) the Depositor may deliver
photocopies of such documents  containing an original  certification by the judicial or other governmental
authority of the  jurisdiction  where such  documents were  recorded;  and (y) the Depositor  shall not be
required to deliver  intervening  assignments or Mortgage Note endorsements  between the applicable Seller
and the Depositor,  and between the Depositor and the Trustee;  and provided,  further,  however,  that in
the case of  Mortgage  Loans  which  have been  prepaid in full  after the  Cut-off  Date and prior to the
Closing Date, the  Depositor,  in lieu of delivering  the above  documents,  may deliver to the Trustee or
the  Custodian,  on its  behalf,  a  certification  to such effect and shall  deposit all amounts  paid in
respect of such  Mortgage  Loans in the  Distribution  Account on the Closing Date.  The  Depositor  shall
deliver such  original  documents  (including  any original  documents  as to which  certified  copies had
previously  been  delivered)  to the  Trustee or the  Custodian,  on its behalf,  promptly  after they are
received.  The  Depositor  shall  cause the  Sponsor,  at its  expense,  to cause each  assignment  of the
Security  Instrument to the Trustee to be recorded not later than 180 days after the Closing Date,  unless
(a) such  recordation  is not  required by the Rating  Agencies or an Opinion of Counsel  addressed to the
Trustee has been provided to the Trustee (with a copy to the Custodian)  which states that  recordation of
such  Security  Instrument  is not  required to protect the  interests  of the  Certificateholders  in the
related Mortgage Loans or (b) MERS is identified on the Mortgage or on a properly  recorded  assignment of
the Mortgage as the  mortgagee of record  solely as nominee for the Sponsor and its successor and assigns;
provided,  however,  that each  assignment  shall be submitted  for recording by the Sponsor in the manner
described  above,  at no expense to the Trust or the Trustee or the  Custodian,  on its  behalf,  upon the
earliest to occur of:  (i) reasonable  direction  by the  Holders of  Certificates  evidencing  Fractional
Undivided  Interests  aggregating  not less  than 25% of the  Trust,  (ii) the  occurrence  of an Event of
Default,  (iii) the  occurrence of a bankruptcy,  insolvency  or  foreclosure  relating to the Sponsor and
(iv) the occurrence of a servicing transfer as described in Section 8.02 hereof.

         Section 2.02.     Acceptance  of Mortgage  Loans by Trustee.  (a) The  Trustee  acknowledges  the
sale,  transfer and assignment of the Trust Fund to it (or the Custodian,  on its behalf) by the Depositor
and  receipt  of,  subject  to  further  review  and the  exceptions  which may be noted  pursuant  to the
procedures  described  below,  and declares that it holds,  the documents  (or certified  copies  thereof)
delivered to it or the Custodian,  on its behalf,  pursuant to Section 2.01,  and declares that it (or the
Custodian,  on its behalf) will  continue to hold those  documents  and any  amendments,  replacements  or
supplements  thereto and all other  assets of the Trust Fund  delivered  to it (or the  Custodian,  on its
behalf)  as  Trustee  in  trust  for the  use  and  benefit  of all  present  and  future  Holders  of the
Certificates.  On the Closing Date, with respect to the Mortgage Loans, the Custodian,  shall  acknowledge
with respect to each Mortgage Loan by delivery to the  Depositor,  the Master  Servicer and the Trustee of
an Initial Certification  substantially in the form of Exhibit One to the Custodial Agreement,  receipt of
the Mortgage File, but without  review of such Mortgage  File,  except to the extent  necessary to confirm
that such  Mortgage  File  contains the related  Mortgage  Note or lost note  affidavit.  No later than 90
days after the Closing Date (or with respect to any Substitute  Mortgage  Loan,  within five Business Days
after the  receipt by the  Trustee or  Custodian  thereof),  the  Trustee  agrees,  for the benefit of the
Certificateholders,  to  review  or cause  to be  reviewed  by the  Custodian  on its  behalf  (under  the
Custodial  Agreement),  each  Mortgage  File  delivered to it and to execute and  deliver,  or cause to be
executed and delivered,  to the Depositor,  the Master  Servicer and the Trustee an Interim  Certification
substantially  in the form annexed as Exhibit Two to the Custodial  Agreement.  In conducting such review,
the Trustee or Custodian,  on behalf of the Trustee,  will ascertain  whether all required  documents have
been  executed and received,  and based on the Mortgage Loan  Schedule,  whether those  documents  relate,
determined  on the basis of the  Mortgagor  name,  original  principal  balance  and loan  number,  to the
Mortgage  Loans it has  received,  as identified in the Mortgage  Loan  Schedule.  In performing  any such
review,  the  Trustee  or the  Custodian,  on its  behalf,  may  conclusively  rely on the  purported  due
execution  and  genuineness  of any  such  document  and on the  purported  genuineness  of any  signature
thereon.  If the Trustee or the  Custodian,  on its behalf,  finds any document  constituting  part of the
Mortgage  File has not been  executed or  received,  or to be  unrelated,  determined  on the basis of the
Mortgagor  name,  original  principal  balance  and loan  number,  to the  Mortgage  Loans  identified  in
Exhibit B,  or to appear defective on its face (i.e. torn, mutilated,  or otherwise physically altered) (a
"Material Defect"),  the Trustee or the Custodian,  on its behalf,  shall upon completion of the review of
all files,  but in no event later than 90 days after the Closing Date,  notify the Sponsor.  In accordance
with the Mortgage  Loan  Purchase  Agreement,  the Sponsor  shall  correct or cure any such defect  within
ninety (90) days from the date of notice from the Trustee or the Custodian,  on its behalf,  of the defect
and if the Sponsor  fails to correct or cure the defect  within such  period,  and such defect  materially
and adversely  affects the interests of the  Certificateholders  in the related Mortgage Loan, the Trustee
or the  Custodian,  on its behalf,  shall enforce the Sponsor's  obligation  pursuant to the Mortgage Loan
Purchase  Agreement  within 90 days from the Trustee's or the Custodian's  notification,  to purchase such
Mortgage  Loan at the  Repurchase  Price;  provided  that, if such defect would cause the Mortgage Loan to
be other  than a  "qualified  mortgage"  as  defined  in  Section 860G(a)(3)(A)  of the Code and  Treasury
Regulation  Section  1.860G-2(a)(1),  (2), (4), (5), (6), (7) and (9),  without reliance on the provisions
of Treasury Regulation Section  1.860G-2(a)(3) or Treasury Regulation Section  1.860G-2(f)(2) or any other
provision  that would allow a Mortgage Loan to be treated as a "qualified  mortgage"  notwithstanding  its
failure to meet the  requirements of Section  860G(a)(3)(A)  of the Code and Treasury  Regulation  Section
1.860G-2(a)(1),  (2), (4),  (5),  (6), (7) and (9), any such cure or repurchase  must occur within 90 days
from the date such breach was  discovered;  provided,  however,  that if such defect relates solely to the
inability of the Sponsor to deliver the original Security Instrument or intervening  assignments  thereof,
or a certified  copy because the originals of such  documents,  or a certified copy have not been returned
by the  applicable  jurisdiction,  the Sponsor shall not be required to purchase such Mortgage Loan if the
Sponsor  delivers such original  documents or certified copy promptly upon receipt,  but in no event later
than 360 days after the Closing Date.  The foregoing  repurchase  obligation  shall not apply in the event
that the Sponsor  cannot  deliver such  original or copy of any document  submitted  for  recording to the
appropriate  recording office in the applicable  jurisdiction  because such document has not been returned
by such office;  provided  that the Sponsor shall instead  deliver a recording  receipt of such  recording
office or, if such receipt is not  available,  a  certificate  confirming  that such  documents  have been
accepted for  recording,  and delivery to the Trustee or the Custodian,  on its behalf,  shall be effected
by the Sponsor within thirty days of its receipt of the original recorded document.

         (b)      No later  than 180 days  after  the  Closing  Date (or with  respect  to any  Substitute
Mortgage Loan, within five Business Days after the receipt by the Trustee or the Custodian  thereof),  the
Trustee or the  Custodian,  on its behalf,  will review,  for the benefit of the  Certificateholders,  the
Mortgage  Files  delivered to it and will execute and deliver or cause to be executed and delivered to the
Depositor,  the Master Servicer and the Trustee a Final  Certification,  substantially in the form annexed
as Exhibit Three to the Custodial  Agreement.  In conducting  such review,  the Trustee or the  Custodian,
on its  behalf,  will  ascertain  whether an original of each  document  required to be recorded  has been
returned  from the  recording  office with  evidence  of  recording  thereon or a certified  copy has been
obtained from the  recording  office.  If the Trustee or the  Custodian,  on its behalf,  finds a Material
Defect,  the Trustee or the Custodian,  on its behalf,  shall upon  completion of the review of all files,
but in no event later than 180 days after the Closing Date, notify the Sponsor  (provided,  however,  that
with respect to those  documents  described in Sections  2.01(b)(iv),  (v) and (vii),  the  Trustee's  and
Custodian's  obligations  shall  extend only to the  documents  actually  delivered  to the Trustee or the
Custodian,  on behalf of the Trustee,  pursuant to such  Sections).  In accordance  with the Mortgage Loan
Purchase  Agreement  the Sponsor  shall  correct or cure any such  defect  within 90 days from the date of
notice from the Trustee or the  Custodian,  on its behalf,  of the  Material  Defect and if the Sponsor is
unable to cure such defect within such period,  and if such defect  materially  and adversely  affects the
interests  of the  Certificateholders  in the  related  Mortgage  Loan,  the  Trustee  shall  enforce  the
Sponsor's  obligation under the Mortgage Loan Purchase Agreement to provide a Substitute Mortgage Loan (if
within two years of the Closing Date) or purchase such Mortgage Loan at the  Repurchase  Price;  provided,
however,  that if such defect  would cause the Mortgage  Loan to be other than a  "qualified  mortgage" as
defined in  Section 860G(a)(3)(A)  of the Code and Treasury Regulation Section  1.860G-2(a)(1),  (2), (4),
(5), (6), (7) and (9), without reliance on the provisions of Treasury  Regulation  Section  1.860G-2(a)(3)
or Treasury  Regulation Section  1.860G-2(f)(2) or any other provision that would allow a Mortgage Loan to
be treated as a  "qualified  mortgage"  notwithstanding  its failure to meet the  requirements  of Section
860G(a)(3)(A)  of the Code and Treasury  Regulation  Section  1.860G-2(a)(1),  (2), (4), (5), (6), (7) and
(9), any such cure,  repurchase  or  substitution  must occur within 90 days from the date such breach was
discovered;  provided,  further,  that if such defect  relates  solely to the  inability of the Sponsor to
deliver the  original  Security  Instrument  or  intervening  assignments  thereof,  or a certified  copy,
because the originals of such  documents or a certified  copy,  have not been  returned by the  applicable
jurisdiction,  the Sponsor shall not be required to purchase such Mortgage  Loan, if the Sponsor  delivers
such original  documents or certified  copy  promptly  upon  receipt,  but in no event later than 360 days
after the  Closing  Date.  The  foregoing  repurchase  obligation  shall  not apply in the event  that the
Sponsor  cannot deliver such original or copy of any document  submitted for recording to the  appropriate
recording  office in the  applicable  jurisdiction  because such  document  has not been  returned by such
office;  provided that the Sponsor shall instead deliver a recording  receipt of such recording office or,
if such receipt is not  available,  a certificate  confirming  that such  documents have been accepted for
recording,  and delivery to the Trustee or the Custodian,  on its behalf, shall be effected by the Sponsor
within thirty days of its receipt of the original recorded document.

         (c)      In the event  that a Mortgage  Loan is  purchased  by the  Sponsor  in  accordance  with
Sections  2.02(a) or (b) above,  the Sponsor shall remit to the Securities  Administrator,  the Repurchase
Price  for  deposit  in the  Distribution  Account  and  the  Sponsor  shall  provide  to  the  Securities
Administrator  and the Trustee  written  notification  detailing the components of the  Repurchase  Price.
Upon deposit of the Repurchase Price in the Distribution  Account,  the Depositor shall notify the Trustee
and the  Custodian,  on behalf of the  Trustee  (upon  receipt  of a Request  for  Release  in the form of
Exhibit D  attached hereto with respect to such Mortgage  Loan),  shall release to the Sponsor the related
Mortgage  File and the  Trustee  shall  execute and deliver  all  instruments  of transfer or  assignment,
without  recourse,  representation or warranty,  furnished to it by the Sponsor,  as are necessary to vest
in the  Sponsor  title to and  rights  under the  Mortgage  Loan.  Such  purchase  shall be deemed to have
occurred on the date on which the  Repurchase  Price in  available  funds is  received  by the  Securities
Administrator.  The Sponsor shall amend the Mortgage Loan  Schedule to reflect such  repurchase  and shall
promptly notify the Trustee,  the Securities  Administrator,  the Master  Servicer,  the Custodian and the
Rating  Agencies of such  amendment.  The  obligation of the Sponsor to repurchase any Mortgage Loan as to
which such a defect in a  constituent  document  exists  shall be the sole remedy  respecting  such defect
available to the Certificateholders or to the Trustee on their behalf.

         Section 2.03.     Assignment  of  Interest  in the  Mortgage  Loan  Purchase  Agreement.  (a) The
Depositor  hereby assigns to the Trustee,  on behalf of the  Certificateholders,  all of its right,  title
and interest in the Mortgage Loan Purchase  Agreement  including but not limited to the Depositor's rights
and obligations  pursuant to the Servicing  Agreements  (noting that the Sponsor has retained the right in
the event of breach  of the  representations,  warranties  and  covenants,  if any,  with  respect  to the
related  Mortgage  Loans of the related  Servicer  under the related  Servicing  Agreement  to enforce the
provisions  thereof  and to seek  all or any  available  remedies).  The  obligations  of the  Sponsor  to
substitute   or   repurchase,   as   applicable,   a  Mortgage   Loan  shall  be  the  Trustee's  and  the
Certificateholders'  sole remedy for any breach  thereof.  At the request of the  Trustee,  the  Depositor
shall take such actions as may be  necessary  to enforce the above right,  title and interest on behalf of
the  Trustee  and the  Certificateholders  or shall  execute  such  further  documents  as the Trustee may
reasonably require in order to enable the Trustee to carry out such enforcement.

         (b)      If the Depositor,  the Master Servicer,  or the Trustee discovers a breach of any of the
representations  and  warranties  set  forth  in  the  Mortgage  Loan  Purchase  Agreement,  which  breach
materially and adversely  affects the value of the interests of  Certificateholders  or the Trustee in the
related  Mortgage  Loan, the party  discovering  the breach shall give prompt written notice of the breach
to the other  parties.  The  Sponsor,  within 90 days of its  discovery  or  receipt  of notice  that such
breach has  occurred  (whichever  occurs  earlier),  shall cure the breach in all  material  respects  or,
subject to the Mortgage Loan Purchase  Agreement or Section 2.04 of this Agreement,  as applicable,  shall
purchase  the Mortgage  Loan or any property  acquired  with respect  thereto from the Trustee;  provided,
however,  that if there  is a breach  of any  representation  set  forth  in the  Mortgage  Loan  Purchase
Agreement  or  Section 2.04  of this  Agreement,  as  applicable,  and the  Mortgage  Loan or the  related
property  acquired  with  respect  thereto  has been sold,  then the  Sponsor  shall  pay,  in lieu of the
Repurchase  Price,  any excess of the Repurchase  Price over the Net  Liquidation  Proceeds  received upon
such sale.  (If the Net  Liquidation  Proceeds  exceed the Repurchase  Price,  any excess shall be paid to
the  Sponsor to the extent not  required  by law to be paid to the  borrower.)  Any such  purchase  by the
Sponsor  shall  be  made  by  providing  an  amount  equal  to the  Repurchase  Price  to  the  Securities
Administrator for deposit in the Distribution  Account and written  notification  detailing the components
of such  Repurchase  Price.  The  Depositor  shall  notify the  Trustee  and submit to the  Trustee or the
Custodian,  on its behalf,  a Request for Release,  and the Trustee  shall cause the Custodian to release,
to the Sponsor the related  Mortgage  File and the Trustee shall  execute and deliver all  instruments  of
transfer or assignment  furnished to it by the Sponsor,  without  recourse,  representation or warranty as
are  necessary  to vest in the  Sponsor  title to and  rights  under  the  Mortgage  Loan or any  property
acquired with respect  thereto.  Such  purchase  shall be deemed to have occurred on the date on which the
Repurchase  Price in  available  funds is  received by the  Securities  Administrator.  The Sponsor  shall
amend the Mortgage Loan Schedule to reflect such  repurchase  and shall promptly  notify the Trustee,  the
Securities  Administrator,  the Master Servicer,  the Custodian and the Rating Agencies of such amendment.
Enforcement of the  obligation of the Sponsor to purchase (or  substitute a Substitute  Mortgage Loan for)
any  Mortgage  Loan or any property  acquired  with respect  thereto (or pay the  Repurchase  Price as set
forth in the above  proviso) as to which a breach has  occurred and is  continuing  shall  constitute  the
sole remedy respecting such breach available to the Certificateholders or the Trustee on their behalf.

         In connection with any repurchase of a Mortgage Loan pursuant to this  Section 2.03,  the Sponsor
shall  furnish to the  Securities  Administrator  an Officer's  Certificate,  signed by a duly  authorized
officer of the Sponsor to the effect that such  repurchase has been made in accordance  with the terms and
conditions of this Agreement and that all conditions  precedent to such  repurchase or  substitution  have
been  satisfied,  including  the  delivery  to the  Securities  Administrator  of the  Purchase  Price  or
Substitution  Adjustment Amount, as applicable,  for deposit into the Distribution Account,  together with
copies of any Opinion of Counsel  required to be  delivered  pursuant  to this  Agreement  and the related
Request for Release.  Solely for purposes of the  Securities  Administrator  providing  an  Assessment  of
Compliance,  upon  receipt  of  such  documentation,  the  Securities  Administrator  shall  approve  such
repurchase,  as applicable,  and which  approval  shall consist  solely of the Securities  Administrator's
receipt of such  documentation  and deposits.  It is understood and agreed that the obligation  under this
Agreement  of the  Sponsor to cure,  repurchase  or  replace  any  Mortgage  Loan as to which a breach has
occurred and is continuing shall  constitute the sole remedies against the Sponsor  respecting such breach
available to Certificateholders, the Depositor, the Trustee or the Securities Administrator.

         Section 2.04.     Substitution  of Mortgage  Loans.  Notwithstanding  anything to the contrary in
this  Agreement,  in lieu of purchasing a Mortgage  Loan pursuant to the Mortgage Loan Purchase  Agreement
or  Sections  2.02 or 2.03 of this  Agreement,  the  Sponsor  may,  no later  than the date by which  such
purchase by the Sponsor  would  otherwise be required,  tender to the Trustee a Substitute  Mortgage  Loan
accompanied by a certificate of an authorized  officer of the Sponsor that such  Substitute  Mortgage Loan
conforms to the  requirements  set forth in the definition of  "Substitute  Mortgage Loan" in the Mortgage
Loan Purchase Agreement or this Agreement,  as applicable;  provided,  however, that substitution pursuant
to the Mortgage Loan Purchase  Agreement or  Section 2.04  of this  Agreement,  as applicable,  in lieu of
purchase  shall not be permitted  after the  termination of the two-year  period  beginning on the Startup
Day;  provided,  further,  that if the breach would cause the Mortgage  Loan to be other than a "qualified
mortgage"   as  defined  in   Section 860G(a)(3)(A)   of  the  Code  and   Treasury   Regulation   Section
1.860G-2(a)(1),  (2),  (4),  (5),  (6),  (7) and (9),  without  reliance  on the  provisions  of  Treasury
Regulation Section  1.860G-2(a)(3) or Treasury  Regulation  Section  1.860G-2(f)(2) or any other provision
that would allow a Mortgage Loan to be treated as a "qualified  mortgage"  notwithstanding  its failure to
meet  the   requirements  of  Section   860G(a)(3)(A)  of  the  Code  and  Treasury   Regulation   Section
1.860G-2(a)(1),  (2), (4), (5), (6), (7) and (9), any such cure or substitution  must occur within 90 days
from the date the breach was  discovered.  The Sponsor will  promptly  notify the Master  Servicer and the
Securities  Administrator of any such  substitution.  The Trustee or the Custodian,  on its behalf,  shall
examine the Mortgage  File for any  Substitute  Mortgage  Loan in the manner set forth in  Section 2.02(a)
and the Trustee or the  Custodian,  on its  behalf,  shall  notify the  Sponsor,  in writing,  within five
Business  Days after  receipt,  whether or not the  documents  relating to the  Substitute  Mortgage  Loan
satisfy the  requirements of the fourth sentence of Section  2.02(a).  Within two Business Days after such
notification,  the Sponsor shall provide to the Securities  Administrator  for deposit in the Distribution
Account the amount,  if any, by which the Outstanding  Principal Balance as of the next preceding Due Date
of the  Mortgage  Loan for  which  substitution  is being  made,  after  giving  effect  to the  Scheduled
Principal due on such date,  exceeds the Outstanding  Principal  Balance as of such date of the Substitute
Mortgage  Loan,  after  giving  effect to  Scheduled  Principal  due on such date,  which  amount shall be
treated for the  purposes  of this  Agreement  as if it were the payment by the Sponsor of the  Repurchase
Price for the purchase of a Mortgage  Loan by the  Sponsor.  After such  notification  to the Sponsor and,
if any such excess  exists,  upon  receipt of such  deposit,  the  Trustee  shall  accept such  Substitute
Mortgage Loan which shall  thereafter be deemed to be a Mortgage  Loan  hereunder.  In the event of such a
substitution,  accrued  interest on the Substitute  Mortgage Loan for the month in which the  substitution
occurs and any  Principal  Prepayments  made thereon  during such month shall be the property of the Trust
Fund and accrued  interest for such month on the Mortgage Loan for which the  substitution is made and any
Principal  Prepayments  made  thereon  during  such  month  shall  be the  property  of the  Sponsor.  The
Scheduled  Principal on a Substitute  Mortgage Loan due on the Due Date in the month of substitution shall
be the  property  of the  Sponsor  and  the  Scheduled  Principal  on the  Mortgage  Loan  for  which  the
substitution  is made due on such Due Date shall be the  property of the Trust Fund.  Upon  acceptance  of
the  Substitute  Mortgage Loan (and  delivery to the Trustee or the Custodian as agent of the Trustee,  as
applicable,  of a Request for Release  for such  Mortgage  Loan),  the  Trustee or the  Custodian,  on its
behalf,  shall  release to the Sponsor the related  Mortgage  File related to any Mortgage  Loan  released
pursuant to the Mortgage Loan Purchase  Agreement or Section 2.04 of this  Agreement,  as applicable,  and
shall execute and deliver all instruments of transfer or assignment,  without recourse,  representation or
warranty in form as provided to it as are  necessary to vest in the Sponsor  title to and rights under any
Mortgage  Loan  released  pursuant  to the  Mortgage  Loan  Purchase  Agreement  or  Section 2.04  of this
Agreement,  as  applicable.  The Sponsor shall deliver the documents  related to the  Substitute  Mortgage
Loan in accordance  with the  provisions of the Mortgage Loan Purchase  Agreement or Sections  2.01(b) and
2.02(b) of this  Agreement,  as applicable,  with the date of acceptance of the  Substitute  Mortgage Loan
deemed  to be the  Closing  Date for  purposes  of the time  periods  set  forth  in those  Sections.  The
representations  and warranties set forth in the Mortgage Loan Purchase  Agreement shall be deemed to have
been made by the Sponsor with respect to each  Substitute  Mortgage  Loan as of the date of  acceptance of
such  Mortgage  Loan by the Trustee.  The Sponsor  shall amend the Mortgage  Loan Schedule to reflect such
substitution  and shall  provide  a copy of such  amended  Mortgage  Loan  Schedule  to the  Trustee,  the
Securities Administrator, the Master Servicer, the Custodian and the Rating Agencies.

         In  connection  with any  substitution  of a Mortgage  Loan  pursuant to this Section  2.04,  the
Sponsor  shall  furnish  to the  Securities  Administrator  an  Officer's  Certificate,  signed  by a duly
authorized  officer of the Sponsor to the effect that such  substitution  has been made in accordance with
the terms and  conditions of this Agreement and that all conditions  precedent to such  substitution  have
been  satisfied,  including  the  delivery  to the  Securities  Administrator  of the  Purchase  Price  or
Substitution  Adjustment Amount, as applicable,  for deposit into the Distribution Account,  together with
copies of any Opinion of Counsel  required to be  delivered  pursuant  to this  Agreement  and the related
Request for Release.  Solely for purposes of the  Securities  Administrator  providing  an  Assessment  of
Compliance,  upon  receipt  of  such  documentation,  the  Securities  Administrator  shall  approve  such
substitution,  as applicable,  and which  approval shall consist solely of the Securities  Administrator's
receipt of such  documentation  and deposits.  It is understood and agreed that the obligation  under this
Agreement  of the  Sponsor to cure,  repurchase  or  replace  any  Mortgage  Loan as to which a breach has
occurred and is continuing shall  constitute the sole remedies against the Sponsor  respecting such breach
available to Certificateholders, the Depositor, the Trustee or the Securities Administrator.

         Section 2.05.     Issuance of  Certificates.  (a) The Trustee  acknowledges  the assignment to it
of the Mortgage Loans and the other assets  comprising  the Trust Fund and,  concurrently  therewith,  the
Securities  Administrator  has signed,  and  countersigned  and  delivered to the  Depositor,  in exchange
therefor,  Certificates in such authorized denominations  representing such Fractional Undivided Interests
as the Depositor has  requested.  The Trustee (or the  Custodian,  on its behalf) agrees that it will hold
the Mortgage  Loans and such other  assets as may from time to time be delivered to it (or the  Custodian,
on its behalf)  segregated on the books of the Trustee (or the Custodian,  on its behalf) in trust for the
benefit of the Certificateholders.

         (b)      The  Depositor,  concurrently  with the  execution  and  delivery  hereof,  does  hereby
transfer,  assign,  set over and otherwise  convey in trust to the Trustee without recourse all the right,
title and  interest  of the  Depositor  in and to (i) the REMIC I Regular  Interests  and REMIC II Regular
Interests  and the other  assets of REMIC III,  for the benefit of the holders of the REMIC III  Interests
and (ii) REMIC III Regular  Interests B-IO-I and B-IO-P,  and the other assets of REMIC IV for the benefit
of the  holders  of the  REMIC IV  Interests.  The  Trustee  acknowledges  receipt  of the REMIC I Regular
Interests,  REMIC II Regular  Interests and REMIC III Regular  Interests  B-IO-I and B-IO-P (each of which
are  uncertificated)  and the other assets of REMIC III and REMIC IV, and declares  that it holds and will
hold the same in trust for the  exclusive  use and benefit of the holders of the REMIC III  Interests  and
REMIC IV Interests, as applicable.

         Section 2.06.     Representations and Warranties  Concerning the Depositor.  The Depositor hereby
represents and warrants to the Trustee, the Master Servicer and the Securities Administrator as follows:

         (a)      the  Depositor  is duly  organized  and is validly  existing  as a  corporation  in good
standing  under the laws of the State of Delaware  and has full power and  authority  necessary  to own or
hold its  properties  and to conduct its business as now conducted by it and to enter into and perform its
obligations under this Agreement;

         (b)      the Depositor has the full power and authority to execute,  deliver and perform,  and to
enter into and consummate the transactions  contemplated  by, this Agreement and has duly  authorized,  by
all necessary  corporate  action on its part, the execution,  delivery and  performance of this Agreement,
and this  Agreement,  assuming the due  authorization,  execution and delivery hereof by the other parties
hereto,  constitutes a legal,  valid and binding  obligation  of the  Depositor,  enforceable  against the
Depositor in accordance with its terms,  subject,  as to  enforceability,  to (i) bankruptcy,  insolvency,
reorganization,  moratorium and other similar laws affecting  creditors' rights generally and (ii) general
principles of equity, regardless of whether enforcement is sought in a proceeding in equity or at law;

         (c)      the execution and delivery of this Agreement by the Depositor,  the  consummation of the
transactions  contemplated by this  Agreement,  and the fulfillment of or compliance with the terms hereof
are in the ordinary  course of business of the Depositor  and will not (A) result in a material  breach of
any term or provision of the articles of  incorporation  or bylaws of the Depositor or (B) conflict  with,
result in a breach,  violation or  acceleration  of, or result in a default under,  the terms of any other
material  agreement  or  instrument  to which the  Depositor is a party or by which it may be bound or (C)
constitute a violation of any  statute,  order or  regulation  applicable  to the  Depositor of any court,
regulatory body,  administrative  agency or governmental body having jurisdiction over the Depositor;  and
the  Depositor is not in breach or violation of any  indenture  or other  agreement or  instrument,  or in
violation of any statute,  order or regulation of any court,  regulatory  body,  administrative  agency or
governmental  body having  jurisdiction  over it,  which  breach or violation  may  materially  impair the
Depositor's ability to perform or meet any of its obligations under this Agreement;

         (d)      no  litigation is pending,  or, to the best of the  Depositor's  knowledge,  threatened,
against  the  Depositor  that  would   materially  and  adversely   affect  the  execution,   delivery  or
enforceability  of this  Agreement or the ability of the Depositor to perform its  obligations  under this
Agreement in accordance with the terms hereof;

         (e)      no consent,  approval,  authorization  or order of any court or  governmental  agency or
body is required for the  execution,  delivery and  performance  by the Depositor of, or compliance by the
Depositor with, this Agreement or the  consummation of the  transactions  contemplated  hereby,  or if any
such consent, approval, authorization or order is required, the Depositor has obtained the same; and

         (f)      immediately  prior to the transfer and  assignment  to the Trustee,  each  Mortgage Note
and each Mortgage were not subject to an assignment or pledge,  and the Depositor had good and  marketable
title to and was the sole owner  thereof and had full right to  transfer  and sell such  Mortgage  Loan to
the Trustee free and clear of any encumbrance, equity, lien, pledge, charge, claim or security interest.

         (g)      The  Depositor   has  filed  all  reports   required  to  be  filed  by  Section  13  or
Section 15(d)  of the Exchange Act during the preceding 12 months (or for such shorter period if required)
and has been subject to such filing requirements for the past 90 days.

         Section 2.07.     [Reserved]

         Section 2.08.       Purposes and Powers of the Trust.

         The  purpose  of the  common  law trust,  as  created  hereunder,  is to engage in the  following
activities:

         (a)      acquire  and hold the  Mortgage  Loans  and the other  assets of the Trust  Fund and the
proceeds therefrom;

         (b)      to issue the Certificates sold to the Depositor in exchange for the Mortgage Loans;

         (c)      to make payments on the Certificates;

         (d)      to engage in those  activities that are necessary,  suitable or convenient to accomplish
         the foregoing or are incidental thereto or connected therewith; and

         (e)      subject to compliance  with this  Agreement,  to engage in such other  activities as may
be required in  connection  with  conservation  of the Trust Fund and the making of  distributions  to the
Certificateholders.

         The  Trust is  hereby  authorized  to engage in the  foregoing  activities.  The trust  shall not
engage  in any  activity  other  than in  connection  with the  foregoing  or other  than as  required  or
authorized by the terms of this  Agreement  while any  Certificate is  outstanding,  and this Section 2.08
may  not be  amended,  without  the  consent  of the  Certificateholders  evidencing  51% or  more  of the
aggregate voting rights of the Certificates.


                                               ARTICLE III
                              Administration and Servicing of Mortgage Loans

         Section 3.01.     Master Servicer.  The Master Servicer shall supervise,  monitor and oversee the
obligation of the Servicers to service and administer their  respective  Mortgage Loans in accordance with
the terms of the  applicable  Servicing  Agreements  and shall have full power and authority to do any and
all things  which it may deem  necessary  or  desirable  in  connection  with such  master  servicing  and
administration.  In  performing  its  obligations  hereunder,  the Master  Servicer  shall act in a manner
consistent with Accepted Master Servicing  Practices.  Furthermore,  the Master Servicer shall oversee and
consult with each Servicer as necessary from time-to-time to carry out the Master  Servicer's  obligations
hereunder,  shall  receive,  review and evaluate all reports,  information  and other data provided to the
Master  Servicer  by each  Servicer  and shall cause each  Servicer to perform and observe the  covenants,
obligations  and conditions to be performed or observed by such Servicer  under its  applicable  Servicing
Agreement.  The Master  Servicer shall  independently  and separately  monitor each  Servicer's  servicing
activities  with respect to each related  Mortgage  Loan,  reconcile the results of such  monitoring  with
such  information  provided  in the  previous  sentence  on a  monthly  basis  and  coordinate  corrective
adjustments to the Servicers' and Master  Servicer's  records,  and based on such reconciled and corrected
information,  the Master Servicer shall provide such information to the Securities  Administrator as shall
be necessary in order for it to prepare the  statements  specified in Section 6.04,  and prepare any other
information  and  statements  required  to be  forwarded  by the  Master  Servicer  hereunder.  The Master
Servicer shall reconcile the results of its Mortgage Loan  monitoring  with the actual  remittances of the
Servicers as reported to the Master Servicer.

         In addition to the  foregoing,  in  connection  with a  modification  of any  Mortgage  Loan by a
Servicer,  if the Master  Servicer is unable to enforce the  obligations  of the Servicer  with respect to
such  modification,  the Master Servicer shall notify the Depositor of such  Servicer's  failure to comply
with the terms of the  Servicing  Agreement.  If the  Servicing  Agreement  requires  the  approval of the
Master  Servicer  for  a  modification  to a  Mortgage  Loan,  the  Master  Servicer  shall  approve  such
modification if, based upon its receipt of written  notification  from the related Servicer  outlining the
terms of such modification and appropriate supporting  documentation,  the Master Servicer determines that
the modification is permitted under the terms of the related  Servicing  Agreement and that any conditions
to such modification set forth in the related  Servicing  Agreement have been satisfied.  Furthermore,  if
the related  Servicing  Agreement  requires the oversight and monitoring of loss mitigation  measures with
respect to the related Mortgage Loans,  the Master Servicer will monitor any loss mitigation  procedure or
recovery  action related to a defaulted  Mortgage Loan (to the extent it receives  notice of such from the
related  Servicer)  and confirm  that such loss  mitigation  procedure  or recovery  action is  initiated,
conducted and concluded in accordance  with any  timeframes  and any other  requirements  set forth in the
related Servicing  Agreement,  and the Master Servicer shall notify the Depositor in any case in which the
Master  Servicer  believes that the related  Servicer is not complying with such  timeframes  and/or other
requirements.

         The Trustee  shall furnish the Servicers  and the Master  Servicer,  upon written  request from a
Servicing  Officer,  with any powers of attorney,  in substantially the form attached hereto as Exhibit O,
and upon written  request from a Servicing  Officer,  other  documents in form as provided to it necessary
or  appropriate  to enable the Servicers  and the Master  Servicer to service and  administer  the related
Mortgage Loans and REO Property.

         The Trustee (or Custodian,  on its behalf) shall provide access to the records and  documentation
in possession of the Trustee (or Custodian,  on its behalf)  regarding the related  Mortgage Loans and REO
Property and the servicing  thereof to the  Certificateholders,  the FDIC, and the supervisory  agents and
examiners of the FDIC,  such access being afforded only upon  reasonable  prior written request and during
normal business hours at the office of the Trustee, or Custodian on its behalf;  provided,  however, that,
unless  otherwise  required by law,  the Trustee,  or  Custodian  on its behalf,  shall not be required to
provide access to such records and  documentation  if the provision  thereof would violate the legal right
to privacy of any  Mortgagor.  The Trustee,  or Custodian on its behalf,  shall allow  representatives  of
the above  entities to photocopy  any of the records and  documentation  and shall  provide  equipment for
that purpose at a charge that covers the Trustee's or Custodian's actual costs.

         The  Trustee  shall  execute,  upon  the  Servicer's  written  instruction  (which  includes  the
documents  to be  signed),  and  deliver to the  Servicer  and the Master  Servicer  any court  pleadings,
requests for trustee's sale or other appropriate  documents  necessary or desirable to (i) the foreclosure
or trustee's sale with respect to a Mortgaged  Property;  (ii) any legal action brought to obtain judgment
against any  Mortgagor on the Mortgage Note or Security  Instrument;  (iii) obtain  a deficiency  judgment
against the  Mortgagor;  or (iv)  enforce any other rights or remedies  provided by the  Mortgage  Note or
Security Instrument or otherwise available at law or equity.

         Section 3.02.     REMIC-Related  Covenants.  For as long as each 2007-2  REMIC shall  exist,  the
Trustee and the Securities  Administrator shall act in accordance herewith to assure continuing  treatment
of such 2007-2 REMIC as a REMIC,  and the Trustee and the Securities  Administrator  shall comply with any
directions  of the  Depositor,  the  related  Servicer or the Master  Servicer  to assure such  continuing
treatment.  In particular,  the Securities  Administrator  shall not (a) sell or permit the sale of all or
any portion of the  Mortgage  Loans or of any  investment  of deposits in an Account  (except as otherwise
expressly  permitted by this  Agreement)  unless such sale is as a result of a repurchase  of the Mortgage
Loans pursuant to this Agreement or the Securities  Administrator  has received a REMIC Opinion  addressed
to the  Securities  Administrator  prepared  at the  expense  of the Trust  Fund;  and (b) other than with
respect to a  substitution  pursuant to the  Mortgage  Loan  Purchase  Agreement or  Section 2.04  of this
Agreement,  as  applicable,  accept any  contribution  to any 2007-2  REMIC  after the Startup Day without
receipt of a REMIC Opinion addressed to the Securities Administrator.

         Section 3.03.     Monitoring of Servicers.  (a)        The Master  Servicer  shall be responsible
for reporting to the Trustee,  the Securities  Administrator and the Depositor the  non-compliance by each
Servicer  with its  duties  under the  related  Servicing  Agreement.  In the  review  of each  Servicer's
activities,  the Master  Servicer  may rely upon an  officer's  certificate  of the  Servicer  (or similar
document  signed by an officer of the Servicer) with regard to such  Servicer's  compliance with the terms
of its Servicing  Agreement.  In the event that the Master  Servicer,  in its judgment,  determines that a
Servicer  (other than Wells Fargo) should be terminated in  accordance  with its Servicing  Agreement,  or
that a notice should be sent pursuant to such  Servicing  Agreement  with respect to the  occurrence of an
event that,  unless cured,  would  constitute  grounds for such  termination,  the Master  Servicer  shall
notify the Depositor and the Trustee in writing  thereof and the Master  Servicer  shall issue such notice
or take such other action as it deems appropriate.

         (b)      The Master Servicer,  for the benefit of the Trustee and the  Certificateholders,  shall
enforce the obligations of each Servicer under the related  Servicing  Agreement,  and shall, in the event
that a Servicer  fails to perform its  obligations  in accordance  with the related  Servicing  Agreement,
subject to the preceding  paragraph,  terminate the rights and obligations of such Servicer thereunder and
act as successor  servicer of the related  Mortgage  Loans (or, in the case of Wells  Fargo,  shall notify
the  Trustee in writing of the failure of Wells  Fargo to perform  its  obligations  under the Wells Fargo
Servicing  Agreement,  in which case the Trustee shall terminate the rights and obligations of Wells Fargo
as Servicer and select a successor  servicer of the related  Mortgage Loans) or cause the Trustee to enter
in to a new Servicing  Agreement  with a successor  servicer  selected by the Master  Servicer;  provided,
however,  it is  understood  and  acknowledged  by the  parties  hereto  that  there  will be a period  of
transition  (not to exceed 90 days) before the actual  servicing  functions  can be fully  transferred  to
such successor  servicer.  Such  enforcement,  including,  without  limitation,  the legal  prosecution of
claims,  termination of Servicing  Agreements and the pursuit of other appropriate  remedies,  shall be in
such form and carried out to such an extent and at such time as the Master  Servicer  or the  Trustee,  as
applicable,  in its good faith business judgment,  would require were it the owner of the related Mortgage
Loans.  The Master  Servicer or the Trustee,  as  applicable,  shall pay the costs of such  enforcement at
its own expense,  provided that the Master Servicer or the Trustee,  as applicable,  shall not be required
to prosecute or defend any legal action except to the extent that the Master  Servicer or the Trustee,  as
applicable,  shall  have  received  reasonable  indemnity  for its costs and  expenses  in  pursuing  such
action.  Nothing  herein  shall impose any  obligation  on the part of the Trustee to assume or succeed to
the duties or obligations of Wells Fargo,  as servicer,  or the Master  Servicer  except if the Trustee is
unable to find a successor to Wells Fargo as successor  servicer or except as provided  under Section 8.02
herein, in which cases the Trustee shall assume or succeed to such duties or obligation.

         (c)      To the extent that the costs and  expenses of the Master  Servicer  or the  Trustee,  as
applicable,  related to any  termination of a Servicer,  the enforcement or prosecution of related claims,
rights or  remedies  on the  appointment  of a  successor  servicer  or the  transfer  and  assumption  of
servicing by the Master Servicer or the Trustee,  as applicable,  with respect to any Servicing  Agreement
(including,  without  limitation,  (i) all  legal  costs  and  expenses  and all due  diligence  costs and
expenses  associated  with an evaluation of the  potential  termination  of the Servicer as a result of an
event of default by such Servicer and (ii) all costs and expenses  associated  with the complete  transfer
of  servicing,  including,  but not  limited  to,  all  servicing  files  and all  servicing  data and the
completion,  correction  or  manipulation  of such  servicing  data as may be  required  by the  successor
servicer  to correct  any errors or  insufficiencies  in the  servicing  data or  otherwise  to enable the
successor  servicer to service the Mortgage Loans in accordance with the related Servicing  Agreement) are
not fully and timely  reimbursed  by the  terminated  Servicer,  the Master  Servicer or the  Trustee,  as
applicable, shall be entitled to reimbursement of such costs and expenses from the Distribution Account.

         (d)      The  Master  Servicer  shall  require  each  Servicer  to  comply  with  the  remittance
requirements  and  other  obligations  set  forth  in  the  related  Servicing  Agreement,  including  the
obligation of each  Servicer to furnish  information  regarding the borrower  credit files related to each
Mortgage  Loan to  credit  reporting  agencies  in  compliance  with the  provisions  of the  Fair  Credit
Reporting Act and the applicable implementing regulations, on a monthly basis.

         (e)      If the  Master  Servicer  acts  as  Servicer,  it  will  not  assume  liability  for the
representations and warranties of the Servicer, if any, that it replaces.

         Section 3.04.     Fidelity Bond. The Master  Servicer,  at its expense,  shall maintain in effect
a blanket fidelity bond and an errors and omissions  insurance policy,  affording coverage with respect to
all  directors,  officers,  employees  and other  Persons  acting on such Master  Servicer's  behalf,  and
covering  errors and omissions in the  performance of the Master  Servicer's  obligations  hereunder.  The
errors and omissions  insurance  policy and the fidelity  bond shall be in such form and amount  generally
acceptable for entities serving as master servicers or trustees.

         Section 3.05.     Power  to Act;  Procedures.  The  Master  Servicer  shall  master  service  the
Mortgage  Loans and  shall  have  full  power and  authority,  subject  to the  REMIC  Provisions  and the
provisions  of Article X hereof,  to do any and all things  that it may deem  necessary  or  desirable  in
connection with the master servicing and  administration of the Mortgage Loans,  including but not limited
to the power and  authority  (i) to  execute  and  deliver,  on behalf of the  Certificateholders  and the
Trustee,  customary consents or waivers and other instruments and documents,  (ii) to consent to transfers
of any Mortgaged  Property and assumptions of the Mortgage Notes and related  Mortgages,  (iii) to collect
any Insurance Proceeds and Liquidation  Proceeds,  and (iv) to effectuate  foreclosure or other conversion
of the ownership of the Mortgaged  Property  securing any Mortgage Loan, in each case, in accordance  with
the provisions of this Agreement and the Servicing Agreement, as applicable;  provided,  however, that the
Master  Servicer  shall not (and,  consistent  with its  responsibilities  under  Section 3.03,  shall not
authorize any Servicer to) knowingly or intentionally  take any action,  or fail to take (or fail to cause
to be taken) any action  reasonably  within its  control  and the scope of duties  more  specifically  set
forth herein,  that,  under the REMIC  Provisions,  if taken or not taken, as the case may be, would cause
any 2007-2  REMIC to fail to qualify as a REMIC or result in the  imposition  of a tax upon the Trust Fund
(including but not limited to the tax on prohibited  transactions as defined in  Section 860F(a)(2) of the
Code and the tax on contributions to a REMIC set forth in  Section 860G(d)  of the Code) unless the Master
Servicer  has  received  an Opinion  of Counsel  (but not at the  expense of the Master  Servicer)  to the
effect  that the  contemplated  action  would not cause any 2007-2  REMIC to fail to qualify as a REMIC or
result in the  imposition of a tax upon any 2007-2 REMIC.  The Trustee shall furnish the Master  Servicer,
upon  written  request  from a  Servicing  Officer,  with any  powers of  attorney  empowering  the Master
Servicer or any  Servicer to execute  and deliver  instruments  of  satisfaction  or  cancellation,  or of
partial or full release or discharge,  and to foreclose upon or otherwise  liquidate  Mortgaged  Property,
and to appeal,  prosecute or defend in any court action  relating to the Mortgage  Loans or the  Mortgaged
Property,  in accordance  with the  applicable  Servicing  Agreement and this  Agreement,  and the Trustee
shall execute and deliver such other documents,  as the Master Servicer may request,  to enable the Master
Servicer to master service and administer the Mortgage Loans and carry out its duties  hereunder,  in each
case in accordance with Accepted Master  Servicing  Practices (and the Trustee shall have no liability for
misuse of any such powers of attorney by the Master  Servicer  or any  Servicer).  If the Master  Servicer
or the Trustee  has been  advised  that it is likely  that the laws of the state in which  action is to be
taken  prohibit  such action if taken in the name of the Trustee or that the  Trustee  would be  adversely
affected  under the "doing  business"  or tax laws of such state if such action is taken in its name,  the
Master  Servicer shall join with the Trustee in the  appointment of a co-trustee  pursuant to Section 9.11
hereof.  In the  performance  of its  duties  hereunder,  the  Master  Servicer  shall  be an  independent
contractor and shall not,  except in those  instances  where it is taking action in the name of the Trust,
be deemed to be the agent of the Trust.

         Section 3.06.     Due-on-Sale  Clauses;  Assumption  Agreements.  To the extent  provided  in the
applicable  Servicing  Agreement,  to the extent Mortgage Loans contain enforceable  due-on-sale  clauses,
the Master  Servicer  shall cause the Servicers to enforce such clauses in accordance  with the applicable
Servicing  Agreement.  If applicable law prohibits the enforcement of a due-on-sale  clause or such clause
is otherwise not enforced in accordance with the applicable  Servicing  Agreement,  and, as a consequence,
a Mortgage Loan is assumed,  the original  Mortgagor may be released from liability in accordance with the
applicable Servicing Agreement.

         Section 3.07.     Release of Mortgage  Files.  (a) Upon becoming  aware of the payment in full of
any  Mortgage  Loan,  or the  receipt by any  Servicer  of a  notification  that  payment in full has been
escrowed  in a  manner  customary  for  such  purposes  for  payment  to  Certificateholders  on the  next
Distribution  Date, the Servicer will, if required  under the  applicable  Servicing  Agreement (or if the
Servicer  does not,  the  Master  Servicer  may),  promptly  furnish  to the  Custodian,  on behalf of the
Trustee,  two copies of a  certification  substantially  in the form of Exhibit D  hereto (or as otherwise
provided in the Custodial  Agreement) signed by a Servicing Officer or in a mutually agreeable  electronic
format  which  will,  in lieu of a  signature  on its face,  originate  from a  Servicing  Officer  (which
certification  shall include a statement to the effect that all amounts  received in connection  with such
payment that are required to be deposited in the Protected Account  maintained by the applicable  Servicer
pursuant to Section 4.01,  or by the applicable  Servicer pursuant to its Servicing  Agreement,  have been
or will be so deposited)  and shall request that the Custodian,  on behalf of the Trustee,  deliver to the
applicable  Servicer the related  Mortgage  File.  Upon  receipt of such  certification  and request,  the
Custodian,  on behalf of the Trustee,  shall promptly  release the related Mortgage File to the applicable
Servicer and the Trustee and Custodian shall have no further  responsibility  with regard to such Mortgage
File.  Upon any such payment in full, each Servicer is authorized,  to give, as agent for the Trustee,  as
the mortgagee  under the Mortgage  that secured the Mortgage  Loan,  an  instrument  of  satisfaction  (or
assignment of mortgage without recourse)  regarding the Mortgaged Property subject to the Mortgage,  which
instrument  of  satisfaction  or  assignment,  as the case may be,  shall be  delivered  to the  Person or
Persons  entitled  thereto against receipt  therefor of such payment,  it being understood and agreed that
no expenses  incurred in connection with such  instrument of  satisfaction or assignment,  as the case may
be, shall be chargeable to the Protected Account.

         (b)      From time to time and as  appropriate  for the servicing or  foreclosure of any Mortgage
Loan and in  accordance  with the  applicable  Servicing  Agreement,  upon written  instruction  from such
Servicer or the Master  Servicer,  the Trustee  shall  execute  such  documents  as shall be prepared  and
furnished  to the Trustee by a Servicer  or the Master  Servicer  (in form  reasonably  acceptable  to the
Trustee) and as are necessary to the  prosecution of any such  proceedings.  The  Custodian,  on behalf of
the  Trustee,  shall,  upon the  request  of a  Servicer  or the  Master  Servicer,  and  delivery  to the
Custodian,  on behalf  of the  Trustee,  of two  copies of a request  for  release  signed by a  Servicing
Officer  substantially in the form of Exhibit D (or in a mutually agreeable  electronic format which will,
in lieu of a signature on its face,  originate  from a Servicing  Officer),  release the related  Mortgage
File held in its  possession  or control to the  Servicer  or the Master  Servicer,  as  applicable.  Such
trust  receipt  shall  obligate  the Servicer or the Master  Servicer to return the  Mortgage  File to the
Custodian  on behalf of the  Trustee,  when the need  therefor by the  Servicer or the Master  Servicer no
longer exists unless the Mortgage Loan shall be liquidated,  in which case,  upon receipt of a certificate
of a Servicing Officer similar to that hereinabove  specified,  the Mortgage File shall be released by the
Custodian, on behalf of the Trustee, to the Servicer or the Master Servicer.

         Section 3.08.     Documents,  Records and Funds in Possession of Master  Servicer To Be Held for
Trustee.  (a) The  Master  Servicer  shall  transmit  and each  Servicer  (to the extent  required  by the
related  Servicing  Agreement) shall transmit to the Trustee or Custodian on its behalf such documents and
instruments  coming into the  possession of the Master  Servicer or such Servicer from time to time as are
required by the terms hereof, or in the case of the Servicers,  the applicable Servicing Agreement,  to be
delivered  to the Trustee or Custodian on its behalf.  Any funds  received by the Master  Servicer or by a
Servicer in respect of any Mortgage Loan or which  otherwise are collected by the Master  Servicer or by a
Servicer as Liquidation  Proceeds or Insurance  Proceeds in respect of any Mortgage Loan shall be held for
the benefit of the Trustee and the  Certificateholders  subject to the Master  Servicer's  right to retain
or withdraw from the  Distribution  Account the Master  Servicing  Compensation and other amounts provided
in this  Agreement,  and to the right of each  Servicer to retain its  Servicing  Fee and other amounts as
provided in the applicable  Servicing  Agreement.  The Master Servicer shall,  and (to the extent provided
in the applicable  Servicing  Agreement)  shall cause each Servicer to, provide access to information  and
documentation  regarding the Mortgage  Loans to the Trustee,  its agents and  accountants at any time upon
reasonable request and during normal business hours, and to  Certificateholders  that are savings and loan
associations,  banks  or  insurance  companies,  the  Office  of  Thrift  Supervision,  the  FDIC  and the
supervisory  agents and  examiners of such Office and  Corporation  or  examiners of any other  federal or
state banking or insurance  regulatory  authority if so required by applicable  regulations  of the Office
of Thrift  Supervision or other regulatory  authority,  such access to be afforded without charge but only
upon  reasonable  request  in  writing  and  during  normal  business  hours at the  offices of the Master
Servicer  designated  by it. In fulfilling  such a request the Master  Servicer  shall not be  responsible
for determining the sufficiency of such information.

         (b)      All Mortgage  Files and funds  collected or held by, or under the control of, the Master
Servicer,  in respect of any  Mortgage  Loans,  whether  from the  collection  of  principal  and interest
payments or from  Liquidation  Proceeds or Insurance  Proceeds,  shall be held by the Master  Servicer for
and on behalf of the Trustee  and the  Certificateholders  and shall be and remain the sole and  exclusive
property of the Trustee;  provided,  however, that the Master Servicer and each Servicer shall be entitled
to setoff  against,  and deduct from,  any such funds any amounts that are properly due and payable to the
Master Servicer or such Servicer under this Agreement or the applicable Servicing Agreement.

         Section 3.09.     Standard  Hazard  Insurance  and  Flood  Insurance   Policies.   (a)  For  each
Mortgage  Loan,  the Master  Servicer  shall enforce any  obligation  of the  Servicers  under the related
Servicing  Agreements to maintain or cause to be  maintained  standard  fire and casualty  insurance  and,
where  applicable,  flood  insurance,  all in  accordance  with the  provisions  of the related  Servicing
Agreements.  It is  understood  and  agreed  that  such  insurance  shall  be with  insurers  meeting  the
eligibility  requirements set forth in the applicable  Servicing Agreement and that no earthquake or other
additional  insurance  is to be required of any  Mortgagor  or to be  maintained  on property  acquired in
respect of a defaulted  loan,  other than pursuant to such applicable laws and regulations as shall at any
time be in force and as shall require such additional insurance.

         (b)      Pursuant  to  Section 4.01  and 4.04,  any amounts  collected  by the  Servicers  or the
Master  Servicer,  under any insurance  policies  (other than amounts to be applied to the  restoration or
repair of the property  subject to the related  Mortgage or released to the Mortgagor in  accordance  with
the  applicable  Servicing  Agreement)  shall be  deposited  into the  Distribution  Account,  subject  to
withdrawal  pursuant to  Section 4.04  and 4.05. Any cost incurred by the Master  Servicer or any Servicer
in maintaining  any such insurance if the Mortgagor  defaults in its obligation to do so shall be added to
the amount  owing  under the  Mortgage  Loan  where the terms of the  Mortgage  Loan so permit;  provided,
however,  that the addition of any such cost shall not be taken into  account for purposes of  calculating
the  distributions  to be made to  Certificateholders  and shall be recoverable by the Master  Servicer or
such Servicer pursuant to Section 4.04 and 4.05.

         Section 3.10.     Presentment  of Claims and  Collection of Proceeds.  The Master  Servicer shall
(to the extent provided in the applicable  Servicing  Agreement) cause the related Servicer to prepare and
present on behalf of the Trustee and the  Certificateholders  all claims under the Insurance  Policies and
take such actions  (including  the  negotiation,  settlement,  compromise or  enforcement of the insured's
claim) as shall be necessary  to realize  recovery  under such  policies.  Any  proceeds  disbursed to the
Master  Servicer  (or  disbursed  to a Servicer  and  remitted to the Master  Servicer) in respect of such
policies,  bonds or contracts  shall be promptly  deposited  in the  Distribution  Account  upon  receipt,
except  that any  amounts  realized  that are to be applied to the repair or  restoration  of the  related
Mortgaged  Property as a condition  precedent to the  presentation of claims on the related  Mortgage Loan
to the insurer under any applicable Insurance Policy need not be so deposited (or remitted).

         Section 3.11.     Maintenance  of  the  Primary  Mortgage  Insurance  Policies.  (a)  The  Master
Servicer  shall not take,  or permit any  Servicer  (to the extent  such  action is  prohibited  under the
applicable  Servicing  Agreement)  to take,  any  action  that  would  result  in  noncoverage  under  any
applicable  Primary  Mortgage  Insurance  Policy of any loss  which,  but for the  actions  of the  Master
Servicer or such  Servicer,  would have been covered  thereunder.  The Master  Servicer shall use its best
reasonable  efforts to cause each Servicer (to the extent required under the related Servicing  Agreement)
to keep in force and effect (to the extent that the  Mortgage  Loan  requires  the  Mortgagor  to maintain
such  insurance),  primary  mortgage  insurance  applicable to each  Mortgage Loan in accordance  with the
provisions of this  Agreement and the related  Servicing  Agreement,  as applicable.  The Master  Servicer
shall not,  and shall not  authorize  any  Servicer (to the extent  required  under the related  Servicing
Agreement) to, cancel or refuse to renew any such Primary  Mortgage  Insurance Policy that is in effect at
the date of the initial  issuance  of the  Mortgage  Note and is  required  to be kept in force  hereunder
except in  accordance  with the  provisions  of this  Agreement and the related  Servicing  Agreement,  as
applicable.

         (b)      The  Master  Servicer  agrees to  present,  or to cause  each  Servicer  (to the  extent
required  under  the  related  Servicing  Agreement)  to  present,  on  behalf  of  the  Trustee  and  the
Certificateholders,  claims to the insurer  under any Primary  Mortgage  Insurance  Policies  and, in this
regard,  to take  such  reasonable  action as shall be  necessary  to permit  recovery  under any  Primary
Mortgage Insurance Policies  respecting  defaulted Mortgage Loans.  Pursuant to Section 4.01 and 4.04, any
amounts  collected by the Master Servicer or any Servicer under any Primary  Mortgage  Insurance  Policies
shall be deposited in the Distribution Account, subject to withdrawal pursuant to Section 4.05.

         Section 3.12.     Trustee to Retain Possession of Certain Insurance Policies and Documents.

         The Trustee (or the  Custodian,  on behalf of the Trustee),  shall retain  possession and custody
of the originals (to the extent available) of any Primary Mortgage Insurance  Policies,  or certificate of
insurance if applicable,  and any  certificates  of renewal as to the foregoing as may be issued from time
to  time  as  contemplated  by  this  Agreement.  Until  all  amounts  distributable  in  respect  of  the
Certificates  have  been  distributed  in  full  and the  Master  Servicer  otherwise  has  fulfilled  its
obligations  under this  Agreement,  the Trustee (or the  Custodian,  on behalf of the Trustee) shall also
retain  possession  and  custody of each  Mortgage  File in  accordance  with and subject to the terms and
conditions of this  Agreement.  The Master  Servicer  shall  promptly  deliver or cause to be delivered to
the Trustee (or the  Custodian,  on behalf of the  Trustee),  upon the  execution  or receipt  thereof the
originals  of any Primary  Mortgage  Insurance  Policies,  any  certificates  of  renewal,  and such other
documents or instruments  that  constitute  portions of the Mortgage File that come into the possession of
the Master Servicer from time to time.

         Section 3.13.     Realization  Upon Defaulted  Mortgage  Loans.  The Master  Servicer shall cause
each  Servicer  (to the  extent  required  under the  related  Servicing  Agreement)  to  foreclose  upon,
repossess or otherwise  comparably  convert the  ownership of Mortgaged  Properties  securing  such of the
Mortgage Loans as come into and continue in default and as to which no  satisfactory  arrangements  can be
made for collection of delinquent payments, all in accordance with the applicable Servicing Agreement.

         Section 3.14.     Compensation for the Master  Servicer.  The Master Servicer will be entitled to
receive a fee (the "Master  Servicing Fee") as compensation  for its activities under this Agreement equal
to 1/12th of the Master  Servicing  Fee Rate  multiplied by the Stated  Principal  Balance of the Mortgage
Loans as of the Due Date.  The Master  Servicer  will also be  entitled  to the  income and gain  realized
from any  investment  of funds in the  Distribution  Account  as set  forth  in  Section  4.04(f)  for the
performance  of its  activities  hereunder.  The Master  Servicer  shall be required  to pay all  expenses
incurred by it in connection  with its  activities  hereunder  and shall not be entitled to  reimbursement
therefor except as provided in this Agreement.

         Section 3.15.     REO  Property.  (a) In the event the Trust Fund  acquires  ownership of any REO
Property in respect of any related  Mortgage  Loan, the deed or certificate of sale shall be issued to the
Trustee,  or to its nominee,  on behalf of the related  Certificateholders.  The Master Servicer shall, to
the extent  provided in the applicable  Servicing  Agreement,  cause the applicable  Servicer to sell, any
REO Property as  expeditiously  as possible and in accordance  with the  provisions of this  Agreement and
the related Servicing  Agreement,  as applicable.  Pursuant to its efforts to sell such REO Property,  the
Master  Servicer  shall cause the  applicable  Servicer to protect and conserve,  such REO Property in the
manner and to the extent  required by the applicable  Servicing  Agreement,  in accordance  with the REMIC
Provisions  and in a manner  that  does not  result in a tax on "net  income  from  foreclosure  property"
(unless such result would maximize the Trust Fund's  after-tax  return on such property) or cause such REO
Property to fail to qualify as  "foreclosure  property"  within the meaning of Section  860G(a)(8)  of the
Code.

         (b)      The Master Servicer shall,  to the extent required by the related  Servicing  Agreement,
cause the  applicable  Servicer  to deposit  all funds  collected  and  received  in  connection  with the
operation of any REO Property in the Protected Account.

         (c)      The Master Servicer and the applicable  Servicer,  upon the final disposition of any REO
Property,  shall be entitled to  reimbursement  for any related  unreimbursed  Monthly  Advances and other
unreimbursed  advances  as well as any  unpaid  Servicing  Fees  from  Liquidation  Proceeds  received  in
connection with the final disposition of such REO Property;  provided,  that any such unreimbursed Monthly
Advances as well as any unpaid  Servicing  Fees may be  reimbursed  or paid,  as the case may be, prior to
final disposition, out of any net rental income or other net amounts derived from such REO Property.

         (d)      To the extent provided in the related  Servicing  Agreement,  the  Liquidation  Proceeds
from the final  disposition  of the REO  Property,  net of any  payment  to the  Master  Servicer  and the
applicable  Servicer as provided  above shall be  deposited  in the  Protected  Account on or prior to the
Determination  Date  in the  month  following  receipt  thereof  and  be  remitted  by  wire  transfer  in
immediately  available funds to the Master Servicer for deposit into the Distribution  Account on the next
succeeding Servicer Remittance Date.

         Section 3.16.     Annual  Statement as to  Compliance.  The Master  Servicer  and the  Securities
Administrator   shall  deliver  (or  otherwise  make  available)  to  the  Depositor  and  the  Securities
Administrator,  not later than March 15 of each calendar year beginning in 2008, an Officer's  Certificate
(an "Annual  Statement of Compliance")  stating,  as to each signatory  thereof,  that (i) a review of the
activities  of each such party  during  the  preceding  calendar  year and of its  performance  under this
Agreement  has  been  made  under  such  officer's  supervision  and  (ii) to the  best of such  officer's
knowledge,  based on such review,  such party has fulfilled all of its obligations under this Agreement in
all  material  respects  throughout  such  year,  or,  if there  has been a failure  to  fulfill  any such
obligation  in any material  respect,  specifying  each such failure  known to such officer and the nature
and  status  of  cure  provisions   thereof.   Such  Annual  Statement  of  Compliance  shall  contain  no
restrictions  or  limitations  on its use.  The Master  Servicer  shall  enforce  the  obligation  of each
Servicer,  to the  extent  set forth in the  related  Servicing  Agreement,  to  deliver a similar  Annual
Statement of Compliance by that Servicer to the Depositor and the  Securities  Administrator  as described
above as and when  required  with  respect to the Master  Servicer.  In the event that  certain  servicing
responsibilities  with  respect to the Mortgage  Loans have been  delegated  by the Master  Servicer,  the
Securities  Administrator  or a Servicer to a subservicer or  subcontractor,  each such entity shall cause
such  subservicer or subcontractor  (and with respect to each Servicer,  the Master Servicer shall enforce
the obligation of such Servicer to the extent required under the related  Servicing  Agreement) to deliver
a similar Annual  Statement of Compliance by that  subservicer or  subcontractor  to the Depositor and the
Securities  Administrator  as described  above as and when required with respect to the Master Servicer or
the related Servicer, as the case may be.

         Failure of the Master  Servicer to comply with this Section 3.16  (including  with respect to the
time  frames  required  in this  Section)  shall be deemed an Event of  Default  and the  Trustee,  at the
written  direction  of the  Depositor,  shall,  in addition to whatever  rights the Trustee may have under
this Agreement and at law or equity or to damages,  including injunctive relief and specific  performance,
upon  notice  immediately  terminate  all the rights and  obligations  of the Master  Servicer  under this
Agreement  and in and to the  Mortgage  Loans and the proceeds  thereof  without  compensating  the Master
Servicer for the same.  This  paragraph  shall  supersede  any other  provision  in this  Agreement or any
other agreement to the contrary.

         Failure  of the  Securities  Administrator  to comply  with this  Section  3.16  (including  with
respect to the time frames  required in this Section)  shall be deemed an Event of Default and the Trustee
at the written  direction of the  Depositor,  shall,  in addition to whatever  rights the Trustee may have
under  this  Agreement  and at law or equity or to  damages,  including  injunctive  relief  and  specific
performance,  upon  notice  immediately  terminate  all  the  rights  and  obligations  of the  Securities
Administrator  under this  Agreement  and in and to the Mortgage  Loans and the proceeds  thereof  without
compensating  the  Securities  Administrator  for the  same.  This  paragraph  shall  supersede  any other
provision in this Agreement or any other agreement to the contrary.

         Section 3.17.     Assessments of Compliance  and  Attestation  Reports.  Pursuant to Rules 13a-18
and  15d-18 of the  Exchange  Act and Item 1122 of  Regulation  AB, the Master  Servicer,  the  Securities
Administrator  and the Custodian (to the extent set forth in this Section)  (each,  an "Attesting  Party")
shall deliver (or otherwise  make  available) to the  Depositor,  the Master  Servicer and the  Securities
Administrator  on or before March 15 of each  calendar  year  beginning in 2008, a report  regarding  such
Attesting  Party's  assessment of compliance (an "Assessment of Compliance")  with the Servicing  Criteria
during the preceding  calendar year.  The  Assessment of  Compliance,  as set forth in Regulation AB, must
contain the following:

         (a)               A statement by an authorized  officer of such Attesting  Party of its authority
and its  responsibility  for assessing  compliance with the Servicing  Criteria  applicable to the related
Attesting Party;

         (b)      A statement  by such  officer  that such  Attesting  Party used the  Servicing  Criteria
attached as Exhibit M hereto,  and which will also be attached to the Assessment of Compliance,  to assess
compliance with the Servicing Criteria applicable to the related Attesting Party;

         (c)      An  assessment  by such officer of the related  Attesting  Party's  compliance  with the
applicable  Servicing  Criteria  for the period  consisting  of the  preceding  calendar  year,  including
disclosure  of any material  instance of  noncompliance  with respect  thereto  during such period,  which
assessment  shall be based on the activities  such Attesting  Party performs with respect to  asset-backed
securities  transactions  taken as a whole involving the related  Attesting Party,  that are backed by the
same asset type as the Mortgage Loans;

         (d)      A statement that a registered  public  accounting firm has issued an attestation  report
on the related  Attesting  Party's  Assessment  of Compliance  for the period  consisting of the preceding
calendar year; and

         (e)      A statement as to which of the Servicing  Criteria,  if any, are not  applicable to such
related  Attesting  Party,  which statement shall be based on the activities such related  Attesting Party
performs with respect to  asset-backed  securities  transactions  taken as a whole  involving such related
Attesting Party, that are backed by the same asset type as the Mortgage Loans.

         Such report at a minimum  shall  address each of the  Servicing  Criteria  specified on Exhibit M
hereto that are indicated as applicable to the related Attesting Party.

         On or before  March 15 of each  calendar  year  beginning  in 2008,  each  Attesting  Party shall
furnish to the Master Servicer,  the Depositor and the Securities  Administrator a report (an "Attestation
Report") by a  registered  public  accounting  firm that  attests to, and  reports on, the  Assessment  of
Compliance  made by the related  Attesting  Party,  as required by Rules 13a-18 and 15d-18 of the Exchange
Act and  Item  1122(b)  of  Regulation  AB,  which  Attestation  Report  must be made in  accordance  with
standards for  attestation  reports issued or adopted by the Public Company  Accounting  Oversight  Board.
Such Attestation Report shall contain no restrictions or limitations on its use.

            The  Master  Servicer  shall  enforce  the  obligation  of each  Servicer  to  deliver  to the
Securities  Administrator,  the  Master  Servicer  and the  Depositor  an  Assessment  of  Compliance  and
Attestation  Report as and when provided in the related  Servicing  Agreement.  Each of  the Company,  the
Master Servicer and the Securities  Administrator  shall cause,  and the Master Servicer shall enforce the
obligation  (as and when  provided in the related  Servicing  Agreement)  of each  Servicer to cause,  any
subservicer and each  subcontractor  (to the extent such  subcontractor is determined by the Company,  the
Master  Servicer or the Securities  Administrator,  as  applicable,  to be a Party   Participating  in the
Servicing  Function  within the  meaning of Item 1122 of  Regulation  AB) that is engaged by the  Company,
such Servicer,  the Master  Servicer or the  Securities  Administrator,  as applicable,  to deliver to the
Securities  Administrator,  the  Master  Servicer  and the  Depositor  an  Assessment  of  Compliance  and
Attestation  Report as and when provided above.  Such  Assessment of Compliance,  as to any subservicer or
subcontractor,  shall at a minimum  address each of the Servicing  Criteria  specified on Exhibit M hereto
that  are  indicated  as  applicable  to  any  "primary  servicer"  to  the  extent  such  subservicer  or
subcontractor  is performing  any  servicing  function for the party who engages it and to the extent such
party is not itself  addressing  the  Servicing  Criteria  related to such  servicing  function in its own
Assessment of  Compliance.  The  Securities  Administrator  shall confirm that each of the  Assessments of
Compliance  delivered  to it,  taken  as a  whole,  address  all  of  the  Servicing  Criteria  and  taken
individually  address  the  Servicing  Criteria  for each  party as set forth on  Exhibit M and notify the
Depositor of any exceptions.  Notwithstanding  the foregoing,  as to any  subcontractor (as defined in the
related  Servicing  Agreement),  an Assessment of Compliance is not required to be delivered  unless it is
required as part of a Form 10-K with respect to the Trust Fund.

         The  Custodian  shall  deliver to the  Master  Servicer,  the  Securities  Administrator  and the
Depositor an Assessment of Compliance and Attestation  Report, as and when provided above,  which shall at
a minimum  address each of the  Servicing  Criteria  specified on Exhibit M hereto which are  indicated as
applicable to a  "custodian."  Notwithstanding  the  foregoing an Assessment of Compliance or  Attestation
Report is not  required  to be  delivered  by the  Custodian  unless it is required as part of a Form 10-K
with respect to the Trust Fund.

         Failure of the Master  Servicer to comply with this Section 3.17  (including  with respect to the
timeframes  required  herein) shall,  upon written  notice from the Trustee upon receiving  direction from
the Depositor,  constitute an Event of Default and, the Trustee shall,  in addition to whatever rights the
Trustee may have under this  Agreement  and at law or equity or to damages,  including  injunctive  relief
and specific  performance,  upon notice  immediately  terminate all of the rights and  obligations  of the
Master  Servicer under this Agreement and in and to the Mortgage  Loans and the proceeds  thereof  without
compensating  the Master  Servicer for the same (but subject to the Master  Servicer  rights to payment of
any Master  Servicing  Compensation  and  reimbursement  of all  amounts  for which it is  entitled  to be
reimbursed  prior to the date of  termination).  Failure of the  Securities  Administrator  to comply with
this Section 3.17  (including  with respect to the  timeframes  required in this  Section)  which  failure
results in a failure to timely file the related Form 10-K,  shall,  upon  written  notice from the Trustee
upon receiving  direction from the Depositor,  constitute an Event of Default,  and the Trustee shall,  in
addition  to  whatever  rights  the  Trustee  may have  under  this  Agreement  and at law or equity or to
damages,  including injunctive relief and specific  performance,  upon notice immediately terminate all of
the rights  and  obligations  of the  Securities  Administrator  under  this  Agreement  and in and to the
Mortgage Loans and the proceeds  thereof without  compensating the Securities  Administrator  for the same
(but  subject to the  Securities  Administrator's  right to  reimbursement  of all amounts for which it is
entitled to be reimbursed  prior to the date of  termination).  This paragraph  shall  supersede any other
provision in this Agreement or any other agreement to the contrary.

         Section 3.18.     Reports Filed with  Securities  and Exchange  Commission.  (a)(i)(A)  Within 15
days after each  Distribution  Date,  the  Securities  Administrator  shall,  in accordance  with industry
standards,  prepare and file with the Commission via the  Electronic  Data Gathering and Retrieval  System
("EDGAR"),  a Distribution Report on Form 10-D, signed by the Master Servicer,  with a copy of the Monthly
Statement  to  be  furnished  by  the  Securities   Administrator  to  the   Certificateholders  for  such
Distribution  Date  provided  that the  Securities  Administrator  shall  have  received  no later  than 5
calendar  days after the  related  Distribution  Date,  all  information  required  to be  provided to the
Securities  Administrator  as  described  in clause  (a)(iv)  below.  Any  disclosure  in  addition to the
Monthly  Statement  that is  required  to be included  on Form 10-D  ("Additional  Form 10-D  Disclosure")
shall,  pursuant to the paragraph  immediately below, be reported by the parties set forth on Exhibit Q to
the  Securities  Administrator  and the  Depositor,  approved  for  inclusion  by the  Depositor,  and the
Securities  Administrator  will have no duty or  liability  for any  failure  hereunder  to  determine  or
prepare any Additional  Form 10-D  Disclosure  absent such reporting  (other than with respect to cases in
which the Securities Administrator is the reporting party as set forth in Exhibit Q) and approval.

                  (B) Within 5 calendar  days after the  related  Distribution  Date,  (i) the parties set
         forth in Exhibit Q shall be  required  to  provide,  and the Master  Servicer  shall  enforce the
         obligations  of each  Servicer (to the extent  provided in the related  Servicing  Agreement)  to
         provide,  pursuant  to  Section  3.18(a)(iv)  below,  to the  Securities  Administrator  and  the
         Depositor,  to the extent known by a responsible officer thereof,  in  EDGAR-compatible  form, or
         in such other form as otherwise  agreed upon by the  Securities  Administrator  and the Depositor
         and such party,  the form and substance of any Additional  Form 10-D  Disclosure,  if applicable,
         and (ii) the Depositor  will approve,  as to form and substance,  or disapprove,  as the case may
         be, the inclusion of the Additional  Form 10-D  Disclosure on Form 10-D.  The Depositor  shall be
         responsible  for any  reasonable  fees  and  expenses  assessed  or  incurred  by the  Securities
         Administrator  in connection  with  including any  Additional  Form 10-D  Disclosure on Form 10-D
         pursuant to this Section.

         (C)   After preparing the Form 10-D, the Securities  Administrator  shall forward  electronically
         a copy of the Form 10-D to the  Master  Servicer,  and in the case  that such Form 10-D  contains
         Additional Form 10-D  Disclosure,  to the Master Servicer and the Depositor,  for review.  Within
         two Business Days after  receipt of such copy,  but no later than the 12th calendar day after the
         Distribution Date (provided that, the Securities  Administrator  forwards a copy of the Form 10-D
         no later than the 10th calendar  after the  Distribution  Date),  the Depositor  shall notify the
         Securities  Administrator  in writing (which may be furnished  electronically)  of any changes to
         or approval of such Form 10-D.  In the  absence of receipt of any  written  changes or  approval,
         the  Securities  Administrator  shall be  entitled to assume that such Form 10-D is in final form
         and the  Securities  Administrator  may proceed with the  execution  and filing of the Form 10-D.
         No later than the 13th  calendar  day after the  related  Distribution  Date,  a duly  authorized
         officer  of the  Master  Servicer  shall  sign the Form 10-D and,  in the case  where the  Master
         Servicer and  Securities  Administrator  are not  affiliated  return an electronic or fax copy of
         such signed Form 10-D (with an original  executed  hard copy to follow by overnight  mail) to the
         Securities  Administrator.  If a Form 10-D cannot be filed on time or if a previously  filed Form
         10-D needs to be amended,  the Securities  Administrator  will follow the procedures set forth in
         Section 3.18(a)(v)(B).  Promptly  (but no later than one (1) Business  Day) after filing with the
         Commission,   the  Securities   Administrator  will  make  available  on  its  internet  website,
         identified  in Section  6.07,  a final  executed  copy of each Form 10-D filed by the  Securities
         Administrator.  The  signing  party at the  Master  Servicer  can be  contacted  as set  forth in
         Section  11.07.  Form 10-D requires the  registrant to indicate (by checking  "yes" or "no") that
         it (1) has filed all  reports  required  to be filed by Section 13 or 15(d) of the  Exchange  Act
         during the preceding 12 months (or for such shorter  period that the  registrant  was required to
         file such reports),  and (2) has been subject to such filing  requirements  for the past 90 days.
         The  Depositor  shall notify the  Securities  Administrator  in writing,  no later than the fifth
         calendar day after the related  Distribution  Date with respect to the filing of a report on Form
         10-D if the  answer  to the  questions  should be "no".  The  Securities  Administrator  shall be
         entitled to rely on the  representations  in Section 2.06(g) and in any such notice in preparing,
         executing  and/or  filing any such report.  The parties to this  Agreement  acknowledge  that the
         performance by the Master Servicer and the Securities  Administrator of their  respective  duties
         under  Sections  3.18(a)(i)  and (v) related to the timely  preparation,  execution and filing of
         Form 10-D is contingent  upon such parties  strictly  observing all  applicable  deadlines in the
         performance  of  their  duties  under  such  Sections.   Neither  the  Master  Servicer  nor  the
         Securities  Administrator  shall  have any  liability  for any  loss,  expense,  damage  or claim
         arising out of or with respect to any failure to properly  prepare,  execute  and/or  timely file
         such Form 10-D,  where such  failure  results  from a party's  failure  to  deliver,  on a timely
         basis,  any  information  from such party needed to prepare,  arrange for  execution or file such
         Form 10-D, not resulting from its own negligence, bad faith or willful misconduct.

                  (ii)     (A) Within four (4) Business Days after the  occurrence  of an event  requiring
disclosure  on Form 8-K (each such event,  a  "Reportable  Event"),  the  Securities  Administrator  shall
prepare and file, at the  direction of the  Depositor,  on behalf of the Trust,  any Form 8-K, as required
by the Exchange Act,  provided that the Depositor  shall file the initial Form 8-K in connection  with the
issuance of the  Certificates.  Any  disclosure or  information  related to a Reportable  Event or that is
otherwise required to be included on Form 8-K ("Form 8-K Disclosure  Information") shall,  pursuant to the
paragraph  immediately  below,  be  reported  by the  parties  set forth on  Exhibit  Q to the  Securities
Administrator  and the Depositor,  approved for inclusion by the Depositor,  and the Master  Servicer will
have no duty or  liability  for any failure  hereunder  to  determine  or prepare any Form 8-K  Disclosure
Information   absent  such  reporting   (other  than  with  respect  to  cases  in  which  the  Securities
Administrator is the reporting party as set forth in Exhibit Q) and approval.

         (B)      For so long as the Trust is subject  to the  Exchange  Act  reporting  requirements,  no
         later  than the  close  of  business  on the  second  Business  Day  after  the  occurrence  of a
         Reportable  Event (i) the parties  set forth in Exhibit Q shall be  required  pursuant to Section
         3.18(a)(iv)  below to provide,  and the Master  Servicer  will  enforce the  obligations  of each
         Servicer  (to the  extent  provided  in the  related  Servicing  Agreement)  to  provide,  to the
         Securities  Administrator  and the  Depositor,  to the  extent  known  by a  responsible  officer
         thereof,  in  EDGAR-compatible  form,  or in such  other  form as  otherwise  agreed  upon by the
         Securities  Administrator  and the Depositor  and such party,  the form and substance of any Form
         8-K Disclosure  Information,  if applicable,  and (ii) the Depositor will approve, as to form and
         substance,  or  disapprove,  as the  case  may be,  the  inclusion  of the  Form  8-K  Disclosure
         Information  on  Form  8-K.  The  Depositor  will be  responsible  for any  reasonable  fees  and
         out-of-pocket  expenses  assessed or incurred by the Securities  Administrator in connection with
         including any Form 8-K Disclosure Information on Form 8-K pursuant to this Section.

         (C)      After   preparing   the  Form  8-K,   the   Securities   Administrator   shall   forward
         electronically  a copy of the Form 8-K to the  Depositor and the Master  Servicer for review.  No
         later  than the  close of  business  New York  City  time on the  third  Business  Day  after the
         Reportable  Event, or in the case where the Master Servicer and the Securities  Administrator are
         unaffiliated,  no later  than  12:00 p.m.  New York City time on the 4th  Business  Day after the
         Reportable  Event, a duly authorized  officer of the Master Servicer shall sign the Form 8-K and,
         in the case  where the Master  Servicer  and the  Securities  Administrator  are not  affiliated,
         return an  electronic  or fax copy of such signed Form 8-K (with an original  executed  hard copy
         to follow by overnight  mail) to the Securities  Administrator.  Promptly,  but no later than the
         close of business on the third  Business  Day after the  Reportable  Event  (provided  that,  the
         Securities  Administrator  forwards  a copy of the Form 8-K no later  than  noon New York time on
         the third Business Day after the  Reportable  Event),  the Depositor  shall notify the Securities
         Administrator  in writing (which may be furnished  electronically)  of any changes to or approval
         of  such  Form  8-K.  In the  absence  of  receipt  of  any  written  changes  or  approval,  the
         Securities  Administrator  shall be  entitled  to assume  that such Form 8-K is in final form and
         the  Securities  Administrator  may proceed with the  execution  and filing of the Form 8-K. If a
         Form 8-K  cannot be filed on time or if a  previously  filed  Form 8-K needs to be  amended,  the
         Securities  Administrator  will  follow  the  procedures  set  forth  in   Section 3.18(a)(v)(B).
         Promptly  (but no later  than one (1)  Business  Day)  after  filing  with  the  Commission,  the
         Securities  Administrator  will make  available on its internet  website,  identified  in Section
         6.07,  a final  executed  copy of each  Form  8-K  filed  by the  Securities  Administrator.  The
         signing  party at the  Master  Servicer  can be  contacted  as set forth in  Section  11.07.  The
         parties  to this  Agreement  acknowledge  that the  performance  by the Master  Servicer  and the
         Securities  Administrator of their respective  duties under this Section  3.18(a)(ii)  related to
         the  timely  preparation,  execution  and  filing of Form 8-K is  contingent  upon  such  parties
         strictly  observing  all  applicable  deadlines  in the  performance  of their  duties under this
         Section  3.18(a)(ii).  Neither the Master  Servicer nor the Securities  Administrator  shall have
         any  liability  for any loss,  expense,  damage or claim  arising  out of or with  respect to any
         failure to  properly  prepare,  execute  and/or  timely  file such Form 8-K,  where such  failure
         results from a party's failure to deliver,  on a timely basis,  any  information  from such party
         needed to prepare,  arrange  for  execution  or file such Form 8-K,  not  resulting  from its own
         negligence, bad faith or willful misconduct.

                  (iii)    (A)  Within  90 days  after  the end of each  fiscal  year of the Trust or such
earlier  date as may be required by the Exchange Act (the "10-K  Filing  Deadline")  (it being  understood
that the fiscal year for the Trust ends on  December  31st of each year),  commencing  in March 2008,  the
Securities  Administrator  shall  prepare  and  file on  behalf  of the  Trust a Form  10-K,  in form  and
substance as required by the Exchange  Act.  Each such Form 10-K shall  include the  following  items,  in
each case to the extent they have been  delivered to the  Securities  Administrator  within the applicable
time  frames set forth in this  Agreement,  (I) an annual  compliance  statement  for each  Servicer,  the
Master Servicer,  the Securities  Administrator  and any subservicer or subcontractor,  as applicable,  as
described  under Section 3.16,  (II)(A) the annual  reports on  assessment  of compliance  with  Servicing
Criteria for the Master  Servicer,  each  subservicer  and  subcontractor  Participating  in the Servicing
Function,  the Securities  Administrator  and the Custodian,  as described  under Section 3.17, and (B) if
any such report on  assessment  of  compliance  with  Servicing  Criteria  described  under  Section  3.17
identifies   any  material   instance  of   noncompliance,   disclosure   identifying   such  instance  of
noncompliance,  or if any such report on assessment of compliance with Servicing  Criteria described under
Section  3.17 is not  included  as an  exhibit  to such Form  10-K,  disclosure  that  such  report is not
included and an explanation  why such report is not included,  (III)(A) the registered  public  accounting
firm  attestation  report for the Master  Servicer,  each  Servicer,  the Securities  Administrator,  each
subservicer,  each  subcontractor as applicable,  and the Custodian,  as described under Section 3.17, and
(B) if any registered  public  accounting firm attestation  report described under Section 3.17 identifies
any material instance of noncompliance,  disclosure identifying such instance of noncompliance,  or if any
such  registered  public  accounting  firm  attestation  report is not included as an exhibit to such Form
10-K,  disclosure  that such report is not included and an  explanation  why such report is not  included,
and (IV) a  Sarbanes-Oxley  Certification  ("Sarbanes-Oxley  Certification")  as described in this Section
3.18 (a)(iii)(D)  below (provided,  however,  that the Securities  Administrator,  at its discretion,  may
omit from the Form 10-K any annual compliance  statement,  assessment of compliance or attestation  report
that is not  required to be filed with such Form 10-K  pursuant  to  Regulation  AB).  Any  disclosure  or
information  in  addition  to (I)  through  (IV) above  that is  required  to be  included  on  Form  10-K
("Additional Form 10-K Disclosure")  shall,  pursuant to the paragraph  immediately  below, be reported by
the  parties  set forth on Exhibit Q to the  Securities  Administrator  and the  Depositor,  approved  for
inclusion by the  Depositor,  and the  Securities  Administrator  will have no duty or  liability  for any
failure  hereunder to determine  or prepare any  Additional  Form 10-K  Disclosure  absent such  reporting
(other than with  respect to case in which the  Securities  Administrator  is the  reporting  party as set
forth in Exhibit Q) and approval.

         (B)      No later  than  March 15 of each year  that the Trust is  subject  to the  Exchange  Act
         reporting  requirements,  commencing  in 2008,  (i) the  parties  set forth in Exhibit Q shall be
         required to provide,  and the Master  Servicer shall enforce the obligations of each Servicer (to
         the  extent  provided  in the  related  Servicing  Agreement)  to  provide,  pursuant  to Section
         3.18(a)(iv)  below to the Securities  Administrator  and the Depositor,  to the extent known by a
         responsible  officer  thereof,  in  EDGAR-compatible  form,  or in such other  form as  otherwise
         agreed upon by the  Securities  Administrator  and the  Depositor  and such  party,  the form and
         substance of any Additional  Form 10-K  Disclosure,  if  applicable,  and (ii) the Depositor will
         approve,  as to form and  substance,  or  disapprove,  as the case may be, the  inclusion  of the
         Additional  Form 10-K  Disclosure  on Form  10-K.  The  Depositor  shall be  responsible  for any
         reasonable fees and expenses  assessed or incurred by the Securities  Administrator in connection
         with including any Additional Form 10-K Disclosure on Form 10-K pursuant to this Section.

         (C)               After  preparing  the Form 10-K,  the  Securities  Administrator  shall forward
         electronically  a copy of the Form 10-K to the  Depositor  (only in the case where such Form 10-K
         includes  Additional  Form 10-K  Disclosure  and otherwise if requested by the Depositor) and the
         Master  Servicer  for review.  Within  three  Business  Days after  receipt of such copy,  but no
         later than March 25th (provided  that, the Securities  Administrator  forwards a copy of the Form
         10-K no later than the third  Business Day prior to March 25th),  the Depositor  shall notify the
         Securities  Administrator  in writing (which may be furnished  electronically)  of any changes to
         or approval of such Form 10-K.  In the  absence of receipt of any  written  changes or  approval,
         the  Securities  Administrator  shall be  entitled to assume that such Form 10-K is in final form
         and the  Securities  Administrator  may proceed with the  execution  and filing of the Form 10-K.
         No later than the close of business  Eastern  Standard  time on the 4th Business Day prior to the
         10-K  Filing  Deadline,  an  officer  of the Master  Servicer  in charge of the master  servicing
         function  shall sign the Form 10-K and in the case where the Master  Servicer and the  Securities
         Administrator are  unaffiliated,  return an electronic or fax copy of such signed Form 10-K (with
         an original  executed  hard copy to follow by overnight  mail) to the  Securities  Administrator.
         If a Form 10-K  cannot be filed on time or if a  previously  filed Form 10-K needs to be amended,
         the  Securities  Administrator  will follow the  procedures  set forth in Section  3.18(a)(v)(B).
         Promptly  (but no later  than one (1)  Business  Day)  after  filing  with  the  Commission,  the
         Securities  Administrator  will make  available on its internet  website,  identified  in Section
         6.07,  a final  executed  copy of each  Form  10-K  filed by the  Securities  Administrator.  The
         signing party at the Master  Servicer can be contacted as set forth in Section  11.07.  Form 10-K
         requires  the  registrant  to  indicate  (by  checking  "yes" or "no")  that it (1) has filed all
         reports  required to be filed by Section 13 or 15(d) of the Exchange Act during the  preceding 12
         months (or for such shorter period that the  registrant  was required to file such reports),  and
         (2) has been  subject to such  filing  requirements  for the past 90 days.  The  Depositor  shall
         notify the Securities  Administrator  in writing,  no later than March 15th of each year in which
         the Trust is subject to the  requirements  of the  Exchange  Act with  respect to the filing of a
         report  on  Form  10-K,  if  the  answer  to  the  questions   should  be  "no".  The  Securities
         Administrator  shall be entitled  to rely on the  representations  in Section  2.06(g) and in any
         such  notice  in  preparing,  executing  and/or  filing  any such  report.  The  parties  to this
         Agreement   acknowledge   that  the  performance  by  the  Master  Servicer  and  the  Securities
         Administrator  of their  respective  duties under  Section  3.18(a)(iii)  and (iv) related to the
         timely  preparation,  execution and filing of Form 10-K is contingent upon such parties  strictly
         observing  all  applicable  deadlines in the  performance  of their  duties  under such  Section,
         Section  3.16 and Section  3.17.  Neither the Master  Servicer nor the  Securities  Administrator
         shall have any liability for any loss, expense,  damage,  claim arising out of or with respect to
         any failure to properly  prepare,  execute and/or timely file such Form 10-K,  where such failure
         results from the Master  Servicer's  or the  Securities  Administrator's  inability or failure to
         receive,  on a timely  basis,  any  information  from any other party  hereto  needed to prepare,
         arrange for execution or file such Form 10-K,  not resulting from its own  negligence,  bad faith
         or willful misconduct.  Subject to the foregoing,  the Securities Administrator has no duty under
         this  Agreement to monitor or enforce the  performance  by the other parties  listed on Exhibit Q
         of their duties  under this  paragraph  or  proactively  solicit or procure from such parties any
         Additional Form 10-K Disclosure information.

         (D)      Each Form 10-K  shall  include a  certification  (the  "Sarbanes-Oxley  Certification"),
         required to be included  therewith  pursuant to the  Sarbanes-Oxley  Act which shall be signed by
         the Certifying  Person and delivered to the Securities  Administrator no later than March 15th of
         each year in which the Trust is subject to the  reporting  requirements  of the Exchange Act. The
         Master  Servicer  shall cause any Servicer and any  subservicer or  subcontractor,  to the extent
         set forth in the related Servicing  Agreement,  engaged by it to, provide to the Person who signs
         the  Sarbanes-Oxley  Certification (the "Certifying  Person"),  by March 10 of each year in which
         the Trust is  subject  to the  reporting  requirements  of the  Exchange  Act (or such other date
         specified in the related  Servicing  Agreement) and otherwise within a reasonable  period of time
         upon request, a certification (each, a "Back-Up  Certification"),  in the form attached hereto as
         Exhibit N, upon which the Certifying  Person,  the entity for which the Certifying Person acts as
         an  officer,  and  such  entity's  officers,  directors  and  Affiliates  (collectively  with the
         Certifying  Person,  "Certification  Parties")  can  reasonably  rely.  An  officer of the Master
         Servicer  in charge of the master  servicing  function  shall serve as the  Certifying  Person on
         behalf of the Trust.  Such  officer of the  Certifying  Person can be  contacted  as set forth in
         Section 11.07.

                  (iv)     With  respect to any  Additional  Form 10-D  Disclosure,  Additional  Form 10-K
Disclosure or any Form 8-K Disclosure  Information  (collectively,  the "Additional  Disclosure") relating
to the Trust Fund in the form attached hereto as Exhibit R, the Securities  Administrator's  obligation to
include such Additional  Information in the applicable  Exchange Act report is subject to receipt from the
entity that is indicated in Exhibit Q as the responsible  party for providing that  information,  if other
than the Securities  Administrator,  as and when required as described in Section 3.18(a)(i) through (iii)
above.  Such Additional  Disclosure shall be accompanied by a notice  substantially in the form of Exhibit
R. Each of the Company as a Servicer,  the Master  Servicer,  the Sponsor,  the  Securities  Administrator
and the  Depositor  hereby  agrees to notify and provide,  and the Master  Servicer  agrees to enforce the
obligations  (to the extent  provided  in the  related  Servicing  Agreement)  to the extent  known to the
Master Servicer,  Sponsor,  Securities  Administrator and Depositor all Additional  Disclosure relating to
the Trust Fund,  with respect to which such party is indicated in Exhibit Q as the  responsible  party for
providing that  information.  Within five Business Days prior to each  Distribution Date of each year that
the Trust is subject to the Exchange Act reporting  requirements,  the Depositor  shall make  available to
the Securities  Administrator  the Group I Significance  Estimate and the Securities  Administrator  shall
use such  information  to  calculate  the Group I  Significance  Percentage.  If the Group I  Significance
Percentage  meets either of the threshold  levels  detailed in Item 1115(b)(1) or 1115(b)(2) of Regulation
AB, the  Securities  Administrator  shall  deliver  written  notification  to the  Depositor,  the related
Counterparty  to that effect which  notification  shall  include a request  that the related  Counterparty
provide  Regulation  AB  information  to the  Depositor  in  accordance  with  the  related  Cap  Contract
Agreement.  The  Depositor  shall be obligated  to obtain from the related  Counterparty  any  information
required  under  Regulation  AB to the extent  required  under the related Cap Contract  Agreement  and to
provide to the Securities  Administrator  any information  that may be required to be included in any Form
10-D,  Form 8-K or Form 10-K  relating to the  related  Cap  Contract  Agreement  or written  notification
instructing  the  Securities   Administrator  that  such  Additional   Disclosure  regarding  the  related
Counterparty  is not necessary for such  Distribution  Date. The Depositor  shall be  responsible  for any
reasonable  fees and expenses  assessed or incurred by the  Securities  Administrator  in connection  with
including any Additional Disclosure information pursuant to this Section.

                  So long as the  Depositor  is subject to the filing  requirements  of the  Exchange  Act
with respect to the Trust Fund,  the Trustee shall notify the Securities  Administrator  and the Depositor
of any  bankruptcy  or  receivership  with  respect  to the  Trustee  or of any  proceedings  of the  type
described  under Item 1117 of  Regulation  AB that have  occurred as of the  related Due Period,  together
with a  description  thereof,  no later  than the date on which  such  information  is  required  of other
parties  hereto as set forth  under  this  Section  3.18.  In  addition,  the  Trustee  shall  notify  the
Securities  Administrator  and the Depositor of any affiliations or  relationships  that develop after the
Closing  Date  between  the Trustee and the  Depositor,  EMC,  the  Securities  Administrator,  the Master
Servicer,  the  Counterparty  or the Custodian of the type  described  under Item 1119 of  Regulation  AB,
together  with a  description  thereof,  no later  than March 15 of each year that the Trust is subject to
the Exchange Act reporting  requirements,  commencing  in 2008.  Should the  identification  of any of the
Depositor,  the Sponsor,  the Securities  Administrator,  the Master  Servicer,  the  Counterparty  or the
Custodian change, the Depositor shall promptly notify the Trustee.

                  (v)      (A) On or  prior to  January  30 of the  first  year in  which  the  Securities
Administrator is able to do so under applicable law, the Securities  Administrator  shall prepare and file
a Form 15 relating to the  automatic  suspension  of  reporting in respect of the Trust under the Exchange
Act.

         (B)      In the event  that the  Securities  Administrator  is  unable  to  timely  file with the
         Commission  all or any  required  portion of any Form 8-K,  10-D or 10-K  required to be filed by
         this  Agreement  because  required  disclosure  information  was  either not  delivered  to it or
         delivered  to it after  the  delivery  deadlines  set  forth in this  Agreement  or for any other
         reason,  the  Securities  Administrator  will  promptly  notify  the  Depositor  and  the  Master
         Servicer.  In the case of Form 10-D and 10-K,  the  Depositor,  Master  Servicer  and  Securities
         Administrator  will  cooperate  to  prepare  and  file a Form  12b-25  and a 10-DA  and  10-KA as
         applicable,  pursuant  to  Rule  12b-25  of the  Exchange  Act.  In the  case of  Form  8-K,  the
         Securities  Administrator will, upon receipt of all required Form 8-K Disclosure  Information and
         upon the approval and direction of the  Depositor,  include such  disclosure  information  on the
         next Form  10-D.  In the event  that any  previously  filed  Form 8-K,  10-D or 10-K  needs to be
         amended and such amendment  relates to any Additional  Disclosure,  the Securities  Administrator
         will notify the Depositor  and the parties  affected  thereby and such parties will  cooperate to
         prepare any  necessary  Form 8-K,  10-DA or 10-KA.  Any Form 15, Form 12b-25 or any  amendment to
         Form 8-K,  10-D or 10-K shall be signed by an  appropriate  officer of the Master  Servicer.  The
         parties  hereto  acknowledge  that the  performance  by the Master  Servicer  and the  Securities
         Administrator  of their  respective  duties under this Section  3.18(a)(v)  related to the timely
         preparation,  execution  and filing of Form 15, a Form 12b-25 or any  amendment to Form 8-K, 10-D
         or 10-K is contingent upon the Master Servicer and the Depositor  timely  performing their duties
         under this  Section.  Neither the Master  Servicer nor the  Securities  Administrator  shall have
         any  liability  for any loss,  expense,  damage or claim  arising  out of or with  respect to any
         failure to  properly  prepare,  execute  and/or  timely file any such Form 15, Form 12b-25 or any
         amendments  to Forms 8-K,  10-D or 10-K,  where such failure  results  from a party's  failure to
         deliver,  on a timely  basis,  any  information  from such party  needed to prepare,  arrange for
         execution or file such Form 15, Form 12b-25 or any  amendments  to Forms 8-K,  10-D or 10-K,  not
         resulting from its own negligence, bad faith or willful misconduct.

                  The Depositor agrees to promptly furnish to the Securities  Administrator,  from time to
time upon request,  such further information,  reports and financial statements within its control related
to this Agreement,  the Mortgage Loans as the Securities  Administrator  reasonably  deems  appropriate to
prepare and file all necessary  reports with the Commission.  The Securities  Administrator  shall have no
responsibility to file any items other than those specified in this Section 3.18;  provided,  however, the
Securities  Administrator  will  cooperate with the Depositor in connection  with any  additional  filings
with  respect  to the Trust  Fund as the  Depositor  deems  necessary  under the  Exchange  Act.  Fees and
expenses  incurred by the  Securities  Administrator  in  connection  with this  Section 3.18 shall not be
reimbursable from the Trust Fund.

         (b)      In  connection   with  the  filing  of any  Form  10-K  hereunder,  in  the  case  where
the Master  Servicer and the Securities  Administrator  are not affiliated,  the Securities  Administrator
shall sign a certification (a "Form of Back-Up  Certification  for Form 10-K  Certificate,"  substantially
in the form attached  hereto as Exhibit L) for the Depositor  regarding  certain  aspects of the Form 10-K
certification signed by the Master Servicer,  provided,  however, that the Securities  Administrator shall
not be required to undertake  an analysis of any  accountant's  report  attached as an exhibit to the Form
10-K.

         (c)      The  Securities  Administrator  shall  indemnify  and hold  harmless  the  Company,  the
Depositor and the Master  Servicer and each of its officers,  directors  and  affiliates  from and against
any losses,  damages,  penalties,  fines,  forfeitures,  reasonable  and necessary  legal fees and related
costs,  judgments  and other costs and  expenses  arising out of or based upon a breach of the  Securities
Administrator's  obligations  under  Sections  3.16,  3.17  and  3.18  or the  Securities  Administrator's
negligence,  bad faith or  willful  misconduct  in  connection  therewith.  In  addition,  the  Securities
Administrator  shall  indemnify and hold harmless the Depositor and the Master  Servicer and each of their
respective  officers,  directors and affiliates from and against any losses,  damages,  penalties,  fines,
forfeitures,  reasonable  and  necessary  legal fees and  related  costs,  judgments  and other  costs and
expenses  arising  out of or based  upon (i) any  untrue  statement  or alleged  untrue  statement  of any
material fact contained in any Back-Up Certification,  any Annual Statement of Compliance,  any Assessment
of Compliance or any Additional  Disclosure  provided by the Securities  Administrator on its behalf or on
behalf of any subservicer or  subcontractor  engaged by the Securities  Administrator  pursuant to Section
3.16,  3.17 or 3.18  (the  "Securities  Administrator  Information"),  or (ii)  any  omission  or  alleged
omission  to state  therein a  material  fact  required  to be stated  therein  or  necessary  to make the
statements  therein, in light of the circumstances in which they were made, not misleading;  provided,  by
way of  clarification,  that this  paragraph  shall be construed  solely by  reference  to the  Securities
Administrator  Information  and  not  to  any  other  information  communicated  in  connection  with  the
Certificates,  without regard to whether the Securities  Administrator  Information or any portion thereof
is presented together with or separately from such other information.

         The  Depositor  shall  indemnify and hold harmless the  Securities  Administrator  and the Master
Servicer  and each of its  officers,  directors  and  affiliates  from and against  any  losses,  damages,
penalties,  fines,  forfeitures,  reasonable  and necessary  legal fees and related  costs,  judgments and
other costs and expenses  arising out of or based upon a breach of the  obligations of the Depositor under
Sections  3.16,  3.17  and  3.18 or the  Depositor's  negligence,  bad  faith  or  willful  misconduct  in
connection  therewith.  In addition,  the Depositor shall indemnify and hold harmless the Master Servicer,
the Securities  Administrator  and each of their  respective  officers,  directors and affiliates from and
against any losses,  damages,  penalties,  fines,  forfeitures,  reasonable  and necessary  legal fees and
related  costs,  judgments  and other  costs and  expenses  arising  out of or based  upon (i) any  untrue
statement or alleged  untrue  statement  of any  material  fact  contained  in any  Additional  Disclosure
provided by the  Depositor  that is required to be filed  pursuant to this  Section  3.18 (the  "Depositor
Information"),  or (ii) any omission or alleged  omission to state  therein a material fact required to be
stated therein or necessary to make the statements  therein,  in light of the  circumstances in which they
were made, not  misleading;  provided,  by way of  clarification,  that this paragraph  shall be construed
solely  by  reference  to the  Depositor  Information  that is  required  to be filed and not to any other
information  communicated  in connection  with the  Certificates,  without regard to whether the Depositor
Information or any portion thereof is presented together with or separately from such other information.

         The Master Servicer shall indemnify and hold harmless the Company,  the Securities  Administrator
and the Depositor and each of its  respective  officers,  directors  and  affiliates  from and against any
losses, damages,  penalties,  fines,  forfeitures,  reasonable and necessary legal fees and related costs,
judgments  and other costs and expenses  arising out of or based upon a breach of the  obligations  of the
Master  Servicer under  Sections 3.16,  3.17 and 3.18 or the Master  Servicer's  negligence,  bad faith or
willful  misconduct in connection  therewith.  In addition,  the Master  Servicer shall indemnify and hold
harmless the  Depositor and each of its officers,  directors and  affiliates  from and against any losses,
damages, penalties,  fines, forfeitures,  reasonable and necessary legal fees and related costs, judgments
and other costs and  expenses  arising  out of or based upon (i) any untrue  statement  or alleged  untrue
statement of any  material  fact  contained  in any Annual  Statement of  Compliance,  any  Assessment  of
Compliance  or any  Additional  Disclosure  provided by the Master  Servicer on its behalf or on behalf of
any subservicer or  subcontractor  engaged by the Master  Servicer  pursuant to Section 3.16, 3.17 or 3.18
(the  "Master  Servicer  Information"),  or (ii) any  omission  or  alleged  omission  to state  therein a
material fact required to be stated therein or necessary to make the statements  therein,  in light of the
circumstances  in which they were made,  not  misleading;  provided,  by way of  clarification,  that this
paragraph shall be construed  solely by reference to the Master Servicer  Information and not to any other
information  communicated  in  connection  with the  Certificates,  without  regard to whether  the Master
Servicer  Information  or any portion  thereof is presented  together with or  separately  from such other
information.

         If the  indemnification  provided for herein is unavailable or  insufficient to hold harmless the
Company,  the Depositor,  the Securities  Administrator  or the Master Servicer,  as applicable,  then the
defaulting  party,  in connection  with any conduct for which it is providing  indemnification  under this
Section  3.18,  agrees that it shall  contribute  to the amount paid or payable by the other  parties as a
result of the  losses,  claims,  damages  or  liabilities  of the  other  party in such  proportion  as is
appropriate to reflect the relative fault and the relative benefit of the respective parties.

         (d)      The  indemnification  provisions  set  forth in this  Section  3.18  shall  survive  the
termination of this Agreement or the termination of any party to this Agreement.

         (e)      Failure  of the  Master  Servicer  to comply  with this  Section  3.18  (including  with
respect to the  timeframes  required  herein)  shall  constitute  an Event of Default,  and at the written
direction of the Depositor,  the Trustee shall,  in addition to whatever rights the Trustee may have under
this Agreement and at law or equity or to damages,  including injunctive relief and specific  performance,
upon notice  immediately  terminate all of the rights and  obligations  of the Master  Servicer under this
Agreement  and in and to the  Mortgage  Loans and the proceeds  thereof  without  compensating  the Master
Servicer  for the same (but  subject to the  Master  Servicer  rights to  payment of any Master  Servicing
Compensation  and  reimbursement  of all amounts for which it is  entitled to be  reimbursed  prior to the
date  of  termination).  Failure  of the  Securities  Administrator  to  comply  with  this  Section  3.18
(including  with respect to the timeframes  required in this Section)  which failure  results in a failure
to timely file the related  Form 10-K,  shall  constitute  a default and at the written  direction  of the
Depositor,  the Trustee  shall,  in addition to whatever  rights the Trustee may have under this Agreement
and at law or equity or to damages,  including  injunctive  relief and specific  performance,  upon notice
immediately  terminate  all of the rights  and  obligations  of the  Securities  Administrator  under this
Agreement and in and to the Mortgage Loans and the proceeds  thereof without  compensating  the Securities
Administrator  for the same (but subject to the Securities  Administrator's  right to reimbursement of all
amounts  for which it is entitled  to be  reimbursed  prior to the date of  termination).  This  paragraph
shall  supersede  any other  provision  in this  Agreement  or any other  agreement  to the  contrary.  In
connection with the termination of the Master  Servicer or the Securities  Administrator  pursuant to this
Section 3.18(e) the Trustee shall be entitled to reimbursement  of all costs and expenses  associated with
such  termination  to the extent set forth in Section  9.05.  Notwithstanding  anything to the contrary in
this  Agreement,  no Event of Default by the Master  Servicer or default by the  Securities  Administrator
shall have  occurred  with  respect to any failure to properly  prepare,  execute  and/or  timely file any
report on Form 8-K,  Form 10-D or Form 10-K,  any Form 15 or Form  12b-25 or any  amendments  to Form 8-K,
10-D or 10-K,  where such failure  results from any party's  failure to deliver,  on a timely  basis,  any
information  from such party needed to prepare,  arrange for  execution  or file any such report,  Form or
amendment, and does not result from its own negligence, bad faith or willful misconduct.

         (f)      Notwithstanding  the  provisions  of Section  11.02,  this  Section  3.18 may be amended
without the consent of the Certificateholders.

         Any report,  notice or  notification  to be delivered by the Company,  the Master Servicer or the
Securities  Administrator  to the Depositor  pursuant to this Section 3.18,  may be delivered via email to
RegABNotifications@bear.com  or,  in  the  case  of a  notification,  telephonically  by  calling  Reg  AB
Compliance Manager at 212-272-7525.

         Section 3.19.     The Company.  On the Closing Date,  the Company will receive from the Depositor
a payment of $5,000.

         Section 3.20.     UCC. The Sponsor shall file any financing statements,  continuation  statements
or amendments thereto required by any change in the Uniform Commercial Code.

         Section 3.21.     Optional  Purchase  of  Defaulted  Mortgage  Loans.  (a)  With  respect  to any
Mortgage  Loan which as of the first day of a Fiscal  Quarter is  Delinquent in payment by 90 days or more
or is an REO  Property,  the Company shall have the right to purchase such Mortgage Loan from the Trust at
a price equal to the Repurchase  Price;  provided,  however,  (i) that such Mortgage Loan is still 90 days
or more  Delinquent or is an REO Property as of the date of such purchase and (ii) this  purchase  option,
if not  theretofore  exercised,  shall  terminate on the date prior to the last day of the related  Fiscal
Quarter.  This  purchase  option,  if  not  exercised,  shall  not be  thereafter  reinstated  unless  the
delinquency  is cured and the  Mortgage  Loan  thereafter  again  becomes  90 days or more  Delinquent  or
becomes an REO Property,  in which case the option shall again become  exercisable  as of the first day of
the related Fiscal Quarter.

         (b)      If at any time the  Company  remits to the Master  Servicer a payment for deposit in the
Distribution  Account  covering  the  amount of the  Repurchase  Price for such a Mortgage  Loan,  and the
Company provides to the Trustee a certification  signed by a Servicing  Officer stating that the amount of
such  payment  has been  deposited  in the  Distribution  Account,  then the  Trustee  shall  execute  the
assignment  of such  Mortgage  Loan  to the  Company  at the  request  of the  Company  without  recourse,
representation  or  warranty  and the  Company  shall  succeed to all of the  Trustee's  right,  title and
interest in and to such Mortgage Loan, and all security and documents  relative  thereto.  Such assignment
shall be an assignment  outright and not for security.  The Company will thereupon own such Mortgage,  and
all such security and documents,  free of any further obligation to the Trustee or the  Certificateholders
with respect thereto.

         Section 3.22.     Reserved.

         Section 3.23.     Intention of the Parties and Interpretation.

         Each of the parties  acknowledges  and agrees that the purpose of Sections 3.16, 3.17 and 3.18 of
this  Agreement is to  facilitate  compliance by the Sponsor,  the Depositor and the Master  Servicer with
the provisions of Regulation  AB.  Therefore,  each of the parties agrees that (a) the  obligations of the
parties  hereunder shall be interpreted in such a manner as to accomplish  that purpose,  (b) the parties'
obligations  hereunder  will be  supplemented  and  modified in writing,  as agreed to and executed by the
parties hereto, as necessary to be consistent with any such amendments,  interpretive  advice or guidance,
convention or consensus  among active  participants  in the  asset-backed  securities  markets,  advice of
counsel,  or otherwise in respect of the  requirements of Regulation AB, (c) the parties shall comply with
reasonable  requests  made by the Sponsor,  or the  Depositor,  or the Master  Servicer or the  Securities
Administrator for delivery of additional or different  information as the Sponsor,  the Depositor,  or the
Master  Servicer or the Securities  Administrator  may determine in good faith is necessary to comply with
the provisions of Regulation  AB, and (d) no amendment of this  Agreement  shall be required to effect any
such changes in the parties' obligations as are necessary to accommodate  evolving  interpretations of the
provisions  of Regulation  AB. All costs,  expenses,  fees,  liabilities,  charges and amounts  (including
legal fees)  incurred by the Trustee in  connection  with this Section 3.23 shall be fully  reimbursed  to
the Trustee pursuant to Section 4.05(l).


                                                ARTICLE IV
                                                 Accounts

         Section 4.01.     Protected  Accounts.  (a) The Master  Servicer  shall enforce the obligation of
each Servicer to establish and maintain a Protected  Account in accordance  with the applicable  Servicing
Agreement,  with records to be kept with respect  thereto on a Mortgage Loan by Mortgage Loan basis,  into
which  accounts  shall be  deposited  within 48 hours (or as of such other time  specified  in the related
Servicing  Agreement) of receipt,  all collections of principal and interest on any Mortgage Loan and with
respect to any REO Property received by a Servicer,  including Principal Prepayments,  Insurance Proceeds,
Liquidation  Proceeds and advances made from the  Servicer's  own funds (less  servicing  compensation  as
permitted by the applicable  Servicing  Agreement in the case of any Servicer) and all other amounts to be
deposited in the Protected  Account.  Servicing  Compensation in the form of assumption fees, if any, late
payment charges,  as collected,  if any, or otherwise  (including certain Prepayment Charges to the extent
such charges are retained by the related Servicer  pursuant to the related  Servicing  Agreement) shall be
retained by the  applicable  Servicer and shall not be deposited in the  Protected  Account.  The Servicer
is hereby  authorized to make withdrawals from and deposits to the related  Protected Account for purposes
required or permitted by this Agreement.  To the extent provided in the related Servicing  Agreement,  the
Protected  Account shall be held by a Designated  Depository  Institution  and  segregated on the books of
such institution in the name of the Trustee for the benefit of Certificateholders.

         (b)      To the extent  provided  in the  related  Servicing  Agreement,  amounts on deposit in a
Protected  Account may be invested in Permitted  Investments in the name of the Trustee for the benefit of
Certificateholders  and,  except as provided in the preceding  paragraph,  not  commingled  with any other
funds.  Such  Permitted  Investments  shall mature,  or shall be subject to redemption or  withdrawal,  no
later than the date on which such funds are  required  to be  withdrawn  for  deposit in the  Distribution
Account,  and  shall  be  held  until  required  for  such  deposit.  The  income  earned  from  Permitted
Investments  made  pursuant  to this  Section 4.01  shall  be  paid  to the  related  Servicer  under  the
applicable  Servicing  Agreement,  and the  risk  of loss of  moneys  required  to be  distributed  to the
Certificateholders  resulting  from  such  investments  shall be  borne by and be the risk of the  related
Servicer.  The related  Servicer (to the extent  provided in the  Servicing  Agreement)  shall deposit the
amount of any such loss in the Protected  Account within two Business Days of receipt of  notification  of
such loss but not later than the second  Business Day prior to the  Distribution  Date on which the moneys
so invested are required to be distributed to the Certificateholders.

         (c)      To the extent  provided in the related  Servicing  Agreement and subject to this Article
IV, on or before each Servicer  Remittance  Date, the related Servicer shall withdraw or shall cause to be
withdrawn  from its  Protected  Accounts  and shall  immediately  deposit or cause to be  deposited in the
Distribution  Account  amounts  representing  the  following  collections  and  payments  (other than with
respect  to  principal  of or  interest  on the  Mortgage  Loans due on or before the  Cut-off  Date) with
respect to each Loan Group:

                  (i)      Scheduled  Payments on the  Mortgage  Loans  received  or any  related  portion
thereof  advanced by such  Servicer  pursuant to its Servicing  Agreement  which were due during or before
the related Due Period,  net of the amount  thereof  comprising its Servicing Fee or any fees with respect
to any lender-paid primary mortgage insurance policy;

                  (ii)     Full  Principal   Prepayments  and  any  Liquidation  Proceeds  and  Subsequent
Recoveries  received  by such  Servicer  with  respect to the  Mortgage  Loans in the  related  Prepayment
Period,  with interest to the date of prepayment or liquidation,  net of the amount thereof comprising its
Servicing Fee;

                  (iii)    Partial Principal  Prepayments received by such Servicer for the Mortgage Loans
in the related Prepayment Period;

                  (iv)     Any  amount  to be used  as a  Monthly  Advance  or any  Compensating  Interest
Payments; and

                  (v)      Any amounts  required to be paid by the Servicers  under the related  Servicing
Agreements  with respect to clauses (a) and (b) of the  definition of Interest  Shortfall  with respect to
the related Mortgage Loans for the related Distribution Date.

         (d)      Withdrawals  may be  made  from an  Account  only to make  remittances  as  provided  in
Section 4.01(c),  4.04 and 4.05, to reimburse the Master Servicer or a Servicer for Monthly Advances which
have been recovered by subsequent  collections from the related Mortgagor,  to remove amounts deposited in
error,  to remove fees,  charges or other such amounts  deposited  on a temporary  basis,  or to clear and
terminate  the  account at the  termination  of this  Agreement  in  accordance  with  Section  10.01.  As
provided in Sections  4.01(c) and 4.04(b) certain  amounts  otherwise due to the Servicers may be retained
by them and need not be deposited in the Distribution Account.

         (e)      The Master  Servicer  shall not itself waive (or  authorize a Servicer to waive,  unless
such Servicer is allowed to waive in accordance  with the terms of the related  Servicing  Agreement)  any
Prepayment  Charge that the Trust would otherwise be entitled to unless:  (i) the  enforceability  thereof
shall have been  limited by  bankruptcy,  insolvency,  moratorium,  receivership  and other  similar  laws
relating to creditors' rights generally,  (ii) the enforcement  thereof is illegal, or any local, state or
federal  agency has  threatened  legal action if the  prepayment  penalty is enforced,  (iii) the mortgage
debt has been  accelerated  in connection  with a foreclosure  or other  involuntary  payment or (iv) such
waiver is  standard  and  customary  in  servicing  similar  Mortgage  Loans and relates to a default or a
reasonably  foreseeable  default and would, in the reasonable  judgment of the Master  Servicer,  maximize
recovery  of total  proceeds  taking  into  account  the value of such  Prepayment  Charge and the related
Mortgage Loan. In no event will the Master  Servicer  itself waive a Prepayment  Charge in connection with
a  refinancing  of a Mortgage Loan that is not related to a default or a reasonably  foreseeable  default.
If a  Prepayment  Charge is waived  by the  Master  Servicer,  but does not meet the  standards  described
above,  then the Master  Servicer  is  required  to pay the  amount of such  waived  Prepayment  Charge by
depositing such amount into the Distribution  Account by the immediately  succeeding  Distribution Account
Deposit Date.

         Section 4.02.     [Reserved].

         Section 4.03.     [Reserved].

         Section 4.04.     Distribution  Account.  (a) The Securities  Administrator  shall  establish and
maintain in the name of the Trustee, for the benefit of the  Certificateholders,  the Distribution Account
as a segregated trust account or accounts.

         (b)      The  Master  Servicer  and  the  Securities  Administrator  will  each  deposit  in  the
Distribution Account as identified and as received by each of them, the following amounts:

                  (i)      Any amounts received from the Servicers and constituting Available Funds;

                  (ii)     Any Monthly Advance and any Compensating  Interest Payments required to be made
by the Master Servicer pursuant to this Agreement;

                  (iii)    Any Insurance Proceeds or Net Liquidation  Proceeds received by or on behalf of
the Master Servicer or which were not deposited in a Protected Account;

                  (iv)     The  Repurchase  Price with  respect to any  Mortgage  Loans  purchased  by the
Sponsor  pursuant to the Mortgage  Loan Purchase  Agreement or Sections  2.02 or 2.03 hereof,  any amounts
which are to be treated  pursuant to Section 2.04  of this Agreement as the payment of a Repurchase  Price
in connection  with the tender of a Substitute  Mortgage Loan by the Sponsor,  the  Repurchase  Price with
respect to any Mortgage Loans purchased by the Company pursuant to  Section 3.21,  and all proceeds of any
Mortgage  Loans or property  acquired with respect  thereto  repurchased  by the Depositor or its designee
pursuant to Section 10.01;

                  (v)      Any amounts  required to be deposited  with respect to losses on investments of
deposits in an Account;

                  (vi)     Any amounts  received by the Master  Servicer or Securities  Administrator,  or
required to be paid by the Master  Servicer,  in connection  with any Prepayment  Charge on the Prepayment
Charge Loans; and

                  (vii)    Any other amounts  received by or on behalf of the Master Servicer and required
to be deposited in the Distribution Account pursuant to this Agreement.

         (c)      All  amounts  deposited  to the  Distribution  Account  shall be held by the  Securities
Administrator  in the  name  of the  Trustee  in  trust  for  the  benefit  of the  Certificateholders  in
accordance with the terms and provisions of this Agreement.

         (d)      The  requirements for crediting the  Distribution  Account shall be exclusive,  it being
understood and agreed that,  without  limiting the generality of the foregoing,  payments in the nature of
(i) late  payment  charges  or  assumption,  tax  service,  statement  account  or  payoff,  substitution,
satisfaction,  release and other like fees and charges and (ii) the items  enumerated in Section 4.05 with
respect to the Securities  Administrator,  the Master Servicer and the Servicers,  need not be credited by
the  Master  Servicer  or the  Servicers  to the  Distribution  Account.  Amounts  received  by the Master
Servicer or the Securities  Administrator in connection with Prepayment  Charges on the Prepayment  Charge
Loans shall be  deposited  into the Class XP Reserve  Account by such party upon receipt  thereof.  In the
event that the Master Servicer or the Securities  Administrator  shall deposit or cause to be deposited to
the Distribution  Account any amount not required to be credited  thereto,  the Securities  Administrator,
upon receipt of a written request  therefor signed by a Servicing  Officer of the Master  Servicer,  shall
promptly   transfer  such  amount  to  the  Master   Servicer,   any  provision  herein  to  the  contrary
notwithstanding.

         (e)      The  Distribution  Account shall constitute a trust account of the Trust Fund segregated
on the books of the  Securities  Administrator  and held by the Securities  Administrator  in trust in its
Corporate  Trust  Office,  and the  Distribution  Account  and the funds  deposited  therein  shall not be
subject  to, and shall be  protected  from,  all claims,  liens,  and  encumbrances  of any  creditors  or
depositors of the Securities  Administrator or the Master Servicer  (whether made directly,  or indirectly
through  a  liquidator  or  receiver  of  the  Securities  Administrator  or  the  Master  Servicer).  The
Distribution  Account shall be an Eligible  Account.  The amount at any time credited to the  Distribution
Account,  if  invested,  shall be  invested  in the name of the  Trustee,  in such  Permitted  Investments
selected by the Master  Servicer or the Depositor.  The Master  Servicer or the Depositor shall select the
Permitted  Investments for the funds on deposit in the  Distribution  Account.  All Permitted  Investments
shall mature or be subject to redemption or  withdrawal  on or before,  and shall be held until,  the next
succeeding   Distribution   Date  if  the  obligor  for  such  Permitted   Investment  is  the  Securities
Administrator  or, if such  obligor is any other  Person,  the Business Day  preceding  such  Distribution
Date,  in the case of Permitted  Investments  for the benefit of the Master  Servicer  and the  Depositor.
With respect to the Distribution  Account and the funds deposited  therein,  the Securities  Administrator
shall take such  action as may be  necessary  to ensure that the  Certificateholders  shall be entitled to
the  priorities  afforded  to such a trust  account  (in  addition  to a claim  against  the estate of the
Trustee) as provided by 12 U.S.C. § 92a(e), and applicable  regulations  pursuant thereto,  if applicable,
or any applicable comparable state statute applicable to state chartered banking corporations.

         (f)      Any and all  investment  earnings  and losses on amounts on deposit in the  Distribution
Account shall be for the account of the Master  Servicer.  The Master  Servicer from time to time shall be
permitted to withdraw or receive  distribution  of any and all investment  earnings from the  Distribution
Account  on  behalf  of  itself.   The  risk  of  loss  of  moneys  required  to  be  distributed  to  the
Certificateholders  resulting  from  such  investments  shall be  borne  by and be the risk of the  Master
Servicer  based on the Permitted  Investments  on which such loss is incurred.  The Master  Servicer shall
deposit the amount of any such loss in the  Distribution  Account  within two Business  Days of receipt of
notification  of such loss but not later than the  Distribution  Date on which the moneys so invested  are
required to be distributed to the Certificateholders.

         (g)      In the  event  that the  Master  Servicer  and  Securities  Administrator  are no longer
affiliated,  the Master  Servicer shall establish and maintain an account  separate from the  Distribution
Account  into which any funds  remitted by the  Company and  Servicers  will be  deposited.  No later than
noon New York time on the Business Day prior to each  Distribution  Date, the Master  Servicer shall remit
any such funds to the Paying Agent for deposit in the  Distribution  Account.  The Master  Servicer  shall
make the following permitted withdrawals and transfers from such account:

                  (i)      The  Master  Servicer  will,  from  time to time on demand  of the  Company,  a
Servicer or the  Securities  Administrator,  make or cause to be made such  withdrawals  or transfers from
the  account as the Master  Servicer  has  designated  for such  transfer or  withdrawal  pursuant to this
Agreement and the related  Servicing  Agreement.  The Master  Servicer may clear and terminate the account
pursuant to Section 10.01 and remove amounts from time to time deposited in error.

                  (ii)     On an ongoing  basis,  the Master  Servicer  shall  withdraw  from the  account
(i) any expenses,  costs and liabilities  recoverable by the Trustee, the Master Servicer,  the Securities
Administrator  or the Custodian  pursuant to Sections 3.03, 7.04 and 9.05 and (ii) any  amounts payable to
the Master Servicer as set forth in  Section 3.14;  provided,  however,  that the Master Servicer shall be
obligated to pay from its own funds any amounts which it is required to pay under Section 7.03(a).

                  (iii)    In addition,  on or before each Business Day prior to each  Distribution  Date,
the Master Servicer shall deposit in the  Distribution  Account (or remit to the Securities  Administrator
for deposit therein) any Monthly  Advances  required to be made by the Master Servicer with respect to the
Mortgage Loans.

                  (iv)     No  later  than  noon  New  York  time  on  each  Business  Day  prior  to each
Distribution  Date, the Master  Servicer will transfer all Available  Funds on deposit in the account with
respect to the related Distribution Date to the Paying Agent for deposit in the Distribution Account.

         Section 4.05.     Permitted   Withdrawals  and  Transfers  from  the  Distribution  Account.  The
Securities  Administrator  will,  from time to time on demand of the Master  Servicer  (or with respect to
clause (xii) hereto,  on demand of the Trustee,  the Securities  Administrator or the Custodian),  make or
cause to be made such  withdrawals or transfers from the  Distribution  Account as the Master Servicer has
designated for such transfer or withdrawal  pursuant to this Agreement and the Servicing  Agreements or as
the Securities Administrator deems necessary for the following purposes:

              (i)          to reimburse the Master Servicer or any Servicer for any Monthly Advance of its
own funds, the right of the Master Servicer or a  Servicer  to reimbursement  pursuant  to this  subclause
(i) being  limited to amounts  received on a particular  Mortgage Loan (including,  for this purpose,  the
Repurchase Price therefor,  Insurance Proceeds and Liquidation  Proceeds) which represent late payments or
recoveries  of the  principal  of or interest on such  Mortgage  Loan with  respect to which such  Monthly
Advance was made;

              (ii)         to reimburse the Master Servicer or any Servicer from  Insurance   Proceeds  or
Liquidation  Proceeds  relating to a particular  Mortgage Loan for amounts expended by the Master Servicer
or such  Servicer in good faith in  connection  with the  restoration  of the related  Mortgaged  Property
which was damaged by an Uninsured Cause or in connection with the liquidation of such Mortgage Loan;

              (iii)        to  reimburse  the Master  Servicer or any  Servicer  from  Insurance  Proceeds
relating to a particular  Mortgage Loan for insured  expenses  incurred with respect to such Mortgage Loan
and to  reimburse  the Master  Servicer or such  Servicer  from  Liquidation  Proceeds  from a  particular
Mortgage Loan for  Liquidation  Expenses  incurred with respect to such Mortgage  Loan;  provided that the
Master  Servicer  shall not be  entitled to  reimbursement  for  Liquidation  Expenses  with  respect to a
Mortgage  Loan to the extent that (i) any amounts with respect to such  Mortgage  Loan were paid as Excess
Liquidation  Proceeds  pursuant to clause (xi) of this Section  4.05(a) to the Master  Servicer;  and (ii)
such Liquidation Expenses were not included in the computation of such Excess Liquidation Proceeds;

              (iv)         to  pay  the  Master Servicer or any Servicer, as appropriate, from Liquidation
Proceeds or Insurance Proceeds received in connection with the liquidation of any Mortgage Loan, the amount
which the Master Servicer or such Servicer would have been entitled to receive  under  clause (ix) of this
Section  4.05(a)  as  servicing  compensation  on  account  of each  defaulted  scheduled  payment on such
Mortgage Loan if paid in a timely manner by the related Mortgagor;

              (v)          to pay the  Master Servicer  or any Servicer from the Repurchase  Price for any
Mortgage Loan,  the amount which the Master  Servicer or such Servicer would have been entitled to receive
under clause (ix) of this Section 4.05(a) as servicing compensation;

              (vi)         to reimburse the Master Servicer or any  Servicer for  advances of funds (other
than Monthly Advances) made with respect to the Mortgage Loans, and the right to reimbursement pursuant to
this clause being limited to amounts received on the related  Mortgage Loan (including,  for this purpose,
the  Repurchase  Price  therefor,  Insurance  Proceeds and  Liquidation  Proceeds)  which  represent  late
recoveries of the payments for which such advances were made;

              (vii)        to  reimburse  the  Master  Servicer  or any  Servicer  for any  Nonrecoverable
Advance that has not been reimbursed pursuant to clauses (i) and (vi);

              (viii)       to pay the Master Servicer as set forth in Section 3.14;

              (ix)         to reimburse the Master Servicer for expenses, costs and liabilities incurred by
and reimbursable to it pursuant to Sections 3.03, 7.04(c) and (d);

              (x)          to pay to the Master Servicer, as additional servicing compensation, any  Excess
Liquidation Proceeds to the extent not retained by the related Servicer;

              (xi)         to reimburse or pay any Servicer any such amounts as are due thereto under  the
applicable  Servicing  Agreement  and have not been  retained  by or paid to the  Servicer,  to the extent
provided in the related  Servicing  Agreement  (including any amounts owed to the Company for any Mortgage
Loans  subserviced  on behalf of the  Company,  to the extent  such  amounts  are  received  by the Master
Servicer or the Securities Administrator);

              (xii)        to reimburse the Trustee,  the  Securities  Administrator  or the Custodian for
expenses, costs and liabilities incurred by or reimbursable to it pursuant to this Agreement;

              (xiii)       to remove amounts deposited in error;

              (xiv)        to clear and terminate the Distribution Account pursuant to Section 10.01; and

              (xv)         to pay the Depositor as set forth in Section 4.04(e).

              (xvi)        The Securities Administrator shall keep and maintain separate accounting,  on a
Mortgage  Loan by Mortgage Loan basis and shall provide a copy to the  Securities  Administrator,  for the
purpose of  accounting  for any  reimbursement  from the  Distribution  Account  pursuant  to clauses  (i)
through  (vi) and  (viii) or with  respect  to any such  amounts  which  would  have been  covered by such
clauses  had the  amounts  not been  retained  by the  Master  Servicer  without  being  deposited  in the
Distribution  Account under Section  4.04(b).  Reimbursements  made pursuant to clauses (vii),  (ix), (xi)
and (xii) will be  allocated  between the Loan  Groups pro rata based on the  aggregate  Stated  Principal
Balances of the Mortgage Loans in each Loan Group.

              (xvii)       On each Distribution  Date, the Securities  Administrator  shall distribute the
Interest Funds,  Principal Funds and Available Funds to the extent on deposit in the Distribution  Account
for each Loan Group to the Holders of the related Certificates in accordance with Article VI.

         Section 4.06.     Reserve Fund. (a) On or before the Closing  Date,  the Securities Administrator
shall establish one or more segregated trust accounts (the  "Reserve Fund") in the name of the  Trustee on
behalf  of the  Holders  of  the Group  I  Offered,  the  Class  I-B-4  Certificates  and the  Class  B-IO
Certificates.  The Reserve Fund must be an Eligible  Account.  The Reserve Fund shall be entitled "Reserve
Fund,  Citibank,  N.A. as Trustee f/b/o holders of Structured  Asset Mortgage  Investments  II Inc.,  Bear
Stearns  ALT-A  Trust  2007-2,  Mortgage  Pass-Through  Certificates,   Series  2007-2."   The  Securities
Administrator  shall demand  payment of all money  payable by the  Counterparty  under the Cap  Contracts.
The  Securities  Administrator  shall  deposit in the Reserve  Fund all  payments  received by it from the
Counterparty  pursuant  to the Cap  Contracts  and,  prior to  distribution  of such  amounts  pursuant to
Section 6.01(a),  all payments  described under the Ninth and Tenth clauses of Section  6.01(a).   All Cap
Contract Payment Amounts  received from Cap Contracts and the amounts  described in the Tenth and Eleventh
clauses of Section  6.01(a)  deposited to the Reserve  Fund shall be held by the Securities  Administrator
in the name of the  Trustee on behalf of the Trust,  in trust for the  benefit of the Holders of the Group
I  Offered   Certificates  and  the  Class  I-B-4  Certificates,   as  applicable,   and  the  Class  B-IO
Certificateholders in  accordance  with the terms and provisions of this Agreement.  On each  Distribution
Date, the Securities  Administrator  shall distribute  amounts on deposit in the Reserve Fund to the Group
I Offered,  Class I-B-4 and Class B-IO  Certificateholders  in accordance with the Ninth and Tenth clauses
of Section 6.01(a) and Section 6.01(b).

         (b)      The  Reserve  Fund  is  an  "outside  reserve  fund"  within  the  meaning  of  Treasury
Regulation  Section  1.860G-2(h)  and shall be an asset of the Trust  Fund but not an asset of any  2007-2
REMIC.  The  Securities  Administrator  on behalf of the Trust shall be the  nominal  owner of the Reserve
Fund. For federal income tax purposes,  the Class  B-IO Certificateholders  shall be the beneficial owners
of the Reserve Fund,  subject to the power of the  Securities  Administrator  to distribute  amounts under
the Tenth and Eleventh  clauses of Section  6.01(a) and Section  6.01(b) and shall report items of income,
deduction,  gain or loss arising therefrom.  For federal income tax purposes,  (i) amounts  distributed to
Group I  Certificateholders  pursuant to the Tenth and Eleventh clauses of Section 6.01(a) will be treated
as  first  distributed  to  the  Class  B-IO   Certificateholders  and  then  paid  from  the  Class  B-IO
Certificateholders  to the applicable  Group I Offered or Class I-B-4  Certificateholders.  Amounts in the
Reserve  Fund  held in  trust  for the  benefit  of the  Group I  Offered,  Class  I-B-4  and  Class  B-IO
Certificateholders  shall, at the written direction of the Class B-IO  Certificateholders,  be invested in
Permitted  Investments  that  mature  no  later  than  the  Business  Day  prior  to the  next  succeeding
Distribution  Date.  If no written  direction  is  received,  the amounts in the Reserve Fund shall remain
uninvested.  Any  losses  on such  Permitted  Investments  shall  not in any  case be a  liability  of the
Securities  Administrator  but  an  amount  equal  to  such  losses  shall  be  given  by the  Class  B-IO
Certificateholders to the Securities  Administrator out of such  Certificateholders' own funds immediately
as realized,  for deposit by the  Securities  Administrator  into the Reserve Fund. To the extent that the
Class B-IO  Certificateholders  have provided the Securities  Administrator with such written direction to
invest such funds in Permitted Investments,  on each Distribution Date the Securities  Administrator shall
distribute all net income and gain from such  Permitted  Investments in the Reserve Fund to the Class B-IO
Certificateholders,  not as a  distribution  in respect of any interest in any 2007-2  REMIC.  All amounts
earned on amounts on deposit  in the  Reserve  Fund held in trust for the  benefit of the Group I Offered,
Class I-B-4 and Class B-IO Certificateholders shall be taxable to the Class B-IO Certificateholders.

         Section 4.07.     Class XP Reserve  Account.  (a) The Securities  Administrator  shall  establish
and  maintain  with itself a  separate,  segregated  trust  account,  which shall be an Eligible  Account,
titled "Reserve Account,  Wells Fargo Bank, National Association,  as Securities  Administrator f/b/o Bear
Stearns ALT-A Trust  2007-2,  Mortgage  Pass-Through  Certificates,  Series  2007-2,  Class XP".  Funds on
deposit in the Class XP Reserve  Account shall be held in trust by the  Securities  Administrator  for the
holders of the Class XP  Certificates.  The Class XP Reserve  Account  will not  represent  an interest in
any 2007-2 REMIC.

         (b)      Any amount on deposit in the Class XP Reserve Account shall be held  uninvested.  On the
Business Day prior to each  Distribution  Date,  the  Securities  Administrator  shall withdraw the amount
then on deposit in the Class XP Reserve Account and deposit such amount into the  Distribution  Account to
be  distributed to the Holders of the related Class XP  Certificates  in accordance  with Section  6.01(c)
and Section  6.02(d),  as  applicable.  In  addition,  on the earlier of (x) the Business Day prior to the
Distribution  Date on which all the  assets of the Trust  Fund are  repurchased  as  described  in Section
10.01(a)  and (y) the  Business  Day prior to the  Distribution  Date  occurring  in  November  2011,  the
Securities  Administrator  shall withdraw the amount on deposit in the Class XP Reserve  Account,  deposit
such  amount into the  Distribution  Account and remit such  amount to the  Securities  Administrator  and
provide  written  instruction to the Securities  Administrator  to pay such amount to the related Class XP
Certificates  in  accordance  with  this  Section  4.07  and  Section  6.01(c)  and  Section  6.02(d),  as
applicable, and following such withdrawal the Class XP Reserve Account shall be closed.

         Section 4.08.     Posted  Collateral  Account.  The Trustee  may,  and does  hereby,  appoint the
Securities  Administrator as its custodian under any Cap Contract.  Upon the occurrence of a Rating Agency
Downgrade  (as  defined in the related Cap  Contract)  or as  otherwise  provided in a Cap  Contract,  the
Securities  Administrator,  on behalf of the Trustee,  shall  establish  and maintain a Posted  Collateral
Account,  which shall be  denominated  "Citibank,  N.A.,  as Trustee  f/b/o  holders of  Structured  Asset
Mortgage  Investments  II Inc.,  Bear Stearns  ALT-A Trust  2007-2,  Mortgage  Pass-Through  Certificates,
Series  2007-2  -  Posted  Collateral  Account."  The  Posted  Collateral  Account  shall  be an  Eligible
Account.  The Securities  Administrator  shall deposit into such account any amounts required to be posted
by the Counterparty pursuant to a Cap Contract.


                                                ARTICLE V
                                               Certificates

         Section 5.01.     Certificates.   (a)  The   Depository,   the  Depositor   and  the   Securities
Administrator  have  entered  into a Depository  Agreement  dated as of the Closing Date (the  "Depository
Agreement").   Except  for  the  Residual  Certificates,  the  Private  Certificates  and  the  Individual
Certificates and as provided in Section 5.01(b),  the  Certificates  shall at all times remain  registered
in the name of the  Depository  or its nominee  and at all times:  (i) registration  of such  Certificates
may  not be  transferred  by  the  Securities  Administrator  except  to a  successor  to the  Depository;
(ii) ownership  and transfers of registration of such Certificates on the books of the Depository shall be
governed by applicable  rules  established by the Depository;  (iii) the  Depository may collect its usual
and  customary  fees,  charges  and  expenses  from  its  Depository  Participants;  (iv)  the  Securities
Administrator  shall  deal  with the  Depository  as  representative  of such  Certificate  Owners  of the
respective Class of  Certificates for purposes of exercising the rights of  Certificateholders  under this
Agreement,  and requests and  directions  for and votes of such  representative  shall not be deemed to be
inconsistent if they are made with respect to different  Certificate  Owners;  and (v) the Trustee and the
Securities  Administrator  may rely and shall be fully protected in relying upon information  furnished by
the Depository with respect to its Depository Participants.

         The Residual  Certificates and the Private Certificates are initially Physical  Certificates.  If
at any  time  the  Holders  of all of the  Certificates  of one or more  such  Classes  request  that  the
Securities  Administrator  cause such Class to become Global  Certificates,  the Securities  Administrator
and the Depositor  will take such action as may be reasonably  required to cause the  Depository to accept
such Class or Classes for trading if it may legally be so traded.

         All transfers by Certificate  Owners of such respective  Classes of Book-Entry  Certificates  and
any Global  Certificates  shall be made in accordance  with the  procedures  established by the Depository
Participant or brokerage firm  representing  such Certificate  Owners.  Each Depository  Participant shall
only transfer  Book-Entry  Certificates  of  Certificate  Owners it  represents or of brokerage  firms for
which it acts as agent in accordance with the Depository's normal procedures.

         (b)      If (i)(A) the  Depositor  advises  the  Securities  Administrator  in  writing  that the
Depository is no longer willing or able to properly discharge its  responsibilities  as Depository and (B)
the  Depositor  is unable to locate a  qualified  successor  within 30 days or (ii) the  Depositor  at its
option advises the Securities  Administrator in writing that it elects to terminate the book-entry  system
through the  Depository,  the  Securities  Administrator  shall  request  that the  Depository  notify all
Certificate  Owners of the  occurrence  of any such event and of the  availability  of  definitive,  fully
registered  Certificates  to  Certificate  Owners  requesting  the same.  Upon surrender to the Securities
Administrator of the  Certificates by the Depository,  accompanied by registration  instructions  from the
Depository for registration, the Securities Administrator shall issue the definitive Certificates.

         In addition,  if an Event of Default has  occurred  and is  continuing,  each  Certificate  Owner
materially adversely affected thereby may at its option request a definitive  Certificate  evidencing such
Certificate  Owner's  interest in the related Class of Certificates.  In order to make such request,  such
Certificate  Owner shall,  subject to the rules and procedures of the  Depository,  provide the Depository
or the related  Depository  Participant  with directions for the Securities  Administrator  to exchange or
cause the exchange of the Certificate  Owner's  interest in such Class of  Certificates  for an equivalent
interest  in  fully  registered  definitive  form.  Upon  receipt  by  the  Securities   Administrator  of
instructions  from the  Depository  directing the Securities  Administrator  to effect such exchange (such
instructions  to contain  information  regarding the Class of Certificates  and the Certificate  Principal
Balance  being  exchanged,  the  Depository  Participant  account to be  debited  with the  decrease,  the
registered holder of and delivery instructions for the definitive  Certificate,  and any other information
reasonably  required by the Securities  Administrator),  (i) the Securities  Administrator  shall instruct
the  Depository  to reduce the  related  Depository  Participant's  account by the  aggregate  Certificate
Principal  Balance of the  definitive  Certificate,  (ii) the Securities  Administrator  shall execute and
deliver,  in accordance with the  registration  and delivery  instructions  provided by the Depository,  a
Definitive  Certificate  evidencing such  Certificate  Owner's  interest in such Class of Certificates and
(iii) the Securities  Administrator  shall execute a new Book-Entry  Certificate  reflecting the reduction
in the  aggregate  Certificate  Principal  Balance  of such  Class of  Certificates  by the  amount of the
definitive Certificates.

         Neither  the  Depositor  nor the  Securities  Administrator  shall be liable for any delay in the
delivery of any instructions  required  pursuant to this Section 5.01(b) and may conclusively rely on, and
shall be protected in relying on, such instructions.

         (c)      (i)      As provided herein, the REMIC  Administrator will make an election to treat the
segregated  pool of assets  consisting of the Group II Mortgage  Loans and certain  other  related  assets
subject to this Agreement as a REMIC for federal income tax purposes,  and such  segregated pool of assets
will be  designated  as  "REMIC I."  Component  I of the  Class R  Certificates  will  represent  the sole
Class of  "residual  interests" in REMIC I for purposes of the REMIC  Provisions (as defined herein) under
federal  income tax law.  The  following  table  irrevocably  sets forth the  designation,  Uncertificated
Pass-Through  Rate and initial  Uncertificated  Principal  Balance for each of the "regular  interests" in
REMIC I and the  designation and Certificate  Principal  Balance of the Class R Certificates  allocable to
Component I of the Class R Certificates.  None of the REMIC I Regular Interests will be certificated.

                                                                                Initial
Class Designation for each REMIC I     Type of        Uncertificated        Uncertificated
             Interest                  Interest     Pass-Through Rate      Principal Balance
_______________________________________________________________________________________________
II-A-1                                 Regular         Variable(1)          $241,692,000.00
_______________________________________________________________________________________________
II-A-2                                 Regular         Variable(1)           $32,226,000.00
_______________________________________________________________________________________________
II-A-3                                 Regular         Variable(1)           $24,169,000.00
II-B-1                                 Regular         Variable(1)            $8,700,000.00
II-B-2                                 Regular         Variable(1)            $5,478,000.00
II-B-3                                 Regular         Variable(1)            $3,545,000.00
II-B-4                                 Regular         Variable(1)            $2,739,000.00
II-B-5                                 Regular         Variable(1)            $2,095,000.00
II-B-6                                 Regular         Variable(1)            $1,612,590.00
Component I of the Class R                                                            $0.00
Certificates                           Residual            (3)

_______________________
 (1) Each  REMIC I Regular  Interest  will bear  interest  at a  variable  Pass-Through  Rate equal to the
     weighted average of the Net Rates of the Group II Mortgage Loans.
 (2) Component I of the Class R Certificates will not bear interest.

                  (ii)     As provided herein, the REMIC  Administrator will make an election to treat the
segregated  pool of assets  consisting of the Group I Loans and certain other  related  assets  subject to
this  Agreement as a REMIC for federal  income tax purposes,  and such  segregated  pool of assets will be
designated  as  "REMIC II."  Component II of the Class R  Certificates  will  represent  the sole Class of
"residual  interests" in REMIC II for purposes of the REMIC  Provisions  under federal income tax law. The
following table  irrevocably  sets forth the  designation,  Uncertificated  Pass-Through  Rate and initial
Uncertificated  Principal Balance for each of the "regular  interests" in REMIC II and the designation and
Certificate  Principal  Balance  of the Class R  Certificates  allocable  to  Component  II of the Class R
Certificates.  None of the REMIC II Regular Interests will be certificated.

                                                                                Initial
 Class Designation for each REMIC      Type of        Uncertificated        Uncertificated
            II Interest                Interest     Pass-Through Rate      Principal Balance
_______________________________________________________________________________________________
LT1                                    Regular         Variable(1)          $453,558,369.60
LT2                                    Regular         Variable(1)               $14,675.35
LT3                                    Regular            0.00%                  $30,688.11
LT4                                    Regular         Variable(2)               $30,688.11
Component II of the Class R
Certificates                           Regular             (3)                        $0.00

________________

(1)  REMIC II Regular  Interests  LT1 and LT2 will bear  interest at a variable rate equal to the weighted
     average of the Net Rates on the Group I Mortgage Loans.
(2)  REMIC II Regular  Interest  LT4 will bear  interest  at a variable  rate equal to twice the  weighted
     average of the Net Rates on the Group I Mortgage Loans.
(3)  Component II of the Class R Certificates will not bear interest.

                  (ii)     As provided herein, the REMIC  Administrator will make an election to treat the
segregated pool of assets  consisting of the REMIC I Regular  Interests and the REMIC II Regular Interests
and any proceeds  thereof as a REMIC for federal income tax purposes,  and such  segregated pool of assets
will be  designated  as "REMIC III."  Component III of the Class R  Certificates  will  represent the sole
Class of  "residual  interests" in REMIC III for purposes of the REMIC Provisions under federal income tax
law.  The  following  table  irrevocably  sets forth the  designation,  Uncertificated  Pass-Through  Rate
(which is also the Pass-Through Rate for the Related  Certificates) and initial  Uncertificated  Principal
Balance for each of the "regular  interests" in REMIC III, and the designation  and Certificate  Principal
Balance of the Class R Certificates allocable to Component III of the Class R Certificates.


         Class Designation for          Type of                Initial Uncertificated     Uncertificated Pass-Through
         each REMIC III Interest        Interest                    Principal Balance                Rate
         I-A-1                          Regular                          $363,588,000                (1)
         I-A-2                          Regular                           $45,363,000                (1)
         II-A-1                         Regular                          $241,692,000                (2)
         II-A-2                         Regular                           $32,226,000                (2)
         II-A-3                         Regular                           $24,169,000                (3)
         II-X-1                         Regular                          $241,692,000                (4)
         II-X-2                         Regular                           $32,226,000                (5)
         II-X-3                         Regular                           $24,169,000                (6)
         II-B-1                         Regular                            $8,700,000                (7)
         II-BX-1                        Regular                            $8,700,000                (8)
         II-B-2                         Regular                            $5,478,000                (9)
         II-B-3                         Regular                            $3,545,000                (9)
         II-B-4                         Regular                            $2,739,000                (9)
         II-B-5                         Regular                            $2,095,000                (9)
         II-B-6                         Regular                            $1,612,590                (9)
         I-M-1                          Regular                           $16,104,000                (1)
         I-M-2                          Regular                            $9,753,000                (1)
         I-B-1                          Regular                            $4,083,000                (1)
         I-B-2                          Regular                            $2,268,000                (1)
         I-B-3                          Regular                            $2,268,000                (1)
         I-B-4                          Regular                            $3,175,000                (1)
         I-XP                           Regular                                 $0.00                (10)
         II-XP                          Regular                                 $0.00                (10)
         B-IO-I and B-IO-P              Regular                         $7,032,421.14                (11)
         Component III of the
         Class R Certificates           Residual                                $0.00                (12)

___________

(1)  REMIC III Regular Interests I-A-1,  I-A-2,  I-M-1,  I-M-2,  I-B-1,  I-B-2,  I-B-3 and I-B-4 will bear
     interest at a variable rate equal to the least of (i) One-Month LIBOR plus the related  Margin,  (ii)
     11.50% and (iii) the Net Rate Cap.

(2)  On or prior to the Distribution  Date in January 2012, REMIC III Regular  Interests II-A-1 and II-A-2
     will bear  interest at a variable  Pass-Through  Rate equal to the weighted  average of the Net Rates
     of the Group II  Mortgage  Loans  minus  0.552% per  annum.  After the  Distribution  Date in January
     2012,  REMIC III Regular  Interests  II-A-1 and II-A-2 will bear interest at a variable  Pass-Through
     Rate equal to the weighted average of the Net Rates of the  Group II Mortgage Loans.

(3)  On or prior to the  Distribution  Date in January 2012,  REMIC III Regular  Interest II-A-3 will bear
     interest  at a  variable  Pass-Through  Rate  equal to the  weighted  average of the Net Rates of the
     Group II Mortgage Loans minus 0.402% per annum.  After the  Distribution  Date in January 2012, REMIC
     III  Regular  Interest  II-A-3  will bear  interest  at a  variable  Pass-Through  Rate  equal to the
     weighted average of the Net Rates of the  Group II Mortgage Loans.

(4)  On or prior to the  Distribution  Date in January 2012,  REMIC III Regular  Interest II-X-1 will bear
     interest at a fixed  Pass-Through  Rate equal to 0.552% per annum based on a notional amount equal to
     the  Certificate  Principal  Balance of REMIC III Regular  Interest  II-A-1.  After the  Distribution
     Date in  January  2012,  REMIC  III  Regular  Interest  II-X-1  will not bear  any  interest  and the
     Pass-Through Rate will be equal to 0.00% per annum thereon.

(5)  On or prior to the  Distribution  Date in January 2012,  REMIC III Regular  Interest II-X-2 will bear
     interest at a fixed  Pass-Through  Rate equal to 0.552% per annum based on a notional amount equal to
     the  Certificate  Principal  Balance of REMIC III Regular  Interest  II-A-2.  After the  Distribution
     Date in  January  2012,  REMIC  III  Regular  Interest  II-X-2  will not bear  any  interest  and the
     Pass-Through Rate will be equal to 0.00% per annum thereon.

(6)  On or prior to the  Distribution  Date in January 2012,  REMIC III Regular  Interest II-X-3 will bear
     interest at a fixed  Pass-Through  Rate equal to 0.402% per annum based on a notional amount equal to
     the  Certificate  Principal  Balance of REMIC III Regular  Interest  II-A-3.  After the  Distribution
     Date in  January  2012,  REMIC  III  Regular  Interest  II-X-3  will not bear  any  interest  and the
     Pass-Through Rate will be equal to 0.00% per annum thereon.

(7)  On or prior to the  Distribution  Date in January 2012,  REMIC III Regular  Interest II-B-1 will bear
     interest  at a  variable  Pass-Through  Rate  equal to the  weighted  average of the Net Rates of the
     Group II Mortgage Loans minus 0.452% per annum.  After the  Distribution  Date in January 2012, REMIC
     III  Regular  Interest  II-B-1  will bear  interest  at a  variable  Pass-Through  rate  equal to the
     weighted average of the Net Rates of the Group II Mortgage Loans.

(8)  On or prior to the  Distribution  Date in January 2012,  REMIC III Regular Interest II-BX-1 will bear
     interest at a fixed  pass-through  rate equal to 0.452% per annum based on a notional amount equal to
     the certificate  principal balance of the Class II-B-1  Certificates.  After the Distribution Date in
     January  2012,  REMIC III Regular  Interest  II-BX-1 will not bear any interest and the  pass-through
     rate will be equal to 0.00% per annum thereon.

(9)  REMIC III Regular Interests II-B-2,  II-B-3,  II-B-4,  II-B-5 and II-B-6 will each bear interest at a
     variable  Pass-Through  Rate equal to the weighted  average of the Net Rates of the Group II Mortgage
     Loans.

(10)     The  Class XP  Certificates  will  not  bear any  interest.  The  Class XP  Certificates  will be
     entitled to receive  Prepayment  Charges  collected with respect to the Prepayment  Charge Loans. The
     Class XP Certificates will not represent an interest in any REMIC.

(11) The  Class  B-IO  Certificates  will  bear  interest  at a per annum  rate  equal to the  Class  B-IO
     Pass-Through  Rate  on its  Notional  Amount.  Amounts  paid,  or  deemed  paid,  to the  Class  B-IO
     Certificates  shall be deemed to first be paid to REMIC III Regular  Interest  B-IO-I in reduction of
     accrued and unpaid  interest  thereon until such accrued and unpaid  interest shall have been reduced
     to zero and shall  then be deemed  paid to REMIC III  Regular  Interest  B-IO-P in  reduction  of the
     principal balance thereof.

(12) Component III of the Class R Certificates will not bear interest.

                  (iii)    As provided herein, the REMIC  Administrator will make an election to treat the
segregated  pool of assets  consisting of REMIC III Regular  Interests  B-IO-I and B-IO-P and any proceeds
thereof  as a REMIC  for  federal  income  tax  purposes,  and  such  segregated  pool of  assets  will be
designated  as  "REMIC  IV." The  Class  R-X  Certificates  will  represent  the sole  Class of  "residual
interests" in REMIC IV for purposes of the REMIC  Provisions  under federal  income tax law. The following
table   irrevocably   sets  forth  the   designation,   Uncertificated   Pass-Through   Rate  and  initial
Uncertificated  Principal  Balance for the single  "regular  interest" in REMIC IV and the designation and
Certificate Principal Balance of the Class R-X Certificates.

                                                                  Initial
         Class Designation for each REMIC      Type of         Uncertificated          Uncertificated
         IV Interest                           Interest      Principal Balance        Pass-Through Rate
         B-IO                                  Regular         $7,032,421.14                (1)
         Class R-X Certificates                Residual        $0                           (2)

(1)  The  Class  B-IO  Certificates  will  bear  interest  at a per annum  rate  equal to the  Class  B-IO
     Pass-Through  Rate  on its  Notional  Amount.  The  REMIC  IV  Regular  Interest  will  not  have  an
     Uncertificated  Pass-Through Rate, but will be entitled to 100% of all amounts  distributed or deemed
     distributed on REMIC III Regular Interests B-IO-I and B-IO-P.
(2)  The Class R-X Certificates will not bear interest.

         (d)      Solely for  purposes of  Section 1.860G-1(a)(4)(iii) of  the Treasury  regulations,  the
Distribution  Date immediately  following the maturity date for the Mortgage Loan with the latest maturity
date in the  Trust  Fund has been  designated  as the  "latest  possible  maturity  date"  for the REMIC I
Regular  Interests,  REMIC II  Regular  Interests,  REMIC III  Regular  Interests,  the  REMIC IV  Regular
Interest and the Certificates.

         (e)      With  respect  to each  Distribution  Date,  each  Class of  Certificates  shall  accrue
interest during the related  Interest  Accrual  Period.  With respect to each  Distribution  Date and each
such  Class of  Certificates  (other  than the  Residual  Certificates  or the Class  B-IO  Certificates),
interest  shall be  calculated,  on the basis of a 360-day  year and the actual  number of days elapsed in
the  related  Interest  Accrual  Period,  based  upon  the  respective  Pass-Through  Rate set  forth,  or
determined  as provided,  above and the  Certificate  Principal  Balance of such Class  applicable to such
Distribution  Date.  With  respect to each  Distribution  Date and the Class B-IO  Certificates,  interest
shall be calculated,  on the basis of a 360-day year  consisting of twelve 30-day  months,  based upon the
Pass-Through  Rate set forth,  or  determined  as provided,  above and the  Notional  Amount of such Class
applicable to such Distribution Date.

         (f)      The  Certificates  shall be  substantially  in the forms set forth in Exhibits A-1, A-2,
A-3, A-4,  A-5-1,  A-5-2,  A-6, A-7, A-8, A-9, A-10, A-11 and A-12. On original  issuance,  the Securities
Administrator  shall sign,  countersign and shall deliver them at the direction of the Depositor.  Pending
the  preparation  of definitive  Certificates  of any Class,  the  Securities  Administrator  may sign and
countersign  temporary  Certificates  that  are  printed,   lithographed  or  typewritten,  in  authorized
denominations  for Certificates of such Class,  substantially of the tenor of the definitive  Certificates
in lieu of which  they are issued  and with such  appropriate  insertions,  omissions,  substitutions  and
other variations as the officers or authorized  signatories executing such Certificates may determine,  as
evidenced by their execution of such  Certificates.  If temporary  Certificates are issued,  the Depositor
will cause definitive  Certificates to be prepared without  unreasonable  delay.  After the preparation of
definitive  Certificates,  the temporary  Certificates  shall be exchangeable for definitive  Certificates
upon  surrender of the  temporary  Certificates  at the office of the  Securities  Administrator,  without
charge to the Holder.  Upon  surrender for  cancellation  of any one or more temporary  Certificates,  the
Securities  Administrator  shall sign and  countersign  and deliver in exchange  therefor a like aggregate
principal  amount,  in authorized  denominations  for such Class,  of definitive  Certificates of the same
Class.  Until so  exchanged,  such  temporary  Certificates  shall in all respects be entitled to the same
benefits as definitive Certificates.

         (g)      Each Class of  Book-Entry  Certificates  will be registered as a single  Certificate  of
such  Class held by a nominee of the  Depository or the DTC Custodian,  and  beneficial  interests will be
held by investors through the book-entry  facilities of the Depository in minimum  denominations of (i) in
the case of the Senior  Certificates,  $25,000 and in each case increments of $1.00 in excess thereof, and
(ii) in the case of the  Offered  Subordinate  Certificates,  $25,000  and  increments  of $1.00 in excess
thereof,  except that one  Certificate of each such Class may be issued in a different  amount so that the
sum of the  denominations  of all  outstanding  Certificates  of such  Class shall  equal the  Certificate
Principal  Balance of such Class on the Closing Date. On the Closing Date,  the  Securities  Administrator
shall  execute and  countersign  Physical  Certificates  all in an aggregate  principal  amount that shall
equal the  Certificate  Principal  Balance of such  Class on the Closing  Date.  The Group II  Non-offered
Subordinate  Certificates  shall  be  issued  in  certificated  fully-registered  form in  minimum  dollar
denominations  of $25,000 and  integral  multiples  of $1.00 in excess  thereof,  except that one Group II
Non-offered  Subordinate  Certificate of each Class may be issued in a different amount so that the sum of
the  denominations  of all  outstanding  Private  Certificates of such  Class shall  equal the Certificate
Principal  Balance of such Class on the Closing Date.  The Residual  Certificates  shall each be issued in
certificated  fully-registered  form with no  denomination.  Each Class of  Global  Certificates,  if any,
shall be issued  in fully  registered  form in  minimum  dollar  denominations  of  $25,000  and  integral
multiples of $1.00 in excess  thereof,  except that one  Certificate  of each  Class may be in a different
denomination  so that the sum of the  denominations  of all outstanding  Certificates of such  Class shall
equal the  Certificate  Principal  Balance of such Class on the Closing  Date.  On the Closing  Date,  the
Securities  Administrator  shall  execute  and  countersign  (i) in  the  case  of each  Class of  Offered
Certificates,  the Certificate in the entire  Certificate  Principal  Balance of the respective  Class and
(ii) in the case of each  Class of  Private  Certificates,  Individual  Certificates  all in an  aggregate
principal amount that shall equal the Certificate  Principal Balance of each such respective  Class on the
Closing  Date.  The  Certificates  referred  to in clause  (i) and  if at any time  there are to be Global
Certificates,  the Global  Certificates  shall be delivered by the Depositor to the Depository or pursuant
to the Depository's  instructions,  shall be delivered by the Depositor on behalf of the Depository to and
deposited with the DTC Custodian.  The Securities  Administrator  shall sign the Certificates by facsimile
or manual  signature and countersign  them by manual  signature on behalf of the Securities  Administrator
by one or more  authorized  signatories,  each of whom shall be  Responsible  Officers  of the  Securities
Administrator  or its agent.  A  Certificate  bearing the manual and facsimile  signatures of  individuals
who were the authorized  signatories of the Securities  Administrator or its agent at the time of issuance
shall  bind the  Securities  Administrator,  notwithstanding  that  such  individuals  or any of them have
ceased to hold such positions prior to the delivery of such Certificate.

         (h)      No Certificate  shall be entitled to any benefit under this  Agreement,  or be valid for
any purpose,  unless there  appears on such  Certificate  the manually  executed  countersignature  of the
Securities  Administrator  or  its  agent,  and  such  countersignature  upon  any  Certificate  shall  be
conclusive  evidence,  and the only evidence,  that such  Certificate has been duly executed and delivered
hereunder.   All  Certificates  issued  on  the  Closing  Date  shall  be  dated  the  Closing  Date.  All
Certificates issued thereafter shall be dated the date of their countersignature.

         (i)      The Closing Date is hereby  designated  as the "startup" day of each 2007-2 REMIC within
the meaning of Section 860G(a)(9) of the Code.

         (j)      For  federal  income tax  purposes,  each  2007-2  REMIC shall have a tax year that is a
calendar year and shall report income on an accrual basis.

         (k)      The Securities  Administrator  on behalf of the Trustee shall cause each 2007-2 REMIC to
timely  elect  to  be  treated  as a  REMIC  under  Section 860D  of  the  Code.  Any  inconsistencies  or
ambiguities in this Agreement or in the  administration of any Trust established  hereby shall be resolved
in a manner that preserves the validity of such elections.

         (l)      The  following  legend  shall be  placed  on the  Residual  Certificates,  whether  upon
original  issuance or upon issuance of any other  Certificate  of any such Class in  exchange  therefor or
upon transfer thereof:

                  ANY RESALE,  TRANSFER OR OTHER  DISPOSITION OF THIS  CERTIFICATE MAY BE MADE ONLY IF THE
                  PROPOSED  TRANSFEREE  PROVIDES  A TRANSFER  AFFIDAVIT  TO THE  MASTER  SERVICER  AND THE
                  SECURITIES  ADMINISTRATOR  THAT (1) SUCH  TRANSFEREE IS NOT (A) THE UNITED  STATES,  ANY
                  STATE OR POLITICAL  SUBDIVISION  THEREOF,  ANY POSSESSION OF THE UNITED  STATES,  OR ANY
                  AGENCY OR INSTRUMENTALITY  OF ANY OF THE FOREGOING (OTHER THAN AN INSTRUMENTALITY  WHICH
                  IS A  CORPORATION  IF ALL OF ITS  ACTIVITIES  ARE  SUBJECT TO TAX AND EXCEPT FOR FREDDIE
                  MAC, A MAJORITY OF ITS BOARD OF DIRECTORS IS NOT  SELECTED BY SUCH  GOVERNMENTAL  UNIT),
                  (B)  A  FOREIGN   GOVERNMENT,   ANY  INTERNATIONAL   ORGANIZATION,   OR  ANY  AGENCY  OR
                  INSTRUMENTALITY  OF EITHER OF THE FOREGOING,  (C) ANY  ORGANIZATION  (OTHER THAN CERTAIN
                  FARMERS'  COOPERATIVES  DESCRIBED  IN SECTION  521 OF THE CODE) WHICH IS EXEMPT FROM THE
                  TAX  IMPOSED BY CHAPTER 1 OF THE CODE  UNLESS  SUCH  ORGANIZATION  IS SUBJECT TO THE TAX
                  IMPOSED BY SECTION  511 OF THE CODE  (INCLUDING  THE TAX  IMPOSED BY SECTION  511 OF THE
                  CODE  ON  UNRELATED   BUSINESS  TAXABLE  INCOME),   (D)  RURAL  ELECTRIC  AND  TELEPHONE
                  COOPERATIVES  DESCRIBED  IN SECTION  1381(a)(2)(C)  OF THE CODE,  (E) AN ELECTING  LARGE
                  PARTNERSHIP  UNDER  SECTION  775(a)  OF THE  CODE  (ANY  SUCH  PERSON  DESCRIBED  IN THE
                  FOREGOING   CLAUSES  (A),  (B),  (C),  (D)  OR  (E)  BEING  HEREIN   REFERRED  TO  AS  A
                  "DISQUALIFIED  ORGANIZATION"),  OR (F) AN AGENT OF A DISQUALIFIED  ORGANIZATION,  (2) NO
                  PURPOSE OF SUCH  TRANSFER IS TO IMPEDE THE  ASSESSMENT OR COLLECTION OF TAX AND (3) SUCH
                  TRANSFEREE  SATISFIES CERTAIN ADDITIONAL  CONDITIONS RELATING TO THE FINANCIAL CONDITION
                  OF  THE  PROPOSED  TRANSFEREE.  NOTWITHSTANDING  THE  REGISTRATION  IN  THE  CERTIFICATE
                  REGISTER  OR  ANY  TRANSFER,  SALE  OR  OTHER  DISPOSITION  OF  THIS  CERTIFICATE  TO  A
                  DISQUALIFIED   ORGANIZATION   OR  AN  AGENT  OF  A   DISQUALIFIED   ORGANIZATION,   SUCH
                  REGISTRATION  SHALL BE DEEMED  TO BE OF NO LEGAL  FORCE OR  EFFECT  WHATSOEVER  AND SUCH
                  PERSON  SHALL  NOT BE  DEEMED  TO BE A  CERTIFICATEHOLDER  FOR  ANY  PURPOSE  HEREUNDER,
                  INCLUDING,  BUT NOT LIMITED TO, THE RECEIPT OF DISTRIBUTIONS ON THIS  CERTIFICATE.  EACH
                  HOLDER OF THIS  CERTIFICATE  BY ACCEPTANCE OF THIS  CERTIFICATE  SHALL BE DEEMED TO HAVE
                  CONSENTED TO THE PROVISIONS OF THIS PARAGRAPH.

         (m)      Notwithstanding   anything   to  the   contrary   contained   herein,   the   Securities
Administrator  shall not permit the transfer of a beneficial  interest in a Class B-IO Certificate  unless
the transferee  executes and delivers to the Securities  Administrator any certification  that is required
pursuant to Section  9.10(f)  prior to transfer.   The following  legend shall be placed on the Class B-IO
Certificates,  whether upon original  issuance or upon issuance of any other Certificate of any such Class
in exchange therefor or upon transfer thereof:

                   NO  TRANSFER  OF ANY  CLASS   B-IO  CERTIFICATE  SHALL  BE  MADE  UNLESS  THE  PROPOSED
                  TRANSFEREE OF SUCH CLASS B-IO CERTIFICATE  PROVIDES TO THE SECURITIES  ADMINISTRATOR AND
                  ANY PAYING  AGENT THE  APPROPRIATE  TAX  CERTIFICATION  FORM (I.E.,  IRS FORM W-9 OR IRS
                  FORM W-8BEN,  W-8IMY,  W-8EXP OR W-8ECI,  AS APPLICABLE (OR ANY SUCCESSOR FORM THERETO))
                  AND AGREES TO UPDATE SUCH FORMS (I) UPON  EXPIRATION OF ANY SUCH FORM,  (II) AS REQUIRED
                  UNDER THEN  APPLICABLE U.S.  TREASURY  REGULATIONS AND (III) PROMPTLY UPON LEARNING THAT
                  SUCH FORM HAS BECOME OBSOLETE OR INCORRECT,  AS A CONDITION TO SUCH TRANSFER.  UNDER THE
                  AGREEMENT,  UPON RECEIPT OF ANY SUCH TAX  CERTIFICATION  FORM FROM A  TRANSFEREE  OF ANY
                  CLASS  B-IO   CERTIFICATE,   THE  SECURITIES   ADMINISTRATOR   SHALL  FORWARD  SUCH  TAX
                  CERTIFICATION  FORM  PROVIDED  TO IT TO THE  COUNTERPARTY.  EACH  HOLDER OF A CLASS B-IO
                  CERTIFICATE  AND EACH  TRANSFEREE  THEREOF  SHALL BE  DEEMED  TO HAVE  CONSENTED  TO THE
                  SECURITIES  ADMINISTRATOR  FORWARDING  TO THE  COUNTERPARTY  ANY SUCH TAX  CERTIFICATION
                  FORM IT HAS PROVIDED AND UPDATED IN ACCORDANCE  WITH THESE  TRANSFER  RESTRICTIONS.  ANY
                  PURPORTED  SALES OR TRANSFERS OF ANY CLASS B-IO  CERTIFICATE TO A TRANSFEREE  WHICH DOES
                  NOT COMPLY WITH THESE REQUIREMENTS SHALL BE DEEMED NULL AND VOID UNDER THE AGREEMENT.

         Section 5.02.     Registration  of Transfer  and  Exchange of  Certificates.  (a) The  Securities
Administrator  shall maintain at its Corporate  Trust Office a Certificate  Register in which,  subject to
such  reasonable  regulations as it may  prescribe,  the  Securities  Administrator  shall provide for the
registration of Certificates and of transfers and exchanges of Certificates as herein provided.

         (b)      Subject to  Section  5.01(a)  and,  in the case of any Global  Certificate  or  Physical
Certificate  upon the  satisfaction of the conditions set forth below,  upon surrender for registration of
transfer of any  Certificate at any office or agency of the Securities  Administrator  maintained for such
purpose,  the Securities  Administrator  shall sign,  countersign  and shall  deliver,  in the name of the
designated  transferee  or  transferees,  a new  Certificate  of a like  Class  and  aggregate  Fractional
Undivided Interest, but bearing a different number.

         (c)      By  acceptance  of  a  Private  Certificate  or a  Residual  Certificate,  whether  upon
original issuance or subsequent  transfer,  each holder of such Certificate  acknowledges the restrictions
on the transfer of such  Certificate  set forth in the Securities  Legend and agrees that it will transfer
such a  Certificate  only as provided  herein.  In  addition to the  provisions  of Section  5.02(h),  the
following  restrictions  shall  apply with  respect to the  transfer  and  registration  of transfer of an
Private  Certificate  or a Residual  Certificate  to a  transferee  that takes  delivery in the form of an
Individual Certificate:

                  (i)      The  Securities  Administrator  shall  register the  transfer of an  Individual
Certificate  if the  requested  transfer is being made to a transferee  who has  provided  the  Securities
Administrator with a Rule 144A Certificate or comparable evidence as to its QIB status.

                  (ii)     The  Securities  Administrator  shall  register the transfer of any  Individual
Certificate  if (x)  the  transferor  has  advised  the  Securities  Administrator  in  writing  that  the
Certificate is being  transferred to an  Institutional  Accredited  Investor along with facts  surrounding
the transfer as set forth in Exhibit F-3 hereto;  and (y) prior to the transfer the  transferee  furnishes
to the Securities  Administrator  an Investment  Letter (and the Securities  Administrator  shall be fully
protected in so doing),  provided  that, if based upon an Opinion of Counsel  addressed to the  Securities
Administrator  to the effect that the  delivery of (x) and (y) above are not  sufficient  to confirm  that
the proposed  transfer is being made pursuant to an exemption  from,  or in a transaction  not subject to,
the  registration   requirements  of  the  Securities  Act  and  other  applicable  laws,  the  Securities
Administrator  shall as a condition of the  registration  of any such transfer  require the  transferor to
furnish such other  certifications,  legal opinions or other information prior to registering the transfer
of an Individual Certificate as shall be set forth in such Opinion of Counsel.

         (d)      So long  as a  Global  Certificate  of such  Class is  outstanding  and is held by or on
behalf of the Depository,  transfers of beneficial  interests in such Global Certificate,  or transfers by
holders  of  Individual  Certificates  of such  Class to  transferees  that take  delivery  in the form of
beneficial  interests in the Global Certificate,  may be made only in accordance with Section 5.02(h), the
rules of the Depository and the following:

                  (i)      In  the  case  of  a  beneficial  interest  in  the  Global  Certificate  being
transferred to an Institutional  Accredited  Investor,  such transferee shall be required to take delivery
in the form of an Individual  Certificate or Certificates and the Securities  Administrator shall register
such transfer only upon compliance with the provisions of Section 5.02(c)(ii).

                  (ii)     In the case of a beneficial  interest in a Class of Global  Certificates  being
transferred to a transferee  that takes delivery in the form of an Individual  Certificate or Certificates
of such Class, except as set forth in clause (i) above,  the Securities  Administrator shall register such
transfer only upon compliance with the provisions of Section 5.02(c)(i).

                  (iii)    In the case of an  Individual  Certificate  of a Class being  transferred  to a
transferee  that takes  delivery  in the form of a  beneficial  interest in a Global  Certificate  of such
Class,  the  Securities  Administrator  shall  register such transfer if the  transferee  has provided the
Securities Administrator with a Rule 144A Certificate or comparable evidence as to its QIB status.

                  (iv)     No  restrictions  shall apply with respect to the transfer or  registration  of
transfer  of a  beneficial  interest  in the Global  Certificate  of a Class to  a  transferee  that takes
delivery in the form of a  beneficial  interest in the Global  Certificate  of such Class;  provided  that
each such transferee  shall be deemed to have made such  representations  and warranties  contained in the
Rule 144A Certificate as are sufficient to establish that it is a QIB.

         (e)      Subject  to  Section  5.02(h),  an  exchange  of  a  beneficial  interest  in  a  Global
Certificate of a Class for an Individual  Certificate  or  Certificates  of such Class,  an exchange of an
Individual  Certificate or Certificates of a Class for a beneficial  interest in the Global Certificate of
such  Class  and  an  exchange  of an  Individual  Certificate  or  Certificates  of a  Class for  another
Individual  Certificate or Certificates of such Class (in each case,  whether or not such exchange is made
in  anticipation  of subsequent  transfer,  and, in the case of the Global  Certificate of such Class,  so
long as such  Certificate is outstanding  and is held by or on behalf of the  Depository) may be made only
in accordance with Section 5.02(h), the rules of the Depository and the following:

                  (i)      A holder of a  beneficial  interest in a Global  Certificate  of a Class may at
any time exchange such beneficial interest for an Individual Certificate or Certificates of such Class.

                  (ii)     A holder of an Individual  Certificate or Certificates of a Class may  exchange
such  Certificate or  Certificates  for a beneficial  interest in the Global  Certificate of such Class if
such holder furnishes to the Securities  Administrator a Rule 144A  Certificate or comparable  evidence as
to its QIB status.

                  (iii)    A holder of an Individual  Certificate of a Class may exchange such Certificate
for an equal aggregate principal amount of Individual  Certificates of such Class in different  authorized
denominations without any certification.

         (f)      (i)      Upon  acceptance  for exchange or transfer of an  Individual  Certificate  of a
Class for a beneficial  interest in a Global  Certificate of such Class as provided herein, the Securities
Administrator  shall cancel such  Individual  Certificate  and shall (or shall request the  Depository to)
endorse on the  schedule  affixed to the  applicable  Global  Certificate  (or on a  continuation  of such
schedule  affixed to the Global  Certificate  and made a part thereof) or otherwise  make in its books and
records an  appropriate  notation  evidencing the date of such exchange or transfer and an increase in the
certificate  balance  of the  Global  Certificate  equal to the  certificate  balance  of such  Individual
Certificate exchanged or transferred therefor.

                  (ii)     Upon  acceptance for exchange or transfer of a beneficial  interest in a Global
Certificate  of a Class for an Individual  Certificate  of such Class as provided  herein,  the Securities
Administrator  shall (or shall request the Depository  to) endorse on the schedule  affixed to such Global
Certificate  (or on a continuation  of such schedule  affixed to such Global  Certificate  and made a part
thereof) or otherwise  make in its books and records an appropriate  notation  evidencing the date of such
exchange or transfer and a decrease in the  certificate  balance of such Global  Certificate  equal to the
certificate balance of such Individual Certificate issued in exchange therefor or upon transfer thereof.

         (g)      The Securities Legend shall be placed on any Individual  Certificate  issued in exchange
for  or  upon  transfer  of  another  Individual  Certificate  or of a  beneficial  interest  in a  Global
Certificate.

         (h)      Subject to the  restrictions  on transfer and  exchange set forth in this  Section 5.02,
the holder of any  Individual  Certificate  may  transfer or exchange  the same in whole or in part (in an
initial certificate  balance equal to the minimum authorized  denomination set forth in Section 5.01(g) or
any integral  multiple of $1.00 in excess  thereof) by  surrendering  such  Certificate  at the  Corporate
Trust Office of the Securities  Administrator,  or at the office of any transfer  agent,  together with an
executed  instrument  of assignment  and transfer  satisfactory  in form and  substance to the  Securities
Administrator  in the case of transfer and a written  request for  exchange in the case of  exchange.  The
holder of a beneficial  interest in a Global  Certificate  may, subject to the rules and procedures of the
Depository,  cause the Depository (or its nominee) to notify the Securities  Administrator in writing of a
request  for  transfer  or  exchange  of  such  beneficial  interest  for  an  Individual  Certificate  or
Certificates.  Following a proper request for transfer or exchange,  the Securities  Administrator  shall,
within  five  Business  Days  of such  request  made  at the  Corporate  Trust  Office  of the  Securities
Administrator,   sign,   countersign  and  deliver  at  the  Corporate  Trust  Office  of  the  Securities
Administrator,  to the  transferee  (in the case of  transfer) or holder (in the case of exchange) or send
by first  class mail at the risk of the  transferee  (in the case of  transfer)  or holder (in the case of
exchange)  to such  address as the  transferee  or holder,  as  applicable,  may  request,  an  Individual
Certificate or Certificates,  as the case may require,  for a like aggregate Fractional Undivided Interest
and in such authorized  denomination or denominations  as may be requested.  The presentation for transfer
or exchange of any  Individual  Certificate  shall not be valid unless made at the Corporate  Trust Office
of  the  Securities   Administrator  by  the  registered  holder  in  person,  or  by  a  duly  authorized
attorney-in-fact.

         (i)      At the  option  of the  Certificateholders,  Certificates  may be  exchanged  for  other
Certificates of authorized  denominations  of a like Class and aggregate  Fractional  Undivided  Interest,
upon  surrender  of the  Certificates  to be  exchanged at the  Corporate  Trust Office of the  Securities
Administrator;  provided,  however,  that no Certificate may be exchanged for new Certificates  unless the
original Fractional  Undivided Interest  represented by each such new Certificate (i) is at least equal to
the  minimum  authorized  denomination  or  (ii) is  acceptable  to  the  Depositor  as  indicated  to the
Securities  Administrator  in writing.  Whenever any  Certificates  are so surrendered  for exchange,  the
Securities  Administrator  shall sign and countersign and the Securities  Administrator  shall deliver the
Certificates which the Certificateholder making the exchange is entitled to receive.

         (j)      If  the  Securities   Administrator  so  requires,   every   Certificate   presented  or
surrendered  for  transfer  or  exchange  shall  be duly  endorsed  by,  or be  accompanied  by a  written
instrument  of  transfer,   with  a  signature   guarantee,   in  form   satisfactory  to  the  Securities
Administrator, duly executed by the holder thereof or his or her attorney duly authorized in writing.

         (k)      No service  charge shall be made for any transfer or exchange of  Certificates,  but the
Securities  Administrator may require payment of a sum sufficient to cover any tax or governmental  charge
that may be imposed in connection with any transfer or exchange of Certificates.

         (l)      The Securities  Administrator shall cancel all Certificates  surrendered for transfer or
exchange but shall retain such  Certificates in accordance with its standard  retention policy or for such
further time as is required by the record  retention  requirements of the Exchange Act, and thereafter may
destroy such Certificates.

         Section 5.03.     Mutilated, Destroyed, Lost or Stolen Certificates.  (a)        If       (i) any
mutilated  Certificate is surrendered to the  Securities  Administrator,  or the Securities  Administrator
receives  evidence  to its  satisfaction  of the  destruction,  loss  or  theft  of any  Certificate,  and
(ii) there is delivered to the  Securities  Administrator  such security or indemnity as it may require to
save it harmless,  and (iii) the  Securities  Administrator  has not received notice that such Certificate
has been acquired by a third Person,  the Securities  Administrator  shall sign,  countersign and deliver,
in  exchange  for or in  lieu  of any  such  mutilated,  destroyed,  lost  or  stolen  Certificate,  a new
Certificate  of like  tenor  and  Fractional  Undivided  Interest  but in each case  bearing  a  different
number.  The mutilated,  destroyed,  lost or stolen  Certificate  shall thereupon be canceled of record by
the Securities Administrator and shall be of no further effect and evidence no rights.

         (b)      Upon the  issuance  of any new  Certificate  under  this  Section 5.03,  the  Securities
Administrator  may require the payment of a sum sufficient to cover any tax or other  governmental  charge
that may be imposed in relation  thereto and any other  expenses  (including  the fees and expenses of the
Securities  Administrator)  connected  therewith.  Any  duplicate  Certificate  issued  pursuant  to  this
Section 5.03  shall constitute  complete and  indefeasible  evidence of ownership in the Trust Fund, as if
originally issued, whether or not the lost, stolen or destroyed Certificate shall be found at any time.

         Section 5.04.     Persons  Deemed  Owners.  Prior  to  due  presentation  of  a  Certificate  for
registration of transfer,  the Depositor,  the Securities  Administrator and any agent of the Depositor or
the  Securities  Administrator  may treat the Person in whose name any  Certificate  is  registered as the
owner of such  Certificate for the purpose of receiving  distributions  pursuant to  Section 6.01  and for
all other purposes whatsoever.  Neither the Depositor,  the Securities  Administrator nor any agent of the
Depositor or the  Securities  Administrator  shall be affected by notice to the contrary.  No  Certificate
shall be deemed duly  presented for a transfer  effective on any Record Date unless the  Certificate to be
transferred  is presented no later than the close of business on the third  Business  Day  preceding  such
Record Date.

         Section 5.05.     Transfer Restrictions on Residual Certificates.  (a) Residual Certificates,  or
interests  therein,  may not be transferred  without the prior express  written consent of the Tax Matters
Person and the Sponsor,  which cannot be unreasonably  withheld.  As a prerequisite  to such consent,  the
proposed  transferee  must provide the Tax Matters  Person,  the Sponsor and the Securities  Administrator
with an affidavit that the proposed  transferee is a Permitted  Transferee  (and an affidavit that it is a
U.S.  Person,  unless,  in the case of a Class R Certificate  only, the Tax Matters Person and the Sponsor
consent to the transfer to a person who is not a U.S. Person) as provided in Section 5.05(b).

         (b)      No  transfer,  sale  or  other  disposition  of  a  Residual  Certificate  (including  a
beneficial  interest  therein) may be made unless,  prior to the transfer,  sale or other disposition of a
Residual  Certificate,  the proposed transferee (including the initial purchasers thereof) delivers to the
Tax Matters  Person,  the  Securities  Administrator  and the  Depositor an affidavit in the form attached
hereto  as  Exhibit E  stating,  among  other  things,  that  as of the  date of  such  transfer  (i) such
transferee  is a Permitted  Transferee  and that  (ii) such  transferee  is not  acquiring  such  Residual
Certificate  for the  account of any person who is not a  Permitted  Transferee.  The Tax  Matters  Person
shall not consent to a transfer of a Residual  Certificate  if it has actual  knowledge that any statement
made in the  affidavit  issued  pursuant  to the  preceding  sentence  is not  true.  Notwithstanding  any
transfer,  sale or other  disposition  of a Residual  Certificate  to any  Person  who is not a  Permitted
Transferee,  such transfer,  sale or other  disposition  shall be deemed to be of no legal force or effect
whatsoever  and such Person shall not be deemed to be a Holder of a Residual  Certificate  for any purpose
hereunder,  including,  but not  limited  to,  the  receipt of  distributions  thereon.  If any  purported
transfer  shall be in violation of the provisions of this Section  5.05(b),  then the prior Holder thereof
shall,  upon  discovery that the transfer of such Residual  Certificate  was not in fact permitted by this
Section  5.05(b),  be restored to all rights as a Holder thereof  retroactive to the date of the purported
transfer.  None of the Securities  Administrator,  the Tax Matters Person or the Depositor  shall be under
any  liability  to any Person for any  registration  or  transfer  of a Residual  Certificate  that is not
permitted  by this  Section  5.05(b)  or for  making  payments  due on such  Residual  Certificate  to the
purported  Holder  thereof or taking any other  action with  respect to such  purported  Holder  under the
provisions  of this  Agreement  so long as the  written  affidavit  referred  to above was  received  with
respect to such transfer, and the Tax Matters Person, the Securities  Administrator and the Depositor,  as
applicable,  had no knowledge  that it was untrue.  The prior Holder shall be entitled to recover from any
purported  Holder  of a  Residual  Certificate  that was in fact not a  permitted  transferee  under  this
Section  5.05(b) at the time it became a Holder  all  payments  made on such  Residual  Certificate.  Each
Holder of a  Residual  Certificate,  by  acceptance  thereof,  shall be deemed  for all  purposes  to have
consented  to the  provisions  of this  Section  5.05(b) and to any  amendment  of this  Agreement  deemed
necessary  (whether as a result of new  legislation  or otherwise) by counsel of the Tax Matters Person or
the  Depositor to ensure that the Residual  Certificates  are not  transferred  to any Person who is not a
Permitted  Transferee  and that any transfer of such Residual  Certificates  will not cause the imposition
of a tax upon the Trust or cause any 2007-2 REMIC to fail to qualify as a REMIC.

         (c)      The Class R-X  Certificates  (including a beneficial  interest  therein) and, unless the
Tax Matters  Person  shall have  consented  in writing  (which  consent may be withheld in the Tax Matters
Person's sole discretion),  the Class R Certificates  (including a beneficial  interest therein),  may not
be purchased by or transferred to any person who is not a United States Person.

         (d)      By accepting a Residual  Certificate,  the purchaser  thereof agrees to be a Tax Matters
Person if it is the Holder of the  largest  percentage  interest of such  Certificate,  and  appoints  the
Securities  Administrator to act on its behalf with respect to all matters  concerning the tax obligations
of the Trust.

         Section 5.06.     Restrictions on Transferability of Certificates.  (a) No offer, sale,  transfer
or other  disposition  (including  pledge) of any  Certificate  shall be made by any Holder thereof unless
registered  under  the  Securities  Act,  or an  exemption  from  the  registration  requirements  of  the
Securities Act and any applicable  state  securities or "Blue Sky" laws is available.  Except with respect
to (i) the initial  transfer of the Class XP  Certificates  or Class R-X  Certificate on the Closing Date,
(ii) the transfer of any Class of  Certificates  including the Class R-X  Certificates  and the Class B-IO
Certificates  to any NIM  Issuer  or any  NIM  Trustee  or in  connection  with  the  issuance  of any NIM
Securities,  or (iii) a transfer of the Class XP  Certificates  or Class R-X  Certificate to the Depositor
or any  Affiliate  of the  Depositor,  in the event that a transfer of a  Certificate  which is a Physical
Certificate  is to be made in reliance upon an exemption  from the  Securities  Act and  applicable  state
securities  laws,  in  order  to  assure  compliance  with  the  Securities  Act and  such  laws,  and the
prospective  transferee  (other  than  the  Depositor)  of such  Certificate  signs  and  delivers  to the
Securities  Administrator  an  Investment  Letter,  if  the  transferee  is  an  Institutional  Accredited
Investor,  in the form set forth as Exhibit F-l  hereto, or a Rule 144A Certificate,  if the transferee is
a QIB, in the form set forth as Exhibit F-2  hereto.  Notwithstanding  the  provisions of the  immediately
preceding  sentence,  no restrictions shall apply with respect to the transfer or registration of transfer
of a beneficial  interest in any Certificate that is a Global  Certificate of a Class to a transferee that
takes  delivery in the form of a  beneficial  interest in the Global  Certificate  of such  Class provided
that each such transferee shall be deemed to have made such  representations  and warranties  contained in
the Rule 144A  Certificate  as are  sufficient  to  establish  that it is a QIB. In the case of a proposed
transfer of any  Certificate to a transferee  other than a QIB, the Securities  Administrator  may require
an Opinion of Counsel addressed to the Securities  Administrator  that such transaction is exempt from the
registration  requirements  of the  Securities  Act. The cost of such  opinion  shall not be an expense of
the Securities Administrator or the Trust Fund.

         (b)      The Private Certificates shall each bear a Securities Legend.

         Section 5.07.     ERISA  Restrictions.  (a)  Subject to the  provisions  of  Sub-Section  (b), no
Residual  Certificates  or Private  Certificates  may be acquired  directly or indirectly by, or on behalf
of, an  employee  benefit  plan or other  retirement  arrangement  that is  subject to Title I of ERISA or
Section 4975  of the Code (a "Plan"),  or by a person using "plan  assets" of a Plan,  unless the proposed
transferee  provides  the  Securities  Administrator,  with an Opinion of Counsel  addressed to the Master
Servicer,  the Trustee and the Securities  Administrator  (upon which they may rely) that is  satisfactory
to the  Securities  Administrator,  which opinion will not be at the expense of the Master  Servicer,  the
Trustee or the Securities  Administrator,  that the purchase of such  Certificates by or on behalf of such
Plan is  permissible  under  applicable  law,  will not  constitute  or result in a  nonexempt  prohibited
transaction  under  ERISA or  Section 4975  of the Code and will not  subject  the  Depositor,  the Master
Servicer,  the Trustee or the Securities  Administrator  to any obligation in addition to those undertaken
in the Agreement.

         (b)      Unless  such  Person has  provided  an Opinion of  Counsel in  accordance  with  Section
5.07(a),  any Person  acquiring an interest in a Global  Certificate  which is a Private  Certificate,  by
acquisition of such  Certificate,  shall be deemed to have  represented  to the Securities  Administrator,
and any Person  acquiring  an interest in a Private  Certificate  in  definitive  form shall  represent in
writing  to the  Securities  Administrator,  that it is not  acquiring  an  interest  in such  Certificate
directly or indirectly  by, or on behalf of, or with "plan  assets" of, an employee  benefit plan or other
retirement arrangement which is subject to Title I of ERISA and/or Section 4975 of the Code.

         (c)      Each beneficial owner of a Class I-M-1,  Class I-M-2,  Class I-B-1,  Class I-B-2,  Class
I-B-3, Class I-B-4, Class II-B-1,  Class II-BX-1,  Class II-B-2, Class II-B-3, Class II-B-4, Class II-B-4,
Class II-B-5 or Class II-B-6  Certificate or any interest therein shall be deemed to have represented,  by
virtue of its  acquisition  or holding of that  certificate  or  interest  therein,  that  either (i) such
Certificate  is rated at least "BBB-" or its  equivalent  by DBRS,  S&P or Moody's,  (ii) such  beneficial
owner  is not a Plan or  investing  with  "plan  assets"  of any  Plan,  or (iii)  (1) it is an  insurance
company,  (2) the  source of funds  used to  acquire or hold the  certificate  or  interest  therein is an
"insurance  company general  account," as such term is defined in Prohibited  Transaction  Class Exemption
("PTCE") 95-60, and (3) the conditions in Sections I and III of PTCE 95-60 have been satisfied.

         (d)      Neither  the Master  Servicer  nor the  Securities  Administrator  will be  required  to
monitor,  determine or inquire as to compliance with the transfer  restrictions with respect to the Global
Certificates.  Any attempted or purported  transfer of any  Certificate  in violation of the provisions of
Sections  (a), (b) or (c) above shall be void ab initio and such  Certificate  shall be considered to have
been held  continuously  by the prior  permitted  Certificateholder.  Any transferor of any Certificate in
violation of such  provisions,  shall  indemnify and hold harmless the  Securities  Administrator  and the
Master  Servicer  from and  against any and all  liabilities,  claims,  costs or expenses  incurred by the
Securities  Administrator  or the Master  Servicer as a result of such  attempted or  purported  transfer.
The Securities  Administrator  shall have no liability for transfer of any such Global  Certificates in or
through  book-entry  facilities  of  any  Depository  or  between  or  among  Depository  Participants  or
Certificate Owners made in violation of the transfer restrictions set forth herein.

         Section 5.08.     Rule  144A   Information.   For  so  long  as  any  Private   Certificates  are
outstanding,  (1) the  Sponsor  will  provide  or cause  to be  provided  to any  holder  of such  Private
Certificates and any prospective  purchaser thereof designated by such a holder,  upon the request of such
holder or prospective  purchaser,  the  information  required to be provided to such holder or prospective
purchaser by Rule 144A(d)(4)  under the Securities Act; and (2) the Sponsor shall update such  information
from time to time in order to prevent such  information  from becoming  false and misleading and will take
such other  actions as are  necessary  to ensure  that the safe  harbor  exemption  from the  registration
requirements  of the  Securities  Act under Rule 144A is and will be available for resales of such Private
Certificates conducted in accordance with Rule 144A.

                                                ARTICLE VI
                                      Payments to Certificateholders

         Section 6.01.     Distributions  on the  Group I  Certificates.  (a) On each  Distribution  Date,
with  respect  to Loan  Group I, an  amount  equal to the  Interest  Funds  and  Principal  Funds for such
Distribution  Date shall be withdrawn by the Securities  Administrator  from the  Distribution  Account in
respect of Loan Group I to the extent of funds on deposit  therein and  distributed in the following order
of priority:

         First, Interest Funds will be distributed, in the following manner and order of priority:

                  1.       From  Interest  Funds,  to  the  Class  I-A-1   Certificates  and  Class  I-A-2
         Certificates,  the Current  Interest and then any  Interest  Carry  Forward  Amount for each such
         Class,  on a pro rata basis,  based on the Current  Interest and Interest  Carry  Forward  Amount
         owed to each such Class;

                  2.       From remaining  Interest Funds, to the Class I-M-1,  Class I-M-2,  Class I-B-1,
         Class I-B-2, Class I-B-3 and Class I-B-4 Certificates,  sequentially,  in that order, the Current
         Interest for each such Class;

                  3.       Any Excess Spread,  to the extent necessary to cause the  Overcollateralization
         Amount  to  equal  to the  Overcollateralization  Target  Amount,  will  be the  Extra  Principal
         Distribution  Amount  and will be  included  as part of the  Principal  Distribution  Amount  and
         distributed in accordance with second (A) and (B) below; and

                  4.       Any   Remaining   Excess   Spread   will  be   applied,   together   with   the
         Overcollateralization  Release  Amount,  as Excess  Cashflow  pursuant to clauses  Third  through
         Fourteenth below.

         On any  Distribution  Date, any shortfalls  resulting from the  application of the Relief Act and
any Prepayment  Interest  Shortfalls to the extent not covered by Compensating  Interest  Payments will be
allocated as set forth in the definition of Current Interest herein.

         Second,  to pay as  principal  on the  Certificates  entitled to payments  of  principal,  in the
following order of priority:

         (A)      For each  Distribution  Date (i) prior to the  Stepdown  Date or (ii) on which a Trigger
         Event is in effect,  from Principal  Funds and the Extra Principal  Distribution  Amount for such
         Distribution Date:

                  1.       To the Class I-A-1  Certificates  and Class I-A-2  Certificates,  on a pro rata
         basis in accordance with their  respective  Certificate  Principal  Balances,  an amount equal to
         the Principal  Distribution Amount until the Certificate  Principal Balance of each such Class is
         reduced to zero;

                  2.       To the Class I-M-1 Certificates,  any remaining  Principal  Distribution Amount
         until the Certificate Principal Balance thereof is reduced to zero;

                  3.       To the Class I-M-2 Certificates,  any remaining  Principal  Distribution Amount
         until the Certificate Principal Balance thereof is reduced to zero;

                  4.       To the Class I-B-1 Certificates,  any remaining  Principal  Distribution Amount
         until the Certificate Principal Balance thereof is reduced to zero;

                  5.       To the Class I-B-2 Certificates,  any remaining  Principal  Distribution Amount
         until the Certificate Principal Balance thereof is reduced to zero;

                  6.       To the Class I-B-3 Certificates,  any remaining  Principal  Distribution Amount
         until the Certificate Principal Balance thereof is reduced to zero; and

                  7.       To the Class I-B-4 Certificates,  any remaining  Principal  Distribution Amount
         until the Certificate Principal Balance thereof is reduced to zero.

         (B)      For each  Distribution  Date on or after the Stepdown  Date,  so long as a Trigger Event
         is not in effect,  from  Principal  Funds and the Extra  Principal  Distribution  Amount for such
         Distribution Date:

                  1.                To the Class I-A-1  Certificates  and Class I-A-2  Certificates,  from
         the  Principal  Distribution  Amount,  an amount  equal to the Class I-A  Principal  Distribution
         Amount will be  distributed  pro rata  between the Class I-A-1  Certificates  and the Class I-A-2
         Certificates  in accordance  with their  respective  Certificate  Principal  Balances,  until the
         Certificate Principal Balance of each such Class is reduced to zero;

                  2.       To the Class I-M-1  Certificates,  from any  remaining  Principal  Distribution
         Amount, the Class I-M-1 Principal  Distribution Amount,  until the Certificate  Principal Balance
         thereof is reduced to zero;

                  3.       To the Class I-M-2  Certificates,  from any  remaining  Principal  Distribution
         Amount, the Class I-M-2 Principal  Distribution Amount,  until the Certificate  Principal Balance
         thereof is reduced to zero;

                  4.       To the Class I-B-1  Certificates,  from any  remaining  Principal  Distribution
         Amount, the Class I-B-1 Principal  Distribution Amount,  until the Certificate  Principal Balance
         thereof is reduced to zero;

                  5.       To the Class I-B-2  Certificates,  from any  remaining  Principal  Distribution
         Amount, the Class I-B-2 Principal  Distribution Amount,  until the Certificate  Principal Balance
         thereof is reduced to zero; and

                  6.       To the Class I-B-3  Certificates,  from any  remaining  Principal  Distribution
         Amount, the Class I-B-3 Principal  Distribution Amount,  until the Certificate  Principal Balance
         thereof is reduced to zero.

                  7.       To the Class I-B-4  Certificates,  from any  remaining  Principal  Distribution
         Amount, the Class I-B-4 Principal  Distribution Amount,  until the Certificate  Principal Balance
         thereof is reduced to zero.

         Third,  from any remaining  Excess  Cashflow,  the  following  amounts to each Class of Class I-A
Certificates,  on a pro rata basis in accordance with the respective  amounts owed to each such Class: (a)
any Interest  Carry  Forward  Amount to the extent not paid  pursuant to clause First 1 above and then (b)
any Unpaid Realized Loss Amount, in each case for each such Class for such Distribution Date;

         Fourth,  from  any  remaining  Excess  Cashflow,   the  following  amounts  to  the  Class  I-M-1
Certificates:  (a) any Interest  Carry Forward  Amount and then (b) any Unpaid  Realized  Loss Amount,  in
each case for such Class for such Distribution Date;

         Fifth,   from  any  remaining  Excess  Cashflow,   the  following  amounts  to  the  Class  I-M-2
Certificates:  (a) any Interest  Carry Forward  Amount and then (b) any Unpaid  Realized  Loss Amount,  in
each case for such Class for such Distribution Date;

         Sixth,   from  any  remaining  Excess  Cashflow,   the  following  amounts  to  the  Class  I-B-1
Certificates:  (a) any Interest  Carry Forward  Amount and then (b) any Unpaid  Realized  Loss Amount,  in
each case for such Class for such Distribution Date;

         Seventh,  from  any  remaining  Excess  Cashflow,  the  following  amounts  to  the  Class  I-B-2
Certificates:  (a) any Interest  Carry Forward  Amount and then (b) any Unpaid  Realized  Loss Amount,  in
each case for such Class for such Distribution Date;

         Eighth,  from  any  remaining  Excess  Cashflow,   the  following  amounts  to  the  Class  I-B-3
Certificates:  (a) any Interest  Carry Forward  Amount and then (b) any Unpaid  Realized  Loss Amount,  in
each case for such Class for such Distribution Date;

         Ninth,   from  any  remaining  Excess  Cashflow,   the  following  amounts  to  the  Class  I-B-4
Certificates:  (a) any Interest  Carry Forward  Amount and then (b) any Unpaid  Realized  Loss Amount,  in
each case for such Class for such Distribution Date;

         Tenth,  from any remaining Excess Cashflow,  to each Class of Class I-A  Certificates,  any Basis
Risk  Shortfall  Carryforward  Amount  (remaining  unpaid  after  payments  are made under the related Cap
Contracts) for each such Class for such  Distribution  Date,  pro rata,  based on the Basis Risk Shortfall
and Basis Risk  Shortfall  Carry  Forward  Amount  owed to each such Class (any such  amounts  being first
deposited to, and then immediately withdrawn from, the Reserve Fund as provided in Section 4.06);

         Eleventh,  from any remaining  Excess  Cashflow,  to the Class I-M-1,  Class I-M-2,  Class I-B-1,
Class  I-B-2,  Class  I-B-3 and  Class  I-B-4  Certificates,  in that  order,  any  Basis  Risk  Shortfall
Carryforward  Amount (remaining  unpaid after payments are made under the related Cap Contracts),  in each
case for such Class for such  Distribution  Date (any such  amounts  being  first  deposited  to, and then
immediately withdrawn from, the Reserve Fund as provided in Section 4.06);

         Twelfth,  from any remaining  Excess  Cashflow,  to the Class B-IO  Certificates,  the Class B-IO
Distribution Amount for such Distribution Date;
         Thirteenth,   from  any  remaining  Excess  Cashflow,   to  the  Class  B-IO  Certificates,   any
unreimbursed Class B-IO Advances; and

         Fourteenth any remaining amounts to the Residual Certificates.

         All  payments  of  amounts  in  respect  of  Basis  Risk   Shortfalls  or  Basis  Risk  Shortfall
Carryforward  Amounts made pursuant to the provisions of this paragraph (a) shall,  for federal income tax
purposes,  be  deemed  to  have  been  distributed  from  REMIC  IV to  the  holders  of  the  Class  B-IO
Certificates,  and then  paid  outside  of any  2007-2  REMIC to the  recipients  thereof  pursuant  to an
interest rate cap contract.  By accepting their  Certificates the holders of the Certificates  agree so to
treat such payments for purposes of filing their income tax returns.

         (b)      On each  Distribution  Date,  the related Cap  Contract  Payment  Amount with respect to
such Payment Date shall be distributed in the following  order of priority,  in each case to the extent of
amounts available:

                  (i)      first,  to the holders of the  related  Class or Classes of  Certificates,  the
payment of any Basis Risk Shortfall Carry Forward Amount for such Distribution Date;

                  (ii)     second,  from any  remaining  amounts,  the  payment of an amount  equal to any
Current  Interest and Interest  Carry Forward Amount for the related Class or Classes of  Certificates  to
the extent not covered by Interest Funds or Excess Cashflow on such Distribution Date;

                  (iii)    third, from any remaining  amounts,  available from the Cap Contracts  relating
to the  Group I  Offered  Certificates  and  the  Class  I-B-4  Certificates,  first  to the  Class  I-A-1
Certificates  and the Class I-A-2  Certificates,  pro rata, and then to the Class I-M-1,  the Class I-M-2,
the Class I-B-1, the Class I-B-2, the Class I-B-3 and the Class I-B-4  Certificates,  in that order, Basis
Risk  Shortfall  Carry  Forward  Amounts (to the extent not paid pursuant to clause (i) above) and Current
Interest and Interest  Carry  Forward  Amounts for such Classes (to the extent not paid pursuant to clause
(ii) above or not covered by Interest Funds or Excess Cashflow) on such Distribution Date; and

                  (iv)     fourth, to the Class B-IO Certificates, any remaining amount.

         On each  Distribution  Date,  amounts on deposit in the Reserve  Fund held for the benefit of the
Group I Offered  Certificates  and the Class I-B-4  Certificates  will be allocated first to the Class I-A
Certificates,  pro rata,  based on the current  Realized  Losses and any Unpaid  Realized  Loss Amount for
each such Class for such Distribution  Date, and then to the Class I-M-1,  Class I-M-2, Class I-B-1, Class
I-B-2,  Class I-B-3 and Class I-B-4  Certificates,  in that order, to pay any current  Realized Losses and
any Unpaid  Realized  Loss  Amount,  in each case,  for such Class and for such  Distribution  Date to the
extent not covered by Excess Cashflow on such Distribution Date.

         All Cap  Contract  Payment  Amounts made with  respect to Current  Interest  and  Interest  Carry
Forward Amounts will be treated,  for federal income tax purposes,  as reimbursable  advances ("Class B-IO
Advances")  made from the holder of the Class B-IO  Certificates.  Such Class B-IO  Advances  will be paid
back to the holder of the Class B-IO Certificate pursuant to Section 6.01(a).

         (c)      On each  Distribution  Date, all amounts  transferred  from the Class XP Reserve Account
representing  Prepayment  Charges in respect of the  Prepayment  Charge  Loans with respect to the Group I
Mortgage  Loans received  during the related  Prepayment  Period will be withdrawn  from the  Distribution
Account and  distributed by the  Securities  Administrator  to the Holders of the Class I-XP  Certificates
and shall not be available for distribution to the Holders of any other Class of Certificates.

         (d)      The  expenses and fees of the Trust shall be paid by each of the 2007-2  REMICs,  to the
extent that such expenses  relate to the assets of each of such  respective  2007-2 REMICs,  and all other
expenses and fees of the Trust shall be paid pro rata by each of the 2007-2 REMICs.

         Section 6.02.     Distributions on the Group II Certificates.  (a)(i) Interest  and principal (as
applicable) on the Group II Certificates  will be distributed by the Securities  Administrator  monthly on
each  Distribution  Date,  commencing in April 2007, in an amount equal to the Available  Funds on deposit
in the Distribution  Account for such Distribution  Date. On each  Distribution  Date, the Available Funds
in respect of Loan Group II on deposit in the Distribution Account shall be distributed as follows:

         (A)      on each  Distribution  Date,  the Available  Funds for Loan Group II will be distributed
         to the Class II-A-1,  Class II-A-2,  Class  II-A-3,  Class II-X-1,  Class II-X-2 and Class II-X-3
         Certificates as follows:

                  first, to the Class II-A-1,  Class II-A-2,  Class II-A-3, Class II-X-1, Class II-X-2 and
                  Class  II-X-3  Certificates,  the  Accrued  Certificate  Interest on each such Class for
                  such  Distribution  Date, pro rata,  based on the Accrued  Certificate  Interest owed to
                  each such Class;

                  second,  to the Class II-A-1,  Class II-A-2,  Class II-A-3,  Class II-X-1,  Class II-X-2
                  and Class  II-X-3  Certificates,  any Accrued  Certificate  Interest  thereon  remaining
                  undistributed  from previous  Distribution  Dates, pro rata, based on the  undistributed
                  Accrued  Certificate  Interest  owed to each such  Class,  to the  extent  of  remaining
                  Available Funds for Loan Group II; and

                  third,  to the Class II-A-1,  Class II-A-2 and Class II-A-3  Certificates,  in reduction
                  of the  Certificate  Principal  Balance of each such Class,  the Group II Senior Optimal
                  Principal  Amount  for such  Distribution  Date,  pro  rata,  based  on the  Certificate
                  Principal  Balance of each such Class,  to the extent of remaining  Available  Funds for
                  Loan Group II,  until the  Certificate  Principal  Balance of each such  Class has  been
                  reduced to zero.

         (B)      On each  Distribution  Date on or prior to the Group II Cross-Over Date, an amount equal
         to the sum of any remaining  Available Funds for Loan Group II after the  distributions set forth
         in clause (A) above,  will be  distributed  sequentially  in the  following  order:  first to the
         Class II-B-1  Certificates  and Class II-BX-1  Certificates,  pro rata, and then  sequentially to
         the Class II-B-2,  Class II-B-3,  Class II-B-4,  Class II-B-5 and Class II-B-6  Certificates,  in
         that order,  in each case up to an amount equal to and in the  following  order:  (a) the Accrued
         Certificate  Interest thereon for such Distribution  Date, (b) any Accrued  Certificate  Interest
         thereon remaining  undistributed from previous  Distribution Dates and (c) such Class's Allocable
         Share,  as  applicable,  for such  Distribution  Date,  in each case,  to the extent of remaining
         Available Funds for Loan Group II.

         (C)      If,  after  distributions  have been made  pursuant  to  priorities  first and second of
         clause (A) above on any  Distribution  Date, the remaining  Available  Funds for Loan Group II is
         less than the Group II Senior Optimal  Principal  Amount,  the Group II Senior Optimal  Principal
         Amount  shall be reduced by that  amount,  and the  remaining  Available  Funds for Loan Group II
         will be distributed as principal among  the related Classes of Group II Senior  Certificates on a
         pro rata basis in accordance with their respective Certificate Principal Balances.

         (D)      On each  Distribution  Date, any Available Funds remaining after payment of interest and
         principal to the Classes of Group II Certificates  entitled  thereto,  will be distributed to the
         Residual Certificates.

         (ii)     No  Accrued  Certificate  Interest  will  be  payable  with  respect  to  any  Class  of
Certificates  after the Distribution  Date on which the Certificate  Principal Balance of such Certificate
has been reduced to zero.

         (b)      If on any  Distribution  Date the Available  Funds for the Group II Senior  Certificates
is less than the  Accrued  Certificate  Interest  on the  related  Group II Senior  Certificates  for such
Distribution  Date prior to reduction  for Net Interest  Shortfalls  and the interest  portion of Realized
Losses,  the shortfall will be allocated to the holders of the Class of Group II Senior  Certificates on a
pro rata basis in accordance with the amount of Accrued  Certificate  Interest for that  Distribution Date
absent such  shortfalls.  In  addition,  the amount of any  interest  shortfalls  will  constitute  unpaid
Accrued  Certificate  Interest and will be  distributable  to holders of the  Certificates  of the related
Classes  entitled  to such  amounts on  subsequent  Distribution  Dates,  to the extent of the  applicable
Available Funds remaining after current interest  distributions  as required  herein.  Any such amounts so
carried  forward  will not bear  interest.  Shortfalls  in  interest  payments  will  not be  offset  by a
reduction in the  servicing  compensation  of the Master  Servicer or  otherwise,  except to the extent of
applicable Compensating Interest Payments.

         (c)      The  expenses and fees of the Trust shall be paid by each of the 2007-2  REMICs,  to the
extent that such expenses  relate to the assets of each of such  respective  2007-2 REMICs,  and all other
expenses and fees of the Trust shall be paid pro rata by each of the 2007-2 REMICs.

         (d)      On each  Distribution  Date, all amounts  transferred  from the Class XP Reserve Account
representing  Prepayment  Charges in respect of the  Prepayment  Charge Loans with respect to the Group II
Mortgage  Loans received  during the related  Prepayment  Period will be withdrawn  from the  Distribution
Account and  distributed by the Securities  Administrator  to the Holders of the Class II-XP  Certificates
and shall not be available for distribution to the Holders of any other Class of Certificates.

         Section 6.03.     Allocation of Losses and  Subsequent  Recoveries  on the Group I  Certificates.
(a) On or prior to each  Determination  Date,  the  Master  Servicer  shall  determine  the  amount of any
Realized  Loss in respect  of each  Group I Mortgage  Loan that  occurred  during the  related  Prepayment
Period,  based on information  provided by the related  Servicer.  Any Realized Losses with respect to the
Group I Mortgage Loans shall be applied on each  Distribution  Date after the  distributions  provided for
in Section  6.01,  in reduction of the  Certificate  Principal  Balance of the Class or Classes of Group I
Certificates to the extent provided in the definition of Applied Realized Loss Amount.

         (b)      In   addition,   in   the   event   that   the   Master   Servicer  or   the  Securities
Administrator  receives any Subsequent Recoveries from a Servicer,  the Master Servicer shall deposit such
funds into the Distribution  Account pursuant to Section  4.01(c)(ii).  If, after taking into account such
Subsequent  Recoveries,  the  amount  of a  Realized  Loss is  reduced,  the  amount  of  such  Subsequent
Recoveries  will be  applied  to  increase  the  Certificate  Principal  Balance  of the  Class of Group I
Certificates  with the  highest  payment  priority  to which  Applied  Realized  Loss  Amounts  have  been
allocated,  but not by more than the amount of Applied Realized Loss Amounts previously  allocated to that
Class of Group I Certificates.  The amount of any remaining  Subsequent  Recoveries  first will be applied
to sequentially  increase the Certificate  Principal  Balance of the Group I Certificates,  beginning with
the Class I-A-1  Certificates  and then the Class I-A-2  Certificates,  and then any remaining  Subsequent
Recoveries will be applied to the Group I Subordinate  Certificates  starting with the Group I Subordinate
Certificate  with the highest payment  priority,  in each case, up to the amount of such Applied  Realized
Loss Amount, to the extent not covered by Excess Spread and  Overcollateralization,  previously  allocated
to such Class or Classes.  Notwithstanding the foregoing,  any Subsequent  Recoveries will be allocated to
the Group I Senior  Certificates  to the extent of any Applied  Realized Loss Amounts before being applied
to the Group I  Subordinate  Certificates.  Holders of such Group I  Certificates  will not be entitled to
any  payments in respect of Current  Interest on the amount of such  increases  for any  Interest  Accrual
Period  preceding  the  Distribution  Date on which such  increase  occurs.  Any such  increases  shall be
applied to the  Certificate  Principal  Balance of each Group I  Certificate  of such Class in  accordance
with its respective Fractional Undivided Interest.

         Section 6.04.     Allocation of Losses and  Subsequent  Recoveries on the Group II  Certificates.
(a) On or prior to each  Determination  Date,  the  Master  Servicer  shall  determine  the  amount of any
Realized  Loss in respect of each Group II  Mortgage  Loan that  occurred  during the  related  Prepayment
Period, based on information provided by the related Servicer.

         (b)      (i) With respect to any Group II Certificates on any  Distribution  Date (other than the
Interest  Only  Certificates),  the  principal  portion of each  Realized Loss on a Group II Mortgage Loan
shall be allocated as follows:

                  first,  to  the  Class II-B-6  Certificates  until  the  Certificate  Principal  Balance
         thereof has been reduced to zero;

                  second,  to the Class  II-B-5  Certificates  until  the  Certificate  Principal  Balance
         thereof has been reduced to zero;

                  third,  to the  Class  II-B-4  Certificates  until  the  Certificate  Principal  Balance
         thereof has been reduced to zero;

                  fourth,  to the Class  II-B-3  Certificates  until  the  Certificate  Principal  Balance
         thereof has been reduced to zero;

                  fifth,  to the  Class  II-B-2  Certificates  until  the  Certificate  Principal  Balance
         thereof has been reduced to zero;

                  sixth,  to the  Class  II-B-1  Certificates  until  the  Certificate  Principal  Balance
         thereof has been reduced to zero;

                  seventh,  to the Class  II-A-3  Certificates  until the  Certificate  Principal  Balance
         thereof has been reduced to zero;

                  eighth,  to the Class  II-A-2  Certificates  until  the  Certificate  Principal  Balance
         thereof has been reduced to zero; and

                  ninth,  to the  Class  II-A-1  Certificates  until  the  Certificate  Principal  Balance
         thereof has been reduced to zero.

         (c)      Notwithstanding  the  foregoing  clause (b), no such  allocation  of any  Realized  Loss
shall be made on a  Distribution  Date to any  Class of Group II  Certificates  to the  extent  that  such
allocation would result in the reduction of the aggregate  Certificate  Principal Balances of all Group II
Certificates  (other than the Interest Only  Certificates) in as of such  Distribution  Date, after giving
effect to all  distributions  and prior  allocations of Realized  Losses on the Group II Mortgage Loans on
such date, to an amount less than the aggregate Stated  Principal  Balance of all of the Group II Mortgage
Loans as of the first day of the month of such Distribution  Date (such  limitation,  the "Loss Allocation
Limitation").

         (d)      [Reserved].

         (e)      Realized Losses shall be allocated on the  Distribution  Date in the month following the
month in which such loss was incurred  and, in the case of the  principal  portion  thereof,  after giving
effect to distributions made on such Distribution Date.

         (f)      On  each   Distribution   Date,  the  Securities   Administrator   shall  determine  the
Subordinate  Certificate  Writedown Amounts. Any Subordinate  Certificate  Writedown Amount shall effect a
corresponding  reduction in the Certificate  Principal Balance of the Class II-B Certificates  (other than
the Class II-BX-1 Certificates), in the reverse order of their numerical Class designations.

         (g)      The Group II Senior  Percentage of Net Interest  Shortfalls  will be allocated among the
Group II Senior Certificates in proportion to the amount of Accrued  Certificate  Interest that would have
been  allocated  thereto in the absence of such  shortfalls.  The Group II  Subordinate  Percentage of Net
Interest  Shortfall  will be allocated  among the Group II Subordinate  Certificates  in proportion to the
amount of Accrued  Certificate  Interest  that would have been  allocated  thereto in the  absence of such
shortfalls.  The  interest  portion of any  Realized  Losses with  respect to the Group II Mortgage  Loans
occurring on or prior to the Group II Cross-Over  Date will be allocated to the Class II-B-1  Certificates
in inverse order of their  numerical  Class  designations.  Following the Group II  Cross-Over  Date,  the
interest  portion of Realized  Losses on the Group II  Mortgage  Loans will be  allocated  to the Group II
Senior Certificates on a pro rata basis in proportion to the amount of Accrued  Certificate  Interest that
would have been allocated thereto in the absence of such Realized Losses.

         (h)      In  addition,  in  the  event  that  the  Master   Servicer   receives   any  Subsequent
Recoveries  from a Servicer,  the Master Servicer shall deposit such funds into the  Distribution  Account
pursuant to Section  4.01(c)(ii).  If, after taking into account such  Subsequent  Recoveries,  the amount
of a Realized Loss is reduced,  the amount of such  Subsequent  Recoveries will be applied to increase the
Certificate  Principal Balance of the related Class of Group II Subordinate  Certificates with the highest
payment  priority  to which  Realized  Losses  have been  allocated,  but not by more  than the  amount of
Realized Losses previously allocated to that Class of Group II Subordinate  Certificates  pursuant to this
Section  6.04.  The  amount  of any  remaining  Subsequent  Recoveries  will be  applied  to  sequentially
increase the Certificate  Principal Balance of the Group II Subordinate  Certificates,  beginning with the
related Class of Subordinate  Certificates  with the next highest  payment  priority,  up to the amount of
such  Realized  Losses  previously  allocated  to such Class or Classes of  Certificates  pursuant to this
Section  6.04.  Holders of such  Certificates  will not be entitled to any  payments in respect of current
interest on the amount of such increases for any Interest Accrual Period  preceding the Distribution  Date
on which such increase occurs.  Any such increases shall be applied to the Certificate  Principal  Balance
of each  Subordinate  Certificate  of such related  Class in  accordance  with its  respective  Fractional
Undivided Interest.

         Section 6.05.     Cross-Collateralization.  Notwithstanding  the foregoing,  on any  Distribution
Date on which the  Certificate  Principal  Balance  of the Group I  Subordinate  Certificates  or Group II
Subordinate  Certificates  have been reduced to zero and a Realized Loss that is a Special  Hazard Loss is
to be  allocated  to the  related  Senior  Certificates,  such loss will be  allocated  among such  Senior
Certificates and the most subordinate outstanding class of non-related  Subordinate  Certificates on a pro
rata basis, based on the Certificate Principal Balance thereof.

         Section 6.06.     Payments.  (a) On each  Distribution  Date,  other than the final  Distribution
Date,  the  Securities  Administrator  shall  distribute  to each  Certificateholder  of  record as of the
immediately  preceding  Record  Date the  Certificateholder's  pro rata share of its  Class (based  on the
aggregate  Fractional  Undivided  Interest  represented  by such  Holder's  Certificates)  of all  amounts
required to be distributed on such  Distribution  Date to such Class. The Securities  Administrator  shall
calculate  the  amount  to be  distributed  to each  Class  and,  based on such  amounts,  the  Securities
Administrator  shall  determine the amount to be  distributed  to each  Certificateholder.  The Securities
Administrator's  calculations of payments shall be based solely on information  provided to the Securities
Administrator  by the Master  Servicer.  The  Securities  Administrator  shall not be required to confirm,
verify or recompute any such information but shall be entitled to rely conclusively on such information.

         (b)      Payment  of the  above  amounts  to each  Certificateholder  shall  be made (i) by check
mailed to each  Certificateholder  entitled thereto at the address  appearing in the Certificate  Register
or (ii) upon  receipt by the  Securities  Administrator  on or before the fifth Business Day preceding the
Record Date of written  instructions from a  Certificateholder  by wire transfer to a United States dollar
account  maintained by the payee at any United States depository  institution with appropriate  facilities
for  receiving  such a wire  transfer;  provided,  however,  that the final  payment  in  respect  of each
Class of  Certificates will be made only upon  presentation and surrender of such respective  Certificates
at the office or agency of the Securities  Administrator  specified in the notice to Certificateholders of
such final payment.

         Section 6.07.     Statements  to  Certificateholders.  On each  Distribution  Date,  concurrently
with each distribution to  Certificateholders,  the Securities  Administrator  shall make available to the
parties hereto and each  Certificateholder,  via the Securities  Administrator's  internet  website as set
forth  below,  the  following  information,  expressed  in the  aggregate  and as a  Fractional  Undivided
Interest  representing an initial  Certificate  Principal  Balance of $1,000,  or in the case of the Class
B-IO Certificates, an initial Notional Amount of $1,000:

         (a)      the  Certificate  Principal  Balance  or   Notional  Amount,  as   applicable,  of  each
Class after giving effect (i) to all  distributions  allocable to principal on such  Distribution Date and
(ii) the allocation of any Applied Realized Loss Amounts for such Distribution Date;

         (b)      the  amount  of  the  related  distribution  to  Holders  of  each  Class  allocable  to
principal,  separately  identifying  (A)  the  aggregate  amount  of any  Principal  Prepayments  included
therein,  (B) the  aggregate of all  scheduled  payments of principal  included  therein and (C) the Extra
Principal Distribution Amount (if any);

         (c)      the  Pass-Through  Rate for each applicable  Class of  Certificates  with respect to the
current Accrual Period,  and, if applicable,  whether such  Pass-Through  Rate was limited by the Net Rate
Cap;

         (d)      the amount of such distribution to Holders of each Class allocable to interest;

         (e)      the  applicable  accrual  periods  dates  for  calculating  distributions  and  general
Distribution Dates;

         (f)      the total cash flows received and the general sources thereof;

         (g)      the amount,  if any, of fees or expenses  accrued and paid,  with an  identification  of
the payee and the general  purpose of such fees  including the related  amount of the Servicing  Fees paid
to or retained by the Servicer for the related Due Period;

         (h)      the amount of any Cap Contract Payment Amount payable to the Securities Administrator;

         (i)      with  respect   to  each   Loan  Group,  the  amount   of  such  distribution   to  each
Certificate  allocable to interest and, with respect to the Group I Certificates,  the portion thereof, if
any, provided by the Cap Contract;

         (j)      the  Interest  Carry  Forward   Amount  and  any  Basis  Risk  Shortfall  Carry  Forward
Amount for each Class of Certificates;

         (k)      with respect to each Loan Group,  the aggregate of the Stated  Principal  Balance of (A)
all of the Mortgage  Loans and (B) the  Adjustable  Rate Mortgage  Loans,  for the following  Distribution
Date;

         (l)      the number and  Outstanding  Principal  Balance of the Mortgage Loans in each Loan Group
that were  Delinquent  (exclusive of any Mortgage Loan in  foreclosure)  in respect of which using the OTS
method  of  calculation  (A)  one  Scheduled  Payment  is  Delinquent,  (B)  two  Scheduled  Payments  are
Delinquent,  (C) three or more  Scheduled  Payments are Delinquent and (D)  foreclosure  proceedings  have
been  commenced,  in each case as of the close of business on the last day of the calendar month preceding
such  Distribution  Date and  separately  identifying  such  information  for the (1) first lien  Mortgage
Loans, (2) second lien Mortgage Loans, and (3) Adjustable Rate Mortgage Loans, in each such Loan Group;

         (m)      with  respect  to each Loan  Group,  the  amount of  Monthly  Advances  included  in the
distribution on such Distribution Date (including the general purpose of such Monthly Advances);

         (n)      with  respect  to each Loan  Group,  the  cumulative  amount of  Applied  Realized  Loss
Amounts to date;

         (o)      if  applicable,  material  modifications,  extensions or waivers to Mortgage Loan terms,
fees, penalties or payments during the prior calendar month or that have become material over time;

         (p)      with  respect  to each  Loan  Group  and with  respect  to any  Mortgage  Loan  that was
liquidated  during the prior calendar month, the loan number and aggregate  Stated  Principal  Balance of,
and Realized Loss on, such Mortgage Loan as of the close of business on the  Determination  Date preceding
such Distribution Date;

         (q)               with respect to each Loan Group, the total number and principal  balance of any
real estate  owned or REO  Properties  as of the close of business on the last day of the  calendar  month
preceding such Distribution Date;

         (r)      with  respect  to each Loan  Group,  the three  month  rolling  average  of the  percent
equivalent  of a  fraction,  the  numerator  of which is the  aggregate  Stated  Principal  Balance of the
Mortgage  Loans  that  are 60 days or more  Delinquent  (in  respect  of which  using  the OTS  method  of
calculation)  or are in bankruptcy or foreclosure or are REO  Properties,  and the denominator of which is
the  aggregate  Stated  Principal  Balance  of all of the  Mortgage  Loans in each case as of the close of
business  on the  last  day of  the  calendar  month  preceding  such  Distribution  Date  and  separately
identifying  such  information  for the (1) first lien Mortgage  Loans,  and (2) Adjustable  Rate Mortgage
Loans;

         (s)      the  Realized  Losses  during the related  calendar  month and the  cumulative  Realized
Losses through the end of the preceding month;

         (t)      whether a Trigger Event exists;

         (u)      updated pool  composition  data including the following with respect to each Loan Group:
weighted average mortgage rate and weighted average remaining term;

         (v)      the amount of the Master Servicing Fee;

         (w)      [Reserved];

         (x)      the special hazard amount,  fraud loss amount and bankruptcy  amount, if applicable,  as
of the close of  business  on the  applicable  Distribution  Date and a  description  of any change in the
calculation of these amounts; and

         (y)      the amount of the  distribution  made on such  Distribution  Date to the  Holders of the
Class XP Certificates allocable to Prepayment Charges for the related Mortgage Loans.

         The   Depositor   covenants   that  if  there  is  a   material   change  in  the   solicitation,
credit-granting,   underwriting,   origination,   acquisition  or  Mortgage  Loan  selection  criteria  or
procedures,  as  applicable,  used to originate,  acquire or select  Mortgage  Loans for the Trust Fund it
will notify the  Securities  Administrator  five calendar days before each  Distribution  Date,  and if no
such notification  occurs,  the Securities  Administrator has no obligation to report with respect to (y).
The Depositor  covenants to the Securities  Administrator that there will be no new issuance of securities
backed by the same asset pool, so the Securities  Administrator  will only be responsible in (x) above for
reporting any pool asset changes, such as additions or removals of Mortgage Loans from the Trust Fund.

         The  information  set forth above shall be  calculated  or  reported,  as the case may be, by the
Securities  Administrator,  based solely on, and to the extent of, information  provided to the Securities
Administrator   and  the  Master   Servicer  by  the  Servicer  and  the   Counterparty.   The  Securities
Administrator  may conclusively  rely on such information and shall not be required to confirm,  verify or
recalculate any such information.

         The  Securities  Administrator  may make  available  each month,  to any  interested  party,  the
monthly statement to Certificateholders  via the Securities  Administrator's  website initially located at
"www.ctslink.com."   Assistance  in  using  the  website  can  be  obtained  by  calling  the   Securities
Administrator's  customer  service  desk at (301)  815-6600.  Parties  that are  unable  to use the  above
distribution  option are  entitled to have a paper copy mailed to them via first class mail by calling the
Securities  Administrator's  customer  service desk and  indicating  such.  The  Securities  Administrator
shall have the right to change the way such  reports are  distributed  in order to make such  distribution
more convenient  and/or more  accessible to the parties,  and the Securities  Administrator  shall provide
timely and adequate notification to all parties regarding any such change.

         Within a reasonable  period of time after the end of the  preceding  calendar  year  beginning in
2007, the Securities  Administrator  will furnish a report to each Holder of the Certificates of record at
any time during the prior  calendar  year as to the aggregate of amounts  reported  pursuant to subclauses
(a)(i) and (a)(ii) above with respect to the  Certificates,  plus  information  with respect to the amount
of servicing  compensation  and such other  customary  information  as the  Securities  Administrator  may
determine to be necessary  and/or to be required by the Internal  Revenue Service or by a federal or state
law or rules or  regulations  to enable such Holders to prepare their tax returns for such calendar  year.
Such  obligations  shall be deemed to have been  satisfied  to the extent  that  substantially  comparable
information  shall  be  provided  by  the  Securities   Administrator  or  the  Trustee  pursuant  to  the
requirements of the Code.

         Section 6.08.     Monthly  Advances.  If the  related  Servicer  (other  than  Wells  Fargo)  was
required  to make a Monthly  Advance  pursuant to the related  Servicing  Agreement  and fails to make any
required Monthly Advance, in whole or in part, the Master Servicer,  as successor  servicer,  or any other
successor  servicer  appointed  by it,  will  deposit  in the  Distribution  Account  not  later  than the
Distribution  Account Deposit Date immediately  preceding the related Distribution Date an amount equal to
such Monthly  Advance to the extent not otherwise paid by the related  Servicer,  net of the Servicing Fee
for such  Mortgage  Loan  except to the extent the Master  Servicer  determines  any such  advance to be a
Nonrecoverable  Advance.  Subject to the foregoing,  the Master  Servicer,  as successor  servicer,  shall
continue to make such advances  through the date that the related  Servicer is required to do so under its
Servicing  Agreement;  provided,  however,  that  if  the  Master  Servicer  deems  an  advance  to  be  a
Nonrecoverable  Advance,  on the  Distribution  Account  Deposit Date,  the Master  Servicer  shall not be
obligated  to make such  advance and shall  present an Officer's  Certificate  to the Trustee  (i) stating
that the Master Servicer elects not to make a Monthly  Advance in a stated amount and  (ii) detailing  the
reason it deems the advance to be a Nonrecoverable Advance.

         Notwithstanding  the  foregoing,  the Master  Servicer  shall not be required to make any Monthly
Advances  that Wells  Fargo,  as  Servicer,  was  required to make  pursuant to the Wells Fargo  Servicing
Agreement  and failed to do so. In the event that Wells  Fargo as Servicer  or the Master  Servicer  fails
to make a required Monthly Advance,  the Trustee,  as successor servicer or the successor master servicer,
as applicable,  shall be required to remit the amount of such Monthly Advance to the Distribution  Account
in  accordance  with and subject to the terms of this  Agreement  (including  its rights of  reimbursement
hereunder).

         Section 6.09.     Compensating  Interest  Payments.  The  Master  Servicer  shall  deposit in the
Distribution  Account not later than each Distribution  Account Deposit Date an amount equal to the lesser
of  (i) the  sum of the  aggregate  amounts  required  to be paid by the  Servicers  under  the  Servicing
Agreements  with respect to subclauses  (a) and (b) of the  definition of Interest  Shortfall with respect
to the Mortgage  Loans for the related  Distribution  Date,  and not so paid by the related  Servicers and
(ii) the  Master  Servicer  Compensation  for such  Distribution  Date  (such  amount,  the  "Compensating
Interest  Payment").  The Master Servicer shall not be entitled to any  reimbursement  of any Compensating
Interest Payment.

         Section 6.10.     Distributions on REMIC Regular  Interests.  (a) On each Distribution  Date, the
Securities  Administrator  shall be deemed to  distribute  to the  Trustee,  on behalf of REMIC III as the
holder of the REMIC I Regular  Interests and the REMIC II Regular  Interests,  those portions of the REMIC
I  Distribution  Amount not designated to Component I of the Class R  Certificates,  in the amounts and in
accordance  with the  priorities  set forth in the  definition  of REMIC I  Distribution  Amount and those
portions of the REMIC II  Distribution  Amount not designated to Component II of the Class R Certificates,
in  the  amounts  and in  accordance  with  the  priorities  set  forth  in the  definition  of  REMIC  II
Distribution Amount.

         (b)      On each Distribution  Date, the Securities  Administrator  shall be deemed to distribute
the REMIC III  Distribution  Amount to: (i) the  holders of the  Certificates  (other  than the Class B-IO
Certificates),  as the holders of the REMIC III Interests  (other than REMIC III Regular  Interests B-IO-I
and B-IO-P) and (ii)  itself on behalf of REMIC IV, as the holder of REMIC III  Regular  Interests  B-IO-I
and B-IO-P,  in the amounts and in accordance  with the  priorities  set forth in the  definition of REMIC
III Distribution Amount.

         (c)      On   each   Distribution   Date,   the  Securities  Administrator  shall  be  deemed  to
distribute to the holder of the Class B-IO  Certificates,  as the holder of the REMIC IV Regular Interest,
the amounts set forth in the definition of REMIC IV Distribution Amount.

         (d)      Notwithstanding   the    deemed   distributions   on   the   REMIC   Regula r  Interests
described in this Section 6.10,  distributions of funds from the  Distribution  Account shall be made only
in accordance with Sections 6.01 and 6.02.


                                               ARTICLE VII
                                           The Master Servicer

         Section 7.01.     Liabilities  of the Master  Servicer.  The Master  Servicer  shall be liable in
accordance herewith only to the extent of the obligations  specifically  imposed upon and undertaken by it
herein.

         Section 7.02.     Merger or Consolidation  of the Master  Servicer.  (a) The Master Servicer will
keep in full force and effect its  existence,  rights and  franchises as a  corporation  under the laws of
the state of its  incorporation,  and will  obtain and  preserve  its  qualification  to do  business as a
foreign  corporation in each jurisdiction in which such  qualification is or shall be necessary to protect
the validity and  enforceability  of this Agreement,  the Certificates or any of the Mortgage Loans and to
perform its duties under this Agreement.

         (b)      Any  Person  into  which the  Master  Servicer  may be merged  or  consolidated,  or any
corporation  resulting from any merger or  consolidation to which the Master Servicer shall be a party, or
any Person  succeeding  to the  business  of the Master  Servicer,  shall be the  successor  of the Master
Servicer  hereunder,  without  the  execution  or filing of any paper or further act on the part of any of
the parties hereto, anything herein to the contrary notwithstanding.

         Section 7.03.     Indemnification  by the  Master  Servicer  and the Trust  Fund.  (a) The Master
Servicer agrees to indemnify the  Indemnified  Persons for, and to hold them harmless  against,  any loss,
liability or expense  (including  reasonable legal fees and  disbursements  of counsel)  incurred on their
part that may be sustained in connection  with,  arising out of, or relating to, any claim or legal action
(including  any pending or threatened  claim or legal action)  relating to this  Agreement,  the Servicing
Agreements,  the  Assignment  Agreements or the  Certificates  or the powers of attorney  delivered by the
Trustee hereunder  (i) related to the Master  Servicer's  failure to perform its duties in compliance with
this Agreement  (except as any such loss,  liability or expense shall be otherwise  reimbursable  pursuant
to this Agreement) or (ii) incurred by reason of the Master Servicer's willful  misfeasance,  bad faith or
gross  negligence  in  the  performance  of  duties  hereunder  or by  reason  of  reckless  disregard  of
obligations  and duties  hereunder,  provided,  in each case, that with respect to any such claim or legal
action  (or  pending  or  threatened  claim or legal  action),  the  Trustee  shall  have given the Master
Servicer and the Depositor  written  notice thereof  promptly  after a Responsible  Officer of the Trustee
shall have with respect to such claim or legal action actual  knowledge  thereof.  The  Trustee's  failure
to give any such notice shall not affect the Trustee's right to indemnification  hereunder,  except to the
extent the Master  Servicer is  materially  prejudiced  by such  failure to give  notice.  This  indemnity
shall survive the resignation or removal of the Trustee,  Master Servicer or the Securities  Administrator
and the termination of this Agreement.

         (b)      The Trust  Fund will  indemnify  any  Indemnified  Person  for any  loss,  liability  or
expense  (including  reasonable  legal fees and  disbursements  of counsel) of any Indemnified  Person not
otherwise covered by the Master Servicer's indemnification pursuant to Section  7.03(a).

         Section 7.04.     Limitations  on  Liability of the Master  Servicer  and Others.  Subject to the
obligation of the Master Servicer to indemnify the Indemnified Persons pursuant to Section 7.03:

         (a)      Neither the Master Servicer nor any of the directors,  officers,  employees or agents of
the Master  Servicer shall be under any liability to the  Indemnified  Persons,  the Depositor,  the Trust
Fund or the  Certificateholders  for taking any action or for  refraining  from  taking any action in good
faith  pursuant to this  Agreement,  or for errors in judgment;  provided,  however,  that this  provision
shall  not  protect  the  Master  Servicer  or any  such  Person  against  any  breach  of  warranties  or
representations  made herein or any liability  which would otherwise be imposed by reason of such Person's
willful  misfeasance,  bad faith or gross negligence in the performance of duties or by reason of reckless
disregard of obligations and duties hereunder.

         (b)      The  Master  Servicer  and any  director,  officer,  employee  or  agent  of the  Master
Servicer may rely in good faith on any document of any kind prima facie  properly  executed and  submitted
by any Person respecting any matters arising hereunder.

         (c)      The Master Servicer, the Custodian and any director,  officer,  employee or agent of the
Master Servicer or the Custodian  shall be indemnified by the Trust and held harmless  thereby against any
loss,  liability or expense  (including  reasonable legal fees and  disbursements of counsel)  incurred on
their part that may be sustained  in  connection  with,  arising out of, or related to, any claim or legal
action  (including  any pending or  threatened  claim or legal  action)  relating to this  Agreement,  the
Certificates or any Servicing  Agreement  (except to the extent that the Master Servicer is indemnified by
the  Servicer  thereunder),  other than  (i) any  such loss,  liability  or expense  related to the Master
Servicer's  failure to perform  its duties in  compliance  with this  Agreement  (except as any such loss,
liability or expense shall be otherwise  reimbursable  pursuant to this Agreement),  or to the Custodian's
failure  to perform  its duties  under the  Custodial  Agreement,  respectively,  or  (ii) any  such loss,
liability or expense incurred by reason of the Master Servicer's or the Custodian's  willful  misfeasance,
bad faith or gross  negligence in the  performance of duties  hereunder or under the Custodial  Agreement,
as  applicable,  or by reason of reckless  disregard  of  obligations  and duties  hereunder  or under the
Custodial Agreement, as applicable.

         (d)      The  Master  Servicer  shall not be under any  obligation  to appear  in,  prosecute  or
defend any legal  action  that is not  incidental  to its  duties  under  this  Agreement  and that in its
opinion may involve it in any expense or  liability;  provided,  however,  the Master  Servicer may in its
discretion,  with  the  consent  of the  Trustee  (which  consent  shall  not be  unreasonably  withheld),
undertake  any such action which it may deem  necessary or desirable  with respect to this  Agreement  and
the rights and duties of the parties  hereto and the  interests of the  Certificateholders  hereunder.  In
such event,  the legal expenses and costs of such action and any liability  resulting  therefrom  shall be
expenses,  costs and  liabilities  of the Trust  Fund,  and the Master  Servicer  shall be  entitled to be
reimbursed  therefor  out of the  Distribution  Account  as  provided  by  Section 4.05.  Nothing  in this
Section  7.04(d) shall affect the Master  Servicer's  obligation to supervise,  or to take such actions as
are necessary to ensure,  the  servicing  and  administration  of the Mortgage  Loans  pursuant to Section
3.01(a).

         (e)      In taking or  recommending  any  course of action  pursuant  to this  Agreement,  unless
specifically  required to do so pursuant to this  Agreement,  the Master Servicer shall not be required to
investigate or make  recommendations  concerning  potential  liabilities  which the Trust might incur as a
result of such course of action by reason of the  condition  of the  Mortgaged  Properties  but shall give
notice to the Trustee if it has notice of such potential liabilities.

         (f)      The Master  Servicer  shall not be liable  for any acts or  omissions  of any  Servicer,
except as otherwise expressly provided herein.

         Section 7.05.     Master Servicer Not to Resign.  Except as provided in Section 7.07,  the Master
Servicer  shall  not  resign  from  the  obligations  and  duties  hereby  imposed  on it  except  upon  a
determination  that any such duties  hereunder are no longer  permissible  under  applicable  law and such
impermissibility  cannot be  cured.  Any such  determination  permitting  the  resignation  of the  Master
Servicer shall be evidenced by an Opinion of Independent  Counsel  addressed to the Trustee to such effect
delivered to the Trustee.  No such  resignation by the Master  Servicer shall become  effective  until the
Company or the  Trustee or a  successor  to the Master  Servicer  reasonably  satisfactory  to the Trustee
shall have  assumed  the  responsibilities  and  obligations  of the Master  Servicer in  accordance  with
Section 8.02  hereof.  The Trustee shall notify the Rating  Agencies upon its receipt of written notice of
the resignation of the Master Servicer.

         Section 7.06.     Successor  Master   Servicer.   In  connection  with  the  appointment  of  any
successor  Master  Servicer or the  assumption  of the duties of the Master  Servicer,  the Company or the
Trustee  may make  such  arrangements  for the  compensation  of such  successor  master  servicer  out of
payments on the Mortgage  Loans as the Company or the Trustee and such  successor  master  servicer  shall
agree.  If the  successor  master  servicer  does not agree that such market  value is a fair price,  such
successor  master  servicer  shall  obtain two  quotations  of market  value from third  parties  actively
engaged  in  the  servicing  of  single-family   mortgage  loans.   Notwithstanding  the  foregoing,   the
compensation  payable to a successor  master  servicer  may not exceed the  compensation  which the Master
Servicer  would  have been  entitled  to retain if the  Master  Servicer  had  continued  to act as Master
Servicer hereunder.

         Section 7.07.     Sale and  Assignment  of Master  Servicing.  The Master  Servicer  may sell and
assign its rights and delegate its duties and  obligations  in its entirety as Master  Servicer under this
Agreement  and the  Company  may  terminate  the  Master  Servicer  without  cause and select a new Master
Servicer;  provided,  however,  that:  (i) the  purchaser or  transferee  accepting  such  assignment  and
delegation  (a) shall be a Person  which shall be qualified  to service  mortgage  loans for Fannie Mae or
Freddie Mac; (b) shall have a net worth of not less than $10,000,000  (unless  otherwise  approved by each
Rating Agency  pursuant to clause  (ii) below);  (c) shall be reasonably  satisfactory  to the Trustee (as
evidenced  in a writing  signed by the  Trustee);  and (d) shall  execute  and  deliver to the  Trustee an
agreement,  in form and substance reasonably  satisfactory to the Trustee, which contains an assumption by
such Person of the due and punctual  performance  and  observance  of each  covenant  and  condition to be
performed or observed by it as master  servicer  under this  Agreement,  any custodial  agreement from and
after the effective date of such  agreement;  (ii) each  Rating Agency shall be given prior written notice
of the identity of the proposed  successor to the Master  Servicer and each Rating  Agency's rating of the
Certificates in effect  immediately prior to such assignment,  sale and delegation will not be downgraded,
qualified or withdrawn as a result of such  assignment,  sale and delegation,  as evidenced by a letter to
such effect  delivered  to the Master  Servicer  and the Trustee (at the expense of the Master  Servicer);
(iii) the  Master  Servicer  assigning  and selling the master  servicing  shall deliver to the Trustee an
Officer's  Certificate and an Opinion of Independent  Counsel addressed to the Trustee,  each stating that
all  conditions  precedent  to such action under this  Agreement  have been  completed  and such action is
permitted by and complies with the terms of this  Agreement;  and (iv) in the event the Master Servicer is
terminated  without  cause by the  Company,  the  Company  shall  pay the  terminated  Master  Servicer  a
termination  fee equal to 0.25% of the aggregate  Stated  Principal  Balance of the Mortgage  Loans at the
time the master  servicing of the Mortgage  Loans is  transferred  to the successor  Master  Servicer.  No
such assignment or delegation  shall affect any rights or liability of the Master  Servicer  arising prior
to the effective date thereof.


                                               ARTICLE VIII
                                                 Default

         Section 8.01.     Events of Default.  "Event of Default," wherever used herein,  means any one of
the following  events  (whatever the reason for such Event of Default and whether it shall be voluntary or
involuntary  or be effected by operation of law or pursuant to any judgment,  decree or order of any court
or any order,  rule or regulation of any  administrative  or  governmental  body) and only with respect to
the defaulting Master Servicer:

         (a)      The Master  Servicer  fails to cause to be  deposited  in the  Distribution  Account any
amount so required to be deposited  pursuant to this Agreement  (other than a Monthly  Advance),  and such
failure  continues  unremedied  for a period of three  Business  Days  after the date upon  which  written
notice of such failure,  requiring the same to be remedied,  shall have been given to the Master Servicer;
or

         (b)      The Master  Servicer  fails to observe or  perform  in any  material  respect  any other
material  covenants and agreements set forth in this Agreement to be performed by it, which  covenants and
agreements materially affect the rights of  Certificateholders,  and such failure continues unremedied for
a period of 60 days after the date on which written  notice of such failure,  properly  requiring the same
to be  remedied,  shall have been given to the Master  Servicer by the  Trustee or to the Master  Servicer
and the Trustee by the Holders of Certificates  evidencing  Fractional Undivided Interests aggregating not
less than 25% of the Trust Fund; or

         (c)      There is entered  against the Master  Servicer a decree or order by a court or agency or
supervisory  authority having jurisdiction in the premises for the appointment of a conservator,  receiver
or liquidator in any  insolvency,  readjustment  of debt,  marshaling of assets and liabilities or similar
proceedings,  or for the winding up or liquidation of its affairs,  and the continuance of any such decree
or order is  unstayed  and in effect  for a period  of 60  consecutive  days,  or an  involuntary  case is
commenced against the Master Servicer under any applicable  insolvency or  reorganization  statute and the
petition is not dismissed within 60 days after the commencement of the case; or

         (d)      The Master  Servicer  consents  to the  appointment  of a  conservator  or  receiver  or
liquidator  in any  insolvency,  readjustment  of debt,  marshaling of assets and  liabilities  or similar
proceedings  of or relating to the Master  Servicer or  substantially  all of its property;  or the Master
Servicer  admits in writing its inability to pay its debts  generally as they become due, files a petition
to take  advantage of any applicable  insolvency or  reorganization  statute,  makes an assignment for the
benefit of its creditors, or voluntarily suspends payment of its obligations;

         (e)      The Master  Servicer  assigns or delegates its duties or rights under this  Agreement in
contravention of the provisions permitting such assignment or delegation under Sections 7.05 or 7.07;

         (f)      The Master  Servicer  fails to comply with Section 3.16,  Section 3.17 and Section 3.18;
or

         (g)      The Master  Servicer  fails to cause to be deposited,  in the  Distribution  Account any
Monthly  Advance  (other  than  a  Nonrecoverable  Advance)  by  5:00  p.m.  New  York  City  time  on the
Distribution Account Deposit Date.

         In each and every  such  case,  so long as such  Event of  Default  with  respect  to the  Master
Servicer  shall not have been  remedied,  either the  Trustee or the  Holders of  Certificates  evidencing
Fractional  Undivided  Interests  aggregating  not less than 51% of the  principal  of the Trust Fund,  by
notice in writing to the Master  Servicer (and to the Trustee if given by such  Certificateholders),  with
a copy to the Rating  Agencies,  and with the consent of the Company,  may terminate all of the rights and
obligations  (but not the  liabilities)  of the Master  Servicer  under this  Agreement  and in and to the
Mortgage  Loans and/or the REO Property  serviced by the Master  Servicer and the proceeds  thereof.  Upon
the receipt by the Master Servicer of the written  notice,  all authority and power of the Master Servicer
under this  Agreement,  whether with respect to the  Certificates,  the  Mortgage  Loans,  REO Property or
under any other  related  agreements  (but only to the  extent  that such other  agreements  relate to the
Mortgage Loans or related REO Property)  shall,  subject to Section 3.17 and  Section 8.02,  automatically
and without  further  action pass to and be vested in the Trustee,  in its  capacity as  successor  Master
Servicer,  pursuant to this  Section 8.01  (and,  with respect to an Event of Default  resulting  from the
Master  Servicer's  failure to comply with Section 3.17,  such power and authority of the Master  Servicer
shall,  subject to Section 8.02,  automatically  and without  further  action pass to and be vested in the
successor  Master Servicer  appointed by the Depositor);  and,  without  limitation,  the Trustee,  in its
capacity as successor Master  Servicer,(or such successor Master Servicer  appointed by the Depositor,  as
the case may be), is hereby  authorized  and  empowered  to execute and  deliver,  on behalf of the Master
Servicer as  attorney-in-fact  or  otherwise,  any and all documents  and other  instruments  and to do or
accomplish  all other acts or things  necessary  or  appropriate  to effect the purposes of such notice of
termination,  whether to complete the transfer and  endorsement  or assignment  of the Mortgage  Loans and
related  documents,  or  otherwise.  The Master  Servicer  agrees to cooperate  with the  Trustee,  in its
capacity as successor  Master Servicer (or such successor Master Servicer  appointed by the Depositor,  as
the case  may  be),  in  effecting  the  termination  of the  Master  Servicer's  rights  and  obligations
hereunder,  including,  without  limitation,  the  transfer to the  Trustee,  in its capacity as successor
Master  Servicer (or such successor  Master Servicer  appointed by the Depositor,  as the case may be), of
(i) the  property  and amounts  which are then or should be part of the Trust or which  thereafter  become
part of the  Trust;  and  (ii) originals  or copies of all  documents  of the Master  Servicer  reasonably
requested  by the  Trustee,  in its  capacity as  successor  Master  Servicer  (or such  successor  Master
Servicer  appointed by the  Depositor,  as the case may be), to enable it to assume the Master  Servicer's
duties thereunder.  In addition to any other amounts which are then, or,  notwithstanding  the termination
of its activities  under this  Agreement,  may become payable to the Master Servicer under this Agreement,
the Master  Servicer  shall be entitled to  receive,  out of any amount  received on account of a Mortgage
Loan  or  related  REO  Property,  that  portion  of  such  payments  which  it  would  have  received  as
reimbursement  under this Agreement if notice of termination  had not been given.  The  termination of the
rights and  obligations  of the Master  Servicer shall not affect any  obligations  incurred by the Master
Servicer prior to such termination.

         Notwithstanding  the  foregoing,  if  an  Event  of  Default  described  in  clause  (g) of  this
Section 8.01  shall occur,  the Trustee shall, by notice in writing to the Master  Servicer,  which may be
delivered by telecopy,  immediately  terminate all of the rights and  obligations  of the Master  Servicer
thereafter  arising  under  this  Agreement,  but  without  prejudice  to  any  rights  it may  have  as a
Certificateholder  or to  reimbursement  of Monthly  Advances and other advances of its own funds, and the
Trustee,  in its capacity as successor  Master Servicer (or such successor  Master  Servicer  appointed by
the Depositor,  as the case may be), shall act as provided in  Section 8.02 to carry out the duties of the
Master  Servicer,  including  the  obligation to make any Monthly  Advance the  nonpayment of which was an
Event of Default described in clause (g) of this  Section 8.01.  Any such action taken by the Trustee,  in
its capacity as successor Master Servicer (or such successor  Master Servicer  appointed by the Depositor,
as the case may be), must be prior to the distribution on the relevant Distribution Date.

         Section 8.02.     Successor  to Act;  Appointment  of  Successor.  (a)  Upon the  receipt  by the
Master Servicer of a notice of termination  pursuant to Section 8.01 or an Opinion of Independent  Counsel
pursuant to  Section 7.05  to the effect that the Master  Servicer is legally unable to act or to delegate
its duties to a Person  which is legally able to act,  the  Trustee,  in its capacity as successor  Master
Servicer  (and,  with  respect to an Event of Default  resulting  from the  Master  Servicer's  failure to
comply with Section 3.17, the successor  Master  Servicer  appointed by the Depositor  pursuant to Section
3.17),  shall  automatically  become the successor in all respects to the Master  Servicer in its capacity
under this Agreement and the  transactions  set forth or provided for herein and shall thereafter have all
of the  rights  and  powers of,  and be  subject  to all the  responsibilities,  duties,  liabilities  and
limitations on  liabilities  relating  thereto  placed on the Master  Servicer by the terms and provisions
hereof;  provided,  however,  that the Company shall have the right to either (a)  immediately  assume the
duties of the Master Servicer or (b) select a successor Master Servicer;  provided further,  however, that
the Trustee,  in its  capacity as  successor  Master  Servicer  (and,  with respect to an Event of Default
resulting from the Master  Servicer's  failure to comply with Section 3.17, the successor  Master Servicer
appointed by the Depositor  pursuant to Section 3.17),  shall have no obligation  whatsoever  with respect
to any liability  (other than advances deemed  recoverable and not previously made) incurred by the Master
Servicer at or prior to the time of termination.  As compensation  therefor,  but subject to Section 7.06,
the Trustee,  in its  capacity as  successor  Master  Servicer  (and,  with respect to an Event of Default
resulting from the Master  Servicer's  failure to comply with Section 3.17, the successor  Master Servicer
appointed by the Depositor  pursuant to Section 3.17),  shall be entitled to compensation which the Master
Servicer  would have been  entitled  to retain if the Master  Servicer  had  continued  to act  hereunder,
except for those  amounts due the Master  Servicer as  reimbursement  permitted  under this  Agreement for
advances  previously made or expenses  previously  incurred.  Notwithstanding  the above, the Trustee,  in
its capacity as successor  Master  Servicer  (or, with respect to an Event of Default  resulting  from the
Master  Servicer's  failure to comply with Section 3.17, the successor  Master  Servicer  appointed by the
Depositor  pursuant to Section 3.17),  may, if it shall be unwilling so to act, or shall, if it is legally
unable so to act,  appoint or  petition a court of  competent  jurisdiction  to appoint,  any  established
housing and home finance  institution which is a Fannie Mae- or Freddie  Mac-approved  servicer,  and with
respect to a successor to the Master Servicer only,  having a net worth of not less than  $10,000,000,  as
the  successor  to  the  Master  Servicer  hereunder  in  the  assumption  of  all  or  any  part  of  the
responsibilities,  duties or liabilities of the Master Servicer hereunder;  provided, that the Trustee, in
its capacity as successor  Master  Servicer  (or, with respect to an Event of Default  resulting  from the
Master  Servicer's  failure to comply with Section 3.17, the successor  Master  Servicer  appointed by the
Depositor  pursuant to Section 3.17),  shall obtain a letter from each Rating Agency that the ratings,  if
any, on each of the  Certificates  will not be lowered as a result of the  selection  of the  successor to
the Master Servicer.  Pending  appointment of a successor to the Master Servicer  hereunder,  the Trustee,
in its capacity as successor  Master  Servicer,  shall act (other than with respect to an Event of Default
resulting  from the Master  Servicer's  failure to comply with Section  3.17, in which event the successor
appointed by the Depositor  shall act) in such capacity as hereinabove  provided.  In connection with such
appointment  and  assumption,  the  Trustee  may  make  such  arrangements  for the  compensation  of such
successor out of payments on the Mortgage Loans as it and such successor shall agree;  provided,  however,
that the  provisions of Section 7.06 shall apply,  the  compensation  shall not be in excess of that which
the Master  Servicer  would have been entitled to if the Master  Servicer had continued to act  hereunder,
and that such successor shall  undertake and assume the obligations of the Trustee to pay  compensation to
any third Person acting as an agent or  independent  contractor  in the  performance  of master  servicing
responsibilities  hereunder.  The Trustee and such successor shall take such action,  consistent with this
Agreement, as shall be necessary to effectuate any such succession.

         (b)      If the  Trustee  shall  succeed  to any  duties of the Master  Servicer  respecting  the
Mortgage  Loans as  provided  herein,  it shall do so in a separate  capacity  and not in its  capacity as
Trustee  and,  accordingly,  the  provisions  of Article IX shall be  inapplicable  to the  Trustee in its
duties as the  successor to the Master  Servicer in the  servicing of the Mortgage  Loans  (although  such
provisions  shall continue to apply to the Trustee in its capacity as Trustee);  the provisions of Article
VII, however, shall apply to it in its capacity as successor Master Servicer.

         The  costs  and  expenses  of the  Trustee  in  connection  with the  termination  of the  Master
Servicer,  the appointment of a successor  Master Servicer and, if applicable,  any transfer of servicing,
including,  without  limitation,  all costs and  expenses  associated  with the  complete  transfer of all
servicing data and the  completion,  correction or  manipulation of such servicing data as may be required
by the Trustee to correct any errors or  insufficiencies  in the servicing data or otherwise to enable the
Trustee or the successor  Master Servicer to service the Mortgage Loans properly and  effectively,  to the
extent not paid by the terminated  Master  Servicer,  shall be payable to the Trustee  pursuant to Section
9.05. Any successor to the Master  Servicer  acting as successor  servicer  under any Servicing  Agreement
shall give notice to the  applicable  Mortgagors of such change of servicer and shall,  during the term of
its  service  as  successor  Master  Servicer  maintain  in force the policy or  policies  that the Master
Servicer is required to maintain pursuant to Section 3.04.

         Section 8.03.     Notification  to  Certificateholders.  Upon any termination or appointment of a
successor to the Master  Servicer,  the Trustee shall give prompt written notice thereof to the Securities
Administrator  or, if the Securities  Administrator  is terminated or resigns upon the  termination of the
Master  Servicer,  the  successor  securities  administrator,  and  the  Securities  Administrator  or the
successor  securities  administrator  shall give prompt written notice thereof to the Rating  Agencies and
the Certificateholders at their respective addresses appearing in the Certificate Register.

         Section 8.04.     Waiver of  Defaults.  The  Trustee  shall  transmit  by mail to the  Securities
Administrator,  who shall give prompt  written notice  thereof to all  Certificateholders,  within 60 days
after the  occurrence  of any Event of Default  actually  known to a  Responsible  Officer of the Trustee,
unless  such Event of Default  shall have been cured,  notice of each such Event of  Default.  The Holders
of  Certificates  evidencing  Fractional  Undivided  Interests  aggregating not less than 51% of the Trust
Fund  may,  on  behalf  of all  Certificateholders,  waive  any  default  by the  Master  Servicer  in the
performance of its obligations hereunder and the consequences  thereof,  except a default in the making of
or the  causing to be made any  required  distribution  on the  Certificates,  which  default  may only be
waived by Holders of  Certificates  evidencing  Fractional  Undivided  Interests  aggregating  100% of the
Trust Fund.  Upon any such waiver of a past default,  such default shall be deemed to cease to exist,  and
any Event of Default  arising  therefrom shall be deemed to have been timely remedied for every purpose of
this  Agreement.  No such  waiver  shall  extend to any  subsequent  or other  default or impair any right
consequent  thereon  except to the extent  expressly so waived.  The Securities  Administrator  shall give
notice of any such waiver to the Trustee and the Rating Agencies.

         Section 8.05.     List  of   Certificateholders.   Upon   written   request   of  three  or  more
Certificateholders  of record,  for purposes of communicating with other  Certificateholders  with respect
to their rights under this Agreement,  the Securities  Administrator  will afford such  Certificateholders
access  during  business  hours to the  most  recent  list of  Certificateholders  held by the  Securities
Administrator.

          Section  8.06    Duties of  Trustee and   Securities   Administrator.   (a)  The Trustee,  prior
to the occurrence of an Event of Default and after the curing or waiver of all Events of Default which may
have occurred, and the Securities Administrator each undertake to perform such duties and only such duties
as are specifically set forth in this Agreement as duties of the Trustee and the Securities Administrator,
respectively.  If an Event of Default has  occurred  and has not been cured or waived,  the Trustee  shall
exercise such of the rights and powers vested in it by this Agreement,  and subject to Section 8.02(b) use
the same  degree of care and  skill in their  exercise,  as a  prudent  person  would  exercise  under the
circumstances in the conduct of his own affairs.

         (b)      Upon  receipt  of  all  resolutions,   certificates,   statements,   opinions,  reports,
documents,  orders or other  instruments  which are  specifically  required to be furnished to the Trustee
and the  Securities  Administrator  pursuant  to any  provision  of this  Agreement,  the  Trustee and the
Securities  Administrator,  respectively,  shall  examine them to  determine  whether they are in the form
required by this Agreement;  provided,  however, that neither the Trustee nor the Securities Administrator
shall be  responsible  for the accuracy or content of any  resolution,  certificate,  statement,  opinion,
report,  document,  order or other instrument furnished  hereunder;  provided,  further,  that neither the
Trustee nor the Securities  Administrator  shall be responsible  for the accuracy or  verification  of any
calculation provided to it pursuant to this Agreement.

         (c)      On  each   Distribution   Date,   the  Securities   Administrator   shall  make  monthly
distributions  and the final  distribution  to the related  Certificateholders  from related  funds in the
Distribution  Account as provided  in Sections  6.01 and 10.01  herein  based  solely on the report of the
Master Servicer.

         (d)      No  provision  of this  Agreement  shall be  construed  to  relieve  the  Trustee or the
Securities  Administrator  from liability for its own negligent  action,  its own negligent failure to act
or its own willful misconduct; provided, however, that:

                  (i)      Prior to the occurrence of an Event of Default,  and after the curing or waiver
of all such Events of Default which may have occurred,  the duties and  obligations of the Trustee and the
Securities  Administrator shall be determined solely by the express provisions of this Agreement,  neither
the  Trustee  nor the  Securities  Administrator  shall be  liable  except  for the  performance  of their
respective  duties and obligations as are specifically set forth in this Agreement,  no implied  covenants
or  obligations  shall be read into this  Agreement  against the Trustee or the  Securities  Administrator
and,  in  the  absence  of bad  faith  on  the  part  of the  Trustee  or  the  Securities  Administrator,
respectively,  the Trustee or the Securities  Administrator,  respectively,  may conclusively  rely, as to
the truth of the statements and the correctness of the opinions expressed  therein,  upon any certificates
or opinions  furnished to the Trustee or the  Securities  Administrator,  respectively,  and conforming to
the requirements of this Agreement;

                  (ii)     Neither  the Trustee nor the  Securities  Administrator  shall be liable in its
individual  capacity for an error of judgment made in good faith by a Responsible  Officer or  Responsible
Officers of the Trustee or an officer of the Securities  Administrator,  respectively,  unless it shall be
proved that the Trustee or the Securities Administrator,  respectively,  was negligent in ascertaining the
pertinent facts;

                  (iii)    Neither  the  Trustee  nor the  Securities  Administrator  shall be liable with
respect to any action taken,  suffered or omitted to be taken by it in good faith in  accordance  with the
directions of the Holders of Certificates  evidencing  Fractional Undivided Interests aggregating not less
than 25% of the Trust  Fund,  if such  action or  non-action  relates  to the  time,  method  and place of
conducting  any  proceeding  for any remedy  available  to the  Trustee or the  Securities  Administrator,
respectively,  or  exercising  any trust or other  power  conferred  upon the  Trustee  or the  Securities
Administrator, respectively, under this Agreement;

                  (iv)     The  Trustee  shall not be  required to take notice or be deemed to have notice
or knowledge of any default or Event of Default  unless a Responsible  Officer of the Trustee's  Corporate
Trust  Office  shall have  actual  knowledge  thereof.  In the  absence of such  notice,  the  Trustee may
conclusively assume there is no such default or Event of Default;

                  (v)      The Trustee  shall not in any way be liable by reason of any  insufficiency  in
any  Account  held  by or in the  name  of  Trustee  unless  it is  determined  by a  court  of  competent
jurisdiction  that the  Trustee's  gross  negligence or willful  misconduct  was the primary cause of such
insufficiency (except to the extent that the Trustee is obligor and has defaulted thereon);

                  (vi)     The  Securities  Administrator  shall not in any way be liable by reason of any
insufficiency  in any Account held by the  Securities  Administrator  hereunder or any Account held by the
Securities  Administrator  in the name of the  Trustee  unless it is  determined  by a court of  competent
jurisdiction that the Securities  Administrator's  gross negligence or willful  misconduct was the primary
cause of such  insufficiency  (except to the extent that the Securities  Administrator  is obligor and has
defaulted thereon);

                  (vii)    Anything in this Agreement to the contrary  notwithstanding,  in no event shall
the Trustee or the  Securities  Administrator  be liable for special,  indirect or  consequential  loss or
damage of any kind  whatsoever  (including  but not limited to lost  profits),  even if the Trustee or the
Securities  Administrator,  respectively,  has been advised of the  likelihood  of such loss or damage and
regardless of the form of action;

                  (viii)   None of the Securities  Administrator,  the Master Servicer, the Depositor, the
Company,  the Custodian,  the  Counterparty  or the Trustee shall be responsible for the acts or omissions
of the other,  it being  understood  that this  Agreement  shall not be construed to render them partners,
joint venturers or agents of one another and

                  (ix)     Neither  the  Trustee  nor the  Securities  Administrator  shall be required to
expend or risk its own funds or  otherwise  incur  financial  liability in the  performance  of any of its
duties  hereunder,  or in the exercise of any of its rights or powers,  if there is reasonable  ground for
believing  that the  repayment of such funds or adequate  indemnity  against such risk or liability is not
reasonably  assured to it,  and none of the  provisions  contained  in this  Agreement  shall in any event
require the  Trustee or the  Securities  Administrator  to perform,  or be  responsible  for the manner of
performance of, any of the  obligations of the Master  Servicer under this  Agreement,  except during such
time,  if any, as the Trustee shall be the  successor  to, and be vested with the rights,  duties,  powers
and privileges of, the Master Servicer in accordance with the terms of this Agreement.

         (e)      Except for those actions that the Trustee or the  Securities  Administrator  is required
to take  hereunder,  neither the Trustee nor the  Securities  Administrator  shall have any  obligation or
liability  to take any action or to refrain  from  taking any action  hereunder  in the absence of written
direction as provided hereunder.

         Section 8.07      Certain  Matters  Affecting  the  Trustee  and  the  Securities  Administrator.
Except as otherwise provided in Section 9.01:

         (a)      The Trustee and the Securities  Administrator  may rely and shall be protected in acting
or refraining from acting in reliance on any resolution, certificate of the Securities Administrator (with
respect to the Trustee only), the Depositor, the Master Servicer or a Servicer, certificate of auditors or
any other certificate, statement, instrument, opinion, report, notice, request, consent, order, appraisal,
bond or other paper or document  believed by it to be genuine and to have been signed or  presented by the
proper party or parties;

         (b)      The Trustee and the  Securities  Administrator  may consult  with counsel and any advice
of such counsel or any Opinion of Counsel shall be full and complete  authorization  and  protection  with
respect to any action taken or suffered or omitted by it hereunder  in good faith and in  accordance  with
such advice or Opinion of Counsel;

         (c)      Neither the Trustee nor the  Securities  Administrator  shall be under any obligation to
exercise any of the trusts or powers  vested in it by this  Agreement,  other than its  obligation to give
notices  pursuant to this  Agreement,  or to institute,  conduct or defend any litigation  hereunder or in
relation  hereto at the  request,  order or  direction  of any of the  Certificateholders  pursuant to the
provisions  of  this  Agreement,  unless  such  Certificateholders  shall  have  offered  to  the  Trustee
reasonable  security  or  indemnity  against the costs,  expenses  and  liabilities  which may be incurred
therein or thereby.  Nothing  contained  herein  shall,  however,  relieve the Trustee of the  obligation,
upon the  occurrence  of an Event of Default of which a  Responsible  Officer  of the  Trustee  has actual
knowledge  (which has not been cured or waived),  to exercise  such of the rights and powers  vested in it
by this  Agreement,  and to use the same degree of care and skill in their  exercise,  as a prudent person
would exercise under the circumstances in the conduct of his own affairs;

         (d)      Prior to the  occurrence  of an Event of  Default  hereunder  and  after  the  curing or
waiver  of all  Events  of  Default  which may have  occurred,  neither  the  Trustee  nor the  Securities
Administrator shall be liable in its individual  capacity for any action taken,  suffered or omitted by it
in good faith and believed by it to be authorized or within the  discretion or rights or powers  conferred
upon it by this Agreement;

         (e)      Neither  the  Trustee  nor the  Securities  Administrator  shall  be  bound  to make any
investigation  into the facts or matters stated in any  resolution,  certificate,  statement,  instrument,
opinion,  report,  notice,  request,  consent,  order, approval,  bond or other paper or document,  unless
requested  in writing  to do so by  Holders of  Certificates  evidencing  Fractional  Undivided  Interests
aggregating  not less than 25% of the Trust Fund and provided that the payment within a reasonable time to
the Trustee or the Securities  Administrator,  as applicable, of the costs, expenses or liabilities likely
to be  incurred  by it in the  making of such  investigation  is, in the  Opinion  of the  Trustee  or the
Securities   Administrator,   as  applicable,   reasonably  assured  to  the  Trustee  or  the  Securities
Administrator,  as applicable,  by the security afforded to it by the terms of this Agreement. The Trustee
or the Securities  Administrator may require  reasonable  indemnity against such expense or liability as a
condition to taking any such action. The reasonable expense of every such examination shall be paid by the
Certificateholders requesting the investigation;

         (f)      The Trustee  and the  Securities  Administrator  may execute any of the trusts or powers
hereunder or perform any duties  hereunder  either  directly or through  Affiliates,  agents or attorneys;
provided,  however,  that the Trustee may not appoint any agent (other than the  Custodian) to perform its
custodial  functions  with respect to the Mortgage  Files or paying agent  functions  under this Agreement
without the  express  written  consent of the Master  Servicer,  which  consent  will not be  unreasonably
withheld.  Neither the Trustee nor the Securities  Administrator  shall be liable or  responsible  for the
misconduct or negligence of any of the  Trustee's or the  Securities  Administrator's  agents or attorneys
or a custodian or paying agent  appointed  hereunder by the Trustee or the Securities  Administrator  with
due care and, when required, with the consent of the Master Servicer;

         (g)      Should  the   Trustee  or the  Securities  Administrator  deem the nature of  any action
required on its part,  other than a payment or  transfer by the  Securities  Administrator  under  Section
4.01(b) or Section 4.04, to be unclear,  the Trustee or the Securities  Administrator,  respectively,  may
require prior to such action that it be provided by the Depositor with reasonable further instructions;

         (h)      The right of the Trustee or the Securities  Administrator  to perform any  discretionary
act  enumerated  in this  Agreement  shall not be  construed  as a duty,  and  neither the Trustee nor the
Securities  Administrator  shall be accountable for other than its negligence or willful misconduct in the
performance of any such act;

         (i)      Neither  the  Trustee  nor the  Securities  Administrator  shall be required to give any
bond or  surety  with  respect  to the  execution  of the  trust  created  hereby  or the  powers  granted
hereunder, except as provided in Section  9.07; and

         (j)      Neither  the  Trustee nor the  Securities  Administrator  shall have any duty to conduct
any  affirmative  investigation  as to the  occurrence  of any condition  requiring the  repurchase of any
Mortgage Loan by the Sponsor  pursuant to this  Agreement,  the Mortgage  Loan  Purchase  Agreement or the
eligibility of any Mortgage Loan for purposes of this Agreement.


                                                ARTICLE IX
                         CONCERNING THE TRUSTEE AND THE SECURITIES ADMINISTRATOR

         Section 9.01      Trustee  and  Securities Administrator Not Liable for  Certificates or Mortgage
Loans.  The  recitals   contained   herein  and  in  the  Certificates   (other  than  the  signature  and
countersignature of the Securities  Administrator on the Certificates) shall be taken as the statements of
the Depositor,  and neither the Trustee nor the Securities Administrator shall have any responsibility for
their correctness. Neither the Trustee nor the Securities Administrator makes any representation as to the
validity  or  sufficiency  of the  Certificates  (other than the  signature  and  countersignature  of the
Securities  Administrator  on the  Certificates)  or of any Mortgage Loan except as expressly  provided in
Sections 2.02 and 2.05 hereof; provided,  however, that the foregoing shall not relieve the Trustee of the
obligation to review the Mortgage Files pursuant to Sections 2.02 and 2.04. The Securities Administrator's
signature and  countersignature  (or countersignature of its agent) on the Certificates shall be solely in
its capacity as Securities  Administrator  and shall not constitute the  Certificates an obligation of the
Securities Administrator in any other capacity. Neither the Trustee nor the Securities Administrator shall
be accountable  for the use or application by the Depositor of any of the  Certificates or of the proceeds
of such Certificates, or for the use or application of any funds paid to the Depositor with respect to the
Mortgage  Loans.  Subject to the  provisions  of Section  2.05,  neither the  Trustee  nor the  Securities
Administrator  shall be  responsible  for the  legality or validity of this  Agreement  or any document or
instrument  relating  to this  Agreement,  the  validity  of the  execution  of this  Agreement  or of any
supplement hereto or instrument of further assurance, or the validity, priority, perfection or sufficiency
of the security for the  Certificates  issued  hereunder or intended to be issued  hereunder.  Neither the
Trustee nor the Securities  Administrator  shall at any time have any  responsibility  or liability for or
with respect to the legality,  validity and  enforceability  of any Mortgage or any Mortgage  Loan, or the
perfection and priority of any Mortgage or the maintenance of any such perfection and priority,  or for or
with  respect  to the  sufficiency  of the Trust  Fund or its  ability  to  generate  the  payments  to be
distributed  to  Certificateholders,  under  this  Agreement.  Neither  the  Trustee  nor  the  Securities
Administrator  shall have any  responsibility  for filing any financing or  continuation  statement in any
public office at any time or to otherwise  perfect or maintain the perfection of any security  interest or
lien granted to it hereunder or to record this Agreement other than any  continuation  statements filed by
the Trustee pursuant to Section 3.20.

         Section 9.02      Trustee  and  Securities Administrator  May Own  Certificates.  The Trustee and
the Securities  Administrator in their  individual  capacities or in any capacity other than as Trustee or
Securities  Administrator,  hereunder  may become the owner or pledgee of any  Certificates  with the same
rights it would have if it were not the Trustee or the Securities  Administrator,  as applicable,  and may
otherwise deal with the parties hereto.

         Section 9.03      Trustee's    and     Securities Administrator's  Fees  and  Expenses.  The fees
and expenses of the Trustee shall be paid in accordance with a side letter  agreement  between the Trustee
and the Master Servicer. The Securities Administrator shall be paid by the Master Servicer from the Master
Servicer's  compensation.  In addition,  the Trustee and the Securities  Administrator will be entitled to
recover from the Distribution Account pursuant to Section 4.05(l) all reasonable  out-of-pocket  expenses,
disbursements and advances and the expenses of the Trustee and the Securities Administrator, respectively,
in connection with such Person's  compliance  with Section 3.23, any Event of Default,  any breach of this
Agreement,  the termination of the Master Servicer, the appointment of a successor Master Servicer and, if
applicable,  any transfer of servicing as set forth in Section 8.02(b),  or as otherwise set forth herein,
or any claim or legal action  (including any pending or threatened claim or legal action) incurred or made
by or against the Trustee or the Securities  Administrator,  respectively,  in the  administration  of the
trusts hereunder (including the reasonable compensation, expenses and disbursements of its counsel) except
any such expense,  disbursement  or advance as may arise from its negligence or intentional  misconduct or
which  is  the  responsibility  of the  Certificateholders.  If  funds  in the  Distribution  Account  are
insufficient therefor,  the Trustee and the Securities  Administrator shall recover such expenses from the
Depositor.  Such compensation and reimbursement obligation shall not be limited by any provision of law in
regard to the compensation of a trustee of an express trust.

         Section 9.04      Eligibility Requirements for Trustee and Securities Administrator.  The Trustee
and any successor  Trustee and the Securities  Administrator  and any successor  Securities  Administrator
shall during the entire duration of this Agreement be a state bank or trust company or a national  banking
association  organized  and doing  business  under the laws of such state or the United States of America,
authorized under such laws to exercise  corporate trust powers,  having a combined capital and surplus and
undivided profits of at least $40,000,000 or, in the case of a successor Trustee, $50,000,000,  subject to
supervision or examination by federal or state  authority and, in the case of the Trustee,  rated "BBB" or
higher by S&P with respect to their  long-term  rating and rated "BBB" or higher by S&P and "Baa2"
or higher by Moody's with respect to any outstanding long-term unsecured  unsubordinated debt, and, in the
case of a successor  Trustee or successor  Securities  Administrator  other than pursuant to Section 9.07,
rated in one of the two highest  long-term  debt  categories  of, or otherwise  acceptable to, each of the
Rating Agencies.  If the Trustee publishes  reports of condition at least annually,  pursuant to law or to
the  requirements  of the  aforesaid  supervising  or examining  authority,  then for the purposes of this
Section 9.04 the combined capital and surplus of such  corporation  shall be deemed to be its total equity
capital  (combined  capital and surplus) as set forth in its most recent report of condition so published.
In case at any time the Trustee or the Securities  Administrator  shall cease to be eligible in accordance
with the  provisions  of this  Section  9.04,  the Trustee or the  Securities  Administrator  shall resign
immediately in the manner and with the effect specified in Section 9.06.

         Section 9.05      Insurance. The  Trustee and the Securities Administrator, at their own expense,
shall at all times  maintain  and keep in full force and effect:  (i)  fidelity  insurance,  (ii) theft of
documents  insurance  and (iii) forgery  insurance  (which may be  collectively  satisfied by a "Financial
Institution Bond" and/or a "Bankers' Blanket Bond"). All such insurance shall be in amounts, with standard
coverage and subject to deductibles, as are customary for insurance typically maintained by banks or their
affiliates which act as custodians for  investor-owned  mortgage pools. A certificate of an officer of the
Trustee  or  the  Securities  Administrator  as  to  the  Trustee's  or  the  Securities  Administrator's,
respectively,  compliance  with  this  Section  9.05  shall be  furnished  to any  Certificateholder  upon
reasonable written request.

         Section 9.06      Resignation and Removal of the Trustee and  Securities  Administrator.  (a) The
Trustee and the Securities  Administrator  may at any time resign and be discharged  from the Trust hereby
created by giving  written  notice  thereof to the Depositor and the Master  Servicer,  with a copy to the
Rating  Agencies.  Upon  receiving such notice of  resignation,  the Depositor  shall  promptly  appoint a
successor  Trustee or  successor  Securities  Administrator,  as  applicable,  by written  instrument,  in
triplicate, one copy of which instrument shall be delivered to each of the resigning Trustee or Securities
Administrator,  as applicable,  the successor Trustee or Securities  Administrator,  as applicable.  If no
successor Trustee or Securities  Administrator shall have been so appointed and have accepted  appointment
within 30 days  after the giving of such  notice of  resignation,  the  resigning  Trustee  or  Securities
Administrator may petition any court of competent  jurisdiction for the appointment of a successor Trustee
or Securities Administrator.

         (b)      If at any time the Trustee or the  Securities  Administrator  shall cease to be eligible
in  accordance  with the  provisions  of  Section 9.04  and shall  fail to resign  after  written  request
therefor by the  Depositor  or if at any time the Trustee or the  Securities  Administrator  shall  become
incapable  of acting,  or shall be adjudged a bankrupt or  insolvent,  or a receiver of the Trustee or the
Securities  Administrator,  as applicable,  or of its property  shall be appointed,  or any public officer
shall take charge or control of the Trustee or the  Securities  Administrator,  as  applicable,  or of its
property or affairs for the purpose of  rehabilitation,  conservation or  liquidation,  then the Depositor
shall  promptly  remove the  Trustee,  or shall be entitled  to remove the  Securities  Administrator,  as
applicable,  and  appoint a successor  Trustee or  Securities  Administrator,  as  applicable,  by written
instrument,  in  triplicate,  one copy of which  instrument  shall be  delivered to each of the Trustee or
Securities   Administrator,   as  applicable,   so  removed,  and  the  successor  Trustee  or  Securities
Administrator, as applicable.

         (c)      The Holders of Certificates  evidencing  Fractional Undivided Interests  aggregating not
less than 51% of the Trust Fund may at any time remove the  Trustee or the  Securities  Administrator  and
appoint a  successor  Trustee  or  Securities  Administrator  by written  instrument  or  instruments,  in
quintuplicate,  signed by such Holders or their  attorneys-in-fact  duly  authorized,  one complete set of
which instruments shall be delivered to the Depositor,  the Master Servicer, the Securities  Administrator
(if the Trustee is removed),  the Trustee (if the Securities  Administrator  is removed),  and the Trustee
or Securities  Administrator  so removed and the successor so appointed.  In the event that the Trustee or
Securities   Administrator   is  removed  by  the  Holders  of   Certificates   in  accordance  with  this
Section 9.06(c),  the  Holders of such  Certificates  shall be  responsible  for  paying any  compensation
payable hereunder to a successor Trustee or successor  Securities  Administrator,  in excess of the amount
paid hereunder to the predecessor Trustee or predecessor Securities Administrator, as applicable.

         (d)      No  resignation  or  removal  of  the  Trustee  or  the  Securities   Administrator  and
appointment of a successor Trustee or Securities  Administrator  pursuant to any of the provisions of this
Section 9.06  shall become  effective except upon appointment of and acceptance of such appointment by the
successor Trustee or Securities Administrator as provided in Section 9.07.

         Section 9.07      Successor Trustee and Successor Securities Administrator.  (a)  Any   successor
Trustee or Securities  Administrator appointed as provided in Section 9.09 shall execute,  acknowledge and
deliver  to the  Depositor  and to its  predecessor  Trustee or  Securities  Administrator  an  instrument
accepting  such  appointment  hereunder.  The  resignation  or  removal  of  the  predecessor  Trustee  or
Securities   Administrator   shall  then  become  effective  and  such  successor  Trustee  or  Securities
Administrator,  without any further  act,  deed or  conveyance,  shall  become  fully  vested with all the
rights,  powers,  duties and obligations of its predecessor  hereunder,  with like effect as if originally
named  as  Trustee  or  Securities   Administrator   herein.   The   predecessor   Trustee  or  Securities
Administrator  shall,  after its receipt of payment in full of its outstanding fees and expenses  promptly
deliver to the successor  Trustee or Securities  Administrator,  as applicable,  all assets and records of
the  Trust  held  by  it  hereunder,   and  the  Depositor  and  the  predecessor  Trustee  or  Securities
Administrator,  as applicable,  shall execute and deliver such instruments and do such other things as may
reasonably be required for more fully and  certainly  vesting and  confirming in the successor  Trustee or
Securities Administrator, as applicable, all such rights, powers, duties and obligations.

         (b)      No successor Trustee or Securities  Administrator  shall accept  appointment as provided
in  this  Section 9.07  unless  at the  time of such  acceptance  such  successor  Trustee  or  Securities
Administrator shall be eligible under the provisions of Section 9.04.

         (c)      Upon  acceptance of appointment by a successor  Trustee or Securities  Administrator  as
provided in this  Section 9.07,  the successor  Trustee or Securities  Administrator  shall mail notice of
the succession of such Trustee or Securities  Administrator  hereunder to all  Certificateholders at their
addresses as shown in the  Certificate  Register  and to the Rating  Agencies.  The Company  shall pay the
cost of any mailing by the successor Trustee or Securities Administrator.

         Section 9.08      Merger or Consolidation of  Trustee or Securities Administrator. Any state bank
or trust company or national banking  association  into which the Trustee or the Securities  Administrator
may be merged or  converted  or with which it may be  consolidated  or any state bank or trust  company or
national banking association  resulting from any merger,  conversion or consolidation to which the Trustee
or the Securities  Administrator,  respectively,  shall be a party,  or any state bank or trust company or
national banking association succeeding to all or substantially all of the corporate trust business of the
Trustee or the  Securities  Administrator,  respectively,  shall be the  successor  of the  Trustee or the
Securities Administrator,  respectively,  hereunder, provided such state bank or trust company or national
banking association shall be eligible under the provisions of Section 9.04. Such succession shall be valid
without the execution,  delivery of notice or filing of any paper or any further act on the part of any of
the parties hereto, anything herein to the contrary notwithstanding.

         Section 9.09      Appointment of Co-Trustee or Separate Trustee.  (a)  Notwithstanding  any other
provisions  hereof, at any time, for the purpose of meeting any legal  requirements of any jurisdiction in
which any part of the Trust or property  constituting  the same may at the time be located,  the Depositor
and the Trustee  acting  jointly  shall have the power and shall  execute and deliver all  instruments  to
appoint  one or  more  Persons  approved  by the  Trustee  and  the  Depositor  to  act as  co-trustee  or
co-trustees,  jointly with the Trustee,  or separate trustee or separate  trustees,  of all or any part of
the Trust, and to vest in such Person or Persons,  in such capacity,  such title to the Trust, or any part
thereof,  and, subject to the other provisions of this  Section 9.09,  such powers,  duties,  obligations,
rights and trusts as the Depositor and the Trustee may consider necessary or desirable.

         (b)      If the  Depositor  shall not have  joined in such  appointment  within 15 days after the
receipt by it of a written  request so to do, the  Trustee  shall have the power to make such  appointment
without the Depositor.

         (c)      No  co-trustee  or  separate  trustee  hereunder  shall be required to meet the terms of
eligibility as a successor Trustee under  Section 9.04  hereunder and no notice to  Certificateholders  of
the appointment of co-trustee(s) or separate trustee(s) shall be required under Section 9.07 hereof.

         (d)      In the case of any  appointment  of a co-trustee  or separate  trustee  pursuant to this
Section 9.09,  all  rights,  powers,  duties and  obligations  conferred  or imposed  upon the Trustee and
required  to be  conferred  on such  co-trustee  shall be  conferred  or  imposed  upon and  exercised  or
performed  by the Trustee  and such  separate  trustee or  co-trustee  jointly,  except to the extent that
under any law of any  jurisdiction  in which any  particular  act or acts are to be performed  (whether as
Trustee hereunder or as successor to the Master Servicer  hereunder),  the Trustee shall be incompetent or
unqualified  to perform  such act or acts,  in which event such  rights,  powers,  duties and  obligations
(including  the holding of title to the Trust or any portion  thereof in any such  jurisdiction)  shall be
exercised and performed by such separate trustee or co-trustee at the direction of the Trustee.

         (e)      Any notice,  request or other  writing given to the Trustee shall be deemed to have been
given to each of the  then  separate  trustees  and  co-trustees,  as  effectively  as if given to each of
them.  Every  instrument  appointing any separate  trustee or co-trustee shall refer to this Agreement and
the  conditions  of this Article IX. Each  separate  trustee and  co-trustee,  upon its  acceptance of the
trusts  conferred,  shall  be  vested  with  the  estates  or  property  specified  in its  instrument  of
appointment,  either jointly with the Trustee or separately,  as may be provided  therein,  subject to all
the provisions of this Agreement,  specifically  including  every provision of this Agreement  relating to
the  conduct  of,  affecting  the  liability  of, or  affording  protection  to, the  Trustee.  Every such
instrument shall be filed with the Trustee.

         (f)      To the extent not  prohibited  by law, any separate  trustee or  co-trustee  may, at any
time,  request  the  Trustee,  its agent or  attorney-in-fact,  with full power and  authority,  to do any
lawful  act under or with  respect  to this  Agreement  on its  behalf  and in its name.  If any  separate
trustee or co-trustee  shall die, become  incapable of acting,  resign or be removed,  all of its estates,
properties  rights,  remedies and trusts  shall vest in and be  exercised  by the  Trustee,  to the extent
permitted by law, without the appointment of a new or successor Trustee.

         (g)      No  trustee  under this  Agreement  shall be  personally  liable by reason of any act or
omission of another  trustee under this  Agreement.  The Depositor and the Trustee  acting  jointly may at
any time accept the resignation of or remove any separate trustee or co-trustee.

         Section 9.10      Federal  Information  Returns  and  Reports  to   Certificateholders;   REMIC
Administration.  (a) For federal  income tax  purposes,  the taxable  year of each 2007-2 REMIC shall be a
calendar year and the Securities  Administrator  shall  maintain or cause the  maintenance of the books of
each such 2007-2 REMIC on the accrual method of accounting.

         (b)      It is intended  that the portion of the Trust Fund  consisting  of the Trust's  interest
in the Cap  Contracts be  classified  for federal  income tax purposes as a grantor trust under subpart E,
part I of  subchapter J of chapter 1 of the Code, of which the Class B-IO  Certificateholders  are owners,
rather than as an association taxable as a corporation.  The powers granted and obligations  undertaken in
this Agreement shall be construed so as to further such intent.

         (c)      The  Securities  Administrator  shall  prepare  and file or  cause to be filed  with the
Internal  Revenue  Service,  and  the  Trustee  shall  upon  the  written  instruction  of the  Securities
Administrator  sign,  Federal tax  information  returns or elections  required to be made  hereunder  with
respect to each 2007-2  REMIC,  the Trust Fund  (including  the portion of the Trust Fund  classified as a
grantor trust as noted in Section  9.10(b)) and the  Certificates  containing such  information and at the
times  and in the  manner as may be  required  by the Code or  applicable  Treasury  regulations,  and the
Securities  Administrator  shall  furnish to each Holder of  Certificates  at any time during the calendar
year for which such returns or reports are made such  statements  or  information  at the times and in the
manner as may be required thereby, including,  without limitation,  reports relating to mortgaged property
that is  abandoned  or  foreclosed,  receipt  of  mortgage  interests  in kind in a trade or  business,  a
cancellation of  indebtedness,  interest,  original issue discount and market discount or premium (using a
constant  prepayment  assumption  of 30% CPR for the Group I  Mortgage  Loans and 25% CPR for the Group II
Mortgage Loans). The Securities  Administrator will apply for an Employee  Identification  Number from the
IRS under Form SS-4 or any other  acceptable  method for all tax  entities  (including  the portion of the
Trust  Fund  classified  as a  grantor  trust  as  noted  in  Section  9.10(b)).  In  connection  with the
foregoing,  the  Securities  Administrator  shall timely  prepare and file, and the Trustee shall upon the
written  instruction of the  Securities  Administrator  sign, IRS Form 8811,  which shall provide the name
and  address of the person who can be  contacted  to obtain  information  required  to be  reported to the
holders  of regular  interests  in each  2007-2  REMIC  (the  "REMIC  Reporting  Agent").  The  Securities
Administrator  on behalf of the Trustee  shall make  elections  to treat each 2007-2  REMIC as a REMIC and
the portion of the Trust Fund  consisting of the Trust's  interest in the Cap Contracts as a grantor trust
(which  elections  shall apply to the taxable  period  ending  December 31,  2007 and each  calendar  year
thereafter)  in  such  manner  as the  Code or  applicable  Treasury  regulations  may  prescribe,  and as
described  by the  Securities  Administrator.  The  Trustee  shall  upon the  written  instruction  of the
Securities  Administrator  sign all tax information  returns filed pursuant to this  Section and any other
returns as may be required  by the Code.  The Holder of the largest  percentage  interest in the  Residual
Certificates  is hereby  designated  as the "Tax  Matters  Person"  (within  the  meaning  of Treas.  Reg.
§§1.860F-4(d))  for each 2007-2 REMIC. The Securities  Administrator is hereby designated and appointed as
the agent of each such Tax  Matters  Person.  Any  Holder of a  Residual  Certificate  will by  acceptance
thereof appoint the Securities  Administrator as agent and  attorney-in-fact  for the purpose of acting as
Tax Matters  Person for each 2007-2 REMIC during such time as the  Securities  Administrator  does not own
any such Residual  Certificate.  In the event that the Code or applicable  Treasury  regulations  prohibit
the Trustee from signing tax or information returns or other statements,  or the Securities  Administrator
from acting as agent for the Tax Matters Person, the Trustee and the Securities  Administrator  shall take
whatever  action  that in their sole good  faith  judgment  is  necessary  for the  proper  filing of such
information returns or for the provision of a tax matters person,  including  designation of the Holder of
the largest  percentage  interest  in a Residual  Certificate  to sign such  returns or act as tax matters
person.  Each Holder of a Residual Certificate shall be bound by this Section.

         (d)      The  Securities  Administrator  shall  provide  upon  request and receipt of  reasonable
compensation,  such  information as required in Section  860D(a)(6)(B) of the Code to the Internal Revenue
Service,  to any Person purporting to transfer a Residual  Certificate to a Person other than a transferee
permitted by  Section 5.05(b),  and to any regulated  investment  company,  real estate  investment trust,
common trust fund,  partnership,  trust,  estate,  organization  described in Section 1381 of the Code, or
nominee  holding an interest in a pass-through  entity  described in  Section 860E(e)(6)  of the Code, any
record  holder of which is not a transferee  permitted by  Section 5.05(b)  (or which is deemed by statute
to be an entity with a disqualified member).

         (e)      The  Securities  Administrator  shall  prepare  and file or cause to be  filed,  and the
Trustee shall upon the written  instruction  of the  Securities  Administrator  sign, any state income tax
returns required under Applicable State Law with respect to each 2007-2 REMIC or the Trust Fund.

         (f)      The Securities  Administrator shall request  certification  acceptable to the Securities
Administrator  to enable the  Securities  Administrator  to make  payments on the Class B-IO  Certificates
without  withholding or backup  withholding  taxes.  Each Class B-IO  Certificateholder  shall provide the
appropriate tax certification  requested  pursuant to this paragraph and to update or replace such form or
certification  in accordance  with its terms or its subsequent  amendments and consents to the delivery by
the Securities  Administrator  to the  Counterparty  of any such  certification.  Such  certification  may
include  Form  W-8BEN,  Form  W-8IMY,  Form W-9 or Form W-8ECI or any  successors  to such IRS forms.  Any
purported sales or transfers of any Class II-B-IO  Certificate to a transferee  which does not comply with
these requirements shall be deemed null and void under this Agreement.

         (g)      The Securities Administrator,  on behalf of the Trust, (i) shall authorize,  execute and
deliver  a United  States  Internal  Revenue  Service  Form W-9 or  successor  applicable  form,  or other
appropriate  United  States tax forms as may be  required  to prevent  withholding  or backup  withholding
taxes on  payments  to the Trust  under the Cap  Contracts,  to the  Counterparty  on or before  the first
payment date under the Cap Contracts and thereafter  prior to the expiration or  obsolescence of such form
and (ii) shall, if requested by the Counterparty,  deliver to the Counterparty  promptly upon receipt each
certification received from the Class B-IO Certificateholders pursuant to section 9.10(f).

         (h)      Notwithstanding  any other  provision of this  Agreement,  the Securities  Administrator
shall comply with all federal withholding  requirements  respecting payments to  Certificateholders,  that
the  Securities  Administrator  reasonably  believes  are  applicable  under  the  Code.  The  consent  of
Certificateholders   shall  not  be  required  for  such   withholding.   In  the  event  the   Securities
Administrator  withholds any amount from  interest,  original issue discount or other payments or advances
thereof  to  any  Certificateholder   pursuant  to  federal  withholding   requirements,   the  Securities
Administrator  shall,  together with its monthly report to such  Certificateholders,  indicate such amount
withheld.

         (i)      The Trustee and the  Securities  Administrator  each agrees to indemnify  the Trust Fund
and the Depositor for any taxes and costs including,  without  limitation,  any reasonable  attorneys fees
imposed on or incurred by the Trust Fund,  the Depositor or the Master  Servicer,  as a result of a breach
by such  party  of such  party's  covenants  set  forth  in this  Section 9.10;  provided,  however,  such
liability  and  obligation to indemnify in this  paragraph  shall be several and not joint and the Trustee
and the Securities  Administrator  shall not be liable or be obligated to indemnify the Trust Fund for the
failure by the other to perform any duty under this  Agreement  or the breach by the other of any covenant
in this Agreement.


                                                ARTICLE X
                                               Termination

         Section 10.01.    Termination  Upon  Repurchase  by EMC or its  Designee or  Liquidation  of the
Mortgage Loans.  (a)         Subject to Section 10.02,  the respective obligations and responsibilities of
the Depositor,  the Trustee,  the Master Servicer and the Securities  Administrator  created hereby, other
than the obligation of the Securities  Administrator to make payments to  Certificateholders  as set forth
in this Section 10.01 shall terminate:

                  (i)      in accordance with Section  10.01(c),  the repurchase by or at the direction of
EMC or its  designee  of all of the  Mortgage  Loans  in each of Loan  Group I and Loan  Group  II  (which
repurchase  of the Group I Mortgage  Loans and the Group II Mortgage  Loans may occur on  separate  dates)
and all related REO Property  remaining in the Trust at a price (the  "Termination  Purchase Price") equal
to the sum of (without  duplication) (a) 100% of the Outstanding  Principal  Balance of each Mortgage Loan
in such Loan  Group (other  than a Mortgage  Loan related to REO  Property) as of the date of  repurchase,
net of the principal  portion of any  unreimbursed  Monthly Advances on the Mortgage Loans relating to the
Mortgage  Loans made by the  purchaser,  plus  accrued  but  unpaid  interest  thereon  at the  applicable
Mortgage  Interest  Rate  to,  but not  including,  the  first  day of the  month of  repurchase,  (b) the
appraised  value  of any  related  REO  Property,  less  the  good  faith  estimate  of the  Depositor  of
liquidation  expenses  to be incurred  in  connection  with its  disposal  thereof  (but not more than the
Outstanding  Principal  Balance of the related  Mortgage  Loan,  together with interest at the  applicable
Mortgage  Interest  Rate  accrued on that balance but unpaid to, but not  including,  the first day of the
month of  repurchase),  such  appraisal  to be  calculated  by an  appraiser  mutually  agreed upon by the
Depositor and the Trustee at the expense of the  Depositor,  (c)  unreimbursed  out-of pocket costs of the
Master Servicer,  including  unreimbursed servicing advances and the principal portion of any unreimbursed
Monthly  Advances,  made on the Mortgage Loans in such Loan Group prior to the exercise of such repurchase
right,  (d) any costs and damages  incurred by the Trust in connection with any violation of any predatory
or abusive  lending laws with respect to a Mortgage Loan, and (e) any  unreimbursed  costs and expenses of
the Trustee, the Custodian and the Securities Administrator payable pursuant to Section 9.03;

                  (ii)     the later of the  making  of the final  payment  or other  liquidation,  or any
advance with respect  thereto,  of the last Mortgage Loan,  remaining in the Trust Fund or the disposition
of all property acquired with respect to any Mortgage Loan; provided,  however,  that in the event that an
advance has been made,  but not yet  recovered,  at the time of such  termination,  the Person having made
such  advance  shall be entitled to receive,  notwithstanding  such  termination,  any  payments  received
subsequent thereto with respect to which such advance was made; or

                  (iii)    the payment to the  Certificateholders  of all  amounts  required to be paid to
them pursuant to this Agreement.

         (b)      In no event,  however,  shall the Trust created hereby continue beyond the expiration of
21  years  from  the  death of the last  survivor  of the  descendants  of  Joseph  P.  Kennedy,  the late
Ambassador of the United States to the Court of St. James's, living on the date of this Agreement.

         (c)      (i)      The right of EMC or its  designee  to  repurchase  Group I  Mortgage  Loans and
related assets  described in Section  10.01(a)(i)  above shall be exercisable only if the aggregate Stated
Principal  Balance of the Mortgage  Loans at the time of any such  repurchase  is less than 20% of the sum
of the Cut-off Date Balance.

                  (ii)     The right of EMC or its  designee to  repurchase  Group II  Mortgage  Loans and
related assets  described in Section  10.01(a)(i)  above shall be exercisable only if the aggregate Stated
Principal  Balance of the Mortgage  Loans at the time of any such  repurchase  is less than 10% of the sum
of the Cut-off Date Balance.

                  (iii)    The right of EMC or its  designee  to  repurchase  all the  assets of the Trust
Fund described in Section  10.01(a)(i)  above shall also be  exercisable  if the Depositor,  based upon an
Opinion  of  Counsel  addressed  to the  Depositor,  the  Trustee  and the  Securities  Administrator  has
determined  that the REMIC  status of any 2007-2  REMIC has been lost or that a  substantial  risk  exists
that such REMIC status will be lost for the then-current taxable year.

                  (iv)     At any time  thereafter,  in the case of (i) and (ii)  above,  EMC may elect to
terminate any 2007-2 REMIC at any time,  and upon such  election,  the  Depositor or its  designee,  shall
purchase in accordance with Section 10.01(a)(i) above all the assets of the Trust Fund.

         (d)      The   Securities   Administrator   shall  give   notice  of  any   termination   to  the
Certificateholders,  with a copy to the Master  Servicer  and the  Trustee  and the Rating  Agencies  upon
which the  Certificateholders  shall surrender  their  Certificates  to the Securities  Administrator  for
payment of the final  distribution  and  cancellation.  Such notice  shall be given by letter,  mailed not
earlier  than the l5th day and not later than the 25th day of the month next  preceding  the month of such
final  distribution,  and  shall  specify  (i) the  Distribution  Date upon  which  final  payment  of the
Certificates  will be made upon  presentation  and surrender of the  Certificates  at the Corporate  Trust
Office of the Securities  Administrator therein designated,  (ii) the amount of any such final payment and
(iii) that the Record Date otherwise  applicable to such  Distribution  Date is not  applicable,  payments
being made only upon  presentation  and surrender of the Certificates at the Corporate Trust Office of the
Securities Administrator therein specified.

         (e)      If the  option of EMC to  repurchase  or cause the  repurchase  of all Group I  Mortgage
Loans or the Group II  Mortgage  Loans and the  related  assets  described  in Section  10.01(c)  above is
exercised,  EMC and/or its  designee  shall  deliver to the  Securities  Administrator  for deposit in the
Distribution  Account,  by the Business Day prior to the applicable  Distribution Date, an amount equal to
the Termination  Purchase Price of the Mortgage Loans being  repurchased on such  Distribution  Date. Upon
presentation and surrender of the related Certificates by the related  Certificateholders,  the Securities
Administrator  shall  distribute  to  such   Certificateholders  from  amounts  then  on  deposit  in  the
Distribution  Account an amount determined as follows:  with respect to each such Certificate  (other than
the Class II-X  Certificates,  the Residual  Certificates and the Class XP Certificates),  the outstanding
Certificate  Principal  Balance,  plus with  respect to each such  Certificate  (other than the Class II-X
Certificates,  the Residual  Certificates and the Class XP Certificates),  one month's interest thereon at
the  applicable  Pass-Through  Rate;  and  with  respect  to the  Class R  Certificates  and the  Class XP
Certificates,  the percentage  interest  evidenced thereby  multiplied by the difference,  if any, between
the above  described  repurchase  price and the aggregate  amount to be  distributed to the Holders of the
related  Certificates  (other  than the  Residual  Certificates  and the  Class XP  Certificates).  If the
amounts  then on  deposit  in the  Distribution  Account  are  not  sufficient  to pay all of the  related
Certificates  in full (other  than the  Residual  Certificates  and the Class XP  Certificates),  any such
deficiency  will be allocated,  in the case of a repurchase of the Group I Mortgage  Loans,  first, to the
Class  I-B  Certificates,  in  inverse  order of their  numerical  designation,  second,  to the Class I-M
Certificates,  in  inverse  order  of  their  numerical  designation,  and  then  to  the  related  Senior
Certificates,  on a pro rata  basis,  and in the case of a  repurchase  of the  Group II  Mortgage  Loans,
first, to the Class II-B Certificates,  in inverse order of their numerical  designation,  and then to the
related  Senior  Certificates,  on a pro rata basis.  Upon  deposit of the required  repurchase  price and
following  such  final  Distribution  Date for the  related  Certificates,  the  Trustee  shall  cause the
Custodian to promptly  release to EMC and/or its designee the Mortgage Files for the remaining  applicable
Mortgage  Loans,  and the  Accounts  with  respect  thereto  shall  terminate,  subject to the  Securities
Administrator's  obligation  to hold  any  amounts  payable  to the  related  Certificateholders  in trust
without interest  pending final  distributions  pursuant to Section  10.01(g).  After final  distributions
pursuant to Section  10.01(g) to all  Certificateholders,  any other  amounts  remaining  in the  Accounts
will belong to the Depositor.

         (f)      In the event that this  Agreement is terminated by reason of the payment or  liquidation
of all Mortgage  Loans or the  disposition  of all property  acquired  with respect to all Mortgage  Loans
under  Section  10.01(a)(ii) above,   upon  the  presentation  and  surrender  of  the  Certificates,  the
Securities  Administrator shall distribute to the remaining  Certificateholders,  in accordance with their
respective  interests,  all distributable  amounts remaining in the Distribution  Account.  Following such
final  Distribution  Date, the Trustee shall release (or shall instruct the Custodian,  on its behalf,  to
release)  promptly to the Depositor or its designee the Mortgage Files for the remaining  Mortgage  Loans,
and the Distribution  Account shall  terminate,  subject to the Securities  Administrator's  obligation to
hold any amounts payable to the  Certificateholders  in trust without interest pending final distributions
pursuant to this Section  10.01(f).

         (g)      If  not  all  of  the   Certificateholders   shall  surrender  their   Certificates  for
cancellation  within six months  after the time  specified  in the  above-mentioned  written  notice,  the
Securities  Administrator  shall  give a second  written  notice to the  remaining  Certificateholders  to
surrender their  Certificates for cancellation  and receive the final  distribution  with respect thereto.
If within six months after the second notice,  not all the  Certificates  shall have been  surrendered for
cancellation,  the  Securities  Administrator  may take  appropriate  steps,  or appoint any agent to take
appropriate   steps,  to  contact  the  remaining   Certificateholders   concerning   surrender  of  their
Certificates,  and the cost thereof  shall be paid out of the funds and other assets which remain  subject
to this Agreement.

         (h)      EMC, if it is not the Master Servicer, or its designee,  as applicable,  shall be deemed
to  represent  that one of the  following  will be true and  correct:  (i) the  exercise  of the  optional
termination  right set forth in Section  10.01  shall not result in a  non-exempt  prohibited  transaction
under ERISA or Section 4975 of the Code or (ii) EMC or such designee,  as  applicable,  is (A) not a party
in  interest  with  respect  to any Plan  and (B) is not a  "benefit  plan  investor"  (other  than a plan
sponsored or maintained by EMC or the designee,  as the case may be,  provided that no assets of such plan
are  invested or deemed to be invested in the  Certificates).  If the holder of the  optional  termination
right is unable to exercise  such option by reason of the  preceding  sentence,  then the Master  Servicer
may exercise such option.

         Section 10.02.    Additional  Termination  Requirements.  (a) If the option of the  Depositor  to
repurchase all the Mortgage Loans under Section  10.01(a)(i)  above is exercised,  the Trust Fund and each
2007-2 REMIC shall be terminated in accordance  with the  following  additional  requirements,  unless the
Trustee  has been  furnished  with an Opinion of Counsel  addressed  to the Trustee to the effect that the
failure of the Trust to comply  with the  requirements  of this  Section  10.02 will not (i) result in the
imposition  of taxes on  "prohibited  transactions"  as defined in Section 860F of the Code on each 2007-2
REMIC or (ii) cause any 2007-2  REMIC to fail to  qualify as a 2007-2  REMIC at any time that any  Regular
Certificates are outstanding:

                  (i)      within 90 days prior to the final  Distribution  Date, at the written direction
of Depositor, the Securities  Administrator,  as agent for the respective Tax Matters Persons, shall adopt
a plan  of  complete  liquidation  of  each  2007-2  REMIC  in the  case of a  termination  under  Section
10.01(a)(i).  Such plan, which shall be provided to the Securities  Administrator by the Depositor,  shall
meet the  requirements  of a "qualified  liquidation"  under Section 860F of the Code and any  regulations
thereunder.

                  (ii)     the Depositor shall notify the Trustee and the Securities  Administrator at the
commencement  of such  90-day  liquidation  period  and,  at or prior to the time of  making  of the final
payment on the Certificates,  the Securities  Administrator  shall sell or otherwise dispose of all of the
remaining assets of the Trust Fund in accordance with the terms hereof; and

                  (iii)    at or after the time of adoption of such a plan of complete  liquidation of any
2007-2 REMIC and at or prior to the final Distribution Date, the Securities  Administrator  shall sell for
cash all of the  assets of the Trust to or at the  direction  of the  Depositor,  and each  2007-2  REMIC,
shall terminate at such time.

         (b)      By their acceptance of the Residual  Certificates,  the Holders thereof hereby (i) agree
to adopt such a plan of complete  liquidation of the related 2007-2 REMIC upon the written  request of the
Depositor,  and to take  such  action  in  connection  therewith  as may be  reasonably  requested  by the
Depositor and (ii) appoint the Depositor as their attorney-in-fact,  with full power of substitution,  for
purposes of adopting such a plan of complete  liquidation.  The Securities  Administrator on behalf of the
Trustee shall adopt such plan of liquidation by filing the  appropriate  statement on the final tax return
of each 2007-2 REMIC.  Upon complete  liquidation or final  distribution of all of the assets of the Trust
Fund, the Trust Fund and each 2007-2 REMIC shall terminate.


                                                ARTICLE XI
                                         Miscellaneous Provisions

         Section 11.01.    Intent of Parties.  The parties  intend that each 2007-2 REMIC shall be treated
as a REMIC for federal income tax purposes and that the  provisions of this Agreement  should be construed
in furtherance  of this intent.  Notwithstanding  any other express or implied  agreement to the contrary,
the Sponsor,  the Master  Servicer,  the  Securities  Administrator,  the  Depositor,  the  Trustee,  each
recipient  of the  related  Prospectus  Supplement  and,  by its  acceptance  thereof,  each  holder  of a
Certificate,  agrees  and  acknowledges  that each party  hereto  has  agreed  that each of them and their
employees,  representatives  and other agents may disclose,  immediately upon commencement of discussions,
to any and all persons the tax  treatment  and tax structure of the  Certificates  and the 2007-2  REMICs,
the  transactions  described  herein  and all  materials  of any kind  (including  opinions  and other tax
analyses)  that are provided to any of them relating to such tax treatment and tax structure  except where
confidentiality   is  reasonably   necessary  to  comply  with  the  securities  laws  of  any  applicable
jurisdiction.  For purposes of this  paragraph,  the terms "tax  treatment" and "tax  structure"  have the
meanings set forth in Treasury Regulation Sections 1.6011-4(c), 301.6111-2(c) and 301.6112-1(d).

         Section 11.02.    Amendment.  (a)  This  Agreement  may be  amended  from  time  to  time  by the
Company,  the Depositor,  the Master  Servicer,  the  Securities  Administrator  and the Trustee,  without
notice to or the consent of any of the  Certificateholders,  to (i) cure any  ambiguity,  (ii)  correct or
supplement any provisions herein that may be defective or inconsistent  with any other provisions  herein,
(iii) conform any provisions  herein to the provisions in the Prospectus,  (iv) comply with any changes in
the Code,  (v) to revise or correct  any  provisions  to reflect  the  obligations  of the parties to this
Agreement as they relate to  Regulation  AB or (vi) make any other  provisions  with respect to matters or
questions  arising  under this  Agreement  which shall not be  inconsistent  with the  provisions  of this
Agreement;  provided,  however, that with respect to clauses (iv) and (vi) of this Section 11.02(a),  such
action shall not, as evidenced by an Opinion of Independent Counsel,  addressed to the Trustee,  adversely
affect  in  any  material  respect  the  interests  of  any  Certificateholder.  Notwithstanding  anything
contained in Section 3.23,  this Agreement  shall not be amended  without the agreement of all the parties
hereto.

         (b)      This  Agreement  may  also be  amended  from  time to time by the  Company,  the  Master
Servicer,  the Depositor,  the Securities  Administrator  and the Trustee,  with the consent of Holders of
the Certificates  evidencing not less than 51% of the aggregate outstanding  Certificate Principal Balance
of the  Certificates  included  in the Loan Group  affected  thereby  (or,  of each Class of  Certificates
evidencing  not less than 51% of the aggregate  outstanding  Certificate  Principal  Balance of each Class
affected  thereby,  if such  amendment  affects  only such Class or Classes) for the purpose of adding any
provisions  to or changing in any manner or  eliminating  any of the  provisions  of this  Agreement or of
modifying in any manner the rights of the  Certificateholders;  provided,  however, that no such amendment
shall  (i) reduce  in any manner the amount of, or delay the  timing of,  payments  received  on  Mortgage
Loans which are required to be  distributed on any  Certificate  without the consent of the Holder of such
Certificate,  (ii) reduce the aforesaid  percentage of  Certificates  the Holders of which are required to
consent to any such amendment,  without the consent of the Holders of all Certificates  then  outstanding,
or  (iii) cause  any 2007-2  REMIC to fail to  qualify as a REMIC for  federal  income  tax  purposes,  as
evidenced by an Opinion of  Independent  Counsel  addressed to the Trustee  which shall be provided to the
Trustee other than at the Trustee's expense.  Notwithstanding  any other provision of this Agreement,  for
purposes  of the  giving or  withholding  of  consents  pursuant  to this  Section 11.02(b),  Certificates
registered in the name of or held for the benefit of the  Depositor,  the  Securities  Administrator,  the
Master  Servicer,  or the Trustee or any  Affiliate  thereof  shall be  entitled to vote their  Fractional
Undivided Interests with respect to matters affecting such Certificates.

         (c)      Promptly after the execution of any such amendment,  the Securities  Administrator shall
furnish a copy of such  amendment  or written  notification  of the  substance  of such  amendment to each
Certificateholder, the Rating Agencies and the Trustee.

         (d)      In the case of an amendment  under  Section  11.02(b)  above,  it shall not be necessary
for the  Certificateholders  to approve the  particular  form of such an  amendment.  Rather,  it shall be
sufficient  if the  Certificateholders  approve the  substance of the  amendment.  The manner of obtaining
such consents and of evidencing the  authorization of the execution  thereof by  Certificateholders  shall
be subject to such reasonable regulations as the Securities Administrator may prescribe.

         (e)      Prior  to the  execution  of any  amendment  to  this  Agreement,  the  Trustee  and the
Securities  Administrator  shall be entitled to receive and rely upon an Opinion of Counsel  addressed  to
the Trustee and the  Securities  Administrator  stating that the execution of such amendment is authorized
or  permitted  by this  Agreement.  The Trustee and the  Securities  Administrator  may,  but shall not be
obligated  to,  enter  into  any  such   amendment   which   affects  the  Trustee's  or  the   Securities
Administrator's own respective rights, duties or immunities under this Agreement.

         Section 11.03.    Recordation  of  Agreement.  To the extent  permitted by  applicable  law, this
Agreement is subject to recordation  in all  appropriate  public offices for real property  records in all
the  counties  or other  comparable  jurisdictions  in which any or all of the  Mortgaged  Properties  are
situated,  and in any other appropriate  public recording office or elsewhere.  The Depositor shall effect
such  recordation,  at the  expense of the Trust upon the request in writing of a  Certificateholder,  but
only if  such  direction  is  accompanied  by an  Opinion  of  Counsel  (provided  at the  expense  of the
Certificateholder  requesting  recordation)  to the effect  that such  recordation  would  materially  and
beneficially affect the interests of the Certificateholders or is required by law.

         Section 11.04.    Limitation  on Rights of  Certificateholders.  (a) The death or  incapacity  of
any   Certificateholder   shall  not   terminate   this   Agreement   or  the  Trust,   nor  entitle  such
Certificateholder's  legal  representatives  or  heirs to claim an  accounting  or to take any  action  or
proceeding  in any court for a  partition  or winding up of the Trust,  nor  otherwise  affect the rights,
obligations and liabilities of the parties hereto or any of them.

         (b)      Except as expressly  provided in this Agreement,  no  Certificateholders  shall have any
right to vote or in any manner  otherwise  control  the  operation  and  management  of the Trust,  or the
obligations of the parties  hereto,  nor shall anything herein set forth, or contained in the terms of the
Certificates,  be  construed so as to establish  the  Certificateholders  from time to time as partners or
members of an  association;  nor shall any  Certificateholders  be under any liability to any third Person
by reason of any action taken by the parties to this Agreement pursuant to any provision hereof.

         (c)      No  Certificateholder  shall have any right by virtue of any provision of this Agreement
to  institute  any suit,  action or  proceeding  in equity or at law upon,  under or with  respect to this
Agreement  against the Depositor,  the Securities  Administrator,  the Master Servicer or any successor to
any such  parties  unless  (i) such  Certificateholder  previously  shall  have  given  to the  Securities
Administrator  a  written  notice of a  continuing  default,  as  herein  provided,  (ii) the  Holders  of
Certificates  evidencing  Fractional  Undivided Interests  aggregating not less than 51% of the Trust Fund
shall have made written  request upon the Trustee to institute such action,  suit or proceeding in its own
name as Trustee  hereunder  and shall have  offered to the Trustee  such  reasonable  indemnity  as it may
require  against the costs and expenses and liabilities to be incurred  therein or thereby,  and (iii) the
Trustee,  for 60 days  after its  receipt  of such  notice,  request  and offer of  indemnity,  shall have
neglected or refused to institute any such action, suit or proceeding.

         (d)      No one or more  Certificateholders  shall have any right by virtue of any  provision  of
this  Agreement  to  affect  the  rights of any  other  Certificateholders  or to obtain or seek to obtain
priority  or  preference  over any other  such  Certificateholder,  or to  enforce  any right  under  this
Agreement,  except in the manner  herein  provided  and for the equal,  ratable and common  benefit of all
Certificateholders.  For the protection and  enforcement  of the  provisions of this  Section 11.04,  each
and every  Certificateholder  and the Trustee  shall be entitled to such relief as can be given  either at
law or in equity.

         Section 11.05.    Acts  of   Certificateholders.   (a)  Any   request,   demand,   authorization,
direction,  notice,  consent,  waiver or other action  provided by this  Agreement to be given or taken by
Certificateholders  may be embodied in and evidenced by one or more instruments of  substantially  similar
tenor signed by such  Certificateholders  in person or by an agent duly  appointed  in writing.  Except as
herein  otherwise  expressly  provided,  such  action  shall  become  effective  when such  instrument  or
instruments  are delivered to the Securities  Administrator  and, where it is expressly  required,  to the
Depositor.  Proof of execution of any such  instrument or of a writing  appointing any such agent shall be
sufficient for any purpose of this Agreement and conclusive in favor of the Securities  Administrator  and
the Depositor, if made in the manner provided in this Section 11.05.

         (b)      The fact and date of the  execution by any Person of any such  instrument or writing may
be proved by the  affidavit  of a witness of such  execution  or by a  certificate  of a notary  public or
other officer authorized by law to take  acknowledgments of deeds,  certifying that the individual signing
such  instrument  or writing  acknowledged  to him the  execution  thereof.  Where such  execution is by a
signer acting in a capacity  other than his or her  individual  capacity,  such  certificate  or affidavit
shall also  constitute  sufficient  proof of his or her  authority.  The fact and date of the execution of
any such  instrument  or writing,  or the  authority of the  individual  executing  the same,  may also be
proved in any other manner which the Securities Administrator deems sufficient.

         (c)      The  ownership  of  Certificates  (notwithstanding  any  notation of  ownership or other
writing  on  such  Certificates,  except  an  endorsement  in  accordance  with  Section 5.02  made  on  a
Certificate  presented in accordance with Section 5.04) shall be proved by the Certificate  Register,  and
neither the Trustee, the Securities  Administrator,  the Depositor,  the Master Servicer nor any successor
to any such parties shall be affected by any notice to the contrary.

         (d)      Any request, demand,  authorization,  direction, notice, consent, waiver or other action
of the holder of any  Certificate  shall bind every future holder of the same  Certificate  and the holder
of every Certificate  issued upon the registration of transfer or exchange thereof,  if applicable,  or in
lieu  thereof  with  respect  to  anything  done,  omitted  or  suffered  to be done by the  Trustee,  the
Securities  Administrator,  the  Depositor,  the Master  Servicer  or any  successor  to any such party in
reliance thereon, whether or not notation of such action is made upon such Certificates.

         (e)      In  determining  whether  the  Holders  of  the  requisite  percentage  of  Certificates
evidencing  Fractional  Undivided  Interests  have given any request,  demand,  authorization,  direction,
notice,  consent or waiver hereunder,  Certificates  owned by the Trustee,  the Securities  Administrator,
the Depositor,  the Master  Servicer or any Affiliate  thereof shall be  disregarded,  except as otherwise
provided in  Section 11.02(b)  and except that, in  determining  whether the Trustee shall be protected in
relying  upon any such  request,  demand,  authorization,  direction,  notice,  consent  or  waiver,  only
Certificates  which a  Responsible  Officer  of the  Trustee  actually  knows to be so  owned  shall be so
disregarded.  Certificates  which  have  been  pledged  in  good  faith  to the  Trustee,  the  Securities
Administrator,  the  Depositor,  the  Master  Servicer  or  any  Affiliate  thereof  may  be  regarded  as
outstanding  if the pledgor  establishes  to the  satisfaction  of the Trustee the pledgor's  right to act
with  respect  to such  Certificates  and  that  the  pledgor  is not an  Affiliate  of the  Trustee,  the
Securities Administrator, the Depositor, or the Master Servicer, as the case may be.

         Section 11.06.    Governing  Law.  THIS  AGREEMENT  AND THE  CERTIFICATES  SHALL BE  CONSTRUED IN
ACCORDANCE  WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT  REFERENCE TO ITS CONFLICT OF LAWS RULES (OTHER
THAN SECTION 5-1401 OF THE GENERAL  OBLIGATIONS  LAW, WHICH THE PARTIES HERETO  EXPRESSLY RELY UPON IN THE
CHOICE OF SUCH LAW AS THE  GOVERNING  LAW  HEREUNDER)  AND THE  OBLIGATIONS,  RIGHTS AND  REMEDIES  OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

         Section 11.07.    Notices.  All demands and  notices  hereunder  shall be in writing and shall be
deemed given when  delivered at (including  delivery by facsimile)  or mailed by registered  mail,  return
receipt  requested,  postage  prepaid,  or by  recognized  overnight  courier,  to (i) in  the case of the
Depositor,  Structured Asset Mortgage  Investments II Inc., 383 Madison Avenue,  New York, New York 10179,
Attention:   Chief   Counsel,   and  with   respect  to  Reg  AB   notifications   to  the   Depositor  at
regabnotifications@bear.com;  (ii) in the case of the Trustee,  at its  Corporate  Trust  Office,  or such
other address as may hereafter be furnished to the other parties  hereto in writing;  (iii) in the case of
the  Company,  383  Madison  Avenue,  New  York,  New York  10179,  Attention:  Vice  President-Servicing,
telecopier  number:  (212)  272-5591,  or to such other address as may hereafter be furnished to the other
parties  hereto in writing;  (iv) in the case of the Master  Servicer or Securities  Administrator,  Wells
Fargo Bank,  National  Association,  P.O. Box 98,  Columbia  Maryland  21046 (or, in the case of overnight
deliveries,  9062 Old Annapolis Road,  Columbia,  Maryland 21045)  (Attention:  Corporate Trust Services -
BSALTA  2007-2),  facsimile  no.: (410)  715-2380,  or such other address as may hereafter be furnished to
the  other  parties  hereto in  writing;  or (v) in the case of the  Rating  Agencies,  Moody's  Investors
Service,  Inc.,  99 Church  Street,  New York,  New York  10007,  Standard  & Poor's,  a  division  of The
McGraw-Hill  Companies,  Inc.,  55 Water Street,  New York,  New York 10041 and DBRS,  Inc.,  One Exchange
Plaza,  55  Broadway,  New York,  New York  10006.  Any  notice  delivered  to the  Depositor,  the Master
Servicer,  the Securities  Administrator  or the Trustee under this Agreement shall be effective only upon
receipt.  Any  notice  required  or  permitted  to be  mailed  to a  Certificateholder,  unless  otherwise
provided  herein,  shall  be  given  by  first-class  mail,  postage  prepaid,  at  the  address  of  such
Certificateholder  as shown in the Certificate  Register.  Any notice so mailed within the time prescribed
in this Agreement shall be conclusively  presumed to have been duly given when mailed,  whether or not the
Certificateholder receives such notice.

         Section 11.08.    Severability  of Provisions.  If any one or more of the covenants,  agreements,
provisions  or  terms of this  Agreement  shall be for any  reason  whatsoever  held  invalid,  then  such
covenants,  agreements,  provisions  or terms  shall be  deemed  severed  from  the  remaining  covenants,
agreements,  provisions  or  terms  of  this  Agreement  and  shall  in no  way  affect  the  validity  or
enforceability  of the other  provisions  of this  Agreement or of the  Certificates  or the rights of the
holders thereof.

         Section 11.09.    Successors  and Assigns.  The  provisions  of this  Agreement  shall be binding
upon and inure to the benefit of the respective successors and assigns of the parties hereto.

         Section 11.10.    Article and  Section Headings.  The article and section headings herein are for
convenience of reference only, and shall not limit or otherwise affect the meaning hereof.

         Section 11.11.    Counterparts.  This Agreement may be executed in two or more  counterparts each
of which when so executed and delivered  shall be an original but all of which together  shall  constitute
one and the same instrument.

         Section 11.12.    Notice to Rating  Agencies.  The article and  section  headings  herein are for
convenience  of  reference  only,  and shall not  limited or  otherwise  affect the  meaning  hereof.  The
Securities  Administrator  shall promptly provide notice to each Rating Agency with respect to each of the
following of which a Responsible Officer of the Securities Administrator has actual knowledge:

         1.       Any material change or amendment to this Agreement or the Servicing Agreements;

         2.       The occurrence of any Event of Default that has not been cured;

         3.       The  resignation  or  termination  of the Master  Servicer,  the Trustee or the
Securities Administrator;

         4.       The repurchase or substitution of any Mortgage Loans;

         5.       The final payment to Certificateholders; and

         6.       Any change in the location of the Distribution Account.




--------------------------------------------------------------------------------




         IN WITNESS  WHEREOF,  the Depositor,  the Trustee,  the Master  Servicer and the Securities  Administrator
have caused their names to be signed hereto by their  respective  officers  thereunto duly authorized as of the day
and year first above written.

                                                             STRUCTURED ASSET MORTGAGE INVESTMENTS II INC., as
                                                             Depositor
                                                             By:    /s/ Baron Silverstein          
                                                             Name:  Baron Silverstein
                                                             Title: Senior Managing Director


                                                             CITIBANK, N.A., as Trustee
                                                             By:    /s/ John Hannon           
                                                             Name:  John Hannon
                                                             Title: Vice President


                                                             WELLS FARGO BANK, NATIONAL ASSOCIATION, as Master
                                                             Servicer
                                                             By:    /s/ Carla Walker           
                                                             Name:  Carla Walker
                                                             Title: Vice President


                                                             WELLS FARGO BANK, NATIONAL ASSOCIATION, as
                                                             Securities Administrator
                                                             By:    /s/ Carla Walker           
                                                             Name:  Carla Walker
                                                             Title: Vice President


                                                             EMC MORTGAGE CORPORATION
                                                             By:    /s/ Gail Andrews           
                                                             Name:  Gail Andrews
                                                             Title: EVP


Accepted and Agreed as to
Sections 2.01, 2.02, 2.03, 2.04 and 9.09(c)
in its capacity as Sponsor

EMC MORTGAGE CORPORATION
By:    /s/ Jacqueline Oliver          
Name:  Jacqueline Oliver
Title: EVP




--------------------------------------------------------------------------------




STATE OF NEW YORK                     )
                                      ) ss.:
COUNTY OF NEW YORK                    )

         On the 30th day of March, 2007, before me, a notary public in and for said State, personally appeared
Baron Silverstein, known to me to be a Vice President of Structured Asset Mortgage Investments II Inc., the
corporation that executed the within instrument, and also known to me to be the person who executed it on behalf
of said limited liability company, and acknowledged to me that such limited liability company executed the within
instrument.

         IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the day and year in this
certificate first above written.

                                                              /s/ Michelle Stern          
                                                              Notary Public

[Notarial Seal]




--------------------------------------------------------------------------------




STATE OF NEW YORK                     )
                                      ) ss.:
COUNTY OF NEW YORK                    )

         On the 30th day of March, 2007, before me, a notary public in and for said State, personally appeared
John Hannon, known to me to be a Vice President of Citibank, N.A., the entity that executed the within
instrument, and also known to me to be the person who executed it on behalf of said entity, and acknowledged to
me that such entity executed the within instrument.

         IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the day and year in this
certificate first above written.

                                                              /s/ Zenaida Santiago          
                                                              Notary Public

[Notarial Seal]




--------------------------------------------------------------------------------




STATE OF MARYLAND                     )
                                      ) ss.:
COUNTY OF HOWARD                      )

         On the 30th day of March, 2007, before me, a notary public in and for said State, personally appeared
Carla Walker, known to me to be a Vice President of Wells Fargo Bank, National Association, the entity that
executed the within instrument, and also known to me to be the person who executed it on behalf of said entity,
and acknowledged to me that such entity executed the within instrument.

         IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the day and year in this
certificate first above written.

                                                              /s/ Graham M. Oglesby          
                                                              Notary Public

[Notarial Seal]




--------------------------------------------------------------------------------




STATE OF MARYLAND                     )
                                      ) ss.:
COUNTY OF HOWARD                      )

         On the 30th day of March, 2007, before me, a notary public in and for said State, personally appeared
Carla Walker, known to me to be a Vice President of Wells Fargo Bank, National Association, the entity that
executed the within instrument, and also known to me to be the person who executed it on behalf of said entity,
and acknowledged to me that such entity executed the within instrument.

         IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the day and year in this
certificate first above written.

                                                              /s/ Graham M. Oglesby          
                                                              Notary Public

[Notarial Seal]




--------------------------------------------------------------------------------




STATE OF TEXAS                        )
                                      ) ss.:
COUNTY OF DALLAS                      )

         On the 30th day of March, 2007, before me, a notary public in and for said State, personally appeared
Gail Andrews, known to me to be Senior Vice President of EMC Mortgage Corporation, the corporation that executed
the within instrument, and also known to me to be the person who executed it on behalf of said corporation, and
acknowledged to me that such corporation executed the within instrument.

         IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the day and year in this
certificate first above written.

                                                              /s/ Alfie D. Kearney          
                                                              Notary Public

[Notarial Seal]




--------------------------------------------------------------------------------




STATE OF TEXAS                        )
                                      ) ss.:
COUNTY OF DALLAS                      )

         On the 30th day of March, 2007, before me, a notary public in and for said State, personally appeared
Jacqueline Oliver, known to me to be Senior Vice President of EMC Mortgage Corporation, the corporation that
executed the within instrument, and also known to me to be the person who executed it on behalf of said
corporation, and acknowledged to me that such corporation executed the within instrument.

         IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the day and year in this
certificate first above written.

                                                              /s/ Alfie D. Kearney          
                                                              Notary Public

[Notarial Seal]




--------------------------------------------------------------------------------






                                                                                                                        EXHIBIT A-1

                                   FORM OF CLASS I-A-[1][2] CERTIFICATE

                  SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "REGULAR  INTEREST"
IN A "REAL ESTATE  MORTGAGE  INVESTMENT  CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS
860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  THE  CERTIFICATE  PRINCIPAL  BALANCE  OF  THIS  CERTIFICATE  WILL  BE  DECREASED  BY THE
PRINCIPAL  PAYMENTS  HEREON.  ACCORDINGLY,  FOLLOWING  THE  INITIAL  ISSUANCE  OF  THE  CERTIFICATES,  THE
CERTIFICATE  PRINCIPAL  BALANCE OF THIS CERTIFICATE  WILL BE DIFFERENT FROM THE DENOMINATION  SHOWN BELOW.
ANYONE  ACQUIRING  THIS  CERTIFICATE  MAY ASCERTAIN ITS  CERTIFICATE  PRINCIPAL  BALANCE BY INQUIRY OF THE
SECURITIES ADMINISTRATOR NAMED HEREIN.

                  UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED  REPRESENTATIVE  OF THE DEPOSITORY
TRUST COMPANY TO THE  SECURITIES  ADMINISTRATOR  OR ITS AGENT FOR  REGISTRATION  OF TRANSFER,  EXCHANGE OR
PAYMENT,  AND ANY  CERTIFICATE  ISSUED  IS  REGISTERED  IN THE NAME OF CEDE & CO.  OR SUCH  OTHER  NAME AS
REQUESTED BY AN  AUTHORIZED  REPRESENTATIVE  OF THE  DEPOSITORY  TRUST  COMPANY AND ANY PAYMENT IS MADE TO
CEDE & CO.,  ANY  TRANSFER,  PLEDGE OR OTHER USE  HEREOF  FOR VALUE OR  OTHERWISE  BY OR TO ANY  PERSON IS
WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.



Certificate No. 1                                          Variable Pass-Through Rate

Class I-A-[1][2] [Super] Senior [Support]

                                                           Aggregate Initial Certificate Principal Balance of this
Date of Pooling and Servicing Agreement and Cut-off Date:  Certificate as of the Cut-off Date:
March 1, 2007                                              $____________

First Distribution Date:                                   Initial Certificate Principal Balance of this
April 25, 2007                                             Certificate as of the Cut-off Date: $__________

Master Servicer:                                           CUSIP: __________
Wells Fargo Bank, National Association

Assumed Final Distribution Date:
April 25, 2037


                                           BEAR STEARNS ALT-A TRUST 2007-2
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                    SERIES 2007-2

         evidencing a fractional  undivided interest in the distributions  allocable to the Class
         I-A-[1][2]  Certificates  with  respect to a Trust Fund  consisting  primarily of a pool
         of  adjustable  interest  rate  mortgage  loans  secured by first  liens on  one-to-four
         family residential properties and sold by STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or interest in Structured  Asset Mortgage  Investments II Inc. ("SAMI II"), the
Master  Servicer,  the  Securities  Administrator  or the  Trustee  referred  to  below  or  any of  their
affiliates  or any  other  person.  Neither  this  Certificate  nor  the  underlying  Mortgage  Loans  are
guaranteed  or insured by any  governmental  entity or by SAMI II, the  Master  Servicer,  the  Securities
Administrator or the Trustee or any of their  affiliates or any other person.  None of SAMI II, the Master
Servicer,  the Securities  Administrator,  the Trustee or any of their affiliates will have any obligation
with  respect  to any  certificate  or  other  obligation  secured  by or  payable  from  payments  on the
Certificates.

                  This  certifies  that Cede & Co. is the  registered  owner of the  Fractional  Undivided
Interest  evidenced hereby in the beneficial  ownership interest of Certificates of the same Class as this
Certificate in a trust (the "Trust Fund")  primarily  consisting of conventional  adjustable rate mortgage
loans secured by first liens on one- to four- family residential properties  (collectively,  the "Mortgage
Loans") sold by SAMI II. The  Mortgage  Loans were sold by EMC  Mortgage  Corporation  ("EMC") to SAMI II.
Wells Fargo Bank,  National  Association ("Wells Fargo") will act as master servicer of the Mortgage Loans
(the "Master  Servicer,"  which term  includes any  successors  thereto  under the  Agreement  referred to
below).  The Trust Fund was  created  pursuant  to the Pooling  and  Servicing  Agreement  dated as of the
Cut-off Date specified above (the  "Agreement"),  among SAMI II, as depositor (the  "Seller"),  the Master
Servicer,  Wells  Fargo,  as  securities  administrator  (the  "Securities  Administrator"),  EMC Mortgage
Corporation  and  Citibank,  N.A.,  as trustee  (the  "Trustee"),  a summary  of certain of the  pertinent
provisions  of which is set forth  hereafter.  To the extent not defined  herein,  capitalized  terms used
herein shall have the meaning  ascribed to them in the Agreement.  This Certificate is issued under and is
subject to the terms,  provisions and conditions of the Agreement,  to which  Agreement the Holder of this
Certificate by virtue of its acceptance hereof assents and by which such Holder is bound.

                  Interest on this  Certificate  will  accrue  during the period  from and  including  the
preceding  Distribution  Date (as  hereinafter  defined) (or in the case of the first  Distribution  Date,
from  the  Closing  Date)  to and  including  the  day  prior  to the  current  Distribution  Date  on the
Certificate  Principal  Balance hereof at a per annum rate equal to the Pass-Through Rate set forth in the
Agreement.  The Securities  Administrator  will distribute on the 25th day of each month, or, if such 25th
day is not a Business  Day,  the  immediately  following  Business  Day  (each,  a  "Distribution  Date"),
commencing on the first  Distribution  Date specified  above, to the Person in whose name this Certificate
is  registered  at  the  close  of  business  on  the  Business  Day  immediately  preceding  the  related
Distribution  Date so long as such  Certificate  remains in book-entry form (and  otherwise,  the close of
business  on the last  Business  Day of the month  immediately  preceding  the month of such  Distribution
Date), an amount equal to the product of the Fractional  Undivided  Interest evidenced by this Certificate
and the amount (of interest,  if any) required to be  distributed  to the Holders of  Certificates  of the
same Class as this  Certificate.  The Assumed  Final  Distribution  Date is the  Distribution  Date in the
month following the latest  scheduled  maturity date of any Mortgage Loan and is not likely to be the date
on which the Certificate Principal Balance of this Class of Certificates will be reduced to zero.

                  Distributions  on this  Certificate  will be made  by the  Securities  Administrator  by
check mailed to the address of the Person  entitled  thereto as such name and address  shall appear on the
Certificate  Register or, if such Person so requests by notifying the Securities  Administrator in writing
as specified in the Agreement,  by wire transfer.  Notwithstanding  the above,  the final  distribution on
this  Certificate  will be made after due notice by the Securities  Administrator  of the pendency of such
distribution  and only  upon  presentation  and  surrender  of this  Certificate  at the  office or agency
appointed by the  Securities  Administrator  for that purpose and  designated in such notice.  The initial
Certificate  Principal  Balance of this Certificate is set forth above. The Certificate  Principal Balance
hereof will be reduced to the extent of distributions allocable to principal hereon.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  "Certificates").  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely to the Trust Fund for payment  hereunder  and that  neither the  Securities  Administrator  nor the
Trustee  is  liable to the  Certificateholders  for any  amount  payable  under  this  Certificate  or the
Agreement  or,  except  as  expressly  provided  in the  Agreement,  subject  to any  liability  under the
Agreement.

                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee and the Securities Administrator.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof  and of the  Servicing  Agreements  and the  modification  of the  rights and  obligations  of the
Seller,  the  Master  Servicer,  the  Securities  Administrator  and the  Trustee  and the  rights  of the
Certificateholders  under the Agreement  from time to time by EMC, the Seller,  the Master  Servicer,  the
Securities  Administrator and the Trustee,  and (ii) the amendment thereof and of the Servicing Agreements
by the Master  Servicer  and the  Trustee  with the  consent of the  Holders of  Certificates,  evidencing
Fractional  Undivided  Interests  aggregating  not less than 51% of the Trust Fund (or in  certain  cases,
Holders of  Certificates  of affected  Classes  evidencing  such  percentage of the  Fractional  Undivided
Interests  thereof).  Any such consent by the Holder of this  Certificate  shall be conclusive and binding
on such Holder and upon all future  Holders of this  Certificate  and of any  Certificate  issued upon the
transfer  hereof or in lieu hereof whether or not notation of such consent is made upon this  Certificate.
The Agreement  also permits the  amendment  thereof and of the  Servicing  Agreements  in certain  limited
circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate is  registrable  with the  Securities  Administrator  upon surrender of this
Certificate  for  registration  of  transfer  at the  offices or  agencies  maintained  by the  Securities
Administrator for such purposes,  duly endorsed by, or accompanied by a written  instrument of transfer in
form  satisfactory  to the  Securities  Administrator  duly executed by the Holder hereof or such Holder's
attorney  duly  authorized  in  writing,  and  thereupon  one  or  more  new  Certificates  in  authorized
denominations  representing  a  like  aggregate  Fractional  Undivided  Interest  will  be  issued  to the
designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Securities  Administrator  may require  payment of a sum sufficient to cover any tax or
other governmental charge payable in connection therewith.  The Seller, the Master Servicer,  the Trustee,
the  Securities  Administrator  and any  agent of any of them may  treat  the  Person  in whose  name this
Certificate  is  registered  as the owner  hereof for all  purposes,  and none of the  Seller,  the Master
Servicer,  the Trustee, the Securities  Administrator or any such agent shall be affected by notice to the
contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Scheduled Principal Balance
of the  Mortgage  Loans at the time of any such  repurchase  is less than 20% of the Cut-off  Date Balance
for Loan Group I or (ii) the  Depositor,  based upon an Opinion of Counsel  addressed to the Depositor and
the Trustee has  determined  that the REMIC status of any REMIC under the  Agreement has been lost or that
a  substantial  risk exists that such REMIC status will be lost for the  then-current  taxable  year.  The
exercise of such right will effect the early retirement of the Certificates.  In no event,  however,  will
the Trust Fund created by the  Agreement  continue  beyond the  expiration  of 21 years after the death of
certain persons identified in the Agreement.

                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Securities  Administrator  by manual  signature,  this  Certificate  shall not be  entitled to any benefit
under the Agreement, or be valid for any purpose.




--------------------------------------------------------------------------------




                  IN WITNESS  WHEREOF,  the  Securities  Administrator  has caused this  Certificate to be
duly executed.

Dated: March 30, 2007                                         WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              not in its  individual  capacity  but solely
                                                              as Securities Administrator


                                                              By:_________________________________________
                                                                           Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This is one of the Class  I-A-[1][2]  Certificates  referred to in the  within-mentioned
Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual    capacity    but    solely   as
                                                              Securities Administrator

                                                              By:_________________________________________
                                                                           Authorized Signatory



                                                     ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:
                                                              ____________________________________________
                                                              Signature by or on behalf of assignor



                                                              ____________________________________________
                                                              Signature Guaranteed



                                              DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

                  This information is provided by    __________________,  the  assignee  named  above,  or
________________________, as its agent.




--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT A-2

                                   FORM OF CLASS I-M-[1][2] CERTIFICATE

                  THIS  CERTIFICATE IS  SUBORDINATED  IN RIGHT OF PAYMENT TO THE CLASS A  CERTIFICATES  AS
DESCRIBED IN THE AGREEMENT (AS DEFINED BELOW).

                  SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "REGULAR  INTEREST"
IN A "REAL ESTATE  MORTGAGE  INVESTMENT  CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS
860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  THE  CERTIFICATE  PRINCIPAL  BALANCE  OF  THIS  CERTIFICATE  WILL  BE  DECREASED  BY THE
PRINCIPAL   PAYMENTS  HEREON  AND  REALIZED  LOSSES  ALLOCABLE  HERETO  AS  DESCRIBED  IN  THE  AGREEMENT.
ACCORDINGLY,  FOLLOWING THE INITIAL ISSUANCE OF THE  CERTIFICATES,  THE CERTIFICATE  PRINCIPAL  BALANCE OF
THIS CERTIFICATE WILL BE DIFFERENT FROM THE  DENOMINATION  SHOWN BELOW.  ANYONE ACQUIRING THIS CERTIFICATE
MAY ASCERTAIN ITS CERTIFICATE PRINCIPAL BALANCE BY INQUIRY OF THE SECURITIES ADMINISTRATOR NAMED HEREIN.

                  UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED  REPRESENTATIVE  OF THE DEPOSITORY
TRUST COMPANY TO THE  SECURITIES  ADMINISTRATOR  OR ITS AGENT FOR  REGISTRATION  OF TRANSFER,  EXCHANGE OR
PAYMENT,  AND ANY  CERTIFICATE  ISSUED  IS  REGISTERED  IN THE NAME OF CEDE & CO.  OR SUCH  OTHER  NAME AS
REQUESTED BY AN  AUTHORIZED  REPRESENTATIVE  OF THE  DEPOSITORY  TRUST  COMPANY AND ANY PAYMENT IS MADE TO
CEDE & CO.,  ANY  TRANSFER,  PLEDGE OR OTHER USE  HEREOF  FOR VALUE OR  OTHERWISE  BY OR TO ANY  PERSON IS
WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

         EACH BENEFICIAL OWNER OF A CLASS  I-M-[1][2]  CERTIFICATE OR ANY INTEREST THEREIN SHALL BE DEEMED
TO HAVE  REPRESENTED,  BY VIRTUE OF ITS  ACQUISITION OR HOLDING OF THAT  CERTIFICATE OR INTEREST  THEREIN,
THAT EITHER (I) SUCH  CERTIFICATE  IS RATED AT LEAST "BBB-" OR ITS  EQUIVALENT BY FITCH,  S&P AND MOODY'S,
(II) IT IS NOT A PLAN  SUBJECT TO TITLE I OF THE  EMPLOYEE  RETIREMENT  INCOME  SECURITY  ACT OF 1974,  AS
AMENDED,  OR  SECTION  4975 OF THE CODE  (EACH A "PLAN") OR  INVESTING  WITH "PLAN  ASSETS" OF ANY PLAN OR
(III) (1) IT IS AN INSURANCE  COMPANY,  (2) THE SOURCE OF FUNDS USED TO ACQUIRE OR HOLD THE CERTIFICATE OR
INTEREST  THEREIN IS AN "INSURANCE  COMPANY GENERAL  ACCOUNT," AS SUCH TERM IS DEFINED IN U.S.  DEPARTMENT
OF LABOR PROHIBITED  TRANSACTION CLASS EXEMPTION  ("PTCE") 95-60, AND (3) THE CONDITIONS IN SECTIONS I AND
III OF PTCE 95-60 HAVE BEEN SATISFIED.



Certificate No.1                                           Variable Pass-Through Rate

Class I-M-[1][2] Subordinate

                                                           Aggregate Initial Certificate Principal Balance of this
Date of Pooling and Servicing Agreement and Cut-off Date:  Certificate as of the Cut-off Date:
March 1, 2007                                              $__________

First Distribution Date:                                   Initial Certificate Principal Balance of this
April 25, 2007                                             Certificate as of the Cut-off Date: $__________

Master Servicer:                                           CUSIP: __________
Wells Fargo Bank, National Association

Assumed Final Distribution Date:
April 25, 2037


                                           BEAR STEARNS ALT-A TRUST 2007-2
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                    SERIES 2007-2

         evidencing  a  fractional  undivided  interest  in the  distributions  allocable  to the
         Class  I-M-[1][2]  Certificates  with respect to a Trust Fund consisting  primarily of a
         pool of adjustable  interest rate mortgage  loans secured by first liens on  one-to-four
         family residential properties and sold by STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or interest in Structured  Asset Mortgage  Investments II Inc. ("SAMI II"), the
Master  Servicer,  the  Securities  Administrator  or the  Trustee  referred  to  below  or  any of  their
affiliates  or any  other  person.  Neither  this  Certificate  nor  the  underlying  Mortgage  Loans  are
guaranteed  or insured by any  governmental  entity or by SAMI II, the  Master  Servicer,  the  Securities
Administrator or the Trustee or any of their  affiliates or any other person.  None of SAMI II, the Master
Servicer,  the Securities  Administrator,  the Trustee or any of their affiliates will have any obligation
with  respect  to any  certificate  or  other  obligation  secured  by or  payable  from  payments  on the
Certificates.

                  This  certifies  that Cede & Co. is the  registered  owner of the  Fractional  Undivided
Interest  evidenced  hereby in the  beneficial  ownership  interest of  Certificates  of the same Class as
this  Certificate  in a trust (the "Trust Fund")  primarily  consisting of  conventional  adjustable  rate
mortgage loans secured by first liens on one- to four- family residential  properties  (collectively,  the
"Mortgage  Loans") sold by SAMI II. The Mortgage  Loans were sold by EMC Mortgage  Corporation  ("EMC") to
SAMI II.  Wells  Fargo Bank,  National  Association  ("Wells  Fargo")  will act as master  servicer of the
Mortgage  Loans (the "Master  Servicer,"  which term includes any  successors  thereto under the Agreement
referred to below).  The Trust Fund was created  pursuant to the Pooling and Servicing  Agreement dated as
of the Cut-off Date specified above (the  "Agreement"),  among SAMI II, as depositor (the  "Seller"),  the
Master Servicer, Wells Fargo, as securities administrator (the "Securities  Administrator"),  EMC Mortgage
Corporation  and  Citibank,  N.A.,  as trustee  (the  "Trustee"),  a summary  of certain of the  pertinent
provisions  of which is set forth  hereafter.  To the extent not defined  herein,  capitalized  terms used
herein shall have the meaning  ascribed to them in the Agreement.  This Certificate is issued under and is
subject to the terms,  provisions and conditions of the Agreement,  to which  Agreement the Holder of this
Certificate by virtue of its acceptance hereof assents and by which such Holder is bound.

                  Interest on this  Certificate  will  accrue  during the period  from and  including  the
preceding  Distribution  Date (as  hereinafter  defined) (or in the case of the first  Distribution  Date,
from  the  Closing  Date)  to and  including  the  day  prior  to the  current  Distribution  Date  on the
Certificate  Principal  Balance hereof at a per annum rate equal to the Pass-Through Rate set forth in the
Agreement.  The Securities  Administrator  will distribute on the 25th day of each month, or, if such 25th
day is not a Business  Day,  the  immediately  following  Business  Day  (each,  a  "Distribution  Date"),
commencing on the first  Distribution  Date specified  above, to the Person in whose name this Certificate
is  registered  at  the  close  of  business  on  the  Business  Day  immediately  preceding  the  related
Distribution  Date so long as such  Certificate  remains in book-entry form (and  otherwise,  the close of
business  on the last  Business  Day of the month  immediately  preceding  the month of such  Distribution
Date), an amount equal to the product of the Fractional  Undivided  Interest evidenced by this Certificate
and the amount (of interest,  if any) required to be  distributed  to the Holders of  Certificates  of the
same Class as this  Certificate.  The Assumed  Final  Distribution  Date is the  Distribution  Date in the
month following the latest  scheduled  maturity date of any Mortgage Loan and is not likely to be the date
on which the Certificate Principal Balance of this Class of Certificates will be reduced to zero.

                  Distributions  on this  Certificate  will be made  by the  Securities  Administrator  by
check mailed to the address of the Person  entitled  thereto as such name and address  shall appear on the
Certificate  Register or, if such Person so requests by notifying the Securities  Administrator in writing
as specified in the Agreement,  by wire transfer.  Notwithstanding  the above,  the final  distribution on
this  Certificate  will be made after due notice by the Securities  Administrator  of the pendency of such
distribution  and only  upon  presentation  and  surrender  of this  Certificate  at the  office or agency
appointed by the  Securities  Administrator  for that purpose and  designated in such notice.  The initial
Certificate  Principal  Balance of this Certificate is set forth above. The Certificate  Principal Balance
hereof will be reduced to the extent of  distributions  allocable  to  principal  hereon and any  Realized
Losses allocable hereto.

                  Each beneficial owner of a Class I-M-[1][2] Certificate or any interest therein shall be
deemed to have  represented,  by virtue of its  acquisition  or holding of that  Certificate  or  interest
therein, that either (i) such Certificate is rated at least "BBB-" or its equivalent by Fitch, S&P and
Moody's,  (ii) it is not a plan subject to Title I of the Employee  Retirement  Security Investment Act of
1974,  as amended,  or Section 4975 of the Code (each,  a "Plan") or investing  with "plan  assets" of any
Plan,  or  (iii)(1)  it is an  insurance  company,  (2) the  source of funds  used to  acquire or hold the
Certificate or interest therein is an "insurance company general account," as such term is defined in U.S.
Department of Labor  Prohibited  Transaction  Class Exemption  ("PTCE")  95-60,  and (3) the conditions in
Sections I and III of PTCE 95-60 have been satisfied.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  "Certificates").  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely to the Trust Fund for payment  hereunder  and that  neither the  Securities  Administrator  nor the
Trustee  is  liable to the  Certificateholders  for any  amount  payable  under  this  Certificate  or the
Agreement  or,  except  as  expressly  provided  in the  Agreement,  subject  to any  liability  under the
Agreement.

                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee and the Securities Administrator.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof  and of the  Servicing  Agreements  and the  modification  of the  rights and  obligations  of the
Seller,  the  Master  Servicer,  the  Securities  Administrator  and the  Trustee  and the  rights  of the
Certificateholders  under the Agreement  from time to time by EMC, the Seller,  the Master  Servicer,  the
Securities  Administrator and the Trustee,  and (ii) the amendment thereof and of the Servicing Agreements
by the Master  Servicer  and the  Trustee  with the  consent of the  Holders of  Certificates,  evidencing
Fractional  Undivided  Interests  aggregating  not less than 51% of the Trust Fund (or in  certain  cases,
Holders of  Certificates  of affected  Classes  evidencing  such  percentage of the  Fractional  Undivided
Interests  thereof).  Any such consent by the Holder of this  Certificate  shall be conclusive and binding
on such Holder and upon all future  Holders of this  Certificate  and of any  Certificate  issued upon the
transfer  hereof or in lieu hereof whether or not notation of such consent is made upon this  Certificate.
The Agreement  also permits the  amendment  thereof and of the  Servicing  Agreements  in certain  limited
circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate is  registrable  with the  Securities  Administrator  upon surrender of this
Certificate  for  registration  of  transfer  at the  offices or  agencies  maintained  by the  Securities
Administrator for such purposes,  duly endorsed by, or accompanied by a written  instrument of transfer in
form  satisfactory  to the  Securities  Administrator  duly executed by the Holder hereof or such Holder's
attorney  duly  authorized  in  writing,  and  thereupon  one  or  more  new  Certificates  in  authorized
denominations  representing  a  like  aggregate  Fractional  Undivided  Interest  will  be  issued  to the
designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Securities  Administrator  may require  payment of a sum sufficient to cover any tax or
other governmental charge payable in connection therewith.  The Seller, the Master Servicer,  the Trustee,
the  Securities  Administrator  and any  agent of any of them may  treat  the  Person  in whose  name this
Certificate  is  registered  as the owner  hereof for all  purposes,  and none of the  Seller,  the Master
Servicer,  the Trustee, the Securities  Administrator or any such agent shall be affected by notice to the
contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Scheduled Principal Balance
of the  Mortgage  Loans at the time of any such  repurchase  is less than 20% of the Cut-off  Date Balance
for Loan Group I or (ii) the  Depositor,  based upon an Opinion of Counsel  addressed to the Depositor and
the Trustee has  determined  that the REMIC status of any REMIC under the  Agreement has been lost or that
a  substantial  risk exists that such REMIC status will be lost for the  then-current  taxable  year.  The
exercise of such right will effect the early retirement of the Certificates.  In no event,  however,  will
the Trust Fund created by the  Agreement  continue  beyond the  expiration  of 21 years after the death of
certain persons identified in the Agreement.

                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Securities  Administrator  by manual  signature,  this  Certificate  shall not be  entitled to any benefit
under the Agreement, or be valid for any purpose.




--------------------------------------------------------------------------------




                  IN WITNESS  WHEREOF,  the  Securities  Administrator  has caused this  Certificate to be
duly executed.

Dated: March 30, 2007                                         WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              not in its  individual  capacity  but solely
                                                              as Securities Administrator


                                                              By:_________________________________________
                                                                           Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This is one of the Class  I-M-[1][2]  Certificates  referred to in the  within-mentioned
Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual    capacity    but    solely   as
                                                              Securities Administrator

                                                              By:_________________________________________
                                                                           Authorized Signatory



                                                     ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:
                                                              ____________________________________________
                                                              Signature by or on behalf of assignor



                                                              ____________________________________________
                                                              Signature Guaranteed



                                              DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

                  This information is provided by    __________________,  the  assignee  named  above,  or
________________________, as its agent.




--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT A-3

                                 FORM OF CLASS I-B-[1][2][3] CERTIFICATE

                  THIS  CERTIFICATE IS  SUBORDINATED  IN RIGHT OF PAYMENT TO THE CLASS A CERTIFICATES  AND
THE CLASS M CERTIFICATES AS DESCRIBED IN THE AGREEMENT (AS DEFINED BELOW).

                  SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "REGULAR  INTEREST"
IN A "REAL ESTATE  MORTGAGE  INVESTMENT  CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS
860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  THE  CERTIFICATE  PRINCIPAL  BALANCE  OF  THIS  CERTIFICATE  WILL  BE  DECREASED  BY THE
PRINCIPAL   PAYMENTS  HEREON  AND  REALIZED  LOSSES  ALLOCABLE  HERETO  AS  DESCRIBED  IN  THE  AGREEMENT.
ACCORDINGLY,  FOLLOWING THE INITIAL ISSUANCE OF THE  CERTIFICATES,  THE CERTIFICATE  PRINCIPAL  BALANCE OF
THIS CERTIFICATE WILL BE DIFFERENT FROM THE  DENOMINATION  SHOWN BELOW.  ANYONE ACQUIRING THIS CERTIFICATE
MAY ASCERTAIN ITS CERTIFICATE PRINCIPAL BALANCE BY INQUIRY OF THE SECURITIES ADMINISTRATOR NAMED HEREIN.

                  UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED  REPRESENTATIVE  OF THE DEPOSITORY
TRUST COMPANY TO THE  SECURITIES  ADMINISTRATOR  OR ITS AGENT FOR  REGISTRATION  OF TRANSFER,  EXCHANGE OR
PAYMENT,  AND ANY  CERTIFICATE  ISSUED  IS  REGISTERED  IN THE NAME OF CEDE & CO.  OR SUCH  OTHER  NAME AS
REQUESTED BY AN  AUTHORIZED  REPRESENTATIVE  OF THE  DEPOSITORY  TRUST  COMPANY AND ANY PAYMENT IS MADE TO
CEDE & CO.,  ANY  TRANSFER,  PLEDGE OR OTHER USE  HEREOF  FOR VALUE OR  OTHERWISE  BY OR TO ANY  PERSON IS
WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

         EACH  BENEFICIAL  OWNER OF A CLASS  I-B-[1][2][3]  CERTIFICATE  OR ANY INTEREST  THEREIN SHALL BE
DEEMED TO HAVE  REPRESENTED,  BY VIRTUE OF ITS  ACQUISITION  OR HOLDING OF THAT  CERTIFICATE  OR  INTEREST
THEREIN,  THAT EITHER (I) SUCH  CERTIFICATE IS RATED AT LEAST "BBB-" OR ITS  EQUIVALENT BY FITCH,  S&P AND
MOODY'S,  (II) IT IS NOT A PLAN  SUBJECT TO TITLE I OF THE  EMPLOYEE  RETIREMENT  INCOME  SECURITY  ACT OF
1974,  AS AMENDED,  OR SECTION 4975 OF THE CODE (EACH,  A "PLAN") OR INVESTING  WITH "PLAN  ASSETS" OF ANY
PLAN,  OR (III) (1) IT IS AN  INSURANCE  COMPANY,  (2) THE  SOURCE OF FUNDS  USED TO  ACQUIRE  OR HOLD THE
CERTIFICATE  OR INTEREST  THEREIN IS AN "INSURANCE  COMPANY  GENERAL  ACCOUNT," AS SUCH TERM IS DEFINED IN
U.S.  DEPARTMENT OF LABOR PROHIBITED  TRANSACTION  CLASS EXEMPTION  ("PTCE") 95-60, AND (3) THE CONDITIONS
IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN SATISFIED.



Certificate No.1                                           Variable Pass-Through Rate

Class I-B-[1][2][3] Subordinate

                                                           Aggregate Initial Certificate Principal Balance of this
Date of Pooling and Servicing Agreement and Cut-off Date:  Certificate as of the Cut-off Date:
March 1, 2007                                              $__________

First Distribution Date:                                   Initial Certificate Principal Balance of this
April 25, 2007                                             Certificate as of the Cut-off Date:     $__________

Master Servicer:                                           CUSIP: __________
Wells Fargo Bank, National Association

Assumed Final Distribution Date:
April 25, 2037


                                           BEAR STEARNS ALT-A TRUST 2007-2
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                    SERIES 2007-2

         evidencing a fractional  undivided interest in the distributions  allocable to the Class
         I-B-[1][2][3]  Certificates with respect to a Trust Fund consisting  primarily of a pool
         of  adjustable  interest  rate  mortgage  loans  secured by first  liens on  one-to-four
         family residential properties and sold by STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or interest in Structured  Asset Mortgage  Investments II Inc. ("SAMI II"), the
Master  Servicer,  the  Securities  Administrator  or the  Trustee  referred  to  below  or  any of  their
affiliates  or any  other  person.  Neither  this  Certificate  nor  the  underlying  Mortgage  Loans  are
guaranteed  or insured by any  governmental  entity or by SAMI II, the  Master  Servicer,  the  Securities
Administrator or the Trustee or any of their  affiliates or any other person.  None of SAMI II, the Master
Servicer,  the Securities  Administrator,  the Trustee or any of their affiliates will have any obligation
with  respect  to any  certificate  or  other  obligation  secured  by or  payable  from  payments  on the
Certificates.

                  This  certifies  that Cede & Co. is the  registered  owner of the  Fractional  Undivided
Interest  evidenced  hereby in the  beneficial  ownership  interest of  Certificates  of the same Class as
this  Certificate  in a trust (the "Trust Fund")  primarily  consisting of  conventional  adjustable  rate
mortgage loans secured by first liens on one- to four- family residential  properties  (collectively,  the
"Mortgage  Loans") sold by SAMI II. The Mortgage  Loans were sold by EMC Mortgage  Corporation  ("EMC") to
SAMI II.  Wells  Fargo Bank,  National  Association  ("Wells  Fargo")  will act as master  servicer of the
Mortgage  Loans (the "Master  Servicer,"  which term includes any  successors  thereto under the Agreement
referred to below).  The Trust Fund was created  pursuant to the Pooling and Servicing  Agreement dated as
of the Cut-off Date specified above (the  "Agreement"),  among SAMI II, as depositor (the  "Seller"),  the
Master Servicer, Wells Fargo, as securities administrator (the "Securities  Administrator"),  EMC Mortgage
Corporation  and  Citibank,  N.A.,  as trustee  (the  "Trustee"),  a summary  of certain of the  pertinent
provisions  of which is set forth  hereafter.  To the extent not defined  herein,  capitalized  terms used
herein shall have the meaning  ascribed to them in the Agreement.  This Certificate is issued under and is
subject to the terms,  provisions and conditions of the Agreement,  to which  Agreement the Holder of this
Certificate by virtue of its acceptance hereof assents and by which such Holder is bound.

                  Interest on this  Certificate  will  accrue  during the period  from and  including  the
preceding  Distribution  Date (as  hereinafter  defined) (or in the case of the first  Distribution  Date,
from  the  Closing  Date)  to and  including  the  day  prior  to the  current  Distribution  Date  on the
Certificate  Principal  Balance hereof at a per annum rate equal to the Pass-Through Rate set forth in the
Agreement.  The Securities  Administrator  will distribute on the 25th day of each month, or, if such 25th
day is not a Business  Day,  the  immediately  following  Business  Day  (each,  a  "Distribution  Date"),
commencing on the first  Distribution  Date specified  above, to the Person in whose name this Certificate
is  registered  at  the  close  of  business  on  the  Business  Day  immediately  preceding  the  related
Distribution  Date so long as such  Certificate  remains in book-entry form (and  otherwise,  the close of
business  on the last  Business  Day of the month  immediately  preceding  the month of such  Distribution
Date), an amount equal to the product of the Fractional  Undivided  Interest evidenced by this Certificate
and the amount (of interest,  if any) required to be  distributed  to the Holders of  Certificates  of the
same Class as this  Certificate.  The Assumed  Final  Distribution  Date is the  Distribution  Date in the
month following the latest  scheduled  maturity date of any Mortgage Loan and is not likely to be the date
on which the Certificate Principal Balance of this Class of Certificates will be reduced to zero.

                  Distributions  on this  Certificate  will be made  by the  Securities  Administrator  by
check mailed to the address of the Person  entitled  thereto as such name and address  shall appear on the
Certificate  Register or, if such Person so requests by notifying the Securities  Administrator in writing
as specified in the Agreement,  by wire transfer.  Notwithstanding  the above,  the final  distribution on
this  Certificate  will be made after due notice by the Securities  Administrator  of the pendency of such
distribution  and only  upon  presentation  and  surrender  of this  Certificate  at the  office or agency
appointed by the  Securities  Administrator  for that purpose and  designated in such notice.  The initial
Certificate  Principal  Balance of this Certificate is set forth above. The Certificate  Principal Balance
hereof will be reduced to the extent of  distributions  allocable  to  principal  hereon and any  Realized
Losses allocable hereto.

                  Each beneficial owner of a Class I-B-[1][2][3] Certificate or any interest therein shall
be deemed to have  represented,  by virtue of its  acquisition or holding of that  Certificate or interest
therein, that either (i) such Certificate is rated at least "BBB-" or its equivalent by Fitch, S&P and
Moody's,  (ii) it is not a plan subject to Title I of the Employee Retirement Security Income Act of 1974,
as amended,  or Section 4975 of the Code (each,  a "Plan") or investing with "plan assets" of any Plan, or
(iii)(1) it is an insurance  company,  (2) the source of funds used to acquire or hold the  Certificate or
interest therein is an "insurance company general account," as such term is defined in U.S.  Department of
Labor Prohibited  Transaction Class Exemption ("PTCE") 95-60, and (3) the conditions in Sections I and III
of PTCE 95-60 have been satisfied.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  "Certificates").  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely to the Trust Fund for payment  hereunder  and that  neither the  Securities  Administrator  nor the
Trustee  is  liable to the  Certificateholders  for any  amount  payable  under  this  Certificate  or the
Agreement  or,  except  as  expressly  provided  in the  Agreement,  subject  to any  liability  under the
Agreement.

                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee and the Securities Administrator.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof  and of the  Servicing  Agreements  and the  modification  of the  rights and  obligations  of the
Seller,  the  Master  Servicer,  the  Securities  Administrator  and the  Trustee  and the  rights  of the
Certificateholders  under the Agreement  from time to time by EMC, the Seller,  the Master  Servicer,  the
Securities  Administrator and the Trustee,  and (ii) the amendment thereof and of the Servicing Agreements
by the Master  Servicer  and the  Trustee  with the  consent of the  Holders of  Certificates,  evidencing
Fractional  Undivided  Interests  aggregating  not less than 51% of the Trust Fund (or in  certain  cases,
Holders of  Certificates  of affected  Classes  evidencing  such  percentage of the  Fractional  Undivided
Interests  thereof).  Any such consent by the Holder of this  Certificate  shall be conclusive and binding
on such Holder and upon all future  Holders of this  Certificate  and of any  Certificate  issued upon the
transfer  hereof or in lieu hereof whether or not notation of such consent is made upon this  Certificate.
The Agreement  also permits the  amendment  thereof and of the  Servicing  Agreements  in certain  limited
circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate is  registrable  with the  Securities  Administrator  upon surrender of this
Certificate  for  registration  of  transfer  at the  offices or  agencies  maintained  by the  Securities
Administrator for such purposes,  duly endorsed by, or accompanied by a written  instrument of transfer in
form  satisfactory  to the  Securities  Administrator  duly executed by the Holder hereof or such Holder's
attorney  duly  authorized  in  writing,  and  thereupon  one  or  more  new  Certificates  in  authorized
denominations  representing  a  like  aggregate  Fractional  Undivided  Interest  will  be  issued  to the
designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Securities  Administrator  may require  payment of a sum sufficient to cover any tax or
other governmental charge payable in connection therewith.  The Seller, the Master Servicer,  the Trustee,
the  Securities  Administrator  and any  agent of any of them may  treat  the  Person  in whose  name this
Certificate  is  registered  as the owner  hereof for all  purposes,  and none of the  Seller,  the Master
Servicer,  the Trustee, the Securities  Administrator or any such agent shall be affected by notice to the
contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Scheduled Principal Balance
of the  Mortgage  Loans at the time of any such  repurchase  is less than 20% of the Cut-off  Date Balance
for Loan Group I or (ii) the  Depositor,  based upon an Opinion of Counsel  addressed to the Depositor and
the Trustee has  determined  that the REMIC status of any REMIC under the  Agreement has been lost or that
a  substantial  risk exists that such REMIC status will be lost for the  then-current  taxable  year.  The
exercise of such right will effect the early retirement of the Certificates.  In no event,  however,  will
the Trust Fund created by the  Agreement  continue  beyond the  expiration  of 21 years after the death of
certain persons identified in the Agreement.

                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Securities  Administrator  by manual  signature,  this  Certificate  shall not be  entitled to any benefit
under the Agreement, or be valid for any purpose.




--------------------------------------------------------------------------------




                  IN WITNESS  WHEREOF,  the  Securities  Administrator  has caused this  Certificate to be
duly executed.

Dated: March 30, 2007                                         WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              not in its  individual  capacity  but solely
                                                              as Securities Administrator


                                                              By:_________________________________________
                                                                           Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This   is  one  of   the   Class   I-B-[1][2][3]   Certificates   referred   to  in  the
within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual    capacity    but    solely   as
                                                              Securities Administrator

                  By:_________________________________________ Authorized Signatory


                                                     ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:
                                                              ____________________________________________
                                                              Signature by or on behalf of assignor



                                                              ____________________________________________
                                                              Signature Guaranteed



                                              DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

                  This information is provided by    __________________,  the  assignee  named  above,  or
________________________, as its agent.




--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT A-4

                                     FORM OF CLASS I-B-4 CERTIFICATE

                  THIS  CERTIFICATE  IS  SUBORDINATED  IN RIGHT OF  PAYMENT TO THE CLASS A, CLASS M, CLASS
I-B-1 AND CLASS I-B-2 CERTIFICATES AS DESCRIBED IN THE AGREEMENT (AS DEFINED BELOW).

                  SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "REGULAR  INTEREST"
IN A "REAL ESTATE  MORTGAGE  INVESTMENT  CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS
860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986 (THE "CODE").

                  THE  CERTIFICATE  PRINCIPAL  BALANCE  OF  THIS  CERTIFICATE  WILL  BE  DECREASED  BY THE
PRINCIPAL  PAYMENTS  HEREON.  ACCORDINGLY,  FOLLOWING  THE  INITIAL  ISSUANCE  OF  THE  CERTIFICATES,  THE
CERTIFICATE  PRINCIPAL  BALANCE OF THIS CERTIFICATE  WILL BE DIFFERENT FROM THE DENOMINATION  SHOWN BELOW.
ANYONE  ACQUIRING  THIS  CERTIFICATE  MAY ASCERTAIN ITS  CERTIFICATE  PRINCIPAL  BALANCE BY INQUIRY OF THE
SECURITIES ADMINISTRATOR NAMED HEREIN.

                  THIS  CERTIFICATE  HAS NOT BEEN AND WILL NOT BE REGISTERED  UNDER THE  SECURITIES ACT OF
1933, AS AMENDED (THE  "SECURITIES  ACT"),  OR UNDER ANY STATE  SECURITIES  LAWS.  THE HOLDER  HEREOF,  BY
PURCHASING THIS CERTIFICATE,  AGREES THAT THIS CERTIFICATE MAY BE REOFFERED,  RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED  ONLY IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE  LAWS AND ONLY (1) PURSUANT
TO RULE 144A UNDER THE SECURITIES ACT ("RULE 144A") TO A PERSON THAT THE HOLDER  REASONABLY  BELIEVES IS A
QUALIFIED  INSTITUTIONAL  BUYER WITHIN THE MEANING OF RULE 144A (A "QIB"),  PURCHASING FOR ITS OWN ACCOUNT
OR A QIB  PURCHASING  FOR THE  ACCOUNT  OF A QIB,  WHOM THE HOLDER HAS  INFORMED,  IN EACH CASE,  THAT THE
REOFFER,  RESALE,  PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OR (2) IN  CERTIFICATED
FORM TO AN "INSTITUTIONAL  ACCREDITED INVESTOR" WITHIN THE MEANING THEREOF IN RULE 501(a)(1),  (2), (3) or
(7) OF  REGULATION  D UNDER THE ACT OR ANY  ENTITY IN WHICH ALL OF THE  EQUITY  OWNERS  COME  WITHIN  SUCH
PARAGRAPHS  PURCHASING  NOT FOR  DISTRIBUTION  IN  VIOLATION  OF THE  SECURITIES  ACT,  SUBJECT TO (A) THE
RECEIPT BY THE SECURITIES  ADMINISTRATOR  OF A LETTER  SUBSTANTIALLY IN THE FORM PROVIDED IN THE AGREEMENT
AND (B) THE RECEIPT BY THE SECURITIES  ADMINISTRATOR  OF SUCH OTHER EVIDENCE  ACCEPTABLE TO THE SECURITIES
ADMINISTRATOR THAT SUCH REOFFER,  RESALE,  PLEDGE OR TRANSFER IS IN COMPLIANCE WITH THE SECURITIES ACT AND
OTHER  APPLICABLE  LAWS OR IN EACH CASE IN ACCORDANCE  WITH ALL APPLICABLE  SECURITIES  LAWS OF THE UNITED
STATES AND ANY OTHER APPLICABLE JURISDICTION.

                  THIS  CERTIFICATE  MAY NOT BE ACQUIRED  DIRECTLY OR  INDIRECTLY  BY, OR ON BEHALF OF, AN
EMPLOYEE  BENEFIT PLAN OR OTHER RETIREMENT  ARRANGEMENT  (EACH A "PLAN") THAT IS SUBJECT TO TITLE I OF THE
EMPLOYEE  RETIREMENT  INCOME  SECURITY  ACT OF 1974,  AS AMENDED  ("ERISA"),  AND/OR  SECTION  4975 OF THE
INTERNAL  REVENUE CODE OF 1986,  AS AMENDED (THE  "CODE"),  OR BY A PERSON USING "PLAN  ASSETS" OF A PLAN,
UNLESS THE PROPOSED  TRANSFEREE  PROVIDES THE SECURITIES  ADMINISTRATOR WITH AN OPINION OF COUNSEL FOR THE
BENEFIT OF THE  TRUSTEE,  MASTER  SERVICER  AND THE  SECURITIES  ADMINISTRATOR  AND ON WHICH THEY MAY RELY
WHICH  IS  SATISFACTORY  TO THE  SECURITIES  ADMINISTRATOR  THAT  THE  PURCHASE  OF  THIS  CERTIFICATE  IS
PERMISSIBLE  UNDER  APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT  PROHIBITED  TRANSACTION
UNDER  SECTION  406 OF ERISA OR SECTION  4975 OF THE CODE AND WILL NOT SUBJECT  THE MASTER  SERVICER,  THE
TRUSTEE OR THE SECURITIES  ADMINISTRATOR  TO ANY  OBLIGATION OR LIABILITY IN ADDITION TO THOSE  UNDERTAKEN
IN THE AGREEMENT.



Certificate No.1                                           Variable Pass-Through Rate

Class I-B-4 Subordinate

                                                           Aggregate Initial Certificate Principal Balance of this
Date of Pooling and Servicing Agreement and Cut-off Date:  Certificate as of the Cut-off Date:
March 1, 2007                                              $__________

                                                           Initial Certificate Principal Balance of this
First Distribution Date:                                   Certificate as of the Cut-off Date:
April 25, 2007                                             $__________

Master Servicer:                                           CUSIP: __________
Wells Fargo Bank, National Association

Assumed Final Distribution Date:
April 25, 2037


                                          BEAR STEARNS ALT-A TRUST 2007-2
                                         MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2007-2

         evidencing a fractional  undivided interest in the distributions  allocable to the Class
         I-B-4  Certificates  with  respect to a Trust  Fund  consisting  primarily  of a pool of
         adjustable  interest rate mortgage  loans secured by first liens on  one-to-four  family
         residential properties and sold by STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or interest in Structured  Asset Mortgage  Investments II Inc. ("SAMI II"), the
Master  Servicer,  the  Securities  Administrator  or the  Trustee  referred  to  below  or  any of  their
affiliates  or any  other  person.  Neither  this  Certificate  nor  the  underlying  Mortgage  Loans  are
guaranteed  or insured by any  governmental  entity or by SAMI II, the  Master  Servicer,  the  Securities
Administrator or the Trustee or any of their  affiliates or any other person.  None of SAMI II, the Master
Servicer,  the Securities  Administrator,  the Trustee or any of their affiliates will have any obligation
with  respect  to any  certificate  or  other  obligation  secured  by or  payable  from  payments  on the
Certificates.

                  This  certifies  that Bear,  Stearns  Securities  Corp. is the  registered  owner of the
Fractional  Undivided  Interest  evidenced hereby in the beneficial  ownership interest of Certificates of
the same Class as this  Certificate  in a trust (the "Trust Fund")  primarily  consisting of  conventional
adjustable  rate  mortgage  loans  secured by first liens on one- to four- family  residential  properties
(collectively,  the  "Mortgage  Loans")  sold by SAMI II. The  Mortgage  Loans  were sold by EMC  Mortgage
Corporation  ("EMC") to SAMI II.  Wells Fargo  Bank,  National  Association  ("Wells  Fargo")  will act as
master servicer of the Mortgage Loans (the "Master  Servicer," which term includes any successors  thereto
under the Agreement  referred to below).  The Trust Fund was created pursuant to the Pooling and Servicing
Agreement  dated as of the Cut-off Date  specified  above (the  "Agreement"),  among SAMI II, as depositor
(the  "Seller"),   the  Master  Servicer,  Wells  Fargo,  as  securities  administrator  (the  "Securities
Administrator"),  EMC Mortgage  Corporation and Citibank,  N.A., as trustee (the "Trustee"),  a summary of
certain of the pertinent  provisions of which is set forth  hereafter.  To the extent not defined  herein,
capitalized  terms used herein shall have the meaning ascribed to them in the Agreement.  This Certificate
is issued  under and is  subject  to the terms,  provisions  and  conditions  of the  Agreement,  to which
Agreement the Holder of this  Certificate  by virtue of its  acceptance  hereof  assents and by which such
Holder is bound.

                  The  Securities  Administrator  will  distribute  on the 25th day of each month,  or, if
such 25th day is not a Business  Day,  the  immediately  following  Business  Day (each,  a  "Distribution
Date"),  commencing  on the first  Distribution  Date  specified  above,  to the Person in whose name this
Certificate  is  registered  at the close of business on the last  Business  Day of the month  immediately
preceding the month of the related  Distribution  Date,  an amount equal to the product of the  Fractional
Undivided  Interest  evidenced  by this  Certificate  and the amount  required  to be  distributed  to the
Holders of  Certificates of the same Class as this  Certificate.  The Assumed Final  Distribution  Date is
the Distribution  Date in the month following the latest scheduled  maturity date of any Mortgage Loan and
is not likely to be the date on which the  Certificate  Principal  Balance  of this Class of  Certificates
will be reduced to zero.

                  Distributions  on this  Certificate  will be made  by the  Securities  Administrator  by
check mailed to the address of the Person  entitled  thereto as such name and address  shall appear on the
Certificate  Register or, if such Person so requests by notifying the Securities  Administrator in writing
as specified in the Agreement,  by wire transfer.  Notwithstanding  the above,  the final  distribution on
this  Certificate  will be made after due notice by the Securities  Administrator  of the pendency of such
distribution  and only  upon  presentation  and  surrender  of this  Certificate  at the  office or agency
appointed by the  Securities  Administrator  for that purpose and  designated in such notice.  The initial
Certificate  Principal  Balance of this Certificate is set forth above. The Certificate  Principal Balance
hereof will be reduced to the extent of distributions allocable to principal hereon.

                  No transfer of this  Certificate  shall be made unless the transfer is made  pursuant to
an effective  registration  statement  under the Securities Act of 1933, as amended (the "1933 Act"),  and
an effective  registration  or  qualification  under  applicable  state  securities  laws, or is made in a
transaction that does not require such  registration or  qualification.  In the event that such a transfer
of this  Certificate is to be made without  registration or  qualification,  the Securities  Administrator
shall  require  receipt of (i) if such transfer is  purportedly  being made (a) in reliance upon Rule 144A
under the 1933 Act or (b) to a  transferee  that is an  "Institutional  Accredited  Investor"  within  the
meaning of Rule  501(a)(1),  (2), (3) or (7) of  Regulation D under the 1933 Act,  written  certifications
from the Holder of the  Certificate  desiring to effect the transfer,  and from such Holder's  prospective
transferee,  substantially  in the forms  attached to the Agreement as Exhibit F-1 or F-2, as  applicable,
and (ii) if requested  by the  Securities  Administrator,  an Opinion of Counsel  satisfactory  to it that
such transfer may be made without such  registration or qualification  (which Opinion of Counsel shall not
be an expense  of the Trust Fund or of the  Seller,  the  Trustee,  the  Securities  Administrator  or the
Master  Servicer  in  their  respective   capacities  as  such),  together  with  copies  of  the  written
certification(s)  of the Holder of the  Certificate  desiring to effect the transfer  and/or such Holder's
prospective  transferee  upon which such Opinion of Counsel is based.  None of the Seller,  the Securities
Administrator  or the Trustee is obligated to register or qualify the Class of  Certificates  specified on
the face  hereof  under the 1933 Act or any  other  securities  law or to take any  action  not  otherwise
required  under the  Agreement  to permit  the  transfer  of such  Certificates  without  registration  or
qualification.  Any  Holder  desiring  to effect a  transfer  of this  Certificate  shall be  required  to
indemnify  the Trustee,  the  Securities  Administrator,  the Seller and the Master  Servicer  against any
liability  that may  result  if the  transfer  is not so  exempt  or is not made in  accordance  with such
federal and state laws.

                  No  transfer  of  this  Class  I-B-4  Certificate  will be made  unless  the  Securities
Administrator  has received either (i) Opinion of Counsel for the benefit of the Trustee,  Master Servicer
and the  Securities  Administrator  and  which  they may  rely  which is  satisfactory  to the  Securities
Administrator  that the purchase of this  certificate is permissible  under local law, will not constitute
or result in a non-exempt  prohibited  transaction  under  Section 406 of the Employee  Retirement  Income
Security Act of 1974,  as amended  ("ERISA"),  or Section 4975 of the Internal  Revenue  Code,  as amended
(the "Code"),  and will not subject the Master  Servicer,  the Trustee or the Securities  Administrator to
any  obligation or liability in addition to those  undertaken  in the  Agreement or (ii) a  representation
letter  stating  that the  transferee  is not  acquiring  directly or  indirectly  by, or on behalf of, an
employee benefit plan or other  retirement  arrangement that is subject to Title I of ERISA and/or Section
4975 of the Code (each, a "Plan"), or by a person using "plan assets" of a Plan.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  "Certificates").  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely to the Trust Fund for payment  hereunder  and that  neither the  Securities  Administrator  nor the
Trustee  is  liable to the  Certificateholders  for any  amount  payable  under  this  Certificate  or the
Agreement  or,  except  as  expressly  provided  in the  Agreement,  subject  to any  liability  under the
Agreement.

                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee and the Securities Administrator.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof and of the Servicing  Agreement and the  modification of the rights and obligations of the Seller,
the  Master   Servicer,   the   Securities   Administrator   and  the   Trustee  and  the  rights  of  the
Certificateholders  under the Agreement  from time to time by EMC, the Seller,  the Master  Servicer,  the
Securities  Administrator and the Trustee,  and (ii) the amendment thereof and of the Servicing  Agreement
by the Master  Servicer  and the  Trustee  with the  consent of the  Holders of  Certificates,  evidencing
Fractional  Undivided  Interests  aggregating  not less than 51% of the Trust Fund (or in  certain  cases,
Holders of  Certificates  of affected  Classes  evidencing  such  percentage of the  Fractional  Undivided
Interests  thereof).  Any such consent by the Holder of this  Certificate  shall be conclusive and binding
on such Holder and upon all future  Holders of this  Certificate  and of any  Certificate  issued upon the
transfer  hereof or in lieu hereof whether or not notation of such consent is made upon this  Certificate.
The  Agreement  also permits the  amendment  thereof and of the  Servicing  Agreement  in certain  limited
circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate is  registrable  with the  Securities  Administrator  upon surrender of this
Certificate  for  registration  of  transfer  at the  offices or  agencies  maintained  by the  Securities
Administrator for such purposes,  duly endorsed by, or accompanied by a written  instrument of transfer in
form  satisfactory  to the  Securities  Administrator  duly executed by the Holder hereof or such Holder's
attorney  duly  authorized  in  writing,  and  thereupon  one  or  more  new  Certificates  in  authorized
denominations  representing  a  like  aggregate  Fractional  Undivided  Interest  will  be  issued  to the
designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Securities  Administrator  may require  payment of a sum sufficient to cover any tax or
other governmental charge payable in connection therewith.  The Seller, the Master Servicer,  the Trustee,
the  Securities  Administrator  and any  agent of any of them may  treat  the  Person  in whose  name this
Certificate  is  registered  as the owner  hereof for all  purposes,  and none of the  Seller,  the Master
Servicer,  the Trustee, the Securities  Administrator or any such agent shall be affected by notice to the
contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Scheduled Principal Balance
of the  Mortgage  Loans at the time of any such  repurchase  is less than 20% of the Cut-off  Date Balance
for Loan Group I or (ii) the  Depositor,  based upon an Opinion of Counsel  addressed to the Depositor and
the Trustee has  determined  that the REMIC status of any REMIC under the  Agreement has been lost or that
a  substantial  risk exists that such REMIC status will be lost for the  then-current  taxable  year.  The
exercise of such right will effect the early retirement of the Certificates.  In no event,  however,  will
the Trust Fund created by the  Agreement  continue  beyond the  expiration  of 21 years after the death of
certain persons identified in the Agreement.

                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Securities  Administrator  by manual  signature,  this  Certificate  shall not be  entitled to any benefit
under the Agreement, or be valid for any purpose.




--------------------------------------------------------------------------------




                  IN WITNESS  WHEREOF,  the  Securities  Administrator  has caused this  Certificate to be
duly executed.

Dated: March 30, 2007                                         WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Not in its  individual  capacity  but solely
                                                              as Securities Administrator


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                           CERTIFICATE OF AUTHENTICATION

                  This  is  one  of the  Class  I-B-4  Certificates  referred  to in the  within-mentioned
Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual    capacity    but    solely   as
                                                              Securities Administrator


                                                              By:_________________________________________
                                                                                Authorized Signatory



                                                    ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:
                                                              ____________________________________________
                                                              Signature by or on behalf of assignor



                                                              ____________________________________________
                                                              Signature Guaranteed



                                             DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

                  This information is provided by    __________________,  the  assignee  named  above,  or
________________________, as its agent.




--------------------------------------------------------------------------------




                                                                                                                      EXHIBIT A-5-1

                                       FORM OF CLASS R CERTIFICATE

                  THIS  CERTIFICATE  MAY NOT BE HELD BY OR TRANSFERRED TO A NON-UNITED  STATES PERSON OR A
DISQUALIFIED ORGANIZATION (AS DEFINED BELOW).

                  SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS CERTIFICATE IS A "RESIDUAL  INTEREST"
IN A "REAL  ESTATE  MORTGAGE  INVESTMENT  CONDUIT" AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS
860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  THIS  CERTIFICATE  HAS NOT BEEN AND WILL NOT BE REGISTERED  UNDER THE  SECURITIES ACT OF
1933, AS AMENDED (THE  "SECURITIES  ACT"),  OR UNDER ANY STATE  SECURITIES  LAWS.  THE HOLDER  HEREOF,  BY
PURCHASING THIS CERTIFICATE,  AGREES THAT THIS CERTIFICATE MAY BE REOFFERED,  RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED  ONLY IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE  LAWS AND ONLY (1) PURSUANT
TO RULE 144A UNDER THE SECURITIES ACT ("RULE 144A") TO A PERSON THAT THE HOLDER  REASONABLY  BELIEVES IS A
QUALIFIED  INSTITUTIONAL  BUYER WITHIN THE MEANING OF RULE 144A (A "QIB"),  PURCHASING FOR ITS OWN ACCOUNT
OR A QIB  PURCHASING  FOR THE  ACCOUNT  OF A QIB,  WHOM THE HOLDER HAS  INFORMED,  IN EACH CASE,  THAT THE
REOFFER,  RESALE,  PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OR (2) IN  CERTIFICATED
FORM TO AN "INSTITUTIONAL  ACCREDITED INVESTOR" WITHIN THE MEANING THEREOF IN RULE 501(a)(1),  (2), (3) or
(7) OF  REGULATION  D UNDER THE ACT OR ANY  ENTITY IN WHICH ALL OF THE  EQUITY  OWNERS  COME  WITHIN  SUCH
PARAGRAPHS  PURCHASING  NOT FOR  DISTRIBUTION  IN  VIOLATION  OF THE  SECURITIES  ACT,  SUBJECT TO (A) THE
RECEIPT BY THE SECURITIES  ADMINISTRATOR  OF A LETTER  SUBSTANTIALLY IN THE FORM PROVIDED IN THE AGREEMENT
AND (B) THE RECEIPT BY THE SECURITIES  ADMINISTRATOR  OF SUCH OTHER EVIDENCE  ACCEPTABLE TO THE SECURITIES
ADMINISTRATOR THAT SUCH REOFFER,  RESALE,  PLEDGE OR TRANSFER IS IN COMPLIANCE WITH THE SECURITIES ACT AND
OTHER  APPLICABLE  LAWS OR IN EACH CASE IN ACCORDANCE  WITH ALL APPLICABLE  SECURITIES  LAWS OF THE UNITED
STATES AND ANY OTHER APPLICABLE JURISDICTION.

                  THIS  CERTIFICATE  MAY NOT BE ACQUIRED  DIRECTLY OR  INDIRECTLY  BY, OR ON BEHALF OF, AN
EMPLOYEE  BENEFIT  PLAN OR  OTHER  RETIREMENT  ARRANGEMENT  THAT IS  SUBJECT  TO  TITLE I OF THE  EMPLOYEE
RETIREMENT  INCOME  SECURITY  ACT OF 1974,  AS AMENDED  ("ERISA"),  AND/OR  SECTION  4975 OF THE  INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE "CODE")  (EACH,  A "PLAN"),  OR BY A PERSON USING "PLAN ASSETS" OF A
PLAN,  UNLESS THE PROPOSED  TRANSFEREE  PROVIDES THE SECURITIES  ADMINISTRATOR  WITH AN OPINION OF COUNSEL
FOR THE BENEFIT OF THE TRUSTEE,  MASTER  SERVICER AND THE SECURITIES  ADMINISTRATOR  AND ON WHICH THEY MAY
RELY WHICH IS  SATISFACTORY  TO THE  SECURITIES  ADMINISTRATOR  THAT THE PURCHASE OF THIS  CERTIFICATE  IS
PERMISSIBLE  UNDER  APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT  PROHIBITED  TRANSACTION
UNDER  SECTION  406 OF ERISA OR SECTION  4975 OF THE CODE AND WILL NOT SUBJECT  THE MASTER  SERVICER,  THE
TRUSTEE OR THE SECURITIES  ADMINISTRATOR  TO ANY  OBLIGATION OR LIABILITY IN ADDITION TO THOSE  UNDERTAKEN
IN THE AGREEMENT.

                  ANY RESALE,  TRANSFER OR OTHER  DISPOSITION OF THIS  CERTIFICATE MAY BE MADE ONLY IF THE
PROPOSED  TRANSFEREE  PROVIDES A TRANSFER  AFFIDAVIT TO THE MASTER  SERVICER AND THE TRUSTEE THAT (1) SUCH
TRANSFEREE IS NOT (A) THE UNITED STATES,  ANY STATE OR POLITICAL  SUBDIVISION  THEREOF,  ANY POSSESSION OF
THE  UNITED  STATES,  OR  ANY  AGENCY  OR   INSTRUMENTALITY  OF  ANY  OF  THE  FOREGOING  (OTHER  THAN  AN
INSTRUMENTALITY  WHICH IS A  CORPORATION  IF ALL OF ITS  ACTIVITIES  ARE  SUBJECT  TO TAX AND  EXCEPT  FOR
FREDDIE  MAC, A MAJORITY OF ITS BOARD OF  DIRECTORS  IS NOT  SELECTED BY SUCH  GOVERNMENTAL  UNIT),  (B) A
FOREIGN  GOVERNMENT,  ANY INTERNATIONAL  ORGANIZATION,  OR ANY AGENCY OR  INSTRUMENTALITY OF EITHER OF THE
FOREGOING,  (C) ANY  ORGANIZATION  (OTHER THAN CERTAIN FARMERS'  COOPERATIVES  DESCRIBED IN SECTION 521 OF
THE CODE)  WHICH IS EXEMPT  FROM THE TAX  IMPOSED BY CHAPTER 1 OF THE CODE  UNLESS  SUCH  ORGANIZATION  IS
SUBJECT TO THE TAX  IMPOSED BY SECTION  511 OF THE CODE  (INCLUDING  THE TAX IMPOSED BY SECTION 511 OF THE
CODE ON UNRELATED  BUSINESS TAXABLE INCOME),  (D) RURAL ELECTRIC AND TELEPHONE  COOPERATIVES  DESCRIBED IN
SECTION  1381(a)(2)(C)  OF THE CODE,  (E) AN ELECTING LARGE  PARTNERSHIP  UNDER SECTION 775(a) OF THE CODE
(ANY SUCH PERSON  DESCRIBED IN THE FOREGOING  CLAUSES (A),  (B), (C), (D) OR (E) BEING HEREIN  REFERRED TO
AS A  "DISQUALIFIED  ORGANIZATION"),  OR (F) AN AGENT OF A  DISQUALIFIED  ORGANIZATION,  (2) NO PURPOSE OF
SUCH TRANSFER IS TO IMPEDE THE ASSESSMENT OR COLLECTION OF TAX AND (3) SUCH TRANSFEREE  SATISFIES  CERTAIN
ADDITIONAL  CONDITIONS  RELATING TO THE FINANCIAL  CONDITION OF THE PROPOSED  TRANSFEREE.  NOTWITHSTANDING
THE  REGISTRATION  IN THE  CERTIFICATE  REGISTER  OR ANY  TRANSFER,  SALE  OR  OTHER  DISPOSITION  OF THIS
CERTIFICATE TO A DISQUALIFIED ORGANIZATION OR AN AGENT OF A DISQUALIFIED  ORGANIZATION,  SUCH REGISTRATION
SHALL BE DEEMED TO BE OF NO LEGAL FORCE OR EFFECT  WHATSOEVER  AND SUCH PERSON SHALL NOT BE DEEMED TO BE A
CERTIFICATEHOLDER FOR ANY PURPOSE HEREUNDER,  INCLUDING,  BUT NOT LIMITED TO, THE RECEIPT OF DISTRIBUTIONS
ON THIS CERTIFICATE.



Certificate No.1                                           Percentage Interest: 100%

Class R

                                                           Aggregate Initial Certificate Principal Balance of this
Date of Pooling and Servicing Agreement and Cut-off Date:  Certificate as of the Cut-off Date:
March 1, 2007                                              $0.00

                                                           Initial Certificate Principal Balance of this
First Distribution Date:                                   Certificate as of the Cut-off Date:
April 25, 2007                                             $0.00

Master Servicer:                                           CUSIP: __________
Wells Fargo Bank, National Association

Assumed Final Distribution Date:
April 25, 2037


                                           BEAR STEARNS ALT-A TRUST 2007-2
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                    SERIES 2007-2

         evidencing a fractional  undivided interest in the distributions  allocable to the Class
         R  Certificates  with  respect  to a  Trust  Fund  consisting  primarily  of a  pool  of
         adjustable  interest rate mortgage  loans secured by first liens on  one-to-four  family
         residential properties and sold by STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or interest in Structured  Asset Mortgage  Investments II Inc. ("SAMI II"), the
Master  Servicer,  the  Securities  Administrator  or the  Trustee  referred  to  below  or  any of  their
affiliates  or any  other  person.  Neither  this  Certificate  nor  the  underlying  Mortgage  Loans  are
guaranteed  or insured by any  governmental  entity or by SAMI II, the  Master  Servicer,  the  Securities
Administrator or the Trustee or any of their  affiliates or any other person.  None of SAMI II, the Master
Servicer,  the Securities  Administrator,  the Trustee or any of their affiliates will have any obligation
with  respect  to any  certificate  or  other  obligation  secured  by or  payable  from  payments  on the
Certificates.

                  This  certifies  that Bear,  Stearns  Securities  Corp. is the  registered  owner of the
Fractional  Undivided  Interest  evidenced hereby in the beneficial  ownership interest of Certificates of
the same Class as this  Certificate  in a trust (the "Trust Fund")  primarily  consisting of  conventional
adjustable  rate  mortgage  loans  secured by first liens on one- to four- family  residential  properties
(collectively,  the  "Mortgage  Loans")  sold by SAMI II. The  Mortgage  Loans  were sold by EMC  Mortgage
Corporation  ("EMC") to SAMI II.  Wells Fargo  Bank,  National  Association  ("Wells  Fargo")  will act as
master servicer of the Mortgage Loans (the "Master  Servicer," which term includes any successors  thereto
under the Agreement  referred to below).  The Trust Fund was created pursuant to the Pooling and Servicing
Agreement  dated as of the Cut-off Date  specified  above (the  "Agreement"),  among SAMI II, as depositor
(the  "Seller"),   the  Master  Servicer,  Wells  Fargo,  as  securities  administrator  (the  "Securities
Administrator"),  EMC Mortgage  Corporation and Citibank,  N.A., as trustee (the "Trustee"),  a summary of
certain of the pertinent  provisions of which is set forth  hereafter.  To the extent not defined  herein,
capitalized  terms used herein shall have the meaning ascribed to them in the Agreement.  This Certificate
is issued  under and is  subject  to the terms,  provisions  and  conditions  of the  Agreement,  to which
Agreement the Holder of this  Certificate  by virtue of its  acceptance  hereof  assents and by which such
Holder is bound.

                  Each  Holder  of this  Certificate  will be  deemed  to have  agreed  to be bound by the
restrictions  set forth in the  Agreement  to the effect that (i) each  person  holding or  acquiring  any
ownership interest in this Certificate must be a United States Person and a Permitted Transferee, (ii) the
transfer of any  ownership  interest in this  Certificate  will be  conditioned  upon the  delivery to the
Securities  Administrator  of, among other  things,  an affidavit to the effect that it is a United States
Person and Permitted  Transferee,  (iii) any attempted or purported  transfer of any ownership interest in
this  Certificate  in violation of such  restrictions  will be  absolutely  null and void and will vest no
rights in the  purported  transferee,  and (iv) if any  person  other  than a United  States  Person and a
Permitted   Transferee  acquires  any  ownership  interest  in  this  Certificate  in  violation  of  such
restrictions, then the Seller will have the right, in its sole discretion and without notice to the Holder
of this Certificate,  to sell this Certificate to a purchaser selected by the Seller,  which purchaser may
be the Seller, or any affiliate of the Seller, on such terms and conditions as the Seller may choose.

                  The  Securities  Administrator  will  distribute  on the 25th day of each month,  or, if
such 25th day is not a Business  Day,  the  immediately  following  Business  Day (each,  a  "Distribution
Date"),  commencing  on the first  Distribution  Date  specified  above,  to the Person in whose name this
Certificate  is  registered  at the close of business on the last  Business  Day of the month  immediately
preceding the month of the related  Distribution  Date,  an amount equal to the product of the  Fractional
Undivided  Interest  evidenced  by this  Certificate  and the amounts  required to be  distributed  to the
Holders of  Certificates of the same Class as this  Certificate.  The Assumed Final  Distribution  Date is
the Distribution Date in the month following the latest scheduled maturity date of any Mortgage Loan.

                  Distributions  on this  Certificate  will be made  by the  Securities  Administrator  by
check mailed to the address of the Person  entitled  thereto as such name and address  shall appear on the
Certificate  Register or, if such Person so requests by notifying the Securities  Administrator in writing
as specified in the Agreement,  by wire transfer.  Notwithstanding  the above,  the final  distribution on
this  Certificate  will be made after due notice by the Securities  Administrator  of the pendency of such
distribution  and only  upon  presentation  and  surrender  of this  Certificate  at the  office or agency
appointed by the Securities Administrator for that purpose and designated in such notice.

                  No transfer of this  Certificate  shall be made unless the transfer is made  pursuant to
an effective  registration  statement  under the Securities Act of 1933, as amended (the "1933 Act"),  and
an effective  registration  or  qualification  under  applicable  state  securities  laws, or is made in a
transaction that does not require such  registration or  qualification.  In the event that such a transfer
of this  Certificate is to be made without  registration or  qualification,  the Securities  Administrator
shall  require  receipt of (i) if such transfer is  purportedly  being made (a) in reliance upon Rule 144A
under the 1933 Act or (b) to a  transferee  that is an  "Institutional  Accredited  Investor"  within  the
meaning of Rule  501(a)(1),  (2), (3) or (7) of  Regulation D under the 1933 Act,  written  certifications
from the Holder of the  Certificate  desiring to effect the transfer,  and from such Holder's  prospective
transferee,  substantially  in the forms  attached to the Agreement as Exhibit F-1 or F-2, as  applicable,
and (ii) if requested  by the  Securities  Administrator,  an Opinion of Counsel  satisfactory  to it that
such transfer may be made without such  registration or qualification  (which Opinion of Counsel shall not
be an expense  of the Trust Fund or of the  Seller,  the  Trustee,  the  Securities  Administrator  or the
Master  Servicer  in  their  respective   capacities  as  such),  together  with  copies  of  the  written
certification(s)  of the Holder of the  Certificate  desiring to effect the transfer  and/or such Holder's
prospective  transferee  upon which such Opinion of Counsel is based.  None of the Seller,  the Securities
Administrator  or the Trustee is obligated to register or qualify the Class of  Certificates  specified on
the face  hereof  under the 1933 Act or any  other  securities  law or to take any  action  not  otherwise
required  under the  Agreement  to permit  the  transfer  of such  Certificates  without  registration  or
qualification.  Any  Holder  desiring  to effect a  transfer  of this  Certificate  shall be  required  to
indemnify  the Trustee,  the  Securities  Administrator,  the Seller and the Master  Servicer  against any
liability  that may  result  if the  transfer  is not so  exempt  or is not made in  accordance  with such
federal and state laws.

                  No  transfer  of  this  Class  R  Certificate   will  be  made  unless  the   Securities
Administrator  has received either (i) Opinion of Counsel for the benefit of the Trustee,  Master Servicer
and the  Securities  Administrator  and  which  they may  rely  which is  satisfactory  to the  Securities
Administrator  that the purchase of this  certificate is permissible  under local law, will not constitute
or result in a non-exempt  prohibited  transaction  under  Section 406 of the Employee  Retirement  Income
Security Act of 1974,  as amended  ("ERISA"),  or Section 4975 of the Internal  Revenue  Code,  as amended
(the "Code"),  and will not subject the Master  Servicer,  the Trustee or the Securities  Administrator to
any  obligation or liability in addition to those  undertaken  in the  Agreement or (ii) a  representation
letter  stating  that the  transferee  is not  acquiring  directly or  indirectly  by, or on behalf of, an
employee benefit plan or other  retirement  arrangement that is subject to Title I of ERISA and/or Section
4975 of the Code (each, a "Plan"), or by a person using "plan assets" of a Plan.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  "Certificates").  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely to the Trust Fund for payment  hereunder  and that  neither the  Securities  Administrator  nor the
Trustee  is  liable to the  Certificateholders  for any  amount  payable  under  this  Certificate  or the
Agreement  or,  except  as  expressly  provided  in the  Agreement,  subject  to any  liability  under the
Agreement.

                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee and the Securities Administrator.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof  and of the  Servicing  Agreements  and the  modification  of the  rights and  obligations  of the
Seller,  the  Master  Servicer,  the  Securities  Administrator  and the  Trustee  and the  rights  of the
Certificateholders  under the Agreement  from time to time by EMC, the Seller,  the Master  Servicer,  the
Securities  Administrator and the Trustee,  and (ii) the amendment thereof and of the Servicing Agreements
by the Master  Servicer  and the  Trustee  with the  consent of the  Holders of  Certificates,  evidencing
Fractional  Undivided  Interests  aggregating  not less than 51% of the Trust Fund (or in  certain  cases,
Holders of  Certificates  of affected  Classes  evidencing  such  percentage of the  Fractional  Undivided
Interests  thereof).  Any such consent by the Holder of this  Certificate  shall be conclusive and binding
on such Holder and upon all future  Holders of this  Certificate  and of any  Certificate  issued upon the
transfer  hereof or in lieu hereof whether or not notation of such consent is made upon this  Certificate.
The Agreement  also permits the  amendment  thereof and of the  Servicing  Agreements  in certain  limited
circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate is  registrable  with the  Securities  Administrator  upon surrender of this
Certificate  for  registration  of  transfer  at the  offices or  agencies  maintained  by the  Securities
Administrator for such purposes,  duly endorsed by, or accompanied by a written  instrument of transfer in
form  satisfactory  to the  Securities  Administrator  duly executed by the Holder hereof or such Holder's
attorney  duly  authorized  in  writing,  and  thereupon  one  or  more  new  Certificates  in  authorized
denominations  representing  a  like  aggregate  Fractional  Undivided  Interest  will  be  issued  to the
designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Securities  Administrator  may require  payment of a sum sufficient to cover any tax or
other governmental charge payable in connection therewith.  The Seller, the Master Servicer,  the Trustee,
the  Securities  Administrator  and any  agent of any of them may  treat  the  Person  in whose  name this
Certificate  is  registered  as the owner  hereof for all  purposes,  and none of the  Seller,  the Master
Servicer,  the Trustee, the Securities  Administrator or any such agent shall be affected by notice to the
contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Scheduled Principal Balance
of the  Mortgage  Loans at the time of any such  repurchase  is less than 20% of the Cut-off  Date Balance
for Loan Group I or (ii) the  Depositor,  based upon an Opinion of Counsel  addressed to the Depositor and
the Trustee has  determined  that the REMIC status of any REMIC under the  Agreement has been lost or that
a  substantial  risk exists that such REMIC status will be lost for the  then-current  taxable  year.  The
exercise of such right will effect the early retirement of the Certificates.  In no event,  however,  will
the Trust Fund created by the  Agreement  continue  beyond the  expiration  of 21 years after the death of
certain persons identified in the Agreement.

                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Securities  Administrator  by manual  signature,  this  Certificate  shall not be  entitled to any benefit
under the Agreement, or be valid for any purpose.




--------------------------------------------------------------------------------




                  IN WITNESS  WHEREOF,  the  Securities  Administrator  has caused this  Certificate to be
duly executed.

Dated: March 30, 2007                                         WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              not in its  individual  capacity  but solely
                                                              as Securities Administrator


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This is one of the Class R Certificates referred to in the within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual    capacity    but    solely   as
                                                              Securities Administrator

                                                              By:_________________________________________
                                                                                Authorized Signatory


                                                     ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:
                                                              ____________________________________________
                                                              Signature by or on behalf of assignor



                                                              ____________________________________________
                                                              Signature Guaranteed



                                              DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

                  This information is provided by    __________________,  the  assignee  named  above,  or
________________________, as its agent.




--------------------------------------------------------------------------------




                                                                                                                      EXHIBIT A-5-2

                                      FORM OF CLASS R-X CERTIFICATE

                  THIS  CERTIFICATE  MAY NOT BE HELD BY OR TRANSFERRED TO A NON-UNITED  STATES PERSON OR A
DISQUALIFIED ORGANIZATION (AS DEFINED BELOW).

                  SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS CERTIFICATE IS A "RESIDUAL  INTEREST"
IN A "REAL  ESTATE  MORTGAGE  INVESTMENT  CONDUIT" AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS
860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  THIS  CERTIFICATE  HAS NOT BEEN AND WILL NOT BE REGISTERED  UNDER THE  SECURITIES ACT OF
1933, AS AMENDED (THE  "SECURITIES  ACT"),  OR UNDER ANY STATE  SECURITIES  LAWS.  THE HOLDER  HEREOF,  BY
PURCHASING THIS CERTIFICATE,  AGREES THAT THIS CERTIFICATE MAY BE REOFFERED,  RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED  ONLY IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE  LAWS AND ONLY (1) PURSUANT
TO RULE 144A UNDER THE SECURITIES ACT ("RULE 144A") TO A PERSON THAT THE HOLDER  REASONABLY  BELIEVES IS A
QUALIFIED  INSTITUTIONAL  BUYER WITHIN THE MEANING OF RULE 144A (A "QIB"),  PURCHASING FOR ITS OWN ACCOUNT
OR A QIB  PURCHASING  FOR THE  ACCOUNT  OF A QIB,  WHOM THE HOLDER HAS  INFORMED,  IN EACH CASE,  THAT THE
REOFFER,  RESALE,  PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OR (2) IN  CERTIFICATED
FORM TO AN "INSTITUTIONAL  ACCREDITED INVESTOR" WITHIN THE MEANING THEREOF IN RULE 501(a)(1),  (2), (3) or
(7) OF  REGULATION  D UNDER THE ACT OR ANY  ENTITY IN WHICH ALL OF THE  EQUITY  OWNERS  COME  WITHIN  SUCH
PARAGRAPHS  PURCHASING  NOT FOR  DISTRIBUTION  IN  VIOLATION  OF THE  SECURITIES  ACT,  SUBJECT TO (A) THE
RECEIPT BY THE SECURITIES  ADMINISTRATOR  OF A LETTER  SUBSTANTIALLY IN THE FORM PROVIDED IN THE AGREEMENT
AND (B) THE RECEIPT BY THE SECURITIES  ADMINISTRATOR  OF SUCH OTHER EVIDENCE  ACCEPTABLE TO THE SECURITIES
ADMINISTRATOR THAT SUCH REOFFER,  RESALE,  PLEDGE OR TRANSFER IS IN COMPLIANCE WITH THE SECURITIES ACT AND
OTHER  APPLICABLE  LAWS OR IN EACH CASE IN ACCORDANCE  WITH ALL APPLICABLE  SECURITIES  LAWS OF THE UNITED
STATES AND ANY OTHER APPLICABLE JURISDICTION.

                  THIS  CERTIFICATE  MAY NOT BE ACQUIRED  DIRECTLY OR  INDIRECTLY  BY, OR ON BEHALF OF, AN
EMPLOYEE  BENEFIT  PLAN OR  OTHER  RETIREMENT  ARRANGEMENT  THAT IS  SUBJECT  TO  TITLE I OF THE  EMPLOYEE
RETIREMENT  INCOME  SECURITY  ACT OF 1974,  AS AMENDED  ("ERISA"),  AND/OR  SECTION  4975 OF THE  INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE "CODE")  (EACH,  A "PLAN"),  OR BY A PERSON USING "PLAN ASSETS" OF A
PLAN,  UNLESS THE PROPOSED  TRANSFEREE  PROVIDES THE SECURITIES  ADMINISTRATOR  WITH AN OPINION OF COUNSEL
FOR THE BENEFIT OF THE TRUSTEE,  MASTER  SERVICER AND THE SECURITIES  ADMINISTRATOR  AND ON WHICH THEY MAY
RELY WHICH IS  SATISFACTORY  TO THE  SECURITIES  ADMINISTRATOR  THAT THE PURCHASE OF THIS  CERTIFICATE  IS
PERMISSIBLE  UNDER  APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT  PROHIBITED  TRANSACTION
UNDER  SECTION  406 OF ERISA OR SECTION  4975 OF THE CODE AND WILL NOT SUBJECT  THE MASTER  SERVICER,  THE
TRUSTEE OR THE SECURITIES  ADMINISTRATOR  TO ANY  OBLIGATION OR LIABILITY IN ADDITION TO THOSE  UNDERTAKEN
IN THE AGREEMENT.

                  ANY RESALE,  TRANSFER OR OTHER  DISPOSITION OF THIS  CERTIFICATE MAY BE MADE ONLY IF THE
PROPOSED  TRANSFEREE  PROVIDES A TRANSFER  AFFIDAVIT TO THE MASTER  SERVICER AND THE TRUSTEE THAT (1) SUCH
TRANSFEREE IS NOT (A) THE UNITED STATES,  ANY STATE OR POLITICAL  SUBDIVISION  THEREOF,  ANY POSSESSION OF
THE  UNITED  STATES,  OR  ANY  AGENCY  OR   INSTRUMENTALITY  OF  ANY  OF  THE  FOREGOING  (OTHER  THAN  AN
INSTRUMENTALITY  WHICH IS A  CORPORATION  IF ALL OF ITS  ACTIVITIES  ARE  SUBJECT  TO TAX AND  EXCEPT  FOR
FREDDIE  MAC, A MAJORITY OF ITS BOARD OF  DIRECTORS  IS NOT  SELECTED BY SUCH  GOVERNMENTAL  UNIT),  (B) A
FOREIGN  GOVERNMENT,  ANY INTERNATIONAL  ORGANIZATION,  OR ANY AGENCY OR  INSTRUMENTALITY OF EITHER OF THE
FOREGOING,  (C) ANY  ORGANIZATION  (OTHER THAN CERTAIN FARMERS'  COOPERATIVES  DESCRIBED IN SECTION 521 OF
THE CODE)  WHICH IS EXEMPT  FROM THE TAX  IMPOSED BY CHAPTER 1 OF THE CODE  UNLESS  SUCH  ORGANIZATION  IS
SUBJECT TO THE TAX  IMPOSED BY SECTION  511 OF THE CODE  (INCLUDING  THE TAX IMPOSED BY SECTION 511 OF THE
CODE ON UNRELATED  BUSINESS TAXABLE INCOME),  (D) RURAL ELECTRIC AND TELEPHONE  COOPERATIVES  DESCRIBED IN
SECTION  1381(a)(2)(C)  OF THE CODE,  (E) AN ELECTING LARGE  PARTNERSHIP  UNDER SECTION 775(a) OF THE CODE
(ANY SUCH PERSON  DESCRIBED IN THE FOREGOING  CLAUSES (A),  (B), (C), (D) OR (E) BEING HEREIN  REFERRED TO
AS A  "DISQUALIFIED  ORGANIZATION"),  OR (F) AN AGENT OF A  DISQUALIFIED  ORGANIZATION,  (2) NO PURPOSE OF
SUCH TRANSFER IS TO IMPEDE THE ASSESSMENT OR COLLECTION OF TAX AND (3) SUCH TRANSFEREE  SATISFIES  CERTAIN
ADDITIONAL  CONDITIONS  RELATING TO THE FINANCIAL  CONDITION OF THE PROPOSED  TRANSFEREE.  NOTWITHSTANDING
THE  REGISTRATION  IN THE  CERTIFICATE  REGISTER  OR ANY  TRANSFER,  SALE  OR  OTHER  DISPOSITION  OF THIS
CERTIFICATE TO A DISQUALIFIED ORGANIZATION OR AN AGENT OF A DISQUALIFIED  ORGANIZATION,  SUCH REGISTRATION
SHALL BE DEEMED TO BE OF NO LEGAL FORCE OR EFFECT  WHATSOEVER  AND SUCH PERSON SHALL NOT BE DEEMED TO BE A
CERTIFICATEHOLDER FOR ANY PURPOSE HEREUNDER,  INCLUDING,  BUT NOT LIMITED TO, THE RECEIPT OF DISTRIBUTIONS
ON THIS CERTIFICATE.



Certificate No.1                                           Percentage Interest: 100%

Class R-X

                                                           Aggregate Initial Certificate Principal Balance of this
Date of Pooling and Servicing Agreement and Cut-off Date:  Certificate as of the Cut-off Date:
March 1, 2007                                              $0.00

                                                           Initial Certificate Principal Balance of this
First Distribution Date:                                   Certificate as of the Cut-off Date:
April 25, 2007                                             $0.00

Master Servicer:                                           CUSIP: ____________
Wells Fargo Bank, National Association

Assumed Final Distribution Date:
April 25, 2037


                                           BEAR STEARNS ALT-A TRUST 2007-2
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                    SERIES 2007-2

         evidencing a fractional  undivided interest in the distributions  allocable to the Class
         R-X  Certificates  with  respect  to a  Trust  Fund  consisting  primarily  of a pool of
         adjustable  interest rate mortgage  loans secured by first liens on  one-to-four  family
         residential properties and sold by STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or interest in Structured  Asset Mortgage  Investments II Inc. ("SAMI II"), the
Master  Servicer,  the  Securities  Administrator  or the  Trustee  referred  to  below  or  any of  their
affiliates  or any  other  person.  Neither  this  Certificate  nor  the  underlying  Mortgage  Loans  are
guaranteed  or insured by any  governmental  entity or by SAMI II, the  Master  Servicer,  the  Securities
Administrator or the Trustee or any of their  affiliates or any other person.  None of SAMI II, the Master
Servicer,  the Securities  Administrator,  the Trustee or any of their affiliates will have any obligation
with  respect  to any  certificate  or  other  obligation  secured  by or  payable  from  payments  on the
Certificates.

                  This  certifies  that Bear,  Stearns  Securities  Corp. is the  registered  owner of the
Fractional  Undivided  Interest  evidenced hereby in the beneficial  ownership interest of Certificates of
the same Class as this  Certificate  in a trust (the "Trust Fund")  primarily  consisting of  conventional
adjustable  rate  mortgage  loans  secured by first liens on one- to four- family  residential  properties
(collectively,  the  "Mortgage  Loans")  sold by SAMI II. The  Mortgage  Loans  were sold by EMC  Mortgage
Corporation  ("EMC") to SAMI II.  Wells Fargo  Bank,  National  Association  ("Wells  Fargo")  will act as
master servicer of the Mortgage Loans (the "Master  Servicer," which term includes any successors  thereto
under the Agreement  referred to below).  The Trust Fund was created pursuant to the Pooling and Servicing
Agreement  dated as of the Cut-off Date  specified  above (the  "Agreement"),  among SAMI II, as depositor
(the  "Seller"),   the  Master  Servicer,  Wells  Fargo,  as  securities  administrator  (the  "Securities
Administrator"),  EMC Mortgage  Corporation and Citibank,  N.A., as trustee (the "Trustee"),  a summary of
certain of the pertinent  provisions of which is set forth  hereafter.  To the extent not defined  herein,
capitalized  terms used herein shall have the meaning ascribed to them in the Agreement.  This Certificate
is issued  under and is  subject  to the terms,  provisions  and  conditions  of the  Agreement,  to which
Agreement the Holder of this  Certificate  by virtue of its  acceptance  hereof  assents and by which such
Holder is bound.

                  Each  Holder  of this  Certificate  will be  deemed  to have  agreed  to be bound by the
restrictions  set forth in the  Agreement  to the effect that (i) each  person  holding or  acquiring  any
ownership interest in this Certificate must be a United States Person and a Permitted Transferee, (ii) the
transfer of any  ownership  interest in this  Certificate  will be  conditioned  upon the  delivery to the
Securities  Administrator  of, among other  things,  an affidavit to the effect that it is a United States
Person and Permitted  Transferee,  (iii) any attempted or purported  transfer of any ownership interest in
this  Certificate  in violation of such  restrictions  will be  absolutely  null and void and will vest no
rights in the  purported  transferee,  and (iv) if any  person  other  than a United  States  Person and a
Permitted   Transferee  acquires  any  ownership  interest  in  this  Certificate  in  violation  of  such
restrictions, then the Seller will have the right, in its sole discretion and without notice to the Holder
of this Certificate,  to sell this Certificate to a purchaser selected by the Seller,  which purchaser may
be the Seller, or any affiliate of the Seller, on such terms and conditions as the Seller may choose.

                  The  Securities  Administrator  will  distribute  on the 25th day of each month,  or, if
such 25th day is not a Business  Day,  the  immediately  following  Business  Day (each,  a  "Distribution
Date"),  commencing  on the first  Distribution  Date  specified  above,  to the Person in whose name this
Certificate  is  registered  at the close of business on the last  Business  Day of the month  immediately
preceding the month of the related  Distribution  Date,  an amount equal to the product of the  Fractional
Undivided  Interest  evidenced  by this  Certificate  and the amounts  required to be  distributed  to the
Holders of  Certificates of the same Class as this  Certificate.  The Assumed Final  Distribution  Date is
the Distribution Date in the month following the latest scheduled maturity date of any Mortgage Loan.

                  Distributions  on this  Certificate  will be made  by the  Securities  Administrator  by
check mailed to the address of the Person  entitled  thereto as such name and address  shall appear on the
Certificate  Register or, if such Person so requests by notifying the Securities  Administrator in writing
as specified in the Agreement,  by wire transfer.  Notwithstanding  the above,  the final  distribution on
this  Certificate  will be made after due notice by the Securities  Administrator  of the pendency of such
distribution  and only  upon  presentation  and  surrender  of this  Certificate  at the  office or agency
appointed by the Securities Administrator for that purpose and designated in such notice.

                  No transfer of this  Certificate  shall be made unless the transfer is made  pursuant to
an effective  registration  statement  under the Securities Act of 1933, as amended (the "1933 Act"),  and
an effective  registration  or  qualification  under  applicable  state  securities  laws, or is made in a
transaction that does not require such  registration or  qualification.  In the event that such a transfer
of this  Certificate is to be made without  registration or  qualification,  the Securities  Administrator
shall  require  receipt of (i) if such transfer is  purportedly  being made (a) in reliance upon Rule 144A
under the 1933 Act or (b) to a  transferee  that is an  "Institutional  Accredited  Investor"  within  the
meaning of Rule  501(a)(1),  (2), (3) or (7) of  Regulation D under the 1933 Act,  written  certifications
from the Holder of the  Certificate  desiring to effect the transfer,  and from such Holder's  prospective
transferee,  substantially  in the forms  attached to the Agreement as Exhibit F-1 or F-2, as  applicable,
and (ii) if requested  by the  Securities  Administrator,  an Opinion of Counsel  satisfactory  to it that
such transfer may be made without such  registration or qualification  (which Opinion of Counsel shall not
be an expense  of the Trust Fund or of the  Seller,  the  Trustee,  the  Securities  Administrator  or the
Master  Servicer  in  their  respective   capacities  as  such),  together  with  copies  of  the  written
certification(s)  of the Holder of the  Certificate  desiring to effect the transfer  and/or such Holder's
prospective  transferee  upon which such Opinion of Counsel is based.  None of the Seller,  the Securities
Administrator  or the Trustee is obligated to register or qualify the Class of  Certificates  specified on
the face  hereof  under the 1933 Act or any  other  securities  law or to take any  action  not  otherwise
required  under the  Agreement  to permit  the  transfer  of such  Certificates  without  registration  or
qualification.  Any  Holder  desiring  to effect a  transfer  of this  Certificate  shall be  required  to
indemnify  the Trustee,  the  Securities  Administrator,  the Seller and the Master  Servicer  against any
liability  that may  result  if the  transfer  is not so  exempt  or is not made in  accordance  with such
federal and state laws.

                  No  transfer  of  this  Class  R-X  Certificate  will  be  made  unless  the  Securities
Administrator  has received either (i) Opinion of Counsel for the benefit of the Trustee,  Master Servicer
and the  Securities  Administrator  and  which  they may  rely  which is  satisfactory  to the  Securities
Administrator  that the purchase of this  certificate is permissible  under local law, will not constitute
or result in a non-exempt  prohibited  transaction  under  Section 406 of the Employee  Retirement  Income
Security Act of 1974,  as amended  ("ERISA"),  or Section 4975 of the Internal  Revenue  Code,  as amended
(the "Code"),  and will not subject the Master  Servicer,  the Trustee or the Securities  Administrator to
any  obligation or liability in addition to those  undertaken  in the  Agreement or (ii) a  representation
letter  stating  that the  transferee  is not  acquiring  directly or  indirectly  by, or on behalf of, an
employee benefit plan or other  retirement  arrangement that is subject to Title I of ERISA and/or Section
4975 of the Code (each, a "Plan"), or by a person using "plan assets" of a Plan.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  "Certificates").  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely to the Trust Fund for payment  hereunder  and that  neither the  Securities  Administrator  nor the
Trustee  is  liable to the  Certificateholders  for any  amount  payable  under  this  Certificate  or the
Agreement  or,  except  as  expressly  provided  in the  Agreement,  subject  to any  liability  under the
Agreement.

                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee and the Securities Administrator.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof  and of the  Servicing  Agreements  and the  modification  of the  rights and  obligations  of the
Seller,  the  Master  Servicer,  the  Securities  Administrator  and the  Trustee  and the  rights  of the
Certificateholders  under the Agreement  from time to time by EMC, the Seller,  the Master  Servicer,  the
Securities  Administrator and the Trustee,  and (ii) the amendment thereof and of the Servicing Agreements
by the Master  Servicer  and the  Trustee  with the  consent of the  Holders of  Certificates,  evidencing
Fractional  Undivided  Interests  aggregating  not less than 51% of the Trust Fund (or in  certain  cases,
Holders of  Certificates  of affected  Classes  evidencing  such  percentage of the  Fractional  Undivided
Interests  thereof).  Any such consent by the Holder of this  Certificate  shall be conclusive and binding
on such Holder and upon all future  Holders of this  Certificate  and of any  Certificate  issued upon the
transfer  hereof or in lieu hereof whether or not notation of such consent is made upon this  Certificate.
The Agreement  also permits the  amendment  thereof and of the  Servicing  Agreements  in certain  limited
circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate is  registrable  with the  Securities  Administrator  upon surrender of this
Certificate  for  registration  of  transfer  at the  offices or  agencies  maintained  by the  Securities
Administrator for such purposes,  duly endorsed by, or accompanied by a written  instrument of transfer in
form  satisfactory  to the  Securities  Administrator  duly executed by the Holder hereof or such Holder's
attorney  duly  authorized  in  writing,  and  thereupon  one  or  more  new  Certificates  in  authorized
denominations  representing  a  like  aggregate  Fractional  Undivided  Interest  will  be  issued  to the
designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Securities  Administrator  may require  payment of a sum sufficient to cover any tax or
other governmental charge payable in connection therewith.  The Seller, the Master Servicer,  the Trustee,
the  Securities  Administrator  and any  agent of any of them may  treat  the  Person  in whose  name this
Certificate  is  registered  as the owner  hereof for all  purposes,  and none of the  Seller,  the Master
Servicer,  the Trustee, the Securities  Administrator or any such agent shall be affected by notice to the
contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Scheduled Principal Balance
of the  Mortgage  Loans at the time of any such  repurchase  is less than 20% of the Cut-off  Date Balance
for Loan Group I or (ii) the  Depositor,  based upon an Opinion of Counsel  addressed to the Depositor and
the Trustee has  determined  that the REMIC status of any REMIC under the  Agreement has been lost or that
a  substantial  risk exists that such REMIC status will be lost for the  then-current  taxable  year.  The
exercise of such right will effect the early retirement of the Certificates.  In no event,  however,  will
the Trust Fund created by the  Agreement  continue  beyond the  expiration  of 21 years after the death of
certain persons identified in the Agreement.

                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Securities  Administrator  by manual  signature,  this  Certificate  shall not be  entitled to any benefit
under the Agreement, or be valid for any purpose.




--------------------------------------------------------------------------------




                  IN WITNESS  WHEREOF,  the  Securities  Administrator  has caused this  Certificate to be
duly executed.

Dated: March 30, 2007                                         WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              not in its  individual  capacity  but solely
                                                              as Securities Administrator


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This  is  one  of  the  Class  R-X  Certificates  referred  to in  the  within-mentioned
Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual    capacity    but    solely   as
                                                              Securities Administrator

                                                              By:_________________________________________
                                                                                Authorized Signatory


                                                     ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:
                                                              ____________________________________________
                                                              Signature by or on behalf of assignor



                                                              ____________________________________________
                                                              Signature Guaranteed



                                              DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

                  This information is provided by    __________________,  the  assignee  named  above,  or
________________________, as its agent.




--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT A-6

                                      FORM OF CLASS B-IO CERTIFICATE


                  THIS  CERTIFICATE  IS  SUBORDINATED  IN RIGHT OF PAYMENT TO THE CLASS A, THE CLASS M AND
THE CLASS B CERTIFICATES AS DESCRIBED IN THE AGREEMENT (AS DEFINED BELOW).

                  SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "REGULAR  INTEREST"
IN A "REAL ESTATE  MORTGAGE  INVESTMENT  CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS
860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  THIS  CERTIFICATE  HAS NOT BEEN AND WILL NOT BE REGISTERED  UNDER THE  SECURITIES ACT OF
1933, AS AMENDED (THE  "SECURITIES  ACT"),  OR UNDER ANY STATE  SECURITIES  LAWS.  THE HOLDER  HEREOF,  BY
PURCHASING THIS CERTIFICATE,  AGREES THAT THIS CERTIFICATE MAY BE REOFFERED,  RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED  ONLY IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE  LAWS AND ONLY (1) PURSUANT
TO RULE 144A UNDER THE SECURITIES ACT ("RULE 144A") TO A PERSON THAT THE HOLDER  REASONABLY  BELIEVES IS A
QUALIFIED  INSTITUTIONAL  BUYER WITHIN THE MEANING OF RULE 144A (A "QIB"),  PURCHASING FOR ITS OWN ACCOUNT
OR A QIB  PURCHASING  FOR THE  ACCOUNT  OF A QIB,  WHOM THE HOLDER HAS  INFORMED,  IN EACH CASE,  THAT THE
REOFFER,  RESALE,  PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OR (2) IN  CERTIFICATED
FORM TO AN "INSTITUTIONAL  ACCREDITED INVESTOR" WITHIN THE MEANING THEREOF IN RULE 501(a)(1),  (2), (3) or
(7) OF  REGULATION  D UNDER THE ACT OR ANY  ENTITY IN WHICH ALL OF THE  EQUITY  OWNERS  COME  WITHIN  SUCH
PARAGRAPHS  PURCHASING  NOT FOR  DISTRIBUTION  IN  VIOLATION  OF THE  SECURITIES  ACT,  SUBJECT TO (A) THE
RECEIPT BY THE SECURITIES  ADMINISTRATOR  OF A LETTER  SUBSTANTIALLY IN THE FORM PROVIDED IN THE AGREEMENT
AND (B) THE RECEIPT BY THE SECURITIES  ADMINISTRATOR  OF SUCH OTHER EVIDENCE  ACCEPTABLE TO THE SECURITIES
ADMINISTRATOR THAT SUCH REOFFER,  RESALE,  PLEDGE OR TRANSFER IS IN COMPLIANCE WITH THE SECURITIES ACT AND
OTHER  APPLICABLE  LAWS OR IN EACH CASE IN ACCORDANCE  WITH ALL APPLICABLE  SECURITIES  LAWS OF THE UNITED
STATES AND ANY OTHER APPLICABLE JURISDICTION.

                  THIS  CERTIFICATE  MAY NOT BE ACQUIRED  DIRECTLY OR  INDIRECTLY  BY, OR ON BEHALF OF, AN
EMPLOYEE  BENEFIT  PLAN OR  OTHER  RETIREMENT  ARRANGEMENT  THAT IS  SUBJECT  TO  TITLE I OF THE  EMPLOYEE
RETIREMENT  INCOME  SECURITY  ACT OF 1974,  AS AMENDED  ("ERISA"),  AND/OR  SECTION  4975 OF THE  INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE "CODE")  (EACH,  A "PLAN"),  OR BY A PERSON USING "PLAN ASSETS" OF A
PLAN,  UNLESS THE PROPOSED  TRANSFEREE  PROVIDES THE SECURITIES  ADMINISTRATOR  WITH AN OPINION OF COUNSEL
FOR THE BENEFIT OF THE TRUSTEE,  MASTER  SERVICER AND THE SECURITIES  ADMINISTRATOR  AND ON WHICH THEY MAY
RELY WHICH IS  SATISFACTORY  TO THE  SECURITIES  ADMINISTRATOR  THAT THE PURCHASE OF THIS  CERTIFICATE  IS
PERMISSIBLE  UNDER  APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT  PROHIBITED  TRANSACTION
UNDER  SECTION  406 OF ERISA OR SECTION  4975 OF THE CODE AND WILL NOT SUBJECT  THE MASTER  SERVICER,  THE
TRUSTEE OR THE SECURITIES  ADMINISTRATOR  TO ANY  OBLIGATION OR LIABILITY IN ADDITION TO THOSE  UNDERTAKEN
IN THE AGREEMENT.

                  NO  TRANSFER  OF  ANY  CLASS   B-IO  CERTIFICATE  SHALL  BE  MADE  UNLESS  THE  PROPOSED
TRANSFEREE OF SUCH CLASS B-IO CERTIFICATE  PROVIDES TO THE SECURITIES  ADMINISTRATOR  AND ANY PAYING AGENT
THE APPROPRIATE TAX CERTIFICATION FORM (I.E., IRS FORM W-9 OR IRS FORM W-8BEN,  W-8IMY,  W-8EXP OR W-8ECI,
AS APPLICABLE  (OR ANY  SUCCESSOR  FORM  THERETO)) AND AGREES TO UPDATE SUCH FORMS (I) UPON  EXPIRATION OF
ANY SUCH FORM, (II) AS REQUIRED UNDER THEN APPLICABLE  U.S.  TREASURY  REGULATIONS AND (III) PROMPTLY UPON
LEARNING  THAT SUCH FORM HAS BECOME  OBSOLETE OR  INCORRECT,  AS A CONDITION TO SUCH  TRANSFER.  UNDER THE
AGREEMENT,  UPON  RECEIPT  OF ANY  SUCH  TAX  CERTIFICATION  FORM  FROM A  TRANSFEREE  OF ANY  CLASS  B-IO
CERTIFICATE,  THE SECURITIES  ADMINISTRATOR  SHALL FORWARD SUCH TAX  CERTIFICATION  FORM PROVIDED TO IT TO
THE COUNTERPARTY.  EACH HOLDER OF A CLASS B-IO CERTIFICATE AND EACH TRANSFEREE  THEREOF SHALL BE DEEMED TO
HAVE CONSENTED TO THE SECURITIES  ADMINISTRATOR  FORWARDING TO THE COUNTERPARTY ANY SUCH TAX CERTIFICATION
FORM IT HAS PROVIDED AND UPDATED IN ACCORDANCE  WITH THESE TRANSFER  RESTRICTIONS.  ANY PURPORTED SALES OR
TRANSFERS  OF ANY CLASS B-IO  CERTIFICATE  TO A TRANSFEREE  WHICH DOES NOT COMPLY WITH THESE  REQUIREMENTS
SHALL BE DEEMED NULL AND VOID UNDER THE AGREEMENT.



Certificate No.1                                           Variable Pass-Through Rate

Class B-IO Subordinate

                                                           Aggregate Initial Notional Amount of this Certificate
Date of Pooling and Servicing Agreement and Cut-off Date:  as of the Cut-off Date:
March 1, 2007                                              $_____________

                                                           Initial Notional Amount of this Certificate as of the
First Distribution Date:                                   Cut-off Date:
April 25, 2007                                             $______________

Master Servicer:
Wells Fargo Bank, National Association

Assumed Final Distribution Date:                           CUSIP: ____________
April 25, 2037


                                           BEAR STEARNS ALT-A TRUST 2007-2
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                    SERIES 2007-2

         evidencing a fractional  undivided interest in the distributions  allocable to the Class
         B-IO  Certificates  with  respect  to a Trust  Fund  consisting  primarily  of a pool of
         adjustable  interest rate mortgage  loans secured by first liens on  one-to-four  family
         residential properties and sold by STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or interest in Structured  Asset Mortgage  Investments II Inc. ("SAMI II"), the
Master  Servicer,  the  Securities  Administrator  or the  Trustee  referred  to  below  or  any of  their
affiliates  or any  other  person.  Neither  this  Certificate  nor  the  underlying  Mortgage  Loans  are
guaranteed  or insured by any  governmental  entity or by SAMI II, the  Master  Servicer,  the  Securities
Administrator or the Trustee or any of their  affiliates or any other person.  None of SAMI II, the Master
Servicer,  the Securities  Administrator,  the Trustee or any of their affiliates will have any obligation
with  respect  to any  certificate  or  other  obligation  secured  by or  payable  from  payments  on the
Certificates.

                  This  certifies  that Bear,  Stearns  Securities  Corp. is the  registered  owner of the
Fractional  Undivided  Interest  evidenced hereby in the beneficial  ownership interest of Certificates of
the same Class as this  Certificate  in a trust (the "Trust Fund")  primarily  consisting of  conventional
adjustable  rate  mortgage  loans  secured by first liens on one- to four- family  residential  properties
(collectively,  the  "Mortgage  Loans")  sold by SAMI II. The  Mortgage  Loans  were sold by EMC  Mortgage
Corporation  ("EMC") to SAMI II.  Wells Fargo  Bank,  National  Association  ("Wells  Fargo")  will act as
master servicer of the Mortgage Loans (the "Master  Servicer," which term includes any successors  thereto
under the Agreement  referred to below).  The Trust Fund was created pursuant to the Pooling and Servicing
Agreement  dated as of the Cut-off Date  specified  above (the  "Agreement"),  among SAMI II, as depositor
(the  "Seller"),   the  Master  Servicer,  Wells  Fargo,  as  securities  administrator  (the  "Securities
Administrator"),  EMC Mortgage  Corporation and Citibank,  N.A., as trustee (the "Trustee"),  a summary of
certain of the pertinent  provisions of which is set forth  hereafter.  To the extent not defined  herein,
capitalized  terms used herein shall have the meaning ascribed to them in the Agreement.  This Certificate
is issued  under and is  subject  to the terms,  provisions  and  conditions  of the  Agreement,  to which
Agreement the Holder of this  Certificate  by virtue of its  acceptance  hereof  assents and by which such
Holder is bound.

                  Interest  on  this  Certificate  will  accrue  during  the  calendar  month  immediately
preceding such  Distribution  Date (as  hereinafter  defined) on the Notional Amount hereof at a per annum
rate equal to the  Pass-Through  Rate as set forth in the  Agreement.  The Securities  Administrator  will
distribute  on the 25th day of each month,  or, if such 25th day is not a Business  Day,  the  immediately
following  Business  Day  (each,  a  "Distribution  Date"),  commencing  on the  first  Distribution  Date
specified  above,  to the Person in whose name this  Certificate is registered at the close of business on
the last Business Day of the month immediately  preceding the month of the related  Distribution  Date, an
amount equal to the product of the Fractional  Undivided  Interest  evidenced by this  Certificate and the
amount of interest  required to be  distributed to the Holders of  Certificates  of the same Class as this
Certificate.  The Assumed Final  Distribution  Date is the  Distribution  Date in the month  following the
latest scheduled maturity date of any Mortgage Loan.

                  Distributions  on this  Certificate  will be made  by the  Securities  Administrator  by
check mailed to the address of the Person  entitled  thereto as such name and address  shall appear on the
Certificate  Register or, if such Person so requests by notifying the Securities  Administrator in writing
as specified in the Agreement,  by wire transfer.  Notwithstanding  the above,  the final  distribution on
this  Certificate  will be made after due notice by the Securities  Administrator  of the pendency of such
distribution  and only  upon  presentation  and  surrender  of this  Certificate  at the  office or agency
appointed by the Securities  Administrator for that purpose and designated in such notice.  The Class B-IO
Certificates  have no Certificate  Principal  Balance.  The Initial Notional Amount of this Certificate is
set forth above.

                  No transfer of this  Certificate  shall be made unless the transfer is made  pursuant to
an effective  registration  statement  under the Securities Act of 1933, as amended (the "1933 Act"),  and
an effective  registration  or  qualification  under  applicable  state  securities  laws, or is made in a
transaction that does not require such  registration or  qualification.  In the event that such a transfer
of this  Certificate is to be made without  registration or  qualification,  the Securities  Administrator
shall  require  receipt of (i) if such transfer is  purportedly  being made (a) in reliance upon Rule 144A
under the 1933 Act or (b) to a  transferee  that is an  "Institutional  Accredited  Investor"  within  the
meaning of Rule  501(a)(1),  (2), (3) or (7) of  Regulation D under the 1933 Act,  written  certifications
from the Holder of the  Certificate  desiring to effect the transfer,  and from such Holder's  prospective
transferee,  substantially  in the forms  attached to the Agreement as Exhibit F-1 or F-2, as  applicable,
and (ii) if requested  by the  Securities  Administrator,  an Opinion of Counsel  satisfactory  to it that
such transfer may be made without such  registration or qualification  (which Opinion of Counsel shall not
be an expense  of the Trust Fund or of the  Seller,  the  Trustee,  the  Securities  Administrator  or the
Master  Servicer  in  their  respective   capacities  as  such),  together  with  copies  of  the  written
certification(s)  of the Holder of the  Certificate  desiring to effect the transfer  and/or such Holder's
prospective  transferee  upon which such Opinion of Counsel is based.  None of the Seller,  the Securities
Administrator  or the Trustee is obligated to register or qualify the Class of  Certificates  specified on
the face  hereof  under the 1933 Act or any  other  securities  law or to take any  action  not  otherwise
required  under the  Agreement  to permit  the  transfer  of such  Certificates  without  registration  or
qualification.  Any  Holder  desiring  to effect a  transfer  of this  Certificate  shall be  required  to
indemnify  the Trustee,  the  Securities  Administrator,  the Seller and the Master  Servicer  against any
liability  that may  result  if the  transfer  is not so  exempt  or is not made in  accordance  with such
federal and state laws.

                  No  transfer  of  this  Class  B-IO  Certificate  will  be made  unless  the  Securities
Administrator  has received either (i) Opinion of Counsel for the benefit of the Trustee,  Master Servicer
and the  Securities  Administrator  and  which  they may  rely  which is  satisfactory  to the  Securities
Administrator  that the purchase of this  certificate is permissible  under local law, will not constitute
or result in a non-exempt  prohibited  transaction  under  Section 406 of the Employee  Retirement  Income
Security Act of 1974,  as amended  ("ERISA"),  or Section 4975 of the Internal  Revenue  Code,  as amended
(the "Code"),  and will not subject the Master  Servicer,  the Trustee or the Securities  Administrator to
any  obligation or liability in addition to those  undertaken  in the  Agreement or (ii) a  representation
letter  stating  that the  transferee  is not  acquiring  directly or  indirectly  by, or on behalf of, an
employee benefit plan or other  retirement  arrangement that is subject to Title I of ERISA and/or Section
4975 of the Code (each, a "Plan"), or by a person using "plan assets" of a Plan.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  "Certificates").  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely to the Trust Fund for payment  hereunder  and that  neither the  Securities  Administrator  nor the
Trustee  is  liable to the  Certificateholders  for any  amount  payable  under  this  Certificate  or the
Agreement  or,  except  as  expressly  provided  in the  Agreement,  subject  to any  liability  under the
Agreement.

                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee and the Securities Administrator.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof  and of the  Servicing  Agreements  and the  modification  of the  rights and  obligations  of the
Seller,  the  Master  Servicer,  the  Securities  Administrator  and the  Trustee  and the  rights  of the
Certificateholders  under the Agreement  from time to time by EMC, the Seller,  the Master  Servicer,  the
Securities  Administrator and the Trustee,  and (ii) the amendment thereof and of the Servicing Agreements
by the Master  Servicer  and the  Trustee  with the  consent of the  Holders of  Certificates,  evidencing
Fractional  Undivided  Interests  aggregating  not less than 51% of the Trust Fund (or in  certain  cases,
Holders of  Certificates  of affected  Classes  evidencing  such  percentage of the  Fractional  Undivided
Interests  thereof).  Any such consent by the Holder of this  Certificate  shall be conclusive and binding
on such Holder and upon all future  Holders of this  Certificate  and of any  Certificate  issued upon the
transfer  hereof or in lieu hereof whether or not notation of such consent is made upon this  Certificate.
The Agreement  also permits the  amendment  thereof and of the  Servicing  Agreements  in certain  limited
circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate is  registrable  with the  Securities  Administrator  upon surrender of this
Certificate  for  registration  of  transfer  at the  offices or  agencies  maintained  by the  Securities
Administrator for such purposes,  duly endorsed by, or accompanied by a written  instrument of transfer in
form  satisfactory  to the  Securities  Administrator  duly executed by the Holder hereof or such Holder's
attorney  duly  authorized  in  writing,  and  thereupon  one  or  more  new  Certificates  in  authorized
denominations  representing  a  like  aggregate  Fractional  Undivided  Interest  will  be  issued  to the
designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Securities  Administrator  may require  payment of a sum sufficient to cover any tax or
other governmental charge payable in connection therewith.  The Seller, the Master Servicer,  the Trustee,
the  Securities  Administrator  and any  agent of any of them may  treat  the  Person  in whose  name this
Certificate  is  registered  as the owner  hereof for all  purposes,  and none of the  Seller,  the Master
Servicer,  the Trustee, the Securities  Administrator or any such agent shall be affected by notice to the
contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Scheduled Principal Balance
of the  Mortgage  Loans at the time of any such  repurchase  is less than 20% of the Cut-off  Date Balance
for Loan Group I or (ii) the  Depositor,  based upon an Opinion of Counsel  addressed to the Depositor and
the Trustee has  determined  that the REMIC status of any REMIC under the  Agreement has been lost or that
a  substantial  risk exists that such REMIC status will be lost for the  then-current  taxable  year.  The
exercise of such right will effect the early retirement of the Certificates.  In no event,  however,  will
the Trust Fund created by the  Agreement  continue  beyond the  expiration  of 21 years after the death of
certain persons identified in the Agreement.

                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Securities  Administrator  by manual  signature,  this  Certificate  shall not be  entitled to any benefit
under the Agreement, or be valid for any purpose.




--------------------------------------------------------------------------------




                  IN WITNESS  WHEREOF,  the  Securities  Administrator  has caused this  Certificate to be
duly executed.

Dated: March 30, 2007                                         WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Not in its  individual  capacity  but solely
                                                              as Securities Administrator


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This  is  one  of the  Class  B-IO  Certificates  referred  to in  the  within-mentioned
Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual    capacity    but    solely   as
                                                              Securities Administrator


                                                              By:_________________________________________
                                                                                Authorized Signatory



                                                    ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:
                                                              ____________________________________________
                                                              Signature by or on behalf of assignor



                                                              ____________________________________________
                                                              Signature Guaranteed



                                             DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

                  This information is provided by    __________________,  the  assignee  named  above,  or
________________________, as its agent.




--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT A-7

                                      FORM OF CLASS I-XP CERTIFICATE

                  THIS  CERTIFICATE  HAS NOT BEEN AND WILL NOT BE REGISTERED  UNDER THE  SECURITIES ACT OF
1933, AS AMENDED (THE  "SECURITIES  ACT"),  OR UNDER ANY STATE  SECURITIES  LAWS.  THE HOLDER  HEREOF,  BY
PURCHASING THIS CERTIFICATE,  AGREES THAT THIS CERTIFICATE MAY BE REOFFERED,  RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED  ONLY IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE  LAWS AND ONLY (1) PURSUANT
TO RULE 144A UNDER THE SECURITIES ACT ("RULE 144A") TO A PERSON THAT THE HOLDER  REASONABLY  BELIEVES IS A
QUALIFIED  INSTITUTIONAL  BUYER WITHIN THE MEANING OF RULE 144A (A "QIB"),  PURCHASING FOR ITS OWN ACCOUNT
OR A QIB  PURCHASING  FOR THE  ACCOUNT  OF A QIB,  WHOM THE HOLDER HAS  INFORMED,  IN EACH CASE,  THAT THE
REOFFER,  RESALE,  PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OR (2) IN  CERTIFICATED
FORM TO AN "INSTITUTIONAL  ACCREDITED INVESTOR" WITHIN THE MEANING THEREOF IN RULE 501(a)(1),  (2), (3) or
(7) OF  REGULATION  D UNDER THE ACT OR ANY  ENTITY IN WHICH ALL OF THE  EQUITY  OWNERS  COME  WITHIN  SUCH
PARAGRAPHS  PURCHASING  NOT FOR  DISTRIBUTION  IN  VIOLATION  OF THE  SECURITIES  ACT,  SUBJECT TO (A) THE
RECEIPT BY THE SECURITIES  ADMINISTRATOR  OF A LETTER  SUBSTANTIALLY IN THE FORM PROVIDED IN THE AGREEMENT
AND (B) THE RECEIPT BY THE SECURITIES  ADMINISTRATOR  OF SUCH OTHER EVIDENCE  ACCEPTABLE TO THE SECURITIES
ADMINISTRATOR THAT SUCH REOFFER,  RESALE,  PLEDGE OR TRANSFER IS IN COMPLIANCE WITH THE SECURITIES ACT AND
OTHER  APPLICABLE  LAWS OR IN EACH CASE IN ACCORDANCE  WITH ALL APPLICABLE  SECURITIES  LAWS OF THE UNITED
STATES AND ANY OTHER APPLICABLE JURISDICTION.

                  THIS  CERTIFICATE  MAY NOT BE ACQUIRED  DIRECTLY OR  INDIRECTLY  BY, OR ON BEHALF OF, AN
EMPLOYEE  BENEFIT  PLAN OR  OTHER  RETIREMENT  ARRANGEMENT  THAT IS  SUBJECT  TO  TITLE I OF THE  EMPLOYEE
RETIREMENT  INCOME  SECURITY  ACT OF 1974,  AS AMENDED  ("ERISA"),  AND/OR  SECTION  4975 OF THE  INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE "CODE")  (EACH,  A "PLAN"),  OR BY A PERSON USING "PLAN ASSETS" OF A
PLAN,  UNLESS THE PROPOSED  TRANSFEREE  PROVIDES THE SECURITIES  ADMINISTRATOR  WITH AN OPINION OF COUNSEL
FOR THE BENEFIT OF THE TRUSTEE,  MASTER  SERVICER AND THE SECURITIES  ADMINISTRATOR  AND ON WHICH THEY MAY
RELY WHICH IS  SATISFACTORY  TO THE  SECURITIES  ADMINISTRATOR  THAT THE PURCHASE OF THIS  CERTIFICATE  IS
PERMISSIBLE  UNDER  APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT  PROHIBITED  TRANSACTION
UNDER  SECTION  406 OF ERISA OR SECTION  4975 OF THE CODE AND WILL NOT SUBJECT  THE MASTER  SERVICER,  THE
TRUSTEE OR THE SECURITIES  ADMINISTRATOR  TO ANY  OBLIGATION OR LIABILITY IN ADDITION TO THOSE  UNDERTAKEN
IN THE AGREEMENT.



Certificate No.1                                           Percentage Interest: 100%

CLASS I-XP Subordinate

                                                           Aggregate Initial Certificate Principal Balance of this
Date of Pooling and Servicing Agreement and Cut-off Date:  Certificate as of the Cut-off Date:
March 1, 2007                                              $__________

                                                           Initial Certificate Principal Balance of this
First Distribution Date:                                   Certificate as of the Cut-off Date:
April 25, 2007                                             $___________

Master Servicer:                                           CUSIP: ___________
Wells Fargo Bank, National Association

Assumed Final Distribution Date:
April 25, 2037


                                          BEAR STEARNS ALT-A TRUST 2007-2
                                         MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2007-2

         evidencing a fractional  undivided interest in the distributions  allocable to the CLASS
         I-XP  Certificates  with  respect  to a Trust  Fund  consisting  primarily  of a pool of
         adjustable  interest rate mortgage  loans secured by first liens on  one-to-four  family
         residential properties and sold by STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or interest in Structured  Asset Mortgage  Investments II Inc. ("SAMI II"), the
Master  Servicer,  the  Securities  Administrator  or the  Trustee  referred  to  below  or  any of  their
affiliates  or any  other  person.  Neither  this  Certificate  nor  the  underlying  Mortgage  Loans  are
guaranteed  or insured by any  governmental  entity or by SAMI II, the  Master  Servicer,  the  Securities
Administrator or the Trustee or any of their  affiliates or any other person.  None of SAMI II, the Master
Servicer,  the Securities  Administrator,  the Trustee or any of their affiliates will have any obligation
with  respect  to any  certificate  or  other  obligation  secured  by or  payable  from  payments  on the
Certificates.

                  This  certifies  that Bear,  Stearns  Securities  Corp. is the  registered  owner of the
Fractional  Undivided  Interest  evidenced hereby in the beneficial  ownership interest of Certificates of
the same Class as this  Certificate  in a trust (the "Trust Fund")  primarily  consisting of  conventional
adjustable  rate  mortgage  loans  secured by first liens on one- to four- family  residential  properties
(collectively,  the  "Mortgage  Loans")  sold by SAMI II. The  Mortgage  Loans  were sold by EMC  Mortgage
Corporation  ("EMC") to SAMI II.  Wells Fargo  Bank,  National  Association  ("Wells  Fargo")  will act as
master servicer of the Mortgage Loans (the "Master  Servicer," which term includes any successors  thereto
under the Agreement  referred to below).  The Trust Fund was created pursuant to the Pooling and Servicing
Agreement  dated as of the Cut-off Date  specified  above (the  "Agreement"),  among SAMI II, as depositor
(the  "Seller"),   the  Master  Servicer,  Wells  Fargo,  as  securities  administrator  (the  "Securities
Administrator"),  EMC Mortgage  Corporation and Citibank,  N.A., as trustee (the "Trustee"),  a summary of
certain of the pertinent  provisions of which is set forth  hereafter.  To the extent not defined  herein,
capitalized  terms used herein shall have the meaning ascribed to them in the Agreement.  This Certificate
is issued  under and is  subject  to the terms,  provisions  and  conditions  of the  Agreement,  to which
Agreement the Holder of this  Certificate  by virtue of its  acceptance  hereof  assents and by which such
Holder is bound.

                  The  Securities  Administrator  will  distribute  on the 25th day of each month,  or, if
such 25th day is not a Business  Day,  the  immediately  following  Business  Day (each,  a  "Distribution
Date"),  commencing  on the first  Distribution  Date  specified  above,  to the Person in whose name this
Certificate  is  registered  at the close of business on the last  Business  Day of the month  immediately
preceding the month of the related  Distribution  Date,  an amount equal to the product of the  Fractional
Undivided  Interest  evidenced  by this  Certificate  and the amount  required  to be  distributed  to the
Holders of  Certificates of the same Class as this  Certificate.  The Assumed Final  Distribution  Date is
the Distribution  Date in the month following the latest scheduled  maturity date of any Mortgage Loan and
is not likely to be the date on which the  Certificate  Principal  Balance  of this Class of  Certificates
will be reduced to zero.

                  Distributions  on this  Certificate  will be made  by the  Securities  Administrator  by
check mailed to the address of the Person  entitled  thereto as such name and address  shall appear on the
Certificate  Register or, if such Person so requests by notifying the Securities  Administrator in writing
as specified in the Agreement,  by wire transfer.  Notwithstanding  the above,  the final  distribution on
this  Certificate  will be made after due notice by the Securities  Administrator  of the pendency of such
distribution  and only  upon  presentation  and  surrender  of this  Certificate  at the  office or agency
appointed by the  Securities  Administrator  for that purpose and  designated in such notice.  The initial
Certificate  Principal  Balance of this Certificate is set forth above. The Certificate  Principal Balance
hereof will be reduced to the extent of distributions allocable to principal hereon.

                  No transfer of this  Certificate  shall be made unless the transfer is made  pursuant to
an effective  registration  statement  under the Securities Act of 1933, as amended (the "1933 Act"),  and
an effective  registration  or  qualification  under  applicable  state  securities  laws, or is made in a
transaction that does not require such  registration or  qualification.  In the event that such a transfer
of this  Certificate is to be made without  registration or  qualification,  the Securities  Administrator
shall  require  receipt of (i) if such transfer is  purportedly  being made (a) in reliance upon Rule 144A
under the 1933 Act or (b) to a  transferee  that is an  "Institutional  Accredited  Investor"  within  the
meaning of Rule  501(a)(1),  (2), (3) or (7) of  Regulation D under the 1933 Act,  written  certifications
from the Holder of the  Certificate  desiring to effect the transfer,  and from such Holder's  prospective
transferee,  substantially  in the forms  attached to the Agreement as Exhibit F-1 or F-2, as  applicable,
and (ii) if requested  by the  Securities  Administrator,  an Opinion of Counsel  satisfactory  to it that
such transfer may be made without such  registration or qualification  (which Opinion of Counsel shall not
be an expense  of the Trust Fund or of the  Seller,  the  Trustee,  the  Securities  Administrator  or the
Master  Servicer  in  their  respective   capacities  as  such),  together  with  copies  of  the  written
certification(s)  of the Holder of the  Certificate  desiring to effect the transfer  and/or such Holder's
prospective  transferee  upon which such Opinion of Counsel is based.  None of the Seller,  the Securities
Administrator  or the Trustee is obligated to register or qualify the Class of  Certificates  specified on
the face  hereof  under the 1933 Act or any  other  securities  law or to take any  action  not  otherwise
required  under the  Agreement  to permit  the  transfer  of such  Certificates  without  registration  or
qualification.  Any  Holder  desiring  to effect a  transfer  of this  Certificate  shall be  required  to
indemnify  the Trustee,  the  Securities  Administrator,  the Seller and the Master  Servicer  against any
liability  that may  result  if the  transfer  is not so  exempt  or is not made in  accordance  with such
federal and state laws.

                  No  transfer  of  this  CLASS  I-XP  Certificate  will  be made  unless  the  Securities
Administrator  has received either (i) Opinion of Counsel for the benefit of the Trustee,  Master Servicer
and the  Securities  Administrator  and  which  they may  rely  which is  satisfactory  to the  Securities
Administrator  that the purchase of this  certificate is permissible  under local law, will not constitute
or result in a non-exempt  prohibited  transaction  under  Section 406 of the Employee  Retirement  Income
Security Act of 1974,  as amended  ("ERISA"),  or Section 4975 of the Internal  Revenue  Code,  as amended
(the "Code"),  and will not subject the Master  Servicer,  the Trustee or the Securities  Administrator to
any  obligation or liability in addition to those  undertaken  in the  Agreement or (ii) a  representation
letter  stating  that the  transferee  is not  acquiring  directly or  indirectly  by, or on behalf of, an
employee benefit plan or other  retirement  arrangement that is subject to Title I of ERISA and/or Section
4975 of the Code  (each, a "Plan"), or by a person using "plan assets" of a Plan.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  "Certificates").  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely to the Trust Fund for payment  hereunder  and that  neither the  Securities  Administrator  nor the
Trustee  is  liable to the  Certificateholders  for any  amount  payable  under  this  Certificate  or the
Agreement  or,  except  as  expressly  provided  in the  Agreement,  subject  to any  liability  under the
Agreement.

                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee and the Securities Administrator.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof  and of the  Servicing  Agreements  and the  modification  of the  rights and  obligations  of the
Seller,  the  Master  Servicer,  the  Securities  Administrator  and the  Trustee  and the  rights  of the
Certificateholders  under the Agreement  from time to time by EMC, the Seller,  the Master  Servicer,  the
Securities  Administrator and the Trustee,  and (ii) the amendment thereof and of the Servicing Agreements
by the Master  Servicer  and the  Trustee  with the  consent of the  Holders of  Certificates,  evidencing
Fractional  Undivided  Interests  aggregating  not less than 51% of the Trust Fund (or in  certain  cases,
Holders of  Certificates  of affected  Classes  evidencing  such  percentage of the  Fractional  Undivided
Interests  thereof).  Any such consent by the Holder of this  Certificate  shall be conclusive and binding
on such Holder and upon all future  Holders of this  Certificate  and of any  Certificate  issued upon the
transfer  hereof or in lieu hereof whether or not notation of such consent is made upon this  Certificate.
The Agreement  also permits the  amendment  thereof and of the  Servicing  Agreements  in certain  limited
circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate is  registrable  with the  Securities  Administrator  upon surrender of this
Certificate  for  registration  of  transfer  at the  offices or  agencies  maintained  by the  Securities
Administrator for such purposes,  duly endorsed by, or accompanied by a written  instrument of transfer in
form  satisfactory  to the  Securities  Administrator  duly executed by the Holder hereof or such Holder's
attorney  duly  authorized  in  writing,  and  thereupon  one  or  more  new  Certificates  in  authorized
denominations  representing  a  like  aggregate  Fractional  Undivided  Interest  will  be  issued  to the
designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Securities  Administrator  may require  payment of a sum sufficient to cover any tax or
other governmental charge payable in connection therewith.  The Seller, the Master Servicer,  the Trustee,
the  Securities  Administrator  and any  agent of any of them may  treat  the  Person  in whose  name this
Certificate  is  registered  as the owner  hereof for all  purposes,  and none of the  Seller,  the Master
Servicer,  the Trustee, the Securities  Administrator or any such agent shall be affected by notice to the
contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Scheduled Principal Balance
of the  Mortgage  Loans at the time of any such  repurchase  is less than 20% of the Cut-off  Date Balance
for Loan Group I or (ii) the  Depositor,  based upon an Opinion of Counsel  addressed to the Depositor and
the Trustee has  determined  that the REMIC status of any REMIC under the  Agreement has been lost or that
a  substantial  risk exists that such REMIC status will be lost for the  then-current  taxable  year.  The
exercise of such right will effect the early retirement of the Certificates.  In no event,  however,  will
the Trust Fund created by the  Agreement  continue  beyond the  expiration  of 21 years after the death of
certain persons identified in the Agreement.

                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Securities  Administrator  by manual  signature,  this  Certificate  shall not be  entitled to any benefit
under the Agreement, or be valid for any purpose.




--------------------------------------------------------------------------------




                  IN WITNESS  WHEREOF,  the  Securities  Administrator  has caused this  Certificate to be
duly executed.

Dated: March 30, 2007                                         WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Not in its  individual  capacity  but solely
                                                              as Trustee


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                           CERTIFICATE OF AUTHENTICATION

                  This  is  one  of the  CLASS  I-XP  Certificates  referred  to in  the  within-mentioned
Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual    capacity    but    solely   as
                                                              Securities Administrator


                                                              By:__________________________________________
                                                                                Authorized Signatory




                                                    ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:
                                                              ____________________________________________
                                                              Signature by or on behalf of assignor



                                                              ____________________________________________
                                                              Signature Guaranteed



                                             DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

                  This information is provided by    __________________,  the  assignee  named  above,  or
________________________, as its agent.




--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT A-8

                              FORM OF CLASS II-[1][2]A-[1][2][3] CERTIFICATE

                  SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "REGULAR  INTEREST"
IN A "REAL ESTATE  MORTGAGE  INVESTMENT  CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS
860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  THE  CERTIFICATE  PRINCIPAL  BALANCE  OF  THIS  CERTIFICATE  WILL  BE  DECREASED  BY THE
PRINCIPAL  PAYMENTS  HEREON.  ACCORDINGLY,  FOLLOWING  THE  INITIAL  ISSUANCE  OF  THE  CERTIFICATES,  THE
CERTIFICATE  PRINCIPAL  BALANCE OF THIS CERTIFICATE  WILL BE DIFFERENT FROM THE DENOMINATION  SHOWN BELOW.
ANYONE  ACQUIRING  THIS  CERTIFICATE  MAY ASCERTAIN ITS  CERTIFICATE  PRINCIPAL  BALANCE BY INQUIRY OF THE
SECURITIES ADMINISTRATOR NAMED HEREIN.

                  UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED  REPRESENTATIVE  OF THE DEPOSITORY
TRUST COMPANY TO THE  SECURITIES  ADMINISTRATOR  OR ITS AGENT FOR  REGISTRATION  OF TRANSFER,  EXCHANGE OR
PAYMENT,  AND ANY  CERTIFICATE  ISSUED  IS  REGISTERED  IN THE NAME OF CEDE & CO.  OR SUCH  OTHER  NAME AS
REQUESTED BY AN  AUTHORIZED  REPRESENTATIVE  OF THE  DEPOSITORY  TRUST  COMPANY AND ANY PAYMENT IS MADE TO
CEDE & CO.,  ANY  TRANSFER,  PLEDGE OR OTHER USE  HEREOF  FOR VALUE OR  OTHERWISE  BY OR TO ANY  PERSON IS
WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.



Certificate No. 1                                          Variable Pass-Through Rate

Class II-[1][2]A-[1][2][3] [Super] Senior [Support]

                                                           Aggregate Initial Certificate Principal Balance of this
Date of Pooling and Servicing Agreement and Cut-off Date:  Certificate as of the Cut-off Date:
March 1, 2007                                              $____________

First Distribution Date:                                   Initial Certificate Principal Balance of this
April 25, 2007                                             Certificate as of the Cut-off Date: $__________

Master Servicer:                                           CUSIP: __________
Wells Fargo Bank, National Association

Assumed Final Distribution Date:
April 25, 2037


                                           BEAR STEARNS ALT-A TRUST 2007-2
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                    SERIES 2007-2

         evidencing a fractional  undivided interest in the distributions  allocable to the Class
         II-[1][2]A-[1][2][3]  Certificates with respect to a Trust Fund consisting  primarily of
         a  pool  of  adjustable   interest  rate  mortgage  loans  secured  by  first  liens  on
         one-to-four  family  residential  properties  and  sold  by  STRUCTURED  ASSET  MORTGAGE
         INVESTMENTS II INC.

                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or interest in Structured  Asset Mortgage  Investments II Inc. ("SAMI II"), the
Master  Servicer,  the  Securities  Administrator  or the  Trustee  referred  to  below  or  any of  their
affiliates  or any  other  person.  Neither  this  Certificate  nor  the  underlying  Mortgage  Loans  are
guaranteed  or insured by any  governmental  entity or by SAMI II, the  Master  Servicer,  the  Securities
Administrator or the Trustee or any of their  affiliates or any other person.  None of SAMI II, the Master
Servicer,  the Securities  Administrator,  the Trustee or any of their affiliates will have any obligation
with  respect  to any  certificate  or  other  obligation  secured  by or  payable  from  payments  on the
Certificates.

                  This  certifies  that Cede & Co. is the  registered  owner of the  Fractional  Undivided
Interest  evidenced hereby in the beneficial  ownership interest of Certificates of the same Class as this
Certificate in a trust (the "Trust Fund")  primarily  consisting of conventional  adjustable rate mortgage
loans secured by first liens on one- to four- family residential properties  (collectively,  the "Mortgage
Loans") sold by SAMI II. The  Mortgage  Loans were sold by EMC  Mortgage  Corporation  ("EMC") to SAMI II.
Wells Fargo Bank,  National  Association ("Wells Fargo") will act as master servicer of the Mortgage Loans
(the "Master  Servicer,"  which term  includes any  successors  thereto  under the  Agreement  referred to
below).  The Trust Fund was  created  pursuant  to the Pooling  and  Servicing  Agreement  dated as of the
Cut-off Date specified above (the  "Agreement"),  among SAMI II, as depositor (the  "Seller"),  the Master
Servicer,  Wells  Fargo,  as  securities  administrator  (the  "Securities  Administrator"),  EMC Mortgage
Corporation  and  Citibank,  N.A.,  as trustee  (the  "Trustee"),  a summary  of certain of the  pertinent
provisions  of which is set forth  hereafter.  To the extent not defined  herein,  capitalized  terms used
herein shall have the meaning  ascribed to them in the Agreement.  This Certificate is issued under and is
subject to the terms,  provisions and conditions of the Agreement,  to which  Agreement the Holder of this
Certificate by virtue of its acceptance hereof assents and by which such Holder is bound.

                  Interest on this  Certificate  will  accrue  during the period  from and  including  the
preceding  Distribution  Date (as  hereinafter  defined) (or in the case of the first  Distribution  Date,
from  the  Closing  Date)  to and  including  the  day  prior  to the  current  Distribution  Date  on the
Certificate  Principal  Balance hereof at a per annum rate equal to the Pass-Through Rate set forth in the
Agreement.  The Securities  Administrator  will distribute on the 25th day of each month, or, if such 25th
day is not a Business  Day,  the  immediately  following  Business  Day  (each,  a  "Distribution  Date"),
commencing on the first  Distribution  Date specified  above, to the Person in whose name this Certificate
is  registered at the close of business on the last  Business Day of the month  immediately  preceding the
month of such  Distribution  Date,  an amount equal to the product of the  Fractional  Undivided  Interest
evidenced by this  Certificate  and the amount (of  interest,  if any) required to be  distributed  to the
Holders of  Certificates of the same Class as this  Certificate.  The Assumed Final  Distribution  Date is
the Distribution  Date in the month following the latest scheduled  maturity date of any Mortgage Loan and
is not likely to be the date on which the  Certificate  Principal  Balance  of this Class of  Certificates
will be reduced to zero.

                  Distributions  on this  Certificate  will be made  by the  Securities  Administrator  by
check mailed to the address of the Person  entitled  thereto as such name and address  shall appear on the
Certificate  Register or, if such Person so requests by notifying the Securities  Administrator in writing
as specified in the Agreement,  by wire transfer.  Notwithstanding  the above,  the final  distribution on
this  Certificate  will be made after due notice by the Securities  Administrator  of the pendency of such
distribution  and only  upon  presentation  and  surrender  of this  Certificate  at the  office or agency
appointed by the  Securities  Administrator  for that purpose and  designated in such notice.  The initial
Certificate  Principal  Balance of this Certificate is set forth above. The Certificate  Principal Balance
hereof will be reduced to the extent of distributions allocable to principal hereon.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  "Certificates").  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely to the Trust Fund for payment  hereunder  and that  neither the  Securities  Administrator  nor the
Trustee  is  liable to the  Certificateholders  for any  amount  payable  under  this  Certificate  or the
Agreement  or,  except  as  expressly  provided  in the  Agreement,  subject  to any  liability  under the
Agreement.

                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee and the Securities Administrator.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof  and of the  Servicing  Agreements  and the  modification  of the  rights and  obligations  of the
Seller,  the  Master  Servicer,  the  Securities  Administrator  and the  Trustee  and the  rights  of the
Certificateholders  under the Agreement  from time to time by EMC, the Seller,  the Master  Servicer,  the
Securities  Administrator and the Trustee,  and (ii) the amendment thereof and of the Servicing Agreements
by the Master  Servicer  and the  Trustee  with the  consent of the  Holders of  Certificates,  evidencing
Fractional  Undivided  Interests  aggregating  not less than 51% of the Trust Fund (or in  certain  cases,
Holders of  Certificates  of affected  Classes  evidencing  such  percentage of the  Fractional  Undivided
Interests  thereof).  Any such consent by the Holder of this  Certificate  shall be conclusive and binding
on such Holder and upon all future  Holders of this  Certificate  and of any  Certificate  issued upon the
transfer  hereof or in lieu hereof whether or not notation of such consent is made upon this  Certificate.
The Agreement  also permits the  amendment  thereof and of the  Servicing  Agreements  in certain  limited
circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate is  registrable  with the  Securities  Administrator  upon surrender of this
Certificate  for  registration  of  transfer  at the  offices or  agencies  maintained  by the  Securities
Administrator for such purposes,  duly endorsed by, or accompanied by a written  instrument of transfer in
form  satisfactory  to the  Securities  Administrator  duly executed by the Holder hereof or such Holder's
attorney  duly  authorized  in  writing,  and  thereupon  one  or  more  new  Certificates  in  authorized
denominations  representing  a  like  aggregate  Fractional  Undivided  Interest  will  be  issued  to the
designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Securities  Administrator  may require  payment of a sum sufficient to cover any tax or
other governmental charge payable in connection therewith.  The Seller, the Master Servicer,  the Trustee,
the  Securities  Administrator  and any  agent of any of them may  treat  the  Person  in whose  name this
Certificate  is  registered  as the owner  hereof for all  purposes,  and none of the  Seller,  the Master
Servicer,  the Trustee, the Securities  Administrator or any such agent shall be affected by notice to the
contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Scheduled Principal Balance
of the  Mortgage  Loans at the time of any such  repurchase  is less than 10% of the Cut-off  Date Balance
for Loan Group II or (ii) the Depositor,  based upon an Opinion of Counsel  addressed to the Depositor and
the Trustee has  determined  that the REMIC status of any REMIC under the  Agreement has been lost or that
a  substantial  risk exists that such REMIC status will be lost for the  then-current  taxable  year.  The
exercise of such right will effect the early retirement of the Certificates.  In no event,  however,  will
the Trust Fund created by the  Agreement  continue  beyond the  expiration  of 21 years after the death of
certain persons identified in the Agreement.

                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Securities  Administrator  by manual  signature,  this  Certificate  shall not be  entitled to any benefit
under the Agreement, or be valid for any purpose.




--------------------------------------------------------------------------------




                  IN WITNESS  WHEREOF,  the  Securities  Administrator  has caused this  Certificate to be
duly executed.

Dated: March 30, 2007                                         WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              not in its  individual  capacity  but solely
                                                              as Securities Administrator


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This  is  one  of  the  Class  II-[1][2]A-[1][2][3]  Certificates  referred  to  in  the
within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual    capacity    but    solely   as
                                                              Securities Administrator

                                                              By:_________________________________________
                                                                                Authorized Signatory



                                                     ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:
                                                              ____________________________________________
                                                              Signature by or on behalf of assignor



                                                              ____________________________________________
                                                              Signature Guaranteed



                                              DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

                  This information is provided by    __________________,  the  assignee  named  above,  or
________________________, as its agent.




--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT A-9

                                 FORM OF CLASS II-X-[1][2][3] CERTIFICATE

                  SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "REGULAR  INTEREST"
IN A "REAL ESTATE  MORTGAGE  INVESTMENT  CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS
860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED  REPRESENTATIVE  OF THE DEPOSITORY
TRUST COMPANY TO THE  SECURITIES  ADMINISTRATOR  OR ITS AGENT FOR  REGISTRATION  OF TRANSFER,  EXCHANGE OR
PAYMENT,  AND ANY  CERTIFICATE  ISSUED  IS  REGISTERED  IN THE NAME OF CEDE & CO.  OR SUCH  OTHER  NAME AS
REQUESTED BY AN  AUTHORIZED  REPRESENTATIVE  OF THE  DEPOSITORY  TRUST  COMPANY AND ANY PAYMENT IS MADE TO
CEDE & CO.,  ANY  TRANSFER,  PLEDGE OR OTHER USE  HEREOF  FOR VALUE OR  OTHERWISE  BY OR TO ANY  PERSON IS
WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.



Certificate No.1                                           _______%

Class II-X-[1][2][3] Senior Interest

                                                           Aggregate Initial Notional Amount of this Certificate
Date of Pooling and Servicing Agreement and Cut-off Date:  as of the Cut-off Date:
March 1, 2007                                              $___________

                                                           Initial Notional Amount of this Certificate as of the
First Distribution Date:                                   Cut-off Date:
April 25, 2007                                             $___________

Master Servicer:                                           CUSIP: ____________
Wells Fargo Bank, National Association

Assumed Final Distribution Date:
April 25, 2037


                                          BEAR STEARNS ALT-A TRUST 2007-2
                                         MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2007-2

         evidencing a fractional  undivided interest in the distributions  allocable to the Class
         II-X-[1][2][3]  Certificates  with  respect to a Trust Fund  consisting  primarily  of a
         pool of adjustable  interest rate mortgage  loans secured by first liens on  one-to-four
         family residential properties and sold by STRUCTURED ASSET MORTGAGE INVESTMENTS II INC

                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or interest in Structured  Asset Mortgage  Investments II Inc. ("SAMI II"), the
Master  Servicer,  the  Securities  Administrator  or the  Trustee  referred  to  below  or  any of  their
affiliates  or any  other  person.  Neither  this  Certificate  nor  the  underlying  Mortgage  Loans  are
guaranteed  or insured by any  governmental  entity or by SAMI II, the  Master  Servicer,  the  Securities
Administrator or the Trustee or any of their  affiliates or any other person.  None of SAMI II, the Master
Servicer,  the Securities  Administrator,  the Trustee or any of their affiliates will have any obligation
with  respect  to any  certificate  or  other  obligation  secured  by or  payable  from  payments  on the
Certificates.

                  This  certifies  that Cede & Co. is the  registered  owner of the  Fractional  Undivided
Interest  evidenced hereby in the beneficial  ownership interest of Certificates of the same Class as this
Certificate in a trust (the "Trust Fund")  primarily  consisting of conventional  adjustable rate mortgage
loans secured by first liens on one- to four- family residential properties  (collectively,  the "Mortgage
Loans") sold by SAMI II. The  Mortgage  Loans were sold by EMC  Mortgage  Corporation  ("EMC") to SAMI II.
Wells Fargo Bank,  National  Association ("Wells Fargo") will act as master servicer of the Mortgage Loans
(the "Master  Servicer,"  which term  includes any  successors  thereto  under the  Agreement  referred to
below).  The Trust Fund was  created  pursuant  to the Pooling  and  Servicing  Agreement  dated as of the
Cut-off Date specified above (the  "Agreement"),  among SAMI II, as depositor (the  "Seller"),  the Master
Servicer,  Wells  Fargo,  as  securities  administrator  (the  "Securities  Administrator"),  EMC Mortgage
Corporation  and  Citibank,  N.A.,  as trustee  (the  "Trustee"),  a summary  of certain of the  pertinent
provisions  of which is set forth  hereafter.  To the extent not defined  herein,  capitalized  terms used
herein shall have the meaning  ascribed to them in the Agreement.  This Certificate is issued under and is
subject to the terms,  provisions and conditions of the Agreement,  to which  Agreement the Holder of this
Certificate by virtue of its acceptance hereof assents and by which such Holder is bound.

                  Interest on this  Certificate  will  accrue  during the period  from and  including  the
preceding  Distribution  Date (as  hereinafter  defined) (or in the case of the first  Distribution  Date,
from  the  Closing  Date)  to and  including  the  day  prior  to the  current  Distribution  Date  on the
Certificate  Principal  Balance hereof at a per annum rate equal to the Pass-Through Rate set forth in the
Agreement.  The Securities  Administrator  will distribute on the 25th day of each month, or, if such 25th
day is not a Business  Day,  the  immediately  following  Business  Day  (each,  a  "Distribution  Date"),
commencing on the first  Distribution  Date specified  above, to the Person in whose name this Certificate
is  registered at the close of business on the last  Business Day of the month  immediately  preceding the
month of such  Distribution  Date,  an amount equal to the product of the  Fractional  Undivided  Interest
evidenced by this  Certificate  and the amount (of  interest,  if any) required to be  distributed  to the
Holders of  Certificates of the same Class as this  Certificate.  The Assumed Final  Distribution  Date is
the Distribution  Date in the month following the latest scheduled  maturity date of any Mortgage Loan and
is not likely to be the date on which the  Certificate  Principal  Balance  of this Class of  Certificates
will be reduced to zero.

                  Distributions  on this  Certificate  will be made  by the  Securities  Administrator  by
check mailed to the address of the Person  entitled  thereto as such name and address  shall appear on the
Certificate  Register or, if such Person so requests by notifying the Securities  Administrator in writing
as specified in the Agreement,  by wire transfer.  Notwithstanding  the above,  the final  distribution on
this  Certificate  will be made after due notice by the Securities  Administrator  of the pendency of such
distribution  and only  upon  presentation  and  surrender  of this  Certificate  at the  office or agency
appointed by the  Securities  Administrator  for that purpose and  designated in such notice.  The initial
Notional Amount of this Certificate is set forth above.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  "Certificates").  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely to the Trust Fund for payment  hereunder  and that  neither the  Securities  Administrator  nor the
Trustee  is  liable to the  Certificateholders  for any  amount  payable  under  this  Certificate  or the
Agreement  or,  except  as  expressly  provided  in the  Agreement,  subject  to any  liability  under the
Agreement.

                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee and the Securities Administrator.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof  and of the  Servicing  Agreements  and the  modification  of the  rights and  obligations  of the
Seller,  the  Master  Servicer,  the  Securities  Administrator  and the  Trustee  and the  rights  of the
Certificateholders  under the Agreement  from time to time by EMC, the Seller,  the Master  Servicer,  the
Securities  Administrator and the Trustee,  and (ii) the amendment thereof and of the Servicing Agreements
by the Master  Servicer  and the  Trustee  with the  consent of the  Holders of  Certificates,  evidencing
Fractional  Undivided  Interests  aggregating  not less than 51% of the Trust Fund (or in  certain  cases,
Holders of  Certificates  of affected  Classes  evidencing  such  percentage of the  Fractional  Undivided
Interests  thereof).  Any such consent by the Holder of this  Certificate  shall be conclusive and binding
on such Holder and upon all future  Holders of this  Certificate  and of any  Certificate  issued upon the
transfer  hereof or in lieu hereof whether or not notation of such consent is made upon this  Certificate.
The Agreement  also permits the  amendment  thereof and of the  Servicing  Agreements  in certain  limited
circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate is  registrable  with the  Securities  Administrator  upon surrender of this
Certificate  for  registration  of  transfer  at the  offices or  agencies  maintained  by the  Securities
Administrator for such purposes,  duly endorsed by, or accompanied by a written  instrument of transfer in
form  satisfactory  to the  Securities  Administrator  duly executed by the Holder hereof or such Holder's
attorney  duly  authorized  in  writing,  and  thereupon  one  or  more  new  Certificates  in  authorized
denominations  representing  a  like  aggregate  Fractional  Undivided  Interest  will  be  issued  to the
designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Securities  Administrator  may require  payment of a sum sufficient to cover any tax or
other governmental charge payable in connection therewith.  The Seller, the Master Servicer,  the Trustee,
the  Securities  Administrator  and any  agent of any of them may  treat  the  Person  in whose  name this
Certificate  is  registered  as the owner  hereof for all  purposes,  and none of the  Seller,  the Master
Servicer,  the Trustee, the Securities  Administrator or any such agent shall be affected by notice to the
contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Scheduled Principal Balance
of the  Mortgage  Loans at the time of any such  repurchase  is less than 10% of the Cut-off  Date Balance
for Loan Group II or (ii) the Depositor,  based upon an Opinion of Counsel  addressed to the Depositor and
the Trustee has  determined  that the REMIC status of any REMIC under the  Agreement has been lost or that
a  substantial  risk exists that such REMIC status will be lost for the  then-current  taxable  year.  The
exercise of such right will effect the early retirement of the Certificates.  In no event,  however,  will
the Trust Fund created by the  Agreement  continue  beyond the  expiration  of 21 years after the death of
certain persons identified in the Agreement.


                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Securities  Administrator  by manual  signature,  this  Certificate  shall not be  entitled to any benefit
under the Agreement, or be valid for any purpose.




--------------------------------------------------------------------------------




                  IN WITNESS  WHEREOF,  the  Securities  Administrator  has caused this  Certificate to be
duly executed.


Dated: March 30, 2007                                         WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              not in its  individual  capacity  but solely
                                                              as Securities Administrator


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                           CERTIFICATE OF AUTHENTICATION

                  This   is  one  of  the   Class   II-X-[1][2][3]   Certificates   referred   to  in  the
within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual    capacity    but    solely   as
                                                              Securities Administrator

                                                              By:_________________________________________
                                                                                Authorized Signatory



                                                ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:
                                                              ____________________________________________
                                                              Signature by or on behalf of assignor



                                                              _____________________________________________
                                                              Signature Guaranteed



                                             DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

This information is provided by     __________________, the assignee named above, or
________________________, as its agent.




--------------------------------------------------------------------------------




                                                                                                                       EXHIBIT A-10

                                    FORM OF CLASS II-BX-1 CERTIFICATE

                  SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "REGULAR  INTEREST"
IN A "REAL ESTATE  MORTGAGE  INVESTMENT  CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS
860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED  REPRESENTATIVE  OF THE DEPOSITORY
TRUST COMPANY TO THE  SECURITIES  ADMINISTRATOR  OR ITS AGENT FOR  REGISTRATION  OF TRANSFER,  EXCHANGE OR
PAYMENT,  AND ANY  CERTIFICATE  ISSUED  IS  REGISTERED  IN THE NAME OF CEDE & CO.  OR SUCH  OTHER  NAME AS
REQUESTED BY AN  AUTHORIZED  REPRESENTATIVE  OF THE  DEPOSITORY  TRUST  COMPANY AND ANY PAYMENT IS MADE TO
CEDE & CO.,  ANY  TRANSFER,  PLEDGE OR OTHER USE  HEREOF  FOR VALUE OR  OTHERWISE  BY OR TO ANY  PERSON IS
WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.



Certificate No.1                                           _______%

Class II-BX-1 Subordinate

                                                           Aggregate Initial Notional Amount of this Certificate
Date of Pooling and Servicing Agreement and Cut-off Date:  as of the Cut-off Date:
March 1, 2007                                              $___________

                                                           Initial Notional Amount of this Certificate as of the
First Distribution Date:                                   Cut-off Date:
April 25, 2007                                             $___________

Master Servicer:                                           CUSIP: ____________
Wells Fargo Bank, National Association

Assumed Final Distribution Date:
April 25, 2037


                                          BEAR STEARNS ALT-A TRUST 2007-2
                                         MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2007-2

         evidencing a fractional  undivided interest in the distributions  allocable to the Class
         II-BX-1  Certificates  with  respect to a Trust Fund  consisting  primarily of a pool of
         adjustable  interest rate mortgage  loans secured by first liens on  one-to-four  family
         residential properties and sold by STRUCTURED ASSET MORTGAGE INVESTMENTS II INC

                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or interest in Structured  Asset Mortgage  Investments II Inc. ("SAMI II"), the
Master  Servicer,  the  Securities  Administrator  or the  Trustee  referred  to  below  or  any of  their
affiliates  or any  other  person.  Neither  this  Certificate  nor  the  underlying  Mortgage  Loans  are
guaranteed  or insured by any  governmental  entity or by SAMI II, the  Master  Servicer,  the  Securities
Administrator or the Trustee or any of their  affiliates or any other person.  None of SAMI II, the Master
Servicer,  the Securities  Administrator,  the Trustee or any of their affiliates will have any obligation
with  respect  to any  certificate  or  other  obligation  secured  by or  payable  from  payments  on the
Certificates.

                  This  certifies  that Cede & Co. is the  registered  owner of the  Fractional  Undivided
Interest  evidenced hereby in the beneficial  ownership interest of Certificates of the same Class as this
Certificate in a trust (the "Trust Fund")  primarily  consisting of conventional  adjustable rate mortgage
loans secured by first liens on one- to four- family residential properties  (collectively,  the "Mortgage
Loans") sold by SAMI II. The  Mortgage  Loans were sold by EMC  Mortgage  Corporation  ("EMC") to SAMI II.
Wells Fargo Bank,  National  Association ("Wells Fargo") will act as master servicer of the Mortgage Loans
(the "Master  Servicer,"  which term  includes any  successors  thereto  under the  Agreement  referred to
below).  The Trust Fund was  created  pursuant  to the Pooling  and  Servicing  Agreement  dated as of the
Cut-off Date specified above (the  "Agreement"),  among SAMI II, as depositor (the  "Seller"),  the Master
Servicer,  Wells  Fargo,  as  securities  administrator  (the  "Securities  Administrator"),  EMC Mortgage
Corporation  and  Citibank,  N.A.,  as trustee  (the  "Trustee"),  a summary  of certain of the  pertinent
provisions  of which is set forth  hereafter.  To the extent not defined  herein,  capitalized  terms used
herein shall have the meaning  ascribed to them in the Agreement.  This Certificate is issued under and is
subject to the terms,  provisions and conditions of the Agreement,  to which  Agreement the Holder of this
Certificate by virtue of its acceptance hereof assents and by which such Holder is bound.

                  Interest on this  Certificate  will  accrue  during the period  from and  including  the
preceding  Distribution  Date (as  hereinafter  defined) (or in the case of the first  Distribution  Date,
from  the  Closing  Date)  to and  including  the  day  prior  to the  current  Distribution  Date  on the
Certificate  Principal  Balance hereof at a per annum rate equal to the Pass-Through Rate set forth in the
Agreement.  The Securities  Administrator  will distribute on the 25th day of each month, or, if such 25th
day is not a Business  Day,  the  immediately  following  Business  Day  (each,  a  "Distribution  Date"),
commencing on the first  Distribution  Date specified  above, to the Person in whose name this Certificate
is  registered at the close of business on the last  Business Day of the month  immediately  preceding the
month of such  Distribution  Date,  an amount equal to the product of the  Fractional  Undivided  Interest
evidenced by this  Certificate  and the amount (of  interest,  if any) required to be  distributed  to the
Holders of  Certificates of the same Class as this  Certificate.  The Assumed Final  Distribution  Date is
the Distribution  Date in the month following the latest scheduled  maturity date of any Mortgage Loan and
is not likely to be the date on which the  Certificate  Principal  Balance  of this Class of  Certificates
will be reduced to zero.

                  Distributions  on this  Certificate  will be made  by the  Securities  Administrator  by
check mailed to the address of the Person  entitled  thereto as such name and address  shall appear on the
Certificate  Register or, if such Person so requests by notifying the Securities  Administrator in writing
as specified in the Agreement,  by wire transfer.  Notwithstanding  the above,  the final  distribution on
this  Certificate  will be made after due notice by the Securities  Administrator  of the pendency of such
distribution  and only  upon  presentation  and  surrender  of this  Certificate  at the  office or agency
appointed by the  Securities  Administrator  for that purpose and  designated in such notice.  The initial
Notional Amount of this Certificate is set forth above.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  "Certificates").  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely to the Trust Fund for payment  hereunder  and that  neither the  Securities  Administrator  nor the
Trustee  is  liable to the  Certificateholders  for any  amount  payable  under  this  Certificate  or the
Agreement  or,  except  as  expressly  provided  in the  Agreement,  subject  to any  liability  under the
Agreement.

                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee and the Securities Administrator.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof  and of the  Servicing  Agreements  and the  modification  of the  rights and  obligations  of the
Seller,  the  Master  Servicer,  the  Securities  Administrator  and the  Trustee  and the  rights  of the
Certificateholders  under the Agreement  from time to time by EMC, the Seller,  the Master  Servicer,  the
Securities  Administrator and the Trustee,  and (ii) the amendment thereof and of the Servicing Agreements
by the Master  Servicer  and the  Trustee  with the  consent of the  Holders of  Certificates,  evidencing
Fractional  Undivided  Interests  aggregating  not less than 51% of the Trust Fund (or in  certain  cases,
Holders of  Certificates  of affected  Classes  evidencing  such  percentage of the  Fractional  Undivided
Interests  thereof).  Any such consent by the Holder of this  Certificate  shall be conclusive and binding
on such Holder and upon all future  Holders of this  Certificate  and of any  Certificate  issued upon the
transfer  hereof or in lieu hereof whether or not notation of such consent is made upon this  Certificate.
The Agreement  also permits the  amendment  thereof and of the  Servicing  Agreements  in certain  limited
circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate is  registrable  with the  Securities  Administrator  upon surrender of this
Certificate  for  registration  of  transfer  at the  offices or  agencies  maintained  by the  Securities
Administrator for such purposes,  duly endorsed by, or accompanied by a written  instrument of transfer in
form  satisfactory  to the  Securities  Administrator  duly executed by the Holder hereof or such Holder's
attorney  duly  authorized  in  writing,  and  thereupon  one  or  more  new  Certificates  in  authorized
denominations  representing  a  like  aggregate  Fractional  Undivided  Interest  will  be  issued  to the
designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Securities  Administrator  may require  payment of a sum sufficient to cover any tax or
other governmental charge payable in connection therewith.  The Seller, the Master Servicer,  the Trustee,
the  Securities  Administrator  and any  agent of any of them may  treat  the  Person  in whose  name this
Certificate  is  registered  as the owner  hereof for all  purposes,  and none of the  Seller,  the Master
Servicer,  the Trustee, the Securities  Administrator or any such agent shall be affected by notice to the
contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Scheduled Principal Balance
of the  Mortgage  Loans at the time of any such  repurchase  is less than 10% of the Cut-off  Date Balance
for Loan Group II or (ii) the Depositor,  based upon an Opinion of Counsel  addressed to the Depositor and
the Trustee has  determined  that the REMIC status of any REMIC under the  Agreement has been lost or that
a  substantial  risk exists that such REMIC status will be lost for the  then-current  taxable  year.  The
exercise of such right will effect the early retirement of the Certificates.  In no event,  however,  will
the Trust Fund created by the  Agreement  continue  beyond the  expiration  of 21 years after the death of
certain persons identified in the Agreement.

                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Securities  Administrator  by manual  signature,  this  Certificate  shall not be  entitled to any benefit
under the Agreement, or be valid for any purpose.




--------------------------------------------------------------------------------




                  IN WITNESS  WHEREOF,  the  Securities  Administrator  has caused this  Certificate to be
duly executed.


Dated: March 30, 2007                                         WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              not in its  individual  capacity  but solely
                                                              as Securities Administrator


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                           CERTIFICATE OF AUTHENTICATION

                  This  is one of the  Class  II-BX-1  Certificates  referred  to in the  within-mentioned
Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual    capacity    but    solely   as
                                                              Securities Administrator

                                                              By:_________________________________________
                                                                                Authorized Signatory



                                                ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:
                                                              ____________________________________________
                                                              Signature by or on behalf of assignor



                                                              ____________________________________________
                                                              Signature Guaranteed



                                             DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

This information is provided by     __________________, the assignee named above, or
________________________, as its agent.




--------------------------------------------------------------------------------




                                                                                                                       EXHIBIT A-11

                                 FORM OF CLASS II-B-[1][2][3] CERTIFICATE

                  THIS  CERTIFICATE IS  SUBORDINATED  IN RIGHT OF PAYMENT TO THE CLASS II-A  CERTIFICATES,
[CLASS II-B-1] [AND] [CLASS II-B-2] CERTIFICATES AS DESCRIBED IN THE AGREEMENT (AS DEFINED BELOW).

                  SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "REGULAR  INTEREST"
IN A "REAL ESTATE  MORTGAGE  INVESTMENT  CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS
860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  THE  CERTIFICATE  PRINCIPAL  BALANCE  OF  THIS  CERTIFICATE  WILL  BE  DECREASED  BY THE
PRINCIPAL   PAYMENTS  HEREON  AND  REALIZED  LOSSES  ALLOCABLE  HERETO  AS  DESCRIBED  IN  THE  AGREEMENT.
ACCORDINGLY,  FOLLOWING THE INITIAL ISSUANCE OF THE  CERTIFICATES,  THE CERTIFICATE  PRINCIPAL  BALANCE OF
THIS CERTIFICATE WILL BE DIFFERENT FROM THE  DENOMINATION  SHOWN BELOW.  ANYONE ACQUIRING THIS CERTIFICATE
MAY ASCERTAIN ITS CERTIFICATE PRINCIPAL BALANCE BY INQUIRY OF THE SECURITIES ADMINISTRATOR NAMED HEREIN.

                  UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED  REPRESENTATIVE  OF THE DEPOSITORY
TRUST COMPANY TO THE  SECURITIES  ADMINISTRATOR  OR ITS AGENT FOR  REGISTRATION  OF TRANSFER,  EXCHANGE OR
PAYMENT,  AND ANY  CERTIFICATE  ISSUED  IS  REGISTERED  IN THE NAME OF CEDE & CO.  OR SUCH  OTHER  NAME AS
REQUESTED BY AN  AUTHORIZED  REPRESENTATIVE  OF THE  DEPOSITORY  TRUST  COMPANY AND ANY PAYMENT IS MADE TO
CEDE & CO.,  ANY  TRANSFER,  PLEDGE OR OTHER USE  HEREOF  FOR VALUE OR  OTHERWISE  BY OR TO ANY  PERSON IS
WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

                  EACH  BENEFICIAL  OWNER OF A CLASS  II-B-[1][2][3]  CERTIFICATE OR ANY INTEREST  THEREIN
SHALL BE DEEMED TO HAVE  REPRESENTED,  BY VIRTUE OF ITS  ACQUISITION  OR  HOLDING OF THAT  CERTIFICATE  OR
INTEREST  THEREIN,  THAT EITHER (I) SUCH  CERTIFICATE IS RATED AT LEAST "BBB-" OR ITS EQUIVALENT BY FITCH,
S&P AND MOODY'S,  (II) IT IS NOT A PLAN SUBJECT TO TITLE I OF THE EMPLOYEE  RETIREMENT INCOME SECURITY
ACT OF 1974, AS AMENDED, OR SECTION 4975 OF THE CODE (EACH, "PLAN") OR INVESTING WITH "PLAN ASSETS" OF ANY
PLAN,  OR (III) (1) IT IS AN  INSURANCE  COMPANY,  (2) THE  SOURCE OF FUNDS  USED TO  ACQUIRE  OR HOLD THE
CERTIFICATE OR INTEREST THEREIN IS AN "INSURANCE COMPANY GENERAL ACCOUNT," AS SUCH TERM IS DEFINED IN U.S.
DEPARTMENT OF LABOR  PROHIBITED  TRANSACTION  CLASS EXEMPTION  ("PTCE")  95-60,  AND (3) THE CONDITIONS IN
SECTIONS I AND III OF PTCE 95-60 HAVE BEEN SATISFIED.



Certificate No.1                                           Variable Pass-Through Rate

Class II-B-[1][2][3] Subordinate

                                                           Aggregate Initial Certificate Principal Balance of this
Date of Pooling and Servicing Agreement and Cut-off Date:  Certificate as of the Cut-off Date:
March 1, 2007                                              $__________

First Distribution Date:                                   Initial Certificate Principal Balance of this
April 25, 2007                                             Certificate as of the Cut-off Date:   $__________

Master Servicer:                                           CUSIP: ___________
Wells Fargo Bank, National Association

Assumed Final Distribution Date:
April 25, 2037


                                           BEAR STEARNS ALT-A TRUST 2007-2
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                    SERIES 2007-2

         evidencing a fractional  undivided interest in the distributions  allocable to the Class
         II-B-[1][2][3]  Certificates  with  respect to a Trust Fund  consisting  primarily  of a
         pool of adjustable  interest rate mortgage  loans secured by first liens on  one-to-four
         family residential properties and sold by STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or interest in Structured  Asset Mortgage  Investments II Inc. ("SAMI II"), the
Master  Servicer,  the  Securities  Administrator  or the  Trustee  referred  to  below  or  any of  their
affiliates  or any  other  person.  Neither  this  Certificate  nor  the  underlying  Mortgage  Loans  are
guaranteed  or insured by any  governmental  entity or by SAMI II, the  Master  Servicer,  the  Securities
Administrator or the Trustee or any of their  affiliates or any other person.  None of SAMI II, the Master
Servicer,  the Securities  Administrator,  the Trustee or any of their affiliates will have any obligation
with  respect  to any  certificate  or  other  obligation  secured  by or  payable  from  payments  on the
Certificates.

                  This  certifies  that Cede & Co. is the  registered  owner of the  Fractional  Undivided
Interest  evidenced  hereby in the  beneficial  ownership  interest of  Certificates  of the same Class as
this  Certificate  in a trust (the "Trust Fund")  primarily  consisting of  conventional  adjustable  rate
mortgage loans secured by first liens on one- to four- family residential  properties  (collectively,  the
"Mortgage  Loans") sold by SAMI II. The Mortgage  Loans were sold by EMC Mortgage  Corporation  ("EMC") to
SAMI II.  Wells  Fargo Bank,  National  Association  ("Wells  Fargo")  will act as master  servicer of the
Mortgage  Loans (the "Master  Servicer,"  which term includes any  successors  thereto under the Agreement
referred to below).  The Trust Fund was created  pursuant to the Pooling and Servicing  Agreement dated as
of the Cut-off Date specified above (the  "Agreement"),  among SAMI II, as depositor (the  "Seller"),  the
Master Servicer, Wells Fargo, as securities administrator (the "Securities  Administrator"),  EMC Mortgage
Corporation  and  Citibank,  N.A.,  as trustee  (the  "Trustee"),  a summary  of certain of the  pertinent
provisions  of which is set forth  hereafter.  To the extent not defined  herein,  capitalized  terms used
herein shall have the meaning  ascribed to them in the Agreement.  This Certificate is issued under and is
subject to the terms,  provisions and conditions of the Agreement,  to which  Agreement the Holder of this
Certificate by virtue of its acceptance hereof assents and by which such Holder is bound.

                  Interest on this  Certificate  will  accrue  during the period  from and  including  the
preceding  Distribution  Date (as  hereinafter  defined) (or in the case of the first  Distribution  Date,
from  the  Closing  Date)  to and  including  the  day  prior  to the  current  Distribution  Date  on the
Certificate  Principal  Balance hereof at a per annum rate equal to the Pass-Through Rate set forth in the
Agreement.  The Securities  Administrator  will distribute on the 25th day of each month, or, if such 25th
day is not a Business  Day,  the  immediately  following  Business  Day  (each,  a  "Distribution  Date"),
commencing on the first  Distribution  Date specified  above, to the Person in whose name this Certificate
is  registered at the close of business on the last  Business Day of the month  immediately  preceding the
month of such  Distribution  Date,  an amount equal to the product of the  Fractional  Undivided  Interest
evidenced by this  Certificate  and the amount (of  interest,  if any) required to be  distributed  to the
Holders of  Certificates of the same Class as this  Certificate.  The Assumed Final  Distribution  Date is
the Distribution  Date in the month following the latest scheduled  maturity date of any Mortgage Loan and
is not likely to be the date on which the  Certificate  Principal  Balance  of this Class of  Certificates
will be reduced to zero.

                  Distributions  on this  Certificate  will be made  by the  Securities  Administrator  by
check mailed to the address of the Person  entitled  thereto as such name and address  shall appear on the
Certificate  Register or, if such Person so requests by notifying the Securities  Administrator in writing
as specified in the Agreement,  by wire transfer.  Notwithstanding  the above,  the final  distribution on
this  Certificate  will be made after due notice by the Securities  Administrator  of the pendency of such
distribution  and only  upon  presentation  and  surrender  of this  Certificate  at the  office or agency
appointed by the  Securities  Administrator  for that purpose and  designated in such notice.  The initial
Certificate  Principal  Balance of this Certificate is set forth above. The Certificate  Principal Balance
hereof will be reduced to the extent of  distributions  allocable  to  principal  hereon and any  Realized
Losses allocable hereto.

                  Each  beneficial  owner of a Class  II-B-[1][2][3]  Certificate or any interest  therein
shall be deemed to have  represented,  by virtue of its  acquisition  or  holding of that  Certificate  or
interest  therein,  that either (i) such  Certificate is rated at least "BBB-" or its equivalent by Fitch,
S&P  and  Moody's,  (ii) it is not a plan  subject to Title I of the  Employee  Retirement  Investment
Security Act of 1974,  as amended,  or Section 4975 of the Code (each,  a "Plan") or investing  with "plan
assets" of any Plan,  or (iii)(1) it is an insurance  company,  (2) the source of funds used to acquire or
hold the  Certificate  or interest  therein is an  "insurance  company  general  account," as such term is
defined in U.S.  Department of Labor Prohibited  Transaction  Class Exemption  ("PTCE") 95-60, and (3) the
conditions in Sections I and III of PTCE 95-60 have been satisfied.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  "Certificates").  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely to the Trust Fund for payment  hereunder  and that  neither the  Securities  Administrator  nor the
Trustee  is  liable to the  Certificateholders  for any  amount  payable  under  this  Certificate  or the
Agreement  or,  except  as  expressly  provided  in the  Agreement,  subject  to any  liability  under the
Agreement.

                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee and the Securities Administrator.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof  and of the  Servicing  Agreements  and the  modification  of the  rights and  obligations  of the
Seller,  the  Master  Servicer,  the  Securities  Administrator  and the  Trustee  and the  rights  of the
Certificateholders  under the Agreement  from time to time by EMC, the Seller,  the Master  Servicer,  the
Securities  Administrator and the Trustee,  and (ii) the amendment thereof and of the Servicing Agreements
by the Master  Servicer  and the  Trustee  with the  consent of the  Holders of  Certificates,  evidencing
Fractional  Undivided  Interests  aggregating  not less than 51% of the Trust Fund (or in  certain  cases,
Holders of  Certificates  of affected  Classes  evidencing  such  percentage of the  Fractional  Undivided
Interests  thereof).  Any such consent by the Holder of this  Certificate  shall be conclusive and binding
on such Holder and upon all future  Holders of this  Certificate  and of any  Certificate  issued upon the
transfer  hereof or in lieu hereof whether or not notation of such consent is made upon this  Certificate.
The Agreement  also permits the  amendment  thereof and of the  Servicing  Agreements  in certain  limited
circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate is  registrable  with the  Securities  Administrator  upon surrender of this
Certificate  for  registration  of  transfer  at the  offices or  agencies  maintained  by the  Securities
Administrator for such purposes,  duly endorsed by, or accompanied by a written  instrument of transfer in
form  satisfactory  to the  Securities  Administrator  duly executed by the Holder hereof or such Holder's
attorney  duly  authorized  in  writing,  and  thereupon  one  or  more  new  Certificates  in  authorized
denominations  representing  a  like  aggregate  Fractional  Undivided  Interest  will  be  issued  to the
designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Securities  Administrator  may require  payment of a sum sufficient to cover any tax or
other governmental charge payable in connection therewith.  The Seller, the Master Servicer,  the Trustee,
the  Securities  Administrator  and any  agent of any of them may  treat  the  Person  in whose  name this
Certificate  is  registered  as the owner  hereof for all  purposes,  and none of the  Seller,  the Master
Servicer,  the Trustee, the Securities  Administrator or any such agent shall be affected by notice to the
contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Scheduled Principal Balance
of the  Mortgage  Loans at the time of any such  repurchase  is less than 10% of the Cut-off  Date Balance
for Loan Group II or (ii) the Depositor,  based upon an Opinion of Counsel  addressed to the Depositor and
the Trustee has  determined  that the REMIC status of any REMIC under the  Agreement has been lost or that
a  substantial  risk exists that such REMIC status will be lost for the  then-current  taxable  year.  The
exercise of such right will effect the early retirement of the Certificates.  In no event,  however,  will
the Trust Fund created by the  Agreement  continue  beyond the  expiration  of 21 years after the death of
certain persons identified in the Agreement.

                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Securities  Administrator  by manual  signature,  this  Certificate  shall not be  entitled to any benefit
under the Agreement, or be valid for any purpose.




--------------------------------------------------------------------------------




                  IN WITNESS  WHEREOF,  the  Securities  Administrator  has caused this  Certificate to be
duly executed.

Dated: March 30, 2007                                         WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              not in its  individual  capacity  but solely
                                                              as Securities Administrator


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This   is  one  of  the   Class   II-B-[1][2][3]   Certificates   referred   to  in  the
within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual    capacity    but    solely   as
                                                              Securities Administrator

                                                              By:_________________________________________
                                                                                Authorized Signatory



                                                     ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:
                                                              ____________________________________________
                                                              Signature by or on behalf of assignor



                                                              ____________________________________________
                                                              Signature Guaranteed



                                              DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

                  This information is provided by    __________________,  the  assignee  named  above,  or
________________________, as its agent.




--------------------------------------------------------------------------------




                                                                                                                       EXHIBIT A-12

                                 FORM OF CLASS II-B-[4][5][6] CERTIFICATE

                  THIS  CERTIFICATE IS SUBORDINATED  IN RIGHT OF PAYMENT TO THE CLASS II-A,  CLASS II-B-1,
CLASS II-B-2,  CLASS II-B-3,  [CLASS II-B-4] AND [CLASS II-B-5] CERTIFICATES AS DESCRIBED IN THE AGREEMENT
(AS DEFINED BELOW).

                  SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "REGULAR  INTEREST"
IN A "REAL ESTATE  MORTGAGE  INVESTMENT  CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS
860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986 (THE "CODE").

                  THE  CERTIFICATE  PRINCIPAL  BALANCE  OF  THIS  CERTIFICATE  WILL  BE  DECREASED  BY THE
PRINCIPAL  PAYMENTS  HEREON.  ACCORDINGLY,  FOLLOWING  THE  INITIAL  ISSUANCE  OF  THE  CERTIFICATES,  THE
CERTIFICATE  PRINCIPAL  BALANCE OF THIS CERTIFICATE  WILL BE DIFFERENT FROM THE DENOMINATION  SHOWN BELOW.
ANYONE  ACQUIRING  THIS  CERTIFICATE  MAY ASCERTAIN ITS  CERTIFICATE  PRINCIPAL  BALANCE BY INQUIRY OF THE
SECURITIES ADMINISTRATOR NAMED HEREIN.

                  THIS  CERTIFICATE  HAS NOT BEEN AND WILL NOT BE REGISTERED  UNDER THE  SECURITIES ACT OF
1933, AS AMENDED (THE  "SECURITIES  ACT"),  OR UNDER ANY STATE  SECURITIES  LAWS.  THE HOLDER  HEREOF,  BY
PURCHASING THIS CERTIFICATE,  AGREES THAT THIS CERTIFICATE MAY BE REOFFERED,  RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED  ONLY IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE  LAWS AND ONLY (1) PURSUANT
TO RULE 144A UNDER THE SECURITIES ACT ("RULE 144A") TO A PERSON THAT THE HOLDER  REASONABLY  BELIEVES IS A
QUALIFIED  INSTITUTIONAL  BUYER WITHIN THE MEANING OF RULE 144A (A "QIB"),  PURCHASING FOR ITS OWN ACCOUNT
OR A QIB  PURCHASING  FOR THE  ACCOUNT  OF A QIB,  WHOM THE HOLDER HAS  INFORMED,  IN EACH CASE,  THAT THE
REOFFER,  RESALE,  PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OR (2) IN  CERTIFICATED
FORM TO AN "INSTITUTIONAL  ACCREDITED INVESTOR" WITHIN THE MEANING THEREOF IN RULE 501(a)(1),  (2), (3) or
(7) OF  REGULATION  D UNDER THE ACT OR ANY  ENTITY IN WHICH ALL OF THE  EQUITY  OWNERS  COME  WITHIN  SUCH
PARAGRAPHS  PURCHASING  NOT FOR  DISTRIBUTION  IN  VIOLATION  OF THE  SECURITIES  ACT,  SUBJECT TO (A) THE
RECEIPT BY THE SECURITIES  ADMINISTRATOR  OF A LETTER  SUBSTANTIALLY IN THE FORM PROVIDED IN THE AGREEMENT
AND (B) THE RECEIPT BY THE SECURITIES  ADMINISTRATOR  OF SUCH OTHER EVIDENCE  ACCEPTABLE TO THE SECURITIES
ADMINISTRATOR THAT SUCH REOFFER,  RESALE,  PLEDGE OR TRANSFER IS IN COMPLIANCE WITH THE SECURITIES ACT AND
OTHER  APPLICABLE  LAWS OR IN EACH CASE IN ACCORDANCE  WITH ALL APPLICABLE  SECURITIES  LAWS OF THE UNITED
STATES AND ANY OTHER APPLICABLE JURISDICTION.


                  THIS  CERTIFICATE  MAY NOT BE ACQUIRED  DIRECTLY OR  INDIRECTLY  BY, OR ON BEHALF OF, AN
EMPLOYEE  BENEFIT  PLAN OR  OTHER  RETIREMENT  ARRANGEMENT  THAT IS  SUBJECT  TO  TITLE I OF THE  EMPLOYEE
RETIREMENT  INCOME  SECURITY  ACT OF 1974,  AS AMENDED  ("ERISA"),  AND/OR  SECTION  4975 OF THE  INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE "CODE")  (EACH,  A "PLAN"),  OR BY A PERSON USING "PLAN ASSETS" OF A
PLAN,  UNLESS THE PROPOSED  TRANSFEREE  PROVIDES THE SECURITIES  ADMINISTRATOR  WITH AN OPINION OF COUNSEL
FOR THE BENEFIT OF THE TRUSTEE,  MASTER  SERVICER AND THE SECURITIES  ADMINISTRATOR  AND ON WHICH THEY MAY
RELY WHICH IS  SATISFACTORY  TO THE  SECURITIES  ADMINISTRATOR  THAT THE PURCHASE OF THIS  CERTIFICATE  IS
PERMISSIBLE  UNDER  APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT  PROHIBITED  TRANSACTION
UNDER  SECTION  406 OF ERISA OR SECTION  4975 OF THE CODE AND WILL NOT SUBJECT  THE MASTER  SERVICER,  THE
TRUSTEE OR THE SECURITIES  ADMINISTRATOR  TO ANY  OBLIGATION OR LIABILITY IN ADDITION TO THOSE  UNDERTAKEN
IN THE AGREEMENT.



Certificate No.1                                           Variable Pass-Through Rate

Class II-B-[4][5][6] Subordinate

                                                           Aggregate Initial Certificate Principal Balance of this
Date of Pooling and Servicing Agreement and Cut-off Date:  Certificate as of the Cut-off Date:
March 1, 2007                                              $__________

                                                           Initial Certificate Principal Balance of this
First Distribution Date:                                   Certificate as of the Cut-off Date:
April 25, 2007                                             $__________

Master Servicer:                                           CUSIP: ____________
Wells Fargo Bank, National Association

Assumed Final Distribution Date:
April 25, 2037


                                          BEAR STEARNS ALT-A TRUST 2007-2
                                         MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2007-2

         evidencing a fractional  undivided interest in the distributions  allocable to the Class
         II-B-[4][5][6]  Certificates  with  respect to a Trust Fund  consisting  primarily  of a
         pool of adjustable  interest rate mortgage  loans secured by first liens on  one-to-four
         family residential properties and sold by STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or interest in Structured  Asset Mortgage  Investments II Inc. ("SAMI II"), the
Master  Servicer,  the  Securities  Administrator  or the  Trustee  referred  to  below  or  any of  their
affiliates  or any  other  person.  Neither  this  Certificate  nor  the  underlying  Mortgage  Loans  are
guaranteed  or insured by any  governmental  entity or by SAMI II, the  Master  Servicer,  the  Securities
Administrator or the Trustee or any of their  affiliates or any other person.  None of SAMI II, the Master
Servicer,  the Securities  Administrator,  the Trustee or any of their affiliates will have any obligation
with  respect  to any  certificate  or  other  obligation  secured  by or  payable  from  payments  on the
Certificates.

                  This  certifies  that Bear,  Stearns  Securities  Corp. is the  registered  owner of the
Fractional  Undivided  Interest  evidenced hereby in the beneficial  ownership interest of Certificates of
the same Class as this  Certificate  in a trust (the "Trust Fund")  primarily  consisting of  conventional
adjustable  rate  mortgage  loans  secured by first liens on one- to four- family  residential  properties
(collectively,  the  "Mortgage  Loans")  sold by SAMI II. The  Mortgage  Loans  were sold by EMC  Mortgage
Corporation  ("EMC") to SAMI II.  Wells Fargo  Bank,  National  Association  ("Wells  Fargo")  will act as
master servicer of the Mortgage Loans (the "Master  Servicer," which term includes any successors  thereto
under the Agreement  referred to below).  The Trust Fund was created pursuant to the Pooling and Servicing
Agreement  dated as of the Cut-off Date  specified  above (the  "Agreement"),  among SAMI II, as depositor
(the  "Seller"),   the  Master  Servicer,  Wells  Fargo,  as  securities  administrator  (the  "Securities
Administrator"),  EMC Mortgage  Corporation and Citibank,  N.A., as trustee (the "Trustee"),  a summary of
certain of the pertinent  provisions of which is set forth  hereafter.  To the extent not defined  herein,
capitalized  terms used herein shall have the meaning ascribed to them in the Agreement.  This Certificate
is issued  under and is  subject  to the terms,  provisions  and  conditions  of the  Agreement,  to which
Agreement the Holder of this  Certificate  by virtue of its  acceptance  hereof  assents and by which such
Holder is bound.

                  The  Securities  Administrator  will  distribute  on the 25th day of each month,  or, if
such 25th day is not a Business  Day,  the  immediately  following  Business  Day (each,  a  "Distribution
Date"),  commencing  on the first  Distribution  Date  specified  above,  to the Person in whose name this
Certificate  is  registered  at the close of business on the last  Business  Day of the month  immediately
preceding  the  month of such  Distribution  Date,  an  amount  equal  to the  product  of the  Fractional
Undivided  Interest  evidenced by this  Certificate  and the amount (of  interest,  if any) required to be
distributed  to the Holders of  Certificates  of the same Class as this  Certificate.  The  Assumed  Final
Distribution  Date is the Distribution  Date in the month following the latest scheduled  maturity date of
any  Mortgage  Loan and is not likely to be the date on which the  Certificate  Principal  Balance of this
Class of Certificates will be reduced to zero.

                  Distributions  on this  Certificate  will be made  by the  Securities  Administrator  by
check mailed to the address of the Person  entitled  thereto as such name and address  shall appear on the
Certificate  Register or, if such Person so requests by notifying the Securities  Administrator in writing
as specified in the Agreement,  by wire transfer.  Notwithstanding  the above,  the final  distribution on
this  Certificate  will be made after due notice by the Securities  Administrator  of the pendency of such
distribution  and only  upon  presentation  and  surrender  of this  Certificate  at the  office or agency
appointed by the  Securities  Administrator  for that purpose and  designated in such notice.  The initial
Certificate  Principal  Balance of this Certificate is set forth above. The Certificate  Principal Balance
hereof will be reduced to the extent of distributions allocable to principal hereon.

                  No transfer of this  Certificate  shall be made unless the transfer is made  pursuant to
an effective  registration  statement  under the Securities Act of 1933, as amended (the "1933 Act"),  and
an effective  registration  or  qualification  under  applicable  state  securities  laws, or is made in a
transaction that does not require such  registration or  qualification.  In the event that such a transfer
of this  Certificate is to be made without  registration or  qualification,  the Securities  Administrator
shall  require  receipt of (i) if such transfer is  purportedly  being made (a) in reliance upon Rule 144A
under the 1933 Act or (b) to a  transferee  that is an  "Institutional  Accredited  Investor"  within  the
meaning of Rule  501(a)(1),  (2), (3) or (7) of  Regulation D under the 1933 Act,  written  certifications
from the Holder of the  Certificate  desiring to effect the transfer,  and from such Holder's  prospective
transferee,  substantially  in the forms  attached to the Agreement as Exhibit F-1 or F-2, as  applicable,
and (ii) if requested  by the  Securities  Administrator,  an Opinion of Counsel  satisfactory  to it that
such transfer may be made without such  registration or qualification  (which Opinion of Counsel shall not
be an expense  of the Trust Fund or of the  Seller,  the  Trustee,  the  Securities  Administrator  or the
Master  Servicer  in  their  respective   capacities  as  such),  together  with  copies  of  the  written
certification(s)  of the Holder of the  Certificate  desiring to effect the transfer  and/or such Holder's
prospective  transferee  upon which such Opinion of Counsel is based.  None of the Seller,  the Securities
Administrator  or the Trustee is obligated to register or qualify the Class of  Certificates  specified on
the face  hereof  under the 1933 Act or any  other  securities  law or to take any  action  not  otherwise
required  under the  Agreement  to permit  the  transfer  of such  Certificates  without  registration  or
qualification.  Any  Holder  desiring  to effect a  transfer  of this  Certificate  shall be  required  to
indemnify  the Trustee,  the  Securities  Administrator,  the Seller and the Master  Servicer  against any
liability  that may  result  if the  transfer  is not so  exempt  or is not made in  accordance  with such
federal and state laws.

                  No  transfer  of  this  Class  II-B-[4][5][6]   Certificate  will  be  made  unless  the
Securities  Administrator  has  received  either (i) Opinion of Counsel  for the  benefit of the  Trustee,
Master  Servicer and the Securities  Administrator  and which they may rely which is  satisfactory  to the
Securities  Administrator  that the purchase of this certificate is permissible  under local law, will not
constitute or result in a non-exempt  prohibited  transaction under Section 406 of the Employee Retirement
Income  Security Act of 1974,  as amended  ("ERISA"),  or Section 4975 of the Internal  Revenue  Code,  as
amended  (the  "Code"),  and  will  not  subject  the  Master  Servicer,  the  Trustee  or the  Securities
Administrator  to any  obligation or liability in addition to those  undertaken in the Agreement or (ii) a
representation  letter  stating that the  transferee  is not acquiring  directly or  indirectly  by, or on
behalf of, an employee  benefit plan or other  retirement  arrangement that is subject to Title I of ERISA
and/or Section 4975 of the Code (each, a "Plan"), or by a person using "plan assets" of a Plan.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  "Certificates").  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely to the Trust Fund for payment  hereunder  and that  neither the  Securities  Administrator  nor the
Trustee  is  liable to the  Certificateholders  for any  amount  payable  under  this  Certificate  or the
Agreement  or,  except  as  expressly  provided  in the  Agreement,  subject  to any  liability  under the
Agreement.

                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee and the Securities Administrator.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof and of the Servicing  Agreement and the  modification of the rights and obligations of the Seller,
the  Master   Servicer,   the   Securities   Administrator   and  the   Trustee  and  the  rights  of  the
Certificateholders  under the Agreement  from time to time by EMC, the Seller,  the Master  Servicer,  the
Securities  Administrator and the Trustee,  and (ii) the amendment thereof and of the Servicing  Agreement
by the Master  Servicer  and the  Trustee  with the  consent of the  Holders of  Certificates,  evidencing
Fractional  Undivided  Interests  aggregating  not less than 51% of the Trust Fund (or in  certain  cases,
Holders of  Certificates  of affected  Classes  evidencing  such  percentage of the  Fractional  Undivided
Interests  thereof).  Any such consent by the Holder of this  Certificate  shall be conclusive and binding
on such Holder and upon all future  Holders of this  Certificate  and of any  Certificate  issued upon the
transfer  hereof or in lieu hereof whether or not notation of such consent is made upon this  Certificate.
The  Agreement  also permits the  amendment  thereof and of the  Servicing  Agreement  in certain  limited
circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate is  registrable  with the  Securities  Administrator  upon surrender of this
Certificate  for  registration  of  transfer  at the  offices or  agencies  maintained  by the  Securities
Administrator for such purposes,  duly endorsed by, or accompanied by a written  instrument of transfer in
form  satisfactory  to the  Securities  Administrator  duly executed by the Holder hereof or such Holder's
attorney  duly  authorized  in  writing,  and  thereupon  one  or  more  new  Certificates  in  authorized
denominations  representing  a  like  aggregate  Fractional  Undivided  Interest  will  be  issued  to the
designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Securities  Administrator  may require  payment of a sum sufficient to cover any tax or
other governmental charge payable in connection therewith.  The Seller, the Master Servicer,  the Trustee,
the  Securities  Administrator  and any  agent of any of them may  treat  the  Person  in whose  name this
Certificate  is  registered  as the owner  hereof for all  purposes,  and none of the  Seller,  the Master
Servicer,  the Trustee, the Securities  Administrator or any such agent shall be affected by notice to the
contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Scheduled Principal Balance
of the  Mortgage  Loans at the time of any such  repurchase  is less than 10% of the Cut-off  Date Balance
for Loan Group II or (ii) the Depositor,  based upon an Opinion of Counsel  addressed to the Depositor and
the Trustee has  determined  that the REMIC status of any REMIC under the  Agreement has been lost or that
a  substantial  risk exists that such REMIC status will be lost for the  then-current  taxable  year.  The
exercise of such right will effect the early retirement of the Certificates.  In no event,  however,  will
the Trust Fund created by the  Agreement  continue  beyond the  expiration  of 21 years after the death of
certain persons identified in the Agreement.

                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Securities  Administrator  by manual  signature,  this  Certificate  shall not be  entitled to any benefit
under the Agreement, or be valid for any purpose.




--------------------------------------------------------------------------------




                  IN WITNESS  WHEREOF,  the  Securities  Administrator  has caused this  Certificate to be
duly executed.

Dated: March 30, 2007                                         WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Not in its  individual  capacity  but solely
                                                              as Securities Administrator


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                           CERTIFICATE OF AUTHENTICATION

                  This   is  one  of  the   Class   II-B-[4][5][6]   Certificates   referred   to  in  the
within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual    capacity    but    solely   as
                                                              Securities Administrator


                                                              By:_________________________________________
                                                                                Authorized Signatory



                                                    ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:
                                                              ____________________________________________
                                                              Signature by or on behalf of assignor



                                                              ____________________________________________
                                                              Signature Guaranteed



                                             DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

                  This information is provided by    __________________,  the  assignee  named  above,  or
________________________, as its agent.




--------------------------------------------------------------------------------




                                                                                                                       EXHIBIT A-13

                                     FORM OF CLASS II-XP CERTIFICATE

                  THIS  CERTIFICATE  HAS NOT BEEN AND WILL NOT BE REGISTERED  UNDER THE  SECURITIES ACT OF
1933, AS AMENDED (THE  "SECURITIES  ACT"),  OR UNDER ANY STATE  SECURITIES  LAWS.  THE HOLDER  HEREOF,  BY
PURCHASING THIS CERTIFICATE,  AGREES THAT THIS CERTIFICATE MAY BE REOFFERED,  RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED  ONLY IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE  LAWS AND ONLY (1) PURSUANT
TO RULE 144A UNDER THE SECURITIES ACT ("RULE 144A") TO A PERSON THAT THE HOLDER  REASONABLY  BELIEVES IS A
QUALIFIED  INSTITUTIONAL  BUYER WITHIN THE MEANING OF RULE 144A (A "QIB"),  PURCHASING FOR ITS OWN ACCOUNT
OR A QIB  PURCHASING  FOR THE  ACCOUNT  OF A QIB,  WHOM THE HOLDER HAS  INFORMED,  IN EACH CASE,  THAT THE
REOFFER,  RESALE,  PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OR (2) IN  CERTIFICATED
FORM TO AN "INSTITUTIONAL  ACCREDITED INVESTOR" WITHIN THE MEANING THEREOF IN RULE 501(a)(1),  (2), (3) or
(7) OF  REGULATION  D UNDER THE ACT OR ANY  ENTITY IN WHICH ALL OF THE  EQUITY  OWNERS  COME  WITHIN  SUCH
PARAGRAPHS  PURCHASING  NOT FOR  DISTRIBUTION  IN  VIOLATION  OF THE  SECURITIES  ACT,  SUBJECT TO (A) THE
RECEIPT BY THE SECURITIES  ADMINISTRATOR  OF A LETTER  SUBSTANTIALLY IN THE FORM PROVIDED IN THE AGREEMENT
AND (B) THE RECEIPT BY THE SECURITIES  ADMINISTRATOR  OF SUCH OTHER EVIDENCE  ACCEPTABLE TO THE SECURITIES
ADMINISTRATOR THAT SUCH REOFFER,  RESALE,  PLEDGE OR TRANSFER IS IN COMPLIANCE WITH THE SECURITIES ACT AND
OTHER  APPLICABLE  LAWS OR IN EACH CASE IN ACCORDANCE  WITH ALL APPLICABLE  SECURITIES  LAWS OF THE UNITED
STATES AND ANY OTHER APPLICABLE JURISDICTION.

                  THIS  CERTIFICATE  MAY NOT BE ACQUIRED  DIRECTLY OR  INDIRECTLY  BY, OR ON BEHALF OF, AN
EMPLOYEE  BENEFIT  PLAN OR  OTHER  RETIREMENT  ARRANGEMENT  THAT IS  SUBJECT  TO  TITLE I OF THE  EMPLOYEE
RETIREMENT  INCOME  SECURITY  ACT OF 1974,  AS AMENDED  ("ERISA"),  AND/OR  SECTION  4975 OF THE  INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE "CODE")  (EACH,  A "PLAN"),  OR BY A PERSON USING "PLAN ASSETS" OF A
PLAN,  UNLESS THE PROPOSED  TRANSFEREE  PROVIDES THE SECURITIES  ADMINISTRATOR  WITH AN OPINION OF COUNSEL
FOR THE BENEFIT OF THE TRUSTEE,  MASTER  SERVICER AND THE SECURITIES  ADMINISTRATOR  AND ON WHICH THEY MAY
RELY WHICH IS  SATISFACTORY  TO THE  SECURITIES  ADMINISTRATOR  THAT THE PURCHASE OF THIS  CERTIFICATE  IS
PERMISSIBLE  UNDER  APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT  PROHIBITED  TRANSACTION
UNDER  SECTION  406 OF ERISA OR SECTION  4975 OF THE CODE AND WILL NOT SUBJECT  THE MASTER  SERVICER,  THE
TRUSTEE OR THE SECURITIES  ADMINISTRATOR  TO ANY  OBLIGATION OR LIABILITY IN ADDITION TO THOSE  UNDERTAKEN
IN THE AGREEMENT.



Certificate No.1                                           Percentage Interest: 100%

CLASS II-XP Subordinate

                                                           Aggregate Initial Certificate Principal Balance of this
Date of Pooling and Servicing Agreement and Cut-off Date:  Certificate as of the Cut-off Date:
March 1, 2007                                              $__________

                                                           Initial Certificate Principal Balance of this
First Distribution Date:                                   Certificate as of the Cut-off Date:
April 25, 2007                                             $___________

Master Servicer:                                           CUSIP: ___________
Wells Fargo Bank, National Association

Assumed Final Distribution Date:
April 25, 2037


                                          BEAR STEARNS ALT-A TRUST 2007-2
                                         MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2007-2

         evidencing a fractional  undivided interest in the distributions  allocable to the CLASS
         II-XP  Certificates  with  respect to a Trust  Fund  consisting  primarily  of a pool of
         adjustable  interest rate mortgage  loans secured by first liens on  one-to-four  family
         residential properties and sold by STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or interest in Structured  Asset Mortgage  Investments II Inc. ("SAMI II"), the
Master  Servicer,  the  Securities  Administrator  or the  Trustee  referred  to  below  or  any of  their
affiliates  or any  other  person.  Neither  this  Certificate  nor  the  underlying  Mortgage  Loans  are
guaranteed  or insured by any  governmental  entity or by SAMI II, the  Master  Servicer,  the  Securities
Administrator or the Trustee or any of their  affiliates or any other person.  None of SAMI II, the Master
Servicer,  the Securities  Administrator,  the Trustee or any of their affiliates will have any obligation
with  respect  to any  certificate  or  other  obligation  secured  by or  payable  from  payments  on the
Certificates.

                  This  certifies  that Bear,  Stearns  Securities  Corp. is the  registered  owner of the
Fractional  Undivided  Interest  evidenced hereby in the beneficial  ownership interest of Certificates of
the same Class as this  Certificate  in a trust (the "Trust Fund")  primarily  consisting of  conventional
adjustable  rate  mortgage  loans  secured by first liens on one- to four- family  residential  properties
(collectively,  the  "Mortgage  Loans")  sold by SAMI II. The  Mortgage  Loans  were sold by EMC  Mortgage
Corporation  ("EMC") to SAMI II.  Wells Fargo  Bank,  National  Association  ("Wells  Fargo")  will act as
master servicer of the Mortgage Loans (the "Master  Servicer," which term includes any successors  thereto
under the Agreement  referred to below).  The Trust Fund was created pursuant to the Pooling and Servicing
Agreement  dated as of the Cut-off Date  specified  above (the  "Agreement"),  among SAMI II, as depositor
(the  "Seller"),   the  Master  Servicer,  Wells  Fargo,  as  securities  administrator  (the  "Securities
Administrator"),  EMC Mortgage  Corporation and Citibank,  N.A., as trustee (the "Trustee"),  a summary of
certain of the pertinent  provisions of which is set forth  hereafter.  To the extent not defined  herein,
capitalized  terms used herein shall have the meaning ascribed to them in the Agreement.  This Certificate
is issued  under and is  subject  to the terms,  provisions  and  conditions  of the  Agreement,  to which
Agreement the Holder of this  Certificate  by virtue of its  acceptance  hereof  assents and by which such
Holder is bound.

                  The  Securities  Administrator  will  distribute  on the 25th day of each month,  or, if
such 25th day is not a Business  Day,  the  immediately  following  Business  Day (each,  a  "Distribution
Date"),  commencing  on the first  Distribution  Date  specified  above,  to the Person in whose name this
Certificate  is  registered  at the close of business on the last  Business  Day of the month  immediately
preceding the month of the related  Distribution  Date,  an amount equal to the product of the  Fractional
Undivided  Interest  evidenced  by this  Certificate  and the amount  required  to be  distributed  to the
Holders of  Certificates of the same Class as this  Certificate.  The Assumed Final  Distribution  Date is
the Distribution  Date in the month following the latest scheduled  maturity date of any Mortgage Loan and
is not likely to be the date on which the  Certificate  Principal  Balance  of this Class of  Certificates
will be reduced to zero.

                  Distributions  on this  Certificate  will be made  by the  Securities  Administrator  by
check mailed to the address of the Person  entitled  thereto as such name and address  shall appear on the
Certificate  Register or, if such Person so requests by notifying the Securities  Administrator in writing
as specified in the Agreement,  by wire transfer.  Notwithstanding  the above,  the final  distribution on
this  Certificate  will be made after due notice by the Securities  Administrator  of the pendency of such
distribution  and only  upon  presentation  and  surrender  of this  Certificate  at the  office or agency
appointed by the  Securities  Administrator  for that purpose and  designated in such notice.  The initial
Certificate  Principal  Balance of this Certificate is set forth above. The Certificate  Principal Balance
hereof will be reduced to the extent of distributions allocable to principal hereon.

                  No transfer of this  Certificate  shall be made unless the transfer is made  pursuant to
an effective  registration  statement  under the Securities Act of 1933, as amended (the "1933 Act"),  and
an effective  registration  or  qualification  under  applicable  state  securities  laws, or is made in a
transaction that does not require such  registration or  qualification.  In the event that such a transfer
of this  Certificate is to be made without  registration or  qualification,  the Securities  Administrator
shall  require  receipt of (i) if such transfer is  purportedly  being made (a) in reliance upon Rule 144A
under the 1933 Act or (b) to a  transferee  that is an  "Institutional  Accredited  Investor"  within  the
meaning of Rule  501(a)(1),  (2), (3) or (7) of  Regulation D under the 1933 Act,  written  certifications
from the Holder of the  Certificate  desiring to effect the transfer,  and from such Holder's  prospective
transferee,  substantially  in the forms  attached to the Agreement as Exhibit F-1 or F-2, as  applicable,
and (ii) if requested  by the  Securities  Administrator,  an Opinion of Counsel  satisfactory  to it that
such transfer may be made without such  registration or qualification  (which Opinion of Counsel shall not
be an expense  of the Trust Fund or of the  Seller,  the  Trustee,  the  Securities  Administrator  or the
Master  Servicer  in  their  respective   capacities  as  such),  together  with  copies  of  the  written
certification(s)  of the Holder of the  Certificate  desiring to effect the transfer  and/or such Holder's
prospective  transferee  upon which such Opinion of Counsel is based.  None of the Seller,  the Securities
Administrator  or the Trustee is obligated to register or qualify the Class of  Certificates  specified on
the face  hereof  under the 1933 Act or any  other  securities  law or to take any  action  not  otherwise
required  under the  Agreement  to permit  the  transfer  of such  Certificates  without  registration  or
qualification.  Any  Holder  desiring  to effect a  transfer  of this  Certificate  shall be  required  to
indemnify  the Trustee,  the  Securities  Administrator,  the Seller and the Master  Servicer  against any
liability  that may  result  if the  transfer  is not so  exempt  or is not made in  accordance  with such
federal and state laws.

                  No  transfer  of  this  CLASS  II-XP  Certificate  will be made  unless  the  Securities
Administrator  has received either (i) Opinion of Counsel for the benefit of the Trustee,  Master Servicer
and the  Securities  Administrator  and  which  they may  rely  which is  satisfactory  to the  Securities
Administrator  that the purchase of this  certificate is permissible  under local law, will not constitute
or result in a non-exempt  prohibited  transaction  under  Section 406 of the Employee  Retirement  Income
Security Act of 1974,  as amended  ("ERISA"),  or Section 4975 of the Internal  Revenue  Code,  as amended
(the "Code"),  and will not subject the Master  Servicer,  the Trustee or the Securities  Administrator to
any  obligation or liability in addition to those  undertaken  in the  Agreement or (ii) a  representation
letter  stating  that the  transferee  is not  acquiring  directly or  indirectly  by, or on behalf of, an
employee benefit plan or other  retirement  arrangement that is subject to Title I of ERISA and/or Section
4975 of the Code  (each, a "Plan"), or by a person using "plan assets" of a Plan.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  "Certificates").  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely to the Trust Fund for payment  hereunder  and that  neither the  Securities  Administrator  nor the
Trustee  is  liable to the  Certificateholders  for any  amount  payable  under  this  Certificate  or the
Agreement  or,  except  as  expressly  provided  in the  Agreement,  subject  to any  liability  under the
Agreement.

                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee and the Securities Administrator.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof  and of the  Servicing  Agreements  and the  modification  of the  rights and  obligations  of the
Seller,  the  Master  Servicer,  the  Securities  Administrator  and the  Trustee  and the  rights  of the
Certificateholders  under the Agreement  from time to time by EMC, the Seller,  the Master  Servicer,  the
Securities  Administrator and the Trustee,  and (ii) the amendment thereof and of the Servicing Agreements
by the Master  Servicer  and the  Trustee  with the  consent of the  Holders of  Certificates,  evidencing
Fractional  Undivided  Interests  aggregating  not less than 51% of the Trust Fund (or in  certain  cases,
Holders of  Certificates  of affected  Classes  evidencing  such  percentage of the  Fractional  Undivided
Interests  thereof).  Any such consent by the Holder of this  Certificate  shall be conclusive and binding
on such Holder and upon all future  Holders of this  Certificate  and of any  Certificate  issued upon the
transfer  hereof or in lieu hereof whether or not notation of such consent is made upon this  Certificate.
The Agreement  also permits the  amendment  thereof and of the  Servicing  Agreements  in certain  limited
circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate is  registrable  with the  Securities  Administrator  upon surrender of this
Certificate  for  registration  of  transfer  at the  offices or  agencies  maintained  by the  Securities
Administrator for such purposes,  duly endorsed by, or accompanied by a written  instrument of transfer in
form  satisfactory  to the  Securities  Administrator  duly executed by the Holder hereof or such Holder's
attorney  duly  authorized  in  writing,  and  thereupon  one  or  more  new  Certificates  in  authorized
denominations  representing  a  like  aggregate  Fractional  Undivided  Interest  will  be  issued  to the
designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Securities  Administrator  may require  payment of a sum sufficient to cover any tax or
other governmental charge payable in connection therewith.  The Seller, the Master Servicer,  the Trustee,
the  Securities  Administrator  and any  agent of any of them may  treat  the  Person  in whose  name this
Certificate  is  registered  as the owner  hereof for all  purposes,  and none of the  Seller,  the Master
Servicer,  the Trustee, the Securities  Administrator or any such agent shall be affected by notice to the
contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Scheduled Principal Balance
of the  Mortgage  Loans at the time of any such  repurchase  is less than 20% of the Cut-off  Date Balance
for Loan Group I or (ii) the  Depositor,  based upon an Opinion of Counsel  addressed to the Depositor and
the Trustee has  determined  that the REMIC status of any REMIC under the  Agreement has been lost or that
a  substantial  risk exists that such REMIC status will be lost for the  then-current  taxable  year.  The
exercise of such right will effect the early retirement of the Certificates.  In no event,  however,  will
the Trust Fund created by the  Agreement  continue  beyond the  expiration  of 21 years after the death of
certain persons identified in the Agreement.

                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Securities  Administrator  by manual  signature,  this  Certificate  shall not be  entitled to any benefit
under the Agreement, or be valid for any purpose.




--------------------------------------------------------------------------------




                  IN WITNESS  WHEREOF,  the  Securities  Administrator  has caused this  Certificate to be
duly executed.

Dated: March 30, 2007                                         WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Not in its  individual  capacity  but solely
                                                              as Trustee


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                           CERTIFICATE OF AUTHENTICATION

                  This  is  one  of the  CLASS  II-XP  Certificates  referred  to in the  within-mentioned
Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual    capacity    but    solely   as
                                                              Securities Administrator


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                                    ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:
                                                              ____________________________________________
                                                              Signature by or on behalf of assignor



                                                              ____________________________________________
                                                              Signature Guaranteed



                                             DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

                  This information is provided by    __________________,  the  assignee  named  above,  or
________________________, as its agent.




--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT B
                                              MORTGAGE LOAN SCHEDULE


      LOAN_SEQ       ORIGINATOR               SERVICER_NAME               SOURCE                                                                            GROUPS
      16832830       EMCFLOW                  EMCMORTGAGE                 FIRST RESIDENTIAL                                                                 Loan Group I
      16832841       EMCFLOW                  EMCMORTGAGE                 SUTTON BANK                                                                       Loan Group I
      16832850       EMCFLOW                  EMCMORTGAGE                 FIRST RESIDENTIAL                                                                 Loan Group I
      16648271       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16803458       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      16803462       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      16803515       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      16803532       EMCFLOW                  EMCMORTGAGE                 MASON-MCDUFFIE MORTGAGE C                                                         Loan Group I
      16803542       EMCFLOW                  EMCMORTGAGE                 FRANKLIN FINANCIAL                                                                Loan Group I
      16803575       EMCFLOW                  EMCMORTGAGE                 MOUNTAIN VIEW MORTGAGE                                                            Loan Group II
      16803600       EMCFLOW                  EMCMORTGAGE                 VISION MORTGAGE LLC                                                               Loan Group I
      16803607       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      16803616       EMCFLOW                  EMCMORTGAGE                 1ST MARINER BANK                                                                  Loan Group I
      16801835       EMCFLOW                  EMCMORTGAGE                 FIRST RESIDENTIAL                                                                 Loan Group II
      16801841       EMCFLOW                  EMCMORTGAGE                 LENDING FIRST                                                                     Loan Group I
      16801853       EMCFLOW                  EMCMORTGAGE                 VISION MORTGAGE LLC                                                               Loan Group I
      16801910       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16801922       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16801923       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16801924       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16801935       EMCFLOW                  EMCMORTGAGE                 PRIMARY CAPITAL                                                                   Loan Group II
      16801998       EMCFLOW                  EMCMORTGAGE                 HARBOURTON MORTGAGE                                                               Loan Group II
      16802000       EMCFLOW                  EMCMORTGAGE                 NEVIS FUNDING CORP                                                                Loan Group I
      16803333       EMCFLOW                  EMCMORTGAGE                 4UDIRECT INC                                                                      Loan Group I
      16801551       EMCFLOW                  EMCMORTGAGE                 HAMILTON MORTGAGE COMPANY                                                         Loan Group II
      16801590       EMCFLOW                  EMCMORTGAGE                 REPUBLIC MORTGAGE HOME LO                                                         Loan Group II
      16801604       EMCFLOW                  EMCMORTGAGE                 HOMEAMERICAN MORTGAGE CORP                                                        Loan Group II
      16801608       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group I
      16801617       EMCFLOW                  EMCMORTGAGE                 SECURITY NATIONAL                                                                 Loan Group II
      16801648       EMCFLOW                  EMCMORTGAGE                 RESOURCE MORTGAGE BANKING                                                         Loan Group I
      16801662       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      16801672       EMCFLOW                  EMCMORTGAGE                 CAPITAL QUEST                                                                     Loan Group I
      16801712       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16801715       EMCFLOW                  EMCMORTGAGE                 MARKET STREET                                                                     Loan Group I
      16801717       EMCFLOW                  EMCMORTGAGE                 MARKET STREET                                                                     Loan Group I
      16801720       EMCFLOW                  EMCMORTGAGE                 CHERRY CREEK MORTGAGE CO                                                          Loan Group I
      16801731       EMCFLOW                  EMCMORTGAGE                 LENDING FIRST                                                                     Loan Group I
      16798801       EMCFLOW                  EMCMORTGAGE                 MORTGAGE CORP OF AMERICA DBA ZONE FUNDING/HARD MON                                Loan Group I
      16798814       EMCFLOW                  EMCMORTGAGE                 WESTERN RESIDENTIAL MORTG                                                         Loan Group I
      16798841       EMCFLOW                  EMCMORTGAGE                 CHERRY CREEK MORTGAGE CO                                                          Loan Group II
      16798862       EMCFLOW                  EMCMORTGAGE                 MORTGAGE CAPITAL ASSOCIATES INC                                                   Loan Group I
      16801454       EMCFLOW                  EMCMORTGAGE                 1ST AMERICAN MORTGAGE FIN                                                         Loan Group I
      16801463       EMCFLOW                  EMCMORTGAGE                 NEW SOUTH FEDERAL                                                                 Loan Group I
      16801499       EMCFLOW                  EMCMORTGAGE                 HUNTINGTON MORTGAGE                                                               Loan Group II
      16798596       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16798620       EMCFLOW                  EMCMORTGAGE                 SUTTON BANK                                                                       Loan Group I
      16798624       EMCFLOW                  EMCMORTGAGE                 SOUTHERN TRUST MORTGAGE                                                           Loan Group I
      16798668       EMCFLOW                  EMCMORTGAGE                 VISION MORTGAGE LLC                                                               Loan Group I
      16798703       EMCFLOW                  EMCMORTGAGE                 HAMILTON MORTGAGE COMPANY                                                         Loan Group I
      16798781       EMCFLOW                  EMCMORTGAGE                 LIBERTY FINANCIAL GROUP                                                           Loan Group II
      16798782       EMCFLOW                  EMCMORTGAGE                 DUXFORD FINANCIAL INC                                                             Loan Group I
      16798423       EMCFLOW                  EMCMORTGAGE                 SECURITY NATIONAL                                                                 Loan Group I
      16798471       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      16798492       EMCFLOW                  EMCMORTGAGE                 PLATINUM CAPITAL GROUP                                                            Loan Group I
      16798501       EMCFLOW                  EMCMORTGAGE                 COURTESY MORTGAGE COMPANY                                                         Loan Group I
      16798521       EMCFLOW                  EMCMORTGAGE                 1ST MARINER BANK                                                                  Loan Group I
      16798547       EMCFLOW                  EMCMORTGAGE                 DELL FRANKLIN FINANCIAL,                                                          Loan Group I
      16798580       EMCFLOW                  EMCMORTGAGE                 SUBURBAN MORTGAGE                                                                 Loan Group I
      16791191       EMCFLOW                  EMCMORTGAGE                 WESTAMERICA MORTGAGE CORP                                                         Loan Group II
      16791198       EMCFLOW                  EMCMORTGAGE                 WESTAMERICA MORTGAGE CORP                                                         Loan Group II
      16798153       EMCFLOW                  EMCMORTGAGE                 VITEK MORTGAGE GROUP                                                              Loan Group I
      16798167       EMCFLOW                  EMCMORTGAGE                 WESTERN RESIDENTIAL MORTG                                                         Loan Group II
      16798231       EMCFLOW                  EMCMORTGAGE                 NBGI INC                                                                          Loan Group II
      16798252       EMCFLOW                  EMCMORTGAGE                 HAMILTON MORTGAGE COMPANY                                                         Loan Group II
      16798319       EMCFLOW                  EMCMORTGAGE                 VISION MORTGAGE LLC                                                               Loan Group II
      16798386       EMCFLOW                  EMCMORTGAGE                 GATEWAY BANK                                                                      Loan Group I
      16844886       EMCFLOW                  EMCMORTGAGE                 AMERICAN STERLING BANK                                                            Loan Group I
      16791120       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group II
      16791133       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group II
      16791152       EMCFLOW                  EMCMORTGAGE                 COLORADO FEDERAL SAVINGS                                                          Loan Group I
      16844873       EMCFLOW                  EMCMORTGAGE                 PACIFIC MUTUAL FUNDING INC                                                        Loan Group I
      16844806       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group II
      16844811       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16844830       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group II
      17043987       EMCFLOW                  EMCMORTGAGE                 HOMEAMERICAN MORTGAGE CORP                                                        Loan Group II
      17042404       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      17042410       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      17042411       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      17034682       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      17034530       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      17034580       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      17034591       EMCFLOW                  EMCMORTGAGE                 FRANKLIN FIRST FINANCIAL                                                          Loan Group I
      17034598       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      17034599       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      17034668       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group I
      17034670       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group I
      17033368       EMCFLOW                  EMCMORTGAGE                 GUILD MORTGAGE COMPANY                                                            Loan Group II
      17033223       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      17033170       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      17021938       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      17021942       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      17021944       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      17022033       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      17022040       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      17022046       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      17022062       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      17022083       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      17022087       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      17022096       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      17022146       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      17016254       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      17016255       EMCFLOW                  EMCMORTGAGE                 ACCESS NATIONAL MORTGAGE                                                          Loan Group II
      17016275       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      17016281       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      17016392       EMCFLOW                  EMCMORTGAGE                 SOUTHSTAR                                                                         Loan Group I
      17016397       EMCFLOW                  EMCMORTGAGE                 FIRST RESIDENTIAL                                                                 Loan Group I
      17016404       EMCFLOW                  EMCMORTGAGE                 AMERICAN STERLING BANK                                                            Loan Group I
      17016446       EMCFLOW                  EMCMORTGAGE                 SOUTHSTAR                                                                         Loan Group I
      17021130       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      17013744       EMCFLOW                  EMCMORTGAGE                 GATEWAY BUSINESS BANK DBA MISSION HILLS MORTGAGE B                                Loan Group I
      17013752       EMCFLOW                  EMCMORTGAGE                 SECURITY NATIONAL                                                                 Loan Group I
      17014678       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      17014680       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      17014691       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      17014696       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      17014723       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      17015055       EMCFLOW                  EMCMORTGAGE                 REALTY MORTGAGE CORPORATION                                                       Loan Group I
      17012821       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      17012826       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      17012829       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      17012837       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      17012874       EMCFLOW                  EMCMORTGAGE                 ATLAS MORTGAGE FUNDING CO                                                         Loan Group II
      17012893       EMCFLOW                  EMCMORTGAGE                 FIRST RESIDENTIAL                                                                 Loan Group I
      17012934       EMCFLOW                  EMCMORTGAGE                 REALTY MORTGAGE CORPORATION                                                       Loan Group II
      17013461       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      17013465       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      17013472       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      17013483       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      17013491       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      17013501       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      17013502       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      17013506       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      17013517       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      17013518       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      17013520       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      17013524       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      17013531       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      17013552       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      17013555       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      17013562       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      17013569       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      17013571       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      17013572       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      17013573       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      17013578       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      17013583       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      17013586       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      17013593       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      17013596       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      17013671       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      17013677       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      17012674       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      17012681       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      17012694       EMCFLOW                  EMCMORTGAGE                 PELICAN CAPITAL INVESTMEN                                                         Loan Group I
      17012712       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      17012729       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      17011231       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      17011256       EMCFLOW                  EMCMORTGAGE                 SECURITY NATIONAL                                                                 Loan Group I
      17011283       EMCFLOW                  EMCMORTGAGE                 PRIMELENDING A PLAINSCAP                                                          Loan Group I
      17012658       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      17009056       EMCFLOW                  EMCMORTGAGE                 SECURITY NATIONAL                                                                 Loan Group I
      17009079       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      17009124       EMCFLOW                  EMCMORTGAGE                 SUBURBAN MORTGAGE                                                                 Loan Group II
      17009170       EMCFLOW                  EMCMORTGAGE                 FRANKLIN FINANCIAL                                                                Loan Group I
      17009227       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      17009241       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      17009244       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      17009245       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      17009321       EMCFLOW                  EMCMORTGAGE                 MORTGAGE CORP OF AMERICA DBA ZONE FUNDING/HARD MON                                Loan Group I
      17009327       EMCFLOW                  EMCMORTGAGE                 MORTGAGE CORP OF AMERICA DBA ZONE FUNDING/HARD MON                                Loan Group I
      17010945       EMCFLOW                  EMCMORTGAGE                 PELICAN CAPITAL INVESTMEN                                                         Loan Group I
      17010946       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      17010947       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      17010961       EMCFLOW                  EMCMORTGAGE                 UNITED MORTGAGE CORPORATI                                                         Loan Group I
      17010967       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      17010998       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      17011006       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      17011032       EMCFLOW                  EMCMORTGAGE                 CAPITAL QUEST                                                                     Loan Group I
      17011038       EMCFLOW                  EMCMORTGAGE                 WALL STREET FINANCIAL COR                                                         Loan Group I
      17011061       EMCFLOW                  EMCMORTGAGE                 PROFESSIONAL MTG PARTNERS                                                         Loan Group I
      17011081       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      17011086       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      17011130       EMCFLOW                  EMCMORTGAGE                 AMERICAN STERLING BANK                                                            Loan Group II
      17011158       EMCFLOW                  EMCMORTGAGE                 USA FUNDING CORP                                                                  Loan Group I
      17011203       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      17011213       EMCFLOW                  EMCMORTGAGE                 4UDIRECT INC                                                                      Loan Group I
      17004934       EMCFLOW                  EMCMORTGAGE                 MERIDIAN RESIDENTIAL CAPI                                                         Loan Group I
      17004936       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group I
      17004941       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      17004953       EMCFLOW                  EMCMORTGAGE                 LENDING FIRST                                                                     Loan Group I
      17005126       EMCFLOW                  EMCMORTGAGE                 SECURITY NATIONAL                                                                 Loan Group I
      17008966       EMCFLOW                  EMCMORTGAGE                 REALTY MORTGAGE CORPORATION                                                       Loan Group II
      17009008       EMCFLOW                  EMCMORTGAGE                 CORNERSTONE HOME MORTGAGE                                                         Loan Group II
      17004872       EMCFLOW                  EMCMORTGAGE                 AMTRUST MORTGAGE                                                                  Loan Group I
      17004897       EMCFLOW                  EMCMORTGAGE                 VISION MORTGAGE LLC                                                               Loan Group I
      17004899       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      17003289       EMCFLOW                  EMCMORTGAGE                 MOUNTAIN VIEW MORTGAGE                                                            Loan Group I
      17003306       EMCFLOW                  EMCMORTGAGE                 REALTY MORTGAGE CORPORATION                                                       Loan Group II
      17003318       EMCFLOW                  EMCMORTGAGE                 HCL FINANCE INC                                                                   Loan Group II
      17003328       EMCFLOW                  EMCMORTGAGE                 MILLENNIUM BANK NA                                                                Loan Group I
      17003360       EMCFLOW                  EMCMORTGAGE                 LIBERTY FINANCIAL GROUP                                                           Loan Group II
      17003435       EMCFLOW                  EMCMORTGAGE                 FLICK MORTGAGE INVESTORS                                                          Loan Group I
      17003451       EMCFLOW                  EMCMORTGAGE                 CREDIT NORTHEAST                                                                  Loan Group I
      17003464       EMCFLOW                  EMCMORTGAGE                 1ST MARINER BANK                                                                  Loan Group I
      17003473       EMCFLOW                  EMCMORTGAGE                 ACADEMY MORTGAGE                                                                  Loan Group II
      17003496       EMCFLOW                  EMCMORTGAGE                 GREENLIGHT FINANCIAL                                                              Loan Group I
      17004650       EMCFLOW                  EMCMORTGAGE                 HOMEAMERICAN MORTGAGE CORP                                                        Loan Group II
      17004663       EMCFLOW                  EMCMORTGAGE                 FINANCIAL MORTGAGE, INC.                                                          Loan Group I
      17004708       EMCFLOW                  EMCMORTGAGE                 AMERICAN HOME KEY                                                                 Loan Group II
      17004739       EMCFLOW                  EMCMORTGAGE                 LENDING FIRST                                                                     Loan Group I
      17002233       EMCFLOW                  EMCMORTGAGE                 PHH MORTGAGE                                                                      Loan Group I
      17002252       EMCFLOW                  EMCMORTGAGE                 REAL ESTATE MORTGAGE NETW                                                         Loan Group II
      17003202       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      17003228       EMCFLOW                  EMCMORTGAGE                 LENDMARK FINANCIAL SERVIC                                                         Loan Group I
      17003247       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      17003249       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      17003251       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      17003254       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      17003255       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      17003256       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      17003258       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      17003260       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      17003276       EMCFLOW                  EMCMORTGAGE                 1ST MARINER BANK                                                                  Loan Group I
      17002104       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group I
      17002106       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      17002120       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      17002129       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      17002135       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      17002141       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      17002151       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      17000377       EMCFLOW                  EMCMORTGAGE                 THE CROSSFIRE FINANCIAL NETWORK INC                                               Loan Group I
      17000399       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      17000408       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      17001920       EMCFLOW                  EMCMORTGAGE                 FAIRFIELD FINANCIAL MTG                                                           Loan Group I
      17001955       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      17001977       EMCFLOW                  EMCMORTGAGE                 REPUBLIC MORTGAGE LLC                                                             Loan Group II
      17002017       EMCFLOW                  EMCMORTGAGE                 HAMILTON MORTGAGE COMPANY                                                         Loan Group II
      17002031       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      17002036       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      17002042       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      17002053       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      17002066       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      17002070       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      17002080       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      17002086       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      17002090       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      16995171       EMCFLOW                  EMCMORTGAGE                 BEAZER MORTGAGE CORPORATI                                                         Loan Group I
      16995214       EMCFLOW                  EMCMORTGAGE                 REUNION MORTGAGE INC                                                              Loan Group II
      16995216       EMCFLOW                  EMCMORTGAGE                 REUNION MORTGAGE INC                                                              Loan Group II
      16995242       EMCFLOW                  EMCMORTGAGE                 PMCC/GENEVA MORTGAGE CORP                                                         Loan Group II
      16995272       EMCFLOW                  EMCMORTGAGE                 COMPASS BANK                                                                      Loan Group I
      16995334       EMCFLOW                  EMCMORTGAGE                 MORTGAGE CORP OF AMERICA DBA ZONE FUNDING/HARD MON                                Loan Group I
      16995374       EMCFLOW                  EMCMORTGAGE                 OAKTREE FUNDING CORPORATION                                                       Loan Group I
      17000098       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      17000099       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      17000101       EMCFLOW                  EMCMORTGAGE                 HOMEAMERICAN MORTGAGE CORP                                                        Loan Group II
      17000102       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      17000103       EMCFLOW                  EMCMORTGAGE                 HOMEAMERICAN MORTGAGE CORP                                                        Loan Group II
      17000111       EMCFLOW                  EMCMORTGAGE                 HOMEAMERICAN MORTGAGE CORP                                                        Loan Group II
      17000113       EMCFLOW                  EMCMORTGAGE                 HOMEAMERICAN MORTGAGE CORP                                                        Loan Group II
      17000115       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      17000116       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      17000121       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      17000123       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      17000131       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      17000132       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      17000135       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      17000136       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      17000138       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      17000140       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      17000211       EMCFLOW                  EMCMORTGAGE                 FIRST MORTGAGE CORPORATION D/B/A NATIONAL LENDING                                 Loan Group II
      17000268       EMCFLOW                  EMCMORTGAGE                 PROFESSIONAL MTG PARTNERS                                                         Loan Group I
      16994944       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      16994951       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      16995024       EMCFLOW                  EMCMORTGAGE                 HOMEAMERICAN MORTGAGE CORP                                                        Loan Group II
      16995025       EMCFLOW                  EMCMORTGAGE                 MORTGAGE CORP OF AMERICA DBA ZONE FUNDING/HARD MON                                Loan Group II
      16995047       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      16995049       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      16995108       EMCFLOW                  EMCMORTGAGE                 REALTY MORTGAGE CORPORATION                                                       Loan Group I
      16990122       EMCFLOW                  EMCMORTGAGE                 FIRST CALIFORNIA MORTGAGE                                                         Loan Group II
      16990209       EMCFLOW                  EMCMORTGAGE                 REALTY MORTGAGE CORPORATION                                                       Loan Group II
      16990210       EMCFLOW                  EMCMORTGAGE                 RMS & ASSOCIATES                                                                  Loan Group I
      16990275       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group II
      16990276       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group II
      16990286       EMCFLOW                  EMCMORTGAGE                 MORTGAGE CAPITAL CORPORATION OF AMERICA                                           Loan Group II
      16990363       EMCFLOW                  EMCMORTGAGE                 RMS & ASSOCIATES                                                                  Loan Group II
      16991387       EMCFLOW                  EMCMORTGAGE                 COMUNITY LENDING INC                                                              Loan Group II
      16991405       EMCFLOW                  EMCMORTGAGE                 COMUNITY LENDING INC                                                              Loan Group II
      16991409       EMCFLOW                  EMCMORTGAGE                 COMUNITY LENDING INC                                                              Loan Group I
      16991452       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      16991457       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      16991460       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      16991461       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      16991462       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      16991463       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      16991466       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      16991468       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      16991470       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group I
      16991494       EMCFLOW                  EMCMORTGAGE                 GATEWAY BANK                                                                      Loan Group II
      16991500       EMCFLOW                  EMCMORTGAGE                 GATEWAY BANK                                                                      Loan Group II
      16991591       EMCFLOW                  EMCMORTGAGE                 FRANKLIN FINANCIAL                                                                Loan Group I
      16991649       EMCFLOW                  EMCMORTGAGE                 PARKSIDE LENDING LLC                                                              Loan Group I
      16991659       EMCFLOW                  EMCMORTGAGE                 LENDING FIRST                                                                     Loan Group I
      16991720       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group II
      16991801       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      16991805       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      16991811       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      16985084       EMCFLOW                  EMCMORTGAGE                 SOUTHERN TRUST MORTGAGE                                                           Loan Group I
      16985091       EMCFLOW                  EMCMORTGAGE                 RESOURCE BANK                                                                     Loan Group I
      16985133       EMCFLOW                  EMCMORTGAGE                 CENTRAL PACIFIC MORTGAGE                                                          Loan Group II
      16985161       EMCFLOW                  EMCMORTGAGE                 ACADEMY MORTGAGE                                                                  Loan Group I
      16985184       EMCFLOW                  EMCMORTGAGE                 AMERICAN HOME LOANS/CBSK FINANCIAL GROUP                                          Loan Group I
      16985215       EMCFLOW                  EMCMORTGAGE                 CHERRY CREEK MORTGAGE CO                                                          Loan Group I
      16985272       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16990027       EMCFLOW                  EMCMORTGAGE                 FIRST CALIFORNIA MORTGAGE                                                         Loan Group II
      16990035       EMCFLOW                  EMCMORTGAGE                 FIRST CALIFORNIA MORTGAGE                                                         Loan Group I
      16990080       EMCFLOW                  EMCMORTGAGE                 PEOPLES MORTGAGE CO/MORIA                                                         Loan Group II
      16990090       EMCFLOW                  EMCMORTGAGE                 CAPITAL MORTGAGE FINANCE                                                          Loan Group I
      16981537       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16981551       EMCFLOW                  EMCMORTGAGE                 COMUNITY LENDING INC                                                              Loan Group I
      16981575       EMCFLOW                  EMCMORTGAGE                 1ST MARINER BANK                                                                  Loan Group I
      16981602       EMCFLOW                  EMCMORTGAGE                 MORTGAGE CORP OF AMERICA DBA ZONE FUNDING/HARD MON                                Loan Group I
      16981829       EMCFLOW                  EMCMORTGAGE                 NEVIS FUNDING CORP                                                                Loan Group II
      16982843       EMCFLOW                  EMCMORTGAGE                 HOME CAPITAL INC                                                                  Loan Group II
      16982876       EMCFLOW                  EMCMORTGAGE                 ARTISAN MORTGAGE LLC                                                              Loan Group II
      16982935       EMCFLOW                  EMCMORTGAGE                 HOMEAMERICAN MORTGAGE CORP                                                        Loan Group II
      16982994       EMCFLOW                  EMCMORTGAGE                 HOMEAMERICAN MORTGAGE CORP                                                        Loan Group II
      16983099       EMCFLOW                  EMCMORTGAGE                 AME FINANCIAL                                                                     Loan Group II
      16983114       EMCFLOW                  EMCMORTGAGE                 SUBURBAN FEDERAL SAVINGS BANK                                                     Loan Group I
      16984656       EMCFLOW                  EMCMORTGAGE                 SECURITY NATIONAL                                                                 Loan Group I
      16984681       EMCFLOW                  EMCMORTGAGE                 AME FINANCIAL                                                                     Loan Group II
      16984749       EMCFLOW                  EMCMORTGAGE                 SUTTON BANK                                                                       Loan Group I
      16984808       EMCFLOW                  EMCMORTGAGE                 HCL FINANCE INC                                                                   Loan Group II
      16984829       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group II
      16984846       EMCFLOW                  EMCMORTGAGE                 HYPERION CAPITAL GROUP LLC                                                        Loan Group I
      16984847       EMCFLOW                  EMCMORTGAGE                 LENDMARK FINANCIAL SERVIC                                                         Loan Group I
      16984868       EMCFLOW                  EMCMORTGAGE                 WR STARKEY                                                                        Loan Group I
      16984961       EMCFLOW                  EMCMORTGAGE                 HOME CAPITAL INC                                                                  Loan Group II
      16984962       EMCFLOW                  EMCMORTGAGE                 BEAZER MORTGAGE CORPORATI                                                         Loan Group II
      16985006       EMCFLOW                  EMCMORTGAGE                 MERIDIAN RESIDENTIAL CAPI                                                         Loan Group I
      16981299       EMCFLOW                  EMCMORTGAGE                 SECURITY NATIONAL                                                                 Loan Group I
      16981318       EMCFLOW                  EMCMORTGAGE                 HAMILTON MORTGAGE COMPANY                                                         Loan Group I
      16981338       EMCFLOW                  EMCMORTGAGE                 GUILD MORTGAGE COMPANY                                                            Loan Group I
      16981393       EMCFLOW                  EMCMORTGAGE                 ALTERNATIVE FINANCE CORPORATION                                                   Loan Group I
      16981407       EMCFLOW                  EMCMORTGAGE                 COMMUNITY BANKSHARES INC DBA AFFILIATED FINANCIAL                                 Loan Group I
      16981429       EMCFLOW                  EMCMORTGAGE                 FIRST RESIDENTIAL                                                                 Loan Group II
      16981462       EMCFLOW                  EMCMORTGAGE                 1ST MARINER BANK                                                                  Loan Group I
      16981492       EMCFLOW                  EMCMORTGAGE                 ALTERNATIVE FINANCE CORPORATION                                                   Loan Group I
      16981126       EMCFLOW                  EMCMORTGAGE                 1ST MARINER BANK                                                                  Loan Group I
      16981140       EMCFLOW                  EMCMORTGAGE                 UNITED MORTGAGE CORPORATI                                                         Loan Group I
      16981173       EMCFLOW                  EMCMORTGAGE                 FIRST RESIDENTIAL                                                                 Loan Group I
      16980876       EMCFLOW                  EMCMORTGAGE                 UNIMORTGAGE                                                                       Loan Group I
      16980929       EMCFLOW                  EMCMORTGAGE                 HOME LOAN SPECIALISTS                                                             Loan Group II
      16980934       EMCFLOW                  EMCMORTGAGE                 VISION MORTGAGE LLC                                                               Loan Group I
      16980945       EMCFLOW                  EMCMORTGAGE                 1ST MARINER BANK                                                                  Loan Group I
      16981036       EMCFLOW                  EMCMORTGAGE                 THE CAL-BAY MORTGAGE GROUP                                                        Loan Group II
      16979454       EMCFLOW                  EMCMORTGAGE                 GATEWAY BUSINESS BANK DBA MISSION HILLS MORTGAGE B                                Loan Group II
      16979487       EMCFLOW                  EMCMORTGAGE                 MORTGAGE CORP OF AMERICA DBA ZONE FUNDING/HARD MON                                Loan Group I
      16979502       EMCFLOW                  EMCMORTGAGE                 NBGI INC                                                                          Loan Group II
      16979515       EMCFLOW                  EMCMORTGAGE                 FIRST RESIDENTIAL                                                                 Loan Group I
      16979526       EMCFLOW                  EMCMORTGAGE                 MORTGAGE CORP OF AMERICA DBA ZONE FUNDING/HARD MON                                Loan Group I
      16979536       EMCFLOW                  EMCMORTGAGE                 NBGI INC                                                                          Loan Group I
      16979546       EMCFLOW                  EMCMORTGAGE                 PARAMOUNT RESIDENTIAL MORTGAGE CORPORATION                                        Loan Group I
      16980370       EMCFLOW                  EMCMORTGAGE                 ATLAS MORTGAGE FUNDING CO                                                         Loan Group II
      16980371       EMCFLOW                  EMCMORTGAGE                 LENDMARK FINANCIAL SERVIC                                                         Loan Group I
      16980392       EMCFLOW                  EMCMORTGAGE                 SUTTON BANK                                                                       Loan Group II
      16980399       EMCFLOW                  EMCMORTGAGE                 MONTICELLO BANK                                                                   Loan Group II
      16980453       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      16980456       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      16980457       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      16980459       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      16980462       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      16980469       EMCFLOW                  EMCMORTGAGE                 FIRST CALIFORNIA MORTGAGE                                                         Loan Group II
      16980473       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      16980522       EMCFLOW                  EMCMORTGAGE                 VISION MORTGAGE LLC                                                               Loan Group I
      16980633       EMCFLOW                  EMCMORTGAGE                 VISION MORTGAGE LLC                                                               Loan Group I
      16980652       EMCFLOW                  EMCMORTGAGE                 REALTY MORTGAGE CORPORATION                                                       Loan Group I
      16980661       EMCFLOW                  EMCMORTGAGE                 REALTY MORTGAGE CORPORATION                                                       Loan Group I
      16980682       EMCFLOW                  EMCMORTGAGE                 SUBURBAN MORTGAGE                                                                 Loan Group II
      16980743       EMCFLOW                  EMCMORTGAGE                 REALTY MORTGAGE CORPORATION                                                       Loan Group I
      16980773       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      16980793       EMCFLOW                  EMCMORTGAGE                 DYNAMIC CAPITAL MORTGAGE                                                          Loan Group I
      16979007       EMCFLOW                  EMCMORTGAGE                 CAPITAL QUEST                                                                     Loan Group I
      16979046       EMCFLOW                  EMCMORTGAGE                 PELICAN CAPITAL INVESTMEN                                                         Loan Group I
      16979054       EMCFLOW                  EMCMORTGAGE                 BOTTOMLINE MORTGAGE, INC.                                                         Loan Group I
      16979090       EMCFLOW                  EMCMORTGAGE                 RMS & ASSOCIATES                                                                  Loan Group II
      16979091       EMCFLOW                  EMCMORTGAGE                 FIRST RESIDENTIAL                                                                 Loan Group I
      16979095       EMCFLOW                  EMCMORTGAGE                 FIRST RESIDENTIAL                                                                 Loan Group I
      16979106       EMCFLOW                  EMCMORTGAGE                 AMERICAN STERLING BANK                                                            Loan Group I
      16979126       EMCFLOW                  EMCMORTGAGE                 RMS & ASSOCIATES                                                                  Loan Group II
      16979145       EMCFLOW                  EMCMORTGAGE                 PELICAN CAPITAL INVESTMEN                                                         Loan Group I
      16979183       EMCFLOW                  EMCMORTGAGE                 LENDMARK FINANCIAL SERVIC                                                         Loan Group I
      16979190       EMCFLOW                  EMCMORTGAGE                 HOMEAMERICAN MORTGAGE CORP                                                        Loan Group II
      16979203       EMCFLOW                  EMCMORTGAGE                 PELICAN CAPITAL INVESTMEN                                                         Loan Group I
      16979262       EMCFLOW                  EMCMORTGAGE                 PARAMOUNT RESIDENTIAL MORTGAGE CORPORATION                                        Loan Group II
      16979318       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      16979333       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      16979379       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      16979381       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      16979430       EMCFLOW                  EMCMORTGAGE                 FIRST MAGNUS FINANCIAL                                                            Loan Group I
      16979437       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group II
      16974189       EMCFLOW                  EMCMORTGAGE                 BEAZER MORTGAGE CORPORATI                                                         Loan Group II
      16974203       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      16974207       EMCFLOW                  EMCMORTGAGE                 FIRST CALIFORNIA MORTGAGE                                                         Loan Group I
      16974280       EMCFLOW                  EMCMORTGAGE                 PRIMELENDING A PLAINSCAP                                                          Loan Group I
      16974288       EMCFLOW                  EMCMORTGAGE                 SECURITY NATIONAL                                                                 Loan Group I
      16974362       EMCFLOW                  EMCMORTGAGE                 MORTGAGE CORP OF AMERICA DBA ZONE FUNDING/HARD MON                                Loan Group I
      16974365       EMCFLOW                  EMCMORTGAGE                 COMUNITY LENDING INC                                                              Loan Group I
      16974366       EMCFLOW                  EMCMORTGAGE                 MORTGAGE CORP OF AMERICA DBA ZONE FUNDING/HARD MON                                Loan Group I
      16974386       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16974390       EMCFLOW                  EMCMORTGAGE                 COMUNITY LENDING INC                                                              Loan Group I
      16974461       EMCFLOW                  EMCMORTGAGE                 PROMINENT MORTGAGE CORPORATION                                                    Loan Group II
      16978779       EMCFLOW                  EMCMORTGAGE                 DELL FRANKLIN FINANCIAL,                                                          Loan Group I
      16978815       EMCFLOW                  EMCMORTGAGE                 PACIFIC COMMUNITY MORTGAG                                                         Loan Group I
      16978829       EMCFLOW                  EMCMORTGAGE                 FIRST RESIDENTIAL                                                                 Loan Group I
      16978895       EMCFLOW                  EMCMORTGAGE                 PACIFIC MUTUAL FUNDING INC                                                        Loan Group II
      16974094       EMCFLOW                  EMCMORTGAGE                 AMERICAN STERLING BANK                                                            Loan Group I
      16974115       EMCFLOW                  EMCMORTGAGE                 SECURITY NATIONAL                                                                 Loan Group I
      16974126       EMCFLOW                  EMCMORTGAGE                 FRONTIER INVESTMENT COMPA                                                         Loan Group I
      16974145       EMCFLOW                  EMCMORTGAGE                 REALTY MORTGAGE CORPORATION                                                       Loan Group II
      16974165       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group II
      16974173       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16974013       EMCFLOW                  EMCMORTGAGE                 EWEB FUNDING                                                                      Loan Group I
      16974028       EMCFLOW                  EMCMORTGAGE                 BOTTOMLINE MORTGAGE, INC.                                                         Loan Group I
      16974034       EMCFLOW                  EMCMORTGAGE                 AMERICAN STERLING BANK                                                            Loan Group II
      16974036       EMCFLOW                  EMCMORTGAGE                 FIRST RESIDENTIAL                                                                 Loan Group I
      16974048       EMCFLOW                  EMCMORTGAGE                 SALLIE MAE HOME LOANS-MA                                                          Loan Group II
      16973934       EMCFLOW                  EMCMORTGAGE                 FIRST RESIDENTIAL                                                                 Loan Group I
      16973923       EMCFLOW                  EMCMORTGAGE                 CAPITAL QUEST                                                                     Loan Group I
      16973867       EMCFLOW                  EMCMORTGAGE                 ACADEMY MORTGAGE                                                                  Loan Group II
      16973814       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      16973837       EMCFLOW                  EMCMORTGAGE                 DUXFORD FINANCIAL INC                                                             Loan Group II
      16970784       EMCFLOW                  EMCMORTGAGE                 HUNTINGTON MORTGAGE                                                               Loan Group I
      16970790       EMCFLOW                  EMCMORTGAGE                 COMPASS BANK                                                                      Loan Group I
      16970808       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16970813       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16970819       EMCFLOW                  EMCMORTGAGE                 HAMILTON MORTGAGE COMPANY                                                         Loan Group II
      16970886       EMCFLOW                  EMCMORTGAGE                 THE LENDING COMPANY                                                               Loan Group II
      16970894       EMCFLOW                  EMCMORTGAGE                 ACADEMY MORTGAGE                                                                  Loan Group II
      16970917       EMCFLOW                  EMCMORTGAGE                 PARAMOUNT RESIDENTIAL MORTGAGE CORPORATION                                        Loan Group II
      16970946       EMCFLOW                  EMCMORTGAGE                 LIBERTY FINANCIAL GROUP                                                           Loan Group I
      16970948       EMCFLOW                  EMCMORTGAGE                 NEVIS FUNDING CORP                                                                Loan Group I
      16970953       EMCFLOW                  EMCMORTGAGE                 ALPHA MORTGAGE CORPORATIO                                                         Loan Group II
      16791053       EMCFLOW                  EMCMORTGAGE                 FRANKLIN FINANCIAL                                                                Loan Group I
      16790988       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      16790927       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      16790939       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      16790969       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      16790845       EMCFLOW                  EMCMORTGAGE                 GREENLIGHT FINANCIAL                                                              Loan Group I
      16790860       EMCFLOW                  EMCMORTGAGE                 HAMILTON MORTGAGE COMPANY                                                         Loan Group I
      16790891       EMCFLOW                  EMCMORTGAGE                 SUBURBAN MORTGAGE                                                                 Loan Group II
      16790892       EMCFLOW                  EMCMORTGAGE                 FINANCIAL MORTGAGE, INC.                                                          Loan Group I
      16790774       EMCFLOW                  EMCMORTGAGE                 MERIDIAN RESIDENTIAL CAPI                                                         Loan Group I
      16790794       EMCFLOW                  EMCMORTGAGE                 DUXFORD FINANCIAL INC                                                             Loan Group II
      16790836       EMCFLOW                  EMCMORTGAGE                 FRONTIER INVESTMENT COMPA                                                         Loan Group I
      16790731       EMCFLOW                  EMCMORTGAGE                 FIDELITY & TRUST MTG INC                                                          Loan Group I
      16790660       EMCFLOW                  EMCMORTGAGE                 1ST MARINER BANK                                                                  Loan Group II
      16790623       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group II
      16790459       EMCFLOW                  EMCMORTGAGE                 1ST MARINER BANK                                                                  Loan Group I
      16789070       EMCFLOW                  EMCMORTGAGE                 FIRST MAGNUS FINANCIAL                                                            Loan Group II
      16789075       EMCFLOW                  EMCMORTGAGE                 FIRST MAGNUS FINANCIAL                                                            Loan Group I
      16790356       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group II
      16790371       EMCFLOW                  EMCMORTGAGE                 SYNOVUS MORTGAGE                                                                  Loan Group I
      16790375       EMCFLOW                  EMCMORTGAGE                 HOME CAPITAL INC                                                                  Loan Group I
      16790383       EMCFLOW                  EMCMORTGAGE                 REALTY MORTGAGE CORPORATION                                                       Loan Group II
      16790420       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16790425       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16788992       EMCFLOW                  EMCMORTGAGE                 HORIZON DIRECT INC DBA COMMITMENT LENDING                                         Loan Group I
      16788916       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16788805       EMCFLOW                  EMCMORTGAGE                 FIRST RESIDENTIAL                                                                 Loan Group I
      16788808       EMCFLOW                  EMCMORTGAGE                 WESTAMERICA MORTGAGE CORP                                                         Loan Group I
      16788819       EMCFLOW                  EMCMORTGAGE                 WESTSTAR MORTGAGE                                                                 Loan Group II
      16788833       EMCFLOW                  EMCMORTGAGE                 WALL STREET FINANCIAL COR                                                         Loan Group I
      16788654       EMCFLOW                  EMCMORTGAGE                 ALTERNA MORTGAGE                                                                  Loan Group I
      16788656       EMCFLOW                  EMCMORTGAGE                 HAMILTON MORTGAGE COMPANY                                                         Loan Group I
      16788678       EMCFLOW                  EMCMORTGAGE                 UNIVERSAL AMERICAN                                                                Loan Group II
      16788710       EMCFLOW                  EMCMORTGAGE                 BSM FINANCIAL LP                                                                  Loan Group I
      16788488       EMCFLOW                  EMCMORTGAGE                 HAMILTON MORTGAGE COMPANY                                                         Loan Group I
      16788522       EMCFLOW                  EMCMORTGAGE                 SHEA FINANCIAL SERVICES                                                           Loan Group II
      16788556       EMCFLOW                  EMCMORTGAGE                 SUBURBAN MORTGAGE                                                                 Loan Group II
      16788427       EMCFLOW                  EMCMORTGAGE                 PELICAN CAPITAL INVESTMEN                                                         Loan Group II
      16788444       EMCFLOW                  EMCMORTGAGE                 LENDMARK FINANCIAL SERVIC                                                         Loan Group I
      16788477       EMCFLOW                  EMCMORTGAGE                 HAMILTON MORTGAGE COMPANY                                                         Loan Group I
      16788478       EMCFLOW                  EMCMORTGAGE                 MASON-MCDUFFIE MORTGAGE C                                                         Loan Group I
      16786238       EMCFLOW                  EMCMORTGAGE                 BANK OF ENGLAND                                                                   Loan Group I
      16786285       EMCFLOW                  EMCMORTGAGE                 THE LENDING PARTNERS                                                              Loan Group II
      16784867       EMCFLOW                  EMCMORTGAGE                 FIRST MAGNUS FINANCIAL                                                            Loan Group II
      16784903       EMCFLOW                  EMCMORTGAGE                 LENDING FIRST                                                                     Loan Group I
      16784916       EMCFLOW                  EMCMORTGAGE                 REUNION MORTGAGE INC                                                              Loan Group II
      16784945       EMCFLOW                  EMCMORTGAGE                 SUTTON BANK                                                                       Loan Group I
      16784992       EMCFLOW                  EMCMORTGAGE                 VISION MORTGAGE LLC                                                               Loan Group I
      16785032       EMCFLOW                  EMCMORTGAGE                 1ST MARINER BANK                                                                  Loan Group I
      16786205       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      16784761       EMCFLOW                  EMCMORTGAGE                 FIDELITY & TRUST MTG INC                                                          Loan Group II
      16784831       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      16784835       EMCFLOW                  EMCMORTGAGE                 LENDING FIRST                                                                     Loan Group I
      16784838       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      16697267       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16784633       EMCFLOW                  EMCMORTGAGE                 1ST AMERICAN MORTGAGE FIN                                                         Loan Group I
      16784651       EMCFLOW                  EMCMORTGAGE                 PRIMELENDING A PLAINSCAP                                                          Loan Group I
      16784669       EMCFLOW                  EMCMORTGAGE                 LENDING FIRST                                                                     Loan Group II
      16697249       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16784594       EMCFLOW                  EMCMORTGAGE                 FIRST NLC                                                                         Loan Group I
      16781325       EMCFLOW                  EMCMORTGAGE                 HOME LOAN SPECIALISTS                                                             Loan Group II
      16781386       EMCFLOW                  EMCMORTGAGE                 WESTERN RESIDENTIAL MORTG                                                         Loan Group I
      16781435       EMCFLOW                  EMCMORTGAGE                 REPUBLIC MORTGAGE LLC                                                             Loan Group II
      17059692       MID AMERICA BANK         MIDAMERICABANK              MID AMERICA BANK                                                                  Loan Group II
      17059693       MID AMERICA BANK         MIDAMERICABANK              MID AMERICA BANK                                                                  Loan Group II
      17059694       MID AMERICA BANK         MIDAMERICABANK              MID AMERICA BANK                                                                  Loan Group II
      17059695       MID AMERICA BANK         MIDAMERICABANK              MID AMERICA BANK                                                                  Loan Group II
      17048006       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group I
      17059645       MID AMERICA BANK         MIDAMERICABANK              MID AMERICA BANK                                                                  Loan Group II
      17059646       MID AMERICA BANK         MIDAMERICABANK              MID AMERICA BANK                                                                  Loan Group II
      17059648       MID AMERICA BANK         MIDAMERICABANK              MID AMERICA BANK                                                                  Loan Group II
      17059650       MID AMERICA BANK         MIDAMERICABANK              MID AMERICA BANK                                                                  Loan Group II
      17059651       MID AMERICA BANK         MIDAMERICABANK              MID AMERICA BANK                                                                  Loan Group II
      17059652       MID AMERICA BANK         MIDAMERICABANK              MID AMERICA BANK                                                                  Loan Group I
      17059653       MID AMERICA BANK         MIDAMERICABANK              MID AMERICA BANK                                                                  Loan Group I
      17059658       MID AMERICA BANK         MIDAMERICABANK              MID AMERICA BANK                                                                  Loan Group II
      17059660       MID AMERICA BANK         MIDAMERICABANK              MID AMERICA BANK                                                                  Loan Group II
      17059661       MID AMERICA BANK         MIDAMERICABANK              MID AMERICA BANK                                                                  Loan Group II
      17059662       MID AMERICA BANK         MIDAMERICABANK              MID AMERICA BANK                                                                  Loan Group II
      17059663       MID AMERICA BANK         MIDAMERICABANK              MID AMERICA BANK                                                                  Loan Group II
      17059664       MID AMERICA BANK         MIDAMERICABANK              MID AMERICA BANK                                                                  Loan Group I
      17059666       MID AMERICA BANK         MIDAMERICABANK              MID AMERICA BANK                                                                  Loan Group I
      17059667       MID AMERICA BANK         MIDAMERICABANK              MID AMERICA BANK                                                                  Loan Group II
      17059668       MID AMERICA BANK         MIDAMERICABANK              MID AMERICA BANK                                                                  Loan Group II
      17059669       MID AMERICA BANK         MIDAMERICABANK              MID AMERICA BANK                                                                  Loan Group II
      17059671       MID AMERICA BANK         MIDAMERICABANK              MID AMERICA BANK                                                                  Loan Group II
      17059672       MID AMERICA BANK         MIDAMERICABANK              MID AMERICA BANK                                                                  Loan Group II
      17059674       MID AMERICA BANK         MIDAMERICABANK              MID AMERICA BANK                                                                  Loan Group I
      17059676       MID AMERICA BANK         MIDAMERICABANK              MID AMERICA BANK                                                                  Loan Group II
      17059678       MID AMERICA BANK         MIDAMERICABANK              MID AMERICA BANK                                                                  Loan Group II
      17059679       MID AMERICA BANK         MIDAMERICABANK              MID AMERICA BANK                                                                  Loan Group II
      17059680       MID AMERICA BANK         MIDAMERICABANK              MID AMERICA BANK                                                                  Loan Group II
      17059681       MID AMERICA BANK         MIDAMERICABANK              MID AMERICA BANK                                                                  Loan Group I
      17059683       MID AMERICA BANK         MIDAMERICABANK              MID AMERICA BANK                                                                  Loan Group II
      17059684       MID AMERICA BANK         MIDAMERICABANK              MID AMERICA BANK                                                                  Loan Group II
      17059685       MID AMERICA BANK         MIDAMERICABANK              MID AMERICA BANK                                                                  Loan Group II
      17059687       MID AMERICA BANK         MIDAMERICABANK              MID AMERICA BANK                                                                  Loan Group I
      17059688       MID AMERICA BANK         MIDAMERICABANK              MID AMERICA BANK                                                                  Loan Group II
      17059689       MID AMERICA BANK         MIDAMERICABANK              MID AMERICA BANK                                                                  Loan Group I
      17059690       MID AMERICA BANK         MIDAMERICABANK              MID AMERICA BANK                                                                  Loan Group II
      17059691       MID AMERICA BANK         MIDAMERICABANK              MID AMERICA BANK                                                                  Loan Group II
      16968281       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16968284       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16968287       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16968288       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16968290       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16968293       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16968304       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16968306       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16968318       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16973872       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16973892       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16973895       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16973911       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16973932       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16973941       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      17009018       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      17047999       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      17043988       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group I
      17042454       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16840609       WELLS FARGO              WELLSFARGO                  WELLS FARGO                                                                       Loan Group I
      16840610       WELLS FARGO              WELLSFARGO                  WELLS FARGO                                                                       Loan Group I
      16840611       WELLS FARGO              WELLSFARGO                  WELLS FARGO                                                                       Loan Group I
      16840612       WELLS FARGO              WELLSFARGO                  WELLS FARGO                                                                       Loan Group I
      16840613       WELLS FARGO              WELLSFARGO                  WELLS FARGO                                                                       Loan Group I
      16840615       WELLS FARGO              WELLSFARGO                  WELLS FARGO                                                                       Loan Group I
      16840616       WELLS FARGO              WELLSFARGO                  WELLS FARGO                                                                       Loan Group I
      16840617       WELLS FARGO              WELLSFARGO                  WELLS FARGO                                                                       Loan Group I
      16840618       WELLS FARGO              WELLSFARGO                  WELLS FARGO                                                                       Loan Group I
      16840619       WELLS FARGO              WELLSFARGO                  WELLS FARGO                                                                       Loan Group I
      16840620       WELLS FARGO              WELLSFARGO                  WELLS FARGO                                                                       Loan Group I
      16840621       WELLS FARGO              WELLSFARGO                  WELLS FARGO                                                                       Loan Group I
      16840622       WELLS FARGO              WELLSFARGO                  WELLS FARGO                                                                       Loan Group I
      16840623       WELLS FARGO              WELLSFARGO                  WELLS FARGO                                                                       Loan Group I
      16840624       WELLS FARGO              WELLSFARGO                  WELLS FARGO                                                                       Loan Group I
      16840625       WELLS FARGO              WELLSFARGO                  WELLS FARGO                                                                       Loan Group I
      16840626       WELLS FARGO              WELLSFARGO                  WELLS FARGO                                                                       Loan Group I
      16840627       WELLS FARGO              WELLSFARGO                  WELLS FARGO                                                                       Loan Group I
      16840605       WELLS FARGO              WELLSFARGO                  WELLS FARGO                                                                       Loan Group I
      16840606       WELLS FARGO              WELLSFARGO                  WELLS FARGO                                                                       Loan Group I
      16840607       WELLS FARGO              WELLSFARGO                  WELLS FARGO                                                                       Loan Group I
      16840608       WELLS FARGO              WELLSFARGO                  WELLS FARGO                                                                       Loan Group I
      16840570       WELLS FARGO              WELLSFARGO                  WELLS FARGO                                                                       Loan Group I
      16840571       WELLS FARGO              WELLSFARGO                  WELLS FARGO                                                                       Loan Group I
      16840572       WELLS FARGO              WELLSFARGO                  WELLS FARGO                                                                       Loan Group I
      16840573       WELLS FARGO              WELLSFARGO                  WELLS FARGO                                                                       Loan Group I
      16840574       WELLS FARGO              WELLSFARGO                  WELLS FARGO                                                                       Loan Group I
      16840575       WELLS FARGO              WELLSFARGO                  WELLS FARGO                                                                       Loan Group I
      16840577       WELLS FARGO              WELLSFARGO                  WELLS FARGO                                                                       Loan Group I
      16840578       WELLS FARGO              WELLSFARGO                  WELLS FARGO                                                                       Loan Group I
      16840579       WELLS FARGO              WELLSFARGO                  WELLS FARGO                                                                       Loan Group I
      16840580       WELLS FARGO              WELLSFARGO                  WELLS FARGO                                                                       Loan Group I
      16840581       WELLS FARGO              WELLSFARGO                  WELLS FARGO                                                                       Loan Group I
      16840582       WELLS FARGO              WELLSFARGO                  WELLS FARGO                                                                       Loan Group I
      16840583       WELLS FARGO              WELLSFARGO                  WELLS FARGO                                                                       Loan Group I
      16840584       WELLS FARGO              WELLSFARGO                  WELLS FARGO                                                                       Loan Group I
      16840585       WELLS FARGO              WELLSFARGO                  WELLS FARGO                                                                       Loan Group I
      16840586       WELLS FARGO              WELLSFARGO                  WELLS FARGO                                                                       Loan Group I
      16840587       WELLS FARGO              WELLSFARGO                  WELLS FARGO                                                                       Loan Group I
      16840589       WELLS FARGO              WELLSFARGO                  WELLS FARGO                                                                       Loan Group I
      16840590       WELLS FARGO              WELLSFARGO                  WELLS FARGO                                                                       Loan Group I
      16840591       WELLS FARGO              WELLSFARGO                  WELLS FARGO                                                                       Loan Group I
      16840592       WELLS FARGO              WELLSFARGO                  WELLS FARGO                                                                       Loan Group I
      16840593       WELLS FARGO              WELLSFARGO                  WELLS FARGO                                                                       Loan Group I
      16840594       WELLS FARGO              WELLSFARGO                  WELLS FARGO                                                                       Loan Group I
      16840595       WELLS FARGO              WELLSFARGO                  WELLS FARGO                                                                       Loan Group I
      16840596       WELLS FARGO              WELLSFARGO                  WELLS FARGO                                                                       Loan Group I
      16840597       WELLS FARGO              WELLSFARGO                  WELLS FARGO                                                                       Loan Group I
      16840598       WELLS FARGO              WELLSFARGO                  WELLS FARGO                                                                       Loan Group I
      16840599       WELLS FARGO              WELLSFARGO                  WELLS FARGO                                                                       Loan Group I
      16840601       WELLS FARGO              WELLSFARGO                  WELLS FARGO                                                                       Loan Group I
      16840602       WELLS FARGO              WELLSFARGO                  WELLS FARGO                                                                       Loan Group I
      16840603       WELLS FARGO              WELLSFARGO                  WELLS FARGO                                                                       Loan Group I
      16840604       WELLS FARGO              WELLSFARGO                  WELLS FARGO                                                                       Loan Group I
      16840552       WELLS FARGO              WELLSFARGO                  WELLS FARGO                                                                       Loan Group I
      16840553       WELLS FARGO              WELLSFARGO                  WELLS FARGO                                                                       Loan Group I
      16840555       WELLS FARGO              WELLSFARGO                  WELLS FARGO                                                                       Loan Group I
      16840556       WELLS FARGO              WELLSFARGO                  WELLS FARGO                                                                       Loan Group I
      16840558       WELLS FARGO              WELLSFARGO                  WELLS FARGO                                                                       Loan Group I
      16840559       WELLS FARGO              WELLSFARGO                  WELLS FARGO                                                                       Loan Group I
      16840561       WELLS FARGO              WELLSFARGO                  WELLS FARGO                                                                       Loan Group I
      16840562       WELLS FARGO              WELLSFARGO                  WELLS FARGO                                                                       Loan Group I
      16840563       WELLS FARGO              WELLSFARGO                  WELLS FARGO                                                                       Loan Group I
      16840564       WELLS FARGO              WELLSFARGO                  WELLS FARGO                                                                       Loan Group I
      16840565       WELLS FARGO              WELLSFARGO                  WELLS FARGO                                                                       Loan Group I
      16840566       WELLS FARGO              WELLSFARGO                  WELLS FARGO                                                                       Loan Group I
      16840567       WELLS FARGO              WELLSFARGO                  WELLS FARGO                                                                       Loan Group I
      16840568       WELLS FARGO              WELLSFARGO                  WELLS FARGO                                                                       Loan Group I
      16840569       WELLS FARGO              WELLSFARGO                  WELLS FARGO                                                                       Loan Group I
      16840539       WELLS FARGO              WELLSFARGO                  WELLS FARGO                                                                       Loan Group I
      16840540       WELLS FARGO              WELLSFARGO                  WELLS FARGO                                                                       Loan Group I
      16840541       WELLS FARGO              WELLSFARGO                  WELLS FARGO                                                                       Loan Group I
      16840545       WELLS FARGO              WELLSFARGO                  WELLS FARGO                                                                       Loan Group I
      16840546       WELLS FARGO              WELLSFARGO                  WELLS FARGO                                                                       Loan Group I
      16840547       WELLS FARGO              WELLSFARGO                  WELLS FARGO                                                                       Loan Group I
      16840548       WELLS FARGO              WELLSFARGO                  WELLS FARGO                                                                       Loan Group I
      16840549       WELLS FARGO              WELLSFARGO                  WELLS FARGO                                                                       Loan Group I
      16840550       WELLS FARGO              WELLSFARGO                  WELLS FARGO                                                                       Loan Group I
      16840551       WELLS FARGO              WELLSFARGO                  WELLS FARGO                                                                       Loan Group I
      16729827       EMCFLOW                  EMCMORTGAGE                 DUXFORD FINANCIAL INC                                                             Loan Group II
      16729860       EMCFLOW                  EMCMORTGAGE                 PMCC/GENEVA MORTGAGE CORP                                                         Loan Group I
      16729898       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16729928       EMCFLOW                  EMCMORTGAGE                 PMCC/GENEVA MORTGAGE CORP                                                         Loan Group I
      16731549       EMCFLOW                  EMCMORTGAGE                 STEARNS LENDING                                                                   Loan Group II
      16731599       EMCFLOW                  EMCMORTGAGE                 BEAZER MORTGAGE CORPORATI                                                         Loan Group II
      16731607       EMCFLOW                  EMCMORTGAGE                 BEAZER MORTGAGE CORPORATI                                                         Loan Group II
      16731613       EMCFLOW                  EMCMORTGAGE                 MORTGAGE CORP OF AMERICA DBA ZONE FUNDING/HARD MON                                Loan Group I
      16729682       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16729690       EMCFLOW                  EMCMORTGAGE                 AMERICAN HOME KEY                                                                 Loan Group I
      16728799       EMCFLOW                  EMCMORTGAGE                 VISION MORTGAGE LLC                                                               Loan Group I
      16728813       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16728816       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16728829       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16728889       EMCFLOW                  EMCMORTGAGE                 HORIZON DIRECT INC DBA COMMITMENT LENDING                                         Loan Group I
      16728895       EMCFLOW                  EMCMORTGAGE                 FRANKLIN FINANCIAL                                                                Loan Group I
      16729409       EMCFLOW                  EMCMORTGAGE                 SUTTON BANK                                                                       Loan Group I
      16729427       EMCFLOW                  EMCMORTGAGE                 FIRST RESIDENTIAL                                                                 Loan Group I
      16729584       EMCFLOW                  EMCMORTGAGE                 WESTAMERICA MORTGAGE CORP                                                         Loan Group I
      16729592       EMCFLOW                  EMCMORTGAGE                 WESTAMERICA MORTGAGE CORP                                                         Loan Group I
      16648128       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group II
      16723950       EMCFLOW                  EMCMORTGAGE                 RESOURCE BANK                                                                     Loan Group I
      16728284       EMCFLOW                  EMCMORTGAGE                 FINANCIAL MORTGAGE, INC.                                                          Loan Group II
      16728301       EMCFLOW                  EMCMORTGAGE                 COLORADO FEDERAL SAVINGS                                                          Loan Group I
      16728339       EMCFLOW                  EMCMORTGAGE                 HOMEAMERICAN MORTGAGE CORP                                                        Loan Group II
      16728442       EMCFLOW                  EMCMORTGAGE                 DUXFORD FINANCIAL INC                                                             Loan Group I
      16728444       EMCFLOW                  EMCMORTGAGE                 SOUTHSTAR                                                                         Loan Group I
      16728661       EMCFLOW                  EMCMORTGAGE                 FINANCIAL MORTGAGE, INC.                                                          Loan Group II
      16728755       EMCFLOW                  EMCMORTGAGE                 MAVERICK MORTGAGE                                                                 Loan Group I
      16723388       EMCFLOW                  EMCMORTGAGE                 1ST MARINER BANK                                                                  Loan Group I
      16723398       EMCFLOW                  EMCMORTGAGE                 FIRST EQUITY MORTGAGE COR                                                         Loan Group I
      16723427       EMCFLOW                  EMCMORTGAGE                 PRIMELENDING A PLAINSCAP                                                          Loan Group I
      16723506       EMCFLOW                  EMCMORTGAGE                 BEAZER MORTGAGE CORPORATI                                                         Loan Group I
      16723648       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group II
      16723662       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16723665       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group II
      16723708       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16723715       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16723784       EMCFLOW                  EMCMORTGAGE                 TRANSNATIONAL FINANCIAL                                                           Loan Group I
      16721862       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16721930       EMCFLOW                  EMCMORTGAGE                 FIRST HOME MORTGAGE CORPORATION                                                   Loan Group I
      16722145       EMCFLOW                  EMCMORTGAGE                 PRIMARY CAPITAL                                                                   Loan Group II
      16722210       EMCFLOW                  EMCMORTGAGE                 AMERICAN HOME KEY                                                                 Loan Group II
      16722231       EMCFLOW                  EMCMORTGAGE                 SECURITY NATIONAL                                                                 Loan Group II
      16722263       EMCFLOW                  EMCMORTGAGE                 FIDELITY & TRUST MTG INC                                                          Loan Group II
      16722286       EMCFLOW                  EMCMORTGAGE                 SECURITY NATIONAL                                                                 Loan Group I
      16722289       EMCFLOW                  EMCMORTGAGE                 FIDELITY & TRUST MTG INC                                                          Loan Group I
      16723125       EMCFLOW                  EMCMORTGAGE                 PRIMELENDING A PLAINSCAP                                                          Loan Group I
      16723150       EMCFLOW                  EMCMORTGAGE                 REALTY MORTGAGE CORPORATION                                                       Loan Group II
      16723155       EMCFLOW                  EMCMORTGAGE                 DUXFORD FINANCIAL INC                                                             Loan Group I
      16723333       EMCFLOW                  EMCMORTGAGE                 FIRST MAGNUS FINANCIAL                                                            Loan Group I
      16723340       EMCFLOW                  EMCMORTGAGE                 1ST MARINER BANK                                                                  Loan Group II
      16718876       EMCFLOW                  EMCMORTGAGE                 DYNAMIC CAPITAL MORTGAGE                                                          Loan Group I
      16718974       EMCFLOW                  EMCMORTGAGE                 ARTISAN MORTGAGE LLC                                                              Loan Group II
      16719000       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16719103       EMCFLOW                  EMCMORTGAGE                 RMS & ASSOCIATES                                                                  Loan Group II
      16721812       EMCFLOW                  EMCMORTGAGE                 PRIMARY CAPITAL                                                                   Loan Group I
      16718492       EMCFLOW                  EMCMORTGAGE                 PELICAN CAPITAL INVESTMEN                                                         Loan Group II
      16718507       EMCFLOW                  EMCMORTGAGE                 FIRST CALIFORNIA MORTGAGE                                                         Loan Group II
      16718521       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16718524       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16718555       EMCFLOW                  EMCMORTGAGE                 FIRST CALIFORNIA MORTGAGE                                                         Loan Group II
      16717773       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16717774       EMCFLOW                  EMCMORTGAGE                 HOMEWIDE LENDING                                                                  Loan Group II
      16717168       EMCFLOW                  EMCMORTGAGE                 EQUITY RESOURCES                                                                  Loan Group I
      16717175       EMCFLOW                  EMCMORTGAGE                 EQUITY RESOURCES                                                                  Loan Group I
      16717186       EMCFLOW                  EMCMORTGAGE                 DRAPER AND KRAMER MORTGAGE                                                        Loan Group II
      16717189       EMCFLOW                  EMCMORTGAGE                 HAMILTON MORTGAGE COMPANY                                                         Loan Group I
      16717244       EMCFLOW                  EMCMORTGAGE                 FIRST MAGNUS FINANCIAL                                                            Loan Group I
      16717393       EMCFLOW                  EMCMORTGAGE                 DUXFORD FINANCIAL INC                                                             Loan Group I
      16717429       EMCFLOW                  EMCMORTGAGE                 COLORADO FEDERAL SAVINGS                                                          Loan Group I
      16717434       EMCFLOW                  EMCMORTGAGE                 SUNSET DIRECT                                                                     Loan Group II
      16717491       EMCFLOW                  EMCMORTGAGE                 PACIFIC MUTUAL FUNDING INC                                                        Loan Group I
      16717614       EMCFLOW                  EMCMORTGAGE                 WESTERN RESIDENTIAL MORTG                                                         Loan Group I
      16634137       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16595958       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16356318       HOMEBANC                 HOMEBANC                    HOMEBANC                                                                          Loan Group I
      16357598       HOMEBANC                 HOMEBANC                    HOMEBANC                                                                          Loan Group I
      16357499       HOMEBANC                 HOMEBANC                    HOMEBANC                                                                          Loan Group I
      16356818       HOMEBANC                 HOMEBANC                    HOMEBANC                                                                          Loan Group I
      16356540       HOMEBANC                 HOMEBANC                    HOMEBANC                                                                          Loan Group I
      16781138       EMCFLOW                  EMCMORTGAGE                 VISION MORTGAGE LLC                                                               Loan Group I
      16781163       EMCFLOW                  EMCMORTGAGE                 VISION MORTGAGE LLC                                                               Loan Group I
      16781182       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      16781194       EMCFLOW                  EMCMORTGAGE                 GATEWAY BANK                                                                      Loan Group I
      16780720       EMCFLOW                  EMCMORTGAGE                 COMMUNITY RESOURCE MORTGA                                                         Loan Group II
      16780775       EMCFLOW                  EMCMORTGAGE                 AMSOUTH BANK                                                                      Loan Group II
      16780784       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      16780796       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      16697197       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16780917       EMCFLOW                  EMCMORTGAGE                 CENTRAL PACIFIC MORTGAGE                                                          Loan Group I
      16780930       EMCFLOW                  EMCMORTGAGE                 CAPITAL QUEST                                                                     Loan Group II
      16780962       EMCFLOW                  EMCMORTGAGE                 GUARANTEED RATE                                                                   Loan Group I
      16781002       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group II
      16781008       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16781030       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      16781054       EMCFLOW                  EMCMORTGAGE                 FIRST RESIDENTIAL                                                                 Loan Group I
      16781070       EMCFLOW                  EMCMORTGAGE                 HOME LOAN SPECIALISTS                                                             Loan Group II
      16779023       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16778907       EMCFLOW                  EMCMORTGAGE                 ACADEMY MORTGAGE                                                                  Loan Group II
      16695709       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16778836       EMCFLOW                  EMCMORTGAGE                 VISION MORTGAGE LLC                                                               Loan Group I
      16778844       EMCFLOW                  EMCMORTGAGE                 FIRST MAGNUS FINANCIAL                                                            Loan Group II
      16778859       EMCFLOW                  EMCMORTGAGE                 FIRST MAGNUS FINANCIAL                                                            Loan Group II
      16778874       EMCFLOW                  EMCMORTGAGE                 FIRST MAGNUS FINANCIAL                                                            Loan Group II
      16778540       EMCFLOW                  EMCMORTGAGE                 FIRST RESIDENTIAL                                                                 Loan Group I
      16778566       EMCFLOW                  EMCMORTGAGE                 WILLOW BEND MORTGAGE                                                              Loan Group I
      16778578       EMCFLOW                  EMCMORTGAGE                 HOMEAMERICAN MORTGAGE CORP                                                        Loan Group I
      16778650       EMCFLOW                  EMCMORTGAGE                 PROFESSIONAL MTG PARTNERS                                                         Loan Group I
      16778678       EMCFLOW                  EMCMORTGAGE                 1ST MARINER BANK                                                                  Loan Group I
      16778689       EMCFLOW                  EMCMORTGAGE                 SYNOVUS MORTGAGE                                                                  Loan Group II
      16695808       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16778773       EMCFLOW                  EMCMORTGAGE                 LENDMARK FINANCIAL SERVIC                                                         Loan Group I
      16778778       EMCFLOW                  EMCMORTGAGE                 CENTRAL PACIFIC MORTGAGE                                                          Loan Group II
      16778797       EMCFLOW                  EMCMORTGAGE                 VISION MORTGAGE LLC                                                               Loan Group I
      16778803       EMCFLOW                  EMCMORTGAGE                 MORTGAGE CORP OF AMERICA DBA ZONE FUNDING/HARD MON                                Loan Group I
      16778372       EMCFLOW                  EMCMORTGAGE                 FIRST RESIDENTIAL                                                                 Loan Group I
      16778462       EMCFLOW                  EMCMORTGAGE                 PROMINENT MORTGAGE CORPORATION                                                    Loan Group II
      16778530       EMCFLOW                  EMCMORTGAGE                 AMSOUTH BANK                                                                      Loan Group II
      16685661       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group II
      16692008       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16683839       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16683844       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16685628       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16685461       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16681040       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16681063       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16777148       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group II
      16777167       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16778238       EMCFLOW                  EMCMORTGAGE                 GUARANTEED RATE                                                                   Loan Group I
      16778336       EMCFLOW                  EMCMORTGAGE                 MAVERICK MORTGAGE                                                                 Loan Group I
      16778347       EMCFLOW                  EMCMORTGAGE                 FIRST MAGNUS FINANCIAL                                                            Loan Group I
      16676430       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16679068       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16776876       EMCFLOW                  EMCMORTGAGE                 NV MORTGAGE                                                                       Loan Group II
      16776910       EMCFLOW                  EMCMORTGAGE                 NEW SOUTH FEDERAL                                                                 Loan Group I
      16776975       EMCFLOW                  EMCMORTGAGE                 SOUTHERN CRESCENT MORTGAGE & INVESTMENT                                           Loan Group II
      16777020       EMCFLOW                  EMCMORTGAGE                 SOUTHERN CRESCENT MORTGAGE & INVESTMENT                                           Loan Group II
      16776586       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      16776637       EMCFLOW                  EMCMORTGAGE                 SECURITY NATIONAL                                                                 Loan Group I
      16776645       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16776740       EMCFLOW                  EMCMORTGAGE                 1ST MARINER BANK                                                                  Loan Group II
      16776747       EMCFLOW                  EMCMORTGAGE                 1ST MARINER BANK                                                                  Loan Group II
      16776770       EMCFLOW                  EMCMORTGAGE                 STEARNS LENDING                                                                   Loan Group II
      16776534       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      16775370       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      16775382       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group II
      16775386       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      16775394       EMCFLOW                  EMCMORTGAGE                 PARKSIDE LENDING LLC                                                              Loan Group I
      16775490       EMCFLOW                  EMCMORTGAGE                 FIRST MAGNUS FINANCIAL                                                            Loan Group I
      16775527       EMCFLOW                  EMCMORTGAGE                 VALLEY BANK                                                                       Loan Group I
      16775534       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      16775539       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY FINANCIAL                                                          Loan Group I
      16775058       EMCFLOW                  EMCMORTGAGE                 ACCESS NATIONAL MORTGAGE                                                          Loan Group II
      16775082       EMCFLOW                  EMCMORTGAGE                 SOUTHERN CRESCENT MORTGAGE & INVESTMENT                                           Loan Group I
      16775089       EMCFLOW                  EMCMORTGAGE                 ACCESS NATIONAL MORTGAGE                                                          Loan Group I
      16775100       EMCFLOW                  EMCMORTGAGE                 ACCESS NATIONAL MORTGAGE                                                          Loan Group II
      16775111       EMCFLOW                  EMCMORTGAGE                 ACCESS NATIONAL MORTGAGE                                                          Loan Group I
      16775119       EMCFLOW                  EMCMORTGAGE                 ACCESS NATIONAL MORTGAGE                                                          Loan Group I
      16775127       EMCFLOW                  EMCMORTGAGE                 ACCESS NATIONAL MORTGAGE                                                          Loan Group I
      16775128       EMCFLOW                  EMCMORTGAGE                 HARBOURTON (2) MORTGAGE INVESTMENT CORPORATION                                    Loan Group I
      16775134       EMCFLOW                  EMCMORTGAGE                 ACCESS NATIONAL MORTGAGE                                                          Loan Group I
      16775151       EMCFLOW                  EMCMORTGAGE                 ACCESS NATIONAL MORTGAGE                                                          Loan Group I
      16775159       EMCFLOW                  EMCMORTGAGE                 ACCESS NATIONAL MORTGAGE                                                          Loan Group I
      16770907       EMCFLOW                  EMCMORTGAGE                 CENTRAL PACIFIC MORTGAGE                                                          Loan Group II
      16770936       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      16770956       EMCFLOW                  EMCMORTGAGE                 HAMILTON MORTGAGE COMPANY                                                         Loan Group I
      16770997       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group II
      16771028       EMCFLOW                  EMCMORTGAGE                 GATEWAY BANK                                                                      Loan Group I
      16771063       EMCFLOW                  EMCMORTGAGE                 WESTSTAR MORTGAGE                                                                 Loan Group I
      16771153       EMCFLOW                  EMCMORTGAGE                 HOMEWIDE LENDING                                                                  Loan Group I
      16771156       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16771174       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16771179       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group II
      16771189       EMCFLOW                  EMCMORTGAGE                 1ST MARINER BANK                                                                  Loan Group I
      16771235       EMCFLOW                  EMCMORTGAGE                 SUTTON BANK                                                                       Loan Group I
      16768393       EMCFLOW                  EMCMORTGAGE                 PARAMOUNT RESIDENTIAL MORTGAGE CORPORATION                                        Loan Group I
      16768398       EMCFLOW                  EMCMORTGAGE                 GATEWAY BANK                                                                      Loan Group II
      16768492       EMCFLOW                  EMCMORTGAGE                 VALLEY BANK                                                                       Loan Group I
      16770522       EMCFLOW                  EMCMORTGAGE                 FIRST CALIFORNIA MORTGAGE                                                         Loan Group II
      16770735       EMCFLOW                  EMCMORTGAGE                 STEARNS LENDING                                                                   Loan Group I
      16770814       EMCFLOW                  EMCMORTGAGE                 WESTAMERICA MORTGAGE CORP                                                         Loan Group I
      16770818       EMCFLOW                  EMCMORTGAGE                 PELICAN CAPITAL INVESTMEN                                                         Loan Group II
      16770840       EMCFLOW                  EMCMORTGAGE                 FIRST MAGNUS FINANCIAL                                                            Loan Group II
      16770852       EMCFLOW                  EMCMORTGAGE                 PROMINENT MORTGAGE CORPORATION                                                    Loan Group I
      16770858       EMCFLOW                  EMCMORTGAGE                 UNION MORTGAGE GROUP INC                                                          Loan Group I
      16770865       EMCFLOW                  EMCMORTGAGE                 IRWIN HOME EQUITY                                                                 Loan Group I
      16768180       EMCFLOW                  EMCMORTGAGE                 FINANCIAL MORTGAGE, INC.                                                          Loan Group II
      16768195       EMCFLOW                  EMCMORTGAGE                 SECURITY NATIONAL                                                                 Loan Group I
      16768243       EMCFLOW                  EMCMORTGAGE                 FIRST HOME MORTGAGE CORPORATION                                                   Loan Group I
      16768270       EMCFLOW                  EMCMORTGAGE                 1ST MARINER BANK                                                                  Loan Group I
      16768376       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group II
      16768013       EMCFLOW                  EMCMORTGAGE                 PELICAN CAPITAL INVESTMEN                                                         Loan Group II
      16768021       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      16765091       EMCFLOW                  EMCMORTGAGE                 POINT BANK                                                                        Loan Group I
      16765139       EMCFLOW                  EMCMORTGAGE                 FIRST RESIDENTIAL                                                                 Loan Group I
      16765156       EMCFLOW                  EMCMORTGAGE                 SECURITY NATIONAL                                                                 Loan Group II
      16765264       EMCFLOW                  EMCMORTGAGE                 SECURITY NATIONAL                                                                 Loan Group II
      16765273       EMCFLOW                  EMCMORTGAGE                 FIRST MAGNUS FINANCIAL                                                            Loan Group II
      16765301       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      16765424       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16765534       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      16765563       EMCFLOW                  EMCMORTGAGE                 VISION MORTGAGE LLC                                                               Loan Group I
      16765587       EMCFLOW                  EMCMORTGAGE                 LIBERTY FINANCIAL GROUP                                                           Loan Group I
      16765601       EMCFLOW                  EMCMORTGAGE                 REALTY MORTGAGE CORPORATION                                                       Loan Group II
      16768028       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      16768076       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      16767840       EMCFLOW                  EMCMORTGAGE                 SUTTON BANK                                                                       Loan Group I
      16767865       EMCFLOW                  EMCMORTGAGE                 PELICAN CAPITAL INVESTMEN                                                         Loan Group I
      16767880       EMCFLOW                  EMCMORTGAGE                 HOME CAPITAL INC                                                                  Loan Group II
      16767957       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16767959       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group II
      16731872       EMCFLOW                  EMCMORTGAGE                 CORNERSTONE HOME MORTGAGE                                                         Loan Group I
      16731883       EMCFLOW                  EMCMORTGAGE                 GATEWAY BANK                                                                      Loan Group I
      16731940       EMCFLOW                  EMCMORTGAGE                 PRIMELENDING A PLAINSCAP                                                          Loan Group II
      16731958       EMCFLOW                  EMCMORTGAGE                 PRIMELENDING A PLAINSCAP                                                          Loan Group I
      16731986       EMCFLOW                  EMCMORTGAGE                 PRIMELENDING A PLAINSCAP                                                          Loan Group I
      16731990       EMCFLOW                  EMCMORTGAGE                 FIRST CALIFORNIA MORTGAGE                                                         Loan Group I
      17014528       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16835645       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16844662       EMCFLOW                  EMCMORTGAGE                 IMORTGAGECOM INC                                                                  Loan Group II
      16844665       EMCFLOW                  EMCMORTGAGE                 RESOURCE MORTGAGE BANKING                                                         Loan Group I
      16844675       EMCFLOW                  EMCMORTGAGE                 1ST MARINER BANK                                                                  Loan Group I
      16844698       EMCFLOW                  EMCMORTGAGE                 DYNAMIC CAPITAL MORTGAGE                                                          Loan Group I
      16844711       EMCFLOW                  EMCMORTGAGE                 PARAMOUNT RESIDENTIAL MORTGAGE CORPORATION                                        Loan Group I
      17048003       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16844579       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group II
      16844563       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16844568       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group II
      16844569       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16844557       EMCFLOW                  EMCMORTGAGE                 FIRST FIDELITY FINANCIAL INC                                                      Loan Group I
      16844470       EMCFLOW                  EMCMORTGAGE                 FIRST RESIDENTIAL                                                                 Loan Group I
      16844489       EMCFLOW                  EMCMORTGAGE                 FLICK MORTGAGE INVESTORS                                                          Loan Group I
      17033418       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      17033425       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      17033432       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group I
      17033433       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      17033437       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      17033444       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group I
      16844431       EMCFLOW                  EMCMORTGAGE                 DYNAMIC CAPITAL MORTGAGE                                                          Loan Group I
      17014754       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      17014755       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      17014757       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      17014786       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      17014844       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16985178       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16985181       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16985188       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16991427       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16991428       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16991429       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16991611       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16991612       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16991614       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16991617       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16991619       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16991641       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16991643       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group I
      16991648       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16991673       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16991682       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16991686       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16991802       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16991807       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16991810       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16991820       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16995073       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      17001959       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group I
      17001964       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group I
      17001968       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group I
      17001972       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group I
      17001974       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group I
      17001991       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group I
      17009011       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      17009016       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      17009022       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      17009025       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      17009029       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      17009034       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      17009037       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      17009040       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group I
      17009043       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      17009053       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group I
      17009059       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      17009062       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group I
      17013640       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group I
      17013661       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      17013666       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      17013673       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      17013676       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      17013682       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      17013686       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      17013689       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      17013690       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group I
      16835741       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16835754       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16835765       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16835771       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16835775       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16838662       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16838665       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16838727       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16838731       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16838799       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16838832       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16838839       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16838845       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16839842       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16844439       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16844452       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16844461       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16844498       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16845631       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16845821       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16845873       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16845887       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16847508       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16847808       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16851117       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group I
      16851144       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group I
      16851150       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group I
      16851156       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group I
      16851183       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group I
      16853086       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16853094       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16859099       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16859107       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16859118       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16859119       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16859123       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16859127       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16859128       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16859129       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16859130       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16859137       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16859142       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16859144       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16859147       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16859173       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16859176       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16859180       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16859182       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16859190       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16859201       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16859203       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16859204       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16859207       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16859214       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16859220       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16859232       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16859233       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16859257       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16859260       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16859264       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16859270       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16859271       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16859276       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16859280       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16859281       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16859298       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16859323       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16963077       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16968226       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16968228       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16968232       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16968245       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16968248       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16968257       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16968261       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16968262       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16968263       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16968266       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16968276       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16968277       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16968278       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16968280       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group I
      16844370       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      16824225       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16824230       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16824234       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16835518       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group I
      16835527       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group I
      16835535       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group I
      16835539       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group I
      16835550       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group I
      16835569       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group I
      16835572       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group I
      16835576       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group I
      16835589       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16835643       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16823852       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16823855       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16823914       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16823923       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16823925       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16823929       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16823968       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16823972       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16823989       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16824098       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16824119       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16824135       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16824178       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16824199       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16824216       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16809251       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16809343       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16819122       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group I
      16798334       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16803425       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16803910       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group I
      16973951       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16973961       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16973969       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16973981       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16973985       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16973992       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16974018       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16974092       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16974122       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16974252       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group I
      16974293       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16974300       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16974381       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group I
      16974398       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group I
      16978708       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16978713       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16978718       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16978720       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16978723       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16978724       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16980590       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16980593       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16980623       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16980642       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16980645       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16982808       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group I
      16982832       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group I
      16982941       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16983110       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group I
      16983113       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group I
      16984990       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group I
      16984991       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group I
      16844319       EMCFLOW                  EMCMORTGAGE                 ARLINGTON CAPITAL MORTGAGE                                                        Loan Group I
      16844326       EMCFLOW                  EMCMORTGAGE                 LENDMARK FINANCIAL SERVIC                                                         Loan Group I
      16844329       EMCFLOW                  EMCMORTGAGE                 LENDMARK FINANCIAL SERVIC                                                         Loan Group I
      16844343       EMCFLOW                  EMCMORTGAGE                 COURTESY MORTGAGE COMPANY                                                         Loan Group I
      16780802       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16780818       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group I
      16844312       EMCFLOW                  EMCMORTGAGE                 SUTTON BANK                                                                       Loan Group I
      16840325       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group II
      16840330       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group II
      16840333       EMCFLOW                  EMCMORTGAGE                 EQUITY RESOURCES                                                                  Loan Group II
      16844286       EMCFLOW                  EMCMORTGAGE                 PELICAN CAPITAL INVESTMEN                                                         Loan Group I
      16840284       EMCFLOW                  EMCMORTGAGE                 GATEWAY BANK                                                                      Loan Group I
      16840304       EMCFLOW                  EMCMORTGAGE                 DUXFORD FINANCIAL INC                                                             Loan Group I
      16840312       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16840313       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group II
      16840317       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group II
      16840260       EMCFLOW                  EMCMORTGAGE                 GATEWAY BANK                                                                      Loan Group I
      16840262       EMCFLOW                  EMCMORTGAGE                 GOLDEN EMPIRE MORTGAGE INC                                                        Loan Group I
      16840215       EMCFLOW                  EMCMORTGAGE                 GOLDEN EMPIRE MORTGAGE INC                                                        Loan Group I
      16840197       EMCFLOW                  EMCMORTGAGE                 1ST MARINER BANK                                                                  Loan Group I
      16840159       EMCFLOW                  EMCMORTGAGE                 REALTY MORTGAGE CORPORATION                                                       Loan Group II
      17015945       MID AMERICA BANK         MIDAMERICABANK              MID AMERICA BANK                                                                  Loan Group II
      17015946       MID AMERICA BANK         MIDAMERICABANK              MID AMERICA BANK                                                                  Loan Group II
      17015947       MID AMERICA BANK         MIDAMERICABANK              MID AMERICA BANK                                                                  Loan Group II
      17015948       MID AMERICA BANK         MIDAMERICABANK              MID AMERICA BANK                                                                  Loan Group II
      16964634       MID AMERICA BANK         MIDAMERICABANK              MID AMERICA BANK                                                                  Loan Group I
      16964636       MID AMERICA BANK         MIDAMERICABANK              MID AMERICA BANK                                                                  Loan Group II
      16964913       MID AMERICA BANK         MIDAMERICABANK              MID AMERICA BANK                                                                  Loan Group I
      16964914       MID AMERICA BANK         MIDAMERICABANK              MID AMERICA BANK                                                                  Loan Group I
      16964915       MID AMERICA BANK         MIDAMERICABANK              MID AMERICA BANK                                                                  Loan Group II
      16964916       MID AMERICA BANK         MIDAMERICABANK              MID AMERICA BANK                                                                  Loan Group II
      16964920       MID AMERICA BANK         MIDAMERICABANK              MID AMERICA BANK                                                                  Loan Group I
      16964923       MID AMERICA BANK         MIDAMERICABANK              MID AMERICA BANK                                                                  Loan Group II
      16964926       MID AMERICA BANK         MIDAMERICABANK              MID AMERICA BANK                                                                  Loan Group I
      16964927       MID AMERICA BANK         MIDAMERICABANK              MID AMERICA BANK                                                                  Loan Group I
      16964930       MID AMERICA BANK         MIDAMERICABANK              MID AMERICA BANK                                                                  Loan Group II
      16964932       MID AMERICA BANK         MIDAMERICABANK              MID AMERICA BANK                                                                  Loan Group II
      16964933       MID AMERICA BANK         MIDAMERICABANK              MID AMERICA BANK                                                                  Loan Group II
      16964935       MID AMERICA BANK         MIDAMERICABANK              MID AMERICA BANK                                                                  Loan Group II
      16964937       MID AMERICA BANK         MIDAMERICABANK              MID AMERICA BANK                                                                  Loan Group II
      16964938       MID AMERICA BANK         MIDAMERICABANK              MID AMERICA BANK                                                                  Loan Group II
      16964939       MID AMERICA BANK         MIDAMERICABANK              MID AMERICA BANK                                                                  Loan Group II
      16964941       MID AMERICA BANK         MIDAMERICABANK              MID AMERICA BANK                                                                  Loan Group I
      16964942       MID AMERICA BANK         MIDAMERICABANK              MID AMERICA BANK                                                                  Loan Group I
      16964943       MID AMERICA BANK         MIDAMERICABANK              MID AMERICA BANK                                                                  Loan Group II
      16964945       MID AMERICA BANK         MIDAMERICABANK              MID AMERICA BANK                                                                  Loan Group I
      16964946       MID AMERICA BANK         MIDAMERICABANK              MID AMERICA BANK                                                                  Loan Group II
      16964948       MID AMERICA BANK         MIDAMERICABANK              MID AMERICA BANK                                                                  Loan Group II
      16964950       MID AMERICA BANK         MIDAMERICABANK              MID AMERICA BANK                                                                  Loan Group I
      16964951       MID AMERICA BANK         MIDAMERICABANK              MID AMERICA BANK                                                                  Loan Group I
      16964952       MID AMERICA BANK         MIDAMERICABANK              MID AMERICA BANK                                                                  Loan Group II
      17015949       MID AMERICA BANK         MIDAMERICABANK              MID AMERICA BANK                                                                  Loan Group II
      17015950       MID AMERICA BANK         MIDAMERICABANK              MID AMERICA BANK                                                                  Loan Group II
      17015953       MID AMERICA BANK         MIDAMERICABANK              MID AMERICA BANK                                                                  Loan Group II
      17015955       MID AMERICA BANK         MIDAMERICABANK              MID AMERICA BANK                                                                  Loan Group I
      17015956       MID AMERICA BANK         MIDAMERICABANK              MID AMERICA BANK                                                                  Loan Group II
      17015957       MID AMERICA BANK         MIDAMERICABANK              MID AMERICA BANK                                                                  Loan Group I
      17015958       MID AMERICA BANK         MIDAMERICABANK              MID AMERICA BANK                                                                  Loan Group I
      17015960       MID AMERICA BANK         MIDAMERICABANK              MID AMERICA BANK                                                                  Loan Group II
      17015962       MID AMERICA BANK         MIDAMERICABANK              MID AMERICA BANK                                                                  Loan Group II
      17015963       MID AMERICA BANK         MIDAMERICABANK              MID AMERICA BANK                                                                  Loan Group I
      17015966       MID AMERICA BANK         MIDAMERICABANK              MID AMERICA BANK                                                                  Loan Group II
      17015967       MID AMERICA BANK         MIDAMERICABANK              MID AMERICA BANK                                                                  Loan Group I
      17015969       MID AMERICA BANK         MIDAMERICABANK              MID AMERICA BANK                                                                  Loan Group I
      17015971       MID AMERICA BANK         MIDAMERICABANK              MID AMERICA BANK                                                                  Loan Group I
      17015974       MID AMERICA BANK         MIDAMERICABANK              MID AMERICA BANK                                                                  Loan Group II
      17015975       MID AMERICA BANK         MIDAMERICABANK              MID AMERICA BANK                                                                  Loan Group I
      17015977       MID AMERICA BANK         MIDAMERICABANK              MID AMERICA BANK                                                                  Loan Group I
      17015978       MID AMERICA BANK         MIDAMERICABANK              MID AMERICA BANK                                                                  Loan Group II
      17015979       MID AMERICA BANK         MIDAMERICABANK              MID AMERICA BANK                                                                  Loan Group II
      17015981       MID AMERICA BANK         MIDAMERICABANK              MID AMERICA BANK                                                                  Loan Group II
      17015982       MID AMERICA BANK         MIDAMERICABANK              MID AMERICA BANK                                                                  Loan Group I
      17015983       MID AMERICA BANK         MIDAMERICABANK              MID AMERICA BANK                                                                  Loan Group II
      17015987       MID AMERICA BANK         MIDAMERICABANK              MID AMERICA BANK                                                                  Loan Group II
      17015991       MID AMERICA BANK         MIDAMERICABANK              MID AMERICA BANK                                                                  Loan Group I
      16770460       MID AMERICA BANK         MIDAMERICABANK              MID AMERICA BANK                                                                  Loan Group II
      16839343       MID AMERICA BANK         MIDAMERICABANK              MID AMERICA BANK                                                                  Loan Group I
      16356776       HOMEBANC                 HOMEBANC                    HOMEBANC                                                                          Loan Group I
      16357121       HOMEBANC                 HOMEBANC                    HOMEBANC                                                                          Loan Group I
      16357589       HOMEBANC                 HOMEBANC                    HOMEBANC                                                                          Loan Group I
      16650771       MID AMERICA BANK         MIDAMERICABANK              MID AMERICA BANK                                                                  Loan Group I
      16840059       EMCFLOW                  EMCMORTGAGE                 AMSOUTH BANK                                                                      Loan Group II
      16840063       EMCFLOW                  EMCMORTGAGE                 AMSOUTH BANK                                                                      Loan Group I
      16840089       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16840099       EMCFLOW                  EMCMORTGAGE                 FIRST MAGNUS FINANCIAL                                                            Loan Group II
      16840100       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16840105       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16840108       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group II
      16839981       EMCFLOW                  EMCMORTGAGE                 VISION MORTGAGE LLC                                                               Loan Group I
      16840036       EMCFLOW                  EMCMORTGAGE                 DYNAMIC CAPITAL MORTGAGE                                                          Loan Group I
      16840052       EMCFLOW                  EMCMORTGAGE                 AMSOUTH BANK                                                                      Loan Group II
      16839967       EMCFLOW                  EMCMORTGAGE                 MILLENNIUM BANK NA                                                                Loan Group I
      16839977       EMCFLOW                  EMCMORTGAGE                 PACIFIC MUTUAL FUNDING INC                                                        Loan Group I
      16839917       EMCFLOW                  EMCMORTGAGE                 PRIMELENDING A PLAINSCAP                                                          Loan Group I
      16839921       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      16839922       EMCFLOW                  EMCMORTGAGE                 MORTGAGE CAPITAL CORPORATION OF AMERICA                                           Loan Group I
      16839728       EMCFLOW                  EMCMORTGAGE                 WESTERN RESIDENTIAL MORTG                                                         Loan Group I
      16839749       EMCFLOW                  EMCMORTGAGE                 FIRST MAGNUS FINANCIAL                                                            Loan Group II
      16839805       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      16839813       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      16839821       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      16839846       EMCFLOW                  EMCMORTGAGE                 GREENLIGHT FINANCIAL                                                              Loan Group I
      16839866       EMCFLOW                  EMCMORTGAGE                 DRAPER AND KRAMER MORTGAGE                                                        Loan Group II
      16839900       EMCFLOW                  EMCMORTGAGE                 FIRST RESIDENTIAL                                                                 Loan Group I
      16839666       EMCFLOW                  EMCMORTGAGE                 SUPREME LENDING                                                                   Loan Group I
      16839272       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16839280       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group II
      16839292       EMCFLOW                  EMCMORTGAGE                 DUXFORD FINANCIAL INC                                                             Loan Group II
      16839314       EMCFLOW                  EMCMORTGAGE                 NEVIS FUNDING CORP                                                                Loan Group I
      16670093       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16666576       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16666591       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16670022       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16663676       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16658284       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16851050       EMCFLOW                  EMCMORTGAGE                 BSM FINANCIAL LP                                                                  Loan Group I
      16851051       EMCFLOW                  EMCMORTGAGE                 BSM FINANCIAL LP                                                                  Loan Group I
      16851065       EMCFLOW                  EMCMORTGAGE                 PRIMELENDING A PLAINSCAP                                                          Loan Group I
      16851069       EMCFLOW                  EMCMORTGAGE                 HAYHURST MORTGAGE                                                                 Loan Group I
      16851084       EMCFLOW                  EMCMORTGAGE                 STEARNS LENDING                                                                   Loan Group I
      16851086       EMCFLOW                  EMCMORTGAGE                 ARTISAN MORTGAGE LLC                                                              Loan Group II
      16851091       EMCFLOW                  EMCMORTGAGE                 UNIMORTGAGE                                                                       Loan Group I
      16851154       EMCFLOW                  EMCMORTGAGE                 UNIMORTGAGE                                                                       Loan Group I
      16851163       EMCFLOW                  EMCMORTGAGE                 COLORADO FEDERAL SAVINGS                                                          Loan Group I
      16849521       EMCFLOW                  EMCMORTGAGE                 SOUTH PACIFIC                                                                     Loan Group I
      16849554       EMCFLOW                  EMCMORTGAGE                 SECURITY NATIONAL                                                                 Loan Group II
      16849559       EMCFLOW                  EMCMORTGAGE                 MORTGAGE CORP OF AMERICA DBA ZONE FUNDING/HARD MON                                Loan Group I
      16849566       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16851034       EMCFLOW                  EMCMORTGAGE                 BSM FINANCIAL LP                                                                  Loan Group I
      16851035       EMCFLOW                  EMCMORTGAGE                 BSM FINANCIAL LP                                                                  Loan Group I
      16851046       EMCFLOW                  EMCMORTGAGE                 BSM FINANCIAL LP                                                                  Loan Group I
      16851048       EMCFLOW                  EMCMORTGAGE                 REALTY MORTGAGE CORPORATION                                                       Loan Group II
      16851188       EMCFLOW                  EMCMORTGAGE                 FIRST CALIFORNIA MORTGAGE                                                         Loan Group II
      16851217       EMCFLOW                  EMCMORTGAGE                 CENTRAL PACIFIC MORTGAGE                                                          Loan Group I
      16851241       EMCFLOW                  EMCMORTGAGE                 FIRST MAGNUS FINANCIAL                                                            Loan Group I
      16851283       EMCFLOW                  EMCMORTGAGE                 MAVERICK MORTGAGE                                                                 Loan Group I
      16851291       EMCFLOW                  EMCMORTGAGE                 DYNAMIC CAPITAL MORTGAGE                                                          Loan Group II
      16851331       EMCFLOW                  EMCMORTGAGE                 HAMILTON MORTGAGE COMPANY                                                         Loan Group II
      16851345       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16851356       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group II
      16851358       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group II
      16851362       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group II
      16851366       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group II
      16851368       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16851859       EMCFLOW                  EMCMORTGAGE                 MORTGAGE WAREHOUSE                                                                Loan Group I
      16851884       EMCFLOW                  EMCMORTGAGE                 SUTTON BANK                                                                       Loan Group I
      16851893       EMCFLOW                  EMCMORTGAGE                 WR STARKEY                                                                        Loan Group II
      16851908       EMCFLOW                  EMCMORTGAGE                 DYNAMIC CAPITAL MORTGAGE                                                          Loan Group I
      16851913       EMCFLOW                  EMCMORTGAGE                 SUBURBAN MORTGAGE                                                                 Loan Group II
      16851944       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      16851962       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16851971       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16851981       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      16851985       EMCFLOW                  EMCMORTGAGE                 COMUNITY LENDING INC                                                              Loan Group I
      16771738       EMCFLOW                  EMCMORTGAGE                 1ST MARINER BANK                                                                  Loan Group I
      16771750       EMCFLOW                  EMCMORTGAGE                 1ST MARINER BANK                                                                  Loan Group I
      16771774       EMCFLOW                  EMCMORTGAGE                 SAN LUIS CAPITAL INC DBA PACIFIC TRUST MORTGAGE                                   Loan Group I
      16771785       EMCFLOW                  EMCMORTGAGE                 AMERICAN HOME KEY                                                                 Loan Group II
      16771798       EMCFLOW                  EMCMORTGAGE                 1ST MARINER BANK                                                                  Loan Group II
      16771800       EMCFLOW                  EMCMORTGAGE                 PARKSIDE LENDING LLC                                                              Loan Group II
      16771831       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      16771859       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group II
      16771870       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group II
      16771916       EMCFLOW                  EMCMORTGAGE                 FINANCIAL MORTGAGE, INC.                                                          Loan Group I
      16771948       EMCFLOW                  EMCMORTGAGE                 COLORADO FEDERAL SAVINGS                                                          Loan Group I
      16771949       EMCFLOW                  EMCMORTGAGE                 FIRST MAGNUS FINANCIAL                                                            Loan Group II
      16771988       EMCFLOW                  EMCMORTGAGE                 THE CAL-BAY MORTGAGE GROUP                                                        Loan Group II
      16772021       EMCFLOW                  EMCMORTGAGE                 SUNSET DIRECT                                                                     Loan Group II
      16772026       EMCFLOW                  EMCMORTGAGE                 HORIZON DIRECT INC DBA COMMITMENT LENDING                                         Loan Group I
      16772049       EMCFLOW                  EMCMORTGAGE                 1ST MARINER BANK                                                                  Loan Group I
      16772060       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16772066       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16772077       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group II
      16772089       EMCFLOW                  EMCMORTGAGE                 BEAZER MORTGAGE CORPORATI                                                         Loan Group II
      16772321       EMCFLOW                  EMCMORTGAGE                 SOUTHERN TRUST MORTGAGE                                                           Loan Group II
      16772397       EMCFLOW                  EMCMORTGAGE                 AMERICAN HOME KEY                                                                 Loan Group I
      16772440       EMCFLOW                  EMCMORTGAGE                 SUBURBAN MORTGAGE                                                                 Loan Group II
      16772444       EMCFLOW                  EMCMORTGAGE                 WESTAMERICA MORTGAGE CORP                                                         Loan Group I
      16772447       EMCFLOW                  EMCMORTGAGE                 WESTERN RESIDENTIAL MORTG                                                         Loan Group II
      16772516       EMCFLOW                  EMCMORTGAGE                 NEIGHBORS FINANCIAL CORPO                                                         Loan Group II
      16772566       EMCFLOW                  EMCMORTGAGE                 UNITED RESIDENTIAL LENDING LLC                                                    Loan Group I
      16772583       EMCFLOW                  EMCMORTGAGE                 AMERICAN HOME KEY                                                                 Loan Group I
      16772644       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16772648       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16772650       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16772653       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16772714       EMCFLOW                  EMCMORTGAGE                 REUNION MORTGAGE INC                                                              Loan Group II
      16772720       EMCFLOW                  EMCMORTGAGE                 AMTRUST MORTGAGE                                                                  Loan Group II
      16772722       EMCFLOW                  EMCMORTGAGE                 REUNION MORTGAGE INC                                                              Loan Group II
      16774803       EMCFLOW                  EMCMORTGAGE                 1ST MARINER BANK                                                                  Loan Group I
      16774824       EMCFLOW                  EMCMORTGAGE                 REPUBLIC MORTGAGE LLC                                                             Loan Group I
      16774825       EMCFLOW                  EMCMORTGAGE                 SECURITY NATIONAL                                                                 Loan Group I
      16774826       EMCFLOW                  EMCMORTGAGE                 1ST MARINER BANK                                                                  Loan Group I
      16774950       EMCFLOW                  EMCMORTGAGE                 ACCESS NATIONAL MORTGAGE                                                          Loan Group II
      16774957       EMCFLOW                  EMCMORTGAGE                 ACCESS NATIONAL MORTGAGE                                                          Loan Group II
      16774966       EMCFLOW                  EMCMORTGAGE                 DUXFORD FINANCIAL INC                                                             Loan Group II
      16774996       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16774999       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16775004       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group II
      16847915       EMCFLOW                  EMCMORTGAGE                 UNITED RESIDENTIAL LENDING LLC                                                    Loan Group I
      16847922       EMCFLOW                  EMCMORTGAGE                 UNITED RESIDENTIAL LENDING LLC                                                    Loan Group I
      16847949       EMCFLOW                  EMCMORTGAGE                 FIDELITY & TRUST MTG INC                                                          Loan Group II
      16847997       EMCFLOW                  EMCMORTGAGE                 AMERICAN HOME KEY                                                                 Loan Group I
      16848023       EMCFLOW                  EMCMORTGAGE                 IMORTGAGECOM INC                                                                  Loan Group II
      16848075       EMCFLOW                  EMCMORTGAGE                 GATEWAY BANK                                                                      Loan Group I
      16848099       EMCFLOW                  EMCMORTGAGE                 PACIFIC MUTUAL FUNDING INC                                                        Loan Group I
      16848998       EMCFLOW                  EMCMORTGAGE                 ALTERNA MORTGAGE                                                                  Loan Group I
      16849011       EMCFLOW                  EMCMORTGAGE                 ATLAS MORTGAGE FUNDING CO                                                         Loan Group I
      16849056       EMCFLOW                  EMCMORTGAGE                 SECURITY NATIONAL                                                                 Loan Group I
      16849058       EMCFLOW                  EMCMORTGAGE                 MILLENNIUM BANK NA                                                                Loan Group I
      16849062       EMCFLOW                  EMCMORTGAGE                 1ST MARINER BANK                                                                  Loan Group I
      16849067       EMCFLOW                  EMCMORTGAGE                 UNIVERSAL AMERICAN                                                                Loan Group I
      16849111       EMCFLOW                  EMCMORTGAGE                 SUBURBAN MORTGAGE                                                                 Loan Group II
      16849132       EMCFLOW                  EMCMORTGAGE                 AMERICAN STERLING BANK                                                            Loan Group I
      16849151       EMCFLOW                  EMCMORTGAGE                 REALTY MORTGAGE CORPORATION                                                       Loan Group I
      16849168       EMCFLOW                  EMCMORTGAGE                 AMTRUST MORTGAGE                                                                  Loan Group I
      16849170       EMCFLOW                  EMCMORTGAGE                 AMTRUST MORTGAGE                                                                  Loan Group I
      16849189       EMCFLOW                  EMCMORTGAGE                 MOUNTAIN VIEW MORTGAGE                                                            Loan Group I
      16849205       EMCFLOW                  EMCMORTGAGE                 FIRST RESIDENTIAL                                                                 Loan Group I
      16847828       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16847829       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16849273       EMCFLOW                  EMCMORTGAGE                 WALL STREET FINANCIAL COR                                                         Loan Group I
      16849293       EMCFLOW                  EMCMORTGAGE                 UNIMORTGAGE                                                                       Loan Group I
      16849348       EMCFLOW                  EMCMORTGAGE                 USA FUNDING CORP                                                                  Loan Group I
      16849352       EMCFLOW                  EMCMORTGAGE                 MARSHALL BANKFIRST MORTGA                                                         Loan Group II
      16849371       EMCFLOW                  EMCMORTGAGE                 LENDMARK FINANCIAL SERVIC                                                         Loan Group I
      16849384       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      16849402       EMCFLOW                  EMCMORTGAGE                 AMERICAN STERLING BANK                                                            Loan Group I
      16849410       EMCFLOW                  EMCMORTGAGE                 LENDMARK FINANCIAL SERVIC                                                         Loan Group I
      16849414       EMCFLOW                  EMCMORTGAGE                 MAVERICK MORTGAGE                                                                 Loan Group I
      16847857       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      16847882       EMCFLOW                  EMCMORTGAGE                 REALTY MORTGAGE CORPORATION                                                       Loan Group I
      16849476       EMCFLOW                  EMCMORTGAGE                 HOMEFIRST MORTGAGE CORPOR                                                         Loan Group I
      16849477       EMCFLOW                  EMCMORTGAGE                 SUBURBAN MORTGAGE                                                                 Loan Group II
      16847787       EMCFLOW                  EMCMORTGAGE                 FIRST RESIDENTIAL                                                                 Loan Group I
      16847795       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      16847801       EMCFLOW                  EMCMORTGAGE                 UNIMORTGAGE                                                                       Loan Group I
      16847810       EMCFLOW                  EMCMORTGAGE                 SUBURBAN MORTGAGE                                                                 Loan Group II
      16847815       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16845596       EMCFLOW                  EMCMORTGAGE                 1ST MARINER BANK                                                                  Loan Group I
      16845643       EMCFLOW                  EMCMORTGAGE                 SUTTON BANK                                                                       Loan Group I
      16845660       EMCFLOW                  EMCMORTGAGE                 CREDIT NORTHEAST                                                                  Loan Group I
      16845671       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      16845681       EMCFLOW                  EMCMORTGAGE                 KIRKWOOD FINANCIAL                                                                Loan Group I
      16845705       EMCFLOW                  EMCMORTGAGE                 GATEWAY BUSINESS BANK DBA MISSION HILLS MORTGAGE B                                Loan Group I
      16845711       EMCFLOW                  EMCMORTGAGE                 THE LENDING COMPANY                                                               Loan Group II
      16846061       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16846068       EMCFLOW                  EMCMORTGAGE                 ACADEMY MORTGAGE                                                                  Loan Group I
      16846074       EMCFLOW                  EMCMORTGAGE                 IMORTGAGECOM INC                                                                  Loan Group II
      16846082       EMCFLOW                  EMCMORTGAGE                 REALTY MORTGAGE CORPORATION                                                       Loan Group I
      16846107       EMCFLOW                  EMCMORTGAGE                 ATLAS MORTGAGE FUNDING CO                                                         Loan Group II
      16845737       EMCFLOW                  EMCMORTGAGE                 FIRST RESIDENTIAL                                                                 Loan Group I
      16845739       EMCFLOW                  EMCMORTGAGE                 MAVERICK MORTGAGE                                                                 Loan Group II
      16845742       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      16846136       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      16846142       EMCFLOW                  EMCMORTGAGE                 SYNOVUS MORTGAGE                                                                  Loan Group I
      16846144       EMCFLOW                  EMCMORTGAGE                 IMORTGAGECOM INC                                                                  Loan Group II
      16846146       EMCFLOW                  EMCMORTGAGE                 CENTRAL PACIFIC MORTGAGE                                                          Loan Group II
      16846149       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group I
      16846157       EMCFLOW                  EMCMORTGAGE                 SECURITY NATIONAL                                                                 Loan Group I
      16845776       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      16845798       EMCFLOW                  EMCMORTGAGE                 AMERICAN STERLING BANK                                                            Loan Group I
      16846206       EMCFLOW                  EMCMORTGAGE                 FIRST CALIFORNIA MORTGAGE                                                         Loan Group I
      16846211       EMCFLOW                  EMCMORTGAGE                 FIRST CALIFORNIA MORTGAGE                                                         Loan Group II
      16846212       EMCFLOW                  EMCMORTGAGE                 ACADEMY MORTGAGE                                                                  Loan Group I
      16846250       EMCFLOW                  EMCMORTGAGE                 LIBERTY FINANCIAL GROUP                                                           Loan Group I
      16846296       EMCFLOW                  EMCMORTGAGE                 PEOPLES MORTGAGE CO/MORIA                                                         Loan Group II
      16847458       EMCFLOW                  EMCMORTGAGE                 PELICAN CAPITAL INVESTMEN                                                         Loan Group I
      16847505       EMCFLOW                  EMCMORTGAGE                 CAPITAL QUEST                                                                     Loan Group I
      16847625       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16847628       EMCFLOW                  EMCMORTGAGE                 FIRST CALIFORNIA MORTGAGE                                                         Loan Group II
      16845897       EMCFLOW                  EMCMORTGAGE                 TRANSNATIONAL FINANCIAL                                                           Loan Group I
      16845918       EMCFLOW                  EMCMORTGAGE                 STEARNS LENDING                                                                   Loan Group I
      16845933       EMCFLOW                  EMCMORTGAGE                 PHH MORTGAGE                                                                      Loan Group I
      16845956       EMCFLOW                  EMCMORTGAGE                 MAVERICK MORTGAGE                                                                 Loan Group I
      16845957       EMCFLOW                  EMCMORTGAGE                 REALTY MORTGAGE CORPORATION                                                       Loan Group I
      16845992       EMCFLOW                  EMCMORTGAGE                 DUXFORD FINANCIAL INC                                                             Loan Group II
      16846002       EMCFLOW                  EMCMORTGAGE                 FIDELITY & TRUST MTG INC                                                          Loan Group II
      16846004       EMCFLOW                  EMCMORTGAGE                 DYNAMIC CAPITAL MORTGAGE                                                          Loan Group I
      16846028       EMCFLOW                  EMCMORTGAGE                 ACADEMY MORTGAGE                                                                  Loan Group II
      16846038       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16847661       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      16847665       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      16847669       EMCFLOW                  EMCMORTGAGE                 MOUNTAIN VIEW MORTGAGE                                                            Loan Group II
      16847683       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16847695       EMCFLOW                  EMCMORTGAGE                 FIRST RESIDENTIAL                                                                 Loan Group I
      16847715       EMCFLOW                  EMCMORTGAGE                 1ST MARINER BANK                                                                  Loan Group I
      16847774       EMCFLOW                  EMCMORTGAGE                 FIDELITY & TRUST MTG INC                                                          Loan Group II
      16835541       EMCFLOW                  EMCMORTGAGE                 CHERRY CREEK MORTGAGE CO                                                          Loan Group II
      16835542       EMCFLOW                  EMCMORTGAGE                 PACIFIC COMMUNITY MORTGAG                                                         Loan Group I
      16835603       EMCFLOW                  EMCMORTGAGE                 REALTY MORTGAGE CORPORATION                                                       Loan Group I
      16835631       EMCFLOW                  EMCMORTGAGE                 FIRST RESIDENTIAL                                                                 Loan Group I
      16835634       EMCFLOW                  EMCMORTGAGE                 SUTTON BANK                                                                       Loan Group I
      16835678       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      16838820       EMCFLOW                  EMCMORTGAGE                 REPUBLIC MORTGAGE HOME LO                                                         Loan Group I
      16838825       EMCFLOW                  EMCMORTGAGE                 STEARNS LENDING                                                                   Loan Group I
      16838828       EMCFLOW                  EMCMORTGAGE                 FIRST RESIDENTIAL                                                                 Loan Group I
      16838867       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      16838899       EMCFLOW                  EMCMORTGAGE                 DYNAMIC CAPITAL MORTGAGE                                                          Loan Group I
      16838926       EMCFLOW                  EMCMORTGAGE                 GOLDEN EMPIRE MORTGAGE INC                                                        Loan Group I
      16838938       EMCFLOW                  EMCMORTGAGE                 CREDIT NORTHEAST                                                                  Loan Group I
      16835685       EMCFLOW                  EMCMORTGAGE                 UNIMORTGAGE                                                                       Loan Group I
      16835691       EMCFLOW                  EMCMORTGAGE                 DYNAMIC CAPITAL MORTGAGE                                                          Loan Group I
      16835692       EMCFLOW                  EMCMORTGAGE                 MORTGAGE NETWORK INC                                                              Loan Group II
      16835708       EMCFLOW                  EMCMORTGAGE                 PEOPLES MORTGAGE CO/MORIA                                                         Loan Group II
      16835755       EMCFLOW                  EMCMORTGAGE                 1ST MARINER BANK                                                                  Loan Group II
      16835756       EMCFLOW                  EMCMORTGAGE                 FIRST CALIFORNIA MORTGAGE                                                         Loan Group I
      16835759       EMCFLOW                  EMCMORTGAGE                 VISION MORTGAGE LLC                                                               Loan Group I
      16835774       EMCFLOW                  EMCMORTGAGE                 1ST MARINER BANK                                                                  Loan Group II
      16838977       EMCFLOW                  EMCMORTGAGE                 FRANKLIN FINANCIAL                                                                Loan Group I
      16838991       EMCFLOW                  EMCMORTGAGE                 FIRST RESIDENTIAL                                                                 Loan Group I
      16838992       EMCFLOW                  EMCMORTGAGE                 ACADEMY MORTGAGE                                                                  Loan Group II
      16838995       EMCFLOW                  EMCMORTGAGE                 SUTTON BANK                                                                       Loan Group I
      16835839       EMCFLOW                  EMCMORTGAGE                 HARBOURTON MORTGAGE                                                               Loan Group II
      16835848       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16835851       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16839089       EMCFLOW                  EMCMORTGAGE                 ACADEMY MORTGAGE                                                                  Loan Group II
      16839090       EMCFLOW                  EMCMORTGAGE                 LENDING FIRST                                                                     Loan Group I
      16839106       EMCFLOW                  EMCMORTGAGE                 AMERICAN HOME KEY                                                                 Loan Group I
      16839113       EMCFLOW                  EMCMORTGAGE                 RMS & ASSOCIATES                                                                  Loan Group II
      16835865       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16835866       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group II
      16835867       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16835869       EMCFLOW                  EMCMORTGAGE                 SUBURBAN MORTGAGE                                                                 Loan Group II
      16835953       EMCFLOW                  EMCMORTGAGE                 PARAMOUNT RESIDENTIAL MORTGAGE CORPORATION                                        Loan Group I
      16838574       EMCFLOW                  EMCMORTGAGE                 HARBOURTON MORTGAGE                                                               Loan Group I
      16838656       EMCFLOW                  EMCMORTGAGE                 WESTSTAR MORTGAGE                                                                 Loan Group I
      16838664       EMCFLOW                  EMCMORTGAGE                 SUTTON BANK                                                                       Loan Group I
      16838701       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      16838703       EMCFLOW                  EMCMORTGAGE                 GOLDEN EMPIRE MORTGAGE INC                                                        Loan Group I
      16838721       EMCFLOW                  EMCMORTGAGE                 SUTTON BANK                                                                       Loan Group I
      16838741       EMCFLOW                  EMCMORTGAGE                 GREAT NORTHERN FINANCIAL                                                          Loan Group I
      16838761       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      16838772       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group I
      16838777       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16839178       EMCFLOW                  EMCMORTGAGE                 PACIFIC MUTUAL FUNDING INC                                                        Loan Group I
      16839183       EMCFLOW                  EMCMORTGAGE                 REALTY MORTGAGE CORPORATION                                                       Loan Group II
      16832887       EMCFLOW                  EMCMORTGAGE                 FIRST RESIDENTIAL                                                                 Loan Group I
      16832893       EMCFLOW                  EMCMORTGAGE                 REPUBLIC MORTGAGE LLC                                                             Loan Group II
      16832905       EMCFLOW                  EMCMORTGAGE                 CENTRAL PACIFIC MORTGAGE                                                          Loan Group II
      16832936       EMCFLOW                  EMCMORTGAGE                 FIRST NLC                                                                         Loan Group I
      16833005       EMCFLOW                  EMCMORTGAGE                 FRANKLIN FINANCIAL                                                                Loan Group I
      16833019       EMCFLOW                  EMCMORTGAGE                 BEAZER MORTGAGE CORPORATI                                                         Loan Group I
      16833070       EMCFLOW                  EMCMORTGAGE                 SOUTHERN CRESCENT MORTGAGE & INVESTMENT                                           Loan Group I
      16833113       EMCFLOW                  EMCMORTGAGE                 FIRST RESIDENTIAL                                                                 Loan Group I
      16833122       EMCFLOW                  EMCMORTGAGE                 HTFC CORP DBA HTFC MORTGAGE BANKERS                                               Loan Group I
      16833181       EMCFLOW                  EMCMORTGAGE                 FRONTIER INVESTMENT COMPA                                                         Loan Group I
      16833200       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group II
      16833212       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group II
      16833213       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group II
      16833220       EMCFLOW                  EMCMORTGAGE                 IMORTGAGECOM INC                                                                  Loan Group I
      16833229       EMCFLOW                  EMCMORTGAGE                 DIRECT MORTGAGE CORP                                                              Loan Group II
      16833231       EMCFLOW                  EMCMORTGAGE                 FRANKLIN FINANCIAL                                                                Loan Group I
      16833236       EMCFLOW                  EMCMORTGAGE                 GREENLIGHT FINANCIAL                                                              Loan Group I
      16833282       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group II
      16833291       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16833299       EMCFLOW                  EMCMORTGAGE                 NATIONAL BANK OF ARKANSAS                                                         Loan Group II
      16833304       EMCFLOW                  EMCMORTGAGE                 FRANKLIN FINANCIAL                                                                Loan Group I
      16833359       EMCFLOW                  EMCMORTGAGE                 SUBURBAN FEDERAL SAVINGS BANK                                                     Loan Group II
      16835182       EMCFLOW                  EMCMORTGAGE                 LENDMARK FINANCIAL SERVIC                                                         Loan Group I
      16835234       EMCFLOW                  EMCMORTGAGE                 REPUBLIC MORTGAGE HOME LO                                                         Loan Group I
      16835248       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group I
      16835303       EMCFLOW                  EMCMORTGAGE                 SUBURBAN FEDERAL SAVINGS BANK                                                     Loan Group I
      16835329       EMCFLOW                  EMCMORTGAGE                 HOMEAMERICAN MORTGAGE CORP                                                        Loan Group II
      16835346       EMCFLOW                  EMCMORTGAGE                 HOME LOAN SPECIALISTS                                                             Loan Group II
      16835359       EMCFLOW                  EMCMORTGAGE                 MASON-MCDUFFIE MORTGAGE C                                                         Loan Group II
      16835408       EMCFLOW                  EMCMORTGAGE                 FIRST MORTGAGE CORPORATION D/B/A NATIONAL LENDING                                 Loan Group I
      16835411       EMCFLOW                  EMCMORTGAGE                 ACADEMY MORTGAGE                                                                  Loan Group II
      16835455       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group II
      16835463       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16835478       EMCFLOW                  EMCMORTGAGE                 PEOPLES MORTGAGE CO/MORIA                                                         Loan Group II
      16826690       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      16826750       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group II
      16826771       EMCFLOW                  EMCMORTGAGE                 SUTTON BANK                                                                       Loan Group I
      16823953       EMCFLOW                  EMCMORTGAGE                 MAVERICK MORTGAGE                                                                 Loan Group I
      16823987       EMCFLOW                  EMCMORTGAGE                 PEOPLES MORTGAGE CO/MORIA                                                         Loan Group II
      16823999       EMCFLOW                  EMCMORTGAGE                 UNIMORTGAGE                                                                       Loan Group I
      16824000       EMCFLOW                  EMCMORTGAGE                 BOTTOMLINE MORTGAGE, INC.                                                         Loan Group II
      16824003       EMCFLOW                  EMCMORTGAGE                 VISION MORTGAGE LLC                                                               Loan Group I
      16824008       EMCFLOW                  EMCMORTGAGE                 PEOPLES MORTGAGE CO/MORIA                                                         Loan Group II
      16824031       EMCFLOW                  EMCMORTGAGE                 OAKTREE FUNDING CORPORATION                                                       Loan Group I
      16824080       EMCFLOW                  EMCMORTGAGE                 SUBURBAN MORTGAGE                                                                 Loan Group II
      16824084       EMCFLOW                  EMCMORTGAGE                 GREENLIGHT FINANCIAL                                                              Loan Group I
      16826785       EMCFLOW                  EMCMORTGAGE                 SKYLINE FINANCIAL CORPORA                                                         Loan Group I
      16826864       EMCFLOW                  EMCMORTGAGE                 SECURITY NATIONAL                                                                 Loan Group II
      16826865       EMCFLOW                  EMCMORTGAGE                 FIRST HOME MORTGAGE CORPORATION                                                   Loan Group I
      16826895       EMCFLOW                  EMCMORTGAGE                 HAMILTON MORTGAGE COMPANY                                                         Loan Group I
      16826899       EMCFLOW                  EMCMORTGAGE                 RESOURCE BANK                                                                     Loan Group I
      16824137       EMCFLOW                  EMCMORTGAGE                 FIDELITY & TRUST MTG INC                                                          Loan Group I
      16824229       EMCFLOW                  EMCMORTGAGE                 INTERMOUNTAIN MORTGAGE                                                            Loan Group II
      16826932       EMCFLOW                  EMCMORTGAGE                 PRIMARY CAPITAL                                                                   Loan Group I
      16824289       EMCFLOW                  EMCMORTGAGE                 PARAMOUNT RESIDENTIAL MORTGAGE CORPORATION                                        Loan Group I
      16824302       EMCFLOW                  EMCMORTGAGE                 SUPREME LENDING                                                                   Loan Group I
      16826990       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group II
      16827002       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16827004       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16824335       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group II
      16824340       EMCFLOW                  EMCMORTGAGE                 MORTGAGE LOAN SPECIALISTS                                                         Loan Group I
      16824356       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group II
      16824367       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group II
      16824369       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group II
      16824372       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group II
      16824410       EMCFLOW                  EMCMORTGAGE                 DUXFORD FINANCIAL INC                                                             Loan Group I
      16824426       EMCFLOW                  EMCMORTGAGE                 MORTGAGE LOAN SPECIALISTS                                                         Loan Group I
      16824429       EMCFLOW                  EMCMORTGAGE                 HARBOURTON MORTGAGE                                                               Loan Group II
      16827055       EMCFLOW                  EMCMORTGAGE                 FRANKLIN FINANCIAL                                                                Loan Group II
      16826569       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      16826570       EMCFLOW                  EMCMORTGAGE                 SUTTON BANK                                                                       Loan Group I
      16826574       EMCFLOW                  EMCMORTGAGE                 PACIFIC COMMUNITY MORTGAG                                                         Loan Group I
      16827087       EMCFLOW                  EMCMORTGAGE                 HARBOURTON MORTGAGE                                                               Loan Group I
      16827094       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group I
      16832796       EMCFLOW                  EMCMORTGAGE                 FIRST MAGNUS FINANCIAL                                                            Loan Group I
      16826605       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      16826612       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      16826628       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      16826636       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      16819060       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group I
      16819075       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      16819705       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group II
      16819092       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      16819104       EMCFLOW                  EMCMORTGAGE                 MASON-MCDUFFIE MORTGAGE C                                                         Loan Group I
      16819138       EMCFLOW                  EMCMORTGAGE                 HARBOURSIDE COMMUNITY BANK                                                        Loan Group I
      16819721       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group II
      16819727       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16819158       EMCFLOW                  EMCMORTGAGE                 COMUNITY LENDING INC                                                              Loan Group I
      16819186       EMCFLOW                  EMCMORTGAGE                 1ST MARINER BANK                                                                  Loan Group I
      16819203       EMCFLOW                  EMCMORTGAGE                 WESTSTAR MORTGAGE                                                                 Loan Group II
      16819204       EMCFLOW                  EMCMORTGAGE                 FIRST RESIDENTIAL                                                                 Loan Group I
      16819228       EMCFLOW                  EMCMORTGAGE                 WESTSTAR MORTGAGE                                                                 Loan Group I
      16819760       EMCFLOW                  EMCMORTGAGE                 AMERICAN HOME KEY                                                                 Loan Group I
      16819763       EMCFLOW                  EMCMORTGAGE                 NBGI INC                                                                          Loan Group II
      16819798       EMCFLOW                  EMCMORTGAGE                 RMS & ASSOCIATES                                                                  Loan Group I
      16819835       EMCFLOW                  EMCMORTGAGE                 DUXFORD FINANCIAL INC                                                             Loan Group II
      16823645       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      16823646       EMCFLOW                  EMCMORTGAGE                 CAPITAL QUEST                                                                     Loan Group I
      16819275       EMCFLOW                  EMCMORTGAGE                 WESTSTAR MORTGAGE                                                                 Loan Group I
      16819283       EMCFLOW                  EMCMORTGAGE                 WESTAMERICA MORTGAGE CORP                                                         Loan Group I
      16823748       EMCFLOW                  EMCMORTGAGE                 SUTTON BANK                                                                       Loan Group I
      16823750       EMCFLOW                  EMCMORTGAGE                 REPUBLIC MORTGAGE HOME LO                                                         Loan Group I
      16819312       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      16819315       EMCFLOW                  EMCMORTGAGE                 FIRST RESIDENTIAL                                                                 Loan Group I
      16819324       EMCFLOW                  EMCMORTGAGE                 CORNERSTONE                                                                       Loan Group I
      16819346       EMCFLOW                  EMCMORTGAGE                 SUTTON BANK                                                                       Loan Group I
      16819351       EMCFLOW                  EMCMORTGAGE                 PEOPLES MORTGAGE CO/MORIA                                                         Loan Group II
      16823804       EMCFLOW                  EMCMORTGAGE                 MORTGAGE CAPITAL CORPORATION OF AMERICA                                           Loan Group I
      16819432       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group II
      16819434       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16819435       EMCFLOW                  EMCMORTGAGE                 PRIMARY CAPITAL                                                                   Loan Group I
      16819442       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      16819465       EMCFLOW                  EMCMORTGAGE                 UNIMORTGAGE                                                                       Loan Group I
      16823823       EMCFLOW                  EMCMORTGAGE                 OAKTREE FUNDING CORPORATION                                                       Loan Group II
      16823832       EMCFLOW                  EMCMORTGAGE                 ARTISAN MORTGAGE LLC                                                              Loan Group I
      16823858       EMCFLOW                  EMCMORTGAGE                 FRANKLIN FINANCIAL                                                                Loan Group I
      16819488       EMCFLOW                  EMCMORTGAGE                 REUNION MORTGAGE INC                                                              Loan Group II
      16823865       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group II
      16823871       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16823886       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16823895       EMCFLOW                  EMCMORTGAGE                 PRIMELENDING A PLAINSCAP                                                          Loan Group I
      16819532       EMCFLOW                  EMCMORTGAGE                 VISION MORTGAGE LLC                                                               Loan Group I
      16819551       EMCFLOW                  EMCMORTGAGE                 HAMILTON MORTGAGE COMPANY                                                         Loan Group I
      16819572       EMCFLOW                  EMCMORTGAGE                 SUBURBAN MORTGAGE                                                                 Loan Group II
      16819584       EMCFLOW                  EMCMORTGAGE                 HOMEAMERICAN MORTGAGE CORP                                                        Loan Group II
      16819594       EMCFLOW                  EMCMORTGAGE                 DELL FRANKLIN FINANCIAL,                                                          Loan Group I
      16823913       EMCFLOW                  EMCMORTGAGE                 PRIMELENDING A PLAINSCAP                                                          Loan Group I
      16823926       EMCFLOW                  EMCMORTGAGE                 PRIMELENDING A PLAINSCAP                                                          Loan Group II
      16823928       EMCFLOW                  EMCMORTGAGE                 MAVERICK MORTGAGE                                                                 Loan Group I
      16809734       EMCFLOW                  EMCMORTGAGE                 HARBOURTON (2) MORTGAGE INVESTMENT CORPORATION                                    Loan Group I
      16809740       EMCFLOW                  EMCMORTGAGE                 PACIFIC MUTUAL FUNDING INC                                                        Loan Group II
      16809790       EMCFLOW                  EMCMORTGAGE                 SECURITY NATIONAL                                                                 Loan Group I
      16809842       EMCFLOW                  EMCMORTGAGE                 FIRST MAGNUS FINANCIAL                                                            Loan Group I
      16809335       EMCFLOW                  EMCMORTGAGE                 UNION MORTGAGE GROUP INC                                                          Loan Group I
      16809353       EMCFLOW                  EMCMORTGAGE                 MILLENNIUM BANK NA                                                                Loan Group I
      16809364       EMCFLOW                  EMCMORTGAGE                 POINT BANK                                                                        Loan Group I
      16809863       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group II
      16809864       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group II
      16809867       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group II
      16809870       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16809372       EMCFLOW                  EMCMORTGAGE                 CENTRAL PACIFIC MORTGAGE                                                          Loan Group II
      16809395       EMCFLOW                  EMCMORTGAGE                 FIRST CALIFORNIA MORTGAGE                                                         Loan Group I
      16813605       EMCFLOW                  EMCMORTGAGE                 RMS & ASSOCIATES                                                                  Loan Group II
      16813625       EMCFLOW                  EMCMORTGAGE                 MAVERICK MORTGAGE                                                                 Loan Group I
      16813628       EMCFLOW                  EMCMORTGAGE                 SECURITY NATIONAL                                                                 Loan Group I
      16809428       EMCFLOW                  EMCMORTGAGE                 FIRST CALIFORNIA MORTGAGE                                                         Loan Group I
      16809438       EMCFLOW                  EMCMORTGAGE                 FIRST MAGNUS FINANCIAL                                                            Loan Group I
      16809457       EMCFLOW                  EMCMORTGAGE                 HOME LOAN FUNDING INC                                                             Loan Group I
      16813639       EMCFLOW                  EMCMORTGAGE                 HARBOURTON MORTGAGE                                                               Loan Group I
      16813703       EMCFLOW                  EMCMORTGAGE                 SOUTHERN TRUST MORTGAGE                                                           Loan Group I
      16813724       EMCFLOW                  EMCMORTGAGE                 MORTGAGE CORP OF AMERICA DBA ZONE FUNDING/HARD MON                                Loan Group II
      16813747       EMCFLOW                  EMCMORTGAGE                 FIRST RESIDENTIAL                                                                 Loan Group I
      16813761       EMCFLOW                  EMCMORTGAGE                 PLATINUM BANK                                                                     Loan Group I
      16813813       EMCFLOW                  EMCMORTGAGE                 STEARNS LENDING                                                                   Loan Group II
      16813826       EMCFLOW                  EMCMORTGAGE                 SALLIE MAE HOME LOANS-MA                                                          Loan Group II
      16813835       EMCFLOW                  EMCMORTGAGE                 STEARNS LENDING                                                                   Loan Group I
      16813856       EMCFLOW                  EMCMORTGAGE                 STEARNS LENDING                                                                   Loan Group I
      16813864       EMCFLOW                  EMCMORTGAGE                 STEARNS LENDING                                                                   Loan Group I
      16813894       EMCFLOW                  EMCMORTGAGE                 STEARNS LENDING                                                                   Loan Group I
      16813910       EMCFLOW                  EMCMORTGAGE                 HAMILTON MORTGAGE COMPANY                                                         Loan Group II
      16813912       EMCFLOW                  EMCMORTGAGE                 CMS CAPITAL GROUP INC                                                             Loan Group II
      16809472       EMCFLOW                  EMCMORTGAGE                 FIRST MAGNUS FINANCIAL                                                            Loan Group I
      16809485       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16809494       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group II
      16813916       EMCFLOW                  EMCMORTGAGE                 HAMILTON MORTGAGE COMPANY                                                         Loan Group I
      16813934       EMCFLOW                  EMCMORTGAGE                 CAPITAL MORTGAGE FINANCE                                                          Loan Group I
      16813952       EMCFLOW                  EMCMORTGAGE                 HARBOURTON MORTGAGE                                                               Loan Group II
      16813971       EMCFLOW                  EMCMORTGAGE                 FRANKLIN FINANCIAL                                                                Loan Group I
      16814034       EMCFLOW                  EMCMORTGAGE                 USA FUNDING CORP                                                                  Loan Group I
      16814071       EMCFLOW                  EMCMORTGAGE                 FRANKLIN FINANCIAL                                                                Loan Group I
      16814091       EMCFLOW                  EMCMORTGAGE                 INTERMOUNTAIN MORTGAGE                                                            Loan Group I
      16814144       EMCFLOW                  EMCMORTGAGE                 WILLOW BEND MORTGAGE                                                              Loan Group II
      16814153       EMCFLOW                  EMCMORTGAGE                 GATEWAY BANK                                                                      Loan Group I
      16814177       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16814179       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group II
      16814183       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16814195       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16814198       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group II
      16809549       EMCFLOW                  EMCMORTGAGE                 JDB MORTGAGE                                                                      Loan Group I
      16809551       EMCFLOW                  EMCMORTGAGE                 HARBOURTON MORTGAGE                                                               Loan Group I
      16809558       EMCFLOW                  EMCMORTGAGE                 HAMILTON MORTGAGE COMPANY                                                         Loan Group II
      16809595       EMCFLOW                  EMCMORTGAGE                 NATIONSFIRST LENDING                                                              Loan Group II
      16809620       EMCFLOW                  EMCMORTGAGE                 CAPITAL QUEST                                                                     Loan Group II
      16814203       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group II
      16814217       EMCFLOW                  EMCMORTGAGE                 COURTESY MORTGAGE COMPANY                                                         Loan Group II
      16814223       EMCFLOW                  EMCMORTGAGE                 POINT BANK                                                                        Loan Group I
      16809628       EMCFLOW                  EMCMORTGAGE                 FIRST MAGNUS FINANCIAL                                                            Loan Group I
      16809648       EMCFLOW                  EMCMORTGAGE                 MAVERICK MORTGAGE                                                                 Loan Group I
      16809652       EMCFLOW                  EMCMORTGAGE                 BEAZER MORTGAGE CORPORATI                                                         Loan Group I
      16809656       EMCFLOW                  EMCMORTGAGE                 SUTTON BANK                                                                       Loan Group I
      16809708       EMCFLOW                  EMCMORTGAGE                 BEAZER MORTGAGE CORPORATI                                                         Loan Group II
      16809709       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16809710       EMCFLOW                  EMCMORTGAGE                 FINANCIAL MORTGAGE, INC.                                                          Loan Group I
      16814327       EMCFLOW                  EMCMORTGAGE                 GATEWAY BANK                                                                      Loan Group I
      16814358       EMCFLOW                  EMCMORTGAGE                 NBGI INC                                                                          Loan Group II
      16804080       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16804095       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16804096       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16804101       EMCFLOW                  EMCMORTGAGE                 1ST MARINER BANK                                                                  Loan Group I
      16804131       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      16804139       EMCFLOW                  EMCMORTGAGE                 FIRST MAGNUS FINANCIAL                                                            Loan Group II
      16804143       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      16804144       EMCFLOW                  EMCMORTGAGE                 REPUBLIC MORTGAGE LLC                                                             Loan Group II
      16806744       EMCFLOW                  EMCMORTGAGE                 POINT BANK                                                                        Loan Group I
      16806751       EMCFLOW                  EMCMORTGAGE                 FIRST RESIDENTIAL                                                                 Loan Group I
      16803812       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      16803845       EMCFLOW                  EMCMORTGAGE                 TOWNE MORTGAGE COMPANY                                                            Loan Group I
      16803857       EMCFLOW                  EMCMORTGAGE                 SECURITY NATIONAL                                                                 Loan Group I
      16803865       EMCFLOW                  EMCMORTGAGE                 LENDING FIRST                                                                     Loan Group I
      16806800       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16806805       EMCFLOW                  EMCMORTGAGE                 WR STARKEY                                                                        Loan Group I
      16806811       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16806847       EMCFLOW                  EMCMORTGAGE                 SECURITY NATIONAL                                                                 Loan Group II
      16806870       EMCFLOW                  EMCMORTGAGE                 STEARNS LENDING                                                                   Loan Group I
      16804016       EMCFLOW                  EMCMORTGAGE                 WESTAMERICA MORTGAGE CORP                                                         Loan Group I
      16806920       EMCFLOW                  EMCMORTGAGE                 SOUTHSTAR                                                                         Loan Group II
      16806950       EMCFLOW                  EMCMORTGAGE                 DUXFORD FINANCIAL INC                                                             Loan Group I
      16806966       EMCFLOW                  EMCMORTGAGE                 1ST MARINER BANK                                                                  Loan Group I
      16807036       EMCFLOW                  EMCMORTGAGE                 BSM FINANCIAL LP                                                                  Loan Group I
      16807040       EMCFLOW                  EMCMORTGAGE                 FIRST CALIFORNIA MORTGAGE                                                         Loan Group I
      16807051       EMCFLOW                  EMCMORTGAGE                 BSM FINANCIAL LP                                                                  Loan Group I
      16807055       EMCFLOW                  EMCMORTGAGE                 BSM FINANCIAL LP                                                                  Loan Group I
      16807065       EMCFLOW                  EMCMORTGAGE                 BSM FINANCIAL LP                                                                  Loan Group I
      16807078       EMCFLOW                  EMCMORTGAGE                 WALL STREET FINANCIAL COR                                                         Loan Group I
      16807093       EMCFLOW                  EMCMORTGAGE                 REPUBLIC MORTGAGE HOME LO                                                         Loan Group I
      16807115       EMCFLOW                  EMCMORTGAGE                 1ST MARINER BANK                                                                  Loan Group II
      16804022       EMCFLOW                  EMCMORTGAGE                 GUARANTEED RATE                                                                   Loan Group I
      16804023       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      16804034       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      16807129       EMCFLOW                  EMCMORTGAGE                 FIRST RESIDENTIAL                                                                 Loan Group I
      16807133       EMCFLOW                  EMCMORTGAGE                 BEAZER MORTGAGE CORPORATI                                                         Loan Group II
      16807139       EMCFLOW                  EMCMORTGAGE                 LENDING FIRST                                                                     Loan Group I
      16807142       EMCFLOW                  EMCMORTGAGE                 ATLAS MORTGAGE FUNDING CO                                                         Loan Group II
      16807151       EMCFLOW                  EMCMORTGAGE                 BEAZER MORTGAGE CORPORATI                                                         Loan Group II
      16807217       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group II
      16807233       EMCFLOW                  EMCMORTGAGE                 SECURITY NATIONAL                                                                 Loan Group II
      16807355       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16807371       EMCFLOW                  EMCMORTGAGE                 IMORTGAGECOM INC                                                                  Loan Group II
      16809192       EMCFLOW                  EMCMORTGAGE                 FIRST NLC                                                                         Loan Group I
      16809317       EMCFLOW                  EMCMORTGAGE                 FINANCIAL MORTGAGE, INC.                                                          Loan Group I
      16809323       EMCFLOW                  EMCMORTGAGE                 WESTAMERICA MORTGAGE CORP                                                         Loan Group I
      16714960       EMCFLOW                  EMCMORTGAGE                 FIDELITY & TRUST MTG INC                                                          Loan Group II
      16715033       EMCFLOW                  EMCMORTGAGE                 BEAZER MORTGAGE CORPORATI                                                         Loan Group II
      16715107       EMCFLOW                  EMCMORTGAGE                 SECURITY NATIONAL                                                                 Loan Group II
      16715219       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16715222       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group II
      16715227       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16715229       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group II
      16710837       EMCFLOW                  EMCMORTGAGE                 SUPREME LENDING                                                                   Loan Group I
      16711299       EMCFLOW                  EMCMORTGAGE                 REPUBLIC MORTGAGE LLC                                                             Loan Group II
      16710856       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16710879       EMCFLOW                  EMCMORTGAGE                 FIRST RESIDENTIAL                                                                 Loan Group I
      16713806       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16713818       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16713873       EMCFLOW                  EMCMORTGAGE                 FRANKLIN FINANCIAL                                                                Loan Group II
      16713885       EMCFLOW                  EMCMORTGAGE                 FIRST NLC                                                                         Loan Group II
      16713925       EMCFLOW                  EMCMORTGAGE                 GUARANTEED RATE                                                                   Loan Group I
      16711099       EMCFLOW                  EMCMORTGAGE                 1ST MARINER BANK                                                                  Loan Group I
      16711137       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group I
      16714069       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group II
      16714086       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16714131       EMCFLOW                  EMCMORTGAGE                 FIRST MAGNUS FINANCIAL                                                            Loan Group I
      16714151       EMCFLOW                  EMCMORTGAGE                 FIRST MAGNUS FINANCIAL                                                            Loan Group II
      16710248       EMCFLOW                  EMCMORTGAGE                 DRAPER AND KRAMER MORTGAGE                                                        Loan Group I
      16709845       EMCFLOW                  EMCMORTGAGE                 1ST MARINER BANK                                                                  Loan Group II
      16709868       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16709872       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16709991       EMCFLOW                  EMCMORTGAGE                 CHERRY CREEK MORTGAGE CO                                                          Loan Group II
      16710056       EMCFLOW                  EMCMORTGAGE                 WESTAMERICA MORTGAGE CORP                                                         Loan Group II
      16709703       EMCFLOW                  EMCMORTGAGE                 NATIONS HOME MORTGAGE                                                             Loan Group I
      16708103       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16708274       EMCFLOW                  EMCMORTGAGE                 WESTAMERICA MORTGAGE CORP                                                         Loan Group II
      16653821       EMCFLOW                  EMCMORTGAGE                 BEAZER MORTGAGE CORPORATI                                                         Loan Group II
      16546274       EMCFLOW                  EMCMORTGAGE                 SEBRING CAPITAL PARTNERS                                                          Loan Group I
      16544320       EMCFLOW                  EMCMORTGAGE                 HOMEWIDE LENDING                                                                  Loan Group I
      16419939       EMCFLOW                  EMCMORTGAGE                 BEAZER MORTGAGE CORPORATI                                                         Loan Group II
      17015973       MID AMERICA BANK         MIDAMERICABANK              MID AMERICA BANK                                                                  Loan Group I
      17015986       MID AMERICA BANK         MIDAMERICABANK              MID AMERICA BANK                                                                  Loan Group I
      17001620       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      17003030       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group II
      17003064       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      17003086       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      17004463       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      17004426       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group II
      16994868       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      17004532       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      17004617       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      17008805       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      17008857       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      17008892       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16997751       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      17010826       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group II
      17010838       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16997809       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group II
      16997824       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      17010861       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      17012472       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      17012481       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      17012591       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      17013315       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      17013348       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      17013394       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      17001476       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      17001492       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group II
      17001515       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      17001526       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      17001531       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16982738       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group II
      16982774       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16984220       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16984224       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16984267       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16971909       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group II
      16971792       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16984327       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group II
      16984352       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16989904       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16989918       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group II
      16989933       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16989951       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16989981       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16991020       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group II
      16980203       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group II
      16980225       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16991030       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group II
      16980157       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16980339       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16994794       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16994837       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group II
      16994846       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16856206       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16857141       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16857212       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group II
      16858884       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16858890       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16858921       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16852553       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16852559       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16852497       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16859031       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16859042       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16912702       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16912712       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16912724       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group II
      16912733       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group II
      16912744       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group II
      16856216       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16856231       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group II
      16965037       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16856272       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16965010       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group II
      16965011       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16967982       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group II
      16968111       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16968119       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group II
      16968044       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group II
      16970081       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16856276       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group II
      16970184       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group II
      16970195       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group II
      16970330       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16970345       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16970347       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16971873       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16839473       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16839485       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16847273       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16839533       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16839446       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group II
      16843799       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group II
      16839634       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16843759       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group II
      16843935       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16843975       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16845387       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16845397       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16845344       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group II
      16845414       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16845419       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group II
      16845426       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16845432       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group II
      16845434       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group II
      16845314       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16845316       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16847363       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16847395       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16848837       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16848844       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16848933       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16848969       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16851433       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group II
      16851522       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group II
      16851595       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16851687       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16851701       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group II
      16851724       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16826011       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16825906       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16838436       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group II
      16838516       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16826157       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16826172       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16832576       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16832647       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group II
      16832653       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group II
      16832722       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16832725       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16835002       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16835036       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16835053       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16835062       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16835068       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16835107       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16838529       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16838549       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group II
      16835131       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16834883       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group II
      16838347       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group II
      16812541       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16811588       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16811593       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group II
      16811597       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16812649       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16812652       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16818780       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group II
      16818796       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16818807       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group II
      16818705       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16818725       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group II
      16823502       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16823573       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16808242       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group II
      16808313       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16808319       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16808195       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group II
      16808349       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16808440       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16812404       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group II
      16812464       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      17022081       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group I
      17022089       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group I
      16707112       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16707116       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16707123       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16704582       EMCFLOW                  EMCMORTGAGE                 1ST MARINER BANK                                                                  Loan Group I
      16704658       EMCFLOW                  EMCMORTGAGE                 REUNION MORTGAGE INC                                                              Loan Group II
      16706423       EMCFLOW                  EMCMORTGAGE                 BSM FINANCIAL LP                                                                  Loan Group II
      16706907       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16706543       EMCFLOW                  EMCMORTGAGE                 FIRST RESIDENTIAL                                                                 Loan Group I
      16706671       EMCFLOW                  EMCMORTGAGE                 HAMILTON MORTGAGE COMPANY                                                         Loan Group I
      16706716       EMCFLOW                  EMCMORTGAGE                 RMS & ASSOCIATES                                                                  Loan Group II
      16706733       EMCFLOW                  EMCMORTGAGE                 RESOURCE MORTGAGE BANKING                                                         Loan Group I
      16704032       EMCFLOW                  EMCMORTGAGE                 1ST AMERICAN MORTGAGE FIN                                                         Loan Group I
      16704361       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group II
      16704173       EMCFLOW                  EMCMORTGAGE                 PRIMARY CAPITAL                                                                   Loan Group I
      16703986       EMCFLOW                  EMCMORTGAGE                 PRIMELENDING A PLAINSCAP                                                          Loan Group I
      16697729       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group II
      16697735       EMCFLOW                  EMCMORTGAGE                 MOUNTAIN VIEW MORTGAGE                                                            Loan Group II
      16803780       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      17009035       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      17009057       EMCFLOW                  HSBCMORTGAGE                HSBC MORTGAGE                                                                     Loan Group II
      16803745       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      16803733       EMCFLOW                  EMCMORTGAGE                 GUARANTEED RATE                                                                   Loan Group I
      16803709       EMCFLOW                  EMCMORTGAGE                 FRANKLIN FINANCIAL                                                                Loan Group I
      16798108       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16798126       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group II
      16798127       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16799218       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group II
      16801233       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group II
      16801236       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16801296       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group II
      16801306       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16801358       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group II
      16803023       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group II
      16802887       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16803066       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16803073       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16803074       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16806444       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16806474       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16803090       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16802909       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group II
      16803125       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16803147       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group II
      16787116       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16787178       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group II
      16787184       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16797991       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16787020       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16790109       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16790206       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group II
      16790220       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16790231       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16790245       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16790295       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16790317       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16772995       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16772797       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16775838       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16773063       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16773072       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16776356       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group II
      16776379       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group II
      16776411       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16776414       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16778120       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16772896       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group II
      16773175       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16785141       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16773234       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group II
      16785200       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group II
      16787096       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16773286       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16775745       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16775768       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16775711       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16764948       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16764957       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16764983       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group II
      16767397       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16767403       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16730341       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16767529       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16731261       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16731377       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16772889       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group II
      16728058       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16721712       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group II
      16728124       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16728137       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16728179       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16722896       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16713264       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16713449       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16714499       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16710650       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16710484       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16718104       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16721428       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16709299       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16383933       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group II
      16696649       EMCFLOW                  EMCMORTGAGE                 GATEWAY BANK                                                                      Loan Group II
      16697618       EMCFLOW                  EMCMORTGAGE                 ARLINGTON CAPITAL MORTGAGE                                                        Loan Group II
      16696527       EMCFLOW                  EMCMORTGAGE                 NATIONAL BANK OF ARKANSAS                                                         Loan Group II
      16692494       EMCFLOW                  EMCMORTGAGE                 MAVERICK MORTGAGE                                                                 Loan Group II
      16692558       EMCFLOW                  EMCMORTGAGE                 WESTAMERICA MORTGAGE CORP                                                         Loan Group I
      16693704       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group II
      16693744       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16693758       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group II
      16693763       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16693780       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16693842       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16693436       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      16696134       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16693644       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16693671       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16688046       EMCFLOW                  EMCMORTGAGE                 ARLINGTON CAPITAL MORTGAGE                                                        Loan Group II
      16688358       EMCFLOW                  EMCMORTGAGE                 FIRST EQUITY MORTGAGE COR                                                         Loan Group I
      16684630       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      16681929       EMCFLOW                  EMCMORTGAGE                 REPUBLIC MORTGAGE LLC                                                             Loan Group II
      16685751       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16684175       EMCFLOW                  EMCMORTGAGE                 1ST MARINER BANK                                                                  Loan Group I
      16680504       EMCFLOW                  EMCMORTGAGE                 1ST MARINER BANK                                                                  Loan Group I
      16680567       EMCFLOW                  EMCMORTGAGE                 PRIMELENDING A PLAINSCAP                                                          Loan Group I
      16680588       EMCFLOW                  EMCMORTGAGE                 PRIMELENDING A PLAINSCAP                                                          Loan Group I
      16681597       EMCFLOW                  EMCMORTGAGE                 REUNION MORTGAGE INC                                                              Loan Group II
      16680099       EMCFLOW                  EMCMORTGAGE                 UNIMORTGAGE                                                                       Loan Group I
      16680137       EMCFLOW                  EMCMORTGAGE                 CORNERSTONE                                                                       Loan Group I
      16674409       EMCFLOW                  EMCMORTGAGE                 FIRST MAGNUS FINANCIAL                                                            Loan Group II
      16672823       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group II
      16674178       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group II
      16674193       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16667188       EMCFLOW                  EMCMORTGAGE                 ATLAS MORTGAGE FUNDING CO                                                         Loan Group II
      16667395       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group II
      16670415       EMCFLOW                  EMCMORTGAGE                 1ST MARINER BANK                                                                  Loan Group I
      16670548       EMCFLOW                  EMCMORTGAGE                 BEAZER MORTGAGE CORPORATI                                                         Loan Group II
      16670811       EMCFLOW                  EMCMORTGAGE                 WESTERN RESIDENTIAL MORTG                                                         Loan Group I
      16670882       EMCFLOW                  EMCMORTGAGE                 CHERRY CREEK MORTGAGE CO                                                          Loan Group I
      16667319       EMCFLOW                  EMCMORTGAGE                 DELL FRANKLIN FINANCIAL,                                                          Loan Group I
      16667339       EMCFLOW                  EMCMORTGAGE                 FIRST RESIDENTIAL                                                                 Loan Group I
      16665764       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16665776       EMCFLOW                  EMCMORTGAGE                 COLORADO FEDERAL SAVINGS                                                          Loan Group I
      16665925       EMCFLOW                  EMCMORTGAGE                 CENTRAL PACIFIC MORTGAGE                                                          Loan Group II
      16666047       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16666771       EMCFLOW                  EMCMORTGAGE                 MORTGAGE WAREHOUSE                                                                Loan Group I
      16666809       EMCFLOW                  EMCMORTGAGE                 MILESTONE MORTGAGE CORP                                                           Loan Group I
      16664386       EMCFLOW                  EMCMORTGAGE                 REPUBLIC MORTGAGE HOME LO                                                         Loan Group II
      16664461       EMCFLOW                  EMCMORTGAGE                 GATEWAY BANK                                                                      Loan Group II
      16664213       EMCFLOW                  EMCMORTGAGE                 VISION MORTGAGE LLC                                                               Loan Group I
      16664216       EMCFLOW                  EMCMORTGAGE                 FIRST NLC                                                                         Loan Group II
      16662843       EMCFLOW                  EMCMORTGAGE                 CENTRAL PACIFIC MORTGAGE                                                          Loan Group I
      16663789       EMCFLOW                  EMCMORTGAGE                 BEAZER MORTGAGE CORPORATI                                                         Loan Group II
      16663920       EMCFLOW                  EMCMORTGAGE                 EVOLVE BANK AND TRUST                                                             Loan Group I
      16663957       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group II
      16662018       EMCFLOW                  EMCMORTGAGE                 PELICAN CAPITAL INVESTMEN                                                         Loan Group II
      16656473       EMCFLOW                  EMCMORTGAGE                 1ST MARINER BANK                                                                  Loan Group I
      16656535       EMCFLOW                  EMCMORTGAGE                 DELL FRANKLIN FINANCIAL,                                                          Loan Group I
      16706307       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group II
      16707483       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16700042       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16648336       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group II
      16644105       EMCFLOW                  EMCMORTGAGE                 SUNSET DIRECT                                                                     Loan Group I
      16700068       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16640786       EMCFLOW                  EMCMORTGAGE                 BEAZER MORTGAGE CORPORATI                                                         Loan Group II
      16634811       EMCFLOW                  EMCMORTGAGE                 PRO30 FUNDING                                                                     Loan Group I
      16638326       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      16616165       EMCFLOW                  EMCMORTGAGE                 FIRST RESIDENTIAL                                                                 Loan Group I
      16616300       EMCFLOW                  EMCMORTGAGE                 BEAZER MORTGAGE CORPORATI                                                         Loan Group II
      16632328       EMCFLOW                  EMCMORTGAGE                 HOME SOUTH MORTAGE CORP                                                           Loan Group II
      16612700       EMCFLOW                  EMCMORTGAGE                 COUNTY TRUST MORTGAGE BAN                                                         Loan Group I
      16611728       EMCFLOW                  EMCMORTGAGE                 BEAZER MORTGAGE CORPORATI                                                         Loan Group II
      16613136       EMCFLOW                  EMCMORTGAGE                 FRANKLIN FINANCIAL                                                                Loan Group I
      16601338       EMCFLOW                  EMCMORTGAGE                 AMERICAN HOME KEY                                                                 Loan Group I
      16597548       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16594721       EMCFLOW                  EMCMORTGAGE                 CENTRAL PACIFIC MORTGAGE                                                          Loan Group I
      16569340       EMCFLOW                  EMCMORTGAGE                 SECURITY NATIONAL                                                                 Loan Group I
      16968414       EMCFLOW                  EMCMORTGAGE                 FIRST RESIDENTIAL                                                                 Loan Group II
      16968415       EMCFLOW                  EMCMORTGAGE                 FIRST MORTGAGE CORPORATION D/B/A NATIONAL LENDING                                 Loan Group I
      16968466       EMCFLOW                  EMCMORTGAGE                 FIRST MAGNUS FINANCIAL                                                            Loan Group I
      16968467       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      16968468       EMCFLOW                  EMCMORTGAGE                 GUILD MORTGAGE COMPANY                                                            Loan Group II
      16968470       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      16968477       EMCFLOW                  EMCMORTGAGE                 LENDING FIRST                                                                     Loan Group I
      16968484       EMCFLOW                  EMCMORTGAGE                 HOMEAMERICAN MORTGAGE CORP                                                        Loan Group I
      16968515       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      16965518       EMCFLOW                  EMCMORTGAGE                 PARAMOUNT RESIDENTIAL MORTGAGE CORPORATION                                        Loan Group I
      16965520       EMCFLOW                  EMCMORTGAGE                 CAPITAL QUEST                                                                     Loan Group II
      16965531       EMCFLOW                  EMCMORTGAGE                 GATEWAY BANK                                                                      Loan Group I
      16965539       EMCFLOW                  EMCMORTGAGE                 COMUNITY LENDING INC                                                              Loan Group II
      16965562       EMCFLOW                  EMCMORTGAGE                 AMERISAVE MORTGAGE CORPORATION                                                    Loan Group I
      16968529       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      16968543       EMCFLOW                  EMCMORTGAGE                 GUILD MORTGAGE COMPANY                                                            Loan Group II
      16968564       EMCFLOW                  EMCMORTGAGE                 UNITED MORTGAGE CORPORATI                                                         Loan Group I
      16968580       EMCFLOW                  EMCMORTGAGE                 GUILD MORTGAGE COMPANY                                                            Loan Group II
      16968597       EMCFLOW                  EMCMORTGAGE                 HAMILTON MORTGAGE COMPANY                                                         Loan Group II
      16968624       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      16968635       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      16968639       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      16968640       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      16968654       EMCFLOW                  EMCMORTGAGE                 FIRST RESIDENTIAL                                                                 Loan Group I
      16968657       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      16968671       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      16968679       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      16968682       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      16968712       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      16968717       EMCFLOW                  EMCMORTGAGE                 UNION MORTGAGE GROUP INC                                                          Loan Group II
      16968752       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group II
      16968753       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      16968786       EMCFLOW                  EMCMORTGAGE                 SUBURBAN MORTGAGE                                                                 Loan Group II
      16968806       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      16968866       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group II
      16968907       EMCFLOW                  EMCMORTGAGE                 MORTGAGE CORP OF AMERICA DBA ZONE FUNDING/HARD MON                                Loan Group I
      16970398       EMCFLOW                  EMCMORTGAGE                 GREENLIGHT FINANCIAL                                                              Loan Group I
      16970410       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      16970414       EMCFLOW                  EMCMORTGAGE                 FIRST RESIDENTIAL                                                                 Loan Group I
      16970424       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      16970425       EMCFLOW                  EMCMORTGAGE                 UNIVERSAL AMERICAN                                                                Loan Group I
      16970428       EMCFLOW                  EMCMORTGAGE                 GUILD MORTGAGE COMPANY                                                            Loan Group II
      16970431       EMCFLOW                  EMCMORTGAGE                 GENESIS MORTGAGE CORP                                                             Loan Group I
      16970443       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      16970447       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      16970462       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      16970479       EMCFLOW                  EMCMORTGAGE                 PEOPLES MORTGAGE CO/MORIA                                                         Loan Group II
      16970492       EMCFLOW                  EMCMORTGAGE                 SOUTHSTAR                                                                         Loan Group II
      16970530       EMCFLOW                  EMCMORTGAGE                 UNION MORTGAGE GROUP INC                                                          Loan Group II
      16970539       EMCFLOW                  EMCMORTGAGE                 WESTERN RESIDENTIAL MORTG                                                         Loan Group I
      16970541       EMCFLOW                  EMCMORTGAGE                 SOUTHSTAR                                                                         Loan Group I
      16970652       EMCFLOW                  EMCMORTGAGE                 UNIMORTGAGE                                                                       Loan Group I
      16970712       EMCFLOW                  EMCMORTGAGE                 FIDELITY & TRUST MTG INC                                                          Loan Group II
      16965567       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16965596       EMCFLOW                  EMCMORTGAGE                 SECURITY NATIONAL                                                                 Loan Group I
      16965624       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      16965633       EMCFLOW                  EMCMORTGAGE                 SECURITY NATIONAL                                                                 Loan Group II
      16965680       EMCFLOW                  EMCMORTGAGE                 FIRST MAGNUS FINANCIAL                                                            Loan Group I
      16968202       EMCFLOW                  EMCMORTGAGE                 FINANCIAL MORTGAGE, INC.                                                          Loan Group II
      16968223       EMCFLOW                  EMCMORTGAGE                 HAMILTON MORTGAGE COMPANY                                                         Loan Group II
      16968279       EMCFLOW                  EMCMORTGAGE                 HOMEWIDE LENDING                                                                  Loan Group I
      16968314       EMCFLOW                  EMCMORTGAGE                 NBGI INC                                                                          Loan Group I
      16968340       EMCFLOW                  EMCMORTGAGE                 NBGI INC                                                                          Loan Group I
      16968387       EMCFLOW                  EMCMORTGAGE                 ARTISAN MORTGAGE LLC                                                              Loan Group II
      16968403       EMCFLOW                  EMCMORTGAGE                 VISION MORTGAGE LLC                                                               Loan Group I
      16859571       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      16859621       EMCFLOW                  EMCMORTGAGE                 COMUNITY LENDING INC                                                              Loan Group I
      16859664       EMCFLOW                  EMCMORTGAGE                 NEVIS FUNDING CORP                                                                Loan Group II
      16962970       EMCFLOW                  EMCMORTGAGE                 CREDIT NORTHEAST                                                                  Loan Group I
      16962976       EMCFLOW                  EMCMORTGAGE                 INTERMOUNTAIN MORTGAGE                                                            Loan Group I
      16962997       EMCFLOW                  EMCMORTGAGE                 SUTTON BANK                                                                       Loan Group I
      16963022       EMCFLOW                  EMCMORTGAGE                 MILLENNIUM BANK NA                                                                Loan Group I
      16963038       EMCFLOW                  EMCMORTGAGE                 ALTERNA MORTGAGE                                                                  Loan Group I
      16859098       EMCFLOW                  EMCMORTGAGE                 1ST AMERICAN MORTGAGE FIN                                                         Loan Group I
      16963043       EMCFLOW                  EMCMORTGAGE                 OPTEUM                                                                            Loan Group I
      16963055       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      16963085       EMCFLOW                  EMCMORTGAGE                 FIRST MAGNUS FINANCIAL                                                            Loan Group I
      16859145       EMCFLOW                  EMCMORTGAGE                 AMERICAN FINANCIAL RESOURCES INC                                                  Loan Group I
      16859159       EMCFLOW                  EMCMORTGAGE                 FIRST RESIDENTIAL                                                                 Loan Group I
      16963187       EMCFLOW                  EMCMORTGAGE                 COMUNITY LENDING INC                                                              Loan Group I
      16963198       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group II
      16963202       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16963223       EMCFLOW                  EMCMORTGAGE                 IMORTGAGECOM INC                                                                  Loan Group II
      16859262       EMCFLOW                  EMCMORTGAGE                 COMUNITY LENDING INC                                                              Loan Group II
      16963247       EMCFLOW                  EMCMORTGAGE                 FIRST CALIFORNIA MORTGAGE                                                         Loan Group II
      16963248       EMCFLOW                  EMCMORTGAGE                 SOUTHERN TRUST MORTGAGE                                                           Loan Group II
      16963287       EMCFLOW                  EMCMORTGAGE                 AMERICAN HOME KEY                                                                 Loan Group I
      16859282       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      16859294       EMCFLOW                  EMCMORTGAGE                 REALTY MORTGAGE CORPORATION                                                       Loan Group I
      16859307       EMCFLOW                  EMCMORTGAGE                 STEARNS LENDING                                                                   Loan Group I
      16859334       EMCFLOW                  EMCMORTGAGE                 PARAMOUNT RESIDENTIAL MORTGAGE CORPORATION                                        Loan Group I
      16859346       EMCFLOW                  EMCMORTGAGE                 FIRST RESIDENTIAL                                                                 Loan Group I
      16859350       EMCFLOW                  EMCMORTGAGE                 PACIFIC MUTUAL FUNDING INC                                                        Loan Group I
      16859358       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group I
      16859361       EMCFLOW                  EMCMORTGAGE                 VISION MORTGAGE LLC                                                               Loan Group II
      16859363       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group I
      16963323       EMCFLOW                  EMCMORTGAGE                 FIRST CALIFORNIA MORTGAGE                                                         Loan Group II
      16963331       EMCFLOW                  EMCMORTGAGE                 VISION MORTGAGE LLC                                                               Loan Group II
      16963334       EMCFLOW                  EMCMORTGAGE                 CENTRAL PACIFIC MORTGAGE                                                          Loan Group I
      16963353       EMCFLOW                  EMCMORTGAGE                 NEVIS FUNDING CORP                                                                Loan Group I
      16965170       EMCFLOW                  EMCMORTGAGE                 LIBERTY FINANCIAL GROUP                                                           Loan Group II
      16965177       EMCFLOW                  EMCMORTGAGE                 RESOURCE BANK                                                                     Loan Group I
      16965194       EMCFLOW                  EMCMORTGAGE                 IMORTGAGECOM INC                                                                  Loan Group II
      16965199       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16965200       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16965205       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16965206       EMCFLOW                  EMCMORTGAGE                 MAVERICK MORTGAGE                                                                 Loan Group I
      16965208       EMCFLOW                  EMCMORTGAGE                 COMMUNITY BANKSHARES INC DBA AFFILIATED FINANCIAL                                 Loan Group I
      16965263       EMCFLOW                  EMCMORTGAGE                 HAMILTON MORTGAGE COMPANY                                                         Loan Group I
      16965271       EMCFLOW                  EMCMORTGAGE                 CCSF DBA GREYSTONE FINANC                                                         Loan Group I
      16859408       EMCFLOW                  EMCMORTGAGE                 BOTTOMLINE MORTGAGE, INC.                                                         Loan Group II
      16859421       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      16859430       EMCFLOW                  EMCMORTGAGE                 DELL FRANKLIN FINANCIAL,                                                          Loan Group II
      16859445       EMCFLOW                  EMCMORTGAGE                 REALTY MORTGAGE CORPORATION                                                       Loan Group I
      16859450       EMCFLOW                  EMCMORTGAGE                 GATEWAY BANK                                                                      Loan Group I
      16859477       EMCFLOW                  EMCMORTGAGE                 REALTY MORTGAGE CORPORATION                                                       Loan Group I
      16859487       EMCFLOW                  EMCMORTGAGE                 1ST AMERICAN MORTGAGE FIN                                                         Loan Group II
      16859514       EMCFLOW                  EMCMORTGAGE                 DELL FRANKLIN FINANCIAL,                                                          Loan Group I
      16965322       EMCFLOW                  EMCMORTGAGE                 HAMILTON MORTGAGE COMPANY                                                         Loan Group I
      16965344       EMCFLOW                  EMCMORTGAGE                 MORTGAGE CORP OF AMERICA DBA ZONE FUNDING/HARD MON                                Loan Group I
      16859535       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      16965397       EMCFLOW                  EMCMORTGAGE                 DIRECT MORTGAGE CORP                                                              Loan Group II
      16965405       EMCFLOW                  EMCMORTGAGE                 HOME CAPITAL INC                                                                  Loan Group II
      16859544       EMCFLOW                  EMCMORTGAGE                 BOTTOMLINE MORTGAGE, INC.                                                         Loan Group I
      16859549       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group I
      16859553       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      16859558       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16859561       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group II
      16859568       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16965482       EMCFLOW                  EMCMORTGAGE                 TRANSNATIONAL FINANCIAL                                                           Loan Group I
      16965483       EMCFLOW                  EMCMORTGAGE                 FIRST MORTGAGE CORPORATION D/B/A NATIONAL LENDING                                 Loan Group II
      16856458       EMCFLOW                  EMCMORTGAGE                 IMORTGAGECOM INC                                                                  Loan Group I
      16856459       EMCFLOW                  EMCMORTGAGE                 STEARNS LENDING                                                                   Loan Group II
      16856477       EMCFLOW                  EMCMORTGAGE                 ATLAS MORTGAGE FUNDING CO                                                         Loan Group II
      16856492       EMCFLOW                  EMCMORTGAGE                 PRIMELENDING A PLAINSCAP                                                          Loan Group II
      16856503       EMCFLOW                  EMCMORTGAGE                 PRIMELENDING A PLAINSCAP                                                          Loan Group I
      16856514       EMCFLOW                  EMCMORTGAGE                 REALTY MORTGAGE CORPORATION                                                       Loan Group I
      16853147       EMCFLOW                  EMCMORTGAGE                 CENTRAL PACIFIC MORTGAGE                                                          Loan Group II
      16853185       EMCFLOW                  EMCMORTGAGE                 DYNAMIC CAPITAL MORTGAGE                                                          Loan Group I
      16856539       EMCFLOW                  EMCMORTGAGE                 PRIMELENDING A PLAINSCAP                                                          Loan Group I
      16856584       EMCFLOW                  EMCMORTGAGE                 HARBOURSIDE COMMUNITY BANK                                                        Loan Group II
      16856602       EMCFLOW                  EMCMORTGAGE                 PACIFIC MUTUAL FUNDING INC                                                        Loan Group I
      16856606       EMCFLOW                  EMCMORTGAGE                 FINANCIAL MORTGAGE, INC.                                                          Loan Group II
      16856610       EMCFLOW                  EMCMORTGAGE                 WALL STREET FINANCIAL COR                                                         Loan Group I
      16856615       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      16856626       EMCFLOW                  EMCMORTGAGE                 COMMUNITY RESOURCE MORTGA                                                         Loan Group I
      16856641       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      16856643       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      16856657       EMCFLOW                  EMCMORTGAGE                 UNIMORTGAGE                                                                       Loan Group I
      16856688       EMCFLOW                  EMCMORTGAGE                 DYNAMIC CAPITAL MORTGAGE                                                          Loan Group I
      16853271       EMCFLOW                  EMCMORTGAGE                 AMTRUST MORTGAGE                                                                  Loan Group I
      16853281       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16856730       EMCFLOW                  EMCMORTGAGE                 LENDING FIRST                                                                     Loan Group I
      16856749       EMCFLOW                  EMCMORTGAGE                 DUXFORD FINANCIAL INC                                                             Loan Group I
      16856751       EMCFLOW                  EMCMORTGAGE                 RMS & ASSOCIATES                                                                  Loan Group II
      16856753       EMCFLOW                  EMCMORTGAGE                 VISION MORTGAGE LLC                                                               Loan Group II
      16856770       EMCFLOW                  EMCMORTGAGE                 SUTTON BANK                                                                       Loan Group I
      16856782       EMCFLOW                  EMCMORTGAGE                 HOME CAPITAL INC                                                                  Loan Group I
      16856874       EMCFLOW                  EMCMORTGAGE                 RESOURCE MORTGAGE BANKING                                                         Loan Group I
      16856882       EMCFLOW                  EMCMORTGAGE                 FIRST RESIDENTIAL                                                                 Loan Group I
      16856930       EMCFLOW                  EMCMORTGAGE                 REALTY MORTGAGE CORPORATION                                                       Loan Group I
      16856946       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16856949       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group II
      16856950       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16856951       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16856954       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group II
      16856961       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16856972       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16857006       EMCFLOW                  EMCMORTGAGE                 WESTERN RESIDENTIAL MORTG                                                         Loan Group II
      16857059       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16857346       EMCFLOW                  EMCMORTGAGE                 CENTRAL PACIFIC MORTGAGE                                                          Loan Group I
      16857369       EMCFLOW                  EMCMORTGAGE                 CCSF DBA GREYSTONE FINANC                                                         Loan Group I
      16857459       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      16857484       EMCFLOW                  EMCMORTGAGE                 REUNION MORTGAGE INC                                                              Loan Group I
      16857506       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      16857526       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      16857575       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      16857600       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      16857618       EMCFLOW                  EMCMORTGAGE                 COMUNITY LENDING INC                                                              Loan Group I
      16857627       EMCFLOW                  EMCMORTGAGE                 RESOURCE BANK                                                                     Loan Group I
      16857673       EMCFLOW                  EMCMORTGAGE                 COMUNITY LENDING INC                                                              Loan Group I
      16857681       EMCFLOW                  EMCMORTGAGE                 PRIMARY CAPITAL                                                                   Loan Group I
      16857684       EMCFLOW                  EMCMORTGAGE                 MORTGAGE CORP OF AMERICA DBA ZONE FUNDING/HARD MON                                Loan Group I
      16859070       EMCFLOW                  EMCMORTGAGE                 MARKET STREET                                                                     Loan Group I
      16853368       EMCFLOW                  EMCMORTGAGE                 SUPREME LENDING                                                                   Loan Group I
      16856432       EMCFLOW                  EMCMORTGAGE                 FIDELITY & TRUST MTG INC                                                          Loan Group II
      16856450       EMCFLOW                  EMCMORTGAGE                 SUPREME LENDING                                                                   Loan Group I
      16852039       EMCFLOW                  EMCMORTGAGE                 SECURITY NATIONAL                                                                 Loan Group II
      16852072       EMCFLOW                  EMCMORTGAGE                 PRIMARY CAPITAL                                                                   Loan Group I
      16852094       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      16852117       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group I
      16852120       EMCFLOW                  EMCMORTGAGE                 CCSF DBA GREYSTONE FINANC                                                         Loan Group I
      16852176       EMCFLOW                  EMCMORTGAGE                 1ST MARINER BANK                                                                  Loan Group II
      16852185       EMCFLOW                  EMCMORTGAGE                 WESTAMERICA MORTGAGE CORP                                                         Loan Group I
      16852212       EMCFLOW                  EMCMORTGAGE                 SUTTON BANK                                                                       Loan Group I
      16852214       EMCFLOW                  EMCMORTGAGE                 USA FUNDING CORP                                                                  Loan Group I
      16852834       EMCFLOW                  EMCMORTGAGE                 HCL FINANCE INC                                                                   Loan Group II
      16852837       EMCFLOW                  EMCMORTGAGE                 PRIMARY CAPITAL                                                                   Loan Group I
      16852840       EMCFLOW                  EMCMORTGAGE                 EQUITY RESOURCES                                                                  Loan Group II
      16852879       EMCFLOW                  EMCMORTGAGE                 HOME CAPITAL INC                                                                  Loan Group I
      16852880       EMCFLOW                  EMCMORTGAGE                 REALTY MORTGAGE CORPORATION                                                       Loan Group II
      16852919       EMCFLOW                  EMCMORTGAGE                 DYNAMIC CAPITAL MORTGAGE                                                          Loan Group I
      16852236       EMCFLOW                  EMCMORTGAGE                 SECURITY NATIONAL                                                                 Loan Group I
      16852981       EMCFLOW                  EMCMORTGAGE                 IMORTGAGECOM INC                                                                  Loan Group II
      16852992       EMCFLOW                  EMCMORTGAGE                 SUTTON BANK                                                                       Loan Group I
      16852247       EMCFLOW                  EMCMORTGAGE                 FIRST RESIDENTIAL                                                                 Loan Group I
      16853034       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      16852282       EMCFLOW                  EMCMORTGAGE                 AMERICAN HOME KEY                                                                 Loan Group I
      16852297       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      16852320       EMCFLOW                  EMCMORTGAGE                 SECURITY NATIONAL                                                                 Loan Group I
      16852322       EMCFLOW                  EMCMORTGAGE                 AMERICAN HOME KEY                                                                 Loan Group I
      16852344       EMCFLOW                  EMCMORTGAGE                 DYNAMIC CAPITAL MORTGAGE                                                          Loan Group I
      16852367       EMCFLOW                  EMCMORTGAGE                 FRANKLIN FINANCIAL                                                                Loan Group I
      16852414       EMCFLOW                  EMCMORTGAGE                 PARAMOUNT RESIDENTIAL MORTGAGE CORPORATION                                        Loan Group I
      16852686       EMCFLOW                  EMCMORTGAGE                 HOME LOAN SPECIALISTS                                                             Loan Group I
      16852702       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      16852708       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      16852710       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group II
      16852731       EMCFLOW                  EMCMORTGAGE                 VISION MORTGAGE LLC                                                               Loan Group II
      16852743       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group II
      16852752       EMCFLOW                  EMCMORTGAGE                 CORNERSTONE                                                                       Loan Group I
      16852767       EMCFLOW                  EMCMORTGAGE                 ONE SOURCE MORTGAGE LLC                                                           Loan Group I
      16852777       EMCFLOW                  EMCMORTGAGE                 AME FINANCIAL                                                                     Loan Group II
      16852779       EMCFLOW                  EMCMORTGAGE                 REPUBLIC MORTGAGE HOME LO                                                         Loan Group I
      16853052       EMCFLOW                  EMCMORTGAGE                 DUXFORD FINANCIAL INC                                                             Loan Group II
      16853062       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group II
      16853068       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16853071       EMCFLOW                  EMCMORTGAGE                 PULTE MORTGAGE                                                                    Loan Group I
      16853080       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      16853088       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      16853090       EMCFLOW                  EMCMORTGAGE                 CTX MORTGAGE COMPANY LLC                                                          Loan Group II
      16853091       EMCFLOW                  EMCMORTGAGE                 FIRST GUARANTY                                                                    Loan Group I
      16853119       EMCFLOW                  EMCMORTGAGE                 LENDMARK FINANCIAL SERVIC                                                         Loan Group I
      17032768       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group II
      17016019       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16851994       EMCFLOW                  EMCMORTGAGE                 SUTTON BANK                                                                       Loan Group I
      16852000       EMCFLOW                  EMCMORTGAGE                 FIRST MAGNUS FINANCIAL                                                            Loan Group II
      17020924       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      17020976       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16852013       EMCFLOW                  EMCMORTGAGE                 COMUNITY LENDING INC                                                              Loan Group I
      17021015       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      17021734       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      17021760       BSRM                     EMCMORTGAGE                 Bear Stearns Residential Mortgage                                                 Loan Group I
      16731840       EMCFLOW                  EMCMORTGAGE                 COMMUNITY RESOURCE MORTGA                                                         Loan Group I
      16731678       EMCFLOW                  EMCMORTGAGE                 PRIMARY CAPITAL                                                                   Loan Group I
      16731691       EMCFLOW                  EMCMORTGAGE                 NEW SOUTH FEDERAL                                                                 Loan Group I
      16731703       EMCFLOW                  EMCMORTGAGE                 GUARDHILL FINANCIAL CORP                                                          Loan Group I
      16731732       EMCFLOW                  EMCMORTGAGE                 SOUTHERN TRUST MORTGAGE                                                           Loan Group II




--------------------------------------------------------------------------------




      LOAN_SEQ       CITY1                                            ZIP_CODE         STATE        ISSUE_DATE
      16832830       Atlantic City                                      08401           NJ           20070101
      16832841       SAN ANTONIO                                        78227           TX           20070101
      16832850       Weston                                             33327           FL           20070101
      16648271       Brownsville                                        78520           TX           20061001
      16803458       NEWPORT NEWS                                       23601           VA           20061101
      16803462       FREDERICK                                          21702           MD           20061201
      16803515       HAGERSTOWN                                         21740           MD           20061201
      16803532       WOODLAND HILLS                                     91364           CA           20070101
      16803542       DANA POINT                                         92629           CA           20070101
      16803575       NORTH LAS VEGAS                                    89032           NV           20070101
      16803600       CROFTON                                            21114           MD           20070101
      16803607       READING                                            19606           PA           20061201
      16803616       MONROE                                             28110           NC           20070101
      16801835       ABSECON                                            08201           NJ           20070101
      16801841       ELK GROVE                                          95624           CA           20070101
      16801853       BELTSVILLE                                         20705           MD           20070101
      16801910       Tempe                                              85281           AZ           20070101
      16801922       Henderson                                          89044           NV           20070101
      16801923       Naples                                             34120           FL           20070101
      16801924       Phoenix                                            85085           AZ           20070101
      16801935       Stockbridge                                        30281           GA           20061201
      16801998       Fontana                                            92337           CA           20061201
      16802000       Tujunga                                            91042           CA           20070101
      16803333       Tampa                                              33605           FL           20070101
      16801551       GOODYEAR                                           85338           AZ           20070101
      16801590       SAINT GEORGE                                       84790           UT           20061201
      16801604       SARATOGA SPRINGS                                   84043           UT           20061201
      16801608       Mesa                                               85204           AZ           20060901
      16801617       Salt Lake City                                     84106           UT           20070101
      16801648       Bonita Springs                                     34134           FL           20070101
      16801662       Carpentersville                                    60110           IL           20070101
      16801672       GAINESVILLE                                        20155           VA           20070101
      16801712       Tucson                                             85747           AZ           20070101
      16801715       MATTESON                                           60443           IL           20061201
      16801717       ELLENWOOD                                          30294           GA           20061201
      16801720       DENVER                                             80206           CO           20061201
      16801731       SACRAMENTO                                         95820           CA           20070101
      16798801       El Paso                                            79930           TX           20070201
      16798814       PHOENIX                                            85044           AZ           20070101
      16798841       Centennial                                         80112           CO           20070101
      16798862       Johnson City                                       37604           TN           20070101
      16801454       AMPTHILL                                           23234           VA           20070101
      16801463       TEXAS CITY                                         77590           TX           20061201
      16801499       OLATHE                                             66061           KS           20061101
      16798596       Los Lunas                                          87031           NM           20061201
      16798620       DALLAS                                             30132           GA           20070101
      16798624       GREENVILLE                                         29607           SC           20070101
      16798668       DUNDALK                                            21222           MD           20070101
      16798703       CHANDLER                                           85226           AZ           20070101
      16798781       TACOMA                                             98465           WA           20061201
      16798782       HERCULES                                           94547           CA           20070101
      16798423       OGDEN                                              84403           UT           20061201
      16798471       North Las Vegas                                    89085           NV           20061201
      16798492       Riverside                                          92596           CA           20061201
      16798501       San Diego                                          92102           CA           20061201
      16798521       Flint                                              48505           MI           20070101
      16798547       BALTIMORE                                          21239           MD           20070101
      16798580       PHOENIX                                            85022           AZ           20070101
      16791191       CONCORD                                            94520           CA           20070101
      16791198       Stockton                                           95206           CA           20070201
      16798153       Sacramento                                         95830           CA           20070101
      16798167       SUN CITY                                           85351           AZ           20070101
      16798231       LAKE ELSINORE                                      92530           CA           20061101
      16798252       DOUGLAS                                            85607           AZ           20070101
      16798319       BOWIE                                              20720           MD           20061201
      16798386       FONTANA                                            92337           CA           20061201
      16844886       Bountiful                                          84010           UT           20070201
      16791120       Brentwood                                          94513           CA           20061201
      16791133       Los Lunas                                          87031           NM           20070101
      16791152       LAHAINA                                            96761           HI           20070101
      16844873       Mission Viejo                                      92692           CA           20070101
      16844806       Henderson                                          89044           NV           20070101
      16844811       Charlotte                                          28277           NC           20070101
      16844830       Sun City West                                      85375           AZ           20070101
      17043987       NORTH LAS VEGAS                                    89115           NV           20061201
      17042404       East Stroudsburg                                   18301           PA           20070201
      17042410       ADAMSTOWN                                          21710           MD           20070201
      17042411       Baltimore                                          21231           MD           20070201
      17034682       University Place                                   98466           WA           20070201
      17034530       Queen Creek                                        85243           AZ           20070201
      17034580       Laveen                                             85339           AZ           20070201
      17034591       LEVITTOWN                                          19054           PA           20070201
      17034598       Goodyear                                           85338           AZ           20070201
      17034599       Laveen                                             85339           AZ           20070201
      17034668       Jacksonville                                       32258           FL           20070201
      17034670       North Las Vegas                                    89081           NV           20070201
      17033368       PALMDALE                                           93552           CA           20070201
      17033223       Aurora                                             60506           IL           20070201
      17033170       Atlanta                                            30310           GA           20070201
      17021938       Chesapeake                                         23323           VA           20070201
      17021942       Goodyear                                           85338           AZ           20070201
      17021944       Galloway                                           08205           NJ           20070201
      17022033       Huntersville                                       28078           NC           20070201
      17022040       Cutler Bay                                         33190           FL           20070201
      17022046       Ashburn                                            20148           VA           20070201
      17022062       Middle River                                       21220           MD           20070201
      17022083       CUTLER BAY                                         33190           FL           20070201
      17022087       Mint Hill                                          28227           NC           20070201
      17022096       Clinton                                            20735           MD           20070201
      17022146       Bowie                                              20721           MD           20070201
      17016254       Queen Creek                                        85243           AZ           20070201
      17016255       Fairfax                                            22033           VA           20070201
      17016275       Naples                                             34104           FL           20070201
      17016281       Wesley Chapel                                      33543           FL           20070201
      17016392       Panama City Beach                                  32413           FL           20070201
      17016397       Passaic                                            07055           NJ           20070201
      17016404       PITTSBURG                                          94565           CA           20070201
      17016446       North Las Vegas                                    89030           NV           20061201
      17021130       Galveston                                          77554           TX           20070101
      17013744       Murrieta                                           92563           CA           20070201
      17013752       MIDWAY                                             84049           UT           20070201
      17014678       Glen Burnie                                        21060           MD           20070201
      17014680       Bristow                                            20136           VA           20070201
      17014691       Bridgeport                                         06610           CT           20070201
      17014696       Lorton                                             22079           VA           20070201
      17014723       Goodyear                                           85338           AZ           20070201
      17015055       LAS VEGAS                                          89178           NV           20070201
      17012821       Delano                                             93215           CA           20070201
      17012826       Virginia Beach                                     23462           VA           20070201
      17012829       Tamarac                                            33321           FL           20070201
      17012837       Lincoln                                            95648           CA           20070201
      17012874       GILBERT                                            85234           AZ           20070201
      17012893       Newark                                             07103           NJ           20070201
      17012934       KENT                                               98042           WA           20070201
      17013461       Ruskin                                             33570           FL           20070201
      17013465       Middletown                                         19709           DE           20070201
      17013472       Triangle                                           22172           VA           20070201
      17013483       Lanham                                             20706           MD           20070201
      17013491       Hagerstown                                         21742           MD           20070201
      17013501       Atlanta                                            30318           GA           20070201
      17013502       Homestead                                          33033           FL           20070201
      17013506       Cudahy                                             53110           WI           20070201
      17013517       Altamonte Springs                                  32714           FL           20070201
      17013518       Woodbridge                                         22191           VA           20070201
      17013520       Altamonte Springs                                  32714           FL           20070201
      17013524       Raleigh                                            27610           NC           20070201
      17013531       Atlanta                                            30318           GA           20070201
      17013552       Gaithersburg                                       20877           MD           20070201
      17013555       Galveston                                          77554           TX           20070101
      17013562       Palm Coast                                         32137           FL           20070201
      17013569       South Boston                                       02127           MA           20070101
      17013571       Marysville                                         98271           WA           20070101
      17013572       Williston                                          05495           VT           20070101
      17013573       Louisa                                             23093           VA           20070201
      17013578       Mountlake Terrace                                  98043           WA           20070101
      17013583       Tamarac                                            33321           FL           20070101
      17013586       Chester                                            23836           VA           20070201
      17013593       Bealeton                                           22712           VA           20070201
      17013596       Brockton                                           02301           MA           20070201
      17013671       MIAMI                                              33032           FL           20070201
      17013677       Miami                                              33032           FL           20070201
      17012674       Fredericksburg                                     22408           VA           20070201
      17012681       Gaithersburg                                       20886           MD           20070201
      17012694       Reunion                                            34747           FL           20070201
      17012712       Richmond                                           23223           VA           20070201
      17012729       Princeton                                          33032           FL           20070201
      17011231       Yorktown                                           23693           VA           20070201
      17011256       Pikesville                                         21208           MD           20070201
      17011283       DALLAS                                             75206           TX           20070201
      17012658       Grand Prairie                                      75054           TX           20070201
      17009056       DRAPER                                             84020           UT           20070201
      17009079       Leesburg                                           20176           VA           20070201
      17009124       BUCKEYE                                            85326           AZ           20070201
      17009170       SAN CLEMENTE                                       92673           CA           20070201
      17009227       Bluffton                                           29910           SC           20070201
      17009241       Reno                                               89521           NV           20070201
      17009244       Visalia                                            93277           CA           20070201
      17009245       Goodyear                                           85338           AZ           20070201
      17009321       Mojave                                             93501           CA           20070201
      17009327       Barstow                                            92311           CA           20070201
      17010945       Tampa                                              33603           FL           20070201
      17010946       Columbia                                           21045           MD           20070201
      17010947       Palm Springs                                       92262           CA           20070201
      17010961       Lehigh Acres                                       33971           FL           20070201
      17010967       Woodbridge                                         22193           VA           20070201
      17010998       Fredericksburg                                     22407           VA           20070201
      17011006       East Chicago                                       46312           IN           20070201
      17011032       Myrtle Beach                                       29572           SC           20070201
      17011038       PLAINFIELD                                         07060           NJ           20070201
      17011061       Chicago                                            60625           IL           20070201
      17011081       Goodyear                                           85338           AZ           20070201
      17011086       Tamarac                                            33321           FL           20070201
      17011130       MONTEBELLO                                         90640           CA           20070201
      17011158       MILWAUKEE                                          53216           WI           20070201
      17011203       Sparks                                             89436           NV           20070201
      17011213       Fort Lauderdale                                    33304           FL           20070201
      17004934       JACKSONVILLE                                       32216           FL           20070201
      17004936       Santa Rosa Beach                                   32459           FL           20070101
      17004941       South Burlington                                   05403           VT           20070201
      17004953       Las Vegas                                          89108           NV           20070201
      17005126       SANFORD                                            32771           FL           20070201
      17008966       LAS VEGAS                                          89103           NV           20070201
      17009008       SEFFNER                                            33584           FL           20070201
      17004872       Atlanta                                            30307           GA           20070201
      17004897       BETHESDA                                           20814           MD           20070201
      17004899       Snohomish                                          98290           WA           20070201
      17003289       LAS VEGAS                                          89138           NV           20070201
      17003306       Lynnwood                                           98087           WA           20070201
      17003318       SUISUN CITY                                        94585           CA           20070201
      17003328       Washington DC                                      02002           DC           20070201
      17003360       REDMOND                                            98052           WA           20070201
      17003435       Apopka                                             32712           FL           20061101
      17003451       AUSTELL                                            30168           GA           20070201
      17003464       NAPLES                                             34114           FL           20070201
      17003473       CAVE CREEK                                         85331           AZ           20070201
      17003496       STRATHMORE                                         93267           CA           20061101
      17004650       CULPEPER                                           22701           VA           20070101
      17004663       SPOTSYLVANIA                                       22553           VA           20070201
      17004708       Everett                                            98204           WA           20070201
      17004739       Norwalk                                            90650           CA           20070201
      17002233       NAPLES                                             34105           FL           20070201
      17002252       DENVER                                             80218           CO           20070201
      17003202       Ellicott City                                      21043           MD           20070201
      17003228       DECATUR                                            30035           GA           20070201
      17003247       Highlands Ranch                                    80126           CO           20070101
      17003249       Hendersonville                                     37075           TN           20070101
      17003251       Seattle                                            98126           WA           20070101
      17003254       Salt Lake City                                     84118           UT           20070101
      17003255       Hallandale Beach                                   33009           FL           20070201
      17003256       Visalia                                            93291           CA           20070201
      17003258       Tamarac                                            33321           FL           20070201
      17003260       Hanford                                            93230           CA           20070201
      17003276       CENTREVILLE                                        20121           VA           20070201
      17002104       Santa Rosa Beach                                   32459           FL           20070101
      17002106       Montpelier                                         05602           VT           20070101
      17002120       Lynnwood                                           98037           WA           20070101
      17002129       Santa Rosa                                         95409           CA           20070101
      17002135       Surprise                                           85387           AZ           20070201
      17002141       Maricopa                                           85239           AZ           20070201
      17002151       Orlando                                            32839           FL           20070201
      17000377       Wellington                                         33467           FL           20061201
      17000399       Henderson                                          89044           NV           20070201
      17000408       Sun City West                                      85375           AZ           20070201
      17001920       Hazelton                                           18202           PA           20070201
      17001955       Orlando                                            32832           FL           20070201
      17001977       N LAS VEGAS                                        89081           NV           20070201
      17002017       LAVEEN                                             85339           AZ           20070201
      17002031       Herriman                                           84096           UT           20070101
      17002036       Goodyear                                           85338           AZ           20070101
      17002042       Gainesville                                        20155           VA           20070101
      17002053       Pleasant Grove                                     84062           UT           20070201
      17002066       Ellenwood                                          30294           GA           20070201
      17002070       Buckeye                                            85326           AZ           20070101
      17002080       Hampton                                            23669           VA           20070201
      17002086       West Jordan                                        84088           UT           20070101
      17002090       Cloverdale                                         95425           CA           20070201
      16995171       LEHIGH                                             33971           FL           20070201
      16995214       FRESNO                                             93711           CA           20070201
      16995216       MORENO VALLEY                                      92555           CA           20070201
      16995242       WINTER SPRINGS                                     32708           FL           20070101
      16995272       MIDDLEBURG                                         32068           FL           20070201
      16995334       Taft                                               93268           CA           20070201
      16995374       MENIFEE                                            92584           CA           20070201
      17000098       Los Angeles                                        90048           CA           20070201
      17000099       Queen Creek                                        85243           AZ           20070101
      17000101       GILBERT                                            85297           AZ           20070201
      17000102       Laveen                                             85339           AZ           20070201
      17000103       GILBERT                                            85296           AZ           20070201
      17000111       GILBERT                                            85297           AZ           20070201
      17000113       GILBERT                                            85296           AZ           20070201
      17000115       Queen Creek                                        85243           AZ           20070101
      17000116       Goodyear                                           85338           AZ           20070101
      17000121       Jupiter                                            33458           FL           20070101
      17000123       Visalia                                            93292           CA           20070201
      17000131       Bakersfield                                        93311           CA           20070101
      17000132       Modesto                                            95355           CA           20070101
      17000135       Ladson                                             29456           SC           20070101
      17000136       Bakersfield                                        93312           CA           20070201
      17000138       Palm Coast                                         32137           FL           20070201
      17000140       Arlington                                          22204           VA           20061101
      17000211       Marysville                                         98270           WA           20070201
      17000268       Wyoming                                            45215           OH           20070201
      16994944       Miamisburg                                         45342           OH           20061101
      16994951       Jupiter                                            33458           FL           20070101
      16995024       SAN RAMON                                          94583           CA           20070201
      16995025       Portland                                           97266           OR           20070201
      16995047       Wesley Chapel                                      33543           FL           20070101
      16995049       Savannah                                           31419           GA           20070101
      16995108       MISSION VIEJO                                      92691           CA           20070201
      16990122       ANTIOCH                                            94531           CA           20070201
      16990209       N LAS VEGAS                                        89081           NV           20070201
      16990210       LAS VEGAS                                          89148           NV           20070201
      16990275       Buckeye                                            85396           AZ           20070201
      16990276       Jacksonville                                       32224           FL           20070201
      16990286       POMONA                                             91766           CA           20070201
      16990363       HENDERSON                                          89074           NV           20070201
      16991387       Welches                                            97067           OR           20070101
      16991405       Indianola                                          50125           IA           20070101
      16991409       Phoenix                                            85019           AZ           20070101
      16991452       Elgin                                              78621           TX           20070101
      16991457       Conway                                             03818           NH           20070101
      16991460       Gaithersburg                                       20877           MD           20070101
      16991461       Surprise                                           85387           AZ           20070101
      16991462       Laveen                                             85339           AZ           20070101
      16991463       Las Vegas                                          89139           NV           20070101
      16991466       Denver                                             80211           CO           20070101
      16991468       Arlington                                          22202           VA           20070101
      16991470       Miami Beach                                        33140           FL           20070101
      16991494       TAFT                                               93268           CA           20070201
      16991500       SUNSET                                             84015           UT           20070201
      16991591       HOUSTON                                            77056           TX           20070201
      16991649       San Jose                                           95116           CA           20070201
      16991659       Playa Vista                                        90094           CA           20070201
      16991720       Riverview                                          33569           FL           20070201
      16991801       Colorado Springs                                   80908           CO           20070101
      16991805       Stevenson Ranch                                    91381           CA           20070101
      16991811       Orange Park                                        32003           FL           20070101
      16985084       NORFOLK                                            23518           VA           20070201
      16985091       COLESVILLE                                         20905           MD           20070201
      16985133       Simi Valley                                        93065           CA           20070201
      16985161       Los Angeles                                        90038           CA           20070101
      16985184       LONG BEACH                                         90815           CA           20070201
      16985215       AURORA                                             80015           CO           20070201
      16985272       Palm Bay                                           32909           FL           20070201
      16990027       FRESNO                                             93722           CA           20070201
      16990035       SANTA ROSA                                         95405           CA           20070201
      16990080       Queen Creek                                        85243           AZ           20070201
      16990090       BALTIMORE                                          21207           MD           20070201
      16981537       Orlando                                            32827           FL           20070201
      16981551       SUN CITY                                           85373           AZ           20070201
      16981575       KNOXVILLE                                          37917           TN           20070201
      16981602       Barstow                                            92311           CA           20070201
      16981829       Woodland Hills                                     91364           CA           20070201
      16982843       Pace                                               32571           FL           20070201
      16982876       CHANDLER                                           85224           AZ           20070201
      16982935       VICTORVILLE                                        92392           CA           20070201
      16982994       LAVEEN                                             85339           AZ           20070201
      16983099       SANDY SPRINGS                                      30328           GA           20070201
      16983114       Owings Mills                                       21117           MD           20070101
      16984656       PORTLAND                                           97218           OR           20070201
      16984681       SANDY SPRINGS                                      30328           GA           20070201
      16984749       CARMEL                                             46033           IN           20070201
      16984808       TAFT                                               93268           CA           20070201
      16984829       Culpeper                                           22701           VA           20070201
      16984846       Portland                                           97220           OR           20070201
      16984847       CONWAY                                             29526           SC           20070201
      16984868       Littleton                                          80128           CO           20070201
      16984961       LONGMONT                                           80501           CO           20070201
      16984962       FRESNO                                             93725           CA           20070201
      16985006       New York                                           10023           NY           20070201
      16981299       MAGNA                                              84044           UT           20070201
      16981318       PHOENIX                                            85041           AZ           20070101
      16981338       Las Vegas                                          89149           NV           20070201
      16981393       Phoenix                                            85017           AZ           20070101
      16981407       Fraser                                             80442           CO           20070201
      16981429       SPRINGFIELD                                        22150           VA           20070201
      16981462       HYATTSVILLE                                        20784           MD           20070201
      16981492       LONG BEACH                                         90805           CA           20070201
      16981126       MARGATE                                            33063           FL           20070201
      16981140       LEHIGH ACRES                                       33971           FL           20070201
      16981173       Orlando                                            32821           FL           20070201
      16980876       BARGERSVILLE                                       46016           IN           20070201
      16980929       Canyon Country Area                                91387           CA           20070201
      16980934       HYATTSVILLE                                        20782           MD           20070201
      16980945       LAWRENCEVILLE                                      30044           GA           20070201
      16981036       Antioch                                            94531           CA           20070201
      16979454       Perris                                             92571           CA           20070201
      16979487       Oakland                                            94601           CA           20070201
      16979502       LOS ANGELES                                        90004           CA           20070201
      16979515       Hackensack                                         07601           NJ           20070201
      16979526       Vallejo                                            94590           CA           20070201
      16979536       CYPRESS                                            90630           CA           20070201
      16979546       LAKE FOREST                                        92630           CA           20070201
      16980370       QUEEN CREEK                                        85243           AZ           20070201
      16980371       RIVERDALE                                          30296           GA           20070201
      16980392       CINCINNATI                                         45226           OH           20070201
      16980399       RACINE                                             53404           WI           20070101
      16980453       Stoughton                                          02072           MA           20070101
      16980456       Sarasota                                           34243           FL           20070101
      16980457       Buckeye                                            85326           AZ           20070101
      16980459       Antioch                                            37013           TN           20070101
      16980462       Peoria                                             85381           AZ           20070101
      16980469       South San Francisco                                94080           CA           20070201
      16980473       Laveen                                             85339           AZ           20070101
      16980522       CHARLOTTE                                          28208           NC           20070201
      16980633       PIKESVILLE                                         21208           MD           20070201
      16980652       LAS VEGAS                                          89103           NV           20070201
      16980661       LAS VEGAS                                          89103           NV           20070201
      16980682       PHOENIX                                            85032           AZ           20070201
      16980743       Henderson                                          89044           NV           20070201
      16980773       ATLANTA                                            30315           GA           20070201
      16980793       E Rockland Key                                     33040           FL           20070201
      16979007       Kellogg                                            55945           MN           20070201
      16979046       Miami                                              33150           FL           20070201
      16979054       GARDENA                                            90249           CA           20070201
      16979090       LAS VEGAS                                          89178           NV           20070201
      16979091       Orlando                                            32821           FL           20070201
      16979095       Orlando                                            32821           FL           20070201
      16979106       RANCHO CUCAMONGA                                   91737           CA           20070101
      16979126       HENDERSON                                          89052           NV           20070201
      16979145       Tampa                                              33613           FL           20070201
      16979183       UNION CITY                                         30291           GA           20070201
      16979190       LAS VEGAS                                          89117           NV           20070201
      16979203       Reunion                                            34747           FL           20070201
      16979262       RIVERSIDE                                          92504           CA           20070201
      16979318       Prescott                                           86301           AZ           20070101
      16979333       Goose Creek                                        29445           SC           20070101
      16979379       Goose Creek                                        29445           SC           20070101
      16979381       Vero Beach                                         32966           FL           20070101
      16979430       Brandon                                            33511           FL           20061201
      16979437       Buckeye                                            85396           AZ           20070201
      16974189       SUMMERVILLE                                        29483           SC           20070201
      16974203       STAFFORD                                           22556           VA           20070201
      16974207       COMPTON                                            90221           CA           20070201
      16974280       HIALEAH                                            33018           FL           20070201
      16974288       DRAPER                                             84020           UT           20070201
      16974362       Everett                                            98203           WA           20070201
      16974365       Atlanta                                            30315           GA           20061101
      16974366       Discovery Bay                                      94514           CA           20070201
      16974386       Henderson                                          89044           NV           20070201
      16974390       Sunrise                                            33313           FL           20061201
      16974461       LOS ANGELES                                        90001           CA           20070201
      16978779       NORTH AURORA                                       60542           IL           20070201
      16978815       APPLEGATE                                          95703           CA           20070201
      16978829       Orlando                                            32821           FL           20070201
      16978895       Morgan Hill                                        95037           CA           20070201
      16974094       STUDIO CITY                                        91604           CA           20070201
      16974115       Layton                                             84041           UT           20070201
      16974126       Salt Lake City                                     84115           UT           20070201
      16974145       LAS VEGAS                                          89124           NV           20070101
      16974165       Jacksonville                                       32224           FL           20070201
      16974173       Oakland                                            94607           CA           20070201
      16974013       Washington                                         20011           DC           20070101
      16974028       LAKE ELSINORE                                      92532           CA           20070201
      16974034       DAYTON                                             89403           NV           20070101
      16974036       Oviedo                                             32765           FL           20070201
      16974048       HOWELL                                             48855           MI           20061101
      16973934       CORAL SPRINGS                                      33065           FL           20070201
      16973923       Highland                                           48357           MI           20070201
      16973867       Phoenix                                            85043           AZ           20070201
      16973814       Mitcheville                                        20721           MD           20070101
      16973837       Las Vegas                                          89113           NV           20070201
      16970784       BAINBRIDGE TOWNSHIP                                44023           OH           20061001
      16970790       SUN CITY                                           85351           AZ           20070201
      16970808       Phoenix                                            85085           AZ           20070201
      16970813       Florence                                           85232           AZ           20070201
      16970819       Queen Creek                                        85243           AZ           20070201
      16970886       PALMDALE                                           93552           CA           20070201
      16970894       PHOENIX                                            85033           AZ           20070201
      16970917       MORENO VALLEY                                      92553           CA           20070201
      16970946       BOTHELL                                            98011           WA           20070201
      16970948       Santa Barbara                                      93103           CA           20070201
      16970953       Leland                                             28451           NC           20070201
      16791053       STONE MOUNTAIN                                     30087           GA           20070101
      16790988       Lemoore                                            93245           CA           20061101
      16790927       Maple Valley                                       98038           WA           20061201
      16790939       Lake Stevens                                       98258           WA           20061201
      16790969       Chandler                                           85249           AZ           20061001
      16790845       LAKE WORTH                                         33462           FL           20070101
      16790860       PRESCOTT                                           86301           AZ           20070101
      16790891       PHOENIX                                            85014           AZ           20061201
      16790892       VIENNA                                             22182           VA           20070101
      16790774       FOREST HILLS                                       11375           NY           20070201
      16790794       CORONA                                             92880           CA           20070101
      16790836       Idaho Falls                                        83401           ID           20061201
      16790731       GLENN DALE                                         20769           MD           20061201
      16790660       SIMPSONVILLE                                       29681           SC           20070101
      16790623       Victorville                                        92394           CA           20070101
      16790459       DECATUR                                            30034           GA           20070101
      16789070       Vacaville                                          95687           CA           20061101
      16789075       Kingman                                            86409           AZ           20061101
      16790356       Mountain House                                     95391           CA           20070101
      16790371       ROSWELL                                            30075           GA           20070101
      16790375       PLATTE CITY                                        64079           MO           20070101
      16790383       WEST HILLS                                         91304           CA           20061201
      16790420       Beaumont                                           92223           CA           20070101
      16790425       Glendale                                           85310           AZ           20070101
      16788992       PANORAMA CITY                                      91402           CA           20070101
      16788916       Sunnyvale                                          94089           CA           20061201
      16788805       Wantage Township                                   07461           NJ           20070101
      16788808       JAMAICA BEACH                                      77554           TX           20070101
      16788819       VIENNA                                             22181           VA           20061201
      16788833       NEW BRUNSWICK                                      08901           NJ           20070101
      16788654       WALKERTOWN                                         27051           NC           20070101
      16788656       PHOENIX                                            85017           AZ           20070101
      16788678       RUSKIN                                             33570           FL           20061201
      16788710       AIKEN                                              29803           SC           20061201
      16788488       PRESCOTT                                           86301           AZ           20070101
      16788522       LAS VEGAS                                          89138           NV           20061201
      16788556       QUEEN CREEK                                        85242           AZ           20061201
      16788427       Orlando                                            32824           FL           20061201
      16788444       ATLANTA                                            30310           GA           20070101
      16788477       NORTH LAS VEGAS                                    89084           NV           20070101
      16788478       MERCED                                             95348           CA           20070101
      16786238       Jesup                                              31545           GA           20070101
      16786285       San Antonio                                        78261           TX           20070101
      16784867       Newark                                             07112           NJ           20061001
      16784903       Woodbury                                           55129           MN           20070101
      16784916       SAN JOSE                                           95122           CA           20061201
      16784945       MIAMI SHORES                                       33138           FL           20070101
      16784992       ALEXANDRIA                                         22302           VA           20070101
      16785032       BALTIMORE                                          21211           MD           20070101
      16786205       Palm Coast                                         32137           FL           20061201
      16784761       DAMASCUS                                           20872           MD           20061201
      16784831       Glen Rock                                          07452           NJ           20061101
      16784835       Scottsdale                                         85255           AZ           20070101
      16784838       Rio Verde                                          85263           AZ           20061101
      16697267       Capitol Heights                                    20743           MD           20061101
      16784633       WASHINGTON                                         20011           DC           20070101
      16784651       DALLAS                                             75238           TX           20061201
      16784669       Los Angeles                                        90007           CA           20061201
      16697249       Lake Worth                                         33467           FL           20070101
      16784594       Spring Lake Heights                                07762           NJ           20070101
      16781325       San Juan Capistrano                                92675           CA           20070101
      16781386       APACHE JUNCTION                                    85220           AZ           20070101
      16781435       LAS VEGAS                                          89139           NV           20061201
      17059692       PROSPECT HEIGHTS                                   60070           IL           20070201
      17059693       ROUND LAKE BEACH                                   60073           IL           20070301
      17059694       PLAINFIELD                                         60544           IL           20070301
      17059695       INDIANHEAD PARK                                    60525           IL           20070301
      17048006       Diamond Bar                                        91765           CA           20070201
      17059645       CHICAGO                                            60653           IL           20070301
      17059646       WOODRIDGE                                          60517           IL           20070301
      17059648       SLINGER                                            53086           WI           20070301
      17059650       RIVER GROVE                                        60171           IL           20070201
      17059651       OAK LAWN                                           60453           IL           20070201
      17059652       CHICAGO                                            60622           IL           20070301
      17059653       CHICAGO                                            60622           IL           20070301
      17059658       CHICAGO                                            60639           IL           20070201
      17059660       MORTON GROVE                                       60053           IL           20070201
      17059661       CHICAGO                                            60646           IL           20070201
      17059662       MILWAUKEE                                          53219           WI           20070201
      17059663       CHICAGO                                            60647           IL           20070301
      17059664       CHICAGO                                            60649           IL           20070201
      17059666       BURBANK                                            60459           IL           20070301
      17059667       WESTMONT                                           60559           IL           20070201
      17059668       NILES                                              60714           IL           20070201
      17059669       DOWNERS GROVE                                      60516           IL           20070301
      17059671       HILLSIDE                                           60162           IL           20070301
      17059672       EVERGREEN PARK                                     60805           IL           20070201
      17059674       LISLE                                              60532           IL           20070301
      17059676       CICERO                                             60804           IL           20070201
      17059678       CHICAGO                                            60629           IL           20070201
      17059679       ROLLING MEADOWS                                    60008           IL           20070201
      17059680       WEST ALLIS                                         53214           WI           20070201
      17059681       CHICAGO                                            60652           IL           20070301
      17059683       CHICAGO                                            60638           IL           20070201
      17059684       WHEELING                                           60090           IL           20070201
      17059685       BERWYN                                             60402           IL           20070201
      17059687       COUNTRY CLUB HILLS                                 60478           IL           20070201
      17059688       PARK RIDGE                                         60068           IL           20070201
      17059689       PALATINE                                           60074           IL           20070301
      17059690       MOUNT PROSPECT                                     60056           IL           20070301
      17059691       PALATINE                                           60067           IL           20070201
      16968281       Windermere                                         34786           FL           20070101
      16968284       San Jose                                           95124           CA           20070101
      16968287       Shoreline                                          98177           WA           20070101
      16968288       Queen Creek                                        85242           AZ           20070101
      16968290       Hudson                                             12534           NY           20070101
      16968293       Hollister                                          95023           CA           20070101
      16968304       Monterey Park                                      91755           CA           20070101
      16968306       Santa Ana                                          92704           CA           20070101
      16968318       Woodland                                           95695           CA           20070101
      16973872       Gaithersburg                                       20882           MD           20070101
      16973892       Ballwin                                            63021           MO           20070101
      16973895       Phoenix                                            85024           AZ           20070101
      16973911       Grass Valley                                       95945           CA           20070101
      16973932       Tempe                                              85284           AZ           20070101
      16973941       Miami                                              33172           FL           20070101
      17009018       White Plains                                       10605           NY           20070201
      17047999       Arleta                                             91331           CA           20070201
      17043988       Winter Garden                                      34787           FL           20070301
      17042454       Manassas                                           20112           VA           20070301
      16840609       WILLIAMSON                                         30292           GA           20060901
      16840610       PASADENA                                           91106           CA           20060901
      16840611       SAN JOSE                                           95118           CA           20060901
      16840612       MIAMI                                              33189           FL           20060901
      16840613       GROVELAND                                          34736           FL           20060901
      16840615       PANAMA CITY                                        32413           FL           20061101
      16840616       NORTHGLENN                                         80233           CO           20060901
      16840617       SEATTLE                                            98122           WA           20060901
      16840618       SALINAS                                            93907           CA           20060901
      16840619       WHITMORE LAK                                       48189           MI           20060801
      16840620       NEWARK                                             94560           CA           20060901
      16840621       YUBA CITY                                          95993           CA           20061001
      16840622       LAS VEGAS                                          89107           NV           20061101
      16840623       PORT SAINT LUCIE                                   34983           FL           20061101
      16840624       MILWAUKEE                                          53202           WI           20061101
      16840625       SEATTLE                                            98119           WA           20061101
      16840626       CUMMING                                            30040           GA           20061201
      16840627       MARINA                                             93933           CA           20061201
      16840605       GULF SHORES                                        36542           AL           20060901
      16840606       NORTHFIELD                                         55057           MN           20060801
      16840607       JASPER                                             30143           GA           20060901
      16840608       ALPHARETTA                                         30004           GA           20060901
      16840570       DENHAM SPRIN                                       70726           LA           20060901
      16840571       MOSCOW                                             83843           ID           20061001
      16840572       DALLAS                                             75204           TX           20060901
      16840573       SALEM                                              97301           OR           20061101
      16840574       LOWELL                                             72745           AR           20060901
      16840575       SEATTLE                                            98112           WA           20061001
      16840577       TAMPA                                              33647           FL           20061001
      16840578       MADEIRA BEAC                                       33708           FL           20061001
      16840579       GREER                                              29651           SC           20061001
      16840580       CHICO                                              95973           CA           20061101
      16840581       DUNDALK                                            21222           MD           20061001
      16840582       ROCHESTER                                          14609           NY           20061201
      16840583       RENO                                               89502           NV           20061101
      16840584       SEDRO WOOLLE                                       98284           WA           20061101
      16840585       MESQUITE                                           89027           NV           20061201
      16840586       VISALIA                                            93277           CA           20061201
      16840587       STAATSBURG                                         12580           NY           20060501
      16840589       FORT WALTON                                        32548           FL           20051201
      16840590       BRIGHTON                                           02135           MA           20060301
      16840591       ENGLEWOOD                                          80110           CO           20060301
      16840592       DESTIN                                             32541           FL           20060401
      16840593       MONROE                                             45050           OH           20060401
      16840594       LAKE STEVENS                                       98258           WA           20060501
      16840595       BOISE                                              83709           ID           20060501
      16840596       THORNTON                                           80602           CO           20060601
      16840597       LOMBARD                                            60148           IL           20060601
      16840598       WESTMINSTER                                        92683           CA           20060701
      16840599       SMYRNA                                             30082           GA           20060701
      16840601       SPRING CITY                                        37381           TN           20060701
      16840602       MILLEDGEVILL                                       31061           GA           20060701
      16840603       KENSINGTON                                         20895           MD           20060701
      16840604       TUALATIN                                           97062           OR           20060501
      16840552       BALTIMORE                                          21214           MD           20060901
      16840553       NEWARK                                             19702           DE           20060901
      16840555       BURLINGTON                                         01803           MA           20060801
      16840556       CENTENNIAL                                         80112           CO           20061101
      16840558       MADISON                                            07940           NJ           20060801
      16840559       DAVENPORT                                          33837           FL           20060901
      16840561       RATHDRUM                                           83858           ID           20061001
      16840562       MIAMI                                              33015           FL           20060901
      16840563       AUSTIN                                             78732           TX           20060901
      16840564       ROGERS                                             72758           AR           20060901
      16840565       QUEEN CREEK                                        85242           AZ           20060901
      16840566       KISSIMMEE                                          34741           FL           20060901
      16840567       SALEM                                              97303           OR           20060901
      16840568       PORTERVILLE                                        93257           CA           20061201
      16840569       ORCHARD PARK                                       14127           NY           20061101
      16840539       BAINBRIDGE I                                       98110           WA           20060901
      16840540       LITHICUM HEI                                       21090           MD           20051001
      16840541       NORTH PORT                                         34289           FL           20060701
      16840545       PALM BEACH G                                       33418           FL           20060901
      16840546       NORWALK                                            06854           CT           20060601
      16840547       LEWISVILLE                                         75067           TX           20060701
      16840548       PHOENIX                                            85048           AZ           20060901
      16840549       LAS VEGAS                                          89131           NV           20060901
      16840550       RALEIGH                                            27606           NC           20060701
      16840551       DANA POINT                                         92629           CA           20061201
      16729827       GILBERT                                            85296           AZ           20070201
      16729860       KEY WEST                                           33040           FL           20061201
      16729898       Bluffton                                           29909           SC           20061201
      16729928       ELMER                                              08318           NJ           20070101
      16731549       LOS ANGELES                                        90047           CA           20061201
      16731599       LINCOLN                                            95648           CA           20061201
      16731607       MADERA                                             93637           CA           20061201
      16731613       Parlier                                            93648           CA           20070201
      16729682       Jacksonville                                       32224           FL           20061201
      16729690       Arvada                                             80002           CO           20061201
      16728799       Silver Spring                                      20905           MD           20061201
      16728813       Orlando                                            32819           FL           20061201
      16728816       Phoenix                                            85085           AZ           20070101
      16728829       Henderson                                          89044           NV           20061201
      16728889       BURBANK                                            91505           CA           20061201
      16728895       HIRAM                                              30141           GA           20061201
      16729409       Duluth                                             30096           GA           20070101
      16729427       Miami Gardens                                      33015           FL           20061201
      16729584       Gary                                               46408           IN           20070101
      16729592       Gary                                               46407           IN           20070101
      16648128       Oakland                                            94602           CA           20061201
      16723950       San Antonio                                        78259           TX           20070101
      16728284       STAFFORD                                           22554           VA           20061001
      16728301       GLENWOOD SPRINGS                                   81601           CO           20061201
      16728339       ASHBURN                                            20148           VA           20061201
      16728442       CORONA                                             92880           CA           20061201
      16728444       Atlanta                                            30308           GA           20060901
      16728661       MANASSAS                                           20109           VA           20061001
      16728755       HOUSTON                                            77087           TX           20061201
      16723388       MARIETTA                                           30067           GA           20061101
      16723398       Austin                                             78733           TX           20061201
      16723427       Cordova                                            38016           TN           20070101
      16723506       RALEIGH                                            27610           NC           20061201
      16723648       Rancho Cucamonga                                   91739           CA           20061201
      16723662       Las Vegas                                          89148           NV           20061201
      16723665       Corona                                             92880           CA           20061201
      16723708       Atlanta                                            30331           GA           20061201
      16723715       Albuquerque                                        87114           NM           20061201
      16723784       Miami Gardens                                      33056           FL           20070101
      16721862       Sun City West                                      85375           AZ           20061201
      16721930       CORDOVA                                            21625           MD           20061201
      16722145       Coconut Creek                                      33073           FL           20061201
      16722210       WOOD VILLAGE                                       97060           OR           20070201
      16722231       Inglewood                                          90304           CA           20061201
      16722263       BELTSVILLE                                         20705           MD           20061201
      16722286       Klamath Falls                                      97601           OR           20070101
      16722289       GAINESVILLE                                        20155           VA           20061201
      16723125       Camp Verde                                         86322           AZ           20061101
      16723150       LAS VEGAS                                          89103           NV           20061201
      16723155       Hercules                                           94547           CA           20070101
      16723333       Indianapolis                                       46236           IN           20060801
      16723340       BALTIMORE                                          21220           MD           20060901
      16718876       Waterboro                                          04087           ME           20070101
      16718974       WADDELL                                            85355           AZ           20061201
      16719000       Hugo                                               55038           MN           20061201
      16719103       LAS VEGAS                                          89120           NV           20061201
      16721812       Savannah                                           31401           GA           20061001
      16718492       Orlando                                            32837           FL           20061201
      16718507       San Francisco                                      94107           CA           20061201
      16718521       Sahuarita                                          85629           AZ           20061201
      16718524       Albuquerque                                        87114           NM           20061201
      16718555       NOVATO                                             94945           CA           20061201
      16717773       Coolidge                                           85228           AZ           20061201
      16717774       ANAHEIM                                            92805           CA           20061201
      16717168       Beverly Hills                                      34465           FL           20061201
      16717175       Beverly Hills                                      34465           FL           20061201
      16717186       CORTEZ                                             81321           CO           20061201
      16717189       SCOTTSDALE                                         85251           AZ           20070101
      16717244       Lithonia                                           30038           GA           20061101
      16717393       HENDERSON                                          89052           NV           20061201
      16717429       ROCHESTER                                          14624           NY           20061201
      16717434       Vancouver                                          98662           WA           20061201
      16717491       Fort Mohave                                        86426           AZ           20061201
      16717614       SAN DIEGO                                          92116           CA           20070101
      16634137       Newton                                             02465           MA           20061101
      16595958       Quail Valley                                       92587           CA           20061201
      16356318       DELRAY BEACH                                       33444           FL           20060501
      16357598       WOODSTOCK                                          30188           GA           20060601
      16357499       PLANT CITY                                         33563           FL           20060501
      16356818       CORAL SPRINGS                                      33065           FL           20060501
      16356540       CHARLOTTE                                          28215           NC           20060201
      16781138       BALTIMORE                                          21234           MD           20070101
      16781163       WASHINGTON                                         20017           DC           20070101
      16781182       Bristow                                            20136           VA           20060901
      16781194       QUEEN CREEK                                        85242           AZ           20061201
      16780720       WHITEFISH                                          59937           MT           20070101
      16780775       Perdido                                            32507           FL           20061201
      16780784       Rocklin                                            95765           CA           20061101
      16780796       Berlin                                             21811           MD           20061101
      16697197       TAMPA                                              33604           FL           20061201
      16780917       San Miguel                                         93451           CA           20061201
      16780930       ORLANDO                                            32824           FL           20061201
      16780962       San Pablo                                          94806           CA           20061201
      16781002       Rancho Cucamonga                                   91739           CA           20070101
      16781008       Orlando                                            32835           FL           20061201
      16781030       Clinton                                            98236           WA           20061101
      16781054       Manassas                                           20110           VA           20061201
      16781070       Playa Del Rey                                      90293           CA           20061201
      16779023       Mountain House                                     95391           CA           20061201
      16778907       Citrus Springs                                     34434           FL           20070101
      16695709       Birmingham                                         35211           AL           20061201
      16778836       BETHESDA                                           20816           MD           20070101
      16778844       Charlotte                                          28210           NC           20061101
      16778859       DAVIE                                              33024           FL           20061101
      16778874       Plantation                                         33323           FL           20061101
      16778540       Philadelphia                                       19121           PA           20061201
      16778566       FORT WORTH                                         76179           TX           20070101
      16778578       LEHI                                               84043           UT           20061101
      16778650       MUNDELEIN                                          60060           IL           20070101
      16778678       Littleton                                          80123           CO           20061201
      16778689       SEA ISLAND                                         31561           GA           20061201
      16695808       Baltimore                                          21223           MD           20070101
      16778773       TAMPA                                              33610           FL           20061201
      16778778       Bothell                                            98012           WA           20061201
      16778797       ELLICOTT CITY                                      21042           MD           20070101
      16778803       Aloha                                              97007           OR           20061201
      16778372       Bergenfield                                        07621           NJ           20070101
      16778462       LOS ANGELES                                        90065           CA           20061201
      16778530       North Fort Myers                                   33903           FL           20061201
      16685661       Las Vegas                                          89120           NV           20070101
      16692008       Camp Verde                                         86322           AZ           20061101
      16683839       Washington                                         20019           DC           20061201
      16683844       HUNTINGTON PARK                                    90255           CA           20061101
      16685628       Cypress                                            77429           TX           20061101
      16685461       Fenton                                             48430           MI           20061101
      16681040       Stone Mountain                                     30087           GA           20061201
      16681063       Chicago                                            60652           IL           20061101
      16777148       Peoria                                             85383           AZ           20070101
      16777167       Maricopa                                           85239           AZ           20070101
      16778238       FRED                                               22408           VA           20061201
      16778336       FORT WORTH                                         76107           TX           20061201
      16778347       Mesa                                               85205           AZ           20060901
      16676430       Sterling                                           20165           VA           20061101
      16679068       Lakewood                                           98498           WA           20070101
      16776876       Reno                                               89521           NV           20061001
      16776910       LEAGUE CITY                                        77573           TX           20070101
      16776975       Mc Donough                                         30252           GA           20061201
      16777020       MC DONOUGH                                         30253           GA           20061201
      16776586       Kissimmee                                          34758           FL           20061001
      16776637       Las Vegas                                          89121           NV           20070101
      16776645       Brentwood                                          94513           CA           20061201
      16776740       Sterling                                           20164           VA           20070101
      16776747       Spring                                             77373           TX           20070101
      16776770       INGLEWOOD                                          90304           CA           20061201
      16776534       Kingman                                            86401           AZ           20061101
      16775370       Bristow                                            20136           VA           20061101
      16775382       Chesterfield                                       23832           VA           20061201
      16775386       CARLISLE                                           17015           PA           20061001
      16775394       Nicasio                                            94946           CA           20070101
      16775490       Austin                                             78753           TX           20060901
      16775527       BETTENDORF                                         52722           IA           20070101
      16775534       Upper Marlboro                                     20774           MD           20061101
      16775539       Miami                                              33150           FL           20070101
      16775058       Slidell                                            70458           LA           20061101
      16775082       LOCUST GROVE                                       30248           GA           20061201
      16775089       Lynn                                               01905           MA           20061201
      16775100       Hyattsville                                        20785           MD           20061101
      16775111       WOODBRIDGE                                         22191           VA           20061101
      16775119       Acworth                                            30101           GA           20061101
      16775127       Marietta                                           30066           GA           20061101
      16775128       GAINESVILLE                                        30507           GA           20061201
      16775134       Cartersville                                       30120           GA           20061101
      16775151       DURHAM                                             27713           NC           20061101
      16775159       DURHAM                                             27701           NC           20061101
      16770907       Santa Maria                                        93455           CA           20061201
      16770936       Tamarac                                            33321           FL           20061101
      16770956       PONTIAC                                            48341           MI           20070101
      16770997       FREDERICK                                          21704           MD           20070101
      16771028       WHITTIER                                           90605           CA           20060501
      16771063       richmond                                           23223           VA           20070101
      16771153       WHITTIER                                           90604           CA           20061201
      16771156       Atlanta                                            30331           GA           20070101
      16771174       Riverview                                          33569           FL           20061201
      16771179       Oswego                                             60543           IL           20061201
      16771189       KNOXVILLE                                          37923           TN           20061201
      16771235       VANCOUVER                                          98682           WA           20070101
      16768393       Indian Wells                                       92210           CA           20061201
      16768398       STOCKTON                                           95209           CA           20061201
      16768492       Fargo                                              58104           ND           20061201
      16770522       Eureka                                             95503           CA           20061201
      16770735       SUN VALLEY                                         91352           CA           20070101
      16770814       Naples                                             34114           FL           20061201
      16770818       Tarpon Springs                                     34689           FL           20061201
      16770840       Charlotte                                          28210           NC           20061101
      16770852       Inglewood                                          90304           CA           20070101
      16770858       BURKE                                              22015           VA           20070101
      16770865       North Ogden                                        84414           UT           20061201
      16768180       NOTTINGHAM                                         21236           MD           20061001
      16768195       Sandy                                              84092           UT           20070101
      16768243       RICHMOND                                           23231           VA           20061201
      16768270       VINELAND                                           08360           NJ           20070101
      16768376       Coolidge                                           85228           AZ           20070101
      16768013       WESLEY CHAPEL                                      33544           FL           20061201
      16768021       Hugo                                               55038           MN           20061101
      16765091       AUBREY                                             76227           TX           20061201
      16765139       Miami                                              33141           FL           20061201
      16765156       TALENT                                             97540           OR           20061201
      16765264       Prineville                                         97754           OR           20070101
      16765273       Wilton Manors                                      33334           FL           20061001
      16765301       Howell                                             48843           MI           20061101
      16765424       Atlanta                                            30331           GA           20070101
      16765534       Westbrook                                          06498           CT           20061101
      16765563       BOWIE                                              20721           MD           20070101
      16765587       LAKE STEVENS                                       98258           WA           20070101
      16765601       LAS VEGAS                                          89149           NV           20061201
      16768028       Fort Myers                                         33908           FL           20061101
      16768076       Dallas                                             75214           TX           20060601
      16767840       Houston                                            77053           TX           20061201
      16767865       Reunion                                            34747           FL           20070101
      16767880       WEST VALLEY CITY                                   84128           UT           20070101
      16767957       Orlando                                            32835           FL           20061201
      16767959       Oakley                                             94561           CA           20070101
      16731872       AUSTIN                                             78732           TX           20070101
      16731883       VISALIA                                            93277           CA           20061101
      16731940       Arlington                                          76013           TX           20061101
      16731958       Frisco                                             75034           TX           20061101
      16731986       Surprise                                           85374           AZ           20061101
      16731990       SANTA ROSA                                         95403           CA           20061201
      17014528       Hightstown                                         08520           NJ           20070301
      16835645       Cornville                                          86325           AZ           20061201
      16844662       BUCKEYE                                            85326           AZ           20070101
      16844665       Miami Beach                                        33141           FL           20070201
      16844675       SMITHFIELD                                         23430           VA           20070101
      16844698       Silver Spring                                      20905           MD           20070201
      16844711       WESTFIELD                                          46074           IN           20070101
      17048003       Lynwood                                            90262           CA           20070201
      16844579       Las Vegas                                          89122           NV           20070101
      16844563       Indio                                              92203           CA           20070101
      16844568       Naples                                             34120           FL           20070101
      16844569       Rancho Cordova                                     95742           CA           20070101
      16844557       LA HABRA                                           90631           CA           20070101
      16844470       Utica                                              13502           NY           20070101
      16844489       Coral Gables                                       33156           FL           20070101
      17033418       Miami                                              33125           FL           20070201
      17033425       Sacramento                                         95828           CA           20070201
      17033432       Soquel                                             95073           CA           20070201
      17033433       Roseville                                          95661           CA           20070201
      17033437       Hacienda Heights                                   91745           CA           20070201
      17033444       Hacienda Heights                                   91745           CA           20070201
      16844431       UPPER MARLBORO                                     20774           MD           20070101
      17014754       Chester                                            10918           NY           20070201
      17014755       Park Ridge                                         60068           IL           20070201
      17014757       Portland                                           97209           OR           20070201
      17014786       Castaic                                            91384           CA           20070201
      17014844       Sacramento                                         95832           CA           20070201
      16985178       New York                                           10280           NY           20070101
      16985181       Brookline                                          02446           MA           20070101
      16985188       Rancho Cucamonga                                   91701           CA           20070201
      16991427       Gainesville                                        20155           VA           20070101
      16991428       Marysville                                         98270           WA           20070101
      16991429       Fremont                                            94555           CA           20070101
      16991611       Rough And Ready                                    95975           CA           20070201
      16991612       Saint Louis                                        63123           MO           20070101
      16991614       Tracy                                              95377           CA           20070101
      16991617       Albany                                             97322           OR           20070201
      16991619       Boca Raton                                         33433           FL           20070201
      16991641       Los Angeles                                        90042           CA           20070101
      16991643       Montgomery                                         77356           TX           20070201
      16991648       Charlotte                                          28205           NC           20070101
      16991673       Woodbridge                                         22193           VA           20070201
      16991682       Madera                                             93638           CA           20070201
      16991686       Spotsylvania                                       22553           VA           20070101
      16991802       Inverness                                          60067           IL           20070201
      16991807       Fremont                                            94555           CA           20070101
      16991810       Riverside                                          92509           CA           20070201
      16991820       Bellevue                                           98006           WA           20070201
      16995073       Littleton                                          80128           CO           20070201
      17001959       Windham                                            03087           NH           20070201
      17001964       Staten Island                                      10314           NY           20070201
      17001968       Saint Louis                                        63114           MO           20070201
      17001972       Las Vegas                                          89128           NV           20070201
      17001974       Macomb                                             48042           MI           20070201
      17001991       Alexandria                                         22314           VA           20070201
      17009011       Yakima                                             98902           WA           20061201
      17009016       Ann Arbor                                          48108           MI           20070201
      17009022       Fall City                                          98024           WA           20070201
      17009025       Bakersfield                                        93313           CA           20070201
      17009029       Moreno Valley                                      92557           CA           20070201
      17009034       Sacramento                                         95842           CA           20070201
      17009037       Diamond Bar                                        91765           CA           20070201
      17009040       Miami Beach                                        33139           FL           20070201
      17009043       Brainerd                                           56401           MN           20070201
      17009053       San Gabriel                                        91776           CA           20070201
      17009059       Phoenix                                            85050           AZ           20070201
      17009062       Fontana                                            92336           CA           20070201
      17013640       MIAMI                                              33126           FL           20061201
      17013661       Phoenix                                            85048           AZ           20070201
      17013666       Miami                                              33139           FL           20070201
      17013673       Santa Clara                                        95051           CA           20070201
      17013676       Seattle                                            98125           WA           20070101
      17013682       Scottsdale                                         85259           AZ           20061201
      17013686       Manteca                                            95336           CA           20070201
      17013689       Osage Beach                                        65065           MO           20070201
      17013690       Fairfield                                          94533           CA           20070201
      16835741       San Jose                                           95129           CA           20061201
      16835754       Clifton                                            20124           VA           20061201
      16835765       Winchester                                         22603           VA           20061201
      16835771       Arcadia                                            91007           CA           20061201
      16835775       San Gabriel                                        91775           CA           20061201
      16838662       Glen Burnie                                        21060           MD           20061201
      16838665       Lowell                                             49331           MI           20070101
      16838727       Montgomery Village                                 20886           MD           20070101
      16838731       Pensacola                                          32503           FL           20061201
      16838799       Lincoln City                                       97367           OR           20070101
      16838832       Bloomfield                                         48301           MI           20061201
      16838839       Pompano Beach                                      33062           FL           20070101
      16838845       Saint Louis                                        63104           MO           20061201
      16839842       Citrus Heights                                     95610           CA           20070101
      16844439       Westminster                                        21158           MD           20061201
      16844452       College Point                                      11356           NY           20070101
      16844461       Los Angeles                                        90066           CA           20070101
      16844498       Bakersfield                                        93306           CA           20061201
      16845631       Cincinnati                                         45208           OH           20070101
      16845821       Norfolk                                            23508           VA           20070101
      16845873       Gilbert                                            85234           AZ           20070101
      16845887       Pleasant Hill                                      94523           CA           20061201
      16847508       Chicago                                            60608           IL           20061201
      16847808       Chino Hills                                        91709           CA           20070101
      16851117       Brooklyn                                           11211           NY           20070101
      16851144       Nyack                                              10960           NY           20070101
      16851150       Pasadena                                           91107           CA           20070101
      16851156       Redding                                            06896           CT           20070101
      16851183       Mill Creek                                         98012           WA           20070101
      16853086       Wellington                                         33414           FL           20070101
      16853094       Evergreen                                          80439           CO           20070101
      16859099       Washington                                         20003           DC           20061201
      16859107       Tampa                                              33601           FL           20061201
      16859118       Everett                                            98205           WA           20070101
      16859119       Seattle                                            98108           WA           20070101
      16859123       Saint Petersburg                                   33703           FL           20070101
      16859127       Sacramento                                         95835           CA           20070101
      16859128       Chantilly                                          20152           VA           20070101
      16859129       Yorba Linda                                        92887           CA           20070101
      16859130       CULPEPER                                           22701           VA           20070101
      16859137       Alexandria                                         22307           VA           20070101
      16859142       San Francisco                                      94109           CA           20070101
      16859144       Larchmont                                          10538           NY           20070101
      16859147       Modesto                                            95358           CA           20061201
      16859173       Oakdale                                            95361           CA           20070101
      16859176       Santa Clarita                                      91350           CA           20070101
      16859180       Stockton                                           95206           CA           20070101
      16859182       Sacramento                                         95842           CA           20070101
      16859190       Redding                                            06896           CT           20070101
      16859201       Corona                                             92882           CA           20070101
      16859203       Bronx                                              10462           NY           20070101
      16859204       Long Beach                                         90813           CA           20070101
      16859207       Marysville                                         98270           WA           20070101
      16859214       Santa Ana                                          92706           CA           20070101
      16859220       Whittier                                           90604           CA           20070101
      16859232       Centerport                                         11721           NY           20070101
      16859233       Vero Beach                                         32963           FL           20061201
      16859257       Alameda                                            94502           CA           20070101
      16859260       Temple City                                        91780           CA           20070101
      16859264       Chino Hills                                        91709           CA           20070101
      16859270       Bakersfield                                        93307           CA           20070101
      16859271       Alameda                                            94501           CA           20070101
      16859276       San Lorenzo                                        94580           CA           20070101
      16859280       Fontana                                            92336           CA           20070101
      16859281       Renton                                             98059           WA           20070101
      16859298       Woodinville                                        98072           WA           20070101
      16859323       Stevensville                                       21666           MD           20070101
      16963077       Jersey City                                        07305           NJ           20070101
      16968226       Ocean Beach                                        11770           NY           20061001
      16968228       HEMPSTEAD                                          11003           NY           20061001
      16968232       Jackson Heights                                    11372           NY           20061201
      16968245       Washington                                         20008           DC           20070101
      16968248       Fremont                                            94538           CA           20061201
      16968257       San Bernardino                                     92407           CA           20070101
      16968261       Dublin                                             94568           CA           20070101
      16968262       Clifton                                            20124           VA           20070101
      16968263       Pasadena                                           91106           CA           20070101
      16968266       Lexington                                          02421           MA           20070101
      16968276       Bothell                                            98011           WA           20070101
      16968277       Sacramento                                         95828           CA           20070101
      16968278       Acton                                              01720           MA           20070101
      16968280       Fresno                                             93726           CA           20070101
      16844370       Stamford                                           06906           CT           20061201
      16824225       Long Grove                                         60047           IL           20061201
      16824230       Covina                                             91722           CA           20061201
      16824234       Columbia                                           21044           MD           20061201
      16835518       Palmdale                                           93550           CA           20061201
      16835527       Palmdale                                           93552           CA           20061201
      16835535       Everett                                            98205           WA           20061201
      16835539       Paramus                                            07652           NJ           20070101
      16835550       New Hampton                                        10958           NY           20061101
      16835569       Bonita Springs                                     34135           FL           20070101
      16835572       Roanoke                                            24017           VA           20061201
      16835576       Lincoln                                            95648           CA           20061201
      16835589       Hewlett                                            11557           NY           20070101
      16835643       New York                                           10011           NY           20061201
      16823852       Brooklyn                                           11234           NY           20061101
      16823855       BROOKHAVEN                                         11733           NY           20061201
      16823914       Seattle                                            98112           WA           20061201
      16823923       Lowell                                             01854           MA           20061201
      16823925       Flushing                                           11354           NY           20061201
      16823929       Redmond                                            98053           WA           20061201
      16823968       Hayward                                            94544           CA           20061201
      16823972       Sarasota                                           34240           FL           20061201
      16823989       Winter Springs                                     32708           FL           20061201
      16824098       Staten Island                                      10314           NY           20061201
      16824119       Gilbert                                            85296           AZ           20061201
      16824135       San Francisco                                      94117           CA           20061201
      16824178       Bellevue                                           98006           WA           20061201
      16824199       Bothell                                            98021           WA           20061201
      16824216       Renton                                             98057           WA           20061201
      16809251       Chandler                                           85249           AZ           20061201
      16809343       Clifton Park                                       12065           NY           20061201
      16819122       Springfield                                        22150           VA           20061201
      16798334       Chicago                                            60656           IL           20061201
      16803425       Clifton                                            20124           VA           20061201
      16803910       Baltimore                                          21224           MD           20061201
      16973951       Moreno Valley                                      92551           CA           20070101
      16973961       Bellflower                                         90706           CA           20070101
      16973969       Fairhope                                           36532           AL           20070101
      16973981       Oakland                                            94601           CA           20070101
      16973985       Fairfax                                            22030           VA           20070101
      16973992       Port Orchard                                       98367           WA           20070101
      16974018       Oxford                                             06478           CT           20070101
      16974092       San Fernando                                       91340           CA           20070101
      16974122       Granite Bay                                        95746           CA           20070101
      16974252       Ball Ground                                        30107           GA           20070101
      16974293       California City                                    93505           CA           20070101
      16974300       San Gabriel                                        91775           CA           20070101
      16974381       Port Matilda                                       16870           PA           20070101
      16974398       O Fallon                                           63366           MO           20070101
      16978708       Orangevale                                         95662           CA           20070101
      16978713       Castro Valley                                      94546           CA           20070101
      16978718       Lancaster                                          93535           CA           20070101
      16978720       Corona                                             92880           CA           20070101
      16978723       Des Moines                                         98198           WA           20070101
      16978724       Fairfield                                          94534           CA           20070101
      16980590       Sedona                                             86351           AZ           20070101
      16980593       Odenton                                            21113           MD           20070101
      16980623       Commerce Township                                  48382           MI           20070101
      16980642       Silver Spring                                      20904           MD           20070201
      16980645       Merrick                                            11566           NY           20060701
      16982808       Temple                                             03084           NH           20070101
      16982832       Maple Valley                                       98038           WA           20070101
      16982941       Stockton                                           95219           CA           20061201
      16983110       Prescott                                           86303           AZ           20070101
      16983113       Seattle                                            98199           WA           20070101
      16984990       Southold                                           11971           NY           20070101
      16984991       Lake Stevens                                       98258           WA           20070201
      16844319       Lawndale                                           90260           CA           20070101
      16844326       CLAYTON                                            27520           NC           20070101
      16844329       TAMPA                                              33612           FL           20070101
      16844343       madera                                             93636           CA           20061201
      16780802       Vacaville                                          95688           CA           20061201
      16780818       Clayton                                            94517           CA           20061101
      16844312       SNELLVILLE                                         30078           GA           20070101
      16840325       Raleigh                                            27615           NC           20070101
      16840330       Oro Valley                                         85755           AZ           20070201
      16840333       Kissimmee                                          34758           FL           20070101
      16844286       Tampa                                              33610           FL           20070101
      16840284       DRY FORK                                           84078           UT           20070101
      16840304       IRVINE                                             92618           CA           20070201
      16840312       Phoenix                                            85023           AZ           20070101
      16840313       Phoenix                                            85085           AZ           20070101
      16840317       Washington                                         20002           DC           20070101
      16840260       VERNAL                                             84078           UT           20070101
      16840262       LANCASTER                                          93536           CA           20070101
      16840215       RIALTO                                             92376           CA           20070201
      16840197       FORT MYERS                                         33919           FL           20070101
      16840159       PANORAMA CITY                                      91402           CA           20070101
      17015945       DYER                                               46311           IN           20070201
      17015946       NORTH AURORA                                       60542           IL           20070201
      17015947       DES PLAINES                                        60016           IL           20070201
      17015948       NAPERVILLE                                         60564           IL           20070201
      16964634       ARLINGTON HEIGHTS                                  60005           IL           20070101
      16964636       CHICAGO                                            60634           IL           20070101
      16964913       BURBANK                                            60459           IL           20070101
      16964914       CHICAGO                                            60628           IL           20070101
      16964915       DE KALB                                            60115           IL           20070101
      16964916       NAPERVILLE                                         60565           IL           20070101
      16964920       HARVEY                                             60426           IL           20070101
      16964923       CRESTWOOD                                          60445           IL           20070101
      16964926       LEMONT                                             60439           IL           20070101
      16964927       WORTH                                              60482           IL           20070101
      16964930       CICERO                                             60804           IL           20070201
      16964932       HOLIDAY                                            34691           FL           20070101
      16964933       PEORIA                                             61603           IL           20070201
      16964935       MOUNT PROSPECT                                     60056           IL           20070101
      16964937       CHICAGO                                            60629           IL           20070201
      16964938       WILLOW SPRINGS                                     60480           IL           20070101
      16964939       NAPERVILLE                                         60540           IL           20070101
      16964941       STICKNEY                                           60402           IL           20070101
      16964942       ORLAND PARK                                        60462           IL           20070101
      16964943       BERWYN                                             60402           IL           20070201
      16964945       MELROSE PARK                                       60160           IL           20070101
      16964946       HOMER GLEN                                         60491           IL           20070201
      16964948       DES PLAINES                                        60018           IL           20070101
      16964950       WHITEFISH BAY                                      53217           WI           20070101
      16964951       CHICAGO                                            60634           IL           20070101
      16964952       CHICAGO                                            60608           IL           20070101
      17015949       WESTCHESTER                                        60154           IL           20070201
      17015950       YORKVILLE                                          60560           IL           20070201
      17015953       CICERO                                             60804           IL           20070201
      17015955       CHICAGO RIDGE                                      60415           IL           20070201
      17015956       PLAINFIELD                                         60585           IL           20070201
      17015957       ELMWOOD PARK                                       60707           IL           20070201
      17015958       SYCAMORE                                           60178           IL           20070201
      17015960       LYONS                                              60534           IL           20070201
      17015962       CHICAGO                                            60632           IL           20070201
      17015963       CHICAGO                                            60643           IL           20070201
      17015966       MILWAUKEE                                          53219           WI           20070201
      17015967       WEST ALLIS                                         53214           WI           20070201
      17015969       LA GRANGE                                          60525           IL           20070201
      17015971       STREAMWOOD                                         60107           IL           20070201
      17015974       CHICAGO                                            60634           IL           20070201
      17015975       WEST ALLIS                                         53219           WI           20070201
      17015977       CHICAGO                                            60601           IL           20070201
      17015978       SANDWICH                                           60548           IL           20070201
      17015979       CHICAGO                                            60609           IL           20070201
      17015981       WINNETKA                                           60093           IL           20070201
      17015982       FRANKLIN PARK                                      60131           IL           20070201
      17015983       RIVERWOODS                                         60015           IL           20070201
      17015987       CHICAGO                                            60639           IL           20070201
      17015991       NAPERVILLE                                         60565           IL           20070201
      16770460       PALATINE                                           60074           IL           20070101
      16839343       PLAINFIELD                                         60544           IL           20061201
      16356776       CAPE HAZE                                          33946           FL           20060601
      16357121       LAKE MARY                                          32746           FL           20060601
      16357589       JACKSONVILLE                                       32218           FL           20060601
      16650771       WEST CHICAGO                                       60185           IL           20070101
      16840059       Fairhope                                           36532           AL           20061201
      16840063       Sarasota                                           34234           FL           20061201
      16840089       Anthem                                             85086           AZ           20070101
      16840099       Columbia                                           29205           SC           20061101
      16840100       Victorville                                        92394           CA           20070101
      16840105       North Las Vegas                                    89084           NV           20070101
      16840108       Buckeye                                            85396           AZ           20070101
      16839981       HYATTSVILLE                                        20784           MD           20070101
      16840036       BELTSVILLE                                         20705           MD           20070101
      16840052       Sterrett                                           35147           AL           20061201
      16839967       GATES MILLS                                        44040           OH           20070101
      16839977       Miami                                              33141           FL           20070201
      16839917       EVANSVILLE                                         47725           IN           20070201
      16839921       ARNOLD                                             21012           MD           20070101
      16839922       COMMERCE CITY                                      80022           CO           20070101
      16839728       PHOENIX                                            85042           AZ           20070201
      16839749       Phoenix                                            85032           AZ           20061101
      16839805       Harrisonburg                                       22802           VA           20070101
      16839813       YORK                                               17408           PA           20070101
      16839821       Lanham                                             20706           MD           20070101
      16839846       POMPANO BEACH                                      33062           FL           20070101
      16839866       SNOWMASS VILLAGE                                   81615           CO           20070201
      16839900       Egg Harbor Township                                08234           NJ           20070101
      16839666       ARLINGTON                                          76016           TX           20070101
      16839272       Seminole                                           33772           FL           20070101
      16839280       Mountain House                                     95391           CA           20070201
      16839292       IRVINE                                             92606           CA           20070101
      16839314       Los Angeles                                        90023           CA           20070101
      16670093       Crystal Beach                                      77650           TX           20061101
      16666576       Tampa                                              33613           FL           20061101
      16666591       Sturtevant                                         53177           WI           20061101
      16670022       MYRTLE BEACH                                       29588           SC           20061101
      16663676       Phoenix                                            85032           AZ           20061201
      16658284       Pensacola                                          32526           FL           20061101
      16851050       Fort Lauderdale                                    33304           FL           20061201
      16851051       Jacksonville                                       32211           FL           20070101
      16851065       JOURDANTON                                         78026           TX           20070101
      16851069       Miami                                              33131           FL           20070201
      16851084       MODESTO                                            95351           CA           20070101
      16851086       PHOENIX                                            85042           AZ           20070101
      16851091       Kansas City                                        64130           MO           20070101
      16851154       PINELLAS PARK                                      33781           FL           20070101
      16851163       CONYERS                                            30094           GA           20070101
      16849521       San Jacinto                                        92583           CA           20070101
      16849554       BEND                                               97701           OR           20070201
      16849559       Inglewood                                          90305           CA           20070201
      16849566       Washington                                         20018           DC           20070101
      16851034       Atlanta                                            30318           GA           20070101
      16851035       Atlanta                                            30344           GA           20070101
      16851046       Columbus                                           43232           OH           20070101
      16851048       LAS VEGAS                                          89178           NV           20070101
      16851188       SALYER                                             95563           CA           20070201
      16851217       Daytona Beach Shores                               32118           FL           20070101
      16851241       Houston                                            77042           TX           20061201
      16851283       MELISSA                                            75454           TX           20070101
      16851291       SPENCERVILLE                                       20868           MD           20070101
      16851331       TUSCON                                             85710           AZ           20061201
      16851345       Palmdale                                           93552           CA           20070101
      16851356       Waddell                                            85355           AZ           20070201
      16851358       Sugar Hill                                         30518           GA           20070101
      16851362       Queen Creek                                        85243           AZ           20070101
      16851366       Lake Elsinore                                      92532           CA           20070101
      16851368       Baltimore                                          21230           MD           20070101
      16851859       Charlotte                                          28205           NC           20061101
      16851884       EFFORT                                             18330           PA           20070101
      16851893       LITTLE ELM                                         75068           TX           20070101
      16851908       Key West                                           33040           FL           20070201
      16851913       LAVEEN                                             85339           AZ           20070101
      16851944       Jupiter                                            33458           FL           20061201
      16851962       Florence                                           85232           AZ           20070101
      16851971       Phoenix                                            85085           AZ           20070101
      16851981       Palm Coast                                         32137           FL           20070101
      16851985       Vail                                               85641           AZ           20070101
      16771738       HIALEAH                                            33015           FL           20061201
      16771750       GOOSE CREEK                                        29445           SC           20070101
      16771774       ORCUTT                                             93455           CA           20061201
      16771785       Denver                                             80239           CO           20060901
      16771798       Suffolk                                            23435           VA           20061201
      16771800       Stockton                                           95209           CA           20070101
      16771831       Arlington                                          22204           VA           20061001
      16771859       Temecula                                           92592           CA           20061201
      16771870       Glendale                                           85310           AZ           20061201
      16771916       PAWLEYS ISLAND                                     29585           SC           20070101
      16771948       NORCROSS                                           30093           GA           20070101
      16771949       Miami                                              33167           FL           20061101
      16771988       Ferndale                                           95536           CA           20061201
      16772021       Rockmart                                           30153           GA           20070101
      16772026       GRANADA HILLS                                      91344           CA           20061201
      16772049       JOHNSON CITY                                       37615           TN           20061201
      16772060       Austin                                             78737           TX           20070101
      16772066       Atlanta                                            30331           GA           20061201
      16772077       Victorville                                        92394           CA           20070101
      16772089       MADERA                                             93637           CA           20061201
      16772321       NAPLES                                             34119           FL           20070101
      16772397       Austin                                             78704           TX           20070101
      16772440       PEORIA                                             85382           AZ           20061201
      16772444       Charlotte                                          28205           NC           20070101
      16772447       FORT BRAGG                                         95437           CA           20061201
      16772516       North Las Vegas                                    89031           NV           20070101
      16772566       Palm Harbor                                        34683           FL           20061201
      16772583       North Myrtle Beach                                 29582           SC           20070101
      16772644       Furlong                                            18925           PA           20061201
      16772648       CHAMPIONSGATE                                      33837           FL           20061201
      16772650       Sun City West                                      85375           AZ           20070101
      16772653       Waddell                                            85355           AZ           20061201
      16772714       SAN JOSE                                           95111           CA           20061201
      16772720       Alpharetta                                         30004           GA           20061201
      16772722       SAN JOSE                                           95122           CA           20061201
      16774803       Annapolis                                          21403           MD           20061201
      16774824       Las Vegas                                          89113           NV           20061201
      16774825       Glen Allen                                         23060           VA           20070101
      16774826       HIGH POINT                                         27262           NC           20061201
      16774950       Baltimore                                          21230           MD           20061101
      16774957       Arlington                                          22204           VA           20061101
      16774966       GILBERT                                            85296           AZ           20061201
      16774996       Mountain House                                     95391           CA           20070101
      16774999       Brentwood                                          94513           CA           20061201
      16775004       Orlando                                            32835           FL           20070101
      16847915       Saint George                                       84790           UT           20070201
      16847922       Bowie                                              20720           MD           20070201
      16847949       BURTONSVILLE                                       20866           MD           20070101
      16847997       Puyallup                                           98374           WA           20070201
      16848023       PHOENIX                                            85085           AZ           20070201
      16848075       CEDAR HILLS                                        84062           UT           20070101
      16848099       Victorville                                        92395           CA           20070101
      16848998       KISSIMMEE                                          34746           FL           20070101
      16849011       ELOY                                               85231           AZ           20070101
      16849056       Bend                                               97702           OR           20070201
      16849058       WASHINGTON                                         20002           DC           20070101
      16849062       JACKSON                                            38305           TN           20070101
      16849067       HENDERSON                                          89044           NV           20070101
      16849111       GILBERT                                            85236           AZ           20070101
      16849132       Nokomis                                            34275           FL           20061201
      16849151       DIXON                                              95620           CA           20070101
      16849168       DULUTH                                             30096           GA           20070101
      16849170       MCDONOUGH                                          30252           GA           20070101
      16849189       LAS VEGAS                                          89131           NV           20070101
      16849205       Atlantic City                                      08401           NJ           20070101
      16847828       Bakersfield                                        93306           CA           20070101
      16847829       North Las Vegas                                    89084           NV           20070101
      16849273       TRENTON                                            08618           NJ           20070101
      16849293       COLUMBUS                                           43229           OH           20070101
      16849348       CHICAGO                                            60660           IL           20070101
      16849352       WEST ALLIS                                         53227           WI           20070201
      16849371       DECATUR                                            30032           GA           20070101
      16849384       ISSUE                                              20645           MD           20070201
      16849402       FOUNTAIN                                           80817           CO           20070101
      16849410       Mooresville                                        28117           NC           20061201
      16849414       MIDLOTHIAN                                         76065           TX           20070101
      16847857       Van Nuys                                           91411           CA           20061201
      16847882       MONTROSE                                           81401           CO           20070101
      16849476       HIGHLAND                                           92346           CA           20070101
      16849477       GILBERT                                            85297           AZ           20070101
      16847787       Paterson                                           07522           NJ           20070201
      16847795       Land O Lakes                                       34638           FL           20070101
      16847801       CAPE CORAL                                         33909           FL           20070101
      16847810       BUCKEYE                                            85326           AZ           20070101
      16847815       Oro Valley                                         85737           AZ           20070101
      16845596       SPRING LAKE                                        28390           NC           20070101
      16845643       BOSTON                                             02124           MA           20070101
      16845660       ALEXANDRIA                                         22314           VA           20061101
      16845671       Goodyear                                           85338           AZ           20061201
      16845681       Queen Creek                                        85243           AZ           20061201
      16845705       Cotati                                             94931           CA           20070101
      16845711       VICTORVILLE                                        92394           CA           20070101
      16846061       North Las Vegas                                    89084           NV           20070101
      16846068       PHOENIX                                            85042           AZ           20070101
      16846074       Lathrop                                            95330           CA           20070201
      16846082       BANTA                                              95304           CA           20070101
      16846107       AVONDALE                                           85323           AZ           20070101
      16845737       Ridgefield Park                                    07660           NJ           20070101
      16845739       DALLAS                                             75078           TX           20070201
      16845742       Edmonds                                            98020           WA           20061201
      16846136       Peoria                                             85383           AZ           20061201
      16846142       MADEIRA BEACH                                      33708           FL           20070101
      16846144       Gilbert                                            85297           AZ           20070101
      16846146       Kissimmee                                          34747           FL           20070101
      16846149       Dickinson                                          77539           TX           20070101
      16846157       MAGNA                                              84044           UT           20070101
      16845776       Santa Fe                                           87507           NM           20061201
      16845798       WAUKEGAN                                           60085           IL           20070101
      16846206       PACIFIC GROVE                                      93950           CA           20070101
      16846211       MARTINEZ                                           94553           CA           20070101
      16846212       LANSING                                            48906           MI           20070101
      16846250       PORTLAND                                           97236           OR           20070201
      16846296       HERRIMAN                                           84065           UT           20070201
      16847458       Reunion                                            34747           FL           20070101
      16847505       Lexington                                          27295           NC           20070101
      16847625       Fort Myers                                         33908           FL           20070101
      16847628       Berkeley                                           94704           CA           20070101
      16845897       Daly City                                          94014           CA           20070101
      16845918       PALM DESERT                                        92260           CA           20070101
      16845933       NAPLES                                             34105           FL           20070201
      16845956       RHOME                                              76078           TX           20070101
      16845957       DIXON                                              95620           CA           20070101
      16845992       FONTANA                                            92336           CA           20070101
      16846002       WASHINGTON                                         20009           DC           20070101
      16846004       LAUREL                                             20707           MD           20070101
      16846028       PHOENIX                                            85008           AZ           20070101
      16846038       Charlotte                                          28277           NC           20070101
      16847661       Westminster                                        21158           MD           20070101
      16847665       Bowie                                              20720           MD           20070101
      16847669       LAS VEGAS                                          89115           NV           20070201
      16847683       Las Vegas                                          89145           NV           20070101
      16847695       Roselle                                            07203           NJ           20070101
      16847715       DYERSBURG                                          38024           TN           20070101
      16847774       WASHINGTON                                         20002           DC           20070101
      16835541       DENVER                                             80223           CO           20061101
      16835542       RIVERSIDE                                          92503           CA           20070101
      16835603       HENDERSON                                          89044           NV           20070101
      16835631       MIRAMAR                                            33025           FL           20070101
      16835634       NORTH COUNTY                                       63138           MO           20070101
      16835678       COLUMBIA                                           29210           SC           20070101
      16838820       AURORA                                             80017           CO           20070101
      16838825       ARLINGTON                                          92503           CA           20070101
      16838828       West New York                                      07093           NJ           20070101
      16838867       DECATUR                                            30032           GA           20070101
      16838899       BELTSVILLE                                         20705           MD           20070101
      16838926       ONTARIO                                            91762           CA           20070201
      16838938       VIENNA                                             22182           VA           20070101
      16835685       INDIANAPOLIS                                       46219           IN           20070101
      16835691       GAINESVILLE                                        20155           VA           20070101
      16835692       Lynn                                               01905           MA           20070101
      16835708       GILBERT                                            85234           AZ           20070101
      16835755       SIMPSONVILLE                                       29680           SC           20070201
      16835756       SANTA ROSA                                         95404           CA           20070101
      16835759       FREDERICK                                          21704           MD           20070101
      16835774       MINT HILL                                          28227           NC           20070101
      16838977       Hollister                                          95023           CA           20070201
      16838991       Tamarac                                            33321           FL           20070101
      16838992       AVONDALE                                           85323           AZ           20070101
      16838995       PHILA                                              19138           PA           20070101
      16835839       RICHMOND                                           77469           TX           20070101
      16835848       Queen Creek                                        85242           AZ           20070101
      16835851       Peoria                                             85383           AZ           20070101
      16839089       PHOENIX                                            85017           AZ           20070101
      16839090       Naples                                             34117           FL           20070101
      16839106       North Myrtle Beach                                 29582           SC           20070101
      16839113       LAS VEGAS                                          89123           NV           20070201
      16835865       Queen Creek                                        85242           AZ           20070101
      16835866       Tucson                                             85747           AZ           20070101
      16835867       Tucson                                             85747           AZ           20070101
      16835869       CHANDLER                                           85225           AZ           20070101
      16835953       MANHATTAN BEACH                                    90266           CA           20070101
      16838574       San Antonio                                        78254           TX           20070101
      16838656       Midlothian                                         23113           VA           20070101
      16838664       CEDAR RAPIDS                                       52404           IA           20070101
      16838701       Vallejo                                            94590           CA           20061201
      16838703       COMPTON                                            90221           CA           20070101
      16838721       PALM SPRINGS                                       33406           FL           20070101
      16838741       West Saint Paul                                    55118           MN           20061101
      16838761       Phoenix                                            85041           AZ           20061201
      16838772       Algonquin                                          60102           IL           20061201
      16838777       Phoenix                                            85085           AZ           20070101
      16839178       Temecula                                           92592           CA           20070101
      16839183       OAKLEY                                             94561           CA           20070101
      16832887       ORLANDO                                            32835           FL           20070101
      16832893       LAS VEGAS                                          89123           NV           20070101
      16832905       New Carrollton                                     20784           MD           20070101
      16832936       Loganville                                         30052           GA           20070201
      16833005       ENCINITAS                                          92007           CA           20070101
      16833019       ESTERO                                             33928           FL           20070101
      16833070       MC DONOUGH                                         30253           GA           20070101
      16833113       ORLANDO                                            32824           FL           20070101
      16833122       E MASSAPEQUA                                       11758           NY           20070201
      16833181       Tacoma                                             98404           WA           20070101
      16833200       Smyrna                                             30080           GA           20070101
      16833212       Charlotte                                          28277           NC           20070101
      16833213       Henderson                                          89044           NV           20070101
      16833220       BUCKEYE                                            85326           AZ           20070101
      16833229       MURRAY                                             84107           UT           20070101
      16833231       COLONIAL HEIGHTS                                   23834           VA           20070201
      16833236       Henderson                                          89052           NV           20070101
      16833282       North Las Vegas                                    89084           NV           20070101
      16833291       Fort Myers                                         33908           FL           20070101
      16833299       Little Rock                                        72223           AR           20070101
      16833304       ATLANTA                                            30318           GA           20070101
      16833359       Kulpmont                                           17834           PA           20070101
      16835182       TAMPA                                              33619           FL           20070101
      16835234       Denver                                             80207           CO           20070101
      16835248       Belleview                                          34420           FL           20070301
      16835303       Brooklyn                                           21225           MD           20070101
      16835329       FAIRFIELD                                          94534           CA           20070101
      16835346       Palm Springs                                       92264           CA           20070101
      16835359       SURPRISE                                           85379           AZ           20070101
      16835408       Las Vegas                                          89129           NV           20070101
      16835411       TOLLESON                                           85353           AZ           20070101
      16835455       Las Vegas                                          89131           NV           20070101
      16835463       North Las Vegas                                    89084           NV           20070101
      16835478       ARIZONA CITY                                       85223           AZ           20070201
      16826690       Huntersville                                       28078           NC           20061201
      16826750       Queen Creek                                        85242           AZ           20070101
      16826771       Fort Worth                                         76179           TX           20070101
      16823953       LONGVIEW                                           75604           TX           20070201
      16823987       GILBERT                                            85297           AZ           20070101
      16823999       INDIANAPOLIS                                       46219           IN           20070101
      16824000       SOUTH GATE                                         90280           CA           20061201
      16824003       HANOVER                                            17331           PA           20070101
      16824008       FERNANDINA BEACH                                   32034           FL           20070201
      16824031       FONTANA                                            92336           CA           20070101
      16824080       BUCKEYE                                            85326           AZ           20070101
      16824084       MARYSVILLE                                         98271           WA           20070101
      16826785       Honolulu                                           96815           HI           20070101
      16826864       Bend                                               97701           OR           20070101
      16826865       PIKESVILLE                                         21208           MD           20070201
      16826895       WINNEMUCCA                                         89445           NV           20070101
      16826899       FALLS CHURCH                                       22042           VA           20070101
      16824137       SYKESVILLE                                         21784           MD           20070101
      16824229       CHANDLER HEIGHTS                                   85242           AZ           20070101
      16826932       Peachtree City                                     30269           GA           20070101
      16824289       LOS ANGELES                                        90025           CA           20070101
      16824302       DENTON                                             76210           TX           20061201
      16826990       Phoenix                                            85023           AZ           20070101
      16827002       Las Vegas                                          89131           NV           20070101
      16827004       Waddell                                            85355           AZ           20070101
      16824335       Apple Valley                                       92308           CA           20070101
      16824340       Fort Lauderdale                                    33316           FL           20070101
      16824356       Oakley                                             94561           CA           20070101
      16824367       Victorville                                        92394           CA           20070101
      16824369       Queen Creek                                        85242           AZ           20070101
      16824372       Glendale                                           85310           AZ           20070101
      16824410       CORONA                                             92880           CA           20070101
      16824426       San Clemente                                       92672           CA           20070201
      16824429       Newark                                             19702           DE           20070101
      16827055       ARLINGTON                                          22201           VA           20070101
      16826569       Frederick                                          21702           MD           20070101
      16826570       KILLEEN                                            76549           TX           20070101
      16826574       DENVER                                             80205           CO           20070101
      16827087       Mc Donough                                         30252           GA           20070101
      16827094       Roy                                                84067           UT           20070101
      16832796       Tampa                                              33647           FL           20061201
      16826605       Hampton                                            23666           VA           20070101
      16826612       Limerick                                           19468           PA           20070101
      16826628       Bowie                                              20720           MD           20070101
      16826636       White Marsh                                        21162           MD           20070101
      16819060       Waikoloa                                           96738           HI           20061201
      16819075       Manalapan                                          07726           NJ           20061101
      16819705       Rancho Cordova                                     95742           CA           20070101
      16819092       Visalia                                            93291           CA           20061201
      16819104       REDDING                                            96001           CA           20070101
      16819138       Bluffton                                           29910           SC           20070201
      16819721       Albuquerque                                        87114           NM           20070201
      16819727       MARANA                                             85743           AZ           20070101
      16819158       Harvey                                             60426           IL           20061001
      16819186       DENVER                                             80239           CO           20061201
      16819203       HIGH POINT                                         27265           NC           20070101
      16819204       New Brunswick                                      08901           NJ           20070101
      16819228       CHARLOTTE                                          28214           NC           20070101
      16819760       Fort Worth                                         76177           TX           20070101
      16819763       San Marino                                         91108           CA           20070101
      16819798       Las Vegas                                          89123           NV           20070101
      16819835       CORONA                                             92880           CA           20070101
      16823645       Reno                                               89521           NV           20061201
      16823646       KISSIMMEE                                          34747           FL           20070201
      16819275       NEWPORT NEWS                                       23607           VA           20070101
      16819283       Zion                                               60099           IL           20070101
      16823748       DALLAS                                             75227           TX           20070101
      16823750       AURORA                                             80013           CO           20070101
      16819312       Hyattsville                                        20783           MD           20061201
      16819315       Margate                                            33068           FL           20070101
      16819324       BATON ROUGE                                        70802           LA           20070101
      16819346       SANFORD                                            32771           FL           20070101
      16819351       PHOENIX                                            85018           AZ           20070101
      16823804       LONG BEACH                                         90803           CA           20070101
      16819432       Cary                                               27519           NC           20070101
      16819434       Canton                                             30115           GA           20070101
      16819435       Ruskin                                             33570           FL           20070101
      16819442       AUSTELL                                            30168           GA           20070101
      16819465       GARY                                               46408           IN           20070101
      16823823       FRESNO                                             93727           CA           20070101
      16823832       PHOENIX                                            85043           AZ           20070101
      16823858       COVINGTON                                          30016           GA           20070101
      16819488       SAN JOSE                                           95131           CA           20061201
      16823865       Imperial                                           92251           CA           20070101
      16823871       Roseville                                          95747           CA           20070101
      16823886       Waddell                                            85355           AZ           20070101
      16823895       Forth Worth                                        76131           TX           20070101
      16819532       INDIAN TRAIL                                       28079           NC           20070101
      16819551       CHARLOTTE                                          48813           MI           20070101
      16819572       TUCSON                                             85710           AZ           20070101
      16819584       COSTA MESA                                         92627           CA           20061101
      16819594       Davenport                                          33837           FL           20070101
      16823913       SAN ANTONIO                                        78257           TX           20070101
      16823926       SAN ANTONIO                                        78217           TX           20070101
      16823928       Longview                                           75604           TX           20070201
      16809734       Chesapeake                                         23322           VA           20070101
      16809740       Victorville                                        92392           CA           20070101
      16809790       MATHER                                             95655           CA           20070101
      16809842       Miami                                              33131           FL           20061201
      16809335       MANASSAS                                           20111           VA           20070201
      16809353       Hyattsville                                        20783           MD           20070101
      16809364       BURLESON                                           76028           TX           20070101
      16809863       Atlanta                                            30339           GA           20070101
      16809864       Brentwood                                          94513           CA           20070101
      16809867       Oakland                                            94607           CA           20070101
      16809870       Orlando                                            32819           FL           20070201
      16809372       Coeur D Alene                                      83815           ID           20061201
      16809395       JACKSON                                            95642           CA           20070101
      16813605       LAS VEGAS                                          89123           NV           20061201
      16813625       Sanford                                            27330           NC           20070101
      16813628       Jacksonville                                       32224           FL           20070201
      16809428       LOS BANOS                                          93635           CA           20070101
      16809438       Atlanta                                            30315           GA           20061101
      16809457       Murrieta                                           92562           CA           20070101
      16813639       Woodbridge                                         22191           VA           20061201
      16813703       RICHMOND                                           23234           VA           20070101
      16813724       Phoenix                                            85024           AZ           20070101
      16813747       Prospect Park                                      07508           NJ           20070101
      16813761       San Diego                                          92109           CA           20070101
      16813813       LAS VEGAS                                          89110           NV           20070101
      16813826       CANTON                                             48188           MI           20061001
      16813835       MURRIETA                                           92562           CA           20070101
      16813856       BAKERSFIELD                                        93308           CA           20070101
      16813864       LAS VEGAS                                          89121           NV           20070101
      16813894       ALTADENA AREA                                      91001           CA           20070101
      16813910       LAVEEN                                             85339           AZ           20070101
      16813912       Santa Maria                                        93454           CA           20070101
      16809472       Eagle                                              83616           ID           20061201
      16809485       Peoria                                             85383           AZ           20070101
      16809494       Oro Valley                                         85755           AZ           20070101
      16813916       TUCSON                                             85705           AZ           20070101
      16813934       LEWES                                              19958           DE           20070101
      16813952       Hawaiian Gardens                                   90716           CA           20070101
      16813971       INDIANAPOLIS                                       46205           IN           20070101
      16814034       ORFORDVILLE                                        53576           WI           20070101
      16814071       SCOTTS VALLEY                                      95066           CA           20070201
      16814091       CHANDLER                                           85225           AZ           20070101
      16814144       FRISCO                                             75035           TX           20070201
      16814153       BELLA VISTA                                        72714           AR           20061201
      16814177       Sahuarita                                          85629           AZ           20070101
      16814179       Sandy Spring                                       20860           MD           20070101
      16814183       Las Vegas                                          89117           NV           20070101
      16814195       PHOENIX                                            85085           AZ           20070101
      16814198       Charlotte                                          28277           NC           20070101
      16809549       BRULE                                              54820           WI           20070101
      16809551       Milledgeville                                      31061           GA           20070101
      16809558       GILBERT                                            85234           AZ           20070101
      16809595       Norco                                              92860           CA           20070101
      16809620       Lake Mary                                          32746           FL           20070101
      16814203       Victorville                                        92394           CA           20070101
      16814217       San Diego                                          92105           CA           20070101
      16814223       Moline                                             61265           IL           20070101
      16809628       Tampa                                              33604           FL           20061101
      16809648       MELISSA                                            75454           TX           20070101
      16809652       Avon                                               46123           IN           20070101
      16809656       Jacksonville                                       32218           FL           20070101
      16809708       MADERA                                             93638           CA           20070101
      16809709       Henderson                                          89002           NV           20070101
      16809710       PAWLEYS ISLAND                                     29585           SC           20070101
      16814327       SAN JOSE                                           95110           CA           20061201
      16814358       LYNWOOD                                            90262           CA           20070101
      16804080       Brunswick                                          21758           MD           20070101
      16804095       Davenport                                          33837           FL           20070101
      16804096       Brunswick                                          21758           MD           20070101
      16804101       CHICAGO                                            60608           IL           20070101
      16804131       LAUREL                                             20707           MD           20061201
      16804139       Charlotte                                          28216           NC           20061101
      16804143       CUTLER BAY                                         33190           FL           20061201
      16804144       LAS VEGAS                                          89178           NV           20070101
      16806744       Denton                                             76210           TX           20061201
      16806751       Pembroke Pines                                     33026           FL           20070101
      16803812       YORK                                               17408           PA           20061201
      16803845       COLUMBUS                                           43204           OH           20070101
      16803857       Sacramento                                         95828           CA           20070101
      16803865       Rancho Cucamonga                                   92730           CA           20070101
      16806800       Sunnyvale                                          94089           CA           20070101
      16806805       TYLER                                              75703           TX           20070101
      16806811       Smyrna                                             19977           DE           20070101
      16806847       MILL CITY                                          97360           OR           20061101
      16806870       CORONA                                             92880           CA           20061201
      16804016       Gilbert                                            85297           AZ           20070101
      16806920       Atlanta                                            30344           GA           20061001
      16806950       ANTIOCH                                            94531           CA           20070101
      16806966       NEWARK                                             07104           NJ           20070101
      16807036       GULF SHORES                                        36542           AL           20061201
      16807040       SANTA CLARA                                        95051           CA           20061201
      16807051       SAN ANTONIO                                        78238           TX           20061201
      16807055       LOS ANGELES                                        90019           CA           20061201
      16807065       LAWTON                                             73505           OK           20061201
      16807078       NEWARK                                             07107           NJ           20070101
      16807093       GRAND JUNCTION                                     81501           CO           20060901
      16807115       KINGSPORT                                          37660           TN           20070101
      16804022       DENVER                                             80211           CO           20070101
      16804023       WOODBRIDGE                                         22191           VA           20061201
      16804034       CUTLER BAY                                         33190           FL           20061201
      16807129       West Milford                                       07480           NJ           20070101
      16807133       CHARLOTTE                                          28217           NC           20070101
      16807139       Eau Claire                                         54701           WI           20070101
      16807142       GILBERT                                            85234           AZ           20070101
      16807151       MADERA                                             93637           CA           20070101
      16807217       Waddell                                            85355           AZ           20070201
      16807233       PORTLAND                                           97217           OR           20070101
      16807355       Nolensville                                        37135           TN           20070101
      16807371       Buckeye                                            85326           AZ           20070201
      16809192       Orlando                                            32824           FL           20070101
      16809317       PAWLEYS IS                                         29585           SC           20070101
      16809323       Gilbert                                            85297           AZ           20070101
      16714960       UPPER MARLBORO                                     20772           MD           20061101
      16715033       FRESNO                                             93725           CA           20061201
      16715107       ALEXANDRIA                                         22310           VA           20061201
      16715219       Oswego                                             60543           IL           20070101
      16715222       Sunnyvale                                          94089           CA           20061201
      16715227       Plainfield                                         60585           IL           20061201
      16715229       Rancho Cucamonga                                   91739           CA           20061201
      16710837       Keller                                             76248           TX           20061101
      16711299       LAS VEGAS                                          89130           NV           20061201
      16710856       Peoria                                             85383           AZ           20061201
      16710879       Sunrise                                            33325           FL           20070201
      16713806       Sun City West                                      85375           AZ           20061201
      16713818       Albuquerque                                        87114           NM           20061201
      16713873       SHAKOPEE                                           55379           MN           20061201
      16713885       Murphy                                             75094           TX           20061101
      16713925       ARDEN                                              28704           NC           20061201
      16711099       NORFOLK                                            23513           VA           20070101
      16711137       Indianapolis                                       46214           IN           20061101
      16714069       Oakley                                             94561           CA           20061201
      16714086       Imperial                                           92251           CA           20061201
      16714131       North Miami                                        33161           FL           20061001
      16714151       West Palm Beach                                    33401           FL           20061001
      16710248       Chicago                                            60618           IL           20061201
      16709845       BOCA RATON                                         33487           FL           20061201
      16709868       Macomb                                             48042           MI           20070101
      16709872       Clermont                                           34715           FL           20061201
      16709991       Centennial                                         80112           CO           20061201
      16710056       Glendale                                           85310           AZ           20061101
      16709703       Stamford                                           06902           CT           20061201
      16708103       Glendale                                           85310           AZ           20061201
      16708274       Patterson                                          95363           CA           20061101
      16653821       MADERA                                             93637           CA           20061001
      16546274       HAUULA                                             96717           HI           20060901
      16544320       LAGUNA NIGUEL                                      92677           CA           20070101
      16419939       Bakersfield                                        93312           CA           20060901
      17015973       RIVER GROVE                                        60171           IL           20070201
      17015986       CHICAGO                                            60656           IL           20070201
      17001620       Fort Worth                                         76116           TX           20070301
      17003030       Glendora                                           91740           CA           20070301
      17003064       Aurora                                             80014           CO           20070301
      17003086       Huntington Beach                                   92649           CA           20070201
      17004463       Atlanta                                            30314           GA           20070301
      17004426       Bayonne                                            07002           NJ           20070301
      16994868       Monticello                                         55362           MN           20070201
      17004532       Phoenix                                            85006           AZ           20070301
      17004617       San Marcos                                         92069           CA           20070301
      17008805       Santa Ana                                          92704           CA           20070301
      17008857       Baltimore                                          21213           MD           20070301
      17008892       Simsbury                                           06070           CT           20070301
      16997751       Nashville                                          37216           TN           20070301
      17010826       Hialeah                                            33012           FL           20070301
      17010838       Seattle                                            98117           WA           20070301
      16997809       RANCHO CORDOVA                                     95670           CA           20070201
      16997824       Flagstaff                                          86001           AZ           20070301
      17010861       Altadena                                           91001           CA           20070301
      17012472       Aurora                                             80015           CO           20070301
      17012481       SAINT LOUIS PARK                                   55426           MN           20070301
      17012591       Elk Grove                                          95624           CA           20070301
      17013315       Stone Mountain                                     30087           GA           20070301
      17013348       Del Mar                                            92014           CA           20070301
      17013394       Buckeye                                            85396           AZ           20070301
      17001476       Stuart                                             34996           FL           20070301
      17001492       Buckeye                                            85326           AZ           20070201
      17001515       Estero                                             33928           FL           20070301
      17001526       Stafford                                           22554           VA           20070301
      17001531       Fort Worth                                         76106           TX           20070301
      16982738       Santa Rosa                                         95409           CA           20070201
      16982774       Los Angeles                                        91364           CA           20070201
      16984220       Philadelphia                                       19121           PA           20070201
      16984224       Stone Mountain                                     30087           GA           20070201
      16984267       Miami Beach                                        33139           FL           20070301
      16971909       Zimmerman                                          55398           MN           20070301
      16971792       West Hollywood                                     90046           CA           20070201
      16984327       Gardnerville                                       89460           NV           20070201
      16984352       Hollywood                                          33019           FL           20070301
      16989904       Longmont                                           80503           CO           20070201
      16989918       RICHMOND                                           94804           CA           20070301
      16989933       Beverly Hills                                      34465           FL           20070301
      16989951       Kissimmee                                          34746           FL           20070301
      16989981       San Diego                                          92113           CA           20070201
      16991020       Hoboken                                            07030           NJ           20070301
      16980203       Saint Petersburg                                   33703           FL           20070201
      16980225       Colton                                             92324           CA           20070201
      16991030       Rogers                                             55374           MN           20070201
      16980157       Chicago                                            60610           IL           20070301
      16980339       Charlotte                                          28217           NC           20070201
      16994794       Millington                                         38053           TN           20070301
      16994837       San Bernardino                                     92404           CA           20070301
      16994846       MILWAUKEE                                          53221           WI           20070201
      16856206       Bronx                                              10453           NY           20070201
      16857141       Temecula                                           92592           CA           20070201
      16857212       Scottsdale                                         85260           AZ           20070201
      16858884       Woodbury                                           55125           MN           20070201
      16858890       WENATCHEE                                          98801           WA           20070201
      16858921       Scottsdale                                         85255           AZ           20070201
      16852553       Myrtle Beach                                       29579           SC           20070201
      16852559       WINTER HAVEN                                       33880           FL           20070201
      16852497       Silver Spring                                      20901           MD           20070201
      16859031       Vista                                              92083           CA           20070301
      16859042       Anthem                                             85086           AZ           20070201
      16912702       Miami Lakes                                        33018           FL           20070201
      16912712       ALBANY                                             31701           GA           20070201
      16912724       Marysville                                         98270           WA           20070201
      16912733       Spokane Valley                                     99016           WA           20070201
      16912744       Saint Cloud                                        34771           FL           20070301
      16856216       Victorville                                        92392           CA           20070201
      16856231       Dayton                                             04005           ME           20070201
      16965037       Arcadia                                            91007           CA           20070301
      16856272       Miami                                              33032           FL           20070201
      16965010       Willis                                             77318           TX           20070301
      16965011       Stockton                                           95206           CA           20070201
      16967982       PARAMOUNT                                          90723           CA           20070201
      16968111       MCDONOUGH                                          30253           GA           20070301
      16968119       Clinton                                            20735           MD           20070201
      16968044       Bridgeport                                         06610           CT           20070201
      16970081       NEW PORT RICHEY                                    34652           FL           20070301
      16856276       Manassas                                           20109           VA           20070201
      16970184       Woodstock                                          30189           GA           20070301
      16970195       Lake Elsinore                                      92532           CA           20070201
      16970330       Carson                                             90745           CA           20070201
      16970345       ALPINE                                             91901           CA           20070201
      16970347       Charlotte                                          28216           NC           20070201
      16971873       Ramsey                                             55303           MN           20070201
      16839473       Orlando                                            32828           FL           20070101
      16839485       MERTON                                             53089           WI           20070101
      16847273       Lonsdale                                           55046           MN           20070101
      16839533       Peoria                                             85345           AZ           20070201
      16839446       Owings Mills                                       21117           MD           20070201
      16843799       Lancaster                                          93536           CA           20070201
      16839634       Garden City                                        29576           SC           20070201
      16843759       SAN FRANCISCO                                      94117           CA           20070201
      16843935       Portland                                           04103           ME           20070201
      16843975       HOPATCONG                                          07843           NJ           20070101
      16845387       ANAHEIM                                            92802           CA           20070201
      16845397       San Diego                                          92123           CA           20070101
      16845344       Fort Worth                                         76117           TX           20070201
      16845414       Portland                                           04103           ME           20070101
      16845419       LINCOLN                                            95648           CA           20070201
      16845426       Mission                                            78572           TX           20070201
      16845432       Surprise                                           85379           AZ           20070101
      16845434       Fairfield                                          94534           CA           20070101
      16845314       El Sobrante                                        94803           CA           20070201
      16845316       BUCKEYE                                            85396           AZ           20070101
      16847363       Mesa                                               85205           AZ           20070101
      16847395       Burlingame                                         94010           CA           20070201
      16848837       Milford                                            18337           PA           20070101
      16848844       Tempe                                              85283           AZ           20070101
      16848933       Cape Coral                                         33914           FL           20070201
      16848969       Maricopa                                           85239           AZ           20070201
      16851433       Oakley                                             94561           CA           20070101
      16851522       Phoenix                                            85009           AZ           20070201
      16851595       San Jose                                           95116           CA           20070201
      16851687       Vineland                                           08360           NJ           20070101
      16851701       Catlett                                            20119           VA           20070201
      16851724       Branson                                            65616           MO           20070201
      16826011       Phoenix                                            85013           AZ           20070201
      16825906       OCALA                                              34473           FL           20070101
      16838436       Woodbridge                                         22193           VA           20070101
      16838516       Charlotte                                          28216           NC           20070101
      16826157       Waretown                                           08758           NJ           20070201
      16826172       Chula Vista                                        91913           CA           20070201
      16832576       Cape Coral                                         33904           FL           20070101
      16832647       TULSA                                              74112           OK           20070101
      16832653       Nutley                                             07110           NJ           20070101
      16832722       Perry Hall                                         21236           MD           20070101
      16832725       Las Vegas                                          89104           NV           20070101
      16835002       Freehold                                           07728           NJ           20070101
      16835036       Woodbridge                                         22193           VA           20070201
      16835053       Anaheim                                            92804           CA           20070101
      16835062       Glendale                                           85301           AZ           20070201
      16835068       Minneapolis                                        55411           MN           20070201
      16835107       Biddeford                                          04005           ME           20070101
      16838529       Hudson                                             54016           WI           20070101
      16838549       Loganville                                         30052           GA           20070201
      16835131       NORTH MYRTLE BEACH                                 29582           SC           20070101
      16834883       Oxnard                                             93030           CA           20070101
      16838347       Hanford                                            93230           CA           20070101
      16812541       North Palm Beach                                   33408           FL           20070101
      16811588       Norwalk                                            90650           CA           20070101
      16811593       Turlock                                            95382           CA           20070101
      16811597       Reno                                               89502           NV           20070101
      16812649       Covington                                          30016           GA           20070101
      16812652       LOS ANGELES                                        90046           CA           20070101
      16818780       Leesburg                                           20176           VA           20070201
      16818796       Baltimore                                          21218           MD           20070101
      16818807       San Diego                                          92154           CA           20070201
      16818705       Fort Lauderdale                                    33313           FL           20070201
      16818725       Brandon                                            33511           FL           20070201
      16823502       New Brunswick                                      08901           NJ           20070201
      16823573       Glencoe                                            55336           MN           20070101
      16808242       Peoria                                             85382           AZ           20070301
      16808313       SUMMERVILLE                                        29485           SC           20070101
      16808319       BARNSTEAD                                          03218           NH           20070201
      16808195       Riverside                                          92506           CA           20070101
      16808349       Summerville                                        29485           SC           20070101
      16808440       Orlando                                            32837           FL           20070101
      16812404       Spring Valley                                      91977           CA           20070101
      16812464       Phoenix                                            85023           AZ           20070101
      17022081       Haverstraw                                         10927           NY           20070201
      17022089       Philadelphia                                       19125           PA           20070201
      16707112       Plainfield                                         60585           IL           20061201
      16707116       Phoenix                                            85037           AZ           20070101
      16707123       Jacksonville                                       32216           FL           20061101
      16704582       KISSIMMEE                                          34747           FL           20070101
      16704658       GARDENA                                            90247           CA           20061101
      16706423       Miami                                              33157           FL           20061101
      16706907       Mountain House                                     95391           CA           20061201
      16706543       Bound Brook                                        08805           NJ           20061201
      16706671       MESA                                               85202           AZ           20061101
      16706716       TEMECULA                                           92592           CA           20061201
      16706733       Alpharetta                                         30004           GA           20070101
      16704032       BROCKTON                                           02302           MA           20061201
      16704361       Henderson                                          89015           NV           20061201
      16704173       Wilmington                                         28409           NC           20061101
      16703986       Seattle                                            98117           WA           20061101
      16697729       Victorville                                        92394           CA           20061201
      16697735       LAS VEGAS                                          89108           NV           20061201
      16803780       YORK                                               17408           PA           20061201
      17009035       Tampa                                              33629           FL           20070201
      17009057       South Gate                                         90280           CA           20070201
      16803745       YORK                                               17408           PA           20061201
      16803733       DENVER                                             80212           CO           20070101
      16803709       TAMPA                                              33602           FL           20070101
      16798108       West Palm Beach                                    33415           FL           20070101
      16798126       Nogales                                            85621           AZ           20070101
      16798127       Colorado Springs                                   80906           CO           20070101
      16799218       Jersey City                                        07305           NJ           20070201
      16801233       Nokesville                                         20181           VA           20070101
      16801236       Fort Worth                                         76131           TX           20070101
      16801296       Falmouth                                           04105           ME           20070101
      16801306       Fort Wayne                                         46807           IN           20070101
      16801358       Las Vegas                                          89113           NV           20070101
      16803023       Newark                                             07104           NJ           20070301
      16802887       MILLBRAE                                           94033           CA           20070101
      16803066       Scottsdale                                         85258           AZ           20070101
      16803073       Garwood                                            07027           NJ           20070101
      16803074       SURFSIDE BEACH                                     29575           SC           20070101
      16806444       Boca Raton                                         33433           FL           20070101
      16806474       Manchester                                         08759           NJ           20070101
      16803090       Forsyth                                            31029           GA           20070201
      16802909       Palmdale                                           93551           CA           20070101
      16803125       ROCKLAND                                           04841           ME           20070101
      16803147       Los Alamitos                                       90720           CA           20070101
      16787116       Garden CIty                                        29576           SC           20070101
      16787178       Midlothian                                         60445           IL           20070101
      16787184       Hialeah                                            33012           FL           20070101
      16797991       Lynwood                                            90262           CA           20070101
      16787020       WEYMOUTH                                           02188           MA           20061201
      16790109       HENDERSON                                          89014           NV           20070101
      16790206       Greenwich                                          06830           CT           20070101
      16790220       Orlando                                            32811           FL           20070101
      16790231       Odessa                                             33556           FL           20070101
      16790245       Amesbury                                           01913           MA           20070101
      16790295       Lafayette                                          94549           CA           20070101
      16790317       Farmington                                         55024           MN           20070101
      16772995       Deland                                             32720           FL           20070101
      16772797       Rosemary Beach                                     32461           FL           20070101
      16775838       Beverly Hills                                      34465           FL           20070101
      16773063       La Crosse                                          54603           WI           20070101
      16773072       Norfolk                                            23523           VA           20070101
      16776356       Holyoke                                            01040           MA           20070101
      16776379       Glendale                                           85302           AZ           20070101
      16776411       Yorba Linda                                        92886           CA           20070101
      16776414       Portland                                           04103           ME           20070101
      16778120       Rockland                                           04841           ME           20070101
      16772896       Casa Grande                                        85222           AZ           20070101
      16773175       Miami                                              33190           FL           20070101
      16785141       Litchfield Park                                    85340           AZ           20070101
      16773234       LINCOLN                                            95648           CA           20070101
      16785200       Glendale                                           91208           CA           20070101
      16787096       LAS VEGAS                                          89169           NV           20070101
      16773286       Baltimore                                          21202           MD           20070101
      16775745       Ladera Ranch                                       92694           CA           20070101
      16775768       CARTERSVILLE                                       30121           GA           20070101
      16775711       Norfolk                                            23510           VA           20070101
      16764948       Philadelphia                                       19134           PA           20061201
      16764957       Philadelphia                                       19134           PA           20061201
      16764983       Upper Marlboro                                     20774           MD           20070101
      16767397       Canton                                             30114           GA           20061201
      16767403       Baltimore                                          21216           MD           20061201
      16730341       BALTIMORE                                          21229           MD           20070101
      16767529       Los Angeles                                        90068           CA           20070101
      16731261       Hesperia                                           92345           CA           20061201
      16731377       Rex                                                30273           GA           20070101
      16772889       Lilburn                                            30047           GA           20070101
      16728058       Moncks Corner                                      29461           SC           20070201
      16721712       San Diego                                          92154           CA           20070101
      16728124       PALM BAY                                           32908           FL           20070101
      16728137       Sacramento                                         95828           CA           20070101
      16728179       Roanoke                                            24013           VA           20061201
      16722896       Greenville                                         29609           SC           20070101
      16713264       OCEAN                                              07712           NJ           20061201
      16713449       Portland                                           04103           ME           20070101
      16714499       Lynchburg                                          24502           VA           20061201
      16710650       KINGSLAND                                          31548           GA           20070101
      16710484       Alva                                               33920           FL           20070101
      16718104       Corona                                             92880           CA           20070101
      16721428       Tracy                                              95376           CA           20061201
      16709299       Dahlonega                                          30533           GA           20070101
      16383933       Middletown                                         07748           NJ           20070201
      16696649       LAS VEGAS                                          89104           NV           20061101
      16697618       Collingdale                                        19023           PA           20061201
      16696527       Little Rock                                        72202           AR           20061201
      16692494       LAUREL                                             20707           MD           20061101
      16692558       Mabank                                             75147           TX           20061101
      16693704       Rancho Cucamonga                                   91739           CA           20061101
      16693744       Lake Elsinore                                      92532           CA           20061201
      16693758       Anthem                                             85086           AZ           20061201
      16693763       Wood Dale                                          60191           IL           20061201
      16693780       Smyrna                                             30082           GA           20061101
      16693842       Henderson                                          89044           NV           20061101
      16693436       Fairfax                                            22032           VA           20061001
      16696134       Charlotte                                          28262           NC           20061101
      16693644       Cumming                                            30040           GA           20061101
      16693671       Sun City West                                      85375           AZ           20061201
      16688046       Brick                                              08724           NJ           20061101
      16688358       Union                                              41091           KY           20061101
      16684630       Manassas                                           20112           VA           20061001
      16681929       LAS VEGAS                                          89139           NV           20061201
      16685751       Peoria                                             85383           AZ           20061201
      16684175       Pasadena                                           21122           MD           20061201
      16680504       Tampa                                              33609           FL           20061201
      16680567       FAIRVIEW                                           75069           TX           20061201
      16680588       MCKINNEY                                           75069           TX           20061201
      16681597       CANYON COUNTRY                                     91387           CA           20061001
      16680099       MIAMI                                              33177           FL           20061101
      16680137       CHARLOTTE                                          28210           NC           20061101
      16674409       Norwalk                                            06851           CT           20061001
      16672823       Oakley                                             94561           CA           20061101
      16674178       Peoria                                             85383           AZ           20061201
      16674193       Macomb                                             48044           MI           20061201
      16667188       MESA                                               85206           AZ           20060901
      16667395       Anthem                                             85086           AZ           20061101
      16670415       PATERSON                                           07503           NJ           20070101
      16670548       CALWA                                              93725           CA           20061101
      16670811       AURORA                                             80010           CO           20061201
      16670882       HAYDEN                                             81639           CO           20061101
      16667319       PIKESVILLE                                         21208           MD           20061201
      16667339       North Bergen                                       07047           NJ           20061001
      16665764       Crystal Lake                                       60014           IL           20061101
      16665776       GODLEY                                             76044           TX           20070101
      16665925       Mount Pleasant                                     29464           SC           20061001
      16666047       Elgin                                              60124           IL           20061201
      16666771       Seminole                                           33777           FL           20061101
      16666809       Aurora                                             60505           IL           20061201
      16664386       LAKEWOOD                                           80227           CO           20061001
      16664461       BAKERSFIELD                                        93305           CA           20061001
      16664213       Sandy Spring                                       20860           MD           20061201
      16664216       Mount Vernon                                       98273           WA           20061101
      16662843       Charlotte                                          28215           NC           20061001
      16663789       PINELLAS PARK                                      33781           FL           20061001
      16663920       Decatur                                            35603           AL           20061101
      16663957       Rancho Cucamonga                                   91739           CA           20061101
      16662018       Wesley Chapel                                      33544           FL           20061101
      16656473       LAKEWOOD                                           08701           NJ           20061201
      16656535       FREDERICK                                          21702           MD           20070201
      16706307       Clermont                                           34711           FL           20061201
      16707483       Richmond                                           23224           VA           20061201
      16700042       Cape Coral                                         33993           FL           20070201
      16648336       Anthem                                             85086           AZ           20061001
      16644105       Corona                                             92883           CA           20061001
      16700068       Merchantville                                      08109           NJ           20061101
      16640786       PINELLAS PARK                                      33781           FL           20061001
      16634811       Poway                                              92064           CA           20061001
      16638326       Keenesburg                                         80643           CO           20060901
      16616165       Sunrise                                            33325           FL           20061001
      16616300       Pinellas Park                                      33781           FL           20061001
      16632328       BALTIMORE                                          21237           MD           20061001
      16612700       Pembroke Pines                                     33029           FL           20061001
      16611728       Madera                                             93637           CA           20061001
      16613136       MISSOURI CITY                                      77489           TX           20061001
      16601338       Chula Vista                                        91914           CA           20061001
      16597548       Henderson                                          89015           NV           20061001
      16594721       WELLINGTON                                         33467           FL           20060901
      16569340       Portland                                           97266           OR           20060901
      16968414       Galloway                                           08205           NJ           20070201
      16968415       Las Vegas                                          89113           NV           20070201
      16968466       Slate Hill                                         10973           NY           20061201
      16968467       Bowie                                              20721           MD           20070201
      16968468       LAS ANGELES                                        91364           CA           20061201
      16968470       Charlotte                                          28273           NC           20070101
      16968477       Scottsdale                                         85259           AZ           20070201
      16968484       GREEN COVE SPRINGS                                 32043           FL           20070101
      16968515       Dover                                              19901           DE           20070101
      16965518       SAN BERNADINO                                      92404           CA           20070201
      16965520       HYATTSVILLE                                        20784           MD           20070201
      16965531       QUEEN CREEK                                        85242           AZ           20070101
      16965539       Lawrence                                           01843           MA           20070201
      16965562       TROUT VALLEY                                       60013           IL           20070201
      16968529       Midland                                            48642           MI           20070101
      16968543       Zephyr Cove                                        89448           NV           20061201
      16968564       LEHIGH ACRES                                       33972           FL           20070201
      16968580       CENTERVILLE                                        89410           NV           20070101
      16968597       YUMA                                               85367           AZ           20070201
      16968624       Homestead                                          33033           FL           20070101
      16968635       Charlotte                                          28215           NC           20061201
      16968639       Silver Spring                                      20905           MD           20070101
      16968640       North Myrtle Beach                                 29582           SC           20061201
      16968654       JERSEY CITY                                        07307           NJ           20070201
      16968657       Clinton                                            20735           MD           20070101
      16968671       Quincy                                             98848           WA           20070101
      16968679       Alexandria                                         22304           VA           20070101
      16968682       North Las Vegas                                    89085           NV           20070101
      16968712       Sarasota                                           34240           FL           20061101
      16968717       FAIRFAX                                            22030           VA           20070201
      16968752       Jersey City                                        07305           NJ           20070101
      16968753       Long Beach                                         90810           CA           20061201
      16968786       Mesa                                               85209           AZ           20070201
      16968806       Mesa                                               85202           AZ           20070101
      16968866       Oro Valley                                         85737           AZ           20070201
      16968907       Casper                                             82609           WY           20070201
      16970398       GRAND JCT                                          81501           CO           20070101
      16970410       Elgin                                              78621           TX           20070101
      16970414       Orlando                                            32839           FL           20070201
      16970424       Lincoln                                            95648           CA           20070101
      16970425       LAS VEGAS                                          89178           NV           20070201
      16970428       SAN DIEGO                                          92128           CA           20070101
      16970431       Oceanside                                          92054           CA           20070201
      16970443       West Hills                                         91307           CA           20070101
      16970447       Sparks                                             89436           NV           20070101
      16970462       Denver                                             80231           CO           20070101
      16970479       GILBERT                                            85233           AZ           20070201
      16970492       Las Vegas                                          89122           NV           20061001
      16970530       FAIRFAX                                            22030           VA           20070201
      16970539       PHOENIX                                            85041           AZ           20070201
      16970541       Frankfort                                          60423           IL           20061201
      16970652       JACKSONVILLE                                       32277           FL           20070201
      16970712       ARLINGTON                                          22202           VA           20061201
      16965567       Fort Myers                                         33913           FL           20070201
      16965596       Fort Washington                                    20744           MD           20070201
      16965624       Bowie                                              20720           MD           20070101
      16965633       CITRUS HEIGHTS                                     95610           CA           20070201
      16965680       Pflugerville                                       78660           TX           20061201
      16968202       WOODBRIDGE                                         22191           VA           20070101
      16968223       FOUNTAIN HILLS                                     85268           AZ           20070201
      16968279       DESERT HOT SPRINGS                                 92240           CA           20070101
      16968314       BEVERLY HILLS                                      90211           CA           20070201
      16968340       RANCHO CUCAMONGA                                   91739           CA           20070201
      16968387       MESA                                               85208           AZ           20070201
      16968403       DISTRICT HEIGHTS                                   20747           MD           20070201
      16859571       Marysville                                         98270           WA           20061201
      16859621       LOCUST GROVE                                       30248           GA           20070201
      16859664       Granada Hills                                      91344           CA           20070201
      16962970       Marshall                                           62441           IL           20070201
      16962976       MURRIETA                                           92562           CA           20070201
      16962997       PHILADELPHIA                                       19134           PA           20070101
      16963022       TEMPLE HILLS                                       20748           MD           20070101
      16963038       Tobyhanna                                          18466           PA           20070101
      16859098       WOODBRIDGE                                         22192           VA           20070201
      16963043       Newnan                                             30263           GA           20070101
      16963055       CANAL WINCHESTER                                   43110           OH           20070101
      16963085       Lakewood                                           80215           CO           20070101
      16859145       MONMOUTH JUNCTION T/O SOU                          08852           NJ           20070201
      16859159       Doral                                              33178           FL           20070201
      16963187       LEHI                                               84043           UT           20070201
      16963198       Oakley                                             94561           CA           20070201
      16963202       Corona                                             92880           CA           20070201
      16963223       BUCKEYE                                            85326           AZ           20070201
      16859262       Estero                                             33928           FL           20061101
      16963247       ARROYO GRANDE                                      93420           CA           20070101
      16963248       ANNANDALE                                          22003           VA           20070201
      16963287       Myrtle Beach                                       29579           SC           20070201
      16859282       Bradley                                            93426           CA           20061101
      16859294       BRENTWOOD                                          94513           CA           20070101
      16859307       YORBA LINDA                                        92886           CA           20070101
      16859334       ARTESIA                                            90701           CA           20070201
      16859346       GAITHERSBURG                                       20877           MD           20070201
      16859350       Tulare                                             93274           CA           20070201
      16859358       Belleville                                         07109           NJ           20070101
      16859361       RIVERDALE                                          20737           MD           20070201
      16859363       Jupiter                                            33458           FL           20070101
      16963323       GOLETA                                             93117           CA           20070101
      16963331       GERMANTOWN                                         20874           MD           20070201
      16963334       Mesa                                               85202           AZ           20070101
      16963353       Winnetka                                           91306           CA           20070201
      16965170       Denver                                             80226           CO           20070201
      16965177       ANNANDALE                                          22003           VA           20070101
      16965194       RIPON                                              95366           CA           20070201
      16965199       Henderson                                          89044           NV           20070201
      16965200       Lancaster                                          93536           CA           20070201
      16965205       Mountain House                                     95391           CA           20070201
      16965206       BALTIMORE                                          21221           MD           20070201
      16965208       AURORA                                             80016           CO           20070201
      16965263       SURPRISE                                           85379           AZ           20070201
      16965271       NORTH LAS VEGAS                                    89032           NV           20070101
      16859408       NORWALK                                            90650           CA           20070101
      16859421       Reno                                               89503           NV           20070101
      16859430       ANNANDALE                                          22003           VA           20070201
      16859445       LATHROP                                            95330           CA           20070101
      16859450       QUEEN CREEK                                        85242           AZ           20070101
      16859477       LAS VEGAS                                          89123           NV           20070101
      16859487       ASHBURN                                            20147           VA           20061201
      16859514       MARSHALL                                           20115           VA           20070101
      16965322       TUCSON                                             85706           AZ           20061201
      16965344       Fresno                                             93726           CA           20070201
      16859535       Maricopa                                           85239           AZ           20070101
      16965397       WEST JORDAN                                        84084           UT           20070101
      16965405       CANTON                                             30114           GA           20070201
      16859544       VICTORVILLE                                        92392           CA           20070101
      16859549       Flemington                                         08822           NJ           20061201
      16859553       Mesquite                                           75181           TX           20061201
      16859558       Phoenix                                            85085           AZ           20070201
      16859561       Oakley                                             94561           CA           20070201
      16859568       Anthem                                             85086           AZ           20070201
      16965482       San Diego                                          92117           CA           20070201
      16965483       LAS VEGAS                                          00000           NV           20070201
      16856458       TUCSON                                             85704           AZ           20070101
      16856459       LAS VEGAS                                          89129           NV           20070101
      16856477       PHOENIX                                            85053           AZ           20070101
      16856492       LONG BEACH                                         90814           CA           20070101
      16856503       MEMPHIS                                            38127           TN           20070101
      16856514       LAS VEGAS                                          89135           NV           20070101
      16853147       Tucson                                             85711           AZ           20070101
      16853185       GAITHERSBURG                                       20878           MD           20070101
      16856539       LUTTRELL                                           37779           TN           20070101
      16856584       Hilton Head Island                                 29926           SC           20070201
      16856602       Azusa                                              91702           CA           20070201
      16856606       MOUNT AIRY                                         27030           NC           20070201
      16856610       JERSEY CITY                                        07305           NJ           20070101
      16856615       South Jordan                                       84095           UT           20070101
      16856626       Syracuse                                           13203           NY           20070201
      16856641       Jupiter                                            33458           FL           20061201
      16856643       Port St Lucie                                      34953           FL           20061201
      16856657       TAMPA                                              33615           FL           20070101
      16856688       UPPR MARLBORO                                      20774           MD           20070101
      16853271       ATLANTA                                            30314           GA           20070101
      16853281       Brunswick                                          21758           MD           20070101
      16856730       Roseville                                          95747           CA           20070101
      16856749       Corona                                             92880           CA           20070201
      16856751       LAS VEGAS                                          89101           NV           20070201
      16856753       SILVER SPRING                                      20904           MD           20070201
      16856770       Cleveland                                          44104           OH           20070101
      16856782       PLAINFIELD                                         46168           IN           20070101
      16856874       Lake Mary                                          32746           FL           20070201
      16856882       Brooklyn                                           11203           NY           20070101
      16856930       LATHROP                                            95330           CA           20070101
      16856946       Florence                                           85232           AZ           20070101
      16856949       Rio Rancho                                         87124           NM           20070101
      16856950       Buckeye                                            85396           AZ           20070101
      16856951       Orlando                                            32819           FL           20070201
      16856954       Peoria                                             85383           AZ           20070201
      16856961       Queen Creek                                        85242           AZ           20070101
      16856972       Queen Creek                                        85242           AZ           20070201
      16857006       PHOENIX                                            85041           AZ           20070201
      16857059       Hugo                                               55038           MN           20070201
      16857346       Virginia Beach                                     23451           VA           20070101
      16857369       LAS VEGAS                                          89148           NV           20070101
      16857459       Bowie                                              20720           MD           20070101
      16857484       MENLO PARK                                         94025           CA           20070101
      16857506       Joppa                                              21085           MD           20070101
      16857526       ACCOKEEK                                           20607           MD           20070101
      16857575       Reston                                             20191           VA           20070101
      16857600       Clinton                                            20735           MD           20070101
      16857618       LYNN                                               01904           MA           20070201
      16857627       Warrenton                                          20187           VA           20070101
      16857673       Saint Paul                                         55101           MN           20070201
      16857681       Ooltewah                                           37363           TN           20070101
      16857684       Oakland                                            94611           CA           20070201
      16859070       Cape Coral                                         33914           FL           20061201
      16853368       Arlington                                          76001           TX           20070101
      16856432       WOODBRIDGE                                         22191           VA           20070101
      16856450       FAIRVIEW                                           75069           TX           20070101
      16852039       Kaysville                                          84037           UT           20070101
      16852072       Amelia Island                                      32034           FL           20061201
      16852094       Stone Mountain                                     30088           GA           20061201
      16852117       Short Hills                                        07078           NJ           20070101
      16852120       LAS VEGAS                                          89107           NV           20070101
      16852176       ORMOND BEACH                                       32174           FL           20070201
      16852185       Jamaica Beach                                      77554           TX           20070101
      16852212       MILLVILLE                                          08332           NJ           20070101
      16852214       MIDLOTHIAN                                         60445           IL           20070101
      16852834       RIALTO                                             92376           CA           20070101
      16852837       Monroe                                             30656           GA           20061201
      16852840       Orient                                             43146           OH           20070101
      16852879       ALPHARETTA                                         30022           GA           20070101
      16852880       ETIWANDA                                           91739           CA           20070101
      16852919       BALTIMORE                                          21224           MD           20070101
      16852236       SAN FRANCISCO                                      94116           CA           20070201
      16852981       EL MIRAGE                                          85335           AZ           20070101
      16852992       DEKALB                                             60115           IL           20070101
      16852247       North Bay Village                                  33141           FL           20070101
      16853034       ATLANTA                                            30310           GA           20070101
      16852282       Albuquerque                                        87105           NM           20070201
      16852297       Havre De Grace                                     21078           MD           20070101
      16852320       Idaho Falls                                        83401           ID           20070101
      16852322       DETROIT                                            48205           MI           20061101
      16852344       Cornelius                                          28031           NC           20070201
      16852367       ATLANTA                                            30310           GA           20070201
      16852414       RIALTO                                             92376           CA           20070101
      16852686       Lake Arrowhead                                     92352           CA           20070201
      16852702       Upper Marlboro                                     20772           MD           20070101
      16852708       Waxhaw                                             28173           NC           20070101
      16852710       Bristow                                            20136           VA           20070101
      16852731       WASHINGTON                                         20011           DC           20070201
      16852743       Elkridge                                           21075           MD           20070101
      16852752       CUMBERLAND                                         21502           MD           20070201
      16852767       GAINESVILLE                                        30506           GA           20070101
      16852777       ATLANTA                                            30311           GA           20070201
      16852779       PARKER                                             80134           CO           20070101
      16853052       SURPRISE                                           85379           AZ           20070201
      16853062       Phoenix                                            85085           AZ           20070101
      16853068       Queen Creek                                        85242           AZ           20070101
      16853071       Streamwood                                         60107           IL           20070101
      16853080       Southbury                                          06488           CT           20070101
      16853088       ROSWELL                                            30076           GA           20070101
      16853090       Snohomish                                          98296           WA           20061201
      16853091       CHICAGO                                            60619           IL           20070101
      16853119       JONESBORO                                          30236           GA           20070101
      17032768       Glendale                                           85308           AZ           20070301
      17016019       Hawthorne                                          90250           CA           20070301
      16851994       PORTSMOUTH                                         45662           OH           20070101
      16852000       Albany                                             12205           NY           20061201
      17020924       Porterdale                                         30014           GA           20070301
      17020976       Cape May Court House                               08210           NJ           20070301
      16852013       Rexburg                                            83440           ID           20070201
      17021015       AURORA                                             80011           CO           20070301
      17021734       Aurora                                             80011           CO           20070301
      17021760       Phoenix                                            85006           AZ           20070301
      16731840       LEXINGTON                                          29072           SC           20061201
      16731678       Lithonia                                           30038           GA           20061201
      16731691       BIRMINGHAM                                         35216           AL           20070101
      16731703       OLD TAPPEN                                         07675           NJ           20070101
      16731732       CLINTON                                            20735           MD           20070101




--------------------------------------------------------------------------------




      LOAN_SEQ                NOTE_DATE1            FIRST_PAY_DATE            MATURITY_DATE       PAID_TO
      16832830                  20061211                  20070201                 20370101       20070301
      16832841                  20061214                  20070201                 20370101       20070201
      16832850                  20061208                  20070201                 20370101       20070201
      16648271                  20061004                  20061101                 20361001       20070201
      16803458                  20061019                  20061201                 20361101       20070201
      16803462                  20061114                  20070101                 20361201       20070301
      16803515                  20061128                  20070101                 20361201       20070201
      16803532                  20061205                  20070201                 20370101       20070201
      16803542                  20061201                  20070201                 20370101       20070201
      16803575                  20061208                  20070201                 20370101       20070201
      16803600                  20061213                  20070201                 20370101       20070201
      16803607                  20061110                  20070101                 20361201       20070201
      16803616                  20061228                  20070201                 20370101       20070301
      16801835                  20061212                  20070201                 20370101       20070201
      16801841                  20061205                  20070201                 20370101       20070201
      16801853                  20061218                  20070201                 20370101       20070201
      16801910                  20061215                  20070201                 20370101       20070201
      16801922                  20061204                  20070201                 20370101       20070301
      16801923                  20061208                  20070201                 20370101       20070301
      16801924                  20061211                  20070201                 20370101       20070301
      16801935                  20061130                  20070101                 20361201       20070201
      16801998                  20061121                  20070101                 20361201       20070401
      16802000                  20061228                  20070201                 20370101       20070201
      16803333                  20061214                  20070201                 20370101       20070201
      16801551                  20061201                  20070201                 20370101       20070201
      16801590                  20061129                  20070101                 20361201       20070201
      16801604                  20061122                  20070101                 20361201       20070201
      16801608                  20060821                  20061001                 20360901       20070201
      16801617                  20061207                  20070201                 20370101       20070201
      16801648                  20061207                  20070201                 20370101       20070201
      16801662                  20061207                  20070201                 20370101       20070201
      16801672                  20061221                  20070201                 20370101       20070201
      16801712                  20061219                  20070201                 20370101       20070201
      16801715                  20061121                  20070101                 20361201       20070201
      16801717                  20061122                  20070101                 20361201       20070201
      16801720                  20061130                  20070101                 20361201       20070201
      16801731                  20061201                  20070201                 20370101       20070201
      16798801                  20070105                  20070301                 20370201       20070201
      16798814                  20061207                  20070201                 20370101       20070201
      16798841                  20061212                  20070201                 20370101       20070301
      16798862                  20061204                  20070201                 20370101       20070201
      16801454                  20061215                  20070201                 20370101       20070301
      16801463                  20061130                  20070101                 20361201       20070301
      16801499                  20061005                  20061201                 20361101       20070301
      16798596                  20061130                  20070101                 20361201       20070201
      16798620                  20061207                  20070201                 20370101       20070201
      16798624                  20061219                  20070201                 20370101       20070201
      16798668                  20061212                  20070201                 20370101       20070201
      16798703                  20061201                  20070201                 20370101       20070201
      16798781                  20061129                  20070101                 20361201       20070301
      16798782                  20061220                  20070201                 20370101       20070301
      16798423                  20061205                  20070101                 20361201       20070201
      16798471                  20061106                  20070101                 20361201       20070301
      16798492                  20061120                  20070101                 20361201       20070201
      16798501                  20061117                  20070101                 20361201       20070201
      16798521                  20061228                  20070201                 20370101       20070201
      16798547                  20061220                  20070201                 20370101       20070201
      16798580                  20061214                  20070201                 20370101       20070301
      16791191                  20061208                  20070201                 20370101       20070201
      16791198                  20070101                  20070301                 20370201       20070301
      16798153                  20061211                  20070201                 20370101       20070201
      16798167                  20061201                  20070201                 20370101       20070201
      16798231                  20061024                  20061201                 20361101       20070201
      16798252                  20061222                  20070201                 20370101       20070201
      16798319                  20061130                  20070101                 20361201       20070201
      16798386                  20061106                  20070101                 20361201       20070201
      16844886                  20070123                  20070301                 20370201       20070201
      16791120                  20061128                  20070101                 20361201       20070201
      16791133                  20061227                  20070201                 20370101       20070201
      16791152                  20061205                  20070201                 20370101       20070201
      16844873                  20061219                  20070201                 20370101       20070201
      16844806                  20061227                  20070201                 20370101       20070201
      16844811                  20061228                  20070201                 20370101       20070201
      16844830                  20061221                  20070201                 20370101       20070201
      17043987                  20061120                  20070101                 20361201       20070201
      17042404                  20070202                  20070301                 20370201       20070201
      17042410                  20070202                  20070301                 20370201       20070201
      17042411                  20070201                  20070301                 20370201       20070301
      17034682                  20070123                  20070301                 20370201       20070301
      17034530                  20070118                  20070301                 20370201       20070201
      17034580                  20070119                  20070301                 20370201       20070201
      17034591                  20070119                  20070301                 20370201       20070201
      17034598                  20070119                  20070301                 20370201       20070201
      17034599                  20070118                  20070301                 20370201       20070301
      17034668                  20070124                  20070301                 20370201       20070201
      17034670                  20070129                  20070301                 20370201       20070201
      17033368                  20070124                  20070301                 20370201       20070201
      17033223                  20070125                  20070301                 20370201       20070301
      17033170                  20070131                  20070301                 20370201       20070201
      17021938                  20070124                  20070301                 20370201       20070201
      17021942                  20070124                  20070301                 20370201       20070201
      17021944                  20070122                  20070301                 20370201       20070301
      17022033                  20070202                  20070301                 20370201       20070201
      17022040                  20070131                  20070301                 20370201       20070201
      17022046                  20070131                  20070301                 20370201       20070201
      17022062                  20070131                  20070301                 20370201       20070301
      17022083                  20070131                  20070301                 20370201       20070201
      17022087                  20070131                  20070301                 20370201       20070301
      17022096                  20070131                  20070301                 20370201       20070201
      17022146                  20070131                  20070301                 20370201       20070201
      17016254                  20070117                  20070301                 20370201       20070201
      17016255                  20070117                  20070301                 20370201       20070201
      17016275                  20070115                  20070301                 20370201       20070301
      17016281                  20070111                  20070301                 20370201       20070301
      17016392                  20070112                  20070301                 20370201       20070201
      17016397                  20070131                  20070301                 20370201       20070201
      17016404                  20070119                  20070301                 20370201       20070301
      17016446                  20061130                  20070101                 20361201       20070201
      17021130                  20061228                  20070201                 20370101       20070201
      17013744                  20070125                  20070301                 20370201       20070201
      17013752                  20070201                  20070301                 20370201       20070301
      17014678                  20070126                  20070301                 20370201       20070201
      17014680                  20070129                  20070301                 20370201       20070201
      17014691                  20070130                  20070301                 20370201       20070301
      17014696                  20070129                  20070301                 20370201       20070301
      17014723                  20070111                  20070301                 20370201       20070301
      17015055                  20070125                  20070301                 20370201       20070201
      17012821                  20070104                  20070301                 20370201       20070201
      17012826                  20070117                  20070301                 20370201       20070201
      17012829                  20070115                  20070301                 20370201       20070201
      17012837                  20070115                  20070301                 20370201       20070201
      17012874                  20070123                  20070301                 20370201       20070201
      17012893                  20070129                  20070301                 20370201       20070201
      17012934                  20070126                  20070301                 20370201       20070201
      17013461                  20070131                  20070301                 20370201       20070201
      17013465                  20070131                  20070301                 20370201       20070201
      17013472                  20070130                  20070301                 20370201       20070301
      17013483                  20070130                  20070301                 20370201       20070301
      17013491                  20070131                  20070301                 20370201       20070301
      17013501                  20070131                  20070301                 20370201       20070201
      17013502                  20070130                  20070301                 20370201       20070201
      17013506                  20070130                  20070301                 20370201       20070201
      17013517                  20070131                  20070301                 20370201       20070201
      17013518                  20070201                  20070301                 20370201       20070201
      17013520                  20070131                  20070301                 20370201       20070201
      17013524                  20070129                  20070301                 20370201       20070201
      17013531                  20070130                  20070301                 20370201       20070201
      17013552                  20070131                  20070301                 20370201       20070201
      17013555                  20061222                  20070201                 20370101       20070201
      17013562                  20070112                  20070301                 20370201       20070201
      17013569                  20061222                  20070201                 20370101       20070301
      17013571                  20061215                  20070201                 20370101       20070301
      17013572                  20061222                  20070201                 20370101       20070301
      17013573                  20070130                  20070301                 20370201       20070201
      17013578                  20061219                  20070201                 20370101       20070301
      17013583                  20061213                  20070201                 20370101       20070201
      17013586                  20070131                  20070301                 20370201       20070201
      17013593                  20070130                  20070301                 20370201       20070201
      17013596                  20070119                  20070301                 20370201       20070301
      17013671                  20070131                  20070301                 20370201       20070201
      17013677                  20070130                  20070301                 20370201       20070301
      17012674                  20070131                  20070301                 20370201       20070301
      17012681                  20070131                  20070301                 20370201       20070301
      17012694                  20070131                  20070301                 20370201       20070301
      17012712                  20070130                  20070301                 20370201       20070201
      17012729                  20070131                  20070301                 20370201       20070201
      17011231                  20070110                  20070301                 20370201       20070201
      17011256                  20070131                  20070301                 20370201       20070201
      17011283                  20070201                  20070301                 20370201       20070201
      17012658                  20070131                  20070301                 20370201       20070201
      17009056                  20070126                  20070301                 20370201       20070201
      17009079                  20070124                  20070301                 20370201       20070201
      17009124                  20070125                  20070301                 20370201       20070201
      17009170                  20070119                  20070301                 20370201       20070201
      17009227                  20070110                  20070301                 20370201       20070301
      17009241                  20070110                  20070301                 20370201       20070201
      17009244                  20070112                  20070301                 20370201       20070301
      17009245                  20070108                  20070301                 20370201       20070301
      17009321                  20070130                  20070301                 20370201       20070201
      17009327                  20070126                  20070301                 20370201       20070201
      17010945                  20070130                  20070301                 20370201       20070201
      17010946                  20070126                  20070301                 20370201       20070301
      17010947                  20070126                  20070301                 20370201       20070301
      17010961                  20070130                  20070301                 20370201       20070301
      17010967                  20070125                  20070301                 20370201       20070301
      17010998                  20070125                  20070301                 20370201       20070201
      17011006                  20070118                  20070301                 20370201       20070201
      17011032                  20070131                  20070301                 20370201       20070201
      17011038                  20070129                  20070301                 20370201       20070201
      17011061                  20070131                  20070301                 20370201       20070201
      17011081                  20070105                  20070301                 20370201       20070201
      17011086                  20070110                  20070301                 20370201       20070301
      17011130                  20070111                  20070301                 20370201       20070201
      17011158                  20070131                  20070301                 20370201       20070201
      17011203                  20070110                  20070301                 20370201       20070201
      17011213                  20070131                  20070301                 20370201       20070201
      17004934                  20070130                  20070301                 20370201       20070201
      17004936                  20070111                  20070201                 20370101       20070201
      17004941                  20070104                  20070301                 20370201       20070301
      17004953                  20070125                  20070301                 20370201       20070201
      17005126                  20070131                  20070301                 20370201       20070201
      17008966                  20070122                  20070301                 20370201       20070201
      17009008                  20070130                  20070301                 20370201       20070201
      17004872                  20070131                  20070301                 20370201       20070301
      17004897                  20070126                  20070301                 20370201       20070201
      17004899                  20070111                  20070301                 20370201       20070301
      17003289                  20070126                  20070301                 20370201       20070201
      17003306                  20070117                  20070301                 20370201       20070301
      17003318                  20070111                  20070301                 20370201       20070201
      17003328                  20070126                  20070301                 20370201       20070201
      17003360                  20070125                  20070301                 20370201       20070301
      17003435                  20061023                  20061201                 20361101       20070201
      17003451                  20070130                  20070301                 20370201       20070201
      17003464                  20070129                  20070301                 20370201       20070201
      17003473                  20070125                  20070301                 20370201       20070301
      17003496                  20061026                  20061201                 20361101       20070201
      17004650                  20061204                  20070201                 20370101       20070201
      17004663                  20070129                  20070301                 20370201       20070201
      17004708                  20070126                  20070301                 20370201       20070201
      17004739                  20070126                  20070301                 20370201       20070201
      17002233                  20070126                  20070301                 20370201       20070301
      17002252                  20070125                  20070301                 20370201       20070301
      17003202                  20070123                  20070301                 20370201       20070201
      17003228                  20070126                  20070301                 20370201       20070201
      17003247                  20061219                  20070201                 20370101       20070201
      17003249                  20061213                  20070201                 20370101       20070301
      17003251                  20061227                  20070201                 20370101       20070301
      17003254                  20061228                  20070201                 20370101       20070301
      17003255                  20070111                  20070301                 20370201       20070201
      17003256                  20070105                  20070301                 20370201       20070301
      17003258                  20070110                  20070301                 20370201       20070201
      17003260                  20070104                  20070301                 20370201       20070201
      17003276                  20070201                  20070301                 20370201       20070201
      17002104                  20061229                  20070201                 20370101       20070201
      17002106                  20061229                  20070201                 20370101       20070201
      17002120                  20061222                  20070201                 20370101       20070201
      17002129                  20061205                  20070201                 20370101       20070301
      17002135                  20070108                  20070301                 20370201       20070301
      17002141                  20070108                  20070301                 20370201       20070301
      17002151                  20070105                  20070301                 20370201       20070301
      17000377                  20061201                  20070101                 20361201       20070201
      17000399                  20070123                  20070301                 20370201       20070201
      17000408                  20070124                  20070301                 20370201       20070201
      17001920                  20070205                  20070301                 20370201       20070201
      17001955                  20070123                  20070301                 20370201       20070201
      17001977                  20070123                  20070301                 20370201       20070301
      17002017                  20070104                  20070301                 20370201       20070201
      17002031                  20061222                  20070201                 20370101       20070201
      17002036                  20061212                  20070201                 20370101       20070201
      17002042                  20061222                  20070201                 20370101       20070201
      17002053                  20070108                  20070301                 20370201       20070201
      17002066                  20070119                  20070301                 20370201       20070201
      17002070                  20061208                  20070201                 20370101       20070301
      17002080                  20070122                  20070301                 20370201       20070201
      17002086                  20061220                  20070201                 20370101       20070201
      17002090                  20070102                  20070301                 20370201       20070301
      16995171                  20070126                  20070301                 20370201       20070301
      16995214                  20070112                  20070301                 20370201       20070301
      16995216                  20070102                  20070301                 20370201       20070201
      16995242                  20061229                  20070201                 20370101       20070201
      16995272                  20070125                  20070301                 20370201       20070301
      16995334                  20070119                  20070301                 20370201       20070201
      16995374                  20070122                  20070301                 20370201       20070201
      17000098                  20070108                  20070301                 20370201       20070301
      17000099                  20061220                  20070201                 20370101       20070201
      17000101                  20070111                  20070301                 20370201       20070301
      17000102                  20070102                  20070301                 20370201       20070201
      17000103                  20070112                  20070301                 20370201       20070201
      17000111                  20070109                  20070301                 20370201       20070201
      17000113                  20070110                  20070301                 20370201       20070201
      17000115                  20061228                  20070201                 20370101       20070301
      17000116                  20061228                  20070201                 20370101       20070201
      17000121                  20061222                  20070201                 20370101       20070201
      17000123                  20070103                  20070301                 20370201       20070201
      17000131                  20061227                  20070201                 20370101       20070301
      17000132                  20061228                  20070201                 20370101       20070201
      17000135                  20061228                  20070201                 20370101       20070201
      17000136                  20070105                  20070301                 20370201       20070201
      17000138                  20070108                  20070301                 20370201       20070301
      17000140                  20061031                  20061201                 20361101       20070301
      17000211                  20070125                  20070301                 20370201       20070301
      17000268                  20070130                  20070301                 20370201       20070201
      16994944                  20061027                  20061201                 20361101       20070201
      16994951                  20061219                  20070201                 20370101       20070201
      16995024                  20070108                  20070301                 20370201       20070301
      16995025                  20070124                  20070301                 20370201       20070201
      16995047                  20061221                  20070201                 20370101       20070301
      16995049                  20061213                  20070201                 20370101       20070301
      16995108                  20070112                  20070301                 20370201       20070201
      16990122                  20070116                  20070301                 20370201       20070201
      16990209                  20070102                  20070301                 20370201       20070301
      16990210                  20070130                  20070301                 20370201       20070201
      16990275                  20070111                  20070301                 20370201       20070201
      16990276                  20070123                  20070301                 20370201       20070201
      16990286                  20070118                  20070301                 20370201       20070301
      16990363                  20070118                  20070301                 20370201       20070201
      16991387                  20061218                  20070201                 20370101       20070201
      16991405                  20061208                  20070201                 20370101       20070201
      16991409                  20061211                  20070201                 20370101       20070201
      16991452                  20061211                  20070201                 20370101       20070301
      16991457                  20061221                  20070201                 20370101       20070201
      16991460                  20061228                  20070201                 20370101       20070201
      16991461                  20061228                  20070201                 20370101       20070201
      16991462                  20061228                  20070201                 20370101       20070301
      16991463                  20061206                  20070201                 20370101       20070201
      16991466                  20070102                  20070201                 20370101       20070201
      16991468                  20061220                  20070201                 20370101       20070201
      16991470                  20061215                  20070201                 20370101       20070201
      16991494                  20070109                  20070301                 20370201       20070201
      16991500                  20070111                  20070301                 20370201       20070201
      16991591                  20070201                  20070301                 20370201       20070301
      16991649                  20070123                  20070301                 20370201       20070201
      16991659                  20070123                  20070301                 20370201       20070201
      16991720                  20070124                  20070301                 20370201       20070301
      16991801                  20061213                  20070201                 20370101       20070301
      16991805                  20061213                  20070201                 20370101       20070201
      16991811                  20061213                  20070201                 20370101       20070301
      16985084                  20070126                  20070301                 20370201       20070301
      16985091                  20070117                  20070301                 20370201       20070201
      16985133                  20070105                  20070301                 20370201       20070201
      16985161                  20061222                  20070201                 20370101       20070201
      16985184                  20070117                  20070301                 20370201       20070201
      16985215                  20070126                  20070301                 20370201       20070201
      16985272                  20060117                  20070301                 20370201       20070301
      16990027                  20070112                  20070301                 20370201       20070301
      16990035                  20070116                  20070301                 20370201       20070201
      16990080                  20070118                  20070301                 20370201       20070301
      16990090                  20070118                  20070301                 20370201       20070301
      16981537                  20070116                  20070301                 20370201       20070201
      16981551                  20070119                  20070301                 20370201       20070201
      16981575                  20070131                  20070301                 20370201       20070201
      16981602                  20070123                  20070301                 20370201       20070201
      16981829                  20070117                  20070301                 20370201       20070301
      16982843                  20070119                  20070301                 20370201       20070301
      16982876                  20070116                  20070301                 20370201       20070301
      16982935                  20070104                  20070301                 20370201       20070201
      16982994                  20070105                  20070301                 20370201       20070201
      16983099                  20070126                  20070301                 20370201       20070201
      16983114                  20061218                  20070201                 20370101       20070201
      16984656                  20070118                  20070301                 20370201       20070201
      16984681                  20070130                  20070301                 20370201       20070201
      16984749                  20070112                  20070301                 20370201       20070301
      16984808                  20070104                  20070301                 20370201       20070201
      16984829                  20070111                  20070301                 20370201       20070201
      16984846                  20070124                  20070301                 20370201       20070201
      16984847                  20070129                  20070301                 20370201       20070201
      16984868                  20070118                  20070301                 20370201       20070201
      16984961                  20070117                  20070301                 20370201       20070201
      16984962                  20070125                  20070301                 20370201       20070201
      16985006                  20070117                  20070301                 20370201       20070201
      16981299                  20070117                  20070301                 20370201       20070301
      16981318                  20061228                  20070201                 20370101       20070201
      16981338                  20070117                  20070301                 20370201       20070201
      16981393                  20061221                  20070201                 20370101       20070201
      16981407                  20070116                  20070301                 20370201       20070201
      16981429                  20070131                  20070301                 20370201       20070201
      16981462                  20070130                  20070301                 20370201       20070201
      16981492                  20070122                  20070301                 20370201       20070201
      16981126                  20070130                  20070301                 20370201       20070201
      16981140                  20070130                  20070301                 20370201       20070201
      16981173                  20070131                  20070301                 20370201       20070201
      16980876                  20070116                  20070301                 20370201       20070201
      16980929                  20070129                  20070301                 20370201       20070201
      16980934                  20070201                  20070301                 20370201       20070201
      16980945                  20070131                  20070301                 20370201       20070201
      16981036                  20070116                  20070301                 20370201       20070201
      16979454                  20070116                  20070301                 20370201       20070201
      16979487                  20070110                  20070301                 20370201       20070201
      16979502                  20070111                  20070301                 20370201       20070201
      16979515                  20070124                  20070301                 20370201       20070201
      16979526                  20070116                  20070301                 20370201       20070201
      16979536                  20070124                  20070301                 20370201       20070301
      16979546                  20070126                  20070301                 20370201       20070201
      16980370                  20070102                  20070301                 20370201       20070201
      16980371                  20070119                  20070301                 20370201       20070201
      16980392                  20070201                  20070301                 20370201       20070201
      16980399                  20061218                  20070201                 20370101       20070301
      16980453                  20061219                  20070201                 20370101       20070201
      16980456                  20061218                  20070201                 20370101       20070201
      16980457                  20061211                  20070201                 20370101       20070201
      16980459                  20061222                  20070201                 20370101       20070201
      16980462                  20061222                  20070201                 20370101       20070201
      16980469                  20061229                  20070301                 20370201       20070201
      16980473                  20061229                  20070201                 20370101       20070201
      16980522                  20070126                  20070301                 20370201       20070201
      16980633                  20070124                  20070301                 20370201       20070301
      16980652                  20070125                  20070301                 20370201       20070201
      16980661                  20070125                  20070301                 20370201       20070201
      16980682                  20070111                  20070301                 20370201       20070301
      16980743                  20070118                  20070301                 20370201       20070201
      16980773                  20070124                  20070301                 20370201       20070201
      16980793                  20070118                  20070301                 20370201       20070201
      16979007                  20070112                  20070301                 20370201       20070201
      16979046                  20070116                  20070301                 20370201       20070201
      16979054                  20070104                  20070301                 20370201       20070301
      16979090                  20070110                  20070301                 20370201       20070201
      16979091                  20070124                  20070301                 20370201       20070301
      16979095                  20070119                  20070301                 20370201       20070301
      16979106                  20061228                  20070201                 20370101       20070201
      16979126                  20070108                  20070301                 20370201       20070301
      16979145                  20070117                  20070301                 20370201       20070201
      16979183                  20070130                  20070301                 20370201       20070201
      16979190                  20070110                  20070301                 20370201       20070201
      16979203                  20070131                  20070301                 20370201       20070201
      16979262                  20070112                  20070301                 20370201       20070201
      16979318                  20061228                  20070201                 20370101       20070201
      16979333                  20061214                  20070201                 20370101       20070301
      16979379                  20061212                  20070201                 20370101       20070201
      16979381                  20061212                  20070201                 20370101       20070301
      16979430                  20061130                  20070101                 20361201       20070201
      16979437                  20070125                  20070301                 20370201       20070201
      16974189                  20070129                  20070301                 20370201       20070201
      16974203                  20070117                  20070301                 20370201       20070201
      16974207                  20061226                  20070301                 20370201       20070301
      16974280                  20070126                  20070301                 20370201       20070201
      16974288                  20070111                  20070301                 20370201       20070201
      16974362                  20070108                  20070301                 20370201       20070201
      16974365                  20061020                  20061201                 20361101       20070201
      16974366                  20070126                  20070301                 20370201       20070201
      16974386                  20070122                  20070301                 20370201       20070301
      16974390                  20061107                  20070101                 20361201       20070201
      16974461                  20070110                  20070301                 20370201       20070201
      16978779                  20070126                  20070301                 20370201       20070201
      16978815                  20070112                  20070301                 20370201       20070201
      16978829                  20070131                  20070301                 20370201       20070201
      16978895                  20070105                  20070301                 20370201       20070201
      16974094                  20070126                  20070301                 20370201       20070201
      16974115                  20070125                  20070301                 20370201       20070201
      16974126                  20070119                  20070301                 20370201       20070201
      16974145                  20061228                  20070201                 20370101       20070301
      16974165                  20070110                  20070301                 20370201       20070301
      16974173                  20070116                  20070301                 20370201       20070201
      16974013                  20061206                  20070201                 20370101       20070301
      16974028                  20070119                  20070301                 20370201       20070201
      16974034                  20061219                  20070201                 20370101       20070301
      16974036                  20070124                  20070301                 20370201       20070301
      16974048                  20061026                  20061201                 20361101       20070301
      16973934                  20070130                  20070301                 20370201       20070301
      16973923                  20070124                  20070301                 20370201       20070201
      16973867                  20070112                  20070301                 20370201       20070301
      16973814                  20061229                  20070201                 20370101       20070201
      16973837                  20070119                  20070301                 20370201       20070201
      16970784                  20060916                  20061101                 20361001       20070201
      16970790                  20070129                  20070301                 20370201       20070201
      16970808                  20070131                  20070301                 20370201       20070201
      16970813                  20070124                  20070301                 20370201       20070301
      16970819                  20070123                  20070301                 20370201       20070301
      16970886                  20070111                  20070301                 20370201       20070301
      16970894                  20070111                  20070301                 20370201       20070201
      16970917                  20070108                  20070301                 20370201       20070201
      16970946                  20070111                  20070301                 20370201       20070201
      16970948                  20070108                  20070301                 20370201       20070201
      16970953                  20070125                  20070301                 20370201       20070301
      16791053                  20061219                  20070201                 20370101       20070201
      16790988                  20061025                  20061201                 20361101       20070301
      16790927                  20061101                  20070101                 20361201       20070201
      16790939                  20061109                  20070101                 20361201       20070201
      16790969                  20060929                  20061101                 20361001       20070301
      16790845                  20061205                  20070201                 20370101       20070201
      16790860                  20061213                  20070201                 20370101       20070201
      16790891                  20061128                  20070101                 20361201       20070201
      16790892                  20061130                  20070201                 20370101       20070301
      16790774                  20070112                  20070301                 20370201       20070201
      16790794                  20061220                  20070201                 20370101       20070201
      16790836                  20061130                  20070101                 20361201       20070301
      16790731                  20061128                  20070101                 20361201       20070301
      16790660                  20061215                  20070201                 20370101       20070201
      16790623                  20061215                  20070201                 20370101       20070201
      16790459                  20061206                  20070201                 20370101       20070201
      16789070                  20061004                  20061201                 20361101       20070201
      16789075                  20061016                  20061201                 20361101       20070201
      16790356                  20061211                  20070201                 20370101       20070201
      16790371                  20061222                  20070201                 20370101       20070301
      16790375                  20061211                  20070201                 20370101       20070301
      16790383                  20061117                  20070101                 20361201       20070201
      16790420                  20061211                  20070201                 20370101       20070301
      16790425                  20061214                  20070201                 20370101       20070201
      16788992                  20061129                  20070201                 20370101       20070201
      16788916                  20061128                  20070101                 20361201       20070201
      16788805                  20061205                  20070201                 20370101       20070201
      16788808                  20070104                  20070201                 20370101       20070301
      16788819                  20061115                  20070101                 20361201       20070301
      16788833                  20061204                  20070201                 20370101       20070201
      16788654                  20061213                  20070201                 20370101       20070201
      16788656                  20061211                  20070201                 20370101       20070301
      16788678                  20061121                  20070101                 20361201       20070301
      16788710                  20061121                  20070101                 20361201       20070201
      16788488                  20061205                  20070201                 20370101       20070301
      16788522                  20061116                  20070101                 20361201       20070201
      16788556                  20061128                  20070101                 20361201       20070201
      16788427                  20061122                  20070101                 20361201       20070201
      16788444                  20061206                  20070201                 20370101       20070201
      16788477                  20061213                  20070201                 20370101       20070201
      16788478                  20061205                  20070201                 20370101       20070201
      16786238                  20061201                  20070201                 20370101       20070201
      16786285                  20061130                  20070201                 20370101       20070201
      16784867                  20061030                  20061101                 20361001       20070201
      16784903                  20061206                  20070201                 20370101       20070201
      16784916                  20061114                  20070101                 20361201       20070201
      16784945                  20061201                  20070201                 20370101       20070201
      16784992                  20061208                  20070201                 20370101       20070201
      16785032                  20061207                  20070201                 20370101       20070201
      16786205                  20061103                  20070101                 20361201       20070201
      16784761                  20061125                  20070101                 20361201       20070201
      16784831                  20061025                  20061201                 20361101       20070201
      16784835                  20061204                  20070201                 20370101       20070301
      16784838                  20061023                  20061201                 20361101       20070201
      16697267                  20061031                  20061201                 20361101       20070201
      16784633                  20061206                  20070201                 20370101       20070201
      16784651                  20061128                  20070101                 20361201       20070301
      16784669                  20061122                  20070101                 20361201       20070201
      16697249                  20061204                  20070201                 20370101       20070201
      16784594                  20061207                  20070201                 20370101       20070201
      16781325                  20061201                  20070201                 20370101       20070301
      16781386                  20061213                  20070201                 20370101       20070301
      16781435                  20061128                  20070101                 20361201       20070201
      17059692                  20070131                  20070301                 20370201       20070201
      17059693                  20070214                  20070401                 20370301       20070301
      17059694                  20070215                  20070401                 20370301       20070301
      17059695                  20070215                  20070401                 20370301       20070301
      17048006                  20070130                  20070301                 20370201       20070301
      17059645                  20070220                  20070401                 20370301       20070301
      17059646                  20070205                  20070401                 20370301       20070301
      17059648                  20070213                  20070401                 20370301       20070301
      17059650                  20070124                  20070301                 20370201       20070301
      17059651                  20070131                  20070301                 20370201       20070201
      17059652                  20070205                  20070401                 20370301       20070301
      17059653                  20070205                  20070401                 20370301       20070301
      17059658                  20070119                  20070301                 20370201       20070201
      17059660                  20070122                  20070301                 20370201       20070201
      17059661                  20070122                  20070301                 20370201       20070301
      17059662                  20070131                  20070301                 20370201       20070201
      17059663                  20070201                  20070401                 20370301       20070301
      17059664                  20070130                  20070301                 20370201       20070301
      17059666                  20070202                  20070401                 20370301       20070301
      17059667                  20070124                  20070301                 20370201       20070201
      17059668                  20070126                  20070301                 20370201       20070201
      17059669                  20070201                  20070401                 20370301       20070301
      17059671                  20070220                  20070401                 20370301       20070301
      17059672                  20070126                  20070301                 20370201       20070201
      17059674                  20070216                  20070401                 20370301       20070301
      17059676                  20070131                  20070301                 20370201       20070201
      17059678                  20070125                  20070301                 20370201       20070201
      17059679                  20070131                  20070301                 20370201       20070201
      17059680                  20070131                  20070301                 20370201       20070201
      17059681                  20070215                  20070401                 20370301       20070301
      17059683                  20070131                  20070301                 20370201       20070201
      17059684                  20070131                  20070301                 20370201       20070201
      17059685                  20070131                  20070301                 20370201       20070201
      17059687                  20070126                  20070301                 20370201       20070201
      17059688                  20070131                  20070301                 20370201       20070201
      17059689                  20070220                  20070401                 20370301       20070301
      17059690                  20070220                  20070401                 20370301       20070301
      17059691                  20070125                  20070301                 20370201       20070301
      16968281                  20061221                  20070201                 20370101       20070201
      16968284                  20061208                  20070201                 20370101       20070201
      16968287                  20061214                  20070201                 20370101       20070201
      16968288                  20061215                  20070201                 20370101       20070201
      16968290                  20061222                  20070201                 20370101       20070301
      16968293                  20061213                  20070201                 20370101       20070201
      16968304                  20061215                  20070201                 20370101       20070301
      16968306                  20061222                  20070201                 20370101       20070201
      16968318                  20061220                  20070201                 20370101       20070201
      16973872                  20061221                  20070201                 20370101       20070301
      16973892                  20061219                  20070201                 20370101       20070301
      16973895                  20061226                  20070201                 20370101       20070201
      16973911                  20061222                  20070201                 20370101       20070301
      16973932                  20061227                  20070201                 20370101       20070201
      16973941                  20061228                  20070201                 20370101       20070201
      17009018                  20070112                  20070301                 20370201       20070301
      17047999                  20070117                  20070301                 20370201       20070301
      17043988                  20070205                  20070401                 20370301       20070301
      17042454                  20070201                  20070401                 20370301       20070301
      16840609                  20060810                  20061001                 20360901       20070301
      16840610                  20060811                  20061001                 20360901       20070201
      16840611                  20060803                  20061001                 20360901       20070201
      16840612                  20060818                  20061001                 20360901       20070201
      16840613                  20060822                  20061001                 20360901       20070301
      16840615                  20061025                  20061201                 20361101       20070201
      16840616                  20060823                  20061001                 20360901       20070301
      16840617                  20060822                  20061001                 20360901       20070201
      16840618                  20060831                  20061001                 20360901       20070201
      16840619                  20060725                  20060901                 20360801       20070201
      16840620                  20060804                  20061001                 20360901       20070201
      16840621                  20060926                  20061101                 20361001       20070201
      16840622                  20061002                  20061201                 20361101       20070201
      16840623                  20061031                  20061201                 20361101       20070201
      16840624                  20061027                  20061201                 20361101       20070201
      16840625                  20061021                  20061201                 20361101       20070201
      16840626                  20061116                  20070101                 20361201       20070301
      16840627                  20061108                  20070101                 20361201       20070201
      16840605                  20060830                  20061001                 20360901       20070201
      16840606                  20060724                  20060901                 20360801       20070201
      16840607                  20060814                  20061001                 20360901       20070301
      16840608                  20060809                  20061001                 20360901       20070301
      16840570                  20060825                  20061001                 20360901       20070301
      16840571                  20060908                  20061101                 20361001       20070201
      16840572                  20060817                  20061001                 20360901       20070201
      16840573                  20061004                  20061201                 20361101       20070301
      16840574                  20060830                  20061001                 20360901       20070301
      16840575                  20060913                  20061101                 20361001       20070301
      16840577                  20060929                  20061101                 20361001       20070201
      16840578                  20060925                  20061101                 20361001       20070301
      16840579                  20060913                  20061101                 20361001       20070201
      16840580                  20061004                  20061201                 20361101       20070201
      16840581                  20060908                  20061101                 20361001       20070201
      16840582                  20061108                  20070101                 20361201       20070301
      16840583                  20061019                  20061201                 20361101       20070301
      16840584                  20061006                  20061201                 20361101       20070201
      16840585                  20061114                  20070101                 20361201       20070201
      16840586                  20061110                  20070101                 20361201       20070201
      16840587                  20060418                  20060601                 20360501       20070301
      16840589                  20051117                  20060101                 20351201       20070301
      16840590                  20060217                  20060401                 20360301       20070201
      16840591                  20060223                  20060401                 20360301       20070301
      16840592                  20060322                  20060501                 20360401       20070201
      16840593                  20060327                  20060501                 20360401       20070201
      16840594                  20060405                  20060601                 20360501       20070201
      16840595                  20060419                  20060601                 20360501       20070201
      16840596                  20060501                  20060701                 20360601       20070301
      16840597                  20060524                  20060701                 20360601       20070201
      16840598                  20060531                  20060801                 20360701       20070301
      16840599                  20060609                  20060801                 20360701       20070301
      16840601                  20060623                  20060801                 20360701       20070201
      16840602                  20060628                  20060801                 20360701       20070301
      16840603                  20060619                  20060801                 20360701       20070201
      16840604                  20060425                  20060601                 20360501       20070201
      16840552                  20060810                  20061001                 20360901       20070301
      16840553                  20060807                  20061001                 20360901       20070201
      16840555                  20060725                  20060901                 20360801       20070201
      16840556                  20061019                  20061201                 20361101       20070201
      16840558                  20060804                  20060901                 20360801       20070201
      16840559                  20060809                  20061001                 20360901       20070401
      16840561                  20060922                  20061101                 20361001       20070201
      16840562                  20060821                  20061001                 20360901       20070201
      16840563                  20060824                  20061001                 20360901       20070201
      16840564                  20060818                  20061001                 20360901       20070201
      16840565                  20060830                  20061001                 20360901       20070301
      16840566                  20060830                  20061001                 20360901       20070301
      16840567                  20060825                  20061001                 20360901       20070301
      16840568                  20061107                  20070101                 20361201       20070201
      16840569                  20061002                  20061201                 20361101       20070301
      16840539                  20060816                  20061001                 20360901       20070301
      16840540                  20050919                  20051101                 20351001       20070201
      16840541                  20060626                  20060801                 20360701       20070201
      16840545                  20060825                  20061001                 20360901       20070301
      16840546                  20060613                  20060701                 20360601       20070201
      16840547                  20060614                  20060801                 20360701       20070201
      16840548                  20060818                  20061001                 20360901       20070301
      16840549                  20060804                  20061001                 20360901       20070201
      16840550                  20060630                  20060801                 20360701       20070301
      16840551                  20061127                  20070101                 20361201       20070201
      16729827                  20070118                  20070301                 20370201       20070201
      16729860                  20061116                  20070101                 20361201       20070301
      16729898                  20061120                  20070101                 20361201       20070201
      16729928                  20061130                  20070201                 20370101       20070301
      16731549                  20061101                  20070101                 20361201       20070201
      16731599                  20061128                  20070101                 20361201       20070201
      16731607                  20061122                  20070101                 20361201       20070201
      16731613                  20070116                  20070301                 20370201       20070201
      16729682                  20061121                  20070101                 20361201       20070201
      16729690                  20061115                  20070101                 20361201       20070201
      16728799                  20061117                  20070101                 20361201       20070201
      16728813                  20061114                  20070101                 20361201       20070301
      16728816                  20061205                  20070201                 20370101       20070301
      16728829                  20061120                  20070101                 20361201       20070301
      16728889                  20061108                  20070101                 20361201       20070201
      16728895                  20061122                  20070101                 20361201       20070301
      16729409                  20061229                  20070201                 20370101       20070201
      16729427                  20061113                  20070101                 20361201       20070301
      16729584                  20061211                  20070201                 20370101       20070301
      16729592                  20061214                  20070201                 20370101       20070301
      16648128                  20061128                  20070101                 20361201       20070301
      16723950                  20061229                  20070201                 20370101       20070201
      16728284                  20060908                  20061101                 20361001       20070201
      16728301                  20061109                  20070101                 20361201       20070201
      16728339                  20060101                  20070101                 20361201       20070201
      16728442                  20061120                  20070101                 20361201       20070201
      16728444                  20060825                  20061001                 20360901       20070201
      16728661                  20060922                  20061101                 20361001       20070201
      16728755                  20061114                  20070101                 20361201       20070201
      16723388                  20061027                  20061201                 20361101       20070201
      16723398                  20061110                  20070101                 20361201       20070201
      16723427                  20061214                  20070201                 20370101       20070201
      16723506                  20061130                  20070101                 20361201       20070201
      16723648                  20061108                  20070101                 20361201       20070201
      16723662                  20061109                  20070101                 20361201       20070201
      16723665                  20061122                  20070101                 20361201       20070201
      16723708                  20061121                  20070101                 20361201       20070301
      16723715                  20061113                  20070101                 20361201       20070301
      16723784                  20061211                  20070201                 20370101       20070201
      16721862                  20061113                  20070101                 20361201       20070201
      16721930                  20061129                  20070101                 20361201       20070201
      16722145                  20061103                  20070101                 20361201       20070201
      16722210                  20070112                  20070301                 20370201       20070201
      16722231                  20061109                  20070101                 20361201       20070301
      16722263                  20061121                  20070101                 20361201       20070201
      16722286                  20061228                  20070201                 20370101       20070201
      16722289                  20061109                  20070101                 20361201       20070201
      16723125                  20061031                  20061201                 20361101       20070201
      16723150                  20061102                  20070101                 20361201       20070201
      16723155                  20061205                  20070201                 20370101       20070201
      16723333                  20060727                  20060901                 20360801       20070201
      16723340                  20060731                  20061001                 20360901       20070201
      16718876                  20061221                  20070201                 20370101       20070301
      16718974                  20061121                  20070101                 20361201       20070201
      16719000                  20061129                  20070101                 20361201       20070201
      16719103                  20061121                  20070101                 20361201       20070201
      16721812                  20060909                  20061101                 20361001       20070201
      16718492                  20061107                  20070101                 20361201       20070301
      16718507                  20061102                  20070101                 20361201       20070201
      16718521                  20061114                  20070101                 20361201       20070201
      16718524                  20061115                  20070101                 20361201       20070201
      16718555                  20061101                  20070101                 20361201       20070201
      16717773                  20061106                  20070101                 20361201       20070201
      16717774                  20061107                  20070101                 20361201       20070201
      16717168                  20061107                  20070101                 20361201       20070301
      16717175                  20061107                  20070101                 20361201       20070301
      16717186                  20061106                  20070101                 20361201       20070301
      16717189                  20061207                  20070201                 20370101       20070201
      16717244                  20061002                  20061201                 20361101       20070201
      16717393                  20061110                  20070101                 20361201       20070201
      16717429                  20061122                  20070101                 20361201       20070301
      16717434                  20061107                  20070101                 20361201       20070201
      16717491                  20061025                  20070101                 20361201       20070201
      16717614                  20061214                  20070201                 20370101       20070201
      16634137                  20061024                  20061201                 20361101       20070201
      16595958                  20061120                  20070101                 20361201       20070201
      16356318                  20060406                  20060601                 20360501       20070201
      16357598                  20060530                  20060701                 20360601       20070201
      16357499                  20060419                  20060601                 20360501       20070201
      16356818                  20060420                  20060601                 20360501       20070201
      16356540                  20060125                  20060301                 20360201       20070201
      16781138                  20061218                  20070201                 20370101       20070201
      16781163                  20061208                  20070201                 20370101       20070201
      16781182                  20060831                  20061001                 20360901       20070201
      16781194                  20061115                  20070101                 20361201       20070201
      16780720                  20061214                  20070201                 20370101       20070201
      16780775                  20061113                  20070101                 20361201       20070301
      16780784                  20061017                  20061201                 20361101       20070301
      16780796                  20061102                  20061201                 20361101       20070201
      16697197                  20061109                  20070101                 20361201       20070201
      16780917                  20061107                  20070101                 20361201       20070201
      16780930                  20061130                  20070101                 20361201       20070201
      16780962                  20061127                  20070101                 20361201       20070201
      16781002                  20061207                  20070201                 20370101       20070301
      16781008                  20061129                  20070101                 20361201       20070301
      16781030                  20061026                  20061201                 20361101       20070201
      16781054                  20061201                  20070101                 20361201       20070201
      16781070                  20061122                  20070101                 20361201       20070201
      16779023                  20061127                  20070101                 20361201       20070201
      16778907                  20061205                  20070201                 20370101       20070201
      16695709                  20061120                  20070101                 20361201       20070201
      16778836                  20061214                  20070201                 20370101       20070201
      16778844                  20061026                  20061201                 20361101       20070201
      16778859                  20061026                  20061201                 20361101       20070301
      16778874                  20061026                  20061201                 20361101       20070301
      16778540                  20061130                  20070101                 20361201       20070201
      16778566                  20061208                  20070201                 20370101       20070201
      16778578                  20061030                  20061201                 20361101       20070201
      16778650                  20061226                  20070201                 20370101       20070201
      16778678                  20061130                  20070101                 20361201       20070201
      16778689                  20061120                  20070101                 20361201       20070201
      16695808                  20061208                  20070201                 20370101       20070201
      16778773                  20061130                  20070101                 20361201       20070201
      16778778                  20061109                  20070101                 20361201       20070201
      16778797                  20061201                  20070201                 20370101       20070201
      16778803                  20061121                  20070101                 20361201       20070201
      16778372                  20061206                  20070201                 20370101       20070201
      16778462                  20061121                  20070101                 20361201       20070201
      16778530                  20061030                  20070101                 20361201       20070301
      16685661                  20061215                  20070201                 20370101       20070201
      16692008                  20061030                  20061201                 20361101       20070201
      16683839                  20061110                  20070101                 20361201       20070301
      16683844                  20061031                  20061201                 20361101       20070201
      16685628                  20061031                  20061201                 20361101       20070201
      16685461                  20061026                  20061201                 20361101       20070201
      16681040                  20061108                  20070101                 20361201       20070201
      16681063                  20061031                  20061201                 20361101       20070201
      16777148                  20061208                  20070201                 20370101       20070301
      16777167                  20061207                  20070201                 20370101       20070201
      16778238                  20061120                  20070101                 20361201       20070201
      16778336                  20061128                  20070101                 20361201       20070201
      16778347                  20060829                  20061001                 20360901       20070201
      16676430                  20061030                  20061201                 20361101       20070201
      16679068                  20061218                  20070201                 20370101       20070201
      16776876                  20060906                  20061101                 20361001       20070301
      16776910                  20061201                  20070201                 20370101       20070301
      16776975                  20061122                  20070101                 20361201       20070301
      16777020                  20061201                  20070101                 20361201       20070301
      16776586                  20060926                  20061101                 20361001       20070201
      16776637                  20061212                  20070201                 20370101       20070201
      16776645                  20061128                  20070101                 20361201       20070201
      16776740                  20061204                  20070201                 20370101       20070201
      16776747                  20061220                  20070201                 20370101       20070301
      16776770                  20061102                  20070101                 20361201       20070201
      16776534                  20061026                  20061201                 20361101       20070201
      16775370                  20061025                  20061201                 20361101       20070201
      16775382                  20061110                  20070101                 20361201       20070201
      16775386                  20060926                  20061101                 20361001       20070201
      16775394                  20061205                  20070201                 20370101       20070201
      16775490                  20060825                  20061001                 20360901       20070301
      16775527                  20061201                  20070201                 20370101       20070301
      16775534                  20061031                  20061201                 20361101       20070201
      16775539                  20061207                  20070201                 20370101       20070301
      16775058                  20061025                  20061201                 20361101       20070301
      16775082                  20061121                  20070101                 20361201       20070201
      16775089                  20061108                  20070101                 20361201       20070201
      16775100                  20061012                  20061201                 20361101       20070201
      16775111                  20061027                  20061201                 20361101       20070201
      16775119                  20061030                  20061201                 20361101       20070201
      16775127                  20061030                  20061201                 20361101       20070201
      16775128                  20061204                  20070101                 20361201       20070201
      16775134                  20061030                  20061201                 20361101       20070201
      16775151                  20061027                  20061201                 20361101       20070201
      16775159                  20061020                  20061201                 20361101       20070201
      16770907                  20061107                  20070101                 20361201       20070201
      16770936                  20061019                  20061201                 20361101       20070201
      16770956                  20061208                  20070201                 20370101       20070201
      16770997                  20061212                  20070201                 20370101       20070301
      16771028                  20060412                  20060601                 20360501       20070301
      16771063                  20061228                  20070201                 20370101       20070201
      16771153                  20061107                  20070101                 20361201       20070301
      16771156                  20061218                  20070201                 20370101       20070201
      16771174                  20061115                  20070101                 20361201       20070301
      16771179                  20061130                  20070101                 20361201       20070201
      16771189                  20061127                  20070101                 20361201       20070201
      16771235                  20061213                  20070201                 20370101       20070301
      16768393                  20061109                  20070101                 20361201       20070201
      16768398                  20061107                  20070101                 20361201       20070201
      16768492                  20061121                  20070101                 20361201       20070201
      16770522                  20061110                  20070101                 20361201       20070201
      16770735                  20061205                  20070201                 20370101       20070201
      16770814                  20061122                  20070101                 20361201       20070301
      16770818                  20061116                  20070101                 20361201       20070201
      16770840                  20061020                  20061201                 20361101       20070201
      16770852                  20061212                  20070201                 20370101       20070201
      16770858                  20061206                  20070201                 20370101       20070201
      16770865                  20061018                  20070101                 20361201       20070301
      16768180                  20060929                  20061101                 20361001       20070301
      16768195                  20061208                  20070201                 20370101       20070201
      16768243                  20061127                  20070101                 20361201       20070201
      16768270                  20061215                  20070201                 20370101       20070201
      16768376                  20061222                  20070201                 20370101       20070201
      16768013                  20061114                  20070101                 20361201       20070201
      16768021                  20061023                  20061201                 20361101       20070301
      16765091                  20061117                  20070101                 20361201       20070201
      16765139                  20061122                  20070101                 20361201       20070201
      16765156                  20061110                  20070101                 20361201       20070301
      16765264                  20061127                  20070201                 20370101       20070201
      16765273                  20060929                  20061101                 20361001       20070201
      16765301                  20061018                  20061201                 20361101       20070201
      16765424                  20061220                  20070201                 20370101       20070201
      16765534                  20061024                  20061201                 20361101       20070201
      16765563                  20061218                  20070201                 20370101       20070201
      16765587                  20061204                  20070201                 20370101       20070201
      16765601                  20061106                  20070101                 20361201       20070201
      16768028                  20061012                  20061201                 20361101       20070201
      16768076                  20060522                  20060701                 20360601       20070201
      16767840                  20061114                  20070101                 20361201       20070201
      16767865                  20061222                  20070201                 20370101       20070201
      16767880                  20061213                  20070201                 20370101       20070201
      16767957                  20061122                  20070101                 20361201       20070201
      16767959                  20061130                  20070201                 20370101       20070201
      16731872                  20061205                  20070201                 20370101       20070201
      16731883                  20061013                  20061201                 20361101       20070201
      16731940                  20061101                  20061201                 20361101       20070201
      16731958                  20061101                  20061201                 20361101       20070201
      16731986                  20061102                  20061201                 20361101       20070201
      16731990                  20061106                  20070101                 20361201       20070201
      17014528                  20070213                  20070401                 20370301       20070301
      16835645                  20061120                  20070101                 20361201       20070201
      16844662                  20061221                  20070201                 20370101       20070201
      16844665                  20070108                  20070301                 20370201       20070201
      16844675                  20061229                  20070201                 20370101       20070201
      16844698                  20070118                  20070301                 20370201       20070301
      16844711                  20061227                  20070201                 20370101       20070201
      17048003                  20070126                  20070301                 20370201       20070301
      16844579                  20061219                  20070201                 20370101       20070201
      16844563                  20061219                  20070201                 20370101       20070301
      16844568                  20061227                  20070201                 20370101       20070201
      16844569                  20061226                  20070201                 20370101       20070201
      16844557                  20061218                  20070201                 20370101       20070201
      16844470                  20061212                  20070201                 20370101       20070301
      16844489                  20061222                  20070201                 20370101       20070201
      17033418                  20070126                  20070301                 20370201       20070201
      17033425                  20070111                  20070301                 20370201       20070201
      17033432                  20070125                  20070301                 20370201       20070201
      17033433                  20070126                  20070301                 20370201       20070201
      17033437                  20070118                  20070301                 20370201       20070301
      17033444                  20070124                  20070301                 20370201       20070201
      16844431                  20061228                  20070201                 20370101       20070201
      17014754                  20070124                  20070301                 20370201       20070201
      17014755                  20070122                  20070301                 20370201       20070301
      17014757                  20070117                  20070301                 20370201       20070201
      17014786                  20070118                  20070301                 20370201       20070301
      17014844                  20070112                  20070301                 20370201       20070201
      16985178                  20061215                  20070201                 20370101       20070301
      16985181                  20061220                  20070201                 20370101       20070201
      16985188                  20070102                  20070301                 20370201       20070301
      16991427                  20061222                  20070201                 20370101       20070201
      16991428                  20070105                  20070201                 20370101       20070201
      16991429                  20070102                  20070201                 20370101       20070201
      16991611                  20070102                  20070301                 20370201       20070301
      16991612                  20070103                  20070201                 20370101       20070201
      16991614                  20070102                  20070201                 20370101       20070201
      16991617                  20070105                  20070301                 20370201       20070201
      16991619                  20070110                  20070301                 20370201       20070201
      16991641                  20070103                  20070201                 20370101       20070201
      16991643                  20070109                  20070301                 20370201       20070201
      16991648                  20061229                  20070201                 20370101       20070201
      16991673                  20070105                  20070301                 20370201       20070201
      16991682                  20070105                  20070301                 20370201       20070201
      16991686                  20061219                  20070201                 20370101       20070201
      16991802                  20070105                  20070301                 20370201       20070301
      16991807                  20061220                  20070201                 20370101       20070301
      16991810                  20070102                  20070301                 20370201       20070201
      16991820                  20070104                  20070301                 20370201       20070201
      16995073                  20061227                  20070301                 20370201       20070201
      17001959                  20070109                  20070301                 20370201       20070201
      17001964                  20070111                  20070301                 20370201       20070301
      17001968                  20070110                  20070301                 20370201       20070201
      17001972                  20070111                  20070301                 20370201       20070301
      17001974                  20070102                  20070301                 20370201       20070201
      17001991                  20070112                  20070301                 20370201       20070201
      17009011                  20061103                  20070101                 20361201       20070201
      17009016                  20070115                  20070301                 20370201       20070201
      17009022                  20070104                  20070301                 20370201       20070301
      17009025                  20070103                  20070301                 20370201       20070201
      17009029                  20070110                  20070301                 20370201       20070201
      17009034                  20070112                  20070301                 20370201       20070201
      17009037                  20070110                  20070301                 20370201       20070201
      17009040                  20070111                  20070301                 20370201       20070201
      17009043                  20070110                  20070301                 20370201       20070301
      17009053                  20070112                  20070301                 20370201       20070201
      17009059                  20070115                  20070301                 20370201       20070201
      17009062                  20070113                  20070301                 20370201       20070201
      17013640                  20061122                  20070101                 20361201       20070201
      17013661                  20070119                  20070301                 20370201       20070301
      17013666                  20070115                  20070301                 20370201       20070201
      17013673                  20070108                  20070301                 20370201       20070201
      17013676                  20061222                  20070201                 20370101       20070201
      17013682                  20061101                  20070101                 20361201       20070301
      17013686                  20070110                  20070301                 20370201       20070201
      17013689                  20070117                  20070301                 20370201       20070201
      17013690                  20070116                  20070301                 20370201       20070201
      16835741                  20061129                  20070101                 20361201       20070201
      16835754                  20061110                  20070101                 20361201       20070301
      16835765                  20061201                  20070101                 20361201       20070201
      16835771                  20061127                  20070101                 20361201       20070401
      16835775                  20061201                  20070101                 20361201       20070201
      16838662                  20061121                  20070101                 20361201       20070301
      16838665                  20061130                  20070201                 20370101       20070201
      16838727                  20061204                  20070201                 20370101       20070301
      16838731                  20061130                  20070101                 20361201       20070201
      16838799                  20061205                  20070201                 20370101       20070201
      16838832                  20061205                  20070101                 20361201       20070201
      16838839                  20061204                  20070201                 20370101       20070201
      16838845                  20061204                  20070101                 20361201       20070301
      16839842                  20061201                  20070201                 20370101       20070201
      16844439                  20061129                  20070101                 20361201       20070201
      16844452                  20061205                  20070201                 20370101       20070301
      16844461                  20061204                  20070201                 20370101       20070201
      16844498                  20061122                  20070101                 20361201       20070201
      16845631                  20061211                  20070201                 20370101       20070201
      16845821                  20061208                  20070201                 20370101       20070201
      16845873                  20061204                  20070201                 20370101       20070201
      16845887                  20061204                  20070101                 20361201       20070201
      16847508                  20061129                  20070101                 20361201       20070201
      16847808                  20061204                  20070201                 20370101       20070301
      16851117                  20061215                  20070201                 20370101       20070201
      16851144                  20061211                  20070201                 20370101       20070201
      16851150                  20061207                  20070201                 20370101       20070201
      16851156                  20061205                  20070201                 20370101       20070201
      16851183                  20061206                  20070201                 20370101       20070201
      16853086                  20061215                  20070201                 20370101       20070201
      16853094                  20061201                  20070201                 20370101       20070301
      16859099                  20061130                  20070101                 20361201       20070201
      16859107                  20061207                  20070101                 20361201       20070201
      16859118                  20061204                  20070201                 20370101       20070301
      16859119                  20061206                  20070201                 20370101       20070201
      16859123                  20061212                  20070201                 20370101       20070301
      16859127                  20061201                  20070201                 20370101       20070301
      16859128                  20061207                  20070201                 20370101       20070301
      16859129                  20061208                  20070201                 20370101       20070201
      16859130                  20061214                  20070201                 20370101       20070201
      16859137                  20061208                  20070201                 20370101       20070201
      16859142                  20061211                  20070201                 20370101       20070201
      16859144                  20061213                  20070201                 20370101       20070201
      16859147                  20061129                  20070101                 20361201       20070301
      16859173                  20061212                  20070201                 20370101       20070201
      16859176                  20061205                  20070201                 20370101       20070201
      16859180                  20061207                  20070201                 20370101       20070201
      16859182                  20061212                  20070201                 20370101       20070201
      16859190                  20061213                  20070201                 20370101       20070201
      16859201                  20061201                  20070201                 20370101       20070201
      16859203                  20061218                  20070201                 20370101       20070201
      16859204                  20061212                  20070201                 20370101       20070301
      16859207                  20061215                  20070201                 20370101       20070201
      16859214                  20061207                  20070201                 20370101       20070201
      16859220                  20061208                  20070201                 20370101       20070201
      16859232                  20061220                  20070201                 20370101       20070201
      16859233                  20061130                  20070101                 20361201       20070201
      16859257                  20061213                  20070201                 20370101       20070201
      16859260                  20061207                  20070201                 20370101       20070201
      16859264                  20061214                  20070201                 20370101       20070201
      16859270                  20061213                  20070201                 20370101       20070201
      16859271                  20061205                  20070201                 20370101       20070201
      16859276                  20061213                  20070201                 20370101       20070201
      16859280                  20061213                  20070201                 20370101       20070201
      16859281                  20061201                  20070201                 20370101       20070201
      16859298                  20061213                  20070201                 20370101       20070201
      16859323                  20061220                  20070201                 20370101       20070201
      16963077                  20061227                  20070201                 20370101       20070201
      16968226                  20060921                  20061101                 20361001       20070201
      16968228                  20060918                  20061101                 20361001       20070201
      16968232                  20061130                  20070101                 20361201       20070201
      16968245                  20061214                  20070201                 20370101       20070201
      16968248                  20061103                  20070101                 20361201       20070201
      16968257                  20061208                  20070201                 20370101       20070201
      16968261                  20061215                  20070201                 20370101       20070201
      16968262                  20061219                  20070201                 20370101       20070201
      16968263                  20061213                  20070201                 20370101       20070201
      16968266                  20061221                  20070201                 20370101       20070301
      16968276                  20061207                  20070201                 20370101       20070201
      16968277                  20061212                  20070201                 20370101       20070201
      16968278                  20061213                  20070201                 20370101       20070201
      16968280                  20061205                  20070201                 20370101       20070201
      16844370                  20061116                  20070101                 20361201       20070201
      16824225                  20061127                  20070101                 20361201       20070201
      16824230                  20061128                  20070101                 20361201       20070301
      16824234                  20061130                  20070101                 20361201       20070301
      16835518                  20061106                  20070101                 20361201       20070201
      16835527                  20061124                  20070101                 20361201       20070201
      16835535                  20061116                  20070101                 20361201       20070201
      16835539                  20061204                  20070201                 20370101       20070201
      16835550                  20061101                  20061201                 20361101       20070201
      16835569                  20061128                  20070201                 20370101       20070201
      16835572                  20061127                  20070101                 20361201       20070201
      16835576                  20061124                  20070101                 20361201       20070201
      16835589                  20061129                  20070201                 20370101       20070201
      16835643                  20061121                  20070101                 20361201       20070201
      16823852                  20061102                  20061201                 20361101       20070201
      16823855                  20061122                  20070101                 20361201       20070201
      16823914                  20061120                  20070101                 20361201       20070301
      16823923                  20061121                  20070101                 20361201       20070201
      16823925                  20061129                  20070101                 20361201       20070201
      16823929                  20061117                  20070101                 20361201       20070201
      16823968                  20061127                  20070101                 20361201       20070201
      16823972                  20061130                  20070101                 20361201       20070201
      16823989                  20061129                  20070101                 20361201       20070201
      16824098                  20061103                  20070101                 20361201       20070301
      16824119                  20061124                  20070101                 20361201       20070201
      16824135                  20061127                  20070101                 20361201       20070201
      16824178                  20061128                  20070101                 20361201       20070201
      16824199                  20061122                  20070101                 20361201       20070301
      16824216                  20061121                  20070101                 20361201       20070201
      16809251                  20061116                  20070101                 20361201       20070301
      16809343                  20061122                  20070101                 20361201       20070301
      16819122                  20061108                  20070101                 20361201       20070201
      16798334                  20061110                  20070101                 20361201       20070301
      16803425                  20061116                  20070101                 20361201       20070301
      16803910                  20061117                  20070101                 20361201       20070201
      16973951                  20061221                  20070201                 20370101       20070201
      16973961                  20061130                  20070201                 20370101       20070201
      16973969                  20061228                  20070201                 20370101       20070201
      16973981                  20061208                  20070201                 20370101       20070301
      16973985                  20061219                  20070201                 20370101       20070201
      16973992                  20061220                  20070201                 20370101       20070201
      16974018                  20061222                  20070201                 20370101       20070301
      16974092                  20061220                  20070201                 20370101       20070301
      16974122                  20061218                  20070201                 20370101       20070201
      16974252                  20061228                  20070201                 20370101       20070201
      16974293                  20061215                  20070201                 20370101       20070201
      16974300                  20061216                  20070201                 20370101       20070201
      16974381                  20061212                  20070201                 20370101       20070201
      16974398                  20061227                  20070201                 20370101       20070201
      16978708                  20061221                  20070201                 20370101       20070201
      16978713                  20061221                  20070201                 20370101       20070201
      16978718                  20061221                  20070201                 20370101       20070201
      16978720                  20061222                  20070201                 20370101       20070201
      16978723                  20061227                  20070201                 20370101       20070201
      16978724                  20061222                  20070201                 20370101       20070301
      16980590                  20061219                  20070201                 20370101       20070201
      16980593                  20061219                  20070201                 20370101       20070201
      16980623                  20061227                  20070201                 20370101       20070201
      16980642                  20070104                  20070301                 20370201       20070301
      16980645                  20060622                  20060801                 20360701       20070201
      16982808                  20061215                  20070201                 20370101       20070201
      16982832                  20061214                  20070201                 20370101       20070201
      16982941                  20061108                  20070101                 20361201       20070201
      16983110                  20061229                  20070201                 20370101       20070201
      16983113                  20061221                  20070201                 20370101       20070201
      16984990                  20061220                  20070201                 20370101       20070201
      16984991                  20061227                  20070301                 20370201       20070201
      16844319                  20061229                  20070201                 20370101       20070201
      16844326                  20061219                  20070201                 20370101       20070201
      16844329                  20061219                  20070201                 20370101       20070301
      16844343                  20061116                  20070101                 20361201       20070201
      16780802                  20061102                  20070101                 20361201       20070201
      16780818                  20061101                  20061201                 20361101       20070201
      16844312                  20061218                  20070201                 20370101       20070201
      16840325                  20061227                  20070201                 20370101       20070201
      16840330                  20070126                  20070301                 20370201       20070201
      16840333                  20061221                  20070201                 20370101       20070301
      16844286                  20061218                  20070201                 20370101       20070201
      16840284                  20061208                  20070201                 20370101       20070201
      16840304                  20070117                  20070301                 20370201       20070201
      16840312                  20061229                  20070201                 20370101       20070201
      16840313                  20061221                  20070201                 20370101       20070301
      16840317                  20061229                  20070201                 20370101       20070201
      16840260                  20061208                  20070201                 20370101       20070201
      16840262                  20061222                  20070201                 20370101       20070201
      16840215                  20070118                  20070301                 20370201       20070201
      16840197                  20061229                  20070201                 20370101       20070301
      16840159                  20061214                  20070201                 20370101       20070201
      17015945                  20070112                  20070301                 20370201       20070201
      17015946                  20070123                  20070301                 20370201       20070201
      17015947                  20070117                  20070301                 20370201       20070201
      17015948                  20070111                  20070301                 20370201       20070201
      16964634                  20061227                  20070201                 20370101       20070301
      16964636                  20061221                  20070201                 20370101       20070301
      16964913                  20061220                  20070201                 20370101       20070201
      16964914                  20061221                  20070201                 20370101       20070201
      16964915                  20061221                  20070201                 20370101       20070201
      16964916                  20061226                  20070201                 20370101       20070201
      16964920                  20061222                  20070201                 20370101       20070301
      16964923                  20061227                  20070201                 20370101       20070201
      16964926                  20061228                  20070201                 20370101       20070201
      16964927                  20061218                  20070201                 20370101       20070201
      16964930                  20070102                  20070301                 20370201       20070201
      16964932                  20061215                  20070201                 20370101       20070201
      16964933                  20070102                  20070301                 20370201       20070301
      16964935                  20061222                  20070201                 20370101       20070201
      16964937                  20061229                  20070301                 20370201       20070201
      16964938                  20061228                  20070201                 20370101       20070201
      16964939                  20061229                  20070201                 20370101       20070201
      16964941                  20061228                  20070201                 20370101       20070201
      16964942                  20061222                  20070201                 20370101       20070201
      16964943                  20070104                  20070301                 20370201       20070201
      16964945                  20061226                  20070201                 20370101       20070201
      16964946                  20070104                  20070301                 20370201       20070201
      16964948                  20061229                  20070201                 20370101       20070201
      16964950                  20061229                  20070201                 20370101       20070201
      16964951                  20061229                  20070201                 20370101       20070201
      16964952                  20061229                  20070201                 20370101       20070201
      17015949                  20070103                  20070301                 20370201       20070201
      17015950                  20070113                  20070301                 20370201       20070201
      17015953                  20070108                  20070301                 20370201       20070201
      17015955                  20070110                  20070301                 20370201       20070201
      17015956                  20070129                  20070301                 20370201       20070201
      17015957                  20070105                  20070301                 20370201       20070201
      17015958                  20070111                  20070301                 20370201       20070201
      17015960                  20070113                  20070301                 20370201       20070201
      17015962                  20070112                  20070301                 20370201       20070201
      17015963                  20070118                  20070301                 20370201       20070201
      17015966                  20070112                  20070301                 20370201       20070201
      17015967                  20070122                  20070301                 20370201       20070201
      17015969                  20070118                  20070301                 20370201       20070201
      17015971                  20070115                  20070301                 20370201       20070201
      17015974                  20070110                  20070301                 20370201       20070301
      17015975                  20070108                  20070301                 20370201       20070201
      17015977                  20070111                  20070301                 20370201       20070201
      17015978                  20070117                  20070301                 20370201       20070201
      17015979                  20070105                  20070301                 20370201       20070201
      17015981                  20070111                  20070301                 20370201       20070201
      17015982                  20070123                  20070301                 20370201       20070201
      17015983                  20070112                  20070301                 20370201       20070201
      17015987                  20070123                  20070301                 20370201       20070201
      17015991                  20070123                  20070301                 20370201       20070201
      16770460                  20061220                  20070201                 20370101       20070201
      16839343                  20061130                  20070101                 20361201       20070201
      16356776                  20060511                  20060701                 20360601       20070201
      16357121                  20060512                  20060701                 20360601       20070301
      16357589                  20060518                  20060701                 20360601       20070301
      16650771                  20061214                  20070201                 20370101       20070201
      16840059                  20061117                  20070101                 20361201       20070201
      16840063                  20061120                  20070101                 20361201       20070201
      16840089                  20061219                  20070201                 20370101       20070201
      16840099                  20061016                  20061201                 20361101       20070301
      16840100                  20061227                  20070201                 20370101       20070201
      16840105                  20061226                  20070201                 20370101       20070201
      16840108                  20061228                  20070201                 20370101       20070201
      16839981                  20061215                  20070201                 20370101       20070201
      16840036                  20061222                  20070201                 20370101       20070201
      16840052                  20061109                  20070101                 20361201       20070201
      16839967                  20061222                  20070201                 20370101       20070201
      16839977                  20070119                  20070301                 20370201       20070201
      16839917                  20070129                  20070301                 20370201       20070201
      16839921                  20061219                  20070201                 20370101       20070301
      16839922                  20061227                  20070201                 20370101       20070201
      16839728                  20070103                  20070301                 20370201       20070301
      16839749                  20061020                  20061201                 20361101       20070201
      16839805                  20061212                  20070201                 20370101       20070301
      16839813                  20061214                  20070201                 20370101       20070201
      16839821                  20061213                  20070201                 20370101       20070301
      16839846                  20061227                  20070201                 20370101       20070201
      16839866                  20070105                  20070301                 20370201       20070201
      16839900                  20061213                  20070201                 20370101       20070301
      16839666                  20061208                  20070201                 20370101       20070201
      16839272                  20061228                  20070201                 20370101       20070201
      16839280                  20070104                  20070301                 20370201       20070301
      16839292                  20061222                  20070201                 20370101       20070201
      16839314                  20061212                  20070201                 20370101       20070201
      16670093                  20061031                  20061201                 20361101       20070301
      16666576                  20061025                  20061201                 20361101       20070201
      16666591                  20061023                  20061201                 20361101       20070201
      16670022                  20061027                  20061201                 20361101       20070201
      16663676                  20061115                  20070101                 20361201       20070301
      16658284                  20061026                  20061201                 20361101       20070201
      16851050                  20061130                  20070101                 20361201       20070301
      16851051                  20061205                  20070201                 20370101       20070201
      16851065                  20070105                  20070201                 20370101       20070301
      16851069                  20070102                  20070301                 20370201       20070301
      16851084                  20061220                  20070201                 20370101       20070201
      16851086                  20061222                  20070201                 20370101       20070201
      16851091                  20061228                  20070201                 20370101       20070201
      16851154                  20061229                  20070201                 20370101       20070201
      16851163                  20070103                  20070201                 20370101       20070201
      16849521                  20061222                  20070201                 20370101       20070201
      16849554                  20070109                  20070301                 20370201       20070201
      16849559                  20070105                  20070301                 20370201       20070201
      16849566                  20061227                  20070201                 20370101       20070301
      16851034                  20061206                  20070201                 20370101       20070201
      16851035                  20061206                  20070201                 20370101       20070201
      16851046                  20061207                  20070201                 20370101       20070301
      16851048                  20061214                  20070201                 20370101       20070301
      16851188                  20070105                  20070301                 20370201       20070201
      16851217                  20070108                  20070201                 20370101       20070201
      16851241                  20061109                  20070101                 20361201       20070201
      16851283                  20061229                  20070201                 20370101       20070201
      16851291                  20061228                  20070201                 20370101       20070201
      16851331                  20061128                  20070101                 20361201       20070301
      16851345                  20061228                  20070201                 20370101       20070301
      16851356                  20070102                  20070301                 20370201       20070201
      16851358                  20061227                  20070201                 20370101       20070201
      16851362                  20061229                  20070201                 20370101       20070201
      16851366                  20061228                  20070201                 20370101       20070201
      16851368                  20061228                  20070201                 20370101       20070201
      16851859                  20061016                  20061201                 20361101       20070201
      16851884                  20061227                  20070201                 20370101       20070301
      16851893                  20061226                  20070201                 20370101       20070301
      16851908                  20070110                  20070301                 20370201       20070201
      16851913                  20061222                  20070201                 20370101       20070201
      16851944                  20061127                  20070101                 20361201       20070201
      16851962                  20061227                  20070201                 20370101       20070201
      16851971                  20061226                  20070201                 20370101       20070301
      16851981                  20061205                  20070201                 20370101       20070301
      16851985                  20061222                  20070201                 20370101       20070201
      16771738                  20061130                  20070101                 20361201       20070301
      16771750                  20061212                  20070201                 20370101       20070201
      16771774                  20061120                  20070101                 20361201       20070201
      16771785                  20060821                  20061001                 20360901       20070201
      16771798                  20061117                  20070101                 20361201       20070201
      16771800                  20061204                  20070201                 20370101       20070301
      16771831                  20060929                  20061101                 20361001       20070201
      16771859                  20061121                  20070101                 20361201       20070201
      16771870                  20061117                  20070101                 20361201       20070201
      16771916                  20061208                  20070201                 20370101       20070201
      16771948                  20061127                  20070201                 20370101       20070201
      16771949                  20061017                  20061201                 20361101       20070201
      16771988                  20061115                  20070101                 20361201       20070201
      16772021                  20061212                  20070201                 20370101       20070201
      16772026                  20061115                  20070101                 20361201       20070201
      16772049                  20061128                  20070101                 20361201       20070201
      16772060                  20061219                  20070201                 20370101       20070201
      16772066                  20061116                  20070101                 20361201       20070201
      16772077                  20061208                  20070201                 20370101       20070201
      16772089                  20061124                  20070101                 20361201       20070301
      16772321                  20061211                  20070201                 20370101       20070301
      16772397                  20061212                  20070201                 20370101       20070201
      16772440                  20061120                  20070101                 20361201       20070201
      16772444                  20061218                  20070201                 20370101       20070201
      16772447                  20061130                  20070101                 20361201       20070201
      16772516                  20061201                  20070201                 20370101       20070201
      16772566                  20061121                  20070101                 20361201       20070201
      16772583                  20061101                  20070201                 20370101       20070201
      16772644                  20061129                  20070101                 20361201       20070201
      16772648                  20061119                  20070101                 20361201       20070201
      16772650                  20061218                  20070201                 20370101       20070201
      16772653                  20061127                  20070101                 20361201       20070201
      16772714                  20061101                  20070101                 20361201       20070201
      16772720                  20061108                  20070101                 20361201       20070201
      16772722                  20061106                  20070101                 20361201       20070201
      16774803                  20061117                  20070101                 20361201       20070301
      16774824                  20061129                  20070101                 20361201       20070301
      16774825                  20061218                  20070201                 20370101       20070201
      16774826                  20061201                  20070101                 20361201       20070201
      16774950                  20061012                  20061201                 20361101       20070201
      16774957                  20061031                  20061201                 20361101       20070201
      16774966                  20061117                  20070101                 20361201       20070201
      16774996                  20061208                  20070201                 20370101       20070201
      16774999                  20061130                  20070101                 20361201       20070201
      16775004                  20061216                  20070201                 20370101       20070201
      16847915                  20070123                  20070301                 20370201       20070201
      16847922                  20070122                  20070301                 20370201       20070201
      16847949                  20061228                  20070201                 20370101       20070201
      16847997                  20070108                  20070301                 20370201       20070201
      16848023                  20070117                  20070301                 20370201       20070201
      16848075                  20061213                  20070201                 20370101       20070201
      16848099                  20061220                  20070201                 20370101       20070201
      16848998                  20061215                  20070201                 20370101       20070201
      16849011                  20061211                  20070201                 20370101       20070201
      16849056                  20061229                  20070301                 20370201       20070201
      16849058                  20061229                  20070201                 20370101       20070201
      16849062                  20070104                  20070201                 20370101       20070201
      16849067                  20061222                  20070201                 20370101       20070201
      16849111                  20061222                  20070201                 20370101       20070301
      16849132                  20061121                  20070101                 20361201       20070201
      16849151                  20061205                  20070201                 20370101       20070201
      16849168                  20061214                  20070201                 20370101       20070201
      16849170                  20061215                  20070201                 20370101       20070201
      16849189                  20061222                  20070201                 20370101       20070201
      16849205                  20061214                  20070201                 20370101       20070201
      16847828                  20061227                  20070201                 20370101       20070201
      16847829                  20061228                  20070201                 20370101       20070201
      16849273                  20061222                  20070201                 20370101       20070301
      16849293                  20061228                  20070201                 20370101       20070301
      16849348                  20070105                  20070201                 20370101       20070301
      16849352                  20070125                  20070301                 20370201       20070201
      16849371                  20070102                  20070201                 20370101       20070201
      16849384                  20070116                  20070301                 20370201       20070201
      16849402                  20061215                  20070201                 20370101       20070301
      16849410                  20061117                  20070101                 20361201       20070201
      16849414                  20061222                  20070201                 20370101       20070201
      16847857                  20061122                  20070101                 20361201       20070201
      16847882                  20061214                  20070201                 20370101       20070201
      16849476                  20061222                  20070201                 20370101       20070201
      16849477                  20061228                  20070201                 20370101       20070201
      16847787                  20070118                  20070301                 20370201       20070201
      16847795                  20061220                  20070201                 20370101       20070201
      16847801                  20061222                  20070201                 20370101       20070301
      16847810                  20061226                  20070201                 20370101       20070301
      16847815                  20061227                  20070201                 20370101       20070201
      16845596                  20061229                  20070201                 20370101       20070301
      16845643                  20061211                  20070201                 20370101       20070201
      16845660                  20061030                  20061201                 20361101       20070201
      16845671                  20061117                  20070101                 20361201       20070201
      16845681                  20061122                  20070101                 20361201       20070301
      16845705                  20061213                  20070201                 20370101       20070201
      16845711                  20061227                  20070201                 20370101       20070201
      16846061                  20061221                  20070201                 20370101       20070301
      16846068                  20061219                  20070201                 20370101       20070201
      16846074                  20070101                  20070301                 20370201       20070301
      16846082                  20061208                  20070201                 20370101       20070201
      16846107                  20061218                  20070201                 20370101       20070201
      16845737                  20061215                  20070201                 20370101       20070201
      16845739                  20070102                  20070301                 20370201       20070201
      16845742                  20061114                  20070101                 20361201       20070301
      16846136                  20061120                  20070101                 20361201       20070201
      16846142                  20061228                  20070201                 20370101       20070201
      16846144                  20061221                  20070201                 20370101       20070201
      16846146                  20061215                  20070201                 20370101       20070201
      16846149                  20061212                  20070201                 20370101       20070301
      16846157                  20061221                  20070201                 20370101       20070201
      16845776                  20061113                  20070101                 20361201       20070201
      16845798                  20061208                  20070201                 20370101       20070201
      16846206                  20061214                  20070201                 20370101       20070201
      16846211                  20061218                  20070201                 20370101       20070201
      16846212                  20061220                  20070201                 20370101       20070301
      16846250                  20070112                  20070301                 20370201       20070201
      16846296                  20070130                  20070301                 20370201       20070201
      16847458                  20061220                  20070201                 20370101       20070201
      16847505                  20061228                  20070201                 20370101       20070201
      16847625                  20061219                  20070201                 20370101       20070301
      16847628                  20061220                  20070201                 20370101       20070301
      16845897                  20061206                  20070201                 20370101       20070201
      16845918                  20061218                  20070201                 20370101       20070201
      16845933                  20070102                  20070301                 20370201       20070301
      16845956                  20061221                  20070201                 20370101       20070201
      16845957                  20061207                  20070201                 20370101       20070201
      16845992                  20061226                  20070201                 20370101       20070201
      16846002                  20061222                  20070201                 20370101       20070201
      16846004                  20061222                  20070201                 20370101       20070201
      16846028                  20061219                  20070201                 20370101       20070201
      16846038                  20061228                  20070201                 20370101       20070201
      16847661                  20061220                  20070201                 20370101       20070201
      16847665                  20061219                  20070201                 20370101       20070201
      16847669                  20070103                  20070301                 20370201       20070201
      16847683                  20061220                  20070201                 20370101       20070201
      16847695                  20061218                  20070201                 20370101       20070201
      16847715                  20070105                  20070201                 20370101       20070301
      16847774                  20061221                  20070201                 20370101       20070201
      16835541                  20061026                  20061201                 20361101       20070201
      16835542                  20061201                  20070201                 20370101       20070301
      16835603                  20061206                  20070201                 20370101       20070301
      16835631                  20061220                  20070201                 20370101       20070201
      16835634                  20061229                  20070201                 20370101       20070201
      16835678                  20061215                  20070201                 20370101       20070201
      16838820                  20061208                  20070201                 20370101       20070201
      16838825                  20061214                  20070201                 20370101       20070201
      16838828                  20061208                  20070201                 20370101       20070201
      16838867                  20061215                  20070201                 20370101       20070201
      16838899                  20061222                  20070201                 20370101       20070201
      16838926                  20070112                  20070301                 20370201       20070201
      16838938                  20061221                  20070201                 20370101       20070201
      16835685                  20061215                  20070201                 20370101       20070201
      16835691                  20061221                  20070201                 20370101       20070201
      16835692                  20061206                  20070201                 20370101       20070201
      16835708                  20061218                  20070201                 20370101       20070301
      16835755                  20070122                  20070301                 20370201       20070201
      16835756                  20061212                  20070201                 20370101       20070201
      16835759                  20061229                  20070201                 20370101       20070201
      16835774                  20061228                  20070201                 20370101       20070301
      16838977                  20070122                  20070301                 20370201       20070201
      16838991                  20061221                  20070201                 20370101       20070301
      16838992                  20061218                  20070201                 20370101       20070301
      16838995                  20061222                  20070201                 20370101       20070301
      16835839                  20061214                  20070201                 20370101       20070301
      16835848                  20061222                  20070201                 20370101       20070201
      16835851                  20061214                  20070201                 20370101       20070201
      16839089                  20061214                  20070201                 20370101       20070201
      16839090                  20061222                  20070201                 20370101       20070301
      16839106                  20061222                  20070201                 20370101       20070201
      16839113                  20070102                  20070301                 20370201       20070301
      16835865                  20061222                  20070201                 20370101       20070201
      16835866                  20061228                  20070201                 20370101       20070301
      16835867                  20061227                  20070201                 20370101       20070201
      16835869                  20061214                  20070201                 20370101       20070201
      16835953                  20061221                  20070201                 20370101       20070201
      16838574                  20061220                  20070201                 20370101       20070201
      16838656                  20061221                  20070201                 20370101       20070301
      16838664                  20061213                  20070201                 20370101       20070201
      16838701                  20061116                  20070101                 20361201       20070201
      16838703                  20061214                  20070201                 20370101       20070201
      16838721                  20061214                  20070201                 20370101       20070201
      16838741                  20061027                  20061201                 20361101       20070201
      16838761                  20061121                  20070101                 20361201       20070301
      16838772                  20061116                  20070101                 20361201       20070201
      16838777                  20061219                  20070201                 20370101       20070301
      16839178                  20061214                  20070201                 20370101       20070201
      16839183                  20061206                  20070201                 20370101       20070201
      16832887                  20061219                  20070201                 20370101       20070201
      16832893                  20061220                  20070201                 20370101       20070201
      16832905                  20061206                  20070201                 20370101       20070201
      16832936                  20070119                  20070301                 20370201       20070201
      16833005                  20060201                  20070201                 20370101       20070201
      16833019                  20061218                  20070201                 20370101       20070301
      16833070                  20061220                  20070201                 20370101       20070201
      16833113                  20061214                  20070201                 20370101       20070201
      16833122                  20070111                  20070301                 20370201       20070201
      16833181                  20061227                  20070201                 20370101       20070301
      16833200                  20061219                  20070201                 20370101       20070201
      16833212                  20061229                  20070201                 20370101       20070201
      16833213                  20061218                  20070201                 20370101       20070301
      16833220                  20061221                  20070201                 20370101       20070201
      16833229                  20061208                  20070201                 20370101       20070301
      16833231                  20070105                  20070301                 20370201       20070201
      16833236                  20061214                  20070201                 20370101       20070201
      16833282                  20061214                  20070201                 20370101       20070301
      16833291                  20061229                  20070201                 20370101       20070201
      16833299                  20061229                  20070201                 20370101       20070201
      16833304                  20061221                  20070201                 20370101       20070201
      16833359                  20061130                  20070201                 20370101       20070201
      16835182                  20061207                  20070201                 20370101       20070301
      16835234                  20061215                  20070201                 20370101       20070201
      16835248                  20060220                  20070401                 20370301       20070301
      16835303                  20061206                  20070201                 20370101       20070201
      16835329                  20061201                  20070201                 20370101       20070201
      16835346                  20061214                  20070201                 20370101       20070201
      16835359                  20061228                  20070201                 20370101       20070301
      16835408                  20061218                  20070201                 20370101       20070201
      16835411                  20061215                  20070201                 20370101       20070201
      16835455                  20061221                  20070201                 20370101       20070301
      16835463                  20061215                  20070201                 20370101       20070301
      16835478                  20070108                  20070301                 20370201       20070201
      16826690                  20061127                  20070101                 20361201       20070301
      16826750                  20061219                  20070201                 20370101       20070301
      16826771                  20061221                  20070201                 20370101       20070201
      16823953                  20070105                  20070301                 20370201       20070301
      16823987                  20061227                  20070201                 20370101       20070201
      16823999                  20061213                  20070201                 20370101       20070201
      16824000                  20061102                  20070101                 20361201       20070201
      16824003                  20061221                  20070201                 20370101       20070201
      16824008                  20070116                  20070301                 20370201       20070301
      16824031                  20061218                  20070201                 20370101       20070201
      16824080                  20061219                  20070201                 20370101       20070201
      16824084                  20061201                  20070201                 20370101       20070201
      16826785                  20061218                  20070201                 20370101       20070201
      16826864                  20061212                  20070201                 20370101       20070301
      16826865                  20070105                  20070301                 20370201       20070301
      16826895                  20061222                  20070201                 20370101       20070201
      16826899                  20061211                  20070201                 20370101       20070201
      16824137                  20061229                  20070201                 20370101       20070201
      16824229                  20061221                  20070201                 20370101       20070201
      16826932                  20061208                  20070201                 20370101       20070201
      16824289                  20061201                  20070201                 20370101       20070201
      16824302                  20061201                  20070101                 20361201       20070201
      16826990                  20061215                  20070201                 20370101       20070301
      16827002                  20061214                  20070201                 20370101       20070201
      16827004                  20061228                  20070201                 20370101       20070301
      16824335                  20061212                  20070201                 20370101       20070201
      16824340                  20061211                  20070201                 20370101       20070201
      16824356                  20061214                  20070201                 20370101       20070201
      16824367                  20061221                  20070201                 20370101       20070201
      16824369                  20061219                  20070201                 20370101       20070201
      16824372                  20061220                  20070201                 20370101       20070201
      16824410                  20061215                  20070201                 20370101       20070201
      16824426                  20070105                  20070301                 20370201       20070201
      16824429                  20061211                  20070201                 20370101       20070301
      16827055                  20061218                  20070201                 20370101       20070201
      16826569                  20061208                  20070201                 20370101       20070201
      16826570                  20061213                  20070201                 20370101       20070201
      16826574                  20061208                  20070201                 20370101       20070201
      16827087                  20061215                  20070201                 20370101       20070201
      16827094                  20061204                  20070201                 20370101       20070301
      16832796                  20061113                  20070101                 20361201       20070201
      16826605                  20061207                  20070201                 20370101       20070201
      16826612                  20061208                  20070201                 20370101       20070301
      16826628                  20061208                  20070201                 20370101       20070201
      16826636                  20061208                  20070201                 20370101       20070201
      16819060                  20061113                  20070101                 20361201       20070201
      16819075                  20061001                  20061201                 20361101       20070201
      16819705                  20061215                  20070201                 20370101       20070201
      16819092                  20061117                  20070101                 20361201       20070201
      16819104                  20061214                  20070201                 20370101       20070201
      16819138                  20070117                  20070301                 20370201       20070201
      16819721                  20070103                  20070301                 20370201       20070201
      16819727                  20061215                  20070201                 20370101       20070201
      16819158                  20060928                  20061101                 20361001       20070301
      16819186                  20061115                  20070101                 20361201       20070301
      16819203                  20061211                  20070201                 20370101       20070201
      16819204                  20061205                  20070201                 20370101       20070201
      16819228                  20070103                  20070201                 20370101       20070201
      16819760                  20061229                  20070201                 20370101       20070201
      16819763                  20061211                  20070201                 20370101       20070201
      16819798                  20061215                  20070201                 20370101       20070201
      16819835                  20061214                  20070201                 20370101       20070201
      16823645                  20061108                  20070101                 20361201       20070301
      16823646                  20070105                  20070301                 20370201       20070201
      16819275                  20061220                  20070201                 20370101       20070201
      16819283                  20061212                  20070201                 20370101       20070201
      16823748                  20061227                  20070201                 20370101       20070301
      16823750                  20061207                  20070201                 20370101       20070201
      16819312                  20061128                  20070101                 20361201       20070201
      16819315                  20061204                  20070201                 20370101       20070201
      16819324                  20061208                  20070201                 20370101       20070301
      16819346                  20061211                  20070201                 20370101       20070201
      16819351                  20061220                  20070201                 20370101       20070201
      16823804                  20061221                  20070201                 20370101       20070201
      16819432                  20061221                  20070201                 20370101       20070301
      16819434                  20061227                  20070201                 20370101       20070201
      16819435                  20061208                  20070201                 20370101       20070201
      16819442                  20061211                  20070201                 20370101       20070201
      16819465                  20061211                  20070201                 20370101       20070201
      16823823                  20061213                  20070201                 20370101       20070201
      16823832                  20061213                  20070201                 20370101       20070201
      16823858                  20061220                  20070201                 20370101       20070201
      16819488                  20061128                  20070101                 20361201       20070201
      16823865                  20061213                  20070201                 20370101       20070201
      16823871                  20061214                  20070201                 20370101       20070301
      16823886                  20061213                  20070201                 20370101       20070301
      16823895                  20061208                  20070201                 20370101       20070201
      16819532                  20061227                  20070201                 20370101       20070201
      16819551                  20061208                  20070201                 20370101       20070201
      16819572                  20061211                  20070201                 20370101       20070301
      16819584                  20061002                  20061201                 20361101       20070201
      16819594                  20061221                  20070201                 20370101       20070201
      16823913                  20061214                  20070201                 20370101       20070201
      16823926                  20061212                  20070201                 20370101       20070201
      16823928                  20070105                  20070301                 20370201       20070301
      16809734                  20061219                  20070201                 20370101       20070201
      16809740                  20061213                  20070201                 20370101       20070301
      16809790                  20061206                  20070201                 20370101       20070201
      16809842                  20061109                  20070101                 20361201       20070301
      16809335                  20070126                  20070301                 20370201       20070201
      16809353                  20061212                  20070201                 20370101       20070201
      16809364                  20061221                  20070201                 20370101       20070201
      16809863                  20061222                  20070201                 20370101       20070201
      16809864                  20061213                  20070201                 20370101       20070201
      16809867                  20061207                  20070201                 20370101       20070301
      16809870                  20070117                  20070301                 20370201       20070201
      16809372                  20061128                  20070101                 20361201       20070201
      16809395                  20061201                  20070201                 20370101       20070201
      16813605                  20061122                  20070101                 20361201       20070301
      16813625                  20061212                  20070201                 20370101       20070201
      16813628                  20070112                  20070301                 20370201       20070201
      16809428                  20061201                  20070201                 20370101       20070301
      16809438                  20061101                  20061201                 20361101       20070201
      16809457                  20061214                  20070201                 20370101       20070301
      16813639                  20061130                  20070101                 20361201       20070201
      16813703                  20061214                  20070201                 20370101       20070201
      16813724                  20061206                  20070201                 20370101       20070301
      16813747                  20061201                  20070201                 20370101       20070201
      16813761                  20061227                  20070201                 20370101       20070201
      16813813                  20061227                  20070201                 20370101       20070201
      16813826                  20060920                  20061101                 20361001       20070201
      16813835                  20061201                  20070201                 20370101       20070201
      16813856                  20061206                  20070201                 20370101       20070201
      16813864                  20061206                  20070201                 20370101       20070201
      16813894                  20061212                  20070201                 20370101       20070201
      16813910                  20061219                  20070201                 20370101       20070201
      16813912                  20061128                  20070201                 20370101       20070201
      16809472                  20061102                  20070101                 20361201       20070201
      16809485                  20061207                  20070201                 20370101       20070301
      16809494                  20061214                  20070201                 20370101       20070301
      16813916                  20061219                  20070201                 20370101       20070201
      16813934                  20061222                  20070201                 20370101       20070201
      16813952                  20061207                  20070201                 20370101       20070301
      16813971                  20061212                  20070201                 20370101       20070201
      16814034                  20061207                  20070201                 20370101       20070201
      16814071                  20061231                  20070301                 20370201       20070201
      16814091                  20061218                  20070201                 20370101       20070201
      16814144                  20070108                  20070301                 20370201       20070301
      16814153                  20061116                  20070101                 20361201       20070201
      16814177                  20061228                  20070201                 20370101       20070301
      16814179                  20061220                  20070201                 20370101       20070301
      16814183                  20061208                  20070201                 20370101       20070301
      16814195                  20061220                  20070201                 20370101       20070201
      16814198                  20061222                  20070201                 20370101       20070301
      16809549                  20061214                  20070201                 20370101       20070201
      16809551                  20061207                  20070201                 20370101       20070301
      16809558                  20061218                  20070201                 20370101       20070201
      16809595                  20061207                  20070201                 20370101       20070301
      16809620                  20061219                  20070201                 20370101       20070201
      16814203                  20061218                  20070201                 20370101       20070301
      16814217                  20061207                  20070201                 20370101       20070201
      16814223                  20061221                  20070201                 20370101       20070201
      16809628                  20061031                  20061201                 20361101       20070201
      16809648                  20061207                  20070201                 20370101       20070201
      16809652                  20061221                  20070201                 20370101       20070301
      16809656                  20061207                  20070201                 20370101       20070301
      16809708                  20061215                  20070201                 20370101       20070201
      16809709                  20061206                  20070201                 20370101       20070301
      16809710                  20061212                  20070201                 20370101       20070201
      16814327                  20061129                  20070101                 20361201       20070201
      16814358                  20061213                  20070201                 20370101       20070201
      16804080                  20061215                  20070201                 20370101       20070201
      16804095                  20061205                  20070201                 20370101       20070201
      16804096                  20061207                  20070201                 20370101       20070301
      16804101                  20070103                  20070201                 20370101       20070201
      16804131                  20061130                  20070101                 20361201       20070201
      16804139                  20061031                  20061201                 20361101       20070201
      16804143                  20061130                  20070101                 20361201       20070201
      16804144                  20061215                  20070201                 20370101       20070201
      16806744                  20061205                  20070101                 20361201       20070201
      16806751                  20061205                  20070201                 20370101       20070201
      16803812                  20061130                  20070101                 20361201       20070201
      16803845                  20061215                  20070201                 20370101       20070301
      16803857                  20061214                  20070201                 20370101       20070201
      16803865                  20061204                  20070201                 20370101       20070201
      16806800                  20061208                  20070201                 20370101       20070301
      16806805                  20061207                  20070201                 20370101       20070201
      16806811                  20061215                  20070201                 20370101       20070201
      16806847                  20061023                  20061201                 20361101       20070201
      16806870                  20061127                  20070101                 20361201       20070301
      16804016                  20061227                  20070201                 20370101       20070201
      16806920                  20061001                  20061101                 20361001       20070201
      16806950                  20061220                  20070201                 20370101       20070301
      16806966                  20061219                  20070201                 20370101       20070201
      16807036                  20061114                  20070101                 20361201       20070201
      16807040                  20061129                  20070101                 20361201       20070301
      16807051                  20061115                  20070101                 20361201       20070301
      16807055                  20061121                  20070101                 20361201       20070201
      16807065                  20061120                  20070101                 20361201       20070301
      16807078                  20061212                  20070201                 20370101       20070201
      16807093                  20060817                  20061001                 20360901       20070301
      16807115                  20061220                  20070201                 20370101       20070201
      16804022                  20061228                  20070201                 20370101       20070201
      16804023                  20061130                  20070101                 20361201       20070201
      16804034                  20061128                  20070101                 20361201       20070201
      16807129                  20061208                  20070201                 20370101       20070201
      16807133                  20061228                  20070201                 20370101       20070301
      16807139                  20061215                  20070201                 20370101       20070201
      16807142                  20061201                  20070201                 20370101       20070201
      16807151                  20061215                  20070201                 20370101       20070201
      16807217                  20070105                  20070301                 20370201       20070201
      16807233                  20061204                  20070201                 20370101       20070301
      16807355                  20061227                  20070201                 20370101       20070201
      16807371                  20070101                  20070301                 20370201       20070301
      16809192                  20061208                  20070201                 20370101       20070201
      16809317                  20061211                  20070201                 20370101       20070201
      16809323                  20061208                  20070201                 20370101       20070201
      16714960                  20061101                  20061201                 20361101       20070201
      16715033                  20061121                  20070101                 20361201       20070201
      16715107                  20061107                  20070101                 20361201       20070201
      16715219                  20061205                  20070201                 20370101       20070201
      16715222                  20061120                  20070101                 20361201       20070301
      16715227                  20061108                  20070101                 20361201       20070301
      16715229                  20061113                  20070101                 20361201       20070201
      16710837                  20061016                  20061201                 20361101       20070201
      16711299                  20061129                  20070101                 20361201       20070201
      16710856                  20061108                  20070101                 20361201       20070201
      16710879                  20070104                  20070301                 20370201       20070201
      16713806                  20061103                  20070101                 20361201       20070201
      16713818                  20061122                  20070101                 20361201       20070301
      16713873                  20061102                  20070101                 20361201       20070301
      16713885                  20061031                  20061201                 20361101       20070301
      16713925                  20061103                  20070101                 20361201       20070301
      16711099                  20061228                  20070201                 20370101       20070201
      16711137                  20061019                  20061201                 20361101       20070301
      16714069                  20061107                  20070101                 20361201       20070301
      16714086                  20061120                  20070101                 20361201       20070201
      16714131                  20060922                  20061101                 20361001       20070201
      16714151                  20060926                  20061101                 20361001       20070201
      16710248                  20061117                  20070101                 20361201       20070301
      16709845                  20061113                  20070101                 20361201       20070401
      16709868                  20061207                  20070201                 20370101       20070301
      16709872                  20061007                  20070101                 20361201       20070301
      16709991                  20061110                  20070101                 20361201       20070201
      16710056                  20061026                  20061201                 20361101       20070201
      16709703                  20061114                  20070101                 20361201       20070201
      16708103                  20061106                  20070101                 20361201       20070201
      16708274                  20061026                  20061201                 20361101       20070201
      16653821                  20060928                  20061101                 20361001       20070201
      16546274                  20060814                  20061001                 20360901       20070201
      16544320                  20061214                  20070201                 20370101       20070201
      16419939                  20060818                  20061001                 20360901       20070301
      17015973                  20070112                  20070301                 20370201       20070201
      17015986                  20070108                  20070301                 20370201       20070201
      17001620                  20070216                  20070401                 20370301       20070301
      17003030                  20070220                  20070401                 20370301       20070301
      17003064                  20070206                  20070401                 20370301       20070301
      17003086                  20070131                  20070301                 20370201       20070201
      17004463                  20070209                  20070401                 20370301       20070301
      17004426                  20070222                  20070401                 20370301       20070301
      16994868                  20070131                  20070301                 20370201       20070301
      17004532                  20070216                  20070401                 20370301       20070301
      17004617                  20070209                  20070401                 20370301       20070301
      17008805                  20070207                  20070401                 20370301       20070301
      17008857                  20070213                  20070401                 20370301       20070301
      17008892                  20070216                  20070401                 20370301       20070301
      16997751                  20070208                  20070401                 20370301       20070301
      17010826                  20070216                  20070401                 20370301       20070301
      17010838                  20070213                  20070401                 20370301       20070301
      16997809                  20070131                  20070301                 20370201       20070201
      16997824                  20070216                  20070401                 20370301       20070301
      17010861                  20070212                  20070401                 20370301       20070301
      17012472                  20070214                  20070401                 20370301       20070301
      17012481                  20070213                  20070401                 20370301       20070301
      17012591                  20070222                  20070401                 20370301       20070301
      17013315                  20070220                  20070401                 20370301       20070301
      17013348                  20070207                  20070401                 20370301       20070301
      17013394                  20070214                  20070401                 20370301       20070301
      17001476                  20070209                  20070401                 20370301       20070301
      17001492                  20070206                  20070301                 20370201       20070201
      17001515                  20070205                  20070401                 20370301       20070301
      17001526                  20070222                  20070401                 20370301       20070301
      17001531                  20070216                  20070401                 20370301       20070301
      16982738                  20070126                  20070301                 20370201       20070301
      16982774                  20070125                  20070301                 20370201       20070201
      16984220                  20070125                  20070301                 20370201       20070201
      16984224                  20070129                  20070301                 20370201       20070301
      16984267                  20070220                  20070401                 20370301       20070301
      16971909                  20070207                  20070401                 20370301       20070301
      16971792                  20070129                  20070301                 20370201       20070201
      16984327                  20070130                  20070301                 20370201       20070201
      16984352                  20070220                  20070401                 20370301       20070301
      16989904                  20070205                  20070301                 20370201       20070201
      16989918                  20070209                  20070401                 20370301       20070301
      16989933                  20070214                  20070401                 20370301       20070301
      16989951                  20070205                  20070401                 20370301       20070301
      16989981                  20070205                  20070301                 20370201       20070201
      16991020                  20070205                  20070401                 20370301       20070301
      16980203                  20070129                  20070301                 20370201       20070301
      16980225                  20070130                  20070301                 20370201       20070301
      16991030                  20070119                  20070301                 20370201       20070201
      16980157                  20070207                  20070401                 20370301       20070301
      16980339                  20070122                  20070301                 20370201       20070201
      16994794                  20070202                  20070401                 20370301       20070301
      16994837                  20070214                  20070401                 20370301       20070301
      16994846                  20070205                  20070301                 20370201       20070201
      16856206                  20070131                  20070301                 20370201       20070301
      16857141                  20070116                  20070301                 20370201       20070201
      16857212                  20070129                  20070301                 20370201       20070201
      16858884                  20070105                  20070301                 20370201       20070301
      16858890                  20070116                  20070301                 20370201       20070201
      16858921                  20070123                  20070301                 20370201       20070201
      16852553                  20070118                  20070301                 20370201       20070201
      16852559                  20070108                  20070301                 20370201       20070201
      16852497                  20070124                  20070301                 20370201       20070201
      16859031                  20070213                  20070401                 20370301       20070301
      16859042                  20070110                  20070301                 20370201       20070301
      16912702                  20070117                  20070301                 20370201       20070301
      16912712                  20070131                  20070301                 20370201       20070201
      16912724                  20070126                  20070301                 20370201       20070201
      16912733                  20070130                  20070301                 20370201       20070301
      16912744                  20070215                  20070401                 20370301       20070301
      16856216                  20070129                  20070301                 20370201       20070201
      16856231                  20070105                  20070301                 20370201       20070301
      16965037                  20070213                  20070401                 20370301       20070301
      16856272                  20070131                  20070301                 20370201       20070201
      16965010                  20070216                  20070401                 20370301       20070301
      16965011                  20070202                  20070301                 20370201       20070201
      16967982                  20070206                  20070301                 20370201       20070301
      16968111                  20070212                  20070401                 20370301       20070301
      16968119                  20070122                  20070301                 20370201       20070201
      16968044                  20070131                  20070301                 20370201       20070201
      16970081                  20070220                  20070401                 20370301       20070301
      16856276                  20070201                  20070301                 20370201       20070201
      16970184                  20070208                  20070401                 20370301       20070301
      16970195                  20070202                  20070301                 20370201       20070201
      16970330                  20070124                  20070301                 20370201       20070201
      16970345                  20070129                  20070301                 20370201       20070201
      16970347                  20070122                  20070301                 20370201       20070201
      16971873                  20070125                  20070301                 20370201       20070301
      16839473                  20070102                  20070201                 20370101       20070201
      16839485                  20061229                  20070201                 20370101       20070201
      16847273                  20061229                  20070201                 20370101       20070201
      16839533                  20070105                  20070301                 20370201       20070301
      16839446                  20070130                  20070301                 20370201       20070201
      16843799                  20070201                  20070301                 20370201       20070301
      16839634                  20070112                  20070301                 20370201       20070301
      16843759                  20070103                  20070301                 20370201       20070201
      16843935                  20070102                  20070301                 20370201       20070201
      16843975                  20061227                  20070201                 20370101       20070201
      16845387                  20070110                  20070301                 20370201       20070301
      16845397                  20061229                  20070201                 20370101       20070201
      16845344                  20070124                  20070301                 20370201       20070201
      16845414                  20061228                  20070201                 20370101       20070301
      16845419                  20070110                  20070301                 20370201       20070301
      16845426                  20070110                  20070301                 20370201       20070201
      16845432                  20061227                  20070201                 20370101       20070301
      16845434                  20061228                  20070201                 20370101       20070201
      16845314                  20061227                  20070301                 20370201       20070201
      16845316                  20061226                  20070201                 20370101       20070201
      16847363                  20061228                  20070201                 20370101       20070201
      16847395                  20070131                  20070301                 20370201       20070201
      16848837                  20061228                  20070201                 20370101       20070301
      16848844                  20061229                  20070201                 20370101       20070201
      16848933                  20070112                  20070301                 20370201       20070301
      16848969                  20070130                  20070301                 20370201       20070201
      16851433                  20061218                  20070201                 20370101       20070301
      16851522                  20070116                  20070301                 20370201       20070201
      16851595                  20070125                  20070301                 20370201       20070201
      16851687                  20061229                  20070201                 20370101       20070201
      16851701                  20070112                  20070301                 20370201       20070201
      16851724                  20070110                  20070301                 20370201       20070201
      16826011                  20070105                  20070301                 20370201       20070201
      16825906                  20061214                  20070201                 20370101       20070301
      16838436                  20061227                  20070201                 20370101       20070201
      16838516                  20061227                  20070201                 20370101       20070201
      16826157                  20070124                  20070301                 20370201       20070301
      16826172                  20070110                  20070301                 20370201       20070201
      16832576                  20061228                  20070201                 20370101       20070201
      16832647                  20061221                  20070201                 20370101       20070201
      16832653                  20061222                  20070201                 20370101       20070301
      16832722                  20061228                  20070201                 20370101       20070301
      16832725                  20070102                  20070201                 20370101       20070301
      16835002                  20061220                  20070201                 20370101       20070201
      16835036                  20070102                  20070301                 20370201       20070201
      16835053                  20070105                  20070201                 20370101       20070201
      16835062                  20070118                  20070301                 20370201       20070201
      16835068                  20070122                  20070301                 20370201       20070201
      16835107                  20061222                  20070201                 20370101       20070201
      16838529                  20061228                  20070201                 20370101       20070201
      16838549                  20070131                  20070301                 20370201       20070201
      16835131                  20061227                  20070201                 20370101       20070201
      16834883                  20061212                  20070201                 20370101       20070201
      16838347                  20070104                  20070201                 20370101       20070201
      16812541                  20061228                  20070201                 20370101       20070201
      16811588                  20061219                  20070201                 20370101       20070201
      16811593                  20061206                  20070201                 20370101       20070201
      16811597                  20061201                  20070201                 20370101       20070201
      16812649                  20061215                  20070201                 20370101       20070201
      16812652                  20061218                  20070201                 20370101       20070201
      16818780                  20070105                  20070301                 20370201       20070201
      16818796                  20061222                  20070201                 20370101       20070201
      16818807                  20070131                  20070301                 20370201       20070201
      16818705                  20070130                  20070301                 20370201       20070301
      16818725                  20070129                  20070301                 20370201       20070201
      16823502                  20070123                  20070301                 20370201       20070201
      16823573                  20061222                  20070201                 20370101       20070201
      16808242                  20070220                  20070401                 20370301       20070301
      16808313                  20061214                  20070201                 20370101       20070201
      16808319                  20070102                  20070301                 20370201       20070301
      16808195                  20061212                  20070201                 20370101       20070201
      16808349                  20061227                  20070201                 20370101       20070201
      16808440                  20061222                  20070201                 20370101       20070201
      16812404                  20061219                  20070201                 20370101       20070201
      16812464                  20061227                  20070201                 20370101       20070301
      17022081                  20070117                  20070301                 20370201       20070301
      17022089                  20070104                  20070301                 20370201       20070301
      16707112                  20061114                  20070101                 20361201       20070201
      16707116                  20061218                  20070201                 20370101       20070201
      16707123                  20061026                  20061201                 20361101       20070201
      16704582                  20061205                  20070201                 20370101       20070201
      16704658                  20061012                  20061201                 20361101       20070201
      16706423                  20061016                  20061201                 20361101       20070201
      16706907                  20061106                  20070101                 20361201       20070201
      16706543                  20061102                  20070101                 20361201       20070201
      16706671                  20061009                  20061201                 20361101       20070201
      16706716                  20061121                  20070101                 20361201       20070301
      16706733                  20061128                  20070201                 20370101       20070201
      16704032                  20061031                  20070101                 20361201       20070201
      16704361                  20061103                  20070101                 20361201       20070201
      16704173                  20061020                  20061201                 20361101       20070201
      16703986                  20061016                  20061201                 20361101       20070201
      16697729                  20061110                  20070101                 20361201       20070201
      16697735                  20061101                  20070101                 20361201       20070201
      16803780                  20061130                  20070101                 20361201       20070201
      17009035                  20070110                  20070301                 20370201       20070201
      17009057                  20070108                  20070301                 20370201       20070201
      16803745                  20061130                  20070101                 20361201       20070201
      16803733                  20061211                  20070201                 20370101       20070201
      16803709                  20061215                  20070201                 20370101       20070201
      16798108                  20070103                  20070201                 20370101       20070201
      16798126                  20061215                  20070201                 20370101       20070301
      16798127                  20061218                  20070201                 20370101       20070301
      16799218                  20070212                  20070301                 20370201       20070301
      16801233                  20061228                  20070201                 20370101       20070201
      16801236                  20061227                  20070201                 20370101       20070201
      16801296                  20061226                  20070201                 20370101       20070201
      16801306                  20061218                  20070201                 20370101       20070201
      16801358                  20061221                  20070201                 20370101       20070201
      16803023                  20070215                  20070401                 20370301       20070301
      16802887                  20061205                  20070201                 20370101       20070201
      16803066                  20061206                  20070201                 20370101       20070301
      16803073                  20061219                  20070201                 20370101       20070301
      16803074                  20061218                  20070201                 20370101       20070201
      16806444                  20061220                  20070201                 20370101       20070201
      16806474                  20061222                  20070201                 20370101       20070201
      16803090                  20070112                  20070301                 20370201       20070301
      16802909                  20061207                  20070201                 20370101       20070301
      16803125                  20061214                  20070201                 20370101       20070301
      16803147                  20070102                  20070201                 20370101       20070201
      16787116                  20061218                  20070201                 20370101       20070301
      16787178                  20061211                  20070201                 20370101       20070201
      16787184                  20061211                  20070201                 20370101       20070201
      16797991                  20061220                  20070201                 20370101       20070201
      16787020                  20061201                  20070101                 20361201       20070201
      16790109                  20061204                  20070201                 20370101       20070201
      16790206                  20061229                  20070201                 20370101       20070201
      16790220                  20061208                  20070201                 20370101       20070201
      16790231                  20061219                  20070201                 20370101       20070201
      16790245                  20070102                  20070201                 20370101       20070201
      16790295                  20061220                  20070201                 20370101       20070201
      16790317                  20061207                  20070201                 20370101       20070201
      16772995                  20061212                  20070201                 20370101       20070201
      16772797                  20061219                  20070201                 20370101       20070201
      16775838                  20061207                  20070201                 20370101       20070201
      16773063                  20070104                  20070201                 20370101       20070301
      16773072                  20061215                  20070201                 20370101       20070201
      16776356                  20061207                  20070201                 20370101       20070301
      16776379                  20061215                  20070201                 20370101       20070301
      16776411                  20061220                  20070201                 20370101       20070201
      16776414                  20061214                  20070201                 20370101       20070201
      16778120                  20061207                  20070201                 20370101       20070201
      16772896                  20061219                  20070201                 20370101       20070201
      16773175                  20061205                  20070201                 20370101       20070201
      16785141                  20061207                  20070201                 20370101       20070201
      16773234                  20061220                  20070201                 20370101       20070201
      16785200                  20061219                  20070201                 20370101       20070201
      16787096                  20061208                  20070201                 20370101       20070301
      16773286                  20061213                  20070201                 20370101       20070201
      16775745                  20061220                  20070201                 20370101       20070201
      16775768                  20061219                  20070201                 20370101       20070201
      16775711                  20061221                  20070201                 20370101       20070201
      16764948                  20061116                  20070101                 20361201       20070201
      16764957                  20061116                  20070101                 20361201       20070201
      16764983                  20061214                  20070201                 20370101       20070201
      16767397                  20061129                  20070101                 20361201       20070201
      16767403                  20061127                  20070101                 20361201       20070201
      16730341                  20061206                  20070201                 20370101       20070201
      16767529                  20061215                  20070201                 20370101       20070201
      16731261                  20061204                  20070101                 20361201       20070201
      16731377                  20061215                  20070201                 20370101       20070201
      16772889                  20061222                  20070201                 20370101       20070301
      16728058                  20070122                  20070301                 20370201       20070201
      16721712                  20070105                  20070201                 20370101       20070201
      16728124                  20061208                  20070201                 20370101       20070301
      16728137                  20061229                  20070201                 20370101       20070301
      16728179                  20061127                  20070101                 20361201       20070201
      16722896                  20061204                  20070201                 20370101       20070201
      16713264                  20061117                  20070101                 20361201       20070201
      16713449                  20061218                  20070201                 20370101       20070301
      16714499                  20061114                  20070101                 20361201       20070301
      16710650                  20061205                  20070201                 20370101       20070201
      16710484                  20070125                  20070201                 20370101       20070201
      16718104                  20061213                  20070201                 20370101       20070201
      16721428                  20061121                  20070101                 20361201       20070201
      16709299                  20061222                  20070201                 20370101       20070201
      16383933                  20070126                  20070301                 20370201       20070301
      16696649                  20061011                  20061201                 20361101       20070201
      16697618                  20061116                  20070101                 20361201       20070201
      16696527                  20061130                  20070101                 20361201       20070201
      16692494                  20061019                  20061201                 20361101       20070201
      16692558                  20061024                  20061201                 20361101       20070201
      16693704                  20061012                  20061201                 20361101       20070201
      16693744                  20061113                  20070101                 20361201       20070301
      16693758                  20061102                  20070101                 20361201       20070201
      16693763                  20061101                  20070101                 20361201       20070201
      16693780                  20061027                  20061201                 20361101       20070301
      16693842                  20061011                  20061201                 20361101       20070301
      16693436                  20060927                  20061101                 20361001       20070201
      16696134                  20061030                  20061201                 20361101       20070201
      16693644                  20061027                  20061201                 20361101       20070301
      16693671                  20061116                  20070101                 20361201       20070301
      16688046                  20061020                  20061201                 20361101       20070201
      16688358                  20061019                  20061201                 20361101       20070201
      16684630                  20060929                  20061101                 20361001       20070201
      16681929                  20061101                  20070101                 20361201       20070301
      16685751                  20061113                  20070101                 20361201       20070201
      16684175                  20061130                  20070101                 20361201       20070201
      16680504                  20061128                  20070101                 20361201       20070201
      16680567                  20061122                  20070101                 20361201       20070201
      16680588                  20061122                  20070101                 20361201       20070201
      16681597                  20060928                  20061101                 20361001       20070201
      16680099                  20061018                  20061201                 20361101       20070201
      16680137                  20061019                  20061201                 20361101       20070201
      16674409                  20060907                  20061101                 20361001       20070201
      16672823                  20061027                  20061201                 20361101       20070301
      16674178                  20061113                  20070101                 20361201       20070201
      16674193                  20061114                  20070101                 20361201       20070201
      16667188                  20060825                  20061001                 20360901       20070201
      16667395                  20061018                  20061201                 20361101       20070301
      16670415                  20061211                  20070201                 20370101       20070201
      16670548                  20061020                  20061201                 20361101       20070201
      16670811                  20061127                  20070101                 20361201       20070201
      16670882                  20061011                  20061201                 20361101       20070201
      16667319                  20061201                  20070101                 20361201       20070201
      16667339                  20060928                  20061101                 20361001       20070201
      16665764                  20061024                  20061201                 20361101       20070201
      16665776                  20061222                  20070201                 20370101       20070201
      16665925                  20060925                  20061101                 20361001       20070201
      16666047                  20061106                  20070101                 20361201       20070201
      16666771                  20061027                  20061201                 20361101       20070301
      16666809                  20061101                  20070101                 20361201       20070201
      16664386                  20060928                  20061101                 20361001       20070201
      16664461                  20060922                  20061101                 20361001       20070301
      16664213                  20061108                  20070101                 20361201       20070201
      16664216                  20061004                  20061201                 20361101       20070201
      16662843                  20060927                  20061101                 20361001       20070201
      16663789                  20060929                  20061101                 20361001       20070201
      16663920                  20061005                  20061201                 20361101       20070301
      16663957                  20061002                  20061201                 20361101       20070201
      16662018                  20061010                  20061201                 20361101       20070301
      16656473                  20061129                  20070101                 20361201       20070301
      16656535                  20070112                  20070301                 20370201       20070201
      16706307                  20061127                  20070101                 20361201       20070201
      16707483                  20061120                  20070101                 20361201       20070301
      16700042                  20070126                  20070301                 20370201       20070201
      16648336                  20060922                  20061101                 20361001       20070201
      16644105                  20060926                  20061101                 20361001       20070201
      16700068                  20061031                  20061201                 20361101       20070201
      16640786                  20060928                  20061101                 20361001       20070201
      16634811                  20060915                  20061101                 20361001       20070201
      16638326                  20060808                  20061001                 20360901       20070301
      16616165                  20060914                  20061101                 20361001       20070201
      16616300                  20060918                  20061101                 20361001       20070201
      16632328                  20060920                  20061101                 20361001       20070201
      16612700                  20060908                  20061101                 20361001       20070301
      16611728                  20060928                  20061101                 20361001       20070301
      16613136                  20060922                  20061101                 20361001       20070201
      16601338                  20060918                  20061101                 20361001       20070201
      16597548                  20060905                  20061101                 20361001       20070201
      16594721                  20060818                  20061001                 20360901       20070201
      16569340                  20060828                  20061001                 20360901       20070201
      16968414                  20061229                  20070301                 20370201       20070301
      16968415                  20070108                  20070301                 20370201       20070201
      16968466                  20061117                  20070101                 20361201       20070201
      16968467                  20070105                  20070301                 20370201       20070201
      16968468                  20061129                  20070101                 20361201       20070201
      16968470                  20061229                  20070201                 20370101       20070201
      16968477                  20070116                  20070301                 20370201       20070201
      16968484                  20070103                  20070201                 20370101       20070201
      16968515                  20070102                  20070201                 20370101       20070301
      16965518                  20070102                  20070301                 20370201       20070301
      16965520                  20070111                  20070301                 20370201       20070201
      16965531                  20061222                  20070201                 20370101       20070201
      16965539                  20070108                  20070301                 20370201       20070201
      16965562                  20070123                  20070301                 20370201       20070201
      16968529                  20061201                  20070201                 20370101       20070301
      16968543                  20061128                  20070101                 20361201       20070301
      16968564                  20070130                  20070301                 20370201       20070201
      16968580                  20061219                  20070201                 20370101       20070201
      16968597                  20070119                  20070301                 20370201       20070201
      16968624                  20061229                  20070201                 20370101       20070201
      16968635                  20061122                  20070101                 20361201       20070201
      16968639                  20070102                  20070201                 20370101       20070201
      16968640                  20061117                  20070101                 20361201       20070201
      16968654                  20070119                  20070301                 20370201       20070201
      16968657                  20061227                  20070201                 20370101       20070301
      16968671                  20061206                  20070201                 20370101       20070201
      16968679                  20061206                  20070201                 20370101       20070201
      16968682                  20061204                  20070201                 20370101       20070201
      16968712                  20061025                  20061201                 20361101       20070201
      16968717                  20070126                  20070301                 20370201       20070201
      16968752                  20061229                  20070201                 20370101       20070301
      16968753                  20061114                  20070101                 20361201       20070301
      16968786                  20070123                  20070301                 20370201       20070201
      16968806                  20061213                  20070201                 20370101       20070301
      16968866                  20070112                  20070301                 20370201       20070201
      16968907                  20070109                  20070301                 20370201       20070201
      16970398                  20061215                  20070201                 20370101       20070201
      16970410                  20061204                  20070201                 20370101       20070201
      16970414                  20070123                  20070301                 20370201       20070201
      16970424                  20061213                  20070201                 20370101       20070201
      16970425                  20070112                  20070301                 20370201       20070201
      16970428                  20061228                  20070201                 20370101       20070201
      16970431                  20070119                  20070301                 20370201       20070201
      16970443                  20061211                  20070201                 20370101       20070201
      16970447                  20061215                  20070201                 20370101       20070201
      16970462                  20061220                  20070201                 20370101       20070201
      16970479                  20070116                  20070301                 20370201       20070201
      16970492                  20060915                  20061101                 20361001       20070201
      16970530                  20070131                  20070301                 20370201       20070201
      16970539                  20070108                  20070301                 20370201       20070201
      16970541                  20061115                  20070101                 20361201       20070201
      16970652                  20070129                  20070301                 20370201       20070201
      16970712                  20061128                  20070101                 20361201       20070201
      16965567                  20070118                  20070301                 20370201       20070201
      16965596                  20070125                  20070301                 20370201       20070201
      16965624                  20061229                  20070201                 20370101       20070201
      16965633                  20070118                  20070301                 20370201       20070201
      16965680                  20061114                  20070101                 20361201       20070201
      16968202                  20061218                  20070201                 20370101       20070301
      16968223                  20070123                  20070301                 20370201       20070201
      16968279                  20061205                  20070201                 20370101       20070201
      16968314                  20070102                  20070301                 20370201       20070201
      16968340                  20070103                  20070301                 20370201       20070201
      16968387                  20070112                  20070301                 20370201       20070301
      16968403                  20070117                  20070301                 20370201       20070201
      16859571                  20061130                  20070101                 20361201       20070201
      16859621                  20070126                  20070301                 20370201       20070201
      16859664                  20070103                  20070301                 20370201       20070201
      16962970                  20070126                  20070301                 20370201       20070201
      16962976                  20070104                  20070301                 20370201       20070201
      16962997                  20070104                  20070201                 20370101       20070201
      16963022                  20070105                  20070201                 20370101       20070201
      16963038                  20061221                  20070201                 20370101       20070201
      16859098                  20070122                  20070301                 20370201       20070201
      16963043                  20070105                  20070201                 20370101       20070201
      16963055                  20070104                  20070201                 20370101       20070201
      16963085                  20061201                  20070201                 20370101       20070201
      16859145                  20070102                  20070301                 20370201       20070301
      16859159                  20070105                  20070301                 20370201       20070201
      16963187                  20070119                  20070301                 20370201       20070201
      16963198                  20070104                  20070301                 20370201       20070301
      16963202                  20070111                  20070301                 20370201       20070301
      16963223                  20070125                  20070301                 20370201       20070301
      16859262                  20061031                  20061201                 20361101       20070201
      16963247                  20061222                  20070201                 20370101       20070301
      16963248                  20070109                  20070301                 20370201       20070301
      16963287                  20070116                  20070301                 20370201       20070201
      16859282                  20051025                  20061201                 20361101       20070201
      16859294                  20061221                  20070201                 20370101       20070201
      16859307                  20061229                  20070201                 20370101       20070201
      16859334                  20070102                  20070301                 20370201       20070201
      16859346                  20070116                  20070301                 20370201       20070301
      16859350                  20070104                  20070301                 20370201       20070301
      16859358                  20061229                  20070201                 20370101       20070201
      16859361                  20070108                  20070301                 20370201       20070201
      16859363                  20061228                  20070201                 20370101       20070301
      16963323                  20061227                  20070201                 20370101       20070301
      16963331                  20070119                  20070301                 20370201       20070201
      16963334                  20061229                  20070201                 20370101       20070201
      16963353                  20070104                  20070301                 20370201       20070201
      16965170                  20070104                  20070301                 20370201       20070201
      16965177                  20070103                  20070201                 20370101       20070201
      16965194                  20070110                  20070301                 20370201       20070301
      16965199                  20070104                  20070301                 20370201       20070201
      16965200                  20070104                  20070301                 20370201       20070201
      16965205                  20070110                  20070301                 20370201       20070301
      16965206                  20070205                  20070301                 20370201       20070201
      16965208                  20070111                  20070301                 20370201       20070201
      16965263                  20070111                  20070301                 20370201       20070201
      16965271                  20061212                  20070201                 20370101       20070201
      16859408                  20061207                  20070201                 20370101       20070201
      16859421                  20061208                  20070201                 20370101       20070201
      16859430                  20070129                  20070301                 20370201       20070201
      16859445                  20061219                  20070201                 20370101       20070201
      16859450                  20061227                  20070201                 20370101       20070201
      16859477                  20061212                  20070201                 20370101       20070201
      16859487                  20061115                  20070101                 20361201       20070201
      16859514                  20070104                  20070201                 20370101       20070201
      16965322                  20061130                  20070101                 20361201       20070201
      16965344                  20070125                  20070301                 20370201       20070301
      16859535                  20061205                  20070201                 20370101       20070201
      16965397                  20061229                  20070201                 20370101       20070201
      16965405                  20070113                  20070301                 20370201       20070301
      16859544                  20061213                  20070201                 20370101       20070201
      16859549                  20061129                  20070101                 20361201       20070201
      16859553                  20061117                  20070101                 20361201       20070201
      16859558                  20070103                  20070301                 20370201       20070201
      16859561                  20070103                  20070301                 20370201       20070201
      16859568                  20070119                  20070301                 20370201       20070201
      16965482                  20070108                  20070301                 20370201       20070201
      16965483                  20070118                  20070301                 20370201       20070301
      16856458                  20061228                  20070201                 20370101       20070301
      16856459                  20061220                  20070201                 20370101       20070201
      16856477                  20061221                  20070201                 20370101       20070201
      16856492                  20061222                  20070201                 20370101       20070201
      16856503                  20061226                  20070201                 20370101       20070201
      16856514                  20061220                  20070201                 20370101       20070201
      16853147                  20061201                  20070201                 20370101       20070201
      16853185                  20061229                  20070201                 20370101       20070201
      16856539                  20061221                  20070201                 20370101       20070301
      16856584                  20070116                  20070301                 20370201       20070201
      16856602                  20061228                  20070301                 20370201       20070201
      16856606                  20070104                  20070301                 20370201       20070301
      16856610                  20061229                  20070201                 20370101       20070201
      16856615                  20061211                  20070201                 20370101       20070301
      16856626                  20070109                  20070301                 20370201       20070201
      16856641                  20061129                  20070101                 20361201       20070301
      16856643                  20061129                  20070101                 20361201       20070201
      16856657                  20061229                  20070201                 20370101       20070301
      16856688                  20061229                  20070201                 20370101       20070201
      16853271                  20061221                  20070201                 20370101       20070201
      16853281                  20061228                  20070201                 20370101       20070201
      16856730                  20061228                  20070201                 20370101       20070201
      16856749                  20070117                  20070301                 20370201       20070201
      16856751                  20070105                  20070301                 20370201       20070201
      16856753                  20070104                  20070301                 20370201       20070301
      16856770                  20061229                  20070201                 20370101       20070201
      16856782                  20061230                  20070201                 20370101       20070201
      16856874                  20070126                  20070301                 20370201       20070201
      16856882                  20061226                  20070201                 20370101       20070201
      16856930                  20061208                  20070201                 20370101       20070201
      16856946                  20061228                  20070201                 20370101       20070201
      16856949                  20061229                  20070201                 20370101       20070201
      16856950                  20061228                  20070201                 20370101       20070201
      16856951                  20070124                  20070301                 20370201       20070201
      16856954                  20070112                  20070301                 20370201       20070201
      16856961                  20061228                  20070201                 20370101       20070201
      16856972                  20070108                  20070301                 20370201       20070301
      16857006                  20070105                  20070301                 20370201       20070301
      16857059                  20070112                  20070301                 20370201       20070201
      16857346                  20061208                  20070201                 20370101       20070201
      16857369                  20061222                  20070201                 20370101       20070201
      16857459                  20061228                  20070201                 20370101       20070301
      16857484                  20061215                  20070201                 20370101       20070201
      16857506                  20061228                  20070201                 20370101       20070201
      16857526                  20061227                  20070201                 20370101       20070301
      16857575                  20061229                  20070201                 20370101       20070301
      16857600                  20061227                  20070201                 20370101       20070201
      16857618                  20070201                  20070301                 20370201       20070201
      16857627                  20061220                  20070201                 20370101       20070301
      16857673                  20070110                  20070301                 20370201       20070201
      16857681                  20061229                  20070201                 20370101       20070301
      16857684                  20070102                  20070301                 20370201       20070201
      16859070                  20060203                  20070101                 20361201       20070301
      16853368                  20061219                  20070201                 20370101       20070201
      16856432                  20061227                  20070201                 20370101       20070201
      16856450                  20061226                  20070201                 20370101       20070201
      16852039                  20061228                  20070201                 20370101       20070201
      16852072                  20061117                  20070101                 20361201       20070201
      16852094                  20061117                  20070101                 20361201       20070301
      16852117                  20061207                  20070201                 20370101       20070201
      16852120                  20061206                  20070201                 20370101       20070201
      16852176                  20070105                  20070301                 20370201       20070201
      16852185                  20070104                  20070201                 20370101       20070201
      16852212                  20061229                  20070201                 20370101       20070201
      16852214                  20061227                  20070201                 20370101       20070201
      16852834                  20061219                  20070201                 20370101       20070301
      16852837                  20061117                  20070101                 20361201       20070301
      16852840                  20061229                  20070201                 20370101       20070301
      16852879                  20061228                  20070201                 20370101       20070201
      16852880                  20061222                  20070201                 20370101       20070301
      16852919                  20061228                  20070201                 20370101       20070201
      16852236                  20070112                  20070301                 20370201       20070201
      16852981                  20061227                  20070201                 20370101       20070301
      16852992                  20061227                  20070201                 20370101       20070201
      16852247                  20061228                  20070201                 20370101       20070201
      16853034                  20061229                  20070201                 20370101       20070201
      16852282                  20070111                  20070301                 20370201       20070301
      16852297                  20061222                  20070201                 20370101       20070301
      16852320                  20061227                  20070201                 20370101       20070301
      16852322                  20061026                  20061201                 20361101       20070201
      16852344                  20070105                  20070301                 20370201       20070201
      16852367                  20070109                  20070301                 20370201       20070201
      16852414                  20061226                  20070201                 20370101       20070301
      16852686                  20070126                  20070301                 20370201       20070201
      16852702                  20061221                  20070201                 20370101       20070201
      16852708                  20061222                  20070201                 20370101       20070201
      16852710                  20061221                  20070201                 20370101       20070201
      16852731                  20070103                  20070301                 20370201       20070201
      16852743                  20061220                  20070201                 20370101       20070301
      16852752                  20070125                  20070301                 20370201       20070201
      16852767                  20061227                  20070201                 20370101       20070301
      16852777                  20070105                  20070301                 20370201       20070201
      16852779                  20061221                  20070201                 20370101       20070201
      16853052                  20070123                  20070301                 20370201       20070201
      16853062                  20061227                  20070201                 20370101       20070201
      16853068                  20061227                  20070201                 20370101       20070201
      16853071                  20061227                  20070201                 20370101       20070201
      16853080                  20061205                  20070201                 20370101       20070201
      16853088                  20061229                  20070201                 20370101       20070301
      16853090                  20061130                  20070101                 20361201       20070201
      16853091                  20061229                  20070201                 20370101       20070201
      16853119                  20061228                  20070201                 20370101       20070201
      17032768                  20070220                  20070401                 20370301       20070301
      17016019                  20070222                  20070401                 20370301       20070301
      16851994                  20061228                  20070201                 20370101       20070201
      16852000                  20061121                  20070101                 20361201       20070201
      17020924                  20070220                  20070401                 20370301       20070301
      17020976                  20070222                  20070401                 20370301       20070301
      16852013                  20070103                  20070301                 20370201       20070301
      17021015                  20070212                  20070401                 20370301       20070301
      17021734                  20070212                  20070401                 20370301       20070301
      17021760                  20070222                  20070401                 20370301       20070301
      16731840                  20061130                  20070101                 20361201       20070201
      16731678                  20061109                  20070101                 20361201       20070301
      16731691                  20061215                  20070201                 20370101       20070301
      16731703                  20061222                  20070201                 20370101       20070201
      16731732                  20061214                  20070201                 20370101       20070201




--------------------------------------------------------------------------------




      LOAN_SEQ       AM_TYPE              BALLOON                        STATED_ORIGINAL_TERM                AMORT_TERM1
      16832830       ARMS                 No                                              360                    360
      16832841       ARMS                 No                                              360                    360
      16832850       ARMS                 No                                              360                    360
      16648271       ARMS                 No                                              360                    360
      16803458       ARMS                 No                                              360                    360
      16803462       ARMS                 No                                              360                    360
      16803515       ARMS                 No                                              360                    360
      16803532       ARMS                 No                                              360                    360
      16803542       ARMS                 No                                              360                    360
      16803575       ARMS                 No                                              360                    360
      16803600       ARMS                 No                                              360                    360
      16803607       ARMS                 No                                              360                    360
      16803616       ARMS                 No                                              360                    360
      16801835       ARMS                 Yes                                             360                    480
      16801841       ARMS                 No                                              360                    360
      16801853       ARMS                 No                                              360                    360
      16801910       ARMS                 No                                              360                    360
      16801922       ARMS                 No                                              360                    360
      16801923       ARMS                 No                                              360                    360
      16801924       ARMS                 No                                              360                    360
      16801935       ARMS                 No                                              360                    360
      16801998       ARMS                 No                                              360                    360
      16802000       ARMS                 No                                              360                    360
      16803333       ARMS                 No                                              360                    360
      16801551       ARMS                 No                                              360                    360
      16801590       ARMS                 No                                              360                    360
      16801604       ARMS                 Yes                                             360                    480
      16801608       ARMS                 No                                              360                    360
      16801617       ARMS                 No                                              360                    360
      16801648       ARMS                 No                                              360                    360
      16801662       ARMS                 No                                              360                    360
      16801672       ARMS                 No                                              360                    360
      16801712       ARMS                 No                                              360                    360
      16801715       ARMS                 No                                              360                    360
      16801717       ARMS                 No                                              360                    360
      16801720       ARMS                 No                                              360                    360
      16801731       ARMS                 No                                              360                    360
      16798801       ARMS                 No                                              360                    360
      16798814       ARMS                 No                                              360                    360
      16798841       ARMS                 No                                              360                    360
      16798862       ARMS                 No                                              360                    360
      16801454       ARMS                 No                                              360                    360
      16801463       ARMS                 No                                              360                    360
      16801499       ARMS                 No                                              360                    360
      16798596       ARMS                 No                                              360                    360
      16798620       ARMS                 No                                              360                    360
      16798624       ARMS                 No                                              360                    360
      16798668       ARMS                 No                                              360                    360
      16798703       ARMS                 No                                              360                    360
      16798781       ARMS                 No                                              360                    360
      16798782       ARMS                 No                                              360                    360
      16798423       ARMS                 No                                              360                    360
      16798471       ARMS                 No                                              360                    360
      16798492       ARMS                 Yes                                             360                    480
      16798501       ARMS                 No                                              360                    360
      16798521       ARMS                 No                                              360                    360
      16798547       ARMS                 No                                              360                    360
      16798580       ARMS                 No                                              360                    360
      16791191       ARMS                 No                                              360                    360
      16791198       ARMS                 No                                              360                    360
      16798153       ARMS                 No                                              360                    360
      16798167       ARMS                 No                                              360                    360
      16798231       ARMS                 No                                              360                    360
      16798252       ARMS                 Yes                                             360                    480
      16798319       ARMS                 No                                              360                    360
      16798386       ARMS                 No                                              360                    360
      16844886       ARMS                 No                                              360                    360
      16791120       ARMS                 No                                              360                    360
      16791133       ARMS                 No                                              360                    360
      16791152       ARMS                 No                                              360                    360
      16844873       ARMS                 No                                              360                    360
      16844806       ARMS                 No                                              360                    360
      16844811       ARMS                 No                                              360                    360
      16844830       ARMS                 No                                              360                    360
      17043987       ARMS                 No                                              360                    360
      17042404       ARMS                 No                                              360                    360
      17042410       ARMS                 No                                              360                    360
      17042411       ARMS                 No                                              360                    360
      17034682       ARMS                 No                                              360                    360
      17034530       ARMS                 No                                              360                    360
      17034580       ARMS                 No                                              360                    360
      17034591       ARMS                 No                                              360                    360
      17034598       ARMS                 No                                              360                    360
      17034599       ARMS                 No                                              360                    360
      17034668       ARMS                 No                                              360                    360
      17034670       ARMS                 No                                              360                    360
      17033368       ARMS                 No                                              360                    360
      17033223       ARMS                 No                                              360                    360
      17033170       ARMS                 No                                              360                    360
      17021938       ARMS                 No                                              360                    360
      17021942       ARMS                 No                                              360                    360
      17021944       ARMS                 No                                              360                    360
      17022033       ARMS                 No                                              360                    360
      17022040       ARMS                 No                                              360                    360
      17022046       ARMS                 No                                              360                    360
      17022062       ARMS                 No                                              360                    360
      17022083       ARMS                 No                                              360                    360
      17022087       ARMS                 No                                              360                    360
      17022096       ARMS                 No                                              360                    360
      17022146       ARMS                 No                                              360                    360
      17016254       ARMS                 No                                              360                    360
      17016255       ARMS                 No                                              360                    360
      17016275       ARMS                 No                                              360                    360
      17016281       ARMS                 No                                              360                    360
      17016392       ARMS                 No                                              360                    360
      17016397       ARMS                 No                                              360                    360
      17016404       ARMS                 No                                              360                    360
      17016446       ARMS                 No                                              360                    360
      17021130       ARMS                 No                                              360                    360
      17013744       ARMS                 No                                              360                    360
      17013752       ARMS                 No                                              360                    360
      17014678       ARMS                 No                                              360                    360
      17014680       ARMS                 No                                              360                    360
      17014691       ARMS                 No                                              360                    360
      17014696       ARMS                 No                                              360                    360
      17014723       ARMS                 No                                              360                    360
      17015055       ARMS                 No                                              360                    360
      17012821       ARMS                 No                                              360                    360
      17012826       ARMS                 No                                              360                    360
      17012829       ARMS                 No                                              360                    360
      17012837       ARMS                 No                                              360                    360
      17012874       ARMS                 No                                              360                    360
      17012893       ARMS                 No                                              360                    360
      17012934       ARMS                 No                                              360                    360
      17013461       ARMS                 No                                              360                    360
      17013465       ARMS                 No                                              360                    360
      17013472       ARMS                 No                                              360                    360
      17013483       ARMS                 No                                              360                    360
      17013491       ARMS                 No                                              360                    360
      17013501       ARMS                 No                                              360                    360
      17013502       ARMS                 No                                              360                    360
      17013506       ARMS                 No                                              360                    360
      17013517       ARMS                 No                                              360                    360
      17013518       ARMS                 No                                              360                    360
      17013520       ARMS                 No                                              360                    360
      17013524       ARMS                 No                                              360                    360
      17013531       ARMS                 No                                              360                    360
      17013552       ARMS                 No                                              360                    360
      17013555       ARMS                 No                                              360                    360
      17013562       ARMS                 No                                              360                    360
      17013569       ARMS                 No                                              360                    360
      17013571       ARMS                 No                                              360                    360
      17013572       ARMS                 No                                              360                    360
      17013573       ARMS                 No                                              360                    360
      17013578       ARMS                 No                                              360                    360
      17013583       ARMS                 No                                              360                    360
      17013586       ARMS                 No                                              360                    360
      17013593       ARMS                 No                                              360                    360
      17013596       ARMS                 No                                              360                    360
      17013671       ARMS                 No                                              360                    360
      17013677       ARMS                 No                                              360                    360
      17012674       ARMS                 No                                              360                    360
      17012681       ARMS                 No                                              360                    360
      17012694       ARMS                 No                                              360                    360
      17012712       ARMS                 No                                              360                    360
      17012729       ARMS                 No                                              360                    360
      17011231       ARMS                 No                                              360                    360
      17011256       ARMS                 No                                              360                    360
      17011283       ARMS                 No                                              360                    360
      17012658       ARMS                 No                                              360                    360
      17009056       ARMS                 No                                              360                    360
      17009079       ARMS                 No                                              360                    360
      17009124       ARMS                 No                                              360                    360
      17009170       ARMS                 No                                              360                    360
      17009227       ARMS                 No                                              360                    360
      17009241       ARMS                 No                                              360                    360
      17009244       ARMS                 No                                              360                    360
      17009245       ARMS                 No                                              360                    360
      17009321       ARMS                 No                                              360                    360
      17009327       ARMS                 No                                              360                    360
      17010945       ARMS                 No                                              360                    360
      17010946       ARMS                 No                                              360                    360
      17010947       ARMS                 No                                              360                    360
      17010961       ARMS                 No                                              360                    360
      17010967       ARMS                 No                                              360                    360
      17010998       ARMS                 No                                              360                    360
      17011006       ARMS                 No                                              360                    360
      17011032       ARMS                 No                                              360                    360
      17011038       ARMS                 No                                              360                    360
      17011061       ARMS                 No                                              360                    360
      17011081       ARMS                 No                                              360                    360
      17011086       ARMS                 No                                              360                    360
      17011130       ARMS                 No                                              360                    360
      17011158       ARMS                 No                                              360                    360
      17011203       ARMS                 No                                              360                    360
      17011213       ARMS                 No                                              360                    360
      17004934       ARMS                 No                                              360                    360
      17004936       ARMS                 No                                              360                    360
      17004941       ARMS                 No                                              360                    360
      17004953       ARMS                 No                                              360                    360
      17005126       ARMS                 No                                              360                    360
      17008966       ARMS                 No                                              360                    360
      17009008       ARMS                 No                                              360                    360
      17004872       ARMS                 No                                              360                    360
      17004897       ARMS                 No                                              360                    360
      17004899       ARMS                 No                                              360                    360
      17003289       ARMS                 No                                              360                    360
      17003306       ARMS                 No                                              360                    360
      17003318       ARMS                 No                                              360                    360
      17003328       ARMS                 No                                              360                    360
      17003360       ARMS                 No                                              360                    360
      17003435       ARMS                 No                                              360                    360
      17003451       ARMS                 No                                              360                    360
      17003464       ARMS                 No                                              360                    360
      17003473       ARMS                 No                                              360                    360
      17003496       ARMS                 No                                              360                    360
      17004650       ARMS                 No                                              360                    360
      17004663       ARMS                 No                                              360                    360
      17004708       ARMS                 No                                              360                    360
      17004739       ARMS                 No                                              360                    360
      17002233       ARMS                 No                                              360                    360
      17002252       ARMS                 No                                              360                    360
      17003202       ARMS                 No                                              360                    360
      17003228       ARMS                 No                                              360                    360
      17003247       ARMS                 No                                              360                    360
      17003249       ARMS                 No                                              360                    360
      17003251       ARMS                 No                                              360                    360
      17003254       ARMS                 No                                              360                    360
      17003255       ARMS                 No                                              360                    360
      17003256       ARMS                 No                                              360                    360
      17003258       ARMS                 No                                              360                    360
      17003260       ARMS                 No                                              360                    360
      17003276       ARMS                 No                                              360                    360
      17002104       ARMS                 No                                              360                    360
      17002106       ARMS                 No                                              360                    360
      17002120       ARMS                 No                                              360                    360
      17002129       ARMS                 No                                              360                    360
      17002135       ARMS                 No                                              360                    360
      17002141       ARMS                 No                                              360                    360
      17002151       ARMS                 No                                              360                    360
      17000377       ARMS                 No                                              360                    360
      17000399       ARMS                 No                                              360                    360
      17000408       ARMS                 No                                              360                    360
      17001920       ARMS                 No                                              360                    360
      17001955       ARMS                 No                                              360                    360
      17001977       ARMS                 No                                              360                    360
      17002017       ARMS                 No                                              360                    360
      17002031       ARMS                 No                                              360                    360
      17002036       ARMS                 No                                              360                    360
      17002042       ARMS                 No                                              360                    360
      17002053       ARMS                 No                                              360                    360
      17002066       ARMS                 No                                              360                    360
      17002070       ARMS                 No                                              360                    360
      17002080       ARMS                 No                                              360                    360
      17002086       ARMS                 No                                              360                    360
      17002090       ARMS                 No                                              360                    360
      16995171       ARMS                 No                                              360                    360
      16995214       ARMS                 No                                              360                    360
      16995216       ARMS                 No                                              360                    360
      16995242       ARMS                 No                                              360                    360
      16995272       ARMS                 No                                              360                    360
      16995334       ARMS                 No                                              360                    360
      16995374       ARMS                 No                                              360                    360
      17000098       ARMS                 No                                              360                    360
      17000099       ARMS                 No                                              360                    360
      17000101       ARMS                 No                                              360                    360
      17000102       ARMS                 No                                              360                    360
      17000103       ARMS                 No                                              360                    360
      17000111       ARMS                 No                                              360                    360
      17000113       ARMS                 No                                              360                    360
      17000115       ARMS                 No                                              360                    360
      17000116       ARMS                 No                                              360                    360
      17000121       ARMS                 No                                              360                    360
      17000123       ARMS                 No                                              360                    360
      17000131       ARMS                 No                                              360                    360
      17000132       ARMS                 No                                              360                    360
      17000135       ARMS                 No                                              360                    360
      17000136       ARMS                 No                                              360                    360
      17000138       ARMS                 No                                              360                    360
      17000140       ARMS                 No                                              360                    360
      17000211       ARMS                 No                                              360                    360
      17000268       ARMS                 No                                              360                    360
      16994944       ARMS                 No                                              360                    360
      16994951       ARMS                 No                                              360                    360
      16995024       ARMS                 No                                              360                    360
      16995025       ARMS                 No                                              360                    360
      16995047       ARMS                 No                                              360                    360
      16995049       ARMS                 No                                              360                    360
      16995108       ARMS                 No                                              360                    360
      16990122       ARMS                 No                                              360                    360
      16990209       ARMS                 No                                              360                    360
      16990210       ARMS                 No                                              360                    360
      16990275       ARMS                 No                                              360                    360
      16990276       ARMS                 No                                              360                    360
      16990286       ARMS                 No                                              360                    360
      16990363       ARMS                 No                                              360                    360
      16991387       ARMS                 No                                              360                    360
      16991405       ARMS                 No                                              360                    360
      16991409       ARMS                 No                                              360                    360
      16991452       ARMS                 No                                              360                    360
      16991457       ARMS                 No                                              360                    360
      16991460       ARMS                 No                                              360                    360
      16991461       ARMS                 No                                              360                    360
      16991462       ARMS                 No                                              360                    360
      16991463       ARMS                 No                                              360                    360
      16991466       ARMS                 No                                              360                    360
      16991468       ARMS                 No                                              360                    360
      16991470       ARMS                 No                                              360                    360
      16991494       ARMS                 No                                              360                    360
      16991500       ARMS                 No                                              360                    360
      16991591       ARMS                 No                                              360                    360
      16991649       ARMS                 No                                              360                    360
      16991659       ARMS                 No                                              360                    360
      16991720       ARMS                 No                                              360                    360
      16991801       ARMS                 No                                              360                    360
      16991805       ARMS                 No                                              360                    360
      16991811       ARMS                 No                                              360                    360
      16985084       ARMS                 No                                              360                    360
      16985091       ARMS                 No                                              360                    360
      16985133       ARMS                 No                                              360                    360
      16985161       ARMS                 No                                              360                    360
      16985184       ARMS                 No                                              360                    360
      16985215       ARMS                 No                                              360                    360
      16985272       ARMS                 No                                              360                    360
      16990027       ARMS                 No                                              360                    360
      16990035       ARMS                 No                                              360                    360
      16990080       ARMS                 No                                              360                    360
      16990090       ARMS                 No                                              360                    360
      16981537       ARMS                 No                                              360                    360
      16981551       ARMS                 No                                              360                    360
      16981575       ARMS                 No                                              360                    360
      16981602       ARMS                 No                                              360                    360
      16981829       ARMS                 No                                              360                    360
      16982843       ARMS                 No                                              360                    360
      16982876       ARMS                 No                                              360                    360
      16982935       ARMS                 No                                              360                    360
      16982994       ARMS                 No                                              360                    360
      16983099       ARMS                 No                                              360                    360
      16983114       ARMS                 No                                              360                    360
      16984656       ARMS                 No                                              360                    360
      16984681       ARMS                 No                                              360                    360
      16984749       ARMS                 No                                              360                    360
      16984808       ARMS                 No                                              360                    360
      16984829       ARMS                 No                                              360                    360
      16984846       ARMS                 No                                              360                    360
      16984847       ARMS                 No                                              360                    360
      16984868       ARMS                 No                                              360                    360
      16984961       ARMS                 No                                              360                    360
      16984962       ARMS                 No                                              360                    360
      16985006       ARMS                 No                                              360                    360
      16981299       ARMS                 No                                              360                    360
      16981318       ARMS                 No                                              360                    360
      16981338       ARMS                 No                                              360                    360
      16981393       ARMS                 No                                              360                    360
      16981407       ARMS                 No                                              360                    360
      16981429       ARMS                 No                                              360                    360
      16981462       ARMS                 No                                              360                    360
      16981492       ARMS                 No                                              360                    360
      16981126       ARMS                 No                                              360                    360
      16981140       ARMS                 No                                              360                    360
      16981173       ARMS                 No                                              360                    360
      16980876       ARMS                 No                                              360                    360
      16980929       ARMS                 No                                              360                    360
      16980934       ARMS                 No                                              360                    360
      16980945       ARMS                 No                                              360                    360
      16981036       ARMS                 No                                              360                    360
      16979454       ARMS                 No                                              360                    360
      16979487       ARMS                 Yes                                             360                    480
      16979502       ARMS                 No                                              360                    360
      16979515       ARMS                 No                                              360                    360
      16979526       ARMS                 No                                              360                    360
      16979536       ARMS                 No                                              360                    360
      16979546       ARMS                 No                                              360                    360
      16980370       ARMS                 No                                              360                    360
      16980371       ARMS                 No                                              360                    360
      16980392       ARMS                 No                                              360                    360
      16980399       ARMS                 No                                              360                    360
      16980453       ARMS                 No                                              360                    360
      16980456       ARMS                 No                                              360                    360
      16980457       ARMS                 No                                              360                    360
      16980459       ARMS                 No                                              360                    360
      16980462       ARMS                 No                                              360                    360
      16980469       ARMS                 No                                              360                    360
      16980473       ARMS                 No                                              360                    360
      16980522       ARMS                 No                                              360                    360
      16980633       ARMS                 No                                              360                    360
      16980652       ARMS                 No                                              360                    360
      16980661       ARMS                 No                                              360                    360
      16980682       ARMS                 No                                              360                    360
      16980743       ARMS                 No                                              360                    360
      16980773       ARMS                 No                                              360                    360
      16980793       ARMS                 No                                              360                    360
      16979007       ARMS                 No                                              360                    360
      16979046       ARMS                 No                                              360                    360
      16979054       ARMS                 No                                              360                    360
      16979090       ARMS                 No                                              360                    360
      16979091       ARMS                 No                                              360                    360
      16979095       ARMS                 No                                              360                    360
      16979106       ARMS                 No                                              360                    360
      16979126       ARMS                 No                                              360                    360
      16979145       ARMS                 No                                              360                    360
      16979183       ARMS                 No                                              360                    360
      16979190       ARMS                 No                                              360                    360
      16979203       ARMS                 No                                              360                    360
      16979262       ARMS                 No                                              360                    360
      16979318       ARMS                 No                                              360                    360
      16979333       ARMS                 No                                              360                    360
      16979379       ARMS                 No                                              360                    360
      16979381       ARMS                 No                                              360                    360
      16979430       ARMS                 No                                              360                    360
      16979437       ARMS                 No                                              360                    360
      16974189       ARMS                 No                                              360                    360
      16974203       ARMS                 No                                              360                    360
      16974207       ARMS                 No                                              360                    360
      16974280       ARMS                 No                                              360                    360
      16974288       ARMS                 No                                              360                    360
      16974362       ARMS                 No                                              360                    360
      16974365       ARMS                 No                                              360                    360
      16974366       ARMS                 No                                              360                    360
      16974386       ARMS                 No                                              360                    360
      16974390       ARMS                 No                                              360                    360
      16974461       ARMS                 No                                              360                    360
      16978779       ARMS                 No                                              360                    360
      16978815       ARMS                 No                                              360                    360
      16978829       ARMS                 No                                              360                    360
      16978895       ARMS                 No                                              360                    360
      16974094       ARMS                 No                                              360                    360
      16974115       ARMS                 No                                              360                    360
      16974126       ARMS                 No                                              360                    360
      16974145       ARMS                 No                                              360                    360
      16974165       ARMS                 No                                              360                    360
      16974173       ARMS                 No                                              360                    360
      16974013       ARMS                 No                                              360                    360
      16974028       ARMS                 No                                              360                    360
      16974034       ARMS                 No                                              360                    360
      16974036       ARMS                 No                                              360                    360
      16974048       ARMS                 No                                              360                    360
      16973934       ARMS                 No                                              360                    360
      16973923       ARMS                 No                                              360                    360
      16973867       ARMS                 No                                              360                    360
      16973814       ARMS                 No                                              360                    360
      16973837       ARMS                 No                                              360                    360
      16970784       ARMS                 No                                              360                    360
      16970790       ARMS                 No                                              360                    360
      16970808       ARMS                 No                                              360                    360
      16970813       ARMS                 No                                              360                    360
      16970819       ARMS                 No                                              360                    360
      16970886       ARMS                 No                                              360                    360
      16970894       ARMS                 Yes                                             360                    480
      16970917       ARMS                 No                                              360                    360
      16970946       ARMS                 No                                              360                    360
      16970948       ARMS                 No                                              360                    360
      16970953       ARMS                 No                                              360                    360
      16791053       ARMS                 No                                              360                    360
      16790988       ARMS                 No                                              360                    360
      16790927       ARMS                 No                                              360                    360
      16790939       ARMS                 No                                              360                    360
      16790969       ARMS                 No                                              360                    360
      16790845       ARMS                 No                                              360                    360
      16790860       ARMS                 No                                              360                    360
      16790891       ARMS                 No                                              360                    360
      16790892       ARMS                 No                                              360                    360
      16790774       ARMS                 No                                              360                    360
      16790794       ARMS                 No                                              360                    360
      16790836       ARMS                 No                                              360                    360
      16790731       ARMS                 No                                              360                    360
      16790660       ARMS                 No                                              360                    360
      16790623       ARMS                 No                                              360                    360
      16790459       ARMS                 No                                              360                    360
      16789070       ARMS                 No                                              360                    360
      16789075       ARMS                 No                                              360                    360
      16790356       ARMS                 No                                              360                    360
      16790371       ARMS                 No                                              360                    360
      16790375       ARMS                 No                                              360                    360
      16790383       ARMS                 No                                              360                    360
      16790420       ARMS                 No                                              360                    360
      16790425       ARMS                 No                                              360                    360
      16788992       ARMS                 No                                              360                    360
      16788916       ARMS                 No                                              360                    360
      16788805       ARMS                 No                                              360                    360
      16788808       ARMS                 No                                              360                    360
      16788819       ARMS                 No                                              360                    360
      16788833       ARMS                 No                                              360                    360
      16788654       ARMS                 No                                              360                    360
      16788656       ARMS                 No                                              360                    360
      16788678       ARMS                 No                                              360                    360
      16788710       ARMS                 No                                              360                    360
      16788488       ARMS                 No                                              360                    360
      16788522       ARMS                 No                                              360                    360
      16788556       ARMS                 No                                              360                    360
      16788427       ARMS                 No                                              360                    360
      16788444       ARMS                 No                                              360                    360
      16788477       ARMS                 No                                              360                    360
      16788478       ARMS                 No                                              360                    360
      16786238       ARMS                 No                                              360                    360
      16786285       ARMS                 No                                              360                    360
      16784867       ARMS                 No                                              360                    360
      16784903       ARMS                 No                                              360                    360
      16784916       ARMS                 No                                              360                    360
      16784945       ARMS                 No                                              360                    360
      16784992       ARMS                 No                                              360                    360
      16785032       ARMS                 No                                              360                    360
      16786205       ARMS                 No                                              360                    360
      16784761       ARMS                 No                                              360                    360
      16784831       ARMS                 No                                              360                    360
      16784835       ARMS                 No                                              360                    360
      16784838       ARMS                 No                                              360                    360
      16697267       ARMS                 No                                              360                    360
      16784633       ARMS                 No                                              360                    360
      16784651       ARMS                 No                                              360                    360
      16784669       ARMS                 No                                              360                    360
      16697249       ARMS                 No                                              360                    360
      16784594       ARMS                 No                                              360                    360
      16781325       ARMS                 No                                              360                    360
      16781386       ARMS                 No                                              360                    360
      16781435       ARMS                 No                                              360                    360
      17059692       ARMS                 No                                              360                    360
      17059693       ARMS                 No                                              360                    360
      17059694       ARMS                 No                                              360                    360
      17059695       ARMS                 No                                              360                    360
      17048006       ARMS                 No                                              360                    360
      17059645       ARMS                 No                                              360                    360
      17059646       ARMS                 No                                              360                    360
      17059648       ARMS                 No                                              360                    360
      17059650       ARMS                 No                                              360                    360
      17059651       ARMS                 No                                              360                    360
      17059652       ARMS                 No                                              360                    360
      17059653       ARMS                 No                                              360                    360
      17059658       ARMS                 No                                              360                    360
      17059660       ARMS                 No                                              360                    360
      17059661       ARMS                 No                                              360                    360
      17059662       ARMS                 No                                              360                    360
      17059663       ARMS                 No                                              360                    360
      17059664       ARMS                 No                                              360                    360
      17059666       ARMS                 No                                              360                    360
      17059667       ARMS                 No                                              360                    360
      17059668       ARMS                 No                                              360                    360
      17059669       ARMS                 No                                              360                    360
      17059671       ARMS                 No                                              360                    360
      17059672       ARMS                 No                                              360                    360
      17059674       ARMS                 No                                              360                    360
      17059676       ARMS                 No                                              360                    360
      17059678       ARMS                 No                                              360                    360
      17059679       ARMS                 No                                              360                    360
      17059680       ARMS                 No                                              360                    360
      17059681       ARMS                 No                                              360                    360
      17059683       ARMS                 No                                              360                    360
      17059684       ARMS                 No                                              360                    360
      17059685       ARMS                 No                                              360                    360
      17059687       ARMS                 No                                              360                    360
      17059688       ARMS                 No                                              360                    360
      17059689       ARMS                 No                                              360                    360
      17059690       ARMS                 No                                              360                    360
      17059691       ARMS                 No                                              360                    360
      16968281       ARMS                 No                                              360                    360
      16968284       ARMS                 No                                              360                    360
      16968287       ARMS                 No                                              360                    360
      16968288       ARMS                 No                                              360                    360
      16968290       ARMS                 No                                              360                    360
      16968293       ARMS                 No                                              360                    360
      16968304       ARMS                 No                                              360                    360
      16968306       ARMS                 No                                              360                    360
      16968318       ARMS                 No                                              360                    360
      16973872       ARMS                 No                                              360                    360
      16973892       ARMS                 No                                              360                    360
      16973895       ARMS                 No                                              360                    360
      16973911       ARMS                 No                                              360                    360
      16973932       ARMS                 No                                              360                    360
      16973941       ARMS                 No                                              360                    360
      17009018       ARMS                 No                                              360                    360
      17047999       ARMS                 No                                              360                    360
      17043988       ARMS                 No                                              360                    360
      17042454       ARMS                 No                                              360                    360
      16840609       ARMS                 No                                              360                    360
      16840610       ARMS                 No                                              360                    360
      16840611       ARMS                 No                                              360                    360
      16840612       ARMS                 No                                              360                    360
      16840613       ARMS                 No                                              360                    360
      16840615       ARMS                 No                                              360                    360
      16840616       ARMS                 No                                              360                    360
      16840617       ARMS                 No                                              360                    360
      16840618       ARMS                 No                                              360                    360
      16840619       ARMS                 No                                              360                    360
      16840620       ARMS                 No                                              360                    360
      16840621       ARMS                 No                                              360                    360
      16840622       ARMS                 No                                              360                    360
      16840623       ARMS                 No                                              360                    360
      16840624       ARMS                 No                                              360                    360
      16840625       ARMS                 No                                              360                    360
      16840626       ARMS                 No                                              360                    360
      16840627       ARMS                 No                                              360                    360
      16840605       ARMS                 No                                              360                    360
      16840606       ARMS                 No                                              360                    360
      16840607       ARMS                 No                                              360                    360
      16840608       ARMS                 No                                              360                    360
      16840570       ARMS                 No                                              360                    360
      16840571       ARMS                 No                                              360                    360
      16840572       ARMS                 No                                              360                    360
      16840573       ARMS                 No                                              360                    360
      16840574       ARMS                 No                                              360                    360
      16840575       ARMS                 No                                              360                    360
      16840577       ARMS                 No                                              360                    360
      16840578       ARMS                 No                                              360                    360
      16840579       ARMS                 No                                              360                    360
      16840580       ARMS                 No                                              360                    360
      16840581       ARMS                 No                                              360                    360
      16840582       ARMS                 No                                              360                    360
      16840583       ARMS                 No                                              360                    360
      16840584       ARMS                 No                                              360                    360
      16840585       ARMS                 No                                              360                    360
      16840586       ARMS                 No                                              360                    360
      16840587       ARMS                 No                                              360                    360
      16840589       ARMS                 No                                              360                    360
      16840590       ARMS                 No                                              360                    360
      16840591       ARMS                 No                                              360                    360
      16840592       ARMS                 No                                              360                    360
      16840593       ARMS                 No                                              360                    360
      16840594       ARMS                 No                                              360                    360
      16840595       ARMS                 No                                              360                    360
      16840596       ARMS                 No                                              360                    360
      16840597       ARMS                 No                                              360                    360
      16840598       ARMS                 No                                              360                    360
      16840599       ARMS                 No                                              360                    360
      16840601       ARMS                 No                                              360                    360
      16840602       ARMS                 No                                              360                    360
      16840603       ARMS                 No                                              360                    360
      16840604       ARMS                 No                                              360                    360
      16840552       ARMS                 No                                              360                    360
      16840553       ARMS                 No                                              360                    360
      16840555       ARMS                 No                                              360                    360
      16840556       ARMS                 No                                              360                    360
      16840558       ARMS                 No                                              360                    360
      16840559       ARMS                 No                                              360                    360
      16840561       ARMS                 No                                              360                    360
      16840562       ARMS                 No                                              360                    360
      16840563       ARMS                 No                                              360                    360
      16840564       ARMS                 No                                              360                    360
      16840565       ARMS                 No                                              360                    360
      16840566       ARMS                 No                                              360                    360
      16840567       ARMS                 No                                              360                    360
      16840568       ARMS                 No                                              360                    360
      16840569       ARMS                 No                                              360                    360
      16840539       ARMS                 No                                              360                    360
      16840540       ARMS                 No                                              360                    360
      16840541       ARMS                 No                                              360                    360
      16840545       ARMS                 No                                              360                    360
      16840546       ARMS                 No                                              360                    360
      16840547       ARMS                 No                                              360                    360
      16840548       ARMS                 No                                              360                    360
      16840549       ARMS                 No                                              360                    360
      16840550       ARMS                 No                                              360                    360
      16840551       ARMS                 No                                              360                    360
      16729827       ARMS                 No                                              360                    360
      16729860       ARMS                 No                                              360                    360
      16729898       ARMS                 No                                              360                    360
      16729928       ARMS                 No                                              360                    360
      16731549       ARMS                 Yes                                             360                    480
      16731599       ARMS                 No                                              360                    360
      16731607       ARMS                 No                                              360                    360
      16731613       ARMS                 No                                              360                    360
      16729682       ARMS                 No                                              360                    360
      16729690       ARMS                 No                                              360                    360
      16728799       ARMS                 No                                              360                    360
      16728813       ARMS                 No                                              360                    360
      16728816       ARMS                 No                                              360                    360
      16728829       ARMS                 No                                              360                    360
      16728889       ARMS                 No                                              360                    360
      16728895       ARMS                 No                                              360                    360
      16729409       ARMS                 No                                              360                    360
      16729427       ARMS                 No                                              360                    360
      16729584       ARMS                 No                                              360                    360
      16729592       ARMS                 No                                              360                    360
      16648128       ARMS                 No                                              360                    360
      16723950       ARMS                 No                                              360                    360
      16728284       ARMS                 No                                              360                    360
      16728301       ARMS                 No                                              360                    360
      16728339       ARMS                 No                                              360                    360
      16728442       ARMS                 No                                              360                    360
      16728444       ARMS                 No                                              360                    360
      16728661       ARMS                 No                                              360                    360
      16728755       ARMS                 No                                              360                    360
      16723388       ARMS                 No                                              360                    360
      16723398       ARMS                 No                                              360                    360
      16723427       ARMS                 No                                              360                    360
      16723506       ARMS                 No                                              360                    360
      16723648       ARMS                 No                                              360                    360
      16723662       ARMS                 No                                              360                    360
      16723665       ARMS                 No                                              360                    360
      16723708       ARMS                 No                                              360                    360
      16723715       ARMS                 No                                              360                    360
      16723784       ARMS                 No                                              360                    360
      16721862       ARMS                 No                                              360                    360
      16721930       ARMS                 No                                              360                    360
      16722145       ARMS                 No                                              360                    360
      16722210       ARMS                 No                                              360                    360
      16722231       ARMS                 No                                              360                    360
      16722263       ARMS                 No                                              360                    360
      16722286       ARMS                 No                                              360                    360
      16722289       ARMS                 No                                              360                    360
      16723125       ARMS                 No                                              360                    360
      16723150       ARMS                 No                                              360                    360
      16723155       ARMS                 No                                              360                    360
      16723333       ARMS                 No                                              360                    360
      16723340       ARMS                 No                                              360                    360
      16718876       ARMS                 No                                              360                    360
      16718974       ARMS                 No                                              360                    360
      16719000       ARMS                 No                                              360                    360
      16719103       ARMS                 No                                              360                    360
      16721812       ARMS                 No                                              360                    360
      16718492       ARMS                 No                                              360                    360
      16718507       ARMS                 No                                              360                    360
      16718521       ARMS                 No                                              360                    360
      16718524       ARMS                 No                                              360                    360
      16718555       ARMS                 No                                              360                    360
      16717773       ARMS                 No                                              360                    360
      16717774       ARMS                 No                                              360                    360
      16717168       ARMS                 No                                              360                    360
      16717175       ARMS                 No                                              360                    360
      16717186       ARMS                 No                                              360                    360
      16717189       ARMS                 No                                              360                    360
      16717244       ARMS                 No                                              360                    360
      16717393       ARMS                 No                                              360                    360
      16717429       ARMS                 No                                              360                    360
      16717434       ARMS                 Yes                                             360                    480
      16717491       ARMS                 No                                              360                    360
      16717614       ARMS                 No                                              360                    360
      16634137       ARMS                 No                                              360                    360
      16595958       ARMS                 No                                              360                    360
      16356318       ARMS                 No                                              360                    360
      16357598       ARMS                 No                                              360                    360
      16357499       ARMS                 No                                              360                    360
      16356818       ARMS                 No                                              360                    360
      16356540       ARMS                 No                                              360                    360
      16781138       ARMS                 No                                              360                    360
      16781163       ARMS                 No                                              360                    360
      16781182       ARMS                 No                                              360                    360
      16781194       ARMS                 No                                              360                    360
      16780720       ARMS                 No                                              360                    360
      16780775       ARMS                 No                                              360                    360
      16780784       ARMS                 No                                              360                    360
      16780796       ARMS                 No                                              360                    360
      16697197       ARMS                 No                                              360                    360
      16780917       ARMS                 No                                              360                    360
      16780930       ARMS                 No                                              360                    360
      16780962       ARMS                 No                                              360                    360
      16781002       ARMS                 No                                              360                    360
      16781008       ARMS                 No                                              360                    360
      16781030       ARMS                 No                                              360                    360
      16781054       ARMS                 No                                              360                    360
      16781070       ARMS                 Yes                                             360                    480
      16779023       ARMS                 No                                              360                    360
      16778907       ARMS                 No                                              360                    360
      16695709       ARMS                 No                                              360                    360
      16778836       ARMS                 No                                              360                    360
      16778844       ARMS                 No                                              360                    360
      16778859       ARMS                 No                                              360                    360
      16778874       ARMS                 No                                              360                    360
      16778540       ARMS                 No                                              360                    360
      16778566       ARMS                 No                                              360                    360
      16778578       ARMS                 Yes                                             360                    480
      16778650       ARMS                 No                                              360                    360
      16778678       ARMS                 No                                              360                    360
      16778689       ARMS                 No                                              360                    360
      16695808       ARMS                 No                                              360                    360
      16778773       ARMS                 No                                              360                    360
      16778778       ARMS                 No                                              360                    360
      16778797       ARMS                 No                                              360                    360
      16778803       ARMS                 No                                              360                    360
      16778372       ARMS                 Yes                                             360                    480
      16778462       ARMS                 No                                              360                    360
      16778530       ARMS                 No                                              360                    360
      16685661       ARMS                 No                                              360                    360
      16692008       ARMS                 No                                              360                    360
      16683839       ARMS                 No                                              360                    360
      16683844       ARMS                 No                                              360                    360
      16685628       ARMS                 No                                              360                    360
      16685461       ARMS                 No                                              360                    360
      16681040       ARMS                 No                                              360                    360
      16681063       ARMS                 No                                              360                    360
      16777148       ARMS                 No                                              360                    360
      16777167       ARMS                 No                                              360                    360
      16778238       ARMS                 No                                              360                    360
      16778336       ARMS                 No                                              360                    360
      16778347       ARMS                 No                                              360                    360
      16676430       ARMS                 No                                              360                    360
      16679068       ARMS                 No                                              360                    360
      16776876       ARMS                 No                                              360                    360
      16776910       ARMS                 No                                              360                    360
      16776975       ARMS                 No                                              360                    360
      16777020       ARMS                 No                                              360                    360
      16776586       ARMS                 No                                              360                    360
      16776637       ARMS                 No                                              360                    360
      16776645       ARMS                 No                                              360                    360
      16776740       ARMS                 No                                              360                    360
      16776747       ARMS                 No                                              360                    360
      16776770       ARMS                 No                                              360                    360
      16776534       ARMS                 No                                              360                    360
      16775370       ARMS                 No                                              360                    360
      16775382       ARMS                 No                                              360                    360
      16775386       ARMS                 No                                              360                    360
      16775394       ARMS                 No                                              360                    360
      16775490       ARMS                 No                                              360                    360
      16775527       ARMS                 No                                              360                    360
      16775534       ARMS                 No                                              360                    360
      16775539       ARMS                 No                                              360                    360
      16775058       ARMS                 No                                              360                    360
      16775082       ARMS                 No                                              360                    360
      16775089       ARMS                 No                                              360                    360
      16775100       ARMS                 No                                              360                    360
      16775111       ARMS                 No                                              360                    360
      16775119       ARMS                 No                                              360                    360
      16775127       ARMS                 No                                              360                    360
      16775128       ARMS                 No                                              360                    360
      16775134       ARMS                 No                                              360                    360
      16775151       ARMS                 No                                              360                    360
      16775159       ARMS                 No                                              360                    360
      16770907       ARMS                 No                                              360                    360
      16770936       ARMS                 No                                              360                    360
      16770956       ARMS                 No                                              360                    360
      16770997       ARMS                 No                                              360                    360
      16771028       ARMS                 No                                              360                    360
      16771063       ARMS                 No                                              360                    360
      16771153       ARMS                 No                                              360                    360
      16771156       ARMS                 No                                              360                    360
      16771174       ARMS                 No                                              360                    360
      16771179       ARMS                 No                                              360                    360
      16771189       ARMS                 No                                              360                    360
      16771235       ARMS                 No                                              360                    360
      16768393       ARMS                 No                                              360                    360
      16768398       ARMS                 No                                              360                    360
      16768492       ARMS                 No                                              360                    360
      16770522       ARMS                 No                                              360                    360
      16770735       ARMS                 No                                              360                    360
      16770814       ARMS                 No                                              360                    360
      16770818       ARMS                 No                                              360                    360
      16770840       ARMS                 No                                              360                    360
      16770852       ARMS                 No                                              360                    360
      16770858       ARMS                 No                                              360                    360
      16770865       ARMS                 No                                              360                    360
      16768180       ARMS                 No                                              360                    360
      16768195       ARMS                 No                                              360                    360
      16768243       ARMS                 Yes                                             360                    480
      16768270       ARMS                 No                                              360                    360
      16768376       ARMS                 No                                              360                    360
      16768013       ARMS                 No                                              360                    360
      16768021       ARMS                 No                                              360                    360
      16765091       ARMS                 No                                              360                    360
      16765139       ARMS                 No                                              360                    360
      16765156       ARMS                 No                                              360                    360
      16765264       ARMS                 No                                              360                    360
      16765273       ARMS                 No                                              360                    360
      16765301       ARMS                 No                                              360                    360
      16765424       ARMS                 No                                              360                    360
      16765534       ARMS                 No                                              360                    360
      16765563       ARMS                 No                                              360                    360
      16765587       ARMS                 No                                              360                    360
      16765601       ARMS                 No                                              360                    360
      16768028       ARMS                 No                                              360                    360
      16768076       ARMS                 No                                              360                    360
      16767840       ARMS                 No                                              360                    360
      16767865       ARMS                 No                                              360                    360
      16767880       ARMS                 No                                              360                    360
      16767957       ARMS                 No                                              360                    360
      16767959       ARMS                 No                                              360                    360
      16731872       ARMS                 No                                              360                    360
      16731883       ARMS                 No                                              360                    360
      16731940       ARMS                 No                                              360                    360
      16731958       ARMS                 No                                              360                    360
      16731986       ARMS                 No                                              360                    360
      16731990       ARMS                 No                                              360                    360
      17014528       ARMS                 No                                              360                    360
      16835645       ARMS                 No                                              360                    360
      16844662       ARMS                 No                                              360                    360
      16844665       ARMS                 No                                              360                    360
      16844675       ARMS                 No                                              360                    360
      16844698       ARMS                 No                                              360                    360
      16844711       ARMS                 No                                              360                    360
      17048003       ARMS                 No                                              360                    360
      16844579       ARMS                 No                                              360                    360
      16844563       ARMS                 No                                              360                    360
      16844568       ARMS                 No                                              360                    360
      16844569       ARMS                 No                                              360                    360
      16844557       ARMS                 No                                              360                    360
      16844470       ARMS                 No                                              360                    360
      16844489       ARMS                 No                                              360                    360
      17033418       ARMS                 No                                              360                    360
      17033425       ARMS                 No                                              360                    360
      17033432       ARMS                 No                                              360                    360
      17033433       ARMS                 No                                              360                    360
      17033437       ARMS                 No                                              360                    360
      17033444       ARMS                 No                                              360                    360
      16844431       ARMS                 No                                              360                    360
      17014754       ARMS                 No                                              360                    360
      17014755       ARMS                 No                                              360                    360
      17014757       ARMS                 No                                              360                    360
      17014786       ARMS                 No                                              360                    360
      17014844       ARMS                 No                                              360                    360
      16985178       ARMS                 No                                              360                    360
      16985181       ARMS                 No                                              360                    360
      16985188       ARMS                 No                                              360                    360
      16991427       ARMS                 No                                              360                    360
      16991428       ARMS                 No                                              360                    360
      16991429       ARMS                 No                                              360                    360
      16991611       ARMS                 No                                              360                    360
      16991612       ARMS                 No                                              360                    360
      16991614       ARMS                 No                                              360                    360
      16991617       ARMS                 No                                              360                    360
      16991619       ARMS                 No                                              360                    360
      16991641       ARMS                 No                                              360                    360
      16991643       ARMS                 No                                              360                    360
      16991648       ARMS                 No                                              360                    360
      16991673       ARMS                 No                                              360                    360
      16991682       ARMS                 No                                              360                    360
      16991686       ARMS                 No                                              360                    360
      16991802       ARMS                 No                                              360                    360
      16991807       ARMS                 No                                              360                    360
      16991810       ARMS                 No                                              360                    360
      16991820       ARMS                 No                                              360                    360
      16995073       ARMS                 No                                              360                    360
      17001959       ARMS                 No                                              360                    360
      17001964       ARMS                 No                                              360                    360
      17001968       ARMS                 No                                              360                    360
      17001972       ARMS                 No                                              360                    360
      17001974       ARMS                 No                                              360                    360
      17001991       ARMS                 No                                              360                    360
      17009011       ARMS                 No                                              360                    360
      17009016       ARMS                 No                                              360                    360
      17009022       ARMS                 No                                              360                    360
      17009025       ARMS                 No                                              360                    360
      17009029       ARMS                 No                                              360                    360
      17009034       ARMS                 No                                              360                    360
      17009037       ARMS                 No                                              360                    360
      17009040       ARMS                 No                                              360                    360
      17009043       ARMS                 No                                              360                    360
      17009053       ARMS                 No                                              360                    360
      17009059       ARMS                 No                                              360                    360
      17009062       ARMS                 No                                              360                    360
      17013640       ARMS                 No                                              360                    360
      17013661       ARMS                 No                                              360                    360
      17013666       ARMS                 No                                              360                    360
      17013673       ARMS                 No                                              360                    360
      17013676       ARMS                 No                                              360                    360
      17013682       ARMS                 No                                              360                    360
      17013686       ARMS                 No                                              360                    360
      17013689       ARMS                 No                                              360                    360
      17013690       ARMS                 No                                              360                    360
      16835741       ARMS                 No                                              360                    360
      16835754       ARMS                 No                                              360                    360
      16835765       ARMS                 No                                              360                    360
      16835771       ARMS                 No                                              360                    360
      16835775       ARMS                 No                                              360                    360
      16838662       ARMS                 No                                              360                    360
      16838665       ARMS                 No                                              360                    360
      16838727       ARMS                 No                                              360                    360
      16838731       ARMS                 No                                              360                    360
      16838799       ARMS                 No                                              360                    360
      16838832       ARMS                 No                                              360                    360
      16838839       ARMS                 No                                              360                    360
      16838845       ARMS                 No                                              360                    360
      16839842       ARMS                 No                                              360                    360
      16844439       ARMS                 No                                              360                    360
      16844452       ARMS                 No                                              360                    360
      16844461       ARMS                 No                                              360                    360
      16844498       ARMS                 No                                              360                    360
      16845631       ARMS                 No                                              360                    360
      16845821       ARMS                 No                                              360                    360
      16845873       ARMS                 No                                              360                    360
      16845887       ARMS                 No                                              360                    360
      16847508       ARMS                 No                                              360                    360
      16847808       ARMS                 No                                              360                    360
      16851117       ARMS                 No                                              360                    360
      16851144       ARMS                 No                                              360                    360
      16851150       ARMS                 No                                              360                    360
      16851156       ARMS                 No                                              360                    360
      16851183       ARMS                 No                                              360                    360
      16853086       ARMS                 No                                              360                    360
      16853094       ARMS                 No                                              360                    360
      16859099       ARMS                 No                                              360                    360
      16859107       ARMS                 No                                              360                    360
      16859118       ARMS                 No                                              360                    360
      16859119       ARMS                 No                                              360                    360
      16859123       ARMS                 No                                              360                    360
      16859127       ARMS                 No                                              360                    360
      16859128       ARMS                 No                                              360                    360
      16859129       ARMS                 No                                              360                    360
      16859130       ARMS                 No                                              360                    360
      16859137       ARMS                 No                                              360                    360
      16859142       ARMS                 No                                              360                    360
      16859144       ARMS                 No                                              360                    360
      16859147       ARMS                 No                                              360                    360
      16859173       ARMS                 No                                              360                    360
      16859176       ARMS                 No                                              360                    360
      16859180       ARMS                 No                                              360                    360
      16859182       ARMS                 No                                              360                    360
      16859190       ARMS                 No                                              360                    360
      16859201       ARMS                 No                                              360                    360
      16859203       ARMS                 No                                              360                    360
      16859204       ARMS                 No                                              360                    360
      16859207       ARMS                 No                                              360                    360
      16859214       ARMS                 No                                              360                    360
      16859220       ARMS                 No                                              360                    360
      16859232       ARMS                 No                                              360                    360
      16859233       ARMS                 No                                              360                    360
      16859257       ARMS                 No                                              360                    360
      16859260       ARMS                 No                                              360                    360
      16859264       ARMS                 No                                              360                    360
      16859270       ARMS                 No                                              360                    360
      16859271       ARMS                 No                                              360                    360
      16859276       ARMS                 No                                              360                    360
      16859280       ARMS                 No                                              360                    360
      16859281       ARMS                 No                                              360                    360
      16859298       ARMS                 No                                              360                    360
      16859323       ARMS                 No                                              360                    360
      16963077       ARMS                 No                                              360                    360
      16968226       ARMS                 No                                              360                    360
      16968228       ARMS                 No                                              360                    360
      16968232       ARMS                 No                                              360                    360
      16968245       ARMS                 No                                              360                    360
      16968248       ARMS                 No                                              360                    360
      16968257       ARMS                 No                                              360                    360
      16968261       ARMS                 No                                              360                    360
      16968262       ARMS                 No                                              360                    360
      16968263       ARMS                 No                                              360                    360
      16968266       ARMS                 No                                              360                    360
      16968276       ARMS                 No                                              360                    360
      16968277       ARMS                 No                                              360                    360
      16968278       ARMS                 No                                              360                    360
      16968280       ARMS                 No                                              360                    360
      16844370       ARMS                 No                                              360                    360
      16824225       ARMS                 No                                              360                    360
      16824230       ARMS                 No                                              360                    360
      16824234       ARMS                 No                                              360                    360
      16835518       ARMS                 No                                              360                    360
      16835527       ARMS                 No                                              360                    360
      16835535       ARMS                 No                                              360                    360
      16835539       ARMS                 No                                              360                    360
      16835550       ARMS                 No                                              360                    360
      16835569       ARMS                 No                                              360                    360
      16835572       ARMS                 No                                              360                    360
      16835576       ARMS                 No                                              360                    360
      16835589       ARMS                 No                                              360                    360
      16835643       ARMS                 No                                              360                    360
      16823852       ARMS                 No                                              360                    360
      16823855       ARMS                 No                                              360                    360
      16823914       ARMS                 No                                              360                    360
      16823923       ARMS                 No                                              360                    360
      16823925       ARMS                 No                                              360                    360
      16823929       ARMS                 No                                              360                    360
      16823968       ARMS                 No                                              360                    360
      16823972       ARMS                 No                                              360                    360
      16823989       ARMS                 No                                              360                    360
      16824098       ARMS                 No                                              360                    360
      16824119       ARMS                 No                                              360                    360
      16824135       ARMS                 No                                              360                    360
      16824178       ARMS                 No                                              360                    360
      16824199       ARMS                 No                                              360                    360
      16824216       ARMS                 No                                              360                    360
      16809251       ARMS                 No                                              360                    360
      16809343       ARMS                 No                                              360                    360
      16819122       ARMS                 No                                              360                    360
      16798334       ARMS                 No                                              360                    360
      16803425       ARMS                 No                                              360                    360
      16803910       ARMS                 No                                              360                    360
      16973951       ARMS                 No                                              360                    360
      16973961       ARMS                 No                                              360                    360
      16973969       ARMS                 No                                              360                    360
      16973981       ARMS                 No                                              360                    360
      16973985       ARMS                 No                                              360                    360
      16973992       ARMS                 No                                              360                    360
      16974018       ARMS                 No                                              360                    360
      16974092       ARMS                 No                                              360                    360
      16974122       ARMS                 No                                              360                    360
      16974252       ARMS                 No                                              360                    360
      16974293       ARMS                 No                                              360                    360
      16974300       ARMS                 No                                              360                    360
      16974381       ARMS                 No                                              360                    360
      16974398       ARMS                 No                                              360                    360
      16978708       ARMS                 No                                              360                    360
      16978713       ARMS                 No                                              360                    360
      16978718       ARMS                 No                                              360                    360
      16978720       ARMS                 No                                              360                    360
      16978723       ARMS                 No                                              360                    360
      16978724       ARMS                 No                                              360                    360
      16980590       ARMS                 No                                              360                    360
      16980593       ARMS                 No                                              360                    360
      16980623       ARMS                 No                                              360                    360
      16980642       ARMS                 No                                              360                    360
      16980645       ARMS                 No                                              360                    360
      16982808       ARMS                 No                                              360                    360
      16982832       ARMS                 No                                              360                    360
      16982941       ARMS                 No                                              360                    360
      16983110       ARMS                 No                                              360                    360
      16983113       ARMS                 No                                              360                    360
      16984990       ARMS                 No                                              360                    360
      16984991       ARMS                 No                                              360                    360
      16844319       ARMS                 No                                              360                    360
      16844326       ARMS                 No                                              360                    360
      16844329       ARMS                 No                                              360                    360
      16844343       ARMS                 No                                              360                    360
      16780802       ARMS                 No                                              360                    360
      16780818       ARMS                 No                                              360                    360
      16844312       ARMS                 No                                              360                    360
      16840325       ARMS                 No                                              360                    360
      16840330       ARMS                 No                                              360                    360
      16840333       ARMS                 No                                              360                    360
      16844286       ARMS                 No                                              360                    360
      16840284       ARMS                 No                                              360                    360
      16840304       ARMS                 No                                              360                    360
      16840312       ARMS                 No                                              360                    360
      16840313       ARMS                 No                                              360                    360
      16840317       ARMS                 No                                              360                    360
      16840260       ARMS                 No                                              360                    360
      16840262       ARMS                 No                                              360                    360
      16840215       ARMS                 No                                              360                    360
      16840197       ARMS                 No                                              360                    360
      16840159       ARMS                 No                                              360                    360
      17015945       ARMS                 No                                              360                    360
      17015946       ARMS                 No                                              360                    360
      17015947       ARMS                 No                                              360                    360
      17015948       ARMS                 No                                              360                    360
      16964634       ARMS                 No                                              360                    360
      16964636       ARMS                 No                                              360                    360
      16964913       ARMS                 No                                              360                    360
      16964914       ARMS                 No                                              360                    360
      16964915       ARMS                 No                                              360                    360
      16964916       ARMS                 No                                              360                    360
      16964920       ARMS                 No                                              360                    360
      16964923       ARMS                 No                                              360                    360
      16964926       ARMS                 No                                              360                    360
      16964927       ARMS                 No                                              360                    360
      16964930       ARMS                 No                                              360                    360
      16964932       ARMS                 No                                              360                    360
      16964933       ARMS                 No                                              360                    360
      16964935       ARMS                 No                                              360                    360
      16964937       ARMS                 No                                              360                    360
      16964938       ARMS                 No                                              360                    360
      16964939       ARMS                 No                                              360                    360
      16964941       ARMS                 No                                              360                    360
      16964942       ARMS                 No                                              360                    360
      16964943       ARMS                 No                                              360                    360
      16964945       ARMS                 No                                              360                    360
      16964946       ARMS                 No                                              360                    360
      16964948       ARMS                 No                                              360                    360
      16964950       ARMS                 No                                              360                    360
      16964951       ARMS                 No                                              360                    360
      16964952       ARMS                 No                                              360                    360
      17015949       ARMS                 No                                              360                    360
      17015950       ARMS                 No                                              360                    360
      17015953       ARMS                 No                                              360                    360
      17015955       ARMS                 No                                              360                    360
      17015956       ARMS                 No                                              360                    360
      17015957       ARMS                 No                                              360                    360
      17015958       ARMS                 No                                              360                    360
      17015960       ARMS                 No                                              360                    360
      17015962       ARMS                 No                                              360                    360
      17015963       ARMS                 No                                              360                    360
      17015966       ARMS                 No                                              360                    360
      17015967       ARMS                 No                                              360                    360
      17015969       ARMS                 No                                              360                    360
      17015971       ARMS                 No                                              360                    360
      17015974       ARMS                 No                                              360                    360
      17015975       ARMS                 No                                              360                    360
      17015977       ARMS                 No                                              360                    360
      17015978       ARMS                 No                                              360                    360
      17015979       ARMS                 No                                              360                    360
      17015981       ARMS                 No                                              360                    360
      17015982       ARMS                 No                                              360                    360
      17015983       ARMS                 No                                              360                    360
      17015987       ARMS                 No                                              360                    360
      17015991       ARMS                 No                                              360                    360
      16770460       ARMS                 No                                              360                    360
      16839343       ARMS                 No                                              360                    360
      16356776       ARMS                 No                                              360                    360
      16357121       ARMS                 No                                              360                    360
      16357589       ARMS                 No                                              360                    360
      16650771       ARMS                 No                                              360                    360
      16840059       ARMS                 No                                              360                    360
      16840063       ARMS                 No                                              360                    360
      16840089       ARMS                 No                                              360                    360
      16840099       ARMS                 No                                              360                    360
      16840100       ARMS                 No                                              360                    360
      16840105       ARMS                 No                                              360                    360
      16840108       ARMS                 No                                              360                    360
      16839981       ARMS                 No                                              360                    360
      16840036       ARMS                 No                                              360                    360
      16840052       ARMS                 No                                              360                    360
      16839967       ARMS                 No                                              360                    360
      16839977       ARMS                 No                                              360                    360
      16839917       ARMS                 No                                              360                    360
      16839921       ARMS                 No                                              360                    360
      16839922       ARMS                 No                                              360                    360
      16839728       ARMS                 Yes                                             360                    480
      16839749       ARMS                 No                                              360                    360
      16839805       ARMS                 No                                              360                    360
      16839813       ARMS                 No                                              360                    360
      16839821       ARMS                 No                                              360                    360
      16839846       ARMS                 No                                              360                    360
      16839866       ARMS                 No                                              360                    360
      16839900       ARMS                 No                                              360                    360
      16839666       ARMS                 No                                              360                    360
      16839272       ARMS                 No                                              360                    360
      16839280       ARMS                 No                                              360                    360
      16839292       ARMS                 No                                              360                    360
      16839314       ARMS                 No                                              360                    360
      16670093       ARMS                 No                                              360                    360
      16666576       ARMS                 No                                              360                    360
      16666591       ARMS                 No                                              360                    360
      16670022       ARMS                 No                                              360                    360
      16663676       ARMS                 No                                              360                    360
      16658284       ARMS                 No                                              360                    360
      16851050       ARMS                 No                                              360                    360
      16851051       ARMS                 No                                              360                    360
      16851065       ARMS                 No                                              360                    360
      16851069       ARMS                 No                                              360                    360
      16851084       ARMS                 No                                              360                    360
      16851086       ARMS                 No                                              360                    360
      16851091       ARMS                 No                                              360                    360
      16851154       ARMS                 No                                              360                    360
      16851163       ARMS                 No                                              360                    360
      16849521       ARMS                 No                                              360                    360
      16849554       ARMS                 No                                              360                    360
      16849559       ARMS                 No                                              360                    360
      16849566       ARMS                 No                                              360                    360
      16851034       ARMS                 No                                              360                    360
      16851035       ARMS                 No                                              360                    360
      16851046       ARMS                 No                                              360                    360
      16851048       ARMS                 No                                              360                    360
      16851188       ARMS                 No                                              360                    360
      16851217       ARMS                 No                                              360                    360
      16851241       ARMS                 No                                              360                    360
      16851283       ARMS                 No                                              360                    360
      16851291       ARMS                 No                                              360                    360
      16851331       ARMS                 No                                              360                    360
      16851345       ARMS                 No                                              360                    360
      16851356       ARMS                 No                                              360                    360
      16851358       ARMS                 No                                              360                    360
      16851362       ARMS                 No                                              360                    360
      16851366       ARMS                 No                                              360                    360
      16851368       ARMS                 No                                              360                    360
      16851859       ARMS                 No                                              360                    360
      16851884       ARMS                 No                                              360                    360
      16851893       ARMS                 No                                              360                    360
      16851908       ARMS                 No                                              360                    360
      16851913       ARMS                 No                                              360                    360
      16851944       ARMS                 No                                              360                    360
      16851962       ARMS                 No                                              360                    360
      16851971       ARMS                 No                                              360                    360
      16851981       ARMS                 No                                              360                    360
      16851985       ARMS                 No                                              360                    360
      16771738       ARMS                 Yes                                             360                    480
      16771750       ARMS                 No                                              360                    360
      16771774       ARMS                 No                                              360                    360
      16771785       ARMS                 No                                              360                    360
      16771798       ARMS                 No                                              360                    360
      16771800       ARMS                 No                                              360                    360
      16771831       ARMS                 No                                              360                    360
      16771859       ARMS                 No                                              360                    360
      16771870       ARMS                 No                                              360                    360
      16771916       ARMS                 No                                              360                    360
      16771948       ARMS                 Yes                                             360                    480
      16771949       ARMS                 No                                              360                    360
      16771988       ARMS                 No                                              360                    360
      16772021       ARMS                 No                                              360                    360
      16772026       ARMS                 No                                              360                    360
      16772049       ARMS                 No                                              360                    360
      16772060       ARMS                 No                                              360                    360
      16772066       ARMS                 No                                              360                    360
      16772077       ARMS                 No                                              360                    360
      16772089       ARMS                 No                                              360                    360
      16772321       ARMS                 No                                              360                    360
      16772397       ARMS                 No                                              360                    360
      16772440       ARMS                 No                                              360                    360
      16772444       ARMS                 No                                              360                    360
      16772447       ARMS                 No                                              360                    360
      16772516       ARMS                 No                                              360                    360
      16772566       ARMS                 Yes                                             360                    480
      16772583       ARMS                 No                                              360                    360
      16772644       ARMS                 No                                              360                    360
      16772648       ARMS                 No                                              360                    360
      16772650       ARMS                 No                                              360                    360
      16772653       ARMS                 No                                              360                    360
      16772714       ARMS                 No                                              360                    360
      16772720       ARMS                 No                                              360                    360
      16772722       ARMS                 No                                              360                    360
      16774803       ARMS                 Yes                                             360                    480
      16774824       ARMS                 No                                              360                    360
      16774825       ARMS                 No                                              360                    360
      16774826       ARMS                 No                                              360                    360
      16774950       ARMS                 No                                              360                    360
      16774957       ARMS                 No                                              360                    360
      16774966       ARMS                 No                                              360                    360
      16774996       ARMS                 No                                              360                    360
      16774999       ARMS                 No                                              360                    360
      16775004       ARMS                 No                                              360                    360
      16847915       ARMS                 No                                              360                    360
      16847922       ARMS                 No                                              360                    360
      16847949       ARMS                 No                                              360                    360
      16847997       ARMS                 No                                              360                    360
      16848023       ARMS                 No                                              360                    360
      16848075       ARMS                 No                                              360                    360
      16848099       ARMS                 No                                              360                    360
      16848998       ARMS                 No                                              360                    360
      16849011       ARMS                 No                                              360                    360
      16849056       ARMS                 No                                              360                    360
      16849058       ARMS                 No                                              360                    360
      16849062       ARMS                 No                                              360                    360
      16849067       ARMS                 No                                              360                    360
      16849111       ARMS                 No                                              360                    360
      16849132       ARMS                 No                                              360                    360
      16849151       ARMS                 No                                              360                    360
      16849168       ARMS                 No                                              360                    360
      16849170       ARMS                 No                                              360                    360
      16849189       ARMS                 No                                              360                    360
      16849205       ARMS                 No                                              360                    360
      16847828       ARMS                 No                                              360                    360
      16847829       ARMS                 No                                              360                    360
      16849273       ARMS                 No                                              360                    360
      16849293       ARMS                 No                                              360                    360
      16849348       ARMS                 No                                              360                    360
      16849352       ARMS                 No                                              360                    360
      16849371       ARMS                 No                                              360                    360
      16849384       ARMS                 No                                              360                    360
      16849402       ARMS                 No                                              360                    360
      16849410       ARMS                 No                                              360                    360
      16849414       ARMS                 No                                              360                    360
      16847857       ARMS                 No                                              360                    360
      16847882       ARMS                 No                                              360                    360
      16849476       ARMS                 No                                              360                    360
      16849477       ARMS                 No                                              360                    360
      16847787       ARMS                 No                                              360                    360
      16847795       ARMS                 No                                              360                    360
      16847801       ARMS                 No                                              360                    360
      16847810       ARMS                 No                                              360                    360
      16847815       ARMS                 No                                              360                    360
      16845596       ARMS                 No                                              360                    360
      16845643       ARMS                 No                                              360                    360
      16845660       ARMS                 No                                              360                    360
      16845671       ARMS                 No                                              360                    360
      16845681       ARMS                 No                                              360                    360
      16845705       ARMS                 No                                              360                    360
      16845711       ARMS                 No                                              360                    360
      16846061       ARMS                 No                                              360                    360
      16846068       ARMS                 No                                              360                    360
      16846074       ARMS                 No                                              360                    360
      16846082       ARMS                 No                                              360                    360
      16846107       ARMS                 No                                              360                    360
      16845737       ARMS                 No                                              360                    360
      16845739       ARMS                 No                                              360                    360
      16845742       ARMS                 No                                              360                    360
      16846136       ARMS                 No                                              360                    360
      16846142       ARMS                 No                                              360                    360
      16846144       ARMS                 No                                              360                    360
      16846146       ARMS                 No                                              360                    360
      16846149       ARMS                 No                                              360                    360
      16846157       ARMS                 No                                              360                    360
      16845776       ARMS                 No                                              360                    360
      16845798       ARMS                 No                                              360                    360
      16846206       ARMS                 No                                              360                    360
      16846211       ARMS                 No                                              360                    360
      16846212       ARMS                 No                                              360                    360
      16846250       ARMS                 No                                              360                    360
      16846296       ARMS                 No                                              360                    360
      16847458       ARMS                 No                                              360                    360
      16847505       ARMS                 No                                              360                    360
      16847625       ARMS                 No                                              360                    360
      16847628       ARMS                 No                                              360                    360
      16845897       ARMS                 No                                              360                    360
      16845918       ARMS                 No                                              360                    360
      16845933       ARMS                 No                                              360                    360
      16845956       ARMS                 No                                              360                    360
      16845957       ARMS                 No                                              360                    360
      16845992       ARMS                 No                                              360                    360
      16846002       ARMS                 No                                              360                    360
      16846004       ARMS                 No                                              360                    360
      16846028       ARMS                 No                                              360                    360
      16846038       ARMS                 No                                              360                    360
      16847661       ARMS                 No                                              360                    360
      16847665       ARMS                 No                                              360                    360
      16847669       ARMS                 No                                              360                    360
      16847683       ARMS                 No                                              360                    360
      16847695       ARMS                 No                                              360                    360
      16847715       ARMS                 No                                              360                    360
      16847774       ARMS                 No                                              360                    360
      16835541       ARMS                 No                                              360                    360
      16835542       ARMS                 No                                              360                    360
      16835603       ARMS                 No                                              360                    360
      16835631       ARMS                 No                                              360                    360
      16835634       ARMS                 No                                              360                    360
      16835678       ARMS                 No                                              360                    360
      16838820       ARMS                 No                                              360                    360
      16838825       ARMS                 No                                              360                    360
      16838828       ARMS                 No                                              360                    360
      16838867       ARMS                 No                                              360                    360
      16838899       ARMS                 No                                              360                    360
      16838926       ARMS                 No                                              360                    360
      16838938       ARMS                 No                                              360                    360
      16835685       ARMS                 No                                              360                    360
      16835691       ARMS                 No                                              360                    360
      16835692       ARMS                 No                                              360                    360
      16835708       ARMS                 No                                              360                    360
      16835755       ARMS                 No                                              360                    360
      16835756       ARMS                 No                                              360                    360
      16835759       ARMS                 No                                              360                    360
      16835774       ARMS                 No                                              360                    360
      16838977       ARMS                 No                                              360                    360
      16838991       ARMS                 No                                              360                    360
      16838992       ARMS                 No                                              360                    360
      16838995       ARMS                 No                                              360                    360
      16835839       ARMS                 No                                              360                    360
      16835848       ARMS                 No                                              360                    360
      16835851       ARMS                 No                                              360                    360
      16839089       ARMS                 No                                              360                    360
      16839090       ARMS                 No                                              360                    360
      16839106       ARMS                 No                                              360                    360
      16839113       ARMS                 No                                              360                    360
      16835865       ARMS                 No                                              360                    360
      16835866       ARMS                 No                                              360                    360
      16835867       ARMS                 No                                              360                    360
      16835869       ARMS                 No                                              360                    360
      16835953       ARMS                 No                                              360                    360
      16838574       ARMS                 No                                              360                    360
      16838656       ARMS                 No                                              360                    360
      16838664       ARMS                 No                                              360                    360
      16838701       ARMS                 No                                              360                    360
      16838703       ARMS                 No                                              360                    360
      16838721       ARMS                 No                                              360                    360
      16838741       ARMS                 No                                              360                    360
      16838761       ARMS                 No                                              360                    360
      16838772       ARMS                 No                                              360                    360
      16838777       ARMS                 No                                              360                    360
      16839178       ARMS                 No                                              360                    360
      16839183       ARMS                 No                                              360                    360
      16832887       ARMS                 No                                              360                    360
      16832893       ARMS                 No                                              360                    360
      16832905       ARMS                 Yes                                             360                    480
      16832936       ARMS                 No                                              360                    360
      16833005       ARMS                 No                                              360                    360
      16833019       ARMS                 No                                              360                    360
      16833070       ARMS                 No                                              360                    360
      16833113       ARMS                 No                                              360                    360
      16833122       ARMS                 No                                              360                    360
      16833181       ARMS                 No                                              360                    360
      16833200       ARMS                 No                                              360                    360
      16833212       ARMS                 No                                              360                    360
      16833213       ARMS                 No                                              360                    360
      16833220       ARMS                 No                                              360                    360
      16833229       ARMS                 No                                              360                    360
      16833231       ARMS                 No                                              360                    360
      16833236       ARMS                 No                                              360                    360
      16833282       ARMS                 No                                              360                    360
      16833291       ARMS                 No                                              360                    360
      16833299       ARMS                 No                                              360                    360
      16833304       ARMS                 No                                              360                    360
      16833359       ARMS                 No                                              360                    360
      16835182       ARMS                 No                                              360                    360
      16835234       ARMS                 No                                              360                    360
      16835248       ARMS                 No                                              360                    360
      16835303       ARMS                 No                                              360                    360
      16835329       ARMS                 No                                              360                    360
      16835346       ARMS                 No                                              360                    360
      16835359       ARMS                 No                                              360                    360
      16835408       ARMS                 No                                              360                    360
      16835411       ARMS                 No                                              360                    360
      16835455       ARMS                 No                                              360                    360
      16835463       ARMS                 No                                              360                    360
      16835478       ARMS                 No                                              360                    360
      16826690       ARMS                 No                                              360                    360
      16826750       ARMS                 No                                              360                    360
      16826771       ARMS                 No                                              360                    360
      16823953       ARMS                 No                                              360                    360
      16823987       ARMS                 No                                              360                    360
      16823999       ARMS                 No                                              360                    360
      16824000       ARMS                 No                                              360                    360
      16824003       ARMS                 No                                              360                    360
      16824008       ARMS                 No                                              360                    360
      16824031       ARMS                 No                                              360                    360
      16824080       ARMS                 No                                              360                    360
      16824084       ARMS                 No                                              360                    360
      16826785       ARMS                 No                                              360                    360
      16826864       ARMS                 No                                              360                    360
      16826865       ARMS                 No                                              360                    360
      16826895       ARMS                 No                                              360                    360
      16826899       ARMS                 No                                              360                    360
      16824137       ARMS                 No                                              360                    360
      16824229       ARMS                 No                                              360                    360
      16826932       ARMS                 No                                              360                    360
      16824289       ARMS                 No                                              360                    360
      16824302       ARMS                 No                                              360                    360
      16826990       ARMS                 No                                              360                    360
      16827002       ARMS                 No                                              360                    360
      16827004       ARMS                 No                                              360                    360
      16824335       ARMS                 No                                              360                    360
      16824340       ARMS                 No                                              360                    360
      16824356       ARMS                 No                                              360                    360
      16824367       ARMS                 No                                              360                    360
      16824369       ARMS                 No                                              360                    360
      16824372       ARMS                 No                                              360                    360
      16824410       ARMS                 No                                              360                    360
      16824426       ARMS                 No                                              360                    360
      16824429       ARMS                 No                                              360                    360
      16827055       ARMS                 No                                              360                    360
      16826569       ARMS                 No                                              360                    360
      16826570       ARMS                 No                                              360                    360
      16826574       ARMS                 No                                              360                    360
      16827087       ARMS                 No                                              360                    360
      16827094       ARMS                 No                                              360                    360
      16832796       ARMS                 No                                              360                    360
      16826605       ARMS                 No                                              360                    360
      16826612       ARMS                 No                                              360                    360
      16826628       ARMS                 No                                              360                    360
      16826636       ARMS                 No                                              360                    360
      16819060       ARMS                 No                                              360                    360
      16819075       ARMS                 No                                              360                    360
      16819705       ARMS                 No                                              360                    360
      16819092       ARMS                 No                                              360                    360
      16819104       ARMS                 No                                              360                    360
      16819138       ARMS                 No                                              360                    360
      16819721       ARMS                 No                                              360                    360
      16819727       ARMS                 No                                              360                    360
      16819158       ARMS                 No                                              360                    360
      16819186       ARMS                 No                                              360                    360
      16819203       ARMS                 No                                              360                    360
      16819204       ARMS                 No                                              360                    360
      16819228       ARMS                 No                                              360                    360
      16819760       ARMS                 No                                              360                    360
      16819763       ARMS                 No                                              360                    360
      16819798       ARMS                 No                                              360                    360
      16819835       ARMS                 No                                              360                    360
      16823645       ARMS                 No                                              360                    360
      16823646       ARMS                 No                                              360                    360
      16819275       ARMS                 Yes                                             360                    480
      16819283       ARMS                 No                                              360                    360
      16823748       ARMS                 No                                              360                    360
      16823750       ARMS                 No                                              360                    360
      16819312       ARMS                 No                                              360                    360
      16819315       ARMS                 No                                              360                    360
      16819324       ARMS                 No                                              360                    360
      16819346       ARMS                 No                                              360                    360
      16819351       ARMS                 No                                              360                    360
      16823804       ARMS                 No                                              360                    360
      16819432       ARMS                 No                                              360                    360
      16819434       ARMS                 No                                              360                    360
      16819435       ARMS                 No                                              360                    360
      16819442       ARMS                 No                                              360                    360
      16819465       ARMS                 No                                              360                    360
      16823823       ARMS                 No                                              360                    360
      16823832       ARMS                 No                                              360                    360
      16823858       ARMS                 No                                              360                    360
      16819488       ARMS                 No                                              360                    360
      16823865       ARMS                 No                                              360                    360
      16823871       ARMS                 No                                              360                    360
      16823886       ARMS                 No                                              360                    360
      16823895       ARMS                 No                                              360                    360
      16819532       ARMS                 No                                              360                    360
      16819551       ARMS                 No                                              360                    360
      16819572       ARMS                 No                                              360                    360
      16819584       ARMS                 No                                              360                    360
      16819594       ARMS                 No                                              360                    360
      16823913       ARMS                 No                                              360                    360
      16823926       ARMS                 No                                              360                    360
      16823928       ARMS                 No                                              360                    360
      16809734       ARMS                 No                                              360                    360
      16809740       ARMS                 No                                              360                    360
      16809790       ARMS                 No                                              360                    360
      16809842       ARMS                 No                                              360                    360
      16809335       ARMS                 No                                              360                    360
      16809353       ARMS                 No                                              360                    360
      16809364       ARMS                 No                                              360                    360
      16809863       ARMS                 No                                              360                    360
      16809864       ARMS                 No                                              360                    360
      16809867       ARMS                 No                                              360                    360
      16809870       ARMS                 No                                              360                    360
      16809372       ARMS                 No                                              360                    360
      16809395       ARMS                 No                                              360                    360
      16813605       ARMS                 No                                              360                    360
      16813625       ARMS                 No                                              360                    360
      16813628       ARMS                 No                                              360                    360
      16809428       ARMS                 No                                              360                    360
      16809438       ARMS                 No                                              360                    360
      16809457       ARMS                 No                                              360                    360
      16813639       ARMS                 No                                              360                    360
      16813703       ARMS                 No                                              360                    360
      16813724       ARMS                 No                                              360                    360
      16813747       ARMS                 No                                              360                    360
      16813761       ARMS                 No                                              360                    360
      16813813       ARMS                 No                                              360                    360
      16813826       ARMS                 No                                              360                    360
      16813835       ARMS                 No                                              360                    360
      16813856       ARMS                 No                                              360                    360
      16813864       ARMS                 No                                              360                    360
      16813894       ARMS                 No                                              360                    360
      16813910       ARMS                 No                                              360                    360
      16813912       ARMS                 No                                              360                    360
      16809472       ARMS                 No                                              360                    360
      16809485       ARMS                 No                                              360                    360
      16809494       ARMS                 No                                              360                    360
      16813916       ARMS                 No                                              360                    360
      16813934       ARMS                 No                                              360                    360
      16813952       ARMS                 No                                              360                    360
      16813971       ARMS                 No                                              360                    360
      16814034       ARMS                 No                                              360                    360
      16814071       ARMS                 No                                              360                    360
      16814091       ARMS                 No                                              360                    360
      16814144       ARMS                 No                                              360                    360
      16814153       ARMS                 No                                              360                    360
      16814177       ARMS                 No                                              360                    360
      16814179       ARMS                 No                                              360                    360
      16814183       ARMS                 No                                              360                    360
      16814195       ARMS                 No                                              360                    360
      16814198       ARMS                 No                                              360                    360
      16809549       ARMS                 No                                              360                    360
      16809551       ARMS                 No                                              360                    360
      16809558       ARMS                 No                                              360                    360
      16809595       ARMS                 No                                              360                    360
      16809620       ARMS                 No                                              360                    360
      16814203       ARMS                 No                                              360                    360
      16814217       ARMS                 No                                              360                    360
      16814223       ARMS                 No                                              360                    360
      16809628       ARMS                 No                                              360                    360
      16809648       ARMS                 No                                              360                    360
      16809652       ARMS                 No                                              360                    360
      16809656       ARMS                 No                                              360                    360
      16809708       ARMS                 No                                              360                    360
      16809709       ARMS                 No                                              360                    360
      16809710       ARMS                 No                                              360                    360
      16814327       ARMS                 No                                              360                    360
      16814358       ARMS                 No                                              360                    360
      16804080       ARMS                 No                                              360                    360
      16804095       ARMS                 No                                              360                    360
      16804096       ARMS                 No                                              360                    360
      16804101       ARMS                 No                                              360                    360
      16804131       ARMS                 No                                              360                    360
      16804139       ARMS                 No                                              360                    360
      16804143       ARMS                 No                                              360                    360
      16804144       ARMS                 No                                              360                    360
      16806744       ARMS                 No                                              360                    360
      16806751       ARMS                 No                                              360                    360
      16803812       ARMS                 No                                              360                    360
      16803845       ARMS                 No                                              360                    360
      16803857       ARMS                 No                                              360                    360
      16803865       ARMS                 No                                              360                    360
      16806800       ARMS                 No                                              360                    360
      16806805       ARMS                 No                                              360                    360
      16806811       ARMS                 No                                              360                    360
      16806847       ARMS                 No                                              360                    360
      16806870       ARMS                 No                                              360                    360
      16804016       ARMS                 No                                              360                    360
      16806920       ARMS                 No                                              360                    360
      16806950       ARMS                 No                                              360                    360
      16806966       ARMS                 No                                              360                    360
      16807036       ARMS                 No                                              360                    360
      16807040       ARMS                 No                                              360                    360
      16807051       ARMS                 No                                              360                    360
      16807055       ARMS                 No                                              360                    360
      16807065       ARMS                 No                                              360                    360
      16807078       ARMS                 No                                              360                    360
      16807093       ARMS                 No                                              360                    360
      16807115       ARMS                 No                                              360                    360
      16804022       ARMS                 No                                              360                    360
      16804023       ARMS                 No                                              360                    360
      16804034       ARMS                 No                                              360                    360
      16807129       ARMS                 No                                              360                    360
      16807133       ARMS                 No                                              360                    360
      16807139       ARMS                 No                                              360                    360
      16807142       ARMS                 No                                              360                    360
      16807151       ARMS                 No                                              360                    360
      16807217       ARMS                 No                                              360                    360
      16807233       ARMS                 No                                              360                    360
      16807355       ARMS                 No                                              360                    360
      16807371       ARMS                 No                                              360                    360
      16809192       ARMS                 No                                              360                    360
      16809317       ARMS                 No                                              360                    360
      16809323       ARMS                 No                                              360                    360
      16714960       ARMS                 No                                              360                    360
      16715033       ARMS                 No                                              360                    360
      16715107       ARMS                 No                                              360                    360
      16715219       ARMS                 No                                              360                    360
      16715222       ARMS                 No                                              360                    360
      16715227       ARMS                 No                                              360                    360
      16715229       ARMS                 No                                              360                    360
      16710837       ARMS                 No                                              360                    360
      16711299       ARMS                 No                                              360                    360
      16710856       ARMS                 No                                              360                    360
      16710879       ARMS                 No                                              360                    360
      16713806       ARMS                 No                                              360                    360
      16713818       ARMS                 No                                              360                    360
      16713873       ARMS                 No                                              360                    360
      16713885       ARMS                 No                                              360                    360
      16713925       ARMS                 No                                              360                    360
      16711099       ARMS                 No                                              360                    360
      16711137       ARMS                 No                                              360                    360
      16714069       ARMS                 No                                              360                    360
      16714086       ARMS                 No                                              360                    360
      16714131       ARMS                 No                                              360                    360
      16714151       ARMS                 No                                              360                    360
      16710248       ARMS                 No                                              360                    360
      16709845       ARMS                 No                                              360                    360
      16709868       ARMS                 No                                              360                    360
      16709872       ARMS                 No                                              360                    360
      16709991       ARMS                 No                                              360                    360
      16710056       ARMS                 No                                              360                    360
      16709703       ARMS                 No                                              360                    360
      16708103       ARMS                 No                                              360                    360
      16708274       ARMS                 No                                              360                    360
      16653821       ARMS                 No                                              360                    360
      16546274       ARMS                 No                                              360                    360
      16544320       ARMS                 No                                              360                    360
      16419939       ARMS                 No                                              360                    360
      17015973       ARMS                 No                                              360                    360
      17015986       ARMS                 No                                              360                    360
      17001620       ARMS                 No                                              360                    360
      17003030       ARMS                 No                                              360                    360
      17003064       ARMS                 No                                              360                    360
      17003086       ARMS                 No                                              360                    360
      17004463       ARMS                 Yes                                             360                    480
      17004426       ARMS                 No                                              360                    360
      16994868       ARMS                 Yes                                             360                    480
      17004532       ARMS                 No                                              360                    360
      17004617       ARMS                 Yes                                             360                    480
      17008805       ARMS                 No                                              360                    360
      17008857       ARMS                 No                                              360                    360
      17008892       ARMS                 No                                              360                    360
      16997751       ARMS                 No                                              360                    360
      17010826       ARMS                 No                                              360                    360
      17010838       ARMS                 No                                              360                    360
      16997809       ARMS                 No                                              360                    360
      16997824       ARMS                 No                                              360                    360
      17010861       ARMS                 No                                              360                    360
      17012472       ARMS                 No                                              360                    360
      17012481       ARMS                 No                                              360                    360
      17012591       ARMS                 No                                              360                    360
      17013315       ARMS                 No                                              360                    360
      17013348       ARMS                 No                                              360                    360
      17013394       ARMS                 No                                              360                    360
      17001476       ARMS                 No                                              360                    360
      17001492       ARMS                 No                                              360                    360
      17001515       ARMS                 No                                              360                    360
      17001526       ARMS                 No                                              360                    360
      17001531       ARMS                 No                                              360                    360
      16982738       ARMS                 No                                              360                    360
      16982774       ARMS                 No                                              360                    360
      16984220       ARMS                 No                                              360                    360
      16984224       ARMS                 No                                              360                    360
      16984267       ARMS                 Yes                                             360                    480
      16971909       ARMS                 No                                              360                    360
      16971792       ARMS                 No                                              360                    360
      16984327       ARMS                 No                                              360                    360
      16984352       ARMS                 No                                              360                    360
      16989904       ARMS                 No                                              360                    360
      16989918       ARMS                 No                                              360                    360
      16989933       ARMS                 No                                              360                    360
      16989951       ARMS                 No                                              360                    360
      16989981       ARMS                 No                                              360                    360
      16991020       ARMS                 No                                              360                    360
      16980203       ARMS                 No                                              360                    360
      16980225       ARMS                 Yes                                             360                    480
      16991030       ARMS                 No                                              360                    360
      16980157       ARMS                 No                                              360                    360
      16980339       ARMS                 No                                              360                    360
      16994794       ARMS                 No                                              360                    360
      16994837       ARMS                 No                                              360                    360
      16994846       ARMS                 Yes                                             360                    480
      16856206       ARMS                 No                                              360                    360
      16857141       ARMS                 No                                              360                    360
      16857212       ARMS                 No                                              360                    360
      16858884       ARMS                 No                                              360                    360
      16858890       ARMS                 No                                              360                    360
      16858921       ARMS                 No                                              360                    360
      16852553       ARMS                 No                                              360                    360
      16852559       ARMS                 No                                              360                    360
      16852497       ARMS                 No                                              360                    360
      16859031       ARMS                 No                                              360                    360
      16859042       ARMS                 No                                              360                    360
      16912702       ARMS                 No                                              360                    360
      16912712       ARMS                 No                                              360                    360
      16912724       ARMS                 No                                              360                    360
      16912733       ARMS                 No                                              360                    360
      16912744       ARMS                 No                                              360                    360
      16856216       ARMS                 No                                              360                    360
      16856231       ARMS                 No                                              360                    360
      16965037       ARMS                 No                                              360                    360
      16856272       ARMS                 Yes                                             360                    480
      16965010       ARMS                 No                                              360                    360
      16965011       ARMS                 No                                              360                    360
      16967982       ARMS                 No                                              360                    360
      16968111       ARMS                 No                                              360                    360
      16968119       ARMS                 No                                              360                    360
      16968044       ARMS                 No                                              360                    360
      16970081       ARMS                 No                                              360                    360
      16856276       ARMS                 No                                              360                    360
      16970184       ARMS                 No                                              360                    360
      16970195       ARMS                 No                                              360                    360
      16970330       ARMS                 Yes                                             360                    480
      16970345       ARMS                 No                                              360                    360
      16970347       ARMS                 No                                              360                    360
      16971873       ARMS                 No                                              360                    360
      16839473       ARMS                 No                                              360                    360
      16839485       ARMS                 Yes                                             360                    480
      16847273       ARMS                 Yes                                             360                    480
      16839533       ARMS                 No                                              360                    360
      16839446       ARMS                 No                                              360                    360
      16843799       ARMS                 No                                              360                    360
      16839634       ARMS                 No                                              360                    360
      16843759       ARMS                 No                                              360                    360
      16843935       ARMS                 No                                              360                    360
      16843975       ARMS                 No                                              360                    360
      16845387       ARMS                 No                                              360                    360
      16845397       ARMS                 No                                              360                    360
      16845344       ARMS                 Yes                                             360                    480
      16845414       ARMS                 No                                              360                    360
      16845419       ARMS                 No                                              360                    360
      16845426       ARMS                 No                                              360                    360
      16845432       ARMS                 No                                              360                    360
      16845434       ARMS                 No                                              360                    360
      16845314       ARMS                 No                                              360                    360
      16845316       ARMS                 No                                              360                    360
      16847363       ARMS                 No                                              360                    360
      16847395       ARMS                 No                                              360                    360
      16848837       ARMS                 Yes                                             360                    480
      16848844       ARMS                 No                                              360                    360
      16848933       ARMS                 No                                              360                    360
      16848969       ARMS                 No                                              360                    360
      16851433       ARMS                 No                                              360                    360
      16851522       ARMS                 No                                              360                    360
      16851595       ARMS                 No                                              360                    360
      16851687       ARMS                 No                                              360                    360
      16851701       ARMS                 No                                              360                    360
      16851724       ARMS                 Yes                                             360                    480
      16826011       ARMS                 No                                              360                    360
      16825906       ARMS                 No                                              360                    360
      16838436       ARMS                 No                                              360                    360
      16838516       ARMS                 No                                              360                    360
      16826157       ARMS                 No                                              360                    360
      16826172       ARMS                 No                                              360                    360
      16832576       ARMS                 Yes                                             360                    480
      16832647       ARMS                 No                                              360                    360
      16832653       ARMS                 No                                              360                    360
      16832722       ARMS                 No                                              360                    360
      16832725       ARMS                 No                                              360                    360
      16835002       ARMS                 No                                              360                    360
      16835036       ARMS                 No                                              360                    360
      16835053       ARMS                 Yes                                             360                    480
      16835062       ARMS                 No                                              360                    360
      16835068       ARMS                 No                                              360                    360
      16835107       ARMS                 No                                              360                    360
      16838529       ARMS                 No                                              360                    360
      16838549       ARMS                 No                                              360                    360
      16835131       ARMS                 No                                              360                    360
      16834883       ARMS                 No                                              360                    360
      16838347       ARMS                 Yes                                             360                    480
      16812541       ARMS                 No                                              360                    360
      16811588       ARMS                 No                                              360                    360
      16811593       ARMS                 No                                              360                    360
      16811597       ARMS                 No                                              360                    360
      16812649       ARMS                 No                                              360                    360
      16812652       ARMS                 No                                              360                    360
      16818780       ARMS                 No                                              360                    360
      16818796       ARMS                 No                                              360                    360
      16818807       ARMS                 No                                              360                    360
      16818705       ARMS                 Yes                                             360                    480
      16818725       ARMS                 No                                              360                    360
      16823502       ARMS                 No                                              360                    360
      16823573       ARMS                 No                                              360                    360
      16808242       ARMS                 No                                              360                    360
      16808313       ARMS                 No                                              360                    360
      16808319       ARMS                 No                                              360                    360
      16808195       ARMS                 No                                              360                    360
      16808349       ARMS                 No                                              360                    360
      16808440       ARMS                 No                                              360                    360
      16812404       ARMS                 No                                              360                    360
      16812464       ARMS                 No                                              360                    360
      17022081       ARMS                 No                                              360                    360
      17022089       ARMS                 No                                              360                    360
      16707112       ARMS                 No                                              360                    360
      16707116       ARMS                 No                                              360                    360
      16707123       ARMS                 No                                              360                    360
      16704582       ARMS                 No                                              360                    360
      16704658       ARMS                 No                                              360                    360
      16706423       ARMS                 No                                              360                    360
      16706907       ARMS                 No                                              360                    360
      16706543       ARMS                 No                                              360                    360
      16706671       ARMS                 No                                              360                    360
      16706716       ARMS                 No                                              360                    360
      16706733       ARMS                 No                                              360                    360
      16704032       ARMS                 No                                              360                    360
      16704361       ARMS                 No                                              360                    360
      16704173       ARMS                 No                                              360                    360
      16703986       ARMS                 No                                              360                    360
      16697729       ARMS                 No                                              360                    360
      16697735       ARMS                 No                                              360                    360
      16803780       ARMS                 No                                              360                    360
      17009035       ARMS                 No                                              360                    360
      17009057       ARMS                 No                                              360                    360
      16803745       ARMS                 No                                              360                    360
      16803733       ARMS                 No                                              360                    360
      16803709       ARMS                 No                                              360                    360
      16798108       ARMS                 No                                              360                    360
      16798126       ARMS                 No                                              360                    360
      16798127       ARMS                 No                                              360                    360
      16799218       ARMS                 No                                              360                    360
      16801233       ARMS                 No                                              360                    360
      16801236       ARMS                 No                                              360                    360
      16801296       ARMS                 No                                              360                    360
      16801306       ARMS                 No                                              360                    360
      16801358       ARMS                 No                                              360                    360
      16803023       ARMS                 No                                              360                    360
      16802887       ARMS                 No                                              360                    360
      16803066       ARMS                 No                                              360                    360
      16803073       ARMS                 No                                              360                    360
      16803074       ARMS                 No                                              360                    360
      16806444       ARMS                 Yes                                             360                    480
      16806474       ARMS                 No                                              360                    360
      16803090       ARMS                 No                                              360                    360
      16802909       ARMS                 No                                              360                    360
      16803125       ARMS                 No                                              360                    360
      16803147       ARMS                 No                                              360                    360
      16787116       ARMS                 No                                              360                    360
      16787178       ARMS                 No                                              360                    360
      16787184       ARMS                 No                                              360                    360
      16797991       ARMS                 Yes                                             360                    480
      16787020       ARMS                 No                                              360                    360
      16790109       ARMS                 No                                              360                    360
      16790206       ARMS                 No                                              360                    360
      16790220       ARMS                 Yes                                             360                    480
      16790231       ARMS                 No                                              360                    360
      16790245       ARMS                 No                                              360                    360
      16790295       ARMS                 No                                              360                    360
      16790317       ARMS                 No                                              360                    360
      16772995       ARMS                 No                                              360                    360
      16772797       ARMS                 No                                              360                    360
      16775838       ARMS                 No                                              360                    360
      16773063       ARMS                 No                                              360                    360
      16773072       ARMS                 No                                              360                    360
      16776356       ARMS                 Yes                                             360                    480
      16776379       ARMS                 Yes                                             360                    480
      16776411       ARMS                 No                                              360                    360
      16776414       ARMS                 No                                              360                    360
      16778120       ARMS                 No                                              360                    360
      16772896       ARMS                 No                                              360                    360
      16773175       ARMS                 Yes                                             360                    480
      16785141       ARMS                 No                                              360                    360
      16773234       ARMS                 No                                              360                    360
      16785200       ARMS                 No                                              360                    360
      16787096       ARMS                 No                                              360                    360
      16773286       ARMS                 No                                              360                    360
      16775745       ARMS                 No                                              360                    360
      16775768       ARMS                 No                                              360                    360
      16775711       ARMS                 No                                              360                    360
      16764948       ARMS                 No                                              360                    360
      16764957       ARMS                 No                                              360                    360
      16764983       ARMS                 No                                              360                    360
      16767397       ARMS                 No                                              360                    360
      16767403       ARMS                 No                                              360                    360
      16730341       ARMS                 No                                              360                    360
      16767529       ARMS                 No                                              360                    360
      16731261       ARMS                 No                                              360                    360
      16731377       ARMS                 No                                              360                    360
      16772889       ARMS                 No                                              360                    360
      16728058       ARMS                 No                                              360                    360
      16721712       ARMS                 No                                              360                    360
      16728124       ARMS                 No                                              360                    360
      16728137       ARMS                 No                                              360                    360
      16728179       ARMS                 No                                              360                    360
      16722896       ARMS                 No                                              360                    360
      16713264       ARMS                 Yes                                             360                    480
      16713449       ARMS                 No                                              360                    360
      16714499       ARMS                 No                                              360                    360
      16710650       ARMS                 Yes                                             360                    480
      16710484       ARMS                 No                                              360                    360
      16718104       ARMS                 No                                              360                    360
      16721428       ARMS                 No                                              360                    360
      16709299       ARMS                 No                                              360                    360
      16383933       ARMS                 No                                              360                    360
      16696649       ARMS                 No                                              360                    360
      16697618       ARMS                 No                                              360                    360
      16696527       ARMS                 No                                              360                    360
      16692494       ARMS                 No                                              360                    360
      16692558       ARMS                 No                                              360                    360
      16693704       ARMS                 No                                              360                    360
      16693744       ARMS                 No                                              360                    360
      16693758       ARMS                 No                                              360                    360
      16693763       ARMS                 No                                              360                    360
      16693780       ARMS                 No                                              360                    360
      16693842       ARMS                 No                                              360                    360
      16693436       ARMS                 No                                              360                    360
      16696134       ARMS                 No                                              360                    360
      16693644       ARMS                 No                                              360                    360
      16693671       ARMS                 No                                              360                    360
      16688046       ARMS                 No                                              360                    360
      16688358       ARMS                 No                                              360                    360
      16684630       ARMS                 No                                              360                    360
      16681929       ARMS                 No                                              360                    360
      16685751       ARMS                 No                                              360                    360
      16684175       ARMS                 No                                              360                    360
      16680504       ARMS                 No                                              360                    360
      16680567       ARMS                 No                                              360                    360
      16680588       ARMS                 No                                              360                    360
      16681597       ARMS                 No                                              360                    360
      16680099       ARMS                 No                                              360                    360
      16680137       ARMS                 No                                              360                    360
      16674409       ARMS                 No                                              360                    360
      16672823       ARMS                 No                                              360                    360
      16674178       ARMS                 No                                              360                    360
      16674193       ARMS                 No                                              360                    360
      16667188       ARMS                 No                                              360                    360
      16667395       ARMS                 No                                              360                    360
      16670415       ARMS                 No                                              360                    360
      16670548       ARMS                 No                                              360                    360
      16670811       ARMS                 No                                              360                    360
      16670882       ARMS                 No                                              360                    360
      16667319       ARMS                 Yes                                             360                    480
      16667339       ARMS                 No                                              360                    360
      16665764       ARMS                 No                                              360                    360
      16665776       ARMS                 No                                              360                    360
      16665925       ARMS                 No                                              360                    360
      16666047       ARMS                 No                                              360                    360
      16666771       ARMS                 No                                              360                    360
      16666809       ARMS                 Yes                                             360                    480
      16664386       ARMS                 No                                              360                    360
      16664461       ARMS                 No                                              360                    360
      16664213       ARMS                 No                                              360                    360
      16664216       ARMS                 No                                              360                    360
      16662843       ARMS                 No                                              360                    360
      16663789       ARMS                 No                                              360                    360
      16663920       ARMS                 No                                              360                    360
      16663957       ARMS                 No                                              360                    360
      16662018       ARMS                 No                                              360                    360
      16656473       ARMS                 No                                              360                    360
      16656535       ARMS                 No                                              360                    360
      16706307       ARMS                 No                                              360                    360
      16707483       ARMS                 No                                              360                    360
      16700042       ARMS                 No                                              360                    360
      16648336       ARMS                 No                                              360                    360
      16644105       ARMS                 No                                              360                    360
      16700068       ARMS                 No                                              360                    360
      16640786       ARMS                 No                                              360                    360
      16634811       ARMS                 No                                              360                    360
      16638326       ARMS                 No                                              360                    360
      16616165       ARMS                 No                                              360                    360
      16616300       ARMS                 No                                              360                    360
      16632328       ARMS                 No                                              360                    360
      16612700       ARMS                 No                                              360                    360
      16611728       ARMS                 No                                              360                    360
      16613136       ARMS                 No                                              360                    360
      16601338       ARMS                 No                                              360                    360
      16597548       ARMS                 No                                              360                    360
      16594721       ARMS                 No                                              360                    360
      16569340       ARMS                 No                                              360                    360
      16968414       ARMS                 No                                              360                    360
      16968415       ARMS                 No                                              360                    360
      16968466       ARMS                 No                                              360                    360
      16968467       ARMS                 No                                              360                    360
      16968468       ARMS                 No                                              360                    360
      16968470       ARMS                 No                                              360                    360
      16968477       ARMS                 No                                              360                    360
      16968484       ARMS                 No                                              360                    360
      16968515       ARMS                 No                                              360                    360
      16965518       ARMS                 No                                              360                    360
      16965520       ARMS                 No                                              360                    360
      16965531       ARMS                 No                                              360                    360
      16965539       ARMS                 No                                              360                    360
      16965562       ARMS                 No                                              360                    360
      16968529       ARMS                 No                                              360                    360
      16968543       ARMS                 No                                              360                    360
      16968564       ARMS                 No                                              360                    360
      16968580       ARMS                 No                                              360                    360
      16968597       ARMS                 No                                              360                    360
      16968624       ARMS                 No                                              360                    360
      16968635       ARMS                 No                                              360                    360
      16968639       ARMS                 No                                              360                    360
      16968640       ARMS                 No                                              360                    360
      16968654       ARMS                 No                                              360                    360
      16968657       ARMS                 No                                              360                    360
      16968671       ARMS                 No                                              360                    360
      16968679       ARMS                 No                                              360                    360
      16968682       ARMS                 No                                              360                    360
      16968712       ARMS                 No                                              360                    360
      16968717       ARMS                 No                                              360                    360
      16968752       ARMS                 No                                              360                    360
      16968753       ARMS                 No                                              360                    360
      16968786       ARMS                 No                                              360                    360
      16968806       ARMS                 No                                              360                    360
      16968866       ARMS                 No                                              360                    360
      16968907       ARMS                 No                                              360                    360
      16970398       ARMS                 No                                              360                    360
      16970410       ARMS                 No                                              360                    360
      16970414       ARMS                 No                                              360                    360
      16970424       ARMS                 No                                              360                    360
      16970425       ARMS                 No                                              360                    360
      16970428       ARMS                 No                                              360                    360
      16970431       ARMS                 No                                              360                    360
      16970443       ARMS                 No                                              360                    360
      16970447       ARMS                 No                                              360                    360
      16970462       ARMS                 No                                              360                    360
      16970479       ARMS                 No                                              360                    360
      16970492       ARMS                 No                                              360                    360
      16970530       ARMS                 No                                              360                    360
      16970539       ARMS                 Yes                                             360                    480
      16970541       ARMS                 No                                              360                    360
      16970652       ARMS                 No                                              360                    360
      16970712       ARMS                 No                                              360                    360
      16965567       ARMS                 No                                              360                    360
      16965596       ARMS                 No                                              360                    360
      16965624       ARMS                 No                                              360                    360
      16965633       ARMS                 No                                              360                    360
      16965680       ARMS                 No                                              360                    360
      16968202       ARMS                 No                                              360                    360
      16968223       ARMS                 No                                              360                    360
      16968279       ARMS                 No                                              360                    360
      16968314       ARMS                 No                                              360                    360
      16968340       ARMS                 No                                              360                    360
      16968387       ARMS                 No                                              360                    360
      16968403       ARMS                 No                                              360                    360
      16859571       ARMS                 No                                              360                    360
      16859621       ARMS                 No                                              360                    360
      16859664       ARMS                 No                                              360                    360
      16962970       ARMS                 No                                              360                    360
      16962976       ARMS                 No                                              360                    360
      16962997       ARMS                 No                                              360                    360
      16963022       ARMS                 No                                              360                    360
      16963038       ARMS                 No                                              360                    360
      16859098       ARMS                 No                                              360                    360
      16963043       ARMS                 No                                              360                    360
      16963055       ARMS                 No                                              360                    360
      16963085       ARMS                 No                                              360                    360
      16859145       ARMS                 No                                              360                    360
      16859159       ARMS                 No                                              360                    360
      16963187       ARMS                 No                                              360                    360
      16963198       ARMS                 No                                              360                    360
      16963202       ARMS                 No                                              360                    360
      16963223       ARMS                 No                                              360                    360
      16859262       ARMS                 No                                              360                    360
      16963247       ARMS                 No                                              360                    360
      16963248       ARMS                 No                                              360                    360
      16963287       ARMS                 No                                              360                    360
      16859282       ARMS                 No                                              360                    360
      16859294       ARMS                 No                                              360                    360
      16859307       ARMS                 No                                              360                    360
      16859334       ARMS                 No                                              360                    360
      16859346       ARMS                 No                                              360                    360
      16859350       ARMS                 No                                              360                    360
      16859358       ARMS                 No                                              360                    360
      16859361       ARMS                 No                                              360                    360
      16859363       ARMS                 No                                              360                    360
      16963323       ARMS                 No                                              360                    360
      16963331       ARMS                 No                                              360                    360
      16963334       ARMS                 No                                              360                    360
      16963353       ARMS                 No                                              360                    360
      16965170       ARMS                 No                                              360                    360
      16965177       ARMS                 No                                              360                    360
      16965194       ARMS                 No                                              360                    360
      16965199       ARMS                 No                                              360                    360
      16965200       ARMS                 No                                              360                    360
      16965205       ARMS                 No                                              360                    360
      16965206       ARMS                 No                                              360                    360
      16965208       ARMS                 No                                              360                    360
      16965263       ARMS                 No                                              360                    360
      16965271       ARMS                 No                                              360                    360
      16859408       ARMS                 No                                              360                    360
      16859421       ARMS                 No                                              360                    360
      16859430       ARMS                 No                                              360                    360
      16859445       ARMS                 No                                              360                    360
      16859450       ARMS                 No                                              360                    360
      16859477       ARMS                 No                                              360                    360
      16859487       ARMS                 No                                              360                    360
      16859514       ARMS                 No                                              360                    360
      16965322       ARMS                 No                                              360                    360
      16965344       ARMS                 No                                              360                    360
      16859535       ARMS                 No                                              360                    360
      16965397       ARMS                 No                                              360                    360
      16965405       ARMS                 No                                              360                    360
      16859544       ARMS                 No                                              360                    360
      16859549       ARMS                 No                                              360                    360
      16859553       ARMS                 No                                              360                    360
      16859558       ARMS                 No                                              360                    360
      16859561       ARMS                 No                                              360                    360
      16859568       ARMS                 No                                              360                    360
      16965482       ARMS                 No                                              360                    360
      16965483       ARMS                 No                                              360                    360
      16856458       ARMS                 No                                              360                    360
      16856459       ARMS                 No                                              360                    360
      16856477       ARMS                 No                                              360                    360
      16856492       ARMS                 No                                              360                    360
      16856503       ARMS                 No                                              360                    360
      16856514       ARMS                 No                                              360                    360
      16853147       ARMS                 No                                              360                    360
      16853185       ARMS                 No                                              360                    360
      16856539       ARMS                 No                                              360                    360
      16856584       ARMS                 No                                              360                    360
      16856602       ARMS                 No                                              360                    360
      16856606       ARMS                 No                                              360                    360
      16856610       ARMS                 No                                              360                    360
      16856615       ARMS                 No                                              360                    360
      16856626       ARMS                 No                                              360                    360
      16856641       ARMS                 No                                              360                    360
      16856643       ARMS                 No                                              360                    360
      16856657       ARMS                 No                                              360                    360
      16856688       ARMS                 No                                              360                    360
      16853271       ARMS                 No                                              360                    360
      16853281       ARMS                 No                                              360                    360
      16856730       ARMS                 No                                              360                    360
      16856749       ARMS                 No                                              360                    360
      16856751       ARMS                 No                                              360                    360
      16856753       ARMS                 No                                              360                    360
      16856770       ARMS                 No                                              360                    360
      16856782       ARMS                 No                                              360                    360
      16856874       ARMS                 No                                              360                    360
      16856882       ARMS                 No                                              360                    360
      16856930       ARMS                 No                                              360                    360
      16856946       ARMS                 No                                              360                    360
      16856949       ARMS                 No                                              360                    360
      16856950       ARMS                 No                                              360                    360
      16856951       ARMS                 No                                              360                    360
      16856954       ARMS                 No                                              360                    360
      16856961       ARMS                 No                                              360                    360
      16856972       ARMS                 No                                              360                    360
      16857006       ARMS                 No                                              360                    360
      16857059       ARMS                 No                                              360                    360
      16857346       ARMS                 No                                              360                    360
      16857369       ARMS                 No                                              360                    360
      16857459       ARMS                 No                                              360                    360
      16857484       ARMS                 No                                              360                    360
      16857506       ARMS                 No                                              360                    360
      16857526       ARMS                 No                                              360                    360
      16857575       ARMS                 No                                              360                    360
      16857600       ARMS                 No                                              360                    360
      16857618       ARMS                 No                                              360                    360
      16857627       ARMS                 No                                              360                    360
      16857673       ARMS                 No                                              360                    360
      16857681       ARMS                 No                                              360                    360
      16857684       ARMS                 No                                              360                    360
      16859070       ARMS                 No                                              360                    360
      16853368       ARMS                 No                                              360                    360
      16856432       ARMS                 No                                              360                    360
      16856450       ARMS                 No                                              360                    360
      16852039       ARMS                 No                                              360                    360
      16852072       ARMS                 No                                              360                    360
      16852094       ARMS                 No                                              360                    360
      16852117       ARMS                 No                                              360                    360
      16852120       ARMS                 No                                              360                    360
      16852176       ARMS                 No                                              360                    360
      16852185       ARMS                 No                                              360                    360
      16852212       ARMS                 No                                              360                    360
      16852214       ARMS                 No                                              360                    360
      16852834       ARMS                 No                                              360                    360
      16852837       ARMS                 No                                              360                    360
      16852840       ARMS                 No                                              360                    360
      16852879       ARMS                 No                                              360                    360
      16852880       ARMS                 No                                              360                    360
      16852919       ARMS                 No                                              360                    360
      16852236       ARMS                 No                                              360                    360
      16852981       ARMS                 No                                              360                    360
      16852992       ARMS                 No                                              360                    360
      16852247       ARMS                 No                                              360                    360
      16853034       ARMS                 No                                              360                    360
      16852282       ARMS                 No                                              360                    360
      16852297       ARMS                 No                                              360                    360
      16852320       ARMS                 No                                              360                    360
      16852322       ARMS                 No                                              360                    360
      16852344       ARMS                 No                                              360                    360
      16852367       ARMS                 No                                              360                    360
      16852414       ARMS                 No                                              360                    360
      16852686       ARMS                 No                                              360                    360
      16852702       ARMS                 No                                              360                    360
      16852708       ARMS                 No                                              360                    360
      16852710       ARMS                 No                                              360                    360
      16852731       ARMS                 No                                              360                    360
      16852743       ARMS                 No                                              360                    360
      16852752       ARMS                 No                                              360                    360
      16852767       ARMS                 No                                              360                    360
      16852777       ARMS                 No                                              360                    360
      16852779       ARMS                 No                                              360                    360
      16853052       ARMS                 No                                              360                    360
      16853062       ARMS                 No                                              360                    360
      16853068       ARMS                 No                                              360                    360
      16853071       ARMS                 No                                              360                    360
      16853080       ARMS                 No                                              360                    360
      16853088       ARMS                 No                                              360                    360
      16853090       ARMS                 No                                              360                    360
      16853091       ARMS                 No                                              360                    360
      16853119       ARMS                 No                                              360                    360
      17032768       ARMS                 No                                              360                    360
      17016019       ARMS                 No                                              360                    360
      16851994       ARMS                 No                                              360                    360
      16852000       ARMS                 No                                              360                    360
      17020924       ARMS                 No                                              360                    360
      17020976       ARMS                 No                                              360                    360
      16852013       ARMS                 No                                              360                    360
      17021015       ARMS                 No                                              360                    360
      17021734       ARMS                 No                                              360                    360
      17021760       ARMS                 No                                              360                    360
      16731840       ARMS                 No                                              360                    360
      16731678       ARMS                 No                                              360                    360
      16731691       ARMS                 No                                              360                    360
      16731703       ARMS                 No                                              360                    360
      16731732       ARMS                 No                                              360                    360




--------------------------------------------------------------------------------




      LOAN_SEQ                      STATED_REM_TERM               ORIGINAL_BALANCE               CURRENT_BALANCE         LIEN
      16832830                                 358                    180000.00                      179757.63     First Lien
      16832841                                 358                     70500.00                       70500.00     First Lien
      16832850                                 358                    579200.00                      579200.00     First Lien
      16648271                                 355                    262500.00                      261753.22     First Lien
      16803458                                 356                    140250.00                      140250.00     First Lien
      16803462                                 357                    476600.00                      476600.00     First Lien
      16803515                                 357                    187500.00                      187500.00     First Lien
      16803532                                 358                   1170000.00                     1170000.00     First Lien
      16803542                                 358                    564800.00                      564800.00     First Lien
      16803575                                 358                    302400.00                      302400.00     First Lien
      16803600                                 358                    188000.00                      188000.00     First Lien
      16803607                                 357                    193550.00                      193550.00     First Lien
      16803616                                 358                    207900.00                      207900.00     First Lien
      16801835                                 358                    240900.00                      240740.16     First Lien
      16801841                                 358                    486675.00                      486675.00     First Lien
      16801853                                 358                    512000.00                      512000.00     First Lien
      16801910                                 358                    319992.00                      319992.00     First Lien
      16801922                                 358                    872459.00                      872459.00     First Lien
      16801923                                 358                    277640.00                      277640.00     First Lien
      16801924                                 358                    280520.00                      280520.00     First Lien
      16801935                                 357                    124080.00                      124080.00     First Lien
      16801998                                 357                    518700.00                      518700.00     First Lien
      16802000                                 358                    350000.00                      350000.00     First Lien
      16803333                                 358                    159000.00                      159000.00     First Lien
      16801551                                 358                    477105.00                      477082.45     First Lien
      16801590                                 357                    133200.00                      133200.00     First Lien
      16801604                                 357                    166510.00                      166304.41     First Lien
      16801608                                 354                    168840.00                      168840.00     First Lien
      16801617                                 358                    235000.00                      235000.00     First Lien
      16801648                                 358                    911250.00                      911250.00     First Lien
      16801662                                 358                    143200.00                      143200.00     First Lien
      16801672                                 358                   1000000.00                     1000000.00     First Lien
      16801712                                 358                    173503.00                      173503.00     First Lien
      16801715                                 357                    279148.00                      279148.00     First Lien
      16801717                                 357                    140001.00                      139634.83     First Lien
      16801720                                 357                    485000.00                      485000.00     First Lien
      16801731                                 358                    172000.00                      172000.00     First Lien
      16798801                                 359                    171000.00                      170888.14     First Lien
      16798814                                 358                    664000.00                      664000.00     First Lien
      16798841                                 358                    249320.00                      249320.00     First Lien
      16798862                                 358                    118400.00                      118400.00     First Lien
      16801454                                 358                    127840.00                      127840.00     First Lien
      16801463                                 357                     40000.00                       39920.97     First Lien
      16801499                                 356                     75000.00                       71582.20     First Lien
      16798596                                 357                    245684.00                      245684.00     First Lien
      16798620                                 358                     90000.00                       90000.00     First Lien
      16798624                                 358                     89280.00                       89162.78     First Lien
      16798668                                 358                    110800.00                      110800.00     First Lien
      16798703                                 358                    222000.00                      222000.00     First Lien
      16798781                                 357                    503200.00                      503200.00     First Lien
      16798782                                 358                    511900.00                      510876.45     First Lien
      16798423                                 357                    150000.00                      150000.00     First Lien
      16798471                                 357                    354800.00                      354800.00     First Lien
      16798492                                 357                    471950.00                      471259.31     First Lien
      16798501                                 357                    262500.00                      262500.00     First Lien
      16798521                                 358                     55000.00                       54954.91     First Lien
      16798547                                 358                     94721.00                       94721.00     First Lien
      16798580                                 358                    128000.00                      127721.32     First Lien
      16791191                                 358                    452800.00                      452800.00     First Lien
      16791198                                 359                    228000.00                      228000.00     First Lien
      16798153                                 358                    488000.00                      488000.00     First Lien
      16798167                                 358                    191000.00                      191000.00     First Lien
      16798231                                 356                    487500.00                      487500.00     First Lien
      16798252                                 358                     59360.00                       59331.56     First Lien
      16798319                                 357                    554592.00                      554592.00     First Lien
      16798386                                 357                    145000.00                      145000.00     First Lien
      16844886                                 359                    244800.00                      244643.90     First Lien
      16791120                                 357                    585440.00                      585440.00     First Lien
      16791133                                 358                    233912.00                      233487.93     First Lien
      16791152                                 358                   1540000.00                     1540000.00     First Lien
      16844873                                 358                    504000.00                      504000.00     First Lien
      16844806                                 358                    388857.00                      388857.00     First Lien
      16844811                                 358                    154463.00                      154463.00     First Lien
      16844830                                 358                    161000.00                      161000.00     First Lien
      17043987                                 357                    297999.00                      297999.00     First Lien
      17042404                                 359                    397150.00                      397150.00     First Lien
      17042410                                 359                    526900.00                      526900.00     First Lien
      17042411                                 359                    254400.00                      254400.00     First Lien
      17034682                                 359                    201500.00                      201500.00     First Lien
      17034530                                 359                    219389.00                      219389.00     First Lien
      17034580                                 359                    218988.00                      218988.00     First Lien
      17034591                                 359                    175900.00                      175769.46     First Lien
      17034598                                 359                    231945.00                      231945.00     First Lien
      17034599                                 359                    275980.00                      275980.00     First Lien
      17034668                                 359                    355826.00                      355826.00     First Lien
      17034670                                 359                    261347.00                      261347.00     First Lien
      17033368                                 359                    231200.00                      231200.00     First Lien
      17033223                                 359                    147712.00                      147581.67     First Lien
      17033170                                 359                    105000.00                      105000.00     First Lien
      17021938                                 359                    415920.00                      415920.00     First Lien
      17021942                                 359                    580900.00                      580900.00     First Lien
      17021944                                 359                    212000.00                      212000.00     First Lien
      17022033                                 359                    230350.00                      230350.00     First Lien
      17022040                                 359                    241400.00                      241400.00     First Lien
      17022046                                 359                    549050.00                      548652.62     First Lien
      17022062                                 359                    213550.00                      213550.00     First Lien
      17022083                                 359                    200200.00                      200200.00     First Lien
      17022087                                 359                    453700.00                      453700.00     First Lien
      17022096                                 359                    471950.00                      471950.00     First Lien
      17022146                                 359                    468700.00                      468700.00     First Lien
      17016254                                 359                    135377.00                      135377.00     First Lien
      17016255                                 359                    956000.00                      956000.00     First Lien
      17016275                                 359                    371310.00                      371310.00     First Lien
      17016281                                 359                    172300.00                      172300.00     First Lien
      17016392                                 359                    650000.00                      650000.00     First Lien
      17016397                                 359                    340000.00                      340000.00     First Lien
      17016404                                 359                    508000.00                      508000.00     First Lien
      17016446                                 357                    279300.00                      279299.49     First Lien
      17021130                                 358                    306816.00                      306816.00     First Lien
      17013744                                 359                    283000.00                      283000.00     First Lien
      17013752                                 359                    560000.00                      560000.00     First Lien
      17014678                                 359                    407700.00                      407700.00     First Lien
      17014680                                 359                    320800.00                      320800.00     First Lien
      17014691                                 359                    115400.00                      115400.00     First Lien
      17014696                                 359                    380000.00                      380000.00     First Lien
      17014723                                 359                    211488.00                      211488.00     First Lien
      17015055                                 359                    263500.00                      263500.00     First Lien
      17012821                                 359                    258942.00                      258942.00     First Lien
      17012826                                 359                    100000.00                      100000.00     First Lien
      17012829                                 359                    209648.00                      209648.00     First Lien
      17012837                                 359                    516600.00                      516600.00     First Lien
      17012874                                 359                    296000.00                      296000.00     First Lien
      17012893                                 359                    452000.00                      452000.00     First Lien
      17012934                                 359                    312000.00                      312000.00     First Lien
      17013461                                 359                    182150.00                      182150.00     First Lien
      17013465                                 359                    300500.00                      300500.00     First Lien
      17013472                                 359                    404050.00                      404050.00     First Lien
      17013483                                 359                    268950.00                      268950.00     First Lien
      17013491                                 359                    328200.00                      328200.00     First Lien
      17013501                                 359                    184000.00                      183885.64     First Lien
      17013502                                 359                    163450.00                      163450.00     First Lien
      17013506                                 359                    128000.00                      127920.44     First Lien
      17013517                                 359                     79030.00                       79030.00     First Lien
      17013518                                 359                    276700.00                      276700.00     First Lien
      17013520                                 359                     79030.00                       79030.00     First Lien
      17013524                                 359                     98880.00                       98880.00     First Lien
      17013531                                 359                    204600.00                      204600.00     First Lien
      17013552                                 359                    354600.00                      354600.00     First Lien
      17013555                                 358                    396385.00                      396385.00     First Lien
      17013562                                 359                    269100.00                      269100.00     First Lien
      17013569                                 358                    236000.00                      235999.99     First Lien
      17013571                                 358                    200000.00                      199995.02     First Lien
      17013572                                 358                    230000.00                      230000.00     First Lien
      17013573                                 359                    346900.00                      346900.00     First Lien
      17013578                                 358                    155000.00                      154982.28     First Lien
      17013583                                 358                    253600.00                      253600.00     First Lien
      17013586                                 359                    362200.00                      362200.00     First Lien
      17013593                                 359                    326500.00                      326500.00     First Lien
      17013596                                 359                    296000.00                      295841.68     First Lien
      17013671                                 359                    246600.00                      246600.00     First Lien
      17013677                                 359                    203400.00                      203400.00     First Lien
      17012674                                 359                    220000.00                      220000.00     First Lien
      17012681                                 359                    228000.00                      228000.00     First Lien
      17012694                                 359                    536000.00                      536000.00     First Lien
      17012712                                 359                    229500.00                      229500.00     First Lien
      17012729                                 359                    232750.00                      232750.00     First Lien
      17011231                                 359                    334404.00                      334404.00     First Lien
      17011256                                 359                    196000.00                      196000.00     First Lien
      17011283                                 359                    376000.00                      376000.00     First Lien
      17012658                                 359                    366400.00                      366400.00     First Lien
      17009056                                 359                    252000.00                      251862.35     First Lien
      17009079                                 359                    624000.00                      624000.00     First Lien
      17009124                                 359                    199500.00                      199500.00     First Lien
      17009170                                 359                   1000000.00                     1000000.00     First Lien
      17009227                                 359                    219926.00                      219926.00     First Lien
      17009241                                 359                    380000.00                      380000.00     First Lien
      17009244                                 359                    256784.00                      256784.00     First Lien
      17009245                                 359                    320240.00                      320240.00     First Lien
      17009321                                 359                    287600.00                      287600.00     First Lien
      17009327                                 359                    150400.00                      150400.00     First Lien
      17010945                                 359                    156600.00                      156514.46     First Lien
      17010946                                 359                    124000.00                      124000.00     First Lien
      17010947                                 359                    181200.00                      181200.00     First Lien
      17010961                                 359                    253600.00                      253600.00     First Lien
      17010967                                 359                    230400.00                      230400.00     First Lien
      17010998                                 359                    277600.00                      277600.00     First Lien
      17011006                                 359                     65600.00                       65559.22     First Lien
      17011032                                 359                   1050000.00                     1050000.00     First Lien
      17011038                                 359                    500000.00                      499681.17     First Lien
      17011061                                 359                    484500.00                      484221.25     First Lien
      17011081                                 359                    208000.00                      208000.00     First Lien
      17011086                                 359                    248200.00                      248200.00     First Lien
      17011130                                 359                    508000.00                      508000.00     First Lien
      17011158                                 359                    115000.00                      114937.18     First Lien
      17011203                                 359                    319920.00                      317467.30     First Lien
      17011213                                 359                    416000.00                      416000.00     First Lien
      17004934                                 359                    125873.00                      125786.37     First Lien
      17004936                                 358                    860000.00                      860000.00     First Lien
      17004941                                 359                    172000.00                      172000.00     First Lien
      17004953                                 359                    193200.00                      193079.91     First Lien
      17005126                                 359                    447992.00                      447713.55     First Lien
      17008966                                 359                    192000.00                      192000.00     First Lien
      17009008                                 359                    649900.00                      649900.00     First Lien
      17004872                                 359                    120000.00                      119999.50     First Lien
      17004897                                 359                    600000.00                      600000.00     First Lien
      17004899                                 359                    248000.00                      248000.00     First Lien
      17003289                                 359                    560000.00                      560000.00     First Lien
      17003306                                 359                    168750.00                      168750.00     First Lien
      17003318                                 359                    280000.00                      279758.93     First Lien
      17003328                                 359                    496000.00                      495675.54     First Lien
      17003360                                 359                    234100.00                      234100.00     First Lien
      17003435                                 356                    372000.00                      371199.06     First Lien
      17003451                                 359                    105000.00                      105000.00     First Lien
      17003464                                 359                    223940.00                      223940.00     First Lien
      17003473                                 359                    325200.00                      325200.00     First Lien
      17003496                                 356                     85650.00                       85405.41     First Lien
      17004650                                 358                    387896.00                      387896.00     First Lien
      17004663                                 359                    212000.00                      212000.00     First Lien
      17004708                                 359                    284000.00                      284000.00     First Lien
      17004739                                 359                    440000.00                      440000.00     First Lien
      17002233                                 359                    592000.00                      592000.00     First Lien
      17002252                                 359                    345000.00                      345000.00     First Lien
      17003202                                 359                    897050.00                      897050.00     First Lien
      17003228                                 359                     76000.00                       75952.77     First Lien
      17003247                                 358                    288000.00                      288000.00     First Lien
      17003249                                 358                    205680.00                      205679.01     First Lien
      17003251                                 358                    244000.00                      244000.00     First Lien
      17003254                                 358                    222240.00                      221806.89     First Lien
      17003255                                 359                    400000.00                      399638.39     First Lien
      17003256                                 359                    233264.00                      233261.92     First Lien
      17003258                                 359                    228696.00                      228503.86     First Lien
      17003260                                 359                    302245.00                      302245.00     First Lien
      17003276                                 359                    372000.00                      372000.00     First Lien
      17002104                                 358                    768000.00                      768000.00     First Lien
      17002106                                 358                    312000.00                      312000.00     First Lien
      17002120                                 358                    247160.00                      247160.00     First Lien
      17002129                                 358                    560000.00                      560000.00     First Lien
      17002135                                 359                    313714.00                      313714.00     First Lien
      17002141                                 359                    230350.00                      230350.00     First Lien
      17002151                                 359                    234930.00                      234930.00     First Lien
      17000377                                 357                   1000000.00                     1000000.00     First Lien
      17000399                                 359                    650000.00                      650000.00     First Lien
      17000408                                 359                    227881.00                      227881.00     First Lien
      17001920                                 359                     52100.00                       52100.00     First Lien
      17001955                                 359                    338200.00                      338200.00     First Lien
      17001977                                 359                    248000.00                      248000.00     First Lien
      17002017                                 359                    271246.00                      271246.00     First Lien
      17002031                                 358                    232000.00                      232000.00     First Lien
      17002036                                 358                    325000.00                      325000.00     First Lien
      17002042                                 358                    255900.00                      255900.00     First Lien
      17002053                                 359                    125672.00                      125672.00     First Lien
      17002066                                 359                    110400.00                      110325.92     First Lien
      17002070                                 358                     71201.00                       71201.00     First Lien
      17002080                                 359                    105000.00                      104924.01     First Lien
      17002086                                 358                    125152.00                      124913.86     First Lien
      17002090                                 359                    580000.00                      580000.00     First Lien
      16995171                                 359                    240000.00                      240000.00     First Lien
      16995214                                 359                    100000.00                      100000.00     First Lien
      16995216                                 359                    408000.00                      408000.00     First Lien
      16995242                                 358                    200000.00                      200000.00     First Lien
      16995272                                 359                    143010.00                      143010.00     First Lien
      16995334                                 359                    189600.00                      189600.00     First Lien
      16995374                                 359                    356000.00                      356000.00     First Lien
      17000098                                 359                   1159200.00                     1158126.35     First Lien
      17000099                                 358                    158825.00                      158825.00     First Lien
      17000101                                 359                    195266.00                      195265.80     First Lien
      17000102                                 359                    308082.00                      308082.00     First Lien
      17000103                                 359                    192300.00                      192300.00     First Lien
      17000111                                 359                    232103.00                      232103.00     First Lien
      17000113                                 359                    204900.00                      204900.00     First Lien
      17000115                                 358                    167300.00                      167300.00     First Lien
      17000116                                 358                    202196.00                      202196.00     First Lien
      17000121                                 358                    329950.00                      329950.00     First Lien
      17000123                                 359                    282837.00                      282837.00     First Lien
      17000131                                 358                    193621.00                      193621.00     First Lien
      17000132                                 358                    320700.00                      320700.00     First Lien
      17000135                                 358                    121987.00                      121987.00     First Lien
      17000136                                 359                    235745.00                      235745.00     First Lien
      17000138                                 359                    473145.00                      473145.00     First Lien
      17000140                                 356                    550004.00                      550004.00     First Lien
      17000211                                 359                    231200.00                      231200.00     First Lien
      17000268                                 359                    475000.00                      475000.00     First Lien
      16994944                                 356                    152900.00                      152900.00     First Lien
      16994951                                 358                    311550.00                      311550.00     First Lien
      16995024                                 359                    480800.00                      480763.46     First Lien
      16995025                                 359                    174000.00                      173850.19     First Lien
      16995047                                 358                    208000.00                      207861.67     First Lien
      16995049                                 358                    127200.00                      127200.00     First Lien
      16995108                                 359                    392800.00                      392800.00     First Lien
      16990122                                 359                    481400.00                      481400.00     First Lien
      16990209                                 359                    258600.00                      258600.00     First Lien
      16990210                                 359                    496000.00                      496000.00     First Lien
      16990275                                 359                    273148.00                      273148.00     First Lien
      16990276                                 359                    143340.00                      143340.00     First Lien
      16990286                                 359                    230000.00                      230000.00     First Lien
      16990363                                 359                    400000.00                      400000.00     First Lien
      16991387                                 358                    252000.00                      252000.00     First Lien
      16991405                                 358                    263000.00                      263000.00     First Lien
      16991409                                 358                    185000.00                      185000.00     First Lien
      16991452                                 358                    173757.00                      173757.00     First Lien
      16991457                                 358                    237250.00                      236787.63     First Lien
      16991460                                 358                    332000.00                      332000.00     First Lien
      16991461                                 358                    279056.00                      279056.00     First Lien
      16991462                                 358                    437828.00                      437828.00     First Lien
      16991463                                 358                    249804.00                      249804.00     First Lien
      16991466                                 358                    187700.00                      187700.00     First Lien
      16991468                                 358                    199900.00                      199900.00     First Lien
      16991470                                 358                    772000.00                      772000.00     First Lien
      16991494                                 359                    169000.00                      169000.00     First Lien
      16991500                                 359                    130400.00                      130400.00     First Lien
      16991591                                 359                    880000.00                      880000.00     First Lien
      16991649                                 359                    492000.00                      492000.00     First Lien
      16991659                                 359                    680000.00                      680000.00     First Lien
      16991720                                 359                    170000.00                      170000.00     First Lien
      16991801                                 358                    691150.00                      691150.00     First Lien
      16991805                                 358                    452000.00                      452000.00     First Lien
      16991811                                 358                    307284.00                      307284.00     First Lien
      16985084                                 359                    310650.00                      310650.00     First Lien
      16985091                                 359                    552000.00                      552000.00     First Lien
      16985133                                 359                    650000.00                      650000.00     First Lien
      16985161                                 358                    680000.00                      679037.04     First Lien
      16985184                                 359                    662900.00                      662900.00     First Lien
      16985215                                 359                    122800.00                      122800.00     First Lien
      16985272                                 359                    172720.00                      172720.00     First Lien
      16990027                                 359                    280000.00                      280000.00     First Lien
      16990035                                 359                    505000.00                      505000.00     First Lien
      16990080                                 359                    143490.00                      143490.00     First Lien
      16990090                                 359                    305000.00                      305000.00     First Lien
      16981537                                 359                    312740.00                      312740.00     First Lien
      16981551                                 359                    226456.00                      226456.00     First Lien
      16981575                                 359                    103500.00                      103435.67     First Lien
      16981602                                 359                    151920.00                      151920.00     First Lien
      16981829                                 359                    975000.00                      975000.00     First Lien
      16982843                                 359                     98500.00                       98500.00     First Lien
      16982876                                 359                    315000.00                      315000.00     First Lien
      16982935                                 359                    315004.00                      315004.00     First Lien
      16982994                                 359                    210360.00                      210360.00     First Lien
      16983099                                 359                    199050.00                      199050.00     First Lien
      16983114                                 358                    421600.00                      421600.00     First Lien
      16984656                                 359                    228000.00                      228000.00     First Lien
      16984681                                 359                    200000.00                      200000.00     First Lien
      16984749                                 359                    450000.00                      450000.00     First Lien
      16984808                                 359                     71000.00                       70935.81     First Lien
      16984829                                 359                    248000.00                      248000.00     First Lien
      16984846                                 359                    171500.00                      171928.75     First Lien
      16984847                                 359                    127600.00                      127530.30     First Lien
      16984868                                 359                    183840.00                      183840.00     First Lien
      16984961                                 359                    164000.00                      164000.00     First Lien
      16984962                                 359                    224100.00                      224100.00     First Lien
      16985006                                 359                    630000.00                      629566.44     First Lien
      16981299                                 359                     85040.00                       85040.00     First Lien
      16981318                                 358                    230206.00                      230206.00     First Lien
      16981338                                 359                    262360.00                      262360.00     First Lien
      16981393                                 358                     85999.00                       85874.11     First Lien
      16981407                                 359                    360000.00                      360000.00     First Lien
      16981429                                 359                    312000.00                      312000.00     First Lien
      16981462                                 359                    256000.00                      256000.00     First Lien
      16981492                                 359                    396000.00                      396000.00     First Lien
      16981126                                 359                    184000.00                      184000.00     First Lien
      16981140                                 359                    253600.00                      253600.00     First Lien
      16981173                                 359                    149500.00                      149500.00     First Lien
      16980876                                 359                    600000.00                      599697.00     First Lien
      16980929                                 359                    540000.00                      540000.00     First Lien
      16980934                                 359                    368000.00                      368000.00     First Lien
      16980945                                 359                    138000.00                      138000.00     First Lien
      16981036                                 359                    335800.00                      335800.00     First Lien
      16979454                                 359                    231600.00                      231600.00     First Lien
      16979487                                 359                    358400.00                      358304.53     First Lien
      16979502                                 359                    415350.00                      415350.00     First Lien
      16979515                                 359                    334000.00                      334000.00     First Lien
      16979526                                 359                    324000.00                      324000.00     First Lien
      16979536                                 359                    370400.00                      370400.00     First Lien
      16979546                                 359                    512000.00                      512000.00     First Lien
      16980370                                 359                    163920.00                      163920.00     First Lien
      16980371                                 359                    163016.00                      163016.00     First Lien
      16980392                                 359                    220000.00                      220000.00     First Lien
      16980399                                 358                     87900.00                       87751.88     First Lien
      16980453                                 358                    380000.00                      380000.00     First Lien
      16980456                                 358                    184000.00                      184000.00     First Lien
      16980457                                 358                    299468.00                      299455.58     First Lien
      16980459                                 358                    212000.00                      212000.00     First Lien
      16980462                                 358                    186544.00                      186544.00     First Lien
      16980469                                 359                    991250.00                      991250.00     First Lien
      16980473                                 358                    206572.00                      206572.00     First Lien
      16980522                                 359                     66000.00                       65957.91     First Lien
      16980633                                 359                    203520.00                      203379.94     First Lien
      16980652                                 359                    118400.00                      118400.00     First Lien
      16980661                                 359                    118400.00                      118400.00     First Lien
      16980682                                 359                    236000.00                      236000.00     First Lien
      16980743                                 359                    582500.00                      582500.00     First Lien
      16980773                                 359                    198750.00                      198750.00     First Lien
      16980793                                 359                   1750000.00                     1750000.00     First Lien
      16979007                                 359                    126000.00                      126000.00     First Lien
      16979046                                 359                    240000.00                      239912.06     First Lien
      16979054                                 359                    480000.00                      480000.00     First Lien
      16979090                                 359                    357000.00                      357000.00     First Lien
      16979091                                 359                    233520.00                      233520.00     First Lien
      16979095                                 359                    170320.00                      170320.00     First Lien
      16979106                                 358                    292600.00                      292600.00     First Lien
      16979126                                 359                    258500.00                      258260.58     First Lien
      16979145                                 359                     74100.00                       74059.52     First Lien
      16979183                                 359                    108580.00                      108580.00     First Lien
      16979190                                 359                    278000.00                      278000.00     First Lien
      16979203                                 359                   1380750.00                     1380750.00     First Lien
      16979262                                 359                    166000.00                      166000.00     First Lien
      16979318                                 358                    388000.00                      388000.00     First Lien
      16979333                                 358                    111500.00                      111297.85     First Lien
      16979379                                 358                    135059.00                      135059.00     First Lien
      16979381                                 358                    159000.00                      158725.42     First Lien
      16979430                                 357                    209880.00                      209880.00     First Lien
      16979437                                 359                    204902.00                      204729.85     First Lien
      16974189                                 359                    201250.00                      201250.00     First Lien
      16974203                                 359                    214000.00                      214000.00     First Lien
      16974207                                 359                    336000.00                      336000.00     First Lien
      16974280                                 359                    238950.00                      238801.48     First Lien
      16974288                                 359                    551789.00                      551789.00     First Lien
      16974362                                 359                    167950.00                      167812.33     First Lien
      16974365                                 356                    112000.00                      112000.00     First Lien
      16974366                                 359                    895200.00                      895200.00     First Lien
      16974386                                 359                    650000.00                      650000.00     First Lien
      16974390                                 357                     48000.00                       47909.88     First Lien
      16974461                                 359                    296000.00                      296000.00     First Lien
      16978779                                 359                    295000.00                      294834.62     First Lien
      16978815                                 359                    605000.00                      605000.00     First Lien
      16978829                                 359                    214320.00                      214320.00     First Lien
      16978895                                 359                    348750.00                      348750.00     First Lien
      16974094                                 359                   1500000.00                     1500000.00     First Lien
      16974115                                 359                    120000.00                      120000.00     First Lien
      16974126                                 359                    138000.00                      138000.00     First Lien
      16974145                                 358                    389750.00                      389750.00     First Lien
      16974165                                 359                    249992.00                      249992.00     First Lien
      16974173                                 359                    343920.00                      343920.00     First Lien
      16974013                                 358                    436500.00                      436500.00     First Lien
      16974028                                 359                    460000.00                      459706.67     First Lien
      16974034                                 358                    225000.00                      225000.00     First Lien
      16974036                                 359                    191520.00                      191520.00     First Lien
      16974048                                 356                    157600.00                      157600.00     First Lien
      16973934                                 359                    160000.00                      160000.00     First Lien
      16973923                                 359                    417000.00                      417000.00     First Lien
      16973867                                 359                    176000.00                      176000.00     First Lien
      16973814                                 358                    838450.00                      838363.00     First Lien
      16973837                                 359                    224900.00                      224900.00     First Lien
      16970784                                 355                    134000.00                      134000.00     First Lien
      16970790                                 359                    116000.00                      115924.12     First Lien
      16970808                                 359                    418874.00                      418874.00     First Lien
      16970813                                 359                    311992.00                      311991.99     First Lien
      16970819                                 359                    175992.00                      175992.00     First Lien
      16970886                                 359                    356000.00                      356000.00     First Lien
      16970894                                 359                    164000.00                      163928.18     First Lien
      16970917                                 359                    276000.00                      276000.00     First Lien
      16970946                                 359                    528000.00                      528000.00     First Lien
      16970948                                 359                   1499625.00                     1499625.00     First Lien
      16970953                                 359                    171000.00                      171000.00     First Lien
      16791053                                 358                    107500.00                      107407.01     First Lien
      16790988                                 356                    184000.00                      183360.92     First Lien
      16790927                                 357                    474050.00                      474050.00     First Lien
      16790939                                 357                    327000.00                      326854.27     First Lien
      16790969                                 355                    848900.00                      626950.91     First Lien
      16790845                                 358                    191900.00                      191900.00     First Lien
      16790860                                 358                    419787.00                      419787.00     First Lien
      16790891                                 357                    295000.00                      295000.00     First Lien
      16790892                                 358                    704800.00                      704800.00     First Lien
      16790774                                 359                   1260000.00                     1260000.00     First Lien
      16790794                                 358                    603400.00                      603400.00     First Lien
      16790836                                 357                     42862.00                       42777.31     First Lien
      16790731                                 357                    650000.00                      650000.00     First Lien
      16790660                                 358                    147000.00                      147000.00     First Lien
      16790623                                 358                    275820.00                      275820.00     First Lien
      16790459                                 358                    116250.00                      116250.00     First Lien
      16789070                                 356                    368000.00                      368000.00     First Lien
      16789075                                 356                    320000.00                      320000.00     First Lien
      16790356                                 358                    513362.00                      512408.51     First Lien
      16790371                                 358                    438000.00                      438000.00     First Lien
      16790375                                 358                    116850.00                      116750.00     First Lien
      16790383                                 357                    500000.00                      500000.00     First Lien
      16790420                                 358                    469918.00                      469918.00     First Lien
      16790425                                 358                    180792.00                      180792.00     First Lien
      16788992                                 358                    448000.00                      448000.00     First Lien
      16788916                                 357                    602910.00                      602910.00     First Lien
      16788805                                 358                    124000.00                      124000.00     First Lien
      16788808                                 358                    440000.00                      439436.93     First Lien
      16788819                                 357                    268000.00                      268000.00     First Lien
      16788833                                 358                    316000.00                      316000.00     First Lien
      16788654                                 358                    133000.00                      132810.40     First Lien
      16788656                                 358                    158400.00                      158400.00     First Lien
      16788678                                 357                    196150.00                      196117.30     First Lien
      16788710                                 357                     67200.00                       67167.90     First Lien
      16788488                                 358                    398317.00                      398317.00     First Lien
      16788522                                 357                    238000.00                      238000.00     First Lien
      16788556                                 357                    180990.00                      180990.00     First Lien
      16788427                                 357                    258500.00                      258500.00     First Lien
      16788444                                 358                    236000.00                      235657.30     First Lien
      16788477                                 358                    497600.00                      497600.00     First Lien
      16788478                                 358                    198000.00                      197604.79     First Lien
      16786238                                 358                     69500.00                       69398.98     First Lien
      16786285                                 358                    255900.00                      255900.00     First Lien
      16784867                                 355                    288000.00                      287999.99     First Lien
      16784903                                 358                    232108.00                      232108.00     First Lien
      16784916                                 357                    435000.00                      434409.24     First Lien
      16784945                                 358                    956250.00                      955330.64     First Lien
      16784992                                 358                    296000.00                      295999.39     First Lien
      16785032                                 358                     92000.00                       92000.00     First Lien
      16786205                                 357                    364864.00                      363447.81     First Lien
      16784761                                 357                    980000.00                      980000.00     First Lien
      16784831                                 356                    610000.00                      610000.00     First Lien
      16784835                                 358                    468000.00                      468000.00     First Lien
      16784838                                 356                    431200.00                      431200.00     First Lien
      16697267                                 356                    190800.00                      190356.05     First Lien
      16784633                                 358                    224400.00                      223938.67     First Lien
      16784651                                 357                    141600.00                      141600.00     First Lien
      16784669                                 357                    484000.00                      484000.00     First Lien
      16697249                                 358                    631920.00                      631920.00     First Lien
      16784594                                 358                    500000.00                      500000.00     First Lien
      16781325                                 358                   2310000.00                     2310000.00     First Lien
      16781386                                 358                    101500.00                      101500.00     First Lien
      16781435                                 357                    432200.00                      432200.00     First Lien
      17059692                                 359                    124800.00                      124800.00     First Lien
      17059693                                 360                    102000.00                      102000.00     First Lien
      17059694                                 360                    131200.00                      131200.00     First Lien
      17059695                                 360                    201200.00                      201200.00     First Lien
      17048006                                 359                    428000.00                      428000.00     First Lien
      17059645                                 360                    223200.00                      223200.00     First Lien
      17059646                                 360                    296500.00                      296500.00     First Lien
      17059648                                 360                    134495.00                      134495.00     First Lien
      17059650                                 359                    142400.00                      142274.37     First Lien
      17059651                                 359                    200000.00                      200000.00     First Lien
      17059652                                 360                     96000.00                       96000.00     First Lien
      17059653                                 360                     96000.00                       96000.00     First Lien
      17059658                                 359                    234800.00                      234602.75     First Lien
      17059660                                 359                    281600.00                      281600.00     First Lien
      17059661                                 359                    332000.00                      331918.01     First Lien
      17059662                                 359                    143200.00                      143200.00     First Lien
      17059663                                 360                    217600.00                      217600.00     First Lien
      17059664                                 359                     52800.00                       52762.74     First Lien
      17059666                                 360                    128000.00                      128000.00     First Lien
      17059667                                 359                    280000.00                      280000.00     First Lien
      17059668                                 359                    292000.00                      292000.00     First Lien
      17059669                                 360                    202400.00                      202400.00     First Lien
      17059671                                 360                     80000.00                       80000.00     First Lien
      17059672                                 359                    137200.00                      137081.88     First Lien
      17059674                                 360                     73920.00                       73920.00     First Lien
      17059676                                 359                    192800.00                      192629.91     First Lien
      17059678                                 359                    170400.00                      170400.00     First Lien
      17059679                                 359                    160000.00                      160000.00     First Lien
      17059680                                 359                    139600.00                      139470.71     First Lien
      17059681                                 360                    164800.00                      164800.00     First Lien
      17059683                                 359                    152000.00                      152000.00     First Lien
      17059684                                 359                    195200.00                      195200.00     First Lien
      17059685                                 359                    296000.00                      294256.83     First Lien
      17059687                                 359                    120000.00                      119923.49     First Lien
      17059688                                 359                    224000.00                      224000.00     First Lien
      17059689                                 360                    127200.00                      127200.00     First Lien
      17059690                                 360                    308000.00                      308000.00     First Lien
      17059691                                 359                    112400.00                      112400.00     First Lien
      16968281                                 358                    390400.00                      390400.00     First Lien
      16968284                                 358                    502000.00                      501623.38     First Lien
      16968287                                 358                    520000.00                      520000.00     First Lien
      16968288                                 358                    730000.00                      729999.99     First Lien
      16968290                                 358                    376000.00                      376000.00     First Lien
      16968293                                 358                    476000.00                      476000.00     First Lien
      16968304                                 358                    296000.00                      295998.67     First Lien
      16968306                                 358                    480000.00                      480000.00     First Lien
      16968318                                 358                    224000.00                      223603.65     First Lien
      16973872                                 358                    215000.00                      214699.92     First Lien
      16973892                                 358                    220000.00                      220000.00     First Lien
      16973895                                 358                    249600.00                      249600.00     First Lien
      16973911                                 358                    399200.00                      397940.46     First Lien
      16973932                                 358                    206400.00                      206400.00     First Lien
      16973941                                 358                    190000.00                      189587.52     First Lien
      17009018                                 359                    170000.00                      169850.01     First Lien
      17047999                                 359                    403000.00                      403000.00     First Lien
      17043988                                 360                    312000.00                      312000.00     First Lien
      17042454                                 360                    368000.00                      368000.00     First Lien
      16840609                                 354                    130000.00                      129342.85     First Lien
      16840610                                 354                    780000.00                      780000.00     First Lien
      16840611                                 354                    290000.00                      288552.76     First Lien
      16840612                                 354                    271200.00                      269911.25     First Lien
      16840613                                 354                    461250.00                      461250.00     First Lien
      16840615                                 356                    592000.00                      592000.00     First Lien
      16840616                                 354                    112000.00                      112000.00     First Lien
      16840617                                 354                    560000.00                      560000.00     First Lien
      16840618                                 354                    544000.00                      540931.28     First Lien
      16840619                                 353                    249000.00                      249000.00     First Lien
      16840620                                 354                    720000.00                      720000.00     First Lien
      16840621                                 355                    391200.00                      391200.00     First Lien
      16840622                                 356                    211200.00                      210430.06     First Lien
      16840623                                 356                    156815.00                      156283.45     First Lien
      16840624                                 356                    110400.00                      110367.22     First Lien
      16840625                                 356                    317700.00                      317700.00     First Lien
      16840626                                 357                    204000.00                      203935.19     First Lien
      16840627                                 357                    528000.00                      526475.91     First Lien
      16840605                                 354                    304200.00                      304196.13     First Lien
      16840606                                 353                    126000.00                      125209.98     First Lien
      16840607                                 354                     88825.00                       88825.00     First Lien
      16840608                                 354                    192000.00                      192000.00     First Lien
      16840570                                 354                    100000.00                       99405.23     First Lien
      16840571                                 355                    140000.00                      140000.00     First Lien
      16840572                                 354                    373741.00                      373741.00     First Lien
      16840573                                 356                    148500.00                      148008.85     First Lien
      16840574                                 354                    251750.00                      251650.00     First Lien
      16840575                                 355                    504000.00                      502995.00     First Lien
      16840577                                 355                    546737.00                      546737.00     First Lien
      16840578                                 355                    316650.00                      316650.00     First Lien
      16840579                                 355                     93600.00                       93211.89     First Lien
      16840580                                 356                    380000.00                      378773.61     First Lien
      16840581                                 355                     80000.00                       79634.47     First Lien
      16840582                                 357                     72100.00                       71893.70     First Lien
      16840583                                 356                    225600.00                      225600.00     First Lien
      16840584                                 356                    224000.00                      223163.49     First Lien
      16840585                                 357                    216000.00                      216000.00     First Lien
      16840586                                 357                    164000.00                      164000.00     First Lien
      16840587                                 350                    300000.00                      299965.62     First Lien
      16840589                                 345                    479200.00                      479200.00     First Lien
      16840590                                 348                    444500.00                      444279.17     First Lien
      16840591                                 348                    105000.00                      105000.00     First Lien
      16840592                                 349                    781850.00                      781850.00     First Lien
      16840593                                 349                    134400.00                      134335.61     First Lien
      16840594                                 350                    347960.00                      347960.00     First Lien
      16840595                                 350                    153600.00                      153554.40     First Lien
      16840596                                 351                    216000.00                      216000.00     First Lien
      16840597                                 351                    213500.00                      213500.00     First Lien
      16840598                                 352                    425000.00                      425000.00     First Lien
      16840599                                 352                    343200.00                      343200.00     First Lien
      16840601                                 352                     67500.00                       67500.00     First Lien
      16840602                                 352                    120000.00                      119825.00     First Lien
      16840603                                 352                    360000.00                      360000.00     First Lien
      16840604                                 350                    228456.00                      228332.27     First Lien
      16840552                                 354                    175000.00                      172124.39     First Lien
      16840553                                 354                    328000.00                      326062.66     First Lien
      16840555                                 353                    360000.00                      360000.00     First Lien
      16840556                                 356                    148530.00                      148530.00     First Lien
      16840558                                 353                    358440.00                      356295.46     First Lien
      16840559                                 354                    170000.00                      169904.67     First Lien
      16840561                                 355                    145124.00                      143121.77     First Lien
      16840562                                 354                    179550.00                      179340.27     First Lien
      16840563                                 354                    332368.00                      332368.00     First Lien
      16840564                                 354                    115750.00                      115082.40     First Lien
      16840565                                 354                    157500.00                      157500.00     First Lien
      16840566                                 354                    200960.00                      200960.00     First Lien
      16840567                                 354                    129750.00                      129053.62     First Lien
      16840568                                 357                    200393.00                      200393.00     First Lien
      16840569                                 356                    242250.00                      241387.98     First Lien
      16840539                                 354                    328000.00                      327594.25     First Lien
      16840540                                 343                    179910.00                      177648.76     First Lien
      16840541                                 352                    186300.00                      186248.57     First Lien
      16840545                                 354                    766367.00                      766367.00     First Lien
      16840546                                 351                    343064.00                      342967.51     First Lien
      16840547                                 352                    159285.00                      158318.38     First Lien
      16840548                                 354                    168000.00                      168000.00     First Lien
      16840549                                 354                    220000.00                      218875.05     First Lien
      16840550                                 352                    284000.00                      284000.00     First Lien
      16840551                                 357                    762000.00                      761999.59     First Lien
      16729827                                 359                    171700.00                      171700.00     First Lien
      16729860                                 357                    880000.00                      878836.99     First Lien
      16729898                                 357                    140320.00                      140320.00     First Lien
      16729928                                 358                    192000.00                      191754.30     First Lien
      16731549                                 357                    310000.00                      309590.53     First Lien
      16731599                                 357                    215820.00                      215346.51     First Lien
      16731607                                 357                    226937.00                      226937.00     First Lien
      16731613                                 359                    218000.00                      218000.00     First Lien
      16729682                                 357                    142788.00                      142788.00     First Lien
      16729690                                 357                    221250.00                      221250.00     First Lien
      16728799                                 357                    417000.00                      417000.00     First Lien
      16728813                                 357                    306424.00                      306424.00     First Lien
      16728816                                 358                    574359.00                      542015.80     First Lien
      16728829                                 357                    650000.00                      650000.00     First Lien
      16728889                                 357                   1050000.00                     1050000.00     First Lien
      16728895                                 357                    199090.00                      198809.08     First Lien
      16729409                                 358                    982500.00                      982500.00     First Lien
      16729427                                 357                    155925.00                      155925.00     First Lien
      16729584                                 358                     58500.00                       58500.00     First Lien
      16729592                                 358                     57600.00                       57600.00     First Lien
      16648128                                 357                    361500.00                      361500.00     First Lien
      16723950                                 358                    240000.00                      239158.02     First Lien
      16728284                                 355                    604800.00                      604800.00     First Lien
      16728301                                 357                    650000.00                      650000.00     First Lien
      16728339                                 357                    524540.00                      524538.25     First Lien
      16728442                                 357                    405550.00                      405550.00     First Lien
      16728444                                 354                    142720.00                      142720.00     First Lien
      16728661                                 355                    264000.00                      264000.00     First Lien
      16728755                                 357                    169600.00                      169281.55     First Lien
      16723388                                 356                     54392.00                       54087.01     First Lien
      16723398                                 357                    650000.00                      648002.13     First Lien
      16723427                                 358                    147950.00                      147950.00     First Lien
      16723506                                 357                    170888.00                      170888.00     First Lien
      16723648                                 357                    423862.00                      423862.00     First Lien
      16723662                                 357                    259812.00                      259812.00     First Lien
      16723665                                 357                    604792.00                      604792.00     First Lien
      16723708                                 357                    115600.00                      115600.00     First Lien
      16723715                                 357                    203481.00                      203481.00     First Lien
      16723784                                 358                    155000.00                      154862.29     First Lien
      16721862                                 357                    201321.00                      201321.00     First Lien
      16721930                                 357                    232000.00                      231923.87     First Lien
      16722145                                 357                    434900.00                      434900.00     First Lien
      16722210                                 359                    204450.00                      204450.00     First Lien
      16722231                                 357                    399000.00                      397988.60     First Lien
      16722263                                 357                    434000.00                      434000.00     First Lien
      16722286                                 358                    599200.00                      599200.00     First Lien
      16722289                                 357                    650000.00                      650000.00     First Lien
      16723125                                 356                     98000.00                       98000.00     First Lien
      16723150                                 357                    156000.00                      156000.00     First Lien
      16723155                                 358                    470700.00                      470700.00     First Lien
      16723333                                 353                    103192.00                      102632.11     First Lien
      16723340                                 354                    190400.00                      190166.10     First Lien
      16718876                                 358                    162000.00                      162000.00     First Lien
      16718974                                 357                    419000.00                      418997.33     First Lien
      16719000                                 357                    144376.00                      144376.00     First Lien
      16719103                                 357                    315000.00                      315000.00     First Lien
      16721812                                 355                    873000.00                      873000.00     First Lien
      16718492                                 357                    270000.00                      270000.00     First Lien
      16718507                                 357                    496000.00                      496000.00     First Lien
      16718521                                 357                    148612.00                      148612.00     First Lien
      16718524                                 357                    163912.00                      163912.00     First Lien
      16718555                                 357                   1475000.00                     1475000.00     First Lien
      16717773                                 357                    177520.00                      177416.15     First Lien
      16717774                                 357                    440000.00                      439889.21     First Lien
      16717168                                 357                    167920.00                      167553.06     First Lien
      16717175                                 357                    152720.00                      152386.30     First Lien
      16717186                                 357                    170400.00                      170400.00     First Lien
      16717189                                 358                    410000.00                      410000.00     First Lien
      16717244                                 356                    126900.00                      126900.00     First Lien
      16717393                                 357                    359000.00                      359000.00     First Lien
      16717429                                 357                    119200.00                      118964.48     First Lien
      16717434                                 357                    220000.00                      219666.93     First Lien
      16717491                                 357                    199500.00                      198942.72     First Lien
      16717614                                 358                   1200000.00                     1200000.00     First Lien
      16634137                                 356                    516000.00                      515947.69     First Lien
      16595958                                 357                    160000.00                      159976.69     First Lien
      16356318                                 350                    180400.00                      180400.00     First Lien
      16357598                                 351                    155000.00                      155000.00     First Lien
      16357499                                 350                    204250.00                      204222.98     First Lien
      16356818                                 350                    155000.00                      154967.86     First Lien
      16356540                                 347                    184000.00                      184000.00     First Lien
      16781138                                 358                    123600.00                      123600.00     First Lien
      16781163                                 358                    290400.00                      290400.00     First Lien
      16781182                                 354                    463650.00                      463650.00     First Lien
      16781194                                 357                   1000000.00                     1000000.00     First Lien
      16780720                                 358                   1840000.00                     1840000.00     First Lien
      16780775                                 357                    600000.00                      600000.00     First Lien
      16780784                                 356                    517799.00                      517799.00     First Lien
      16780796                                 356                    558508.00                      556471.91     First Lien
      16697197                                 357                    118400.00                      118400.00     First Lien
      16780917                                 357                    305500.00                      305500.00     First Lien
      16780930                                 357                    278950.00                      278950.00     First Lien
      16780962                                 357                    455000.00                      455000.00     First Lien
      16781002                                 358                    558712.00                      558712.00     First Lien
      16781008                                 357                    187120.00                      187120.00     First Lien
      16781030                                 356                    235200.00                      235200.00     First Lien
      16781054                                 357                    367960.00                      367960.00     First Lien
      16781070                                 357                    250000.00                      249677.38     First Lien
      16779023                                 357                    485000.00                      485000.00     First Lien
      16778907                                 358                    212792.00                      212415.48     First Lien
      16695709                                 357                     59500.00                       59416.03     First Lien
      16778836                                 358                    417000.00                      416394.46     First Lien
      16778844                                 356                    131900.00                      131900.00     First Lien
      16778859                                 356                    171920.00                      171900.08     First Lien
      16778874                                 356                    540000.00                      540000.00     First Lien
      16778540                                 357                    143100.00                      143100.00     First Lien
      16778566                                 358                     93900.00                       93753.06     First Lien
      16778578                                 356                    445520.00                      444925.09     First Lien
      16778650                                 358                    215000.00                      214828.37     First Lien
      16778678                                 357                    142350.00                      142350.00     First Lien
      16778689                                 357                   1500000.00                     1500000.00     First Lien
      16695808                                 358                     56600.00                       56539.53     First Lien
      16778773                                 357                    132000.00                      131732.52     First Lien
      16778778                                 357                    228950.00                      228772.06     First Lien
      16778797                                 358                   1000000.00                      998583.87     First Lien
      16778803                                 357                    190400.00                      190400.00     First Lien
      16778372                                 358                    594000.00                      593646.02     First Lien
      16778462                                 357                    450000.00                      450000.00     First Lien
      16778530                                 357                    518000.00                      517414.34     First Lien
      16685661                                 358                    247000.00                      246972.00     First Lien
      16692008                                 356                    141600.00                      141600.00     First Lien
      16683839                                 357                    202400.00                      202400.00     First Lien
      16683844                                 356                    308000.00                      308000.00     First Lien
      16685628                                 356                    127920.00                      127920.00     First Lien
      16685461                                 356                    105000.00                      104228.78     First Lien
      16681040                                 357                    112000.00                      112000.00     First Lien
      16681063                                 356                    184000.00                      184000.00     First Lien
      16777148                                 358                    435720.00                      435720.00     First Lien
      16777167                                 358                    160400.00                      160400.00     First Lien
      16778238                                 357                    244000.00                      244000.00     First Lien
      16778336                                 357                     76000.00                       76000.00     First Lien
      16778347                                 354                    800000.00                      799741.67     First Lien
      16676430                                 356                    344000.00                      344000.00     First Lien
      16679068                                 358                    480000.00                      480000.00     First Lien
      16776876                                 355                    199200.00                      199148.54     First Lien
      16776910                                 358                    362400.00                      361899.54     First Lien
      16776975                                 357                    180800.00                      180800.00     First Lien
      16777020                                 357                    142030.00                      142030.00     First Lien
      16776586                                 355                    256000.00                      255981.72     First Lien
      16776637                                 358                    224000.00                      223995.12     First Lien
      16776645                                 357                    474668.00                      474668.00     First Lien
      16776740                                 358                    401250.00                      401250.00     First Lien
      16776747                                 358                    103990.00                      103990.00     First Lien
      16776770                                 357                    368000.00                      367998.00     First Lien
      16776534                                 356                    600000.00                      600000.00     First Lien
      16775370                                 356                    255750.00                      255750.00     First Lien
      16775382                                 357                    291450.00                      291450.00     First Lien
      16775386                                 355                    435000.00                      434998.88     First Lien
      16775394                                 358                   1162500.00                     1162500.00     First Lien
      16775490                                 354                    135000.00                      135000.00     First Lien
      16775527                                 358                    605700.00                      604820.43     First Lien
      16775534                                 356                    511050.00                      511050.00     First Lien
      16775539                                 358                    204000.00                      204000.00     First Lien
      16775058                                 356                    280000.00                      280000.00     First Lien
      16775082                                 357                    336000.00                      336000.00     First Lien
      16775089                                 357                    207500.00                      207500.00     First Lien
      16775100                                 356                    166000.00                      166000.00     First Lien
      16775111                                 356                    320000.00                      320000.00     First Lien
      16775119                                 356                     86000.00                       86000.00     First Lien
      16775127                                 356                    160500.00                      160500.00     First Lien
      16775128                                 357                    138021.00                      138021.00     First Lien
      16775134                                 356                    124000.00                      124000.00     First Lien
      16775151                                 356                    113200.00                      113200.00     First Lien
      16775159                                 356                     57520.00                       57360.10     First Lien
      16770907                                 357                    540000.00                      540000.00     First Lien
      16770936                                 356                    254350.00                      254350.00     First Lien
      16770956                                 358                     80750.00                       80651.81     First Lien
      16770997                                 358                    795750.00                      795750.00     First Lien
      16771028                                 350                    360000.00                      356896.40     First Lien
      16771063                                 358                     57450.00                       57450.00     First Lien
      16771153                                 357                    392000.00                      392000.00     First Lien
      16771156                                 358                    207532.00                      207532.00     First Lien
      16771174                                 357                    155152.00                      155152.00     First Lien
      16771179                                 357                    434449.00                      434449.00     First Lien
      16771189                                 357                    145300.00                      145300.00     First Lien
      16771235                                 358                    146250.00                      146250.00     First Lien
      16768393                                 357                   1020000.00                     1020000.00     First Lien
      16768398                                 357                    424000.00                      423800.00     First Lien
      16768492                                 357                    101760.00                      101760.00     First Lien
      16770522                                 357                    305000.00                      305000.00     First Lien
      16770735                                 358                    398400.00                      398400.00     First Lien
      16770814                                 357                    734500.00                      729679.84     First Lien
      16770818                                 357                    266000.00                      265931.34     First Lien
      16770840                                 356                    124900.00                      124900.00     First Lien
      16770852                                 358                    265200.00                      265200.00     First Lien
      16770858                                 358                    440000.00                      440000.00     First Lien
      16770865                                 357                    176000.00                      175969.83     First Lien
      16768180                                 355                    212000.00                      212000.00     First Lien
      16768195                                 358                    589000.00                      588226.81     First Lien
      16768243                                 357                    210250.00                      210054.57     First Lien
      16768270                                 358                    184500.00                      184348.71     First Lien
      16768376                                 358                    127776.00                      127776.00     First Lien
      16768013                                 357                    287000.00                      286976.00     First Lien
      16768021                                 356                    183200.00                      182515.85     First Lien
      16765091                                 357                    128000.00                      127733.99     First Lien
      16765139                                 357                    244000.00                      244000.00     First Lien
      16765156                                 357                    232900.00                      232900.00     First Lien
      16765264                                 358                    287000.00                      287000.00     First Lien
      16765273                                 355                    520000.00                      520000.00     First Lien
      16765301                                 356                    206840.00                      206121.60     First Lien
      16765424                                 358                    153792.00                      153792.00     First Lien
      16765534                                 356                    314400.00                      314400.00     First Lien
      16765563                                 358                    704000.00                      704000.00     First Lien
      16765587                                 358                    310000.00                      310000.00     First Lien
      16765601                                 357                    459650.00                      459650.00     First Lien
      16768028                                 356                    220300.00                      219436.94     First Lien
      16768076                                 351                    220550.00                      220550.00     First Lien
      16767840                                 357                    120000.00                      120000.00     First Lien
      16767865                                 358                   1462500.00                     1462500.00     First Lien
      16767880                                 358                    177000.00                      177000.00     First Lien
      16767957                                 357                    209136.00                      209136.00     First Lien
      16767959                                 358                    514720.00                      514720.00     First Lien
      16731872                                 358                    300855.00                      300855.00     First Lien
      16731883                                 356                    150000.00                      150000.00     First Lien
      16731940                                 356                    185200.00                      185200.00     First Lien
      16731958                                 356                    354600.00                      354600.00     First Lien
      16731986                                 356                    180600.00                      180600.00     First Lien
      16731990                                 357                    387900.00                      387900.00     First Lien
      17014528                                 360                    268000.00                      268000.00     First Lien
      16835645                                 357                    200000.00                      199892.14     First Lien
      16844662                                 358                    168000.00                      168000.00     First Lien
      16844665                                 359                   1275000.00                     1275000.00     First Lien
      16844675                                 358                    217200.00                      217026.62     First Lien
      16844698                                 359                   1228991.00                     1228991.00     First Lien
      16844711                                 358                    472000.00                      472000.00     First Lien
      17048003                                 359                    376000.00                      376000.00     First Lien
      16844579                                 358                     88931.00                       88931.00     First Lien
      16844563                                 358                    196660.00                      196660.00     First Lien
      16844568                                 358                    316329.00                      316329.00     First Lien
      16844569                                 358                    288266.00                      288266.00     First Lien
      16844557                                 358                    382000.00                      382000.00     First Lien
      16844470                                 358                     87637.00                       87637.00     First Lien
      16844489                                 358                    584000.00                      584000.00     First Lien
      17033418                                 359                    235000.00                      235000.00     First Lien
      17033425                                 359                    222400.00                      222400.00     First Lien
      17033432                                 359                    764400.00                      764400.00     First Lien
      17033433                                 359                    384000.00                      384000.00     First Lien
      17033437                                 359                    295900.00                      295900.00     First Lien
      17033444                                 359                    344000.00                      344000.00     First Lien
      16844431                                 358                    654687.00                      654687.00     First Lien
      17014754                                 359                    417000.00                      417000.00     First Lien
      17014755                                 359                    450000.00                      450000.00     First Lien
      17014757                                 359                    272000.00                      272000.00     First Lien
      17014786                                 359                    360000.00                      360000.00     First Lien
      17014844                                 359                    249000.00                      249000.00     First Lien
      16985178                                 358                    508000.00                      507395.90     First Lien
      16985181                                 358                    712000.00                      712000.00     First Lien
      16985188                                 359                    500000.00                      499808.28     First Lien
      16991427                                 358                    508000.00                      508000.00     First Lien
      16991428                                 358                    175000.00                      174968.10     First Lien
      16991429                                 358                    780000.00                      778405.61     First Lien
      16991611                                 359                    572000.00                      571854.02     First Lien
      16991612                                 358                    430000.00                      429239.14     First Lien
      16991614                                 358                    543900.00                      543900.00     First Lien
      16991617                                 359                    171350.00                      171350.00     First Lien
      16991619                                 359                    583200.00                      583200.00     First Lien
      16991641                                 358                    352000.00                      352000.00     First Lien
      16991643                                 359                    312000.00                      311762.59     First Lien
      16991648                                 358                    208000.00                      208000.00     First Lien
      16991673                                 359                    546000.00                      546000.00     First Lien
      16991682                                 359                    332000.00                      332000.00     First Lien
      16991686                                 358                    488450.00                      488450.00     First Lien
      16991802                                 359                    399900.00                      399900.00     First Lien
      16991807                                 358                    580000.00                      579239.59     First Lien
      16991810                                 359                    352000.00                      352000.00     First Lien
      16991820                                 359                    375200.00                      375200.00     First Lien
      16995073                                 359                    254000.00                      254000.00     First Lien
      17001959                                 359                    763000.00                      763000.00     First Lien
      17001964                                 359                    110000.00                      110000.00     First Lien
      17001968                                 359                     92800.00                       92800.00     First Lien
      17001972                                 359                    420000.00                      420000.00     First Lien
      17001974                                 359                    292500.00                      292500.00     First Lien
      17001991                                 359                    414000.00                      414000.00     First Lien
      17009011                                 357                    213600.00                      213600.00     First Lien
      17009016                                 359                    681000.00                      681000.00     First Lien
      17009022                                 359                    375000.00                      375000.00     First Lien
      17009025                                 359                    341500.00                      341500.00     First Lien
      17009029                                 359                    356000.00                      356000.00     First Lien
      17009034                                 359                    220000.00                      220000.00     First Lien
      17009037                                 359                    850000.00                      850000.00     First Lien
      17009040                                 359                    623200.00                      623200.00     First Lien
      17009043                                 359                    108000.00                      108000.00     First Lien
      17009053                                 359                    556000.00                      556000.00     First Lien
      17009059                                 359                    188000.00                      188000.00     First Lien
      17009062                                 359                    591200.00                      591200.00     First Lien
      17013640                                 357                    211900.00                      211413.27     First Lien
      17013661                                 359                    215900.00                      215900.00     First Lien
      17013666                                 359                    584000.00                      583445.88     First Lien
      17013673                                 359                    254800.00                      254800.00     First Lien
      17013676                                 358                    273000.00                      273000.00     First Lien
      17013682                                 357                    207500.00                      207500.00     First Lien
      17013686                                 359                    424000.00                      424000.00     First Lien
      17013689                                 359                    131000.00                      131000.00     First Lien
      17013690                                 359                    288000.00                      288000.00     First Lien
      16835741                                 357                    560000.00                      560000.00     First Lien
      16835754                                 357                    611200.00                      607207.06     First Lien
      16835765                                 357                    231900.00                      231900.00     First Lien
      16835771                                 357                    474000.00                      472643.71     First Lien
      16835775                                 357                    638400.00                      638400.00     First Lien
      16838662                                 357                    200000.00                      200000.00     First Lien
      16838665                                 358                    281600.00                      281600.00     First Lien
      16838727                                 358                    299200.00                      299200.00     First Lien
      16838731                                 357                    124800.00                      124800.00     First Lien
      16838799                                 358                    359000.00                      359000.00     First Lien
      16838832                                 357                    620000.00                      620000.00     First Lien
      16838839                                 358                    920000.00                      920000.00     First Lien
      16838845                                 357                    172800.00                      172779.55     First Lien
      16839842                                 358                    282000.00                      282000.00     First Lien
      16844439                                 357                    532000.00                      532000.00     First Lien
      16844452                                 358                    620000.00                      620000.00     First Lien
      16844461                                 358                    282000.00                      282000.00     First Lien
      16844498                                 357                    224000.00                      224000.00     First Lien
      16845631                                 358                    638400.00                      637095.05     First Lien
      16845821                                 358                    258000.00                      258000.00     First Lien
      16845873                                 358                    485600.00                      485600.00     First Lien
      16845887                                 357                    424000.00                      423880.75     First Lien
      16847508                                 357                    282000.00                      282000.00     First Lien
      16847808                                 358                    470000.00                      470000.00     First Lien
      16851117                                 358                   1000000.00                      998097.36     First Lien
      16851144                                 358                    205000.00                      204637.26     First Lien
      16851150                                 358                    720000.00                      718694.69     First Lien
      16851156                                 358                   1000000.00                     1000000.00     First Lien
      16851183                                 358                    340000.00                      340000.00     First Lien
      16853086                                 358                    637500.00                      637500.00     First Lien
      16853094                                 358                    619500.00                      619500.00     First Lien
      16859099                                 357                    266300.00                      265573.85     First Lien
      16859107                                 357                    156000.00                      156000.00     First Lien
      16859118                                 358                    291200.00                      291065.72     First Lien
      16859119                                 358                    360000.00                      360000.00     First Lien
      16859123                                 358                    165750.00                      165750.00     First Lien
      16859127                                 358                    312000.00                      312000.00     First Lien
      16859128                                 358                    688000.00                      687940.62     First Lien
      16859129                                 358                    650000.00                      648821.58     First Lien
      16859130                                 358                    214400.00                      214400.00     First Lien
      16859137                                 358                    105700.00                      105700.00     First Lien
      16859142                                 358                    900000.00                      900000.00     First Lien
      16859144                                 358                    541600.00                      541600.00     First Lien
      16859147                                 357                     90000.00                       90000.00     First Lien
      16859173                                 358                    450000.00                      450000.00     First Lien
      16859176                                 358                    464000.00                      464000.00     First Lien
      16859180                                 358                    296000.00                      296000.00     First Lien
      16859182                                 358                    240000.00                      240000.00     First Lien
      16859190                                 358                    530000.00                      530000.00     First Lien
      16859201                                 358                    300000.00                      300000.00     First Lien
      16859203                                 358                     84150.00                       83997.43     First Lien
      16859204                                 358                    257400.00                      257400.00     First Lien
      16859207                                 358                    240000.00                      240000.00     First Lien
      16859214                                 358                    496000.00                      496000.00     First Lien
      16859220                                 358                    455200.00                      455199.67     First Lien
      16859232                                 358                    750000.00                      740000.00     First Lien
      16859233                                 357                    384000.00                      384000.00     First Lien
      16859257                                 358                    960000.00                      956300.00     First Lien
      16859260                                 358                    995000.00                      995000.00     First Lien
      16859264                                 358                    470000.00                      470000.00     First Lien
      16859270                                 358                    318400.00                      318400.00     First Lien
      16859271                                 358                    500000.00                      498130.95     First Lien
      16859276                                 358                    480000.00                      480000.00     First Lien
      16859280                                 358                    280000.00                      280000.00     First Lien
      16859281                                 358                    348000.00                      347371.44     First Lien
      16859298                                 358                    538000.00                      538000.00     First Lien
      16859323                                 358                    344000.00                      344000.00     First Lien
      16963077                                 358                    408000.00                      408000.00     First Lien
      16968226                                 355                    675000.00                      675000.00     First Lien
      16968228                                 355                    476000.00                      473824.97     First Lien
      16968232                                 357                    180000.00                      179532.44     First Lien
      16968245                                 358                    464000.00                      462796.95     First Lien
      16968248                                 357                    368000.00                      368000.00     First Lien
      16968257                                 358                    264000.00                      264000.00     First Lien
      16968261                                 358                   1000000.00                     1000000.00     First Lien
      16968262                                 358                    360700.00                      360700.00     First Lien
      16968263                                 358                    480000.00                      479150.66     First Lien
      16968266                                 358                    640000.00                      640000.00     First Lien
      16968276                                 358                    472000.00                      472000.00     First Lien
      16968277                                 358                    505600.00                      505600.00     First Lien
      16968278                                 358                    620000.00                      618791.71     First Lien
      16968280                                 358                     91200.00                       91200.00     First Lien
      16844370                                 357                    492000.00                      490752.84     First Lien
      16824225                                 357                    977000.00                      977000.00     First Lien
      16824230                                 357                    397200.00                      397200.00     First Lien
      16824234                                 357                    417000.00                      417000.00     First Lien
      16835518                                 357                    263000.00                      263000.00     First Lien
      16835527                                 357                    212000.00                      212000.00     First Lien
      16835535                                 357                    178000.00                      178000.00     First Lien
      16835539                                 358                    416000.00                      416000.00     First Lien
      16835550                                 356                    269000.00                      269000.00     First Lien
      16835569                                 358                    393250.00                      393250.00     First Lien
      16835572                                 357                     84800.00                       84800.00     First Lien
      16835576                                 357                    327000.00                      327000.00     First Lien
      16835589                                 358                    550000.00                      550000.00     First Lien
      16835643                                 357                    432300.00                      431033.02     First Lien
      16823852                                 356                    650000.00                      647392.20     First Lien
      16823855                                 357                    475000.00                      473704.77     First Lien
      16823914                                 357                    291200.00                      291200.00     First Lien
      16823923                                 357                    280000.00                      280000.00     First Lien
      16823925                                 357                    650000.00                      648184.29     First Lien
      16823929                                 357                    535200.00                      533816.95     First Lien
      16823968                                 357                    503350.00                      503350.00     First Lien
      16823972                                 357                    399200.00                      399200.00     First Lien
      16823989                                 357                    342400.00                      342400.00     First Lien
      16824098                                 357                    440000.00                      440000.00     First Lien
      16824119                                 357                    357000.00                      357000.00     First Lien
      16824135                                 357                    580000.00                      578340.41     First Lien
      16824178                                 357                    356250.00                      356250.00     First Lien
      16824199                                 357                    221600.00                      221600.00     First Lien
      16824216                                 357                    244000.00                      244000.00     First Lien
      16809251                                 357                    379000.00                      378977.51     First Lien
      16809343                                 357                    172000.00                      172000.00     First Lien
      16819122                                 357                    348000.00                      348000.00     First Lien
      16798334                                 357                    365000.00                      365000.00     First Lien
      16803425                                 357                    280000.00                      279787.10     First Lien
      16803910                                 357                    167300.00                      166832.65     First Lien
      16973951                                 358                    268000.00                      268000.00     First Lien
      16973961                                 358                    352000.00                      352000.00     First Lien
      16973969                                 358                    277450.00                      277450.00     First Lien
      16973981                                 358                    345000.00                      344000.00     First Lien
      16973985                                 358                    499000.00                      499000.00     First Lien
      16973992                                 358                    440000.00                      440000.00     First Lien
      16974018                                 358                    511100.00                      510150.72     First Lien
      16974092                                 358                    416000.00                      415885.17     First Lien
      16974122                                 358                    582400.00                      582400.00     First Lien
      16974252                                 358                    131200.00                      131200.00     First Lien
      16974293                                 358                    169600.00                      169600.00     First Lien
      16974300                                 358                    596000.00                      594685.35     First Lien
      16974381                                 358                    410000.00                      410000.00     First Lien
      16974398                                 358                    287900.00                      287900.00     First Lien
      16978708                                 358                    539900.00                      539900.00     First Lien
      16978713                                 358                    451950.00                      451950.00     First Lien
      16978718                                 358                    260000.00                      260000.00     First Lien
      16978720                                 358                    492000.00                      492000.00     First Lien
      16978723                                 358                    232000.00                      232000.00     First Lien
      16978724                                 358                    385000.00                      385000.00     First Lien
      16980590                                 358                    202800.00                       46000.00     First Lien
      16980593                                 358                    237600.00                      237600.00     First Lien
      16980623                                 358                    339400.00                      339309.13     First Lien
      16980642                                 359                    404000.00                      403999.59     First Lien
      16980645                                 352                    512000.00                      511557.49     First Lien
      16982808                                 358                    145000.00                      145000.00     First Lien
      16982832                                 358                    366400.00                      366400.00     First Lien
      16982941                                 357                    364000.00                      363966.74     First Lien
      16983110                                 358                    100000.00                      100000.00     First Lien
      16983113                                 358                    386000.00                      386000.00     First Lien
      16984990                                 358                    336000.00                      335912.50     First Lien
      16984991                                 359                    510000.00                      509480.02     First Lien
      16844319                                 358                    558750.00                      558750.00     First Lien
      16844326                                 358                    108000.00                      108000.00     First Lien
      16844329                                 358                    114400.00                      114400.00     First Lien
      16844343                                 357                    262400.00                      262400.00     First Lien
      16780802                                 357                    399900.00                      399900.00     First Lien
      16780818                                 356                    372000.00                      372000.00     First Lien
      16844312                                 358                    225000.00                      225000.00     First Lien
      16840325                                 358                    154400.00                      154400.00     First Lien
      16840330                                 359                    417000.00                      417000.00     First Lien
      16840333                                 358                    223920.00                      223880.00     First Lien
      16844286                                 358                    104000.00                      103866.40     First Lien
      16840284                                 358                    248000.00                      248000.00     First Lien
      16840304                                 359                    512600.00                      512600.00     First Lien
      16840312                                 358                    263904.00                      263904.00     First Lien
      16840313                                 358                    279569.00                      279569.00     First Lien
      16840317                                 358                    363060.00                      363060.00     First Lien
      16840260                                 358                    248000.00                      248000.00     First Lien
      16840262                                 358                    825000.00                      825000.00     First Lien
      16840215                                 359                    328800.00                      328800.00     First Lien
      16840197                                 358                    271290.00                      271130.64     First Lien
      16840159                                 358                    351000.00                      351000.00     First Lien
      17015945                                 359                    206144.00                      205962.13     First Lien
      17015946                                 359                    417000.00                      417000.00     First Lien
      17015947                                 359                    116000.00                      116000.00     First Lien
      17015948                                 359                    324000.00                      324000.00     First Lien
      16964634                                 358                    300000.00                      300000.00     First Lien
      16964636                                 358                    375000.00                      375000.00     First Lien
      16964913                                 358                    448000.00                      448000.00     First Lien
      16964914                                 358                    108000.00                      107847.07     First Lien
      16964915                                 358                    197936.00                      197936.00     First Lien
      16964916                                 358                    134800.00                      134796.12     First Lien
      16964920                                 358                     87000.00                       87000.00     First Lien
      16964923                                 358                    179200.00                      179139.25     First Lien
      16964926                                 358                    536000.00                      536000.00     First Lien
      16964927                                 358                     76000.00                       76000.00     First Lien
      16964930                                 359                    177000.00                      176843.84     First Lien
      16964932                                 358                    127600.00                      127600.00     First Lien
      16964933                                 359                    104000.00                      103905.85     First Lien
      16964935                                 358                    315200.00                      315200.00     First Lien
      16964937                                 359                    216000.00                      215814.03     First Lien
      16964938                                 358                     88000.00                       87848.05     First Lien
      16964939                                 358                    158800.00                      158800.00     First Lien
      16964941                                 358                    160000.00                      159878.25     First Lien
      16964942                                 358                    234400.00                      234042.19     First Lien
      16964943                                 359                    245000.00                      244789.07     First Lien
      16964945                                 358                    236000.00                      236000.00     First Lien
      16964946                                 359                    276000.00                      276000.00     First Lien
      16964948                                 358                    274000.00                      273401.12     First Lien
      16964950                                 358                    175200.00                      175200.00     First Lien
      16964951                                 358                    176800.00                      176800.00     First Lien
      16964952                                 358                    294645.00                      294645.00     First Lien
      17015949                                 359                    220000.00                      219805.90     First Lien
      17015950                                 359                    301800.00                      301533.74     First Lien
      17015953                                 359                    272000.00                      271765.82     First Lien
      17015955                                 359                     70800.00                       70754.86     First Lien
      17015956                                 359                    226400.00                      226400.00     First Lien
      17015957                                 359                    200000.00                      200000.00     First Lien
      17015958                                 359                    156800.00                      156800.00     First Lien
      17015960                                 359                     84000.00                       83924.07     First Lien
      17015962                                 359                    232000.00                      232000.00     First Lien
      17015963                                 359                    123750.00                      123671.09     First Lien
      17015966                                 359                    118400.00                      118400.00     First Lien
      17015967                                 359                     95955.00                       95888.96     First Lien
      17015969                                 359                    200000.00                      200000.00     First Lien
      17015971                                 359                    142640.00                      142640.00     First Lien
      17015974                                 359                    305600.00                      305323.74     First Lien
      17015975                                 359                     97600.00                       97600.00     First Lien
      17015977                                 359                    304000.00                      304000.00     First Lien
      17015978                                 359                    232000.00                      232000.00     First Lien
      17015979                                 359                    367200.00                      367200.00     First Lien
      17015981                                 359                    554000.00                      554000.00     First Lien
      17015982                                 359                    164400.00                      164400.00     First Lien
      17015983                                 359                    336000.00                      336000.00     First Lien
      17015987                                 359                    244000.00                      243784.73     First Lien
      17015991                                 359                    408000.00                      408000.00     First Lien
      16770460                                 358                    118000.00                      118000.00     First Lien
      16839343                                 357                    327004.00                      326022.52     First Lien
      16356776                                 351                   1500000.00                     1500000.00     First Lien
      16357121                                 351                    117950.00                      117950.00     First Lien
      16357589                                 351                    165000.00                      165000.00     First Lien
      16650771                                 358                    859200.00                      857920.71     First Lien
      16840059                                 357                    975000.00                      967500.00     First Lien
      16840063                                 357                    201600.00                      201600.00     First Lien
      16840089                                 358                    461724.00                      461724.00     First Lien
      16840099                                 356                    184000.00                      184000.00     First Lien
      16840100                                 358                    253440.00                      253440.00     First Lien
      16840105                                 358                    237056.00                      237056.00     First Lien
      16840108                                 358                    251434.00                      251434.00     First Lien
      16839981                                 358                    340000.00                      339553.68     First Lien
      16840036                                 358                    607292.00                      607292.00     First Lien
      16840052                                 357                    215600.00                      215600.00     First Lien
      16839967                                 358                   1680000.00                     1680000.00     First Lien
      16839977                                 359                    960000.00                      960000.00     First Lien
      16839917                                 359                    122400.00                      122400.00     First Lien
      16839921                                 358                    508000.00                      508000.00     First Lien
      16839922                                 358                    140000.00                      140000.00     First Lien
      16839728                                 359                    176000.00                      175945.82     First Lien
      16839749                                 356                    194000.00                      193999.99     First Lien
      16839805                                 358                    116000.00                      116000.00     First Lien
      16839813                                 358                    130300.00                      130300.00     First Lien
      16839821                                 358                    481850.00                      481850.00     First Lien
      16839846                                 358                    920000.00                      920000.00     First Lien
      16839866                                 359                    243750.00                      243750.00     First Lien
      16839900                                 358                    341230.00                      341230.00     First Lien
      16839666                                 358                     52500.00                       52500.00     First Lien
      16839272                                 358                    248000.00                      248000.00     First Lien
      16839280                                 359                    377600.00                      377600.00     First Lien
      16839292                                 358                    535200.00                      535200.00     First Lien
      16839314                                 358                    507920.00                      507920.00     First Lien
      16670093                                 356                     74000.00                       73985.63     First Lien
      16666576                                 356                     74400.00                       74400.00     First Lien
      16666591                                 356                    144000.00                      144000.00     First Lien
      16670022                                 356                    153420.00                      153420.00     First Lien
      16663676                                 357                    272000.00                      272000.00     First Lien
      16658284                                 356                    100000.00                      100000.00     First Lien
      16851050                                 357                    495200.00                      495200.00     First Lien
      16851051                                 358                    101600.00                      101600.00     First Lien
      16851065                                 358                     80000.00                       79888.58     First Lien
      16851069                                 359                    640000.00                      639525.03     First Lien
      16851084                                 358                    127800.00                      127800.00     First Lien
      16851086                                 358                    580000.00                      580000.00     First Lien
      16851091                                 358                     75000.00                       74944.79     First Lien
      16851154                                 358                    125360.00                      125360.00     First Lien
      16851163                                 358                    292000.00                      292000.00     First Lien
      16849521                                 358                    180000.00                      180000.00     First Lien
      16849554                                 359                    416000.00                      416000.00     First Lien
      16849559                                 359                    428000.00                      428000.00     First Lien
      16849566                                 358                    319999.00                      319999.00     First Lien
      16851034                                 358                    111750.00                      111750.00     First Lien
      16851035                                 358                    108750.00                      108750.00     First Lien
      16851046                                 358                     56000.00                       55999.17     First Lien
      16851048                                 358                    213750.00                      213743.24     First Lien
      16851188                                 359                    285200.00                      285200.00     First Lien
      16851217                                 358                    500000.00                      500000.00     First Lien
      16851241                                 357                     44800.00                       44687.21     First Lien
      16851283                                 358                    121792.00                      121792.00     First Lien
      16851291                                 358                   1000000.00                     1000000.00     First Lien
      16851331                                 357                    132000.00                      131657.12     First Lien
      16851345                                 358                    356000.00                      356000.00     First Lien
      16851356                                 359                    184000.00                      184000.00     First Lien
      16851358                                 358                    228740.00                      228740.00     First Lien
      16851362                                 358                    128560.00                      128560.00     First Lien
      16851366                                 358                    339308.00                      339308.00     First Lien
      16851368                                 358                    379992.00                      379992.00     First Lien
      16851859                                 356                    210800.00                      210346.14     First Lien
      16851884                                 358                     75000.00                       75000.00     First Lien
      16851893                                 358                    174812.00                      173248.81     First Lien
      16851908                                 359                   1750000.00                     1750000.00     First Lien
      16851913                                 358                    469327.00                      469327.00     First Lien
      16851944                                 357                    228000.00                      228000.00     First Lien
      16851962                                 358                    135992.00                      135992.00     First Lien
      16851971                                 358                    262383.00                      262383.00     First Lien
      16851981                                 358                    431787.00                      431787.00     First Lien
      16851985                                 358                    510000.00                      510000.00     First Lien
      16771738                                 357                    188000.00                      187812.32     First Lien
      16771750                                 358                     79200.00                       79090.64     First Lien
      16771774                                 357                    310000.00                      310000.00     First Lien
      16771785                                 354                    120000.00                      120000.00     First Lien
      16771798                                 357                    457600.00                      457600.00     First Lien
      16771800                                 358                    496000.00                      496000.00     First Lien
      16771831                                 355                    487688.00                      487688.00     First Lien
      16771859                                 357                    676136.00                      675952.88     First Lien
      16771870                                 357                    449249.00                      448053.31     First Lien
      16771916                                 358                    102320.00                      102320.00     First Lien
      16771948                                 358                    184000.00                      183886.34     First Lien
      16771949                                 356                    188000.00                      188000.00     First Lien
      16771988                                 357                    512000.00                      512000.00     First Lien
      16772021                                 358                    198000.00                      197705.20     First Lien
      16772026                                 357                   1331925.00                     1331925.00     First Lien
      16772049                                 357                    170000.00                      169790.00     First Lien
      16772060                                 358                    328512.00                      328512.00     First Lien
      16772066                                 357                    259592.00                      259592.00     First Lien
      16772077                                 358                    235200.00                      235200.00     First Lien
      16772089                                 357                    207108.00                      207108.00     First Lien
      16772321                                 358                    440000.00                      440000.00     First Lien
      16772397                                 358                    232000.00                      232000.00     First Lien
      16772440                                 357                    268500.00                      268500.00     First Lien
      16772444                                 358                     95250.00                       95250.00     First Lien
      16772447                                 357                    536000.00                      536000.00     First Lien
      16772516                                 358                    180480.00                      180480.00     First Lien
      16772566                                 357                    243750.00                      243546.61     First Lien
      16772583                                 358                    806250.00                      806250.00     First Lien
      16772644                                 357                    339612.00                      339612.00     First Lien
      16772648                                 357                    206910.00                      206909.99     First Lien
      16772650                                 358                    301858.00                      301858.00     First Lien
      16772653                                 357                    200554.00                      200554.00     First Lien
      16772714                                 357                    136000.00                      135629.17     First Lien
      16772720                                 357                    333000.00                      333000.00     First Lien
      16772722                                 357                    520000.00                      520000.00     First Lien
      16774803                                 357                    279920.00                      279659.81     First Lien
      16774824                                 357                   1036000.00                     1036000.00     First Lien
      16774825                                 358                    500000.00                      500000.00     First Lien
      16774826                                 357                    115000.00                      114810.12     First Lien
      16774950                                 356                    318100.00                      318100.00     First Lien
      16774957                                 356                    500000.00                      500000.00     First Lien
      16774966                                 357                    195950.00                      195950.00     First Lien
      16774996                                 358                    349760.00                      349760.00     First Lien
      16774999                                 357                    477600.00                      477600.00     First Lien
      16775004                                 358                    201600.00                      201600.00     First Lien
      16847915                                 359                   1350000.00                     1350000.00     First Lien
      16847922                                 359                    611920.00                      611920.00     First Lien
      16847949                                 358                    417000.00                      417000.00     First Lien
      16847997                                 359                    640000.00                      640000.00     First Lien
      16848023                                 359                    414500.00                      414500.00     First Lien
      16848075                                 358                    460800.00                      460800.00     First Lien
      16848099                                 358                    461600.00                      461600.00     First Lien
      16848998                                 358                    264000.00                      264000.00     First Lien
      16849011                                 358                    108975.00                      108975.00     First Lien
      16849056                                 359                    825000.00                      825000.00     First Lien
      16849058                                 358                    494640.00                      494640.00     First Lien
      16849062                                 358                    179920.00                      179764.36     First Lien
      16849067                                 358                    601600.00                      601600.00     First Lien
      16849111                                 358                    241000.00                      241000.00     First Lien
      16849132                                 357                    392000.00                      391300.68     First Lien
      16849151                                 358                    433900.00                      433900.00     First Lien
      16849168                                 358                    128000.00                      128000.00     First Lien
      16849170                                 358                    151650.00                      151650.00     First Lien
      16849189                                 358                    732000.00                      732000.00     First Lien
      16849205                                 358                    336000.00                      335547.60     First Lien
      16847828                                 358                    254452.00                      254452.00     First Lien
      16847829                                 358                    552000.00                      552000.00     First Lien
      16849273                                 358                    168000.00                      168000.00     First Lien
      16849293                                 358                    100000.00                      100000.00     First Lien
      16849348                                 358                    169900.00                      169900.00     First Lien
      16849352                                 359                    128405.00                      128405.00     First Lien
      16849371                                 358                    124000.00                      124000.00     First Lien
      16849384                                 359                    460000.00                      460000.00     First Lien
      16849402                                 358                    117600.00                      117600.00     First Lien
      16849410                                 357                     95500.00                       95371.92     First Lien
      16849414                                 358                    116000.00                      115847.72     First Lien
      16847857                                 357                    544000.00                      544000.00     First Lien
      16847882                                 358                    107000.00                      107000.00     First Lien
      16849476                                 358                    248000.00                      248000.00     First Lien
      16849477                                 358                    375000.00                      375000.00     First Lien
      16847787                                 359                    216000.00                      216000.00     First Lien
      16847795                                 358                    167800.00                      167800.00     First Lien
      16847801                                 358                    228000.00                      227708.22     First Lien
      16847810                                 358                    259486.00                      259486.00     First Lien
      16847815                                 358                    232000.00                      232000.00     First Lien
      16845596                                 358                    349900.00                      349506.23     First Lien
      16845643                                 358                    444000.00                      444000.00     First Lien
      16845660                                 356                    591340.00                      591281.11     First Lien
      16845671                                 357                    523545.00                      523545.00     First Lien
      16845681                                 357                    287109.00                      287109.00     First Lien
      16845705                                 358                    464000.00                      464000.00     First Lien
      16845711                                 358                    255100.00                      255100.00     First Lien
      16846061                                 358                    478000.00                      478000.00     First Lien
      16846068                                 358                    156800.00                      156566.53     First Lien
      16846074                                 359                    548189.00                      548189.00     First Lien
      16846082                                 358                    599200.00                      599200.00     First Lien
      16846107                                 358                    472000.00                      472000.00     First Lien
      16845737                                 358                    420000.00                      419434.48     First Lien
      16845739                                 359                    103920.00                      103920.00     First Lien
      16845742                                 357                    625000.00                      618387.07     First Lien
      16846136                                 357                    720000.00                      720000.00     First Lien
      16846142                                 358                    317475.00                      317058.24     First Lien
      16846144                                 358                    217650.00                      217650.00     First Lien
      16846146                                 358                    207000.00                      206642.55     First Lien
      16846149                                 358                    156800.00                      155934.33     First Lien
      16846157                                 358                    112000.00                      112000.00     First Lien
      16845776                                 357                    219201.00                      219201.00     First Lien
      16845798                                 358                    193600.00                      193600.00     First Lien
      16846206                                 358                    840000.00                      838780.20     First Lien
      16846211                                 358                    565000.00                      565000.00     First Lien
      16846212                                 358                     72250.00                       72162.15     First Lien
      16846250                                 359                    168000.00                      168000.00     First Lien
      16846296                                 359                    342400.00                      342400.00     First Lien
      16847458                                 358                   1085000.00                     1085000.00     First Lien
      16847505                                 358                    135000.00                      135000.00     First Lien
      16847625                                 358                    227369.00                      226968.10     First Lien
      16847628                                 358                    520000.00                      519102.06     First Lien
      16845897                                 358                    750000.00                      750000.00     First Lien
      16845918                                 358                    475200.00                      475200.00     First Lien
      16845933                                 359                    575000.00                      575000.00     First Lien
      16845956                                 358                     99950.00                       99822.10     First Lien
      16845957                                 358                    427900.00                      427900.00     First Lien
      16845992                                 358                    477650.00                      477650.00     First Lien
      16846002                                 358                    390000.00                      390000.00     First Lien
      16846004                                 358                    454592.00                      454592.00     First Lien
      16846028                                 358                    190000.00                      190000.00     First Lien
      16846038                                 358                    165944.00                      165944.00     First Lien
      16847661                                 358                    431600.00                      431600.00     First Lien
      16847665                                 358                    519950.00                      519950.00     First Lien
      16847669                                 359                    280000.00                      280000.00     First Lien
      16847683                                 358                    521600.00                      521600.00     First Lien
      16847695                                 358                    212000.00                      212000.00     First Lien
      16847715                                 358                     71600.00                       71542.85     First Lien
      16847774                                 358                   1865000.00                     1865000.00     First Lien
      16835541                                 356                    150800.00                      150800.00     First Lien
      16835542                                 358                    400000.00                      400000.00     First Lien
      16835603                                 358                    534900.00                      534900.00     First Lien
      16835631                                 358                    212000.00                      212000.00     First Lien
      16835634                                 358                     98999.00                       98999.00     First Lien
      16835678                                 358                     78375.00                       78295.54     First Lien
      16838820                                 358                     86250.00                       86250.00     First Lien
      16838825                                 358                    641250.00                      641250.00     First Lien
      16838828                                 358                    292000.00                      292000.00     First Lien
      16838867                                 358                    136000.00                      136000.00     First Lien
      16838899                                 358                    604888.00                      604888.00     First Lien
      16838926                                 359                    352000.00                      352000.00     First Lien
      16838938                                 358                    680000.00                      680000.00     First Lien
      16835685                                 358                    135520.00                      135337.53     First Lien
      16835691                                 358                    965000.00                      965000.00     First Lien
      16835692                                 358                    235000.00                      235000.00     First Lien
      16835708                                 358                    244000.00                      244000.00     First Lien
      16835755                                 359                    171500.00                      171500.00     First Lien
      16835756                                 358                    440000.00                      440000.00     First Lien
      16835759                                 358                    531384.00                      531384.00     First Lien
      16835774                                 358                    338000.00                      337932.40     First Lien
      16838977                                 359                   1125000.00                     1125000.00     First Lien
      16838991                                 358                    177600.00                      177600.00     First Lien
      16838992                                 358                    165600.00                      165320.48     First Lien
      16838995                                 358                     63599.00                       63599.00     First Lien
      16835839                                 358                    140712.00                      140463.03     First Lien
      16835848                                 358                    201909.00                      201909.00     First Lien
      16835851                                 358                    373618.00                      373618.00     First Lien
      16839089                                 358                    160000.00                      159716.88     First Lien
      16839090                                 358                    640000.00                      640000.00     First Lien
      16839106                                 358                    431250.00                      431246.75     First Lien
      16839113                                 359                    298400.00                      298400.00     First Lien
      16835865                                 358                    199992.00                      199992.00     First Lien
      16835866                                 358                    166640.00                      166365.96     First Lien
      16835867                                 358                    185844.00                      185844.00     First Lien
      16835869                                 358                    267500.00                      267500.00     First Lien
      16835953                                 358                   1118250.00                     1118250.00     First Lien
      16838574                                 358                     94700.00                       94622.35     First Lien
      16838656                                 358                    152000.00                      152000.00     First Lien
      16838664                                 358                     59250.00                       59250.00     First Lien
      16838701                                 357                    195000.00                      195000.00     First Lien
      16838703                                 358                    364000.00                      364000.00     First Lien
      16838721                                 358                    139875.00                      139875.00     First Lien
      16838741                                 356                    175200.00                      175200.00     First Lien
      16838761                                 357                    203059.00                      202659.63     First Lien
      16838772                                 357                    192152.00                      191721.49     First Lien
      16838777                                 358                    293668.00                      293668.00     First Lien
      16839178                                 358                    428000.00                      428000.00     First Lien
      16839183                                 358                    544000.00                      544000.00     First Lien
      16832887                                 358                    163920.00                      163920.00     First Lien
      16832893                                 358                    299990.00                      299990.00     First Lien
      16832905                                 358                    268000.00                      267756.41     First Lien
      16832936                                 359                    170950.00                      170950.00     First Lien
      16833005                                 358                    388000.00                      388000.00     First Lien
      16833019                                 358                    233800.00                      233800.00     First Lien
      16833070                                 358                    129920.00                      129920.00     First Lien
      16833113                                 358                    305112.00                      305112.00     First Lien
      16833122                                 359                    648000.00                      648000.00     First Lien
      16833181                                 358                    111200.00                      111200.00     First Lien
      16833200                                 358                    239745.00                      239745.00     First Lien
      16833212                                 358                    184898.00                      184586.43     First Lien
      16833213                                 358                    638816.00                      637712.89     First Lien
      16833220                                 358                    476250.00                      476250.00     First Lien
      16833229                                 358                     75000.00                       75000.00     First Lien
      16833231                                 359                    244000.00                      244000.00     First Lien
      16833236                                 358                    448000.00                      447396.79     First Lien
      16833282                                 358                    182084.00                      182084.00     First Lien
      16833291                                 358                    193019.00                      193019.00     First Lien
      16833299                                 358                    450000.00                      449313.01     First Lien
      16833304                                 358                    132000.00                      132000.00     First Lien
      16833359                                 358                    142500.00                      142474.36     First Lien
      16835182                                 358                     96000.00                       96000.00     First Lien
      16835234                                 358                     71025.00                       71025.00     First Lien
      16835248                                 360                    143708.00                      143424.32     First Lien
      16835303                                 358                    180000.00                      180000.00     First Lien
      16835329                                 358                    639992.00                      639992.00     First Lien
      16835346                                 358                   1000000.00                     1000000.00     First Lien
      16835359                                 358                    229072.00                      229071.82     First Lien
      16835408                                 358                    619000.00                      619000.00     First Lien
      16835411                                 358                    180000.00                      179673.68     First Lien
      16835455                                 358                    595805.00                      595805.00     First Lien
      16835463                                 358                    413459.00                      413459.00     First Lien
      16835478                                 359                    223920.00                      223920.00     First Lien
      16826690                                 357                    302800.00                      302013.46     First Lien
      16826750                                 358                    211992.00                      211992.00     First Lien
      16826771                                 358                    127500.00                      127500.00     First Lien
      16823953                                 359                     58650.00                       58610.65     First Lien
      16823987                                 358                    380380.00                      380380.00     First Lien
      16823999                                 358                    138320.00                      138133.76     First Lien
      16824000                                 357                    535500.00                      535500.00     First Lien
      16824003                                 358                    491634.00                      491634.00     First Lien
      16824008                                 359                    335920.00                      335920.00     First Lien
      16824031                                 358                    592000.00                      592000.00     First Lien
      16824080                                 358                    199857.00                      199857.00     First Lien
      16824084                                 358                    160500.00                      160500.00     First Lien
      16826785                                 358                    356250.00                      356250.00     First Lien
      16826864                                 358                    236000.00                      236000.00     First Lien
      16826865                                 359                    176000.00                      176000.00     First Lien
      16826895                                 358                    121600.00                      121600.00     First Lien
      16826899                                 358                    395600.00                      395600.00     First Lien
      16824137                                 358                    292000.00                      292000.00     First Lien
      16824229                                 358                    524000.00                      524000.00     First Lien
      16826932                                 358                     97600.00                       97600.00     First Lien
      16824289                                 358                    697500.00                       21905.31     First Lien
      16824302                                 357                    109500.00                      109500.00     First Lien
      16826990                                 358                    221754.00                      221754.00     First Lien
      16827002                                 358                    645877.00                      645877.00     First Lien
      16827004                                 358                    180800.00                      180799.76     First Lien
      16824335                                 358                    213371.00                      213371.00     First Lien
      16824340                                 358                   1500000.00                     1500000.00     First Lien
      16824356                                 358                    531880.00                      531880.00     First Lien
      16824367                                 358                    270774.00                      270774.00     First Lien
      16824369                                 358                    131992.00                      131992.00     First Lien
      16824372                                 358                    377605.00                      377605.00     First Lien
      16824410                                 358                    489500.00                      489500.00     First Lien
      16824426                                 359                    715000.00                      715000.00     First Lien
      16824429                                 358                    372480.00                      371852.35     First Lien
      16827055                                 358                    500000.00                      500000.00     First Lien
      16826569                                 358                    468800.00                      468800.00     First Lien
      16826570                                 358                    161250.00                      161250.00     First Lien
      16826574                                 358                    216000.00                      216000.00     First Lien
      16827087                                 358                    276000.00                      275618.87     First Lien
      16827094                                 358                    124000.00                      124000.00     First Lien
      16832796                                 357                    221000.00                      221000.00     First Lien
      16826605                                 358                    130800.00                      130800.00     First Lien
      16826612                                 358                    160000.00                      160000.00     First Lien
      16826628                                 358                    515150.00                      515150.00     First Lien
      16826636                                 358                    447100.00                      447100.00     First Lien
      16819060                                 357                    916000.00                      916000.00     First Lien
      16819075                                 356                    612000.00                      612000.00     First Lien
      16819705                                 358                    316000.00                      316000.00     First Lien
      16819092                                 357                    199438.00                      199438.00     First Lien
      16819104                                 358                    214800.00                      214800.00     First Lien
      16819138                                 359                    640000.00                      640000.00     First Lien
      16819721                                 359                    181272.00                      181272.00     First Lien
      16819727                                 358                    323200.00                      323200.00     First Lien
      16819158                                 355                     45000.00                       44854.55     First Lien
      16819186                                 357                    109600.00                      109600.00     First Lien
      16819203                                 358                     96920.00                       96786.16     First Lien
      16819204                                 358                    388000.00                      387477.58     First Lien
      16819228                                 358                    149900.00                      149735.63     First Lien
      16819760                                 358                    119000.00                      119000.00     First Lien
      16819763                                 358                   1347500.00                     1347500.00     First Lien
      16819798                                 358                    321000.00                      321000.00     First Lien
      16819835                                 358                    481850.00                      481850.00     First Lien
      16823645                                 357                    584000.00                      584000.00     First Lien
      16823646                                 359                    484700.00                      484700.00     First Lien
      16819275                                 358                    104400.00                      104350.00     First Lien
      16819283                                 358                    120000.00                      119821.32     First Lien
      16823748                                 358                     67500.00                       67500.00     First Lien
      16823750                                 358                    107250.00                      107250.00     First Lien
      16819312                                 357                    108000.00                      107999.56     First Lien
      16819315                                 358                    124000.00                      124000.00     First Lien
      16819324                                 358                    101250.00                      101250.00     First Lien
      16819346                                 358                     56663.00                       56663.00     First Lien
      16819351                                 358                    480000.00                      480000.00     First Lien
      16823804                                 358                    746250.00                      746250.00     First Lien
      16819432                                 358                     80000.00                       80000.00     First Lien
      16819434                                 358                    224752.00                      224752.00     First Lien
      16819435                                 358                    117520.00                      117520.00     First Lien
      16819442                                 358                     73520.00                       73520.00     First Lien
      16819465                                 358                     78400.00                       78294.45     First Lien
      16823823                                 358                    248000.00                      248000.00     First Lien
      16823832                                 358                    307550.00                      307550.00     First Lien
      16823858                                 358                    134292.00                      134292.00     First Lien
      16819488                                 357                     60000.00                       59592.26     First Lien
      16823865                                 358                    257888.00                      257888.00     First Lien
      16823871                                 358                    370504.00                      370504.00     First Lien
      16823886                                 358                    191207.00                      191207.00     First Lien
      16823895                                 358                    131950.00                      131950.00     First Lien
      16819532                                 358                    192700.00                      191057.27     First Lien
      16819551                                 358                    170000.00                      169776.83     First Lien
      16819572                                 358                    250000.00                      250000.00     First Lien
      16819584                                 356                    699680.00                      699615.70     First Lien
      16819594                                 358                    616000.00                      616000.00     First Lien
      16823913                                 358                    560350.00                      560350.00     First Lien
      16823926                                 358                     72600.00                       72600.00     First Lien
      16823928                                 359                     58650.00                       58610.65     First Lien
      16809734                                 358                    437000.00                      437000.00     First Lien
      16809740                                 358                    255000.00                      254620.32     First Lien
      16809790                                 358                    468000.00                      468000.00     First Lien
      16809842                                 357                    504000.00                      504000.00     First Lien
      16809335                                 359                    480000.00                      480000.00     First Lien
      16809353                                 358                    109500.00                      109500.00     First Lien
      16809364                                 358                    461150.00                      460529.08     First Lien
      16809863                                 358                    286392.00                      285806.59     First Lien
      16809864                                 358                    415352.00                      415352.00     First Lien
      16809867                                 358                    432000.00                      431600.00     First Lien
      16809870                                 359                    250712.00                      250712.00     First Lien
      16809372                                 357                    200000.00                      200000.00     First Lien
      16809395                                 358                    576000.00                      575163.57     First Lien
      16813605                                 357                    327750.00                      327750.00     First Lien
      16813625                                 358                     62400.00                       62315.98     First Lien
      16813628                                 359                    725591.00                      725591.00     First Lien
      16809428                                 358                    236000.00                      236000.00     First Lien
      16809438                                 356                     82000.00                       82000.00     First Lien
      16809457                                 358                   1852500.00                     1852500.00     First Lien
      16813639                                 357                    416000.00                      416000.00     First Lien
      16813703                                 358                     96000.00                       96000.00     First Lien
      16813724                                 358                    216000.00                      215636.02     First Lien
      16813747                                 358                    455000.00                      455000.00     First Lien
      16813761                                 358                   1500000.00                     1500000.00     First Lien
      16813813                                 358                    185600.00                      185600.00     First Lien
      16813826                                 355                    127900.00                      127301.37     First Lien
      16813835                                 358                    500000.00                      500000.00     First Lien
      16813856                                 358                    225150.00                      224831.16     First Lien
      16813864                                 358                    103100.00                      103100.00     First Lien
      16813894                                 358                    489600.00                      489600.00     First Lien
      16813910                                 358                    291470.00                      291470.00     First Lien
      16813912                                 358                    336000.00                      336000.00     First Lien
      16809472                                 357                    645000.00                      645000.00     First Lien
      16809485                                 358                    280000.00                      280000.00     First Lien
      16809494                                 358                    271472.00                      271472.00     First Lien
      16813916                                 358                    186200.00                      186200.00     First Lien
      16813934                                 358                    224000.00                      224000.00     First Lien
      16813952                                 358                    359920.00                      358136.56     First Lien
      16813971                                 358                    360000.00                      360000.00     First Lien
      16814034                                 358                    180000.00                      179757.63     First Lien
      16814071                                 359                   1346447.00                     1346447.00     First Lien
      16814091                                 358                    156000.00                      156000.00     First Lien
      16814144                                 359                    207100.00                      207100.00     First Lien
      16814153                                 357                    152285.00                      152285.00     First Lien
      16814177                                 358                    179120.00                      179119.93     First Lien
      16814179                                 358                    923960.00                      923960.00     First Lien
      16814183                                 358                    279627.00                      279627.00     First Lien
      16814195                                 358                    499295.00                      499295.00     First Lien
      16814198                                 358                    160000.00                      160000.00     First Lien
      16809549                                 358                    105600.00                      105600.00     First Lien
      16809551                                 358                    127500.00                      127500.00     First Lien
      16809558                                 358                    237000.00                      237000.00     First Lien
      16809595                                 358                    825000.00                      825000.00     First Lien
      16809620                                 358                    499000.00                      499000.00     First Lien
      16814203                                 358                    215100.00                      215100.00     First Lien
      16814217                                 358                    226000.00                      225559.56     First Lien
      16814223                                 358                     80400.00                       80291.74     First Lien
      16809628                                 356                    105000.00                      105000.00     First Lien
      16809648                                 358                    121792.00                      121792.00     First Lien
      16809652                                 358                    106000.00                      106000.00     First Lien
      16809656                                 358                     60000.00                       60000.00     First Lien
      16809708                                 358                    222816.00                      222816.00     First Lien
      16809709                                 358                    400000.00                      399122.34     First Lien
      16809710                                 358                    107920.00                      107920.00     First Lien
      16814327                                 357                    568000.00                      568000.00     First Lien
      16814358                                 358                    440000.00                      440000.00     First Lien
      16804080                                 358                    379992.00                      379992.00     First Lien
      16804095                                 358                    190400.00                      190400.00     First Lien
      16804096                                 358                    371992.00                      371992.00     First Lien
      16804101                                 358                    265500.00                      265201.20     First Lien
      16804131                                 357                    608550.00                      608550.00     First Lien
      16804139                                 356                    149900.00                      149900.00     First Lien
      16804143                                 357                    171650.00                      171650.00     First Lien
      16804144                                 358                    225000.00                      225000.00     First Lien
      16806744                                 357                    179200.00                      178798.53     First Lien
      16806751                                 358                    192000.00                      192000.00     First Lien
      16803812                                 357                    166700.00                      166700.00     First Lien
      16803845                                 358                     71200.00                       71106.53     First Lien
      16803857                                 358                    312000.00                      312000.00     First Lien
      16803865                                 358                    277500.00                      277500.00     First Lien
      16806800                                 358                    499400.00                      499400.00     First Lien
      16806805                                 358                     96375.00                       96375.00     First Lien
      16806811                                 358                    314392.00                      314392.00     First Lien
      16806847                                 356                     78750.00                       78483.08     First Lien
      16806870                                 357                    520000.00                      520000.00     First Lien
      16804016                                 358                    262500.00                      262500.00     First Lien
      16806920                                 355                    176000.00                      176000.00     First Lien
      16806950                                 358                    520750.00                      520750.00     First Lien
      16806966                                 358                    228460.00                      228128.23     First Lien
      16807036                                 357                    180000.00                      179662.01     First Lien
      16807040                                 357                    320000.00                      320000.00     First Lien
      16807051                                 357                     75322.00                       75180.57     First Lien
      16807055                                 357                    735200.00                      735200.00     First Lien
      16807065                                 357                     58450.00                       58450.00     First Lien
      16807078                                 358                    224800.00                      224800.00     First Lien
      16807093                                 354                     70400.00                       70364.69     First Lien
      16807115                                 358                     85000.00                       84896.64     First Lien
      16804022                                 358                     94000.00                       94000.00     First Lien
      16804023                                 357                    548750.00                      548750.00     First Lien
      16804034                                 357                    205650.00                      205650.00     First Lien
      16807129                                 358                    223250.00                      223250.00     First Lien
      16807133                                 358                    123992.00                      123732.48     First Lien
      16807139                                 358                    144000.00                      144000.00     First Lien
      16807142                                 358                    825000.00                      825000.00     First Lien
      16807151                                 358                    264256.00                      264256.00     First Lien
      16807217                                 359                    184000.00                      184000.00     First Lien
      16807233                                 358                    247000.00                      247000.00     First Lien
      16807355                                 358                    245422.00                      245422.00     First Lien
      16807371                                 359                    166600.00                      166600.00     First Lien
      16809192                                 358                    148700.00                      148700.00     First Lien
      16809317                                 358                    106320.00                      106320.00     First Lien
      16809323                                 358                    168800.00                      168800.00     First Lien
      16714960                                 356                    196800.00                      196792.86     First Lien
      16715033                                 357                    231164.00                      231164.00     First Lien
      16715107                                 357                    510000.00                      510000.00     First Lien
      16715219                                 358                    258400.00                      258400.00     First Lien
      16715222                                 357                    541880.00                      541880.00     First Lien
      16715227                                 357                    362744.00                      362744.00     First Lien
      16715229                                 357                    590872.00                      590870.41     First Lien
      16710837                                 356                    196980.00                      196459.34     First Lien
      16711299                                 357                    159992.00                      159992.00     First Lien
      16710856                                 357                    478964.00                      478964.00     First Lien
      16710879                                 359                    236308.00                      236308.00     First Lien
      16713806                                 357                    168100.00                      168100.00     First Lien
      16713818                                 357                    247432.00                      247431.99     First Lien
      16713873                                 357                    274000.00                      273354.90     First Lien
      16713885                                 356                    525000.00                      525000.00     First Lien
      16713925                                 357                    294850.00                      294850.00     First Lien
      16711099                                 358                    145000.00                      144860.52     First Lien
      16711137                                 356                     56000.00                       56000.00     First Lien
      16714069                                 357                    577600.00                      577600.00     First Lien
      16714086                                 357                    258400.00                      258398.09     First Lien
      16714131                                 355                    232000.00                      231798.91     First Lien
      16714151                                 355                    189900.00                      189900.00     First Lien
      16710248                                 357                    351000.00                      350106.96     First Lien
      16709845                                 357                   1137500.00                     1126500.00     First Lien
      16709868                                 358                    222532.00                      222532.00     First Lien
      16709872                                 357                    305360.00                      305356.13     First Lien
      16709991                                 357                    169230.00                      169230.00     First Lien
      16710056                                 356                    975000.00                      975000.00     First Lien
      16709703                                 357                    471900.00                      469550.45     First Lien
      16708103                                 357                    458179.00                      458179.00     First Lien
      16708274                                 356                    428000.00                      428000.00     First Lien
      16653821                                 355                    230296.00                      229907.69     First Lien
      16546274                                 354                    800000.00                      800000.00     First Lien
      16544320                                 358                    816750.00                      816750.00     First Lien
      16419939                                 354                    437800.00                      435561.31     First Lien
      17015973                                 359                    155200.00                      155200.00     First Lien
      17015986                                 359                    112000.00                      112000.00     First Lien
      17001620                                 360                    171000.00                      171000.00     First Lien
      17003030                                 360                    396000.00                      396000.00     First Lien
      17003064                                 360                    422750.00                      422750.00     First Lien
      17003086                                 359                    508000.00                      508000.00     First Lien
      17004463                                 360                    350000.00                      350000.00     First Lien
      17004426                                 360                    414100.00                      414100.00     First Lien
      16994868                                 359                    150000.00                      149953.82     First Lien
      17004532                                 360                    175750.00                      175750.00     First Lien
      17004617                                 360                    312000.00                      312000.00     First Lien
      17008805                                 360                    560000.00                      560000.00     First Lien
      17008857                                 360                    100800.00                      100800.00     First Lien
      17008892                                 360                    262500.00                      262500.00     First Lien
      16997751                                 360                     93100.00                       93100.00     First Lien
      17010826                                 360                    147120.00                      147120.00     First Lien
      17010838                                 360                    400000.00                      400000.00     First Lien
      16997809                                 359                    272000.00                      272000.00     First Lien
      16997824                                 360                    360000.00                      360000.00     First Lien
      17010861                                 360                    432000.00                      432000.00     First Lien
      17012472                                 360                    238500.00                      238500.00     First Lien
      17012481                                 360                    210400.00                      210400.00     First Lien
      17012591                                 360                    369600.00                      369600.00     First Lien
      17013315                                 360                    116000.00                      116000.00     First Lien
      17013348                                 360                    988000.00                      988000.00     First Lien
      17013394                                 360                    310800.00                      310800.00     First Lien
      17001476                                 360                   1012500.00                     1012500.00     First Lien
      17001492                                 359                    220000.00                      220000.00     First Lien
      17001515                                 360                    512000.00                      512000.00     First Lien
      17001526                                 360                    332000.00                      332000.00     First Lien
      17001531                                 360                    109250.00                      109250.00     First Lien
      16982738                                 359                    185500.00                      185500.00     First Lien
      16982774                                 359                    614800.00                      614800.00     First Lien
      16984220                                 359                     58500.00                       58476.11     First Lien
      16984224                                 359                    157700.00                      157606.89     First Lien
      16984267                                 360                    392084.00                      392084.00     First Lien
      16971909                                 360                    400000.00                      400000.00     First Lien
      16971792                                 359                    852000.00                      852000.00     First Lien
      16984327                                 359                    364000.00                      364000.00     First Lien
      16984352                                 360                   1820000.00                     1820000.00     First Lien
      16989904                                 359                    640000.00                      640000.00     First Lien
      16989918                                 360                    422400.00                      422400.00     First Lien
      16989933                                 360                    137600.00                      137600.00     First Lien
      16989951                                 360                    478369.00                      478369.00     First Lien
      16989981                                 359                    294500.00                      294500.00     First Lien
      16991020                                 360                    206000.00                      206000.00     First Lien
      16980203                                 359                    188600.00                      188600.00     First Lien
      16980225                                 359                    320000.00                      319904.96     First Lien
      16991030                                 359                    312000.00                      311737.88     First Lien
      16980157                                 360                    239400.00                      239400.00     First Lien
      16980339                                 359                     85500.00                       85500.00     First Lien
      16994794                                 360                    149900.00                      149900.00     First Lien
      16994837                                 360                    317600.00                      317600.00     First Lien
      16994846                                 359                    140000.00                      139956.90     First Lien
      16856206                                 359                    283200.00                      282962.07     First Lien
      16857141                                 359                    700000.00                      699518.26     First Lien
      16857212                                 359                    204750.00                      204750.00     First Lien
      16858884                                 359                     96560.00                       96560.00     First Lien
      16858890                                 359                    120000.00                      119937.78     First Lien
      16858921                                 359                    800000.00                      800000.00     First Lien
      16852553                                 359                    425000.00                      425000.00     First Lien
      16852559                                 359                    128000.00                      128000.00     First Lien
      16852497                                 359                    515000.00                      515000.00     First Lien
      16859031                                 360                    408000.00                      408000.00     First Lien
      16859042                                 359                    800000.00                      800000.00     First Lien
      16912702                                 359                    325600.00                      325600.00     First Lien
      16912712                                 359                     90000.00                       89961.23     First Lien
      16912724                                 359                    335600.00                      335600.00     First Lien
      16912733                                 359                    140000.00                      140000.00     First Lien
      16912744                                 360                    315920.00                      315920.00     First Lien
      16856216                                 359                    206910.00                      206910.00     First Lien
      16856231                                 359                    170000.00                      170000.00     First Lien
      16965037                                 360                    390400.00                      390400.00     First Lien
      16856272                                 359                    253600.00                      253521.92     First Lien
      16965010                                 360                    548600.00                      548600.00     First Lien
      16965011                                 359                    323000.00                      323000.00     First Lien
      16967982                                 359                    408000.00                      408000.00     First Lien
      16968111                                 360                    800000.00                      800000.00     First Lien
      16968119                                 359                    632000.00                      632000.00     First Lien
      16968044                                 359                    317000.00                      317000.00     First Lien
      16970081                                 360                    440000.00                      440000.00     First Lien
      16856276                                 359                    224000.00                      224000.00     First Lien
      16970184                                 360                    213200.00                      213200.00     First Lien
      16970195                                 359                    436000.00                      436000.00     First Lien
      16970330                                 359                    568000.00                      567874.07     First Lien
      16970345                                 359                    179910.00                      179910.00     First Lien
      16970347                                 359                    107100.00                      107100.00     First Lien
      16971873                                 359                    305000.00                      305000.00     First Lien
      16839473                                 358                    220000.00                      220000.00     First Lien
      16839485                                 358                    264000.00                      263868.80     First Lien
      16847273                                 358                    190900.00                      190782.08     First Lien
      16839533                                 359                    242000.00                      242000.00     First Lien
      16839446                                 359                    560500.00                      559290.58     First Lien
      16843799                                 359                    400000.00                      400000.00     First Lien
      16839634                                 359                    500000.00                      500000.00     First Lien
      16843759                                 359                    591062.00                      591062.00     First Lien
      16843935                                 359                    144000.00                      144000.00     First Lien
      16843975                                 358                    167900.00                      167000.00     First Lien
      16845387                                 359                    467920.00                      467920.00     First Lien
      16845397                                 358                    565000.00                      564999.65     First Lien
      16845344                                 359                    104500.00                      104454.23     First Lien
      16845414                                 358                    217600.00                      217600.00     First Lien
      16845419                                 359                    604000.00                      603811.26     First Lien
      16845426                                 359                    132000.00                      131924.05     First Lien
      16845432                                 358                    333705.00                      333705.00     First Lien
      16845434                                 358                    440000.00                      440000.00     First Lien
      16845314                                 359                    604000.00                      604000.00     First Lien
      16845316                                 358                    536610.00                      536610.00     First Lien
      16847363                                 358                    157200.00                      157080.72     First Lien
      16847395                                 359                    492000.00                      491661.40     First Lien
      16848837                                 358                    342000.00                      341665.14     First Lien
      16848844                                 358                    124000.00                      124000.00     First Lien
      16848933                                 359                    130400.00                      130400.00     First Lien
      16848969                                 359                    500000.00                      500000.00     First Lien
      16851433                                 358                   1000000.00                     1000000.00     First Lien
      16851522                                 359                    165750.00                      165607.28     First Lien
      16851595                                 359                    518400.00                      518400.00     First Lien
      16851687                                 358                    140000.00                      139801.74     First Lien
      16851701                                 359                    364500.00                      364500.00     First Lien
      16851724                                 359                    238556.00                      238482.55     First Lien
      16826011                                 359                    208000.00                      208000.00     First Lien
      16825906                                 358                    154850.00                      154656.83     First Lien
      16838436                                 358                    430000.00                      430000.00     First Lien
      16838516                                 358                     78300.00                       78300.00     First Lien
      16826157                                 359                    164000.00                      164000.00     First Lien
      16826172                                 359                    650000.00                      650000.00     First Lien
      16832576                                 358                    439000.00                      438781.81     First Lien
      16832647                                 358                     62700.00                       62700.00     First Lien
      16832653                                 358                    204000.00                      204000.00     First Lien
      16832722                                 358                    175500.00                      175500.00     First Lien
      16832725                                 358                    248000.00                      248000.00     First Lien
      16835002                                 358                    650000.00                      650000.00     First Lien
      16835036                                 359                    303000.00                      303000.00     First Lien
      16835053                                 358                    458000.00                      457717.09     First Lien
      16835062                                 359                    216000.00                      216000.00     First Lien
      16835068                                 359                     68000.00                       67966.54     First Lien
      16835107                                 358                    216000.00                      216000.00     First Lien
      16838529                                 358                    136000.00                      136000.00     First Lien
      16838549                                 359                    145040.00                      144918.15     First Lien
      16835131                                 358                    600000.00                      600000.00     First Lien
      16834883                                 358                    488000.00                      488000.00     First Lien
      16838347                                 358                    139000.00                      134955.49     First Lien
      16812541                                 358                    103040.00                      103040.00     First Lien
      16811588                                 358                    417000.00                      417000.00     First Lien
      16811593                                 358                    516000.00                      516000.00     First Lien
      16811597                                 358                    124000.00                      124000.00     First Lien
      16812649                                 358                    114400.00                      114400.00     First Lien
      16812652                                 358                   1170000.00                     1170000.00     First Lien
      16818780                                 359                   1309530.00                     1309530.00     First Lien
      16818796                                 358                     50000.00                       49999.36     First Lien
      16818807                                 359                    279500.00                      279500.00     First Lien
      16818705                                 359                    115200.00                      115151.27     First Lien
      16818725                                 359                    150000.00                      149873.98     First Lien
      16823502                                 359                    392000.00                      392000.00     First Lien
      16823573                                 358                    152000.00                      152000.00     First Lien
      16808242                                 360                    192000.00                      192000.00     First Lien
      16808313                                 358                    180000.00                      180000.00     First Lien
      16808319                                 359                    227700.00                      227700.00     First Lien
      16808195                                 358                    720000.00                      720000.00     First Lien
      16808349                                 358                    504000.00                      504000.00     First Lien
      16808440                                 358                    247000.00                      247000.00     First Lien
      16812404                                 358                    456000.00                      456000.00     First Lien
      16812464                                 358                    145350.00                      143476.92     First Lien
      17022081                                 359                    978000.00                      978000.00     First Lien
      17022089                                 359                    171000.00                      171000.00     First Lien
      16707112                                 357                    348360.00                      348360.00     First Lien
      16707116                                 358                    175992.00                      175992.00     First Lien
      16707123                                 356                    158552.00                      158552.00     First Lien
      16704582                                 358                    900000.00                      898877.30     First Lien
      16704658                                 356                    376000.00                      375958.33     First Lien
      16706423                                 356                    132000.00                      132000.00     First Lien
      16706907                                 357                    355520.00                      355520.00     First Lien
      16706543                                 357                    272000.00                      272000.00     First Lien
      16706671                                 356                    178640.00                      178640.00     First Lien
      16706716                                 357                    335750.00                      335624.90     First Lien
      16706733                                 358                    975000.00                      973584.16     First Lien
      16704032                                 357                    248000.00                      248000.00     First Lien
      16704361                                 357                    522400.00                      522392.96     First Lien
      16704173                                 356                    223250.00                      223250.00     First Lien
      16703986                                 356                    401250.00                      401250.00     First Lien
      16697729                                 357                    294720.00                      294720.00     First Lien
      16697735                                 357                    185000.00                      185000.00     First Lien
      16803780                                 357                    168800.00                      168800.00     First Lien
      17009035                                 359                    654000.00                      653379.45     First Lien
      17009057                                 359                    415900.00                      415900.00     First Lien
      16803745                                 357                    186400.00                      186400.00     First Lien
      16803733                                 358                    134000.00                      134000.00     First Lien
      16803709                                 358                    237600.00                      237318.43     First Lien
      16798108                                 358                    126000.00                      126000.00     First Lien
      16798126                                 358                     85000.00                       84873.43     First Lien
      16798127                                 358                     92625.00                       92553.02     First Lien
      16799218                                 359                    260000.00                      260000.00     First Lien
      16801233                                 358                    448000.00                      448000.00     First Lien
      16801236                                 358                    225736.00                      225736.00     First Lien
      16801296                                 358                    365750.00                      365750.00     First Lien
      16801306                                 358                     68000.00                       68000.00     First Lien
      16801358                                 358                   1000000.00                     1000000.00     First Lien
      16803023                                 360                    238550.00                      238550.00     First Lien
      16802887                                 358                    736000.00                      736000.00     First Lien
      16803066                                 358                    448000.00                      447381.34     First Lien
      16803073                                 358                    347367.00                      347367.00     First Lien
      16803074                                 358                    139920.00                      139920.00     First Lien
      16806444                                 358                    236000.00                      235854.21     First Lien
      16806474                                 358                    512000.00                      512000.00     First Lien
      16803090                                 359                    688000.00                      688000.00     First Lien
      16802909                                 358                    357200.00                      357199.42     First Lien
      16803125                                 358                    165000.00                      165000.00     First Lien
      16803147                                 358                    455000.00                      454906.78     First Lien
      16787116                                 358                    420000.00                      420000.00     First Lien
      16787178                                 358                    232500.00                      232300.00     First Lien
      16787184                                 358                    146160.00                      146160.00     First Lien
      16797991                                 358                    380000.00                      379811.15     First Lien
      16787020                                 357                    144160.00                      143837.02     First Lien
      16790109                                 358                    161600.00                      161600.00     First Lien
      16790206                                 358                   1914000.00                     1914000.00     First Lien
      16790220                                 358                    144000.00                      143897.43     First Lien
      16790231                                 358                    630000.00                      624641.40     First Lien
      16790245                                 358                    456000.00                      456000.00     First Lien
      16790295                                 358                   1395000.00                     1393018.39     First Lien
      16790317                                 358                    150000.00                      150000.00     First Lien
      16772995                                 358                    100000.00                      100000.00     First Lien
      16772797                                 358                   1339500.00                     1339500.00     First Lien
      16775838                                 358                     63650.00                       63591.92     First Lien
      16773063                                 358                     90750.00                       90750.00     First Lien
      16773072                                 358                    135600.00                      135600.00     First Lien
      16776356                                 358                    143200.00                      143074.24     First Lien
      16776379                                 358                    290000.00                      289793.44     First Lien
      16776411                                 358                    889127.00                      889127.00     First Lien
      16776414                                 358                    260000.00                      259707.40     First Lien
      16778120                                 358                    147250.00                      147079.94     First Lien
      16772896                                 358                    244500.00                      244117.37     First Lien
      16773175                                 358                    336000.00                      335799.77     First Lien
      16785141                                 358                    492000.00                      492000.00     First Lien
      16773234                                 358                    612000.00                      612000.00     First Lien
      16785200                                 358                   1000000.00                     1000000.00     First Lien
      16787096                                 358                    116000.00                      116000.00     First Lien
      16773286                                 358                     92000.00                       92000.00     First Lien
      16775745                                 358                    868376.00                      868376.00     First Lien
      16775768                                 358                    128000.00                      128000.00     First Lien
      16775711                                 358                    233600.00                      233301.06     First Lien
      16764948                                 357                     86000.00                       85825.72     First Lien
      16764957                                 357                     86000.00                       85825.72     First Lien
      16764983                                 358                    720399.00                      720399.00     First Lien
      16767397                                 357                    253710.00                      253361.34     First Lien
      16767403                                 357                     63200.00                       63200.00     First Lien
      16730341                                 358                     51750.00                       51750.00     First Lien
      16767529                                 358                    874000.00                      874000.00     First Lien
      16731261                                 357                    245000.00                      245000.00     First Lien
      16731377                                 358                    100800.00                      100800.00     First Lien
      16772889                                 358                    169000.00                      169000.00     First Lien
      16728058                                 359                    380000.00                      380000.00     First Lien
      16721712                                 358                    458020.00                      458020.00     First Lien
      16728124                                 358                    251500.00                      251500.00     First Lien
      16728137                                 358                    298000.00                      297874.45     First Lien
      16728179                                 357                     76000.00                       76000.00     First Lien
      16722896                                 358                    560000.00                      560000.00     First Lien
      16713264                                 357                    320000.00                      319828.58     First Lien
      16713449                                 358                    221750.00                      221519.18     First Lien
      16714499                                 357                    136800.00                      135873.00     First Lien
      16710650                                 358                    294800.00                      294604.39     First Lien
      16710484                                 358                    696000.00                      695017.93     First Lien
      16718104                                 358                    568000.00                      568000.00     First Lien
      16721428                                 357                    416000.00                      416000.00     First Lien
      16709299                                 358                    150400.00                      150400.00     First Lien
      16383933                                 359                    431920.00                      431920.00     First Lien
      16696649                                 356                    150000.00                      149999.00     First Lien
      16697618                                 357                     79000.00                       78876.27     First Lien
      16696527                                 357                    192000.00                      191800.00     First Lien
      16692494                                 356                    270000.00                      269015.72     First Lien
      16692558                                 356                     86250.00                       85370.81     First Lien
      16693704                                 356                    432694.00                      432694.00     First Lien
      16693744                                 357                    417000.00                      417000.00     First Lien
      16693758                                 357                    626416.00                      626416.00     First Lien
      16693763                                 357                    272124.00                      272124.00     First Lien
      16693780                                 356                    232000.00                      232000.00     First Lien
      16693842                                 356                    527085.00                      527085.00     First Lien
      16693436                                 355                    304000.00                      304000.00     First Lien
      16696134                                 356                    146368.00                      146368.00     First Lien
      16693644                                 356                    247800.00                      247800.00     First Lien
      16693671                                 357                    176307.00                      176307.00     First Lien
      16688046                                 356                    168000.00                      167914.57     First Lien
      16688358                                 356                    308000.00                      306877.15     First Lien
      16684630                                 355                    450300.00                      450300.00     First Lien
      16681929                                 357                    519550.00                      519550.00     First Lien
      16685751                                 357                    582857.00                      582857.00     First Lien
      16684175                                 357                    351500.00                      350071.25     First Lien
      16680504                                 357                    131000.00                      130772.24     First Lien
      16680567                                 357                     74400.00                       74245.39     First Lien
      16680588                                 357                    101600.00                      101388.86     First Lien
      16681597                                 355                    314000.00                      313977.71     First Lien
      16680099                                 356                    220000.00                      219340.77     First Lien
      16680137                                 356                    472500.00                      472500.00     First Lien
      16674409                                 355                    440000.00                      438048.95     First Lien
      16672823                                 356                    459560.00                      459560.00     First Lien
      16674178                                 357                    497276.00                      497276.00     First Lien
      16674193                                 357                    286312.00                      286311.51     First Lien
      16667188                                 354                    262400.00                      262400.00     First Lien
      16667395                                 356                    540301.00                      540301.00     First Lien
      16670415                                 358                    160000.00                      160000.00     First Lien
      16670548                                 356                    220753.00                      220751.14     First Lien
      16670811                                 357                     80000.00                       80000.00     First Lien
      16670882                                 356                    200000.00                      200000.00     First Lien
      16667319                                 357                    216300.00                      216112.88     First Lien
      16667339                                 355                    412000.00                      412000.00     First Lien
      16665764                                 356                    198312.00                      198312.00     First Lien
      16665776                                 358                    325000.00                      324594.59     First Lien
      16665925                                 355                    137600.00                      137600.00     First Lien
      16666047                                 357                    189672.00                      189672.00     First Lien
      16666771                                 356                    119120.00                      118813.01     First Lien
      16666809                                 357                    136000.00                      135886.53     First Lien
      16664386                                 355                    252000.00                      252000.00     First Lien
      16664461                                 355                    247500.00                      247499.94     First Lien
      16664213                                 357                   1270305.00                     1270305.00     First Lien
      16664216                                 356                    173250.00                      173239.92     First Lien
      16662843                                 355                    128424.00                      128422.54     First Lien
      16663789                                 355                    176800.00                      176800.00     First Lien
      16663920                                 356                    108000.00                      107975.00     First Lien
      16663957                                 356                    420182.00                      420182.00     First Lien
      16662018                                 356                    212000.00                      212000.00     First Lien
      16656473                                 357                    144000.00                      143263.45     First Lien
      16656535                                 359                    434320.00                      434320.00     First Lien
      16706307                                 357                    327944.00                      327402.54     First Lien
      16707483                                 357                    112000.00                      112000.00     First Lien
      16700042                                 359                    300000.00                      300000.00     First Lien
      16648336                                 355                    860000.00                      859999.99     First Lien
      16644105                                 355                   1068750.00                     1068750.00     First Lien
      16700068                                 356                    164000.00                      163999.73     First Lien
      16640786                                 355                    182440.00                      182159.41     First Lien
      16634811                                 355                    619200.00                      619200.00     First Lien
      16638326                                 354                    343000.00                      343000.00     First Lien
      16616165                                 355                    239358.00                      239358.00     First Lien
      16616300                                 355                    164792.00                      164792.00     First Lien
      16632328                                 355                    208000.00                      208000.00     First Lien
      16612700                                 355                    297500.00                      297500.00     First Lien
      16611728                                 355                    288792.00                      288792.00     First Lien
      16613136                                 355                     84000.00                       84000.00     First Lien
      16601338                                 355                   1468700.00                     1468225.73     First Lien
      16597548                                 355                    499480.00                      499480.00     First Lien
      16594721                                 354                   1500000.00                     1500000.00     First Lien
      16569340                                 354                    180000.00                      180000.00     First Lien
      16968414                                 359                    375000.00                      375000.00     First Lien
      16968415                                 359                    320000.00                      320000.00     First Lien
      16968466                                 357                    152400.00                      152400.00     First Lien
      16968467                                 359                    313200.00                      313200.00     First Lien
      16968468                                 357                    549600.00                      549600.00     First Lien
      16968470                                 358                    133500.00                      133500.00     First Lien
      16968477                                 359                    976000.00                      976000.00     First Lien
      16968484                                 358                    145600.00                      145600.00     First Lien
      16968515                                 358                     67500.00                       67500.00     First Lien
      16965518                                 359                    287000.00                      287000.00     First Lien
      16965520                                 359                    240000.00                      240000.00     First Lien
      16965531                                 358                   1000000.00                     1000000.00     First Lien
      16965539                                 359                    220000.00                      219824.07     First Lien
      16965562                                 359                    168000.00                      167878.41     First Lien
      16968529                                 358                    128000.00                      128000.00     First Lien
      16968543                                 357                    550000.00                      550000.00     First Lien
      16968564                                 359                    246400.00                      246400.00     First Lien
      16968580                                 358                    295288.00                      295288.00     First Lien
      16968597                                 359                    127500.00                      127500.00     First Lien
      16968624                                 358                    131150.00                      131150.00     First Lien
      16968635                                 357                    155252.00                      155252.00     First Lien
      16968639                                 358                    476000.00                      476000.00     First Lien
      16968640                                 357                    284800.00                      284800.00     First Lien
      16968654                                 359                    360000.00                      360000.00     First Lien
      16968657                                 358                    459200.00                      459200.00     First Lien
      16968671                                 358                    316000.00                      316000.00     First Lien
      16968679                                 358                    176000.00                      176000.00     First Lien
      16968682                                 358                    359950.00                      359950.00     First Lien
      16968712                                 356                    356440.00                      356440.00     First Lien
      16968717                                 359                    272000.00                      272000.00     First Lien
      16968752                                 358                    528750.00                      528750.00     First Lien
      16968753                                 357                    365000.00                      363953.07     First Lien
      16968786                                 359                    148000.00                      148000.00     First Lien
      16968806                                 358                    140000.00                      140000.00     First Lien
      16968866                                 359                    266136.00                      266136.00     First Lien
      16968907                                 359                     98720.00                       98720.00     First Lien
      16970398                                 358                    122750.00                      122750.00     First Lien
      16970410                                 358                    146004.00                      146004.00     First Lien
      16970414                                 359                    121920.00                      121920.00     First Lien
      16970424                                 358                    411700.00                      411700.00     First Lien
      16970425                                 359                    349550.00                      349550.00     First Lien
      16970428                                 358                    432000.00                      432000.00     First Lien
      16970431                                 359                    452000.00                      452000.00     First Lien
      16970443                                 358                    496000.00                      495635.00     First Lien
      16970447                                 358                    249000.00                      249000.00     First Lien
      16970462                                 358                     92250.00                       92250.00     First Lien
      16970479                                 359                    192000.00                      192000.00     First Lien
      16970492                                 355                    184150.00                      184150.00     First Lien
      16970530                                 359                    388000.00                      388000.00     First Lien
      16970539                                 359                    140000.00                      139958.42     First Lien
      16970541                                 357                    750000.00                      750000.00     First Lien
      16970652                                 359                    175000.00                      174935.88     First Lien
      16970712                                 357                    205500.00                      205500.00     First Lien
      16965567                                 359                    189520.00                      189520.00     First Lien
      16965596                                 359                    304000.00                      304000.00     First Lien
      16965624                                 358                    479950.00                      479950.00     First Lien
      16965633                                 359                    324000.00                      324000.00     First Lien
      16965680                                 357                     79950.00                       79770.89     First Lien
      16968202                                 358                    312000.00                      312000.00     First Lien
      16968223                                 359                    482400.00                      482400.00     First Lien
      16968279                                 358                    256960.00                      256960.00     First Lien
      16968314                                 359                    559200.00                      559200.00     First Lien
      16968340                                 359                    592000.00                      592000.00     First Lien
      16968387                                 359                    204000.00                      204000.00     First Lien
      16968403                                 359                    272000.00                      272000.00     First Lien
      16859571                                 357                    198000.00                      198000.00     First Lien
      16859621                                 359                    172000.00                      172000.00     First Lien
      16859664                                 359                    535000.00                      535000.00     First Lien
      16962970                                 359                     60000.00                       59961.74     First Lien
      16962976                                 359                    451900.00                      451900.00     First Lien
      16962997                                 358                    108000.00                      108000.00     First Lien
      16963022                                 358                    132000.00                      132000.00     First Lien
      16963038                                 358                    114330.00                      114179.91     First Lien
      16859098                                 359                    208000.00                      208000.00     First Lien
      16963043                                 358                    110880.00                      110880.00     First Lien
      16963055                                 358                     82425.00                       82305.30     First Lien
      16963085                                 358                    260000.00                      260000.00     First Lien
      16859145                                 359                    348000.00                      348000.00     First Lien
      16859159                                 359                    215944.00                      215944.00     First Lien
      16963187                                 359                    138320.00                      138320.00     First Lien
      16963198                                 359                    577600.00                      577600.00     First Lien
      16963202                                 359                    492287.00                      492287.00     First Lien
      16963223                                 359                    211300.00                      211300.00     First Lien
      16859262                                 356                    191656.00                      190738.69     First Lien
      16963247                                 358                    488000.00                      488000.00     First Lien
      16963248                                 359                    376000.00                      376000.00     First Lien
      16963287                                 359                   1050000.00                     1049295.47     First Lien
      16859282                                 356                    350050.00                      350050.00     First Lien
      16859294                                 358                    489000.00                      489000.00     First Lien
      16859307                                 358                    650000.00                      650000.00     First Lien
      16859334                                 359                    483750.00                      483750.00     First Lien
      16859346                                 359                    254000.00                      254000.00     First Lien
      16859350                                 359                    432000.00                      432000.00     First Lien
      16859358                                 358                    220000.00                      220000.00     First Lien
      16859361                                 359                    304000.00                      304000.00     First Lien
      16859363                                 358                    314956.00                      314356.76     First Lien
      16963323                                 358                    660000.00                      660000.00     First Lien
      16963331                                 359                    230000.00                      230000.00     First Lien
      16963334                                 358                    135200.00                      135200.00     First Lien
      16963353                                 359                    450400.00                      450400.00     First Lien
      16965170                                 359                    132750.00                      132750.00     First Lien
      16965177                                 358                    372000.00                      372000.00     First Lien
      16965194                                 359                    513125.00                      513125.00     First Lien
      16965199                                 359                    634232.00                      634232.00     First Lien
      16965200                                 359                    564320.00                      564320.00     First Lien
      16965205                                 359                    318160.00                      318160.00     First Lien
      16965206                                 359                    132000.00                      132000.00     First Lien
      16965208                                 359                    318200.00                      316263.33     First Lien
      16965263                                 359                    288164.00                      288164.00     First Lien
      16965271                                 358                    184000.00                      184000.00     First Lien
      16859408                                 358                    175000.00                      175000.00     First Lien
      16859421                                 358                    250000.00                      249524.33     First Lien
      16859430                                 359                    150400.00                      150400.00     First Lien
      16859445                                 358                    452150.00                      452150.00     First Lien
      16859450                                 358                    980000.00                      980000.00     First Lien
      16859477                                 358                    154350.00                      154350.00     First Lien
      16859487                                 357                    691200.00                      691200.00     First Lien
      16859514                                 358                    282000.00                      281580.13     First Lien
      16965322                                 357                    132000.00                      132000.00     First Lien
      16965344                                 359                    164000.00                      164000.00     First Lien
      16859535                                 358                    352210.00                      351848.10     First Lien
      16965397                                 358                    126000.00                      126000.00     First Lien
      16965405                                 359                    207000.00                      207000.00     First Lien
      16859544                                 358                    480000.00                      479285.31     First Lien
      16859549                                 357                    146250.00                      146250.00     First Lien
      16859553                                 357                    164671.00                      164671.00     First Lien
      16859558                                 359                    270176.00                      270176.00     First Lien
      16859561                                 359                    515120.00                      515120.00     First Lien
      16859568                                 359                    600005.00                      600005.00     First Lien
      16965482                                 359                    467500.00                      467500.00     First Lien
      16965483                                 359                    300000.00                      300000.00     First Lien
      16856458                                 358                    272000.00                      272000.00     First Lien
      16856459                                 358                    260000.00                      260000.00     First Lien
      16856477                                 358                    166500.00                      166500.00     First Lien
      16856492                                 358                    523000.00                      523000.00     First Lien
      16856503                                 358                     61750.00                       61689.00     First Lien
      16856514                                 358                   1000000.00                     1000000.00     First Lien
      16853147                                 358                    181450.00                      181450.00     First Lien
      16853185                                 358                   1472937.00                     1472937.00     First Lien
      16856539                                 358                     57750.00                       57750.00     First Lien
      16856584                                 359                    840000.00                      840000.00     First Lien
      16856602                                 359                    431200.00                      431200.00     First Lien
      16856606                                 359                    133000.00                      133000.00     First Lien
      16856610                                 358                    496000.00                      495365.27     First Lien
      16856615                                 358                    179600.00                      179284.78     First Lien
      16856626                                 359                     81000.00                       81000.00     First Lien
      16856641                                 357                    200000.00                      199467.69     First Lien
      16856643                                 357                    182459.00                      182459.00     First Lien
      16856657                                 358                     94000.00                       93283.29     First Lien
      16856688                                 358                    482959.00                      482959.00     First Lien
      16853271                                 358                    117000.00                      116900.00     First Lien
      16853281                                 358                    387992.00                      387992.00     First Lien
      16856730                                 358                    632000.00                      632000.00     First Lien
      16856749                                 359                    600000.00                      600000.00     First Lien
      16856751                                 359                    195500.00                      195500.00     First Lien
      16856753                                 359                    320000.00                      320000.00     First Lien
      16856770                                 358                     75000.00                       75000.00     First Lien
      16856782                                 358                    316000.00                      315975.00     First Lien
      16856874                                 359                   1495000.00                     1495000.00     First Lien
      16856882                                 358                    536000.00                      536000.00     First Lien
      16856930                                 358                    425050.00                      425050.00     First Lien
      16856946                                 358                    199992.00                      199992.00     First Lien
      16856949                                 358                    275672.00                      275094.98     First Lien
      16856950                                 358                    421376.00                      421376.00     First Lien
      16856951                                 359                    221408.00                      221408.00     First Lien
      16856954                                 359                    372045.00                      372045.00     First Lien
      16856961                                 358                    227216.00                      227216.00     First Lien
      16856972                                 359                    259992.00                      259992.00     First Lien
      16857006                                 359                    129000.00                      129000.00     First Lien
      16857059                                 359                    167200.00                      167200.00     First Lien
      16857346                                 358                    152000.00                      152000.00     First Lien
      16857369                                 358                   1125000.00                     1125000.00     First Lien
      16857459                                 358                    517550.00                      517550.00     First Lien
      16857484                                 358                   1000000.00                      999927.83     First Lien
      16857506                                 358                    536000.00                      536000.00     First Lien
      16857526                                 358                    460000.00                      460000.00     First Lien
      16857575                                 358                    355900.00                      355900.00     First Lien
      16857600                                 358                    506500.00                      506500.00     First Lien
      16857618                                 359                    336750.00                      336750.00     First Lien
      16857627                                 358                    520000.00                      520000.00     First Lien
      16857673                                 359                     99750.00                       99750.00     First Lien
      16857681                                 358                    520000.00                      520000.00     First Lien
      16857684                                 359                    650000.00                      650000.00     First Lien
      16859070                                 357                    447000.00                      446128.95     First Lien
      16853368                                 358                     73800.00                       73800.00     First Lien
      16856432                                 358                    287900.00                      287900.00     First Lien
      16856450                                 358                    750000.00                      749040.21     First Lien
      16852039                                 358                    254352.00                      254352.00     First Lien
      16852072                                 357                    700000.00                      700000.00     First Lien
      16852094                                 357                     64000.00                       63821.22     First Lien
      16852117                                 358                   2000000.00                     2000000.00     First Lien
      16852120                                 358                    168750.00                      168750.00     First Lien
      16852176                                 359                    180000.00                      180000.00     First Lien
      16852185                                 358                    440000.00                      439436.93     First Lien
      16852212                                 358                     79500.00                       79500.00     First Lien
      16852214                                 358                    133200.00                      133057.70     First Lien
      16852834                                 358                    200000.00                      199584.70     First Lien
      16852837                                 357                    300000.00                      300000.00     First Lien
      16852840                                 358                    151360.00                      151360.00     First Lien
      16852879                                 358                    524000.00                      523999.92     First Lien
      16852880                                 358                    565000.00                      565000.00     First Lien
      16852919                                 358                    128000.00                      127995.34     First Lien
      16852236                                 359                   1312500.00                     1312500.00     First Lien
      16852981                                 358                    245050.00                      245050.00     First Lien
      16852992                                 358                    120000.00                      120000.00     First Lien
      16852247                                 358                    289402.00                      289402.00     First Lien
      16853034                                 358                    156100.00                      156100.00     First Lien
      16852282                                 359                    128800.00                      128800.00     First Lien
      16852297                                 358                    431250.00                      431250.00     First Lien
      16852320                                 358                     90800.00                       90800.00     First Lien
      16852322                                 356                     75000.00                       75000.00     First Lien
      16852344                                 359                   1425000.00                     1425000.00     First Lien
      16852367                                 359                    220000.00                      220000.00     First Lien
      16852414                                 358                    235000.00                      235000.00     First Lien
      16852686                                 359                   1000000.00                     1000000.00     First Lien
      16852702                                 358                    541000.00                      541000.00     First Lien
      16852708                                 358                    487700.00                      487700.00     First Lien
      16852710                                 358                    456500.00                      456500.00     First Lien
      16852731                                 359                    417000.00                      417000.00     First Lien
      16852743                                 358                    516000.00                      516000.00     First Lien
      16852752                                 359                     80000.00                       80000.00     First Lien
      16852767                                 358                    121500.00                      121332.21     First Lien
      16852777                                 359                    127650.00                      127650.00     First Lien
      16852779                                 358                    568000.00                      568000.00     First Lien
      16853052                                 359                    220850.00                      220850.00     First Lien
      16853062                                 358                    231761.00                      231761.00     First Lien
      16853068                                 358                    249932.00                      249932.00     First Lien
      16853071                                 358                    412000.00                      412000.00     First Lien
      16853080                                 358                    487500.00                      487490.38     First Lien
      16853088                                 358                     84800.00                       84685.82     First Lien
      16853090                                 357                    860000.00                      859907.97     First Lien
      16853091                                 358                     97500.00                       97375.24     First Lien
      16853119                                 358                    107037.00                      107037.00     First Lien
      17032768                                 360                    294400.00                      294400.00     First Lien
      17016019                                 360                    712000.00                      712000.00     First Lien
      16851994                                 358                     56250.00                       56250.00     First Lien
      16852000                                 357                    216000.00                      215455.14     First Lien
      17020924                                 360                    124720.00                      124720.00     First Lien
      17020976                                 360                    240000.00                      240000.00     First Lien
      16852013                                 359                     93298.00                       93232.15     First Lien
      17021015                                 360                     99750.00                       99750.00     First Lien
      17021734                                 360                    105450.00                      105450.00     First Lien
      17021760                                 360                    130900.00                      130900.00     First Lien
      16731840                                 357                     94500.00                       94355.72     First Lien
      16731678                                 357                    129600.00                      129600.00     First Lien
      16731691                                 358                    139920.00                      139819.38     First Lien
      16731703                                 358                   1500000.00                     1500000.00     First Lien
      16731732                                 358                    569100.00                      569100.00     First Lien




--------------------------------------------------------------------------------




      LOAN_SEQ                   SR_LIEN_BALANCE             JR_LIEN_BALANCE           SALES_PRICE         APPRAISAL
      16832830                              0.00                    45000.00            225000.00          225000.00
      16832841                              0.00                    23500.00             94000.00           94000.00
      16832850                              0.00                   144800.00            724000.00          724000.00
      16648271                              0.00                        0.00            350000.00          350000.00
      16803458                              0.00                    46750.00            187000.00          206000.00
      16803462                              0.00                    89350.00            595780.00          620000.00
      16803515                              0.00                    37500.00            250000.00          260000.00
      16803532                              0.00                   350000.00           1560000.00         1560000.00
      16803542                              0.00                   125000.00            706000.00          750000.00
      16803575                              0.00                        0.00                 0.00          336000.00
      16803600                              0.00                    47000.00            235000.00          237000.00
      16803607                              0.00                    48400.00            241980.00          242000.00
      16803616                              0.00                        0.00            207900.00          214500.00
      16801835                              0.00                        0.00                 0.00          280000.00
      16801841                              0.00                   129780.00            648900.00          650000.00
      16801853                              0.00                   128000.00            640000.00          640000.00
      16801910                              0.00                    79998.00            399990.00          438500.00
      16801922                              0.00                   163586.00           1090574.00         1100000.00
      16801923                              0.00                    34705.00            347050.00          420000.00
      16801924                              0.00                    35061.00            350650.00          373000.00
      16801935                              0.00                    31020.00            155100.00          156000.00
      16801998                              0.00                   129600.00            648395.00          650000.00
      16802000                              0.00                        0.00            350000.00          450000.00
      16803333                              0.00                        0.00                 0.00          212000.00
      16801551                              0.00                        0.00            477105.00          479000.00
      16801590                              0.00                        0.00            166500.00          174000.00
      16801604                              0.00                    31220.00            208138.00          210000.00
      16801608                              0.00                        0.00                 0.00          201000.00
      16801617                              0.00                        0.00            235000.00          235000.00
      16801648                              0.00                   243000.00           1215000.00         1220000.00
      16801662                              0.00                    35000.00            179000.00          183000.00
      16801672                              0.00                   350000.00           1441983.00         1552000.00
      16801712                              0.00                    43375.00            216879.00          232000.00
      16801715                              0.00                    52300.00            348936.00          353000.00
      16801717                              0.00                    35001.00            175002.00          180000.00
      16801720                              0.00                   145000.00                 0.00          700000.00
      16801731                              0.00                    32250.00            215000.00          215000.00
      16798801                              0.00                        0.00            190000.00          190000.00
      16798814                              0.00                        0.00                 0.00          950000.00
      16798841                              0.00                    15582.00            311650.00          325000.00
      16798862                              0.00                    29600.00            148000.00          148000.00
      16801454                              0.00                    31960.00            159800.00          160000.00
      16801463                              0.00                        0.00             44445.00           65000.00
      16801499                              0.00                        0.00            256000.00          257000.00
      16798596                              0.00                    46065.00            307105.00          325000.00
      16798620                              0.00                    30000.00            120000.00          145000.00
      16798624                              0.00                    11160.00            111600.00          114000.00
      16798668                              0.00                    27700.00            138500.00          143000.00
      16798703                              0.00                        0.00            222000.00          230000.00
      16798781                              0.00                    94350.00            629000.00          640000.00
      16798782                              0.00                   127900.00            639954.00          640000.00
      16798423                              0.00                        0.00            150000.00          150000.00
      16798471                              0.00                    66525.00            443500.00          444000.00
      16798492                              0.00                        0.00                 0.00          590000.00
      16798501                              0.00                        0.00                 0.00          445000.00
      16798521                              0.00                        0.00             55000.00           55000.00
      16798547                              0.00                    25100.00            119900.00          135000.00
      16798580                              0.00                        0.00            160000.00          170000.00
      16791191                              0.00                   113200.00            566000.00          575000.00
      16791198                              0.00                    57000.00            285000.00          285000.00
      16798153                              0.00                    61000.00            610000.00          645000.00
      16798167                              0.00                        0.00                 0.00          191000.00
      16798231                              0.00                        0.00                 0.00          750000.00
      16798252                              0.00                        0.00             59360.00           60000.00
      16798319                              0.00                   138648.00            693240.00          716000.00
      16798386                              0.00                        0.00                 0.00          348000.00
      16844886                              0.00                    61200.00            306000.00          312000.00
      16791120                              0.00                   146360.00            731800.00          740000.00
      16791133                              0.00                    58478.00            292390.00          297000.00
      16791152                              0.00                        0.00           2200000.00         2400000.00
      16844873                              0.00                   126000.00            630000.00          630000.00
      16844806                              0.00                    97214.00            486072.00          510000.00
      16844811                              0.00                    19307.00            193079.00          194000.00
      16844830                              0.00                        0.00            239796.00          257000.00
      17043987                              0.00                    37249.00            372499.00          390000.00
      17042404                              0.00                   105900.00            529656.00          530000.00
      17042410                              0.00                    65850.00            658652.00          660000.00
      17042411                              0.00                    63600.00            318000.00          323000.00
      17034682                              0.00                        0.00                 0.00          350000.00
      17034530                              0.00                    54847.00            274237.00          283000.00
      17034580                              0.00                    54747.00            273735.00          295000.00
      17034591                              0.00                    43975.00            219875.00          220000.00
      17034598                              0.00                    57986.00            289932.00          325000.00
      17034599                              0.00                        0.00            344975.00          347000.00
      17034668                              0.00                    88957.00            444783.00          445000.00
      17034670                              0.00                    32668.00            326684.00          343000.00
      17033368                              0.00                    57800.00            289000.00          291000.00
      17033223                              0.00                    36928.00            184640.00          186000.00
      17033170                              0.00                    45000.00            150000.00          160000.00
      17021938                              0.00                   103980.00            519900.00          535000.00
      17021942                              0.00                    72612.00            726165.00          730000.00
      17021944                              0.00                    53000.00            265000.00          279000.00
      17022033                              0.00                    43150.00            287940.00          288000.00
      17022040                              0.00                    60300.00            301800.00          308000.00
      17022046                              0.00                   137250.00            686348.00          695000.00
      17022062                              0.00                    23400.00            266990.00          281000.00
      17022083                              0.00                    50050.00            250250.00          255000.00
      17022087                              0.00                   112000.00            567170.00          587000.00
      17022096                              0.00                   118000.00            589990.00          590000.00
      17022146                              0.00                    87850.00            585928.00          588000.00
      17016254                              0.00                    33844.00            169222.00          183000.00
      17016255                              0.00                   119500.00           1195000.00         1275000.00
      17016275                              0.00                        0.00            464141.00          500000.00
      17016281                              0.00                    43075.00            215375.00          220000.00
      17016392                              0.00                        0.00            879000.00          894000.00
      17016397                              0.00                    85000.00            425000.00          428000.00
      17016404                              0.00                   127000.00                 0.00          635000.00
      17016446                              0.00                    69800.00            349180.75          350000.00
      17021130                              0.00                    57528.00            383520.00          429000.00
      17013744                              0.00                        0.00                 0.00          550000.00
      17013752                              0.00                        0.00                 0.00          700000.00
      17014678                              0.00                   101900.00            509641.88          575000.00
      17014680                              0.00                    80200.00            401000.00          401000.00
      17014691                              0.00                    28900.00            144300.00          146000.00
      17014696                              0.00                    95000.00            475000.00          492000.00
      17014723                              0.00                    52872.00            264360.00          266000.00
      17015055                              0.00                    65850.00            329414.00          330000.00
      17012821                              0.00                    64735.00            323678.00          349000.00
      17012826                              0.00                        0.00                 0.00          140000.00
      17012829                              0.00                    39309.00            292060.00          280000.00
      17012837                              0.00                    96878.00            645767.00          675000.00
      17012874                              0.00                    74000.00            370000.00          370000.00
      17012893                              0.00                   113000.00            565000.00          565000.00
      17012934                              0.00                    78000.00            390000.00          390000.00
      17013461                              0.00                    45500.00            227690.00          262500.00
      17013465                              0.00                    75150.00            375655.00          390000.00
      17013472                              0.00                   101050.00            505120.00          543000.00
      17013483                              0.00                    50450.00            336215.00          346000.00
      17013491                              0.00                    61500.00            410250.00          461000.00
      17013501                              0.00                    46000.00            230000.00          270000.00
      17013502                              0.00                    32650.00            217990.00          238000.00
      17013506                              0.00                    32000.00            160000.00          161000.00
      17013517                              0.00                    28225.00            112900.00          113000.00
      17013518                              0.00                    51800.00            345990.00          367000.00
      17013520                              0.00                    28225.00            112900.00          113000.00
      17013524                              0.00                    32960.00            131840.00          137000.00
      17013531                              0.00                    51150.00            255750.00          256000.00
      17013552                              0.00                    88650.00            443290.00          455000.00
      17013555                              0.00                    74322.00            495482.00          498000.00
      17013562                              0.00                        0.00            299000.00          325000.00
      17013569                              0.00                    59000.00            295000.00          295000.00
      17013571                              0.00                    37500.00                 0.00          250000.00
      17013572                              0.00                        0.00                 0.00          500000.00
      17013573                              0.00                    34650.00            433640.00          481000.00
      17013578                              0.00                        0.00                 0.00          286000.00
      17013583                              0.00                    31700.00            317000.00          317000.00
      17013586                              0.00                    90550.00            452801.00          453000.00
      17013593                              0.00                    81600.00            408130.00          438000.00
      17013596                              0.00                    25000.00                 0.00          370000.00
      17013671                              0.00                    61650.00            308270.00          317500.00
      17013677                              0.00                    50850.00            254300.00          270000.00
      17012674                              0.00                    55000.00            275000.00          275000.00
      17012681                              0.00                    57000.00            285000.00          285000.00
      17012694                              0.00                   134000.00            670000.00          670000.00
      17012712                              0.00                    57300.00            286967.00          298000.00
      17012729                              0.00                    58150.00            290950.00          300000.00
      17011231                              0.00                    83601.00            418005.00          513000.00
      17011256                              0.00                    49000.00            245000.00          248000.00
      17011283                              0.00                    70500.00            470000.00          470000.00
      17012658                              0.00                    91600.00            458000.00          462000.00
      17009056                              0.00                        0.00            280000.00          281000.00
      17009079                              0.00                   150000.00            780000.00          825000.00
      17009124                              0.00                        0.00                 0.00          210000.00
      17009170                              0.00                   210000.00                 0.00         1360000.00
      17009227                              0.00                    41236.00            274908.00          285000.00
      17009241                              0.00                    40000.00                 0.00          475000.00
      17009244                              0.00                    64196.00            320981.00          353000.00
      17009245                              0.00                    80060.00            400300.00          425000.00
      17009321                              0.00                    53925.00            359500.00          360000.00
      17009327                              0.00                    28200.00            188000.00          188000.00
      17010945                              0.00                        0.00                 0.00          174000.00
      17010946                              0.00                    31000.00            155000.00          160000.00
      17010947                              0.00                    45300.00                 0.00          244000.00
      17010961                              0.00                        0.00                 0.00          317000.00
      17010967                              0.00                    57600.00            288000.00          298000.00
      17010998                              0.00                    69400.00            347000.00          347000.00
      17011006                              0.00                    16400.00             82000.00           82000.00
      17011032                              0.00                   300000.00           1500000.00         1500000.00
      17011038                              0.00                   106100.00            638000.00          638000.00
      17011061                              0.00                        0.00            484500.00          495000.00
      17011081                              0.00                        0.00            260000.00          305000.00
      17011086                              0.00                    62000.00            310250.00          311000.00
      17011130                              0.00                   127000.00            635000.00          635000.00
      17011158                              0.00                        0.00            115000.00          125000.00
      17011203                              0.00                    79980.00            399900.00          400000.00
      17011213                              0.00                        0.00            520000.00          520000.00
      17004934                              0.00                        0.00            139859.00          139900.00
      17004936                              0.00                   200000.00           1075000.00         1075000.00
      17004941                              0.00                    18000.00                 0.00          215000.00
      17004953                              0.00                        0.00                 0.00          276000.00
      17005126                              0.00                   111998.00            559990.00          560400.00
      17008966                              0.00                    48000.00            240000.00          248000.00
      17009008                              0.00                   160100.00            813070.00          850000.00
      17004872                              0.00                    15000.00            150000.00          168000.00
      17004897                              0.00                   112500.00                 0.00          800000.00
      17004899                              0.00                        0.00                 0.00          310000.00
      17003289                              0.00                        0.00            560000.00          720000.00
      17003306                              0.00                    25001.00                 0.00          228000.00
      17003318                              0.00                        0.00                 0.00          435000.00
      17003328                              0.00                    93000.00            620000.00          650000.00
      17003360                              0.00                    58500.00            292630.00          295000.00
      17003435                              0.00                    93000.00            465000.00          465000.00
      17003451                              0.00                    28000.00            140000.00          140000.00
      17003464                              0.00                    41988.00            279925.00          287000.00
      17003473                              0.00                    81300.00            406500.00          410000.00
      17003496                              0.00                        0.00                 0.00          150000.00
      17004650                              0.00                    96974.00            484870.00          489000.00
      17004663                              0.00                    53000.00            265000.00          280000.00
      17004708                              0.00                    71000.00            355000.00          355000.00
      17004739                              0.00                    55000.00                 0.00          550000.00
      17002233                              0.00                   148000.00                 0.00          740000.00
      17002252                              0.00                        0.00                 0.00          510000.00
      17003202                              0.00                   224250.00           1121315.00         1123000.00
      17003228                              0.00                     9500.00             95000.00          157000.00
      17003247                              0.00                    71000.00                 0.00          360000.00
      17003249                              0.00                    51420.00            257100.00          257100.00
      17003251                              0.00                    61000.00            305000.00          310000.00
      17003254                              0.00                    55560.00            277800.00          278000.00
      17003255                              0.00                        0.00            678900.00          679000.00
      17003256                              0.00                    58316.00            291581.00          306000.00
      17003258                              0.00                    57174.00            285870.00          294000.00
      17003260                              0.00                    75561.00            377807.00          432000.00
      17003276                              0.00                    93000.00            465000.00          515000.00
      17002104                              0.00                   192000.00            960000.00          985000.00
      17002106                              0.00                    78000.00                 0.00          390000.00
      17002120                              0.00                    46342.00            308950.00          314000.00
      17002129                              0.00                   105000.00            700000.00          700000.00
      17002135                              0.00                    78428.00            392143.00          400000.00
      17002141                              0.00                    43100.00            287950.00          380000.00
      17002151                              0.00                    58700.00            293672.00          294000.00
      17000377                              0.00                   187500.00           1250000.00         1250000.00
      17000399                              0.00                   299988.00            949988.00          951000.00
      17000408                              0.00                        0.00            284852.00          320000.00
      17001920                              0.00                    10000.00             69000.00           70000.00
      17001955                              0.00                        0.00            422767.00          430000.00
      17001977                              0.00                    62000.00            310000.00          310000.00
      17002017                              0.00                    67812.00            339058.00          366000.00
      17002031                              0.00                        0.00                 0.00          290000.00
      17002036                              0.00                        0.00            699794.00          700000.00
      17002042                              0.00                    63900.00            319965.00          321000.00
      17002053                              0.00                    31418.00            157090.00          162000.00
      17002066                              0.00                    20700.00            138000.00          141000.00
      17002070                              0.00                        0.00            311201.00          312000.00
      17002080                              0.00                    35000.00            140000.00          140000.00
      17002086                              0.00                    31288.00            156440.00          168000.00
      17002090                              0.00                   108750.00            725000.00          725000.00
      16995171                              0.00                    60000.00            300000.00          394000.00
      16995214                              0.00                        0.00                 0.00          500000.00
      16995216                              0.00                   102000.00            510000.00          510000.00
      16995242                              0.00                        0.00                 0.00          315000.00
      16995272                              0.00                        0.00                 0.00          158900.00
      16995334                              0.00                    47400.00            237000.00          237000.00
      16995374                              0.00                    89000.00            445000.00          445000.00
      17000098                              0.00                        0.00           1449000.00         1450000.00
      17000099                              0.00                    39706.00            198534.00          256000.00
      17000101                              0.00                    48816.00            244083.00          245000.00
      17000102                              0.00                        0.00            342314.00          400000.00
      17000103                              0.00                    36063.00            240422.00          240500.00
      17000111                              0.00                    58025.00            290129.00          292000.00
      17000113                              0.00                    51200.00            256178.00          256500.00
      17000115                              0.00                    31368.00            209130.00          230000.00
      17000116                              0.00                    50549.00            252745.00          272000.00
      17000121                              0.00                    82490.00            412450.00          419000.00
      17000123                              0.00                    70709.00            353547.00          378000.00
      17000131                              0.00                    48405.00            242027.00          304000.00
      17000132                              0.00                    80170.00            400900.00          416000.00
      17000135                              0.00                    15248.00            152484.00          175000.00
      17000136                              0.00                    58936.00            294682.00          300000.00
      17000138                              0.00                    57841.00            591432.00          592000.00
      17000140                              0.00                   103125.00            687505.00          700000.00
      17000211                              0.00                    57800.00            289000.00          290000.00
      17000268                              0.00                        0.00            500000.00          510000.00
      16994944                              0.00                        0.00            152900.00          175000.00
      16994951                              0.00                    38949.00            389490.00          390000.00
      16995024                              0.00                    90150.00            601000.00          675000.00
      16995025                              0.00                    32640.00            217600.00          220000.00
      16995047                              0.00                    52000.00            260000.00          275000.00
      16995049                              0.00                    31780.00            159000.00          161000.00
      16995108                              0.00                    98200.00            491000.00          491000.00
      16990122                              0.00                        0.00                 0.00          535000.00
      16990209                              0.00                    64650.00            323270.00          324000.00
      16990210                              0.00                   124000.00            620000.00          620000.00
      16990275                              0.00                    68287.00            341435.00          352500.00
      16990276                              0.00                    35835.00            179175.00          180000.00
      16990286                              0.00                        0.00                 0.00          435000.00
      16990363                              0.00                   100000.00            500000.00          500000.00
      16991387                              0.00                        0.00            252000.00          260000.00
      16991405                              0.00                        0.00                 0.00          263000.00
      16991409                              0.00                        0.00            185000.00          193000.00
      16991452                              0.00                        0.00            217197.00          217500.00
      16991457                              0.00                        0.00            365000.00          375000.00
      16991460                              0.00                        0.00            415000.00          465000.00
      16991461                              0.00                    69764.00            348821.00          350000.00
      16991462                              0.00                    82092.00            547285.00          580000.00
      16991463                              0.00                    62451.00            312256.00          315000.00
      16991466                              0.00                        0.00                 0.00          210000.00
      16991468                              0.00                        0.00                 0.00          685000.00
      16991470                              0.00                   193000.00            965000.00          995000.00
      16991494                              0.00                        0.00                 0.00          260000.00
      16991500                              0.00                    32600.00            163000.00          164000.00
      16991591                              0.00                   220000.00           1100000.00         1100000.00
      16991649                              0.00                   123000.00            615000.00          662000.00
      16991659                              0.00                   200000.00                 0.00         1000000.00
      16991720                              0.00                    42500.00            212500.00          215000.00
      16991801                              0.00                        0.00            864000.00          885000.00
      16991805                              0.00                        0.00            565000.00          585000.00
      16991811                              0.00                        0.00            384105.00          390000.00
      16985084                              0.00                        0.00                 0.00          327000.00
      16985091                              0.00                   138000.00                 0.00          690000.00
      16985133                              0.00                   185300.00            879000.00          880000.00
      16985161                              0.00                        0.00                 0.00         1050000.00
      16985184                              0.00                   189400.00                 0.00          947000.00
      16985215                              0.00                    30700.00            153500.00          165000.00
      16985272                              0.00                        0.00            215900.00          227000.00
      16990027                              0.00                    35000.00                 0.00          350000.00
      16990035                              0.00                        0.00                 0.00          900000.00
      16990080                              0.00                    35880.00            179373.00          205000.00
      16990090                              0.00                        0.00            305000.00          319000.00
      16981537                              0.00                        0.00            329200.00          330000.00
      16981551                              0.00                        0.00            226456.00          285000.00
      16981575                              0.00                        0.00            115000.00          119000.00
      16981602                              0.00                    37980.00            189900.00          190000.00
      16981829                              0.00                   174500.00                 0.00         1300000.00
      16982843                              0.00                        0.00                 0.00          169000.00
      16982876                              0.00                        0.00            350000.00          362000.00
      16982935                              0.00                    78751.00            393755.00          394000.00
      16982994                              0.00                    52590.00            262950.00          268000.00
      16983099                              0.00                    56000.00            284364.00          295000.00
      16983114                              0.00                    75000.00                 0.00          527000.00
      16984656                              0.00                    57000.00            285000.00          306000.00
      16984681                              0.00                    56000.00            285864.00          288000.00
      16984749                              0.00                   120000.00            600100.00          626000.00
      16984808                              0.00                    29800.00            112000.00          175000.00
      16984829                              0.00                    62000.00            310000.00          350000.00
      16984846                              0.00                        0.00                 0.00          230000.00
      16984847                              0.00                    15950.00            159500.00          177000.00
      16984868                              0.00                    22980.00            229800.00          243000.00
      16984961                              0.00                    41000.00                 0.00          205000.00
      16984962                              0.00                    56200.00            280462.50          310000.00
      16985006                              0.00                        0.00            900000.00          900000.00
      16981299                              0.00                    21260.00            106300.00          107000.00
      16981318                              0.00                    57551.00            287758.00          288000.00
      16981338                              0.00                    65590.00            327950.00          330000.00
      16981393                              0.00                    25001.00            111000.00          112500.00
      16981407                              0.00                        0.00            590277.00          592000.00
      16981429                              0.00                    78000.00            400000.00          405000.00
      16981462                              0.00                    64000.00            320000.00          340000.00
      16981492                              0.00                    99000.00            495000.00          498000.00
      16981126                              0.00                    46000.00            230000.00          230000.00
      16981140                              0.00                        0.00                 0.00          317000.00
      16981173                              0.00                    37380.00            186900.00          210000.00
      16980876                              0.00                        0.00            600000.00          650000.00
      16980929                              0.00                   135000.00            675000.00          675000.00
      16980934                              0.00                    92000.00            460000.00          460000.00
      16980945                              0.00                    46000.00            184000.00          184000.00
      16981036                              0.00                    83950.00            419800.00          420000.00
      16979454                              0.00                    57900.00            289505.00          345000.00
      16979487                              0.00                    89600.00            448000.00          448000.00
      16979502                              0.00                        0.00            639000.00          640000.00
      16979515                              0.00                    62700.00                 0.00          418000.00
      16979526                              0.00                    81000.00            405000.00          430000.00
      16979536                              0.00                    69450.00            463000.00          463000.00
      16979546                              0.00                   128000.00            640000.00          655000.00
      16980370                              0.00                    40980.00            204900.00          205000.00
      16980371                              0.00                    40754.00            203770.00          204000.00
      16980392                              0.00                    55000.00            275000.00          275000.00
      16980399                              0.00                        0.00                 0.00          131000.00
      16980453                              0.00                        0.00                 0.00          460000.00
      16980456                              0.00                        0.00            230000.00          230000.00
      16980457                              0.00                        0.00            399468.00          400000.00
      16980459                              0.00                        0.00                 0.00          265000.00
      16980462                              0.00                    46636.00            233180.00          244000.00
      16980469                              0.00                   358756.00           1525000.00         1525000.00
      16980473                              0.00                    51643.00            258215.00          307000.00
      16980522                              0.00                    16500.00             82500.00          105500.00
      16980633                              0.00                    50880.00            254400.00          265000.00
      16980652                              0.00                    29600.00            148000.00          148000.00
      16980661                              0.00                    29600.00            148000.00          148000.00
      16980682                              0.00                        0.00                 0.00          257000.00
      16980743                              0.00                   145600.00            728135.00          730000.00
      16980773                              0.00                    66250.00            265000.00          265000.00
      16980793                              0.00                        0.00                 0.00         2500000.00
      16979007                              0.00                        0.00                 0.00          140000.00
      16979046                              0.00                        0.00            240000.00          240000.00
      16979054                              0.00                   120000.00                 0.00          600000.00
      16979090                              0.00                        0.00            446400.00          450000.00
      16979091                              0.00                    58380.00            291900.00          303000.00
      16979095                              0.00                    42580.00            212900.00          220000.00
      16979106                              0.00                        0.00            308000.00          308000.00
      16979126                              0.00                        0.00                 0.00          300000.00
      16979145                              0.00                        0.00             78000.00          110000.00
      16979183                              0.00                    27145.00            135726.00          166000.00
      16979190                              0.00                        0.00            427802.00          450000.00
      16979203                              0.00                   350000.00           1841000.00         1841000.00
      16979262                              0.00                        0.00                 0.00          330000.00
      16979318                              0.00                    97000.00            485000.00          500000.00
      16979333                              0.00                    13937.00            139375.00          142000.00
      16979379                              0.00                    33764.00            168824.00          169000.00
      16979381                              0.00                        0.00            176930.00          177000.00
      16979430                              0.00                        0.00            209880.00          214000.00
      16979437                              0.00                    51225.00            256128.00          310000.00
      16974189                              0.00                    50300.00            251566.00          252000.00
      16974203                              0.00                    53500.00            267500.00          300000.00
      16974207                              0.00                        0.00                 0.00          420000.00
      16974280                              0.00                        0.00            265520.00          268000.00
      16974288                              0.00                   125000.00            689737.00          690000.00
      16974362                              0.00                        0.00            269000.00          269000.00
      16974365                              0.00                    28000.00            140000.00          155000.00
      16974366                              0.00                   223800.00           1119000.00         1250000.00
      16974386                              0.00                   240686.00            937618.00          970000.00
      16974390                              0.00                    12000.00             60000.00           65000.00
      16974461                              0.00                        0.00                 0.00          385000.00
      16978779                              0.00                        0.00            295000.00          300000.00
      16978815                              0.00                        0.00                 0.00          820000.00
      16978829                              0.00                    40185.00            267900.00          295000.00
      16978895                              0.00                   116250.00                 0.00          465000.00
      16974094                              0.00                   315000.00                 0.00         2100000.00
      16974115                              0.00                    30000.00            155000.00          162000.00
      16974126                              0.00                    34500.00            172500.00          180000.00
      16974145                              0.00                    97400.00            487200.00          552000.00
      16974165                              0.00                    62498.00            312490.00          358000.00
      16974173                              0.00                    85980.00            429900.00          500000.00
      16974013                              0.00                        0.00                 0.00          582000.00
      16974028                              0.00                   115000.00            575000.00          575000.00
      16974034                              0.00                        0.00                 0.00          250000.00
      16974036                              0.00                    47880.00            239400.00          240000.00
      16974048                              0.00                    39400.00            197000.00          200000.00
      16973934                              0.00                    40000.00            200000.00          200000.00
      16973923                              0.00                   113000.00            530000.00          530000.00
      16973867                              0.00                    44000.00            220000.00          220000.00
      16973814                              0.00                   104800.00           1048070.00         1055600.00
      16973837                              0.00                    56200.00            281155.00          282000.00
      16970784                              0.00                        0.00            167500.00          167500.00
      16970790                              0.00                    29000.00            145000.00          145000.00
      16970808                              0.00                    52359.00            523593.00          560000.00
      16970813                              0.00                    77998.00            389990.00          405000.00
      16970819                              0.00                    43998.00            219990.00          225000.00
      16970886                              0.00                    89000.00            445000.00          450000.00
      16970894                              0.00                    41000.00            205000.00          205000.00
      16970917                              0.00                    69000.00            345000.00          350000.00
      16970946                              0.00                    66000.00                 0.00          660000.00
      16970948                              0.00                   299925.00                 0.00         1999500.00
      16970953                              0.00                        0.00            190000.00          190000.00
      16791053                              0.00                        0.00            107500.00          138000.00
      16790988                              0.00                        0.00                 0.00          230000.00
      16790927                              0.00                   118520.00            592570.00          595000.00
      16790939                              0.00                        0.00                 0.00          380000.00
      16790969                              0.00                   106116.00           1061163.00         1065000.00
      16790845                              0.00                    47980.00            239900.00          240000.00
      16790860                              0.00                        0.00            419787.00          423000.00
      16790891                              0.00                        0.00            295000.00          297000.00
      16790892                              0.00                   176200.00                 0.00          900000.00
      16790774                              0.00                        0.00                 0.00         1800000.00
      16790794                              0.00                   150800.00            754373.00          754500.00
      16790836                              0.00                    14288.00             57150.00           68000.00
      16790731                              0.00                   225000.00            875000.00          876000.00
      16790660                              0.00                        0.00            147000.00          152000.00
      16790623                              0.00                    68955.00            344776.00          345000.00
      16790459                              0.00                    38750.00            155000.00          165000.00
      16789070                              0.00                    92000.00            460000.00          518000.00
      16789075                              0.00                        0.00            320000.00          342000.00
      16790356                              0.00                   128340.00            641703.00          650000.00
      16790371                              0.00                   109500.00            547500.00          548000.00
      16790375                              0.00                        0.00                 0.00          123000.00
      16790383                              0.00                        0.00                 0.00          735000.00
      16790420                              0.00                   117479.00            587398.00          730000.00
      16790425                              0.00                    45198.00            225990.00          245000.00
      16788992                              0.00                    84000.00                 0.00          560000.00
      16788916                              0.00                        0.00            669900.00          691000.00
      16788805                              0.00                    15500.00            155000.00          170000.00
      16788808                              0.00                   110000.00            550000.00          555000.00
      16788819                              0.00                    67000.00            335000.00          342000.00
      16788833                              0.00                    79000.00            395000.00          395000.00
      16788654                              0.00                        0.00            133000.00          133000.00
      16788656                              0.00                        0.00                 0.00          198000.00
      16788678                              0.00                        0.00            217990.00          223000.00
      16788710                              0.00                        0.00             84000.00           84000.00
      16788488                              0.00                        0.00            398317.00          408000.00
      16788522                              0.00                    44625.00            297500.00          300000.00
      16788556                              0.00                        0.00            180990.00          195000.00
      16788427                              0.00                        0.00                 0.00          288000.00
      16788444                              0.00                    59000.00            295000.00          295000.00
      16788477                              0.00                   124400.00                 0.00          622000.00
      16788478                              0.00                        0.00                 0.00          315000.00
      16786238                              0.00                        0.00                 0.00           94000.00
      16786285                              0.00                        0.00            255900.00          260000.00
      16784867                              0.00                        0.00            288000.00          320000.00
      16784903                              0.00                    58028.00            290136.00          295000.00
      16784916                              0.00                        0.00                 0.00          670000.00
      16784945                              0.00                   191250.00                 0.00         1275000.00
      16784992                              0.00                    74000.00            370000.00          390000.00
      16785032                              0.00                        0.00                 0.00          115000.00
      16786205                              0.00                    45608.00            456081.00          460000.00
      16784761                              0.00                   340000.00                 0.00         1400000.00
      16784831                              0.00                        0.00                 0.00          950000.00
      16784835                              0.00                   117000.00            585000.00          640000.00
      16784838                              0.00                        0.00            539000.00          570000.00
      16697267                              0.00                        0.00                 0.00          240000.00
      16784633                              0.00                    42075.00                 0.00          282000.00
      16784651                              0.00                    26550.00            177000.00          179000.00
      16784669                              0.00                   121000.00            605000.00          605000.00
      16697249                              0.00                    78990.00            789900.00          790000.00
      16784594                              0.00                        0.00            675000.00          675000.00
      16781325                              0.00                        0.00                 0.00         4200000.00
      16781386                              0.00                    29000.00                 0.00          145000.00
      16781435                              0.00                    81000.00            540272.00          541500.00
      17059692                              0.00                    31200.00            156000.00          158000.00
      17059693                              0.00                    25500.00            127500.00          128000.00
      17059694                              0.00                        0.00                 0.00          164000.00
      17059695                              0.00                    50300.00            251500.00          274000.00
      17048006                              0.00                   107000.00            535000.00          535000.00
      17059645                              0.00                    55800.00            279000.00          279000.00
      17059646                              0.00                        0.00            403470.00          405000.00
      17059648                              0.00                    33600.00            168119.00          170000.00
      17059650                              0.00                    26700.00            178000.00          178000.00
      17059651                              0.00                    50000.00            250000.00          255000.00
      17059652                              0.00                        0.00            120000.00          150000.00
      17059653                              0.00                        0.00            120000.00          150000.00
      17059658                              0.00                    58600.00            293500.00          300000.00
      17059660                              0.00                    52800.00            352000.00          352000.00
      17059661                              0.00                    83000.00            415000.00          415000.00
      17059662                              0.00                        0.00            179000.00          180000.00
      17059663                              0.00                    40800.00            272000.00          275000.00
      17059664                              0.00                    13200.00             66000.00           70000.00
      17059666                              0.00                    16000.00            160000.00          175000.00
      17059667                              0.00                    35000.00                 0.00          350000.00
      17059668                              0.00                        0.00                 0.00          365000.00
      17059669                              0.00                    50600.00            253000.00          253000.00
      17059671                              0.00                        0.00            184500.00          185000.00
      17059672                              0.00                    34300.00            171500.00          175000.00
      17059674                              0.00                    18500.00             92420.00           96500.00
      17059676                              0.00                    48200.00            241000.00          241000.00
      17059678                              0.00                    42600.00            213000.00          225000.00
      17059679                              0.00                    40000.00            200000.00          200000.00
      17059680                              0.00                    34900.00            174500.00          177000.00
      17059681                              0.00                    20600.00            206000.00          206000.00
      17059683                              0.00                    38000.00            190000.00          200000.00
      17059684                              0.00                    36600.00            244000.00          244000.00
      17059685                              0.00                    74000.00            370000.00          370000.00
      17059687                              0.00                    15000.00                 0.00          150000.00
      17059688                              0.00                    56000.00            280000.00          280000.00
      17059689                              0.00                    31800.00            159000.00          159000.00
      17059690                              0.00                    38500.00                 0.00          385000.00
      17059691                              0.00                    28100.00            140500.00          141000.00
      16968281                              0.00                    97600.00            500942.00          488000.00
      16968284                              0.00                        0.00                 0.00          705000.00
      16968287                              0.00                        0.00                 0.00          654000.00
      16968288                              0.00                        0.00                 0.00         1225000.00
      16968290                              0.00                    94000.00            470000.00          470000.00
      16968293                              0.00                    59500.00                 0.00          595000.00
      16968304                              0.00                    74000.00            370000.00          375000.00
      16968306                              0.00                   120000.00            600000.00          600000.00
      16968318                              0.00                    56000.00            280000.00          285000.00
      16973872                              0.00                        0.00                 0.00          400000.00
      16973892                              0.00                    55000.00                 0.00          275000.00
      16973895                              0.00                    62350.00            312000.00          330000.00
      16973911                              0.00                    99800.00            499000.00          499000.00
      16973932                              0.00                    51600.00            258000.00          260000.00
      16973941                              0.00                    50000.00            240000.00          240000.00
      17009018                              0.00                        0.00            237000.00          238000.00
      17047999                              0.00                        0.00                 0.00          505000.00
      17043988                              0.00                    78000.00            390000.00          580000.00
      17042454                              0.00                        0.00                 0.00          460000.00
      16840609                              0.00                        0.00                 0.00          153000.00
      16840610                              0.00                        0.00           1580000.00         1200000.00
      16840611                              0.00                        0.00            690000.00          716000.00
      16840612                              0.00                    67800.00            339000.00          345000.00
      16840613                              0.00                   153750.00            615000.00          615000.00
      16840615                              0.00                        0.00            740000.00          859000.00
      16840616                              0.00                        0.00            140000.00          165000.00
      16840617                              0.00                    69300.00            700000.00          700000.00
      16840618                              0.00                   136000.00            680000.00          680000.00
      16840619                              0.00                        0.00                 0.00          325000.00
      16840620                              0.00                        0.00            900000.00          950000.00
      16840621                              0.00                        0.00            489000.00          500000.00
      16840622                              0.00                        0.00                 0.00          264000.00
      16840623                              0.00                        0.00            247315.00          255000.00
      16840624                              0.00                    13800.00            138060.00          145000.00
      16840625                              0.00                        0.00                 0.00          353000.00
      16840626                              0.00                    25500.00            255000.00          259000.00
      16840627                              0.00                   132000.00            660000.00          660000.00
      16840605                              0.00                        0.00                 0.00          484000.00
      16840606                              0.00                        0.00            140000.00          145000.00
      16840607                              0.00                        0.00             93500.00           98000.00
      16840608                              0.00                    36000.00            240000.00          241000.00
      16840570                              0.00                        0.00            251000.00          251000.00
      16840571                              0.00                        0.00            330000.00          350000.00
      16840572                              0.00                        0.00            467177.00          468000.00
      16840573                              0.00                        0.00            165000.00          165000.00
      16840574                              0.00                        0.00            265000.00          267000.00
      16840575                              0.00                        0.00                 0.00          750000.00
      16840577                              0.00                        0.00            683422.00          700000.00
      16840578                              0.00                        0.00            422200.00          509000.00
      16840579                              0.00                        0.00                 0.00          117000.00
      16840580                              0.00                        0.00            425000.00          425000.00
      16840581                              0.00                        0.00                 0.00          152500.00
      16840582                              0.00                        0.00            103000.00          110000.00
      16840583                              0.00                        0.00            282000.00          282000.00
      16840584                              0.00                    28000.00                 0.00          280000.00
      16840585                              0.00                        0.00            270000.00          279000.00
      16840586                              0.00                        0.00            205000.00          205000.00
      16840587                              0.00                        0.00            400000.00          385000.00
      16840589                              0.00                    59800.00            599000.00          633000.00
      16840590                              0.00                   126000.00            635000.00          641000.00
      16840591                              0.00                        0.00                 0.00          190000.00
      16840592                              0.00                        0.00                 0.00         1350000.00
      16840593                              0.00                    25200.00            168000.00          168000.00
      16840594                              0.00                    43500.00            434950.00          435000.00
      16840595                              0.00                        0.00            192000.00          192000.00
      16840596                              0.00                    19500.00                 0.00          274000.00
      16840597                              0.00                    26663.31            266900.00          270000.00
      16840598                              0.00                        0.00                 0.00          655000.00
      16840599                              0.00                        0.00                 0.00          429000.00
      16840601                              0.00                        0.00             75000.00           75000.00
      16840602                              0.00                        0.00                 0.00          150000.00
      16840603                              0.00                        0.00            450000.00          500000.00
      16840604                              0.00                    42835.50            285570.00          505000.00
      16840552                              0.00                        0.00                 0.00          224000.00
      16840553                              0.00                        0.00                 0.00          410000.00
      16840555                              0.00                        0.00                 0.00          486000.00
      16840556                              0.00                        0.00            185662.00          190000.00
      16840558                              0.00                    89600.00            448050.00          465000.00
      16840559                              0.00                        0.00                 0.00          240000.00
      16840561                              0.00                        0.00            181642.00          182000.00
      16840562                              0.00                        0.00            189000.00          197000.00
      16840563                              0.00                        0.00            415460.00          425000.00
      16840564                              0.00                    14750.00            145000.00          145000.00
      16840565                              0.00                    52500.00            210000.00          215000.00
      16840566                              0.00                        0.00            251201.00          265000.00
      16840567                              0.00                        0.00                 0.00          173000.00
      16840568                              0.00                        0.00            272392.00          280000.00
      16840569                              0.00                        0.00            255000.00          255000.00
      16840539                              0.00                        0.00            410000.00          425000.00
      16840540                              0.00                        0.00            199900.00          273000.00
      16840541                              0.00                        0.00            207000.00          207000.00
      16840545                              0.00                   219000.00           1094811.00         1100000.00
      16840546                              0.00                        0.00            428830.00          429000.00
      16840547                              0.00                        0.00                 0.00          170000.00
      16840548                              0.00                        0.00            210000.00          215000.00
      16840549                              0.00                        0.00                 0.00          312000.00
      16840550                              0.00                        0.00            355000.00          358000.00
      16840551                              0.00                   178100.00                 0.00         1270000.00
      16729827                              0.00                    12000.00            214682.00          229000.00
      16729860                              0.00                   220000.00                 0.00         1110000.00
      16729898                              0.00                    17540.00            175400.00          182000.00
      16729928                              0.00                    36000.00                 0.00          240000.00
      16731549                              0.00                        0.00                 0.00          460000.00
      16731599                              0.00                    53955.00            269776.00          270000.00
      16731607                              0.00                    56734.00            283672.00          305000.00
      16731613                              0.00                    54500.00            272500.00          284900.00
      16729682                              0.00                    17848.00            178486.00          214500.00
      16729690                              0.00                    73750.00            295000.00          295000.00
      16728799                              0.00                   108000.00            525000.00          525000.00
      16728813                              0.00                    38303.00            383030.00          400000.00
      16728816                              0.00                   143589.00            732949.00          775000.00
      16728829                              0.00                   119029.00            854477.00          880000.00
      16728889                              0.00                   350000.00           1400000.00         1400000.00
      16728895                              0.00                        0.00            199090.00          200000.00
      16729409                              0.00                   327500.00           1310000.00         1490000.00
      16729427                              0.00                    51975.00            207900.00          210000.00
      16729584                              0.00                        0.00             65000.00           65000.00
      16729592                              0.00                        0.00             65000.00           68000.00
      16648128                              0.00                        0.00                 0.00          381000.00
      16723950                              0.00                        0.00            240000.00          240000.00
      16728284                              0.00                   151200.00            756000.00          756000.00
      16728301                              0.00                        0.00            895000.00          910000.00
      16728339                              0.00                   131135.00            655675.00          740000.00
      16728442                              0.00                   101300.00            506955.00          507000.00
      16728444                              0.00                    35680.00            178400.00          190000.00
      16728661                              0.00                    66000.00            330000.00          357000.00
      16728755                              0.00                    21200.00            212000.00          213000.00
      16723388                              0.00                    13598.00             67990.00           70000.00
      16723398                              0.00                   134000.00            871142.00          890000.00
      16723427                              0.00                    37000.00            184990.00          186000.00
      16723506                              0.00                    21361.00            213611.00          218000.00
      16723648                              0.00                   105965.00            529828.00          573000.00
      16723662                              0.00                    64953.00            324765.00          325000.00
      16723665                              0.00                   151198.00            755990.00          756000.00
      16723708                              0.00                    28900.00            144500.00          146000.00
      16723715                              0.00                        0.00            226090.00          235000.00
      16723784                              0.00                        0.00            155000.00          170000.00
      16721862                              0.00                    50330.00            251652.00          295000.00
      16721930                              0.00                    29000.00                 0.00          290000.00
      16722145                              0.00                        0.00            434900.00          450000.00
      16722210                              0.00                    51100.00            255585.00          256000.00
      16722231                              0.00                        0.00                 0.00          532000.00
      16722263                              0.00                        0.00                 0.00          620000.00
      16722286                              0.00                        0.00            749000.00          750000.00
      16722289                              0.00                   220000.00            870166.00          870000.00
      16723125                              0.00                    42000.00            140000.00          162000.00
      16723150                              0.00                    39000.00            195000.00          195000.00
      16723155                              0.00                    88200.00            588451.00          589000.00
      16723333                              0.00                    24600.00            128990.00          135000.00
      16723340                              0.00                    34000.00                 0.00          238000.00
      16718876                              0.00                        0.00            162000.00          182000.00
      16718974                              0.00                   104450.00            523793.00          530000.00
      16719000                              0.00                    36094.00            180470.00          219000.00
      16719103                              0.00                        0.00                 0.00          355000.00
      16721812                              0.00                        0.00                 0.00         1100000.00
      16718492                              0.00                        0.00            275000.00          280000.00
      16718507                              0.00                   124000.00                 0.00          620000.00
      16718521                              0.00                    37153.00            185765.00          194000.00
      16718524                              0.00                    30733.00            204890.00          212000.00
      16718555                              0.00                   409000.00           1984139.00         2125000.00
      16717773                              0.00                    44380.00            221900.00          260000.00
      16717774                              0.00                        0.00                 0.00          575000.00
      16717168                              0.00                    31485.00            209900.00          210000.00
      16717175                              0.00                    28635.00            190900.00          196000.00
      16717186                              0.00                    42600.00            213000.00          215000.00
      16717189                              0.00                        0.00            410000.00          410000.00
      16717244                              0.00                        0.00            126900.00          131000.00
      16717393                              0.00                        0.00            359000.00          360000.00
      16717429                              0.00                    29800.00            149000.00          150000.00
      16717434                              0.00                    55000.00                 0.00          275000.00
      16717491                              0.00                        0.00                 0.00          285000.00
      16717614                              0.00                   381000.00                 0.00         1860000.00
      16634137                              0.00                        0.00            645000.00          660000.00
      16595958                              0.00                    40000.00            200000.00          200000.00
      16356318                              0.00                        0.00            189900.00          193000.00
      16357598                              0.00                        0.00            155000.00          155000.00
      16357499                              0.00                        0.00            215000.00          218000.00
      16356818                              0.00                        0.00            155000.00          155000.00
      16356540                              0.00                    33350.00                 0.00          230000.00
      16781138                              0.00                    30900.00            154500.00          166000.00
      16781163                              0.00                    36300.00                 0.00          363000.00
      16781182                              0.00                   115900.00            579590.00          581000.00
      16781194                              0.00                   350000.00           1350000.00         1350000.00
      16780720                              0.00                   200000.00                 0.00         3800000.00
      16780775                              0.00                        0.00            751688.00         1484000.00
      16780784                              0.00                    64724.00            647249.00          800000.00
      16780796                              0.00                    69800.00            698135.00          745000.00
      16697197                              0.00                    14800.00                 0.00          148000.00
      16780917                              0.00                    76350.00            381900.00          385000.00
      16780930                              0.00                        0.00            278990.00          285000.00
      16780962                              0.00                        0.00            455000.00          455000.00
      16781002                              0.00                   139678.00            698391.00          724000.00
      16781008                              0.00                    35085.00            233900.00          250000.00
      16781030                              0.00                        0.00                 0.00          294000.00
      16781054                              0.00                    91990.00            459950.00          480000.00
      16781070                              0.00                        0.00                 0.00          537500.00
      16779023                              0.00                        0.00            639535.00          700000.00
      16778907                              0.00                    53198.00            265990.00          280000.00
      16695709                              0.00                        0.00             70000.00           73000.00
      16778836                              0.00                   118000.00            535000.00          580000.00
      16778844                              0.00                        0.00            131900.00          132000.00
      16778859                              0.00                    42980.00            214900.00          225000.00
      16778874                              0.00                        0.00                 0.00          720000.00
      16778540                              0.00                        0.00            143100.00          144000.00
      16778566                              0.00                    23450.00            117381.00          119000.00
      16778578                              0.00                   111380.00            566900.00          568000.00
      16778650                              0.00                        0.00            215000.00          215000.00
      16778678                              0.00                    35550.00            177950.00          178000.00
      16778689                              0.00                   420000.00           2400000.00         2445000.00
      16695808                              0.00                    10000.00             74000.00           74000.00
      16778773                              0.00                    16500.00            165000.00          165000.00
      16778778                              0.00                        0.00                 0.00          241000.00
      16778797                              0.00                   348000.00                 0.00         1500000.00
      16778803                              0.00                    47600.00            238000.00          238000.00
      16778372                              0.00                        0.00            594000.00          600000.00
      16778462                              0.00                        0.00                 0.00          600000.00
      16778530                              0.00                        0.00                 0.00          850000.00
      16685661                              0.00                        0.00                 0.00          260000.00
      16692008                              0.00                    26550.00                 0.00          177000.00
      16683839                              0.00                    25300.00                 0.00          253000.00
      16683844                              0.00                    38500.00                 0.00          385000.00
      16685628                              0.00                    31980.00            159900.00          159900.00
      16685461                              0.00                        0.00                 0.00          140000.00
      16681040                              0.00                    28000.00                 0.00          140000.00
      16681063                              0.00                    46000.00            230000.00          230000.00
      16777148                              0.00                   108930.00            544650.00          580000.00
      16777167                              0.00                    40100.00            200500.00          215000.00
      16778238                              0.00                    61000.00            305000.00          305000.00
      16778336                              0.00                    19000.00             95000.00           95000.00
      16778347                              0.00                   200000.00           1000000.00         1000000.00
      16676430                              0.00                    86000.00                 0.00          430000.00
      16679068                              0.00                   120000.00                 0.00          600000.00
      16776876                              0.00                    49800.00            249000.00          250000.00
      16776910                              0.00                    90600.00            453000.00          480000.00
      16776975                              0.00                    23000.00                 0.00          226000.00
      16777020                              0.00                    60870.00            202900.00          216000.00
      16776586                              0.00                    47000.00                 0.00          320000.00
      16776637                              0.00                    56000.00            280000.00          280000.00
      16776645                              0.00                   118667.00            593335.00          630000.00
      16776740                              0.00                   129400.00                 0.00          535000.00
      16776747                              0.00                    26000.00            129990.00          131000.00
      16776770                              0.00                        0.00                 0.00          585000.00
      16776534                              0.00                    75000.00                 0.00          750000.00
      16775370                              0.00                    28030.00                 0.00          341000.00
      16775382                              0.00                    72850.00            364374.00          368000.00
      16775386                              0.00                   150000.00            585000.00          595000.00
      16775394                              0.00                   300000.00           1550000.00         1550000.00
      16775490                              0.00                        0.00            150000.00          160000.00
      16775527                              0.00                        0.00                 0.00          673000.00
      16775534                              0.00                   127750.00            638836.00          650000.00
      16775539                              0.00                    25500.00                 0.00          255000.00
      16775058                              0.00                    52500.00            350000.00          360000.00
      16775082                              0.00                    41000.00                 0.00          420000.00
      16775089                              0.00                        0.00                 0.00          290000.00
      16775100                              0.00                    20750.00            207500.00          208000.00
      16775111                              0.00                    80000.00            400000.00          410000.00
      16775119                              0.00                        0.00            120000.00          120000.00
      16775127                              0.00                        0.00                 0.00          214000.00
      16775128                              0.00                    34506.00            172527.00          173000.00
      16775134                              0.00                        0.00                 0.00          155000.00
      16775151                              0.00                    28300.00            141500.00          141700.00
      16775159                              0.00                    10785.00             71900.00           85000.00
      16770907                              0.00                        0.00                 0.00          600000.00
      16770936                              0.00                        0.00            317995.00          320000.00
      16770956                              0.00                        0.00             85000.00           86000.00
      16770997                              0.00                   198900.00            994691.40         1000000.00
      16771028                              0.00                    90000.00            450000.00          450000.00
      16771063                              0.00                        0.00             57450.00           57500.00
      16771153                              0.00                        0.00                 0.00          560000.00
      16771156                              0.00                    51883.00            259415.00          265000.00
      16771174                              0.00                    38788.00            193940.00          200000.00
      16771179                              0.00                        0.00            547315.00          462500.00
      16771189                              0.00                        0.00            145300.00          148000.00
      16771235                              0.00                    48750.00            195000.00          270000.00
      16768393                              0.00                   340000.00           1360000.00         1360000.00
      16768398                              0.00                   106000.00            530000.00          540000.00
      16768492                              0.00                    19080.00            127200.00          130000.00
      16770522                              0.00                        0.00            305000.00          313500.00
      16770735                              0.00                    99600.00            498000.00          500000.00
      16770814                              0.00                        0.00                 0.00         1130000.00
      16770818                              0.00                        0.00                 0.00          280000.00
      16770840                              0.00                        0.00            124900.00          127000.00
      16770852                              0.00                        0.00                 0.00          510000.00
      16770858                              0.00                   110000.00                 0.00          550000.00
      16770865                              0.00                    44000.00                 0.00          220000.00
      16768180                              0.00                    53000.00            265000.00          265000.00
      16768195                              0.00                        0.00                 0.00          589000.00
      16768243                              0.00                    52550.00            262855.00          275000.00
      16768270                              0.00                        0.00            184500.00          185000.00
      16768376                              0.00                    31944.00            159720.00          190500.00
      16768013                              0.00                        0.00            287000.00          315000.00
      16768021                              0.00                    45800.00            229000.00          275000.00
      16765091                              0.00                    32000.00            160000.00          170000.00
      16765139                              0.00                    61000.00                 0.00          305000.00
      16765156                              0.00                        0.00            232900.00          235000.00
      16765264                              0.00                        0.00                 0.00          410000.00
      16765273                              0.00                   130000.00            650000.00          650000.00
      16765301                              0.00                    38782.00            258551.00          282000.00
      16765424                              0.00                    38448.00            192240.00          194000.00
      16765534                              0.00                    74999.00                 0.00          393000.00
      16765563                              0.00                    88000.00                 0.00          890000.00
      16765587                              0.00                        0.00                 0.00          365000.00
      16765601                              0.00                   114900.00            574616.00          575000.00
      16768028                              0.00                        0.00            275391.00          284000.00
      16768076                              0.00                    27571.00            275710.00          276000.00
      16767840                              0.00                    40000.00            160000.00          160000.00
      16767865                              0.00                   450000.00           1950000.00         2051000.00
      16767880                              0.00                        0.00                 0.00          177000.00
      16767957                              0.00                    52284.00            261420.00          263500.00
      16767959                              0.00                    96510.00            643400.00          660000.00
      16731872                              0.00                        0.00            316690.00          321000.00
      16731883                              0.00                        0.00                 0.00          205000.00
      16731940                              0.00                        0.00            231500.00          234500.00
      16731958                              0.00                    88650.00            443300.00          463000.00
      16731986                              0.00                    77400.00            258000.00          258000.00
      16731990                              0.00                        0.00                 0.00          510000.00
      17014528                              0.00                    67000.00            335000.00          335000.00
      16835645                              0.00                    50000.00            250000.00          275000.00
      16844662                              0.00                    42000.00            210126.00          220000.00
      16844665                              0.00                   255000.00           1700000.00         1700000.00
      16844675                              0.00                        0.00            217200.00          217200.00
      16844698                              0.00                   344117.00           1638655.00         1650000.00
      16844711                              0.00                   118000.00            590000.00          595000.00
      17048003                              0.00                    94000.00            470000.00          470000.00
      16844579                              0.00                        0.00            228931.00          245000.00
      16844563                              0.00                        0.00            245825.00          272900.00
      16844568                              0.00                    79082.00            395412.00          420000.00
      16844569                              0.00                    74000.00            370000.00          370000.00
      16844557                              0.00                    95500.00            477500.00          477500.00
      16844470                              0.00                        0.00             97375.00           98000.00
      16844489                              0.00                    73000.00                 0.00          730000.00
      17033418                              0.00                        0.00                 0.00          500000.00
      17033425                              0.00                    55600.00            278000.00          300000.00
      17033432                              0.00                        0.00                 0.00         1190000.00
      17033433                              0.00                    96000.00            480000.00          490000.00
      17033437                              0.00                    74000.00            369900.00          375000.00
      17033444                              0.00                    86000.00            430000.00          447000.00
      16844431                              0.00                   150000.00            818359.00          819000.00
      17014754                              0.00                   154650.00            571650.00          575000.00
      17014755                              0.00                    89944.00                 0.00          770000.00
      17014757                              0.00                    32000.00                 0.00          340000.00
      17014786                              0.00                    90000.00            450000.00          460000.00
      17014844                              0.00                        0.00                 0.00          356000.00
      16985178                              0.00                        0.00            635000.00          635000.00
      16985181                              0.00                    30000.00                 0.00          890000.00
      16985188                              0.00                        0.00                 0.00          715000.00
      16991427                              0.00                    81000.00                 0.00          635000.00
      16991428                              0.00                        0.00                 0.00          255000.00
      16991429                              0.00                        0.00                 0.00         1075000.00
      16991611                              0.00                    71500.00                 0.00          715000.00
      16991612                              0.00                   150000.00                 0.00          600000.00
      16991614                              0.00                   102050.00                 0.00          690000.00
      16991617                              0.00                    42841.00            214205.00          215000.00
      16991619                              0.00                        0.00            729000.00          735000.00
      16991641                              0.00                    88000.00            440000.00          440000.00
      16991643                              0.00                        0.00            390000.00          400000.00
      16991648                              0.00                        0.00                 0.00          260000.00
      16991673                              0.00                    72800.00                 0.00          728000.00
      16991682                              0.00                    83000.00            415000.00          415000.00
      16991686                              0.00                   122100.00            610616.00          685000.00
      16991802                              0.00                    50000.00                 0.00          500000.00
      16991807                              0.00                    75000.00                 0.00          770000.00
      16991810                              0.00                    66000.00                 0.00          440000.00
      16991820                              0.00                    93800.00            469000.00          470000.00
      16995073                              0.00                        0.00                 0.00          320000.00
      17001959                              0.00                    20000.00                 0.00          960000.00
      17001964                              0.00                        0.00                 0.00          670000.00
      17001968                              0.00                        0.00                 0.00          116000.00
      17001972                              0.00                   105000.00            525000.00          526000.00
      17001974                              0.00                        0.00                 0.00          450000.00
      17001991                              0.00                   178500.00            592500.00          595000.00
      17009011                              0.00                    40050.00            267000.00          268000.00
      17009016                              0.00                        0.00                 0.00          950000.00
      17009022                              0.00                        0.00                 0.00          600000.00
      17009025                              0.00                        0.00            426890.00          430000.00
      17009029                              0.00                    89000.00                 0.00          445000.00
      17009034                              0.00                    55000.00                 0.00          275000.00
      17009037                              0.00                   240000.00                 0.00         1925000.00
      17009040                              0.00                   150000.00            779000.00          779000.00
      17009043                              0.00                    13500.00                 0.00          135000.00
      17009053                              0.00                   139000.00            695000.00          695000.00
      17009059                              0.00                    35200.00            235000.00          235000.00
      17009062                              0.00                   147800.00            739000.00          739000.00
      17013640                              0.00                        0.00            264900.00          320000.00
      17013661                              0.00                    54000.00            269900.00          275000.00
      17013666                              0.00                        0.00            730000.00         1220200.00
      17013673                              0.00                   300000.00            584000.00          590000.00
      17013676                              0.00                    97500.00                 0.00          390000.00
      17013682                              0.00                        0.00                 0.00          374000.00
      17013686                              0.00                    52000.00                 0.00          530000.00
      17013689                              0.00                    58600.00                 0.00          237000.00
      17013690                              0.00                    72000.00            360000.00          395000.00
      16835741                              0.00                        0.00            703000.00          703000.00
      16835754                              0.00                        0.00                 0.00          764000.00
      16835765                              0.00                    58000.00            289900.00          303000.00
      16835771                              0.00                        0.00            790000.00          790000.00
      16835775                              0.00                        0.00            798000.00          804000.00
      16838662                              0.00                    25000.00                 0.00          250000.00
      16838665                              0.00                    52800.00                 0.00          355000.00
      16838727                              0.00                    37350.00                 0.00          374000.00
      16838731                              0.00                        0.00                 0.00          192000.00
      16838799                              0.00                   125000.00                 0.00          605000.00
      16838832                              0.00                        0.00            775000.00          775000.00
      16838839                              0.00                        0.00                 0.00         1240000.00
      16838845                              0.00                    43200.00            216000.00          216000.00
      16839842                              0.00                    23000.00                 0.00          355000.00
      16844439                              0.00                   133000.00            665000.00          672000.00
      16844452                              0.00                   155000.00            775000.00          780000.00
      16844461                              0.00                        0.00                 0.00          810000.00
      16844498                              0.00                    56000.00            280000.00          280000.00
      16845631                              0.00                        0.00            798000.00          798000.00
      16845821                              0.00                        0.00                 0.00          440000.00
      16845873                              0.00                   121400.00            607000.00          635000.00
      16845887                              0.00                   106000.00            530000.00          540000.00
      16847508                              0.00                        0.00                 0.00          435000.00
      16847808                              0.00                   100000.00                 0.00          610000.00
      16851117                              0.00                   240000.00           1550000.00         1550000.00
      16851144                              0.00                        0.00                 0.00          380000.00
      16851150                              0.00                        0.00                 0.00         1050000.00
      16851156                              0.00                   237000.00                 0.00         1375000.00
      16851183                              0.00                    42500.00                 0.00          425000.00
      16853086                              0.00                   212500.00            850000.00          890000.00
      16853094                              0.00                   221250.00                 0.00          885000.00
      16859099                              0.00                        0.00            295900.00          460000.00
      16859107                              0.00                    39000.00            195000.00          197000.00
      16859118                              0.00                    35400.00                 0.00          364000.00
      16859119                              0.00                    44500.00                 0.00          455000.00
      16859123                              0.00                        0.00                 0.00          255000.00
      16859127                              0.00                    44000.00                 0.00          390000.00
      16859128                              0.00                    41000.00                 0.00          860000.00
      16859129                              0.00                        0.00                 0.00         1060000.00
      16859130                              0.00                    53600.00            268000.00          310000.00
      16859137                              0.00                    45300.00                 0.00          151000.00
      16859142                              0.00                        0.00           1325000.00         1325000.00
      16859144                              0.00                        0.00            677000.00          678000.00
      16859147                              0.00                        0.00                 0.00          230000.00
      16859173                              0.00                        0.00                 0.00          625000.00
      16859176                              0.00                   116000.00            580000.00          620000.00
      16859180                              0.00                        0.00                 0.00          375000.00
      16859182                              0.00                    60000.00                 0.00          301000.00
      16859190                              0.00                   250000.00                 0.00          920000.00
      16859201                              0.00                    37500.00            375000.00          375000.00
      16859203                              0.00                        0.00             93500.00          100000.00
      16859204                              0.00                    64350.00            321800.00          322000.00
      16859207                              0.00                    60000.00            300000.00          300000.00
      16859214                              0.00                    84000.00                 0.00          627000.00
      16859220                              0.00                   113800.00            569000.00          569000.00
      16859232                              0.00                        0.00           1250000.00         1200000.00
      16859233                              0.00                        0.00            480150.00          510000.00
      16859257                              0.00                        0.00                 0.00         1539000.00
      16859260                              0.00                        0.00                 0.00         1300000.00
      16859264                              0.00                        0.00                 0.00          700000.00
      16859270                              0.00                    79600.00            398000.00          400000.00
      16859271                              0.00                        0.00                 0.00          655000.00
      16859276                              0.00                        0.00                 0.00          600000.00
      16859280                              0.00                    70000.00            350000.00          350000.00
      16859281                              0.00                    39000.00                 0.00          435000.00
      16859298                              0.00                        0.00                 0.00          850000.00
      16859323                              0.00                    86000.00            430000.00          431000.00
      16963077                              0.00                        0.00                 0.00          510000.00
      16968226                              0.00                   135000.00            900000.00          950000.00
      16968228                              0.00                    89000.00            595000.00          600000.00
      16968232                              0.00                        0.00            203000.00          210000.00
      16968245                              0.00                   500000.00                 0.00         1390000.00
      16968248                              0.00                    84600.00                 0.00          465000.00
      16968257                              0.00                    49500.00                 0.00          330000.00
      16968261                              0.00                   250000.00                 0.00         1640000.00
      16968262                              0.00                    88000.00                 0.00          452000.00
      16968263                              0.00                        0.00                 0.00          600000.00
      16968266                              0.00                        0.00            800000.00          800000.00
      16968276                              0.00                    58900.00            590000.00          600000.00
      16968277                              0.00                        0.00                 0.00          632000.00
      16968278                              0.00                    77422.00                 0.00          775000.00
      16968280                              0.00                    22800.00            114000.00          140000.00
      16844370                              0.00                    35055.00                 0.00          615000.00
      16824225                              0.00                        0.00                 0.00         1675000.00
      16824230                              0.00                    99300.00            496500.00          513000.00
      16824234                              0.00                   123000.00            540000.00          560000.00
      16835518                              0.00                    65750.00            328800.00          330000.00
      16835527                              0.00                    53000.00            265000.00          300000.00
      16835535                              0.00                    94132.00                 0.00          305000.00
      16835539                              0.00                   104000.00            520000.00          535000.00
      16835550                              0.00                        0.00            469000.00          469000.00
      16835569                              0.00                   146750.00                 0.00          605000.00
      16835572                              0.00                    21200.00                 0.00          118000.00
      16835576                              0.00                        0.00                 0.00          426000.00
      16835589                              0.00                        0.00                 0.00         1750000.00
      16835643                              0.00                        0.00            655000.00          655000.00
      16823852                              0.00                        0.00            910000.00          980000.00
      16823855                              0.00                        0.00                 0.00         1025000.00
      16823914                              0.00                    72800.00            364000.00          364000.00
      16823923                              0.00                    70000.00                 0.00          350000.00
      16823925                              0.00                    43800.00            890000.00          910000.00
      16823929                              0.00                    91393.00                 0.00         1100000.00
      16823968                              0.00                   125850.00            629217.00          630000.00
      16823972                              0.00                    99800.00            499000.00          512000.00
      16823989                              0.00                    64200.00            428000.00          465000.00
      16824098                              0.00                        0.00                 0.00          570000.00
      16824119                              0.00                    66950.00            446290.00          459000.00
      16824135                              0.00                        0.00                 0.00          980000.00
      16824178                              0.00                        0.00                 0.00          475000.00
      16824199                              0.00                    41550.00            277000.00          410000.00
      16824216                              0.00                    59000.00                 0.00          305000.00
      16809251                              0.00                        0.00                 0.00          484000.00
      16809343                              0.00                    43000.00            215000.00          215000.00
      16819122                              0.00                        0.00                 0.00          445000.00
      16798334                              0.00                        0.00                 0.00          460000.00
      16803425                              0.00                   105000.00                 0.00          945000.00
      16803910                              0.00                        0.00                 0.00          242000.00
      16973951                              0.00                    67000.00            335000.00          344000.00
      16973961                              0.00                    88000.00            440000.00          470000.00
      16973969                              0.00                    69400.00            346873.00          350000.00
      16973981                              0.00                    80000.00                 0.00          549000.00
      16973985                              0.00                        0.00                 0.00          650000.00
      16973992                              0.00                    78000.00                 0.00          550000.00
      16974018                              0.00                    63900.00            638900.00          650000.00
      16974092                              0.00                        0.00                 0.00          555000.00
      16974122                              0.00                   145600.00            728000.00          745000.00
      16974252                              0.00                    32800.00            164000.00          180000.00
      16974293                              0.00                    42400.00            212000.00          212000.00
      16974300                              0.00                        0.00                 0.00          860000.00
      16974381                              0.00                        0.00                 0.00          550000.00
      16974398                              0.00                    72000.00            359900.00          396000.00
      16978708                              0.00                   134980.00            674900.00          695000.00
      16978713                              0.00                   112950.00            564950.00          565000.00
      16978718                              0.00                        0.00                 0.00          325000.00
      16978720                              0.00                    60000.00                 0.00          615000.00
      16978723                              0.00                    43500.00            290000.00          290000.00
      16978724                              0.00                        0.00                 0.00          495000.00
      16980590                              0.00                    50700.00            253500.00          265000.00
      16980593                              0.00                    59400.00            297000.00          300000.00
      16980623                              0.00                   161250.00                 0.00          528000.00
      16980642                              0.00                   101000.00            505000.00          505000.00
      16980645                              0.00                        0.00            640000.00          645000.00
      16982808                              0.00                        0.00                 0.00          290000.00
      16982832                              0.00                    68700.00                 0.00          458000.00
      16982941                              0.00                    91000.00            455000.00          475000.00
      16983110                              0.00                        0.00                 0.00          405000.00
      16983113                              0.00                    50000.00            485000.00          500000.00
      16984990                              0.00                    84000.00            420000.00          420000.00
      16984991                              0.00                        0.00                 0.00          800000.00
      16844319                              0.00                   100000.00                 0.00          750000.00
      16844326                              0.00                    27000.00            135000.00          137000.00
      16844329                              0.00                    28600.00            143000.00          143000.00
      16844343                              0.00                    23000.00                 0.00          328000.00
      16780802                              0.00                   100000.00            499900.00          529000.00
      16780818                              0.00                    69750.00            465000.00          478000.00
      16844312                              0.00                    60000.00            300000.00          348000.00
      16840325                              0.00                    38600.00            193000.00          194000.00
      16840330                              0.00                    81742.00            525000.00          654000.00
      16840333                              0.00                    55980.00            279900.00          370000.00
      16844286                              0.00                    19500.00            130000.00          132000.00
      16840284                              0.00                    46500.00            310000.00          310000.00
      16840304                              0.00                   128100.00            640765.00          641000.00
      16840312                              0.00                    65976.00            329881.00          332000.00
      16840313                              0.00                        0.00            329119.00          352100.00
      16840317                              0.00                    90765.00            453825.00          458000.00
      16840260                              0.00                    46500.00            310000.00          310000.00
      16840262                              0.00                    25000.00                 0.00         1100000.00
      16840215                              0.00                    82200.00            411000.00          415000.00
      16840197                              0.00                        0.00            271290.00          273500.00
      16840159                              0.00                        0.00                 0.00          550000.00
      17015945                              0.00                    38652.00            257680.00          258000.00
      17015946                              0.00                   107000.00            524000.00          524000.00
      17015947                              0.00                    29000.00            145000.00          145000.00
      17015948                              0.00                    81000.00            405000.00          405000.00
      16964634                              0.00                    75000.00                 0.00          375000.00
      16964636                              0.00                     2596.00                 0.00          590000.00
      16964913                              0.00                    84000.00            616966.00          560000.00
      16964914                              0.00                        0.00                 0.00          135000.00
      16964915                              0.00                    49484.00            247420.00          250000.00
      16964916                              0.00                    33700.00            168500.00          175000.00
      16964920                              0.00                        0.00                 0.00          116000.00
      16964923                              0.00                    44800.00            224000.00          225000.00
      16964926                              0.00                   127300.00                 0.00          670000.00
      16964927                              0.00                        0.00             95000.00          100000.00
      16964930                              0.00                        0.00                 0.00          232000.00
      16964932                              0.00                    15950.00            159500.00          163000.00
      16964933                              0.00                    26000.00            130000.00          130000.00
      16964935                              0.00                        0.00                 0.00          394000.00
      16964937                              0.00                    54000.00                 0.00          270000.00
      16964938                              0.00                    22000.00            110000.00          110000.00
      16964939                              0.00                    29775.00            198500.00          199000.00
      16964941                              0.00                    40000.00                 0.00          200000.00
      16964942                              0.00                    29300.00            293000.00          305000.00
      16964943                              0.00                        0.00                 0.00          325000.00
      16964945                              0.00                    59000.00            295000.00          295000.00
      16964946                              0.00                        0.00                 0.00          350000.00
      16964948                              0.00                    68500.00            342500.00          343000.00
      16964950                              0.00                    21900.00            219000.00          225000.00
      16964951                              0.00                    44200.00            221000.00          223000.00
      16964952                              0.00                    55246.00            368307.00          370000.00
      17015949                              0.00                    55000.00            275000.00          275000.00
      17015950                              0.00                    75500.00            377300.00          378000.00
      17015953                              0.00                    44200.00                 0.00          340000.00
      17015955                              0.00                    20000.00            101000.00          110000.00
      17015956                              0.00                    56600.00            283000.00          291000.00
      17015957                              0.00                    50000.00            250000.00          250000.00
      17015958                              0.00                        0.00                 0.00          196000.00
      17015960                              0.00                    21000.00            105000.00          105000.00
      17015962                              0.00                    58000.00            290000.00          300000.00
      17015963                              0.00                        0.00                 0.00          165000.00
      17015966                              0.00                    29600.00            148000.00          152000.00
      17015967                              0.00                      900.00                 0.00          170000.00
      17015969                              0.00                        0.00            250000.00          263000.00
      17015971                              0.00                        0.00            181000.00          181000.00
      17015974                              0.00                        0.00                 0.00          382000.00
      17015975                              0.00                    24400.00                 0.00          122000.00
      17015977                              0.00                    38000.00            380000.00          380000.00
      17015978                              0.00                    58000.00            290000.00          290000.00
      17015979                              0.00                    91800.00            459000.00          459000.00
      17015981                              0.00                        0.00            692500.00          695000.00
      17015982                              0.00                    41100.00            205500.00          210000.00
      17015983                              0.00                    84000.00            420000.00          420000.00
      17015987                              0.00                    61000.00            305000.00          305000.00
      17015991                              0.00                   102000.00                 0.00          510000.00
      16770460                              0.00                     1143.10                 0.00          161000.00
      16839343                              0.00                    41938.40            409955.00          410000.00
      16356776                              0.00                   300000.00           2000000.00         2050000.00
      16357121                              0.00                        0.00            117990.00          124000.00
      16357589                              0.00                        0.00            165000.00          168000.00
      16650771                              0.00                        0.00           1074000.00         1074000.00
      16840059                              0.00                        0.00                 0.00         1500000.00
      16840063                              0.00                        0.00                 0.00          252000.00
      16840089                              0.00                    57715.00            577155.00          615000.00
      16840099                              0.00                    46000.00            230000.00          230000.00
      16840100                              0.00                    31680.00            316800.00          317000.00
      16840105                              0.00                    59264.00            296320.00          301000.00
      16840108                              0.00                    31429.00            314293.00          326000.00
      16839981                              0.00                    42500.00                 0.00          425000.00
      16840036                              0.00                    75911.00            759116.00          760000.00
      16840052                              0.00                    53900.00            269500.00          280000.00
      16839967                              0.00                   240000.00           2400000.00         2500000.00
      16839977                              0.00                   240000.00           1200000.00         1800000.00
      16839917                              0.00                    30600.00            153000.00          153000.00
      16839921                              0.00                   125000.00            635000.00          760000.00
      16839922                              0.00                    17500.00            175000.00          175000.00
      16839728                              0.00                    44000.00            220000.00          226000.00
      16839749                              0.00                        0.00                 0.00          262000.00
      16839805                              0.00                    14500.00                 0.00          145000.00
      16839813                              0.00                    32500.00            162900.00          167000.00
      16839821                              0.00                   120450.00            605337.00          625000.00
      16839846                              0.00                   230000.00           1150000.00         1313000.00
      16839866                              0.00                        0.00            375000.00          380000.00
      16839900                              0.00                        0.00            341230.00          341500.00
      16839666                              0.00                    17500.00             70000.00           89000.00
      16839272                              0.00                    62000.00            310000.00          315000.00
      16839280                              0.00                    94400.00            472000.00          472000.00
      16839292                              0.00                   133800.00            669000.00          725000.00
      16839314                              0.00                   126980.00            634900.00          635000.00
      16670093                              0.00                    13875.00             92500.00          215000.00
      16666576                              0.00                    13950.00             93000.00           98000.00
      16666591                              0.00                    27000.00                 0.00          180000.00
      16670022                              0.00                    38355.00            191775.00          195000.00
      16663676                              0.00                        0.00            340000.00          380000.00
      16658284                              0.00                    12500.00                 0.00          125000.00
      16851050                              0.00                   123800.00            619000.00          619000.00
      16851051                              0.00                    25400.00            127000.00          130000.00
      16851065                              0.00                        0.00            100000.00          107000.00
      16851069                              0.00                   160000.00            800000.00          810000.00
      16851084                              0.00                        0.00            142000.00          142000.00
      16851086                              0.00                   145000.00            725000.00          750000.00
      16851091                              0.00                        0.00             75000.00           75000.00
      16851154                              0.00                    31340.00            156700.00          167000.00
      16851163                              0.00                    73000.00            365000.00          365000.00
      16849521                              0.00                    45000.00            225000.00          278000.00
      16849554                              0.00                        0.00            520000.00          522500.00
      16849559                              0.00                   107000.00            535000.00          575000.00
      16849566                              0.00                    79999.00            399999.00          442000.00
      16851034                              0.00                    37250.00            149000.00          152000.00
      16851035                              0.00                    36250.00            145000.00          145000.00
      16851046                              0.00                    14000.00             70000.00          101000.00
      16851048                              0.00                    53400.00            267190.00          274000.00
      16851188                              0.00                    71300.00            356500.00          370000.00
      16851217                              0.00                        0.00            576250.76          989000.00
      16851241                              0.00                    11200.00             56000.00           66500.00
      16851283                              0.00                    30448.00            152240.00          155000.00
      16851291                              0.00                   408271.00           1564746.00         1600000.00
      16851331                              0.00                    33000.00            165000.00          169000.00
      16851345                              0.00                    89000.00            445000.00          460000.00
      16851356                              0.00                    46000.00            230000.00          294000.00
      16851358                              0.00                    57185.00            285925.00          317000.00
      16851362                              0.00                    32140.00            160700.00          174000.00
      16851366                              0.00                    84827.00            424135.00          445000.00
      16851368                              0.00                    94998.00            474990.00          480000.00
      16851859                              0.00                    39525.00            263500.00          270000.00
      16851884                              0.00                        0.00                 0.00          187000.00
      16851893                              0.00                    21852.00            218515.00          227000.00
      16851908                              0.00                        0.00           2500000.00         2530000.00
      16851913                              0.00                        0.00                 0.00          535000.00
      16851944                              0.00                        0.00            285000.00          285000.00
      16851962                              0.00                    33998.00            169990.00          195000.00
      16851971                              0.00                    65595.00            327979.00          350000.00
      16851981                              0.00                    53973.00            539734.00          540000.00
      16851985                              0.00                   136000.00            680000.00          680000.00
      16771738                              0.00                    47000.00                 0.00          235000.00
      16771750                              0.00                    19800.00             99000.00          105000.00
      16771774                              0.00                    58000.00            387500.00          387500.00
      16771785                              0.00                    30000.00            150000.00          161000.00
      16771798                              0.00                    85750.00            572000.00          595000.00
      16771800                              0.00                   124000.00                 0.00          620000.00
      16771831                              0.00                    91441.00            609610.00          695000.00
      16771859                              0.00                   169034.00            845170.00          845500.00
      16771870                              0.00                        0.00            561562.00          625000.00
      16771916                              0.00                    19185.00            127900.00          182000.00
      16771948                              0.00                    46000.00                 0.00          230000.00
      16771949                              0.00                        0.00                 0.00          235000.00
      16771988                              0.00                        0.00                 0.00          641000.00
      16772021                              0.00                        0.00                 0.00          225000.00
      16772026                              0.00                   350000.00           1775900.00         1775900.00
      16772049                              0.00                        0.00            170000.00          172000.00
      16772060                              0.00                        0.00            428512.00          430000.00
      16772066                              0.00                    64898.00            324490.00          325000.00
      16772077                              0.00                    58800.00            294000.00          313000.00
      16772089                              0.00                    51777.00            258885.00          300000.00
      16772321                              0.00                    55000.00            550000.00          580000.00
      16772397                              0.00                    43500.00            290000.00          292000.00
      16772440                              0.00                        0.00            268500.00          269000.00
      16772444                              0.00                    19050.00                 0.00          127000.00
      16772447                              0.00                   100500.00            670000.00          670000.00
      16772516                              0.00                    45120.00            225600.00          225600.00
      16772566                              0.00                        0.00                 0.00          325000.00
      16772583                              0.00                   215000.00           1075000.00         1075000.00
      16772644                              0.00                    63677.00            424515.00          478000.00
      16772648                              0.00                        0.00            229900.00          264000.00
      16772650                              0.00                    37732.00            378268.00          410000.00
      16772653                              0.00                    50138.00            250693.00          278000.00
      16772714                              0.00                        0.00                 0.00          588000.00
      16772720                              0.00                        0.00                 0.00          370000.00
      16772722                              0.00                        0.00                 0.00          650000.00
      16774803                              0.00                    69980.00            349900.00          358000.00
      16774824                              0.00                   259000.00           1295000.00         1300000.00
      16774825                              0.00                   125000.00            625000.00          630000.00
      16774826                              0.00                        0.00            115000.00          123000.00
      16774950                              0.00                    79600.00                 0.00          397717.00
      16774957                              0.00                   129919.00            629919.00          630000.00
      16774966                              0.00                    49000.00            244954.00          250000.00
      16774996                              0.00                    87440.00            437200.00          438000.00
      16774999                              0.00                   119400.00            597000.00          630000.00
      16775004                              0.00                    50400.00            252000.00          252000.00
      16847915                              0.00                   340000.00                 0.00         1800000.00
      16847922                              0.00                   150000.00            764900.00          764900.00
      16847949                              0.00                   112000.00            529034.00          546500.00
      16847997                              0.00                   120000.00                 0.00          800000.00
      16848023                              0.00                   103600.00            518181.00          565000.00
      16848075                              0.00                   115200.00            576000.00          720000.00
      16848099                              0.00                    57700.00                 0.00          650000.00
      16848998                              0.00                    49500.00                 0.00          330000.00
      16849011                              0.00                    36325.00            145300.00          151000.00
      16849056                              0.00                   220000.00           1100000.00         1115000.00
      16849058                              0.00                   123660.00                 0.00          618300.00
      16849062                              0.00                        0.00            179920.00          185000.00
      16849067                              0.00                   150400.00            752000.00          760000.00
      16849111                              0.00                        0.00            241000.00          242000.00
      16849132                              0.00                    49000.00                 0.00          490000.00
      16849151                              0.00                   108500.00            542400.00          570000.00
      16849168                              0.00                        0.00                 0.00          160000.00
      16849170                              0.00                        0.00            168500.00          169000.00
      16849189                              0.00                        0.00            915000.00         1075000.00
      16849205                              0.00                    84000.00            420000.00          420000.00
      16847828                              0.00                    63613.00            318065.00          328000.00
      16847829                              0.00                    71200.00            690000.00          690000.00
      16849273                              0.00                        0.00                 0.00          215000.00
      16849293                              0.00                    25000.00            125000.00          132000.00
      16849348                              0.00                        0.00            169900.00          170000.00
      16849352                              0.00                        0.00            128405.00          145000.00
      16849371                              0.00                    31000.00            155000.00          155000.00
      16849384                              0.00                   115000.00            575000.00          575000.00
      16849402                              0.00                    29400.00            147000.00          164000.00
      16849410                              0.00                        0.00                 0.00          162000.00
      16849414                              0.00                    29000.00            145000.00          159000.00
      16847857                              0.00                    54000.00                 0.00          710000.00
      16847882                              0.00                        0.00                 0.00          185000.00
      16849476                              0.00                        0.00                 0.00          300000.00
      16849477                              0.00                        0.00            395000.00          400000.00
      16847787                              0.00                    54000.00            270000.00          270000.00
      16847795                              0.00                    41950.00            209765.00          215000.00
      16847801                              0.00                    57000.00            285000.00          285000.00
      16847810                              0.00                        0.00            259486.00          262000.00
      16847815                              0.00                    58000.00            290000.00          322000.00
      16845596                              0.00                        0.00            349900.00          351000.00
      16845643                              0.00                   111000.00            555000.00          555000.00
      16845660                              0.00                   147835.00            739175.00          745000.00
      16845671                              0.00                    65443.00            654432.00          685000.00
      16845681                              0.00                        0.00            287109.00          294000.00
      16845705                              0.00                    58000.00            580000.00          585000.00
      16845711                              0.00                    63750.00            318900.00          321000.00
      16846061                              0.00                   119500.00            597500.00          599000.00
      16846068                              0.00                    39200.00            196000.00          204000.00
      16846074                              0.00                        0.00            548189.00          560000.00
      16846082                              0.00                   149800.00            749000.00          800000.00
      16846107                              0.00                   118000.00            590000.00          590000.00
      16845737                              0.00                   105000.00            525000.00          525000.00
      16845739                              0.00                    25980.00            129900.00          130000.00
      16845742                              0.00                        0.00                 0.00          970000.00
      16846136                              0.00                   135000.00            900000.00          900000.00
      16846142                              0.00                        0.00            423300.00          485000.00
      16846144                              0.00                        0.00            241844.00          242000.00
      16846146                              0.00                        0.00            345000.00          362000.00
      16846149                              0.00                    10600.00            196000.00          196500.00
      16846157                              0.00                    28000.00                 0.00          140000.00
      16845776                              0.00                    54800.00            274002.00          287000.00
      16845798                              0.00                    24200.00                 0.00          242000.00
      16846206                              0.00                   100000.00                 0.00         1050000.00
      16846211                              0.00                   155000.00                 0.00          720000.00
      16846212                              0.00                        0.00                 0.00           85000.00
      16846250                              0.00                        0.00                 0.00          224000.00
      16846296                              0.00                    85600.00            428000.00          435000.00
      16847458                              0.00                   350000.00           1550000.00         1569000.00
      16847505                              0.00                    27000.00                 0.00          180000.00
      16847625                              0.00                        0.00            287369.00          320000.00
      16847628                              0.00                        0.00                 0.00         1730000.00
      16845897                              0.00                   200000.00                 0.00         1000000.00
      16845918                              0.00                   118800.00            594000.00          594000.00
      16845933                              0.00                        0.00                 0.00          825000.00
      16845956                              0.00                    25050.00            125000.00          127500.00
      16845957                              0.00                   106900.00            534900.00          535000.00
      16845992                              0.00                   119400.00            597102.00          597500.00
      16846002                              0.00                        0.00                 0.00          640000.00
      16846004                              0.00                   113648.00            568240.00          592000.00
      16846028                              0.00                        0.00                 0.00          200000.00
      16846038                              0.00                    41486.00            207430.00          209000.00
      16847661                              0.00                   143800.00            575495.00          582000.00
      16847665                              0.00                   129950.00            649990.00          660000.00
      16847669                              0.00                        0.00                 0.00          280000.00
      16847683                              0.00                   130400.00            652000.00          652000.00
      16847695                              0.00                    53000.00            265000.00          270000.00
      16847715                              0.00                        0.00             71600.00           71600.00
      16847774                              0.00                        0.00                 0.00         4500000.00
      16835541                              0.00                    37700.00            188500.00          197500.00
      16835542                              0.00                        0.00            400000.00          400000.00
      16835603                              0.00                   133700.00            668676.00          723000.00
      16835631                              0.00                    53000.00            265000.00          265000.00
      16835634                              0.00                    33000.00            131999.00          133500.00
      16835678                              0.00                        0.00             82500.00           92500.00
      16838820                              0.00                    28750.00            115000.00          115000.00
      16838825                              0.00                   171000.00            855000.00          940000.00
      16838828                              0.00                    17000.00                 0.00          365000.00
      16838867                              0.00                    25500.00            170000.00          170000.00
      16838899                              0.00                   113416.00            756110.00          760000.00
      16838926                              0.00                    88000.00            440000.00          440000.00
      16838938                              0.00                   170000.00            850000.00          850000.00
      16835685                              0.00                        0.00            169400.00          169400.00
      16835691                              0.00                   250000.00                 0.00         1520000.00
      16835692                              0.00                        0.00            385000.00          390000.00
      16835708                              0.00                    61000.00            305000.00          312000.00
      16835755                              0.00                        0.00            171500.00          178000.00
      16835756                              0.00                    82500.00                 0.00          550000.00
      16835759                              0.00                   132846.00            664230.00          670000.00
      16835774                              0.00                        0.00            338000.00          340000.00
      16838977                              0.00                   375000.00                 0.00         1550000.00
      16838991                              0.00                    17760.00                 0.00          222000.00
      16838992                              0.00                    41400.00            207000.00          215000.00
      16838995                              0.00                    21200.00             84799.00           87000.00
      16835839                              0.00                    35178.00            175890.00          180000.00
      16835848                              0.00                    50477.00            252387.00          295000.00
      16835851                              0.00                    70053.00            467023.00          500000.00
      16839089                              0.00                        0.00                 0.00          200000.00
      16839090                              0.00                    80000.00                 0.00          800000.00
      16839106                              0.00                   115000.00            575000.00          625000.00
      16839113                              0.00                    74600.00                 0.00          373000.00
      16835865                              0.00                    49998.00            249990.00          250000.00
      16835866                              0.00                        0.00            208300.00          241000.00
      16835867                              0.00                    46461.00            232305.00          238000.00
      16835869                              0.00                        0.00            267500.00          270000.00
      16835953                              0.00                   350000.00           1491000.00         1650000.00
      16838574                              0.00                        0.00             94700.00           98000.00
      16838656                              0.00                    19000.00                 0.00          193000.00
      16838664                              0.00                    19750.00             79000.00           99000.00
      16838701                              0.00                        0.00                 0.00          300000.00
      16838703                              0.00                    91000.00            455000.00          455000.00
      16838721                              0.00                    46625.00            186500.00          200000.00
      16838741                              0.00                    21900.00            219000.00          220000.00
      16838761                              0.00                    50764.00            253824.00          256000.00
      16838772                              0.00                    36028.00            240190.00          245000.00
      16838777                              0.00                    73417.00            367086.00          395500.00
      16839178                              0.00                   107000.00            535000.00          535000.00
      16839183                              0.00                   136000.00            680000.00          689000.00
      16832887                              0.00                    40980.00            204900.00          207000.00
      16832893                              0.00                        0.00            299990.00          340000.00
      16832905                              0.00                        0.00                 0.00          362000.00
      16832936                              0.00                    42700.00            213700.00          214000.00
      16833005                              0.00                    97000.00            485000.00          485000.00
      16833019                              0.00                    58300.00            292660.00          320000.00
      16833070                              0.00                    32480.00            162400.00          171000.00
      16833113                              0.00                    76278.00            381390.00          408000.00
      16833122                              0.00                   162000.00                 0.00          810000.00
      16833181                              0.00                    20850.00            139000.00          152000.00
      16833200                              0.00                    59936.00            299682.00          300000.00
      16833212                              0.00                    34275.00            231123.00          246000.00
      16833213                              0.00                        0.00            798521.00          799000.00
      16833220                              0.00                    95250.00            635000.00          650000.00
      16833229                              0.00                        0.00             75000.00           75000.00
      16833231                              0.00                        0.00                 0.00          244000.00
      16833236                              0.00                   112000.00            560000.00          560000.00
      16833282                              0.00                    45521.00            227606.00          228000.00
      16833291                              0.00                    36191.00            241274.00          285000.00
      16833299                              0.00                        0.00            450000.00          505000.00
      16833304                              0.00                    33000.00            165000.00          165000.00
      16833359                              0.00                        0.00                 0.00          142500.00
      16835182                              0.00                    24000.00            120000.00          125000.00
      16835234                              0.00                    23675.00             94700.00           95000.00
      16835248                              0.00                    35927.00            179635.00          180000.00
      16835303                              0.00                    46000.00                 0.00          230000.00
      16835329                              0.00                   159998.00            799990.00          803000.00
      16835346                              0.00                   250000.00                 0.00         1300000.00
      16835359                              0.00                        0.00            229072.00          240000.00
      16835408                              0.00                        0.00            619000.00          630000.00
      16835411                              0.00                    22500.00                 0.00          225000.00
      16835455                              0.00                    74475.00            744757.00          770000.00
      16835463                              0.00                        0.00            516824.00          517000.00
      16835478                              0.00                    55980.00            279900.00          280000.00
      16826690                              0.00                        0.00            378500.00          378500.00
      16826750                              0.00                    52998.00            264990.00          270000.00
      16826771                              0.00                    34000.00            170000.00          170000.00
      16823953                              0.00                     7500.00             73500.00           76000.00
      16823987                              0.00                    95090.00            475479.00          477000.00
      16823999                              0.00                        0.00            172900.00          172900.00
      16824000                              0.00                        0.00                 0.00          630000.00
      16824003                              0.00                   122909.00            614543.00          615000.00
      16824008                              0.00                    83920.00            430747.00          431000.00
      16824031                              0.00                   148000.00            740000.00          740000.00
      16824080                              0.00                        0.00            199857.00          205000.00
      16824084                              0.00                    53500.00            214000.00          223000.00
      16826785                              0.00                        0.00            475000.00          503000.00
      16826864                              0.00                    59000.00                 0.00          295000.00
      16826865                              0.00                    33000.00            220000.00          222500.00
      16826895                              0.00                    30400.00                 0.00          152000.00
      16826899                              0.00                    98900.00            494500.00          495000.00
      16824137                              0.00                    73000.00            365000.00          366000.00
      16824229                              0.00                    44900.00                 0.00          655000.00
      16826932                              0.00                    12200.00            122000.00          130000.00
      16824289                              0.00                   186000.00            930000.00          930000.00
      16824302                              0.00                    36500.00            146000.00          146000.00
      16826990                              0.00                    47122.00            277193.00          288500.00
      16827002                              0.00                    80734.00            807347.00          810000.00
      16827004                              0.00                    45200.00            226000.00          240000.00
      16824335                              0.00                    53342.00            266714.00          290000.00
      16824340                              0.00                   300000.00                 0.00         2000000.00
      16824356                              0.00                   132970.00            664850.00          670000.00
      16824367                              0.00                    67693.00            338468.00          343000.00
      16824369                              0.00                    32998.00            164990.00          209000.00
      16824372                              0.00                    94401.00            472007.00          537000.00
      16824410                              0.00                   122350.00            611921.00          670000.00
      16824426                              0.00                   275000.00                 0.00         1100000.00
      16824429                              0.00                    93120.00            465600.00          490000.00
      16827055                              0.00                        0.00                 0.00          920000.00
      16826569                              0.00                        0.00            586020.00          605000.00
      16826570                              0.00                    53750.00            215000.00          215000.00
      16826574                              0.00                    27000.00                 0.00          270000.00
      16827087                              0.00                    69000.00            345000.00          350000.00
      16827094                              0.00                        0.00            155000.00          155000.00
      16832796                              0.00                        0.00            221000.00          245000.00
      16826605                              0.00                    32700.00            163500.00          180000.00
      16826612                              0.00                    40000.00            200000.00          218000.00
      16826628                              0.00                   128750.00            643990.00          645000.00
      16826636                              0.00                   111750.00            558877.00          565000.00
      16819060                              0.00                   114500.00           1145000.00         1360000.00
      16819075                              0.00                   114750.00            765000.00          765000.00
      16819705                              0.00                    79000.00            395000.00          395000.00
      16819092                              0.00                    49589.00            249298.00          250000.00
      16819104                              0.00                    53700.00            268500.00          280000.00
      16819138                              0.00                        0.00                 0.00          840000.00
      16819721                              0.00                    45318.00            226590.00          231500.00
      16819727                              0.00                    80800.00            404000.00          448000.00
      16819158                              0.00                        0.00             50000.00           52000.00
      16819186                              0.00                    27400.00            137000.00          140000.00
      16819203                              0.00                        0.00             96920.00           97000.00
      16819204                              0.00                    97000.00            485000.00          485000.00
      16819228                              0.00                        0.00            149900.00          150000.00
      16819760                              0.00                    39900.00            158910.00          160000.00
      16819763                              0.00                        0.00                 0.00         1925000.00
      16819798                              0.00                        0.00            321037.00          335000.00
      16819835                              0.00                    90350.00            602342.00          670000.00
      16823645                              0.00                   103000.00                 0.00          730000.00
      16823646                              0.00                        0.00            605900.00          640000.00
      16819275                              0.00                        0.00                 0.00          120000.00
      16819283                              0.00                    30000.00                 0.00          155000.00
      16823748                              0.00                    22500.00             90000.00           92000.00
      16823750                              0.00                    35750.00            143000.00          143000.00
      16819312                              0.00                    27000.00            135000.00          135000.00
      16819315                              0.00                    23250.00            155000.00          155000.00
      16819324                              0.00                    18950.00            126587.00          130000.00
      16819346                              0.00                    18888.00             75551.00           76000.00
      16819351                              0.00                    60000.00            600000.00          600000.00
      16823804                              0.00                   149250.00            995000.00         1000000.00
      16819432                              0.00                        0.00            347450.00          561000.00
      16819434                              0.00                    56188.00            280940.00          290000.00
      16819435                              0.00                    29380.00            146900.00          157000.00
      16819442                              0.00                    18380.00             91900.00          100000.00
      16819465                              0.00                    14700.00             98000.00           98000.00
      16823823                              0.00                    62000.00            310000.00          310000.00
      16823832                              0.00                        0.00            323752.00          352000.00
      16823858                              0.00                    33572.00            167865.00          168000.00
      16819488                              0.00                        0.00                 0.00          634000.00
      16823865                              0.00                    64472.00            322360.00          322500.00
      16823871                              0.00                    92626.00            463130.00          485000.00
      16823886                              0.00                    47801.00            239009.00          292000.00
      16823895                              0.00                    32950.00            164991.00          173000.00
      16819532                              0.00                    25100.00                 0.00          242000.00
      16819551                              0.00                        0.00                 0.00          170000.00
      16819572                              0.00                        0.00                 0.00          250000.00
      16819584                              0.00                   174920.00            874600.00          875000.00
      16819594                              0.00                   154000.00            770000.00          770000.00
      16823913                              0.00                   125000.00            700494.00          712000.00
      16823926                              0.00                    18150.00             90750.00           92000.00
      16823928                              0.00                     7500.00             73500.00           76000.00
      16809734                              0.00                        0.00            460000.00          465000.00
      16809740                              0.00                        0.00                 0.00          255000.00
      16809790                              0.00                   117000.00            585000.00          585000.00
      16809842                              0.00                   126000.00            630000.00          630000.00
      16809335                              0.00                    60000.00                 0.00          600000.00
      16809353                              0.00                    36500.00            146000.00          146000.00
      16809364                              0.00                   116000.00            580000.00          582200.00
      16809863                              0.00                    53698.00            357990.00          365000.00
      16809864                              0.00                   128903.00            572900.00          630000.00
      16809867                              0.00                    54000.00            540000.00          625000.00
      16809870                              0.00                        0.00            313390.00          314000.00
      16809372                              0.00                        0.00                 0.00          200000.00
      16809395                              0.00                        0.00                 0.00          720000.00
      16813605                              0.00                        0.00            345000.00          345000.00
      16813625                              0.00                    15600.00             78000.00           85000.00
      16813628                              0.00                   181397.00            906989.00          925000.00
      16809428                              0.00                        0.00                 0.00          400000.00
      16809438                              0.00                        0.00             82000.00           82000.00
      16809457                              0.00                   427500.00                 0.00         2850000.00
      16813639                              0.00                        0.00            416000.00          430000.00
      16813703                              0.00                    18000.00            120000.00          121700.00
      16813724                              0.00                    54000.00            270000.00          270000.00
      16813747                              0.00                        0.00            455000.00          455000.00
      16813761                              0.00                        0.00                 0.00         2500000.00
      16813813                              0.00                        0.00            247500.00          249000.00
      16813826                              0.00                    31950.00            159885.00          160000.00
      16813835                              0.00                   125000.00            625000.00          625000.00
      16813856                              0.00                        0.00            237000.00          240000.00
      16813864                              0.00                        0.00            128900.00          135000.00
      16813894                              0.00                   122400.00            612000.00          725000.00
      16813910                              0.00                    54650.00            364338.00          366000.00
      16813912                              0.00                    84000.00            420000.00          475000.00
      16809472                              0.00                   129000.00            860000.00          886000.00
      16809485                              0.00                    35000.00            350000.00          368000.00
      16809494                              0.00                    33934.00            339340.00          425000.00
      16813916                              0.00                        0.00                 0.00          196000.00
      16813934                              0.00                    42000.00                 0.00          280000.00
      16813952                              0.00                    89980.00            449900.00          455000.00
      16813971                              0.00                        0.00            360000.00          360000.00
      16814034                              0.00                    22500.00                 0.00          225000.00
      16814071                              0.00                   359000.00           1795263.00         1800000.00
      16814091                              0.00                    19500.00                 0.00          195000.00
      16814144                              0.00                        0.00            258900.00          265000.00
      16814153                              0.00                        0.00            160300.00          162000.00
      16814177                              0.00                    44780.00            223900.00          254000.00
      16814179                              0.00                   115495.00           1154950.00         1275000.00
      16814183                              0.00                        0.00            294345.00          295000.00
      16814195                              0.00                        0.00            624119.00          670000.00
      16814198                              0.00                    40000.00            200000.00          200000.00
      16809549                              0.00                    26400.00            132000.00          147000.00
      16809551                              0.00                    34000.00                 0.00          170000.00
      16809558                              0.00                        0.00            237000.00          237000.00
      16809595                              0.00                   165000.00                 0.00         1100000.00
      16809620                              0.00                        0.00            499000.00          500000.00
      16814203                              0.00                    53775.00            268875.00          305000.00
      16814217                              0.00                        0.00                 0.00          375000.00
      16814223                              0.00                    20100.00                 0.00          100500.00
      16809628                              0.00                        0.00            105000.00          111000.00
      16809648                              0.00                    30448.00            152240.00          155000.00
      16809652                              0.00                    13259.00            132590.00          134000.00
      16809656                              0.00                    20000.00             80000.00           80000.00
      16809708                              0.00                    54304.00            278521.00          300000.00
      16809709                              0.00                   103440.00            529990.00          632000.00
      16809710                              0.00                    13490.00            134900.00          183000.00
      16814327                              0.00                    71000.00                 0.00          715000.00
      16814358                              0.00                   110000.00            550000.00          550000.00
      16804080                              0.00                    94998.00            474990.00          536000.00
      16804095                              0.00                    47600.00            238000.00          252000.00
      16804096                              0.00                    46499.00            464990.00          500000.00
      16804101                              0.00                        0.00            295000.00          311500.00
      16804131                              0.00                   150000.00            760850.00          767000.00
      16804139                              0.00                        0.00            149900.00          150000.00
      16804143                              0.00                    42950.00            214620.00          244000.00
      16804144                              0.00                        0.00            250000.00          265000.00
      16806744                              0.00                    44800.00            224000.00          224000.00
      16806751                              0.00                    48000.00            240000.00          252000.00
      16803812                              0.00                    41650.00            208400.00          258000.00
      16803845                              0.00                    17800.00             89000.00           90000.00
      16803857                              0.00                    58500.00                 0.00          390000.00
      16803865                              0.00                    55500.00                 0.00          370000.00
      16806800                              0.00                   124850.00            624250.00          638000.00
      16806805                              0.00                    25700.00            128500.00          129000.00
      16806811                              0.00                    39299.00            392990.00          430000.00
      16806847                              0.00                    21000.00            105000.00          115000.00
      16806870                              0.00                   125000.00            650000.00          650000.00
      16804016                              0.00                    87500.00            350000.00          350000.00
      16806920                              0.00                    44000.00            220000.00          250000.00
      16806950                              0.00                   130200.00            650990.00          651000.00
      16806966                              0.00                    57115.00            285575.00          295000.00
      16807036                              0.00                    33750.00            225000.00          225000.00
      16807040                              0.00                    80000.00            400000.00          400000.00
      16807051                              0.00                    25108.00            100430.00          130000.00
      16807055                              0.00                   137850.00            919000.00          920000.00
      16807065                              0.00                    25050.00             83500.00           92000.00
      16807078                              0.00                    56200.00            281000.00          295000.00
      16807093                              0.00                    17600.00             88000.00           92000.00
      16807115                              0.00                        0.00                 0.00           85000.00
      16804022                              0.00                    23500.00            117500.00          148000.00
      16804023                              0.00                   102900.00            685990.00          710000.00
      16804034                              0.00                    38550.00            257079.00          259000.00
      16807129                              0.00                        0.00            235000.00          335000.00
      16807133                              0.00                    30998.00            154990.00          155000.00
      16807139                              0.00                    36000.00            180000.00          182000.00
      16807142                              0.00                   220000.00           1100000.00         1100000.00
      16807151                              0.00                    66064.00            330320.00          365000.00
      16807217                              0.00                    46000.00            230000.00          290000.00
      16807233                              0.00                        0.00            247000.00          247000.00
      16807355                              0.00                    61294.00            306778.00          330000.00
      16807371                              0.00                    41650.00            208274.00          225000.00
      16809192                              0.00                    37200.00            185900.00          186000.00
      16809317                              0.00                    19935.00            132900.00          185000.00
      16809323                              0.00                    31650.00            211000.00          215000.00
      16714960                              0.00                    49200.00            246000.00          246000.00
      16715033                              0.00                    57791.00            288955.00          310000.00
      16715107                              0.00                        0.00                 0.00          620000.00
      16715219                              0.00                    64600.00            323000.00          355000.00
      16715222                              0.00                   101602.00            677350.00          683000.00
      16715227                              0.00                    68014.00            453430.00          503000.00
      16715229                              0.00                   110788.00            738590.00          823000.00
      16710837                              0.00                    49246.00            246226.00          248000.00
      16711299                              0.00                    39998.00            199990.00          200000.00
      16710856                              0.00                   119741.00            598706.00          655000.00
      16710879                              0.00                    44308.00            295385.00          296500.00
      16713806                              0.00                    42025.00            210126.00          265000.00
      16713818                              0.00                    46393.00            309290.00          315000.00
      16713873                              0.00                        0.00                 0.00          274000.00
      16713885                              0.00                        0.00            525000.00          530000.00
      16713925                              0.00                        0.00            310374.00          345000.00
      16711099                              0.00                        0.00            145000.00          170000.00
      16711137                              0.00                    14000.00             70000.00           74500.00
      16714069                              0.00                   144400.00            722000.00          750000.00
      16714086                              0.00                    64600.00            323000.00          323000.00
      16714131                              0.00                    58000.00            290000.00          290000.00
      16714151                              0.00                        0.00            189900.00          190000.00
      16710248                              0.00                        0.00                 0.00          540000.00
      16709845                              0.00                        0.00                 0.00         1750000.00
      16709868                              0.00                    55633.00            278165.00          280000.00
      16709872                              0.00                        0.00            381700.00          390000.00
      16709991                              0.00                        0.00            260355.00          270000.00
      16710056                              0.00                   225000.00                 0.00         1510000.00
      16709703                              0.00                        0.00                 0.00          726000.00
      16708103                              0.00                        0.00            610906.00          615000.00
      16708274                              0.00                        0.00                 0.00          535000.00
      16653821                              0.00                    57575.00            287871.00          315000.00
      16546274                              0.00                   200000.00           1000000.00         1235000.00
      16544320                              0.00                   217800.00           1089000.00         1089000.00
      16419939                              0.00                        0.00            460878.00          461000.00
      17015973                              0.00                    19400.00            194000.00          195000.00
      17015986                              0.00                    28000.00            140000.00          140000.00
      17001620                              0.00                        0.00            180000.00          180000.00
      17003030                              0.00                    99000.00            495000.00          500000.00
      17003064                              0.00                        0.00            445000.00          445000.00
      17003086                              0.00                        0.00                 0.00          740000.00
      17004463                              0.00                        0.00            350000.00          350000.00
      17004426                              0.00                        0.00                 0.00          446000.00
      16994868                              0.00                        0.00                 0.00          200000.00
      17004532                              0.00                        0.00            185000.00          185000.00
      17004617                              0.00                    39000.00                 0.00          390000.00
      17008805                              0.00                        0.00                 0.00          700000.00
      17008857                              0.00                        0.00                 0.00          126000.00
      17008892                              0.00                    70000.00            350000.00          350000.00
      16997751                              0.00                        0.00             98000.00          100000.00
      17010826                              0.00                    36780.00            183900.00          184000.00
      17010838                              0.00                    75000.00                 0.00          500000.00
      16997809                              0.00                    68000.00            340000.00          340000.00
      16997824                              0.00                    90000.00                 0.00          450000.00
      17010861                              0.00                    81000.00            540000.00          540000.00
      17012472                              0.00                        0.00                 0.00          265000.00
      17012481                              0.00                    35450.00                 0.00          263000.00
      17012591                              0.00                    92400.00                 0.00          462000.00
      17013315                              0.00                    21750.00            145000.00          145000.00
      17013348                              0.00                        0.00                 0.00         1235000.00
      17013394                              0.00                    58250.00            388540.00          389000.00
      17001476                              0.00                   337500.00           1350000.00         1360000.00
      17001492                              0.00                        0.00                 0.00          275000.00
      17001515                              0.00                   128000.00            640000.00          895000.00
      17001526                              0.00                    62250.00            415000.00          415000.00
      17001531                              0.00                        0.00            115000.00          116000.00
      16982738                              0.00                        0.00            265000.00          265000.00
      16982774                              0.00                   150000.00            768500.00          820000.00
      16984220                              0.00                        0.00             65000.00           65000.00
      16984224                              0.00                        0.00                 0.00          166000.00
      16984267                              0.00                    73515.75            490105.00          495000.00
      16971909                              0.00                        0.00                 0.00          400000.00
      16971792                              0.00                   143000.00           1065000.00         1082000.00
      16984327                              0.00                    68250.00                 0.00          455000.00
      16984352                              0.00                   420000.00                 0.00         2800000.00
      16989904                              0.00                   150000.00                 0.00          800000.00
      16989918                              0.00                   105600.00            528000.00          535000.00
      16989933                              0.00                    34400.00            172000.00          185000.00
      16989951                              0.00                        0.00            478369.00          483000.00
      16989981                              0.00                        0.00            310000.00          310000.00
      16991020                              0.00                        0.00                 0.00          460000.00
      16980203                              0.00                        0.00                 0.00          190000.00
      16980225                              0.00                    40000.00                 0.00          400000.00
      16991030                              0.00                    78000.00            390000.00          390000.00
      16980157                              0.00                        0.00                 0.00          252000.00
      16980339                              0.00                        0.00             95000.00           95000.00
      16994794                              0.00                        0.00            149900.00          160000.00
      16994837                              0.00                    26500.00                 0.00          397000.00
      16994846                              0.00                    35000.00                 0.00          175000.00
      16856206                              0.00                        0.00                 0.00          354000.00
      16857141                              0.00                        0.00                 0.00         1000000.00
      16857212                              0.00                        0.00                 0.00          315000.00
      16858884                              0.00                    24140.00            120700.00          124000.00
      16858890                              0.00                    15000.00            150000.00          151000.00
      16858921                              0.00                   150000.00                 0.00         1008000.00
      16852553                              0.00                        0.00            425000.00          430000.00
      16852559                              0.00                    32000.00            160000.00          165000.00
      16852497                              0.00                        0.00                 0.00          687000.00
      16859031                              0.00                    76500.00                 0.00          510000.00
      16859042                              0.00                   193100.00                 0.00         1000000.00
      16912702                              0.00                    81400.00            407000.00          440000.00
      16912712                              0.00                        0.00            100000.00          103800.00
      16912724                              0.00                    83900.00            419510.82          420000.00
      16912733                              0.00                    35000.00                 0.00          175000.00
      16912744                              0.00                    78980.00            394900.00          420000.00
      16856216                              0.00                        0.00            229900.00          295000.00
      16856231                              0.00                        0.00            170000.00          180000.00
      16965037                              0.00                    97600.00                 0.00          488000.00
      16856272                              0.00                    63400.00            317000.00          319000.00
      16965010                              0.00                        0.00                 0.00          850000.00
      16965011                              0.00                        0.00                 0.00          359500.00
      16967982                              0.00                    51000.00                 0.00          510000.00
      16968111                              0.00                   199000.00           1000000.00         1400000.00
      16968119                              0.00                   158000.00                 0.00          790000.00
      16968044                              0.00                        0.00                 0.00          390000.00
      16970081                              0.00                   110000.00            550000.00          550000.00
      16856276                              0.00                    56000.00            280000.00          280000.00
      16970184                              0.00                    53300.00            266500.00          270000.00
      16970195                              0.00                        0.00            436000.00          436000.00
      16970330                              0.00                   142000.00                 0.00          710000.00
      16970345                              0.00                        0.00            199900.00          199900.00
      16970347                              0.00                        0.00            119000.00          119000.00
      16971873                              0.00                        0.00                 0.00          305000.00
      16839473                              0.00                    55000.00            275000.00          295000.00
      16839485                              0.00                        0.00            264000.00          273000.00
      16847273                              0.00                    24600.00                 0.00          246000.00
      16839533                              0.00                        0.00            242000.00          242000.00
      16839446                              0.00                        0.00                 0.00          660000.00
      16843799                              0.00                        0.00                 0.00          474000.00
      16839634                              0.00                   125000.00            625000.00          635000.00
      16843759                              0.00                    73882.00            738828.00          740000.00
      16843935                              0.00                        0.00            160000.00          170000.00
      16843975                              0.00                    20900.00            209900.00          213000.00
      16845387                              0.00                   116980.00            584900.00          585000.00
      16845397                              0.00                        0.00            565000.00          565000.00
      16845344                              0.00                        0.00                 0.00          150000.00
      16845414                              0.00                    54400.00                 0.00          272000.00
      16845419                              0.00                   151000.00            755000.00          755000.00
      16845426                              0.00                        0.00            176000.00          176000.00
      16845432                              0.00                        0.00            333705.00          370000.00
      16845434                              0.00                        0.00            440000.00          440000.00
      16845314                              0.00                   150000.00            755000.00          755000.00
      16845316                              0.00                   134150.00            670766.00          785000.00
      16847363                              0.00                    29450.00            196500.00          205000.00
      16847395                              0.00                   123000.00                 0.00          615000.00
      16848837                              0.00                        0.00                 0.00          360000.00
      16848844                              0.00                    23250.00            155000.00          175000.00
      16848933                              0.00                        0.00                 0.00          163000.00
      16848969                              0.00                        0.00            500000.00          500000.00
      16851433                              0.00                        0.00           1280000.00         1280000.00
      16851522                              0.00                        0.00                 0.00          195000.00
      16851595                              0.00                   129600.00            648000.00          648000.00
      16851687                              0.00                    35000.00            175000.00          175000.00
      16851701                              0.00                        0.00                 0.00          405000.00
      16851724                              0.00                    59639.00            298195.00          300000.00
      16826011                              0.00                    39000.00            260000.00          260000.00
      16825906                              0.00                        0.00            163000.00          172000.00
      16838436                              0.00                        0.00            538000.00          538000.00
      16838516                              0.00                        0.00             87000.00           87000.00
      16826157                              0.00                    41000.00            205000.00          206000.00
      16826172                              0.00                    89500.00                 0.00          880000.00
      16832576                              0.00                        0.00            439000.00          445000.00
      16832647                              0.00                        0.00             66000.00           68000.00
      16832653                              0.00                    51000.00                 0.00          255000.00
      16832722                              0.00                        0.00                 0.00          221000.00
      16832725                              0.00                        0.00                 0.00          310000.00
      16835002                              0.00                   205000.00            855000.00          865000.00
      16835036                              0.00                        0.00                 0.00          303000.00
      16835053                              0.00                        0.00                 0.00          645000.00
      16835062                              0.00                        0.00                 0.00          240000.00
      16835068                              0.00                    12750.00             86500.00           85000.00
      16835107                              0.00                        0.00            240000.00          240000.00
      16838529                              0.00                    34000.00                 0.00          170000.00
      16838549                              0.00                    36260.00            181300.00          181700.00
      16835131                              0.00                   150000.00            750000.00          750000.00
      16834883                              0.00                    79300.00                 0.00          610000.00
      16838347                              0.00                        0.00                 0.00          220000.00
      16812541                              0.00                    25760.00            128800.00          142000.00
      16811588                              0.00                    78500.00                 0.00          530000.00
      16811593                              0.00                    64500.00                 0.00          645000.00
      16811597                              0.00                    31000.00            155000.00          155000.00
      16812649                              0.00                    28600.00            143000.00          143000.00
      16812652                              0.00                   390000.00           1560000.00         1560000.00
      16818780                              0.00                   436510.00           1746041.00         1750000.00
      16818796                              0.00                        0.00             55600.00           56500.00
      16818807                              0.00                        0.00                 0.00          430000.00
      16818705                              0.00                        0.00                 0.00          128000.00
      16818725                              0.00                    68877.00                 0.00          270000.00
      16823502                              0.00                    35000.00                 0.00          490000.00
      16823573                              0.00                    38000.00                 0.00          190000.00
      16808242                              0.00                        0.00                 0.00          244000.00
      16808313                              0.00                        0.00            180000.00          180000.00
      16808319                              0.00                        0.00                 0.00          253000.00
      16808195                              0.00                   180000.00            900000.00          910000.00
      16808349                              0.00                   126000.00            630000.00          640000.00
      16808440                              0.00                        0.00                 0.00          260000.00
      16812404                              0.00                   114000.00            570000.00          570000.00
      16812464                              0.00                        0.00            153000.00          155000.00
      17022081                              0.00                        0.00                 0.00         1450000.00
      17022089                              0.00                        0.00            180000.00          180000.00
      16707112                              0.00                    87090.00            435450.00          446000.00
      16707116                              0.00                    21999.00            219990.00          250000.00
      16707123                              0.00                    39638.00            198190.00          230000.00
      16704582                              0.00                        0.00                 0.00         1200000.00
      16704658                              0.00                    70500.00            470000.00          495000.00
      16706423                              0.00                        0.00                 0.00          165000.00
      16706907                              0.00                    88880.00            444400.00          445000.00
      16706543                              0.00                    68000.00            340000.00          340000.00
      16706671                              0.00                    44660.00            223300.00          235000.00
      16706716                              0.00                        0.00            395000.00          406000.00
      16706733                              0.00                   195000.00                 0.00         1300000.00
      16704032                              0.00                    62000.00                 0.00          310000.00
      16704361                              0.00                   130600.00            654450.00          653000.00
      16704173                              0.00                        0.00            235000.00          245000.00
      16703986                              0.00                   107000.00            535000.00          535000.00
      16697729                              0.00                    73680.00            378400.00          403500.00
      16697735                              0.00                        0.00                 0.00          254000.00
      16803780                              0.00                    42200.00            211000.00          258000.00
      17009035                              0.00                        0.00                 0.00          818000.00
      17009057                              0.00                   103950.00            519900.00          520000.00
      16803745                              0.00                    46600.00            233000.00          270000.00
      16803733                              0.00                    33500.00            167500.00          170000.00
      16803709                              0.00                        0.00            264000.00          265000.00
      16798108                              0.00                        0.00            140000.00          145000.00
      16798126                              0.00                        0.00             85000.00           90000.00
      16798127                              0.00                        0.00             97500.00          100000.00
      16799218                              0.00                        0.00            260000.00          265000.00
      16801233                              0.00                    84000.00                 0.00          560000.00
      16801236                              0.00                        0.00            225736.00          230000.00
      16801296                              0.00                        0.00                 0.00          385000.00
      16801306                              0.00                    12750.00             85000.00           85000.00
      16801358                              0.00                   250000.00           1250000.00         1250000.00
      16803023                              0.00                    73400.00            367000.00          414900.00
      16802887                              0.00                   138000.00            920000.00          922000.00
      16803066                              0.00                   112000.00            560000.00          575000.00
      16803073                              0.00                        0.00            365650.00          365650.00
      16803074                              0.00                    34980.00            174900.00          175000.00
      16806444                              0.00                    59000.00                 0.00          295000.00
      16806474                              0.00                   128000.00            640000.00          640000.00
      16803090                              0.00                   172000.00            860000.00          860000.00
      16802909                              0.00                        0.00                 0.00          376000.00
      16803125                              0.00                        0.00            165000.00          165000.00
      16803147                              0.00                        0.00                 0.00          630000.00
      16787116                              0.00                   105000.00            525000.00          605000.00
      16787178                              0.00                        0.00                 0.00          265000.00
      16787184                              0.00                    36540.00            182700.00          183000.00
      16797991                              0.00                    95000.00            475000.00          480000.00
      16787020                              0.00                    36040.00            180200.00          182000.00
      16790109                              0.00                    40400.00            202000.00          208000.00
      16790206                              0.00                   396000.00           3300000.00         3300000.00
      16790220                              0.00                    18000.00            180000.00          185000.00
      16790231                              0.00                        0.00            630000.00          725000.00
      16790245                              0.00                        0.00                 0.00          570000.00
      16790295                              0.00                   350000.00           1860000.00         1860000.00
      16790317                              0.00                    37500.00            187500.00          187500.00
      16772995                              0.00                        0.00            125000.00          125000.00
      16772797                              0.00                   446500.00           1786000.00         1950000.00
      16775838                              0.00                        0.00             67000.00           75000.00
      16773063                              0.00                        0.00                 0.00          121000.00
      16773072                              0.00                    25425.00            169500.00          173700.00
      16776356                              0.00                    35800.00            179000.00          192000.00
      16776379                              0.00                        0.00            290000.00          290000.00
      16776411                              0.00                   110872.00           1111409.00         1112000.00
      16776414                              0.00                        0.00            260000.00          266000.00
      16778120                              0.00                        0.00            155000.00          200000.00
      16772896                              0.00                        0.00                 0.00          245000.00
      16773175                              0.00                    84000.00            420000.00          427000.00
      16785141                              0.00                   123000.00            615000.00          620000.00
      16773234                              0.00                   153000.00            765000.00          765000.00
      16785200                              0.00                        0.00                 0.00         1550000.00
      16787096                              0.00                    21750.00            145000.00          150000.00
      16773286                              0.00                        0.00                 0.00          115000.00
      16775745                              0.00                   108547.00           1085471.00         1100000.00
      16775768                              0.00                    24000.00            160000.00          195000.00
      16775711                              0.00                        0.00                 0.00          292000.00
      16764948                              0.00                    10750.00            107500.00          120000.00
      16764957                              0.00                    10750.00            107500.00          120000.00
      16764983                              0.00                   180100.00            900499.00          901000.00
      16767397                              0.00                        0.00            281900.00          310000.00
      16767403                              0.00                        0.00                 0.00           79000.00
      16730341                              0.00                        0.00                 0.00           69000.00
      16767529                              0.00                   219000.00                 0.00         1093000.00
      16731261                              0.00                        0.00            245000.00          245000.00
      16731377                              0.00                    18900.00            126000.00          126000.00
      16772889                              0.00                        0.00                 0.00          170000.00
      16728058                              0.00                    47500.00                 0.00          475000.00
      16721712                              0.00                    57252.00            572525.00          573000.00
      16728124                              0.00                        0.00            251500.00          256000.00
      16728137                              0.00                        0.00                 0.00          461000.00
      16728179                              0.00                    19000.00             95000.00           95000.00
      16722896                              0.00                   105000.00                 0.00          700000.00
      16713264                              0.00                        0.00            320000.00          322000.00
      16713449                              0.00                        0.00                 0.00          235000.00
      16714499                              0.00                    34200.00                 0.00          171000.00
      16710650                              0.00                    73700.00            368500.00          375000.00
      16710484                              0.00                   174000.00            870000.00          870000.00
      16718104                              0.00                   142000.00                 0.00          710000.00
      16721428                              0.00                    97500.00                 0.00          520000.00
      16709299                              0.00                    18800.00                 0.00          188000.00
      16383933                              0.00                   107980.00            539900.00          635000.00
      16696649                              0.00                        0.00                 0.00          250000.00
      16697618                              0.00                        0.00             79000.00           81000.00
      16696527                              0.00                        0.00            192000.00          197000.00
      16692494                              0.00                        0.00                 0.00          300000.00
      16692558                              0.00                    28750.00            115000.00          115000.00
      16693704                              0.00                   108173.00            540868.00          579500.00
      16693744                              0.00                   113030.00            530030.00          530500.00
      16693758                              0.00                        0.00            783020.00          907000.00
      16693763                              0.00                    68031.00            340155.00          345000.00
      16693780                              0.00                    58000.00            290000.00          319000.00
      16693842                              0.00                        0.00            702780.00          715000.00
      16693436                              0.00                    76000.00            380000.00          395000.00
      16696134                              0.00                    36592.00            182960.00          183000.00
      16693644                              0.00                    46462.00            309750.00          312500.00
      16693671                              0.00                        0.00            220384.00          265000.00
      16688046                              0.00                    37000.00                 0.00          210000.00
      16688358                              0.00                    77000.00            385000.00          390000.00
      16684630                              0.00                   112000.00            562990.00          600000.00
      16681929                              0.00                    97350.00            649668.00          663000.00
      16685751                              0.00                   145714.00            728572.00          735000.00
      16684175                              0.00                        0.00                 0.00          370000.00
      16680504                              0.00                        0.00            131000.00          131000.00
      16680567                              0.00                        0.00                 0.00           93000.00
      16680588                              0.00                        0.00                 0.00          127000.00
      16681597                              0.00                    78500.00            392500.00          393000.00
      16680099                              0.00                    55000.00            275000.00          285000.00
      16680137                              0.00                        0.00            525000.00          525000.00
      16674409                              0.00                   110000.00            550000.00          550000.00
      16672823                              0.00                    57445.00            574450.00          580000.00
      16674178                              0.00                   124319.00            621595.00          678000.00
      16674193                              0.00                    53682.00            357890.00          360000.00
      16667188                              0.00                    65600.00            328000.00          330000.00
      16667395                              0.00                   135075.00            675376.00          780000.00
      16670415                              0.00                        0.00            160000.00          160000.00
      16670548                              0.00                    55189.00            275942.00          278000.00
      16670811                              0.00                    20000.00            100000.00          132500.00
      16670882                              0.00                        0.00                 0.00          300000.00
      16667319                              0.00                    54075.00            270375.00          280000.00
      16667339                              0.00                   103000.00            515000.00          515000.00
      16665764                              0.00                    49578.00            247890.00          250000.00
      16665776                              0.00                        0.00            325000.00          337500.00
      16665925                              0.00                    22500.00                 0.00          172000.00
      16666047                              0.00                    47418.00            237090.00          250000.00
      16666771                              0.00                        0.00            148900.00          155000.00
      16666809                              0.00                    34000.00            170000.00          170000.00
      16664386                              0.00                    63000.00            315000.00          320000.00
      16664461                              0.00                        0.00                 0.00          330000.00
      16664213                              0.00                   254061.00           1693740.00         1701000.00
      16664216                              0.00                        0.00                 0.00          225000.00
      16662843                              0.00                    32106.00            160530.00          161000.00
      16663789                              0.00                    44200.00            221075.00          242000.00
      16663920                              0.00                        0.00            135000.00          135000.00
      16663957                              0.00                   105045.00            525228.00          573000.00
      16662018                              0.00                    53000.00            265000.00          270000.00
      16656473                              0.00                    36000.00            180000.00          180000.00
      16656535                              0.00                   108580.00            542900.00          560000.00
      16706307                              0.00                        0.00            345205.00          370000.00
      16707483                              0.00                    28000.00                 0.00          140000.00
      16700042                              0.00                        0.00                 0.00          300000.00
      16648336                              0.00                   150000.00           1075000.00         1080000.00
      16644105                              0.00                   350000.00           1425000.00         1425000.00
      16700068                              0.00                    20500.00            210000.00          210000.00
      16640786                              0.00                    45610.00            228050.00          277000.00
      16634811                              0.00                    74400.00            774000.00          780000.00
      16638326                              0.00                        0.00                 0.00          460000.00
      16616165                              0.00                    44880.00            299198.00          300000.00
      16616300                              0.00                    41180.00            205990.00          238000.00
      16632328                              0.00                    39000.00            260000.00          270000.00
      16612700                              0.00                    74300.00            371900.00          380000.00
      16611728                              0.00                    72198.00            360990.00          382000.00
      16613136                              0.00                    28000.00            112000.00          112500.00
      16601338                              0.00                   391650.00           1958303.00         1963000.00
      16597548                              0.00                   124870.00            624351.00          670000.00
      16594721                              0.00                        0.00                 0.00         2000000.00
      16569340                              0.00                    45000.00            225000.00          225000.00
      16968414                              0.00                        0.00                 0.00          375000.00
      16968415                              0.00                        0.00            320000.00          320000.00
      16968466                              0.00                    19000.00            190800.00          195000.00
      16968467                              0.00                    78300.00                 0.00          402000.00
      16968468                              0.00                   137400.00            687000.00          690000.00
      16968470                              0.00                    33350.00            166891.00          166900.00
      16968477                              0.00                   244000.00           1220000.00         1220000.00
      16968484                              0.00                    36400.00            182000.00          182000.00
      16968515                              0.00                    22500.00             90000.00          103000.00
      16965518                              0.00                        0.00                 0.00          365000.00
      16965520                              0.00                    30000.00                 0.00          300000.00
      16965531                              0.00                   350000.00           1350000.00         1350000.00
      16965539                              0.00                        0.00            220000.00          245000.00
      16965562                              0.00                    42000.00                 0.00          210000.00
      16968529                              0.00                    32000.00            160000.00          170000.00
      16968543                              0.00                        0.00                 0.00          880000.00
      16968564                              0.00                    41300.00                 0.00          308000.00
      16968580                              0.00                    72822.00            369111.00          371000.00
      16968597                              0.00                    42500.00            170000.00          173500.00
      16968624                              0.00                    32800.00            163970.00          216000.00
      16968635                              0.00                        0.00            194065.00          197000.00
      16968639                              0.00                   119000.00            595000.00          595000.00
      16968640                              0.00                    53400.00            356001.00          490000.00
      16968654                              0.00                    90000.00            450000.00          465000.00
      16968657                              0.00                   114800.00            574000.00          585000.00
      16968671                              0.00                    79000.00            395000.00          395000.00
      16968679                              0.00                    33000.00                 0.00          220000.00
      16968682                              0.00                    67490.00            449938.00          451000.00
      16968712                              0.00                    44555.00            445551.00          540000.00
      16968717                              0.00                    68000.00                 0.00          340000.00
      16968752                              0.00                        0.00            528750.00          566706.82
      16968753                              0.00                        0.00                 0.00          580000.00
      16968786                              0.00                    37000.00            185000.00          217000.00
      16968806                              0.00                        0.00                 0.00          223000.00
      16968866                              0.00                    33267.00            332670.00          343000.00
      16968907                              0.00                    24680.00            123400.00          123500.00
      16970398                              0.00                    30700.00            153480.00          158000.00
      16970410                              0.00                    18250.00            182505.00          182600.00
      16970414                              0.00                    30480.00            152400.00          155000.00
      16970424                              0.00                    51400.00            514706.00          525000.00
      16970425                              0.00                    87350.00            436990.00          464000.00
      16970428                              0.00                   108000.00            540000.00          550000.00
      16970431                              0.00                   113000.00            565000.00          565000.00
      16970443                              0.00                        0.00                 0.00          620000.00
      16970447                              0.00                    62250.00            311273.00          380000.00
      16970462                              0.00                        0.00                 0.00          123000.00
      16970479                              0.00                    48000.00            240000.00          240000.00
      16970492                              0.00                    46050.00            230230.00          231000.00
      16970530                              0.00                    72750.00            485000.00          500000.00
      16970539                              0.00                    35000.00            175000.00          175000.00
      16970541                              0.00                   200000.00            950000.00          955000.00
      16970652                              0.00                        0.00            175000.00          175000.00
      16970712                              0.00                        0.00                 0.00          262500.00
      16965567                              0.00                        0.00            236900.00          289500.00
      16965596                              0.00                    76000.00            380000.00          384000.00
      16965624                              0.00                   119950.00            599990.00          610000.00
      16965633                              0.00                    81000.00                 0.00          405000.00
      16965680                              0.00                    25050.00            105000.00          108000.00
      16968202                              0.00                        0.00            390000.00          390000.00
      16968223                              0.00                   100000.00                 0.00          603000.00
      16968279                              0.00                        0.00                 0.00          292000.00
      16968314                              0.00                    34950.00            699000.00          700000.00
      16968340                              0.00                   148000.00            740000.00          740000.00
      16968387                              0.00                    51000.00            255000.00          260000.00
      16968403                              0.00                    68000.00            340000.00          340000.00
      16859571                              0.00                        0.00            220000.00          235000.00
      16859621                              0.00                    43000.00            215000.00          215000.00
      16859664                              0.00                        0.00                 0.00         1000000.00
      16962970                              0.00                    15000.00                 0.00           75000.00
      16962976                              0.00                   113000.00            564900.00          720000.00
      16962997                              0.00                    36000.00            144000.00          151000.00
      16963022                              0.00                    24750.00            165000.00          165000.00
      16963038                              0.00                        0.00                 0.00          125000.00
      16859098                              0.00                    52000.00            260000.00          260000.00
      16963043                              0.00                    47520.00            158400.00          164000.00
      16963055                              0.00                    27475.00            109900.00          110000.00
      16963085                              0.00                    32500.00            325000.00          328000.00
      16859145                              0.00                    87000.00                 0.00          435000.00
      16859159                              0.00                    53986.00            269931.07          290000.00
      16963187                              0.00                    25935.00            172900.00          185000.00
      16963198                              0.00                   144400.00            722000.00          722000.00
      16963202                              0.00                    61535.00            615359.00          615500.00
      16963223                              0.00                    50450.00            264182.00          270000.00
      16859262                              0.00                    47914.00            239570.00          270000.00
      16963247                              0.00                    61000.00                 0.00          610000.00
      16963248                              0.00                        0.00                 0.00          470000.00
      16963287                              0.00                   280000.00           1400000.00         1400000.00
      16859282                              0.00                        0.00                 0.00          580000.00
      16859294                              0.00                   122250.00            611300.00          677000.00
      16859307                              0.00                        0.00                 0.00          950000.00
      16859334                              0.00                   129000.00                 0.00          645000.00
      16859346                              0.00                    63500.00            317500.00          350000.00
      16859350                              0.00                   108000.00            540000.00          548000.00
      16859358                              0.00                        0.00            310000.00          338000.00
      16859361                              0.00                    76000.00            380000.00          380000.00
      16859363                              0.00                        0.00            331533.00          332000.00
      16963323                              0.00                   165000.00            825000.00          825000.00
      16963331                              0.00                        0.00                 0.00          258000.00
      16963334                              0.00                    16900.00            169000.00          174000.00
      16963353                              0.00                    28150.00                 0.00          563000.00
      16965170                              0.00                    26550.00                 0.00          177000.00
      16965177                              0.00                    93000.00            465000.00          490000.00
      16965194                              0.00                    64141.00            641407.00          650000.00
      16965199                              0.00                   158558.00            792790.00          845000.00
      16965200                              0.00                   141080.00            705400.00          706000.00
      16965205                              0.00                    79540.00            397700.00          398000.00
      16965206                              0.00                    33000.00            165000.00          165433.00
      16965208                              0.00                        0.00            387000.00          395000.00
      16965263                              0.00                        0.00            288164.00          290000.00
      16965271                              0.00                    46000.00                 0.00          230000.00
      16859408                              0.00                        0.00            499900.00          515000.00
      16859421                              0.00                    62500.00            312500.00          315000.00
      16859430                              0.00                    18800.00            188000.00          205000.00
      16859445                              0.00                   113000.00            565198.08          565500.00
      16859450                              0.00                   183700.00           1225000.00         1250000.00
      16859477                              0.00                    38550.00            192950.00          240000.00
      16859487                              0.00                   166900.00                 0.00          865000.00
      16859514                              0.00                    35200.00            352500.00          359000.00
      16965322                              0.00                    33000.00            165000.00          166000.00
      16965344                              0.00                    41000.00            205000.00          215000.00
      16859535                              0.00                        0.00            391345.00          393000.00
      16965397                              0.00                    45000.00                 0.00          180000.00
      16965405                              0.00                        0.00                 0.00          218000.00
      16859544                              0.00                   120000.00                 0.00          800000.00
      16859549                              0.00                        0.00            162500.00          210000.00
      16859553                              0.00                        0.00            173338.00          173500.00
      16859558                              0.00                    67544.00            337721.00          347000.00
      16859561                              0.00                    96585.00            643900.00          675000.00
      16859568                              0.00                   146176.00            750007.00          805000.00
      16965482                              0.00                        0.00            467500.00          469000.00
      16965483                              0.00                        0.00                 0.00          455000.00
      16856458                              0.00                        0.00            286318.00          290000.00
      16856459                              0.00                    30000.00                 0.00          698000.00
      16856477                              0.00                        0.00                 0.00          185000.00
      16856492                              0.00                        0.00            523000.00          575000.00
      16856503                              0.00                        0.00             65000.00           70000.00
      16856514                              0.00                    40000.00                 0.00         1300000.00
      16853147                              0.00                        0.00                 0.00          191000.00
      16853185                              0.00                   294588.00           1963917.00         1975000.00
      16856539                              0.00                    24750.00             82500.00           83000.00
      16856584                              0.00                   100000.00                 0.00         1050000.00
      16856602                              0.00                   107800.00            539000.00          539000.00
      16856606                              0.00                        0.00                 0.00          169300.00
      16856610                              0.00                   124000.00            620000.00          625000.00
      16856615                              0.00                    40140.00            224500.00          224500.00
      16856626                              0.00                        0.00             90000.00           90000.00
      16856641                              0.00                        0.00            345549.00          382000.00
      16856643                              0.00                        0.00            202733.00          229000.00
      16856657                              0.00                        0.00             94000.00          185000.00
      16856688                              0.00                   120740.00            603699.00          680000.00
      16853271                              0.00                        0.00                 0.00          156000.00
      16853281                              0.00                    96998.00            484990.00          536000.00
      16856730                              0.00                   118500.00                 0.00          790000.00
      16856749                              0.00                   150000.00                 0.00          750000.00
      16856751                              0.00                        0.00                 0.00          230000.00
      16856753                              0.00                    80000.00            400000.00          413000.00
      16856770                              0.00                    25000.00            100000.00          100000.00
      16856782                              0.00                    59250.00                 0.00          395000.00
      16856874                              0.00                   345000.00           2300000.00         2300000.00
      16856882                              0.00                   134000.00            670000.00          670000.00
      16856930                              0.00                   106250.00            531359.00          532000.00
      16856946                              0.00                    49998.00            249990.00          260000.00
      16856949                              0.00                    68918.00            344590.00          350000.00
      16856950                              0.00                        0.00            468196.00          468500.00
      16856951                              0.00                        0.00            276760.00          350000.00
      16856954                              0.00                    93011.00            465057.00          510000.00
      16856961                              0.00                        0.00            284020.00          292500.00
      16856972                              0.00                    64998.00            324990.00          370000.00
      16857006                              0.00                        0.00                 0.00          192000.00
      16857059                              0.00                    41800.00            209000.00          221000.00
      16857346                              0.00                    38000.00                 0.00          190000.00
      16857369                              0.00                   350000.00                 0.00         1500000.00
      16857459                              0.00                   129400.00            646990.00          650000.00
      16857484                              0.00                        0.00                 0.00         1660000.00
      16857506                              0.00                   100500.00            670000.00          670000.00
      16857526                              0.00                   115000.00            575000.00          575000.00
      16857575                              0.00                    88950.00            444900.00          485000.00
      16857600                              0.00                   126600.00            633166.00          634000.00
      16857618                              0.00                   112250.00            449000.00          449000.00
      16857627                              0.00                   130000.00            650000.00          685000.00
      16857673                              0.00                        0.00            105000.00          124000.00
      16857681                              0.00                    77000.00                 0.00          650000.00
      16857684                              0.00                   285000.00                 0.00         1115000.00
      16859070                              0.00                        0.00            506000.00          506000.00
      16853368                              0.00                    25100.00             98900.00          104000.00
      16856432                              0.00                    71900.00            359900.00          363500.00
      16856450                              0.00                   250000.00           1000000.00         1150000.00
      16852039                              0.00                    47691.00            317940.00          335000.00
      16852072                              0.00                        0.00                 0.00         1300000.00
      16852094                              0.00                        0.00             80000.00           93000.00
      16852117                              0.00                   400000.00                 0.00         3100000.00
      16852120                              0.00                    33750.00                 0.00          225000.00
      16852176                              0.00                        0.00            180000.00          188000.00
      16852185                              0.00                   110000.00            550000.00          580000.00
      16852212                              0.00                    26500.00            106000.00          147000.00
      16852214                              0.00                        0.00            148000.00          165000.00
      16852834                              0.00                        0.00                 0.00          400000.00
      16852837                              0.00                        0.00                 0.00          755000.00
      16852840                              0.00                    37840.00            189200.00          200000.00
      16852879                              0.00                   131000.00                 0.00          655000.00
      16852880                              0.00                        0.00                 0.00         1021000.00
      16852919                              0.00                    32000.00            160000.00          162000.00
      16852236                              0.00                   262500.00           1750000.00         1850000.00
      16852981                              0.00                        0.00            245052.00          252000.00
      16852992                              0.00                    40000.00            160000.00          160000.00
      16852247                              0.00                        0.00            361753.00          406000.00
      16853034                              0.00                    66900.00            223000.00          223000.00
      16852282                              0.00                    32200.00            161000.00          162000.00
      16852297                              0.00                   107800.00            539090.00          557000.00
      16852320                              0.00                    17025.00            113500.00          115000.00
      16852322                              0.00                        0.00             75000.00           75000.00
      16852344                              0.00                        0.00                 0.00         1900000.00
      16852367                              0.00                    55000.00            275000.00          275000.00
      16852414                              0.00                        0.00                 0.00          450000.00
      16852686                              0.00                   377500.00           1450000.00         1450000.00
      16852702                              0.00                   118000.00            676305.00          690000.00
      16852708                              0.00                    61000.00            609668.00          623500.00
      16852710                              0.00                    57050.00            570640.00          575000.00
      16852731                              0.00                   108000.00            525000.00          525000.00
      16852743                              0.00                   172000.00            688024.00          695000.00
      16852752                              0.00                    15000.00            100000.00          101000.00
      16852767                              0.00                        0.00            135000.00          155000.00
      16852777                              0.00                        0.00                 0.00          215000.00
      16852779                              0.00                        0.00                 0.00          710000.00
      16853052                              0.00                    55200.00            276108.00          279000.00
      16853062                              0.00                    57940.00            289702.00          315000.00
      16853068                              0.00                    62483.00            312415.00          390000.00
      16853071                              0.00                   103000.00            515000.00          540000.00
      16853080                              0.00                        0.00                 0.00          750000.00
      16853088                              0.00                    21200.00            106000.00          113000.00
      16853090                              0.00                   100000.00           1075000.00         1090000.00
      16853091                              0.00                    26000.00            130000.00          163000.00
      16853119                              0.00                    26759.40            133797.00          134000.00
      17032768                              0.00                    55200.00            368000.00          368000.00
      17016019                              0.00                   178000.00            890000.00          890000.00
      16851994                              0.00                    11250.00             75000.00           75000.00
      16852000                              0.00                        0.00            216000.00          216000.00
      17020924                              0.00                    31180.00            155900.00          157400.00
      17020976                              0.00                    60000.00                 0.00          310000.00
      16852013                              0.00                    23325.00            116624.00          120000.00
      17021015                              0.00                        0.00            105000.00          120000.00
      17021734                              0.00                        0.00            111000.00          140000.00
      17021760                              0.00                        0.00                 0.00          187000.00
      16731840                              0.00                        0.00            105000.00          108000.00
      16731678                              0.00                    32400.00            162000.00          165000.00
      16731691                              0.00                    17490.00            174900.00          175000.00
      16731703                              0.00                   400000.00                 0.00         2000000.00
      16731732                              0.00                   106700.00            711376.00          728000.00




--------------------------------------------------------------------------------




      LOAN_SEQ                   LOAN_TO_VALUE          COMBO_LTV
      16832830                           80.00             100.00
      16832841                           75.00             100.00
      16832850                           80.00             100.00
      16648271                           75.00              75.00
      16803458                           75.00             100.00
      16803462                           80.00              94.99
      16803515                           75.00              90.00
      16803532                           75.00              97.44
      16803542                           80.00              97.71
      16803575                           90.00              90.00
      16803600                           80.00             100.00
      16803607                           79.99              99.99
      16803616                          100.00             100.00
      16801835                           86.04              86.04
      16801841                           75.00              95.00
      16801853                           80.00             100.00
      16801910                           80.00             100.00
      16801922                           80.00              95.00
      16801923                           80.00              90.00
      16801924                           80.00              90.00
      16801935                           80.00             100.00
      16801998                           80.00              99.99
      16802000                          100.00             100.00
      16803333                           75.00              75.00
      16801551                          100.00             100.00
      16801590                           80.00              80.00
      16801604                           80.00              95.00
      16801608                           84.00              84.00
      16801617                          100.00             100.00
      16801648                           75.00              95.00
      16801662                           80.00              99.55
      16801672                           69.35              93.62
      16801712                           80.00             100.00
      16801715                           80.00              94.99
      16801717                           80.00             100.00
      16801720                           69.29              90.00
      16801731                           80.00              95.00
      16798801                           90.00              90.00
      16798814                           69.89              69.89
      16798841                           80.00              85.00
      16798862                           80.00             100.00
      16801454                           80.00             100.00
      16801463                           90.00              90.00
      16801499                           29.30              29.30
      16798596                           80.00              95.00
      16798620                           75.00             100.00
      16798624                           80.00              90.00
      16798668                           80.00             100.00
      16798703                          100.00             100.00
      16798781                           80.00              95.00
      16798782                           79.99              99.98
      16798423                          100.00             100.00
      16798471                           80.00              95.00
      16798492                           79.99              79.99
      16798501                           58.99              58.99
      16798521                          100.00             100.00
      16798547                           79.00              99.93
      16798580                           80.00              80.00
      16791191                           80.00             100.00
      16791198                           80.00             100.00
      16798153                           80.00              90.00
      16798167                          100.00             100.00
      16798231                           65.00              65.00
      16798252                          100.00             100.00
      16798319                           80.00             100.00
      16798386                           41.67              41.67
      16844886                           80.00             100.00
      16791120                           80.00             100.00
      16791133                           80.00             100.00
      16791152                           70.00              70.00
      16844873                           80.00             100.00
      16844806                           80.00             100.00
      16844811                           80.00              90.00
      16844830                           67.14              67.14
      17043987                           80.00              90.00
      17042404                           74.98              94.98
      17042410                           80.00              89.99
      17042411                           80.00             100.00
      17034682                           57.57              57.57
      17034530                           80.00             100.00
      17034580                           80.00             100.00
      17034591                           80.00             100.00
      17034598                           80.00             100.00
      17034599                           80.00              80.00
      17034668                           80.00             100.00
      17034670                           80.00              90.00
      17033368                           80.00             100.00
      17033223                           80.00             100.00
      17033170                           70.00             100.00
      17021938                           80.00             100.00
      17021942                           80.00              89.99
      17021944                           80.00             100.00
      17022033                           80.00              94.99
      17022040                           79.99              99.97
      17022046                           80.00              99.99
      17022062                           79.98              88.75
      17022083                           80.00             100.00
      17022087                           79.99              99.74
      17022096                           79.99              99.99
      17022146                           79.99              94.99
      17016254                           80.00             100.00
      17016255                           80.00              90.00
      17016275                           80.00              80.00
      17016281                           80.00             100.00
      17016392                           73.95              73.95
      17016397                           80.00             100.00
      17016404                           80.00             100.00
      17016446                           79.99              99.98
      17021130                           80.00              95.00
      17013744                           51.45              51.45
      17013752                           80.00              80.00
      17014678                           80.00              99.99
      17014680                           80.00             100.00
      17014691                           79.97             100.00
      17014696                           80.00             100.00
      17014723                           80.00             100.00
      17015055                           79.99              99.98
      17012821                           80.00             100.00
      17012826                           71.43              71.43
      17012829                           74.87              88.91
      17012837                           80.00              95.00
      17012874                           80.00             100.00
      17012893                           80.00             100.00
      17012934                           80.00             100.00
      17013461                           80.00              99.98
      17013465                           79.99             100.00
      17013472                           79.99             100.00
      17013483                           79.99              95.00
      17013491                           80.00              94.99
      17013501                           80.00             100.00
      17013502                           74.98              89.96
      17013506                           80.00             100.00
      17013517                           70.00              95.00
      17013518                           79.97              94.94
      17013520                           70.00              95.00
      17013524                           75.00             100.00
      17013531                           80.00             100.00
      17013552                           79.99              99.99
      17013555                           80.00              95.00
      17013562                           90.00              90.00
      17013569                           80.00             100.00
      17013571                           80.00              95.00
      17013572                           46.00              46.00
      17013573                           80.00              87.99
      17013578                           54.20              54.20
      17013583                           80.00              90.00
      17013586                           79.99              99.99
      17013593                           80.00              99.99
      17013596                           80.00              86.76
      17013671                           79.99              99.99
      17013677                           79.98              99.98
      17012674                           80.00             100.00
      17012681                           80.00             100.00
      17012694                           80.00             100.00
      17012712                           79.97              99.94
      17012729                           80.00              99.98
      17011231                           80.00             100.00
      17011256                           80.00             100.00
      17011283                           80.00              95.00
      17012658                           80.00             100.00
      17009056                           90.00              90.00
      17009079                           80.00              99.23
      17009124                           95.00              95.00
      17009170                           73.53              88.97
      17009227                           80.00              95.00
      17009241                           80.00              88.42
      17009244                           80.00             100.00
      17009245                           80.00             100.00
      17009321                           80.00              95.00
      17009327                           80.00              95.00
      17010945                           90.00              90.00
      17010946                           80.00             100.00
      17010947                           74.26              92.83
      17010961                           80.00              80.00
      17010967                           80.00             100.00
      17010998                           80.00             100.00
      17011006                           80.00             100.00
      17011032                           70.00              90.00
      17011038                           78.37              95.00
      17011061                          100.00             100.00
      17011081                           80.00              80.00
      17011086                           80.00              99.98
      17011130                           80.00             100.00
      17011158                          100.00             100.00
      17011203                           80.00             100.00
      17011213                           80.00              80.00
      17004934                           90.00              90.00
      17004936                           80.00              98.60
      17004941                           80.00              88.37
      17004953                           70.00              70.00
      17005126                           80.00             100.00
      17008966                           80.00             100.00
      17009008                           79.93              99.62
      17004872                           80.00              90.00
      17004897                           75.00              89.06
      17004899                           80.00              80.00
      17003289                          100.00             100.00
      17003306                           74.01              84.98
      17003318                           64.37              64.37
      17003328                           80.00              95.00
      17003360                           80.00              99.99
      17003435                           80.00             100.00
      17003451                           75.00              95.00
      17003464                           80.00              95.00
      17003473                           80.00             100.00
      17003496                           57.10              57.10
      17004650                           80.00             100.00
      17004663                           80.00             100.00
      17004708                           80.00             100.00
      17004739                           80.00              90.00
      17002233                           80.00             100.00
      17002252                           67.65              67.65
      17003202                           80.00             100.00
      17003228                           80.00              90.00
      17003247                           80.00              99.72
      17003249                           80.00             100.00
      17003251                           80.00             100.00
      17003254                           80.00             100.00
      17003255                           58.92              58.92
      17003256                           80.00             100.00
      17003258                           80.00             100.00
      17003260                           80.00             100.00
      17003276                           80.00             100.00
      17002104                           80.00             100.00
      17002106                           80.00             100.00
      17002120                           80.00              95.00
      17002129                           80.00              95.00
      17002135                           80.00             100.00
      17002141                           80.00              94.96
      17002151                           80.00              99.99
      17000377                           80.00              95.00
      17000399                           68.42             100.00
      17000408                           80.00              80.00
      17001920                           75.51              90.00
      17001955                           80.00              80.00
      17001977                           80.00             100.00
      17002017                           80.00             100.00
      17002031                           80.00              80.00
      17002036                           46.44              46.44
      17002042                           79.98              99.95
      17002053                           80.00             100.00
      17002066                           80.00              95.00
      17002070                           22.88              22.88
      17002080                           75.00             100.00
      17002086                           80.00             100.00
      17002090                           80.00              95.00
      16995171                           80.00             100.00
      16995214                           20.00              20.00
      16995216                           80.00             100.00
      16995242                           63.49              63.49
      16995272                           90.00              90.00
      16995334                           80.00             100.00
      16995374                           80.00             100.00
      17000098                           80.00              80.00
      17000099                           80.00             100.00
      17000101                           80.00             100.00
      17000102                           90.00              90.00
      17000103                           79.98              94.98
      17000111                           80.00             100.00
      17000113                           79.98              99.97
      17000115                           80.00              95.00
      17000116                           80.00             100.00
      17000121                           80.00             100.00
      17000123                           80.00             100.00
      17000131                           80.00             100.00
      17000132                           80.00              99.99
      17000135                           80.00              90.00
      17000136                           80.00             100.00
      17000138                           80.00              89.78
      17000140                           80.00              95.00
      17000211                           80.00             100.00
      17000268                           95.00              95.00
      16994944                          100.00             100.00
      16994951                           79.99              89.99
      16995024                           80.00              95.00
      16995025                           79.96              94.96
      16995047                           80.00             100.00
      16995049                           80.00              99.99
      16995108                           80.00             100.00
      16990122                           89.98              89.98
      16990209                           80.00              99.99
      16990210                           80.00             100.00
      16990275                           80.00             100.00
      16990276                           80.00             100.00
      16990286                           52.87              52.87
      16990363                           80.00             100.00
      16991387                          100.00             100.00
      16991405                          100.00             100.00
      16991409                          100.00             100.00
      16991452                           80.00              80.00
      16991457                           65.00              65.00
      16991460                           80.00              80.00
      16991461                           80.00             100.00
      16991462                           80.00              95.00
      16991463                           80.00             100.00
      16991466                           89.38              89.38
      16991468                           29.18              29.18
      16991470                           80.00             100.00
      16991494                           65.00              65.00
      16991500                           80.00             100.00
      16991591                           80.00             100.00
      16991649                           80.00             100.00
      16991659                           68.00              88.00
      16991720                           80.00             100.00
      16991801                           79.99              79.99
      16991805                           80.00              80.00
      16991811                           80.00              80.00
      16985084                           95.00              95.00
      16985091                           80.00             100.00
      16985133                           73.95              95.03
      16985161                           64.76              64.76
      16985184                           70.00              90.00
      16985215                           80.00             100.00
      16985272                           80.00              80.00
      16990027                           80.00              90.00
      16990035                           56.11              56.11
      16990080                           80.00             100.00
      16990090                          100.00             100.00
      16981537                           95.00              95.00
      16981551                          100.00             100.00
      16981575                           90.00              90.00
      16981602                           80.00             100.00
      16981829                           75.00              88.42
      16982843                           58.28              58.28
      16982876                           90.00              90.00
      16982935                           80.00             100.00
      16982994                           80.00             100.00
      16983099                           70.00              89.69
      16983114                           80.00              94.23
      16984656                           80.00             100.00
      16984681                           69.96              89.55
      16984749                           74.99              94.98
      16984808                           63.39              90.00
      16984829                           80.00             100.00
      16984846                           74.57              74.57
      16984847                           80.00              90.00
      16984868                           80.00              90.00
      16984961                           80.00             100.00
      16984962                           79.90              99.94
      16985006                           70.00              70.00
      16981299                           80.00             100.00
      16981318                           80.00             100.00
      16981338                           80.00             100.00
      16981393                           77.48             100.00
      16981407                           60.99              60.99
      16981429                           78.00              97.50
      16981462                           80.00             100.00
      16981492                           80.00             100.00
      16981126                           80.00             100.00
      16981140                           80.00              80.00
      16981173                           79.99              99.99
      16980876                          100.00             100.00
      16980929                           80.00             100.00
      16980934                           80.00             100.00
      16980945                           75.00             100.00
      16981036                           79.99              99.99
      16979454                           80.00             100.00
      16979487                           80.00             100.00
      16979502                           65.00              65.00
      16979515                           79.90              94.90
      16979526                           80.00             100.00
      16979536                           80.00              95.00
      16979546                           80.00             100.00
      16980370                           80.00             100.00
      16980371                           80.00             100.00
      16980392                           80.00             100.00
      16980399                           67.10              67.10
      16980453                           82.61              82.61
      16980456                           80.00              80.00
      16980457                           74.97              74.97
      16980459                           80.00              80.00
      16980462                           80.00             100.00
      16980469                           65.00              88.52
      16980473                           80.00             100.00
      16980522                           80.00             100.00
      16980633                           80.00             100.00
      16980652                           80.00             100.00
      16980661                           80.00             100.00
      16980682                           91.83              91.83
      16980743                           80.00             100.00
      16980773                           75.00             100.00
      16980793                           70.00              70.00
      16979007                           90.00              90.00
      16979046                          100.00             100.00
      16979054                           80.00             100.00
      16979090                           79.97              79.97
      16979091                           80.00             100.00
      16979095                           80.00             100.00
      16979106                           95.00              95.00
      16979126                           86.17              86.17
      16979145                           95.00              95.00
      16979183                           80.00             100.00
      16979190                           64.98              64.98
      16979203                           75.00              94.01
      16979262                           50.30              50.30
      16979318                           80.00             100.00
      16979333                           80.00              90.00
      16979379                           80.00             100.00
      16979381                           89.87              89.87
      16979430                          100.00             100.00
      16979437                           80.00             100.00
      16974189                           80.00              99.99
      16974203                           80.00             100.00
      16974207                           80.00              80.00
      16974280                           89.99              89.99
      16974288                           80.00              98.12
      16974362                           62.43              62.43
      16974365                           80.00             100.00
      16974366                           80.00             100.00
      16974386                           69.32              94.99
      16974390                           80.00             100.00
      16974461                           76.88              76.88
      16978779                          100.00             100.00
      16978815                           73.78              73.78
      16978829                           80.00              95.00
      16978895                           75.00             100.00
      16974094                           71.43              86.43
      16974115                           77.42              96.77
      16974126                           80.00             100.00
      16974145                           80.00              99.99
      16974165                           80.00             100.00
      16974173                           80.00             100.00
      16974013                           75.00              75.00
      16974028                           80.00             100.00
      16974034                           90.00              90.00
      16974036                           80.00             100.00
      16974048                           80.00             100.00
      16973934                           80.00             100.00
      16973923                           78.68             100.00
      16973867                           80.00             100.00
      16973814                           80.00              90.00
      16973837                           79.99              99.98
      16970784                           80.00              80.00
      16970790                           80.00             100.00
      16970808                           80.00              90.00
      16970813                           80.00             100.00
      16970819                           80.00             100.00
      16970886                           80.00             100.00
      16970894                           80.00             100.00
      16970917                           80.00             100.00
      16970946                           80.00              90.00
      16970948                           75.00              90.00
      16970953                           90.00              90.00
      16791053                          100.00             100.00
      16790988                           80.00              80.00
      16790927                           80.00             100.00
      16790939                           86.05              86.05
      16790969                           80.00              90.00
      16790845                           79.99              99.99
      16790860                          100.00             100.00
      16790891                          100.00             100.00
      16790892                           78.31              97.89
      16790774                           70.00              70.00
      16790794                           79.99              99.98
      16790836                           75.00             100.00
      16790731                           74.29             100.00
      16790660                          100.00             100.00
      16790623                           80.00             100.00
      16790459                           75.00             100.00
      16789070                           80.00             100.00
      16789075                          100.00             100.00
      16790356                           80.00             100.00
      16790371                           80.00             100.00
      16790375                           95.00              95.00
      16790383                           68.03              68.03
      16790420                           80.00             100.00
      16790425                           80.00             100.00
      16788992                           80.00              95.00
      16788916                           90.00              90.00
      16788805                           80.00              90.00
      16788808                           80.00             100.00
      16788819                           80.00             100.00
      16788833                           80.00             100.00
      16788654                          100.00             100.00
      16788656                           80.00              80.00
      16788678                           89.98              89.98
      16788710                           80.00              80.00
      16788488                          100.00             100.00
      16788522                           80.00              95.00
      16788556                          100.00             100.00
      16788427                           89.76              89.76
      16788444                           80.00             100.00
      16788477                           80.00             100.00
      16788478                           62.86              62.86
      16786238                           73.94              73.94
      16786285                          100.00             100.00
      16784867                          100.00             100.00
      16784903                           80.00             100.00
      16784916                           64.93              64.93
      16784945                           75.00              90.00
      16784992                           80.00             100.00
      16785032                           80.00              80.00
      16786205                           80.00              90.00
      16784761                           70.00              94.29
      16784831                           64.21              64.21
      16784835                           80.00             100.00
      16784838                           80.00              80.00
      16697267                           79.50              79.50
      16784633                           79.57              94.49
      16784651                           80.00              95.00
      16784669                           80.00             100.00
      16697249                           80.00              90.00
      16784594                           74.07              74.07
      16781325                           55.00              55.00
      16781386                           70.00              90.00
      16781435                           80.00              94.99
      17059692                           80.00             100.00
      17059693                           80.00             100.00
      17059694                           80.00              80.00
      17059695                           80.00             100.00
      17048006                           80.00             100.00
      17059645                           80.00             100.00
      17059646                           73.49              73.49
      17059648                           80.00              99.99
      17059650                           80.00              95.00
      17059651                           80.00             100.00
      17059652                           80.00              80.00
      17059653                           80.00              80.00
      17059658                           80.00              99.97
      17059660                           80.00              95.00
      17059661                           80.00             100.00
      17059662                           80.00              80.00
      17059663                           80.00              95.00
      17059664                           80.00             100.00
      17059666                           80.00              90.00
      17059667                           80.00              90.00
      17059668                           80.00              80.00
      17059669                           80.00             100.00
      17059671                           43.36              43.36
      17059672                           80.00             100.00
      17059674                           79.98             100.00
      17059676                           80.00             100.00
      17059678                           80.00             100.00
      17059679                           80.00             100.00
      17059680                           80.00             100.00
      17059681                           80.00              90.00
      17059683                           80.00             100.00
      17059684                           80.00              95.00
      17059685                           80.00             100.00
      17059687                           80.00              90.00
      17059688                           80.00             100.00
      17059689                           80.00             100.00
      17059690                           80.00              90.00
      17059691                           80.00             100.00
      16968281                           80.00             100.00
      16968284                           71.21              71.21
      16968287                           79.51              79.51
      16968288                           59.59              59.59
      16968290                           80.00             100.00
      16968293                           80.00              90.00
      16968304                           80.00             100.00
      16968306                           80.00             100.00
      16968318                           80.00             100.00
      16973872                           53.75              53.75
      16973892                           80.00             100.00
      16973895                           80.00              99.98
      16973911                           80.00             100.00
      16973932                           80.00             100.00
      16973941                           79.17             100.00
      17009018                           71.73              71.73
      17047999                           79.80              79.80
      17043988                           80.00             100.00
      17042454                           80.00              80.00
      16840609                           84.97              84.97
      16840610                           65.00              65.00
      16840611                           42.03              42.03
      16840612                           80.00             100.00
      16840613                           75.00             100.00
      16840615                           80.00              80.00
      16840616                           80.00              80.00
      16840617                           80.00              89.90
      16840618                           80.00             100.00
      16840619                           76.62              76.62
      16840620                           80.00              80.00
      16840621                           80.00              80.00
      16840622                           80.00              80.00
      16840623                           63.41              63.41
      16840624                           79.97              89.96
      16840625                           90.00              90.00
      16840626                           80.00              90.00
      16840627                           80.00             100.00
      16840605                           62.85              62.85
      16840606                           90.00              90.00
      16840607                           95.00              95.00
      16840608                           80.00              95.00
      16840570                           39.84              39.84
      16840571                           42.42              42.42
      16840572                           80.00              80.00
      16840573                           90.00              90.00
      16840574                           95.00              95.00
      16840575                           67.20              67.20
      16840577                           80.00              80.00
      16840578                           75.00              75.00
      16840579                           80.00              80.00
      16840580                           89.41              89.41
      16840581                           52.46              52.46
      16840582                           70.00              70.00
      16840583                           80.00              80.00
      16840584                           80.00              90.00
      16840585                           80.00              80.00
      16840586                           80.00              80.00
      16840587                           77.92              77.92
      16840589                           80.00              89.98
      16840590                           70.00              89.84
      16840591                           55.26              55.26
      16840592                           57.91              57.91
      16840593                           80.00              95.00
      16840594                           80.00              90.00
      16840595                           80.00              80.00
      16840596                           78.83              85.95
      16840597                           79.99              89.98
      16840598                           64.89              64.89
      16840599                           80.00              80.00
      16840601                           90.00              90.00
      16840602                           80.00              80.00
      16840603                           80.00              80.00
      16840604                           80.00              95.00
      16840552                           78.13              78.13
      16840553                           80.00              80.00
      16840555                           74.07              74.07
      16840556                           80.00              80.00
      16840558                           80.00             100.00
      16840559                           70.83              70.83
      16840561                           79.90              79.90
      16840562                           95.00              95.00
      16840563                           80.00              80.00
      16840564                           79.83              90.00
      16840565                           75.00             100.00
      16840566                           80.00              80.00
      16840567                           75.00              75.00
      16840568                           73.57              73.57
      16840569                           95.00              95.00
      16840539                           80.00              80.00
      16840540                           90.00              90.00
      16840541                           90.00              90.00
      16840545                           70.00              90.00
      16840546                           80.00              80.00
      16840547                           93.70              93.70
      16840548                           80.00              80.00
      16840549                           70.51              70.51
      16840550                           80.00              80.00
      16840551                           60.00              74.02
      16729827                           79.98              85.57
      16729860                           79.28              99.10
      16729898                           80.00              90.00
      16729928                           80.00              95.00
      16731549                           67.39              67.39
      16731599                           80.00             100.00
      16731607                           80.00             100.00
      16731613                           80.00             100.00
      16729682                           80.00              90.00
      16729690                           75.00             100.00
      16728799                           79.43             100.00
      16728813                           80.00              90.00
      16728816                           78.36              97.95
      16728829                           76.07              90.00
      16728889                           75.00             100.00
      16728895                          100.00             100.00
      16729409                           75.00             100.00
      16729427                           75.00             100.00
      16729584                           90.00              90.00
      16729592                           88.62              88.62
      16648128                           94.88              94.88
      16723950                          100.00             100.00
      16728284                           80.00             100.00
      16728301                           72.63              72.63
      16728339                           80.00             100.00
      16728442                           80.00              99.98
      16728444                           80.00             100.00
      16728661                           80.00             100.00
      16728755                           80.00              90.00
      16723388                           80.00             100.00
      16723398                           74.61              90.00
      16723427                           79.98              99.98
      16723506                           80.00              90.00
      16723648                           80.00             100.00
      16723662                           80.00             100.00
      16723665                           80.00             100.00
      16723708                           80.00             100.00
      16723715                           90.00              90.00
      16723784                          100.00             100.00
      16721862                           80.00             100.00
      16721930                           80.00              90.00
      16722145                          100.00             100.00
      16722210                           79.99              99.99
      16722231                           75.00              75.00
      16722263                           70.00              70.00
      16722286                           80.00              80.00
      16722289                           74.71             100.00
      16723125                           70.00             100.00
      16723150                           80.00             100.00
      16723155                           79.99              94.98
      16723333                           80.00              99.07
      16723340                           80.00              94.29
      16718876                          100.00             100.00
      16718974                           79.99              99.93
      16719000                           80.00             100.00
      16719103                           88.73              88.73
      16721812                           79.36              79.36
      16718492                           98.18              98.18
      16718507                           80.00             100.00
      16718521                           80.00             100.00
      16718524                           80.00              95.00
      16718555                           74.34              94.95
      16717773                           80.00             100.00
      16717774                           76.52              76.52
      16717168                           80.00              95.00
      16717175                           80.00              95.00
      16717186                           80.00             100.00
      16717189                          100.00             100.00
      16717244                          100.00             100.00
      16717393                          100.00             100.00
      16717429                           80.00             100.00
      16717434                           80.00             100.00
      16717491                           70.00              70.00
      16717614                           64.52              85.00
      16634137                           80.00              80.00
      16595958                           80.00             100.00
      16356318                           95.00              95.00
      16357598                          100.00             100.00
      16357499                           95.00              95.00
      16356818                          100.00             100.00
      16356540                           80.00              94.50
      16781138                           80.00             100.00
      16781163                           80.00              90.00
      16781182                           80.00              99.99
      16781194                           74.07             100.00
      16780720                           48.42              53.68
      16780775                           79.82              79.82
      16780784                           80.00              90.00
      16780796                           80.00              90.00
      16697197                           80.00              90.00
      16780917                           79.99              99.99
      16780930                           99.99              99.99
      16780962                          100.00             100.00
      16781002                           80.00             100.00
      16781008                           80.00              95.00
      16781030                           80.00              80.00
      16781054                           80.00             100.00
      16781070                           46.51              46.51
      16779023                           75.84              75.84
      16778907                           80.00             100.00
      16695709                           85.00              85.00
      16778836                           77.94             100.00
      16778844                          100.00             100.00
      16778859                           80.00             100.00
      16778874                           75.00              75.00
      16778540                          100.00             100.00
      16778566                           80.00              99.97
      16778578                           78.59              98.24
      16778650                          100.00             100.00
      16778678                           79.99              99.97
      16778689                           62.50              80.00
      16695808                           76.49              90.00
      16778773                           80.00              90.00
      16778778                           95.00              95.00
      16778797                           66.67              89.87
      16778803                           80.00             100.00
      16778372                          100.00             100.00
      16778462                           75.00              75.00
      16778530                           60.94              60.94
      16685661                           95.00              95.00
      16692008                           80.00              95.00
      16683839                           80.00              90.00
      16683844                           80.00              90.00
      16685628                           80.00             100.00
      16685461                           75.00              75.00
      16681040                           80.00             100.00
      16681063                           80.00             100.00
      16777148                           80.00             100.00
      16777167                           80.00             100.00
      16778238                           80.00             100.00
      16778336                           80.00             100.00
      16778347                           80.00             100.00
      16676430                           80.00             100.00
      16679068                           80.00             100.00
      16776876                           80.00             100.00
      16776910                           80.00             100.00
      16776975                           80.00              90.18
      16777020                           70.00             100.00
      16776586                           80.00              94.69
      16776637                           80.00             100.00
      16776645                           80.00             100.00
      16776740                           75.00              99.19
      16776747                           80.00             100.00
      16776770                           62.91              62.91
      16776534                           80.00              90.00
      16775370                           75.00              83.22
      16775382                           79.99              99.98
      16775386                           74.36             100.00
      16775394                           75.00              94.35
      16775490                           90.00              90.00
      16775527                           90.00              90.00
      16775534                           80.00              99.99
      16775539                           80.00              90.00
      16775058                           80.00              95.00
      16775082                           80.00              89.76
      16775089                           71.55              71.55
      16775100                           80.00              90.00
      16775111                           80.00             100.00
      16775119                           71.67              71.67
      16775127                           75.00              75.00
      16775128                           80.00             100.00
      16775134                           80.00              80.00
      16775151                           80.00             100.00
      16775159                           80.00              95.00
      16770907                           90.00              90.00
      16770936                           79.99              79.99
      16770956                           95.00              95.00
      16770997                           80.00             100.00
      16771028                           80.00             100.00
      16771063                          100.00             100.00
      16771153                           70.00              70.00
      16771156                           80.00             100.00
      16771174                           80.00             100.00
      16771179                           93.93              93.93
      16771189                          100.00             100.00
      16771235                           75.00             100.00
      16768393                           75.00             100.00
      16768398                           80.00             100.00
      16768492                           80.00              95.00
      16770522                          100.00             100.00
      16770735                           80.00             100.00
      16770814                           65.00              65.00
      16770818                           95.00              95.00
      16770840                          100.00             100.00
      16770852                           52.00              52.00
      16770858                           80.00             100.00
      16770865                           80.00             100.00
      16768180                           80.00             100.00
      16768195                          100.00             100.00
      16768243                           79.99              99.98
      16768270                          100.00             100.00
      16768376                           80.00             100.00
      16768013                          100.00             100.00
      16768021                           80.00             100.00
      16765091                           80.00             100.00
      16765139                           80.00             100.00
      16765156                          100.00             100.00
      16765264                           70.00              70.00
      16765273                           80.00             100.00
      16765301                           80.00              95.00
      16765424                           80.00             100.00
      16765534                           80.00              99.08
      16765563                           79.10              88.99
      16765587                           84.93              84.93
      16765601                           79.99              99.99
      16768028                           80.00              80.00
      16768076                           79.99              89.99
      16767840                           75.00             100.00
      16767865                           75.00              98.08
      16767880                          100.00             100.00
      16767957                           80.00             100.00
      16767959                           80.00              95.00
      16731872                           95.00              95.00
      16731883                           73.17              73.17
      16731940                           80.00              80.00
      16731958                           79.99              99.99
      16731986                           70.00             100.00
      16731990                           76.06              76.06
      17014528                           80.00             100.00
      16835645                           80.00             100.00
      16844662                           79.95              99.94
      16844665                           75.00              90.00
      16844675                          100.00             100.00
      16844698                           75.00              96.00
      16844711                           80.00             100.00
      17048003                           80.00             100.00
      16844579                           38.85              38.85
      16844563                           80.00              80.00
      16844568                           80.00             100.00
      16844569                           77.91              97.91
      16844557                           80.00             100.00
      16844470                           90.00              90.00
      16844489                           80.00              90.00
      17033418                           47.00              47.00
      17033425                           80.00             100.00
      17033432                           64.24              64.24
      17033433                           80.00             100.00
      17033437                           79.99             100.00
      17033444                           80.00             100.00
      16844431                           80.00              98.33
      17014754                           72.95             100.00
      17014755                           58.44              70.12
      17014757                           80.00              89.41
      17014786                           80.00             100.00
      17014844                           69.94              69.94
      16985178                           80.00              80.00
      16985181                           80.00              83.37
      16985188                           69.93              69.93
      16991427                           80.00              92.76
      16991428                           68.63              68.63
      16991429                           72.56              72.56
      16991611                           80.00              90.00
      16991612                           71.67              96.67
      16991614                           78.83              93.62
      16991617                           79.99              99.99
      16991619                           80.00              80.00
      16991641                           80.00             100.00
      16991643                           80.00              80.00
      16991648                           80.00              80.00
      16991673                           75.00              85.00
      16991682                           80.00             100.00
      16991686                           79.99              99.99
      16991802                           79.98              89.98
      16991807                           75.32              85.06
      16991810                           80.00              95.00
      16991820                           80.00             100.00
      16995073                           79.38              79.38
      17001959                           79.48              81.56
      17001964                           16.42              16.42
      17001968                           80.00              80.00
      17001972                           80.00             100.00
      17001974                           65.00              65.00
      17001991                           69.87             100.00
      17009011                           80.00              95.00
      17009016                           71.68              71.68
      17009022                           62.50              62.50
      17009025                           80.00              80.00
      17009029                           80.00             100.00
      17009034                           80.00             100.00
      17009037                           44.16              56.62
      17009040                           80.00              99.26
      17009043                           80.00              90.00
      17009053                           80.00             100.00
      17009059                           80.00              94.98
      17009062                           80.00             100.00
      17013640                           79.99              79.99
      17013661                           79.99             100.00
      17013666                           80.00              80.00
      17013673                           43.63              95.00
      17013676                           70.00              95.00
      17013682                           55.48              55.48
      17013686                           80.00              89.81
      17013689                           55.27              80.00
      17013690                           80.00             100.00
      16835741                           79.66              79.66
      16835754                           80.00              80.00
      16835765                           79.99             100.00
      16835771                           60.00              60.00
      16835775                           80.00              80.00
      16838662                           80.00              90.00
      16838665                           79.32              94.20
      16838727                           80.00              89.99
      16838731                           65.00              65.00
      16838799                           59.34              80.00
      16838832                           80.00              80.00
      16838839                           74.19              74.19
      16838845                           80.00             100.00
      16839842                           79.44              85.92
      16844439                           80.00             100.00
      16844452                           80.00             100.00
      16844461                           34.81              34.81
      16844498                           80.00             100.00
      16845631                           80.00              80.00
      16845821                           58.64              58.64
      16845873                           80.00             100.00
      16845887                           80.00             100.00
      16847508                           64.83              64.83
      16847808                           77.05              93.44
      16851117                           64.52              80.00
      16851144                           53.95              53.95
      16851150                           68.57              68.57
      16851156                           72.73              89.96
      16851183                           80.00              90.00
      16853086                           75.00             100.00
      16853094                           70.00              95.00
      16859099                           90.00              90.00
      16859107                           80.00             100.00
      16859118                           80.00              89.73
      16859119                           79.12              88.90
      16859123                           65.00              65.00
      16859127                           80.00              91.28
      16859128                           80.00              84.77
      16859129                           61.32              61.32
      16859130                           80.00             100.00
      16859137                           70.00             100.00
      16859142                           67.92              67.92
      16859144                           80.00              80.00
      16859147                           39.13              39.13
      16859173                           72.00              72.00
      16859176                           80.00             100.00
      16859180                           78.93              78.93
      16859182                           79.73              99.67
      16859190                           57.61              84.78
      16859201                           80.00              90.00
      16859203                           90.00              90.00
      16859204                           79.99              99.98
      16859207                           80.00             100.00
      16859214                           79.11              92.50
      16859220                           80.00             100.00
      16859232                           62.50              62.50
      16859233                           79.98              79.98
      16859257                           62.38              62.38
      16859260                           76.54              76.54
      16859264                           67.14              67.14
      16859270                           80.00             100.00
      16859271                           76.34              76.34
      16859276                           80.00              80.00
      16859280                           80.00             100.00
      16859281                           80.00              88.97
      16859298                           63.29              63.29
      16859323                           80.00             100.00
      16963077                           80.00              80.00
      16968226                           75.00              90.00
      16968228                           80.00              94.96
      16968232                           88.67              88.67
      16968245                           33.38              69.35
      16968248                           79.14              97.33
      16968257                           80.00              95.00
      16968261                           60.98              76.22
      16968262                           79.80              99.27
      16968263                           80.00              80.00
      16968266                           80.00              80.00
      16968276                           80.00              89.98
      16968277                           80.00              80.00
      16968278                           80.00              89.99
      16968280                           80.00             100.00
      16844370                           80.00              85.70
      16824225                           58.33              58.33
      16824230                           80.00             100.00
      16824234                           77.22             100.00
      16835518                           79.99              99.98
      16835527                           80.00             100.00
      16835535                           58.36              89.22
      16835539                           80.00             100.00
      16835550                           57.36              57.36
      16835569                           65.00              89.26
      16835572                           71.86              89.83
      16835576                           76.76              76.76
      16835589                           31.43              31.43
      16835643                           66.00              66.00
      16823852                           71.43              71.43
      16823855                           46.34              46.34
      16823914                           80.00             100.00
      16823923                           80.00             100.00
      16823925                           73.03              77.96
      16823929                           48.65              56.96
      16823968                           80.00             100.00
      16823972                           80.00             100.00
      16823989                           80.00              95.00
      16824098                           77.19              77.19
      16824119                           79.99              94.99
      16824135                           59.18              59.18
      16824178                           75.00              75.00
      16824199                           80.00              95.00
      16824216                           80.00              99.34
      16809251                           78.31              78.31
      16809343                           80.00             100.00
      16819122                           78.20              78.20
      16798334                           79.35              79.35
      16803425                           29.63              40.74
      16803910                           69.13              69.13
      16973951                           80.00             100.00
      16973961                           80.00             100.00
      16973969                           79.99              99.99
      16973981                           62.84              77.41
      16973985                           76.77              76.77
      16973992                           80.00              94.18
      16974018                           80.00              90.00
      16974092                           74.95              74.95
      16974122                           80.00             100.00
      16974252                           80.00             100.00
      16974293                           80.00             100.00
      16974300                           69.30              69.30
      16974381                           74.55              74.55
      16974398                           79.99             100.00
      16978708                           80.00             100.00
      16978713                           80.00              99.99
      16978718                           80.00              80.00
      16978720                           80.00              89.76
      16978723                           80.00              95.00
      16978724                           77.78              77.78
      16980590                           80.00             100.00
      16980593                           80.00             100.00
      16980623                           64.28              94.82
      16980642                           80.00             100.00
      16980645                           80.00              80.00
      16982808                           50.00              50.00
      16982832                           80.00              95.00
      16982941                           80.00             100.00
      16983110                           24.69              24.69
      16983113                           79.59              89.90
      16984990                           80.00             100.00
      16984991                           63.75              63.75
      16844319                           74.50              87.83
      16844326                           80.00             100.00
      16844329                           80.00             100.00
      16844343                           80.00              87.01
      16780802                           80.00             100.00
      16780818                           80.00              95.00
      16844312                           75.00              95.00
      16840325                           80.00             100.00
      16840330                           79.43              95.00
      16840333                           80.00             100.00
      16844286                           80.00              95.00
      16840284                           80.00              95.00
      16840304                           80.00              99.99
      16840312                           80.00             100.00
      16840313                           84.94              84.94
      16840317                           80.00             100.00
      16840260                           80.00              95.00
      16840262                           75.00              77.27
      16840215                           80.00             100.00
      16840197                          100.00             100.00
      16840159                           63.82              63.82
      17015945                           80.00              95.00
      17015946                           79.58             100.00
      17015947                           80.00             100.00
      17015948                           80.00             100.00
      16964634                           80.00             100.00
      16964636                           63.56              64.00
      16964913                           80.00              95.00
      16964914                           80.00              80.00
      16964915                           80.00             100.00
      16964916                           80.00             100.00
      16964920                           75.00              75.00
      16964923                           80.00             100.00
      16964926                           80.00              99.00
      16964927                           80.00              80.00
      16964930                           76.29              76.29
      16964932                           80.00              90.00
      16964933                           80.00             100.00
      16964935                           80.00              80.00
      16964937                           80.00             100.00
      16964938                           80.00             100.00
      16964939                           80.00              95.00
      16964941                           80.00             100.00
      16964942                           80.00              90.00
      16964943                           75.38              75.38
      16964945                           80.00             100.00
      16964946                           78.86              78.86
      16964948                           80.00             100.00
      16964950                           80.00              90.00
      16964951                           80.00             100.00
      16964952                           80.00              95.00
      17015949                           80.00             100.00
      17015950                           79.99             100.00
      17015953                           80.00              93.00
      17015955                           70.10              89.90
      17015956                           80.00             100.00
      17015957                           80.00             100.00
      17015958                           80.00              80.00
      17015960                           80.00             100.00
      17015962                           80.00             100.00
      17015963                           75.00              75.00
      17015966                           80.00             100.00
      17015967                           56.44              56.97
      17015969                           80.00              80.00
      17015971                           78.81              78.81
      17015974                           80.00              80.00
      17015975                           80.00             100.00
      17015977                           80.00              90.00
      17015978                           80.00             100.00
      17015979                           80.00             100.00
      17015981                           80.00              80.00
      17015982                           80.00             100.00
      17015983                           80.00             100.00
      17015987                           80.00             100.00
      17015991                           80.00             100.00
      16770460                           73.29              74.00
      16839343                           79.77              90.00
      16356776                           75.00              90.00
      16357121                           99.97              99.97
      16357589                          100.00             100.00
      16650771                           80.00              80.00
      16840059                           65.00              65.00
      16840063                           80.00              80.00
      16840089                           80.00              90.00
      16840099                           80.00             100.00
      16840100                           80.00              90.00
      16840105                           80.00             100.00
      16840108                           80.00              90.00
      16839981                           80.00              90.00
      16840036                           80.00              90.00
      16840052                           80.00             100.00
      16839967                           70.00              80.00
      16839977                           80.00             100.00
      16839917                           80.00             100.00
      16839921                           80.00              99.69
      16839922                           80.00              90.00
      16839728                           80.00             100.00
      16839749                           74.05              74.05
      16839805                           80.00              90.00
      16839813                           79.99              99.94
      16839821                           79.60              99.50
      16839846                           80.00             100.00
      16839866                           65.00              65.00
      16839900                          100.00             100.00
      16839666                           75.00             100.00
      16839272                           80.00             100.00
      16839280                           80.00             100.00
      16839292                           80.00             100.00
      16839314                           80.00             100.00
      16670093                           80.00              95.00
      16666576                           80.00              95.00
      16666591                           80.00              95.00
      16670022                           80.00             100.00
      16663676                           80.00              80.00
      16658284                           80.00              90.00
      16851050                           80.00             100.00
      16851051                           80.00             100.00
      16851065                           80.00              80.00
      16851069                           80.00             100.00
      16851084                           90.00              90.00
      16851086                           80.00             100.00
      16851091                          100.00             100.00
      16851154                           80.00             100.00
      16851163                           80.00             100.00
      16849521                           80.00             100.00
      16849554                           80.00              80.00
      16849559                           80.00             100.00
      16849566                           80.00             100.00
      16851034                           75.00             100.00
      16851035                           75.00             100.00
      16851046                           80.00             100.00
      16851048                           80.00              99.99
      16851188                           80.00             100.00
      16851217                           86.77              86.77
      16851241                           80.00             100.00
      16851283                           80.00             100.00
      16851291                           63.91              90.00
      16851331                           80.00             100.00
      16851345                           80.00             100.00
      16851356                           80.00             100.00
      16851358                           80.00             100.00
      16851362                           80.00             100.00
      16851366                           80.00             100.00
      16851368                           80.00             100.00
      16851859                           80.00              95.00
      16851884                           40.11              40.11
      16851893                           80.00              90.00
      16851908                           70.00              70.00
      16851913                           87.72              87.72
      16851944                           80.00              80.00
      16851962                           80.00             100.00
      16851971                           80.00             100.00
      16851981                           80.00              90.00
      16851985                           75.00              95.00
      16771738                           80.00             100.00
      16771750                           80.00             100.00
      16771774                           80.00              94.97
      16771785                           80.00             100.00
      16771798                           80.00              94.99
      16771800                           80.00             100.00
      16771831                           80.00              95.00
      16771859                           80.00             100.00
      16771870                           80.00              80.00
      16771916                           80.00              95.00
      16771948                           80.00             100.00
      16771949                           80.00              80.00
      16771988                           79.88              79.88
      16772021                           88.00              88.00
      16772026                           75.00              94.71
      16772049                          100.00             100.00
      16772060                           76.66              76.66
      16772066                           80.00             100.00
      16772077                           80.00             100.00
      16772089                           80.00             100.00
      16772321                           80.00              90.00
      16772397                           80.00              95.00
      16772440                          100.00             100.00
      16772444                           75.00              90.00
      16772447                           80.00              95.00
      16772516                           80.00             100.00
      16772566                           75.00              75.00
      16772583                           75.00              95.00
      16772644                           80.00              95.00
      16772648                           90.00              90.00
      16772650                           79.80              89.77
      16772653                           80.00             100.00
      16772714                           23.13              23.13
      16772720                           90.00              90.00
      16772722                           80.00              80.00
      16774803                           80.00             100.00
      16774824                           80.00             100.00
      16774825                           80.00             100.00
      16774826                          100.00             100.00
      16774950                           79.98             100.00
      16774957                           79.38             100.00
      16774966                           79.99             100.00
      16774996                           80.00             100.00
      16774999                           80.00             100.00
      16775004                           80.00             100.00
      16847915                           75.00              93.89
      16847922                           80.00              99.61
      16847949                           78.82              99.99
      16847997                           80.00              95.00
      16848023                           79.99              99.98
      16848075                           80.00             100.00
      16848099                           71.02              79.89
      16848998                           80.00              95.00
      16849011                           75.00             100.00
      16849056                           75.00              95.00
      16849058                           80.00             100.00
      16849062                          100.00             100.00
      16849067                           80.00             100.00
      16849111                          100.00             100.00
      16849132                           80.00              90.00
      16849151                           80.00             100.00
      16849168                           80.00              80.00
      16849170                           90.00              90.00
      16849189                           80.00              80.00
      16849205                           80.00             100.00
      16847828                           80.00             100.00
      16847829                           80.00              90.32
      16849273                           78.14              78.14
      16849293                           80.00             100.00
      16849348                          100.00             100.00
      16849352                          100.00             100.00
      16849371                           80.00             100.00
      16849384                           80.00             100.00
      16849402                           80.00             100.00
      16849410                           58.95              58.95
      16849414                           80.00             100.00
      16847857                           76.62              84.23
      16847882                           57.84              57.84
      16849476                           82.67              82.67
      16849477                           94.94              94.94
      16847787                           80.00             100.00
      16847795                           79.99              99.99
      16847801                           80.00             100.00
      16847810                          100.00             100.00
      16847815                           80.00             100.00
      16845596                          100.00             100.00
      16845643                           80.00             100.00
      16845660                           80.00             100.00
      16845671                           80.00              90.00
      16845681                          100.00             100.00
      16845705                           80.00              90.00
      16845711                           79.99              99.98
      16846061                           80.00             100.00
      16846068                           80.00             100.00
      16846074                          100.00             100.00
      16846082                           80.00             100.00
      16846107                           80.00             100.00
      16845737                           80.00             100.00
      16845739                           80.00             100.00
      16845742                           64.43              64.43
      16846136                           80.00              95.00
      16846142                           75.00              75.00
      16846144                           90.00              90.00
      16846146                           60.00              60.00
      16846149                           80.00              85.41
      16846157                           80.00             100.00
      16845776                           80.00             100.00
      16845798                           80.00              90.00
      16846206                           80.00              89.52
      16846211                           78.47             100.00
      16846212                           85.00              85.00
      16846250                           75.00              75.00
      16846296                           80.00             100.00
      16847458                           70.00              92.58
      16847505                           75.00              90.00
      16847625                           79.12              79.12
      16847628                           30.06              30.06
      16845897                           75.00              95.00
      16845918                           80.00             100.00
      16845933                           69.70              69.70
      16845956                           79.96             100.00
      16845957                           80.00              99.98
      16845992                           79.99              99.99
      16846002                           60.94              60.94
      16846004                           80.00             100.00
      16846028                           95.00              95.00
      16846038                           80.00             100.00
      16847661                           75.00              99.98
      16847665                           79.99              99.99
      16847669                          100.00             100.00
      16847683                           80.00             100.00
      16847695                           80.00             100.00
      16847715                          100.00             100.00
      16847774                           41.44              41.44
      16835541                           80.00             100.00
      16835542                          100.00             100.00
      16835603                           79.99              99.99
      16835631                           80.00             100.00
      16835634                           75.00             100.00
      16835678                           95.00              95.00
      16838820                           75.00             100.00
      16838825                           75.00              95.00
      16838828                           80.00              84.66
      16838867                           80.00              95.00
      16838899                           80.00              95.00
      16838926                           80.00             100.00
      16838938                           80.00             100.00
      16835685                           80.00              80.00
      16835691                           63.49              79.93
      16835692                           61.04              61.04
      16835708                           80.00             100.00
      16835755                          100.00             100.00
      16835756                           80.00              95.00
      16835759                           80.00             100.00
      16835774                          100.00             100.00
      16838977                           72.58              96.77
      16838991                           80.00              88.00
      16838992                           80.00             100.00
      16838995                           75.00             100.00
      16835839                           80.00             100.00
      16835848                           80.00             100.00
      16835851                           80.00              95.00
      16839089                           80.00              80.00
      16839090                           80.00              90.00
      16839106                           75.00              95.00
      16839113                           80.00             100.00
      16835865                           80.00             100.00
      16835866                           80.00              80.00
      16835867                           80.00             100.00
      16835869                          100.00             100.00
      16835953                           75.00              98.47
      16838574                          100.00             100.00
      16838656                           78.76              88.60
      16838664                           75.00             100.00
      16838701                           65.00              65.00
      16838703                           80.00             100.00
      16838721                           75.00             100.00
      16838741                           80.00              90.00
      16838761                           80.00             100.00
      16838772                           80.00              95.00
      16838777                           80.00             100.00
      16839178                           80.00             100.00
      16839183                           80.00             100.00
      16832887                           80.00             100.00
      16832893                          100.00             100.00
      16832905                           74.03              74.03
      16832936                           80.00              99.98
      16833005                           80.00             100.00
      16833019                           79.89              99.81
      16833070                           80.00             100.00
      16833113                           80.00             100.00
      16833122                           80.00             100.00
      16833181                           80.00              95.00
      16833200                           80.00             100.00
      16833212                           80.00              94.83
      16833213                           80.00              80.00
      16833220                           75.00              90.00
      16833229                          100.00             100.00
      16833231                          100.00             100.00
      16833236                           80.00             100.00
      16833282                           80.00             100.00
      16833291                           80.00              95.00
      16833299                          100.00             100.00
      16833304                           80.00             100.00
      16833359                          100.00             100.00
      16835182                           80.00             100.00
      16835234                           75.00             100.00
      16835248                           80.00             100.00
      16835303                           78.26              98.26
      16835329                           80.00             100.00
      16835346                           76.92              96.15
      16835359                          100.00             100.00
      16835408                          100.00             100.00
      16835411                           80.00              90.00
      16835455                           80.00              90.00
      16835463                           80.00              80.00
      16835478                           80.00             100.00
      16826690                           80.00              80.00
      16826750                           80.00             100.00
      16826771                           75.00              95.00
      16823953                           79.80              90.00
      16823987                           80.00             100.00
      16823999                           80.00              80.00
      16824000                           85.00              85.00
      16824003                           80.00             100.00
      16824008                           77.99              97.47
      16824031                           80.00             100.00
      16824080                          100.00             100.00
      16824084                           75.00             100.00
      16826785                           75.00              75.00
      16826864                           80.00             100.00
      16826865                           80.00              95.00
      16826895                           80.00             100.00
      16826899                           80.00             100.00
      16824137                           80.00             100.00
      16824229                           80.00              86.86
      16826932                           80.00              90.00
      16824289                           75.00              95.00
      16824302                           75.00             100.00
      16826990                           80.00              97.00
      16827002                           80.00              90.00
      16827004                           80.00             100.00
      16824335                           80.00             100.00
      16824340                           75.00              90.00
      16824356                           80.00             100.00
      16824367                           80.00             100.00
      16824369                           80.00             100.00
      16824372                           80.00             100.00
      16824410                           79.99              99.99
      16824426                           65.00              90.00
      16824429                           80.00             100.00
      16827055                           54.35              54.35
      16826569                           80.00              80.00
      16826570                           75.00             100.00
      16826574                           80.00              90.00
      16827087                           80.00             100.00
      16827094                           80.00              80.00
      16832796                          100.00             100.00
      16826605                           80.00             100.00
      16826612                           80.00             100.00
      16826628                           79.99              99.99
      16826636                           80.00             100.00
      16819060                           80.00              90.00
      16819075                           80.00              95.00
      16819705                           80.00             100.00
      16819092                           80.00              99.89
      16819104                           80.00             100.00
      16819138                           76.19              76.19
      16819721                           80.00             100.00
      16819727                           80.00             100.00
      16819158                           90.00              90.00
      16819186                           80.00             100.00
      16819203                          100.00             100.00
      16819204                           80.00             100.00
      16819228                          100.00             100.00
      16819760                           74.89              99.99
      16819763                           70.00              70.00
      16819798                           99.99              99.99
      16819835                           80.00              95.00
      16823645                           80.00              94.11
      16823646                           80.00              80.00
      16819275                           87.00              87.00
      16819283                           77.42              96.77
      16823748                           75.00             100.00
      16823750                           75.00             100.00
      16819312                           80.00             100.00
      16819315                           80.00              95.00
      16819324                           79.98              94.95
      16819346                           75.00             100.00
      16819351                           80.00              90.00
      16823804                           75.00              90.00
      16819432                           23.02              23.02
      16819434                           80.00             100.00
      16819435                           80.00             100.00
      16819442                           80.00             100.00
      16819465                           80.00              95.00
      16823823                           80.00             100.00
      16823832                           95.00              95.00
      16823858                           80.00             100.00
      16819488                            9.46               9.46
      16823865                           80.00             100.00
      16823871                           80.00             100.00
      16823886                           80.00             100.00
      16823895                           79.97              99.94
      16819532                           79.63              90.00
      16819551                          100.00             100.00
      16819572                          100.00             100.00
      16819584                           80.00             100.00
      16819594                           80.00             100.00
      16823913                           79.99              97.84
      16823926                           80.00             100.00
      16823928                           79.80              90.00
      16809734                           95.00              95.00
      16809740                          100.00             100.00
      16809790                           80.00             100.00
      16809842                           80.00             100.00
      16809335                           80.00              90.00
      16809353                           75.00             100.00
      16809364                           79.51              99.51
      16809863                           80.00              95.00
      16809864                           72.50              95.00
      16809867                           80.00              90.00
      16809870                           80.00              80.00
      16809372                          100.00             100.00
      16809395                           80.00              80.00
      16813605                           95.00              95.00
      16813625                           80.00             100.00
      16813628                           80.00             100.00
      16809428                           59.00              59.00
      16809438                          100.00             100.00
      16809457                           65.00              80.00
      16813639                          100.00             100.00
      16813703                           80.00              95.00
      16813724                           80.00             100.00
      16813747                          100.00             100.00
      16813761                           60.00              60.00
      16813813                           74.99              74.99
      16813826                           79.99              99.98
      16813835                           80.00             100.00
      16813856                           95.00              95.00
      16813864                           79.98              79.98
      16813894                           80.00             100.00
      16813910                           80.00              95.00
      16813912                           80.00             100.00
      16809472                           75.00              90.00
      16809485                           80.00              90.00
      16809494                           80.00              90.00
      16813916                           95.00              95.00
      16813934                           80.00              95.00
      16813952                           80.00             100.00
      16813971                          100.00             100.00
      16814034                           80.00              90.00
      16814071                           75.00              95.00
      16814091                           80.00              90.00
      16814144                           79.99              79.99
      16814153                           95.00              95.00
      16814177                           80.00             100.00
      16814179                           80.00              90.00
      16814183                           95.00              95.00
      16814195                           80.00              80.00
      16814198                           80.00             100.00
      16809549                           80.00             100.00
      16809551                           75.00              95.00
      16809558                          100.00             100.00
      16809595                           75.00              90.00
      16809620                          100.00             100.00
      16814203                           80.00             100.00
      16814217                           60.27              60.27
      16814223                           80.00             100.00
      16809628                          100.00             100.00
      16809648                           80.00             100.00
      16809652                           79.95              89.95
      16809656                           75.00             100.00
      16809708                           80.00              99.50
      16809709                           75.47              94.99
      16809710                           80.00              90.00
      16814327                           79.44              89.37
      16814358                           80.00             100.00
      16804080                           80.00             100.00
      16804095                           80.00             100.00
      16804096                           80.00              90.00
      16804101                           90.00              90.00
      16804131                           79.98              99.70
      16804139                          100.00             100.00
      16804143                           79.98              99.99
      16804144                           90.00              90.00
      16806744                           80.00             100.00
      16806751                           80.00             100.00
      16803812                           79.99              99.98
      16803845                           80.00             100.00
      16803857                           80.00              95.00
      16803865                           75.00              90.00
      16806800                           80.00             100.00
      16806805                           75.00              95.00
      16806811                           80.00              90.00
      16806847                           75.00              95.00
      16806870                           80.00              99.23
      16804016                           75.00             100.00
      16806920                           80.00             100.00
      16806950                           79.99              99.99
      16806966                           80.00             100.00
      16807036                           80.00              95.00
      16807040                           80.00             100.00
      16807051                           75.00             100.00
      16807055                           80.00              95.00
      16807065                           70.00             100.00
      16807078                           80.00             100.00
      16807093                           80.00             100.00
      16807115                          100.00             100.00
      16804022                           80.00             100.00
      16804023                           79.99              94.99
      16804034                           79.99              94.99
      16807129                           95.00              95.00
      16807133                           80.00             100.00
      16807139                           80.00             100.00
      16807142                           75.00              95.00
      16807151                           80.00             100.00
      16807217                           80.00             100.00
      16807233                          100.00             100.00
      16807355                           80.00              99.98
      16807371                           79.99              99.99
      16809192                           79.99             100.00
      16809317                           80.00              95.00
      16809323                           80.00              95.00
      16714960                           80.00             100.00
      16715033                           80.00             100.00
      16715107                           82.26              82.26
      16715219                           80.00             100.00
      16715222                           80.00              95.00
      16715227                           80.00              95.00
      16715229                           80.00              95.00
      16710837                           80.00             100.00
      16711299                           80.00             100.00
      16710856                           80.00             100.00
      16710879                           80.00              95.00
      16713806                           80.00             100.00
      16713818                           80.00              95.00
      16713873                          100.00             100.00
      16713885                          100.00             100.00
      16713925                           95.00              95.00
      16711099                          100.00             100.00
      16711137                           80.00             100.00
      16714069                           80.00             100.00
      16714086                           80.00             100.00
      16714131                           80.00             100.00
      16714151                          100.00             100.00
      16710248                           65.00              65.00
      16709845                           65.00              65.00
      16709868                           80.00             100.00
      16709872                           80.00              80.00
      16709991                           65.00              65.00
      16710056                           64.57              79.47
      16709703                           65.00              65.00
      16708103                           75.00              75.00
      16708274                           80.00              80.00
      16653821                           80.00             100.00
      16546274                           80.00             100.00
      16544320                           75.00              95.00
      16419939                           94.99              94.99
      17015973                           80.00              90.00
      17015986                           80.00             100.00
      17001620                           95.00              95.00
      17003030                           80.00             100.00
      17003064                           95.00              95.00
      17003086                           68.65              68.65
      17004463                          100.00             100.00
      17004426                           92.85              92.85
      16994868                           75.00              75.00
      17004532                           95.00              95.00
      17004617                           80.00              90.00
      17008805                           80.00              80.00
      17008857                           80.00              80.00
      17008892                           75.00              95.00
      16997751                           95.00              95.00
      17010826                           80.00             100.00
      17010838                           80.00              95.00
      16997809                           80.00             100.00
      16997824                           80.00             100.00
      17010861                           80.00              95.00
      17012472                           90.00              90.00
      17012481                           80.00              93.48
      17012591                           80.00             100.00
      17013315                           80.00              95.00
      17013348                           80.00              80.00
      17013394                           79.99              94.98
      17001476                           75.00             100.00
      17001492                           80.00              80.00
      17001515                           80.00             100.00
      17001526                           80.00              95.00
      17001531                           95.00              95.00
      16982738                           70.00              70.00
      16982774                           80.00              99.52
      16984220                           90.00              90.00
      16984224                           95.00              95.00
      16984267                           80.00              95.00
      16971909                          100.00             100.00
      16971792                           80.00              93.43
      16984327                           80.00              95.00
      16984352                           65.00              80.00
      16989904                           80.00              98.75
      16989918                           80.00             100.00
      16989933                           80.00             100.00
      16989951                          100.00             100.00
      16989981                           95.00              95.00
      16991020                           44.78              44.78
      16980203                           99.26              99.26
      16980225                           80.00              90.00
      16991030                           80.00             100.00
      16980157                           95.00              95.00
      16980339                           90.00              90.00
      16994794                          100.00             100.00
      16994837                           80.00              86.68
      16994846                           80.00             100.00
      16856206                           80.00              80.00
      16857141                           70.00              70.00
      16857212                           65.00              65.00
      16858884                           80.00             100.00
      16858890                           80.00              90.00
      16858921                           79.37              94.25
      16852553                          100.00             100.00
      16852559                           80.00             100.00
      16852497                           74.96              74.96
      16859031                           80.00              95.00
      16859042                           80.00              99.31
      16912702                           80.00             100.00
      16912712                           90.00              90.00
      16912724                           80.00             100.00
      16912733                           80.00             100.00
      16912744                           80.00             100.00
      16856216                           90.00              90.00
      16856231                          100.00             100.00
      16965037                           80.00             100.00
      16856272                           80.00             100.00
      16965010                           64.54              64.54
      16965011                           89.85              89.85
      16967982                           80.00              90.00
      16968111                           80.00              99.90
      16968119                           80.00             100.00
      16968044                           81.28              81.28
      16970081                           80.00             100.00
      16856276                           80.00             100.00
      16970184                           80.00             100.00
      16970195                          100.00             100.00
      16970330                           80.00             100.00
      16970345                           90.00              90.00
      16970347                           90.00              90.00
      16971873                          100.00             100.00
      16839473                           80.00             100.00
      16839485                          100.00             100.00
      16847273                           77.60              87.60
      16839533                          100.00             100.00
      16839446                           84.92              84.92
      16843799                           84.39              84.39
      16839634                           80.00             100.00
      16843759                           80.00              90.00
      16843935                           90.00              90.00
      16843975                           79.99              89.95
      16845387                           80.00             100.00
      16845397                          100.00             100.00
      16845344                           69.67              69.67
      16845414                           80.00             100.00
      16845419                           80.00             100.00
      16845426                           75.00              75.00
      16845432                          100.00             100.00
      16845434                          100.00             100.00
      16845314                           80.00              99.87
      16845316                           80.00             100.00
      16847363                           80.00              94.99
      16847395                           80.00             100.00
      16848837                           95.00              95.00
      16848844                           80.00              95.00
      16848933                           80.00              80.00
      16848969                          100.00             100.00
      16851433                           78.13              78.13
      16851522                           85.00              85.00
      16851595                           80.00             100.00
      16851687                           80.00             100.00
      16851701                           90.00              90.00
      16851724                           80.00             100.00
      16826011                           80.00              95.00
      16825906                           95.00              95.00
      16838436                           79.93              79.93
      16838516                           90.00              90.00
      16826157                           80.00             100.00
      16826172                           73.86              84.03
      16832576                          100.00             100.00
      16832647                           95.00              95.00
      16832653                           80.00             100.00
      16832722                           79.41              79.41
      16832725                           80.00              80.00
      16835002                           76.02             100.00
      16835036                          100.00             100.00
      16835053                           71.01              71.01
      16835062                           90.00              90.00
      16835068                           80.00              95.00
      16835107                           90.00              90.00
      16838529                           80.00             100.00
      16838549                           80.00             100.00
      16835131                           80.00             100.00
      16834883                           80.00              93.00
      16838347                           63.18              63.18
      16812541                           80.00             100.00
      16811588                           78.68              93.49
      16811593                           80.00              90.00
      16811597                           80.00             100.00
      16812649                           80.00             100.00
      16812652                           75.00             100.00
      16818780                           75.00             100.00
      16818796                           89.93              89.93
      16818807                           65.00              65.00
      16818705                           90.00              90.00
      16818725                           55.56              81.07
      16823502                           80.00              87.14
      16823573                           80.00             100.00
      16808242                           78.69              78.69
      16808313                          100.00             100.00
      16808319                           90.00              90.00
      16808195                           80.00             100.00
      16808349                           80.00             100.00
      16808440                           95.00              95.00
      16812404                           80.00             100.00
      16812464                           95.00              95.00
      17022081                           67.45              67.45
      17022089                           95.00              95.00
      16707112                           80.00             100.00
      16707116                           80.00              90.00
      16707123                           80.00             100.00
      16704582                           75.00              75.00
      16704658                           80.00              95.00
      16706423                           80.00              80.00
      16706907                           80.00             100.00
      16706543                           80.00             100.00
      16706671                           80.00             100.00
      16706716                           85.00              85.00
      16706733                           75.00              90.00
      16704032                           80.00             100.00
      16704361                           80.00             100.00
      16704173                           95.00              95.00
      16703986                           75.00              95.00
      16697729                           77.89              97.36
      16697735                           72.83              72.83
      16803780                           80.00             100.00
      17009035                           79.95              79.95
      17009057                           80.00              99.99
      16803745                           80.00             100.00
      16803733                           80.00             100.00
      16803709                           90.00              90.00
      16798108                           90.00              90.00
      16798126                          100.00             100.00
      16798127                           95.00              95.00
      16799218                          100.00             100.00
      16801233                           80.00              95.00
      16801236                          100.00             100.00
      16801296                           95.00              95.00
      16801306                           80.00              95.00
      16801358                           80.00             100.00
      16803023                           65.00              85.00
      16802887                           80.00              95.00
      16803066                           80.00             100.00
      16803073                           95.00              95.00
      16803074                           80.00             100.00
      16806444                           80.00             100.00
      16806474                           80.00             100.00
      16803090                           80.00             100.00
      16802909                           95.00              95.00
      16803125                          100.00             100.00
      16803147                           72.22              72.22
      16787116                           80.00             100.00
      16787178                           87.74              87.74
      16787184                           80.00             100.00
      16797991                           80.00             100.00
      16787020                           80.00             100.00
      16790109                           80.00             100.00
      16790206                           58.00              70.00
      16790220                           80.00              90.00
      16790231                          100.00             100.00
      16790245                           80.00              80.00
      16790295                           75.00              93.82
      16790317                           80.00             100.00
      16772995                           80.00              80.00
      16772797                           75.00             100.00
      16775838                           95.00              95.00
      16773063                           75.00              75.00
      16773072                           80.00              95.00
      16776356                           80.00             100.00
      16776379                          100.00             100.00
      16776411                           80.00              89.98
      16776414                          100.00             100.00
      16778120                           95.00              95.00
      16772896                           99.80              99.80
      16773175                           80.00             100.00
      16785141                           80.00             100.00
      16773234                           80.00             100.00
      16785200                           64.52              64.52
      16787096                           80.00              95.00
      16773286                           80.00              80.00
      16775745                           80.00              90.00
      16775768                           80.00              95.00
      16775711                           80.00              80.00
      16764948                           80.00              90.00
      16764957                           80.00              90.00
      16764983                           80.00             100.00
      16767397                           90.00              90.00
      16767403                           80.00              80.00
      16730341                           75.00              75.00
      16767529                           79.96             100.00
      16731261                          100.00             100.00
      16731377                           80.00              95.00
      16772889                           99.41              99.41
      16728058                           80.00              90.00
      16721712                           80.00              90.00
      16728124                          100.00             100.00
      16728137                           64.64              64.64
      16728179                           80.00             100.00
      16722896                           80.00              95.00
      16713264                          100.00             100.00
      16713449                           94.36              94.36
      16714499                           80.00             100.00
      16710650                           80.00             100.00
      16710484                           80.00             100.00
      16718104                           80.00             100.00
      16721428                           80.00              98.75
      16709299                           80.00              90.00
      16383933                           80.00             100.00
      16696649                           60.00              60.00
      16697618                          100.00             100.00
      16696527                          100.00             100.00
      16692494                           90.00              90.00
      16692558                           75.00             100.00
      16693704                           80.00             100.00
      16693744                           78.67             100.00
      16693758                           80.00              80.00
      16693763                           80.00             100.00
      16693780                           80.00             100.00
      16693842                           75.00              75.00
      16693436                           80.00             100.00
      16696134                           80.00             100.00
      16693644                           80.00              95.00
      16693671                           80.00              80.00
      16688046                           80.00              97.62
      16688358                           80.00             100.00
      16684630                           79.98              99.88
      16681929                           79.97              94.96
      16685751                           80.00             100.00
      16684175                           95.00              95.00
      16680504                          100.00             100.00
      16680567                           80.00              80.00
      16680588                           80.00              80.00
      16681597                           80.00             100.00
      16680099                           80.00             100.00
      16680137                           90.00              90.00
      16674409                           80.00             100.00
      16672823                           80.00              90.00
      16674178                           80.00             100.00
      16674193                           80.00              95.00
      16667188                           80.00             100.00
      16667395                           80.00             100.00
      16670415                          100.00             100.00
      16670548                           80.00             100.00
      16670811                           80.00             100.00
      16670882                           66.67              66.67
      16667319                           80.00             100.00
      16667339                           80.00             100.00
      16665764                           80.00             100.00
      16665776                          100.00             100.00
      16665925                           80.00              93.08
      16666047                           80.00             100.00
      16666771                           80.00              80.00
      16666809                           80.00             100.00
      16664386                           80.00             100.00
      16664461                           75.00              75.00
      16664213                           75.00              90.00
      16664216                           77.00              77.00
      16662843                           80.00             100.00
      16663789                           79.97              99.97
      16663920                           80.00              80.00
      16663957                           80.00             100.00
      16662018                           80.00             100.00
      16656473                           80.00             100.00
      16656535                           80.00             100.00
      16706307                           95.00              95.00
      16707483                           80.00             100.00
      16700042                          100.00             100.00
      16648336                           80.00              93.95
      16644105                           75.00              99.56
      16700068                           78.10              87.86
      16640786                           80.00             100.00
      16634811                           80.00              89.61
      16638326                           74.57              74.57
      16616165                           80.00              95.00
      16616300                           80.00              99.99
      16632328                           80.00              95.00
      16612700                           79.99              99.97
      16611728                           80.00             100.00
      16613136                           75.00             100.00
      16601338                           75.00              95.00
      16597548                           80.00             100.00
      16594721                           75.00              75.00
      16569340                           80.00             100.00
      16968414                          100.00             100.00
      16968415                          100.00             100.00
      16968466                           79.87              89.83
      16968467                           77.91              97.39
      16968468                           80.00             100.00
      16968470                           79.99              99.98
      16968477                           80.00             100.00
      16968484                           80.00             100.00
      16968515                           75.00             100.00
      16965518                           78.63              78.63
      16965520                           80.00              90.00
      16965531                           74.07             100.00
      16965539                          100.00             100.00
      16965562                           80.00             100.00
      16968529                           80.00             100.00
      16968543                           62.50              62.50
      16968564                           80.00              93.41
      16968580                           80.00              99.73
      16968597                           75.00             100.00
      16968624                           79.98              99.99
      16968635                           80.00              80.00
      16968639                           80.00             100.00
      16968640                           80.00              95.00
      16968654                           80.00             100.00
      16968657                           80.00             100.00
      16968671                           80.00             100.00
      16968679                           80.00              95.00
      16968682                           80.00              95.00
      16968712                           80.00              90.00
      16968717                           80.00             100.00
      16968752                          100.00             100.00
      16968753                           62.93              62.93
      16968786                           80.00             100.00
      16968806                           62.78              62.78
      16968866                           80.00              90.00
      16968907                           80.00             100.00
      16970398                           79.98              99.98
      16970410                           80.00              90.00
      16970414                           80.00             100.00
      16970424                           79.99              89.97
      16970425                           79.99              99.98
      16970428                           80.00             100.00
      16970431                           80.00             100.00
      16970443                           80.00              80.00
      16970447                           79.99              99.99
      16970462                           75.00              75.00
      16970479                           80.00             100.00
      16970492                           79.99              99.99
      16970530                           80.00              95.00
      16970539                           80.00             100.00
      16970541                           78.95             100.00
      16970652                          100.00             100.00
      16970712                           78.29              78.29
      16965567                           80.00              80.00
      16965596                           80.00             100.00
      16965624                           79.99              99.98
      16965633                           80.00             100.00
      16965680                           76.14             100.00
      16968202                           80.00              80.00
      16968223                           80.00              96.58
      16968279                           88.00              88.00
      16968314                           80.00              85.00
      16968340                           80.00             100.00
      16968387                           80.00             100.00
      16968403                           80.00             100.00
      16859571                           90.00              90.00
      16859621                           80.00             100.00
      16859664                           53.50              53.50
      16962970                           80.00             100.00
      16962976                           80.00             100.00
      16962997                           75.00             100.00
      16963022                           80.00              95.00
      16963038                           91.46              91.46
      16859098                           80.00             100.00
      16963043                           70.00             100.00
      16963055                           75.00             100.00
      16963085                           80.00              90.00
      16859145                           80.00             100.00
      16859159                           80.00             100.00
      16963187                           80.00              95.00
      16963198                           80.00             100.00
      16963202                           80.00              90.00
      16963223                           79.98              99.08
      16859262                           80.00             100.00
      16963247                           80.00              90.00
      16963248                           80.00              80.00
      16963287                           75.00              95.00
      16859282                           60.35              60.35
      16859294                           79.99              99.99
      16859307                           68.42              68.42
      16859334                           75.00              95.00
      16859346                           80.00             100.00
      16859350                           80.00             100.00
      16859358                           70.97              70.97
      16859361                           80.00             100.00
      16859363                           95.00              95.00
      16963323                           80.00             100.00
      16963331                           89.15              89.15
      16963334                           80.00              90.00
      16963353                           80.00              85.00
      16965170                           75.00              90.00
      16965177                           80.00             100.00
      16965194                           80.00              90.00
      16965199                           80.00             100.00
      16965200                           80.00             100.00
      16965205                           80.00             100.00
      16965206                           80.00             100.00
      16965208                           82.22              82.22
      16965263                          100.00             100.00
      16965271                           80.00             100.00
      16859408                           35.01              35.01
      16859421                           80.00             100.00
      16859430                           80.00              90.00
      16859445                           80.00              99.99
      16859450                           80.00              95.00
      16859477                           79.99              99.97
      16859487                           79.91              99.20
      16859514                           80.00              89.99
      16965322                           80.00             100.00
      16965344                           80.00             100.00
      16859535                           90.00              90.00
      16965397                           70.00              95.00
      16965405                           94.95              94.95
      16859544                           60.00              75.00
      16859549                           90.00              90.00
      16859553                           95.00              95.00
      16859558                           80.00             100.00
      16859561                           80.00              95.00
      16859568                           80.00              99.49
      16965482                          100.00             100.00
      16965483                           65.93              65.93
      16856458                           95.00              95.00
      16856459                           37.25              41.55
      16856477                           90.00              90.00
      16856492                          100.00             100.00
      16856503                           95.00              95.00
      16856514                           76.92              80.00
      16853147                           95.00              95.00
      16853185                           75.00              90.00
      16856539                           70.00             100.00
      16856584                           80.00              89.52
      16856602                           80.00             100.00
      16856606                           78.56              78.56
      16856610                           80.00             100.00
      16856615                           80.00              97.88
      16856626                           90.00              90.00
      16856641                           57.88              57.88
      16856643                           90.00              90.00
      16856657                          100.00             100.00
      16856688                           80.00             100.00
      16853271                           75.00              75.00
      16853281                           80.00             100.00
      16856730                           80.00              95.00
      16856749                           80.00             100.00
      16856751                           85.00              85.00
      16856753                           80.00             100.00
      16856770                           75.00             100.00
      16856782                           80.00              95.00
      16856874                           65.00              80.00
      16856882                           80.00             100.00
      16856930                           79.99              99.99
      16856946                           80.00             100.00
      16856949                           80.00             100.00
      16856950                           90.00              90.00
      16856951                           80.00              80.00
      16856954                           80.00             100.00
      16856961                           80.00              80.00
      16856972                           80.00             100.00
      16857006                           67.19              67.19
      16857059                           80.00             100.00
      16857346                           80.00             100.00
      16857369                           75.00              98.33
      16857459                           79.99              99.99
      16857484                           60.24              60.24
      16857506                           80.00              95.00
      16857526                           80.00             100.00
      16857575                           80.00              99.99
      16857600                           79.99              99.99
      16857618                           75.00             100.00
      16857627                           80.00             100.00
      16857673                           95.00              95.00
      16857681                           80.00              91.85
      16857684                           58.30              83.86
      16859070                           88.34              88.34
      16853368                           74.62             100.00
      16856432                           79.99              99.97
      16856450                           75.00             100.00
      16852039                           80.00              95.00
      16852072                           53.85              53.85
      16852094                           80.00              80.00
      16852117                           64.52              77.42
      16852120                           75.00              90.00
      16852176                          100.00             100.00
      16852185                           80.00             100.00
      16852212                           75.00             100.00
      16852214                           90.00              90.00
      16852834                           50.00              50.00
      16852837                           39.74              39.74
      16852840                           80.00             100.00
      16852879                           80.00             100.00
      16852880                           55.34              55.34
      16852919                           80.00             100.00
      16852236                           75.00              90.00
      16852981                          100.00             100.00
      16852992                           75.00             100.00
      16852247                           80.00              80.00
      16853034                           70.00             100.00
      16852282                           80.00             100.00
      16852297                           80.00              99.99
      16852320                           80.00              95.00
      16852322                          100.00             100.00
      16852344                           75.00              75.00
      16852367                           80.00             100.00
      16852414                           52.22              52.22
      16852686                           68.97              95.00
      16852702                           79.99              97.44
      16852708                           79.99              90.00
      16852710                           80.00              90.00
      16852731                           79.43             100.00
      16852743                           75.00             100.00
      16852752                           80.00              95.00
      16852767                           90.00              90.00
      16852777                           59.37              59.37
      16852779                           80.00              80.00
      16853052                           79.99              99.98
      16853062                           80.00             100.00
      16853068                           80.00             100.00
      16853071                           80.00             100.00
      16853080                           65.00              65.00
      16853088                           80.00             100.00
      16853090                           80.00              89.30
      16853091                           75.00              95.00
      16853119                           80.00             100.00
      17032768                           80.00              95.00
      17016019                           80.00             100.00
      16851994                           75.00              90.00
      16852000                          100.00             100.00
      17020924                           80.00             100.00
      17020976                           77.42              96.77
      16852013                           80.00             100.00
      17021015                           95.00              95.00
      17021734                           95.00              95.00
      17021760                           70.00              70.00
      16731840                           90.00              90.00
      16731678                           80.00             100.00
      16731691                           80.00              90.00
      16731703                           75.00              95.00
      16731732                           80.00              95.00




--------------------------------------------------------------------------------




      LOAN_SEQ       MI                        MTG_INS                 MI_PCT                 CURRENT_GROSS_COUPON
      16832830       No MI                     NO MI                     0                                   8.000
      16832841       No MI                     NO MI                     0                                   8.000
      16832850       No MI                     NO MI                     0                                   8.125
      16648271       No MI                     NO MI                     0                                   8.875
      16803458       No MI                     NO MI                     0                                   8.125
      16803462       No MI                     NO MI                     0                                   7.500
      16803515       No MI                     NO MI                     0                                   7.625
      16803532       No MI                     NO MI                     0                                   8.125
      16803542       No MI                     NO MI                     0                                   8.125
      16803575       PMI                       LPMI                     25                                   7.500
      16803600       No MI                     NO MI                     0                                   8.000
      16803607       No MI                     NO MI                     0                                   8.250
      16803616       PMI                       LPMI                     35                                   7.750
      16801835       PMI                       LPMI                     25                                   7.500
      16801841       No MI                     NO MI                     0                                   8.125
      16801853       No MI                     NO MI                     0                                   8.125
      16801910       No MI                     NO MI                     0                                   6.999
      16801922       No MI                     NO MI                     0                                   7.875
      16801923       No MI                     NO MI                     0                                   7.250
      16801924       No MI                     NO MI                     0                                   6.750
      16801935       No MI                     NO MI                     0                                   6.875
      16801998       No MI                     NO MI                     0                                   6.875
      16802000       GE Capital MI             LPMI                     35                                  10.500
      16803333       No MI                     NO MI                     0                                   7.625
      16801551       PMI                       LPMI                     35                                   8.000
      16801590       No MI                     NO MI                     0                                   6.750
      16801604       No MI                     NO MI                     0                                   6.750
      16801608       Republic MIC              BPMI                     12                                   7.875
      16801617       PMI                       LPMI                     35                                   7.625
      16801648       No MI                     NO MI                     0                                   7.750
      16801662       No MI                     NO MI                     0                                   8.250
      16801672       No MI                     NO MI                     0                                   7.750
      16801712       No MI                     NO MI                     0                                   7.625
      16801715       No MI                     NO MI                     0                                   7.125
      16801717       No MI                     NO MI                     0                                   6.375
      16801720       No MI                     NO MI                     0                                   7.750
      16801731       No MI                     NO MI                     0                                   8.125
      16798801       PMI                       BPMI                     25                                   8.125
      16798814       No MI                     NO MI                     0                                   8.125
      16798841       No MI                     NO MI                     0                                   6.250
      16798862       No MI                     NO MI                     0                                   7.500
      16801454       No MI                     NO MI                     0                                   7.750
      16801463       GE Capital MI             BPMI                     25                                   8.125
      16801499       No MI                     NO MI                     0                                   6.375
      16798596       No MI                     NO MI                     0                                   5.750
      16798620       No MI                     NO MI                     0                                   8.125
      16798624       No MI                     NO MI                     0                                   8.125
      16798668       No MI                     NO MI                     0                                   8.125
      16798703       PMI                       LPMI                     35                                   8.875
      16798781       No MI                     NO MI                     0                                   6.750
      16798782       No MI                     NO MI                     0                                   6.000
      16798423       PMI                       LPMI                     35                                   9.875
      16798471       No MI                     NO MI                     0                                   6.000
      16798492       No MI                     NO MI                     0                                   6.125
      16798501       No MI                     NO MI                     0                                   6.375
      16798521       GE Capital MI             LPMI                     35                                  10.375
      16798547       No MI                     NO MI                     0                                   8.125
      16798580       No MI                     NO MI                     0                                   6.375
      16791191       No MI                     NO MI                     0                                   6.750
      16791198       No MI                     NO MI                     0                                   6.750
      16798153       No MI                     NO MI                     0                                   7.875
      16798167       GE Capital MI             LPMI                     35                                   6.750
      16798231       No MI                     NO MI                     0                                   6.375
      16798252       PMI                       LPMI                     35                                   8.625
      16798319       No MI                     NO MI                     0                                   6.250
      16798386       No MI                     NO MI                     0                                   6.500
      16844886       No MI                     NO MI                     0                                   8.250
      16791120       No MI                     NO MI                     0                                   5.750
      16791133       No MI                     NO MI                     0                                   6.500
      16791152       No MI                     NO MI                     0                                   7.625
      16844873       No MI                     NO MI                     0                                   7.750
      16844806       No MI                     NO MI                     0                                   6.875
      16844811       No MI                     NO MI                     0                                   6.875
      16844830       No MI                     NO MI                     0                                   5.875
      17043987       No MI                     NO MI                     0                                   6.750
      17042404       No MI                     NO MI                     0                                   7.625
      17042410       No MI                     NO MI                     0                                   7.875
      17042411       No MI                     NO MI                     0                                   8.000
      17034682       No MI                     NO MI                     0                                   6.750
      17034530       No MI                     NO MI                     0                                   6.750
      17034580       No MI                     NO MI                     0                                   6.625
      17034591       No MI                     NO MI                     0                                   7.500
      17034598       No MI                     NO MI                     0                                   6.750
      17034599       No MI                     NO MI                     0                                   6.875
      17034668       No MI                     NO MI                     0                                   7.750
      17034670       No MI                     NO MI                     0                                   8.000
      17033368       No MI                     NO MI                     0                                   6.875
      17033223       No MI                     NO MI                     0                                   6.625
      17033170       No MI                     NO MI                     0                                   7.750
      17021938       No MI                     NO MI                     0                                   6.375
      17021942       No MI                     NO MI                     0                                   6.750
      17021944       No MI                     NO MI                     0                                   6.375
      17022033       No MI                     NO MI                     0                                   8.375
      17022040       No MI                     NO MI                     0                                   7.500
      17022046       No MI                     NO MI                     0                                   7.625
      17022062       No MI                     NO MI                     0                                   7.500
      17022083       No MI                     NO MI                     0                                   7.875
      17022087       No MI                     NO MI                     0                                   8.375
      17022096       No MI                     NO MI                     0                                   8.250
      17022146       No MI                     NO MI                     0                                   8.375
      17016254       No MI                     NO MI                     0                                   6.500
      17016255       No MI                     NO MI                     0                                   6.625
      17016275       No MI                     NO MI                     0                                   6.875
      17016281       No MI                     NO MI                     0                                   6.875
      17016392       No MI                     NO MI                     0                                   7.875
      17016397       No MI                     NO MI                     0                                   8.375
      17016404       No MI                     NO MI                     0                                   7.625
      17016446       No MI                     NO MI                     0                                   7.625
      17021130       No MI                     NO MI                     0                                   6.500
      17013744       No MI                     NO MI                     0                                   6.500
      17013752       No MI                     NO MI                     0                                   8.500
      17014678       No MI                     NO MI                     0                                   7.500
      17014680       No MI                     NO MI                     0                                   7.625
      17014691       No MI                     NO MI                     0                                   8.250
      17014696       No MI                     NO MI                     0                                   7.750
      17014723       No MI                     NO MI                     0                                   6.750
      17015055       No MI                     NO MI                     0                                   7.875
      17012821       No MI                     NO MI                     0                                   6.500
      17012826       No MI                     NO MI                     0                                   6.375
      17012829       No MI                     NO MI                     0                                   6.375
      17012837       No MI                     NO MI                     0                                   6.750
      17012874       No MI                     NO MI                     0                                   6.875
      17012893       No MI                     NO MI                     0                                   7.750
      17012934       No MI                     NO MI                     0                                   6.500
      17013461       No MI                     NO MI                     0                                   8.250
      17013465       No MI                     NO MI                     0                                   8.250
      17013472       No MI                     NO MI                     0                                   8.250
      17013483       No MI                     NO MI                     0                                   8.250
      17013491       No MI                     NO MI                     0                                   8.250
      17013501       No MI                     NO MI                     0                                   8.375
      17013502       No MI                     NO MI                     0                                   7.625
      17013506       No MI                     NO MI                     0                                   8.375
      17013517       No MI                     NO MI                     0                                   7.625
      17013518       No MI                     NO MI                     0                                   8.250
      17013520       No MI                     NO MI                     0                                   7.625
      17013524       No MI                     NO MI                     0                                   8.375
      17013531       No MI                     NO MI                     0                                   8.375
      17013552       No MI                     NO MI                     0                                   7.500
      17013555       No MI                     NO MI                     0                                   6.875
      17013562       Republic MIC              BPMI                     25                                   6.750
      17013569       No MI                     NO MI                     0                                   6.125
      17013571       No MI                     NO MI                     0                                   5.875
      17013572       No MI                     NO MI                     0                                   6.625
      17013573       No MI                     NO MI                     0                                   7.875
      17013578       No MI                     NO MI                     0                                   6.750
      17013583       No MI                     NO MI                     0                                   6.625
      17013586       No MI                     NO MI                     0                                   8.250
      17013593       No MI                     NO MI                     0                                   7.625
      17013596       No MI                     NO MI                     0                                   6.750
      17013671       No MI                     NO MI                     0                                   7.625
      17013677       No MI                     NO MI                     0                                   7.625
      17012674       No MI                     NO MI                     0                                   8.250
      17012681       No MI                     NO MI                     0                                   8.000
      17012694       No MI                     NO MI                     0                                   8.000
      17012712       No MI                     NO MI                     0                                   7.500
      17012729       No MI                     NO MI                     0                                   7.500
      17011231       No MI                     NO MI                     0                                   6.375
      17011256       No MI                     NO MI                     0                                   7.875
      17011283       No MI                     NO MI                     0                                   8.500
      17012658       No MI                     NO MI                     0                                   8.250
      17009056       PMI                       LPMI                     25                                   9.000
      17009079       No MI                     NO MI                     0                                   8.250
      17009124       PMI                       LPMI                     30                                   7.875
      17009170       No MI                     NO MI                     0                                   7.750
      17009227       No MI                     NO MI                     0                                   6.875
      17009241       No MI                     NO MI                     0                                   6.500
      17009244       No MI                     NO MI                     0                                   6.750
      17009245       No MI                     NO MI                     0                                   6.375
      17009321       No MI                     NO MI                     0                                   8.375
      17009327       No MI                     NO MI                     0                                   8.500
      17010945       PMI                       LPMI                     25                                   9.000
      17010946       No MI                     NO MI                     0                                   8.250
      17010947       No MI                     NO MI                     0                                   8.000
      17010961       No MI                     NO MI                     0                                   8.250
      17010967       No MI                     NO MI                     0                                   7.500
      17010998       No MI                     NO MI                     0                                   7.750
      17011006       No MI                     NO MI                     0                                   8.375
      17011032       No MI                     NO MI                     0                                   8.125
      17011038       No MI                     NO MI                     0                                   8.250
      17011061       PMI                       LPMI                     35                                   8.750
      17011081       No MI                     NO MI                     0                                   6.125
      17011086       No MI                     NO MI                     0                                   6.375
      17011130       No MI                     NO MI                     0                                   6.875
      17011158       PMI                       LPMI                     35                                   9.000
      17011203       No MI                     NO MI                     0                                   6.625
      17011213       No MI                     NO MI                     0                                   8.250
      17004934       GE Capital MI             BPMI                     25                                   7.875
      17004936       No MI                     NO MI                     0                                   7.875
      17004941       No MI                     NO MI                     0                                   6.750
      17004953       No MI                     NO MI                     0                                   8.375
      17005126       No MI                     NO MI                     0                                   8.375
      17008966       No MI                     NO MI                     0                                   6.875
      17009008       No MI                     NO MI                     0                                   6.875
      17004872       No MI                     NO MI                     0                                   8.375
      17004897       No MI                     NO MI                     0                                   7.875
      17004899       No MI                     NO MI                     0                                   6.625
      17003289       PMI                       LPMI                     35                                   9.500
      17003306       No MI                     NO MI                     0                                   6.375
      17003318       No MI                     NO MI                     0                                   6.750
      17003328       No MI                     NO MI                     0                                   8.125
      17003360       No MI                     NO MI                     0                                   6.750
      17003435       No MI                     NO MI                     0                                   9.125
      17003451       No MI                     NO MI                     0                                   8.250
      17003464       No MI                     NO MI                     0                                   8.375
      17003473       No MI                     NO MI                     0                                   6.500
      17003496       No MI                     NO MI                     0                                   7.750
      17004650       No MI                     NO MI                     0                                   6.625
      17004663       No MI                     NO MI                     0                                   7.875
      17004708       No MI                     NO MI                     0                                   6.875
      17004739       No MI                     NO MI                     0                                   7.875
      17002233       No MI                     NO MI                     0                                   8.000
      17002252       No MI                     NO MI                     0                                   6.500
      17003202       No MI                     NO MI                     0                                   7.750
      17003228       No MI                     NO MI                     0                                   8.375
      17003247       No MI                     NO MI                     0                                   6.750
      17003249       No MI                     NO MI                     0                                   6.500
      17003251       No MI                     NO MI                     0                                   6.375
      17003254       No MI                     NO MI                     0                                   6.125
      17003255       No MI                     NO MI                     0                                   6.500
      17003256       No MI                     NO MI                     0                                   6.625
      17003258       No MI                     NO MI                     0                                   6.875
      17003260       No MI                     NO MI                     0                                   6.875
      17003276       No MI                     NO MI                     0                                   8.250
      17002104       No MI                     NO MI                     0                                   7.875
      17002106       No MI                     NO MI                     0                                   6.875
      17002120       No MI                     NO MI                     0                                   6.000
      17002129       No MI                     NO MI                     0                                   6.500
      17002135       No MI                     NO MI                     0                                   6.875
      17002141       No MI                     NO MI                     0                                   6.875
      17002151       No MI                     NO MI                     0                                   6.750
      17000377       No MI                     NO MI                     0                                   7.625
      17000399       No MI                     NO MI                     0                                   7.500
      17000408       No MI                     NO MI                     0                                   8.125
      17001920       No MI                     NO MI                     0                                   7.500
      17001955       No MI                     NO MI                     0                                   8.250
      17001977       No MI                     NO MI                     0                                   6.875
      17002017       No MI                     NO MI                     0                                   6.625
      17002031       No MI                     NO MI                     0                                   6.500
      17002036       No MI                     NO MI                     0                                   6.500
      17002042       No MI                     NO MI                     0                                   6.250
      17002053       No MI                     NO MI                     0                                   6.125
      17002066       No MI                     NO MI                     0                                   8.000
      17002070       No MI                     NO MI                     0                                   6.875
      17002080       No MI                     NO MI                     0                                   7.625
      17002086       No MI                     NO MI                     0                                   6.250
      17002090       No MI                     NO MI                     0                                   6.625
      16995171       No MI                     NO MI                     0                                   7.750
      16995214       No MI                     NO MI                     0                                   6.750
      16995216       No MI                     NO MI                     0                                   6.875
      16995242       No MI                     NO MI                     0                                   5.875
      16995272       GE Capital MI             BPMI                     25                                   7.750
      16995334       No MI                     NO MI                     0                                   8.375
      16995374       No MI                     NO MI                     0                                   7.875
      17000098       No MI                     NO MI                     0                                   6.375
      17000099       No MI                     NO MI                     0                                   6.250
      17000101       No MI                     NO MI                     0                                   5.500
      17000102       PMI                       LPMI                     25                                   7.250
      17000103       No MI                     NO MI                     0                                   5.500
      17000111       No MI                     NO MI                     0                                   5.625
      17000113       No MI                     NO MI                     0                                   5.625
      17000115       No MI                     NO MI                     0                                   6.500
      17000116       No MI                     NO MI                     0                                   6.750
      17000121       No MI                     NO MI                     0                                   6.875
      17000123       No MI                     NO MI                     0                                   6.500
      17000131       No MI                     NO MI                     0                                   6.375
      17000132       No MI                     NO MI                     0                                   6.750
      17000135       No MI                     NO MI                     0                                   6.500
      17000136       No MI                     NO MI                     0                                   6.375
      17000138       No MI                     NO MI                     0                                   5.875
      17000140       No MI                     NO MI                     0                                   6.250
      17000211       No MI                     NO MI                     0                                   6.750
      17000268       PMI                       LPMI                     35                                   8.750
      16994944       PMI                       LPMI                     35                                   9.375
      16994951       No MI                     NO MI                     0                                   6.500
      16995024       No MI                     NO MI                     0                                   5.125
      16995025       No MI                     NO MI                     0                                   6.750
      16995047       No MI                     NO MI                     0                                   6.125
      16995049       No MI                     NO MI                     0                                   6.500
      16995108       No MI                     NO MI                     0                                   7.750
      16990122       PMI                       LPMI                     25                                   7.000
      16990209       No MI                     NO MI                     0                                   6.375
      16990210       No MI                     NO MI                     0                                   7.750
      16990275       No MI                     NO MI                     0                                   6.500
      16990276       No MI                     NO MI                     0                                   6.875
      16990286       No MI                     NO MI                     0                                   6.875
      16990363       No MI                     NO MI                     0                                   6.875
      16991387       PMI                       LPMI                     35                                   7.250
      16991405       PMI                       LPMI                     35                                   7.250
      16991409       PMI                       LPMI                     35                                   8.250
      16991452       No MI                     NO MI                     0                                   5.875
      16991457       No MI                     NO MI                     0                                   6.125
      16991460       No MI                     NO MI                     0                                   6.625
      16991461       No MI                     NO MI                     0                                   6.750
      16991462       No MI                     NO MI                     0                                   6.500
      16991463       No MI                     NO MI                     0                                   5.875
      16991466       PMI                       LPMI                     25                                   7.125
      16991468       No MI                     NO MI                     0                                   6.500
      16991470       No MI                     NO MI                     0                                   7.875
      16991494       No MI                     NO MI                     0                                   6.875
      16991500       No MI                     NO MI                     0                                   6.625
      16991591       No MI                     NO MI                     0                                   7.875
      16991649       No MI                     NO MI                     0                                   8.250
      16991659       No MI                     NO MI                     0                                   7.625
      16991720       No MI                     NO MI                     0                                   6.875
      16991801       No MI                     NO MI                     0                                   6.625
      16991805       No MI                     NO MI                     0                                   6.750
      16991811       No MI                     NO MI                     0                                   6.250
      16985084       Radian Guaranty           BPMI                     30                                   8.375
      16985091       No MI                     NO MI                     0                                   7.875
      16985133       No MI                     NO MI                     0                                   6.625
      16985161       No MI                     NO MI                     0                                   7.750
      16985184       No MI                     NO MI                     0                                   8.375
      16985215       No MI                     NO MI                     0                                   7.750
      16985272       No MI                     NO MI                     0                                   8.250
      16990027       No MI                     NO MI                     0                                   6.750
      16990035       No MI                     NO MI                     0                                   6.000
      16990080       No MI                     NO MI                     0                                   6.500
      16990090       PMI                       LPMI                     35                                   8.875
      16981537       GE Capital MI             BPMI                     30                                   6.625
      16981551       PMI                       LPMI                     35                                   9.375
      16981575       United Guaranty           BPMI                     25                                   8.375
      16981602       No MI                     NO MI                     0                                   7.875
      16981829       No MI                     NO MI                     0                                   6.250
      16982843       No MI                     NO MI                     0                                   6.750
      16982876       PMI                       LPMI                     25                                   8.250
      16982935       No MI                     NO MI                     0                                   6.250
      16982994       No MI                     NO MI                     0                                   6.625
      16983099       No MI                     NO MI                     0                                   6.875
      16983114       No MI                     NO MI                     0                                   7.625
      16984656       No MI                     NO MI                     0                                   8.250
      16984681       No MI                     NO MI                     0                                   6.875
      16984749       No MI                     NO MI                     0                                   8.250
      16984808       No MI                     NO MI                     0                                   6.500
      16984829       No MI                     NO MI                     0                                   6.875
      16984846       No MI                     NO MI                     0                                   7.625
      16984847       No MI                     NO MI                     0                                   9.000
      16984868       No MI                     NO MI                     0                                   7.500
      16984961       No MI                     NO MI                     0                                   6.625
      16984962       No MI                     NO MI                     0                                   6.750
      16985006       No MI                     NO MI                     0                                   7.875
      16981299       No MI                     NO MI                     0                                   8.375
      16981318       No MI                     NO MI                     0                                   7.750
      16981338       No MI                     NO MI                     0                                   7.750
      16981393       No MI                     NO MI                     0                                   7.625
      16981407       No MI                     NO MI                     0                                   6.375
      16981429       No MI                     NO MI                     0                                   6.875
      16981462       No MI                     NO MI                     0                                   8.375
      16981492       No MI                     NO MI                     0                                   8.375
      16981126       No MI                     NO MI                     0                                   7.875
      16981140       No MI                     NO MI                     0                                   8.375
      16981173       No MI                     NO MI                     0                                   7.500
      16980876       PMI                       LPMI                     35                                   9.375
      16980929       No MI                     NO MI                     0                                   6.875
      16980934       No MI                     NO MI                     0                                   8.250
      16980945       No MI                     NO MI                     0                                   8.125
      16981036       No MI                     NO MI                     0                                   6.750
      16979454       No MI                     NO MI                     0                                   6.750
      16979487       No MI                     NO MI                     0                                   8.250
      16979502       No MI                     NO MI                     0                                   6.500
      16979515       No MI                     NO MI                     0                                   7.375
      16979526       No MI                     NO MI                     0                                   8.250
      16979536       No MI                     NO MI                     0                                   7.500
      16979546       No MI                     NO MI                     0                                   7.750
      16980370       No MI                     NO MI                     0                                   6.625
      16980371       No MI                     NO MI                     0                                   8.250
      16980392       No MI                     NO MI                     0                                   6.625
      16980399       No MI                     NO MI                     0                                   6.875
      16980453       PMI                       LPMI                     12                                   6.125
      16980456       No MI                     NO MI                     0                                   6.625
      16980457       No MI                     NO MI                     0                                   5.875
      16980459       No MI                     NO MI                     0                                   6.875
      16980462       No MI                     NO MI                     0                                   5.750
      16980469       No MI                     NO MI                     0                                   6.750
      16980473       No MI                     NO MI                     0                                   6.250
      16980522       No MI                     NO MI                     0                                   8.250
      16980633       No MI                     NO MI                     0                                   7.875
      16980652       No MI                     NO MI                     0                                   7.500
      16980661       No MI                     NO MI                     0                                   7.500
      16980682       PMI                       LPMI                     30                                   6.875
      16980743       No MI                     NO MI                     0                                   8.000
      16980773       No MI                     NO MI                     0                                   7.625
      16980793       No MI                     NO MI                     0                                   8.375
      16979007       PMI                       LPMI                     25                                   9.250
      16979046       PMI                       LPMI                     35                                  10.875
      16979054       No MI                     NO MI                     0                                   7.500
      16979090       No MI                     NO MI                     0                                   6.875
      16979091       No MI                     NO MI                     0                                   8.375
      16979095       No MI                     NO MI                     0                                   7.375
      16979106       PMI                       LPMI                     30                                   8.375
      16979126       PMI                       LPMI                     25                                   6.375
      16979145       PMI                       LPMI                     30                                   9.000
      16979183       No MI                     NO MI                     0                                   8.250
      16979190       No MI                     NO MI                     0                                   6.000
      16979203       No MI                     NO MI                     0                                   8.250
      16979262       No MI                     NO MI                     0                                   6.625
      16979318       No MI                     NO MI                     0                                   6.500
      16979333       No MI                     NO MI                     0                                   6.500
      16979379       No MI                     NO MI                     0                                   6.500
      16979381       GE Capital MI             BPMI                     25                                   6.750
      16979430       PMI                       LPMI                     35                                   8.525
      16979437       No MI                     NO MI                     0                                   6.875
      16974189       No MI                     NO MI                     0                                   6.125
      16974203       No MI                     NO MI                     0                                   7.875
      16974207       No MI                     NO MI                     0                                   6.875
      16974280       PMI                       BPMI                     25                                   8.375
      16974288       No MI                     NO MI                     0                                   8.250
      16974362       No MI                     NO MI                     0                                   7.000
      16974365       No MI                     NO MI                     0                                   8.250
      16974366       No MI                     NO MI                     0                                   8.250
      16974386       No MI                     NO MI                     0                                   7.375
      16974390       No MI                     NO MI                     0                                   8.375
      16974461       No MI                     NO MI                     0                                   6.750
      16978779       PMI                       LPMI                     35                                   8.875
      16978815       No MI                     NO MI                     0                                   7.625
      16978829       No MI                     NO MI                     0                                   7.625
      16978895       No MI                     NO MI                     0                                   6.875
      16974094       No MI                     NO MI                     0                                   8.250
      16974115       No MI                     NO MI                     0                                   7.750
      16974126       No MI                     NO MI                     0                                   8.125
      16974145       No MI                     NO MI                     0                                   6.500
      16974165       No MI                     NO MI                     0                                   6.375
      16974173       No MI                     NO MI                     0                                   6.500
      16974013       No MI                     NO MI                     0                                   7.875
      16974028       No MI                     NO MI                     0                                   8.250
      16974034       PMI                       LPMI                     25                                   6.875
      16974036       No MI                     NO MI                     0                                   8.375
      16974048       No MI                     NO MI                     0                                   6.875
      16973934       No MI                     NO MI                     0                                   8.375
      16973923       No MI                     NO MI                     0                                   8.250
      16973867       No MI                     NO MI                     0                                   6.875
      16973814       No MI                     NO MI                     0                                   8.250
      16973837       No MI                     NO MI                     0                                   6.875
      16970784       No MI                     NO MI                     0                                   6.875
      16970790       No MI                     NO MI                     0                                   8.125
      16970808       No MI                     NO MI                     0                                   7.625
      16970813       No MI                     NO MI                     0                                   7.125
      16970819       No MI                     NO MI                     0                                   6.750
      16970886       No MI                     NO MI                     0                                   6.875
      16970894       No MI                     NO MI                     0                                   6.500
      16970917       No MI                     NO MI                     0                                   6.750
      16970946       No MI                     NO MI                     0                                   7.500
      16970948       No MI                     NO MI                     0                                   8.250
      16970953       Mortgage Guaranty In      BPMI                     25                                   6.750
      16791053       GE Capital MI             LPMI                     35                                  10.125
      16790988       No MI                     NO MI                     0                                   6.750
      16790927       No MI                     NO MI                     0                                   6.000
      16790939       PMI                       LPMI                     25                                   6.750
      16790969       No MI                     NO MI                     0                                   6.875
      16790845       No MI                     NO MI                     0                                   8.000
      16790860       PMI                       LPMI                     35                                   8.500
      16790891       PMI                       LPMI                     35                                   6.250
      16790892       No MI                     NO MI                     0                                   7.875
      16790774       No MI                     NO MI                     0                                   7.875
      16790794       No MI                     NO MI                     0                                   6.500
      16790836       No MI                     NO MI                     0                                   8.125
      16790731       No MI                     NO MI                     0                                   7.625
      16790660       PMI                       LPMI                     35                                   7.750
      16790623       No MI                     NO MI                     0                                   6.750
      16790459       No MI                     NO MI                     0                                   7.875
      16789070       No MI                     NO MI                     0                                   6.500
      16789075       PMI                       LPMI                     35                                   8.250
      16790356       No MI                     NO MI                     0                                   6.375
      16790371       No MI                     NO MI                     0                                   7.875
      16790375       Republic MIC              BPMI                     30                                   7.625
      16790383       No MI                     NO MI                     0                                   6.250
      16790420       No MI                     NO MI                     0                                   5.999
      16790425       No MI                     NO MI                     0                                   7.125
      16788992       No MI                     NO MI                     0                                   8.250
      16788916       GE Capital MI             BPMI                     25                                   7.500
      16788805       No MI                     NO MI                     0                                   8.250
      16788808       No MI                     NO MI                     0                                   8.250
      16788819       No MI                     NO MI                     0                                   6.875
      16788833       No MI                     NO MI                     0                                   8.250
      16788654       GE Capital MI             LPMI                     35                                   9.375
      16788656       No MI                     NO MI                     0                                   8.250
      16788678       PMI                       BPMI                     25                                   6.250
      16788710       No MI                     NO MI                     0                                   7.750
      16788488       GE Capital MI             LPMI                     35                                   9.125
      16788522       No MI                     NO MI                     0                                   6.875
      16788556       GE Capital MI             LPMI                     35                                   7.000
      16788427       PMI                       LPMI                     25                                   6.500
      16788444       No MI                     NO MI                     0                                   7.625
      16788477       No MI                     NO MI                     0                                   8.250
      16788478       No MI                     NO MI                     0                                   6.000
      16786238       No MI                     NO MI                     0                                   7.625
      16786285       GE Capital MI             LPMI                     35                                   7.750
      16784867       PMI                       LPMI                     35                                   7.300
      16784903       No MI                     NO MI                     0                                   7.875
      16784916       No MI                     NO MI                     0                                   6.875
      16784945       No MI                     NO MI                     0                                   8.125
      16784992       No MI                     NO MI                     0                                   8.250
      16785032       No MI                     NO MI                     0                                   8.250
      16786205       No MI                     NO MI                     0                                   6.750
      16784761       No MI                     NO MI                     0                                   6.625
      16784831       No MI                     NO MI                     0                                   6.500
      16784835       No MI                     NO MI                     0                                   8.000
      16784838       No MI                     NO MI                     0                                   6.625
      16697267       No MI                     NO MI                     0                                   8.750
      16784633       No MI                     NO MI                     0                                   8.250
      16784651       No MI                     NO MI                     0                                   7.875
      16784669       No MI                     NO MI                     0                                   6.750
      16697249       No MI                     NO MI                     0                                   8.250
      16784594       No MI                     NO MI                     0                                   8.250
      16781325       No MI                     NO MI                     0                                   6.750
      16781386       No MI                     NO MI                     0                                   8.250
      16781435       No MI                     NO MI                     0                                   6.750
      17059692       No MI                     NO MI                     0                                   6.875
      17059693       No MI                     NO MI                     0                                   6.875
      17059694       No MI                     NO MI                     0                                   6.875
      17059695       No MI                     NO MI                     0                                   6.875
      17048006       No MI                     NO MI                     0                                   7.375
      17059645       No MI                     NO MI                     0                                   6.750
      17059646       No MI                     NO MI                     0                                   6.750
      17059648       No MI                     NO MI                     0                                   6.750
      17059650       No MI                     NO MI                     0                                   6.625
      17059651       No MI                     NO MI                     0                                   6.625
      17059652       No MI                     NO MI                     0                                   7.875
      17059653       No MI                     NO MI                     0                                   7.875
      17059658       No MI                     NO MI                     0                                   6.875
      17059660       No MI                     NO MI                     0                                   6.625
      17059661       No MI                     NO MI                     0                                   6.750
      17059662       No MI                     NO MI                     0                                   6.875
      17059663       No MI                     NO MI                     0                                   6.500
      17059664       No MI                     NO MI                     0                                   7.750
      17059666       No MI                     NO MI                     0                                   7.500
      17059667       No MI                     NO MI                     0                                   6.875
      17059668       No MI                     NO MI                     0                                   6.750
      17059669       No MI                     NO MI                     0                                   6.875
      17059671       No MI                     NO MI                     0                                   6.500
      17059672       No MI                     NO MI                     0                                   6.750
      17059674       No MI                     NO MI                     0                                   7.500
      17059676       No MI                     NO MI                     0                                   6.625
      17059678       No MI                     NO MI                     0                                   6.750
      17059679       No MI                     NO MI                     0                                   6.875
      17059680       No MI                     NO MI                     0                                   6.375
      17059681       No MI                     NO MI                     0                                   8.375
      17059683       No MI                     NO MI                     0                                   6.875
      17059684       No MI                     NO MI                     0                                   6.875
      17059685       No MI                     NO MI                     0                                   6.750
      17059687       No MI                     NO MI                     0                                   8.250
      17059688       No MI                     NO MI                     0                                   6.875
      17059689       No MI                     NO MI                     0                                   7.500
      17059690       No MI                     NO MI                     0                                   6.750
      17059691       No MI                     NO MI                     0                                   6.875
      16968281       No MI                     NO MI                     0                                   6.500
      16968284       No MI                     NO MI                     0                                   6.000
      16968287       No MI                     NO MI                     0                                   6.250
      16968288       No MI                     NO MI                     0                                   5.500
      16968290       No MI                     NO MI                     0                                   6.125
      16968293       No MI                     NO MI                     0                                   6.625
      16968304       No MI                     NO MI                     0                                   6.250
      16968306       No MI                     NO MI                     0                                   6.500
      16968318       No MI                     NO MI                     0                                   6.625
      16973872       No MI                     NO MI                     0                                   6.000
      16973892       No MI                     NO MI                     0                                   6.250
      16973895       No MI                     NO MI                     0                                   6.250
      16973911       No MI                     NO MI                     0                                   6.000
      16973932       No MI                     NO MI                     0                                   6.500
      16973941       No MI                     NO MI                     0                                   6.375
      17009018       No MI                     NO MI                     0                                   6.375
      17047999       No MI                     NO MI                     0                                   6.125
      17043988       No MI                     NO MI                     0                                   5.875
      17042454       No MI                     NO MI                     0                                   5.625
      16840609       Radian Guaranty           BPMI                     12                                   7.250
      16840610       No MI                     NO MI                     0                                   7.375
      16840611       No MI                     NO MI                     0                                   7.000
      16840612       No MI                     NO MI                     0                                   7.250
      16840613       No MI                     NO MI                     0                                   6.750
      16840615       No MI                     NO MI                     0                                   7.000
      16840616       No MI                     NO MI                     0                                   7.250
      16840617       No MI                     NO MI                     0                                   7.500
      16840618       No MI                     NO MI                     0                                   6.375
      16840619       No MI                     NO MI                     0                                   7.375
      16840620       No MI                     NO MI                     0                                   6.875
      16840621       No MI                     NO MI                     0                                   6.250
      16840622       No MI                     NO MI                     0                                   6.500
      16840623       No MI                     NO MI                     0                                   6.875
      16840624       No MI                     NO MI                     0                                   7.125
      16840625       United Guaranty           BPMI                     25                                   7.000
      16840626       No MI                     NO MI                     0                                   7.625
      16840627       No MI                     NO MI                     0                                   6.500
      16840605       No MI                     NO MI                     0                                   6.750
      16840606       United Guaranty           BPMI                     25                                   7.625
      16840607       YES                       BPMI                     30                                   7.125
      16840608       No MI                     NO MI                     0                                   7.000
      16840570       No MI                     NO MI                     0                                   6.375
      16840571       No MI                     NO MI                     0                                   7.125
      16840572       No MI                     NO MI                     0                                   6.000
      16840573       GE Capital MI             BPMI                     25                                   7.000
      16840574       GE Capital MI             BPMI                     30                                   7.000
      16840575       No MI                     NO MI                     0                                   6.875
      16840577       No MI                     NO MI                     0                                   7.125
      16840578       No MI                     NO MI                     0                                   6.375
      16840579       No MI                     NO MI                     0                                   7.000
      16840580       PMI                       BPMI                     25                                   7.125
      16840581       No MI                     NO MI                     0                                   6.500
      16840582       No MI                     NO MI                     0                                   6.250
      16840583       No MI                     NO MI                     0                                   6.875
      16840584       No MI                     NO MI                     0                                   6.375
      16840585       No MI                     NO MI                     0                                   6.750
      16840586       No MI                     NO MI                     0                                   7.125
      16840587       No MI                     NO MI                     0                                   6.875
      16840589       No MI                     NO MI                     0                                   6.000
      16840590       No MI                     NO MI                     0                                   6.625
      16840591       No MI                     NO MI                     0                                   6.500
      16840592       No MI                     NO MI                     0                                   6.875
      16840593       No MI                     NO MI                     0                                   5.750
      16840594       No MI                     NO MI                     0                                   5.625
      16840595       No MI                     NO MI                     0                                   7.125
      16840596       No MI                     NO MI                     0                                   6.125
      16840597       No MI                     NO MI                     0                                   6.750
      16840598       No MI                     NO MI                     0                                   6.250
      16840599       No MI                     NO MI                     0                                   6.625
      16840601       Republic MIC              BPMI                     25                                   6.875
      16840602       No MI                     NO MI                     0                                   6.750
      16840603       No MI                     NO MI                     0                                   6.875
      16840604       No MI                     NO MI                     0                                   6.500
      16840552       No MI                     NO MI                     0                                   6.875
      16840553       No MI                     NO MI                     0                                   6.125
      16840555       No MI                     NO MI                     0                                   7.125
      16840556       No MI                     NO MI                     0                                   7.125
      16840558       No MI                     NO MI                     0                                   6.875
      16840559       No MI                     NO MI                     0                                   6.750
      16840561       No MI                     NO MI                     0                                   6.875
      16840562       YES                       BPMI                     30                                   6.875
      16840563       No MI                     NO MI                     0                                   6.375
      16840564       No MI                     NO MI                     0                                   6.250
      16840565       No MI                     NO MI                     0                                   6.750
      16840566       No MI                     NO MI                     0                                   6.625
      16840567       No MI                     NO MI                     0                                   6.625
      16840568       No MI                     NO MI                     0                                   6.500
      16840569       GE Capital MI             BPMI                     30                                   6.625
      16840539       No MI                     NO MI                     0                                   6.875
      16840540       PMI                       BPMI                     25                                   6.750
      16840541       GE Capital MI             BPMI                     25                                   6.625
      16840545       No MI                     NO MI                     0                                   6.375
      16840546       No MI                     NO MI                     0                                   6.750
      16840547       GE Capital MI             BPMI                     30                                   7.500
      16840548       No MI                     NO MI                     0                                   6.750
      16840549       No MI                     NO MI                     0                                   6.875
      16840550       No MI                     NO MI                     0                                   5.500
      16840551       No MI                     NO MI                     0                                   7.000
      16729827       No MI                     NO MI                     0                                   6.000
      16729860       No MI                     NO MI                     0                                   8.125
      16729898       No MI                     NO MI                     0                                   7.625
      16729928       No MI                     NO MI                     0                                   8.250
      16731549       No MI                     NO MI                     0                                   6.500
      16731599       No MI                     NO MI                     0                                   6.750
      16731607       No MI                     NO MI                     0                                   6.375
      16731613       No MI                     NO MI                     0                                   8.375
      16729682       No MI                     NO MI                     0                                   8.250
      16729690       No MI                     NO MI                     0                                   8.000
      16728799       No MI                     NO MI                     0                                   7.625
      16728813       No MI                     NO MI                     0                                   6.999
      16728816       No MI                     NO MI                     0                                   6.750
      16728829       No MI                     NO MI                     0                                   7.999
      16728889       No MI                     NO MI                     0                                   8.000
      16728895       PMI                       LPMI                     35                                   9.750
      16729409       No MI                     NO MI                     0                                   7.500
      16729427       No MI                     NO MI                     0                                   8.500
      16729584       PMI                       BPMI                     25                                   8.250
      16729592       PMI                       BPMI                     25                                   8.250
      16648128       PMI                       LPMI                     30                                   6.750
      16723950       PMI                       LPMI                     35                                  10.125
      16728284       No MI                     NO MI                     0                                   6.875
      16728301       No MI                     NO MI                     0                                   8.375
      16728339       No MI                     NO MI                     0                                   5.000
      16728442       No MI                     NO MI                     0                                   6.875
      16728444       No MI                     NO MI                     0                                   8.750
      16728661       No MI                     NO MI                     0                                   6.875
      16728755       No MI                     NO MI                     0                                   8.375
      16723388       No MI                     NO MI                     0                                   8.375
      16723398       No MI                     NO MI                     0                                   5.875
      16723427       No MI                     NO MI                     0                                   7.750
      16723506       No MI                     NO MI                     0                                   8.000
      16723648       No MI                     NO MI                     0                                   6.625
      16723662       No MI                     NO MI                     0                                   7.875
      16723665       No MI                     NO MI                     0                                   6.250
      16723708       No MI                     NO MI                     0                                   7.375
      16723715       GE Capital MI             BPMI                     25                                   8.125
      16723784       GE Capital MI             LPMI                     35                                  10.000
      16721862       No MI                     NO MI                     0                                   7.750
      16721930       No MI                     NO MI                     0                                   7.875
      16722145       PMI                       LPMI                     35                                   7.750
      16722210       No MI                     NO MI                     0                                   6.875
      16722231       No MI                     NO MI                     0                                   6.875
      16722263       No MI                     NO MI                     0                                   6.875
      16722286       No MI                     NO MI                     0                                   7.625
      16722289       No MI                     NO MI                     0                                   6.000
      16723125       No MI                     NO MI                     0                                   7.750
      16723150       No MI                     NO MI                     0                                   6.875
      16723155       No MI                     NO MI                     0                                   8.250
      16723333       No MI                     NO MI                     0                                   7.375
      16723340       No MI                     NO MI                     0                                   6.375
      16718876       PMI                       LPMI                     35                                   9.625
      16718974       No MI                     NO MI                     0                                   6.875
      16719000       No MI                     NO MI                     0                                   6.999
      16719103       PMI                       LPMI                     25                                   7.125
      16721812       No MI                     NO MI                     0                                   7.500
      16718492       PMI                       LPMI                     35                                   7.500
      16718507       No MI                     NO MI                     0                                   6.875
      16718521       No MI                     NO MI                     0                                   7.250
      16718524       No MI                     NO MI                     0                                   7.500
      16718555       No MI                     NO MI                     0                                   6.875
      16717773       No MI                     NO MI                     0                                   6.999
      16717774       No MI                     NO MI                     0                                   6.625
      16717168       No MI                     NO MI                     0                                   7.625
      16717175       No MI                     NO MI                     0                                   7.625
      16717186       No MI                     NO MI                     0                                   6.875
      16717189       GE Capital MI             LPMI                     35                                  10.000
      16717244       PMI                       LPMI                     35                                   8.775
      16717393       GE Capital MI             LPMI                     35                                   8.500
      16717429       No MI                     NO MI                     0                                   8.125
      16717434       No MI                     NO MI                     0                                   6.000
      16717491       No MI                     NO MI                     0                                   6.375
      16717614       No MI                     NO MI                     0                                   7.750
      16634137       No MI                     NO MI                     0                                   8.875
      16595958       No MI                     NO MI                     0                                   7.750
      16356318       GE Capital MI             LPMI                     22                                   6.875
      16357598       Mortgage Guaranty In      LPMI                     25                                   7.250
      16357499       GE Capital MI             BPMI                     30                                   6.125
      16356818       GE Capital MI             LPMI                     25                                   7.375
      16356540       No MI                     NO MI                     0                                   5.750
      16781138       No MI                     NO MI                     0                                   8.000
      16781163       No MI                     NO MI                     0                                   7.750
      16781182       No MI                     NO MI                     0                                   8.750
      16781194       No MI                     NO MI                     0                                   7.625
      16780720       No MI                     NO MI                     0                                   6.500
      16780775       No MI                     NO MI                     0                                   6.875
      16780784       No MI                     NO MI                     0                                   6.750
      16780796       No MI                     NO MI                     0                                   6.500
      16697197       No MI                     NO MI                     0                                   8.500
      16780917       No MI                     NO MI                     0                                   6.875
      16780930       PMI                       LPMI                     35                                   8.000
      16780962       PMI                       LPMI                     35                                   9.250
      16781002       No MI                     NO MI                     0                                   6.625
      16781008       No MI                     NO MI                     0                                   6.500
      16781030       No MI                     NO MI                     0                                   6.000
      16781054       No MI                     NO MI                     0                                   8.375
      16781070       No MI                     NO MI                     0                                   6.625
      16779023       No MI                     NO MI                     0                                   7.999
      16778907       No MI                     NO MI                     0                                   6.625
      16695709       PMI                       LPMI                     12                                   9.750
      16778836       No MI                     NO MI                     0                                   7.625
      16778844       GE Capital MI             LPMI                     35                                   7.875
      16778859       No MI                     NO MI                     0                                   6.875
      16778874       No MI                     NO MI                     0                                   6.750
      16778540       PMI                       LPMI                     35                                   9.750
      16778566       No MI                     NO MI                     0                                   7.250
      16778578       No MI                     NO MI                     0                                   7.500
      16778650       GE Capital MI             LPMI                     35                                  10.500
      16778678       No MI                     NO MI                     0                                   7.500
      16778689       No MI                     NO MI                     0                                   6.875
      16695808       No MI                     NO MI                     0                                   9.125
      16778773       No MI                     NO MI                     0                                   8.000
      16778778       PMI                       LPMI                     30                                   8.125
      16778797       No MI                     NO MI                     0                                   7.750
      16778803       No MI                     NO MI                     0                                   8.375
      16778372       GE Capital MI             LPMI                     35                                   7.875
      16778462       No MI                     NO MI                     0                                   6.875
      16778530       No MI                     NO MI                     0                                   6.500
      16685661       PMI                       LPMI                     30                                   7.750
      16692008       No MI                     NO MI                     0                                   8.000
      16683839       No MI                     NO MI                     0                                   8.000
      16683844       No MI                     NO MI                     0                                   8.375
      16685628       No MI                     NO MI                     0                                   8.250
      16685461       No MI                     NO MI                     0                                   8.750
      16681040       No MI                     NO MI                     0                                   7.875
      16681063       No MI                     NO MI                     0                                   8.000
      16777148       No MI                     NO MI                     0                                   6.999
      16777167       No MI                     NO MI                     0                                   5.875
      16778238       No MI                     NO MI                     0                                   8.125
      16778336       No MI                     NO MI                     0                                   8.250
      16778347       No MI                     NO MI                     0                                   7.750
      16676430       No MI                     NO MI                     0                                   7.500
      16679068       No MI                     NO MI                     0                                   7.625
      16776876       No MI                     NO MI                     0                                   6.500
      16776910       No MI                     NO MI                     0                                   7.875
      16776975       No MI                     NO MI                     0                                   6.625
      16777020       No MI                     NO MI                     0                                   6.250
      16776586       No MI                     NO MI                     0                                   6.375
      16776637       No MI                     NO MI                     0                                   6.375
      16776645       No MI                     NO MI                     0                                   7.875
      16776740       No MI                     NO MI                     0                                   6.125
      16776747       No MI                     NO MI                     0                                   6.625
      16776770       No MI                     NO MI                     0                                   6.000
      16776534       No MI                     NO MI                     0                                   6.875
      16775370       No MI                     NO MI                     0                                   6.250
      16775382       No MI                     NO MI                     0                                   6.250
      16775386       No MI                     NO MI                     0                                   6.500
      16775394       No MI                     NO MI                     0                                   8.000
      16775490       GE Capital MI             LPMI                     25                                   8.625
      16775527       Republic MIC              BPMI                     25                                   7.625
      16775534       No MI                     NO MI                     0                                   8.375
      16775539       No MI                     NO MI                     0                                   8.125
      16775058       No MI                     NO MI                     0                                   6.875
      16775082       No MI                     NO MI                     0                                   6.000
      16775089       No MI                     NO MI                     0                                   7.625
      16775100       No MI                     NO MI                     0                                   6.625
      16775111       No MI                     NO MI                     0                                   7.500
      16775119       No MI                     NO MI                     0                                   6.500
      16775127       No MI                     NO MI                     0                                   6.500
      16775128       No MI                     NO MI                     0                                   8.125
      16775134       No MI                     NO MI                     0                                   6.500
      16775151       No MI                     NO MI                     0                                   7.750
      16775159       No MI                     NO MI                     0                                   7.875
      16770907       PMI                       LPMI                     25                                   7.250
      16770936       No MI                     NO MI                     0                                   6.625
      16770956       PMI                       LPMI                     30                                   8.500
      16770997       No MI                     NO MI                     0                                   5.625
      16771028       No MI                     NO MI                     0                                   6.875
      16771063       PMI                       LPMI                     35                                  10.000
      16771153       No MI                     NO MI                     0                                   6.375
      16771156       No MI                     NO MI                     0                                   6.250
      16771174       No MI                     NO MI                     0                                   7.750
      16771179       GE Capital MI             BPMI                     30                                   6.625
      16771189       PMI                       LPMI                     35                                  10.375
      16771235       No MI                     NO MI                     0                                   8.500
      16768393       No MI                     NO MI                     0                                   8.250
      16768398       No MI                     NO MI                     0                                   6.875
      16768492       No MI                     NO MI                     0                                   7.500
      16770522       PMI                       LPMI                     35                                   7.375
      16770735       No MI                     NO MI                     0                                   8.000
      16770814       No MI                     NO MI                     0                                   7.875
      16770818       PMI                       LPMI                     30                                   6.500
      16770840       PMI                       LPMI                     35                                   7.875
      16770852       No MI                     NO MI                     0                                   6.500
      16770858       No MI                     NO MI                     0                                   8.250
      16770865       No MI                     NO MI                     0                                   6.750
      16768180       No MI                     NO MI                     0                                   6.625
      16768195       PMI                       LPMI                     35                                   8.125
      16768243       No MI                     NO MI                     0                                   7.750
      16768270       PMI                       LPMI                     35                                  10.375
      16768376       No MI                     NO MI                     0                                   6.375
      16768013       PMI                       LPMI                     35                                   7.125
      16768021       No MI                     NO MI                     0                                   6.375
      16765091       No MI                     NO MI                     0                                   7.875
      16765139       No MI                     NO MI                     0                                   8.375
      16765156       PMI                       LPMI                     35                                   7.750
      16765264       No MI                     NO MI                     0                                   6.375
      16765273       No MI                     NO MI                     0                                   6.625
      16765301       No MI                     NO MI                     0                                   6.750
      16765424       No MI                     NO MI                     0                                   7.999
      16765534       No MI                     NO MI                     0                                   6.625
      16765563       No MI                     NO MI                     0                                   7.750
      16765587       Mortgage Guaranty In      BPMI                     12                                   7.625
      16765601       No MI                     NO MI                     0                                   6.750
      16768028       No MI                     NO MI                     0                                   6.125
      16768076       No MI                     NO MI                     0                                   6.750
      16767840       No MI                     NO MI                     0                                   7.875
      16767865       No MI                     NO MI                     0                                   7.750
      16767880       GE Capital MI             LPMI                     35                                   6.750
      16767957       No MI                     NO MI                     0                                   6.875
      16767959       No MI                     NO MI                     0                                   5.999
      16731872       United Guaranty           BPMI                     30                                   6.250
      16731883       No MI                     NO MI                     0                                   7.250
      16731940       No MI                     NO MI                     0                                   6.750
      16731958       No MI                     NO MI                     0                                   7.625
      16731986       No MI                     NO MI                     0                                   7.750
      16731990       No MI                     NO MI                     0                                   6.500
      17014528       No MI                     NO MI                     0                                   9.250
      16835645       No MI                     NO MI                     0                                   6.750
      16844662       No MI                     NO MI                     0                                   6.750
      16844665       No MI                     NO MI                     0                                   8.250
      16844675       PMI                       LPMI                     35                                  10.500
      16844698       No MI                     NO MI                     0                                   8.000
      16844711       No MI                     NO MI                     0                                   8.250
      17048003       No MI                     NO MI                     0                                   6.500
      16844579       No MI                     NO MI                     0                                   6.750
      16844563       No MI                     NO MI                     0                                   8.125
      16844568       No MI                     NO MI                     0                                   6.625
      16844569       No MI                     NO MI                     0                                   7.500
      16844557       No MI                     NO MI                     0                                   7.750
      16844470       PMI                       LPMI                     25                                   9.250
      16844489       No MI                     NO MI                     0                                   7.500
      17033418       No MI                     NO MI                     0                                   6.500
      17033425       No MI                     NO MI                     0                                   6.625
      17033432       No MI                     NO MI                     0                                   7.375
      17033433       No MI                     NO MI                     0                                   6.625
      17033437       No MI                     NO MI                     0                                   6.500
      17033444       No MI                     NO MI                     0                                   7.625
      16844431       No MI                     NO MI                     0                                   8.250
      17014754       No MI                     NO MI                     0                                   6.625
      17014755       No MI                     NO MI                     0                                   6.250
      17014757       No MI                     NO MI                     0                                   6.500
      17014786       No MI                     NO MI                     0                                   6.000
      17014844       No MI                     NO MI                     0                                   6.625
      16985178       No MI                     NO MI                     0                                   6.125
      16985181       No MI                     NO MI                     0                                   6.000
      16985188       No MI                     NO MI                     0                                   5.500
      16991427       No MI                     NO MI                     0                                   6.250
      16991428       No MI                     NO MI                     0                                   6.000
      16991429       No MI                     NO MI                     0                                   5.875
      16991611       No MI                     NO MI                     0                                   5.875
      16991612       No MI                     NO MI                     0                                   6.625
      16991614       No MI                     NO MI                     0                                   6.750
      16991617       No MI                     NO MI                     0                                   6.625
      16991619       No MI                     NO MI                     0                                   6.625
      16991641       No MI                     NO MI                     0                                   6.500
      16991643       No MI                     NO MI                     0                                   7.375
      16991648       No MI                     NO MI                     0                                   6.375
      16991673       No MI                     NO MI                     0                                   6.250
      16991682       No MI                     NO MI                     0                                   6.250
      16991686       No MI                     NO MI                     0                                   6.375
      16991802       No MI                     NO MI                     0                                   6.375
      16991807       No MI                     NO MI                     0                                   5.625
      16991810       No MI                     NO MI                     0                                   6.125
      16991820       No MI                     NO MI                     0                                   6.250
      16995073       No MI                     NO MI                     0                                   5.875
      17001959       No MI                     NO MI                     0                                   7.125
      17001964       No MI                     NO MI                     0                                   5.625
      17001968       No MI                     NO MI                     0                                   6.250
      17001972       No MI                     NO MI                     0                                   7.000
      17001974       No MI                     NO MI                     0                                   5.875
      17001991       No MI                     NO MI                     0                                   6.375
      17009011       No MI                     NO MI                     0                                   6.750
      17009016       No MI                     NO MI                     0                                   6.750
      17009022       No MI                     NO MI                     0                                   6.250
      17009025       No MI                     NO MI                     0                                   6.500
      17009029       No MI                     NO MI                     0                                   6.750
      17009034       No MI                     NO MI                     0                                   6.750
      17009037       No MI                     NO MI                     0                                   6.125
      17009040       No MI                     NO MI                     0                                   7.500
      17009043       No MI                     NO MI                     0                                   6.000
      17009053       No MI                     NO MI                     0                                   7.500
      17009059       No MI                     NO MI                     0                                   6.750
      17009062       No MI                     NO MI                     0                                   7.500
      17013640       No MI                     NO MI                     0                                   7.375
      17013661       No MI                     NO MI                     0                                   5.500
      17013666       No MI                     NO MI                     0                                   6.250
      17013673       No MI                     NO MI                     0                                   6.500
      17013676       No MI                     NO MI                     0                                   6.625
      17013682       No MI                     NO MI                     0                                   6.375
      17013686       No MI                     NO MI                     0                                   5.625
      17013689       No MI                     NO MI                     0                                   6.000
      17013690       No MI                     NO MI                     0                                   7.375
      16835741       No MI                     NO MI                     0                                   6.125
      16835754       No MI                     NO MI                     0                                   6.250
      16835765       No MI                     NO MI                     0                                   6.750
      16835771       No MI                     NO MI                     0                                   6.250
      16835775       No MI                     NO MI                     0                                   6.500
      16838662       No MI                     NO MI                     0                                   6.500
      16838665       No MI                     NO MI                     0                                   6.625
      16838727       No MI                     NO MI                     0                                   6.125
      16838731       No MI                     NO MI                     0                                   6.375
      16838799       No MI                     NO MI                     0                                   6.000
      16838832       No MI                     NO MI                     0                                   6.625
      16838839       No MI                     NO MI                     0                                   6.250
      16838845       No MI                     NO MI                     0                                   6.250
      16839842       No MI                     NO MI                     0                                   6.250
      16844439       No MI                     NO MI                     0                                   6.625
      16844452       No MI                     NO MI                     0                                   6.500
      16844461       No MI                     NO MI                     0                                   6.250
      16844498       No MI                     NO MI                     0                                   6.750
      16845631       No MI                     NO MI                     0                                   5.875
      16845821       No MI                     NO MI                     0                                   6.750
      16845873       No MI                     NO MI                     0                                   6.750
      16845887       No MI                     NO MI                     0                                   6.750
      16847508       No MI                     NO MI                     0                                   6.250
      16847808       No MI                     NO MI                     0                                   6.000
      16851117       No MI                     NO MI                     0                                   6.250
      16851144       No MI                     NO MI                     0                                   6.625
      16851150       No MI                     NO MI                     0                                   6.500
      16851156       No MI                     NO MI                     0                                   6.750
      16851183       No MI                     NO MI                     0                                   6.125
      16853086       No MI                     NO MI                     0                                   6.750
      16853094       No MI                     NO MI                     0                                   6.250
      16859099       United Guaranty           BPMI                     25                                   6.500
      16859107       No MI                     NO MI                     0                                   6.750
      16859118       No MI                     NO MI                     0                                   6.125
      16859119       No MI                     NO MI                     0                                   6.375
      16859123       No MI                     NO MI                     0                                   6.500
      16859127       No MI                     NO MI                     0                                   5.625
      16859128       No MI                     NO MI                     0                                   5.500
      16859129       No MI                     NO MI                     0                                   6.500
      16859130       No MI                     NO MI                     0                                   6.500
      16859137       No MI                     NO MI                     0                                   6.625
      16859142       No MI                     NO MI                     0                                   6.000
      16859144       No MI                     NO MI                     0                                   6.625
      16859147       No MI                     NO MI                     0                                   6.500
      16859173       No MI                     NO MI                     0                                   6.750
      16859176       No MI                     NO MI                     0                                   6.375
      16859180       No MI                     NO MI                     0                                   6.500
      16859182       No MI                     NO MI                     0                                   6.500
      16859190       No MI                     NO MI                     0                                   6.625
      16859201       No MI                     NO MI                     0                                   6.375
      16859203       Republic MIC              BPMI                     25                                   6.500
      16859204       No MI                     NO MI                     0                                   5.625
      16859207       No MI                     NO MI                     0                                   6.625
      16859214       No MI                     NO MI                     0                                   6.375
      16859220       No MI                     NO MI                     0                                   6.500
      16859232       No MI                     NO MI                     0                                   5.875
      16859233       No MI                     NO MI                     0                                   6.250
      16859257       No MI                     NO MI                     0                                   6.625
      16859260       No MI                     NO MI                     0                                   6.500
      16859264       No MI                     NO MI                     0                                   6.375
      16859270       No MI                     NO MI                     0                                   6.750
      16859271       No MI                     NO MI                     0                                   6.750
      16859276       No MI                     NO MI                     0                                   6.750
      16859280       No MI                     NO MI                     0                                   6.625
      16859281       No MI                     NO MI                     0                                   6.625
      16859298       No MI                     NO MI                     0                                   6.500
      16859323       No MI                     NO MI                     0                                   6.500
      16963077       No MI                     NO MI                     0                                   6.375
      16968226       No MI                     NO MI                     0                                   6.625
      16968228       No MI                     NO MI                     0                                   6.500
      16968232       United Guaranty           BPMI                     25                                   6.750
      16968245       No MI                     NO MI                     0                                   6.625
      16968248       No MI                     NO MI                     0                                   6.500
      16968257       No MI                     NO MI                     0                                   6.250
      16968261       No MI                     NO MI                     0                                   6.250
      16968262       No MI                     NO MI                     0                                   6.500
      16968263       No MI                     NO MI                     0                                   6.625
      16968266       No MI                     NO MI                     0                                   6.125
      16968276       No MI                     NO MI                     0                                   5.625
      16968277       No MI                     NO MI                     0                                   6.625
      16968278       No MI                     NO MI                     0                                   6.125
      16968280       No MI                     NO MI                     0                                   7.375
      16844370       No MI                     NO MI                     0                                   6.875
      16824225       No MI                     NO MI                     0                                   6.250
      16824230       No MI                     NO MI                     0                                   5.875
      16824234       No MI                     NO MI                     0                                   5.750
      16835518       No MI                     NO MI                     0                                   7.250
      16835527       No MI                     NO MI                     0                                   6.250
      16835535       No MI                     NO MI                     0                                   6.375
      16835539       No MI                     NO MI                     0                                   6.000
      16835550       No MI                     NO MI                     0                                   5.625
      16835569       No MI                     NO MI                     0                                   6.750
      16835572       No MI                     NO MI                     0                                   6.875
      16835576       No MI                     NO MI                     0                                   6.250
      16835589       No MI                     NO MI                     0                                   6.625
      16835643       No MI                     NO MI                     0                                   6.125
      16823852       No MI                     NO MI                     0                                   6.000
      16823855       No MI                     NO MI                     0                                   6.500
      16823914       No MI                     NO MI                     0                                   6.500
      16823923       No MI                     NO MI                     0                                   6.375
      16823925       No MI                     NO MI                     0                                   6.375
      16823929       No MI                     NO MI                     0                                   6.375
      16823968       No MI                     NO MI                     0                                   6.375
      16823972       No MI                     NO MI                     0                                   6.750
      16823989       No MI                     NO MI                     0                                   6.750
      16824098       No MI                     NO MI                     0                                   6.375
      16824119       No MI                     NO MI                     0                                   6.625
      16824135       No MI                     NO MI                     0                                   6.250
      16824178       No MI                     NO MI                     0                                   6.750
      16824199       No MI                     NO MI                     0                                   5.625
      16824216       No MI                     NO MI                     0                                   6.375
      16809251       No MI                     NO MI                     0                                   6.375
      16809343       No MI                     NO MI                     0                                   6.375
      16819122       No MI                     NO MI                     0                                   6.625
      16798334       No MI                     NO MI                     0                                   6.000
      16803425       No MI                     NO MI                     0                                   6.125
      16803910       No MI                     NO MI                     0                                   6.375
      16973951       No MI                     NO MI                     0                                   6.500
      16973961       No MI                     NO MI                     0                                   6.250
      16973969       No MI                     NO MI                     0                                   6.750
      16973981       No MI                     NO MI                     0                                   6.375
      16973985       No MI                     NO MI                     0                                   6.375
      16973992       No MI                     NO MI                     0                                   6.000
      16974018       No MI                     NO MI                     0                                   6.125
      16974092       No MI                     NO MI                     0                                   6.375
      16974122       No MI                     NO MI                     0                                   6.375
      16974252       No MI                     NO MI                     0                                   5.875
      16974293       No MI                     NO MI                     0                                   5.875
      16974300       No MI                     NO MI                     0                                   6.500
      16974381       No MI                     NO MI                     0                                   6.375
      16974398       No MI                     NO MI                     0                                   5.875
      16978708       No MI                     NO MI                     0                                   6.500
      16978713       No MI                     NO MI                     0                                   5.250
      16978718       No MI                     NO MI                     0                                   6.500
      16978720       No MI                     NO MI                     0                                   6.250
      16978723       No MI                     NO MI                     0                                   6.125
      16978724       No MI                     NO MI                     0                                   5.250
      16980590       No MI                     NO MI                     0                                   6.500
      16980593       No MI                     NO MI                     0                                   6.500
      16980623       No MI                     NO MI                     0                                   6.750
      16980642       No MI                     NO MI                     0                                   6.500
      16980645       No MI                     NO MI                     0                                   6.250
      16982808       No MI                     NO MI                     0                                   5.625
      16982832       No MI                     NO MI                     0                                   6.875
      16982941       No MI                     NO MI                     0                                   5.375
      16983110       No MI                     NO MI                     0                                   6.875
      16983113       No MI                     NO MI                     0                                   6.250
      16984990       No MI                     NO MI                     0                                   6.250
      16984991       No MI                     NO MI                     0                                   5.875
      16844319       No MI                     NO MI                     0                                   7.875
      16844326       No MI                     NO MI                     0                                   8.125
      16844329       No MI                     NO MI                     0                                   7.875
      16844343       No MI                     NO MI                     0                                   6.125
      16780802       No MI                     NO MI                     0                                   6.750
      16780818       No MI                     NO MI                     0                                   6.625
      16844312       No MI                     NO MI                     0                                   8.125
      16840325       No MI                     NO MI                     0                                   6.125
      16840330       No MI                     NO MI                     0                                   6.500
      16840333       No MI                     NO MI                     0                                   6.875
      16844286       No MI                     NO MI                     0                                   8.250
      16840284       No MI                     NO MI                     0                                   8.000
      16840304       No MI                     NO MI                     0                                   6.875
      16840312       No MI                     NO MI                     0                                   7.250
      16840313       GE Capital MI             BPMI                     12                                   6.750
      16840317       No MI                     NO MI                     0                                   6.750
      16840260       No MI                     NO MI                     0                                   8.000
      16840262       No MI                     NO MI                     0                                   7.625
      16840215       No MI                     NO MI                     0                                   7.500
      16840197       PMI                       LPMI                     35                                   9.625
      16840159       No MI                     NO MI                     0                                   6.375
      17015945       No MI                     NO MI                     0                                   6.625
      17015946       No MI                     NO MI                     0                                   6.250
      17015947       No MI                     NO MI                     0                                   6.750
      17015948       No MI                     NO MI                     0                                   6.750
      16964634       No MI                     NO MI                     0                                   7.625
      16964636       No MI                     NO MI                     0                                   6.625
      16964913       No MI                     NO MI                     0                                   7.625
      16964914       No MI                     NO MI                     0                                   7.750
      16964915       No MI                     NO MI                     0                                   6.750
      16964916       No MI                     NO MI                     0                                   6.750
      16964920       No MI                     NO MI                     0                                   7.750
      16964923       No MI                     NO MI                     0                                   6.500
      16964926       No MI                     NO MI                     0                                   7.625
      16964927       No MI                     NO MI                     0                                   8.125
      16964930       No MI                     NO MI                     0                                   6.625
      16964932       No MI                     NO MI                     0                                   5.625
      16964933       No MI                     NO MI                     0                                   6.500
      16964935       No MI                     NO MI                     0                                   6.625
      16964937       No MI                     NO MI                     0                                   6.750
      16964938       No MI                     NO MI                     0                                   6.750
      16964939       No MI                     NO MI                     0                                   6.500
      16964941       No MI                     NO MI                     0                                   7.375
      16964942       No MI                     NO MI                     0                                   7.375
      16964943       No MI                     NO MI                     0                                   6.750
      16964945       No MI                     NO MI                     0                                   7.625
      16964946       No MI                     NO MI                     0                                   6.625
      16964948       No MI                     NO MI                     0                                   6.500
      16964950       No MI                     NO MI                     0                                   7.625
      16964951       No MI                     NO MI                     0                                   7.375
      16964952       No MI                     NO MI                     0                                   6.500
      17015949       No MI                     NO MI                     0                                   6.625
      17015950       No MI                     NO MI                     0                                   6.625
      17015953       No MI                     NO MI                     0                                   6.750
      17015955       No MI                     NO MI                     0                                   8.250
      17015956       No MI                     NO MI                     0                                   6.500
      17015957       No MI                     NO MI                     0                                   7.375
      17015958       No MI                     NO MI                     0                                   7.500
      17015960       No MI                     NO MI                     0                                   6.500
      17015962       No MI                     NO MI                     0                                   6.750
      17015963       No MI                     NO MI                     0                                   8.250
      17015966       No MI                     NO MI                     0                                   6.625
      17015967       No MI                     NO MI                     0                                   7.875
      17015969       No MI                     NO MI                     0                                   7.375
      17015971       No MI                     NO MI                     0                                   7.625
      17015974       No MI                     NO MI                     0                                   6.500
      17015975       No MI                     NO MI                     0                                   8.125
      17015977       No MI                     NO MI                     0                                   8.250
      17015978       No MI                     NO MI                     0                                   6.625
      17015979       No MI                     NO MI                     0                                   6.625
      17015981       No MI                     NO MI                     0                                   6.625
      17015982       No MI                     NO MI                     0                                   7.375
      17015983       No MI                     NO MI                     0                                   6.500
      17015987       No MI                     NO MI                     0                                   6.625
      17015991       No MI                     NO MI                     0                                   7.625
      16770460       No MI                     NO MI                     0                                   6.750
      16839343       No MI                     NO MI                     0                                   6.000
      16356776       No MI                     NO MI                     0                                   6.375
      16357121       GE Capital MI             LPMI                     25                                   7.125
      16357589       GE Capital MI             LPMI                     25                                   7.250
      16650771       No MI                     NO MI                     0                                   7.500
      16840059       No MI                     NO MI                     0                                   6.875
      16840063       No MI                     NO MI                     0                                   7.500
      16840089       No MI                     NO MI                     0                                   7.999
      16840099       No MI                     NO MI                     0                                   6.750
      16840100       No MI                     NO MI                     0                                   6.500
      16840105       No MI                     NO MI                     0                                   7.125
      16840108       No MI                     NO MI                     0                                   5.999
      16839981       No MI                     NO MI                     0                                   8.125
      16840036       No MI                     NO MI                     0                                   8.000
      16840052       No MI                     NO MI                     0                                   6.375
      16839967       No MI                     NO MI                     0                                   8.000
      16839977       No MI                     NO MI                     0                                   7.875
      16839917       No MI                     NO MI                     0                                   8.125
      16839921       No MI                     NO MI                     0                                   8.125
      16839922       No MI                     NO MI                     0                                   7.625
      16839728       No MI                     NO MI                     0                                   7.750
      16839749       No MI                     NO MI                     0                                   6.875
      16839805       No MI                     NO MI                     0                                   7.750
      16839813       No MI                     NO MI                     0                                   7.875
      16839821       No MI                     NO MI                     0                                   8.250
      16839846       No MI                     NO MI                     0                                   8.125
      16839866       No MI                     NO MI                     0                                   6.500
      16839900       GE Capital MI             LPMI                     35                                   8.500
      16839666       No MI                     NO MI                     0                                   7.625
      16839272       No MI                     NO MI                     0                                   7.500
      16839280       No MI                     NO MI                     0                                   5.875
      16839292       No MI                     NO MI                     0                                   6.000
      16839314       No MI                     NO MI                     0                                   7.875
      16670093       No MI                     NO MI                     0                                   7.875
      16666576       No MI                     NO MI                     0                                   8.125
      16666591       No MI                     NO MI                     0                                   7.500
      16670022       No MI                     NO MI                     0                                   7.500
      16663676       No MI                     NO MI                     0                                   7.750
      16658284       No MI                     NO MI                     0                                   9.375
      16851050       No MI                     NO MI                     0                                   8.250
      16851051       No MI                     NO MI                     0                                   8.125
      16851065       No MI                     NO MI                     0                                   7.875
      16851069       No MI                     NO MI                     0                                   7.500
      16851084       Radian Guaranty           BPMI                     25                                   8.000
      16851086       No MI                     NO MI                     0                                   6.500
      16851091       GE Capital MI             LPMI                     35                                  10.875
      16851154       No MI                     NO MI                     0                                   8.250
      16851163       No MI                     NO MI                     0                                   7.750
      16849521       No MI                     NO MI                     0                                   7.500
      16849554       No MI                     NO MI                     0                                   6.625
      16849559       No MI                     NO MI                     0                                   8.250
      16849566       No MI                     NO MI                     0                                   7.250
      16851034       No MI                     NO MI                     0                                   7.875
      16851035       No MI                     NO MI                     0                                   7.875
      16851046       No MI                     NO MI                     0                                   8.125
      16851048       No MI                     NO MI                     0                                   6.375
      16851188       No MI                     NO MI                     0                                   6.750
      16851217       GE Capital MI             BPMI                     25                                   7.875
      16851241       No MI                     NO MI                     0                                   7.000
      16851283       No MI                     NO MI                     0                                   8.250
      16851291       No MI                     NO MI                     0                                   5.875
      16851331       No MI                     NO MI                     0                                   6.750
      16851345       No MI                     NO MI                     0                                   5.625
      16851356       No MI                     NO MI                     0                                   6.750
      16851358       No MI                     NO MI                     0                                   6.125
      16851362       No MI                     NO MI                     0                                   6.250
      16851366       No MI                     NO MI                     0                                   5.999
      16851368       No MI                     NO MI                     0                                   7.375
      16851859       No MI                     NO MI                     0                                   9.125
      16851884       No MI                     NO MI                     0                                   7.875
      16851893       No MI                     NO MI                     0                                   6.875
      16851908       No MI                     NO MI                     0                                   8.250
      16851913       PMI                       LPMI                     25                                   6.375
      16851944       No MI                     NO MI                     0                                   6.500
      16851962       No MI                     NO MI                     0                                   7.375
      16851971       No MI                     NO MI                     0                                   6.999
      16851981       No MI                     NO MI                     0                                   5.750
      16851985       No MI                     NO MI                     0                                   7.750
      16771738       No MI                     NO MI                     0                                   7.500
      16771750       No MI                     NO MI                     0                                   7.875
      16771774       No MI                     NO MI                     0                                   6.500
      16771785       No MI                     NO MI                     0                                   6.875
      16771798       No MI                     NO MI                     0                                   6.875
      16771800       No MI                     NO MI                     0                                   6.750
      16771831       No MI                     NO MI                     0                                   6.625
      16771859       No MI                     NO MI                     0                                   6.500
      16771870       No MI                     NO MI                     0                                   6.625
      16771916       No MI                     NO MI                     0                                   8.000
      16771948       No MI                     NO MI                     0                                   7.750
      16771949       No MI                     NO MI                     0                                   6.875
      16771988       No MI                     NO MI                     0                                   6.875
      16772021       GE Capital MI             LPMI                     25                                   7.500
      16772026       No MI                     NO MI                     0                                   7.875
      16772049       PMI                       LPMI                     35                                  10.375
      16772060       No MI                     NO MI                     0                                   7.500
      16772066       No MI                     NO MI                     0                                   6.625
      16772077       No MI                     NO MI                     0                                   5.875
      16772089       No MI                     NO MI                     0                                   6.375
      16772321       No MI                     NO MI                     0                                   6.625
      16772397       No MI                     NO MI                     0                                   7.875
      16772440       PMI                       LPMI                     35                                   7.250
      16772444       No MI                     NO MI                     0                                   7.625
      16772447       No MI                     NO MI                     0                                   6.750
      16772516       No MI                     NO MI                     0                                   6.875
      16772566       No MI                     NO MI                     0                                   8.125
      16772583       No MI                     NO MI                     0                                   8.000
      16772644       No MI                     NO MI                     0                                   7.500
      16772648       GE Capital MI             BPMI                     25                                   7.625
      16772650       No MI                     NO MI                     0                                   7.750
      16772653       No MI                     NO MI                     0                                   5.750
      16772714       No MI                     NO MI                     0                                   6.500
      16772720       PMI                       LPMI                     25                                   7.250
      16772722       No MI                     NO MI                     0                                   6.750
      16774803       No MI                     NO MI                     0                                   7.750
      16774824       No MI                     NO MI                     0                                   7.875
      16774825       No MI                     NO MI                     0                                   8.125
      16774826       PMI                       LPMI                     35                                   9.000
      16774950       No MI                     NO MI                     0                                   6.875
      16774957       No MI                     NO MI                     0                                   6.875
      16774966       No MI                     NO MI                     0                                   6.500
      16774996       No MI                     NO MI                     0                                   6.750
      16774999       No MI                     NO MI                     0                                   6.125
      16775004       No MI                     NO MI                     0                                   6.999
      16847915       No MI                     NO MI                     0                                   7.875
      16847922       No MI                     NO MI                     0                                   8.125
      16847949       No MI                     NO MI                     0                                   6.250
      16847997       No MI                     NO MI                     0                                   7.625
      16848023       No MI                     NO MI                     0                                   6.625
      16848075       No MI                     NO MI                     0                                   8.125
      16848099       No MI                     NO MI                     0                                   7.750
      16848998       No MI                     NO MI                     0                                   7.750
      16849011       No MI                     NO MI                     0                                   8.000
      16849056       No MI                     NO MI                     0                                   7.875
      16849058       No MI                     NO MI                     0                                   8.250
      16849062       PMI                       LPMI                     35                                  10.125
      16849067       No MI                     NO MI                     0                                   7.875
      16849111       PMI                       LPMI                     35                                   7.125
      16849132       No MI                     NO MI                     0                                   8.625
      16849151       No MI                     NO MI                     0                                   7.625
      16849168       No MI                     NO MI                     0                                   7.500
      16849170       PMI                       LPMI                     25                                   8.875
      16849189       No MI                     NO MI                     0                                   7.500
      16849205       No MI                     NO MI                     0                                   8.000
      16847828       No MI                     NO MI                     0                                   7.125
      16847829       No MI                     NO MI                     0                                   7.125
      16849273       No MI                     NO MI                     0                                   7.625
      16849293       No MI                     NO MI                     0                                   7.625
      16849348       PMI                       LPMI                     35                                   9.500
      16849352       PMI                       LPMI                     35                                   8.000
      16849371       No MI                     NO MI                     0                                   8.250
      16849384       No MI                     NO MI                     0                                   8.250
      16849402       No MI                     NO MI                     0                                   8.000
      16849410       No MI                     NO MI                     0                                   9.990
      16849414       No MI                     NO MI                     0                                   8.125
      16847857       No MI                     NO MI                     0                                   6.375
      16847882       No MI                     NO MI                     0                                   6.750
      16849476       PMI                       LPMI                     12                                   7.750
      16849477       PMI                       LPMI                     30                                   7.750
      16847787       No MI                     NO MI                     0                                   8.250
      16847795       No MI                     NO MI                     0                                   8.500
      16847801       No MI                     NO MI                     0                                   8.250
      16847810       PMI                       LPMI                     35                                   7.250
      16847815       No MI                     NO MI                     0                                   6.999
      16845596       PMI                       LPMI                     35                                   8.875
      16845643       No MI                     NO MI                     0                                   8.000
      16845660       No MI                     NO MI                     0                                   8.125
      16845671       No MI                     NO MI                     0                                   6.625
      16845681       PMI                       LPMI                     35                                   8.875
      16845705       No MI                     NO MI                     0                                   8.000
      16845711       No MI                     NO MI                     0                                   6.500
      16846061       No MI                     NO MI                     0                                   6.625
      16846068       No MI                     NO MI                     0                                   7.500
      16846074       PMI                       LPMI                     35                                   7.375
      16846082       No MI                     NO MI                     0                                   8.125
      16846107       No MI                     NO MI                     0                                   6.625
      16845737       No MI                     NO MI                     0                                   8.000
      16845739       No MI                     NO MI                     0                                   6.625
      16845742       No MI                     NO MI                     0                                   6.875
      16846136       No MI                     NO MI                     0                                   6.875
      16846142       No MI                     NO MI                     0                                   8.125
      16846144       PMI                       LPMI                     25                                   8.375
      16846146       No MI                     NO MI                     0                                   6.750
      16846149       No MI                     NO MI                     0                                   6.625
      16846157       No MI                     NO MI                     0                                   7.250
      16845776       No MI                     NO MI                     0                                   6.625
      16845798       No MI                     NO MI                     0                                   8.000
      16846206       No MI                     NO MI                     0                                   7.625
      16846211       No MI                     NO MI                     0                                   6.375
      16846212       GE Capital MI             LPMI                     12                                   8.500
      16846250       No MI                     NO MI                     0                                   7.750
      16846296       No MI                     NO MI                     0                                   6.625
      16847458       No MI                     NO MI                     0                                   8.125
      16847505       No MI                     NO MI                     0                                   8.250
      16847625       No MI                     NO MI                     0                                   5.375
      16847628       No MI                     NO MI                     0                                   6.750
      16845897       No MI                     NO MI                     0                                   7.750
      16845918       No MI                     NO MI                     0                                   7.875
      16845933       No MI                     NO MI                     0                                   7.500
      16845956       No MI                     NO MI                     0                                   8.250
      16845957       No MI                     NO MI                     0                                   7.500
      16845992       No MI                     NO MI                     0                                   5.750
      16846002       No MI                     NO MI                     0                                   6.500
      16846004       No MI                     NO MI                     0                                   8.250
      16846028       PMI                       LPMI                     30                                   7.250
      16846038       No MI                     NO MI                     0                                   8.125
      16847661       No MI                     NO MI                     0                                   7.875
      16847665       No MI                     NO MI                     0                                   8.250
      16847669       GE Capital MI             LPMI                     35                                   7.250
      16847683       No MI                     NO MI                     0                                   7.625
      16847695       No MI                     NO MI                     0                                   8.125
      16847715       PMI                       LPMI                     35                                  10.500
      16847774       No MI                     NO MI                     0                                   6.250
      16835541       No MI                     NO MI                     0                                   6.750
      16835542       PMI                       LPMI                     35                                  10.500
      16835603       No MI                     NO MI                     0                                   7.500
      16835631       No MI                     NO MI                     0                                   8.250
      16835634       No MI                     NO MI                     0                                   8.625
      16835678       PMI                       LPMI                     30                                   9.375
      16838820       No MI                     NO MI                     0                                   8.000
      16838825       No MI                     NO MI                     0                                   8.000
      16838828       No MI                     NO MI                     0                                   7.875
      16838867       No MI                     NO MI                     0                                   8.125
      16838899       No MI                     NO MI                     0                                   8.000
      16838926       No MI                     NO MI                     0                                   8.000
      16838938       No MI                     NO MI                     0                                   8.125
      16835685       No MI                     NO MI                     0                                   8.000
      16835691       No MI                     NO MI                     0                                   7.500
      16835692       No MI                     NO MI                     0                                   6.750
      16835708       No MI                     NO MI                     0                                   6.625
      16835755       PMI                       LPMI                     35                                   7.750
      16835756       No MI                     NO MI                     0                                   7.625
      16835759       No MI                     NO MI                     0                                   8.125
      16835774       PMI                       LPMI                     35                                   7.250
      16838977       No MI                     NO MI                     0                                   8.250
      16838991       No MI                     NO MI                     0                                   7.875
      16838992       No MI                     NO MI                     0                                   6.875
      16838995       No MI                     NO MI                     0                                   7.750
      16835839       No MI                     NO MI                     0                                   6.625
      16835848       No MI                     NO MI                     0                                   7.250
      16835851       No MI                     NO MI                     0                                   6.750
      16839089       No MI                     NO MI                     0                                   6.625
      16839090       No MI                     NO MI                     0                                   8.125
      16839106       No MI                     NO MI                     0                                   7.875
      16839113       No MI                     NO MI                     0                                   6.875
      16835865       No MI                     NO MI                     0                                   5.999
      16835866       No MI                     NO MI                     0                                   6.999
      16835867       No MI                     NO MI                     0                                   6.625
      16835869       PMI                       LPMI                     35                                   6.500
      16835953       No MI                     NO MI                     0                                   7.375
      16838574       PMI                       LPMI                     35                                  10.375
      16838656       No MI                     NO MI                     0                                   8.000
      16838664       No MI                     NO MI                     0                                   7.750
      16838701       No MI                     NO MI                     0                                   6.500
      16838703       No MI                     NO MI                     0                                   6.500
      16838721       No MI                     NO MI                     0                                   7.750
      16838741       No MI                     NO MI                     0                                   8.875
      16838761       No MI                     NO MI                     0                                   6.125
      16838772       No MI                     NO MI                     0                                   7.500
      16838777       No MI                     NO MI                     0                                   5.625
      16839178       No MI                     NO MI                     0                                   8.125
      16839183       No MI                     NO MI                     0                                   5.750
      16832887       No MI                     NO MI                     0                                   8.000
      16832893       PMI                       LPMI                     35                                   7.500
      16832905       No MI                     NO MI                     0                                   6.375
      16832936       No MI                     NO MI                     0                                   8.375
      16833005       No MI                     NO MI                     0                                   6.125
      16833019       No MI                     NO MI                     0                                   7.875
      16833070       No MI                     NO MI                     0                                   7.500
      16833113       No MI                     NO MI                     0                                   7.500
      16833122       No MI                     NO MI                     0                                   7.500
      16833181       No MI                     NO MI                     0                                   8.125
      16833200       No MI                     NO MI                     0                                   6.750
      16833212       No MI                     NO MI                     0                                   6.875
      16833213       No MI                     NO MI                     0                                   6.750
      16833220       No MI                     NO MI                     0                                   7.500
      16833229       PMI                       LPMI                     35                                   7.750
      16833231       PMI                       LPMI                     30                                   8.250
      16833236       No MI                     NO MI                     0                                   8.000
      16833282       No MI                     NO MI                     0                                   6.625
      16833291       No MI                     NO MI                     0                                   7.500
      16833299       GE Capital MI             LPMI                     35                                   7.500
      16833304       No MI                     NO MI                     0                                   8.250
      16833359       GE Capital MI             LPMI                     35                                   7.625
      16835182       No MI                     NO MI                     0                                   7.750
      16835234       No MI                     NO MI                     0                                   8.000
      16835248       No MI                     NO MI                     0                                   7.500
      16835303       No MI                     NO MI                     0                                   8.500
      16835329       No MI                     NO MI                     0                                   5.500
      16835346       No MI                     NO MI                     0                                   6.750
      16835359       PMI                       LPMI                     35                                   7.125
      16835408       GE Capital MI             LPMI                     35                                   8.750
      16835411       No MI                     NO MI                     0                                   6.500
      16835455       No MI                     NO MI                     0                                   5.625
      16835463       No MI                     NO MI                     0                                   7.375
      16835478       No MI                     NO MI                     0                                   6.625
      16826690       No MI                     NO MI                     0                                   6.750
      16826750       No MI                     NO MI                     0                                   5.999
      16826771       No MI                     NO MI                     0                                   8.125
      16823953       No MI                     NO MI                     0                                   8.000
      16823987       No MI                     NO MI                     0                                   6.750
      16823999       No MI                     NO MI                     0                                   8.000
      16824000       PMI                       LPMI                     12                                   6.125
      16824003       No MI                     NO MI                     0                                   8.000
      16824008       No MI                     NO MI                     0                                   5.875
      16824031       No MI                     NO MI                     0                                   7.750
      16824080       GE Capital MI             LPMI                     35                                   7.000
      16824084       No MI                     NO MI                     0                                   7.750
      16826785       No MI                     NO MI                     0                                   7.875
      16826864       No MI                     NO MI                     0                                   6.625
      16826865       No MI                     NO MI                     0                                   7.625
      16826895       No MI                     NO MI                     0                                   8.000
      16826899       No MI                     NO MI                     0                                   7.625
      16824137       No MI                     NO MI                     0                                   7.875
      16824229       No MI                     NO MI                     0                                   6.625
      16826932       No MI                     NO MI                     0                                   7.750
      16824289       No MI                     NO MI                     0                                   8.250
      16824302       No MI                     NO MI                     0                                   8.375
      16826990       No MI                     NO MI                     0                                   6.750
      16827002       No MI                     NO MI                     0                                   7.500
      16827004       No MI                     NO MI                     0                                   5.750
      16824335       No MI                     NO MI                     0                                   5.625
      16824340       No MI                     NO MI                     0                                   8.000
      16824356       No MI                     NO MI                     0                                   6.375
      16824367       No MI                     NO MI                     0                                   6.250
      16824369       No MI                     NO MI                     0                                   6.250
      16824372       No MI                     NO MI                     0                                   5.875
      16824410       No MI                     NO MI                     0                                   7.750
      16824426       No MI                     NO MI                     0                                   7.875
      16824429       No MI                     NO MI                     0                                   6.875
      16827055       No MI                     NO MI                     0                                   6.875
      16826569       No MI                     NO MI                     0                                   8.250
      16826570       No MI                     NO MI                     0                                   8.250
      16826574       No MI                     NO MI                     0                                   7.750
      16827087       No MI                     NO MI                     0                                   7.875
      16827094       No MI                     NO MI                     0                                   6.875
      16832796       PMI                       LPMI                     35                                   8.575
      16826605       No MI                     NO MI                     0                                   8.375
      16826612       No MI                     NO MI                     0                                   8.375
      16826628       No MI                     NO MI                     0                                   7.875
      16826636       No MI                     NO MI                     0                                   8.500
      16819060       No MI                     NO MI                     0                                   7.500
      16819075       No MI                     NO MI                     0                                   5.875
      16819705       No MI                     NO MI                     0                                   6.250
      16819092       No MI                     NO MI                     0                                   6.500
      16819104       No MI                     NO MI                     0                                   6.500
      16819138       No MI                     NO MI                     0                                   7.500
      16819721       No MI                     NO MI                     0                                   5.625
      16819727       No MI                     NO MI                     0                                   6.125
      16819158       GE Capital MI             LPMI                     25                                   8.250
      16819186       No MI                     NO MI                     0                                   7.500
      16819203       GE Capital MI             LPMI                     35                                   7.875
      16819204       No MI                     NO MI                     0                                   8.000
      16819228       PMI                       LPMI                     35                                   9.000
      16819760       No MI                     NO MI                     0                                   7.625
      16819763       No MI                     NO MI                     0                                   6.875
      16819798       PMI                       LPMI                     35                                   8.750
      16819835       No MI                     NO MI                     0                                   6.875
      16823645       No MI                     NO MI                     0                                   6.750
      16823646       No MI                     NO MI                     0                                   8.250
      16819275       PMI                       LPMI                     25                                   8.625
      16819283       No MI                     NO MI                     0                                   7.500
      16823748       No MI                     NO MI                     0                                   8.250
      16823750       No MI                     NO MI                     0                                   8.000
      16819312       No MI                     NO MI                     0                                   8.125
      16819315       No MI                     NO MI                     0                                   8.250
      16819324       No MI                     NO MI                     0                                   7.750
      16819346       No MI                     NO MI                     0                                   8.500
      16819351       No MI                     NO MI                     0                                   6.625
      16823804       No MI                     NO MI                     0                                   8.125
      16819432       No MI                     NO MI                     0                                   6.250
      16819434       No MI                     NO MI                     0                                   5.625
      16819435       No MI                     NO MI                     0                                   6.875
      16819442       No MI                     NO MI                     0                                   8.000
      16819465       No MI                     NO MI                     0                                   8.000
      16823823       No MI                     NO MI                     0                                   6.625
      16823832       GE Capital MI             LPMI                     30                                   8.375
      16823858       No MI                     NO MI                     0                                   7.750
      16819488       No MI                     NO MI                     0                                   6.500
      16823865       No MI                     NO MI                     0                                   5.750
      16823871       No MI                     NO MI                     0                                   5.875
      16823886       No MI                     NO MI                     0                                   6.250
      16823895       No MI                     NO MI                     0                                   8.125
      16819532       No MI                     NO MI                     0                                   7.500
      16819551       PMI                       LPMI                     35                                   8.125
      16819572       PMI                       LPMI                     35                                   7.375
      16819584       No MI                     NO MI                     0                                   6.750
      16819594       No MI                     NO MI                     0                                   8.000
      16823913       No MI                     NO MI                     0                                   7.875
      16823926       No MI                     NO MI                     0                                   6.875
      16823928       No MI                     NO MI                     0                                   8.000
      16809734       PMI                       LPMI                     30                                   8.500
      16809740       PMI                       LPMI                     35                                   7.500
      16809790       No MI                     NO MI                     0                                   7.750
      16809842       No MI                     NO MI                     0                                   7.500
      16809335       No MI                     NO MI                     0                                   8.000
      16809353       No MI                     NO MI                     0                                   8.000
      16809364       No MI                     NO MI                     0                                   8.000
      16809863       No MI                     NO MI                     0                                   5.875
      16809864       No MI                     NO MI                     0                                   6.999
      16809867       No MI                     NO MI                     0                                   5.750
      16809870       No MI                     NO MI                     0                                   7.250
      16809372       PMI                       LPMI                     35                                   7.750
      16809395       No MI                     NO MI                     0                                   7.625
      16813605       GE Capital MI             BPMI                     30                                   6.875
      16813625       No MI                     NO MI                     0                                   8.000
      16813628       No MI                     NO MI                     0                                   7.500
      16809428       No MI                     NO MI                     0                                   6.000
      16809438       GE Capital MI             LPMI                     35                                   9.725
      16809457       No MI                     NO MI                     0                                   7.625
      16813639       GE Capital MI             LPMI                     35                                  10.125
      16813703       No MI                     NO MI                     0                                   8.000
      16813724       No MI                     NO MI                     0                                   6.875
      16813747       GE Capital MI             LPMI                     35                                   8.500
      16813761       No MI                     NO MI                     0                                   8.000
      16813813       No MI                     NO MI                     0                                   6.750
      16813826       No MI                     NO MI                     0                                   6.375
      16813835       No MI                     NO MI                     0                                   8.000
      16813856       GE Capital MI             LPMI                     30                                   7.750
      16813864       No MI                     NO MI                     0                                   7.750
      16813894       No MI                     NO MI                     0                                   8.125
      16813910       No MI                     NO MI                     0                                   6.250
      16813912       No MI                     NO MI                     0                                   6.875
      16809472       No MI                     NO MI                     0                                   8.375
      16809485       No MI                     NO MI                     0                                   7.125
      16809494       No MI                     NO MI                     0                                   6.750
      16813916       GE Capital MI             LPMI                     30                                   7.875
      16813934       No MI                     NO MI                     0                                   7.625
      16813952       No MI                     NO MI                     0                                   6.875
      16813971       PMI                       LPMI                     35                                   8.750
      16814034       No MI                     NO MI                     0                                   8.000
      16814071       No MI                     NO MI                     0                                   8.125
      16814091       No MI                     NO MI                     0                                   7.750
      16814144       No MI                     NO MI                     0                                   6.500
      16814153       Mortgage Guaranty In      BPMI                     30                                   8.000
      16814177       No MI                     NO MI                     0                                   6.125
      16814179       No MI                     NO MI                     0                                   5.999
      16814183       GE Capital MI             BPMI                     30                                   7.500
      16814195       No MI                     NO MI                     0                                   7.125
      16814198       No MI                     NO MI                     0                                   6.375
      16809549       No MI                     NO MI                     0                                   7.625
      16809551       No MI                     NO MI                     0                                   8.000
      16809558       PMI                       LPMI                     35                                   7.125
      16809595       No MI                     NO MI                     0                                   6.625
      16809620       PMI                       LPMI                     35                                   7.375
      16814203       No MI                     NO MI                     0                                   5.999
      16814217       No MI                     NO MI                     0                                   6.125
      16814223       No MI                     NO MI                     0                                   8.000
      16809628       PMI                       LPMI                     35                                   8.925
      16809648       No MI                     NO MI                     0                                   8.000
      16809652       No MI                     NO MI                     0                                   7.875
      16809656       No MI                     NO MI                     0                                   8.250
      16809708       No MI                     NO MI                     0                                   5.500
      16809709       No MI                     NO MI                     0                                   5.500
      16809710       No MI                     NO MI                     0                                   8.000
      16814327       No MI                     NO MI                     0                                   7.875
      16814358       No MI                     NO MI                     0                                   6.000
      16804080       No MI                     NO MI                     0                                   7.625
      16804095       No MI                     NO MI                     0                                   7.999
      16804096       No MI                     NO MI                     0                                   7.250
      16804101       PMI                       LPMI                     25                                   8.875
      16804131       No MI                     NO MI                     0                                   8.375
      16804139       PMI                       LPMI                     35                                   7.625
      16804143       No MI                     NO MI                     0                                   8.375
      16804144       PMI                       LPMI                     25                                   7.375
      16806744       No MI                     NO MI                     0                                   7.500
      16806751       No MI                     NO MI                     0                                   7.500
      16803812       No MI                     NO MI                     0                                   8.375
      16803845       No MI                     NO MI                     0                                   8.125
      16803857       No MI                     NO MI                     0                                   7.625
      16803865       No MI                     NO MI                     0                                   8.125
      16806800       No MI                     NO MI                     0                                   7.875
      16806805       No MI                     NO MI                     0                                   7.875
      16806811       No MI                     NO MI                     0                                   6.999
      16806847       No MI                     NO MI                     0                                   6.875
      16806870       No MI                     NO MI                     0                                   8.250
      16804016       No MI                     NO MI                     0                                   7.875
      16806920       No MI                     NO MI                     0                                   6.625
      16806950       No MI                     NO MI                     0                                   5.375
      16806966       No MI                     NO MI                     0                                   7.625
      16807036       No MI                     NO MI                     0                                   8.375
      16807040       No MI                     NO MI                     0                                   6.625
      16807051       No MI                     NO MI                     0                                   8.375
      16807055       No MI                     NO MI                     0                                   6.750
      16807065       No MI                     NO MI                     0                                   7.875
      16807078       No MI                     NO MI                     0                                   8.000
      16807093       No MI                     NO MI                     0                                   7.875
      16807115       GE Capital MI             LPMI                     35                                   8.500
      16804022       No MI                     NO MI                     0                                   7.625
      16804023       No MI                     NO MI                     0                                   8.500
      16804034       No MI                     NO MI                     0                                   8.375
      16807129       PMI                       LPMI                     30                                   8.500
      16807133       No MI                     NO MI                     0                                   5.750
      16807139       No MI                     NO MI                     0                                   8.000
      16807142       No MI                     NO MI                     0                                   6.625
      16807151       No MI                     NO MI                     0                                   5.750
      16807217       No MI                     NO MI                     0                                   5.750
      16807233       PMI                       LPMI                     35                                   7.500
      16807355       No MI                     NO MI                     0                                   6.125
      16807371       No MI                     NO MI                     0                                   6.500
      16809192       No MI                     NO MI                     0                                   8.000
      16809317       No MI                     NO MI                     0                                   7.875
      16809323       No MI                     NO MI                     0                                   7.625
      16714960       No MI                     NO MI                     0                                   5.875
      16715033       No MI                     NO MI                     0                                   6.875
      16715107       PMI                       LPMI                     12                                   7.125
      16715219       No MI                     NO MI                     0                                   7.999
      16715222       No MI                     NO MI                     0                                   6.250
      16715227       No MI                     NO MI                     0                                   6.999
      16715229       No MI                     NO MI                     0                                   6.875
      16710837       No MI                     NO MI                     0                                   8.125
      16711299       No MI                     NO MI                     0                                   6.750
      16710856       No MI                     NO MI                     0                                   7.125
      16710879       No MI                     NO MI                     0                                   8.375
      16713806       No MI                     NO MI                     0                                   7.750
      16713818       No MI                     NO MI                     0                                   6.999
      16713873       PMI                       LPMI                     35                                   7.250
      16713885       PMI                       LPMI                     35                                   7.875
      16713925       PMI                       LPMI                     30                                   8.475
      16711099       PMI                       LPMI                     35                                   9.625
      16711137       No MI                     NO MI                     0                                   7.250
      16714069       No MI                     NO MI                     0                                   6.375
      16714086       No MI                     NO MI                     0                                   5.875
      16714131       No MI                     NO MI                     0                                   8.000
      16714151       PMI                       LPMI                     35                                   8.000
      16710248       No MI                     NO MI                     0                                   6.875
      16709845       No MI                     NO MI                     0                                   6.875
      16709868       No MI                     NO MI                     0                                   5.750
      16709872       No MI                     NO MI                     0                                   7.625
      16709991       No MI                     NO MI                     0                                   6.625
      16710056       No MI                     NO MI                     0                                   6.875
      16709703       No MI                     NO MI                     0                                   7.125
      16708103       No MI                     NO MI                     0                                   6.375
      16708274       No MI                     NO MI                     0                                   6.500
      16653821       No MI                     NO MI                     0                                   5.750
      16546274       No MI                     NO MI                     0                                   7.750
      16544320       No MI                     NO MI                     0                                   8.500
      16419939       PMI                       BPMI                     30                                   6.875
      17015973       No MI                     NO MI                     0                                   8.250
      17015986       No MI                     NO MI                     0                                   7.500
      17001620       PMI                       LPMI                     30                                  10.875
      17003030       No MI                     NO MI                     0                                   6.750
      17003064       PMI                       LPMI                     30                                  10.500
      17003086       No MI                     NO MI                     0                                   7.750
      17004463       PMI                       LPMI                     35                                   8.500
      17004426       Republic MIC              BPMI                     30                                   6.750
      16994868       No MI                     NO MI                     0                                   7.750
      17004532       PMI                       LPMI                     30                                   9.125
      17004617       No MI                     NO MI                     0                                   7.750
      17008805       No MI                     NO MI                     0                                   7.500
      17008857       No MI                     NO MI                     0                                   7.875
      17008892       No MI                     NO MI                     0                                   8.250
      16997751       PMI                       LPMI                     30                                   9.125
      17010826       No MI                     NO MI                     0                                   6.875
      17010838       No MI                     NO MI                     0                                   8.000
      16997809       No MI                     NO MI                     0                                   6.875
      16997824       No MI                     NO MI                     0                                   7.875
      17010861       No MI                     NO MI                     0                                   9.375
      17012472       PMI                       LPMI                     25                                   8.875
      17012481       No MI                     NO MI                     0                                   7.625
      17012591       No MI                     NO MI                     0                                   7.500
      17013315       No MI                     NO MI                     0                                   7.750
      17013348       No MI                     NO MI                     0                                   8.875
      17013394       No MI                     NO MI                     0                                   7.500
      17001476       No MI                     NO MI                     0                                   7.875
      17001492       No MI                     NO MI                     0                                   6.250
      17001515       No MI                     NO MI                     0                                   7.625
      17001526       No MI                     NO MI                     0                                   8.750
      17001531       PMI                       LPMI                     30                                  10.375
      16982738       No MI                     NO MI                     0                                   6.875
      16982774       No MI                     NO MI                     0                                   8.000
      16984220       PMI                       LPMI                     25                                  10.375
      16984224       PMI                       LPMI                     30                                   8.625
      16984267       No MI                     NO MI                     0                                   8.625
      16971909       PMI                       LPMI                     35                                   8.000
      16971792       No MI                     NO MI                     0                                   7.750
      16984327       No MI                     NO MI                     0                                   6.875
      16984352       No MI                     NO MI                     0                                   7.500
      16989904       No MI                     NO MI                     0                                   7.875
      16989918       No MI                     NO MI                     0                                   6.875
      16989933       No MI                     NO MI                     0                                   7.875
      16989951       PMI                       LPMI                     35                                   9.125
      16989981       PMI                       LPMI                     30                                   9.125
      16991020       No MI                     NO MI                     0                                   6.875
      16980203       PMI                       LPMI                     35                                   6.875
      16980225       No MI                     NO MI                     0                                   7.875
      16991030       No MI                     NO MI                     0                                   6.875
      16980157       PMI                       LPMI                     30                                   9.625
      16980339       PMI                       LPMI                     25                                   8.875
      16994794       PMI                       LPMI                     35                                   9.500
      16994837       No MI                     NO MI                     0                                   6.250
      16994846       No MI                     NO MI                     0                                   7.750
      16856206       No MI                     NO MI                     0                                   6.875
      16857141       No MI                     NO MI                     0                                   7.875
      16857212       No MI                     NO MI                     0                                   6.375
      16858884       No MI                     NO MI                     0                                   7.625
      16858890       No MI                     NO MI                     0                                   9.250
      16858921       No MI                     NO MI                     0                                   7.875
      16852553       PMI                       LPMI                     35                                   9.000
      16852559       No MI                     NO MI                     0                                   7.875
      16852497       No MI                     NO MI                     0                                   6.500
      16859031       No MI                     NO MI                     0                                   7.500
      16859042       No MI                     NO MI                     0                                   8.625
      16912702       No MI                     NO MI                     0                                   7.750
      16912712       PMI                       LPMI                     25                                  10.125
      16912724       No MI                     NO MI                     0                                   6.875
      16912733       No MI                     NO MI                     0                                   6.875
      16912744       No MI                     NO MI                     0                                   6.875
      16856216       PMI                       LPMI                     25                                   9.500
      16856231       PMI                       LPMI                     35                                   7.000
      16965037       No MI                     NO MI                     0                                   7.500
      16856272       No MI                     NO MI                     0                                   7.750
      16965010       No MI                     NO MI                     0                                   6.750
      16965011       PMI                       LPMI                     25                                   9.250
      16967982       No MI                     NO MI                     0                                   6.875
      16968111       No MI                     NO MI                     0                                   7.875
      16968119       No MI                     NO MI                     0                                   6.375
      16968044       Republic MIC              BPMI                     12                                   6.875
      16970081       No MI                     NO MI                     0                                   8.500
      16856276       No MI                     NO MI                     0                                   6.625
      16970184       No MI                     NO MI                     0                                   6.875
      16970195       PMI                       LPMI                     35                                   7.500
      16970330       No MI                     NO MI                     0                                   8.875
      16970345       PMI                       LPMI                     25                                   8.875
      16970347       PMI                       LPMI                     25                                   8.750
      16971873       PMI                       LPMI                     35                                   8.750
      16839473       No MI                     NO MI                     0                                   6.375
      16839485       GE Capital MI             LPMI                     35                                   8.500
      16847273       No MI                     NO MI                     0                                   7.750
      16839533       PMI                       LPMI                     35                                   9.125
      16839446       Republic MIC              BPMI                     25                                   6.875
      16843799       Republic MIC              BPMI                     12                                   6.875
      16839634       No MI                     NO MI                     0                                   7.625
      16843759       No MI                     NO MI                     0                                   6.875
      16843935       PMI                       LPMI                     25                                  10.500
      16843975       No MI                     NO MI                     0                                   8.125
      16845387       No MI                     NO MI                     0                                   8.500
      16845397       PMI                       LPMI                     35                                   8.875
      16845344       No MI                     NO MI                     0                                   6.500
      16845414       No MI                     NO MI                     0                                   7.875
      16845419       No MI                     NO MI                     0                                   6.750
      16845426       No MI                     NO MI                     0                                   8.750
      16845432       PMI                       LPMI                     35                                   7.875
      16845434       PMI                       LPMI                     35                                   7.875
      16845314       No MI                     NO MI                     0                                   7.750
      16845316       No MI                     NO MI                     0                                   8.125
      16847363       No MI                     NO MI                     0                                   8.000
      16847395       No MI                     NO MI                     0                                   7.875
      16848837       GE Capital MI             LPMI                     35                                   8.500
      16848844       No MI                     NO MI                     0                                   8.000
      16848933       No MI                     NO MI                     0                                   7.875
      16848969       PMI                       LPMI                     35                                   9.250
      16851433       No MI                     NO MI                     0                                   6.750
      16851522       GE Capital MI             LPMI                     12                                   6.750
      16851595       No MI                     NO MI                     0                                   7.500
      16851687       No MI                     NO MI                     0                                   7.750
      16851701       GE Capital MI             LPMI                     25                                   6.875
      16851724       No MI                     NO MI                     0                                   7.750
      16826011       No MI                     NO MI                     0                                   7.875
      16825906       PMI                       LPMI                     30                                   8.375
      16838436       No MI                     NO MI                     0                                   6.500
      16838516       PMI                       LPMI                     25                                   7.875
      16826157       No MI                     NO MI                     0                                   7.875
      16826172       No MI                     NO MI                     0                                   7.625
      16832576       GE Capital MI             LPMI                     35                                   8.500
      16832647       PMI                       LPMI                     30                                   7.750
      16832653       No MI                     NO MI                     0                                   6.625
      16832722       No MI                     NO MI                     0                                   7.875
      16832725       No MI                     NO MI                     0                                   8.000
      16835002       No MI                     NO MI                     0                                   7.750
      16835036       GE Capital MI             LPMI                     35                                   7.125
      16835053       No MI                     NO MI                     0                                   7.750
      16835062       PMI                       LPMI                     25                                   9.000
      16835068       No MI                     NO MI                     0                                   9.500
      16835107       PMI                       LPMI                     25                                   9.125
      16838529       No MI                     NO MI                     0                                   7.500
      16838549       No MI                     NO MI                     0                                   6.875
      16835131       No MI                     NO MI                     0                                   8.125
      16834883       No MI                     NO MI                     0                                   6.750
      16838347       No MI                     NO MI                     0                                   6.500
      16812541       No MI                     NO MI                     0                                   7.500
      16811588       No MI                     NO MI                     0                                   6.875
      16811593       No MI                     NO MI                     0                                   6.750
      16811597       No MI                     NO MI                     0                                   7.990
      16812649       No MI                     NO MI                     0                                   7.750
      16812652       No MI                     NO MI                     0                                   7.500
      16818780       No MI                     NO MI                     0                                   6.625
      16818796       Radian Guaranty           BPMI                     25                                   7.875
      16818807       No MI                     NO MI                     0                                   6.625
      16818705       Republic MIC              BPMI                     30                                   6.625
      16818725       No MI                     NO MI                     0                                   6.875
      16823502       No MI                     NO MI                     0                                   7.625
      16823573       No MI                     NO MI                     0                                   7.500
      16808242       No MI                     NO MI                     0                                   6.750
      16808313       PMI                       LPMI                     35                                   8.875
      16808319       GE Capital MI             LPMI                     25                                   7.500
      16808195       No MI                     NO MI                     0                                   6.875
      16808349       No MI                     NO MI                     0                                   7.875
      16808440       PMI                       LPMI                     30                                   7.125
      16812404       No MI                     NO MI                     0                                   6.375
      16812464       PMI                       LPMI                     30                                   8.625
      17022081       No MI                     NO MI                     0                                   6.500
      17022089       Republic MIC              BPMI                     30                                   5.500
      16707112       No MI                     NO MI                     0                                   7.625
      16707116       No MI                     NO MI                     0                                   7.625
      16707123       No MI                     NO MI                     0                                   7.375
      16704582       No MI                     NO MI                     0                                   8.375
      16704658       No MI                     NO MI                     0                                   6.250
      16706423       No MI                     NO MI                     0                                   6.750
      16706907       No MI                     NO MI                     0                                   7.500
      16706543       No MI                     NO MI                     0                                   8.250
      16706671       No MI                     NO MI                     0                                   7.625
      16706716       PMI                       LPMI                     12                                   7.000
      16706733       No MI                     NO MI                     0                                   7.625
      16704032       No MI                     NO MI                     0                                   8.250
      16704361       No MI                     NO MI                     0                                   5.999
      16704173       Miscellaneous             NO MI                    30                                   7.500
      16703986       No MI                     NO MI                     0                                   8.250
      16697729       No MI                     NO MI                     0                                   5.750
      16697735       No MI                     NO MI                     0                                   6.625
      16803780       No MI                     NO MI                     0                                   8.375
      17009035       No MI                     NO MI                     0                                   6.250
      17009057       No MI                     NO MI                     0                                   5.875
      16803745       No MI                     NO MI                     0                                   8.375
      16803733       No MI                     NO MI                     0                                   8.125
      16803709       GE Capital MI             LPMI                     25                                   8.625
      16798108       Radian Guaranty           BPMI                     25                                   7.750
      16798126       PMI                       LPMI                     35                                   7.500
      16798127       PMI                       LPMI                     30                                  10.625
      16799218       PMI                       LPMI                     35                                   7.500
      16801233       No MI                     NO MI                     0                                   6.875
      16801236       PMI                       LPMI                     35                                   9.000
      16801296       PMI                       LPMI                     30                                   7.750
      16801306       No MI                     NO MI                     0                                   7.500
      16801358       No MI                     NO MI                     0                                   6.750
      16803023       No MI                     NO MI                     0                                   6.875
      16802887       No MI                     NO MI                     0                                   8.125
      16803066       No MI                     NO MI                     0                                   7.875
      16803073       PMI                       LPMI                     30                                   9.125
      16803074       No MI                     NO MI                     0                                   8.125
      16806444       No MI                     NO MI                     0                                   7.750
      16806474       No MI                     NO MI                     0                                   8.375
      16803090       No MI                     NO MI                     0                                   7.750
      16802909       PMI                       LPMI                     30                                   7.625
      16803125       PMI                       LPMI                     35                                   8.750
      16803147       No MI                     NO MI                     0                                   6.875
      16787116       No MI                     NO MI                     0                                   7.875
      16787178       PMI                       LPMI                     25                                   6.875
      16787184       No MI                     NO MI                     0                                   7.625
      16797991       No MI                     NO MI                     0                                   8.500
      16787020       No MI                     NO MI                     0                                   7.500
      16790109       No MI                     NO MI                     0                                   7.875
      16790206       No MI                     NO MI                     0                                   6.875
      16790220       No MI                     NO MI                     0                                   7.250
      16790231       PMI                       LPMI                     35                                   8.875
      16790245       No MI                     NO MI                     0                                   8.000
      16790295       No MI                     NO MI                     0                                   7.750
      16790317       No MI                     NO MI                     0                                   7.875
      16772995       No MI                     NO MI                     0                                   8.875
      16772797       No MI                     NO MI                     0                                   8.000
      16775838       PMI                       LPMI                     30                                   9.875
      16773063       No MI                     NO MI                     0                                   8.250
      16773072       No MI                     NO MI                     0                                   7.875
      16776356       No MI                     NO MI                     0                                   6.500
      16776379       PMI                       LPMI                     35                                   7.250
      16776411       No MI                     NO MI                     0                                   6.375
      16776414       PMI                       LPMI                     35                                   8.875
      16778120       PMI                       LPMI                     30                                   8.750
      16772896       PMI                       LPMI                     35                                   7.250
      16773175       No MI                     NO MI                     0                                   7.875
      16785141       No MI                     NO MI                     0                                   8.000
      16773234       No MI                     NO MI                     0                                   6.875
      16785200       No MI                     NO MI                     0                                   6.750
      16787096       No MI                     NO MI                     0                                   7.625
      16773286       No MI                     NO MI                     0                                   7.875
      16775745       No MI                     NO MI                     0                                   6.125
      16775768       No MI                     NO MI                     0                                   7.875
      16775711       No MI                     NO MI                     0                                   8.250
      16764948       No MI                     NO MI                     0                                   8.000
      16764957       No MI                     NO MI                     0                                   8.000
      16764983       No MI                     NO MI                     0                                   6.500
      16767397       PMI                       LPMI                     25                                   9.875
      16767403       No MI                     NO MI                     0                                   7.500
      16730341       No MI                     NO MI                     0                                   7.875
      16767529       No MI                     NO MI                     0                                   7.500
      16731261       PMI                       LPMI                     35                                   8.500
      16731377       No MI                     NO MI                     0                                   7.875
      16772889       PMI                       LPMI                     35                                   7.125
      16728058       No MI                     NO MI                     0                                  10.250
      16721712       No MI                     NO MI                     0                                   6.750
      16728124       PMI                       LPMI                     35                                   8.500
      16728137       No MI                     NO MI                     0                                   6.500
      16728179       No MI                     NO MI                     0                                   7.500
      16722896       No MI                     NO MI                     0                                   9.250
      16713264       PMI                       LPMI                     35                                   9.625
      16713449       PMI                       LPMI                     30                                   9.250
      16714499       No MI                     NO MI                     0                                   8.125
      16710650       No MI                     NO MI                     0                                   7.500
      16710484       No MI                     NO MI                     0                                   9.750
      16718104       No MI                     NO MI                     0                                   7.750
      16721428       No MI                     NO MI                     0                                   8.375
      16709299       No MI                     NO MI                     0                                   7.625
      16383933       No MI                     NO MI                     0                                   6.750
      16696649       No MI                     NO MI                     0                                   6.750
      16697618       PMI                       LPMI                     35                                   8.000
      16696527       PMI                       LPMI                     35                                   7.875
      16692494       PMI                       LPMI                     25                                   6.500
      16692558       No MI                     NO MI                     0                                   8.250
      16693704       No MI                     NO MI                     0                                   6.875
      16693744       No MI                     NO MI                     0                                   5.875
      16693758       No MI                     NO MI                     0                                   5.875
      16693763       No MI                     NO MI                     0                                   7.375
      16693780       No MI                     NO MI                     0                                   6.625
      16693842       No MI                     NO MI                     0                                   7.875
      16693436       No MI                     NO MI                     0                                   7.625
      16696134       No MI                     NO MI                     0                                   7.125
      16693644       No MI                     NO MI                     0                                   6.999
      16693671       No MI                     NO MI                     0                                   7.500
      16688046       No MI                     NO MI                     0                                   6.875
      16688358       No MI                     NO MI                     0                                   6.500
      16684630       No MI                     NO MI                     0                                   5.625
      16681929       No MI                     NO MI                     0                                   6.875
      16685751       No MI                     NO MI                     0                                   6.625
      16684175       PMI                       LPMI                     30                                   8.750
      16680504       PMI                       LPMI                     35                                   8.750
      16680567       No MI                     NO MI                     0                                   7.875
      16680588       No MI                     NO MI                     0                                   7.875
      16681597       No MI                     NO MI                     0                                   6.125
      16680099       No MI                     NO MI                     0                                   7.500
      16680137       United Guaranty           BPMI                     25                                   8.250
      16674409       No MI                     NO MI                     0                                   6.750
      16672823       No MI                     NO MI                     0                                   5.875
      16674178       No MI                     NO MI                     0                                   6.750
      16674193       No MI                     NO MI                     0                                   6.750
      16667188       No MI                     NO MI                     0                                   6.875
      16667395       No MI                     NO MI                     0                                   6.750
      16670415       PMI                       LPMI                     35                                  10.000
      16670548       No MI                     NO MI                     0                                   6.750
      16670811       No MI                     NO MI                     0                                   8.125
      16670882       No MI                     NO MI                     0                                   7.875
      16667319       No MI                     NO MI                     0                                   8.000
      16667339       No MI                     NO MI                     0                                   8.375
      16665764       No MI                     NO MI                     0                                   7.375
      16665776       PMI                       LPMI                     35                                   8.375
      16665925       No MI                     NO MI                     0                                   6.875
      16666047       No MI                     NO MI                     0                                   6.875
      16666771       No MI                     NO MI                     0                                   8.250
      16666809       No MI                     NO MI                     0                                   8.125
      16664386       No MI                     NO MI                     0                                   6.875
      16664461       No MI                     NO MI                     0                                   6.750
      16664213       No MI                     NO MI                     0                                   7.875
      16664216       No MI                     NO MI                     0                                   6.250
      16662843       No MI                     NO MI                     0                                   7.375
      16663789       No MI                     NO MI                     0                                   6.500
      16663920       No MI                     NO MI                     0                                   7.500
      16663957       No MI                     NO MI                     0                                   6.250
      16662018       No MI                     NO MI                     0                                   6.875
      16656473       No MI                     NO MI                     0                                   8.125
      16656535       No MI                     NO MI                     0                                   8.125
      16706307       PMI                       LPMI                     30                                   9.000
      16707483       No MI                     NO MI                     0                                   8.250
      16700042       PMI                       LPMI                     35                                   8.125
      16648336       No MI                     NO MI                     0                                   5.999
      16644105       No MI                     NO MI                     0                                   8.375
      16700068       No MI                     NO MI                     0                                  10.125
      16640786       No MI                     NO MI                     0                                   5.875
      16634811       No MI                     NO MI                     0                                   7.875
      16638326       No MI                     NO MI                     0                                   6.750
      16616165       No MI                     NO MI                     0                                   8.500
      16616300       No MI                     NO MI                     0                                   6.625
      16632328       No MI                     NO MI                     0                                   6.875
      16612700       No MI                     NO MI                     0                                   7.125
      16611728       No MI                     NO MI                     0                                   6.375
      16613136       No MI                     NO MI                     0                                   8.000
      16601338       No MI                     NO MI                     0                                   7.750
      16597548       No MI                     NO MI                     0                                   7.625
      16594721       No MI                     NO MI                     0                                   7.875
      16569340       No MI                     NO MI                     0                                   8.500
      16968414       PMI                       LPMI                     35                                   7.000
      16968415       PMI                       LPMI                     35                                   8.500
      16968466       No MI                     NO MI                     0                                   7.500
      16968467       No MI                     NO MI                     0                                   8.125
      16968468       No MI                     NO MI                     0                                   6.875
      16968470       No MI                     NO MI                     0                                   7.875
      16968477       No MI                     NO MI                     0                                   8.250
      16968484       No MI                     NO MI                     0                                   7.625
      16968515       No MI                     NO MI                     0                                   8.250
      16965518       No MI                     NO MI                     0                                   7.000
      16965520       No MI                     NO MI                     0                                   6.750
      16965531       No MI                     NO MI                     0                                   7.750
      16965539       PMI                       LPMI                     35                                   7.125
      16965562       No MI                     NO MI                     0                                   7.625
      16968529       No MI                     NO MI                     0                                   6.875
      16968543       No MI                     NO MI                     0                                   6.875
      16968564       No MI                     NO MI                     0                                   8.250
      16968580       No MI                     NO MI                     0                                   6.000
      16968597       No MI                     NO MI                     0                                   6.875
      16968624       No MI                     NO MI                     0                                   7.625
      16968635       No MI                     NO MI                     0                                   6.750
      16968639       No MI                     NO MI                     0                                   8.125
      16968640       No MI                     NO MI                     0                                   6.375
      16968654       No MI                     NO MI                     0                                   8.375
      16968657       No MI                     NO MI                     0                                   8.250
      16968671       No MI                     NO MI                     0                                   6.500
      16968679       No MI                     NO MI                     0                                   6.750
      16968682       No MI                     NO MI                     0                                   6.500
      16968712       No MI                     NO MI                     0                                   6.875
      16968717       No MI                     NO MI                     0                                   6.875
      16968752       PMI                       LPMI                     35                                   7.500
      16968753       No MI                     NO MI                     0                                   6.250
      16968786       No MI                     NO MI                     0                                   6.875
      16968806       No MI                     NO MI                     0                                   6.750
      16968866       No MI                     NO MI                     0                                   5.999
      16968907       No MI                     NO MI                     0                                   7.750
      16970398       No MI                     NO MI                     0                                   7.750
      16970410       No MI                     NO MI                     0                                   5.875
      16970414       No MI                     NO MI                     0                                   7.875
      16970424       No MI                     NO MI                     0                                   6.125
      16970425       No MI                     NO MI                     0                                   8.250
      16970428       No MI                     NO MI                     0                                   6.750
      16970431       No MI                     NO MI                     0                                   8.000
      16970443       No MI                     NO MI                     0                                   6.375
      16970447       No MI                     NO MI                     0                                   6.000
      16970462       No MI                     NO MI                     0                                   6.875
      16970479       No MI                     NO MI                     0                                   6.875
      16970492       No MI                     NO MI                     0                                   5.875
      16970530       No MI                     NO MI                     0                                   6.875
      16970539       No MI                     NO MI                     0                                   7.875
      16970541       No MI                     NO MI                     0                                   8.750
      16970652       PMI                       LPMI                     35                                  10.875
      16970712       No MI                     NO MI                     0                                   6.500
      16965567       No MI                     NO MI                     0                                   7.500
      16965596       No MI                     NO MI                     0                                   7.750
      16965624       No MI                     NO MI                     0                                   8.250
      16965633       No MI                     NO MI                     0                                   6.625
      16965680       No MI                     NO MI                     0                                   7.500
      16968202       No MI                     NO MI                     0                                   6.750
      16968223       No MI                     NO MI                     0                                   6.875
      16968279       PMI                       BPMI                     25                                   6.500
      16968314       No MI                     NO MI                     0                                   7.750
      16968340       No MI                     NO MI                     0                                   8.125
      16968387       No MI                     NO MI                     0                                   6.875
      16968403       No MI                     NO MI                     0                                   8.250
      16859571       GE Capital MI             LPMI                     25                                   6.500
      16859621       No MI                     NO MI                     0                                   8.125
      16859664       No MI                     NO MI                     0                                   6.875
      16962970       No MI                     NO MI                     0                                   8.250
      16962976       No MI                     NO MI                     0                                   8.250
      16962997       No MI                     NO MI                     0                                   7.675
      16963022       No MI                     NO MI                     0                                   7.875
      16963038       PMI                       LPMI                     30                                   8.125
      16859098       No MI                     NO MI                     0                                   8.125
      16963043       No MI                     NO MI                     0                                   7.625
      16963055       No MI                     NO MI                     0                                   7.625
      16963085       No MI                     NO MI                     0                                   7.750
      16859145       No MI                     NO MI                     0                                   7.625
      16859159       No MI                     NO MI                     0                                   8.375
      16963187       No MI                     NO MI                     0                                   8.500
      16963198       No MI                     NO MI                     0                                   6.625
      16963202       No MI                     NO MI                     0                                   7.500
      16963223       No MI                     NO MI                     0                                   6.875
      16859262       No MI                     NO MI                     0                                   6.375
      16963247       No MI                     NO MI                     0                                   6.875
      16963248       No MI                     NO MI                     0                                   6.375
      16963287       No MI                     NO MI                     0                                   8.000
      16859282       No MI                     NO MI                     0                                   6.375
      16859294       No MI                     NO MI                     0                                   6.750
      16859307       No MI                     NO MI                     0                                   6.875
      16859334       No MI                     NO MI                     0                                   7.500
      16859346       No MI                     NO MI                     0                                   7.750
      16859350       No MI                     NO MI                     0                                   8.375
      16859358       No MI                     NO MI                     0                                   6.125
      16859361       No MI                     NO MI                     0                                   6.875
      16859363       Republic MIC              BPMI                     30                                   6.250
      16963323       No MI                     NO MI                     0                                   6.750
      16963331       PMI                       LPMI                     25                                   8.000
      16963334       No MI                     NO MI                     0                                   7.750
      16963353       No MI                     NO MI                     0                                   8.125
      16965170       No MI                     NO MI                     0                                   6.500
      16965177       No MI                     NO MI                     0                                   7.875
      16965194       No MI                     NO MI                     0                                   6.875
      16965199       No MI                     NO MI                     0                                   7.875
      16965200       No MI                     NO MI                     0                                   7.999
      16965205       No MI                     NO MI                     0                                   6.750
      16965206       No MI                     NO MI                     0                                   8.250
      16965208       GE Capital MI             BPMI                     12                                   8.125
      16965263       PMI                       LPMI                     35                                   8.875
      16965271       No MI                     NO MI                     0                                   8.125
      16859408       No MI                     NO MI                     0                                   6.375
      16859421       No MI                     NO MI                     0                                   6.250
      16859430       No MI                     NO MI                     0                                   6.625
      16859445       No MI                     NO MI                     0                                   7.750
      16859450       No MI                     NO MI                     0                                   7.750
      16859477       No MI                     NO MI                     0                                   7.875
      16859487       No MI                     NO MI                     0                                   6.625
      16859514       No MI                     NO MI                     0                                   7.500
      16965322       No MI                     NO MI                     0                                   7.875
      16965344       No MI                     NO MI                     0                                   8.375
      16859535       GE Capital MI             LPMI                     25                                   7.125
      16965397       No MI                     NO MI                     0                                   6.125
      16965405       PMI                       LPMI                     30                                   6.750
      16859544       No MI                     NO MI                     0                                   7.500
      16859549       PMI                       LPMI                     25                                   8.000
      16859553       GE Capital MI             LPMI                     30                                   7.300
      16859558       No MI                     NO MI                     0                                   7.999
      16859561       No MI                     NO MI                     0                                   5.875
      16859568       No MI                     NO MI                     0                                   7.750
      16965482       PMI                       LPMI                     35                                  10.875
      16965483       No MI                     NO MI                     0                                   6.750
      16856458       PMI                       LPMI                     30                                   8.500
      16856459       No MI                     NO MI                     0                                   6.500
      16856477       Republic MIC              BPMI                     25                                   6.750
      16856492       PMI                       LPMI                     35                                   7.500
      16856503       PMI                       LPMI                     30                                   9.500
      16856514       No MI                     NO MI                     0                                   7.500
      16853147       PMI                       LPMI                     30                                   7.500
      16853185       No MI                     NO MI                     0                                   7.625
      16856539       No MI                     NO MI                     0                                   7.625
      16856584       No MI                     NO MI                     0                                   6.875
      16856602       No MI                     NO MI                     0                                   8.375
      16856606       No MI                     NO MI                     0                                   6.250
      16856610       No MI                     NO MI                     0                                   8.250
      16856615       No MI                     NO MI                     0                                   6.750
      16856626       PMI                       LPMI                     25                                   8.750
      16856641       No MI                     NO MI                     0                                   6.625
      16856643       GE Capital MI             BPMI                     25                                   6.875
      16856657       PMI                       LPMI                     35                                  10.375
      16856688       No MI                     NO MI                     0                                   8.000
      16853271       No MI                     NO MI                     0                                   7.625
      16853281       No MI                     NO MI                     0                                   6.625
      16856730       No MI                     NO MI                     0                                   8.250
      16856749       No MI                     NO MI                     0                                   7.625
      16856751       PMI                       LPMI                     12                                   7.250
      16856753       No MI                     NO MI                     0                                   6.875
      16856770       No MI                     NO MI                     0                                   7.750
      16856782       No MI                     NO MI                     0                                   7.500
      16856874       No MI                     NO MI                     0                                   7.625
      16856882       No MI                     NO MI                     0                                   7.625
      16856930       No MI                     NO MI                     0                                   7.375
      16856946       No MI                     NO MI                     0                                   7.375
      16856949       No MI                     NO MI                     0                                   5.750
      16856950       GE Capital MI             BPMI                     25                                   8.125
      16856951       No MI                     NO MI                     0                                   7.625
      16856954       No MI                     NO MI                     0                                   6.999
      16856961       No MI                     NO MI                     0                                   7.375
      16856972       No MI                     NO MI                     0                                   5.875
      16857006       No MI                     NO MI                     0                                   6.875
      16857059       No MI                     NO MI                     0                                   6.250
      16857346       No MI                     NO MI                     0                                   7.750
      16857369       No MI                     NO MI                     0                                   7.750
      16857459       No MI                     NO MI                     0                                   7.625
      16857484       No MI                     NO MI                     0                                   6.500
      16857506       No MI                     NO MI                     0                                   7.750
      16857526       No MI                     NO MI                     0                                   8.250
      16857575       No MI                     NO MI                     0                                   8.250
      16857600       No MI                     NO MI                     0                                   8.250
      16857618       No MI                     NO MI                     0                                   7.500
      16857627       No MI                     NO MI                     0                                   8.125
      16857673       PMI                       LPMI                     30                                   8.750
      16857681       No MI                     NO MI                     0                                   8.250
      16857684       No MI                     NO MI                     0                                   7.750
      16859070       PMI                       LPMI                     25                                   8.625
      16853368       No MI                     NO MI                     0                                   7.875
      16856432       No MI                     NO MI                     0                                   6.125
      16856450       No MI                     NO MI                     0                                   8.250
      16852039       No MI                     NO MI                     0                                   6.875
      16852072       No MI                     NO MI                     0                                   6.000
      16852094       No MI                     NO MI                     0                                   6.375
      16852117       No MI                     NO MI                     0                                   7.750
      16852120       No MI                     NO MI                     0                                   8.125
      16852176       PMI                       LPMI                     35                                   7.625
      16852185       No MI                     NO MI                     0                                   8.250
      16852212       No MI                     NO MI                     0                                   7.875
      16852214       PMI                       LPMI                     25                                   9.125
      16852834       No MI                     NO MI                     0                                   6.500
      16852837       No MI                     NO MI                     0                                   6.750
      16852840       No MI                     NO MI                     0                                   6.375
      16852879       No MI                     NO MI                     0                                   8.125
      16852880       No MI                     NO MI                     0                                   6.000
      16852919       No MI                     NO MI                     0                                   8.000
      16852236       No MI                     NO MI                     0                                   7.500
      16852981       PMI                       LPMI                     35                                   8.000
      16852992       No MI                     NO MI                     0                                   8.125
      16852247       No MI                     NO MI                     0                                   8.250
      16853034       No MI                     NO MI                     0                                   7.625
      16852282       No MI                     NO MI                     0                                   8.000
      16852297       No MI                     NO MI                     0                                   8.125
      16852320       No MI                     NO MI                     0                                   8.250
      16852322       PMI                       LPMI                     35                                   9.525
      16852344       No MI                     NO MI                     0                                   7.875
      16852367       No MI                     NO MI                     0                                   8.250
      16852414       No MI                     NO MI                     0                                   6.625
      16852686       No MI                     NO MI                     0                                   7.625
      16852702       No MI                     NO MI                     0                                   7.875
      16852708       No MI                     NO MI                     0                                   8.000
      16852710       No MI                     NO MI                     0                                   6.375
      16852731       No MI                     NO MI                     0                                   6.750
      16852743       No MI                     NO MI                     0                                   6.625
      16852752       No MI                     NO MI                     0                                   7.625
      16852767       PMI                       LPMI                     25                                   7.875
      16852777       No MI                     NO MI                     0                                   6.375
      16852779       No MI                     NO MI                     0                                   8.125
      16853052       No MI                     NO MI                     0                                   6.750
      16853062       No MI                     NO MI                     0                                   6.250
      16853068       No MI                     NO MI                     0                                   6.625
      16853071       No MI                     NO MI                     0                                   7.625
      16853080       No MI                     NO MI                     0                                   6.375
      16853088       No MI                     NO MI                     0                                   8.000
      16853090       No MI                     NO MI                     0                                   6.250
      16853091       No MI                     NO MI                     0                                   8.250
      16853119       No MI                     NO MI                     0                                   7.500
      17032768       No MI                     NO MI                     0                                   6.250
      17016019       No MI                     NO MI                     0                                   7.875
      16851994       No MI                     NO MI                     0                                   8.000
      16852000       GE Capital MI             LPMI                     35                                   6.900
      17020924       No MI                     NO MI                     0                                   7.875
      17020976       No MI                     NO MI                     0                                   7.625
      16852013       No MI                     NO MI                     0                                   7.750
      17021015       PMI                       LPMI                     30                                   9.625
      17021734       PMI                       LPMI                     30                                   9.625
      17021760       No MI                     NO MI                     0                                   7.500
      16731840       PMI                       LPMI                     25                                   9.375
      16731678       No MI                     NO MI                     0                                   7.500
      16731691       No MI                     NO MI                     0                                   7.375
      16731703       No MI                     NO MI                     0                                   7.625
      16731732       No MI                     NO MI                     0                                   6.875




--------------------------------------------------------------------------------




      LOAN_SEQ                SERV_FEE        MSERV     LPMI           TOTAL_STRIP                 CURRENT_NET_COUPON          PAYMENT
      16832830                   0.375        0.005     0.000                0.380                              7.620          1320.78
      16832841                   0.375        0.005     0.000                0.380                              7.620           470.00
      16832850                   0.375        0.005     0.000                0.380                              7.745          3921.67
      16648271                   0.375        0.005     0.000                0.380                              8.495          2088.57
      16803458                   0.375        0.005     0.000                0.380                              7.745           949.61
      16803462                   0.375        0.005     0.000                0.380                              7.120          2978.75
      16803515                   0.375        0.005     0.000                0.380                              7.245          1191.41
      16803532                   0.375        0.005     0.000                0.380                              7.745          7921.87
      16803542                   0.375        0.005     0.000                0.380                              7.745          3824.17
      16803575                   0.375        0.005     0.610                0.990                              6.510          1890.00
      16803600                   0.375        0.005     0.000                0.380                              7.620          1253.33
      16803607                   0.375        0.005     0.000                0.380                              7.870          1330.66
      16803616                   0.375        0.005     0.620                1.000                              6.750          1342.69
      16801835                   0.375        0.005     0.510                0.890                              6.610          1585.30
      16801841                   0.375        0.005     0.000                0.380                              7.745          3295.20
      16801853                   0.375        0.005     0.000                0.380                              7.745          3466.67
      16801910                   0.375        0.005     0.000                0.380                              6.619          1866.35
      16801922                   0.375        0.005     0.000                0.380                              7.495          5725.52
      16801923                   0.375        0.005     0.000                0.380                              6.870          1677.41
      16801924                   0.375        0.005     0.000                0.380                              6.370          1577.93
      16801935                   0.375        0.005     0.000                0.380                              6.495           710.87
      16801998                   0.375        0.005     0.000                0.380                              6.495          2971.72
      16802000                   0.375        0.005     1.160                1.540                              8.960          3062.50
      16803333                   0.375        0.005     0.000                0.380                              7.245          1010.31
      16801551                   0.375        0.005     1.110                1.490                              6.510          3180.55
      16801590                   0.375        0.005     0.000                0.380                              6.370           749.25
      16801604                   0.375        0.005     0.000                0.380                              6.370          1004.65
      16801608                   0.375        0.005     0.000                0.380                              7.495          1108.01
      16801617                   0.375        0.005     0.710                1.090                              6.535          1493.23
      16801648                   0.375        0.005     0.000                0.380                              7.370          5885.16
      16801662                   0.375        0.005     0.000                0.380                              7.870           984.50
      16801672                   0.375        0.005     0.000                0.380                              7.370          6458.33
      16801712                   0.375        0.005     0.000                0.380                              7.245          1102.47
      16801715                   0.375        0.005     0.000                0.380                              6.745          1657.44
      16801717                   0.375        0.005     0.000                0.380                              5.995           741.81
      16801720                   0.375        0.005     0.000                0.380                              7.370          3132.29
      16801731                   0.375        0.005     0.000                0.380                              7.745          1164.58
      16798801                   0.375        0.005     0.000                0.380                              7.745          1269.67
      16798814                   0.375        0.005     0.000                0.380                              7.745          4495.83
      16798841                   0.375        0.005     0.000                0.380                              5.870          1298.54
      16798862                   0.375        0.005     0.000                0.380                              7.120           740.00
      16801454                   0.375        0.005     0.000                0.380                              7.370           825.63
      16801463                   0.375        0.005     0.000                0.380                              7.745           297.00
      16801499                   0.375        0.005     0.000                0.380                              5.995           467.90
      16798596                   0.375        0.005     0.000                0.380                              5.370          1177.24
      16798620                   0.375        0.005     0.000                0.380                              7.745           609.37
      16798624                   0.375        0.005     0.000                0.380                              7.745           662.91
      16798668                   0.375        0.005     0.000                0.380                              7.745           750.21
      16798703                   0.375        0.005     1.110                1.490                              7.385          1641.87
      16798781                   0.375        0.005     0.000                0.380                              6.370          2830.50
      16798782                   0.375        0.005     0.000                0.380                              5.620          3069.10
      16798423                   0.375        0.005     0.880                1.260                              8.615          1234.37
      16798471                   0.375        0.005     0.000                0.380                              5.620          1774.00
      16798492                   0.375        0.005     0.000                0.380                              5.745          2637.97
      16798501                   0.375        0.005     0.000                0.380                              5.995          1394.53
      16798521                   0.375        0.005     1.160                1.540                              8.835           497.97
      16798547                   0.375        0.005     0.000                0.380                              7.745           641.34
      16798580                   0.375        0.005     0.000                0.380                              5.995           798.55
      16791191                   0.375        0.005     0.000                0.380                              6.370          2547.00
      16791198                   0.375        0.005     0.000                0.380                              6.370          1282.50
      16798153                   0.375        0.005     0.000                0.380                              7.495          3202.50
      16798167                   0.375        0.005     1.050                1.430                              5.320          1074.38
      16798231                   0.375        0.005     0.000                0.380                              5.995          2589.84
      16798252                   0.375        0.005     2.240                2.620                              6.005           440.82
      16798319                   0.375        0.005     0.000                0.380                              5.870          2888.50
      16798386                   0.375        0.005     0.000                0.380                              6.120           785.42
      16844886                   0.375        0.005     0.000                0.380                              7.870          1839.10
      16791120                   0.375        0.005     0.000                0.380                              5.370          2805.23
      16791133                   0.375        0.005     0.000                0.380                              6.120          1478.49
      16791152                   0.375        0.005     0.000                0.380                              7.245          9785.42
      16844873                   0.375        0.005     0.000                0.380                              7.370          3255.00
      16844806                   0.375        0.005     0.000                0.380                              6.495          2227.83
      16844811                   0.375        0.005     0.000                0.380                              6.495           884.94
      16844830                   0.375        0.005     0.000                0.380                              5.495           788.23
      17043987                   0.375        0.005     0.000                0.380                              6.370          1676.24
      17042404                   0.375        0.005     0.000                0.380                              7.245          2523.56
      17042410                   0.375        0.005     0.000                0.380                              7.495          3457.78
      17042411                   0.375        0.005     0.000                0.380                              7.620          1696.00
      17034682                   0.375        0.005     0.000                0.380                              6.370          1133.44
      17034530                   0.375        0.005     0.000                0.380                              6.370          1234.06
      17034580                   0.375        0.005     0.000                0.380                              6.245          1209.00
      17034591                   0.375        0.005     0.000                0.380                              7.120          1229.92
      17034598                   0.375        0.005     0.000                0.380                              6.370          1304.69
      17034599                   0.375        0.005     0.000                0.380                              6.495          1581.14
      17034668                   0.375        0.005     0.000                0.380                              7.370          2298.04
      17034670                   0.375        0.005     0.000                0.380                              7.620          1742.31
      17033368                   0.375        0.005     0.000                0.380                              6.495          1324.58
      17033223                   0.375        0.005     0.000                0.380                              6.245           945.82
      17033170                   0.375        0.005     0.000                0.380                              7.370           678.12
      17021938                   0.375        0.005     0.000                0.380                              5.995          2209.58
      17021942                   0.375        0.005     0.000                0.380                              6.370          3267.56
      17021944                   0.375        0.005     0.000                0.380                              5.995          1126.25
      17022033                   0.375        0.005     0.000                0.380                              7.995          1607.65
      17022040                   0.375        0.005     0.000                0.380                              7.120          1508.75
      17022046                   0.375        0.005     0.000                0.380                              7.245          3886.14
      17022062                   0.375        0.005     0.000                0.380                              7.120          1334.69
      17022083                   0.375        0.005     0.000                0.380                              7.495          1313.81
      17022087                   0.375        0.005     0.000                0.380                              7.995          3166.45
      17022096                   0.375        0.005     0.000                0.380                              7.870          3244.66
      17022146                   0.375        0.005     0.000                0.380                              7.995          3271.14
      17016254                   0.375        0.005     0.000                0.380                              6.120           733.29
      17016255                   0.375        0.005     0.000                0.380                              6.245          5277.92
      17016275                   0.375        0.005     0.000                0.380                              6.495          2127.30
      17016281                   0.375        0.005     0.000                0.380                              6.495           987.14
      17016392                   0.375        0.005     0.000                0.380                              7.495          4265.63
      17016397                   0.375        0.005     0.000                0.380                              7.995          2372.92
      17016404                   0.375        0.005     0.000                0.380                              7.245          3227.92
      17016446                   0.375        0.005     0.000                0.380                              7.245          1774.72
      17021130                   0.375        0.005     0.000                0.380                              6.120          1661.92
      17013744                   0.375        0.005     0.000                0.380                              6.120          1532.92
      17013752                   0.375        0.005     0.000                0.380                              8.120          3966.67
      17014678                   0.375        0.005     0.000                0.380                              7.120          2548.13
      17014680                   0.375        0.005     0.000                0.380                              7.245          2038.42
      17014691                   0.375        0.005     0.000                0.380                              7.870           793.38
      17014696                   0.375        0.005     0.000                0.380                              7.370          2454.17
      17014723                   0.375        0.005     0.000                0.380                              6.370          1189.62
      17015055                   0.375        0.005     0.000                0.380                              7.495          1729.22
      17012821                   0.375        0.005     0.000                0.380                              6.120          1402.60
      17012826                   0.375        0.005     0.000                0.380                              5.995           531.25
      17012829                   0.375        0.005     0.000                0.380                              5.995          1113.76
      17012837                   0.375        0.005     0.000                0.380                              6.370          2905.88
      17012874                   0.375        0.005     0.000                0.380                              6.495          1695.83
      17012893                   0.375        0.005     0.000                0.380                              7.370          2919.17
      17012934                   0.375        0.005     0.000                0.380                              6.120          1690.00
      17013461                   0.375        0.005     0.000                0.380                              7.870          1252.28
      17013465                   0.375        0.005     0.000                0.380                              7.870          2065.94
      17013472                   0.375        0.005     0.000                0.380                              7.870          2777.84
      17013483                   0.375        0.005     0.000                0.380                              7.870          1849.03
      17013491                   0.375        0.005     0.000                0.380                              7.870          2256.38
      17013501                   0.375        0.005     0.000                0.380                              7.995          1398.53
      17013502                   0.375        0.005     0.000                0.380                              7.245          1038.59
      17013506                   0.375        0.005     0.000                0.380                              7.995           972.89
      17013517                   0.375        0.005     0.000                0.380                              7.245           502.17
      17013518                   0.375        0.005     0.000                0.380                              7.870          1902.31
      17013520                   0.375        0.005     0.000                0.380                              7.245           502.17
      17013524                   0.375        0.005     0.000                0.380                              7.995           690.10
      17013531                   0.375        0.005     0.000                0.380                              7.995          1427.94
      17013552                   0.375        0.005     0.000                0.380                              7.120          2216.25
      17013555                   0.375        0.005     0.000                0.380                              6.495          2270.96
      17013562                   0.375        0.005     0.000                0.380                              6.370          1513.69
      17013569                   0.375        0.005     0.000                0.380                              5.745          1204.58
      17013571                   0.375        0.005     0.000                0.380                              5.495           979.14
      17013572                   0.375        0.005     0.000                0.380                              6.245          1269.79
      17013573                   0.375        0.005     0.000                0.380                              7.495          2276.53
      17013578                   0.375        0.005     0.000                0.380                              6.370           871.78
      17013583                   0.375        0.005     0.000                0.380                              6.245          1400.08
      17013586                   0.375        0.005     0.000                0.380                              7.870          2490.13
      17013593                   0.375        0.005     0.000                0.380                              7.245          2074.64
      17013596                   0.375        0.005     0.000                0.380                              6.370          1664.11
      17013671                   0.375        0.005     0.000                0.380                              7.245          1566.94
      17013677                   0.375        0.005     0.000                0.380                              7.245          1292.44
      17012674                   0.375        0.005     0.000                0.380                              7.870          1512.50
      17012681                   0.375        0.005     0.000                0.380                              7.620          1520.00
      17012694                   0.375        0.005     0.000                0.380                              7.620          3573.33
      17012712                   0.375        0.005     0.000                0.380                              7.120          1434.38
      17012729                   0.375        0.005     0.000                0.380                              7.120          1454.69
      17011231                   0.375        0.005     0.000                0.380                              5.995          1776.52
      17011256                   0.375        0.005     0.000                0.380                              7.495          1286.25
      17011283                   0.375        0.005     0.000                0.380                              8.120          2663.33
      17012658                   0.375        0.005     0.000                0.380                              7.870          2519.00
      17009056                   0.375        0.005     0.450                0.830                              8.170          2027.65
      17009079                   0.375        0.005     0.000                0.380                              7.870          4290.00
      17009124                   0.375        0.005     1.130                1.510                              6.365          1309.22
      17009170                   0.375        0.005     0.000                0.380                              7.370          6458.33
      17009227                   0.375        0.005     0.000                0.380                              6.495          1259.99
      17009241                   0.375        0.005     0.000                0.380                              6.120          2058.33
      17009244                   0.375        0.005     0.000                0.380                              6.370          1444.41
      17009245                   0.375        0.005     0.000                0.380                              5.995          1701.28
      17009321                   0.375        0.005     0.000                0.380                              7.995          2007.21
      17009327                   0.375        0.005     0.000                0.380                              8.120          1065.33
      17010945                   0.375        0.005     0.610                0.990                              8.010          1260.04
      17010946                   0.375        0.005     0.000                0.380                              7.870           852.50
      17010947                   0.375        0.005     0.000                0.380                              7.620          1208.00
      17010961                   0.375        0.005     0.000                0.380                              7.870          1743.50
      17010967                   0.375        0.005     0.000                0.380                              7.120          1440.00
      17010998                   0.375        0.005     0.000                0.380                              7.370          1792.83
      17011006                   0.375        0.005     0.000                0.380                              7.995           498.61
      17011032                   0.375        0.005     0.000                0.380                              7.745          7109.37
      17011038                   0.375        0.005     0.000                0.380                              7.870          3756.33
      17011061                   0.375        0.005     1.320                1.700                              7.050          3811.56
      17011081                   0.375        0.005     0.000                0.380                              5.745          1061.67
      17011086                   0.375        0.005     0.000                0.380                              5.995          1318.56
      17011130                   0.375        0.005     0.000                0.380                              6.495          2910.42
      17011158                   0.375        0.005     0.840                1.220                              7.780           925.32
      17011203                   0.375        0.005     0.000                0.380                              6.245          1752.68
      17011213                   0.375        0.005     0.000                0.380                              7.870          2860.00
      17004934                   0.375        0.005     0.000                0.380                              7.495           912.67
      17004936                   0.375        0.005     0.000                0.380                              7.495          5643.75
      17004941                   0.375        0.005     0.000                0.380                              6.370           967.50
      17004953                   0.375        0.005     0.000                0.380                              7.995          1468.46
      17005126                   0.375        0.005     0.000                0.380                              7.995          3405.06
      17008966                   0.375        0.005     0.000                0.380                              6.495          1100.00
      17009008                   0.375        0.005     0.000                0.380                              6.495          3723.39
      17004872                   0.375        0.005     0.000                0.380                              7.995           837.50
      17004897                   0.375        0.005     0.000                0.380                              7.495          3937.50
      17004899                   0.375        0.005     0.000                0.380                              6.245          1369.17
      17003289                   0.375        0.005     0.620                1.000                              8.500          4433.33
      17003306                   0.375        0.005     0.000                0.380                              5.995           896.48
      17003318                   0.375        0.005     0.000                0.380                              6.370          1816.07
      17003328                   0.375        0.005     0.000                0.380                              7.745          3682.79
      17003360                   0.375        0.005     0.000                0.380                              6.370          1316.81
      17003435                   0.375        0.005     0.000                0.380                              8.745          3026.72
      17003451                   0.375        0.005     0.000                0.380                              7.870           721.88
      17003464                   0.375        0.005     0.000                0.380                              7.995          1562.91
      17003473                   0.375        0.005     0.000                0.380                              6.120          1761.50
      17003496                   0.375        0.005     0.000                0.380                              7.370           613.61
      17004650                   0.375        0.005     0.000                0.380                              6.245          2141.51
      17004663                   0.375        0.005     0.000                0.380                              7.495          1391.25
      17004708                   0.375        0.005     0.000                0.380                              6.495          1627.08
      17004739                   0.375        0.005     0.000                0.380                              7.495          2887.50
      17002233                   0.375        0.005     0.000                0.380                              7.620          3946.67
      17002252                   0.375        0.005     0.000                0.380                              6.120          1868.75
      17003202                   0.375        0.005     0.000                0.380                              7.370          5793.45
      17003228                   0.375        0.005     0.000                0.380                              7.995           577.65
      17003247                   0.375        0.005     0.000                0.380                              6.370          1620.00
      17003249                   0.375        0.005     0.000                0.380                              6.120          1114.09
      17003251                   0.375        0.005     0.000                0.380                              5.995          1296.25
      17003254                   0.375        0.005     0.000                0.380                              5.745          1350.36
      17003255                   0.375        0.005     0.000                0.380                              6.120          2528.28
      17003256                   0.375        0.005     0.000                0.380                              6.245          1287.80
      17003258                   0.375        0.005     0.000                0.380                              6.495          1502.38
      17003260                   0.375        0.005     0.000                0.380                              6.495          1731.61
      17003276                   0.375        0.005     0.000                0.380                              7.870          2557.50
      17002104                   0.375        0.005     0.000                0.380                              7.495          5040.00
      17002106                   0.375        0.005     0.000                0.380                              6.495          1787.50
      17002120                   0.375        0.005     0.000                0.380                              5.620          1235.80
      17002129                   0.375        0.005     0.000                0.380                              6.120          3033.33
      17002135                   0.375        0.005     0.000                0.380                              6.495          1797.32
      17002141                   0.375        0.005     0.000                0.380                              6.495          1319.71
      17002151                   0.375        0.005     0.000                0.380                              6.370          1321.48
      17000377                   0.375        0.005     0.000                0.380                              7.245          6354.17
      17000399                   0.375        0.005     0.000                0.380                              7.120          4062.50
      17000408                   0.375        0.005     0.000                0.380                              7.745          1542.94
      17001920                   0.375        0.005     0.000                0.380                              7.120           325.63
      17001955                   0.375        0.005     0.000                0.380                              7.870          2325.13
      17001977                   0.375        0.005     0.000                0.380                              6.495          1420.83
      17002017                   0.375        0.005     0.000                0.380                              6.245          1497.50
      17002031                   0.375        0.005     0.000                0.380                              6.120          1256.67
      17002036                   0.375        0.005     0.000                0.380                              6.120          1760.42
      17002042                   0.375        0.005     0.000                0.380                              5.870          1332.81
      17002053                   0.375        0.005     0.000                0.380                              5.745           641.45
      17002066                   0.375        0.005     0.000                0.380                              7.620           810.08
      17002070                   0.375        0.005     0.000                0.380                              6.495           407.92
      17002080                   0.375        0.005     0.000                0.380                              7.245           743.18
      17002086                   0.375        0.005     0.000                0.380                              5.870           770.59
      17002090                   0.375        0.005     0.000                0.380                              6.245          3202.08
      16995171                   0.375        0.005     0.000                0.380                              7.370          1550.00
      16995214                   0.375        0.005     0.000                0.380                              6.370           562.50
      16995216                   0.375        0.005     0.000                0.380                              6.495          2337.50
      16995242                   0.375        0.005     0.000                0.380                              5.495           979.17
      16995272                   0.375        0.005     0.000                0.380                              7.370           923.61
      16995334                   0.375        0.005     0.000                0.380                              7.995          1323.25
      16995374                   0.375        0.005     0.000                0.380                              7.495          2336.25
      17000098                   0.375        0.005     0.000                0.380                              5.995          7231.90
      17000099                   0.375        0.005     0.000                0.380                              5.870           827.21
      17000101                   0.375        0.005     0.000                0.380                              5.120           894.97
      17000102                   0.375        0.005     0.470                0.850                              6.400          1861.33
      17000103                   0.375        0.005     0.000                0.380                              5.120           881.37
      17000111                   0.375        0.005     0.000                0.380                              5.245          1087.98
      17000113                   0.375        0.005     0.000                0.380                              5.245           960.47
      17000115                   0.375        0.005     0.000                0.380                              6.120           906.21
      17000116                   0.375        0.005     0.000                0.380                              6.370          1137.35
      17000121                   0.375        0.005     0.000                0.380                              6.495          1890.34
      17000123                   0.375        0.005     0.000                0.380                              6.120          1532.03
      17000131                   0.375        0.005     0.000                0.380                              5.995          1028.61
      17000132                   0.375        0.005     0.000                0.380                              6.370          1803.94
      17000135                   0.375        0.005     0.000                0.380                              6.120           660.76
      17000136                   0.375        0.005     0.000                0.380                              5.995          1252.40
      17000138                   0.375        0.005     0.000                0.380                              5.495          2316.44
      17000140                   0.375        0.005     0.000                0.380                              5.870          2864.60
      17000211                   0.375        0.005     0.000                0.380                              6.370          1300.50
      17000268                   0.375        0.005     0.820                1.200                              7.550          3463.54
      16994944                   0.375        0.005     1.280                1.660                              7.715          1194.53
      16994951                   0.375        0.005     0.000                0.380                              6.120          1687.56
      16995024                   0.375        0.005     0.000                0.380                              4.745          2053.26
      16995025                   0.375        0.005     0.000                0.380                              6.370          1128.56
      16995047                   0.375        0.005     0.000                0.380                              5.745          1060.96
      16995049                   0.375        0.005     0.000                0.380                              6.120           689.00
      16995108                   0.375        0.005     0.000                0.380                              7.370          2536.83
      16990122                   0.375        0.005     0.390                0.770                              6.230          2808.17
      16990209                   0.375        0.005     0.000                0.380                              5.995          1373.81
      16990210                   0.375        0.005     0.000                0.380                              7.370          3203.33
      16990275                   0.375        0.005     0.000                0.380                              6.120          1479.55
      16990276                   0.375        0.005     0.000                0.380                              6.495           821.22
      16990286                   0.375        0.005     0.000                0.380                              6.495          1317.71
      16990363                   0.375        0.005     0.000                0.380                              6.495          2291.67
      16991387                   0.375        0.005     0.770                1.150                              6.100          1522.50
      16991405                   0.375        0.005     0.540                0.920                              6.330          1588.96
      16991409                   0.375        0.005     0.840                1.220                              7.030          1271.88
      16991452                   0.375        0.005     0.000                0.380                              5.495           850.69
      16991457                   0.375        0.005     0.000                0.380                              5.745          1441.56
      16991460                   0.375        0.005     0.000                0.380                              6.245          1832.92
      16991461                   0.375        0.005     0.000                0.380                              6.370          1569.69
      16991462                   0.375        0.005     0.000                0.380                              6.120          2371.57
      16991463                   0.375        0.005     0.000                0.380                              5.495          1223.00
      16991466                   0.375        0.005     0.360                0.740                              6.385          1114.47
      16991468                   0.375        0.005     0.000                0.380                              6.120          1082.79
      16991470                   0.375        0.005     0.000                0.380                              7.495          5066.25
      16991494                   0.375        0.005     0.000                0.380                              6.495           968.23
      16991500                   0.375        0.005     0.000                0.380                              6.245           719.92
      16991591                   0.375        0.005     0.000                0.380                              7.495          5775.00
      16991649                   0.375        0.005     0.000                0.380                              7.870          3382.50
      16991659                   0.375        0.005     0.000                0.380                              7.245          4320.83
      16991720                   0.375        0.005     0.000                0.380                              6.495           973.96
      16991801                   0.375        0.005     0.000                0.380                              6.245          3815.72
      16991805                   0.375        0.005     0.000                0.380                              6.370          2542.50
      16991811                   0.375        0.005     0.000                0.380                              5.870          1600.44
      16985084                   0.375        0.005     0.000                0.380                              7.995          2168.08
      16985091                   0.375        0.005     0.000                0.380                              7.495          3622.50
      16985133                   0.375        0.005     0.000                0.380                              6.245          3588.54
      16985161                   0.375        0.005     0.000                0.380                              7.370          4871.60
      16985184                   0.375        0.005     0.000                0.380                              7.995          4626.49
      16985215                   0.375        0.005     0.000                0.380                              7.370           793.08
      16985272                   0.375        0.005     0.000                0.380                              7.870          1187.45
      16990027                   0.375        0.005     0.000                0.380                              6.370          1575.00
      16990035                   0.375        0.005     0.000                0.380                              5.620          2525.00
      16990080                   0.375        0.005     0.000                0.380                              6.120           777.24
      16990090                   0.375        0.005     1.440                1.820                              7.055          2255.73
      16981537                   0.375        0.005     0.000                0.380                              6.245          1726.59
      16981551                   0.375        0.005     1.120                1.500                              7.875          1769.19
      16981575                   0.375        0.005     0.000                0.380                              7.995           786.67
      16981602                   0.375        0.005     0.000                0.380                              7.495           996.98
      16981829                   0.375        0.005     0.000                0.380                              5.870          5078.13
      16982843                   0.375        0.005     0.000                0.380                              6.370           554.06
      16982876                   0.375        0.005     1.310                1.690                              6.560          2165.63
      16982935                   0.375        0.005     0.000                0.380                              5.870          1640.65
      16982994                   0.375        0.005     0.000                0.380                              6.245          1161.36
      16983099                   0.375        0.005     0.000                0.380                              6.495          1140.39
      16983114                   0.375        0.005     0.000                0.380                              7.245          2678.92
      16984656                   0.375        0.005     0.000                0.380                              7.870          1567.50
      16984681                   0.375        0.005     0.000                0.380                              6.495          1145.83
      16984749                   0.375        0.005     0.000                0.380                              7.870          3093.75
      16984808                   0.375        0.005     0.000                0.380                              6.120           448.77
      16984829                   0.375        0.005     0.000                0.380                              6.495          1420.83
      16984846                   0.375        0.005     0.000                0.380                              7.245           660.99
      16984847                   0.375        0.005     0.000                0.380                              8.620          1026.70
      16984868                   0.375        0.005     0.000                0.380                              7.120          1149.00
      16984961                   0.375        0.005     0.000                0.380                              6.245           905.42
      16984962                   0.375        0.005     0.000                0.380                              6.370          1260.56
      16985006                   0.375        0.005     0.000                0.380                              7.495          4567.94
      16981299                   0.375        0.005     0.000                0.380                              7.995           593.51
      16981318                   0.375        0.005     0.000                0.380                              7.370          1486.75
      16981338                   0.375        0.005     0.000                0.380                              7.370          1694.41
      16981393                   0.375        0.005     0.000                0.380                              7.245           608.70
      16981407                   0.375        0.005     0.000                0.380                              5.995          1912.50
      16981429                   0.375        0.005     0.000                0.380                              6.495          1787.50
      16981462                   0.375        0.005     0.000                0.380                              7.995          1786.67
      16981492                   0.375        0.005     0.000                0.380                              7.995          2763.75
      16981126                   0.375        0.005     0.000                0.380                              7.495          1207.50
      16981140                   0.375        0.005     0.000                0.380                              7.995          1769.92
      16981173                   0.375        0.005     0.000                0.380                              7.120           934.38
      16980876                   0.375        0.005     0.620                1.000                              8.375          4990.50
      16980929                   0.375        0.005     0.000                0.380                              6.495          3093.75
      16980934                   0.375        0.005     0.000                0.380                              7.870          2530.00
      16980945                   0.375        0.005     0.000                0.380                              7.745           934.37
      16981036                   0.375        0.005     0.000                0.380                              6.370          1888.88
      16979454                   0.375        0.005     0.000                0.380                              6.370          1302.75
      16979487                   0.375        0.005     0.000                0.380                              7.870          2559.47
      16979502                   0.375        0.005     0.000                0.380                              6.120          2249.81
      16979515                   0.375        0.005     0.000                0.380                              6.995          2052.71
      16979526                   0.375        0.005     0.000                0.380                              7.870          2227.50
      16979536                   0.375        0.005     0.000                0.380                              7.120          2315.00
      16979546                   0.375        0.005     0.000                0.380                              7.370          3306.67
      16980370                   0.375        0.005     0.000                0.380                              6.245           904.97
      16980371                   0.375        0.005     0.000                0.380                              7.870          1120.74
      16980392                   0.375        0.005     0.000                0.380                              6.245          1214.58
      16980399                   0.375        0.005     0.000                0.380                              6.495           577.44
      16980453                   0.375        0.005     0.260                0.640                              5.485          1939.58
      16980456                   0.375        0.005     0.000                0.380                              6.245          1015.83
      16980457                   0.375        0.005     0.000                0.380                              5.495          1466.08
      16980459                   0.375        0.005     0.000                0.380                              6.495          1214.58
      16980462                   0.375        0.005     0.000                0.380                              5.370           893.86
      16980469                   0.375        0.005     0.000                0.380                              6.370          5575.78
      16980473                   0.375        0.005     0.000                0.380                              5.870          1075.90
      16980522                   0.375        0.005     0.000                0.380                              7.870           495.84
      16980633                   0.375        0.005     0.000                0.380                              7.495          1475.66
      16980652                   0.375        0.005     0.000                0.380                              7.120           740.00
      16980661                   0.375        0.005     0.000                0.380                              7.120           740.00
      16980682                   0.375        0.005     1.030                1.410                              5.465          1352.08
      16980743                   0.375        0.005     0.000                0.380                              7.620          3883.33
      16980773                   0.375        0.005     0.000                0.380                              7.245          1262.89
      16980793                   0.375        0.005     0.000                0.380                              7.995         12213.54
      16979007                   0.375        0.005     0.870                1.250                              8.000           971.25
      16979046                   0.375        0.005     0.870                1.250                              9.625          2262.94
      16979054                   0.375        0.005     0.000                0.380                              7.120          3000.00
      16979090                   0.375        0.005     0.000                0.380                              6.495          2045.31
      16979091                   0.375        0.005     0.000                0.380                              7.995          1629.78
      16979095                   0.375        0.005     0.000                0.380                              6.995          1046.76
      16979106                   0.375        0.005     0.620                1.000                              7.375          2042.10
      16979126                   0.375        0.005     0.610                0.990                              5.385          1612.70
      16979145                   0.375        0.005     0.840                1.220                              7.780           596.23
      16979183                   0.375        0.005     0.000                0.380                              7.870           746.49
      16979190                   0.375        0.005     0.000                0.380                              5.620          1390.00
      16979203                   0.375        0.005     0.000                0.380                              7.870          9492.66
      16979262                   0.375        0.005     0.000                0.380                              6.245           916.46
      16979318                   0.375        0.005     0.000                0.380                              6.120          2101.67
      16979333                   0.375        0.005     0.000                0.380                              6.120           704.76
      16979379                   0.375        0.005     0.000                0.380                              6.120           731.57
      16979381                   0.375        0.005     0.000                0.380                              6.370          1031.28
      16979430                   0.375        0.005     0.820                1.200                              7.325          1491.02
      16979437                   0.375        0.005     0.000                0.380                              6.495          1346.07
      16974189                   0.375        0.005     0.000                0.380                              5.745          1027.21
      16974203                   0.375        0.005     0.000                0.380                              7.495          1404.38
      16974207                   0.375        0.005     0.000                0.380                              6.495          1925.00
      16974280                   0.375        0.005     0.000                0.380                              7.995          1816.19
      16974288                   0.375        0.005     0.000                0.380                              7.870          3793.55
      16974362                   0.375        0.005     0.000                0.380                              6.620          1117.38
      16974365                   0.375        0.005     0.000                0.380                              7.870           770.00
      16974366                   0.375        0.005     0.000                0.380                              7.870          6154.50
      16974386                   0.375        0.005     0.000                0.380                              6.995          3994.80
      16974390                   0.375        0.005     0.000                0.380                              7.995           364.83
      16974461                   0.375        0.005     0.000                0.380                              6.370          1665.00
      16978779                   0.375        0.005     0.620                1.000                              7.875          2347.15
      16978815                   0.375        0.005     0.000                0.380                              7.245          3844.27
      16978829                   0.375        0.005     0.000                0.380                              7.245          1361.82
      16978895                   0.375        0.005     0.000                0.380                              6.495          1998.05
      16974094                   0.375        0.005     0.000                0.380                              7.870         10312.50
      16974115                   0.375        0.005     0.000                0.380                              7.370           775.00
      16974126                   0.375        0.005     0.000                0.380                              7.745           934.37
      16974145                   0.375        0.005     0.000                0.380                              6.120          2111.15
      16974165                   0.375        0.005     0.000                0.380                              5.995          1328.09
      16974173                   0.375        0.005     0.000                0.380                              6.120          1862.90
      16974013                   0.375        0.005     0.000                0.380                              7.495          2864.54
      16974028                   0.375        0.005     0.000                0.380                              7.870          3455.83
      16974034                   0.375        0.005     0.460                0.840                              6.035          1289.06
      16974036                   0.375        0.005     0.000                0.380                              7.995          1336.65
      16974048                   0.375        0.005     0.000                0.380                              6.495           902.92
      16973934                   0.375        0.005     0.000                0.380                              7.995          1116.67
      16973923                   0.375        0.005     0.000                0.380                              7.870          2866.88
      16973867                   0.375        0.005     0.000                0.380                              6.495          1008.33
      16973814                   0.375        0.005     0.000                0.380                              7.870          5763.75
      16973837                   0.375        0.005     0.000                0.380                              6.495          1288.49
      16970784                   0.375        0.005     0.000                0.380                              6.495           767.71
      16970790                   0.375        0.005     0.000                0.380                              7.745           861.30
      16970808                   0.375        0.005     0.000                0.380                              7.245          2661.60
      16970813                   0.375        0.005     0.000                0.380                              6.745          1852.45
      16970819                   0.375        0.005     0.000                0.380                              6.370           989.96
      16970886                   0.375        0.005     0.000                0.380                              6.495          2039.58
      16970894                   0.375        0.005     0.000                0.380                              6.120           960.15
      16970917                   0.375        0.005     0.000                0.380                              6.370          1552.50
      16970946                   0.375        0.005     0.000                0.380                              7.120          3300.00
      16970948                   0.375        0.005     0.000                0.380                              7.870         10309.92
      16970953                   0.375        0.005     0.000                0.380                              6.370           961.88
      16791053                   0.375        0.005     0.960                1.340                              8.785           953.33
      16790988                   0.375        0.005     0.000                0.380                              6.370          1193.43
      16790927                   0.375        0.005     0.000                0.380                              5.620          2370.25
      16790939                   0.375        0.005     0.290                0.670                              6.080          1838.56
      16790969                   0.375        0.005     0.000                0.380                              6.495          3591.91
      16790845                   0.375        0.005     0.000                0.380                              7.620          1279.33
      16790860                   0.375        0.005     0.680                1.060                              7.440          2973.49
      16790891                   0.375        0.005     0.690                1.070                              5.180          1536.46
      16790892                   0.375        0.005     0.000                0.380                              7.495          4625.25
      16790774                   0.375        0.005     0.000                0.380                              7.495          8268.75
      16790794                   0.375        0.005     0.000                0.380                              6.120          3268.42
      16790836                   0.375        0.005     0.000                0.380                              7.745           318.25
      16790731                   0.375        0.005     0.000                0.380                              7.245          4130.21
      16790660                   0.375        0.005     0.890                1.270                              6.480           949.37
      16790623                   0.375        0.005     0.000                0.380                              6.370          1551.49
      16790459                   0.375        0.005     0.000                0.380                              7.495           762.89
      16789070                   0.375        0.005     0.000                0.380                              6.120          1993.33
      16789075                   0.375        0.005     0.730                1.110                              7.140          2200.00
      16790356                   0.375        0.005     0.000                0.380                              5.995          3202.72
      16790371                   0.375        0.005     0.000                0.380                              7.495          2874.38
      16790375                   0.375        0.005     0.000                0.380                              7.245           741.85
      16790383                   0.375        0.005     0.000                0.380                              5.870          2604.17
      16790420                   0.375        0.005     0.000                0.380                              5.619          2349.20
      16790425                   0.375        0.005     0.000                0.380                              6.745          1073.45
      16788992                   0.375        0.005     0.000                0.380                              7.870          3080.00
      16788916                   0.375        0.005     0.000                0.380                              7.120          3768.19
      16788805                   0.375        0.005     0.000                0.380                              7.870           852.50
      16788808                   0.375        0.005     0.000                0.380                              7.870          3305.57
      16788819                   0.375        0.005     0.000                0.380                              6.495          1535.42
      16788833                   0.375        0.005     0.000                0.380                              7.870          2172.50
      16788654                   0.375        0.005     1.160                1.540                              7.835          1106.23
      16788656                   0.375        0.005     0.000                0.380                              7.870          1089.00
      16788678                   0.375        0.005     0.000                0.380                              5.870          1021.44
      16788710                   0.375        0.005     0.000                0.380                              7.370           433.79
      16788488                   0.375        0.005     0.660                1.040                              8.085          3028.87
      16788522                   0.375        0.005     0.000                0.380                              6.495          1363.54
      16788556                   0.375        0.005     0.500                0.880                              6.120          1055.77
      16788427                   0.375        0.005     0.370                0.750                              5.750          1400.21
      16788444                   0.375        0.005     0.000                0.380                              7.245          1670.39
      16788477                   0.375        0.005     0.000                0.380                              7.870          3421.00
      16788478                   0.375        0.005     0.000                0.380                              5.620          1187.11
      16786238                   0.375        0.005     0.000                0.380                              7.245           491.92
      16786285                   0.375        0.005     1.220                1.600                              6.150          1652.69
      16784867                   0.375        0.005     0.770                1.150                              6.150          1752.00
      16784903                   0.375        0.005     0.000                0.380                              7.495          1523.21
      16784916                   0.375        0.005     0.000                0.380                              6.495          2488.80
      16784945                   0.375        0.005     0.000                0.380                              7.745          6468.38
      16784992                   0.375        0.005     0.000                0.380                              7.870          2035.00
      16785032                   0.375        0.005     0.000                0.380                              7.870           632.50
      16786205                   0.375        0.005     0.000                0.380                              6.370          2366.51
      16784761                   0.375        0.005     0.000                0.380                              6.245          5410.42
      16784831                   0.375        0.005     0.000                0.380                              6.120          3304.17
      16784835                   0.375        0.005     0.000                0.380                              7.620          3120.00
      16784838                   0.375        0.005     0.000                0.380                              6.245          2380.58
      16697267                   0.375        0.005     0.000                0.380                              8.370          1501.03
      16784633                   0.375        0.005     0.000                0.380                              7.870          1539.58
      16784651                   0.375        0.005     0.000                0.380                              7.495           929.25
      16784669                   0.375        0.005     0.000                0.380                              6.370          2722.50
      16697249                   0.375        0.005     0.000                0.380                              7.870          4344.45
      16784594                   0.375        0.005     0.000                0.380                              7.870          3437.50
      16781325                   0.375        0.005     0.000                0.380                              6.370         12993.75
      16781386                   0.375        0.005     0.000                0.380                              7.870           697.81
      16781435                   0.375        0.005     0.000                0.380                              6.370          2431.13
      17059692                   0.250        0.005     0.000                0.255                              6.620           715.00
      17059693                   0.250        0.005     0.000                0.255                              6.620           584.37
      17059694                   0.250        0.005     0.000                0.255                              6.620           751.66
      17059695                   0.250        0.005     0.000                0.255                              6.620          1152.70
      17048006                   0.250        0.005     0.000                0.255                              7.120          2719.58
      17059645                   0.250        0.005     0.000                0.255                              6.495          1255.50
      17059646                   0.250        0.005     0.000                0.255                              6.495          1667.81
      17059648                   0.250        0.005     0.000                0.255                              6.495           872.33
      17059650                   0.250        0.005     0.000                0.255                              6.370           911.80
      17059651                   0.250        0.005     0.000                0.255                              6.370          1104.16
      17059652                   0.250        0.005     0.000                0.255                              7.620           630.00
      17059653                   0.250        0.005     0.000                0.255                              7.620           630.00
      17059658                   0.250        0.005     0.000                0.255                              6.620          1542.46
      17059660                   0.250        0.005     0.000                0.255                              6.370          1554.66
      17059661                   0.250        0.005     0.000                0.255                              6.495          1867.50
      17059662                   0.250        0.005     0.000                0.255                              6.620           820.41
      17059663                   0.250        0.005     0.000                0.255                              6.245          1375.38
      17059664                   0.250        0.005     0.000                0.255                              7.495           378.26
      17059666                   0.250        0.005     0.000                0.255                              7.245           894.99
      17059667                   0.250        0.005     0.000                0.255                              6.620          1604.16
      17059668                   0.250        0.005     0.000                0.255                              6.495          1642.50
      17059669                   0.250        0.005     0.000                0.255                              6.620          1329.62
      17059671                   0.250        0.005     0.000                0.255                              6.245           505.65
      17059672                   0.250        0.005     0.000                0.255                              6.495           889.87
      17059674                   0.250        0.005     0.000                0.255                              7.245           462.00
      17059676                   0.250        0.005     0.000                0.255                              6.370          1234.51
      17059678                   0.250        0.005     0.000                0.255                              6.495           958.50
      17059679                   0.250        0.005     0.000                0.255                              6.620           916.66
      17059680                   0.250        0.005     0.000                0.255                              6.120           870.92
      17059681                   0.250        0.005     0.000                0.255                              8.120          1150.16
      17059683                   0.250        0.005     0.000                0.255                              6.620           870.83
      17059684                   0.250        0.005     0.000                0.255                              6.620          1118.33
      17059685                   0.250        0.005     0.000                0.255                              6.495          1919.85
      17059687                   0.250        0.005     0.000                0.255                              7.995           901.51
      17059688                   0.250        0.005     0.000                0.255                              6.620          1283.33
      17059689                   0.250        0.005     0.000                0.255                              7.245           795.00
      17059690                   0.250        0.005     0.000                0.255                              6.495          1997.68
      17059691                   0.250        0.005     0.000                0.255                              6.620           643.95
      16968281                   0.250        0.005     0.000                0.255                              6.245          2114.67
      16968284                   0.250        0.005     0.000                0.255                              5.745          2508.12
      16968287                   0.250        0.005     0.000                0.255                              5.995          2708.33
      16968288                   0.250        0.005     0.000                0.255                              5.245          3345.83
      16968290                   0.250        0.005     0.000                0.255                              5.870          1997.50
      16968293                   0.250        0.005     0.000                0.255                              6.370          2627.92
      16968304                   0.250        0.005     0.000                0.255                              5.995          1603.33
      16968306                   0.250        0.005     0.000                0.255                              6.245          2600.00
      16968318                   0.250        0.005     0.000                0.255                              6.370          1434.30
      16973872                   0.250        0.005     0.000                0.255                              5.745          1119.01
      16973892                   0.250        0.005     0.000                0.255                              5.995          1191.67
      16973895                   0.250        0.005     0.000                0.255                              5.995          1300.00
      16973911                   0.250        0.005     0.000                0.255                              5.745          2457.95
      16973932                   0.250        0.005     0.000                0.255                              6.245          1118.00
      16973941                   0.250        0.005     0.000                0.255                              6.120          1185.36
      17009018                   0.250        0.005     0.000                0.255                              6.120          1088.53
      17047999                   0.250        0.005     0.000                0.255                              5.870          2140.94
      17043988                   0.375        0.005     0.000                0.380                              5.495          1625.00
      17042454                   0.250        0.005     0.000                0.255                              5.370          1801.67
      16840609                   0.250        0.005     0.000                0.255                              6.995           886.83
      16840610                   0.250        0.005     0.000                0.255                              7.120          4793.75
      16840611                   0.250        0.005     0.000                0.255                              6.745          1929.38
      16840612                   0.250        0.005     0.000                0.255                              6.995          1850.07
      16840613                   0.250        0.005     0.000                0.255                              6.495          2594.53
      16840615                   0.250        0.005     0.000                0.255                              6.745          3453.33
      16840616                   0.250        0.005     0.000                0.255                              6.995           676.67
      16840617                   0.250        0.005     0.000                0.255                              7.245          3500.00
      16840618                   0.250        0.005     0.000                0.255                              6.120          3393.86
      16840619                   0.250        0.005     0.000                0.255                              7.120          1530.31
      16840620                   0.250        0.005     0.000                0.255                              6.620          4125.00
      16840621                   0.250        0.005     0.000                0.255                              5.995          2037.50
      16840622                   0.250        0.005     0.000                0.255                              6.245          1334.93
      16840623                   0.250        0.005     0.000                0.255                              6.620          1030.17
      16840624                   0.250        0.005     0.000                0.255                              6.870           655.31
      16840625                   0.250        0.005     0.000                0.255                              6.745          1853.25
      16840626                   0.250        0.005     0.000                0.255                              7.370          1295.84
      16840627                   0.250        0.005     0.000                0.255                              6.245          3337.32
      16840605                   0.250        0.005     0.000                0.255                              6.495          1711.10
      16840606                   0.250        0.005     0.000                0.255                              7.370           891.83
      16840607                   0.250        0.005     0.000                0.255                              6.870           527.40
      16840608                   0.250        0.005     0.000                0.255                              6.745          1120.00
      16840570                   0.250        0.005     0.000                0.255                              6.120           623.87
      16840571                   0.250        0.005     0.000                0.255                              6.870           831.25
      16840572                   0.250        0.005     0.000                0.255                              5.745          1868.71
      16840573                   0.250        0.005     0.000                0.255                              6.745           987.97
      16840574                   0.250        0.005     0.000                0.255                              6.745          1467.96
      16840575                   0.250        0.005     0.000                0.255                              6.620          2881.74
      16840577                   0.250        0.005     0.000                0.255                              6.870          3246.25
      16840578                   0.250        0.005     0.000                0.255                              6.120          1682.20
      16840579                   0.250        0.005     0.000                0.255                              6.745           622.72
      16840580                   0.250        0.005     0.000                0.255                              6.870          2560.13
      16840581                   0.250        0.005     0.000                0.255                              6.245           505.65
      16840582                   0.250        0.005     0.000                0.255                              5.995           443.93
      16840583                   0.250        0.005     0.000                0.255                              6.620          1292.50
      16840584                   0.250        0.005     0.000                0.255                              6.120          1397.47
      16840585                   0.250        0.005     0.000                0.255                              6.495          1215.00
      16840586                   0.250        0.005     0.000                0.255                              6.870           973.75
      16840587                   0.250        0.005     0.000                0.255                              6.620          1718.55
      16840589                   0.250        0.005     0.000                0.255                              5.745          2396.00
      16840590                   0.250        0.005     0.000                0.255                              6.370          2452.79
      16840591                   0.250        0.005     0.000                0.255                              6.245           568.75
      16840592                   0.250        0.005     0.000                0.255                              6.620          4479.35
      16840593                   0.250        0.005     0.000                0.255                              5.495           643.69
      16840594                   0.250        0.005     0.000                0.255                              5.370          1631.06
      16840595                   0.250        0.005     0.000                0.255                              6.870           911.73
      16840596                   0.250        0.005     0.000                0.255                              5.870          1102.50
      16840597                   0.250        0.005     0.000                0.255                              6.495          1200.94
      16840598                   0.250        0.005     0.000                0.255                              5.995          2213.54
      16840599                   0.250        0.005     0.000                0.255                              6.370          1894.75
      16840601                   0.250        0.005     0.000                0.255                              6.620           386.72
      16840602                   0.250        0.005     0.000                0.255                              6.495           674.02
      16840603                   0.250        0.005     0.000                0.255                              6.620          2062.50
      16840604                   0.250        0.005     0.000                0.255                              6.245          1236.80
      16840552                   0.250        0.005     0.000                0.255                              6.620          1149.63
      16840553                   0.250        0.005     0.000                0.255                              5.870          1992.96
      16840555                   0.250        0.005     0.000                0.255                              6.870          2137.50
      16840556                   0.250        0.005     0.000                0.255                              6.870           881.90
      16840558                   0.250        0.005     0.000                0.255                              6.620          2354.70
      16840559                   0.250        0.005     0.000                0.255                              6.495           955.71
      16840561                   0.250        0.005     0.000                0.255                              6.620           953.36
      16840562                   0.250        0.005     0.000                0.255                              6.620          1027.47
      16840563                   0.250        0.005     0.000                0.255                              6.120          1765.71
      16840564                   0.250        0.005     0.000                0.255                              5.995           712.69
      16840565                   0.250        0.005     0.000                0.255                              6.495           885.94
      16840566                   0.250        0.005     0.000                0.255                              6.370          1109.47
      16840567                   0.250        0.005     0.000                0.255                              6.370           830.80
      16840568                   0.250        0.005     0.000                0.255                              6.245          1085.46
      16840569                   0.250        0.005     0.000                0.255                              6.370          1551.15
      16840539                   0.250        0.005     0.000                0.255                              6.620          1876.84
      16840540                   0.250        0.005     0.000                0.255                              6.495           999.27
      16840541                   0.250        0.005     0.000                0.255                              6.370          1028.25
      16840545                   0.250        0.005     0.000                0.255                              6.120          4071.32
      16840546                   0.250        0.005     0.000                0.255                              6.495          1929.19
      16840547                   0.250        0.005     0.000                0.255                              7.245          1113.74
      16840548                   0.250        0.005     0.000                0.255                              6.495           945.00
      16840549                   0.250        0.005     0.000                0.255                              6.620          1445.24
      16840550                   0.250        0.005     0.000                0.255                              5.245          1301.67
      16840551                   0.250        0.005     0.000                0.255                              6.745          4445.00
      16729827                   0.375        0.005     0.000                0.380                              5.620           858.50
      16729860                   0.375        0.005     0.000                0.380                              7.745          5950.46
      16729898                   0.375        0.005     0.000                0.380                              7.245           891.62
      16729928                   0.375        0.005     0.000                0.380                              7.870          1442.43
      16731549                   0.375        0.005     0.000                0.380                              6.120          1814.92
      16731599                   0.375        0.005     0.000                0.380                              6.370          1211.32
      16731607                   0.375        0.005     0.000                0.380                              5.995          1205.60
      16731613                   0.375        0.005     0.000                0.380                              7.995          1521.46
      16729682                   0.375        0.005     0.000                0.380                              7.870           981.67
      16729690                   0.375        0.005     0.000                0.380                              7.620          1475.00
      16728799                   0.375        0.005     0.000                0.380                              7.245          2649.69
      16728813                   0.375        0.005     0.000                0.380                              6.619          1787.22
      16728816                   0.375        0.005     0.000                0.380                              6.370          3048.84
      16728829                   0.375        0.005     0.000                0.380                              7.619          4332.80
      16728889                   0.375        0.005     0.000                0.380                              7.620          7000.00
      16728895                   0.375        0.005     0.820                1.200                              8.550          1710.49
      16729409                   0.375        0.005     0.000                0.380                              7.120          6140.63
      16729427                   0.375        0.005     0.000                0.380                              8.120          1104.47
      16729584                   0.375        0.005     0.000                0.380                              7.870           402.19
      16729592                   0.375        0.005     0.000                0.380                              7.870           396.00
      16648128                   0.375        0.005     0.580                0.960                              5.790          2033.44
      16723950                   0.375        0.005     0.870                1.250                              8.875          2128.37
      16728284                   0.375        0.005     0.000                0.380                              6.495          3465.00
      16728301                   0.375        0.005     0.000                0.380                              7.995          4536.46
      16728339                   0.375        0.005     0.000                0.380                              4.620          2185.58
      16728442                   0.375        0.005     0.000                0.380                              6.495          2323.46
      16728444                   0.375        0.005     0.000                0.380                              8.370          1040.67
      16728661                   0.375        0.005     0.000                0.380                              6.495          1512.50
      16728755                   0.375        0.005     0.000                0.380                              7.995          1289.08
      16723388                   0.375        0.005     0.000                0.380                              7.995           413.42
      16723398                   0.375        0.005     0.000                0.380                              5.495          3845.00
      16723427                   0.375        0.005     0.000                0.380                              7.370           955.51
      16723506                   0.375        0.005     0.000                0.380                              7.620          1139.25
      16723648                   0.375        0.005     0.000                0.380                              6.245          2340.07
      16723662                   0.375        0.005     0.000                0.380                              7.495          1705.02
      16723665                   0.375        0.005     0.000                0.380                              5.870          3149.96
      16723708                   0.375        0.005     0.000                0.380                              6.995           710.46
      16723715                   0.375        0.005     0.000                0.380                              7.745          1377.74
      16723784                   0.375        0.005     0.930                1.310                              8.690          1360.24
      16721862                   0.375        0.005     0.000                0.380                              7.370          1300.20
      16721930                   0.375        0.005     0.000                0.380                              7.495          1522.00
      16722145                   0.375        0.005     0.770                1.150                              6.600          2808.73
      16722210                   0.375        0.005     0.000                0.380                              6.495          1171.33
      16722231                   0.375        0.005     0.000                0.380                              6.495          2621.15
      16722263                   0.375        0.005     0.000                0.380                              6.495          2486.46
      16722286                   0.375        0.005     0.000                0.380                              7.245          3807.42
      16722289                   0.375        0.005     0.000                0.380                              5.620          3250.00
      16723125                   0.375        0.005     0.000                0.380                              7.370           632.92
      16723150                   0.375        0.005     0.000                0.380                              6.495           893.75
      16723155                   0.375        0.005     0.000                0.380                              7.870          3236.06
      16723333                   0.375        0.005     0.000                0.380                              6.995           712.72
      16723340                   0.375        0.005     0.000                0.380                              5.995          1010.26
      16718876                   0.375        0.005     1.120                1.500                              8.125          1299.38
      16718974                   0.375        0.005     0.000                0.380                              6.495          2400.51
      16719000                   0.375        0.005     0.000                0.380                              6.619           842.07
      16719103                   0.375        0.005     0.430                0.810                              6.315          1870.31
      16721812                   0.375        0.005     0.000                0.380                              7.120          5456.25
      16718492                   0.375        0.005     0.840                1.220                              6.280          1687.50
      16718507                   0.375        0.005     0.000                0.380                              6.495          2841.67
      16718521                   0.375        0.005     0.000                0.380                              6.870           897.86
      16718524                   0.375        0.005     0.000                0.380                              7.120          1024.45
      16718555                   0.375        0.005     0.000                0.380                              6.495          8450.52
      16717773                   0.375        0.005     0.000                0.380                              6.619          1034.78
      16717774                   0.375        0.005     0.000                0.380                              6.245          2428.56
      16717168                   0.375        0.005     0.000                0.380                              7.245          1188.53
      16717175                   0.375        0.005     0.000                0.380                              7.245          1080.94
      16717186                   0.375        0.005     0.000                0.380                              6.495           976.25
      16717189                   0.375        0.005     1.160                1.540                              8.460          3416.67
      16717244                   0.375        0.005     0.990                1.370                              7.405           927.96
      16717393                   0.375        0.005     0.850                1.230                              7.270          2542.92
      16717429                   0.375        0.005     0.000                0.380                              7.745           885.06
      16717434                   0.375        0.005     0.000                0.380                              5.620          1210.47
      16717491                   0.375        0.005     0.000                0.380                              5.995          1244.62
      16717614                   0.375        0.005     0.000                0.380                              7.370          7750.00
      16634137                   0.375        0.005     0.000                0.380                              8.495          3815.86
      16595958                   0.375        0.005     0.000                0.380                              7.370          1033.18
      16356318                   0.375        0.005     0.450                0.830                              6.045          1033.54
      16357598                   0.375        0.005     0.480                0.860                              6.390           936.46
      16357499                   0.375        0.005     0.000                0.380                              5.745          1042.39
      16356818                   0.375        0.005     0.480                0.860                              6.515           952.41
      16356540                   0.375        0.005     0.000                0.380                              5.370           881.67
      16781138                   0.375        0.005     0.000                0.380                              7.620           824.00
      16781163                   0.375        0.005     0.000                0.380                              7.370          1875.50
      16781182                   0.375        0.005     0.000                0.380                              8.370          3380.78
      16781194                   0.375        0.005     0.000                0.380                              7.245          6354.17
      16780720                   0.375        0.005     0.000                0.380                              6.120          9966.67
      16780775                   0.375        0.005     0.000                0.380                              6.495          3437.50
      16780784                   0.375        0.005     0.000                0.380                              6.370          2912.62
      16780796                   0.375        0.005     0.000                0.380                              6.120          3530.16
      16697197                   0.375        0.005     0.000                0.380                              8.120           838.67
      16780917                   0.375        0.005     0.000                0.380                              6.495          1750.26
      16780930                   0.375        0.005     1.280                1.660                              6.340          1859.67
      16780962                   0.375        0.005     0.820                1.200                              8.050          3507.29
      16781002                   0.375        0.005     0.000                0.380                              6.245          3084.56
      16781008                   0.375        0.005     0.000                0.380                              6.120          1013.57
      16781030                   0.375        0.005     0.000                0.380                              5.620          1176.00
      16781054                   0.375        0.005     0.000                0.380                              7.995          2568.05
      16781070                   0.375        0.005     0.000                0.380                              6.245          1485.96
      16779023                   0.375        0.005     0.000                0.380                              7.619          3232.93
      16778907                   0.375        0.005     0.000                0.380                              6.245          1362.53
      16695709                   0.375        0.005     0.990                1.370                              8.380           511.20
      16778836                   0.375        0.005     0.000                0.380                              7.245          2951.50
      16778844                   0.375        0.005     0.960                1.340                              6.535           865.59
      16778859                   0.375        0.005     0.000                0.380                              6.495           984.84
      16778874                   0.375        0.005     0.000                0.380                              6.370          3037.50
      16778540                   0.375        0.005     1.120                1.500                              8.250          1162.69
      16778566                   0.375        0.005     0.000                0.380                              6.870           640.56
      16778578                   0.375        0.005     0.000                0.380                              7.120          2931.84
      16778650                   0.375        0.005     1.160                1.540                              8.960          1966.69
      16778678                   0.375        0.005     0.000                0.380                              7.120           889.69
      16778689                   0.375        0.005     0.000                0.380                              6.495          8593.75
      16695808                   0.375        0.005     0.000                0.380                              8.745           460.52
      16778773                   0.375        0.005     0.000                0.380                              7.620           968.57
      16778778                   0.375        0.005     1.490                1.870                              6.255          1548.98
      16778797                   0.375        0.005     0.000                0.380                              7.370          7164.12
      16778803                   0.375        0.005     0.000                0.380                              7.995          1328.83
      16778372                   0.375        0.005     0.810                1.190                              6.685          4074.54
      16778462                   0.375        0.005     0.000                0.380                              6.495          2578.12
      16778530                   0.375        0.005     0.000                0.380                              6.120          2802.66
      16685661                   0.375        0.005     1.280                1.660                              6.090          1595.03
      16692008                   0.375        0.005     0.000                0.380                              7.620           944.00
      16683839                   0.375        0.005     0.000                0.380                              7.620          1349.34
      16683844                   0.375        0.005     0.000                0.380                              7.995          2149.58
      16685628                   0.375        0.005     0.000                0.380                              7.870           879.45
      16685461                   0.375        0.005     0.000                0.380                              8.370           760.00
      16681040                   0.375        0.005     0.000                0.380                              7.495           735.00
      16681063                   0.375        0.005     0.000                0.380                              7.620          1226.67
      16777148                   0.375        0.005     0.000                0.380                              6.619          2541.34
      16777167                   0.375        0.005     0.000                0.380                              5.495           785.29
      16778238                   0.375        0.005     0.000                0.380                              7.745          1652.08
      16778336                   0.375        0.005     0.000                0.380                              7.870           522.50
      16778347                   0.375        0.005     0.000                0.380                              7.370          5165.00
      16676430                   0.375        0.005     0.000                0.380                              7.120          2150.00
      16679068                   0.375        0.005     0.000                0.380                              7.245          3050.00
      16776876                   0.375        0.005     0.000                0.380                              6.120          1078.72
      16776910                   0.375        0.005     0.000                0.380                              7.495          2627.66
      16776975                   0.375        0.005     0.000                0.380                              6.245           998.17
      16777020                   0.375        0.005     0.000                0.380                              5.870           739.74
      16776586                   0.375        0.005     0.000                0.380                              5.995          1359.90
      16776637                   0.375        0.005     0.000                0.380                              5.995          1189.97
      16776645                   0.375        0.005     0.000                0.380                              7.495          3115.01
      16776740                   0.375        0.005     0.000                0.380                              5.745          2048.05
      16776747                   0.375        0.005     0.000                0.380                              6.245           574.11
      16776770                   0.375        0.005     0.000                0.380                              5.620          1839.99
      16776534                   0.375        0.005     0.000                0.380                              6.495          3437.50
      16775370                   0.375        0.005     0.000                0.380                              5.870          1332.03
      16775382                   0.375        0.005     0.000                0.380                              5.870          1517.97
      16775386                   0.375        0.005     0.000                0.380                              6.120          2356.24
      16775394                   0.375        0.005     0.000                0.380                              7.620          7750.00
      16775490                   0.375        0.005     0.470                0.850                              7.775           970.31
      16775527                   0.375        0.005     0.000                0.380                              7.245          4287.11
      16775534                   0.375        0.005     0.000                0.380                              7.995          3566.70
      16775539                   0.375        0.005     0.000                0.380                              7.745          1381.25
      16775058                   0.375        0.005     0.000                0.380                              6.495          1604.17
      16775082                   0.375        0.005     0.000                0.380                              5.620          1680.00
      16775089                   0.375        0.005     0.000                0.380                              7.245          1318.49
      16775100                   0.375        0.005     0.000                0.380                              6.245           916.46
      16775111                   0.375        0.005     0.000                0.380                              7.120          2000.00
      16775119                   0.375        0.005     0.000                0.380                              6.120           465.83
      16775127                   0.375        0.005     0.000                0.380                              6.120           869.37
      16775128                   0.375        0.005     0.000                0.380                              7.745           934.52
      16775134                   0.375        0.005     0.000                0.380                              6.120           671.67
      16775151                   0.375        0.005     0.000                0.380                              7.370           731.08
      16775159                   0.375        0.005     0.000                0.380                              7.495           417.06
      16770907                   0.375        0.005     0.480                0.860                              6.390          3262.50
      16770936                   0.375        0.005     0.000                0.380                              6.245          1404.22
      16770956                   0.375        0.005     1.030                1.410                              7.090           620.90
      16770997                   0.375        0.005     0.000                0.380                              5.245          3730.08
      16771028                   0.375        0.005     0.000                0.380                              6.495          2364.94
      16771063                   0.375        0.005     1.390                1.770                              8.230           478.75
      16771153                   0.375        0.005     0.000                0.380                              5.995          2082.50
      16771156                   0.375        0.005     0.000                0.380                              5.870          1080.90
      16771174                   0.375        0.005     0.000                0.380                              7.370          1002.03
      16771179                   0.375        0.005     0.000                0.380                              6.245          2398.52
      16771189                   0.375        0.005     0.820                1.200                              9.175          1256.24
      16771235                   0.375        0.005     0.000                0.380                              8.120          1035.94
      16768393                   0.375        0.005     0.000                0.380                              7.870          7012.50
      16768398                   0.375        0.005     0.000                0.380                              6.495          2428.02
      16768492                   0.375        0.005     0.000                0.380                              7.120           636.00
      16770522                   0.375        0.005     0.770                1.150                              6.225          1874.48
      16770735                   0.375        0.005     0.000                0.380                              7.620          2656.00
      16770814                   0.375        0.005     0.000                0.380                              7.495          4788.52
      16770818                   0.375        0.005     0.360                0.740                              5.760          1440.46
      16770840                   0.375        0.005     1.040                1.420                              6.455           819.66
      16770852                   0.375        0.005     0.000                0.380                              6.120          1436.50
      16770858                   0.375        0.005     0.000                0.380                              7.870          3025.00
      16770865                   0.375        0.005     0.000                0.380                              6.370           989.83
      16768180                   0.375        0.005     0.000                0.380                              6.245          1170.42
      16768195                   0.375        0.005     0.620                1.000                              7.125          4373.31
      16768243                   0.375        0.005     0.000                0.380                              7.370          1422.59
      16768270                   0.375        0.005     1.040                1.420                              8.955          1670.48
      16768376                   0.375        0.005     0.000                0.380                              5.995           678.81
      16768013                   0.375        0.005     1.110                1.490                              5.635          1703.92
      16768021                   0.375        0.005     0.000                0.380                              5.995          1142.93
      16765091                   0.375        0.005     0.000                0.380                              7.495           928.09
      16765139                   0.375        0.005     0.000                0.380                              7.995          1702.92
      16765156                   0.375        0.005     1.190                1.570                              6.180          1504.15
      16765264                   0.375        0.005     0.000                0.380                              5.995          1524.69
      16765273                   0.375        0.005     0.000                0.380                              6.245          2870.83
      16765301                   0.375        0.005     0.000                0.380                              6.370          1341.57
      16765424                   0.375        0.005     0.000                0.380                              7.619          1025.15
      16765534                   0.375        0.005     0.000                0.380                              6.245          1735.75
      16765563                   0.375        0.005     0.000                0.380                              7.370          4546.67
      16765587                   0.375        0.005     0.000                0.380                              7.245          1969.79
      16765601                   0.375        0.005     0.000                0.380                              6.370          2585.53
      16768028                   0.375        0.005     0.000                0.380                              5.745          1338.57
      16768076                   0.375        0.005     0.000                0.380                              6.370          1240.59
      16767840                   0.375        0.005     0.000                0.380                              7.495           787.50
      16767865                   0.375        0.005     0.000                0.380                              7.370          9445.31
      16767880                   0.375        0.005     0.610                0.990                              5.760           995.63
      16767957                   0.375        0.005     0.000                0.380                              6.495          1198.17
      16767959                   0.375        0.005     0.000                0.380                              5.619          2573.17
      16731872                   0.375        0.005     0.000                0.380                              5.870          1566.95
      16731883                   0.375        0.005     0.000                0.380                              6.870           906.25
      16731940                   0.375        0.005     0.000                0.380                              6.370          1041.75
      16731958                   0.375        0.005     0.000                0.380                              7.245          2253.19
      16731986                   0.375        0.005     0.000                0.380                              7.370          1166.37
      16731990                   0.375        0.005     0.000                0.380                              6.120          2101.12
      17014528                   0.375        0.005     0.000                0.380                              8.870          2204.78
      16835645                   0.250        0.005     0.000                0.255                              6.495          1124.39
      16844662                   0.375        0.005     0.000                0.380                              6.370           945.00
      16844665                   0.375        0.005     0.000                0.380                              7.870          8765.63
      16844675                   0.375        0.005     0.960                1.340                              9.160          1986.81
      16844698                   0.375        0.005     0.000                0.380                              7.620          8193.27
      16844711                   0.375        0.005     0.000                0.380                              7.870          3245.00
      17048003                   0.250        0.005     0.000                0.255                              6.245          2115.00
      16844579                   0.375        0.005     0.000                0.380                              6.370           500.24
      16844563                   0.375        0.005     0.000                0.380                              7.745          1331.56
      16844568                   0.375        0.005     0.000                0.380                              6.245          1746.40
      16844569                   0.375        0.005     0.000                0.380                              7.120          1801.66
      16844557                   0.375        0.005     0.000                0.380                              7.370          2467.08
      16844470                   0.375        0.005     0.740                1.120                              8.130           675.54
      16844489                   0.375        0.005     0.000                0.380                              7.120          3650.00
      17033418                   0.250        0.005     0.000                0.255                              6.245          1272.92
      17033425                   0.250        0.005     0.000                0.255                              6.370          1227.83
      17033432                   0.250        0.005     0.000                0.255                              7.120          4697.88
      17033433                   0.250        0.005     0.000                0.255                              6.370          2120.00
      17033437                   0.250        0.005     0.000                0.255                              6.245          1664.44
      17033444                   0.250        0.005     0.000                0.255                              7.370          2185.83
      16844431                   0.375        0.005     0.000                0.380                              7.870          4500.97
      17014754                   0.250        0.005     0.000                0.255                              6.370          2302.19
      17014755                   0.250        0.005     0.000                0.255                              5.995          2437.50
      17014757                   0.250        0.005     0.000                0.255                              6.245          1473.33
      17014786                   0.250        0.005     0.000                0.255                              5.745          1875.00
      17014844                   0.250        0.005     0.000                0.255                              6.370          1374.69
      16985178                   0.250        0.005     0.000                0.255                              5.870          2697.15
      16985181                   0.250        0.005     0.000                0.255                              5.745          3560.00
      16985188                   0.250        0.005     0.000                0.255                              5.245          2395.83
      16991427                   0.250        0.005     0.000                0.255                              5.995          2645.83
      16991428                   0.250        0.005     0.000                0.255                              5.745           874.84
      16991429                   0.250        0.005     0.000                0.255                              5.620          4614.00
      16991611                   0.250        0.005     0.000                0.255                              5.620          2919.58
      16991612                   0.250        0.005     0.000                0.255                              6.370          2753.34
      16991614                   0.250        0.005     0.000                0.255                              6.495          3059.44
      16991617                   0.250        0.005     0.000                0.255                              6.370           945.99
      16991619                   0.250        0.005     0.000                0.255                              6.370          3219.75
      16991641                   0.250        0.005     0.000                0.255                              6.245          1906.67
      16991643                   0.250        0.005     0.000                0.255                              7.120          2154.91
      16991648                   0.250        0.005     0.000                0.255                              6.120          1105.00
      16991673                   0.250        0.005     0.000                0.255                              5.995          2843.75
      16991682                   0.250        0.005     0.000                0.255                              5.995          1729.17
      16991686                   0.250        0.005     0.000                0.255                              6.120          2594.89
      16991802                   0.250        0.005     0.000                0.255                              6.120          2207.78
      16991807                   0.250        0.005     0.000                0.255                              5.370          2839.59
      16991810                   0.250        0.005     0.000                0.255                              5.870          1796.67
      16991820                   0.250        0.005     0.000                0.255                              5.995          1954.17
      16995073                   0.250        0.005     0.000                0.255                              5.620          1243.54
      17001959                   0.375        0.005     0.000                0.380                              6.745          4530.31
      17001964                   0.375        0.005     0.000                0.380                              5.245           550.00
      17001968                   0.375        0.005     0.000                0.380                              5.870           483.33
      17001972                   0.375        0.005     0.000                0.380                              6.620          2581.25
      17001974                   0.250        0.005     0.000                0.255                              5.620          1432.03
      17001991                   0.250        0.005     0.000                0.255                              6.120          2199.38
      17009011                   0.250        0.005     0.000                0.255                              6.495          1201.50
      17009016                   0.250        0.005     0.000                0.255                              6.495          3830.63
      17009022                   0.250        0.005     0.000                0.255                              5.995          2031.25
      17009025                   0.250        0.005     0.000                0.255                              6.245          1849.79
      17009029                   0.250        0.005     0.000                0.255                              6.495          2002.50
      17009034                   0.250        0.005     0.000                0.255                              6.495          1237.50
      17009037                   0.250        0.005     0.000                0.255                              5.870          4338.54
      17009040                   0.250        0.005     0.000                0.255                              7.245          3895.00
      17009043                   0.250        0.005     0.000                0.255                              5.745           562.50
      17009053                   0.250        0.005     0.000                0.255                              7.245          3475.00
      17009059                   0.250        0.005     0.000                0.255                              6.495          1057.50
      17009062                   0.250        0.005     0.000                0.255                              7.245          3695.00
      17013640                   0.250        0.005     0.000                0.255                              7.120          1463.55
      17013661                   0.250        0.005     0.000                0.255                              5.245          1034.52
      17013666                   0.250        0.005     0.000                0.255                              5.995          3595.79
      17013673                   0.250        0.005     0.000                0.255                              6.245          1380.17
      17013676                   0.250        0.005     0.000                0.255                              6.370          1507.19
      17013682                   0.250        0.005     0.000                0.255                              6.120          1145.57
      17013686                   0.250        0.005     0.000                0.255                              5.370          1987.50
      17013689                   0.250        0.005     0.000                0.255                              5.745           655.00
      17013690                   0.250        0.005     0.000                0.255                              7.120          1770.00
      16835741                   0.250        0.005     0.000                0.255                              5.870          2858.33
      16835754                   0.250        0.005     0.000                0.255                              5.995          3310.37
      16835765                   0.250        0.005     0.000                0.255                              6.495          1304.44
      16835771                   0.250        0.005     0.000                0.255                              5.995          2918.50
      16835775                   0.250        0.005     0.000                0.255                              6.245          3458.00
      16838662                   0.250        0.005     0.000                0.255                              6.245          1125.00
      16838665                   0.250        0.005     0.000                0.255                              6.370          1554.67
      16838727                   0.250        0.005     0.000                0.255                              5.870          1589.50
      16838731                   0.250        0.005     0.000                0.255                              6.120           663.00
      16838799                   0.250        0.005     0.000                0.255                              5.745          1795.00
      16838832                   0.250        0.005     0.000                0.255                              6.370          3422.92
      16838839                   0.250        0.005     0.000                0.255                              5.995          4791.67
      16838845                   0.250        0.005     0.000                0.255                              5.995           936.00
      16839842                   0.250        0.005     0.000                0.255                              5.995          1468.75
      16844439                   0.250        0.005     0.000                0.255                              6.370          2937.08
      16844452                   0.250        0.005     0.000                0.255                              6.245          3487.50
      16844461                   0.250        0.005     0.000                0.255                              5.995          1468.75
      16844498                   0.250        0.005     0.000                0.255                              6.495          1260.00
      16845631                   0.250        0.005     0.000                0.255                              5.620          3776.38
      16845821                   0.250        0.005     0.000                0.255                              6.495          1451.25
      16845873                   0.250        0.005     0.000                0.255                              6.495          2731.50
      16845887                   0.250        0.005     0.000                0.255                              6.495          2384.33
      16847508                   0.250        0.005     0.000                0.255                              5.995          1468.75
      16847808                   0.250        0.005     0.000                0.255                              5.745          2447.92
      16851117                   0.375        0.005     0.000                0.380                              5.870          6157.18
      16851144                   0.375        0.005     0.000                0.380                              6.245          1312.64
      16851150                   0.375        0.005     0.000                0.380                              6.120          4550.89
      16851156                   0.250        0.005     0.000                0.255                              6.495          5625.00
      16851183                   0.250        0.005     0.000                0.255                              5.870          1735.42
      16853086                   0.250        0.005     0.000                0.255                              6.495          3585.94
      16853094                   0.250        0.005     0.000                0.255                              5.995          3355.63
      16859099                   0.250        0.005     0.000                0.255                              6.245          1683.20
      16859107                   0.250        0.005     0.000                0.255                              6.495           877.50
      16859118                   0.250        0.005     0.000                0.255                              5.870          1546.64
      16859119                   0.250        0.005     0.000                0.255                              6.120          1912.50
      16859123                   0.250        0.005     0.000                0.255                              6.245           932.34
      16859127                   0.250        0.005     0.000                0.255                              5.370          1527.50
      16859128                   0.250        0.005     0.000                0.255                              5.245          3296.53
      16859129                   0.250        0.005     0.000                0.255                              6.245          4108.45
      16859130                   0.250        0.005     0.000                0.255                              6.245          1161.33
      16859137                   0.250        0.005     0.000                0.255                              6.370           583.55
      16859142                   0.250        0.005     0.000                0.255                              5.745          4500.00
      16859144                   0.250        0.005     0.000                0.255                              6.370          2990.08
      16859147                   0.250        0.005     0.000                0.255                              6.245           506.25
      16859173                   0.250        0.005     0.000                0.255                              6.495          2531.25
      16859176                   0.250        0.005     0.000                0.255                              6.120          2465.00
      16859180                   0.250        0.005     0.000                0.255                              6.245          1603.33
      16859182                   0.250        0.005     0.000                0.255                              6.245          1300.00
      16859190                   0.250        0.005     0.000                0.255                              6.370          2926.04
      16859201                   0.250        0.005     0.000                0.255                              6.120          1593.75
      16859203                   0.250        0.005     0.000                0.255                              6.245           531.89
      16859204                   0.250        0.005     0.000                0.255                              5.370          1260.19
      16859207                   0.250        0.005     0.000                0.255                              6.370          1325.00
      16859214                   0.250        0.005     0.000                0.255                              6.120          2635.00
      16859220                   0.250        0.005     0.000                0.255                              6.245          2465.67
      16859232                   0.250        0.005     0.000                0.255                              5.620          3622.92
      16859233                   0.250        0.005     0.000                0.255                              5.995          2000.00
      16859257                   0.250        0.005     0.000                0.255                              6.370          5279.57
      16859260                   0.250        0.005     0.000                0.255                              6.245          5389.58
      16859264                   0.250        0.005     0.000                0.255                              6.120          2496.88
      16859270                   0.250        0.005     0.000                0.255                              6.495          1791.00
      16859271                   0.250        0.005     0.000                0.255                              6.495          3243.00
      16859276                   0.250        0.005     0.000                0.255                              6.495          2700.00
      16859280                   0.250        0.005     0.000                0.255                              6.370          1545.84
      16859281                   0.250        0.005     0.000                0.255                              6.370          2228.29
      16859298                   0.250        0.005     0.000                0.255                              6.245          2914.17
      16859323                   0.250        0.005     0.000                0.255                              6.245          1863.33
      16963077                   0.250        0.005     0.000                0.255                              6.120          2167.50
      16968226                   0.250        0.005     0.000                0.255                              6.370          3726.56
      16968228                   0.250        0.005     0.000                0.255                              6.245          3008.65
      16968232                   0.250        0.005     0.000                0.255                              6.495          1167.48
      16968245                   0.250        0.005     0.000                0.255                              6.370          2971.05
      16968248                   0.250        0.005     0.000                0.255                              6.245          1993.33
      16968257                   0.250        0.005     0.000                0.255                              5.995          1375.00
      16968261                   0.250        0.005     0.000                0.255                              5.995          5208.34
      16968262                   0.250        0.005     0.000                0.255                              6.245          1953.79
      16968263                   0.250        0.005     0.000                0.255                              6.370          3073.50
      16968266                   0.250        0.005     0.000                0.255                              5.870          3400.00
      16968276                   0.250        0.005     0.000                0.255                              5.370          2212.50
      16968277                   0.250        0.005     0.000                0.255                              6.370          2791.34
      16968278                   0.250        0.005     0.000                0.255                              5.870          3767.19
      16968280                   0.250        0.005     0.000                0.255                              7.120           560.50
      16844370                   0.375        0.005     0.000                0.380                              6.495          3232.10
      16824225                   0.250        0.005     0.000                0.255                              5.995          5088.54
      16824230                   0.250        0.005     0.000                0.255                              5.620          2027.38
      16824234                   0.250        0.005     0.000                0.255                              5.495          2085.00
      16835518                   0.375        0.005     0.000                0.380                              6.870          1588.96
      16835527                   0.375        0.005     0.000                0.380                              5.870          1104.17
      16835535                   0.375        0.005     0.000                0.380                              5.995           945.63
      16835539                   0.375        0.005     0.000                0.380                              5.620          2080.00
      16835550                   0.250        0.005     0.000                0.255                              5.370          1260.94
      16835569                   0.250        0.005     0.000                0.255                              6.495          2212.03
      16835572                   0.250        0.005     0.000                0.255                              6.620           485.83
      16835576                   0.250        0.005     0.000                0.255                              5.995          1703.13
      16835589                   0.250        0.005     0.000                0.255                              6.370          3036.46
      16835643                   0.250        0.005     0.000                0.255                              5.870          2626.71
      16823852                   0.250        0.005     0.000                0.255                              5.745          3897.08
      16823855                   0.250        0.005     0.000                0.255                              6.245          3002.33
      16823914                   0.250        0.005     0.000                0.255                              6.245          1638.00
      16823923                   0.250        0.005     0.000                0.255                              6.120          1487.50
      16823925                   0.250        0.005     0.000                0.255                              6.120          4055.16
      16823929                   0.250        0.005     0.000                0.255                              6.120          2835.90
      16823968                   0.250        0.005     0.000                0.255                              6.120          2674.05
      16823972                   0.250        0.005     0.000                0.255                              6.495          2245.50
      16823989                   0.250        0.005     0.000                0.255                              6.495          1926.00
      16824098                   0.250        0.005     0.000                0.255                              6.120          2429.17
      16824119                   0.250        0.005     0.000                0.255                              6.370          1970.94
      16824135                   0.250        0.005     0.000                0.255                              5.995          3571.16
      16824178                   0.250        0.005     0.000                0.255                              6.495          2003.91
      16824199                   0.250        0.005     0.000                0.255                              5.370          1084.92
      16824216                   0.250        0.005     0.000                0.255                              6.120          1296.25
      16809251                   0.250        0.005     0.000                0.255                              6.120          2092.31
      16809343                   0.250        0.005     0.000                0.255                              6.120           949.58
      16819122                   0.250        0.005     0.000                0.255                              6.370          1921.25
      16798334                   0.250        0.005     0.000                0.255                              5.745          1901.04
      16803425                   0.250        0.005     0.000                0.255                              5.870          1486.75
      16803910                   0.375        0.005     0.000                0.380                              5.995          1043.74
      16973951                   0.250        0.005     0.000                0.255                              6.245          1451.67
      16973961                   0.250        0.005     0.000                0.255                              5.995          1833.33
      16973969                   0.250        0.005     0.000                0.255                              6.495          1560.66
      16973981                   0.250        0.005     0.000                0.255                              6.120          1902.48
      16973985                   0.250        0.005     0.000                0.255                              6.120          2650.94
      16973992                   0.250        0.005     0.000                0.255                              5.745          2200.00
      16974018                   0.250        0.005     0.000                0.255                              5.870          3188.60
      16974092                   0.250        0.005     0.000                0.255                              6.120          2296.67
      16974122                   0.250        0.005     0.000                0.255                              6.120          3094.00
      16974252                   0.375        0.005     0.000                0.380                              5.495           642.33
      16974293                   0.250        0.005     0.000                0.255                              5.620           830.33
      16974300                   0.250        0.005     0.000                0.255                              6.245          3767.13
      16974381                   0.375        0.005     0.000                0.380                              5.995          2178.13
      16974398                   0.375        0.005     0.000                0.380                              5.495          1409.51
      16978708                   0.250        0.005     0.000                0.255                              6.245          2924.46
      16978713                   0.250        0.005     0.000                0.255                              4.995          1977.29
      16978718                   0.250        0.005     0.000                0.255                              6.245          1408.33
      16978720                   0.250        0.005     0.000                0.255                              5.995          2562.50
      16978723                   0.250        0.005     0.000                0.255                              5.870          1184.17
      16978724                   0.250        0.005     0.000                0.255                              4.995          1764.58
      16980590                   0.250        0.005     0.000                0.255                              6.245           249.17
      16980593                   0.250        0.005     0.000                0.255                              6.245          1287.00
      16980623                   0.250        0.005     0.000                0.255                              6.495          1908.61
      16980642                   0.250        0.005     0.000                0.255                              6.245          2272.50
      16980645                   0.250        0.005     0.000                0.255                              5.995          2664.36
      16982808                   0.375        0.005     0.000                0.380                              5.245           679.69
      16982832                   0.375        0.005     0.000                0.380                              6.495          2099.17
      16982941                   0.250        0.005     0.000                0.255                              5.120          1630.27
      16983110                   0.250        0.005     0.000                0.255                              6.620           572.92
      16983113                   0.250        0.005     0.000                0.255                              5.995          2010.42
      16984990                   0.375        0.005     0.000                0.380                              5.870          1749.54
      16984991                   0.375        0.005     0.000                0.380                              5.495          3016.85
      16844319                   0.375        0.005     0.000                0.380                              7.495          3666.80
      16844326                   0.375        0.005     0.000                0.380                              7.745           731.25
      16844329                   0.375        0.005     0.000                0.380                              7.495           750.75
      16844343                   0.375        0.005     0.000                0.380                              5.745          1339.33
      16780802                   0.250        0.005     0.000                0.255                              6.495          2249.44
      16780818                   0.250        0.005     0.000                0.255                              6.370          2053.75
      16844312                   0.375        0.005     0.000                0.380                              7.745          1523.44
      16840325                   0.375        0.005     0.000                0.380                              5.745           788.08
      16840330                   0.375        0.005     0.000                0.380                              6.120          2258.75
      16840333                   0.375        0.005     0.000                0.380                              6.495          1282.65
      16844286                   0.375        0.005     0.000                0.380                              7.870           781.32
      16840284                   0.375        0.005     0.000                0.380                              7.620          1653.33
      16840304                   0.375        0.005     0.000                0.380                              6.495          2936.77
      16840312                   0.375        0.005     0.000                0.380                              6.870          1594.42
      16840313                   0.375        0.005     0.000                0.380                              6.370          1572.58
      16840317                   0.375        0.005     0.000                0.380                              6.370          2042.21
      16840260                   0.375        0.005     0.000                0.380                              7.620          1653.33
      16840262                   0.375        0.005     0.000                0.380                              7.245          5242.19
      16840215                   0.375        0.005     0.000                0.380                              7.120          2055.00
      16840197                   0.375        0.005     1.450                1.830                              7.795          2174.69
      16840159                   0.375        0.005     0.000                0.380                              5.995          1864.69
      17015945                   0.250        0.005     0.000                0.255                              6.370          1319.96
      17015946                   0.250        0.005     0.000                0.255                              5.995          2171.88
      17015947                   0.250        0.005     0.000                0.255                              6.495           652.50
      17015948                   0.250        0.005     0.000                0.255                              6.495          1822.50
      16964634                   0.250        0.005     0.000                0.255                              7.370          1906.25
      16964636                   0.250        0.005     0.000                0.255                              6.370          2070.31
      16964913                   0.250        0.005     0.000                0.255                              7.370          2846.67
      16964914                   0.250        0.005     0.000                0.255                              7.495           773.72
      16964915                   0.250        0.005     0.000                0.255                              6.495          1113.39
      16964916                   0.250        0.005     0.000                0.255                              6.495           758.23
      16964920                   0.250        0.005     0.000                0.255                              7.495           561.88
      16964923                   0.250        0.005     0.000                0.255                              6.245           970.34
      16964926                   0.250        0.005     0.000                0.255                              7.370          3405.83
      16964927                   0.250        0.005     0.000                0.255                              7.870           514.58
      16964930                   0.250        0.005     0.000                0.255                              6.370          1133.35
      16964932                   0.250        0.005     0.000                0.255                              5.370           598.13
      16964933                   0.250        0.005     0.000                0.255                              6.245           657.35
      16964935                   0.250        0.005     0.000                0.255                              6.370          1740.17
      16964937                   0.250        0.005     0.000                0.255                              6.495          1400.97
      16964938                   0.250        0.005     0.000                0.255                              6.495           570.76
      16964939                   0.250        0.005     0.000                0.255                              6.245           860.17
      16964941                   0.250        0.005     0.000                0.255                              7.120           982.59
      16964942                   0.250        0.005     0.000                0.255                              7.120          1618.94
      16964943                   0.250        0.005     0.000                0.255                              6.495          1589.06
      16964945                   0.250        0.005     0.000                0.255                              7.370          1499.58
      16964946                   0.250        0.005     0.000                0.255                              6.370          1523.75
      16964948                   0.250        0.005     0.000                0.255                              6.245          1731.86
      16964950                   0.250        0.005     0.000                0.255                              7.370          1113.25
      16964951                   0.250        0.005     0.000                0.255                              7.120          1086.58
      16964952                   0.250        0.005     0.000                0.255                              6.245          1595.99
      17015949                   0.250        0.005     0.000                0.255                              6.370          1408.68
      17015950                   0.250        0.005     0.000                0.255                              6.370          1932.45
      17015953                   0.250        0.005     0.000                0.255                              6.495          1764.18
      17015955                   0.250        0.005     0.000                0.255                              7.995           531.89
      17015956                   0.250        0.005     0.000                0.255                              6.245          1226.33
      17015957                   0.250        0.005     0.000                0.255                              7.120          1229.17
      17015958                   0.250        0.005     0.000                0.255                              7.245           980.00
      17015960                   0.250        0.005     0.000                0.255                              6.245           530.93
      17015962                   0.250        0.005     0.000                0.255                              6.495          1305.00
      17015963                   0.250        0.005     0.000                0.255                              7.995           929.69
      17015966                   0.250        0.005     0.000                0.255                              6.370           653.67
      17015967                   0.250        0.005     0.000                0.255                              7.620           695.74
      17015969                   0.250        0.005     0.000                0.255                              7.120          1229.17
      17015971                   0.250        0.005     0.000                0.255                              7.370           906.36
      17015974                   0.250        0.005     0.000                0.255                              6.245          1931.59
      17015975                   0.250        0.005     0.000                0.255                              7.870           660.83
      17015977                   0.250        0.005     0.000                0.255                              7.995          2090.00
      17015978                   0.250        0.005     0.000                0.255                              6.370          1280.83
      17015979                   0.250        0.005     0.000                0.255                              6.370          2027.25
      17015981                   0.250        0.005     0.000                0.255                              6.370          3058.54
      17015982                   0.250        0.005     0.000                0.255                              7.120          1010.38
      17015983                   0.250        0.005     0.000                0.255                              6.245          1820.00
      17015987                   0.250        0.005     0.000                0.255                              6.370          1562.35
      17015991                   0.250        0.005     0.000                0.255                              7.370          2592.50
      16770460                   0.250        0.005     0.000                0.255                              6.495           663.75
      16839343                   0.250        0.005     0.000                0.255                              5.745          1960.55
      16356776                   0.375        0.005     0.000                0.380                              5.995          7968.75
      16357121                   0.375        0.005     0.580                0.960                              6.165           606.46
      16357589                   0.375        0.005     0.480                0.860                              6.390           879.31
      16650771                   0.250        0.005     0.000                0.255                              7.245          6007.65
      16840059                   0.375        0.005     0.000                0.380                              6.495          5542.97
      16840063                   0.375        0.005     0.000                0.380                              7.120          1260.00
      16840089                   0.375        0.005     0.000                0.380                              7.619          3077.78
      16840099                   0.375        0.005     0.000                0.380                              6.370          1035.00
      16840100                   0.375        0.005     0.000                0.380                              6.120          1372.80
      16840105                   0.375        0.005     0.000                0.380                              6.745          1407.52
      16840108                   0.375        0.005     0.000                0.380                              5.619          1256.96
      16839981                   0.375        0.005     0.000                0.380                              7.745          2524.49
      16840036                   0.375        0.005     0.000                0.380                              7.620          4048.61
      16840052                   0.375        0.005     0.000                0.380                              5.995          1145.38
      16839967                   0.375        0.005     0.000                0.380                              7.620         11200.00
      16839977                   0.375        0.005     0.000                0.380                              7.495          6300.00
      16839917                   0.375        0.005     0.000                0.380                              7.745           828.75
      16839921                   0.375        0.005     0.000                0.380                              7.745          3439.58
      16839922                   0.375        0.005     0.000                0.380                              7.245           889.58
      16839728                   0.375        0.005     0.000                0.380                              7.370          1190.85
      16839749                   0.375        0.005     0.000                0.380                              6.495          1111.46
      16839805                   0.375        0.005     0.000                0.380                              7.370           749.17
      16839813                   0.375        0.005     0.000                0.380                              7.495           855.09
      16839821                   0.375        0.005     0.000                0.380                              7.870          3312.72
      16839846                   0.375        0.005     0.000                0.380                              7.745          6229.17
      16839866                   0.375        0.005     0.000                0.380                              6.120          1320.31
      16839900                   0.375        0.005     1.390                1.770                              6.730          2417.05
      16839666                   0.375        0.005     0.000                0.380                              7.245           333.59
      16839272                   0.375        0.005     0.000                0.380                              7.120          1550.00
      16839280                   0.375        0.005     0.000                0.380                              5.495          1848.67
      16839292                   0.375        0.005     0.000                0.380                              5.620          2676.00
      16839314                   0.375        0.005     0.000                0.380                              7.495          3333.23
      16670093                   0.375        0.005     0.000                0.380                              7.495           485.53
      16666576                   0.375        0.005     0.000                0.380                              7.745           503.75
      16666591                   0.375        0.005     0.000                0.380                              7.120           900.00
      16670022                   0.375        0.005     0.000                0.380                              7.120           958.88
      16663676                   0.375        0.005     0.000                0.380                              7.370          1756.67
      16658284                   0.375        0.005     0.000                0.380                              8.995           781.25
      16851050                   0.375        0.005     0.000                0.380                              7.870          3404.50
      16851051                   0.375        0.005     0.000                0.380                              7.745           687.92
      16851065                   0.375        0.005     0.000                0.380                              7.495           580.06
      16851069                   0.375        0.005     0.000                0.380                              7.120          3997.03
      16851084                   0.375        0.005     0.000                0.380                              7.620           852.00
      16851086                   0.375        0.005     0.000                0.380                              6.120          3141.67
      16851091                   0.375        0.005     1.160                1.540                              9.335           707.17
      16851154                   0.375        0.005     0.000                0.380                              7.870           861.85
      16851163                   0.375        0.005     0.000                0.380                              7.370          1885.83
      16849521                   0.375        0.005     0.000                0.380                              7.120          1125.00
      16849554                   0.375        0.005     0.000                0.380                              6.245          2296.67
      16849559                   0.375        0.005     0.000                0.380                              7.870          2942.50
      16849566                   0.375        0.005     0.000                0.380                              6.870          1933.33
      16851034                   0.375        0.005     0.000                0.380                              7.495           733.36
      16851035                   0.375        0.005     0.000                0.380                              7.495           713.67
      16851046                   0.375        0.005     0.000                0.380                              7.745           379.16
      16851048                   0.375        0.005     0.000                0.380                              5.995          1135.51
      16851188                   0.375        0.005     0.000                0.380                              6.370          1604.25
      16851217                   0.375        0.005     0.000                0.380                              7.495          3281.25
      16851241                   0.375        0.005     0.000                0.380                              6.620           298.06
      16851283                   0.375        0.005     0.000                0.380                              7.870           837.32
      16851291                   0.375        0.005     0.000                0.380                              5.495          4895.83
      16851331                   0.375        0.005     0.000                0.380                              6.370           856.15
      16851345                   0.375        0.005     0.000                0.380                              5.245          1668.75
      16851356                   0.375        0.005     0.000                0.380                              6.370          1035.00
      16851358                   0.375        0.005     0.000                0.380                              5.745          1167.53
      16851362                   0.375        0.005     0.000                0.380                              5.870           669.58
      16851366                   0.375        0.005     0.000                0.380                              5.619          1696.26
      16851368                   0.375        0.005     0.000                0.380                              6.995          2335.37
      16851859                   0.375        0.005     0.000                0.380                              8.745          1715.14
      16851884                   0.375        0.005     0.000                0.380                              7.495           492.19
      16851893                   0.375        0.005     0.000                0.380                              6.495          1148.39
      16851908                   0.375        0.005     0.000                0.380                              7.870         12031.25
      16851913                   0.375        0.005     0.260                0.640                              5.735          2493.30
      16851944                   0.375        0.005     0.000                0.380                              6.120          1235.00
      16851962                   0.375        0.005     0.000                0.380                              6.995           835.78
      16851971                   0.375        0.005     0.000                0.380                              6.619          1530.35
      16851981                   0.375        0.005     0.000                0.380                              5.370          2068.98
      16851985                   0.375        0.005     0.000                0.380                              7.370          3293.75
      16771738                   0.375        0.005     0.000                0.380                              7.120          1237.17
      16771750                   0.375        0.005     0.000                0.380                              7.495           574.25
      16771774                   0.375        0.005     0.000                0.380                              6.120          1679.17
      16771785                   0.375        0.005     0.000                0.380                              6.495           687.50
      16771798                   0.375        0.005     0.000                0.380                              6.495          2621.67
      16771800                   0.375        0.005     0.000                0.380                              6.370          2790.00
      16771831                   0.375        0.005     0.000                0.380                              6.245          2692.44
      16771859                   0.375        0.005     0.000                0.380                              6.120          3661.41
      16771870                   0.375        0.005     0.000                0.380                              6.245          2876.60
      16771916                   0.375        0.005     0.000                0.380                              7.620           682.13
      16771948                   0.375        0.005     0.000                0.380                              7.370          1244.98
      16771949                   0.375        0.005     0.000                0.380                              6.495          1077.08
      16771988                   0.375        0.005     0.000                0.380                              6.495          2933.33
      16772021                   0.375        0.005     0.570                0.950                              6.550          1384.44
      16772026                   0.375        0.005     0.000                0.380                              7.495          8740.76
      16772049                   0.375        0.005     0.820                1.200                              9.175          1539.19
      16772060                   0.375        0.005     0.000                0.380                              7.120          2053.20
      16772066                   0.375        0.005     0.000                0.380                              6.245          1433.16
      16772077                   0.375        0.005     0.000                0.380                              5.495          1151.50
      16772089                   0.375        0.005     0.000                0.380                              5.995          1100.26
      16772321                   0.375        0.005     0.000                0.380                              6.245          2429.17
      16772397                   0.375        0.005     0.000                0.380                              7.495          1522.50
      16772440                   0.375        0.005     0.790                1.170                              6.080          1622.19
      16772444                   0.375        0.005     0.000                0.380                              7.245           605.23
      16772447                   0.375        0.005     0.000                0.380                              6.370          3015.00
      16772516                   0.375        0.005     0.000                0.380                              6.495          1034.00
      16772566                   0.375        0.005     0.000                0.380                              7.745          1717.73
      16772583                   0.375        0.005     0.000                0.380                              7.620          5375.00
      16772644                   0.375        0.005     0.000                0.380                              7.120          2122.58
      16772648                   0.375        0.005     0.000                0.380                              7.245          1314.74
      16772650                   0.375        0.005     0.000                0.380                              7.370          1949.50
      16772653                   0.375        0.005     0.000                0.380                              5.370           960.99
      16772714                   0.375        0.005     0.000                0.380                              6.120           859.61
      16772720                   0.375        0.005     0.570                0.950                              6.300          2011.87
      16772722                   0.375        0.005     0.000                0.380                              6.370          2925.00
      16774803                   0.375        0.005     0.000                0.380                              7.370          1893.99
      16774824                   0.375        0.005     0.000                0.380                              7.495          6798.75
      16774825                   0.375        0.005     0.000                0.380                              7.745          3385.42
      16774826                   0.375        0.005     0.820                1.200                              7.800           925.32
      16774950                   0.375        0.005     0.000                0.380                              6.495          1822.45
      16774957                   0.375        0.005     0.000                0.380                              6.495          2864.58
      16774966                   0.375        0.005     0.000                0.380                              6.120          1061.40
      16774996                   0.375        0.005     0.000                0.380                              6.370          1967.40
      16774999                   0.375        0.005     0.000                0.380                              5.745          2437.75
      16775004                   0.375        0.005     0.000                0.380                              6.619          1175.83
      16847915                   0.375        0.005     0.000                0.380                              7.495          8859.38
      16847922                   0.375        0.005     0.000                0.380                              7.745          4143.21
      16847949                   0.375        0.005     0.000                0.380                              5.870          2171.87
      16847997                   0.375        0.005     0.000                0.380                              7.245          4066.67
      16848023                   0.375        0.005     0.000                0.380                              6.245          2288.39
      16848075                   0.375        0.005     0.000                0.380                              7.745          3120.00
      16848099                   0.375        0.005     0.000                0.380                              7.370          2981.17
      16848998                   0.375        0.005     0.000                0.380                              7.370          1705.00
      16849011                   0.375        0.005     0.000                0.380                              7.620           726.50
      16849056                   0.375        0.005     0.000                0.380                              7.495          5414.06
      16849058                   0.375        0.005     0.000                0.380                              7.870          3400.65
      16849062                   0.375        0.005     0.820                1.200                              8.925          1595.57
      16849067                   0.375        0.005     0.000                0.380                              7.495          3948.00
      16849111                   0.375        0.005     0.770                1.150                              5.975          1430.94
      16849132                   0.375        0.005     0.000                0.380                              8.245          3048.94
      16849151                   0.375        0.005     0.000                0.380                              7.245          2757.07
      16849168                   0.375        0.005     0.000                0.380                              7.120           800.00
      16849170                   0.375        0.005     0.470                0.850                              8.025          1121.58
      16849189                   0.375        0.005     0.000                0.380                              7.120          4575.00
      16849205                   0.375        0.005     0.000                0.380                              7.620          2465.45
      16847828                   0.375        0.005     0.000                0.380                              6.745          1510.81
      16847829                   0.375        0.005     0.000                0.380                              6.745          3277.50
      16849273                   0.375        0.005     0.000                0.380                              7.245          1067.50
      16849293                   0.375        0.005     0.000                0.380                              7.245           635.42
      16849348                   0.375        0.005     1.360                1.740                              7.760          1345.04
      16849352                   0.375        0.005     1.040                1.420                              6.580           856.03
      16849371                   0.375        0.005     0.000                0.380                              7.870           852.50
      16849384                   0.375        0.005     0.000                0.380                              7.870          3162.50
      16849402                   0.375        0.005     0.000                0.380                              7.620           784.00
      16849410                   0.375        0.005     0.000                0.380                              9.610           837.38
      16849414                   0.375        0.005     0.000                0.380                              7.745           861.30
      16847857                   0.375        0.005     0.000                0.380                              5.995          2890.00
      16847882                   0.375        0.005     0.000                0.380                              6.370           601.88
      16849476                   0.375        0.005     0.360                0.740                              7.010          1601.67
      16849477                   0.375        0.005     1.880                2.260                              5.490          2421.87
      16847787                   0.375        0.005     0.000                0.380                              7.870          1485.00
      16847795                   0.375        0.005     0.000                0.380                              8.120          1188.58
      16847801                   0.375        0.005     0.000                0.380                              7.870          1712.89
      16847810                   0.375        0.005     1.010                1.390                              5.860          1567.73
      16847815                   0.375        0.005     0.000                0.380                              6.619          1353.14
      16845596                   0.375        0.005     1.280                1.660                              7.215          2783.96
      16845643                   0.375        0.005     0.000                0.380                              7.620          2960.00
      16845660                   0.375        0.005     0.000                0.380                              7.745          4003.47
      16845671                   0.375        0.005     0.000                0.380                              6.245          2890.40
      16845681                   0.375        0.005     1.120                1.500                              7.375          2123.41
      16845705                   0.375        0.005     0.000                0.380                              7.620          3093.33
      16845711                   0.375        0.005     0.000                0.380                              6.120          1381.79
      16846061                   0.375        0.005     0.000                0.380                              6.245          2638.96
      16846068                   0.375        0.005     0.000                0.380                              7.120          1096.37
      16846074                   0.375        0.005     0.620                1.000                              6.375          3369.08
      16846082                   0.375        0.005     0.000                0.380                              7.745          4057.08
      16846107                   0.375        0.005     0.000                0.380                              6.245          2605.83
      16845737                   0.375        0.005     0.000                0.380                              7.620          3081.82
      16845739                   0.375        0.005     0.000                0.380                              6.245           573.72
      16845742                   0.375        0.005     0.000                0.380                              6.495          4105.81
      16846136                   0.375        0.005     0.000                0.380                              6.495          4125.00
      16846142                   0.375        0.005     0.000                0.380                              7.745          2357.25
      16846144                   0.375        0.005     1.690                2.070                              6.305          1519.02
      16846146                   0.375        0.005     0.000                0.380                              6.370          1342.60
      16846149                   0.375        0.005     0.000                0.380                              6.245           860.89
      16846157                   0.375        0.005     0.000                0.380                              6.870           676.67
      16845776                   0.375        0.005     0.000                0.380                              6.245          1210.17
      16845798                   0.375        0.005     0.000                0.380                              7.620          1290.67
      16846206                   0.375        0.005     0.000                0.380                              7.245          5945.47
      16846211                   0.375        0.005     0.000                0.380                              5.995          3001.56
      16846212                   0.375        0.005     0.300                0.680                              7.820           555.54
      16846250                   0.375        0.005     0.000                0.380                              7.370          1085.00
      16846296                   0.375        0.005     0.000                0.380                              6.245          1890.33
      16847458                   0.375        0.005     0.000                0.380                              7.745          7346.35
      16847505                   0.375        0.005     0.000                0.380                              7.870           928.13
      16847625                   0.375        0.005     0.000                0.380                              4.995          1016.63
      16847628                   0.375        0.005     0.000                0.380                              6.370          3372.71
      16845897                   0.375        0.005     0.000                0.380                              7.370          4843.75
      16845918                   0.375        0.005     0.000                0.380                              7.495          3118.50
      16845933                   0.375        0.005     0.000                0.380                              7.120          3593.75
      16845956                   0.375        0.005     0.000                0.380                              7.870           750.89
      16845957                   0.375        0.005     0.000                0.380                              7.120          2674.38
      16845992                   0.375        0.005     0.000                0.380                              5.370          2288.74
      16846002                   0.375        0.005     0.000                0.380                              6.120          2112.50
      16846004                   0.375        0.005     0.000                0.380                              7.870          3125.32
      16846028                   0.375        0.005     0.860                1.240                              6.010          1147.92
      16846038                   0.375        0.005     0.000                0.380                              7.745          1123.58
      16847661                   0.375        0.005     0.000                0.380                              7.495          2832.38
      16847665                   0.375        0.005     0.000                0.380                              7.870          3574.66
      16847669                   0.375        0.005     0.680                1.060                              6.190          1691.67
      16847683                   0.375        0.005     0.000                0.380                              7.245          3314.33
      16847695                   0.375        0.005     0.000                0.380                              7.745          1435.42
      16847715                   0.375        0.005     0.950                1.330                              9.170           654.95
      16847774                   0.375        0.005     0.000                0.380                              5.870          9713.54
      16835541                   0.375        0.005     0.000                0.380                              6.370           848.25
      16835542                   0.375        0.005     0.870                1.250                              9.250          3500.00
      16835603                   0.375        0.005     0.000                0.380                              7.120          3343.13
      16835631                   0.375        0.005     0.000                0.380                              7.870          1457.50
      16835634                   0.375        0.005     0.000                0.380                              8.245           711.56
      16835678                   0.375        0.005     0.750                1.130                              8.245           651.88
      16838820                   0.375        0.005     0.000                0.380                              7.620           575.00
      16838825                   0.375        0.005     0.000                0.380                              7.620          4275.00
      16838828                   0.375        0.005     0.000                0.380                              7.495          1916.25
      16838867                   0.375        0.005     0.000                0.380                              7.745           920.83
      16838899                   0.375        0.005     0.000                0.380                              7.620          4032.59
      16838926                   0.375        0.005     0.000                0.380                              7.620          2346.67
      16838938                   0.375        0.005     0.000                0.380                              7.745          4604.17
      16835685                   0.375        0.005     0.000                0.380                              7.620           994.40
      16835691                   0.375        0.005     0.000                0.380                              7.120          6031.25
      16835692                   0.375        0.005     0.000                0.380                              6.370          1321.88
      16835708                   0.375        0.005     0.000                0.380                              6.245          1347.08
      16835755                   0.375        0.005     0.810                1.190                              6.560          1107.60
      16835756                   0.375        0.005     0.000                0.380                              7.245          2795.83
      16835759                   0.375        0.005     0.000                0.380                              7.745          3597.91
      16835774                   0.375        0.005     1.180                1.560                              5.690          2041.68
      16838977                   0.375        0.005     0.000                0.380                              7.870          7734.38
      16838991                   0.375        0.005     0.000                0.380                              7.495          1165.50
      16838992                   0.375        0.005     0.000                0.380                              6.495          1087.87
      16838995                   0.375        0.005     0.000                0.380                              7.370           410.74
      16835839                   0.375        0.005     0.000                0.380                              6.245           900.99
      16835848                   0.375        0.005     0.000                0.380                              6.870          1219.87
      16835851                   0.375        0.005     0.000                0.380                              6.370          2101.60
      16839089                   0.375        0.005     0.000                0.380                              6.245          1024.50
      16839090                   0.375        0.005     0.000                0.380                              7.745          4333.33
      16839106                   0.375        0.005     0.000                0.380                              7.495          2830.06
      16839113                   0.375        0.005     0.000                0.380                              6.495          1709.58
      16835865                   0.375        0.005     0.000                0.380                              5.619           999.79
      16835866                   0.375        0.005     0.000                0.380                              6.619          1108.55
      16835867                   0.375        0.005     0.000                0.380                              6.245          1026.01
      16835869                   0.375        0.005     0.790                1.170                              5.330          1448.96
      16835953                   0.375        0.005     0.000                0.380                              6.995          6872.58
      16838574                   0.375        0.005     0.820                1.200                              9.175           857.42
      16838656                   0.375        0.005     0.000                0.380                              7.620          1013.33
      16838664                   0.375        0.005     0.000                0.380                              7.370           382.66
      16838701                   0.375        0.005     0.000                0.380                              6.120          1056.25
      16838703                   0.375        0.005     0.000                0.380                              6.120          1971.67
      16838721                   0.375        0.005     0.000                0.380                              7.370           903.36
      16838741                   0.375        0.005     0.000                0.380                              8.495          1295.75
      16838761                   0.375        0.005     0.000                0.380                              5.745          1034.41
      16838772                   0.375        0.005     0.000                0.380                              7.120          1343.56
      16838777                   0.375        0.005     0.000                0.380                              5.245          1376.57
      16839178                   0.375        0.005     0.000                0.380                              7.745          2897.92
      16839183                   0.375        0.005     0.000                0.380                              5.370          2606.67
      16832887                   0.375        0.005     0.000                0.380                              7.620          1092.80
      16832893                   0.375        0.005     1.350                1.730                              5.770          1874.94
      16832905                   0.375        0.005     0.000                0.380                              5.995          1545.22
      16832936                   0.375        0.005     0.000                0.380                              7.995          1193.09
      16833005                   0.375        0.005     0.000                0.380                              5.745          1980.42
      16833019                   0.375        0.005     0.000                0.380                              7.495          1534.31
      16833070                   0.375        0.005     0.000                0.380                              7.120           812.00
      16833113                   0.375        0.005     0.000                0.380                              7.120          1906.95
      16833122                   0.375        0.005     0.000                0.380                              7.120          4050.00
      16833181                   0.375        0.005     0.000                0.380                              7.745           752.92
      16833200                   0.375        0.005     0.000                0.380                              6.370          1348.57
      16833212                   0.375        0.005     0.000                0.380                              6.495          1214.65
      16833213                   0.375        0.005     0.000                0.380                              6.370          4143.35
      16833220                   0.375        0.005     0.000                0.380                              7.120          2976.56
      16833229                   0.375        0.005     1.180                1.560                              6.190           484.38
      16833231                   0.375        0.005     1.030                1.410                              6.840          1677.50
      16833236                   0.375        0.005     0.000                0.380                              7.620          3287.27
      16833282                   0.375        0.005     0.000                0.380                              6.245          1005.26
      16833291                   0.375        0.005     0.000                0.380                              7.120          1206.37
      16833299                   0.375        0.005     1.390                1.770                              5.730          3146.47
      16833304                   0.375        0.005     0.000                0.380                              7.870           907.50
      16833359                   0.375        0.005     0.970                1.350                              6.275           905.31
      16835182                   0.375        0.005     0.000                0.380                              7.370           620.00
      16835234                   0.375        0.005     0.000                0.380                              7.620           473.50
      16835248                   0.375        0.005     0.000                0.380                              7.120           896.40
      16835303                   0.375        0.005     0.000                0.380                              8.120          1275.00
      16835329                   0.375        0.005     0.000                0.380                              5.120          2933.30
      16835346                   0.375        0.005     0.000                0.380                              6.370          5625.00
      16835359                   0.375        0.005     0.570                0.950                              6.175          1360.11
      16835408                   0.375        0.005     0.660                1.040                              7.710          4513.54
      16835411                   0.375        0.005     0.000                0.380                              6.120          1137.72
      16835455                   0.375        0.005     0.000                0.380                              5.245          2792.84
      16835463                   0.375        0.005     0.000                0.380                              6.995          2541.06
      16835478                   0.375        0.005     0.000                0.380                              6.245          1236.22
      16826690                   0.375        0.005     0.000                0.380                              6.370          1963.96
      16826750                   0.375        0.005     0.000                0.380                              5.619          1059.79
      16826771                   0.375        0.005     0.000                0.380                              7.745           863.28
      16823953                   0.375        0.005     0.000                0.380                              7.620           430.35
      16823987                   0.375        0.005     0.000                0.380                              6.370          2139.64
      16823999                   0.375        0.005     0.000                0.380                              7.620          1014.94
      16824000                   0.375        0.005     0.200                0.580                              5.545          2733.28
      16824003                   0.375        0.005     0.000                0.380                              7.620          3277.56
      16824008                   0.375        0.005     0.000                0.380                              5.495          1644.61
      16824031                   0.375        0.005     0.000                0.380                              7.370          3823.33
      16824080                   0.375        0.005     0.960                1.340                              5.660          1165.83
      16824084                   0.375        0.005     0.000                0.380                              7.370          1036.56
      16826785                   0.375        0.005     0.000                0.380                              7.495          2337.89
      16826864                   0.375        0.005     0.000                0.380                              6.245          1302.92
      16826865                   0.375        0.005     0.000                0.380                              7.245          1118.33
      16826895                   0.375        0.005     0.000                0.380                              7.620           810.67
      16826899                   0.375        0.005     0.000                0.380                              7.245          2513.71
      16824137                   0.375        0.005     0.000                0.380                              7.495          1916.25
      16824229                   0.375        0.005     0.000                0.380                              6.245          2892.92
      16826932                   0.375        0.005     0.000                0.380                              7.370           630.33
      16824289                   0.375        0.005     0.000                0.380                              7.870           150.60
      16824302                   0.375        0.005     0.000                0.380                              7.995           764.22
      16826990                   0.375        0.005     0.000                0.380                              6.370          1247.37
      16827002                   0.375        0.005     0.000                0.380                              7.120          4036.73
      16827004                   0.375        0.005     0.000                0.380                              5.370           866.33
      16824335                   0.375        0.005     0.000                0.380                              5.245          1000.18
      16824340                   0.375        0.005     0.000                0.380                              7.620         10000.00
      16824356                   0.375        0.005     0.000                0.380                              5.995          2825.61
      16824367                   0.375        0.005     0.000                0.380                              5.870          1410.28
      16824369                   0.375        0.005     0.000                0.380                              5.870           687.46
      16824372                   0.375        0.005     0.000                0.380                              5.495          1848.69
      16824410                   0.375        0.005     0.000                0.380                              7.370          3161.35
      16824426                   0.375        0.005     0.000                0.380                              7.495          4692.19
      16824429                   0.375        0.005     0.000                0.380                              6.495          2446.93
      16827055                   0.375        0.005     0.000                0.380                              6.495          2864.58
      16826569                   0.375        0.005     0.000                0.380                              7.870          3223.00
      16826570                   0.375        0.005     0.000                0.380                              7.870          1108.59
      16826574                   0.375        0.005     0.000                0.380                              7.370          1395.00
      16827087                   0.375        0.005     0.000                0.380                              7.495          2001.19
      16827094                   0.375        0.005     0.000                0.380                              6.495           710.42
      16832796                   0.375        0.005     0.960                1.340                              7.235          1579.23
      16826605                   0.375        0.005     0.000                0.380                              7.995           912.87
      16826612                   0.375        0.005     0.000                0.380                              7.995          1116.67
      16826628                   0.375        0.005     0.000                0.380                              7.495          3380.67
      16826636                   0.375        0.005     0.000                0.380                              8.120          3166.96
      16819060                   0.375        0.005     0.000                0.380                              7.120          5725.00
      16819075                   0.375        0.005     0.000                0.380                              5.495          2996.25
      16819705                   0.375        0.005     0.000                0.380                              5.870          1645.83
      16819092                   0.375        0.005     0.000                0.380                              6.120          1080.29
      16819104                   0.375        0.005     0.000                0.380                              6.120          1163.50
      16819138                   0.375        0.005     0.000                0.380                              7.120          4000.00
      16819721                   0.375        0.005     0.000                0.380                              5.245           849.71
      16819727                   0.375        0.005     0.000                0.380                              5.745          1649.67
      16819158                   0.375        0.005     0.600                0.980                              7.270           338.07
      16819186                   0.375        0.005     0.000                0.380                              7.120           685.00
      16819203                   0.375        0.005     1.390                1.770                              6.105           702.74
      16819204                   0.375        0.005     0.000                0.380                              7.620          2847.01
      16819228                   0.375        0.005     1.120                1.500                              7.500          1206.13
      16819760                   0.375        0.005     0.000                0.380                              7.245           756.15
      16819763                   0.375        0.005     0.000                0.380                              6.495          7720.05
      16819798                   0.375        0.005     0.960                1.340                              7.410          2340.62
      16819835                   0.375        0.005     0.000                0.380                              6.495          2760.60
      16823645                   0.375        0.005     0.000                0.380                              6.370          3285.00
      16823646                   0.375        0.005     0.000                0.380                              7.870          3332.31
      16819275                   0.375        0.005     0.870                1.250                              7.375           775.29
      16819283                   0.375        0.005     0.000                0.380                              7.120           839.06
      16823748                   0.375        0.005     0.000                0.380                              7.870           464.06
      16823750                   0.375        0.005     0.000                0.380                              7.620           715.00
      16819312                   0.375        0.005     0.000                0.380                              7.745           731.25
      16819315                   0.375        0.005     0.000                0.380                              7.870           852.50
      16819324                   0.375        0.005     0.000                0.380                              7.370           653.91
      16819346                   0.375        0.005     0.000                0.380                              8.120           401.36
      16819351                   0.375        0.005     0.000                0.380                              6.245          2650.00
      16823804                   0.375        0.005     0.000                0.380                              7.745          5052.73
      16819432                   0.375        0.005     0.000                0.380                              5.870           416.67
      16819434                   0.375        0.005     0.000                0.380                              5.245          1053.53
      16819435                   0.375        0.005     0.000                0.380                              6.495           673.29
      16819442                   0.375        0.005     0.000                0.380                              7.620           490.13
      16819465                   0.375        0.005     0.000                0.380                              7.620           575.27
      16823823                   0.375        0.005     0.000                0.380                              6.245          1369.17
      16823832                   0.375        0.005     1.330                1.710                              6.665          2146.44
      16823858                   0.375        0.005     0.000                0.380                              7.370           867.30
      16819488                   0.375        0.005     0.000                0.380                              6.120           379.24
      16823865                   0.375        0.005     0.000                0.380                              5.370          1235.71
      16823871                   0.375        0.005     0.000                0.380                              5.495          1813.93
      16823886                   0.375        0.005     0.000                0.380                              5.870           995.87
      16823895                   0.375        0.005     0.000                0.380                              7.745           893.41
      16819532                   0.375        0.005     0.000                0.380                              7.120          1347.39
      16819551                   0.375        0.005     0.650                1.030                              7.095          1262.25
      16819572                   0.375        0.005     0.650                1.030                              6.345          1536.46
      16819584                   0.375        0.005     0.000                0.380                              6.370          3935.34
      16819594                   0.375        0.005     0.000                0.380                              7.620          4106.67
      16823913                   0.375        0.005     0.000                0.380                              7.495          3677.30
      16823926                   0.375        0.005     0.000                0.380                              6.495           415.94
      16823928                   0.375        0.005     0.000                0.380                              7.620           430.35
      16809734                   0.375        0.005     0.460                0.840                              7.660          3095.42
      16809740                   0.375        0.005     0.630                1.010                              6.490          1783.00
      16809790                   0.375        0.005     0.000                0.380                              7.370          3022.50
      16809842                   0.375        0.005     0.000                0.380                              7.120          3150.00
      16809335                   0.375        0.005     0.000                0.380                              7.620          3200.00
      16809353                   0.375        0.005     0.000                0.380                              7.620           730.00
      16809364                   0.375        0.005     0.000                0.380                              7.620          3383.76
      16809863                   0.375        0.005     0.000                0.380                              5.495          1694.12
      16809864                   0.375        0.005     0.000                0.380                              6.619          2422.54
      16809867                   0.375        0.005     0.000                0.380                              5.370          2068.08
      16809870                   0.375        0.005     0.000                0.380                              6.870          1514.72
      16809372                   0.375        0.005     0.930                1.310                              6.440          1291.67
      16809395                   0.375        0.005     0.000                0.380                              7.245          4076.89
      16813605                   0.375        0.005     0.000                0.380                              6.495          1877.73
      16813625                   0.375        0.005     0.000                0.380                              7.620           457.87
      16813628                   0.375        0.005     0.000                0.380                              7.120          4534.94
      16809428                   0.375        0.005     0.000                0.380                              5.620          1180.00
      16809438                   0.375        0.005     1.460                1.840                              7.885           664.54
      16809457                   0.375        0.005     0.000                0.380                              7.245         11771.09
      16813639                   0.375        0.005     0.850                1.230                              8.895          3510.00
      16813703                   0.375        0.005     0.000                0.380                              7.620           640.00
      16813724                   0.375        0.005     0.000                0.380                              6.495          1418.97
      16813747                   0.375        0.005     0.600                0.980                              7.520          3222.92
      16813761                   0.375        0.005     0.000                0.380                              7.620         10000.00
      16813813                   0.375        0.005     0.000                0.380                              6.370          1044.00
      16813826                   0.375        0.005     0.000                0.380                              5.995           797.93
      16813835                   0.375        0.005     0.000                0.380                              7.620          3333.33
      16813856                   0.375        0.005     0.570                0.950                              6.800          1613.00
      16813864                   0.375        0.005     0.000                0.380                              7.370           665.85
      16813894                   0.375        0.005     0.000                0.380                              7.745          3315.00
      16813910                   0.375        0.005     0.000                0.380                              5.870          1518.07
      16813912                   0.375        0.005     0.000                0.380                              6.495          1925.00
      16809472                   0.375        0.005     0.000                0.380                              7.995          4501.56
      16809485                   0.375        0.005     0.000                0.380                              6.745          1662.50
      16809494                   0.375        0.005     0.000                0.380                              6.370          1527.03
      16813916                   0.375        0.005     0.670                1.050                              6.825          1221.94
      16813934                   0.375        0.005     0.000                0.380                              7.245          1423.33
      16813952                   0.375        0.005     0.000                0.380                              6.495          2051.82
      16813971                   0.375        0.005     0.960                1.340                              7.410          2625.00
      16814034                   0.375        0.005     0.000                0.380                              7.620          1320.78
      16814071                   0.375        0.005     0.000                0.380                              7.745          9116.57
      16814091                   0.375        0.005     0.000                0.380                              7.370          1007.50
      16814144                   0.375        0.005     0.000                0.380                              6.120          1121.79
      16814153                   0.375        0.005     0.000                0.380                              7.620          1015.23
      16814177                   0.375        0.005     0.000                0.380                              5.745           914.26
      16814179                   0.375        0.005     0.000                0.380                              5.619          4619.03
      16814183                   0.375        0.005     0.000                0.380                              7.120          1747.67
      16814195                   0.375        0.005     0.000                0.380                              6.745          2964.56
      16814198                   0.375        0.005     0.000                0.380                              5.995           850.00
      16809549                   0.375        0.005     0.000                0.380                              7.245           671.00
      16809551                   0.375        0.005     0.000                0.380                              7.620           850.00
      16809558                   0.375        0.005     0.400                0.780                              6.345          1407.19
      16809595                   0.375        0.005     0.000                0.380                              6.245          4554.69
      16809620                   0.375        0.005     0.770                1.150                              6.225          3066.77
      16814203                   0.375        0.005     0.000                0.380                              5.619          1075.33
      16814217                   0.375        0.005     0.000                0.380                              5.745          1373.20
      16814223                   0.375        0.005     0.000                0.380                              7.620           589.95
      16809628                   0.375        0.005     1.350                1.730                              7.195           780.94
      16809648                   0.375        0.005     0.000                0.380                              7.620           811.95
      16809652                   0.375        0.005     0.000                0.380                              7.495           695.63
      16809656                   0.375        0.005     0.000                0.380                              7.870           412.50
      16809708                   0.375        0.005     0.000                0.380                              5.120          1021.24
      16809709                   0.375        0.005     0.000                0.380                              5.120          2271.16
      16809710                   0.375        0.005     0.000                0.380                              7.620           719.47
      16814327                   0.375        0.005     0.000                0.380                              7.495          3727.50
      16814358                   0.375        0.005     0.000                0.380                              5.620          2200.00
      16804080                   0.375        0.005     0.000                0.380                              7.245          2414.53
      16804095                   0.375        0.005     0.000                0.380                              7.619          1269.17
      16804096                   0.375        0.005     0.000                0.380                              6.870          2247.46
      16804101                   0.375        0.005     1.360                1.740                              7.135          2112.44
      16804131                   0.375        0.005     0.000                0.380                              7.995          4247.17
      16804139                   0.375        0.005     0.720                1.100                              6.525           952.49
      16804143                   0.375        0.005     0.000                0.380                              7.995          1197.97
      16804144                   0.375        0.005     1.070                1.450                              5.925          1382.81
      16806744                   0.375        0.005     0.000                0.380                              7.120          1252.99
      16806751                   0.375        0.005     0.000                0.380                              7.120          1200.00
      16803812                   0.375        0.005     0.000                0.380                              7.995          1163.43
      16803845                   0.375        0.005     0.000                0.380                              7.745           528.66
      16803857                   0.375        0.005     0.000                0.380                              7.245          1982.50
      16803865                   0.375        0.005     0.000                0.380                              7.745          1878.91
      16806800                   0.375        0.005     0.000                0.380                              7.495          3277.32
      16806805                   0.375        0.005     0.000                0.380                              7.495           632.46
      16806811                   0.375        0.005     0.000                0.380                              6.619          1833.69
      16806847                   0.375        0.005     0.000                0.380                              6.495           517.33
      16806870                   0.375        0.005     0.000                0.380                              7.870          3575.00
      16804016                   0.375        0.005     0.000                0.380                              7.495          1722.66
      16806920                   0.375        0.005     0.000                0.380                              6.245           971.67
      16806950                   0.375        0.005     0.000                0.380                              4.995          2332.53
      16806966                   0.375        0.005     0.000                0.380                              7.245          1617.03
      16807036                   0.375        0.005     0.000                0.380                              7.995          1368.13
      16807040                   0.375        0.005     0.000                0.380                              6.245          1766.67
      16807051                   0.375        0.005     0.000                0.380                              7.995           572.50
      16807055                   0.375        0.005     0.000                0.380                              6.370          4135.50
      16807065                   0.375        0.005     0.000                0.380                              7.495           383.58
      16807078                   0.375        0.005     0.000                0.380                              7.620          1498.67
      16807093                   0.375        0.005     0.000                0.380                              7.495           461.77
      16807115                   0.375        0.005     1.550                1.930                              6.570           653.58
      16804022                   0.375        0.005     0.000                0.380                              7.245           597.29
      16804023                   0.375        0.005     0.000                0.380                              8.120          3886.98
      16804034                   0.375        0.005     0.000                0.380                              7.995          1435.27
      16807129                   0.375        0.005     0.800                1.180                              7.320          1581.35
      16807133                   0.375        0.005     0.000                0.380                              5.370           723.58
      16807139                   0.375        0.005     0.000                0.380                              7.620           960.00
      16807142                   0.375        0.005     0.000                0.380                              6.245          4554.69
      16807151                   0.375        0.005     0.000                0.380                              5.370          1266.23
      16807217                   0.375        0.005     0.000                0.380                              5.370           881.67
      16807233                   0.375        0.005     1.190                1.570                              5.930          1543.75
      16807355                   0.375        0.005     0.000                0.380                              5.745          1252.67
      16807371                   0.375        0.005     0.000                0.380                              6.120           902.42
      16809192                   0.375        0.005     0.000                0.380                              7.620           991.33
      16809317                   0.375        0.005     0.000                0.380                              7.495           697.73
      16809323                   0.375        0.005     0.000                0.380                              7.245          1072.58
      16714960                   0.375        0.005     0.000                0.380                              5.495           963.47
      16715033                   0.375        0.005     0.000                0.380                              6.495          1324.38
      16715107                   0.375        0.005     0.480                0.860                              6.265          3028.13
      16715219                   0.375        0.005     0.000                0.380                              7.619          1722.45
      16715222                   0.375        0.005     0.000                0.380                              5.870          2822.30
      16715227                   0.375        0.005     0.000                0.380                              6.619          2115.71
      16715229                   0.375        0.005     0.000                0.380                              6.495          3385.20
      16710837                   0.375        0.005     0.000                0.380                              7.745          1462.57
      16711299                   0.375        0.005     0.000                0.380                              6.370           899.96
      16710856                   0.375        0.005     0.000                0.380                              6.745          2843.85
      16710879                   0.375        0.005     0.000                0.380                              7.995          1649.23
      16713806                   0.375        0.005     0.000                0.380                              7.370          1085.65
      16713818                   0.375        0.005     0.000                0.380                              6.619          1443.15
      16713873                   0.375        0.005     0.990                1.370                              5.880          1869.16
      16713885                   0.375        0.005     1.010                1.390                              6.485          3445.31
      16713925                   0.375        0.005     0.470                0.850                              7.625          2082.38
      16711099                   0.375        0.005     1.120                1.500                              8.125          1232.48
      16711137                   0.375        0.005     0.000                0.380                              6.870           338.33
      16714069                   0.375        0.005     0.000                0.380                              5.995          3068.50
      16714086                   0.375        0.005     0.000                0.380                              5.495          1265.07
      16714131                   0.375        0.005     0.000                0.380                              7.620          1545.33
      16714151                   0.375        0.005     1.010                1.390                              6.610          1266.00
      16710248                   0.375        0.005     0.000                0.380                              6.495          2305.82
      16709845                   0.375        0.005     0.000                0.380                              6.495          6453.91
      16709868                   0.375        0.005     0.000                0.380                              5.370          1066.30
      16709872                   0.375        0.005     0.000                0.380                              7.245          1940.28
      16709991                   0.375        0.005     0.000                0.380                              6.245           934.29
      16710056                   0.375        0.005     0.000                0.380                              6.495          5585.94
      16709703                   0.375        0.005     0.000                0.380                              6.745          3179.28
      16708103                   0.375        0.005     0.000                0.380                              5.995          2434.08
      16708274                   0.375        0.005     0.000                0.380                              6.120          2318.33
      16653821                   0.375        0.005     0.000                0.380                              5.370          1101.64
      16546274                   0.375        0.005     0.000                0.380                              7.370          5166.67
      16544320                   0.375        0.005     0.000                0.380                              8.120          5785.31
      16419939                   0.375        0.005     0.000                0.380                              6.495          2876.03
      17015973                   0.250        0.005     0.000                0.255                              7.995          1067.00
      17015986                   0.250        0.005     0.000                0.255                              7.245           700.00
      17001620                   0.375        0.005     0.580                0.960                              9.915          1549.69
      17003030                   0.375        0.005     0.000                0.380                              6.370          2227.50
      17003064                   0.375        0.005     1.120                1.500                              9.000          3699.07
      17003086                   0.375        0.005     0.000                0.380                              7.370          3280.83
      17004463                   0.375        0.005     0.840                1.220                              7.280          2565.83
      17004426                   0.375        0.005     0.000                0.380                              6.370          2329.32
      16994868                   0.375        0.005     0.000                0.380                              7.370          1014.93
      17004532                   0.375        0.005     0.620                1.000                              8.125          1336.44
      17004617                   0.375        0.005     0.000                0.380                              7.370          2111.06
      17008805                   0.375        0.005     0.000                0.380                              7.120          3500.00
      17008857                   0.375        0.005     0.000                0.380                              7.495           661.50
      17008892                   0.375        0.005     0.000                0.380                              7.870          1804.69
      16997751                   0.375        0.005     0.750                1.130                              7.995           707.95
      17010826                   0.375        0.005     0.000                0.380                              6.495           842.88
      17010838                   0.375        0.005     0.000                0.380                              7.620          2666.67
      16997809                   0.375        0.005     0.000                0.380                              6.495          1558.33
      16997824                   0.375        0.005     0.000                0.380                              7.495          2362.50
      17010861                   0.375        0.005     0.000                0.380                              8.995          3375.00
      17012472                   0.375        0.005     1.200                1.580                              7.295          1763.91
      17012481                   0.375        0.005     0.000                0.380                              7.245          1336.92
      17012591                   0.375        0.005     0.000                0.380                              7.120          2310.00
      17013315                   0.375        0.005     0.000                0.380                              7.370           749.17
      17013348                   0.375        0.005     0.000                0.380                              8.495          7307.09
      17013394                   0.375        0.005     0.000                0.380                              7.120          1942.50
      17001476                   0.375        0.005     0.000                0.380                              7.495          6644.54
      17001492                   0.375        0.005     0.000                0.380                              5.870          1145.83
      17001515                   0.375        0.005     0.000                0.380                              7.245          3253.34
      17001526                   0.375        0.005     0.000                0.380                              8.370          2420.84
      17001531                   0.375        0.005     0.580                0.960                              9.415           944.56
      16982738                   0.375        0.005     0.000                0.380                              6.495          1062.77
      16982774                   0.375        0.005     0.000                0.380                              7.620          4098.67
      16984220                   0.375        0.005     1.200                1.580                              8.795           529.67
      16984224                   0.375        0.005     0.510                0.890                              7.735          1226.58
      16984267                   0.375        0.005     0.000                0.380                              8.245          2911.69
      16971909                   0.375        0.005     1.230                1.610                              6.390          2666.67
      16971792                   0.375        0.005     0.000                0.380                              7.370          5502.50
      16984327                   0.375        0.005     0.000                0.380                              6.495          2085.42
      16984352                   0.375        0.005     0.000                0.380                              7.120         11375.00
      16989904                   0.375        0.005     0.000                0.380                              7.495          4200.00
      16989918                   0.375        0.005     0.000                0.380                              6.495          2420.01
      16989933                   0.375        0.005     0.000                0.380                              7.495           903.00
      16989951                   0.375        0.005     0.680                1.060                              8.065          3637.60
      16989981                   0.375        0.005     0.580                0.960                              8.165          2239.43
      16991020                   0.375        0.005     0.000                0.380                              6.495          1353.28
      16980203                   0.375        0.005     1.070                1.450                              5.425          1080.53
      16980225                   0.375        0.005     0.000                0.380                              7.495          2195.04
      16991030                   0.375        0.005     0.000                0.380                              6.495          2049.62
      16980157                   0.375        0.005     0.730                1.110                              8.515          1920.19
      16980339                   0.375        0.005     0.870                1.250                              7.625           632.34
      16994794                   0.375        0.005     0.960                1.340                              8.160          1260.45
      16994837                   0.375        0.005     0.000                0.380                              5.870          1654.17
      16994846                   0.375        0.005     0.000                0.380                              7.370           947.27
      16856206                   0.375        0.005     0.000                0.380                              6.495          1860.43
      16857141                   0.375        0.005     0.000                0.380                              7.495          5075.49
      16857212                   0.375        0.005     0.000                0.380                              5.995          1087.73
      16858884                   0.375        0.005     0.000                0.380                              7.245           613.56
      16858890                   0.375        0.005     0.000                0.380                              8.870           987.22
      16858921                   0.375        0.005     0.000                0.380                              7.495          5250.00
      16852553                   0.375        0.005     0.960                1.340                              7.660          3187.50
      16852559                   0.375        0.005     0.000                0.380                              7.495           840.00
      16852497                   0.375        0.005     0.000                0.380                              6.120          2789.58
      16859031                   0.375        0.005     0.000                0.380                              7.120          2550.00
      16859042                   0.375        0.005     0.000                0.380                              8.245          5750.00
      16912702                   0.375        0.005     0.000                0.380                              7.370          2102.84
      16912712                   0.375        0.005     0.800                1.180                              8.945           798.15
      16912724                   0.375        0.005     0.000                0.380                              6.495          1922.71
      16912733                   0.375        0.005     0.000                0.380                              6.495           802.09
      16912744                   0.375        0.005     0.000                0.380                              6.495          1809.96
      16856216                   0.375        0.005     1.690                2.070                              7.430          1638.04
      16856231                   0.375        0.005     0.550                0.930                              6.070           991.67
      16965037                   0.375        0.005     0.000                0.380                              7.120          2440.00
      16856272                   0.375        0.005     0.000                0.380                              7.370          1715.91
      16965010                   0.375        0.005     0.000                0.380                              6.370          3085.88
      16965011                   0.375        0.005     0.810                1.190                              8.060          2489.79
      16967982                   0.375        0.005     0.000                0.380                              6.495          2337.50
      16968111                   0.375        0.005     0.000                0.380                              7.495          5250.00
      16968119                   0.375        0.005     0.000                0.380                              5.995          3357.50
      16968044                   0.375        0.005     0.000                0.380                              6.495          1816.15
      16970081                   0.375        0.005     0.000                0.380                              8.120          3116.67
      16856276                   0.375        0.005     0.000                0.380                              6.245          1236.67
      16970184                   0.375        0.005     0.000                0.380                              6.495          1400.58
      16970195                   0.375        0.005     1.840                2.220                              5.280          2725.00
      16970330                   0.375        0.005     0.000                0.380                              8.495          4326.76
      16970345                   0.375        0.005     1.060                1.440                              7.435          1330.58
      16970347                   0.375        0.005     0.870                1.250                              7.500           780.94
      16971873                   0.375        0.005     0.930                1.310                              7.440          2223.96
      16839473                   0.375        0.005     0.000                0.380                              5.995          1168.75
      16839485                   0.375        0.005     1.260                1.640                              6.860          1935.37
      16847273                   0.375        0.005     0.000                0.380                              7.370          1291.67
      16839533                   0.375        0.005     1.280                1.660                              7.465          1840.21
      16839446                   0.375        0.005     0.000                0.380                              6.495          3204.27
      16843799                   0.375        0.005     0.000                0.380                              6.495          2291.67
      16839634                   0.375        0.005     0.000                0.380                              7.245          3177.09
      16843759                   0.375        0.005     0.000                0.380                              6.495          3386.29
      16843935                   0.375        0.005     0.530                0.910                              9.590          1260.00
      16843975                   0.375        0.005     0.000                0.380                              7.745          1130.73
      16845387                   0.375        0.005     0.000                0.380                              8.120          3314.44
      16845397                   0.375        0.005     0.680                1.060                              7.815          4178.64
      16845344                   0.375        0.005     0.000                0.380                              6.120           611.81
      16845414                   0.375        0.005     0.000                0.380                              7.495          1428.00
      16845419                   0.375        0.005     0.000                0.380                              6.370          3396.44
      16845426                   0.375        0.005     0.000                0.380                              8.370          1038.45
      16845432                   0.375        0.005     1.010                1.390                              6.485          2189.94
      16845434                   0.375        0.005     1.190                1.570                              6.305          2887.50
      16845314                   0.375        0.005     0.000                0.380                              7.370          3900.83
      16845316                   0.375        0.005     0.000                0.380                              7.745          3633.30
      16847363                   0.375        0.005     0.000                0.380                              7.620          1047.20
      16847395                   0.375        0.005     0.000                0.380                              7.495          3567.35
      16848837                   0.375        0.005     0.810                1.190                              7.310          2507.19
      16848844                   0.375        0.005     0.000                0.380                              7.620           826.67
      16848933                   0.375        0.005     0.000                0.380                              7.495           855.75
      16848969                   0.375        0.005     1.280                1.660                              7.590          3854.17
      16851433                   0.375        0.005     0.000                0.380                              6.370          5625.00
      16851522                   0.375        0.005     0.500                0.880                              5.870          1075.06
      16851595                   0.375        0.005     0.000                0.380                              7.120          3240.00
      16851687                   0.375        0.005     0.000                0.380                              7.370          1002.98
      16851701                   0.375        0.005     0.640                1.020                              5.855          2088.28
      16851724                   0.375        0.005     0.000                0.380                              7.370          1614.12
      16826011                   0.375        0.005     0.000                0.380                              7.495          1365.00
      16825906                   0.375        0.005     0.800                1.180                              7.195          1176.97
      16838436                   0.375        0.005     0.000                0.380                              6.120          2329.17
      16838516                   0.375        0.005     0.470                0.850                              7.025           513.84
      16826157                   0.375        0.005     0.000                0.380                              7.495          1076.25
      16826172                   0.375        0.005     0.000                0.380                              7.245          4130.21
      16832576                   0.375        0.005     0.920                1.300                              7.200          3218.29
      16832647                   0.375        0.005     0.900                1.280                              6.470           404.94
      16832653                   0.375        0.005     0.000                0.380                              6.245          1126.25
      16832722                   0.375        0.005     0.000                0.380                              7.495          1151.72
      16832725                   0.375        0.005     0.000                0.380                              7.620          1653.34
      16835002                   0.375        0.005     0.000                0.380                              7.370          4197.92
      16835036                   0.375        0.005     0.680                1.060                              6.065          1799.06
      16835053                   0.375        0.005     0.000                0.380                              7.370          3098.92
      16835062                   0.375        0.005     0.870                1.250                              7.750          1620.00
      16835068                   0.375        0.005     0.000                0.380                              9.120           571.79
      16835107                   0.375        0.005     0.520                0.900                              8.225          1642.50
      16838529                   0.375        0.005     0.000                0.380                              7.120           850.00
      16838549                   0.375        0.005     0.000                0.380                              6.495           952.81
      16835131                   0.375        0.005     0.000                0.380                              7.745          4062.50
      16834883                   0.375        0.005     0.000                0.380                              6.370          2745.00
      16838347                   0.375        0.005     0.000                0.380                              6.120           813.79
      16812541                   0.375        0.005     0.000                0.380                              7.120           644.00
      16811588                   0.375        0.005     0.000                0.380                              6.495          2389.06
      16811593                   0.375        0.005     0.000                0.380                              6.370          2902.50
      16811597                   0.375        0.005     0.000                0.380                              7.610           825.63
      16812649                   0.375        0.005     0.000                0.380                              7.370           738.83
      16812652                   0.375        0.005     0.000                0.380                              7.120          7312.50
      16818780                   0.375        0.005     0.000                0.380                              6.245          7229.70
      16818796                   0.375        0.005     0.000                0.380                              7.495           328.12
      16818807                   0.375        0.005     0.000                0.380                              6.245          1543.07
      16818705                   0.375        0.005     0.000                0.380                              6.245           684.73
      16818725                   0.375        0.005     0.000                0.380                              6.495           985.39
      16823502                   0.375        0.005     0.000                0.380                              7.245          2490.83
      16823573                   0.375        0.005     0.000                0.380                              7.120           950.00
      16808242                   0.375        0.005     0.000                0.380                              6.370          1080.00
      16808313                   0.375        0.005     0.960                1.340                              7.535          1331.25
      16808319                   0.375        0.005     0.460                0.840                              6.660          1423.13
      16808195                   0.375        0.005     0.000                0.380                              6.495          4125.00
      16808349                   0.375        0.005     0.000                0.380                              7.495          3307.50
      16808440                   0.375        0.005     0.550                0.930                              6.195          1466.56
      16812404                   0.375        0.005     0.000                0.380                              5.995          2422.50
      16812464                   0.375        0.005     0.500                0.880                              7.745          1031.24
      17022081                   0.375        0.005     0.000                0.380                              6.120          5603.13
      17022089                   0.375        0.005     0.000                0.380                              5.120           837.19
      16707112                   0.375        0.005     0.000                0.380                              7.245          2213.54
      16707116                   0.375        0.005     0.000                0.380                              7.245          1118.28
      16707123                   0.375        0.005     0.000                0.380                              6.995           974.43
      16704582                   0.375        0.005     0.000                0.380                              7.995          6840.65
      16704658                   0.375        0.005     0.000                0.380                              5.870          1958.12
      16706423                   0.375        0.005     0.000                0.380                              6.370           742.50
      16706907                   0.375        0.005     0.000                0.380                              7.120          2222.00
      16706543                   0.375        0.005     0.000                0.380                              7.870          1870.00
      16706671                   0.375        0.005     0.000                0.380                              7.245          1135.11
      16706716                   0.375        0.005     0.230                0.610                              6.390          1957.81
      16706733                   0.375        0.005     0.000                0.380                              7.245          6900.99
      16704032                   0.375        0.005     0.000                0.380                              7.870          1705.00
      16704361                   0.375        0.005     0.000                0.380                              5.619          2611.53
      16704173                   0.375        0.005     0.000                0.380                              7.120          1395.31
      16703986                   0.375        0.005     0.000                0.380                              7.870          2758.59
      16697729                   0.375        0.005     0.000                0.380                              5.370          1412.20
      16697735                   0.375        0.005     0.000                0.380                              6.245          1021.35
      16803780                   0.375        0.005     0.000                0.380                              7.995          1178.08
      17009035                   0.250        0.005     0.000                0.255                              5.995          4026.80
      17009057                   0.250        0.005     0.000                0.255                              5.620          2036.18
      16803745                   0.375        0.005     0.000                0.380                              7.995          1300.92
      16803733                   0.375        0.005     0.000                0.380                              7.745           907.29
      16803709                   0.375        0.005     0.770                1.150                              7.475          1848.03
      16798108                   0.375        0.005     0.000                0.380                              7.370           813.75
      16798126                   0.375        0.005     0.630                1.010                              6.490           594.34
      16798127                   0.375        0.005     0.610                0.990                              9.635           855.95
      16799218                   0.375        0.005     0.570                0.950                              6.550          1625.00
      16801233                   0.375        0.005     0.000                0.380                              6.495          2566.67
      16801236                   0.375        0.005     0.960                1.340                              7.660          1693.02
      16801296                   0.375        0.005     0.860                1.240                              6.510          2362.14
      16801306                   0.375        0.005     0.000                0.380                              7.120           425.00
      16801358                   0.375        0.005     0.000                0.380                              6.370          5625.00
      16803023                   0.375        0.005     0.000                0.380                              6.495          1366.70
      16802887                   0.375        0.005     0.000                0.380                              7.745          4983.33
      16803066                   0.375        0.005     0.000                0.380                              7.495          3248.32
      16803073                   0.375        0.005     0.610                0.990                              8.135          2641.44
      16803074                   0.375        0.005     0.000                0.380                              7.745           947.37
      16806444                   0.375        0.005     0.000                0.380                              7.370          1596.83
      16806474                   0.375        0.005     0.000                0.380                              7.995          3573.33
      16803090                   0.375        0.005     0.000                0.380                              7.370          4443.34
      16802909                   0.375        0.005     1.220                1.600                              6.025          2269.70
      16803125                   0.375        0.005     1.180                1.560                              7.190          1203.13
      16803147                   0.375        0.005     0.000                0.380                              6.495          2606.24
      16787116                   0.375        0.005     0.000                0.380                              7.495          2756.25
      16787178                   0.375        0.005     0.570                0.950                              5.925          1330.89
      16787184                   0.375        0.005     0.000                0.380                              7.245           928.72
      16797991                   0.375        0.005     0.000                0.380                              8.120          2785.76
      16787020                   0.375        0.005     0.000                0.380                              7.120          1007.99
      16790109                   0.375        0.005     0.000                0.380                              7.495          1060.50
      16790206                   0.375        0.005     0.000                0.380                              6.495         10965.62
      16790220                   0.375        0.005     0.000                0.380                              6.870           921.13
      16790231                   0.375        0.005     0.680                1.060                              7.815          4619.74
      16790245                   0.375        0.005     0.000                0.380                              7.620          3040.00
      16790295                   0.375        0.005     0.000                0.380                              7.370          9993.96
      16790317                   0.375        0.005     0.000                0.380                              7.495           984.38
      16772995                   0.375        0.005     0.000                0.380                              8.495           739.58
      16772797                   0.375        0.005     0.000                0.380                              7.620          8930.00
      16775838                   0.375        0.005     0.720                1.100                              8.775           552.71
      16773063                   0.375        0.005     0.000                0.380                              7.870           623.91
      16773072                   0.375        0.005     0.000                0.380                              7.495           889.88
      16776356                   0.375        0.005     0.000                0.380                              6.120           838.38
      16776379                   0.375        0.005     0.460                0.840                              6.410          1855.05
      16776411                   0.375        0.005     0.000                0.380                              5.995          4723.49
      16776414                   0.375        0.005     0.840                1.220                              7.655          2068.68
      16778120                   0.375        0.005     1.080                1.460                              7.290          1158.42
      16772896                   0.375        0.005     0.710                1.090                              6.160          1667.93
      16773175                   0.375        0.005     0.000                0.380                              7.495          2304.79
      16785141                   0.375        0.005     0.000                0.380                              7.620          3280.00
      16773234                   0.375        0.005     0.000                0.380                              6.495          3506.25
      16785200                   0.375        0.005     0.000                0.380                              6.370          5625.00
      16787096                   0.375        0.005     0.000                0.380                              7.245           737.08
      16773286                   0.375        0.005     0.000                0.380                              7.495           603.75
      16775745                   0.375        0.005     0.000                0.380                              5.745          4432.34
      16775768                   0.375        0.005     0.000                0.380                              7.495           840.00
      16775711                   0.375        0.005     0.000                0.380                              7.870          1754.96
      16764948                   0.375        0.005     0.000                0.380                              7.620           631.04
      16764957                   0.375        0.005     0.000                0.380                              7.620           631.04
      16764983                   0.375        0.005     0.000                0.380                              6.120          3902.16
      16767397                   0.375        0.005     0.920                1.300                              8.575          2203.09
      16767403                   0.375        0.005     0.000                0.380                              7.120           395.00
      16730341                   0.375        0.005     0.000                0.380                              7.495           339.61
      16767529                   0.375        0.005     0.000                0.380                              7.120          5462.50
      16731261                   0.375        0.005     1.010                1.390                              7.110          1735.42
      16731377                   0.375        0.005     0.000                0.380                              7.495           661.50
      16772889                   0.375        0.005     0.400                0.780                              6.345          1003.44
      16728058                   0.375        0.005     0.000                0.380                              9.870          3245.83
      16721712                   0.375        0.005     0.000                0.380                              6.370          2576.36
      16728124                   0.375        0.005     0.890                1.270                              7.230          1781.46
      16728137                   0.375        0.005     0.000                0.380                              6.120          1613.49
      16728179                   0.375        0.005     0.000                0.380                              7.120           475.00
      16722896                   0.375        0.005     0.000                0.380                              8.870          4316.67
      16713264                   0.375        0.005     1.320                1.700                              7.925          2623.35
      16713449                   0.375        0.005     1.600                1.980                              7.270          1824.29
      16714499                   0.375        0.005     0.000                0.380                              7.745           919.97
      16710650                   0.375        0.005     0.000                0.380                              7.120          1940.00
      16710484                   0.375        0.005     0.000                0.380                              9.370          5979.71
      16718104                   0.375        0.005     0.000                0.380                              7.370          3668.33
      16721428                   0.375        0.005     0.000                0.380                              7.995          2903.33
      16709299                   0.375        0.005     0.000                0.380                              7.245           955.67
      16383933                   0.375        0.005     0.000                0.380                              6.370          2429.55
      16696649                   0.375        0.005     0.000                0.380                              6.370           843.74
      16697618                   0.375        0.005     1.190                1.570                              6.430           525.84
      16696527                   0.375        0.005     1.190                1.570                              6.305          1258.69
      16692494                   0.375        0.005     0.610                0.990                              5.510          1706.58
      16692558                   0.375        0.005     0.000                0.380                              7.870           647.97
      16693704                   0.375        0.005     0.000                0.380                              6.495          2478.98
      16693744                   0.375        0.005     0.000                0.380                              5.495          2041.57
      16693758                   0.375        0.005     0.000                0.380                              5.495          3066.83
      16693763                   0.375        0.005     0.000                0.380                              6.995          1672.43
      16693780                   0.375        0.005     0.000                0.380                              6.245          1280.84
      16693842                   0.375        0.005     0.000                0.380                              7.495          3459.00
      16693436                   0.375        0.005     0.000                0.380                              7.245          1931.67
      16696134                   0.375        0.005     0.000                0.380                              6.745           869.06
      16693644                   0.375        0.005     0.000                0.380                              6.619          1445.30
      16693671                   0.375        0.005     0.000                0.380                              7.120          1101.92
      16688046                   0.375        0.005     0.000                0.380                              6.495           962.01
      16688358                   0.375        0.005     0.000                0.380                              6.120          1946.77
      16684630                   0.375        0.005     0.000                0.380                              5.245          2110.78
      16681929                   0.375        0.005     0.000                0.380                              6.495          2976.59
      16685751                   0.375        0.005     0.000                0.380                              6.245          3217.86
      16684175                   0.375        0.005     1.220                1.600                              7.150          2552.60
      16680504                   0.375        0.005     0.960                1.340                              7.410          1030.58
      16680567                   0.375        0.005     0.000                0.380                              7.495           539.45
      16680588                   0.375        0.005     0.000                0.380                              7.495           736.67
      16681597                   0.375        0.005     0.000                0.380                              5.745          1602.59
      16680099                   0.375        0.005     0.000                0.380                              7.120          1538.27
      16680137                   0.375        0.005     0.000                0.380                              7.870          3248.44
      16674409                   0.375        0.005     0.000                0.380                              6.370          2853.83
      16672823                   0.375        0.005     0.000                0.380                              5.495          2249.93
      16674178                   0.375        0.005     0.000                0.380                              6.370          2797.18
      16674193                   0.375        0.005     0.000                0.380                              6.370          1610.50
      16667188                   0.375        0.005     0.000                0.380                              6.495          1503.33
      16667395                   0.375        0.005     0.000                0.380                              6.370          3039.20
      16670415                   0.375        0.005     0.930                1.310                              8.690          1333.33
      16670548                   0.375        0.005     0.000                0.380                              6.370          1241.73
      16670811                   0.375        0.005     0.000                0.380                              7.745           541.67
      16670882                   0.375        0.005     0.000                0.380                              7.495          1312.50
      16667319                   0.375        0.005     0.000                0.380                              7.620          1503.96
      16667339                   0.375        0.005     0.000                0.380                              7.995          2875.42
      16665764                   0.375        0.005     0.000                0.380                              6.995          1218.79
      16665776                   0.375        0.005     0.630                1.010                              7.365          2470.23
      16665925                   0.375        0.005     0.000                0.380                              6.495           788.33
      16666047                   0.375        0.005     0.000                0.380                              6.495          1086.66
      16666771                   0.375        0.005     0.000                0.380                              7.870           894.91
      16666809                   0.375        0.005     0.000                0.380                              7.745           958.40
      16664386                   0.375        0.005     0.000                0.380                              6.495          1443.75
      16664461                   0.375        0.005     0.000                0.380                              6.370          1392.19
      16664213                   0.375        0.005     0.000                0.380                              7.495          8336.38
      16664216                   0.375        0.005     0.000                0.380                              5.870           902.29
      16662843                   0.375        0.005     0.000                0.380                              6.995           789.26
      16663789                   0.375        0.005     0.000                0.380                              6.120           957.67
      16663920                   0.375        0.005     0.000                0.380                              7.120           674.84
      16663957                   0.375        0.005     0.000                0.380                              5.870          2188.45
      16662018                   0.375        0.005     0.000                0.380                              6.495          1214.58
      16656473                   0.375        0.005     0.000                0.380                              7.745          1069.20
      16656535                   0.375        0.005     0.000                0.380                              7.745          2940.71
      16706307                   0.375        0.005     2.070                2.450                              6.550          2638.72
      16707483                   0.375        0.005     0.000                0.380                              7.870           770.00
      16700042                   0.375        0.005     0.600                0.980                              7.145          2031.25
      16648336                   0.375        0.005     0.000                0.380                              5.619          4299.28
      16644105                   0.375        0.005     0.000                0.380                              7.995          7458.98
      16700068                   0.375        0.005     0.000                0.380                              9.745          1383.75
      16640786                   0.375        0.005     0.000                0.380                              5.495           891.82
      16634811                   0.375        0.005     0.000                0.380                              7.495          4063.50
      16638326                   0.375        0.005     0.000                0.380                              6.370          1929.38
      16616165                   0.375        0.005     0.000                0.380                              8.120          1695.45
      16616300                   0.375        0.005     0.000                0.380                              6.245           909.79
      16632328                   0.375        0.005     0.000                0.380                              6.495          1191.67
      16612700                   0.375        0.005     0.000                0.380                              6.745          1766.41
      16611728                   0.375        0.005     0.000                0.380                              5.995          1534.21
      16613136                   0.375        0.005     0.000                0.380                              7.620           560.00
      16601338                   0.375        0.005     0.000                0.380                              7.370          9482.29
      16597548                   0.375        0.005     0.000                0.380                              7.245          3173.78
      16594721                   0.375        0.005     0.000                0.380                              7.495          9843.75
      16569340                   0.375        0.005     0.000                0.380                              8.120          1275.00
      16968414                   0.375        0.005     0.840                1.220                              5.780          2187.50
      16968415                   0.375        0.005     0.840                1.220                              7.280          2266.67
      16968466                   0.375        0.005     0.000                0.380                              7.120           952.50
      16968467                   0.375        0.005     0.000                0.380                              7.745          2120.62
      16968468                   0.375        0.005     0.000                0.380                              6.495          3148.75
      16968470                   0.375        0.005     0.000                0.380                              7.495           876.09
      16968477                   0.375        0.005     0.000                0.380                              7.870          6710.00
      16968484                   0.375        0.005     0.000                0.380                              7.245           925.17
      16968515                   0.375        0.005     0.000                0.380                              7.870           464.06
      16965518                   0.375        0.005     0.000                0.380                              6.620          1674.17
      16965520                   0.375        0.005     0.000                0.380                              6.370          1350.00
      16965531                   0.375        0.005     0.000                0.380                              7.370          6458.33
      16965539                   0.375        0.005     0.840                1.220                              5.905          1482.18
      16965562                   0.375        0.005     0.000                0.380                              7.245          1189.09
      16968529                   0.375        0.005     0.000                0.380                              6.495           733.33
      16968543                   0.375        0.005     0.000                0.380                              6.495          3151.04
      16968564                   0.375        0.005     0.000                0.380                              7.870          1694.00
      16968580                   0.375        0.005     0.000                0.380                              5.620          1476.44
      16968597                   0.375        0.005     0.000                0.380                              6.495           730.47
      16968624                   0.375        0.005     0.000                0.380                              7.245           833.35
      16968635                   0.375        0.005     0.000                0.380                              6.370           873.29
      16968639                   0.375        0.005     0.000                0.380                              7.745          3222.92
      16968640                   0.375        0.005     0.000                0.380                              5.995          1513.00
      16968654                   0.375        0.005     0.000                0.380                              7.995          2512.50
      16968657                   0.375        0.005     0.000                0.380                              7.870          3157.00
      16968671                   0.375        0.005     0.000                0.380                              6.120          1711.67
      16968679                   0.375        0.005     0.000                0.380                              6.370           990.00
      16968682                   0.375        0.005     0.000                0.380                              6.120          1949.73
      16968712                   0.375        0.005     0.000                0.380                              6.495          2042.10
      16968717                   0.375        0.005     0.000                0.380                              6.495          1558.33
      16968752                   0.375        0.005     0.680                1.060                              6.440          3304.69
      16968753                   0.375        0.005     0.000                0.380                              5.870          2247.37
      16968786                   0.375        0.005     0.000                0.380                              6.495           847.92
      16968806                   0.375        0.005     0.000                0.380                              6.370           787.50
      16968866                   0.375        0.005     0.000                0.380                              5.619          1330.46
      16968907                   0.375        0.005     0.000                0.380                              7.370           637.57
      16970398                   0.375        0.005     0.000                0.380                              7.370           792.76
      16970410                   0.375        0.005     0.000                0.380                              5.495           714.81
      16970414                   0.375        0.005     0.000                0.380                              7.495           800.10
      16970424                   0.375        0.005     0.000                0.380                              5.745          2101.39
      16970425                   0.375        0.005     0.000                0.380                              7.870          2403.16
      16970428                   0.375        0.005     0.000                0.380                              6.370          2430.00
      16970431                   0.375        0.005     0.000                0.380                              7.620          3013.33
      16970443                   0.375        0.005     0.000                0.380                              5.995          2633.06
      16970447                   0.375        0.005     0.000                0.380                              5.620          1245.00
      16970462                   0.375        0.005     0.000                0.380                              6.495           528.52
      16970479                   0.375        0.005     0.000                0.380                              6.495          1100.00
      16970492                   0.375        0.005     0.000                0.380                              5.495           901.57
      16970530                   0.375        0.005     0.000                0.380                              6.495          2222.92
      16970539                   0.375        0.005     0.000                0.380                              7.495           960.33
      16970541                   0.375        0.005     0.000                0.380                              8.370          5468.75
      16970652                   0.375        0.005     1.190                1.570                              9.305          1650.06
      16970712                   0.375        0.005     0.000                0.380                              6.120          1113.12
      16965567                   0.375        0.005     0.000                0.380                              7.120          1184.50
      16965596                   0.375        0.005     0.000                0.380                              7.370          1963.33
      16965624                   0.375        0.005     0.000                0.380                              7.870          3299.66
      16965633                   0.375        0.005     0.000                0.380                              6.245          1788.75
      16965680                   0.375        0.005     0.000                0.380                              7.120           559.02
      16968202                   0.375        0.005     0.000                0.380                              6.370          1755.00
      16968223                   0.375        0.005     0.000                0.380                              6.495          2763.75
      16968279                   0.375        0.005     0.000                0.380                              6.120          1391.87
      16968314                   0.375        0.005     0.000                0.380                              7.370          3611.50
      16968340                   0.375        0.005     0.000                0.380                              7.745          4008.33
      16968387                   0.375        0.005     0.000                0.380                              6.495          1168.75
      16968403                   0.375        0.005     0.000                0.380                              7.870          1870.00
      16859571                   0.375        0.005     0.470                0.850                              5.650          1072.50
      16859621                   0.375        0.005     0.000                0.380                              7.745          1164.58
      16859664                   0.375        0.005     0.000                0.380                              6.495          3065.10
      16962970                   0.375        0.005     0.000                0.380                              7.870           450.76
      16962976                   0.375        0.005     0.000                0.380                              7.870          3106.81
      16962997                   0.375        0.005     0.000                0.380                              7.295           690.75
      16963022                   0.375        0.005     0.000                0.380                              7.495           866.25
      16963038                   0.375        0.005     0.410                0.790                              7.335           848.90
      16859098                   0.375        0.005     0.000                0.380                              7.745          1408.33
      16963043                   0.375        0.005     0.000                0.380                              7.245           704.55
      16963055                   0.375        0.005     0.000                0.380                              7.245           583.40
      16963085                   0.375        0.005     0.000                0.380                              7.370          1679.17
      16859145                   0.375        0.005     0.000                0.380                              7.245          2211.25
      16859159                   0.375        0.005     0.000                0.380                              7.995          1507.11
      16963187                   0.375        0.005     0.000                0.380                              8.120           979.77
      16963198                   0.375        0.005     0.000                0.380                              6.245          3188.84
      16963202                   0.375        0.005     0.000                0.380                              7.120          3076.80
      16963223                   0.375        0.005     0.000                0.380                              6.495          1210.57
      16859262                   0.375        0.005     0.000                0.380                              5.995          1195.68
      16963247                   0.375        0.005     0.000                0.380                              6.495          2795.83
      16963248                   0.375        0.005     0.000                0.380                              5.995          1997.50
      16963287                   0.375        0.005     0.000                0.380                              7.620          7704.53
      16859282                   0.375        0.005     0.000                0.380                              5.995          1859.64
      16859294                   0.375        0.005     0.000                0.380                              6.370          2750.63
      16859307                   0.375        0.005     0.000                0.380                              6.495          3723.96
      16859334                   0.375        0.005     0.000                0.380                              7.120          3023.44
      16859346                   0.375        0.005     0.000                0.380                              7.370          1640.42
      16859350                   0.375        0.005     0.000                0.380                              7.995          3015.00
      16859358                   0.375        0.005     0.000                0.380                              5.745          1122.92
      16859361                   0.375        0.005     0.000                0.380                              6.495          1741.67
      16859363                   0.375        0.005     0.000                0.380                              5.870          1939.24
      16963323                   0.375        0.005     0.000                0.380                              6.370          3712.50
      16963331                   0.375        0.005     1.010                1.390                              6.610          1533.33
      16963334                   0.375        0.005     0.000                0.380                              7.370           873.17
      16963353                   0.375        0.005     0.000                0.380                              7.745          3049.58
      16965170                   0.375        0.005     0.000                0.380                              6.120           719.06
      16965177                   0.375        0.005     0.000                0.380                              7.495          2441.25
      16965194                   0.375        0.005     0.000                0.380                              6.495          2939.78
      16965199                   0.375        0.005     0.000                0.380                              7.495          4162.15
      16965200                   0.375        0.005     0.000                0.380                              7.619          3761.66
      16965205                   0.375        0.005     0.000                0.380                              6.370          1789.65
      16965206                   0.375        0.005     0.000                0.380                              7.870           907.50
      16965208                   0.375        0.005     0.000                0.380                              7.745          2141.37
      16965263                   0.375        0.005     0.960                1.340                              7.535          2131.21
      16965271                   0.375        0.005     0.000                0.380                              7.745          1245.83
      16859408                   0.375        0.005     0.000                0.380                              5.995           929.69
      16859421                   0.375        0.005     0.000                0.380                              5.870          1539.30
      16859430                   0.375        0.005     0.000                0.380                              6.245           830.33
      16859445                   0.375        0.005     0.000                0.380                              7.370          2920.14
      16859450                   0.375        0.005     0.000                0.380                              7.370          6329.17
      16859477                   0.375        0.005     0.000                0.380                              7.495          1012.92
      16859487                   0.375        0.005     0.000                0.380                              6.245          3816.00
      16859514                   0.375        0.005     0.000                0.380                              7.120          1971.78
      16965322                   0.375        0.005     0.000                0.380                              7.495           866.25
      16965344                   0.375        0.005     0.000                0.380                              7.995          1144.58
      16859535                   0.375        0.005     0.460                0.840                              6.285          2089.10
      16965397                   0.375        0.005     0.000                0.380                              5.745           643.12
      16965405                   0.375        0.005     0.370                0.750                              6.000          1164.38
      16859544                   0.375        0.005     0.000                0.380                              7.120          3356.23
      16859549                   0.375        0.005     0.440                0.820                              7.180           975.00
      16859553                   0.375        0.005     0.830                1.210                              6.090          1001.75
      16859558                   0.375        0.005     0.000                0.380                              7.619          1800.95
      16859561                   0.375        0.005     0.000                0.380                              5.495          2521.94
      16859568                   0.375        0.005     0.000                0.380                              7.370          3875.03
      16965482                   0.375        0.005     0.820                1.200                              9.675          4236.72
      16965483                   0.375        0.005     0.000                0.380                              6.370          1687.50
      16856458                   0.375        0.005     0.970                1.350                              7.150          1926.67
      16856459                   0.375        0.005     0.000                0.380                              6.120          1408.33
      16856477                   0.375        0.005     0.000                0.380                              6.370           936.56
      16856492                   0.375        0.005     0.570                0.950                              6.550          3268.75
      16856503                   0.375        0.005     0.520                0.900                              8.600           519.23
      16856514                   0.375        0.005     0.000                0.380                              7.120          6250.00
      16853147                   0.375        0.005     1.880                2.260                              5.240          1134.06
      16853185                   0.375        0.005     0.000                0.380                              7.245          9359.29
      16856539                   0.375        0.005     0.000                0.380                              7.245           366.95
      16856584                   0.375        0.005     0.000                0.380                              6.495          4812.50
      16856602                   0.375        0.005     0.000                0.380                              7.995          3009.42
      16856606                   0.375        0.005     0.000                0.380                              5.870           692.71
      16856610                   0.375        0.005     0.000                0.380                              7.870          3726.28
      16856615                   0.375        0.005     0.000                0.380                              6.370          1164.89
      16856626                   0.375        0.005     0.560                0.940                              7.810           590.62
      16856641                   0.375        0.005     0.000                0.380                              6.245          1280.63
      16856643                   0.375        0.005     0.000                0.380                              6.495          1045.34
      16856657                   0.375        0.005     0.920                1.300                              9.075           806.51
      16856688                   0.375        0.005     0.000                0.380                              7.620          3219.73
      16853271                   0.375        0.005     0.000                0.380                              7.245           742.80
      16853281                   0.375        0.005     0.000                0.380                              6.245          2142.04
      16856730                   0.375        0.005     0.000                0.380                              7.870          4345.00
      16856749                   0.375        0.005     0.000                0.380                              7.245          3812.50
      16856751                   0.375        0.005     0.320                0.700                              6.550          1181.15
      16856753                   0.375        0.005     0.000                0.380                              6.495          1833.33
      16856770                   0.375        0.005     0.000                0.380                              7.370           484.37
      16856782                   0.375        0.005     0.000                0.380                              7.120          1974.84
      16856874                   0.375        0.005     0.000                0.380                              7.245          9499.48
      16856882                   0.375        0.005     0.000                0.380                              7.245          3405.83
      16856930                   0.375        0.005     0.000                0.380                              6.995          2612.29
      16856946                   0.375        0.005     0.000                0.380                              6.995          1229.12
      16856949                   0.375        0.005     0.000                0.380                              5.370          1608.75
      16856950                   0.375        0.005     0.000                0.380                              7.745          2853.07
      16856951                   0.375        0.005     0.000                0.380                              7.245          1406.86
      16856954                   0.375        0.005     0.000                0.380                              6.619          2169.95
      16856961                   0.375        0.005     0.000                0.380                              6.995          1396.43
      16856972                   0.375        0.005     0.000                0.380                              5.495          1272.88
      16857006                   0.375        0.005     0.000                0.380                              6.495           739.06
      16857059                   0.375        0.005     0.000                0.380                              5.870           870.83
      16857346                   0.375        0.005     0.000                0.380                              7.370           981.67
      16857369                   0.375        0.005     0.000                0.380                              7.370          7265.62
      16857459                   0.375        0.005     0.000                0.380                              7.245          3288.60
      16857484                   0.375        0.005     0.000                0.380                              6.120          5416.28
      16857506                   0.375        0.005     0.000                0.380                              7.370          3461.67
      16857526                   0.375        0.005     0.000                0.380                              7.870          3162.50
      16857575                   0.375        0.005     0.000                0.380                              7.870          2446.81
      16857600                   0.375        0.005     0.000                0.380                              7.870          3482.19
      16857618                   0.375        0.005     0.000                0.380                              7.120          2104.69
      16857627                   0.375        0.005     0.000                0.380                              7.745          3520.83
      16857673                   0.375        0.005     0.890                1.270                              7.480           727.34
      16857681                   0.375        0.005     0.000                0.380                              7.870          3575.00
      16857684                   0.375        0.005     0.000                0.380                              7.370          4197.92
      16859070                   0.375        0.005     0.800                1.180                              7.445          3206.55
      16853368                   0.375        0.005     0.000                0.380                              7.495           484.31
      16856432                   0.375        0.005     0.000                0.380                              5.745          1469.49
      16856450                   0.375        0.005     0.000                0.380                              7.870          5634.50
      16852039                   0.375        0.005     0.000                0.380                              6.495          1457.22
      16852072                   0.375        0.005     0.000                0.380                              5.620          3500.00
      16852094                   0.375        0.005     0.000                0.380                              5.995           399.28
      16852117                   0.375        0.005     0.000                0.380                              7.370         12916.67
      16852120                   0.375        0.005     0.000                0.380                              7.745          1142.58
      16852176                   0.375        0.005     1.010                1.390                              6.235          1143.75
      16852185                   0.375        0.005     0.000                0.380                              7.870          3305.57
      16852212                   0.375        0.005     0.000                0.380                              7.495           521.72
      16852214                   0.375        0.005     0.580                0.960                              8.165          1083.76
      16852834                   0.375        0.005     0.000                0.380                              6.120          1264.14
      16852837                   0.375        0.005     0.000                0.380                              6.370          1687.50
      16852840                   0.375        0.005     0.000                0.380                              5.995           804.10
      16852879                   0.375        0.005     0.000                0.380                              7.745          3547.92
      16852880                   0.375        0.005     0.000                0.380                              5.620          2825.00
      16852919                   0.375        0.005     0.000                0.380                              7.620           853.30
      16852236                   0.375        0.005     0.000                0.380                              7.120          8203.13
      16852981                   0.375        0.005     1.110                1.490                              6.510          1633.67
      16852992                   0.375        0.005     0.000                0.380                              7.745           812.50
      16852247                   0.375        0.005     0.000                0.380                              7.870          1989.64
      16853034                   0.375        0.005     0.000                0.380                              7.245           991.89
      16852282                   0.375        0.005     0.000                0.380                              7.620           858.67
      16852297                   0.375        0.005     0.000                0.380                              7.745          2919.92
      16852320                   0.375        0.005     0.000                0.380                              7.870           624.25
      16852322                   0.375        0.005     0.920                1.300                              8.225           595.31
      16852344                   0.375        0.005     0.000                0.380                              7.495          9351.56
      16852367                   0.375        0.005     0.000                0.380                              7.870          1512.50
      16852414                   0.375        0.005     0.000                0.380                              6.245          1297.40
      16852686                   0.375        0.005     0.000                0.380                              7.245          6354.17
      16852702                   0.375        0.005     0.000                0.380                              7.495          3550.31
      16852708                   0.375        0.005     0.000                0.380                              7.620          3251.33
      16852710                   0.375        0.005     0.000                0.380                              5.995          2425.16
      16852731                   0.375        0.005     0.000                0.380                              6.370          2345.63
      16852743                   0.375        0.005     0.000                0.380                              6.245          2848.75
      16852752                   0.375        0.005     0.000                0.380                              7.245           508.33
      16852767                   0.375        0.005     0.440                0.820                              7.055           880.96
      16852777                   0.375        0.005     0.000                0.380                              5.995           678.14
      16852779                   0.375        0.005     0.000                0.380                              7.745          3845.83
      16853052                   0.375        0.005     0.000                0.380                              6.370          1242.28
      16853062                   0.375        0.005     0.000                0.380                              5.870          1207.09
      16853068                   0.375        0.005     0.000                0.380                              6.245          1379.83
      16853071                   0.375        0.005     0.000                0.380                              7.245          2617.92
      16853080                   0.375        0.005     0.000                0.380                              5.995          2589.79
      16853088                   0.375        0.005     0.000                0.380                              7.620           622.23
      16853090                   0.375        0.005     0.000                0.380                              5.870          4478.69
      16853091                   0.375        0.005     0.000                0.380                              7.870           732.48
      16853119                   0.375        0.005     0.000                0.380                              7.120           668.98
      17032768                   0.375        0.005     0.000                0.380                              5.870          1533.34
      17016019                   0.375        0.005     0.000                0.380                              7.495          4672.50
      16851994                   0.375        0.005     0.000                0.380                              7.620           375.00
      16852000                   0.375        0.005     0.430                0.810                              6.090          1422.58
      17020924                   0.375        0.005     0.000                0.380                              7.495           818.48
      17020976                   0.375        0.005     0.000                0.380                              7.245          1698.71
      16852013                   0.375        0.005     0.000                0.380                              7.370           668.40
      17021015                   0.375        0.005     0.790                1.170                              8.455           800.08
      17021734                   0.375        0.005     0.790                1.170                              8.455           845.80
      17021760                   0.375        0.005     0.000                0.380                              7.120           818.13
      16731840                   0.375        0.005     0.870                1.250                              8.125           786.00
      16731678                   0.375        0.005     0.000                0.380                              7.120           810.00
      16731691                   0.375        0.005     0.000                0.380                              6.995           859.31
      16731703                   0.375        0.005     0.000                0.380                              7.245          9531.25
      16731732                   0.375        0.005     0.000                0.380                              6.495          3260.47




--------------------------------------------------------------------------------




      LOAN_SEQ        PREPAY         PP_DESC                   FRONT_RATIO          BACK_RATIO
      16832830        No_PP          0MPP                             0.00                0.00
      16832841        Prepay         36MPP                            0.00                0.00
      16832850        Prepay         36MPP                            0.00                0.00
      16648271        Prepay         36MPP                            0.00                0.00
      16803458        No_PP          0MPP                             0.00                0.00
      16803462        No_PP          0MPP                            28.99               44.10
      16803515        Prepay         36MPP                            0.00                0.00
      16803532        Prepay         36MPP                            0.00                0.00
      16803542        Prepay         36MPP                            0.00                0.00
      16803575        Prepay         36MPP                           39.09               43.76
      16803600        Prepay         6MPP                             0.00                0.00
      16803607        No_PP          0MPP                             0.00                0.00
      16803616        No_PP          0MPP                             0.00                0.00
      16801835        No_PP          0MPP                             0.00                0.00
      16801841        Prepay         6MPP                             0.00                0.00
      16801853        No_PP          0MPP                            46.22               46.22
      16801910        No_PP          0MPP                             0.00                0.00
      16801922        No_PP          0MPP                             0.00                0.00
      16801923        No_PP          0MPP                             0.00                0.00
      16801924        No_PP          0MPP                             0.00                0.00
      16801935        No_PP          0MPP                             0.00                0.00
      16801998        Prepay         36MPP                            0.00                0.00
      16802000        Prepay         6MPP                            22.46               41.87
      16803333        Prepay         36MPP                           13.55               33.48
      16801551        Prepay         36MPP                            0.00                0.00
      16801590        No_PP          0MPP                            20.81               34.90
      16801604        No_PP          0MPP                             0.00                0.00
      16801608        No_PP          0MPP                             0.00                0.00
      16801617        Prepay         36MPP                            0.00                0.00
      16801648        Prepay         36MPP                            6.67               37.21
      16801662        No_PP          0MPP                            26.04               45.39
      16801672        Prepay         6MPP                             0.00                0.00
      16801712        No_PP          0MPP                             0.00                0.00
      16801715        No_PP          0MPP                            36.98               37.14
      16801717        Prepay         36MPP                           45.96               46.33
      16801720        No_PP          0MPP                             9.66               30.24
      16801731        Prepay         36MPP                           17.23               30.47
      16798801        Prepay         12MPP                            0.00               47.47
      16798814        Prepay         6MPP                             0.00                0.00
      16798841        Prepay         36MPP                           30.29               31.33
      16798862        Prepay         36MPP                           11.22               40.46
      16801454        No_PP          0MPP                             0.00                0.00
      16801463        No_PP          0MPP                             6.55               30.36
      16801499        No_PP          0MPP                            22.05               24.05
      16798596        No_PP          0MPP                             0.00                0.00
      16798620        Prepay         36MPP                           19.99               34.49
      16798624        No_PP          0MPP                             0.00                0.00
      16798668        No_PP          0MPP                            15.02               34.83
      16798703        Prepay         36MPP                            0.00                0.00
      16798781        No_PP          0MPP                             0.00                0.00
      16798782        No_PP          0MPP                            31.63               32.05
      16798423        Prepay         36MPP                           31.08               46.39
      16798471        No_PP          0MPP                            29.58               43.49
      16798492        No_PP          0MPP                            30.48               40.15
      16798501        No_PP          0MPP                             0.00                0.00
      16798521        Prepay         36MPP                           18.12               44.26
      16798547        Prepay         6MPP                            20.82               41.96
      16798580        Prepay         6MPP                             0.00                0.00
      16791191        Prepay         5MPP                            32.76               43.60
      16791198        Prepay         5MPP                            25.53               35.06
      16798153        No_PP          0MPP                             0.00                0.00
      16798167        Prepay         36MPP                           26.93               30.45
      16798231        Prepay         36MPP                            0.00                0.00
      16798252        Prepay         36MPP                           24.43               55.31
      16798319        Prepay         6MPP                            44.73               45.52
      16798386        No_PP          0MPP                            14.03               37.74
      16844886        No_PP          0MPP                             0.00               41.28
      16791120        No_PP          0MPP                            42.90               42.90
      16791133        No_PP          0MPP                            19.86               45.03
      16791152        Prepay         36MPP                            8.03               38.98
      16844873        Prepay         36MPP                            0.00                0.00
      16844806        No_PP          0MPP                            35.73               35.73
      16844811        No_PP          0MPP                            31.69               48.00
      16844830        No_PP          0MPP                             0.00                0.00
      17043987        No_PP          0MPP                             0.00                0.00
      17042404        No_PP          0MPP                             0.00                0.00
      17042410        No_PP          0MPP                             0.00                0.00
      17042411        No_PP          0MPP                             0.00                0.00
      17034682        No_PP          0MPP                             0.00                0.00
      17034530        No_PP          0MPP                             0.00                0.00
      17034580        No_PP          0MPP                            23.41               23.41
      17034591        Prepay         36MPP                           29.96               38.86
      17034598        No_PP          0MPP                            33.91               44.74
      17034599        No_PP          0MPP                            31.13               39.05
      17034668        Prepay         36MPP                            0.00                0.00
      17034670        No_PP          0MPP                             0.00                0.00
      17033368        Prepay         36MPP                           27.53               35.01
      17033223        No_PP          0MPP                            32.56               46.51
      17033170        No_PP          0MPP                             0.00                0.00
      17021938        No_PP          0MPP                             0.00                0.00
      17021942        No_PP          0MPP                            28.99               28.99
      17021944        No_PP          0MPP                            28.75               46.00
      17022033        No_PP          0MPP                             0.00                0.00
      17022040        Prepay         36MPP                            0.00                0.00
      17022046        Prepay         36MPP                           33.12               33.29
      17022062        No_PP          0MPP                             0.00                0.00
      17022083        No_PP          0MPP                             0.00                0.00
      17022087        No_PP          0MPP                             0.00                0.00
      17022096        No_PP          0MPP                            30.76               39.42
      17022146        No_PP          0MPP                             0.00                0.00
      17016254        No_PP          0MPP                            35.53               35.53
      17016255        No_PP          0MPP                             0.00                0.00
      17016275        No_PP          0MPP                             0.00                0.00
      17016281        No_PP          0MPP                             0.00                0.00
      17016392        Prepay         36MPP                            0.00                0.00
      17016397        No_PP          0MPP                            36.37               36.37
      17016404        No_PP          0MPP                            34.85               36.58
      17016446        No_PP          0MPP                             0.00                0.00
      17021130        No_PP          0MPP                             4.93               40.75
      17013744        No_PP          0MPP                            23.90               39.23
      17013752        Prepay         6MPP                             0.00                0.00
      17014678        No_PP          0MPP                            39.57               52.12
      17014680        Prepay         36MPP                            0.00                0.00
      17014691        Prepay         36MPP                            0.00                0.00
      17014696        No_PP          0MPP                             0.00                0.00
      17014723        No_PP          0MPP                            23.00               39.07
      17015055        No_PP          0MPP                            39.69               45.83
      17012821        No_PP          0MPP                            12.25               52.18
      17012826        No_PP          0MPP                             0.00                0.00
      17012829        No_PP          0MPP                            34.94               48.74
      17012837        No_PP          0MPP                             0.00                0.00
      17012874        Prepay         36MPP                           43.50               43.50
      17012893        No_PP          0MPP                            27.12               40.43
      17012934        Prepay         6MPP                            15.75               30.93
      17013461        No_PP          0MPP                             0.00                0.00
      17013465        Prepay         36MPP                            0.00                0.00
      17013472        No_PP          0MPP                             0.00                0.00
      17013483        No_PP          0MPP                            15.04               42.81
      17013491        No_PP          0MPP                             0.00                0.00
      17013501        Prepay         36MPP                            0.00                0.00
      17013502        Prepay         36MPP                            0.00                0.00
      17013506        No_PP          0MPP                            18.80               39.16
      17013517        No_PP          0MPP                             1.35               43.12
      17013518        No_PP          0MPP                             0.00                0.00
      17013520        No_PP          0MPP                             1.35               47.66
      17013524        No_PP          0MPP                             0.00                0.00
      17013531        No_PP          0MPP                             0.00                0.00
      17013552        No_PP          0MPP                             0.00                0.00
      17013555        No_PP          0MPP                            24.04               24.04
      17013562        Prepay         36MPP                           19.49               42.54
      17013569        No_PP          0MPP                            28.02               44.32
      17013571        Prepay         36MPP                           19.13               32.14
      17013572        No_PP          0MPP                             0.00                0.00
      17013573        Prepay         36MPP                            0.00                0.00
      17013578        No_PP          0MPP                            14.43               14.43
      17013583        No_PP          0MPP                            24.05               38.17
      17013586        No_PP          0MPP                             0.00                0.00
      17013593        Prepay         36MPP                            0.00                0.00
      17013596        No_PP          0MPP                            35.10               35.10
      17013671        No_PP          0MPP                             0.00               40.09
      17013677        Prepay         36MPP                            0.00                0.00
      17012674        No_PP          0MPP                             4.57                6.93
      17012681        No_PP          0MPP                             0.00                0.00
      17012694        Prepay         36MPP                            0.00                0.00
      17012712        Prepay         36MPP                            0.00                0.00
      17012729        No_PP          0MPP                             0.00                0.00
      17011231        No_PP          0MPP                             0.00                0.00
      17011256        Prepay         36MPP                           35.34               35.34
      17011283        No_PP          0MPP                             9.73               45.12
      17012658        No_PP          0MPP                             0.00                0.00
      17009056        Prepay         36MPP                           11.03               43.65
      17009079        No_PP          0MPP                             0.00                0.00
      17009124        Prepay         6MPP                            19.81               37.74
      17009170        No_PP          0MPP                            40.26               43.93
      17009227        No_PP          0MPP                             0.00                0.00
      17009241        No_PP          0MPP                            29.61               40.59
      17009244        No_PP          0MPP                            23.48               40.28
      17009245        No_PP          0MPP                            12.40               42.80
      17009321        Prepay         36MPP                           18.79               36.15
      17009327        Prepay         36MPP                            0.00                0.00
      17010945        Prepay         36MPP                            0.00                0.00
      17010946        No_PP          0MPP                             0.00                0.00
      17010947        Prepay         36MPP                            0.00                0.00
      17010961        Prepay         36MPP                            0.00                0.00
      17010967        Prepay         36MPP                            0.00                0.00
      17010998        Prepay         36MPP                           34.70               36.11
      17011006        Prepay         36MPP                            0.00                0.00
      17011032        No_PP          0MPP                             0.00                0.00
      17011038        No_PP          0MPP                             0.00                0.00
      17011061        No_PP          0MPP                             0.00                0.00
      17011081        No_PP          0MPP                            25.97               45.90
      17011086        Prepay         36MPP                            0.00                0.00
      17011130        Prepay         36MPP                            0.00                0.00
      17011158        Prepay         36MPP                            0.00                0.00
      17011203        No_PP          0MPP                            20.46               45.68
      17011213        Prepay         36MPP                            0.00                0.00
      17004934        No_PP          0MPP                             3.92               15.56
      17004936        Prepay         36MPP                            0.00               36.70
      17004941        No_PP          0MPP                            36.62               36.62
      17004953        Prepay         6MPP                             0.00                0.00
      17005126        No_PP          0MPP                             0.00                0.00
      17008966        No_PP          0MPP                            33.93               47.79
      17009008        No_PP          0MPP                             0.00                0.00
      17004872        Prepay         12MPP                           19.70               39.76
      17004897        No_PP          0MPP                            39.96               40.75
      17004899        Prepay         36MPP                           39.27               39.27
      17003289        Prepay         6MPP                             0.00                0.00
      17003306        Prepay         36MPP                           28.16               32.41
      17003318        Prepay         36MPP                           12.12               32.50
      17003328        Prepay         36MPP                            8.34               34.49
      17003360        No_PP          0MPP                            34.50               35.92
      17003435        Prepay         6MPP                             3.95               34.71
      17003451        No_PP          0MPP                             0.00                0.00
      17003464        No_PP          0MPP                             0.00                0.00
      17003473        Prepay         36MPP                           39.14               39.14
      17003496        No_PP          0MPP                            10.29               11.91
      17004650        No_PP          0MPP                             0.00                0.00
      17004663        Prepay         36MPP                            0.00                0.00
      17004708        No_PP          0MPP                            35.74               38.22
      17004739        Prepay         36MPP                           26.60               36.48
      17002233        No_PP          0MPP                             0.00                0.00
      17002252        Prepay         36MPP                            0.00                0.00
      17003202        No_PP          0MPP                             0.00                0.00
      17003228        Prepay         12MPP                            0.00                0.00
      17003247        No_PP          0MPP                            30.95               43.15
      17003249        No_PP          0MPP                            39.42               45.12
      17003251        No_PP          0MPP                            24.81               30.42
      17003254        No_PP          0MPP                            32.96               33.18
      17003255        No_PP          0MPP                             0.00                0.00
      17003256        No_PP          0MPP                            31.79               39.24
      17003258        Prepay         36MPP                            0.00                0.00
      17003260        No_PP          0MPP                            27.93               49.74
      17003276        No_PP          0MPP                             0.00                0.00
      17002104        Prepay         36MPP                           34.54               46.14
      17002106        No_PP          0MPP                             0.00                0.00
      17002120        No_PP          0MPP                            26.59               46.98
      17002129        No_PP          0MPP                            15.50               35.47
      17002135        No_PP          0MPP                             0.00                0.00
      17002141        No_PP          0MPP                             0.00                0.00
      17002151        Prepay         36MPP                           20.57               32.80
      17000377        Prepay         24MPP                            0.00                0.00
      17000399        No_PP          0MPP                             0.00                0.00
      17000408        No_PP          0MPP                             6.16               20.24
      17001920        Prepay         36MPP                            0.00                0.00
      17001955        No_PP          0MPP                             0.00                0.00
      17001977        Prepay         12MPP                           36.60               48.25
      17002017        Prepay         6MPP                             0.00                0.00
      17002031        No_PP          0MPP                            34.25               50.47
      17002036        No_PP          0MPP                            21.10               39.95
      17002042        No_PP          0MPP                            24.08               39.29
      17002053        No_PP          0MPP                            29.33               29.33
      17002066        Prepay         36MPP                            0.00                0.00
      17002070        No_PP          0MPP                             0.00                0.00
      17002080        Prepay         36MPP                            0.00               25.66
      17002086        No_PP          0MPP                            33.32               42.26
      17002090        No_PP          0MPP                            30.27               44.52
      16995171        No_PP          0MPP                            19.84               42.21
      16995214        Prepay         6MPP                             0.00                0.00
      16995216        Prepay         6MPP                            30.98               37.56
      16995242        Prepay         36MPP                            0.00                0.00
      16995272        No_PP          0MPP                             0.00                0.00
      16995334        Prepay         36MPP                            0.00                0.00
      16995374        Prepay         36MPP                           48.95               48.95
      17000098        No_PP          0MPP                            32.36               40.73
      17000099        No_PP          0MPP                            12.67               12.67
      17000101        No_PP          0MPP                             0.00                0.00
      17000102        No_PP          0MPP                            14.84               43.64
      17000103        No_PP          0MPP                             0.00                0.00
      17000111        No_PP          0MPP                            46.83               52.56
      17000113        No_PP          0MPP                            28.32               38.50
      17000115        No_PP          0MPP                            12.05               12.05
      17000116        No_PP          0MPP                             0.00                0.00
      17000121        Prepay         36MPP                           33.85               41.84
      17000123        No_PP          0MPP                            28.56               46.97
      17000131        No_PP          0MPP                            13.42               13.42
      17000132        No_PP          0MPP                            18.95               21.34
      17000135        No_PP          0MPP                            40.15               49.63
      17000136        No_PP          0MPP                            42.27               42.27
      17000138        No_PP          0MPP                             0.86               35.91
      17000140        No_PP          0MPP                            36.90               43.54
      17000211        Prepay         36MPP                           46.26               51.57
      17000268        No_PP          0MPP                            16.95               46.02
      16994944        No_PP          0MPP                            20.07               46.10
      16994951        No_PP          0MPP                            28.44               43.38
      16995024        No_PP          0MPP                            40.90               41.76
      16995025        No_PP          0MPP                             8.40               29.50
      16995047        No_PP          0MPP                            26.02               42.35
      16995049        No_PP          0MPP                            20.56               38.71
      16995108        No_PP          0MPP                            30.04               39.72
      16990122        Prepay         36MPP                           27.66               38.46
      16990209        No_PP          0MPP                             0.00                0.00
      16990210        Prepay         36MPP                            0.00                0.00
      16990275        No_PP          0MPP                             0.00                0.00
      16990276        No_PP          0MPP                             0.00                0.00
      16990286        Prepay         36MPP                            0.00                0.00
      16990363        Prepay         36MPP                           43.14               48.40
      16991387        No_PP          0MPP                            25.17               41.76
      16991405        No_PP          0MPP                            34.82               47.89
      16991409        No_PP          0MPP                             0.00                0.00
      16991452        No_PP          0MPP                             0.00                0.00
      16991457        Prepay         36MPP                            0.00                0.00
      16991460        No_PP          0MPP                            20.47               41.66
      16991461        No_PP          0MPP                             0.00                0.00
      16991462        No_PP          0MPP                            29.32               40.24
      16991463        No_PP          0MPP                            28.85               36.87
      16991466        No_PP          0MPP                            11.23               14.91
      16991468        No_PP          0MPP                             0.00                0.00
      16991470        Prepay         36MPP                           37.74               37.74
      16991494        Prepay         36MPP                            6.46               34.22
      16991500        No_PP          0MPP                            33.04               33.87
      16991591        Prepay         36MPP                           34.08               37.41
      16991649        Prepay         36MPP                            0.00                0.00
      16991659        Prepay         6MPP                            15.95               32.18
      16991720        No_PP          0MPP                            41.01               41.47
      16991801        No_PP          0MPP                            22.68               43.67
      16991805        No_PP          0MPP                             0.00                0.00
      16991811        No_PP          0MPP                             0.00                0.00
      16985084        No_PP          0MPP                            42.23               42.74
      16985091        Prepay         36MPP                            0.00                0.00
      16985133        Prepay         36MPP                            0.00                0.00
      16985161        Prepay         36MPP                            0.00                0.00
      16985184        Prepay         6MPP                             0.00                0.00
      16985215        No_PP          0MPP                             0.00                0.00
      16985272        No_PP          0MPP                             0.00                0.00
      16990027        No_PP          0MPP                             0.00                0.00
      16990035        No_PP          0MPP                            47.10               49.22
      16990080        No_PP          0MPP                             0.00                0.00
      16990090        No_PP          0MPP                            29.71               46.43
      16981537        No_PP          0MPP                             0.00                0.00
      16981551        No_PP          0MPP                             0.00               19.43
      16981575        No_PP          0MPP                             0.00                0.00
      16981602        Prepay         36MPP                           15.60               34.46
      16981829        No_PP          0MPP                            31.25               31.25
      16982843        No_PP          0MPP                             0.00                0.00
      16982876        No_PP          0MPP                             0.00                0.00
      16982935        No_PP          0MPP                            30.01               50.93
      16982994        No_PP          0MPP                            27.49               35.41
      16983099        No_PP          0MPP                            15.98               32.57
      16983114        No_PP          0MPP                             0.00                0.00
      16984656        Prepay         6MPP                            24.43               42.89
      16984681        No_PP          0MPP                            15.98               37.06
      16984749        Prepay         36MPP                            0.00                0.00
      16984808        Prepay         6MPP                             0.00                0.00
      16984829        No_PP          0MPP                             0.00                0.00
      16984846        No_PP          0MPP                            17.79               36.23
      16984847        No_PP          0MPP                             0.00                0.00
      16984868        Prepay         36MPP                           17.56               49.94
      16984961        Prepay         36MPP                           33.81               49.98
      16984962        No_PP          0MPP                            27.35               33.34
      16985006        No_PP          0MPP                             1.01               22.95
      16981299        Prepay         36MPP                           25.61               31.83
      16981318        Prepay         36MPP                            0.00                0.00
      16981338        Prepay         36MPP                           31.73               47.10
      16981393        Prepay         36MPP                           37.67               44.71
      16981407        No_PP          0MPP                             0.00                0.00
      16981429        No_PP          0MPP                            28.14               39.89
      16981462        No_PP          0MPP                             0.00                0.00
      16981492        Prepay         36MPP                           43.81               44.85
      16981126        Prepay         36MPP                            0.00                0.00
      16981140        Prepay         36MPP                            0.00                0.00
      16981173        Prepay         36MPP                            0.00                0.00
      16980876        Prepay         6MPP                             0.00                0.00
      16980929        No_PP          0MPP                            33.24               33.47
      16980934        No_PP          0MPP                             0.00                0.00
      16980945        No_PP          0MPP                             0.00                0.00
      16981036        No_PP          0MPP                            15.43               39.76
      16979454        No_PP          0MPP                            21.87               45.34
      16979487        Prepay         36MPP                           19.21               43.03
      16979502        No_PP          0MPP                             0.00                0.00
      16979515        No_PP          0MPP                            41.73               44.71
      16979526        Prepay         12MPP                            0.00                0.00
      16979536        No_PP          0MPP                            27.00               34.68
      16979546        Prepay         36MPP                           40.91               44.07
      16980370        Prepay         36MPP                           36.26               40.73
      16980371        Prepay         36MPP                           17.83               48.05
      16980392        Prepay         36MPP                            8.63               37.01
      16980399        Prepay         12MPP                           15.45               31.20
      16980453        No_PP          0MPP                            27.21               34.43
      16980456        Prepay         36MPP                           25.77               38.17
      16980457        No_PP          0MPP                            21.18               36.35
      16980459        No_PP          0MPP                             0.00                0.00
      16980462        No_PP          0MPP                            36.23               49.98
      16980469        No_PP          0MPP                             0.00                0.00
      16980473        No_PP          0MPP                            23.40               41.76
      16980522        Prepay         6MPP                            15.31               40.95
      16980633        Prepay         6MPP                             0.00                0.00
      16980652        Prepay         36MPP                           18.24               32.72
      16980661        Prepay         36MPP                           18.24               32.76
      16980682        Prepay         6MPP                            23.03               44.41
      16980743        No_PP          0MPP                             0.00                0.00
      16980773        No_PP          0MPP                             0.00                0.00
      16980793        Prepay         12MPP                            0.00                0.00
      16979007        Prepay         36MPP                            0.00                0.00
      16979046        Prepay         36MPP                            0.00                0.00
      16979054        Prepay         36MPP                            0.00                0.00
      16979090        Prepay         36MPP                            0.00                0.00
      16979091        Prepay         36MPP                           39.94               40.80
      16979095        Prepay         36MPP                            0.00                0.00
      16979106        No_PP          0MPP                            26.71               38.01
      16979126        No_PP          0MPP                            30.60               41.52
      16979145        Prepay         36MPP                            0.00                0.00
      16979183        No_PP          0MPP                            17.54               44.88
      16979190        No_PP          0MPP                             0.00                0.00
      16979203        Prepay         36MPP                            0.00                0.00
      16979262        No_PP          0MPP                            36.15               43.98
      16979318        No_PP          0MPP                            16.93               18.77
      16979333        No_PP          0MPP                            38.94               38.94
      16979379        No_PP          0MPP                            24.95               40.40
      16979381        No_PP          0MPP                             0.00                0.00
      16979430        Prepay         36MPP                           20.29               44.03
      16979437        No_PP          0MPP                             0.00                0.00
      16974189        No_PP          0MPP                             0.00                0.00
      16974203        No_PP          0MPP                             0.00                0.00
      16974207        Prepay         36MPP                           21.57               24.86
      16974280        No_PP          0MPP                             8.54               34.78
      16974288        Prepay         36MPP                            7.91               47.67
      16974362        Prepay         12MPP                            0.00                0.00
      16974365        No_PP          0MPP                             0.00                0.00
      16974366        Prepay         36MPP                            0.00                0.00
      16974386        No_PP          0MPP                             0.00                0.00
      16974390        Prepay         36MPP                            0.00                0.00
      16974461        Prepay         36MPP                            0.00                0.00
      16978779        No_PP          0MPP                             0.00                0.00
      16978815        Prepay         6MPP                             0.00                0.00
      16978829        Prepay         36MPP                            0.00                0.00
      16978895        No_PP          0MPP                            39.75               47.38
      16974094        No_PP          0MPP                            37.59               39.79
      16974115        Prepay         36MPP                           13.17               42.03
      16974126        Prepay         36MPP                           16.27               36.83
      16974145        No_PP          0MPP                            41.18               49.00
      16974165        No_PP          0MPP                            16.33               22.96
      16974173        No_PP          0MPP                            20.73               47.14
      16974013        Prepay         36MPP                            0.00                0.00
      16974028        Prepay         36MPP                           36.28               41.15
      16974034        Prepay         36MPP                            0.00                0.00
      16974036        Prepay         36MPP                           17.30               45.12
      16974048        No_PP          0MPP                            34.13               34.89
      16973934        Prepay         36MPP                            0.00                0.00
      16973923        Prepay         36MPP                            0.00               23.01
      16973867        Prepay         36MPP                           30.73               41.22
      16973814        No_PP          0MPP                             0.00                0.00
      16973837        No_PP          0MPP                            28.77               44.08
      16970784        No_PP          0MPP                            17.10               28.60
      16970790        No_PP          0MPP                             6.40               41.42
      16970808        No_PP          0MPP                             0.00                0.00
      16970813        No_PP          0MPP                            38.43               50.55
      16970819        Prepay         6MPP                             0.00                0.00
      16970886        No_PP          0MPP                             0.00                0.00
      16970894        Prepay         36MPP                           31.68               32.82
      16970917        Prepay         36MPP                            0.00                0.00
      16970946        No_PP          0MPP                            34.40               40.52
      16970948        Prepay         6MPP                            36.05               41.50
      16970953        No_PP          0MPP                             0.00                0.00
      16791053        Prepay         6MPP                            21.37               42.58
      16790988        No_PP          0MPP                            16.17               43.13
      16790927        No_PP          0MPP                            32.76               47.64
      16790939        No_PP          0MPP                            25.40               25.40
      16790969        No_PP          0MPP                             0.00                0.00
      16790845        Prepay         6MPP                            36.66               43.69
      16790860        Prepay         36MPP                            0.00                0.00
      16790891        Prepay         6MPP                            33.27               48.08
      16790892        No_PP          0MPP                            11.43               30.30
      16790774        No_PP          0MPP                             4.46               35.93
      16790794        Prepay         36MPP                           35.63               37.99
      16790836        Prepay         36MPP                           26.82               36.27
      16790731        No_PP          0MPP                            39.43               40.32
      16790660        No_PP          0MPP                             8.99               40.23
      16790623        No_PP          0MPP                            43.29               43.29
      16790459        No_PP          0MPP                             0.00                0.00
      16789070        Prepay         36MPP                           18.00               39.55
      16789075        No_PP          0MPP                             8.55               39.66
      16790356        No_PP          0MPP                             0.00                0.00
      16790371        No_PP          0MPP                             0.00                0.00
      16790375        Prepay         36MPP                            0.00                0.00
      16790383        Prepay         36MPP                           30.66               38.14
      16790420        No_PP          0MPP                            44.07               44.23
      16790425        No_PP          0MPP                             0.00                0.00
      16788992        No_PP          0MPP                            21.86               42.40
      16788916        No_PP          0MPP                            45.88               41.53
      16788805        No_PP          0MPP                            20.46               43.04
      16788808        Prepay         5MPP                            10.18               23.29
      16788819        Prepay         36MPP                           46.70               49.42
      16788833        No_PP          0MPP                             0.00                0.00
      16788654        Prepay         12MPP                            7.46               23.64
      16788656        Prepay         36MPP                            0.00                0.00
      16788678        No_PP          0MPP                             0.00                0.00
      16788710        No_PP          0MPP                             0.00                0.00
      16788488        Prepay         36MPP                            0.00                0.00
      16788522        No_PP          0MPP                             0.00                0.00
      16788556        Prepay         6MPP                            30.79               44.12
      16788427        Prepay         36MPP                           21.51               40.21
      16788444        Prepay         24MPP                           10.79               46.15
      16788477        Prepay         36MPP                            0.00                0.00
      16788478        No_PP          0MPP                            11.19               21.22
      16786238        No_PP          0MPP                             0.00                0.00
      16786285        No_PP          0MPP                             7.77               36.78
      16784867        No_PP          0MPP                            29.35               40.31
      16784903        No_PP          0MPP                            10.83               45.83
      16784916        Prepay         6MPP                            37.17               39.31
      16784945        Prepay         36MPP                           32.41               33.26
      16784992        Prepay         6MPP                            41.90               44.78
      16785032        No_PP          0MPP                             0.00                0.00
      16786205        Prepay         36MPP                            0.00                0.00
      16784761        No_PP          0MPP                            28.61               39.95
      16784831        No_PP          0MPP                             0.00                0.00
      16784835        Prepay         36MPP                            0.00                0.00
      16784838        Prepay         36MPP                           36.01               36.01
      16697267        No_PP          0MPP                            27.46               44.09
      16784633        No_PP          0MPP                             0.00                0.00
      16784651        No_PP          0MPP                             0.00                0.00
      16784669        Prepay         36MPP                           35.80               40.37
      16697249        Prepay         36MPP                            0.00                0.00
      16784594        No_PP          0MPP                             0.00                0.00
      16781325        Prepay         36MPP                           33.76               38.06
      16781386        Prepay         36MPP                           19.17               35.33
      16781435        Prepay         36MPP                           37.23               48.14
      17059692        No_PP          0MPP                            25.36               26.80
      17059693        No_PP          0MPP                            31.90               45.67
      17059694        No_PP          0MPP                            24.22               34.04
      17059695        No_PP          0MPP                            16.94               45.21
      17048006        No_PP          0MPP                            29.97               30.45
      17059645        No_PP          0MPP                            30.33               41.21
      17059646        No_PP          0MPP                            17.27               22.00
      17059648        No_PP          0MPP                            25.09               33.78
      17059650        No_PP          0MPP                            29.18               35.73
      17059651        No_PP          0MPP                            16.07               32.81
      17059652        No_PP          0MPP                            23.86               45.81
      17059653        No_PP          0MPP                            23.86               45.81
      17059658        No_PP          0MPP                            29.73               48.29
      17059660        No_PP          0MPP                            22.26               32.97
      17059661        No_PP          0MPP                            14.61               23.83
      17059662        No_PP          0MPP                            20.32               45.57
      17059663        No_PP          0MPP                            26.33               38.30
      17059664        No_PP          0MPP                            22.01               26.15
      17059666        No_PP          0MPP                            27.04               45.50
      17059667        No_PP          0MPP                            26.55               40.84
      17059668        No_PP          0MPP                            21.48               31.87
      17059669        No_PP          0MPP                            36.12               46.94
      17059671        No_PP          0MPP                             7.37               45.28
      17059672        No_PP          0MPP                            19.60               31.59
      17059674        No_PP          0MPP                            17.20               44.11
      17059676        No_PP          0MPP                            42.14               46.14
      17059678        No_PP          0MPP                            28.05               31.80
      17059679        No_PP          0MPP                            36.58               43.60
      17059680        No_PP          0MPP                            27.38               39.44
      17059681        No_PP          0MPP                            16.77               35.90
      17059683        No_PP          0MPP                            20.83               38.03
      17059684        No_PP          0MPP                            28.73               32.79
      17059685        No_PP          0MPP                            34.12               35.97
      17059687        No_PP          0MPP                            16.17               39.91
      17059688        No_PP          0MPP                            38.27               42.33
      17059689        No_PP          0MPP                            30.12               38.80
      17059690        No_PP          0MPP                            34.73               41.43
      17059691        No_PP          0MPP                            34.07               35.47
      16968281        No_PP          0MPP                            35.29               40.49
      16968284        No_PP          0MPP                            31.71               32.93
      16968287        No_PP          0MPP                            25.87               41.55
      16968288        No_PP          0MPP                            38.31               46.53
      16968290        No_PP          0MPP                            21.62               37.07
      16968293        No_PP          0MPP                            29.11               32.34
      16968304        No_PP          0MPP                            29.47               32.70
      16968306        No_PP          0MPP                            30.69               31.55
      16968318        No_PP          0MPP                            41.09               45.33
      16973872        No_PP          0MPP                            34.81               36.17
      16973892        No_PP          0MPP                            16.13               38.63
      16973895        No_PP          0MPP                            12.34               18.66
      16973911        No_PP          0MPP                            29.80               38.28
      16973932        No_PP          0MPP                            25.56               42.96
      16973941        Prepay         36MPP                           24.72               25.94
      17009018        No_PP          0MPP                            28.74               38.25
      17047999        No_PP          0MPP                            29.33               31.99
      17043988        No_PP          0MPP                            25.70               37.70
      17042454        No_PP          0MPP                            36.05               43.60
      16840609        No_PP          0MPP                             0.00                0.00
      16840610        No_PP          0MPP                             7.91               46.28
      16840611        No_PP          0MPP                            10.80               31.31
      16840612        No_PP          0MPP                            39.21               42.64
      16840613        No_PP          0MPP                            14.38               24.87
      16840615        No_PP          0MPP                             1.42               36.75
      16840616        No_PP          0MPP                            25.19               36.47
      16840617        No_PP          0MPP                            21.79               49.56
      16840618        No_PP          0MPP                            30.29               32.81
      16840619        No_PP          0MPP                            18.09               40.57
      16840620        No_PP          0MPP                            23.23               23.61
      16840621        No_PP          0MPP                             7.21               39.20
      16840622        No_PP          0MPP                             9.79               37.92
      16840623        No_PP          0MPP                             0.00                0.00
      16840624        No_PP          0MPP                             3.92               45.58
      16840625        No_PP          0MPP                            21.19               33.27
      16840626        No_PP          0MPP                             9.40               37.05
      16840627        No_PP          0MPP                            34.25               41.33
      16840605        No_PP          0MPP                             8.33               28.57
      16840606        No_PP          0MPP                            10.17               33.34
      16840607        No_PP          0MPP                             8.99               25.98
      16840608        No_PP          0MPP                            32.79               39.78
      16840570        No_PP          0MPP                             0.00                0.00
      16840571        No_PP          0MPP                             0.00                0.00
      16840572        No_PP          0MPP                             4.50               33.40
      16840573        No_PP          0MPP                            23.90               46.10
      16840574        No_PP          0MPP                             0.00                0.00
      16840575        No_PP          0MPP                            31.51               54.05
      16840577        No_PP          0MPP                            27.81               34.21
      16840578        No_PP          0MPP                             9.70               46.00
      16840579        No_PP          0MPP                             0.00                0.00
      16840580        No_PP          0MPP                            12.90               49.90
      16840581        No_PP          0MPP                            28.10               38.40
      16840582        No_PP          0MPP                            13.60               27.80
      16840583        No_PP          0MPP                             0.00                0.00
      16840584        No_PP          0MPP                            28.80               48.90
      16840585        No_PP          0MPP                            23.80               49.70
      16840586        No_PP          0MPP                             8.00               13.20
      16840587        No_PP          0MPP                            15.03               29.82
      16840589        No_PP          0MPP                             7.70               33.51
      16840590        No_PP          0MPP                             2.17               26.85
      16840591        No_PP          0MPP                            21.37               33.69
      16840592        No_PP          0MPP                             0.00               36.11
      16840593        No_PP          0MPP                            14.67               42.87
      16840594        No_PP          0MPP                            46.44               49.83
      16840595        No_PP          0MPP                            17.98               45.72
      16840596        No_PP          0MPP                            18.24               39.22
      16840597        No_PP          0MPP                            31.00               31.75
      16840598        No_PP          0MPP                            23.18               42.34
      16840599        No_PP          0MPP                             4.22               30.30
      16840601        No_PP          0MPP                            22.16               41.75
      16840602        No_PP          0MPP                            21.48               37.74
      16840603        No_PP          0MPP                            30.19               49.92
      16840604        No_PP          0MPP                            16.91               39.32
      16840552        No_PP          0MPP                            19.80               31.30
      16840553        No_PP          0MPP                            23.90               42.00
      16840555        No_PP          0MPP                            13.30               29.80
      16840556        No_PP          0MPP                            18.60               38.20
      16840558        No_PP          0MPP                            44.70               45.20
      16840559        No_PP          0MPP                             8.80               41.20
      16840561        No_PP          0MPP                            14.00               36.00
      16840562        No_PP          0MPP                            24.10               46.80
      16840563        No_PP          0MPP                            20.40               45.60
      16840564        No_PP          0MPP                            13.80               34.81
      16840565        No_PP          0MPP                            27.50               33.90
      16840566        No_PP          0MPP                            30.10               38.90
      16840567        No_PP          0MPP                            24.20               32.10
      16840568        No_PP          0MPP                             0.00                0.00
      16840569        No_PP          0MPP                             9.60               33.60
      16840539        No_PP          0MPP                             9.70               23.00
      16840540        No_PP          0MPP                            15.80               30.00
      16840541        No_PP          0MPP                            11.10               42.80
      16840545        No_PP          0MPP                             6.00               23.40
      16840546        No_PP          0MPP                             3.30               13.90
      16840547        No_PP          0MPP                            14.30               30.80
      16840548        No_PP          0MPP                            20.60               41.30
      16840549        No_PP          0MPP                            10.90               20.70
      16840550        No_PP          0MPP                            25.30               32.40
      16840551        No_PP          0MPP                            16.00               25.40
      16729827        No_PP          0MPP                            31.49               46.18
      16729860        Prepay         36MPP                           32.46               41.67
      16729898        No_PP          0MPP                             0.00                0.00
      16729928        No_PP          0MPP                             0.00                0.00
      16731549        Prepay         36MPP                            0.00                0.00
      16731599        No_PP          0MPP                             0.00                0.00
      16731607        No_PP          0MPP                             0.00                0.00
      16731613        Prepay         36MPP                            0.00                0.00
      16729682        No_PP          0MPP                            11.27               47.15
      16729690        Prepay         12MPP                           28.04               52.99
      16728799        Prepay         6MPP                            39.47               51.41
      16728813        No_PP          0MPP                            12.03               38.83
      16728816        No_PP          0MPP                             0.00                0.00
      16728829        No_PP          0MPP                             0.00                0.00
      16728889        Prepay         36MPP                           36.49               38.84
      16728895        Prepay         6MPP                            15.59               37.44
      16729409        Prepay         36MPP                           34.35               37.46
      16729427        Prepay         36MPP                           29.13               43.61
      16729584        Prepay         5MPP                             0.00                0.00
      16729592        No_PP          0MPP                             0.00                0.00
      16648128        Prepay         12MPP                           27.39               46.45
      16723950        Prepay         36MPP                            0.00                0.00
      16728284        No_PP          0MPP                             0.00                0.00
      16728301        Prepay         36MPP                            0.00                0.00
      16728339        No_PP          0MPP                            30.07               30.07
      16728442        No_PP          0MPP                             0.00                0.00
      16728444        No_PP          0MPP                            26.36               33.57
      16728661        No_PP          0MPP                             0.00                0.00
      16728755        Prepay         36MPP                            0.00                0.00
      16723388        No_PP          0MPP                             0.00                0.00
      16723398        No_PP          0MPP                            14.51               42.56
      16723427        No_PP          0MPP                             6.71               39.44
      16723506        No_PP          0MPP                             0.00                0.00
      16723648        No_PP          0MPP                             0.00                0.00
      16723662        No_PP          0MPP                             0.00                0.00
      16723665        No_PP          0MPP                             0.00                0.00
      16723708        No_PP          0MPP                             0.00                0.00
      16723715        No_PP          0MPP                             0.00                0.00
      16723784        Prepay         36MPP                            0.00                0.00
      16721862        No_PP          0MPP                             0.00                0.00
      16721930        No_PP          0MPP                            14.10               42.11
      16722145        No_PP          0MPP                            27.12               30.70
      16722210        No_PP          0MPP                            32.16               41.00
      16722231        Prepay         36MPP                            0.00                0.00
      16722263        No_PP          0MPP                            32.72               39.49
      16722286        Prepay         6MPP                             0.00                0.00
      16722289        No_PP          0MPP                            29.79               41.02
      16723125        Prepay         36MPP                            3.76               17.69
      16723150        No_PP          0MPP                            25.43               47.04
      16723155        No_PP          0MPP                             0.00                0.00
      16723333        No_PP          0MPP                            19.10               27.50
      16723340        No_PP          0MPP                             0.00                0.00
      16718876        No_PP          0MPP                             9.47               33.61
      16718974        No_PP          0MPP                            22.76               44.03
      16719000        No_PP          0MPP                            12.64               43.26
      16719103        No_PP          0MPP                            35.03               41.09
      16721812        No_PP          0MPP                            13.58               18.11
      16718492        Prepay         36MPP                            0.00                0.00
      16718507        No_PP          0MPP                            28.47               41.10
      16718521        No_PP          0MPP                             0.00                0.00
      16718524        No_PP          0MPP                             0.00                0.00
      16718555        No_PP          0MPP                            24.98               44.75
      16717773        No_PP          0MPP                             0.00                0.00
      16717774        Prepay         6MPP                            41.77               48.36
      16717168        Prepay         36MPP                            0.00                0.00
      16717175        Prepay         36MPP                            0.00                0.00
      16717186        No_PP          0MPP                            16.58               42.33
      16717189        Prepay         36MPP                            0.00                0.00
      16717244        No_PP          0MPP                             0.00                0.00
      16717393        No_PP          0MPP                            14.12               30.60
      16717429        No_PP          0MPP                             0.00                0.00
      16717434        No_PP          0MPP                            20.60               39.72
      16717491        No_PP          0MPP                            23.43               44.35
      16717614        Prepay         6MPP                             0.00                0.00
      16634137        Prepay         12MPP                            0.00                0.00
      16595958        Prepay         36MPP                           30.94               41.85
      16356318        No_PP          0MPP                             0.00                8.31
      16357598        No_PP          0MPP                             0.00               38.07
      16357499        No_PP          0MPP                             0.00               39.79
      16356818        No_PP          0MPP                             0.00               37.05
      16356540        No_PP          0MPP                             0.00               41.52
      16781138        Prepay         6MPP                             0.00                0.00
      16781163        Prepay         6MPP                            17.99               40.15
      16781182        No_PP          0MPP                             0.00                0.00
      16781194        No_PP          0MPP                            30.42               45.38
      16780720        No_PP          0MPP                            32.93               38.73
      16780775        No_PP          0MPP                             1.32               27.35
      16780784        No_PP          0MPP                             0.00                0.00
      16780796        No_PP          0MPP                            24.60               42.94
      16697197        No_PP          0MPP                             7.23               36.01
      16780917        No_PP          0MPP                            41.04               43.15
      16780930        Prepay         36MPP                            0.00                0.00
      16780962        No_PP          0MPP                            11.11               34.70
      16781002        No_PP          0MPP                             0.00                0.00
      16781008        No_PP          0MPP                            18.31               44.38
      16781030        Prepay         36MPP                           35.57               35.57
      16781054        No_PP          0MPP                            39.78               39.78
      16781070        Prepay         36MPP                            0.00                0.00
      16779023        No_PP          0MPP                             0.00                0.00
      16778907        Prepay         36MPP                           10.31               30.25
      16695709        Prepay         36MPP                           29.73               45.62
      16778836        No_PP          0MPP                            17.93               54.99
      16778844        Prepay         36MPP                           15.07               28.46
      16778859        Prepay         36MPP                           24.75               28.95
      16778874        Prepay         36MPP                           35.61               44.91
      16778540        No_PP          0MPP                            27.26               30.89
      16778566        Prepay         36MPP                           17.15               49.05
      16778578        No_PP          0MPP                             0.00                0.00
      16778650        No_PP          0MPP                            11.29               30.84
      16778678        No_PP          0MPP                            28.33               45.35
      16778689        No_PP          0MPP                            18.93               50.48
      16695808        No_PP          0MPP                            11.61               47.52
      16778773        Prepay         24MPP                           22.39               34.73
      16778778        No_PP          0MPP                            42.70               45.97
      16778797        Prepay         6MPP                             0.00                0.00
      16778803        Prepay         36MPP                            9.14               49.82
      16778372        No_PP          0MPP                             0.00                0.00
      16778462        Prepay         36MPP                            0.00                0.00
      16778530        No_PP          0MPP                             0.00                0.00
      16685661        Prepay         12MPP                           49.22               49.22
      16692008        Prepay         12MPP                           10.21               44.31
      16683839        Prepay         36MPP                           12.71               34.31
      16683844        Prepay         12MPP                           15.81               38.78
      16685628        Prepay         36MPP                           22.38               46.66
      16685461        Prepay         36MPP                            0.00                0.00
      16681040        Prepay         12MPP                            0.00                0.00
      16681063        Prepay         12MPP                           24.25               46.12
      16777148        No_PP          0MPP                             0.00                0.00
      16777167        No_PP          0MPP                             0.00                0.00
      16778238        No_PP          0MPP                            15.49               39.63
      16778336        Prepay         36MPP                            7.40               30.85
      16778347        Prepay         36MPP                           24.30               36.75
      16676430        No_PP          0MPP                            41.73               48.79
      16679068        Prepay         36MPP                            0.00                0.00
      16776876        Prepay         60MPP                           12.68               15.32
      16776910        No_PP          0MPP                            18.98               39.75
      16776975        No_PP          0MPP                            25.23               34.09
      16777020        No_PP          0MPP                             0.00                0.00
      16776586        Prepay         36MPP                           29.12               33.64
      16776637        Prepay         36MPP                           32.21               46.99
      16776645        No_PP          0MPP                             0.00                0.00
      16776740        Prepay         36MPP                           23.54               32.02
      16776747        Prepay         36MPP                            0.00                0.00
      16776770        Prepay         36MPP                            0.00                0.00
      16776534        Prepay         36MPP                           27.50               37.39
      16775370        No_PP          0MPP                            29.30               30.47
      16775382        No_PP          0MPP                             0.00                0.00
      16775386        No_PP          0MPP                            23.93               40.97
      16775394        No_PP          0MPP                            35.83               37.02
      16775490        Prepay         36MPP                            0.00                0.00
      16775527        No_PP          0MPP                             0.00                0.00
      16775534        No_PP          0MPP                             0.00                0.00
      16775539        Prepay         36MPP                           19.27               39.79
      16775058        Prepay         36MPP                            9.49               28.04
      16775082        No_PP          0MPP                            21.46               48.72
      16775089        No_PP          0MPP                            24.92               26.49
      16775100        No_PP          0MPP                            34.50               51.56
      16775111        No_PP          0MPP                            36.50               44.87
      16775119        No_PP          0MPP                             5.86               20.70
      16775127        No_PP          0MPP                            17.66               36.44
      16775128        No_PP          0MPP                             0.00                0.00
      16775134        No_PP          0MPP                            12.00               52.02
      16775151        No_PP          0MPP                             0.00                0.00
      16775159        No_PP          0MPP                             8.61               24.74
      16770907        No_PP          0MPP                            22.20               39.27
      16770936        Prepay         36MPP                           29.56               33.70
      16770956        Prepay         6MPP                            23.17               34.98
      16770997        No_PP          0MPP                            12.67               27.75
      16771028        Prepay         4MPP                             0.00                0.00
      16771063        Prepay         36MPP                           29.66               35.13
      16771153        Prepay         6MPP                            26.98               32.32
      16771156        No_PP          0MPP                            43.62               46.84
      16771174        No_PP          0MPP                             0.00                0.00
      16771179        No_PP          0MPP                             0.00                0.00
      16771189        No_PP          0MPP                            14.94               43.08
      16771235        Prepay         36MPP                           17.36               43.39
      16768393        Prepay         36MPP                            0.00                0.00
      16768398        No_PP          0MPP                            34.84               43.14
      16768492        No_PP          0MPP                            13.21               53.21
      16770522        No_PP          0MPP                            20.03               30.12
      16770735        No_PP          0MPP                             0.00                0.00
      16770814        No_PP          0MPP                             0.00                0.00
      16770818        Prepay         36MPP                           16.14               39.46
      16770840        Prepay         36MPP                           33.56               49.41
      16770852        Prepay         36MPP                            0.00                0.00
      16770858        No_PP          0MPP                            28.67               43.65
      16770865        Prepay         36MPP                           18.17               18.17
      16768180        No_PP          0MPP                             0.00                0.00
      16768195        Prepay         36MPP                            0.00                0.00
      16768243        No_PP          0MPP                             0.00                0.00
      16768270        No_PP          0MPP                            24.37               46.74
      16768376        No_PP          0MPP                             0.00                0.00
      16768013        Prepay         36MPP                            0.00                0.00
      16768021        No_PP          0MPP                            38.85               38.85
      16765091        Prepay         36MPP                           19.48               43.65
      16765139        Prepay         36MPP                            0.00                0.00
      16765156        Prepay         36MPP                           27.60               37.12
      16765264        Prepay         36MPP                            0.00                0.00
      16765273        Prepay         36MPP                           27.84               32.24
      16765301        No_PP          0MPP                             0.00                0.00
      16765424        No_PP          0MPP                             0.00                0.00
      16765534        Prepay         36MPP                           49.74               49.74
      16765563        Prepay         6MPP                            24.81               42.52
      16765587        No_PP          0MPP                             0.73               13.15
      16765601        Prepay         36MPP                           36.45               43.65
      16768028        Prepay         36MPP                           15.44               38.98
      16768076        Prepay         36MPP                            0.00                0.00
      16767840        Prepay         36MPP                            0.00                0.00
      16767865        Prepay         36MPP                            0.00                0.00
      16767880        Prepay         36MPP                           25.45               35.26
      16767957        No_PP          0MPP                            38.15               47.79
      16767959        No_PP          0MPP                             0.00                0.00
      16731872        No_PP          0MPP                             0.00                0.00
      16731883        No_PP          0MPP                            10.86               48.58
      16731940        No_PP          0MPP                             0.00                0.00
      16731958        No_PP          0MPP                             7.41               23.66
      16731986        Prepay         36MPP                            6.63               13.16
      16731990        No_PP          0MPP                            33.12               42.95
      17014528        No_PP          0MPP                            37.43               39.43
      16835645        No_PP          0MPP                            27.94               35.42
      16844662        No_PP          0MPP                             0.00                0.00
      16844665        Prepay         36MPP                           23.93               26.82
      16844675        Prepay         36MPP                            0.00                0.00
      16844698        Prepay         4MPP                            26.84               26.86
      16844711        Prepay         36MPP                            0.00                0.00
      17048003        No_PP          0MPP                            33.09               33.09
      16844579        No_PP          0MPP                             0.00                0.00
      16844563        No_PP          0MPP                             0.00                0.00
      16844568        No_PP          0MPP                            22.61               43.54
      16844569        No_PP          0MPP                            21.39               45.51
      16844557        No_PP          0MPP                            28.37               44.30
      16844470        No_PP          0MPP                            37.95               44.28
      16844489        Prepay         36MPP                           43.67               48.59
      17033418        No_PP          0MPP                            20.86               35.06
      17033425        No_PP          0MPP                            27.07               35.88
      17033432        No_PP          0MPP                            30.31               34.26
      17033433        No_PP          0MPP                            27.70               31.98
      17033437        No_PP          0MPP                            25.79               31.12
      17033444        No_PP          0MPP                            29.75               40.61
      16844431        No_PP          0MPP                             0.00                0.00
      17014754        No_PP          0MPP                            14.54               16.20
      17014755        No_PP          0MPP                            30.55               37.69
      17014757        No_PP          0MPP                            10.62               27.38
      17014786        No_PP          0MPP                            33.11               34.01
      17014844        No_PP          0MPP                            38.68               38.68
      16985178        No_PP          0MPP                            15.80               45.31
      16985181        No_PP          0MPP                            33.24               41.97
      16985188        No_PP          0MPP                            29.02               47.93
      16991427        No_PP          0MPP                            39.86               44.70
      16991428        No_PP          0MPP                            15.51               21.46
      16991429        No_PP          0MPP                            38.49               38.77
      16991611        No_PP          0MPP                            11.86               17.24
      16991612        No_PP          0MPP                            20.59               21.38
      16991614        No_PP          0MPP                            21.73               27.08
      16991617        No_PP          0MPP                            15.56               40.77
      16991619        No_PP          0MPP                             8.56               40.53
      16991641        No_PP          0MPP                            30.89               34.43
      16991643        No_PP          0MPP                            13.68               27.35
      16991648        No_PP          0MPP                            12.98               27.74
      16991673        No_PP          0MPP                            28.76               36.67
      16991682        No_PP          0MPP                            29.64               38.92
      16991686        No_PP          0MPP                            30.19               40.18
      16991802        No_PP          0MPP                            22.46               30.34
      16991807        No_PP          0MPP                            36.09               39.38
      16991810        No_PP          0MPP                            28.08               28.08
      16991820        No_PP          0MPP                            15.74               42.33
      16995073        Prepay         36MPP                           12.78               33.67
      17001959        No_PP          0MPP                            18.96               25.72
      17001964        No_PP          0MPP                            18.01               21.22
      17001968        No_PP          0MPP                            15.08               31.96
      17001972        No_PP          0MPP                            39.10               40.04
      17001974        Prepay         36MPP                           17.59               39.20
      17001991        Prepay         36MPP                           25.07               32.90
      17009011        No_PP          0MPP                            28.09               47.32
      17009016        No_PP          0MPP                            15.72               24.43
      17009022        No_PP          0MPP                            21.26               32.70
      17009025        No_PP          0MPP                            19.89               29.77
      17009029        No_PP          0MPP                            28.17               34.21
      17009034        No_PP          0MPP                            25.51               32.59
      17009037        No_PP          0MPP                            29.74               33.11
      17009040        No_PP          0MPP                            27.46               34.76
      17009043        Prepay         36MPP                           23.77               23.77
      17009053        No_PP          0MPP                            31.85               35.42
      17009059        No_PP          0MPP                            29.18               32.52
      17009062        No_PP          0MPP                            30.37               33.65
      17013640        No_PP          0MPP                            19.39               40.43
      17013661        No_PP          0MPP                            15.02               18.12
      17013666        No_PP          0MPP                            17.70               17.70
      17013673        No_PP          0MPP                            36.85               37.86
      17013676        No_PP          0MPP                            35.77               44.16
      17013682        No_PP          0MPP                            30.44               30.44
      17013686        No_PP          0MPP                            25.89               36.96
      17013689        No_PP          0MPP                             6.21               26.97
      17013690        No_PP          0MPP                             9.58               34.73
      16835741        No_PP          0MPP                            32.12               32.73
      16835754        No_PP          0MPP                            29.88               48.99
      16835765        No_PP          0MPP                            28.30               44.71
      16835771        No_PP          0MPP                            27.31               31.51
      16835775        No_PP          0MPP                            12.50               26.16
      16838662        Prepay         36MPP                           39.56               47.22
      16838665        No_PP          0MPP                            27.62               42.30
      16838727        No_PP          0MPP                            27.98               36.97
      16838731        Prepay         36MPP                           23.37               32.42
      16838799        No_PP          0MPP                             6.38               26.92
      16838832        No_PP          0MPP                             6.93               15.69
      16838839        No_PP          0MPP                            20.65               37.91
      16838845        No_PP          0MPP                            30.35               33.17
      16839842        No_PP          0MPP                            39.04               39.04
      16844439        No_PP          0MPP                            38.40               48.42
      16844452        No_PP          0MPP                            43.28               43.56
      16844461        No_PP          0MPP                            24.48               32.65
      16844498        No_PP          0MPP                            31.76               33.36
      16845631        No_PP          0MPP                            35.65               43.81
      16845821        No_PP          0MPP                            21.75               31.86
      16845873        No_PP          0MPP                            19.84               39.10
      16845887        No_PP          0MPP                            30.55               35.98
      16847508        No_PP          0MPP                            46.46               46.46
      16847808        No_PP          0MPP                            21.56               24.07
      16851117        No_PP          0MPP                            22.25               36.35
      16851144        No_PP          0MPP                             3.32               16.67
      16851150        No_PP          0MPP                            29.52               29.52
      16851156        No_PP          0MPP                            19.41               23.56
      16851183        No_PP          0MPP                            25.31               37.28
      16853086        Prepay         36MPP                           20.51               29.43
      16853094        No_PP          0MPP                            14.63               20.91
      16859099        No_PP          0MPP                            25.49               33.07
      16859107        No_PP          0MPP                            12.45               22.88
      16859118        No_PP          0MPP                            28.44               43.51
      16859119        No_PP          0MPP                            23.58               39.61
      16859123        No_PP          0MPP                            30.42               32.12
      16859127        No_PP          0MPP                            34.95               37.61
      16859128        Prepay         36MPP                           16.11               34.07
      16859129        No_PP          0MPP                            33.04               33.04
      16859130        No_PP          0MPP                            24.70               38.33
      16859137        No_PP          0MPP                            37.29               42.23
      16859142        No_PP          0MPP                            24.48               30.37
      16859144        No_PP          0MPP                            41.25               42.37
      16859147        No_PP          0MPP                            23.47               49.18
      16859173        No_PP          0MPP                            21.09               34.39
      16859176        No_PP          0MPP                            29.86               37.18
      16859180        No_PP          0MPP                            18.59               19.17
      16859182        No_PP          0MPP                            19.62               32.50
      16859190        No_PP          0MPP                            29.37               33.87
      16859201        No_PP          0MPP                            26.08               27.36
      16859203        No_PP          0MPP                            23.78               36.09
      16859204        No_PP          0MPP                            27.15               34.43
      16859207        No_PP          0MPP                            14.42               37.41
      16859214        No_PP          0MPP                            36.29               39.51
      16859220        No_PP          0MPP                            26.49               42.29
      16859232        No_PP          0MPP                             6.19                9.18
      16859233        No_PP          0MPP                            18.41               30.77
      16859257        No_PP          0MPP                            20.38               28.79
      16859260        No_PP          0MPP                            33.17               34.85
      16859264        No_PP          0MPP                            23.23               27.70
      16859270        No_PP          0MPP                            32.67               33.03
      16859271        No_PP          0MPP                            22.01               44.28
      16859276        No_PP          0MPP                            27.41               29.05
      16859280        No_PP          0MPP                            27.71               33.59
      16859281        No_PP          0MPP                            33.97               43.65
      16859298        No_PP          0MPP                            25.34               34.25
      16859323        No_PP          0MPP                            34.04               49.23
      16963077        No_PP          0MPP                            15.77               27.75
      16968226        No_PP          0MPP                            40.22               40.22
      16968228        No_PP          0MPP                            42.59               46.74
      16968232        No_PP          0MPP                            22.52               36.69
      16968245        No_PP          0MPP                            21.17               25.04
      16968248        No_PP          0MPP                            31.30               38.33
      16968257        Prepay         36MPP                           33.07               38.44
      16968261        No_PP          0MPP                            22.64               36.43
      16968262        No_PP          0MPP                            34.73               41.50
      16968263        No_PP          0MPP                            24.30               29.93
      16968266        No_PP          0MPP                             6.88                9.90
      16968276        No_PP          0MPP                            38.01               43.27
      16968277        No_PP          0MPP                            24.11               28.23
      16968278        No_PP          0MPP                            25.08               33.16
      16968280        No_PP          0MPP                             6.65                9.85
      16844370        No_PP          0MPP                            32.69               41.09
      16824225        No_PP          0MPP                            21.83               27.23
      16824230        No_PP          0MPP                            29.44               34.62
      16824234        No_PP          0MPP                            29.87               43.82
      16835518        No_PP          0MPP                            29.07               36.24
      16835527        No_PP          0MPP                            24.11               30.05
      16835535        No_PP          0MPP                            25.06               35.88
      16835539        No_PP          0MPP                            24.57               30.95
      16835550        No_PP          0MPP                            16.93               20.70
      16835569        No_PP          0MPP                            19.86               37.59
      16835572        Prepay         36MPP                           24.39               33.64
      16835576        No_PP          0MPP                            26.20               39.57
      16835589        No_PP          0MPP                            17.35               33.12
      16835643        No_PP          0MPP                            18.04               20.43
      16823852        No_PP          0MPP                            21.94               21.99
      16823855        No_PP          0MPP                            20.75               26.08
      16823914        No_PP          0MPP                            25.23               42.66
      16823923        No_PP          0MPP                            32.35               43.86
      16823925        No_PP          0MPP                            38.32               40.28
      16823929        Prepay         36MPP                           24.73               31.41
      16823968        No_PP          0MPP                            32.76               36.82
      16823972        No_PP          0MPP                            35.71               41.30
      16823989        No_PP          0MPP                            30.96               34.00
      16824098        No_PP          0MPP                            11.80               34.82
      16824119        No_PP          0MPP                            13.48               18.58
      16824135        No_PP          0MPP                            21.52               22.34
      16824178        No_PP          0MPP                            19.70               27.92
      16824199        Prepay         36MPP                           13.08               20.18
      16824216        No_PP          0MPP                            15.01               22.85
      16809251        No_PP          0MPP                            29.59               42.44
      16809343        No_PP          0MPP                            37.62               42.67
      16819122        No_PP          0MPP                            39.56               39.73
      16798334        No_PP          0MPP                            27.00               31.76
      16803425        No_PP          0MPP                            13.16               38.16
      16803910        No_PP          0MPP                            16.83               16.83
      16973951        No_PP          0MPP                            23.77               35.56
      16973961        No_PP          0MPP                            14.96               16.36
      16973969        No_PP          0MPP                            30.67               38.39
      16973981        No_PP          0MPP                            37.00               38.16
      16973985        No_PP          0MPP                            35.76               41.89
      16973992        No_PP          0MPP                            21.16               40.43
      16974018        No_PP          0MPP                            28.05               33.01
      16974092        No_PP          0MPP                            36.46               36.46
      16974122        No_PP          0MPP                            12.23               26.08
      16974252        No_PP          0MPP                            20.94               33.05
      16974293        No_PP          0MPP                            16.01               29.70
      16974300        No_PP          0MPP                            30.69               30.93
      16974381        No_PP          0MPP                            19.85               22.75
      16974398        No_PP          0MPP                            21.66               43.30
      16978708        No_PP          0MPP                            11.91               22.86
      16978713        No_PP          0MPP                            18.96               36.66
      16978718        No_PP          0MPP                            14.80               21.64
      16978720        Prepay         36MPP                           25.73               27.70
      16978723        No_PP          0MPP                            30.31               31.11
      16978724        No_PP          0MPP                            22.75               28.93
      16980590        No_PP          0MPP                            27.43               35.24
      16980593        No_PP          0MPP                            28.81               40.08
      16980623        No_PP          0MPP                            17.26               33.67
      16980642        No_PP          0MPP                            33.57               38.87
      16980645        No_PP          0MPP                            25.61               35.63
      16982808        No_PP          0MPP                            29.02               35.57
      16982832        No_PP          0MPP                            29.39               41.04
      16982941        No_PP          0MPP                            15.81               37.03
      16983110        No_PP          0MPP                            28.72               35.08
      16983113        No_PP          0MPP                            39.84               40.95
      16984990        No_PP          0MPP                            21.31               38.23
      16984991        No_PP          0MPP                            12.84               23.90
      16844319        No_PP          0MPP                            18.81               53.54
      16844326        No_PP          0MPP                            13.78               39.28
      16844329        Prepay         12MPP                           18.15               41.31
      16844343        No_PP          0MPP                            33.37               33.37
      16780802        No_PP          0MPP                            24.52               32.15
      16780818        No_PP          0MPP                            30.27               30.62
      16844312        Prepay         36MPP                            0.00                0.00
      16840325        No_PP          0MPP                            26.85               26.85
      16840330        No_PP          0MPP                            19.02               19.02
      16840333        Prepay         36MPP                            0.00                0.00
      16844286        Prepay         6MPP                             0.00                0.00
      16840284        No_PP          0MPP                             6.61                6.61
      16840304        No_PP          0MPP                             0.00                0.00
      16840312        No_PP          0MPP                             0.00                0.00
      16840313        No_PP          0MPP                             0.00                0.00
      16840317        No_PP          0MPP                            43.79               49.16
      16840260        No_PP          0MPP                             7.43               17.62
      16840262        No_PP          0MPP                             0.00                0.00
      16840215        No_PP          0MPP                             0.00                0.00
      16840197        Prepay         36MPP                            0.00                0.00
      16840159        Prepay         36MPP                            0.00                0.00
      17015945        No_PP          0MPP                            21.00               45.80
      17015946        No_PP          0MPP                            26.23               43.05
      17015947        No_PP          0MPP                            23.07               33.13
      17015948        No_PP          0MPP                            31.93               47.38
      16964634        No_PP          0MPP                            17.39               30.59
      16964636        No_PP          0MPP                            11.77               17.00
      16964913        No_PP          0MPP                            11.91               32.71
      16964914        No_PP          0MPP                            16.91               44.43
      16964915        No_PP          0MPP                            29.93               45.32
      16964916        No_PP          0MPP                            25.54               33.98
      16964920        No_PP          0MPP                             4.92               39.79
      16964923        No_PP          0MPP                            36.72               40.22
      16964926        No_PP          0MPP                            28.65               49.43
      16964927        No_PP          0MPP                            10.48               44.08
      16964930        No_PP          0MPP                            28.28               32.18
      16964932        No_PP          0MPP                            35.41               41.91
      16964933        No_PP          0MPP                            37.60               39.37
      16964935        No_PP          0MPP                            37.53               43.87
      16964937        No_PP          0MPP                            33.90               42.76
      16964938        No_PP          0MPP                            20.45               39.04
      16964939        No_PP          0MPP                            37.77               47.27
      16964941        No_PP          0MPP                            24.84               39.68
      16964942        No_PP          0MPP                            24.53               44.89
      16964943        No_PP          0MPP                            26.67               39.02
      16964945        No_PP          0MPP                            25.99               50.50
      16964946        No_PP          0MPP                            17.70               47.33
      16964948        No_PP          0MPP                            22.20               25.94
      16964950        No_PP          0MPP                            23.63               41.15
      16964951        No_PP          0MPP                            36.40               40.72
      16964952        No_PP          0MPP                            20.43               39.86
      17015949        No_PP          0MPP                            31.21               37.89
      17015950        No_PP          0MPP                            29.27               43.12
      17015953        No_PP          0MPP                            43.94               49.40
      17015955        No_PP          0MPP                            24.40               49.84
      17015956        No_PP          0MPP                            31.30               42.33
      17015957        No_PP          0MPP                            43.53               43.53
      17015958        No_PP          0MPP                            27.98               48.49
      17015960        No_PP          0MPP                            18.07               18.63
      17015962        No_PP          0MPP                            27.72               42.94
      17015963        No_PP          0MPP                            32.16               38.86
      17015966        No_PP          0MPP                            25.01               46.94
      17015967        No_PP          0MPP                            19.63               47.86
      17015969        No_PP          0MPP                            17.30               48.95
      17015971        No_PP          0MPP                            26.82               31.85
      17015974        No_PP          0MPP                            34.30               35.88
      17015975        No_PP          0MPP                            28.87               49.44
      17015977        No_PP          0MPP                            14.64               45.99
      17015978        No_PP          0MPP                            22.05               48.63
      17015979        No_PP          0MPP                            29.30               41.45
      17015981        No_PP          0MPP                            23.38               45.08
      17015982        No_PP          0MPP                            36.14               39.96
      17015983        No_PP          0MPP                            41.48               43.96
      17015987        No_PP          0MPP                            38.45               41.25
      17015991        No_PP          0MPP                            22.93               38.07
      16770460        No_PP          0MPP                            23.69               24.59
      16839343        No_PP          0MPP                            20.58               32.12
      16356776        No_PP          0MPP                             0.00               19.54
      16357121        No_PP          0MPP                             0.00               35.98
      16357589        No_PP          0MPP                             0.00               38.21
      16650771        No_PP          0MPP                             9.26               44.17
      16840059        No_PP          0MPP                             0.00                0.00
      16840063        No_PP          0MPP                             0.00                0.00
      16840089        No_PP          0MPP                             0.00                0.00
      16840099        No_PP          0MPP                            17.03               38.98
      16840100        No_PP          0MPP                            25.79               35.87
      16840105        No_PP          0MPP                             0.00                0.00
      16840108        No_PP          0MPP                             0.00                0.00
      16839981        No_PP          0MPP                             0.00                0.00
      16840036        No_PP          0MPP                             0.00                0.00
      16840052        No_PP          0MPP                             0.00                0.00
      16839967        Prepay         36MPP                            0.00                0.00
      16839977        Prepay         36MPP                            0.00                0.00
      16839917        No_PP          0MPP                            17.41               39.23
      16839921        No_PP          0MPP                             0.00                0.00
      16839922        Prepay         36MPP                           14.58               41.73
      16839728        Prepay         36MPP                           41.41               41.41
      16839749        No_PP          0MPP                             9.64               19.77
      16839805        Prepay         36MPP                            0.00                0.00
      16839813        No_PP          0MPP                            34.23               48.20
      16839821        No_PP          0MPP                             0.00                0.00
      16839846        Prepay         6MPP                             0.00                0.00
      16839866        No_PP          0MPP                            16.10               39.45
      16839900        No_PP          0MPP                             0.00                0.00
      16839666        No_PP          0MPP                            21.60               47.90
      16839272        No_PP          0MPP                             0.00                0.00
      16839280        No_PP          0MPP                             0.00                0.00
      16839292        No_PP          0MPP                            33.90               39.18
      16839314        Prepay         36MPP                            0.00                0.00
      16670093        No_PP          0MPP                             9.82               31.26
      16666576        Prepay         12MPP                           21.04               39.77
      16666591        No_PP          0MPP                            41.21               49.81
      16670022        No_PP          0MPP                             0.00                0.00
      16663676        Prepay         12MPP                            0.00                0.00
      16658284        No_PP          0MPP                             0.00                0.00
      16851050        Prepay         36MPP                            0.00                0.00
      16851051        Prepay         36MPP                           16.08               42.88
      16851065        Prepay         36MPP                            0.00                0.00
      16851069        No_PP          0MPP                            30.65               35.10
      16851084        No_PP          0MPP                             0.00                0.00
      16851086        No_PP          0MPP                            27.63               35.78
      16851091        Prepay         36MPP                            0.00                0.00
      16851154        No_PP          0MPP                             0.00                0.00
      16851163        Prepay         36MPP                            0.00                0.00
      16849521        Prepay         36MPP                            9.48               42.87
      16849554        Prepay         36MPP                            0.00                0.00
      16849559        Prepay         36MPP                            0.00                0.00
      16849566        No_PP          0MPP                            48.44               56.34
      16851034        No_PP          0MPP                             0.00                0.00
      16851035        No_PP          0MPP                             0.00                0.00
      16851046        Prepay         36MPP                            0.00                0.00
      16851048        Prepay         36MPP                            0.00                0.00
      16851188        Prepay         36MPP                            0.00                0.00
      16851217        No_PP          0MPP                             7.28               40.95
      16851241        No_PP          0MPP                            16.82               47.76
      16851283        No_PP          0MPP                            11.25               40.60
      16851291        Prepay         4MPP                             0.00                0.00
      16851331        Prepay         36MPP                           26.68               42.96
      16851345        No_PP          0MPP                             0.00                0.00
      16851356        No_PP          0MPP                             0.00                0.00
      16851358        No_PP          0MPP                            21.80               44.04
      16851362        No_PP          0MPP                            33.61               39.44
      16851366        No_PP          0MPP                            35.25               49.74
      16851368        No_PP          0MPP                             0.00                0.00
      16851859        Prepay         12MPP                           20.31               43.64
      16851884        Prepay         36MPP                            0.00                0.00
      16851893        Prepay         36MPP                           12.15               23.39
      16851908        Prepay         12MPP                            0.00                0.00
      16851913        Prepay         6MPP                            19.66               23.73
      16851944        Prepay         36MPP                           11.70               43.51
      16851962        No_PP          0MPP                             0.00                0.00
      16851971        No_PP          0MPP                             0.00                0.00
      16851981        No_PP          0MPP                            16.57               16.57
      16851985        Prepay         36MPP                            0.00                0.00
      16771738        No_PP          0MPP                             0.00                0.00
      16771750        No_PP          0MPP                            26.22               26.22
      16771774        No_PP          0MPP                            26.01               39.81
      16771785        Prepay         36MPP                            0.00                0.00
      16771798        No_PP          0MPP                            20.18               32.77
      16771800        Prepay         36MPP                           25.71               43.91
      16771831        No_PP          0MPP                             0.00                0.00
      16771859        No_PP          0MPP                            30.68               47.65
      16771870        No_PP          0MPP                             0.00                0.00
      16771916        No_PP          0MPP                             9.69               39.58
      16771948        Prepay         36MPP                            0.00                0.00
      16771949        Prepay         36MPP                           33.26               40.23
      16771988        No_PP          0MPP                             0.00                0.00
      16772021        Prepay         6MPP                            20.90               40.21
      16772026        Prepay         36MPP                           40.33               41.49
      16772049        No_PP          0MPP                             7.65               35.41
      16772060        No_PP          0MPP                             0.00                0.00
      16772066        No_PP          0MPP                             0.00                0.00
      16772077        No_PP          0MPP                             0.00                0.00
      16772089        No_PP          0MPP                            27.91               44.30
      16772321        No_PP          0MPP                             0.00                0.00
      16772397        Prepay         36MPP                            0.00                0.00
      16772440        Prepay         6MPP                            26.78               42.91
      16772444        Prepay         36MPP                           36.45               48.11
      16772447        Prepay         36MPP                            0.00                0.00
      16772516        No_PP          0MPP                            32.82               42.78
      16772566        No_PP          0MPP                             0.00                0.00
      16772583        Prepay         12MPP                            5.12               38.82
      16772644        No_PP          0MPP                             1.00                1.00
      16772648        No_PP          0MPP                             0.00                0.00
      16772650        No_PP          0MPP                             0.00                0.00
      16772653        No_PP          0MPP                            28.21               47.08
      16772714        Prepay         6MPP                             0.00                0.00
      16772720        No_PP          0MPP                            29.83               31.41
      16772722        Prepay         6MPP                            31.28               42.03
      16774803        No_PP          0MPP                             0.00                0.00
      16774824        No_PP          0MPP                             0.00                0.00
      16774825        Prepay         36MPP                            0.00                0.00
      16774826        No_PP          0MPP                            12.31               37.63
      16774950        Prepay         36MPP                           32.25               45.63
      16774957        Prepay         36MPP                           32.15               40.84
      16774966        No_PP          0MPP                            32.77               46.79
      16774996        No_PP          0MPP                            26.66               38.07
      16774999        No_PP          0MPP                             0.00                0.00
      16775004        No_PP          0MPP                            32.10               48.95
      16847915        Prepay         36MPP                            0.00                0.00
      16847922        No_PP          0MPP                             0.00                0.00
      16847949        Prepay         36MPP                           23.14               29.72
      16847997        No_PP          0MPP                            27.39               42.76
      16848023        No_PP          0MPP                             0.00                0.00
      16848075        No_PP          0MPP                            11.96               40.50
      16848099        No_PP          0MPP                             0.00                0.00
      16848998        Prepay         12MPP                           45.24               46.22
      16849011        No_PP          0MPP                             0.00                0.00
      16849056        Prepay         36MPP                            0.00                0.00
      16849058        Prepay         36MPP                           30.63               40.38
      16849062        No_PP          0MPP                             7.97               40.11
      16849067        No_PP          0MPP                             0.00                0.00
      16849111        Prepay         6MPP                            31.76               44.62
      16849132        No_PP          0MPP                             0.00                0.00
      16849151        Prepay         6MPP                             0.00                0.00
      16849168        No_PP          0MPP                             0.00                0.00
      16849170        Prepay         12MPP                            0.00                0.00
      16849189        Prepay         36MPP                            0.00                0.00
      16849205        No_PP          0MPP                             0.00                0.00
      16847828        No_PP          0MPP                             0.00                0.00
      16847829        No_PP          0MPP                             0.00                0.00
      16849273        No_PP          0MPP                            23.57               23.57
      16849293        Prepay         6MPP                            17.86               38.20
      16849348        No_PP          0MPP                             0.00                0.00
      16849352        No_PP          0MPP                            25.84               47.67
      16849371        No_PP          0MPP                            15.39               19.05
      16849384        No_PP          0MPP                             0.00                0.00
      16849402        No_PP          0MPP                            16.82               45.42
      16849410        No_PP          0MPP                            31.35               31.35
      16849414        No_PP          0MPP                            15.03               46.63
      16847857        No_PP          0MPP                            33.01               39.27
      16847882        Prepay         36MPP                            0.00                0.00
      16849476        Prepay         36MPP                           46.48               46.48
      16849477        Prepay         6MPP                            33.80               45.00
      16847787        No_PP          0MPP                            38.08               38.08
      16847795        No_PP          0MPP                             0.00                0.00
      16847801        Prepay         36MPP                            0.00                0.00
      16847810        Prepay         36MPP                           31.14               44.75
      16847815        No_PP          0MPP                             0.00                0.00
      16845596        Prepay         36MPP                            0.00                0.00
      16845643        Prepay         36MPP                            0.00                0.00
      16845660        No_PP          0MPP                             0.00                0.00
      16845671        No_PP          0MPP                             0.00                0.00
      16845681        Prepay         36MPP                           16.45               43.30
      16845705        No_PP          0MPP                             0.00                0.00
      16845711        No_PP          0MPP                             0.00                0.00
      16846061        No_PP          0MPP                             0.00                0.00
      16846068        Prepay         36MPP                           34.30               42.94
      16846074        No_PP          0MPP                             0.00                0.00
      16846082        Prepay         6MPP                             0.00                0.00
      16846107        Prepay         12MPP                           25.73               40.11
      16845737        No_PP          0MPP                             0.00                0.00
      16845739        Prepay         36MPP                            6.61               11.54
      16845742        No_PP          0MPP                            22.44               22.44
      16846136        No_PP          0MPP                             0.00                0.00
      16846142        No_PP          0MPP                             4.55               36.95
      16846144        No_PP          0MPP                            15.37               48.64
      16846146        Prepay         36MPP                            0.00                0.00
      16846149        No_PP          0MPP                            24.02               24.02
      16846157        Prepay         6MPP                            23.44               49.39
      16845776        No_PP          0MPP                            16.73               34.37
      16845798        No_PP          0MPP                             0.00                0.00
      16846206        No_PP          0MPP                             9.25               17.52
      16846211        Prepay         36MPP                            0.00                0.00
      16846212        Prepay         36MPP                            0.00                0.00
      16846250        No_PP          0MPP                             8.01               22.52
      16846296        No_PP          0MPP                             0.00                0.00
      16847458        Prepay         36MPP                            0.00                0.00
      16847505        Prepay         36MPP                           20.43               51.92
      16847625        No_PP          0MPP                             0.00                0.00
      16847628        No_PP          0MPP                             0.00                0.00
      16845897        Prepay         7MPP                             0.00                0.00
      16845918        No_PP          0MPP                             0.00                0.00
      16845933        No_PP          0MPP                             0.00                0.00
      16845956        No_PP          0MPP                            16.64               43.99
      16845957        No_PP          0MPP                             0.00                0.00
      16845992        No_PP          0MPP                             0.00                0.00
      16846002        Prepay         36MPP                            0.00                0.00
      16846004        No_PP          0MPP                             0.00                0.00
      16846028        Prepay         36MPP                           19.77               29.44
      16846038        No_PP          0MPP                             0.00                0.00
      16847661        No_PP          0MPP                             0.00                0.00
      16847665        No_PP          0MPP                             0.00                0.00
      16847669        Prepay         36MPP                           28.47               35.82
      16847683        No_PP          0MPP                             0.00                0.00
      16847695        No_PP          0MPP                            27.31               32.97
      16847715        Prepay         36MPP                           14.48               43.03
      16847774        No_PP          0MPP                            11.91               13.60
      16835541        Prepay         36MPP                           29.95               36.72
      16835542        Prepay         36MPP                            0.00                0.00
      16835603        Prepay         6MPP                             0.00                0.00
      16835631        Prepay         36MPP                           36.97               37.50
      16835634        Prepay         36MPP                           30.73               44.01
      16835678        No_PP          0MPP                            21.43               23.14
      16838820        No_PP          0MPP                             0.00                0.00
      16838825        No_PP          0MPP                             0.00                0.00
      16838828        No_PP          0MPP                             0.00                0.00
      16838867        No_PP          0MPP                            19.56               44.69
      16838899        Prepay         6MPP                             0.00                0.00
      16838926        No_PP          0MPP                             0.00                0.00
      16838938        No_PP          0MPP                             0.00                0.00
      16835685        Prepay         6MPP                             0.00                0.00
      16835691        No_PP          0MPP                             0.00                0.00
      16835692        Prepay         12MPP                            0.00                0.00
      16835708        No_PP          0MPP                             0.00                0.00
      16835755        No_PP          0MPP                            23.64               47.82
      16835756        No_PP          0MPP                            23.17               40.35
      16835759        No_PP          0MPP                             0.00                0.00
      16835774        No_PP          0MPP                            26.35               46.15
      16838977        Prepay         36MPP                            0.00                0.00
      16838991        No_PP          0MPP                            28.42               41.80
      16838992        Prepay         36MPP                           41.30               43.90
      16838995        Prepay         36MPP                            0.00                0.00
      16835839        Prepay         36MPP                           27.11               42.09
      16835848        No_PP          0MPP                             0.00                0.00
      16835851        No_PP          0MPP                             0.00                0.00
      16839089        Prepay         36MPP                           24.40               34.51
      16839090        Prepay         6MPP                            31.74               44.94
      16839106        Prepay         36MPP                            0.00                0.00
      16839113        No_PP          0MPP                            26.47               42.47
      16835865        No_PP          0MPP                             0.00                0.00
      16835866        No_PP          0MPP                             0.00                0.00
      16835867        No_PP          0MPP                            41.98               43.57
      16835869        Prepay         6MPP                            27.52               44.33
      16835953        Prepay         36MPP                            0.00                0.00
      16838574        No_PP          0MPP                            27.68               38.35
      16838656        No_PP          0MPP                             0.00                0.00
      16838664        Prepay         36MPP                            0.00                0.00
      16838701        Prepay         36MPP                            0.00                0.00
      16838703        Prepay         36MPP                           29.26               36.41
      16838721        Prepay         36MPP                            0.00                0.00
      16838741        Prepay         36MPP                           28.18               35.13
      16838761        No_PP          0MPP                            24.38               44.74
      16838772        No_PP          0MPP                             0.00                0.00
      16838777        No_PP          0MPP                            22.22               31.50
      16839178        Prepay         36MPP                            0.00                0.00
      16839183        No_PP          0MPP                            22.74               38.91
      16832887        Prepay         36MPP                            9.60               31.02
      16832893        No_PP          0MPP                            34.53               46.70
      16832905        No_PP          0MPP                            25.24               37.44
      16832936        No_PP          0MPP                             0.00                0.00
      16833005        Prepay         6MPP                            33.17               43.71
      16833019        No_PP          0MPP                             0.00                0.00
      16833070        No_PP          0MPP                             0.00                0.00
      16833113        Prepay         36MPP                           33.33               45.45
      16833122        Prepay         12MPP                           14.68               29.19
      16833181        Prepay         36MPP                            0.00                0.00
      16833200        No_PP          0MPP                             0.00                0.00
      16833212        No_PP          0MPP                            18.97               18.97
      16833213        No_PP          0MPP                            29.04               35.31
      16833220        No_PP          0MPP                             0.00                0.00
      16833229        Prepay         36MPP                           18.80               42.27
      16833231        Prepay         36MPP                            0.00                0.00
      16833236        Prepay         36MPP                           37.97               38.21
      16833282        No_PP          0MPP                            33.12               33.12
      16833291        No_PP          0MPP                             0.00                0.00
      16833299        No_PP          0MPP                            30.96               44.78
      16833304        No_PP          0MPP                             0.00                0.00
      16833359        No_PP          0MPP                            26.99               45.09
      16835182        No_PP          0MPP                            20.11               42.23
      16835234        No_PP          0MPP                             5.22               49.87
      16835248        No_PP          0MPP                             0.00                0.00
      16835303        No_PP          0MPP                             0.00                0.00
      16835329        No_PP          0MPP                             0.00                0.00
      16835346        Prepay         36MPP                           28.47               36.67
      16835359        No_PP          0MPP                            25.27               41.83
      16835408        No_PP          0MPP                             0.00                0.00
      16835411        Prepay         36MPP                           33.57               36.25
      16835455        No_PP          0MPP                            26.41               30.84
      16835463        No_PP          0MPP                             0.00                0.00
      16835478        Prepay         36MPP                           15.79               48.41
      16826690        No_PP          0MPP                             0.00                0.00
      16826750        No_PP          0MPP                             0.00                0.00
      16826771        Prepay         36MPP                            0.00                0.00
      16823953        Prepay         36MPP                            0.00                0.00
      16823987        Prepay         6MPP                             0.00                0.00
      16823999        Prepay         6MPP                             0.00                0.00
      16824000        Prepay         36MPP                           30.16               40.12
      16824003        Prepay         6MPP                             0.00                0.00
      16824008        No_PP          0MPP                             0.00                0.00
      16824031        Prepay         6MPP                            25.47               39.01
      16824080        Prepay         36MPP                           25.21               49.22
      16824084        No_PP          0MPP                             0.00                0.00
      16826785        Prepay         36MPP                            0.00                0.00
      16826864        Prepay         36MPP                           44.39               51.71
      16826865        No_PP          0MPP                            29.95               44.66
      16826895        Prepay         36MPP                           20.73               42.26
      16826899        Prepay         36MPP                            0.00                0.00
      16824137        Prepay         6MPP                             0.00                0.00
      16824229        Prepay         36MPP                           11.81               19.97
      16826932        No_PP          0MPP                             0.00                0.00
      16824289        No_PP          0MPP                            28.18               30.61
      16824302        No_PP          0MPP                             0.00                0.00
      16826990        No_PP          0MPP                            32.65               32.65
      16827002        No_PP          0MPP                            22.58               26.54
      16827004        No_PP          0MPP                            23.46               23.46
      16824335        No_PP          0MPP                             0.00                0.00
      16824340        Prepay         36MPP                            0.00                0.00
      16824356        No_PP          0MPP                             0.00                0.00
      16824367        No_PP          0MPP                             0.00                0.00
      16824369        No_PP          0MPP                             0.00                0.00
      16824372        No_PP          0MPP                             0.00                0.00
      16824410        No_PP          0MPP                             0.00                0.00
      16824426        Prepay         36MPP                           14.41               44.42
      16824429        Prepay         36MPP                           30.88               39.00
      16827055        Prepay         36MPP                            0.00                0.00
      16826569        No_PP          0MPP                             0.00                0.00
      16826570        Prepay         36MPP                            0.00                0.00
      16826574        Prepay         36MPP                            0.00                0.00
      16827087        No_PP          0MPP                             0.00                0.00
      16827094        No_PP          0MPP                            12.56               12.56
      16832796        Prepay         36MPP                            0.00                0.00
      16826605        No_PP          0MPP                             0.00                0.00
      16826612        No_PP          0MPP                             0.00                0.00
      16826628        No_PP          0MPP                             0.00                0.00
      16826636        No_PP          0MPP                             0.00                0.00
      16819060        No_PP          0MPP                            16.90               47.65
      16819075        No_PP          0MPP                            33.34               43.91
      16819705        No_PP          0MPP                             0.00                0.00
      16819092        Prepay         36MPP                           40.58               47.42
      16819104        No_PP          0MPP                            29.43               29.43
      16819138        Prepay         36MPP                           16.35               26.13
      16819721        No_PP          0MPP                            25.52               49.21
      16819727        No_PP          0MPP                            26.31               41.69
      16819158        No_PP          0MPP                             9.71               36.00
      16819186        No_PP          0MPP                             0.00                0.00
      16819203        No_PP          0MPP                             5.42               46.28
      16819204        No_PP          0MPP                             0.00                0.00
      16819228        Prepay         36MPP                           16.51               25.38
      16819760        Prepay         36MPP                            0.00                0.00
      16819763        Prepay         36MPP                            0.00                0.00
      16819798        Prepay         36MPP                            0.00                0.00
      16819835        No_PP          0MPP                             0.00                0.00
      16823645        No_PP          0MPP                            29.70               43.78
      16823646        Prepay         36MPP                           14.94               27.01
      16819275        Prepay         36MPP                           18.30               49.64
      16819283        Prepay         5MPP                            26.19               38.68
      16823748        Prepay         36MPP                            0.00                0.00
      16823750        No_PP          0MPP                             0.00                0.00
      16819312        No_PP          0MPP                             0.00                0.00
      16819315        Prepay         36MPP                            0.00                0.00
      16819324        No_PP          0MPP                             0.00                0.00
      16819346        Prepay         36MPP                            9.26               37.21
      16819351        No_PP          0MPP                             0.00                0.00
      16823804        Prepay         6MPP                             0.00                0.00
      16819432        No_PP          0MPP                             0.00                0.00
      16819434        No_PP          0MPP                            31.33               49.68
      16819435        No_PP          0MPP                             9.15               14.36
      16819442        No_PP          0MPP                            13.40               35.36
      16819465        Prepay         36MPP                            0.00                0.00
      16823823        Prepay         12MPP                            0.00                0.00
      16823832        No_PP          0MPP                             0.00                0.00
      16823858        No_PP          0MPP                             0.00                0.00
      16819488        Prepay         6MPP                             0.00                0.00
      16823865        No_PP          0MPP                             0.00                0.00
      16823871        No_PP          0MPP                            45.64               49.30
      16823886        No_PP          0MPP                            23.18               45.67
      16823895        No_PP          0MPP                             0.00                0.00
      16819532        Prepay         6MPP                             0.00                0.00
      16819551        Prepay         36MPP                           17.19               38.84
      16819572        Prepay         36MPP                           23.11               41.17
      16819584        No_PP          0MPP                            24.63               27.29
      16819594        Prepay         6MPP                             0.00                0.00
      16823913        Prepay         36MPP                           12.47               46.82
      16823926        No_PP          0MPP                            25.01               35.03
      16823928        Prepay         36MPP                            0.00                0.00
      16809734        Prepay         36MPP                            0.00                0.00
      16809740        Prepay         36MPP                           45.19               46.45
      16809790        Prepay         6MPP                             6.01               40.45
      16809842        Prepay         36MPP                           33.75               34.56
      16809335        No_PP          0MPP                             0.00                0.00
      16809353        No_PP          0MPP                             0.00                0.00
      16809364        Prepay         12MPP                            0.00                0.00
      16809863        No_PP          0MPP                             0.00                0.00
      16809864        No_PP          0MPP                             0.00                0.00
      16809867        No_PP          0MPP                            38.78               38.78
      16809870        No_PP          0MPP                            17.61               54.35
      16809372        Prepay         36MPP                           26.11               27.46
      16809395        No_PP          0MPP                             0.00                0.00
      16813605        Prepay         12MPP                           31.44               38.63
      16813625        No_PP          0MPP                             0.00                0.00
      16813628        Prepay         36MPP                           19.19               45.23
      16809428        No_PP          0MPP                            16.59               40.72
      16809438        No_PP          0MPP                            16.87               35.69
      16809457        Prepay         36MPP                            0.00                0.00
      16813639        No_PP          0MPP                            21.13               43.82
      16813703        No_PP          0MPP                             0.00                0.00
      16813724        Prepay         36MPP                            0.00                0.00
      16813747        No_PP          0MPP                             0.00                0.00
      16813761        Prepay         12MPP                            0.00                0.00
      16813813        Prepay         36MPP                           20.57               44.30
      16813826        No_PP          0MPP                            23.81               36.40
      16813835        No_PP          0MPP                             0.00                0.00
      16813856        Prepay         36MPP                            0.00                0.00
      16813864        Prepay         36MPP                            0.00                0.00
      16813894        No_PP          0MPP                             0.00                0.00
      16813910        Prepay         6MPP                             0.00                0.00
      16813912        Prepay         36MPP                           31.15               32.73
      16809472        No_PP          0MPP                             0.00                0.00
      16809485        No_PP          0MPP                             0.00                0.00
      16809494        No_PP          0MPP                             0.00                0.00
      16813916        Prepay         36MPP                           36.68               40.48
      16813934        No_PP          0MPP                             0.00                0.00
      16813952        Prepay         36MPP                           32.68               33.98
      16813971        Prepay         36MPP                            0.00                0.00
      16814034        No_PP          0MPP                             0.00                0.00
      16814071        Prepay         6MPP                            20.30               32.55
      16814091        No_PP          0MPP                            11.44               22.89
      16814144        No_PP          0MPP                             0.00                0.00
      16814153        No_PP          0MPP                             9.42               37.78
      16814177        No_PP          0MPP                             0.00                0.00
      16814179        No_PP          0MPP                            41.16               42.37
      16814183        No_PP          0MPP                             0.00                0.00
      16814195        No_PP          0MPP                             8.87               28.94
      16814198        No_PP          0MPP                             0.00                0.00
      16809549        Prepay         36MPP                            0.00                0.00
      16809551        Prepay         36MPP                            0.00                0.00
      16809558        Prepay         36MPP                           35.86               42.06
      16809595        Prepay         36MPP                            0.00                0.00
      16809620        Prepay         12MPP                           20.88               31.22
      16814203        No_PP          0MPP                            29.86               29.86
      16814217        No_PP          0MPP                             0.00                0.00
      16814223        No_PP          0MPP                             0.00                0.00
      16809628        Prepay         36MPP                           23.23               40.17
      16809648        Prepay         36MPP                           16.65               41.78
      16809652        No_PP          0MPP                            30.48               46.25
      16809656        Prepay         36MPP                            0.00                0.00
      16809708        No_PP          0MPP                             0.00                0.00
      16809709        No_PP          0MPP                             0.00                0.00
      16809710        No_PP          0MPP                             9.69               39.14
      16814327        Prepay         12MPP                           26.90               27.28
      16814358        Prepay         36MPP                           28.75               30.00
      16804080        No_PP          0MPP                             0.00                0.00
      16804095        No_PP          0MPP                            17.09               30.49
      16804096        No_PP          0MPP                             0.00                0.00
      16804101        No_PP          0MPP                             0.00                0.00
      16804131        No_PP          0MPP                             0.00                0.00
      16804139        Prepay         36MPP                           22.41               32.74
      16804143        No_PP          0MPP                             0.00                0.00
      16804144        Prepay         36MPP                           18.42               44.02
      16806744        No_PP          0MPP                            19.57               38.98
      16806751        Prepay         36MPP                           25.70               38.21
      16803812        No_PP          0MPP                             0.00                0.00
      16803845        No_PP          0MPP                             0.00                0.00
      16803857        Prepay         6MPP                            12.69               49.71
      16803865        Prepay         6MPP                             0.00                0.00
      16806800        No_PP          0MPP                             0.00                0.00
      16806805        Prepay         36MPP                           19.26               37.08
      16806811        No_PP          0MPP                            24.88               43.82
      16806847        Prepay         6MPP                            94.48               37.49
      16806870        Prepay         36MPP                            0.00                0.00
      16804016        Prepay         5MPP                            17.75               21.00
      16806920        Prepay         36MPP                           17.52               37.66
      16806950        No_PP          0MPP                            21.78               31.12
      16806966        No_PP          0MPP                            44.87               40.71
      16807036        No_PP          0MPP                            18.81               42.63
      16807040        No_PP          0MPP                            41.20               41.77
      16807051        No_PP          0MPP                            10.40               10.40
      16807055        No_PP          0MPP                            25.92               30.95
      16807065        No_PP          0MPP                             0.00                0.00
      16807078        No_PP          0MPP                            46.93               47.51
      16807093        Prepay         36MPP                           27.77               44.32
      16807115        Prepay         36MPP                           20.41               49.58
      16804022        No_PP          0MPP                             0.00                0.00
      16804023        No_PP          0MPP                             0.00                0.00
      16804034        No_PP          0MPP                             0.00                0.00
      16807129        No_PP          0MPP                             0.00                0.00
      16807133        No_PP          0MPP                             0.00                0.00
      16807139        No_PP          0MPP                             0.00                0.00
      16807142        No_PP          0MPP                            28.90               47.62
      16807151        No_PP          0MPP                            20.64               36.13
      16807217        No_PP          0MPP                             0.00                0.00
      16807233        Prepay         36MPP                           28.28               38.67
      16807355        No_PP          0MPP                            26.98               39.21
      16807371        No_PP          0MPP                             0.00                0.00
      16809192        Prepay         36MPP                            0.00                0.00
      16809317        No_PP          0MPP                             0.00                0.00
      16809323        Prepay         5MPP                            18.63               45.60
      16714960        No_PP          0MPP                            40.10               44.26
      16715033        No_PP          0MPP                             0.00                0.00
      16715107        Prepay         36MPP                           45.42               45.42
      16715219        No_PP          0MPP                             0.00                0.00
      16715222        No_PP          0MPP                            32.25               32.25
      16715227        No_PP          0MPP                            24.62               33.28
      16715229        No_PP          0MPP                             0.00                0.00
      16710837        No_PP          0MPP                            12.19               45.36
      16711299        Prepay         36MPP                            0.00                0.00
      16710856        No_PP          0MPP                             0.00                0.00
      16710879        Prepay         36MPP                            0.00                0.00
      16713806        No_PP          0MPP                             0.00                0.00
      16713818        No_PP          0MPP                            32.22               44.97
      16713873        Prepay         36MPP                            0.00                0.00
      16713885        Prepay         36MPP                           35.82               38.02
      16713925        No_PP          0MPP                            26.24               43.14
      16711099        No_PP          0MPP                            17.18               44.03
      16711137        Prepay         36MPP                           32.60               43.54
      16714069        No_PP          0MPP                            25.79               47.86
      16714086        No_PP          0MPP                            19.88               43.64
      16714131        Prepay         36MPP                           29.78               30.27
      16714151        No_PP          0MPP                             0.00               27.31
      16710248        No_PP          0MPP                             0.00                0.00
      16709845        No_PP          0MPP                             0.41               17.12
      16709868        No_PP          0MPP                             0.00                0.00
      16709872        No_PP          0MPP                             0.00                0.00
      16709991        Prepay         36MPP                           18.79               33.14
      16710056        Prepay         5MPP                            31.81               42.33
      16709703        Prepay         36MPP                           17.07               45.53
      16708103        No_PP          0MPP                             0.00                0.00
      16708274        Prepay         5MPP                            19.32               29.03
      16653821        No_PP          0MPP                             0.00                0.00
      16546274        No_PP          0MPP                            36.34               36.85
      16544320        Prepay         6MPP                             0.00                0.00
      16419939        No_PP          0MPP                            42.91               54.19
      17015973        No_PP          0MPP                            18.28               38.11
      17015986        No_PP          0MPP                            28.65               39.87
      17001620        Prepay         12MPP                           22.73               33.75
      17003030        No_PP          0MPP                            42.25               49.61
      17003064        Prepay         12MPP                            0.00                0.00
      17003086        Prepay         12MPP                            0.00                0.00
      17004463        Prepay         36MPP                            0.00                0.00
      17004426        No_PP          0MPP                            32.03               36.82
      16994868        Prepay         36MPP                            9.99               31.59
      17004532        No_PP          0MPP                            36.42               48.20
      17004617        Prepay         36MPP                            0.00                0.00
      17008805        Prepay         36MPP                            0.00                0.00
      17008857        Prepay         12MPP                            0.00                0.00
      17008892        No_PP          0MPP                             9.36               33.03
      16997751        Prepay         12MPP                           16.20               35.75
      17010826        Prepay         36MPP                            0.00                0.00
      17010838        Prepay         36MPP                            0.00                0.00
      16997809        Prepay         24MPP                            0.00                0.00
      16997824        Prepay         12MPP                            0.00                0.00
      17010861        Prepay         4MPP                            13.76               49.45
      17012472        Prepay         36MPP                           25.38               48.88
      17012481        Prepay         36MPP                           18.44               44.35
      17012591        Prepay         36MPP                            0.00                0.00
      17013315        Prepay         12MPP                            0.00                0.00
      17013348        Prepay         4MPP                            40.23               40.23
      17013394        No_PP          0MPP                             0.00                0.00
      17001476        Prepay         36MPP                           23.67               36.49
      17001492        Prepay         24MPP                           22.25               31.23
      17001515        Prepay         4MPP                             7.83               32.73
      17001526        No_PP          0MPP                             0.00                0.00
      17001531        Prepay         12MPP                           10.82               35.28
      16982738        Prepay         12MPP                            0.00                0.00
      16982774        Prepay         4MPP                            39.75               44.52
      16984220        Prepay         12MPP                            0.00                0.00
      16984224        Prepay         4MPP                             0.00                0.00
      16984267        Prepay         12MPP                           31.54               36.08
      16971909        Prepay         24MPP                           23.89               27.52
      16971792        Prepay         4MPP                             0.00                0.00
      16984327        Prepay         12MPP                           39.28               42.81
      16984352        Prepay         12MPP                            0.00                0.00
      16989904        No_PP          0MPP                            37.28               47.30
      16989918        Prepay         24MPP                           31.22               38.36
      16989933        Prepay         12MPP                            0.00                0.00
      16989951        No_PP          0MPP                             0.00                0.00
      16989981        Prepay         4MPP                            19.43               42.53
      16991020        No_PP          0MPP                             0.00                0.00
      16980203        Prepay         36MPP                           15.05               42.94
      16980225        Prepay         24MPP                            0.00                0.00
      16991030        Prepay         12MPP                            0.00                0.00
      16980157        No_PP          0MPP                             0.00                0.00
      16980339        No_PP          0MPP                            16.50               23.37
      16994794        Prepay         12MPP                            0.00                0.00
      16994837        Prepay         4MPP                            31.13               45.52
      16994846        No_PP          0MPP                            27.70               33.93
      16856206        Prepay         12MPP                            0.00                0.00
      16857141        Prepay         4MPP                             0.00                0.00
      16857212        Prepay         12MPP                           15.42               38.57
      16858884        Prepay         36MPP                           30.52               40.79
      16858890        No_PP          0MPP                             0.00                0.00
      16858921        Prepay         12MPP                            0.00                0.00
      16852553        Prepay         36MPP                            0.00                0.00
      16852559        Prepay         24MPP                            0.00                0.00
      16852497        Prepay         36MPP                           38.51               39.31
      16859031        Prepay         12MPP                            0.00                0.00
      16859042        Prepay         4MPP                             0.00                0.00
      16912702        No_PP          0MPP                             0.00                0.00
      16912712        Prepay         12MPP                           33.05               49.50
      16912724        Prepay         36MPP                           22.39               27.13
      16912733        Prepay         12MPP                            0.00                0.00
      16912744        No_PP          0MPP                             0.00                0.00
      16856216        Prepay         12MPP                           16.42               47.20
      16856231        No_PP          0MPP                            45.15               49.67
      16965037        Prepay         12MPP                            0.00                0.00
      16856272        Prepay         36MPP                            0.00                0.00
      16965010        Prepay         4MPP                             0.00                0.00
      16965011        Prepay         4MPP                             2.79               20.39
      16967982        Prepay         36MPP                            0.00                0.00
      16968111        Prepay         12MPP                            0.00                0.00
      16968119        Prepay         36MPP                            0.00                0.00
      16968044        No_PP          0MPP                            33.89               49.90
      16970081        Prepay         36MPP                            0.00                0.00
      16856276        Prepay         24MPP                           27.00               47.86
      16970184        Prepay         12MPP                           24.55               41.91
      16970195        Prepay         36MPP                           32.92               48.91
      16970330        Prepay         36MPP                           31.15               49.46
      16970345        Prepay         12MPP                            0.00                0.00
      16970347        No_PP          0MPP                            16.05               43.94
      16971873        Prepay         36MPP                           33.81               41.72
      16839473        Prepay         36MPP                           32.75               47.97
      16839485        No_PP          0MPP                            24.85               43.90
      16847273        Prepay         24MPP                           11.80               35.72
      16839533        Prepay         4MPP                             0.00                0.00
      16839446        Prepay         36MPP                           33.91               37.23
      16843799        Prepay         36MPP                           35.05               37.14
      16839634        Prepay         4MPP                             0.00                0.00
      16843759        Prepay         12MPP                            0.00                0.00
      16843935        No_PP          0MPP                             0.00                0.00
      16843975        No_PP          0MPP                            13.61               41.56
      16845387        Prepay         12MPP                            0.00                0.00
      16845397        Prepay         12MPP                            0.00                0.00
      16845344        Prepay         36MPP                            0.00                0.00
      16845414        No_PP          0MPP                            39.10               45.32
      16845419        Prepay         12MPP                           33.12               48.79
      16845426        Prepay         36MPP                            0.00                0.00
      16845432        Prepay         4MPP                            28.31               37.80
      16845434        Prepay         36MPP                           29.04               38.38
      16845314        Prepay         12MPP                            0.00                0.00
      16845316        No_PP          0MPP                            20.28               42.74
      16847363        Prepay         36MPP                            0.00                0.00
      16847395        Prepay         12MPP                            0.00                0.00
      16848837        Prepay         36MPP                            0.00                0.00
      16848844        No_PP          0MPP                             0.00                0.00
      16848933        Prepay         36MPP                            0.00                0.00
      16848969        No_PP          0MPP                             0.00                0.00
      16851433        Prepay         36MPP                           27.39               39.71
      16851522        Prepay         24MPP                           24.55               46.20
      16851595        No_PP          0MPP                             0.00                0.00
      16851687        No_PP          0MPP                             0.00                0.00
      16851701        Prepay         36MPP                           23.30               40.09
      16851724        Prepay         36MPP                            0.00                0.00
      16826011        Prepay         12MPP                            0.00                0.00
      16825906        Prepay         36MPP                            0.00                0.00
      16838436        Prepay         36MPP                           29.94               44.01
      16838516        Prepay         12MPP                           15.21               49.34
      16826157        No_PP          0MPP                             0.00                0.00
      16826172        Prepay         4MPP                             0.00                0.00
      16832576        Prepay         36MPP                           13.50               36.76
      16832647        Prepay         36MPP                           22.33               49.77
      16832653        No_PP          0MPP                            37.78               48.95
      16832722        No_PP          0MPP                            26.08               42.21
      16832725        Prepay         36MPP                           10.40               46.43
      16835002        No_PP          0MPP                             0.00                0.00
      16835036        Prepay         36MPP                           26.67               31.16
      16835053        No_PP          0MPP                             0.00                0.00
      16835062        Prepay         36MPP                           19.90               49.23
      16835068        No_PP          0MPP                             8.19               43.77
      16835107        No_PP          0MPP                             0.00                0.00
      16838529        No_PP          0MPP                            21.45               42.78
      16838549        Prepay         24MPP                            0.00                0.00
      16835131        Prepay         4MPP                             0.00                0.00
      16834883        Prepay         36MPP                           14.90               48.03
      16838347        Prepay         36MPP                           22.51               48.56
      16812541        Prepay         12MPP                            0.00                0.00
      16811588        Prepay         12MPP                           32.79               40.91
      16811593        Prepay         36MPP                           36.94               77.96
      16811597        Prepay         36MPP                           33.49               39.41
      16812649        Prepay         12MPP                            0.00                0.00
      16812652        No_PP          0MPP                            33.49               40.52
      16818780        Prepay         36MPP                           41.93               44.94
      16818796        Prepay         36MPP                            2.07               37.11
      16818807        No_PP          0MPP                             0.00                0.00
      16818705        No_PP          0MPP                            44.25               44.69
      16818725        Prepay         36MPP                            0.00                0.00
      16823502        No_PP          0MPP                             0.00                0.00
      16823573        Prepay         36MPP                           32.74               44.74
      16808242        Prepay         12MPP                            0.00               18.40
      16808313        No_PP          0MPP                             0.00                0.00
      16808319        No_PP          0MPP                            39.58               42.75
      16808195        No_PP          0MPP                             0.00                0.00
      16808349        Prepay         12MPP                            0.00                0.00
      16808440        Prepay         36MPP                           22.73               34.34
      16812404        Prepay         36MPP                           41.62               44.58
      16812464        No_PP          0MPP                             0.00                0.00
      17022081        No_PP          0MPP                            26.72               39.64
      17022089        No_PP          0MPP                            17.95               21.28
      16707112        No_PP          0MPP                            35.60               35.60
      16707116        No_PP          0MPP                             0.00                0.00
      16707123        No_PP          0MPP                             0.00                0.00
      16704582        Prepay         36MPP                           19.03               40.74
      16704658        Prepay         6MPP                            29.54               37.03
      16706423        No_PP          0MPP                             0.00                0.00
      16706907        No_PP          0MPP                             0.00                0.00
      16706543        No_PP          0MPP                            30.80               43.95
      16706671        Prepay         36MPP                           36.63               42.59
      16706716        No_PP          0MPP                            26.38               37.64
      16706733        Prepay         6MPP                            29.03               44.69
      16704032        No_PP          0MPP                             0.00                0.00
      16704361        No_PP          0MPP                             0.00                0.00
      16704173        No_PP          0MPP                             0.00                0.00
      16703986        No_PP          0MPP                             9.55               39.27
      16697729        No_PP          0MPP                             0.00                0.00
      16697735        Prepay         36MPP                            0.00                0.00
      16803780        No_PP          0MPP                             0.00                0.00
      17009035        No_PP          0MPP                            24.95               35.43
      17009057        No_PP          0MPP                            32.24               32.68
      16803745        No_PP          0MPP                             0.00                0.00
      16803733        No_PP          0MPP                            19.90               39.91
      16803709        Prepay         36MPP                           25.59               32.55
      16798108        Prepay         12MPP                           16.05               22.98
      16798126        Prepay         4MPP                            22.68               42.11
      16798127        No_PP          0MPP                             0.00                0.00
      16799218        No_PP          0MPP                            43.11               43.35
      16801233        No_PP          0MPP                            35.33               42.61
      16801236        Prepay         36MPP                            0.00                0.00
      16801296        No_PP          0MPP                            28.44               44.38
      16801306        Prepay         36MPP                           17.46               38.24
      16801358        Prepay         4MPP                            23.58               39.57
      16803023        No_PP          0MPP                             0.00                0.00
      16802887        Prepay         4MPP                             0.00                0.00
      16803066        Prepay         4MPP                             0.00                0.00
      16803073        No_PP          0MPP                             0.00                0.00
      16803074        No_PP          0MPP                             0.00                0.00
      16806444        Prepay         36MPP                           37.22               43.10
      16806474        No_PP          0MPP                            35.73               38.55
      16803090        Prepay         12MPP                            0.00                0.00
      16802909        Prepay         36MPP                            0.00                0.00
      16803125        No_PP          0MPP                            15.19               44.10
      16803147        Prepay         36MPP                           24.05               40.40
      16787116        Prepay         4MPP                             0.00                0.00
      16787178        No_PP          0MPP                            25.85               41.06
      16787184        Prepay         36MPP                            0.00                0.00
      16797991        Prepay         36MPP                           41.61               46.25
      16787020        No_PP          0MPP                            33.62               44.24
      16790109        No_PP          0MPP                             0.00                0.00
      16790206        Prepay         12MPP                            0.00                0.00
      16790220        Prepay         24MPP                            0.00                0.00
      16790231        Prepay         36MPP                            0.00                0.00
      16790245        Prepay         12MPP                            0.00                0.00
      16790295        Prepay         4MPP                             0.00                0.00
      16790317        No_PP          0MPP                            22.43               42.90
      16772995        Prepay         36MPP                           13.61               40.64
      16772797        Prepay         4MPP                            35.72               39.17
      16775838        Prepay         36MPP                            0.00                0.00
      16773063        No_PP          0MPP                             0.00                0.00
      16773072        Prepay         24MPP                            0.00                0.00
      16776356        Prepay         4MPP                            30.48               30.48
      16776379        Prepay         36MPP                            3.10               42.26
      16776411        Prepay         4MPP                             0.00                0.00
      16776414        No_PP          0MPP                             0.00                0.00
      16778120        No_PP          0MPP                            28.66               48.38
      16772896        Prepay         24MPP                           20.21               33.99
      16773175        Prepay         36MPP                            0.00                0.00
      16785141        Prepay         36MPP                            0.00                0.00
      16773234        Prepay         12MPP                            0.00                0.00
      16785200        No_PP          0MPP                             0.00                0.00
      16787096        Prepay         36MPP                           14.96               43.65
      16773286        No_PP          0MPP                             6.41               42.20
      16775745        Prepay         4MPP                             0.00                0.00
      16775768        Prepay         24MPP                           10.75                9.56
      16775711        Prepay         12MPP                            0.00                0.00
      16764948        No_PP          0MPP                            14.63               49.84
      16764957        No_PP          0MPP                            14.98               44.90
      16764983        Prepay         36MPP                            0.00                0.00
      16767397        Prepay         4MPP                             0.00                0.00
      16767403        No_PP          0MPP                             4.81               25.72
      16730341        Prepay         4MPP                             0.00                0.00
      16767529        No_PP          0MPP                            26.86               35.46
      16731261        Prepay         4MPP                            23.42               46.67
      16731377        Prepay         12MPP                            5.02                9.51
      16772889        Prepay         24MPP                           18.82               41.56
      16728058        Prepay         12MPP                            0.00                0.00
      16721712        Prepay         12MPP                            0.00                0.00
      16728124        No_PP          0MPP                             7.20               35.71
      16728137        Prepay         36MPP                            0.00                0.00
      16728179        Prepay         36MPP                           27.93               39.25
      16722896        No_PP          0MPP                             0.00                0.00
      16713264        No_PP          0MPP                             0.00                0.00
      16713449        No_PP          0MPP                            26.68               27.67
      16714499        Prepay         36MPP                           33.44               48.66
      16710650        Prepay         36MPP                           27.17               48.43
      16710484        Prepay         36MPP                            0.00                0.00
      16718104        Prepay         36MPP                            0.00                0.00
      16721428        Prepay         12MPP                            0.00                0.00
      16709299        No_PP          0MPP                             0.00                0.00
      16383933        No_PP          0MPP                             0.00                0.00
      16696649        Prepay         36MPP                            0.00                0.00
      16697618        No_PP          0MPP                             0.00                0.00
      16696527        No_PP          0MPP                            14.25               43.17
      16692494        Prepay         36MPP                           28.99               40.79
      16692558        Prepay         5MPP                             1.79               31.92
      16693704        No_PP          0MPP                             0.00                0.00
      16693744        No_PP          0MPP                            34.65               48.52
      16693758        No_PP          0MPP                             0.00                0.00
      16693763        No_PP          0MPP                             0.00                0.00
      16693780        No_PP          0MPP                            28.93               32.01
      16693842        No_PP          0MPP                             0.00                0.00
      16693436        Prepay         36MPP                           36.74               37.40
      16696134        No_PP          0MPP                             0.00                0.00
      16693644        No_PP          0MPP                             0.00                0.00
      16693671        No_PP          0MPP                             0.00                0.00
      16688046        No_PP          0MPP                             0.00                0.00
      16688358        No_PP          0MPP                            25.79               29.64
      16684630        No_PP          0MPP                            25.44               49.90
      16681929        Prepay         36MPP                            0.00                0.00
      16685751        No_PP          0MPP                             0.00                0.00
      16684175        No_PP          0MPP                             0.00                0.00
      16680504        Prepay         36MPP                            0.00                0.00
      16680567        Prepay         36MPP                           21.93               43.74
      16680588        Prepay         36MPP                           21.93               48.11
      16681597        Prepay         6MPP                            26.73               38.85
      16680099        Prepay         36MPP                           23.62               44.31
      16680137        No_PP          0MPP                             0.00                0.00
      16674409        Prepay         36MPP                           32.48               42.58
      16672823        No_PP          0MPP                            25.51               32.02
      16674178        No_PP          0MPP                             0.00                0.00
      16674193        No_PP          0MPP                            20.02               34.28
      16667188        No_PP          0MPP                            40.13               47.81
      16667395        No_PP          0MPP                             0.00                0.00
      16670415        No_PP          0MPP                             0.00                0.00
      16670548        No_PP          0MPP                             0.00                0.00
      16670811        Prepay         36MPP                           23.00               23.00
      16670882        Prepay         12MPP                           14.86               26.99
      16667319        Prepay         6MPP                             0.00                0.00
      16667339        No_PP          0MPP                             0.00                0.00
      16665764        No_PP          0MPP                             0.00                0.00
      16665776        Prepay         36MPP                            8.49               34.84
      16665925        No_PP          0MPP                            26.78               39.00
      16666047        No_PP          0MPP                            24.88               26.54
      16666771        Prepay         36MPP                            0.03               47.96
      16666809        No_PP          0MPP                            27.22               30.29
      16664386        Prepay         36MPP                           28.52               41.00
      16664461        Prepay         36MPP                           20.64               44.81
      16664213        Prepay         6MPP                             0.00                0.00
      16664216        No_PP          0MPP                            21.00               30.55
      16662843        No_PP          0MPP                            32.08               33.99
      16663789        No_PP          0MPP                             0.00                0.00
      16663920        No_PP          0MPP                             0.00                0.00
      16663957        No_PP          0MPP                             0.00                0.00
      16662018        Prepay         3MPP                            28.08               62.29
      16656473        No_PP          0MPP                            46.92               46.92
      16656535        No_PP          0MPP                             0.00                0.00
      16706307        Prepay         36MPP                            0.00                0.00
      16707483        Prepay         4MPP                             0.00                0.00
      16700042        Prepay         36MPP                           22.86               49.57
      16648336        No_PP          0MPP                             0.00                0.00
      16644105        Prepay         6MPP                            37.79               46.31
      16700068        No_PP          0MPP                            16.72               42.27
      16640786        No_PP          0MPP                            20.82               42.06
      16634811        Prepay         36MPP                           26.99               26.99
      16638326        No_PP          0MPP                            14.08               14.08
      16616165        No_PP          0MPP                             0.00                0.00
      16616300        No_PP          0MPP                            20.96               23.58
      16632328        No_PP          0MPP                            33.18               40.59
      16612700        Prepay         36MPP                           23.91               31.63
      16611728        No_PP          0MPP                             0.00                0.00
      16613136        Prepay         36MPP                           17.03               33.51
      16601338        No_PP          0MPP                             0.00                0.00
      16597548        No_PP          0MPP                             0.00                0.00
      16594721        No_PP          0MPP                            40.20               51.86
      16569340        Prepay         36MPP                            0.00                0.00
      16968414        No_PP          0MPP                            40.82               49.83
      16968415        No_PP          0MPP                             0.00                0.00
      16968466        No_PP          0MPP                            26.26               32.83
      16968467        No_PP          0MPP                             0.00                0.00
      16968468        No_PP          0MPP                            40.56               40.56
      16968470        No_PP          0MPP                             0.00                0.00
      16968477        Prepay         6MPP                             0.00                0.00
      16968484        No_PP          0MPP                             0.00                0.00
      16968515        No_PP          0MPP                            16.53               17.92
      16965518        Prepay         36MPP                           38.07               47.36
      16965520        Prepay         36MPP                            0.00                0.00
      16965531        No_PP          0MPP                            25.23               43.17
      16965539        No_PP          0MPP                             0.00                0.00
      16965562        No_PP          0MPP                            16.57               46.67
      16968529        No_PP          0MPP                             7.81               29.96
      16968543        No_PP          0MPP                             5.70               38.67
      16968564        Prepay         36MPP                            0.00                0.00
      16968580        Prepay         36MPP                           27.00               40.81
      16968597        Prepay         36MPP                            0.00                0.00
      16968624        No_PP          0MPP                             0.00                0.00
      16968635        No_PP          0MPP                             0.00               23.91
      16968639        No_PP          0MPP                             0.00                0.00
      16968640        No_PP          0MPP                             9.73               42.07
      16968654        No_PP          0MPP                             0.00                0.00
      16968657        No_PP          0MPP                             0.00                0.00
      16968671        No_PP          0MPP                            10.16               39.11
      16968679        No_PP          0MPP                            36.97               39.39
      16968682        No_PP          0MPP                            45.94               45.94
      16968712        Prepay         36MPP                            0.00                0.00
      16968717        No_PP          0MPP                            38.03               45.00
      16968752        No_PP          0MPP                             0.00                0.00
      16968753        No_PP          0MPP                             0.00                0.00
      16968786        Prepay         6MPP                            14.68               42.47
      16968806        No_PP          0MPP                             0.00                0.00
      16968866        No_PP          0MPP                             0.00                0.00
      16968907        Prepay         12MPP                            6.72               48.41
      16970398        Prepay         36MPP                            0.00                0.00
      16970410        No_PP          0MPP                             0.00                0.00
      16970414        Prepay         36MPP                            0.00                0.00
      16970424        No_PP          0MPP                             0.00                0.00
      16970425        No_PP          0MPP                            13.35               23.58
      16970428        Prepay         36MPP                           29.20               30.89
      16970431        Prepay         6MPP                            30.88               37.70
      16970443        No_PP          0MPP                            25.80               32.72
      16970447        No_PP          0MPP                            30.59               49.95
      16970462        No_PP          0MPP                             2.85               29.16
      16970479        No_PP          0MPP                             0.00                0.00
      16970492        No_PP          0MPP                            14.29               40.15
      16970530        No_PP          0MPP                             0.00                0.00
      16970539        Prepay         36MPP                           32.48               32.48
      16970541        No_PP          0MPP                             0.00                0.00
      16970652        Prepay         36MPP                            0.00                0.00
      16970712        Prepay         36MPP                            0.00                0.00
      16965567        No_PP          0MPP                             0.00                0.00
      16965596        Prepay         36MPP                           38.64               38.64
      16965624        No_PP          0MPP                             0.00                0.00
      16965633        Prepay         36MPP                            0.00                0.00
      16965680        Prepay         36MPP                           12.74               42.06
      16968202        Prepay         24MPP                            0.00                0.00
      16968223        Prepay         36MPP                           21.01               24.70
      16968279        Prepay         36MPP                           40.44               41.02
      16968314        No_PP          0MPP                            32.87               32.87
      16968340        Prepay         36MPP                            0.00                0.00
      16968387        No_PP          0MPP                             0.00                0.00
      16968403        No_PP          0MPP                             0.00                0.00
      16859571        No_PP          0MPP                            10.33               45.96
      16859621        Prepay         36MPP                           15.45               36.36
      16859664        Prepay         36MPP                           26.87               44.85
      16962970        No_PP          0MPP                             0.00                0.00
      16962976        No_PP          0MPP                             0.00                0.00
      16962997        Prepay         36MPP                            0.00                0.00
      16963022        Prepay         6MPP                            30.44               35.29
      16963038        Prepay         12MPP                           10.05               22.85
      16859098        Prepay         36MPP                            0.00                0.00
      16963043        Prepay         6MPP                             0.00                0.00
      16963055        Prepay         36MPP                            0.00                0.00
      16963085        No_PP          0MPP                            19.54               43.62
      16859145        No_PP          0MPP                            37.84               43.99
      16859159        Prepay         36MPP                            0.00                0.00
      16963187        No_PP          0MPP                             0.00                0.00
      16963198        No_PP          0MPP                             0.00                0.00
      16963202        No_PP          0MPP                             0.00                0.00
      16963223        No_PP          0MPP                            16.29               28.68
      16859262        No_PP          0MPP                            22.44               31.90
      16963247        No_PP          0MPP                            26.98               39.52
      16963248        No_PP          0MPP                            26.59               37.71
      16963287        Prepay         36MPP                            0.00                0.00
      16859282        No_PP          0MPP                            17.17               35.39
      16859294        No_PP          0MPP                            30.93               38.62
      16859307        No_PP          0MPP                             0.00                0.00
      16859334        Prepay         36MPP                            0.00                0.00
      16859346        No_PP          0MPP                             0.00                0.00
      16859350        Prepay         6MPP                             0.00                0.00
      16859358        No_PP          0MPP                             0.00                0.00
      16859361        Prepay         6MPP                            35.34               44.07
      16859363        No_PP          0MPP                            25.05               44.23
      16963323        No_PP          0MPP                             0.00                0.00
      16963331        Prepay         6MPP                             0.00                0.00
      16963334        Prepay         36MPP                            0.00                0.00
      16963353        Prepay         6MPP                            29.99               46.78
      16965170        No_PP          0MPP                            28.91               46.00
      16965177        Prepay         36MPP                            0.00                0.00
      16965194        No_PP          0MPP                            32.54               46.39
      16965199        No_PP          0MPP                            33.27               43.50
      16965200        No_PP          0MPP                             0.00                0.00
      16965205        No_PP          0MPP                             0.00                0.00
      16965206        No_PP          0MPP                            32.05               43.88
      16965208        No_PP          0MPP                             0.00                0.00
      16965263        No_PP          0MPP                             0.00                0.00
      16965271        Prepay         36MPP                            0.00                0.00
      16859408        No_PP          0MPP                             0.00                0.00
      16859421        No_PP          0MPP                            35.93               49.78
      16859430        Prepay         6MPP                            26.71               40.94
      16859445        No_PP          0MPP                             0.00                0.00
      16859450        No_PP          0MPP                            12.09               33.68
      16859477        Prepay         36MPP                            0.00                0.00
      16859487        No_PP          0MPP                            27.56               39.21
      16859514        Prepay         6MPP                            37.21               39.54
      16965322        Prepay         36MPP                            0.00                0.00
      16965344        Prepay         36MPP                           46.24               47.95
      16859535        No_PP          0MPP                            23.86               34.26
      16965397        Prepay         36MPP                           20.21               36.56
      16965405        No_PP          0MPP                            21.13               28.69
      16859544        Prepay         6MPP                             0.00                0.00
      16859549        No_PP          0MPP                            22.62               22.62
      16859553        No_PP          0MPP                            21.50               21.50
      16859558        No_PP          0MPP                             0.00                0.00
      16859561        No_PP          0MPP                             0.00                0.00
      16859568        No_PP          0MPP                             0.00                0.00
      16965482        Prepay         7MPP                            11.70               17.86
      16965483        Prepay         36MPP                            0.00                0.00
      16856458        No_PP          0MPP                             0.00                0.00
      16856459        Prepay         36MPP                           45.68               52.54
      16856477        Prepay         36MPP                           23.46               23.46
      16856492        Prepay         36MPP                           13.15               36.11
      16856503        No_PP          0MPP                            18.26               33.10
      16856514        No_PP          0MPP                            15.03               41.99
      16853147        Prepay         36MPP                           26.25               41.72
      16853185        Prepay         4MPP                             0.00                0.00
      16856539        Prepay         36MPP                            3.18               35.82
      16856584        No_PP          0MPP                            27.69               44.27
      16856602        Prepay         36MPP                            0.00                0.00
      16856606        Prepay         36MPP                           33.26               45.94
      16856610        No_PP          0MPP                            34.94               39.12
      16856615        No_PP          0MPP                            18.44               18.44
      16856626        No_PP          0MPP                            13.29               33.78
      16856641        No_PP          0MPP                             0.00                0.00
      16856643        Prepay         36MPP                           18.61               36.73
      16856657        Prepay         6MPP                            12.66               29.41
      16856688        Prepay         6MPP                             0.00                0.00
      16853271        No_PP          0MPP                            16.73               46.16
      16853281        No_PP          0MPP                             0.00                0.00
      16856730        Prepay         36MPP                            0.00                0.00
      16856749        No_PP          0MPP                             0.00                0.00
      16856751        Prepay         36MPP                           37.34               37.34
      16856753        Prepay         6MPP                             0.00                0.00
      16856770        Prepay         36MPP                           14.46               32.70
      16856782        Prepay         36MPP                            0.00                0.00
      16856874        Prepay         36MPP                            0.00                0.00
      16856882        No_PP          0MPP                            35.59               35.69
      16856930        No_PP          0MPP                            23.79               31.38
      16856946        No_PP          0MPP                             0.00                0.00
      16856949        No_PP          0MPP                             0.00                0.00
      16856950        No_PP          0MPP                             0.00                0.00
      16856951        No_PP          0MPP                             0.00               30.07
      16856954        No_PP          0MPP                             0.00                0.00
      16856961        No_PP          0MPP                            15.24               47.13
      16856972        No_PP          0MPP                            23.29               44.00
      16857006        Prepay         36MPP                           41.53               41.53
      16857059        No_PP          0MPP                             0.00                0.00
      16857346        Prepay         36MPP                           27.31               38.64
      16857369        No_PP          0MPP                             0.00                0.00
      16857459        No_PP          0MPP                             0.00                0.00
      16857484        Prepay         6MPP                             0.00                0.00
      16857506        No_PP          0MPP                             0.00                0.00
      16857526        No_PP          0MPP                             0.00                0.00
      16857575        Prepay         36MPP                            0.00                0.00
      16857600        No_PP          0MPP                             0.00                0.00
      16857618        No_PP          0MPP                             0.00                0.00
      16857627        Prepay         36MPP                            9.87               37.28
      16857673        No_PP          0MPP                            33.69               45.60
      16857681        No_PP          0MPP                            10.21               23.58
      16857684        Prepay         36MPP                            0.00                0.00
      16859070        No_PP          0MPP                             0.00                0.00
      16853368        No_PP          0MPP                            21.49               41.02
      16856432        No_PP          0MPP                            29.81               48.53
      16856450        No_PP          0MPP                            33.27               39.48
      16852039        Prepay         36MPP                           31.84               39.32
      16852072        No_PP          0MPP                            15.06               45.96
      16852094        No_PP          0MPP                             5.96                5.96
      16852117        No_PP          0MPP                            13.47               21.50
      16852120        No_PP          0MPP                            12.53               42.64
      16852176        No_PP          0MPP                            15.57               16.93
      16852185        Prepay         5MPP                             8.96               14.03
      16852212        Prepay         36MPP                           23.93               39.32
      16852214        No_PP          0MPP                            26.29               44.18
      16852834        Prepay         6MPP                             0.00                0.00
      16852837        No_PP          0MPP                            19.00               20.28
      16852840        Prepay         36MPP                            0.00                0.00
      16852879        No_PP          0MPP                            31.37               40.31
      16852880        Prepay         36MPP                            0.00                0.00
      16852919        Prepay         6MPP                            18.33               38.37
      16852236        Prepay         6MPP                             0.00                0.00
      16852981        No_PP          0MPP                             0.00                0.00
      16852992        Prepay         36MPP                           20.34               41.41
      16852247        Prepay         36MPP                            1.08               32.93
      16853034        No_PP          0MPP                             0.00                0.00
      16852282        No_PP          0MPP                             0.00                0.00
      16852297        No_PP          0MPP                             0.00                0.00
      16852320        Prepay         6MPP                             0.00                0.00
      16852322        No_PP          0MPP                             3.78               23.73
      16852344        Prepay         12MPP                            0.00                0.00
      16852367        Prepay         36MPP                            0.00                0.00
      16852414        Prepay         36MPP                            0.00                0.00
      16852686        Prepay         36MPP                            0.00                0.00
      16852702        No_PP          0MPP                             0.00                0.00
      16852708        No_PP          0MPP                             0.00                0.00
      16852710        No_PP          0MPP                             0.00                0.00
      16852731        Prepay         6MPP                            40.28               42.06
      16852743        No_PP          0MPP                             0.00                0.00
      16852752        No_PP          0MPP                             0.00                0.00
      16852767        No_PP          0MPP                            20.70               42.13
      16852777        No_PP          0MPP                            23.16               38.82
      16852779        No_PP          0MPP                             0.00                0.00
      16853052        No_PP          0MPP                             0.00                0.00
      16853062        No_PP          0MPP                             0.00                0.00
      16853068        No_PP          0MPP                            30.05               51.29
      16853071        No_PP          0MPP                             0.00                0.00
      16853080        Prepay         36MPP                            0.00                0.00
      16853088        No_PP          0MPP                             0.00                0.00
      16853090        No_PP          0MPP                             0.00                0.00
      16853091        No_PP          0MPP                             4.63               20.92
      16853119        Prepay         24MPP                           13.83               36.16
      17032768        Prepay         12MPP                           37.71               38.53
      17016019        Prepay         12MPP                           24.61               37.55
      16851994        Prepay         36MPP                            0.00                0.00
      16852000        No_PP          0MPP                            29.60               32.54
      17020924        Prepay         12MPP                            0.00                0.00
      17020976        No_PP          0MPP                             0.00                0.00
      16852013        No_PP          0MPP                             8.92               19.26
      17021015        No_PP          0MPP                             0.00                0.00
      17021734        No_PP          0MPP                             0.00                0.00
      17021760        Prepay         36MPP                            0.00                0.00
      16731840        No_PP          0MPP                            17.92               29.63
      16731678        No_PP          0MPP                             0.00                0.00
      16731691        No_PP          0MPP                             0.00                0.00
      16731703        No_PP          0MPP                            29.91               40.98
      16731732        No_PP          0MPP                            31.01               51.05




--------------------------------------------------------------------------------




      LOAN_SEQ        PRODUCT                         IO_PERIOD      INDEX                  RATE_FREQ          PAY_FREQ
      16832830        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16832841        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16832850        5/6LIBOR  IO                           60    6 Mo Libor                       6                 6
      16648271        7/6LIBOR                                0    6 Mo Libor                       6                 6
      16803458        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16803462        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16803515        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16803532        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16803542        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16803575        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16803600        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16803607        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16803616        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16801835        5/6LIBOR  BLN                           0    6 Mo Libor                       6                 6
      16801841        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16801853        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16801910        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16801922        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16801923        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16801924        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16801935        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16801998        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16802000        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16803333        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16801551        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16801590        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16801604        5/6LIBOR  BLN                           0    6 Mo Libor                       6                 6
      16801608        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16801617        5/6LIBOR  IO                           60    6 Mo Libor                       6                 6
      16801648        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16801662        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16801672        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16801712        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16801715        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16801717        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16801720        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16801731        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16798801        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16798814        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16798841        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16798862        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16801454        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16801463        5/1LIBOR                                0    1 YR Libor                      12                12
      16801499        5/1LIBOR                                0    1 YR Libor                      12                12
      16798596        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16798620        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16798624        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16798668        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16798703        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16798781        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16798782        3/6LIBOR                                0    6 Mo Libor                       6                 6
      16798423        5/6LIBOR  IO                           60    6 Mo Libor                       6                 6
      16798471        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16798492        7/6LIBOR  BLN                           0    6 Mo Libor                       6                 6
      16798501        7/1LIBOR  IO                          120    1 YR Libor                      12                12
      16798521        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16798547        5/6LIBOR  IO                           60    6 Mo Libor                       6                 6
      16798580        7/6LIBOR                                0    6 Mo Libor                       6                 6
      16791191        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16791198        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16798153        3/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16798167        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16798231        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16798252        5/6LIBOR  BLN                           0    6 Mo Libor                       6                 6
      16798319        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16798386        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16844886        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16791120        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16791133        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16791152        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16844873        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16844806        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16844811        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16844830        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17043987        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17042404        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17042410        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17042411        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17034682        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17034530        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17034580        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17034591        5/6LIBOR                                0    6 Mo Libor                       6                 6
      17034598        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17034599        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17034668        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17034670        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17033368        5/6LIBOR  IO                           60    6 Mo Libor                       6                 6
      17033223        5/6LIBOR                                0    6 Mo Libor                       6                 6
      17033170        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17021938        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17021942        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17021944        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17022033        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17022040        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17022046        5/6LIBOR                                0    6 Mo Libor                       6                 6
      17022062        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17022083        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17022087        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17022096        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17022146        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17016254        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17016255        5/1LIBOR  IO                          120    1 YR Libor                      12                12
      17016275        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17016281        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17016392        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17016397        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17016404        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17016446        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17021130        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17013744        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17013752        5/6LIBOR  IO                           60    6 Mo Libor                       6                 6
      17014678        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17014680        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17014691        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17014696        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17014723        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17015055        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17012821        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17012826        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17012829        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17012837        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17012874        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17012893        5/6LIBOR  IO                           60    6 Mo Libor                       6                 6
      17012934        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17013461        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17013465        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17013472        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17013483        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17013491        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17013501        5/6LIBOR                                0    6 Mo Libor                       6                 6
      17013502        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17013506        5/6LIBOR                                0    6 Mo Libor                       6                 6
      17013517        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17013518        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17013520        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17013524        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17013531        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17013552        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17013555        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17013562        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17013569        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17013571        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17013572        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17013573        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17013578        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17013583        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17013586        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17013593        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17013596        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17013671        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17013677        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17012674        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17012681        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17012694        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17012712        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17012729        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17011231        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17011256        5/6LIBOR  IO                           60    6 Mo Libor                       6                 6
      17011283        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17012658        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17009056        5/6LIBOR                                0    6 Mo Libor                       6                 6
      17009079        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17009124        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17009170        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17009227        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17009241        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17009244        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17009245        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17009321        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17009327        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17010945        5/6LIBOR                                0    6 Mo Libor                       6                 6
      17010946        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17010947        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17010961        5/6LIBOR  IO                           60    6 Mo Libor                       6                 6
      17010967        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17010998        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17011006        5/6LIBOR                                0    6 Mo Libor                       6                 6
      17011032        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17011038        5/6LIBOR                                0    6 Mo Libor                       6                 6
      17011061        5/6LIBOR                                0    6 Mo Libor                       6                 6
      17011081        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17011086        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17011130        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17011158        5/6LIBOR                                0    6 Mo Libor                       6                 6
      17011203        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17011213        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17004934        5/6LIBOR                                0    6 Mo Libor                       6                 6
      17004936        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17004941        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17004953        5/6LIBOR                                0    6 Mo Libor                       6                 6
      17005126        5/6LIBOR                                0    6 Mo Libor                       6                 6
      17008966        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17009008        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17004872        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17004897        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17004899        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17003289        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17003306        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17003318        5/6LIBOR                                0    6 Mo Libor                       6                 6
      17003328        5/6LIBOR                                0    6 Mo Libor                       6                 6
      17003360        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17003435        5/6LIBOR                                0    6 Mo Libor                       6                 6
      17003451        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      17003464        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17003473        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17003496        5/1LIBOR                                0    1 YR Libor                      12                12
      17004650        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17004663        5/1LIBOR  IO                          120    1 YR Libor                      12                12
      17004708        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17004739        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17002233        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17002252        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17003202        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17003228        5/6LIBOR                                0    6 Mo Libor                       6                 6
      17003247        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17003249        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17003251        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17003254        5/6LIBOR                                0    6 Mo Libor                       6                 6
      17003255        5/6LIBOR                                0    6 Mo Libor                       6                 6
      17003256        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17003258        5/6LIBOR                                0    6 Mo Libor                       6                 6
      17003260        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17003276        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17002104        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17002106        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17002120        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17002129        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17002135        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17002141        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17002151        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17000377        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17000399        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17000408        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17001920        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17001955        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17001977        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17002017        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17002031        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17002036        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17002042        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17002053        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17002066        5/6LIBOR                                0    6 Mo Libor                       6                 6
      17002070        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17002080        5/6LIBOR                                0    6 Mo Libor                       6                 6
      17002086        5/6LIBOR                                0    6 Mo Libor                       6                 6
      17002090        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16995171        5/1LIBOR  IO                          120    1 YR Libor                      12                12
      16995214        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16995216        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16995242        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16995272        5/1LIBOR  IO                          120    1 YR Libor                      12                12
      16995334        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16995374        5/1LIBOR  IO                          120    1 YR Libor                      12                12
      17000098        5/6LIBOR                                0    6 Mo Libor                       6                 6
      17000099        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17000101        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17000102        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17000103        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17000111        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17000113        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17000115        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17000116        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17000121        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17000123        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17000131        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17000132        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17000135        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17000136        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17000138        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17000140        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17000211        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17000268        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16994944        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16994951        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16995024        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16995025        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16995047        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16995049        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16995108        5/1LIBOR  IO                          120    1 YR Libor                      12                12
      16990122        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16990209        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16990210        5/6LIBOR  IO                           60    6 Mo Libor                       6                 6
      16990275        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16990276        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16990286        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16990363        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16991387        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16991405        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16991409        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16991452        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16991457        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16991460        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16991461        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16991462        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16991463        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16991466        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16991468        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16991470        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16991494        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16991500        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16991591        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16991649        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16991659        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16991720        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16991801        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16991805        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16991811        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16985084        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16985091        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16985133        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16985161        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16985184        5/6LIBOR  IO                           60    6 Mo Libor                       6                 6
      16985215        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16985272        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16990027        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16990035        3/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16990080        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16990090        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16981537        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16981551        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16981575        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16981602        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16981829        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16982843        5/6LIBOR  IO                           60    6 Mo Libor                       6                 6
      16982876        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16982935        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16982994        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16983099        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16983114        5/6LIBOR  IO                           60    6 Mo Libor                       6                 6
      16984656        5/6LIBOR  IO                           60    6 Mo Libor                       6                 6
      16984681        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16984749        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16984808        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16984829        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16984846        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16984847        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16984868        5/1LIBOR  IO                          120    1 YR Libor                      12                12
      16984961        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16984962        5/1LIBOR  IO                          120    1 YR Libor                      12                12
      16985006        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16981299        5/6LIBOR  IO                           60    6 Mo Libor                       6                 6
      16981318        5/1LIBOR  IO                          120    1 YR Libor                      12                12
      16981338        7/6LIBOR  IO                           84    6 Mo Libor                       6                 6
      16981393        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16981407        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16981429        5/6LIBOR  IO                           60    6 Mo Libor                       6                 6
      16981462        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16981492        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16981126        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16981140        5/6LIBOR  IO                           60    6 Mo Libor                       6                 6
      16981173        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16980876        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16980929        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16980934        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16980945        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16981036        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16979454        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16979487        5/6LIBOR  BLN                           0    6 Mo Libor                       6                 6
      16979502        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16979515        7/6LIBOR  IO                           84    6 Mo Libor                       6                 6
      16979526        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16979536        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16979546        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16980370        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16980371        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16980392        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16980399        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16980453        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16980456        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16980457        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16980459        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16980462        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16980469        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16980473        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16980522        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16980633        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16980652        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16980661        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16980682        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16980743        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16980773        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16980793        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16979007        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16979046        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16979054        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16979090        5/6LIBOR  IO                           60    6 Mo Libor                       6                 6
      16979091        7/6LIBOR  IO                           84    6 Mo Libor                       6                 6
      16979095        7/6LIBOR  IO                           84    6 Mo Libor                       6                 6
      16979106        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16979126        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16979145        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16979183        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16979190        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16979203        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16979262        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16979318        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16979333        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16979379        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16979381        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16979430        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16979437        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16974189        5/1LIBOR  IO                          120    1 YR Libor                      12                12
      16974203        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16974207        3/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16974280        7/6LIBOR                                0    6 Mo Libor                       6                 6
      16974288        5/6LIBOR  IO                           60    6 Mo Libor                       6                 6
      16974362        7/6LIBOR                                0    6 Mo Libor                       6                 6
      16974365        3/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16974366        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16974386        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16974390        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16974461        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16978779        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16978815        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16978829        5/6LIBOR  IO                           60    6 Mo Libor                       6                 6
      16978895        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16974094        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16974115        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16974126        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16974145        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16974165        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16974173        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16974013        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16974028        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16974034        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16974036        7/6LIBOR  IO                           84    6 Mo Libor                       6                 6
      16974048        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16973934        7/6LIBOR  IO                           84    6 Mo Libor                       6                 6
      16973923        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16973867        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16973814        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16973837        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16970784        3/1LIBOR  IO                          120    1 YR Libor                      12                12
      16970790        5/1LIBOR                                0    1 YR Libor                      12                12
      16970808        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16970813        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16970819        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16970886        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16970894        5/6LIBOR  BLN                           0    6 Mo Libor                       6                 6
      16970917        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16970946        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16970948        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16970953        5/6LIBOR  IO                           60    6 Mo Libor                       6                 6
      16791053        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16790988        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16790927        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16790939        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16790969        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16790845        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16790860        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16790891        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16790892        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16790774        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16790794        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16790836        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16790731        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16790660        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16790623        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16790459        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16789070        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16789075        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16790356        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16790371        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16790375        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16790383        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16790420        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16790425        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16788992        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16788916        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16788805        7/6LIBOR  IO                           84    6 Mo Libor                       6                 6
      16788808        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16788819        5/6LIBOR  IO                           60    6 Mo Libor                       6                 6
      16788833        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16788654        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16788656        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16788678        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16788710        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16788488        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16788522        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16788556        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16788427        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16788444        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16788477        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16788478        3/6LIBOR                                0    6 Mo Libor                       6                 6
      16786238        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16786285        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16784867        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16784903        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16784916        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16784945        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16784992        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16785032        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16786205        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16784761        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16784831        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16784835        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16784838        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16697267        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16784633        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16784651        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16784669        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16697249        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16784594        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16781325        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16781386        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16781435        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17059692        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      17059693        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      17059694        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      17059695        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      17048006        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      17059645        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      17059646        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      17059648        5/1LIBOR                                0    1 YR Libor                      12                12
      17059650        5/1LIBOR                                0    1 YR Libor                      12                12
      17059651        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      17059652        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      17059653        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      17059658        5/1LIBOR                                0    1 YR Libor                      12                12
      17059660        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      17059661        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      17059662        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      17059663        5/1LIBOR                                0    1 YR Libor                      12                12
      17059664        5/1LIBOR                                0    1 YR Libor                      12                12
      17059666        5/1LIBOR                                0    1 YR Libor                      12                12
      17059667        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      17059668        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      17059669        5/1LIBOR                                0    1 YR Libor                      12                12
      17059671        5/1LIBOR                                0    1 YR Libor                      12                12
      17059672        5/1LIBOR                                0    1 YR Libor                      12                12
      17059674        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      17059676        5/1LIBOR                                0    1 YR Libor                      12                12
      17059678        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      17059679        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      17059680        5/1LIBOR                                0    1 YR Libor                      12                12
      17059681        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      17059683        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      17059684        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      17059685        5/1LIBOR                                0    1 YR Libor                      12                12
      17059687        5/1LIBOR                                0    1 YR Libor                      12                12
      17059688        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      17059689        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      17059690        5/1LIBOR                                0    1 YR Libor                      12                12
      17059691        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16968281        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16968284        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16968287        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16968288        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16968290        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16968293        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16968304        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16968306        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16968318        5/1LIBOR                                0    1 YR Libor                      12                12
      16973872        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16973892        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16973895        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16973911        5/1LIBOR                                0    1 YR Libor                      12                12
      16973932        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16973941        5/1LIBOR                                0    1 YR Libor                      12                12
      17009018        5/1LIBOR                                0    1 YR Libor                      12                12
      17047999        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      17043988        3/1LIBOR  IO                           36    1 YR Libor                      12                12
      17042454        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16840609        3/1LIBOR                                0    1 YR Libor                      12                12
      16840610        3/1LIBOR  IO                           36    1 YR Libor                      12                12
      16840611        3/1CMT                                  0     1 YR CMT                       12                12
      16840612        3/1LIBOR                                0    1 YR Libor                      12                12
      16840613        3/1CMT    IO                          120     1 YR CMT                       12                12
      16840615        3/1CMT    IO                          120     1 YR CMT                       12                12
      16840616        3/1LIBOR  IO                          120    1 YR Libor                      12                12
      16840617        3/1LIBOR  IO                          120    1 YR Libor                      12                12
      16840618        3/1LIBOR                                0    1 YR Libor                      12                12
      16840619        3/1LIBOR  IO                          120    1 YR Libor                      12                12
      16840620        3/1LIBOR  IO                          120    1 YR Libor                      12                12
      16840621        3/1CMT    IO                           36     1 YR CMT                       12                12
      16840622        3/1LIBOR                                0    1 YR Libor                      12                12
      16840623        3/1CMT                                  0     1 YR CMT                       12                12
      16840624        3/1LIBOR  IO                           36    1 YR Libor                      12                12
      16840625        3/1CMT    IO                           60     1 YR CMT                       12                12
      16840626        3/1CMT    IO                           36     1 YR CMT                       12                12
      16840627        3/1CMT                                  0     1 YR CMT                       12                12
      16840605        3/1CMT    IO                           36     1 YR CMT                       12                12
      16840606        3/1CMT                                  0     1 YR CMT                       12                12
      16840607        3/1CMT    IO                           36     1 YR CMT                       12                12
      16840608        3/1LIBOR  IO                          120    1 YR Libor                      12                12
      16840570        3/1CMT                                  0     1 YR CMT                       12                12
      16840571        3/1CMT    IO                           36     1 YR CMT                       12                12
      16840572        3/1CMT    IO                          120     1 YR CMT                       12                12
      16840573        3/1CMT                                  0     1 YR CMT                       12                12
      16840574        3/1CMT    IO                           36     1 YR CMT                       12                12
      16840575        3/1CMT    IO                          120     1 YR CMT                       12                12
      16840577        3/1CMT    IO                           36     1 YR CMT                       12                12
      16840578        3/1CMT    IO                           36     1 YR CMT                       12                12
      16840579        3/1CMT                                  0     1 YR CMT                       12                12
      16840580        3/1CMT                                  0     1 YR CMT                       12                12
      16840581        3/1LIBOR                                0    1 YR Libor                      12                12
      16840582        3/1CMT                                  0     1 YR CMT                       12                12
      16840583        3/1CMT    IO                           36     1 YR CMT                       12                12
      16840584        3/1CMT                                  0     1 YR CMT                       12                12
      16840585        3/1CMT    IO                          120     1 YR CMT                       12                12
      16840586        3/1LIBOR  IO                           36    1 YR Libor                      12                12
      16840587        3/1CMT    IO                          120     1 YR CMT                       12                12
      16840589        3/1CMT    IO                           36     1 YR CMT                       12                12
      16840590        3/1LIBOR  IO                          120    1 YR Libor                      12                12
      16840591        3/1LIBOR  IO                           36    1 YR Libor                      12                12
      16840592        3/1LIBOR  IO                          120    1 YR Libor                      12                12
      16840593        3/1LIBOR  IO                          120    1 YR Libor                      12                12
      16840594        3/1CMT    IO                          120     1 YR CMT                       12                12
      16840595        3/1LIBOR  IO                          120    1 YR Libor                      12                12
      16840596        3/1CMT    IO                          120     1 YR CMT                       12                12
      16840597        3/1CMT    IO                           36     1 YR CMT                       12                12
      16840598        3/1LIBOR  IO                           36    1 YR Libor                      12                12
      16840599        3/1LIBOR  IO                          120    1 YR Libor                      12                12
      16840601        3/1CMT    IO                           36     1 YR CMT                       12                12
      16840602        3/1CMT    IO                           36     1 YR CMT                       12                12
      16840603        3/1CMT    IO                           36     1 YR CMT                       12                12
      16840604        3/1CMT    IO                          120     1 YR CMT                       12                12
      16840552        3/1CMT                                  0     1 YR CMT                       12                12
      16840553        3/1CMT                                  0     1 YR CMT                       12                12
      16840555        3/1CMT    IO                          120     1 YR CMT                       12                12
      16840556        3/1CMT    IO                           36     1 YR CMT                       12                12
      16840558        3/1CMT                                  0     1 YR CMT                       12                12
      16840559        3/1CMT    IO                           36     1 YR CMT                       12                12
      16840561        3/1CMT                                  0     1 YR CMT                       12                12
      16840562        3/1CMT    IO                          120     1 YR CMT                       12                12
      16840563        3/1CMT    IO                           36     1 YR CMT                       12                12
      16840564        3/1LIBOR                                0    1 YR Libor                      12                12
      16840565        3/1CMT    IO                           36     1 YR CMT                       12                12
      16840566        3/1CMT    IO                           36     1 YR CMT                       12                12
      16840567        3/1CMT                                  0     1 YR CMT                       12                12
      16840568        3/1CMT    IO                           36     1 YR CMT                       12                12
      16840569        3/1CMT                                  0     1 YR CMT                       12                12
      16840539        3/1CMT    IO                          120     1 YR CMT                       12                12
      16840540        3/1CMT    IO                           36     1 YR CMT                       12                12
      16840541        3/1CMT    IO                           36     1 YR CMT                       12                12
      16840545        3/1CMT    IO                           36     1 YR CMT                       12                12
      16840546        3/1CMT    IO                           36     1 YR CMT                       12                12
      16840547        3/1CMT                                  0     1 YR CMT                       12                12
      16840548        3/1CMT    IO                           36     1 YR CMT                       12                12
      16840549        3/1CMT                                  0     1 YR CMT                       12                12
      16840550        3/1CMT    IO                           36     1 YR CMT                       12                12
      16840551        3/1CMT    IO                           36     1 YR CMT                       12                12
      16729827        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16729860        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16729898        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16729928        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16731549        5/6LIBOR  BLN                           0    6 Mo Libor                       6                 6
      16731599        5/1LIBOR  IO                          120    1 YR Libor                      12                12
      16731607        5/1LIBOR  IO                          120    1 YR Libor                      12                12
      16731613        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16729682        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16729690        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16728799        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16728813        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16728816        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16728829        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16728889        5/6LIBOR  IO                           60    6 Mo Libor                       6                 6
      16728895        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16729409        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16729427        7/6LIBOR  IO                           84    6 Mo Libor                       6                 6
      16729584        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16729592        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16648128        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16723950        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16728284        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16728301        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16728339        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16728442        3/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16728444        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16728661        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16728755        7/6LIBOR                                0    6 Mo Libor                       6                 6
      16723388        7/6LIBOR                                0    6 Mo Libor                       6                 6
      16723398        3/1LIBOR                                0    1 YR Libor                      12                12
      16723427        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16723506        5/1LIBOR  IO                          120    1 YR Libor                      12                12
      16723648        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16723662        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16723665        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16723708        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16723715        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16723784        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16721862        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16721930        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16722145        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16722210        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16722231        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16722263        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16722286        5/6LIBOR  IO                           60    6 Mo Libor                       6                 6
      16722289        3/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16723125        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16723150        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16723155        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16723333        3/6LIBOR                                0    6 Mo Libor                       6                 6
      16723340        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16718876        5/1LIBOR  IO                          120    1 YR Libor                      12                12
      16718974        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16719000        3/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16719103        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16721812        5/6LIBOR  IO                           60    6 Mo Libor                       6                 6
      16718492        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16718507        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16718521        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16718524        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16718555        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16717773        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16717774        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16717168        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16717175        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16717186        5/1LIBOR  IO                          120    1 YR Libor                      12                12
      16717189        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16717244        3/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16717393        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16717429        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16717434        5/6LIBOR  BLN                           0    6 Mo Libor                       6                 6
      16717491        7/6LIBOR                                0    6 Mo Libor                       6                 6
      16717614        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16634137        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16595958        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16356318        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16357598        7/1LIBOR  IO                          120    1 YR Libor                      12                12
      16357499        7/1LIBOR  IO                          120    1 YR Libor                      12                12
      16356818        7/1LIBOR  IO                          120    1 YR Libor                      12                12
      16356540        3/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16781138        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16781163        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16781182        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16781194        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16780720        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16780775        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16780784        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16780796        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16697197        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16780917        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16780930        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16780962        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16781002        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16781008        3/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16781030        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16781054        7/6LIBOR  IO                           84    6 Mo Libor                       6                 6
      16781070        5/6LIBOR  BLN                           0    6 Mo Libor                       6                 6
      16779023        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16778907        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16695709        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16778836        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16778844        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16778859        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16778874        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16778540        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16778566        3/6LIBOR                                0    6 Mo Libor                       6                 6
      16778578        5/6LIBOR  BLN                           0    6 Mo Libor                       6                 6
      16778650        7/6LIBOR                                0    6 Mo Libor                       6                 6
      16778678        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16778689        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16695808        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16778773        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16778778        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16778797        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16778803        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16778372        5/6LIBOR  BLN                           0    6 Mo Libor                       6                 6
      16778462        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16778530        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16685661        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16692008        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16683839        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16683844        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16685628        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16685461        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16681040        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16681063        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16777148        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16777167        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16778238        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16778336        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16778347        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16676430        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16679068        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16776876        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16776910        7/1LIBOR                                0    1 YR Libor                      12                12
      16776975        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16777020        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16776586        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16776637        3/6LIBOR  IO                           36    6 Mo Libor                       6                 6
      16776645        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16776740        5/1LIBOR  IO                          120    1 YR Libor                      12                12
      16776747        5/1LIBOR  IO                          120    1 YR Libor                      12                12
      16776770        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16776534        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16775370        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16775382        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16775386        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16775394        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16775490        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16775527        7/6LIBOR                                0    6 Mo Libor                       6                 6
      16775534        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16775539        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16775058        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16775082        7/1LIBOR  IO                          120    1 YR Libor                      12                12
      16775089        3/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16775100        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16775111        5/6LIBOR  IO                           60    6 Mo Libor                       6                 6
      16775119        3/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16775127        3/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16775128        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16775134        3/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16775151        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16775159        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16770907        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16770936        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16770956        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16770997        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16771028        7/6LIBOR                                0    6 Mo Libor                       6                 6
      16771063        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16771153        3/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16771156        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16771174        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16771179        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16771189        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16771235        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16768393        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16768398        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16768492        3/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16770522        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16770735        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16770814        3/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16770818        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16770840        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16770852        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16770858        5/6LIBOR  IO                           60    6 Mo Libor                       6                 6
      16770865        7/6LIBOR  IO                           84    6 Mo Libor                       6                 6
      16768180        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16768195        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16768243        5/6LIBOR  BLN                           0    6 Mo Libor                       6                 6
      16768270        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16768376        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16768013        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16768021        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16765091        7/6LIBOR                                0    6 Mo Libor                       6                 6
      16765139        7/6LIBOR  IO                           84    6 Mo Libor                       6                 6
      16765156        5/6LIBOR  IO                           60    6 Mo Libor                       6                 6
      16765264        5/6LIBOR  IO                           60    6 Mo Libor                       6                 6
      16765273        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16765301        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16765424        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16765534        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16765563        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16765587        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16765601        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16768028        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16768076        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16767840        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16767865        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16767880        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16767957        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16767959        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16731872        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16731883        3/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16731940        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16731958        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16731986        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16731990        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17014528        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16835645        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16844662        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16844665        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16844675        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16844698        5/6LIBOR  IO                           60    6 Mo Libor                       6                 6
      16844711        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17048003        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16844579        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16844563        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16844568        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16844569        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16844557        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16844470        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16844489        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17033418        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      17033425        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      17033432        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      17033433        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      17033437        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      17033444        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16844431        5/6LIBOR  IO                           60    6 Mo Libor                       6                 6
      17014754        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      17014755        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      17014757        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      17014786        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      17014844        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16985178        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16985181        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16985188        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16991427        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16991428        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16991429        5/1LIBOR                                0    1 YR Libor                      12                12
      16991611        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16991612        5/1LIBOR                                0    1 YR Libor                      12                12
      16991614        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16991617        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16991619        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16991641        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16991643        5/1LIBOR                                0    1 YR Libor                      12                12
      16991648        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16991673        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16991682        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16991686        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16991802        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16991807        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16991810        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16991820        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16995073        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      17001959        3/1LIBOR  IO                           36    1 YR Libor                      12                12
      17001964        3/1LIBOR  IO                           36    1 YR Libor                      12                12
      17001968        3/1LIBOR  IO                           36    1 YR Libor                      12                12
      17001972        3/1LIBOR  IO                           36    1 YR Libor                      12                12
      17001974        7/1LIBOR  IO                           84    1 YR Libor                      12                12
      17001991        7/1LIBOR  IO                           84    1 YR Libor                      12                12
      17009011        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      17009016        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      17009022        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      17009025        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      17009029        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      17009034        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      17009037        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      17009040        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      17009043        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      17009053        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      17009059        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      17009062        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      17013640        5/1LIBOR                                0    1 YR Libor                      12                12
      17013661        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      17013666        5/1LIBOR                                0    1 YR Libor                      12                12
      17013673        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      17013676        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      17013682        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      17013686        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      17013689        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      17013690        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16835741        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16835754        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16835765        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16835771        5/1LIBOR                                0    1 YR Libor                      12                12
      16835775        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16838662        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16838665        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16838727        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16838731        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16838799        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16838832        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16838839        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16838845        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16839842        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16844439        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16844452        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16844461        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16844498        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16845631        5/1LIBOR                                0    1 YR Libor                      12                12
      16845821        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16845873        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16845887        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16847508        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16847808        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16851117        3/1LIBOR                                0    1 YR Libor                      12                12
      16851144        3/1LIBOR                                0    1 YR Libor                      12                12
      16851150        3/1LIBOR                                0    1 YR Libor                      12                12
      16851156        7/1LIBOR  IO                           84    1 YR Libor                      12                12
      16851183        7/1LIBOR  IO                           84    1 YR Libor                      12                12
      16853086        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16853094        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16859099        5/1LIBOR                                0    1 YR Libor                      12                12
      16859107        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16859118        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16859119        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16859123        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16859127        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16859128        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16859129        5/1LIBOR                                0    1 YR Libor                      12                12
      16859130        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16859137        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16859142        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16859144        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16859147        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16859173        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16859176        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16859180        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16859182        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16859190        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16859201        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16859203        5/1LIBOR                                0    1 YR Libor                      12                12
      16859204        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16859207        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16859214        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16859220        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16859232        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16859233        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16859257        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16859260        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16859264        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16859270        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16859271        5/1LIBOR                                0    1 YR Libor                      12                12
      16859276        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16859280        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16859281        5/1LIBOR                                0    1 YR Libor                      12                12
      16859298        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16859323        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16963077        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16968226        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16968228        5/1LIBOR                                0    1 YR Libor                      12                12
      16968232        5/1LIBOR                                0    1 YR Libor                      12                12
      16968245        5/1LIBOR                                0    1 YR Libor                      12                12
      16968248        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16968257        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16968261        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16968262        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16968263        5/1LIBOR                                0    1 YR Libor                      12                12
      16968266        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16968276        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16968277        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16968278        5/1LIBOR                                0    1 YR Libor                      12                12
      16968280        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16844370        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16824225        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16824230        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16824234        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16835518        3/1LIBOR  IO                           36    1 YR Libor                      12                12
      16835527        3/1LIBOR  IO                           36    1 YR Libor                      12                12
      16835535        3/1LIBOR  IO                           36    1 YR Libor                      12                12
      16835539        3/1LIBOR  IO                           36    1 YR Libor                      12                12
      16835550        7/1LIBOR  IO                           84    1 YR Libor                      12                12
      16835569        7/1LIBOR  IO                           84    1 YR Libor                      12                12
      16835572        7/1LIBOR  IO                           84    1 YR Libor                      12                12
      16835576        7/1LIBOR  IO                           84    1 YR Libor                      12                12
      16835589        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16835643        5/1LIBOR                                0    1 YR Libor                      12                12
      16823852        5/1LIBOR                                0    1 YR Libor                      12                12
      16823855        5/1LIBOR                                0    1 YR Libor                      12                12
      16823914        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16823923        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16823925        5/1LIBOR                                0    1 YR Libor                      12                12
      16823929        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16823968        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16823972        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16823989        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16824098        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16824119        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16824135        5/1LIBOR                                0    1 YR Libor                      12                12
      16824178        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16824199        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16824216        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16809251        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16809343        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16819122        7/1LIBOR  IO                           84    1 YR Libor                      12                12
      16798334        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16803425        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16803910        3/1LIBOR                                0    1 YR Libor                      12                12
      16973951        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16973961        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16973969        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16973981        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16973985        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16973992        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16974018        5/1LIBOR                                0    1 YR Libor                      12                12
      16974092        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16974122        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16974252        3/1LIBOR  IO                           36    1 YR Libor                      12                12
      16974293        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16974300        5/1LIBOR                                0    1 YR Libor                      12                12
      16974381        3/1LIBOR  IO                           36    1 YR Libor                      12                12
      16974398        3/1LIBOR  IO                           36    1 YR Libor                      12                12
      16978708        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16978713        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16978718        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16978720        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16978723        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16978724        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16980590        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16980593        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16980623        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16980642        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16980645        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16982808        3/1LIBOR  IO                           36    1 YR Libor                      12                12
      16982832        3/1LIBOR  IO                           36    1 YR Libor                      12                12
      16982941        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16983110        7/1LIBOR  IO                           84    1 YR Libor                      12                12
      16983113        7/1LIBOR  IO                           84    1 YR Libor                      12                12
      16984990        3/1LIBOR  IO                           36    1 YR Libor                      12                12
      16984991        3/1LIBOR                                0    1 YR Libor                      12                12
      16844319        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16844326        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16844329        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16844343        3/1LIBOR  IO                           36    1 YR Libor                      12                12
      16780802        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16780818        7/1LIBOR  IO                           84    1 YR Libor                      12                12
      16844312        5/1CMT    IO                          120     1 YR CMT                       12                12
      16840325        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16840330        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16840333        5/6LIBOR  IO                           60    6 Mo Libor                       6                 6
      16844286        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16840284        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16840304        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16840312        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16840313        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16840317        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16840260        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16840262        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16840215        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16840197        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16840159        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17015945        5/1LIBOR                                0    1 YR Libor                      12                12
      17015946        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      17015947        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      17015948        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16964634        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16964636        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16964913        3/1LIBOR  IO                           36    1 YR Libor                      12                12
      16964914        5/1LIBOR                                0    1 YR Libor                      12                12
      16964915        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16964916        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16964920        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16964923        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16964926        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16964927        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16964930        5/1LIBOR                                0    1 YR Libor                      12                12
      16964932        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16964933        5/1LIBOR                                0    1 YR Libor                      12                12
      16964935        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16964937        5/1LIBOR                                0    1 YR Libor                      12                12
      16964938        5/1LIBOR                                0    1 YR Libor                      12                12
      16964939        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16964941        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16964942        5/1LIBOR                                0    1 YR Libor                      12                12
      16964943        5/1LIBOR                                0    1 YR Libor                      12                12
      16964945        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16964946        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16964948        5/1LIBOR                                0    1 YR Libor                      12                12
      16964950        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16964951        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16964952        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      17015949        5/1LIBOR                                0    1 YR Libor                      12                12
      17015950        5/1LIBOR                                0    1 YR Libor                      12                12
      17015953        5/1LIBOR                                0    1 YR Libor                      12                12
      17015955        5/1LIBOR                                0    1 YR Libor                      12                12
      17015956        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      17015957        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      17015958        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      17015960        5/1LIBOR                                0    1 YR Libor                      12                12
      17015962        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      17015963        5/1LIBOR                                0    1 YR Libor                      12                12
      17015966        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      17015967        5/1LIBOR                                0    1 YR Libor                      12                12
      17015969        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      17015971        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      17015974        5/1LIBOR                                0    1 YR Libor                      12                12
      17015975        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      17015977        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      17015978        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      17015979        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      17015981        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      17015982        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      17015983        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      17015987        5/1LIBOR                                0    1 YR Libor                      12                12
      17015991        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16770460        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16839343        7/1LIBOR                                0    1 YR Libor                      12                12
      16356776        7/1LIBOR  IO                          120    1 YR Libor                      12                12
      16357121        7/1LIBOR  IO                          120    1 YR Libor                      12                12
      16357589        7/1LIBOR  IO                          120    1 YR Libor                      12                12
      16650771        5/1LIBOR                                0    1 YR Libor                      12                12
      16840059        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16840063        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16840089        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16840099        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16840100        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16840105        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16840108        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16839981        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16840036        5/6LIBOR  IO                           60    6 Mo Libor                       6                 6
      16840052        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16839967        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16839977        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16839917        5/6LIBOR  IO                           60    6 Mo Libor                       6                 6
      16839921        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16839922        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16839728        5/6LIBOR  BLN                           0    6 Mo Libor                       6                 6
      16839749        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16839805        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16839813        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16839821        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16839846        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16839866        5/6LIBOR  IO                           60    6 Mo Libor                       6                 6
      16839900        5/6LIBOR  IO                           60    6 Mo Libor                       6                 6
      16839666        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16839272        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16839280        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16839292        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16839314        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16670093        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16666576        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16666591        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16670022        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16663676        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16658284        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16851050        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16851051        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16851065        7/6LIBOR                                0    6 Mo Libor                       6                 6
      16851069        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16851084        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16851086        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16851091        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16851154        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16851163        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16849521        3/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16849554        5/6LIBOR  IO                           60    6 Mo Libor                       6                 6
      16849559        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16849566        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16851034        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16851035        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16851046        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16851048        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16851188        5/6LIBOR  IO                           60    6 Mo Libor                       6                 6
      16851217        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16851241        3/6LIBOR                                0    6 Mo Libor                       6                 6
      16851283        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16851291        5/6LIBOR  IO                           60    6 Mo Libor                       6                 6
      16851331        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16851345        3/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16851356        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16851358        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16851362        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16851366        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16851368        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16851859        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16851884        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16851893        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16851908        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16851913        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16851944        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16851962        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16851971        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16851981        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16851985        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16771738        5/6LIBOR  BLN                           0    6 Mo Libor                       6                 6
      16771750        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16771774        7/1LIBOR  IO                          120    1 YR Libor                      12                12
      16771785        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16771798        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16771800        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16771831        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16771859        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16771870        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16771916        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16771948        5/6LIBOR  BLN                           0    6 Mo Libor                       6                 6
      16771949        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16771988        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16772021        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16772026        5/6LIBOR  IO                           60    6 Mo Libor                       6                 6
      16772049        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16772060        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16772066        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16772077        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16772089        5/1LIBOR  IO                          120    1 YR Libor                      12                12
      16772321        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16772397        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16772440        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16772444        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16772447        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16772516        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16772566        5/6LIBOR  BLN                           0    6 Mo Libor                       6                 6
      16772583        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16772644        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16772648        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16772650        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16772653        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16772714        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16772720        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16772722        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16774803        5/6LIBOR  BLN                           0    6 Mo Libor                       6                 6
      16774824        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16774825        5/6LIBOR  IO                           60    6 Mo Libor                       6                 6
      16774826        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16774950        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16774957        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16774966        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16774996        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16774999        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16775004        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16847915        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16847922        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16847949        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16847997        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16848023        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16848075        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16848099        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16848998        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16849011        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16849056        5/6LIBOR  IO                           60    6 Mo Libor                       6                 6
      16849058        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16849062        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16849067        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16849111        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16849132        3/6LIBOR                                0    6 Mo Libor                       6                 6
      16849151        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16849168        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16849170        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16849189        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16849205        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16847828        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16847829        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16849273        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16849293        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16849348        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16849352        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16849371        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16849384        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16849402        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16849410        3/6LIBOR                                0    6 Mo Libor                       6                 6
      16849414        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16847857        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16847882        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16849476        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16849477        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16847787        7/6LIBOR  IO                           84    6 Mo Libor                       6                 6
      16847795        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16847801        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16847810        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16847815        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16845596        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16845643        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16845660        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16845671        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16845681        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16845705        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16845711        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16846061        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16846068        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16846074        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16846082        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16846107        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16845737        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16845739        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16845742        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16846136        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16846142        7/6LIBOR                                0    6 Mo Libor                       6                 6
      16846144        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16846146        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16846149        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16846157        3/6LIBOR  IO                           36    6 Mo Libor                       6                 6
      16845776        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16845798        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16846206        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16846211        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16846212        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16846250        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16846296        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16847458        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16847505        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16847625        3/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16847628        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16845897        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16845918        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16845933        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16845956        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16845957        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16845992        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16846002        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16846004        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16846028        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16846038        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16847661        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16847665        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16847669        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16847683        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16847695        5/6LIBOR  IO                           60    6 Mo Libor                       6                 6
      16847715        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16847774        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16835541        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16835542        5/6LIBOR  IO                           60    6 Mo Libor                       6                 6
      16835603        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16835631        7/6LIBOR  IO                           84    6 Mo Libor                       6                 6
      16835634        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16835678        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16838820        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16838825        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16838828        5/6LIBOR  IO                           60    6 Mo Libor                       6                 6
      16838867        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16838899        5/6LIBOR  IO                           60    6 Mo Libor                       6                 6
      16838926        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16838938        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16835685        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16835691        5/6LIBOR  IO                           60    6 Mo Libor                       6                 6
      16835692        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16835708        5/1LIBOR  IO                          120    1 YR Libor                      12                12
      16835755        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16835756        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16835759        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16835774        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16838977        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16838991        7/6LIBOR  IO                           84    6 Mo Libor                       6                 6
      16838992        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16838995        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16835839        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16835848        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16835851        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16839089        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16839090        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16839106        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16839113        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16835865        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16835866        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16835867        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16835869        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16835953        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16838574        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16838656        5/6LIBOR  IO                           60    6 Mo Libor                       6                 6
      16838664        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16838701        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16838703        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16838721        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16838741        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16838761        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16838772        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16838777        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16839178        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16839183        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16832887        7/6LIBOR  IO                           84    6 Mo Libor                       6                 6
      16832893        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16832905        5/6LIBOR  BLN                           0    6 Mo Libor                       6                 6
      16832936        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16833005        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16833019        5/1LIBOR  IO                          120    1 YR Libor                      12                12
      16833070        5/1LIBOR  IO                          120    1 YR Libor                      12                12
      16833113        7/6LIBOR  IO                           84    6 Mo Libor                       6                 6
      16833122        3/1LIBOR  IO                          120    1 YR Libor                      12                12
      16833181        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16833200        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16833212        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16833213        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16833220        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16833229        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16833231        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16833236        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16833282        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16833291        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16833299        5/1LIBOR                                0    1 YR Libor                      12                12
      16833304        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16833359        5/6LIBOR  IO                           60    6 Mo Libor                       6                 6
      16835182        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16835234        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16835248        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16835303        5/6LIBOR  IO                           60    6 Mo Libor                       6                 6
      16835329        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16835346        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16835359        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16835408        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16835411        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16835455        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16835463        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16835478        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16826690        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16826750        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16826771        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16823953        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16823987        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16823999        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16824000        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16824003        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16824008        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16824031        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16824080        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16824084        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16826785        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16826864        5/6LIBOR  IO                           60    6 Mo Libor                       6                 6
      16826865        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16826895        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16826899        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16824137        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16824229        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16826932        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16824289        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16824302        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16826990        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16827002        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16827004        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16824335        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16824340        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16824356        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16824367        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16824369        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16824372        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16824410        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16824426        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16824429        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16827055        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16826569        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16826570        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16826574        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16827087        7/6LIBOR                                0    6 Mo Libor                       6                 6
      16827094        3/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16832796        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16826605        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16826612        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16826628        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16826636        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16819060        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16819075        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16819705        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16819092        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16819104        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16819138        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16819721        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16819727        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16819158        7/6LIBOR                                0    6 Mo Libor                       6                 6
      16819186        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16819203        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16819204        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16819228        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16819760        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16819763        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16819798        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16819835        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16823645        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16823646        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16819275        5/6LIBOR  BLN                           0    6 Mo Libor                       6                 6
      16819283        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16823748        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16823750        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16819312        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16819315        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16819324        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16819346        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16819351        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16823804        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16819432        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16819434        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16819435        3/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16819442        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16819465        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16823823        5/1LIBOR  IO                          120    1 YR Libor                      12                12
      16823832        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16823858        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16819488        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16823865        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16823871        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16823886        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16823895        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16819532        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16819551        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16819572        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16819584        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16819594        5/6LIBOR  IO                           60    6 Mo Libor                       6                 6
      16823913        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16823926        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16823928        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16809734        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16809740        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16809790        5/6LIBOR  IO                           60    6 Mo Libor                       6                 6
      16809842        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16809335        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16809353        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16809364        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16809863        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16809864        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16809867        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16809870        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16809372        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16809395        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16813605        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16813625        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16813628        5/6LIBOR  IO                           60    6 Mo Libor                       6                 6
      16809428        3/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16809438        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16809457        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16813639        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16813703        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16813724        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16813747        5/6LIBOR  IO                           60    6 Mo Libor                       6                 6
      16813761        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16813813        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16813826        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16813835        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16813856        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16813864        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16813894        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16813910        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16813912        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16809472        3/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16809485        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16809494        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16813916        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16813934        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16813952        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16813971        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16814034        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16814071        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16814091        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16814144        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16814153        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16814177        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16814179        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16814183        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16814195        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16814198        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16809549        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16809551        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16809558        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16809595        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16809620        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16814203        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16814217        5/1LIBOR                                0    1 YR Libor                      12                12
      16814223        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16809628        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16809648        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16809652        5/1LIBOR  IO                          120    1 YR Libor                      12                12
      16809656        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16809708        5/1LIBOR  IO                          120    1 YR Libor                      12                12
      16809709        7/6LIBOR                                0    6 Mo Libor                       6                 6
      16809710        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16814327        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16814358        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16804080        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16804095        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16804096        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16804101        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16804131        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16804139        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16804143        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16804144        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16806744        7/6LIBOR                                0    6 Mo Libor                       6                 6
      16806751        7/6LIBOR  IO                           84    6 Mo Libor                       6                 6
      16803812        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16803845        5/1LIBOR                                0    1 YR Libor                      12                12
      16803857        5/6LIBOR  IO                           60    6 Mo Libor                       6                 6
      16803865        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16806800        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16806805        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16806811        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16806847        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16806870        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16804016        3/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16806920        5/6LIBOR  IO                           60    6 Mo Libor                       6                 6
      16806950        3/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16806966        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16807036        7/6LIBOR                                0    6 Mo Libor                       6                 6
      16807040        3/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16807051        7/6LIBOR                                0    6 Mo Libor                       6                 6
      16807055        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16807065        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16807078        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16807093        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16807115        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16804022        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16804023        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16804034        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16807129        5/6LIBOR  IO                           60    6 Mo Libor                       6                 6
      16807133        5/1LIBOR                                0    1 YR Libor                      12                12
      16807139        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16807142        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16807151        5/1LIBOR  IO                          120    1 YR Libor                      12                12
      16807217        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16807233        5/6LIBOR  IO                           60    6 Mo Libor                       6                 6
      16807355        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16807371        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16809192        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16809317        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16809323        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16714960        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16715033        5/1LIBOR  IO                          120    1 YR Libor                      12                12
      16715107        5/6LIBOR  IO                           60    6 Mo Libor                       6                 6
      16715219        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16715222        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16715227        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16715229        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16710837        3/6LIBOR                                0    6 Mo Libor                       6                 6
      16711299        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16710856        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16710879        7/6LIBOR  IO                           84    6 Mo Libor                       6                 6
      16713806        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16713818        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16713873        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16713885        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16713925        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16711099        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16711137        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16714069        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16714086        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16714131        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16714151        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16710248        7/6LIBOR                                0    6 Mo Libor                       6                 6
      16709845        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16709868        3/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16709872        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16709991        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16710056        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16709703        7/6LIBOR                                0    6 Mo Libor                       6                 6
      16708103        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16708274        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16653821        5/1LIBOR  IO                          120    1 YR Libor                      12                12
      16546274        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16544320        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16419939        5/6LIBOR                                0    6 Mo Libor                       6                 6
      17015973        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      17015986        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      17001620        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17003030        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17003064        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17003086        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17004463        5/6LIBOR  BLN                           0    6 Mo Libor                       6                 6
      17004426        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16994868        5/6LIBOR  BLN                           0    6 Mo Libor                       6                 6
      17004532        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17004617        5/6LIBOR  BLN                           0    6 Mo Libor                       6                 6
      17008805        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17008857        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17008892        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16997751        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17010826        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17010838        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16997809        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16997824        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17010861        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17012472        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17012481        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17012591        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17013315        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17013348        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17013394        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17001476        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17001492        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17001515        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17001526        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17001531        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16982738        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16982774        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16984220        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16984224        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16984267        5/6LIBOR  BLN                           0    6 Mo Libor                       6                 6
      16971909        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16971792        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16984327        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16984352        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16989904        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16989918        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16989933        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16989951        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16989981        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16991020        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16980203        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16980225        5/6LIBOR  BLN                           0    6 Mo Libor                       6                 6
      16991030        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16980157        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16980339        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16994794        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16994837        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16994846        5/6LIBOR  BLN                           0    6 Mo Libor                       6                 6
      16856206        7/6LIBOR                                0    6 Mo Libor                       6                 6
      16857141        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16857212        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16858884        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16858890        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16858921        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16852553        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16852559        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16852497        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16859031        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16859042        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16912702        3/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16912712        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16912724        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16912733        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16912744        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16856216        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16856231        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16965037        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16856272        5/6LIBOR  BLN                           0    6 Mo Libor                       6                 6
      16965010        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16965011        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16967982        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16968111        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16968119        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16968044        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16970081        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16856276        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16970184        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16970195        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16970330        5/6LIBOR  BLN                           0    6 Mo Libor                       6                 6
      16970345        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16970347        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16971873        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16839473        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16839485        5/6LIBOR  BLN                           0    6 Mo Libor                       6                 6
      16847273        5/6LIBOR  BLN                           0    6 Mo Libor                       6                 6
      16839533        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16839446        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16843799        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16839634        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16843759        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16843935        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16843975        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16845387        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16845397        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16845344        5/6LIBOR  BLN                           0    6 Mo Libor                       6                 6
      16845414        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16845419        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16845426        7/6LIBOR                                0    6 Mo Libor                       6                 6
      16845432        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16845434        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16845314        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16845316        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16847363        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16847395        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16848837        5/6LIBOR  BLN                           0    6 Mo Libor                       6                 6
      16848844        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16848933        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16848969        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16851433        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16851522        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16851595        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16851687        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16851701        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16851724        5/6LIBOR  BLN                           0    6 Mo Libor                       6                 6
      16826011        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16825906        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16838436        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16838516        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16826157        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16826172        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16832576        5/6LIBOR  BLN                           0    6 Mo Libor                       6                 6
      16832647        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16832653        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16832722        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16832725        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16835002        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16835036        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16835053        5/6LIBOR  BLN                           0    6 Mo Libor                       6                 6
      16835062        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16835068        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16835107        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16838529        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16838549        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16835131        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16834883        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16838347        5/6LIBOR  BLN                           0    6 Mo Libor                       6                 6
      16812541        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16811588        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16811593        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16811597        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16812649        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16812652        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16818780        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16818796        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16818807        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16818705        7/6LIBOR  BLN                           0    6 Mo Libor                       6                 6
      16818725        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16823502        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16823573        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16808242        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16808313        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16808319        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16808195        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16808349        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16808440        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16812404        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16812464        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17022081        3/1LIBOR  IO                           36    1 YR Libor                      12                12
      17022089        3/1LIBOR  IO                           36    1 YR Libor                      12                12
      16707112        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16707116        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16707123        3/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16704582        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16704658        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16706423        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16706907        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16706543        7/6LIBOR  IO                           84    6 Mo Libor                       6                 6
      16706671        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16706716        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16706733        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16704032        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16704361        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16704173        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16703986        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16697729        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16697735        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16803780        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17009035        5/1LIBOR                                0    1 YR Libor                      12                12
      17009057        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16803745        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16803733        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16803709        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16798108        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16798126        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16798127        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16799218        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16801233        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16801236        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16801296        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16801306        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16801358        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16803023        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16802887        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16803066        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16803073        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16803074        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16806444        5/6LIBOR  BLN                           0    6 Mo Libor                       6                 6
      16806474        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16803090        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16802909        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16803125        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16803147        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16787116        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16787178        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16787184        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16797991        5/6LIBOR  BLN                           0    6 Mo Libor                       6                 6
      16787020        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16790109        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16790206        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16790220        7/6LIBOR  BLN                           0    6 Mo Libor                       6                 6
      16790231        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16790245        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16790295        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16790317        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16772995        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16772797        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16775838        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16773063        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16773072        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16776356        5/6LIBOR  BLN                           0    6 Mo Libor                       6                 6
      16776379        5/6LIBOR  BLN                           0    6 Mo Libor                       6                 6
      16776411        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16776414        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16778120        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16772896        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16773175        5/6LIBOR  BLN                           0    6 Mo Libor                       6                 6
      16785141        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16773234        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16785200        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16787096        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16773286        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16775745        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16775768        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16775711        7/6LIBOR                                0    6 Mo Libor                       6                 6
      16764948        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16764957        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16764983        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16767397        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16767403        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16730341        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16767529        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16731261        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16731377        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16772889        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16728058        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16721712        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16728124        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16728137        3/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16728179        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16722896        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16713264        5/6LIBOR  BLN                           0    6 Mo Libor                       6                 6
      16713449        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16714499        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16710650        5/6LIBOR  BLN                           0    6 Mo Libor                       6                 6
      16710484        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16718104        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16721428        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16709299        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16383933        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16696649        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16697618        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16696527        5/6LIBOR  IO                           60    6 Mo Libor                       6                 6
      16692494        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16692558        3/6LIBOR                                0    6 Mo Libor                       6                 6
      16693704        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16693744        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16693758        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16693763        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16693780        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16693842        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16693436        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16696134        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16693644        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16693671        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16688046        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16688358        7/6LIBOR                                0    6 Mo Libor                       6                 6
      16684630        3/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16681929        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16685751        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16684175        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16680504        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16680567        7/6LIBOR                                0    6 Mo Libor                       6                 6
      16680588        7/6LIBOR                                0    6 Mo Libor                       6                 6
      16681597        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16680099        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16680137        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16674409        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16672823        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16674178        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16674193        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16667188        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16667395        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16670415        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16670548        5/1LIBOR  IO                          120    1 YR Libor                      12                12
      16670811        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16670882        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16667319        5/6LIBOR  BLN                           0    6 Mo Libor                       6                 6
      16667339        5/6LIBOR  IO                           60    6 Mo Libor                       6                 6
      16665764        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16665776        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16665925        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16666047        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16666771        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16666809        5/6LIBOR  BLN                           0    6 Mo Libor                       6                 6
      16664386        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16664461        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16664213        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16664216        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16662843        3/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16663789        5/1LIBOR  IO                          120    1 YR Libor                      12                12
      16663920        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16663957        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16662018        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16656473        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16656535        5/6LIBOR  IO                           60    6 Mo Libor                       6                 6
      16706307        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16707483        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16700042        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16648336        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16644105        5/6LIBOR  IO                           60    6 Mo Libor                       6                 6
      16700068        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16640786        5/1LIBOR  IO                          120    1 YR Libor                      12                12
      16634811        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16638326        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16616165        7/6LIBOR  IO                           84    6 Mo Libor                       6                 6
      16616300        5/1LIBOR  IO                          120    1 YR Libor                      12                12
      16632328        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16612700        3/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16611728        5/1LIBOR  IO                          120    1 YR Libor                      12                12
      16613136        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16601338        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16597548        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16594721        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16569340        5/6LIBOR  IO                           60    6 Mo Libor                       6                 6
      16968414        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16968415        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16968466        3/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16968467        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16968468        5/6LIBOR  IO                           60    6 Mo Libor                       6                 6
      16968470        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16968477        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16968484        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16968515        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16965518        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16965520        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16965531        5/6LIBOR  IO                           60    6 Mo Libor                       6                 6
      16965539        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16965562        5/1LIBOR                                0    1 YR Libor                      12                12
      16968529        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16968543        5/6LIBOR  IO                           60    6 Mo Libor                       6                 6
      16968564        5/6LIBOR  IO                           60    6 Mo Libor                       6                 6
      16968580        5/6LIBOR  IO                           60    6 Mo Libor                       6                 6
      16968597        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16968624        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16968635        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16968639        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16968640        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16968654        7/6LIBOR  IO                           84    6 Mo Libor                       6                 6
      16968657        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16968671        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16968679        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16968682        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16968712        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16968717        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16968752        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16968753        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16968786        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16968806        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16968866        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16968907        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16970398        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16970410        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16970414        7/6LIBOR  IO                           84    6 Mo Libor                       6                 6
      16970424        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16970425        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16970428        5/6LIBOR  IO                           60    6 Mo Libor                       6                 6
      16970431        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16970443        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16970447        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16970462        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16970479        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16970492        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16970530        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16970539        5/6LIBOR  BLN                           0    6 Mo Libor                       6                 6
      16970541        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16970652        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16970712        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16965567        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16965596        5/6LIBOR  IO                           60    6 Mo Libor                       6                 6
      16965624        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16965633        5/6LIBOR  IO                           60    6 Mo Libor                       6                 6
      16965680        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16968202        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16968223        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16968279        3/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16968314        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16968340        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16968387        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16968403        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16859571        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16859621        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16859664        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16962970        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16962976        5/6LIBOR  IO                           60    6 Mo Libor                       6                 6
      16962997        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16963022        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16963038        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16859098        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16963043        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16963055        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16963085        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16859145        5/1LIBOR  IO                          120    1 YR Libor                      12                12
      16859159        7/6LIBOR  IO                           84    6 Mo Libor                       6                 6
      16963187        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16963198        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16963202        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16963223        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16859262        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16963247        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16963248        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16963287        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16859282        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16859294        3/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16859307        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16859334        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16859346        7/6LIBOR  IO                           84    6 Mo Libor                       6                 6
      16859350        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16859358        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16859361        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16859363        7/6LIBOR                                0    6 Mo Libor                       6                 6
      16963323        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16963331        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16963334        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16963353        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16965170        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16965177        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16965194        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16965199        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16965200        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16965205        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16965206        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16965208        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16965263        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16965271        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16859408        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16859421        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16859430        5/6LIBOR  IO                           60    6 Mo Libor                       6                 6
      16859445        3/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16859450        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16859477        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16859487        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16859514        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16965322        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16965344        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16859535        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16965397        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16965405        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16859544        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16859549        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16859553        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16859558        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16859561        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16859568        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16965482        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16965483        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16856458        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16856459        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16856477        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16856492        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16856503        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16856514        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16853147        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16853185        5/6LIBOR  IO                           60    6 Mo Libor                       6                 6
      16856539        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16856584        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16856602        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16856606        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16856610        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16856615        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16856626        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16856641        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16856643        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16856657        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16856688        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16853271        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16853281        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16856730        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16856749        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16856751        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16856753        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16856770        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16856782        5/1LIBOR  IO                           60    1 YR Libor                      12                12
      16856874        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16856882        5/6LIBOR  IO                           60    6 Mo Libor                       6                 6
      16856930        3/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16856946        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16856949        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16856950        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16856951        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16856954        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16856961        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16856972        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16857006        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16857059        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16857346        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16857369        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16857459        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16857484        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16857506        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16857526        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16857575        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16857600        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16857618        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16857627        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16857673        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16857681        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16857684        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16859070        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16853368        5/1LIBOR  IO                          120    1 YR Libor                      12                12
      16856432        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16856450        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16852039        5/6LIBOR  IO                           60    6 Mo Libor                       6                 6
      16852072        3/1LIBOR  IO                          120    1 YR Libor                      12                12
      16852094        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16852117        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16852120        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16852176        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16852185        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16852212        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16852214        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16852834        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16852837        3/1LIBOR  IO                          120    1 YR Libor                      12                12
      16852840        5/6LIBOR  IO                           60    6 Mo Libor                       6                 6
      16852879        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16852880        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16852919        5/6LIBOR  IO                           60    6 Mo Libor                       6                 6
      16852236        5/6LIBOR  IO                           60    6 Mo Libor                       6                 6
      16852981        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16852992        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16852247        7/6LIBOR  IO                           84    6 Mo Libor                       6                 6
      16853034        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16852282        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16852297        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16852320        5/6LIBOR  IO                           60    6 Mo Libor                       6                 6
      16852322        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16852344        5/6LIBOR  IO                           60    6 Mo Libor                       6                 6
      16852367        5/1LIBOR  IO                          120    1 YR Libor                      12                12
      16852414        3/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16852686        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16852702        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16852708        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16852710        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16852731        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16852743        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16852752        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16852767        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16852777        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16852779        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16853052        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16853062        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16853068        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16853071        7/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16853080        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16853088        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16853090        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16853091        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16853119        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17032768        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17016019        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16851994        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16852000        5/6LIBOR                                0    6 Mo Libor                       6                 6
      17020924        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17020976        5/6LIBOR                                0    6 Mo Libor                       6                 6
      16852013        5/6LIBOR                                0    6 Mo Libor                       6                 6
      17021015        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17021734        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      17021760        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16731840        7/6LIBOR                                0    6 Mo Libor                       6                 6
      16731678        3/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16731691        3/1LIBOR  IO                          120    1 YR Libor                      12                12
      16731703        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6
      16731732        5/6LIBOR  IO                          120    6 Mo Libor                       6                 6




--------------------------------------------------------------------------------




      LOAN_SEQ                       NEXT_RATE_ADJ_DATE1              NEXT_PAY_ADJ_DATE1          MARGIN         INIT_RATE_CAP            PER_RATE_CAP
      16832830                                  20120101                        20120201          2.250                  5.000                   1.000
      16832841                                  20120101                        20120201          2.250                  5.000                   1.000
      16832850                                  20120101                        20120201          2.250                  5.000                   1.000
      16648271                                  20131001                        20131101          2.250                  5.000                   1.000
      16803458                                  20111101                        20111201          2.250                  5.000                   1.000
      16803462                                  20111201                        20120101          2.250                  5.000                   1.000
      16803515                                  20111201                        20120101          2.250                  5.000                   1.000
      16803532                                  20120101                        20120201          2.250                  5.000                   1.000
      16803542                                  20120101                        20120201          2.250                  5.000                   1.000
      16803575                                  20120101                        20120201          2.250                  5.000                   1.000
      16803600                                  20120101                        20120201          2.250                  6.000                   2.000
      16803607                                  20111201                        20120101          2.250                  5.000                   1.000
      16803616                                  20140101                        20140201          2.250                  5.000                   1.000
      16801835                                  20120101                        20120201          2.250                  5.000                   1.000
      16801841                                  20120101                        20120201          2.250                  5.000                   1.000
      16801853                                  20120101                        20120201          2.250                  6.000                   1.000
      16801910                                  20140101                        20140201          2.250                  5.000                   1.000
      16801922                                  20120101                        20120201          2.250                  5.000                   1.000
      16801923                                  20140101                        20140201          2.250                  5.000                   1.000
      16801924                                  20140101                        20140201          2.250                  5.000                   1.000
      16801935                                  20111201                        20120101          2.250                  6.000                   1.000
      16801998                                  20111201                        20120101          2.250                  5.000                   1.000
      16802000                                  20120101                        20120201          2.250                  5.000                   1.000
      16803333                                  20120101                        20120201          2.250                  5.000                   1.000
      16801551                                  20120101                        20120201          2.250                  5.000                   1.000
      16801590                                  20111201                        20120101          2.250                  5.000                   1.000
      16801604                                  20111201                        20120101          2.250                  5.000                   1.000
      16801608                                  20110901                        20111001          2.250                  6.000                   2.000
      16801617                                  20120101                        20120201          2.250                  5.000                   1.000
      16801648                                  20120101                        20120201          2.250                  5.000                   1.000
      16801662                                  20120101                        20120201          2.250                  5.000                   1.000
      16801672                                  20120101                        20120201          2.250                  5.000                   1.000
      16801712                                  20120101                        20120201          2.250                  5.000                   1.000
      16801715                                  20131201                        20140101          2.250                  5.000                   1.000
      16801717                                  20131201                        20140101          2.250                  5.000                   1.000
      16801720                                  20111201                        20120101          2.250                  6.000                   2.000
      16801731                                  20120101                        20120201          2.250                  5.000                   1.000
      16798801                                  20120201                        20120301          2.250                  5.000                   1.000
      16798814                                  20120101                        20120201          2.250                  5.000                   1.000
      16798841                                  20120101                        20120201          2.250                  6.000                   2.000
      16798862                                  20120101                        20120201          2.250                  5.000                   1.000
      16801454                                  20120101                        20120201          2.250                  5.000                   1.000
      16801463                                  20111201                        20120101          2.250                  5.000                   2.000
      16801499                                  20111101                        20111201          2.250                  5.000                   2.000
      16798596                                  20131201                        20140101          2.250                  5.000                   1.000
      16798620                                  20120101                        20120201          2.250                  5.000                   1.000
      16798624                                  20120101                        20120201          2.250                  5.000                   1.000
      16798668                                  20120101                        20120201          2.250                  5.000                   1.000
      16798703                                  20120101                        20120201          2.250                  5.000                   1.000
      16798781                                  20111201                        20120101          2.250                  5.000                   1.000
      16798782                                  20100101                        20100201          2.250                  2.000                   1.000
      16798423                                  20111201                        20120101          2.250                  5.000                   1.000
      16798471                                  20111201                        20120101          2.250                  6.000                   2.000
      16798492                                  20131201                        20140101          2.250                  2.000                   2.000
      16798501                                  20131201                        20140101          2.250                  2.000                   2.000
      16798521                                  20120101                        20120201          2.250                  5.000                   1.000
      16798547                                  20120101                        20120201          2.250                  5.000                   1.000
      16798580                                  20140101                        20140201          2.250                  5.000                   1.000
      16791191                                  20120101                        20120201          2.250                  5.000                   1.000
      16791198                                  20120201                        20120301          2.250                  5.000                   1.000
      16798153                                  20100101                        20100201          2.250                  2.000                   1.000
      16798167                                  20120101                        20120201          2.250                  5.000                   1.000
      16798231                                  20111101                        20111201          2.250                  5.000                   1.000
      16798252                                  20120101                        20120201          2.250                  5.000                   1.000
      16798319                                  20111201                        20120101          2.250                  6.000                   2.000
      16798386                                  20131201                        20140101          2.250                  5.000                   1.000
      16844886                                  20120201                        20120301          2.250                  5.000                   1.000
      16791120                                  20111201                        20120101          2.250                  5.000                   1.000
      16791133                                  20120101                        20120201          2.250                  5.000                   1.000
      16791152                                  20120101                        20120201          2.250                  5.000                   1.000
      16844873                                  20120101                        20120201          2.250                  5.000                   1.000
      16844806                                  20120101                        20120201          2.250                  5.000                   1.000
      16844811                                  20140101                        20140201          2.250                  5.000                   1.000
      16844830                                  20120101                        20120201          2.250                  5.000                   1.000
      17043987                                  20111201                        20120101          2.250                  5.000                   1.000
      17042404                                  20120201                        20120301          2.250                  5.000                   1.000
      17042410                                  20120201                        20120301          2.250                  5.000                   1.000
      17042411                                  20120201                        20120301          2.250                  5.000                   1.000
      17034682                                  20120201                        20120301          2.750                  6.000                   2.000
      17034530                                  20120201                        20120301          2.750                  6.000                   2.000
      17034580                                  20120201                        20120301          2.250                  6.000                   2.000
      17034591                                  20120201                        20120301          2.250                  6.000                   2.000
      17034598                                  20120201                        20120301          2.750                  6.000                   2.000
      17034599                                  20120201                        20120301          2.750                  6.000                   2.000
      17034668                                  20120201                        20120301          2.750                  6.000                   2.000
      17034670                                  20120201                        20120301          2.750                  6.000                   2.000
      17033368                                  20120201                        20120301          2.250                  5.000                   1.000
      17033223                                  20120201                        20120301          2.750                  6.000                   2.000
      17033170                                  20120201                        20120301          2.250                  5.000                   1.000
      17021938                                  20120201                        20120301          2.750                  6.000                   2.000
      17021942                                  20120201                        20120301          2.250                  6.000                   2.000
      17021944                                  20120201                        20120301          2.750                  6.000                   2.000
      17022033                                  20120201                        20120301          2.250                  5.000                   1.000
      17022040                                  20120201                        20120301          2.250                  5.000                   1.000
      17022046                                  20120201                        20120301          2.250                  5.000                   1.000
      17022062                                  20120201                        20120301          2.250                  5.000                   1.000
      17022083                                  20120201                        20120301          2.250                  5.000                   1.000
      17022087                                  20120201                        20120301          2.250                  5.000                   1.000
      17022096                                  20120201                        20120301          2.250                  5.000                   1.000
      17022146                                  20120201                        20120301          2.250                  5.000                   1.000
      17016254                                  20120201                        20120301          2.750                  6.000                   2.000
      17016255                                  20120201                        20120301          2.250                  5.000                   1.000
      17016275                                  20120201                        20120301          2.750                  6.000                   2.000
      17016281                                  20120201                        20120301          2.750                  6.000                   2.000
      17016392                                  20120201                        20120301          2.250                  5.000                   1.000
      17016397                                  20120201                        20120301          2.250                  5.000                   1.000
      17016404                                  20120201                        20120301          2.250                  5.000                   1.000
      17016446                                  20111201                        20120101          2.250                  5.000                   1.000
      17021130                                  20120101                        20120201          2.250                  6.000                   2.000
      17013744                                  20140201                        20140301          2.250                  5.000                   1.000
      17013752                                  20120201                        20120301          2.250                  5.000                   1.000
      17014678                                  20120201                        20120301          2.250                  5.000                   1.000
      17014680                                  20120201                        20120301          2.250                  5.000                   1.000
      17014691                                  20120201                        20120301          2.250                  5.000                   1.000
      17014696                                  20120201                        20120301          2.250                  5.000                   1.000
      17014723                                  20120201                        20120301          2.750                  6.000                   2.000
      17015055                                  20120201                        20120301          2.250                  5.000                   1.000
      17012821                                  20120201                        20120301          2.750                  6.000                   2.000
      17012826                                  20120201                        20120301          2.750                  6.000                   2.000
      17012829                                  20120201                        20120301          2.750                  6.000                   2.000
      17012837                                  20120201                        20120301          2.750                  6.000                   2.000
      17012874                                  20120201                        20120301          2.250                  5.000                   1.000
      17012893                                  20120201                        20120301          2.250                  5.000                   1.000
      17012934                                  20120201                        20120301          2.250                  6.000                   2.000
      17013461                                  20120201                        20120301          2.250                  5.000                   1.000
      17013465                                  20120201                        20120301          2.250                  5.000                   1.000
      17013472                                  20120201                        20120301          2.250                  5.000                   1.000
      17013483                                  20120201                        20120301          2.250                  5.000                   1.000
      17013491                                  20120201                        20120301          2.250                  5.000                   1.000
      17013501                                  20120201                        20120301          2.250                  5.000                   1.000
      17013502                                  20120201                        20120301          2.250                  5.000                   1.000
      17013506                                  20120201                        20120301          2.250                  5.000                   1.000
      17013517                                  20120201                        20120301          2.250                  5.000                   1.000
      17013518                                  20120201                        20120301          2.250                  5.000                   1.000
      17013520                                  20120201                        20120301          2.250                  5.000                   1.000
      17013524                                  20120201                        20120301          2.250                  5.000                   1.000
      17013531                                  20120201                        20120301          2.250                  5.000                   1.000
      17013552                                  20120201                        20120301          2.250                  5.000                   1.000
      17013555                                  20120101                        20120201          2.250                  6.000                   2.000
      17013562                                  20120201                        20120301          2.250                  6.000                   2.000
      17013569                                  20120101                        20120201          2.250                  6.000                   2.000
      17013571                                  20120101                        20120201          2.250                  6.000                   2.000
      17013572                                  20120101                        20120201          2.250                  6.000                   2.000
      17013573                                  20120201                        20120301          2.250                  5.000                   1.000
      17013578                                  20120101                        20120201          2.250                  6.000                   2.000
      17013583                                  20120101                        20120201          2.750                  6.000                   2.000
      17013586                                  20120201                        20120301          2.250                  5.000                   1.000
      17013593                                  20120201                        20120301          2.250                  5.000                   1.000
      17013596                                  20120201                        20120301          2.250                  6.000                   2.000
      17013671                                  20120201                        20120301          2.250                  5.000                   1.000
      17013677                                  20120201                        20120301          2.250                  5.000                   1.000
      17012674                                  20120201                        20120301          2.250                  5.000                   1.000
      17012681                                  20120201                        20120301          2.250                  5.000                   1.000
      17012694                                  20120201                        20120301          2.250                  5.000                   1.000
      17012712                                  20120201                        20120301          2.250                  5.000                   1.000
      17012729                                  20120201                        20120301          2.250                  5.000                   1.000
      17011231                                  20120201                        20120301          2.750                  6.000                   2.000
      17011256                                  20120201                        20120301          2.250                  5.000                   1.000
      17011283                                  20120201                        20120301          2.250                  5.000                   1.000
      17012658                                  20120201                        20120301          2.250                  5.000                   1.000
      17009056                                  20120201                        20120301          2.250                  5.000                   1.000
      17009079                                  20120201                        20120301          2.250                  5.000                   1.000
      17009124                                  20120201                        20120301          2.250                  5.000                   1.000
      17009170                                  20120201                        20120301          2.250                  5.000                   1.000
      17009227                                  20120201                        20120301          2.750                  6.000                   2.000
      17009241                                  20120201                        20120301          2.250                  6.000                   2.000
      17009244                                  20120201                        20120301          2.750                  6.000                   2.000
      17009245                                  20120201                        20120301          2.750                  6.000                   2.000
      17009321                                  20120201                        20120301          2.250                  5.000                   1.000
      17009327                                  20120201                        20120301          2.250                  5.000                   1.000
      17010945                                  20120201                        20120301          2.250                  5.000                   1.000
      17010946                                  20120201                        20120301          2.250                  5.000                   1.000
      17010947                                  20120201                        20120301          2.250                  5.000                   1.000
      17010961                                  20120201                        20120301          2.250                  5.000                   1.000
      17010967                                  20120201                        20120301          2.250                  5.000                   1.000
      17010998                                  20120201                        20120301          2.250                  5.000                   1.000
      17011006                                  20120201                        20120301          2.250                  5.000                   1.000
      17011032                                  20120201                        20120301          2.250                  5.000                   1.000
      17011038                                  20120201                        20120301          2.250                  5.000                   1.000
      17011061                                  20120201                        20120301          2.250                  5.000                   1.000
      17011081                                  20120201                        20120301          2.250                  6.000                   2.000
      17011086                                  20120201                        20120301          2.750                  6.000                   2.000
      17011130                                  20120201                        20120301          2.250                  5.000                   1.000
      17011158                                  20120201                        20120301          2.250                  5.000                   1.000
      17011203                                  20120201                        20120301          2.250                  6.000                   2.000
      17011213                                  20120201                        20120301          2.250                  5.000                   1.000
      17004934                                  20120201                        20120301          5.000                  5.000                   1.000
      17004936                                  20120101                        20120201          2.750                  5.000                   1.000
      17004941                                  20120201                        20120301          2.250                  6.000                   2.000
      17004953                                  20120201                        20120301          2.250                  5.000                   1.000
      17005126                                  20120201                        20120301          2.250                  5.000                   1.000
      17008966                                  20120201                        20120301          2.250                  5.000                   1.000
      17009008                                  20120201                        20120301          2.250                  5.000                   1.000
      17004872                                  20120201                        20120301          2.250                  5.000                   1.000
      17004897                                  20120201                        20120301          2.250                  5.000                   2.000
      17004899                                  20120201                        20120301          2.750                  6.000                   2.000
      17003289                                  20120201                        20120301          2.250                  5.000                   1.000
      17003306                                  20120201                        20120301          2.250                  5.000                   1.000
      17003318                                  20120201                        20120301          2.250                  6.000                   2.000
      17003328                                  20120201                        20120301          2.250                  5.000                   1.000
      17003360                                  20120201                        20120301          2.250                  5.000                   1.000
      17003435                                  20111101                        20111201          2.750                  6.000                   2.000
      17003451                                  20120201                        20120301          2.250                  5.000                   1.000
      17003464                                  20120201                        20120301          2.250                  5.000                   1.000
      17003473                                  20120201                        20120301          2.250                  5.000                   1.000
      17003496                                  20111101                        20111201          2.250                  5.000                   2.000
      17004650                                  20120101                        20120201          2.250                  5.000                   1.000
      17004663                                  20120201                        20120301          2.250                  5.000                   2.000
      17004708                                  20120201                        20120301          2.250                  5.000                   1.000
      17004739                                  20120201                        20120301          2.250                  5.000                   1.000
      17002233                                  20120201                        20120301          2.250                  5.000                   1.000
      17002252                                  20120201                        20120301          2.250                  5.000                   1.000
      17003202                                  20120201                        20120301          2.250                  5.000                   1.000
      17003228                                  20120201                        20120301          2.250                  5.000                   1.000
      17003247                                  20120101                        20120201          2.750                  6.000                   2.000
      17003249                                  20120101                        20120201          2.750                  6.000                   2.000
      17003251                                  20120101                        20120201          2.750                  6.000                   2.000
      17003254                                  20120101                        20120201          2.750                  6.000                   2.000
      17003255                                  20120201                        20120301          2.250                  6.000                   2.000
      17003256                                  20120201                        20120301          2.750                  6.000                   2.000
      17003258                                  20120201                        20120301          2.750                  6.000                   2.000
      17003260                                  20120201                        20120301          2.750                  6.000                   2.000
      17003276                                  20120201                        20120301          2.250                  5.000                   1.000
      17002104                                  20120101                        20120201          2.750                  6.000                   2.000
      17002106                                  20120101                        20120201          2.750                  6.000                   2.000
      17002120                                  20120101                        20120201          2.750                  6.000                   2.000
      17002129                                  20120101                        20120201          2.250                  6.000                   2.000
      17002135                                  20120201                        20120301          2.750                  6.000                   2.000
      17002141                                  20120201                        20120301          2.750                  6.000                   2.000
      17002151                                  20120201                        20120301          2.750                  6.000                   2.000
      17000377                                  20111201                        20120101          2.750                  6.000                   2.000
      17000399                                  20140201                        20140301          2.250                  5.000                   1.000
      17000408                                  20140201                        20140301          2.250                  5.000                   1.000
      17001920                                  20120201                        20120301          2.250                  5.000                   1.000
      17001955                                  20120201                        20120301          2.250                  5.000                   1.000
      17001977                                  20120201                        20120301          2.250                  5.000                   1.000
      17002017                                  20120201                        20120301          2.250                  5.000                   1.000
      17002031                                  20120101                        20120201          2.750                  6.000                   2.000
      17002036                                  20120101                        20120201          2.250                  6.000                   2.000
      17002042                                  20120101                        20120201          2.250                  6.000                   2.000
      17002053                                  20120201                        20120301          2.250                  6.000                   2.000
      17002066                                  20120201                        20120301          2.250                  5.000                   1.000
      17002070                                  20120101                        20120201          2.750                  6.000                   2.000
      17002080                                  20120201                        20120301          2.250                  5.000                   1.000
      17002086                                  20120101                        20120201          2.750                  6.000                   2.000
      17002090                                  20120201                        20120301          2.750                  6.000                   2.000
      16995171                                  20120201                        20120301          2.250                  5.000                   2.000
      16995214                                  20120201                        20120301          2.250                  6.000                   2.000
      16995216                                  20120201                        20120301          2.250                  6.000                   2.000
      16995242                                  20120101                        20120201          2.250                  5.000                   1.000
      16995272                                  20120201                        20120301          2.250                  5.000                   2.000
      16995334                                  20120201                        20120301          2.250                  5.000                   1.000
      16995374                                  20120201                        20120301          2.250                  5.000                   1.000
      17000098                                  20120201                        20120301          2.250                  6.000                   2.000
      17000099                                  20120101                        20120201          2.750                  6.000                   2.000
      17000101                                  20120201                        20120301          2.250                  5.000                   1.000
      17000102                                  20120201                        20120301          2.750                  6.000                   2.000
      17000103                                  20120201                        20120301          2.250                  5.000                   1.000
      17000111                                  20120201                        20120301          2.250                  5.000                   1.000
      17000113                                  20120201                        20120301          2.250                  5.000                   1.000
      17000115                                  20120101                        20120201          2.750                  6.000                   2.000
      17000116                                  20120101                        20120201          2.750                  6.000                   2.000
      17000121                                  20120101                        20120201          2.250                  6.000                   2.000
      17000123                                  20120201                        20120301          2.750                  6.000                   2.000
      17000131                                  20120101                        20120201          2.750                  6.000                   2.000
      17000132                                  20120101                        20120201          2.750                  6.000                   2.000
      17000135                                  20120101                        20120201          2.250                  6.000                   2.000
      17000136                                  20120201                        20120301          2.750                  6.000                   2.000
      17000138                                  20120201                        20120301          2.750                  6.000                   2.000
      17000140                                  20111101                        20111201          2.250                  6.000                   2.000
      17000211                                  20120201                        20120301          2.250                  5.000                   1.000
      17000268                                  20120201                        20120301          2.250                  5.000                   1.000
      16994944                                  20111101                        20111201          2.250                  5.000                   1.000
      16994951                                  20120101                        20120201          2.750                  6.000                   2.000
      16995024                                  20120201                        20120301          2.250                  5.000                   1.000
      16995025                                  20120201                        20120301          2.250                  5.000                   1.000
      16995047                                  20120101                        20120201          2.250                  6.000                   2.000
      16995049                                  20120101                        20120201          2.750                  6.000                   2.000
      16995108                                  20120201                        20120301          2.250                  5.000                   2.000
      16990122                                  20120201                        20120301          2.250                  5.000                   1.000
      16990209                                  20120201                        20120301          2.250                  5.000                   1.000
      16990210                                  20120201                        20120301          2.250                  5.000                   1.000
      16990275                                  20120201                        20120301          2.250                  5.000                   1.000
      16990276                                  20120201                        20120301          2.250                  5.000                   1.000
      16990286                                  20120201                        20120301          2.250                  5.000                   1.000
      16990363                                  20120201                        20120301          2.250                  5.000                   1.000
      16991387                                  20120101                        20120201          2.250                  5.000                   1.000
      16991405                                  20120101                        20120201          2.250                  5.000                   1.000
      16991409                                  20120101                        20120201          2.250                  5.000                   1.000
      16991452                                  20120101                        20120201          2.750                  6.000                   2.000
      16991457                                  20120101                        20120201          2.250                  6.000                   2.000
      16991460                                  20120101                        20120201          2.250                  6.000                   2.000
      16991461                                  20120101                        20120201          2.250                  6.000                   2.000
      16991462                                  20120101                        20120201          2.250                  6.000                   2.000
      16991463                                  20120101                        20120201          2.250                  6.000                   2.000
      16991466                                  20120101                        20120201          2.250                  6.000                   2.000
      16991468                                  20120101                        20120201          2.750                  6.000                   2.000
      16991470                                  20120101                        20120201          2.750                  6.000                   2.000
      16991494                                  20120201                        20120301          2.250                  5.000                   1.000
      16991500                                  20120201                        20120301          2.250                  5.000                   1.000
      16991591                                  20120201                        20120301          2.250                  5.000                   1.000
      16991649                                  20120201                        20120301          2.250                  5.000                   1.000
      16991659                                  20120201                        20120301          2.250                  5.000                   1.000
      16991720                                  20120201                        20120301          2.250                  5.000                   1.000
      16991801                                  20120101                        20120201          2.250                  6.000                   2.000
      16991805                                  20120101                        20120201          2.250                  6.000                   2.000
      16991811                                  20120101                        20120201          2.750                  6.000                   2.000
      16985084                                  20120201                        20120301          2.250                  5.000                   1.000
      16985091                                  20120201                        20120301          2.250                  6.000                   1.000
      16985133                                  20120201                        20120301          2.250                  5.000                   1.000
      16985161                                  20120101                        20120201          4.000                  2.000                   6.000
      16985184                                  20120201                        20120301          2.250                  5.000                   1.000
      16985215                                  20120201                        20120301          2.250                  6.000                   2.000
      16985272                                  20140201                        20140301          2.250                  5.000                   1.000
      16990027                                  20120201                        20120301          2.250                  5.000                   1.000
      16990035                                  20100201                        20100301          2.250                  2.000                   1.000
      16990080                                  20120201                        20120301          2.250                  5.000                   1.000
      16990090                                  20120201                        20120301          2.250                  5.000                   1.000
      16981537                                  20140201                        20140301          2.250                  5.000                   1.000
      16981551                                  20120201                        20120301          2.250                  5.000                   1.000
      16981575                                  20120201                        20120301          2.250                  5.000                   1.000
      16981602                                  20120201                        20120301          2.250                  5.000                   1.000
      16981829                                  20120201                        20120301          2.250                  5.000                   1.000
      16982843                                  20120201                        20120301          2.250                  5.000                   1.000
      16982876                                  20120201                        20120301          2.250                  5.000                   1.000
      16982935                                  20120201                        20120301          2.250                  5.000                   1.000
      16982994                                  20120201                        20120301          2.250                  5.000                   1.000
      16983099                                  20120201                        20120301          2.250                  5.000                   1.000
      16983114                                  20120101                        20120201          2.250                  5.000                   1.000
      16984656                                  20120201                        20120301          2.250                  5.000                   1.000
      16984681                                  20120201                        20120301          2.250                  5.000                   1.000
      16984749                                  20120201                        20120301          2.250                  5.000                   1.000
      16984808                                  20120201                        20120301          2.250                  6.000                   2.000
      16984829                                  20120201                        20120301          2.250                  5.000                   1.000
      16984846                                  20120201                        20120301          2.250                  5.000                   1.000
      16984847                                  20120201                        20120301          2.250                  5.000                   1.000
      16984868                                  20120201                        20120301          2.250                  5.000                   1.000
      16984961                                  20120201                        20120301          2.250                  5.000                   1.000
      16984962                                  20120201                        20120301          2.250                  5.000                   2.000
      16985006                                  20120201                        20120301          2.250                  5.000                   1.000
      16981299                                  20120201                        20120301          2.250                  5.000                   1.000
      16981318                                  20120101                        20120201          2.250                  5.000                   1.000
      16981338                                  20140201                        20140301          2.250                  5.000                   1.000
      16981393                                  20120101                        20120201          2.250                  6.000                   2.000
      16981407                                  20140201                        20140301          2.250                  5.000                   1.000
      16981429                                  20120201                        20120301          2.250                  5.000                   1.000
      16981462                                  20120201                        20120301          2.250                  5.000                   1.000
      16981492                                  20120201                        20120301          2.250                  6.000                   2.000
      16981126                                  20120201                        20120301          2.250                  5.000                   1.000
      16981140                                  20120201                        20120301          2.250                  5.000                   1.000
      16981173                                  20120201                        20120301          2.250                  5.000                   1.000
      16980876                                  20120201                        20120301          2.250                  5.000                   1.000
      16980929                                  20120201                        20120301          2.250                  5.000                   1.000
      16980934                                  20120201                        20120301          2.250                  6.000                   2.000
      16980945                                  20120201                        20120301          2.250                  5.000                   1.000
      16981036                                  20120201                        20120301          2.250                  5.000                   1.000
      16979454                                  20120201                        20120301          2.250                  5.000                   2.000
      16979487                                  20120201                        20120301          2.250                  5.000                   1.000
      16979502                                  20120201                        20120301          2.250                  5.000                   1.000
      16979515                                  20140201                        20140301          2.250                  5.000                   1.000
      16979526                                  20120201                        20120301          2.250                  5.000                   1.000
      16979536                                  20120201                        20120301          2.250                  5.000                   1.000
      16979546                                  20120201                        20120301          2.250                  5.000                   1.000
      16980370                                  20120201                        20120301          2.250                  5.000                   1.000
      16980371                                  20120201                        20120301          2.250                  5.000                   1.000
      16980392                                  20120201                        20120301          2.250                  5.000                   1.000
      16980399                                  20120101                        20120201          2.250                  5.000                   1.000
      16980453                                  20120101                        20120201          2.250                  6.000                   2.000
      16980456                                  20120101                        20120201          2.750                  6.000                   2.000
      16980457                                  20120101                        20120201          2.250                  6.000                   2.000
      16980459                                  20120101                        20120201          2.750                  6.000                   2.000
      16980462                                  20120101                        20120201          2.250                  6.000                   2.000
      16980469                                  20120201                        20120301          2.250                  5.000                   1.000
      16980473                                  20120101                        20120201          2.750                  6.000                   2.000
      16980522                                  20120201                        20120301          2.250                  6.000                   2.000
      16980633                                  20120201                        20120301          2.250                  6.000                   2.000
      16980652                                  20120201                        20120301          2.250                  5.000                   1.000
      16980661                                  20120201                        20120301          2.250                  5.000                   1.000
      16980682                                  20120201                        20120301          2.250                  5.000                   1.000
      16980743                                  20120201                        20120301          2.250                  5.000                   1.000
      16980773                                  20120201                        20120301          2.250                  5.000                   1.000
      16980793                                  20120201                        20120301          2.250                  5.000                   1.000
      16979007                                  20120201                        20120301          2.250                  5.000                   1.000
      16979046                                  20120201                        20120301          2.250                  5.000                   1.000
      16979054                                  20120201                        20120301          2.250                  5.000                   1.000
      16979090                                  20120201                        20120301          2.250                  5.000                   1.000
      16979091                                  20140201                        20140301          2.250                  5.000                   1.000
      16979095                                  20140201                        20140301          2.250                  5.000                   1.000
      16979106                                  20120101                        20120201          2.250                  5.000                   1.000
      16979126                                  20120201                        20120301          2.250                  5.000                   1.000
      16979145                                  20120201                        20120301          2.250                  5.000                   1.000
      16979183                                  20120201                        20120301          2.250                  5.000                   1.000
      16979190                                  20120201                        20120301          2.250                  5.000                   1.000
      16979203                                  20120201                        20120301          2.250                  5.000                   1.000
      16979262                                  20120201                        20120301          2.250                  5.000                   1.000
      16979318                                  20120101                        20120201          2.750                  6.000                   2.000
      16979333                                  20120101                        20120201          2.250                  6.000                   2.000
      16979379                                  20120101                        20120201          2.250                  6.000                   2.000
      16979381                                  20120101                        20120201          2.250                  6.000                   2.000
      16979430                                  20111201                        20120101          2.750                  6.000                   2.000
      16979437                                  20120201                        20120301          2.250                  5.000                   1.000
      16974189                                  20120201                        20120301          2.250                  5.000                   2.000
      16974203                                  20120201                        20120301          2.250                  5.000                   1.000
      16974207                                  20100201                        20100301          2.250                  2.000                   1.000
      16974280                                  20140201                        20140301          2.250                  5.000                   1.000
      16974288                                  20120201                        20120301          2.250                  5.000                   1.000
      16974362                                  20140201                        20140301          2.250                  5.000                   1.000
      16974365                                  20091101                        20091201          2.250                  2.000                   1.000
      16974366                                  20120201                        20120301          2.250                  5.000                   1.000
      16974386                                  20140201                        20140301          2.250                  5.000                   1.000
      16974390                                  20111201                        20120101          2.250                  5.000                   1.000
      16974461                                  20120201                        20120301          2.250                  5.000                   1.000
      16978779                                  20120201                        20120301          2.250                  5.000                   1.000
      16978815                                  20120201                        20120301          2.250                  5.000                   1.000
      16978829                                  20120201                        20120301          2.250                  5.000                   1.000
      16978895                                  20120201                        20120301          2.250                  5.000                   1.000
      16974094                                  20120201                        20120301          2.250                  5.000                   1.000
      16974115                                  20120201                        20120301          2.250                  5.000                   1.000
      16974126                                  20120201                        20120301          2.250                  5.000                   1.000
      16974145                                  20120101                        20120201          2.250                  5.000                   1.000
      16974165                                  20120201                        20120301          2.250                  5.000                   1.000
      16974173                                  20140201                        20140301          2.250                  5.000                   1.000
      16974013                                  20120101                        20120201          3.875                  5.000                   1.000
      16974028                                  20120201                        20120301          2.250                  5.000                   1.000
      16974034                                  20120101                        20120201          2.250                  5.000                   1.000
      16974036                                  20140201                        20140301          2.250                  5.000                   1.000
      16974048                                  20111101                        20111201          2.250                  5.000                   1.000
      16973934                                  20140201                        20140301          2.250                  5.000                   1.000
      16973923                                  20120201                        20120301          2.250                  5.000                   1.000
      16973867                                  20120201                        20120301          2.250                  5.000                   1.000
      16973814                                  20120101                        20120201          2.250                  5.000                   1.000
      16973837                                  20120201                        20120301          2.250                  5.000                   1.000
      16970784                                  20091001                        20091101          3.250                  2.000                   2.000
      16970790                                  20120201                        20120301          2.250                  5.000                   2.000
      16970808                                  20140201                        20140301          2.250                  5.000                   1.000
      16970813                                  20140201                        20140301          2.250                  5.000                   1.000
      16970819                                  20120201                        20120301          2.250                  5.000                   1.000
      16970886                                  20120201                        20120301          2.250                  5.000                   1.000
      16970894                                  20120201                        20120301          2.250                  5.000                   1.000
      16970917                                  20120201                        20120301          2.250                  5.000                   1.000
      16970946                                  20120201                        20120301          2.250                  5.000                   1.000
      16970948                                  20120201                        20120301          2.250                  5.000                   1.000
      16970953                                  20120201                        20120301          2.250                  5.000                   1.000
      16791053                                  20120101                        20120201          2.250                  5.000                   1.000
      16790988                                  20111101                        20111201          2.250                  6.000                   2.000
      16790927                                  20111201                        20120101          2.250                  6.000                   2.000
      16790939                                  20111201                        20120101          2.250                  6.000                   2.000
      16790969                                  20111001                        20111101          2.250                  6.000                   2.000
      16790845                                  20120101                        20120201          2.250                  5.000                   1.000
      16790860                                  20120101                        20120201          2.250                  5.000                   1.000
      16790891                                  20111201                        20120101          2.250                  5.000                   1.000
      16790892                                  20120101                        20120201          2.250                  5.000                   1.000
      16790774                                  20120201                        20120301          2.250                  5.000                   1.000
      16790794                                  20120101                        20120201          2.250                  5.000                   1.000
      16790836                                  20111201                        20120101          2.250                  5.000                   1.000
      16790731                                  20111201                        20120101          2.250                  5.000                   1.000
      16790660                                  20120101                        20120201          2.250                  5.000                   1.000
      16790623                                  20120101                        20120201          2.250                  5.000                   1.000
      16790459                                  20120101                        20120201          2.250                  5.000                   1.000
      16789070                                  20111101                        20111201          2.250                  5.000                   1.000
      16789075                                  20111101                        20111201          2.250                  6.000                   2.000
      16790356                                  20120101                        20120201          2.250                  5.000                   1.000
      16790371                                  20120101                        20120201          2.250                  5.000                   1.000
      16790375                                  20120101                        20120201          2.250                  5.000                   1.000
      16790383                                  20111201                        20120101          2.250                  6.000                   2.000
      16790420                                  20140101                        20140201          2.250                  5.000                   1.000
      16790425                                  20140101                        20140201          2.250                  5.000                   1.000
      16788992                                  20120101                        20120201          2.250                  5.000                   1.000
      16788916                                  20111201                        20120101          2.250                  5.000                   1.000
      16788805                                  20140101                        20140201          2.250                  5.000                   1.000
      16788808                                  20120101                        20120201          2.250                  5.000                   1.000
      16788819                                  20111201                        20120101          3.875                  3.000                   1.000
      16788833                                  20120101                        20120201          2.250                  5.000                   1.000
      16788654                                  20120101                        20120201          3.250                  5.000                   1.000
      16788656                                  20120101                        20120201          2.250                  5.000                   1.000
      16788678                                  20111201                        20120101          2.250                  5.000                   1.000
      16788710                                  20131201                        20140101          2.250                  5.000                   1.000
      16788488                                  20120101                        20120201          2.250                  5.000                   1.000
      16788522                                  20111201                        20120101          2.250                  4.750                   1.000
      16788556                                  20111201                        20120101          2.250                  5.000                   1.000
      16788427                                  20111201                        20120101          2.250                  5.000                   1.000
      16788444                                  20120101                        20120201          2.250                  5.000                   1.000
      16788477                                  20120101                        20120201          2.250                  5.000                   1.000
      16788478                                  20100101                        20100201          2.250                  2.000                   1.000
      16786238                                  20120101                        20120201          2.250                  5.000                   1.000
      16786285                                  20120101                        20120201          2.250                  5.000                   1.000
      16784867                                  20111001                        20111101          2.750                  6.000                   2.000
      16784903                                  20120101                        20120201          2.250                  5.000                   1.000
      16784916                                  20111201                        20120101          2.250                  6.000                   2.000
      16784945                                  20120101                        20120201          2.250                  5.000                   1.000
      16784992                                  20120101                        20120201          2.250                  5.000                   2.000
      16785032                                  20120101                        20120201          2.250                  5.000                   1.000
      16786205                                  20111201                        20120101          2.250                  6.000                   2.000
      16784761                                  20111201                        20120101          2.250                  5.000                   1.000
      16784831                                  20111101                        20111201          2.750                  6.000                   2.000
      16784835                                  20120101                        20120201          2.250                  5.000                   1.000
      16784838                                  20111101                        20111201          2.250                  6.000                   2.000
      16697267                                  20111101                        20111201          2.250                  5.000                   1.000
      16784633                                  20120101                        20120201          2.250                  5.000                   1.000
      16784651                                  20131201                        20140101          2.250                  5.000                   1.000
      16784669                                  20111201                        20120101          2.250                  5.000                   1.000
      16697249                                  20120101                        20120201          2.250                  5.000                   1.000
      16784594                                  20120101                        20120201          2.250                  5.000                   1.000
      16781325                                  20120101                        20120201          2.250                  5.000                   1.000
      16781386                                  20120101                        20120201          2.250                  5.000                   1.000
      16781435                                  20111201                        20120101          2.250                  5.000                   1.000
      17059692                                  20120201                        20120301          2.250                  5.000                   2.000
      17059693                                  20120301                        20120401          2.250                  5.000                   2.000
      17059694                                  20120301                        20120401          2.250                  5.000                   2.000
      17059695                                  20120301                        20120401          2.250                  5.000                   2.000
      17048006                                  20120201                        20120301          2.250                  5.000                   2.000
      17059645                                  20120301                        20120401          2.250                  5.000                   2.000
      17059646                                  20120301                        20120401          2.250                  5.000                   2.000
      17059648                                  20120301                        20120401          2.250                  5.000                   2.000
      17059650                                  20120201                        20120301          2.250                  5.000                   2.000
      17059651                                  20120201                        20120301          2.250                  5.000                   2.000
      17059652                                  20120301                        20120401          2.250                  5.000                   2.000
      17059653                                  20120301                        20120401          2.250                  5.000                   2.000
      17059658                                  20120201                        20120301          2.250                  5.000                   2.000
      17059660                                  20120201                        20120301          2.250                  5.000                   2.000
      17059661                                  20120201                        20120301          2.250                  5.000                   2.000
      17059662                                  20120201                        20120301          2.250                  5.000                   2.000
      17059663                                  20120301                        20120401          2.250                  5.000                   2.000
      17059664                                  20120201                        20120301          2.250                  5.000                   2.000
      17059666                                  20120301                        20120401          2.250                  5.000                   2.000
      17059667                                  20120201                        20120301          2.250                  5.000                   2.000
      17059668                                  20120201                        20120301          2.250                  5.000                   2.000
      17059669                                  20120301                        20120401          2.250                  5.000                   2.000
      17059671                                  20120301                        20120401          2.250                  5.000                   2.000
      17059672                                  20120201                        20120301          2.250                  5.000                   2.000
      17059674                                  20120301                        20120401          2.250                  5.000                   2.000
      17059676                                  20120201                        20120301          2.250                  5.000                   2.000
      17059678                                  20120201                        20120301          2.250                  5.000                   2.000
      17059679                                  20120201                        20120301          2.250                  5.000                   2.000
      17059680                                  20120201                        20120301          2.250                  5.000                   2.000
      17059681                                  20120301                        20120401          2.250                  5.000                   2.000
      17059683                                  20120201                        20120301          2.250                  5.000                   2.000
      17059684                                  20120201                        20120301          2.250                  5.000                   2.000
      17059685                                  20120201                        20120301          2.250                  5.000                   2.000
      17059687                                  20120201                        20120301          2.250                  5.000                   2.000
      17059688                                  20120201                        20120301          2.250                  5.000                   2.000
      17059689                                  20120301                        20120401          2.250                  5.000                   2.000
      17059690                                  20120301                        20120401          2.250                  5.000                   2.000
      17059691                                  20120201                        20120301          2.250                  5.000                   2.000
      16968281                                  20120101                        20120201          2.250                  5.000                   2.000
      16968284                                  20120101                        20120201          2.250                  5.000                   2.000
      16968287                                  20120101                        20120201          2.250                  5.000                   2.000
      16968288                                  20120101                        20120201          2.250                  5.000                   2.000
      16968290                                  20120101                        20120201          2.250                  5.000                   2.000
      16968293                                  20120101                        20120201          2.250                  5.000                   2.000
      16968304                                  20120101                        20120201          2.250                  5.000                   2.000
      16968306                                  20120101                        20120201          2.250                  5.000                   2.000
      16968318                                  20120101                        20120201          2.250                  5.000                   2.000
      16973872                                  20120101                        20120201          2.250                  5.000                   2.000
      16973892                                  20120101                        20120201          2.250                  5.000                   2.000
      16973895                                  20120101                        20120201          2.250                  5.000                   2.000
      16973911                                  20120101                        20120201          2.250                  5.000                   2.000
      16973932                                  20120101                        20120201          2.250                  5.000                   2.000
      16973941                                  20120101                        20120201          2.250                  5.000                   2.000
      17009018                                  20120201                        20120301          2.250                  5.000                   2.000
      17047999                                  20120201                        20120301          2.250                  5.000                   2.000
      17043988                                  20100301                        20100401          2.250                  2.000                   2.000
      17042454                                  20120301                        20120401          2.250                  5.000                   2.000
      16840609                                  20090901                        20091001          2.250                  2.000                   2.000
      16840610                                  20090901                        20091001          2.250                  2.000                   2.000
      16840611                                  20090901                        20091001          2.750                  2.000                   2.000
      16840612                                  20090901                        20091001          2.250                  2.000                   2.000
      16840613                                  20090901                        20091001          2.750                  2.000                   2.000
      16840615                                  20091101                        20091201          2.750                  2.000                   2.000
      16840616                                  20090901                        20091001          2.250                  2.000                   2.000
      16840617                                  20090901                        20091001          2.250                  2.000                   2.000
      16840618                                  20090901                        20091001          2.250                  2.000                   2.000
      16840619                                  20090801                        20090901          2.625                  2.000                   2.000
      16840620                                  20090901                        20091001          2.250                  2.000                   2.000
      16840621                                  20091001                        20091101          2.750                  2.000                   2.000
      16840622                                  20091101                        20091201          2.250                  2.000                   2.000
      16840623                                  20091101                        20091201          2.750                  6.000                   2.000
      16840624                                  20091101                        20091201          2.250                  2.000                   2.000
      16840625                                  20091101                        20091201          2.750                  2.000                   2.000
      16840626                                  20091201                        20100101          2.750                  2.000                   2.000
      16840627                                  20091201                        20100101          2.750                  2.000                   2.000
      16840605                                  20090901                        20091001          2.750                  2.000                   2.000
      16840606                                  20090801                        20090901          2.750                  2.000                   2.000
      16840607                                  20090901                        20091001          2.750                  2.000                   2.000
      16840608                                  20090901                        20091001          2.250                  2.000                   2.000
      16840570                                  20090901                        20091001          2.750                  2.000                   2.000
      16840571                                  20091001                        20091101          2.750                  2.000                   2.000
      16840572                                  20090901                        20091001          2.750                  2.000                   2.000
      16840573                                  20091101                        20091201          2.750                  2.000                   2.000
      16840574                                  20090901                        20091001          2.750                  2.000                   2.000
      16840575                                  20091001                        20091101          2.750                  2.000                   2.000
      16840577                                  20091001                        20091101          2.750                  2.000                   2.000
      16840578                                  20091001                        20091101          2.750                  2.000                   2.000
      16840579                                  20091001                        20091101          2.750                  2.000                   2.000
      16840580                                  20091101                        20091201          2.750                  2.000                   2.000
      16840581                                  20091001                        20091101          2.250                  2.000                   2.000
      16840582                                  20091201                        20100101          2.750                  2.000                   2.000
      16840583                                  20091101                        20091201          2.750                  2.000                   2.000
      16840584                                  20091101                        20091201          2.750                  2.000                   2.000
      16840585                                  20091201                        20100101          2.750                  2.000                   2.000
      16840586                                  20091201                        20100101          2.250                  2.000                   2.000
      16840587                                  20090501                        20090601          2.750                  2.000                   2.000
      16840589                                  20081201                        20090101          2.750                  2.000                   2.000
      16840590                                  20090301                        20090401          2.250                  2.000                   2.000
      16840591                                  20090301                        20090401          2.250                  2.000                   2.000
      16840592                                  20090401                        20090501          2.250                  2.000                   2.000
      16840593                                  20090401                        20090501          2.250                  2.000                   2.000
      16840594                                  20090501                        20090601          2.750                  2.000                   2.000
      16840595                                  20090501                        20090601          2.250                  2.000                   2.000
      16840596                                  20090601                        20090701          2.750                  2.000                   2.000
      16840597                                  20090601                        20090701          2.750                  2.000                   2.000
      16840598                                  20090701                        20090801          2.250                  2.000                   2.000
      16840599                                  20090701                        20090801          2.250                  2.000                   2.000
      16840601                                  20090701                        20090801          2.750                  2.000                   2.000
      16840602                                  20090701                        20090801          2.750                  2.000                   2.000
      16840603                                  20090701                        20090801          2.750                  2.000                   2.000
      16840604                                  20090501                        20090601          2.750                  2.000                   2.000
      16840552                                  20090901                        20091001          2.750                  2.000                   2.000
      16840553                                  20090901                        20091001          2.750                  2.000                   2.000
      16840555                                  20090801                        20090901          2.750                  2.000                   2.000
      16840556                                  20091101                        20091201          2.750                  2.000                   2.000
      16840558                                  20090801                        20090901          2.750                  2.000                   2.000
      16840559                                  20090901                        20091001          2.750                  2.000                   2.000
      16840561                                  20091001                        20091101          2.750                  2.000                   2.000
      16840562                                  20090901                        20091001          2.750                  2.000                   2.000
      16840563                                  20090901                        20091001          2.750                  2.000                   2.000
      16840564                                  20090901                        20091001          2.250                  2.000                   2.000
      16840565                                  20090901                        20091001          2.750                  2.000                   2.000
      16840566                                  20090901                        20091001          2.750                  2.000                   2.000
      16840567                                  20090901                        20091001          2.750                  2.000                   2.000
      16840568                                  20091201                        20100101          2.750                  2.000                   2.000
      16840569                                  20091101                        20091201          2.750                  2.000                   2.000
      16840539                                  20090901                        20091001          2.750                  2.000                   2.000
      16840540                                  20081001                        20081101          2.750                  2.000                   2.000
      16840541                                  20090701                        20090801          2.750                  2.000                   2.000
      16840545                                  20090901                        20091001          2.750                  2.000                   2.000
      16840546                                  20090601                        20090701          2.750                  2.000                   2.000
      16840547                                  20090701                        20090801          2.750                  2.000                   2.000
      16840548                                  20090901                        20091001          2.750                  2.000                   2.000
      16840549                                  20090901                        20091001          2.750                  2.000                   2.000
      16840550                                  20090701                        20090801          2.750                  2.000                   2.000
      16840551                                  20091201                        20100101          2.750                  2.000                   2.000
      16729827                                  20120201                        20120301          2.250                  5.000                   1.000
      16729860                                  20111201                        20120101          2.250                  5.000                   1.000
      16729898                                  20111201                        20120101          2.250                  5.000                   1.000
      16729928                                  20120101                        20120201          2.250                  5.000                   1.000
      16731549                                  20111201                        20120101          2.250                  6.000                   2.000
      16731599                                  20111201                        20120101          2.250                  5.000                   2.000
      16731607                                  20111201                        20120101          2.250                  5.000                   2.000
      16731613                                  20120201                        20120301          2.250                  5.000                   1.000
      16729682                                  20131201                        20140101          2.250                  5.000                   1.000
      16729690                                  20131201                        20140101          2.250                  5.000                   1.000
      16728799                                  20111201                        20120101          2.250                  5.000                   1.000
      16728813                                  20131201                        20140101          2.250                  5.000                   1.000
      16728816                                  20140101                        20140201          2.250                  5.000                   1.000
      16728829                                  20131201                        20140101          2.250                  5.000                   1.000
      16728889                                  20111201                        20120101          2.250                  5.000                   1.000
      16728895                                  20111201                        20120101          2.250                  5.000                   1.000
      16729409                                  20120101                        20120201          2.250                  5.000                   1.000
      16729427                                  20131201                        20140101          2.250                  5.000                   1.000
      16729584                                  20120101                        20120201          2.250                  5.000                   1.000
      16729592                                  20120101                        20120201          2.250                  5.000                   1.000
      16648128                                  20111201                        20120101          2.250                  5.000                   1.000
      16723950                                  20120101                        20120201          2.250                  5.000                   1.000
      16728284                                  20111001                        20111101          2.250                  5.000                   1.000
      16728301                                  20111201                        20120101          2.250                  5.000                   1.000
      16728339                                  20111201                        20120101          2.250                  5.000                   1.000
      16728442                                  20091201                        20100101          2.250                  2.000                   1.000
      16728444                                  20110901                        20111001          2.250                  5.000                   1.000
      16728661                                  20111001                        20111101          3.750                  5.000                   1.000
      16728755                                  20131201                        20140101          2.250                  5.000                   1.000
      16723388                                  20131101                        20131201          2.250                  5.000                   1.000
      16723398                                  20091201                        20100101          2.250                  2.000                   1.000
      16723427                                  20120101                        20120201          2.250                  5.000                   1.000
      16723506                                  20111201                        20120101          2.250                  5.000                   2.000
      16723648                                  20111201                        20120101          2.250                  5.000                   1.000
      16723662                                  20131201                        20140101          2.250                  5.000                   1.000
      16723665                                  20111201                        20120101          2.250                  5.000                   1.000
      16723708                                  20131201                        20140101          2.250                  5.000                   1.000
      16723715                                  20131201                        20140101          2.250                  5.000                   1.000
      16723784                                  20120101                        20120201          2.250                  5.000                   1.000
      16721862                                  20131201                        20140101          2.250                  5.000                   1.000
      16721930                                  20131201                        20140101          2.250                  5.000                   1.000
      16722145                                  20111201                        20120101          2.250                  6.000                   2.000
      16722210                                  20120201                        20120301          2.250                  5.000                   1.000
      16722231                                  20111201                        20120101          2.250                  5.000                   1.000
      16722263                                  20111201                        20120101          2.250                  5.000                   1.000
      16722286                                  20120101                        20120201          2.250                  5.000                   1.000
      16722289                                  20091201                        20100101          2.250                  3.000                   1.000
      16723125                                  20111101                        20111201          2.250                  5.000                   1.000
      16723150                                  20111201                        20120101          2.250                  5.000                   1.000
      16723155                                  20120101                        20120201          2.250                  5.000                   1.000
      16723333                                  20090801                        20090901          2.250                  2.000                   1.000
      16723340                                  20110901                        20111001          2.750                  6.000                   2.000
      16718876                                  20120101                        20120201          2.250                  5.000                   2.000
      16718974                                  20111201                        20120101          2.250                  5.000                   1.000
      16719000                                  20091201                        20100101          2.250                  2.000                   1.000
      16719103                                  20111201                        20120101          2.250                  5.000                   1.000
      16721812                                  20111001                        20111101          2.250                  6.000                   2.000
      16718492                                  20111201                        20120101          2.250                  5.000                   1.000
      16718507                                  20111201                        20120101          2.250                  5.000                   1.000
      16718521                                  20131201                        20140101          2.250                  5.000                   1.000
      16718524                                  20131201                        20140101          2.250                  5.000                   1.000
      16718555                                  20111201                        20120101          2.250                  5.000                   1.000
      16717773                                  20131201                        20140101          2.250                  5.000                   1.000
      16717774                                  20111201                        20120101          2.250                  5.000                   1.000
      16717168                                  20111201                        20120101          2.250                  5.000                   1.000
      16717175                                  20111201                        20120101          2.250                  5.000                   1.000
      16717186                                  20111201                        20120101          2.250                  5.000                   2.000
      16717189                                  20120101                        20120201          2.250                  5.000                   1.000
      16717244                                  20091101                        20091201          5.000                  2.000                   1.000
      16717393                                  20111201                        20120101          2.250                  5.000                   1.000
      16717429                                  20111201                        20120101          2.250                  5.000                   1.000
      16717434                                  20111201                        20120101          2.250                  5.000                   1.000
      16717491                                  20131201                        20140101          2.250                  5.000                   1.000
      16717614                                  20120101                        20120201          2.250                  5.000                   1.000
      16634137                                  20111101                        20111201          2.250                  5.000                   1.000
      16595958                                  20111201                        20120101          2.250                  5.000                   1.000
      16356318                                  20130501                        20130601          2.250                  0.000                   0.000
      16357598                                  20130601                        20130701          2.250                  5.000                   2.000
      16357499                                  20130501                        20130601          2.250                  5.000                   2.000
      16356818                                  20130501                        20130601          2.250                  5.000                   2.000
      16356540                                  20090201                        20090301          2.250                  0.000                   0.000
      16781138                                  20120101                        20120201          2.250                  5.000                   2.000
      16781163                                  20120101                        20120201          2.250                  6.000                   2.000
      16781182                                  20110901                        20111001          2.250                  5.000                   1.000
      16781194                                  20111201                        20120101          2.250                  5.000                   1.000
      16780720                                  20120101                        20120201          2.250                  5.000                   1.000
      16780775                                  20111201                        20120101          2.250                  5.000                   1.000
      16780784                                  20111101                        20111201          2.250                  6.000                   2.000
      16780796                                  20111101                        20111201          2.250                  6.000                   2.000
      16697197                                  20111201                        20120101          2.250                  5.000                   1.000
      16780917                                  20131201                        20140101          2.250                  5.000                   1.000
      16780930                                  20111201                        20120101          2.250                  5.000                   1.000
      16780962                                  20131201                        20140101          2.250                  5.000                   1.000
      16781002                                  20120101                        20120201          2.250                  5.000                   1.000
      16781008                                  20091201                        20100101          2.250                  2.000                   1.000
      16781030                                  20111101                        20111201          2.250                  6.000                   2.000
      16781054                                  20131201                        20140101          2.250                  5.000                   1.000
      16781070                                  20111201                        20120101          2.250                  5.000                   1.000
      16779023                                  20111201                        20120101          2.250                  5.000                   1.000
      16778907                                  20120101                        20120201          2.250                  5.000                   1.000
      16695709                                  20111201                        20120101          2.250                  5.000                   1.000
      16778836                                  20120101                        20120201          2.250                  6.000                   2.000
      16778844                                  20111101                        20111201          2.250                  5.000                   1.000
      16778859                                  20111101                        20111201          2.250                  6.000                   2.000
      16778874                                  20111101                        20111201          2.250                  5.000                   1.000
      16778540                                  20131201                        20140101          2.250                  5.000                   1.000
      16778566                                  20100101                        20100201          2.250                  2.000                   1.000
      16778578                                  20111101                        20111201          2.250                  5.000                   1.000
      16778650                                  20140101                        20140201          2.250                  5.000                   1.000
      16778678                                  20111201                        20120101          2.250                  5.000                   1.000
      16778689                                  20111201                        20120101          2.250                  5.000                   1.000
      16695808                                  20120101                        20120201          2.250                  5.000                   1.000
      16778773                                  20111201                        20120101          2.250                  5.000                   1.000
      16778778                                  20111201                        20120101          2.250                  5.000                   1.000
      16778797                                  20120101                        20120201          2.250                  6.000                   2.000
      16778803                                  20131201                        20140101          2.250                  5.000                   1.000
      16778372                                  20120101                        20120201          2.250                  5.000                   1.000
      16778462                                  20111201                        20120101          2.250                  5.000                   2.000
      16778530                                  20111201                        20120101          2.250                  5.000                   1.000
      16685661                                  20120101                        20120201          2.250                  5.000                   1.000
      16692008                                  20111101                        20111201          2.250                  5.000                   1.000
      16683839                                  20111201                        20120101          2.250                  5.000                   1.000
      16683844                                  20111101                        20111201          2.250                  5.000                   1.000
      16685628                                  20111101                        20111201          2.250                  5.000                   1.000
      16685461                                  20111101                        20111201          2.250                  5.000                   1.000
      16681040                                  20111201                        20120101          2.250                  5.000                   1.000
      16681063                                  20111101                        20111201          2.250                  5.000                   1.000
      16777148                                  20120101                        20120201          2.250                  5.000                   1.000
      16777167                                  20140101                        20140201          2.250                  5.000                   1.000
      16778238                                  20111201                        20120101          2.250                  5.000                   1.000
      16778336                                  20111201                        20120101          2.250                  5.000                   1.000
      16778347                                  20110901                        20111001          2.750                  5.000                   1.000
      16676430                                  20111101                        20111201          2.250                  5.000                   1.000
      16679068                                  20120101                        20120201          2.250                  5.000                   1.000
      16776876                                  20111001                        20111101          2.250                  5.000                   2.000
      16776910                                  20140101                        20140201          2.250                  5.000                   2.000
      16776975                                  20111201                        20120101          2.250                  5.000                   2.000
      16777020                                  20111201                        20120101          2.250                  5.000                   2.000
      16776586                                  20111001                        20111101          2.750                  6.000                   2.000
      16776637                                  20100101                        20100201          2.250                  2.000                   1.000
      16776645                                  20111201                        20120101          2.250                  5.000                   1.000
      16776740                                  20120101                        20120201          2.250                  5.000                   2.000
      16776747                                  20120101                        20120201          2.250                  5.000                   1.000
      16776770                                  20111201                        20120101          2.250                  6.000                   2.000
      16776534                                  20111101                        20111201          2.750                  6.000                   2.000
      16775370                                  20111101                        20111201          2.250                  6.000                   2.000
      16775382                                  20111201                        20120101          2.250                  5.000                   1.000
      16775386                                  20111001                        20111101          2.750                  6.000                   2.000
      16775394                                  20120101                        20120201          2.250                  5.000                   1.000
      16775490                                  20110901                        20111001          2.250                  6.000                   2.000
      16775527                                  20140101                        20140201          2.250                  5.000                   1.000
      16775534                                  20111101                        20111201          2.250                  5.000                   1.000
      16775539                                  20120101                        20120201          2.250                  5.000                   1.000
      16775058                                  20111101                        20111201          2.500                  6.000                   2.000
      16775082                                  20131201                        20140101          2.250                  5.000                   2.000
      16775089                                  20091201                        20100101          2.250                  2.000                   2.000
      16775100                                  20111101                        20111201          2.250                  6.000                   2.000
      16775111                                  20111101                        20111201          2.500                  6.000                   2.000
      16775119                                  20091101                        20091201          2.250                  2.000                   1.000
      16775127                                  20091101                        20091201          5.400                  2.000                   1.000
      16775128                                  20111201                        20120101          2.250                  5.000                   1.000
      16775134                                  20091101                        20091201          2.250                  2.000                   1.000
      16775151                                  20111101                        20111201          2.250                  5.000                   1.000
      16775159                                  20111101                        20111201          2.500                  6.000                   2.000
      16770907                                  20111201                        20120101          2.250                  5.000                   1.000
      16770936                                  20111101                        20111201          2.250                  6.000                   2.000
      16770956                                  20120101                        20120201          2.250                  5.000                   1.000
      16770997                                  20120101                        20120201          2.250                  5.000                   1.000
      16771028                                  20130501                        20130601          2.250                  6.000                   2.000
      16771063                                  20120101                        20120201          2.250                  5.000                   1.000
      16771153                                  20091201                        20100101          2.250                  2.000                   1.000
      16771156                                  20140101                        20140201          2.250                  5.000                   1.000
      16771174                                  20131201                        20140101          2.250                  5.000                   1.000
      16771179                                  20111201                        20120101          2.250                  5.000                   1.000
      16771189                                  20111201                        20120101          2.250                  5.000                   1.000
      16771235                                  20120101                        20120201          2.250                  6.000                   1.000
      16768393                                  20111201                        20120101          2.250                  5.000                   1.000
      16768398                                  20111201                        20120101          2.250                  5.000                   1.000
      16768492                                  20091201                        20100101          2.250                  2.000                   1.000
      16770522                                  20111201                        20120101          2.250                  5.000                   1.000
      16770735                                  20120101                        20120201          2.250                  5.000                   1.000
      16770814                                  20091201                        20100101          2.250                  2.000                   1.000
      16770818                                  20111201                        20120101          2.250                  5.000                   1.000
      16770840                                  20111101                        20111201          2.250                  5.000                   1.000
      16770852                                  20140101                        20140201          2.250                  5.000                   1.000
      16770858                                  20120101                        20120201          2.250                  5.000                   1.000
      16770865                                  20131201                        20140101          2.250                  5.000                   1.000
      16768180                                  20111001                        20111101          3.750                  5.000                   1.000
      16768195                                  20120101                        20120201          2.250                  5.000                   1.000
      16768243                                  20111201                        20120101          2.250                  5.000                   1.000
      16768270                                  20120101                        20120201          2.250                  5.000                   1.000
      16768376                                  20120101                        20120201          2.250                  5.000                   1.000
      16768013                                  20111201                        20120101          2.250                  5.000                   1.000
      16768021                                  20111101                        20111201          2.250                  6.000                   2.000
      16765091                                  20131201                        20140101          2.250                  5.000                   1.000
      16765139                                  20131201                        20140101          2.250                  5.000                   1.000
      16765156                                  20111201                        20120101          2.250                  5.000                   1.000
      16765264                                  20120101                        20120201          2.250                  5.000                   1.000
      16765273                                  20111001                        20111101          2.250                  6.000                   2.000
      16765301                                  20111101                        20111201          2.250                  6.000                   2.000
      16765424                                  20120101                        20120201          2.250                  5.000                   1.000
      16765534                                  20111101                        20111201          2.750                  6.000                   2.000
      16765563                                  20120101                        20120201          2.250                  6.000                   2.000
      16765587                                  20120101                        20120201          2.250                  5.000                   1.000
      16765601                                  20111201                        20120101          2.250                  5.000                   1.000
      16768028                                  20111101                        20111201          2.250                  6.000                   2.000
      16768076                                  20110601                        20110701          2.250                  6.000                   2.000
      16767840                                  20111201                        20120101          2.250                  5.000                   1.000
      16767865                                  20120101                        20120201          2.250                  5.000                   1.000
      16767880                                  20120101                        20120201          2.250                  5.000                   1.000
      16767957                                  20131201                        20140101          2.250                  5.000                   1.000
      16767959                                  20120101                        20120201          2.250                  5.000                   1.000
      16731872                                  20140101                        20140201          2.250                  5.000                   1.000
      16731883                                  20091101                        20091201          2.250                  6.000                   2.000
      16731940                                  20111101                        20111201          2.250                  5.000                   1.000
      16731958                                  20111101                        20111201          2.250                  5.000                   1.000
      16731986                                  20111101                        20111201          2.250                  5.000                   1.000
      16731990                                  20131201                        20140101          2.250                  5.000                   1.000
      17014528                                  20120301                        20120401          2.250                  5.000                   1.000
      16835645                                  20111201                        20120101          2.250                  5.000                   2.000
      16844662                                  20120101                        20120201          2.250                  5.000                   1.000
      16844665                                  20120201                        20120301          2.250                  5.000                   1.000
      16844675                                  20120101                        20120201          2.250                  5.000                   1.000
      16844698                                  20120201                        20120301          2.250                  5.000                   1.000
      16844711                                  20120101                        20120201          2.250                  5.000                   1.000
      17048003                                  20120201                        20120301          2.250                  5.000                   2.000
      16844579                                  20120101                        20120201          2.250                  5.000                   1.000
      16844563                                  20140101                        20140201          2.250                  5.000                   1.000
      16844568                                  20120101                        20120201          2.250                  5.000                   1.000
      16844569                                  20140101                        20140201          2.250                  5.000                   1.000
      16844557                                  20120101                        20120201          2.250                  5.000                   1.000
      16844470                                  20120101                        20120201          2.250                  5.000                   1.000
      16844489                                  20120101                        20120201          2.250                  5.000                   1.000
      17033418                                  20120201                        20120301          2.250                  5.000                   2.000
      17033425                                  20120201                        20120301          2.250                  5.000                   2.000
      17033432                                  20120201                        20120301          2.250                  5.000                   2.000
      17033433                                  20120201                        20120301          2.250                  5.000                   2.000
      17033437                                  20120201                        20120301          2.250                  5.000                   2.000
      17033444                                  20120201                        20120301          2.250                  5.000                   2.000
      16844431                                  20120101                        20120201          2.250                  5.000                   1.000
      17014754                                  20120201                        20120301          2.250                  5.000                   2.000
      17014755                                  20120201                        20120301          2.250                  5.000                   2.000
      17014757                                  20120201                        20120301          2.250                  5.000                   2.000
      17014786                                  20120201                        20120301          2.250                  5.000                   2.000
      17014844                                  20120201                        20120301          2.250                  5.000                   2.000
      16985178                                  20120101                        20120201          2.250                  5.000                   2.000
      16985181                                  20120101                        20120201          2.250                  5.000                   2.000
      16985188                                  20120201                        20120301          2.250                  5.000                   2.000
      16991427                                  20120101                        20120201          2.250                  5.000                   2.000
      16991428                                  20120101                        20120201          2.250                  5.000                   2.000
      16991429                                  20120101                        20120201          2.250                  5.000                   2.000
      16991611                                  20120201                        20120301          2.250                  5.000                   2.000
      16991612                                  20120101                        20120201          2.250                  5.000                   2.000
      16991614                                  20120101                        20120201          2.250                  5.000                   2.000
      16991617                                  20120201                        20120301          2.250                  5.000                   2.000
      16991619                                  20120201                        20120301          2.250                  5.000                   2.000
      16991641                                  20120101                        20120201          2.250                  5.000                   2.000
      16991643                                  20120201                        20120301          2.250                  5.000                   2.000
      16991648                                  20120101                        20120201          2.250                  5.000                   2.000
      16991673                                  20120201                        20120301          2.250                  5.000                   2.000
      16991682                                  20120201                        20120301          2.250                  5.000                   2.000
      16991686                                  20120101                        20120201          2.250                  5.000                   2.000
      16991802                                  20120201                        20120301          2.250                  5.000                   2.000
      16991807                                  20120101                        20120201          2.250                  5.000                   2.000
      16991810                                  20120201                        20120301          2.250                  5.000                   2.000
      16991820                                  20120201                        20120301          2.250                  5.000                   2.000
      16995073                                  20120201                        20120301          2.250                  5.000                   2.000
      17001959                                  20100201                        20100301          2.250                  2.000                   2.000
      17001964                                  20100201                        20100301          2.250                  2.000                   2.000
      17001968                                  20100201                        20100301          2.250                  2.000                   2.000
      17001972                                  20100201                        20100301          2.250                  2.000                   2.000
      17001974                                  20140201                        20140301          2.250                  5.000                   2.000
      17001991                                  20140201                        20140301          2.250                  5.000                   2.000
      17009011                                  20111201                        20120101          2.250                  5.000                   2.000
      17009016                                  20120201                        20120301          2.250                  5.000                   2.000
      17009022                                  20120201                        20120301          2.250                  5.000                   2.000
      17009025                                  20120201                        20120301          2.250                  5.000                   2.000
      17009029                                  20120201                        20120301          2.250                  5.000                   2.000
      17009034                                  20120201                        20120301          2.250                  5.000                   2.000
      17009037                                  20120201                        20120301          2.250                  5.000                   2.000
      17009040                                  20120201                        20120301          2.250                  5.000                   2.000
      17009043                                  20120201                        20120301          2.250                  5.000                   2.000
      17009053                                  20120201                        20120301          2.250                  5.000                   2.000
      17009059                                  20120201                        20120301          2.250                  5.000                   2.000
      17009062                                  20120201                        20120301          2.250                  5.000                   2.000
      17013640                                  20111201                        20120101          2.250                  5.000                   2.000
      17013661                                  20120201                        20120301          2.250                  5.000                   2.000
      17013666                                  20120201                        20120301          2.250                  5.000                   2.000
      17013673                                  20120201                        20120301          2.250                  5.000                   2.000
      17013676                                  20120101                        20120201          2.250                  5.000                   2.000
      17013682                                  20111201                        20120101          2.250                  5.000                   2.000
      17013686                                  20120201                        20120301          2.250                  5.000                   2.000
      17013689                                  20120201                        20120301          2.250                  5.000                   2.000
      17013690                                  20120201                        20120301          2.250                  5.000                   2.000
      16835741                                  20111201                        20120101          2.250                  5.000                   2.000
      16835754                                  20111201                        20120101          2.250                  5.000                   2.000
      16835765                                  20111201                        20120101          2.250                  5.000                   2.000
      16835771                                  20111201                        20120101          2.250                  5.000                   2.000
      16835775                                  20111201                        20120101          2.250                  5.000                   2.000
      16838662                                  20111201                        20120101          2.250                  5.000                   2.000
      16838665                                  20120101                        20120201          2.250                  5.000                   2.000
      16838727                                  20120101                        20120201          2.250                  5.000                   2.000
      16838731                                  20111201                        20120101          2.250                  5.000                   2.000
      16838799                                  20120101                        20120201          2.250                  5.000                   2.000
      16838832                                  20111201                        20120101          2.250                  5.000                   2.000
      16838839                                  20120101                        20120201          2.250                  5.000                   2.000
      16838845                                  20111201                        20120101          2.250                  5.000                   2.000
      16839842                                  20120101                        20120201          2.250                  5.000                   2.000
      16844439                                  20111201                        20120101          2.250                  5.000                   2.000
      16844452                                  20120101                        20120201          2.250                  5.000                   2.000
      16844461                                  20120101                        20120201          2.250                  5.000                   2.000
      16844498                                  20111201                        20120101          2.250                  5.000                   2.000
      16845631                                  20120101                        20120201          2.250                  5.000                   2.000
      16845821                                  20120101                        20120201          2.250                  5.000                   2.000
      16845873                                  20120101                        20120201          2.250                  5.000                   2.000
      16845887                                  20111201                        20120101          2.250                  5.000                   2.000
      16847508                                  20111201                        20120101          2.250                  5.000                   2.000
      16847808                                  20120101                        20120201          2.250                  5.000                   2.000
      16851117                                  20100101                        20100201          2.250                  2.000                   2.000
      16851144                                  20100101                        20100201          2.250                  2.000                   2.000
      16851150                                  20100101                        20100201          2.250                  2.000                   2.000
      16851156                                  20140101                        20140201          2.250                  5.000                   2.000
      16851183                                  20140101                        20140201          2.250                  5.000                   2.000
      16853086                                  20120101                        20120201          2.250                  5.000                   2.000
      16853094                                  20120101                        20120201          2.250                  5.000                   2.000
      16859099                                  20111201                        20120101          2.250                  5.000                   2.000
      16859107                                  20111201                        20120101          2.250                  5.000                   2.000
      16859118                                  20120101                        20120201          2.250                  5.000                   2.000
      16859119                                  20120101                        20120201          2.250                  5.000                   2.000
      16859123                                  20120101                        20120201          2.250                  5.000                   2.000
      16859127                                  20120101                        20120201          2.250                  5.000                   2.000
      16859128                                  20120101                        20120201          2.250                  5.000                   2.000
      16859129                                  20120101                        20120201          2.250                  5.000                   2.000
      16859130                                  20120101                        20120201          2.250                  5.000                   2.000
      16859137                                  20120101                        20120201          2.250                  5.000                   2.000
      16859142                                  20120101                        20120201          2.250                  5.000                   2.000
      16859144                                  20120101                        20120201          2.250                  5.000                   2.000
      16859147                                  20111201                        20120101          2.250                  5.000                   2.000
      16859173                                  20120101                        20120201          2.250                  5.000                   2.000
      16859176                                  20120101                        20120201          2.250                  5.000                   2.000
      16859180                                  20120101                        20120201          2.250                  5.000                   2.000
      16859182                                  20120101                        20120201          2.250                  5.000                   2.000
      16859190                                  20120101                        20120201          2.250                  5.000                   2.000
      16859201                                  20120101                        20120201          2.250                  5.000                   2.000
      16859203                                  20120101                        20120201          2.250                  5.000                   2.000
      16859204                                  20120101                        20120201          2.250                  5.000                   2.000
      16859207                                  20120101                        20120201          2.250                  5.000                   2.000
      16859214                                  20120101                        20120201          2.250                  5.000                   2.000
      16859220                                  20120101                        20120201          2.250                  5.000                   2.000
      16859232                                  20120101                        20120201          2.250                  5.000                   2.000
      16859233                                  20111201                        20120101          2.250                  5.000                   2.000
      16859257                                  20120101                        20120201          2.250                  5.000                   2.000
      16859260                                  20120101                        20120201          2.250                  5.000                   2.000
      16859264                                  20120101                        20120201          2.250                  5.000                   2.000
      16859270                                  20120101                        20120201          2.250                  5.000                   2.000
      16859271                                  20120101                        20120201          2.250                  5.000                   2.000
      16859276                                  20120101                        20120201          2.250                  5.000                   2.000
      16859280                                  20120101                        20120201          2.250                  5.000                   2.000
      16859281                                  20120101                        20120201          2.250                  5.000                   2.000
      16859298                                  20120101                        20120201          2.250                  5.000                   2.000
      16859323                                  20120101                        20120201          2.250                  5.000                   2.000
      16963077                                  20120101                        20120201          2.250                  5.000                   2.000
      16968226                                  20111001                        20111101          2.250                  5.000                   2.000
      16968228                                  20111001                        20111101          2.250                  5.000                   2.000
      16968232                                  20111201                        20120101          2.250                  5.000                   2.000
      16968245                                  20120101                        20120201          2.250                  5.000                   2.000
      16968248                                  20111201                        20120101          2.250                  5.000                   2.000
      16968257                                  20120101                        20120201          2.250                  5.000                   2.000
      16968261                                  20120101                        20120201          2.250                  5.000                   2.000
      16968262                                  20120101                        20120201          2.250                  5.000                   2.000
      16968263                                  20120101                        20120201          2.250                  5.000                   2.000
      16968266                                  20120101                        20120201          2.250                  5.000                   2.000
      16968276                                  20120101                        20120201          2.250                  5.000                   2.000
      16968277                                  20120101                        20120201          2.250                  5.000                   2.000
      16968278                                  20120101                        20120201          2.250                  5.000                   2.000
      16968280                                  20120101                        20120201          2.250                  5.000                   2.000
      16844370                                  20111201                        20120101          2.250                  6.000                   2.000
      16824225                                  20111201                        20120101          2.250                  5.000                   2.000
      16824230                                  20111201                        20120101          2.250                  5.000                   2.000
      16824234                                  20111201                        20120101          2.250                  5.000                   2.000
      16835518                                  20091201                        20100101          2.250                  2.000                   2.000
      16835527                                  20091201                        20100101          2.250                  2.000                   2.000
      16835535                                  20091201                        20100101          2.250                  2.000                   2.000
      16835539                                  20100101                        20100201          2.250                  2.000                   2.000
      16835550                                  20131101                        20131201          2.250                  5.000                   2.000
      16835569                                  20140101                        20140201          2.250                  5.000                   2.000
      16835572                                  20131201                        20140101          2.250                  5.000                   2.000
      16835576                                  20131201                        20140101          2.250                  5.000                   2.000
      16835589                                  20120101                        20120201          2.250                  5.000                   2.000
      16835643                                  20111201                        20120101          2.250                  5.000                   2.000
      16823852                                  20111101                        20111201          2.250                  5.000                   2.000
      16823855                                  20111201                        20120101          2.250                  5.000                   2.000
      16823914                                  20111201                        20120101          2.250                  5.000                   2.000
      16823923                                  20111201                        20120101          2.250                  5.000                   2.000
      16823925                                  20111201                        20120101          2.250                  5.000                   2.000
      16823929                                  20111201                        20120101          2.250                  5.000                   2.000
      16823968                                  20111201                        20120101          2.250                  5.000                   2.000
      16823972                                  20111201                        20120101          2.250                  5.000                   2.000
      16823989                                  20111201                        20120101          2.250                  5.000                   2.000
      16824098                                  20111201                        20120101          2.250                  5.000                   2.000
      16824119                                  20111201                        20120101          2.250                  5.000                   2.000
      16824135                                  20111201                        20120101          2.250                  5.000                   2.000
      16824178                                  20111201                        20120101          2.250                  5.000                   2.000
      16824199                                  20111201                        20120101          2.250                  5.000                   2.000
      16824216                                  20111201                        20120101          2.250                  5.000                   2.000
      16809251                                  20111201                        20120101          2.250                  5.000                   2.000
      16809343                                  20111201                        20120101          2.250                  5.000                   2.000
      16819122                                  20131201                        20140101          2.250                  5.000                   2.000
      16798334                                  20111201                        20120101          2.250                  5.000                   2.000
      16803425                                  20111201                        20120101          2.250                  5.000                   2.000
      16803910                                  20091201                        20100101          2.250                  2.000                   2.000
      16973951                                  20120101                        20120201          2.250                  5.000                   2.000
      16973961                                  20120101                        20120201          2.250                  5.000                   2.000
      16973969                                  20120101                        20120201          2.250                  5.000                   2.000
      16973981                                  20120101                        20120201          2.250                  5.000                   2.000
      16973985                                  20120101                        20120201          2.250                  5.000                   2.000
      16973992                                  20120101                        20120201          2.250                  5.000                   2.000
      16974018                                  20120101                        20120201          2.250                  5.000                   2.000
      16974092                                  20120101                        20120201          2.250                  5.000                   2.000
      16974122                                  20120101                        20120201          2.250                  5.000                   2.000
      16974252                                  20100101                        20100201          2.250                  2.000                   2.000
      16974293                                  20120101                        20120201          2.250                  5.000                   2.000
      16974300                                  20120101                        20120201          2.250                  5.000                   2.000
      16974381                                  20100101                        20100201          2.250                  2.000                   2.000
      16974398                                  20100101                        20100201          2.250                  2.000                   2.000
      16978708                                  20120101                        20120201          2.250                  5.000                   2.000
      16978713                                  20120101                        20120201          2.250                  5.000                   2.000
      16978718                                  20120101                        20120201          2.250                  5.000                   2.000
      16978720                                  20120101                        20120201          2.250                  5.000                   2.000
      16978723                                  20120101                        20120201          2.250                  5.000                   2.000
      16978724                                  20120101                        20120201          2.250                  5.000                   2.000
      16980590                                  20120101                        20120201          2.250                  5.000                   2.000
      16980593                                  20120101                        20120201          2.250                  5.000                   2.000
      16980623                                  20120101                        20120201          2.250                  5.000                   2.000
      16980642                                  20120201                        20120301          2.250                  5.000                   2.000
      16980645                                  20110701                        20110801          2.250                  5.000                   2.000
      16982808                                  20100101                        20100201          2.250                  2.000                   2.000
      16982832                                  20100101                        20100201          2.250                  2.000                   2.000
      16982941                                  20111201                        20120101          2.250                  5.000                   2.000
      16983110                                  20140101                        20140201          2.250                  5.000                   2.000
      16983113                                  20140101                        20140201          2.250                  5.000                   2.000
      16984990                                  20100101                        20100201          2.250                  2.000                   2.000
      16984991                                  20100201                        20100301          2.250                  2.000                   2.000
      16844319                                  20120101                        20120201          2.250                  5.000                   1.000
      16844326                                  20120101                        20120201          2.250                  5.000                   1.000
      16844329                                  20120101                        20120201          2.250                  5.000                   1.000
      16844343                                  20091201                        20100101          2.250                  2.000                   2.000
      16780802                                  20111201                        20120101          2.250                  5.000                   2.000
      16780818                                  20131101                        20131201          2.250                  5.000                   2.000
      16844312                                  20120101                        20120201          3.000                  5.000                   2.000
      16840325                                  20120101                        20120201          2.250                  5.000                   1.000
      16840330                                  20120201                        20120301          2.250                  5.000                   1.000
      16840333                                  20120101                        20120201          2.250                  5.000                   1.000
      16844286                                  20120101                        20120201          2.250                  5.000                   1.000
      16840284                                  20120101                        20120201          2.250                  5.000                   1.000
      16840304                                  20140201                        20140301          2.250                  5.000                   1.000
      16840312                                  20140101                        20140201          2.250                  5.000                   1.000
      16840313                                  20120101                        20120201          2.250                  5.000                   1.000
      16840317                                  20120101                        20120201          2.250                  5.000                   1.000
      16840260                                  20120101                        20120201          2.250                  5.000                   1.000
      16840262                                  20120101                        20120201          2.250                  5.000                   1.000
      16840215                                  20120201                        20120301          2.250                  5.000                   1.000
      16840197                                  20120101                        20120201          2.250                  5.000                   1.000
      16840159                                  20120101                        20120201          2.250                  6.000                   1.000
      17015945                                  20120201                        20120301          2.250                  5.000                   2.000
      17015946                                  20120201                        20120301          2.250                  5.000                   2.000
      17015947                                  20120201                        20120301          2.250                  5.000                   2.000
      17015948                                  20120201                        20120301          2.250                  5.000                   2.000
      16964634                                  20120101                        20120201          2.250                  5.000                   2.000
      16964636                                  20120101                        20120201          2.250                  5.000                   2.000
      16964913                                  20100101                        20100201          2.250                  2.000                   2.000
      16964914                                  20120101                        20120201          2.250                  5.000                   2.000
      16964915                                  20120101                        20120201          2.250                  5.000                   2.000
      16964916                                  20120101                        20120201          2.250                  5.000                   2.000
      16964920                                  20120101                        20120201          2.250                  5.000                   2.000
      16964923                                  20120101                        20120201          2.250                  5.000                   2.000
      16964926                                  20120101                        20120201          2.250                  5.000                   2.000
      16964927                                  20120101                        20120201          2.250                  5.000                   2.000
      16964930                                  20120201                        20120301          2.250                  5.000                   2.000
      16964932                                  20120101                        20120201          2.250                  5.000                   2.000
      16964933                                  20120201                        20120301          2.250                  5.000                   2.000
      16964935                                  20120101                        20120201          2.250                  5.000                   2.000
      16964937                                  20120201                        20120301          2.250                  5.000                   2.000
      16964938                                  20120101                        20120201          2.250                  5.000                   2.000
      16964939                                  20120101                        20120201          2.250                  5.000                   2.000
      16964941                                  20120101                        20120201          2.250                  5.000                   2.000
      16964942                                  20120101                        20120201          2.250                  5.000                   2.000
      16964943                                  20120201                        20120301          2.250                  5.000                   2.000
      16964945                                  20120101                        20120201          2.250                  5.000                   2.000
      16964946                                  20120201                        20120301          2.250                  5.000                   2.000
      16964948                                  20120101                        20120201          2.250                  5.000                   2.000
      16964950                                  20120101                        20120201          2.250                  5.000                   2.000
      16964951                                  20120101                        20120201          2.250                  5.000                   2.000
      16964952                                  20120101                        20120201          2.250                  5.000                   2.000
      17015949                                  20120201                        20120301          2.250                  5.000                   2.000
      17015950                                  20120201                        20120301          2.250                  5.000                   2.000
      17015953                                  20120201                        20120301          2.250                  5.000                   2.000
      17015955                                  20120201                        20120301          2.250                  5.000                   2.000
      17015956                                  20120201                        20120301          2.250                  5.000                   2.000
      17015957                                  20120201                        20120301          2.250                  5.000                   2.000
      17015958                                  20120201                        20120301          2.250                  5.000                   2.000
      17015960                                  20120201                        20120301          2.250                  5.000                   2.000
      17015962                                  20120201                        20120301          2.250                  5.000                   2.000
      17015963                                  20120201                        20120301          2.250                  5.000                   2.000
      17015966                                  20120201                        20120301          2.250                  5.000                   2.000
      17015967                                  20120201                        20120301          2.250                  5.000                   2.000
      17015969                                  20120201                        20120301          2.250                  5.000                   2.000
      17015971                                  20120201                        20120301          2.250                  5.000                   2.000
      17015974                                  20120201                        20120301          2.250                  5.000                   2.000
      17015975                                  20120201                        20120301          2.250                  5.000                   2.000
      17015977                                  20120201                        20120301          2.250                  5.000                   2.000
      17015978                                  20120201                        20120301          2.250                  5.000                   2.000
      17015979                                  20120201                        20120301          2.250                  5.000                   2.000
      17015981                                  20120201                        20120301          2.250                  5.000                   2.000
      17015982                                  20120201                        20120301          2.250                  5.000                   2.000
      17015983                                  20120201                        20120301          2.250                  5.000                   2.000
      17015987                                  20120201                        20120301          2.250                  5.000                   2.000
      17015991                                  20120201                        20120301          2.250                  5.000                   2.000
      16770460                                  20120101                        20120201          2.250                  5.000                   2.000
      16839343                                  20131201                        20140101          2.250                  5.000                   2.000
      16356776                                  20130601                        20130701          2.250                  5.000                   2.000
      16357121                                  20130601                        20130701          2.250                  5.000                   2.000
      16357589                                  20130601                        20130701          2.250                  5.000                   2.000
      16650771                                  20120101                        20120201          2.250                  5.000                   2.000
      16840059                                  20111201                        20120101          2.250                  5.000                   1.000
      16840063                                  20111201                        20120101          2.250                  5.000                   1.000
      16840089                                  20140101                        20140201          2.250                  5.000                   1.000
      16840099                                  20111101                        20111201          2.250                  5.000                   1.000
      16840100                                  20140101                        20140201          2.250                  5.000                   1.000
      16840105                                  20140101                        20140201          2.250                  5.000                   1.000
      16840108                                  20120101                        20120201          2.250                  5.000                   1.000
      16839981                                  20120101                        20120201          2.250                  6.000                   2.000
      16840036                                  20120101                        20120201          2.250                  5.000                   1.000
      16840052                                  20111201                        20120101          2.250                  5.000                   1.000
      16839967                                  20120101                        20120201          2.250                  5.000                   1.000
      16839977                                  20120201                        20120301          2.250                  5.000                   1.000
      16839917                                  20120201                        20120301          2.250                  5.000                   1.000
      16839921                                  20120101                        20120201          2.250                  5.000                   1.000
      16839922                                  20120101                        20120201          2.250                  5.000                   1.000
      16839728                                  20120201                        20120301          2.250                  5.000                   1.000
      16839749                                  20111101                        20111201          2.250                  6.000                   2.000
      16839805                                  20120101                        20120201          2.250                  5.000                   1.000
      16839813                                  20120101                        20120201          2.250                  5.000                   1.000
      16839821                                  20120101                        20120201          2.250                  5.000                   1.000
      16839846                                  20120101                        20120201          2.250                  5.000                   1.000
      16839866                                  20120201                        20120301          2.250                  5.000                   1.000
      16839900                                  20120101                        20120201          2.250                  5.000                   1.000
      16839666                                  20120101                        20120201          2.750                  5.000                   1.000
      16839272                                  20140101                        20140201          2.250                  5.000                   1.000
      16839280                                  20120201                        20120301          2.250                  5.000                   1.000
      16839292                                  20120101                        20120201          2.250                  5.000                   1.000
      16839314                                  20120101                        20120201          2.250                  5.000                   1.000
      16670093                                  20111101                        20111201          2.250                  5.000                   1.000
      16666576                                  20111101                        20111201          2.250                  5.000                   1.000
      16666591                                  20111101                        20111201          2.250                  5.000                   1.000
      16670022                                  20111101                        20111201          2.250                  5.000                   1.000
      16663676                                  20111201                        20120101          2.250                  5.000                   1.000
      16658284                                  20111101                        20111201          2.250                  5.000                   1.000
      16851050                                  20111201                        20120101          2.250                  5.000                   1.000
      16851051                                  20120101                        20120201          2.250                  5.000                   1.000
      16851065                                  20140101                        20140201          2.250                  5.000                   1.000
      16851069                                  20120201                        20120301          2.250                  5.000                   1.000
      16851084                                  20120101                        20120201          2.250                  5.000                   1.000
      16851086                                  20120101                        20120201          2.250                  5.000                   1.000
      16851091                                  20120101                        20120201          2.250                  6.000                   2.000
      16851154                                  20120101                        20120201          2.250                  6.000                   2.000
      16851163                                  20120101                        20120201          2.250                  5.000                   1.000
      16849521                                  20100101                        20100201          2.250                  2.000                   1.000
      16849554                                  20120201                        20120301          2.250                  5.000                   1.000
      16849559                                  20120201                        20120301          2.250                  5.000                   1.000
      16849566                                  20140101                        20140201          2.250                  5.000                   1.000
      16851034                                  20120101                        20120201          2.250                  5.000                   1.000
      16851035                                  20120101                        20120201          2.250                  5.000                   1.000
      16851046                                  20120101                        20120201          2.250                  5.000                   1.000
      16851048                                  20120101                        20120201          2.250                  5.000                   1.000
      16851188                                  20120201                        20120301          2.250                  5.000                   1.000
      16851217                                  20120101                        20120201          2.250                  5.000                   1.000
      16851241                                  20091201                        20100101          2.250                  2.000                   2.000
      16851283                                  20120101                        20120201          2.250                  5.000                   1.000
      16851291                                  20120101                        20120201          2.250                  5.000                   1.000
      16851331                                  20111201                        20120101          2.250                  5.000                   1.000
      16851345                                  20100101                        20100201          2.250                  2.000                   1.000
      16851356                                  20120201                        20120301          2.250                  5.000                   1.000
      16851358                                  20120101                        20120201          2.250                  5.000                   1.000
      16851362                                  20120101                        20120201          2.250                  5.000                   1.000
      16851366                                  20120101                        20120201          2.250                  5.000                   1.000
      16851368                                  20140101                        20140201          2.250                  5.000                   1.000
      16851859                                  20111101                        20111201          2.250                  3.000                   1.000
      16851884                                  20120101                        20120201          2.250                  5.000                   1.000
      16851893                                  20120101                        20120201          2.250                  5.000                   1.000
      16851908                                  20120201                        20120301          2.250                  5.000                   1.000
      16851913                                  20120101                        20120201          2.250                  5.000                   1.000
      16851944                                  20111201                        20120101          2.250                  6.000                   2.000
      16851962                                  20140101                        20140201          2.250                  5.000                   1.000
      16851971                                  20140101                        20140201          2.250                  5.000                   1.000
      16851981                                  20120101                        20120201          2.250                  6.000                   2.000
      16851985                                  20120101                        20120201          2.250                  5.000                   1.000
      16771738                                  20111201                        20120101          2.250                  5.000                   1.000
      16771750                                  20120101                        20120201          2.250                  5.000                   1.000
      16771774                                  20131201                        20140101          2.250                  5.000                   2.000
      16771785                                  20110901                        20111001          2.750                  6.000                   2.000
      16771798                                  20111201                        20120101          2.250                  5.000                   1.000
      16771800                                  20120101                        20120201          2.250                  5.000                   1.000
      16771831                                  20111001                        20111101          2.250                  6.000                   2.000
      16771859                                  20111201                        20120101          2.250                  5.000                   1.000
      16771870                                  20111201                        20120101          2.250                  5.000                   1.000
      16771916                                  20120101                        20120201          2.250                  5.000                   1.000
      16771948                                  20120101                        20120201          2.250                  5.000                   1.000
      16771949                                  20111101                        20111201          2.250                  6.000                   2.000
      16771988                                  20111201                        20120101          2.250                  5.000                   1.000
      16772021                                  20120101                        20120201          2.250                  5.000                   1.000
      16772026                                  20111201                        20120101          2.250                  5.000                   1.000
      16772049                                  20111201                        20120101          2.250                  5.000                   1.000
      16772060                                  20140101                        20140201          2.250                  5.000                   1.000
      16772066                                  20131201                        20140101          2.250                  5.000                   1.000
      16772077                                  20120101                        20120201          2.250                  5.000                   1.000
      16772089                                  20111201                        20120101          2.250                  5.000                   2.000
      16772321                                  20120101                        20120201          2.250                  5.000                   1.000
      16772397                                  20120101                        20120201          2.250                  5.000                   1.000
      16772440                                  20111201                        20120101          2.250                  5.000                   1.000
      16772444                                  20120101                        20120201          2.250                  5.000                   1.000
      16772447                                  20111201                        20120101          2.250                  5.000                   1.000
      16772516                                  20120101                        20120201          2.250                  5.000                   1.000
      16772566                                  20111201                        20120101          2.250                  5.000                   1.000
      16772583                                  20120101                        20120201          2.250                  5.000                   1.000
      16772644                                  20131201                        20140101          2.250                  5.000                   1.000
      16772648                                  20131201                        20140101          2.250                  5.000                   1.000
      16772650                                  20140101                        20140201          2.250                  5.000                   1.000
      16772653                                  20131201                        20140101          2.250                  5.000                   1.000
      16772714                                  20111201                        20120101          2.250                  6.000                   2.000
      16772720                                  20111201                        20120101          2.250                  5.000                   1.000
      16772722                                  20111201                        20120101          2.250                  6.000                   2.000
      16774803                                  20111201                        20120101          2.250                  5.000                   1.000
      16774824                                  20111201                        20120101          2.250                  5.000                   1.000
      16774825                                  20120101                        20120201          2.250                  5.000                   1.000
      16774826                                  20111201                        20120101          2.250                  5.000                   1.000
      16774950                                  20111101                        20111201          2.250                  5.000                   1.000
      16774957                                  20111101                        20111201          2.250                  5.000                   1.000
      16774966                                  20111201                        20120101          2.250                  5.000                   1.000
      16774996                                  20140101                        20140201          2.250                  5.000                   1.000
      16774999                                  20131201                        20140101          2.250                  5.000                   1.000
      16775004                                  20120101                        20120201          2.250                  5.000                   1.000
      16847915                                  20120201                        20120301          2.250                  5.000                   1.000
      16847922                                  20120201                        20120301          2.250                  5.000                   1.000
      16847949                                  20120101                        20120201          2.250                  5.000                   1.000
      16847997                                  20120201                        20120301          2.250                  5.000                   1.000
      16848023                                  20120201                        20120301          2.250                  5.000                   1.000
      16848075                                  20120101                        20120201          2.250                  5.000                   1.000
      16848099                                  20120101                        20120201          2.250                  5.000                   1.000
      16848998                                  20120101                        20120201          2.250                  5.000                   1.000
      16849011                                  20120101                        20120201          2.250                  5.000                   1.000
      16849056                                  20120201                        20120301          2.250                  5.000                   1.000
      16849058                                  20120101                        20120201          2.250                  5.000                   1.000
      16849062                                  20120101                        20120201          2.250                  5.000                   1.000
      16849067                                  20120101                        20120201          2.250                  5.000                   1.000
      16849111                                  20120101                        20120201          2.250                  5.000                   1.000
      16849132                                  20091201                        20100101          2.250                  2.000                   2.000
      16849151                                  20120101                        20120201          2.250                  5.000                   1.000
      16849168                                  20120101                        20120201          2.250                  5.000                   1.000
      16849170                                  20120101                        20120201          2.250                  5.000                   1.000
      16849189                                  20120101                        20120201          2.250                  5.000                   1.000
      16849205                                  20120101                        20120201          2.250                  5.000                   1.000
      16847828                                  20140101                        20140201          2.250                  5.000                   1.000
      16847829                                  20140101                        20140201          2.250                  5.000                   1.000
      16849273                                  20120101                        20120201          2.250                  5.000                   1.000
      16849293                                  20120101                        20120201          2.250                  6.000                   2.000
      16849348                                  20120101                        20120201          2.250                  5.000                   1.000
      16849352                                  20120201                        20120301          2.250                  5.000                   1.000
      16849371                                  20120101                        20120201          2.250                  5.000                   1.000
      16849384                                  20120201                        20120301          2.250                  5.000                   1.000
      16849402                                  20120101                        20120201          2.250                  5.000                   1.000
      16849410                                  20091201                        20100101          8.000                  3.000                   1.000
      16849414                                  20120101                        20120201          2.250                  5.000                   1.000
      16847857                                  20111201                        20120101          2.250                  6.000                   2.000
      16847882                                  20140101                        20140201          2.250                  6.000                   2.000
      16849476                                  20120101                        20120201          2.250                  5.000                   1.000
      16849477                                  20120101                        20120201          2.250                  5.000                   1.000
      16847787                                  20140201                        20140301          2.250                  5.000                   1.000
      16847795                                  20120101                        20120201          2.250                  5.000                   1.000
      16847801                                  20120101                        20120201          2.250                  6.000                   2.000
      16847810                                  20120101                        20120201          2.250                  5.000                   1.000
      16847815                                  20140101                        20140201          2.250                  5.000                   1.000
      16845596                                  20120101                        20120201          2.250                  5.000                   1.000
      16845643                                  20120101                        20120201          2.250                  5.000                   1.000
      16845660                                  20131101                        20131201          2.250                  5.000                   1.000
      16845671                                  20111201                        20120101          2.250                  6.000                   2.000
      16845681                                  20111201                        20120101          2.750                  6.000                   2.000
      16845705                                  20120101                        20120201          2.250                  5.000                   1.000
      16845711                                  20120101                        20120201          2.250                  5.000                   1.000
      16846061                                  20140101                        20140201          2.250                  5.000                   1.000
      16846068                                  20120101                        20120201          2.250                  5.000                   1.000
      16846074                                  20120201                        20120301          2.250                  5.000                   1.000
      16846082                                  20120101                        20120201          2.250                  5.000                   1.000
      16846107                                  20120101                        20120201          2.250                  5.000                   1.000
      16845737                                  20120101                        20120201          2.250                  5.000                   1.000
      16845739                                  20120201                        20120301          2.250                  5.000                   1.000
      16845742                                  20111201                        20120101          2.250                  6.000                   2.000
      16846136                                  20111201                        20120101          2.250                  6.000                   2.000
      16846142                                  20140101                        20140201          2.250                  5.000                   1.000
      16846144                                  20120101                        20120201          2.250                  5.000                   1.000
      16846146                                  20120101                        20120201          2.250                  5.000                   1.000
      16846149                                  20140101                        20140201          2.250                  6.000                   2.000
      16846157                                  20100101                        20100201          2.250                  2.000                   1.000
      16845776                                  20111201                        20120101          2.250                  6.000                   2.000
      16845798                                  20120101                        20120201          2.250                  5.000                   1.000
      16846206                                  20120101                        20120201          2.250                  5.000                   1.000
      16846211                                  20120101                        20120201          2.250                  5.000                   1.000
      16846212                                  20120101                        20120201          2.250                  5.000                   1.000
      16846250                                  20120201                        20120301          2.250                  5.000                   1.000
      16846296                                  20120201                        20120301          2.250                  5.000                   1.000
      16847458                                  20120101                        20120201          2.250                  5.000                   1.000
      16847505                                  20120101                        20120201          2.250                  5.000                   1.000
      16847625                                  20100101                        20100201          2.250                  2.000                   1.000
      16847628                                  20120101                        20120201          2.250                  5.000                   1.000
      16845897                                  20120101                        20120201          2.250                  5.000                   1.000
      16845918                                  20120101                        20120201          2.250                  5.000                   1.000
      16845933                                  20120201                        20120301          2.250                  5.000                   1.000
      16845956                                  20120101                        20120201          2.250                  5.000                   1.000
      16845957                                  20120101                        20120201          2.250                  5.000                   1.000
      16845992                                  20120101                        20120201          2.250                  5.000                   1.000
      16846002                                  20120101                        20120201          2.250                  5.000                   1.000
      16846004                                  20120101                        20120201          2.250                  5.000                   1.000
      16846028                                  20120101                        20120201          2.250                  5.000                   1.000
      16846038                                  20140101                        20140201          2.250                  5.000                   1.000
      16847661                                  20120101                        20120201          2.250                  5.000                   1.000
      16847665                                  20120101                        20120201          2.250                  5.000                   1.000
      16847669                                  20120201                        20120301          2.250                  5.000                   1.000
      16847683                                  20140101                        20140201          2.250                  5.000                   1.000
      16847695                                  20120101                        20120201          2.250                  5.000                   1.000
      16847715                                  20120101                        20120201          2.250                  5.000                   1.000
      16847774                                  20120101                        20120201          2.250                  5.000                   1.000
      16835541                                  20111101                        20111201          2.250                  6.000                   2.000
      16835542                                  20120101                        20120201          2.250                  5.000                   1.000
      16835603                                  20120101                        20120201          2.250                  5.000                   1.000
      16835631                                  20140101                        20140201          2.250                  5.000                   1.000
      16835634                                  20120101                        20120201          2.250                  5.000                   1.000
      16835678                                  20120101                        20120201          2.250                  5.000                   1.000
      16838820                                  20120101                        20120201          2.250                  5.000                   1.000
      16838825                                  20140101                        20140201          2.250                  5.000                   1.000
      16838828                                  20120101                        20120201          2.250                  5.000                   1.000
      16838867                                  20120101                        20120201          2.250                  5.000                   1.000
      16838899                                  20120101                        20120201          2.250                  5.000                   1.000
      16838926                                  20120201                        20120301          2.250                  5.000                   1.000
      16838938                                  20120101                        20120201          2.250                  5.000                   1.000
      16835685                                  20120101                        20120201          2.250                  5.000                   1.000
      16835691                                  20120101                        20120201          2.250                  5.000                   1.000
      16835692                                  20120101                        20120201          2.250                  6.000                   2.000
      16835708                                  20120101                        20120201          2.250                  5.000                   2.000
      16835755                                  20120201                        20120301          2.250                  5.000                   1.000
      16835756                                  20140101                        20140201          2.250                  5.000                   1.000
      16835759                                  20120101                        20120201          2.250                  6.000                   2.000
      16835774                                  20120101                        20120201          2.250                  5.000                   1.000
      16838977                                  20120201                        20120301          2.250                  5.000                   1.000
      16838991                                  20140101                        20140201          2.250                  5.000                   1.000
      16838992                                  20120101                        20120201          2.250                  5.000                   1.000
      16838995                                  20120101                        20120201          2.250                  5.000                   1.000
      16835839                                  20120101                        20120201          2.250                  5.000                   1.000
      16835848                                  20140101                        20140201          2.250                  5.000                   1.000
      16835851                                  20140101                        20140201          2.250                  5.000                   1.000
      16839089                                  20120101                        20120201          2.250                  5.000                   1.000
      16839090                                  20120101                        20120201          2.250                  5.000                   1.000
      16839106                                  20120101                        20120201          2.250                  5.000                   1.000
      16839113                                  20120201                        20120301          2.250                  5.000                   1.000
      16835865                                  20140101                        20140201          2.250                  5.000                   1.000
      16835866                                  20120101                        20120201          2.250                  5.000                   1.000
      16835867                                  20140101                        20140201          2.250                  5.000                   1.000
      16835869                                  20120101                        20120201          2.250                  5.000                   1.000
      16835953                                  20140101                        20140201          2.250                  5.000                   1.000
      16838574                                  20120101                        20120201          2.250                  5.000                   1.000
      16838656                                  20120101                        20120201          2.250                  5.000                   1.000
      16838664                                  20120101                        20120201          2.250                  5.000                   1.000
      16838701                                  20111201                        20120101          2.250                  6.000                   2.000
      16838703                                  20140101                        20140201          2.250                  5.000                   1.000
      16838721                                  20120101                        20120201          2.250                  5.000                   1.000
      16838741                                  20111101                        20111201          2.750                  6.000                   2.000
      16838761                                  20111201                        20120101          2.250                  6.000                   2.000
      16838772                                  20111201                        20120101          2.750                  6.000                   2.000
      16838777                                  20140101                        20140201          2.250                  5.000                   1.000
      16839178                                  20120101                        20120201          2.250                  5.000                   1.000
      16839183                                  20120101                        20120201          2.250                  5.000                   1.000
      16832887                                  20140101                        20140201          2.250                  5.000                   1.000
      16832893                                  20120101                        20120201          2.250                  5.000                   1.000
      16832905                                  20120101                        20120201          2.250                  5.000                   1.000
      16832936                                  20120201                        20120301          2.250                  5.000                   1.000
      16833005                                  20140101                        20140201          2.250                  5.000                   1.000
      16833019                                  20120101                        20120201          2.250                  5.000                   2.000
      16833070                                  20120101                        20120201          2.250                  5.000                   2.000
      16833113                                  20140101                        20140201          2.250                  5.000                   1.000
      16833122                                  20100201                        20100301          2.250                  3.000                   2.000
      16833181                                  20120101                        20120201          2.250                  5.000                   1.000
      16833200                                  20120101                        20120201          2.250                  5.000                   1.000
      16833212                                  20120101                        20120201          2.250                  5.000                   1.000
      16833213                                  20120101                        20120201          2.250                  5.000                   1.000
      16833220                                  20120101                        20120201          2.250                  5.000                   1.000
      16833229                                  20120101                        20120201          2.250                  6.000                   2.000
      16833231                                  20120201                        20120301          2.250                  5.000                   1.000
      16833236                                  20120101                        20120201          2.250                  5.000                   1.000
      16833282                                  20120101                        20120201          2.250                  5.000                   1.000
      16833291                                  20140101                        20140201          2.250                  5.000                   1.000
      16833299                                  20120101                        20120201          2.250                  5.000                   2.000
      16833304                                  20140101                        20140201          2.250                  5.000                   1.000
      16833359                                  20120101                        20120201          2.250                  5.000                   1.000
      16835182                                  20120101                        20120201          2.250                  5.000                   1.000
      16835234                                  20120101                        20120201          2.250                  5.000                   1.000
      16835248                                  20120301                        20120401          2.750                  6.000                   2.000
      16835303                                  20120101                        20120201          2.500                  5.000                   1.000
      16835329                                  20120101                        20120201          2.250                  5.000                   1.000
      16835346                                  20120101                        20120201          2.250                  5.000                   1.000
      16835359                                  20120101                        20120201          2.250                  5.000                   1.000
      16835408                                  20120101                        20120201          2.250                  5.000                   1.000
      16835411                                  20120101                        20120201          2.250                  5.000                   1.000
      16835455                                  20120101                        20120201          2.250                  5.000                   1.000
      16835463                                  20140101                        20140201          2.250                  5.000                   1.000
      16835478                                  20120201                        20120301          2.250                  5.000                   1.000
      16826690                                  20111201                        20120101          2.750                  6.000                   2.000
      16826750                                  20120101                        20120201          2.250                  5.000                   1.000
      16826771                                  20120101                        20120201          2.250                  5.000                   1.000
      16823953                                  20120201                        20120301          2.250                  5.000                   1.000
      16823987                                  20120101                        20120201          2.250                  5.000                   1.000
      16823999                                  20120101                        20120201          2.250                  6.000                   2.000
      16824000                                  20111201                        20120101          2.250                  6.000                   2.000
      16824003                                  20120101                        20120201          2.250                  5.000                   1.000
      16824008                                  20120201                        20120301          2.250                  5.000                   1.000
      16824031                                  20120101                        20120201          2.250                  5.000                   1.000
      16824080                                  20120101                        20120201          2.250                  5.000                   1.000
      16824084                                  20120101                        20120201          2.250                  5.000                   1.000
      16826785                                  20140101                        20140201          2.250                  5.000                   1.000
      16826864                                  20120101                        20120201          2.250                  5.000                   1.000
      16826865                                  20140201                        20140301          2.250                  5.000                   1.000
      16826895                                  20120101                        20120201          2.250                  5.000                   1.000
      16826899                                  20120101                        20120201          2.250                  5.000                   2.000
      16824137                                  20120101                        20120201          2.250                  5.000                   1.000
      16824229                                  20120101                        20120201          2.250                  5.000                   1.000
      16826932                                  20120101                        20120201          2.250                  6.000                   2.000
      16824289                                  20140101                        20140201          2.250                  5.000                   1.000
      16824302                                  20111201                        20120101          2.250                  5.000                   1.000
      16826990                                  20120101                        20120201          2.250                  5.000                   1.000
      16827002                                  20140101                        20140201          2.250                  5.000                   1.000
      16827004                                  20140101                        20140201          2.250                  5.000                   1.000
      16824335                                  20120101                        20120201          2.250                  5.000                   1.000
      16824340                                  20120101                        20120201          2.250                  5.000                   1.000
      16824356                                  20120101                        20120201          2.250                  5.000                   1.000
      16824367                                  20120101                        20120201          2.250                  5.000                   1.000
      16824369                                  20120101                        20120201          2.250                  5.000                   1.000
      16824372                                  20120101                        20120201          2.250                  5.000                   1.000
      16824410                                  20120101                        20120201          2.250                  5.000                   1.000
      16824426                                  20120201                        20120301          2.250                  5.000                   1.000
      16824429                                  20120101                        20120201          2.250                  5.000                   1.000
      16827055                                  20120101                        20120201          2.250                  5.000                   1.000
      16826569                                  20120101                        20120201          2.250                  5.000                   1.000
      16826570                                  20120101                        20120201          2.250                  5.000                   1.000
      16826574                                  20120101                        20120201          2.250                  5.000                   1.000
      16827087                                  20140101                        20140201          2.250                  5.000                   1.000
      16827094                                  20100101                        20100201          2.250                  6.000                   2.000
      16832796                                  20111201                        20120101          2.750                  6.000                   2.000
      16826605                                  20120101                        20120201          2.250                  5.000                   1.000
      16826612                                  20120101                        20120201          2.250                  5.000                   1.000
      16826628                                  20120101                        20120201          2.250                  5.000                   1.000
      16826636                                  20120101                        20120201          2.250                  5.000                   1.000
      16819060                                  20111201                        20120101          2.750                  6.000                   2.000
      16819075                                  20111101                        20111201          2.250                  6.000                   2.000
      16819705                                  20120101                        20120201          2.250                  5.000                   1.000
      16819092                                  20111201                        20120101          2.750                  6.000                   2.000
      16819104                                  20140101                        20140201          2.250                  5.000                   1.000
      16819138                                  20120201                        20120301          2.250                  5.000                   1.000
      16819721                                  20120201                        20120301          2.250                  5.000                   1.000
      16819727                                  20140101                        20140201          2.250                  5.000                   1.000
      16819158                                  20131001                        20131101          2.250                  6.000                   2.000
      16819186                                  20111201                        20120101          2.250                  5.000                   1.000
      16819203                                  20120101                        20120201          2.250                  5.000                   1.000
      16819204                                  20120101                        20120201          2.250                  5.000                   1.000
      16819228                                  20120101                        20120201          2.250                  5.000                   1.000
      16819760                                  20120101                        20120201          2.250                  5.000                   1.000
      16819763                                  20120101                        20120201          2.250                  5.000                   1.000
      16819798                                  20120101                        20120201          2.250                  5.000                   1.000
      16819835                                  20120101                        20120201          2.250                  5.000                   1.000
      16823645                                  20111201                        20120101          2.250                  6.000                   2.000
      16823646                                  20120201                        20120301          2.250                  5.000                   1.000
      16819275                                  20120101                        20120201          2.250                  5.000                   1.000
      16819283                                  20120101                        20120201          2.250                  5.000                   1.000
      16823748                                  20120101                        20120201          2.250                  5.000                   1.000
      16823750                                  20120101                        20120201          2.250                  5.000                   1.000
      16819312                                  20111201                        20120101          2.250                  5.000                   1.000
      16819315                                  20120101                        20120201          2.250                  5.000                   1.000
      16819324                                  20120101                        20120201          2.250                  5.000                   1.000
      16819346                                  20120101                        20120201          2.250                  5.000                   1.000
      16819351                                  20120101                        20120201          2.250                  5.000                   1.000
      16823804                                  20120101                        20120201          2.250                  5.000                   1.000
      16819432                                  20120101                        20120201          2.250                  5.000                   1.000
      16819434                                  20140101                        20140201          2.250                  5.000                   1.000
      16819435                                  20100101                        20100201          2.250                  5.000                   1.000
      16819442                                  20120101                        20120201          2.250                  5.000                   1.000
      16819465                                  20120101                        20120201          2.250                  6.000                   2.000
      16823823                                  20120101                        20120201          2.250                  5.000                   1.000
      16823832                                  20120101                        20120201          2.250                  5.000                   1.000
      16823858                                  20140101                        20140201          2.250                  5.000                   1.000
      16819488                                  20111201                        20120101          2.250                  6.000                   2.000
      16823865                                  20120101                        20120201          2.250                  5.000                   1.000
      16823871                                  20140101                        20140201          2.250                  5.000                   1.000
      16823886                                  20140101                        20140201          2.250                  5.000                   1.000
      16823895                                  20120101                        20120201          2.250                  5.000                   1.000
      16819532                                  20120101                        20120201          2.250                  6.000                   2.000
      16819551                                  20120101                        20120201          2.250                  5.000                   1.000
      16819572                                  20120101                        20120201          2.250                  5.000                   1.000
      16819584                                  20111101                        20111201          2.250                  5.000                   1.000
      16819594                                  20120101                        20120201          2.250                  5.000                   1.000
      16823913                                  20120101                        20120201          2.250                  5.000                   1.000
      16823926                                  20120101                        20120201          2.250                  5.000                   1.000
      16823928                                  20120201                        20120301          2.250                  5.000                   1.000
      16809734                                  20120101                        20120201          2.250                  5.000                   1.000
      16809740                                  20120101                        20120201          2.250                  5.000                   1.000
      16809790                                  20120101                        20120201          2.250                  5.000                   1.000
      16809842                                  20111201                        20120101          2.250                  5.000                   1.000
      16809335                                  20120201                        20120301          2.250                  5.000                   1.000
      16809353                                  20120101                        20120201          2.250                  5.000                   1.000
      16809364                                  20120101                        20120201          2.250                  5.000                   1.000
      16809863                                  20120101                        20120201          2.250                  5.000                   1.000
      16809864                                  20120101                        20120201          2.250                  5.000                   1.000
      16809867                                  20120101                        20120201          2.250                  5.000                   1.000
      16809870                                  20140201                        20140301          2.250                  5.000                   1.000
      16809372                                  20111201                        20120101          2.250                  5.000                   1.000
      16809395                                  20120101                        20120201          2.250                  5.000                   1.000
      16813605                                  20111201                        20120101          2.250                  6.000                   2.000
      16813625                                  20120101                        20120201          2.250                  5.000                   1.000
      16813628                                  20120201                        20120301          2.250                  5.000                   1.000
      16809428                                  20100101                        20100201          2.250                  2.000                   1.000
      16809438                                  20111101                        20111201          2.250                  5.000                   1.000
      16809457                                  20120101                        20120201          2.250                  5.000                   1.000
      16813639                                  20111201                        20120101          2.250                  5.000                   1.000
      16813703                                  20120101                        20120201          2.250                  5.000                   1.000
      16813724                                  20120101                        20120201          2.250                  5.000                   1.000
      16813747                                  20120101                        20120201          2.250                  5.000                   1.000
      16813761                                  20120101                        20120201          2.250                  5.000                   1.000
      16813813                                  20120101                        20120201          2.250                  5.000                   1.000
      16813826                                  20111001                        20111101          2.250                  6.000                   2.000
      16813835                                  20120101                        20120201          2.250                  5.000                   1.000
      16813856                                  20120101                        20120201          2.250                  5.000                   1.000
      16813864                                  20120101                        20120201          2.250                  5.000                   1.000
      16813894                                  20120101                        20120201          2.250                  5.000                   1.000
      16813910                                  20120101                        20120201          2.250                  5.000                   1.000
      16813912                                  20120101                        20120201          2.750                  6.000                   2.000
      16809472                                  20091201                        20100101          5.000                  2.000                   2.000
      16809485                                  20140101                        20140201          2.250                  5.000                   1.000
      16809494                                  20120101                        20120201          2.250                  5.000                   1.000
      16813916                                  20120101                        20120201          2.250                  5.000                   1.000
      16813934                                  20120101                        20120201          2.250                  5.000                   1.000
      16813952                                  20120101                        20120201          2.250                  5.000                   1.000
      16813971                                  20120101                        20120201          2.250                  5.000                   1.000
      16814034                                  20120101                        20120201          2.250                  5.000                   1.000
      16814071                                  20140201                        20140301          2.250                  5.000                   1.000
      16814091                                  20120101                        20120201          2.250                  5.000                   1.000
      16814144                                  20120201                        20120301          2.250                  5.000                   1.000
      16814153                                  20111201                        20120101          2.250                  5.000                   2.000
      16814177                                  20140101                        20140201          2.250                  5.000                   1.000
      16814179                                  20120101                        20120201          2.250                  5.000                   1.000
      16814183                                  20140101                        20140201          2.250                  5.000                   1.000
      16814195                                  20120101                        20120201          2.250                  5.000                   1.000
      16814198                                  20120101                        20120201          2.250                  5.000                   1.000
      16809549                                  20120101                        20120201          2.250                  5.000                   1.000
      16809551                                  20120101                        20120201          2.250                  5.000                   1.000
      16809558                                  20120101                        20120201          2.250                  5.000                   1.000
      16809595                                  20120101                        20120201          2.250                  5.000                   1.000
      16809620                                  20120101                        20120201          2.250                  5.000                   1.000
      16814203                                  20120101                        20120201          2.250                  5.000                   1.000
      16814217                                  20120101                        20120201          2.250                  5.000                   2.000
      16814223                                  20120101                        20120201          2.250                  5.000                   1.000
      16809628                                  20111101                        20111201          2.250                  6.000                   2.000
      16809648                                  20120101                        20120201          2.250                  5.000                   1.000
      16809652                                  20120101                        20120201          2.250                  5.000                   2.000
      16809656                                  20120101                        20120201          2.250                  5.000                   1.000
      16809708                                  20120101                        20120201          2.250                  5.000                   2.000
      16809709                                  20140101                        20140201          2.250                  5.000                   1.000
      16809710                                  20120101                        20120201          2.250                  5.000                   1.000
      16814327                                  20111201                        20120101          2.250                  5.000                   1.000
      16814358                                  20120101                        20120201          2.250                  5.000                   1.000
      16804080                                  20140101                        20140201          2.250                  5.000                   1.000
      16804095                                  20140101                        20140201          2.250                  5.000                   1.000
      16804096                                  20140101                        20140201          2.250                  5.000                   1.000
      16804101                                  20120101                        20120201          2.250                  5.000                   1.000
      16804131                                  20111201                        20120101          2.250                  5.000                   1.000
      16804139                                  20111101                        20111201          2.250                  6.000                   2.000
      16804143                                  20111201                        20120101          2.250                  5.000                   1.000
      16804144                                  20120101                        20120201          2.250                  5.000                   1.000
      16806744                                  20131201                        20140101          2.250                  5.000                   1.000
      16806751                                  20140101                        20140201          2.250                  5.000                   1.000
      16803812                                  20111201                        20120101          2.250                  5.000                   1.000
      16803845                                  20120101                        20120201          2.250                  5.000                   2.000
      16803857                                  20120101                        20120201          2.250                  5.000                   1.000
      16803865                                  20120101                        20120201          2.250                  5.000                   1.000
      16806800                                  20120101                        20120201          2.250                  5.000                   1.000
      16806805                                  20120101                        20120201          2.250                  5.000                   1.000
      16806811                                  20140101                        20140201          2.250                  5.000                   1.000
      16806847                                  20111101                        20111201          2.250                  6.000                   2.000
      16806870                                  20111201                        20120101          2.250                  5.000                   1.000
      16804016                                  20100101                        20100201          2.250                  2.000                   1.000
      16806920                                  20111001                        20111101          2.250                  5.000                   1.000
      16806950                                  20100101                        20100201          2.250                  2.000                   1.000
      16806966                                  20120101                        20120201          2.250                  5.000                   1.000
      16807036                                  20131201                        20140101          2.250                  5.000                   1.000
      16807040                                  20091201                        20100101          2.250                  2.000                   1.000
      16807051                                  20131201                        20140101          2.250                  5.000                   1.000
      16807055                                  20131201                        20140101          2.250                  5.000                   1.000
      16807065                                  20131201                        20140101          2.250                  5.000                   1.000
      16807078                                  20120101                        20120201          2.250                  5.000                   1.000
      16807093                                  20110901                        20111001          2.250                  5.000                   1.000
      16807115                                  20120101                        20120201          2.250                  5.000                   1.000
      16804022                                  20120101                        20120201          2.250                  5.000                   1.000
      16804023                                  20111201                        20120101          2.250                  5.000                   1.000
      16804034                                  20111201                        20120101          2.250                  5.000                   1.000
      16807129                                  20120101                        20120201          2.250                  5.000                   1.000
      16807133                                  20120101                        20120201          2.250                  5.000                   2.000
      16807139                                  20120101                        20120201          2.250                  5.000                   1.000
      16807142                                  20120101                        20120201          2.250                  5.000                   1.000
      16807151                                  20120101                        20120201          2.250                  5.000                   2.000
      16807217                                  20120201                        20120301          2.250                  5.000                   1.000
      16807233                                  20120101                        20120201          2.250                  5.000                   1.000
      16807355                                  20140101                        20140201          2.250                  5.000                   1.000
      16807371                                  20120201                        20120301          2.250                  5.000                   1.000
      16809192                                  20120101                        20120201          2.250                  5.000                   1.000
      16809317                                  20120101                        20120201          2.250                  5.000                   1.000
      16809323                                  20120101                        20120201          2.250                  5.000                   1.000
      16714960                                  20111101                        20111201          2.250                  5.000                   1.000
      16715033                                  20111201                        20120101          2.250                  5.000                   2.000
      16715107                                  20111201                        20120101          2.250                  5.000                   1.000
      16715219                                  20140101                        20140201          2.250                  5.000                   1.000
      16715222                                  20111201                        20120101          2.250                  5.000                   1.000
      16715227                                  20131201                        20140101          2.250                  5.000                   1.000
      16715229                                  20111201                        20120101          2.250                  5.000                   1.000
      16710837                                  20091101                        20091201          2.250                  2.000                   1.000
      16711299                                  20111201                        20120101          2.250                  5.000                   5.000
      16710856                                  20131201                        20140101          2.250                  5.000                   1.000
      16710879                                  20140201                        20140301          2.250                  5.000                   1.000
      16713806                                  20131201                        20140101          2.250                  5.000                   1.000
      16713818                                  20131201                        20140101          2.250                  5.000                   1.000
      16713873                                  20111201                        20120101          2.250                  5.000                   1.000
      16713885                                  20111101                        20111201          2.250                  5.000                   1.000
      16713925                                  20131201                        20140101          2.250                  5.000                   1.000
      16711099                                  20120101                        20120201          2.250                  5.000                   1.000
      16711137                                  20131101                        20131201          2.250                  6.000                   2.000
      16714069                                  20111201                        20120101          2.250                  5.000                   1.000
      16714086                                  20131201                        20140101          2.250                  5.000                   1.000
      16714131                                  20111001                        20111101          2.250                  5.000                   1.000
      16714151                                  20111001                        20111101          2.250                  6.000                   2.000
      16710248                                  20131201                        20140101          2.250                  5.000                   1.000
      16709845                                  20111201                        20120101          2.250                  5.000                   1.000
      16709868                                  20100101                        20100201          2.250                  5.000                   1.000
      16709872                                  20131201                        20140101          2.250                  5.000                   1.000
      16709991                                  20111201                        20120101          2.250                  6.000                   2.000
      16710056                                  20111101                        20111201          2.250                  5.000                   1.000
      16709703                                  20131201                        20140101          2.250                  5.000                   1.000
      16708103                                  20131201                        20140101          2.250                  5.000                   1.000
      16708274                                  20111101                        20111201          2.250                  5.000                   1.000
      16653821                                  20111001                        20111101          2.250                  5.000                   2.000
      16546274                                  20110901                        20111001          2.250                  5.000                   1.000
      16544320                                  20120101                        20120201          2.250                  5.000                   1.000
      16419939                                  20110901                        20111001          2.250                  5.000                   1.000
      17015973                                  20120201                        20120301          2.250                  5.000                   2.000
      17015986                                  20120201                        20120301          2.250                  5.000                   2.000
      17001620                                  20120301                        20120401          2.250                  5.000                   1.000
      17003030                                  20120301                        20120401          2.250                  5.000                   1.000
      17003064                                  20120301                        20120401          2.250                  5.000                   1.000
      17003086                                  20140201                        20140301          2.250                  5.000                   1.000
      17004463                                  20120301                        20120401          2.250                  5.000                   1.000
      17004426                                  20120301                        20120401          2.250                  5.000                   1.000
      16994868                                  20120201                        20120301          2.250                  5.000                   1.000
      17004532                                  20120301                        20120401          2.250                  5.000                   1.000
      17004617                                  20120301                        20120401          2.250                  5.000                   1.000
      17008805                                  20120301                        20120401          2.250                  5.000                   1.000
      17008857                                  20120301                        20120401          2.250                  5.000                   1.000
      17008892                                  20120301                        20120401          2.250                  5.000                   1.000
      16997751                                  20120301                        20120401          2.250                  5.000                   1.000
      17010826                                  20120301                        20120401          2.250                  5.000                   1.000
      17010838                                  20120301                        20120401          2.250                  5.000                   1.000
      16997809                                  20120201                        20120301          2.250                  5.000                   1.000
      16997824                                  20120301                        20120401          2.250                  5.000                   1.000
      17010861                                  20120301                        20120401          2.250                  5.000                   1.000
      17012472                                  20120301                        20120401          2.250                  5.000                   1.000
      17012481                                  20120301                        20120401          2.250                  5.000                   1.000
      17012591                                  20120301                        20120401          2.250                  5.000                   1.000
      17013315                                  20120301                        20120401          2.250                  5.000                   1.000
      17013348                                  20120301                        20120401          2.250                  5.000                   1.000
      17013394                                  20120301                        20120401          2.250                  5.000                   1.000
      17001476                                  20120301                        20120401          2.250                  5.000                   1.000
      17001492                                  20120201                        20120301          2.250                  5.000                   1.000
      17001515                                  20120301                        20120401          2.250                  5.000                   1.000
      17001526                                  20120301                        20120401          2.250                  5.000                   1.000
      17001531                                  20120301                        20120401          2.250                  5.000                   1.000
      16982738                                  20120201                        20120301          2.250                  5.000                   1.000
      16982774                                  20120201                        20120301          2.250                  5.000                   1.000
      16984220                                  20120201                        20120301          2.250                  5.000                   1.000
      16984224                                  20120201                        20120301          2.250                  5.000                   1.000
      16984267                                  20120301                        20120401          2.250                  5.000                   1.000
      16971909                                  20120301                        20120401          2.250                  5.000                   1.000
      16971792                                  20120201                        20120301          2.250                  5.000                   1.000
      16984327                                  20120201                        20120301          2.250                  5.000                   1.000
      16984352                                  20120301                        20120401          2.250                  5.000                   1.000
      16989904                                  20120201                        20120301          2.250                  5.000                   1.000
      16989918                                  20120301                        20120401          2.250                  5.000                   1.000
      16989933                                  20120301                        20120401          2.250                  5.000                   1.000
      16989951                                  20120301                        20120401          2.250                  5.000                   1.000
      16989981                                  20120201                        20120301          2.250                  5.000                   1.000
      16991020                                  20120301                        20120401          2.250                  5.000                   1.000
      16980203                                  20120201                        20120301          2.250                  5.000                   1.000
      16980225                                  20120201                        20120301          2.250                  5.000                   1.000
      16991030                                  20120201                        20120301          2.250                  5.000                   1.000
      16980157                                  20120301                        20120401          2.250                  5.000                   1.000
      16980339                                  20120201                        20120301          2.250                  5.000                   1.000
      16994794                                  20120301                        20120401          2.250                  5.000                   1.000
      16994837                                  20120301                        20120401          2.250                  5.000                   1.000
      16994846                                  20120201                        20120301          2.250                  5.000                   1.000
      16856206                                  20140201                        20140301          2.250                  5.000                   1.000
      16857141                                  20120201                        20120301          2.250                  5.000                   1.000
      16857212                                  20120201                        20120301          2.250                  5.000                   1.000
      16858884                                  20120201                        20120301          2.250                  5.000                   1.000
      16858890                                  20120201                        20120301          2.250                  5.000                   1.000
      16858921                                  20120201                        20120301          2.250                  5.000                   1.000
      16852553                                  20120201                        20120301          2.250                  5.000                   1.000
      16852559                                  20120201                        20120301          2.250                  5.000                   1.000
      16852497                                  20140201                        20140301          2.250                  5.000                   1.000
      16859031                                  20120301                        20120401          2.250                  5.000                   1.000
      16859042                                  20120201                        20120301          2.250                  5.000                   1.000
      16912702                                  20100201                        20100301          2.250                  2.000                   1.000
      16912712                                  20120201                        20120301          2.250                  5.000                   1.000
      16912724                                  20120201                        20120301          2.250                  5.000                   1.000
      16912733                                  20120201                        20120301          2.250                  5.000                   1.000
      16912744                                  20120301                        20120401          2.250                  5.000                   1.000
      16856216                                  20120201                        20120301          2.250                  5.000                   1.000
      16856231                                  20120201                        20120301          2.250                  5.000                   1.000
      16965037                                  20120301                        20120401          2.250                  5.000                   1.000
      16856272                                  20120201                        20120301          2.250                  5.000                   1.000
      16965010                                  20120301                        20120401          2.250                  5.000                   1.000
      16965011                                  20120201                        20120301          2.250                  5.000                   1.000
      16967982                                  20120201                        20120301          2.250                  5.000                   1.000
      16968111                                  20120301                        20120401          2.250                  5.000                   1.000
      16968119                                  20120201                        20120301          2.250                  5.000                   1.000
      16968044                                  20120201                        20120301          2.250                  5.000                   1.000
      16970081                                  20120301                        20120401          2.250                  5.000                   1.000
      16856276                                  20120201                        20120301          2.250                  5.000                   1.000
      16970184                                  20120301                        20120401          2.250                  5.000                   1.000
      16970195                                  20120201                        20120301          2.250                  5.000                   1.000
      16970330                                  20120201                        20120301          2.250                  5.000                   1.000
      16970345                                  20120201                        20120301          2.250                  5.000                   1.000
      16970347                                  20120201                        20120301          2.250                  5.000                   1.000
      16971873                                  20120201                        20120301          2.250                  5.000                   1.000
      16839473                                  20140101                        20140201          2.250                  5.000                   1.000
      16839485                                  20120101                        20120201          2.250                  5.000                   1.000
      16847273                                  20120101                        20120201          2.250                  5.000                   1.000
      16839533                                  20120201                        20120301          2.250                  5.000                   1.000
      16839446                                  20120201                        20120301          2.250                  5.000                   1.000
      16843799                                  20120201                        20120301          2.250                  5.000                   1.000
      16839634                                  20120201                        20120301          2.250                  5.000                   1.000
      16843759                                  20120201                        20120301          2.250                  5.000                   1.000
      16843935                                  20120201                        20120301          2.250                  5.000                   1.000
      16843975                                  20120101                        20120201          2.250                  5.000                   1.000
      16845387                                  20120201                        20120301          2.250                  5.000                   1.000
      16845397                                  20120101                        20120201          2.250                  5.000                   1.000
      16845344                                  20120201                        20120301          2.250                  5.000                   1.000
      16845414                                  20120101                        20120201          2.250                  5.000                   1.000
      16845419                                  20120201                        20120301          2.250                  5.000                   1.000
      16845426                                  20140201                        20140301          2.250                  5.000                   1.000
      16845432                                  20120101                        20120201          2.250                  5.000                   1.000
      16845434                                  20120101                        20120201          2.250                  5.000                   1.000
      16845314                                  20120201                        20120301          2.250                  5.000                   1.000
      16845316                                  20120101                        20120201          2.250                  5.000                   1.000
      16847363                                  20120101                        20120201          2.250                  5.000                   1.000
      16847395                                  20120201                        20120301          2.250                  5.000                   1.000
      16848837                                  20120101                        20120201          2.250                  5.000                   1.000
      16848844                                  20120101                        20120201          2.250                  5.000                   1.000
      16848933                                  20120201                        20120301          2.250                  5.000                   1.000
      16848969                                  20120201                        20120301          2.250                  5.000                   1.000
      16851433                                  20120101                        20120201          2.250                  5.000                   1.000
      16851522                                  20120201                        20120301          2.250                  5.000                   1.000
      16851595                                  20120201                        20120301          2.250                  5.000                   1.000
      16851687                                  20120101                        20120201          2.250                  5.000                   1.000
      16851701                                  20120201                        20120301          2.250                  5.000                   1.000
      16851724                                  20120201                        20120301          2.250                  5.000                   1.000
      16826011                                  20120201                        20120301          2.250                  5.000                   1.000
      16825906                                  20120101                        20120201          2.250                  5.000                   1.000
      16838436                                  20120101                        20120201          2.250                  5.000                   1.000
      16838516                                  20120101                        20120201          2.250                  5.000                   1.000
      16826157                                  20120201                        20120301          2.250                  5.000                   1.000
      16826172                                  20120201                        20120301          2.250                  5.000                   1.000
      16832576                                  20120101                        20120201          2.250                  5.000                   1.000
      16832647                                  20120101                        20120201          2.250                  5.000                   1.000
      16832653                                  20120101                        20120201          2.250                  5.000                   1.000
      16832722                                  20140101                        20140201          2.250                  5.000                   1.000
      16832725                                  20120101                        20120201          2.250                  5.000                   1.000
      16835002                                  20120101                        20120201          2.250                  5.000                   1.000
      16835036                                  20140201                        20140301          2.250                  5.000                   1.000
      16835053                                  20120101                        20120201          2.250                  5.000                   1.000
      16835062                                  20120201                        20120301          2.250                  5.000                   1.000
      16835068                                  20120201                        20120301          2.250                  5.000                   1.000
      16835107                                  20120101                        20120201          2.250                  5.000                   1.000
      16838529                                  20120101                        20120201          2.250                  5.000                   1.000
      16838549                                  20120201                        20120301          2.250                  5.000                   1.000
      16835131                                  20120101                        20120201          2.250                  5.000                   1.000
      16834883                                  20120101                        20120201          2.250                  5.000                   1.000
      16838347                                  20120101                        20120201          2.250                  5.000                   1.000
      16812541                                  20140101                        20140201          2.250                  5.000                   1.000
      16811588                                  20140101                        20140201          2.250                  5.000                   1.000
      16811593                                  20120101                        20120201          2.250                  5.000                   1.000
      16811597                                  20120101                        20120201          2.250                  5.000                   1.000
      16812649                                  20120101                        20120201          2.250                  5.000                   1.000
      16812652                                  20120101                        20120201          2.250                  5.000                   1.000
      16818780                                  20120201                        20120301          2.250                  5.000                   1.000
      16818796                                  20120101                        20120201          2.250                  5.000                   1.000
      16818807                                  20120201                        20120301          2.250                  5.000                   1.000
      16818705                                  20140201                        20140301          2.250                  5.000                   1.000
      16818725                                  20120201                        20120301          2.250                  5.000                   1.000
      16823502                                  20120201                        20120301          2.250                  5.000                   1.000
      16823573                                  20120101                        20120201          2.250                  5.000                   1.000
      16808242                                  20120301                        20120401          2.250                  5.000                   1.000
      16808313                                  20140101                        20140201          2.250                  5.000                   1.000
      16808319                                  20120201                        20120301          2.250                  5.000                   1.000
      16808195                                  20120101                        20120201          2.250                  5.000                   1.000
      16808349                                  20120101                        20120201          2.250                  5.000                   1.000
      16808440                                  20140101                        20140201          2.250                  5.000                   1.000
      16812404                                  20120101                        20120201          2.250                  5.000                   1.000
      16812464                                  20120101                        20120201          2.250                  5.000                   1.000
      17022081                                  20100201                        20100301          2.250                  2.000                   2.000
      17022089                                  20100201                        20100301          2.250                  2.000                   2.000
      16707112                                  20131201                        20140101          2.250                  5.000                   1.000
      16707116                                  20140101                        20140201          2.250                  5.000                   1.000
      16707123                                  20091101                        20091201          2.250                  2.000                   1.000
      16704582                                  20120101                        20120201          2.250                  5.000                   1.000
      16704658                                  20111101                        20111201          2.250                  5.000                   1.000
      16706423                                  20111101                        20111201          2.250                  5.000                   1.000
      16706907                                  20131201                        20140101          2.250                  5.000                   1.000
      16706543                                  20131201                        20140101          2.250                  5.000                   1.000
      16706671                                  20111101                        20111201          2.250                  5.000                   1.000
      16706716                                  20111201                        20120101          2.250                  5.000                   1.000
      16706733                                  20120101                        20120201          2.250                  5.000                   1.000
      16704032                                  20131201                        20140101          2.250                  5.000                   1.000
      16704361                                  20111201                        20120101          2.250                  5.000                   1.000
      16704173                                  20111101                        20111201          2.250                  6.000                   2.000
      16703986                                  20111101                        20111201          2.250                  5.000                   1.000
      16697729                                  20111201                        20120101          2.250                  5.000                   1.000
      16697735                                  20111201                        20120101          2.250                  5.000                   1.000
      16803780                                  20111201                        20120101          2.250                  5.000                   1.000
      17009035                                  20120201                        20120301          2.250                  5.000                   2.000
      17009057                                  20120201                        20120301          2.250                  5.000                   2.000
      16803745                                  20111201                        20120101          2.250                  5.000                   1.000
      16803733                                  20120101                        20120201          2.250                  5.000                   1.000
      16803709                                  20120101                        20120201          2.250                  5.000                   1.000
      16798108                                  20140101                        20140201          2.250                  5.000                   1.000
      16798126                                  20120101                        20120201          2.250                  5.000                   1.000
      16798127                                  20120101                        20120201          2.250                  5.000                   1.000
      16799218                                  20120201                        20120301          2.250                  5.000                   1.000
      16801233                                  20120101                        20120201          2.250                  5.000                   1.000
      16801236                                  20120101                        20120201          2.250                  5.000                   1.000
      16801296                                  20120101                        20120201          2.250                  5.000                   1.000
      16801306                                  20120101                        20120201          2.250                  5.000                   1.000
      16801358                                  20120101                        20120201          2.250                  5.000                   1.000
      16803023                                  20120301                        20120401          2.250                  5.000                   1.000
      16802887                                  20120101                        20120201          2.250                  5.000                   1.000
      16803066                                  20120101                        20120201          2.250                  5.000                   1.000
      16803073                                  20120101                        20120201          2.250                  5.000                   1.000
      16803074                                  20120101                        20120201          2.250                  5.000                   1.000
      16806444                                  20120101                        20120201          2.250                  5.000                   1.000
      16806474                                  20120101                        20120201          2.250                  5.000                   1.000
      16803090                                  20120201                        20120301          2.250                  5.000                   1.000
      16802909                                  20120101                        20120201          2.250                  5.000                   1.000
      16803125                                  20120101                        20120201          2.250                  5.000                   1.000
      16803147                                  20120101                        20120201          2.250                  5.000                   1.000
      16787116                                  20120101                        20120201          2.250                  5.000                   1.000
      16787178                                  20120101                        20120201          2.250                  5.000                   1.000
      16787184                                  20120101                        20120201          2.250                  5.000                   1.000
      16797991                                  20120101                        20120201          2.250                  5.000                   1.000
      16787020                                  20111201                        20120101          2.250                  5.000                   1.000
      16790109                                  20140101                        20140201          2.250                  5.000                   1.000
      16790206                                  20120101                        20120201          2.250                  5.000                   1.000
      16790220                                  20140101                        20140201          2.250                  5.000                   1.000
      16790231                                  20120101                        20120201          2.250                  5.000                   1.000
      16790245                                  20120101                        20120201          2.250                  5.000                   1.000
      16790295                                  20120101                        20120201          2.250                  5.000                   1.000
      16790317                                  20120101                        20120201          2.250                  5.000                   1.000
      16772995                                  20120101                        20120201          2.250                  5.000                   1.000
      16772797                                  20120101                        20120201          2.250                  5.000                   1.000
      16775838                                  20120101                        20120201          2.250                  5.000                   1.000
      16773063                                  20120101                        20120201          2.250                  5.000                   1.000
      16773072                                  20120101                        20120201          2.250                  5.000                   1.000
      16776356                                  20120101                        20120201          2.250                  5.000                   1.000
      16776379                                  20120101                        20120201          2.250                  5.000                   1.000
      16776411                                  20140101                        20140201          2.250                  5.000                   1.000
      16776414                                  20120101                        20120201          2.250                  5.000                   1.000
      16778120                                  20120101                        20120201          2.250                  5.000                   1.000
      16772896                                  20120101                        20120201          2.250                  5.000                   1.000
      16773175                                  20120101                        20120201          2.250                  5.000                   1.000
      16785141                                  20120101                        20120201          2.250                  5.000                   1.000
      16773234                                  20120101                        20120201          2.250                  5.000                   1.000
      16785200                                  20120101                        20120201          2.250                  5.000                   1.000
      16787096                                  20120101                        20120201          2.250                  5.000                   1.000
      16773286                                  20120101                        20120201          2.250                  5.000                   1.000
      16775745                                  20140101                        20140201          2.250                  5.000                   1.000
      16775768                                  20120101                        20120201          2.250                  5.000                   1.000
      16775711                                  20140101                        20140201          2.250                  5.000                   1.000
      16764948                                  20111201                        20120101          2.250                  5.000                   1.000
      16764957                                  20111201                        20120101          2.250                  5.000                   1.000
      16764983                                  20120101                        20120201          2.250                  5.000                   1.000
      16767397                                  20111201                        20120101          2.250                  5.000                   1.000
      16767403                                  20111201                        20120101          2.250                  5.000                   1.000
      16730341                                  20120101                        20120201          2.250                  5.000                   1.000
      16767529                                  20120101                        20120201          2.250                  5.000                   1.000
      16731261                                  20111201                        20120101          2.250                  5.000                   1.000
      16731377                                  20120101                        20120201          2.250                  5.000                   1.000
      16772889                                  20120101                        20120201          2.250                  5.000                   1.000
      16728058                                  20120201                        20120301          2.250                  5.000                   1.000
      16721712                                  20120101                        20120201          2.250                  5.000                   1.000
      16728124                                  20120101                        20120201          2.250                  5.000                   1.000
      16728137                                  20100101                        20100201          2.250                  2.000                   1.000
      16728179                                  20111201                        20120101          2.250                  5.000                   1.000
      16722896                                  20120101                        20120201          2.250                  5.000                   1.000
      16713264                                  20111201                        20120101          2.250                  5.000                   1.000
      16713449                                  20120101                        20120201          2.250                  5.000                   1.000
      16714499                                  20111201                        20120101          2.250                  5.000                   1.000
      16710650                                  20120101                        20120201          2.250                  5.000                   1.000
      16710484                                  20120101                        20120201          2.250                  5.000                   1.000
      16718104                                  20120101                        20120201          2.250                  5.000                   1.000
      16721428                                  20131201                        20140101          2.250                  5.000                   1.000
      16709299                                  20120101                        20120201          2.250                  5.000                   1.000
      16383933                                  20120201                        20120301          2.250                  5.000                   1.000
      16696649                                  20111101                        20111201          2.250                  5.000                   1.000
      16697618                                  20111201                        20120101          2.250                  5.000                   1.000
      16696527                                  20111201                        20120101          2.250                  5.000                   1.000
      16692494                                  20111101                        20111201          2.250                  5.000                   1.000
      16692558                                  20091101                        20091201          2.250                  2.000                   1.000
      16693704                                  20111101                        20111201          2.250                  5.000                   1.000
      16693744                                  20131201                        20140101          2.250                  5.000                   1.000
      16693758                                  20111201                        20120101          2.250                  5.000                   1.000
      16693763                                  20131201                        20140101          2.250                  5.000                   1.000
      16693780                                  20131101                        20131201          2.250                  5.000                   1.000
      16693842                                  20131101                        20131201          2.250                  5.000                   1.000
      16693436                                  20111001                        20111101          2.250                  5.000                   1.000
      16696134                                  20131101                        20131201          2.250                  5.000                   1.000
      16693644                                  20131101                        20131201          2.250                  5.000                   1.000
      16693671                                  20131201                        20140101          2.250                  5.000                   1.000
      16688046                                  20111101                        20111201          2.250                  5.000                   1.000
      16688358                                  20131101                        20131201          2.250                  5.000                   1.000
      16684630                                  20091001                        20091101          2.250                  2.000                   1.000
      16681929                                  20111201                        20120101          2.250                  5.000                   1.000
      16685751                                  20131201                        20140101          2.250                  5.000                   1.000
      16684175                                  20111201                        20120101          2.250                  5.000                   1.000
      16680504                                  20111201                        20120101          2.250                  5.000                   1.000
      16680567                                  20131201                        20140101          2.250                  5.000                   1.000
      16680588                                  20131201                        20140101          2.250                  5.000                   1.000
      16681597                                  20111001                        20111101          2.250                  6.000                   1.000
      16680099                                  20111101                        20111201          2.250                  6.000                   2.000
      16680137                                  20111101                        20111201          2.250                  5.000                   1.000
      16674409                                  20111001                        20111101          2.250                  5.000                   1.000
      16672823                                  20111101                        20111201          2.250                  5.000                   1.000
      16674178                                  20111201                        20120101          2.250                  5.000                   1.000
      16674193                                  20131201                        20140101          2.250                  5.000                   1.000
      16667188                                  20110901                        20111001          3.750                  5.000                   1.000
      16667395                                  20111101                        20111201          2.250                  5.000                   1.000
      16670415                                  20120101                        20120201          2.250                  5.000                   1.000
      16670548                                  20111101                        20111201          2.250                  5.000                   2.000
      16670811                                  20111201                        20120101          2.250                  5.000                   1.000
      16670882                                  20111101                        20111201          2.250                  6.000                   2.000
      16667319                                  20111201                        20120101          2.250                  5.000                   1.000
      16667339                                  20111001                        20111101          2.250                  5.000                   1.000
      16665764                                  20131101                        20131201          2.250                  5.000                   1.000
      16665776                                  20120101                        20120201          2.250                  5.000                   1.000
      16665925                                  20111001                        20111101          2.250                  5.000                   1.000
      16666047                                  20131201                        20140101          2.250                  5.000                   1.000
      16666771                                  20111101                        20111201          2.250                  5.000                   1.000
      16666809                                  20111201                        20120101          2.250                  5.000                   1.000
      16664386                                  20111001                        20111101          2.250                  5.000                   1.000
      16664461                                  20111001                        20111101          2.250                  5.000                   1.000
      16664213                                  20111201                        20120101          2.250                  6.000                   2.000
      16664216                                  20111101                        20111201          2.250                  6.000                   2.000
      16662843                                  20091001                        20091101          2.250                  2.000                   1.000
      16663789                                  20111001                        20111101          2.250                  5.000                   2.000
      16663920                                  20131101                        20131201          2.250                  5.000                   1.000
      16663957                                  20111101                        20111201          2.250                  5.000                   1.000
      16662018                                  20111101                        20111201          2.250                  5.000                   1.000
      16656473                                  20111201                        20120101          2.250                  5.000                   1.000
      16656535                                  20120201                        20120301          2.250                  5.000                   1.000
      16706307                                  20111201                        20120101          2.250                  5.000                   1.000
      16707483                                  20111201                        20120101          2.250                  5.000                   1.000
      16700042                                  20140201                        20140301          2.250                  5.000                   1.000
      16648336                                  20111001                        20111101          2.250                  5.000                   1.000
      16644105                                  20111001                        20111101          2.250                  5.000                   1.000
      16700068                                  20111101                        20111201          2.250                  5.000                   1.000
      16640786                                  20111001                        20111101          2.250                  5.000                   2.000
      16634811                                  20111001                        20111101          2.250                  5.000                   1.000
      16638326                                  20110901                        20111001          2.250                  6.000                   2.000
      16616165                                  20131001                        20131101          2.250                  5.000                   1.000
      16616300                                  20111001                        20111101          2.250                  5.000                   2.000
      16632328                                  20111001                        20111101          2.250                  5.000                   1.000
      16612700                                  20091001                        20091101          2.250                  2.000                   1.000
      16611728                                  20111001                        20111101          2.250                  5.000                   2.000
      16613136                                  20111001                        20111101          2.250                  5.000                   1.000
      16601338                                  20111001                        20111101          2.250                  5.000                   1.000
      16597548                                  20111001                        20111101          2.250                  5.000                   1.000
      16594721                                  20110901                        20111001          2.250                  5.000                   1.000
      16569340                                  20110901                        20111001          2.250                  5.000                   1.000
      16968414                                  20120201                        20120301          2.250                  5.000                   1.000
      16968415                                  20120201                        20120301          2.250                  5.000                   1.000
      16968466                                  20091201                        20100101          2.250                  2.000                   2.000
      16968467                                  20120201                        20120301          2.250                  5.000                   1.000
      16968468                                  20111201                        20120101          2.250                  5.000                   1.000
      16968470                                  20120101                        20120201          2.250                  5.000                   1.000
      16968477                                  20120201                        20120301          2.250                  5.000                   1.000
      16968484                                  20120101                        20120201          2.250                  5.000                   1.000
      16968515                                  20120101                        20120201          2.250                  5.000                   1.000
      16965518                                  20140201                        20140301          2.250                  5.000                   1.000
      16965520                                  20120201                        20120301          2.250                  5.000                   1.000
      16965531                                  20120101                        20120201          2.250                  5.000                   1.000
      16965539                                  20120201                        20120301          2.250                  5.000                   1.000
      16965562                                  20120201                        20120301          2.250                  5.000                   2.000
      16968529                                  20120101                        20120201          2.250                  6.000                   2.000
      16968543                                  20111201                        20120101          2.250                  5.000                   1.000
      16968564                                  20120201                        20120301          2.250                  5.000                   1.000
      16968580                                  20120101                        20120201          2.250                  5.000                   1.000
      16968597                                  20120201                        20120301          2.250                  5.000                   1.000
      16968624                                  20120101                        20120201          2.250                  5.000                   1.000
      16968635                                  20111201                        20120101          2.750                  6.000                   2.000
      16968639                                  20120101                        20120201          2.250                  5.000                   1.000
      16968640                                  20111201                        20120101          2.750                  6.000                   2.000
      16968654                                  20140201                        20140301          2.250                  5.000                   1.000
      16968657                                  20120101                        20120201          2.250                  5.000                   1.000
      16968671                                  20120101                        20120201          2.250                  6.000                   2.000
      16968679                                  20120101                        20120201          2.250                  6.000                   2.000
      16968682                                  20120101                        20120201          2.750                  6.000                   2.000
      16968712                                  20111101                        20111201          2.250                  6.000                   2.000
      16968717                                  20120201                        20120301          2.250                  5.000                   1.000
      16968752                                  20120101                        20120201          2.250                  5.000                   1.000
      16968753                                  20111201                        20120101          2.250                  6.000                   2.000
      16968786                                  20120201                        20120301          2.250                  5.000                   1.000
      16968806                                  20120101                        20120201          2.250                  6.000                   2.000
      16968866                                  20120201                        20120301          2.250                  5.000                   1.000
      16968907                                  20140201                        20140301          2.250                  5.000                   1.000
      16970398                                  20120101                        20120201          2.250                  5.000                   1.000
      16970410                                  20120101                        20120201          2.750                  6.000                   2.000
      16970414                                  20140201                        20140301          2.250                  5.000                   1.000
      16970424                                  20120101                        20120201          2.250                  6.000                   2.000
      16970425                                  20120201                        20120301          2.250                  5.000                   1.000
      16970428                                  20120101                        20120201          2.250                  5.000                   1.000
      16970431                                  20120201                        20120301          2.250                  5.000                   1.000
      16970443                                  20120101                        20120201          2.250                  6.000                   2.000
      16970447                                  20120101                        20120201          2.250                  6.000                   2.000
      16970462                                  20120101                        20120201          2.250                  6.000                   2.000
      16970479                                  20120201                        20120301          2.250                  5.000                   1.000
      16970492                                  20111001                        20111101          2.250                  5.000                   1.000
      16970530                                  20120201                        20120301          2.250                  5.000                   1.000
      16970539                                  20120201                        20120301          2.250                  5.000                   1.000
      16970541                                  20111201                        20120101          2.250                  5.000                   1.000
      16970652                                  20120201                        20120301          2.250                  6.000                   2.000
      16970712                                  20111201                        20120101          2.250                  5.000                   1.000
      16965567                                  20140201                        20140301          2.250                  5.000                   1.000
      16965596                                  20120201                        20120301          2.250                  5.000                   1.000
      16965624                                  20120101                        20120201          2.250                  5.000                   1.000
      16965633                                  20120201                        20120301          2.250                  5.000                   1.000
      16965680                                  20111201                        20120101          2.750                  6.000                   2.000
      16968202                                  20120101                        20120201          3.750                  5.000                   1.000
      16968223                                  20120201                        20120301          2.250                  5.000                   1.000
      16968279                                  20100101                        20100201          2.250                  3.000                   1.000
      16968314                                  20120201                        20120301          2.250                  5.000                   1.000
      16968340                                  20120201                        20120301          2.250                  5.000                   1.000
      16968387                                  20120201                        20120301          2.250                  5.000                   1.000
      16968403                                  20120201                        20120301          2.250                  6.000                   2.000
      16859571                                  20111201                        20120101          2.750                  6.000                   2.000
      16859621                                  20120201                        20120301          2.250                  5.000                   1.000
      16859664                                  20120201                        20120301          2.250                  5.000                   1.000
      16962970                                  20120201                        20120301          2.250                  5.000                   1.000
      16962976                                  20120201                        20120301          2.250                  5.000                   1.000
      16962997                                  20120101                        20120201          2.250                  5.000                   1.000
      16963022                                  20120101                        20120201          2.250                  5.000                   1.000
      16963038                                  20120101                        20120201          3.250                  5.000                   1.000
      16859098                                  20120201                        20120301          2.250                  5.000                   1.000
      16963043                                  20120101                        20120201          2.250                  5.000                   1.000
      16963055                                  20120101                        20120201          2.250                  5.000                   1.000
      16963085                                  20120101                        20120201          2.250                  6.000                   2.000
      16859145                                  20120201                        20120301          2.250                  5.000                   2.000
      16859159                                  20140201                        20140301          2.250                  5.000                   1.000
      16963187                                  20120201                        20120301          2.250                  6.000                   2.000
      16963198                                  20120201                        20120301          2.250                  5.000                   1.000
      16963202                                  20120201                        20120301          2.250                  5.000                   1.000
      16963223                                  20120201                        20120301          2.250                  5.000                   1.000
      16859262                                  20111101                        20111201          2.250                  5.000                   1.000
      16963247                                  20120101                        20120201          2.250                  5.000                   1.000
      16963248                                  20120201                        20120301          2.250                  5.000                   1.000
      16963287                                  20120201                        20120301          2.250                  5.000                   1.000
      16859282                                  20111101                        20111201          2.250                  6.000                   2.000
      16859294                                  20100101                        20100201          2.250                  2.000                   1.000
      16859307                                  20140101                        20140201          2.250                  5.000                   1.000
      16859334                                  20120201                        20120301          2.250                  5.000                   1.000
      16859346                                  20140201                        20140301          2.250                  5.000                   1.000
      16859350                                  20120201                        20120301          2.250                  5.000                   1.000
      16859358                                  20140101                        20140201          2.250                  6.000                   2.000
      16859361                                  20120201                        20120301          2.250                  6.000                   2.000
      16859363                                  20140101                        20140201          2.250                  6.000                   2.000
      16963323                                  20120101                        20120201          2.250                  5.000                   1.000
      16963331                                  20120201                        20120301          2.250                  6.000                   2.000
      16963334                                  20120101                        20120201          2.250                  5.000                   1.000
      16963353                                  20120201                        20120301          2.250                  5.000                   1.000
      16965170                                  20120201                        20120301          2.250                  5.000                   1.000
      16965177                                  20120101                        20120201          2.250                  6.000                   2.000
      16965194                                  20120201                        20120301          2.250                  5.000                   1.000
      16965199                                  20120201                        20120301          2.250                  5.000                   1.000
      16965200                                  20120201                        20120301          2.250                  5.000                   1.000
      16965205                                  20140201                        20140301          2.250                  5.000                   1.000
      16965206                                  20120201                        20120301          2.250                  5.000                   1.000
      16965208                                  20120201                        20120301          2.250                  5.000                   1.000
      16965263                                  20120201                        20120301          2.250                  5.000                   1.000
      16965271                                  20120101                        20120201          2.250                  5.000                   1.000
      16859408                                  20120101                        20120201          2.250                  5.000                   1.000
      16859421                                  20120101                        20120201          2.250                  6.000                   2.000
      16859430                                  20120201                        20120301          2.250                  5.000                   1.000
      16859445                                  20100101                        20100201          2.250                  2.000                   1.000
      16859450                                  20120101                        20120201          2.250                  5.000                   1.000
      16859477                                  20120101                        20120201          2.250                  5.000                   1.000
      16859487                                  20111201                        20120101          2.250                  6.000                   2.000
      16859514                                  20120101                        20120201          2.250                  5.000                   1.000
      16965322                                  20111201                        20120101          2.250                  5.000                   1.000
      16965344                                  20140201                        20140301          2.250                  5.000                   1.000
      16859535                                  20120101                        20120201          2.750                  6.000                   2.000
      16965397                                  20120101                        20120201          2.250                  6.000                   2.000
      16965405                                  20120201                        20120301          2.250                  5.000                   1.000
      16859544                                  20120101                        20120201          2.250                  5.000                   1.000
      16859549                                  20111201                        20120101          2.250                  5.000                   1.000
      16859553                                  20111201                        20120101          2.750                  6.000                   2.000
      16859558                                  20140201                        20140301          2.250                  5.000                   1.000
      16859561                                  20120201                        20120301          2.250                  5.000                   1.000
      16859568                                  20120201                        20120301          2.250                  5.000                   1.000
      16965482                                  20120201                        20120301          2.250                  5.000                   1.000
      16965483                                  20120201                        20120301          2.250                  5.000                   1.000
      16856458                                  20120101                        20120201          2.250                  5.000                   1.000
      16856459                                  20120101                        20120201          2.250                  5.000                   1.000
      16856477                                  20120101                        20120201          2.250                  5.000                   1.000
      16856492                                  20120101                        20120201          2.250                  5.000                   1.000
      16856503                                  20120101                        20120201          2.250                  5.000                   1.000
      16856514                                  20120101                        20120201          2.250                  5.000                   1.000
      16853147                                  20120101                        20120201          2.250                  5.000                   1.000
      16853185                                  20120101                        20120201          2.250                  5.000                   1.000
      16856539                                  20120101                        20120201          2.250                  5.000                   1.000
      16856584                                  20120201                        20120301          2.250                  5.000                   1.000
      16856602                                  20140201                        20140301          2.250                  5.000                   1.000
      16856606                                  20120201                        20120301          2.250                  5.000                   1.000
      16856610                                  20120101                        20120201          2.250                  5.000                   1.000
      16856615                                  20120101                        20120201          2.250                  6.000                   2.000
      16856626                                  20120201                        20120301          2.250                  5.000                   1.000
      16856641                                  20111201                        20120101          2.250                  6.000                   2.000
      16856643                                  20111201                        20120101          2.250                  6.000                   2.000
      16856657                                  20120101                        20120201          2.250                  5.000                   1.000
      16856688                                  20120101                        20120201          2.250                  5.000                   1.000
      16853271                                  20120101                        20120201          2.250                  5.000                   1.000
      16853281                                  20140101                        20140201          2.250                  5.000                   1.000
      16856730                                  20120101                        20120201          2.250                  5.000                   1.000
      16856749                                  20120201                        20120301          2.250                  5.000                   1.000
      16856751                                  20120201                        20120301          2.250                  5.000                   1.000
      16856753                                  20120201                        20120301          2.250                  6.000                   2.000
      16856770                                  20120101                        20120201          2.250                  5.000                   1.000
      16856782                                  20120101                        20120201          2.250                  5.000                   2.000
      16856874                                  20120201                        20120301          2.250                  5.000                   1.000
      16856882                                  20120101                        20120201          2.250                  5.000                   1.000
      16856930                                  20100101                        20100201          2.250                  2.000                   1.000
      16856946                                  20140101                        20140201          2.250                  5.000                   1.000
      16856949                                  20120101                        20120201          2.250                  5.000                   1.000
      16856950                                  20140101                        20140201          2.250                  5.000                   1.000
      16856951                                  20120201                        20120301          2.250                  5.000                   1.000
      16856954                                  20120201                        20120301          2.250                  5.000                   1.000
      16856961                                  20140101                        20140201          2.250                  5.000                   1.000
      16856972                                  20140201                        20140301          2.250                  5.000                   1.000
      16857006                                  20120201                        20120301          2.250                  5.000                   1.000
      16857059                                  20140201                        20140301          2.250                  5.000                   1.000
      16857346                                  20120101                        20120201          2.250                  5.000                   1.000
      16857369                                  20120101                        20120201          2.250                  5.000                   1.000
      16857459                                  20120101                        20120201          2.250                  5.000                   1.000
      16857484                                  20140101                        20140201          2.250                  6.000                   2.000
      16857506                                  20120101                        20120201          2.250                  5.000                   1.000
      16857526                                  20120101                        20120201          2.250                  5.000                   1.000
      16857575                                  20120101                        20120201          2.250                  5.000                   1.000
      16857600                                  20120101                        20120201          2.250                  5.000                   1.000
      16857618                                  20120201                        20120301          2.250                  5.000                   1.000
      16857627                                  20120101                        20120201          2.250                  6.000                   2.000
      16857673                                  20120201                        20120301          2.250                  5.000                   1.000
      16857681                                  20120101                        20120201          2.250                  6.000                   2.000
      16857684                                  20120201                        20120301          2.250                  5.000                   1.000
      16859070                                  20111201                        20120101          2.250                  5.000                   1.000
      16853368                                  20120101                        20120201          2.250                  5.000                   1.000
      16856432                                  20120101                        20120201          2.250                  5.000                   1.000
      16856450                                  20120101                        20120201          2.250                  5.000                   1.000
      16852039                                  20120101                        20120201          2.250                  5.000                   1.000
      16852072                                  20091201                        20100101          2.250                  2.000                   2.000
      16852094                                  20111201                        20120101          2.750                  6.000                   2.000
      16852117                                  20120101                        20120201          2.750                  6.000                   2.000
      16852120                                  20120101                        20120201          2.250                  5.000                   1.000
      16852176                                  20120201                        20120301          2.250                  5.000                   1.000
      16852185                                  20120101                        20120201          2.250                  5.000                   1.000
      16852212                                  20120101                        20120201          2.250                  5.000                   1.000
      16852214                                  20120101                        20120201          2.250                  5.000                   1.000
      16852834                                  20120101                        20120201          2.250                  6.000                   2.000
      16852837                                  20091201                        20100101          2.500                  2.000                   2.000
      16852840                                  20120101                        20120201          2.250                  5.000                   1.000
      16852879                                  20120101                        20120201          2.250                  5.000                   1.000
      16852880                                  20120101                        20120201          2.250                  5.000                   1.000
      16852919                                  20120101                        20120201          2.250                  5.000                   1.000
      16852236                                  20120201                        20120301          2.250                  5.000                   1.000
      16852981                                  20120101                        20120201          2.250                  5.000                   1.000
      16852992                                  20120101                        20120201          2.250                  5.000                   1.000
      16852247                                  20140101                        20140201          2.250                  5.000                   1.000
      16853034                                  20120101                        20120201          2.250                  5.000                   1.000
      16852282                                  20120201                        20120301          2.250                  5.000                   1.000
      16852297                                  20120101                        20120201          2.250                  5.000                   1.000
      16852320                                  20120101                        20120201          2.250                  5.000                   1.000
      16852322                                  20111101                        20111201          2.750                  6.000                   2.000
      16852344                                  20120201                        20120301          2.250                  5.000                   1.000
      16852367                                  20120201                        20120301          2.250                  5.000                   1.000
      16852414                                  20100101                        20100201          2.250                  2.000                   1.000
      16852686                                  20120201                        20120301          2.250                  5.000                   1.000
      16852702                                  20120101                        20120201          2.250                  5.000                   1.000
      16852708                                  20120101                        20120201          2.250                  5.000                   1.000
      16852710                                  20120101                        20120201          2.250                  5.000                   1.000
      16852731                                  20120201                        20120301          2.250                  6.000                   2.000
      16852743                                  20120101                        20120201          2.250                  5.000                   1.000
      16852752                                  20120201                        20120301          2.250                  5.000                   1.000
      16852767                                  20120101                        20120201          2.250                  5.000                   1.000
      16852777                                  20120201                        20120301          2.250                  5.000                   1.000
      16852779                                  20120101                        20120201          2.250                  5.000                   1.000
      16853052                                  20120201                        20120301          2.250                  5.000                   1.000
      16853062                                  20120101                        20120201          2.250                  5.000                   1.000
      16853068                                  20140101                        20140201          2.250                  5.000                   1.000
      16853071                                  20140101                        20140201          2.250                  5.000                   1.000
      16853080                                  20120101                        20120201          2.250                  6.000                   2.000
      16853088                                  20120101                        20120201          2.250                  5.000                   1.000
      16853090                                  20111201                        20120101          2.250                  6.000                   2.000
      16853091                                  20120101                        20120201          2.250                  5.000                   1.000
      16853119                                  20120101                        20120201          2.250                  5.000                   1.000
      17032768                                  20120301                        20120401          2.250                  5.000                   1.000
      17016019                                  20120301                        20120401          2.250                  5.000                   1.000
      16851994                                  20120101                        20120201          5.360                  5.000                   1.000
      16852000                                  20111201                        20120101          2.750                  6.000                   2.000
      17020924                                  20120301                        20120401          2.250                  5.000                   1.000
      17020976                                  20120301                        20120401          2.250                  5.000                   1.000
      16852013                                  20120201                        20120301          2.250                  5.000                   1.000
      17021015                                  20120301                        20120401          2.250                  5.000                   1.000
      17021734                                  20120301                        20120401          2.250                  5.000                   1.000
      17021760                                  20120301                        20120401          2.250                  5.000                   1.000
      16731840                                  20131201                        20140101          2.250                  5.000                   1.000
      16731678                                  20091201                        20100101          5.000                  2.000                   2.000
      16731691                                  20100101                        20100201          2.250                  3.000                   2.000
      16731703                                  20120101                        20120201          2.250                  5.000                   1.000
      16731732                                  20120101                        20120201          2.250                  5.000                   1.000




--------------------------------------------------------------------------------




      LOAN_SEQ                    GROSS_LIFE_CAP           MAX_RATE         MIN_RATE          ROUNDING_PCT           FICO_SCORE
      16832830                             5.000            13.000           1.870                   0.125                    0
      16832841                             5.000            13.000           1.870                   0.125                  707
      16832850                             5.000            13.125           1.870                   0.125                  622
      16648271                             5.000            13.875           1.870                   0.125                  620
      16803458                             5.000            13.125           1.870                   0.125                  693
      16803462                             5.000            12.500           1.870                   0.125                  703
      16803515                             5.000            12.625           1.870                   0.125                  679
      16803532                             5.000            13.125           1.870                   0.125                  737
      16803542                             5.000            13.125           1.870                   0.125                  722
      16803575                             5.000            12.500           1.260                   0.125                  689
      16803600                             6.000            14.000           1.870                   0.125                  696
      16803607                             5.000            13.250           1.870                   0.125                  668
      16803616                             5.000            12.750           1.250                   0.125                  754
      16801835                             5.000            12.500           1.360                   0.125                  702
      16801841                             5.000            13.125           1.870                   0.125                  733
      16801853                             6.000            14.125           1.870                   0.125                  620
      16801910                             5.000            11.999           1.870                   0.125                  801
      16801922                             5.000            12.875           1.870                   0.125                  708
      16801923                             5.000            12.250           1.870                   0.125                  658
      16801924                             5.000            11.750           1.870                   0.125                  719
      16801935                             6.000            12.875           1.870                   0.125                  688
      16801998                             5.000            11.875           1.870                   0.125                  709
      16802000                             5.000            15.500           0.710                   0.125                  703
      16803333                             5.000            12.625           1.870                   0.125                  700
      16801551                             5.000            13.000           0.760                   0.125                  692
      16801590                             5.000            11.750           1.870                   0.125                  742
      16801604                             5.000            11.750           1.870                   0.125                  694
      16801608                             6.000            13.875           1.870                   0.125                  693
      16801617                             5.000            12.625           1.160                   0.125                  722
      16801648                             5.000            12.750           1.870                   0.125                  752
      16801662                             5.000            13.250           1.870                   0.125                  709
      16801672                             5.000            12.750           1.870                   0.125                  661
      16801712                             5.000            12.625           1.870                   0.125                  709
      16801715                             5.000            12.125           1.870                   0.125                  684
      16801717                             5.000            11.375           1.870                   0.125                  744
      16801720                             6.000            13.750           1.870                   0.125                  710
      16801731                             5.000            13.125           1.870                   0.125                  650
      16798801                             5.000            13.125           1.870                   0.125                  656
      16798814                             5.000            13.125           1.870                   0.125                  633
      16798841                             6.000            12.250           1.870                   0.125                  801
      16798862                             5.000            12.500           1.870                   0.125                  715
      16801454                             5.000            12.750           1.870                   0.125                  667
      16801463                             5.000            13.125           1.870                   0.125                  647
      16801499                             5.000            11.375           1.870                   0.125                  786
      16798596                             5.000            10.750           1.870                   0.125                  662
      16798620                             5.000            13.125           1.870                   0.125                  706
      16798624                             5.000            13.125           1.870                   0.125                  661
      16798668                             5.000            13.125           1.870                   0.125                  705
      16798703                             5.000            13.875           0.760                   0.125                  689
      16798781                             5.000            11.750           1.870                   0.125                  719
      16798782                             6.000            12.000           1.870                   0.125                  687
      16798423                             5.000            14.875           0.990                   0.125                  761
      16798471                             6.000            12.000           1.870                   0.125                  709
      16798492                             6.000            12.125           1.870                   0.125                  728
      16798501                             5.000            11.375           1.870                   0.125                  671
      16798521                             5.000            15.375           0.710                   0.125                  714
      16798547                             5.000            13.125           1.870                   0.125                  724
      16798580                             5.000            11.375           1.870                   0.125                  785
      16791191                             5.000            11.750           1.870                   0.125                  719
      16791198                             5.000            11.750           1.870                   0.125                  701
      16798153                             6.000            13.875           1.870                   0.125                  633
      16798167                             5.000            11.750           0.820                   0.125                  695
      16798231                             5.000            11.375           1.870                   0.125                  750
      16798252                             5.000            13.625          -0.370                   0.125                  631
      16798319                             6.000            12.250           1.870                   0.125                  738
      16798386                             5.000            11.500           1.870                   0.125                  636
      16844886                             5.000            13.250           1.870                   0.125                  765
      16791120                             5.000            10.750           1.870                   0.125                  761
      16791133                             5.000            11.500           1.870                   0.125                  730
      16791152                             5.000            12.625           1.870                   0.125                  794
      16844873                             5.000            12.750           1.870                   0.125                  667
      16844806                             5.000            11.875           1.870                   0.125                  689
      16844811                             5.000            11.875           1.870                   0.125                  733
      16844830                             5.000            10.875           1.870                   0.125                  685
      17043987                             5.000            11.750           1.870                   0.125                  642
      17042404                             5.000            12.625           1.870                   0.125                  759
      17042410                             5.000            12.875           1.870                   0.125                  723
      17042411                             5.000            13.000           1.870                   0.125                  782
      17034682                             6.000            12.750           2.370                   0.125                  661
      17034530                             6.000            12.750           2.370                   0.125                  694
      17034580                             6.000            12.625           1.870                   0.125                  675
      17034591                             6.000            13.500           1.870                   0.125                  648
      17034598                             6.000            12.750           2.370                   0.125                  684
      17034599                             6.000            12.875           2.370                   0.125                  707
      17034668                             6.000            13.750           2.370                   0.125                  675
      17034670                             6.000            14.000           2.370                   0.125                  692
      17033368                             5.000            11.875           1.870                   0.125                  647
      17033223                             6.000            12.625           2.370                   0.125                  702
      17033170                             5.000            12.750           1.870                   0.125                  702
      17021938                             6.000            12.375           2.370                   0.125                  681
      17021942                             6.000            12.750           1.870                   0.125                  726
      17021944                             6.000            12.375           2.370                   0.125                  734
      17022033                             5.000            13.375           1.870                   0.125                  666
      17022040                             5.000            12.500           1.870                   0.125                  649
      17022046                             5.000            12.625           1.870                   0.125                  749
      17022062                             5.000            12.500           1.870                   0.125                  689
      17022083                             5.000            12.875           1.870                   0.125                  684
      17022087                             5.000            13.375           1.870                   0.125                  645
      17022096                             5.000            13.250           1.870                   0.125                  620
      17022146                             5.000            13.375           1.870                   0.125                  667
      17016254                             6.000            12.500           2.370                   0.125                  708
      17016255                             5.000            11.625           1.870                   0.125                  801
      17016275                             6.000            12.875           2.370                   0.125                  708
      17016281                             6.000            12.875           2.370                   0.125                  695
      17016392                             5.000            12.875           1.870                   0.125                  722
      17016397                             5.000            13.375           1.870                   0.125                  626
      17016404                             5.000            12.625           1.870                   0.125                  666
      17016446                             5.000            12.625           1.870                   0.125                  654
      17021130                             6.000            12.500           1.870                   0.125                  724
      17013744                             5.000            11.500           1.870                   0.125                  720
      17013752                             5.000            13.500           1.870                   0.125                  701
      17014678                             5.000            12.500           1.870                   0.125                  627
      17014680                             5.000            12.625           1.870                   0.125                  621
      17014691                             5.000            13.250           1.870                   0.125                  624
      17014696                             5.000            12.750           1.870                   0.125                  726
      17014723                             6.000            12.750           2.370                   0.125                  681
      17015055                             5.000            12.875           1.870                   0.125                  623
      17012821                             6.000            12.500           2.370                   0.125                  754
      17012826                             6.000            12.375           2.370                   0.125                  681
      17012829                             6.000            12.375           2.370                   0.125                  695
      17012837                             6.000            12.750           2.370                   0.125                  659
      17012874                             5.000            11.875           1.870                   0.125                  666
      17012893                             5.000            12.750           1.870                   0.125                  681
      17012934                             6.000            12.500           1.870                   0.125                  770
      17013461                             5.000            13.250           1.870                   0.125                  680
      17013465                             5.000            13.250           1.870                   0.125                  658
      17013472                             5.000            13.250           1.870                   0.125                  646
      17013483                             5.000            13.250           1.870                   0.125                  736
      17013491                             5.000            13.250           1.870                   0.125                  675
      17013501                             5.000            13.375           1.870                   0.125                  776
      17013502                             5.000            12.625           1.870                   0.125                  695
      17013506                             5.000            13.375           1.870                   0.125                  714
      17013517                             5.000            12.625           1.870                   0.125                  798
      17013518                             5.000            13.250           1.870                   0.125                  667
      17013520                             5.000            12.625           1.870                   0.125                  798
      17013524                             5.000            13.375           1.870                   0.125                  714
      17013531                             5.000            13.375           1.870                   0.125                  692
      17013552                             5.000            12.500           1.870                   0.125                  682
      17013555                             6.000            12.875           1.870                   0.125                  686
      17013562                             6.000            12.750           1.870                   0.125                  677
      17013569                             6.000            12.125           1.870                   0.125                  734
      17013571                             6.000            11.875           1.870                   0.125                  763
      17013572                             6.000            12.625           1.870                   0.125                  713
      17013573                             5.000            12.875           1.870                   0.125                  645
      17013578                             6.000            12.750           1.870                   0.125                  712
      17013583                             6.000            12.625           2.370                   0.125                  665
      17013586                             5.000            13.250           1.870                   0.125                  667
      17013593                             5.000            12.625           1.870                   0.125                  672
      17013596                             6.000            12.750           1.870                   0.125                  711
      17013671                             5.000            12.625           1.870                   0.125                  702
      17013677                             5.000            12.625           1.870                   0.125                  730
      17012674                             5.000            13.250           1.870                   0.125                  756
      17012681                             5.000            13.000           1.870                   0.125                  710
      17012694                             5.000            13.000           1.870                   0.125                  622
      17012712                             5.000            12.500           1.870                   0.125                  658
      17012729                             5.000            12.500           1.870                   0.125                  704
      17011231                             6.000            12.375           2.370                   0.125                  701
      17011256                             5.000            12.875           1.870                   0.125                  717
      17011283                             5.000            13.500           1.870                   0.125                  762
      17012658                             5.000            13.250           1.870                   0.125                  628
      17009056                             5.000            14.000           1.420                   0.125                  802
      17009079                             5.000            13.250           1.870                   0.125                  645
      17009124                             5.000            12.875           0.740                   0.125                  672
      17009170                             5.000            12.750           1.870                   0.125                  635
      17009227                             6.000            12.875           2.370                   0.125                  685
      17009241                             6.000            12.500           1.870                   0.125                  653
      17009244                             6.000            12.750           2.370                   0.125                  718
      17009245                             6.000            12.375           2.370                   0.125                  755
      17009321                             5.000            13.375           1.870                   0.125                  693
      17009327                             5.000            13.500           1.870                   0.125                  707
      17010945                             5.000            14.000           1.260                   0.125                  708
      17010946                             5.000            13.250           1.870                   0.125                  736
      17010947                             5.000            13.000           1.870                   0.125                  742
      17010961                             5.000            13.250           1.870                   0.125                  694
      17010967                             5.000            12.500           1.870                   0.125                  733
      17010998                             5.000            12.750           1.870                   0.125                  630
      17011006                             5.000            13.375           1.870                   0.125                  706
      17011032                             5.000            13.125           1.870                   0.125                  759
      17011038                             5.000            13.250           1.870                   0.125                  694
      17011061                             5.000            13.750           0.550                   0.125                  678
      17011081                             6.000            12.125           1.870                   0.125                  760
      17011086                             6.000            12.375           2.370                   0.125                  753
      17011130                             5.000            11.875           1.870                   0.125                  714
      17011158                             5.000            14.000           1.030                   0.125                  703
      17011203                             6.000            12.625           1.870                   0.125                  688
      17011213                             5.000            13.250           1.870                   0.125                  672
      17004934                             5.000            12.875           4.620                   0.125                  712
      17004936                             5.000            12.875           2.370                   0.125                  728
      17004941                             6.000            12.750           1.870                   0.125                  654
      17004953                             5.000            13.375           1.870                   0.125                  620
      17005126                             5.000            13.375           1.870                   0.125                  647
      17008966                             5.000            11.875           1.870                   0.125                  755
      17009008                             5.000            11.875           1.870                   0.125                  728
      17004872                             5.000            13.375           1.870                   0.125                  715
      17004897                             5.000            12.875           1.870                   0.125                  630
      17004899                             6.000            12.625           2.370                   0.125                  668
      17003289                             5.000            14.500           1.250                   0.125                  752
      17003306                             5.000            11.375           1.870                   0.125                  693
      17003318                             6.000            12.750           1.870                   0.125                  791
      17003328                             5.000            13.125           1.870                   0.125                  688
      17003360                             5.000            11.750           1.870                   0.125                  749
      17003435                             6.000            15.125           2.370                   0.125                  685
      17003451                             5.000            13.250           1.870                   0.125                  715
      17003464                             5.000            13.375           1.870                   0.125                  670
      17003473                             5.000            11.500           1.870                   0.125                  644
      17003496                             5.000            12.750           1.870                   0.125                  710
      17004650                             5.000            11.625           1.870                   0.125                  756
      17004663                             5.000            12.875           1.870                   0.125                  651
      17004708                             5.000            11.875           1.870                   0.125                  719
      17004739                             5.000            12.875           1.870                   0.125                  638
      17002233                             5.000            13.000           1.870                   0.125                  653
      17002252                             5.000            11.500           1.870                   0.125                  732
      17003202                             5.000            12.750           1.870                   0.125                  686
      17003228                             5.000            13.375           1.870                   0.125                  747
      17003247                             6.000            12.750           2.370                   0.125                  624
      17003249                             6.000            12.500           2.370                   0.125                  774
      17003251                             6.000            12.375           2.370                   0.125                  664
      17003254                             6.000            12.125           2.370                   0.125                  659
      17003255                             6.000            12.500           1.870                   0.125                  776
      17003256                             6.000            12.625           2.370                   0.125                  687
      17003258                             6.000            12.875           2.370                   0.125                  670
      17003260                             6.000            12.875           2.370                   0.125                  631
      17003276                             5.000            13.250           1.870                   0.125                  620
      17002104                             6.000            13.875           2.370                   0.125                  741
      17002106                             6.000            12.875           2.370                   0.125                  671
      17002120                             6.000            12.000           2.370                   0.125                  657
      17002129                             6.000            12.500           1.870                   0.125                  686
      17002135                             6.000            12.875           2.370                   0.125                  733
      17002141                             6.000            12.875           2.370                   0.125                  692
      17002151                             6.000            12.750           2.370                   0.125                  684
      17000377                             6.000            13.625           2.370                   0.125                  735
      17000399                             5.000            12.500           1.870                   0.125                  749
      17000408                             5.000            13.125           1.870                   0.125                    0
      17001920                             5.000            12.500           1.870                   0.125                  694
      17001955                             5.000            13.250           1.870                   0.125                  672
      17001977                             5.000            11.875           1.870                   0.125                  640
      17002017                             5.000            11.625           1.870                   0.125                  655
      17002031                             6.000            12.500           2.370                   0.125                  682
      17002036                             6.000            12.500           1.870                   0.125                  680
      17002042                             6.000            12.250           1.870                   0.125                  728
      17002053                             6.000            12.125           1.870                   0.125                  756
      17002066                             5.000            13.000           1.870                   0.125                  677
      17002070                             6.000            12.875           2.370                   0.125                  662
      17002080                             5.000            12.625           1.870                   0.125                  692
      17002086                             6.000            12.250           2.370                   0.125                  680
      17002090                             6.000            12.625           2.370                   0.125                  635
      16995171                             5.000            12.750           1.870                   0.125                  766
      16995214                             6.000            12.750           1.870                   0.125                  731
      16995216                             6.000            12.875           1.870                   0.125                  692
      16995242                             5.000            10.875           1.870                   0.125                  706
      16995272                             5.000            12.750           1.870                   0.125                  664
      16995334                             5.000            13.375           1.870                   0.125                  651
      16995374                             5.000            12.875           1.870                   0.125                  620
      17000098                             6.000            12.375           1.870                   0.125                  801
      17000099                             6.000            12.250           2.370                   0.125                  737
      17000101                             5.000            10.500           1.870                   0.125                  731
      17000102                             6.000            13.250           1.900                   0.125                  716
      17000103                             5.000            10.500           1.870                   0.125                  754
      17000111                             5.000            10.625           1.870                   0.125                  684
      17000113                             5.000            10.625           1.870                   0.125                  738
      17000115                             6.000            12.500           2.370                   0.125                  770
      17000116                             6.000            12.750           2.370                   0.125                  713
      17000121                             6.000            12.875           1.870                   0.125                  684
      17000123                             6.000            12.500           2.370                   0.125                  670
      17000131                             6.000            12.375           2.370                   0.125                  739
      17000132                             6.000            12.750           2.370                   0.125                  676
      17000135                             6.000            12.500           1.870                   0.125                  765
      17000136                             6.000            12.375           2.370                   0.125                  726
      17000138                             6.000            11.875           2.370                   0.125                  797
      17000140                             6.000            12.250           1.870                   0.125                  697
      17000211                             5.000            11.750           1.870                   0.125                  630
      17000268                             5.000            13.750           1.050                   0.125                  675
      16994944                             5.000            14.375           0.590                   0.125                  680
      16994951                             6.000            12.500           2.370                   0.125                  705
      16995024                             5.000            10.125           1.870                   0.125                  772
      16995025                             5.000            11.750           1.870                   0.125                  672
      16995047                             6.000            12.125           1.870                   0.125                  681
      16995049                             6.000            12.500           2.370                   0.125                  742
      16995108                             5.000            12.750           1.870                   0.125                  672
      16990122                             5.000            12.000           1.480                   0.125                  720
      16990209                             5.000            11.375           1.870                   0.125                  724
      16990210                             5.000            12.750           1.870                   0.125                  753
      16990275                             5.000            11.500           1.870                   0.125                  681
      16990276                             5.000            11.875           1.870                   0.125                  703
      16990286                             5.000            11.875           1.870                   0.125                  664
      16990363                             5.000            11.875           1.870                   0.125                  752
      16991387                             5.000            12.250           1.100                   0.125                  717
      16991405                             5.000            12.250           1.330                   0.125                  794
      16991409                             5.000            13.250           1.030                   0.125                  710
      16991452                             6.000            11.875           2.370                   0.125                  758
      16991457                             6.000            12.125           1.870                   0.125                  701
      16991460                             6.000            12.625           1.870                   0.125                  686
      16991461                             6.000            12.750           1.870                   0.125                  698
      16991462                             6.000            12.500           1.870                   0.125                  698
      16991463                             6.000            11.875           1.870                   0.125                  730
      16991466                             6.000            13.125           1.510                   0.125                  705
      16991468                             6.000            12.500           2.370                   0.125                  752
      16991470                             6.000            13.875           2.370                   0.125                  729
      16991494                             5.000            11.875           1.870                   0.125                  628
      16991500                             5.000            11.625           1.870                   0.125                  734
      16991591                             5.000            12.875           1.870                   0.125                  753
      16991649                             5.000            13.250           1.870                   0.125                  620
      16991659                             5.000            12.625           1.870                   0.125                  680
      16991720                             5.000            11.875           1.870                   0.125                  761
      16991801                             6.000            12.625           1.870                   0.125                  696
      16991805                             6.000            12.750           1.870                   0.125                  693
      16991811                             6.000            12.250           2.370                   0.125                  803
      16985084                             5.000            13.375           1.870                   0.125                  660
      16985091                             6.000            13.875           1.870                   0.125                  647
      16985133                             5.000            11.625           1.870                   0.125                  769
      16985161                             6.000            13.750           3.620                   0.125                  623
      16985184                             5.000            13.375           1.870                   0.125                  661
      16985215                             6.000            13.750           1.870                   0.125                  740
      16985272                             5.000            13.250           1.870                   0.125                  690
      16990027                             5.000            11.750           1.870                   0.125                  737
      16990035                             6.000            12.000           1.870                   0.125                  682
      16990080                             5.000            11.500           1.870                   0.125                  669
      16990090                             5.000            13.875           0.430                   0.125                  667
      16981537                             5.000            11.625           1.870                   0.125                  680
      16981551                             5.000            14.375           0.750                   0.125                  711
      16981575                             5.000            13.375           1.870                   0.125                  749
      16981602                             5.000            12.875           1.870                   0.125                  687
      16981829                             5.000            11.250           1.870                   0.125                  751
      16982843                             5.000            11.750           1.870                   0.125                  632
      16982876                             5.000            13.250           0.560                   0.125                  629
      16982935                             5.000            11.250           1.870                   0.125                  683
      16982994                             5.000            11.625           1.870                   0.125                  709
      16983099                             5.000            11.875           1.870                   0.125                  695
      16983114                             5.000            12.625           1.870                   0.125                  716
      16984656                             5.000            13.250           1.870                   0.125                  651
      16984681                             5.000            11.875           1.870                   0.125                  695
      16984749                             5.000            13.250           1.870                   0.125                  748
      16984808                             6.000            12.500           1.870                   0.125                  717
      16984829                             5.000            11.875           1.870                   0.125                  626
      16984846                             5.000            12.625           1.870                   0.125                  716
      16984847                             5.000            14.000           1.870                   0.125                  707
      16984868                             5.000            12.500           1.870                   0.125                  686
      16984961                             5.000            11.625           1.870                   0.125                  644
      16984962                             5.000            11.750           1.870                   0.125                  674
      16985006                             5.000            12.875           1.870                   0.125                    0
      16981299                             5.000            13.375           1.870                   0.125                  699
      16981318                             5.000            12.750           1.870                   0.125                  626
      16981338                             5.000            12.750           1.870                   0.125                  653
      16981393                             6.000            13.625           1.870                   0.125                  626
      16981407                             5.000            11.375           1.870                   0.125                  668
      16981429                             5.000            11.875           1.870                   0.125                  802
      16981462                             5.000            13.375           1.870                   0.125                    0
      16981492                             6.000            14.375           1.870                   0.125                  620
      16981126                             5.000            12.875           1.870                   0.125                  756
      16981140                             5.000            13.375           1.870                   0.125                  724
      16981173                             5.000            12.500           1.870                   0.125                  719
      16980876                             5.000            14.375           1.250                   0.125                  801
      16980929                             5.000            11.875           1.870                   0.125                  712
      16980934                             6.000            14.250           1.870                   0.125                  709
      16980945                             5.000            13.125           1.870                   0.125                  620
      16981036                             5.000            11.750           1.870                   0.125                  751
      16979454                             5.000            11.750           1.870                   0.125                  681
      16979487                             5.000            13.250           1.870                   0.125                  687
      16979502                             5.000            11.500           1.870                   0.125                  734
      16979515                             5.000            12.375           1.870                   0.125                  677
      16979526                             5.000            13.250           1.870                   0.125                  688
      16979536                             5.000            12.500           1.870                   0.125                  633
      16979546                             5.000            12.750           1.870                   0.125                  628
      16980370                             5.000            11.625           1.870                   0.125                  715
      16980371                             5.000            13.250           1.870                   0.125                  699
      16980392                             5.000            11.625           1.870                   0.125                  756
      16980399                             5.000            11.875           1.870                   0.125                  667
      16980453                             6.000            12.125           1.610                   0.125                  701
      16980456                             6.000            12.625           2.370                   0.125                  769
      16980457                             6.000            11.875           1.870                   0.125                  714
      16980459                             6.000            12.875           2.370                   0.125                  654
      16980462                             6.000            11.750           1.870                   0.125                  659
      16980469                             5.000            11.750           1.870                   0.125                  721
      16980473                             6.000            12.250           2.370                   0.125                  674
      16980522                             6.000            14.250           1.870                   0.125                  684
      16980633                             6.000            13.875           1.870                   0.125                  727
      16980652                             5.000            12.500           1.870                   0.125                  710
      16980661                             5.000            12.500           1.870                   0.125                  710
      16980682                             5.000            11.875           0.840                   0.125                  663
      16980743                             5.000            13.000           1.870                   0.125                  788
      16980773                             5.000            12.625           1.870                   0.125                  770
      16980793                             5.000            13.375           1.870                   0.125                  741
      16979007                             5.000            14.250           1.000                   0.125                  684
      16979046                             5.000            15.875           1.000                   0.125                  785
      16979054                             5.000            12.500           1.870                   0.125                  668
      16979090                             5.000            11.875           1.870                   0.125                  683
      16979091                             5.000            13.375           1.870                   0.125                  647
      16979095                             5.000            12.375           1.870                   0.125                  748
      16979106                             5.000            13.375           1.250                   0.125                  753
      16979126                             5.000            11.375           1.260                   0.125                  693
      16979145                             5.000            14.000           1.030                   0.125                  707
      16979183                             5.000            13.250           1.870                   0.125                  680
      16979190                             5.000            11.000           1.870                   0.125                  656
      16979203                             5.000            13.250           1.870                   0.125                  673
      16979262                             5.000            11.625           1.870                   0.125                  773
      16979318                             6.000            12.500           2.370                   0.125                  672
      16979333                             6.000            12.500           1.870                   0.125                  672
      16979379                             6.000            12.500           1.870                   0.125                  688
      16979381                             6.000            12.750           1.870                   0.125                  795
      16979430                             6.000            14.525           1.550                   0.125                  762
      16979437                             5.000            11.875           1.870                   0.125                  628
      16974189                             5.000            11.125           1.870                   0.125                  691
      16974203                             5.000            12.875           1.870                   0.125                  738
      16974207                             6.000            12.875           1.870                   0.125                  712
      16974280                             5.000            13.375           1.870                   0.125                  734
      16974288                             5.000            13.250           1.870                   0.125                  734
      16974362                             5.000            12.000           1.870                   0.125                  700
      16974365                             6.000            14.250           1.870                   0.125                  681
      16974366                             5.000            13.250           1.870                   0.125                  697
      16974386                             5.000            12.375           1.870                   0.125                  702
      16974390                             5.000            13.375           1.870                   0.125                  745
      16974461                             5.000            11.750           1.870                   0.125                  686
      16978779                             5.000            13.875           1.250                   0.125                  756
      16978815                             5.000            12.625           1.870                   0.125                  625
      16978829                             5.000            12.625           1.870                   0.125                  668
      16978895                             5.000            11.875           1.870                   0.125                  707
      16974094                             5.000            13.250           1.870                   0.125                  638
      16974115                             5.000            12.750           1.870                   0.125                  696
      16974126                             5.000            13.125           1.870                   0.125                  742
      16974145                             5.000            11.500           1.870                   0.125                  693
      16974165                             5.000            11.375           1.870                   0.125                  750
      16974173                             5.000            11.500           1.870                   0.125                  721
      16974013                             5.000            12.875           3.495                   0.125                  682
      16974028                             5.000            13.250           1.870                   0.125                  645
      16974034                             5.000            11.875           1.410                   0.125                  725
      16974036                             5.000            13.375           1.870                   0.125                  720
      16974048                             5.000            11.875           1.870                   0.125                  681
      16973934                             5.000            13.375           1.870                   0.125                  634
      16973923                             5.000            13.250           1.870                   0.125                  686
      16973867                             5.000            11.875           1.870                   0.125                  664
      16973814                             5.000            13.250           1.870                   0.125                  681
      16973837                             5.000            11.875           1.870                   0.125                  678
      16970784                             6.000            12.875           2.870                   0.125                  728
      16970790                             5.000            13.125           1.870                   0.125                  683
      16970808                             5.000            12.625           1.870                   0.125                  730
      16970813                             5.000            12.125           1.870                   0.125                  690
      16970819                             5.000            11.750           1.870                   0.125                  624
      16970886                             5.000            11.875           1.870                   0.125                  657
      16970894                             5.000            11.500           1.870                   0.125                  680
      16970917                             5.000            11.750           1.870                   0.125                  679
      16970946                             5.000            12.500           1.870                   0.125                  658
      16970948                             5.000            13.250           1.870                   0.125                  657
      16970953                             5.000            11.750           1.870                   0.125                  810
      16791053                             5.000            15.125           0.910                   0.125                  700
      16790988                             6.000            12.750           1.870                   0.125                  693
      16790927                             6.000            12.000           1.870                   0.125                  709
      16790939                             6.000            12.750           1.580                   0.125                  768
      16790969                             6.000            12.875           1.870                   0.125                  793
      16790845                             5.000            13.000           1.870                   0.125                  644
      16790860                             5.000            13.500           1.190                   0.125                  772
      16790891                             5.000            11.250           1.180                   0.125                  706
      16790892                             5.000            12.875           1.870                   0.125                  621
      16790774                             5.000            12.875           1.870                   0.125                  699
      16790794                             5.000            11.500           1.870                   0.125                  703
      16790836                             5.000            13.125           1.870                   0.125                  763
      16790731                             5.000            12.625           1.870                   0.125                  680
      16790660                             5.000            12.750           0.980                   0.125                  704
      16790623                             5.000            11.750           1.870                   0.125                  686
      16790459                             5.000            12.875           1.870                   0.125                  620
      16789070                             5.000            11.500           1.870                   0.125                  686
      16789075                             6.000            14.250           1.140                   0.125                  732
      16790356                             5.000            11.375           1.870                   0.125                  696
      16790371                             5.000            12.875           1.870                   0.125                  689
      16790375                             5.000            12.625           1.870                   0.125                  641
      16790383                             6.000            12.250           1.870                   0.125                  693
      16790420                             5.000            10.999           1.870                   0.125                  740
      16790425                             5.000            12.125           1.870                   0.125                  681
      16788992                             5.000            13.250           1.870                   0.125                  661
      16788916                             5.000            12.500           1.870                   0.125                  754
      16788805                             5.000            13.250           1.870                   0.125                  756
      16788808                             5.000            13.250           1.870                   0.125                  684
      16788819                             6.000            12.875           3.495                   0.125                  728
      16788833                             5.000            13.250           1.870                   0.125                  715
      16788654                             5.000            14.375           1.710                   0.125                  718
      16788656                             5.000            13.250           1.870                   0.125                  650
      16788678                             5.000            11.250           1.870                   0.125                  680
      16788710                             5.000            12.750           1.870                   0.125                  648
      16788488                             5.000            14.125           1.210                   0.125                  787
      16788522                             4.750            11.625           1.870                   0.125                  685
      16788556                             5.000            12.000           1.370                   0.125                  724
      16788427                             5.000            11.500           1.500                   0.125                  676
      16788444                             5.000            12.625           1.870                   0.125                  692
      16788477                             5.000            13.250           1.870                   0.125                  784
      16788478                             6.000            12.000           1.870                   0.125                  674
      16786238                             5.000            12.625           1.870                   0.125                  635
      16786285                             5.000            12.750           0.650                   0.125                  695
      16784867                             6.000            13.300           1.600                   0.125                  703
      16784903                             5.000            12.875           1.870                   0.125                  719
      16784916                             6.000            12.875           1.870                   0.125                  744
      16784945                             5.000            13.125           1.870                   0.125                  638
      16784992                             5.000            13.250           1.870                   0.125                    0
      16785032                             5.000            13.250           1.870                   0.125                  714
      16786205                             6.000            12.750           1.870                   0.125                  683
      16784761                             5.000            11.625           1.870                   0.125                  688
      16784831                             6.000            12.500           2.370                   0.125                  702
      16784835                             5.000            13.000           1.870                   0.125                  708
      16784838                             6.000            12.625           1.870                   0.125                  784
      16697267                             5.000            13.750           1.870                   0.125                  638
      16784633                             5.000            13.250           1.870                   0.125                  678
      16784651                             5.000            12.875           1.870                   0.125                  669
      16784669                             5.000            11.750           1.870                   0.125                  672
      16697249                             5.000            13.250           1.870                   0.125                  715
      16784594                             5.000            13.250           1.870                   0.125                  660
      16781325                             5.000            11.750           1.870                   0.125                  698
      16781386                             5.000            13.250           1.870                   0.125                  636
      16781435                             5.000            11.750           1.870                   0.125                  725
      17059692                             5.000            11.875           1.995                   0.125                  741
      17059693                             5.000            11.875           1.995                   0.125                  700
      17059694                             5.000            11.875           1.995                   0.125                  771
      17059695                             5.000            11.875           1.995                   0.125                  681
      17048006                             5.000            12.625           1.995                   0.125                  734
      17059645                             5.000            11.750           1.995                   0.125                  746
      17059646                             5.000            11.750           1.995                   0.125                  762
      17059648                             5.000            11.750           1.995                   0.125                  750
      17059650                             5.000            11.625           1.995                   0.125                  697
      17059651                             5.000            11.625           1.995                   0.125                  740
      17059652                             5.000            12.875           1.995                   0.125                  782
      17059653                             5.000            12.875           1.995                   0.125                  782
      17059658                             5.000            11.875           1.995                   0.125                  650
      17059660                             5.000            11.625           1.995                   0.125                  759
      17059661                             5.000            11.750           1.995                   0.125                  783
      17059662                             5.000            11.875           1.995                   0.125                  761
      17059663                             5.000            11.500           1.995                   0.125                  780
      17059664                             5.000            12.750           1.995                   0.125                  639
      17059666                             5.000            12.500           1.995                   0.125                  782
      17059667                             5.000            11.875           1.995                   0.125                  730
      17059668                             5.000            11.750           1.995                   0.125                  739
      17059669                             5.000            11.875           1.995                   0.125                  666
      17059671                             5.000            11.500           1.995                   0.125                  763
      17059672                             5.000            11.750           1.995                   0.125                  714
      17059674                             5.000            12.500           1.995                   0.125                  645
      17059676                             5.000            11.625           1.995                   0.125                  773
      17059678                             5.000            11.750           1.995                   0.125                  729
      17059679                             5.000            11.875           1.995                   0.125                  712
      17059680                             5.000            11.375           1.995                   0.125                  711
      17059681                             5.000            13.375           1.995                   0.125                  651
      17059683                             5.000            11.875           1.995                   0.125                  765
      17059684                             5.000            11.875           1.995                   0.125                  680
      17059685                             5.000            11.750           1.995                   0.125                  705
      17059687                             5.000            13.250           1.995                   0.125                  671
      17059688                             5.000            11.875           1.995                   0.125                  729
      17059689                             5.000            12.500           1.995                   0.125                    0
      17059690                             5.000            11.750           1.995                   0.125                  690
      17059691                             5.000            11.875           1.995                   0.125                  722
      16968281                             5.000            11.500           1.995                   0.125                  677
      16968284                             5.000            11.000           1.995                   0.125                  722
      16968287                             5.000            11.250           1.995                   0.125                  692
      16968288                             5.000            10.500           1.995                   0.125                  764
      16968290                             5.000            11.375           1.995                   0.125                  677
      16968293                             5.000            11.625           1.995                   0.125                  653
      16968304                             5.000            11.500           1.995                   0.125                  695
      16968306                             5.000            11.500           1.995                   0.125                  748
      16968318                             5.000            11.625           1.995                   0.125                  670
      16973872                             5.000            11.250           1.995                   0.125                  802
      16973892                             5.000            11.500           1.995                   0.125                  688
      16973895                             5.000            11.250           1.995                   0.125                  728
      16973911                             5.000            11.250           1.995                   0.125                  666
      16973932                             5.000            11.500           1.995                   0.125                  700
      16973941                             5.000            11.375           1.995                   0.125                  681
      17009018                             5.000            11.625           1.995                   0.125                  723
      17047999                             5.000            11.375           1.995                   0.125                  698
      17043988                             6.000            12.250           1.870                   0.125                  711
      17042454                             5.000            10.875           1.995                   0.125                  673
      16840609                             6.000            13.250           1.995                   0.125                  702
      16840610                             6.000            13.375           1.995                   0.125                  725
      16840611                             6.000            13.000           2.495                   0.125                  737
      16840612                             6.000            13.250           1.995                   0.125                  762
      16840613                             6.000            12.750           2.495                   0.125                  733
      16840615                             6.000            13.000           2.495                   0.125                  711
      16840616                             6.000            13.250           1.995                   0.125                  773
      16840617                             6.000            13.500           1.995                   0.125                  721
      16840618                             6.000            12.375           1.995                   0.125                  772
      16840619                             6.000            13.375           2.370                   0.125                  697
      16840620                             6.000            12.875           1.995                   0.125                  754
      16840621                             6.000            12.250           2.495                   0.125                  716
      16840622                             6.000            12.500           1.995                   0.125                  770
      16840623                             6.000            12.875           2.495                   0.125                  734
      16840624                             6.000            13.125           1.995                   0.125                  696
      16840625                             6.000            13.000           2.495                   0.125                  735
      16840626                             6.000            13.625           2.495                   0.125                  699
      16840627                             6.000            12.500           2.495                   0.125                  739
      16840605                             6.000            12.750           2.495                   0.125                  661
      16840606                             6.000            13.625           2.495                   0.125                  735
      16840607                             6.000            13.125           2.495                   0.125                  688
      16840608                             6.000            13.000           1.995                   0.125                  764
      16840570                             6.000            12.375           2.495                   0.125                  789
      16840571                             6.000            13.125           2.495                   0.125                  787
      16840572                             6.000            12.000           2.495                   0.125                  802
      16840573                             6.000            13.000           2.495                   0.125                  716
      16840574                             6.000            13.000           2.495                   0.125                  710
      16840575                             6.000            12.875           2.495                   0.125                  747
      16840577                             6.000            13.125           2.495                   0.125                  682
      16840578                             6.000            12.375           2.495                   0.125                  740
      16840579                             6.000            13.000           2.495                   0.125                  711
      16840580                             6.000            13.125           2.495                   0.125                  774
      16840581                             6.000            12.500           1.995                   0.125                  757
      16840582                             6.000            12.250           2.495                   0.125                  766
      16840583                             6.000            12.875           2.495                   0.125                  695
      16840584                             6.000            12.375           2.495                   0.125                  699
      16840585                             6.000            12.750           2.495                   0.125                  708
      16840586                             6.000            13.125           1.995                   0.125                  707
      16840587                             6.000            12.875           2.495                   0.125                  752
      16840589                             6.000            12.000           2.495                   0.125                  708
      16840590                             6.000            12.625           1.995                   0.125                  789
      16840591                             6.000            12.500           1.995                   0.125                  707
      16840592                             6.000            12.875           1.995                   0.125                  684
      16840593                             6.000            11.750           1.995                   0.125                  712
      16840594                             6.000            11.625           2.495                   0.125                  745
      16840595                             6.000            13.125           1.995                   0.125                  759
      16840596                             6.000            12.125           2.495                   0.125                  724
      16840597                             6.000            12.750           2.495                   0.125                  755
      16840598                             6.000            12.250           1.995                   0.125                  782
      16840599                             6.000            12.625           1.995                   0.125                  769
      16840601                             6.000            12.875           2.495                   0.125                  724
      16840602                             6.000            12.750           2.495                   0.125                  793
      16840603                             6.000            12.875           2.495                   0.125                  720
      16840604                             6.000            12.500           2.495                   0.125                  737
      16840552                             6.000            12.875           2.495                   0.125                  678
      16840553                             6.000            12.125           2.495                   0.125                  659
      16840555                             6.000            13.125           2.495                   0.125                  721
      16840556                             6.000            13.125           2.495                   0.125                  749
      16840558                             6.000            12.875           2.495                   0.125                  760
      16840559                             6.000            12.750           2.495                   0.125                  681
      16840561                             6.000            12.875           2.495                   0.125                  724
      16840562                             6.000            12.875           2.495                   0.125                  690
      16840563                             6.000            12.375           2.495                   0.125                  734
      16840564                             6.000            12.250           1.995                   0.125                  705
      16840565                             6.000            12.750           2.495                   0.125                  748
      16840566                             6.000            12.625           2.495                   0.125                  754
      16840567                             6.000            12.625           2.495                   0.125                  716
      16840568                             6.000            12.500           2.495                   0.125                  742
      16840569                             6.000            12.625           2.495                   0.125                  746
      16840539                             6.000            12.875           2.495                   0.125                  779
      16840540                             6.000            12.750           2.495                   0.125                  784
      16840541                             6.000            12.625           2.495                   0.125                  726
      16840545                             6.000            12.375           2.495                   0.125                  796
      16840546                             6.000            12.750           2.495                   0.125                  695
      16840547                             6.000            13.500           2.495                   0.125                  632
      16840548                             6.000            12.750           2.495                   0.125                  804
      16840549                             6.000            12.875           2.495                   0.125                  808
      16840550                             6.000            11.500           2.495                   0.125                  759
      16840551                             6.000            13.000           2.495                   0.125                  729
      16729827                             5.000            11.000           1.870                   0.125                  678
      16729860                             5.000            13.125           1.870                   0.125                  753
      16729898                             5.000            12.625           1.870                   0.125                  723
      16729928                             5.000            13.250           1.870                   0.125                  695
      16731549                             6.000            12.500           1.870                   0.125                  643
      16731599                             5.000            11.750           1.870                   0.125                  689
      16731607                             5.000            11.375           1.870                   0.125                  640
      16731613                             5.000            13.375           1.870                   0.125                  620
      16729682                             5.000            13.250           1.870                   0.125                  696
      16729690                             5.000            13.000           1.870                   0.125                  705
      16728799                             6.000            13.625           1.870                   0.125                  635
      16728813                             5.000            11.999           1.870                   0.125                  724
      16728816                             5.000            11.750           1.870                   0.125                  794
      16728829                             5.000            12.999           1.870                   0.125                  677
      16728889                             5.000            13.000           1.870                   0.125                  736
      16728895                             5.000            14.750           1.050                   0.125                  730
      16729409                             5.000            12.500           1.870                   0.125                  724
      16729427                             5.000            13.500           1.870                   0.125                  665
      16729584                             5.000            13.250           1.870                   0.125                  682
      16729592                             5.000            13.250           1.870                   0.125                  682
      16648128                             5.000            11.750           1.290                   0.125                  739
      16723950                             5.000            15.125           1.000                   0.125                  767
      16728284                             5.000            11.875           1.870                   0.125                  762
      16728301                             5.000            13.375           1.870                   0.125                  670
      16728339                             5.000            10.000           1.870                   0.125                  676
      16728442                             6.000            12.875           1.870                   0.125                  801
      16728444                             5.000            13.750           1.870                   0.125                  651
      16728661                             5.000            11.875           3.370                   0.125                  656
      16728755                             5.000            13.375           1.870                   0.125                  658
      16723388                             5.000            13.375           1.870                   0.125                  629
      16723398                             5.000            10.875           1.870                   0.125                  695
      16723427                             5.000            12.750           1.870                   0.125                  748
      16723506                             5.000            13.000           1.870                   0.125                  762
      16723648                             5.000            11.625           1.870                   0.125                  754
      16723662                             5.000            12.875           1.870                   0.125                  683
      16723665                             5.000            11.250           1.870                   0.125                  788
      16723708                             5.000            12.375           1.870                   0.125                  705
      16723715                             5.000            13.125           1.870                   0.125                  758
      16723784                             5.000            15.000           0.940                   0.125                  735
      16721862                             5.000            12.750           1.870                   0.125                  713
      16721930                             5.000            12.875           1.870                   0.125                  711
      16722145                             6.000            13.750           1.100                   0.125                  719
      16722210                             5.000            11.875           1.870                   0.125                  706
      16722231                             5.000            11.875           1.870                   0.125                  665
      16722263                             5.000            11.875           1.870                   0.125                  682
      16722286                             5.000            12.625           1.870                   0.125                  699
      16722289                             5.000            11.000           1.870                   0.125                  680
      16723125                             5.000            12.750           1.870                   0.125                  757
      16723150                             5.000            11.875           1.870                   0.125                  620
      16723155                             5.000            13.250           1.870                   0.125                  749
      16723333                             6.000            13.375           1.870                   0.125                  799
      16723340                             6.000            12.375           2.370                   0.125                  748
      16718876                             5.000            14.625           0.750                   0.125                  705
      16718974                             5.000            11.875           1.870                   0.125                  683
      16719000                             6.000            12.999           1.870                   0.125                  699
      16719103                             5.000            12.125           1.440                   0.125                  722
      16721812                             6.000            13.500           1.870                   0.125                  706
      16718492                             5.000            12.500           1.030                   0.125                  710
      16718507                             5.000            11.875           1.870                   0.125                  704
      16718521                             5.000            12.250           1.870                   0.125                  713
      16718524                             5.000            12.500           1.870                   0.125                  729
      16718555                             5.000            11.875           1.870                   0.125                  687
      16717773                             5.000            11.999           1.870                   0.125                  743
      16717774                             5.000            11.625           1.870                   0.125                  690
      16717168                             5.000            12.625           1.870                   0.125                  791
      16717175                             5.000            12.625           1.870                   0.125                  791
      16717186                             5.000            11.875           1.870                   0.125                  722
      16717189                             5.000            15.000           0.710                   0.125                  717
      16717244                             6.000            14.775           3.630                   0.125                  749
      16717393                             5.000            13.500           1.020                   0.125                  760
      16717429                             5.000            13.125           1.870                   0.125                  622
      16717434                             5.000            11.000           1.870                   0.125                  742
      16717491                             5.000            11.375           1.870                   0.125                  706
      16717614                             5.000            12.750           1.870                   0.125                  694
      16634137                             5.000            13.875           1.870                   0.125                  632
      16595958                             5.000            12.750           1.870                   0.125                  621
      16356318                             6.125            13.000           1.420                   0.125                  684
      16357598                             6.000            13.250           1.390                   0.125                  685
      16357499                             6.000            12.125           1.870                   0.125                  654
      16356818                             6.000            13.375           1.390                   0.125                  717
      16356540                             6.000            11.750           1.870                   0.125                  794
      16781138                             5.000            13.000           1.870                   0.125                  689
      16781163                             6.000            13.750           1.870                   0.125                  682
      16781182                             5.000            13.750           1.870                   0.125                  654
      16781194                             5.000            12.625           1.870                   0.125                  685
      16780720                             5.000            11.500           1.870                   0.125                  685
      16780775                             5.000            11.875           1.870                   0.125                  799
      16780784                             6.000            12.750           1.870                   0.125                  712
      16780796                             6.000            12.500           1.870                   0.125                  698
      16697197                             5.000            13.500           1.870                   0.125                  652
      16780917                             5.000            11.875           1.870                   0.125                  645
      16780930                             5.000            13.000           0.590                   0.125                  680
      16780962                             5.000            14.250           1.050                   0.125                  750
      16781002                             5.000            11.625           1.870                   0.125                  717
      16781008                             6.000            12.500           1.870                   0.125                  733
      16781030                             6.000            12.000           1.870                   0.125                  676
      16781054                             5.000            13.375           1.870                   0.125                    0
      16781070                             5.000            11.625           1.870                   0.125                  660
      16779023                             5.000            12.999           1.870                   0.125                  684
      16778907                             5.000            11.625           1.870                   0.125                  676
      16695709                             5.000            14.750           0.880                   0.125                  623
      16778836                             6.000            13.625           1.870                   0.125                  728
      16778844                             5.000            12.875           0.910                   0.125                  706
      16778859                             6.000            12.875           1.870                   0.125                  710
      16778874                             5.000            11.750           1.870                   0.125                  627
      16778540                             5.000            14.750           0.750                   0.125                  700
      16778566                             6.000            13.250           1.870                   0.125                  721
      16778578                             5.000            12.500           1.870                   0.125                  641
      16778650                             5.000            15.500           0.710                   0.125                  707
      16778678                             5.000            12.500           1.870                   0.125                  680
      16778689                             5.000            11.875           1.870                   0.125                  737
      16695808                             5.000            14.125           1.870                   0.125                  646
      16778773                             5.000            13.000           1.870                   0.125                  748
      16778778                             5.000            13.125           0.380                   0.125                  659
      16778797                             6.000            13.750           1.870                   0.125                  718
      16778803                             5.000            13.375           1.870                   0.125                  764
      16778372                             5.000            12.875           1.060                   0.125                  710
      16778462                             5.000            11.875           1.870                   0.125                  665
      16778530                             5.000            11.500           1.870                   0.125                  732
      16685661                             5.000            12.750           0.590                   0.125                  663
      16692008                             5.000            13.000           1.870                   0.125                  684
      16683839                             5.000            13.000           1.870                   0.125                  684
      16683844                             5.000            13.375           1.870                   0.125                  692
      16685628                             5.000            13.250           1.870                   0.125                  628
      16685461                             5.000            13.750           1.870                   0.125                  635
      16681040                             5.000            12.875           1.870                   0.125                  704
      16681063                             5.000            13.000           1.870                   0.125                  634
      16777148                             5.000            11.999           1.870                   0.125                  734
      16777167                             5.000            10.875           1.870                   0.125                  641
      16778238                             5.000            13.125           1.870                   0.125                  685
      16778336                             5.000            13.250           1.870                   0.125                  787
      16778347                             5.000            12.750           2.370                   0.125                  683
      16676430                             5.000            12.500           1.870                   0.125                  622
      16679068                             5.000            12.625           1.870                   0.125                  678
      16776876                             5.000            11.500           1.870                   0.125                  703
      16776910                             5.000            12.875           1.870                   0.125                  683
      16776975                             5.000            11.625           1.870                   0.125                  648
      16777020                             5.000            11.250           1.870                   0.125                  703
      16776586                             6.000            12.375           2.370                   0.125                  623
      16776637                             6.000            12.375           1.870                   0.125                  733
      16776645                             5.000            12.875           1.870                   0.125                  668
      16776740                             5.000            11.125           1.870                   0.125                  718
      16776747                             5.000            11.625           1.870                   0.125                  797
      16776770                             6.000            12.000           1.870                   0.125                  747
      16776534                             6.000            12.875           2.370                   0.125                  660
      16775370                             6.000            12.250           1.870                   0.125                  680
      16775382                             5.000            11.250           1.870                   0.125                  647
      16775386                             6.000            12.500           2.370                   0.125                  705
      16775394                             5.000            13.000           1.870                   0.125                  676
      16775490                             6.000            14.625           1.400                   0.125                  783
      16775527                             5.000            12.625           1.870                   0.125                  726
      16775534                             5.000            13.375           1.870                   0.125                  653
      16775539                             5.000            13.125           1.870                   0.125                  666
      16775058                             6.000            12.875           2.120                   0.125                  722
      16775082                             5.000            11.000           1.870                   0.125                  695
      16775089                             6.000            13.625           1.870                   0.125                  686
      16775100                             6.000            12.625           1.870                   0.125                  635
      16775111                             6.000            13.500           2.120                   0.125                  627
      16775119                             6.000            12.500           1.870                   0.125                  651
      16775127                             6.000            12.500           5.020                   0.125                  656
      16775128                             5.000            13.125           1.870                   0.125                  667
      16775134                             6.000            12.500           1.870                   0.125                  656
      16775151                             5.000            12.750           1.870                   0.125                  687
      16775159                             6.000            13.875           2.120                   0.125                  661
      16770907                             5.000            12.250           1.390                   0.125                  709
      16770936                             6.000            12.625           1.870                   0.125                  790
      16770956                             5.000            13.500           0.840                   0.125                  670
      16770997                             5.000            10.625           1.870                   0.125                  753
      16771028                             6.000            12.875           1.870                   0.125                  661
      16771063                             5.000            15.000           0.480                   0.125                  663
      16771153                             6.000            12.375           1.870                   0.125                  634
      16771156                             5.000            11.250           1.870                   0.125                  679
      16771174                             5.000            12.750           1.870                   0.125                  722
      16771179                             5.000            11.625           1.870                   0.125                  647
      16771189                             5.000            15.375           1.050                   0.125                  793
      16771235                             6.000            14.500           1.870                   0.125                  723
      16768393                             5.000            13.250           1.870                   0.125                  747
      16768398                             5.000            11.875           1.870                   0.125                  766
      16768492                             6.000            13.500           1.870                   0.125                  696
      16770522                             5.000            12.375           1.100                   0.125                  708
      16770735                             5.000            13.000           1.870                   0.125                  700
      16770814                             6.000            13.875           1.870                   0.125                  703
      16770818                             5.000            11.500           1.510                   0.125                  740
      16770840                             5.000            12.875           0.830                   0.125                  716
      16770852                             5.000            11.500           1.870                   0.125                  678
      16770858                             5.000            13.250           1.870                   0.125                  646
      16770865                             5.000            11.750           1.870                   0.125                  711
      16768180                             5.000            11.625           3.370                   0.125                  757
      16768195                             5.000            13.125           1.250                   0.125                  749
      16768243                             5.000            12.750           1.870                   0.125                  657
      16768270                             5.000            15.375           0.830                   0.125                  711
      16768376                             5.000            11.375           1.870                   0.125                  697
      16768013                             5.000            12.125           0.760                   0.125                  697
      16768021                             6.000            12.375           1.870                   0.125                  785
      16765091                             5.000            12.875           1.870                   0.125                  690
      16765139                             5.000            13.375           1.870                   0.125                  640
      16765156                             5.000            12.750           0.680                   0.125                  668
      16765264                             5.000            11.375           1.870                   0.125                  777
      16765273                             6.000            12.625           1.870                   0.125                  697
      16765301                             6.000            12.750           1.870                   0.125                  676
      16765424                             5.000            12.999           1.870                   0.125                  627
      16765534                             6.000            12.625           2.370                   0.125                  714
      16765563                             6.000            13.750           1.870                   0.125                  657
      16765587                             5.000            12.625           1.870                   0.125                  758
      16765601                             5.000            11.750           1.870                   0.125                  675
      16768028                             6.000            12.125           1.870                   0.125                  753
      16768076                             6.000            12.750           1.870                   0.125                  731
      16767840                             5.000            12.875           1.870                   0.125                  819
      16767865                             5.000            12.750           1.870                   0.125                  713
      16767880                             5.000            11.750           1.260                   0.125                  729
      16767957                             5.000            11.875           1.870                   0.125                  670
      16767959                             5.000            10.999           1.870                   0.125                  656
      16731872                             5.000            11.250           1.870                   0.125                  678
      16731883                             6.000            13.250           1.870                   0.125                  739
      16731940                             5.000            11.750           1.870                   0.125                  765
      16731958                             5.000            12.625           1.870                   0.125                  682
      16731986                             5.000            12.750           1.870                   0.125                  757
      16731990                             5.000            11.500           1.870                   0.125                  676
      17014528                             5.000            14.250           1.870                   0.125                  623
      16835645                             5.000            11.750           1.995                   0.125                  712
      16844662                             5.000            11.750           1.870                   0.125                  682
      16844665                             5.000            13.250           1.870                   0.125                  639
      16844675                             5.000            15.500           0.910                   0.125                  736
      16844698                             5.000            13.000           1.870                   0.125                  711
      16844711                             5.000            13.250           1.870                   0.125                  780
      17048003                             5.000            11.750           1.995                   0.125                  784
      16844579                             5.000            11.750           1.870                   0.125                  748
      16844563                             5.000            13.125           1.870                   0.125                  802
      16844568                             5.000            11.625           1.870                   0.125                  693
      16844569                             5.000            12.500           1.870                   0.125                  747
      16844557                             5.000            12.750           1.870                   0.125                  696
      16844470                             5.000            14.250           1.130                   0.125                  680
      16844489                             5.000            12.500           1.870                   0.125                  668
      17033418                             5.000            11.500           1.995                   0.125                  712
      17033425                             5.000            11.625           1.995                   0.125                  686
      17033432                             5.000            12.375           1.995                   0.125                  693
      17033433                             5.000            11.625           1.995                   0.125                  692
      17033437                             5.000            11.750           1.995                   0.125                  730
      17033444                             5.000            12.625           1.995                   0.125                  664
      16844431                             5.000            13.250           1.870                   0.125                  628
      17014754                             5.000            11.625           1.995                   0.125                  800
      17014755                             5.000            11.500           1.995                   0.125                  688
      17014757                             5.000            11.500           1.995                   0.125                  714
      17014786                             5.000            11.250           1.995                   0.125                  786
      17014844                             5.000            11.625           1.995                   0.125                  786
      16985178                             5.000            11.375           1.995                   0.125                  783
      16985181                             5.000            11.000           1.995                   0.125                  719
      16985188                             5.000            10.750           1.995                   0.125                  661
      16991427                             5.000            11.250           1.995                   0.125                  695
      16991428                             5.000            11.000           1.995                   0.125                  742
      16991429                             5.000            10.875           1.995                   0.125                  797
      16991611                             5.000            11.125           1.995                   0.125                  739
      16991612                             5.000            11.625           1.995                   0.125                  771
      16991614                             5.000            11.750           1.995                   0.125                  714
      16991617                             5.000            11.625           1.995                   0.125                  707
      16991619                             5.000            11.625           1.995                   0.125                  712
      16991641                             5.000            11.500           1.995                   0.125                  786
      16991643                             5.000            12.375           1.995                   0.125                    0
      16991648                             5.000            11.375           1.995                   0.125                  713
      16991673                             5.000            11.250           1.995                   0.125                  685
      16991682                             5.000            11.250           1.995                   0.125                  662
      16991686                             5.000            11.375           1.995                   0.125                  788
      16991802                             5.000            11.625           1.995                   0.125                  687
      16991807                             5.000            10.875           1.995                   0.125                  764
      16991810                             5.000            11.125           1.995                   0.125                  719
      16991820                             5.000            11.250           1.995                   0.125                  685
      16995073                             5.000            10.875           1.995                   0.125                  733
      17001959                             6.000            13.125           1.870                   0.125                  780
      17001964                             6.000            12.000           1.870                   0.125                  779
      17001968                             6.000            12.250           1.870                   0.125                  707
      17001972                             6.000            13.375           1.870                   0.125                  731
      17001974                             5.000            10.875           1.995                   0.125                  750
      17001991                             5.000            11.375           1.995                   0.125                  768
      17009011                             5.000            11.750           1.995                   0.125                  754
      17009016                             5.000            11.750           1.995                   0.125                  733
      17009022                             5.000            11.500           1.995                   0.125                  624
      17009025                             5.000            11.500           1.995                   0.125                  664
      17009029                             5.000            11.750           1.995                   0.125                  682
      17009034                             5.000            11.750           1.995                   0.125                  664
      17009037                             5.000            11.125           1.995                   0.125                  723
      17009040                             5.000            12.500           1.995                   0.125                  751
      17009043                             5.000            11.250           1.995                   0.125                  744
      17009053                             5.000            12.500           1.995                   0.125                  700
      17009059                             5.000            11.750           1.995                   0.125                  705
      17009062                             5.000            12.500           1.995                   0.125                  698
      17013640                             5.000            12.375           1.995                   0.125                    0
      17013661                             5.000            10.750           1.995                   0.125                  666
      17013666                             5.000            11.250           1.995                   0.125                    0
      17013673                             5.000            11.500           1.995                   0.125                  778
      17013676                             5.000            11.625           1.995                   0.125                  659
      17013682                             5.000            11.625           1.995                   0.125                  708
      17013686                             5.000            10.625           1.995                   0.125                  756
      17013689                             5.000            11.000           1.995                   0.125                  782
      17013690                             5.000            12.375           1.995                   0.125                  697
      16835741                             5.000            11.125           1.995                   0.125                  783
      16835754                             5.000            11.500           1.995                   0.125                  767
      16835765                             5.000            11.750           1.995                   0.125                  671
      16835771                             5.000            11.250           1.995                   0.125                  744
      16835775                             5.000            11.500           1.995                   0.125                  661
      16838662                             5.000            11.750           1.995                   0.125                  704
      16838665                             5.000            11.625           1.995                   0.125                  737
      16838727                             5.000            11.375           1.995                   0.125                  709
      16838731                             5.000            11.375           1.995                   0.125                  682
      16838799                             5.000            11.000           1.995                   0.125                  670
      16838832                             5.000            11.625           1.995                   0.125                  776
      16838839                             5.000            11.250           1.995                   0.125                  798
      16838845                             5.000            11.500           1.995                   0.125                  661
      16839842                             5.000            11.250           1.995                   0.125                  670
      16844439                             5.000            11.625           1.995                   0.125                  748
      16844452                             5.000            11.750           1.995                   0.125                  760
      16844461                             5.000            11.250           1.995                   0.125                  787
      16844498                             5.000            11.750           1.995                   0.125                  693
      16845631                             5.000            10.875           1.995                   0.125                  723
      16845821                             5.000            11.750           1.995                   0.125                  789
      16845873                             5.000            11.750           1.995                   0.125                  760
      16845887                             5.000            11.750           1.995                   0.125                  699
      16847508                             5.000            11.250           1.995                   0.125                  694
      16847808                             5.000            11.250           1.995                   0.125                  707
      16851117                             6.000            12.250           1.870                   0.125                  695
      16851144                             6.000            12.625           1.870                   0.125                  754
      16851150                             6.000            12.500           1.870                   0.125                  750
      16851156                             5.000            11.750           1.995                   0.125                  727
      16851183                             5.000            11.125           1.995                   0.125                  668
      16853086                             5.000            11.750           1.995                   0.125                  725
      16853094                             5.000            11.500           1.995                   0.125                  701
      16859099                             5.000            11.500           1.995                   0.125                  749
      16859107                             5.000            11.750           1.995                   0.125                  692
      16859118                             5.000            11.375           1.995                   0.125                  652
      16859119                             5.000            11.375           1.995                   0.125                  674
      16859123                             5.000            11.750           1.995                   0.125                  754
      16859127                             5.000            10.875           1.995                   0.125                  733
      16859128                             5.000            10.750           1.995                   0.125                  696
      16859129                             5.000            11.500           1.995                   0.125                  721
      16859130                             5.000            11.500           1.995                   0.125                  693
      16859137                             5.000            11.625           1.995                   0.125                  737
      16859142                             5.000            11.000           1.995                   0.125                  765
      16859144                             5.000            11.625           1.995                   0.125                  763
      16859147                             5.000            11.750           1.995                   0.125                  664
      16859173                             5.000            11.750           1.995                   0.125                  687
      16859176                             5.000            11.375           1.995                   0.125                  689
      16859180                             5.000            11.500           1.995                   0.125                  789
      16859182                             5.000            11.500           1.995                   0.125                  658
      16859190                             5.000            11.625           1.995                   0.125                  731
      16859201                             5.000            11.375           1.995                   0.125                  702
      16859203                             5.000            11.500           1.995                   0.125                  736
      16859204                             5.000            10.875           1.995                   0.125                  637
      16859207                             5.000            11.625           1.995                   0.125                  749
      16859214                             5.000            11.375           1.995                   0.125                  647
      16859220                             5.000            11.500           1.995                   0.125                  691
      16859232                             5.000            10.875           1.995                   0.125                  721
      16859233                             5.000            11.250           1.995                   0.125                  718
      16859257                             5.000            11.625           1.995                   0.125                  703
      16859260                             5.000            11.500           1.995                   0.125                  689
      16859264                             5.000            11.375           1.995                   0.125                  737
      16859270                             5.000            11.750           1.995                   0.125                  666
      16859271                             5.000            11.750           1.995                   0.125                  802
      16859276                             5.000            11.750           1.995                   0.125                  694
      16859280                             5.000            11.625           1.995                   0.125                  713
      16859281                             5.000            11.625           1.995                   0.125                  670
      16859298                             5.000            11.500           1.995                   0.125                  694
      16859323                             5.000            11.500           1.995                   0.125                  694
      16963077                             5.000            11.375           1.995                   0.125                  721
      16968226                             5.000            11.625           1.995                   0.125                  780
      16968228                             5.000            11.500           1.995                   0.125                  716
      16968232                             5.000            11.750           1.995                   0.125                  698
      16968245                             5.000            11.625           1.995                   0.125                  721
      16968248                             5.000            11.500           1.995                   0.125                  720
      16968257                             5.000            11.250           1.995                   0.125                  711
      16968261                             5.000            11.250           1.995                   0.125                  668
      16968262                             5.000            11.500           1.995                   0.125                  689
      16968263                             5.000            11.625           1.995                   0.125                  719
      16968266                             5.000            11.375           1.995                   0.125                  749
      16968276                             5.000            10.625           1.995                   0.125                  739
      16968277                             5.000            11.625           1.995                   0.125                  703
      16968278                             5.000            11.125           1.995                   0.125                  690
      16968280                             5.000            12.375           1.995                   0.125                  654
      16844370                             6.000            12.875           1.870                   0.125                  677
      16824225                             5.000            11.250           1.995                   0.125                  750
      16824230                             5.000            11.125           1.995                   0.125                  711
      16824234                             5.000            11.000           1.995                   0.125                  714
      16835518                             6.000            13.250           1.870                   0.125                  687
      16835527                             6.000            12.250           1.870                   0.125                  736
      16835535                             6.000            12.375           1.870                   0.125                  701
      16835539                             6.000            12.000           1.870                   0.125                  762
      16835550                             5.000            10.625           1.995                   0.125                  702
      16835569                             5.000            11.750           1.995                   0.125                  663
      16835572                             5.000            11.875           1.995                   0.125                  681
      16835576                             5.000            11.250           1.995                   0.125                  678
      16835589                             5.000            11.625           1.995                   0.125                  723
      16835643                             5.000            11.125           1.995                   0.125                  720
      16823852                             5.000            11.000           1.995                   0.125                    0
      16823855                             5.000            11.500           1.995                   0.125                  794
      16823914                             5.000            11.750           1.995                   0.125                  666
      16823923                             5.000            11.375           1.995                   0.125                  626
      16823925                             5.000            11.375           1.995                   0.125                  767
      16823929                             5.000            11.375           1.995                   0.125                  724
      16823968                             5.000            11.375           1.995                   0.125                  702
      16823972                             5.000            11.750           1.995                   0.125                  721
      16823989                             5.000            11.750           1.995                   0.125                  641
      16824098                             5.000            11.625           1.995                   0.125                  619
      16824119                             5.000            11.625           1.995                   0.125                  704
      16824135                             5.000            11.250           1.995                   0.125                  790
      16824178                             5.000            11.750           1.995                   0.125                  729
      16824199                             5.000            10.875           1.995                   0.125                  758
      16824216                             5.000            11.375           1.995                   0.125                  672
      16809251                             5.000            11.625           1.995                   0.125                  629
      16809343                             5.000            11.625           1.995                   0.125                  760
      16819122                             5.000            11.625           1.995                   0.125                  663
      16798334                             5.000            11.250           1.995                   0.125                  700
      16803425                             5.000            11.375           1.995                   0.125                  736
      16803910                             6.000            12.375           1.870                   0.125                  720
      16973951                             5.000            11.500           1.995                   0.125                  688
      16973961                             5.000            11.250           1.995                   0.125                  717
      16973969                             5.000            11.750           1.995                   0.125                  727
      16973981                             5.000            11.625           1.995                   0.125                  710
      16973985                             5.000            11.375           1.995                   0.125                  724
      16973992                             5.000            11.000           1.995                   0.125                  747
      16974018                             5.000            11.375           1.995                   0.125                  744
      16974092                             5.000            11.625           1.995                   0.125                  676
      16974122                             5.000            11.375           1.995                   0.125                  744
      16974252                             6.000            11.875           1.870                   0.125                  731
      16974293                             5.000            10.875           1.995                   0.125                  693
      16974300                             5.000            11.500           1.995                   0.125                  800
      16974381                             6.000            12.375           1.870                   0.125                  766
      16974398                             6.000            11.875           1.870                   0.125                  692
      16978708                             5.000            11.500           1.995                   0.125                  696
      16978713                             5.000            10.250           1.995                   0.125                  697
      16978718                             5.000            11.500           1.995                   0.125                  678
      16978720                             5.000            11.250           1.995                   0.125                  731
      16978723                             5.000            11.125           1.995                   0.125                  722
      16978724                             5.000            10.500           1.995                   0.125                  723
      16980590                             5.000            11.500           1.995                   0.125                  801
      16980593                             5.000            11.500           1.995                   0.125                  733
      16980623                             5.000            11.750           1.995                   0.125                  754
      16980642                             5.000            11.750           1.995                   0.125                  669
      16980645                             5.000            11.250           1.995                   0.125                  639
      16982808                             6.000            11.625           1.870                   0.125                  781
      16982832                             6.000            12.875           1.870                   0.125                  717
      16982941                             5.000            10.375           1.995                   0.125                  694
      16983110                             5.000            11.875           1.995                   0.125                  796
      16983113                             5.000            11.250           1.995                   0.125                  696
      16984990                             6.000            12.250           1.870                   0.125                  780
      16984991                             6.000            11.875           1.870                   0.125                  793
      16844319                             5.000            12.875           1.870                   0.125                  635
      16844326                             5.000            13.125           1.870                   0.125                  707
      16844329                             5.000            12.875           1.870                   0.125                  745
      16844343                             6.000            12.125           1.870                   0.125                  628
      16780802                             5.000            11.750           1.995                   0.125                  696
      16780818                             5.000            11.625           1.995                   0.125                  784
      16844312                             5.000            13.125           2.620                   0.125                  691
      16840325                             5.000            11.125           1.870                   0.125                  734
      16840330                             5.000            11.500           1.870                   0.125                  734
      16840333                             5.000            11.875           1.870                   0.125                  764
      16844286                             5.000            13.250           1.870                   0.125                  683
      16840284                             5.000            13.000           1.870                   0.125                  714
      16840304                             5.000            11.875           1.870                   0.125                  725
      16840312                             5.000            12.250           1.870                   0.125                  727
      16840313                             5.000            11.750           1.870                   0.125                  672
      16840317                             5.000            11.750           1.870                   0.125                  763
      16840260                             5.000            13.000           1.870                   0.125                  712
      16840262                             5.000            12.625           1.870                   0.125                  687
      16840215                             5.000            12.500           1.870                   0.125                    0
      16840197                             5.000            14.625           0.420                   0.125                  692
      16840159                             6.000            12.375           1.870                   0.125                  706
      17015945                             5.000            11.625           1.995                   0.125                  733
      17015946                             5.000            11.250           1.995                   0.125                  722
      17015947                             5.000            11.750           1.995                   0.125                  687
      17015948                             5.000            11.750           1.995                   0.125                  700
      16964634                             5.000            12.625           1.995                   0.125                  652
      16964636                             5.000            11.625           1.995                   0.125                  703
      16964913                             6.000            13.625           1.995                   0.125                  669
      16964914                             5.000            12.750           1.995                   0.125                  620
      16964915                             5.000            11.750           1.995                   0.125                  641
      16964916                             5.000            11.750           1.995                   0.125                  707
      16964920                             5.000            12.750           1.995                   0.125                  738
      16964923                             5.000            11.500           1.995                   0.125                  690
      16964926                             5.000            12.625           1.995                   0.125                  635
      16964927                             5.000            13.125           1.995                   0.125                  651
      16964930                             5.000            11.625           1.995                   0.125                  697
      16964932                             5.000            10.625           1.995                   0.125                  637
      16964933                             5.000            11.500           1.995                   0.125                  702
      16964935                             5.000            11.625           1.995                   0.125                  709
      16964937                             5.000            11.750           1.995                   0.125                  701
      16964938                             5.000            11.750           1.995                   0.125                  670
      16964939                             5.000            11.500           1.995                   0.125                  700
      16964941                             5.000            12.375           1.995                   0.125                  633
      16964942                             5.000            12.375           1.995                   0.125                  739
      16964943                             5.000            11.750           1.995                   0.125                  700
      16964945                             5.000            12.625           1.995                   0.125                  647
      16964946                             5.000            11.625           1.995                   0.125                  682
      16964948                             5.000            11.500           1.995                   0.125                  742
      16964950                             5.000            12.625           1.995                   0.125                  754
      16964951                             5.000            12.375           1.995                   0.125                  672
      16964952                             5.000            11.500           1.995                   0.125                  694
      17015949                             5.000            11.625           1.995                   0.125                  772
      17015950                             5.000            11.625           1.995                   0.125                  681
      17015953                             5.000            11.750           1.995                   0.125                  675
      17015955                             5.000            13.250           1.995                   0.125                  655
      17015956                             5.000            11.500           1.995                   0.125                  773
      17015957                             5.000            12.375           1.995                   0.125                    0
      17015958                             5.000            12.500           1.995                   0.125                  659
      17015960                             5.000            11.500           1.995                   0.125                  712
      17015962                             5.000            11.750           1.995                   0.125                  697
      17015963                             5.000            13.250           1.995                   0.125                  661
      17015966                             5.000            11.625           1.995                   0.125                  745
      17015967                             5.000            12.875           1.995                   0.125                  723
      17015969                             5.000            12.375           1.995                   0.125                  800
      17015971                             5.000            12.625           1.995                   0.125                  658
      17015974                             5.000            11.500           1.995                   0.125                  692
      17015975                             5.000            13.125           1.995                   0.125                  632
      17015977                             5.000            13.250           1.995                   0.125                  676
      17015978                             5.000            11.625           1.995                   0.125                  704
      17015979                             5.000            11.625           1.995                   0.125                  689
      17015981                             5.000            11.625           1.995                   0.125                  720
      17015982                             5.000            12.375           1.995                   0.125                    0
      17015983                             5.000            11.500           1.995                   0.125                  783
      17015987                             5.000            11.625           1.995                   0.125                  750
      17015991                             5.000            12.625           1.995                   0.125                  643
      16770460                             5.000            11.750           1.995                   0.125                  687
      16839343                             5.000            11.000           1.995                   0.125                  780
      16356776                             6.000            12.375           1.870                   0.125                  697
      16357121                             6.000            13.125           1.290                   0.125                  747
      16357589                             6.000            13.250           1.390                   0.125                  690
      16650771                             5.000            12.500           1.995                   0.125                  635
      16840059                             5.000            11.875           1.870                   0.125                  666
      16840063                             5.000            12.500           1.870                   0.125                  632
      16840089                             5.000            12.999           1.870                   0.125                  680
      16840099                             5.000            11.750           1.870                   0.125                  760
      16840100                             5.000            11.500           1.870                   0.125                  651
      16840105                             5.000            12.125           1.870                   0.125                  801
      16840108                             5.000            10.999           1.870                   0.125                  734
      16839981                             6.000            14.125           1.870                   0.125                  644
      16840036                             5.000            13.000           1.870                   0.125                  669
      16840052                             5.000            11.375           1.870                   0.125                  679
      16839967                             5.000            13.000           1.870                   0.125                  649
      16839977                             5.000            12.875           1.870                   0.125                  750
      16839917                             5.000            13.125           1.870                   0.125                  689
      16839921                             5.000            13.125           1.870                   0.125                  801
      16839922                             5.000            12.625           1.870                   0.125                  627
      16839728                             5.000            12.750           1.870                   0.125                  620
      16839749                             6.000            12.875           1.870                   0.125                  673
      16839805                             5.000            12.750           1.870                   0.125                  647
      16839813                             5.000            12.875           1.870                   0.125                  637
      16839821                             5.000            13.250           1.870                   0.125                  644
      16839846                             5.000            13.125           1.870                   0.125                  681
      16839866                             5.000            11.500           1.870                   0.125                  680
      16839900                             5.000            13.500           0.480                   0.125                  673
      16839666                             5.000            12.625           2.370                   0.125                  719
      16839272                             5.000            12.500           1.870                   0.125                  652
      16839280                             5.000            10.875           1.870                   0.125                  746
      16839292                             5.000            11.000           1.870                   0.125                  757
      16839314                             5.000            12.875           1.870                   0.125                  716
      16670093                             5.000            12.875           1.870                   0.125                  714
      16666576                             5.000            13.125           1.870                   0.125                  726
      16666591                             5.000            12.500           1.870                   0.125                  627
      16670022                             5.000            12.500           1.870                   0.125                  689
      16663676                             5.000            12.750           1.870                   0.125                  706
      16658284                             5.000            14.375           1.870                   0.125                  654
      16851050                             5.000            13.250           1.870                   0.125                  734
      16851051                             5.000            13.125           1.870                   0.125                  683
      16851065                             5.000            12.875           1.870                   0.125                  625
      16851069                             5.000            12.500           1.870                   0.125                  713
      16851084                             5.000            13.000           1.870                   0.125                  689
      16851086                             5.000            11.500           1.870                   0.125                  740
      16851091                             6.000            16.875           0.710                   0.125                  704
      16851154                             6.000            14.250           1.870                   0.125                  689
      16851163                             5.000            12.750           1.870                   0.125                  699
      16849521                             6.000            13.500           1.870                   0.125                  690
      16849554                             5.000            11.625           1.870                   0.125                  734
      16849559                             5.000            13.250           1.870                   0.125                  624
      16849566                             5.000            12.250           1.870                   0.125                  746
      16851034                             5.000            12.875           1.870                   0.125                  682
      16851035                             5.000            12.875           1.870                   0.125                  682
      16851046                             5.000            13.125           1.870                   0.125                  679
      16851048                             5.000            11.375           1.870                   0.125                  680
      16851188                             5.000            11.750           1.870                   0.125                  722
      16851217                             5.000            12.875           1.870                   0.125                  770
      16851241                             6.000            13.000           1.870                   0.125                  796
      16851283                             5.000            13.250           1.870                   0.125                  663
      16851291                             5.000            10.875           1.870                   0.125                  724
      16851331                             5.000            11.750           1.870                   0.125                  677
      16851345                             6.000            11.625           1.870                   0.125                  686
      16851356                             5.000            11.750           1.870                   0.125                  697
      16851358                             5.000            11.125           1.870                   0.125                  653
      16851362                             5.000            11.250           1.870                   0.125                  629
      16851366                             5.000            10.999           1.870                   0.125                  650
      16851368                             5.000            12.375           1.870                   0.125                  641
      16851859                             6.000            15.125           1.870                   0.125                  680
      16851884                             5.000            12.875           1.870                   0.125                  730
      16851893                             5.000            11.875           1.870                   0.125                  807
      16851908                             5.000            13.250           1.870                   0.125                  758
      16851913                             5.000            11.375           1.610                   0.125                  774
      16851944                             6.000            12.500           1.870                   0.125                  731
      16851962                             5.000            12.375           1.870                   0.125                  725
      16851971                             5.000            11.999           1.870                   0.125                  709
      16851981                             6.000            11.750           1.870                   0.125                  788
      16851985                             5.000            12.750           1.870                   0.125                  705
      16771738                             5.000            12.500           1.870                   0.125                  620
      16771750                             5.000            12.875           1.870                   0.125                  620
      16771774                             5.000            11.500           1.870                   0.125                  671
      16771785                             6.000            12.875           2.370                   0.125                  621
      16771798                             5.000            11.875           1.870                   0.125                  743
      16771800                             5.000            11.750           1.870                   0.125                  706
      16771831                             6.000            12.625           1.870                   0.125                  735
      16771859                             5.000            11.500           1.870                   0.125                  682
      16771870                             5.000            11.625           1.870                   0.125                  651
      16771916                             5.000            13.000           1.870                   0.125                  703
      16771948                             5.000            12.750           1.870                   0.125                  696
      16771949                             6.000            12.875           1.870                   0.125                  746
      16771988                             5.000            11.875           1.870                   0.125                  706
      16772021                             5.000            12.500           1.300                   0.125                  665
      16772026                             5.000            12.875           1.870                   0.125                  704
      16772049                             5.000            15.375           1.050                   0.125                  753
      16772060                             5.000            12.500           1.870                   0.125                  768
      16772066                             5.000            11.625           1.870                   0.125                  683
      16772077                             5.000            10.875           1.870                   0.125                  665
      16772089                             5.000            11.375           1.870                   0.125                  732
      16772321                             5.000            11.625           1.870                   0.125                  783
      16772397                             5.000            12.875           1.870                   0.125                  709
      16772440                             5.000            12.250           1.080                   0.125                  664
      16772444                             5.000            12.625           1.870                   0.125                  620
      16772447                             5.000            11.750           1.870                   0.125                  738
      16772516                             5.000            11.875           1.870                   0.125                  722
      16772566                             5.000            13.125           1.870                   0.125                  649
      16772583                             5.000            13.000           1.870                   0.125                  733
      16772644                             5.000            12.500           1.870                   0.125                  795
      16772648                             5.000            12.625           1.870                   0.125                  683
      16772650                             5.000            12.750           1.870                   0.125                  750
      16772653                             5.000            10.750           1.870                   0.125                  748
      16772714                             6.000            12.500           1.870                   0.125                  713
      16772720                             5.000            12.250           1.300                   0.125                  675
      16772722                             6.000            12.750           1.870                   0.125                  670
      16774803                             5.000            12.750           1.870                   0.125                  653
      16774824                             5.000            12.875           1.870                   0.125                  781
      16774825                             5.000            13.125           1.870                   0.125                  697
      16774826                             5.000            14.000           1.050                   0.125                  762
      16774950                             5.000            11.875           1.870                   0.125                  690
      16774957                             5.000            11.875           1.870                   0.125                  702
      16774966                             5.000            11.500           1.870                   0.125                  684
      16774996                             5.000            11.750           1.870                   0.125                  668
      16774999                             5.000            11.125           1.870                   0.125                  758
      16775004                             5.000            11.999           1.870                   0.125                  703
      16847915                             5.000            12.875           1.870                   0.125                  761
      16847922                             5.000            13.125           1.870                   0.125                  695
      16847949                             5.000            11.250           1.870                   0.125                  740
      16847997                             5.000            12.625           1.870                   0.125                  631
      16848023                             5.000            11.625           1.870                   0.125                  680
      16848075                             5.000            13.125           1.870                   0.125                  774
      16848099                             5.000            12.750           1.870                   0.125                  665
      16848998                             5.000            12.750           1.870                   0.125                  631
      16849011                             5.000            13.000           1.870                   0.125                  710
      16849056                             5.000            12.875           1.870                   0.125                  745
      16849058                             5.000            13.250           1.870                   0.125                  651
      16849062                             5.000            15.125           1.050                   0.125                  765
      16849067                             5.000            12.875           1.870                   0.125                  771
      16849111                             5.000            12.125           1.100                   0.125                  716
      16849132                             6.000            14.625           1.870                   0.125                  681
      16849151                             5.000            12.625           1.870                   0.125                  682
      16849168                             5.000            12.500           1.870                   0.125                  660
      16849170                             5.000            13.875           1.400                   0.125                  799
      16849189                             5.000            12.500           1.870                   0.125                  713
      16849205                             5.000            13.000           1.870                   0.125                  620
      16847828                             5.000            12.125           1.870                   0.125                  694
      16847829                             5.000            12.125           1.870                   0.125                  720
      16849273                             5.000            12.625           1.870                   0.125                  757
      16849293                             6.000            13.625           1.870                   0.125                  773
      16849348                             5.000            14.500           0.510                   0.125                  702
      16849352                             5.000            13.000           0.830                   0.125                  668
      16849371                             5.000            13.250           1.870                   0.125                  703
      16849384                             5.000            13.250           1.870                   0.125                  680
      16849402                             5.000            13.000           1.870                   0.125                  674
      16849410                             6.000            15.990           7.620                   0.125                  643
      16849414                             5.000            13.125           1.870                   0.125                  696
      16847857                             6.000            12.375           1.870                   0.125                  788
      16847882                             6.000            12.750           1.870                   0.125                  775
      16849476                             5.000            12.750           1.510                   0.125                  667
      16849477                             5.000            12.750          -0.010                   0.125                  639
      16847787                             5.000            13.250           1.870                   0.125                  620
      16847795                             5.000            13.500           1.870                   0.125                  632
      16847801                             6.000            14.250           1.870                   0.125                  658
      16847810                             5.000            12.250           0.860                   0.125                  690
      16847815                             5.000            11.999           1.870                   0.125                  737
      16845596                             5.000            13.875           0.590                   0.125                  690
      16845643                             5.000            13.000           1.870                   0.125                  756
      16845660                             5.000            13.125           1.870                   0.125                  663
      16845671                             6.000            12.625           1.870                   0.125                  701
      16845681                             6.000            14.875           1.250                   0.125                  703
      16845705                             5.000            13.000           1.870                   0.125                  638
      16845711                             5.000            11.500           1.870                   0.125                  675
      16846061                             5.000            11.625           1.870                   0.125                  745
      16846068                             5.000            12.500           1.870                   0.125                  658
      16846074                             5.000            12.375           1.250                   0.125                  745
      16846082                             5.000            13.125           1.870                   0.125                  654
      16846107                             5.000            11.625           1.870                   0.125                  640
      16845737                             5.000            13.000           1.870                   0.125                  623
      16845739                             5.000            11.625           1.870                   0.125                  687
      16845742                             6.000            12.875           1.870                   0.125                  818
      16846136                             6.000            12.875           1.870                   0.125                  683
      16846142                             5.000            13.125           1.870                   0.125                    0
      16846144                             5.000            13.375           0.180                   0.125                  627
      16846146                             5.000            11.750           1.870                   0.125                    0
      16846149                             6.000            12.625           1.870                   0.125                  813
      16846157                             6.000            13.250           1.870                   0.125                  692
      16845776                             6.000            12.625           1.870                   0.125                  694
      16845798                             5.000            13.000           1.870                   0.125                  685
      16846206                             5.000            12.625           1.870                   0.125                  667
      16846211                             5.000            11.375           1.870                   0.125                  682
      16846212                             5.000            13.500           1.570                   0.125                  734
      16846250                             5.000            12.750           1.870                   0.125                  664
      16846296                             5.000            11.625           1.870                   0.125                  694
      16847458                             5.000            13.125           1.870                   0.125                  767
      16847505                             5.000            13.250           1.870                   0.125                  641
      16847625                             6.000            11.375           1.870                   0.125                  701
      16847628                             5.000            11.750           1.870                   0.125                  744
      16845897                             5.000            12.750           1.870                   0.125                  725
      16845918                             5.000            12.875           1.870                   0.125                  715
      16845933                             5.000            12.500           1.870                   0.125                  673
      16845956                             5.000            13.250           1.870                   0.125                  706
      16845957                             5.000            12.500           1.870                   0.125                  672
      16845992                             5.000            10.750           1.870                   0.125                    0
      16846002                             5.000            11.500           1.870                   0.125                  693
      16846004                             5.000            13.250           1.870                   0.125                  627
      16846028                             5.000            12.250           1.010                   0.125                  682
      16846038                             5.000            13.125           1.870                   0.125                  722
      16847661                             5.000            12.875           1.870                   0.125                  691
      16847665                             5.000            13.250           1.870                   0.125                  633
      16847669                             5.000            12.250           1.190                   0.125                  757
      16847683                             5.000            12.625           1.870                   0.125                  667
      16847695                             5.000            13.125           1.870                   0.125                  646
      16847715                             5.000            15.500           0.920                   0.125                  727
      16847774                             5.000            11.250           1.870                   0.125                  687
      16835541                             6.000            12.750           1.870                   0.125                  660
      16835542                             5.000            15.500           1.000                   0.125                  748
      16835603                             5.000            12.500           1.870                   0.125                  680
      16835631                             5.000            13.250           1.870                   0.125                  636
      16835634                             5.000            13.625           1.870                   0.125                  697
      16835678                             5.000            14.375           1.120                   0.125                  714
      16838820                             5.000            13.000           1.870                   0.125                  710
      16838825                             5.000            13.000           1.870                   0.125                  789
      16838828                             5.000            12.875           1.870                   0.125                  679
      16838867                             5.000            13.125           1.870                   0.125                  675
      16838899                             5.000            13.000           1.870                   0.125                  647
      16838926                             5.000            13.000           1.870                   0.125                    0
      16838938                             5.000            13.125           1.870                   0.125                  705
      16835685                             5.000            13.000           1.870                   0.125                  722
      16835691                             5.000            12.500           1.870                   0.125                  642
      16835692                             6.000            12.750           1.870                   0.125                  672
      16835708                             5.000            11.625           1.870                   0.125                  685
      16835755                             5.000            12.750           1.060                   0.125                  729
      16835756                             5.000            12.625           1.870                   0.125                  729
      16835759                             6.000            14.125           1.870                   0.125                  682
      16835774                             5.000            12.250           0.690                   0.125                  697
      16838977                             5.000            13.250           1.870                   0.125                  713
      16838991                             5.000            12.875           1.870                   0.125                  642
      16838992                             5.000            11.875           1.870                   0.125                  697
      16838995                             5.000            12.750           1.870                   0.125                  700
      16835839                             5.000            11.625           1.870                   0.125                  624
      16835848                             5.000            12.250           1.870                   0.125                  629
      16835851                             5.000            11.750           1.870                   0.125                  788
      16839089                             5.000            11.625           1.870                   0.125                  708
      16839090                             5.000            13.125           1.870                   0.125                  645
      16839106                             5.000            12.875           1.870                   0.125                  684
      16839113                             5.000            11.875           1.870                   0.125                  751
      16835865                             5.000            10.999           1.870                   0.125                  713
      16835866                             5.000            11.999           1.870                   0.125                  708
      16835867                             5.000            11.625           1.870                   0.125                  762
      16835869                             5.000            11.500           1.080                   0.125                  676
      16835953                             5.000            12.375           1.870                   0.125                  771
      16838574                             5.000            15.375           1.050                   0.125                  786
      16838656                             5.000            13.000           1.870                   0.125                  651
      16838664                             5.000            12.750           1.870                   0.125                  709
      16838701                             6.000            12.500           1.870                   0.125                  791
      16838703                             5.000            11.500           1.870                   0.125                  721
      16838721                             5.000            12.750           1.870                   0.125                  713
      16838741                             6.000            14.875           2.370                   0.125                  708
      16838761                             6.000            12.125           1.870                   0.125                  721
      16838772                             6.000            13.500           2.370                   0.125                  801
      16838777                             5.000            10.625           1.870                   0.125                  698
      16839178                             5.000            13.125           1.870                   0.125                  780
      16839183                             5.000            10.750           1.870                   0.125                  768
      16832887                             5.000            13.000           1.870                   0.125                  713
      16832893                             5.000            12.500           0.520                   0.125                  686
      16832905                             5.000            11.375           1.870                   0.125                  695
      16832936                             5.000            13.375           1.870                   0.125                  674
      16833005                             5.000            11.125           1.870                   0.125                  699
      16833019                             5.000            12.875           1.870                   0.125                  641
      16833070                             5.000            12.500           1.870                   0.125                  660
      16833113                             5.000            12.500           1.870                   0.125                  627
      16833122                             5.000            12.500           1.870                   0.125                  734
      16833181                             5.000            13.125           1.870                   0.125                  723
      16833200                             5.000            11.750           1.870                   0.125                  710
      16833212                             5.000            11.875           1.870                   0.125                  762
      16833213                             5.000            11.750           1.870                   0.125                  679
      16833220                             5.000            12.500           1.870                   0.125                  733
      16833229                             6.000            13.750           0.690                   0.125                  686
      16833231                             5.000            13.250           0.840                   0.125                  721
      16833236                             5.000            13.000           1.870                   0.125                  678
      16833282                             5.000            11.625           1.870                   0.125                  651
      16833291                             5.000            12.500           1.870                   0.125                  692
      16833299                             5.000            12.500           0.480                   0.125                  661
      16833304                             5.000            13.250           1.870                   0.125                  658
      16833359                             5.000            12.625           0.900                   0.125                  692
      16835182                             5.000            12.750           1.870                   0.125                  776
      16835234                             5.000            13.000           1.870                   0.125                  714
      16835248                             6.000            13.500           2.370                   0.125                  698
      16835303                             5.000            13.500           2.120                   0.125                  631
      16835329                             5.000            10.500           1.870                   0.125                  692
      16835346                             5.000            11.750           1.870                   0.125                  693
      16835359                             5.000            12.125           1.300                   0.125                  701
      16835408                             5.000            13.750           1.210                   0.125                  793
      16835411                             5.000            11.500           1.870                   0.125                  683
      16835455                             5.000            10.625           1.870                   0.125                  775
      16835463                             5.000            12.375           1.870                   0.125                  720
      16835478                             5.000            11.625           1.870                   0.125                  693
      16826690                             6.000            12.750           2.370                   0.125                  740
      16826750                             5.000            10.999           1.870                   0.125                  701
      16826771                             5.000            13.125           1.870                   0.125                  662
      16823953                             5.000            13.000           1.870                   0.125                  651
      16823987                             5.000            11.750           1.870                   0.125                  736
      16823999                             6.000            14.000           1.870                   0.125                  685
      16824000                             6.000            12.125           1.670                   0.125                  754
      16824003                             5.000            13.000           1.870                   0.125                  638
      16824008                             5.000            10.875           1.870                   0.125                  741
      16824031                             5.000            12.750           1.870                   0.125                  637
      16824080                             5.000            12.000           0.910                   0.125                  672
      16824084                             5.000            12.750           1.870                   0.125                  695
      16826785                             5.000            12.875           1.870                   0.125                  745
      16826864                             5.000            11.625           1.870                   0.125                  690
      16826865                             5.000            12.625           1.870                   0.125                  693
      16826895                             5.000            13.000           1.870                   0.125                  727
      16826899                             5.000            12.625           1.870                   0.125                  685
      16824137                             5.000            12.875           1.870                   0.125                  620
      16824229                             5.000            11.625           1.870                   0.125                  640
      16826932                             6.000            13.750           1.870                   0.125                  798
      16824289                             5.000            13.250           1.870                   0.125                  712
      16824302                             5.000            13.375           1.870                   0.125                  681
      16826990                             5.000            11.750           1.870                   0.125                  766
      16827002                             5.000            12.500           1.870                   0.125                  671
      16827004                             5.000            10.750           1.870                   0.125                  676
      16824335                             5.000            10.625           1.870                   0.125                  778
      16824340                             5.000            13.000           1.870                   0.125                  629
      16824356                             5.000            11.375           1.870                   0.125                  756
      16824367                             5.000            11.250           1.870                   0.125                  702
      16824369                             5.000            11.250           1.870                   0.125                  691
      16824372                             5.000            10.875           1.870                   0.125                  646
      16824410                             5.000            12.750           1.870                   0.125                  652
      16824426                             5.000            12.875           1.870                   0.125                  645
      16824429                             5.000            11.875           1.870                   0.125                  648
      16827055                             5.000            11.875           1.870                   0.125                  788
      16826569                             5.000            13.250           1.870                   0.125                  648
      16826570                             5.000            13.250           1.870                   0.125                  726
      16826574                             5.000            12.750           1.870                   0.125                  639
      16827087                             5.000            12.875           1.870                   0.125                  665
      16827094                             6.000            12.875           1.870                   0.125                  764
      16832796                             6.000            14.575           1.410                   0.125                  720
      16826605                             5.000            13.375           1.870                   0.125                  698
      16826612                             5.000            13.375           1.870                   0.125                  705
      16826628                             5.000            12.875           1.870                   0.125                  685
      16826636                             5.000            13.500           1.870                   0.125                  670
      16819060                             6.000            13.500           2.370                   0.125                  621
      16819075                             6.000            11.875           1.870                   0.125                  696
      16819705                             5.000            11.250           1.870                   0.125                  661
      16819092                             6.000            12.500           2.370                   0.125                  778
      16819104                             5.000            11.500           1.870                   0.125                  764
      16819138                             5.000            12.500           1.870                   0.125                  745
      16819721                             5.000            10.625           1.870                   0.125                  744
      16819727                             5.000            11.125           1.870                   0.125                  748
      16819158                             6.000            14.250           1.270                   0.125                  710
      16819186                             5.000            12.500           1.870                   0.125                  620
      16819203                             5.000            12.875           0.480                   0.125                  667
      16819204                             5.000            13.000           1.870                   0.125                  623
      16819228                             5.000            14.000           0.750                   0.125                  701
      16819760                             5.000            12.625           1.870                   0.125                  684
      16819763                             5.000            11.875           1.870                   0.125                  640
      16819798                             5.000            13.750           0.910                   0.125                  708
      16819835                             5.000            11.875           1.870                   0.125                  661
      16823645                             6.000            12.750           1.870                   0.125                  696
      16823646                             5.000            13.250           1.870                   0.125                    0
      16819275                             5.000            13.625           1.000                   0.125                  682
      16819283                             5.000            12.500           1.870                   0.125                  680
      16823748                             5.000            13.250           1.870                   0.125                  694
      16823750                             5.000            13.000           1.870                   0.125                  710
      16819312                             5.000            13.125           1.870                   0.125                  647
      16819315                             5.000            13.250           1.870                   0.125                  713
      16819324                             5.000            12.750           1.870                   0.125                  677
      16819346                             5.000            13.500           1.870                   0.125                  701
      16819351                             5.000            11.625           1.870                   0.125                  726
      16823804                             5.000            13.125           1.870                   0.125                  685
      16819432                             5.000            11.250           1.870                   0.125                  720
      16819434                             5.000            10.625           1.870                   0.125                  692
      16819435                             5.000            11.875           1.870                   0.125                  688
      16819442                             5.000            13.000           1.870                   0.125                  704
      16819465                             6.000            14.000           1.870                   0.125                  678
      16823823                             5.000            11.625           1.870                   0.125                  733
      16823832                             5.000            13.375           0.540                   0.125                  640
      16823858                             5.000            12.750           1.870                   0.125                  690
      16819488                             6.000            12.500           1.870                   0.125                  808
      16823865                             5.000            10.750           1.870                   0.125                  673
      16823871                             5.000            10.875           1.870                   0.125                  792
      16823886                             5.000            11.250           1.870                   0.125                  712
      16823895                             5.000            13.125           1.870                   0.125                  693
      16819532                             6.000            13.500           1.870                   0.125                  676
      16819551                             5.000            13.125           1.220                   0.125                  751
      16819572                             5.000            12.375           1.220                   0.125                  744
      16819584                             5.000            11.750           1.870                   0.125                  717
      16819594                             5.000            13.000           1.870                   0.125                  739
      16823913                             5.000            12.875           1.870                   0.125                  698
      16823926                             5.000            11.875           1.870                   0.125                  705
      16823928                             5.000            13.000           1.870                   0.125                  651
      16809734                             5.000            13.500           1.410                   0.125                  740
      16809740                             5.000            12.500           1.240                   0.125                  759
      16809790                             5.000            12.750           1.870                   0.125                  742
      16809842                             5.000            12.500           1.870                   0.125                  688
      16809335                             5.000            13.000           1.870                   0.125                  688
      16809353                             5.000            13.000           1.870                   0.125                  682
      16809364                             5.000            13.000           1.870                   0.125                  682
      16809863                             5.000            10.875           1.870                   0.125                  731
      16809864                             5.000            11.999           1.870                   0.125                  763
      16809867                             5.000            10.750           1.870                   0.125                  762
      16809870                             5.000            12.250           1.870                   0.125                  620
      16809372                             5.000            12.750           0.940                   0.125                  684
      16809395                             5.000            12.625           1.870                   0.125                  672
      16813605                             6.000            12.875           1.870                   0.125                  741
      16813625                             5.000            13.000           1.870                   0.125                  629
      16813628                             5.000            12.500           1.870                   0.125                  691
      16809428                             6.000            12.000           1.870                   0.125                  779
      16809438                             5.000            14.725           0.410                   0.125                  665
      16809457                             5.000            12.625           1.870                   0.125                  686
      16813639                             5.000            15.125           1.020                   0.125                  748
      16813703                             5.000            13.000           1.870                   0.125                  721
      16813724                             5.000            11.875           1.870                   0.125                  753
      16813747                             5.000            13.500           1.270                   0.125                  745
      16813761                             5.000            13.000           1.870                   0.125                  663
      16813813                             5.000            11.750           1.870                   0.125                  683
      16813826                             6.000            12.375           1.870                   0.125                  700
      16813835                             5.000            13.000           1.870                   0.125                  708
      16813856                             5.000            12.750           1.300                   0.125                  731
      16813864                             5.000            12.750           1.870                   0.125                  698
      16813894                             5.000            13.125           1.870                   0.125                  682
      16813910                             5.000            11.250           1.870                   0.125                  649
      16813912                             6.000            12.875           2.370                   0.125                  653
      16809472                             6.000            14.375           4.620                   0.125                  719
      16809485                             5.000            12.125           1.870                   0.125                  771
      16809494                             5.000            11.750           1.870                   0.125                  687
      16813916                             5.000            12.875           1.200                   0.125                  717
      16813934                             5.000            12.625           1.870                   0.125                  637
      16813952                             5.000            11.875           1.870                   0.125                  645
      16813971                             5.000            13.750           0.910                   0.125                  703
      16814034                             5.000            13.000           1.870                   0.125                  675
      16814071                             5.000            13.125           1.870                   0.125                  704
      16814091                             5.000            12.750           1.870                   0.125                  640
      16814144                             5.000            11.500           1.870                   0.125                  783
      16814153                             5.000            13.000           1.870                   0.125                  674
      16814177                             5.000            11.125           1.870                   0.125                  728
      16814179                             5.000            10.999           1.870                   0.125                  751
      16814183                             5.000            12.500           1.870                   0.125                  731
      16814195                             5.000            12.125           1.870                   0.125                    0
      16814198                             5.000            11.375           1.870                   0.125                  700
      16809549                             5.000            12.625           1.870                   0.125                  680
      16809551                             5.000            13.000           1.870                   0.125                  684
      16809558                             5.000            12.125           1.470                   0.125                  754
      16809595                             5.000            11.625           1.870                   0.125                  666
      16809620                             5.000            12.375           1.100                   0.125                  703
      16814203                             5.000            10.999           1.870                   0.125                  758
      16814217                             5.000            11.125           1.870                   0.125                  691
      16814223                             5.000            13.000           1.870                   0.125                  681
      16809628                             6.000            14.925           0.520                   0.125                  698
      16809648                             5.000            13.000           1.870                   0.125                  685
      16809652                             5.000            12.875           1.870                   0.125                  745
      16809656                             5.000            13.250           1.870                   0.125                  720
      16809708                             5.000            10.500           1.870                   0.125                  647
      16809709                             5.000            10.500           1.870                   0.125                  753
      16809710                             5.000            13.000           1.870                   0.125                  703
      16814327                             5.000            12.875           1.870                   0.125                  657
      16814358                             5.000            11.000           1.870                   0.125                  697
      16804080                             5.000            12.625           1.870                   0.125                  664
      16804095                             5.000            12.999           1.870                   0.125                  659
      16804096                             5.000            12.250           1.870                   0.125                  666
      16804101                             5.000            13.875           0.510                   0.125                  641
      16804131                             5.000            13.375           1.870                   0.125                  657
      16804139                             6.000            13.625           1.150                   0.125                  739
      16804143                             5.000            13.375           1.870                   0.125                  622
      16804144                             5.000            12.375           0.800                   0.125                  649
      16806744                             5.000            12.500           1.870                   0.125                  634
      16806751                             5.000            12.500           1.870                   0.125                  691
      16803812                             5.000            13.375           1.870                   0.125                  697
      16803845                             5.000            13.125           1.870                   0.125                  696
      16803857                             5.000            12.625           1.870                   0.125                  660
      16803865                             5.000            13.125           1.870                   0.125                  649
      16806800                             5.000            12.875           1.870                   0.125                  688
      16806805                             5.000            12.875           1.870                   0.125                  687
      16806811                             5.000            11.999           1.870                   0.125                  707
      16806847                             6.000            12.875           1.870                   0.125                  706
      16806870                             5.000            13.250           1.870                   0.125                  721
      16804016                             6.000            13.875           1.870                   0.125                  746
      16806920                             5.000            11.625           1.870                   0.125                  694
      16806950                             6.000            11.375           1.870                   0.125                  683
      16806966                             5.000            12.625           1.870                   0.125                  620
      16807036                             5.000            13.375           1.870                   0.125                  669
      16807040                             6.000            12.625           1.870                   0.125                  690
      16807051                             5.000            13.375           1.870                   0.125                  698
      16807055                             5.000            11.750           1.870                   0.125                  726
      16807065                             5.000            12.875           1.870                   0.125                  719
      16807078                             5.000            13.000           1.870                   0.125                  650
      16807093                             5.000            12.875           1.870                   0.125                  728
      16807115                             5.000            13.500           0.320                   0.125                  630
      16804022                             5.000            12.625           1.870                   0.125                  702
      16804023                             5.000            13.500           1.870                   0.125                  631
      16804034                             5.000            13.375           1.870                   0.125                  660
      16807129                             5.000            13.500           1.070                   0.125                  694
      16807133                             5.000            10.750           1.870                   0.125                  792
      16807139                             5.000            13.000           1.870                   0.125                  671
      16807142                             5.000            11.625           1.870                   0.125                  710
      16807151                             5.000            10.750           1.870                   0.125                  706
      16807217                             5.000            10.750           1.870                   0.125                  691
      16807233                             5.000            12.500           0.680                   0.125                  668
      16807355                             5.000            11.125           1.870                   0.125                  786
      16807371                             5.000            11.500           1.870                   0.125                  703
      16809192                             5.000            13.000           1.870                   0.125                  641
      16809317                             5.000            12.875           1.870                   0.125                  700
      16809323                             5.000            12.625           1.870                   0.125                  678
      16714960                             5.000            10.875           1.870                   0.125                  711
      16715033                             5.000            11.875           1.870                   0.125                  634
      16715107                             5.000            12.125           1.390                   0.125                  676
      16715219                             5.000            12.999           1.870                   0.125                  700
      16715222                             5.000            11.250           1.870                   0.125                  685
      16715227                             5.000            11.999           1.870                   0.125                  727
      16715229                             5.000            11.875           1.870                   0.125                  701
      16710837                             6.000            14.125           1.870                   0.125                  689
      16711299                             5.000            11.750           1.870                   0.125                  775
      16710856                             5.000            12.125           1.870                   0.125                  677
      16710879                             5.000            13.375           1.870                   0.125                  662
      16713806                             5.000            12.750           1.870                   0.125                  797
      16713818                             5.000            11.999           1.870                   0.125                  734
      16713873                             5.000            12.250           0.880                   0.125                  704
      16713885                             5.000            12.875           0.860                   0.125                  683
      16713925                             5.000            13.475           1.400                   0.125                  793
      16711099                             5.000            14.625           0.750                   0.125                  718
      16711137                             6.000            13.250           1.870                   0.125                  714
      16714069                             5.000            11.375           1.870                   0.125                  703
      16714086                             5.000            10.875           1.870                   0.125                  757
      16714131                             5.000            13.000           1.870                   0.125                  640
      16714151                             6.000            14.000           0.860                   0.125                  720
      16710248                             5.000            11.875           1.870                   0.125                  634
      16709845                             5.000            11.875           1.870                   0.125                  725
      16709868                             5.000            10.750           1.870                   0.125                  681
      16709872                             5.000            12.625           1.870                   0.125                  663
      16709991                             6.000            12.625           1.870                   0.125                  710
      16710056                             5.000            11.875           1.870                   0.125                  753
      16709703                             5.000            12.125           1.870                   0.125                  656
      16708103                             5.000            11.375           1.870                   0.125                  747
      16708274                             5.000            11.500           1.870                   0.125                  705
      16653821                             5.000            10.750           1.870                   0.125                  686
      16546274                             5.000            12.750           1.870                   0.125                  741
      16544320                             5.000            13.500           1.870                   0.125                  673
      16419939                             5.000            11.875           1.870                   0.125                  730
      17015973                             5.000            13.250           1.995                   0.125                    0
      17015986                             5.000            12.500           1.995                   0.125                    0
      17001620                             5.000            15.875           1.290                   0.125                  742
      17003030                             5.000            11.750           1.870                   0.125                  800
      17003064                             5.000            15.500           0.750                   0.125                  669
      17003086                             5.000            12.750           1.870                   0.125                  635
      17004463                             5.000            13.500           1.030                   0.125                  703
      17004426                             5.000            11.750           1.870                   0.125                  661
      16994868                             5.000            12.750           1.870                   0.125                  668
      17004532                             5.000            14.125           1.250                   0.125                  771
      17004617                             5.000            12.750           1.870                   0.125                  687
      17008805                             5.000            12.500           1.870                   0.125                  650
      17008857                             5.000            12.875           1.870                   0.125                  702
      17008892                             5.000            13.250           1.870                   0.125                  731
      16997751                             5.000            14.125           1.120                   0.125                  708
      17010826                             5.000            11.875           1.870                   0.125                  675
      17010838                             5.000            13.000           1.870                   0.125                  634
      16997809                             5.000            11.875           1.870                   0.125                  738
      16997824                             5.000            12.875           1.870                   0.125                  696
      17010861                             5.000            14.375           1.870                   0.125                  715
      17012472                             5.000            13.875           0.670                   0.125                  654
      17012481                             5.000            12.625           1.870                   0.125                  680
      17012591                             5.000            12.500           1.870                   0.125                  648
      17013315                             5.000            12.750           1.870                   0.125                  799
      17013348                             5.000            13.875           1.870                   0.125                  654
      17013394                             5.000            12.500           1.870                   0.125                  701
      17001476                             5.000            12.875           1.870                   0.125                  718
      17001492                             5.000            11.250           1.870                   0.125                  691
      17001515                             5.000            12.625           1.870                   0.125                  714
      17001526                             5.000            13.750           1.870                   0.125                  750
      17001531                             5.000            15.375           1.290                   0.125                  742
      16982738                             5.000            11.875           1.870                   0.125                  796
      16982774                             5.000            13.000           1.870                   0.125                  646
      16984220                             5.000            15.375           0.670                   0.125                  647
      16984224                             5.000            13.625           1.360                   0.125                  785
      16984267                             5.000            13.625           1.870                   0.125                  627
      16971909                             5.000            13.000           0.640                   0.125                  699
      16971792                             5.000            12.750           1.870                   0.125                  765
      16984327                             5.000            11.875           1.870                   0.125                  683
      16984352                             5.000            12.500           1.870                   0.125                  636
      16989904                             5.000            12.875           1.870                   0.125                  642
      16989918                             5.000            11.875           1.870                   0.125                  746
      16989933                             5.000            12.875           1.870                   0.125                  784
      16989951                             5.000            14.125           1.190                   0.125                  768
      16989981                             5.000            14.125           1.290                   0.125                  774
      16991020                             5.000            11.875           1.870                   0.125                  680
      16980203                             5.000            11.875           0.800                   0.125                  656
      16980225                             5.000            12.875           1.870                   0.125                  630
      16991030                             5.000            11.875           1.870                   0.125                  737
      16980157                             5.000            14.625           1.140                   0.125                  712
      16980339                             5.000            13.875           1.000                   0.125                  671
      16994794                             5.000            14.500           0.910                   0.125                  700
      16994837                             5.000            11.250           1.870                   0.125                  746
      16994846                             5.000            12.750           1.870                   0.125                  651
      16856206                             5.000            11.875           1.870                   0.125                  724
      16857141                             5.000            12.875           1.870                   0.125                  644
      16857212                             5.000            11.375           1.870                   0.125                  753
      16858884                             5.000            12.625           1.870                   0.125                  662
      16858890                             5.000            14.250           1.870                   0.125                  672
      16858921                             5.000            12.875           1.870                   0.125                  687
      16852553                             5.000            14.000           0.910                   0.125                  706
      16852559                             5.000            12.875           1.870                   0.125                  655
      16852497                             5.000            11.500           1.870                   0.125                  706
      16859031                             5.000            12.500           1.870                   0.125                  696
      16859042                             5.000            13.625           1.870                   0.125                  702
      16912702                             6.000            13.750           1.870                   0.125                  709
      16912712                             5.000            15.125           1.070                   0.125                  691
      16912724                             5.000            11.875           1.870                   0.125                  708
      16912733                             5.000            11.875           1.870                   0.125                  690
      16912744                             5.000            11.875           1.870                   0.125                  725
      16856216                             5.000            14.500           0.180                   0.125                  621
      16856231                             5.000            12.000           1.320                   0.125                  732
      16965037                             5.000            12.500           1.870                   0.125                  681
      16856272                             5.000            12.750           1.870                   0.125                  625
      16965010                             5.000            11.750           1.870                   0.125                  716
      16965011                             5.000            14.250           1.060                   0.125                  685
      16967982                             5.000            11.875           1.870                   0.125                  717
      16968111                             5.000            12.875           1.870                   0.125                  698
      16968119                             5.000            11.375           1.870                   0.125                  699
      16968044                             5.000            11.875           1.870                   0.125                  685
      16970081                             5.000            13.500           1.870                   0.125                  647
      16856276                             5.000            11.625           1.870                   0.125                  677
      16970184                             5.000            11.875           1.870                   0.125                  717
      16970195                             5.000            12.500           0.030                   0.125                  630
      16970330                             5.000            13.875           1.870                   0.125                  640
      16970345                             5.000            13.875           0.810                   0.125                  649
      16970347                             5.000            13.750           1.000                   0.125                  671
      16971873                             5.000            13.750           0.940                   0.125                  687
      16839473                             5.000            11.375           1.870                   0.125                  717
      16839485                             5.000            13.500           0.610                   0.125                  641
      16847273                             5.000            12.750           1.870                   0.125                  673
      16839533                             5.000            14.125           0.590                   0.125                  694
      16839446                             5.000            11.875           1.870                   0.125                  656
      16843799                             5.000            11.875           1.870                   0.125                  696
      16839634                             5.000            12.625           1.870                   0.125                  769
      16843759                             5.000            11.875           1.870                   0.125                  702
      16843935                             5.000            15.500           1.340                   0.125                  732
      16843975                             5.000            13.125           1.870                   0.125                  726
      16845387                             5.000            13.500           1.870                   0.125                  624
      16845397                             5.000            13.875           1.190                   0.125                  773
      16845344                             5.000            11.500           1.870                   0.125                  706
      16845414                             5.000            12.875           1.870                   0.125                  634
      16845419                             5.000            11.750           1.870                   0.125                  762
      16845426                             5.000            13.750           1.870                   0.125                  620
      16845432                             5.000            12.875           0.860                   0.125                  686
      16845434                             5.000            12.875           0.680                   0.125                  674
      16845314                             5.000            12.750           1.870                   0.125                  678
      16845316                             5.000            13.125           1.870                   0.125                  733
      16847363                             5.000            13.000           1.870                   0.125                  682
      16847395                             5.000            12.875           1.870                   0.125                  689
      16848837                             5.000            13.500           1.060                   0.125                  713
      16848844                             5.000            13.000           1.870                   0.125                  670
      16848933                             5.000            12.875           1.870                   0.125                  733
      16848969                             5.000            14.250           0.590                   0.125                  696
      16851433                             5.000            11.750           1.870                   0.125                  718
      16851522                             5.000            11.750           1.370                   0.125                  665
      16851595                             5.000            12.500           1.870                   0.125                  716
      16851687                             5.000            12.750           1.870                   0.125                  642
      16851701                             5.000            11.875           1.230                   0.125                  695
      16851724                             5.000            12.750           1.870                   0.125                  749
      16826011                             5.000            12.875           1.870                   0.125                  662
      16825906                             5.000            13.375           1.070                   0.125                  691
      16838436                             5.000            11.500           1.870                   0.125                  751
      16838516                             5.000            12.875           1.400                   0.125                  759
      16826157                             5.000            12.875           1.870                   0.125                  654
      16826172                             5.000            12.625           1.870                   0.125                  668
      16832576                             5.000            13.500           0.950                   0.125                  680
      16832647                             5.000            12.750           0.970                   0.125                  684
      16832653                             5.000            11.625           1.870                   0.125                  680
      16832722                             5.000            12.875           1.870                   0.125                  630
      16832725                             5.000            13.000           1.870                   0.125                  660
      16835002                             5.000            12.750           1.870                   0.125                  767
      16835036                             5.000            12.125           1.190                   0.125                  742
      16835053                             5.000            12.750           1.870                   0.125                  623
      16835062                             5.000            14.000           1.000                   0.125                  681
      16835068                             5.000            14.500           1.870                   0.125                  662
      16835107                             5.000            14.125           1.350                   0.125                  733
      16838529                             5.000            12.500           1.870                   0.125                  628
      16838549                             5.000            11.875           1.870                   0.125                  691
      16835131                             5.000            13.125           1.870                   0.125                  701
      16834883                             5.000            11.750           1.870                   0.125                  694
      16838347                             5.000            11.500           1.870                   0.125                  707
      16812541                             5.000            12.500           1.870                   0.125                  725
      16811588                             5.000            11.875           1.870                   0.125                  714
      16811593                             5.000            11.750           1.870                   0.125                  719
      16811597                             5.000            12.990           1.870                   0.125                  687
      16812649                             5.000            12.750           1.870                   0.125                  680
      16812652                             5.000            12.500           1.870                   0.125                  702
      16818780                             5.000            11.625           1.870                   0.125                  690
      16818796                             5.000            12.875           1.870                   0.125                  639
      16818807                             5.000            11.625           1.870                   0.125                  634
      16818705                             5.000            11.625           1.870                   0.125                  751
      16818725                             5.000            11.875           1.870                   0.125                  639
      16823502                             5.000            12.625           1.870                   0.125                  675
      16823573                             5.000            12.500           1.870                   0.125                  696
      16808242                             5.000            11.750           1.870                   0.125                  774
      16808313                             5.000            13.875           0.910                   0.125                  701
      16808319                             5.000            12.500           1.410                   0.125                  688
      16808195                             5.000            11.875           1.870                   0.125                  765
      16808349                             5.000            12.875           1.870                   0.125                  717
      16808440                             5.000            12.125           1.320                   0.125                  729
      16812404                             5.000            11.375           1.870                   0.125                  699
      16812464                             5.000            13.625           1.370                   0.125                  796
      17022081                             6.000            12.875           1.870                   0.125                  727
      17022089                             6.000            11.875           1.870                   0.125                  686
      16707112                             5.000            12.625           1.870                   0.125                  706
      16707116                             5.000            12.625           1.870                   0.125                  744
      16707123                             6.000            13.375           1.870                   0.125                  755
      16704582                             5.000            13.375           1.870                   0.125                    0
      16704658                             5.000            11.250           1.870                   0.125                  693
      16706423                             5.000            11.750           1.870                   0.125                  703
      16706907                             5.000            12.500           1.870                   0.125                  703
      16706543                             5.000            13.250           1.870                   0.125                  653
      16706671                             5.000            12.625           1.870                   0.125                  685
      16706716                             5.000            12.000           1.640                   0.125                  791
      16706733                             5.000            12.625           1.870                   0.125                  719
      16704032                             5.000            13.250           1.870                   0.125                  655
      16704361                             5.000            10.999           1.870                   0.125                  706
      16704173                             6.000            13.500           1.870                   0.125                  755
      16703986                             5.000            13.250           1.870                   0.125                  722
      16697729                             5.000            10.750           1.870                   0.125                  678
      16697735                             5.000            11.625           1.870                   0.125                  685
      16803780                             5.000            13.375           1.870                   0.125                  690
      17009035                             5.000            11.250           1.995                   0.125                  738
      17009057                             5.000            10.875           1.995                   0.125                  683
      16803745                             5.000            13.375           1.870                   0.125                  690
      16803733                             5.000            13.125           1.870                   0.125                  704
      16803709                             5.000            13.625           1.100                   0.125                  685
      16798108                             5.000            12.750           1.870                   0.125                  748
      16798126                             5.000            12.500           1.240                   0.125                  786
      16798127                             5.000            15.625           1.260                   0.125                  758
      16799218                             5.000            12.500           1.300                   0.125                  791
      16801233                             5.000            11.875           1.870                   0.125                  731
      16801236                             5.000            14.000           0.910                   0.125                  715
      16801296                             5.000            12.750           1.010                   0.125                  697
      16801306                             5.000            12.500           1.870                   0.125                  791
      16801358                             5.000            11.750           1.870                   0.125                  717
      16803023                             5.000            11.875           1.870                   0.125                  735
      16802887                             5.000            13.125           1.870                   0.125                  626
      16803066                             5.000            12.875           1.870                   0.125                  694
      16803073                             5.000            14.125           1.260                   0.125                  741
      16803074                             5.000            13.125           1.870                   0.125                  664
      16806444                             5.000            12.750           1.870                   0.125                  650
      16806474                             5.000            13.375           1.870                   0.125                  624
      16803090                             5.000            12.750           1.870                   0.125                  732
      16802909                             5.000            12.625           0.650                   0.125                  666
      16803125                             5.000            13.750           0.690                   0.125                  684
      16803147                             5.000            11.875           1.870                   0.125                  694
      16787116                             5.000            12.875           1.870                   0.125                  814
      16787178                             5.000            11.875           1.300                   0.125                  676
      16787184                             5.000            12.625           1.870                   0.125                  654
      16797991                             5.000            13.500           1.870                   0.125                  668
      16787020                             5.000            12.500           1.870                   0.125                  637
      16790109                             5.000            12.875           1.870                   0.125                  665
      16790206                             5.000            11.875           1.870                   0.125                  763
      16790220                             5.000            12.250           1.870                   0.125                  740
      16790231                             5.000            13.875           1.190                   0.125                  748
      16790245                             5.000            13.000           1.870                   0.125                  624
      16790295                             5.000            12.750           1.870                   0.125                  712
      16790317                             5.000            12.875           1.870                   0.125                  623
      16772995                             5.000            13.875           1.870                   0.125                  651
      16772797                             5.000            13.000           1.870                   0.125                  704
      16775838                             5.000            14.875           1.150                   0.125                  729
      16773063                             5.000            13.250           1.870                   0.125                  686
      16773072                             5.000            12.875           1.870                   0.125                  690
      16776356                             5.000            11.500           1.870                   0.125                  734
      16776379                             5.000            12.250           1.410                   0.125                  794
      16776411                             5.000            11.375           1.870                   0.125                  722
      16776414                             5.000            13.875           1.030                   0.125                  707
      16778120                             5.000            13.750           0.790                   0.125                  698
      16772896                             5.000            12.250           1.160                   0.125                  691
      16773175                             5.000            12.875           1.870                   0.125                  643
      16785141                             5.000            13.000           1.870                   0.125                  760
      16773234                             5.000            11.875           1.870                   0.125                  695
      16785200                             5.000            11.750           1.870                   0.125                  625
      16787096                             5.000            12.625           1.870                   0.125                  690
      16773286                             5.000            12.875           1.870                   0.125                  688
      16775745                             5.000            11.125           1.870                   0.125                  708
      16775768                             5.000            12.875           1.870                   0.125                  669
      16775711                             5.000            13.250           1.870                   0.125                  620
      16764948                             5.000            13.000           1.870                   0.125                  692
      16764957                             5.000            13.000           1.870                   0.125                  692
      16764983                             5.000            11.500           1.870                   0.125                  690
      16767397                             5.000            14.875           0.950                   0.125                  679
      16767403                             5.000            12.500           1.870                   0.125                  666
      16730341                             5.000            12.875           1.870                   0.125                  698
      16767529                             5.000            12.500           1.870                   0.125                  714
      16731261                             5.000            13.500           0.860                   0.125                  709
      16731377                             5.000            12.875           1.870                   0.125                  670
      16772889                             5.000            12.125           1.470                   0.125                  743
      16728058                             5.000            15.250           1.870                   0.125                  658
      16721712                             5.000            11.750           1.870                   0.125                  686
      16728124                             5.000            13.500           0.980                   0.125                  700
      16728137                             6.000            12.500           1.870                   0.125                  637
      16728179                             5.000            12.500           1.870                   0.125                  672
      16722896                             5.000            14.250           1.870                   0.125                  631
      16713264                             5.000            14.625           0.550                   0.125                  679
      16713449                             5.000            14.250           0.270                   0.125                  639
      16714499                             5.000            13.125           1.870                   0.125                  622
      16710650                             5.000            12.500           1.870                   0.125                  632
      16710484                             5.000            14.750           1.870                   0.125                  708
      16718104                             5.000            12.750           1.870                   0.125                  654
      16721428                             5.000            13.375           1.870                   0.125                  645
      16709299                             5.000            12.625           1.870                   0.125                  688
      16383933                             5.000            11.750           1.870                   0.125                  805
      16696649                             5.000            11.750           1.870                   0.125                  649
      16697618                             5.000            13.000           0.680                   0.125                  714
      16696527                             5.000            12.875           0.680                   0.125                  677
      16692494                             5.000            11.500           1.260                   0.125                  695
      16692558                             6.000            14.250           1.870                   0.125                  685
      16693704                             5.000            11.875           1.870                   0.125                  669
      16693744                             5.000            10.875           1.870                   0.125                  671
      16693758                             5.000            10.875           1.870                   0.125                  688
      16693763                             5.000            12.375           1.870                   0.125                  664
      16693780                             5.000            11.625           1.870                   0.125                  795
      16693842                             5.000            12.875           1.870                   0.125                  686
      16693436                             5.000            12.625           1.870                   0.125                  635
      16696134                             5.000            12.125           1.870                   0.125                  698
      16693644                             5.000            11.999           1.870                   0.125                  665
      16693671                             5.000            12.500           1.870                   0.125                  717
      16688046                             5.000            11.875           1.870                   0.125                  675
      16688358                             5.000            11.500           1.870                   0.125                  773
      16684630                             6.000            11.625           1.870                   0.125                  629
      16681929                             5.000            11.875           1.870                   0.125                  719
      16685751                             5.000            11.625           1.870                   0.125                  706
      16684175                             5.000            13.750           0.650                   0.125                  670
      16680504                             5.000            13.750           0.910                   0.125                  732
      16680567                             5.000            12.875           1.870                   0.125                  751
      16680588                             5.000            12.875           1.870                   0.125                  751
      16681597                             6.000            12.125           1.870                   0.125                  700
      16680099                             6.000            13.500           1.870                   0.125                  633
      16680137                             5.000            13.250           1.870                   0.125                  719
      16674409                             5.000            11.750           1.870                   0.125                  686
      16672823                             5.000            10.875           1.870                   0.125                  783
      16674178                             5.000            11.750           1.870                   0.125                  736
      16674193                             5.000            11.750           1.870                   0.125                  704
      16667188                             5.000            11.875           3.370                   0.125                  691
      16667395                             5.000            11.750           1.870                   0.125                  744
      16670415                             5.000            15.000           0.940                   0.125                  761
      16670548                             5.000            11.750           1.870                   0.125                  694
      16670811                             5.000            13.125           1.870                   0.125                  620
      16670882                             6.000            13.875           1.870                   0.125                  642
      16667319                             5.000            13.000           1.870                   0.125                  679
      16667339                             5.000            13.375           1.870                   0.125                  631
      16665764                             5.000            12.375           1.870                   0.125                  681
      16665776                             5.000            13.375           1.240                   0.125                  748
      16665925                             5.000            11.875           1.870                   0.125                  653
      16666047                             5.000            11.875           1.870                   0.125                  731
      16666771                             5.000            13.250           1.870                   0.125                    0
      16666809                             5.000            13.125           1.870                   0.125                    0
      16664386                             5.000            11.875           1.870                   0.125                  794
      16664461                             5.000            11.750           1.870                   0.125                  634
      16664213                             6.000            13.875           1.870                   0.125                  640
      16664216                             6.000            12.250           1.870                   0.125                  638
      16662843                             6.000            13.375           1.870                   0.125                  648
      16663789                             5.000            11.500           1.870                   0.125                  661
      16663920                             5.000            12.500           1.870                   0.125                  640
      16663957                             5.000            11.250           1.870                   0.125                  793
      16662018                             5.000            11.875           1.870                   0.125                  748
      16656473                             5.000            13.125           1.870                   0.125                  620
      16656535                             5.000            13.125           1.870                   0.125                  660
      16706307                             5.000            14.000          -0.200                   0.125                  634
      16707483                             5.000            13.250           1.870                   0.125                  672
      16700042                             5.000            13.125           1.270                   0.125                  767
      16648336                             5.000            10.999           1.870                   0.125                  620
      16644105                             5.000            13.375           1.870                   0.125                  699
      16700068                             5.000            15.125           1.870                   0.125                  648
      16640786                             5.000            10.875           1.870                   0.125                  784
      16634811                             5.000            12.875           1.870                   0.125                    0
      16638326                             6.000            12.750           1.870                   0.125                  794
      16616165                             5.000            13.500           1.870                   0.125                  664
      16616300                             5.000            11.625           1.870                   0.125                  726
      16632328                             5.000            11.875           1.870                   0.125                  684
      16612700                             6.000            13.125           1.870                   0.125                  699
      16611728                             5.000            11.375           1.870                   0.125                  661
      16613136                             5.000            13.000           1.870                   0.125                  771
      16601338                             5.000            12.750           1.870                   0.125                  705
      16597548                             5.000            12.625           1.870                   0.125                  772
      16594721                             5.000            12.875           1.870                   0.125                  624
      16569340                             5.000            13.500           1.870                   0.125                  800
      16968414                             5.000            12.000           1.030                   0.125                  708
      16968415                             5.000            13.500           1.030                   0.125                  701
      16968466                             6.000            13.500           1.870                   0.125                  642
      16968467                             5.000            13.125           1.870                   0.125                  654
      16968468                             5.000            11.875           1.870                   0.125                  690
      16968470                             5.000            12.875           1.870                   0.125                  647
      16968477                             5.000            13.250           1.870                   0.125                  698
      16968484                             5.000            12.625           1.870                   0.125                  772
      16968515                             5.000            13.250           1.870                   0.125                  799
      16965518                             5.000            12.000           1.870                   0.125                  649
      16965520                             5.000            11.750           1.870                   0.125                  733
      16965531                             5.000            12.750           1.870                   0.125                  701
      16965539                             5.000            12.125           1.030                   0.125                  706
      16965562                             5.000            12.625           1.870                   0.125                  678
      16968529                             6.000            12.875           1.870                   0.125                  718
      16968543                             5.000            11.875           1.870                   0.125                  706
      16968564                             5.000            13.250           1.870                   0.125                  741
      16968580                             5.000            11.000           1.870                   0.125                  716
      16968597                             5.000            11.875           1.870                   0.125                  670
      16968624                             5.000            12.625           1.870                   0.125                  694
      16968635                             6.000            12.750           2.370                   0.125                  697
      16968639                             5.000            13.125           1.870                   0.125                  646
      16968640                             6.000            12.375           2.370                   0.125                  690
      16968654                             5.000            13.375           1.870                   0.125                  652
      16968657                             5.000            13.250           1.870                   0.125                  631
      16968671                             6.000            12.500           1.870                   0.125                  774
      16968679                             6.000            12.750           1.870                   0.125                  707
      16968682                             6.000            12.500           2.370                   0.125                  668
      16968712                             6.000            12.875           1.870                   0.125                    0
      16968717                             5.000            11.875           1.870                   0.125                  670
      16968752                             5.000            12.500           1.190                   0.125                  807
      16968753                             6.000            12.250           1.870                   0.125                  791
      16968786                             5.000            11.875           1.870                   0.125                  655
      16968806                             6.000            12.750           1.870                   0.125                  759
      16968866                             5.000            10.999           1.870                   0.125                  754
      16968907                             5.000            12.750           1.870                   0.125                  710
      16970398                             5.000            12.750           1.870                   0.125                  689
      16970410                             6.000            11.875           2.370                   0.125                  786
      16970414                             5.000            12.875           1.870                   0.125                  694
      16970424                             6.000            12.125           1.870                   0.125                  708
      16970425                             5.000            13.250           1.870                   0.125                  793
      16970428                             5.000            11.750           1.870                   0.125                  752
      16970431                             5.000            13.000           1.870                   0.125                  668
      16970443                             6.000            12.375           1.870                   0.125                  788
      16970447                             6.000            12.000           1.870                   0.125                  734
      16970462                             6.000            12.875           1.870                   0.125                  789
      16970479                             5.000            11.875           1.870                   0.125                  658
      16970492                             5.000            10.875           1.870                   0.125                  737
      16970530                             5.000            11.875           1.870                   0.125                  732
      16970539                             5.000            12.875           1.870                   0.125                  663
      16970541                             5.000            13.750           1.870                   0.125                  642
      16970652                             6.000            16.875           0.680                   0.125                  702
      16970712                             5.000            11.500           1.870                   0.125                  666
      16965567                             5.000            12.500           1.870                   0.125                  654
      16965596                             5.000            12.750           1.870                   0.125                  630
      16965624                             5.000            13.250           1.870                   0.125                  649
      16965633                             5.000            11.625           1.870                   0.125                  693
      16965680                             6.000            13.500           2.370                   0.125                  654
      16968202                             5.000            11.750           3.370                   0.125                  670
      16968223                             5.000            11.875           1.870                   0.125                  727
      16968279                             6.000            12.500           1.870                   0.125                  668
      16968314                             5.000            12.750           1.870                   0.125                  620
      16968340                             5.000            13.125           1.870                   0.125                  718
      16968387                             5.000            11.875           1.870                   0.125                  746
      16968403                             6.000            14.250           1.870                   0.125                  666
      16859571                             6.000            12.500           1.900                   0.125                  765
      16859621                             5.000            13.125           1.870                   0.125                  712
      16859664                             5.000            11.875           1.870                   0.125                  621
      16962970                             5.000            13.250           1.870                   0.125                  726
      16962976                             5.000            13.250           1.870                   0.125                  743
      16962997                             5.000            12.675           1.870                   0.125                  703
      16963022                             5.000            12.875           1.870                   0.125                  694
      16963038                             5.000            13.125           2.460                   0.125                  794
      16859098                             5.000            13.125           1.870                   0.125                  620
      16963043                             5.000            12.625           1.870                   0.125                  703
      16963055                             5.000            12.625           1.870                   0.125                  746
      16963085                             6.000            13.750           1.870                   0.125                  737
      16859145                             5.000            12.625           1.870                   0.125                  698
      16859159                             5.000            13.375           1.870                   0.125                  630
      16963187                             6.000            14.500           1.870                   0.125                  663
      16963198                             5.000            11.625           1.870                   0.125                  732
      16963202                             5.000            12.500           1.870                   0.125                  637
      16963223                             5.000            11.875           1.870                   0.125                  761
      16859262                             5.000            11.375           1.870                   0.125                  737
      16963247                             5.000            11.875           1.870                   0.125                  659
      16963248                             5.000            11.375           1.870                   0.125                  676
      16963287                             5.000            13.000           1.870                   0.125                  701
      16859282                             6.000            12.750           1.870                   0.125                  762
      16859294                             6.000            12.750           1.870                   0.125                  798
      16859307                             5.000            11.875           1.870                   0.125                  787
      16859334                             5.000            12.500           1.870                   0.125                  656
      16859346                             5.000            12.750           1.870                   0.125                  737
      16859350                             5.000            13.375           1.870                   0.125                  654
      16859358                             6.000            12.125           1.870                   0.125                  764
      16859361                             6.000            12.875           1.870                   0.125                  696
      16859363                             6.000            12.250           1.870                   0.125                  740
      16963323                             5.000            11.750           1.870                   0.125                  689
      16963331                             6.000            14.000           0.860                   0.125                  669
      16963334                             5.000            12.750           1.870                   0.125                  644
      16963353                             5.000            13.125           1.870                   0.125                  648
      16965170                             5.000            11.500           1.870                   0.125                  698
      16965177                             6.000            13.875           1.870                   0.125                  639
      16965194                             5.000            11.875           1.870                   0.125                  659
      16965199                             5.000            12.875           1.870                   0.125                  751
      16965200                             5.000            12.999           1.870                   0.125                  734
      16965205                             5.000            11.750           1.870                   0.125                  659
      16965206                             5.000            13.250           1.870                   0.125                  623
      16965208                             5.000            13.125           1.870                   0.125                  800
      16965263                             5.000            13.875           0.910                   0.125                  652
      16965271                             5.000            13.125           1.870                   0.125                  726
      16859408                             5.000            11.375           1.870                   0.125                  678
      16859421                             6.000            12.250           1.870                   0.125                  682
      16859430                             5.000            11.625           1.870                   0.125                  673
      16859445                             6.000            13.750           1.870                   0.125                  675
      16859450                             5.000            12.750           1.870                   0.125                  678
      16859477                             5.000            12.875           1.870                   0.125                  682
      16859487                             6.000            12.625           1.870                   0.125                  731
      16859514                             5.000            12.500           1.870                   0.125                  620
      16965322                             5.000            12.875           1.870                   0.125                  635
      16965344                             5.000            13.375           1.870                   0.125                  620
      16859535                             6.000            13.125           1.910                   0.125                  679
      16965397                             6.000            12.125           1.870                   0.125                  725
      16965405                             5.000            11.750           1.500                   0.125                  743
      16859544                             5.000            12.500           1.870                   0.125                  697
      16859549                             5.000            13.000           1.430                   0.125                  763
      16859553                             6.000            13.300           1.540                   0.125                  641
      16859558                             5.000            12.999           1.870                   0.125                  693
      16859561                             5.000            10.875           1.870                   0.125                  677
      16859568                             5.000            12.750           1.870                   0.125                  660
      16965482                             5.000            15.875           1.050                   0.125                  752
      16965483                             5.000            11.750           1.870                   0.125                  721
      16856458                             5.000            13.500           0.900                   0.125                  663
      16856459                             5.000            11.500           1.870                   0.125                  706
      16856477                             5.000            11.750           1.870                   0.125                  668
      16856492                             5.000            12.500           1.300                   0.125                  709
      16856503                             5.000            14.500           1.350                   0.125                  751
      16856514                             5.000            12.500           1.870                   0.125                  669
      16853147                             5.000            12.500          -0.010                   0.125                  635
      16853185                             5.000            12.625           1.870                   0.125                  682
      16856539                             5.000            12.625           1.870                   0.125                  800
      16856584                             5.000            11.875           1.870                   0.125                  669
      16856602                             5.000            13.375           1.870                   0.125                  702
      16856606                             5.000            11.250           1.870                   0.125                  758
      16856610                             5.000            13.250           1.870                   0.125                  630
      16856615                             6.000            12.750           1.870                   0.125                  669
      16856626                             5.000            13.750           1.310                   0.125                  695
      16856641                             6.000            12.625           1.870                   0.125                  671
      16856643                             6.000            12.875           1.870                   0.125                  673
      16856657                             5.000            15.375           0.950                   0.125                  719
      16856688                             5.000            13.000           1.870                   0.125                  624
      16853271                             5.000            12.625           1.870                   0.125                  643
      16853281                             5.000            11.625           1.870                   0.125                  739
      16856730                             5.000            13.250           1.870                   0.125                  645
      16856749                             5.000            12.625           1.870                   0.125                  721
      16856751                             5.000            12.250           1.550                   0.125                  677
      16856753                             6.000            12.875           1.870                   0.125                  727
      16856770                             5.000            12.750           1.870                   0.125                  681
      16856782                             5.000            12.500           1.870                   0.125                  639
      16856874                             5.000            12.625           1.870                   0.125                  757
      16856882                             5.000            12.625           1.870                   0.125                  754
      16856930                             6.000            13.375           1.870                   0.125                  731
      16856946                             5.000            12.375           1.870                   0.125                  690
      16856949                             5.000            10.750           1.870                   0.125                  753
      16856950                             5.000            13.125           1.870                   0.125                  696
      16856951                             5.000            12.625           1.870                   0.125                    0
      16856954                             5.000            11.999           1.870                   0.125                  792
      16856961                             5.000            12.375           1.870                   0.125                  658
      16856972                             5.000            10.875           1.870                   0.125                  708
      16857006                             5.000            11.875           1.870                   0.125                  631
      16857059                             5.000            11.250           1.870                   0.125                  725
      16857346                             5.000            12.750           1.870                   0.125                  628
      16857369                             5.000            12.750           1.870                   0.125                  694
      16857459                             5.000            12.625           1.870                   0.125                  680
      16857484                             6.000            12.500           1.870                   0.125                  708
      16857506                             5.000            12.750           1.870                   0.125                  666
      16857526                             5.000            13.250           1.870                   0.125                  645
      16857575                             5.000            13.250           1.870                   0.125                  689
      16857600                             5.000            13.250           1.870                   0.125                  625
      16857618                             5.000            12.500           1.870                   0.125                  710
      16857627                             6.000            14.125           1.870                   0.125                  711
      16857673                             5.000            13.750           0.980                   0.125                  711
      16857681                             6.000            14.250           1.870                   0.125                  736
      16857684                             5.000            12.750           1.870                   0.125                  665
      16859070                             5.000            13.625           1.070                   0.125                  699
      16853368                             5.000            12.875           1.870                   0.125                  685
      16856432                             5.000            11.125           1.870                   0.125                  737
      16856450                             5.000            13.250           1.870                   0.125                  729
      16852039                             5.000            11.875           1.870                   0.125                  743
      16852072                             6.000            12.000           1.870                   0.125                  789
      16852094                             6.000            12.375           2.370                   0.125                  777
      16852117                             6.000            13.750           2.370                   0.125                  685
      16852120                             5.000            13.125           1.870                   0.125                  645
      16852176                             5.000            12.625           0.860                   0.125                  683
      16852185                             5.000            13.250           1.870                   0.125                  685
      16852212                             5.000            12.875           1.870                   0.125                  704
      16852214                             5.000            14.125           1.290                   0.125                  712
      16852834                             6.000            12.500           1.870                   0.125                  679
      16852837                             6.000            12.750           2.120                   0.125                  778
      16852840                             5.000            11.375           1.870                   0.125                  683
      16852879                             5.000            13.125           1.870                   0.125                  649
      16852880                             5.000            11.000           1.870                   0.125                  732
      16852919                             5.000            13.000           1.870                   0.125                  703
      16852236                             5.000            12.500           1.870                   0.125                  766
      16852981                             5.000            13.000           0.760                   0.125                  691
      16852992                             5.000            13.125           1.870                   0.125                  684
      16852247                             5.000            13.250           1.870                   0.125                    0
      16853034                             5.000            12.625           1.870                   0.125                  721
      16852282                             5.000            13.000           1.870                   0.125                  691
      16852297                             5.000            13.125           1.870                   0.125                  761
      16852320                             5.000            13.250           1.870                   0.125                  680
      16852322                             6.000            15.525           1.450                   0.125                  734
      16852344                             5.000            12.875           1.870                   0.125                  680
      16852367                             5.000            13.250           1.870                   0.125                  722
      16852414                             6.000            12.625           1.870                   0.125                  731
      16852686                             5.000            12.625           1.870                   0.125                  711
      16852702                             5.000            12.875           1.870                   0.125                  671
      16852708                             5.000            13.000           1.870                   0.125                  660
      16852710                             5.000            11.375           1.870                   0.125                  643
      16852731                             6.000            12.750           1.870                   0.125                  695
      16852743                             5.000            11.625           1.870                   0.125                  739
      16852752                             5.000            12.625           1.870                   0.125                  737
      16852767                             5.000            12.875           1.430                   0.125                  746
      16852777                             5.000            11.375           1.870                   0.125                  682
      16852779                             5.000            13.125           1.870                   0.125                  693
      16853052                             5.000            11.750           1.870                   0.125                  708
      16853062                             5.000            11.250           1.870                   0.125                  710
      16853068                             5.000            11.625           1.870                   0.125                  742
      16853071                             5.000            12.625           1.870                   0.125                  698
      16853080                             6.000            12.375           1.870                   0.125                  691
      16853088                             5.000            13.000           1.870                   0.125                  724
      16853090                             6.000            12.250           1.870                   0.125                  687
      16853091                             5.000            13.250           1.870                   0.125                  661
      16853119                             5.000            12.500           1.870                   0.125                  751
      17032768                             5.000            11.250           1.870                   0.125                  725
      17016019                             5.000            12.875           1.870                   0.125                  662
      16851994                             5.000            13.000           4.980                   0.125                  631
      16852000                             6.000            12.900           1.940                   0.125                  768
      17020924                             5.000            12.875           1.870                   0.125                  734
      17020976                             5.000            12.625           1.870                   0.125                  813
      16852013                             5.000            12.750           1.870                   0.125                  705
      17021015                             5.000            14.625           1.080                   0.125                  703
      17021734                             5.000            14.625           1.080                   0.125                  703
      17021760                             5.000            12.500           1.870                   0.125                  632
      16731840                             5.000            14.375           1.000                   0.125                  671
      16731678                             6.000            13.500           4.620                   0.125                  678
      16731691                             5.000            12.375           1.870                   0.125                  739
      16731703                             5.000            12.625           1.870                   0.125                  722
      16731732                             5.000            11.875           1.870                   0.125                  623




--------------------------------------------------------------------------------




      LOAN_SEQ        FRGN_NAT          DOCTYPE                           LOAN_PURP                 OCCTYPE
      16832830        N                 No Ratio                          Purchase                  Owner Occupied
      16832841        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16832850        N                 No Ratio                          Purchase                  Owner Occupied
      16648271        Y                 No Documentation                  Purchase                  Owner Occupied
      16803458        N                 No Ratio/No VOE                   Purchase                  Investor
      16803462        N                 Full/Alternative                  Purchase                  Owner Occupied
      16803515        N                 No Ratio                          Purchase                  Investor
      16803532        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16803542        N                 No Ratio/No VOE                   Purchase                  Investor
      16803575        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16803600        N                 No Ratio                          Purchase                  Investor
      16803607        N                 No Ratio                          Purchase                  Owner Occupied
      16803616        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16801835        N                 No Ratio                          Cash Out Refinance        Owner Occupied
      16801841        N                 No Ratio                          Purchase                  Investor
      16801853        N                 Stated Income                     Purchase                  Owner Occupied
      16801910        N                 No Ratio                          Purchase                  Owner Occupied
      16801922        N                 No Ratio                          Purchase                  Owner Occupied
      16801923        N                 No Ratio                          Purchase                  Owner Occupied
      16801924        N                 No Documentation                  Purchase                  Owner Occupied
      16801935        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16801998        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16802000        N                 Stated Income                     Purchase                  Investor
      16803333        N                 Stated Income                     Cash Out Refinance        Investor
      16801551        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16801590        N                 Stated Income                     Purchase                  Investor
      16801604        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16801608        N                 No Ratio                          Rate/Term Refinance       Investor
      16801617        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16801648        N                 Stated Income                     Purchase                  Investor
      16801662        N                 Stated Income                     Purchase                  Investor
      16801672        N                 No Ratio                          Purchase                  Owner Occupied
      16801712        N                 No Ratio                          Purchase                  Owner Occupied
      16801715        N                 Limited                           Purchase                  Owner Occupied
      16801717        N                 Stated Income                     Purchase                  Owner Occupied
      16801720        N                 Stated Income                     Rate/Term Refinance       Investor
      16801731        N                 Stated Income                     Purchase                  Investor
      16798801        N                 Stated Income                     Purchase                  Investor
      16798814        N                 No Ratio/No VOE                   Rate/Term Refinance       Owner Occupied
      16798841        N                 Full/Alternative                  Purchase                  Owner Occupied
      16798862        N                 Stated Income                     Purchase                  Investor
      16801454        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16801463        N                 Stated Income                     Purchase                  Investor
      16801499        N                 Full/Alternative                  Purchase                  Owner Occupied
      16798596        N                 No Ratio                          Purchase                  Owner Occupied
      16798620        N                 Stated Income                     Purchase                  Investor
      16798624        N                 No Documentation                  Purchase                  Owner Occupied
      16798668        N                 Stated Income                     Purchase                  Investor
      16798703        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16798781        N                 No Ratio                          Purchase                  Owner Occupied
      16798782        N                 Full/Alternative                  Purchase                  Owner Occupied
      16798423        N                 Stated Income                     Purchase                  Investor
      16798471        N                 Stated Income                     Purchase                  Owner Occupied
      16798492        N                 Full/Alternative                  Cash Out Refinance        Owner Occupied
      16798501        N                 No Documentation                  Cash Out Refinance        Owner Occupied
      16798521        N                 Stated Income                     Purchase                  Investor
      16798547        N                 Stated/Stated                     Purchase                  Investor
      16798580        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16791191        N                 Stated Income                     Purchase                  Owner Occupied
      16791198        N                 Stated Income                     Purchase                  Owner Occupied
      16798153        N                 No Documentation                  Purchase                  Owner Occupied
      16798167        N                 Stated Income                     Rate/Term Refinance       Owner Occupied
      16798231        N                 No Documentation                  Cash Out Refinance        Investor
      16798252        N                 Full/Alternative                  Purchase                  Second Home
      16798319        N                 Stated Income                     Purchase                  Owner Occupied
      16798386        N                 Full/Alternative                  Cash Out Refinance        Owner Occupied
      16844886        N                 Stated Income                     Purchase                  Investor
      16791120        N                 Stated Income                     Purchase                  Owner Occupied
      16791133        N                 Full/Alternative                  Purchase                  Owner Occupied
      16791152        Y                 Stated Income                     Purchase                  Second Home
      16844873        N                 No Ratio                          Purchase                  Second Home
      16844806        N                 Full/Alternative                  Purchase                  Owner Occupied
      16844811        N                 Full/Alternative                  Purchase                  Investor
      16844830        N                 No Ratio                          Purchase                  Investor
      17043987        N                 No Ratio                          Purchase                  Owner Occupied
      17042404        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      17042410        N                 No Ratio                          Purchase                  Owner Occupied
      17042411        N                 No Ratio                          Purchase                  Owner Occupied
      17034682        N                 No Documentation                  Cash Out Refinance        Owner Occupied
      17034530        N                 No Ratio                          Purchase                  Owner Occupied
      17034580        N                 Full/Alternative                  Purchase                  Owner Occupied
      17034591        N                 Stated Income                     Purchase                  Owner Occupied
      17034598        N                 Stated Income                     Purchase                  Owner Occupied
      17034599        N                 Stated Income                     Purchase                  Owner Occupied
      17034668        N                 No Ratio                          Purchase                  Owner Occupied
      17034670        N                 No Ratio                          Purchase                  Investor
      17033368        N                 Stated Income                     Purchase                  Owner Occupied
      17033223        N                 Full/Alternative                  Purchase                  Owner Occupied
      17033170        N                 No Ratio                          Purchase                  Investor
      17021938        N                 No Ratio                          Purchase                  Owner Occupied
      17021942        N                 Stated Income                     Purchase                  Owner Occupied
      17021944        N                 Full/Alternative                  Purchase                  Owner Occupied
      17022033        N                 No Ratio                          Purchase                  Second Home
      17022040        N                 No Ratio                          Purchase                  Owner Occupied
      17022046        N                 Stated Income                     Purchase                  Owner Occupied
      17022062        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      17022083        N                 No Ratio                          Purchase                  Owner Occupied
      17022087        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      17022096        N                 Stated Income                     Purchase                  Owner Occupied
      17022146        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      17016254        N                 Full/Alternative                  Purchase                  Owner Occupied
      17016255        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      17016275        N                 No Documentation                  Purchase                  Owner Occupied
      17016281        N                 No Ratio                          Purchase                  Second Home
      17016392        N                 No Ratio                          Purchase                  Second Home
      17016397        N                 Stated Income                     Purchase                  Owner Occupied
      17016404        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      17016446        N                 No Ratio                          Purchase                  Owner Occupied
      17021130        N                 Stated Income                     Purchase                  Second Home
      17013744        N                 Stated Income                     Rate/Term Refinance       Investor
      17013752        N                 No Ratio                          Cash Out Refinance        Investor
      17014678        N                 Full/Alternative                  Purchase                  Owner Occupied
      17014680        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      17014691        N                 No Ratio                          Purchase                  Owner Occupied
      17014696        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      17014723        N                 Stated Income                     Purchase                  Owner Occupied
      17015055        N                 Stated Income                     Purchase                  Owner Occupied
      17012821        N                 Full/Alternative                  Purchase                  Owner Occupied
      17012826        N                 No Ratio                          Cash Out Refinance        Investor
      17012829        N                 Stated Income                     Purchase                  Owner Occupied
      17012837        N                 No Ratio                          Purchase                  Owner Occupied
      17012874        N                 Stated Income                     Purchase                  Owner Occupied
      17012893        N                 Stated Income                     Purchase                  Owner Occupied
      17012934        N                 Full/Alternative                  Purchase                  Owner Occupied
      17013461        N                 No Ratio                          Purchase                  Investor
      17013465        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      17013472        N                 No Ratio                          Purchase                  Owner Occupied
      17013483        N                 Stated Income                     Purchase                  Investor
      17013491        N                 No Ratio                          Purchase                  Owner Occupied
      17013501        N                 No Ratio                          Purchase                  Investor
      17013502        N                 No Ratio                          Purchase                  Investor
      17013506        N                 Stated Income                     Purchase                  Investor
      17013517        N                 Stated Income                     Purchase                  Investor
      17013518        N                 No Ratio/No VOE                   Purchase                  Investor
      17013520        N                 Stated Income                     Purchase                  Investor
      17013524        N                 No Ratio                          Purchase                  Investor
      17013531        N                 No Ratio/No VOE                   Purchase                  Investor
      17013552        N                 No Documentation                  Purchase                  Owner Occupied
      17013555        N                 Stated Income                     Purchase                  Second Home
      17013562        N                 Stated Income                     Purchase                  Second Home
      17013569        N                 Full/Alternative                  Purchase                  Owner Occupied
      17013571        N                 Full/Alternative                  Cash Out Refinance        Owner Occupied
      17013572        N                 No Documentation                  Cash Out Refinance        Owner Occupied
      17013573        N                 No Ratio                          Purchase                  Owner Occupied
      17013578        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      17013583        N                 Stated Income                     Purchase                  Owner Occupied
      17013586        N                 No Ratio                          Purchase                  Owner Occupied
      17013593        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      17013596        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      17013671        N                 Stated Income                     Purchase                  Second Home
      17013677        N                 No Ratio                          Purchase                  Investor
      17012674        N                 Full/Alternative                  Purchase                  Investor
      17012681        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      17012694        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      17012712        N                 No Ratio                          Purchase                  Owner Occupied
      17012729        N                 No Ratio                          Purchase                  Owner Occupied
      17011231        N                 No Ratio                          Purchase                  Owner Occupied
      17011256        N                 Stated Income                     Purchase                  Owner Occupied
      17011283        N                 Stated Income                     Purchase                  Investor
      17012658        N                 No Ratio                          Purchase                  Owner Occupied
      17009056        N                 Stated/Stated                     Purchase                  Investor
      17009079        N                 No Ratio                          Purchase                  Owner Occupied
      17009124        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      17009170        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      17009227        N                 No Documentation                  Purchase                  Owner Occupied
      17009241        N                 Full/Alternative                  Cash Out Refinance        Owner Occupied
      17009244        N                 Stated Income                     Purchase                  Owner Occupied
      17009245        N                 Stated Income                     Purchase                  Owner Occupied
      17009321        N                 Stated Income                     Purchase                  Investor
      17009327        N                 No Ratio                          Purchase                  Investor
      17010945        N                 No Ratio                          Rate/Term Refinance       Investor
      17010946        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      17010947        N                 No Ratio                          Cash Out Refinance        Investor
      17010961        N                 No Ratio                          Rate/Term Refinance       Investor
      17010967        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      17010998        N                 Stated Income                     Purchase                  Owner Occupied
      17011006        N                 No Ratio                          Purchase                  Investor
      17011032        N                 No Ratio/No VOE                   Purchase                  Second Home
      17011038        N                 No Documentation                  Purchase                  Owner Occupied
      17011061        N                 No Ratio                          Purchase                  Owner Occupied
      17011081        N                 Stated Income                     Purchase                  Owner Occupied
      17011086        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      17011130        N                 No Ratio                          Purchase                  Owner Occupied
      17011158        N                 No Ratio                          Purchase                  Owner Occupied
      17011203        N                 Full/Alternative                  Purchase                  Owner Occupied
      17011213        N                 No Documentation                  Purchase                  Investor
      17004934        N                 Full/Alternative                  Purchase                  Investor
      17004936        N                 Stated Income                     Purchase                  Second Home
      17004941        N                 Full/Alternative                  Cash Out Refinance        Owner Occupied
      17004953        N                 No Ratio/No VOE                   Cash Out Refinance        Owner Occupied
      17005126        N                 No Ratio                          Purchase                  Owner Occupied
      17008966        N                 Full/Alternative                  Purchase                  Owner Occupied
      17009008        N                 No Ratio                          Purchase                  Owner Occupied
      17004872        N                 Stated/Stated                     Purchase                  Investor
      17004897        N                 Stated Income                     Rate/Term Refinance       Owner Occupied
      17004899        N                 Stated/Stated                     Cash Out Refinance        Owner Occupied
      17003289        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      17003306        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      17003318        N                 Stated Income                     Rate/Term Refinance       Investor
      17003328        N                 Stated Income                     Purchase                  Investor
      17003360        N                 Full/Alternative                  Purchase                  Owner Occupied
      17003435        N                 Stated Income                     Purchase                  Investor
      17003451        N                 No Ratio                          Purchase                  Investor
      17003464        N                 No Ratio/No VOE                   Purchase                  Second Home
      17003473        N                 Stated Income                     Purchase                  Owner Occupied
      17003496        N                 Stated/Stated                     Cash Out Refinance        Owner Occupied
      17004650        N                 No Ratio                          Purchase                  Owner Occupied
      17004663        N                 No Ratio                          Purchase                  Owner Occupied
      17004708        N                 Stated Income                     Purchase                  Owner Occupied
      17004739        N                 Stated Income                     Rate/Term Refinance       Owner Occupied
      17002233        N                 No Ratio                          Cash Out Refinance        Owner Occupied
      17002252        N                 No Ratio/No VOE                   Cash Out Refinance        Owner Occupied
      17003202        N                 No Ratio                          Purchase                  Owner Occupied
      17003228        N                 No Documentation                  Purchase                  Investor
      17003247        N                 Full/Alternative                  Cash Out Refinance        Owner Occupied
      17003249        N                 Stated/Stated                     Purchase                  Owner Occupied
      17003251        N                 Stated Income                     Purchase                  Owner Occupied
      17003254        N                 Full/Alternative                  Purchase                  Owner Occupied
      17003255        N                 No Documentation                  Purchase                  Investor
      17003256        N                 Full/Alternative                  Purchase                  Owner Occupied
      17003258        N                 No Ratio                          Purchase                  Owner Occupied
      17003260        N                 Full/Alternative                  Purchase                  Owner Occupied
      17003276        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      17002104        N                 Stated Income                     Purchase                  Second Home
      17002106        N                 No Ratio                          Cash Out Refinance        Owner Occupied
      17002120        N                 Full/Alternative                  Purchase                  Owner Occupied
      17002129        N                 Stated Income                     Purchase                  Owner Occupied
      17002135        N                 No Ratio                          Purchase                  Owner Occupied
      17002141        N                 No Documentation                  Purchase                  Owner Occupied
      17002151        N                 Stated Income                     Purchase                  Owner Occupied
      17000377        N                 No Ratio                          Purchase                  Owner Occupied
      17000399        N                 No Ratio                          Purchase                  Owner Occupied
      17000408        Y                 Stated/Stated                     Purchase                  Second Home
      17001920        N                 No Ratio                          Purchase                  Investor
      17001955        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      17001977        N                 Stated Income                     Purchase                  Owner Occupied
      17002017        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      17002031        N                 Full/Alternative                  Cash Out Refinance        Owner Occupied
      17002036        N                 Stated/Stated                     Purchase                  Second Home
      17002042        N                 Full/Alternative                  Purchase                  Owner Occupied
      17002053        N                 Full/Alternative                  Purchase                  Owner Occupied
      17002066        N                 No Ratio                          Purchase                  Investor
      17002070        N                 No Documentation                  Purchase                  Owner Occupied
      17002080        N                 Stated Income                     Purchase                  Investor
      17002086        N                 Stated Income                     Purchase                  Owner Occupied
      17002090        N                 Full/Alternative                  Purchase                  Owner Occupied
      16995171        N                 Stated Income                     Purchase                  Second Home
      16995214        N                 No Documentation                  Cash Out Refinance        Owner Occupied
      16995216        N                 Full/Alternative                  Purchase                  Owner Occupied
      16995242        N                 No Documentation                  Cash Out Refinance        Investor
      16995272        N                 No Ratio                          Cash Out Refinance        Owner Occupied
      16995334        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16995374        N                 Stated Income                     Purchase                  Owner Occupied
      17000098        N                 Full/Alternative                  Purchase                  Owner Occupied
      17000099        N                 Stated Income                     Purchase                  Owner Occupied
      17000101        N                 No Ratio                          Purchase                  Owner Occupied
      17000102        N                 Stated Income                     Purchase                  Second Home
      17000103        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      17000111        N                 Stated Income                     Purchase                  Owner Occupied
      17000113        N                 Stated Income                     Purchase                  Owner Occupied
      17000115        N                 Stated Income                     Purchase                  Owner Occupied
      17000116        N                 No Ratio                          Purchase                  Owner Occupied
      17000121        N                 Stated Income                     Purchase                  Owner Occupied
      17000123        N                 Full/Alternative                  Purchase                  Owner Occupied
      17000131        N                 Stated Income                     Purchase                  Owner Occupied
      17000132        N                 Stated Income                     Purchase                  Owner Occupied
      17000135        N                 Full/Alternative                  Purchase                  Investor
      17000136        N                 Stated Income                     Purchase                  Second Home
      17000138        N                 Stated Income                     Purchase                  Second Home
      17000140        N                 Stated Income                     Purchase                  Owner Occupied
      17000211        N                 Full/Alternative                  Purchase                  Owner Occupied
      17000268        N                 Stated Income                     Purchase                  Owner Occupied
      16994944        N                 Full/Alternative                  Purchase                  Investor
      16994951        N                 Stated Income                     Purchase                  Owner Occupied
      16995024        N                 Full/Alternative                  Purchase                  Owner Occupied
      16995025        N                 Lite                              Purchase                  Investor
      16995047        N                 Full/Alternative                  Purchase                  Owner Occupied
      16995049        N                 Stated Income                     Purchase                  Owner Occupied
      16995108        N                 Stated Income                     Purchase                  Owner Occupied
      16990122        N                 Stated Income                     Rate/Term Refinance       Owner Occupied
      16990209        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16990210        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16990275        N                 No Ratio                          Purchase                  Second Home
      16990276        N                 No Ratio                          Purchase                  Owner Occupied
      16990286        N                 No Documentation                  Cash Out Refinance        Owner Occupied
      16990363        N                 Stated Income                     Purchase                  Owner Occupied
      16991387        N                 Stated Income                     Purchase                  Owner Occupied
      16991405        N                 Full/Alternative                  Cash Out Refinance        Owner Occupied
      16991409        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16991452        N                 No Ratio                          Purchase                  Second Home
      16991457        N                 No Ratio                          Purchase                  Investor
      16991460        N                 Stated Income                     Purchase                  Investor
      16991461        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16991462        N                 Stated Income                     Purchase                  Owner Occupied
      16991463        N                 Full/Alternative                  Purchase                  Owner Occupied
      16991466        N                 Full/Alternative                  Rate/Term Refinance       Owner Occupied
      16991468        N                 No Ratio                          Cash Out Refinance        Investor
      16991470        N                 Stated Income                     Purchase                  Owner Occupied
      16991494        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16991500        N                 Stated Income                     Purchase                  Owner Occupied
      16991591        N                 Stated Income                     Purchase                  Owner Occupied
      16991649        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16991659        N                 Stated Income                     Rate/Term Refinance       Owner Occupied
      16991720        N                 Full/Alternative                  Purchase                  Owner Occupied
      16991801        N                 Stated Income                     Purchase                  Owner Occupied
      16991805        N                 No Ratio                          Purchase                  Owner Occupied
      16991811        N                 No Ratio                          Purchase                  Owner Occupied
      16985084        N                 Stated/Stated                     Cash Out Refinance        Owner Occupied
      16985091        N                 No Ratio/No VOE                   Rate/Term Refinance       Owner Occupied
      16985133        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16985161        N                 No Documentation                  Cash Out Refinance        Owner Occupied
      16985184        N                 No Documentation                  Cash Out Refinance        Owner Occupied
      16985215        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16985272        N                 No Documentation                  Purchase                  Investor
      16990027        N                 No Documentation                  Cash Out Refinance        Owner Occupied
      16990035        N                 Full/Alternative                  Cash Out Refinance        Owner Occupied
      16990080        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16990090        N                 Stated Income                     Purchase                  Owner Occupied
      16981537        N                 No Ratio                          Purchase                  Second Home
      16981551        N                 Stated Income                     Purchase                  Investor
      16981575        N                 No Ratio                          Purchase                  Investor
      16981602        N                 Stated Income                     Purchase                  Investor
      16981829        N                 Full/Alternative                  Cash Out Refinance        Owner Occupied
      16982843        N                 No Ratio/No VOE                   Rate/Term Refinance       Investor
      16982876        N                 No Ratio                          Purchase                  Owner Occupied
      16982935        N                 Stated Income                     Purchase                  Owner Occupied
      16982994        N                 Stated Income                     Purchase                  Owner Occupied
      16983099        N                 Stated Income                     Purchase                  Investor
      16983114        N                 No Ratio/No VOE                   Cash Out Refinance        Owner Occupied
      16984656        N                 Stated Income                     Purchase                  Owner Occupied
      16984681        N                 Stated Income                     Purchase                  Investor
      16984749        N                 No Ratio/No VOE                   Purchase                  Investor
      16984808        N                 No Ratio                          Purchase                  Investor
      16984829        N                 No Ratio                          Purchase                  Owner Occupied
      16984846        N                 Full/Alternative                  Rate/Term Refinance       Investor
      16984847        N                 No Documentation                  Purchase                  Investor
      16984868        N                 Stated Income                     Purchase                  Investor
      16984961        N                 Full/Alternative                  Cash Out Refinance        Owner Occupied
      16984962        N                 Stated Income                     Purchase                  Owner Occupied
      16985006        Y                 Stated/Stated                     Purchase                  Second Home
      16981299        N                 Stated Income                     Purchase                  Investor
      16981318        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16981338        N                 Stated/Stated                     Purchase                  Owner Occupied
      16981393        N                 Stated Income                     Purchase                  Owner Occupied
      16981407        N                 No Documentation                  Purchase                  Owner Occupied
      16981429        N                 Stated Income                     Purchase                  Owner Occupied
      16981462        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16981492        N                 Stated Income                     Purchase                  Owner Occupied
      16981126        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16981140        N                 No Ratio                          Rate/Term Refinance       Investor
      16981173        N                 No Ratio                          Purchase                  Second Home
      16980876        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16980929        N                 Full/Alternative                  Purchase                  Owner Occupied
      16980934        N                 No Ratio                          Purchase                  Investor
      16980945        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16981036        N                 Stated Income                     Purchase                  Second Home
      16979454        N                 Stated Income                     Purchase                  Owner Occupied
      16979487        N                 Stated Income                     Purchase                  Investor
      16979502        N                 No Documentation                  Purchase                  Investor
      16979515        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16979526        N                 No Ratio/No VOE                   Purchase                  Investor
      16979536        N                 Stated Income                     Purchase                  Owner Occupied
      16979546        N                 Stated Income                     Purchase                  Owner Occupied
      16980370        N                 Stated/Stated                     Purchase                  Owner Occupied
      16980371        N                 Stated Income                     Purchase                  Investor
      16980392        N                 Full/Alternative                  Purchase                  Investor
      16980399        N                 Stated Income                     Rate/Term Refinance       Owner Occupied
      16980453        N                 Stated Income                     Rate/Term Refinance       Owner Occupied
      16980456        N                 Full/Alternative                  Purchase                  Investor
      16980457        N                 Full/Alternative                  Purchase                  Owner Occupied
      16980459        N                 No Ratio/No VOE                   Rate/Term Refinance       Owner Occupied
      16980462        N                 Full/Alternative                  Purchase                  Owner Occupied
      16980469        N                 No Documentation                  Purchase                  Owner Occupied
      16980473        N                 Full/Alternative                  Purchase                  Owner Occupied
      16980522        N                 Stated Income                     Purchase                  Investor
      16980633        N                 No Ratio                          Purchase                  Investor
      16980652        N                 Stated Income                     Purchase                  Investor
      16980661        N                 Stated Income                     Purchase                  Investor
      16980682        N                 Stated Income                     Rate/Term Refinance       Owner Occupied
      16980743        N                 No Ratio                          Purchase                  Owner Occupied
      16980773        N                 No Ratio                          Purchase                  Investor
      16980793        N                 No Ratio/No VOE                   Cash Out Refinance        Investor
      16979007        N                 No Ratio                          Cash Out Refinance        Investor
      16979046        N                 No Ratio                          Purchase                  Investor
      16979054        N                 No Ratio                          Cash Out Refinance        Owner Occupied
      16979090        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16979091        N                 Stated/Stated                     Purchase                  Owner Occupied
      16979095        N                 No Ratio/No VOE                   Purchase                  Second Home
      16979106        N                 Stated Income                     Purchase                  Investor
      16979126        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16979145        N                 No Ratio                          Purchase                  Investor
      16979183        N                 Stated Income                     Purchase                  Investor
      16979190        N                 No Documentation                  Purchase                  Owner Occupied
      16979203        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16979262        N                 Stated/Stated                     Cash Out Refinance        Investor
      16979318        N                 Stated Income                     Purchase                  Owner Occupied
      16979333        N                 Stated Income                     Purchase                  Owner Occupied
      16979379        N                 Full/Alternative                  Purchase                  Owner Occupied
      16979381        N                 No Ratio/No VOE                   Purchase                  Second Home
      16979430        N                 Stated Income                     Purchase                  Investor
      16979437        N                 No Ratio                          Purchase                  Owner Occupied
      16974189        N                 No Ratio                          Purchase                  Owner Occupied
      16974203        N                 No Ratio/No VOE                   Purchase                  Investor
      16974207        N                 Stated Income                     Rate/Term Refinance       Owner Occupied
      16974280        N                 Stated Income                     Purchase                  Investor
      16974288        N                 Stated Income                     Purchase                  Investor
      16974362        N                 No Documentation                  Purchase                  Investor
      16974365        N                 No Ratio                          Purchase                  Investor
      16974366        N                 No Ratio                          Purchase                  Owner Occupied
      16974386        N                 No Ratio                          Purchase                  Owner Occupied
      16974390        N                 No Documentation                  Purchase                  Owner Occupied
      16974461        N                 No Income/No Asset                Cash Out Refinance        Owner Occupied
      16978779        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16978815        N                 No Ratio/No VOE                   Cash Out Refinance        Owner Occupied
      16978829        N                 No Ratio                          Purchase                  Second Home
      16978895        N                 Stated Income                     Rate/Term Refinance       Owner Occupied
      16974094        N                 Stated/Stated                     Cash Out Refinance        Owner Occupied
      16974115        N                 Stated Income                     Purchase                  Investor
      16974126        N                 Stated Income                     Purchase                  Investor
      16974145        N                 Stated Income                     Purchase                  Owner Occupied
      16974165        N                 Full/Alternative                  Purchase                  Owner Occupied
      16974173        N                 Full/Alternative                  Purchase                  Owner Occupied
      16974013        N                 No Ratio                          Cash Out Refinance        Investor
      16974028        N                 Stated Income                     Purchase                  Owner Occupied
      16974034        N                 No Ratio                          Cash Out Refinance        Owner Occupied
      16974036        N                 Stated Income                     Purchase                  Investor
      16974048        N                 Full/Alternative                  Purchase                  Owner Occupied
      16973934        N                 No Ratio                          Purchase                  Owner Occupied
      16973923        N                 Stated Income                     Purchase                  Investor
      16973867        N                 Stated Income                     Purchase                  Owner Occupied
      16973814        N                 No Ratio                          Purchase                  Owner Occupied
      16973837        N                 Stated Income                     Purchase                  Owner Occupied
      16970784        N                 Stated Income                     Purchase                  Investor
      16970790        N                 Stated/Stated                     Purchase                  Investor
      16970808        N                 No Documentation                  Purchase                  Owner Occupied
      16970813        N                 Full/Alternative                  Purchase                  Owner Occupied
      16970819        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16970886        N                 No Ratio                          Purchase                  Owner Occupied
      16970894        N                 Stated Income                     Purchase                  Owner Occupied
      16970917        N                 No Ratio                          Purchase                  Owner Occupied
      16970946        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16970948        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16970953        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16791053        N                 Full/Alternative                  Purchase                  Investor
      16790988        N                 Full/Alternative                  Cash Out Refinance        Investor
      16790927        N                 Full/Alternative                  Purchase                  Owner Occupied
      16790939        N                 Full/Alternative                  Cash Out Refinance        Owner Occupied
      16790969        N                 No Ratio                          Purchase                  Owner Occupied
      16790845        N                 Stated/Stated                     Purchase                  Owner Occupied
      16790860        N                 No Ratio                          Purchase                  Second Home
      16790891        N                 Full/Alternative                  Purchase                  Owner Occupied
      16790892        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16790774        N                 Stated/Stated                     Cash Out Refinance        Second Home
      16790794        N                 Stated Income                     Purchase                  Owner Occupied
      16790836        N                 Full/Alternative                  Purchase                  Investor
      16790731        N                 Stated Income                     Purchase                  Owner Occupied
      16790660        N                 Stated Income                     Purchase                  Second Home
      16790623        N                 Full/Alternative                  Purchase                  Owner Occupied
      16790459        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16789070        N                 Stated Income                     Purchase                  Owner Occupied
      16789075        N                 Stated Income                     Purchase                  Second Home
      16790356        N                 No Ratio                          Purchase                  Owner Occupied
      16790371        N                 No Documentation                  Purchase                  Owner Occupied
      16790375        N                 No Ratio/No VOE                   Cash Out Refinance        Owner Occupied
      16790383        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16790420        N                 Full/Alternative                  Purchase                  Owner Occupied
      16790425        N                 No Ratio                          Purchase                  Owner Occupied
      16788992        N                 Stated/Stated                     Rate/Term Refinance       Owner Occupied
      16788916        N                 Stated Income                     Purchase                  Owner Occupied
      16788805        N                 Stated/Stated                     Purchase                  Investor
      16788808        N                 Stated Income                     Purchase                  Investor
      16788819        N                 Stated Income                     Purchase                  Owner Occupied
      16788833        N                 No Ratio                          Purchase                  Owner Occupied
      16788654        N                 Stated Income                     Purchase                  Investor
      16788656        N                 No Ratio/No VOE                   Cash Out Refinance        Owner Occupied
      16788678        N                 No Documentation                  Purchase                  Owner Occupied
      16788710        N                 No Documentation                  Purchase                  Owner Occupied
      16788488        N                 No Ratio/No VOE                   Purchase                  Second Home
      16788522        N                 No Documentation                  Purchase                  Owner Occupied
      16788556        N                 Full/Alternative                  Purchase                  Owner Occupied
      16788427        N                 Full/Alternative                  Rate/Term Refinance       Owner Occupied
      16788444        N                 Stated Income                     Purchase                  Investor
      16788477        N                 No Ratio/No VOE                   Cash Out Refinance        Investor
      16788478        N                 Stated/Stated                     Cash Out Refinance        Owner Occupied
      16786238        N                 No Documentation                  Cash Out Refinance        Owner Occupied
      16786285        N                 Stated Income                     Purchase                  Second Home
      16784867        N                 Stated Income                     Purchase                  Owner Occupied
      16784903        N                 Stated Income                     Purchase                  Investor
      16784916        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16784945        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16784992        N                 Stated Income                     Purchase                  Owner Occupied
      16785032        N                 No Documentation                  Cash Out Refinance        Investor
      16786205        N                 No Ratio/No VOE                   Purchase                  Second Home
      16784761        N                 Stated Income                     Rate/Term Refinance       Owner Occupied
      16784831        N                 No Ratio                          Cash Out Refinance        Owner Occupied
      16784835        N                 No Documentation                  Purchase                  Owner Occupied
      16784838        N                 Full/Alternative                  Purchase                  Second Home
      16697267        N                 Stated Income                     Cash Out Refinance        Investor
      16784633        N                 No Ratio                          Cash Out Refinance        Investor
      16784651        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16784669        N                 Stated Income                     Purchase                  Owner Occupied
      16697249        N                 No Documentation                  Purchase                  Owner Occupied
      16784594        N                 No Ratio/No VOE                   Purchase                  Second Home
      16781325        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16781386        N                 Stated Income                     Cash Out Refinance        Investor
      16781435        N                 Stated Income                     Purchase                  Owner Occupied
      17059692        N                 Stated Income                     Purchase                  Owner Occupied
      17059693        N                 Stated Income                     Purchase                  Owner Occupied
      17059694        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      17059695        N                 Stated Income                     Purchase                  Owner Occupied
      17048006        N                 Stated Income                     Purchase                  Owner Occupied
      17059645        N                 Full/Alternative                  Purchase                  Owner Occupied
      17059646        N                 Stated Income                     Purchase                  Owner Occupied
      17059648        N                 Stated Income                     Purchase                  Owner Occupied
      17059650        N                 Stated Income                     Purchase                  Owner Occupied
      17059651        N                 Stated Income                     Purchase                  Owner Occupied
      17059652        N                 Stated Income                     Purchase                  Investor
      17059653        N                 Stated Income                     Purchase                  Investor
      17059658        N                 Stated Income                     Purchase                  Owner Occupied
      17059660        N                 Stated Income                     Purchase                  Owner Occupied
      17059661        N                 Stated Income                     Purchase                  Owner Occupied
      17059662        N                 Stated Income                     Purchase                  Owner Occupied
      17059663        N                 Full/Alternative                  Purchase                  Owner Occupied
      17059664        N                 Stated Income                     Purchase                  Owner Occupied
      17059666        N                 Stated Income                     Purchase                  Investor
      17059667        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      17059668        N                 Stated Income                     Rate/Term Refinance       Owner Occupied
      17059669        N                 Stated Income                     Purchase                  Owner Occupied
      17059671        N                 Full/Alternative                  Purchase                  Owner Occupied
      17059672        N                 Stated Income                     Purchase                  Owner Occupied
      17059674        N                 Stated Income                     Purchase                  Owner Occupied
      17059676        N                 Stated Income                     Purchase                  Owner Occupied
      17059678        N                 Stated Income                     Purchase                  Owner Occupied
      17059679        N                 Stated Income                     Purchase                  Owner Occupied
      17059680        N                 Stated Income                     Purchase                  Owner Occupied
      17059681        N                 Stated Income                     Purchase                  Investor
      17059683        N                 Stated Income                     Purchase                  Owner Occupied
      17059684        N                 Stated Income                     Purchase                  Owner Occupied
      17059685        N                 Stated Income                     Purchase                  Owner Occupied
      17059687        N                 Stated Income                     Cash Out Refinance        Investor
      17059688        N                 Stated Income                     Purchase                  Owner Occupied
      17059689        N                 Stated Income                     Purchase                  Owner Occupied
      17059690        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      17059691        N                 Stated Income                     Purchase                  Owner Occupied
      16968281        N                 Stated Income                     Purchase                  Owner Occupied
      16968284        N                 Full/Alternative                  Cash Out Refinance        Owner Occupied
      16968287        N                 Full/Alternative                  Rate/Term Refinance       Owner Occupied
      16968288        N                 Full/Alternative                  Cash Out Refinance        Owner Occupied
      16968290        N                 Full/Alternative                  Purchase                  Owner Occupied
      16968293        N                 Full/Alternative                  Rate/Term Refinance       Owner Occupied
      16968304        N                 Stated Income                     Purchase                  Owner Occupied
      16968306        N                 Stated Income                     Purchase                  Owner Occupied
      16968318        N                 Stated Income                     Purchase                  Owner Occupied
      16973872        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16973892        N                 Full/Alternative                  Rate/Term Refinance       Owner Occupied
      16973895        N                 Stated Income                     Purchase                  Owner Occupied
      16973911        N                 Stated Income                     Purchase                  Owner Occupied
      16973932        N                 Full/Alternative                  Purchase                  Owner Occupied
      16973941        N                 Stated Income                     Purchase                  Owner Occupied
      17009018        N                 Stated Income                     Purchase                  Owner Occupied
      17047999        N                 Stated Income                     Rate/Term Refinance       Owner Occupied
      17043988        N                 Stated Income                     Purchase                  Owner Occupied
      17042454        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16840609        N                 No Documentation                  Cash Out Refinance        Owner Occupied
      16840610        N                 Stated Income                     Purchase                  Investor
      16840611        N                 Stated Income                     Purchase                  Investor
      16840612        N                 Stated Income                     Purchase                  Owner Occupied
      16840613        N                 Stated Income                     Purchase                  Owner Occupied
      16840615        N                 Stated/Stated                     Purchase                  Second Home
      16840616        N                 Stated/Stated                     Purchase                  Investor
      16840617        N                 Stated/Stated                     Purchase                  Investor
      16840618        N                 Stated Income                     Purchase                  Owner Occupied
      16840619        N                 Stated/Stated                     Cash Out Refinance        Owner Occupied
      16840620        N                 Stated Income                     Purchase                  Owner Occupied
      16840621        N                 Stated/Stated                     Purchase                  Second Home
      16840622        N                 Stated/Stated                     Cash Out Refinance        Investor
      16840623        N                 No Income/No Asset                Purchase                  Investor
      16840624        N                 Stated Income                     Purchase                  Investor
      16840625        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16840626        Y                 Full/Alternative                  Purchase                  Investor
      16840627        N                 Stated Income                     Purchase                  Owner Occupied
      16840605        N                 Stated/Stated                     Rate/Term Refinance       Investor
      16840606        N                 Stated/Stated                     Purchase                  Investor
      16840607        N                 Stated/Stated                     Purchase                  Second Home
      16840608        N                 Stated/Stated                     Purchase                  Investor
      16840570        N                 No Income/No Asset                Purchase                  Owner Occupied
      16840571        N                 No Income/No Asset                Purchase                  Owner Occupied
      16840572        N                 Stated/Stated                     Purchase                  Second Home
      16840573        N                 Stated Income                     Purchase                  Investor
      16840574        N                 No Income/No Asset                Purchase                  Owner Occupied
      16840575        N                 Full/Alternative                  Cash Out Refinance        Investor
      16840577        N                 Stated/Stated                     Purchase                  Investor
      16840578        N                 Stated Income                     Purchase                  Second Home
      16840579        N                 No Ratio                          Cash Out Refinance        Investor
      16840580        N                 Stated Income                     Purchase                  Investor
      16840581        N                 Stated/Stated                     Cash Out Refinance        Investor
      16840582        N                 Stated/Stated                     Purchase                  Investor
      16840583        N                 No Income/No Asset                Purchase                  Second Home
      16840584        N                 Stated/Stated                     Cash Out Refinance        Owner Occupied
      16840585        N                 Stated/Stated                     Purchase                  Second Home
      16840586        N                 Stated/Stated                     Purchase                  Investor
      16840587        N                 Stated/Stated                     Purchase                  Investor
      16840589        N                 Full/Alternative                  Purchase                  Investor
      16840590        N                 Stated/Stated                     Purchase                  Investor
      16840591        N                 Stated/Stated                     Cash Out Refinance        Investor
      16840592        N                 Stated Income                     Cash Out Refinance        Second Home
      16840593        N                 Stated/Stated                     Purchase                  Investor
      16840594        N                 Stated/Stated                     Purchase                  Owner Occupied
      16840595        N                 Stated/Stated                     Purchase                  Investor
      16840596        N                 Stated/Stated                     Rate/Term Refinance       Owner Occupied
      16840597        N                 Stated/Stated                     Purchase                  Owner Occupied
      16840598        N                 Stated/Stated                     Rate/Term Refinance       Investor
      16840599        N                 Stated/Stated                     Rate/Term Refinance       Investor
      16840601        N                 Stated/Stated                     Purchase                  Investor
      16840602        N                 Stated/Stated                     Rate/Term Refinance       Investor
      16840603        N                 Stated/Stated                     Purchase                  Investor
      16840604        N                 Stated/Stated                     Purchase                  Investor
      16840552        N                 Stated/Stated                     Cash Out Refinance        Owner Occupied
      16840553        N                 Stated/Stated                     Cash Out Refinance        Owner Occupied
      16840555        N                 Stated/Stated                     Cash Out Refinance        Owner Occupied
      16840556        N                 Stated/Stated                     Purchase                  Investor
      16840558        N                 Stated/Stated                     Purchase                  Owner Occupied
      16840559        N                 Stated Income                     Cash Out Refinance        Second Home
      16840561        N                 Stated/Stated                     Purchase                  Investor
      16840562        N                 Stated Income                     Purchase                  Second Home
      16840563        N                 Stated/Stated                     Purchase                  Investor
      16840564        N                 Stated/Stated                     Purchase                  Owner Occupied
      16840565        N                 Stated/Stated                     Purchase                  Owner Occupied
      16840566        N                 Stated/Stated                     Purchase                  Investor
      16840567        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16840568        N                 No Income/No Asset                Purchase                  Owner Occupied
      16840569        N                 Stated Income                     Purchase                  Owner Occupied
      16840539        N                 Stated/Stated                     Purchase                  Investor
      16840540        N                 Stated/Stated                     Purchase                  Investor
      16840541        N                 Stated/Stated                     Purchase                  Investor
      16840545        N                 Stated/Stated                     Purchase                  Investor
      16840546        N                 Stated/Stated                     Purchase                  Investor
      16840547        N                 Stated/Stated                     Rate/Term Refinance       Owner Occupied
      16840548        N                 Stated/Stated                     Purchase                  Investor
      16840549        N                 Stated/Stated                     Cash Out Refinance        Second Home
      16840550        N                 Stated/Stated                     Purchase                  Owner Occupied
      16840551        N                 Stated/Stated                     Cash Out Refinance        Investor
      16729827        N                 Stated Income                     Purchase                  Owner Occupied
      16729860        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16729898        N                 No Ratio                          Purchase                  Investor
      16729928        N                 No Documentation                  Cash Out Refinance        Owner Occupied
      16731549        N                 No Ratio                          Cash Out Refinance        Owner Occupied
      16731599        N                 No Ratio                          Purchase                  Owner Occupied
      16731607        N                 No Ratio                          Purchase                  Owner Occupied
      16731613        N                 No Ratio                          Purchase                  Owner Occupied
      16729682        N                 Stated Income                     Purchase                  Investor
      16729690        N                 Stated Income                     Purchase                  Investor
      16728799        N                 Stated Income                     Purchase                  Owner Occupied
      16728813        N                 Stated Income                     Purchase                  Second Home
      16728816        N                 No Ratio                          Purchase                  Owner Occupied
      16728829        N                 No Documentation                  Purchase                  Owner Occupied
      16728889        N                 Stated Income                     Purchase                  Owner Occupied
      16728895        N                 Stated Income                     Purchase                  Investor
      16729409        N                 Stated Income                     Purchase                  Owner Occupied
      16729427        N                 Stated/Stated                     Purchase                  Owner Occupied
      16729584        N                 No Documentation                  Purchase                  Investor
      16729592        N                 No Documentation                  Purchase                  Investor
      16648128        N                 Stated Income                     Rate/Term Refinance       Owner Occupied
      16723950        N                 No Ratio/No VOE                   Purchase                  Investor
      16728284        N                 No Ratio                          Purchase                  Owner Occupied
      16728301        N                 No Documentation                  Purchase                  Owner Occupied
      16728339        N                 Full/Alternative                  Purchase                  Owner Occupied
      16728442        N                 No Ratio                          Purchase                  Owner Occupied
      16728444        N                 Stated Income                     Purchase                  Owner Occupied
      16728661        N                 No Ratio                          Purchase                  Owner Occupied
      16728755        N                 No Ratio/No VOE                   Purchase                  Investor
      16723388        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16723398        N                 Stated Income                     Purchase                  Owner Occupied
      16723427        N                 Stated Income                     Purchase                  Investor
      16723506        N                 No Documentation                  Purchase                  Second Home
      16723648        N                 No Ratio                          Purchase                  Owner Occupied
      16723662        N                 No Ratio                          Purchase                  Second Home
      16723665        N                 No Ratio                          Purchase                  Owner Occupied
      16723708        N                 No Ratio                          Purchase                  Owner Occupied
      16723715        N                 No Ratio                          Purchase                  Investor
      16723784        N                 No Ratio/No VOE                   Purchase                  Investor
      16721862        N                 No Documentation                  Purchase                  Owner Occupied
      16721930        N                 Stated/Stated                     Cash Out Refinance        Investor
      16722145        N                 Stated Income                     Purchase                  Owner Occupied
      16722210        N                 Stated Income                     Purchase                  Owner Occupied
      16722231        N                 No Documentation                  Cash Out Refinance        Owner Occupied
      16722263        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16722286        N                 No Ratio/No VOE                   Purchase                  Second Home
      16722289        N                 Stated/Stated                     Purchase                  Owner Occupied
      16723125        N                 Stated/Stated                     Purchase                  Investor
      16723150        N                 Stated Income                     Purchase                  Owner Occupied
      16723155        N                 No Ratio                          Purchase                  Investor
      16723333        N                 Stated/Stated                     Purchase                  Owner Occupied
      16723340        N                 No Ratio                          Rate/Term Refinance       Owner Occupied
      16718876        N                 Stated Income                     Purchase                  Investor
      16718974        N                 Full/Alternative                  Purchase                  Owner Occupied
      16719000        N                 Full/Alternative                  Purchase                  Investor
      16719103        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16721812        N                 Stated Income                     Rate/Term Refinance       Investor
      16718492        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16718507        N                 Stated Income                     Rate/Term Refinance       Owner Occupied
      16718521        N                 No Ratio                          Purchase                  Owner Occupied
      16718524        N                 No Ratio                          Purchase                  Investor
      16718555        N                 Stated Income                     Purchase                  Owner Occupied
      16717773        N                 No Ratio                          Purchase                  Second Home
      16717774        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16717168        N                 No Ratio                          Purchase                  Investor
      16717175        N                 No Ratio                          Purchase                  Investor
      16717186        N                 Full/Alternative                  Purchase                  Owner Occupied
      16717189        N                 No Ratio/No VOE                   Purchase                  Investor
      16717244        N                 No Ratio                          Purchase                  Investor
      16717393        N                 Stated Income                     Purchase                  Investor
      16717429        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16717434        N                 Full/Alternative                  Cash Out Refinance        Owner Occupied
      16717491        N                 Stated Income                     Cash Out Refinance        Second Home
      16717614        N                 No Ratio                          Cash Out Refinance        Owner Occupied
      16634137        N                 No Documentation                  Purchase                  Owner Occupied
      16595958        N                 Stated/Stated                     Purchase                  Owner Occupied
      16356318        N                 Stated Income                     Purchase                  Second Home
      16357598        N                 Full/Alternative                  Purchase                  Owner Occupied
      16357499        N                 Full/Alternative                  Purchase                  Owner Occupied
      16356818        N                 Stated Income                     Purchase                  Owner Occupied
      16356540        N                 Full/Alternative                  Rate/Term Refinance       Owner Occupied
      16781138        N                 No Ratio/No VOE                   Purchase                  Investor
      16781163        N                 Stated Income                     Rate/Term Refinance       Investor
      16781182        N                 No Ratio                          Purchase                  Owner Occupied
      16781194        N                 Stated Income                     Purchase                  Owner Occupied
      16780720        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16780775        N                 Stated Income                     Purchase                  Investor
      16780784        N                 No Ratio                          Purchase                  Owner Occupied
      16780796        N                 Stated Income                     Purchase                  Owner Occupied
      16697197        N                 Stated Income                     Rate/Term Refinance       Investor
      16780917        N                 Stated Income                     Purchase                  Owner Occupied
      16780930        N                 No Ratio                          Purchase                  Second Home
      16780962        N                 Stated Income                     Purchase                  Investor
      16781002        N                 No Ratio                          Purchase                  Owner Occupied
      16781008        N                 Stated/Stated                     Purchase                  Owner Occupied
      16781030        N                 Full/Alternative                  Cash Out Refinance        Second Home
      16781054        N                 Stated Income                     Purchase                  Owner Occupied
      16781070        N                 No Documentation                  Cash Out Refinance        Owner Occupied
      16779023        N                 No Documentation                  Purchase                  Owner Occupied
      16778907        N                 Stated Income                     Purchase                  Owner Occupied
      16695709        N                 Stated Income                     Purchase                  Investor
      16778836        N                 Stated Income                     Purchase                  Investor
      16778844        N                 Full/Alternative                  Purchase                  Investor
      16778859        N                 Stated Income                     Purchase                  Owner Occupied
      16778874        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16778540        N                 Stated Income                     Purchase                  Investor
      16778566        N                 Full/Alternative                  Purchase                  Investor
      16778578        N                 No Ratio                          Purchase                  Owner Occupied
      16778650        N                 Stated Income                     Purchase                  Investor
      16778678        N                 Stated/Stated                     Purchase                  Owner Occupied
      16778689        N                 Stated Income                     Purchase                  Investor
      16695808        N                 Stated/Stated                     Purchase                  Investor
      16778773        N                 Stated/Stated                     Purchase                  Investor
      16778778        N                 Stated Income                     Rate/Term Refinance       Owner Occupied
      16778797        N                 No Documentation                  Rate/Term Refinance       Owner Occupied
      16778803        N                 Stated Income                     Purchase                  Investor
      16778372        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16778462        N                 No Ratio                          Cash Out Refinance        Owner Occupied
      16778530        N                 No Documentation                  Cash Out Refinance        Owner Occupied
      16685661        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16692008        N                 Stated Income                     Rate/Term Refinance       Investor
      16683839        N                 Stated Income                     Cash Out Refinance        Investor
      16683844        N                 Stated Income                     Cash Out Refinance        Investor
      16685628        N                 Stated Income                     Purchase                  Owner Occupied
      16685461        N                 No Documentation                  Cash Out Refinance        Owner Occupied
      16681040        N                 No Ratio/No VOE                   Cash Out Refinance        Owner Occupied
      16681063        N                 Stated/Stated                     Purchase                  Owner Occupied
      16777148        N                 No Ratio                          Purchase                  Owner Occupied
      16777167        N                 No Ratio                          Purchase                  Owner Occupied
      16778238        N                 Stated Income                     Purchase                  Investor
      16778336        N                 Stated Income                     Purchase                  Investor
      16778347        N                 Stated Income                     Purchase                  Owner Occupied
      16676430        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16679068        N                 No Ratio                          Cash Out Refinance        Owner Occupied
      16776876        N                 Stated Income                     Purchase                  Owner Occupied
      16776910        N                 Stated/Stated                     Purchase                  Owner Occupied
      16776975        N                 Stated Income                     Rate/Term Refinance       Owner Occupied
      16777020        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16776586        N                 Full/Alternative                  Rate/Term Refinance       Owner Occupied
      16776637        N                 Stated Income                     Purchase                  Owner Occupied
      16776645        N                 No Ratio                          Purchase                  Owner Occupied
      16776740        N                 Stated/Stated                     Rate/Term Refinance       Owner Occupied
      16776747        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16776770        N                 No Documentation                  Cash Out Refinance        Owner Occupied
      16776534        N                 Stated Income                     Rate/Term Refinance       Owner Occupied
      16775370        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16775382        N                 No Ratio                          Purchase                  Owner Occupied
      16775386        N                 Stated Income                     Purchase                  Owner Occupied
      16775394        N                 Stated/Stated                     Purchase                  Owner Occupied
      16775490        N                 No Ratio                          Purchase                  Investor
      16775527        N                 No Ratio                          Cash Out Refinance        Owner Occupied
      16775534        N                 No Ratio                          Purchase                  Owner Occupied
      16775539        N                 Stated Income                     Cash Out Refinance        Investor
      16775058        N                 Stated Income                     Purchase                  Owner Occupied
      16775082        N                 Full/Alternative                  Rate/Term Refinance       Owner Occupied
      16775089        N                 Stated/Stated                     Rate/Term Refinance       Owner Occupied
      16775100        N                 Full/Alternative                  Purchase                  Owner Occupied
      16775111        N                 Stated/Stated                     Purchase                  Owner Occupied
      16775119        N                 Full/Alternative                  Purchase                  Investor
      16775127        N                 Full/Alternative                  Rate/Term Refinance       Investor
      16775128        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16775134        N                 Full/Alternative                  Cash Out Refinance        Investor
      16775151        N                 No Ratio                          Purchase                  Owner Occupied
      16775159        N                 Stated Income                     Purchase                  Investor
      16770907        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16770936        N                 Full/Alternative                  Purchase                  Owner Occupied
      16770956        N                 Stated Income                     Purchase                  Second Home
      16770997        N                 Full/Alternative                  Purchase                  Owner Occupied
      16771028        N                 No Ratio                          Purchase                  Owner Occupied
      16771063        N                 Full/Alternative                  Purchase                  Investor
      16771153        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16771156        N                 Full/Alternative                  Purchase                  Owner Occupied
      16771174        N                 No Documentation                  Purchase                  Owner Occupied
      16771179        N                 No Ratio                          Purchase                  Owner Occupied
      16771189        N                 Stated Income                     Purchase                  Investor
      16771235        N                 Stated/Stated                     Purchase                  Investor
      16768393        N                 No Ratio                          Purchase                  Owner Occupied
      16768398        N                 Stated/Stated                     Purchase                  Owner Occupied
      16768492        N                 Stated/Stated                     Purchase                  Investor
      16770522        N                 Stated Income                     Purchase                  Owner Occupied
      16770735        N                 No Ratio                          Purchase                  Investor
      16770814        N                 No Documentation                  Cash Out Refinance        Owner Occupied
      16770818        N                 Full/Alternative                  Rate/Term Refinance       Second Home
      16770840        N                 Full/Alternative                  Purchase                  Investor
      16770852        N                 No Documentation                  Cash Out Refinance        Owner Occupied
      16770858        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16770865        N                 Full/Alternative                  Rate/Term Refinance       Owner Occupied
      16768180        N                 No Ratio                          Purchase                  Owner Occupied
      16768195        N                 No Ratio/No VOE                   Rate/Term Refinance       Owner Occupied
      16768243        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16768270        N                 Full/Alternative                  Purchase                  Investor
      16768376        N                 No Ratio                          Purchase                  Owner Occupied
      16768013        N                 No Ratio                          Purchase                  Owner Occupied
      16768021        N                 Full/Alternative                  Purchase                  Owner Occupied
      16765091        N                 Stated Income                     Purchase                  Investor
      16765139        N                 No Ratio                          Cash Out Refinance        Owner Occupied
      16765156        N                 Stated Income                     Purchase                  Owner Occupied
      16765264        N                 No Ratio/No VOE                   Rate/Term Refinance       Owner Occupied
      16765273        N                 Stated Income                     Purchase                  Owner Occupied
      16765301        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16765424        N                 No Ratio                          Purchase                  Owner Occupied
      16765534        N                 Full/Alternative                  Cash Out Refinance        Owner Occupied
      16765563        N                 Stated Income                     Rate/Term Refinance       Owner Occupied
      16765587        N                 Full/Alternative                  Rate/Term Refinance       Investor
      16765601        N                 Full/Alternative                  Purchase                  Owner Occupied
      16768028        N                 Full/Alternative                  Purchase                  Investor
      16768076        N                 No Ratio/No VOE                   Purchase                  Second Home
      16767840        N                 No Ratio/No VOE                   Purchase                  Investor
      16767865        N                 No Ratio                          Purchase                  Owner Occupied
      16767880        N                 Full/Alternative                  Cash Out Refinance        Owner Occupied
      16767957        N                 Stated Income                     Purchase                  Owner Occupied
      16767959        N                 No Ratio                          Purchase                  Owner Occupied
      16731872        N                 No Documentation                  Purchase                  Owner Occupied
      16731883        N                 Stated Income                     Cash Out Refinance        Second Home
      16731940        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16731958        N                 Stated Income                     Purchase                  Investor
      16731986        N                 Stated/Stated                     Purchase                  Investor
      16731990        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      17014528        N                 Stated Income                     Purchase                  Owner Occupied
      16835645        N                 Stated Income                     Purchase                  Owner Occupied
      16844662        N                 No Ratio/No VOE                   Purchase                  Investor
      16844665        N                 Stated Income                     Purchase                  Owner Occupied
      16844675        N                 No Ratio/No VOE                   Purchase                  Investor
      16844698        N                 Full/Alternative                  Purchase                  Owner Occupied
      16844711        N                 No Ratio                          Purchase                  Investor
      17048003        N                 Stated Income                     Purchase                  Owner Occupied
      16844579        N                 No Documentation                  Purchase                  Owner Occupied
      16844563        N                 No Ratio                          Purchase                  Second Home
      16844568        N                 Stated Income                     Purchase                  Owner Occupied
      16844569        N                 Stated/Stated                     Purchase                  Owner Occupied
      16844557        N                 Stated Income                     Purchase                  Investor
      16844470        N                 Stated Income                     Purchase                  Investor
      16844489        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      17033418        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      17033425        N                 Stated Income                     Purchase                  Owner Occupied
      17033432        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      17033433        N                 Stated Income                     Purchase                  Owner Occupied
      17033437        N                 Stated Income                     Purchase                  Owner Occupied
      17033444        N                 Stated Income                     Purchase                  Owner Occupied
      16844431        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      17014754        N                 Stated Income                     Purchase                  Owner Occupied
      17014755        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      17014757        N                 Stated Income                     Rate/Term Refinance       Owner Occupied
      17014786        N                 Full/Alternative                  Purchase                  Owner Occupied
      17014844        N                 Stated Income                     Rate/Term Refinance       Second Home
      16985178        N                 Full/Alternative                  Purchase                  Owner Occupied
      16985181        N                 Full/Alternative                  Rate/Term Refinance       Owner Occupied
      16985188        N                 Full/Alternative                  Rate/Term Refinance       Owner Occupied
      16991427        N                 Full/Alternative                  Rate/Term Refinance       Owner Occupied
      16991428        N                 Full/Alternative                  Rate/Term Refinance       Investor
      16991429        N                 Full/Alternative                  Cash Out Refinance        Owner Occupied
      16991611        N                 Stated Income                     Rate/Term Refinance       Owner Occupied
      16991612        N                 Stated Income                     Rate/Term Refinance       Owner Occupied
      16991614        N                 Stated Income                     Rate/Term Refinance       Owner Occupied
      16991617        N                 Stated Income                     Purchase                  Owner Occupied
      16991619        N                 Full/Alternative                  Purchase                  Owner Occupied
      16991641        N                 Stated Income                     Purchase                  Owner Occupied
      16991643        N                 Full/Alternative                  Purchase                  Second Home
      16991648        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16991673        N                 Stated Income                     Rate/Term Refinance       Owner Occupied
      16991682        N                 Full/Alternative                  Purchase                  Owner Occupied
      16991686        N                 Stated Income                     Purchase                  Owner Occupied
      16991802        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16991807        N                 Full/Alternative                  Rate/Term Refinance       Owner Occupied
      16991810        N                 Stated Income                     Rate/Term Refinance       Owner Occupied
      16991820        N                 Full/Alternative                  Purchase                  Owner Occupied
      16995073        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      17001959        N                 Stated Income                     Rate/Term Refinance       Owner Occupied
      17001964        N                 Full/Alternative                  Cash Out Refinance        Owner Occupied
      17001968        N                 Full/Alternative                  Rate/Term Refinance       Owner Occupied
      17001972        N                 Stated Income                     Purchase                  Owner Occupied
      17001974        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      17001991        N                 Stated Income                     Purchase                  Owner Occupied
      17009011        N                 Full/Alternative                  Purchase                  Owner Occupied
      17009016        N                 Stated Income                     Rate/Term Refinance       Owner Occupied
      17009022        N                 Stated Income                     Rate/Term Refinance       Owner Occupied
      17009025        N                 Stated Income                     Purchase                  Owner Occupied
      17009029        N                 Stated Income                     Rate/Term Refinance       Owner Occupied
      17009034        N                 Stated Income                     Rate/Term Refinance       Owner Occupied
      17009037        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      17009040        N                 Stated Income                     Purchase                  Owner Occupied
      17009043        N                 Full/Alternative                  Cash Out Refinance        Owner Occupied
      17009053        N                 Stated Income                     Purchase                  Owner Occupied
      17009059        N                 Stated Income                     Purchase                  Owner Occupied
      17009062        N                 Stated Income                     Purchase                  Owner Occupied
      17013640        Y                 Full/Alternative                  Purchase                  Second Home
      17013661        N                 Full/Alternative                  Purchase                  Owner Occupied
      17013666        N                 Full/Alternative                  Purchase                  Second Home
      17013673        N                 Stated Income                     Purchase                  Owner Occupied
      17013676        N                 Full/Alternative                  Rate/Term Refinance       Owner Occupied
      17013682        N                 Stated Income                     Rate/Term Refinance       Second Home
      17013686        N                 Stated Income                     Rate/Term Refinance       Owner Occupied
      17013689        N                 Full/Alternative                  Rate/Term Refinance       Investor
      17013690        N                 Stated Income                     Purchase                  Owner Occupied
      16835741        N                 Stated Income                     Purchase                  Owner Occupied
      16835754        N                 Full/Alternative                  Cash Out Refinance        Owner Occupied
      16835765        N                 Stated Income                     Purchase                  Owner Occupied
      16835771        N                 Full/Alternative                  Purchase                  Owner Occupied
      16835775        N                 Stated Income                     Purchase                  Owner Occupied
      16838662        N                 Full/Alternative                  Cash Out Refinance        Owner Occupied
      16838665        N                 Stated Income                     Rate/Term Refinance       Owner Occupied
      16838727        N                 Stated Income                     Rate/Term Refinance       Owner Occupied
      16838731        N                 Stated Income                     Cash Out Refinance        Second Home
      16838799        N                 Stated Income                     Cash Out Refinance        Second Home
      16838832        N                 Full/Alternative                  Purchase                  Owner Occupied
      16838839        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16838845        N                 Stated Income                     Purchase                  Owner Occupied
      16839842        N                 Stated Income                     Rate/Term Refinance       Owner Occupied
      16844439        N                 Full/Alternative                  Purchase                  Owner Occupied
      16844452        N                 Stated Income                     Purchase                  Owner Occupied
      16844461        N                 Stated Income                     Rate/Term Refinance       Owner Occupied
      16844498        N                 Stated Income                     Purchase                  Owner Occupied
      16845631        N                 Full/Alternative                  Purchase                  Owner Occupied
      16845821        N                 Full/Alternative                  Rate/Term Refinance       Investor
      16845873        N                 Stated Income                     Purchase                  Owner Occupied
      16845887        N                 Stated Income                     Purchase                  Owner Occupied
      16847508        N                 Stated Income                     Rate/Term Refinance       Owner Occupied
      16847808        N                 Stated Income                     Rate/Term Refinance       Owner Occupied
      16851117        N                 Stated Income                     Purchase                  Owner Occupied
      16851144        N                 Stated Income                     Rate/Term Refinance       Investor
      16851150        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16851156        N                 Stated Income                     Rate/Term Refinance       Owner Occupied
      16851183        N                 Stated Income                     Rate/Term Refinance       Owner Occupied
      16853086        N                 Stated Income                     Purchase                  Owner Occupied
      16853094        N                 Stated Income                     Rate/Term Refinance       Owner Occupied
      16859099        N                 Full/Alternative                  Purchase                  Owner Occupied
      16859107        N                 Stated Income                     Purchase                  Owner Occupied
      16859118        N                 Full/Alternative                  Cash Out Refinance        Owner Occupied
      16859119        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16859123        N                 Full/Alternative                  Cash Out Refinance        Investor
      16859127        N                 Full/Alternative                  Rate/Term Refinance       Owner Occupied
      16859128        N                 Full/Alternative                  Rate/Term Refinance       Owner Occupied
      16859129        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16859130        N                 Stated Income                     Purchase                  Owner Occupied
      16859137        N                 Full/Alternative                  Rate/Term Refinance       Owner Occupied
      16859142        N                 Full/Alternative                  Purchase                  Owner Occupied
      16859144        N                 Stated Income                     Purchase                  Owner Occupied
      16859147        N                 Full/Alternative                  Cash Out Refinance        Investor
      16859173        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16859176        N                 Full/Alternative                  Purchase                  Owner Occupied
      16859180        N                 Full/Alternative                  Cash Out Refinance        Owner Occupied
      16859182        N                 Full/Alternative                  Rate/Term Refinance       Owner Occupied
      16859190        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16859201        N                 Stated Income                     Purchase                  Owner Occupied
      16859203        N                 Stated Income                     Purchase                  Owner Occupied
      16859204        N                 Full/Alternative                  Purchase                  Owner Occupied
      16859207        N                 Stated Income                     Purchase                  Owner Occupied
      16859214        N                 Full/Alternative                  Rate/Term Refinance       Owner Occupied
      16859220        N                 Stated Income                     Purchase                  Owner Occupied
      16859232        N                 Full/Alternative                  Purchase                  Second Home
      16859233        N                 Stated Income                     Purchase                  Owner Occupied
      16859257        N                 Stated Income                     Rate/Term Refinance       Owner Occupied
      16859260        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16859264        N                 Stated Income                     Rate/Term Refinance       Owner Occupied
      16859270        N                 Stated Income                     Purchase                  Owner Occupied
      16859271        N                 Full/Alternative                  Rate/Term Refinance       Owner Occupied
      16859276        N                 Stated Income                     Rate/Term Refinance       Owner Occupied
      16859280        N                 Stated Income                     Purchase                  Owner Occupied
      16859281        N                 Stated Income                     Rate/Term Refinance       Owner Occupied
      16859298        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16859323        N                 Stated Income                     Purchase                  Owner Occupied
      16963077        N                 Full/Alternative                  Cash Out Refinance        Owner Occupied
      16968226        N                 Full/Alternative                  Purchase                  Second Home
      16968228        N                 Full/Alternative                  Purchase                  Owner Occupied
      16968232        N                 Stated Income                     Purchase                  Owner Occupied
      16968245        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16968248        N                 Stated Income                     Rate/Term Refinance       Owner Occupied
      16968257        N                 Stated Income                     Rate/Term Refinance       Owner Occupied
      16968261        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16968262        N                 Stated Income                     Rate/Term Refinance       Owner Occupied
      16968263        N                 Stated Income                     Rate/Term Refinance       Owner Occupied
      16968266        N                 Full/Alternative                  Purchase                  Owner Occupied
      16968276        N                 Full/Alternative                  Purchase                  Owner Occupied
      16968277        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16968278        N                 Full/Alternative                  Rate/Term Refinance       Owner Occupied
      16968280        N                 Full/Alternative                  Purchase                  Owner Occupied
      16844370        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16824225        N                 Stated Income                     Rate/Term Refinance       Owner Occupied
      16824230        N                 Stated Income                     Purchase                  Owner Occupied
      16824234        N                 Stated Income                     Purchase                  Owner Occupied
      16835518        N                 Stated Income                     Purchase                  Owner Occupied
      16835527        N                 Stated Income                     Purchase                  Owner Occupied
      16835535        N                 Full/Alternative                  Rate/Term Refinance       Owner Occupied
      16835539        N                 Stated Income                     Purchase                  Owner Occupied
      16835550        N                 Stated Income                     Purchase                  Owner Occupied
      16835569        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16835572        N                 Stated Income                     Rate/Term Refinance       Owner Occupied
      16835576        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16835589        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16835643        N                 Full/Alternative                  Purchase                  Owner Occupied
      16823852        N                 Full/Alternative                  Purchase                  Owner Occupied
      16823855        N                 Full/Alternative                  Cash Out Refinance        Owner Occupied
      16823914        N                 Stated Income                     Purchase                  Owner Occupied
      16823923        N                 Full/Alternative                  Rate/Term Refinance       Owner Occupied
      16823925        N                 Full/Alternative                  Purchase                  Owner Occupied
      16823929        N                 Full/Alternative                  Rate/Term Refinance       Owner Occupied
      16823968        N                 Stated Income                     Purchase                  Owner Occupied
      16823972        N                 Stated Income                     Purchase                  Owner Occupied
      16823989        N                 Full/Alternative                  Purchase                  Owner Occupied
      16824098        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16824119        N                 Stated Income                     Purchase                  Owner Occupied
      16824135        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16824178        N                 Full/Alternative                  Cash Out Refinance        Investor
      16824199        N                 Stated Income                     Purchase                  Owner Occupied
      16824216        N                 Full/Alternative                  Rate/Term Refinance       Owner Occupied
      16809251        N                 Full/Alternative                  Rate/Term Refinance       Owner Occupied
      16809343        N                 Stated Income                     Purchase                  Owner Occupied
      16819122        N                 Stated Income                     Rate/Term Refinance       Owner Occupied
      16798334        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16803425        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16803910        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16973951        N                 Stated Income                     Purchase                  Owner Occupied
      16973961        N                 Stated Income                     Purchase                  Owner Occupied
      16973969        N                 Stated Income                     Purchase                  Owner Occupied
      16973981        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16973985        N                 Stated Income                     Rate/Term Refinance       Owner Occupied
      16973992        N                 Full/Alternative                  Cash Out Refinance        Owner Occupied
      16974018        N                 Stated Income                     Purchase                  Owner Occupied
      16974092        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16974122        N                 Stated Income                     Purchase                  Owner Occupied
      16974252        N                 Stated Income                     Purchase                  Owner Occupied
      16974293        N                 Full/Alternative                  Purchase                  Owner Occupied
      16974300        N                 Stated Income                     Rate/Term Refinance       Owner Occupied
      16974381        N                 Full/Alternative                  Cash Out Refinance        Owner Occupied
      16974398        N                 Stated Income                     Purchase                  Owner Occupied
      16978708        N                 Stated Income                     Purchase                  Owner Occupied
      16978713        N                 Stated Income                     Purchase                  Owner Occupied
      16978718        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16978720        N                 Stated Income                     Rate/Term Refinance       Owner Occupied
      16978723        N                 Stated Income                     Purchase                  Owner Occupied
      16978724        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16980590        N                 Stated Income                     Purchase                  Owner Occupied
      16980593        N                 Stated Income                     Purchase                  Owner Occupied
      16980623        N                 Stated Income                     Rate/Term Refinance       Owner Occupied
      16980642        N                 Stated Income                     Purchase                  Owner Occupied
      16980645        N                 Full/Alternative                  Purchase                  Owner Occupied
      16982808        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16982832        N                 Stated Income                     Rate/Term Refinance       Owner Occupied
      16982941        N                 Stated Income                     Purchase                  Owner Occupied
      16983110        N                 Full/Alternative                  Cash Out Refinance        Investor
      16983113        N                 Stated Income                     Purchase                  Owner Occupied
      16984990        N                 Stated Income                     Purchase                  Owner Occupied
      16984991        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16844319        N                 Stated Income                     Cash Out Refinance        Investor
      16844326        N                 Stated Income                     Purchase                  Investor
      16844329        N                 Stated Income                     Purchase                  Investor
      16844343        N                 Stated/Stated                     Cash Out Refinance        Owner Occupied
      16780802        N                 Stated Income                     Purchase                  Owner Occupied
      16780818        N                 Full/Alternative                  Purchase                  Owner Occupied
      16844312        N                 No Ratio/No VOE                   Purchase                  Investor
      16840325        N                 Full/Alternative                  Purchase                  Owner Occupied
      16840330        N                 Stated Income                     Purchase                  Owner Occupied
      16840333        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16844286        N                 No Ratio                          Purchase                  Investor
      16840284        N                 Stated Income                     Purchase                  Investor
      16840304        N                 No Ratio                          Purchase                  Owner Occupied
      16840312        N                 No Documentation                  Purchase                  Owner Occupied
      16840313        N                 No Ratio                          Purchase                  Owner Occupied
      16840317        N                 Stated Income                     Purchase                  Owner Occupied
      16840260        N                 Stated Income                     Purchase                  Investor
      16840262        N                 No Ratio                          Cash Out Refinance        Owner Occupied
      16840215        N                 No Ratio                          Purchase                  Owner Occupied
      16840197        N                 No Ratio/No VOE                   Purchase                  Second Home
      16840159        N                 No Documentation                  Cash Out Refinance        Owner Occupied
      17015945        N                 Stated Income                     Purchase                  Owner Occupied
      17015946        N                 Full/Alternative                  Purchase                  Owner Occupied
      17015947        N                 Stated Income                     Purchase                  Owner Occupied
      17015948        N                 Stated Income                     Purchase                  Owner Occupied
      16964634        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16964636        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16964913        N                 Stated Income                     Purchase                  Owner Occupied
      16964914        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16964915        N                 Full/Alternative                  Purchase                  Owner Occupied
      16964916        N                 Stated Income                     Purchase                  Owner Occupied
      16964920        N                 Stated Income                     Cash Out Refinance        Investor
      16964923        N                 Stated Income                     Purchase                  Owner Occupied
      16964926        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16964927        N                 Stated Income                     Purchase                  Investor
      16964930        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16964932        N                 Stated Income                     Purchase                  Owner Occupied
      16964933        N                 Stated Income                     Purchase                  Owner Occupied
      16964935        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16964937        N                 Stated Income                     Rate/Term Refinance       Owner Occupied
      16964938        N                 Stated Income                     Purchase                  Owner Occupied
      16964939        N                 Full/Alternative                  Purchase                  Owner Occupied
      16964941        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16964942        N                 Stated Income                     Purchase                  Investor
      16964943        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16964945        N                 Stated Income                     Purchase                  Owner Occupied
      16964946        N                 Full/Alternative                  Cash Out Refinance        Owner Occupied
      16964948        N                 Stated Income                     Purchase                  Owner Occupied
      16964950        N                 Stated Income                     Purchase                  Investor
      16964951        N                 Stated Income                     Purchase                  Owner Occupied
      16964952        N                 Stated Income                     Purchase                  Owner Occupied
      17015949        N                 Stated Income                     Purchase                  Owner Occupied
      17015950        N                 Stated Income                     Purchase                  Owner Occupied
      17015953        N                 Stated Income                     Rate/Term Refinance       Owner Occupied
      17015955        Y                 Stated Income                     Purchase                  Investor
      17015956        N                 Stated Income                     Purchase                  Owner Occupied
      17015957        N                 Stated Income                     Purchase                  Owner Occupied
      17015958        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      17015960        N                 Full/Alternative                  Purchase                  Owner Occupied
      17015962        N                 Stated Income                     Purchase                  Owner Occupied
      17015963        N                 Stated Income                     Cash Out Refinance        Investor
      17015966        N                 Stated Income                     Purchase                  Owner Occupied
      17015967        N                 Stated Income                     Cash Out Refinance        Investor
      17015969        N                 Stated Income                     Purchase                  Investor
      17015971        N                 Stated Income                     Purchase                  Owner Occupied
      17015974        N                 Stated Income                     Rate/Term Refinance       Owner Occupied
      17015975        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      17015977        N                 Stated Income                     Purchase                  Investor
      17015978        N                 Stated Income                     Purchase                  Owner Occupied
      17015979        N                 Stated Income                     Purchase                  Owner Occupied
      17015981        N                 Stated Income                     Purchase                  Owner Occupied
      17015982        N                 Stated Income                     Purchase                  Owner Occupied
      17015983        N                 Stated Income                     Purchase                  Owner Occupied
      17015987        N                 Full/Alternative                  Purchase                  Owner Occupied
      17015991        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16770460        N                 Stated Income                     Rate/Term Refinance       Owner Occupied
      16839343        N                 Stated Income                     Purchase                  Owner Occupied
      16356776        N                 Full/Alternative                  Purchase                  Second Home
      16357121        N                 Full/Alternative                  Purchase                  Second Home
      16357589        N                 Full/Alternative                  Purchase                  Owner Occupied
      16650771        N                 Stated Income                     Purchase                  Owner Occupied
      16840059        N                 No Ratio                          Cash Out Refinance        Owner Occupied
      16840063        N                 No Documentation                  Cash Out Refinance        Owner Occupied
      16840089        N                 No Documentation                  Purchase                  Investor
      16840099        N                 Stated Income                     Purchase                  Owner Occupied
      16840100        N                 Stated Income                     Purchase                  Owner Occupied
      16840105        N                 No Ratio                          Purchase                  Second Home
      16840108        N                 No Documentation                  Purchase                  Owner Occupied
      16839981        N                 No Documentation                  Cash Out Refinance        Owner Occupied
      16840036        N                 No Ratio                          Purchase                  Owner Occupied
      16840052        N                 No Income/No Asset                Purchase                  Owner Occupied
      16839967        N                 No Ratio                          Purchase                  Owner Occupied
      16839977        N                 No Ratio                          Purchase                  Owner Occupied
      16839917        N                 Stated Income                     Purchase                  Investor
      16839921        N                 No Ratio                          Purchase                  Investor
      16839922        N                 Stated Income                     Purchase                  Investor
      16839728        N                 Stated Income                     Purchase                  Owner Occupied
      16839749        N                 Stated Income                     Cash Out Refinance        Investor
      16839805        N                 No Ratio/No VOE                   Cash Out Refinance        Owner Occupied
      16839813        N                 Stated Income                     Purchase                  Owner Occupied
      16839821        N                 No Ratio                          Purchase                  Owner Occupied
      16839846        N                 No Ratio                          Purchase                  Owner Occupied
      16839866        N                 Full/Alternative                  Purchase                  Investor
      16839900        N                 No Ratio                          Purchase                  Owner Occupied
      16839666        N                 Full/Alternative                  Purchase                  Investor
      16839272        N                 No Ratio                          Purchase                  Owner Occupied
      16839280        N                 No Ratio                          Purchase                  Owner Occupied
      16839292        N                 Full/Alternative                  Purchase                  Owner Occupied
      16839314        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16670093        N                 Stated Income                     Purchase                  Investor
      16666576        N                 Stated Income                     Purchase                  Investor
      16666591        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16670022        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16663676        N                 No Ratio                          Purchase                  Investor
      16658284        N                 No Ratio                          Cash Out Refinance        Investor
      16851050        N                 No Ratio                          Purchase                  Investor
      16851051        N                 Stated Income                     Purchase                  Investor
      16851065        N                 No Documentation                  Purchase                  Owner Occupied
      16851069        N                 Stated Income                     Purchase                  Owner Occupied
      16851084        N                 No Documentation                  Purchase                  Investor
      16851086        N                 Stated Income                     Purchase                  Owner Occupied
      16851091        N                 No Ratio/No VOE                   Purchase                  Investor
      16851154        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16851163        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16849521        N                 Stated Income                     Purchase                  Investor
      16849554        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16849559        N                 No Ratio                          Purchase                  Owner Occupied
      16849566        N                 Full/Alternative                  Purchase                  Owner Occupied
      16851034        N                 No Ratio                          Purchase                  Investor
      16851035        N                 No Ratio                          Purchase                  Investor
      16851046        N                 No Ratio                          Purchase                  Investor
      16851048        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16851188        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16851217        N                 Stated Income                     Purchase                  Investor
      16851241        N                 Stated Income                     Purchase                  Second Home
      16851283        N                 Full/Alternative                  Purchase                  Investor
      16851291        N                 No Ratio                          Purchase                  Owner Occupied
      16851331        N                 Stated Income                     Purchase                  Owner Occupied
      16851345        N                 No Ratio                          Purchase                  Owner Occupied
      16851356        N                 No Ratio                          Purchase                  Second Home
      16851358        N                 Full/Alternative                  Purchase                  Owner Occupied
      16851362        N                 Full/Alternative                  Purchase                  Owner Occupied
      16851366        N                 Stated Income                     Purchase                  Owner Occupied
      16851368        N                 No Ratio                          Purchase                  Owner Occupied
      16851859        N                 Stated Income                     Purchase                  Investor
      16851884        N                 No Documentation                  Cash Out Refinance        Owner Occupied
      16851893        N                 Stated Income                     Purchase                  Investor
      16851908        N                 No Ratio/No VOE                   Purchase                  Investor
      16851913        N                 Full/Alternative                  Rate/Term Refinance       Owner Occupied
      16851944        N                 Stated Income                     Purchase                  Investor
      16851962        N                 No Ratio                          Purchase                  Owner Occupied
      16851971        N                 No Ratio                          Purchase                  Owner Occupied
      16851981        N                 Stated Income                     Purchase                  Owner Occupied
      16851985        N                 No Ratio/No VOE                   Purchase                  Investor
      16771738        N                 No Ratio/No VOE                   Cash Out Refinance        Owner Occupied
      16771750        N                 Stated Income                     Purchase                  Owner Occupied
      16771774        N                 Stated Income                     Purchase                  Owner Occupied
      16771785        N                 No Ratio                          Purchase                  Owner Occupied
      16771798        N                 Stated Income                     Purchase                  Owner Occupied
      16771800        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16771831        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16771859        N                 Stated Income                     Purchase                  Owner Occupied
      16771870        N                 No Ratio                          Purchase                  Owner Occupied
      16771916        N                 Stated Income                     Purchase                  Investor
      16771948        N                 No Ratio/No VOE                   Cash Out Refinance        Owner Occupied
      16771949        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16771988        N                 No Ratio/No VOE                   Cash Out Refinance        Owner Occupied
      16772021        N                 Full/Alternative                  Cash Out Refinance        Owner Occupied
      16772026        N                 Stated Income                     Purchase                  Owner Occupied
      16772049        N                 Stated Income                     Purchase                  Investor
      16772060        N                 No Documentation                  Purchase                  Owner Occupied
      16772066        N                 No Ratio                          Purchase                  Owner Occupied
      16772077        N                 No Ratio                          Purchase                  Owner Occupied
      16772089        N                 Stated Income                     Purchase                  Owner Occupied
      16772321        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16772397        N                 No Ratio                          Purchase                  Investor
      16772440        N                 Full/Alternative                  Purchase                  Owner Occupied
      16772444        N                 Full/Alternative                  Cash Out Refinance        Investor
      16772447        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16772516        N                 Full/Alternative                  Purchase                  Owner Occupied
      16772566        N                 No Documentation                  Cash Out Refinance        Owner Occupied
      16772583        N                 Stated Income                     Purchase                  Investor
      16772644        N                 Full/Alternative                  Purchase                  Investor
      16772648        N                 No Ratio                          Purchase                  Second Home
      16772650        N                 No Ratio                          Purchase                  Investor
      16772653        N                 Stated Income                     Purchase                  Owner Occupied
      16772714        N                 No Documentation                  Rate/Term Refinance       Investor
      16772720        N                 Stated Income                     Rate/Term Refinance       Owner Occupied
      16772722        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16774803        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16774824        N                 No Ratio                          Purchase                  Second Home
      16774825        N                 No Ratio                          Purchase                  Investor
      16774826        N                 Stated Income                     Purchase                  Investor
      16774950        N                 Full/Alternative                  Cash Out Refinance        Owner Occupied
      16774957        N                 Stated Income                     Purchase                  Owner Occupied
      16774966        N                 Stated/Stated                     Purchase                  Owner Occupied
      16774996        N                 Full/Alternative                  Purchase                  Owner Occupied
      16774999        N                 No Documentation                  Purchase                  Owner Occupied
      16775004        N                 Stated Income                     Purchase                  Owner Occupied
      16847915        N                 No Ratio/No VOE                   Rate/Term Refinance       Second Home
      16847922        N                 No Documentation                  Purchase                  Owner Occupied
      16847949        N                 Stated Income                     Purchase                  Owner Occupied
      16847997        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16848023        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16848075        N                 Stated/Stated                     Purchase                  Investor
      16848099        N                 No Ratio                          Cash Out Refinance        Owner Occupied
      16848998        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16849011        N                 No Ratio/No VOE                   Purchase                  Investor
      16849056        N                 No Ratio/No VOE                   Purchase                  Investor
      16849058        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16849062        N                 Stated Income                     Purchase                  Investor
      16849067        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16849111        N                 Stated Income                     Purchase                  Owner Occupied
      16849132        N                 No Ratio                          Cash Out Refinance        Investor
      16849151        N                 No Ratio                          Purchase                  Owner Occupied
      16849168        N                 No Ratio                          Rate/Term Refinance       Investor
      16849170        N                 No Ratio/No VOE                   Purchase                  Investor
      16849189        N                 No Ratio                          Purchase                  Owner Occupied
      16849205        N                 No Ratio                          Purchase                  Owner Occupied
      16847828        N                 No Ratio                          Purchase                  Owner Occupied
      16847829        N                 No Ratio                          Purchase                  Owner Occupied
      16849273        N                 Full/Alternative                  Cash Out Refinance        Investor
      16849293        N                 Stated Income                     Purchase                  Investor
      16849348        N                 No Ratio/No VOE                   Purchase                  Second Home
      16849352        N                 Full/Alternative                  Purchase                  Owner Occupied
      16849371        N                 Stated/Stated                     Purchase                  Investor
      16849384        N                 No Ratio/No VOE                   Purchase                  Investor
      16849402        N                 Stated Income                     Purchase                  Investor
      16849410        N                 Full/Alternative                  Cash Out Refinance        Owner Occupied
      16849414        N                 Stated/Stated                     Purchase                  Investor
      16847857        N                 Full/Alternative                  Cash Out Refinance        Owner Occupied
      16847882        N                 No Documentation                  Cash Out Refinance        Owner Occupied
      16849476        N                 Full/Alternative                  Cash Out Refinance        Owner Occupied
      16849477        N                 Stated Income                     Purchase                  Owner Occupied
      16847787        N                 Stated Income                     Purchase                  Owner Occupied
      16847795        N                 No Ratio                          Purchase                  Owner Occupied
      16847801        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16847810        N                 Stated Income                     Purchase                  Owner Occupied
      16847815        N                 No Ratio                          Purchase                  Owner Occupied
      16845596        N                 No Ratio                          Purchase                  Second Home
      16845643        N                 No Ratio                          Purchase                  Investor
      16845660        N                 No Ratio                          Purchase                  Owner Occupied
      16845671        N                 No Ratio                          Purchase                  Owner Occupied
      16845681        N                 Stated Income                     Purchase                  Investor
      16845705        N                 No Documentation                  Purchase                  Owner Occupied
      16845711        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16846061        N                 No Ratio                          Purchase                  Second Home
      16846068        N                 Stated Income                     Purchase                  Owner Occupied
      16846074        N                 No Ratio                          Purchase                  Owner Occupied
      16846082        N                 No Ratio                          Purchase                  Owner Occupied
      16846107        N                 Stated Income                     Purchase                  Owner Occupied
      16845737        N                 No Ratio                          Purchase                  Owner Occupied
      16845739        N                 Stated Income                     Purchase                  Investor
      16845742        N                 Full/Alternative                  Cash Out Refinance        Owner Occupied
      16846136        N                 No Ratio                          Purchase                  Owner Occupied
      16846142        Y                 Stated Income                     Purchase                  Second Home
      16846144        N                 Stated Income                     Purchase                  Investor
      16846146        Y                 No Documentation                  Purchase                  Second Home
      16846149        N                 Stated Income                     Purchase                  Owner Occupied
      16846157        N                 Full/Alternative                  Cash Out Refinance        Owner Occupied
      16845776        N                 Stated Income                     Purchase                  Owner Occupied
      16845798        N                 No Ratio                          Cash Out Refinance        Investor
      16846206        N                 Lite                              Rate/Term Refinance       Owner Occupied
      16846211        N                 No Ratio                          Rate/Term Refinance       Owner Occupied
      16846212        N                 No Documentation                  Cash Out Refinance        Owner Occupied
      16846250        N                 Stated Income                     Cash Out Refinance        Investor
      16846296        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16847458        N                 No Ratio                          Purchase                  Investor
      16847505        N                 Stated Income                     Cash Out Refinance        Investor
      16847625        N                 No Ratio                          Purchase                  Owner Occupied
      16847628        N                 No Income/No Asset                Cash Out Refinance        Owner Occupied
      16845897        N                 No Ratio                          Cash Out Refinance        Investor
      16845918        N                 No Documentation                  Purchase                  Owner Occupied
      16845933        N                 No Ratio                          Cash Out Refinance        Owner Occupied
      16845956        N                 Stated/Stated                     Purchase                  Investor
      16845957        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16845992        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16846002        N                 No Ratio                          Cash Out Refinance        Investor
      16846004        N                 No Ratio                          Purchase                  Owner Occupied
      16846028        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16846038        N                 No Ratio                          Purchase                  Investor
      16847661        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16847665        N                 No Ratio                          Purchase                  Owner Occupied
      16847669        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16847683        N                 No Ratio                          Purchase                  Owner Occupied
      16847695        N                 Stated Income                     Purchase                  Owner Occupied
      16847715        N                 Stated Income                     Purchase                  Investor
      16847774        N                 Full/Alternative                  Rate/Term Refinance       Owner Occupied
      16835541        N                 Stated Income                     Purchase                  Owner Occupied
      16835542        N                 No Ratio/No VOE                   Purchase                  Investor
      16835603        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16835631        N                 Stated/Stated                     Purchase                  Owner Occupied
      16835634        N                 Stated/Stated                     Purchase                  Investor
      16835678        N                 Stated Income                     Purchase                  Investor
      16838820        N                 No Ratio/No VOE                   Purchase                  Investor
      16838825        N                 No Documentation                  Purchase                  Second Home
      16838828        N                 No Ratio                          Cash Out Refinance        Owner Occupied
      16838867        N                 Stated/Stated                     Purchase                  Investor
      16838899        N                 No Ratio                          Purchase                  Owner Occupied
      16838926        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16838938        N                 No Ratio                          Purchase                  Second Home
      16835685        N                 No Documentation                  Purchase                  Investor
      16835691        N                 No Ratio                          Cash Out Refinance        Owner Occupied
      16835692        N                 No Documentation                  Purchase                  Owner Occupied
      16835708        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16835755        N                 Stated Income                     Purchase                  Second Home
      16835756        N                 Stated Income                     Rate/Term Refinance       Investor
      16835759        N                 No Ratio                          Purchase                  Owner Occupied
      16835774        N                 Stated Income                     Purchase                  Owner Occupied
      16838977        N                 No Ratio                          Cash Out Refinance        Owner Occupied
      16838991        N                 Stated/Stated                     Cash Out Refinance        Owner Occupied
      16838992        N                 Stated Income                     Purchase                  Owner Occupied
      16838995        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16835839        N                 Stated Income                     Purchase                  Owner Occupied
      16835848        N                 No Ratio                          Purchase                  Owner Occupied
      16835851        N                 No Documentation                  Purchase                  Owner Occupied
      16839089        N                 Stated/Stated                     Cash Out Refinance        Owner Occupied
      16839090        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16839106        N                 No Documentation                  Purchase                  Second Home
      16839113        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16835865        N                 No Ratio                          Purchase                  Owner Occupied
      16835866        N                 No Documentation                  Purchase                  Second Home
      16835867        N                 Full/Alternative                  Purchase                  Owner Occupied
      16835869        N                 Full/Alternative                  Purchase                  Owner Occupied
      16835953        N                 No Ratio                          Purchase                  Owner Occupied
      16838574        N                 Stated Income                     Purchase                  Investor
      16838656        N                 No Documentation                  Cash Out Refinance        Owner Occupied
      16838664        N                 No Ratio/No VOE                   Purchase                  Investor
      16838701        N                 No Documentation                  Cash Out Refinance        Owner Occupied
      16838703        N                 Stated Income                     Purchase                  Owner Occupied
      16838721        N                 No Ratio                          Purchase                  Investor
      16838741        N                 Stated/Stated                     Purchase                  Investor
      16838761        N                 Stated Income                     Purchase                  Owner Occupied
      16838772        N                 No Ratio                          Purchase                  Owner Occupied
      16838777        N                 Full/Alternative                  Purchase                  Owner Occupied
      16839178        N                 No Ratio                          Purchase                  Investor
      16839183        N                 Stated Income                     Purchase                  Owner Occupied
      16832887        N                 Stated Income                     Purchase                  Investor
      16832893        N                 Stated Income                     Purchase                  Second Home
      16832905        N                 Full/Alternative                  Cash Out Refinance        Owner Occupied
      16832936        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16833005        N                 Full/Alternative                  Purchase                  Owner Occupied
      16833019        N                 No Ratio                          Purchase                  Owner Occupied
      16833070        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16833113        N                 Stated/Stated                     Purchase                  Owner Occupied
      16833122        N                 Stated/Stated                     Rate/Term Refinance       Owner Occupied
      16833181        N                 No Ratio/No VOE                   Purchase                  Investor
      16833200        N                 No Documentation                  Purchase                  Owner Occupied
      16833212        N                 Full/Alternative                  Purchase                  Investor
      16833213        N                 Full/Alternative                  Purchase                  Owner Occupied
      16833220        N                 No Ratio                          Purchase                  Investor
      16833229        N                 Stated Income                     Purchase                  Owner Occupied
      16833231        N                 No Ratio/No VOE                   Cash Out Refinance        Owner Occupied
      16833236        N                 Stated Income                     Purchase                  Second Home
      16833282        N                 Full/Alternative                  Purchase                  Owner Occupied
      16833291        N                 No Ratio                          Purchase                  Second Home
      16833299        N                 Stated Income                     Purchase                  Owner Occupied
      16833304        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16833359        N                 Full/Alternative                  Cash Out Refinance        Owner Occupied
      16835182        N                 Full/Alternative                  Purchase                  Investor
      16835234        N                 Stated Income                     Purchase                  Investor
      16835248        N                 No Ratio                          Purchase                  Second Home
      16835303        N                 No Ratio                          Cash Out Refinance        Owner Occupied
      16835329        N                 No Ratio                          Purchase                  Owner Occupied
      16835346        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16835359        N                 Full/Alternative                  Purchase                  Owner Occupied
      16835408        N                 No Ratio                          Purchase                  Second Home
      16835411        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16835455        N                 Stated Income                     Purchase                  Owner Occupied
      16835463        N                 No Ratio                          Purchase                  Second Home
      16835478        N                 Full/Alternative                  Purchase                  Investor
      16826690        N                 No Documentation                  Purchase                  Owner Occupied
      16826750        N                 No Documentation                  Purchase                  Owner Occupied
      16826771        N                 No Ratio                          Purchase                  Investor
      16823953        N                 No Ratio                          Purchase                  Investor
      16823987        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16823999        N                 No Documentation                  Purchase                  Investor
      16824000        N                 Full/Alternative                  Cash Out Refinance        Owner Occupied
      16824003        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16824008        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16824031        N                 Lite                              Purchase                  Owner Occupied
      16824080        N                 Full/Alternative                  Purchase                  Owner Occupied
      16824084        N                 No Ratio                          Purchase                  Investor
      16826785        N                 No Ratio                          Purchase                  Investor
      16826864        N                 Full/Alternative                  Cash Out Refinance        Owner Occupied
      16826865        N                 Stated Income                     Purchase                  Investor
      16826895        N                 Stated Income                     Cash Out Refinance        Second Home
      16826899        N                 No Ratio                          Purchase                  Owner Occupied
      16824137        N                 No Ratio                          Purchase                  Owner Occupied
      16824229        N                 Limited                           Rate/Term Refinance       Owner Occupied
      16826932        N                 No Ratio/No VOE                   Purchase                  Investor
      16824289        N                 Stated Income                     Purchase                  Investor
      16824302        N                 No Ratio                          Purchase                  Investor
      16826990        N                 Stated Income                     Purchase                  Owner Occupied
      16827002        N                 Stated Income                     Purchase                  Owner Occupied
      16827004        N                 Full/Alternative                  Purchase                  Owner Occupied
      16824335        N                 No Ratio                          Purchase                  Owner Occupied
      16824340        N                 No Ratio                          Cash Out Refinance        Owner Occupied
      16824356        N                 No Ratio                          Purchase                  Owner Occupied
      16824367        N                 No Documentation                  Purchase                  Owner Occupied
      16824369        N                 No Documentation                  Purchase                  Owner Occupied
      16824372        N                 No Ratio                          Purchase                  Owner Occupied
      16824410        N                 No Ratio                          Purchase                  Owner Occupied
      16824426        N                 Stated Income                     Cash Out Refinance        Investor
      16824429        N                 Stated Income                     Purchase                  Owner Occupied
      16827055        N                 No Ratio/No VOE                   Cash Out Refinance        Owner Occupied
      16826569        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16826570        N                 No Ratio/No VOE                   Purchase                  Investor
      16826574        N                 No Ratio/No VOE                   Cash Out Refinance        Investor
      16827087        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16827094        N                 Stated Income                     Purchase                  Investor
      16832796        N                 No Ratio                          Purchase                  Investor
      16826605        N                 No Ratio                          Purchase                  Investor
      16826612        N                 No Ratio                          Purchase                  Investor
      16826628        N                 No Ratio                          Purchase                  Owner Occupied
      16826636        N                 No Ratio                          Purchase                  Owner Occupied
      16819060        N                 Stated Income                     Purchase                  Second Home
      16819075        N                 Stated Income                     Purchase                  Owner Occupied
      16819705        N                 No Ratio                          Purchase                  Owner Occupied
      16819092        N                 Full/Alternative                  Purchase                  Owner Occupied
      16819104        N                 Full/Alternative                  Purchase                  Owner Occupied
      16819138        N                 Stated Income                     Rate/Term Refinance       Investor
      16819721        N                 Full/Alternative                  Purchase                  Owner Occupied
      16819727        N                 Stated Income                     Purchase                  Owner Occupied
      16819158        N                 Stated Income                     Purchase                  Investor
      16819186        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16819203        N                 Stated Income                     Purchase                  Owner Occupied
      16819204        N                 No Ratio                          Purchase                  Owner Occupied
      16819228        N                 Stated Income                     Purchase                  Investor
      16819760        N                 No Ratio                          Purchase                  Investor
      16819763        N                 No Ratio/No VOE                   Cash Out Refinance        Owner Occupied
      16819798        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16819835        N                 No Ratio                          Purchase                  Owner Occupied
      16823645        N                 Stated Income                     Rate/Term Refinance       Owner Occupied
      16823646        Y                 Stated Income                     Purchase                  Second Home
      16819275        N                 Stated Income                     Cash Out Refinance        Investor
      16819283        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16823748        N                 No Ratio                          Purchase                  Investor
      16823750        N                 No Ratio/No VOE                   Purchase                  Investor
      16819312        N                 No Ratio                          Purchase                  Owner Occupied
      16819315        N                 No Ratio/No VOE                   Purchase                  Investor
      16819324        N                 No Ratio                          Purchase                  Investor
      16819346        N                 Stated/Stated                     Purchase                  Investor
      16819351        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16823804        N                 No Ratio                          Purchase                  Investor
      16819432        N                 No Documentation                  Purchase                  Owner Occupied
      16819434        N                 Full/Alternative                  Purchase                  Owner Occupied
      16819435        N                 Full/Alternative                  Purchase                  Owner Occupied
      16819442        N                 Stated Income                     Purchase                  Investor
      16819465        N                 No Ratio                          Purchase                  Investor
      16823823        N                 No Ratio                          Purchase                  Investor
      16823832        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16823858        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16819488        N                 No Documentation                  Cash Out Refinance        Owner Occupied
      16823865        N                 No Ratio                          Purchase                  Owner Occupied
      16823871        N                 Stated Income                     Purchase                  Owner Occupied
      16823886        N                 Full/Alternative                  Purchase                  Owner Occupied
      16823895        N                 No Ratio                          Purchase                  Investor
      16819532        N                 No Documentation                  Cash Out Refinance        Owner Occupied
      16819551        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16819572        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16819584        N                 Stated Income                     Purchase                  Owner Occupied
      16819594        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16823913        N                 Stated Income                     Purchase                  Investor
      16823926        N                 Stated/Stated                     Purchase                  Investor
      16823928        N                 No Ratio                          Purchase                  Investor
      16809734        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16809740        N                 Stated Income                     Rate/Term Refinance       Owner Occupied
      16809790        N                 Stated Income                     Purchase                  Investor
      16809842        N                 Stated Income                     Purchase                  Owner Occupied
      16809335        N                 No Ratio                          Cash Out Refinance        Investor
      16809353        N                 No Ratio/No VOE                   Purchase                  Investor
      16809364        N                 No Ratio/No VOE                   Purchase                  Second Home
      16809863        N                 No Ratio                          Purchase                  Owner Occupied
      16809864        N                 No Ratio                          Purchase                  Owner Occupied
      16809867        N                 Stated Income                     Purchase                  Owner Occupied
      16809870        N                 Full/Alternative                  Purchase                  Second Home
      16809372        N                 Full/Alternative                  Cash Out Refinance        Owner Occupied
      16809395        N                 No Documentation                  Cash Out Refinance        Owner Occupied
      16813605        N                 Stated Income                     Purchase                  Owner Occupied
      16813625        N                 No Ratio                          Purchase                  Owner Occupied
      16813628        N                 Stated/Stated                     Purchase                  Owner Occupied
      16809428        N                 Stated Income                     Rate/Term Refinance       Investor
      16809438        N                 Full/Alternative                  Purchase                  Investor
      16809457        N                 No Income/No Asset                Cash Out Refinance        Owner Occupied
      16813639        N                 Stated Income                     Purchase                  Investor
      16813703        N                 No Documentation                  Purchase                  Investor
      16813724        N                 No Documentation                  Purchase                  Owner Occupied
      16813747        N                 No Ratio                          Purchase                  Owner Occupied
      16813761        N                 No Ratio                          Cash Out Refinance        Investor
      16813813        N                 Stated Income                     Purchase                  Investor
      16813826        N                 Full/Alternative                  Purchase                  Owner Occupied
      16813835        N                 No Ratio                          Purchase                  Second Home
      16813856        N                 No Documentation                  Purchase                  Owner Occupied
      16813864        N                 No Documentation                  Purchase                  Investor
      16813894        N                 No Ratio                          Purchase                  Investor
      16813910        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16813912        N                 Stated Income                     Purchase                  Owner Occupied
      16809472        N                 No Documentation                  Purchase                  Owner Occupied
      16809485        N                 No Documentation                  Purchase                  Owner Occupied
      16809494        N                 No Ratio                          Purchase                  Owner Occupied
      16813916        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16813934        N                 No Ratio/No VOE                   Rate/Term Refinance       Owner Occupied
      16813952        N                 Stated Income                     Purchase                  Owner Occupied
      16813971        N                 No Ratio/No VOE                   Purchase                  Second Home
      16814034        N                 No Documentation                  Cash Out Refinance        Owner Occupied
      16814071        N                 Stated Income                     Purchase                  Owner Occupied
      16814091        N                 Limited                           Cash Out Refinance        Investor
      16814144        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16814153        N                 Stated Income                     Purchase                  Second Home
      16814177        N                 No Ratio                          Purchase                  Owner Occupied
      16814179        N                 Full/Alternative                  Purchase                  Owner Occupied
      16814183        N                 No Documentation                  Purchase                  Second Home
      16814195        Y                 Stated Income                     Purchase                  Second Home
      16814198        N                 No Ratio                          Purchase                  Owner Occupied
      16809549        N                 No Ratio                          Purchase                  Second Home
      16809551        N                 No Ratio/No VOE                   Cash Out Refinance        Investor
      16809558        N                 Full/Alternative                  Purchase                  Owner Occupied
      16809595        N                 No Ratio                          Cash Out Refinance        Owner Occupied
      16809620        N                 Stated Income                     Purchase                  Owner Occupied
      16814203        N                 Stated Income                     Purchase                  Owner Occupied
      16814217        N                 No Documentation                  Cash Out Refinance        Owner Occupied
      16814223        N                 No Ratio/No VOE                   Cash Out Refinance        Owner Occupied
      16809628        N                 Stated Income                     Purchase                  Second Home
      16809648        N                 Stated/Stated                     Purchase                  Investor
      16809652        N                 Stated Income                     Purchase                  Investor
      16809656        N                 No Ratio/No VOE                   Purchase                  Investor
      16809708        N                 No Ratio                          Purchase                  Owner Occupied
      16809709        N                 No Documentation                  Purchase                  Owner Occupied
      16809710        N                 Stated Income                     Purchase                  Investor
      16814327        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16814358        N                 Stated Income                     Purchase                  Owner Occupied
      16804080        N                 No Ratio                          Purchase                  Owner Occupied
      16804095        N                 Stated/Stated                     Purchase                  Owner Occupied
      16804096        N                 No Documentation                  Purchase                  Owner Occupied
      16804101        N                 No Ratio                          Purchase                  Second Home
      16804131        N                 No Ratio                          Purchase                  Owner Occupied
      16804139        N                 Full/Alternative                  Purchase                  Investor
      16804143        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16804144        N                 Stated Income                     Purchase                  Investor
      16806744        N                 Stated Income                     Purchase                  Owner Occupied
      16806751        N                 Stated Income                     Purchase                  Owner Occupied
      16803812        N                 No Ratio                          Purchase                  Investor
      16803845        N                 No Documentation                  Purchase                  Owner Occupied
      16803857        N                 Limited                           Rate/Term Refinance       Investor
      16803865        N                 No Ratio                          Cash Out Refinance        Investor
      16806800        N                 No Ratio                          Purchase                  Owner Occupied
      16806805        N                 Stated Income                     Purchase                  Investor
      16806811        N                 Stated Income                     Purchase                  Owner Occupied
      16806847        N                 Full/Alternative                  Purchase                  Investor
      16806870        N                 No Ratio                          Purchase                  Investor
      16804016        N                 Stated Income                     Purchase                  Owner Occupied
      16806920        N                 Stated Income                     Purchase                  Second Home
      16806950        N                 Stated/Stated                     Purchase                  Owner Occupied
      16806966        N                 Stated Income                     Purchase                  Owner Occupied
      16807036        N                 Stated Income                     Purchase                  Investor
      16807040        N                 Stated Income                     Purchase                  Owner Occupied
      16807051        N                 Stated Income                     Purchase                  Investor
      16807055        N                 Stated Income                     Purchase                  Owner Occupied
      16807065        N                 No Ratio                          Purchase                  Investor
      16807078        N                 Stated/Stated                     Purchase                  Owner Occupied
      16807093        N                 Stated Income                     Purchase                  Investor
      16807115        N                 Full/Alternative                  Rate/Term Refinance       Owner Occupied
      16804022        N                 No Ratio                          Purchase                  Investor
      16804023        N                 No Ratio                          Purchase                  Owner Occupied
      16804034        N                 No Ratio                          Purchase                  Investor
      16807129        N                 No Ratio                          Purchase                  Owner Occupied
      16807133        N                 No Ratio                          Purchase                  Owner Occupied
      16807139        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16807142        N                 Stated Income                     Purchase                  Owner Occupied
      16807151        N                 Stated Income                     Purchase                  Owner Occupied
      16807217        N                 No Documentation                  Purchase                  Owner Occupied
      16807233        N                 Stated Income                     Purchase                  Owner Occupied
      16807355        N                 Full/Alternative                  Purchase                  Owner Occupied
      16807371        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16809192        N                 No Ratio                          Purchase                  Owner Occupied
      16809317        N                 No Ratio                          Purchase                  Investor
      16809323        N                 Stated Income                     Purchase                  Investor
      16714960        N                 Full/Alternative                  Purchase                  Owner Occupied
      16715033        N                 No Ratio                          Purchase                  Owner Occupied
      16715107        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16715219        N                 No Documentation                  Purchase                  Owner Occupied
      16715222        N                 Stated Income                     Purchase                  Owner Occupied
      16715227        N                 Stated Income                     Purchase                  Owner Occupied
      16715229        N                 No Ratio                          Purchase                  Owner Occupied
      16710837        N                 Stated Income                     Purchase                  Owner Occupied
      16711299        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16710856        N                 No Ratio                          Purchase                  Owner Occupied
      16710879        N                 No Ratio                          Purchase                  Investor
      16713806        N                 No Documentation                  Purchase                  Owner Occupied
      16713818        N                 Stated Income                     Purchase                  Owner Occupied
      16713873        N                 No Ratio/No VOE                   Cash Out Refinance        Owner Occupied
      16713885        N                 Stated Income                     Purchase                  Owner Occupied
      16713925        N                 Full/Alternative                  Purchase                  Investor
      16711099        N                 Stated Income                     Purchase                  Investor
      16711137        N                 Full/Alternative                  Purchase                  Owner Occupied
      16714069        N                 Stated Income                     Purchase                  Owner Occupied
      16714086        N                 Full/Alternative                  Purchase                  Owner Occupied
      16714131        N                 Stated/Stated                     Purchase                  Owner Occupied
      16714151        N                 Stated Income                     Purchase                  Second Home
      16710248        N                 No Documentation                  Cash Out Refinance        Investor
      16709845        N                 Stated/Stated                     Cash Out Refinance        Second Home
      16709868        N                 No Ratio                          Purchase                  Owner Occupied
      16709872        N                 No Ratio                          Purchase                  Second Home
      16709991        N                 Full/Alternative                  Purchase                  Investor
      16710056        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16709703        N                 Stated/Stated                     Cash Out Refinance        Investor
      16708103        N                 No Ratio                          Purchase                  Owner Occupied
      16708274        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16653821        N                 No Documentation                  Purchase                  Owner Occupied
      16546274        N                 Stated Income                     Purchase                  Owner Occupied
      16544320        N                 No Ratio                          Purchase                  Owner Occupied
      16419939        N                 Full/Alternative                  Purchase                  Owner Occupied
      17015973        N                 Stated Income                     Purchase                  Investor
      17015986        N                 Stated Income                     Purchase                  Owner Occupied
      17001620        N                 Stated Income                     Purchase                  Investor
      17003030        N                 Full/Alternative                  Purchase                  Owner Occupied
      17003064        N                 No Ratio/No VOE                   Purchase                  Second Home
      17003086        N                 No Ratio                          Cash Out Refinance        Owner Occupied
      17004463        N                 No Ratio                          Purchase                  Owner Occupied
      17004426        N                 Stated Income                     Rate/Term Refinance       Owner Occupied
      16994868        N                 Stated Income                     Cash Out Refinance        Investor
      17004532        N                 Stated Income                     Purchase                  Investor
      17004617        N                 No Documentation                  Cash Out Refinance        Owner Occupied
      17008805        N                 No Ratio                          Cash Out Refinance        Owner Occupied
      17008857        N                 No Ratio/No VOE                   Cash Out Refinance        Investor
      17008892        N                 Stated Income                     Purchase                  Investor
      16997751        N                 Stated Income                     Purchase                  Investor
      17010826        N                 No Ratio                          Purchase                  Owner Occupied
      17010838        N                 No Ratio                          Cash Out Refinance        Owner Occupied
      16997809        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16997824        N                 No Ratio/No VOE                   Cash Out Refinance        Second Home
      17010861        N                 Stated Income                     Purchase                  Investor
      17012472        N                 Stated Income                     Rate/Term Refinance       Investor
      17012481        N                 Stated Income                     Rate/Term Refinance       Investor
      17012591        N                 No Ratio/No VOE                   Cash Out Refinance        Owner Occupied
      17013315        N                 No Ratio                          Purchase                  Investor
      17013348        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      17013394        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      17001476        N                 Stated Income                     Purchase                  Owner Occupied
      17001492        N                 Stated Income                     Rate/Term Refinance       Owner Occupied
      17001515        N                 Stated Income                     Purchase                  Second Home
      17001526        N                 No Ratio/No VOE                   Purchase                  Investor
      17001531        N                 Stated Income                     Purchase                  Investor
      16982738        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16982774        N                 Stated Income                     Purchase                  Owner Occupied
      16984220        N                 No Ratio/No VOE                   Purchase                  Investor
      16984224        N                 No Ratio/No VOE                   Cash Out Refinance        Owner Occupied
      16984267        N                 Stated Income                     Purchase                  Owner Occupied
      16971909        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16971792        N                 No Ratio                          Purchase                  Owner Occupied
      16984327        N                 Full/Alternative                  Cash Out Refinance        Owner Occupied
      16984352        N                 No Ratio                          Rate/Term Refinance       Owner Occupied
      16989904        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16989918        N                 Stated Income                     Purchase                  Owner Occupied
      16989933        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16989951        N                 No Ratio/No VOE                   Purchase                  Second Home
      16989981        N                 Stated Income                     Purchase                  Investor
      16991020        N                 No Documentation                  Cash Out Refinance        Second Home
      16980203        N                 Full/Alternative                  Rate/Term Refinance       Owner Occupied
      16980225        N                 No Ratio                          Cash Out Refinance        Owner Occupied
      16991030        N                 No Ratio                          Purchase                  Owner Occupied
      16980157        N                 No Ratio/No VOE                   Rate/Term Refinance       Second Home
      16980339        N                 Stated Income                     Purchase                  Investor
      16994794        N                 No Ratio/No VOE                   Purchase                  Second Home
      16994837        N                 Full/Alternative                  Rate/Term Refinance       Owner Occupied
      16994846        N                 Full/Alternative                  Cash Out Refinance        Owner Occupied
      16856206        N                 No Documentation                  Rate/Term Refinance       Owner Occupied
      16857141        N                 No Ratio                          Cash Out Refinance        Owner Occupied
      16857212        N                 Full/Alternative                  Cash Out Refinance        Investor
      16858884        N                 Stated/Stated                     Purchase                  Owner Occupied
      16858890        N                 No Ratio/No VOE                   Purchase                  Investor
      16858921        N                 No Ratio/No VOE                   Cash Out Refinance        Owner Occupied
      16852553        N                 No Ratio/No VOE                   Purchase                  Second Home
      16852559        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16852497        N                 Stated Income                     Rate/Term Refinance       Owner Occupied
      16859031        N                 No Ratio                          Cash Out Refinance        Owner Occupied
      16859042        N                 No Ratio/No VOE                   Cash Out Refinance        Owner Occupied
      16912702        N                 No Documentation                  Purchase                  Owner Occupied
      16912712        N                 Stated Income                     Purchase                  Investor
      16912724        N                 Stated Income                     Purchase                  Owner Occupied
      16912733        N                 No Ratio                          Cash Out Refinance        Owner Occupied
      16912744        N                 No Ratio                          Purchase                  Owner Occupied
      16856216        N                 Stated Income                     Purchase                  Investor
      16856231        N                 Full/Alternative                  Purchase                  Owner Occupied
      16965037        N                 No Ratio                          Cash Out Refinance        Owner Occupied
      16856272        N                 No Ratio                          Purchase                  Owner Occupied
      16965010        N                 No Documentation                  Rate/Term Refinance       Second Home
      16965011        N                 Stated Income                     Cash Out Refinance        Investor
      16967982        N                 No Ratio                          Cash Out Refinance        Owner Occupied
      16968111        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16968119        N                 No Ratio                          Rate/Term Refinance       Owner Occupied
      16968044        N                 Stated Income                     Rate/Term Refinance       Owner Occupied
      16970081        N                 No Ratio                          Purchase                  Owner Occupied
      16856276        N                 Stated Income                     Purchase                  Owner Occupied
      16970184        N                 Stated Income                     Purchase                  Owner Occupied
      16970195        N                 Full/Alternative                  Purchase                  Owner Occupied
      16970330        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16970345        N                 No Ratio/No VOE                   Purchase                  Second Home
      16970347        N                 Stated Income                     Purchase                  Investor
      16971873        N                 Full/Alternative                  Cash Out Refinance        Owner Occupied
      16839473        N                 Full/Alternative                  Purchase                  Owner Occupied
      16839485        N                 Full/Alternative                  Purchase                  Owner Occupied
      16847273        N                 Stated Income                     Rate/Term Refinance       Investor
      16839533        N                 No Ratio                          Purchase                  Second Home
      16839446        N                 Stated Income                     Rate/Term Refinance       Owner Occupied
      16843799        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16839634        N                 No Ratio                          Purchase                  Second Home
      16843759        N                 No Ratio                          Purchase                  Owner Occupied
      16843935        N                 No Documentation                  Purchase                  Investor
      16843975        N                 Stated Income                     Purchase                  Investor
      16845387        N                 No Ratio                          Purchase                  Owner Occupied
      16845397        N                 No Ratio                          Purchase                  Second Home
      16845344        N                 No Ratio                          Rate/Term Refinance       Investor
      16845414        N                 Stated Income                     Rate/Term Refinance       Owner Occupied
      16845419        N                 Stated Income                     Purchase                  Owner Occupied
      16845426        Y                 No Documentation                  Purchase                  Owner Occupied
      16845432        N                 Stated Income                     Purchase                  Owner Occupied
      16845434        N                 Stated Income                     Purchase                  Owner Occupied
      16845314        N                 No Ratio                          Purchase                  Owner Occupied
      16845316        N                 Stated Income                     Purchase                  Owner Occupied
      16847363        N                 No Ratio/No VOE                   Purchase                  Investor
      16847395        N                 No Ratio                          Cash Out Refinance        Owner Occupied
      16848837        N                 No Ratio/No VOE                   Cash Out Refinance        Owner Occupied
      16848844        N                 No Ratio                          Purchase                  Investor
      16848933        N                 No Ratio                          Cash Out Refinance        Owner Occupied
      16848969        N                 No Ratio                          Purchase                  Second Home
      16851433        N                 Stated/Stated                     Purchase                  Owner Occupied
      16851522        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16851595        N                 No Ratio                          Purchase                  Owner Occupied
      16851687        N                 No Ratio                          Purchase                  Owner Occupied
      16851701        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16851724        N                 No Ratio/No VOE                   Purchase                  Second Home
      16826011        N                 No Ratio                          Purchase                  Investor
      16825906        N                 No Ratio                          Purchase                  Owner Occupied
      16838436        N                 Stated Income                     Purchase                  Owner Occupied
      16838516        N                 Stated Income                     Purchase                  Investor
      16826157        N                 No Ratio                          Purchase                  Owner Occupied
      16826172        N                 No Ratio                          Cash Out Refinance        Owner Occupied
      16832576        N                 Full/Alternative                  Purchase                  Second Home
      16832647        N                 Full/Alternative                  Purchase                  Investor
      16832653        N                 Full/Alternative                  Cash Out Refinance        Owner Occupied
      16832722        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16832725        N                 Stated/Stated                     Cash Out Refinance        Investor
      16835002        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16835036        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16835053        N                 No Ratio                          Cash Out Refinance        Owner Occupied
      16835062        N                 Stated Income                     Cash Out Refinance        Investor
      16835068        N                 Stated/Stated                     Purchase                  Investor
      16835107        N                 No Ratio/No VOE                   Purchase                  Investor
      16838529        N                 Full/Alternative                  Rate/Term Refinance       Owner Occupied
      16838549        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16835131        N                 No Ratio                          Purchase                  Second Home
      16834883        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16838347        N                 Stated Income                     Rate/Term Refinance       Investor
      16812541        N                 No Income/No Asset                Purchase                  Owner Occupied
      16811588        N                 Stated/Stated                     Cash Out Refinance        Owner Occupied
      16811593        N                 Stated/Stated                     Cash Out Refinance        Owner Occupied
      16811597        N                 Stated/Stated                     Purchase                  Owner Occupied
      16812649        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16812652        N                 Stated Income                     Purchase                  Owner Occupied
      16818780        N                 Full/Alternative                  Purchase                  Owner Occupied
      16818796        N                 Full/Alternative                  Purchase                  Investor
      16818807        N                 No Documentation                  Cash Out Refinance        Second Home
      16818705        N                 Full/Alternative                  Cash Out Refinance        Owner Occupied
      16818725        N                 No Documentation                  Cash Out Refinance        Owner Occupied
      16823502        N                 No Ratio                          Cash Out Refinance        Owner Occupied
      16823573        N                 Stated/Stated                     Cash Out Refinance        Owner Occupied
      16808242        N                 Full/Alternative                  Rate/Term Refinance       Investor
      16808313        N                 No Ratio                          Purchase                  Second Home
      16808319        N                 Full/Alternative                  Cash Out Refinance        Owner Occupied
      16808195        N                 No Ratio                          Purchase                  Owner Occupied
      16808349        N                 No Documentation                  Purchase                  Owner Occupied
      16808440        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16812404        N                 Stated/Stated                     Purchase                  Owner Occupied
      16812464        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      17022081        N                 Stated Income                     Rate/Term Refinance       Owner Occupied
      17022089        N                 Stated Income                     Purchase                  Owner Occupied
      16707112        N                 Full/Alternative                  Purchase                  Owner Occupied
      16707116        N                 No Ratio                          Purchase                  Investor
      16707123        N                 No Ratio                          Purchase                  Owner Occupied
      16704582        Y                 Stated/Stated                     Cash Out Refinance        Second Home
      16704658        N                 Stated Income                     Purchase                  Owner Occupied
      16706423        N                 No Ratio                          Cash Out Refinance        Investor
      16706907        N                 No Ratio                          Purchase                  Owner Occupied
      16706543        N                 Stated Income                     Purchase                  Owner Occupied
      16706671        N                 Stated Income                     Purchase                  Owner Occupied
      16706716        N                 Stated Income                     Purchase                  Owner Occupied
      16706733        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16704032        N                 No Ratio                          Cash Out Refinance        Owner Occupied
      16704361        N                 No Ratio                          Purchase                  Owner Occupied
      16704173        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16703986        N                 Stated/Stated                     Purchase                  Investor
      16697729        N                 No Ratio                          Purchase                  Owner Occupied
      16697735        N                 No Ratio                          Cash Out Refinance        Second Home
      16803780        N                 No Ratio                          Purchase                  Investor
      17009035        N                 Full/Alternative                  Cash Out Refinance        Owner Occupied
      17009057        N                 Stated Income                     Purchase                  Owner Occupied
      16803745        N                 No Ratio                          Purchase                  Investor
      16803733        N                 Stated Income                     Purchase                  Investor
      16803709        N                 Stated Income                     Purchase                  Investor
      16798108        N                 Stated Income                     Purchase                  Investor
      16798126        N                 Stated Income                     Purchase                  Second Home
      16798127        N                 No Ratio/No VOE                   Purchase                  Investor
      16799218        N                 Stated Income                     Purchase                  Owner Occupied
      16801233        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16801236        N                 No Ratio                          Purchase                  Second Home
      16801296        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16801306        N                 Stated Income                     Purchase                  Investor
      16801358        N                 Stated Income                     Purchase                  Owner Occupied
      16803023        N                 No Documentation                  Purchase                  Investor
      16802887        N                 No Ratio                          Purchase                  Owner Occupied
      16803066        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16803073        N                 No Ratio                          Purchase                  Investor
      16803074        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16806444        N                 Stated/Stated                     Cash Out Refinance        Owner Occupied
      16806474        N                 Stated/Stated                     Purchase                  Owner Occupied
      16803090        N                 No Ratio                          Purchase                  Second Home
      16802909        N                 No Ratio                          Cash Out Refinance        Owner Occupied
      16803125        N                 Stated Income                     Purchase                  Second Home
      16803147        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16787116        N                 No Ratio                          Purchase                  Second Home
      16787178        N                 Stated Income                     Rate/Term Refinance       Owner Occupied
      16787184        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16797991        N                 Stated/Stated                     Purchase                  Owner Occupied
      16787020        N                 Stated Income                     Purchase                  Owner Occupied
      16790109        N                 No Ratio                          Purchase                  Owner Occupied
      16790206        N                 No Income/No Asset                Purchase                  Owner Occupied
      16790220        N                 No Documentation                  Purchase                  Owner Occupied
      16790231        N                 No Ratio/No VOE                   Purchase                  Second Home
      16790245        N                 No Ratio/No VOE                   Rate/Term Refinance       Owner Occupied
      16790295        N                 No Ratio                          Purchase                  Owner Occupied
      16790317        N                 Stated Income                     Purchase                  Owner Occupied
      16772995        N                 Stated Income                     Purchase                  Investor
      16772797        N                 Full/Alternative                  Purchase                  Owner Occupied
      16775838        N                 No Ratio                          Purchase                  Investor
      16773063        N                 No Ratio/No VOE                   Cash Out Refinance        Owner Occupied
      16773072        N                 No Ratio                          Purchase                  Investor
      16776356        N                 Stated Income                     Purchase                  Owner Occupied
      16776379        N                 Full/Alternative                  Purchase                  Second Home
      16776411        N                 No Ratio                          Purchase                  Owner Occupied
      16776414        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16778120        N                 Stated Income                     Purchase                  Owner Occupied
      16772896        N                 Full/Alternative                  Rate/Term Refinance       Owner Occupied
      16773175        N                 No Ratio                          Purchase                  Owner Occupied
      16785141        N                 No Ratio/No VOE                   Purchase                  Second Home
      16773234        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16785200        N                 No Ratio                          Cash Out Refinance        Owner Occupied
      16787096        N                 Stated Income                     Purchase                  Investor
      16773286        N                 Stated Income                     Cash Out Refinance        Investor
      16775745        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16775768        N                 Stated Income                     Purchase                  Investor
      16775711        N                 No Documentation                  Cash Out Refinance        Owner Occupied
      16764948        N                 Stated Income                     Purchase                  Investor
      16764957        N                 Stated Income                     Purchase                  Investor
      16764983        N                 No Ratio                          Purchase                  Owner Occupied
      16767397        N                 No Ratio/No VOE                   Purchase                  Investor
      16767403        N                 Stated Income                     Cash Out Refinance        Investor
      16730341        N                 No Ratio/No VOE                   Rate/Term Refinance       Investor
      16767529        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16731261        N                 Stated Income                     Purchase                  Second Home
      16731377        N                 Stated Income                     Purchase                  Investor
      16772889        N                 Full/Alternative                  Rate/Term Refinance       Owner Occupied
      16728058        N                 No Ratio/No VOE                   Cash Out Refinance        Investor
      16721712        N                 No Ratio                          Purchase                  Investor
      16728124        N                 Stated Income                     Purchase                  Second Home
      16728137        N                 No Documentation                  Cash Out Refinance        Owner Occupied
      16728179        N                 Stated/Stated                     Purchase                  Owner Occupied
      16722896        N                 No Ratio/No VOE                   Cash Out Refinance        Owner Occupied
      16713264        N                 No Ratio                          Purchase                  Owner Occupied
      16713449        N                 Stated Income                     Rate/Term Refinance       Owner Occupied
      16714499        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16710650        N                 Stated Income                     Purchase                  Owner Occupied
      16710484        N                 No Ratio/No VOE                   Purchase                  Second Home
      16718104        N                 No Ratio                          Cash Out Refinance        Owner Occupied
      16721428        N                 No Ratio/No VOE                   Rate/Term Refinance       Owner Occupied
      16709299        N                 No Ratio/No VOE                   Cash Out Refinance        Owner Occupied
      16383933        N                 No Ratio                          Purchase                  Owner Occupied
      16696649        N                 No Documentation                  Cash Out Refinance        Owner Occupied
      16697618        N                 No Ratio                          Purchase                  Investor
      16696527        N                 Stated Income                     Purchase                  Owner Occupied
      16692494        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16692558        N                 Stated Income                     Purchase                  Investor
      16693704        N                 No Ratio                          Purchase                  Owner Occupied
      16693744        N                 Full/Alternative                  Purchase                  Owner Occupied
      16693758        N                 No Ratio                          Purchase                  Owner Occupied
      16693763        N                 No Ratio                          Purchase                  Owner Occupied
      16693780        N                 Full/Alternative                  Purchase                  Owner Occupied
      16693842        N                 No Ratio                          Purchase                  Second Home
      16693436        N                 Stated Income                     Purchase                  Owner Occupied
      16696134        N                 No Documentation                  Purchase                  Owner Occupied
      16693644        N                 No Ratio                          Purchase                  Owner Occupied
      16693671        N                 No Documentation                  Purchase                  Investor
      16688046        N                 No Ratio                          Rate/Term Refinance       Owner Occupied
      16688358        N                 Full/Alternative                  Purchase                  Owner Occupied
      16684630        N                 Stated Income                     Purchase                  Owner Occupied
      16681929        N                 No Ratio                          Purchase                  Owner Occupied
      16685751        N                 No Ratio                          Purchase                  Owner Occupied
      16684175        N                 No Ratio                          Cash Out Refinance        Owner Occupied
      16680504        N                 No Ratio                          Purchase                  Investor
      16680567        N                 Full/Alternative                  Rate/Term Refinance       Investor
      16680588        N                 Full/Alternative                  Rate/Term Refinance       Investor
      16681597        N                 Stated Income                     Purchase                  Owner Occupied
      16680099        N                 Stated Income                     Purchase                  Owner Occupied
      16680137        N                 No Documentation                  Purchase                  Investor
      16674409        N                 Stated Income                     Purchase                  Owner Occupied
      16672823        N                 Stated Income                     Purchase                  Owner Occupied
      16674178        N                 No Documentation                  Purchase                  Owner Occupied
      16674193        N                 Full/Alternative                  Purchase                  Owner Occupied
      16667188        N                 Stated/Stated                     Purchase                  Owner Occupied
      16667395        N                 No Ratio                          Purchase                  Owner Occupied
      16670415        N                 No Ratio                          Purchase                  Investor
      16670548        N                 No Ratio                          Purchase                  Owner Occupied
      16670811        N                 Stated Income                     Purchase                  Owner Occupied
      16670882        N                 Stated/Stated                     Cash Out Refinance        Owner Occupied
      16667319        N                 No Ratio                          Purchase                  Owner Occupied
      16667339        N                 No Ratio                          Purchase                  Owner Occupied
      16665764        N                 No Ratio                          Purchase                  Owner Occupied
      16665776        N                 Stated Income                     Purchase                  Second Home
      16665925        N                 Full/Alternative                  Cash Out Refinance        Owner Occupied
      16666047        N                 Full/Alternative                  Purchase                  Owner Occupied
      16666771        Y                 Full/Alternative                  Purchase                  Investor
      16666809        N                 Stated Income                     Purchase                  Owner Occupied
      16664386        N                 Stated Income                     Purchase                  Owner Occupied
      16664461        N                 Stated Income                     Cash Out Refinance        Investor
      16664213        N                 No Ratio                          Purchase                  Owner Occupied
      16664216        N                 Full/Alternative                  Cash Out Refinance        Owner Occupied
      16662843        N                 Stated Income                     Purchase                  Owner Occupied
      16663789        N                 No Ratio                          Purchase                  Owner Occupied
      16663920        N                 No Documentation                  Purchase                  Owner Occupied
      16663957        N                 No Ratio                          Purchase                  Owner Occupied
      16662018        N                 Full/Alternative                  Purchase                  Second Home
      16656473        N                 Stated Income                     Purchase                  Owner Occupied
      16656535        N                 No Ratio                          Purchase                  Investor
      16706307        N                 No Ratio                          Purchase                  Second Home
      16707483        N                 No Ratio                          Cash Out Refinance        Owner Occupied
      16700042        N                 Full/Alternative                  Cash Out Refinance        Second Home
      16648336        N                 No Ratio                          Purchase                  Owner Occupied
      16644105        N                 Stated Income                     Purchase                  Owner Occupied
      16700068        N                 Stated/Stated                     Purchase                  Investor
      16640786        N                 Stated Income                     Purchase                  Second Home
      16634811        N                 Stated Income                     Purchase                  Owner Occupied
      16638326        N                 Stated Income                     Cash Out Refinance        Investor
      16616165        N                 No Ratio                          Purchase                  Investor
      16616300        N                 Stated Income                     Purchase                  Owner Occupied
      16632328        N                 Stated Income                     Purchase                  Owner Occupied
      16612700        N                 Stated Income                     Purchase                  Owner Occupied
      16611728        N                 No Ratio                          Purchase                  Owner Occupied
      16613136        N                 Stated Income                     Purchase                  Investor
      16601338        N                 No Ratio                          Purchase                  Owner Occupied
      16597548        N                 No Ratio                          Purchase                  Owner Occupied
      16594721        N                 Stated/Stated                     Cash Out Refinance        Owner Occupied
      16569340        N                 No Ratio/No VOE                   Purchase                  Investor
      16968414        N                 Full/Alternative                  Cash Out Refinance        Owner Occupied
      16968415        N                 No Ratio                          Purchase                  Owner Occupied
      16968466        N                 Stated/Stated                     Purchase                  Owner Occupied
      16968467        N                 No Ratio/No VOE                   Cash Out Refinance        Owner Occupied
      16968468        N                 Stated Income                     Purchase                  Owner Occupied
      16968470        N                 No Ratio                          Purchase                  Owner Occupied
      16968477        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16968484        N                 No Ratio                          Purchase                  Investor
      16968515        N                 Stated Income                     Purchase                  Investor
      16965518        N                 Full/Alternative                  Cash Out Refinance        Owner Occupied
      16965520        N                 No Ratio/No VOE                   Cash Out Refinance        Owner Occupied
      16965531        N                 Stated Income                     Purchase                  Owner Occupied
      16965539        N                 No Ratio                          Purchase                  Owner Occupied
      16965562        N                 Full/Alternative                  Cash Out Refinance        Owner Occupied
      16968529        N                 Full/Alternative                  Purchase                  Owner Occupied
      16968543        N                 Stated/Stated                     Cash Out Refinance        Second Home
      16968564        N                 No Ratio                          Rate/Term Refinance       Investor
      16968580        N                 Stated Income                     Purchase                  Owner Occupied
      16968597        N                 No Ratio                          Purchase                  Owner Occupied
      16968624        N                 No Ratio                          Purchase                  Owner Occupied
      16968635        N                 Full/Alternative                  Purchase                  Second Home
      16968639        N                 No Ratio                          Purchase                  Owner Occupied
      16968640        N                 Stated Income                     Purchase                  Second Home
      16968654        N                 No Ratio                          Purchase                  Owner Occupied
      16968657        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16968671        N                 Stated Income                     Purchase                  Second Home
      16968679        N                 Full/Alternative                  Rate/Term Refinance       Owner Occupied
      16968682        N                 Full/Alternative                  Purchase                  Owner Occupied
      16968712        Y                 No Ratio                          Purchase                  Owner Occupied
      16968717        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16968752        N                 No Ratio                          Purchase                  Owner Occupied
      16968753        N                 No Ratio                          Cash Out Refinance        Owner Occupied
      16968786        N                 Stated Income                     Purchase                  Owner Occupied
      16968806        N                 No Documentation                  Cash Out Refinance        Owner Occupied
      16968866        N                 No Ratio                          Purchase                  Second Home
      16968907        N                 Full/Alternative                  Purchase                  Investor
      16970398        N                 No Ratio                          Purchase                  Investor
      16970410        N                 No Ratio                          Purchase                  Second Home
      16970414        N                 No Ratio/No VOE                   Purchase                  Second Home
      16970424        N                 No Ratio                          Purchase                  Owner Occupied
      16970425        N                 Full/Alternative                  Purchase                  Investor
      16970428        N                 Limited                           Purchase                  Owner Occupied
      16970431        N                 Stated Income                     Purchase                  Owner Occupied
      16970443        N                 Full/Alternative                  Cash Out Refinance        Owner Occupied
      16970447        N                 Full/Alternative                  Purchase                  Owner Occupied
      16970462        N                 Stated Income                     Cash Out Refinance        Investor
      16970479        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16970492        N                 Stated Income                     Purchase                  Second Home
      16970530        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16970539        N                 Stated Income                     Purchase                  Owner Occupied
      16970541        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16970652        N                 No Ratio                          Purchase                  Investor
      16970712        N                 No Ratio                          Rate/Term Refinance       Owner Occupied
      16965567        N                 No Ratio                          Purchase                  Second Home
      16965596        N                 Stated Income                     Purchase                  Owner Occupied
      16965624        N                 No Ratio                          Purchase                  Owner Occupied
      16965633        N                 No Ratio/No VOE                   Rate/Term Refinance       Owner Occupied
      16965680        N                 Stated/Stated                     Purchase                  Owner Occupied
      16968202        N                 No Ratio                          Purchase                  Owner Occupied
      16968223        N                 Stated Income                     Rate/Term Refinance       Owner Occupied
      16968279        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16968314        N                 Stated Income                     Purchase                  Owner Occupied
      16968340        N                 No Ratio                          Purchase                  Owner Occupied
      16968387        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16968403        N                 No Ratio                          Purchase                  Owner Occupied
      16859571        N                 Stated Income                     Purchase                  Investor
      16859621        N                 Stated/Stated                     Purchase                  Investor
      16859664        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16962970        N                 No Documentation                  Cash Out Refinance        Owner Occupied
      16962976        N                 No Ratio/No VOE                   Purchase                  Investor
      16962997        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16963022        N                 Stated Income                     Purchase                  Investor
      16963038        N                 Full/Alternative                  Cash Out Refinance        Second Home
      16859098        N                 No Ratio                          Purchase                  Owner Occupied
      16963043        N                 No Ratio                          Purchase                  Investor
      16963055        N                 No Ratio                          Purchase                  Investor
      16963085        N                 Stated Income                     Purchase                  Investor
      16859145        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16859159        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16963187        N                 No Ratio                          Purchase                  Investor
      16963198        N                 No Ratio                          Purchase                  Owner Occupied
      16963202        N                 No Ratio                          Purchase                  Owner Occupied
      16963223        N                 Full/Alternative                  Purchase                  Owner Occupied
      16859262        N                 Stated Income                     Purchase                  Owner Occupied
      16963247        N                 Stated Income                     Rate/Term Refinance       Owner Occupied
      16963248        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16963287        N                 No Ratio                          Purchase                  Second Home
      16859282        N                 Stated Income                     Rate/Term Refinance       Second Home
      16859294        N                 Stated Income                     Purchase                  Owner Occupied
      16859307        N                 No Ratio                          Cash Out Refinance        Owner Occupied
      16859334        N                 No Ratio/No VOE                   Rate/Term Refinance       Owner Occupied
      16859346        N                 No Ratio                          Purchase                  Investor
      16859350        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16859358        N                 No Documentation                  Purchase                  Owner Occupied
      16859361        N                 Stated Income                     Purchase                  Owner Occupied
      16859363        N                 Stated Income                     Purchase                  Owner Occupied
      16963323        N                 No Ratio                          Purchase                  Owner Occupied
      16963331        N                 No Ratio                          Rate/Term Refinance       Investor
      16963334        N                 No Ratio                          Purchase                  Investor
      16963353        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16965170        N                 Full/Alternative                  Rate/Term Refinance       Investor
      16965177        N                 No Ratio                          Purchase                  Owner Occupied
      16965194        N                 Full/Alternative                  Purchase                  Owner Occupied
      16965199        N                 Stated Income                     Purchase                  Owner Occupied
      16965200        N                 No Ratio                          Purchase                  Owner Occupied
      16965205        N                 No Ratio                          Purchase                  Owner Occupied
      16965206        N                 Stated/Stated                     Purchase                  Owner Occupied
      16965208        N                 No Documentation                  Purchase                  Investor
      16965263        N                 No Ratio                          Purchase                  Second Home
      16965271        N                 No Ratio/No VOE                   Cash Out Refinance        Investor
      16859408        N                 No Documentation                  Purchase                  Owner Occupied
      16859421        N                 Full/Alternative                  Purchase                  Owner Occupied
      16859430        N                 Stated Income                     Purchase                  Owner Occupied
      16859445        N                 No Ratio                          Purchase                  Owner Occupied
      16859450        N                 Stated Income                     Purchase                  Second Home
      16859477        N                 No Ratio/No VOE                   Purchase                  Investor
      16859487        N                 Full/Alternative                  Cash Out Refinance        Owner Occupied
      16859514        N                 Stated Income                     Purchase                  Owner Occupied
      16965322        N                 No Ratio                          Purchase                  Owner Occupied
      16965344        N                 Stated Income                     Purchase                  Owner Occupied
      16859535        N                 Full/Alternative                  Purchase                  Owner Occupied
      16965397        N                 Full/Alternative                  Rate/Term Refinance       Investor
      16965405        N                 Full/Alternative                  Cash Out Refinance        Owner Occupied
      16859544        N                 No Ratio                          Cash Out Refinance        Owner Occupied
      16859549        N                 Stated Income                     Purchase                  Investor
      16859553        N                 Full/Alternative                  Purchase                  Owner Occupied
      16859558        N                 No Ratio                          Purchase                  Owner Occupied
      16859561        N                 No Ratio                          Purchase                  Owner Occupied
      16859568        N                 No Ratio                          Purchase                  Owner Occupied
      16965482        N                 Stated Income                     Purchase                  Investor
      16965483        N                 No Ratio/No VOE                   Cash Out Refinance        Investor
      16856458        N                 No Ratio                          Purchase                  Owner Occupied
      16856459        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16856477        N                 Stated/Stated                     Cash Out Refinance        Owner Occupied
      16856492        N                 Limited                           Purchase                  Owner Occupied
      16856503        N                 Limited                           Purchase                  Investor
      16856514        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16853147        N                 Stated Income                     Rate/Term Refinance       Owner Occupied
      16853185        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16856539        N                 Limited                           Purchase                  Investor
      16856584        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16856602        N                 No Ratio                          Purchase                  Investor
      16856606        N                 Stated Income                     Rate/Term Refinance       Owner Occupied
      16856610        N                 Stated Income                     Purchase                  Owner Occupied
      16856615        N                 Full/Alternative                  Purchase                  Owner Occupied
      16856626        N                 Full/Alternative                  Purchase                  Investor
      16856641        N                 No Documentation                  Purchase                  Second Home
      16856643        N                 Stated Income                     Purchase                  Second Home
      16856657        N                 Full/Alternative                  Purchase                  Investor
      16856688        N                 No Ratio                          Purchase                  Owner Occupied
      16853271        N                 Full/Alternative                  Cash Out Refinance        Investor
      16853281        N                 No Ratio                          Purchase                  Owner Occupied
      16856730        N                 No Ratio                          Rate/Term Refinance       Owner Occupied
      16856749        N                 No Ratio                          Cash Out Refinance        Owner Occupied
      16856751        N                 Full/Alternative                  Cash Out Refinance        Owner Occupied
      16856753        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16856770        N                 Full/Alternative                  Purchase                  Investor
      16856782        N                 No Ratio                          Cash Out Refinance        Owner Occupied
      16856874        N                 No Income/No Asset                Purchase                  Owner Occupied
      16856882        N                 Stated Income                     Purchase                  Owner Occupied
      16856930        N                 Stated Income                     Purchase                  Owner Occupied
      16856946        N                 No Documentation                  Purchase                  Owner Occupied
      16856949        N                 No Ratio                          Purchase                  Owner Occupied
      16856950        N                 No Ratio                          Purchase                  Investor
      16856951        Y                 Stated Income                     Purchase                  Second Home
      16856954        N                 No Ratio                          Purchase                  Owner Occupied
      16856961        N                 Stated/Stated                     Purchase                  Second Home
      16856972        N                 Stated Income                     Purchase                  Owner Occupied
      16857006        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16857059        N                 No Ratio                          Purchase                  Owner Occupied
      16857346        N                 Stated/Stated                     Rate/Term Refinance       Owner Occupied
      16857369        N                 No Ratio                          Cash Out Refinance        Owner Occupied
      16857459        N                 No Ratio                          Purchase                  Owner Occupied
      16857484        N                 No Documentation                  Cash Out Refinance        Owner Occupied
      16857506        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16857526        N                 No Ratio                          Purchase                  Owner Occupied
      16857575        N                 No Ratio                          Purchase                  Owner Occupied
      16857600        N                 No Ratio                          Purchase                  Owner Occupied
      16857618        N                 No Ratio/No VOE                   Purchase                  Investor
      16857627        N                 Stated Income                     Purchase                  Investor
      16857673        N                 Stated Income                     Purchase                  Investor
      16857681        N                 Stated Income                     Rate/Term Refinance       Investor
      16857684        N                 No Documentation                  Rate/Term Refinance       Investor
      16859070        N                 No Ratio                          Purchase                  Investor
      16853368        N                 Limited                           Purchase                  Second Home
      16856432        N                 Stated Income                     Purchase                  Owner Occupied
      16856450        N                 Stated/Stated                     Purchase                  Owner Occupied
      16852039        N                 Stated Income                     Purchase                  Owner Occupied
      16852072        N                 Stated/Stated                     Cash Out Refinance        Second Home
      16852094        N                 Full/Alternative                  Purchase                  Owner Occupied
      16852117        N                 Stated/Stated                     Rate/Term Refinance       Owner Occupied
      16852120        N                 Stated Income                     Cash Out Refinance        Investor
      16852176        N                 Stated Income                     Purchase                  Owner Occupied
      16852185        N                 Stated Income                     Purchase                  Investor
      16852212        N                 Stated Income                     Purchase                  Investor
      16852214        N                 Stated Income                     Purchase                  Investor
      16852834        N                 No Documentation                  Cash Out Refinance        Owner Occupied
      16852837        N                 Stated/Stated                     Cash Out Refinance        Owner Occupied
      16852840        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16852879        N                 Stated/Stated                     Cash Out Refinance        Owner Occupied
      16852880        N                 No Documentation                  Cash Out Refinance        Owner Occupied
      16852919        N                 Stated Income                     Purchase                  Investor
      16852236        N                 No Ratio                          Purchase                  Owner Occupied
      16852981        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16852992        N                 Stated Income                     Purchase                  Investor
      16852247        Y                 Full/Alternative                  Purchase                  Investor
      16853034        N                 No Ratio                          Purchase                  Investor
      16852282        N                 No Documentation                  Purchase                  Owner Occupied
      16852297        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16852320        N                 No Documentation                  Purchase                  Investor
      16852322        N                 Stated/Stated                     Purchase                  Investor
      16852344        N                 No Ratio/No VOE                   Cash Out Refinance        Owner Occupied
      16852367        N                 No Ratio/No VOE                   Purchase                  Investor
      16852414        N                 No Documentation                  Cash Out Refinance        Investor
      16852686        N                 No Ratio                          Purchase                  Owner Occupied
      16852702        N                 No Ratio                          Purchase                  Owner Occupied
      16852708        N                 No Ratio                          Purchase                  Owner Occupied
      16852710        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16852731        N                 Stated Income                     Purchase                  Owner Occupied
      16852743        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16852752        N                 No Documentation                  Purchase                  Investor
      16852767        N                 Stated Income                     Purchase                  Investor
      16852777        N                 Stated/Stated                     Cash Out Refinance        Investor
      16852779        N                 No Ratio                          Cash Out Refinance        Investor
      16853052        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16853062        N                 No Ratio                          Purchase                  Owner Occupied
      16853068        N                 Full/Alternative                  Purchase                  Owner Occupied
      16853071        N                 No Ratio                          Purchase                  Owner Occupied
      16853080        N                 No Ratio                          Cash Out Refinance        Owner Occupied
      16853088        N                 No Ratio                          Purchase                  Investor
      16853090        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16853091        N                 Stated/Stated                     Purchase                  Investor
      16853119        N                 Stated Income                     Purchase                  Investor
      17032768        N                 Stated Income                     Purchase                  Owner Occupied
      17016019        N                 Full/Alternative                  Purchase                  Owner Occupied
      16851994        N                 No Ratio/No VOE                   Purchase                  Investor
      16852000        N                 Full/Alternative                  Purchase                  Owner Occupied
      17020924        N                 No Ratio                          Purchase                  Second Home
      17020976        N                 No Ratio/No VOE                   Rate/Term Refinance       Owner Occupied
      16852013        N                 Stated Income                     Purchase                  Investor
      17021015        N                 No Ratio/No VOE                   Purchase                  Investor
      17021734        N                 No Ratio/No VOE                   Purchase                  Investor
      17021760        N                 No Documentation                  Cash Out Refinance        Owner Occupied
      16731840        N                 Stated Income                     Purchase                  Investor
      16731678        N                 No Ratio/No VOE                   Purchase                  Owner Occupied
      16731691        N                 No Income/No Asset                Purchase                  Owner Occupied
      16731703        N                 Stated Income                     Cash Out Refinance        Owner Occupied
      16731732        N                 Full/Alternative                  Purchase                  Owner Occupied




--------------------------------------------------------------------------------




      LOAN_SEQ        PROPTYPE                UNITS       ASSUMABLE                ROLL       AGE
      16832830        Single Family           1           Yes                        58         2
      16832841        Single Family           1           Yes                        58         2
      16832850        PUD                     1           Yes                        58         2
      16648271        Single Family           1           No                         79         5
      16803458        Single Family           1           No                         56         4
      16803462        PUD                     1           No                         57         3
      16803515        PUD                     1           No                         57         3
      16803532        Single Family           1           Yes                        58         2
      16803542        2-4 Family              2           Yes                        58         2
      16803575        Single Family           1           Yes                        58         2
      16803600        Condominium             1           Yes                        58         2
      16803607        PUD                     1           Yes                        57         3
      16803616        PUD                     1           Yes                        82         2
      16801835        2-4 Family              2           Yes                        58         2
      16801841        Single Family           1           Yes                        58         2
      16801853        PUD                     1           Yes                        58         2
      16801910        Townhouse               1           Yes                        82         2
      16801922        Single Family           1           Yes                        58         2
      16801923        PUD                     1           Yes                        82         2
      16801924        PUD                     1           Yes                        82         2
      16801935        Single Family           1           Yes                        57         3
      16801998        Single Family           1           Yes                        57         3
      16802000        Single Family           1           Yes                        58         2
      16803333        Single Family           1           Yes                        58         2
      16801551        PUD                     1           Yes                        58         2
      16801590        PUD                     1           Yes                        57         3
      16801604        PUD                     1           Yes                        57         3
      16801608        Single Family           1           Yes                        54         6
      16801617        Single Family           1           Yes                        58         2
      16801648        Condominium             1           Yes                        58         2
      16801662        Single Family           1           No                         58         2
      16801672        PUD                     1           Yes                        58         2
      16801712        Single Family           1           Yes                        58         2
      16801715        PUD                     1           Yes                        81         3
      16801717        Single Family           1           Yes                        81         3
      16801720        Single Family           1           Yes                        57         3
      16801731        Single Family           1           Yes                        58         2
      16798801        2-4 Family              4           Yes                        59         1
      16798814        PUD                     1           Yes                        58         2
      16798841        Condominium             1           Yes                        58         2
      16798862        2-4 Family              3           Yes                        58         2
      16801454        Single Family           1           Yes                        58         2
      16801463        Single Family           1           Yes                        57         3
      16801499        PUD                     1           Yes                        56         4
      16798596        PUD                     1           Yes                        81         3
      16798620        PUD                     1           Yes                        58         2
      16798624        Single Family           1           No                         58         2
      16798668        Single Family           1           Yes                        58         2
      16798703        Single Family           1           Yes                        58         2
      16798781        Single Family           1           Yes                        57         3
      16798782        PUD                     1           Yes                        34         2
      16798423        2-4 Family              2           Yes                        57         3
      16798471        PUD                     1           Yes                        57         3
      16798492        Single Family           1           Yes                        81         3
      16798501        Single Family           1           Yes                        81         3
      16798521        Single Family           1           Yes                        58         2
      16798547        Townhouse               1           Yes                        58         2
      16798580        PUD                     1           Yes                        82         2
      16791191        Single Family           1           Yes                        58         2
      16791198        Single Family           1           Yes                        59         1
      16798153        Single Family           1           Yes                        34         2
      16798167        Single Family           1           Yes                        58         2
      16798231        Single Family           1           Yes                        56         4
      16798252        Single Family           1           Yes                        58         2
      16798319        PUD                     1           Yes                        57         3
      16798386        Single Family           1           Yes                        81         3
      16844886        2-4 Family              4           Yes                        59         1
      16791120        PUD                     1           Yes                        57         3
      16791133        PUD                     1           Yes                        58         2
      16791152        Townhouse               1           Yes                        58         2
      16844873        Condominium             1           Yes                        58         2
      16844806        Single Family           1           Yes                        58         2
      16844811        PUD                     1           Yes                        82         2
      16844830        PUD                     1           Yes                        58         2
      17043987        PUD                     1           Yes                        57         3
      17042404        PUD                     1           Yes                        59         1
      17042410        PUD                     1           Yes                        59         1
      17042411        Single Family           1           Yes                        59         1
      17034682        Single Family           1           Yes                        59         1
      17034530        PUD                     1           Yes                        59         1
      17034580        PUD                     1           Yes                        59         1
      17034591        Single Family           1           Yes                        59         1
      17034598        PUD                     1           Yes                        59         1
      17034599        PUD                     1           Yes                        59         1
      17034668        PUD                     1           Yes                        59         1
      17034670        PUD                     1           Yes                        59         1
      17033368        Single Family           1           Yes                        59         1
      17033223        Condominium             1           Yes                        59         1
      17033170        Single Family           1           Yes                        59         1
      17021938        Single Family           1           Yes                        59         1
      17021942        PUD                     1           Yes                        59         1
      17021944        Single Family           1           Yes                        59         1
      17022033        PUD                     1           Yes                        59         1
      17022040        PUD                     1           Yes                        59         1
      17022046        PUD                     1           Yes                        59         1
      17022062        PUD                     1           Yes                        59         1
      17022083        Condominium             1           Yes                        59         1
      17022087        PUD                     1           Yes                        59         1
      17022096        Single Family           1           No                         59         1
      17022146        Condominium             1           Yes                        59         1
      17016254        PUD                     1           Yes                        59         1
      17016255        Single Family           1           Yes                        59         1
      17016275        PUD                     1           Yes                        59         1
      17016281        PUD                     1           Yes                        59         1
      17016392        PUD                     1           Yes                        59         1
      17016397        2-4 Family              2           Yes                        59         1
      17016404        Single Family           1           Yes                        59         1
      17016446        PUD                     1           Yes                        57         3
      17021130        Condominium             1           Yes                        58         2
      17013744        Single Family           1           Yes                        83         1
      17013752        PUD                     1           Yes                        59         1
      17014678        PUD                     1           Yes                        59         1
      17014680        PUD                     1           Yes                        59         1
      17014691        Condominium             1           Yes                        59         1
      17014696        PUD                     1           Yes                        59         1
      17014723        PUD                     1           Yes                        59         1
      17015055        PUD                     1           Yes                        59         1
      17012821        Single Family           1           Yes                        59         1
      17012826        Townhouse               1           No                         59         1
      17012829        Townhouse               1           Yes                        59         1
      17012837        PUD                     1           Yes                        59         1
      17012874        Single Family           1           Yes                        59         1
      17012893        2-4 Family              3           Yes                        59         1
      17012934        Single Family           1           No                         59         1
      17013461        PUD                     1           Yes                        59         1
      17013465        PUD                     1           Yes                        59         1
      17013472        PUD                     1           Yes                        59         1
      17013483        PUD                     1           Yes                        59         1
      17013491        PUD                     1           Yes                        59         1
      17013501        Single Family           1           Yes                        59         1
      17013502        Condominium             1           Yes                        59         1
      17013506        Single Family           1           Yes                        59         1
      17013517        Condominium             1           Yes                        59         1
      17013518        PUD                     1           Yes                        59         1
      17013520        Condominium             1           Yes                        59         1
      17013524        PUD                     1           Yes                        59         1
      17013531        Single Family           1           Yes                        59         1
      17013552        Condominium             1           Yes                        59         1
      17013555        Condominium             1           Yes                        58         2
      17013562        Condominium             1           Yes                        59         1
      17013569        Condominium             1           Yes                        58         2
      17013571        Single Family           1           Yes                        58         2
      17013572        Single Family           1           Yes                        58         2
      17013573        PUD                     1           Yes                        59         1
      17013578        Single Family           1           Yes                        58         2
      17013583        Townhouse               1           Yes                        58         2
      17013586        PUD                     1           Yes                        59         1
      17013593        PUD                     1           Yes                        59         1
      17013596        2-4 Family              3           Yes                        59         1
      17013671        PUD                     1           Yes                        59         1
      17013677        PUD                     1           Yes                        59         1
      17012674        PUD                     1           Yes                        59         1
      17012681        PUD                     1           Yes                        59         1
      17012694        PUD                     1           Yes                        59         1
      17012712        PUD                     1           Yes                        59         1
      17012729        PUD                     1           Yes                        59         1
      17011231        PUD                     1           Yes                        59         1
      17011256        Single Family           1           Yes                        59         1
      17011283        Single Family           1           Yes                        59         1
      17012658        PUD                     1           Yes                        59         1
      17009056        Single Family           1           Yes                        59         1
      17009079        PUD                     1           Yes                        59         1
      17009124        PUD                     1           Yes                        59         1
      17009170        PUD                     1           Yes                        59         1
      17009227        PUD                     1           Yes                        59         1
      17009241        Single Family           1           Yes                        59         1
      17009244        Single Family           1           Yes                        59         1
      17009245        PUD                     1           Yes                        59         1
      17009321        2-4 Family              4           Yes                        59         1
      17009327        Single Family           1           Yes                        59         1
      17010945        Single Family           1           Yes                        59         1
      17010946        Condominium             1           Yes                        59         1
      17010947        Condominium             1           Yes                        59         1
      17010961        Single Family           1           No                         59         1
      17010967        Townhouse               1           Yes                        59         1
      17010998        PUD                     1           Yes                        59         1
      17011006        Single Family           1           Yes                        59         1
      17011032        Condominium             1           Yes                        59         1
      17011038        Single Family           1           Yes                        59         1
      17011061        2-4 Family              2           Yes                        59         1
      17011081        PUD                     1           Yes                        59         1
      17011086        Townhouse               1           Yes                        59         1
      17011130        2-4 Family              2           Yes                        59         1
      17011158        Single Family           1           Yes                        59         1
      17011203        PUD                     1           Yes                        59         1
      17011213        Condominium             1           Yes                        59         1
      17004934        Condominium             1           Yes                        59         1
      17004936        PUD                     1           Yes                        58         2
      17004941        Condominium             1           Yes                        59         1
      17004953        Single Family           1           Yes                        59         1
      17005126        PUD                     1           No                         59         1
      17008966        Single Family           1           Yes                        59         1
      17009008        PUD                     1           Yes                        59         1
      17004872        Single Family           1           Yes                        59         1
      17004897        Condominium             1           Yes                        59         1
      17004899        Single Family           1           Yes                        59         1
      17003289        PUD                     1           Yes                        59         1
      17003306        Condominium             1           Yes                        59         1
      17003318        Single Family           1           Yes                        59         1
      17003328        Townhouse               1           Yes                        59         1
      17003360        Condominium             1           Yes                        59         1
      17003435        Single Family           1           Yes                        56         4
      17003451        Condominium             1           Yes                        59         1
      17003464        Single Family           1           No                         59         1
      17003473        PUD                     1           Yes                        59         1
      17003496        Single Family           1           Yes                        56         4
      17004650        PUD                     1           Yes                        58         2
      17004663        PUD                     1           Yes                        59         1
      17004708        Condominium             1           Yes                        59         1
      17004739        Single Family           1           Yes                        59         1
      17002233        Condominium             1           Yes                        59         1
      17002252        Single Family           1           Yes                        59         1
      17003202        PUD                     1           Yes                        59         1
      17003228        Single Family           1           Yes                        59         1
      17003247        PUD                     1           Yes                        58         2
      17003249        PUD                     1           Yes                        58         2
      17003251        Single Family           1           Yes                        58         2
      17003254        Single Family           1           Yes                        58         2
      17003255        Condominium             1           Yes                        59         1
      17003256        PUD                     1           Yes                        59         1
      17003258        Condominium             1           Yes                        59         1
      17003260        Single Family           1           Yes                        59         1
      17003276        PUD                     1           No                         59         1
      17002104        PUD                     1           Yes                        58         2
      17002106        Single Family           1           Yes                        58         2
      17002120        Single Family           1           Yes                        58         2
      17002129        Single Family           1           Yes                        58         2
      17002135        PUD                     1           Yes                        59         1
      17002141        PUD                     1           Yes                        59         1
      17002151        PUD                     1           Yes                        59         1
      17000377        Single Family           1           Yes                        57         3
      17000399        Single Family           1           Yes                        83         1
      17000408        PUD                     1           Yes                        83         1
      17001920        Single Family           1           Yes                        59         1
      17001955        PUD                     1           Yes                        59         1
      17001977        PUD                     1           Yes                        59         1
      17002017        PUD                     1           Yes                        59         1
      17002031        PUD                     1           Yes                        58         2
      17002036        PUD                     1           Yes                        58         2
      17002042        Condominium             1           Yes                        58         2
      17002053        Condominium             1           Yes                        59         1
      17002066        Single Family           1           Yes                        59         1
      17002070        PUD                     1           Yes                        58         2
      17002080        Single Family           1           Yes                        59         1
      17002086        Condominium             1           Yes                        58         2
      17002090        Single Family           1           Yes                        59         1
      16995171        PUD                     1           Yes                        59         1
      16995214        Single Family           1           Yes                        59         1
      16995216        Single Family           1           Yes                        59         1
      16995242        PUD                     1           Yes                        58         2
      16995272        PUD                     1           Yes                        59         1
      16995334        Single Family           1           Yes                        59         1
      16995374        Single Family           1           Yes                        59         1
      17000098        Single Family           1           Yes                        59         1
      17000099        PUD                     1           Yes                        58         2
      17000101        PUD                     1           Yes                        59         1
      17000102        PUD                     1           Yes                        59         1
      17000103        PUD                     1           Yes                        59         1
      17000111        PUD                     1           Yes                        59         1
      17000113        PUD                     1           Yes                        59         1
      17000115        PUD                     1           Yes                        58         2
      17000116        PUD                     1           Yes                        58         2
      17000121        PUD                     1           Yes                        58         2
      17000123        Single Family           1           Yes                        59         1
      17000131        Single Family           1           No                         58         2
      17000132        Single Family           1           Yes                        58         2
      17000135        PUD                     1           Yes                        58         2
      17000136        Single Family           1           Yes                        59         1
      17000138        Condominium             1           Yes                        59         1
      17000140        Townhouse               1           Yes                        56         4
      17000211        Single Family           1           Yes                        59         1
      17000268        Single Family           1           Yes                        59         1
      16994944        PUD                     1           Yes                        56         4
      16994951        PUD                     1           Yes                        58         2
      16995024        Single Family           1           Yes                        59         1
      16995025        Single Family           1           Yes                        59         1
      16995047        PUD                     1           Yes                        58         2
      16995049        Townhouse               1           Yes                        58         2
      16995108        Condominium             1           No                         59         1
      16990122        Single Family           1           Yes                        59         1
      16990209        PUD                     1           Yes                        59         1
      16990210        Single Family           1           Yes                        59         1
      16990275        PUD                     1           Yes                        59         1
      16990276        Condominium             1           Yes                        59         1
      16990286        2-4 Family              2           Yes                        59         1
      16990363        PUD                     1           Yes                        59         1
      16991387        Single Family           1           Yes                        58         2
      16991405        Single Family           1           Yes                        58         2
      16991409        Single Family           1           Yes                        58         2
      16991452        PUD                     1           Yes                        58         2
      16991457        2-4 Family              4           Yes                        58         2
      16991460        Townhouse               1           Yes                        58         2
      16991461        PUD                     1           Yes                        58         2
      16991462        PUD                     1           Yes                        58         2
      16991463        PUD                     1           Yes                        58         2
      16991466        Condominium             1           Yes                        58         2
      16991468        Single Family           1           Yes                        58         2
      16991470        Single Family           1           Yes                        58         2
      16991494        Single Family           1           Yes                        59         1
      16991500        Single Family           1           Yes                        59         1
      16991591        Single Family           1           Yes                        59         1
      16991649        Single Family           1           Yes                        59         1
      16991659        Condominium             1           Yes                        59         1
      16991720        Condominium             1           Yes                        59         1
      16991801        PUD                     1           Yes                        58         2
      16991805        Condominium             1           Yes                        58         2
      16991811        PUD                     1           Yes                        58         2
      16985084        Single Family           1           Yes                        59         1
      16985091        PUD                     1           No                         59         1
      16985133        PUD                     1           Yes                        59         1
      16985161        2-4 Family              2           Yes                        58         2
      16985184        Single Family           1           Yes                        59         1
      16985215        Single Family           1           Yes                        59         1
      16985272        PUD                     1           Yes                        83         1
      16990027        Single Family           1           Yes                        59         1
      16990035        Single Family           1           Yes                        35         1
      16990080        PUD                     1           Yes                        59         1
      16990090        Single Family           1           Yes                        59         1
      16981537        PUD                     1           Yes                        83         1
      16981551        PUD                     1           Yes                        59         1
      16981575        2-4 Family              4           Yes                        59         1
      16981602        Single Family           1           Yes                        59         1
      16981829        Single Family           1           Yes                        59         1
      16982843        Single Family           1           Yes                        59         1
      16982876        Single Family           1           Yes                        59         1
      16982935        Single Family           1           Yes                        59         1
      16982994        PUD                     1           Yes                        59         1
      16983099        Single Family           1           Yes                        59         1
      16983114        PUD                     1           Yes                        58         2
      16984656        Single Family           1           Yes                        59         1
      16984681        Single Family           1           Yes                        59         1
      16984749        PUD                     1           Yes                        59         1
      16984808        Single Family           1           Yes                        59         1
      16984829        PUD                     1           Yes                        59         1
      16984846        Single Family           1           Yes                        59         1
      16984847        Single Family           1           Yes                        59         1
      16984868        Single Family           1           Yes                        59         1
      16984961        Single Family           1           Yes                        59         1
      16984962        Single Family           1           Combo                      59         1
      16985006        Condominium             1           Yes                        59         1
      16981299        Single Family           1           Yes                        59         1
      16981318        PUD                     1           Yes                        58         2
      16981338        PUD                     1           Yes                        83         1
      16981393        Condominium             1           Yes                        58         2
      16981407        PUD                     1           Yes                        83         1
      16981429        Single Family           1           Yes                        59         1
      16981462        Single Family           1           Yes                        59         1
      16981492        Single Family           1           Yes                        59         1
      16981126        Townhouse               1           Yes                        59         1
      16981140        Single Family           1           Yes                        59         1
      16981173        Condominium             1           Yes                        59         1
      16980876        Single Family           1           Yes                        59         1
      16980929        Condominium             1           Yes                        59         1
      16980934        Single Family           1           Yes                        59         1
      16980945        Single Family           1           Yes                        59         1
      16981036        Single Family           1           Yes                        59         1
      16979454        Single Family           1           Yes                        59         1
      16979487        Single Family           1           Yes                        59         1
      16979502        Condominium             1           Yes                        59         1
      16979515        Single Family           1           Yes                        83         1
      16979526        Single Family           1           Yes                        59         1
      16979536        Condominium             1           Yes                        59         1
      16979546        Single Family           1           Yes                        59         1
      16980370        PUD                     1           Yes                        59         1
      16980371        PUD                     1           Yes                        59         1
      16980392        Single Family           1           Yes                        59         1
      16980399        2-4 Family              2           Yes                        58         2
      16980453        Single Family           1           Yes                        58         2
      16980456        Condominium             1           Yes                        58         2
      16980457        PUD                     1           Yes                        58         2
      16980459        PUD                     1           Yes                        58         2
      16980462        PUD                     1           Yes                        58         2
      16980469        PUD                     1           Yes                        59         1
      16980473        PUD                     1           Yes                        58         2
      16980522        PUD                     1           Yes                        59         1
      16980633        Single Family           1           Yes                        59         1
      16980652        Condominium             1           Yes                        59         1
      16980661        Condominium             1           Yes                        59         1
      16980682        Condominium             1           Yes                        59         1
      16980743        PUD                     1           Yes                        59         1
      16980773        Single Family           1           Yes                        59         1
      16980793        Condominium             1           Yes                        59         1
      16979007        Single Family           1           Yes                        59         1
      16979046        2-4 Family              2           Yes                        59         1
      16979054        Single Family           1           Yes                        59         1
      16979090        PUD                     1           Yes                        59         1
      16979091        Condominium             1           Yes                        83         1
      16979095        Condominium             1           Yes                        83         1
      16979106        Condominium             1           Yes                        58         2
      16979126        PUD                     1           Yes                        59         1
      16979145        Single Family           1           Yes                        59         1
      16979183        Single Family           1           Yes                        59         1
      16979190        Single Family           1           Yes                        59         1
      16979203        PUD                     1           No                         59         1
      16979262        Condominium             1           Yes                        59         1
      16979318        Single Family           1           Yes                        58         2
      16979333        Townhouse               1           Yes                        58         2
      16979379        PUD                     1           Yes                        58         2
      16979381        Townhouse               1           Yes                        58         2
      16979430        Single Family           1           No                         57         3
      16979437        Single Family           1           Yes                        59         1
      16974189        PUD                     1           Yes                        59         1
      16974203        Single Family           1           Yes                        59         1
      16974207        Single Family           1           Yes                        35         1
      16974280        Condominium             1           Yes                        83         1
      16974288        Single Family           1           Yes                        59         1
      16974362        Single Family           1           Yes                        83         1
      16974365        Single Family           1           Yes                        32         4
      16974366        Single Family           1           Yes                        59         1
      16974386        PUD                     1           Yes                        83         1
      16974390        Condominium             1           Yes                        57         3
      16974461        Single Family           1           Yes                        59         1
      16978779        Single Family           1           Yes                        59         1
      16978815        Single Family           1           Yes                        59         1
      16978829        Condominium             1           Yes                        59         1
      16978895        Condominium             1           Yes                        59         1
      16974094        Single Family           1           Yes                        59         1
      16974115        Single Family           1           Yes                        59         1
      16974126        Single Family           1           Yes                        59         1
      16974145        Single Family           1           Yes                        58         2
      16974165        PUD                     1           Yes                        59         1
      16974173        Condominium             1           Yes                        83         1
      16974013        Single Family           1           Yes                        58         2
      16974028        Single Family           1           Yes                        59         1
      16974034        Single Family           1           Yes                        58         2
      16974036        Condominium             1           Yes                        83         1
      16974048        Condominium             1           Yes                        56         4
      16973934        Condominium             1           Yes                        83         1
      16973923        Single Family           1           Yes                        59         1
      16973867        Single Family           1           Yes                        59         1
      16973814        PUD                     1           Yes                        58         2
      16973837        PUD                     1           Yes                        59         1
      16970784        Single Family           1           No                         31         5
      16970790        PUD                     1           Yes                        59         1
      16970808        PUD                     1           Yes                        83         1
      16970813        PUD                     1           Yes                        83         1
      16970819        PUD                     1           Yes                        59         1
      16970886        PUD                     1           Yes                        59         1
      16970894        Single Family           1           Yes                        59         1
      16970917        Single Family           1           Yes                        59         1
      16970946        PUD                     1           Yes                        59         1
      16970948        Single Family           1           Yes                        59         1
      16970953        Single Family           1           Yes                        59         1
      16791053        Single Family           1           Yes                        58         2
      16790988        Single Family           1           Yes                        56         4
      16790927        PUD                     1           Yes                        57         3
      16790939        PUD                     1           Yes                        57         3
      16790969        PUD                     1           Yes                        55         5
      16790845        Condominium             1           Yes                        58         2
      16790860        PUD                     1           Yes                        58         2
      16790891        PUD                     1           Yes                        57         3
      16790892        Single Family           1           Yes                        58         2
      16790774        Single Family           1           Yes                        59         1
      16790794        Single Family           1           Yes                        58         2
      16790836        Single Family           1           Yes                        57         3
      16790731        Single Family           1           Combo                      57         3
      16790660        Single Family           1           Yes                        58         2
      16790623        Single Family           1           Yes                        58         2
      16790459        Single Family           1           Yes                        58         2
      16789070        Single Family           1           Yes                        56         4
      16789075        Single Family           1           No                         56         4
      16790356        Single Family           1           Yes                        58         2
      16790371        Condominium             1           Yes                        58         2
      16790375        Single Family           1           Yes                        58         2
      16790383        Single Family           1           Yes                        57         3
      16790420        Single Family           1           Yes                        82         2
      16790425        PUD                     1           Yes                        82         2
      16788992        Single Family           1           Yes                        58         2
      16788916        Condominium             1           Yes                        57         3
      16788805        Single Family           1           Yes                        82         2
      16788808        Single Family           1           Yes                        58         2
      16788819        Condominium             1           Yes                        57         3
      16788833        2-4 Family              3           Yes                        58         2
      16788654        PUD                     1           Yes                        58         2
      16788656        Single Family           1           Yes                        58         2
      16788678        PUD                     1           Yes                        57         3
      16788710        PUD                     1           Yes                        81         3
      16788488        Single Family           1           Yes                        58         2
      16788522        Condominium             1           Yes                        57         3
      16788556        PUD                     1           Yes                        57         3
      16788427        PUD                     1           Yes                        57         3
      16788444        Single Family           1           Yes                        58         2
      16788477        PUD                     1           Yes                        58         2
      16788478        Single Family           1           Yes                        34         2
      16786238        Single Family           1           Yes                        58         2
      16786285        Single Family           1           Yes                        58         2
      16784867        2-4 Family              2           No                         55         5
      16784903        Condominium             1           Yes                        58         2
      16784916        Single Family           1           Yes                        57         3
      16784945        Single Family           1           Yes                        58         2
      16784992        Condominium             1           Yes                        58         2
      16785032        Single Family           1           Yes                        58         2
      16786205        Condominium             1           Yes                        57         3
      16784761        Single Family           1           Yes                        57         3
      16784831        Single Family           1           Yes                        56         4
      16784835        PUD                     1           Yes                        58         2
      16784838        Townhouse               1           Yes                        56         4
      16697267        Single Family           1           No                         56         4
      16784633        2-4 Family              2           Yes                        58         2
      16784651        Single Family           1           No                         81         3
      16784669        Single Family           1           Yes                        57         3
      16697249        PUD                     1           No                         58         2
      16784594        Single Family           1           Yes                        58         2
      16781325        Single Family           1           Yes                        58         2
      16781386        Condominium             1           Yes                        58         2
      16781435        PUD                     1           Yes                        57         3
      17059692        Condominium             1           Unknown                    59         1
      17059693        Condominium             1           With Consent               60         0
      17059694        Townhouse               1           Unknown                    60         0
      17059695        Condominium             1           Unknown                    60         0
      17048006        Single Family           1           Yes                        59         1
      17059645        Condominium             1           With Consent               60         0
      17059646        Single Family           1           Unknown                    60         0
      17059648        Condominium             1           Unknown                    60         0
      17059650        Condominium             1           Unknown                    59         1
      17059651        Single Family           1           Unknown                    59         1
      17059652        Condominium             1           Unknown                    60         0
      17059653        Condominium             1           Unknown                    60         0
      17059658        Single Family           1           With Consent               59         1
      17059660        Single Family           1           Unknown                    59         1
      17059661        Single Family           1           Unknown                    59         1
      17059662        Single Family           1           Unknown                    59         1
      17059663        Condominium             1           With Consent               60         0
      17059664        Condominium             1           With Consent               59         1
      17059666        Single Family           1           Unknown                    60         0
      17059667        Single Family           1           No                         59         1
      17059668        Single Family           1           Unknown                    59         1
      17059669        Townhouse               1           Unknown                    60         0
      17059671        Condominium             1           Unknown                    60         0
      17059672        Single Family           1           Unknown                    59         1
      17059674        Condominium             1           Unknown                    60         0
      17059676        Single Family           1           Unknown                    59         1
      17059678        Single Family           1           Unknown                    59         1
      17059679        Condominium             1           Unknown                    59         1
      17059680        Single Family           1           Unknown                    59         1
      17059681        Single Family           1           With Consent               60         0
      17059683        Single Family           1           Unknown                    59         1
      17059684        Single Family           1           Unknown                    59         1
      17059685        Single Family           1           Unknown                    59         1
      17059687        Single Family           1           Unknown                    59         1
      17059688        Townhouse               1           Unknown                    59         1
      17059689        Condominium             1           Unknown                    60         0
      17059690        Single Family           1           Unknown                    60         0
      17059691        Condominium             1           Unknown                    59         1
      16968281        PUD                     1           Yes                        58         2
      16968284        Single Family           1           Yes                        58         2
      16968287        Condominium             1           Yes                        58         2
      16968288        PUD                     1           Yes                        58         2
      16968290        Single Family           1           Yes                        58         2
      16968293        Single Family           1           Yes                        58         2
      16968304        Condominium             1           Yes                        58         2
      16968306        Single Family           1           Yes                        58         2
      16968318        Single Family           1           Yes                        58         2
      16973872        PUD                     1           Yes                        58         2
      16973892        Single Family           1           Yes                        58         2
      16973895        Single Family           1           Yes                        58         2
      16973911        Single Family           1           Yes                        58         2
      16973932        PUD                     1           Yes                        58         2
      16973941        Condominium             1           Yes                        58         2
      17009018        CO-OP                   1           Yes                        59         1
      17047999        Single Family           1           Yes                        59         1
      17043988        PUD                     1           Yes                        36         0
      17042454        Single Family           1           Yes                        60         0
      16840609        Single Family           1           With Consent               30         6
      16840610        2-4 Family              3           Unknown                    30         6
      16840611        Single Family           1           Unknown                    30         6
      16840612        Single Family           1           Unknown                    30         6
      16840613        Single Family           1           Unknown                    30         6
      16840615        Condominium             1           Unknown                    32         4
      16840616        Single Family           1           Unknown                    30         6
      16840617        2-4 Family              3           Unknown                    30         6
      16840618        Single Family           1           Unknown                    30         6
      16840619        Single Family           1           Unknown                    29         7
      16840620        Single Family           1           Unknown                    30         6
      16840621        Single Family           1           Unknown                    31         5
      16840622        Single Family           1           Unknown                    32         4
      16840623        Single Family           1           With Consent               32         4
      16840624        Condominium             1           Unknown                    32         4
      16840625        Condominium             1           Unknown                    32         4
      16840626        Single Family           1           With Consent               33         3
      16840627        Single Family           1           Unknown                    33         3
      16840605        Single Family           1           Unknown                    30         6
      16840606        Single Family           1           Unknown                    29         7
      16840607        Single Family           1           Unknown                    30         6
      16840608        Single Family           1           Unknown                    30         6
      16840570        Single Family           1           Unknown                    30         6
      16840571        Single Family           1           Unknown                    31         5
      16840572        Condominium             1           Unknown                    30         6
      16840573        Single Family           1           Unknown                    32         4
      16840574        Single Family           1           With Consent               30         6
      16840575        Single Family           1           With Consent               31         5
      16840577        Single Family           1           Unknown                    31         5
      16840578        Condominium             1           Unknown                    31         5
      16840579        Single Family           1           With Consent               31         5
      16840580        Single Family           1           Unknown                    32         4
      16840581        Single Family           1           Unknown                    31         5
      16840582        Single Family           1           Unknown                    33         3
      16840583        PUD                     1           With Consent               32         4
      16840584        Single Family           1           Unknown                    32         4
      16840585        Single Family           1           Unknown                    33         3
      16840586        Single Family           1           Unknown                    33         3
      16840587        2-4 Family              3           Unknown                    26        10
      16840589        Condominium             1           With Consent               21        15
      16840590        2-4 Family              3           Unknown                    24        12
      16840591        Single Family           1           Unknown                    24        12
      16840592        Single Family           1           Unknown                    25        11
      16840593        Single Family           1           Unknown                    25        11
      16840594        Single Family           1           Unknown                    26        10
      16840595        Single Family           1           Unknown                    26        10
      16840596        Single Family           1           Unknown                    27         9
      16840597        Condominium             1           Unknown                    27         9
      16840598        Single Family           1           Unknown                    28         8
      16840599        Single Family           1           Unknown                    28         8
      16840601        Single Family           1           Unknown                    28         8
      16840602        Single Family           1           Unknown                    28         8
      16840603        Single Family           1           Unknown                    28         8
      16840604        Single Family           1           Unknown                    26        10
      16840552        Single Family           1           Unknown                    30         6
      16840553        Single Family           1           Unknown                    30         6
      16840555        Single Family           1           Unknown                    29         7
      16840556        Condominium             1           Unknown                    32         4
      16840558        Single Family           1           Unknown                    29         7
      16840559        Single Family           1           Unknown                    30         6
      16840561        Single Family           1           Unknown                    31         5
      16840562        Condominium             1           Unknown                    30         6
      16840563        Single Family           1           Unknown                    30         6
      16840564        Single Family           1           With Consent               30         6
      16840565        Single Family           1           Unknown                    30         6
      16840566        Single Family           1           Unknown                    30         6
      16840567        Single Family           1           Unknown                    30         6
      16840568        Single Family           1           Unknown                    33         3
      16840569        Single Family           1           Unknown                    32         4
      16840539        Condominium             1           Unknown                    30         6
      16840540        Single Family           1           Unknown                    19        17
      16840541        Single Family           1           Unknown                    28         8
      16840545        Single Family           1           Unknown                    30         6
      16840546        Condominium             1           Unknown                    27         9
      16840547        Single Family           1           Unknown                    28         8
      16840548        Condominium             1           Unknown                    30         6
      16840549        Single Family           1           Unknown                    30         6
      16840550        Single Family           1           Unknown                    28         8
      16840551        Single Family           1           Unknown                    33         3
      16729827        PUD                     1           Yes                        59         1
      16729860        Single Family           1           Yes                        57         3
      16729898        PUD                     1           Yes                        57         3
      16729928        Single Family           1           Yes                        58         2
      16731549        Single Family           1           Yes                        57         3
      16731599        PUD                     1           Yes                        57         3
      16731607        Single Family           1           Yes                        57         3
      16731613        Single Family           1           Yes                        59         1
      16729682        Condominium             1           Yes                        81         3
      16729690        Condominium             1           Yes                        81         3
      16728799        Single Family           1           Yes                        57         3
      16728813        Condominium             1           Yes                        81         3
      16728816        PUD                     1           Yes                        82         2
      16728829        PUD                     1           Yes                        81         3
      16728889        Single Family           1           Yes                        57         3
      16728895        PUD                     1           Yes                        57         3
      16729409        Single Family           1           Yes                        58         2
      16729427        Condominium             1           Yes                        81         3
      16729584        Single Family           1           Yes                        58         2
      16729592        Single Family           1           Yes                        58         2
      16648128        Condominium             1           No                         57         3
      16723950        PUD                     1           Yes                        58         2
      16728284        Single Family           1           Yes                        55         5
      16728301        Single Family           1           Yes                        57         3
      16728339        Single Family           1           No                         57         3
      16728442        Single Family           1           Yes                        33         3
      16728444        Condominium             1           Yes                        54         6
      16728661        Single Family           1           Yes                        55         5
      16728755        2-4 Family              2           Yes                        81         3
      16723388        Single Family           1           Yes                        80         4
      16723398        PUD                     1           Yes                        33         3
      16723427        Single Family           1           Yes                        58         2
      16723506        PUD                     1           No                         57         3
      16723648        Single Family           1           Yes                        57         3
      16723662        Single Family           1           Yes                        81         3
      16723665        Single Family           1           Yes                        57         3
      16723708        PUD                     1           Yes                        81         3
      16723715        Single Family           1           Yes                        81         3
      16723784        Single Family           1           Yes                        58         2
      16721862        Single Family           1           Yes                        81         3
      16721930        Single Family           1           Yes                        81         3
      16722145        Single Family           1           Yes                        57         3
      16722210        PUD                     1           Yes                        59         1
      16722231        2-4 Family              2           Yes                        57         3
      16722263        Single Family           1           Yes                        57         3
      16722286        PUD                     1           Yes                        58         2
      16722289        PUD                     1           Yes                        33         3
      16723125        Single Family           1           Yes                        56         4
      16723150        Condominium             1           Yes                        57         3
      16723155        PUD                     1           Yes                        58         2
      16723333        PUD                     1           Yes                        29         7
      16723340        Single Family           1           Yes                        54         6
      16718876        Single Family           1           Yes                        58         2
      16718974        Single Family           1           Yes                        57         3
      16719000        PUD                     1           Yes                        33         3
      16719103        Single Family           1           Yes                        57         3
      16721812        Single Family           1           Yes                        55         5
      16718492        Single Family           1           Yes                        57         3
      16718507        Condominium             1           Yes                        57         3
      16718521        PUD                     1           Yes                        81         3
      16718524        Single Family           1           Yes                        81         3
      16718555        PUD                     1           Yes                        57         3
      16717773        PUD                     1           Yes                        81         3
      16717774        Single Family           1           Yes                        57         3
      16717168        PUD                     1           No                         57         3
      16717175        PUD                     1           Yes                        57         3
      16717186        Single Family           1           Yes                        57         3
      16717189        Single Family           1           Yes                        58         2
      16717244        Single Family           1           Yes                        32         4
      16717393        Single Family           1           Yes                        57         3
      16717429        Single Family           1           Yes                        57         3
      16717434        Single Family           1           Yes                        57         3
      16717491        Single Family           1           Yes                        81         3
      16717614        Single Family           1           Yes                        58         2
      16634137        2-4 Family              2           No                         56         4
      16595958        Single Family           1           No                         57         3
      16356318        Condominium             1           Unknown                    74        10
      16357598        Single Family           1           Unknown                    75         9
      16357499        Single Family           1           Unknown                    74        10
      16356818        Condominium             1           Unknown                    74        10
      16356540        PUD                     1           Unknown                    23        13
      16781138        Townhouse               1           No                         58         2
      16781163        Townhouse               1           Yes                        58         2
      16781182        PUD                     1           Yes                        54         6
      16781194        PUD                     1           Yes                        57         3
      16780720        PUD                     1           No                         58         2
      16780775        Condominium             1           Yes                        57         3
      16780784        PUD                     1           Yes                        56         4
      16780796        PUD                     1           Yes                        56         4
      16697197        Single Family           1           No                         57         3
      16780917        Single Family           1           Yes                        81         3
      16780930        PUD                     1           Yes                        57         3
      16780962        Single Family           1           No                         81         3
      16781002        Single Family           1           Yes                        58         2
      16781008        Condominium             1           Yes                        33         3
      16781030        PUD                     1           Yes                        56         4
      16781054        Single Family           1           Yes                        81         3
      16781070        Condominium             1           Yes                        57         3
      16779023        Single Family           1           Yes                        57         3
      16778907        Single Family           1           Yes                        58         2
      16695709        Single Family           1           No                         57         3
      16778836        Single Family           1           Yes                        58         2
      16778844        Single Family           1           No                         56         4
      16778859        Condominium             1           No                         56         4
      16778874        Single Family           1           Yes                        56         4
      16778540        Single Family           1           Yes                        81         3
      16778566        PUD                     1           Yes                        34         2
      16778578        PUD                     1           Yes                        56         4
      16778650        Single Family           1           Yes                        82         2
      16778678        Condominium             1           Yes                        57         3
      16778689        Single Family           1           Yes                        57         3
      16695808        Townhouse               1           No                         58         2
      16778773        Single Family           1           Yes                        57         3
      16778778        Condominium             1           Yes                        57         3
      16778797        Single Family           1           Yes                        58         2
      16778803        Single Family           1           Yes                        81         3
      16778372        2-4 Family              2           Yes                        58         2
      16778462        2-4 Family              4           No                         57         3
      16778530        Single Family           1           Yes                        57         3
      16685661        Single Family           1           No                         58         2
      16692008        Single Family           1           No                         56         4
      16683839        Single Family           1           No                         57         3
      16683844        PUD                     1           No                         56         4
      16685628        PUD                     1           No                         56         4
      16685461        Single Family           1           No                         56         4
      16681040        Single Family           1           No                         57         3
      16681063        Single Family           1           No                         56         4
      16777148        PUD                     1           Yes                        58         2
      16777167        PUD                     1           Yes                        82         2
      16778238        PUD                     1           Yes                        57         3
      16778336        Single Family           1           No                         57         3
      16778347        Single Family           1           Yes                        54         6
      16676430        PUD                     1           No                         56         4
      16679068        PUD                     1           No                         58         2
      16776876        Condominium             1           Yes                        55         5
      16776910        PUD                     1           Yes                        82         2
      16776975        Single Family           1           Yes                        57         3
      16777020        Single Family           1           Yes                        57         3
      16776586        PUD                     1           Yes                        55         5
      16776637        Single Family           1           Yes                        34         2
      16776645        Single Family           1           Yes                        57         3
      16776740        Single Family           1           Yes                        58         2
      16776747        PUD                     1           Yes                        58         2
      16776770        2-4 Family              2           Yes                        57         3
      16776534        Single Family           1           Yes                        56         4
      16775370        Condominium             1           Yes                        56         4
      16775382        PUD                     1           No                         57         3
      16775386        Single Family           1           Yes                        55         5
      16775394        Single Family           1           Yes                        58         2
      16775490        Condominium             1           Yes                        54         6
      16775527        Single Family           1           No                         82         2
      16775534        PUD                     1           No                         56         4
      16775539        2-4 Family              2           Yes                        58         2
      16775058        PUD                     1           Yes                        56         4
      16775082        Single Family           1           Yes                        81         3
      16775089        Single Family           1           Yes                        33         3
      16775100        Townhouse               1           Yes                        56         4
      16775111        Single Family           1           Yes                        56         4
      16775119        PUD                     1           Yes                        32         4
      16775127        Single Family           1           Yes                        32         4
      16775128        PUD                     1           Yes                        57         3
      16775134        Single Family           1           Yes                        32         4
      16775151        PUD                     1           No                         56         4
      16775159        Single Family           1           Yes                        56         4
      16770907        Single Family           1           Yes                        57         3
      16770936        Condominium             1           Yes                        56         4
      16770956        Single Family           1           Yes                        58         2
      16770997        Single Family           1           No                         58         2
      16771028        Single Family           1           Yes                        74        10
      16771063        Single Family           1           Yes                        58         2
      16771153        Single Family           1           Yes                        33         3
      16771156        PUD                     1           Yes                        82         2
      16771174        Condominium             1           Yes                        81         3
      16771179        PUD                     1           Yes                        57         3
      16771189        Single Family           1           Yes                        57         3
      16771235        Single Family           1           Yes                        58         2
      16768393        Single Family           1           Yes                        57         3
      16768398        PUD                     1           Yes                        57         3
      16768492        Single Family           1           Yes                        33         3
      16770522        Single Family           1           Yes                        57         3
      16770735        Single Family           1           Yes                        58         2
      16770814        PUD                     1           Yes                        33         3
      16770818        PUD                     1           Yes                        57         3
      16770840        Single Family           1           No                         56         4
      16770852        Single Family           1           Yes                        82         2
      16770858        PUD                     1           Yes                        58         2
      16770865        Single Family           1           No                         81         3
      16768180        PUD                     1           Yes                        55         5
      16768195        Single Family           1           Yes                        58         2
      16768243        PUD                     1           Yes                        57         3
      16768270        Single Family           1           Yes                        58         2
      16768376        PUD                     1           Yes                        58         2
      16768013        PUD                     1           Yes                        57         3
      16768021        Condominium             1           Yes                        56         4
      16765091        Single Family           1           Yes                        81         3
      16765139        Condominium             1           Yes                        81         3
      16765156        Single Family           1           Yes                        57         3
      16765264        Single Family           1           Yes                        58         2
      16765273        Single Family           1           No                         55         5
      16765301        Condominium             1           Yes                        56         4
      16765424        PUD                     1           Yes                        58         2
      16765534        Single Family           1           Yes                        56         4
      16765563        Single Family           1           Yes                        58         2
      16765587        Single Family           1           Yes                        58         2
      16765601        PUD                     1           Yes                        57         3
      16768028        Condominium             1           Yes                        56         4
      16768076        Condominium             1           Yes                        51         9
      16767840        Single Family           1           Combo                      57         3
      16767865        PUD                     1           Yes                        58         2
      16767880        Single Family           1           Yes                        58         2
      16767957        Condominium             1           Yes                        81         3
      16767959        Single Family           1           Yes                        58         2
      16731872        PUD                     1           Yes                        82         2
      16731883        Single Family           1           Yes                        32         4
      16731940        Single Family           1           Yes                        56         4
      16731958        PUD                     1           Yes                        56         4
      16731986        PUD                     1           Yes                        56         4
      16731990        Single Family           1           Yes                        81         3
      17014528        Single Family           1           No                         60         0
      16835645        PUD                     1           Combo                      57         3
      16844662        PUD                     1           Yes                        58         2
      16844665        Condominium             1           Yes                        59         1
      16844675        Single Family           1           Yes                        58         2
      16844698        Single Family           1           Yes                        59         1
      16844711        Single Family           1           Yes                        58         2
      17048003        Single Family           1           Yes                        59         1
      16844579        Single Family           1           Yes                        58         2
      16844563        PUD                     1           Yes                        82         2
      16844568        PUD                     1           Yes                        58         2
      16844569        Single Family           1           Yes                        82         2
      16844557        Single Family           1           Yes                        58         2
      16844470        2-4 Family              3           Yes                        58         2
      16844489        Single Family           1           Yes                        58         2
      17033418        Single Family           1           Yes                        59         1
      17033425        Single Family           1           Yes                        59         1
      17033432        Single Family           1           Yes                        59         1
      17033433        Single Family           1           Yes                        59         1
      17033437        Condominium             1           Yes                        59         1
      17033444        Single Family           1           Yes                        59         1
      16844431        PUD                     1           Yes                        58         2
      17014754        Single Family           1           Yes                        59         1
      17014755        Single Family           1           Yes                        59         1
      17014757        Single Family           1           Yes                        59         1
      17014786        PUD                     1           Yes                        59         1
      17014844        Single Family           1           Yes                        59         1
      16985178        Condominium             1           Yes                        58         2
      16985181        Condominium             1           Yes                        58         2
      16985188        Single Family           1           Yes                        59         1
      16991427        PUD                     1           Yes                        58         2
      16991428        Single Family           1           Yes                        58         2
      16991429        Single Family           1           Yes                        58         2
      16991611        Single Family           1           Yes                        59         1
      16991612        Single Family           1           Yes                        58         2
      16991614        Single Family           1           Yes                        58         2
      16991617        Single Family           1           Yes                        59         1
      16991619        PUD                     1           Yes                        59         1
      16991641        Single Family           1           Yes                        58         2
      16991643        PUD                     1           Yes                        59         1
      16991648        Single Family           1           Combo                      58         2
      16991673        PUD                     1           Yes                        59         1
      16991682        Single Family           1           Yes                        59         1
      16991686        PUD                     1           Yes                        58         2
      16991802        Single Family           1           Yes                        59         1
      16991807        PUD                     1           Yes                        58         2
      16991810        Single Family           1           Yes                        59         1
      16991820        Single Family           1           Yes                        59         1
      16995073        PUD                     1           Yes                        59         1
      17001959        Single Family           1           Yes                        35         1
      17001964        2-4 Family              2           Yes                        35         1
      17001968        Single Family           1           Yes                        35         1
      17001972        PUD                     1           Yes                        35         1
      17001974        Single Family           1           Yes                        83         1
      17001991        Single Family           1           Yes                        83         1
      17009011        2-4 Family              4           Yes                        57         3
      17009016        Single Family           1           Yes                        59         1
      17009022        Single Family           1           Yes                        59         1
      17009025        Single Family           1           Yes                        59         1
      17009029        PUD                     1           Yes                        59         1
      17009034        Single Family           1           Yes                        59         1
      17009037        PUD                     1           Yes                        59         1
      17009040        Condominium             1           Yes                        59         1
      17009043        Single Family           1           Yes                        59         1
      17009053        Single Family           1           Yes                        59         1
      17009059        Condominium             1           Yes                        59         1
      17009062        Single Family           1           Yes                        59         1
      17013640        Condominium             1           Yes                        57         3
      17013661        PUD                     1           Yes                        59         1
      17013666        Condominium             1           Yes                        59         1
      17013673        PUD                     1           Yes                        59         1
      17013676        Single Family           1           Yes                        58         2
      17013682        Single Family           1           Yes                        57         3
      17013686        Single Family           1           Yes                        59         1
      17013689        Single Family           1           Yes                        59         1
      17013690        Single Family           1           Yes                        59         1
      16835741        Single Family           1           Yes                        57         3
      16835754        PUD                     1           Yes                        57         3
      16835765        PUD                     1           Yes                        57         3
      16835771        Condominium             1           Yes                        57         3
      16835775        PUD                     1           Yes                        57         3
      16838662        Single Family           1           Yes                        57         3
      16838665        Single Family           1           Yes                        58         2
      16838727        PUD                     1           Yes                        58         2
      16838731        Single Family           1           Yes                        57         3
      16838799        Single Family           1           Combo                      58         2
      16838832        Single Family           1           Yes                        57         3
      16838839        Single Family           1           Yes                        58         2
      16838845        2-4 Family              2           Yes                        57         3
      16839842        Single Family           1           Yes                        58         2
      16844439        PUD                     1           Yes                        57         3
      16844452        2-4 Family              2           Yes                        58         2
      16844461        Single Family           1           Yes                        58         2
      16844498        2-4 Family              2           Yes                        57         3
      16845631        Single Family           1           Yes                        58         2
      16845821        Single Family           1           Yes                        58         2
      16845873        Single Family           1           Yes                        58         2
      16845887        Single Family           1           Yes                        57         3
      16847508        Single Family           1           Yes                        57         3
      16847808        Single Family           1           Yes                        58         2
      16851117        Condominium             1           Yes                        34         2
      16851144        2-4 Family              2           Yes                        34         2
      16851150        Single Family           1           Yes                        34         2
      16851156        Single Family           1           Yes                        82         2
      16851183        PUD                     1           No                         82         2
      16853086        PUD                     1           No                         58         2
      16853094        Single Family           1           Yes                        58         2
      16859099        Condominium             1           Yes                        57         3
      16859107        Single Family           1           Yes                        57         3
      16859118        Single Family           1           Yes                        58         2
      16859119        Single Family           1           Yes                        58         2
      16859123        Single Family           1           Combo                      58         2
      16859127        Single Family           1           Yes                        58         2
      16859128        PUD                     1           Yes                        58         2
      16859129        PUD                     1           Yes                        58         2
      16859130        PUD                     1           Yes                        58         2
      16859137        Condominium             1           Yes                        58         2
      16859142        Condominium             1           Yes                        58         2
      16859144        Single Family           1           Yes                        58         2
      16859147        Single Family           1           Yes                        57         3
      16859173        Single Family           1           Combo                      58         2
      16859176        Single Family           1           Yes                        58         2
      16859180        Single Family           1           Yes                        58         2
      16859182        Single Family           1           Yes                        58         2
      16859190        Single Family           1           Yes                        58         2
      16859201        Single Family           1           Yes                        58         2
      16859203        Condominium             1           Yes                        58         2
      16859204        Condominium             1           Yes                        58         2
      16859207        Single Family           1           No                         58         2
      16859214        Single Family           1           Yes                        58         2
      16859220        Single Family           1           Yes                        58         2
      16859232        Single Family           1           Yes                        58         2
      16859233        PUD                     1           Yes                        57         3
      16859257        PUD                     1           Yes                        58         2
      16859260        Single Family           1           Yes                        58         2
      16859264        Single Family           1           Yes                        58         2
      16859270        Single Family           1           Yes                        58         2
      16859271        2-4 Family              2           Yes                        58         2
      16859276        Single Family           1           Yes                        58         2
      16859280        Single Family           1           Yes                        58         2
      16859281        Single Family           1           Yes                        58         2
      16859298        Single Family           1           Yes                        58         2
      16859323        Single Family           1           Yes                        58         2
      16963077        Single Family           1           Yes                        58         2
      16968226        Single Family           1           Yes                        55         5
      16968228        Single Family           1           Yes                        55         5
      16968232        CO-OP                   1           Yes                        57         3
      16968245        Single Family           1           Yes                        58         2
      16968248        PUD                     1           Yes                        57         3
      16968257        Single Family           1           Yes                        58         2
      16968261        PUD                     1           Yes                        58         2
      16968262        PUD                     1           Yes                        58         2
      16968263        Single Family           1           Yes                        58         2
      16968266        Single Family           1           Yes                        58         2
      16968276        PUD                     1           Yes                        58         2
      16968277        2-4 Family              2           Yes                        58         2
      16968278        Condominium             1           Yes                        58         2
      16968280        Single Family           1           Yes                        58         2
      16844370        Single Family           1           Yes                        57         3
      16824225        PUD                     1           No                         57         3
      16824230        Single Family           1           No                         57         3
      16824234        Single Family           1           Combo                      57         3
      16835518        Single Family           1           Yes                        33         3
      16835527        Single Family           1           Yes                        33         3
      16835535        PUD                     1           Yes                        33         3
      16835539        Single Family           1           Yes                        34         2
      16835550        Single Family           1           Yes                        80         4
      16835569        Single Family           1           Yes                        82         2
      16835572        Single Family           1           No                         81         3
      16835576        PUD                     1           Yes                        81         3
      16835589        Single Family           1           Yes                        58         2
      16835643        CO-OP                   1           Yes                        57         3
      16823852        Single Family           1           Yes                        56         4
      16823855        Single Family           1           No                         57         3
      16823914        Condominium             1           Yes                        57         3
      16823923        Single Family           1           Yes                        57         3
      16823925        Single Family           1           No                         57         3
      16823929        Single Family           1           Yes                        57         3
      16823968        PUD                     1           Yes                        57         3
      16823972        PUD                     1           No                         57         3
      16823989        Single Family           1           No                         57         3
      16824098        Single Family           1           Yes                        57         3
      16824119        PUD                     1           Yes                        57         3
      16824135        Single Family           1           Yes                        57         3
      16824178        Single Family           1           Yes                        57         3
      16824199        Single Family           1           Yes                        57         3
      16824216        Single Family           1           Yes                        57         3
      16809251        PUD                     1           Yes                        57         3
      16809343        Single Family           1           No                         57         3
      16819122        PUD                     1           Yes                        81         3
      16798334        Single Family           1           Yes                        57         3
      16803425        Single Family           1           Combo                      57         3
      16803910        Single Family           1           Yes                        33         3
      16973951        Single Family           1           No                         58         2
      16973961        Single Family           1           Yes                        58         2
      16973969        Single Family           1           Yes                        58         2
      16973981        Single Family           1           Yes                        58         2
      16973985        PUD                     1           Yes                        58         2
      16973992        PUD                     1           Yes                        58         2
      16974018        Single Family           1           Yes                        58         2
      16974092        Single Family           1           Yes                        58         2
      16974122        Single Family           1           Yes                        58         2
      16974252        Single Family           1           Yes                        34         2
      16974293        Single Family           1           Yes                        58         2
      16974300        Single Family           1           Yes                        58         2
      16974381        Single Family           1           Yes                        34         2
      16974398        PUD                     1           Yes                        34         2
      16978708        Single Family           1           Yes                        58         2
      16978713        Single Family           1           Yes                        58         2
      16978718        Single Family           1           Yes                        58         2
      16978720        Single Family           1           Yes                        58         2
      16978723        Single Family           1           Yes                        58         2
      16978724        Single Family           1           Yes                        58         2
      16980590        PUD                     1           No                         58         2
      16980593        Single Family           1           Yes                        58         2
      16980623        Single Family           1           Yes                        58         2
      16980642        Single Family           1           Yes                        59         1
      16980645        Single Family           1           Yes                        52         8
      16982808        Single Family           1           Yes                        34         2
      16982832        PUD                     1           Yes                        34         2
      16982941        PUD                     1           Yes                        57         3
      16983110        2-4 Family              4           Yes                        82         2
      16983113        Single Family           1           Yes                        82         2
      16984990        Single Family           1           Yes                        34         2
      16984991        Single Family           1           Yes                        35         1
      16844319        2-4 Family              2           Yes                        58         2
      16844326        Single Family           1           Yes                        58         2
      16844329        Single Family           1           Yes                        58         2
      16844343        Single Family           1           Yes                        33         3
      16780802        Single Family           1           Yes                        57         3
      16780818        Condominium             1           Yes                        80         4
      16844312        2-4 Family              4           Yes                        58         2
      16840325        Single Family           1           Yes                        58         2
      16840330        Single Family           1           Yes                        59         1
      16840333        PUD                     1           No                         58         2
      16844286        Single Family           1           Yes                        58         2
      16840284        2-4 Family              4           Yes                        58         2
      16840304        Condominium             1           Yes                        83         1
      16840312        PUD                     1           Yes                        82         2
      16840313        Single Family           1           Yes                        58         2
      16840317        PUD                     1           Yes                        58         2
      16840260        2-4 Family              4           Yes                        58         2
      16840262        Single Family           1           Yes                        58         2
      16840215        Single Family           1           No                         59         1
      16840197        Condominium             1           Yes                        58         2
      16840159        Single Family           1           Yes                        58         2
      17015945        Single Family           1           No                         59         1
      17015946        Townhouse               1           Unknown                    59         1
      17015947        Condominium             1           Unknown                    59         1
      17015948        Single Family           1           Unknown                    59         1
      16964634        Single Family           1           Unknown                    58         2
      16964636        Single Family           1           Unknown                    58         2
      16964913        Single Family           1           With Consent               34         2
      16964914        Single Family           1           With Consent               58         2
      16964915        Townhouse               1           Unknown                    58         2
      16964916        Condominium             1           Unknown                    58         2
      16964920        Single Family           1           Unknown                    58         2
      16964923        Single Family           1           Unknown                    58         2
      16964926        Single Family           1           Unknown                    58         2
      16964927        Condominium             1           Unknown                    58         2
      16964930        Single Family           1           Unknown                    59         1
      16964932        Single Family           1           No                         58         2
      16964933        Single Family           1           With Consent               59         1
      16964935        Single Family           1           Unknown                    58         2
      16964937        Single Family           1           With Consent               59         1
      16964938        Condominium             1           Unknown                    58         2
      16964939        Condominium             1           Unknown                    58         2
      16964941        Single Family           1           Unknown                    58         2
      16964942        Single Family           1           Unknown                    58         2
      16964943        2-4 Family              2           Unknown                    59         1
      16964945        Single Family           1           Unknown                    58         2
      16964946        Single Family           1           Unknown                    59         1
      16964948        Single Family           1           Yes                        58         2
      16964950        Single Family           1           Unknown                    58         2
      16964951        Condominium             1           With Consent               58         2
      16964952        Condominium             1           With Consent               58         2
      17015949        Single Family           1           Unknown                    59         1
      17015950        Single Family           1           Unknown                    59         1
      17015953        2-4 Family              2           Unknown                    59         1
      17015955        Condominium             1           With Consent               59         1
      17015956        Single Family           1           Unknown                    59         1
      17015957        Single Family           1           Unknown                    59         1
      17015958        Townhouse               1           Unknown                    59         1
      17015960        Condominium             1           Unknown                    59         1
      17015962        2-4 Family              2           With Consent               59         1
      17015963        Single Family           1           With Consent               59         1
      17015966        Single Family           1           Unknown                    59         1
      17015967        2-4 Family              2           Unknown                    59         1
      17015969        Single Family           1           Unknown                    59         1
      17015971        Condominium             1           Unknown                    59         1
      17015974        Single Family           1           No                         59         1
      17015975        Single Family           1           Unknown                    59         1
      17015977        Condominium             1           Unknown                    59         1
      17015978        Single Family           1           Unknown                    59         1
      17015979        Single Family           1           Unknown                    59         1
      17015981        Single Family           1           Unknown                    59         1
      17015982        Single Family           1           Unknown                    59         1
      17015983        Single Family           1           Unknown                    59         1
      17015987        Single Family           1           With Consent               59         1
      17015991        Single Family           1           Unknown                    59         1
      16770460        Condominium             1           Unknown                    58         2
      16839343        Single Family           1           Unknown                    81         3
      16356776        Single Family           1           Unknown                    75         9
      16357121        Condominium             1           Unknown                    75         9
      16357589        PUD                     1           Unknown                    75         9
      16650771        Single Family           1           Unknown                    58         2
      16840059        Single Family           1           Yes                        57         3
      16840063        Single Family           1           Yes                        57         3
      16840089        Single Family           1           Yes                        82         2
      16840099        Single Family           1           Yes                        56         4
      16840100        PUD                     1           Yes                        82         2
      16840105        PUD                     1           No                         82         2
      16840108        PUD                     1           Yes                        58         2
      16839981        Single Family           1           Yes                        58         2
      16840036        PUD                     1           Yes                        58         2
      16840052        Single Family           1           Yes                        57         3
      16839967        Single Family           1           Yes                        58         2
      16839977        Single Family           1           Yes                        59         1
      16839917        Single Family           1           Yes                        59         1
      16839921        PUD                     1           Yes                        58         2
      16839922        Single Family           1           Yes                        58         2
      16839728        Single Family           1           Yes                        59         1
      16839749        Single Family           1           Yes                        56         4
      16839805        PUD                     1           Yes                        58         2
      16839813        Condominium             1           Yes                        58         2
      16839821        Single Family           1           Yes                        58         2
      16839846        Single Family           1           Yes                        58         2
      16839866        Condominium             1           Yes                        59         1
      16839900        Single Family           1           No                         58         2
      16839666        Single Family           1           Yes                        58         2
      16839272        Condominium             1           Yes                        82         2
      16839280        Condominium             1           Yes                        59         1
      16839292        Condominium             1           Yes                        58         2
      16839314        2-4 Family              3           Yes                        58         2
      16670093        Single Family           1           No                         56         4
      16666576        Condominium             1           No                         56         4
      16666591        Single Family           1           No                         56         4
      16670022        Condominium             1           No                         56         4
      16663676        2-4 Family              3           No                         57         3
      16658284        Single Family           1           No                         56         4
      16851050        Condominium             1           Yes                        57         3
      16851051        2-4 Family              2           Yes                        58         2
      16851065        Single Family           1           Yes                        82         2
      16851069        Condominium             1           Yes                        59         1
      16851084        Single Family           1           Yes                        58         2
      16851086        PUD                     1           Yes                        58         2
      16851091        Single Family           1           Yes                        58         2
      16851154        Single Family           1           Yes                        58         2
      16851163        Single Family           1           Yes                        58         2
      16849521        Single Family           1           Yes                        34         2
      16849554        Single Family           1           Yes                        59         1
      16849559        Single Family           1           Yes                        59         1
      16849566        PUD                     1           Yes                        82         2
      16851034        Single Family           1           Yes                        58         2
      16851035        Single Family           1           Yes                        58         2
      16851046        Single Family           1           Yes                        58         2
      16851048        PUD                     1           Yes                        58         2
      16851188        Single Family           1           Yes                        59         1
      16851217        Condominium             1           Yes                        58         2
      16851241        Condominium             1           No                         33         3
      16851283        PUD                     1           Yes                        58         2
      16851291        Single Family           1           Yes                        58         2
      16851331        Single Family           1           Yes                        57         3
      16851345        Single Family           1           Yes                        34         2
      16851356        PUD                     1           Yes                        59         1
      16851358        PUD                     1           Yes                        58         2
      16851362        PUD                     1           Yes                        58         2
      16851366        PUD                     1           Yes                        58         2
      16851368        PUD                     1           Yes                        82         2
      16851859        Single Family           1           Yes                        56         4
      16851884        Single Family           1           Yes                        58         2
      16851893        PUD                     1           No                         58         2
      16851908        Townhouse               1           Yes                        59         1
      16851913        PUD                     1           Yes                        58         2
      16851944        Condominium             1           Yes                        57         3
      16851962        Single Family           1           Yes                        82         2
      16851971        PUD                     1           Yes                        82         2
      16851981        Condominium             1           Yes                        58         2
      16851985        Single Family           1           Yes                        58         2
      16771738        Single Family           1           Yes                        57         3
      16771750        Single Family           1           Yes                        58         2
      16771774        Single Family           1           Yes                        81         3
      16771785        Single Family           1           Yes                        54         6
      16771798        PUD                     1           Yes                        57         3
      16771800        Single Family           1           Yes                        58         2
      16771831        Townhouse               1           Yes                        55         5
      16771859        PUD                     1           Yes                        57         3
      16771870        Single Family           1           Yes                        57         3
      16771916        Condominium             1           Yes                        58         2
      16771948        Townhouse               1           Yes                        58         2
      16771949        Single Family           1           No                         56         4
      16771988        Single Family           1           Yes                        57         3
      16772021        Single Family           1           Yes                        58         2
      16772026        PUD                     1           Yes                        57         3
      16772049        Single Family           1           Yes                        57         3
      16772060        Single Family           1           Yes                        82         2
      16772066        PUD                     1           Yes                        81         3
      16772077        Single Family           1           Yes                        58         2
      16772089        Single Family           1           Yes                        57         3
      16772321        PUD                     1           Yes                        58         2
      16772397        2-4 Family              4           No                         58         2
      16772440        Single Family           1           Yes                        57         3
      16772444        Single Family           1           Yes                        58         2
      16772447        Single Family           1           Yes                        57         3
      16772516        PUD                     1           Yes                        58         2
      16772566        PUD                     1           Yes                        57         3
      16772583        2-4 Family              2           Yes                        58         2
      16772644        PUD                     1           Yes                        81         3
      16772648        Condominium             1           Yes                        81         3
      16772650        Single Family           1           Yes                        82         2
      16772653        PUD                     1           Yes                        81         3
      16772714        Single Family           1           Yes                        57         3
      16772720        PUD                     1           Yes                        57         3
      16772722        Single Family           1           Yes                        57         3
      16774803        Single Family           1           Yes                        57         3
      16774824        PUD                     1           Yes                        57         3
      16774825        Single Family           1           Yes                        58         2
      16774826        Single Family           1           Yes                        57         3
      16774950        Townhouse               1           No                         56         4
      16774957        PUD                     1           Yes                        56         4
      16774966        PUD                     1           Yes                        57         3
      16774996        Condominium             1           Yes                        82         2
      16774999        PUD                     1           Yes                        81         3
      16775004        Condominium             1           Yes                        58         2
      16847915        PUD                     1           Yes                        59         1
      16847922        PUD                     1           Yes                        59         1
      16847949        Single Family           1           Yes                        58         2
      16847997        Single Family           1           Yes                        59         1
      16848023        PUD                     1           Yes                        59         1
      16848075        Single Family           1           Yes                        58         2
      16848099        PUD                     1           Yes                        58         2
      16848998        PUD                     1           Yes                        58         2
      16849011        Single Family           1           Yes                        58         2
      16849056        PUD                     1           Yes                        59         1
      16849058        Single Family           1           Combo                      58         2
      16849062        Single Family           1           No                         58         2
      16849067        PUD                     1           Yes                        58         2
      16849111        PUD                     1           Yes                        58         2
      16849132        Single Family           1           Yes                        33         3
      16849151        Single Family           1           Yes                        58         2
      16849168        Single Family           1           Yes                        58         2
      16849170        Single Family           1           Yes                        58         2
      16849189        PUD                     1           Yes                        58         2
      16849205        2-4 Family              2           Yes                        58         2
      16847828        Single Family           1           Yes                        82         2
      16847829        PUD                     1           Yes                        82         2
      16849273        2-4 Family              2           No                         58         2
      16849293        Single Family           1           Yes                        58         2
      16849348        Condominium             1           Yes                        58         2
      16849352        Single Family           1           Yes                        59         1
      16849371        Single Family           1           Yes                        58         2
      16849384        Single Family           1           Yes                        59         1
      16849402        PUD                     1           Yes                        58         2
      16849410        Single Family           1           No                         33         3
      16849414        Single Family           1           Yes                        58         2
      16847857        Single Family           1           Yes                        57         3
      16847882        PUD                     1           Yes                        82         2
      16849476        Single Family           1           Yes                        58         2
      16849477        PUD                     1           Yes                        58         2
      16847787        Single Family           1           Yes                        83         1
      16847795        PUD                     1           Yes                        58         2
      16847801        Single Family           1           Yes                        58         2
      16847810        PUD                     1           Yes                        58         2
      16847815        PUD                     1           Yes                        82         2
      16845596        Single Family           1           Yes                        58         2
      16845643        2-4 Family              3           Yes                        58         2
      16845660        PUD                     1           Yes                        80         4
      16845671        PUD                     1           Yes                        57         3
      16845681        Single Family           1           Yes                        57         3
      16845705        Single Family           1           Yes                        58         2
      16845711        PUD                     1           Yes                        58         2
      16846061        PUD                     1           Yes                        82         2
      16846068        Single Family           1           Yes                        58         2
      16846074        Single Family           1           Yes                        59         1
      16846082        Single Family           1           Yes                        58         2
      16846107        PUD                     1           Yes                        58         2
      16845737        2-4 Family              2           Yes                        58         2
      16845739        Single Family           1           Yes                        59         1
      16845742        PUD                     1           Yes                        57         3
      16846136        PUD                     1           Yes                        57         3
      16846142        Condominium             1           Yes                        82         2
      16846144        PUD                     1           Yes                        58         2
      16846146        PUD                     1           Yes                        58         2
      16846149        Single Family           1           Yes                        82         2
      16846157        Single Family           1           Yes                        34         2
      16845776        Single Family           1           Yes                        57         3
      16845798        2-4 Family              2           Yes                        58         2
      16846206        Single Family           1           Yes                        58         2
      16846211        Single Family           1           Yes                        58         2
      16846212        Single Family           1           Yes                        58         2
      16846250        Single Family           1           Yes                        59         1
      16846296        PUD                     1           Yes                        59         1
      16847458        Single Family           1           Yes                        58         2
      16847505        Single Family           1           Yes                        58         2
      16847625        Condominium             1           Yes                        34         2
      16847628        Single Family           1           Yes                        58         2
      16845897        Single Family           1           Yes                        58         2
      16845918        Single Family           1           Yes                        58         2
      16845933        Condominium             1           Yes                        59         1
      16845956        PUD                     1           Yes                        58         2
      16845957        Single Family           1           Yes                        58         2
      16845992        PUD                     1           Yes                        58         2
      16846002        Condominium             1           Yes                        58         2
      16846004        PUD                     1           Yes                        58         2
      16846028        Single Family           1           Yes                        58         2
      16846038        PUD                     1           Yes                        82         2
      16847661        PUD                     1           Yes                        58         2
      16847665        PUD                     1           Yes                        58         2
      16847669        Single Family           1           Yes                        59         1
      16847683        PUD                     1           Yes                        82         2
      16847695        Single Family           1           Yes                        58         2
      16847715        2-4 Family              2           Yes                        58         2
      16847774        Single Family           1           Yes                        58         2
      16835541        Single Family           1           Yes                        56         4
      16835542        Single Family           1           Yes                        58         2
      16835603        PUD                     1           Yes                        58         2
      16835631        Condominium             1           Yes                        82         2
      16835634        Single Family           1           Yes                        58         2
      16835678        2-4 Family              2           Yes                        58         2
      16838820        Condominium             1           Yes                        58         2
      16838825        PUD                     1           Yes                        82         2
      16838828        Single Family           1           Yes                        58         2
      16838867        Single Family           1           Yes                        58         2
      16838899        PUD                     1           Yes                        58         2
      16838926        Single Family           1           Yes                        59         1
      16838938        PUD                     1           Yes                        58         2
      16835685        Townhouse               1           No                         58         2
      16835691        PUD                     1           Yes                        58         2
      16835692        2-4 Family              2           Yes                        58         2
      16835708        PUD                     1           No                         58         2
      16835755        Single Family           1           Yes                        59         1
      16835756        Single Family           1           Yes                        82         2
      16835759        PUD                     1           Yes                        58         2
      16835774        Single Family           1           Yes                        58         2
      16838977        Single Family           1           Yes                        59         1
      16838991        Condominium             1           Yes                        82         2
      16838992        Single Family           1           Yes                        58         2
      16838995        Single Family           1           Yes                        58         2
      16835839        PUD                     1           Yes                        58         2
      16835848        Single Family           1           Yes                        82         2
      16835851        PUD                     1           Yes                        82         2
      16839089        Single Family           1           No                         58         2
      16839090        Single Family           1           Yes                        58         2
      16839106        Condominium             1           Yes                        58         2
      16839113        PUD                     1           Yes                        59         1
      16835865        PUD                     1           Yes                        82         2
      16835866        Single Family           1           Yes                        58         2
      16835867        Single Family           1           Yes                        82         2
      16835869        Single Family           1           Yes                        58         2
      16835953        Single Family           1           Yes                        82         2
      16838574        Single Family           1           Yes                        58         2
      16838656        Single Family           1           Yes                        58         2
      16838664        Single Family           1           Yes                        58         2
      16838701        Condominium             1           Yes                        57         3
      16838703        Single Family           1           Yes                        82         2
      16838721        PUD                     1           Yes                        58         2
      16838741        Single Family           1           Yes                        56         4
      16838761        PUD                     1           Yes                        57         3
      16838772        Condominium             1           Yes                        57         3
      16838777        PUD                     1           Yes                        82         2
      16839178        Single Family           1           Yes                        58         2
      16839183        PUD                     1           Yes                        58         2
      16832887        Condominium             1           Yes                        82         2
      16832893        Single Family           1           Yes                        58         2
      16832905        Single Family           1           Yes                        58         2
      16832936        PUD                     1           Yes                        59         1
      16833005        Condominium             1           Yes                        82         2
      16833019        PUD                     1           Yes                        58         2
      16833070        Single Family           1           Yes                        58         2
      16833113        PUD                     1           Yes                        82         2
      16833122        Single Family           1           Yes                        35         1
      16833181        Single Family           1           Yes                        58         2
      16833200        PUD                     1           Yes                        58         2
      16833212        Single Family           1           Yes                        58         2
      16833213        PUD                     1           Yes                        58         2
      16833220        PUD                     1           Yes                        58         2
      16833229        Condominium             1           Yes                        58         2
      16833231        Single Family           1           Yes                        59         1
      16833236        PUD                     1           Yes                        58         2
      16833282        Condominium             1           Yes                        58         2
      16833291        Condominium             1           Yes                        82         2
      16833299        PUD                     1           Yes                        58         2
      16833304        Single Family           1           Yes                        82         2
      16833359        Single Family           1           Yes                        58         2
      16835182        Single Family           1           Yes                        58         2
      16835234        Single Family           1           Yes                        58         2
      16835248        Single Family           1           Yes                        60         0
      16835303        Single Family           1           Yes                        58         2
      16835329        Single Family           1           Yes                        58         2
      16835346        Single Family           1           Yes                        58         2
      16835359        PUD                     1           Yes                        58         2
      16835408        Single Family           1           Yes                        58         2
      16835411        Single Family           1           Yes                        58         2
      16835455        PUD                     1           Yes                        58         2
      16835463        PUD                     1           Yes                        82         2
      16835478        Single Family           1           Yes                        59         1
      16826690        PUD                     1           Yes                        57         3
      16826750        Single Family           1           No                         58         2
      16826771        Single Family           1           Yes                        58         2
      16823953        2-4 Family              2           Yes                        59         1
      16823987        PUD                     1           Yes                        58         2
      16823999        Townhouse               1           Yes                        58         2
      16824000        2-4 Family              2           Yes                        57         3
      16824003        PUD                     1           Yes                        58         2
      16824008        PUD                     1           Yes                        59         1
      16824031        Single Family           1           Yes                        58         2
      16824080        PUD                     1           Yes                        58         2
      16824084        Single Family           1           Yes                        58         2
      16826785        Condominium             1           Yes                        82         2
      16826864        Single Family           1           Yes                        58         2
      16826865        PUD                     1           Yes                        83         1
      16826895        Single Family           1           Yes                        58         2
      16826899        Single Family           1           Yes                        58         2
      16824137        Single Family           1           No                         58         2
      16824229        Single Family           1           Yes                        58         2
      16826932        Single Family           1           Yes                        58         2
      16824289        Single Family           1           Yes                        82         2
      16824302        PUD                     1           Yes                        57         3
      16826990        Single Family           1           Yes                        58         2
      16827002        PUD                     1           Yes                        82         2
      16827004        PUD                     1           Yes                        82         2
      16824335        PUD                     1           Yes                        58         2
      16824340        Single Family           1           Yes                        58         2
      16824356        Single Family           1           Yes                        58         2
      16824367        Single Family           1           Yes                        58         2
      16824369        Single Family           1           Yes                        58         2
      16824372        Single Family           1           Yes                        58         2
      16824410        Single Family           1           Yes                        58         2
      16824426        2-4 Family              3           Yes                        59         1
      16824429        PUD                     1           Yes                        58         2
      16827055        Single Family           1           Yes                        58         2
      16826569        PUD                     1           No                         58         2
      16826570        2-4 Family              4           Yes                        58         2
      16826574        2-4 Family              2           No                         58         2
      16827087        Single Family           1           Yes                        82         2
      16827094        Single Family           1           Yes                        34         2
      16832796        PUD                     1           Yes                        57         3
      16826605        Single Family           1           Yes                        58         2
      16826612        Single Family           1           Yes                        58         2
      16826628        PUD                     1           No                         58         2
      16826636        PUD                     1           No                         58         2
      16819060        Condominium             1           Yes                        57         3
      16819075        PUD                     1           Yes                        56         4
      16819705        PUD                     1           Yes                        58         2
      16819092        PUD                     1           Yes                        57         3
      16819104        Single Family           1           Yes                        82         2
      16819138        PUD                     1           Yes                        59         1
      16819721        Single Family           1           Yes                        59         1
      16819727        PUD                     1           Yes                        82         2
      16819158        Single Family           1           Yes                        79         5
      16819186        Single Family           1           Yes                        57         3
      16819203        Single Family           1           Yes                        58         2
      16819204        2-4 Family              2           Yes                        58         2
      16819228        Single Family           1           Yes                        58         2
      16819760        PUD                     1           Yes                        58         2
      16819763        Single Family           1           Yes                        58         2
      16819798        Condominium             1           Yes                        58         2
      16819835        Single Family           1           Yes                        58         2
      16823645        PUD                     1           Yes                        57         3
      16823646        Condominium             1           Yes                        59         1
      16819275        Single Family           1           Yes                        58         2
      16819283        Single Family           1           Yes                        58         2
      16823748        Single Family           1           Yes                        58         2
      16823750        PUD                     1           Yes                        58         2
      16819312        Condominium             1           No                         57         3
      16819315        Condominium             1           Yes                        58         2
      16819324        Condominium             1           Yes                        58         2
      16819346        Single Family           1           Yes                        58         2
      16819351        Single Family           1           Yes                        58         2
      16823804        2-4 Family              3           Yes                        58         2
      16819432        Single Family           1           Yes                        58         2
      16819434        PUD                     1           Yes                        82         2
      16819435        Single Family           1           Yes                        34         2
      16819442        Single Family           1           Yes                        58         2
      16819465        Single Family           1           Yes                        58         2
      16823823        Single Family           1           Yes                        58         2
      16823832        PUD                     1           Yes                        58         2
      16823858        PUD                     1           Yes                        82         2
      16819488        Condominium             1           Yes                        57         3
      16823865        Single Family           1           Yes                        58         2
      16823871        Single Family           1           Yes                        82         2
      16823886        PUD                     1           Yes                        82         2
      16823895        PUD                     1           Yes                        58         2
      16819532        PUD                     1           Yes                        58         2
      16819551        Single Family           1           Yes                        58         2
      16819572        Single Family           1           Yes                        58         2
      16819584        PUD                     1           Yes                        56         4
      16819594        PUD                     1           Yes                        58         2
      16823913        PUD                     1           Yes                        58         2
      16823926        Single Family           1           Yes                        58         2
      16823928        2-4 Family              2           No                         59         1
      16809734        Single Family           1           Yes                        58         2
      16809740        Single Family           1           Yes                        58         2
      16809790        Single Family           1           Yes                        58         2
      16809842        Condominium             1           Yes                        57         3
      16809335        Single Family           1           Yes                        59         1
      16809353        Condominium             1           Yes                        58         2
      16809364        Single Family           1           Yes                        58         2
      16809863        PUD                     1           Yes                        58         2
      16809864        PUD                     1           Yes                        58         2
      16809867        Condominium             1           Yes                        58         2
      16809870        Condominium             1           Yes                        83         1
      16809372        Single Family           1           Yes                        57         3
      16809395        Single Family           1           Yes                        58         2
      16813605        Condominium             1           Yes                        57         3
      16813625        Single Family           1           Yes                        58         2
      16813628        PUD                     1           Yes                        59         1
      16809428        Single Family           1           Yes                        34         2
      16809438        Single Family           1           Yes                        56         4
      16809457        Single Family           1           Yes                        58         2
      16813639        PUD                     1           Yes                        57         3
      16813703        Single Family           1           Yes                        58         2
      16813724        Single Family           1           Yes                        58         2
      16813747        2-4 Family              2           Yes                        58         2
      16813761        2-4 Family              4           Yes                        58         2
      16813813        Single Family           1           Yes                        58         2
      16813826        Condominium             1           Yes                        55         5
      16813835        Single Family           1           Yes                        58         2
      16813856        Single Family           1           Yes                        58         2
      16813864        PUD                     1           Yes                        58         2
      16813894        Single Family           1           Yes                        58         2
      16813910        PUD                     1           Yes                        58         2
      16813912        Single Family           1           Yes                        58         2
      16809472        Single Family           1           Yes                        33         3
      16809485        Single Family           1           Yes                        82         2
      16809494        PUD                     1           Yes                        58         2
      16813916        Single Family           1           Yes                        58         2
      16813934        PUD                     1           Yes                        58         2
      16813952        Single Family           1           Yes                        58         2
      16813971        Single Family           1           Yes                        58         2
      16814034        Single Family           1           Yes                        58         2
      16814071        Single Family           1           Yes                        83         1
      16814091        2-4 Family              2           Yes                        58         2
      16814144        Single Family           1           Yes                        59         1
      16814153        PUD                     1           Yes                        57         3
      16814177        Single Family           1           Yes                        82         2
      16814179        PUD                     1           Yes                        58         2
      16814183        Condominium             1           Yes                        82         2
      16814195        PUD                     1           Yes                        58         2
      16814198        PUD                     1           Yes                        58         2
      16809549        Single Family           1           Yes                        58         2
      16809551        Single Family           1           Yes                        58         2
      16809558        PUD                     1           No                         58         2
      16809595        Single Family           1           Yes                        58         2
      16809620        Townhouse               1           Yes                        58         2
      16814203        Single Family           1           Yes                        58         2
      16814217        2-4 Family              2           Yes                        58         2
      16814223        Single Family           1           Yes                        58         2
      16809628        Condominium             1           Yes                        56         4
      16809648        PUD                     1           Yes                        58         2
      16809652        PUD                     1           Yes                        58         2
      16809656        Single Family           1           Yes                        58         2
      16809708        Single Family           1           Yes                        58         2
      16809709        PUD                     1           Yes                        82         2
      16809710        Condominium             1           Yes                        58         2
      16814327        2-4 Family              2           Yes                        57         3
      16814358        Single Family           1           Yes                        58         2
      16804080        PUD                     1           Yes                        82         2
      16804095        Condominium             1           Yes                        82         2
      16804096        Single Family           1           Yes                        82         2
      16804101        Condominium             1           Yes                        58         2
      16804131        PUD                     1           No                         57         3
      16804139        Single Family           1           Yes                        56         4
      16804143        Condominium             1           No                         57         3
      16804144        PUD                     1           Yes                        58         2
      16806744        Single Family           1           No                         81         3
      16806751        PUD                     1           Yes                        82         2
      16803812        PUD                     1           No                         57         3
      16803845        Single Family           1           No                         58         2
      16803857        Single Family           1           Yes                        58         2
      16803865        Condominium             1           Yes                        58         2
      16806800        Condominium             1           Yes                        58         2
      16806805        2-4 Family              2           Yes                        58         2
      16806811        PUD                     1           Yes                        82         2
      16806847        2-4 Family              2           No                         56         4
      16806870        Single Family           1           Yes                        57         3
      16804016        PUD                     1           Yes                        34         2
      16806920        Single Family           1           Yes                        55         5
      16806950        Single Family           1           Yes                        34         2
      16806966        2-4 Family              2           Yes                        58         2
      16807036        Condominium             1           Yes                        81         3
      16807040        Condominium             1           Yes                        33         3
      16807051        Single Family           1           Yes                        81         3
      16807055        Single Family           1           Yes                        81         3
      16807065        Single Family           1           Yes                        81         3
      16807078        2-4 Family              2           Yes                        58         2
      16807093        Single Family           1           Yes                        54         6
      16807115        Single Family           1           Yes                        58         2
      16804022        Single Family           1           Yes                        58         2
      16804023        PUD                     1           No                         57         3
      16804034        Condominium             1           Yes                        57         3
      16807129        2-4 Family              2           Yes                        58         2
      16807133        PUD                     1           Combo                      58         2
      16807139        Single Family           1           Yes                        58         2
      16807142        PUD                     1           Yes                        58         2
      16807151        Single Family           1           Yes                        58         2
      16807217        Single Family           1           Yes                        59         1
      16807233        Single Family           1           Yes                        58         2
      16807355        PUD                     1           Yes                        82         2
      16807371        PUD                     1           Yes                        59         1
      16809192        PUD                     1           Yes                        58         2
      16809317        Condominium             1           Yes                        58         2
      16809323        PUD                     1           Yes                        58         2
      16714960        Condominium             1           Yes                        56         4
      16715033        Single Family           1           No                         57         3
      16715107        Single Family           1           Yes                        57         3
      16715219        PUD                     1           Yes                        82         2
      16715222        Condominium             1           Yes                        57         3
      16715227        PUD                     1           Yes                        81         3
      16715229        Single Family           1           Yes                        57         3
      16710837        Single Family           1           Yes                        32         4
      16711299        Condominium             1           Yes                        57         3
      16710856        PUD                     1           Yes                        81         3
      16710879        Condominium             1           Yes                        83         1
      16713806        PUD                     1           Yes                        81         3
      16713818        Single Family           1           Yes                        81         3
      16713873        Single Family           1           No                         57         3
      16713885        Single Family           1           Yes                        56         4
      16713925        Single Family           1           No                         81         3
      16711099        Single Family           1           Yes                        58         2
      16711137        PUD                     1           Yes                        80         4
      16714069        Single Family           1           Yes                        57         3
      16714086        Single Family           1           Yes                        81         3
      16714131        Single Family           1           Yes                        55         5
      16714151        Condominium             1           Yes                        55         5
      16710248        2-4 Family              3           Yes                        81         3
      16709845        Single Family           1           Yes                        57         3
      16709868        PUD                     1           Yes                        34         2
      16709872        PUD                     1           Yes                        81         3
      16709991        Condominium             1           No                         57         3
      16710056        Single Family           1           Yes                        56         4
      16709703        2-4 Family              3           Yes                        81         3
      16708103        PUD                     1           Yes                        81         3
      16708274        Single Family           1           Yes                        56         4
      16653821        Single Family           1           No                         55         5
      16546274        Single Family           1           Yes                        54         6
      16544320        PUD                     1           Yes                        58         2
      16419939        Single Family           1           Yes                        54         6
      17015973        Condominium             1           Unknown                    59         1
      17015986        Condominium             1           Unknown                    59         1
      17001620        2-4 Family              2           No                         60         0
      17003030        Single Family           1           No                         60         0
      17003064        Townhouse               1           No                         60         0
      17003086        Single Family           1           No                         83         1
      17004463        Single Family           1           No                         60         0
      17004426        Single Family           1           No                         60         0
      16994868        Single Family           1           No                         59         1
      17004532        Single Family           1           No                         60         0
      17004617        Single Family           1           No                         60         0
      17008805        Single Family           1           No                         60         0
      17008857        Townhouse               1           No                         60         0
      17008892        Single Family           1           Yes                        60         0
      16997751        2-4 Family              2           No                         60         0
      17010826        Condominium             1           No                         60         0
      17010838        Single Family           1           No                         60         0
      16997809        Single Family           1           No                         59         1
      16997824        Single Family           1           No                         60         0
      17010861        Single Family           1           No                         60         0
      17012472        PUD                     1           No                         60         0
      17012481        Single Family           1           No                         60         0
      17012591        Single Family           1           No                         60         0
      17013315        Single Family           1           No                         60         0
      17013348        Single Family           1           No                         60         0
      17013394        PUD                     1           No                         60         0
      17001476        Single Family           1           No                         60         0
      17001492        Single Family           1           No                         59         1
      17001515        PUD                     1           No                         60         0
      17001526        Single Family           1           No                         60         0
      17001531        Single Family           1           No                         60         0
      16982738        PUD                     1           No                         59         1
      16982774        Single Family           1           Yes                        59         1
      16984220        Townhouse               1           No                         59         1
      16984224        Single Family           1           No                         59         1
      16984267        Condominium             1           No                         60         0
      16971909        Single Family           1           No                         60         0
      16971792        Single Family           1           No                         59         1
      16984327        Single Family           1           No                         59         1
      16984352        Single Family           1           No                         60         0
      16989904        PUD                     1           No                         59         1
      16989918        Single Family           1           No                         60         0
      16989933        PUD                     1           No                         60         0
      16989951        PUD                     1           No                         60         0
      16989981        Single Family           1           No                         59         1
      16991020        Condominium             1           No                         60         0
      16980203        Single Family           1           No                         59         1
      16980225        Single Family           1           Yes                        59         1
      16991030        Single Family           1           No                         59         1
      16980157        Condominium             1           No                         60         0
      16980339        Single Family           1           No                         59         1
      16994794        Single Family           1           No                         60         0
      16994837        Single Family           1           No                         60         0
      16994846        Single Family           1           No                         59         1
      16856206        Single Family           1           No                         83         1
      16857141        Single Family           1           No                         59         1
      16857212        Condominium             1           No                         59         1
      16858884        Townhouse               1           No                         59         1
      16858890        Single Family           1           No                         59         1
      16858921        PUD                     1           No                         59         1
      16852553        PUD                     1           No                         59         1
      16852559        Single Family           1           No                         59         1
      16852497        PUD                     1           No                         83         1
      16859031        Single Family           1           No                         60         0
      16859042        PUD                     1           Yes                        59         1
      16912702        Single Family           1           No                         35         1
      16912712        2-4 Family              3           No                         59         1
      16912724        PUD                     1           No                         59         1
      16912733        Single Family           1           No                         59         1
      16912744        Single Family           1           No                         60         0
      16856216        Single Family           1           No                         59         1
      16856231        Single Family           1           No                         59         1
      16965037        Condominium             1           No                         60         0
      16856272        Single Family           1           No                         59         1
      16965010        Single Family           1           No                         60         0
      16965011        Single Family           1           No                         59         1
      16967982        Single Family           1           No                         59         1
      16968111        PUD                     1           No                         60         0
      16968119        Single Family           1           No                         59         1
      16968044        2-4 Family              2           No                         59         1
      16970081        PUD                     1           No                         60         0
      16856276        PUD                     1           No                         59         1
      16970184        PUD                     1           No                         60         0
      16970195        PUD                     1           No                         59         1
      16970330        Single Family           1           No                         59         1
      16970345        Condominium             1           No                         59         1
      16970347        Single Family           1           No                         59         1
      16971873        Single Family           1           No                         59         1
      16839473        PUD                     1           No                         82         2
      16839485        Single Family           1           Yes                        58         2
      16847273        Single Family           1           No                         58         2
      16839533        Single Family           1           No                         59         1
      16839446        Single Family           1           No                         59         1
      16843799        Single Family           1           No                         59         1
      16839634        Single Family           1           No                         59         1
      16843759        Condominium             1           No                         59         1
      16843935        Single Family           1           No                         59         1
      16843975        Single Family           1           No                         58         2
      16845387        Single Family           1           No                         59         1
      16845397        Single Family           1           No                         58         2
      16845344        2-4 Family              2           No                         59         1
      16845414        Single Family           1           Yes                        58         2
      16845419        Single Family           1           Yes                        59         1
      16845426        PUD                     1           No                         83         1
      16845432        PUD                     1           Yes                        58         2
      16845434        Single Family           1           No                         58         2
      16845314        Single Family           1           No                         59         1
      16845316        PUD                     1           No                         58         2
      16847363        2-4 Family              2           No                         58         2
      16847395        Single Family           1           No                         59         1
      16848837        PUD                     1           Yes                        58         2
      16848844        Townhouse               1           No                         58         2
      16848933        Condominium             1           No                         59         1
      16848969        PUD                     1           No                         59         1
      16851433        Single Family           1           No                         58         2
      16851522        Single Family           1           Yes                        59         1
      16851595        Single Family           1           No                         59         1
      16851687        Single Family           1           No                         58         2
      16851701        Single Family           1           No                         59         1
      16851724        Single Family           1           No                         59         1
      16826011        2-4 Family              2           No                         59         1
      16825906        Single Family           1           No                         58         2
      16838436        Single Family           1           No                         58         2
      16838516        Single Family           1           No                         58         2
      16826157        Single Family           1           No                         59         1
      16826172        PUD                     1           Yes                        59         1
      16832576        Single Family           1           No                         58         2
      16832647        Single Family           1           No                         58         2
      16832653        Condominium             1           No                         58         2
      16832722        PUD                     1           No                         82         2
      16832725        Single Family           1           No                         58         2
      16835002        Single Family           1           Yes                        58         2
      16835036        PUD                     1           No                         83         1
      16835053        Single Family           1           No                         58         2
      16835062        2-4 Family              2           No                         59         1
      16835068        2-4 Family              2           No                         59         1
      16835107        2-4 Family              2           No                         58         2
      16838529        Townhouse               1           No                         58         2
      16838549        PUD                     1           No                         59         1
      16835131        Condominium             1           No                         58         2
      16834883        PUD                     1           No                         58         2
      16838347        Single Family           1           No                         58         2
      16812541        Condominium             1           No                         82         2
      16811588        Single Family           1           No                         82         2
      16811593        Single Family           1           No                         58         2
      16811597        Townhouse               1           No                         58         2
      16812649        Single Family           1           No                         58         2
      16812652        Single Family           1           No                         58         2
      16818780        PUD                     1           No                         59         1
      16818796        Townhouse               1           No                         58         2
      16818807        Single Family           1           No                         59         1
      16818705        Condominium             1           No                         83         1
      16818725        Single Family           1           No                         59         1
      16823502        2-4 Family              3           No                         59         1
      16823573        Single Family           1           No                         58         2
      16808242        Townhouse               1           No                         60         0
      16808313        Single Family           1           No                         82         2
      16808319        Single Family           1           No                         59         1
      16808195        Single Family           1           No                         58         2
      16808349        PUD                     1           No                         58         2
      16808440        PUD                     1           No                         82         2
      16812404        Single Family           1           No                         58         2
      16812464        Condominium             1           No                         58         2
      17022081        Single Family           1           Yes                        35         1
      17022089        Single Family           1           Yes                        35         1
      16707112        Single Family           1           Yes                        81         3
      16707116        PUD                     1           Yes                        82         2
      16707123        PUD                     1           Yes                        32         4
      16704582        Single Family           1           Yes                        58         2
      16704658        Single Family           1           Yes                        56         4
      16706423        Condominium             1           Yes                        56         4
      16706907        Condominium             1           Yes                        81         3
      16706543        Single Family           1           Yes                        81         3
      16706671        Single Family           1           Yes                        56         4
      16706716        Single Family           1           Yes                        57         3
      16706733        Single Family           1           Yes                        58         2
      16704032        Single Family           1           Yes                        81         3
      16704361        Single Family           1           Yes                        57         3
      16704173        Single Family           1           Yes                        56         4
      16703986        Single Family           1           Yes                        56         4
      16697729        PUD                     1           Yes                        57         3
      16697735        Single Family           1           Yes                        57         3
      16803780        PUD                     1           Yes                        57         3
      17009035        Single Family           1           Yes                        59         1
      17009057        Single Family           1           Yes                        59         1
      16803745        PUD                     1           No                         57         3
      16803733        Single Family           1           Yes                        58         2
      16803709        Single Family           1           Yes                        58         2
      16798108        Condominium             1           No                         82         2
      16798126        Single Family           1           No                         58         2
      16798127        Single Family           1           No                         58         2
      16799218        2-4 Family              2           No                         59         1
      16801233        Single Family           1           No                         58         2
      16801236        PUD                     1           No                         58         2
      16801296        Single Family           1           No                         58         2
      16801306        Single Family           1           No                         58         2
      16801358        PUD                     1           No                         58         2
      16803023        2-4 Family              3           No                         60         0
      16802887        Single Family           1           No                         58         2
      16803066        PUD                     1           No                         58         2
      16803073        Single Family           1           No                         58         2
      16803074        Single Family           1           No                         58         2
      16806444        PUD                     1           No                         58         2
      16806474        Single Family           1           No                         58         2
      16803090        PUD                     1           Yes                        59         1
      16802909        Single Family           1           No                         58         2
      16803125        Single Family           1           No                         58         2
      16803147        PUD                     1           No                         58         2
      16787116        Townhouse               1           No                         58         2
      16787178        Single Family           1           No                         58         2
      16787184        Condominium             1           No                         58         2
      16797991        Single Family           1           No                         58         2
      16787020        Condominium             1           No                         57         3
      16790109        Condominium             1           No                         82         2
      16790206        Single Family           1           No                         58         2
      16790220        Condominium             1           No                         82         2
      16790231        Single Family           1           No                         58         2
      16790245        Single Family           1           No                         58         2
      16790295        Single Family           1           No                         58         2
      16790317        Condominium             1           No                         58         2
      16772995        Single Family           1           No                         58         2
      16772797        PUD                     1           No                         58         2
      16775838        Single Family           1           No                         58         2
      16773063        2-4 Family              2           No                         58         2
      16773072        2-4 Family              2           No                         58         2
      16776356        Single Family           1           No                         58         2
      16776379        Single Family           1           No                         58         2
      16776411        Single Family           1           No                         82         2
      16776414        2-4 Family              2           No                         58         2
      16778120        2-4 Family              3           No                         58         2
      16772896        PUD                     1           No                         58         2
      16773175        Single Family           1           No                         58         2
      16785141        Single Family           1           No                         58         2
      16773234        PUD                     1           No                         58         2
      16785200        Single Family           1           No                         58         2
      16787096        Condominium             1           No                         58         2
      16773286        Townhouse               1           No                         58         2
      16775745        PUD                     1           No                         82         2
      16775768        Single Family           1           No                         58         2
      16775711        Condominium             1           No                         82         2
      16764948        Single Family           1           No                         57         3
      16764957        Single Family           1           No                         57         3
      16764983        Single Family           1           No                         58         2
      16767397        PUD                     1           Yes                        57         3
      16767403        Single Family           1           Yes                        57         3
      16730341        Single Family           1           No                         58         2
      16767529        Single Family           1           No                         58         2
      16731261        Single Family           1           No                         57         3
      16731377        Single Family           1           No                         58         2
      16772889        Single Family           1           No                         58         2
      16728058        Single Family           1           No                         59         1
      16721712        PUD                     1           No                         58         2
      16728124        Single Family           1           Yes                        58         2
      16728137        Single Family           1           Yes                        34         2
      16728179        Single Family           1           No                         57         3
      16722896        PUD                     1           No                         58         2
      16713264        Single Family           1           No                         57         3
      16713449        Single Family           1           No                         58         2
      16714499        Single Family           1           No                         57         3
      16710650        PUD                     1           No                         58         2
      16710484        PUD                     1           No                         58         2
      16718104        Single Family           1           No                         58         2
      16721428        Single Family           1           No                         81         3
      16709299        Single Family           1           No                         58         2
      16383933        Condominium             1           No                         59         1
      16696649        Single Family           1           No                         56         4
      16697618        Single Family           1           Yes                        57         3
      16696527        Single Family           1           Yes                        57         3
      16692494        Single Family           1           Yes                        56         4
      16692558        2-4 Family              2           Yes                        32         4
      16693704        Single Family           1           Yes                        56         4
      16693744        PUD                     1           Yes                        81         3
      16693758        PUD                     1           Yes                        57         3
      16693763        Condominium             1           Yes                        81         3
      16693780        PUD                     1           Yes                        80         4
      16693842        Single Family           1           Yes                        80         4
      16693436        Townhouse               1           Yes                        55         5
      16696134        PUD                     1           Yes                        80         4
      16693644        Single Family           1           Yes                        80         4
      16693671        PUD                     1           Yes                        81         3
      16688046        Condominium             1           Yes                        56         4
      16688358        PUD                     1           Yes                        80         4
      16684630        PUD                     1           No                         31         5
      16681929        PUD                     1           Yes                        57         3
      16685751        PUD                     1           Yes                        81         3
      16684175        Single Family           1           Yes                        57         3
      16680504        Single Family           1           Yes                        57         3
      16680567        Single Family           1           Yes                        81         3
      16680588        Single Family           1           Yes                        81         3
      16681597        Condominium             1           Yes                        55         5
      16680099        Single Family           1           Yes                        56         4
      16680137        Single Family           1           Yes                        56         4
      16674409        Single Family           1           Yes                        55         5
      16672823        Single Family           1           Yes                        56         4
      16674178        PUD                     1           Yes                        57         3
      16674193        PUD                     1           Yes                        81         3
      16667188        Single Family           1           Yes                        54         6
      16667395        PUD                     1           Yes                        56         4
      16670415        Condominium             1           Yes                        58         2
      16670548        Single Family           1           Yes                        56         4
      16670811        Single Family           1           Yes                        57         3
      16670882        Single Family           1           Yes                        56         4
      16667319        Single Family           1           Yes                        57         3
      16667339        2-4 Family              2           Yes                        55         5
      16665764        Condominium             1           Yes                        80         4
      16665776        Single Family           1           Yes                        58         2
      16665925        Condominium             1           Yes                        55         5
      16666047        PUD                     1           Yes                        81         3
      16666771        Single Family           1           No                         56         4
      16666809        Single Family           1           Yes                        57         3
      16664386        PUD                     1           Yes                        55         5
      16664461        2-4 Family              3           Yes                        55         5
      16664213        Single Family           1           Yes                        57         3
      16664216        Single Family           1           Yes                        56         4
      16662843        PUD                     1           Yes                        31         5
      16663789        PUD                     1           Yes                        55         5
      16663920        Single Family           1           Yes                        80         4
      16663957        Single Family           1           Yes                        56         4
      16662018        PUD                     1           Yes                        56         4
      16656473        Condominium             1           Yes                        57         3
      16656535        PUD                     1           Yes                        59         1
      16706307        PUD                     1           No                         57         3
      16707483        PUD                     1           No                         57         3
      16700042        Single Family           1           No                         83         1
      16648336        PUD                     1           Yes                        55         5
      16644105        PUD                     1           Yes                        55         5
      16700068        Single Family           1           No                         56         4
      16640786        PUD                     1           No                         55         5
      16634811        Single Family           1           Yes                        55         5
      16638326        Single Family           1           Yes                        54         6
      16616165        Condominium             1           Yes                        79         5
      16616300        PUD                     1           Yes                        55         5
      16632328        Single Family           1           Yes                        55         5
      16612700        PUD                     1           Yes                        31         5
      16611728        Single Family           1           No                         55         5
      16613136        Single Family           1           No                         55         5
      16601338        PUD                     1           Yes                        55         5
      16597548        Single Family           1           Yes                        55         5
      16594721        PUD                     1           Yes                        54         6
      16569340        PUD                     1           Yes                        54         6
      16968414        Single Family           1           Yes                        59         1
      16968415        Single Family           1           Yes                        59         1
      16968466        Single Family           1           Yes                        33         3
      16968467        PUD                     1           Yes                        59         1
      16968468        Single Family           1           Yes                        57         3
      16968470        PUD                     1           Yes                        58         2
      16968477        PUD                     1           Yes                        59         1
      16968484        PUD                     1           Yes                        58         2
      16968515        Single Family           1           Yes                        58         2
      16965518        Single Family           1           Yes                        83         1
      16965520        Single Family           1           Yes                        59         1
      16965531        Single Family           1           Yes                        58         2
      16965539        Single Family           1           Yes                        59         1
      16965562        Single Family           1           Yes                        59         1
      16968529        Single Family           1           Yes                        58         2
      16968543        PUD                     1           Yes                        57         3
      16968564        Single Family           1           No                         59         1
      16968580        Single Family           1           Yes                        58         2
      16968597        Single Family           1           Yes                        59         1
      16968624        Condominium             1           Yes                        58         2
      16968635        PUD                     1           Yes                        57         3
      16968639        Single Family           1           Yes                        58         2
      16968640        Condominium             1           Yes                        57         3
      16968654        2-4 Family              2           No                         83         1
      16968657        PUD                     1           Yes                        58         2
      16968671        PUD                     1           Yes                        58         2
      16968679        Condominium             1           Yes                        58         2
      16968682        PUD                     1           Yes                        58         2
      16968712        PUD                     1           Yes                        56         4
      16968717        Single Family           1           Yes                        59         1
      16968752        Condominium             1           Yes                        58         2
      16968753        2-4 Family              2           Yes                        57         3
      16968786        PUD                     1           Yes                        59         1
      16968806        Single Family           1           Yes                        58         2
      16968866        Single Family           1           Yes                        59         1
      16968907        Single Family           1           Yes                        83         1
      16970398        Single Family           1           Yes                        58         2
      16970410        PUD                     1           Yes                        58         2
      16970414        Condominium             1           Yes                        83         1
      16970424        Single Family           1           Yes                        58         2
      16970425        PUD                     1           Yes                        59         1
      16970428        Single Family           1           Yes                        58         2
      16970431        PUD                     1           Yes                        59         1
      16970443        Single Family           1           Yes                        58         2
      16970447        PUD                     1           Yes                        58         2
      16970462        Townhouse               1           Yes                        58         2
      16970479        Condominium             1           Yes                        59         1
      16970492        PUD                     1           Yes                        55         5
      16970530        Single Family           1           Yes                        59         1
      16970539        Single Family           1           Yes                        59         1
      16970541        Single Family           1           Yes                        57         3
      16970652        Single Family           1           Yes                        59         1
      16970712        Condominium             1           No                         57         3
      16965567        Condominium             1           Yes                        83         1
      16965596        Single Family           1           Yes                        59         1
      16965624        PUD                     1           Yes                        58         2
      16965633        Single Family           1           Yes                        59         1
      16965680        PUD                     1           Yes                        57         3
      16968202        Single Family           1           No                         58         2
      16968223        Single Family           1           Yes                        59         1
      16968279        Single Family           1           Yes                        34         2
      16968314        Condominium             1           Yes                        59         1
      16968340        Single Family           1           Yes                        59         1
      16968387        PUD                     1           Yes                        59         1
      16968403        Single Family           1           Yes                        59         1
      16859571        Single Family           1           Yes                        57         3
      16859621        Single Family           1           Yes                        59         1
      16859664        Single Family           1           Yes                        59         1
      16962970        Single Family           1           Yes                        59         1
      16962976        Single Family           1           Yes                        59         1
      16962997        Single Family           1           Yes                        58         2
      16963022        Condominium             1           Yes                        58         2
      16963038        PUD                     1           Yes                        58         2
      16859098        PUD                     1           Yes                        59         1
      16963043        Single Family           1           Yes                        58         2
      16963055        Condominium             1           Yes                        58         2
      16963085        2-4 Family              4           Yes                        58         2
      16859145        Condominium             1           Yes                        59         1
      16859159        Condominium             1           Yes                        83         1
      16963187        Single Family           1           Yes                        59         1
      16963198        Single Family           1           Yes                        59         1
      16963202        Single Family           1           Yes                        59         1
      16963223        PUD                     1           Yes                        59         1
      16859262        Condominium             1           Yes                        56         4
      16963247        Single Family           1           Yes                        58         2
      16963248        Single Family           1           Yes                        59         1
      16963287        Condominium             1           Yes                        59         1
      16859282        PUD                     1           Yes                        56         4
      16859294        PUD                     1           Yes                        34         2
      16859307        PUD                     1           Yes                        82         2
      16859334        Single Family           1           Yes                        59         1
      16859346        PUD                     1           Yes                        83         1
      16859350        Single Family           1           Yes                        59         1
      16859358        Condominium             1           Yes                        82         2
      16859361        Single Family           1           Yes                        59         1
      16859363        Condominium             1           Yes                        82         2
      16963323        Single Family           1           Yes                        58         2
      16963331        Condominium             1           Yes                        59         1
      16963334        PUD                     1           Yes                        58         2
      16963353        Single Family           1           Yes                        59         1
      16965170        Single Family           1           Yes                        59         1
      16965177        Single Family           1           Yes                        58         2
      16965194        Single Family           1           Yes                        59         1
      16965199        PUD                     1           Yes                        59         1
      16965200        PUD                     1           Yes                        59         1
      16965205        Condominium             1           Yes                        83         1
      16965206        Single Family           1           Yes                        59         1
      16965208        PUD                     1           Yes                        59         1
      16965263        PUD                     1           Yes                        59         1
      16965271        2-4 Family              2           Yes                        58         2
      16859408        Single Family           1           Yes                        58         2
      16859421        Single Family           1           Yes                        58         2
      16859430        Condominium             1           Yes                        59         1
      16859445        Single Family           1           Yes                        34         2
      16859450        PUD                     1           Yes                        58         2
      16859477        Condominium             1           Yes                        58         2
      16859487        PUD                     1           Yes                        57         3
      16859514        Single Family           1           Yes                        58         2
      16965322        Single Family           1           Yes                        57         3
      16965344        Single Family           1           Yes                        83         1
      16859535        PUD                     1           Yes                        58         2
      16965397        Single Family           1           Yes                        58         2
      16965405        PUD                     1           Yes                        59         1
      16859544        Single Family           1           Yes                        58         2
      16859549        Single Family           1           Yes                        57         3
      16859553        PUD                     1           Yes                        57         3
      16859558        PUD                     1           Yes                        83         1
      16859561        Single Family           1           Yes                        59         1
      16859568        PUD                     1           Yes                        59         1
      16965482        Single Family           1           Yes                        59         1
      16965483        PUD                     1           Yes                        59         1
      16856458        PUD                     1           Yes                        58         2
      16856459        Single Family           1           Yes                        58         2
      16856477        Single Family           1           Yes                        58         2
      16856492        Single Family           1           Yes                        58         2
      16856503        Single Family           1           Yes                        58         2
      16856514        PUD                     1           Yes                        58         2
      16853147        Condominium             1           Yes                        58         2
      16853185        Single Family           1           Yes                        58         2
      16856539        Single Family           1           Yes                        58         2
      16856584        Single Family           1           Yes                        59         1
      16856602        Single Family           1           Yes                        83         1
      16856606        Single Family           1           Yes                        59         1
      16856610        2-4 Family              2           Yes                        58         2
      16856615        PUD                     1           Yes                        58         2
      16856626        2-4 Family              4           Yes                        59         1
      16856641        Townhouse               1           Yes                        57         3
      16856643        PUD                     1           Yes                        57         3
      16856657        Single Family           1           Yes                        58         2
      16856688        PUD                     1           Yes                        58         2
      16853271        Single Family           1           Yes                        58         2
      16853281        Single Family           1           Yes                        82         2
      16856730        Single Family           1           Yes                        58         2
      16856749        Single Family           1           Yes                        59         1
      16856751        Single Family           1           Yes                        59         1
      16856753        PUD                     1           Yes                        59         1
      16856770        2-4 Family              2           Yes                        58         2
      16856782        Single Family           1           Yes                        58         2
      16856874        Single Family           1           Yes                        59         1
      16856882        2-4 Family              3           Yes                        58         2
      16856930        Single Family           1           No                         34         2
      16856946        PUD                     1           Yes                        82         2
      16856949        PUD                     1           Yes                        58         2
      16856950        PUD                     1           Yes                        82         2
      16856951        PUD                     1           Yes                        59         1
      16856954        Single Family           1           Yes                        59         1
      16856961        PUD                     1           Yes                        82         2
      16856972        PUD                     1           Yes                        83         1
      16857006        Single Family           1           Yes                        59         1
      16857059        PUD                     1           Yes                        83         1
      16857346        Condominium             1           Yes                        58         2
      16857369        PUD                     1           No                         58         2
      16857459        PUD                     1           Yes                        58         2
      16857484        2-4 Family              4           Yes                        82         2
      16857506        PUD                     1           Yes                        58         2
      16857526        PUD                     1           Yes                        58         2
      16857575        PUD                     1           Yes                        58         2
      16857600        PUD                     1           Yes                        58         2
      16857618        2-4 Family              2           Yes                        59         1
      16857627        Single Family           1           Yes                        58         2
      16857673        Condominium             1           Yes                        59         1
      16857681        Single Family           1           Yes                        58         2
      16857684        Single Family           1           Yes                        59         1
      16859070        Single Family           1           Yes                        57         3
      16853368        Single Family           1           Yes                        58         2
      16856432        Condominium             1           Yes                        58         2
      16856450        PUD                     1           Yes                        58         2
      16852039        Single Family           1           Yes                        58         2
      16852072        PUD                     1           Yes                        33         3
      16852094        Single Family           1           Yes                        57         3
      16852117        Single Family           1           Yes                        58         2
      16852120        Single Family           1           Yes                        58         2
      16852176        Single Family           1           Yes                        59         1
      16852185        PUD                     1           Yes                        58         2
      16852212        Single Family           1           Yes                        58         2
      16852214        Single Family           1           Yes                        58         2
      16852834        Single Family           1           Yes                        58         2
      16852837        Single Family           1           Yes                        33         3
      16852840        PUD                     1           Yes                        58         2
      16852879        PUD                     1           Yes                        58         2
      16852880        Single Family           1           No                         58         2
      16852919        Single Family           1           Yes                        58         2
      16852236        Single Family           1           Yes                        59         1
      16852981        PUD                     1           Yes                        58         2
      16852992        Single Family           1           Yes                        58         2
      16852247        Condominium             1           Yes                        82         2
      16853034        2-4 Family              2           Yes                        58         2
      16852282        Single Family           1           Yes                        59         1
      16852297        PUD                     1           Yes                        58         2
      16852320        Single Family           1           Yes                        58         2
      16852322        Single Family           1           Yes                        56         4
      16852344        Single Family           1           Yes                        59         1
      16852367        Single Family           1           Yes                        59         1
      16852414        Single Family           1           Yes                        34         2
      16852686        PUD                     1           Yes                        59         1
      16852702        PUD                     1           Yes                        58         2
      16852708        PUD                     1           Yes                        58         2
      16852710        PUD                     1           Yes                        58         2
      16852731        Single Family           1           Yes                        59         1
      16852743        PUD                     1           Yes                        58         2
      16852752        2-4 Family              2           Yes                        59         1
      16852767        Single Family           1           Yes                        58         2
      16852777        Single Family           1           Yes                        59         1
      16852779        PUD                     1           Yes                        58         2
      16853052        PUD                     1           Yes                        59         1
      16853062        PUD                     1           Yes                        58         2
      16853068        PUD                     1           Yes                        82         2
      16853071        PUD                     1           Yes                        82         2
      16853080        Single Family           1           Yes                        58         2
      16853088        PUD                     1           Yes                        58         2
      16853090        PUD                     1           Yes                        57         3
      16853091        Single Family           1           Yes                        58         2
      16853119        Condominium             1           Yes                        58         2
      17032768        Single Family           1           No                         60         0
      17016019        2-4 Family              4           No                         60         0
      16851994        Single Family           1           Yes                        58         2
      16852000        2-4 Family              2           Yes                        57         3
      17020924        Single Family           1           No                         60         0
      17020976        Single Family           1           No                         60         0
      16852013        PUD                     1           Yes                        59         1
      17021015        Single Family           1           Yes                        60         0
      17021734        Single Family           1           Yes                        60         0
      17021760        2-4 Family              2           No                         60         0
      16731840        Single Family           1           Yes                        81         3
      16731678        Single Family           1           Yes                        33         3
      16731691        PUD                     1           Yes                        34         2
      16731703        Single Family           1           Yes                        58         2
      16731732        PUD                     1           Yes                        58         2




--------------------------------------------------------------------------------




      LOAN_SEQ        PP_OWN          PP_HARD_SOFT                       HYBRID_PERIOD                     PP_PENALTY_HARDNESS_MTHS    PORTFOLIO
      16832830        NOPP            NO PP                                         60                                            0       AFL2
      16832841        OWN             SOFT                                          60                                            0       AFL2
      16832850        OWN             SOFT                                          60                                            0       AFL2
      16648271        OWN             CB_12                                         84                                           12       WALN
      16803458        NOPP            NO PP                                         60                                            0       AFL2
      16803462        NOPP            NO PP                                         60                                            0       AFL2
      16803515        OWN             HARD                                          60                                           36       AFL2
      16803532        OWN             CB_24                                         60                                           24       AFL2
      16803542        OWN             SOFT                                          60                                            0       AFL2
      16803575        OWN             SOFT                                          60                                            0       AFL2
      16803600        OWN             HARD                                          60                                            6       AFL2
      16803607        NOPP            NO PP                                         60                                            0       AFL2
      16803616        NOPP            NO PP                                         84                                            0       AFL2
      16801835        NOPP            NO PP                                         60                                            0       AFL2
      16801841        OWN             HARD                                          60                                            6       AFL2
      16801853        NOPP            NO PP                                         60                                            0       AFL2
      16801910        NOPP            NO PP                                         84                                            0       AFL2
      16801922        NOPP            NO PP                                         60                                            0       AFL2
      16801923        NOPP            NO PP                                         84                                            0       AFL2
      16801924        NOPP            NO PP                                         84                                            0       AFL2
      16801935        NOPP            NO PP                                         60                                            0       AFL2
      16801998        OWN             HARD                                          60                                           36       AFL2
      16802000        OWN             HARD                                          60                                            6       AFL2
      16803333        OWN             CB_12                                         60                                           12       AFL2
      16801551        OWN             HARD                                          60                                           36       AFL2
      16801590        NOPP            NO PP                                         60                                            0       AFL2
      16801604        NOPP            NO PP                                         60                                            0       AFL2
      16801608        NOPP            NO PP                                         60                                            0       AFL2
      16801617        OWN             CB_6H                                         60                                            6       AFL2
      16801648        OWN             CB_12                                         60                                           12       AFL2
      16801662        NOPP            NO PP                                         60                                            0       AFL2
      16801672        OWN             SOFT                                          60                                            0       AFL2
      16801712        NOPP            NO PP                                         60                                            0       AFL2
      16801715        NOPP            NO PP                                         84                                            0       AFL2
      16801717        OWN             CB_6H                                         84                                            6       AFL2
      16801720        NOPP            NO PP                                         60                                            0       AFL2
      16801731        OWN             HARD                                          60                                           36       AFL2
      16798801        OWN             HARD                                          60                                           12       AFL2
      16798814        OWN             SOFT                                          60                                            0       AFL2
      16798841        OWN             SOFT                                          60                                            0       AFL2
      16798862        OWN             SOFT                                          60                                            0       AFL2
      16801454        NOPP            NO PP                                         60                                            0       AFL2
      16801463        NOPP            NO PP                                         60                                            0       AFL2
      16801499        NOPP            NO PP                                         60                                            0       AFL2
      16798596        NOPP            NO PP                                         84                                            0       AFL2
      16798620        OWN             HARD                                          60                                           36       AFL2
      16798624        NOPP            NO PP                                         60                                            0       AFL2
      16798668        NOPP            NO PP                                         60                                            0       AFL2
      16798703        OWN             CB_12                                         60                                           12       AFL2
      16798781        NOPP            NO PP                                         60                                            0       AFL2
      16798782        NOPP            NO PP                                         36                                            0       AFL2
      16798423        OWN             CB_6H                                         60                                            6       AFL2
      16798471        NOPP            NO PP                                         60                                            0       AFL2
      16798492        NOPP            NO PP                                         84                                            0       AFL2
      16798501        NOPP            NO PP                                         84                                            0       AFL2
      16798521        OWN             HARD                                          60                                           36       AFL2
      16798547        OWN             HARD                                          60                                            6       AFL2
      16798580        OWN             HARD                                          84                                            6       AFL2
      16791191        OWN             HARD                                          60                                            5       AFL2
      16791198        OWN             HARD                                          60                                            5       AFL2
      16798153        NOPP            NO PP                                         36                                            0       AFL2
      16798167        OWN             CB_6H                                         60                                            6       AFL2
      16798231        OWN             SOFT                                          60                                            0       AFL2
      16798252        OWN             SOFT                                          60                                            0       AFL2
      16798319        OWN             HARD                                          60                                            6       AFL2
      16798386        NOPP            NO PP                                         84                                            0       AFL2
      16844886        NOPP            NO PP                                         60                                            0       AFL2
      16791120        NOPP            NO PP                                         60                                            0       AFL2
      16791133        NOPP            NO PP                                         60                                            0       AFL2
      16791152        OWN             SOFT                                          60                                            0       AFL2
      16844873        OWN             SOFT                                          60                                            0       AFL2
      16844806        NOPP            NO PP                                         60                                            0       AFL2
      16844811        NOPP            NO PP                                         84                                            0       AFL2
      16844830        NOPP            NO PP                                         60                                            0       AFL2
      17043987        NOPP            NO PP                                         60                                            0       AFL2
      17042404        NOPP            NO PP                                         60                                            0       AFL2
      17042410        NOPP            NO PP                                         60                                            0       AFL2
      17042411        NOPP            NO PP                                         60                                            0       AFL2
      17034682        NOPP            NO PP                                         60                                            0       AFL2
      17034530        NOPP            NO PP                                         60                                            0       AFL2
      17034580        NOPP            NO PP                                         60                                            0       AFL2
      17034591        OWN             SOFT                                          60                                            0       AFL2
      17034598        NOPP            NO PP                                         60                                            0       AFL2
      17034599        NOPP            NO PP                                         60                                            0       AFL2
      17034668        OWN             CB_12                                         60                                           12       AFL2
      17034670        NOPP            NO PP                                         60                                            0       AFL2
      17033368        OWN             SOFT                                          60                                            0       AFL2
      17033223        NOPP            NO PP                                         60                                            0       AFL2
      17033170        NOPP            NO PP                                         60                                            0       AFL2
      17021938        NOPP            NO PP                                         60                                            0       AFL2
      17021942        NOPP            NO PP                                         60                                            0       AFL2
      17021944        NOPP            NO PP                                         60                                            0       AFL2
      17022033        NOPP            NO PP                                         60                                            0       AFL2
      17022040        OWN             SOFT                                          60                                            0       AFL2
      17022046        OWN             SOFT                                          60                                            0       AFL2
      17022062        NOPP            NO PP                                         60                                            0       AFL2
      17022083        NOPP            NO PP                                         60                                            0       AFL2
      17022087        NOPP            NO PP                                         60                                            0       AFL2
      17022096        NOPP            NO PP                                         60                                            0       AFL2
      17022146        NOPP            NO PP                                         60                                            0       AFL2
      17016254        NOPP            NO PP                                         60                                            0       AFL2
      17016255        NOPP            NO PP                                         60                                            0       AFL2
      17016275        NOPP            NO PP                                         60                                            0       AFL2
      17016281        NOPP            NO PP                                         60                                            0       AFL2
      17016392        OWN             CB_12                                         60                                           12       AFL2
      17016397        NOPP            NO PP                                         60                                            0       AFL2
      17016404        NOPP            NO PP                                         60                                            0       AFL2
      17016446        NOPP            NO PP                                         60                                            0       AFL2
      17021130        NOPP            NO PP                                         60                                            0       AFL2
      17013744        NOPP            NO PP                                         84                                            0       AFL2
      17013752        OWN             HARD                                          60                                            6       AFL2
      17014678        NOPP            NO PP                                         60                                            0       AFL2
      17014680        OWN             SOFT                                          60                                            0       AFL2
      17014691        OWN             SOFT                                          60                                            0       AFL2
      17014696        NOPP            NO PP                                         60                                            0       AFL2
      17014723        NOPP            NO PP                                         60                                            0       AFL2
      17015055        NOPP            NO PP                                         60                                            0       AFL2
      17012821        NOPP            NO PP                                         60                                            0       AFL2
      17012826        NOPP            NO PP                                         60                                            0       AFL2
      17012829        NOPP            NO PP                                         60                                            0       AFL2
      17012837        NOPP            NO PP                                         60                                            0       AFL2
      17012874        OWN             SOFT                                          60                                            0       AFL2
      17012893        NOPP            NO PP                                         60                                            0       AFL2
      17012934        OWN             HARD                                          60                                            6       AFL2
      17013461        NOPP            NO PP                                         60                                            0       AFL2
      17013465        OWN             SOFT                                          60                                            0       AFL2
      17013472        NOPP            NO PP                                         60                                            0       AFL2
      17013483        NOPP            NO PP                                         60                                            0       AFL2
      17013491        NOPP            NO PP                                         60                                            0       AFL2
      17013501        OWN             HARD                                          60                                           36       AFL2
      17013502        OWN             SOFT                                          60                                            0       AFL2
      17013506        NOPP            NO PP                                         60                                            0       AFL2
      17013517        NOPP            NO PP                                         60                                            0       AFL2
      17013518        NOPP            NO PP                                         60                                            0       AFL2
      17013520        NOPP            NO PP                                         60                                            0       AFL2
      17013524        NOPP            NO PP                                         60                                            0       AFL2
      17013531        NOPP            NO PP                                         60                                            0       AFL2
      17013552        NOPP            NO PP                                         60                                            0       AFL2
      17013555        NOPP            NO PP                                         60                                            0       AFL2
      17013562        OWN             HARD                                          60                                           36       AFL2
      17013569        NOPP            NO PP                                         60                                            0       AFL2
      17013571        OWN             HARD                                          60                                           36       AFL2
      17013572        NOPP            NO PP                                         60                                            0       AFL2
      17013573        OWN             SOFT                                          60                                            0       AFL2
      17013578        NOPP            NO PP                                         60                                            0       AFL2
      17013583        NOPP            NO PP                                         60                                            0       AFL2
      17013586        NOPP            NO PP                                         60                                            0       AFL2
      17013593        OWN             SOFT                                          60                                            0       AFL2
      17013596        NOPP            NO PP                                         60                                            0       AFL2
      17013671        NOPP            NO PP                                         60                                            0       AFL2
      17013677        OWN             HARD                                          60                                           36       AFL2
      17012674        NOPP            NO PP                                         60                                            0       AFL2
      17012681        NOPP            NO PP                                         60                                            0       AFL2
      17012694        OWN             HARD                                          60                                           36       AFL2
      17012712        OWN             SOFT                                          60                                            0       AFL2
      17012729        NOPP            NO PP                                         60                                            0       AFL2
      17011231        NOPP            NO PP                                         60                                            0       AFL2
      17011256        OWN             HARD                                          60                                           36       AFL2
      17011283        NOPP            NO PP                                         60                                            0       AFL2
      17012658        NOPP            NO PP                                         60                                            0       AFL2
      17009056        OWN             SOFT                                          60                                            0       AFL2
      17009079        NOPP            NO PP                                         60                                            0       AFL2
      17009124        OWN             HARD                                          60                                            6       AFL2
      17009170        NOPP            NO PP                                         60                                            0       AFL2
      17009227        NOPP            NO PP                                         60                                            0       AFL2
      17009241        NOPP            NO PP                                         60                                            0       AFL2
      17009244        NOPP            NO PP                                         60                                            0       AFL2
      17009245        NOPP            NO PP                                         60                                            0       AFL2
      17009321        OWN             HARD                                          60                                           36       AFL2
      17009327        OWN             HARD                                          60                                           36       AFL2
      17010945        OWN             CB_3H                                         60                                            3       AFL2
      17010946        NOPP            NO PP                                         60                                            0       AFL2
      17010947        OWN             HARD                                          60                                           36       AFL2
      17010961        OWN             CB_12                                         60                                           12       AFL2
      17010967        OWN             SOFT                                          60                                            0       AFL2
      17010998        OWN             SOFT                                          60                                            0       AFL2
      17011006        OWN             HARD                                          60                                           36       AFL2
      17011032        NOPP            NO PP                                         60                                            0       AFL2
      17011038        NOPP            NO PP                                         60                                            0       AFL2
      17011061        NOPP            NO PP                                         60                                            0       AFL2
      17011081        NOPP            NO PP                                         60                                            0       AFL2
      17011086        OWN             CB_12                                         60                                           12       AFL2
      17011130        OWN             SOFT                                          60                                            0       AFL2
      17011158        OWN             HARD                                          60                                           36       AFL2
      17011203        NOPP            NO PP                                         60                                            0       AFL2
      17011213        OWN             SOFT                                          60                                            0       AFL2
      17004934        NOPP            NO PP                                         60                                            0       AFL2
      17004936        OWN             CB_12                                         60                                           12       AFL2
      17004941        NOPP            NO PP                                         60                                            0       AFL2
      17004953        OWN             SOFT                                          60                                            0       AFL2
      17005126        NOPP            NO PP                                         60                                            0       AFL2
      17008966        NOPP            NO PP                                         60                                            0       AFL2
      17009008        NOPP            NO PP                                         60                                            0       AFL2
      17004872        OWN             HARD                                          60                                           12       AFL2
      17004897        NOPP            NO PP                                         60                                            0       AFL2
      17004899        OWN             CB_12                                         60                                           12       AFL2
      17003289        OWN             HARD                                          60                                            6       AFL2
      17003306        OWN             SOFT                                          60                                            0       AFL2
      17003318        OWN             CB_6H                                         60                                            6       AFL2
      17003328        OWN             HARD                                          60                                           36       AFL2
      17003360        NOPP            NO PP                                         60                                            0       AFL2
      17003435        OWN             HARD                                          60                                            6       AFL2
      17003451        NOPP            NO PP                                         60                                            0       AFL2
      17003464        NOPP            NO PP                                         60                                            0       AFL2
      17003473        OWN             SOFT                                          60                                            0       AFL2
      17003496        NOPP            NO PP                                         60                                            0       AFL2
      17004650        NOPP            NO PP                                         60                                            0       AFL2
      17004663        OWN             SOFT                                          60                                            0       AFL2
      17004708        NOPP            NO PP                                         60                                            0       AFL2
      17004739        OWN             HARD                                          60                                           36       AFL2
      17002233        NOPP            NO PP                                         60                                            0       AFL2
      17002252        OWN             SOFT                                          60                                            0       AFL2
      17003202        NOPP            NO PP                                         60                                            0       AFL2
      17003228        OWN             SOFT                                          60                                            0       AFL2
      17003247        NOPP            NO PP                                         60                                            0       AFL2
      17003249        NOPP            NO PP                                         60                                            0       AFL2
      17003251        NOPP            NO PP                                         60                                            0       AFL2
      17003254        NOPP            NO PP                                         60                                            0       AFL2
      17003255        NOPP            NO PP                                         60                                            0       AFL2
      17003256        NOPP            NO PP                                         60                                            0       AFL2
      17003258        OWN             CB_12                                         60                                           12       AFL2
      17003260        NOPP            NO PP                                         60                                            0       AFL2
      17003276        NOPP            NO PP                                         60                                            0       AFL2
      17002104        OWN             CB_12                                         60                                           12       AFL2
      17002106        NOPP            NO PP                                         60                                            0       AFL2
      17002120        NOPP            NO PP                                         60                                            0       AFL2
      17002129        NOPP            NO PP                                         60                                            0       AFL2
      17002135        NOPP            NO PP                                         60                                            0       AFL2
      17002141        NOPP            NO PP                                         60                                            0       AFL2
      17002151        OWN             CB_12                                         60                                           12       AFL2
      17000377        OWN             SOFT                                          60                                            0       AFL2
      17000399        NOPP            NO PP                                         84                                            0       AFL2
      17000408        NOPP            NO PP                                         84                                            0       AFL2
      17001920        OWN             CB_12                                         60                                           12       AFL2
      17001955        NOPP            NO PP                                         60                                            0       AFL2
      17001977        OWN             SOFT                                          60                                            0       AFL2
      17002017        OWN             HARD                                          60                                            6       AFL2
      17002031        NOPP            NO PP                                         60                                            0       AFL2
      17002036        NOPP            NO PP                                         60                                            0       AFL2
      17002042        NOPP            NO PP                                         60                                            0       AFL2
      17002053        NOPP            NO PP                                         60                                            0       AFL2
      17002066        OWN             HARD                                          60                                           36       AFL2
      17002070        NOPP            NO PP                                         60                                            0       AFL2
      17002080        OWN             HARD                                          60                                           36       AFL2
      17002086        NOPP            NO PP                                         60                                            0       AFL2
      17002090        NOPP            NO PP                                         60                                            0       AFL2
      16995171        NOPP            NO PP                                         60                                            0       AFL2
      16995214        OWN             SOFT                                          60                                            0       AFL2
      16995216        OWN             SOFT                                          60                                            0       AFL2
      16995242        OWN             SOFT                                          60                                            0       AFL2
      16995272        NOPP            NO PP                                         60                                            0       AFL2
      16995334        OWN             HARD                                          60                                           36       AFL2
      16995374        OWN             HARD                                          60                                           36       AFL2
      17000098        NOPP            NO PP                                         60                                            0       AFL2
      17000099        NOPP            NO PP                                         60                                            0       AFL2
      17000101        NOPP            NO PP                                         60                                            0       AFL2
      17000102        NOPP            NO PP                                         60                                            0       AFL2
      17000103        NOPP            NO PP                                         60                                            0       AFL2
      17000111        NOPP            NO PP                                         60                                            0       AFL2
      17000113        NOPP            NO PP                                         60                                            0       AFL2
      17000115        NOPP            NO PP                                         60                                            0       AFL2
      17000116        NOPP            NO PP                                         60                                            0       AFL2
      17000121        OWN             CB_12                                         60                                           12       AFL2
      17000123        NOPP            NO PP                                         60                                            0       AFL2
      17000131        NOPP            NO PP                                         60                                            0       AFL2
      17000132        NOPP            NO PP                                         60                                            0       AFL2
      17000135        NOPP            NO PP                                         60                                            0       AFL2
      17000136        NOPP            NO PP                                         60                                            0       AFL2
      17000138        NOPP            NO PP                                         60                                            0       AFL2
      17000140        NOPP            NO PP                                         60                                            0       AFL2
      17000211        OWN             HARD                                          60                                           36       AFL2
      17000268        NOPP            NO PP                                         60                                            0       AFL2
      16994944        NOPP            NO PP                                         60                                            0       AFL2
      16994951        NOPP            NO PP                                         60                                            0       AFL2
      16995024        NOPP            NO PP                                         60                                            0       AFL2
      16995025        NOPP            NO PP                                         60                                            0       AFL2
      16995047        NOPP            NO PP                                         60                                            0       AFL2
      16995049        NOPP            NO PP                                         60                                            0       AFL2
      16995108        NOPP            NO PP                                         60                                            0       AFL2
      16990122        OWN             HARD                                          60                                           36       AFL2
      16990209        NOPP            NO PP                                         60                                            0       AFL2
      16990210        OWN             SOFT                                          60                                            0       AFL2
      16990275        NOPP            NO PP                                         60                                            0       AFL2
      16990276        NOPP            NO PP                                         60                                            0       AFL2
      16990286        OWN             SOFT                                          60                                            0       AFL2
      16990363        OWN             HARD                                          60                                           36       AFL2
      16991387        NOPP            NO PP                                         60                                            0       AFL2
      16991405        NOPP            NO PP                                         60                                            0       AFL2
      16991409        NOPP            NO PP                                         60                                            0       AFL2
      16991452        NOPP            NO PP                                         60                                            0       AFL2
      16991457        OWN             SOFT                                          60                                            0       AFL2
      16991460        NOPP            NO PP                                         60                                            0       AFL2
      16991461        NOPP            NO PP                                         60                                            0       AFL2
      16991462        NOPP            NO PP                                         60                                            0       AFL2
      16991463        NOPP            NO PP                                         60                                            0       AFL2
      16991466        NOPP            NO PP                                         60                                            0       AFL2
      16991468        NOPP            NO PP                                         60                                            0       AFL2
      16991470        OWN             CB_12                                         60                                           12       AFL2
      16991494        OWN             SOFT                                          60                                            0       AFL2
      16991500        NOPP            NO PP                                         60                                            0       AFL2
      16991591        OWN             SOFT                                          60                                            0       AFL2
      16991649        OWN             HARD                                          60                                           36       AFL2
      16991659        OWN             HARD                                          60                                            6       AFL2
      16991720        NOPP            NO PP                                         60                                            0       AFL2
      16991801        NOPP            NO PP                                         60                                            0       AFL2
      16991805        NOPP            NO PP                                         60                                            0       AFL2
      16991811        NOPP            NO PP                                         60                                            0       AFL2
      16985084        NOPP            NO PP                                         60                                            0       AFL2
      16985091        OWN             HARD                                          60                                           36       AFL2
      16985133        OWN             SOFT                                          60                                            0       AFL2
      16985161        OWN             HARD                                          60                                           36       AFL2
      16985184        OWN             HARD                                          60                                            6       AFL2
      16985215        NOPP            NO PP                                         60                                            0       AFL2
      16985272        NOPP            NO PP                                         84                                            0       AFL2
      16990027        NOPP            NO PP                                         60                                            0       AFL2
      16990035        NOPP            NO PP                                         36                                            0       AFL2
      16990080        NOPP            NO PP                                         60                                            0       AFL2
      16990090        NOPP            NO PP                                         60                                            0       AFL2
      16981537        NOPP            NO PP                                         84                                            0       AFL2
      16981551        NOPP            NO PP                                         60                                            0       AFL2
      16981575        NOPP            NO PP                                         60                                            0       AFL2
      16981602        OWN             SOFT                                          60                                            0       AFL2
      16981829        NOPP            NO PP                                         60                                            0       AFL2
      16982843        NOPP            NO PP                                         60                                            0       AFL2
      16982876        NOPP            NO PP                                         60                                            0       AFL2
      16982935        NOPP            NO PP                                         60                                            0       AFL2
      16982994        NOPP            NO PP                                         60                                            0       AFL2
      16983099        NOPP            NO PP                                         60                                            0       AFL2
      16983114        NOPP            NO PP                                         60                                            0       AFL2
      16984656        OWN             HARD                                          60                                            6       AFL2
      16984681        NOPP            NO PP                                         60                                            0       AFL2
      16984749        OWN             HARD                                          60                                           36       AFL2
      16984808        OWN             SOFT                                          60                                            0       AFL2
      16984829        NOPP            NO PP                                         60                                            0       AFL2
      16984846        NOPP            NO PP                                         60                                            0       AFL2
      16984847        NOPP            NO PP                                         60                                            0       AFL2
      16984868        OWN             SOFT                                          60                                            0       AFL2
      16984961        OWN             HARD                                          60                                           36       AFL2
      16984962        NOPP            NO PP                                         60                                            0       AFL2
      16985006        NOPP            NO PP                                         60                                            0       AFL2
      16981299        OWN             CB_6H                                         60                                            6       AFL2
      16981318        OWN             CB_12                                         60                                           12       AFL2
      16981338        OWN             HARD                                          84                                           36       AFL2
      16981393        OWN             HARD                                          60                                           36       AFL2
      16981407        NOPP            NO PP                                         84                                            0       AFL2
      16981429        NOPP            NO PP                                         60                                            0       AFL2
      16981462        NOPP            NO PP                                         60                                            0       AFL2
      16981492        OWN             HARD                                          60                                           36       AFL2
      16981126        OWN             SOFT                                          60                                            0       AFL2
      16981140        OWN             HARD                                          60                                           36       AFL2
      16981173        OWN             SOFT                                          60                                            0       AFL2
      16980876        OWN             HARD                                          60                                            6       AFL2
      16980929        NOPP            NO PP                                         60                                            0       AFL2
      16980934        NOPP            NO PP                                         60                                            0       AFL2
      16980945        NOPP            NO PP                                         60                                            0       AFL2
      16981036        NOPP            NO PP                                         60                                            0       AFL2
      16979454        NOPP            NO PP                                         60                                            0       AFL2
      16979487        OWN             HARD                                          60                                           36       AFL2
      16979502        NOPP            NO PP                                         60                                            0       AFL2
      16979515        NOPP            NO PP                                         84                                            0       AFL2
      16979526        OWN             HARD                                          60                                           12       AFL2
      16979536        NOPP            NO PP                                         60                                            0       AFL2
      16979546        OWN             CB_30                                         60                                           30       AFL2
      16980370        OWN             SOFT                                          60                                            0       AFL2
      16980371        OWN             SOFT                                          60                                            0       AFL2
      16980392        OWN             SOFT                                          60                                            0       AFL2
      16980399        OWN             SOFT                                          60                                            0       AFL2
      16980453        NOPP            NO PP                                         60                                            0       AFL2
      16980456        OWN             CB_12                                         60                                           12       AFL2
      16980457        NOPP            NO PP                                         60                                            0       AFL2
      16980459        NOPP            NO PP                                         60                                            0       AFL2
      16980462        NOPP            NO PP                                         60                                            0       AFL2
      16980469        NOPP            NO PP                                         60                                            0       AFL2
      16980473        NOPP            NO PP                                         60                                            0       AFL2
      16980522        OWN             HARD                                          60                                            6       AFL2
      16980633        OWN             HARD                                          60                                            6       AFL2
      16980652        OWN             HARD                                          60                                           36       AFL2
      16980661        OWN             HARD                                          60                                           36       AFL2
      16980682        OWN             HARD                                          60                                            6       AFL2
      16980743        NOPP            NO PP                                         60                                            0       AFL2
      16980773        NOPP            NO PP                                         60                                            0       AFL2
      16980793        OWN             SOFT                                          60                                            0       AFL2
      16979007        OWN             SOFT                                          60                                            0       AFL2
      16979046        OWN             SOFT                                          60                                            0       AFL2
      16979054        OWN             HARD                                          60                                           36       AFL2
      16979090        OWN             SOFT                                          60                                            0       AFL2
      16979091        OWN             SOFT                                          84                                            0       AFL2
      16979095        OWN             CB_12                                         84                                           12       AFL2
      16979106        NOPP            NO PP                                         60                                            0       AFL2
      16979126        NOPP            NO PP                                         60                                            0       AFL2
      16979145        OWN             CB_3H                                         60                                            3       AFL2
      16979183        NOPP            NO PP                                         60                                            0       AFL2
      16979190        NOPP            NO PP                                         60                                            0       AFL2
      16979203        OWN             CB_3H                                         60                                            3       AFL2
      16979262        NOPP            NO PP                                         60                                            0       AFL2
      16979318        NOPP            NO PP                                         60                                            0       AFL2
      16979333        NOPP            NO PP                                         60                                            0       AFL2
      16979379        NOPP            NO PP                                         60                                            0       AFL2
      16979381        NOPP            NO PP                                         60                                            0       AFL2
      16979430        OWN             CB_12                                         60                                           12       AFL2
      16979437        NOPP            NO PP                                         60                                            0       AFL2
      16974189        NOPP            NO PP                                         60                                            0       AFL2
      16974203        NOPP            NO PP                                         60                                            0       AFL2
      16974207        OWN             CB_12                                         36                                           12       AFL2
      16974280        NOPP            NO PP                                         84                                            0       AFL2
      16974288        OWN             HARD                                          60                                           36       AFL2
      16974362        OWN             HARD                                          84                                           12       AFL2
      16974365        NOPP            NO PP                                         36                                            0       AFL2
      16974366        OWN             HARD                                          60                                           36       AFL2
      16974386        NOPP            NO PP                                         84                                            0       AFL2
      16974390        OWN             CB_12                                         60                                           12       AFL2
      16974461        OWN             SOFT                                          60                                            0       AFL2
      16978779        NOPP            NO PP                                         60                                            0       AFL2
      16978815        OWN             HARD                                          60                                            6       AFL2
      16978829        OWN             SOFT                                          60                                            0       AFL2
      16978895        NOPP            NO PP                                         60                                            0       AFL2
      16974094        NOPP            NO PP                                         60                                            0       AFL2
      16974115        OWN             CB_6H                                         60                                            6       AFL2
      16974126        OWN             CB_5H                                         60                                            5       AFL2
      16974145        NOPP            NO PP                                         60                                            0       AFL2
      16974165        NOPP            NO PP                                         60                                            0       AFL2
      16974173        NOPP            NO PP                                         84                                            0       AFL2
      16974013        OWN             HARD                                          60                                           36       AFL2
      16974028        OWN             HARD                                          60                                           36       AFL2
      16974034        OWN             SOFT                                          60                                            0       AFL2
      16974036        OWN             SOFT                                          84                                            0       AFL2
      16974048        NOPP            NO PP                                         60                                            0       AFL2
      16973934        OWN             SOFT                                          84                                            0       AFL2
      16973923        OWN             HARD                                          60                                           36       AFL2
      16973867        OWN             SOFT                                          60                                            0       AFL2
      16973814        NOPP            NO PP                                         60                                            0       AFL2
      16973837        NOPP            NO PP                                         60                                            0       AFL2
      16970784        NOPP            NO PP                                         36                                            0       AFL2
      16970790        NOPP            NO PP                                         60                                            0       AFL2
      16970808        NOPP            NO PP                                         84                                            0       AFL2
      16970813        NOPP            NO PP                                         84                                            0       AFL2
      16970819        OWN             HARD                                          60                                            6       AFL2
      16970886        NOPP            NO PP                                         60                                            0       AFL2
      16970894        OWN             SOFT                                          60                                            0       AFL2
      16970917        OWN             HARD                                          60                                           36       AFL2
      16970946        NOPP            NO PP                                         60                                            0       AFL2
      16970948        OWN             HARD                                          60                                            6       AFL2
      16970953        NOPP            NO PP                                         60                                            0       AFL2
      16791053        OWN             SOFT                                          60                                            0       AFL2
      16790988        NOPP            NO PP                                         60                                            0       AFL2
      16790927        NOPP            NO PP                                         60                                            0       AFL2
      16790939        NOPP            NO PP                                         60                                            0       AFL2
      16790969        NOPP            NO PP                                         60                                            0       AFL2
      16790845        OWN             HARD                                          60                                            6       AFL2
      16790860        OWN             SOFT                                          60                                            0       AFL2
      16790891        OWN             SOFT                                          60                                            0       AFL2
      16790892        NOPP            NO PP                                         60                                            0       AFL2
      16790774        NOPP            NO PP                                         60                                            0       AFL2
      16790794        OWN             HARD                                          60                                           36       AFL2
      16790836        OWN             CB_5H                                         60                                            5       AFL2
      16790731        NOPP            NO PP                                         60                                            0       AFL2
      16790660        NOPP            NO PP                                         60                                            0       AFL2
      16790623        NOPP            NO PP                                         60                                            0       AFL2
      16790459        NOPP            NO PP                                         60                                            0       AFL2
      16789070        OWN             SOFT                                          60                                            0       AFL2
      16789075        NOPP            NO PP                                         60                                            0       AFL2
      16790356        NOPP            NO PP                                         60                                            0       AFL2
      16790371        NOPP            NO PP                                         60                                            0       AFL2
      16790375        OWN             HARD                                          60                                           36       AFL2
      16790383        OWN             HARD                                          60                                           36       AFL2
      16790420        NOPP            NO PP                                         84                                            0       AFL2
      16790425        NOPP            NO PP                                         84                                            0       AFL2
      16788992        NOPP            NO PP                                         60                                            0       AFL2
      16788916        NOPP            NO PP                                         60                                            0       AFL2
      16788805        NOPP            NO PP                                         84                                            0       AFL2
      16788808        OWN             HARD                                          60                                            5       AFL2
      16788819        OWN             HARD                                          60                                           36       AFL2
      16788833        NOPP            NO PP                                         60                                            0       AFL2
      16788654        OWN             HARD                                          60                                           12       AFL2
      16788656        OWN             HARD                                          60                                           36       AFL2
      16788678        NOPP            NO PP                                         60                                            0       AFL2
      16788710        NOPP            NO PP                                         84                                            0       AFL2
      16788488        OWN             HARD                                          60                                           36       AFL2
      16788522        NOPP            NO PP                                         60                                            0       AFL2
      16788556        OWN             SOFT                                          60                                            0       AFL2
      16788427        OWN             SOFT                                          60                                            0       AFL2
      16788444        OWN             HARD                                          60                                           24       AFL2
      16788477        OWN             CB_12                                         60                                           12       AFL2
      16788478        NOPP            NO PP                                         36                                            0       AFL2
      16786238        NOPP            NO PP                                         60                                            0       AFL2
      16786285        NOPP            NO PP                                         60                                            0       AFL2
      16784867        NOPP            NO PP                                         60                                            0       AFL2
      16784903        NOPP            NO PP                                         60                                            0       AFL2
      16784916        OWN             HARD                                          60                                            6       AFL2
      16784945        OWN             SOFT                                          60                                            0       AFL2
      16784992        OWN             SOFT                                          60                                            0       AFL2
      16785032        NOPP            NO PP                                         60                                            0       AFL2
      16786205        OWN             SOFT                                          60                                            0       AFL2
      16784761        NOPP            NO PP                                         60                                            0       AFL2
      16784831        NOPP            NO PP                                         60                                            0       AFL2
      16784835        OWN             HARD                                          60                                           36       AFL2
      16784838        OWN             SOFT                                          60                                            0       AFL2
      16697267        NOPP            NO PP                                         60                                            0       WALN
      16784633        NOPP            NO PP                                         60                                            0       AFL2
      16784651        NOPP            NO PP                                         84                                            0       AFL2
      16784669        OWN             HARD                                          60                                           36       AFL2
      16697249        OWN             CB_12                                         60                                           12       WALN
      16784594        NOPP            NO PP                                         60                                            0       AFL2
      16781325        OWN             SOFT                                          60                                            0       AFL2
      16781386        OWN             CB_6H                                         60                                            6       AFL2
      16781435        OWN             SOFT                                          60                                            0       AFL2
      17059692        NOPP            NO PP                                         60                                            0       ALT1
      17059693        NOPP            NO PP                                         60                                            0       ALT1
      17059694        NOPP            NO PP                                         60                                            0       ALT1
      17059695        NOPP            NO PP                                         60                                            0       ALT1
      17048006        NOPP            NO PP                                         60                                            0       AFL2
      17059645        NOPP            NO PP                                         60                                            0       ALT1
      17059646        NOPP            NO PP                                         60                                            0       ALT1
      17059648        NOPP            NO PP                                         60                                            0       ALT1
      17059650        NOPP            NO PP                                         60                                            0       ALT1
      17059651        NOPP            NO PP                                         60                                            0       ALT1
      17059652        NOPP            NO PP                                         60                                            0       ALT1
      17059653        NOPP            NO PP                                         60                                            0       ALT1
      17059658        NOPP            NO PP                                         60                                            0       ALT1
      17059660        NOPP            NO PP                                         60                                            0       ALT1
      17059661        NOPP            NO PP                                         60                                            0       ALT1
      17059662        NOPP            NO PP                                         60                                            0       ALT1
      17059663        NOPP            NO PP                                         60                                            0       ALT1
      17059664        NOPP            NO PP                                         60                                            0       ALT1
      17059666        NOPP            NO PP                                         60                                            0       ALT1
      17059667        NOPP            NO PP                                         60                                            0       ALT1
      17059668        NOPP            NO PP                                         60                                            0       ALT1
      17059669        NOPP            NO PP                                         60                                            0       ALT1
      17059671        NOPP            NO PP                                         60                                            0       ALT1
      17059672        NOPP            NO PP                                         60                                            0       ALT1
      17059674        NOPP            NO PP                                         60                                            0       ALT1
      17059676        NOPP            NO PP                                         60                                            0       ALT1
      17059678        NOPP            NO PP                                         60                                            0       ALT1
      17059679        NOPP            NO PP                                         60                                            0       ALT1
      17059680        NOPP            NO PP                                         60                                            0       ALT1
      17059681        NOPP            NO PP                                         60                                            0       ALT1
      17059683        NOPP            NO PP                                         60                                            0       ALT1
      17059684        NOPP            NO PP                                         60                                            0       ALT1
      17059685        NOPP            NO PP                                         60                                            0       ALT1
      17059687        NOPP            NO PP                                         60                                            0       ALT1
      17059688        NOPP            NO PP                                         60                                            0       ALT1
      17059689        NOPP            NO PP                                         60                                            0       ALT1
      17059690        NOPP            NO PP                                         60                                            0       ALT1
      17059691        NOPP            NO PP                                         60                                            0       ALT1
      16968281        NOPP            NO PP                                         60                                            0       AFL2
      16968284        NOPP            NO PP                                         60                                            0       AFL2
      16968287        NOPP            NO PP                                         60                                            0       AFL2
      16968288        NOPP            NO PP                                         60                                            0       AFL2
      16968290        NOPP            NO PP                                         60                                            0       AFL2
      16968293        NOPP            NO PP                                         60                                            0       AFL2
      16968304        NOPP            NO PP                                         60                                            0       AFL2
      16968306        NOPP            NO PP                                         60                                            0       AFL2
      16968318        NOPP            NO PP                                         60                                            0       AFL2
      16973872        NOPP            NO PP                                         60                                            0       AFL2
      16973892        NOPP            NO PP                                         60                                            0       AFL2
      16973895        NOPP            NO PP                                         60                                            0       AFL2
      16973911        NOPP            NO PP                                         60                                            0       AFL2
      16973932        NOPP            NO PP                                         60                                            0       AFL2
      16973941        NO_OWN          HARD                                          60                                           36       AFL2
      17009018        NOPP            NO PP                                         60                                            0       AFL2
      17047999        NOPP            NO PP                                         60                                            0       AFL2
      17043988        NOPP            NO PP                                         36                                            0       AFL2
      17042454        NOPP            NO PP                                         60                                            0       AFL2
      16840609        NOPP            NO PP                                         36                                            0       ADN1
      16840610        NOPP            NO PP                                         36                                            0       ADN1
      16840611        NOPP            NO PP                                         36                                            0       ADN1
      16840612        NOPP            NO PP                                         36                                            0       ADN1
      16840613        NOPP            NO PP                                         36                                            0       ADN1
      16840615        NOPP            NO PP                                         36                                            0       ADN1
      16840616        NOPP            NO PP                                         36                                            0       ADN1
      16840617        NOPP            NO PP                                         36                                            0       ADN1
      16840618        NOPP            NO PP                                         36                                            0       ADN1
      16840619        NOPP            NO PP                                         36                                            0       ADN1
      16840620        NOPP            NO PP                                         36                                            0       ADN1
      16840621        NOPP            NO PP                                         36                                            0       ADN1
      16840622        NOPP            NO PP                                         36                                            0       ADN1
      16840623        NOPP            NO PP                                         36                                            0       ADN1
      16840624        NOPP            NO PP                                         36                                            0       ADN1
      16840625        NOPP            NO PP                                         36                                            0       ADN1
      16840626        NOPP            NO PP                                         36                                            0       ADN1
      16840627        NOPP            NO PP                                         36                                            0       ADN1
      16840605        NOPP            NO PP                                         36                                            0       ADN1
      16840606        NOPP            NO PP                                         36                                            0       ADN1
      16840607        NOPP            NO PP                                         36                                            0       ADN1
      16840608        NOPP            NO PP                                         36                                            0       ADN1
      16840570        NOPP            NO PP                                         36                                            0       ADN1
      16840571        NOPP            NO PP                                         36                                            0       ADN1
      16840572        NOPP            NO PP                                         36                                            0       ADN1
      16840573        NOPP            NO PP                                         36                                            0       ADN1
      16840574        NOPP            NO PP                                         36                                            0       ADN1
      16840575        NOPP            NO PP                                         36                                            0       ADN1
      16840577        NOPP            NO PP                                         36                                            0       ADN1
      16840578        NOPP            NO PP                                         36                                            0       ADN1
      16840579        NOPP            NO PP                                         36                                            0       ADN1
      16840580        NOPP            NO PP                                         36                                            0       ADN1
      16840581        NOPP            NO PP                                         36                                            0       ADN1
      16840582        NOPP            NO PP                                         36                                            0       ADN1
      16840583        NOPP            NO PP                                         36                                            0       ADN1
      16840584        NOPP            NO PP                                         36                                            0       ADN1
      16840585        NOPP            NO PP                                         36                                            0       ADN1
      16840586        NOPP            NO PP                                         36                                            0       ADN1
      16840587        NOPP            NO PP                                         36                                            0       ADN1
      16840589        NOPP            NO PP                                         36                                            0       ADN1
      16840590        NOPP            NO PP                                         36                                            0       ADN1
      16840591        NOPP            NO PP                                         36                                            0       ADN1
      16840592        NOPP            NO PP                                         36                                            0       ADN1
      16840593        NOPP            NO PP                                         36                                            0       ADN1
      16840594        NOPP            NO PP                                         36                                            0       ADN1
      16840595        NOPP            NO PP                                         36                                            0       ADN1
      16840596        NOPP            NO PP                                         36                                            0       ADN1
      16840597        NOPP            NO PP                                         36                                            0       ADN1
      16840598        NOPP            NO PP                                         36                                            0       ADN1
      16840599        NOPP            NO PP                                         36                                            0       ADN1
      16840601        NOPP            NO PP                                         36                                            0       ADN1
      16840602        NOPP            NO PP                                         36                                            0       ADN1
      16840603        NOPP            NO PP                                         36                                            0       ADN1
      16840604        NOPP            NO PP                                         36                                            0       ADN1
      16840552        NOPP            NO PP                                         36                                            0       ADN1
      16840553        NOPP            NO PP                                         36                                            0       ADN1
      16840555        NOPP            NO PP                                         36                                            0       ADN1
      16840556        NOPP            NO PP                                         36                                            0       ADN1
      16840558        NOPP            NO PP                                         36                                            0       ADN1
      16840559        NOPP            NO PP                                         36                                            0       ADN1
      16840561        NOPP            NO PP                                         36                                            0       ADN1
      16840562        NOPP            NO PP                                         36                                            0       ADN1
      16840563        NOPP            NO PP                                         36                                            0       ADN1
      16840564        NOPP            NO PP                                         36                                            0       ADN1
      16840565        NOPP            NO PP                                         36                                            0       ADN1
      16840566        NOPP            NO PP                                         36                                            0       ADN1
      16840567        NOPP            NO PP                                         36                                            0       ADN1
      16840568        NOPP            NO PP                                         36                                            0       ADN1
      16840569        NOPP            NO PP                                         36                                            0       ADN1
      16840539        NOPP            NO PP                                         36                                            0       ADN1
      16840540        NOPP            NO PP                                         36                                            0       ADN1
      16840541        NOPP            NO PP                                         36                                            0       ADN1
      16840545        NOPP            NO PP                                         36                                            0       ADN1
      16840546        NOPP            NO PP                                         36                                            0       ADN1
      16840547        NOPP            NO PP                                         36                                            0       ADN1
      16840548        NOPP            NO PP                                         36                                            0       ADN1
      16840549        NOPP            NO PP                                         36                                            0       ADN1
      16840550        NOPP            NO PP                                         36                                            0       ADN1
      16840551        NOPP            NO PP                                         36                                            0       ADN1
      16729827        NOPP            NO PP                                         60                                            0       AFL2
      16729860        OWN             SOFT                                          60                                            0       AFL2
      16729898        NOPP            NO PP                                         60                                            0       AFL2
      16729928        NOPP            NO PP                                         60                                            0       AFL2
      16731549        OWN             SOFT                                          60                                            0       AFL2
      16731599        NOPP            NO PP                                         60                                            0       AFL2
      16731607        NOPP            NO PP                                         60                                            0       AFL2
      16731613        OWN             HARD                                          60                                           36       AFL2
      16729682        NOPP            NO PP                                         84                                            0       AFL2
      16729690        OWN             HARD                                          84                                           12       AFL2
      16728799        OWN             HARD                                          60                                            6       AFL2
      16728813        NOPP            NO PP                                         84                                            0       AFL2
      16728816        NOPP            NO PP                                         84                                            0       AFL2
      16728829        NOPP            NO PP                                         84                                            0       AFL2
      16728889        OWN             SOFT                                          60                                            0       AFL2
      16728895        OWN             HARD                                          60                                            6       AFL2
      16729409        OWN             HARD                                          60                                           36       AFL2
      16729427        OWN             HARD                                          84                                           36       AFL2
      16729584        OWN             HARD                                          60                                            5       AFL2
      16729592        NOPP            NO PP                                         60                                            0       AFL2
      16648128        OWN             HARD                                          60                                           12       WALN
      16723950        OWN             CB_12                                         60                                           12       AFL2
      16728284        NOPP            NO PP                                         60                                            0       AFL2
      16728301        OWN             HARD                                          60                                           36       AFL2
      16728339        NOPP            NO PP                                         60                                            0       AFL2
      16728442        NOPP            NO PP                                         36                                            0       AFL2
      16728444        NOPP            NO PP                                         60                                            0       AFL2
      16728661        NOPP            NO PP                                         60                                            0       AFL2
      16728755        OWN             SOFT                                          84                                            0       AFL2
      16723388        NOPP            NO PP                                         84                                            0       AFL2
      16723398        NOPP            NO PP                                         36                                            0       AFL2
      16723427        NOPP            NO PP                                         60                                            0       AFL2
      16723506        NOPP            NO PP                                         60                                            0       AFL2
      16723648        NOPP            NO PP                                         60                                            0       AFL2
      16723662        NOPP            NO PP                                         84                                            0       AFL2
      16723665        NOPP            NO PP                                         60                                            0       AFL2
      16723708        NOPP            NO PP                                         84                                            0       AFL2
      16723715        NOPP            NO PP                                         84                                            0       AFL2
      16723784        OWN             HARD                                          60                                           36       AFL2
      16721862        NOPP            NO PP                                         84                                            0       AFL2
      16721930        NOPP            NO PP                                         84                                            0       AFL2
      16722145        NOPP            NO PP                                         60                                            0       AFL2
      16722210        NOPP            NO PP                                         60                                            0       AFL2
      16722231        OWN             CB_6H                                         60                                            6       AFL2
      16722263        NOPP            NO PP                                         60                                            0       AFL2
      16722286        OWN             SOFT                                          60                                            0       AFL2
      16722289        NOPP            NO PP                                         36                                            0       AFL2
      16723125        OWN             SOFT                                          60                                            0       AFL2
      16723150        NOPP            NO PP                                         60                                            0       AFL2
      16723155        NOPP            NO PP                                         60                                            0       AFL2
      16723333        NOPP            NO PP                                         36                                            0       AFL2
      16723340        NOPP            NO PP                                         60                                            0       AFL2
      16718876        NOPP            NO PP                                         60                                            0       AFL2
      16718974        NOPP            NO PP                                         60                                            0       AFL2
      16719000        NOPP            NO PP                                         36                                            0       AFL2
      16719103        NOPP            NO PP                                         60                                            0       AFL2
      16721812        NOPP            NO PP                                         60                                            0       AFL2
      16718492        OWN             HARD                                          60                                           36       AFL2
      16718507        NOPP            NO PP                                         60                                            0       AFL2
      16718521        NOPP            NO PP                                         84                                            0       AFL2
      16718524        NOPP            NO PP                                         84                                            0       AFL2
      16718555        NOPP            NO PP                                         60                                            0       AFL2
      16717773        NOPP            NO PP                                         84                                            0       AFL2
      16717774        OWN             HARD                                          60                                            6       AFL2
      16717168        OWN             HARD                                          60                                           36       AFL2
      16717175        OWN             HARD                                          60                                           36       AFL2
      16717186        NOPP            NO PP                                         60                                            0       AFL2
      16717189        OWN             CB_12                                         60                                           12       AFL2
      16717244        NOPP            NO PP                                         36                                            0       AFL2
      16717393        NOPP            NO PP                                         60                                            0       AFL2
      16717429        NOPP            NO PP                                         60                                            0       AFL2
      16717434        NOPP            NO PP                                         60                                            0       AFL2
      16717491        NOPP            NO PP                                         84                                            0       AFL2
      16717614        OWN             HARD                                          60                                            6       AFL2
      16634137        OWN             HARD                                          60                                           12       WALN
      16595958        OWN             CB_12                                         60                                           12       WALN
      16356318        NOPP            NO PP                                         84                                            0       ADN1
      16357598        NOPP            NO PP                                         84                                            0       ADN1
      16357499        NOPP            NO PP                                         84                                            0       ADN1
      16356818        NOPP            NO PP                                         84                                            0       ADN1
      16356540        NOPP            NO PP                                         36                                            0       ADN1
      16781138        NO_OWN          HARD                                          60                                            6       AFL2
      16781163        OWN             SOFT                                          60                                            0       AFL2
      16781182        NOPP            NO PP                                         60                                            0       AFL2
      16781194        NOPP            NO PP                                         60                                            0       AFL2
      16780720        NOPP            NO PP                                         60                                            0       AFL2
      16780775        NOPP            NO PP                                         60                                            0       AFL2
      16780784        NOPP            NO PP                                         60                                            0       AFL2
      16780796        NOPP            NO PP                                         60                                            0       AFL2
      16697197        NOPP            NO PP                                         60                                            0       WALN
      16780917        NOPP            NO PP                                         84                                            0       AFL2
      16780930        OWN             SOFT                                          60                                            0       AFL2
      16780962        NOPP            NO PP                                         84                                            0       AFL2
      16781002        NOPP            NO PP                                         60                                            0       AFL2
      16781008        NOPP            NO PP                                         36                                            0       AFL2
      16781030        OWN             SOFT                                          60                                            0       AFL2
      16781054        NOPP            NO PP                                         84                                            0       AFL2
      16781070        OWN             SOFT                                          60                                            0       AFL2
      16779023        NOPP            NO PP                                         60                                            0       AFL2
      16778907        OWN             SOFT                                          60                                            0       AFL2
      16695709        OWN             CB_12                                         60                                           12       WALN
      16778836        NOPP            NO PP                                         60                                            0       AFL2
      16778844        OWN             SOFT                                          60                                            0       AFL2
      16778859        OWN             SOFT                                          60                                            0       AFL2
      16778874        OWN             SOFT                                          60                                            0       AFL2
      16778540        NOPP            NO PP                                         84                                            0       AFL2
      16778566        OWN             HARD                                          36                                           36       AFL2
      16778578        NOPP            NO PP                                         60                                            0       AFL2
      16778650        NOPP            NO PP                                         84                                            0       AFL2
      16778678        NOPP            NO PP                                         60                                            0       AFL2
      16778689        NOPP            NO PP                                         60                                            0       AFL2
      16695808        NOPP            NO PP                                         60                                            0       WALN
      16778773        OWN             HARD                                          60                                           24       AFL2
      16778778        NOPP            NO PP                                         60                                            0       AFL2
      16778797        OWN             HARD                                          60                                            6       AFL2
      16778803        OWN             SOFT                                          84                                            0       AFL2
      16778372        NOPP            NO PP                                         60                                            0       AFL2
      16778462        OWN             SOFT                                          60                                            0       AFL2
      16778530        NOPP            NO PP                                         60                                            0       AFL2
      16685661        OWN             HARD                                          60                                           12       WALN
      16692008        OWN             HARD                                          60                                           12       WALN
      16683839        OWN             CB_12                                         60                                           12       WALN
      16683844        OWN             HARD                                          60                                           12       WALN
      16685628        OWN             CB_12                                         60                                           12       WALN
      16685461        OWN             CB_12                                         60                                           12       WALN
      16681040        OWN             HARD                                          60                                           12       WALN
      16681063        OWN             HARD                                          60                                           12       WALN
      16777148        NOPP            NO PP                                         60                                            0       AFL2
      16777167        NOPP            NO PP                                         84                                            0       AFL2
      16778238        NOPP            NO PP                                         60                                            0       AFL2
      16778336        OWN             SOFT                                          60                                            0       AFL2
      16778347        OWN             SOFT                                          60                                            0       DARM
      16676430        NOPP            NO PP                                         60                                            0       WALN
      16679068        OWN             CB_12                                         60                                           12       WALN
      16776876        OWN             SOFT                                          60                                            0       AFL2
      16776910        NOPP            NO PP                                         84                                            0       AFL2
      16776975        NOPP            NO PP                                         60                                            0       AFL2
      16777020        NOPP            NO PP                                         60                                            0       AFL2
      16776586        OWN             CB_12                                         60                                           12       AFL2
      16776637        OWN             CB_6H                                         36                                            6       AFL2
      16776645        NOPP            NO PP                                         60                                            0       AFL2
      16776740        OWN             HARD                                          60                                           36       AFL2
      16776747        OWN             HARD                                          60                                           36       AFL2
      16776770        OWN             SOFT                                          60                                            0       AFL2
      16776534        OWN             CB_12                                         60                                           12       AFL2
      16775370        NOPP            NO PP                                         60                                            0       AFL2
      16775382        NOPP            NO PP                                         60                                            0       AFL2
      16775386        NOPP            NO PP                                         60                                            0       AFL2
      16775394        NOPP            NO PP                                         60                                            0       AFL2
      16775490        OWN             SOFT                                          60                                            0       AFL2
      16775527        NOPP            NO PP                                         84                                            0       AFL2
      16775534        NOPP            NO PP                                         60                                            0       AFL2
      16775539        OWN             SOFT                                          60                                            0       AFL2
      16775058        OWN             SOFT                                          60                                            0       AFL2
      16775082        NOPP            NO PP                                         84                                            0       AFL2
      16775089        NOPP            NO PP                                         36                                            0       AFL2
      16775100        NOPP            NO PP                                         60                                            0       DARM
      16775111        NOPP            NO PP                                         60                                            0       AFL2
      16775119        NOPP            NO PP                                         36                                            0       AFL2
      16775127        NOPP            NO PP                                         36                                            0       AFL2
      16775128        NOPP            NO PP                                         60                                            0       AFL2
      16775134        NOPP            NO PP                                         36                                            0       AFL2
      16775151        NOPP            NO PP                                         60                                            0       AFL2
      16775159        NOPP            NO PP                                         60                                            0       AFL2
      16770907        NOPP            NO PP                                         60                                            0       AFL2
      16770936        OWN             SOFT                                          60                                            0       AFL2
      16770956        OWN             HARD                                          60                                            6       AFL2
      16770997        NOPP            NO PP                                         60                                            0       AFL2
      16771028        OWN             HARD                                          84                                            4       AFL2
      16771063        OWN             SOFT                                          60                                            0       AFL2
      16771153        OWN             HARD                                          36                                            6       AFL2
      16771156        NOPP            NO PP                                         84                                            0       AFL2
      16771174        NOPP            NO PP                                         84                                            0       AFL2
      16771179        NOPP            NO PP                                         60                                            0       AFL2
      16771189        NOPP            NO PP                                         60                                            0       AFL2
      16771235        OWN             HARD                                          60                                           36       AFL2
      16768393        OWN             SOFT                                          60                                            0       AFL2
      16768398        NOPP            NO PP                                         60                                            0       AFL2
      16768492        NOPP            NO PP                                         36                                            0       AFL2
      16770522        NOPP            NO PP                                         60                                            0       AFL2
      16770735        NOPP            NO PP                                         60                                            0       AFL2
      16770814        NOPP            NO PP                                         36                                            0       AFL2
      16770818        OWN             HARD                                          60                                           36       AFL2
      16770840        OWN             HARD                                          60                                           36       AFL2
      16770852        OWN             HARD                                          84                                           36       AFL2
      16770858        NOPP            NO PP                                         60                                            0       AFL2
      16770865        OWN             HARD                                          84                                           36       AFL2
      16768180        NOPP            NO PP                                         60                                            0       AFL2
      16768195        OWN             CB_6H                                         60                                            6       AFL2
      16768243        NOPP            NO PP                                         60                                            0       AFL2
      16768270        NOPP            NO PP                                         60                                            0       AFL2
      16768376        NOPP            NO PP                                         60                                            0       AFL2
      16768013        OWN             HARD                                          60                                           36       AFL2
      16768021        NOPP            NO PP                                         60                                            0       AFL2
      16765091        OWN             CB_6H                                         84                                            6       AFL2
      16765139        OWN             SOFT                                          84                                            0       AFL2
      16765156        OWN             CB_6H                                         60                                            6       AFL2
      16765264        OWN             HARD                                          60                                           36       AFL2
      16765273        OWN             HARD                                          60                                           36       AFL2
      16765301        NOPP            NO PP                                         60                                            0       AFL2
      16765424        NOPP            NO PP                                         60                                            0       AFL2
      16765534        OWN             CB_12                                         60                                           12       AFL2
      16765563        OWN             SOFT                                          60                                            0       AFL2
      16765587        NOPP            NO PP                                         60                                            0       AFL2
      16765601        OWN             SOFT                                          60                                            0       AFL2
      16768028        OWN             SOFT                                          60                                            0       AFL2
      16768076        OWN             SOFT                                          60                                            0       AFL2
      16767840        OWN             HARD                                          60                                           36       AFL2
      16767865        OWN             SOFT                                          60                                            0       AFL2
      16767880        OWN             HARD                                          60                                           36       AFL2
      16767957        NOPP            NO PP                                         84                                            0       AFL2
      16767959        NOPP            NO PP                                         60                                            0       AFL2
      16731872        NOPP            NO PP                                         84                                            0       AFL2
      16731883        NOPP            NO PP                                         36                                            0       AFL2
      16731940        NOPP            NO PP                                         60                                            0       AFL2
      16731958        NOPP            NO PP                                         60                                            0       AFL2
      16731986        OWN             SOFT                                          60                                            0       AFL2
      16731990        NOPP            NO PP                                         84                                            0       AFL2
      17014528        NOPP            NO PP                                         60                                            0       WALN
      16835645        NOPP            NO PP                                         60                                            0       AFL2
      16844662        NOPP            NO PP                                         60                                            0       AFL2
      16844665        OWN             CB_12                                         60                                           12       AFL2
      16844675        OWN             SOFT                                          60                                            0       AFL2
      16844698        OWN             HARD                                          60                                            4       AFL2
      16844711        OWN             SOFT                                          60                                            0       AFL2
      17048003        NOPP            NO PP                                         60                                            0       AFL2
      16844579        NOPP            NO PP                                         60                                            0       AFL2
      16844563        NOPP            NO PP                                         84                                            0       AFL2
      16844568        NOPP            NO PP                                         60                                            0       AFL2
      16844569        NOPP            NO PP                                         84                                            0       AFL2
      16844557        NOPP            NO PP                                         60                                            0       AFL2
      16844470        NOPP            NO PP                                         60                                            0       AFL2
      16844489        OWN             CB_12                                         60                                           12       AFL2
      17033418        NOPP            NO PP                                         60                                            0       AFL2
      17033425        NOPP            NO PP                                         60                                            0       AFL2
      17033432        NOPP            NO PP                                         60                                            0       AFL2
      17033433        NOPP            NO PP                                         60                                            0       AFL2
      17033437        NOPP            NO PP                                         60                                            0       AFL2
      17033444        NOPP            NO PP                                         60                                            0       AFL2
      16844431        NOPP            NO PP                                         60                                            0       AFL2
      17014754        NOPP            NO PP                                         60                                            0       AFL2
      17014755        NOPP            NO PP                                         60                                            0       AFL2
      17014757        NOPP            NO PP                                         60                                            0       AFL2
      17014786        NOPP            NO PP                                         60                                            0       AFL2
      17014844        NOPP            NO PP                                         60                                            0       AFL2
      16985178        NOPP            NO PP                                         60                                            0       AFL2
      16985181        NOPP            NO PP                                         60                                            0       AFL2
      16985188        NOPP            NO PP                                         60                                            0       AFL2
      16991427        NOPP            NO PP                                         60                                            0       AFL2
      16991428        NOPP            NO PP                                         60                                            0       AFL2
      16991429        NOPP            NO PP                                         60                                            0       AFL2
      16991611        NOPP            NO PP                                         60                                            0       AFL2
      16991612        NOPP            NO PP                                         60                                            0       AFL2
      16991614        NOPP            NO PP                                         60                                            0       AFL2
      16991617        NOPP            NO PP                                         60                                            0       AFL2
      16991619        NOPP            NO PP                                         60                                            0       AFL2
      16991641        NOPP            NO PP                                         60                                            0       AFL2
      16991643        NOPP            NO PP                                         60                                            0       AFL2
      16991648        NOPP            NO PP                                         60                                            0       AFL2
      16991673        NOPP            NO PP                                         60                                            0       AFL2
      16991682        NOPP            NO PP                                         60                                            0       AFL2
      16991686        NOPP            NO PP                                         60                                            0       AFL2
      16991802        NOPP            NO PP                                         60                                            0       AFL2
      16991807        NOPP            NO PP                                         60                                            0       AFL2
      16991810        NOPP            NO PP                                         60                                            0       AFL2
      16991820        NOPP            NO PP                                         60                                            0       AFL2
      16995073        NO_OWN          SOFT                                          60                                            0       AFL2
      17001959        NOPP            NO PP                                         36                                            0       AFL2
      17001964        NOPP            NO PP                                         36                                            0       AFL2
      17001968        NOPP            NO PP                                         36                                            0       AFL2
      17001972        NOPP            NO PP                                         36                                            0       AFL2
      17001974        NO_OWN          SOFT                                          84                                            0       AFL2
      17001991        NO_OWN          SOFT                                          84                                            0       AFL2
      17009011        NOPP            NO PP                                         60                                            0       AFL2
      17009016        NOPP            NO PP                                         60                                            0       AFL2
      17009022        NOPP            NO PP                                         60                                            0       AFL2
      17009025        NOPP            NO PP                                         60                                            0       AFL2
      17009029        NOPP            NO PP                                         60                                            0       AFL2
      17009034        NOPP            NO PP                                         60                                            0       AFL2
      17009037        NOPP            NO PP                                         60                                            0       AFL2
      17009040        NOPP            NO PP                                         60                                            0       AFL2
      17009043        NO_OWN          SOFT                                          60                                            0       AFL2
      17009053        NOPP            NO PP                                         60                                            0       AFL2
      17009059        NOPP            NO PP                                         60                                            0       AFL2
      17009062        NOPP            NO PP                                         60                                            0       AFL2
      17013640        NOPP            NO PP                                         60                                            0       AFL2
      17013661        NOPP            NO PP                                         60                                            0       AFL2
      17013666        NOPP            NO PP                                         60                                            0       AFL2
      17013673        NOPP            NO PP                                         60                                            0       AFL2
      17013676        NOPP            NO PP                                         60                                            0       AFL2
      17013682        NOPP            NO PP                                         60                                            0       AFL2
      17013686        NOPP            NO PP                                         60                                            0       AFL2
      17013689        NOPP            NO PP                                         60                                            0       AFL2
      17013690        NOPP            NO PP                                         60                                            0       AFL2
      16835741        NOPP            NO PP                                         60                                            0       AFL2
      16835754        NOPP            NO PP                                         60                                            0       AFL2
      16835765        NOPP            NO PP                                         60                                            0       AFL2
      16835771        NOPP            NO PP                                         60                                            0       AFL2
      16835775        NOPP            NO PP                                         60                                            0       AFL2
      16838662        NO_OWN          SOFT                                          60                                            0       AFL2
      16838665        NOPP            NO PP                                         60                                            0       AFL2
      16838727        NOPP            NO PP                                         60                                            0       AFL2
      16838731        NO_OWN          SOFT                                          60                                            0       AFL2
      16838799        NOPP            NO PP                                         60                                            0       AFL2
      16838832        NOPP            NO PP                                         60                                            0       AFL2
      16838839        NOPP            NO PP                                         60                                            0       AFL2
      16838845        NOPP            NO PP                                         60                                            0       AFL2
      16839842        NOPP            NO PP                                         60                                            0       AFL2
      16844439        NOPP            NO PP                                         60                                            0       AFL2
      16844452        NOPP            NO PP                                         60                                            0       AFL2
      16844461        NOPP            NO PP                                         60                                            0       AFL2
      16844498        NOPP            NO PP                                         60                                            0       AFL2
      16845631        NOPP            NO PP                                         60                                            0       AFL2
      16845821        NOPP            NO PP                                         60                                            0       AFL2
      16845873        NOPP            NO PP                                         60                                            0       AFL2
      16845887        NOPP            NO PP                                         60                                            0       AFL2
      16847508        NOPP            NO PP                                         60                                            0       AFL2
      16847808        NOPP            NO PP                                         60                                            0       AFL2
      16851117        NOPP            NO PP                                         36                                            0       AFL2
      16851144        NOPP            NO PP                                         36                                            0       AFL2
      16851150        NOPP            NO PP                                         36                                            0       AFL2
      16851156        NOPP            NO PP                                         84                                            0       AFL2
      16851183        NOPP            NO PP                                         84                                            0       AFL2
      16853086        NO_OWN          SOFT                                          60                                            0       AFL2
      16853094        NOPP            NO PP                                         60                                            0       AFL2
      16859099        NOPP            NO PP                                         60                                            0       AFL2
      16859107        NOPP            NO PP                                         60                                            0       AFL2
      16859118        NOPP            NO PP                                         60                                            0       AFL2
      16859119        NOPP            NO PP                                         60                                            0       AFL2
      16859123        NOPP            NO PP                                         60                                            0       AFL2
      16859127        NOPP            NO PP                                         60                                            0       AFL2
      16859128        NO_OWN          HARD                                          60                                           36       AFL2
      16859129        NOPP            NO PP                                         60                                            0       AFL2
      16859130        NOPP            NO PP                                         60                                            0       AFL2
      16859137        NOPP            NO PP                                         60                                            0       AFL2
      16859142        NOPP            NO PP                                         60                                            0       AFL2
      16859144        NOPP            NO PP                                         60                                            0       AFL2
      16859147        NOPP            NO PP                                         60                                            0       AFL2
      16859173        NOPP            NO PP                                         60                                            0       AFL2
      16859176        NOPP            NO PP                                         60                                            0       AFL2
      16859180        NOPP            NO PP                                         60                                            0       AFL2
      16859182        NOPP            NO PP                                         60                                            0       AFL2
      16859190        NOPP            NO PP                                         60                                            0       AFL2
      16859201        NOPP            NO PP                                         60                                            0       AFL2
      16859203        NOPP            NO PP                                         60                                            0       AFL2
      16859204        NOPP            NO PP                                         60                                            0       AFL2
      16859207        NOPP            NO PP                                         60                                            0       AFL2
      16859214        NOPP            NO PP                                         60                                            0       AFL2
      16859220        NOPP            NO PP                                         60                                            0       AFL2
      16859232        NOPP            NO PP                                         60                                            0       AFL2
      16859233        NOPP            NO PP                                         60                                            0       AFL2
      16859257        NOPP            NO PP                                         60                                            0       AFL2
      16859260        NOPP            NO PP                                         60                                            0       AFL2
      16859264        NOPP            NO PP                                         60                                            0       AFL2
      16859270        NOPP            NO PP                                         60                                            0       AFL2
      16859271        NOPP            NO PP                                         60                                            0       AFL2
      16859276        NOPP            NO PP                                         60                                            0       AFL2
      16859280        NOPP            NO PP                                         60                                            0       AFL2
      16859281        NOPP            NO PP                                         60                                            0       AFL2
      16859298        NOPP            NO PP                                         60                                            0       AFL2
      16859323        NOPP            NO PP                                         60                                            0       AFL2
      16963077        NOPP            NO PP                                         60                                            0       AFL2
      16968226        NOPP            NO PP                                         60                                            0       AFL2
      16968228        NOPP            NO PP                                         60                                            0       AFL2
      16968232        NOPP            NO PP                                         60                                            0       AFL2
      16968245        NOPP            NO PP                                         60                                            0       AFL2
      16968248        NOPP            NO PP                                         60                                            0       AFL2
      16968257        NO_OWN          SOFT                                          60                                            0       AFL2
      16968261        NOPP            NO PP                                         60                                            0       AFL2
      16968262        NOPP            NO PP                                         60                                            0       AFL2
      16968263        NOPP            NO PP                                         60                                            0       AFL2
      16968266        NOPP            NO PP                                         60                                            0       AFL2
      16968276        NOPP            NO PP                                         60                                            0       AFL2
      16968277        NOPP            NO PP                                         60                                            0       AFL2
      16968278        NOPP            NO PP                                         60                                            0       AFL2
      16968280        NOPP            NO PP                                         60                                            0       AFL2
      16844370        NOPP            NO PP                                         60                                            0       AFL2
      16824225        NOPP            NO PP                                         60                                            0       AFL2
      16824230        NOPP            NO PP                                         60                                            0       AFL2
      16824234        NOPP            NO PP                                         60                                            0       AFL2
      16835518        NOPP            NO PP                                         36                                            0       AFL2
      16835527        NOPP            NO PP                                         36                                            0       AFL2
      16835535        NOPP            NO PP                                         36                                            0       AFL2
      16835539        NOPP            NO PP                                         36                                            0       AFL2
      16835550        NOPP            NO PP                                         84                                            0       AFL2
      16835569        NOPP            NO PP                                         84                                            0       AFL2
      16835572        NO_OWN          SOFT                                          84                                            0       AFL2
      16835576        NOPP            NO PP                                         84                                            0       AFL2
      16835589        NOPP            NO PP                                         60                                            0       AFL2
      16835643        NOPP            NO PP                                         60                                            0       AFL2
      16823852        NOPP            NO PP                                         60                                            0       AFL2
      16823855        NOPP            NO PP                                         60                                            0       AFL2
      16823914        NOPP            NO PP                                         60                                            0       AFL2
      16823923        NOPP            NO PP                                         60                                            0       AFL2
      16823925        NOPP            NO PP                                         60                                            0       AFL2
      16823929        NO_OWN          SOFT                                          60                                            0       AFL2
      16823968        NOPP            NO PP                                         60                                            0       AFL2
      16823972        NOPP            NO PP                                         60                                            0       AFL2
      16823989        NOPP            NO PP                                         60                                            0       AFL2
      16824098        NOPP            NO PP                                         60                                            0       AFL2
      16824119        NOPP            NO PP                                         60                                            0       AFL2
      16824135        NOPP            NO PP                                         60                                            0       AFL2
      16824178        NOPP            NO PP                                         60                                            0       AFL2
      16824199        NO_OWN          SOFT                                          60                                            0       AFL2
      16824216        NOPP            NO PP                                         60                                            0       AFL2
      16809251        NOPP            NO PP                                         60                                            0       AFL2
      16809343        NOPP            NO PP                                         60                                            0       AFL2
      16819122        NOPP            NO PP                                         84                                            0       AFL2
      16798334        NOPP            NO PP                                         60                                            0       AFL2
      16803425        NOPP            NO PP                                         60                                            0       AFL2
      16803910        NOPP            NO PP                                         36                                            0       AFL2
      16973951        NOPP            NO PP                                         60                                            0       AFL2
      16973961        NOPP            NO PP                                         60                                            0       AFL2
      16973969        NOPP            NO PP                                         60                                            0       AFL2
      16973981        NOPP            NO PP                                         60                                            0       AFL2
      16973985        NOPP            NO PP                                         60                                            0       AFL2
      16973992        NOPP            NO PP                                         60                                            0       AFL2
      16974018        NOPP            NO PP                                         60                                            0       AFL2
      16974092        NOPP            NO PP                                         60                                            0       AFL2
      16974122        NOPP            NO PP                                         60                                            0       AFL2
      16974252        NOPP            NO PP                                         36                                            0       AFL2
      16974293        NOPP            NO PP                                         60                                            0       AFL2
      16974300        NOPP            NO PP                                         60                                            0       AFL2
      16974381        NOPP            NO PP                                         36                                            0       AFL2
      16974398        NOPP            NO PP                                         36                                            0       AFL2
      16978708        NOPP            NO PP                                         60                                            0       AFL2
      16978713        NOPP            NO PP                                         60                                            0       AFL2
      16978718        NOPP            NO PP                                         60                                            0       AFL2
      16978720        NO_OWN          SOFT                                          60                                            0       AFL2
      16978723        NOPP            NO PP                                         60                                            0       AFL2
      16978724        NOPP            NO PP                                         60                                            0       AFL2
      16980590        NOPP            NO PP                                         60                                            0       AFL2
      16980593        NOPP            NO PP                                         60                                            0       AFL2
      16980623        NOPP            NO PP                                         60                                            0       AFL2
      16980642        NOPP            NO PP                                         60                                            0       AFL2
      16980645        NOPP            NO PP                                         60                                            0       AFL2
      16982808        NOPP            NO PP                                         36                                            0       AFL2
      16982832        NOPP            NO PP                                         36                                            0       AFL2
      16982941        NOPP            NO PP                                         60                                            0       AFL2
      16983110        NOPP            NO PP                                         84                                            0       AFL2
      16983113        NOPP            NO PP                                         84                                            0       AFL2
      16984990        NOPP            NO PP                                         36                                            0       AFL2
      16984991        NOPP            NO PP                                         36                                            0       AFL2
      16844319        NOPP            NO PP                                         60                                            0       AFL2
      16844326        NOPP            NO PP                                         60                                            0       AFL2
      16844329        OWN             HARD                                          60                                           12       AFL2
      16844343        NOPP            NO PP                                         36                                            0       AFL2
      16780802        NOPP            NO PP                                         60                                            0       AFL2
      16780818        NOPP            NO PP                                         84                                            0       AFL2
      16844312        NO_OWN          SOFT                                          60                                            0       AFL2
      16840325        NOPP            NO PP                                         60                                            0       AFL2
      16840330        NOPP            NO PP                                         60                                            0       AFL2
      16840333        OWN             HARD                                          60                                           36       AFL2
      16844286        OWN             CB_3H                                         60                                            3       AFL2
      16840284        NOPP            NO PP                                         60                                            0       AFL2
      16840304        NOPP            NO PP                                         84                                            0       AFL2
      16840312        NOPP            NO PP                                         84                                            0       AFL2
      16840313        NOPP            NO PP                                         60                                            0       AFL2
      16840317        NOPP            NO PP                                         60                                            0       AFL2
      16840260        NOPP            NO PP                                         60                                            0       AFL2
      16840262        NOPP            NO PP                                         60                                            0       AFL2
      16840215        NOPP            NO PP                                         60                                            0       AFL2
      16840197        OWN             HARD                                          60                                           36       AFL2
      16840159        OWN             SOFT                                          60                                            0       AFL2
      17015945        NOPP            NO PP                                         60                                            0       ALT1
      17015946        NOPP            NO PP                                         60                                            0       ALT1
      17015947        NOPP            NO PP                                         60                                            0       ALT1
      17015948        NOPP            NO PP                                         60                                            0       ALT1
      16964634        NOPP            NO PP                                         60                                            0       ALT1
      16964636        NOPP            NO PP                                         60                                            0       ALT1
      16964913        NOPP            NO PP                                         36                                            0       ALT1
      16964914        NOPP            NO PP                                         60                                            0       ALT1
      16964915        NOPP            NO PP                                         60                                            0       ALT1
      16964916        NOPP            NO PP                                         60                                            0       ALT1
      16964920        NOPP            NO PP                                         60                                            0       ALT1
      16964923        NOPP            NO PP                                         60                                            0       ALT1
      16964926        NOPP            NO PP                                         60                                            0       ALT1
      16964927        NOPP            NO PP                                         60                                            0       ALT1
      16964930        NOPP            NO PP                                         60                                            0       ALT1
      16964932        NOPP            NO PP                                         60                                            0       ALT1
      16964933        NOPP            NO PP                                         60                                            0       ALT1
      16964935        NOPP            NO PP                                         60                                            0       ALT1
      16964937        NOPP            NO PP                                         60                                            0       ALT1
      16964938        NOPP            NO PP                                         60                                            0       ALT1
      16964939        NOPP            NO PP                                         60                                            0       ALT1
      16964941        NOPP            NO PP                                         60                                            0       ALT1
      16964942        NOPP            NO PP                                         60                                            0       ALT1
      16964943        NOPP            NO PP                                         60                                            0       ALT1
      16964945        NOPP            NO PP                                         60                                            0       ALT1
      16964946        NOPP            NO PP                                         60                                            0       ALT1
      16964948        NOPP            NO PP                                         60                                            0       ALT1
      16964950        NOPP            NO PP                                         60                                            0       ALT1
      16964951        NOPP            NO PP                                         60                                            0       ALT1
      16964952        NOPP            NO PP                                         60                                            0       ALT1
      17015949        NOPP            NO PP                                         60                                            0       ALT1
      17015950        NOPP            NO PP                                         60                                            0       ALT1
      17015953        NOPP            NO PP                                         60                                            0       ALT1
      17015955        NOPP            NO PP                                         60                                            0       ALT1
      17015956        NOPP            NO PP                                         60                                            0       ALT1
      17015957        NOPP            NO PP                                         60                                            0       ALT1
      17015958        NOPP            NO PP                                         60                                            0       ALT1
      17015960        NOPP            NO PP                                         60                                            0       ALT1
      17015962        NOPP            NO PP                                         60                                            0       ALT1
      17015963        NOPP            NO PP                                         60                                            0       ALT1
      17015966        NOPP            NO PP                                         60                                            0       ALT1
      17015967        NOPP            NO PP                                         60                                            0       ALT1
      17015969        NOPP            NO PP                                         60                                            0       ALT1
      17015971        NOPP            NO PP                                         60                                            0       ALT1
      17015974        NOPP            NO PP                                         60                                            0       ALT1
      17015975        NOPP            NO PP                                         60                                            0       ALT1
      17015977        NOPP            NO PP                                         60                                            0       ALT1
      17015978        NOPP            NO PP                                         60                                            0       ALT1
      17015979        NOPP            NO PP                                         60                                            0       ALT1
      17015981        NOPP            NO PP                                         60                                            0       ALT1
      17015982        NOPP            NO PP                                         60                                            0       ALT1
      17015983        NOPP            NO PP                                         60                                            0       ALT1
      17015987        NOPP            NO PP                                         60                                            0       ALT1
      17015991        NOPP            NO PP                                         60                                            0       ALT1
      16770460        NOPP            NO PP                                         60                                            0       ALT1
      16839343        NOPP            NO PP                                         84                                            0       ALT1
      16356776        NOPP            NO PP                                         84                                            0       ADN1
      16357121        NOPP            NO PP                                         84                                            0       ADN1
      16357589        NOPP            NO PP                                         84                                            0       ADN1
      16650771        NOPP            NO PP                                         60                                            0       ALT1
      16840059        NOPP            NO PP                                         60                                            0       AFL2
      16840063        NOPP            NO PP                                         60                                            0       AFL2
      16840089        NOPP            NO PP                                         84                                            0       AFL2
      16840099        NOPP            NO PP                                         60                                            0       AFL2
      16840100        NOPP            NO PP                                         84                                            0       AFL2
      16840105        NOPP            NO PP                                         84                                            0       AFL2
      16840108        NOPP            NO PP                                         60                                            0       AFL2
      16839981        NOPP            NO PP                                         60                                            0       AFL2
      16840036        NOPP            NO PP                                         60                                            0       AFL2
      16840052        NOPP            NO PP                                         60                                            0       AFL2
      16839967        OWN             SOFT                                          60                                            0       AFL2
      16839977        OWN             SOFT                                          60                                            0       AFL2
      16839917        NOPP            NO PP                                         60                                            0       AFL2
      16839921        NOPP            NO PP                                         60                                            0       AFL2
      16839922        OWN             SOFT                                          60                                            0       AFL2
      16839728        OWN             CB_6H                                         60                                            6       AFL2
      16839749        NOPP            NO PP                                         60                                            0       AFL2
      16839805        OWN             SOFT                                          60                                            0       AFL2
      16839813        NOPP            NO PP                                         60                                            0       AFL2
      16839821        NOPP            NO PP                                         60                                            0       AFL2
      16839846        OWN             HARD                                          60                                            6       AFL2
      16839866        NOPP            NO PP                                         60                                            0       AFL2
      16839900        NOPP            NO PP                                         60                                            0       AFL2
      16839666        NOPP            NO PP                                         60                                            0       AFL2
      16839272        NOPP            NO PP                                         84                                            0       AFL2
      16839280        NOPP            NO PP                                         60                                            0       AFL2
      16839292        NOPP            NO PP                                         60                                            0       AFL2
      16839314        OWN             CB_12                                         60                                           12       AFL2
      16670093        NOPP            NO PP                                         60                                            0       WALN
      16666576        OWN             HARD                                          60                                           12       WALN
      16666591        NOPP            NO PP                                         60                                            0       WALN
      16670022        NOPP            NO PP                                         60                                            0       WALN
      16663676        OWN             HARD                                          60                                           12       WALN
      16658284        NOPP            NO PP                                         60                                            0       WALN
      16851050        OWN             HARD                                          60                                           36       AFL2
      16851051        OWN             HARD                                          60                                           36       AFL2
      16851065        OWN             SOFT                                          84                                            0       AFL2
      16851069        NOPP            NO PP                                         60                                            0       AFL2
      16851084        NOPP            NO PP                                         60                                            0       AFL2
      16851086        NOPP            NO PP                                         60                                            0       AFL2
      16851091        OWN             CB_12                                         60                                           12       AFL2
      16851154        NOPP            NO PP                                         60                                            0       AFL2
      16851163        OWN             CB_12                                         60                                           12       AFL2
      16849521        OWN             HARD                                          36                                           36       AFL2
      16849554        OWN             CB_6H                                         60                                            6       AFL2
      16849559        OWN             HARD                                          60                                           36       AFL2
      16849566        NOPP            NO PP                                         84                                            0       AFL2
      16851034        NOPP            NO PP                                         60                                            0       AFL2
      16851035        NOPP            NO PP                                         60                                            0       AFL2
      16851046        OWN             HARD                                          60                                           36       AFL2
      16851048        OWN             SOFT                                          60                                            0       AFL2
      16851188        OWN             HARD                                          60                                           36       AFL2
      16851217        NOPP            NO PP                                         60                                            0       AFL2
      16851241        NOPP            NO PP                                         36                                            0       AFL2
      16851283        NOPP            NO PP                                         60                                            0       AFL2
      16851291        OWN             HARD                                          60                                            4       AFL2
      16851331        OWN             SOFT                                          60                                            0       AFL2
      16851345        NOPP            NO PP                                         36                                            0       AFL2
      16851356        NOPP            NO PP                                         60                                            0       AFL2
      16851358        NOPP            NO PP                                         60                                            0       AFL2
      16851362        NOPP            NO PP                                         60                                            0       AFL2
      16851366        NOPP            NO PP                                         60                                            0       AFL2
      16851368        NOPP            NO PP                                         84                                            0       AFL2
      16851859        OWN             SOFT                                          60                                            0       AFL2
      16851884        OWN             HARD                                          60                                           36       AFL2
      16851893        OWN             SOFT                                          60                                            0       AFL2
      16851908        OWN             HARD                                          60                                           12       AFL2
      16851913        OWN             SOFT                                          60                                            0       AFL2
      16851944        OWN             CB_12                                         60                                           12       AFL2
      16851962        NOPP            NO PP                                         84                                            0       AFL2
      16851971        NOPP            NO PP                                         84                                            0       AFL2
      16851981        NOPP            NO PP                                         60                                            0       AFL2
      16851985        OWN             CB_12                                         60                                           12       AFL2
      16771738        NOPP            NO PP                                         60                                            0       AFL2
      16771750        NOPP            NO PP                                         60                                            0       AFL2
      16771774        NOPP            NO PP                                         84                                            0       AFL2
      16771785        OWN             CB_12                                         60                                           12       AFL2
      16771798        NOPP            NO PP                                         60                                            0       AFL2
      16771800        OWN             HARD                                          60                                           36       AFL2
      16771831        NOPP            NO PP                                         60                                            0       AFL2
      16771859        NOPP            NO PP                                         60                                            0       AFL2
      16771870        NOPP            NO PP                                         60                                            0       AFL2
      16771916        NOPP            NO PP                                         60                                            0       AFL2
      16771948        OWN             CB_12                                         60                                           12       AFL2
      16771949        OWN             SOFT                                          60                                            0       AFL2
      16771988        NOPP            NO PP                                         60                                            0       AFL2
      16772021        OWN             HARD                                          60                                            6       AFL2
      16772026        OWN             CB_12                                         60                                           12       AFL2
      16772049        NOPP            NO PP                                         60                                            0       AFL2
      16772060        NOPP            NO PP                                         84                                            0       AFL2
      16772066        NOPP            NO PP                                         84                                            0       AFL2
      16772077        NOPP            NO PP                                         60                                            0       AFL2
      16772089        NOPP            NO PP                                         60                                            0       AFL2
      16772321        NOPP            NO PP                                         60                                            0       AFL2
      16772397        OWN             HARD                                          60                                           36       AFL2
      16772440        OWN             SOFT                                          60                                            0       AFL2
      16772444        OWN             HARD                                          60                                           36       AFL2
      16772447        OWN             SOFT                                          60                                            0       AFL2
      16772516        NOPP            NO PP                                         60                                            0       AFL2
      16772566        NOPP            NO PP                                         60                                            0       AFL2
      16772583        OWN             HARD                                          60                                           12       AFL2
      16772644        NOPP            NO PP                                         84                                            0       AFL2
      16772648        NOPP            NO PP                                         84                                            0       AFL2
      16772650        NOPP            NO PP                                         84                                            0       AFL2
      16772653        NOPP            NO PP                                         84                                            0       AFL2
      16772714        OWN             HARD                                          60                                            6       AFL2
      16772720        NOPP            NO PP                                         60                                            0       AFL2
      16772722        OWN             HARD                                          60                                            6       AFL2
      16774803        NOPP            NO PP                                         60                                            0       AFL2
      16774824        NOPP            NO PP                                         60                                            0       AFL2
      16774825        OWN             HARD                                          60                                           36       AFL2
      16774826        NOPP            NO PP                                         60                                            0       AFL2
      16774950        OWN             SOFT                                          60                                            0       AFL2
      16774957        OWN             SOFT                                          60                                            0       AFL2
      16774966        NOPP            NO PP                                         60                                            0       AFL2
      16774996        NOPP            NO PP                                         84                                            0       AFL2
      16774999        NOPP            NO PP                                         84                                            0       AFL2
      16775004        NOPP            NO PP                                         60                                            0       AFL2
      16847915        OWN             CB_6H                                         60                                            6       AFL2
      16847922        NOPP            NO PP                                         60                                            0       AFL2
      16847949        OWN             CB_6H                                         60                                            6       AFL2
      16847997        NOPP            NO PP                                         60                                            0       AFL2
      16848023        NOPP            NO PP                                         60                                            0       AFL2
      16848075        NOPP            NO PP                                         60                                            0       AFL2
      16848099        NOPP            NO PP                                         60                                            0       AFL2
      16848998        OWN             SOFT                                          60                                            0       AFL2
      16849011        NOPP            NO PP                                         60                                            0       AFL2
      16849056        OWN             CB_12                                         60                                           12       AFL2
      16849058        OWN             CB_6H                                         60                                            6       AFL2
      16849062        NOPP            NO PP                                         60                                            0       AFL2
      16849067        NOPP            NO PP                                         60                                            0       AFL2
      16849111        OWN             HARD                                          60                                            6       AFL2
      16849132        NOPP            NO PP                                         36                                            0       AFL2
      16849151        OWN             HARD                                          60                                            6       AFL2
      16849168        NOPP            NO PP                                         60                                            0       AFL2
      16849170        OWN             HARD                                          60                                           12       AFL2
      16849189        OWN             SOFT                                          60                                            0       AFL2
      16849205        NOPP            NO PP                                         60                                            0       AFL2
      16847828        NOPP            NO PP                                         84                                            0       AFL2
      16847829        NOPP            NO PP                                         84                                            0       AFL2
      16849273        NOPP            NO PP                                         60                                            0       AFL2
      16849293        OWN             HARD                                          60                                            6       AFL2
      16849348        NOPP            NO PP                                         60                                            0       AFL2
      16849352        NOPP            NO PP                                         60                                            0       AFL2
      16849371        NOPP            NO PP                                         60                                            0       AFL2
      16849384        NOPP            NO PP                                         60                                            0       AFL2
      16849402        NOPP            NO PP                                         60                                            0       AFL2
      16849410        NOPP            NO PP                                         36                                            0       AFL2
      16849414        NOPP            NO PP                                         60                                            0       AFL2
      16847857        NOPP            NO PP                                         60                                            0       AFL2
      16847882        OWN             SOFT                                          84                                            0       AFL2
      16849476        OWN             SOFT                                          60                                            0       AFL2
      16849477        OWN             HARD                                          60                                            6       AFL2
      16847787        NOPP            NO PP                                         84                                            0       AFL2
      16847795        NOPP            NO PP                                         60                                            0       AFL2
      16847801        OWN             CB_12                                         60                                           12       AFL2
      16847810        OWN             CB_12                                         60                                           12       AFL2
      16847815        NOPP            NO PP                                         84                                            0       AFL2
      16845596        OWN             HARD                                          60                                           36       AFL2
      16845643        OWN             HARD                                          60                                           36       AFL2
      16845660        NOPP            NO PP                                         84                                            0       AFL2
      16845671        NOPP            NO PP                                         60                                            0       AFL2
      16845681        OWN             CB_12                                         60                                           12       AFL2
      16845705        NOPP            NO PP                                         60                                            0       AFL2
      16845711        NOPP            NO PP                                         60                                            0       AFL2
      16846061        NOPP            NO PP                                         84                                            0       AFL2
      16846068        OWN             SOFT                                          60                                            0       AFL2
      16846074        NOPP            NO PP                                         60                                            0       AFL2
      16846082        OWN             HARD                                          60                                            6       AFL2
      16846107        OWN             SOFT                                          60                                            0       AFL2
      16845737        NOPP            NO PP                                         60                                            0       AFL2
      16845739        OWN             SOFT                                          60                                            0       AFL2
      16845742        NOPP            NO PP                                         60                                            0       AFL2
      16846136        NOPP            NO PP                                         60                                            0       AFL2
      16846142        NOPP            NO PP                                         84                                            0       AFL2
      16846144        NOPP            NO PP                                         60                                            0       AFL2
      16846146        OWN             HARD                                          60                                           36       AFL2
      16846149        NOPP            NO PP                                         84                                            0       AFL2
      16846157        OWN             HARD                                          36                                            6       AFL2
      16845776        NOPP            NO PP                                         60                                            0       AFL2
      16845798        NOPP            NO PP                                         60                                            0       AFL2
      16846206        NOPP            NO PP                                         60                                            0       AFL2
      16846211        OWN             HARD                                          60                                           36       AFL2
      16846212        OWN             SOFT                                          60                                            0       AFL2
      16846250        NOPP            NO PP                                         60                                            0       AFL2
      16846296        NOPP            NO PP                                         60                                            0       AFL2
      16847458        OWN             CB_3H                                         60                                            3       AFL2
      16847505        OWN             HARD                                          60                                           36       AFL2
      16847625        NOPP            NO PP                                         36                                            0       AFL2
      16847628        NOPP            NO PP                                         60                                            0       AFL2
      16845897        OWN             HARD                                          60                                            7       AFL2
      16845918        NOPP            NO PP                                         60                                            0       AFL2
      16845933        NOPP            NO PP                                         60                                            0       AFL2
      16845956        NOPP            NO PP                                         60                                            0       AFL2
      16845957        NOPP            NO PP                                         60                                            0       AFL2
      16845992        NOPP            NO PP                                         60                                            0       AFL2
      16846002        OWN             SOFT                                          60                                            0       AFL2
      16846004        NOPP            NO PP                                         60                                            0       AFL2
      16846028        OWN             SOFT                                          60                                            0       AFL2
      16846038        NOPP            NO PP                                         84                                            0       AFL2
      16847661        NOPP            NO PP                                         60                                            0       AFL2
      16847665        NOPP            NO PP                                         60                                            0       AFL2
      16847669        OWN             CB_12                                         60                                           12       AFL2
      16847683        NOPP            NO PP                                         84                                            0       AFL2
      16847695        NOPP            NO PP                                         60                                            0       AFL2
      16847715        OWN             SOFT                                          60                                            0       AFL2
      16847774        NOPP            NO PP                                         60                                            0       AFL2
      16835541        OWN             HARD                                          60                                           36       AFL2
      16835542        OWN             CB_6H                                         60                                            6       AFL2
      16835603        OWN             SOFT                                          60                                            0       AFL2
      16835631        OWN             SOFT                                          84                                            0       AFL2
      16835634        OWN             SOFT                                          60                                            0       AFL2
      16835678        NOPP            NO PP                                         60                                            0       AFL2
      16838820        NOPP            NO PP                                         60                                            0       AFL2
      16838825        NOPP            NO PP                                         84                                            0       AFL2
      16838828        NOPP            NO PP                                         60                                            0       AFL2
      16838867        NOPP            NO PP                                         60                                            0       AFL2
      16838899        OWN             HARD                                          60                                            6       AFL2
      16838926        NOPP            NO PP                                         60                                            0       AFL2
      16838938        NOPP            NO PP                                         60                                            0       AFL2
      16835685        OWN             HARD                                          60                                            6       AFL2
      16835691        NOPP            NO PP                                         60                                            0       AFL2
      16835692        OWN             SOFT                                          60                                            0       AFL2
      16835708        NOPP            NO PP                                         60                                            0       AFL2
      16835755        NOPP            NO PP                                         60                                            0       AFL2
      16835756        NOPP            NO PP                                         84                                            0       AFL2
      16835759        NOPP            NO PP                                         60                                            0       AFL2
      16835774        NOPP            NO PP                                         60                                            0       AFL2
      16838977        OWN             CB_6H                                         60                                            6       AFL2
      16838991        NOPP            NO PP                                         84                                            0       AFL2
      16838992        OWN             SOFT                                          60                                            0       AFL2
      16838995        OWN             SOFT                                          60                                            0       AFL2
      16835839        OWN             CB_6H                                         60                                            6       AFL2
      16835848        NOPP            NO PP                                         84                                            0       AFL2
      16835851        NOPP            NO PP                                         84                                            0       AFL2
      16839089        OWN             SOFT                                          60                                            0       AFL2
      16839090        OWN             HARD                                          60                                            6       AFL2
      16839106        OWN             SOFT                                          60                                            0       AFL2
      16839113        NOPP            NO PP                                         60                                            0       AFL2
      16835865        NOPP            NO PP                                         84                                            0       AFL2
      16835866        NOPP            NO PP                                         60                                            0       AFL2
      16835867        NOPP            NO PP                                         84                                            0       AFL2
      16835869        OWN             SOFT                                          60                                            0       AFL2
      16835953        OWN             SOFT                                          84                                            0       AFL2
      16838574        NOPP            NO PP                                         60                                            0       AFL2
      16838656        NOPP            NO PP                                         60                                            0       AFL2
      16838664        OWN             SOFT                                          60                                            0       AFL2
      16838701        OWN             HARD                                          60                                           36       AFL2
      16838703        OWN             HARD                                          84                                           36       AFL2
      16838721        OWN             SOFT                                          60                                            0       AFL2
      16838741        OWN             SOFT                                          60                                            0       AFL2
      16838761        NOPP            NO PP                                         60                                            0       AFL2
      16838772        NOPP            NO PP                                         60                                            0       AFL2
      16838777        NOPP            NO PP                                         84                                            0       AFL2
      16839178        OWN             HARD                                          60                                           36       AFL2
      16839183        NOPP            NO PP                                         60                                            0       AFL2
      16832887        OWN             SOFT                                          84                                            0       AFL2
      16832893        NOPP            NO PP                                         60                                            0       AFL2
      16832905        NOPP            NO PP                                         60                                            0       AFL2
      16832936        NOPP            NO PP                                         60                                            0       AFL2
      16833005        OWN             HARD                                          84                                            6       AFL2
      16833019        NOPP            NO PP                                         60                                            0       AFL2
      16833070        NOPP            NO PP                                         60                                            0       AFL2
      16833113        OWN             SOFT                                          84                                            0       AFL2
      16833122        OWN             SOFT                                          36                                            0       AFL2
      16833181        OWN             CB_5H                                         60                                            5       AFL2
      16833200        NOPP            NO PP                                         60                                            0       AFL2
      16833212        NOPP            NO PP                                         60                                            0       AFL2
      16833213        NOPP            NO PP                                         60                                            0       AFL2
      16833220        NOPP            NO PP                                         60                                            0       AFL2
      16833229        OWN             SOFT                                          60                                            0       AFL2
      16833231        OWN             CB_6H                                         60                                            6       AFL2
      16833236        OWN             HARD                                          60                                           36       AFL2
      16833282        NOPP            NO PP                                         60                                            0       AFL2
      16833291        NOPP            NO PP                                         84                                            0       AFL2
      16833299        NOPP            NO PP                                         60                                            0       AFL2
      16833304        NOPP            NO PP                                         84                                            0       AFL2
      16833359        NOPP            NO PP                                         60                                            0       AFL2
      16835182        NOPP            NO PP                                         60                                            0       AFL2
      16835234        NOPP            NO PP                                         60                                            0       AFL2
      16835248        NOPP            NO PP                                         60                                            0       AFL2
      16835303        NOPP            NO PP                                         60                                            0       AFL2
      16835329        NOPP            NO PP                                         60                                            0       AFL2
      16835346        OWN             HARD                                          60                                           36       AFL2
      16835359        NOPP            NO PP                                         60                                            0       AFL2
      16835408        NOPP            NO PP                                         60                                            0       AFL2
      16835411        OWN             SOFT                                          60                                            0       AFL2
      16835455        NOPP            NO PP                                         60                                            0       AFL2
      16835463        NOPP            NO PP                                         84                                            0       AFL2
      16835478        OWN             SOFT                                          60                                            0       AFL2
      16826690        NOPP            NO PP                                         60                                            0       AFL2
      16826750        NOPP            NO PP                                         60                                            0       AFL2
      16826771        OWN             HARD                                          60                                           36       AFL2
      16823953        OWN             SOFT                                          60                                            0       AFL2
      16823987        OWN             SOFT                                          60                                            0       AFL2
      16823999        OWN             HARD                                          60                                            6       AFL2
      16824000        OWN             SOFT                                          60                                            0       AFL2
      16824003        OWN             HARD                                          60                                            6       AFL2
      16824008        NOPP            NO PP                                         60                                            0       AFL2
      16824031        OWN             HARD                                          60                                            6       AFL2
      16824080        OWN             CB_12                                         60                                           12       AFL2
      16824084        NOPP            NO PP                                         60                                            0       AFL2
      16826785        OWN             HARD                                          84                                           36       AFL2
      16826864        OWN             CB_6H                                         60                                            6       AFL2
      16826865        NOPP            NO PP                                         84                                            0       AFL2
      16826895        OWN             SOFT                                          60                                            0       AFL2
      16826899        OWN             HARD                                          60                                           36       AFL2
      16824137        OWN             HARD                                          60                                            6       AFL2
      16824229        OWN             CB_12                                         60                                           12       AFL2
      16826932        NOPP            NO PP                                         60                                            0       AFL2
      16824289        NOPP            NO PP                                         84                                            0       AFL2
      16824302        NOPP            NO PP                                         60                                            0       AFL2
      16826990        NOPP            NO PP                                         60                                            0       AFL2
      16827002        NOPP            NO PP                                         84                                            0       AFL2
      16827004        NOPP            NO PP                                         84                                            0       AFL2
      16824335        NOPP            NO PP                                         60                                            0       AFL2
      16824340        OWN             CB_6H                                         60                                            6       AFL2
      16824356        NOPP            NO PP                                         60                                            0       AFL2
      16824367        NOPP            NO PP                                         60                                            0       AFL2
      16824369        NOPP            NO PP                                         60                                            0       AFL2
      16824372        NOPP            NO PP                                         60                                            0       AFL2
      16824410        NOPP            NO PP                                         60                                            0       AFL2
      16824426        OWN             CB_6H                                         60                                            6       AFL2
      16824429        OWN             SOFT                                          60                                            0       AFL2
      16827055        OWN             SOFT                                          60                                            0       AFL2
      16826569        NOPP            NO PP                                         60                                            0       AFL2
      16826570        OWN             SOFT                                          60                                            0       AFL2
      16826574        OWN             HARD                                          60                                           36       AFL2
      16827087        NOPP            NO PP                                         84                                            0       AFL2
      16827094        NOPP            NO PP                                         36                                            0       AFL2
      16832796        OWN             HARD                                          60                                           36       AFL2
      16826605        NOPP            NO PP                                         60                                            0       AFL2
      16826612        NOPP            NO PP                                         60                                            0       AFL2
      16826628        NOPP            NO PP                                         60                                            0       AFL2
      16826636        NOPP            NO PP                                         60                                            0       AFL2
      16819060        NOPP            NO PP                                         60                                            0       AFL2
      16819075        NOPP            NO PP                                         60                                            0       AFL2
      16819705        NOPP            NO PP                                         60                                            0       AFL2
      16819092        OWN             CB_12                                         60                                           12       AFL2
      16819104        NOPP            NO PP                                         84                                            0       AFL2
      16819138        OWN             SOFT                                          60                                            0       AFL2
      16819721        NOPP            NO PP                                         60                                            0       AFL2
      16819727        NOPP            NO PP                                         84                                            0       AFL2
      16819158        NOPP            NO PP                                         84                                            0       AFL2
      16819186        NOPP            NO PP                                         60                                            0       AFL2
      16819203        NOPP            NO PP                                         60                                            0       AFL2
      16819204        NOPP            NO PP                                         60                                            0       AFL2
      16819228        OWN             HARD                                          60                                           36       AFL2
      16819760        OWN             HARD                                          60                                           36       AFL2
      16819763        OWN             CB_12                                         60                                           12       AFL2
      16819798        OWN             SOFT                                          60                                            0       AFL2
      16819835        NOPP            NO PP                                         60                                            0       AFL2
      16823645        NOPP            NO PP                                         60                                            0       AFL2
      16823646        OWN             SOFT                                          60                                            0       AFL2
      16819275        OWN             SOFT                                          60                                            0       AFL2
      16819283        OWN             SOFT                                          60                                            0       AFL2
      16823748        OWN             SOFT                                          60                                            0       AFL2
      16823750        NOPP            NO PP                                         60                                            0       AFL2
      16819312        NOPP            NO PP                                         60                                            0       AFL2
      16819315        OWN             SOFT                                          60                                            0       AFL2
      16819324        NOPP            NO PP                                         60                                            0       AFL2
      16819346        OWN             SOFT                                          60                                            0       AFL2
      16819351        NOPP            NO PP                                         60                                            0       AFL2
      16823804        OWN             HARD                                          60                                            6       AFL2
      16819432        NOPP            NO PP                                         60                                            0       AFL2
      16819434        NOPP            NO PP                                         84                                            0       AFL2
      16819435        NOPP            NO PP                                         36                                            0       AFL2
      16819442        NOPP            NO PP                                         60                                            0       AFL2
      16819465        OWN             SOFT                                          60                                            0       AFL2
      16823823        OWN             HARD                                          60                                           12       AFL2
      16823832        NOPP            NO PP                                         60                                            0       AFL2
      16823858        NOPP            NO PP                                         84                                            0       AFL2
      16819488        OWN             HARD                                          60                                            6       AFL2
      16823865        NOPP            NO PP                                         60                                            0       AFL2
      16823871        NOPP            NO PP                                         84                                            0       AFL2
      16823886        NOPP            NO PP                                         84                                            0       AFL2
      16823895        NOPP            NO PP                                         60                                            0       AFL2
      16819532        OWN             HARD                                          60                                            6       AFL2
      16819551        OWN             HARD                                          60                                           36       AFL2
      16819572        OWN             CB_12                                         60                                           12       AFL2
      16819584        NOPP            NO PP                                         60                                            0       AFL2
      16819594        OWN             HARD                                          60                                            6       AFL2
      16823913        OWN             SOFT                                          60                                            0       AFL2
      16823926        NOPP            NO PP                                         60                                            0       AFL2
      16823928        OWN             SOFT                                          60                                            0       AFL2
      16809734        OWN             HARD                                          60                                           36       AFL2
      16809740        OWN             SOFT                                          60                                            0       AFL2
      16809790        OWN             HARD                                          60                                            6       AFL2
      16809842        OWN             SOFT                                          60                                            0       AFL2
      16809335        NOPP            NO PP                                         60                                            0       AFL2
      16809353        NOPP            NO PP                                         60                                            0       AFL2
      16809364        OWN             HARD                                          60                                           12       AFL2
      16809863        NOPP            NO PP                                         60                                            0       AFL2
      16809864        NOPP            NO PP                                         60                                            0       AFL2
      16809867        NOPP            NO PP                                         60                                            0       AFL2
      16809870        NOPP            NO PP                                         84                                            0       AFL2
      16809372        OWN             SOFT                                          60                                            0       AFL2
      16809395        NOPP            NO PP                                         60                                            0       AFL2
      16813605        OWN             HARD                                          60                                           12       AFL2
      16813625        NOPP            NO PP                                         60                                            0       AFL2
      16813628        OWN             HARD                                          60                                           36       AFL2
      16809428        NOPP            NO PP                                         36                                            0       AFL2
      16809438        NOPP            NO PP                                         60                                            0       AFL2
      16809457        OWN             HARD                                          60                                           36       AFL2
      16813639        NOPP            NO PP                                         60                                            0       AFL2
      16813703        NOPP            NO PP                                         60                                            0       AFL2
      16813724        OWN             HARD                                          60                                           36       AFL2
      16813747        NOPP            NO PP                                         60                                            0       AFL2
      16813761        OWN             SOFT                                          60                                            0       AFL2
      16813813        OWN             SOFT                                          60                                            0       AFL2
      16813826        NOPP            NO PP                                         60                                            0       AFL2
      16813835        NOPP            NO PP                                         60                                            0       AFL2
      16813856        OWN             SOFT                                          60                                            0       AFL2
      16813864        OWN             SOFT                                          60                                            0       AFL2
      16813894        NOPP            NO PP                                         60                                            0       AFL2
      16813910        OWN             SOFT                                          60                                            0       AFL2
      16813912        OWN             CB_12                                         60                                           12       AFL2
      16809472        NOPP            NO PP                                         36                                            0       AFL2
      16809485        NOPP            NO PP                                         84                                            0       AFL2
      16809494        NOPP            NO PP                                         60                                            0       AFL2
      16813916        OWN             SOFT                                          60                                            0       AFL2
      16813934        NOPP            NO PP                                         60                                            0       AFL2
      16813952        OWN             SOFT                                          60                                            0       AFL2
      16813971        OWN             CB_6H                                         60                                            6       AFL2
      16814034        NOPP            NO PP                                         60                                            0       AFL2
      16814071        OWN             HARD                                          84                                            6       AFL2
      16814091        NOPP            NO PP                                         60                                            0       AFL2
      16814144        NOPP            NO PP                                         60                                            0       AFL2
      16814153        NOPP            NO PP                                         60                                            0       AFL2
      16814177        NOPP            NO PP                                         84                                            0       AFL2
      16814179        NOPP            NO PP                                         60                                            0       AFL2
      16814183        NOPP            NO PP                                         84                                            0       AFL2
      16814195        NOPP            NO PP                                         60                                            0       AFL2
      16814198        NOPP            NO PP                                         60                                            0       AFL2
      16809549        OWN             SOFT                                          60                                            0       AFL2
      16809551        OWN             HARD                                          60                                           36       AFL2
      16809558        OWN             SOFT                                          60                                            0       AFL2
      16809595        OWN             HARD                                          60                                           36       AFL2
      16809620        OWN             SOFT                                          60                                            0       AFL2
      16814203        NOPP            NO PP                                         60                                            0       AFL2
      16814217        NOPP            NO PP                                         60                                            0       AFL2
      16814223        NOPP            NO PP                                         60                                            0       AFL2
      16809628        OWN             SOFT                                          60                                            0       AFL2
      16809648        OWN             SOFT                                          60                                            0       AFL2
      16809652        NOPP            NO PP                                         60                                            0       AFL2
      16809656        OWN             HARD                                          60                                           36       AFL2
      16809708        NOPP            NO PP                                         60                                            0       AFL2
      16809709        NOPP            NO PP                                         84                                            0       AFL2
      16809710        NOPP            NO PP                                         60                                            0       AFL2
      16814327        OWN             HARD                                          60                                           12       AFL2
      16814358        OWN             SOFT                                          60                                            0       AFL2
      16804080        NOPP            NO PP                                         84                                            0       AFL2
      16804095        NOPP            NO PP                                         84                                            0       AFL2
      16804096        NOPP            NO PP                                         84                                            0       AFL2
      16804101        NOPP            NO PP                                         60                                            0       AFL2
      16804131        NOPP            NO PP                                         60                                            0       AFL2
      16804139        OWN             SOFT                                          60                                            0       AFL2
      16804143        NOPP            NO PP                                         60                                            0       AFL2
      16804144        OWN             SOFT                                          60                                            0       AFL2
      16806744        NOPP            NO PP                                         84                                            0       AFL2
      16806751        OWN             SOFT                                          84                                            0       AFL2
      16803812        NOPP            NO PP                                         60                                            0       AFL2
      16803845        NOPP            NO PP                                         60                                            0       AFL2
      16803857        OWN             HARD                                          60                                            6       AFL2
      16803865        OWN             SOFT                                          60                                            0       AFL2
      16806800        NOPP            NO PP                                         60                                            0       AFL2
      16806805        OWN             SOFT                                          60                                            0       AFL2
      16806811        NOPP            NO PP                                         84                                            0       AFL2
      16806847        OWN             HARD                                          60                                            6       AFL2
      16806870        OWN             SOFT                                          60                                            0       AFL2
      16804016        OWN             HARD                                          36                                            5       AFL2
      16806920        OWN             SOFT                                          60                                            0       AFL2
      16806950        NOPP            NO PP                                         36                                            0       AFL2
      16806966        NOPP            NO PP                                         60                                            0       AFL2
      16807036        NOPP            NO PP                                         84                                            0       AFL2
      16807040        NOPP            NO PP                                         36                                            0       AFL2
      16807051        NOPP            NO PP                                         84                                            0       AFL2
      16807055        NOPP            NO PP                                         84                                            0       AFL2
      16807065        NOPP            NO PP                                         84                                            0       AFL2
      16807078        NOPP            NO PP                                         60                                            0       AFL2
      16807093        OWN             SOFT                                          60                                            0       AFL2
      16807115        OWN             HARD                                          60                                           36       AFL2
      16804022        NOPP            NO PP                                         60                                            0       AFL2
      16804023        NOPP            NO PP                                         60                                            0       AFL2
      16804034        NOPP            NO PP                                         60                                            0       AFL2
      16807129        NOPP            NO PP                                         60                                            0       AFL2
      16807133        NOPP            NO PP                                         60                                            0       AFL2
      16807139        NOPP            NO PP                                         60                                            0       AFL2
      16807142        NOPP            NO PP                                         60                                            0       AFL2
      16807151        NOPP            NO PP                                         60                                            0       AFL2
      16807217        NOPP            NO PP                                         60                                            0       AFL2
      16807233        OWN             CB_6H                                         60                                            6       AFL2
      16807355        NOPP            NO PP                                         84                                            0       AFL2
      16807371        NOPP            NO PP                                         60                                            0       AFL2
      16809192        OWN             HARD                                          60                                           36       AFL2
      16809317        NOPP            NO PP                                         60                                            0       AFL2
      16809323        OWN             HARD                                          60                                            5       AFL2
      16714960        NOPP            NO PP                                         60                                            0       AFL2
      16715033        NOPP            NO PP                                         60                                            0       AFL2
      16715107        OWN             CB_6H                                         60                                            6       AFL2
      16715219        NOPP            NO PP                                         84                                            0       AFL2
      16715222        NOPP            NO PP                                         60                                            0       AFL2
      16715227        NOPP            NO PP                                         84                                            0       AFL2
      16715229        NOPP            NO PP                                         60                                            0       AFL2
      16710837        NOPP            NO PP                                         36                                            0       AFL2
      16711299        OWN             SOFT                                          60                                            0       AFL2
      16710856        NOPP            NO PP                                         84                                            0       AFL2
      16710879        OWN             SOFT                                          84                                            0       AFL2
      16713806        NOPP            NO PP                                         84                                            0       AFL2
      16713818        NOPP            NO PP                                         84                                            0       AFL2
      16713873        OWN             SOFT                                          60                                            0       AFL2
      16713885        OWN             HARD                                          60                                           36       AFL2
      16713925        NOPP            NO PP                                         84                                            0       AFL2
      16711099        NOPP            NO PP                                         60                                            0       AFL2
      16711137        OWN             SOFT                                          84                                            0       AFL2
      16714069        NOPP            NO PP                                         60                                            0       AFL2
      16714086        NOPP            NO PP                                         84                                            0       AFL2
      16714131        OWN             SOFT                                          60                                            0       AFL2
      16714151        NOPP            NO PP                                         60                                            0       AFL2
      16710248        NOPP            NO PP                                         84                                            0       AFL2
      16709845        NOPP            NO PP                                         60                                            0       AFL2
      16709868        NOPP            NO PP                                         36                                            0       AFL2
      16709872        NOPP            NO PP                                         84                                            0       AFL2
      16709991        OWN             SOFT                                          60                                            0       AFL2
      16710056        OWN             SOFT                                          60                                            0       AFL2
      16709703        OWN             HARD                                          84                                           36       AFL2
      16708103        NOPP            NO PP                                         84                                            0       AFL2
      16708274        OWN             HARD                                          60                                            5       AFL2
      16653821        NOPP            NO PP                                         60                                            0       AFL2
      16546274        NOPP            NO PP                                         60                                            0       AFL2
      16544320        OWN             HARD                                          60                                            6       AFL2
      16419939        NOPP            NO PP                                         60                                            0       AFL2
      17015973        NOPP            NO PP                                         60                                            0       ALT1
      17015986        NOPP            NO PP                                         60                                            0       ALT1
      17001620        NO_OWN          HARD                                          60                                           12       WALN
      17003030        NOPP            NO PP                                         60                                            0       WALN
      17003064        OWN             HARD                                          60                                           12       WALN
      17003086        OWN             HARD                                          84                                           12       WALN
      17004463        OWN             CB_12                                         60                                           12       WALN
      17004426        NOPP            NO PP                                         60                                            0       WALN
      16994868        OWN             SOFT                                          60                                            0       WALN
      17004532        NOPP            NO PP                                         60                                            0       WALN
      17004617        OWN             CB_12                                         60                                           12       WALN
      17008805        OWN             CB_12                                         60                                           12       WALN
      17008857        OWN             HARD                                          60                                           12       WALN
      17008892        NOPP            NO PP                                         60                                            0       WALN
      16997751        OWN             HARD                                          60                                           12       WALN
      17010826        OWN             CB_12                                         60                                           12       WALN
      17010838        OWN             CB_12                                         60                                           12       WALN
      16997809        OWN             CB_12                                         60                                           12       WALN
      16997824        OWN             HARD                                          60                                           12       WALN
      17010861        OWN             HARD                                          60                                            4       WALN
      17012472        OWN             CB_12                                         60                                           12       WALN
      17012481        OWN             SOFT                                          60                                            0       WALN
      17012591        OWN             CB_12                                         60                                           12       WALN
      17013315        OWN             HARD                                          60                                           12       WALN
      17013348        OWN             HARD                                          60                                            4       WALN
      17013394        NOPP            NO PP                                         60                                            0       WALN
      17001476        OWN             CB_12                                         60                                           12       WALN
      17001492        OWN             CB_12                                         60                                           12       WALN
      17001515        OWN             HARD                                          60                                            4       WALN
      17001526        NOPP            NO PP                                         60                                            0       WALN
      17001531        OWN             HARD                                          60                                           12       WALN
      16982738        OWN             HARD                                          60                                           12       WALN
      16982774        OWN             HARD                                          60                                            4       WALN
      16984220        OWN             HARD                                          60                                           12       WALN
      16984224        OWN             HARD                                          60                                            4       WALN
      16984267        OWN             HARD                                          60                                           12       WALN
      16971909        OWN             CB_12                                         60                                           12       WALN
      16971792        OWN             HARD                                          60                                            4       WALN
      16984327        OWN             HARD                                          60                                           12       WALN
      16984352        OWN             HARD                                          60                                           12       WALN
      16989904        NOPP            NO PP                                         60                                            0       WALN
      16989918        OWN             CB_12                                         60                                           12       WALN
      16989933        OWN             HARD                                          60                                           12       WALN
      16989951        NOPP            NO PP                                         60                                            0       WALN
      16989981        OWN             HARD                                          60                                            4       WALN
      16991020        NOPP            NO PP                                         60                                            0       WALN
      16980203        OWN             CB_12                                         60                                           12       WALN
      16980225        OWN             CB_12                                         60                                           12       WALN
      16991030        OWN             SOFT                                          60                                            0       WALN
      16980157        NOPP            NO PP                                         60                                            0       WALN
      16980339        NOPP            NO PP                                         60                                            0       WALN
      16994794        OWN             HARD                                          60                                           12       WALN
      16994837        OWN             HARD                                          60                                            4       WALN
      16994846        NOPP            NO PP                                         60                                            0       WALN
      16856206        OWN             HARD                                          84                                           12       WALN
      16857141        OWN             HARD                                          60                                            4       WALN
      16857212        OWN             HARD                                          60                                           12       WALN
      16858884        OWN             SOFT                                          60                                            0       WALN
      16858890        NOPP            NO PP                                         60                                            0       WALN
      16858921        OWN             HARD                                          60                                           12       WALN
      16852553        OWN             CB_12                                         60                                           12       WALN
      16852559        OWN             CB_12                                         60                                           12       WALN
      16852497        OWN             CB_12                                         84                                           12       WALN
      16859031        OWN             HARD                                          60                                           12       WALN
      16859042        OWN             HARD                                          60                                            4       WALN
      16912702        NOPP            NO PP                                         36                                            0       WALN
      16912712        OWN             HARD                                          60                                           12       WALN
      16912724        OWN             CB_12                                         60                                           12       WALN
      16912733        OWN             HARD                                          60                                           12       WALN
      16912744        NOPP            NO PP                                         60                                            0       WALN
      16856216        OWN             HARD                                          60                                           12       WALN
      16856231        NOPP            NO PP                                         60                                            0       WALN
      16965037        OWN             HARD                                          60                                           12       WALN
      16856272        OWN             CB_12                                         60                                           12       WALN
      16965010        OWN             HARD                                          60                                            4       WALN
      16965011        OWN             HARD                                          60                                            4       WALN
      16967982        OWN             CB_12                                         60                                           12       WALN
      16968111        OWN             HARD                                          60                                           12       WALN
      16968119        OWN             CB_12                                         60                                           12       WALN
      16968044        NOPP            NO PP                                         60                                            0       WALN
      16970081        OWN             CB_12                                         60                                           12       WALN
      16856276        OWN             CB_12                                         60                                           12       WALN
      16970184        OWN             HARD                                          60                                           12       WALN
      16970195        OWN             CB_12                                         60                                           12       WALN
      16970330        OWN             CB_12                                         60                                           12       WALN
      16970345        OWN             HARD                                          60                                           12       WALN
      16970347        NOPP            NO PP                                         60                                            0       WALN
      16971873        OWN             SOFT                                          60                                            0       WALN
      16839473        OWN             CB_12                                         84                                           12       WALN
      16839485        NOPP            NO PP                                         60                                            0       WALN
      16847273        OWN             SOFT                                          60                                            0       WALN
      16839533        OWN             HARD                                          60                                            4       WALN
      16839446        OWN             CB_12                                         60                                           12       WALN
      16843799        OWN             CB_12                                         60                                           12       WALN
      16839634        OWN             HARD                                          60                                            4       WALN
      16843759        OWN             HARD                                          60                                           12       WALN
      16843935        NOPP            NO PP                                         60                                            0       WALN
      16843975        NOPP            NO PP                                         60                                            0       WALN
      16845387        OWN             HARD                                          60                                           12       WALN
      16845397        OWN             HARD                                          60                                           12       WALN
      16845344        OWN             CB_12                                         60                                           12       WALN
      16845414        NOPP            NO PP                                         60                                            0       WALN
      16845419        OWN             HARD                                          60                                           12       WALN
      16845426        OWN             CB_12                                         84                                           12       WALN
      16845432        OWN             HARD                                          60                                            4       WALN
      16845434        OWN             CB_12                                         60                                           12       WALN
      16845314        OWN             HARD                                          60                                           12       WALN
      16845316        NOPP            NO PP                                         60                                            0       WALN
      16847363        OWN             CB_12                                         60                                           12       WALN
      16847395        OWN             HARD                                          60                                           12       WALN
      16848837        OWN             CB_12                                         60                                           12       WALN
      16848844        NOPP            NO PP                                         60                                            0       WALN
      16848933        OWN             CB_12                                         60                                           12       WALN
      16848969        NOPP            NO PP                                         60                                            0       WALN
      16851433        OWN             CB_12                                         60                                           12       WALN
      16851522        OWN             CB_12                                         60                                           12       WALN
      16851595        NOPP            NO PP                                         60                                            0       WALN
      16851687        NOPP            NO PP                                         60                                            0       WALN
      16851701        OWN             CB_12                                         60                                           12       WALN
      16851724        OWN             CB_12                                         60                                           12       WALN
      16826011        OWN             HARD                                          60                                           12       WALN
      16825906        OWN             CB_12                                         60                                           12       WALN
      16838436        OWN             CB_12                                         60                                           12       WALN
      16838516        OWN             HARD                                          60                                           12       WALN
      16826157        NOPP            NO PP                                         60                                            0       WALN
      16826172        OWN             HARD                                          60                                            4       WALN
      16832576        OWN             CB_12                                         60                                           12       WALN
      16832647        OWN             CB_12                                         60                                           12       WALN
      16832653        NOPP            NO PP                                         60                                            0       WALN
      16832722        NOPP            NO PP                                         84                                            0       WALN
      16832725        OWN             CB_12                                         60                                           12       WALN
      16835002        NOPP            NO PP                                         60                                            0       WALN
      16835036        OWN             CB_12                                         84                                           12       WALN
      16835053        NOPP            NO PP                                         60                                            0       WALN
      16835062        OWN             CB_12                                         60                                           12       WALN
      16835068        NOPP            NO PP                                         60                                            0       WALN
      16835107        NOPP            NO PP                                         60                                            0       WALN
      16838529        NOPP            NO PP                                         60                                            0       WALN
      16838549        OWN             CB_12                                         60                                           12       WALN
      16835131        OWN             HARD                                          60                                            4       WALN
      16834883        OWN             CB_12                                         60                                           12       WALN
      16838347        OWN             CB_12                                         60                                           12       WALN
      16812541        OWN             HARD                                          84                                           12       WALN
      16811588        OWN             HARD                                          84                                           12       WALN
      16811593        OWN             CB_12                                         60                                           12       WALN
      16811597        OWN             CB_12                                         60                                           12       WALN
      16812649        OWN             HARD                                          60                                           12       WALN
      16812652        NOPP            NO PP                                         60                                            0       WALN
      16818780        OWN             CB_12                                         60                                           12       WALN
      16818796        OWN             CB_12                                         60                                           12       WALN
      16818807        NOPP            NO PP                                         60                                            0       WALN
      16818705        NOPP            NO PP                                         84                                            0       WALN
      16818725        OWN             CB_12                                         60                                           12       WALN
      16823502        NOPP            NO PP                                         60                                            0       WALN
      16823573        OWN             SOFT                                          60                                            0       WALN
      16808242        OWN             HARD                                          60                                           12       WALN
      16808313        NOPP            NO PP                                         84                                            0       WALN
      16808319        NOPP            NO PP                                         60                                            0       WALN
      16808195        NOPP            NO PP                                         60                                            0       WALN
      16808349        OWN             HARD                                          60                                           12       WALN
      16808440        OWN             CB_12                                         84                                           12       WALN
      16812404        OWN             CB_12                                         60                                           12       WALN
      16812464        NOPP            NO PP                                         60                                            0       WALN
      17022081        NOPP            NO PP                                         36                                            0       AFL2
      17022089        NOPP            NO PP                                         36                                            0       AFL2
      16707112        NOPP            NO PP                                         84                                            0       AFL2
      16707116        NOPP            NO PP                                         84                                            0       AFL2
      16707123        NOPP            NO PP                                         36                                            0       AFL2
      16704582        OWN             HARD                                          60                                           36       AFL2
      16704658        OWN             SOFT                                          60                                            0       AFL2
      16706423        NOPP            NO PP                                         60                                            0       AFL2
      16706907        NOPP            NO PP                                         84                                            0       AFL2
      16706543        NOPP            NO PP                                         84                                            0       AFL2
      16706671        OWN             SOFT                                          60                                            0       AFL2
      16706716        NOPP            NO PP                                         60                                            0       AFL2
      16706733        OWN             HARD                                          60                                            6       AFL2
      16704032        NOPP            NO PP                                         84                                            0       AFL2
      16704361        NOPP            NO PP                                         60                                            0       AFL2
      16704173        NOPP            NO PP                                         60                                            0       AFL2
      16703986        NOPP            NO PP                                         60                                            0       AFL2
      16697729        NOPP            NO PP                                         60                                            0       AFL2
      16697735        OWN             SOFT                                          60                                            0       AFL2
      16803780        NOPP            NO PP                                         60                                            0       AFL2
      17009035        NOPP            NO PP                                         60                                            0       AFL2
      17009057        NOPP            NO PP                                         60                                            0       AFL2
      16803745        NOPP            NO PP                                         60                                            0       AFL2
      16803733        NOPP            NO PP                                         60                                            0       AFL2
      16803709        OWN             SOFT                                          60                                            0       AFL2
      16798108        OWN             HARD                                          84                                           12       WALN
      16798126        OWN             HARD                                          60                                            4       WALN
      16798127        NOPP            NO PP                                         60                                            0       WALN
      16799218        NOPP            NO PP                                         60                                            0       WALN
      16801233        NOPP            NO PP                                         60                                            0       WALN
      16801236        OWN             CB_12                                         60                                           12       WALN
      16801296        NOPP            NO PP                                         60                                            0       WALN
      16801306        OWN             CB_12                                         60                                           12       WALN
      16801358        OWN             HARD                                          60                                            4       WALN
      16803023        NOPP            NO PP                                         60                                            0       WALN
      16802887        OWN             HARD                                          60                                            4       WALN
      16803066        OWN             HARD                                          60                                            4       WALN
      16803073        NOPP            NO PP                                         60                                            0       WALN
      16803074        NOPP            NO PP                                         60                                            0       WALN
      16806444        OWN             CB_12                                         60                                           12       WALN
      16806474        NOPP            NO PP                                         60                                            0       WALN
      16803090        OWN             HARD                                          60                                           12       WALN
      16802909        OWN             CB_12                                         60                                           12       WALN
      16803125        NOPP            NO PP                                         60                                            0       WALN
      16803147        OWN             CB_12                                         60                                           12       WALN
      16787116        OWN             HARD                                          60                                            4       WALN
      16787178        NOPP            NO PP                                         60                                            0       WALN
      16787184        OWN             CB_12                                         60                                           12       WALN
      16797991        OWN             CB_12                                         60                                           12       WALN
      16787020        NOPP            NO PP                                         60                                            0       WALN
      16790109        NOPP            NO PP                                         84                                            0       WALN
      16790206        OWN             HARD                                          60                                           12       WALN
      16790220        OWN             CB_12                                         84                                           12       WALN
      16790231        OWN             CB_12                                         60                                           12       WALN
      16790245        OWN             HARD                                          60                                           12       WALN
      16790295        OWN             HARD                                          60                                            4       WALN
      16790317        NOPP            NO PP                                         60                                            0       WALN
      16772995        OWN             CB_12                                         60                                           12       WALN
      16772797        OWN             HARD                                          60                                            4       WALN
      16775838        OWN             CB_12                                         60                                           12       WALN
      16773063        NOPP            NO PP                                         60                                            0       WALN
      16773072        OWN             CB_12                                         60                                           12       WALN
      16776356        OWN             HARD                                          60                                            4       WALN
      16776379        OWN             CB_12                                         60                                           12       WALN
      16776411        OWN             HARD                                          84                                            4       WALN
      16776414        NOPP            NO PP                                         60                                            0       WALN
      16778120        NOPP            NO PP                                         60                                            0       WALN
      16772896        OWN             CB_12                                         60                                           12       WALN
      16773175        OWN             CB_12                                         60                                           12       WALN
      16785141        OWN             CB_12                                         60                                           12       WALN
      16773234        OWN             HARD                                          60                                           12       WALN
      16785200        NOPP            NO PP                                         60                                            0       WALN
      16787096        OWN             CB_12                                         60                                           12       WALN
      16773286        NOPP            NO PP                                         60                                            0       WALN
      16775745        OWN             HARD                                          84                                            4       WALN
      16775768        OWN             CB_12                                         60                                           12       WALN
      16775711        OWN             HARD                                          84                                           12       WALN
      16764948        NOPP            NO PP                                         60                                            0       WALN
      16764957        NOPP            NO PP                                         60                                            0       WALN
      16764983        OWN             CB_12                                         60                                           12       WALN
      16767397        OWN             HARD                                          60                                            4       WALN
      16767403        NOPP            NO PP                                         60                                            0       WALN
      16730341        OWN             HARD                                          60                                            4       WALN
      16767529        NOPP            NO PP                                         60                                            0       WALN
      16731261        OWN             HARD                                          60                                            4       WALN
      16731377        OWN             HARD                                          60                                           12       WALN
      16772889        OWN             CB_12                                         60                                           12       WALN
      16728058        OWN             HARD                                          60                                           12       WALN
      16721712        OWN             HARD                                          60                                           12       WALN
      16728124        NOPP            NO PP                                         60                                            0       WALN
      16728137        OWN             CB_12                                         36                                           12       WALN
      16728179        OWN             CB_12                                         60                                           12       WALN
      16722896        NOPP            NO PP                                         60                                            0       WALN
      16713264        NOPP            NO PP                                         60                                            0       WALN
      16713449        NOPP            NO PP                                         60                                            0       WALN
      16714499        OWN             CB_12                                         60                                           12       WALN
      16710650        OWN             CB_12                                         60                                           12       WALN
      16710484        OWN             CB_12                                         60                                           12       WALN
      16718104        OWN             CB_12                                         60                                           12       WALN
      16721428        OWN             HARD                                          84                                           12       WALN
      16709299        NOPP            NO PP                                         60                                            0       WALN
      16383933        NOPP            NO PP                                         60                                            0       WALN
      16696649        OWN             HARD                                          60                                           36       DARM
      16697618        NOPP            NO PP                                         60                                            0       AFL2
      16696527        NOPP            NO PP                                         60                                            0       AFL2
      16692494        OWN             SOFT                                          60                                            0       AFL2
      16692558        OWN             HARD                                          36                                            5       AFL2
      16693704        NOPP            NO PP                                         60                                            0       AFL2
      16693744        NOPP            NO PP                                         84                                            0       AFL2
      16693758        NOPP            NO PP                                         60                                            0       AFL2
      16693763        NOPP            NO PP                                         84                                            0       AFL2
      16693780        NOPP            NO PP                                         84                                            0       AFL2
      16693842        NOPP            NO PP                                         84                                            0       AFL2
      16693436        OWN             SOFT                                          60                                            0       DARM
      16696134        NOPP            NO PP                                         84                                            0       AFL2
      16693644        NOPP            NO PP                                         84                                            0       AFL2
      16693671        NOPP            NO PP                                         84                                            0       AFL2
      16688046        NOPP            NO PP                                         60                                            0       AFL2
      16688358        NOPP            NO PP                                         84                                            0       AFL2
      16684630        NOPP            NO PP                                         36                                            0       AFL2
      16681929        OWN             SOFT                                          60                                            0       AFL2
      16685751        NOPP            NO PP                                         84                                            0       AFL2
      16684175        NOPP            NO PP                                         60                                            0       AFL2
      16680504        OWN             HARD                                          60                                           36       AFL2
      16680567        OWN             SOFT                                          84                                            0       AFL2
      16680588        OWN             SOFT                                          84                                            0       AFL2
      16681597        OWN             HARD                                          60                                            6       AFL2
      16680099        OWN             CB_12                                         60                                           12       DARM
      16680137        NOPP            NO PP                                         60                                            0       AFL2
      16674409        OWN             SOFT                                          60                                            0       AFL2
      16672823        NOPP            NO PP                                         60                                            0       AFL2
      16674178        NOPP            NO PP                                         60                                            0       AFL2
      16674193        NOPP            NO PP                                         84                                            0       AFL2
      16667188        NOPP            NO PP                                         60                                            0       AFL2
      16667395        NOPP            NO PP                                         60                                            0       AFL2
      16670415        NOPP            NO PP                                         60                                            0       AFL2
      16670548        NOPP            NO PP                                         60                                            0       AFL2
      16670811        OWN             SOFT                                          60                                            0       AFL2
      16670882        OWN             HARD                                          60                                           12       AFL2
      16667319        OWN             HARD                                          60                                            6       AFL2
      16667339        NOPP            NO PP                                         60                                            0       AFL2
      16665764        NOPP            NO PP                                         84                                            0       AFL2
      16665776        OWN             SOFT                                          60                                            0       AFL2
      16665925        NOPP            NO PP                                         60                                            0       AFL2
      16666047        NOPP            NO PP                                         84                                            0       AFL2
      16666771        OWN             HARD                                          60                                           36       DARM
      16666809        NOPP            NO PP                                         60                                            0       AFL2
      16664386        OWN             SOFT                                          60                                            0       DARM
      16664461        OWN             HARD                                          60                                           36       AFL2
      16664213        OWN             HARD                                          60                                            6       AFL2
      16664216        NOPP            NO PP                                         60                                            0       AFL2
      16662843        NOPP            NO PP                                         36                                            0       AFL2
      16663789        NOPP            NO PP                                         60                                            0       AFL2
      16663920        NOPP            NO PP                                         84                                            0       AFL2
      16663957        NOPP            NO PP                                         60                                            0       AFL2
      16662018        OWN             HARD                                          60                                            3       AFL2
      16656473        NOPP            NO PP                                         60                                            0       AFL2
      16656535        NOPP            NO PP                                         60                                            0       AFL2
      16706307        OWN             CB_12                                         60                                           12       WALN
      16707483        OWN             HARD                                          60                                            4       WALN
      16700042        OWN             CB_12                                         84                                           12       WALN
      16648336        NOPP            NO PP                                         60                                            0       AFL2
      16644105        OWN             HARD                                          60                                            6       AFL2
      16700068        NOPP            NO PP                                         60                                            0       WALN
      16640786        NOPP            NO PP                                         60                                            0       AFL2
      16634811        OWN             CB_7H                                         60                                            7       AFL2
      16638326        NOPP            NO PP                                         60                                            0       AFL2
      16616165        NOPP            NO PP                                         84                                            0       AFL2
      16616300        NOPP            NO PP                                         60                                            0       AFL2
      16632328        NOPP            NO PP                                         60                                            0       AFL2
      16612700        OWN             SOFT                                          36                                            0       AFL2
      16611728        NOPP            NO PP                                         60                                            0       AFL2
      16613136        OWN             SOFT                                          60                                            0       DARM
      16601338        NOPP            NO PP                                         60                                            0       AFL2
      16597548        NOPP            NO PP                                         60                                            0       AFL2
      16594721        NOPP            NO PP                                         60                                            0       AFL2
      16569340        OWN             HARD                                          60                                           36       DARM
      16968414        NOPP            NO PP                                         60                                            0       AFL2
      16968415        NOPP            NO PP                                         60                                            0       AFL2
      16968466        NOPP            NO PP                                         36                                            0       AFL2
      16968467        NOPP            NO PP                                         60                                            0       AFL2
      16968468        NOPP            NO PP                                         60                                            0       AFL2
      16968470        NOPP            NO PP                                         60                                            0       AFL2
      16968477        OWN             HARD                                          60                                            6       AFL2
      16968484        NOPP            NO PP                                         60                                            0       AFL2
      16968515        NOPP            NO PP                                         60                                            0       AFL2
      16965518        OWN             HARD                                          84                                           36       AFL2
      16965520        OWN             CB_12                                         60                                           12       AFL2
      16965531        NOPP            NO PP                                         60                                            0       AFL2
      16965539        NOPP            NO PP                                         60                                            0       AFL2
      16965562        NOPP            NO PP                                         60                                            0       AFL2
      16968529        NOPP            NO PP                                         60                                            0       AFL2
      16968543        NOPP            NO PP                                         60                                            0       AFL2
      16968564        OWN             SOFT                                          60                                            0       AFL2
      16968580        OWN             SOFT                                          60                                            0       AFL2
      16968597        OWN             CB_12                                         60                                           12       AFL2
      16968624        NOPP            NO PP                                         60                                            0       AFL2
      16968635        NOPP            NO PP                                         60                                            0       AFL2
      16968639        NOPP            NO PP                                         60                                            0       AFL2
      16968640        NOPP            NO PP                                         60                                            0       AFL2
      16968654        NOPP            NO PP                                         84                                            0       AFL2
      16968657        NOPP            NO PP                                         60                                            0       AFL2
      16968671        NOPP            NO PP                                         60                                            0       AFL2
      16968679        NOPP            NO PP                                         60                                            0       AFL2
      16968682        NOPP            NO PP                                         60                                            0       AFL2
      16968712        OWN             HARD                                          60                                           36       AFL2
      16968717        NOPP            NO PP                                         60                                            0       AFL2
      16968752        NOPP            NO PP                                         60                                            0       AFL2
      16968753        NOPP            NO PP                                         60                                            0       AFL2
      16968786        OWN             CB_12                                         60                                           12       AFL2
      16968806        NOPP            NO PP                                         60                                            0       AFL2
      16968866        NOPP            NO PP                                         60                                            0       AFL2
      16968907        OWN             HARD                                          84                                           12       AFL2
      16970398        OWN             SOFT                                          60                                            0       AFL2
      16970410        NOPP            NO PP                                         60                                            0       AFL2
      16970414        OWN             HARD                                          84                                           36       AFL2
      16970424        NOPP            NO PP                                         60                                            0       AFL2
      16970425        NOPP            NO PP                                         60                                            0       AFL2
      16970428        OWN             HARD                                          60                                           36       AFL2
      16970431        OWN             SOFT                                          60                                            0       AFL2
      16970443        NOPP            NO PP                                         60                                            0       AFL2
      16970447        NOPP            NO PP                                         60                                            0       AFL2
      16970462        NOPP            NO PP                                         60                                            0       AFL2
      16970479        NOPP            NO PP                                         60                                            0       AFL2
      16970492        NOPP            NO PP                                         60                                            0       AFL2
      16970530        NOPP            NO PP                                         60                                            0       AFL2
      16970539        OWN             HARD                                          60                                           36       AFL2
      16970541        NOPP            NO PP                                         60                                            0       AFL2
      16970652        OWN             HARD                                          60                                           36       AFL2
      16970712        OWN             SOFT                                          60                                            0       AFL2
      16965567        NOPP            NO PP                                         84                                            0       AFL2
      16965596        OWN             CB_6H                                         60                                            6       AFL2
      16965624        NOPP            NO PP                                         60                                            0       AFL2
      16965633        OWN             HARD                                          60                                           36       AFL2
      16965680        OWN             HARD                                          60                                           36       AFL2
      16968202        OWN             SOFT                                          60                                            0       AFL2
      16968223        OWN             SOFT                                          60                                            0       AFL2
      16968279        OWN             SOFT                                          36                                            0       AFL2
      16968314        NOPP            NO PP                                         60                                            0       AFL2
      16968340        OWN             SOFT                                          60                                            0       AFL2
      16968387        NOPP            NO PP                                         60                                            0       AFL2
      16968403        NOPP            NO PP                                         60                                            0       AFL2
      16859571        NOPP            NO PP                                         60                                            0       AFL2
      16859621        OWN             CB_12                                         60                                           12       AFL2
      16859664        OWN             CB_12                                         60                                           12       AFL2
      16962970        NOPP            NO PP                                         60                                            0       AFL2
      16962976        NOPP            NO PP                                         60                                            0       AFL2
      16962997        OWN             HARD                                          60                                           36       AFL2
      16963022        OWN             HARD                                          60                                            6       AFL2
      16963038        OWN             HARD                                          60                                           12       AFL2
      16859098        OWN             SOFT                                          60                                            0       AFL2
      16963043        OWN             HARD                                          60                                            6       AFL2
      16963055        OWN             HARD                                          60                                           36       AFL2
      16963085        NOPP            NO PP                                         60                                            0       AFL2
      16859145        NOPP            NO PP                                         60                                            0       AFL2
      16859159        OWN             SOFT                                          84                                            0       AFL2
      16963187        NOPP            NO PP                                         60                                            0       AFL2
      16963198        NOPP            NO PP                                         60                                            0       AFL2
      16963202        NOPP            NO PP                                         60                                            0       AFL2
      16963223        NOPP            NO PP                                         60                                            0       AFL2
      16859262        NOPP            NO PP                                         60                                            0       AFL2
      16963247        NOPP            NO PP                                         60                                            0       AFL2
      16963248        NOPP            NO PP                                         60                                            0       AFL2
      16963287        OWN             SOFT                                          60                                            0       AFL2
      16859282        NOPP            NO PP                                         60                                            0       AFL2
      16859294        NOPP            NO PP                                         36                                            0       AFL2
      16859307        NOPP            NO PP                                         84                                            0       AFL2
      16859334        OWN             SOFT                                          60                                            0       AFL2
      16859346        NOPP            NO PP                                         84                                            0       AFL2
      16859350        OWN             HARD                                          60                                            6       AFL2
      16859358        NOPP            NO PP                                         84                                            0       AFL2
      16859361        OWN             HARD                                          60                                            6       AFL2
      16859363        NOPP            NO PP                                         84                                            0       AFL2
      16963323        NOPP            NO PP                                         60                                            0       AFL2
      16963331        OWN             SOFT                                          60                                            0       AFL2
      16963334        OWN             SOFT                                          60                                            0       AFL2
      16963353        OWN             HARD                                          60                                            6       AFL2
      16965170        NOPP            NO PP                                         60                                            0       AFL2
      16965177        OWN             CB_12                                         60                                           12       AFL2
      16965194        NOPP            NO PP                                         60                                            0       AFL2
      16965199        NOPP            NO PP                                         60                                            0       AFL2
      16965200        NOPP            NO PP                                         60                                            0       AFL2
      16965205        NOPP            NO PP                                         84                                            0       AFL2
      16965206        NOPP            NO PP                                         60                                            0       AFL2
      16965208        NOPP            NO PP                                         60                                            0       AFL2
      16965263        NOPP            NO PP                                         60                                            0       AFL2
      16965271        OWN             SOFT                                          60                                            0       AFL2
      16859408        NOPP            NO PP                                         60                                            0       AFL2
      16859421        NOPP            NO PP                                         60                                            0       AFL2
      16859430        OWN             HARD                                          60                                            6       AFL2
      16859445        NOPP            NO PP                                         36                                            0       AFL2
      16859450        NOPP            NO PP                                         60                                            0       AFL2
      16859477        OWN             SOFT                                          60                                            0       AFL2
      16859487        NOPP            NO PP                                         60                                            0       AFL2
      16859514        OWN             HARD                                          60                                            6       AFL2
      16965322        OWN             SOFT                                          60                                            0       AFL2
      16965344        OWN             SOFT                                          84                                            0       AFL2
      16859535        NOPP            NO PP                                         60                                            0       AFL2
      16965397        OWN             CB_12                                         60                                           12       AFL2
      16965405        NOPP            NO PP                                         60                                            0       AFL2
      16859544        OWN             HARD                                          60                                            6       AFL2
      16859549        NOPP            NO PP                                         60                                            0       AFL2
      16859553        NOPP            NO PP                                         60                                            0       AFL2
      16859558        NOPP            NO PP                                         84                                            0       AFL2
      16859561        NOPP            NO PP                                         60                                            0       AFL2
      16859568        NOPP            NO PP                                         60                                            0       AFL2
      16965482        OWN             HARD                                          60                                            7       AFL2
      16965483        OWN             HARD                                          60                                           36       AFL2
      16856458        NOPP            NO PP                                         60                                            0       AFL2
      16856459        OWN             SOFT                                          60                                            0       AFL2
      16856477        OWN             SOFT                                          60                                            0       AFL2
      16856492        OWN             SOFT                                          60                                            0       AFL2
      16856503        NOPP            NO PP                                         60                                            0       AFL2
      16856514        NOPP            NO PP                                         60                                            0       AFL2
      16853147        OWN             SOFT                                          60                                            0       AFL2
      16853185        OWN             SOFT                                          60                                            0       AFL2
      16856539        OWN             SOFT                                          60                                            0       AFL2
      16856584        NOPP            NO PP                                         60                                            0       AFL2
      16856602        OWN             SOFT                                          84                                            0       AFL2
      16856606        OWN             SOFT                                          60                                            0       AFL2
      16856610        NOPP            NO PP                                         60                                            0       AFL2
      16856615        NOPP            NO PP                                         60                                            0       AFL2
      16856626        NOPP            NO PP                                         60                                            0       AFL2
      16856641        NOPP            NO PP                                         60                                            0       AFL2
      16856643        OWN             SOFT                                          60                                            0       AFL2
      16856657        OWN             HARD                                          60                                            6       AFL2
      16856688        OWN             HARD                                          60                                            6       AFL2
      16853271        NOPP            NO PP                                         60                                            0       AFL2
      16853281        NOPP            NO PP                                         84                                            0       AFL2
      16856730        OWN             HARD                                          60                                           36       AFL2
      16856749        NOPP            NO PP                                         60                                            0       AFL2
      16856751        OWN             SOFT                                          60                                            0       AFL2
      16856753        OWN             SOFT                                          60                                            0       AFL2
      16856770        OWN             HARD                                          60                                           36       AFL2
      16856782        OWN             HARD                                          60                                           36       AFL2
      16856874        OWN             CB_12                                         60                                           12       AFL2
      16856882        NOPP            NO PP                                         60                                            0       AFL2
      16856930        NOPP            NO PP                                         36                                            0       AFL2
      16856946        NOPP            NO PP                                         84                                            0       AFL2
      16856949        NOPP            NO PP                                         60                                            0       AFL2
      16856950        NOPP            NO PP                                         84                                            0       AFL2
      16856951        NOPP            NO PP                                         60                                            0       AFL2
      16856954        NOPP            NO PP                                         60                                            0       AFL2
      16856961        NOPP            NO PP                                         84                                            0       AFL2
      16856972        NOPP            NO PP                                         84                                            0       AFL2
      16857006        OWN             SOFT                                          60                                            0       AFL2
      16857059        NOPP            NO PP                                         84                                            0       AFL2
      16857346        OWN             SOFT                                          60                                            0       AFL2
      16857369        NOPP            NO PP                                         60                                            0       AFL2
      16857459        NOPP            NO PP                                         60                                            0       AFL2
      16857484        OWN             HARD                                          84                                            6       AFL2
      16857506        NOPP            NO PP                                         60                                            0       AFL2
      16857526        NOPP            NO PP                                         60                                            0       AFL2
      16857575        OWN             HARD                                          60                                           36       AFL2
      16857600        NOPP            NO PP                                         60                                            0       AFL2
      16857618        NOPP            NO PP                                         60                                            0       AFL2
      16857627        OWN             SOFT                                          60                                            0       AFL2
      16857673        NOPP            NO PP                                         60                                            0       AFL2
      16857681        NOPP            NO PP                                         60                                            0       AFL2
      16857684        OWN             HARD                                          60                                           36       AFL2
      16859070        NOPP            NO PP                                         60                                            0       AFL2
      16853368        NOPP            NO PP                                         60                                            0       AFL2
      16856432        NOPP            NO PP                                         60                                            0       AFL2
      16856450        NOPP            NO PP                                         60                                            0       AFL2
      16852039        OWN             CB_6H                                         60                                            6       AFL2
      16852072        NOPP            NO PP                                         36                                            0       AFL2
      16852094        NOPP            NO PP                                         60                                            0       AFL2
      16852117        NOPP            NO PP                                         60                                            0       AFL2
      16852120        NOPP            NO PP                                         60                                            0       AFL2
      16852176        NOPP            NO PP                                         60                                            0       AFL2
      16852185        OWN             HARD                                          60                                            5       AFL2
      16852212        OWN             HARD                                          60                                           36       AFL2
      16852214        NOPP            NO PP                                         60                                            0       AFL2
      16852834        OWN             HARD                                          60                                            6       AFL2
      16852837        NOPP            NO PP                                         36                                            0       AFL2
      16852840        OWN             HARD                                          60                                           36       AFL2
      16852879        NOPP            NO PP                                         60                                            0       AFL2
      16852880        OWN             SOFT                                          60                                            0       AFL2
      16852919        OWN             HARD                                          60                                            6       AFL2
      16852236        OWN             HARD                                          60                                            6       AFL2
      16852981        NOPP            NO PP                                         60                                            0       AFL2
      16852992        OWN             SOFT                                          60                                            0       AFL2
      16852247        OWN             SOFT                                          84                                            0       AFL2
      16853034        NOPP            NO PP                                         60                                            0       AFL2
      16852282        NOPP            NO PP                                         60                                            0       AFL2
      16852297        NOPP            NO PP                                         60                                            0       AFL2
      16852320        OWN             HARD                                          60                                            6       AFL2
      16852322        NOPP            NO PP                                         60                                            0       AFL2
      16852344        OWN             SOFT                                          60                                            0       AFL2
      16852367        OWN             CB_6H                                         60                                            6       AFL2
      16852414        OWN             SOFT                                          36                                            0       AFL2
      16852686        OWN             SOFT                                          60                                            0       AFL2
      16852702        NOPP            NO PP                                         60                                            0       AFL2
      16852708        NOPP            NO PP                                         60                                            0       AFL2
      16852710        NOPP            NO PP                                         60                                            0       AFL2
      16852731        OWN             HARD                                          60                                            6       AFL2
      16852743        NOPP            NO PP                                         60                                            0       AFL2
      16852752        NOPP            NO PP                                         60                                            0       AFL2
      16852767        NOPP            NO PP                                         60                                            0       AFL2
      16852777        NOPP            NO PP                                         60                                            0       AFL2
      16852779        NOPP            NO PP                                         60                                            0       AFL2
      16853052        NOPP            NO PP                                         60                                            0       AFL2
      16853062        NOPP            NO PP                                         60                                            0       AFL2
      16853068        NOPP            NO PP                                         84                                            0       AFL2
      16853071        NOPP            NO PP                                         84                                            0       AFL2
      16853080        OWN             SOFT                                          60                                            0       AFL2
      16853088        NOPP            NO PP                                         60                                            0       AFL2
      16853090        NOPP            NO PP                                         60                                            0       AFL2
      16853091        NOPP            NO PP                                         60                                            0       AFL2
      16853119        OWN             HARD                                          60                                           24       AFL2
      17032768        OWN             HARD                                          60                                           12       WALN
      17016019        OWN             HARD                                          60                                           12       WALN
      16851994        OWN             HARD                                          60                                           36       AFL2
      16852000        NOPP            NO PP                                         60                                            0       AFL2
      17020924        OWN             HARD                                          60                                           12       WALN
      17020976        NOPP            NO PP                                         60                                            0       WALN
      16852013        NOPP            NO PP                                         60                                            0       AFL2
      17021015        NOPP            NO PP                                         60                                            0       WALN
      17021734        NOPP            NO PP                                         60                                            0       WALN
      17021760        OWN             CB_12                                         60                                           12       WALN
      16731840        NOPP            NO PP                                         84                                            0       AFL2
      16731678        NOPP            NO PP                                         36                                            0       AFL2
      16731691        NOPP            NO PP                                         36                                            0       AFL2
      16731703        NOPP            NO PP                                         60                                            0       AFL2
      16731732        NOPP            NO PP                                         60                                            0       AFL2




--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT C
                                                    [RESERVED]




--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT D


                                          REQUEST FOR RELEASE OF DOCUMENTS

To:      Wells Fargo Bank, National Association
         1015 10th Avenue
         Minneapolis, Minnesota 55414
         Attention: BSALTA 2007-2
         Telecopier: (612) 667-1068

RE:      Custodial  Agreement,  dated as of March 30, 2007 among Structured Asset Mortgage  Investments II
         Inc., as depositor,  Wells Fargo Bank,  National  Association  as master  servicer and securities
         administrator,  Wells Fargo Bank,  National  Association  as custodian  and  Citibank,  N.A.,  as
         trustee,  issuing Bear Stearns Alt-A Trust 2007-2,  Mortgage Pass-Through  Certificates,  Series
         2007-2

         In  connection  with  the  administration  of the  Mortgage  Loans  held by you  pursuant  to the
above-captioned  Custodial  Agreement,  we request the release,  and hereby  acknowledge  receipt,  of the
Mortgage File for the Mortgage Loan described below, for the reason indicated.

Mortgage Loan Number:

Mortgagor Name, Address & Zip Code:

Reason for Requesting Documents (check one):

_____             1.       Mortgage  Paid in Full and  proceeds  have been  deposited  into the  Custodial
                           Account

_____             2.       Foreclosure

_____             3.       Substitution

_____             4.       Other Liquidation

_____             5.       Nonliquidation                     Reason:

_____             6.       California Mortgage Loan paid in full


                                                              By:_________________________________________
                                                                  (authorized signer)

                                                              Issuer:
                                                              Address:

                                                              Date:




--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT E

                                        FORM OF TRANSFER AFFIDAVIT

                                                                  Affidavit     pursuant     to    Section
                                                                  860E(e)(4)   of  the  Internal   Revenue
                                                                  Code  of  1986,  as  amended,   and  for
                                                                  other purposes

STATE OF                   )
                           )ss:
COUNTY OF                  )

         [NAME OF OFFICER], being first duly sworn, deposes and says:

         1. That he is [Title of Officer] of [Name of Investor]  (record or  beneficial  owner of the Bear
Stearns ALT-A Trust 2007-2,  Mortgage Pass-Through  Certificates,  Series 2007-2, Class R-__ Certificates)
(the "Class R  Certificates")  (the "Owner"),  a [savings  institution]  [corporation]  duly organized and
existing  under the laws of [the State of _____]  [the  United  States],  on behalf of which he makes this
affidavit.

         2.       That the Owner  (i) is not and will not be as of  [Closing  Date][date  of  purchase]  a
"disqualified  organization"  within the meaning of Section  860E(e)(5)  of the  Internal  Revenue Code of
1986,  as amended  (the "Code") or an "electing  large  partnership"  within the meaning of Section 775 of
the Code,  (ii) will  endeavor to remain  other than a  disqualified  organization  and an electing  large
partnership  for so long as it retains its  ownership in the Class R  Certificates  and (iii) is acquiring
the Class R  Certificates  for its own  account  or for the  account  of  another  Owner from which it has
received an affidavit and agreement in substantially  the same form as this affidavit and agreement.  (For
this purpose, a "disqualified  organization"  means an electing large partnership under Section 775 of the
Code, the United States,  any state or political  subdivision  thereof,  any agency or  instrumentality of
any of the  foregoing  (other than an  instrumentality  all of the  activities of which are subject to tax
and,  except for the Federal  Home Loan  Mortgage  Corporation,  a majority of whose board of directors is
not selected by any such governmental  entity) or any foreign  government,  international  organization or
any  agency  or  instrumentality  of such  foreign  government  or  organization,  any rural  electric  or
telephone  cooperative,  or any organization (other than certain farmers'  cooperatives) that is generally
exempt  from  federal  income tax unless such  organization  is subject to the tax on  unrelated  business
taxable income).

         3.       That the Owner is aware (i) of the tax that  would be imposed  on  transfers  of Class R
Certificates to disqualified  organizations  or electing large  partnerships  under the Code, that applies
to all  transfers  of Class R  Certificates  after  March  31,  1988;  (ii)  that such tax would be on the
transferor (or, with respect to transfers to electing large partnerships,  on each such partnership),  or,
if such  transfer  is through  an agent  (which  person  includes a broker,  nominee or  middleman)  for a
disqualified  organization,  on the agent;  (iii) that the person (other than with respect to transfers to
electing large  partnerships)  otherwise  liable for the tax shall be relieved of liability for the tax if
the  transferee  furnishes  to  such  person  an  affidavit  that  the  transferee  is not a  disqualified
organization  and, at the time of transfer,  such person does not have actual knowledge that the affidavit
is false;  and (iv) that the Class R  Certificates  may be  "noneconomic  residual  interests"  within the
meaning  of  Treasury  regulations  promulgated  pursuant  to  the  Code  and  that  the  transferor  of a
noneconomic  residual  interest  will remain  liable for any taxes due with  respect to the income on such
residual  interest,  unless no  significant  purpose  of the  transfer  was to impede  the  assessment  or
collection of tax.

         4.  That the  Owner is  aware of the tax  imposed  on a  "pass-through  entity"  holding  Class R
Certificates if either the pass-through  entity is an electing large  partnership under Section 775 of the
Code or if at any time during the taxable year of the pass-through  entity a disqualified  organization is
the record holder of an interest in such entity.  (For this purpose,  a "pass through  entity"  includes a
regulated investment company, a real estate investment trust or common trust fund, a partnership, trust or
estate, and certain cooperatives.)

         5. That the Owner is aware that the  Securities  Administrator  will not register the transfer of
any Class R Certificates unless the transferee, or the transferee's agent, delivers to it an affidavit and
agreement,  among other things, in substantially the same form as this affidavit and agreement.  The Owner
expressly  agrees that it will not  consummate  any such  transfer if it knows or believes that any of the
representations contained in such affidavit and agreement are false.

         6. That the Owner has reviewed the restrictions set forth on the face of the Class R Certificates
and the  provisions  of Section  5.05 of the  Pooling  and  Servicing  Agreement  under  which the Class R
Certificates  were issued.  The Owner expressly agrees to be bound by and to comply with such restrictions
and provisions.

         7. That the Owner consents to any additional  restrictions or  arrangements  that shall be deemed
necessary  upon  advice of counsel to  constitute  a  reasonable  arrangement  to ensure  that the Class R
Certificates  will  only be  owned,  directly  or  indirectly,  by an  Owner  that  is not a  disqualified
organization.

         8. The Owner's Taxpayer Identification Number is # _______________.

         9. This affidavit and agreement  relates only to the Class R  Certificates  held by the Owner and
not to any other holder of the Class R Certificates.  The Owner understands that the liabilities described
herein relate only to the Class R Certificates.

         10. That no purpose of the Owner relating to the transfer of any of the Class R  Certificates  by
the Owner is or will be to impede the assessment or collection of any tax; in making this  representation,
the Owner warrants that the Owner is familiar with (i) Treasury Regulation Section 1.860E-1 (c) and recent
amendments thereto,  effective as of August 19, 2002, and (ii) the preamble describing the adoption of the
amendments to such regulation, which is attached hereto as Exhibit 1.

         11.  That the Owner has no present  knowledge  or  expectation  that it will be unable to pay any
United States taxes owed by it so long as any of the Certificates remain outstanding.  In this regard, the
Owner  hereby  represents  to and for  the  benefit  of the  person  from  whom it  acquired  the  Class R
Certificates that the Owner intends to pay taxes associated with holding such Class R Certificates as they
become due, fully understanding that it may incur tax liabilities in excess of any cash flows generated by
the Class R Certificates.

         12. That the Owner has no present  knowledge  or  expectation  that it will become  insolvent  or
subject to a bankruptcy proceeding for so long as any of the Class R Certificates remain outstanding.

         13. The Owner is a citizen or resident of the United States, a corporation,  partnership or other
entity  created or  organized  in, or under the laws of, the United  States or any  political  subdivision
thereof,  or an estate or trust whose income from sources without the United States is includable in gross
income for United States  federal income tax purposes  regardless of its connection  with the conduct of a
trade or business within the United States.

         14. The Owner  hereby  agrees that it will not cause income from the Class R  Certificates  to be
attributable  to a foreign  permanent  establishment  or fixed base  (within the meaning of an  applicable
income tax treaty) of the Owner or another United States taxpayer.

         15. (a) The  Purchaser  hereby  certifies,  represents  and warrants to, and  covenants  with the
Company, the Trustee,  the Securities  Administrator and the Master Servicer that the Certificates (i) are
not being  acquired by, and will not be  transferred  to, any employee  benefit plan within the meaning of
Section 3(3) of the  Employee  Retirement  Income  Security Act of 1974,  as amended  ("ERISA"),  or other
retirement  arrangement,  including  individual  retirement  accounts and annuities,  Keogh plans and bank
collective  investment  funds and  insurance  company  general or  separate  accounts in which such plans,
accounts or  arrangements  are  invested,  that is subject to Section 406 of ERISA or Section  4975 of the
Internal Revenue Code of 1986 (the "Code") (any of the foregoing,  a "Plan"),  (ii) are not being acquired
with "plan assets" of a Plan within the meaning of the Department of Labor ("DOL")  regulation,  29 C.F.R.
?Section  2510.3-101 or otherwise  under ERISA,  and (iii) will not be  transferred  to any entity that is
deemed to be  investing  "plan  assets"  within  the  meaning  of the DOL  regulation,  29 C.F.R.  Section
2510.3-101 or otherwise  under ERISA; or (b) the Owner will provide the Securities  Administrator  with an
Opinion of Counsel acceptable to and in form and substance satisfactory to the Securities Administrator to
the effect that the purchase of Certificates is permissible  under  applicable law, will not constitute or
result in any  non-exempt  prohibited  transaction  under  ERISA or Section  4975 of the Code and will not
subject the Trustee, the Company, the Securities Administrator or the Master Servicer to any obligation or
liability  (including  obligations or liabilities  under ERISA or Section 4975 of the Code) in addition to
those undertaken in the Pooling and Servicing Agreement.

         In addition,  the Owner hereby  certifies,  represents  and warrants to, and covenants  with, the
Company,  the  Trustee,  the  Securities  Administrator  and the Master  Servicer  that the Owner will not
transfer such  Certificates to any Plan or person unless either such Plan or person meets the requirements
set forth in either (a) or (b) above.

         Capitalized terms used but not defined herein shall have the meanings assigned in the Pooling and
Servicing Agreement.

         IN WITNESS  WHEREOF,  the  Investor  has caused  this  instrument  to be  executed on its behalf,
pursuant to authority of its Board of  Directors,  by its [Title of Officer]  this ____ day of  _________,
20__.

                                                     [NAME OF INVESTOR]

                                                     By:__________________________________________________
                                                           [Name of Officer]
                                                           [Title of Officer]
                                                           [Address   of    Investor    for   receipt   of
                                                           distributions]


                                                           Address  of   Investor   for   receipt  of  tax
                                                           information:


         Personally  appeared  before me the  above-named  [Name of Officer],  known or proved to me to be
the same person who executed the  foregoing  instrument  and to be the [Title of Officer] of the Investor,
and  acknowledged  to me that he  executed  the same as his free act and deed and the free act and deed of
the Investor.

         Subscribed and sworn before me this ___ day of _________, 20___.

NOTARY PUBLIC

COUNTY OF

STATE OF


My commission expires the ___ day of ___________________, 20___.




--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT F-1

                                     FORM OF INVESTMENT LETTER (NON-RULE 144A)


                                          ______________,200___


Structured Asset Mortgage Investments II Inc.
383 Madison Avenue
New York, New York 10179

Wells Fargo Bank, National Association
Sixth Street and Marquette Avenue
Minneapolis, Minnesota 55479
Attention: Bear Stearns Alt-A Trust 2007-2

                  Re:      Bear Stearns Alt-A Trust 2007-2
                           Mortgage Pass-Through Certificates, Series 2007-2, Class [        ]

Ladies and Gentlemen:

         ______________  (the  "Purchaser")   intends  to  purchase  from  ______________  (the  "Seller")
$_________ initial Certificate  Principal Balance of Mortgage  Pass-Through  Certificates,  Series 2007-2,
Class _____ (the  "Certificates"),  issued  pursuant to the Pooling and Servicing  Agreement (the "Pooling
and Servicing  Agreement"),  dated as of March 1, 2007 among  Structured  Asset  Mortgage  Investments  II
Inc., as depositor (the "Seller"),  EMC Mortgage Corporation,  Wells Fargo Bank, National Association,  as
master servicer and securities  administrator,  and Citibank, N.A., as trustee (the "Trustee").  All terms
used herein and not  otherwise  defined  shall have the  meanings  set forth in the Pooling and  Servicing
Agreement.  The Purchaser  hereby  certifies,  represents and warrants to, and covenants  with, the Seller
and the Trustee that:

                           1.       The Purchaser  understands that (a) the Certificates have not been and
                  will not be registered or qualified  under the  Securities  Act of 1933, as amended (the
                  "Act") or any state  securities  law,  (b) the Seller is not  required to so register or
                  qualify the  Certificates,  (c) the  Certificates  may be resold only if registered  and
                  qualified  pursuant to the provisions of the Act or any state  securities  law, or if an
                  exemption from such  registration and  qualification  is available,  (d) the Pooling and
                  Servicing  Agreement  contains  restrictions  regarding the transfer of the Certificates
                  and (e) the Certificates will bear a legend to the foregoing effect.

                           2.       The  Purchaser is acquiring the  Certificates  for its own account for
                  investment only and not with a view to or for sale in connection  with any  distribution
                  thereof in any manner that would  violate  the Act or any  applicable  state  securities
                  laws.

                           3.       The  Purchaser  is  (a)  a  substantial,  sophisticated  institutional
                  investor  having such knowledge and experience in financial and business  matters,  and,
                  in particular,  in such matters related to securities similar to the Certificates,  such
                  that  it  is  capable  of  evaluating   the  merits  and  risks  of  investment  in  the
                  Certificates,  (b) able to bear the  economic  risks  of such an  investment  and (c) an
                  "accredited  investor"  within the meaning of Rule 501 (a)  promulgated  pursuant to the
                  Act.

                           4.       The Purchaser has been  furnished  with, and has had an opportunity to
                  review  (a)  a  copy  of  the  Pooling  and  Servicing  Agreement  and  (b)  such  other
                  information  concerning the Certificates,  the Mortgage Loans and the Seller as has been
                  requested  by the  Purchaser  from the  Seller  or the  Seller  and is  relevant  to the
                  Purchaser's   decision  to  purchase  the  Certificates.   The  Purchaser  has  had  any
                  questions  arising  from  such  review  answered  by the  Seller  or the  Seller  to the
                  satisfaction of the Purchaser.

                           5.       The  Purchaser  has not and will not nor has it  authorized or will it
                  authorize any person to (a) offer,  pledge,  sell,  dispose of or otherwise transfer any
                  Certificate,  any  interest  in any  Certificate  or any other  similar  security to any
                  person in any manner,  (b)  solicit any offer to buy or to accept a pledge,  disposition
                  of other  transfer of any  Certificate,  any  interest in any  Certificate  or any other
                  similar  security  from any person in any manner,  (c)  otherwise  approach or negotiate
                  with respect to any  Certificate,  any interest in any  Certificate or any other similar
                  security with any person in any manner,  (d) make any general  solicitation  by means of
                  general  advertising  or in any other manner or (e) take any other  action,  that (as to
                  any of (a) through (e) above) would  constitute a distribution of any Certificate  under
                  the Act, that would render the  disposition of any  Certificate a violation of Section 5
                  of  the  Act or any  state  securities  law,  or  that  would  require  registration  or
                  qualification  pursuant thereto.  The Purchaser will not sell or otherwise  transfer any
                  of the  Certificates,  except in  compliance  with the  provisions  of the  Pooling  and
                  Servicing Agreement.

                           6.       The Purchaser (if the  Certificate is not rated at least "BBB-" or its
                  equivalent by Fitch, S&P or Moody's):

                                    (a)     is not an employee benefit or other plan subject to the
                  prohibited transaction provisions of the Employee Retirement Income Security Act of
                  1974, as amended ("ERISA"), or Section 4975 of the Internal Revenue Code of 1986, as
                  amended (a "Plan"), or any other person (including an investment manager, a named
                  fiduciary or a trustee of any Plan) acting, directly or indirectly, on behalf of or
                  purchasing any Certificate with "plan assets" of any Plan within the meaning of the
                  Department of Labor ("DOL") regulation at 29 C.F.R. Section 2510.3-101, as modified by
                  Section 3(42) of ERISA; or

                                    (b)    is an insurance company, the source of funds to be used by it
                  to purchase the Certificates is an "insurance company general account" (within the
                  meaning of DOL Prohibited Transaction Class Exemption ("PTCE") 95-60), and the
                  purchase is being made in reliance upon the availability of the exemptive relief
                  afforded under Sections I and III of PTCE 95-60.

         In addition, the Purchaser hereby certifies, represents and warrants to, and covenants with,
the Company, the Trustee, the Securities Administrator and the Master Servicer that the Purchaser will
not transfer such Certificates to any Plan or person unless such Plan or person meets the requirements
set forth in either 6(a) or (b) above.



                                                            Very truly yours,



                                                            [PURCHASER]

                                                            By:_______________________________________

                                                            Name:

                                                            Title:




--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT F-2


                               FORM OF RULE 144A INVESTMENT REPRESENTATION

                         Description of Rule 144A Securities, including numbers:

                        ________________________________________________________

                        ________________________________________________________

                        ________________________________________________________

                        ________________________________________________________

                  The undersigned  seller,  as registered  holder (the "Seller"),  intends to transfer the
Rule 144A Securities described above to the undersigned buyer (the "Buyer").

         In  connection  with such transfer and in accordance  with the  agreements  pursuant to which the
Rule 144A  Securities were issued,  the Seller hereby  certifies the following  facts:  Neither the Seller
nor anyone  acting on its behalf has offered,  transferred,  pledged,  sold or  otherwise  disposed of the
Rule 144A  Securities,  any  interest in the Rule 144A  Securities  or any other  similar  security to, or
solicited  any  offer  to buy or  accept  a  transfer,  pledge  or  other  disposition  of the  Rule  144A
Securities,  any interest in the Rule 144A  Securities  or any other similar  security  from, or otherwise
approached  or  negotiated  with  respect  to the Rule  144A  Securities,  any  interest  in the Rule 144A
Securities  or any  other  similar  security  with,  any  person  in  any  manner,  or  made  any  general
solicitation  by means of general  advertising  or in any other manner,  or taken any other  action,  that
would  constitute a distribution of the Rule 144A Securities  under the Securities Act of 1933, as amended
(the "1933  Act"),  or that would  render the  disposition  of the Rule 144A  Securities  a  violation  of
Section 5 of the 1933 Act or require  registration  pursuant thereto,  and that the Seller has not offered
the Rule 144A  Securities to any person other than the Buyer or another  "qualified  institutional  buyer"
as defined in Rule 144A under the 1933 Act.

         The Buyer  warrants  and  represents  to, and  covenants  with,  the Seller,  the Trustee and the
Master  Servicer  (as  defined to the  Pooling  and  Servicing  Agreement,  dated as of March 1, 2007 (the
"Agreement"),  among the Company, EMC, Wells Fargo Bank, N.A., as master servicer (the "Master Servicer"),
and Citibank, N.A., as trustee (the "Trustee")) as follows:

         The Buyer  understands  that the Rule 144A Securities have not been registered under the 1933 Act
or the securities laws of any state.

         The Buyer  considers  itself a  substantial,  sophisticated  institutional  investor  having such
knowledge and  experience in financial  and business  matters that it is capable of evaluating  the merits
and risks of investment in the Rule 144A Securities.

         The Buyer has been  furnished with all  information  regarding the Rule 144A  Securities  that it
has requested from the Seller, the Securities Administrator or the Master Servicer.

         Neither the Buyer nor anyone  acting on its behalf has  offered,  transferred,  pledged,  sold or
otherwise  disposed of the Rule 144A  Securities,  any interest in the Rule 144A  Securities  or any other
similar  security to, or solicited any offer to buy or accept a transfer,  pledge or other  disposition of
the Rule 144A  Securities,  any interest in the Rule 144A  Securities or any other similar  security from,
or otherwise  approached or negotiated with respect to the Rule 144A Securities,  any interest in the Rule
144A  Securities  or any other  similar  security  with,  any person in any  manner,  or made any  general
solicitation  by means of general  advertising  or in any other manner,  or taken any other  action,  that
would  constitute a distribution of the Rule 144A  Securities  under the 1933 Act or that would render the
disposition of the Rule 144A  Securities a violation of Section 5 of the 1933 Act or require  registration
pursuant  thereto,  nor will it act, nor has it authorized or will it authorize any person to act, in such
manner with respect to the Rule 144A Securities.

         The Buyer is a  "qualified  institutional  buyer" as that term is  defined in Rule 144A under the
1933 Act and has completed  either of the forms of  certification  to that effect attached hereto as Annex
1 or Annex 2. The Buyer is aware that the sale to it is being  made in  reliance  on Rule 144A.  The Buyer
is  acquiring  the  Rule  144A  Securities  for  its  own  account  or the  accounts  of  other  qualified
institutional  buyers,  understands  that such Rule 144A Securities may be resold,  pledged or transferred
only (i) to a person  reasonably  believed to be a qualified  institutional  buyer that  purchases for its
own  account  or for the  account  of a  qualified  institutional  buyer to whom  notice is given that the
resale,  pledge or transfer is being made in reliance on Rule 144A, or (ii) pursuant to another  exemption
from registration under the 1933 Act.

         The Buyer (if the Rule  144A  Securities  are not  rated at least  "BBB-"  or its  equivalent  by
Fitch, S&P or Moody's):

                  (a)      is not an employee benefit or other plan subject to the prohibited transaction
                  provisions of the Employee Retirement Income Security Act of 1974, as amended
                  ("ERISA"), or Section 4975 of the Internal Revenue Code of 1986, as amended (a
                  "Plan"), or any other person (including an investment manager, a named fiduciary or a
                  trustee of any Plan) acting, directly or indirectly, on behalf of or purchasing any
                  Certificate with "plan assets" of any Plan within the meaning of the Department of
                  Labor ("DOL") regulation at 29 C.F.R. Section 2510.3-101, as modified by Section 3(42)
                  of ERISA; or

                  (b)    is an insurance company, the source of funds to be used by it to purchase the
                  Certificates is an "insurance company general account" (within the meaning of DOL
                  Prohibited Transaction Class Exemption ("PTCE") 95-60), and the purchase is being made
                  in reliance upon the availability of the exemptive relief afforded under Sections I
                  and III of PTCE 95-60.

          This document may be executed in one or more counterparts and by the different parties hereto
on separate counterparts, each of which, when so executed, shall be deemed to be an original; such
counterparts, together, shall constitute one and the same document.




--------------------------------------------------------------------------------




                  IN WITNESS WHEREOF, each of the parties has executed this document as of the date set
forth below.


__________________________________________                   ___________________________________________
Print Name of Seller                                         Print Name of Buyer
By:_______________________________________                   By:________________________________________
    Name:                                                        Name:
    Title:                                                       Title:
Taxpayer Identification                                      Taxpayer Identification:
No._______________________________________                   No:________________________________________
Date:_____________________________________                   Date:______________________________________




--------------------------------------------------------------------------------




                                                                                                               ANNEX 1 TO EXHIBIT F


                         QUALIFIED INSTITUTIONAL BUYER STATUS UNDER SEC RULE 144A

                         [For Buyers Other Than Registered Investment Companies]

                  The  undersigned   hereby  certifies  as  follows  in  connection  with  the  Rule  144A
Investment Representation to which this Certification is attached:

                                            1.       As indicated below, the undersigned is the
                           President, Chief Financial Officer, Senior Vice President or other executive
                           officer of the Buyer.

                                            2.       In connection with purchases by the Buyer, the
                           Buyer is a "qualified institutional buyer" as that term is defined in Rule
                           144A under the Securities Act of 1933 ("Rule 144A") because (i) the Buyer
                           owned and/or invested on a discretionary basis
                           $                                             in securities (except for the
                           excluded securities referred to below) as of the end of the Buyer's most
                           recent fiscal year (such amount being calculated in accordance with Rule 144A)
                           and (ii) the Buyer satisfies the criteria in the category marked below.

         Corporation, etc.  The Buyer is a corporation (other than a bank, savings and loan association
or similar institution), Massachusetts or similar business trust, partnership, or charitable
organization described in Section 501(c)(3) of the Internal Revenue Code.

         Bank.  The Buyer (a) is a national bank or banking institution organized under the laws of any
State, territory or the District of Columbia, the business of which is substantially confined to banking
and is supervised by the State or territorial banking commission or similar official or is a foreign
bank or equivalent institution, and (b) has an audited net worth of at least $25,000,000 as demonstrated
in its latest annual financial statements, a copy of which is attached hereto.

         Savings and Loan.  The Buyer (a) is a savings and loan association, building and loan
association, cooperative bank, homestead association or similar institution, which is supervised and
examined by a State or Federal authority having supervision over any such institutions or is a foreign
savings and loan association or equivalent institution and (b) has an audited net worth of at least
$25,000,000 as demonstrated in its latest annual financial statements.

         Broker-Dealer.  The Buyer is a dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934.

         Insurance Company.  The Buyer is an insurance company whose primary and predominant business
activity is the writing of insurance or the reinsuring of risks underwritten by insurance companies and
which is subject to supervision by the insurance commissioner or a similar official or agency of a State
or territory or the District of Columbia.

         State or Local Plan.  The Buyer is a plan established and maintained by a State, its political
subdivisions, or any agency or instrumentality of the State or its political subdivisions, for the
benefit of its employees.

         ERISA Plan.  The Buyer is an employee benefit plan within the meaning of Title I of the
Employee Retirement Income Security Act of 1974.

         Investment Adviser.   The Buyer is an investment adviser registered under the Investment
Advisers Act of 1940.

         SBIC.  The Buyer is a Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act of 1958.

         Business Development Company.  The Buyer is a business development company as defined in
Section 202(a)(22) of the Investment Advisers Act of 1940.

         Trust Fund.  The Buyer is a trust fund whose trustee is a bank or trust company and whose
participants are exclusively (a) plans established and maintained by a State, its political
subdivisions, or any agency or instrumentality of the State or its political subdivisions, for the
benefit of its employees, or (b) employee benefit plans within the meaning of Title I of the Employee
Retirement Income Security Act of 1974, but is not a trust fund that includes as participants individual
retirement accounts or H.R. 10 plans.

                                            3.       The term "securities" as used herein does not
                           include (i) securities of issuers that are affiliated with the Buyer, (ii)
                           securities that are part of an unsold allotment to or subscription by the
                           Buyer, if the Buyer is a dealer, (iii) bank deposit notes and certificates of
                           deposit, (iv) loan participations, (v) repurchase agreements, (vi) securities
                           owned but subject to a repurchase agreement and (vii) currency, interest rate
                           and commodity swaps.

                                            4.       For purposes of determining the aggregate amount of
                           securities owned and/or invested on a discretionary basis by the Buyer, the
                           Buyer used the cost of such securities to the Buyer and did not include any of
                           the securities referred to in the preceding paragraph.  Further, in
                           determining such aggregate amount, the Buyer may have included securities
                           owned by subsidiaries of the  Buyer,  but only if such subsidiaries are
                           consolidated with the Buyer in its financial statements prepared in accordance
                           with generally accepted accounting principles and if the investments of such
                           subsidiaries are managed under the Buyer's direction.  However, such
                           securities were not included if the Buyer is a majority-owned, consolidated
                           subsidiary of another enterprise and the Buyer is not itself a reporting
                           company under the Securities Exchange Act of 1934.

                                            5.       The Buyer acknowledges that it is familiar with
                           Rule 144A and understands that the seller to it and other parties related to
                           the Certificates are relying and will continue to rely on the statements made
                           herein because one or more sales to the Buyer may be in reliance on Rule 144A.

______           _______        Will the Buyer be purchasing the Rule 144A
Yes              No             Securities only for the Buyer's own account?

                                            6.       If the answer to the foregoing question is "no",
                           the Buyer agrees that, in connection with any purchase of securities sold to
                           the Buyer for the account of a third party (including any separate account) in
                           reliance on Rule 144A, the Buyer will only purchase for the account of a third
                           party that at the time is a "qualified institutional buyer" within the meaning
                           of Rule 144A.  In addition, the Buyer agrees that the Buyer will not purchase
                           securities for a third party unless the Buyer has obtained a current
                           representation letter from such third party or taken other appropriate steps
                           contemplated by Rule 144A to conclude that such third party independently
                           meets the definition of "qualified institutional buyer" set forth in Rule 144A.

                                            7.       The Buyer will notify each of the parties to which
                           this certification is made of any changes in the information and conclusions
                           herein.  Until such notice is given, the Buyer's purchase of Rule 144A
                           Securities will constitute a reaffirmation of this certification as of the
                           date of such purchase.



                                                     _________________________________________________
                                                     Print Name of Buyer


                                                     By:______________________________________________
                                                            Name:
                                                            Title:


                                                     Date:____________________________________________




--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT F-3


                                 FORM OF TRANSFEROR REPRESENTATION LETTER



                                                                                              ______, 20__

Structured Asset Mortgage Investments II Inc.
383 Madison Avenue
New York, New York 10179

MORTGAGE PASS-THROUGH CERTIFICATE SERIES 2007-2

Wells Fargo Bank, National Association
Sixth Street and Marquette Avenue
Minneapolis, Minnesota 55479
Attention: Bear Stearns Alt-A Trust 2007-2


                  Re:      Mortgage Pass-Through Certificates, Series 2007-2

Ladies and Gentlemen:

                  In connection with the sale by _______(the "Seller") to ___________________________ (the
"Purchaser") of $__________ Initial Certificate Principal Balance of Mortgage  Pass-Through  Certificates,
Series 2007-2 (the "Certificates")  pursuant to the Pooling and Servicing Agreement,  dated as of March 1,
2007 (the "Pooling and Servicing  Agreement"),  among Structured  Asset Mortgage  Investments II Inc. (the
"Company"),  EMC Mortgage  Corporation  ("EMC"),  Wells Fargo Bank,  N.A., as master servicer (the "Master
Servicer"),  and Citibank, N.A., as trustee (the "Trustee").  The Seller hereby certifies,  represents and
warrants to, and covenants with, the Company and the Trustee that:

                  Neither  the Seller nor anyone  acting on its  behalf has (a)  offered,  pledged,  sold,
disposed of or  otherwise  transferred  any  Certificate,  any  interest in any  Certificate  or any other
similar  security to any person in any manner,  (b) has  solicited any offer to buy or to accept a pledge,
disposition or other  transfer of any  Certificate,  any interest in any  Certificate or any other similar
security  from any person in any manner,  (c) has otherwise  approached or negotiated  with respect to any
Certificate,  any  interest  in any  Certificate  or any other  similar  security  with any  person in any
manner, (d) has made any general  solicitation by means of general  advertising or in any other manner, or
(e)  has  taken  any  other  action,  that  (as to any  of (a)  through  (e)  above)  would  constitute  a
distribution  of the  Certificates  under the  Securities  Act of 1933 (the "Act"),  that would render the
disposition of any  Certificate a violation of Section 5 of the Act or any state  securities  law, or that
would require  registration  or  qualification  pursuant  thereto.  The Seller will not act, in any manner
set forth in the  foregoing  sentence  with  respect to any  Certificate.  The Seller has not and will not
sell or otherwise  transfer any of the  Certificates,  except in  compliance  with the  provisions  of the
Pooling and Servicing Agreement.


                                                     Very truly yours,

                                                     _____________________________________________________
                                                     (Seller)



                                                     By:__________________________________________________
                                                     Name:________________________________________________
                                                     Title:_______________________________________________




--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT G

                                 FORM OF WELLS FARGO CUSTODIAL AGREEMENT


                  THIS  CUSTODIAL   AGREEMENT  (as  amended  and  supplemented  from  time  to  time,  the
Agreement,  dated as of March 30, 2007, by and among CITIBANK,  N.A., as trustee (including its successors
under the Pooling and Servicing  Agreement  defined  below,  the  "Trustee"),  STRUCTURED  ASSET  MORTGAGE
INVESTMENTS II INC., as company  (together  with any successor in interest,  the  "Company"),  WELLS FARGO
BANK, NATIONAL ASSOCIATION,  as master servicer and securities  administrator (together with any successor
in  interest  or  successor  under the  Pooling and  Servicing  Agreement  referred to below,  the "Master
Servicer" or the "Securities  Administrator," as applicable) and WELLS FARGO BANK,  NATIONAL  ASSOCIATION,
as  custodian  (together  with any  successor  in  interest  or any  successor  appointed  hereunder,  the
"Custodian").

                                             WITNESSETH THAT:

                  WHEREAS,  the Company,  EMC, the Master Servicer,  the Securities  Administrator and the
Trustee have entered into a Pooling and Servicing  Agreement,  dated as of March 1, 2007,  relating to the
issuance of Bear Stearns ALT-A Trust, Mortgage Pass-Through  Certificates,  Series 2007-2 (as in effect on
the  date  of this  agreement,  the  "Original  Pooling  and  Servicing  Agreement,"  and as  amended  and
supplemented from time to time, the "Pooling and Servicing Agreement"); and

                  WHEREAS,  the  Custodian  has agreed to act as agent for the  Trustee,  on behalf of the
Certificateholders,  for the purposes of receiving and holding  certain  documents  and other  instruments
relating  to the  mortgage  loans  (herein  referred  to as the  "Mortgage  Loans")  listed on  Schedule I
attached hereto (the "Mortgage Loan  Schedule")  delivered by the Company or the Master Servicer under the
Pooling and Servicing Agreement and the Servicers under their respective  Servicing  Agreements,  all upon
the terms and conditions and subject to the limitations hereinafter set forth;

                  NOW,  THEREFORE,  in  consideration  of  the  premises  and  the  mutual  covenants  and
agreements  hereinafter set forth, the Trustee,  the Company, the Master Servicer and the Custodian hereby
agree as follows:

                                                ARTICLE I.
                                               DEFINITIONS

                  Capitalized  terms  used in this  Agreement  and  not  defined  herein  shall  have  the
meanings  assigned in the Original  Pooling and  Servicing  Agreement,  unless  otherwise  required by the
context herein.

                                               ARTICLE II.
                                      CUSTODY OF MORTGAGE DOCUMENTS

                  Section 2.1.      Custodian  to  Act  as  Agent:   Acceptance  of  Mortgage  Files.  The
Custodian,  as the duly appointed  agent of the Trustee for these purposes,  acknowledges  (subject to any
exceptions  noted in the Initial  Certification  referred to in Section  2.3(a))  receipt of the  Mortgage
Files  relating to the Mortgage  Loans  identified  on the schedule  attached  hereto and declares that it
holds and will hold such  Mortgage  Files as agent for the Trustee,  in trust,  for the use and benefit of
all present and future Certificateholders.

                  Section 2.2.      Recordation  of  Assignments.  If any  Mortgage  File  relating to the
Mortgage  Loans  includes  one or  more  assignments  of  Mortgage  to the  Trustee  in a state  which  is
specifically  excluded from the Opinion of Counsel  delivered by the Seller to the Trustee (with a copy to
the  Custodian)  pursuant to the provisions of Section 2.01 of the Pooling and Servicing  Agreement,  each
such  assignment  shall be  delivered,  by the Custodian to the Company for the purpose of recording it in
the  appropriate  public  office  for  real  property  records,  and the  Company,  at no  expense  to the
Custodian,  shall  promptly  cause to be  recorded  in the  appropriate  public  office for real  property
records each such assignment of Mortgage and, upon receipt  thereof from such public office,  shall return
each such assignment of Mortgage to the Custodian.

                  Section 2.3.      Review of Mortgage Files.

                  (1)      On or prior  to the  Closing  Date,  in  accordance  with  Section  2.02 of the
Pooling and Servicing  Agreement,  the Custodian shall deliver to the Company, the Master Servicer and the
Trustee an Initial  Certification  in the form annexed hereto as Exhibit One evidencing  receipt  (subject
to any exceptions noted therein) of a Mortgage File for each of the Mortgage Loans.

                  (2)      Within  90 days  of the  Closing  Date  (or,  with  respect  to any  Substitute
Mortgage  Loans,  within 5 Business Days after the receipt by the Trustee or the Custodian  thereof),  the
Custodian agrees, for the benefit of  Certificateholders,  to review, in accordance with the provisions of
Section 2.02 of the Pooling and Servicing  Agreement,  each such document  relating to the Mortgage Loans,
and shall  deliver to the Company,  the Master  Servicer and the Trustee an Interim  Certification  in the
form annexed  hereto as Exhibit Two to the effect that all such  documents have been executed and received
and that such  documents  relate to the Mortgage  Loans,  except for any  exceptions  listed on Schedule A
attached to such Interim  Certification.  The  Custodian  shall be under no duty or obligation to inspect,
review or examine said  documents,  instruments,  certificates  or other papers to determine that the same
are genuine,  enforceable,  or  appropriate  for the  represented  purpose or that they have actually been
recorded or that they are other than what they purport to be on their face.

                  (3)      Not  later  than 180 days  after the  Closing  Date (or,  with  respect  to any
Substitute  Mortgage  Loans,  within 5 Business  Days after the  receipt by the  Trustee or the  Custodian
thereof),  the Custodian  shall review the Mortgage  Files  relating to the Mortgage  Loans as provided in
Section 2.02 of the Pooling and Servicing  Agreement and deliver to the Company,  the Master  Servicer and
the  Trustee  a  Final  Certification  in  the  form  annexed  hereto  as  Exhibit  Three  evidencing  the
completeness of such Mortgage Files.

                  (4)      In reviewing  the  Mortgage  Files  relating to the Mortgage  Loans as provided
herein and in the Pooling and Servicing  Agreement,  the Custodian shall make no  representation as to and
shall  not be  responsible  to verify  (i) the  validity,  legality,  enforceability,  due  authorization,
recordability,  sufficiency or  genuineness of any of the documents  included in any Mortgage File or (ii)
the  collectibility,  insurability,  effectiveness  or suitability of any of the documents in any Mortgage
File.

         Upon receipt of written request from EMC, the Company,  the Master  Servicer or the Trustee,  the
Custodian  shall as soon as practicable  supply the  requesting  party with a list of all of the documents
relating to the Mortgage Loans missing from  the Mortgage Files.

                  Section 2.4.      Notification  of  Breaches of  Representations  and  Warranties.  Upon
discovery  by the  Custodian  of a breach of any  representation  or  warranty  made by the Company as set
forth in the  Pooling and  Servicing  Agreement  with  respect to a Mortgage  Loan  relating to a Mortgage
File,  the Custodian  shall give prompt written notice to the Company,  the Master  Servicer,  the related
Servicer and the Trustee.

                  Section 2.5.      Custodian to  Cooperate:  Release of Mortgage  Files.  Upon receipt of
written notice from the Master  Servicer or Trustee that EMC (the "Mortgage Loan Seller") has  repurchased
a Mortgage  Loan  pursuant to Article II of the Pooling and  Servicing  Agreement,  and that the  purchase
price  therefore  has been  deposited  in the  Master  Servicer  Collection  Account  or the  Distribution
Account,  then the Custodian  agrees to promptly  release to the Mortgage Loan Seller the related Mortgage
File.

                  Upon the  Custodian's  receipt  of a request  for  release  (a  "Request  for  Release")
substantially  in the form of Exhibit D to the  Pooling  and  Servicing  Agreement  signed by a  Servicing
Officer of the related  Servicer  stating that it has received  payment in full of a Mortgage Loan or that
payment in full will be escrowed in a manner  customary for such purposes,  the Custodian  agrees promptly
to release to the related  Servicer the related  Mortgage File. The Company shall deliver to the Custodian
and the Custodian  agrees to accept the Mortgage Note and other documents  constituting  the Mortgage File
with respect to any Substitute Mortgage Loan.

                  From time to time as is  appropriate  for the servicing or  foreclosure  of any Mortgage
Loan,  including,  for this purpose,  collection under any Primary Mortgage  Insurance Policy, the related
Servicer  shall deliver to the Custodian a Request for Release  signed by a Servicing  Officer  requesting
that  possession of all of the Mortgage File be released to the related  Servicer and certifying as to the
reason for such release and that such release  will not  invalidate  any  insurance  coverage  provided in
respect of the Mortgage  Loan under any of the  Insurance  Policies.  Upon receipt of the  foregoing,  the
Custodian shall deliver the Mortgage File to the related  Servicer.  All Mortgage Files so released to the
related  Servicer  shall be held by it in trust for the Trustee for the use and benefit of all present and
future  Certificateholders.  The related  Servicer shall cause each Mortgage File or any document  therein
so released to be returned to the  Custodian  when the need  therefore  by the related  Servicer no longer
exists,  unless (i) the Mortgage Loan has been  liquidated and the  Liquidation  Proceeds  relating to the
Mortgage Loan have been deposited in the Master Servicer  Collection  Account or the Distribution  Account
or (ii) the Mortgage File or such document has been  delivered to an attorney,  or to a public  trustee or
other public  official as required by law, for purposes of  initiating  or pursuing  legal action or other
proceedings for the foreclosure of the Mortgaged  Property either  judicially or  non-judicially,  and the
related  Servicer has  delivered to the Custodian a certificate  of a Servicing  Officer  certifying as to
the name and address of the Person to which such  Mortgage  File or such  document was  delivered  and the
purpose or purposes of such delivery.

                  At any time that a  Servicer  is  required  to deliver to the  Custodian  a Request  for
Release,  EMC or the related  Servicer shall deliver two copies of the Request for Release if delivered in
hard copy or EMC or the related  Servicer  may furnish  such  Request  for Release  electronically  to the
Custodian,  in which event the Servicing Officer  transmitting the same shall be deemed to have signed the
Request  for  Release.  In  connection  with any  Request  for  Release  of a Mortgage  File  because of a
repurchase  of a Mortgage  Loan,  such  Request for  Release  shall be  accompanied  by an  assignment  of
mortgage,  without  recourse,  representation or warranty from the Trustee to the Mortgage Loan Seller and
the related Mortgage Note shall be endorsed without  recourse,  representation  or warranty by the Trustee
(unless  such  Mortgage  Note was a MERS Loan and not  endorsed  to the  Trustee)  and be  returned to the
Mortgage  Loan  Seller.  In  connection  with any Request for  Release of a Mortgage  File  because of the
payment in full of a Mortgage  Loan,  such Request for Release shall be  accompanied  by a certificate  of
satisfaction  or other  similar  instrument  to be executed by or on behalf of the Trustee and returned to
EMC or the related Servicer.

                  Section 2.6.      Assumption  Agreements.  In the event that any  assumption  agreement,
substitution  of liability  agreement  or sale of servicing  agreement is entered into with respect to any
Mortgage  Loan subject to this  Agreement in accordance  with the terms and  provisions of the Pooling and
Servicing  Agreement,  the Master  Servicer,  to the extent provided in the related  Servicing  Agreement,
shall cause the related  Servicer to notify the Custodian that such assumption or  substitution  agreement
has been  completed by  forwarding  to the  Custodian  the  original of such  assumption  or  substitution
agreement,  which shall be added to the related  Mortgage File and, for all purposes,  shall be considered
a part of such  Mortgage  File to the same  extent as all other  documents  and  instruments  constituting
parts thereof.

                                               ARTICLE III.
                                         CONCERNING THE CUSTODIAN

                  Section 3.1.      Custodian  as Bailee and Agent of the  Trustee.  With  respect to each
Mortgage  Note,  Mortgage and other  documents  constituting  each  Mortgage File relating to the Mortgage
Loans which are  delivered to the  Custodian,  the  Custodian is  exclusively  the bailee and agent of the
Trustee  and has no  instructions  to hold any  Mortgage  Note or  Mortgage  for the benefit of any person
other than the Trustee,  holds such  documents  for the benefit of  Certificateholders  and  undertakes to
perform  such duties and only such duties as are  specifically  set forth in this  Agreement.  Except upon
compliance  with the  provisions of Section 2.5 of this  Agreement  with respect to any Mortgage  Loan, no
Mortgage  Note,  Mortgage or  Mortgage  File shall be  delivered  by the  Custodian  to the  Company,  the
Servicers or the Master Servicer or otherwise released from the possession of the Custodian.

                  Section 3.2.      Reserved.

                  Section 3.3.      Custodian May Own  Certificates.  The  Custodian in its  individual or
any other capacity may become the owner or pledgee of  Certificates  with the same rights it would have if
it were not Custodian.

                  Section 3.4.      Custodian's  Fees and  Expenses.  The Master  Servicer  covenants  and
agrees to pay to the  Custodian  from time to time,  and the  Custodian  shall be entitled to,  reasonable
compensation  for all services  rendered by it in the exercise  and  performance  of any of the powers and
duties  hereunder  of the  Custodian  pursuant  to an  agreement  between  the  Master  Servicer  and  the
Custodian,  and the Custodian  will be entitled to be paid or reimbursed by the Trust upon its request for
all reasonable  expenses,  disbursements and advances incurred or made by the Custodian in accordance with
any of the  provisions of this  Agreement  (including  the  reasonable  compensation  and the expenses and
disbursements  of its counsel and of all persons not  regularly in its employ),  except any such  expense,
disbursement  or advance as may arise from its  negligence or bad faith or to the extent that such cost or
expense is indemnified by the Company pursuant to the Pooling and Servicing Agreement.

                  Section 3.5.      Custodian May Resign; Trustee May Remove Custodian.  The Custodian may
resign from the  obligations  and duties hereby imposed upon it as such  obligations  and duties relate to
its acting as Custodian of the Mortgage  Loans.  Upon  receiving such notice of  resignation,  the Trustee
shall either take  custody of the Mortgage  Files  itself and give prompt  written  notice  thereof to the
Company,  the Master  Servicer and the  Custodian,  or promptly  appoint a successor  Custodian by written
instrument,  in duplicate,  one copy of which instrument shall be delivered to the resigning Custodian and
one copy to the successor  Custodian.  If the Trustee  shall not have taken custody of the Mortgage  Files
and no successor  Custodian  shall have been so appointed  and have  accepted  appointment  within 30 days
after the  giving of such  notice of  resignation,  the  resigning  Custodian  may  petition  any court of
competent jurisdiction for the appointment of a successor Custodian.

                  The  Trustee  may  remove  the  Custodian  at any time with the  consent  of the  Master
Servicer.  In such event,  the Trustee shall  appoint,  or petition a court of competent  jurisdiction  to
appoint,  a successor  Custodian  hereunder.  Any successor  Custodian  shall be a depository  institution
subject to supervision or  examination by federal or state  authority,  shall be able to satisfy the other
requirements contained in Section 3.7 and shall be unaffiliated with the Servicer or the Company.

                  Any  resignation or removal of the Custodian and  appointment  of a successor  Custodian
pursuant  to any of the  provisions  of this  Section  3.5  shall  become  effective  upon  acceptance  of
appointment  by the  successor  Custodian.  The Trustee  shall give  prompt  notice to the Company and the
Master Servicer of the appointment of any successor  Custodian.  No successor Custodian shall be appointed
by the Trustee without the prior approval of the Company and the Master Servicer.

                  Section 3.6.      Merger or  Consolidation  of  Custodian.  Any  Person  into  which the
Custodian may be merged or converted or with which it may be  consolidated,  or any Person  resulting from
any  merger,  conversion  or  consolidation  to  which  the  Custodian  shall be a  party,  or any  Person
succeeding to the business of the Custodian,  shall be the successor of the Custodian  hereunder,  without
the  execution  or  filing  of any  paper or any  further  act on the part of any of the  parties  hereto,
anything  herein  to  the  contrary  notwithstanding;   provided  that  such  successor  is  a  depository
institution  subject to supervision  or  examination by federal or state  authority and is able to satisfy
the other  requirements  contained  in Section  3.7 and is  unaffiliated  with the Master  Servicer or the
Company.

                  Section 3.7.      Representations  of the  Custodian.  The Custodian  hereby  represents
that it is a  depository  institution  subject  to  supervision  or  examination  by a  federal  or  state
authority,  has a combined capital and surplus of at least  $15,000,000 and is qualified to do business in
the jurisdictions in which it will hold any Mortgage File.

                  Section 3.8.      Limitation  on  Liability.  Neither  the  Custodian  nor  any  of  its
directors,  officers, agents or employees,  shall be liable for any action taken or omitted to be taken by
it or them  hereunder or in connection  herewith in good faith and reasonably  believed  (which belief may
be based upon the  written  opinion or advice of counsel  selected  by it in the  exercise  of  reasonable
care) by it or them to be within the purview of this  Agreement,  except for its or their own  negligence,
lack of good faith or willful misconduct.  The  Custodian and any director,  officer, employee or agent of
the  Custodian  may rely in good faith on any  document  of any kind prima  facie  properly  executed  and
submitted  by any person with  authority  with respect to any related  matters  arising  hereunder.  In no
event  shall the  Custodian  or its  directors,  officers,  agents and  employees  be held  liable for any
special,  indirect or consequential  damages  resulting from any action taken or omitted to be taken by it
or them hereunder or in connection herewith even if advised of the possibility of such damages.

                  Notwithstanding  anything herein to the contrary,  the Custodian agrees to indemnify the
Trust Fund, the Trustee and each of their respective  employees,  representatives,  affiliates,  officers,
directors  and  agents for any and all  liabilities,  obligations,  losses,  damages,  payments,  costs or
expenses of any kind  whatsoever  that may be imposed on,  incurred by or asserted  against the Trustee or
Trust Fund or any such other respective Person,  due to any willful  misfeasance or negligent or bad faith
performance or non-performance by the Custodian of its duties and  responsibilities  under this Agreement;
provided,  however,  that the Custodian shall not be liable to any of the foregoing Persons for any amount
and any portion of any such amount directly and solely resulting from the willful  misfeasance,  bad faith
or negligence of such person,  and the Custodian's  reliance on written  instructions  from the Trustee or
the Master  Servicer.  The provisions of this Section 3.8 shall survive the  termination of this Custodial
Agreement.

                  The Custodian  and its  directors,  officers,  employees and agents shall be entitled to
indemnification  and defense from the Trust Fund for any loss,  liability or expense  incurred (other than
as a result of any willful  misfeasance or negligent or bad-faith  performance or non-performance on their
part),  arising  out of,  or in  connection  with,  the  acceptance  or  administration  of the  custodial
arrangement  created  hereunder,  including  the costs and  expenses of defending  themselves  against any
claim or  liability  in  connection  with the  exercise or  performance  of any of their  powers or duties
hereunder.

                                               ARTICLE IV.
                                      COMPLIANCE WITH REGULATION AB

                  Section 4.1.      Intent   of  the   parties;   Reasonableness.   The   parties   hereto
acknowledge  and agree that the purpose of this  Article IV is to  facilitate  compliance  by the Company,
Master  Servicer and the Securities  Administrator  with the provisions of Regulation AB and related rules
and regulations of the Commission.  The Company,  Master Servicer and the Securities  Administrator  shall
not exercise its right to request  delivery of information  or other  performance  under these  provisions
other than in good faith,  or for purposes other than  compliance  with the  Securities  Act, the Exchange
Act and the rules and  regulations of the  Commission  under the Securities Act and the Exchange Act. Each
of the parties hereto  acknowledges that  interpretations  of the requirements of Regulation AB may change
over time, whether due to interpretive  guidance provided by the Commission or its staff,  consensus among
participants in the  mortgage-backed  securities markets,  advice of counsel, or otherwise,  and agrees to
comply with requests made by the Company,  Master Servicer and the Securities  Administrator in good faith
for  delivery  of  information  under  these  provisions  on the  basis  of  evolving  interpretations  of
Regulation AB to the extent  reasonably  practicable.  The Custodian shall  cooperate  reasonably with the
Company to deliver to the Company,  Master Servicer and Securities  Administrator  (including any of their
respective assignees or designees), any and all disclosure,  statements, reports, certifications,  records
and any other information  necessary in the reasonable,  good faith  determination of the Company,  Master
Servicer  and  Securities   Administrator   to  permit  the  Company,   Master   Servicer  and  Securities
Administrator to comply with the provisions of Regulation AB.

                  Section 4.2.      Additional Representations and Warranties of the Custodian.

                  (1)      [Reserved].

                  (2)      The  Custodian  shall be  deemed to  represent  to the  Company  as of the date
hereof and on each date on which  information  is provided to the Company under  Section 4.3 that,  except
as  disclosed  in writing to the  Company  prior to such date:  (i) there are no aspects of its  financial
condition  that  could  have  a  material  adverse  effect  on  the  performance  by it of  its  Custodian
obligations  under  this  Agreement  or  any  other  securitization  transaction  as to  which  it is  the
custodian;  (ii)  there  are no  material  legal  or  governmental  proceedings  pending  (or  known to be
contemplated)  against it; and (iii) there are no affiliations,  relationships or transactions relating to
the Custodian with respect to the Company or any sponsor, issuing entity, servicer,  trustee,  originator,
significant  obligor,  enhancement or support provider or other material  transaction party (as such terms
are used in  Regulation  AB)  relating to the  securitization  transaction  contemplated  by the  Original
Pooling and  Servicing  Agreement,  as  identified  by the Company to the  Custodian  in writing as of the
Closing Date (each, a "Transaction Party").

                  (3)      If so  requested by the Company on any date  following  the Closing  Date,  the
Custodian  shall,  within five Business Days  following  such request,  confirm in writing the accuracy of
the  representations  and  warranties  set  forth  in  paragraph  (1) of  this  section  or,  if any  such
representation  and  warranty is not  accurate  as of the date of such  confirmation,  provide  reasonably
adequate  disclosure of the pertinent  facts, in writing,  to the requesting  party. Any such request from
the Company  shall not be given more than once each  calendar  quarter,  unless the  Company  shall have a
reasonable basis for a determination that any of the representations and warranties may not be accurate.

                  Section 4.3.      Additional  Information to Be Provided by the  Custodian.  For so long
as the  Certificates  are outstanding,  for the purpose of satisfying the Company's  reporting  obligation
under the Exchange  Act with  respect to any class of  Certificates,  the  Custodian  shall (a) notify the
Company  and  the  Securities  Administrator  in  writing  of  any  material  litigation  or  governmental
proceedings  pending against the Custodian that would be material to  Certificateholders,  and (b) provide
to the Company and the Securities  Administrator a written  description of such  proceedings.  Any notices
and  descriptions  required  under this Section 4.3 shall be given no later than five  Business Days prior
to the  Determination  Date  following the month in which the Custodian has knowledge of the occurrence of
the  relevant  event.  As of the date the Company or  Securities  Administrator  files each Report on Form
10-D or Form 10-K with respect to the  Certificates,  the Custodian  will be deemed to represent  that any
information  previously  provided under this Section 4.3, if any, is materially  correct and does not have
any material omissions unless the Custodian has provided an update to such information.

                  Section 4.4.      Report on  Assessment  of  Compliance  and  Attestation.  On or before
March 15 of each calendar year, the Custodian shall:

                  (1)      deliver to the Company, the Master Servicer and the Securities  Administrator a
report  (in form and  substance  reasonably  satisfactory  to the  Company,  the Master  Servicer  and the
Securities  Administrator)  regarding the Custodian's assessment of compliance with the Servicing Criteria
during  the  immediately  preceding  calendar  year,  as  required  under  Rules  13a-18 and 15d-18 of the
Exchange Act and Item 1122 of  Regulation  AB. Such report  shall be addressed to the Company,  the Master
Servicer and the  Securities  Administrator  and signed by an  authorized  officer of the  Custodian,  and
shall address each of the Servicing  Criteria  specified on a certification  substantially  in the form of
Exhibit Four hereto; and

                  (2)      deliver to the Master Servicer,  the Company and the Securities  Administrator,
a report of a  registered  public  accounting  firm  reasonably  acceptable  to the Master  Servicer,  the
Company and the  Securities  Administrator,  that attests to, and reports on, the assessment of compliance
made by the Custodian and delivered  pursuant to the preceding  paragraph.  Such  attestation  shall be in
accordance  with Rules  1-02(a)(3) and 2-02(g) of Regulation S-X under the Securities Act and the Exchange
Act.

                  Section 4.5.      Indemnification; Remedies.

                  (1)      The Custodian shall indemnify the Company,  each affiliate of the Company,  the
Master Servicer, the Securities  Administrator,  the Trustee and each broker dealer acting as underwriter,
placement agent or initial  purchaser of the  Certificates or each Person who controls any of such parties
(within  the meaning of Section 15 of the  Securities  Act and Section 20 of the  Exchange  Act);  and the
respective  present and former  directors,  officers,  employees and agents of each of the foregoing,  and
shall hold each of them  harmless from and against any losses,  damages,  penalties,  fines,  forfeitures,
legal fees and expenses and related costs,  judgments,  and any other costs, fees and expenses that any of
them may sustain arising out of or based upon:

                  (i)      (A) any  untrue  statement  of a  material  fact  contained  or  alleged  to be
contained in any information,  report, certification,  accountants' attestation or other material provided
under this Article IV by or on behalf of the Custodian  (collectively,  the "Custodian  Information"),  or
(B) the omission or alleged  omission to state in the  Custodian  Information  a material fact required to
be stated in the  Custodian  Information  or necessary  in order to make the  statements  therein,  in the
light of the circumstances under which they were made, not misleading; or

                  (ii)     any   failure  by  the   Custodian   to  deliver   any   information,   report,
certification, accountants' attestation or other material when and as required under this Article IV.

                  (2)      In the case of any failure of  performance  described in clause (ii) of Section
4.5(1),  the Custodian shall promptly reimburse the Company,  the Securities  Administrator and the Master
Servicer  for all costs  reasonably  incurred by the Company in order to obtain the  information,  report,
certification, accountants' letter or other material not delivered as required by the Custodian.

                                                ARTICLE V.
                                         MISCELLANEOUS PROVISIONS

                  Section 5.1.      Notices.  All  notices,  requests,  consents  and  demands  and  other
communications  required  under this Agreement or pursuant to any other  instrument or document  delivered
hereunder shall be in writing and, unless otherwise  specifically  provided,  may be delivered personally,
by telegram or telex, or by registered or certified mail, postage prepaid,  return receipt  requested,  at
the  addresses  specified on the  signature  page hereof  (unless  changed by the  particular  party whose
address  is  stated  herein by  similar  notice  in  writing),  in which  case the  notice  will be deemed
delivered when received.

                  Section 5.2.      Amendments.  No  modification  or amendment of or  supplement  to this
Agreement  shall be valid or  effective  unless the same is in writing and signed by all  parties  hereto,
and neither the Company,  the Master Servicer,  the Securities  Administrator  nor the Trustee shall enter
into any  amendment  hereof  except as permitted by the Pooling and Servicing  Agreement.  The  Securities
Administrator  shall give prompt  notice to the  Custodian of any  amendment or  supplement to the Pooling
and Servicing Agreement and furnish the Custodian with written copies thereof.

                  Section 5.3.      GOVERNING  LAW. THIS  AGREEMENT  SHALL BE DEEMED A CONTRACT MADE UNDER
THE LAWS OF THE STATE OF NEW YORK  WITHOUT  REFERENCE  TO ITS  CONFLICTS  OF LAW RULES (OTHER THAN SECTION
5-1401 OF THE NEW YORK GENERAL  OBLIGATIONS  LAW) AND SHALL BE CONSTRUED AND ENFORCED IN  ACCORDANCE  WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

                  Section 5.4.      Recordation of Agreement.  To the extent  permitted by applicable law,
this Agreement is subject to recordation in all  appropriate  public offices for real property  records in
all the counties or other comparable  jurisdictions  in which any or all of the properties  subject to the
Mortgages  are  situated,  and in any  other  appropriate  public  recording  office  or  elsewhere,  such
recordation  to be  effected  by  the  Company  and  at the  Trust's  expense,  but  only  upon  direction
accompanied  by an  Opinion of  Counsel  reasonably  satisfactory  to the  Company to the effect  that the
failure to effect such  recordation  is likely to  materially  and  adversely  affect the interests of the
Certificateholders.

                  For the purpose of  facilitating  the  recordation of this Agreement as herein  provided
and for other  purposes,  this  Agreement may be executed  simultaneously  in any number of  counterparts,
each of which counterparts  shall be deemed to be an original,  and such counterparts shall constitute but
one and the same instrument.

                  Section 5.5.      Severability  of  Provisions.  If any one or  more  of the  covenants,
agreements,  provisions or terms of this Agreement shall be for any reason  whatsoever held invalid,  then
such covenants,  agreements,  provisions or terms shall be deemed severable from the remaining  covenants,
agreements,  provisions  or  terms  of  this  Agreement  and  shall  in no  way  affect  the  validity  or
enforceability  of the other  provisions  of this  Agreement or of the  Certificates  or the rights of the
holders thereof.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement is executed as of the date first above written.

Address:                                                    CITIBANK, N.A., as Trustee

388 Greenwich Street, 14th Floor
New York, New York 10013                                    By:__________________________________________
                                                            Name:  John Hannon
Attention: Structured Finance Agency & Trust—BSALTA 2007-2  Title: Vice President
Telecopy: (212) 816-5527

Address:                                                    STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

383 Madison Avenue                                          By:__________________________________________
New York, New York 10179                                    Name:  Mary Haggerty
                                                            Title: Vice President

Address:                                                    WELLS FARGO BANK, NATIONAL ASSOCIATION, as Master
                                                            Servicer and Securities Administrator
9062 Old Annapolis
Columbia, Maryland 21045                                    By:___________________________________________
Attention: BSALTA 2007-2                                    Name:  Stacey M. Taylor
                                                            Title: Vice President

Address:                                                    WELLS FARGO BANK, NATIONAL ASSOCIATION, as Custodian

1015 10th Avenue                                            By:___________________________________________
Minneapolis, Minnesota 55414                                Name:  Leigh Taylor
Attention: BSALTA 2007-2                                    Title: Vice President
Telecopier: (612) 667-1068




--------------------------------------------------------------------------------




STATE OF NEW YORK          )
                           )ss.:
COUNTY OF NEW YORK         )

                  On the   30th day of March,  2007,  before  me, a notary  public in and for said  State,
personally  appeared  John  Hannon,  known to me to be a Vice  President  of  CITIBANK,  N.A.,  a national
banking  association  that  executed  the  within  instrument,  and also  known to me to be the person who
executed it on behalf of said  association  and  acknowledged  to me that such  association  executed  the
within instrument.

                  IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official  seal the day
and year in this certificate first above written.


                                                                     _____________________________
                                                                             Notary Public

[SEAL]




--------------------------------------------------------------------------------




STATE OF MINNESOTA         )
                           ) ss.:
COUNTY OF HENNEPIN         )

                  On the 30th day of  March,  2007,  before  me, a notary  public  in and for said  State,
personally  appeared  Leigh  Taylor,  known to me to be a Vice  President  of Wells Fargo  Bank,  National
Association,  a national banking association that executed the within instrument,  and also known to me to
be the person who executed it on behalf of said  national  banking  association,  and  acknowledged  to me
that such national banking association executed the within instrument.

                  IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official  seal the day
and year in this certificate first above written.

                                                                     ______________________________
                                                                             Notary Public

[SEAL]




--------------------------------------------------------------------------------




STATE OF NEW YORK          )
                           )ss.:
COUNTY OF NEW YORK         )

                  On the 30th day of  March,  2007,  before  me, a notary  public  in and for said  State,
personally  appeared  Mary  Haggerty,  known to me to be a Vice  President of  Structured  Asset  Mortgage
Investments  II Inc., one of the companies  that executed the within  instrument,  and also known to me to
be the  person  who  executed  it on behalf of said  company,  and  acknowledged  to me that such  company
executed the within instrument.

                  IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official  seal the day
and year in this certificate first above written.

                                                                     ______________________________
                                                                             Notary Public

[Notarial Seal]




--------------------------------------------------------------------------------




STATE OF MARYLAND          )
                           )ss.:
COUNTY OF HOWARD           )


                  On the 30th day of  March,  2007,  before  me, a notary  public  in and for said  State,
personally  appeared  Stacey  Taylor,  known to me to be a Vice  President  of Wells Fargo Bank,  National
Association,  a national banking association that executed the within instrument,  and also known to me to
be the person who executed it on behalf of said  national  banking  association,  and  acknowledged  to me
that such national banking association executed the within instrument.

                  IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official  seal the day
and year in this certificate first above written.

                                                                     ______________________________
                                                                             Notary Public

[Notarial Seal]




--------------------------------------------------------------------------------




                                                                                                                         SCHEDULE I

                                          MORTGAGE LOAN SCHEDULE



                                         [Provided Upon Request]




--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT ONE

                                 FORM OF CUSTODIAN INITIAL CERTIFICATION


                                                                       __, 20__



CITIBANK, N.A.                                              Structured Asset Mortgage
388 Greenwich Street, 14th Floor                            Investments II Inc.
New York, New York 10013                                    383 Madison Avenue
Attn:  Structured Finance Agency & Trust—BSALTA 2007-2      New York, New York 10179

Wells Fargo Bank, National Association
9062 Old Annapolis
Columbia, Maryland 21045
Attention: BSALTA 2007-2

Attention: Structured Asset Mortgage Investments II Inc.
Bear Stearns ALT-A Trust, Mortgage Pass-Through Certificates, Series 2007-2

                  Re:      Custodial  Agreement,  dated as of March  30,  2007,  by and
                           among CITIBANK,  N.A., Structured Asset Mortgage Investments
                           II Inc. and Wells Fargo Bank, National  Association relating
                           to  Bear  Stearns   ALT-A  Trust,   Mortgage   Pass-Through
                           Certificates, Series 2007-2

Ladies and Gentlemen:

                  In accordance with Section 2.3 of the above-captioned  Custodial Agreement,  and subject
to Section 2.02 of the Pooling and Servicing Agreement,  the undersigned,  as Custodian,  hereby certifies
that it has received a Mortgage File (which  contains an original  Mortgage  Note or lost note  affidavit)
to the extent  required in Section  2.01 of the  Pooling  and  Servicing  Agreement  with  respect to each
Mortgage  Loan listed in the Mortgage Loan  Schedule,  with any  exceptions  listed on Schedule A attached
hereto.

                  Capitalized  words and phrases used herein shall have the respective  meanings  assigned
to them in the above-captioned Custodial Agreement.

                                                     WELLS FARGO BANK, NATIONAL ASSOCIATION


                                                     By:___________________________________
                                                            Name:
                                                            Title:




--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT TWO

                                 FORM OF CUSTODIAN INTERIM CERTIFICATION

                                                                       _________, 20__



CITIBANK, N.A.                                              Structured Asset Mortgage
388 Greenwich Street, 14th Floor                            Investments II Inc.
New York, New York 10013                                    383 Madison Avenue
Attn:  Structured Finance Agency & Trust—BSALTA 2007-2      New York, New York 10179

Wells Fargo Bank, National Association
9062 Old Annapolis
Columbia, Maryland 21045
Attention: BSALTA 2007-2


Attention:  Structured Asset Mortgage Investments II Inc.
Bear Stearns ALT-A Trust, Mortgage Pass-Through Certificates, Series 2007-2

                  Re:   Custodial  Agreement,  dated as of March 30, 2007, by and among
                        CITIBANK,  N.A.,  Structured Asset Mortgage Investments II Inc.
                        and Wells Fargo  Bank,  National  Association  relating to Bear
                        Stearns ALT-A Trust, Mortgage Pass-Through Certificates, Series
                        2007-2

Ladies and Gentlemen:

                  In  accordance  with  Section  2.3  of  the  above-captioned  Custodial  Agreement,  the
undersigned,  as Custodian,  hereby  certifies that it has received a Mortgage File to the extent required
pursuant  to Section  2.01 of the Pooling and  Servicing  Agreement  with  respect to each  Mortgage  Loan
listed in the  Mortgage  Loan  Schedule,  and it has reviewed  the  Mortgage  File and the  Mortgage  Loan
Schedule and has  determined  that:  all required  documents have been executed and received and that such
documents  related to the Mortgage  Loans  identified on the Mortgage Loan  Schedule,  with any exceptions
listed on Schedule A attached hereto.

                  Capitalized  words and phrases used herein shall have the respective  meanings  assigned
to them in the above-captioned Custodial Agreement.



                                                     WELLS FARGO BANK, NATIONAL ASSOCIATION


                                                     By:___________________________________
                                                            Name:
                                                            Title:




--------------------------------------------------------------------------------




                                                                                                                      EXHIBIT THREE

                                  FORM OF CUSTODIAN FINAL CERTIFICATION



                                                                       __________, 20__



CITIBANK, N.A.                                              Structured Asset Mortgage
388 Greenwich Street, 14th Floor                            Investments II Inc.
New York, New York 10013                                    383 Madison Avenue
Attn:  Structured Finance Agency & Trust—BSALTA 2007-2      New York, New York 10179

Wells Fargo Bank, National Association
9062 Old Annapolis
Columbia, Maryland 21045
Attention: BSALTA 2007-2


Attention: Structured Asset Mortgage Investments II Inc.
Bear Stearns ALT-A Trust, Mortgage Pass-Through Certificates, Series 2007-2

                  Re:   Custodial  Agreement,  dated as of March 30, 2007, by and among
                        CITIBANK,  N.A.,  Structured Asset Mortgage Investments II Inc.
                        and Wells Fargo  Bank,  National  Association  relating to Bear
                        Stearns ALT-A Trust, Mortgage Pass-Through Certificates, Series
                        2007-2

Ladies and Gentlemen:

                  In accordance with Section 2.3 of the  above-captioned  Custodial  Agreement and subject
to Section  2.02(b) of the  Pooling  and  Servicing  Agreement,  the  undersigned,  as  Custodian,  hereby
certifies  that,  subject  to any  exceptions  listed on  Schedule A attached  hereto,  it has  received a
Mortgage File with respect to each Mortgage  Loan listed in the Mortgage  Loan  Schedule  containing  with
respect to each such Mortgage Loan:

                  (i)   The original  Mortgage  Note,  endorsed  without  recourse (A) to the order of the
         Trustee  or (B) in the case of a Mortgage  Loan in the MERS  System,  in blank,  and in each case
         showing an unbroken chain of  endorsements  from the originator  thereof to the Person  endorsing
         it to the Trustee or a lost note affidavit together with a copy of the related Mortgage Note;

                  (ii)  the original  Mortgage and, if the related Mortgage Loan is a MOM Loan, noting the
         presence of the MIN and language  indicating  that such Mortgage Loan is a MOM Loan,  which shall
         have  been  recorded  (or if the  original  is not  available,  a copy),  with  evidence  of such
         recording indicated thereon;

                  (iii) unless the Mortgage Loan is a MOM Loan, a certified copy of the assignment  (which
         may be in the form of a  blanket  assignment  if  permitted  in the  jurisdiction  in  which  the
         Mortgaged  Property is located) to CITIBANK,  N.A., as Trustee,  with evidence of recording  with
         respect to each Mortgage Loan in the name of the Trustee thereon;

                  (iv)  all intervening assignments of the Security Instrument,  if applicable and only to
         the extent available to the Seller with evidence of recording thereon;

                  (v)   the original or a copy of the policy or certificate of primary  mortgage  guaranty
         insurance, to the extent available, if any,

                  (vi)  the  original  policy  of title  insurance  or  mortgagee's  certificate  of title
         insurance or commitment or binder for title insurance, and

                  (vii) originals of all modification agreements, if applicable and available.

                  Capitalized  words and phrases used herein shall have the respective  meanings  assigned
to them  in the  above-captioned  Custodial  Agreement  or in the  Pooling  and  Servicing  Agreement,  as
applicable.


                                                     WELLS FARGO BANK, NATIONAL ASSOCIATION


                                                     By:___________________________________
                                                            Name:
                                                            Title:




--------------------------------------------------------------------------------




                                                                                                                       EXHIBIT FOUR

                      SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE

         The assessment of compliance to be delivered by the Custodian shall address,  at a minimum,  the
criteria identified as below as "Applicable Servicing Criteria";

_____________________________________________________________________________________________________________
                                                                                            Applicable
                                 Servicing Criteria                                     Servicing Criteria
_____________________________________________________________________________________________________________
      Reference                                   Criteria
_____________________________________________________________________________________________________________
                                      General Servicing Considerations
_____________________________________________________________________________________________________________
                        Policies and procedures are instituted to monitor any
                        performance or other triggers and events of default in
1122(d)(1)(i)           accordance with the transaction agreements
_____________________________________________________________________________________________________________
                        If any material servicing activities are outsourced to third
                        parties, policies and procedures are instituted to monitor
1122(d)(1)(ii)          the third party's performance and compliance with such
                        servicing activities
_____________________________________________________________________________________________________________
                        Any requirements in the transaction agreements to maintain a
1122(d)(1)(iii)         back-up servicer for the pool assets are maintained.
_____________________________________________________________________________________________________________
                        A fidelity bond and errors and omissions policy is in effect
                        on the party participating in the servicing function
                        throughout the reporting period in the amount of coverage
1122(d)(1)(iv)          required by and otherwise in accordance with the terms of
                        the transaction agreements.
_____________________________________________________________________________________________________________

                                     Cash Collection and Administration
_____________________________________________________________________________________________________________
                        Payments on pool assets are deposited into the appropriate
                        custodial bank accounts and related bank clearing accounts
                        no more than two business days following receipt and
1122(d)(2)(i)           identification, or such other number of days specified in
                        the transaction agreements.
_____________________________________________________________________________________________________________
                        Disbursements made via wire transfer on behalf of an obligor
1122(d)(2)(ii)          or to an investor are made only by authorized personnel.
_____________________________________________________________________________________________________________
                        Advances of funds or guarantees regarding collections, cash
                        flows or distributions, and any interest or other fees
                        charged for such advances are made, reviewed and approved as
1122(d)(2)(iii)         specified in the transaction agreements.
_____________________________________________________________________________________________________________
                        The related accounts for the transaction, such as cash
                        reserve accounts or accounts established as a form of
                        overcollateralization, are separately maintained (e.g., with
1122(d)(2)(iv)          respect to commingling of cash) as set forth in the
                        transaction agreements.
_____________________________________________________________________________________________________________
                        Each custodial account is maintained at a federally insured
                        depository institution as set forth in the transaction
                        agreements.  For purposes of this criterion, "federally
                        insured depository institutions" with respect to a foreign
                        financial institution means a foreign financial institution
1122(d)(2)(v)           that meets the requirements of Rule 13k-1(b)(1) of the
                        Securities Exchange Act.
_____________________________________________________________________________________________________________
1122(d)(2)(vi)          Unissued checks are safeguarded so as to prevent
                        unauthorized access.
_____________________________________________________________________________________________________________
                        Reconciliations are prepared on a monthly basis for all
                        asset-backed securities related bank accounts, including
                        custodial accounts and related bank clearing accounts. These
                        reconciliations are (A) mathematically accurate; (B)
                        prepared within 30 calendar days after the bank statement
                        cutoff date, or such other number of days specified in the
                        transaction agreements; (C) reviewed and approved by someone
                        other than ther person who prepared the reconciliations; and
                        (D) contain explanations for reconciling items, These
1122(d)(2)(vii)         reconciling items are resolved within 90 calendar days of
                        their original identification, or such other number of days
                        specified in the transaction agreements.
_____________________________________________________________________________________________________________

                                     Investor Remittances and Reporting
_____________________________________________________________________________________________________________
                        Reports to investors, including those to be filed with the
                        Commission, are maintained in accordance with the
                        transaction agreements and applicable Commission
                        requirements. Specifically, such reports (A) are prepared in
                        accordance with timeframes and other terms set forth in the
                        transaction agreements, (B) provide information calculated
                        in accordance with the terms specified in the transaction
                        agreements; (C) are filed with the Commission as required by
                        its rules and regulations; and (D) agree with investors; or
1122(d)(3)(i)           the trustee's records as to the total unpaid principal
                        balance and number of pool assets serviced by the servicer.
_____________________________________________________________________________________________________________
                        Amounts due to investors are allocated and remitted in
                        accordance with timeframes, distribution priority and other
1122(d)(3)(ii)          terms set forth in the transaction agreements.
_____________________________________________________________________________________________________________
                        Disbursements made to an investor are posted within two
                        business days to the servicer's investor records, or such
1122(d)(3)(iii)         other number of days specified in the transaction agreements.
_____________________________________________________________________________________________________________
                        Amounts remitted to investors per the investor reports agree
                        with cancelled checks, or other form of payment, or
1122(d)(3)(iv)          custodial bank statements.
_____________________________________________________________________________________________________________

                                          Pool Asset Administration
_____________________________________________________________________________________________________________
                        Collateral or security on pool assets is maintained as                   X
1122(d)(4)(i)           required by the transaction agreements or related asset pool
                        documents.
_____________________________________________________________________________________________________________
                        Pool assets and related documents are safeguarded as                     X*
1122(d)(4)(ii)          required by the transaction agreements.
_____________________________________________________________________________________________________________
                        Any additions, removals or substitutions to the asset pool
                        are made, reviewed and approved in accordance with any
1122(d)(4)(iii)         conditions or requirements in the transaction agreements
_____________________________________________________________________________________________________________
                        Payments on pool assets, including any payoffs, made in
                        accordance with the related pool asset documents are posted
                        to the servicer's obligor records maintained no more than
                        two business days after receipt, or such other number of
                        days specified in the transaction agreements, and allocated
1122(d)(4)(iv)          to principal, interest or other items (e.g., escrow) in
                        accordance with the related pool asset documents.
_____________________________________________________________________________________________________________
                        The servicer's records regarding the pool assets agree with
1122(d)(4)(v)           the servicer's records with respect to an obligor's unpaid
                        principal balance.
_____________________________________________________________________________________________________________
                        Changes with respect to the terms or status of an obligor's
                        pool asset (e.g., loan modifications or re-agings) are made,
                        reviewed and approved by authorized personnel in accordance
1122(d)(4)(vi)          with the transaction agreements and related pool asset
                        documents.
_____________________________________________________________________________________________________________
                        Loss mitigation of recovery actions (e.g., forbearance
                        plans, modifications and deed in lieu of foreclosure,
                        foreclosures and repossessions, as applicable) are
                        initiated, conducted and concluded in accordance with the
1122(d)(4)(vii)         timeframes or other requirements established by the
                        transaction documents.
_____________________________________________________________________________________________________________
                        Records documenting collection efforts are maintained during
                        the period a pool asset is delinquent in accordance with the
                        transaction agreements., Such records are maintained in at
                        least a monthly basis, or such other period specified in the
                        transaction agreements, and describe the entity's activities
                        in monitoring delinquent pool assets including, for example,
                        phone calls, letters and payment rescheduling plans in cases
1122(d)(4)(viii)        where delinquency is deemed temporary (e.g., illness or
                        unemployment).
_____________________________________________________________________________________________________________
                        Adjustments to interest rates or rates of return for pool
1122(d)(4)(ix)          assets with  variable rates are computed based on the
                        related pool asset documents.
_____________________________________________________________________________________________________________
                        Regarding any funds held in trust for an obligor (such as
                        escrow accounts); (A) such funds are analyzed, in accordance
                        with the obligor's pool asset documents, on at least an
                        annual basis, or such other period specified in the
                        transaction agreements; (B) interest on such funds is paid,
                        or credited, to obligors in accordance with applicable pool
                        asset documents and state laws; and (C) such funds are
                        returned to the obligor within 3- calendar days of full
1122(d)(4)(x)           repayment of the related pool asset, or such other number of
                        days specified in the transaction agreements.
_____________________________________________________________________________________________________________
                        Payments made on behalf of an obligor (such as tax ore
                        insurance payments) are made on or before the related
                        penalty or expiration dates, as indicated on the appropriate
                        bills or notices for such payments, provided that such
                        support has been received by the service at least 30
1122(d)(4)(xi)          calendar days prior to these dates, or such other number of
                        days specified in the transaction agreements.
_____________________________________________________________________________________________________________
                        Any late payment penalties in connection with any payment to
                        be made on behalf of an obligor are paid from the servicer's
                        funds and not charged to the obligor, unless the late
1122(d)(4)(xii)         payment was due to the obligor's error or omission.
_____________________________________________________________________________________________________________
1122(d)(4)(xiii)        Disbursements made on behalf of an obligor are posted within
                        two business days to the obligor's records maintained by the
                        servicer, or such other number of days specified in the
                        transaction agreements.
_____________________________________________________________________________________________________________
1122(d)(4)(xiv)         Delinquencies, charge-offs and uncollectible funds are
                        recognized and recorded in accordance with the transaction
                        agreements.
_____________________________________________________________________________________________________________
1122(d)(4)(xv)          Any external enhancement or other support, identified in
                        item 1114(a)(1) through (3) or item 1115 of Regulation AB,
                        is maintained as set forth in the transaction agreements.
_____________________________________________________________________________________________________________


__________________________
* Only with respect to the logistics of adding, removing or substituting loan files.




--------------------------------------------------------------------------------





                                                          Servicing Agreements


                                                                                                                        EXHIBIT H-1








                               ________________________________________________________________________






                                             STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.
                                                                 Owner

                                                                  and

                                                       EMC MORTGAGE CORPORATION
                                                               Servicer




                                                          SERVICING AGREEMENT

                                                       Dated as of March 1, 2007



                                                         [ON FILE WITH ISSUER]

                                   _________________________________________________________________





--------------------------------------------------------------------------------




                                                                                                                       EXHIBIT H-2





                                                       EMC MORTGAGE CORPORATION
                                                              Purchaser,


                                                    HSBC MORTGAGE CORPORATION (USA)

                                                               Company,

                                                         AMENDED AND RESTATED
                                             PURCHASE, WARRANTIES AND SERVICING AGREEMENT

                                                     Dated as of September 1, 2005





                                              (Fixed and Adjustable Rate Mortgage Loans)




--------------------------------------------------------------------------------




                                                           TABLE OF CONTENTS

                                                               ARTICLE I


Section 1.01     Defined Terms.............................................................................2

                                                              ARTICLE II

Section 2.01     Agreement to Purchase....................................................................14
Section 2.02     Purchase Price...........................................................................15
Section 2.03     Servicing of Mortgage Loans..............................................................15
Section 2.04     Record Title and Possession of Mortgage Files;
                 Maintenance of Servicing Files...........................................................15
Section 2.05     Books and Records........................................................................16
Section 2.06     Transfer of Mortgage Loans...............................................................17
Section 2.07     Delivery of Mortgage Loan Documents......................................................17
Section 2.08     Quality Control Procedures...............................................................19
Section 2.09     Near-term Principal Prepayments; Near Term Payment Defaults..............................19
Section 2.10     Modification of Obligations..............................................................19

                                                              ARTICLE III

Section 3.01     Representations and Warranties of the Company............................................21
Section 3.02     Representations and Warranties as to
                 Individual Mortgage Loans................................................................24
Section 3.03     Repurchase; Substitution.................................................................33
Section 3.04     Representations and Warranties of the Purchaser..........................................35

                                                              ARTICLE IV

Section 4.01     Company to Act as Servicer...............................................................36
Section 4.02     Collection of Mortgage Loan Payments.....................................................39
Section 4.03     Realization Upon Defaulted Mortgage Loans................................................40
Section 4.04     Establishment of Custodial Accounts;
                 Deposits in Custodial Accounts...........................................................41
Section 4.05     Permitted Withdrawals from the
                 Custodial Account........................................................................42
Section 4.06     Establishment of Escrow Accounts;
                 Deposits in Escrow Accounts..............................................................43
Section 4.07     Permitted Withdrawals From Escrow Account................................................44
Section 4.08     Payment of Taxes, Insurance and Other
                 Charges; Maintenance of Primary Mortgage
                 Insurance Policies; Collections Thereunder...............................................45
Section 4.09     Transfer of Accounts.....................................................................46
Section 4.10     Maintenance of Hazard Insurance..........................................................46
Section 4.11     Maintenance of Mortgage Impairment
                 Insurance Policy.........................................................................47
Section 4.12     Fidelity Bond, Errors and Omissions
                 Insurance................................................................................48
Section 4.13     Title, Management and Disposition of REO  Property.......................................48
Section 4.14     Notification of Maturity Date............................................................50

                                                               ARTICLE V

Section 5.01     Distributions............................................................................50
Section 5.02     Statements to the Purchaser..............................................................51
Section 5.03     Monthly Advances by the Company..........................................................53
Section 5.04     Liquidation Reports......................................................................53

                                                              ARTICLE VI

Section 6.01     Assumption Agreements....................................................................53
Section 6.02     Satisfaction of Mortgages and Release
                 of Mortgage Files........................................................................54
Section 6.03     Servicing Compensation...................................................................55
Section 6.04     Annual Statement as to Compliance........................................................56
Section 6.05     Annual Independent Certified Public
                 Accountants' Servicing Report............................................................56
Section 6.06     Purchaser's Right to Examine Company Records.............................................56

                                                              ARTICLE VII

Section 7.01     Company Shall Provide Information as Reasonably
                 Required.................................................................................57

                                                             ARTICLE VIII

Section 8.01     Indemnification; Third Party Claims......................................................58
Section 8.02     Merger or Consolidation of the Company...................................................58
Section 8.03     Limitation on Liability of the Company and Others........................................59
Section 8.04     Company Not to Assign or Resign..........................................................59
Section 8.05     No Transfer of Servicing.................................................................59

                                                              ARTICLE IX

Section 9.01     Events of Default........................................................................61
Section 9.02     Waiver of Defaults.......................................................................62

                                                               ARTICLE X

Section 10.01     Termination.............................................................................62
Section 10.02     Termination without cause...............................................................63

                                                              ARTICLE XI

Section 11.01     Successor to the Company................................................................63
Section 11.02     Amendment...............................................................................64
Section 11.03     Recordation of Agreement................................................................65
Section 11.04     Governing Law...........................................................................65
Section 11.05     Notices.................................................................................65
Section 11.06     Severability of Provisions..............................................................66
Section 11.07     Exhibits................................................................................66
Section 11.08     General Interpretive Principles.........................................................66
Section 11.09     Reproduction of Documents...............................................................67
Section 11.10     Confidentiality of Information..........................................................67
Section 11.11     Recordation of Assignment of Mortgage...................................................67
Section 11.12     Assignment by Purchaser.................................................................68
Section 11.13     No Partnership..........................................................................68
Section 11.14     Execution: Successors and Assigns.......................................................68
Section 11.15     Entire Agreement........................................................................68
Section 11.16     No Solicitation.........................................................................68
Section 11.17     Closing.................................................................................69
Section 11.18     Cooperation of Company with Reconstitution..............................................70
Section 11.19     Monthly Reporting with Respect to a Reconstitution......................................

EXHIBITS
   A                    Contents of Mortgage File
   B                    Custodial Account Letter Agreement
   C                    Escrow Account Letter Agreement
   D                    Form of Assignment, Assumption and Recognition Agreement
   E                    Form of Trial Balance
   F                     [reserved]
   G                    Request for Release of Documents and Receipt
   H                    Company's Underwriting Guidelines
   I                    Form of Term Sheet
   J                    Reconstituted Mortgage Loan Reporting




--------------------------------------------------------------------------------




         This is an Amended and Restated  Purchase,  Warranties and Servicing  Agreement,  dated as of September 1, 2005,  which amends
and restates the Purchase,  Warranties and Servicing  Agreement,  originally dated May 1, 2002, each between EMC MORTGAGE  CORPORATION,
as Purchaser,  with offices located at Mac Arthur Ridge II, 909 Hidden Ridge Drive,  Suite 200, Irving,  Texas 75038 (the  "Purchaser")
and HSBC Mortgage Corporation (USA), with offices located at 2929 Walden Avenue, Depew, New York 14043 (the "Company").

                                                         W I T N E S S E T H :

         WHEREAS,  the Purchaser has heretofore  agreed to purchase from the Company and the Company has  heretofore  agreed to sell to
the Purchaser, from time to time, certain Mortgage Loans on a servicing retained basis;

         WHEREAS,  each of the Mortgage  Loans is secured by a mortgage,  deed of trust or other security  instrument  creating a first
lien on a residential  dwelling  located in the jurisdiction  indicated on the Mortgage Loan Schedule,  which is annexed to the related
Term Sheet; and

         WHEREAS,  the Purchaser and the Company wish to prescribe the  representations  and  warranties of the Company with respect to
itself and the Mortgage Loans and the management, servicing and control of the Mortgage Loans;

         NOW,  THEREFORE,  in  consideration  of the  mutual  agreements  hereinafter  set  forth,  and for  other  good  and  valuable
consideration, the receipt and adequacy of which is hereby acknowledged, the Purchaser and the Company agree as follows:




--------------------------------------------------------------------------------




                                                               ARTICLE I

                                                              DEFINITIONS

         Section 1.01   Defined Terms.

         Whenever used in this  Agreement,  the following  words and phrases,  unless the context  otherwise  requires,  shall have the
following meaning specified in this Article:

         Accepted Servicing  Practices:  With respect to any Mortgage Loan, those mortgage servicing  practices  (including  collection
procedures)  of prudent  mortgage  banking  institutions  which  service  mortgage  loans of the same type as such Mortgage Loan in the
jurisdiction  where the related  Mortgaged  Property is located,  and which are in accordance  with Fannie Mae servicing  practices and
procedures, for MBS pool mortgages, as defined in the Fannie Mae Guides including future updates.

         Adjustment  Date:  As to each  adjustable  rate  Mortgage  Loan,  the date on which the Mortgage  Interest Rate is adjusted in
accordance with the terms of the related Mortgage Note.

         Agreement:  This  Purchase,  Warranties  and  Servicing  Agreement  including  all  exhibits  hereto,  amendments  hereof  and
supplements hereto.

         Appraised  Value:  With respect to any Mortgaged  Property,  the lesser of (i) the value thereof as determined by an appraisal
made for the  originator  of the Mortgage  Loan at the time of  origination  of the Mortgage  Loan by an appraiser  who met the minimum
requirements  of Fannie Mae and FHLMC,  and (ii) the purchase price paid for the related  Mortgaged  Property by the Mortgagor with the
proceeds of the Mortgage Loan,  provided,  however,  in the case of a Refinanced Mortgage Loan, such value of the Mortgaged Property is
based  solely upon the value  determined  by an appraisal  made for the  originator  of such  Refinanced  Mortgage  Loan at the time of
origination  of such  Refinanced  Mortgage Loan by an appraiser who met the minimum  requirements  of FANNIE MAE and FHLMC.  However in
the case of a mortgage  made on property in New York State  value will  always be  determined  by the  appraisal  for  determining  any
requirement for primary mortgage insurance only.

         Assignment:  An individual  assignment  of the Mortgage,  notice of transfer or  equivalent  instrument,  in recordable  form,
sufficient  under the laws of the  jurisdiction  wherein  the  related  Mortgaged  Property is located to reflect of record the sale or
transfer of the Mortgage Loan.

         BIF:  The Bank Insurance Fund, or any successor thereto.

         Business  Day: Any day other than:  (i) a Saturday or Sunday,  or (ii) a legal holiday in the State of New York or (iii) a day
on which banks in the State of New York are authorized or obligated by law or executive order to be closed.


         Buydown  Agreement:  An agreement  between the Seller and a Mortgagor,  or an agreement  among the Company,  a Mortgagor and a
seller of a Mortgaged Property or a third party with respect to a Mortgage Loan which provides for the application of Buydown Funds.

         Buydown Funds: In respect of any Buydown  Mortgage Loan, any amount  contributed by seller of a Mortgaged  Property subject to
a Buydown  Mortgage  Loan, the buyer of such  property,  the Company or any other source,  plus interest  earned  thereon,  in order to
enable the Mortgagor to reduce the payments required to be made from the mortgagor's fund in the early years of a Mortgage Loan.

         Buydown  Mortgage Loan: Any Mortgage Loan in respect of which,  pursuant to a Buydown  Agreement,  (i) the Mortgagor pays less
than the full monthly  payments  specified in the Mortgage Note for a specified  period,  and (ii) the difference  between the payments
required under such Buydown Agreement and the Mortgage Note is provided from Buydown Funds.

         Buydown Period:  The period of time when a Buydown Agreement is in effect with respect to a related Buydown Mortgage Loan.

         Closing Date: With respect to any Mortgage Loan, the date stated on the related Term Sheet.

         Code:    The Internal Revenue Code of 1986, or any successor statute thereto.

         Company: HSBC Mortgage Corporation (USA), their successors in interest and assigns, as permitted by this Agreement.

         Condemnation  Proceeds:  All awards or  settlements  in respect of a  Mortgaged  Property,  whether  permanent  or  temporary,
partial or entire,  by  exercise  of the power of eminent  domain or  condemnation,  to the extent not  required  to be  released  to a
Mortgagor in accordance with the terms of the related Mortgage Loan Documents.

         Confirmation:  The trade confirmation letter between the Purchaser and the Company which relates to the Mortgage Loans.

         Consumer Information:  Information  including,  but not limited to, all personal information about Mortgagors that is supplied
to the Purchaser by or on behalf of the Company.

         Co-op Lease:  With respect to a Co-op Loan,  the lease with respect to a dwelling  unit occupied by the Mortgagor and relating
to the stock allocated to the related dwelling unit.

         Co-op  Loan:  A Mortgage  Loan  secured by the pledge of stock  allocated  to a  dwelling  unit in a  residential  cooperative
housing corporation and a collateral assignment of the related Co-op Lease.

         Credit Score: The credit score of the Mortgagor provided by Fair, Isaac & Company,  Inc. or such other organization  providing
credit scores as per HSBC underwriting/program guidelines in affect at the time of the origination of a Mortgage Loan.

         Current Appraised Value:   With respect to any Mortgaged  Property,  the value thereof as determined by an appraisal  made for
the Company (by an appraiser who met the  requirements  of the Company and Fannie Mae) at the request of a Mortgagor for the purpose of
canceling a Primary  Mortgage  Insurance  Policy in accordance with federal,  state and local laws and regulations or otherwise made at
the request of the Company or Mortgagor.

         Current LTV:      The  ratio of the  Stated  Principal  Balance  of a  Mortgage  Loan to the  Current  Appraised  Value of the
Mortgaged Property.

         Custodial  Account:  Each separate demand account or accounts  created and maintained  pursuant to Section 4.04 which shall be
entitled  "[_____________________],  in trust for the [Purchaser], Owner of Adjustable Rate Mortgage Loans" and shall be established in
an Eligible Account, in the name of the Person that is the "Purchaser" with respect to the related Mortgage Loans.

         Custodian:  With respect to any Mortgage  Loan,  the entity stated on the related Term Sheet,  and its successors and assigns,
as custodian for the Purchaser.

         Cut-off Date: With respect to any Mortgage Loan, the date stated on the related Term Sheet.

         Determination  Date:  The 15th day (or if such 15th day is not a Business  Day, the Business Day  immediately  preceding  such
15th day) of the month of the related Remittance Date.

         Due Date: The day of the month on which the Monthly Payment is due on a Mortgage Loan,  exclusive of any days of grace,  which
is the first day of the month.

         Due Period:  With respect to any  Remittance  Date, the period  commencing on the second day of the month  preceding the month
of such Remittance Date and ending on the first day of the month of the Remittance Date.

         Eligible Account:  An account established and maintained:  (i) within FDIC insured accounts created,  maintained and monitored
by the Company so that all funds deposited  therein are fully insured,  or (ii) as a trust account with the corporate trust  department
of a  depository  institution  or trust  company  organized  under the laws of the  United  States of  America or any one of the states
thereof or the District of Columbia which is not  affiliated  with the Company (or any  sub-servicer)  or (iii) with an entity which is
an institution  whose deposits are insured by the FDIC, the unsecured and  uncollateralized  long-term debt  obligations of which shall
be rated "A2" or higher by  Standard & Poor's and "A" or higher by Fitch,  Inc.  or one of the two  highest  short-term  ratings by any
applicable Rating Agency, and which is either (a) a federal savings  association duly organized,  validly existing and in good standing
under the federal banking laws, (b) an institution duly organized,  validly existing and in good standing under the applicable  banking
laws of any state, (c) a national banking  association under the federal banking laws, or (d) a principal  subsidiary of a bank holding
company,  or (iv) if ownership of the Mortgage Loans is evidenced by  mortgaged-backed  securities,  the equivalent required ratings of
each Rating  Agency,  and held such that the rights of the  Purchaser  and the owner of the  Mortgage  Loans  shall be fully  protected
against the claims of any creditors of the Company (or any  sub-servicer)  and of any creditors or  depositors  of the  institution  in
which such account is maintained or (v) in a separate  non-trust  account without FDIC or other  insurance in an Eligible  Institution.
In the event that a Custodial  Account is  established  pursuant to clause (iii),  (iv) or (v) of the preceding  sentence,  the Company
shall provide the Purchaser  with written notice on the Business Day following the date on which the  applicable  institution  fails to
meet the applicable ratings requirements.

         Eligible  Institution:  An institution  having (i) the highest  short-term debt rating,  and one of the two highest  long-term
debt ratings of each Rating Agency; or (ii) with respect to any Custodial Account,  an unsecured  long-term debt rating of at least one
of the two highest unsecured long-term debt ratings of each Rating Agency.

         Equity  Take-Out  Refinanced  Mortgage  Loan:  A  Refinanced  Mortgage  Loan the  proceeds  of  which  were in  excess  of the
outstanding  principal  balance of the  existing  mortgage  loan as defined  in the HSBC  underwriting  manual in effect at the time of
origination.

         Escrow  Account:  Each  separate  trust  account or accounts  created and  maintained  pursuant to Section 4.06 which shall be
entitled  "__________________,  in trust for the  [Purchaser],  Owner of Adjustable  Rate Mortgage Loans,  and various  Mortgagors" and
shall be established in an Eligible  Account,  in the name of the Person that is the "Purchaser"  with respect to the related  Mortgage
Loans.

         Escrow Payments:  With respect to any Mortgage Loan, the amounts constituting ground rents, taxes,  assessments,  water rates,
sewer rents,  municipal charges,  mortgage insurance premiums,  fire and hazard insurance premiums,  condominium charges, and any other
payments required to be escrowed by the Mortgagor with the mortgagee pursuant to the Mortgage or any other document.

         Event of Default:  Any one of the conditions or circumstances enumerated in Section 9.01.

         Fannie Mae:   The Federal National Mortgage Association, or any successor thereto.

         Fannie Mae  Guide(s):  The Fannie  Mae  Selling  Guide and the Fannie Mae  Servicing  Guide and all  amendments  or  additions
thereto.

         FDIC:  The Federal Deposit Insurance Corporation, or any successor thereto.

         FHLMC:  The Federal Home Loan Mortgage Corporation, or any successor thereto.

         FHLMC Guide:  The FHLMC Single Family Seller/Servicer Guide and all amendments or additions thereto.

         Fidelity Bond:  A fidelity bond to be maintained by the Company pursuant to Section 4.12.

         FIRREA:  The Financial Institutions Reform, Recovery, and Enforcement Act of 1989.

         First  Remittance  Date:  With respect to any Mortgage Loan, the Remittance Date occurring in the month following the month in
which the related Closing Date occurs.

         GAAP:  Generally accepted accounting principles, consistently applied.

         HUD:  The United States Department of Housing and Urban Development or any successor.

         Index:  With respect to any adjustable  rate Mortgage  Loan, the index  identified on the Mortgage Loan Schedule and set forth
in the related Mortgage Note for the purpose of calculating the interest rate thereon.

         Initial Rate Cap: As to each  adjustable  rate  Mortgage  Loan,  where  applicable,  the  maximum  increase or decrease in the
Mortgage Interest Rate on the first Adjustment Date.

         Insurance  Proceeds:  With respect to each Mortgage  Loan,  proceeds of insurance  policies  insuring the Mortgage Loan or the
related Mortgaged Property.

         Interest  Only  Mortgage  Loan:  A Mortgage  Loan that  requires  payment of interest  for a period of time  specified  on the
related  Mortgage  Note during the  interest-only  period  followed by full  amortization  of the  remaining  balance for the remaining
duration of the loan.

         Lifetime  Rate Cap: As to each  adjustable  rate  Mortgage  Loan,  the maximum  Mortgage  Interest  Rate over the term of such
Mortgage Loan.

         Liquidation  Proceeds:  Cash received in connection  with the  liquidation of a defaulted  Mortgage Loan,  whether through the
sale or assignment of such Mortgage Loan, trustee's sale, foreclosure sale or otherwise.

         Loan-to-Value  Ratio or LTV: With respect to any Mortgage  Loan,  the ratio of the original  outstanding  principal  amount of
the  Mortgage  Loan,  to the lower of the  Appraised  Value or the Sales Price of the  Mortgaged  Property.  However,  in the case of a
mortgage made on property in New York State,  value will always be determined by the appraisal  for  determining  any  requirement  for
primary mortgage insurance only.

         Margin:  With respect to each adjustable rate Mortgage Loan, the fixed  percentage  amount set forth in each related  Mortgage
Note which is added to the Index in order to determine the related Mortgage Interest Rate, as set forth in the Mortgage Loan Schedule.

         MERS:  Mortgage Electronic Registration System, Inc., a subsidiary of MERSCORP, Inc.


         MERS Mortgage Loan:  Any Mortgage Loan registered with MERS on the MERS® System.

         MERS® System:  The electronic mortgage registration system maintained by MERS.

         MIN:  The Mortgage Identification Number for any MERS Mortgage Loan.

         MOM Mortgage:  A Mortgage Loan naming MERS as the original mortgagee on the mortgage security instrument.

         Monthly Advance:  The aggregate of the advances made by the Company on any Remittance Date pursuant to Section 5.03.

         Monthly  Payment:  The  scheduled  monthly  payment of principal  (if  applicable)  and  interest on a Mortgage  Loan which is
payable by a Mortgagor under the related Mortgage Note.

         Mortgage:  The  mortgage,  deed of trust or other  instrument  securing  a  Mortgage  Note  which  creates a first  lien on an
unsubordinated estate in fee simple in real property securing the Mortgage Note.

         Mortgage File:  The mortgage  documents  pertaining to a particular  Mortgage Loan which are specified in Exhibit A hereto and
any additional documents required to be added to the Mortgage File pursuant to this Agreement.

         Mortgage Impairment Insurance Policy:  A mortgage impairment or blanket hazard insurance policy as required by Section 4.11.

         Mortgage  Interest Rate: The annual rate at which  interest  accrues on any Mortgage Loan,  which may be adjusted from time to
time for an adjustable rate Mortgage Loan, in accordance with the provisions of the related Mortgage Note.

         Mortgage Loan: An individual  mortgage loan which is the subject of this  Agreement,  each Mortgage Loan  originally  sold and
subject to this  Agreement  being  identified  on the Mortgage Loan Schedule  attached to the related Term Sheet,  which  Mortgage Loan
includes  without  limitation  the Mortgage File, the Monthly  Payments,  Principal  Prepayments,  Liquidation  Proceeds,  Condemnation
Proceeds,  Insurance Proceeds,  REO Disposition Proceeds, and all other rights,  benefits,  proceeds and obligations arising from or in
connection with such Mortgage Loan, excluding replaced or repurchased mortgage loans.

         Mortgage Loan Documents:  The documents listed in Exhibit A.

         Mortgage Loan  Remittance  Rate:  With respect to each Mortgage Loan,  the annual rate of interest  remitted to the Purchaser,
which shall be equal to the Mortgage Interest Rate minus the Servicing Fee Rate.

         Mortgage Loan  Schedule:  The schedule of Mortgage  Loans annexed to the related Term Sheet,  such schedule  setting forth the
following information with respect to each Mortgage Loan in the related Mortgage Loan Package:

         (1)      the Company's Mortgage Loan identifying number;

         (2)      the Mortgagor's first and last name;

         (3)      the street address of the Mortgaged Property including the city, state and zip code;

         (4)      a code indicating whether the Mortgaged Property is owner-occupied, a second home or an investor property;

         (5)      the type of residential property constituting the Mortgaged Property;

         (6)      the original months to maturity of the Mortgage Loan;

         (7)      the remaining months to maturity from the related Cut-off Date, based on the original  amortization  schedule and, if
different, the maturity expressed in the same manner but based on the actual amortization schedule;

         (8)      the Sales Price, if applicable, Appraised Value and Loan-to-Value Ratio, at origination;

         (9)      the Mortgage  Interest Rate as of origination  and as of the related  Cut-off Date;  with respect to each  adjustable
rate Mortgage Loan, the initial  Adjustment Date, the next Adjustment Date  immediately  following the related Cut-off Date, the Index,
the Margin,  the Initial Rate Cap, if any,  Periodic Rate Cap, if any, minimum  Mortgage  Interest Rate under the terms of the Mortgage
Note and the Lifetime Rate Cap;

         (10)     the Origination Date of the Mortgage Loan;

         (11)     the stated maturity date;

         (12)     the amount of the Monthly Payment at origination;

         (13)     the amount of the Monthly Payment as of the related  Cut-off Date;

         (14)     the original principal amount of the Mortgage Loan;

         (15)     the scheduled Stated Principal  Balance of the Mortgage Loan as of the close of business on the related Cut-off Date,
after deduction of payments of principal due on or before the related Cut-off Date whether or not collected;

         (16) a code  indicating  the  purpose  of the  Mortgage  Loan  (i.e.,  purchase,  rate and  term  refinance,  equity  take-out
refinance);

         (17) a code indicating the documentation style (i.e. full, alternative, etc.);

         (18)     the number of times during the twelve (12) month period  preceding the related  Closing Date that any Monthly Payment
has been received after the month of its scheduled due date;

         (19)     the date on which the first payment is or was due;

         (20)     a code  indicating  whether or not the Mortgage Loan is the subject of a Primary  Mortgage  Insurance  Policy and the
                  name of the related insurance carrier;

         (21)     a code indicating whether or not the Mortgage Loan is currently convertible and the conversion spread;

         (22)     the last Due Date on which a Monthly  Payment was actually  applied to the unpaid  principal  balance of the Mortgage
Loan.

         (23)     product type (i.e. fixed, adjustable, 3/1, 5/1, etc.);

         (24)     credit score and/or mortgage score, if applicable;

         (25)     a code indicating whether or not the Mortgage Loan is the subject of a Lender Primary Mortgage Insurance Policy;

         (26)     a code indicating whether or not the Mortgage Loan has a prepayment penalty and if so, the amount and term thereof;

         (27)     the Current Appraised Value of the Mortgage Loan and Current LTV, if applicable;

         (28)     for any Mortgage Loan  originated  in the State of New Jersey prior to July 7, 2004,  whether such Mortgage Loan is a
"Home  Loan",  "Covered  Home Loan",  "Manufactured  Housing" or "Home  Improvement  Loan" as defined in the New Jersey Home  Ownership
Security Act of 2002; and

         (29)     whether the Mortgage Loan has a mandatory arbitration clause;

         (30)     a code indicating whether the Mortgage Loan is a MERS Mortgage Loan;

         (31)     MERS #, if applicable.

         With respect to the Mortgage Loans in the aggregate,  the Mortgage Loan Schedule  attached to the related Term Sheet shall set
forth the following information, as of the related Cut-off Date:

         (1)      the number of Mortgage Loans;

         (2)      the current aggregate outstanding principal balance of the Mortgage Loans;

         (3)      the weighted average Mortgage Interest Rate of the Mortgage Loans;

         (4)      the weighted average maturity of the Mortgage Loans; and

         (5)      the weighted average months to next Adjustment Date;

         Mortgage Note:  The note or other evidence of the indebtedness of a Mortgagor secured by a Mortgage.

         Mortgaged  Property:  The underlying  real property  securing  repayment of a Mortgage Note,  consisting of a single parcel of
real  estate  considered  to be real  estate  under the laws of the state in which  such real  property  is located  which may  include
condominium  units and planned  unit  developments,  improved by a  residential  dwelling;  except that with  respect to real  property
located in jurisdictions in which the use of leasehold estates for residential  properties is a widely-accepted  practice,  a leasehold
estate of the Mortgage, the term of which is equal to or longer than the term of the Mortgage.

         Mortgagor:  The obligor on a Mortgage Note.

         OCC:  Office of the Comptroller of the Currency, its successors and assigns.

         Officers'  Certificate:  A certificate  signed by the Chairman of the Board, the Vice Chairman of the Board, the President,  a
Senior Vice  President  or a Vice  President or by the  Treasurer or the  Secretary  or one of the  Assistant  Treasurers  or Assistant
Secretaries of the Company, and delivered to the Purchaser as required by this Agreement.

         Opinion of  Counsel:  A written  opinion of  counsel,  who may be an  employee  of the party on behalf of whom the  opinion is
being given, reasonably acceptable to the Purchaser.

         Origination  Date: The date on which a Mortgage Loan funded,  which date shall not, in connection  with a Refinanced  Mortgage
Loan,  be the date of the funding of the debt being  refinanced,  but rather the closing of the debt  currently  outstanding  under the
terms of the Mortgage Loan Documents.

         OTS:  Office of Thrift Supervision, its successors and assigns.

         Periodic Rate Cap: As to each  adjustable rate Mortgage Loan, the maximum  increase or decrease in the Mortgage  Interest Rate
on any Adjustment Date, as set forth in the related Mortgage Note and the related Mortgage Loan Schedule.

         Permitted Investments:  Any one or more of the following obligations or securities:

                  (i)      direct  obligations  of, and obligations  fully  guaranteed by the United States of America or any agency or
                  instrumentality  of the United States of America the  obligations of which are backed by the full faith and credit of
                  the United States of America;

         (ii)  (a) demand or time deposits, federal funds or bankers' acceptances issued by any depository institution or trust
     company incorporated under the laws of the United States of America or any state thereof and subject to supervision and
     examination by federal and/or state banking authorities, provided that the commercial paper and/or the short-term deposit rating
     and/or the long-term unsecured debt obligations or deposits of such depository institution or trust company at the time of such
     investment or contractual commitment providing for such investment are rated in one of the two highest rating categories by each
     Rating Agency and (b) any other demand or time deposit or certificate of deposit that is fully insured by the FDIC;


                  (iii)  repurchase  obligations  with a term not to exceed  thirty  (30)  days and with  respect  to (a) any  security
                  described in clause (i) above and entered into with a depository  institution or trust company  (acting as principal)
                  described in clause (ii)(a) above;

                  (iv) securities  bearing interest or sold at a discount issued by any corporation  incorporated under the laws of the
                  United  States of America or any state  thereof that are rated in one of the two highest  rating  categories  by each
                  Rating Agency at the time of such  investment or  contractual  commitment  providing for such  investment;  provided,
                  however,  that securities issued by any particular  corporation will not be Permitted  Investments to the extent that
                  investments  therein will cause the then outstanding  principal  amount of securities  issued by such corporation and
                  held as Permitted  Investments to exceed 10% of the aggregate  outstanding  principal balances of all of the Mortgage
                  Loans and Permitted Investments;

                  (v) commercial paper  (including both  non-interest-bearing  discount  obligations and  interest-bearing  obligations
                  payable on demand or on a specified  date not more than one year after the date of issuance  thereof) which are rated
                  in one of the two highest rating categories by each Rating Agency at the time of such investment;

                  (vi) any other  demand,  money market or time  deposit,  obligation,  security or  investment as may be acceptable to
                  each Rating Agency as evidenced in writing by each Rating Agency; and

                  (vii) any money market funds the collateral of which consists of  obligations  fully  guaranteed by the United States
                  of America or any agency or  instrumentality  of the United States of America the  obligations of which are backed by
                  the full faith and credit of the United  States of America  (which  may  include  repurchase  obligations  secured by
                  collateral  described  in clause (i)) and other  securities  and which money market funds are rated in one of the two
                  highest rating categories by each Rating Agency.

provided,  however,  that no instrument or security shall be a Permitted Investment if such instrument or security evidences a right to
receive only interest  payments with respect to the obligations  underlying such instrument or if such security provides for payment of
both  principal  and  interest  with a yield to maturity in excess of 120% of the yield to  maturity  at par or if such  investment  or
security is purchased at a price greater than par.

         Person:  Any  individual,  corporation,  partnership,  joint venture,  association,  joint-stock  company,  limited  liability
company, trust, unincorporated organization or government or any agency or political subdivision thereof.

         Prepayment  Interest  Shortfall:  With  respect to any  Remittance  Date,  for each  Mortgage  Loan that was the  subject of a
Principal  Prepayment  during the related  Prepayment  Period,  an amount equal to the excess of one month's interest at the applicable
Mortgage Loan  Remittance Rate on the amount of such Principal  Prepayment  over the amount of interest  (adjusted to the Mortgage Loan
Remittance Rate) actually paid by the related Mortgagor with respect to such Prepayment Period.

         Prepayment Period:         With  respect  to any  Remittance  Date,  the  calendar  month  preceding  the month in which  such
Remittance Date occurs.

         Primary  Mortgage  Insurance  Policy:  Each  primary  policy of mortgage  insurance  represented  to be in effect  pursuant to
Section 3.02(hh), or any replacement policy therefor obtained by the Company pursuant to Section 4.08.

         Prime Rate:  The prime rate  announced  to be in effect from time to time as  published as the average rate in the Wall Street
Journal (Northeast Edition).

         Principal  Prepayment:  Any payment or other  recovery of  principal on a Mortgage  Loan full or partial  which is received in
advance  of its  scheduled  Due Date,  excluding  any  prepayment  penalty,  and  which is not  accompanied  by an  amount of  interest
representing scheduled interest due on any date or dates in any month or months subsequent to the month of prepayment.

         Purchase Price:  As defined in Section 2.02.

         Purchaser: EMC Mortgage Corporation, its successors in interest and assigns.

         Qualified  Appraiser:  An appraiser who had no interest,  direct or indirect in the Mortgaged  Property or in any loan made on
the security  thereof,  and whose  compensation is not affected by the approval or disapproval of the Mortgage Loan, and such appraiser
and the  appraisal  made by such  appraiser  both  satisfy  the  requirements  of Title XI of FIRREA  and the  regulations  promulgated
thereunder and the requirements of Fannie Mae, all as in effect on the date the Mortgage Loan was originated.

         Qualified  Insurer:  An  insurance  company  duly  qualified  as such  under the laws of the  states  in which  the  Mortgaged
Properties are located,  duly  authorized and licensed in such states to transact the  applicable  insurance  business and to write the
insurance provided, approved as an insurer by Fannie Mae or FHLMC.

         Rating  Agency:  Standard & Poor's,  Fitch,  Inc. or, in the event that some or all of the ownership of the Mortgage  Loans is
evidenced by  mortgage-backed  securities,  the nationally  recognized rating agencies issuing ratings with respect to such securities,
if any.

         Refinanced  Mortgage  Loan:  A Mortgage  Loan which was made to a  Mortgagor  who owned the  Mortgaged  Property  prior to the
origination of such Mortgage Loan and the proceeds of which are not in excess of the existing first  mortgage,  as outlined in the HSBC
Underwriting Guidelines in effect at the time of origination.

         REMIC:  A "real estate mortgage investment conduit," as such term is defined in Section 860D of the Code.

         REMIC Provisions:  The provisions of the federal income tax law relating to REMICs, which appear at Sections 860A through
860G of the Code, and the related provisions and regulations promulgated thereunder, as the foregoing may be in effect from time to
time.

         Remittance  Date: The 18th day of any month,  beginning with the First  Remittance Date, or if such 18th day is not a Business
Day, the first Business Day immediately preceding such 18th day.

         REO Disposition:  The final sale by the Company of any REO Property.

         REO Disposition Proceeds: Amounts received by the Company in connection with a related REO Disposition.

         REO Property:  A Mortgaged Property acquired by the Company on behalf of the Purchaser as described in Section 4.13.

         Repurchase  Price:  With  respect  to any  Mortgage  Loan,  a price  equal to (i) the  product  of the  greater of 100% or the
percentage of par as stated in the  Confirmation  multiplied by the Stated  Principal  Balance of such Mortgage Loan on the  repurchase
date, plus (ii) interest on such  outstanding  principal  balance at the Mortgage Loan Remittance Rate from the last date through which
interest has been paid and  distributed to the Purchaser to the end of the month of repurchase,;  less amounts  received or advanced in
respect of such repurchased Mortgage Loan which are being held in the Custodial Account for distribution in the month of repurchase.

         SAIF:  The Savings Association Insurance Fund, or any successor thereto.

         Sales Price:      With  respect to any Mortgage  Loan the proceeds of which were used by the  Mortgagor to acquire the related
Mortgaged Property, the amount paid by the related Mortgagor for such Mortgaged Property.

         Servicing  Advances:  All  customary,  reasonable  and  necessary  "out of pocket"  costs and expenses  (including  reasonable
attorneys'  fees and  disbursements)  incurred in the  performance  by the Company of its  servicing  obligations,  including,  but not
limited  to,  the  cost  of (a)  the  preservation,  restoration  and  protection  of the  Mortgaged  Property,  (b)  any  enforcement,
administrative or judicial  proceedings,  or any legal work or advice specifically  related to servicing the Mortgage Loans,  including
but not limited to,  foreclosures,  bankruptcies,  condemnations,  drug seizures,  elections,  foreclosures  by subordinate or superior
lienholders,  and other legal actions  incidental to the servicing of the Mortgage  Loans  (provided  that such expenses are reasonable
and that the  Company  specifies  the  Mortgage  Loan(s)  to which  such  expenses  relate  and,  upon  Purchaser's  request,  provides
documentation  supporting  such expense (which  documentation  would be acceptable to Fannie Mae),  and provided  further that any such
enforcement,  administrative or judicial proceeding does not arise out of a breach of any  representation,  warranty or covenant of the
Company  hereunder),  (c) the management and  liquidation  of the Mortgaged  Property if the Mortgaged  Property is acquired in full or
partial  satisfaction of the Mortgage,  (d) taxes,  assessments,  water rates,  sewer rates and other charges which are or may become a
lien upon the Mortgaged  Property,  and Primary  Mortgage  Insurance Policy premiums and fire and hazard  insurance  coverage,  (e) any
expenses  reasonably  sustained by the Company with respect to the  liquidation of the Mortgaged  Property in accordance with the terms
of this Agreement and (f) compliance with the obligations under Section 4.08.

         Servicing  Fee:  With respect to each  Mortgage  Loan,  the amount of the annual fee the  Purchaser  shall pay to the Company,
which  shall,  for a period of one full  month,  be equal to  one-twelfth  of the  product  of (a) the  Servicing  Fee Rate and (b) the
outstanding  principal  balance of such Mortgage Loan. Such fee shall be payable  monthly,  computed on the basis of the same principal
amount and period  respecting  which any related  interest  payment on a Mortgage Loan is computed.  The obligation of the Purchaser to
pay the  Servicing  Fee is limited to, and the  Servicing  Fee is payable  solely from,  the interest  portion of such Monthly  Payment
collected  by the  Company,  or as otherwise  provided  under  Section 4.05 and in  accordance  with the Fannie Mae  Guide(s).  Any fee
payable to the Company for  administrative  services  related to any REO  Property as  described  in Section 4.13 shall be payable from
Liquidation Proceeds of the related REO Property.

         Servicing Fee Rate:  As set forth in the Term Sheet.

         Servicing  File:  With  respect to each  Mortgage  Loan,  the file  retained by the Company  consisting  of  originals  of all
documents in the Mortgage File which are not delivered to the  Purchaser  and copies of the Mortgage Loan  Documents  listed in Exhibit
A, the originals of which are delivered to the Purchaser or its designee pursuant to Section 2.04.

         Servicing  Officer:  Any officer of the Company  involved in, or  responsible  for, the  administration  and  servicing of the
Mortgage  Loans whose name appears on a list of servicing  officers  furnished by the Company to the Purchaser  upon  request,  as such
list may from time to time be amended.

         Stated  Principal  Balance:  As to each  Mortgage  Loan as of any date of  determination,  (i) the  principal  balance of such
Mortgage  Loan at the Cut-off Date after giving  effect to payments of principal  due on or before such date,  whether or not received,
minus (ii) all amounts  previously  distributed to the Purchaser with respect to the Mortgage Loan representing  payments or recoveries
of principal or advances in lieu thereof.

         Subservicer:   Any  subservicer  which  is  subservicing  the  Mortgage  Loans  pursuant  to  a  Subservicing  Agreement.  Any
subservicer shall meet the qualifications set forth in Section 4.01.

         Subservicing Agreement:  An agreement between the Company and a Subservicer, if any, for the servicing of the Mortgage Loans.

                  Term Sheet: A supplemental  agreement in the form attached  hereto as Exhibit I which shall be executed and delivered
by the Company and the Purchaser to provide for the sale and servicing  pursuant to the terms of this  Agreement of the Mortgage  Loans
listed on Schedule I attached thereto,  which supplemental  agreement shall contain certain specific  information relating to such sale
of such Mortgage Loans and may contain additional covenants relating to such sale of such Mortgage Loans.


                                                              ARTICLE II

                                       PURCHASE OF MORTGAGE LOANS; SERVICING OF MORTGAGE LOANS;
                                            RECORD TITLE AND POSSESSION OF MORTGAGE FILES;
                                                BOOKS AND RECORDS; CUSTODIAL AGREEMENT;
                                                  DELIVERY OF MORTGAGE LOAN DOCUMENTS

         Section 2.01   Agreement to Purchase.

         The Company  agrees to sell and the  Purchaser  agrees to purchase the Mortgage  Loans  having an aggregate  Stated  Principal
Balance on the related  Cut-off  Date set forth in the  related  Term Sheet in an amount as set forth in the  Confirmation,  or in such
other amount as agreed by the Purchaser and the Company as evidenced by the actual aggregate  Stated Principal  Balance of the Mortgage
Loans  accepted by the Purchaser on the related  Closing Date,  with servicing  retained by the Company.  The Company shall deliver the
related  Mortgage Loan Schedule  attached to the related Term Sheet for the Mortgage Loans to be purchased on the related  Closing Date
to the Purchaser at least two (2) Business Days prior to the related  Closing Date.  The Mortgage  Loans shall be sold pursuant to this
Agreement, and the related Term Sheet shall be executed and delivered on the related Closing Date.

         Section 2.02   Purchase Price.

         The  Purchase  Price  for each  Mortgage  Loan  shall be the  percentage  of par as  stated in the  Confirmation  (subject  to
adjustment as provided  therein),  multiplied by the Stated  Principal  Balance,  as of the related  Cut-off Date, of the Mortgage Loan
listed on the related Mortgage Loan Schedule attached to the related Term Sheet,  after application of scheduled  payments of principal
due on or before the related Cut-off Date whether or not collected.

         In addition to the Purchase Price as described  above,  the Purchaser shall pay to the Company,  at closing,  accrued interest
on the Stated  Principal  Balance of each Mortgage Loan as of the related  Cut-off Date at the Mortgage  Loan  Remittance  Rate of each
Mortgage Loan from the related Cut-off Date through the day prior to the related Closing Date, inclusive.

         The Purchase Price plus accrued  interest as set forth in the preceding  paragraph  shall be paid on the related  Closing Date
by wire transfer of immediately available funds.

          Purchaser shall be entitled to (1) all scheduled  principal due after the related  Cut-off Date, (2) all other  recoveries of
principal  collected on or after the related  Cut-off Date  (provided,  however,  that all  scheduled  payments of principal  due on or
before the related  Cut-off Date and collected by the Company or any successor  servicer after the related Cut-off Date shall belong to
the Company),  and (3) all payments of interest on the Mortgage Loans net of applicable  Servicing Fees (minus that portion of any such
payment which is allocable to the period prior to the related Cut-off Date).  The outstanding  principal  balance of each Mortgage Loan
as of the related  Cut-off Date is determined  after  application  of payments of principal  due on or before the related  Cut-off Date
whether or not collected,  together with any unscheduled  principal  prepayments collected prior to the related Cut-off Date; provided,
however,  that  payments of  scheduled  principal  and  interest  prepaid for a Due Date beyond the related  Cut-off  Date shall not be
applied to the principal  balance as of the related  Cut-off Date.  Such prepaid  amounts shall be the property of the  Purchaser.  The
Company  shall  deposit any such prepaid  amounts into the  Custodial  Account,  which  account is  established  for the benefit of the
Purchaser for subsequent remittance by the Company to the Purchaser.

         Section 2.03   Servicing of Mortgage Loans.

         Simultaneously  with the  execution  and delivery of each Term Sheet,  the Company  does hereby agree to directly  service the
Mortgage Loans listed on the related  Mortgage Loan Schedule  attached to the related Term Sheet subject to the terms of this Agreement
and the related Term Sheet.  The rights of the  Purchaser to receive  payments with respect to the related  Mortgage  Loans shall be as
set forth in this Agreement.

         Section 2.04   Record Title and Possession of Mortgage Files; Maintenance of Servicing Files.

         As of the related  Closing Date, the Company sold,  transferred,  assigned,  set over and conveyed to the  Purchaser,  without
recourse,  on a servicing retained basis, and the Company hereby  acknowledges that the Purchaser has, but subject to the terms of this
Agreement  and the related Term Sheet,  all the right,  title and interest of the Company in and to the  Mortgage  Loans.  Company will
deliver the Mortgage  Files to the  Custodian  designated by  Purchaser,  on or before the related  Closing Date, at the expense of the
Company.  The Company shall maintain a Servicing  File  consisting of a copy of the contents of each Mortgage File and the originals of
the  documents in each  Mortgage  File not delivered to the  Purchaser.  The  Servicing  File shall contain all documents  necessary to
service the  Mortgage  Loans.  The  possession  of each  Servicing  File by the Company is at the will of the  Purchaser,  for the sole
purpose of servicing the related  Mortgage  Loan,  and such  retention and  possession by the Company is in a custodial  capacity only.
From the related  Closing Date,  the ownership of each Mortgage Loan,  including the Mortgage  Note, the Mortgage,  the contents of the
related  Mortgage File and all rights,  benefits,  proceeds and  obligations  arising  therefrom or in connection  therewith,  has been
vested in the  Purchaser.  All rights  arising out of the Mortgage  Loans  including,  but not limited to, all funds  received on or in
connection  with the Mortgage  Loans and all records or documents with respect to the Mortgage Loans prepared by or which come into the
possession  of the Company  shall be received  and held by the  Company in trust for the benefit of the  Purchaser  as the owner of the
Mortgage  Loans.  Any portion of the  Mortgage  Files  retained by the  Company  shall be  appropriately  identified  in the  Company's
computer  system to clearly  reflect the  ownership of the Mortgage  Loans by the  Purchaser.  The Company shall release its custody of
the  contents of the  Mortgage  Files only in  accordance  with  written  instructions  of the  Purchaser,  except when such release is
required as incidental to the Company's  servicing of the Mortgage Loans or is in connection  with a repurchase of any Mortgage Loan or
Loans with respect thereto pursuant to this Agreement and the related Term Sheet, such written instructions shall not be required.

         Section 2.05   Books and Records.

         The sale of each Mortgage Loan shall be reflected on the Company's  balance sheet and other financial  statements as a sale of
assets by the Company.  The Company shall be responsible for maintaining,  and shall maintain,  a complete set of books and records for
the Mortgage Loans that shall be  appropriately  identified in the Company's  computer  system to clearly  reflect the ownership of the
Mortgage  Loan by the  Purchaser.  In  particular,  the Company  shall  maintain in its  possession,  available  for  inspection by the
Purchaser,  or its designee and shall deliver to the Purchaser upon demand,  evidence of compliance  with all federal,  state and local
laws, rules and regulations,  and requirements of Fannie Mae or FHLMC, as applicable,  including but not limited to documentation as to
the method used in determining the  applicability  of the provisions of the Flood Disaster  Protection Act of 1973, as amended,  to the
Mortgaged  Property,  documentation  evidencing  insurance coverage of any condominium  project as required by Fannie Mae or FHLMC, and
periodic  inspection  reports as required by Section  4.13.  To the extent that  original  documents  are not  required for purposes of
realization  of  Liquidation  Proceeds or Insurance  Proceeds,  documents  maintained by the Company may be in the form of microfilm or
microfiche.

         The Company shall  maintain with respect to each  Mortgage  Loan and shall make  available for  inspection by any Purchaser or
its  designee  the related  Servicing  File during the time the  Purchaser  retains  ownership  of a Mortgage  Loan and  thereafter  in
accordance with applicable laws and regulations.

         In  addition to the  foregoing,  Company  shall  provide to any  supervisory  agents or  examiners  that  regulate  Purchaser,
including but not limited to, the OTS, the FDIC and other similar  entities,  access,  during normal  business  hours,  upon reasonable
advance notice to Company and without charge to Company or such supervisory  agents or examiners,  to any  documentation  regarding the
Mortgage Loans that may be required by any applicable regulator.

         Section 2.06.  Transfer of Mortgage Loans.

         The Company shall keep at its servicing  office books and records in which,  subject to such reasonable  regulations as it may
prescribe,  the Company shall note transfers of Mortgage  Loans.  No transfer of a Mortgage Loan may be made unless such transfer is in
compliance  with the terms  hereof.  For the purposes of this  Agreement,  the Company  shall be under no  obligation  to deal with any
person with respect to this  Agreement or any Mortgage Loan unless a notice of the transfer of such  Mortgage  Loan has been  delivered
to the Company in  accordance  with this  Section  2.06 and the books and  records of the Company  show such person as the owner of the
Mortgage  Loan.  The  Purchaser  may,  subject to the terms of this  Agreement,  sell and transfer  one or more of the Mortgage  Loans,
provided,  however,  that the transferee will not be deemed to be a Purchaser hereunder binding upon the Company unless such transferee
shall agree in writing to be bound by the terms of this  Agreement  and an original  counterpart  of the  instrument  of transfer in an
Assignment and Assumption of this Agreement  substantially  in the form of Exhibit D hereto executed by the transferee  shall have been
delivered to the Company.  The  Purchaser  also shall advise the Company of the transfer.  Upon receipt of notice of the transfer,  the
Company shall mark its books and records to reflect the ownership of the Mortgage  Loans of such assignee,  and the previous  Purchaser
shall be released from its obligations hereunder with respect to the Mortgage Loans sold or transferred.

         Section 2.07   Delivery of Mortgage Loan Documents.

                  The Company  shall  deliver and release to the  Purchaser or its designee the Mortgage  Loan  Documents in accordance
with the terms of this  Agreement  and the related Term Sheet.  The  documents  enumerated  as items (1), (2), (3), (4), (5), (6), (7),
(8),  (9) and (16)  (including  those  listed in (B)  relating to Co-op Loans) in Exhibit A hereto shall be delivered by the Company to
the  Purchaser or its  designee no later than three (3) Business  Days prior to the related  Closing Date  pursuant to a bailee  letter
agreement.  All other documents in Exhibit A hereto,  together with all other  documents  executed in connection with the Mortgage Loan
that Company may have in its  possession,  shall be retained by the Company in trust for the  Purchaser.  If the Company cannot deliver
the original  recorded  Mortgage Loan Documents or the original policy of title insurance,  including riders and endorsements  thereto,
on the related  Closing  Date,  the  Company  shall,  promptly  upon  receipt  thereof and in any case not later than 180 days from the
related  Closing  Date,  deliver such original  documents,  including  original  recorded  documents,  to the Purchaser or its designee
(unless the Company is delayed in making such  delivery by reason of the fact that such  documents  shall not have been returned by the
appropriate  recording office).  If delivery is not completed within 270 days solely due to delays in making such delivery by reason of
the fact that such documents shall not have been returned by the appropriate  recording  office,  the Company shall continue to use its
best efforts to effect  delivery as soon as possible  thereafter,  provided  that if such  documents are not delivered by the 360th day
from the date of the related  Closing  Date,  the Company  shall  repurchase  the related  Mortgage  Loans at the  Repurchase  Price in
accordance with Section 3.03 hereof.

         The Company shall pay all initial  recording  fees, if any, for the  assignments  of mortgage and any other fees in connection
with the  transfer of all original  documents to the  Purchaser or its  designee.  Company  shall  prepare,  in  recordable  form,  all
assignments  of mortgage  necessary to assign the Mortgage  Loans to Purchaser,  or its  designee.  Company  shall be  responsible  for
recording the assignments of mortgage.

         Any  review  by the  Purchaser,  or its  designee,  of the  Mortgage  Files  shall in no way  alter or  reduce  the  Company's
obligations hereunder.

         If the Purchaser or its designee  discovers any defect with respect to a Mortgage  File, the Purchaser  shall,  or shall cause
its  designee  to,  give  written  specification  of such  defect  to the  Company  which may be given in the  exception  report or the
certification  delivered  pursuant to this Section 2.07, or otherwise in writing and the Company shall cure or repurchase such Mortgage
Loan in accordance with Section 3.03.

         The Company shall forward to the  Purchaser,  or its designee,  original  documents  evidencing an  assumption,  modification,
consolidation  or  extension  of any  Mortgage  Loan  entered  into in  accordance  with  Section 4.01 or 6.01 within one week of their
execution;  provided,  however, that the Company shall provide the Purchaser,  or its designee,  with a certified true copy of any such
document  submitted for  recordation  within one week of its  execution,  and shall provide the original of any document  submitted for
recordation  or a copy of such document  certified by the  appropriate  public  recording  office to be a true and complete copy of the
original within sixty (60) days of its submission for recordation.

         From time to time the Company may have a need for Mortgage  Loan  Documents to be released  from  Purchaser,  or its designee.
Purchaser shall, or shall cause its designee,  upon the written request of the Company,  within ten (10) Business Days,  deliver to the
Company, any requested  documentation  previously delivered to Purchaser as part of the Mortgage File, provided that such documentation
is promptly returned to Purchaser,  or its designee,  when the Company no longer requires possession of the document, and provided that
during  the time that any such  documentation  is held by the  Company,  such  possession  is in trust for the  benefit  of  Purchaser.
Company  shall  indemnify  Purchaser,  and its  designee,  from and against  any and all losses,  claims,  damages,  penalties,  fines,
forfeitures,  costs and expenses (including court costs and reasonable  attorney's fees) resulting from or related to the loss, damage,
or misplacement of any documentation delivered to Company pursuant to this paragraph.

         In addition,  in connection  with the assignment of any MERS Mortgage Loan, the Company agrees that it will cause,  at its own
expense,  the MERS® System to indicate that such Mortgage  Loans have been assigned by the Company to the Purchaser in accordance  with
this Agreement by including (or deleting,  in the case of Mortgage Loans which are  repurchased in accordance  with this  Agreement) in
such  computer  files the  information  required by the MERS® System to identify  the  Purchaser of such  Mortgage  Loans.  The Company
further  agrees that it will not alter the  information  referenced in this paragraph with respect to any Mortgage Loan during the term
of this Agreement unless and until such Mortgage Loan is repurchased in accordance with the terms of this Agreement.

         Section 2.08   Quality Control Procedures.

         The Company must have an internal  quality  control program that verifies,  on a regular basis,  the existence and accuracy of
the legal documents,  credit documents,  property  appraisals,  and underwriting  decisions.  The program must be capable of evaluating
and monitoring the overall  quality of its loan production and servicing  activities.  The program is to ensure that the Mortgage Loans
are originated and serviced in accordance with prudent mortgage banking practices and accounting  principles;  guard against dishonest,
fraudulent, or negligent acts; and guard against errors and omissions by officers, employees, or other authorized persons.

         Section 2.09   Near-term Principal Prepayments; Near Term Payment Defaults


           In the event any Principal Prepayment in full is made by a Mortgagor on or prior to three months after the related Closing
Date, the Company shall remit to the Purchaser an amount equal to the excess, if any, of the Purchase Price Percentage over par
multiplied by the amount of such Principal Prepayment in full.  Such remittance shall be made by the Company to Purchaser no later
than the third Business Day following receipt of such Principal Prepayment by the Company.


           In the event the first  scheduled  Monthly  Payment which is due under any Mortgage  Loan after the related  Cut-off Date is
not made  during the month in which  such  Monthly  Payment is due,  then not later  than five (5)  Business  Days after  notice to the
Company by Purchaser (and at Purchaser's sole option),  the Company,  shall  repurchase such Mortgage Loan from the Purchaser  pursuant
to the repurchase provisions contained in this Subsection 3.03.


         Section 2.10   Modification  of  Obligations.  Purchaser may,  without any notice to Company,  extend,  compromise,  renew,
release,  change, modify, adjust or alter, by operation of law or otherwise,  any of the obligations of the Mortgagors or other persons
obligated  under a Mortgage Loan without  releasing or otherwise  affecting the  obligations of Company under this  Agreement,  or with
respect to such Mortgage Loan, except to the extent Purchaser's extension,  compromise,  release, change, modification,  adjustment, or
alteration  affects  Company's  ability to collect the Mortgage Loan or realize on the security of the  Mortgage,  but then only to the
extent such action has such effect.

                                                              ARTICLE III

                                                   REPRESENTATIONS AND WARRANTIES OF
                                           THE COMPANY; REPURCHASE; REVIEW OF MORTGAGE LOANS

         Section 3.01   Representations and Warranties of the Company.

         The Company  represents,  warrants and  covenants to the  Purchaser  that,  as of the related  Closing Date or as of such date
specifically provided herein:

         (a)      The Company is a corporation,  duly organized,  validly  existing and in good standing under the laws of the State of
Delaware and has all licenses  necessary to carry out its business as now being  conducted,  and is licensed and  qualified to transact
business in and is in good  standing  under the laws of each state in which any  Mortgaged  Property is located or is otherwise  exempt
under  applicable law from such licensing or  qualification  or is otherwise not required under applicable law to effect such licensing
or  qualification  and no demand for such  licensing or  qualification  has been made upon such  Company by any such state,  and in any
event such  Company is in  compliance  with the laws of any such state to the extent  necessary  to ensure the  enforceability  of each
Mortgage Loan and the servicing of the Mortgage Loans in accordance with the terms of this Agreement;

         (b) The Company has the full power and  authority  and legal right to hold,  transfer and convey each  Mortgage  Loan, to sell
each  Mortgage  Loan and to execute,  deliver and perform,  and to enter into and  consummate  all  transactions  contemplated  by this
Agreement and the related Term Sheet and to conduct its business as presently  conducted,  has duly authorized the execution,  delivery
and performance of this Agreement and the related Term Sheet and any agreements  contemplated  hereby,  has duly executed and delivered
this Agreement and the related Term Sheet, and any agreements  contemplated  hereby,  and this Agreement and the related Term Sheet and
each  Assignment to the Purchaser and any agreements  contemplated  hereby,  constitutes a legal,  valid and binding  obligation of the
Company,  enforceable  against it in accordance  with its terms,  and all requisite  corporate  action has been taken by the Company to
make this  Agreement  and the  related  Term  Sheet and all  agreements  contemplated  hereby  valid and  binding  upon the  Company in
accordance with their terms;

         (c) Neither the execution and delivery of this  Agreement and the related Term Sheet,  nor the  origination or purchase of the
Mortgage Loans by the Company,  the sale of the Mortgage Loans to the Purchaser,  the  consummation  of the  transactions  contemplated
hereby,  or the  fulfillment of or compliance  with the terms and conditions of this Agreement and the related Term Sheet will conflict
with any of the terms,  conditions  or  provisions  of the  Company's  charter or by-laws or  materially  conflict  with or result in a
material  breach of any of the terms,  conditions or provisions  of any legal  restriction  or any agreement or instrument to which the
Company is now a party or by which it is bound,  or constitute a default or result in an  acceleration  under any of the foregoing,  or
result in the material  violation of any law, rule,  regulation,  order,  judgment or decree to which the Company or its properties are
subject, or impair the ability of the Purchaser to realize on the Mortgage Loans.

         (d) There is no litigation,  suit,  proceeding or investigation  pending or, to the best of Company's  knowledge,  threatened,
or any order or decree outstanding,  with respect to the Company which,  either in any one instance or in the aggregate,  is reasonably
likely to have a material adverse effect on the sale of the Mortgage Loans, the execution,  delivery,  performance or enforceability of
this Agreement and the related Term Sheet, or which is reasonably  likely to have a material adverse effect on the financial  condition
of the Company.

         (e) No consent,  approval,  authorization or order of any court or governmental  agency or body is required for the execution,
delivery and  performance by the Company of or compliance by the Company with this Agreement or the related Term Sheet,  or the sale of
the Mortgage Loans and delivery of the Mortgage Files to the Purchaser or the  consummation  of the  transactions  contemplated by this
Agreement or the related Term Sheet, except for consents, approvals, authorizations and orders which have been obtained;

         (f) The  consummation of the  transactions  contemplated by this Agreement or the related Term Sheet is in the ordinary course
of business of the Company and Company,  and the transfer,  assignment  and  conveyance of the Mortgage  Notes and the Mortgages by the
Company  pursuant to this Agreement or the related Term Sheet are not subject to bulk transfer or any similar  statutory  provisions in
effect in any applicable jurisdiction;

         (g) The  origination  and servicing  practices  used by the Company and any prior  originator or servicer with respect to each
Mortgage Note and Mortgage have been legal and in accordance  with  applicable  laws and  regulations  and the Mortgage Loan Documents,
and in all material  respects  proper and prudent in the mortgage  origination  and  servicing  business.  Each  Mortgage Loan has been
serviced in all material  respects with Accepted  Servicing  Practices.  With respect to escrow deposits and payments that the Company,
on behalf of an investor,  is entitled to collect,  all such payments are in the  possession  of, or under the control of, the Company,
and there exist no deficiencies  in connection  therewith for which customary  arrangements  for repayment  thereof have not been made.
All escrow payments have been collected in full  compliance with state and federal law and the provisions of the related  Mortgage Note
and Mortgage.  As to any Mortgage Loan that is the subject of an escrow,  escrow of funds is not  prohibited by applicable  law and has
been  established  in an amount  sufficient to pay for every escrowed item that remains unpaid and has been assessed but is not yet due
and payable.  No escrow deposits or other charges or payments due under the Mortgage Note have been  capitalized  under any Mortgage or
the related Mortgage Note;

         (h) The Company used no selection  procedures  that  identified  the Mortgage  Loans as being less  desirable or valuable than
other comparable mortgage loans in the Company's portfolio at the related Cut-off Date;

         (i)      The Company  will treat the sale of the  Mortgage  Loans to the  Purchaser  as a sale for  reporting  and  accounting
purposes and, to the extent appropriate, for federal income tax purposes;

         (j)      Company is an  approved  seller/servicer  of  residential  mortgage  loans for Fannie Mae,  FHLMC and HUD,  with such
facilities,  procedures  and  personnel  necessary  for the sound  servicing of such  mortgage  loans.  The Company is duly  qualified,
licensed,  registered and otherwise  authorized under all applicable  federal,  state and local laws, and  regulations,  if applicable,
meets the minimum  capital  requirements  set forth by the OCC, and is in good standing to sell mortgage loans to and service  mortgage
loans for Fannie Mae and FHLMC and no event has occurred which would make Company  unable to comply with  eligibility  requirements  or
which would require notification to either Fannie Mae or FHLMC;

         (k)      The Company does not believe, nor does it have any cause or reason to believe,  that it cannot perform each and every
covenant  contained in this  Agreement or the related  Term Sheet.  The Company is solvent and the sale of the Mortgage  Loans will not
cause the Company to become  insolvent.  The sale of the Mortgage Loans is not undertaken  with the intent to hinder,  delay or defraud
any of the Company's creditors;

         (l)      No statement,  tape, diskette,  form, report or other document prepared by, or on behalf of, Company pursuant to this
Agreement  or the  related  Term Sheet or in  connection  with the  transactions  contemplated  hereby,  contains  or will  contain any
statement that is or will be inaccurate or misleading in any material respect;

         (m)      The Company  acknowledges  and agrees that the Servicing Fee represents  reasonable  compensation for performing such
services and that the entire  Servicing Fee shall be treated by the Company,  for accounting and tax purposes,  as compensation for the
servicing and administration of the Mortgage Loans pursuant to this Agreement.  In the opinion of Company,  the consideration  received
by Company  upon the sale of the  Mortgage  Loans to  Purchaser  under this  Agreement  and the  related  Term Sheet  constitutes  fair
consideration for the Mortgage Loans under current market conditions.

         (n)      Company has delivered to the Purchaser  financial  statements of its parent,  for its last two complete fiscal years.
All such financial  information  fairly presents the pertinent  results of operations and financial  position for the period identified
and has been prepared in accordance with GAAP consistently  applied  throughout the periods involved,  except as set forth in the notes
thereto.  There has been no change in the  business,  operations,  financial  condition,  properties or assets of the Company since the
date of the Company's  financial  information that would have a material adverse effect on its ability to perform its obligations under
this Agreement;

         (o)      The Company  has not dealt with any  broker,  investment  banker,  agent or other  person that may be entitled to any
commission or compensation in connection with the sale of the Mortgage Loans; and

         (p)      At the time any Mortgage Loan is  registered  by the Company with MERS,  the Company will be a member of MERS in good
standing,  and will comply in all material  respects with the rules and procedures of MERS in connection with the servicing of the MERS
Mortgage Loans for as long as such Mortgage Loans are registered with MERS.

         Section 3.02   Representations and Warranties as to Individual Mortgage Loans.

         References in this Section to  percentages  of Mortgage  Loans refer in each case to the  percentage  of the aggregate  Stated
Principal  Balance of the Mortgage Loans as of the related Cut-off Date,  based on the  outstanding  Stated  Principal  Balances of the
Mortgage Loans as of the related Cut-off Date, and giving effect to scheduled  Monthly  Payments due on or prior to the related Cut-off
Date,  whether or not received.  References to percentages of Mortgaged  Properties refer, in each case, to the percentages of expected
aggregate Stated  Principal  Balances of the related Mortgage Loans  (determined as described in the preceding  sentence).  The Company
hereby represents and warrants to the Purchaser, as to each Mortgage Loan, as of the related Closing Date as follows:

          (a) The  information  set forth in the  Mortgage  Loan  Schedule  attached to the related  Term Sheet is true,  complete  and
correct in all material respects as of the related Cut-Off Date;

         (b)      The Mortgage  creates a valid,  subsisting and enforceable  first lien or a first priority  ownership  interest in an
estate in fee simple in real property  securing the related Mortgage Note subject to principles of equity,  bankruptcy,  insolvency and
other laws of general application affecting the rights of creditors;

         (c) All  payments  due prior to the related  Cut-off  Date for such  Mortgage  Loan have been made as of the  related  Closing
Date; the Mortgage Loan has not been dishonored;  there are no material  defaults under the terms of the Mortgage Loan; the Company has
not advanced its own funds, or induced,  solicited or knowingly  received any advance of funds from a party other than the owner of the
Mortgaged  Property  subject to the Mortgage,  directly or indirectly,  for the payment of any amount required by the Mortgage Loan. As
of the related  Closing Date,  all of the Mortgage  Loans will have an actual  interest paid to date of their related  Cut-off  Date(or
later) and will be due for the scheduled  monthly  payment next  succeeding  the Cut-off Date (or later),  as evidenced by a posting to
Company's  servicing  collection  system.  No payment under any Mortgage Loan is delinquent as of the related  Closing Date nor has any
scheduled  payment  been  delinquent  at any time during the twelve (12) months  prior to the month of the related  Closing  Date.  For
purposes of this  paragraph,  a Mortgage Loan will be deemed  delinquent if any payment due thereunder was not paid by the Mortgagor in
the month such payment was due;

         (d) There are no defaults by Company in complying  with the terms of the Mortgage,  and all taxes,  governmental  assessments,
insurance premiums,  water, sewer and municipal charges,  leasehold payments or ground rents which previously became due and owing have
been paid, or escrow funds have been  established in an amount  sufficient to pay for every such escrowed item which remains unpaid and
which has been assessed but is not yet due and payable;

         (e) The terms of the  Mortgage  Note and the  Mortgage  have not been  impaired,  waived,  altered or modified in any respect,
except by written  instruments  which have been  recorded  to the extent any such  recordation  is required by law,  or,  necessary  to
protect the interest of the  Purchaser.  No instrument of waiver,  alteration or  modification  has been executed  except in connection
with a  modification  agreement and which  modification  agreement is part of the Mortgage File and the terms of which are reflected in
the related  Mortgage  Loan  Schedule,  and no Mortgagor  has been  released,  in whole or in part,  from the terms  thereof  except in
connection  with an  assumption  agreement  and which  assumption  agreement  is part of the  Mortgage  File and the terms of which are
reflected in the related  Mortgage Loan Schedule;  the substance of any such waiver,  alteration or  modification  has been approved by
the issuer of any  related  Primary  Mortgage  Insurance  Policy and title  insurance  policy,  to the extent  required  by the related
policies;

         (f) The  Mortgage  Note and the  Mortgage  are not  subject to any right of  rescission,  set-off,  counterclaim  or  defense,
including,  without limitation,  the defense of usury, nor will the operation of any of the terms of the Mortgage Note or the Mortgage,
or the exercise of any right  thereunder,  render the Mortgage Note or Mortgage  unenforceable,  in whole or in part, or subject to any
right of rescission,  set-off,  counterclaim  or defense,  including the defense of usury,  and no such right of  rescission,  set-off,
counterclaim  or defense has been asserted with respect  thereto;  and as of the related Closing Date the Mortgagor was not a debtor in
any state or federal bankruptcy or insolvency proceeding;

         (g) All  buildings  or  other  customarily  insured  improvements  upon the  Mortgaged  Property  are  insured  by an  insurer
acceptable  under the Fannie Mae or FHLMC  Guides,  against loss by fire,  hazards of extended  coverage and such other  hazards as are
provided for in the Fannie Mae or FHLMC Guide,  as well as all  additional  requirements  set forth in Section 4.10 of this  Agreement.
All such  standard  hazard  policies are in full force and effect and contain a standard  mortgagee  clause  naming the Company and its
successors  in interest and assigns as loss payee and such clause is still in effect and all  premiums  due thereon have been paid.  If
required by the Flood Disaster  Protection Act of 1973, as amended,  the Mortgage Loan is covered by a flood  insurance  policy meeting
the  requirements  of the current  guidelines  of the Federal  Insurance  Administration  which policy  conforms to Fannie Mae or FHLMC
requirements,  as well as all  additional  requirements  set forth in  Section  4.10 of this  Agreement.  Such  policy was issued by an
insurer  acceptable  under Fannie Mae or FHLMC  guidelines.  The  Mortgage  obligates  the  Mortgagor  thereunder  to maintain all such
insurance at the  Mortgagor's  cost and expense,  and on the  Mortgagor's  failure to do so,  authorizes  the holder of the Mortgage to
maintain  such  insurance at the  Mortgagor's  cost and expense and to seek  reimbursement  therefor  from the  Mortgagor.  Neither the
Company  (nor any prior  originator  or servicer of any of the  Mortgage  Loans) nor any  Mortgagor  has engaged in any act or omission
which has  impaired or would  impair the  coverage of any such policy,  the  benefits of the  endorsement  provided for herein,  or the
validity and binding effect of either;

         (h) Each  Mortgage  Loan  complies  with,  and the  Company has  complied  with,  applicable  local,  state and federal  laws,
regulations and other requirements including, without limitation,  usury, equal credit opportunity,  real estate settlement procedures,
the Federal  Truth-In-Lending  Act,  disclosure  laws and all applicable  predatory and abusive  lending laws and  consummation  of the
transactions  contemplated hereby,  including without limitation,  the receipt of interest by the owner of such Mortgage Loan, will not
involve the  violation of any such laws,  rules or  regulations.  None of the Mortgage  Loans are (a) Mortgage  Loans subject to 12 CFR
Part 226.31,  12 CFR Part 226.32 or 226.34 of Regulation Z, the regulation  implementing  TILA, which implements the Home Ownership and
Equity Protection Act of 1994, as amended,  or (b) except as may be provided in subparagraph (c) below,  classified and/or defined,  as
a "high  cost",  "threshold",  "predatory"  "high risk home loan" or "covered"  loan (or a similarly  classified  loan using  different
terminology  under a law imposing  additional legal liability for mortgage loans having high interest rates,  points and or/fees) under
any other  state,  federal or local law  including,  but not limited to, the States of Georgia,  New York,  North  Carolina,  Arkansas,
Kentucky or New Mexico,  or (c) Mortgage Loans subject to the New Jersey Home Ownership  Security Act of 2002 (the "Act"),  unless such
Mortgage  Loan is a (1) "Home Loan" as defined in the Act that is a first lien Mortgage  Loan,  which is not a "High Cost Home Loan" as
defined in the Act or (2) "Covered Home Loan" as defined in the Act that is a first lien purchase money  Mortgage Loan,  which is not a
High Cost Home Loan under the Act. In addition to and  notwithstanding  anything to the  contrary  herein,  no Mortgage  Loan for which
the Mortgaged Property is located in New Jersey is a Home Loan as defined in the Act that was made,  arranged,  or assigned by a person
selling either a manufactured  home or home  improvements to the Mortgaged  Property or was made by an originator to whom the Mortgagor
was referred by any such seller.  Each Mortgage Loan is being (and has been) serviced in accordance with Accepted  Servicing  Practices
and applicable state and federal laws, including,  without limitation,  the Federal  Truth-In-Lending Act and other consumer protection
laws,  real estate  settlement  procedures,  usury,  equal credit  opportunity  and  disclosure  laws.  Company  shall  maintain in its
possession,  available for the Purchaser's inspection, as appropriate,  and shall deliver to the Purchaser or its designee upon demand,
evidence of compliance with all such requirements;

         (i) The Mortgage has not been  satisfied,  canceled or  subordinated,  in whole or in part,  or  rescinded,  and the Mortgaged
Property has not been  released  from the lien of the  Mortgage,  in whole or in part nor has any  instrument  been executed that would
effect any such release,  cancellation,  subordination  or rescission.  The Company has not waived the  performance by the Mortgagor of
any action,  if the  Mortgagor's  failure to perform such action would cause the  Mortgage  Loan to be in default,  nor has the Company
waived any default resulting from any action or inaction by the Mortgagor;

         (j)      The Mortgage is a valid,  subsisting,  enforceable and perfected first lien on the Mortgaged Property,  including all
buildings on the Mortgaged Property and all installations and mechanical,  electrical,  plumbing,  heating and air conditioning systems
affixed to such buildings,  and all additions,  alterations and  replacements  made at any time with respect to the foregoing  securing
the Mortgage  Note's  original  principal  balance  subject to principles of equity,  bankruptcy,  insolvency and other laws of general
application  affecting  the rights of  creditors.  The  Mortgage  and the  Mortgage  Note do not contain any  evidence of any  security
interest  or other  interest  or right  thereto.  Such lien is free and clear of all  adverse  claims,  liens and  encumbrances  having
priority  over the  first  lien of the  Mortgage  subject  only to (1) the lien of  non-delinquent  current  real  property  taxes  and
assessments not yet due and payable,  (2) covenants,  conditions and  restrictions,  rights of way,  easements and other matters of the
public record as of the date of recording  which are  acceptable to mortgage  lending  institutions  generally and either (A) which are
referred to in the lender's title insurance  policy  delivered to the originator or otherwise  considered in the appraisal made for the
originator  of the  Mortgage  Loan,  or (B) which do not  adversely  affect the  residential  use or Appraised  Value of the  Mortgaged
Property  as set  forth  in such  appraisal,  and (3)  other  matters  to which  like  properties  are  commonly  subject  which do not
individually  or in the aggregate  materially  interfere  with the benefits of the security  intended to be provided by the Mortgage or
the use, enjoyment,  value or marketability of the related Mortgaged Property.  Any security agreement,  chattel mortgage or equivalent
document  related to and delivered in connection with the Mortgage Loan  establishes and creates a valid,  subsisting,  enforceable and
perfected first lien and first priority  security  interest on the property  described  therein,  and the Company has the full right to
sell and assign the same to the Purchaser;

         (k) The Mortgage Note and the related  Mortgage are original and genuine and each is the legal,  valid and binding  obligation
of the maker  thereof,  enforceable  in all  respects  in  accordance  with its terms  subject to  principles  of  equity,  bankruptcy,
insolvency and other laws of general application  affecting the rights of creditors,  and the Company has taken all action necessary to
transfer such rights of  enforceability  to the Purchaser.  All parties to the Mortgage Note and the Mortgage had the legal capacity to
enter into the Mortgage Loan and to execute and deliver the Mortgage Note and the  Mortgage.  The Mortgage Loan  Documents are on forms
acceptable  to Fannie Mae and FHLMC.  The Mortgage  Note and the  Mortgage  have been duly and properly  executed by such  parties.  No
fraud,  error,  omission,  misrepresentation,  negligence or similar  occurrence with respect to a Mortgage Loan has taken place on the
part of Company or the  Mortgagor,  or on the part of any other party  involved in the  origination  or servicing of the Mortgage Loan.
The proceeds of the Mortgage Loan have been fully  disbursed and there is no requirement for future  advances  thereunder,  and any and
all  requirements as to completion of any on-site or off-site  improvements  and as to  disbursements of any escrow funds therefor have
been  complied  with.  All costs,  fees and expenses  incurred in making or closing the Mortgage Loan and the recording of the Mortgage
were paid, and the Mortgagor is not entitled to any refund of any amounts paid or due under the Mortgage Note or Mortgage;

         (l) The Company is the sole owner and holder of the Mortgage Loan and the  indebtedness  evidenced by the Mortgage Note.  Upon
the sale of the Mortgage  Loan to the  Purchaser,  the Company will retain the Mortgage  File or any part thereof with respect  thereto
not delivered to the Purchaser or the  Purchaser's  designee in trust only for the purpose of servicing and  supervising  the servicing
of the Mortgage Loan.  Immediately  prior to the transfer and assignment to the  Purchaser,  the Mortgage Loan,  including the Mortgage
Note and the Mortgage, were not subject to an assignment,  sale or pledge to any person other than Purchaser,  and the Company had good
and  marketable  title to and was the sole owner  thereof and had full right to transfer  and sell the Mortgage  Loan to the  Purchaser
free and clear of any  encumbrance,  equity,  lien,  pledge,  charge,  claim or security  interest and has the full right and authority
subject to no interest or  participation  of, or agreement with, any other party, to sell and assign the Mortgage Loan pursuant to this
Agreement and following the sale of the Mortgage  Loan,  the Purchaser  will own such Mortgage Loan free and clear of any  encumbrance,
equity,  participation  interest,  lien, pledge,  charge,  claim or security interest.  The Company intends to relinquish all rights to
possess,  control  and  monitor  the  Mortgage  Loan,  except for the  purposes of  servicing  the  Mortgage  Loan as set forth in this
Agreement.  After  the  related  Closing  Date,  the  Company  will not have any  right to modify or alter the terms of the sale of the
Mortgage  Loan and the Company will not have any  obligation or right to repurchase  the Mortgage Loan or substitute  another  Mortgage
Loan, except as provided in this Agreement, or as otherwise agreed to by the Company and the Purchaser;

         (m) Each Mortgage Loan is covered by an ALTA lender's title  insurance  policy or other  generally  acceptable  form of policy
or insurance  acceptable to Fannie Mae or FHLMC  (including  adjustable  rate  endorsements),  issued by a title insurer  acceptable to
Fannie Mae or FHLMC and qualified to do business in the  jurisdiction  where the Mortgaged  Property is located,  insuring  (subject to
the exceptions  contained in (j)(1), (2) and (3) above) the Company,  its successors and assigns,  as to the first priority lien of the
Mortgage in the original  principal  amount of the Mortgage Loan and against any loss by reason of the  invalidity or  unenforceability
of the lien  resulting  from the  provisions  of the  Mortgage  providing  for  adjustment  in the Mortgage  Interest  Rate and Monthly
Payment.  Where  required  by state law or  regulation,  the  Mortgagor  has been given the  opportunity  to choose the  carrier of the
required  mortgage title  insurance.  The Company,  its successors  and assigns,  is the sole insured of such lender's title  insurance
policy,  such title  insurance  policy has been duly and validly  endorsed to the  Purchaser or the  assignment to the Purchaser of the
Company's  interest  therein does not require the consent of or notification to the insurer and such lender's title insurance policy is
in full  force and  effect  and will be in full  force and  effect  upon the  consummation  of the  transactions  contemplated  by this
Agreement.  No claims  have been made under such  lender's  title  insurance  policy,  and no prior  holder or  servicer of the related
Mortgage,  including the Company,  nor any  Mortgagor,  has done, by act or omission,  anything which would impair the coverage of such
lender's title insurance policy;

         (n) There is no default,  breach,  violation or event of  acceleration  existing  under the  Mortgage or the related  Mortgage
Note and no event which,  with the passage of time or with notice and the  expiration of any grace or cure period,  would  constitute a
default, breach,  violation or event permitting acceleration;  and neither the Company, nor any prior mortgagee has waived any default,
breach, violation or event permitting acceleration;

         (o) There are no mechanics'  or similar  liens or claims which have been filed for work,  labor or material (and no rights are
outstanding that under law could give rise to such liens) affecting the related  Mortgaged  Property which are or may be liens prior to
or equal to the lien of the related Mortgage;

         (p) All  improvements  subject to the Mortgage  which were  considered in  determining  the  appraised  value of the Mortgaged
Property lie wholly within the  boundaries  and building  restriction  lines of the  Mortgaged  Property (and wholly within the project
with respect to a condominium  unit) and no  improvements  on adjoining  properties  encroach upon the Mortgaged  Property except those
which are insured  against by the title insurance  policy  referred to in clause (m) above and all  improvements on the property comply
with all applicable zoning and subdivision laws and ordinances;

         (q) Each  Mortgage Loan was  originated  by or for the Company  pursuant to, and conforms  with,  the  Company's  underwriting
guidelines  attached as Exhibit H hereto.  The Mortgage Loan bears interest at an adjustable  rate (if  applicable) as set forth in the
related  Mortgage Loan Schedule,  and Monthly  Payments under the Mortgage Note are due and payable on the first day of each month. The
Mortgage  contains the usual and enforceable  provisions of the Company at the time of origination for the  acceleration of the payment
of the unpaid  principal  amount of the  Mortgage  Loan if the  related  Mortgaged  Property is sold  without the prior  consent of the
mortgagee thereunder;

         (r) The Mortgaged  Property is not subject to any material  damage.  At  origination of the Mortgage Loan there was not, since
origination  of the  Mortgage  Loan  there  has not  been,  and there  currently  is no  proceeding  pending  for the total or  partial
condemnation  of the  Mortgaged  Property.  The Company has not  received  notification  that any such  proceedings  are  scheduled  to
commence at a future date;

         (s) The related  Mortgage  contains  customary  and  enforceable  provisions  such as to render the rights and remedies of the
holder  thereof  adequate  for the  realization  against the  Mortgaged  Property of the  benefits of the  security  provided  thereby,
including,  (1) in the  case  of a  Mortgage  designated  as a deed  of  trust,  by  trustee's  sale,  and (2)  otherwise  by  judicial
foreclosure.  There is no homestead or other  exemption  available to the Mortgagor  which would  interfere  with the right to sell the
Mortgaged Property at a trustee's sale or the right to foreclose the Mortgage;

         (t) If the Mortgage  constitutes a deed of trust, a trustee,  authorized  and duly qualified if required under  applicable law
to act as such, has been properly designated and currently so serves and is named in the Mortgage,  and no fees or expenses,  except as
may be  required  by local  law,  are or will  become  payable  by the  Purchaser  to the  trustee  under the deed of trust,  except in
connection with a trustee's sale or attempted sale after default by the Mortgagor;

         (u) The Mortgage  File  contains an  appraisal of the related  Mortgaged  Property  signed prior to the final  approval of the
mortgage loan application by a Qualified  Appraiser who had no interest,  direct or indirect,  in the Mortgaged Property or in any loan
made on the security  thereof,  and whose  compensation  is not affected by the approval or  disapproval  of the Mortgage Loan, and the
appraisal  and  appraiser  both  satisfy  the  requirements  of Fannie Mae or FHLMC and Title XI of the  Federal  Institutions  Reform,
Recovery, and Enforcement Act of 1989 and the regulations  promulgated  thereunder,  all as in effect on the date the Mortgage Loan was
originated.  The appraisal is in a form acceptable to Fannie Mae or FHLMC;

         (v) All parties which have had any interest in the Mortgage,  whether as mortgagee,  assignee,  pledgee or otherwise, are (or,
during the period in which they held and disposed of such  interest,  were) (A) in  compliance  with any and all  applicable  licensing
requirements  of the laws of the state wherein the Mortgaged  Property is located,  and (B) (1) organized under the laws of such state,
or (2) qualified to do business in such state,  or (3) federal  savings and loan  associations or national banks or a Federal Home Loan
Bank or savings bank having principal offices in such state, or (4) not doing business in such state;

         (w) The  related  Mortgage  Note is not and has not been  secured  by any  collateral  except  the  lien of the  corresponding
Mortgage and the security  interest of any applicable  security  agreement or chattel  mortgage  referred to above and such  collateral
does not serve as security for any other obligation;

         (x) The Mortgagor has received and has executed,  where applicable,  all disclosure  materials required by applicable law with
respect to the making of such mortgage loans;

         (y) The Mortgage Loan does not contain  "graduated  payment"  features.  Unless  otherwise  indicated on the related  Mortgage
Loan  Schedule,  no Mortgage Loan is subject to a buydown  agreement or contains any buydown  provision.  With respect to any temporary
Buydown  Mortgage  Loan, the maximum CLTV is  ninety-five  percent (95%);  the maximum rate discount is three percent (3%), the maximum
Buydown  Period is three (3) years;  the maximum  increase is one percent (1%) per year;  with respect to LTV that is 80.01% and above,
the  debt-to-income  ratio and payment shock are calculated at the second year Mortgage  Interest Rate;  with respect to LTV 80.00% and
below,  debt-to-income  ratio and payment shock are calculated at the first year Mortgage  Interest Rate. With respect to each Mortgage
Loan that is a Buydown  Mortgage  Loan,  (i) on or before the date of origination of such Mortgage Loan, the Company and the Mortgagor,
or the Company,  the Mortgagor and the seller of the Mortgaged Property or a third party entered into a Buydown Agreement.  The Buydown
Agreement  provides that the seller of the Mortgaged  Property (or third party) shall deliver to the Company temporary Buydown Funds in
an amount equal to the aggregate  undiscounted  amount of payments  that,  when added to the amount the Mortgagor on such Mortgage Loan
is obligated to pay on each Due Date in accordance  with the terms of the Buydown  Agreement,  is equal to the full  scheduled  Monthly
Payment due on such Mortgage  Loan.  The temporary  Buydown Funds enable the Mortgagor to qualify for the Buydown  Mortgage  Loan.  The
effective  interest  rate of a  Buydown  Mortgage  Loan if less than the  interest  rate set forth in the  related  Mortgage  Note will
increase  within the Buydown Period as provided in the related Buydown  Agreement so that the effective  interest rate will be equal to
the interest rate as set forth in the related  Mortgage  Note.  The Buydown  Mortgage Loan  satisfies  the  requirements  of Fannie Mae
guidelines;  (ii) The Mortgage  and Mortgage  Note reflect the  permanent  payment  terms rather than the payment  terms of the Buydown
Agreement.  The Buydown  Agreement  provides for the payment by the Mortgagor of the full amount of the Monthly Payment on any Due Date
that the Buydown Funds are  available.  The Buydown Funds were not used to reduce the original  principal  balance of the Mortgage Loan
or to increase the Appraised Value of the Mortgage  Property when  calculating the  Loan-to-Value  Ratios for purposes of the Agreement
and, if the Buydown Funds were provided by the Seller and if required under Fannie Mae and FHLMC  guidelines,  the terms of the Buydown
Agreement  were  disclosed to the  appraiser of the  Mortgaged  Property;  (iii) The Buydown Funds may not be refunded to the Mortgagor
unless the Mortgagor  makes a principal  payment for the  outstanding  balance of the Mortgage Loan; (iv) As of the date of origination
of the  Mortgage  Loan,  the  provisions  of the related  Buydown  Agreement  complied  with the  requirements  of Fannie Mae and FHLMC
regarding buydown agreements.

         (z) The  Mortgagor  is not in  bankruptcy  and,  the  Mortgagor  is not  insolvent  and the  Company has no  knowledge  of any
circumstances  or conditions with respect to the Mortgage,  the Mortgaged  Property,  the Mortgagor or the Mortgagor's  credit standing
that could  reasonably be expected to cause  investors to regard the Mortgage Loan as an  unacceptable  investment,  cause the Mortgage
Loan to become delinquent, or materially adversely affect the value or marketability of the Mortgage Loan;

         (aa)  Principal  payments on the Mortgage Loan,  other than the Interest Only Mortgage  Loan,  shall commence (with respect to
any newly  originated  Mortgage  Loans) or  commenced  no more than  sixty  (60) days  after the  proceeds  of the  Mortgage  Loan were
disbursed.  The Mortgage Loan bears interest at the Mortgage  Interest  Rate.  With respect to each Mortgage Loan, the Mortgage Note is
payable on the first day of each month in Monthly  Payments,  which,  (A) in the case of a fixed rate Mortgage  Loan, are sufficient to
fully  amortize the original  principal  balance over the original  term thereof and to pay interest at the related  Mortgage  Interest
Rate, (B) in the case of an adjustable  rate Mortgage Loan,  other than the Interest Only Mortgage Loan, are changed on each Adjustment
Date,  and in any case,  are  sufficient  to fully  amortize the original  principal  balance over the original term thereof and to pay
interest at the related  Mortgage  Interest Rate and (C) in the case of a Balloon Loan, are based on a fifteen (15) or thirty (30) year
amortization  schedule,  as set forth in the  related  Mortgage  Note,  and a final  monthly  payment  substantially  greater  than the
preceding  monthly payment which is sufficient to amortize the remaining  principal  balance of the Balloon Loan and to pay interest at
the related  Mortgage  Interest Rate. The Index for each  Adjustable Rate Mortgage Loan is as defined in the related  Confirmation  and
the Mortgage Loan Schedule.  The Mortgage Note does not permit negative  amortization,  unless  otherwise noted on the related Mortgage
Loan  Schedule.  No Mortgage Loan is a convertible  Mortgage  Loan;  (D) in the case of an Interest  Only  Mortgage  Loan,  the monthly
payments on each Interest Only  Mortgage Loan during the related  interest only period is equal to the product of the related  Mortgage
Interest  Rate and the  principal  balance of such  Mortgage  Loan on the first day of each month and after such  interest only period,
except with respect to Interest Only  Mortgage Loan that are  adjustable  rate Mortgage  Loans,  such Mortgage Loan is payable in equal
monthly installments of principal and interest;

         (bb) If such  Mortgage  Loan is a Co-op Loan,  the security  instruments  create a valid,  enforceable  and  subsisting  first
priority security interest in the related  cooperative  shares securing the related  cooperative note,  subject only to (x) the lien of
the related  cooperative for unpaid  assessments  representing  the Mortgagor's pro rata share of payments for a blanket  mortgage,  if
any, current and future real property taxes,  insurance  premiums,  maintenance fees and other  assessments to which like collateral is
commonly  subject and (y) other matters to which like  collateral is commonly  subject and which do not  materially  interfere with the
benefits of the security intended to be provided;  provided,  however, that the related proprietary lease for the cooperative apartment
may be subordinated or otherwise subject to the lien of a mortgage on the cooperative building;


         (cc)  (INTENTIONALLY LEFT BLANK)

         (dd)  (INTENTIONALLY LEFT BLANK)

         (ee)  (INTENTIONALLY LEFT BLANK)

         (ff)  (INTENTIONALLY LEFT BLANK)

         (gg)  (INTENTIONALLY LEFT BLANK)

         (hh) In the event the Mortgage Loan had an LTV at  origination  greater than 80.00%,  the excess of the  principal  balance of
the Mortgage  Loan over 75.0% of the  Appraised  Value of the Mortgaged  Property  with respect to a Refinanced  Mortgage  Loan, or the
lesser of the Appraised  Value or the purchase  price of the  Mortgaged  Property  with respect to a purchase  money  Mortgage Loan was
insured as to payment defaults by a Primary Mortgage Insurance Policy issued by a Qualified  Insurer.  No Mortgage Loan has an LTV over
95%. All provisions of such Primary  Mortgage  Insurance  Policy have been and are being  complied  with,  such policy is in full force
and effect,  and all premiums due thereunder have been paid. No Mortgage Loan requires  payment of such premiums,  in whole or in part,
by the  Purchaser.  No action,  inaction,  or event has occurred and no state of facts exists that has, or will result in the exclusion
from,  denial of, or defense to coverage.  Any Mortgage Loan subject to a Primary  Mortgage  Insurance  Policy  obligates the Mortgagor
thereunder to maintain the Primary  Mortgage  Insurance  Policy,  subject to state and federal law, and to pay all premiums and charges
in  connection  therewith.  No action has been taken or failed to be taken,  on or prior to the Closing Date which has resulted or will
result in an  exclusion  from,  denial of, or defense to coverage  under any Primary  Mortgage  Insurance  Policy  (including,  without
limitation,  any exclusions,  denials or defenses which would limit or reduce the availability of the timely payment of the full amount
of the loss otherwise due thereunder to the insured) whether arising out of actions,  representations,  errors, omissions,  negligence,
or fraud of the Company or the  Mortgagor,  or for any other reason under such  coverage;  The mortgage  interest rate for the Mortgage
Loan as set forth on the related  Mortgage Loan Schedule is net of any such insurance  premium.  None of the Mortgage Loans are subject
to "lender-paid" mortgage insurance;

         (ii)     The Assignment is in recordable form and is acceptable for recording under the laws of the  jurisdiction in which the
Mortgaged Property is located;

         (jj)     Unless  specified on the related  Mortgage Loan Schedule,  none of the Mortgage Loans are secured by an interest in a
leasehold  estate.  The Mortgaged  Property is located in the state  identified in the related Mortgage Loan Schedule and consists of a
single  parcel of real property with a detached  single family  residence  erected  thereon,  or a townhouse,  or a two-to  four-family
dwelling,  or an individual  condominium  unit in a condominium  project,  or an individual unit in a planned unit  development or a de
minimis  planned  unit  development,  provided,  however,  that no  residence or dwelling is a single  parcel of real  property  with a
manufactured home not affixed to a permanent  foundation,  or a mobile home. Any condominium unit or planned unit development  conforms
with the  Company's  underwriting  guidelines.  As of the date of  origination,  no  portion  of any  Mortgaged  Property  was used for
commercial  purposes,  and since the  Origination  Date,  no portion of any  Mortgaged  Property has been,  or  currently  is, used for
commercial purposes;

         (kk)     Payments on the Mortgage  Loan  commenced no more than sixty (60) days after the funds were  disbursed in  connection
with the  Mortgage  Loan.  The  Mortgage  Note is  payable  on the first day of each month in monthly  installments  of  principal  (if
applicable)  and  interest,  which  installments  are subject to change due to the  adjustments  to the Mortgage  Interest Rate on each
Adjustment  Date,  with  interest  calculated  and payable in arrears.  Each of the Mortgage  Loans will  amortize  fully by the stated
maturity date, over an original term of not more than thirty years from commencement of amortization;

         (ll)     As of the Closing Date of the Mortgage Loan, the Mortgage  Property was lawfully  occupied under  applicable law, and
all  inspections,  licenses  and  certificates  required to be made or issued with respect to all  occupied  portions of the  Mortgaged
Property  and,  with respect to the use and  occupancy of the same,  including  but not limited to  certificates  of occupancy and fire
underwriting certificates, have been made or obtained from the appropriate authorities;

         (mm)     There is no pending  action or proceeding  directly  involving the Mortgaged  Property in which  compliance  with any
environmental  law,  rule or  regulation  is an issue;  Company has no knowledge of any  violation of any  environmental  law,  rule or
regulation  with respect to the  Mortgaged  Property;  and the Company has not received any notice of any  environmental  hazard on the
Mortgaged  Property and nothing  further  remains to be done to satisfy in full all  requirements  of each such law, rule or regulation
constituting a prerequisite to use and enjoyment of said property;

         (nn)     The  Mortgagor has not notified the Company,  and the Company has no knowledge of any relief  requested or allowed to
the Mortgagor under the Soldiers' and Sailors' Civil Relief Act of 1940;

         (oo)     No Mortgage  Loan is a  construction  or  rehabilitation  Mortgage  Loan or was made to  facilitate  the  trade-in or
exchange of a Mortgaged Property;

         (pp)     The Mortgagor for each Mortgage Loan is a natural person;

         (qq)     [Reserved];

         (rr)     With respect to each Mortgage Loan that has a prepayment penalty feature, each such prepayment penalty is
enforceable and will be enforced by the Company and each prepayment penalty is permitted pursuant to federal, state and local law. No
Mortgage Loan will impose a prepayment penalty for a term in excess of five years from the date such Mortgage Loan was originated;


         (ss)     With respect to each Mortgage Loan either (i) the fair market value of the Mortgaged  Property securing such Mortgage
Loan was at least equal to 80 percent of the  original  principal  balance of such  Mortgage  Loan at the time such  Mortgage  Loan was
originated or (ii) (a) the Mortgage  Loan is only secured by the Mortgage  Property and (b)  substantially  all of the proceeds of such
Mortgage Loan were used to acquire or to improve or protect the Mortgage Property.  For the purposes of the preceding sentence,  if the
Mortgage Loan has been significantly  modified other than as a result of a default or a reasonable  foreseeable  default,  the modified
Mortgage Loan will be viewed as having been originated on the date of the modification;

         (tt) The Mortgage Loan was originated by a mortgagee  approved by the Secretary of Housing and Urban  Development  pursuant to
sections 203 and 211 of the National  Housing Act, a savings and loan  association,  a savings bank, a commercial  bank,  credit union,
insurance company or similar institution which is supervised and examined by a federal or state authority;

         (uu) None of the Mortgage Loans are simple interest Mortgage Loans and none of the Mortgaged Properties are timeshares;

     (vv) All of the terms of the Mortgage pertaining to interest rate adjustments, payment adjustments and adjustments of the
     outstanding principal balance are enforceable, all such adjustments have been properly made, including the mailing of required
     notices, and such adjustments do not and will not affect the priority of the Mortgage lien.  With respect to each Mortgage Loan
     which has passed its initial Adjustment Date, Company has performed an audit of the Mortgage Loan to determine whether all
     interest rate adjustments have been made in accordance with the terms of the Mortgage Note and Mortgage;


         (ww) Each Mortgage Note,  each Mortgage,  each Assignment and any other  documents  required  pursuant to this Agreement to be
delivered to the Purchaser or its designee,  or its assignee for each Mortgage Loan,  have been, on or before the related Closing Date,
delivered to the Purchaser or its designee, or its assignee;

         (xx) There is no Mortgage  Loan that was  originated  on or after  October 1, 2002 and before March 7, 2003,  which is secured
by property located in the State of Georgia;

         (yy)  No proceeds from any Mortgage Loan were used to finance single premium credit insurance policies;


         (zz)    [Reserved];

         (aaa)    The methodology  used in underwriting the extension of credit for each Mortgage Loan employs  objective  mathematical
principles which relate the borrower's  income,  assets and liabilities to the proposed payment and such underwriting  methodology does
not rely on the extent of the  borrower's  equity in the  collateral  as the  principal  determining  factor in  approving  such credit
extension.  Such  underwriting  methodology  confirmed  that at the  time of  origination  (application/approval)  the  borrower  had a
reasonable ability to make timely payments on the Mortgage Loan;

         (bbb)    With respect to any Mortgage  Loan that  contains a provision  permitting  imposition  of a premium upon a prepayment
prior to  maturity:  (i) prior to the loan's  origination,  the borrower  agreed to such  premium in exchange  for a monetary  benefit,
including  but not limited to a rate or fee  reduction,  (ii) prior to the loan's  origination,  the borrower was offered the option of
obtaining a mortgage loan that did not require  payment of such a premium,  (iii) the  prepayment  premium is disclosed to the borrower
in the loan  documents  pursuant  to  applicable  state and  federal  law,  and (iv)  notwithstanding  any state or federal  law to the
contrary,  the Servicer  shall not impose such  prepayment  premium in any instance when the mortgage debt is accelerated as the result
of the borrower's default in making the loan payments;

         (ccc)    No  borrower  was  required to purchase  any credit  life,  disability,  accident  or health  insurance  product as a
condition of obtaining the extension of credit.  No borrower obtained a prepaid  single-premium  credit life,  disability,  accident or
health  insurance  policy in  connection  with the  origination  of the Mortgage  Loan; No proceeds from any Mortgage Loan were used to
purchase single premium credit insurance policies as part of the origination of, or as a condition to closing, such Mortgage Loan;

         (ddd)    [Reserved],

         (eee) Any  Mortgage  Loan with a Mortgaged  Property in the State of Illinois  complies  with the  Illinois  Interest  Act, if
applicable;

         (fff) With  respect to any Mortgage  Loan  originated  on or after August 1, 2004 and  underlying  the  security,  neither the
related  Mortgage nor the related  Mortgage Note requires the borrower to submit to arbitration  to resolve any dispute  arising out of
or relating in any way to the mortgage loan transaction;

         (ggg) No Mortgage Loan is secured by Mortgaged  Property in the Commonwealth of Massachusetts  with a loan application date on
or after  November 7, 2004 that  refinances a mortgage  loan that is less than sixty (60) months old,  unless such Mortgage Loan (1) is
on an  investment  property,  (ii)  meets  the  requirements  set  forth  in the  Code of  Massachusetts  Regulation  ("CMR"),  209 CMR
53.04(1)(b), or (iii) meets the requirements set forth in the 209 CMR 53.04(1)(c);

         (hhh)  For any Mortgage Loan with the related Mortgaged Property located in State of Texas which is a second lien and the
interest rate is in excess of 10% and where terms of the Mortgage Note contain a provision for which the Mortgagor may be entitled to
prepaid interest upon payoff, no Mortgagor paid any administrative fees, points, or loan origination fees which would actually result
in any prepaid interest being due the Mortgagor under the terms of the Mortgage Note;

         (iii)   The Company has complied with all applicable anti-money laundering laws and regulations, including without
limitation the USA Patriot Act of 2001 (collectively, the Anti-Money Laundering Laws").  The Company has established an anti-money
laundering compliance program as required by the Anti-Money Laundering Laws and has conducted the requisite due diligence in
connection with the origination of each Mortgage Loan for the purposes of the Anti-Money Laundering Laws.  The Company further
represents that it takes reasonable efforts to determine whether any Mortgagor appears on any list of blocked or prohibited parties
designated by the U.S. Department of Treasury; and

         (jjj)  If the Mortgage Loan is secured by a long-term residential lease, (1) the terms of such lease expressly permit the
mortgaging of the leasehold estate, the assignment of the lease without the lessor's consent (or the lessor's consent has been
obtained) and the acquisition by the holder of the Mortgage of the rights of the lessee upon foreclosure or assignment in lieu of
foreclosure or provide the holder of the Mortgage with substantially similar protection (2) the terms of such lease do not (a) allow
the termination thereof upon the lessee's default without the holder of the Mortgage being entitled to receive written notice of, and
opportunity to cure, such default, (b) allow the termination of a lease in the event of damage or destruction as long as the Mortgage
is in existence or (c) prohibit the holder of the Mortgage from being insured under the hazard insurance policy relating to the
Mortgaged Property (3) the original term of such lease is not less than 15 years (4) the term of such lease does not terminate
earlier than 5 years after the maturity date of the Note and (5) the Mortgaged Property is located in a jurisdiction in which the use
of leasehold estates for residential properties is a widely-accepted practice.


         Section 3.03   Repurchase; Substitution.

         It is understood  and agreed that the  representations  and  warranties  set forth in Sections 3.01 and 3.02 shall survive the
sale of the Mortgage  Loans and delivery of the Mortgage  Loan  Documents to the  Purchaser,  or its  designee,  and shall inure to the
benefit of the  Purchaser,  notwithstanding  any  restrictive  or qualified  endorsement  on any  Mortgage  Note or  Assignment  or the
examination,  or lack of  examination,  of any Mortgage File.  Upon discovery by either the Company or the Purchaser of a breach of any
of the  foregoing  representations  and  warranties  which  materially  and  adversely  affects the value of the Mortgage  Loans or the
interest of the Purchaser in any Mortgage Loan, the party  discovering  such breach shall give prompt written notice to the other.  The
Company  shall have a period of sixty (60) days from the earlier of its  discovery  or its receipt of notice of any such breach  within
which to correct or cure such  breach.  The Company  hereby  covenants  and agrees that if any such  breach is not  corrected  or cured
within such sixty day period,  the Company  shall,  at the  Purchaser's  option and not later than ninety (90) days of its discovery or
its receipt of notice of such breach,  repurchase  such Mortgage Loan at the Repurchase  Price or, with the  Purchaser's  prior consent
and at  Purchaser's  sole option,  substitute a Mortgage  Loan as provided  below.  In the event that any such breach shall involve any
representation  or warranty  set forth in Section  3.01,  and such breach is not cured  within sixty (60) days of the earlier of either
discovery by or notice to the Company of such breach,  all Mortgage Loans shall, at the option of the Purchaser,  be repurchased by the
Company at the  Repurchase  Price.  Any such  repurchase  shall be  accomplished  by wire transfer of  immediately  available  funds to
Purchaser in the amount of the Repurchase Price.

         If the  Company is required to  repurchase  any  Mortgage  Loan  pursuant to this  Section  3.03,  the Company  may,  with the
Purchaser's  prior  consent  and at  Purchaser's  sole  option,  within  ninety (90) days from the related  Closing  Date,  remove such
defective  Mortgage Loan from the terms of this Agreement and  substitute  another  mortgage loan for such defective  Mortgage Loan, in
lieu of  repurchasing  such  defective  Mortgage  Loan.  Any  substitute  Mortgage  Loan is subject  to  Purchaser  acceptability.  Any
substituted Loans will comply with the representations and warranties set forth in this Agreement as of the substitution date

         The Company shall amend the related  Mortgage Loan Schedule to reflect the  withdrawal of the removed  Mortgage Loan from this
Agreement and the  substitution  of such  substitute  Mortgage  Loan  therefor.  Upon such  amendment,  the Purchaser  shall review the
Mortgage File delivered to it relating to the substitute  Mortgage Loan. In the event of such a substitution,  accrued  interest on the
substitute  Mortgage Loan for the month in which the substitution  occurs and any Principal  Prepayments made thereon during such month
shall be the property of the Purchaser  and accrued  interest for such month on the Mortgage  Loan for which the  substitution  is made
and any  Principal  Prepayments  made  thereon  during such month shall be the  property of the  Company.  The  principal  payment on a
substitute  Mortgage  Loan due on the Due Date in the month of  substitution  shall be the  property of the  Company and the  principal
payment on the Mortgage Loan for which the substitution is made due on such date shall be the property of the Purchaser.

         For any month in which the Company is  permitted  to  substitute  one or more  substitute  Mortgage  Loans,  the Company  will
determine the amount (if any) by which the aggregate  Stated  Principal  Balance  (after  application  of the principal  portion of all
scheduled  payments due in the month of  substitution)  of all the substitute  Mortgage Loans in the month of substitution is less then
the aggregate  Stated  Principal  Balance  (after  application  of the principal  portion of the scheduled  payment due in the month of
substitution)  of the such replaced  Mortgage  Loan. An amount equal to the aggregate of such  deficiencies  described in the preceding
sentence for any Remittance  Date shall be deposited  into the Custodial  Account by the Company on the related  Determination  Date in
the month following the calendar month during which the substitution occurred.

         It is  understood  and agreed that the  obligation  of the  Company  set forth in this  Section  3.03 to cure,  repurchase  or
substitute  for a defective  Mortgage Loan, and to indemnify  Purchaser  pursuant to Section 8.01,  constitute the sole remedies of the
Purchaser  respecting a breach of the foregoing  representations  and warranties.  If the Company fails to repurchase or substitute for
a defective  Mortgage Loan in accordance with this Section 3.03, or fails to cure a defective  Mortgage Loan to Purchaser's  reasonable
satisfaction in accordance with this Section 3.03, or to indemnify  Purchaser  pursuant to Section 8.01, that failure shall be an Event
of Default and the Purchaser  shall be entitled to pursue all remedies  available in this Agreement as a result  thereof.  No provision
of this paragraph  shall affect the rights of the Purchaser to terminate  this Agreement for cause,  as set forth in Sections 10.01 and
11.01.

         Any cause of action against the Company  relating to or arising out of the breach of any  representations  and warranties made
in Sections  3.01 and 3.02 shall  accrue as to any  Mortgage  Loan upon (i) the earlier of  discovery  of such breach by the Company or
notice  thereof by the Purchaser to the Company,  (ii) failure by the Company to cure such breach or  repurchase  such Mortgage Loan as
specified above, and (iii) demand upon the Company by the Purchaser for compliance with this Agreement.

         In the event that any Mortgage  Loan is held by a REMIC,  notwithstanding  any  contrary  provision  of this  Agreement,  with
respect to any  Mortgage  Loan that is not in default or as to which no default is imminent,  no  substitution  pursuant to  Subsection
3.03 shall be made after the  applicable  REMIC's  "start up day" (as defined in Section  860G(a) (9) of the Code),  unless the Company
has obtained an Opinion of Counsel to the effect that such  substitution  will not (i) result in the imposition of taxes on "prohibited
transactions"  of such REMIC (as defined in Section  860F of the Code) or  otherwise  subject the REMIC to tax, or (ii) cause the REMIC
to fail to qualify as a REMIC at any time.

         If pursuant to the foregoing  provisions  the Company  repurchases a Mortgage Loan that is a MERS Mortgage  Loan,  the Company
shall either (a) cause MERS to execute and deliver an  assignment  of the  Mortgage in  recordable  form to transfer the Mortgage  from
MERS to the Company and shall cause such Mortgage to be removed from  registration  on the MERS® System in accordance  with MERS' rules
and regulations or (b) cause MERS to designate on the MERS® System the Company as the beneficial holder of such Mortgage Loan.

         Section 3.04   Representations and Warranties of the Purchaser.

         The Purchaser  represents,  warrants and  convenants  to the Company  that, as of the related  Closing Date or as of such date
specifically provided herein:

         (a)      The Purchaser is a corporation,  dully organized validly existing and in good standing under the laws of the State of
Delaware and is qualified to transact  business in, is in good standing  under the laws of, and  possesses  all licenses  necessary for
the conduct of its business in, each state in which any  Mortgaged  Property is located or is  otherwise  except or not required  under
applicable law to effect such qualification or license;

         (b)      The Purchaser  has full power and  authority to hold each  Mortgage  Loan, to purchase each Mortgage Loan pursuant to
this  Agreement  and the related Term Sheet and to execute,  deliver and perform,  and to enter into and  consummate  all  transactions
contemplated by this Agreement and the related Term Sheet and to conduct its business as presently  conducted,  has duly authorized the
execution,  delivery and  performance of this Agreement and the related Term Sheet,  has duly executed and delivered this Agreement and
the related Term Sheet;

         (c)      None of the execution and delivery of this Agreement and the related Term Sheet,  the purchase of the Mortgage Loans,
the consummation of the  transactions  contemplated  hereby,  or the fulfillment of or compliance with the terms and conditions of this
Agreement  and the related Term Sheet will conflict with any of the terms,  conditions  or  provisions  of the  Purchaser's  charter or
by-laws  or  materially  conflict  with or result in a material  breach of any of the  terms,  conditions  or  provisions  of any legal
restriction  or any agreement or  instrument to which the Purchaser is now a party or by which it is bound,  or constitute a default or
result in an  acceleration  under any of the  foregoing,  or result in the material  violation  of any law,  rule,  regulation,  order,
judgment or decree to which the Purchaser or its property is subject;

         (d)      There is no litigation pending or to the best of the Purchaser's knowledge,  threatened with respect to the Purchaser
which is reasonably  likely to have a material adverse effect on the purchase of the related  Mortgage Loans,  the execution,  delivery
or  enforceability  of this Agreement and the related Term Sheet,  or which is reasonably  likely to have a material  adverse effect on
the financial condition of the Purchaser;

         (e)      No  consent,  approval,  authorization  or order of any  court or  governmental  agency or body is  required  for the
execution,  delivery and  performance  by the  Purchaser of or compliance  by the  Purchaser  with this  Agreement and the related Term
Sheet, the purchase of the Mortgage Loans or the  consummation of the transactions  contemplated by this Agreement and the related Term
Sheet except for consents, approvals, authorizations and orders which have been obtained;

         (f)      The  consummation  of the  transactions  contemplated by this Agreement and the related Term Sheet is in the ordinary
course of business of the Purchaser;

         (h)      The Purchaser  will treat the purchase of the Mortgage  Loans from the Company as a purchase for  reporting,  tax and
accounting purposes; and

         (i)      The  Purchaser  does not believe,  nor does it have any cause or reason to believe,  that it cannot  perform each and
every of its covenants contained in this Agreement and the related Term Sheet.

         The Purchaser shall indemnify the Company and hold it harmless against any claims,  proceedings,  losses, damages,  penalties,
fines,  forfeitures,  reasonable and necessary legal fees and related costs,  judgments,  and other costs and expenses resulting from a
breach by the Purchaser of the  representations  and  warranties  contained in this Section 3.04. It is understood  and agreed that the
obligations  of the Purchaser set forth in this Section 3.04 to indemnify the Company as provided  herein  constitute the sole remedies
of the Company respecting a breach of the foregoing representations and warranties.


                                                              ARTICLE IV

                                            ADMINISTRATION AND SERVICING OF MORTGAGE LOANS

         Section 4.01   Company to Act as Servicer.

         The Company,  as independent  contract  servicer,  shall service and  administer  the Mortgage  Loans in accordance  with this
Agreement and the related Term Sheet and with Accepted Servicing Practices,  and shall have full power and authority,  acting alone, to
do or cause to be done any and all things in connection  with such  servicing and  administration  which the Company may deem necessary
or desirable and  consistent  with the terms of this  Agreement and the related Term Sheet and with  Accepted  Servicing  Practices and
exercise the same care that it  customarily  employs for its own account.  Except as set forth in this  Agreement  and the related Term
Sheet,  the Company  shall  service the Mortgage  Loans in strict  compliance  with the  servicing  provisions of the Fannie Mae Guides
(special  servicing  option),  which include,  but are not limited to,  provisions  regarding the  liquidation of Mortgage  Loans,  the
collection of Mortgage Loan payments,  the payment of taxes,  insurance and other charges,  the maintenance of hazard  insurance with a
Qualified  Insurer,  the  maintenance  of mortgage  impairment  insurance,  the  maintenance  of fidelity bond and errors and omissions
insurance,  inspections,  the restoration of Mortgaged  Property,  the maintenance of Primary Mortgage  Insurance  Policies,  insurance
claims,  the title,  management  and  disposition  of REO Property,  permitted  withdrawals  with respect to REO Property,  liquidation
reports,  and reports of  foreclosures  and  abandonments of Mortgaged  Property,  the transfer of Mortgaged  Property,  the release of
Mortgage  Files,  annual  statements,  and  examination  of records and  facilities.  In the event of any  conflict,  inconsistency  or
discrepancy  between any of the servicing  provisions of this Agreement and the related Term Sheet and any of the servicing  provisions
of the Fannie Mae Guides,  the  provisions of this Agreement and the related Term Sheet shall control and be binding upon the Purchaser
and the Company.

         Consistent  with the terms of this  Agreement  and the related Term Sheet,  the Company may waive,  modify or vary any term of
any  Mortgage  Loan or consent to the  postponement  of any such term or in any manner  grant  indulgence  to any  Mortgagor  if in the
Company's reasonable and prudent determination such waiver,  modification,  postponement or indulgence is not materially adverse to the
Purchaser,  provided,  however, that unless the Company has obtained the prior written consent of the Purchaser,  the Company shall not
permit any  modification  with respect to any Mortgage Loan that would change the Mortgage  Interest  Rate,  defer for more than ninety
days or forgive any payment of  principal  or  interest,  reduce or  increase  the  outstanding  principal  balance  (except for actual
payments of principal) or change the final  maturity date on such Mortgage Loan. In the event of any such  modification  which has been
agreed to in writing by the  Purchaser  and which  permits the deferral of interest or principal  payments on any  Mortgage  Loan,  the
Company  shall,  on the Business Day  immediately  preceding the  Remittance  Date in any month in which any such principal or interest
payment has been  deferred,  deposit in the Custodial  Account from its own funds,  in accordance  with Section  4.04,  the  difference
between (a) such month's  principal and one month's  interest at the Mortgage Loan Remittance Rate on the unpaid  principal  balance of
such Mortgage Loan and (b) the amount paid by the Mortgagor.  The Company shall be entitled to  reimbursement  for such advances to the
same extent as for all other advances  pursuant to Section 4.05.  Without  limiting the generality of the foregoing,  the Company shall
continue,  and is hereby authorized and empowered,  to prepare,  execute and deliver,  all instruments of satisfaction or cancellation,
or of partial or full release,  discharge and all other comparable instruments,  with respect to the Mortgage Loans and with respect to
the Mortgaged Properties.  Notwithstanding  anything herein to the contrary,  the Company may not enter into a forbearance agreement or
similar  arrangement  with  respect to any  Mortgage  Loan  which  term  exceeds 12 months in  duration.  Any such  agreement  shall be
approved by Purchaser and, if required,  by the Primary Mortgage  Insurance Policy insurer,  if required.  Any other loss mitigation or
workout  alternatives,  such as short sales or deeds in lieu of foreclosure,  shall be subject to the approval of the Purchaser and the
Primary Mortgage Insurance Policy insurer if applicable.

         Notwithstanding  anything in this Agreement to the contrary, if any Mortgage Loan becomes subject to a Pass-Through  Transfer,
the Company (a) with respect to such Mortgage  Loan,  shall not permit any  modification  with respect to such Mortgage Loan that would
change the Mortgage  Interest  Rate and (b) shall not (unless the  Mortgagor is in default with respect to such  Mortgage  Loan or such
default is, in the judgment of the Company,  reasonably  foreseeable) make or permit any modification,  waiver or amendment of any term
of such  Mortgage  Loan that would both (i) effect an exchange or  reissuance  of such Mortgage Loan under Section 1001 of the Code (or
Treasury  regulations  promulgated  thereunder) and (ii) cause any REMIC to fail to qualify as a REMIC under the Code or the imposition
of any tax on "prohibited transactions" or "contributions" after the startup date under the REMIC Provisions.

         Prior to taking any action with respect to the Mortgage Loans subject to a Pass-Through  Transfer,  which is not  contemplated
under the terms of this  Agreement,  the Company  will  obtain an Opinion of Counsel  acceptable  to the  trustee in such  Pass-Through
Transfer with respect to whether such action could result in the  imposition of a tax upon any REMIC  (including but not limited to the
tax on  prohibited  transactions  as defined in Section  860F(a)(2)  of the Code and the tax on  contributions  to a REMIC set forth in
Section  860G(d) of the  Code)(either  such event,  an "Adverse  REMIC  Event"),  and the Company shall not take any such actions as to
which it has been advised that an Adverse REMIC Event could occur.

         The Company  shall not permit the creation of any  "interests"  (within the meaning of Section 860G of the Code) in any REMIC.
The Company shall not enter into any  arrangement by which a REMIC will receive a fee or other  compensation  for services nor permit a
REMIC to receive any income from assets other than  "qualified  mortgages"  as defined in Section  860G(a)(3) of the Code or "permitted
investments" as defined in Section 860G(a)(5) of the Code.

         In servicing  and  administering  the Mortgage  Loans,  the Company  shall employ  Accepted  Servicing  Practices,  giving due
consideration  to the  Purchaser's  reliance on the Company.  Unless a different time period is stated in this Agreement or the related
Term  Sheet,  Purchaser  shall be  deemed  to have  given  consent  in  connection  with a  particular  matter  if  Purchaser  does not
affirmatively  grant or deny consent  within five (5)  Business  Days from the date  Purchaser  receives a second  written  request for
consent for such matter from Company as servicer.

         The Mortgage Loans may be subserviced  by a Subservicer  on behalf of the Company  provided that the  Subservicer is an entity
that engages in the business of servicing loans, and in either case shall be authorized to transact  business,  and licensed to service
mortgage  loans,  in the state or states where the related  Mortgaged  Properties it is to service are  situated,  if and to the extent
required by applicable law to enable the Subservicer to perform its obligations  hereunder and under the  Subservicing  Agreement,  and
in either case shall be a FHLMC or Fannie Mae approved  mortgage  servicer in good standing,  and no event has occurred,  including but
not limited to a change in  insurance  coverage,  which would make it unable to comply with the  eligibility  requirements  for lenders
imposed by Fannie Mae or for  seller/servicers  imposed by Fannie Mae or FHLMC,  or which would require  notification  to Fannie Mae or
FHLMC.  In addition,  each  Subservicer  will obtain and preserve its  qualifications  to do business as a foreign  corporation and its
licenses to service  mortgage loans, in each  jurisdiction  in which such  qualifications  and/or licenses are or shall be necessary to
protect the validity and  enforceability  of this  Agreement,  or any of the Mortgage Loans and to perform or cause to be performed its
duties  under the related  Subservicing  Agreement.  The Company may perform any of its  servicing  responsibilities  hereunder  or may
cause the  Subservicer  to perform any such servicing  responsibilities  on its behalf,  but the use by the Company of the  Subservicer
shall not release the Company from any of its  obligations  hereunder and the Company shall remain  responsible  hereunder for all acts
and  omissions of the  Subservicer  as fully as if such acts and  omissions  were those of the Company.  The Company shall pay all fees
and expenses of the  Subservicer  from its own funds,  and the  Subservicer's  fee shall not exceed the  Servicing  Fee.  Company shall
notify Purchaser promptly in writing upon the appointment of any Subservicer.

         At the cost and expense of the Company,  without any right of reimbursement from the Custodial  Account,  the Company shall be
entitled  to  terminate  the rights and  responsibilities  of the  Subservicer  and arrange for any  servicing  responsibilities  to be
performed by a successor  subservicer meeting the requirements in the preceding paragraph,  provided,  however,  that nothing contained
herein shall be deemed to prevent or prohibit the Company,  at the  Company's  option,  from  electing to service the related  Mortgage
Loans itself.  In the event that the Company's  responsibilities  and duties under this  Agreement are  terminated  pursuant to Section
4.13,  8.04,  9.01 or 10.01 and if requested to do so by the  Purchaser,  the Company  shall at its own cost and expense  terminate the
rights and  responsibilities  of the  Subservicer  effective as of the date of  termination  of the Company.  The Company shall pay all
fees, expenses or penalties  necessary in order to terminate the rights and  responsibilities of the Subservicer from the Company's own
funds without reimbursement from the Purchaser.

         Notwithstanding  any of the provisions of this Agreement  relating to agreements or  arrangements  between the Company and the
Subservicer or any reference  herein to actions taken through the  Subservicer  or otherwise,  the Company shall not be relieved of its
obligations  to the  Purchaser  and shall be obligated to the same extent and under the same terms and  conditions  as if it alone were
servicing and  administering  the Mortgage  Loans.  The Company shall be entitled to enter into an agreement with the  Subservicer  for
indemnification  of the Company by the  Subservicer  and nothing  contained in this  Agreement  shall be deemed to limit or modify such
indemnification.  The Company will indemnify and hold  Purchaser  harmless from any loss,  liability or expense  arising out of its use
of a Subservicer to perform any of its servicing duties, responsibilities and obligations hereunder.

         Any  Subservicing  Agreement and any other  transactions or services  relating to the Mortgage Loans involving the Subservicer
shall be deemed to be between the  Subservicer and Company alone,  and the Purchaser  shall have no obligations,  duties or liabilities
with respect to the Subservicer  including no obligation,  duty or liability of Purchaser to pay the  Subservicer's  fees and expenses.
For purposes of distributions  and advances by the Company  pursuant to this Agreement,  the Company shall be deemed to have received a
payment on a Mortgage Loan when the Subservicer has received such payment.

         The Company will  transmit  full-file  credit  reporting  data for each Mortgage Loan pursuant to the Fannie Mae Selling Guide
and that for each  Mortgage  Loan,  the  Company  agrees it shall  report one of the  following  statuses  each month as  follows:  new
origination, current, delinquent (30-, 60-, 90-days, etc.), foreclosed, or charged-off.

         Section 4.02   Collection of Mortgage Loan Payments.

         Continuously  from the date hereof until the date each Mortgage Loan ceases to be subject to this Agreement,  the Company will
proceed  diligently to collect all payments due under each  Mortgage Loan when the same shall become due and payable and shall,  to the
extent such procedures  shall be consistent  with this Agreement,  Accepted  Servicing  Practices,  and the terms and provisions of any
related Primary Mortgage  Insurance Policy,  follow such collection  procedures as it follows with respect to mortgage loans comparable
to the  Mortgage  Loans and held for its own account.  Further,  the Company will take  special  care in  ascertaining  and  estimating
annual  escrow  payments,  and all other  charges  that,  as  provided  in the  Mortgage,  will  become  due and  payable,  so that the
installments payable by the Mortgagors will be sufficient to pay such charges as and when they become due and payable.

         Section 4.03   Realization Upon Defaulted Mortgage

         The Company shall use its best efforts,  consistent  with the procedures that the Company would use in servicing loans for its
own  account,  consistent  with  Accepted  Servicing  Practices,  any Primary  Mortgage  Insurance  Policies  and the best  interest of
Purchaser,  to foreclose upon or otherwise  comparably convert the ownership of properties  securing such of the Mortgage Loans as come
into and continue in default and as to which no satisfactory  arrangements can be made for collection of delinquent  payments  pursuant
to Section 4.01. . Loan shall be demanded  within 90 days of default for Mortgaged  Properties for which no  satisfactory  arrangements
can be made for  collection  of  delinquent  payments,  subject to state and  federal law and  regulation.  Foreclosure  or  comparable
proceedings  shall be initiated  within one hundred  twenty (120) days of default for Mortgaged  Properties  for which no  satisfactory
arrangements  can be made for  collection of delinquent  payments,  subject to state and federal law and  regulation.  In the event any
payment due under any Mortgage Loan is not paid when the same becomes due and payable,  or in the event the Mortgagor  fails to perform
any other covenant or obligation under the Mortgage Loan and such failure  continues  beyond any applicable  grace period,  the Company
will  proceed  diligently  to collect all  payments  due and shall take such  action,  including  commencing  foreclosure,  as it shall
reasonably  deem to be in the best interests of the Purchaser in a manner  consistent  with Accepted  Servicing  Practices,  subject to
state and federal law and  regulation.  The Company shall use its best efforts to realize upon defaulted  Mortgage Loans in such manner
as will  maximize the receipt of principal  and interest by the  Purchaser,  taking into  account,  among other  things,  the timing of
foreclosure  proceedings.  The  foregoing  is subject to the  provisions  that,  in any case in which a Mortgaged  Property  shall have
suffered  damage,  the Company shall not be required to expend its own funds toward the  restoration  of such property  unless it shall
determine in its discretion  (i) that such  restoration  will increase the proceeds of liquidation of the related  Mortgage Loan to the
Purchaser  after  reimbursement  to itself for such expenses,  and (ii) that such expenses will be  recoverable by the Company  through
Insurance  Proceeds or  Liquidation  Proceeds from the related  Mortgaged  Property,  as  contemplated  in Section 4.05.  Company shall
obtain prior  approval of Purchaser as to repair or  restoration  expenses in excess of ten  thousand  dollars  ($10,000).  The Company
shall be responsible for all costs and expenses incurred by it in any such proceedings or functions;  provided,  however, that it shall
be entitled to  reimbursement  thereof from the related  property,  as  contemplated in Section 4.05.  Notwithstanding  anything to the
contrary  contained herein,  in connection with a foreclosure or acceptance of a deed in lieu of foreclosure,  in the event the Company
has  reasonable  cause to believe that a Mortgaged  Property is  contaminated  by hazardous or toxic  substances  or wastes,  or if the
Purchaser otherwise requests an environmental  inspection or review of such Mortgaged  Property,  such an inspection or review is to be
conducted by a qualified inspector at the Purchaser's  expense.  Upon completion of the inspection,  the Company shall promptly provide
the Purchaser  with a written  report of the  environmental  inspection.  After  reviewing the  environmental  inspection  report,  the
Purchaser shall determine how the Company shall proceed with respect to the Mortgaged Property.

         Notwithstanding  anything to the contrary contained herein,  the Purchaser may, at the Purchaser's sole option,  terminate the
Company as  servicer of any  Mortgage  Loan which  becomes  ninety (90) days or greater  delinquent  in payment of a scheduled  Monthly
Payment,  without  payment of any termination fee with respect  thereto,  provided that the Company shall on the date said  termination
takes effect be reimbursed  for any  unreimbursed  advances of the Company's  funds made pursuant to Section 5.03 and any  unreimbursed
Servicing  Advances  and  Servicing  Fees in each  case  relating  to the  Mortgage  Loan  underlying  such  delinquent  Mortgage  Loan
notwithstanding  anything to the contrary set forth in Section 4.05. In the event of any such  termination,  the  provisions of Section
11.01 hereof shall apply to said termination and the transfer of servicing  responsibilities  with respect to such delinquent  Mortgage
Loan to the Purchaser or its designee.

         In the event that a Mortgage  Loan becomes part of a REMIC,  and becomes REO Property,  such property  shall be disposed of by
the  Company,  with the  consent of  Purchaser  as required  pursuant to this  Agreement,  before the close of the third  taxable  year
following  the taxable year in which the Mortgage Loan became an REO  Property,  unless the Company  provides to the trustee under such
REMIC an opinion of counsel to the effect that the  holding of such REO  Property  subsequent  to the close of the third  taxable  year
following  the  taxable  year in which the  Mortgage  Loan  became an REO  Property,  will not  result  in the  imposition  of taxes on
"prohibited  transactions"  as defined in Section 860F of the Code, or cause the  transaction to fail to qualify as a REMIC at any time
that  certificates  are  outstanding.   Company  shall  manage,  conserve,   protect  and  operate  each  such  REO  Property  for  the
certificateholders  solely for the purpose of its prompt  disposition  and sale in a manner which does not cause such  property to fail
to qualify as  "foreclosure  property"  within the meaning of Section  860F(a)(2)(E)  of the Code, or any "net income from  foreclosure
property"  which is subject to taxation  under the REMIC  provisions of the Code.  Pursuant to its efforts to sell such  property,  the
Company  shall either  itself or through an agent  selected by Company,  protect and conserve  such  property in the same manner and to
such an extent as is  customary  in the  locality  where  such  property  is  located.  Additionally,  Company  shall  perform  the tax
withholding and reporting related to Sections 1445 and 6050J of the Code.

         Section 4.04   Establishment of Custodial Accounts; Deposits in Custodial Accounts.

         The Company shall segregate and hold all funds  collected and received  pursuant to each Mortgage Loan separate and apart from
any of its own funds and general assets and shall establish and maintain one or more Custodial  Accounts.  The Custodial  Account shall
be an Eligible Account.  Funds deposited in the Custodial  Account,  which shall be deposited within 24 hours of receipt,  shall at all
times be insured by the FDIC up to the FDIC  insurance  limits,  or must be invested in  Permitted  Investments  for the benefit of the
Purchaser.  Funds  deposited in the Custodial  Account may be drawn on by the Company in accordance  with Section 4.05. The creation of
any  Custodial  Account  shall be  evidenced by a letter  agreement in the form shown in Exhibit B hereto.  The original of such letter
agreement shall be furnished to the Purchaser on the Closing Date, and upon the request of any subsequent Purchaser.

         The  Company  shall  deposit in the  Custodial  Account on a daily  basis,  and retain  therein  the  following  payments  and
collections  received or made by it  subsequent  to the Cut-off  Date,  or received by it prior to the Cut-off Date but  allocable to a
period subsequent thereto, other than in respect of principal and interest on the Mortgage Loans due on or before the Cut-off Date:

         (i)      all payments on account of principal, including Principal Prepayments, on the Mortgage Loans;

         (ii) all payments on account of interest on the Mortgage Loans adjusted to the Mortgage Loan Remittance Rate;

         (iii) all Liquidation Proceeds;

         (iv) any amounts  required to be deposited  by the Company in  connection  with any REO Property  pursuant to Section 4.13 and
in connection therewith, the Company shall provide the Purchaser with written detail itemizing all of such amounts;

         (v) all Insurance  Proceeds  including  amounts required to be deposited  pursuant to Sections 4.08, 4.10 and 4.11, other than
proceeds  to be held in the Escrow  Account  and  applied to the  restoration  or repair of the  Mortgaged  Property or released to the
Mortgagor in accordance with Accepted Servicing Practices, the Mortgage Loan Documents or applicable law;

         (vi) all  Condemnation  Proceeds  affecting any Mortgaged  Property which are not released to the Mortgagor in accordance with
Accepted Servicing Practices, the loan documents or applicable law;

         (vii) any Monthly Advances;

         (viii) with respect to each full or partial Principal  Prepayment,  any Prepayment Interest  Shortfalls,  to the extent of the
Company's aggregate Servicing Fee received with respect to the related Prepayment Period;

         (ix) any amounts  required to be deposited by the Company  pursuant to Section 4.10 in connection  with the deductible  clause
in any blanket hazard insurance policy, such deposit shall be made from the Company's own funds, without reimbursement therefor; and

         (x) any amounts required to be deposited in the Custodial Account pursuant to Section 4.01, 4.13 or 6.02.

                  The foregoing  requirements for deposit in the Custodial  Account shall be exclusive,  it being understood and agreed
that,  without  limiting the generality of the foregoing,  payments in the nature of late payment  charges and assumption  fees, to the
extent  permitted  by Section  6.01,  need not be  deposited  by the  Company in the  Custodial  Account.  Any  interest  paid on funds
deposited in the Custodial  Account by the depository  institution  shall accrue to the benefit of the Company and the Company shall be
entitled to retain and withdraw  such interest from the Custodial  Account  pursuant to Section 4.05 (iv).  The Purchaser  shall not be
responsible for any losses suffered with respect to investment of funds in the Custodial Account.

         Section 4.05   Permitted Withdrawals From the Custodial Account.

         The Company may, from time to time, withdraw from the Custodial Account for the following purposes:

         (i)      to make payments to the Purchaser in the amounts and in the manner provided for in Section 5.01;

         (ii) to reimburse itself for Monthly  Advances,  the Company's right to reimburse itself pursuant to this subclause (ii) being
limited to amounts  received on the related  Mortgage Loan which  represent late  collections  (net of the related  Servicing  Fees) of
principal and/or interest  respecting  which any such advance was made, it being  understood  that, in the case of such  reimbursement,
the Company's right thereto shall be prior to the rights of the Purchaser,  except that,  where the Company is required to repurchase a
Mortgage  Loan,  pursuant  to Section  3.03,  the  Company's  right to such  reimbursement  shall be  subsequent  to the payment to the
Purchaser of the Repurchase  Price pursuant to such Section and all other amounts  required to be paid to the Purchaser with respect to
such Mortgage Loan;

         (iii) to reimburse  itself for  unreimbursed  Servicing  Advances and any unpaid  Servicing  Fees(or REO  administration  fees
described in Section 4.13),  the Company's  right to reimburse  itself  pursuant to this  subclause  (iii) with respect to any Mortgage
Loan being limited to related proceeds from Liquidation  Proceeds,  Condemnation Proceeds and Insurance Proceeds in accordance with the
relevant  provisions of the Fannie Mae Guides or as otherwise set forth in this Agreement;  any recovery shall be made upon liquidation
of the REO Property;

         (iv)     to pay to itself as part of its servicing  compensation  (a) any interest  earned on funds in the  Custodial  Account
(all such interest to be withdrawn  monthly not later than each  Remittance  Date),  and (b) the Servicing Fee from that portion of any
payment or recovery as to interest with respect to a particular Mortgage Loan;

         (v)      to pay to itself with respect to each  Mortgage Loan that has been  repurchased  pursuant to Section 3.03 all amounts
received thereon and not distributed as of the date on which the related repurchase price is determined,

         (vi)     to transfer funds to another Eligible Account in accordance with Section 4.09 hereof;

         (vii)    to remove funds inadvertently placed in the Custodial Account by the Company; and

         (vi)     to clear and terminate the Custodial Account upon the termination of this Agreement.

         Section 4.06   Establishment of Escrow Accounts; Deposits in Escrow Accounts.

         The Company shall segregate and hold all funds collected and received  pursuant to each Mortgage Loan which constitute  Escrow
Payments  separate  and apart  from any of its own funds and  general  assets  and shall  establish  and  maintain  one or more  Escrow
Accounts.  The Escrow  Account shall be an Eligible  Account.  Funds  deposited in each Escrow Account shall at all times be insured in
a manner to provide  maximum  insurance  under the insurance  limitations  of the FDIC,  or must be invested in Permitted  Investments.
Funds  deposited  in the Escrow  Account may be drawn on by the Company in  accordance  with Section  4.07.  The creation of any Escrow
Account  shall be  evidenced  by a letter  agreement  in the form shown in Exhibit C. The  original of such letter  agreement  shall be
furnished to the Purchaser on the Closing Date, and upon request to any subsequent purchaser.

         The Company shall deposit in the Escrow Account or Accounts on a daily basis, and retain therein:

         (i)      all Escrow Payments  collected on account of the Mortgage Loans,  for the purpose of effecting  timely payment of any
such items as required under the terms of this Agreement;

         (ii)     all Insurance Proceeds which are to be applied to the restoration or repair of any Mortgaged Property; and

         (iii)    all Servicing Advances for Mortgagors whose Escrow Payments are insufficient to cover escrow disbursements.

                  The Company shall make  withdrawals  from the Escrow  Account only to effect such payments as are required under this
Agreement,  and for such other  purposes as shall be as set forth or in accordance  with Section 4.07. The Company shall be entitled to
retain any interest paid on funds deposited in the Escrow Account by the depository  institution  other than interest on escrowed funds
required by law to be paid to the Mortgagor  and, to the extent  required by law, the Company  shall pay interest on escrowed  funds to
the Mortgagor  notwithstanding  that the Escrow Account is non-interest  bearing or that interest paid thereon is insufficient for such
purposes.  The Purchaser shall not be responsible for any losses suffered with respect to investment of funds in the Escrow Account.

         Section 4.07   Permitted Withdrawals From Escrow Account.

         Withdrawals from the Escrow Account may be made by Company only:

         (i)      to effect timely  payments of ground rents,  taxes,  assessments,  water rates,  Primary  Mortgage  Insurance  Policy
premiums, if applicable, fire and hazard insurance premiums, condominium assessments and comparable items;

         (ii)     to reimburse  Company for any Servicing Advance made by Company with respect to a related Mortgage Loan but only from
amounts received on the related Mortgage Loan which represent late payments or collections of Escrow Payments thereunder;

         (iii)    to refund to the Mortgagor any funds as may be determined to be overages;

         (iv)     for transfer to the Custodial Account in accordance with the terms of this Agreement;

         (v)      for application to restoration or repair of the Mortgaged Property;

         (vi)     to pay to the Company,  or to the Mortgagor to the extent  required by law, any interest paid on the funds  deposited
in the Escrow Account;

         (vii) to clear and terminate the Escrow Account on the termination of this  Agreement.  As part of its servicing  duties,  the
Company  shall pay to the  Mortgagors  interest  on funds in Escrow  Account,  to the extent  required  by law,  and to the extent that
interest earned on funds in the Escrow Account is insufficient,  shall pay such interest from its own funds,  without any reimbursement
therefor; and

         (viii) to pay to the Mortgagors or other parties Insurance Proceeds deposited in accordance with Section 4.06.

         Section 4.08   Payment of Taxes,  Insurance  and Other  Charges;  Maintenance  of Primary  Mortgage  Insurance  Policies;
         Collections Thereunder.

         With respect to each Mortgage  Loan,  the Company  shall  maintain  accurate  records  reflecting  the status of ground rents,
taxes,  assessments,  water  rates and other  charges  which are or may  become a lien upon the  Mortgaged  Property  and the status of
primary  mortgage  insurance  premiums and fire and hazard  insurance  coverage and shall obtain,  from time to time, all bills for the
payment of such charges,  including  renewal  premiums and shall effect payment thereof prior to the applicable  penalty or termination
date and at a time appropriate for securing maximum  discounts  allowable,  employing for such purpose deposits of the Mortgagor in the
Escrow Account which shall have been  estimated and  accumulated  by the Company in amounts  sufficient  for such purposes,  as allowed
under the terms of the Mortgage or applicable  law. To the extent that the Mortgage does not provide for Escrow  Payments,  the Company
shall  determine  that any such  payments  are made by the  Mortgagor  at the time they first  become  due.  The Company  assumes  full
responsibility  for the  timely  payment of all such bills and shall  effect  timely  payments  of all such bills  irrespective  of the
Mortgagor's  faithful  performance  in the payment of same or the making of the Escrow  Payments and shall make  advances  from its own
funds to effect such payments.

         The Company will maintain in full force and effect Primary  Mortgage  Insurance  Policies  issued by a Qualified  Insurer with
respect to each Mortgage Loan for which such coverage is herein  required.  Such coverage will be terminated  only with the approval of
Purchaser,  or as  required by  applicable  law or  regulation.  The  Company  will not cancel or refuse to renew any Primary  Mortgage
Insurance Policy in effect on the Closing Date that is required to be kept in force under this Agreement  unless a replacement  Primary
Mortgage  Insurance  Policy for such  canceled or nonrenewed  policy is obtained  from and  maintained  with a Qualified  Insurer.  The
Company shall not take any action which would result in non-coverage  under any applicable  Primary  Mortgage  Insurance  Policy of any
loss which,  but for the actions of the Company would have been covered  thereunder.  In connection with any assumption or substitution
agreement  entered into or to be entered  into  pursuant to Section  6.01,  the Company  shall  promptly  notify the insurer  under the
related  Primary  Mortgage  Insurance  Policy,  if any, of such assumption or substitution of liability in accordance with the terms of
such policy and shall take all actions which may be required by such insurer as a condition to the  continuation  of coverage under the
Primary  Mortgage  Insurance  Policy.  If such Primary  Mortgage  Insurance  Policy is  terminated  as a result of such  assumption  or
substitution of liability, the Company shall obtain a replacement Primary Mortgage Insurance Policy as provided above.

         In  connection  with its  activities  as  servicer,  the Company  agrees to prepare and  present,  on behalf of itself and the
Purchaser,  claims to the insurer under any Private Mortgage  Insurance Policy in a timely fashion in accordance with the terms of such
Primary Mortgage  Insurance Policy and, in this regard,  to take such action as shall be necessary to permit recovery under any Primary
Mortgage  Insurance Policy respecting a defaulted  Mortgage Loan.  Pursuant to Section 4.04, any amounts collected by the Company under
any Primary Mortgage Insurance Policy shall be deposited in the Custodial Account, subject to withdrawal pursuant to Section 4.05.

         Section 4.09   Transfer of Accounts.

         The Company may  transfer  the  Custodial  Account or the Escrow  Account to a different  Eligible  Account from time to time.
Such transfer shall be made only upon  obtaining the prior written  consent of the  Purchaser,  which consent will not be  unreasonably
withheld.

         Section 4.10   Maintenance of Hazard Insurance.

         The Company  shall cause to be  maintained  for each Mortgage  Loan fire and hazard  insurance  with  extended  coverage as is
acceptable  to Fannie Mae or FHLMC and  customary  in the area where the  Mortgaged  Property is located in an amount which is equal to
the  lesser of (i) the  maximum  insurable  value of the  improvements  securing  such  Mortgage  Loan or (ii) the  greater  of (a) the
outstanding  principal  balance of the Mortgage Loan,  and (b) an amount such that the proceeds  thereof shall be sufficient to prevent
the Mortgagor  and/or the mortgagee from becoming a co-insurer.  If required by the Flood Disaster  Protection Act of 1973, as amended,
each Mortgage Loan shall be covered by a flood  insurance  policy  meeting the  requirements  of the current  guidelines of the Federal
Insurance  Administration in effect with an insurance  carrier  acceptable to Fannie Mae or FHLMC, in an amount  representing  coverage
not less than the least of (i) the  outstanding  principal  balance of the  Mortgage  Loan,  (ii) the  maximum  insurable  value of the
improvements  securing  such  Mortgage  Loan or (iii) the maximum  amount of  insurance  which is  available  under the Flood  Disaster
Protection  Act of 1973, as amended.  If at any time during the term of the Mortgage Loan,  the Company  determines in accordance  with
applicable  law and  pursuant to the Fannie Mae Guides that a Mortgaged  Property is located in a special  flood hazard area and is not
covered by flood  insurance or is covered in an amount less than the amount  required by the Flood Disaster  Protection Act of 1973, as
amended,  the Company shall notify the related  Mortgagor that the Mortgagor  must obtain such flood  insurance  coverage,  and if said
Mortgagor  fails to obtain the required flood  insurance  coverage within  forty-five  (45) days after such  notification,  the Company
shall  immediately  force place the required flood  insurance on the  Mortgagor's  behalf.  The Company shall also maintain on each REO
Property,  fire and hazard insurance with extended  coverage in an amount which is at least equal to the maximum insurable value of the
improvements  which are a part of such property,  and, to the extent required and available under the Flood Disaster  Protection Act of
1973, as amended,  flood insurance in an amount as provided above.  Any amounts  collected by the Company under any such policies other
than  amounts to be  deposited  in the Escrow  Account  and  applied to the  restoration  or repair of the  Mortgaged  Property  or REO
Property,  or released to the Mortgagor in accordance with Accepted Servicing  Practices,  shall be deposited in the Custodial Account,
subject to withdrawal  pursuant to Section 4.05. It is understood  and agreed that no other  additional  insurance  need be required by
the  Company of the  Mortgagor  or  maintained  on property  acquired  in respect of the  Mortgage  Loan,  other than  pursuant to this
Agreement,  the Fannie Mae Guides or such  applicable  state or federal  laws and  regulations  as shall at any time be in force and as
shall require such  additional  insurance.  All such policies  shall be endorsed with standard  mortgagee  clauses with loss payable to
the Company and its  successors  and/or  assigns and shall provide for at least thirty days prior written  notice of any  cancellation,
reduction in the amount or material  change in coverage to the Company.  The Company shall not interfere with the  Mortgagor's  freedom
of choice in selecting either his insurance carrier or agent,  provided,  however, that the Company shall not accept any such insurance
policies from insurance companies unless such companies are Qualified Insurers.

         Section 4.11   Maintenance of Mortgage Impairment Insurance Policy.

         In the event that the Company  shall obtain and maintain a blanket  policy  issued by an insurer  acceptable  to Fannie Mae or
FHLMC  insuring  against hazard losses on all of the Mortgage  Loans,  then, to the extent such policy  provides  coverage in an amount
equal to the amount  required  pursuant to Section 4.10 and otherwise  complies with all other  requirements  of Section 4.10, it shall
conclusively  be deemed to have  satisfied  its  obligations  as set forth in Section 4.10,  it being  understood  and agreed that such
policy may contain a deductible  clause,  in which case the Company  shall,  in the event that there shall not have been  maintained on
the related  Mortgaged  Property or REO Property a policy  complying  with Section  4.10,  and there shall have been a loss which would
have been covered by such policy,  deposit in the Custodial  Account the amount not otherwise  payable under the blanket policy because
of such  deductible  clause.  In connection  with its activities as servicer of the Mortgage  Loans,  the Company agrees to prepare and
present,  on behalf of the Purchaser,  claims under any such blanket  policy in a timely  fashion in accordance  with the terms of such
policy.  Upon request of the  Purchaser,  the Company shall cause to be delivered to the Purchaser a certified true copy of such policy
and shall use its best efforts to obtain a statement  from the insurer  thereunder  that such policy shall in no event be terminated or
materially modified without thirty (30) days' prior written notice to the Purchaser.



         Section 4.12   Fidelity Bond, Errors and Omissions Insurance.

         The Company shall maintain,  at its own expense,  a blanket fidelity bond and an errors and omissions  insurance policy,  with
broad  coverage  with  responsible  companies on all  officers,  employees or other  persons  acting in any capacity with regard to the
Mortgage Loan to handle funds,  money,  documents and papers  relating to the Mortgage  Loan. The Fidelity Bond shall be in the form of
the Mortgage  Banker's Blanket Bond and shall protect and insure the Company against losses,  including  forgery,  theft,  embezzlement
and fraud of such  persons.  The errors and omissions  insurance  shall protect and insure the Company  against  losses  arising out of
errors and  omissions  and  negligent  acts of such  persons.  Such errors and  omissions  insurance  shall also protect and insure the
Company against losses in connection with the failure to maintain any insurance  policies  required  pursuant to this Agreement and the
release or satisfaction of a Mortgage Loan without having obtained  payment in full of the indebtedness  secured thereby.  No provision
of this Section 4.12  requiring  the Fidelity  Bond or errors and omissions  insurance  shall  diminish or relieve the Company from its
duties and  obligations  as set forth in this  Agreement.  The minimum  coverage  under any such bond and insurance  policy shall be at
least equal to the corresponding  amounts required by Fannie Mae in the Fannie Mae Guides.  Upon request by the Purchaser,  the Company
shall deliver to the  Purchaser a  certificate  from the surety and the insurer as to the existence of the Fidelity Bond and errors and
omissions  insurance  policy and shall obtain a statement  from the surety and the insurer that such Fidelity Bond or insurance  policy
shall in no event be terminated or materially  modified  without thirty (30) days' prior written  notice to the Purchaser.  The Company
shall notify the Purchaser  within five (5) business days of receipt of notice that such Fidelity Bond or insurance  policy will be, or
has been,  materially  modified  or  terminated.  The  Purchaser  (or any party  having  the  status of  Purchaser  hereunder)  and any
subsidiary  thereof and their  successors  or assigns as their  interests  may appear must be named as loss payees on the Fidelity Bond
and as  additional  insured on the errors and omissions  policy.  Upon request by Purchaser,  Company shall provide  Purchaser  with an
insurance  certificate  certifying  coverage under this Section 4.12, and will provide an update to such certificate  upon request,  or
upon renewal or material modification of coverage.

         Section 4.13   Title, Management and Disposition of REO Property.

         In the event that title to the Mortgaged  Property is acquired in foreclosure or by deed in lieu of  foreclosure,  the deed or
certificate  of sale shall be taken in the name of the Purchaser or its designee,  or in the event the Purchaser or its designee is not
authorized or permitted to hold title to real property in the state where the REO Property is located,  or would be adversely  affected
under the "doing  business" or tax laws of such state by so holding  title,  the deed or certificate of sale shall be taken in the name
of such Person or Persons as shall be consistent  with an opinion of counsel  obtained by the Company from an attorney duly licensed to
practice law in the state where the REO Property is located.  Any Person or Persons  holding such title other than the Purchaser  shall
acknowledge in writing that such title is being held as nominee for the benefit of the Purchaser.

         The Company  shall notify the  Purchaser in  accordance  with the Fannie Mae Guides of each  acquisition  of REO Property upon
such  acquisition  (and, in any event,  shall provide notice of the consummation of any foreclosure sale within three (3) Business Days
of the date Company receives notice of such  consummation),  together with a copy of the drive by appraisal or brokers price opinion of
the Mortgaged  Property obtained in connection with such acquisition,  and thereafter assume the  responsibility for marketing such REO
property in accordance with Accepted  Servicing  Practices.  Thereafter,  the Company shall continue to provide certain  administrative
services to the  Purchaser  relating to such REO  Property as set forth in this  Section  4.13.  The Company  shall,  either  itself or
through an agent selected by the Company, and in accordance with the Fannie Mae Guides manage,  conserve,  protect and operate each REO
Property in the same manner that it manages,  conserves,  protects and operates other foreclosed  property for its own account,  and in
the same manner that similar  property in the same  locality as the REO Property is managed.  The Company shall cause each REO Property
to be inspected  promptly  upon the  acquisition  of title  thereto and shall cause each REO Property to be inspected at least  monthly
thereafter or more  frequently as required by the  circumstances.  The Company shall make or cause to be made a written  report of each
such  inspection.  Such reports  shall be retained in the  Mortgage  File and copies  thereof  shall be forwarded by the Company to the
Purchaser upon request.

         The Company  shall use its best  efforts to dispose of the REO  Property as soon as possible  and shall sell such REO Property
in any event within one year after title has been taken to such REO Property,  unless the Company determines,  and gives an appropriate
notice to the  Purchaser to such effect,  that a longer  period is necessary for the orderly  liquidation  of such REO  Property.  If a
longer  period than one (1) year is permitted  under the  foregoing  sentence and is  necessary to sell any REO  Property,  the Company
shall report  monthly to the Purchaser as to the progress  being made in selling such REO Property.  No REO Property  shall be marketed
for less than the Appraised  Value,  without the prior consent of  Purchaser.  No REO Property  shall be sold for less than ninety five
percent (95%) of its Appraised Value,  without the prior consent of Purchaser.  All requests for  reimbursement  of Servicing  Advances
shall be in  accordance  with the Fannie Mae  Guides.  The  disposition  of REO  Property  shall be carried  out by the Company at such
price,  and upon such terms and  conditions,  as the Company deems to be in the best  interests of the Purchaser  (subject to the above
conditions) only with the prior written consent of the Purchaser.

         Notwithstanding  anything to the contrary contained herein,  the Purchaser may, at the Purchaser's sole option,  terminate the
Company as servicer of any such REO Property  without payment of any termination  fee with respect  thereto,  provided that the Company
shall on the date said  termination  takes effect be reimbursed for any  unreimbursed  advances of the Company's funds made pursuant to
Section 5.03 and any  unreimbursed  Servicing  Advances and Servicing Fees in each case relating to the Mortgage Loan  underlying  such
REO  Property  notwithstanding  anything  to the  contrary  set  forth in  Section  4.05.  In the  event of any such  termination,  the
provisions  of Section  11.01 hereof shall apply to said  termination  and the transfer of servicing  responsibilities  with respect to
such REO  Property to the  Purchaser  or its  designee.  Within five  Business  Days of any such  termination,  the Company  shall,  if
necessary  convey such property to the Purchaser and shall further provide the Purchaser with the following  information  regarding the
subject REO  Property:  the related  drive by  appraisal  or brokers  price  opinion,  and copies of any  related  Mortgage  Impairment
Insurance  Policy  claims.  In addition,  within five  Business  Days,  the Company  shall  provide the  Purchaser  with the  following
information  regarding  the subject REO  Property:  the related  trustee's  deed upon sale and copies of any related  hazard  insurance
claims, or repair bids.

         Section 4.14   Notification of Maturity Date.

          With respect to each Mortgage  Loan,  the Company  shall  execute and deliver to the Mortgagor any and all necessary  notices
required  under  applicable law and the terms of the related  Mortgage Note and Mortgage  regarding the maturity date if required under
applicable law.




--------------------------------------------------------------------------------




                                                               ARTICLE V

                                                       PAYMENTS TO THE PURCHASER

         Section 5.01   Distributions.

         On each  Remittance  Date, the Company shall  distribute by wire transfer of immediately  available funds to the Purchaser (i)
all amounts credited to the Custodial Account as of the close of business on the preceding  Determination  Date, net of charges against
or  withdrawals  from the Custodial  Account  pursuant to Section 4.05,  plus (ii) all Monthly  Advances,  if any, which the Company is
obligated  to  distribute  pursuant to Section  5.03,  plus,  (iii)  interest at the Mortgage  Loan  Remittance  Rate on any  Principal
Prepayment  from the date of such Principal  Prepayment  through the end of the month for which  disbursement is made provided that the
Company's  obligation  as to  payment  of such  interest  shall  be  limited  to the  Servicing  Fee  earned  during  the  month of the
distribution,  minus (iv) any amounts  attributable  to Monthly  Payments  collected  but due on a Due Date or Dates  subsequent to the
preceding  Determination  Date,  which  amounts  shall be  remitted  on the  Remittance  Date next  succeeding  the Due Period for such
amounts.  It is understood  that, by operation of Section 4.04,  the remittance on the first  Remittance  Date with respect to Mortgage
Loans  purchased  pursuant to the related Term Sheet is to include  principal  collected  after the Cut-off Date through the  preceding
Determination  Date plus interest,  adjusted to the Mortgage Loan Remittance Rate collected through such  Determination  Date exclusive
of any portion thereof  allocable to the period prior to the Cut-off Date, with the  adjustments  specified in clauses (ii),  (iii) and
(iv) above.

         With respect to any remittance  received by the Purchaser  after the  Remittance  Date, the Company shall pay to the Purchaser
interest on any such late  payment at an annual rate equal to the Prime Rate,  adjusted as of the date of each  change,  plus three (3)
percentage  points,  but in no event greater than the maximum amount  permitted by applicable law. Such interest shall cover the period
commencing  with the day  following  the  Business  Day such  payment was due and ending with the Business Day on which such payment is
made to the  Purchaser,  both  inclusive.  The payment by the Company of any such interest shall not be deemed an extension of time for
payment or a waiver of any Event of Default by the Company.  On each  Remittance  Date,  the Company shall provide a remittance  report
detailing all amounts being remitted pursuant to this Section 5.01.

         Section 5.02   Statements to the Purchaser.

         The Company shall furnish to Purchaser an individual  loan  accounting  report,  as of the last Business Day of each month, in
the  Company's  assigned  loan number order to document  Mortgage Loan payment  activity on an  individual  Mortgage  Loan basis.  With
respect to each month, the  corresponding  individual loan accounting report shall be received by the Purchaser no later than the fifth
Business  Day of the  following  month on paper or a disk or tape or other  computer-readable  format in such format as may be mutually
agreed upon by both  Purchaser and Company,  and no later than the fifth  Business Day of the following  month in hard copy,  and shall
contain the following:

         (i) With  respect to each  Monthly  Payment,  the amount of such  remittance  allocable  to  principal  (including  a separate
breakdown of any Principal Prepayment,  including the date of such prepayment,  and any prepayment penalties or premiums,  along with a
detailed report of interest on principal prepayment amounts remitted in accordance with Section 4.04);

         (ii)  with respect to each Monthly Payment, the amount of such remittance allocable to interest;

         (iii)  the amount of servicing compensation received by the Company during the prior distribution period;

         (iv)  the aggregate Stated Principal Balance of the Mortgage Loans;

         (v)  the aggregate of any expenses reimbursed to the Company during the prior distribution period pursuant to Section 4.05;

         (vi) The number and aggregate  outstanding  principal  balances of Mortgage  Loans (a) delinquent (1) 30 to 59 days, (2) 60 to
89 days, (3) 90 days or more; (b) as to which foreclosure has commenced; and (c) as to which REO Property has been acquired; and

         The Company shall also provide a trial  balance,  sorted in Purchaser's  assigned loan number order,  in the form of Exhibit E
hereto, with each such Report.

         The Company  shall  prepare and file any and all  information  statements  or other  filings  required to be  delivered to any
governmental  taxing  authority or to Purchaser  pursuant to any applicable law with respect to the Mortgage Loans and the transactions
contemplated  hereby.  In addition,  the Company shall provide  Purchaser  with such  information  concerning  the Mortgage Loans as is
necessary for Purchaser to prepare its federal income tax return as Purchaser may reasonably request from time to time.

         In addition,  not more than sixty (60) days after the end of each calendar  year, the Company shall furnish to each Person who
was a Purchaser at any time during such calendar year an annual  statement in accordance with the  requirements  of applicable  federal
income tax law as to the aggregate of remittances for the applicable portion of such year.

         Section 5.03   Monthly Advances by the Company.

         Not later than the close of business on the Business Day  preceding  each  Remittance  Date,  the Company shall deposit in the
Custodial Account an amount equal to all payments not previously  advanced by the Company,  whether or not deferred pursuant to Section
4.01, of principal  (due after the Cut-off  Date) and interest not  allocable to the period prior to the Cut-off Date,  adjusted to the
Mortgage Loan Remittance Rate,  which were due on a Mortgage Loan and delinquent at the close of business on the related  Determination
Date.

         The  Company's  obligation  to make such  Monthly  Advances as to any  Mortgage  Loan will  continue  through the last Monthly
Payment  due prior to the  payment  in full of the  Mortgage  Loan,  or  through  the  Remittance  Date  prior to the date on which the
Mortgaged Property  liquidates  (including  Insurance Proceeds,  proceeds from the sale of REO Property or Condemnation  Proceeds) with
respect to the Mortgage Loan unless the Company deems such advance to be  nonrecoverable.  In such event,  the Company shall deliver to
the Purchaser an Officer's  Certificate  of the Company to the effect that an officer of the Company has reviewed the related  Mortgage
File and has made the reasonable determination that any additional advances are nonrecoverable.

         Section 5.04   Liquidation Reports.

         Upon the foreclosure  sale of any Mortgaged  Property or the acquisition  thereof by the Purchaser  pursuant to a deed-in-lieu
of  foreclosure,  the Company  shall submit to the  Purchaser a liquidation  report with respect to such  Mortgaged  Property in a form
mutually  acceptable to Company and Purchaser.  The Company shall also provide  reports on the status of REO Property  containing  such
information as Purchaser may reasonably require.

         Section 5.05   Prepayment Interest Shortfalls.

         Not later than the close of business on the Business Day preceding  each  Remittance  Date in the month  following the related
Prepayment  Period,  the Company shall deposit in the Custodial  Account an amount equal to any  Prepayment  Interest  Shortfalls  with
respect to such  Prepayment  Period,  which in the  aggregate  shall not exceed the  Company's  aggregate  Servicing  Fee received with
respect to the related Due Period.

                                                              ARTICLE VI

                                                     GENERAL SERVICING PROCEDURES

         Section 6.01   Assumption Agreements.

         The Company  will,  to the extent it has  knowledge  of any  conveyance  or  prospective  conveyance  by any  Mortgagor of the
Mortgaged  Property  (whether by absolute  conveyance or by contract of sale, and whether or not the Mortgagor  remains or is to remain
liable under the Mortgage Note and/or the  Mortgage),  exercise its rights to  accelerate  the maturity of such Mortgage Loan under any
"due-on-sale"  clause to the extent  permitted  by law;  provided,  however,  that the Company  shall not  exercise  any such rights if
prohibited  by law or the terms of the  Mortgage  Note from doing so or if the  exercise  of such  rights  would  impair or threaten to
impair any recovery under the related  Primary  Mortgage  Insurance  Policy,  if any. If the Company  reasonably  believes it is unable
under  applicable  law to enforce such  "due-on-sale"  clause,  the Company,  with the  approval of the  Purchaser,  will enter into an
assumption  agreement  with the person to whom the  Mortgaged  Property has been  conveyed or is proposed to be  conveyed,  pursuant to
which such person becomes liable under the Mortgage Note and, to the extent  permitted by applicable  state law, the Mortgagor  remains
liable  thereon.  Where an assumption is allowed  pursuant to this Section 6.01,  the Company,  with the prior consent of the Purchaser
and the primary  mortgage  insurer,  if any, is authorized to enter into a substitution of liability  agreement with the person to whom
the  Mortgaged  Property  has been  conveyed or is proposed to be conveyed  pursuant to which the original  mortgagor is released  from
liability and such Person is  substituted as mortgagor and becomes liable under the related  Mortgage  Note. Any such  substitution  of
liability agreement shall be in lieu of an assumption agreement.

         In connection with any such assumption or substitution of liability,  the Company shall follow the underwriting  practices and
procedures  of the Company.  With respect to an  assumption  or  substitution  of  liability,  the Mortgage  Interest Rate borne by the
related  Mortgage Note,  the amount of the Monthly  Payment and the maturity date may not be changed  (except  pursuant to the terms of
the Mortgage Note). If the credit of the proposed  transferee does not meet such underwriting  criteria,  the Company diligently shall,
to the extent  permitted by the Mortgage or the Mortgage  Note and by applicable  law,  accelerate  the maturity of the Mortgage  Loan.
The Company  shall notify the  Purchaser  that any such  substitution  of  liability  or  assumption  agreement  has been  completed by
forwarding to the Purchaser the original of any such substitution of liability or assumption  agreement,  which document shall be added
to the related  Mortgage File and shall,  for all purposes,  be considered a part of such Mortgage File to the same extent as all other
documents  and  instruments  constituting  a part  thereof.  All fees  collected  by the Company for  entering  into an  assumption  or
substitution of liability agreement shall belong to the Company.

         Notwithstanding  the foregoing  paragraphs of this Section or any other provision of this Agreement,  the Company shall not be
deemed to be in default,  breach or any other violation of its obligations  hereunder by reason of any assumption of a Mortgage Loan by
operation  of law or any  assumption  which the  Company may be  restricted  by law from  preventing,  for any reason  whatsoever.  For
purposes of this  Section  6.01,  the term  "assumption"  is deemed to also  include a sale of the  Mortgaged  Property  subject to the
Mortgage that is not accompanied by an assumption or substitution of liability agreement.

         Section 6.02   Satisfaction of Mortgages and Release of Mortgage Files.

         Upon the payment in full of any Mortgage  Loan, or the receipt by the Company of a  notification  that payment in full will be
escrowed in a manner  customary  for such  purposes,  the Company  will  immediately  notify the  Purchaser by a  certification,  which
certification  shall  include a statement  to the effect that all amounts  received or to be received in  connection  with such payment
which are  required  to be  deposited  in the  Custodial  Account  pursuant  to Section  4.04 have been or will be so  deposited,  of a
Servicing  Officer and shall request  delivery to it of the portion of the Mortgage File held by the Purchaser.  The Purchaser shall no
later than five Business  Days after receipt of such  certification  and request,  release or cause to be released to the Company,  the
related  Mortgage  Loan  Documents  and, upon its receipt of such  documents,  the Company  shall  promptly  prepare and deliver to the
Purchaser the requisite  satisfaction  or release.  No later than five (5) Business Days following its receipt of such  satisfaction or
release,  the Purchaser shall deliver,  or cause to be delivered,  to the Company the release or satisfaction  properly executed by the
owner of record of the  applicable  mortgage  or its duly  appointed  attorney in fact.  No expense  incurred  in  connection  with any
instrument of satisfaction or deed of reconveyance shall be chargeable to the Custodial Account.

         In the event the  Company  satisfies  or  releases a Mortgage  without  having  obtained  payment in full of the  indebtedness
secured by the  Mortgage  or should it  otherwise  prejudice  any right the  Purchaser  may have under the  mortgage  instruments,  the
Company,  upon written demand, shall remit within two (2) Business Days to the Purchaser the then outstanding  principal balance of the
related  Mortgage  Loan by deposit  thereof in the  Custodial  Account.  The Company  shall  maintain the Fidelity  Bond and errors and
omissions  insurance  insuring  the  Company  against  any loss it may sustain  with  respect to any  Mortgage  Loan not  satisfied  in
accordance with the procedures set forth herein.

         From time to time and as  appropriate  for the servicing or  foreclosure  of the Mortgage  Loan,  including for the purpose of
collection  under any Primary  Mortgage  Insurance  Policy,  the  Purchaser  shall,  upon  request of the  Company and  delivery to the
Purchaser of a servicing receipt signed by a Servicing  Officer,  release the portion of the Mortgage File held by the Purchaser to the
Company.  Such  servicing  receipt shall obligate the Company to return the related  Mortgage  documents to the Purchaser when the need
therefor by the Company no longer exists,  unless the Mortgage Loan has been  liquidated and the Liquidation  Proceeds  relating to the
Mortgage  Loan have been  deposited in the Custodial  Account or the Mortgage File or such document has been  delivered to an attorney,
or to a public  trustee or other  public  official as required by law,  for purposes of  initiating  or pursuing  legal action or other
proceedings for the foreclosure of the Mortgaged  Property either  judicially or  non-judicially,  and the Company has delivered to the
Purchaser a  certificate  of a Servicing  Officer  certifying  as to the name and address of the Person to which such  Mortgage File or
such  document was  delivered  and the purpose or purposes of such  delivery.  Upon  receipt of a  certificate  of a Servicing  Officer
stating that such Mortgage Loan was liquidated, the servicing receipt shall be released by the Purchaser to the Company.

         Section 6.03   Servicing Compensation.

         As  compensation  for its services  hereunder,  the Company shall be entitled to withdraw  from the Custodial  Account (to the
extent of interest payments  collected on the Mortgage Loans) or to retain from interest payments  collected on the Mortgage Loans, the
amounts  provided for as the Company's  Servicing Fee, subject to payment of compensating  interest on Principal  Prepayments as capped
by the Servicing Fee pursuant to Section 5.01 (iii).  Additional  servicing  compensation  in the form of assumption  fees, as provided
in Section 6.01, and late payment  charges or otherwise  shall be retained by the Company to the extent not required to be deposited in
the Custodial  Account.  No Servicing Fee shall be payable in connection with partial Monthly  Payments.  The Company shall be required
to pay all expenses  incurred by it in connection with its servicing  activities  hereunder and shall not be entitled to  reimbursement
therefor except as specifically provided for.

         Section 6.04   Annual Statement as to Compliance.

         The Company will deliver to the Purchaser not later than  February  28th of each year,  beginning  March 15, 2006, an executed
Officers'  Certificate  acceptable to the Purchaser stating,  as to each signatory thereof,  that (i) a review of the activities of the
Company  during the preceding  calendar year and of performance  under this  Agreement has been made under such officers'  supervision,
and (ii) to the best of such officers'  knowledge,  based on such review,  the Company has fulfilled all of its obligations  under this
Agreement  throughout  such year,  or, if there has been a default in the  fulfillment  of any such  obligation,  specifying  each such
default  known to such officers and the nature and status of cure  provisions  thereof.  Such  Officers'  Certificate  shall contain no
restrictions or limitations on its use.  Copies of such statement shall be provided by the Company to the Purchaser upon request.

         If the Company  cannot  deliver the related  Officers'  Certificate  by March 15th of such year,  the  Purchaser,  at its sole
option, may permit a cure period for the Company to deliver such Officers'  Certificate,  but in no event later than March 22nd of such
year.

         Failure of the Company to timely  comply with this  Section 6.05 shall be deemed an Event of Default,  automatically,  without
notice and without any cure period,  and Purchaser  may, in addition to whatever  rights the Purchaser may have under Sections 3.03 and
8.01 and at law or equity  or to  damages,  including  injunctive  relief  and  specific  performance,  terminate  all the  rights  and
obligations of the Company under this  Agreement and in and to the Mortgage Loans and the proceeds  thereof  without  compensating  the
Company for the same, as provided in Section 9.01.  Such  termination  shall be considered with cause pursuant to Section 10.01 of this
Agreement.  This paragraph shall supercede any other provision in this Agreement or any other agreement to the contrary.

         Section 6.05   Annual Independent Certified Public Accountants' Servicing Report.

         The  Company,  at its  expense and not later than March 15th of each year,  beginning  March 15,  2006,  shall cause a firm of
independent  public  accountants which is a member of the American  Institute of Certified Public Accountants to furnish a statement to
the  Purchaser  acceptable  to the Purchaser to the effect that such firm has examined  certain  documents and records  relating to the
Company's  servicing of mortgage loans of the same type as the Mortgage Loans pursuant to servicing  agreements  substantially  similar
to this  Agreement,  which  agreements  may  include  this  Agreement,  and  that,  on the  basis  of such  an  examination,  conducted
substantially in the uniform single audit program for mortgage  bankers,  such firm is of the opinion that the Company's  servicing has
been conducted in compliance with the agreements  examined  pursuant to this Section 6.05,  except for (i) such exceptions as such firm
shall believe to be immaterial,  and (ii) such other  exceptions as shall be set forth in such statement.  Such statement shall contain
no restrictions  or limitations on its use.  Copies of such statement  shall be provided by the Company to the Purchaser.  In addition,
on an annual basis, Company shall provide Purchaser with copies of its audited financial statements.

         Failure of the Company to timely  comply with this  Section 6.05 shall be deemed an Event of Default,  automatically,  without
notice and without any cure period,  and Purchaser  may, in addition to whatever  rights the Purchaser may have under Sections 3.03 and
8.01 and at law or equity  or to  damages,  including  injunctive  relief  and  specific  performance,  terminate  all the  rights  and
obligations of the Company under this  Agreement and in and to the Mortgage Loans and the proceeds  thereof  without  compensating  the
Company for the same, as provided in Section 9.01.  Such  termination  shall be considered with cause pursuant to Section 10.01 of this
Agreement.  This paragraph shall supercede any other provision in this Agreement or any other agreement to the contrary.

         Section 6.06   Purchaser's Right to Examine Company Records.

         The Purchaser  shall have the right to examine and audit upon  reasonable  notice to the Company,  during business hours or at
such other times as might be reasonable  under  applicable  circumstances,  any and all of the books,  records,  documentation or other
information  of the Company,  or held by another for the Company or on its behalf or  otherwise,  which relates to the  performance  or
observance by the Company of the terms, covenants or conditions of this Agreement.

         The  Company  shall  provide  to the  Purchaser  and any  supervisory  agents or  examiners  representing  a state or  federal
governmental agency having jurisdiction over the Purchaser,  including but not limited to OTS, FDIC and other similar entities,  access
to any  documentation  regarding  the  Mortgage  Loans in the  possession  of the  Company  which  may be  required  by any  applicable
regulations.  Such access shall be afforded without charge,  upon reasonable  request,  during normal business hours and at the offices
of the Company, and in accordance with the federal government, FDIC, OTS, or any other similar regulations.




--------------------------------------------------------------------------------




                                                              ARTICLE VII

                                                  REPORTS TO BE PREPARED BY SERVICER

         Section 7.01   Company Shall Provide Information as Reasonably Required.

         The Company  shall  furnish to the Purchaser  during the term of this  Agreement,  such  periodic,  special or other  reports,
information or documentation,  whether or not provided for herein,  as shall be necessary,  reasonable or appropriate in respect to the
Purchaser,  or otherwise in respect to the Mortgage  Loans and the  performance  of the Company  under this  Agreement,  including  any
reports,  information  or  documentation  reasonably  required to comply  with any  regulations  regarding  any  supervisory  agents or
examiners of the Purchaser all such reports or information  to be as provided by and in accordance  with such  applicable  instructions
and  directions as the Purchaser may  reasonably  request in relation to this  Agreement or the  performance  of the Company under this
Agreement.  The Company  agrees to execute and deliver all such  instruments  and take all such action as the  Purchaser,  from time to
time, may reasonably request in order to effectuate the purpose and to carry out the terms of this Agreement.

         In  connection  with  marketing the Mortgage  Loans,  the Purchaser  may make  available to a  prospective  purchaser  audited
financial  statements of the Company for the most recently  completed two (2) fiscal years for which such statements are available,  as
well as a  Consolidated  Statement of Condition at the end of the last two (2) fiscal years  covered by any  Consolidated  Statement of
Operations.  If it has not already done so, the Company shall furnish  promptly to the Purchaser or a prospective  purchaser  copies of
the statements specified above.

         The Company  shall make  reasonably  available to the  Purchaser or any  prospective  Purchaser a  knowledgeable  financial or
accounting officer for the purpose of answering  questions and to permit any prospective  purchaser to inspect the Company's  servicing
facilities for the purpose of satisfying such  prospective  purchaser that the Company has the ability to service the Mortgage Loans as
provided in this Agreement.

                                                             ARTICLE VIII

                                                             THE SERVICER

         Section 8.01   Indemnification; Third Party Claims.

         The Company agrees to indemnify the Purchaser and hold it harmless  against any and all claims,  losses,  damages,  penalties,
fines,  forfeitures,  legal fees and related costs, judgments, and any other costs, fees and expenses that the Purchaser may sustain in
any way related to the failure of the Company to observe and perform its duties,  obligations,  covenants,  and  agreements  to service
the Mortgage Loans in strict  compliance  with the terms of this  Agreement.  The Company agrees to indemnify the Purchaser and hold it
harmless against any and all claims, losses, damages, penalties,  fines, forfeitures,  legal fees and related costs, judgments, and any
other costs,  fees and expenses  that the Purchaser  may sustain in any way related to the breach of a  representation  or warranty set
forth in Sections  3.01 or 3.02 of this  Agreement  or in any way related to the alleged  breach of any  representation  or warranty in
Sections 3.01 or 3.02 of this Agreement  related to compliance  with all  applicable  laws.  The Company shall  immediately  notify the
Purchaser if a claim is made by a third party against  Company with respect to this Agreement or the Mortgage  Loans,  assume (with the
consent of the Purchaser) the defense of any such claim and pay all expenses in connection  therewith,  including counsel fees, whether
or not such claim is settled  prior to judgment,  and promptly  pay,  discharge and satisfy any judgment or decree which may be entered
against it or the  Purchaser in respect of such claim.  The Company shall follow any written  instructions  received from the Purchaser
in connection with such claim.  The Purchaser shall promptly  reimburse the Company for all amounts  advanced by it pursuant to the two
preceding  sentences  except when the claim  relates to the failure of the Company to service and  administer  the  Mortgages in strict
compliance  with the terms of this  Agreement,  the breach of  representation  or warranty set forth in Sections  3.01 or 3.02,  or the
gross negligence,  bad faith or willful  misconduct of Company.  The provisions of this Section 8.01 shall survive  termination of this
Agreement.

         Section 8.02   Merger or Consolidation of the Company.

         The Company will keep in full effect its  existence,  rights and  franchises as a  corporation  under the laws of the state of
its incorporation  except as permitted herein,  and will obtain and preserve its qualification to do business as a foreign  corporation
in each  jurisdiction  in which such  qualification  is or shall be  necessary  to protect  the  validity  and  enforceability  of this
Agreement, or any of the Mortgage Loans and to perform its duties under this Agreement.

         Any Person into which the Company may be merged or consolidated,  or any corporation resulting from any merger,  conversion or
consolidation  to which the Company shall be a party,  or any Person  succeeding to the business of the Company  whether or not related
to loan  servicing,  shall be the successor of the Company  hereunder,  without the execution or filing of any paper or any further act
on the part of any of the parties hereto,  anything herein to the contrary  notwithstanding;  provided,  however, that the successor or
surviving  Person  shall be an  institution  (i) having a GAAP net worth of not less than  $25,000,000,  (ii) the deposits of which are
insured by the FDIC, SAIF and/or BIF, and which is a HUD-approved  mortgagee whose primary  business is in origination and servicing of
first lien mortgage loans, and (iii) who is a Fannie Mae or FHLMC approved seller/servicer in good standing.

         Section 8.03   Limitation on Liability of the Company and Others.

         Neither  the  Company  nor any of the  officers,  employees  or agents of the  Company  shall be under  any  liability  to the
Purchaser  for any action  taken or for  refraining  from the taking of any action in good faith  pursuant  to this  Agreement,  or for
errors in  judgment  made in good  faith;  provided,  however,  that this  provision  shall not  protect the Company or any such person
against any breach of warranties or  representations  made herein,  or failure to perform its obligations in strict compliance with any
standard of care set forth in this Agreement,  or any liability which would otherwise be imposed by reason of negligence,  bad faith or
willful  misconduct,  or any breach of the terms and conditions of this  Agreement.  The Company and any officer,  employee or agent of
the  Company  may rely in good faith on any  document  of any kind  prima  facie  properly  executed  and  submitted  by the  Purchaser
respecting any matters  arising  hereunder.  The Company shall not be under any obligation to appear in,  prosecute or defend any legal
action  which is not  incidental  to its duties to service  the  Mortgage  Loans in  accordance  with this  Agreement  and which in its
reasonable  opinion may involve it in any expenses or  liability;  provided,  however,  that the Company  may,  with the consent of the
Purchaser,  undertake any such action which it may deem  necessary or desirable in respect to this  Agreement and the rights and duties
of the parties hereto.  In such event,  the reasonable  legal expenses and costs of such action and any liability  resulting  therefrom
shall be expenses,  costs and  liabilities  for which the Purchaser will be liable,  and the Company shall be entitled to be reimbursed
therefor from the Purchaser upon written demand.

         Section 8.04   Company Not to Assign or Resign.

         The Company shall not assign this  Agreement or resign from the  obligations  and duties hereby imposed on it except by mutual
consent  of the  Company  and the  Purchaser  or upon the  determination  that its duties  hereunder  are no longer  permissible  under
applicable law and such incapacity  cannot be cured by the Company.  Any such  determination  permitting the resignation of the Company
shall be evidenced by an Opinion of Counsel to such effect  delivered to the  Purchaser  which  Opinion of Counsel shall be in form and
substance  acceptable to the Purchaser.  No such resignation  shall become effective until a successor shall have assumed the Company's
responsibilities and obligations hereunder in the manner provided in Section 11.01.

         Section 8.05   No Transfer of Servicing.

         With respect to the  retention of the Company to service the  Mortgage  Loans  hereunder,  the Company  acknowledges  that the
Purchaser has acted in reliance upon the Company's  independent  status,  the adequacy of its servicing  facilities,  plan,  personnel,
records and  procedures,  its integrity,  reputation and financial  standing and the continuance  thereof.  Without in any way limiting
the generality of this Section,  the Company shall not either assign this  Agreement or the servicing  hereunder or delegate its rights
or duties  hereunder  or any portion  thereof,  or sell or  otherwise  dispose of all or  substantially  all of its property or assets,
without the prior written  approval of the Purchaser,  which consent shall be granted or withheld in the Purchaser's  sole  discretion,
but if the  purchaser  of the  Company's  assetshas  the  qualifications  set  forth  in  Section  8.02,  then the  Purchaser  will not
unreasonably withhold consent.

         Without in any way  limiting  the  generality  of this Section  8.05,  in the event that the Company  either shall assign this
Agreement or the servicing  responsibilities  hereunder or delegate its duties  hereunder or any portion thereof without (i) satisfying
the  requirements  set forth herein or (ii) the prior written  consent of the  Purchaser,  then the  Purchaser  shall have the right to
terminate  this  Agreement,  without any payment of any penalty or damages and without any liability  whatsoever to the Company  (other
than with respect to accrued but unpaid Servicing Fees and Servicing Advances remaining unpaid) or any third party.




                                                              ARTICLE IX

                                                                DEFAULT

         Section 9.01   Events of Default.

         In case one or more of the following Events of Default by the Company shall occur and be continuing, that is to say:

         (i) any failure by the Company to remit to the  Purchaser  any payment  required to be made under the terms of this  Agreement
which continues unremedied for a period of one (1) Business Day; or

         (ii)  failure on the part of the Company  duly to observe or perform in any  material  respect any other of the  covenants  or
agreements on the part of the Company set forth in this  Agreement  which  continues  unremedied for a period of thirty (30) days after
the date on which  written  notice of such  failure,  requiring  the same to be  remedied,  shall have been given to the Company by the
Purchaser; or

         (iii) a decree  or  order  of a court or  agency  or  supervisory  authority  having  jurisdiction  for the  appointment  of a
conservator or receiver or liquidator in any insolvency,  bankruptcy,  readjustment  of debt,  marshalling of assets and liabilities or
similar proceedings,  or for the winding-up or liquidation of its affairs,  shall have been entered against the Company and such decree
or order shall have remained in force undischarged or unstayed for a period of sixty days; or

         (iv) the Company shall consent to the  appointment of a conservator or receiver or liquidator in any  insolvency,  bankruptcy,
readjustment of debt,  marshalling of assets and liabilities or similar  proceedings of or relating to the Company or of or relating to
all or substantially all of its property; or

         (v) the Company  shall admit in writing its  inability to pay its debts  generally as they become due, file a petition to take
advantage of any applicable insolvency or reorganization  statute, make an assignment for the benefit of its creditors,  or voluntarily
suspend payment of its obligations; or

         (vi) Company  ceases to be approved by either  Fannie Mae or FHLMC as a mortgage  loan seller or servicer for more than thirty
days; or

         (vii) the Company  attempts to assign its right to  servicing  compensation  hereunder  or the Company  attempts,  without the
consent of the  Purchaser,  to sell or  otherwise  dispose of all or  substantially  all of its  property  or assets or to assign  this
Agreement or the servicing responsibilities hereunder or to delegate its duties hereunder or any portion thereof; or

         (viii) the Company ceases to be (a) licensed to service first lien  residential  mortgage loans in any  jurisdiction  in which
a Mortgaged  Property is located and such licensing is required,  and (b) qualified to transact  business in any jurisdiction  where it
is currently so qualified,  but only to the extent such  non-qualification  materially and adversely  affects the Company's  ability to
perform its obligations hereunder; or

         (ix)   the Company fails to meet the eligibility criteria set forth in the last sentence of Section 8.02.

         Then, and in each and every such case, so long as an Event of Default shall not have been remedied,  the Purchaser,  by notice
in  writing to the  Company  (except  in the case of an Event of  Default  under  clauses  (iii),  (iv) or (v)  above,  in which  case,
automatically  and without  notice) Company may, in addition to whatever rights the Purchaser may have under Sections 3.03 and 8.01 and
at law or equity or to damages,  including injunctive relief and specific performance,  terminate all the rights and obligations of the
Company  under this  Agreement  and in and to the Mortgage  Loans and the proceeds  thereof  without  compensating  the Company for the
same.  On or after the receipt by the Company of such  written  notice (or,  in the case of an Event of Default  under  clauses  (iii),
(iv) or (v) above,  in which case,  automatically  and without  notice),  all authority and power of the Company under this  Agreement,
whether with respect to the Mortgage  Loans or otherwise,  shall pass to and be vested in the successor  appointed  pursuant to Section
11.01.  Upon written  request from the  Purchaser,  the Company  shall  prepare,  execute and deliver,  any and all documents and other
instruments,  place in such  successor's  possession all Mortgage  Files,  and do or accomplish  all other acts or things  necessary or
appropriate  to effect the purposes of such notice of  termination,  whether to complete the transfer and  endorsement or assignment of
the Mortgage  Loans and related  documents,  or otherwise,  at the Company's  sole expense.  The Company  agrees to cooperate  with the
Purchaser and such successor in effecting the termination of the Company's  responsibilities and rights hereunder,  including,  without
limitation,  the transfer to such  successor  for  administration  by it of all cash amounts which shall at the time be credited by the
Company to the Custodial Account or Escrow Account or thereafter received with respect to the Mortgage Loans or any REO Property.

         Section 9.02   Waiver of Defaults.

         The Purchaser may waive only by written  notice any default by the Company in the  performance  of its  obligations  hereunder
and its  consequences.  Upon any such waiver of a past  default,  such default shall cease to exist,  and any Event of Default  arising
therefrom  shall be deemed to have been remedied for every  purpose of this  Agreement.  No such waiver shall extend to any  subsequent
or other default or impair any right consequent thereon except to the extent expressly so waived in writing.




--------------------------------------------------------------------------------




                                                               ARTICLE X

                                                              TERMINATION

         Section 10.01  Termination.

         The respective  obligations  and  responsibilities  of the Company shall terminate upon: (i) the later of the final payment or
other  liquidation  (or any advance with respect  thereto) of the last Mortgage Loan and the  disposition of all remaining REO Property
and the  remittance  of all funds due  hereunder;  or (ii) by mutual  consent of the Company  and the  Purchaser  in writing;  or (iii)
termination  with cause under the terms of this  Agreement.  Termination  of the  Agreement  pursuant to Section 10.01 (iii) shall void
Purchaser's  obligation  to purchase  Mortgage  Loans for which  Purchaser  has issued a  Confirmation,  commitment  confirmation  or a
substantially similar commitment to purchase Mortgage Loans.

         Section 10.02  Termination Without Cause.

         The Purchaser may, at its sole option,  terminate any rights the Company may have hereunder,  without cause, upon no less than
90 days written  notice.  Any such notice of termination  shall be in writing and delivered to the Company as provided in Section 11.05
of this  Agreement.  In the event that the Company is  terminated  pursuant to this Section 10.02 without  cause,  the Purchaser  shall
solicit,  by public  announcement,  bids from three  organizations  reasonably  acceptable  to the  Purchaser  for the  purchase of the
servicing  functions.  Following  receipt of such bids,  the Purchaser  shall either (a)  negotiate  and effect the transfer,  sale and
assignment of the Agreement to the party  submitting  the highest  satisfactory  bid, which purchase price shall be paid to the Company
upon transfer of the servicing  rights and  obligations  under this Agreement to the Company's  successor,  or (b) pay to the Company a
termination  fee equal to the amount of the party  submitting the highest  satisfactory  bid.  Notwithstanding  anything  herein to the
contrary,  the Purchaser shall deduct all costs and expenses of any public  announcement  and any other expenses  relating to the sale,
transfer and assignment of this Agreement from the sum payable to Company pursuant to the previous sentence.

         Section 10.03  Survival.

         Termination  of this  Agreement  under  Section  10.01 or Section  10.02  shall not affect  any of the  Company's  obligations
regarding repurchase, indemnification or otherwise, all of which shall survive such termination and remain in full force and effect.




                                                              ARTICLE XI

                                                       MISCELLANEOUS PROVISIONS

         Section 11.01  Successor to the Company.

         Prior to termination of Company's  responsibilities  and duties under this Agreement  pursuant to Sections 4.13,  8.04,  9.01,
10.01  (ii) or (iii),  the  Purchaser  shall (i)  succeed  to and  assume all of the  Company's  responsibilities,  rights,  duties and
obligations  under this Agreement,  or (ii) appoint a successor having the  characteristics  set forth in Section 8.02 hereof and which
shall succeed to all rights and assume all of the  responsibilities,  duties and  liabilities of the Company under this Agreement prior
to the termination of Company's  responsibilities,  duties and liabilities  under this Agreement.  In connection with such  appointment
and assumption,  the Purchaser may make such  arrangements  for the compensation of such successor out of payments on Mortgage Loans as
the Purchaser and such successor  shall agree. In the event that the Company's  duties,  responsibilities  and  liabilities  under this
Agreement should be terminated pursuant to the aforementioned  Sections,  the Company shall discharge such duties and  responsibilities
during the period from the date it acquires  knowledge of such  termination  until the  effective  date thereof with the same degree of
diligence and prudence which it is obligated to exercise under this  Agreement,  and shall take no action  whatsoever that might impair
or  prejudice  the  rights  or  financial  condition  of  its  successor.  The  resignation  or  removal  of  Company  pursuant  to the
aforementioned  Sections  shall not become  effective  until a successor  shall be  appointed  pursuant to this Section and shall in no
event  relieve the Company of the  representations  and  warranties  made  pursuant to Sections  3.01,  3.02 and 3.03 and the  remedies
available to the Purchaser  thereunder  and under Section 8.01,  it being  understood  and agreed that the  provisions of such Sections
3.01, 3.02, 3.03 and 8.01 shall be applicable to the Company  notwithstanding  any such  resignation or termination of the Company,  or
the termination of this Agreement.

         Any  successor  appointed as provided  herein shall  execute,  acknowledge  and deliver to the Company and to the Purchaser an
instrument  accepting  such  appointment,  whereupon  such  successor  shall become fully vested with all the rights,  powers,  duties,
responsibilities,  obligations  and liabilities of the Company,  with like effect as if originally  named as a party to this Agreement.
Any  termination or resignation of the Company or this  Agreement  pursuant to Section 4.13,  8.04,  9.01 or 10.01 shall not affect any
claims that the Purchaser may have against the Company arising prior to any such termination or resignation.

         The Company  shall  promptly  deliver to the  successor  the funds in the  Custodial  Account  and the Escrow  Account and the
Mortgage  Files and related  documents and  statements  held by it hereunder  and the Company shall account for all funds.  The Company
shall execute and deliver such  instruments  and do such other things all as may  reasonably  be required to more fully and  definitely
vest and confirm in the successor all such rights,  powers, duties,  responsibilities,  obligations and liabilities of the Company. The
successor shall make  arrangements as it may deem  appropriate to reimburse the Company for  unrecovered  Servicing  Advances which the
successor  retains  hereunder  and which would  otherwise  have been  recovered by the Company  pursuant to this  Agreement but for the
appointment of the successor servicer.

         Upon a successor's acceptance of appointment as such, the Company shall notify by mail the Purchaser of such appointment.

         Section 11.02  Amendment.

         This  Agreement may be amended from time to time by the Company and the Purchaser by written  agreement  signed by the Company
and the Purchaser.

         Section 11.03  Recordation of Agreement.

         To the extent  permitted by applicable  law, this Agreement is subject to recordation  in all  appropriate  public offices for
real property  records in all the counties or other comparable  jurisdictions  in which any of the properties  subject to the Mortgages
are situated,  and in any other  appropriate  public recording  office or elsewhere,  such recordation to be effected by the Company at
the  Company's  expense on  direction  of the  Purchaser  accompanied  by an opinion  of  counsel to the effect  that such  recordation
materially and beneficially  affects the interest of the Purchaser or is necessary for the  administration or servicing of the Mortgage
Loans.

         Section 11.04  Governing Law.

         This  Agreement and the related Term Sheet shall be governed by and construed in accordance  with the laws of the State of New
York  except to the extent  preempted  by Federal  law.  The  obligations,  rights  and  remedies  of the  parties  hereunder  shall be
determined in accordance with such laws.

         Section 11.05  Notices.

         Any  demands,  notices or other  communications  permitted  or  required  hereunder  shall be in  writing  and shall be deemed
conclusively  to have been given if  personally  delivered  at or mailed by  registered  mail,  postage  prepaid,  and  return  receipt
requested or certified  mail,  return receipt  requested,  or transmitted by telex,  telegraph or telecopier and confirmed by a similar
mailed writing, as follows:

         (i)      if to the Company:

                  Michael T. Stilb / Senior Vice President
                  2929 Walden Avenue
                  Depew, New York 14043

         (ii)     if to the Purchaser:

                  EMC Mortgage Corporation
                  Mac Arthur Ridge II,
                  909 Hidden Ridge Drive, Suite 200
                  Irving, Texas 75038
                  Attention:  Ralene Ruyle
                  Telecopier No.:  (972) 444-2810

                  With a copy to:

                  Bear Stearns Mortgage Capital Corporation
                  383 Madison Avenue
                  New York, New York 10179
                  Attention:  Mary Haggerty
                  Telecopier No.: (212) 272-5591

or such other  address as may  hereafter  be furnished to the other party by like  notice.  Any such  demand,  notice or  communication
hereunder  shall be deemed to have been received on the date  delivered to or received at the premises of the addressee (as  evidenced,
in the case of registered or certified mail, by the date noted on the return receipt).

         Section 11.06  Severability of Provisions.

         Any part,  provision,  representation or warranty of this Agreement and the related Term Sheet which is prohibited or which is
held to be void or unenforceable  shall be ineffective to the extent of such prohibition or unenforceability  without  invalidating the
remaining  provisions  hereof. Any part,  provision,  representation or warranty of this Agreement which is prohibited or unenforceable
or is held to be void or  unenforceable  in any  jurisdiction  shall be  ineffective,  as to such  jurisdiction,  to the extent of such
prohibition or unenforceability  without  invalidating the remaining provisions hereof, and any such prohibition or unenforceability in
any  jurisdiction as to any Mortgage Loan shall not invalidate or render  unenforceable  such provision in any other  jurisdiction.  To
the extent  permitted by applicable law, the parties hereto waive any provision of law that prohibits or renders void or  unenforceable
any provision  hereof. If the invalidity of any part,  provision,  representation or warranty of this Agreement shall deprive any party
of the  economic  benefit  intended to be  conferred  by this  Agreement,  the parties  shall  negotiate,  in good faith,  to develop a
structure the economic effect of which is nearly as possible the same as the economic  effect of this Agreement  without regard to such
invalidity.

         Section 11.07  Exhibits.

         The exhibits to this Agreement are hereby incorporated and made a part hereof and are an integral part of this Agreement.

         Section 11.08     General Interpretive Principles.

         For purposes of this Agreement, except as otherwise expressly provided or unless the context otherwise requires:

         (i)      the terms defined in this  Agreement  have the meanings  assigned to them in this Agreement and include the plural as
well as the singular, and the use of any gender herein shall be deemed to include the other gender;

         (ii)     accounting  terms not  otherwise  defined  herein have the meanings  assigned to them in  accordance  with  generally
accepted accounting principles;

         (iii)    references herein to "Articles", "Sections", Subsections",  "Paragraphs", and other subdivisions without reference to
a document are to designated Articles, Sections, Subsections, Paragraphs and other subdivisions of this Agreement;

         (iv)     a reference to a Subsection  without further reference to a Section is a reference to such Subsection as contained in
the same Section in which the reference appears, and this rule shall also apply to Paragraphs and other subdivisions;

         (v)      the words "herein",  "hereof ",  "hereunder" and other words of similar import refer to this Agreement as a whole and
not to any particular provision;

         (vi)     the term "include" or "including" shall mean without limitation by reason of enumeration; and

         (viii)   headings of the Articles and Sections in this  Agreement are for  reference  purposes only and shall not be deemed to
have any substantive effect.

         Section 11.09  Reproduction of Documents.

         This Agreement and all documents relating thereto,  including,  without  limitation,  (i) consents,  waivers and modifications
which may hereafter be executed,  (ii) documents  received by any party at the closing,  and (iii) financial  statements,  certificates
and other information previously or hereafter furnished,  may be reproduced by any photographic,  photostatic,  microfilm,  micro-card,
miniature  photographic or other similar process.  The parties agree that any such reproduction  shall be admissible in evidence as the
original  itself in any judicial or  administrative  proceeding,  whether or not the  original is in existence  and whether or not such
reproduction  was made by a party in the regular course of business,  and that any  enlargement,  facsimile or further  reproduction of
such reproduction shall likewise be admissible in evidence.

         Section 11.10  Confidentiality of Information.

         Each party recognizes  that, in connection with this Agreement,  it may become privy to non-public  information  regarding the
financial condition,  operations and prospects of the other party. Each party agrees to keep all non-public  information  regarding the
other party  strictly  confidential,  and to use all such  information  solely in order to  effectuate  the  purpose of the  Agreement,
provided that each party may provide  confidential  information  to its  employees,  agents and affiliates who have a need to know such
information in order to effectuate the transaction,  provided  further that such  information is identified as confidential  non-public
information.  In addition,  confidential  information may be provided to a regulatory  authority with supervisory power over Purchaser,
provided such information is identified as confidential non-public information.

         The Company  agrees that the Company (i) shall  comply with any  applicable  laws and  regulations  regarding  the privacy and
security of Consumer Information  including,  but not limited to the  Gramm-Leach-Bliley  Act, Title V, Subtitle A, 15 U.S.C. § 6801 et
seq.,  (ii) shall not use Consumer  Information in any manner  inconsistent  with any  applicable  laws and  regulations  regarding the
privacy and security of Consumer  Information,  (iii) shall not disclose  Consumer  Information to third parties except at the specific
written  direction of the  Purchaser,  (iv) shall  maintain  adequate  physical,  technical  and  administrative  safeguards to protect
Consumer  Information from unauthorized  access as provided by the applicable laws and regulations,  and (v) shall  immediately  notify
the Purchaser of any actual or suspected breach of the  confidentiality of Consumer  Information that would have a material and adverse
effect on the Purchaser.

         The Company agrees that the Company shall indemnify,  defend and hold the Purchaser  harmless from and against any loss, claim
or liability the Purchaser may suffer by reason of the Company's failure to perform the obligations set forth in this Section 11.10.

         Section 11.11  Recordation of Assignments of Mortgage.

         To the extent  permitted by applicable  law, each of the  Assignments  is subject to  recordation  in all  appropriate  public
offices  for real  property  records  in all the  counties  or other  comparable  jurisdictions  in which  any or all of the  Mortgaged
Properties are situated,  and in any other appropriate public recording office or elsewhere,  such recordation to be effected by and at
the Company's  expense in the event  recordation  is either  necessary  under  applicable law or requested by the Purchaser at its sole
option.

         Section 11.12  Assignment.

     The Purchaser shall have the right, without the consent of the Company, to assign, in whole or in part, its interest under this
     Agreement with respect to some or all of the Mortgage Loans, and designate any person to exercise any rights of the Purchaser
     hereunder, by executing an Assignment and Assumption Agreement substantially in the form of Exhibit D hereto and the assignee or
     designee shall accede to the rights and obligations hereunder of the Purchaser with respect to such Mortgage Loans.  In no event
     shall Purchaser sell a partial interest in any Mortgage Loan without the written consent of Company, which consent shall not be
     unreasonably denied.  All references to the Purchaser in this Agreement shall be deemed to include its assignee or designee.  The
     Company shall have the right, only with the consent of the Purchaser or otherwise in accordance with this Agreement, to assign,
     in whole or in part, its interest under this Agreement with respect to some or all of the Mortgage Loans.


         Section 11.13  No Partnership.

         Nothing herein contained shall be deemed or construed to create a  co-partnership  or joint venture between the parties hereto
and the services of the Company shall be rendered as an independent contractor and not as agent for Purchaser.

         Section 11.14  Signature Pages/Counterparts; Successors and Assigns.

         This Agreement and/or any Term Sheet shall be executed by each party (i) in one or more fully executed  copies,  each of which
shall constitute a fully executed  original  Agreement,  and/or (ii) in counterparts  having one or more original  signatures,  and all
such  counterparts  containing the original  signatures of all of the parties  hereto taken together shall  constitute a fully executed
original  Agreement or Term Sheet, as applicable,  and/or (iii) by delivery of one or more original signed signature pages to the other
parties hereto (x) by mail or courier,  and/or (y) by electronic  transmission,  including without limitation by telecopier,  facsimile
or email of a scanned  image  ("Electronic  Transmission"),  each of which as received  shall  constitute  for all purposes an executed
original  signature  page of such party.  The Purchaser may deliver a copy of this Agreement  and/or any Term Sheet,  fully executed as
provided  herein,  to each other party hereto by mail and/or  courier  and/or  Electronic  Transmission,  and such copy as so delivered
shall  constitute a fully executed  original  Agreement or Term Sheet,  as applicable,  superseding  any prior form of the Agreement or
Term Sheet,  as applicable,  that differs  therefrom in any respect.  This Agreement  shall inure to the benefit of and be binding upon
the Company and the Purchaser and their respective successor and assigns.

         Section 11.15  Entire Agreement.

         The Company  acknowledges that no representations,  agreements or promises were made to the Company by the Purchaser or any of
its employees other than those  representations,  agreements or promises  specifically  contained herein and in the  Confirmation.  The
Confirmation and this Agreement and the related Term Sheet sets forth the entire  understanding  between the parties hereto;  provided,
however,  only this  Agreement and the related Term Sheet shall be binding upon all  successors  of both  parties.  In the event of any
inconsistency between the Confirmation and this Agreement, this Agreement and the related Term Sheet shall control.

         Section 11.16. No Solicitation.

         From and after the  Closing  Date,  the  Company  agrees  that it will not take any action or permit or cause any action to be
taken by any of its agents or  affiliates,  to  personally,  by telephone or mail,  solicit the borrower or obligor  under any Mortgage
Loan to refinance the Mortgage  Loan, in whole or in part,  without the prior written  consent of the  Purchaser.  Notwithstanding  the
foregoing,  it is  understood  and agreed that (i)  promotions  undertaken  by the Company or any  affiliate  of the Company  which are
directed to the general public at large, or segments  thereof,  provided that no segment shall consist primarily of the Mortgage Loans,
including,  without  limitation,  mass  mailing  based  on  commercially  acquired  mailing  lists,  newspaper,  radio  and  television
advertisements  and (ii)  responses  to  unsolicited  requests or inquiries  made by a Mortgagor or an agent of a Mortgagor,  shall not
constitute  solicitation  under this  Section  11.16.  This  Section  11.16 shall not be deemed to  preclude  the Company or any of its
affiliates  from  soliciting  any Mortgagor  for any other  financial  products or services.  The Company shall use its best efforts to
prevent the sale of the name of any Mortgagor to any Person who is not affiliate of the Company.

         Section 11.17. Closing.

         The closing for the purchase and sale of the Mortgage  Loans shall take place on the related  Closing Date.  The closing shall
be either:  by  telephone,  confirmed  by letter or wire as the parties  shall  agree,  or  conducted  in person,  at such place as the
parties shall agree.

         The closing for the  Mortgage  Loans to be purchased  on the related  Closing  Date shall be subject to each of the  following
conditions:

         (a)      at least one (1)  Business  Day prior to the related  Closing  Date,  the Company  shall  deliver to the  Purchaser a
magnetic  diskette,  or transmit by modem, a listing on a loan-level  basis of the information  contained in the related  Mortgage Loan
Schedule attached to the related Term Sheet;

         (b)      all of the  representations  and warranties of the Company under this Agreement  shall be materially true and correct
as of the related  Closing  Date and no event  shall have  occurred  which,  with notice or the  passage of time,  would  constitute  a
material default under this Agreement;

         (c)      the  Purchaser  shall have  received,  or the  Purchaser's  attorneys  shall have  received in escrow,  all documents
required pursuant to this Agreement,  the related Term Sheet, an opinion of counsel and an officer's certificate,  all in such forms as
are agreed upon and  acceptable to the Purchaser,  duly executed by all  signatories  other than the Purchaser as required  pursuant to
the terms hereof;

         (d)      the Company shall have  delivered and released to the Purchaser (or its designee) on or prior to the related  Closing
Date all documents required pursuant to the terms of this Agreement and the related Term Sheet; and

         (e)      all other terms and  conditions  of this  Agreement,  the  related  Term Sheet and the  Confirmation  shall have been
materially complied with.

         Subject to the foregoing  conditions,  the Purchaser  shall pay to the Company on the related Closing Date the Purchase Price,
plus accrued  interest  pursuant to Section 2.02 of this  Agreement,  by wire transfer of  immediately  available  funds to the account
designated by the Company.

         Section 11.18. Cooperation of Company with a Reconstitution.

         The Company and the Purchaser  agree that with respect to some or all of the Mortgage  Loans,  on or after the related Closing
Date, on one or more dates (each a  "Reconstitution  Date") at the  Purchaser's  sole option,  the Purchaser may effect a sale (each, a
"Reconstitution") of some or all of the Mortgage Loans then subject to this Agreement, without recourse, to:

         (a)       one or more third party purchasers in one or more in whole loan transfers (each, a "Whole Loan Transfer"); or

         (b)      one or  more  trusts  or  other  entities  to be  formed  as  part of one or more  pass-through  transfers  (each,  a
"Pass-Through Transfer").

         The Company  agrees to execute in  connection  with any  agreements  among the  Purchaser,  the  Company,  and any servicer in
connection with a Whole Loan Transfer,  an Assignment,  Assumption and  Recognition  Agreement  substantially  in the form of Exhibit D
hereto,  or, at Purchaser's  request,  a seller's  warranties and servicing  agreement or a  participation  and servicing  agreement or
similar  agreement in form and substance  reasonably  acceptable to the parties,  and in connection  with a  Pass-Through  Transfer,  a
pooling and servicing agreement in form and substance  reasonably  acceptable to the parties,  (collectively the agreements referred to
herein are designated,  the "Reconstitution  Agreements").  It is understood that any such  Reconstitution  Agreements will not contain
any greater  obligations  on the part of Company than are  contained  in this  Agreement.  Notwithstanding  anything to the contrary in
this Section 11.18, the Company agrees that it is required to perform the obligations described in Exhibit K hereto.

         With respect to each Whole Loan Transfer and each  Pass-Through  Transfer  entered into by the  Purchaser,  the Company agrees
(1) to cooperate  fully with the Purchaser and any  prospective  purchaser  with respect to all  reasonable  requests and due diligence
procedures;  (2) to  execute,  deliver  and  perform  all  Reconstitution  Agreements  required  by the  Purchaser;  (3) to restate the
representations  and  warranties  set  forth  in  this  Agreement  as of the  settlement  or  closing  date  in  connection  with  such
Reconstitution  (each, a  "Reconstitution  Date").  In that  connection,  the Company shall provide to such servicer or issuer,  as the
case  may be,  and any  other  participants  in such  Reconstitution:  (i) any  and  all  information  (including  servicing  portfolio
information)  and  appropriate  verification  of  information  (including  servicing  portfolio  information)  which may be  reasonably
available  to the  Company,  whether  through  letters of its auditors  and counsel or  otherwise,  as the  Purchaser or any such other
participant  shall request upon  reasonable  demand;  and (ii) such  additional  representations,  warranties,  covenants,  opinions of
counsel,  letters from auditors,  and certificates of public officials or officers of the Company as are reasonably  agreed upon by the
Company and the  Purchaser  or any such other  participant.  In  connection  with each  Pass-Through  Transfer,  the Company  agrees to
provide reasonable and customary  indemnification to the Purchaser and its affilates for disclosure  contained in any offering document
relating to the Company or its  affilates,  the Mortgage  Loans and the  underwriting  standards of the Mortgage  Loans.  The Purchaser
shall be responsible for the costs relating to the delivery of such information.

         All Mortgage Loans not sold or transferred  pursuant to a  Reconstitution  shall remain subject to, and serviced in accordance
with the terms of, this  Agreement  and the related Term Sheet,  and with respect  thereto  this  Agreement  and the related Term Sheet
shall remain in full force and effect.




--------------------------------------------------------------------------------




         IN WITNESS  WHEREOF,  the Company and the Purchaser have caused their names to be signed hereto by their  respective  officers
thereunto duly authorized as of the day and year first above written.

                                                   EMC MORTGAGE CORPORATION
                                                               Purchaser

                                                     By:________________________
                                                     Name:
                                                     Title:


                                                   HSBC MORTGAGE CORPORATION (USA)
                                                                Company

                                                     By: _______________________
                                                     Name:
                                                     Title:




--------------------------------------------------------------------------------




                                                               EXHIBIT A
                                                       CONTENTS OF MORTGAGE FILE

         With respect to each Mortgage  Loan,  the Mortgage File shall  include each of the following  items,  which shall be available
for  inspection by the  Purchaser,  and which shall be retained by the Company in the  Servicing  File or delivered to the Purchaser or
its designee pursuant to Sections 2.04 and 2.05 of the Purchase, Warranties and Servicing Agreement.

         1.       The original  Mortgage  Note endorsed  "Pay to the order of  ____________________________________________________,  without
recourse," and signed via original  signature in the name of the Company by an authorized  officer,  with all intervening  endorsements
showing a  complete  chain of title from the  originator  to the  Company,  together  with any  applicable  riders.  In no event may an
endorsement  be a facsimile  endorsement.  If the Mortgage  Loan was acquired by the Company in a merger,  the  endorsement  must be by
"[Company],  successor by merger to the [name of  predecessor]".  If the Mortgage  Loan was acquired or originated by the Company while
doing business under another name, the  endorsement  must be by "[Company]  formerly known as [previous  name]".  Mortgage Notes may be
in the form of a lost note affidavit subject to Purchaser acceptability.

         2.       Except as  provided  below and for each  Mortgage  Loan  that is not a MERS  Mortgage  Loan,  the  original  Mortgage
(together  with a standard  adjustable  rate mortgage  rider) with evidence of recording  thereon,  or a copy thereof  certified by the
public  recording  office in which such  mortgage  has been  recorded  or, if the  original  Mortgage  has not been  returned  from the
applicable  public  recording  office,  a true certified copy,  certified by the Company.  With respect to each MERS Mortgage Loan, the
original  Mortgage,  noting the presence of the MIN of the Mortgage Loans and either  language  indicating  that the Mortgage Loan is a
MOM Loan or if the Mortgage Loan was not a MOM Loan at  origination,  the original  Mortgage and the assignment  thereof to MERS,  with
evidence of recording  indicated  thereon,  or a copy of the Mortgage  certified by the public  recording office in which such Mortgage
has been recorded.

         3.       The original or certified copy, certified by the Company, of the Primary Mortgage Insurance Policy, if required.

         4.       In the case of each Mortgage  Loan that is not a MERS Mortgage  Loan,  the original  Assignment,  from the Company to
_____________________________________,  or in accordance with  Purchaser's  instructions,  which  assignment  shall, but for any blanks
requested by  Purchaser,  be in form and substance  acceptable  for  recording.  If the Mortgage Loan was acquired or originated by the
Company while doing  business  under another name, the Assignment  must be by "[Company]  formerly  known as [previous  name]".  If the
Mortgage  Loan was acquired by the Company in a merger,  the  endorsement  must be by  "[Company],  successor by merger to the [name of
predecessor]".  None of the Assignments are blanket assignments of mortgage.

         5.       The original policy of title insurance,  including riders and endorsements thereto, or if the policy has not yet been
issued, a written commitment or interim binder or preliminary report of title issued by the title insurance or escrow company.

         6.       In the  case  of  each  Mortgage  Loan  that is not a MERS  Mortgage  Loan,  originals  of all  recorded  intervening
Assignments,  or copies  thereof,  certified by the public  recording  office in which such  Assignments  have been recorded  showing a
complete  chain of title from the originator to the Company,  with evidence of recording  thereon,  or a copy thereof  certified by the
public  recording  office in which such  Assignment  has been  recorded or, if the original  Assignment  has not been returned from the
applicable public recording office, a true certified copy, certified by the Company.

         7.       Originals,  or copies thereof certified by the public recording office in which such documents have been recorded, of
each assumption,  extension,  modification,  written assurance or substitution  agreements,  if applicable,  or if the original of such
document has not been returned from the applicable public recording office, a true certified copy, certified by the Company.

         8.       If the Mortgage Note or Mortgage or any other material document or instrument  relating to the Mortgage Loan has been
signed by a person on behalf of the  Mortgagor,  the  original or copy of power of attorney or other  instrument  that  authorized  and
empowered such person to sign bearing evidence that such instrument has been recorded,  if so required in the appropriate  jurisdiction
where the Mortgaged  Property is located,  or a copy thereof certified by the public recording office in which such instrument has been
recorded or, if the original  instrument has not been returned from the applicable  public  recording  office,  a true certified  copy,
certified by the Company.

         9.       reserved.

         10.      Mortgage Loan closing  statement  (Form HUD-1) and any other  truth-in-lending  or real estate  settlement  procedure
forms required by law.

         11.      Residential loan application.

         12.      Uniform underwriter and transmittal summary (Fannie Mae Form 1008) or reasonable equivalent.

         13.      Credit report on the mortgagor.

         14.      Business credit report, if applicable.

         15.      Residential appraisal report and attachments thereto.

         16.      The original of any guarantee executed in connection with the Mortgage Note.

         17.      Verification of employment and income except for Mortgage Loans  originated  under a limited  documentation  program,
all in accordance with Company's underwriting guidelines.

         18.      Verification of acceptable evidence of source and amount of down payment,  in accordance with Company's  underwriting
guidelines.

         19.      Photograph of the Mortgaged Property (may be part of appraisal).

         20.      Survey of the Mortgaged Property, if any.

         21.      Sales contract, if applicable.

         22.      If available, termite report, structural engineer's report, water portability and septic certification.

         23.      Any original security agreement, chattel mortgage or equivalent executed in connection with the Mortgage.

         24.      Name affidavit, if applicable.

         Notwithstanding  anything  to the  contrary  herein,  Company  may  provide  one  certificate  for all of the  Mortgage  Loans
indicating that the documents were delivered for recording.

         (B)      With  respect to each Co-op Loan,  as  applicable  and as required by the  applicable  laws of the state in which the
related  Cooperative  apartment is located,  copies of: (A) the proprietary  lease, (B) the security  agreement,  (C) the assignment of
the proprietary  lease, with all intervening  assignments  showing a complete chain of title and an assignment  thereof by such Seller,
(D) the original stock  certificate  evidencing  the ownership of the  Cooperative  apartment  endorsed or accompanied by a stock power
relating  to such stock  certificate  executed  in blank,  (E) a  recognition  agreement  in form  approved  by  Seller's  underwriting
guidelines,  in  substantially  the same form as the  standard  "AZTECH"  form,  (F)  copies of the  financing  statement  filed by the
applicable  Company as secured party and, if applicable,  a filed UCC-3 assignment of the subject security  interest showing a complete
chain of title,  together with an executed UCC-3  Assignment of such security  interest by the Company in a form sufficient for filing,
and (G) such other  documents as are necessary for the  perfection of a lien against the related Co-op Loan ownership  interests  under
applicable law.




--------------------------------------------------------------------------------




                                                               EXHIBIT B

                                                  CUSTODIAL ACCOUNT LETTER AGREEMENT

                                                         ______________, 2002

To:      [_______________________]
         (the "Depository")

         As "Company" under the Purchase,  Warranties and Servicing  Agreement,  dated as of May 1, 2001 Adjustable Rate Mortgage Loans
(the  "Agreement"),  we hereby  authorize and request you to establish an account,  as a Custodial  Account pursuant to Section 4.04 of
the Agreement, to be designated as  "[______________________________________],  in trust for the [Purchaser],  Owner of Adjustable Rate
Mortgage  Loans".  All deposits in the account  shall be subject to  withdrawal  therefrom by order signed by the Company.  This letter
is submitted to you in duplicate.  Please execute and return one original to us.

                                                              [__________________________]

                                                        By:____________________________

                                                        Name:__________________________

                                                        Title:_________________________



         The  undersigned,  as  "Depository",  hereby  certifies that the above described  account has been  established  under Account
Number  [__________],  at the office of the depository  indicated  above,  and agrees to honor  withdrawals on such account as provided
above.  The full amount deposited at any time in the account will be insured up to applicable  limits by the Federal Deposit  Insurance
Corporation through the Bank Insurance Fund or the Savings Association  Insurance Fund or will be invested in Permitted  Investments as
defined in the Agreement.

                                                      HSBC MORTGAGE CORPORATION (USA)

                                                      By:____________________________

                                                      Name:__________________________

                                                      Title:_________________________




--------------------------------------------------------------------------------




                                                               EXHIBIT C

                                                    ESCROW ACCOUNT LETTER AGREEMENT
                                                          _____________, 2002

To:      [_______________________]
         (the "Depository")

         As "Company"  under the Purchase  Warranties and Servicing  Agreement,  dated as of May 1, 2001 Adjustable Rate Mortgage Loans
(the  "Agreement"),  we hereby authorize and request you to establish an account,  as an Escrow Account pursuant to Section 4.06 of the
Agreement, to be designated as  "[__________________________],  in trust for the [Purchaser],  Owner of Adjustable Rate Mortgage Loans,
and various  Mortgagors."  All deposits in the account  shall be subject to withdrawal  therefrom by order signed by the Company.  This
letter is submitted to you in duplicate.  Please execute and return one original to us.

                                            HSBC MORTGAGE CORPORATION (USA)

                                            By:____________________________
                                            Name:__________________________
                                            Title:_________________________


         The  undersigned,  as  "Depository",  hereby  certifies that the above described  account has been  established  under Account
Number  __________,  at the office of the  depository  indicated  above,  and agrees to honor  withdrawals  on such account as provided
above.  The full amount deposited at any time in the account will be insured up to applicable  limits by the Federal Deposit  Insurance
Corporation through the Bank Insurance Fund or the Savings Association  Insurance Fund or will be invested in Permitted  Investments as
defined in the Agreement.

                                           [______________________]

                                            By:______________________________
                                            Name:____________________________
                                            Title:___________________________




--------------------------------------------------------------------------------




                                                               EXHIBIT D

                                       FORM OF ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT

         This is a Purchase, Assignment, Assumption and Recognition Agreement (this "PAAR Agreement") made as of  __________, 200__,
among EMC Mortgage Corporation (the "Assignor"), ___________________ (the "Assignee"), and HSBC Mortgage Corporation (USA) (the
"Company").


         In  consideration of the mutual promises  contained  herein the parties hereto agree that the residential  mortgage loans (the
"Assigned  Loans") listed on Attachment 1 annexed  hereto (the  "Assigned Loan  Schedule") now serviced by Company for Assignor and its
successors and assigns  pursuant to the Purchase,  Warranties and Servicing  Agreement,  dated as of May 1, 2002,  between Assignor and
Company  (the  "Purchase  Agreement")  shall be  subject to the terms of this PAAR  Agreement.  Capitalized  terms used  herein but not
defined shall have the meanings ascribed to them in the Purchase Agreement.

                                                  Purchase, Assignment and Assumption

         1.       Assignor  hereby  grants,  transfers and assigns to Assignee all of the right,  title and interest of Assignor in the
Assigned  Loans  and,  as they  relate to the  Assigned  Loans,  all of its right,  title and  interest  in, to and under the  Purchase
Agreement.

         2.       Simultaneously  with the execution  hereof,  (i) Assignee shall pay to Assignor the "Funding  Amount" as set forth in
that certain letter agreement,  dated as of _________ ____, between Assignee and Assignor (the  "Confirmation")  and (ii) Assignor,  at
its expense,  shall have caused to be delivered to Assignee or its designee the Mortgage  File for each  Assigned Loan in Assignor's or
its  custodian's  possession,  as set forth in the Purchase  Agreement,  along with,  for each  Assigned  Loan, an  endorsement  of the
Mortgage Note from the applicable  Company,  in blank, and an assignment of mortgage in recordable form from the applicable Company, in
blank.  Assignee  shall pay the Funding Amount by wire transfer of immediately  available  funds to the account  specified by Assignor.
Assignee shall be entitled to all scheduled  payments due on the Assigned Loans after ___________,  200__ and all unscheduled  payments
or other proceeds or other recoveries on the Assigned Loans received on and after _____________, 200__.

                                               Representations, Warranties and Covenants

         3.       Assignor warrants and represents to Assignee and Company as of the date hereof:

         (a)      Attached  hereto as Attachment 2 is a true and accurate copy of the Purchase  Agreement,  which  agreement is in full
force and effect as of the date hereof and the  provisions of which have not been waived,  amended or modified in any respect,  nor has
any notice of termination been given thereunder;

         (b)      Assignor is the lawful owner of the Assigned  Loans with full right to transfer the Assigned Loans and any and all of
its interests,  rights and obligations  under the Purchase  Agreement as they relate to the Assigned Loans, free and clear from any and
all claims and encumbrances;  and upon the transfer of the Assigned Loans to Assignee as contemplated herein,  Assignee shall have good
title to each and every  Assigned  Loan,  as well as any and all of Assignee's  interests,  rights and  obligations  under the Purchase
Agreement as they relate to the Assigned Loans, free and clear of any and all liens, claims and encumbrances;

         (c)      There are no offsets, counterclaims or other defenses available to Company with respect to the Assigned Loans or the
Purchase Agreement;

         (d)      Assignor  has no  knowledge  of, and has not  received  notice of, any waivers  under,  or any  modification  of, any
Assigned Loan;

         (e)      Assignor  is duly  organized,  validly  existing  and in good  standing  under  the laws of the  jurisdiction  of its
incorporation, and has all requisite power and authority to acquire, own and sell the Assigned Loans;

         (f)      Assignor has full corporate power and authority to execute, deliver and perform its obligations under this PAAR
Agreement, and to consummate the transactions set forth herein.  The consummation of the transactions contemplated by this PAAR
Agreement is in the ordinary course of Assignor's business and will not conflict with, or result in a breach of, any of the terms,
conditions or provisions of Assignor's charter or by-laws or any legal restriction, or any material agreement or instrument to which
Assignor is now a party or by which it is bound, or result in the violation of any law, rule, regulation, order, judgment or decree
to which Assignor or its property is subject.  The execution, delivery and performance by Assignor of this PAAR Agreement and the
consummation by it of the transactions contemplated hereby, have been duly authorized by all necessary corporate action on part of
Assignor.  This PAAR Agreement has been duly executed and delivered by Assignor and, upon the due authorization, execution and
delivery by Assignee and Company, will constitute the valid and legally binding obligation of Assignor enforceable against Assignor
in accordance with its terms except as enforceability may be limited by bankruptcy, reorganization, insolvency, moratorium or other
similar laws now or hereafter in effect relating to creditors' rights generally, and by general principles of equity regardless of
whether enforceability is considered in a proceeding in equity or at law;

         (g)      No consent,  approval,  order or  authorization  of, or declaration,  filing or registration  with, any  governmental
entity is required to be obtained or made by Assignor in connection  with the  execution,  delivery or  performance by Assignor of this
PAAR Agreement, or the consummation by it of the transactions contemplated hereby; and

         (h)      Neither Assignor nor anyone acting on its behalf has offered,  transferred,  pledged,  sold or otherwise  disposed of
the  Assigned  Loans or any  interest in the  Assigned  Loans,  or  solicited  any offer to buy or accept a  transfer,  pledge or other
disposition  of the Assigned  Loans,  or any interest in the Assigned Loans or otherwise  approached or negotiated  with respect to the
Assigned  Loans,  or any interest in the Assigned  Loans with any Person in any manner,  or made any general  solicitation  by means of
general  advertising  or in any other manner,  or taken any other action which would  constitute a  distribution  of the Assigned Loans
under the Securities  Act of 1933, as amended (the "1933 Act") or which would render the  disposition of the Assigned Loans a violation
of Section 5 of the 1933 Act or require registration pursuant thereto.
         (i)
                  4.       Assignee warrants and represents to, and covenants with, Assignor and Company as of the date hereof:

         (a)      Assignee is duly organized, validly existing and in good standing under the laws of the jurisdiction of its
organization and has all requisite power and authority to acquire, own and purchase the Assigned Loans;


         (b)      Assignee has full corporate power and authority to execute, deliver and perform its obligations under this PAAR
Agreement, and to consummate the transactions set forth herein.  The consummation of the transactions contemplated by this PAAR
Agreement is in the ordinary course of Assignee's business and will not conflict with, or result in a breach of, any of the terms,
conditions or provisions of Assignee's charter or by-laws or any legal restriction, or any material agreement or instrument to which
Assignee is now a party or by which it is bound, or result in the violation of any law, rule, regulation, order, judgment or decree
to which Assignee or its property is subject.  The execution, delivery and performance by Assignee of this PAAR Agreement and the
consummation by it of the transactions contemplated hereby, have been duly authorized by all necessary corporate action on part of
Assignee. This PAAR Agreement has been duly executed and delivered by Assignee and, upon the due authorization, execution and
delivery by Assignor and Company, will constitute the valid and legally binding obligation of Assignee enforceable against Assignee
in accordance with its terms except as enforceability may be limited by bankruptcy, reorganization, insolvency, moratorium or other
similar laws now or hereafter in effect relating to creditors' rights generally, and by general principles of equity regardless of
whether enforceability is considered in a proceeding in equity or at law;


         (c)      No consent,  approval,  order or  authorization  of, or declaration,  filing or registration  with, any  governmental
entity is required to be obtained or made by Assignee in connection  with the  execution,  delivery or  performance by Assignee of this
PAAR Agreement, or the consummation by it of the transactions contemplated hereby; and

         (d)      Assignee agrees to be bound as "Purchaser" by all of the terms, covenants and conditions of the Purchase Agreement
with respect to the Assigned Loans, and from and after the date hereof, Assignee assumes for the benefit of each of Assignor and
Company all of Assignor's obligations as "Purchaser" thereunder but solely with respect to such Assigned Loans.

                  5.       Company warrants and represents to, and covenant with, Assignor and Assignee as of the date hereof:


                  (a)      Attached hereto as Attachment 2 is a true and accurate copy of the Purchase Agreement, which agreement is
in full force and effect as of the date hereof and the provisions of which have not been waived, amended or modified in any respect,
nor has any notice of termination been given thereunder;


         (b)      Company  is duly  organized,  validly  existing  and in good  standing  under  the  laws of the  jurisdiction  of its
incorporation,  and has all requisite power and authority to service the Assigned Loans and otherwise to perform its obligations  under
the Purchase Agreement;

         (c)      Company has full  corporate  power and  authority  to execute,  deliver  and perform its  obligations  under this PAAR
                  Agreement,  and to consummate the  transactions set forth herein.  The consummation of the transactions  contemplated
                  by this PAAR  Agreement is in the ordinary  course of Company's  business and will not conflict  with, or result in a
                  breach of, any of the terms,  conditions or provisions of Company's charter or by-laws or any legal  restriction,  or
                  any  material  agreement  or  instrument  to which  Company is now a party or by which it is bound,  or result in the
                  violation of any law, rule,  regulation,  order,  judgment or decree to which Company or its property is subject. The
                  execution,  delivery and performance by Company of this PAAR Agreement and the consummation by it of the transactions
                  contemplated  hereby,  have been duly  authorized by all  necessary  corporate  action on part of Company.  This PAAR
                  Agreement has been duly executed and delivered by Company,  and, upon the due  authorization,  execution and delivery
                  by Assignor and Assignee,  will constitute the valid and legally binding obligation of Company,  enforceable  against
                  Company  in  accordance  with its terms  except as  enforceability  may be  limited  by  bankruptcy,  reorganization,
                  insolvency,  moratorium or other similar laws now or hereafter in effect relating to creditors' rights generally, and
                  by general  principles of equity  regardless of whether  enforceability is considered in a proceeding in equity or at
                  law;

         (d)     No consent,  approval,  order or  authorization  of, or  declaration,  filing or registration  with, any  governmental
                 entity is required to be obtained or made by Assignee in connection  with the  execution,  delivery or performance by
                 Company of this PAAR Agreement, or the consummation by it of the transactions contemplated hereby; and

         (e)     No event has occurred from the Closing Date to the date hereof which would render the  representations  and warranties
                 as to the related  Assigned  Loans made by the  Company in Sections  3.01 and 3.02 of the  Purchase  Agreement  to be
                 untrue in any material respect.




                  Recognition of Assignee

         6.       From and after the date hereof,  Company shall recognize Assignee as owner of the Assigned Loans and will service the
Assigned  Loans in  accordance  with the Purchase  Agreement.  It is the  intention of  Assignor,  Company and Assignee  that this PAAR
Agreement  shall be binding upon and for the benefit of the respective  successors and assigns of the parties  hereto.  Neither Company
nor  Assignor  shall amend or agree to amend,  modify,  waiver,  or  otherwise  alter any of the terms or  provisions  of the  Purchase
Agreement  which  amendment,  modification,  waiver or other  alteration  would in any way affect the Assigned  Loans without the prior
written consent of Assignee.

                                            Miscellaneous

                  7.       All demands, notices and communications related to the Assigned Loans, the Purchase Agreement and this PAAR
Agreement shall be in writing and shall be deemed to have been duly given if personally delivered at or mailed by registered mail,
postage prepaid, as follows:


         (a)      In the case of Company:
                  HSBC MORTGAGE CORPORATION (USA)
                           Lori Miller / Senior Vice President
                  2929 Walden Avenue
                  Depew, New York 14043

                  With a copy to:

         (b)      In the case of Assignor:
                  [Name and address]

         (c)      In the case of Assignee:
                  EMC Mortgage Corporation
                  Mac Arthur Ridge II
                  909 Hidden Ridge Drive, Suite 200
                  Irving, Texas 75038
                  Attention:  Ralene Ruyle
                  Telecopier No.:  (972) 444-2810

                  with a copy  to:
                  Bear Stearns Mortgage Capital Corporation
                  383 Madison Avenue
                  New York, New York 10179
                  Attention: ___________
                  Telecopier No.:  (212) 272-____

     8.  Each party will pay any commissions it has incurred and the fees of its attorneys in connection with the negotiations for,
     documenting of and closing of the transactions contemplated by this PAAR Agreement.


         9.       This PAAR  Agreement  shall be  construed in  accordance  with the laws of the State of New York,  without  regard to
conflicts of law principles,  and the obligations,  rights and remedies of the parties hereunder shall be determined in accordance with
such laws.

         10.      No term or  provision  of this PAAR  Agreement  may be waived or modified  unless such waiver or  modification  is in
writing and signed by the party against whom such waiver or modification is sought to be enforced.

         11.      This PAAR Agreement shall inure to the benefit of the successors and assigns of the parties  hereto.  Any entity into
which Assignor,  Assignee or Company may be merged or consolidated  shall,  without the requirement for any further writing,  be deemed
Assignor, Assignee or Company, respectively, hereunder.

         12.      This PAAR Agreement shall survive the conveyance of the Assigned Loans,  the assignment of the Purchase  Agreement to
the extent of the Assigned Loans by Assignor to Assignee and the termination of the Purchase Agreement.

         13.      This PAAR Agreement may be executed  simultaneously  in any number of counterparts.  Each counterpart shall be deemed
to be an original and all such counterparts shall constitute one and the same instrument.

         14.      In the event that any provision of this PAAR Agreement conflicts with any provision of the Purchase Agreement with
respect to the Assigned Loans, the terms of this PAAR Agreement shall control.  In the event that any provision of this PAAR
Agreement conflicts with any provision of the Confirmation with respect to the Assigned Loans, the terms of this PAAR Agreement shall
control.



                                            [Modification of Purchase Agreement

         15.     The Company and Assignor hereby amend the Purchase Agreement as follows:

         (a)      The following definitions are added to Section 1.01 of the Purchase Agreement:

         Securities Administrator:  ________________________

         Supplemental PMI Insurer:  ________________________

         Supplemental PMI Policy:   The primary  guarantee  insurance policy of the Supplemental PMI Insurer attached hereto as Exhibit
         J, or any successor Supplemental PMI Policy given to the Servicer by the Assignee.

         Trustee:          ________________________

         (b)      The following definition is amended and restated:

         Insurance Proceeds:        Proceeds of any Primary Mortgage  Insurance Policy,  the Supplemental PMI Policy, any title policy,
         any hazard  insurance  policy or any other  insurance  policy  covering a Mortgage Loan or other related  Mortgaged  Property,
         including any amounts required to be deposited in the Custodial  Account pursuant to Section 4.04, to the extent such proceeds
         are not to be applied to the  restoration of the related  Mortgaged  Property or released to the Mortgagor in accordance  with
         Accepted Servicing Practices.

         (c)      The following are added as the fourth, fifth and sixth paragraphs of Section 4.08:

         "In  connection  with its  activities  as servicer,  the Company  agrees to prepare and  present,  on behalf of itself and the
Purchaser,  claims to the  Supplemental  PMI Insurer with  respect to the  Supplemental  PMI Policy and, in this  regard,  to take such
action as shall be necessary to permit recovery under any Supplemental  PMI Policy  respecting a defaulted  Mortgage Loan.  Pursuant to
Section 4.04,  any amounts  collected by the Company  under any  Supplemental  PMI Policy shall be deposited in the Custodial  Account,
subject to withdrawal pursuant to Section 4.05.

         In  accordance  with the  Supplemental  PMI Policy,  the Company shall  provide to the  Supplemental  PMI Insurer any required
information regarding the Mortgage Loans.

         The  Company  shall  provide to the  [Securities  Administrator]  on a monthly  basis via  computer  tape,  or other  mutually
acceptable format, the unpaid principal balance,  insurer certificate number,  lender loan number, and premium due the Supplemental PMI
Insurer for each Mortgage Loan covered by the  Supplemental  PMI Policy.  In addition,  the Company  agrees to forward to the Purchaser
and the  [Securities  Administrator]  any  statements  or other  reports  given by the  Supplemental  PMI  Insurer to the  Servicer  in
connection with a claim under the Supplemental PMI Policy."

         (d)      Clause (vi) of Section 6.1 is amended to read as follows:

         "Company  ceases to be approved by either Fannie Mae or FHLMC as a mortgage loan seller or servicer for more than thirty days,
or the Company fails to meet the servicer eligibility requirements of the Supplemental PMI Insurer; or"]








         IN WITNESS WHEREOF, the parties hereto have executed this PAAR Agreement as of the day and year first above written.

                                                              EMC MORTGAGE CORPORATION
                                                              Assignor

                                                              By:________________________
                                                              Name:______________________
                                                              Title:_____________________


                                                              _______________________________
                                                              Assignee

                                                              By:____________________________
                                                              Name:__________________________
                                                              Title:_________________________


                                                              HSBC MORTGAGE CORPORATION (USA)
                                                              Company

                                                              By:____________________________
                                                              Name:__________________________
                                                              Title:_________________________




--------------------------------------------------------------------------------




                                                             ATTACHMENT 1

                                                        ASSIGNED LOAN SCHEDULE




--------------------------------------------------------------------------------




                                                             ATTACHMENT 2

                                             PURCHASE, WARRANTIES AND SERVICING AGREEMENT




--------------------------------------------------------------------------------




                                                               EXHIBIT E

                                                         FORM OF TRIAL BALANCE




--------------------------------------------------------------------------------




                                                               EXHIBIT G

                                             REQUEST FOR RELEASE OF DOCUMENTS AND RECEIPT

RE:      Mortgage Loan #___________________________________
BORROWER:__________________________________________________
PROPERTY: _________________________________________________


Pursuant to a Purchase,  Warranties and Servicing  Agreement (the "Agreement")  between the Company and the Purchaser,  the undersigned
hereby  certifies that he or she is an officer of the Company  requesting  release of the documents for the reason specified below. The
undersigned further certifies that:

(Check one of the items below)

_____    On  _________________,  the above captioned  mortgage loan was paid in full or that the Company has been notified that payment
in full has been or will be  escrowed.  The Company  hereby  certifies  that all amounts  with  respect to this loan which are required
under the Agreement have been or will be deposited in the Custodial Account as required.

_____    The above captioned loan is being  repurchased  pursuant to the terms of the Agreement.  The Company hereby certifies that the
repurchase price has been credited to the Custodial Account as required under the Agreement.

_____    The above  captioned  loan is being  placed in  foreclosure  and the  original  documents  are  required  to proceed  with the
foreclosure action.  The Company hereby certifies that the documents will be returned to the Purchaser in the event of reinstatement.

_____    Other (explain)

_______________________________________________________
_______________________________________________________

All capitalized terms used herein and not defined shall have the meanings assigned to them in the Agreement.

         Based on this  certification  and the  indemnities  provided for in the Agreement,  please release to the Company all original
mortgage documents in your possession relating to this loan.

Dated:_________________

By:________________________________
     Signature
   ________________________________
     Title

Send documents to: _____________________________________________
_____________________________________________
_____________________________________________

Acknowledgement:

         Purchaser hereby  acknowledges that all original documents  previously released on the above captioned mortgage loan have been
returned and received by the Purchaser.


Dated:________________

By:________________________________
     Signature

    _______________________________
     Title




--------------------------------------------------------------------------------




                                                               EXHIBIT H


                                                   COMPANY'S UNDERWRITING GUIDELINES




--------------------------------------------------------------------------------




                                                               EXHIBIT I

                                                              TERM SHEET

         This TERM SHEET (the "Term Sheet") dated  _____________,  between HSBC Mortgage  Corporation  (USA),  a Delaware  corporation,
located at 2929 Walden Avenue, Depew, New York 14043 (the "Company") and EMC Mortgage Corporation,  a Delaware corporation,  located at
Mac Arthur  Ridge II, 909 Hidden  Ridge Drive,  Suite 200,  Irving,  Texas 75038 (the  "Purchaser")  is made  pursuant to the terms and
conditions of that certain  Purchase,  Warranties  and  Servicing  Agreement  (the  "Agreement")  dated as of May 1, 2002,  between the
Company  and the  Purchaser,  the  provisions  of which  are  incorporated  herein as if set forth in full  herein,  as such  terms and
conditions may be modified or supplemented  hereby.  All initially  capitalized  terms used herein unless otherwise  defined shall have
the meanings ascribed thereto in the Agreement.

         The Purchaser  hereby  purchases from the Company and the Company hereby sells to the Purchaser,  all of the Company's  right,
title and interest in and to the Mortgage Loans  described on the Mortgage Loan Schedule  annexed hereto as Schedule I, pursuant to and
in accordance with the terms and conditions set forth in the Agreement,  as same may be supplemented or modified  hereby.  Hereinafter,
the Company shall service the Mortgage  Loans for the benefit of the Purchaser and all  subsequent  transferees  of the Mortgage  Loans
pursuant to and in accordance with the terms and conditions set forth in the Agreement.

1.       Definitions

         For  purposes of the Mortgage  Loans to be sold  pursuant to this Term Sheet,  the  following  terms shall have the  following
meanings:

Aggregate Principal Balance
(as of the Cut-Off Date):

Closing Date:

Custodian:

Cut-off Date:

Initial Weighted Average
Mortgage Loan Remittance Rate:

Purchase Price Percentage:

Servicing Fee Rate:

         Except as modified herein, Section 8.01 of the Agreement shall remain in full force and effect as of the date hereof.




--------------------------------------------------------------------------------




                  IN WITNESS WHEREOF, the parties hereto have caused their names to be signed hereto by their respective duly
authorized officers as of the date first above written.


                                    HSBC MORTGAGE CORPORATION (USA)

                                    By:______________________
                                    Name:____________________
                                    Title:___________________



                                    EMC MORTGAGE CORPORATION


                                    By:______________________
                                    Name:____________________
                                    Title:___________________




--------------------------------------------------------------------------------




                                                              SCHEDULE I

                                                        MORTGAGE LOAN SCHEDULE




--------------------------------------------------------------------------------




                                                               EXHIBIT J

                                                               [RESERVED]




--------------------------------------------------------------------------------




                                                                EXHIBIT K

                                                      COMPANY'S OBLIGATIONS IN CONNECTION
                                                             WITH A RECONSTITUTION

     o   The Company shall (i) possess the ability to service into a securitization; (ii) service on a "Scheduled/Scheduled"
         reporting basis (advancing through the liquidation of an REO Property), (iii) make compensating interest payments on payoffs
         and curtailments and (iv) remit and report to a master servicer in format acceptable to such master servicer by the 18th
         calendar day of each month, unless otherwise provided in the securitization documents.

     o   The Company shall provide an acceptable annual certification (officer's certificate) to the master servicer (as required by
         the Sarbanes-Oxley Act of 2002) as well as any other annual certifications required under the securitization documents (i.e.
         the annual statement as to compliance/annual independent certified public accountants' servicing report due by March 15 of
         each year).

     o   The Company shall allow for the Purchaser, the master servicer or their designee to perform a review of audited financials
         and net worth of the Company.

     o   The Company shall provide a Uniform Single Attestation Program certificate and Management Assertion as requested by the
         master servicer or the Purchaser.

     o   The Company shall provide information on each Custodial Account as requested by the master servicer or the Purchaser, and
         each Custodial Accounts shall comply with the requirements for such accounts as set forth in the securitization documents.

     o   The Company shall maintain its servicing system in accordance with the requirements of the master servicer.




--------------------------------------------------------------------------------




                                                           AMENDMENT REG AB
                                          TO THE SELLER'S WARRANTIES AND SERVICING AGREEMENT

                  This is  Amendment  Reg AB (the  "Amendment  Reg AB"),  dated as of  November 7, 2005,  by and  between EMC  Mortgage
Corporation  (the"Purchaser"),  and HSBC Mortgage  Corporation  (USA) (the  "Company") to that certain  Amended and Restated  Purchase,
Warranties and Servicing Agreement,  dated as of September 1, 2005 by and between the Company and the Purchaser, (as amended,  modified
or supplemented, the "Existing Agreement").

                                                              WITNESSETH

                  WHEREAS,  the Company and the Purchaser  have agreed,  subject to the terms and  conditions of this  Amendment Reg AB
that the Existing Agreement be amended to reflect certain agreed upon revisions to the terms of the Existing Agreement.

                  Accordingly,  the  Company and the  Purchaser  hereby  agree,  in  consideration  of the mutual  premises  and mutual
obligations set forth herein, that the Existing Agreement is hereby amended as follows:

1.   Capitalized  terms used  herein but not  otherwise  defined  shall have the  meanings  set forth in the  Existing  Agreement.  The
     Existing Agreement is hereby amended by adding the following definitions in their proper alphabetical order:

                  Commission: The United States Securities and Exchange Commission.

                  Company Information: As defined in Section 2(g)(i)(A)(1).

                  Depositor:  With respect to any Securitization Transaction, the Person identified in writing to the Company by the
                  Purchaser as depositor for such Securitization Transaction.

                  Exchange Act.  The Securities Exchange Act of 1934, as amended.

                  Master Servicer:  With respect to any  Securitization  Transaction,  the "master  servicer," if an, identified in the
                  related transaction documents.

                  Qualified  Correspondent:  Any Person from which the Company  purchased  Mortgage Loans,  provided that the following
                  conditions are satisfied:  (i) such Mortgage Loans were originated  pursuant to an agreement  between the Company and
                  such Person that  contemplated  that such Person would  underwrite  mortgage loans from time to time, for sale to the
                  Company,  in  accordance  with  underwriting  guidelines  designated  by the  Company  ("Designated  Guidelines")  or
                  guidelines  that do not vary  materially  from such  Designated  Guidelines:  (ii) such  Mortgage  Loans were in fact
                  underwritten  as described  in clause (i) above and were  acquired by the Company  within 180 days after  origination
                  (except that 1% of the Mortgage Loans in any  securitization may be within 240 days); (iii) either (x) the Designated
                  Guidelines were, at the time such Mortgage Loans were originated,  used by the Company in the origination of mortgage
                  loans of the same type as the Mortgage Loans for the Company's own account or (y) the Designated  Guidelines were, at
                  the time such Mortgage Loans were  underwritten,  designated by the Company on a consistent  basis for use by lenders
                  in  originating  mortgage  loans to be  purchased  by the Company;  and (iv) the Company  employed,  at the time such
                  Mortgage Loans were acquired by the Company  pre-purchase or post-purchase  quality  assurance  procedures (which may
                  involve,  among other  things,  review of a sample of mortgage  loans  purchased  during a particular  time period or
                  through particular  channels) designed to ensure that Persons from which it purchased mortgage loans properly applied
                  the underwriting criteria designated by the Company.

                  Reconstitution:  Any Securitization Transaction or Whole Loan Transfer.

                  Reconstitution  Agreement:  An agreement or agreements  entered into by the Company and the Purchaser  and/or certain
                  third parties in connection with a Reconstitution with respect to any or all of the Mortgage Loans.

                  Regulation AB: Subpart 229.1100 - Asset Backed  Securities  (Regulation AB), 17 C.F.R.  §§229.1100-229.1123,  as such
                  may be amended from time to time, and subject to such  clarification and  interpretation as have been provided by the
                  Commission in the adopting release (Asset-Backed Securities,  Securities Act Release No. 33-8518, 70 Fed. Reg. 1,506,
                  1,531 (Jan. 7, 2005)) or by the staff of the  Commission,  or as may be provided by the  Commission or its staff from
                  time to time.

                  Securities Act: The federal Securities Act of 1933, as amended.

                  Securitization  Transaction:  Any  transaction  involving  either (1) a sale or other  transfer of some or all of the
                  Mortgage  Loans  directly or indirectly  to an issuing  entity (as defined in  Regulation  AB) in connection  with an
                  issuance of publicly offered or privately placed, rated or unrated  mortgage-backed  securities or (2) an issuance of
                  publicly offered or privately placed, rated or unrated securities,  the payments on which are determined primarily by
                  reference to one or more portfolios of residential mortgage loans consisting,  in whole or in part, of some or all of
                  the Mortgage Loans.

                  Servicer:  As defined in Section 2(f)(iii).

                  Servicing Criteria:  The "servicing criteria" set forth in Item 1122(d) of Regulation AB, as such may be amended from
                  time to time.

                  Static Pool Information: Information set forth in Item 1105(a) and 1105(c) of Regulation AB.

                  Subcontractor:  Any vendor, subcontractor or other Person that is not responsible for the overall servicing (as
                  "servicing" is commonly understood by participants in the mortgage-backed securities market) of Mortgage Loans
                  pursuant to a Reconstitution Agreement but performs one or more discrete functions identified in Item 1122(d) of
                  Regulation AB with respect to Mortgage Loans (serviced by the Company under a Reconstitution Agreement) under the
                  direction or authority of the Company or a Subservicer.

                  Subservicer:  Any Person that services  Mortgage Loans on behalf of the Company (as servicer  under a  Reconstitution
                  Agreement) or any Subservicer and is responsible for the  performance  (whether  directly or through  Subservicers or
                  Subcontractors) of a substantial  portion of the material servicing functions required to be performed by the Company
                  under this Agreement or any Reconstitution Agreement that are identified in Item 1122(d) of Regulation AB.

                  Third Party Originator:  Each Person, other than a Qualified  Correspondent,  that originated Mortgage Loans acquired
                  by the Company.

                  Whole  Loan  Transfer:  Any sale or  transfer  of some or all of the  Mortgage  Loans,  other  than a  Securitization
                  Transaction.

2.   The  Purchaser  and the Company  agree that the Existing  Agreement is hereby  amended by adding the  following  provisions  as an
     addendum:

         (a)      (i)      The Company hereby represents to the Purchaser,  to any Master Servicer and to any Depositor, as of the date
                  on which  information  is first provided to the Purchaser,  any Master  Servicer or any Depositor  under Section 2(f)
                  that,  except as disclosed in writing to the Purchaser,  such Master  Servicer or such Depositor  prior to such date:
                  (i) the Company is not aware and has not received notice that any default,  early  amortization or other  performance
                  triggering event has occurred as to any other  securitization  due to any act or failure to act of the Company;  (ii)
                  the Company has not been  terminated  as servicer in a  residential  mortgage  loan  securitization,  either due to a
                  servicing default or to application of a servicing performance test or trigger;  (iii) no material noncompliance with
                  the applicable  servicing criteria with respect to other  securitizations of residential mortgage loans involving the
                  Company as servicer  has been  disclosed  or  reported by the  Company;  (iv) no  material  changes to the  Company's
                  policies  or  procedures  with  respect to the  servicing  function  it will  perform  under this  Agreement  and any
                  Reconstitution  Agreement  for  mortgage  loans of a type  similar to the  Mortgage  Loans have  occurred  during the
                  three-year  period  immediately  preceding the related  Securitization  Transaction;  (v) there are no aspects of the
                  Company's  financial  condition that could have a material  adverse  effect on the  performance by the Company of its
                  servicing  obligations  under this  Agreement or any  Reconstitution  Agreement;  (vi) there are no material legal or
                  governmental  proceedings  pending  (or  known to be  contemplated)  against  the  Company,  any  Subservicer  or any
                  Third-Party  Originator  of a type  identified in Item 1117 of  Regulation  AB; and (vii) there are no  affiliations,
                  relationships or transactions relating to the Company, any Subservicer or any Third-Party  Originator with respect to
                  any Securitization  Transaction and any party thereto identified by the related Depositor of a type described in Item
                  1119 of Regulation AB.

                  (ii)     If so requested by the  Purchaser,  any Master  Servicer or any Depositor on any date  following the date on
                  which  information is first provided to the Purchaser,  any Master  Servicer or any Depositor under Section 2(f), the
                  Company  shall  within  five  Business  Days,  following  such  request,  to confirm in writing  the  accuracy of the
                  representations  and  warranties  set forth in  paragraph  (i) of this  Section  or, if any such  representation  and
                  warranty is not accurate as of the date of such  request,  provide  reasonably  adequate  disclosure of the pertinent
                  facts, in writing, to the requesting party.

         (b)      The Company shall use its reasonable  best efforts on or before March 1, but in no event later than March 15, of each
                  calendar year, commencing in 2007, to deliver to the Purchaser,  any Master Servicer and any Depositor a statement of
                  compliance addressed to the Purchaser,  and Master Servicer and such Depositor and signed by an authorized officer of
                  the Company,  to the effect that (i) a review of the Company's  activities during the immediately  preceding calendar
                  year (or applicable  portion thereof) and of its performance  under this Agreement and any applicable  Reconstitution
                  Agreement during such period has been made under such officer's  supervision,  and (ii) to the best of such officers'
                  knowledge,  based on such review,  the Company has  fulfilled  all of its  obligations  under this  Agreement and any
                  applicable  Reconstitution  Agreement in all material respects  throughout such calendar year (or applicable  portion
                  thereof)  or, if there has been a failure  to fulfill  any such  obligation  in any  material  respect,  specifically
                  identifying each such failure known to such officer and the nature and the status thereof.

         (c)      (i)      The Company  shall use its  reasonable  best  efforts on or before March 1, but in no event later than March
                  15, of each calendar year, commencing in 2007 to:

                                     (A)    Deliver to the Purchaser, any Master Servicer and any Depositor a report (in form and
                           substance reasonably satisfactory to the Purchaser, such Master Servicer and such Depositor) regarding the
                           Company's assessment of compliance with the Servicing Criteria during the immediately preceding calendar
                           year, as required under Rules 13a-18 and 15d-18 of the Exchange Act and Item 1122 of Regulation AB.  Such
                           report shall be addressed to the Purchaser and such Depositor and signed by an authorized officer of the
                           Company, and shall address each of the Servicing Criteria specified on a certification substantially in the
                           form of Exhibit B hereto delivered to the Purchaser at the time of any Securitization  Transaction;

                                     (B)    deliver to the Purchaser, any Master Servicer and any Depositor a report of a registered
                           public accounting firm reasonably acceptable to the Purchaser, such Master Servicer and such Depositor that
                           attests to, and reports on, the assessment of compliance made by the Company and delivered pursuant to the
                           preceding paragraph.  Such attestation shall be in accordance with Rules 1-02(a)(3) and 2-02(g) of
                           Regulation S-X under the Securities Act and the Exchange Act;

                                     (C)    cause each Subservicer and each Subcontractor determined by the Company pursuant to
                           Section 2(e)(ii) to be "participating in the servicing function" within the meaning of Item 1122 of
                           Regulation AB (each, a "Participating Entity"), to deliver to the Purchaser, and Master Servicer and any
                           Depositor an assessment of compliance and accountants' attestation as and when provided in paragraphs (i)
                           and (ii) of this Section 2(c); and

                                     (D)    deliver and cause each Subservicer and Subcontractor described in clause (c) to provide ,
                           to the Purchaser, and Master Servicer, any Depositor and any other Person that will be responsible for
                           signing the certification (a "Sarbanes Certification") required by Rules 13a-14(d) and 15d-14(d) under the
                           Exchange Act (pursuant to Section 302 of the Sarbanes-Oxley Act of 2002) on behalf of an asset-backed
                           issuer with respect to a Securitization Transaction a certification signed by the appropriate officer of
                           the company in the form attached hereto as Exhibit A.

                           The Company acknowledges that the parties identified in clause (i)(D) above may rely on the certification
                  provided by the Company pursuant to such clause in signing a Sarbanes Certification and filing such with the
                  Commission.

                           (ii)     Each assessment of compliance provided by a Subservicer pursuant to Section 2(c)(i)(A) shall
                  address each of the Servicing Criteria specified on a certification substantially in the form of Exhibit B hereto
                  delivered to the Purchaser concurrently with the execution of this Agreement or, in the case of a Subservicer
                  subsequently appointed as such, on or prior to the date of such appointment.  An assessment of compliance provided
                  by a Subcontractor pursuant to Section 2(c)(i)(C) need not address any elements of the Servicing Criteria other than
                  those specified by the Company pursuant to Section 2(e).

         (d)      [Reserved]

         (e)      The Company shall not hire or otherwise  utilize the services of any Subservicer to fulfill any of the obligations of
                  the Company as servicer under this Agreement or any  Reconstitution  Agreement  unless the Company  complies with the
                  provisions  of clause (i) of this  Section.  The Company  shall not hire or  otherwise  utilize  the  services of any
                  Subcontractor,  and shall not permit any Subservicer to hire or otherwise utilize the services of any  Subcontractor,
                  to fulfill any of the  obligations of the Company as servicer under this  Agreement or any  Reconstitution  Agreement
                  unless the Company complies with the provisions of 2(e)(ii) of this Section.

                           (i)      It shall not be  necessary  for the  Company  to seek the  consent  of the  Purchaser,  any  Master
                  Servicer or any Depositor to the  utilization of any  Subservicer.  The Company shall cause any  Subservicer  used by
                  the Company (or by any  Subservicer) for the benefit of the Purchaser and any Depositor to comply with the provisions
                  of this Section and with Sections 2(a), 2(b), 2(c), 2(f)(iii),  2(f)(v) and 2(g) of this Agreement to the same extent
                  as if such  Subservicer  were the Company,  and to provide the information  required with respect to such Subservicer
                  under Section  2(f)(iv) of this Agreement.  The Company shall be responsible for obtaining from each  Subservicer and
                  delivering to the Purchaser and any  Depositor  any servicer  compliance  statement  required to be delivered by such
                  Subservicer  under  Section 2(b),  any  assessment of  compliance  and  attestation  required to be delivered by such
                  Subservicer under Section 2(c) and any certification  required to be delivered to the Person that will be responsible
                  for signing the Sarbanes Certification under Section 2(c) as and when required to be delivered.

                           (ii)     It shall not be necessary  for the Company to seek the consent of the Purchaser or any Depositor to
                  the  utilization  of any  Subcontractor.  The Company shall  promptly  upon request  provide to the Purchaser and any
                  Depositor (or any designee of the Depositor,  such as any Master Servicer or an administrator) a written  description
                  (in form and substance  satisfactory  to the  Purchaser,  such  Depositor  and such Master  Servicer) of the role and
                  function of each Subcontractor  utilized by the Company or any Subservicer,  specifying (A) the identity of each such
                  Subcontractor,  (B) which (if any) of such Subcontractors are Participating  Entities,  and (C) which elements of the
                  Servicing Criteria will be addressed in assessments of compliance provided by each Subcontractor  identified pursuant
                  to clause (B) of this paragraph.

                  As a condition to the utilization of any Subcontractor  determined to be  "participating  in the servicing  function"
                  within the meaning of Item 1122 of Regulation AB, the Company shall cause any such  Subcontractor used by the Company
                  (or by any  Subservicer) for the benefit of the Purchaser and any Depositor to comply with the provisions of Sections
                  2(c) and 2(g) of this Agreement to the same extent as if such  Subcontractor  were the Company.  The Company shall be
                  responsible  for obtaining from each  Subcontractor  and delivering to the Purchaser and any Depositor any assessment
                  of compliance and  attestation  and the other  certifications  required to be delivered by such  Subservicer and such
                  Subcontractor under Section 2(c), in each case as and when required to be delivered.

     (f) In connection with any  Securitization  Transaction  the Company shall (1) within five Business Days following  request by the
         Purchaser or any  Depositor,  to provide to the  Purchaser  and such  Depositor  (or, as  applicable,  cause each  Third-Party
         Originator and each  Subservicer to provide),  in writing and in form and substance  reasonably  satisfactory to the Purchaser
         and such Depositor,  the information and materials  specified in paragraphs (i), (ii),  (iii),  (vi) and (vii) of this Section
         2(f), and (2) as promptly as  practicable  following  notice to or discovery by the Company,  provide to the Purchaser and any
         Depositor (in writing and in form and substance  reasonably  satisfactory to the Purchaser and such Depositor) the information
         specified in paragraph (iv) of this Section.

                        (i)         If so requested by the Purchaser or any Depositor in connection with a Securitization  Transaction,
                  the Company shall provide such information  regarding (x) the Company, as originator of the Mortgage Loans (including
                  as an acquirer of Mortgage Loans from a Qualified  Correspondent),  or (y) each  Third-Party  Originator,  and (z) as
                  applicable, each Subservicer,  as is requested for the purpose of compliance with Items 1103(a)(1),  1105, 1110, 1117
                  and 1119 of Regulation AB.  Such information shall include, at a minimum:

                                    (A)     the originator's form of organization;

                                    (B)     a description of the originator's origination program and how long the originator has
                           been engaged in originating residential mortgage loans, which description shall include a discussion of the
                           originator's experience in originating mortgage loans of a similar type as the Mortgage Loans; information
                           regarding the size and composition of the originator's origination portfolio; and information that may be
                           material, in the good faith judgment of the Purchaser or any Depositor, to an analysis of the performance
                           of the Mortgage Loans, including the originators' credit-granting or underwriting criteria for mortgage
                           loans of similar type(s) as the Mortgage Loans and such other information as the Purchaser or any Depositor
                           may reasonably request for the purpose of compliance with Item 1110(b)(2) of Regulation AB;

                                    (C)     a description of any material legal or governmental proceedings pending (or known to be
                           contemplated) of a type described in Item 1117 of Regulation AB against the Company, each Third-Party
                           Originator and each Subservicer; and

                                    (D)     a description of any affiliation or relationship of a type described in Item 1119 of
                           Regulation AB between the Company, each Third-Party Originator, each Subservicer and any of the following
                           parties to a Securitization Transaction, as such parties are identified to the Company by the Purchaser or
                           any Depositor in writing in advance of such Securitization Transaction:

                                            (1)      the sponsor;
                                            (2)      the depositor;
                                            (3)      the issuing entity;
                                            (4)      any servicer;
                                            (5)      any trustee;
                                            (6)      any originator;
                                            (7)      any significant obligor;
                                            (8)      any enhancement or support provider; and
                                            (9)      any other material transaction party.

                           (ii)     If so requested by the Purchaser or any  Depositor,  the Company shall provide (or, as  applicable,
                  cause each  Third-Party  Originator  to provide)  Static Pool  Information  with respect to the mortgage  loans (of a
                  similar type as the Mortgage  Loans, as reasonably  identified by the Purchaser as provided below)  originated by (a)
                  the Company,  if the Company is an originator of Mortgage  Loans  (including as an acquirer of Mortgage  Loans from a
                  Qualified Correspondent),  and/or (b) each Third-Party Originator.  Such Static Pool Information shall be prepared by
                  the  Company  (or  Third-Party  Originator)  on the  basis  of  its  reasonable,  good  faith  interpretation  of the
                  requirements  of Item  1105(a)(1)-(3)  of  Regulation  AB. To the extent that there is  reasonably  available  to the
                  Company (or Third-Party  Originator)  Static Pool  Information  with respect to more than one mortgage loan type, the
                  Purchaser or any Depositor  shall be entitled to specify  whether some or all of such  information  shall be provided
                  pursuant to this paragraph.  The content of such Static Pool Information may be in the form  customarily  provided by
                  the Company,  and need not be customized for the Purchaser or any Depositor.  Such Static Pool  Information  for each
                  vintage  origination  year or prior  securitized  pool,  as  applicable,  shall be  presented in  increments  no less
                  frequently  than  quarterly over the life of the mortgage  loans  included in the vintage  origination  year or prior
                  securitized  pool. The most recent  periodic  increment must be as of a date no later than 135 days prior to the date
                  of the prospectus or other offering  document in which the Static Pool  Information is to be included or incorporated
                  by  reference.  The Static  Pool  Information  shall be provided in an  electronic  format that  provides a permanent
                  record of the information  provided,  such as a portable  document format (pdf) file, or other such electronic format
                  reasonably required by the Purchaser or the Depositor, as applicable.

                  Promptly  following  notice or  discovery of a material  error in Static Pool  Information  provided  pursuant to the
                  immediately  preceding  paragraph  (including  an omission  to include  therein  information  required to be provided
                  pursuant to such  paragraph),  the Company shall provide  corrected  Static Pool  Information to the Purchaser or any
                  Depositor,  as applicable,  in the same format in which Static Pool Information was previously provided to such party
                  by the Company.

                  If so requested by the Purchaser or any Depositor, the Company shall provide (or, as applicable, cause each
                  Third-Party Originator to provide), at the expense of the requesting party (to the extent of any additional
                  incremental expense associated with delivery pursuant to this Agreement), such statements and agreed-upon procedures
                  letters of certified public accountants reasonably acceptable to the Purchaser or Depositor, as applicable,
                  pertaining to Static Pool Information relating to prior securitized pools for securitizations closed on or after
                  January 1, 2006 or, in the case of Static Pool Information with respect to the Company's or Third-Party Originator's
                  originations or purchases, to calendar months commencing January 1, 2006, as the Purchaser or such Depositor shall
                  reasonably request.  Such statements and letters shall be addressed to and be for the benefit of such parties as the
                  Purchaser or such Depositor shall designate, which may include, by way of example, any Sponsor, any Depositor and
                  any broker dealer acting as underwriter, placement agent or initial purchaser with respect to a Securitization
                  Transaction.  Any such statement or letter may take the form of a standard, generally applicable document
                  accompanied by a reliance letter authorizing reliance by the addressees designated by the Purchaser or such
                  Depositor.

                           (iii)    If so requested by the  Purchaser or any  Depositor,  the Company  shall  provide such  information
                  regarding  the  Company,  as servicer  of the  Mortgage  Loans,  and each  Subservicer  (each of the Company and each
                  Subservicer,  for purposes of this paragraph, a "Servicer"), as is requested for the purpose of compliance with Items
                  1108, 1117 and 1119 of Regulation AB.  Such information shall include, at a minimum:

                                    (A)     the Servicer's form of organization;

                                    (1)              (B)      a description of how long the Servicer has been servicing residential
                           mortgage loans; a general discussion of the Servicer's experience in servicing assets of any type as well
                           as a more detailed discussion of the Servicer's experience in, and procedures for, the servicing function
                           it will perform under this Agreement and any Reconstitution Agreements; information regarding the size,
                           composition and growth of the Servicer's portfolio of residential mortgage loans of a type similar to the
                           Mortgage Loans and information on factors related to the Servicer that may be material, in the good faith
                           judgment of the Purchaser or any Depositor, to any analysis of the servicing of the Mortgage Loans or the
                           related asset-backed securities, as applicable, including, without limitation:

                                                     (2)      (1)      whether any prior securitizations of mortgage loans of a type
                                            similar to the Mortgage Loans involving the Servicer have defaulted or experienced an
                                            early amortization or other performance triggering event because of servicing during the
                                            three-year period immediately preceding the related Securitization Transaction;
                                                     (2)      the extent of outsourcing the Servicer utilizes;
                                                     (3)      whether there has been previous disclosure of material noncompliance
                                            with the applicable servicing criteria with respect to other securitizations of
                                            residential mortgage loans involving the Servicer as a servicer during the three-year
                                            period immediately preceding the related Securitization Transaction;
                                                     (4)      whether the Servicer has been terminated as servicer in a residential
                                            mortgage loan securitization, either due to a servicing default or to application of a
                                            servicing performance test or trigger; and
                                                     (5)      such other information as the Purchaser or any Depositor may reasonably
                                            request for the purpose of compliance with Item 1108(b)(2) of Regulation AB;

                                    (3)              (C)      a description of any material changes during the three-year period
                           immediately preceding the related Securitization Transaction to the Servicer's policies or procedures with
                           respect to the servicing function it will perform under this Agreement and any Reconstitution Agreements
                           for mortgage loans of a type similar to the Mortgage Loans;

                                    (4)              (D)      information regarding the Servicer's financial condition, to the extent
                           that there is a material risk that an adverse financial event or circumstance involving the Servicer could
                           have a material adverse effect on the performance by the Company of its servicing obligations under this
                           Agreement or any Reconstitution Agreement;

                                    (5)              (E)      information regarding advances made by the Servicer on the Mortgage
                           Loans and the Servicer's overall servicing portfolio of residential mortgage loans for the three-year
                           period immediately preceding the related Securitization Transaction, which may be limited to a statement by
                           an authorized officer of the Servicer to the effect that the Servicer has made all advances required to be
                           made on residential mortgage loans serviced by it during such period, or, if such statement would not be
                           accurate, information regarding the percentage and type of advances not made as required, and the reasons
                           for such failure to advance;

                                    (6)              (F)      a description of the Servicer's processes and procedures designed to
                           address any special or unique factors involved in servicing loans of a similar type as the Mortgage Loans;

                                    (G)     a description of the Servicer's processes for handling delinquencies, losses,
                           bankruptcies and recoveries, such as through liquidation of mortgaged properties, sale of defaulted
                           mortgage loans or workouts;

                                    (H)     information as to how the Servicer  defines or determines  delinquencies  and  charge-offs,
                            including the effect of any grace period, re-aging,  restructuring,  partial payments considered current or
                            other practices with respect to delinquency and loss experience; and

                                    (I)     a description of any material legal or governmental proceedings pending (or known to be
                           contemplated) against the Servicer;

                                    (J)     a description of any affiliation or relationship between the Servicer and any of the
                            following parties to a Securitization Transaction, as such parties are identified to the Servicer by the
                            Purchaser or any Depositor in writing in advance of such Securitization Transaction:

                                            (1)      the sponsor;
                                            (2)      the depositor;
                                            (3)      the issuing entity;
                                            (4)      any servicer;
                                            (5)      any trustee;
                                            (6)      any originator;
                                            (7)      any significant obligor;
                                            (8)      any enhancement or support provider; and
                                            (9)      any other material transaction party.

                           (iv)     [For the purpose of satisfying the reporting  obligation under the Exchange Act with respect to any
                  class of asset-backed  securities,  the Company shall (or shall cause each Subservicer and Third-Party Originator to)
                  (i) provide  prompt  notice to the  Purchaser,  and Master  Servicer and any Depositor in writing of (A) any material
                  litigation or governmental  proceedings of a type described in Item 1117 of Regulation AB involving the Company,  any
                  Subservicer or any Third-Party  Originator (B)) any affiliations or relationships  that develop following the closing
                  date of a Securitization  between the Company,  any Subservicer or any Third-Party  Originator and any of the parties
                  specified in clause (D) of paragraph  (i) of this Section 2(f) (and any other  parties  identified  in writing by the
                  requesting party) with respect to such Securitization  Transaction,  (C) any Event of Default under the terms of this
                  Agreement or any Reconstitution  Agreement, (D) any merger,  consolidation or sale of substantially all of the assets
                  of the  Company,  and (E) the  Company's  entry into any  agreement  with a  Subservicer  to perform or assist in the
                  performance  of any of the  Company's  obligations  under this  Agreement or any  Reconstitution  Agreement  and (ii)
                  provide to the Purchaser and any Depositor a description of such  proceedings,  affiliations  or  relationships.  All
                  notification pursuant to clause (A) should be sent to:

                  EMC Mortgage Corporation
                  2780 Lake Vista Drive
                  Lewisville, TX 75067-3884
                  Attention:  Conduit Seller Approval Dept.
                  Facsimile:  (214) 626-3751
                  Email:  sellerapproval@bear.com


                  With a copy to:

                  Bear, Stearns & Co. Inc.
                  383 Madison Avenue, 3rd floor
                  New York, NY 10179
                  Attention:  Global Credit Administration
                  Facsimile:  (212) 272-6564

                  Notifications pursuant to clause (B) should be sent to:

                  EMC Mortgage Corporation
                  Two Mac Arthur Ridge
                  909 Hidden Ridge Drive, Suite 200
                  Irving, TX 75038
                  Attention:  Associate General Counsel for Loan Administration
                  Facsimile:  (972) 831-2555

                  With copies to:

                  Bear, Stearns & Co. Inc.
                  383 Madison Avenue, 3rd floor
                  New York, NY 10179
                  Attention:  Global Credit Authorization
                  Facsimile:  (212) 272-6564

                  EMC Mortgage Corporation
                  2780 Lake Vista Drive
                  Lewisville, TX 75067-3884
                  Attention:  Conduit Seller Approval Dept.
                  Facsimile:  (214) 626-3751
                  Email:  sellerapproval@bear.com

                           (v)      As a condition  to the  succession  to the Company or any  Subservicer  as servicer or  subservicer
                  under this  Agreement or any  Reconstitution  Agreement by any Person (i) into which the Company or such  Subservicer
                  may be merged or consolidated,  or (ii) which may be appointed as a successor to the Company or any Subservicer,  the
                  Company shall provide to the Purchaser,  any Master  Servicer and any  Depositor,  at least 15 calendar days prior to
                  the effective date of such succession or  appointment,  (x) written notice to the Purchaser and any Depositor of such
                  succession or appointment and (y) in writing and in form and substance  reasonably  satisfactory to the Purchaser and
                  such Depositor,  all information  reasonably  requested by the Purchaser or any Depositor in order to comply with its
                  reporting obligation under Item 6.02 of Form 8-K with respect to any class of asset-backed securities.

                           (vi)     In addition to such  information as the Company,  as servicer,  is obligated to provide pursuant to
                  other  provisions  of this  Agreement,[  not  later  than  ten days  prior  to the  deadline  for the  filing  of any
                  distribution  report on Form 10-D in respect of any  Securitization  Transaction  that  includes  any of the Mortgage
                  Loans serviced by the Company or any Subservicer, the Company or such Subservicer, as applicable,  shall, but only to
                  the extent the Company or such  Subservicer  has knowledge,  provide to the party  responsible for filing such report
                  (including,  if applicable,  the Master  Servicer) notice of the occurrence of any of the following events along with
                  all  information,  data, and material  related thereto as may be required to be included in the related  distribution
                  report on Form 10-D (as specified in the provisions of Regulation AB referenced below):

                                     i.  any material  modifications,  extensions or waivers of Mortgage  Loans serviced by the Company
                                         or its Subservicer terms, fees,  penalties or payments during the distribution  period or that
                                         have cumulatively become material over time (Item 1121(a)(11) of Regulation AB);

                                     ii. material   breaches  of  Mortgage   Loans   serviced  by  the  Company  or  its   Subservicers
                                         representations  or warranties or transaction  covenants (Item  1121(a)(12) of Regulation AB);
                                         and

                                     iii.information  regarding any Mortgage Loans serviced by the Company or its Subservicers  changes
                                         (such as, additions,  substitutions or repurchases),  and any material changes in origination,
                                         underwriting  or other criteria for acquisition or selection of pool assets as it relates to a
                                         substitution (Item 1121(a)(14) of Regulation AB),

                           the  Company  shall  provide to the  Purchaser,  any Master  Servicer  and any  Depositor,  evidence  of the
                  authorization  of the person  signing any  certification  and, no more than once a year,  copies or other evidence of
                  Fidelity Bond Insurance and Errors and Omission Insurance Policy,  financial  information and reports, and such other
                  information  related to the Company or any Subservicer or the Company or such  Subservicer's  performance  hereunder,
                  which items may be accepted in the forms  acceptable to the Company's and  Subservicer's  regulators or the agencies.
                  [ (i)    The Company shall  indemnify  the  Purchaser,  each  affiliate of the  Purchaser,  and each of the following
                  parties participating in a Securitization  Transaction:  each sponsor and issuing entity; each Person (including, but
                  not limited to, any Master  Servicer,  if applicable)  responsible  for the  preparation,  execution or filing of any
                  report required to be filed with the Commission with respect to such Securitization  Transaction, or for execution of
                  a  certification  pursuant  to Rule  13a-14(d)  or Rule  15d-14(d)  under  the  Exchange  Act  with  respect  to such
                  Securitization  Transaction;  each broker dealer acting as underwriter,  placement agent or initial  purchaser,  each
                  Person who controls any of such parties or the Depositor  (within the meaning of Section 15 of the Securities Act and
                  Section 20 of the Exchange Act); and the respective  present and former directors,  officers,  employees ,agents ] of
                  each of the foregoing and of the Depositor (each, an "Indemnified  Party"), and shall hold each of them harmless from
                  and against any claims, losses, damages,  penalties,  fines, forfeitures,  legal fees and expenses and related costs,
                  judgments, and any other costs, fees and expenses that any of them may sustain arising out of or based upon:

                           (A)(1)   any untrue statement of a material fact contained or alleged to be contained in any information,
                  report, certification, data,  accountants' letter or other material provided in written or electronic form under
                  this Amendment Reg AB by or on behalf of the Company, or provided under this Amendment Reg AB by or on behalf of any
                  Subservicer, Subcontractor or Third-Party Originator (collectively, the "Company Information"), or (2) the omission
                  or alleged omission to state in the Company Information a material fact required to be stated in the Company
                  Information or necessary in order to make the statements therein, in the light of the circumstances under which they
                  were made, not misleading; provided, by way of clarification, that clause (2) of this paragraph shall be construed
                  solely by reference to the Company Information and not to any other information communicated in connection with a
                  sale or purchase of securities, without regard to whether the Company Information or any portion thereof is
                  presented together with or separately from such other information;

                           (B)      any breach by the Company of its obligations under this agreement, including particularly any
                  failure by the Company, any Subservicer, any Subcontractor or any Third-Party Originator to deliver any information,
                  report, certification, accountants' letter or other material when and as required under this Amendment Reg AB,
                  including any failure by the Company to identify pursuant to Section 2(e)(ii) any Subcontractor "participating in
                  the servicing function" within the meaning of Item 1122 of Regulation AB; or

                           (C)      any breach by the Company of a representation or warranty set forth in Section 2(a)(i) or in a
                                    writing furnished pursuant to Section 2(a)(ii) and made as of a date prior to the closing date of
                                    the related Securitization Transaction, to the extent that such breach is not cured by such
                                    closing date, or any breach by the Company of a representation or warranty in a writing furnished
                                    pursuant to Section 2(a)(ii) to the extent made as of a date subsequent to such closing date.
                           (D)      The negligence bad faith or willful misconduct of the Company in connection with its performance
                   under this Amendment.

                           If the indemnification provided for herein is unavailable or insufficient as determined by a court of law
                           to hold harmless an Indemnified Party, then the Company agrees that it shall contribute to the amount paid
                           or payable by such Indemnified Party as a result of any claims, losses, damages or liabilities incurred by
                           such Indemnified Party in such proportion as is appropriate to reflect relative fault of such Indemnified
                           Party on the one hand and the Company on the other.

                           In the case of any failure of  performance  described  in clause  (i)(B) of this Section  2(g),  the Company
                  shall  promptly  reimburse  the  Purchaser,  any  Depositor,  as  applicable,  and each  Person  responsible  for the
                  preparation,  execution  or filing of any  report  required  to be filed  with the  Commission  with  respect to such
                  Securitization  Transaction,  or for execution of a certification  pursuant to Rule 13a-14(d) or Rule 15d-14(d) under
                  the Exchange Act with respect to such  Securitization  Transaction,  for all costs  reasonably  incurred by each such
                  party in order to obtain the information, report, certification,  accountants' letter or other material not delivered
                  as required by the Company, any Subservicer, any Subcontractor or any Third-Party Originator.

                           This  indemnification  shall survive the  termination of this  Agreement or the  termination of any party to
                  this Agreement.

                  (ii)     (A)      Any failure by the Company, any Subservicer, any Subcontractor or any Third-Party Originator to
                  deliver any information, report, certification, accountants' letter or other material when and as required under
                  this Amendment Reg AB, or any breach by the Company of a representation or warranty set forth in Section 2(a)(i)  or
                  in a writing furnished pursuant to Section 2(a)(ii) and made as of a date prior to the closing date of the related
                  Securitization Transaction, to the extent that such breach is not cured by such closing date, or any breach by the
                  Company of a representation or warranty in a writing furnished pursuant to Section 2(a)(ii) to the extent made as of
                  a date subsequent to such closing date, shall, except as provided in clause (B) of this paragraph, immediately and
                  automatically, without notice or grace period, constitute an Event of Default with respect to the Company under this
                  Agreement and any applicable Reconstitution Agreement, and shall entitle the Purchaser or any Depositor, as
                  applicable, in its sole discretion to terminate the rights and obligations of the Company as servicer under this
                  Agreement and/or any applicable Reconstitution Agreement without payment (notwithstanding anything in this Agreement
                  or any applicable Reconstitution Agreement to the contrary) of any compensation to the Company and if the Company is
                  servicing any of the Mortgage Loans in a Securitization Transaction appoint a successor servicer reasonably
                  acceptable to any Master Servicer for such Securitization Transaction; provided that to the extent that any
                  provision of this Agreement and/or any applicable Reconstitution Agreement expressly provides for the survival of
                  certain rights or obligations following termination of the Company as servicer, such provision shall be given effect.

                           (B)      Any failure by the Company, any Subservicer or any Subcontractor to deliver any information,
                  report, certification or accountants' letter when and as required under Section 2(b) or 2(c), including (except as
                  provided below) any failure by the Company to identify pursuant to Section 2(e)(ii) any Subcontractor "participating
                  in the servicing function" within the meaning of Item 1122 of Regulation AB, which continues unremedied for ten
                  calendar days after the date on which such information, report, certification or accountants' letter was required to
                  be delivered shall constitute an Event of Default with respect to the Company under this Agreement and any
                  applicable Reconstitution Agreement, and shall entitle the Purchaser, any Master Servicer or any Depositor, as
                  applicable, in its sole discretion to terminate the rights and obligations of the Company as servicer under this
                  Agreement and/or any applicable Reconstitution Agreement without payment  (notwithstanding anything in this
                  Agreement to the contrary) of any compensation to the Company; provided that to the extent that any provision of
                  this Agreement and/or any applicable Reconstitution Agreement expressly provides for the survival of certain rights
                  or obligations following termination of the Company as servicer, such provision shall be given effect.

                           Neither the Purchaser nor any Depositor shall be entitled to terminate the rights and obligations of the
                  Company pursuant to this subparagraph (ii)(B) if a failure of the Company to identify a Subcontractor "participating
                  in the servicing function" within the meaning of Item 1122 of Regulation AB was attributable solely to the role or
                  functions of such Subcontractor with respect to mortgage loans other than the Mortgage Loans.

                  (C)      The Company shall  promptly  reimburse the  Purchaser  (or any designee of the  Purchaser,  such as a master
                  servicer) and any Depositor, as applicable,  for all reasonable expenses incurred by the Purchaser (or such designee)
                  or such  Depositor  as such are  incurred,  in  connection  with the  termination  of the Company as servicer and the
                  transfer of servicing of the Mortgage  Loans to a successor  servicer.  The  provisions of this  paragraph  shall not
                  limit whatever  rights the Purchaser or any Depositor may have under other  provisions of this  Agreement  and/or any
                  applicable  Reconstitution  Agreement  or  otherwise,  whether in equity or at law,  such as an action  for  damages,
                  specific performance or injunctive relief.

                  (iii) The  Purchaser  shall  indemnify  the Company,  each  affiliate of the Company and each Person who controls the
                  Company or such affiliate and their respective  present and former  directors,  officers,  employees and agents,  and
                  hold each of them  harmless  from and against any losses,  damages,  penalties,  fines,  forfeitures,  legal fees and
                  expenses and related costs,  judgments,  and any other costs, fees and expenses that each of them may sustain arising
                  out of or based upon any claims  arising  out of or in  connection  with any  information  set forth in any  offering
                  document  prepared in connection with any  Securitization  Transaction other than a statement or omission arising out
                  of, resulting from, or based upon the Company Information.

                  For  purposes of the  Amendment  and any related  provisions  thereto,  each Master  Servicer  shall be  considered a
      third-party  beneficiary of this  Agreement,  entitled to all the rights and benefits hereof as if it were a direct party to this
      Agreement.

3.   The Company  acknowledges that a Subservicer or Subcontractor  that performs services with respect to mortgage loans involved in a
         Securitization  Transaction  in addition to the Mortgage Loans may be determined by a Depositor to be a  Participating  Entity
         on the basis of the aggregate  balance of such mortgage  loans,  without regard to whether such  Subservicer or  Subcontractor
         would be a  Participating  Entity with respect to the Mortgage  Loans viewed in  isolation.  The Company  shall (A) respond as
         promptly  as  practicable  to any good faith  request  by the  Purchaser  or any  Depositor  for  information  regarding  each
         Subservicer and each  Subcontractor and (B) cause each Subservicer and each  Subcontractor with respect to which the Purchaser
         or any Depositor  requests  delivery of an assessment of compliance  and  accountants'  attestation to deliver such within the
         time required under Section 2(c).

4.   Notwithstanding  any other  provision of this  Amendment  Reg AB, (i) the Company  shall seek the consent of the Purchaser for the
         utilization  of all third  party  service  providers,  including  Subservicers  and  Subcontractors,  when  required by and in
         accordance  with the terms of the Existing  Agreement  and (ii)  references  to the  Purchaser  shall be deemed to include any
         assignees or designees of the Purchaser, such as any Depositor, a master servicer or a trustee.

5.   The Existing Agreement is hereby amended by adding the Exhibits attached hereto as Exhibit A and Exhibit B to the end thereto.

6.   References  in this  Amendment  Reg AB to "this  Agreement"  or words of similar  import  (including  indirect  references  to the
         Agreement)  shall be deemed to be  references  to the  Existing  Agreement  as amended  by this  Amendment  Reg AB.  Except as
         expressly  amended and modified by this Amendment Reg AB, the Agreement shall continue to be, and shall remain,  in full force
         and effect in accordance  with its terms.  In the event of a conflict  between this Amendment Reg AB and any other document or
         agreement, including without limitation the Existing Agreement, this Amendment Reg AB shall control.

7.   This  Amendment Reg AB shall be governed by and construed in accordance  with the laws of the State of New York, or federal law as
         applicable,  without reference to its conflict of law provisions  (other than Section 5-1401 of the General  Obligations Law),
         and the obligations, rights and remedies of the parties hereunder shall be determined in accordance with such laws.

8.   This Amendment Reg AB may be executed in one or more counterparts and by different parties hereto on separate  counterparts,  each
         of which, when so executed, shall constitute one and the same agreement.
9.   This  Amendment  Reg AB shall  bind and inure to the  benefit of and be  enforceable  by the  Company  and the  Purchaser  and the
         respective permitted successors and assigns of the Company and the successors and assigns of the Purchaser.

10.  This Amendment Reg AB will become  effective as of the date first  mentioned  above.  This Amendment Reg AB shall not be assigned,
         pledged or  hypothecated  by the Company to a third party without the prior written  consent of the  Purchaser,  which consent
         may be withheld by the Purchaser in its sole  discretion.  The Existing  Agreement as amended by this  Amendment Reg AB may be
         assigned,  pledged or  hypothecated  by the  Purchaser  in whole or in part,  and with  respect to one or more of the Mortgage
         Loans,  without the consent of the Company.  There shall be no limitation on the number of assignments or transfers  allowable
         by the Purchaser with respect to the Mortgage Loans and this Amendment Reg AB and the Existing Agreement.

11.  Intent of the Parties; Reasonableness.

         The Purchaser and the Company acknowledge and agree that the purpose of this Amendment Reg AB is to facilitate compliance by
the Purchaser and any Depositor with the provisions of Regulation AB and related rules and regulations of the Commission.  Although
Regulation AB is applicable by its terms only to offerings of asset-backed securities that are registered under the Securities Act,
the Company acknowledges that investors in privately offered securities may require that the Purchaser or any Depositor provide
comparable disclosure in unregistered offerings.  References in this Agreement to compliance with Regulation AB include provision of
comparable disclosure in private offerings.

         Neither the Purchaser nor any Depositor shall exercise its right to request delivery of information or other performance
under these provisions other than in good faith, or for purposes other than compliance with the Securities Act, the Exchange Act and
the rules and regulations of the Commission thereunder (or the provision in a private offering of disclosure comparable to that
required under the Securities Act).  The Company acknowledges that interpretations of the requirements of Regulation AB may change
over time, whether due to interpretive guidance provided by the Commission or its staff, consensus among participants in the
asset-backed securities markets, advice of counsel, or otherwise, and agrees to comply with requests made by the Purchaser, any
Master Servicer or any Depositor in good faith for delivery of information under these provisions on the basis of evolving
interpretations of Regulation AB.  In connection with any Securitization Transaction, the Company shall cooperate fully with the
Purchaser to deliver to the Purchaser (including any of its assignees or designees), any Master Servicer and any Depositor, any and
all statements, reports, certifications, records and any other information necessary in the good faith determination of the
Purchaser, any Master Servicer or any Depositor to permit the Purchaser, such Master Servicer or such Depositor to comply with the
provisions of Regulation AB, together with such disclosures relating to the Company, any Subservicer, any Third-Party Originator and
the Mortgage Loans, or the servicing of the Mortgage Loans, reasonably believed by the Purchaser, any Master Servicer or any
Depositor to be necessary in order to effect such compliance.

         The Purchaser (including any of its assignees or designees) shall cooperate with the Company by providing timely notice of
requests for information under these provisions and by reasonably limiting such requests to information required, in the Purchaser's
reasonable judgment, to comply with Regulation AB.

         For purposes of clarification, the provisions, covenants and or requirements of this Amendment are only applicable with
respect to those Mortgage Loans being securitized in a Securitization Transaction


                                                [Signatures Commence on Following Page]




--------------------------------------------------------------------------------




                  IN WITNESS WHEREOF,  the parties have caused their names to be signed hereto by their respective  officers  thereunto
duly authorized as of the day and year first above written.
_______________________________________________________________________________________________________________________________________

                                                    Purchaser

                                                    By:  _______________________________
                                                    Name:  _____________________________
                                                    Title:  ____________________________


                                                    HSBC Mortgage Corporation (USA)

                                                    Company

                                                    By:  _______________________________
                                                    Name:  _____________________________
                                                    Title:  ____________________________




--------------------------------------------------------------------------------




                                                               EXHIBIT A

                                                     FORM OF ANNUAL CERTIFICATION

I.       The [                   ] agreement dated as of [      ], 200[ ] (the "Agreement"), among [IDENTIFY PARTIES]

         I, ________________________________, the _______________________ of [NAME OF COMPANY (the "Company")], certify to [the
Purchaser], [the Depositor], and the [Master Servicer] [Securities Administrator] [Trustee], and their officers, with the knowledge
and intent that they will rely upon this certification, that:

                  (1)      I have reviewed the servicer  compliance  statement of the Company  provided in accordance with Item 1123 of
         Regulation AB (the "Compliance  Statement"),  the report on assessment of the Company's compliance with the servicing criteria
         set forth in Item 1122(d) of Regulation AB (the  "Servicing  Criteria"),  provided in accordance  with Rules 13a-18 and 15d-18
         under  Securities  Exchange Act of 1934,  as amended  (the  "Exchange  Act") and Item 1122 of  Regulation  AB (the  "Servicing
         Assessment"),  the registered public accounting firm's  attestation report provided in accordance with Rules 13a-18 and 15d-18
         under the Exchange Act and Section 1122(b) of Regulation AB (the "Attestation Report"),  and all servicing reports,  officer's
         certificates  and other  information  relating to the servicing of the Mortgage  Loans by the Company  during 200[ ] that were
         delivered by the Company to the [Depositor] [Master Servicer] [Securities  Administrator]  [Trustee] pursuant to the Agreement
         (collectively, the "Company Servicing Information");

                  (2)      Based on my knowledge,  the Company  Servicing  Information,  taken as a whole,  does not contain any untrue
         statement of a material  fact or omit to state a material  fact  necessary to make the  statements  made,  in the light of the
         circumstances  under  which such  statements  were made,  not  misleading  with  respect to the period of time  covered by the
         Company Servicing Information;

                  (3)      Based on my  knowledge,  all of the  Company  Servicing  Information  required to be provided by the Company
         under the Agreement has been provided to the [Depositor] [Master Servicer] [Securities Administrator] [Trustee];

                  (4)      I am responsible for reviewing the activities performed by the Company as servicer under the Agreement,  and
         based on my knowledge and the compliance  review  conducted in preparing the  Compliance  Statement and except as disclosed in
         the Compliance  Statement,  the Servicing  Assessment or the  Attestation  Report,  the Company has fulfilled its  obligations
         under the Agreement in all material respects; and

                  (5)      The  Compliance  Statement  required to be  delivered  by the Company  pursuant  to the  Agreement,  and the
         Servicing  Assessment and Attestation  Report  required to be provided by the Company and by any Subservicer or  Subcontractor
         pursuant to the Agreement,  have been provided to the [Depositor]  [Master Servicer].  Any material instances of noncompliance
         described in such reports have been disclosed to the [Depositor]  [Master  Servicer].  Any material  instance of noncompliance
         with the Servicing Criteria has been disclosed in such reports.

         1.


                                                     Date:    _________________________


                                                     By:  _____________________________
                                                     Name:
                                                     Title:




--------------------------------------------------------------------------------




                                                               EXHIBIT B

                                    SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE

         The assessment of compliance to be delivered by [the Company] [Name of Subservicer] shall address, at a minimum, the
criteria identified as below as "Applicable Servicing Criteria":

_________________________________________________________________________________________________________________
                                                                                           Applicable Servicing
                                   Servicing Criteria                                            Criteria
_________________________________________________________________________________________________________________
     Reference                                     Criteria
_________________________________________________________________________________________________________________
                                       General Servicing Considerations
--------------------                                                                       ----------------------
1122(d)(1)(i)        Policies and procedures are instituted to monitor any performance               x
                     or other triggers and events of default in accordance with the
                     transaction agreements.
--------------------                                                                       ----------------------
1122(d)(1)(ii)       If any material servicing activities are outsourced to third                    x
                     parties, policies and procedures are instituted to monitor the
                     third party's performance and compliance with such servicing
                     activities.
--------------------                                                                       ----------------------
1122(d)(1)(iii)      Any requirements in the transaction agreements to maintain a
                     back-up servicer for the mortgage loans are maintained.
--------------------                                                                       ----------------------
1122(d)(1)(iv)       A fidelity bond and errors and omissions policy is in effect on the             x
                     party participating in the servicing function throughout the
                     reporting period in the amount of coverage required by and
                     otherwise in accordance with the terms of the transaction
                     agreements.
--------------------                                                                       ----------------------
                                      Cash Collection and Administration
--------------------                                                                       ----------------------
1122(d)(2)(i)        Payments on mortgage loans are deposited into the appropriate                   x
                     custodial bank accounts and related bank clearing accounts no more
                     than two business days following receipt, or such other number of
                     days specified in the transaction agreements.
--------------------                                                                       ----------------------
1122(d)(2)(ii)       Disbursements made via wire transfer on behalf of an obligor or to              x
                     an investor are made only by authorized personnel.
--------------------                                                                       ----------------------
1122(d)(2)(iii)      Advances of funds or guarantees regarding collections, cash flows               x
                     or distributions, and any interest or other fees charged for such
                     advances, are made, reviewed and approved as specified in the
                     transaction agreements.
--------------------                                                                       ----------------------
                     The related accounts for the transaction, such as cash reserve
                     accounts or accounts established as a form of
                     overcollateralization, are separately maintained (e.g., with                    x
                     respect to commingling of cash) as set forth in the transaction
1122(d)(2)(iv)       agreements.
--------------------                                                                       ----------------------
1122(d)(2)(v)        Each custodial account is maintained at a federally insured                     x
                     depository institution as set forth in the transaction agreements.
                     For purposes of this criterion, "federally insured depository
                     institution" with respect to a foreign financial institution means
                     a foreign financial institution that meets the requirements of Rule
                     13k-1(b)(1) of the Securities Exchange Act.
--------------------                                                                       ----------------------
1122(d)(2)(vi)       Unissued checks are safeguarded so as to prevent unauthorized
                     access.
--------------------                                                                       ----------------------
1122(d)(2)(vii)      Reconciliations are prepared on a monthly basis for all                         x
                     asset-backed securities related bank accounts, including custodial
                     accounts and related bank clearing accounts. These reconciliations
                     are (A) mathematically accurate; (B) prepared within 30 calendar
                     days after the bank statement cutoff date, or such other number of
                     days specified in the transaction agreements; (C) reviewed and
                     approved by someone other than the person who prepared the
                     reconciliation; and (D) contain explanations for reconciling items.
                     These reconciling items are resolved within 90 calendar days of
                     their original identification, or such other number of days
                     specified in the transaction agreements.
--------------------                                                                       ----------------------
                                      Investor Remittances and Reporting
--------------------                                                                       ----------------------
1122(d)(3)(i)        Reports to investors, including those to be filed with the                      X
                     Commission, are maintained in accordance with the transaction
                     agreements and applicable Commission requirements. Specifically,
                     such reports (A) are prepared in accordance with timeframes and
                     other terms set forth in the transaction agreements; (B) provide
                     information calculated in accordance with the terms specified in
                     the transaction agreements; (C) are filed with the Commission as
                     required by its rules and regulations; and (D) agree with
                     investors' or the trustee's records as to the total unpaid
                     principal balance and number of mortgage loans serviced by the
                     Servicer.
--------------------                                                                       ----------------------
1122(d)(3)(ii)       Amounts due to investors are allocated and remitted in accordance               X
                     with timeframes, distribution priority and other terms set forth in
                     the transaction agreements.
--------------------                                                                       ----------------------
                     Disbursements made to an investor are posted within two business
                     days to the Servicer's investor records, or such other number of                X
1122(d)(3)(iii)      days specified in the transaction agreements.
--------------------                                                                       ----------------------
                     Amounts remitted to investors per the investor reports agree with
                     cancelled checks, or other form of payment, or custodial bank                   X
1122(d)(3)(iv)       statements.
--------------------                                                                       ----------------------
                                          Pool Asset Administration                                  X
--------------------                                                                       ----------------------
1122(d)(4)(i)        Collateral or security on mortgage loans is maintained as required              X
                     by the transaction agreements or related mortgage loan documents.
--------------------                                                                       ----------------------
                     Mortgage loan and related documents are safeguarded as required by              X
1122(d)(4)(ii)       the transaction agreements
--------------------                                                                       ----------------------
1122(d)(4)(iii)      Any additions, removals or substitutions to the asset pool are                  X
                     made, reviewed and approved in accordance with any conditions or
                     requirements in the transaction agreements.
--------------------                                                                       ----------------------
1122(d)(4)(iv)       Payments on mortgage loans, including any payoffs, made in                      X
                     accordance with the related mortgage loan documents are posted to
                     the Servicer's obligor records maintained no more than two business
                     days after receipt, or such other number of days specified in the
                     transaction agreements, and allocated to principal, interest or
                     other items (e.g., escrow) in accordance with the related mortgage
                     loan documents.
--------------------                                                                       ----------------------
1122(d)(4)(v)        The Servicer's records regarding the mortgage loans agree with the              X
                     Servicer's records with respect to an obligor's unpaid principal
                     balance.
--------------------                                                                       ----------------------
1122(d)(4)(vi)       Changes with respect to the terms or status of an obligor's                     X
                     mortgage loans (e.g., loan modifications or re-agings) are made,
                     reviewed and approved by authorized personnel in accordance with
                     the transaction agreements and related pool asset documents.
--------------------                                                                       ----------------------
1122(d)(4)(vii)      Loss mitigation or recovery actions (e.g., forbearance plans,                   X
                     modifications and deeds in lieu of foreclosure, foreclosures and
                     repossessions, as applicable) are initiated, conducted and
                     concluded in accordance with the timeframes or other requirements
                     established by the transaction agreements.
--------------------                                                                       ----------------------
1122(d)(4)(viii)     Records documenting collection efforts are maintained during the                X
                     period a mortgage loan is delinquent in accordance with the
                     transaction agreements. Such records are maintained on at least a
                     monthly basis, or such other period specified in the transaction
                     agreements, and describe the entity's activities in monitoring
                     delinquent mortgage loans including, for example, phone calls,
                     letters and payment rescheduling plans in cases where delinquency
                     is deemed temporary (e.g., illness or unemployment).
--------------------                                                                       ----------------------
1122(d)(4)(ix)       Adjustments to interest rates or rates of return for mortgage loans
                     with variable rates are computed based on the related mortgage loan
                     documents.
--------------------                                                                       ----------------------
1122(d)(4)(x)        Regarding any funds held in trust for an obligor (such as escrow
                     accounts): (A) such funds are analyzed, in accordance with the
                     obligor's mortgage loan documents, on at least an annual basis, or
                     such other period specified in the transaction agreements; (B)
                     interest on such funds is paid, or credited, to obligors in
                     accordance with applicable mortgage loan documents and state laws;
                     and (C) such funds are returned to the obligor within 30 calendar
                     days of full repayment of the related mortgage loans, or such other
                     number of days specified in the transaction agreements.
--------------------                                                                       ----------------------
1122(d)(4)(xi)       Payments made on behalf of an obligor (such as tax or insurance
                     payments) are made on or before the related penalty or expiration
                     dates, as indicated on the appropriate bills or notices for such
                     payments, provided that such support has been received by the
                     servicer at least 30 calendar days prior to these dates, or such
                     other number of days specified in the transaction agreements.
--------------------                                                                       ----------------------
1122(d)(4)(xii)      Any late payment penalties in connection with any payment to be
                     made on behalf of an obligor are paid from the servicer's funds and
                     not charged to the obligor, unless the late payment was due to the
                     obligor's error or omission.
--------------------                                                                       ----------------------
                     Disbursements made on behalf of an obligor are posted within two
                     business days to the obligor's records maintained by the servicer,
                     or such other number of days specified in the transaction
1122(d)(4)(xiii)     agreements.
--------------------                                                                       ----------------------
1122(d)(4)(xiv)       Delinquencies, charge-offs and uncollectible accounts are
                     recognized and recorded in accordance with the transaction
                     agreements.
--------------------                                                                       ----------------------
                     Any external enhancement or other support, identified in Item
                     1114(a)(1) through (3) or Item 1115 of Regulation AB, is maintained
1122(d)(4)(xv)       as set forth in the transaction agreements.
-------------------- --------------------------------------------------------------------- ----------------------


                                                     [NAME OF COMPANY] [NAME OF SUBSERVICER]


                                                     Date:    _________________________


                                                     By:  _____________________________
                                                     Name:
                                                     Title:




--------------------------------------------------------------------------------



                                          Assignment Agreements


                                                                                                                        EXHIBIT I-1

                                 ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT

         This is an Assignment,  Assumption and Recognition  Agreement (this "AAR  Agreement") made as of March 30,
2007, among EMC Mortgage Corporation (the "Assignor"),  Citibank,  N.A., not individually but solely as trustee for
the  holders of the Bear  Stearns  ALT-A Trust  2007-2,  Mortgage  Pass-Through  Certificates,  Series  2007-2 (the
"Assignee") and HomeBanc Mortgage Corporation (the "Company").

         In  consideration  of the mutual promises  contained  herein the parties hereto agree that the residential
mortgage  loans (the  "Assigned  Loans")  listed on  Attachment 1 annexed  hereto (the  "Assigned  Loan  Schedule")
purchased  by the  Assignor  from the Company  and now  serviced by Company for  Assignor  and its  successors  and
assigns pursuant to (a) the Purchase,  Warranties and Servicing Agreement,  dated as of January 1, 2004, as amended
by the Amended and Restated  Amendment  No. 1 to the Purchase,  Warranties  and  Servicing  Agreement,  dated as of
January 27,  2006,  between  Assignor and Company (as amended,  the "PWS  Agreement")  and (b) the Term Sheet dated
June 29,  2006,  between  Assignor  and  Company  (the  "Term  Sheet"  and  together  with the PWS  Agreement,  the
"Agreements")  shall be subject to the terms of this AAR Agreement.  Capitalized  terms used herein but not defined
shall have the meanings ascribed to them in the PWS Agreement.

                                             Assignment and Assumption

         Except as  expressly  provided  for herein,  the  Assignor  hereby  grants,  transfers  and assigns to the
Assignee all of its right,  title and interest as in, to and under (a) the  Assigned  Loans and (b) the  Agreements
with respect to the Assigned Loans;  provided,  however,  that the Assignor is not assigning to the Assignee any of
its right,  title or interest,  in, to and under the PWS Agreement with respect to any mortgage loan other than the
Assigned  Loans  listed on Exhibit A.  Notwithstanding  anything to the  contrary  contained  herein,  the Assignor
specifically  reserves  and does not assign to the  Assignee  any  right,  title and  interest  in, to or under the
representations  and  warranties  contained in Section 3.01 and Section 3.02 of the PWS  Agreement and the Assignor
is retaining  the right to enforce the  representations  and  warranties  set forth in those  sections  against the
Company.  Except as is otherwise  expressly provided herein, the Assignor makes no  representations,  warranties or
covenants  to the  Assignee and the Assignee  acknowledges  that the  Assignor has no  obligations  to the Assignee
under the terms of the PWS Agreement or otherwise relating to the transaction  contemplated herein (including,  but
not limited to, any obligation to indemnify the Assignee).

                                     Representations, Warranties and Covenants

         1.       Assignor warrants and represents to Assignee and Company as of the date hereof:

          Attached  hereto as Attachment 2 are true and accurate copies of the Agreements  which  agreements are in
full force and effect as of the date hereof and the  provisions of which have not been waived,  amended or modified
in any respect, nor has any notice of termination been given thereunder;

          Assignor is the lawful  owner of the Assigned  Loans with full right to transfer  the Assigned  Loans and
any and all of its  interests,  rights and  obligations  under the PWS  Agreement  as they  relate to the  Assigned
Loans,  free and clear from any and all claims and  encumbrances;  and upon the transfer of the  Assigned  Loans to
Assignee as  contemplated  herein and in the Mortgage  Loan Purchase  Agreement  dated as of March 30, 2007 between
the Assignor and Structured  Asset  Mortgage  Investments  II Inc.  ("SAMI II"),  Assignee shall have good title to
each and every  Assigned Loan, as well as any and all of Assignee's  interests,  rights and  obligations  under the
PWS Agreement as they relate to the Assigned Loans, free and clear of any and all liens, claims and encumbrances;

          There are no offsets,  counterclaims or other defenses  available to Company with respect to the Assigned
Loans or the PWS Agreement;

          Assignor has no knowledge  of, and has not received  notice of, any waivers  under,  or any  modification
of, any Assigned Loan;

          Assignor is duly organized,  validly  existing and in good standing under the laws of the jurisdiction of
its incorporation, and has all requisite power and authority to acquire, own and sell the Assigned Loans;

          Assignor has full corporate  power and authority to execute,  deliver and perform its  obligations  under
this AAR Agreement,  and to consummate the  transactions  set forth herein.  The  consummation of the  transactions
contemplated  by this AAR Agreement is in the ordinary  course of Assignor's  business and will not conflict  with,
or result in a breach  of, any of the terms,  conditions  or  provisions  of  Assignor's  charter or by-laws or any
legal  restriction,  or any material  agreement or  instrument  to which  Assignor is now a party or by which it is
bound,  or result in the violation of any law,  rule,  regulation,  order,  judgment or decree to which Assignor or
its  property is subject.  The  execution,  delivery  and  performance  by Assignor of this AAR  Agreement  and the
consummation by it of the transactions  contemplated  hereby,  have been duly authorized by all necessary corporate
action on the part of Assignor.  This AAR  Agreement  has been duly  executed and  delivered by Assignor  and, upon
the due  authorization,  execution  and  delivery by Assignee and Company,  will  constitute  the valid and legally
binding obligation of Assignor  enforceable  against Assignor in accordance with its terms except as enforceability
may be limited by  bankruptcy,  reorganization,  insolvency,  moratorium  or other similar laws now or hereafter in
effect  relating  to  creditors'  rights  generally,  and by general  principles  of equity  regardless  of whether
enforceability is considered in a proceeding in equity or at law;

          No consent,  approval,  order or  authorization  of, or  declaration,  filing or  registration  with, any
governmental  entity is required to be obtained or made by Assignor in connection  with the execution,  delivery or
performance by Assignor of this AAR Agreement, or the consummation by it of the transactions contemplated hereby;

          Neither  Assignor nor anyone acting on its behalf has offered,  transferred,  pledged,  sold or otherwise
disposed of the Assigned  Loans or any interest in the Assigned  Loans,  or solicited  any offer to buy or accept a
transfer,  pledge or other  disposition of the Assigned  Loans,  or any interest in the Assigned Loans or otherwise
approached  or  negotiated  with respect to the  Assigned  Loans,  or any  interest in the Assigned  Loans with any
Person in any manner, or made any general  solicitation by means of general  advertising or in any other manner, or
taken any other action which would  constitute a  distribution  of the Assigned  Loans under the  Securities Act of
1933,  as amended  (the "1933 Act") or which would  render the  disposition  of the  Assigned  Loans a violation of
Section 5 of the 1933 Act or require registration pursuant thereto;

          The Assignor has received from Company,  and has delivered to the Assignee,  all documents required to be
delivered to Assignor by the Company  prior to the date hereof  pursuant to the PWS  Agreement  with respect to the
Assigned Loans and has not received, and has not requested from the Company, any additional documents; and

          There is no action, suit,  proceeding,  investigation or litigation pending or, to Assignor's  knowledge,
threatened,  which  either in any  instance  or in the  aggregate,  if  determined  adversely  to  Assignor,  would
adversely  affect  Assignor's  execution  or delivery  of, or the  enforceability  of, this AAR  Agreement,  or the
Assignor's ability to perform its obligations under this AAR Agreement.

         2.       Assignee  warrants and  represents  to, and covenants  with,  Assignor and Company as of the date
hereof:

          Assignee is duly organized,  validly  existing and in good standing under the laws of the jurisdiction of
its  organization  and has all requisite power and authority to hold the Assigned Loans as trustee on behalf of the
holders of the Bear Stearns ALT-A Trust 2007-2, Mortgage Pass-Through Certificates, Series 2007-2;

          Assignee has full corporate  power and authority to execute,  deliver and perform its  obligations  under
this AAR Agreement,  and to consummate the  transactions  set forth herein.  The  consummation of the  transactions
contemplated  by this AAR Agreement is in the ordinary  course of Assignee's  business and will not conflict  with,
or result in a breach  of, any of the terms,  conditions  or  provisions  of  Assignee's  charter or by-laws or any
legal  restriction,  or any material  agreement or  instrument  to which  Assignee is now a party or by which it is
bound,  or result in the violation of any law,  rule,  regulation,  order,  judgment or decree to which Assignee or
its  property is subject.  The  execution,  delivery  and  performance  by Assignee of this AAR  Agreement  and the
consummation by it of the transactions  contemplated  hereby,  have been duly authorized by all necessary corporate
action on part of Assignee.  This AAR  Agreement has been duly executed and delivered by Assignee and, upon the due
authorization,  execution  and delivery by Assignor  and Company,  will  constitute  the valid and legally  binding
obligation of Assignee  enforceable  against Assignee in accordance with its terms except as enforceability  may be
limited by  bankruptcy,  reorganization,  insolvency,  moratorium  or other similar laws now or hereafter in effect
relating to creditors' rights generally,  and by general principles of equity regardless of whether  enforceability
is considered in a proceeding in equity or at law;

          No consent,  approval,  order or  authorization  of, or  declaration,  filing or  registration  with, any
governmental  entity is required to be obtained or made by Assignee in connection  with the execution,  delivery or
performance by Assignee of this AAR Agreement, or the consummation by it of the transactions contemplated hereby;

          There is no action, suit,  proceeding,  investigation or litigation pending or, to Assignee's  knowledge,
threatened,  which  either in any  instance  or in the  aggregate,  if  determined  adversely  to  Assignee,  would
adversely  affect  Assignee's  execution  or delivery  of, or the  enforceability  of, this AAR  Agreement,  or the
Assignee's ability to perform its obligations under this AAR Agreement; and

          Assignee  assumes  for the  benefit  of each of the  Assignor  and the  Company  all of the rights of the
Purchaser under the PWS Agreement with respect to the Assigned Loans.

         3.       Company  warrants  and  represents  to, and covenant  with,  Assignor and Assignee as of the date
hereof:

          Attached hereto as Attachment 2 are true and accurate copies of the Agreements,  which  agreements are in
full force and effect as of the date hereof and the  provisions of which have not been waived,  amended or modified
in any respect, nor has any notice of termination been given thereunder;

          Company is duly organized,  validly  existing and in good standing under the laws of the  jurisdiction of
its  incorporation,  and has all  requisite  power and  authority  to service the Assigned  Loans and  otherwise to
perform its obligations under the PWS Agreement;

          Company has full  corporate  power and authority to execute,  deliver and perform its  obligations  under
this AAR Agreement,  and to consummate the  transactions  set forth herein.  The  consummation of the  transactions
contemplated by this AAR Agreement is in the ordinary  course of Company's  business and will not conflict with, or
result in a breach of, any of the terms,  conditions  or  provisions  of Company's  charter or by-laws or any legal
restriction,  or any material  agreement or instrument to which Company is now a party or by which it is bound,  or
result in the violation of any law, rule,  regulation,  order,  judgment or decree to which Company or its property
is subject.  The execution,  delivery and  performance by Company of this AAR Agreement and the  consummation by it
of the transactions  contemplated  hereby,  have been duly authorized by all necessary corporate action on the part
of Company.  This AAR Agreement has been duly executed and delivered by Company,  and, upon the due  authorization,
execution  and delivery by Assignor and  Assignee,  will  constitute  the valid and legally  binding  obligation of
Company,  enforceable  against  Company in  accordance  with its terms except as  enforceability  may be limited by
bankruptcy,  reorganization,  insolvency,  moratorium or other similar laws now or hereafter in effect  relating to
creditors'  rights  generally,  and by  general  principles  of equity  regardless  of  whether  enforceability  is
considered in a proceeding in equity or at law;

          No consent,  approval,  order or  authorization  of, or  declaration,  filing or  registration  with, any
governmental  entity is required to be obtained or made by Company in connection  with the  execution,  delivery or
performance by Company of this AAR Agreement, or the consummation by it of the transactions contemplated hereby;

          The Company shall  establish a Custodial  Account and an Escrow  Account under the PWS Agreement in favor
of the  Assignee  with  respect to the  Assigned  Loans  separate  from the  Custodial  Account and Escrow  Account
previously established under the PWS Agreement in favor of Assignor;

          No event has occurred  from the Closing  Date to the date hereof  which would render the  representations
and  warranties  as to the  related  Assigned  Loans  made by the  Company  in  Sections  3.01  and 3.02 of the PWS
Agreement to be untrue in any material respect; and

          Neither this AAR Agreement  nor any  certification,  statement,  report or other  agreement,  document or
instrument  furnished  or to be furnished by the Company  pursuant to this AAR  Agreement  contains or will contain
any  materially  untrue  statement  of fact or omits or will omit to state a material  fact  necessary  to make the
statements contained therein not misleading.

         4.       The Company hereby  restates the  representations  and warranties set forth in Section 3.01(p) of
the PWS Agreement as of the date hereof.

         Notwithstanding  anything to the  contrary  in the PWS  Agreement,  the Company  shall (or shall cause any
Third-Party  Originator  to) (i)  immediately  notify  Assignor  and SAMI II in  writing  of (A) legal  proceedings
pending  against the Company,  or proceedings  known to be contemplated  by  governmental  authorities  against the
Company  which in the judgment of the Company would be, in each case,  material to purchasers of securities  backed
by the Assigned Loans,  (B) any  affiliations or  relationships of the type described in Item 1119(b) of Regulation
AB that  develop  following  the date  hereof  between the  Company  and any of the above  listed  parties or other
parties  identified in writing by the Assignor or SAMI II with respect to the  Securitization  Transaction and (ii)
provide to the Assignor and SAMI II a description of such proceedings, affiliations or relationships.

         Each   notice/update   regarding   Regulation   AB   should  be  sent  to  the   Assignor   by  e-mail  to
regABnotifications@bear.com.  Additionally,  all such  notifications,  other than those  pursuant to (i)(A)  above,
should be sent to:

                           EMC Mortgage Corporation
                           2780 Lake Vista Drive
                           Lewisville, Texas 75067
                           Attention: Conduit Seller Approval
                           Facsimile: (214) 626-3751
                           Email: sellerapproval@bear.com

                           with copies to:

                           Bear, Stearns & Co. Inc.
                           383 Madison Avenue, 3rd Floor
                           New York, NY  10179
                           Attention:  Global Credit Administration
                           Facsimile:  (212) 272-6564

                           Notifications pursuant to (i)(A) above should be sent to:

                           EMC Mortgage Corporation
                           2780 Lake Vista Drive
                           Lewisville, TX  75067-3884
                           Attention:  General Counsel
                           Facsimile: (469) 759-4714

                           with a copy to:

                           Bear, Stearns & Co. Inc.
                           383 Madison Avenue, 3rd Floor
                           New York, NY  10179
                           Attention:  Global Credit Administration
                           Facsimile:  (212) 272-6564

         5.       Assignor  hereby  agrees to indemnify  and hold the  Assignee  (and its  successors  and assigns)
harmless  against  any and all  claims,  losses,  penalties,  fines,  forfeitures,  legal fees and  related  costs,
judgments,  and any other costs,  fees and expenses that Assignee (and its  successors  and assigns) may sustain in
any way related to any breach of the  representations  or warranties of Assignor set forth in this AAR Agreement or
the breach of any covenant or condition contained herein.

                                              Recognition of Assignee

         6.       From and after  the date  hereof,  Company  shall  recognize  Assignee  as owner of the  Assigned
Loans,  and acknowledges  that the Assigned Loans are intended to be part of a REMIC or multiple  REMICs,  and will
service the Assigned  Loans in  accordance  with the PWS Agreement  (as modified by this AAR  Agreement)  but in no
event in a manner  that would (i) cause any such  intended  REMIC to fail to  qualify as a REMIC or (ii)  result in
the  imposition  of a tax upon  any  such  intended  REMIC  (including  but not  limited  to the tax on  prohibited
transactions  as defined in Section  860F(a)(2)  of the Code and the tax on  contributions  to a REMIC set forth in
Section 860G(d) of the Code).  It is the intention of Assignor,  Company and Assignee that this AAR Agreement shall
be binding  upon and for the  benefit of the  respective  successors  and assigns of the  parties  hereto.  Neither
Company  nor  Assignor  shall  amend or agree to  amend,  modify,  waive,  or  otherwise  alter any of the terms or
provisions of the PWS Agreement which amendment,  modification,  waiver or other alteration would in any way affect
the Assigned Loans without the prior written consent of Assignee.

         7.       Notwithstanding  any term hereof to the contrary,  it is expressly  understood  and agreed by the
parties  hereto  that (a) the  execution  and  delivery  of this AAR  Agreement  by the  Assignee  is solely in its
capacity as trustee (the  "Trustee")  for Bear Stearns  ALT-A Trust  2007-2,  Mortgage  Pass-Through  Certificates,
Series 2007-2  pursuant to the Pooling and Servicing  Agreement (the "Pooling and Servicing  Agreement"),  dated as
of March 1, 2007, among SAMI II, the Assignor,  the Assignee,  Wells Fargo Bank,  National  Association,  as master
servicer  (the  "Master  Servicer")  and as  securities  administrator,  and  not  individually,  (b)  each  of the
representations,  undertakings  and  agreements  herein  made on behalf of Bear  Stearns  ALT-A  Trust  2007-2 (the
"Trust") is made and intended not as personal  representations,  undertakings  and agreements of the Trustee but is
made and  intended for the purpose of binding  only the Trust and (c) under no  circumstances  shall the Trustee be
personally  liable for the payment of any  indebtedness  or expenses of the  Assignee or the Trust or be liable for
the breach or failure of any obligation,  representation,  warranty or covenant made or undertaken by the Assignee,
the  Assignor or the Trust under this AAR  Agreement or made or  undertaken  by the  Assignee,  the Assignor or the
Trust under the  Agreements or the Pooling and Servicing  Agreement.  Any recourse  against the Assignee in respect
of any  obligations  it may have under or pursuant to the terms of this AAR  Agreement  shall be limited  solely to
the assets it may hold as trustee for Bear Stearns ALT-A Trust 2007-2, Mortgage Pass-Through  Certificates,  Series
2007-2.

                                           Modification of PWS Agreement

         8.       The Company and Assignor hereby amend the PWS Agreement as follows:

          (a)     The following definitions are added to Article I of the PWS Agreement:

         Assignee:  Citibank,  N.A.,  as trustee for the holders of the Bear Stearns  ALT-A Trust  2007-2,
         Mortgage Pass-Through Certificates, Series 2007-2.

         DBRS:  Dominion Bond Rating Service, and any successor in interest.

         Moody's:  Moody's Investors Service, Inc. or its successor in interest.

         Pooling and Servicing Agreement:  That certain pooling and servicing  agreement,  dated as of March
         1, 2007, among SAMI II, the Trustee,  the Master  Servicer,  the Securities  Administrator  and EMC
         Mortgage Corporation.

         Rating Agency: Each of  DBRS, Fitch, Moody's and S&P, as applicable.

         SAMI II: Structured Asset Mortgage Investments II Inc.

         Securities Administrator: Wells Fargo Bank, National Association.

         Trustee:  Citibank,  N.A., or its successor in interest,  or any successor  trustee  appointed as
         provided in the Pooling and Servicing Agreement.

          (b)     The definition of Business Day is deleted in its entirety and replaced with the following:

         Business  Day:  Any day other  than:  (i) a Saturday  or Sunday,  or (ii) a legal  holiday in the
         States of New York, Georgia,  Maryland or Minnesota,  or (iii) a day on which banks in the States
         of New York,  Georgia,  Maryland or  Minnesota  are  authorized  or obligated by law or executive
         order to be closed.

          (c)     The Standard & Poor's  rating of "A2" in the  definition  of Eligible  Account in Section 1.01 of
the PWS Agreement is hereby replaced with "AA".

          (d)     The following is added to the first  sentence of the fourth  paragraph of Section 4.13 of the PWS
Agreement:

         ; provided,  however,  that any REO property shall be disposed of by the Company before the close
         of the third  taxable year  following  the taxable year in which the Mortgage  Loan became an REO
         property, unless the Company is otherwise directed by the Assignee.


          (e)     Section 11.04 of the PWS Agreement is deleted in its entirety and replaced with the following:

         Section 11.04      Governing Law.

                  This  Agreement  and the  related  Term Sheet  shall be  governed  by and  construed  in
         accordance  with the laws of the  State  of New York  without  giving  effect  to  principles  of
         conflicts of laws and except to the extent preempted by Federal law and the  obligations,  rights
         and remedies of the parties hereunder shall be determined in accordance with such laws.


          (f)      The PWS  Agreement  is  hereby  amended  as of the  date  hereof  by  deleting  Exhibit  E in its
entirety and replacing it with the following:

                                                         EXHIBIT E

                                             REPORTING DATA FOR MONTHLY REPORT
_____________________________________________________________________________________________________________________________
Exhibit 1                           Standard Loan Level File Layout - Master
                                    Servicing
_____________________________________________________________________________________________________________________________
Exhibit 1:  Layout
_____________________________________________________________________________________________________________________________
                                                                                                                        Max
Column Name                         Description                                        Decimal   Format Comment         Size
_____________________________________________________________________________________________________________________________
Each file requires the following fields:
_____________________________________________________________________________________________________________________________
SER_INVESTOR_NBR                    A value assigned by the Servicer to define a
                                    group of loans.                                             Text up to 20 digits      20
_____________________________________________________________________________________________________________________________
LOAN_NBR                            A unique identifier assigned to each loan by
                                    the investor.                                               Text up to 10 digits      10
_____________________________________________________________________________________________________________________________
SERVICER_LOAN_NBR                   A unique number assigned to a loan by the
                                    Servicer.  This may be different than the
                                    LOAN_NBR.                                                   Text up to 10 digits      10
_____________________________________________________________________________________________________________________________
SCHED_PAY_AMT                       Scheduled monthly principal and scheduled             2
                                    interest payment that a borrower is expected to             No commas(,) or
                                    pay, P&I constant.                                          dollar signs ($)          11
_____________________________________________________________________________________________________________________________
NOTE_INT_RATE                       The loan interest rate as reported by the             4
                                    Servicer.                                                   Max length of 6            6
_____________________________________________________________________________________________________________________________
NET_INT_RATE                        The loan gross interest rate less the service         4
                                    fee rate as reported by the Servicer.                       Max length of 6            6
_____________________________________________________________________________________________________________________________
SERV_FEE_RATE                       The servicer's fee rate for a loan as reported        4
                                    by the Servicer.                                            Max length of 6            6
_____________________________________________________________________________________________________________________________
SERV_FEE_AMT                        The servicer's fee amount for a loan as               2     No commas(,) or
                                    reported by the Servicer.                                   dollar signs ($)          11
_____________________________________________________________________________________________________________________________
NEW_PAY_AMT                         The new loan payment amount as reported by the        2     No commas(,) or
                                    Servicer.                                                   dollar signs ($)          11
_____________________________________________________________________________________________________________________________
NEW_LOAN_RATE                       The new loan rate as reported by the Servicer.        4     Max length of 6            6

_____________________________________________________________________________________________________________________________
ARM_INDEX_RATE                      The index the Servicer is using to calculate a        4     Max length of 6
                                    forecasted rate.                                                                       6
_____________________________________________________________________________________________________________________________
ACTL_BEG_PRIN_BAL                   The borrower's actual principal balance at the        2     No commas(,) or
                                    beginning of the processing cycle.                          dollar signs ($)          11
_____________________________________________________________________________________________________________________________
ACTL_END_PRIN_BAL                   The borrower's actual principal balance at the        2     No commas(,) or
                                    end of the processing cycle.                                dollar signs ($)          11
_____________________________________________________________________________________________________________________________
BORR_NEXT_PAY_DUE_DATE              The date at the end of processing cycle that                MM/DD/YYYY
                                    the borrower's next payment is due to the                                             10
                                    Servicer, as reported by Servicer.
_____________________________________________________________________________________________________________________________
SERV_CURT_AMT_1                     The first curtailment amount to be applied.           2     No commas(,) or
                                                                                                dollar signs ($)          11
_____________________________________________________________________________________________________________________________
SERV_CURT_DATE_1                    The curtailment date associated with the first              MM/DD/YYYY
                                    curtailment amount.                                                                   10
_____________________________________________________________________________________________________________________________
CURT_ADJ_ AMT_1                     The curtailment interest on the first                 2     No commas(,) or
                                    curtailment amount, if applicable.                          dollar signs ($)          11
_____________________________________________________________________________________________________________________________
SERV_CURT_AMT_2                     The second curtailment amount to be applied.          2     No commas(,) or
                                                                                                dollar signs ($)          11
_____________________________________________________________________________________________________________________________
SERV_CURT_DATE_2                    The curtailment date associated with the second             MM/DD/YYYY
                                    curtailment amount.                                                                   10
_____________________________________________________________________________________________________________________________
CURT_ADJ_ AMT_2                     The curtailment interest on the second                2     No commas(,) or
                                    curtailment amount, if applicable.                          dollar signs ($)          11
_____________________________________________________________________________________________________________________________


_____________________________________________________________________________________________________________________________
Exhibit 1: Continued                Standard Loan Level File Layout

_____________________________________________________________________________________________________________________________
                                                                                                                        Max
Column Name                         Description                                        Decimal   Format Comment         Size
_____________________________________________________________________________________________________________________________
SERV_CURT_AMT_3                     The third curtailment amount to be applied.           2     No commas(,) or
                                                                                                dollar signs ($)          11
_____________________________________________________________________________________________________________________________
SERV_CURT_DATE_3                    The curtailment date associated with the third              MM/DD/YYYY
                                    curtailment amount.                                                                   10
_____________________________________________________________________________________________________________________________
CURT_ADJ_AMT_3                      The curtailment interest on the third                 2     No commas(,) or
                                    curtailment amount, if applicable.                          dollar signs ($)          11
_____________________________________________________________________________________________________________________________
PIF_AMT                             The loan "paid in full" amount as reported by         2     No commas(,) or
                                    the Servicer.                                               dollar signs ($)          11
_____________________________________________________________________________________________________________________________
PIF_DATE                            The paid in full date as reported by the                    MM/DD/YYYY
                                    Servicer.                                                                             10
_____________________________________________________________________________________________________________________________
                                                                                                Action Code Key:
ACTION_CODE                         The standard FNMA numeric code used to indicate             15=Bankruptcy,             2
                                    the default/delinquent status of a particular               30=Foreclosure, ,
                                    loan.                                                       60=PIF,
                                                                                                63=Substitution,
                                                                                                65=Repurchase,70=REO
_____________________________________________________________________________________________________________________________
INT_ADJ_AMT                         The amount of the interest adjustment as              2     No commas(,) or
                                    reported by the Servicer.                                   dollar signs ($)          11
_____________________________________________________________________________________________________________________________
SOLDIER_SAILOR_ADJ_AMT              The Soldier and Sailor Adjustment amount, if          2     No commas(,) or
                                    applicable.                                                 dollar signs ($)          11
_____________________________________________________________________________________________________________________________
NON_ADV_LOAN_AMT                    The Non Recoverable Loan Amount, if applicable.       2     No commas(,) or
                                                                                                dollar signs ($)          11
_____________________________________________________________________________________________________________________________
LOAN_LOSS_AMT                       The amount the Servicer is passing as a loss,         2     No commas(,) or
                                    if applicable.                                              dollar signs ($)          11
_____________________________________________________________________________________________________________________________
Plus the following applicable fields:

_____________________________________________________________________________________________________________________________
SCHED_BEG_PRIN_BAL                  The scheduled outstanding principal amount due        2     No commas(,) or
                                    at the beginning of the cycle date to be passed             dollar signs ($)          11
                                    through to investors.
_____________________________________________________________________________________________________________________________
SCHED_END_PRIN_BAL                  The scheduled principal balance due to                2     No commas(,) or
                                    investors at the end of a processing cycle.                 dollar signs ($)          11
_____________________________________________________________________________________________________________________________
SCHED_PRIN_AMT                      The scheduled principal amount as reported by         2     No commas(,) or
                                    the Servicer for the current cycle -- only                  dollar signs ($)          11
                                    applicable for Scheduled/Scheduled Loans.
_____________________________________________________________________________________________________________________________
SCHED_NET_INT                       The scheduled gross interest amount less the          2     No commas(,) or
                                    service fee amount for the current cycle as                 dollar signs ($)          11
                                    reported by the Servicer -- only applicable for
                                    Scheduled/Scheduled Loans.
_____________________________________________________________________________________________________________________________
ACTL_PRIN_AMT                       The actual principal amount collected by the          2     No commas(,) or
                                    Servicer for the current reporting cycle --                 dollar signs ($)          11
                                    only applicable for Actual/Actual Loans.
_____________________________________________________________________________________________________________________________
ACTL_NET_INT                        The actual gross interest amount less the             2     No commas(,) or
                                    service fee amount for the current reporting                dollar signs ($)          11
                                    cycle as reported by the Servicer -- only
                                    applicable for Actual/Actual Loans.
_____________________________________________________________________________________________________________________________
PREPAY_PENALTY_ AMT                 The penalty amount received when a borrower           2     No commas(,) or
                                    prepays on his loan as reported by the                      dollar signs ($)          11
                                    Servicer.
_____________________________________________________________________________________________________________________________
PREPAY_PENALTY_ WAIVED              The prepayment penalty amount for the loan            2     No commas(,) or
                                    waived by the servicer.                                     dollar signs ($)          11
_____________________________________________________________________________________________________________________________


_____________________________________________________________________________________________________________________________
Exhibit 1: Continued                Standard Loan Level File Layout

_____________________________________________________________________________________________________________________________
Column Name                         Description                                        Decimal  Format Comment
                                                                                                                       Max
                                                                                                                       Size
_____________________________________________________________________________________________________________________________
MOD_DATE                            The Effective Payment Date of the Modification              MM/DD/YYYY
                                    for the loan.                                                                         10
_____________________________________________________________________________________________________________________________
MOD_TYPE                            The Modification Type.                                      Varchar - value can
                                                                                                be alpha or numeric       30
_____________________________________________________________________________________________________________________________
DELINQ_P&I_ADVANCE_AMT              The current outstanding principal and interest           2  No commas(,) or
                                    advances made by Servicer.                                  dollar signs ($)          11
_____________________________________________________________________________________________________________________________
                                    Flag to indicate if the repurchase of a loan is             Y=Breach                   1
BREACH_FLAG                         due to a breach of Representations and                      N=NO Breach
                                    Warranties                                                  Let blank if N/A
_____________________________________________________________________________________________________________________________


Exhibit 2: Monthly
Summary Report by Single Investor MONTHLY SUMMARY REPORT
For Month Ended: mm/dd/yyyy      Servicer Name______________________________
Prepared by:_________________________   Investor Nbr_______________________________


 Section 1. Remittances and Ending Balances - Required Data
_______________________________________________________________________________________________________
  Beginning         Ending      Total Monthly        Total Ending Unpaid     Total Monthly Principal
  Loan Count      Loan Count    Remittance Amount       Principal Balance              Balance
_______________________________________________________________________________________________________
      0               0                    $0.00            $0.00                     $0.00
_______________________________________________________________________________________________________

Principal Calculation

1. Monthly Principal Due                                                             +           $0.00
                                                                                       _______________
2. Current Curtailments                                                              +           $0.00
                                                                                       _______________
3. Liquidations                                                                      +           $0.00
                                                                                       _______________
4. Other (attach explanation)                                                        +           $0.00
                                                                                       _______________
5. Principal Due                                                                                 $0.00
                                                                                       _______________
6. Interest (reported "gross")                                                       +           $0.00
                                                                                       _______________
7. Interest Adjustments on Curtailments                                              +           $0.00
                                                                                       _______________
8. Servicing Fees                                                                    -           $0.00
                                                                                       _______________
9. Other Interest (attach explanation)                                               +           $0.00
                                                                                       _______________
10. Interest Due               (need to subtract ser fee)                                        $0.00
                                                                                       _______________

Remittance Calculation

11. Total Principal and Interest Due (lines 5+10)                                    +           $0.00
                                                                                       _______________
12. Reimbursement of Non-Recoverable Advances                                        -           $0.00
                                                                                       _______________
13. Total Realized gains                                                             +           $0.00
                                                                                       _______________
14. Total Realized Losses                                                            -           $0.00
                                                                                       _______________
15. Total Prepayment Penalties                                                       +           $0.00
                                                                                       _______________
16. Total Non-Supported Compensating Interest                                        -           $0.00
                                                                                       _______________
17. Other (attach explanation)                                                                   $0.00
                                                                                       _______________
18. Net Funds Due on or before Remittance Date                                       $           $0.00
                                                                                       _______________



_______________________________________________________________________________________________________
Section 2. Delinquency Report - Optional Data for Loan Accounting
_______________________________________________________________________________________________________
                                       Installments Delinquent
_______________________________________________________________________________________________________

    Total No.      Total No.                                     In        Real Estate  Total Dollar
      of              of           30-     60-   90 or more  Foreclosure     Owned        Amount of
     Loans      Delinquencies     Days    Days      Days      (Optional)   (Optional)   Delinquencies
_______________________________________________________________________________________________________
       0               0            0       0        0            0            0           $0.00
_______________________________________________________________________________________________________


_________________________________________________________________________________________________________________
Section 3. REG AB Summary Reporting                   - REPORT ALL APPLICABLE FIELDS
_________________________________________________________________________________________________________________
REG AB FIELDS                                           LOAN COUNT                     BALANCE
_________________________________________________________________________________________________________________
PREPAYMENT PENALTY AMT                                      0                             $0.00
_________________________________________________________________________________________________________________
PREPAYMENT PENALTY AMT WAIVED                               0                             $0.00
_________________________________________________________________________________________________________________
DELINQUENCY P&I AMOUNT                                      0                             $0.00
_________________________________________________________________________________________________________________


         The PWS  Agreement  is hereby  amended as of the date hereof by deleting  Exhibit F in its  entirety  and
replacing it with the following:

                                                         EXHIBIT F

                                             REPORTING DATA FOR DEFAULTED LOANS

Exhibit   : Standard File Layout - Delinquency Reporting

  *The column/header names in bold are the minimum fields Wells Fargo must receive from every Servicer
_____________________________________________________________________________________________________________________________________
Column/Header Name                                                   Description                            Decimal    Format
                                                                                                                       Comment
_____________________________________________________________________________________________________________________________________
SERVICER_LOAN_NBR                           A unique number assigned to a loan by the Servicer.  This
                                            may be different than the LOAN_NBR
_____________________________________________________________________________________________________________________________________
LOAN_NBR                                    A unique identifier assigned to each loan by the originator.
_____________________________________________________________________________________________________________________________________
CLIENT_NBR                                  Servicer Client Number
_____________________________________________________________________________________________________________________________________
SERV_INVESTOR_NBR                           Contains a unique number as assigned by an external servicer
                                            to identify a group of loans in their system.
_____________________________________________________________________________________________________________________________________
BORROWER_FIRST_NAME                         First Name of the Borrower.
_____________________________________________________________________________________________________________________________________
BORROWER_LAST_NAME                          Last name of the borrower.
_____________________________________________________________________________________________________________________________________
PROP_ADDRESS                                Street Name and Number of Property
_____________________________________________________________________________________________________________________________________
PROP_STATE                                  The state where the  property located.
_____________________________________________________________________________________________________________________________________
PROP_ZIP                                    Zip code where the property is located.
_____________________________________________________________________________________________________________________________________
BORR_NEXT_PAY_DUE_DATE                      The date that the borrower's next payment is due to the                    MM/DD/YYYY
                                            servicer at the end of processing cycle, as reported by
                                            Servicer.
_____________________________________________________________________________________________________________________________________
LOAN_TYPE                                   Loan Type (i.e. FHA, VA, Conv)
_____________________________________________________________________________________________________________________________________
BANKRUPTCY_FILED_DATE                       The date a particular bankruptcy claim was filed.                          MM/DD/YYYY
_____________________________________________________________________________________________________________________________________
BANKRUPTCY_CHAPTER_CODE                     The chapter under which the bankruptcy was filed.
_____________________________________________________________________________________________________________________________________
BANKRUPTCY_CASE_NBR                         The case number assigned by the court to the bankruptcy
                                            filing.
_____________________________________________________________________________________________________________________________________
POST_PETITION_DUE_DATE                      The payment due date once the bankruptcy has been approved                 MM/DD/YYYY
                                            by the courts
_____________________________________________________________________________________________________________________________________
BANKRUPTCY_DCHRG_DISM_DATE                  The Date The Loan Is Removed From Bankruptcy. Either by                    MM/DD/YYYY
                                            Dismissal, Discharged and/or a Motion For Relief Was
                                            Granted.
_____________________________________________________________________________________________________________________________________
LOSS_MIT_APPR_DATE                          The Date The Loss Mitigation Was Approved By The Servicer                  MM/DD/YYYY
_____________________________________________________________________________________________________________________________________
LOSS_MIT_TYPE                               The Type Of Loss Mitigation Approved For A Loan Such As;
_____________________________________________________________________________________________________________________________________
LOSS_MIT_EST_COMP_DATE                      The Date The Loss Mitigation /Plan Is Scheduled To End/Close               MM/DD/YYYY
_____________________________________________________________________________________________________________________________________
LOSS_MIT_ACT_COMP_DATE                      The Date The Loss Mitigation Is Actually Completed                         MM/DD/YYYY
_____________________________________________________________________________________________________________________________________
FRCLSR_APPROVED_DATE                        The date DA Admin sends a letter to the servicer with                      MM/DD/YYYY
                                            instructions to begin foreclosure proceedings.
_____________________________________________________________________________________________________________________________________
ATTORNEY_REFERRAL_DATE                      Date File Was Referred To Attorney to Pursue Foreclosure                   MM/DD/YYYY
_____________________________________________________________________________________________________________________________________
FIRST_LEGAL_DATE                            Notice of 1st legal filed by an Attorney in a Foreclosure                  MM/DD/YYYY
                                            Action
_____________________________________________________________________________________________________________________________________
FRCLSR_SALE_EXPECTED_DATE                   The date by which a foreclosure sale is expected to occur.                 MM/DD/YYYY
_____________________________________________________________________________________________________________________________________
FRCLSR_SALE_DATE                            The actual date of the foreclosure sale.                                   MM/DD/YYYY
_____________________________________________________________________________________________________________________________________
FRCLSR_SALE_AMT                             The amount a property sold for at the foreclosure sale.            2       No commas(,)
                                                                                                                       or dollar
                                                                                                                       signs ($)
_____________________________________________________________________________________________________________________________________
EVICTION_START_DATE                         The date the servicer initiates eviction of the borrower.                  MM/DD/YYYY
_____________________________________________________________________________________________________________________________________
EVICTION_COMPLETED_DATE                     The date the court revokes legal possession of the property                MM/DD/YYYY
                                            from the borrower.
_____________________________________________________________________________________________________________________________________
LIST_PRICE                                  The price at which an REO property is marketed.                    2       No commas(,)
                                                                                                                       or dollar
                                                                                                                       signs ($)
_____________________________________________________________________________________________________________________________________
LIST_DATE                                   The date an REO property is listed at a particular price.                  MM/DD/YYYY
_____________________________________________________________________________________________________________________________________
OFFER_AMT                                   The dollar value of an offer for an REO property.                  2       No commas(,)
                                                                                                                       or dollar
                                                                                                                       signs ($)
_____________________________________________________________________________________________________________________________________
OFFER_DATE_TIME                             The date an offer is received by DA Admin or by the Servicer.              MM/DD/YYYY
_____________________________________________________________________________________________________________________________________
REO_CLOSING_DATE                            The date the REO sale of the property is scheduled to close.               MM/DD/YYYY
_____________________________________________________________________________________________________________________________________
REO_ACTUAL_CLOSING_DATE                     Actual Date Of REO Sale                                                    MM/DD/YYYY
_____________________________________________________________________________________________________________________________________
OCCUPANT_CODE                               Classification of how the property is occupied.
_____________________________________________________________________________________________________________________________________
PROP_CONDITION_CODE                         A code that indicates the condition of the property.
_____________________________________________________________________________________________________________________________________
PROP_INSPECTION_DATE                        The date a  property inspection is performed.                              MM/DD/YYYY
_____________________________________________________________________________________________________________________________________
APPRAISAL_DATE                              The date the appraisal was done.                                           MM/DD/YYYY
_____________________________________________________________________________________________________________________________________
CURR_PROP_VAL                                The current "as is" value of the property based on brokers        2
                                            price opinion or appraisal.
_____________________________________________________________________________________________________________________________________
REPAIRED_PROP_VAL                           The amount the property would be worth if repairs are              2
                                            completed pursuant to a broker's price opinion or appraisal.
_____________________________________________________________________________________________________________________________________
If applicable:
_____________________________________________________________________________________________________________________________________
DELINQ_STATUS_CODE                          FNMA Code Describing Status of Loan
_____________________________________________________________________________________________________________________________________
DELINQ_REASON_CODE                          The circumstances which caused a borrower to stop paying on
                                            a loan.   Code indicates the reason why the loan is in
                                            default for this cycle.
_____________________________________________________________________________________________________________________________________
MI_CLAIM_FILED_DATE                         Date Mortgage Insurance Claim Was Filed With Mortgage                      MM/DD/YYYY
                                            Insurance Company.
_____________________________________________________________________________________________________________________________________
MI_CLAIM_AMT                                Amount of Mortgage Insurance Claim Filed                                   No commas(,)
                                                                                                                       or dollar
                                                                                                                       signs ($)
_____________________________________________________________________________________________________________________________________
MI_CLAIM_PAID_DATE                          Date Mortgage Insurance Company Disbursed Claim Payment                    MM/DD/YYYY
_____________________________________________________________________________________________________________________________________
MI_CLAIM_AMT_PAID                           Amount Mortgage Insurance Company Paid On Claim                    2       No commas(,)
                                                                                                                       or dollar
                                                                                                                       signs ($)
_____________________________________________________________________________________________________________________________________
POOL_CLAIM_FILED_DATE                       Date Claim Was Filed With Pool Insurance Company                           MM/DD/YYYY
_____________________________________________________________________________________________________________________________________
POOL_CLAIM_AMT                              Amount of Claim Filed With Pool Insurance Company                  2       No commas(,)
                                                                                                                       or dollar
                                                                                                                       signs ($)
_____________________________________________________________________________________________________________________________________
POOL_CLAIM_PAID_DATE                        Date Claim Was Settled and The Check Was Issued By The Pool                MM/DD/YYYY
                                            Insurer
_____________________________________________________________________________________________________________________________________
POOL_CLAIM_AMT_PAID                         Amount Paid On Claim By Pool Insurance Company                     2       No commas(,)
                                                                                                                       or dollar
                                                                                                                       signs ($)
_____________________________________________________________________________________________________________________________________
FHA_PART_A_CLAIM_FILED_DATE                  Date FHA Part A Claim Was Filed With HUD                                  MM/DD/YYYY
_____________________________________________________________________________________________________________________________________
FHA_PART_A_CLAIM_AMT                         Amount of FHA Part A Claim Filed                                  2       No commas(,)
                                                                                                                       or dollar
                                                                                                                       signs ($)
_____________________________________________________________________________________________________________________________________
FHA_PART_A_CLAIM_PAID_DATE                   Date HUD Disbursed Part A Claim Payment                                   MM/DD/YYYY
_____________________________________________________________________________________________________________________________________
FHA_PART_A_CLAIM_PAID_AMT                    Amount HUD Paid on Part A Claim                                   2       No commas(,)
                                                                                                                       or dollar
                                                                                                                       signs ($)
_____________________________________________________________________________________________________________________________________
FHA_PART_B_CLAIM_FILED_DATE                   Date FHA Part B Claim Was Filed With HUD                                 MM/DD/YYYY
_____________________________________________________________________________________________________________________________________
FHA_PART_B_CLAIM_AMT                          Amount of FHA Part B Claim Filed                                 2       No commas(,)
                                                                                                                       or dollar
                                                                                                                       signs ($)
_____________________________________________________________________________________________________________________________________
FHA_PART_B_CLAIM_PAID_DATE                     Date HUD Disbursed Part B Claim Payment                                 MM/DD/YYYY
_____________________________________________________________________________________________________________________________________
FHA_PART_B_CLAIM_PAID_AMT                    Amount HUD Paid on Part B Claim                                   2       No commas(,)
                                                                                                                       or dollar
                                                                                                                       signs ($)
_____________________________________________________________________________________________________________________________________
VA_CLAIM_FILED_DATE                          Date VA Claim Was Filed With the Veterans Admin                           MM/DD/YYYY
_____________________________________________________________________________________________________________________________________
VA_CLAIM_PAID_DATE                           Date Veterans Admin. Disbursed VA Claim Payment                           MM/DD/YYYY
_____________________________________________________________________________________________________________________________________
VA_CLAIM_PAID_AMT                            Amount Veterans Admin. Paid on VA Claim                           2       No commas(,)
                                                                                                                       or dollar
                                                                                                                       signs ($)
_____________________________________________________________________________________________________________________________________
MOTION_FOR_RELIEF_DATE                      The date the Motion for Relief was filed                               10  MM/DD/YYYY
_____________________________________________________________________________________________________________________________________
FRCLSR_BID_AMT                              The foreclosure sale bid amount                                        11  No commas(,)
                                                                                                                       or dollar
                                                                                                                       signs ($)
_____________________________________________________________________________________________________________________________________
FRCLSR_SALE_TYPE                            The foreclosure sales results: REO, Third Party, Conveyance
                                            to HUD/VA
_____________________________________________________________________________________________________________________________________
REO_PROCEEDS                                The net proceeds from the sale of the REO property.                        No commas(,)
                                                                                                                       or dollar
                                                                                                                       signs ($)
_____________________________________________________________________________________________________________________________________
BPO_DATE                                    The date the BPO was done.
_____________________________________________________________________________________________________________________________________
CURRENT_FICO                                The current FICO score
_____________________________________________________________________________________________________________________________________
HAZARD_CLAIM_FILED_DATE                     The date the Hazard Claim was filed with the Hazard                    10  MM/DD/YYYY
                                            Insurance Company.
_____________________________________________________________________________________________________________________________________
HAZARD_CLAIM_AMT                            The amount of the Hazard Insurance Claim filed.                        11  No commas(,)
                                                                                                                       or dollar
                                                                                                                       signs ($)
_____________________________________________________________________________________________________________________________________
HAZARD_CLAIM_PAID_DATE                      The date the Hazard Insurance Company disbursed the claim              10  MM/DD/YYYY
                                            payment.
_____________________________________________________________________________________________________________________________________
HAZARD_CLAIM_PAID_AMT                       The amount the Hazard Insurance Company paid on the claim.             11  No commas(,)
                                                                                                                       or dollar
                                                                                                                       signs ($)
_____________________________________________________________________________________________________________________________________
ACTION_CODE                                 Indicates loan status                                                      Number
_____________________________________________________________________________________________________________________________________
NOD_DATE                                                                                                               MM/DD/YYYY
_____________________________________________________________________________________________________________________________________
NOI_DATE                                                                                                               MM/DD/YYYY
_____________________________________________________________________________________________________________________________________
ACTUAL_PAYMENT_PLAN_START_DATE                                                                                         MM/DD/YYYY
_____________________________________________________________________________________________________________________________________
ACTUAL_PAYMENT_ PLAN_END_DATE
_____________________________________________________________________________________________________________________________________
ACTUAL_REO_START_DATE                                                                                                  MM/DD/YYYY
_____________________________________________________________________________________________________________________________________
REO_SALES_PRICE                                                                                                        Number
_____________________________________________________________________________________________________________________________________
REALIZED_LOSS/GAIN                          As defined in the Servicing Agreement                                      Number
_____________________________________________________________________________________________________________________________________



Exhibit 2: Standard File Codes - Delinquency Reporting

The Loss Mit Type field should show the approved Loss Mitigation Code as follows:
         o    ASUM-     Approved Assumption
         o    BAP-      Borrower Assistance Program
         o    CO-       Charge Off
         o    DIL-      Deed-in-Lieu
         o    FFA-      Formal Forbearance Agreement
         o    MOD-      Loan Modification
         o    PRE-      Pre-Sale
         o    SS-       Short Sale
         o    MISC-     Anything else approved by the PMI or Pool Insurer

NOTE: Wells Fargo Bank will accept alternative Loss Mitigation Types to those above, provided that they are
consistent with industry standards.  If Loss Mitigation Types other than those above are used, the Servicer must
supply Wells Fargo Bank with a description of each of the Loss Mitigation Types prior to sending the file.

The Occupant Code field should show the current status of the property code as follows:
         o    Mortgagor
         o    Tenant
         o    Unknown
         o    Vacant

The Property Condition field should show the last reported condition of the property as follows:
         o    Damaged
         o    Excellent
         o    Fair
         o    Gone
         o    Good
         o    Poor
         o    Special Hazard
         o    Unknown

Exhibit 2: Standard File Codes - Delinquency Reporting, Continued

The FNMA Delinquent Reason Code field should show the Reason for Delinquency as follows:

                      __________________________________________________________________________________
                      Delinquency Code         Delinquency Description
                      __________________________________________________________________________________
                      001                      FNMA-Death of principal mortgagor
                      __________________________________________________________________________________
                      002                      FNMA-Illness of principal mortgagor
                      __________________________________________________________________________________
                      003                      FNMA-Illness of mortgagor's family member
                      __________________________________________________________________________________
                      004                      FNMA-Death of mortgagor's family member
                      __________________________________________________________________________________
                      005                      FNMA-Marital difficulties
                      __________________________________________________________________________________
                      006                      FNMA-Curtailment of income
                      __________________________________________________________________________________
                      007                      FNMA-Excessive Obligation
                      __________________________________________________________________________________
                      008                      FNMA-Abandonment of property
                      __________________________________________________________________________________
                      009                      FNMA-Distant employee transfer
                      __________________________________________________________________________________
                      011                      FNMA-Property problem
                      __________________________________________________________________________________
                      012                      FNMA-Inability to sell property
                      __________________________________________________________________________________
                      013                      FNMA-Inability to rent property
                      __________________________________________________________________________________
                      014                      FNMA-Military Service
                      __________________________________________________________________________________
                      015                      FNMA-Other
                      __________________________________________________________________________________
                      016                      FNMA-Unemployment
                      __________________________________________________________________________________
                      017                      FNMA-Business failure
                      __________________________________________________________________________________
                      019                      FNMA-Casualty loss
                      __________________________________________________________________________________
                      022                      FNMA-Energy environment costs
                      __________________________________________________________________________________
                      023                      FNMA-Servicing problems
                      __________________________________________________________________________________
                      026                      FNMA-Payment adjustment
                      __________________________________________________________________________________
                      027                      FNMA-Payment dispute
                      __________________________________________________________________________________
                      029                      FNMA-Transfer of ownership pending
                      __________________________________________________________________________________
                      030                      FNMA-Fraud
                      __________________________________________________________________________________
                      031                      FNMA-Unable to contact borrower
                      __________________________________________________________________________________
                      INC                      FNMA-Incarceration
                      __________________________________________________________________________________


Exhibit 2: Standard File Codes - Delinquency Reporting, Continued

The FNMA Delinquent Status Code field should show the Status of Default as follows:

                      __________________________________________________________________________________
                            Status Code        Status Description
                      __________________________________________________________________________________
                                09             Forbearance
                      __________________________________________________________________________________
                                17             Pre-foreclosure Sale Closing Plan Accepted
                      __________________________________________________________________________________
                                24             Government Seizure
                      __________________________________________________________________________________
                                26             Refinance
                      __________________________________________________________________________________
                                27             Assumption
                      __________________________________________________________________________________
                                28             Modification
                      __________________________________________________________________________________
                                29             Charge-Off
                      __________________________________________________________________________________
                                30             Third Party Sale
                      __________________________________________________________________________________
                                31             Probate
                      __________________________________________________________________________________
                                32             Military Indulgence
                      __________________________________________________________________________________
                                43             Foreclosure Started
                      __________________________________________________________________________________
                                44             Deed-in-Lieu Started
                      __________________________________________________________________________________
                                49             Assignment Completed
                      __________________________________________________________________________________
                                61             Second Lien Considerations
                      __________________________________________________________________________________
                                62             Veteran's Affairs-No Bid
                      __________________________________________________________________________________
                                63             Veteran's Affairs-Refund
                      __________________________________________________________________________________
                                64             Veteran's Affairs-Buydown
                      __________________________________________________________________________________
                                65             Chapter 7 Bankruptcy
                      __________________________________________________________________________________
                                66             Chapter 11 Bankruptcy
                      __________________________________________________________________________________
                                67             Chapter 13 Bankruptcy
                      __________________________________________________________________________________


                                                   Miscellaneous

         9.       All demands,  notices and  communications  related to the Assigned  Loans,  the PWS Agreement and
this AAR Agreement  shall be in writing and shall be deemed to have been duly given if  personally  delivered at or
mailed by registered mail, postage prepaid, as follows:

         (a)      In the case of Company:

                  HomeBanc Mortgage Corporation
                  2002 Summit Boulevard, Suite 100
                  Atlanta, GA 30319
                  Attention:  Debra F. Watkins, EVP and Chief Capital Markets Officer
                  Telecopier No.: (404) 705-2301

                  With a copy to:

                  HomeBanc Mortgage Corporation
                  2002 Summit Boulevard, Suite 100
                  Atlanta, GA 30319
                  Attention:  General Counsel

         (b)      In the case of Assignor:

                  EMC Mortgage Corporation
                  2780 Lake Vista Drive
                  Lewisville, Texas 75067-3884
                  Attention:  Conduit Seller Approval Dept.
                  Facsimile: (214) 626-3751
                  Email: sellerapproval@bear.com

         (c)      In the case of Assignee:

                  Citibank, N.A.
                  388 Greenwich Street, 14th Floor
                  New York, New York 10013
                  Attention:  Structured Finance Agency & Trust -BSALTA 2007-2
                  Telecopier No.: (212) 816-5527

         (d)      In the case of Securities Administrator:

                  Wells Fargo Bank, National Association
                  9062 Old Annapolis Road
                  Columbia, Maryland 21045
                  Attention: BSALTA 2007-2
                  Telecopier No.: (410) 715-2380

         10.      The Company hereby  acknowledges that Wells Fargo Bank,  National  Association has been appointed
as the master  servicer of the Assigned Loans pursuant to the Pooling and Servicing  Agreement and therefor has the
right to enforce all  obligations of the Company,  as they relate to the Assigned  Loans,  under the PWS Agreement.
Such right will include,  without  limitation,  the right to terminate the Company under the PWS Agreement upon the
occurrence  of an event of default  thereunder,  the right to receive  all  remittances  required to be made by the
Company under the PWS Agreement,  the right to receive all monthly  reports and other data required to be delivered
by  the  Company  under  the  PWS  Agreement,  the  right  to  examine  the  books  and  records  of  the  Company,
indemnification  rights,  and the right to  exercise  certain  rights of consent and  approval  relating to actions
taken by the Company.  The Company  shall make all  distributions  under the PWS  Agreement,  as they relate to the
Assigned Loans, to the Master Servicer by wire transfer of immediately available funds to:

                  Wells Fargo Bank, National Association
                  ABA# 121000248
                  Account Name: SAS Clearing
                  Account # 3970771416
                  FFC to: BSALTA 2007-2, Account #53137200.

and the Company shall deliver all reports required to be delivered under the PWS Agreement, as they relate to the
Assigned Loans, to the Assignee at the address set forth in Section 10(c) herein and to the Master Servicer at:

                  Wells Fargo Bank, National Association
                  9062 Old Annapolis Road
                  Columbia, Maryland 21045
                  Attention: BSALTA 2007-2

         11.      Each party will pay any  commissions  it has incurred and the fees of its attorneys in connection
with the negotiations for, documenting of and closing of the transactions contemplated by this AAR Agreement.

         12.      This AAR  Agreement  shall be  construed  in  accordance  with the laws of the State of New York,
without regard to conflicts of law  principles  (other than Section  5-1401 of the New York  Obligations  Law), and
the obligations, rights and remedies of the parties hereunder shall be determined in accordance with such laws.

         13.      No term or  provision  of this AAR  Agreement  may be waived or  modified  unless  such waiver or
modification  is in writing  and  signed by the party  against  whom such  waiver or  modification  is sought to be
enforced.

         14.      This AAR  Agreement  shall  inure to the  benefit of the  successors  and  assigns of the parties
hereto.  Any entity  into which  Assignor,  Assignee or Company may be merged or  consolidated  shall,  without the
requirement for any further writing, be deemed Assignor, Assignee or Company, respectively, hereunder.

         15.      This AAR Agreement  shall survive the  conveyance of the Assigned  Loans,  the  assignment of the
PWS  Agreement  to the  extent of the  Assigned  Loans by  Assignor  to  Assignee  and the  termination  of the PWS
Agreement.

         16.      This  AAR  Agreement  may  be  executed  simultaneously  in  any  number  of  counterparts.  Each
counterpart  shall  be  deemed  to be an  original  and all such  counterparts  shall  constitute  one and the same
instrument.

         17.      In the event that any  provision of this AAR  Agreement  conflicts  with any provision of the PWS
Agreement with respect to the Assigned Loans, the terms of this AAR Agreement shall control.

         18.      Notwithstanding  anything in this Section 8.05 of the PWS Agreement to the contrary,  the Company
may  pledge and assign all of its right,  title and  interest  in, to and under this AAR  Agreement  to one or more
lenders  selected by the Company.  In the event of a default (i)  pursuant to Section 9.01 of the PWS  Agreement or
(ii) under the related loan  agreement  between the Company and such lender or lenders,  the servicing with respect
to the related  Mortgage  Loans may  transfer to a  successor  servicer  satisfying  the  requirements  of this AAR
Agreement  (including being acceptable to each Rating Agency, as applicable,  and the Master Servicer),  so long as
the transferee  agrees to be subject to the terms of this AAR Agreement and the PWS Agreement  (including,  without
limitation,  section 11.01 of the PWS Agreement).  A pledgee will have the right for thirty (30) days following the
event of default to select such  successor  servicer  provided  that no such removal of the Company as Servicer and
selection of a successor  servicer shall be effective  until the successor  servicer shall have accepted its duties
under this  Agreement  and the Pooling  and  Servicing  Agreement.  If the  pledgee  does not select the  successor
servicer  within the thirty (30) day time period  following the event of default,  the Master  Servicer  shall have
the right to select the successor servicer,  as provided in the pooling and servicing  agreement,  with the consent
of the applicable lender, which consent shall not be unreasonably withheld.




--------------------------------------------------------------------------------




         IN WITNESS  WHEREOF,  the parties  hereto have  executed  this AAR  Agreement as of the day and year first
above written.


EMC MORTGAGE CORPORATION,
Assignor


By:_________________________________
Name:
Title:

CITIBANK, N.A.
not individually but solely as trustee for the holders of Bear Stearns
ALT-A Trust 2007-2, Mortgage Pass-Through Certificates, Series 2007-2,
Assignee


By:_________________________________
Name:
Title:


HOMEBANC MORTGAGE CORPORATION,
Company


By:_________________________________
Name:
Title:

ACKNOWLEDGED:
WELLS FARGO BANK,
 NATIONAL ASSOCIATION


By:_________________________________
Name:
Title:




--------------------------------------------------------------------------------




                                                   ATTACHMENT 1

                                              ASSIGNED LOAN SCHEDULE


                                             (Available upon request)




--------------------------------------------------------------------------------




                                                   ATTACHMENT 2

                                                    AGREEMENTS


                                             (Available upon request)




--------------------------------------------------------------------------------




                                                                                                        EXHIBIT I-2

                                 ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT

         This is an Assignment,  Assumption and Recognition  Agreement (this "AAR  Agreement")  made as of March 30,
2007, among EMC Mortgage  Corporation (the "Assignor"),  Citibank,  N.A., not individually but solely as trustee for
the  holders of the Bear  Stearns  ALT-A  Trust  2007-2,  Mortgage  Pass-Through  Certificates,  Series  2007-2 (the
"Assignee") and HSBC Mortgage Corporation (USA) (the "Company").

         Whereas,  the Assignor  purchased  certain  residential  mortgage  loans (the  "Mortgage  Loans") listed on
Attachment 1 annexed hereto (the  "Mortgage  Loan  Schedule")  from the Company  pursuant to the Restated  Purchase,
Warranties and Servicing  Agreement,  dated as of September 1, 2005, as amended by Amendment Reg AB (the  "Amendment
Reg AB"), dated as of November 7, 2005 (as amended, the "Servicing Agreement"), between the Company and the Assignor
and pursuant to which the Company agreed to service the Mortgage Loans; and

         In consideration of the mutual promises and agreements  contained  herein,  and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree that Servicing
Agreement  and the Mortgage  Loans now serviced by Company for  Assignor,  shall be subject to the terms of this AAR
Agreement.  Capitalized  terms used herein but not defined shall have the meanings ascribed to them in the Servicing
Agreement.

         Assignment and Assumption

           10.      Except as expressly provided for herein,  the Assignor hereby grants,  transfers and assigns to
   the  Assignee  all of its  right,  title and  interest  as in, to and under (a) the  Mortgage  Loans and (b) the
   Servicing  Agreement;  provided,  however,  that the Assignor is not assigning to the Assignee any of its right,
   title or interest,  in, to and under the  Servicing  Agreement  with respect to any mortgage loan other than the
   Mortgage  Loans  listed on  Attachment  1.  Notwithstanding  anything  to the  contrary  contained  herein,  the
   Assignor  specifically  reserves  and does not assign to the  Assignee  any right,  title and interest in, to or
   under the representations  and warranties  contained in Section 3.01 and Section 3.02 of the Servicing Agreement
   and the  Assignor  is  retaining  the right to enforce the  representations  and  warranties  set forth in those
   sections  against  the  Company.  Except as is  otherwise  expressly  provided  herein,  the  Assignor  makes no
   representations,  warranties  or covenants to the Assignee and the Assignee  acknowledges  that the Assignor has
   no  obligations  to the  Assignee  under the terms of the  Servicing  Agreement  or  otherwise  relating  to the
   transaction contemplated herein (including, but not limited to, any obligation to indemnify the Assignee).

Representations, Warranties and Covenants

           11.      Assignor warrants and represents to Assignee and Company as of the date hereof:

         (a)  [reserved];

         (b)  Attached hereto as Attachment 2 is a true and accurate copy of the Servicing  Agreement,  which is in
full force and effect as of the date hereof and the  provisions of which have not been waived,  amended or modified
in any respect, nor has any notice of termination been given thereunder;

         (c)  Assignor is the lawful  owner of the Mortgage  Loans with full right to transfer  the Mortgage  Loans
and any and all of its  interests,  rights and  obligations  under the  Servicing  Agreement  as they relate to the
Mortgage  Loans,  free and clear from any and all claims and  encumbrances;  and upon the  transfer of the Mortgage
Loans to Assignee as  contemplated  herein and in the Mortgage Loan Servicing  Agreement dated as of March 30, 2007
between the Assignor and  Structured  Asset  Mortgage  Investments  II Inc.  ("SAMI II"),  Assignee shall have good
title to each and  every  Mortgage  Loan,  as well as any and all of  Assignor's  interests  and  rights  under the
Servicing  Agreement  as they  relate to the  Mortgage  Loans,  free and  clear of any and all  liens,  claims  and
encumbrances;

         (d)  There are no offsets,  counterclaims  or other  defenses  available  to Company  with  respect to the
Mortgage Loans;

         (e)  Assignor  has  no  knowledge  of,  and  has  not  received  notice  of,  any  waivers  under,  or any
modification of, any Mortgage Loan;

         (f)  Assignor  is  duly  organized,  validly  existing  and  in  good  standing  under  the  laws  of  the
jurisdiction  of its  incorporation,  and has all  requisite  power  and  authority  to  acquire,  own and sell the
Mortgage Loans;

         (g)  Assignor  has full  corporate  power and  authority to execute,  deliver and perform its  obligations
under  this  AAR  Agreement,  and to  consummate  the  transactions  set  forth  herein.  The  consummation  of the
transactions  contemplated  by this AAR  Agreement is in the ordinary  course of  Assignor's  business and will not
conflict  with, or result in a breach of, any of the terms,  conditions  or  provisions  of  Assignor's  charter or
by-laws or any legal  restriction,  or any material  agreement or instrument to which Assignor is now a party or by
which it is bound,  or result in the violation of any law,  rule,  regulation,  order,  judgment or decree to which
Assignor or its property is subject.  The  execution,  delivery and  performance  by Assignor of this AAR Agreement
and the  consummation by it of the  transactions  contemplated  hereby,  have been duly authorized by all necessary
corporate  action on the part of Assignor.  This AAR  Agreement  has been duly  executed and  delivered by Assignor
and, upon the due  authorization,  execution and delivery by Assignee and Company,  will  constitute  the valid and
legally  binding  obligation  of Assignor  enforceable  against  Assignor in  accordance  with its terms  except as
enforceability may be limited by bankruptcy,  reorganization,  insolvency,  moratorium or other similar laws now or
hereafter in effect relating to creditors'  rights  generally,  and by general  principles of equity  regardless of
whether enforceability is considered in a proceeding in equity or at law;

         (h)  No consent,  approval,  order or authorization of, or declaration,  filing or registration  with, any
governmental  entity is required to be obtained or made by Assignor in connection  with the execution,  delivery or
performance by Assignor of this AAR Agreement, or the consummation by it of the transactions contemplated hereby;

         (i)  Neither  Assignor  nor  anyone  acting on its  behalf  has  offered,  transferred,  pledged,  sold or
otherwise  disposed of the Mortgage Loans or any interest in the Mortgage  Loans,  or solicited any offer to buy or
accept a transfer,  pledge or other  disposition  of the Mortgage  Loans,  or any interest in the Mortgage Loans or
otherwise  approached or negotiated  with respect to the Mortgage Loans, or any interest in the Mortgage Loans with
any  Person in any  manner,  or made any  general  solicitation  by means of  general  advertising  or in any other
manner,  or taken  any other  action  which  would  constitute  a  distribution  of the  Mortgage  Loans  under the
Securities  Act of 1933, as amended (the "1933 Act") or which would render the  disposition of the Mortgage Loans a
violation of Section 5 of the 1933 Act or require registration pursuant thereto;

         (j)  The Assignor has received from Company,  and has  delivered to the Assignee,  all documents  required
to be  delivered  to Assignor by the Company  prior to the date hereof  pursuant to the  Servicing  Agreement  with
respect to the  Mortgage  Loans and has not  received,  and has not  requested  from the  Company,  any  additional
documents; and

         (k)  There is no  action,  suit,  proceeding,  investigation  or  litigation  pending  or,  to  Assignor's
knowledge,  threatened,  which either in any instance or in the  aggregate,  if  determined  adversely to Assignor,
would adversely affect Assignor's  execution or delivery of, or the enforceability  of, this AAR Agreement,  or the
Assignor's ability to perform its obligations under this AAR Agreement.

           12.      Assignee  warrants and represents to, and covenants  with,  Assignor and Company as of the date
   hereof:

         (a)  Assignee  is  duly  organized,  validly  existing  and  in  good  standing  under  the  laws  of  the
jurisdiction  of its  organization  and has all requisite power and authority to hold the Mortgage Loans as trustee
on behalf of the holders of the Bear  Stearns  ALT-A  Trust  2007-2,  Mortgage  Pass-Through  Certificates,  Series
2007-2;

         (b)  Assignee  has full  corporate  power and  authority to execute,  deliver and perform its  obligations
under  this  AAR  Agreement,  and to  consummate  the  transactions  set  forth  herein.  The  consummation  of the
transactions  contemplated  by this AAR  Agreement is in the ordinary  course of  Assignee's  business and will not
conflict  with, or result in a breach of, any of the terms,  conditions  or  provisions  of  Assignee's  charter or
by-laws or any legal  restriction,  or any material  agreement or instrument to which Assignee is now a party or by
which it is bound,  or result in the violation of any law,  rule,  regulation,  order,  judgment or decree to which
Assignee or its property is subject.  The  execution,  delivery and  performance  by Assignee of this AAR Agreement
and the  consummation by it of the  transactions  contemplated  hereby,  have been duly authorized by all necessary
corporate  action on part of Assignee.  This AAR  Agreement  has been duly  executed and delivered by Assignee and,
upon the due authorization,  execution and delivery by Assignor and Company,  will constitute the valid and legally
binding obligation of Assignee  enforceable  against Assignee in accordance with its terms except as enforceability
may be limited by  bankruptcy,  reorganization,  insolvency,  moratorium  or other similar laws now or hereafter in
effect  relating  to  creditors'  rights  generally,  and by general  principles  of equity  regardless  of whether
enforceability is considered in a proceeding in equity or at law;

         (c)  No consent,  approval,  order or authorization of, or declaration,  filing or registration  with, any
governmental  entity is required to be obtained or made by Assignee in connection  with the execution,  delivery or
performance by Assignee of this AAR Agreement, or the consummation by it of the transactions contemplated hereby;

         (d)  There is no  action,  suit,  proceeding,  investigation  or  litigation  pending  or,  to  Assignee's
knowledge,  threatened,  which either in any instance or in the  aggregate,  if  determined  adversely to Assignee,
would adversely affect Assignee's  execution or delivery of, or the enforceability  of, this AAR Agreement,  or the
Assignee's ability to perform its obligations under this AAR Agreement; and

         (e)  Assignee  assumes  for the benefit of each of the  Assignor  and the Company all of the rights of the
Purchaser under  the Servicing Agreement with respect to the Mortgage Loans.

           13.      Company  warrants and represents to, and covenants  with,  Assignor and Assignee as of the date
   hereof:

         (a)  [reserved];

         (b)  Attached hereto as Attachment 2 is a true and accurate copy of the Servicing  Agreement,  which is in
full force and effect as of the date hereof and the  provisions of which have not been waived,  amended or modified
in any respect, nor has any notice of termination been given thereunder;

         (c)  Company is duly organized,  validly  existing and in good standing under the laws of the jurisdiction
of its  incorporation,  and has all requisite  power and  authority to service the Mortgage  Loans and otherwise to
perform its obligations under the Servicing Agreement;
         (d)  Company  has full  corporate  power and  authority  to execute,  deliver and perform its  obligations
under  this  AAR  Agreement,  and to  consummate  the  transactions  set  forth  herein.  The  consummation  of the
transactions  contemplated  by this AAR  Agreement  is in the ordinary  course of  Company's  business and will not
conflict  with,  or result in a breach of, any of the terms,  conditions  or  provisions  of  Company's  charter or
by-laws or any legal  restriction,  or any material  agreement or  instrument to which Company is now a party or by
which it is bound,  or result in the violation of any law,  rule,  regulation,  order,  judgment or decree to which
Company or its property is subject.  The execution,  delivery and  performance by Company of this AAR Agreement and
the  consummation  by it of the  transactions  contemplated  hereby,  have been duly  authorized  by all  necessary
corporate  action on the part of Company.  This AAR  Agreement  has been duly  executed  and  delivered by Company,
and, upon the due  authorization,  execution and delivery by Assignor and Assignee,  will  constitute the valid and
legally  binding  obligation  of  Company,  enforceable  against  Company in  accordance  with its terms  except as
enforceability may be limited by bankruptcy,  reorganization,  insolvency,  moratorium or other similar laws now or
hereafter in effect relating to creditors'  rights  generally,  and by general  principles of equity  regardless of
whether enforceability is considered in a proceeding in equity or at law;

         (e)  No consent,  approval,  order or authorization of, or declaration,  filing or registration  with, any
governmental  entity is required to be obtained or made by Company in connection  with the  execution,  delivery or
performance by Company of this AAR Agreement, or the consummation by it of the transactions contemplated hereby;

         (f)  The Company shall establish a Custodial  Account and an Escrow Account under the Servicing  Agreement
in favor of the  Assignee  with  respect to the  Mortgage  Loans  separate  from the  Custodial  Account and Escrow
Account previously established under the Servicing Agreement in favor of Assignor;

         (g)  No  event  has  occurred   from  the  Closing  Date  to  the  date  hereof  which  would  render  the
representations  and  warranties as to the related  Mortgage Loans made by the Company in Sections 3.01 and 3.02 of
the Servicing Agreement to be untrue in any material respect; and

         (h)  Neither this AAR Agreement nor any certification,  statement, report or other agreement,  document or
instrument  furnished  or to be furnished by the Company  pursuant to this AAR  Agreement  contains or will contain
any  materially  untrue  statement of fact or omits or will omit to state a fact  necessary to make the  statements
contained therein not misleading.

           14.      Assignor  hereby  agrees to indemnify and hold the Assignee  (and its  successors  and assigns)
   harmless  against any and all claims,  losses,  penalties,  fines,  forfeitures,  legal fees and related  costs,
   judgments,  and any other costs,  fees and expenses that Assignee (and its  successors  and assigns) may sustain
   in any way  related  to any  breach of the  representations  or  warranties  of  Assignor  set forth in this AAR
   Agreement or the breach of any covenant or condition contained herein.

Recognition of Assignee

           15.      From and after the date  hereof,  Company  shall  recognize  Assignee as owner of the  Mortgage
   Loans,  and  acknowledges  that the Mortgage  Loans are intended to be part of a REMIC or multiple  REMICs,  and
   will service the Mortgage Loans in accordance  with the Servicing  Agreement (as modified by this AAR Agreement)
   but in no event in a manner that would (i) cause any such  intended  REMIC to fail to qualify as a REMIC or (ii)
   result  in the  imposition  of a tax upon any such  intended  REMIC  (including  but not  limited  to the tax on
   prohibited  transactions as defined in Section  860F(a)(2) of the Code and the tax on  contributions  to a REMIC
   set forth in Section  860G(d) of the Code).  It is the  intention  of Assignor,  Company and Assignee  that this
   AAR  Agreement  shall be  binding  upon and for the  benefit of the  respective  successors  and  assigns of the
   parties hereto.  Neither Company nor Assignor shall amend or agree to amend,  modify,  waive, or otherwise alter
   any of the terms or  provisions  of the  Servicing  Agreement  which  amendment,  modification,  waiver or other
   alteration would in any way affect the Mortgage Loans without the prior written consent of Assignee.

           16.      Notwithstanding any term hereof to the contrary,  it is expressly  understood and agreed by the
   parties  hereto that (i) the  execution  and  delivery of this AAR  Agreement  by the  Assignee is solely in its
   capacity  as  trustee  (in such  capacity,  the  "Trustee")  for  Bear  Stearns  ALT-A  Trust  2007-2,  Mortgage
   Pass-Through  Certificates,  Series 2007-2 (the "Trust"),  pursuant to the Pooling and Servicing  Agreement (the
   "Pooling and Servicing Agreement"),  dated as of March 1, 2007, among SAMI II, the Assignor, the Assignee, Wells
   Fargo Bank, National  Association,  as master servicer (the "Master Servicer") and as securities  administrator,
   (ii) each of the  representations,  undertakings  and agreements  herein made on behalf of the Trust is made and
   intended not as personal  representations,  undertakings and agreements of the Assignee but is made and intended
   for the purpose of binding  only the Trust and (iii) under no  circumstances  shall the  Assignee be  personally
   liable  for the  payment of any  indebtedness  or  expenses  of the  Assignee  or the Trust or be liable for the
   breach or failure of any  obligation,  representation,  warranty or covenant made or undertaken by the Assignee,
   the Assignor or the Trust under the  Servicing  Agreement or the Pooling and Servicing  Agreement.  Any recourse
   against  the  Assignee  in respect of any  obligations  it may have under or  pursuant  to the terms of this AAR
   Agreement  shall be limited  solely to the assets it may hold as trustee of Bear  Stearns  ALT-A  Trust  2007-2,
   Mortgage Pass-Through Certificates, Series 2007-2.

           17.      The Company  agrees to  indemnify  and hold  harmless  SAMI II, each  director of SAMI II, each
   officer of SAMI II who signed  the  Registration  Statement,  the  Underwriters  and each  person,  if any,  who
   controls  SAMI II or any  Underwriter  within  the  meaning of  Section  15 of the 1933 Act  (collectively,  the
   "Indemnified  Party")  against  any and all  losses,  claims,  expenses,  damages  or  liabilites  to which  the
   Indemnified  Party may become subject,  under the 1933 Act or otherwise,  including,  without  limitation,  with
   respect to disputes between the parties,  insofar as such losses,  claims,  expenses,  damages or liabilites (or
   actions in respect  thereof) arise out of or are based upon any untrue  statement or alleged untrue statement of
   any material fact contained in the Prospectus  Supplement,  dated March 29, 2007 (the "Prospectus  Supplement"),
   or the  omission or the alleged  omission to state in the  Prospectus  Supplement a material  fact  necessary in
   order to make the statements therein not misleading,  in each case to the extent,  but only to the extent,  that
   such untrue  statement or alleged untrue  statement or omission or alleged  omission was contained in or omitted
   from  information  furnished  in writing by the Company  for  inclusion  in the  Prospectus  Supplement,  in the
   sections  entitled "The Master  Servicer and The Servicers - The  Servicers - HSBC Mortgage  Corporation  (USA)"
   (the "Company Information").

Modification of the Servicing Agreement
           18.      The Company and Assignor hereby amend the Servicing Agreement as follows:

         (a)      The following definitions are added to Article I of the Servicing Agreement:

         Assignee:  Citibank,  N.A.,  as trustee for the holders of the Bear Stearns  ALT-A Trust  2007-2,  Mortgage
         Pass-Through Certificates, Series 2007-2.

         Depositor:  SAMI II.

         Master  Servicer:  Wells Fargo Bank,  National  Association,  or its  successors  in interest  who meet the
         qualifications of the Pooling and Servicing Agreement and this Agreement.

         Nonrecoverable  Advance:  Any  advance  previously  made by the  Company  pursuant  to Section  5.03 or any
         Servicing  Advance which, in the good faith judgment of the Company,  may not be ultimately  recoverable by
         the Company from  Liquidation  Proceeds or otherwise.  The  determination by the Company that it has made a
         Nonrecoverable  Advance,  shall be evidenced by an Officer's  Certificate  of the Company  delivered to the
         Purchaser and the Master Servicer and detailing the reasons for such determination.

         Pooling and Servicing Agreement:  That certain pooling and servicing agreement,  dated as of March 1, 2007,
         among Structured Asset Mortgage Investments II Inc., the Trustee, the Master Servicer and the Purchaser.

         SAMI II:  Structured Asset Mortgage Investments II Inc.

         Securities Administrator: Wells Fargo Bank, National Association.

         Trustee:  Citibank,  N.A., or its successor in interest,  or any successor trustee appointed as provided in
         the Pooling and Servicing Agreement.

         (b)      The definition of Business Day is deleted in its entirety and replaced with the following:

         Business Day: Any day other than: (i) a Saturday or Sunday, or (ii) a legal holiday in the States of New
         York, Maryland or Minnesota, or (iii) a day on which banks in the States of New York, Maryland or
         Minnesota are authorized or obligated by law or executive order to be closed.

         (c)      The definition of Custodial Account is deleted in its entirety and replaced with the following:

         Custodial Account: Each separate demand account or accounts created and maintained pursuant to Section
         4.04 which shall be entitled "HSBC Mortgage Corporation (USA), as Servicer, in trust for Citibank, N.A.,
         as trustee for the holders of the Bear Stearns Alt-A Trust 2007-2, Mortgage Pass-Through Certificates,
         Series 2007-2," and shall be established in an Eligible Account.

         (d)      The definition of Escrow Account is deleted in its entirety and replaced with the following:

         Escrow Account: Each separate trust account or accounts created and maintained pursuant to Section 4.06
         which shall be entitled "HSBC Mortgage Corporation (USA), as Servicer, in trust for Citibank, N.A., as
         trustee for the holders of the Bear Stearns Alt-A Trust 2007-2, Mortgage Pass-Through Certificates,
         Series 2007-2," and shall be established in an Eligible Account.

         (e)      Article III of the Servicing Agreement is hereby amended effective as of the date hereof by
adding the following new Section 3.02(kkk):

                  (kkk)    With respect to each Mortgage Loan, information regarding the borrower credit files
         related to such Mortgage Loan has been furnished to credit reporting agencies in compliance with the
         provisions of the Fair Credit Reporting Act and the applicable implementing regulations.

         (f)      Article IV of the Servicing Agreement is hereby amended effective as of the date hereof by
adding the following after the first sentence in 4.01:

                  In addition, the Company shall furnish information regarding the borrower credit files related
         to such Mortgage Loan to credit reporting agencies in compliance with the provisions of the Fair Credit
         Reporting Act and the applicable implementing regulations.

         (g)      The following is added as Subsection 4.05(ix) of the Servicing Agreement:

         "(ix) to reimburse itself for any Nonrecoverable Advances;"

         (h)      The following is added to the second sentence of the third paragraph of Section 4.13 of the
Servicing Agreement:

         "; provided, however, that any REO property shall be disposed of by the Company before the close of the
         third taxable year following the taxable year in which the Mortgage Loan became an REO property, unless
         the Company is otherwise directed by the Assignee."

         (i)      Section 5.02 of the Servicing Agreement is hereby amended by replacing the first two paragraphs
with the following:

                  "Not later than the tenth (10th) calendar day of each month, the Servicer shall furnish to the
         Master Servicer in a format as outlined below (or in such other formats mutually agreed between the
         Servicer and the Master Servicer) (i) (a) monthly loan data in the format set forth in Exhibit E-1
         hereto, (b) default loan data in the format set forth in Exhibit E-2 hereto and (c) information
         regarding realized losses and gains in the format set forth in Exhibit E-3 hereto (or in such other
         formats mutually agreed between the Servicer and the Master Servicer), in each case relating to the
         period ending on the last day of the preceding calendar month, (ii) all such information required
         pursuant to clause (i)(a) above on a magnetic tape, electronic mail, or other similar media reasonably
         acceptable to the Master Servicer and (iii) all supporting documentation with respect to the information
         required pursuant to clause (i)(c) above."

         (j)      Section 11.04 of the Servicing Agreement is deleted in its entirety and replaced with the
following:

         Section 11.04     Governing Law.

                  This Agreement shall be governed by and construed in accordance with the laws
                  of the State of New York without giving effect to principles of conflicts of
                  laws and except to the extent preempted by Federal law and the obligations,
                  rights and remedies of the parties hereunder shall be determined in accordance
                  with such laws.

         (k)      The following shall be added as Section 11.19 of the Servicing Agreement:

         Section 11.19     Third Party Beneficiary.

                  For purposes of this Agreement, any Master Servicer shall be considered a
                  third party beneficiary to this Agreement entitled to all the rights and
                  benefits accruing to any Master Servicer herein as if it were a direct party
                  to this Agreement.

         (l)      Section 2(f)(vii)(B) of the Amendment Reg AB is hereby amended by deleting from the first
paragraph the words ", which continues unremedied for ten calendar days after the date on which such information,
report, certification or accountants' letter was required to be delivered".

         (m)      Exhibits E-1, E-2 and E-3 (attached hereto as Attachment 3 to this Agreement) are hereby
attached to the Servicing Agreement.


Miscellaneous
           All demands,  notices and  communications  related to the Mortgage  Loans,  the Servicing  Agreement and
   this AAR Agreement  shall be in writing and shall be deemed to have been duly given if  personally  delivered at
   or mailed by registered mail, postage prepaid, as follows:

                  o        In the case of Company,

                           HSBC MORTGAGE CORPORATION (USA)
                           Lori A. Miller / Vice President
                           2929 Walden Avenue
                           Depew, New York 14043

                  o        In the case of Assignor,

                           EMC Mortgage Corporation
                           2780 Lake Vista Drive
                           Lewisville, Texas 75067-3884
                           Attention:  Conduit Seller Approval Dept.
                           Facsimile: (214) 626-3751
                           Email: sellerapproval@bear.com

                  All notices and updates required to be provided to the Assignor regarding Regulation AB
                  pursuant to the Servicing Agreement should be sent to the Assignor by email to
                  regABnotifications@bear.com, and additionally:

                  for Item 1117 (Legal Proceedings) to:

                           EMC Mortgage Corporation
                           2780 Lake Vista Drive
                           Lewisville, TX 75067-3884
                           Attention: Associate General Counsel for Loan Administration
                           Facsimile: (469) 759-4714

                           with copies to:

                           Bear, Stearns & Co. Inc.
                           383 Madison Avenue, 3rd Floor
                           New York, NY  10179
                           Attention:  Global Credit Administration
                           Facsimile:  (212) 272-6564

                  o        For Item 1119 (Affiliations and Certain Relationships and Related Transactions) to:

                           EMC Mortgage Corporation
                           2780 Lake Vista Drive
                           Lewisville, TX  75067-3884
                           Attention:  Conduit Seller Approval Dept.
                           Facsimile:  (214) 626-3751
                           Email:  sellerapproval@bear.com

                           with a copies to:

                           Bear, Stearns & Co. Inc.
                           383 Madison Avenue, 3rd Floor
                           New York, NY 10179
                           Attention:  Global Credit Administration
                           Facsimile:  (212) 272-6564

                  o        In the case of the Securities Administrator,

                           Wells Fargo Bank,
                           National Association
                           9062 Old Annapolis Road
                           Columbia, Maryland 21045
                           Attention:  BSALTA 2007-2
                           Telecopier No.: (410) 715-2380

                  o        In the case of Assignee,

                           Citibank, N.A.
                           388 Greenwich Street, 14th Floor
                           New York, New York 10013
                           Attention:  Structured Finance Agency & Trust -BSALTA 2007-2
                           Telecopier No.: (212) 816-5527

           19.      Each  party  will  pay any  commissions  it has  incurred  and the  fees  of its  attorneys  in
   connection with the negotiations  for,  documenting of and closing of the transactions  contemplated by this AAR
   Agreement.

           20.      This AAR  Agreement  shall be construed in  accordance  with the laws of the State of New York,
   without regard to conflicts of law principles  (other than Section 5-1401 of the New York Obligations  Law), and
   the obligations, rights and remedies of the parties hereunder shall be determined in accordance with such laws.

           21.      No term or  provision  of this AAR  Agreement  may be waived or modified  unless such waiver or
   modification  is in writing and signed by the party  against  whom such waiver or  modification  is sought to be
   enforced.

           22.      This AAR  Agreement  shall  inure to the benefit of the  successors  and assigns of the parties
   hereto.  Any entity into which Assignor,  Assignee or Company may be merged or consolidated  shall,  without the
   requirement for any further writing, be deemed Assignor, Assignee or Company, respectively, hereunder.

           23.      This AAR Agreement  shall survive the conveyance of the Mortgage  Loans,  the assignment of the
   Servicing  Agreement to the extent of the  Mortgage  Loans by Assignor to Assignee  and the  termination  of the
   Servicing Agreement.

           24.      This  AAR  Agreement  may be  executed  simultaneously  in any  number  of  counterparts.  Each
   counterpart  shall be deemed to be an  original  and all such  counterparts  shall  constitute  one and the same
   instrument.

           25.      In the event that any  provision  of this AAR  Agreement  conflicts  with any  provision of the
   Servicing Agreement with respect to the Mortgage Loans, the terms of this AAR Agreement shall control.

           26.      The Company  hereby  acknowledges  that Wells Fargo Bank,  National  Association  (the  "Master
   Servicer")  has been  appointed  as the master  servicer  of the  Mortgage  Loans  pursuant  to the  Pooling and
   Servicing  Agreement  and therefor has the right to enforce all  obligations  of the Company,  as they relate to
   the Mortgage  Loans,  under the Servicing  Agreement and this AAR Agreement.  Such rights will include,  without
   limitation,  the right to terminate the Servicer  under the Servicing  Agreement upon the occurrence of an event
   of default  thereunder,  the right to receive  all  remittances  required  to be made by the  Company  under the
   Servicing  Agreement,  the right to receive all monthly  reports and other data  required to be delivered by the
   Company  under  the  Servicing  Agreement,  the  right  to  examine  the  books  and  records  of  the  Company,
   indemnification  rights,  and the right to exercise  certain rights of consent and approval  relating to actions
   taken by the Company.  The Company shall make all distributions  under the Servicing  Agreement,  as they relate
   to the Mortgage Loans, to the Master Servicer by wire transfer of immediately available funds to:

                  Wells Fargo Bank, National Association
                  ABA# 121000248
                  Account Name:  SAS Clearing
                  Account # 3970771416
                  For Further Credit to: BSALTA 2007-2, Account #53137200.

and the Company shall deliver all reports required to be delivered under the Servicing Agreement, as they relate
to the Mortgage Loans, to the Assignee at the address set forth in Section 9d herein and to the Master Servicer
at:

                  Wells Fargo Bank, National Association
                  9062 Old Annapolis Road
                  Columbia, Maryland 21045
                  Attention: BSALTA 2007-2
                  Telecopier No.: (410) 715-2380




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this AAR Agreement as of the day and year first above
written.
                                                              EMC MORTGAGE CORPORATION Assignor

                                                              By:_______________________________________________
                                                              Name:_____________________________________________
                                                              Title:____________________________________________

                                                              CITIBANK, N.A., not in it's individual
                                                              capacity but solely as trustee for the holders
                                                              of Bear Stearns ALT-A Trust, Mortgage
                                                              Pass-Through Certificates, Series 2007-2, as
                                                              Assignee

                                                              By:_______________________________________________
                                                              Name:_____________________________________________
                                                              Title:____________________________________________

                                                              HSBC MORTGAGE CORPORATION (USA)
                                                              Company

                                                              By:_______________________________________________
                                                              Name:_____________________________________________
                                                              Title:____________________________________________

                                                              Acknowledged and Agreed:

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION

                                                              By:_______________________________________________
                                                              Name:_____________________________________________
                                                              Title:____________________________________________




--------------------------------------------------------------------------------




                                                   ATTACHMENT 1

                                              MORTGAGE LOAN SCHEDULE

                                             (Available upon request)




--------------------------------------------------------------------------------




                                                   ATTACHMENT 2

                                                SERVICING AGREEMENT


                                             (Available upon request)




--------------------------------------------------------------------------------




                                                   ATTACHMENT 3

                                                     EXHIBIT 1

                                             REPORTING DATA FOR MONTHLY REPORT
_______________________________________________________________________________________________________________________________
                                    Standard Loan Level File Layout - Master
                                    Servicing
_______________________________________________________________________________________________________________________________
Exhibit 1:  Layout
_______________________________________________________________________________________________________________________________
Column Name                         Description                                       Decimal    Format Comment
                                                                                                                        Max
                                                                                                                        Size
_______________________________________________________________________________________________________________________________
Each file requires the following fields:

_______________________________________________________________________________________________________________________________
SER_INVESTOR_NBR                    A value assigned by the Servicer to define a                 Text up to 20 digits
                                    group of loans.                                                                         20
_______________________________________________________________________________________________________________________________
LOAN_NBR                            A unique identifier assigned to each loan by                 Text up to 10 digits
                                    the investor.                                                                           10
_______________________________________________________________________________________________________________________________
SERVICER_LOAN_NBR                   A unique number assigned to a loan by the                    Text up to 10 digits
                                    Servicer.  This may be different than the                                               10
                                    LOAN_NBR.
_______________________________________________________________________________________________________________________________
SCHED_PAY_AMT                       Scheduled monthly principal and scheduled                 2  No commas(,) or
                                    interest payment that a borrower is expected to              dollar signs ($)           11
                                    pay, P&I constant.
_______________________________________________________________________________________________________________________________
NOTE_INT_RATE                       The loan interest rate as reported by the                 4  Max length of 6
                                    Servicer.                                                                                6
_______________________________________________________________________________________________________________________________
NET_INT_RATE                        The loan gross interest rate less the service             4  Max length of 6
                                    fee rate as reported by the Servicer.                                                    6
_______________________________________________________________________________________________________________________________
SERV_FEE_RATE                       The servicer's fee rate for a loan as reported            4  Max length of 6
                                    by the Servicer.                                                                         6
_______________________________________________________________________________________________________________________________
SERV_FEE_AMT                        The servicer's fee amount for a loan as                   2  No commas(,) or
                                    reported by the Servicer.                                    dollar signs ($)           11
_______________________________________________________________________________________________________________________________
NEW_PAY_AMT                         The new loan payment amount as reported by the            2  No commas(,) or
                                    Servicer.                                                    dollar signs ($)           11
_______________________________________________________________________________________________________________________________
NEW_LOAN_RATE                       The new loan rate as reported by the Servicer.            4  Max length of 6
                                                                                                                             6
_______________________________________________________________________________________________________________________________
ARM_INDEX_RATE                      The index the Servicer is using to calculate a            4  Max length of 6
                                    forecasted rate.                                                                         6
_______________________________________________________________________________________________________________________________
ACTL_BEG_PRIN_BAL                   The borrower's actual principal balance at the            2  No commas(,) or
                                    beginning of the processing cycle.                           dollar signs ($)           11
_______________________________________________________________________________________________________________________________
ACTL_END_PRIN_BAL                   The borrower's actual principal balance at the            2  No commas(,) or
                                    end of the processing cycle.                                 dollar signs ($)           11
_______________________________________________________________________________________________________________________________
BORR_NEXT_PAY_DUE_DATE              The date at the end of processing cycle that                 MM/DD/YYYY
                                    the borrower's next payment is due to the                                               10
                                    Servicer, as reported by Servicer.
_______________________________________________________________________________________________________________________________
SERV_CURT_AMT_1                     The first curtailment amount to be applied.               2  No commas(,) or
                                                                                                 dollar signs ($)           11
_______________________________________________________________________________________________________________________________
SERV_CURT_DATE_1                    The curtailment date associated with the first               MM/DD/YYYY
                                    curtailment amount.                                                                     10
_______________________________________________________________________________________________________________________________
CURT_ADJ_ AMT_1                     The curtailment interest on the first                     2  No commas(,) or
                                    curtailment amount, if applicable.                           dollar signs ($)           11
_______________________________________________________________________________________________________________________________
SERV_CURT_AMT_2                     The second curtailment amount to be applied.              2  No commas(,) or
                                                                                                 dollar signs ($)           11
_______________________________________________________________________________________________________________________________
SERV_CURT_DATE_2                    The curtailment date associated with the second              MM/DD/YYYY
                                    curtailment amount.                                                                     10
_______________________________________________________________________________________________________________________________
CURT_ADJ_ AMT_2                     The curtailment interest on the second                    2  No commas(,) or
                                    curtailment amount, if applicable.                           dollar signs ($)           11
_______________________________________________________________________________________________________________________________


_______________________________________________________________________________________________________________________________
Exhibit 1: Continued                Standard Loan Level File Layout

_______________________________________________________________________________________________________________________________
Column Name                         Description                                       Decimal    Format Comment
                                                                                                                        Max
                                                                                                                       Size
_______________________________________________________________________________________________________________________________
SERV_CURT_AMT_3                     The third curtailment amount to be applied.               2  No commas(,) or
                                                                                                 dollar signs ($)           11
_______________________________________________________________________________________________________________________________
SERV_CURT_DATE_3                    The curtailment date associated with the third               MM/DD/YYYY
                                    curtailment amount.                                                                     10
_______________________________________________________________________________________________________________________________
CURT_ADJ_AMT_3                      The curtailment interest on the third                     2  No commas(,) or
                                    curtailment amount, if applicable.                           dollar signs ($)           11
_______________________________________________________________________________________________________________________________
PIF_AMT                             The loan "paid in full" amount as reported by             2  No commas(,) or
                                    the Servicer.                                                dollar signs ($)           11
_______________________________________________________________________________________________________________________________
PIF_DATE                            The paid in full date as reported by the                     MM/DD/YYYY
                                    Servicer.                                                                               10
_______________________________________________________________________________________________________________________________
                                                                                                 Action Code Key:
ACTION_CODE                         The standard FNMA numeric code used to indicate              15=Bankruptcy,              2
                                    the default/delinquent status of a particular                30=Foreclosure, ,
                                    loan.                                                        60=PIF,
                                                                                                 63=Substitution,
                                                                                                 65=Repurchase,70=REO
_______________________________________________________________________________________________________________________________
INT_ADJ_AMT                         The amount of the interest adjustment as                  2  No commas(,) or
                                    reported by the Servicer.                                    dollar signs ($)           11
_______________________________________________________________________________________________________________________________
SOLDIER_SAILOR_ADJ_AMT              The Soldier and Sailor Adjustment amount, if              2  No commas(,) or
                                    applicable.                                                  dollar signs ($)           11
_______________________________________________________________________________________________________________________________
NON_ADV_LOAN_AMT                    The Non Recoverable Loan Amount, if applicable.           2  No commas(,) or
                                                                                                 dollar signs ($)           11
_______________________________________________________________________________________________________________________________
LOAN_LOSS_AMT                       The amount the Servicer is passing as a loss,             2  No commas(,) or
                                    if applicable.                                               dollar signs ($)           11
_______________________________________________________________________________________________________________________________
Plus the following applicable fields:
_______________________________________________________________________________________________________________________________
SCHED_BEG_PRIN_BAL                  The scheduled outstanding principal amount due            2  No commas(,) or
                                    at the beginning of the cycle date to be passed              dollar signs ($)           11
                                    through to investors.
_______________________________________________________________________________________________________________________________
SCHED_END_PRIN_BAL                  The scheduled principal balance due to                    2  No commas(,) or
                                    investors at the end of a processing cycle.                  dollar signs ($)           11
_______________________________________________________________________________________________________________________________
SCHED_PRIN_AMT                      The scheduled principal amount as reported by             2  No commas(,) or
                                    the Servicer for the current cycle -- only                   dollar signs ($)           11
                                    applicable for Scheduled/Scheduled Loans.
_______________________________________________________________________________________________________________________________
SCHED_NET_INT                       The scheduled gross interest amount less the              2  No commas(,) or
                                    service fee amount for the current cycle as                  dollar signs ($)           11
                                    reported by the Servicer -- only applicable for
                                    Scheduled/Scheduled Loans.
_______________________________________________________________________________________________________________________________
ACTL_PRIN_AMT                       The actual principal amount collected by the              2  No commas(,) or
                                    Servicer for the current reporting cycle --                  dollar signs ($)           11
                                    only applicable for Actual/Actual Loans.
_______________________________________________________________________________________________________________________________
ACTL_NET_INT                        The actual gross interest amount less the                 2  No commas(,) or
                                    service fee amount for the current reporting                 dollar signs ($)           11
                                    cycle as reported by the Servicer -- only
                                    applicable for Actual/Actual Loans.
_______________________________________________________________________________________________________________________________
PREPAY_PENALTY_ AMT                 The penalty amount received when a borrower               2  No commas(,) or
                                    prepays on his loan as reported by the                       dollar signs ($)           11
                                    Servicer.
_______________________________________________________________________________________________________________________________
PREPAY_PENALTY_ WAIVED              The prepayment penalty amount for the loan                2  No commas(,) or
                                    waived by the servicer.                                      dollar signs ($)           11
_______________________________________________________________________________________________________________________________


_______________________________________________________________________________________________________________________________
Exhibit 1: Continued                Standard Loan Level File Layout

_______________________________________________________________________________________________________________________________
Column Name                         Description                                        Decimal  Format Comment
                                                                                                                       Max
                                                                                                                       Size
_______________________________________________________________________________________________________________________________
MOD_DATE                            The Effective Payment Date of the Modification              MM/DD/YYYY
                                    for the loan.                                                                           10
_______________________________________________________________________________________________________________________________
MOD_TYPE                            The Modification Type.                                      Varchar - value can
                                                                                                be alpha or numeric         30
_______________________________________________________________________________________________________________________________
DELINQ_P&I_ADVANCE_AMT              The current outstanding principal and interest           2  No commas(,) or
                                    advances made by Servicer.                                  dollar signs ($)            11
_______________________________________________________________________________________________________________________________
                                    Flag to indicate if the repurchase of a loan is             Y=Breach
BREACH_FLAG                         due to a breach of Representations and                      N=NO Breach                  1
                                    Warranties                                                  Let blank if N/A
_______________________________________________________________________________________________________________________________


Exhibit 2: Monthly
Summary Report by Single Investor MONTHLY SUMMARY REPORT
For Month Ended: mm/dd/yyyy      Servicer Name______________________________
Prepared by:_________________________   Investor Nbr_______________________________


 Section 1. Remittances and Ending Balances - Required Data
_______________________________________________________________________________________________________
  Beginning         Ending       Total Monthly        Total Ending Unpaid     Total Monthly Principal
  Loan Count      Loan Count    Remittance Amount       Principal Balance              Balance
_______________________________________________________________________________________________________
      0               0                    $0.00            $0.00                     $0.00
_______________________________________________________________________________________________________

Principal Calculation

1. Monthly Principal Due                                                             +           $0.00
                                                                                       _______________
2. Current Curtailments                                                              +           $0.00
                                                                                       _______________
3. Liquidations                                                                      +           $0.00
                                                                                       _______________
4. Other (attach explanation)                                                        +           $0.00
                                                                                       _______________
5. Principal Due                                                                                 $0.00
                                                                                       _______________
6. Interest (reported "gross")                                                       +           $0.00
                                                                                       _______________
7. Interest Adjustments on Curtailments                                              +           $0.00
                                                                                       _______________
8. Servicing Fees                                                                    -           $0.00
                                                                                       _______________
9. Other Interest (attach explanation)                                               +           $0.00
                                                                                       _______________
10. Interest Due               (need to subtract ser fee)                                        $0.00
                                                                                       _______________

Remittance Calculation

11. Total Principal and Interest Due (lines 5+10)                                    +           $0.00
                                                                                       _______________
12. Reimbursement of Non-Recoverable Advances                                        -           $0.00
                                                                                       _______________
13. Total Realized gains                                                             +           $0.00
                                                                                       _______________
14. Total Realized Losses                                                            -           $0.00
                                                                                       _______________
15. Total Prepayment Penalties                                                       +           $0.00
                                                                                       _______________
16. Total Non-Supported Compensating Interest                                        -           $0.00
                                                                                       _______________
17. Other (attach explanation)                                                                   $0.00
                                                                                       _______________
18. Net Funds Due on or before Remittance Date                                       $           $0.00
                                                                                       _______________



_______________________________________________________________________________________________________
Section 2. Delinquency Report - Optional Data for Loan Accounting
_______________________________________________________________________________________________________
                                       Installments Delinquent
_______________________________________________________________________________________________________

    Total No.      Total No.                                     In        Real Estate  Total Dollar
      of              of           30-     60-   90 or more  Foreclosure     Owned        Amount of
     Loans      Delinquencies     Days    Days      Days      (Optional)   (Optional)   Delinquencies
_______________________________________________________________________________________________________
       0               0            0       0        0            0            0           $0.00
_______________________________________________________________________________________________________


_________________________________________________________________________________________________________________
Section 3. REG AB Summary Reporting                   - REPORT ALL APPLICABLE FIELDS
_________________________________________________________________________________________________________________
REG AB FIELDS                                           LOAN COUNT                     BALANCE
_________________________________________________________________________________________________________________
PREPAYMENT PENALTY AMT                                      0                             $0.00
_________________________________________________________________________________________________________________
PREPAYMENT PENALTY AMT WAIVED                               0                             $0.00
_________________________________________________________________________________________________________________
DELINQUENCY P&I AMOUNT                                      0                             $0.00
_________________________________________________________________________________________________________________


                                                         EXHIBIT 2
                                             REPORTING DATA FOR DEFAULTED LOANS

Exhibit   : Standard File Layout - Delinquency Reporting

  *The column/header names in bold are the minimum fields Wells Fargo must receive from every Servicer
_________________________________________________________________________________________________________________________________________
Column/Header Name                                                     Description                            Decimal    Format Comment
_________________________________________________________________________________________________________________________________________
SERVICER_LOAN_NBR                             A unique number assigned to a loan by the Servicer.  This
                                              may be different than the LOAN_NBR
_________________________________________________________________________________________________________________________________________
LOAN_NBR                                      A unique identifier assigned to each loan by the originator.
_________________________________________________________________________________________________________________________________________
CLIENT_NBR                                    Servicer Client Number
_________________________________________________________________________________________________________________________________________
SERV_INVESTOR_NBR                            Contains a unique number as assigned by an external servicer
                                              to identify a group of loans in their system.
_________________________________________________________________________________________________________________________________________
BORROWER_FIRST_NAME                           First Name of the Borrower.
_________________________________________________________________________________________________________________________________________
BORROWER_LAST_NAME                           Last name of the borrower.
_________________________________________________________________________________________________________________________________________
PROP_ADDRESS                                  Street Name and Number of Property
_________________________________________________________________________________________________________________________________________
PROP_STATE                                    The state where the  property located.
_________________________________________________________________________________________________________________________________________
PROP_ZIP                                      Zip code where the property is located.
_________________________________________________________________________________________________________________________________________
BORR_NEXT_PAY_DUE_DATE                        The date that the borrower's next payment is due to the                    MM/DD/YYYY
                                              servicer at the end of processing cycle, as reported by
                                              Servicer.
_________________________________________________________________________________________________________________________________________
LOAN_TYPE                                     Loan Type (i.e. FHA, VA, Conv)
_________________________________________________________________________________________________________________________________________
BANKRUPTCY_FILED_DATE                         The date a particular bankruptcy claim was filed.                          MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
BANKRUPTCY_CHAPTER_CODE                       The chapter under which the bankruptcy was filed.
_________________________________________________________________________________________________________________________________________
BANKRUPTCY_CASE_NBR                           The case number assigned by the court to the bankruptcy
                                              filing.
_________________________________________________________________________________________________________________________________________
POST_PETITION_DUE_DATE                        The payment due date once the bankruptcy has been approved                 MM/DD/YYYY
                                              by the courts
_________________________________________________________________________________________________________________________________________
BANKRUPTCY_DCHRG_DISM_DATE                    The Date The Loan Is Removed From Bankruptcy. Either by                    MM/DD/YYYY
                                              Dismissal, Discharged and/or a Motion For Relief Was
                                              Granted.
_________________________________________________________________________________________________________________________________________
LOSS_MIT_APPR_DATE                            The Date The Loss Mitigation Was Approved By The Servicer                  MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
LOSS_MIT_TYPE                                 The Type Of Loss Mitigation Approved For A Loan Such As;
_________________________________________________________________________________________________________________________________________
LOSS_MIT_EST_COMP_DATE                       The Date The Loss Mitigation /Plan Is Scheduled To End/Close               MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
LOSS_MIT_ACT_COMP_DATE                        The Date The Loss Mitigation Is Actually Completed                         MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
FRCLSR_APPROVED_DATE                          The date DA Admin sends a letter to the servicer with                      MM/DD/YYYY
                                              instructions to begin foreclosure proceedings.
_________________________________________________________________________________________________________________________________________
ATTORNEY_REFERRAL_DATE                        Date File Was Referred To Attorney to Pursue Foreclosure                   MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
FIRST_LEGAL_DATE                              Notice of 1st legal filed by an Attorney in a Foreclosure                  MM/DD/YYYY
                                              Action
_________________________________________________________________________________________________________________________________________
FRCLSR_SALE_EXPECTED_DATE                     The date by which a foreclosure sale is expected to occur.                 MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
FRCLSR_SALE_DATE                              The actual date of the foreclosure sale.                                   MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
FRCLSR_SALE_AMT                               The amount a property sold for at the foreclosure sale.            2       No commas(,)
                                                                                                                         or dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
EVICTION_START_DATE                           The date the servicer initiates eviction of the borrower.                  MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
EVICTION_COMPLETED_DATE                       The date the court revokes legal possession of the property                MM/DD/YYYY
                                              from the borrower.
_________________________________________________________________________________________________________________________________________
LIST_PRICE                                    The price at which an REO property is marketed.                    2       No commas(,)
                                                                                                                         or dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
LIST_DATE                                     The date an REO property is listed at a particular price.                  MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
OFFER_AMT                                     The dollar value of an offer for an REO property.                  2       No commas(,)
                                                                                                                         or dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
OFFER_DATE_TIME                               The date an offer is received by DA Admin or by the Servicer.              MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
REO_CLOSING_DATE                              The date the REO sale of the property is scheduled to close.               MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
REO_ACTUAL_CLOSING_DATE                       Actual Date Of REO Sale                                                    MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
OCCUPANT_CODE                                 Classification of how the property is occupied.
_________________________________________________________________________________________________________________________________________
PROP_CONDITION_CODE                           A code that indicates the condition of the property.
_________________________________________________________________________________________________________________________________________
PROP_INSPECTION_DATE                          The date a  property inspection is performed.                              MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
APPRAISAL_DATE                                The date the appraisal was done.                                           MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
CURR_PROP_VAL                                 The current "as is" value of the property based on brokers         2
                                              price opinion or appraisal.
_________________________________________________________________________________________________________________________________________
REPAIRED_PROP_VAL                             The amount the property would be worth if repairs are              2
                                              completed pursuant to a broker's price opinion or appraisal.
_________________________________________________________________________________________________________________________________________
If applicable:
_________________________________________________________________________________________________________________________________________
DELINQ_STATUS_CODE                            FNMA Code Describing Status of Loan
_________________________________________________________________________________________________________________________________________
DELINQ_REASON_CODE                            The circumstances which caused a borrower to stop paying on
                                              a loan.   Code indicates the reason why the loan is in
                                              default for this cycle.
_________________________________________________________________________________________________________________________________________
MI_CLAIM_FILED_DATE                           Date Mortgage Insurance Claim Was Filed With Mortgage                      MM/DD/YYYY
                                              Insurance Company.
_________________________________________________________________________________________________________________________________________
MI_CLAIM_AMT                                  Amount of Mortgage Insurance Claim Filed                                   No commas(,)
                                                                                                                         or dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
MI_CLAIM_PAID_DATE                            Date Mortgage Insurance Company Disbursed Claim Payment                    MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
MI_CLAIM_AMT_PAID                             Amount Mortgage Insurance Company Paid On Claim                    2       No commas(,)
                                                                                                                         or dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
POOL_CLAIM_FILED_DATE                         Date Claim Was Filed With Pool Insurance Company                           MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
POOL_CLAIM_AMT                                Amount of Claim Filed With Pool Insurance Company                  2       No commas(,)
                                                                                                                         or dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
POOL_CLAIM_PAID_DATE                          Date Claim Was Settled and The Check Was Issued By The Pool                MM/DD/YYYY
                                              Insurer
_________________________________________________________________________________________________________________________________________
POOL_CLAIM_AMT_PAID                           Amount Paid On Claim By Pool Insurance Company                     2       No commas(,)
                                                                                                                         or dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
FHA_PART_A_CLAIM_FILED_DATE                   Date FHA Part A Claim Was Filed With HUD                                  MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
FHA_PART_A_CLAIM_AMT                          Amount of FHA Part A Claim Filed                                  2       No commas(,)
                                                                                                                         or dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
FHA_PART_A_CLAIM_PAID_DATE                    Date HUD Disbursed Part A Claim Payment                                   MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
FHA_PART_A_CLAIM_PAID_AMT                     Amount HUD Paid on Part A Claim                                   2       No commas(,)
                                                                                                                         or dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
FHA_PART_B_CLAIM_FILED_DATE                   Date FHA Part B Claim Was Filed With HUD                                 MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
FHA_PART_B_CLAIM_AMT                          Amount of FHA Part B Claim Filed                                 2       No commas(,)
                                                                                                                         or dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
FHA_PART_B_CLAIM_PAID_DATE                    Date HUD Disbursed Part B Claim Payment                                 MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
FHA_PART_B_CLAIM_PAID_AMT                     Amount HUD Paid on Part B Claim                                   2       No commas(,)
                                                                                                                         or dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
VA_CLAIM_FILED_DATE                           Date VA Claim Was Filed With the Veterans Admin                           MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
VA_CLAIM_PAID_DATE                            Date Veterans Admin. Disbursed VA Claim Payment                           MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
VA_CLAIM_PAID_AMT                             Amount Veterans Admin. Paid on VA Claim                           2       No commas(,)
                                                                                                                         or dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
MOTION_FOR_RELIEF_DATE                        The date the Motion for Relief was filed                         10        MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
FRCLSR_BID_AMT                                The foreclosure sale bid amount                                  11        No commas(,)
                                                                                                                         or dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
FRCLSR_SALE_TYPE                              The foreclosure sales results: REO, Third Party, Conveyance
                                              to HUD/VA
_________________________________________________________________________________________________________________________________________
REO_PROCEEDS                                  The net proceeds from the sale of the REO property.                        No commas(,)
                                                                                                                         or dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
BPO_DATE                                      The date the BPO was done.
_________________________________________________________________________________________________________________________________________
CURRENT_FICO                                  The current FICO score
_________________________________________________________________________________________________________________________________________
HAZARD_CLAIM_FILED_DATE                       The date the Hazard Claim was filed with the Hazard                    10  MM/DD/YYYY
                                              Insurance Company.
_________________________________________________________________________________________________________________________________________
HAZARD_CLAIM_AMT                              The amount of the Hazard Insurance Claim filed.                        11  No commas(,)
                                                                                                                         or dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
HAZARD_CLAIM_PAID_DATE                        The date the Hazard Insurance Company disbursed the claim              10  MM/DD/YYYY
                                              payment.
_________________________________________________________________________________________________________________________________________
HAZARD_CLAIM_PAID_AMT                         The amount the Hazard Insurance Company paid on the claim.             11  No commas(,)
                                                                                                                         or dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
ACTION_CODE                                   Indicates loan status                                                      Number
_________________________________________________________________________________________________________________________________________
NOD_DATE                                                                                                                 MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
NOI_DATE                                                                                                                 MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
ACTUAL_PAYMENT_PLAN_START_DATE                                                                                           MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
ACTUAL_PAYMENT_ PLAN_END_DATE
_________________________________________________________________________________________________________________________________________
ACTUAL_REO_START_DATE                                                                                                    MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
REO_SALES_PRICE                                                                                                          Number
_________________________________________________________________________________________________________________________________________
REALIZED_LOSS/GAIN                            As defined in the Servicing Agreement                                      Number
_________________________________________________________________________________________________________________________________________


Exhibit 2: Standard File Codes - Delinquency Reporting

The Loss Mit Type field should show the approved Loss Mitigation Code as follows:
         o    ASUM-     Approved Assumption
         o    BAP-      Borrower Assistance Program
         o    CO-       Charge Off
         o    DIL-      Deed-in-Lieu
         o    FFA-      Formal Forbearance Agreement
         o    MOD-      Loan Modification
         o    PRE-      Pre-Sale
         o    SS-       Short Sale
         o    MISC-     Anything else approved by the PMI or Pool Insurer

NOTE: Wells Fargo Bank will accept alternative Loss Mitigation Types to those above, provided that they are
consistent with industry standards.  If Loss Mitigation Types other than those above are used, the Servicer must
supply Wells Fargo Bank with a description of each of the Loss Mitigation Types prior to sending the file.

The Occupant Code field should show the current status of the property code as follows:
         o    Mortgagor
         o    Tenant
         o    Unknown
         o    Vacant

The Property Condition field should show the last reported condition of the property as follows:
         o    Damaged
         o    Excellent
         o    Fair
         o    Gone
         o    Good
         o    Poor
         o    Special Hazard
         o    Unknown

Exhibit 2: Standard File Codes - Delinquency Reporting, Continued

The FNMA Delinquent Reason Code field should show the Reason for Delinquency as follows:
                      __________________________________________________________________________________
                      Delinquency Code         Delinquency Description
                      __________________________________________________________________________________
                      001                      FNMA-Death of principal mortgagor
                      __________________________________________________________________________________
                      002                      FNMA-Illness of principal mortgagor
                      __________________________________________________________________________________
                      003                      FNMA-Illness of mortgagor's family member
                      __________________________________________________________________________________
                      004                      FNMA-Death of mortgagor's family member
                      __________________________________________________________________________________
                      005                      FNMA-Marital difficulties
                      __________________________________________________________________________________
                      006                      FNMA-Curtailment of income
                      __________________________________________________________________________________
                      007                      FNMA-Excessive Obligation
                      __________________________________________________________________________________
                      008                      FNMA-Abandonment of property
                      __________________________________________________________________________________
                      009                      FNMA-Distant employee transfer
                      __________________________________________________________________________________
                      011                      FNMA-Property problem
                      __________________________________________________________________________________
                      012                      FNMA-Inability to sell property
                      __________________________________________________________________________________
                      013                      FNMA-Inability to rent property
                      __________________________________________________________________________________
                      014                      FNMA-Military Service
                      __________________________________________________________________________________
                      015                      FNMA-Other
                      __________________________________________________________________________________
                      016                      FNMA-Unemployment
                      __________________________________________________________________________________
                      017                      FNMA-Business failure
                      __________________________________________________________________________________
                      019                      FNMA-Casualty loss
                      __________________________________________________________________________________
                      022                      FNMA-Energy environment costs
                      __________________________________________________________________________________
                      023                      FNMA-Servicing problems
                      __________________________________________________________________________________
                      026                      FNMA-Payment adjustment
                      __________________________________________________________________________________
                      027                      FNMA-Payment dispute
                      __________________________________________________________________________________
                      029                      FNMA-Transfer of ownership pending
                      __________________________________________________________________________________
                      030                      FNMA-Fraud
                      __________________________________________________________________________________
                      031                      FNMA-Unable to contact borrower
                      __________________________________________________________________________________
                      INC                      FNMA-Incarceration
                      __________________________________________________________________________________


Exhibit 2: Standard File Codes - Delinquency Reporting, Continued
The FNMA Delinquent Status Code field should show the Status of Default as follows:
                      __________________________________________________________________________________
                            Status Code        Status Description
                      __________________________________________________________________________________
                                09             Forbearance
                      __________________________________________________________________________________
                                17             Pre-foreclosure Sale Closing Plan Accepted
                      __________________________________________________________________________________
                                24             Government Seizure
                      __________________________________________________________________________________
                                26             Refinance
                      __________________________________________________________________________________
                                27             Assumption
                      __________________________________________________________________________________
                                28             Modification
                      __________________________________________________________________________________
                                29             Charge-Off
                      __________________________________________________________________________________
                                30             Third Party Sale
                      __________________________________________________________________________________
                                31             Probate
                      __________________________________________________________________________________
                                32             Military Indulgence
                      __________________________________________________________________________________
                                43             Foreclosure Started
                      __________________________________________________________________________________
                                44             Deed-in-Lieu Started
                      __________________________________________________________________________________
                                49             Assignment Completed
                      __________________________________________________________________________________
                                61             Second Lien Considerations
                      __________________________________________________________________________________
                                62             Veteran's Affairs-No Bid
                      __________________________________________________________________________________
                                63             Veteran's Affairs-Refund
                      __________________________________________________________________________________
                                64             Veteran's Affairs-Buydown
                      __________________________________________________________________________________
                                65             Chapter 7 Bankruptcy
                      __________________________________________________________________________________
                                66             Chapter 11 Bankruptcy
                      __________________________________________________________________________________
                                67             Chapter 13 Bankruptcy
                      __________________________________________________________________________________

                                                     EXHIBIT 3
                                        REPORTING DATA FOR REALIZED LOSSES AND GAINS
                           Calculation of Realized Loss/Gain Form 332- Instruction Sheet
         NOTE:  Do not net or combine items.  Show all expenses individually and all credits as separate line
         items.  Claim packages are due on the remittance report date.  Late submissions may result in claims not
         being passed until the following month.  The Servicer is responsible to remit all funds pending loss
         approval and /or resolution of any disputed items.
              o   The numbers on the 332 form correspond with the numbers listed below.

         Liquidation and Acquisition Expenses:
         1.       The Actual Unpaid Principal Balance of the Mortgage Loan.  For documentation, an Amortization
                  Schedule from date of default through liquidation breaking out the net interest and servicing
                  fees advanced is required.
         2.       The Total Interest Due less the aggregate amount of servicing fee that would have been earned if
                  all delinquent payments had been made as agreed. For documentation, an Amortization Schedule
                  from date of default through liquidation breaking out the net interest and servicing fees
                  advanced is required.

         3.       Accrued Servicing Fees based upon the Scheduled Principal Balance of the Mortgage Loan as
                  calculated on a monthly basis. For documentation, an Amortization Schedule from date of default
                  through liquidation breaking out the net interest and servicing fees advanced is required.

         4-12.    Complete as applicable.  Required documentation:

                  *  For taxes and insurance advances - see page 2 of 332 form - breakdown required showing
                  period of coverage, base tax, interest, penalty.  Advances prior to default require evidence of
                  servicer efforts to recover advances.

                  *  For escrow advances - complete payment history

                     (to calculate advances from last positive escrow balance forward)

                  *  Other expenses -  copies of corporate advance history showing all payments

                  *  REO repairs > $1500 require explanation

                  *  REO repairs >$3000 require evidence of at least 2 bids.

                  *  Short Sale or Charge Off require P&L supporting the decision and WFB's approved Officer
                  Certificate

                  *  Unusual or extraordinary items may require further documentation.

         13.      The total of lines 1 through 12.

                           3.       Credits:

         14-21.   Complete as applicable.  Required documentation:

                  * Copy of the HUD 1 from the REO sale.  If a 3rd Party Sale, bid instructions and Escrow Agent /
                  Attorney

                     Letter of Proceeds Breakdown.

                  *  Copy of EOB for any MI or gov't guarantee

                  *  All other credits need to be clearly defined on the 332 form

         22.      The total of lines 14 through 21.

         Please Note:      For HUD/VA loans, use line (18a) for Part A/Initial proceeds and line (18b) for Part
                           B/Supplemental proceeds.
         Total Realized Loss (or Amount of Any Gain)

         23.      The total derived from subtracting line 22 from 13.  If the amount represents a realized gain,
                  show the amount in parenthesis (   ).



                                    Calculation of Realized Loss/Gain Form 332

         Prepared by:  __________________                     Date:  _______________
         Phone:  ______________________   Email Address:_____________________

____________________________________________________________________________________________________________________________
Servicer Loan No.                     Servicer Name                             Servicer Address

____________________________________________________________________________________________________________________________

         WELLS FARGO BANK, N.A. Loan No._____________________________

         Borrower's Name: _________________________________________________________
         Property Address: _________________________________________________________

         Liquidation Type:  REO Sale                  3rd Party Sale            Short Sale       Charge Off

         Was this loan granted a Bankruptcy deficiency or cramdown              Yes         No
         If "Yes", provide deficiency or cramdown amount _______________________________

         Liquidation and Acquisition Expenses:
         (1)  Actual Unpaid Principal Balance of Mortgage Loan$                 $________________(1)
         (2)  Interest accrued at Net Rate                                       ________________(2)
         (3)  Accrued Servicing Fees                                             ________________(3)
         (4)  Attorney's Fees                                                    ________________(4)
         (5)  Taxes (see page 2)                                                 ________________(5)
         (6)  Property Maintenance                                               ________________(6)
         (7)  MI/Hazard Insurance Premiums (see page 2)                          ________________(7)
         (8)  Utility Expenses                                                   ________________(8)
         (9)  Appraisal/BPO                                                      ________________(9)
         (10) Property Inspections                                               ________________(10)
         (11) FC Costs/Other Legal Expenses                                      ________________(11)
         (12) Other (itemize)                                                    ________________(12)
                  Cash for Keys__________________________                        ________________(12)
                  HOA/Condo Fees_______________________                          ________________(12)
                  ______________________________________                         ________________(12)

                  Total Expenses                                                $________________(13)
         Credits:
         (14) Escrow Balance                                                    $________________(14)
         (15) HIP Refund                                                         ________________(15)
         (16) Rental Receipts                                                    ________________(16)
         (17) Hazard Loss Proceeds                                               ________________(17)
         (18) Primary Mortgage Insurance / Gov't Insurance                       ________________(18a) HUD Part A
                                                                                 ________________(18b) HUD Part B
         (19) Pool Insurance Proceeds                                            ________________(19)
         (20) Proceeds from Sale of Acquired Property                            ________________(20)
         (21) Other (itemize)                                                    ________________(21)
              _________________________________________                          ________________(21)

              Total Credits                                                     $________________(22)
         Total Realized Loss (or Amount of Gain)                                $________________(23)



Escrow Disbursement Detail
______________________________________________________________________________________________________________________
      Type           Date Paid        Period of       Total Paid      Base Amount       Penalties        Interest
   (Tax /Ins.)                        Coverage
______________________________________________________________________________________________________________________

______________________________________________________________________________________________________________________

______________________________________________________________________________________________________________________

______________________________________________________________________________________________________________________

______________________________________________________________________________________________________________________

______________________________________________________________________________________________________________________

______________________________________________________________________________________________________________________

______________________________________________________________________________________________________________________

______________________________________________________________________________________________________________________




--------------------------------------------------------------------------------




                                                                                                                   EXHIBIT      I-3


                                 ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT

         This is an Assignment,  Assumption and Recognition  Agreement (this "AAR  Agreement") made as of March 30,
2007, among EMC Mortgage Corporation (the "Assignor"),  Citibank,  N.A., not individually but solely as trustee for
the  holders of the Bear  Stearns  ALT-A Trust  2007-2,  Mortgage  Pass-Through  Certificates,  Series  2007-2 (the
"Assignee") and Mid America Bank, fsb (the "Company").

         In consideration of the mutual promises  contained  herein,  the parties hereto agree that the residential
mortgage  loans (the  "Assigned  Loans")  listed on  Attachment 1 annexed  hereto (the  "Assigned  Loan  Schedule")
purchased  by the  Assignor  from the Company  and now  serviced by Company for  Assignor  and its  successors  and
assigns pursuant to (a) the Purchase,  Warranties and Servicing  Agreement,  dated as of February 1, 2006,  between
Assignor  and  Company  (the "PWS  Agreement")  and (b) the term  sheets  dated  January 5, 2007,  January 8, 2007,
January 16,  2007,  February 16, 2007 and March 2, 2007,  between  Assignor  and Company  (collectively,  the "Term
Sheets" and the Term Sheets  together with the PWS Agreement,  the  "Agreements")  shall be subject to the terms of
this AAR  Agreement.  Capitalized  terms used herein but not defined  shall have the  meanings  ascribed to them in
the PWS Agreement.

                                             Assignment and Assumption

         Except as  expressly  provided  for herein,  the  Assignor  hereby  grants,  transfers  and assigns to the
Assignee all of its right,  title and interest as in, to and under (a) the  Assigned  Loans and (b) the  Agreements
with respect to the Assigned Loans;  provided,  however,  that the Assignor is not assigning to the Assignee any of
its right,  title or interest,  in, to and under the PWS Agreement with respect to any mortgage loan other than the
Assigned Loans listed on the Assigned Loan Schedule.  Notwithstanding  anything to the contrary  contained  herein,
the Assignor  specifically  reserves  and does not assign to the  Assignee any right,  title and interest in, to or
under the  representations  and warranties  contained in Section 3.01 and Section 3.02 of the PWS Agreement and the
Assignor is retaining the right to enforce the  representations  and warranties set forth in those sections against
the Company.  Except as is otherwise expressly provided herein, the Assignor makes no  representations,  warranties
or covenants to the Assignee and the Assignee  acknowledges  that the Assignor has no  obligations  to the Assignee
under the terms of the PWS Agreement or otherwise relating to the transaction  contemplated herein (including,  but
not limited to, any obligation to indemnify the Assignee).

                                     Representations, Warranties and Covenants

           1.     Assignor warrants and represents to Assignee and Company as of the date hereof:

          Attached  hereto as Attachment 2 are true and accurate copies of the Agreements  which  agreements are in
full force and effect as of the date hereof and the  provisions of which have not been waived,  amended or modified
in any respect, nor has any notice of termination been given thereunder;

          Assignor is the lawful  owner of the Assigned  Loans with full right to transfer  the Assigned  Loans and
any and all of its  interests,  rights and  obligations  under the PWS  Agreement  as they  relate to the  Assigned
Loans,  free and clear from any and all claims and  encumbrances;  and upon the transfer of the  Assigned  Loans to
Assignee as  contemplated  herein and in the Mortgage  Loan Purchase  Agreement  dated as of March 30, 2007 between
the Assignor and Structured  Asset  Mortgage  Investments  II Inc.  ("SAMI II"),  Assignee shall have good title to
each and every  Assigned  Loan, as well as any and all of  Assignee's  interests and rights under the PWS Agreement
as they relate to the Assigned Loans, free and clear of any and all liens, claims and encumbrances;

          There are no offsets,  counterclaims or other defenses  available to Company with respect to the Assigned
Loans or the PWS Agreement;

          Assignor has no knowledge  of, and has not received  notice of, any waivers  under,  or any  modification
of, any Assigned Loan;

          Assignor is duly organized,  validly  existing and in good standing under the laws of the jurisdiction of
its incorporation, and has all requisite power and authority to acquire, own and sell the Assigned Loans;

          Assignor has full corporate  power and authority to execute,  deliver and perform its  obligations  under
this AAR Agreement,  and to consummate the  transactions  set forth herein.  The  consummation of the  transactions
contemplated  by this AAR Agreement is in the ordinary  course of Assignor's  business and will not conflict  with,
or result in a breach  of, any of the terms,  conditions  or  provisions  of  Assignor's  charter or by-laws or any
legal  restriction,  or any material  agreement or  instrument  to which  Assignor is now a party or by which it is
bound,  or result in the violation of any law,  rule,  regulation,  order,  judgment or decree to which Assignor or
its  property is subject.  The  execution,  delivery  and  performance  by Assignor of this AAR  Agreement  and the
consummation by it of the transactions  contemplated  hereby,  have been duly authorized by all necessary corporate
action on the part of Assignor.  This AAR  Agreement  has been duly  executed and  delivered by Assignor  and, upon
the due  authorization,  execution  and  delivery by Assignee and Company,  will  constitute  the valid and legally
binding obligation of Assignor  enforceable  against Assignor in accordance with its terms except as enforceability
may be limited by  bankruptcy,  reorganization,  insolvency,  moratorium  or other similar laws now or hereafter in
effect  relating  to  creditors'  rights  generally,  and by general  principles  of equity  regardless  of whether
enforceability is considered in a proceeding in equity or at law;

          No consent,  approval,  order or  authorization  of, or  declaration,  filing or  registration  with, any
governmental  entity is required to be obtained or made by Assignor in connection  with the execution,  delivery or
performance by Assignor of this AAR Agreement, or the consummation by it of the transactions contemplated hereby;

          Neither  Assignor nor anyone acting on its behalf has offered,  transferred,  pledged,  sold or otherwise
disposed of the Assigned  Loans or any interest in the Assigned  Loans,  or solicited  any offer to buy or accept a
transfer,  pledge or other  disposition of the Assigned  Loans,  or any interest in the Assigned Loans or otherwise
approached  or  negotiated  with respect to the  Assigned  Loans,  or any  interest in the Assigned  Loans with any
Person in any manner, or made any general  solicitation by means of general  advertising or in any other manner, or
taken any other action which would  constitute a  distribution  of the Assigned  Loans under the  Securities Act of
1933,  as amended  (the "1933 Act") or which would  render the  disposition  of the  Assigned  Loans a violation of
Section 5 of the 1933 Act or require registration pursuant thereto;

          The Assignor has received from Company,  and has delivered to the Assignee,  all documents required to be
delivered to Assignor by the Company  prior to the date hereof  pursuant to the PWS  Agreement  with respect to the
Assigned Loans and has not received, and has not requested from the Company, any additional documents; and

          There is no action, suit,  proceeding,  investigation or litigation pending or, to Assignor's  knowledge,
threatened,  which  either in any  instance  or in the  aggregate,  if  determined  adversely  to  Assignor,  would
adversely  affect  Assignor's  execution  or delivery  of, or the  enforceability  of, this AAR  Agreement,  or the
Assignor's ability to perform its obligations under this AAR Agreement.

           2.     Assignee  warrants and  represents  to, and covenants  with,  Assignor and Company as of the date
   hereof:

          Assignee is duly organized,  validly  existing and in good standing under the laws of the jurisdiction of
its  organization  and has all requisite power and authority to hold the Assigned Loans as trustee on behalf of the
holders of the Bear Stearns ALT-A Trust 2007-2, Mortgage Pass-Through Certificates, Series 2007-2;

          Assignee has full corporate  power and authority to execute,  deliver and perform its  obligations  under
this AAR Agreement,  and to consummate the  transactions  set forth herein.  The  consummation of the  transactions
contemplated  by this AAR Agreement is in the ordinary  course of Assignee's  business and will not conflict  with,
or result in a breach  of, any of the terms,  conditions  or  provisions  of  Assignee's  charter or by-laws or any
legal  restriction,  or any material  agreement or  instrument  to which  Assignee is now a party or by which it is
bound,  or result in the violation of any law,  rule,  regulation,  order,  judgment or decree to which Assignee or
its  property is subject.  The  execution,  delivery  and  performance  by Assignee of this AAR  Agreement  and the
consummation by it of the transactions  contemplated  hereby,  have been duly authorized by all necessary corporate
action on part of Assignee.  This AAR  Agreement has been duly executed and delivered by Assignee and, upon the due
authorization,  execution  and delivery by Assignor  and Company,  will  constitute  the valid and legally  binding
obligation of Assignee  enforceable  against Assignee in accordance with its terms except as enforceability  may be
limited by  bankruptcy,  reorganization,  insolvency,  moratorium  or other similar laws now or hereafter in effect
relating to creditors' rights generally,  and by general principles of equity regardless of whether  enforceability
is considered in a proceeding in equity or at law;

          No consent,  approval,  order or  authorization  of, or  declaration,  filing or  registration  with, any
governmental  entity is required to be obtained or made by Assignee in connection  with the execution,  delivery or
performance by Assignee of this AAR Agreement, or the consummation by it of the transactions contemplated hereby;

          There is no action, suit,  proceeding,  investigation or litigation pending or, to Assignee's  knowledge,
threatened,  which  either in any  instance  or in the  aggregate,  if  determined  adversely  to  Assignee,  would
adversely  affect  Assignee's  execution  or delivery  of, or the  enforceability  of, this AAR  Agreement,  or the
Assignee's ability to perform its obligations under this AAR Agreement; and

          Assignee  assumes  for the  benefit  of each of the  Assignor  and the  Company  all of the rights of the
Purchaser under the PWS Agreement with respect to the Assigned Loans.

           3.     Company  warrants  and  represents  to, and covenant  with,  Assignor and Assignee as of the date
   hereof:

          Attached hereto as Attachment 2 are true and accurate copies of the Agreements,  which  agreements are in
full force and effect as of the date hereof and the  provisions of which have not been waived,  amended or modified
in any respect, nor has any notice of termination been given thereunder;

          Company is duly organized,  validly  existing and in good standing under the laws of the  jurisdiction of
its  incorporation,  and has all  requisite  power and  authority  to service the Assigned  Loans and  otherwise to
perform its obligations under the PWS Agreement;

          Company has full  corporate  power and authority to execute,  deliver and perform its  obligations  under
this AAR Agreement,  and to consummate the  transactions  set forth herein.  The  consummation of the  transactions
contemplated by this AAR Agreement is in the ordinary  course of Company's  business and will not conflict with, or
result in a breach of, any of the terms,  conditions  or  provisions  of Company's  charter or by-laws or any legal
restriction,  or any material  agreement or instrument to which Company is now a party or by which it is bound,  or
result in the violation of any law, rule,  regulation,  order,  judgment or decree to which Company or its property
is subject.  The execution,  delivery and  performance by Company of this AAR Agreement and the  consummation by it
of the transactions  contemplated  hereby,  have been duly authorized by all necessary corporate action on the part
of Company.  This AAR Agreement has been duly executed and delivered by Company,  and, upon the due  authorization,
execution  and delivery by Assignor and  Assignee,  will  constitute  the valid and legally  binding  obligation of
Company,  enforceable  against  Company in  accordance  with its terms except as  enforceability  may be limited by
bankruptcy,  reorganization,  insolvency,  moratorium or other similar laws now or hereafter in effect  relating to
creditors'  rights  generally,  and by  general  principles  of equity  regardless  of  whether  enforceability  is
considered in a proceeding in equity or at law;

          No consent,  approval,  order or  authorization  of, or  declaration,  filing or  registration  with, any
governmental  entity is required to be obtained or made by Company in connection  with the  execution,  delivery or
performance by Company of this AAR Agreement, or the consummation by it of the transactions contemplated hereby;

          The Company shall  establish a Custodial  Account and an Escrow  Account under the PWS Agreement in favor
of the  Assignee  with  respect to the  Assigned  Loans  separate  from the  Custodial  Account and Escrow  Account
previously established under the PWS Agreement in favor of Assignor;

          No event has occurred  from the Closing  Date to the date hereof  which would render the  representations
and  warranties  as to the  related  Assigned  Loans  made by the  Company  in  Sections  3.01  and 3.02 of the PWS
Agreement to be untrue in any material respect; and

          Neither this AAR Agreement  nor any  certification,  statement,  report or other  agreement,  document or
instrument  furnished  or to be furnished by the Company  pursuant to this AAR  Agreement  contains or will contain
any  materially  untrue  statement  of fact or omits or will omit to state a material  fact  necessary  to make the
statements contained therein not misleading.

           4.     The Company hereby  restates the  representations  and warranties set forth in Section 3.01(p) of
   the PWS Agreement as of the date hereof.

         Notwithstanding  anything to the  contrary  in the PWS  Agreement,  the Company  shall (or shall cause any
Third-Party  Originator  to) (i)  immediately  notify  Assignor  and SAMI II in  writing  of (A) legal  proceedings
pending  against the Company,  or proceedings  known to be contemplated  by  governmental  authorities  against the
Company  which in the judgment of the Company would be, in each case,  material to purchasers of securities  backed
by the  Assigned  Loans  and (B) any  affiliations  or  relationships  of the type  described  in Item  1119(b)  of
Regulation  AB that develop  following the date hereof  between the Company and any of the above listed  parties or
other parties identified in writing by the Assignor or SAMI II with respect to the  Securitization  Transaction and
(ii) provide to the Assignor and SAMI II a description of such proceedings, affiliations or relationships.

         Each   notice/update   regarding   Regulation   AB   should  be  sent  to  the   Assignor   by  e-mail  to
regABnotifications@bear.com.  Additionally,  all such  notifications,  other than those  pursuant to (i)(A)  above,
should be sent to:

                           EMC Mortgage Corporation
                           2780 Lake Vista Drive
                           Lewisville, Texas 75067
                           Attention: Conduit Seller Approval Dept.
                           Facsimile: (214) 626-3751
                           Email: sellerapproval@bear.com

                           with copies to:

                           Bear, Stearns & Co. Inc.
                           383 Madison Avenue, 3rd Floor
                           New York, NY  10179
                           Attention:  Global Credit Administration
                           Facsimile:  (212) 272-6564

                           Notifications pursuant to (i)(A) above should be sent to:

                           EMC Mortgage Corporation
                           2780 Lake Vista Drive
                           Lewisville, TX  75067-3884
                           Attention:  General Counsel
                           Facsimile:  (469) 759-4714

                           with copies to:

                           Bear, Stearns & Co. Inc.
                           383 Madison Avenue, 3rd Floor
                           New York, NY  10179
                           Attention:  Global Credit Administration
                           Facsimile:  (212) 272-6564

           5.     Assignor  hereby  agrees to indemnify  and hold the  Assignee  (and its  successors  and assigns)
   harmless  against any and all claims,  losses,  penalties,  fines,  forfeitures,  legal fees and related  costs,
   judgments,  and any other costs,  fees and expenses that Assignee (and its  successors  and assigns) may sustain
   in any way  related  to any  breach of the  representations  or  warranties  of  Assignor  set forth in this AAR
   Agreement or the breach of any covenant or condition contained herein.

                                                     Recognition of Assignee

           6.     From and after  the date  hereof,  Company  shall  recognize  Assignee  as owner of the  Assigned
   Loans,  and  acknowledges  that the Assigned  Loans are intended to be part of a REMIC or multiple  REMICs,  and
   will service the Assigned  Loans in accordance  with the PWS Agreement (as modified by this AAR  Agreement).  It
   is the intention of Assignor,  Company and Assignee  that this AAR  Agreement  shall be binding upon and for the
   benefit of the  respective  successors  and assigns of the parties  hereto.  Neither  Company nor Assignor shall
   amend or agree to amend,  modify,  waive, or otherwise alter any of the terms or provisions of the PWS Agreement
   which  amendment,  modification,  waiver or other  alteration would in any way affect the Assigned Loans without
   the prior written consent of Assignee.

           7.     Notwithstanding  any term hereof to the contrary,  it is expressly  understood  and agreed by the
   parties  hereto that (a) the  execution  and  delivery of this AAR  Agreement  by the  Assignee is solely in its
   capacity as trustee (the  "Trustee") for Bear Stearns ALT-A Trust 2007-2,  Mortgage  Pass-Through  Certificates,
   Series 2007-2  pursuant to the Pooling and Servicing  Agreement (the "Pooling and Servicing  Agreement"),  dated
   as of March 1, 2007,  among SAMI II, the Assignor,  the Assignee,  Wells Fargo Bank,  National  Association,  as
   master servicer (the "Master Servicer") and as securities administrator,  and not individually,  (b) each of the
   representations,  undertakings  and  agreements  herein made on behalf of Bear  Stearns  ALT-A Trust 2007-2 (the
   "Trust") is made and intended not as personal  representations,  undertakings  and agreements of the Trustee but
   is made and  intended  for the  purpose  of  binding  only the Trust and (c)  under no  circumstances  shall the
   Trustee be  personally  liable for the payment of any  indebtedness  or expenses of the Assignee or the Trust or
   be liable for the breach or failure of any obligation,  representation,  warranty or covenant made or undertaken
   by the Assignee,  the Assignor or the Trust under this AAR Agreement or made or undertaken by the Assignee,  the
   Assignor or the Trust under the  Agreements or the Pooling and  Servicing  Agreement.  Any recourse  against the
   Assignee in respect of any  obligations  it may have under or pursuant to the terms of this AAR Agreement  shall
   be  limited  solely  to the  assets  it may hold as  trustee  for Bear  Stearns  ALT-A  Trust  2007-2,  Mortgage
   Pass-Through Certificates, Series 2007-2.

           8.     SAMI II and the Assignor  each agree to indemnify  and hold  harmless the Company,  each director
   of the  Company,  each officer of the Company and each  person,  if any,  who  controls  the Company  within the
   meaning of Section 15 of the 1933 Act  (collectively,  the  "Company  Indemnified  Party")  against  any and all
   losses,  claims,  expenses,  damages or liabilities to which the Company  Indemnified  Party may become subject,
   under the 1933 Act or  otherwise,  including  without  limitation,  with  respect to disputes  between  parties,
   insofar as such losses,  claims,  expenses,  damages or liabilities (or actions in respect thereof) arise out of
   or are based upon any untrue  statement  or alleged  untrue  statement  of any  material  fact  contained in the
   Prospectus  Supplement,  or the  omission  or the  alleged  omission  to state in the  Prospectus  Supplement  a
   material fact  necessary in order to make the  statements  therein not  misleading,  in each case to the extent,
   but only to the extent,  that such untrue  statement or alleged untrue statement or omission or alleged omission
   is other than the Company Information.

                                           Modification of PWS Agreement

           9.     The Company and Assignor hereby amend the PWS Agreement as follows

          (a)     The definition of Business Day is deleted in its entirety and replaced with the following:

                  Business Day: Any day other than:  (i) a Saturday or Sunday,  or (ii) a legal holiday in
                  the States of California,  Illinois, New York, Maryland or Minnesota,  or (iii) a day on
                  which banks in the States of Illinois,  New York,  Maryland or Minnesota are  authorized
                  or obligated by law or executive order to be closed.

          (b)     The definition of Master Servicer is deleted in its entirety and replaced with the following:

                  Master Servicer:  Wells Fargo Bank, National Association.

          (c)     The last paragraph in Section 5.02 is deleted in its entirety and replaced with the following:

                           In addition,  not more than sixty (60) days after the end of each calendar year,
                  the Company  shall  furnish to each  Person who was a  Purchaser  at any time during such
                  calendar  year an annual  statement in  accordance  with the  requirements  of applicable
                  federal income tax law as to the aggregate of remittances  for the applicable  portion of
                  such year.

          (d)     Section 6.04(d) is deleted in its entirety and replaced with the following:

                           Failure of the Company to timely  comply with this Section 6.04 shall be deemed
                  an  Event of  Default,  automatically,  without  notice  and  without  any cure  period,
                  notwithstanding  any  provision  of the  Agreement  to the  contrary,  unless  otherwise
                  agreed  to by the  Purchaser  and the  Person  signing  the  Form  10-K as set  forth in
                  6.04(c),  and  Purchaser  may, in addition to  whatever  rights the  Purchaser  may have
                  under  Sections 3.03 and 8.01 and at law or equity or to damages,  including  injunctive
                  relief  and  specific  performance,  terminate  all the rights  and  obligations  of the
                  Company under this Agreement and in and to the Mortgage  Loans and the proceeds  thereof
                  without  compensating  the Company  for the same,  as  provided  in Section  9.01.  Such
                  termination   shall  be  considered  with  cause  pursuant  to  Section  10.01  of  this
                  Agreement.  This  paragraph  shall  supersede any other  provision in this  Agreement or
                  any other agreement to the contrary.

          (e)     The last paragraph in Section 6.07 is deleted in its entirety and replaced with the following:

                           Failure of the Company to timely comply with this Section 6.07  (including  with
                  respect to the cure  timeframes  required  in this  section)  shall be deemed an Event of
                  Default,  automatically,  without notice and without any cure period, notwithstanding any
                  provision of the Agreement to the contrary,  unless  otherwise agreed to by the Purchaser
                  and the Person signing the Form 10-K as described herein,  and Purchaser may, in addition
                  to whatever  rights the  Purchaser  may have under  Sections  3.03 and 8.01 and at law or
                  equity or to damages, including injunctive relief and specific performance, terminate all
                  the rights and obligations of the Company under this Agreement and in and to the Mortgage
                  Loans and the proceeds thereof without compensating the Company for the same, as provided
                  in Section 9.01.  Such  termination  shall be considered  with cause  pursuant to Section
                  10.01 of this  Agreement.  This  paragraph  shall  supercede any other  provision in this
                  Agreement or any other agreement to the contrary.

         (f)      The Agreement is hereby  amended as of the date hereof by deleting  Exhibit E in its entirely and
replacing it with the following:


                                                         EXHIBIT E
                                             REPORTING DATA FOR MONTHLY REPORT

                                         Exhibit 1: Standard File Layout - Master Servicing
______________________________________________________________________________________________________________________________________
          Column Name                              Description                       Decimal           Format Comment         Max
                                                                                                                               Size
______________________________________________________________________________________________________________________________________
SER_INVESTOR_NBR                  A value assigned by the Servicer to define a                   Text up to 10 digits           20
                                  group of loans.
______________________________________________________________________________________________________________________________________
LOAN_NBR                          A unique identifier assigned to each loan by                   Text up to 10 digits           10
                                  the investor.
______________________________________________________________________________________________________________________________________
SERVICER_LOAN_NBR                 A unique number assigned to a loan by the                      Text up to 10 digits           10
                                  Servicer.  This may be different than the
                                  LOAN_NBR.
______________________________________________________________________________________________________________________________________
BORROWER_NAME                     The borrower name as received in the file.                     Maximum length of 30           30
                                  It is not separated by first and last name.                    (Last, First)
______________________________________________________________________________________________________________________________________
SCHED_PAY_AMT                     Scheduled monthly principal and scheduled             2        No commas(,) or dollar         11
                                  interest payment that a borrower is expected                   signs ($)
                                  to pay, P&I constant.
______________________________________________________________________________________________________________________________________
NOTE_INT_RATE                     The loan interest rate as reported by the             4        Max length of 6                 6
                                  Servicer.
______________________________________________________________________________________________________________________________________
NET_INT_RATE                      The loan gross interest rate less the service         4        Max length of 6                 6
                                  fee rate as reported by the Servicer.
______________________________________________________________________________________________________________________________________
SERV_FEE_RATE                     The servicer's fee rate for a loan as                 4        Max length of 6                 6
                                  reported by the Servicer.
______________________________________________________________________________________________________________________________________
SERV_FEE_AMT                      The servicer's fee amount for a loan as               2        No commas(,) or dollar         11
                                  reported by the Servicer.                                      signs ($)
______________________________________________________________________________________________________________________________________
NEW_PAY_AMT                       The new loan payment amount as reported by            2        No commas(,) or dollar         11
                                  the Servicer.                                                  signs ($)
______________________________________________________________________________________________________________________________________
NEW_LOAN_RATE                     The new loan rate as reported by the Servicer.        4        Max length of 6                 6
______________________________________________________________________________________________________________________________________
ARM_INDEX_RATE                    The index the Servicer is using to calculate          4        Max length of 6                 6
                                  a forecasted rate.
______________________________________________________________________________________________________________________________________
ACTL_BEG_PRIN_BAL                 The borrower's actual principal balance at            2        No commas(,) or dollar         11
                                  the beginning of the processing cycle.                         signs ($)
______________________________________________________________________________________________________________________________________
ACTL_END_PRIN_BAL                 The borrower's actual principal balance at            2        No commas(,) or dollar         11
                                  the end of the processing cycle.                               signs ($)
______________________________________________________________________________________________________________________________________
BORR_NEXT_PAY_DUE_DATE            The date at the end of processing cycle that                   MM/DD/YYYY                     10
                                  the borrower's next payment is due to the
                                  Servicer, as reported by Servicer.
______________________________________________________________________________________________________________________________________
SERV_CURT_AMT_1                   The first curtailment amount to be applied.           2        No commas(,) or dollar         11
                                                                                                 signs ($)
______________________________________________________________________________________________________________________________________
SERV_CURT_DATE_1                  The curtailment date associated with the                       MM/DD/YYYY                     10
                                  first curtailment amount.
______________________________________________________________________________________________________________________________________
CURT_ADJ_ AMT_1                   The curtailment interest on the first                 2        No commas(,) or dollar         11
                                  curtailment amount, if applicable.                             signs ($)
______________________________________________________________________________________________________________________________________
SERV_CURT_AMT_2                   The second curtailment amount to be applied.          2        No commas(,) or dollar         11
                                                                                                 signs ($)
______________________________________________________________________________________________________________________________________
SERV_CURT_DATE_2                  The curtailment date associated with the                       MM/DD/YYYY                     10
                                  second curtailment amount.
______________________________________________________________________________________________________________________________________
CURT_ADJ_ AMT_2                   The curtailment interest on the second                2        No commas(,) or dollar         11
                                  curtailment amount, if applicable.                             signs ($)
______________________________________________________________________________________________________________________________________
SERV_CURT_AMT_3                   The third curtailment amount to be applied.           2        No commas(,) or dollar         11
                                                                                                 signs ($)
______________________________________________________________________________________________________________________________________
SERV_CURT_DATE_3                  The curtailment date associated with the                       MM/DD/YYYY                     10
                                  third curtailment amount.
______________________________________________________________________________________________________________________________________
CURT_ADJ_AMT_3                    The curtailment interest on the third                 2        No commas(,) or dollar         11
                                  curtailment amount, if applicable.                             signs ($)
______________________________________________________________________________________________________________________________________
PIF_AMT                           The loan "paid in full" amount as reported by         2        No commas(,) or dollar         11
                                  the Servicer.                                                  signs ($)
______________________________________________________________________________________________________________________________________
PIF_DATE                          The paid in full date as reported by the                       MM/DD/YYYY                     10
                                  Servicer.
______________________________________________________________________________________________________________________________________
ACTION_CODE                       The standard FNMA numeric code used to                         Action Code Key:                2
                                  indicate the default/delinquent status of a                    15=Bankruptcy,
                                  particular loan.                                               30=Foreclosure, , 60=PIF,
                                                                                                 63=Substitution,
                                                                                                 65=Repurchase,70=REO
______________________________________________________________________________________________________________________________________
INT_ADJ_AMT                       The amount of the interest adjustment as              2        No commas(,) or dollar         11
                                  reported by the Servicer.                                      signs ($)
______________________________________________________________________________________________________________________________________
SOLDIER_SAILOR_ADJ_AMT            The Soldier and Sailor Adjustment amount, if          2        No commas(,) or dollar         11
                                  applicable.                                                    signs ($)
______________________________________________________________________________________________________________________________________
NON_ADV_LOAN_AMT                  The Non Recoverable Loan Amount, if                   2        No commas(,) or dollar         11
                                  applicable.                                                    signs ($)
______________________________________________________________________________________________________________________________________
LOAN_LOSS_AMT                     The amount the Servicer is passing as a loss,         2        No commas(,) or dollar         11
                                  if applicable.                                                 signs ($)
______________________________________________________________________________________________________________________________________
SCHED_BEG_PRIN_BAL                The scheduled outstanding principal amount            2        No commas(,) or dollar         11
                                  due at the beginning of the cycle date to be                   signs ($)
                                  passed through to investors.
______________________________________________________________________________________________________________________________________
SCHED_END_PRIN_BAL                The scheduled principal balance due to                2        No commas(,) or dollar         11
                                  investors at the end of a processing cycle.                    signs ($)
______________________________________________________________________________________________________________________________________
SCHED_PRIN_AMT                    The scheduled principal amount as reported by         2        No commas(,) or dollar         11
                                  the Servicer for the current cycle -- only                     signs ($)
                                  applicable for Scheduled/Scheduled Loans.
______________________________________________________________________________________________________________________________________
SCHED_NET_INT                     The scheduled gross interest amount less the          2        No commas(,) or dollar         11
                                  service fee amount for the current cycle as
                                  reported by the Servicer -- only applicable
                                  for Scheduled/Scheduled Loans.                                 signs ($)
______________________________________________________________________________________________________________________________________
ACTL_PRIN_AMT                     The actual principal amount collected by the          2        No commas(,) or dollar         11
                                  Servicer for the current reporting cycle --                    signs ($)
                                  only applicable for Actual/Actual Loans.
______________________________________________________________________________________________________________________________________
                                  The actual gross interest amount less the
                                  service fee amount for the current reporting                   No commas(,) or dollar
ACTL_NET_INT                      cycle as reported by the Servicer -- only             2        signs ($)                      11
                                  applicable for Actual/Actual Loans.
______________________________________________________________________________________________________________________________________
PREPAY_PENALTY_ AMT               The penalty amount received when a borrower           2        No commas(,) or dollar         11
                                  prepays on his loan as reported by the                         signs ($)
                                  Servicer.
______________________________________________________________________________________________________________________________________
PREPAY_PENALTY_ WAIVED            The prepayment penalty amount for the loan            2        No commas(,) or dollar         11
                                  waived by the servicer.                                        signs ($)
______________________________________________________________________________________________________________________________________
MOD_DATE                          The Effective Payment Date of the                              MM/DD/YYYY                     10
                                  Modification for the loan.
______________________________________________________________________________________________________________________________________
MOD_TYPE                          The Modification Type.                                         Varchar - value can be         30
                                                                                                 alpha or numeric
______________________________________________________________________________________________________________________________________
DELINQ_P&I_ADVANCE_AMT            The current outstanding principal and                 2        No commas(,) or dollar         11
                                  interest advances made by Servicer.                            signs ($)
______________________________________________________________________________________________________________________________________
                                  Flag to indicate if the repurchase of a loan                   Y=Breach
                                  is due to a breach of Representations and                      N=NO Breach                     1
BREACH_FLAG                       Warranties                                                     Let blank if N/A
______________________________________________________________________________________________________________________________________


Exhibit 2: Monthly
Summary Report by Single Investor MONTHLY SUMMARY REPORT
For Month Ended: mm/dd/yyyy      Servicer Name______________________________
Prepared by:_________________________   Investor Nbr_______________________________


 Section 1. Remittances and Ending Balances - Required Data
_______________________________________________________________________________________________________
  Beginning         Ending       Total Monthly        Total Ending Unpaid     Total Monthly Principal
  Loan Count      Loan Count    Remittance Amount       Principal Balance              Balance
_______________________________________________________________________________________________________
      0               0                    $0.00            $0.00                     $0.00
_______________________________________________________________________________________________________

Principal Calculation

1. Monthly Principal Due                                                             +           $0.00
                                                                                       _______________
2. Current Curtailments                                                              +           $0.00
                                                                                       _______________
3. Liquidations                                                                      +           $0.00
                                                                                       _______________
4. Other (attach explanation)                                                        +           $0.00
                                                                                       _______________
5. Principal Due                                                                                 $0.00
                                                                                       _______________
6. Interest (reported "gross")                                                       +           $0.00
                                                                                       _______________
7. Interest Adjustments on Curtailments                                              +           $0.00
                                                                                       _______________
8. Servicing Fees                                                                    -           $0.00
                                                                                       _______________
9. Other Interest (attach explanation)                                               +           $0.00
                                                                                       _______________
10. Interest Due               (need to subtract ser fee)                                        $0.00
                                                                                       _______________

Remittance Calculation

11. Total Principal and Interest Due (lines 5+10)                                    +           $0.00
                                                                                       _______________
12. Reimbursement of Non-Recoverable Advances                                        -           $0.00
                                                                                       _______________
13. Total Realized gains                                                             +           $0.00
                                                                                       _______________
14. Total Realized Losses                                                            -           $0.00
                                                                                       _______________
15. Total Prepayment Penalties                                                       +           $0.00
                                                                                       _______________
16. Total Non-Supported Compensating Interest                                        -           $0.00
                                                                                       _______________
17. Other (attach explanation)                                                                   $0.00
                                                                                       _______________
18. Net Funds Due on or before Remittance Date                                       $           $0.00
                                                                                       _______________



_______________________________________________________________________________________________________
Section 2. Delinquency Report - Optional Data for Loan Accounting
_______________________________________________________________________________________________________
                                       Installments Delinquent
_______________________________________________________________________________________________________

    Total No.      Total No.                                     In        Real Estate  Total Dollar
      of              of           30-     60-   90 or more  Foreclosure     Owned        Amount of
     Loans      Delinquencies     Days    Days      Days      (Optional)   (Optional)   Delinquencies
_______________________________________________________________________________________________________
       0               0            0       0        0            0            0           $0.00
_______________________________________________________________________________________________________


_________________________________________________________________________________________________________________
Section 3. REG AB Summary Reporting                   - REPORT ALL APPLICABLE FIELDS
_________________________________________________________________________________________________________________
REG AB FIELDS                                           LOAN COUNT                     BALANCE
_________________________________________________________________________________________________________________
PREPAYMENT PENALTY AMT                                      0                             $0.00
_________________________________________________________________________________________________________________
PREPAYMENT PENALTY AMT WAIVED                               0                             $0.00
_________________________________________________________________________________________________________________
DELINQUENCY P&I AMOUNT                                      0                             $0.00
_________________________________________________________________________________________________________________




         The Company will have sixty (60) days from the date hereof to incorporate this revised Exhibit E into
   its servicing practices.

         The  Agreement  is hereby  amended  as of the date  hereof by  deleting  Exhibit  F in its  entirety  and
replacing it with the following:

                                                         EXHIBIT F

Exhibit F   : Standard File Layout - Delinquency Reporting

  *The column/header names in bold are the minimum fields Wells Fargo must receive from every Servicer
_________________________________________________________________________________________________________________________________________
Column/Header Name                                                     Description                            Decimal    Format Comment
_________________________________________________________________________________________________________________________________________
SERVICER_LOAN_NBR                             A unique number assigned to a loan by the Servicer.  This
                                              may be different than the LOAN_NBR
_________________________________________________________________________________________________________________________________________
LOAN_NBR                                      A unique identifier assigned to each loan by the originator.
_________________________________________________________________________________________________________________________________________
CLIENT_NBR                                    Servicer Client Number
_________________________________________________________________________________________________________________________________________
SERV_INVESTOR_NBR                             Contains a unique number as assigned by an external servicer
                                              to identify a group of loans in their system.
_________________________________________________________________________________________________________________________________________
BORROWER_FIRST_NAME                           First Name of the Borrower.
_________________________________________________________________________________________________________________________________________
BORROWER_LAST_NAME                            Last name of the borrower.
_________________________________________________________________________________________________________________________________________
PROP_ADDRESS                                  Street Name and Number of Property
_________________________________________________________________________________________________________________________________________
PROP_STATE                                    The state where the  property located.
_________________________________________________________________________________________________________________________________________
PROP_ZIP                                      Zip code where the property is located.
_________________________________________________________________________________________________________________________________________
BORR_NEXT_PAY_DUE_DATE                        The date that the borrower's next payment is due to the                    MM/DD/YYYY
                                              servicer at the end of processing cycle, as reported by
                                              Servicer.
_________________________________________________________________________________________________________________________________________
LOAN_TYPE                                     Loan Type (i.e. FHA, VA, Conv)
_________________________________________________________________________________________________________________________________________
BANKRUPTCY_FILED_DATE                         The date a particular bankruptcy claim was filed.                          MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
BANKRUPTCY_CHAPTER_CODE                       The chapter under which the bankruptcy was filed.
_________________________________________________________________________________________________________________________________________
BANKRUPTCY_CASE_NBR                           The case number assigned by the court to the bankruptcy
                                              filing.
_________________________________________________________________________________________________________________________________________
POST_PETITION_DUE_DATE                        The payment due date once the bankruptcy has been approved                 MM/DD/YYYY
                                              by the courts
_________________________________________________________________________________________________________________________________________
BANKRUPTCY_DCHRG_DISM_DATE                    The Date The Loan Is Removed From Bankruptcy. Either by                    MM/DD/YYYY
                                              Dismissal, Discharged and/or a Motion For Relief Was
                                              Granted.
_________________________________________________________________________________________________________________________________________
LOSS_MIT_APPR_DATE                            The Date The Loss Mitigation Was Approved By The Servicer                  MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
LOSS_MIT_TYPE                                 The Type Of Loss Mitigation Approved For A Loan Such As;
_________________________________________________________________________________________________________________________________________
LOSS_MIT_EST_COMP_DATE                        The Date The Loss Mitigation /Plan Is Scheduled To End/Close               MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
LOSS_MIT_ACT_COMP_DATE                        The Date The Loss Mitigation Is Actually Completed                         MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
FRCLSR_APPROVED_DATE                          The date DA Admin sends a letter to the servicer with                      MM/DD/YYYY
                                              instructions to begin foreclosure proceedings.
_________________________________________________________________________________________________________________________________________
ATTORNEY_REFERRAL_DATE                        Date File Was Referred To Attorney to Pursue Foreclosure                   MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
FIRST_LEGAL_DATE                              Notice of 1st legal filed by an Attorney in a Foreclosure                  MM/DD/YYYY
                                              Action
_________________________________________________________________________________________________________________________________________
FRCLSR_SALE_EXPECTED_DATE                     The date by which a foreclosure sale is expected to occur.                 MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
FRCLSR_SALE_DATE                              The actual date of the foreclosure sale.                                   MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
FRCLSR_SALE_AMT                               The amount a property sold for at the foreclosure sale.            2       No commas(,)
                                                                                                                         or dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
EVICTION_START_DATE                           The date the servicer initiates eviction of the borrower.                  MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
EVICTION_COMPLETED_DATE                       The date the court revokes legal possession of the property                MM/DD/YYYY
                                              from the borrower.
_________________________________________________________________________________________________________________________________________
LIST_PRICE                                    The price at which an REO property is marketed.                    2       No commas(,)
                                                                                                                         or dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
LIST_DATE                                     The date an REO property is listed at a particular price.                  MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
OFFER_AMT                                     The dollar value of an offer for an REO property.                  2       No commas(,)
                                                                                                                         or dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
OFFER_DATE_TIME                               The date an offer is received by DA Admin or by the Servicer.              MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
REO_CLOSING_DATE                              The date the REO sale of the property is scheduled to close.               MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
REO_ACTUAL_CLOSING_DATE                       Actual Date Of REO Sale                                                    MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
OCCUPANT_CODE                                 Classification of how the property is occupied.
_________________________________________________________________________________________________________________________________________
PROP_CONDITION_CODE                           A code that indicates the condition of the property.
_________________________________________________________________________________________________________________________________________
PROP_INSPECTION_DATE                          The date a  property inspection is performed.                              MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
APPRAISAL_DATE                                The date the appraisal was done.                                           MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
CURR_PROP_VAL                                  The current "as is" value of the property based on brokers        2
                                              price opinion or appraisal.
_________________________________________________________________________________________________________________________________________
REPAIRED_PROP_VAL                             The amount the property would be worth if repairs are              2
                                              completed pursuant to a broker's price opinion or appraisal.
_________________________________________________________________________________________________________________________________________
If applicable:
_________________________________________________________________________________________________________________________________________
DELINQ_STATUS_CODE                            FNMA Code Describing Status of Loan
_________________________________________________________________________________________________________________________________________
DELINQ_REASON_CODE                            The circumstances which caused a borrower to stop paying on
                                              a loan.   Code indicates the reason why the loan is in
                                              default for this cycle.
_________________________________________________________________________________________________________________________________________
MI_CLAIM_FILED_DATE                           Date Mortgage Insurance Claim Was Filed With Mortgage                      MM/DD/YYYY
                                              Insurance Company.
_________________________________________________________________________________________________________________________________________
MI_CLAIM_AMT                                  Amount of Mortgage Insurance Claim Filed                                   No commas(,)
                                                                                                                         or dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
MI_CLAIM_PAID_DATE                            Date Mortgage Insurance Company Disbursed Claim Payment                    MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
MI_CLAIM_AMT_PAID                             Amount Mortgage Insurance Company Paid On Claim                    2       No commas(,)
                                                                                                                         or dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
POOL_CLAIM_FILED_DATE                         Date Claim Was Filed With Pool Insurance Company                           MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
POOL_CLAIM_AMT                                Amount of Claim Filed With Pool Insurance Company                  2       No commas(,)
                                                                                                                         or dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
POOL_CLAIM_PAID_DATE                          Date Claim Was Settled and The Check Was Issued By The Pool                MM/DD/YYYY
                                              Insurer
_________________________________________________________________________________________________________________________________________
POOL_CLAIM_AMT_PAID                           Amount Paid On Claim By Pool Insurance Company                     2       No commas(,)
                                                                                                                         or dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
FHA_PART_A_CLAIM_FILED_DATE                    Date FHA Part A Claim Was Filed With HUD                                  MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
FHA_PART_A_CLAIM_AMT                           Amount of FHA Part A Claim Filed                                  2       No commas(,)
                                                                                                                         or dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
FHA_PART_A_CLAIM_PAID_DATE                     Date HUD Disbursed Part A Claim Payment                                   MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
FHA_PART_A_CLAIM_PAID_AMT                      Amount HUD Paid on Part A Claim                                   2       No commas(,)
                                                                                                                         or dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
FHA_PART_B_CLAIM_FILED_DATE                     Date FHA Part B Claim Was Filed With HUD                                 MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
FHA_PART_B_CLAIM_AMT                            Amount of FHA Part B Claim Filed                                 2       No commas(,)
                                                                                                                         or dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
FHA_PART_B_CLAIM_PAID_DATE                       Date HUD Disbursed Part B Claim Payment                                 MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
FHA_PART_B_CLAIM_PAID_AMT                      Amount HUD Paid on Part B Claim                                   2       No commas(,)
                                                                                                                         or dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
VA_CLAIM_FILED_DATE                            Date VA Claim Was Filed With the Veterans Admin                           MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
VA_CLAIM_PAID_DATE                             Date Veterans Admin. Disbursed VA Claim Payment                           MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
VA_CLAIM_PAID_AMT                              Amount Veterans Admin. Paid on VA Claim                           2       No commas(,)
                                                                                                                         or dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
MOTION_FOR_RELIEF_DATE                        The date the Motion for Relief was filed                          10       MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
FRCLSR_BID_AMT                                The foreclosure sale bid amount                                   11       No commas(,)
                                                                                                                         or dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
FRCLSR_SALE_TYPE                              The foreclosure sales results: REO, Third Party, Conveyance
                                              to HUD/VA
_________________________________________________________________________________________________________________________________________
REO_PROCEEDS                                  The net proceeds from the sale of the REO property.                        No commas(,)
                                                                                                                         or dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
BPO_DATE                                      The date the BPO was done.
_________________________________________________________________________________________________________________________________________
CURRENT_FICO                                  The current FICO score
_________________________________________________________________________________________________________________________________________
HAZARD_CLAIM_FILED_DATE                       The date the Hazard Claim was filed with the Hazard               10       MM/DD/YYYY
                                              Insurance Company.
_________________________________________________________________________________________________________________________________________
HAZARD_CLAIM_AMT                              The amount of the Hazard Insurance Claim filed.                   11       No commas(,)
                                                                                                                         or dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
HAZARD_CLAIM_PAID_DATE                        The date the Hazard Insurance Company disbursed the claim         10       MM/DD/YYYY
                                              payment.
_________________________________________________________________________________________________________________________________________
HAZARD_CLAIM_PAID_AMT                         The amount the Hazard Insurance Company paid on the claim.        11       No commas(,)
                                                                                                                         or dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
ACTION_CODE                                   Indicates loan status                                                      Number
_________________________________________________________________________________________________________________________________________
NOD_DATE                                                                                                                 MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
NOI_DATE                                                                                                                 MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
ACTUAL_PAYMENT_PLAN_START_DATE                                                                                           MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
ACTUAL_PAYMENT_ PLAN_END_DATE
_________________________________________________________________________________________________________________________________________
ACTUAL_REO_START_DATE                                                                                                    MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
REO_SALES_PRICE                                                                                                          Number
_________________________________________________________________________________________________________________________________________
REALIZED_LOSS/GAIN                            As defined in the Servicing Agreement                                      Number
_________________________________________________________________________________________________________________________________________


Exhibit 2: Standard File Codes - Delinquency Reporting

The Loss Mit Type field should show the approved Loss Mitigation Code as follows:
         o    ASUM-     Approved Assumption
         o    BAP-      Borrower Assistance Program
         o    CO-       Charge Off
         o    DIL-      Deed-in-Lieu
         o    FFA-      Formal Forbearance Agreement
         o    MOD-      Loan Modification
         o    PRE-      Pre-Sale
         o    SS-       Short Sale
         o    MISC-     Anything else approved by the PMI or Pool Insurer

NOTE: Wells Fargo Bank will accept alternative Loss Mitigation Types to those above, provided that they are
consistent with industry standards.  If Loss Mitigation Types other than those above are used, the Servicer must
supply Wells Fargo Bank with a description of each of the Loss Mitigation Types prior to sending the file.

The Occupant Code field should show the current status of the property code as follows:
         o    Mortgagor
         o    Tenant
         o    Unknown
         o    Vacant

The Property Condition field should show the last reported condition of the property as follows:
         o    Damaged
         o    Excellent
         o    Fair
         o    Gone
         o    Good
         o    Poor
         o    Special Hazard
         o    Unknown

Exhibit 2: Standard File Codes - Delinquency Reporting, Continued

The FNMA Delinquent Reason Code field should show the Reason for Delinquency as follows:

                      __________________________________________________________________________________
                      Delinquency Code         Delinquency Description
                      __________________________________________________________________________________
                      001                      FNMA-Death of principal mortgagor
                      __________________________________________________________________________________
                      002                      FNMA-Illness of principal mortgagor
                      __________________________________________________________________________________
                      003                      FNMA-Illness of mortgagor's family member
                      __________________________________________________________________________________
                      004                      FNMA-Death of mortgagor's family member
                      __________________________________________________________________________________
                      005                      FNMA-Marital difficulties
                      __________________________________________________________________________________
                      006                      FNMA-Curtailment of income
                      __________________________________________________________________________________
                      007                      FNMA-Excessive Obligation
                      __________________________________________________________________________________
                      008                      FNMA-Abandonment of property
                      __________________________________________________________________________________
                      009                      FNMA-Distant employee transfer
                      __________________________________________________________________________________
                      011                      FNMA-Property problem
                      __________________________________________________________________________________
                      012                      FNMA-Inability to sell property
                      __________________________________________________________________________________
                      013                      FNMA-Inability to rent property
                      __________________________________________________________________________________
                      014                      FNMA-Military Service
                      __________________________________________________________________________________
                      015                      FNMA-Other
                      __________________________________________________________________________________
                      016                      FNMA-Unemployment
                      __________________________________________________________________________________
                      017                      FNMA-Business failure
                      __________________________________________________________________________________
                      019                      FNMA-Casualty loss
                      __________________________________________________________________________________
                      022                      FNMA-Energy environment costs
                      __________________________________________________________________________________
                      023                      FNMA-Servicing problems
                      __________________________________________________________________________________
                      026                      FNMA-Payment adjustment
                      __________________________________________________________________________________
                      027                      FNMA-Payment dispute
                      __________________________________________________________________________________
                      029                      FNMA-Transfer of ownership pending
                      __________________________________________________________________________________
                      030                      FNMA-Fraud
                      __________________________________________________________________________________
                      031                      FNMA-Unable to contact borrower
                      __________________________________________________________________________________
                      INC                      FNMA-Incarceration
                      __________________________________________________________________________________

Exhibit 2: Standard File Codes - Delinquency Reporting, Continued

The FNMA Delinquent Status Code field should show the Status of Default as follows:

                      __________________________________________________________________________________
                            Status Code        Status Description
                      __________________________________________________________________________________
                                09             Forbearance
                      __________________________________________________________________________________
                                17             Pre-foreclosure Sale Closing Plan Accepted
                      __________________________________________________________________________________
                                24             Government Seizure
                      __________________________________________________________________________________
                                26             Refinance
                      __________________________________________________________________________________
                                27             Assumption
                      __________________________________________________________________________________
                                28             Modification
                      __________________________________________________________________________________
                                29             Charge-Off
                      __________________________________________________________________________________
                                30             Third Party Sale
                      __________________________________________________________________________________
                                31             Probate
                      __________________________________________________________________________________
                                32             Military Indulgence
                      __________________________________________________________________________________
                                43             Foreclosure Started
                      __________________________________________________________________________________
                                44             Deed-in-Lieu Started
                      __________________________________________________________________________________
                                49             Assignment Completed
                      __________________________________________________________________________________
                                61             Second Lien Considerations
                      __________________________________________________________________________________
                                62             Veteran's Affairs-No Bid
                      __________________________________________________________________________________
                                63             Veteran's Affairs-Refund
                      __________________________________________________________________________________
                                64             Veteran's Affairs-Buydown
                      __________________________________________________________________________________
                                65             Chapter 7 Bankruptcy
                      __________________________________________________________________________________
                                66             Chapter 11 Bankruptcy
                      __________________________________________________________________________________
                                67             Chapter 13 Bankruptcy
                      __________________________________________________________________________________

   The Company will have sixty (60) days from the date hereof to incorporate this revised Exhibit F into its
   servicing practices.

                                                   Miscellaneous

           All demands,  notices and  communications  related to the Assigned Loans, the PWS Agreement and this AAR
   Agreement  shall be in writing and shall be deemed to have been duly given if personally  delivered at or mailed
   by registered mail, postage prepaid, as follows:

         In the case of Company:
                  Mid America Bank, fsb
                  2650 Warrenville Road, Suite 500
                  Downers Grove, Illinois 60515
                  Attention:  Theresa Mann
                  Fax:  (630) 799-7964

                  with copies to:
                  Mid America Bank, fsb
                  2650 Warrenville Road, Suite 500
                  Downers Grove, Illinois 60515
                  Attention:  Ann Ryan
                  Fax:  (630) 799-7964


         In the case of Assignor:
                  EMC Mortgage Corporation
                  2780 Lake Vista Drive
                  Lewisville, Texas 75067
                  Attention: Conduit Seller Approval Dept.
                  Facsimile: (214) 626-3751
                  Email: sellerapproval@bear.com


         In the case of Assignee:
                  Citibank, N.A.
                  388 Greenwich Street, 14th Floor
                  New York, New York 10013
                  Attention:  Structured Finance Agency &
                  Trust-BSALTA 2007-2
                  Telecopier No.: (212) 816-5527


         (d)      In the case of Master Servicer:
                  Wells Fargo Bank, National Association
                  9062 Old Annapolis Road
                  Columbia, Maryland 21045
                  Attention: BSALTA 2007-2
                  Telecopier No.: (410) 715-2380

           11.    The Company hereby  acknowledges that Wells Fargo Bank,  National  Association has been appointed
   as the master  servicer of the Assigned Loans  pursuant to the Pooling and Servicing  Agreement and therefor has
   the right to enforce certain  obligations of the Company,  as they relate to the Assigned  Loans,  under the PWS
   Agreement.  The Company shall make all  distributions  under the PWS  Agreement,  as they relate to the Assigned
   Loans, to the Master Servicer by wire transfer of immediately available funds to:

                  Wells Fargo Bank, National Association
                  ABA# 121000248
                  Account Name: SAS Clearing
                  Account # 3970771416
                  FFC to: BSALTA 2007-2, Account #53137200.

and the Company shall deliver all reports required to be delivered under the PWS Agreement, as they relate to the
Assigned Loans, to the Assignee at the address set forth in Section 8(c) herein and to the Master Servicer at:

                  Wells Fargo Bank, National Association
                  9062 Old Annapolis Road
                  Columbia, Maryland 21045
                  Attention: BSALTA 2007-2

                  A copy of all assessments, attestations, reports and certifications required to be delivered by
   the Servicer under this Agreement and the Servicing Agreement shall be delivered to the Master Servicer by the
   date(s) specified herein or therein, and where such documents are required to be addressed to any party, such
   addressees shall include the Master Servicer and the Master Servicer shall be entitled to rely on such
   documents

           12.    Each party will pay any  commissions  it has incurred and the fees of its attorneys in connection
   with the negotiations for, documenting of and closing of the transactions contemplated by this AAR Agreement.

           13.    This AAR  Agreement  shall be  construed  in  accordance  with the laws of the State of New York,
   without regard to conflicts of law principles  (other than Section 5-1401 of the New York Obligations  Law), and
   the obligations, rights and remedies of the parties hereunder shall be determined in accordance with such laws.

           14.    No term or  provision  of this AAR  Agreement  may be waived or  modified  unless  such waiver or
   modification  is in writing and signed by the party  against  whom such waiver or  modification  is sought to be
   enforced.

           15.    This AAR  Agreement  shall  inure to the  benefit of the  successors  and  assigns of the parties
   hereto.  Any entity into which Assignor,  Assignee or Company may be merged or consolidated  shall,  without the
   requirement for any further writing, be deemed Assignor, Assignee or Company, respectively, hereunder.

           16.    This AAR Agreement  shall survive the  conveyance of the Assigned  Loans,  the  assignment of the
   PWS  Agreement  to the extent of the  Assigned  Loans by  Assignor to Assignee  and the  termination  of the PWS
   Agreement.

           17.    This  AAR  Agreement  may  be  executed  simultaneously  in  any  number  of  counterparts.  Each
   counterpart  shall be deemed to be an  original  and all such  counterparts  shall  constitute  one and the same
   instrument.

           18.    In the event that any  provision of this AAR  Agreement  conflicts  with any provision of the PWS
   Agreement with respect to the Assigned Loans, the terms of this AAR Agreement shall control.




--------------------------------------------------------------------------------




         IN WITNESS WHEREOF, the parties hereto have executed this AAR Agreement as of the day and year first
above written.


                                                     EMC MORTGAGE CORPORATION
                                                     Assignor

                                                     By:_______________________________
                                                     Name:_____________________________
                                                     Title:____________________________


                                                     CITIBANK, N.A., not in it's individual
                                                     capacity but solely as trustee for the holders
                                                     of Bear Stearns ALT-A Trust, Mortgage
                                                     Pass-Through Certificates, Series 2007-2, as Assignee


                                                     By:_______________________________
                                                     Name:_____________________________
                                                     Title:____________________________


                                                     MID AMERICA BANK, FSB,
                                                     Company

                                                     By:_______________________________
                                                     Name:_____________________________
                                                     Title:____________________________




ACKNOWLEDGED AND AGREED:

WELLS FARGO BANK,
NATIONAL ASSOCIATION


By:_____________________________________
Name:
Title:




--------------------------------------------------------------------------------




                                                   ATTACHMENT 1

                                              ASSIGNED LOAN SCHEDULE


                                             (Available upon request)




--------------------------------------------------------------------------------




                                                   ATTACHMENT 2

                                                    AGREEMENTS

                                             (Available upon request)




--------------------------------------------------------------------------------




                                                                                                        EXHIBIT I-4

                                 ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT

         THIS ASSIGNMENT,  ASSUMPTION AND RECOGNITION AGREEMENT (the "Assignment and Assumption Agreement"),  dated
as of March 30, 2007, among EMC Mortgage Corporation, a Delaware corporation (the "Assignor"),  Citibank, N.A., not
individually  but solely as trustee  for the holders of Bear  Stearns  ALT-A Trust  2007-2,  Mortgage  Pass-Through
Certificates, Series 2007-2 (the "Assignee") and Wells Fargo Bank, N.A. (the "Company").

         Whereas,  the Assignor purchased certain Mortgage Loans listed on Attachment 1 (the "Mortgage Loans") from
the Company pursuant to the terms and conditions of that certain Assignment and Conveyance Agreement (07-PA02) (the
"ACA") dated as of January 30, 2007;

         Whereas,  the Assignor and the Company  entered into that  certain  Amended and Restated  Master  Seller's
Warranties and Servicing  Agreement  dated as of November 1, 2005 (the  "Warranties  and Servicing  Agreement" and,
together with the ACA, the "Agreement");

         Whereas,  the Company  agrees to service the Mortgage  Loans  pursuant to the terms and  conditions of the
Agreement.

         In consideration of the mutual promises and agreements  contained herein,  and for other good and valuable
consideration,  the receipt and  sufficiency  of which are hereby  acknowledged,  the parties hereto agree that the
Mortgage  Loans now  serviced  by the Company  for the  Assignor  and its  successors  and assigns  pursuant to the
Agreement shall be subject to the terms of this Assignment and Assumption Agreement.  Capitalized terms used herein
but not otherwise defined shall have the meanings assigned to them in the Agreement.

Assignment and Assumption

1.       Except as  expressly  provided  for herein,  the  Assignor  hereby  grants,  transfers  and assigns to the
Assignee all of its right,  title and interest in, to and under (a) the Mortgage  Loans and (b) the Agreement  with
respect to the Mortgage  Loans;  provided,  however,  that the Assignor is not assigning to the Assignee any of its
right,  title and interest,  to and under the  Agreement  with respect to any mortgage loan other than the Mortgage
Loans  listed  on  Attachment  1.  Notwithstanding   anything  to  the  contrary  contained  herein,  the  Assignor
specifically  reserves  and does not assign to the  Assignee  any  right,  title and  interest  in, to or under the
representations  and warranties  contained in Section 3.01 and Section 3.02 of the Agreement,  and to indemnify the
Assignor with respect to a breach of such  representations  and warranties  and the  obligations of the Company set
forth in those sections against the Company.  Except as is otherwise  expressly provided herein, the Assignor makes
no  representations,  warranties or covenants to the Assignee and the Assignee  acknowledges  that the Assignor has
no  obligations  to the  Assignee  under  the terms of the  Agreement  or  otherwise  relating  to the  transaction
contemplated herein (including, but not limited to, any obligation to indemnify the Assignee).

         Notwithstanding  anything in the  Agreement to the  contrary,  with respect to the EMC Mortgage  Loans,  a
breach  of the  representations  and  warranties  contained  in  Section  3.01 of the  Agreement  shall  constitute
termination of the Company as servicer as provided for in Section 11.01 of the Agreement.

Representations Warranties and Covenants

2.       The Assignor warrants and represents to, and covenants with, the Assignee that as of the date hereof:

                (a)      Attached  hereto as  Attachment  2 is a true and  accurate  copy of the  Agreement,  which
                         agreement  is in full force and effect as of the date hereof and the  provisions  of which
                         have not been waived,  further  amended or modified in any respect,  nor has any notice of
                         termination been given thereunder;

                (b)      The  Assignor is the lawful  owner of the  Mortgage  Loans with full right to transfer the
                         Mortgage  Loans  and  any and all of its  interests,  rights  and  obligations  under  the
                         Agreement  as they relate to the  Mortgage  Loans,  free and clear from any and all claims
                         and  encumbrances;  and  upon the  transfer  of the  Mortgage  Loans  to the  Assignee  as
                         contemplated  herein,  Assignee  shall have good title to each and every Mortgage Loan, as
                         well as any  and  all of the  Assignee's  interests,  rights  and  obligations  under  the
                         Agreement  as they  relate to the  Mortgage  Loans,  free and clear of any and all  liens,
                         claims and encumbrances;

                (c)      There are no offsets,  counterclaims  or other  defenses  available  to the  Company  with
                         respect to the Mortgage Loans or the Agreement;

                (d)      The Assignor has no knowledge of, and has not received  notice of, any waivers  under,  or
                         any modification of, any Mortgage Loan;

                (e)      The Assignor is duly  organized,  validly  existing and in good standing under the laws of
                         the  jurisdiction  of its  incorporation,  and has all  requisite  power and  authority to
                         acquire, own and sell the Mortgage Loans;

                (f)      The Assignor has full  corporate  power and authority to execute,  deliver and perform its
                         obligations  under  this  Assignment  and  Assumption  Agreement,  and to  consummate  the
                         transactions set forth herein.  The consummation of the transactions  contemplated by this
                         Assignment and Assumption  Agreement is in the ordinary course of the Assignor's  business
                         and will not  conflict  with,  or result in a breach of, any of the terms,  conditions  or
                         provisions of the Assignor's charter or by-laws or any legal restriction,  or any material
                         agreement or instrument  to which the Assignor is now a party or by which it is bound,  or
                         result in the violation of any law, rule,  regulation,  order, judgment or decree to which
                         Assignor or its  property is subject.  The  execution,  delivery  and  performance  by the
                         Assignor of this  Assignment and Assumption  Agreement and the  consummation  by it of the
                         transactions  contemplated  hereby,  have been duly authorized by all necessary  corporate
                         action on part of the Assignor.  This  Assignment and  Assumption  Agreement has been duly
                         executed and  delivered by the Assignor  and,  upon the due  authorization,  execution and
                         delivery by the Assignee and the Company,  will  constitute the valid and legally  binding
                         obligation of the Assignor  enforceable  against the Assignor in accordance with its terms
                         except  as  enforceability  may be  limited  by  bankruptcy,  reorganization,  insolvency,
                         moratorium or other similar laws now or hereafter in effect relating to creditors'  rights
                         generally,  and by general  principles of equity  regardless of whether  enforceability is
                         considered in a proceeding in equity or at law;

                (g)      No consent,  approval,  order or authorization of, or declaration,  filing or registration
                         with,  any  governmental  entity is required  to be  obtained  or made by the  Assignor in
                         connection with the execution,  delivery or performance by the Assignor of this Assignment
                         and Assumption  Agreement,  or the  consummation  by it of the  transactions  contemplated
                         hereby.  Neither the  Assignor nor anyone  acting on its behalf has offered,  transferred,
                         pledged,  sold or otherwise disposed of the Mortgage Loans or any interest in the Mortgage
                         Loans, or solicited any offer to buy or accept a transfer,  pledge or other disposition of
                         the  Mortgage  Loans,  or any interest in the Mortgage  Loans or otherwise  approached  or
                         negotiated  with respect to the Mortgage Loans, or any interest in the Mortgage Loans with
                         any  Person  in any  manner,  or  made  any  general  solicitation  by  means  of  general
                         advertising  or in any other  manner,  or taken any other action which would  constitute a
                         distribution  of the  Mortgage  Loans under the  Securities  Act of 1933,  as amended (the
                         "1933 Act") or which would render the  disposition  of the  Mortgage  Loans a violation of
                         Section 5 of the 1933 Act or require registration pursuant thereto; and

                (h)      The Assignor  has  received  from the Company,  and has  delivered  to the  Assignee,  all
                         documents  required to be  delivered  to the  Assignor  by the  Company  prior to the date
                         hereof  pursuant to the Agreement with respect to the Mortgage Loans and has not received,
                         and has not requested from the Company, any additional documents.

3.       The Assignee warrants and represents to, and covenants with, Assignor and Company as of the date hereof:

                (a)      The Assignee is duly  organized,  validly  existing and in good standing under the laws of
                         the  jurisdiction  of its  organization  and has all requisite power and authority to hold
                         the Mortgage  Loans on behalf of the holders of Bear Stearns ALT-A Trust 2007-2,  Mortgage
                         Pass-Through Certificates, Series 2007-2;

                (b)      The Assignee has full corporate power and authority to execute,  deliver and perform under
                         this Assignment and Assumption  Agreement,  and to consummate the  transactions  set forth
                         herein.  The  consummation  of  the  transactions  contemplated  by  this  Assignment  and
                         Assumption  Agreement is in the ordinary  course of the  Assignee's  business and will not
                         conflict  with,  or result in a breach of, any of the terms,  conditions  or provisions of
                         the Assignee's charter or by-laws or any legal  restriction,  or any material agreement or
                         instrument to which the Assignee is now a party or by which it is bound,  or result in the
                         violation of any law, rule,  regulation,  order,  judgment or decree to which the Assignee
                         or its property is subject.  The  execution,  delivery and  performance by the Assignee of
                         this Assignment and Assumption  Agreement and the  consummation by it of the  transactions
                         contemplated  hereby,  have been duly authorized by all necessary corporate action on part
                         of the  Assignee.  This  Assignment  and  Assumption  Agreement has been duly executed and
                         delivered by the Assignee and, upon the due  authorization,  execution and delivery by the
                         Assignor and the Company,  will  constitute  the valid and legally  binding  obligation of
                         Assignee  enforceable  against  the  Assignee  in  accordance  with its  terms  except  as
                         enforceability  may be limited by bankruptcy,  reorganization,  insolvency,  moratorium or
                         other  similar laws now or hereafter in effect  relating to creditors'  rights  generally,
                         and by general principles of equity regardless of whether  enforceability is considered in
                         a proceeding in equity or at law;

                (c)      No consent,  approval,  order or authorization of, or declaration,  filing or registration
                         with,  any  governmental  entity is required  to be  obtained  or made by the  Assignee in
                         connection with the execution,  delivery or performance by the Assignee of this Assignment
                         and Assumption  Agreement,  or the  consummation  by it of the  transactions  contemplated
                         hereby; and

                (d)      The Assignee  assumes all of the rights of the Assignor  under the Agreement  with respect
                         to the  Mortgage  Loans  other than the right to enforce  the  obligations  of the Company
                         under the Agreement.

4.       The Company  warrants and represents to, and covenants  with, the Assignor and the Assignee as of the date
hereof:
                (e)      Attached  hereto as  Attachment  2 is a true and  accurate  copy of the  Agreement,  which
                         agreement  is in full force and effect as of the date hereof and the  provisions  of which
                         have not been waived,  further  amended or modified in any respect,  nor has any notice of
                         termination been given thereunder;

                (f)      The Company is a national  banking  association  duly organized,  validly  existing and in
                         good  standing  under  the laws of the  United  States,  and has all  requisite  power and
                         authority to service the Mortgage  Loans and  otherwise to perform its  obligations  under
                         the Agreement;

                (g)      The Company has full power and authority to execute,  deliver and perform its  obligations
                         under this Assignment and Assumption  Agreement,  and to consummate the  transactions  set
                         forth herein.  The  consummation of the  transactions  contemplated by this Assignment and
                         Assumption  Agreement is in the  ordinary  course of the  Company's  business and will not
                         conflict  with,  or result in a breach of, any of the terms,  conditions  or provisions of
                         the Company's charter or by-laws or any legal  restriction,  or any material  agreement or
                         instrument  to which the Company is now a party or by which it is bound,  or result in the
                         violation of any law, rule, regulation,  order, judgment or decree to which the Company or
                         its property is subject.  The execution,  delivery and  performance by the Company of this
                         Assignment  and  Assumption  Agreement  and  the  consummation  by it of the  transactions
                         contemplated  hereby,  have been duly  authorized by all  necessary  action on part of the
                         Company.  This  Assignment and  Assumption  Agreement has been duly executed and delivered
                         by the Company,  and, upon the due  authorization,  execution and delivery by Assignor and
                         Assignee,   will  constitute  the  valid  and  legally  binding   obligation  of  Company,
                         enforceable  against the Company in accordance with its terms except as enforceability may
                         be limited by the effect of  insolvency,  liquidation,  conservatorship  and other similar
                         laws administered by the Federal Deposit Insurance  Corporation  affecting the enforcement
                         of contract  obligations  of insured banks and subject to the  application of the rules of
                         equity;

                (h)      No consent,  approval,  order or authorization of, or declaration,  filing or registration
                         with,  any  governmental  entity is  required  to be  obtained  or made by the  Company in
                         connection  with the execution,  delivery or performance by the Company of this Assignment
                         and Assumption  Agreement,  or the  consummation  by it of the  transactions  contemplated
                         hereby;

                (i)      The Company shall establish a Custodial  Account and an Escrow Account under the Agreement
                         in favor of the Assignee  with respect to the Mortgage  Loans  separate from the Custodial
                         Account  and  Escrow  Account  previously  established  under  the  Agreement  in favor of
                         Assignor; and

                (j)      Pursuant  to  Section   9.01  of  the   Agreement,   the  Company   hereby   restates  the
                         representations  and  warranties  set forth in Sections 3.01 of the Agreement with respect
                         to the  Company as of the date  hereof as amended  by  Section 11 of this  Assignment  and
                         Assumption Agreement.

Company warrants and represents to, and covenants with, Assignor and Structured Asset Mortgage Investments II
Inc. as of the date hereof:

                (a)      Company is not aware and has not received notice that any default,  early  amortization or
                         other performance  triggering event has occurred as to any other securitization due to any
                         act or failure to act of the Company;

                (b)      Except  as  indicated  on the  Company's  2006  Certification  Regarding  Compliance  with
                         Applicable  Servicing Criteria,  no material  noncompliance with the applicable  servicing
                         criteria with respect to other  securitizations  of residential  mortgage loans  involving
                         the Company as servicer has been disclosed or reported by the Company;

                (c)      Company  has  not  been   terminated   as  servicer  in  a   residential   mortgage   loan
                         securitization,  either  due to a  servicing  default  or to  application  of a  servicing
                         performance test or trigger;

                (d)      No material changes to the Company's  policies or procedures with respect to the servicing
                         function it will perform under the Agreement and this Assignment and Assumption  Agreement
                         for  mortgage  loans of a type  similar to the  Mortgage  Loans have  occurred  during the
                         three-year period immediately preceding the date hereof;

                (e)      There are no  aspects  of the  Company's  financial  condition  that could have a material
                         adverse effect on the  performance by the Company of its servicing  obligations  under the
                         Agreement and this Assignment and Assumption Agreement;

                (f)      There  are  no  material  legal  or  governmental  proceedings  pending  (or  known  to be
                         contemplated) against the Company, any Subservicer or any third-party originator; and

                (g)      There are no affiliations,  relationships  or transactions  relating to the Company or any
                         Subservicer  with respect to this  Securitization  Transaction  and any party thereto of a
                         type described in Item 1119 of Regulation AB.

5.       Assignor  hereby  agrees to indemnify  and hold the Assignee  (and its  successors  and assigns)  harmless
against any and all claims, losses,  penalties,  fines,  forfeitures,  legal fees and related costs, judgments, and
any other costs,  fees and expenses that Assignee (and its  successors  and assigns) may sustain in any way related
to any breach of the  representations  or  warranties  of  Assignor  set forth in this  Assignment  and  Assumption
Agreement or the breach of any covenant or condition contained herein.

6.       The Company  hereby  acknowledges  that Wells Fargo Bank,  N.A.  and any  successor  thereto  (the "Master
Servicer"),  has been  appointed as master  servicer of the Mortgage  Loans  pursuant to the Pooling and  Servicing
Agreement  dated as of March 1, 2007 (the "Pooling and  Servicing  Agreement"),  among  Structured  Asset  Mortgage
Investments II Inc.,  the Assignor,  the Assignee and the Master  Servicer,  and therefore has the right to enforce
all  obligations  of the Company under the Agreement.  Such right will include,  without  limitation,  the right to
receive all  remittances  required to be made by the Company under the Agreement,  the right to receive all monthly
reports  and other data  required to be  delivered  by the Company  under the  Agreement,  the right to examine the
books and records of the Company,  indemnification  rights, and the right to exercise certain rights of consent and
approval  relating to actions  taken by the  Company.  The Company  hereby  acknowledges  that the Master  Servicer
shall be  obligated  to notify the  Assignee  in  accordance  with the  Pooling and  Servicing  Agreement  upon the
discovery of an event of default by the Company of its  obligations  under the  Agreement  and the  Assignee  shall
have the right to terminate  the Company as servicer  under the Agreement  upon the  occurrence of such an event of
default.

7.       The Company shall make all  distributions  under the Agreement to the Master  Servicer by wire transfer of
immediately available funds to:

                  Wells Fargo Bank, National Association
                  ABA# 121000248
                  Account Name:  SAS Clearing
                  Account # 3970771416
                  For Further Credit to: BSALTA 2007-2, Account #53137200.

          and the Company shall deliver all reports required to be delievered under the Agreement to the Master
  Servicer at:

                  Wells Fargo Bank, N.A.
                  9062 Old Annapolis Road
                  Columbia, Maryland 21045
                  Attention: Client Manager BSALTA 2007-2
                  Telecopy No.: (410) 715-2380

8.       Notwithstanding  any term hereof to the  contrary,  it is expressly  understood  and agreed by the parties
hereto that (i) this  Assignment  and  Assumption  Agreement  is  acknowledged  and  accepted by the  Assignee  not
individually  or  personally  but solely as  Assignee  for the Trust in the  exercise  of the powers and  authority
conferred  and  vested  in it  under  the  Pooling  and  Servicing  Agreement,  (ii)  each of the  representations,
undertakings  and  agreements  herein  made  on  behalf  of  the  Trust  is  made  and  intended  not  as  personal
representations,  undertakings  and  agreements of the Assignee but is made and intended for the purpose of binding
only the Trust and (iii) under no  circumstances  shall the  Assignee be  personally  liable for the payment of any
indebtedness  or  expenses of the  Assignee or the Trust or be liable for the breach or failure of any  obligation,
representation,  warranty or covenant  made or  undertaken  by the  Assignee,  the Assignor or the Trust under this
Assignment  and  Assumption  Agreement or made or undertaken  by the Assignee,  the Assignor or the Trust under the
Agreement  or  the  Pooling  and  Servicing  Agreement.  Any  recourse  against  the  Assignee  in  respect  of any
obligations  it may have under or  pursuant  to the terms of this  Assignment  and  Assumption  Agreement  shall be
limited  solely to the assets it may hold as trustee of Bear  Stearns  ALT-A Trust  2007-2,  Mortgage  Pass-Through
Certificates, Series 2007-2.

Recognition of Assignee

9.       From and after the date hereof,  Company  shall  recognize  Assignee as owner of the Mortgage  Loans,  and
will  service the Mortgage  Loans for  Assignee as if Assignee  and Company had entered  into a separate  servicing
agreement for the servicing of the Mortgage Loans in the form of the Agreement (as modified  herein),  the terms of
which are incorporated  herein by reference.  Notwithstanding  anything to the contrary  contained herein or in the
Agreement,  Company  acknowledges  that the  Mortgage  Loans will be part of a REMIC and hereby  agrees  that in no
event will it service the  Mortgage  Loans in a manner that would (i) cause any REMIC to fail to qualify as a REMIC
or (ii)  result in the  imposition  of a tax upon any REMIC  (including  but not  limited to the tax on  prohibited
transactions  as defined in Section  860F(a)(2)  of the Code and the tax on  contributions  to a REMIC set forth in
Section  860G(d) of the Code).  It is the  intention of Assignor,  Company and Assignee  that this  Assignment  and
Assumption  Agreement  shall be binding upon and for the benefit of the  respective  successors  and assigns of the
parties hereto.  Neither Company nor Assignor shall amend or agree to amend, modify,  waive, or otherwise alter any
of the terms or provisions of the Agreement which  amendment,  modification,  waiver or other  alteration  would in
any way affect the Mortgage Loans without the prior written consent of Assignee.

Modifications of the Warranties and Serivcing Agreement

10.      The Company and Assignor hereby amend the Agreement as follows:

         (a) The following definitions shall be added to Article I of the Agreement:

         Assignee: Citibank, N.A., as trustee for the holders of Bear Stearns ALT-A Trust 2007-2, Mortgage
         Pass-Through Certificates, Series 2007-2.

         Mortgage Loans:  The mortgage loans listed on Attachment 1 to this Assignment, Assumption and
         Recognition Agreement.

         Master Servicer: Wells Fargo Bank, N.A. or any successor thereto.

         Nonrecoverable Advance: Any advance previously made by the Company pursuant to Section 5.03 or any
         Servicing Advance which, in the good faith judgment of the Company, may not be ultimately recoverable by
         the Company from Liquidation Proceeds or otherwise.  The determination by the Company that it has made a
         Nonrecoverable Advance, shall be evidenced by an Officer's Certificate of the Company delivered to the
         Purchaser and the Master Servicer and detailing the reasons for such determination.

         Prepayment Charge: Any prepayment premium, penalty or charge payable by a Mortgagor in connection with
         any Principal Prepayment on a Mortgage Loan pursuant to the terms of the related Mortgage Note.

         Securities Administrator: Wells Fargo Bank, N.A., or any successor thereto.

         Trustee:  Citibank, N.A.

         (b)      The  definition  of Principal  Prepayment  and  Principal  Prepayment  Period in Article I
of the Agreement are deleted in their entirety and replaced with the following:

                  Principal Prepayment: Any payment or other recovery of principal on a Mortgage Loan which is
         received in advance of its scheduled Due Date, including any Prepayment Charge and which is not
         accompanied by an amount of interest representing scheduled interest due on any date or dates in any
         month or months subsequent to the month of prepayment.

         (c)      The  definition of  "Qualified  Depository"  in the  Agreement  shall be modified by deleting the
word "A-1" and replacing it with the word "A-1+".

         (d)      Article III of the Agreement is hereby amended by replacing Section 3.01(b) with the following:

          The consummation of the transactions contemplated by this Agreement are in the ordinary course of
business of the Company, who is in the business of selling and servicing loans;

         (e)      Article III of the Agreement is hereby amended by replacing Section 3.01(c) with the following:

                  Neither the execution and delivery of this Agreement, the acquisition of the Mortgage Loans by
         the Company or the transactions contemplated hereby, nor the fulfillment of or compliance with the terms
         and conditions of this Agreement will conflict with or result in a breach of any of the terms, articles
         of incorporation or by-laws or any legal restriction or any agreement or instrument to which the Company
         is now a party or by which it is bound, or constitute a default or result in the violation of any law,
         rule, regulation, order, judgment or decree to which the Company or its property is subject, or impair
         the ability of the Purchaser to realize on the Mortgage Loans, or impair the value of the Mortgage Loans;

         (f)      Article III of the Agreement is hereby amended by replacing Section 3.01(f) with the following:

                  The Company does not believe, nor does it have any reason or cause to believe, that it cannot
         perform each and every covenant contained in this Agreement.  The Company is solvent;

         (g)      Article III of the Agreement is hereby amended by replacing Section 3.01(h) with the following:

                  No consent, approval, authorization or order of any court or governmental agency or body is
         required for the execution, delivery and performance by the Company of or compliance by the Company with
         this Agreement or if required, such approval has been obtained prior to the related Closing Date;

         (h)      Article III of the Agreement is hereby amended by deleting Section 3.01(i) in its entirety.

         (i)      Article III of the Agreement is hereby amended by deleting Section 3.01(k) in its entirety.

         (j)      Article III of the Agreement is hereby amended by deleting Section 3.01(m) in its entirety.

         (k)      Section 3.02 of Article III of the Agreement is not applicable to the Mortgage Loans.

         (l)      Article IV of the Agreement is hereby amended by replacing the second paragraph of Section 4.01
with the following (new text underlined):

                  Consistent with the terms of this Agreement, the Company may waive, modify or vary any term of
         any Mortgage Loan or consent to the postponement of strict compliance with any such term or in any
         manner grant indulgence to any Mortgagor if in the Company's reasonable and prudent determination such
         waiver, modification, postponement or indulgence is not materially adverse to the Purchaser, provided,
         however, that the Company shall not make any future advances other than Servicing Advances with respect
         to a Mortgage Loan and (unless (a) the Mortgagor is in default with respect to the Mortgage Loan or (b)
         such default is, in the judgment of the Company, imminent and the Company has obtained the prior written
         consent of the Purchaser) the Company shall not permit any modification with respect to any Mortgage
         Loan that would change the Mortgage Interest Rate, defer or forgive the payment of principal (except for
         actual payments of principal) or change the final maturity date on such Mortgage Loan.  In the event of
         any such modification which permits the deferral of interest or principal payments on any Mortgage Loan,
         the Company shall, on the Business Day immediately preceding the Remittance Date in any month in which
         any such principal or interest payment has been deferred, deposit in the Custodial Account from its own
         funds, in accordance with Section 5.03, the difference between (a) such month's principal and one
         month's interest at the Mortgage Loan Remittance Rate on the unpaid principal balance of such Mortgage
         Loan and (b) the amount paid by the Mortgagor.  The Company shall be entitled to reimbursement for such
         advances to the same extent as for all other advances made pursuant to Section 5.03.  Without limiting
         the generality of the foregoing, the Company shall continue, and is hereby authorized and empowered, to
         execute and deliver on behalf of itself and the Purchaser, all instruments of satisfaction or
         cancellation, or of partial or full release, discharge and all other comparable instruments, with
         respect to the Mortgage Loans and with respect to the Mortgaged Properties.  If reasonably required by
         the Company, the Purchaser shall furnish the Company with any powers of attorney and other documents
         necessary or appropriate to enable the Company to carry out its servicing and administrative duties
         under this Agreement.

         (m)      Article IV of the Agreement is hereby amended effective as of the date hereof by adding the
following paragraph to Section 4.03:

                  The Company shall not waive any Prepayment Charge unless: (i) the enforceability thereof shall
         have been limited by bankruptcy, insolvency, moratorium, receivership and other similar laws relating to
         creditors' rights generally, (ii) the enforcement thereof is illegal, or any local, state or federal
         agency has threatened legal action if the prepayment penalty is enforced, (iii) the mortgage debt has
         been accelerated in connection with a foreclosure or other involuntary payment or (iv) such waiver is
         standard and customary in servicing similar Mortgage Loans and relates to a default or a reasonably
         foreseeable default and would, in the reasonable judgment of the Company, maximize recovery of total
         proceeds taking into account the value of such Prepayment Charge and the related Mortgage Loan.  If a
         Prepayment Charge is waived, but does not meet the standards described above, then the Company is
         required to pay the amount of such waived Prepayment Charge by remitting such amount to the Purchaser by
         the Remittance Date.

                  With respect to any Mortgage Loan that contains a provision permitting imposition of a premium
         upon a prepayment prior to maturity, such Prepayment Charge may be waived in an instance where the
         Mortgage Loan is accelerated or paid off in connection with the workout of a delinquent mortgage or due
         to the borrower's default, notwithstanding that the terms of the Mortgage Loan or state or federal law
         might permit the imposition of such penalty.

         (n)      Article IV of the Agreement is hereby amended by adding as Subsection 4.05(x) the
following:

                  "(x)  to reimburse itself for any Nonrecoverable Advances;"

         (p)      Article IV of the Agreement is hereby amended by replacing Section 4.13 with the following:

                  The Company or its agent shall inspect the Mortgaged Property as often as deemed necessary by
         the Company in accordance with Accepted Servicing Practices or as may be required by the primary
         mortgage guaranty insurer, to assure itself that the value of the Mortgaged Property is being
         preserved.  The Company shall keep a record of each such inspection and, upon request, shall provide the
         Purchaser with an electronic report of each such inspection.

         (q)      Article IV of the Agreement is hereby amended by replacing Section 4.25 with the following:

                  The Company shall not hire or otherwise utilize the services of any Subservicer to fulfill any
         of the obligations of the Company as servicer under this Agreement or any Reconstitution Agreement
         unless the Company complies with the provisions of paragraph (a) of this Section 4.25.  The Company
         shall not hire or otherwise utilize the services of any Subcontractor, and shall not permit any
         Subservicer to hire or otherwise utilize the services of any Subcontractor, to fulfill any of the
         obligations of the Company as servicer under this Agreement or any Reconstitution Agreement unless the
         Company complies with the provisions of paragraph (b) of this Section 4.25.

                  (a)      It shall not be necessary for the Company to seek the consent of the Purchaser, any
         Master Servicer or any Depositor to the utilization of any Subservicer.  The Company shall cause any
         Subservicer used by the Company (or by any Subservicer) for the benefit of the Purchaser and any
         Depositor to comply with the provisions of this Section 4.25 and with Sections 6.04, 6.07, 6.06,
         9.01(e)(iii), 9.01(e)(v), 9.01(e)(vi), 9.01(e)(vii), 9.01(e)(viii) and 9.01(f) of this Agreement to the
         same extent as if such Subservicer were the Company, and to provide the information required with
         respect to such Subservicer under Section 9.01(e)(iv) of this Agreement.  The Company shall be
         responsible for obtaining from each Subservicer and delivering to the Purchaser and any Depositor any
         servicer compliance statement required to be delivered by such Subservicer under Section 6.04 and any
         assessment of compliance and attestation required to be delivered by such Subservicer under Section 6.06
         and any certification required to be delivered to the Person that will be responsible for signing the
         Sarbanes Certification under Section 6.06 as and when required to be delivered.

                  (b)      It shall not be necessary for the Company to seek the consent of the Purchaser, any
         Master Servicer or any Depositor to the utilization of any Subcontractor.  The Company shall promptly
         upon request provide to the Purchaser, any Master Servicer and any Depositor (or any designee of the
         Depositor, such as an administrator) a written description (in form and substance satisfactory to the
         Purchaser, such Depositor and such Master Servicer) of the role and function of each Subcontractor
         utilized by the Company or any Subservicer, specifying (i) the identity of each such Subcontractor, (ii)
         which (if any) of such Subcontractors are "participating in the servicing function" within the meaning
         of Item 1122 of Regulation AB, and (iii) which elements of the Servicing Criteria will be addressed in
         assessments of compliance provided by each Subcontractor identified pursuant to clause (ii) of this
         paragraph.

                  As a condition to the utilization of any Subcontractor determined to be "participating in the
         servicing function" within the meaning of Item 1122 of Regulation AB, the Company shall cause any such
         Subcontractor used by the Company (or by any Subservicer) for the benefit of the Purchaser and any
         Depositor to comply with the provisions of Sections 6.06, 6.07 and 9.01(f) of this Agreement to the same
         extent as if such Subcontractor were the Company.  The Company shall be responsible for obtaining from
         each Subcontractor and delivering to the Purchaser and any Depositor any assessment of compliance and
         attestation and the other certifications required to be delivered by such Subcontractor under Section
         6.06, in each case as and when required to be delivered.

         (r)      Article V of the Agreement is hereby amended effective as of the date hereof by deleting
Section 5.02 in its entirety and replacing it with the following:

         Section 5.02      Statements to the Purchaser.

                No later than the tenth (10th)  calendar  day (or if such tenth  (10th) day is not a Business  Day,
                the first  Business  Day  immediately  preceding  such tenth (10th day) of each month,  the Company
                shall furnish to the Master  Servicer an electronic  file containing the data specified in Exhibit
                I, which data shall  reflect  information  as to the period ending on the last day of the preceding
                month,  Exhibit J with respect to defaulted  mortgage loans and Exhibit K, with respect to realized
                losses  and  gains,  with each such  report,  each  exhibit in a form  mutually  acceptable  to the
                Company and the Master Servicer.

         (s)      Section 6.04 (Annual Statements as to Compliance) of the Agreement is hereby amended as follows:

                         (1)        Delete the reference to "(ii)" at the beginning of the section paragraph; and

                         (2)        Delete the references to "the Purchaser and any Depositor" and "the Purchaser
                and such Depositor" and replace each with "the Master Servicer".

         (t)      Section 6.06 (Report on Assessment of Compliance and Attestation) of  the Agreement is hereby
amended by replacing the references to "the Purchaser and any Depositor" with "the Master Servicer" and "the
Purchaser and such Depositor" with "the Master Servicer", and "paragraphs (a) and (b)" with "paragraphs (i) and
(ii)".

         (u)      Section 6.07(i) is hereby amended by replacing the reference to "Section 9.01(e)(iv)(A)" with
"Section 9.01(e)(vi)(A)", "Section 9.01(e)(iv)(B)" with "Section 9.01(e)(vi)(B)" and deleting the reference to
"Section 6.05".

         (v)      Section 6.07(ii) of the Agreement is hereby amended by replacing the references to "Purchaser
or Depositor" with "Purchaser, any Master Servicer or any Depositor", "Subcontract" with "Subcontractor" and
deleting the reference to "Section 6.05".

         (w)      The following are added as the second, third and fourth paragraphs of Section 6.09 of the
Agreement:

                  "Notwithstanding anything in this Agreement to the contrary, the Company (a) shall not permit
         any modification with respect to any Mortgage Loan that would change the Mortgage Interest Rate and (b)
         shall not (unless the Mortgagor is in default with respect to the Mortgage Loan or such default is, in
         the judgment of the Company, reasonably foreseeable) make or permit any modification, waiver or
         amendment of any term of any Mortgage Loan that would both effect an exchange or reissuance of such
         Mortgage Loan under Section 1001 of the Code (or Treasury regulations promulgated thereunder).

                  Prior to taking any action with respect to the Mortgage Loans which is not contemplated under
         the terms of this Agreement, the Company will obtain an Opinion of Counsel reasonably acceptable to the
         Securities Administrator with a copy to the Trustee with respect to whether such action could result in
         the imposition of a tax upon any REMIC (including but not limited to the tax on prohibited transactions
         as defined in Section 860F(a)(2) of the Code and the tax on contributions to a REMIC set forth in
         Section 860G(d) of the Code) (either such event, an "Adverse REMIC Event"), and the Company shall not
         take any such action or cause the Trust Fund to take any such action as to which it has been advised
         that an Adverse REMIC Event could occur.

                  The Company shall not permit the creation of any "interests" (within the meaning of Section
         860G of the Code) in any REMIC. The Company shall not enter into any arrangement by which any REMIC will
         receive a fee or other compensation for services nor permit any REMIC to receive any income from assets
         other than "qualified mortgages" as defined in Section 860G(a)(3) of the Code or "permitted investments"
         as defined in Section 860G(a)(5) of the Code."

         (x)      Sections 9.01(d) shall be inapplicable.

         (y)      Article IX of the Agreement is hereby amended effective as of the date hereof by replacing
Section 9.01(e)(iv) with the following:

         (iv)     For the purpose of satisfying the reporting obligation under the Exchange Act with respect to
         any class of asset-backed securities, the Company shall (or shall cause each Subservicer to) (1) provide
         prompt notice to the Purchaser, any Master Servicer and any Depositor in writing of (A) any material
         litigation or governmental proceedings involving the Company or any Subservicer, (B) any affiliations or
         relationships that develop following the closing date of a Securitization Transaction between the
         Company or any Subservicer and any of the parties specified in Section 9.01(e)(iii)(J) (and any other
         parties identified in writing by the requesting party) with respect to such Securitization Transaction,
         (C) any Event of Default under the terms of this Agreement or any Reconstitution Agreement, (D) any
         merger, consolidation or sale of substantially all of the assets of the Company, and (E) the Company's
         entry into an agreement with a Subservicer to perform or assist in the performance of any of the
         Company's obligations under this Agreement or any Reconstitution Agreement, and (2) provide to the
         Purchaser and any Depositor a description of such proceedings, affiliations or relationships.

                  Each such notice/update pursuant to this Section 9.01(e)(iv) should be sent by e-mail to
         regABnotifications@bear.com. Additionally, all notification pursuant to this Section 9.01(e)(iv), other
         than those pursuant to Section 9.01(e)(iv)(A), should be sent to:

         EMC Mortgage Corporation
         2780 Lake Vista Drive
         Lewisville, Texas 75067
         Attention: Conduit Seller Approval Dept.
         Facsimile: (214) 626-3751
         Email: sellerapproval@bear.com

         With a copy to:
         Bear, Stearns & Co. Inc.
         383 Madison Avenue, 3rd Floor
         New, York, NY 10179
         Attention:  Global Credit Administration
         Facsimile:  (212) 272-6564

         Notifications pursuant to Section 9.01(e)(iv)(A) should be sent to:

         EMC Mortgage Corporation
         2780 Lake Vista Drive
         Lewisville, Texas 75067
         Attention: General Counsel
         Facsimile: (469) 759-4714

         With copies to:
         Bear, Stearns & Co. Inc.
         383 Madison Avenue, 3rd Floor
         New, York, NY 10179
         Attention:  Global Credit Administration
         Facsimile:  (212) 272-6564

         (z)      Section 9.01(e)(v) of the Agreement is hereby amended effective as of the date hereof, by
replacing the references to "the Purchaser and any Depositor" with "the Purchaser, the Master Servicer and any
Depositor" and "the Purchaser and such Depositor" with "the Purchaser, the Master Servicer and such Depositor".

         (aa)     The third paragraph of Section 9.01 of the Agreement is hereby amended effective as of the date
hereof by replacing such section with the following:

                  The Purchaser and the Company acknowledge and agree that the purpose of Section 9.01(e) is to
         facilitate compliance by the Purchaser and any Depositor with the provisions of Regulation AB and
         related rules and regulations of the Commission.  Although Regulation AB is applicable by its terms only
         to offerings of asset-backed securities that are registered under the Securities Act, the Company
         acknowledges that investors in privately offered securities may require that the Purchaser or any
         Depositor provide comparable disclosure in unregistered offerings. References in this Agreement to
         compliance with Regulation AB include provision of comparable disclosure in private offerings.

                  Neither the Purchaser, the Master Servicer nor any Depositor shall exercise its right to
         request delivery of information or other performance under these provisions other than in good faith, or
         for purposes other than compliance with the Securities Act, the Exchange Act and the rules and
         regulations of the Commission thereunder (or the provision in a private offering of disclosure
         comparable to that required under the Securities Act).  The Company acknowledges that interpretations of
         the requirements of Regulation AB may change over time, whether due to interpretive guidance provided by
         the Commission or its staff, consensus among participants in the asset-backed securities markets, advice
         of counsel, or otherwise, and agrees to comply with requests made by the Purchaser, the Master Servicer
         or any Depositor in good faith for delivery of information under these provisions on the basis of
         evolving interpretations of Regulation AB.  In connection with any Securitization Transaction, the
         Company shall cooperate fully with the Purchaser and any Master Servicer to deliver to the Purchaser
         (including any of its assignees or designees), any Master Servicer and any Depositor, any and all
         statements, reports, certifications, records and any other information necessary in the good faith
         determination of the Purchaser, the Master Servicer or any Depositor to permit the Purchaser, such
         Master Servicer or such Depositor to comply with the provisions of Regulation AB, together with such
         disclosures relating to the Company, any Subservicer, any Third-Party Originator and the Mortgage Loans,
         or the servicing of the Mortgage Loans, reasonably believed by the Purchaser or any Depositor to be
         necessary in order to effect such compliance.

                  The Purchaser (including any of its assignees or designees) shall cooperate with the Company by
         providing timely notice of requests for information under these provisions and by reasonably limiting
         such requests to information required, in the Purchaser's reasonable judgment, to comply with Regulation
         AB.

         (bb)     Section  9.01(e)(vii)  of the  Agreement  is hereby  amended  effective  as of the date hereof by
replacing such section with the following:

                  (vii) In addition to such information as the Company, as servicer, is obligated to provide
         pursuant to other provisions of this Agreement, not later than ten (10) days prior to the deadline for
         the filing of any distribution report on Form 10-D in respect of any Securitization Transaction that
         includes any of the Mortgage Loans serviced by the Company or any Subservicer, the Company or such
         Subservicer, as applicable, shall, to the extent the Company or such Subservicer has knowledge, provide
         to the party responsible for filing such report (including, if applicable, the Master Servicer) notice
         of the occurrence of any of the following events along with all information, data, and materials related
         thereto as may be required to be included in the related distribution report on Form 10-D (as specified
         in the provisions of Regulation AB referenced below):

                           (A)      any material modifications, extensions or waivers of pool asset terms, fees,
         penalties or payments during the distribution period;

                           (B)      material breaches of pool asset representations or warranties or transaction
         covenants (Item 1121(a)(12) of Regulation AB); and

                           (C)      information regarding new asset-backed securities issuances backed by the same
         pool assets, any pool asset changes (such as, additions, substitutions or repurchases), and any material
         changes in origination, underwriting or other criteria for acquisition or selection of pool assets (Item
         1121(a)(14) of Regulation AB).

         (cc)     Article IX of the Agreement is hereby amended effective as of the date hereof by inserting the
following new Section 9.01(e)(viii) as follows:

                  (viii) The Company shall provide to the Purchaser, any Master Servicer and any Depositor,
         evidence of the authorization of the person signing any certification or statement, copies or other
         evidence of Fidelity Bond Insurance and Errors and Omission Insurance policy, financial information and
         reports, and such other information related to the Company or any Subservicer or the Company or such
         Subservicer's performance hereunder.

         (dd)     Article IX of the Agreement is hereby amended effective as of the date hereof by inserting the
following after Section 9.01(e)(iii)(H) in its entirety as follows:

                  (I)      a description of any material legal or governmental proceedings pending (or known to
         be contemplated) against the Servicer; and

                  (J)      a description of any affiliation or relationship between the Servicer and any of the
         following parties to a Securitization Transaction, as such parties are identified to the Servicer by the
         Purchaser or any Depositor in writing in advance of such Securitization Transaction:

                           (1)      the sponsor;
                           (2)      the depositor;
                           (3)      the issuing entity;
                           (4)      any servicer;
                           (5)      any trustee;
                           (6)      any originator;
                           (7)      any significant obligor;
                           (8)      any enhancement or support provider; and
                           (9)      any other material transaction party.

         (ee)     Article IX of the Agreement is hereby amended by replacing Section 9.01(f) with the following:

                  the Company shall indemnify the Purchaser, each affiliate of the Purchaser, and each of the
         following parties participating in a Securitization Transaction; each sponsor and issuing entity; each
         Person (including, but not limited to, any Master Servicer, if applicable) responsible for the
         preparation, execution or filing of any report required to be filed with the Commission with respect to
         such Securitization Transaction, or for execution of a certification pursuant to Rule 13a-14(d) or Rule
         15d-14(d) under the Exchange Act with respect to such Securitization Transaction; each broker dealer
         acting as underwriter, placement agent or initial purchaser, each Person who controls any of such
         parties or the Depositor (within the meaning of Section 15 of the Securities Act and Section 20 of the
         Exchange Act); and the respective present and former directors, officers, employees, agents and
         affiliates of each of the foregoing and of the Depositor (each, an "Indemnified Party"), and shall hold
         each of them harmless from and against any claims, losses, damages, penalties, fines, forfeitures, legal
         fees and expenses and related costs, judgments, and any other costs, fees and expenses that any of them
         may sustain arising out of or based upon:

                  (i)      (A)      any untrue statement of a material fact contained or alleged to be contained
                           in any information, report, certification, data, accountants' letter or other material
                           provided under Sections 4.25, 6.04, 6.06 or 9.01(c) or (e) by or on behalf of the
                           Company, or provided under Sections 9.01(c) or (e) by or on behalf of any Subservicer,
                           Subcontractor or Third-Party Originator (collectively, the "Company Information"), or
                           (B) the omission or alleged omission to state in the Company Information a material
                           fact required to be stated in the Company Information or necessary in order to make
                           the statements therein, in the light of the circumstances under which they were made,
                           not misleading; provided, by way of clarification, that clause (B) of this paragraph
                           shall be construed solely by reference to the Company Information and not to any other
                           information communicated in connection with a sale or purchase of securities, without
                           regard to whether the Company Information or any portion thereof is presented together
                           with or separately from such other information;

                  (ii)     any breach by the Company of its obligations  under this Section 9.01(f),  including any
                           failure  by  the  Company,  any  Subservicer,   any  Subcontractor  or  any  Third-Party
                           Originator to deliver any information,  report,  certification,  accountants'  letter or
                           other material when and as required under Sections 4.25,  6.04,  6.06 or 9.01(c) or (e),
                           including  any failure by the Company to identify any  Subcontractor  "participating  in
                           the servicing function" within the meaning of Item 1122 of Regulation AB; or


                  (iii)    any  breach  by the  Company  of a  representation  or  warranty  set  forth in  Section
                           9.01(e)(vi)(A) or in a writing  furnished  pursuant to Section  9.01(e)(vi)(B)  and made
                           as of a date prior to the closing  date of the related  Securitization  Transaction,  to
                           the extent  that such  breach is not cured by such  closing  date,  or any breach by the
                           Company of a  representation  or  warranty  in a writing  furnished  pursuant to Section
                           9.01(e)(vi)(B) to the extent made as of a date subsequent to such closing date.

                  (iv)     the  negligence,  bad faith or willful  misconduct of the Company in connection with its
                           performance under Sections 4.25, 6.04, 6.06, 6.07 or 9.01.

                  If the indemnification provided for herein is unavailable or insufficient to hold harmless an
                  Indemnified Party, then the Company agrees that it shall contribute to the amount paid or
                  payable by such Indemnified Party as a result of any claims, losses, damages or liabilities
                  incurred by such Indemnified Party ins such proportion as is appropriate to reflect the
                  relative fault of such Indemnified Party on the one hand and the Company on the other.

                  In the case of any failure of performance described in sub-clause (ii) of this Section 9.01(f),
                  the Company shall promptly reimburse the Purchaser, any Depositor, as applicable, and each
                  Person responsible for the preparation, execution or filing of any report required to be filed
                  with the Commission with respect to such Securitization Transaction, or for execution of a
                  certification pursuant to Rule 13a-14(d) or Rule 15d-14(d) under the Exchange Act with respect
                  to such Securitization Transaction, for all costs reasonably incurred by each such party in
                  order to obtain the information, report, certification, accountants' letter or other material
                  not delivered as required by the Company, any Subservicer, any Subcontractor or any Third-Party
                  Originator.

                  This indemnification shall survive the termination of this Agreement or the termination of any
                  party to this Agreement.

         (ff)     The following is added as Section 10.01(ix) of the Agreement:

                  (ix)     any Event of Default as set forth in Section 6.07.

         (gg)     Article X of the Agreement is hereby amended effective as of the date hereof by adding the
following at the end of the last paragraph of Section 10.01:

                  If the  Company is  terminated  pursuant  to this  Section  10.01,  the  Company  shall  promptly
         reimburse the Purchaser (or any designee of the Purchaser,  such as a master  servicer) and any Depositor,
         as  applicable,  for all  reasonable  expenses  incurred  by the  Purchaser  (or  such  designee)  or such
         Depositor,  as such are incurred,  in connection  with the  termination of the Company as servicer and the
         transfer of servicing of the Mortgage  Loans to a successor  servicer.  The  provisions of this  paragraph
         shall not limit  whatever  rights the Purchaser or any  Depositor may have under other  provisions of this
         Agreement and/or any applicable  Reconstitution Agreement or otherwise,  whether in equity or at law, such
         as an action for damages, specific performance or injunctive relief.

         (hh)     The first sentence of Section 12.03 of the Agreement is deleted in its entirety and replaced
with the following:

                  Section 12.03      Governing Law.

                  This Agreement shall be governed by and construed in accordance with the laws of the
         State of New York without giving effect to principles of conflicts of laws (other than Section
         5-1401 of the New York General Obligations Law) and except to the extent preempted by Federal
         law and the obligations, rights and remedies of the parties hereunder shall be determined in
         accordance with such laws.

         (ii)     A new Section 12.12 (Third Party Beneficiary) is hereby added to the Agreement.

                  Section 12.12     Third Party Beneficiary.

                  For purposes of this Agreement, each Master Servicer shall be considered a third party
         beneficiary to this Agreement, entitled to all the rights and benefits hereof as if it were a direct
         party to this Agreement.

         (jj)     The Agreement is hereby amended as of the date hereof by inserting a new Exhibit I, a copy of
which is annexed hereto as Attachment 3.

         (ii)     The Agreement is hereby amended as of the date hereof by inserting a new Exhibit J, a copy of
which is annexed hereto as Attachment 4.

         (kk)     The Agreement is hereby amended as of the date hereof by inserting a new Exhibit K, a copy of
which is annexed hereto as Attachment 5.

         (ll)     The  Agreement  is hereby  amended as of the date hereof by  inserting a new Exhibit D, a copy of
which is annexed hereto as Attachment 6.


11.      A copy of all  assessments,  attestations,  reports  and  certificates  required  to be  delivered  by the
Servicer  under this  Recognition  Agreement  and the  Agreement  shall be delivered to the Master  Servicer by the
date(s)  specified  herein or therein,  and where such  documents  are required to be addressed to any party,  such
addresses shall include the Master Servicer and the Master Servicer shall be entitled to rely on such documents.

         Notices:

12.      The Assignor's  address for purposes of all notices and  correspondence  related to the Mortgage Loans and
this Assignment and Assumption Agreement is:

                  EMC Mortgage Corporation
                  2780 Lake Vista Drive
                  Lewisville, Texas 75067
                  Attention: Conduit Seller Approval Dept.
                  Facsimile: (214) 626-3751
                  Email: sellerapproval@bear.com

                  With a copy to:

                  Bear Stearns Mortgage Capital Corporation
                  383 Madison Avenue
                  New York, New York 10179
                  Attention: Global Credit Administration
                  Facsimile: (212) 272- 6564

The Assignee's address for purposes of all notices and correspondence related to the Mortgage Loans and this
Assignment and Assumption Agreement is:

                  Citibank, N.A.
                  388 Greenwich Street, 14th Floor
                  New York, New York 10013
                  Attention:  Structured Finance Agency & Trust -BSALTA 2007-2
                  Telecopier No.: (212) 816-5527

The Company's address for purposes of all notices and correspondence related to the Mortgage Loans and this
Assignment and Assumption Agreement is:

                  Wells Fargo Bank, N.A.
                  1 Home Campus
                  MAC X2302-033
                  Des Moines, Iowa 50328-0001
                  Attention: John B. Brown

                  With a copy to:

                  Wells Fargo Bank, N.A.
                  1 Home Campus
                  Des Moines, Iowa 50328-0001
                  Attention: General Counsel - MAC X2401-06T



         Miscellaneous:

13.      Each party will pay any  commissions  it has incurred and the Assignor shall pay the fees of its attorneys
and the reasonable fees of the attorneys of the Assignee and the Company in connection with the  negotiations  for,
documenting of and closing of the transactions contemplated by this Assignment and Assumption Agreement.

14.      This  Assignment and Assumption  Agreement  shall be construed in accordance with the laws of the State of
New York,  including  Sections 5-1401 and 5-1402 of the New General  Obligations Law, but otherwise  without regard
to  conflicts  of law  principles,  and the  obligations,  rights and  remedies of the parties  hereunder  shall be
determined in accordance with such laws.

15.      No term or provision of this  Assignment  and Assumption  Agreement may be waived or modified  unless such
waiver or  modification  is in writing and signed by the party against whom such waiver or  modification  is sought
to be enforced.

16.      This  Assignment and Assumption  Agreement shall inure to the benefit of the successors and assigns of the
parties hereto. Any entity into which Assignor,  Assignee or Company may be merged or consolidated  shall,  without
the requirement for any further writing, be deemed Assignor, Assignee or Company, respectively, hereunder.

17.      This  Assignment  and  Assumption  Agreement  shall survive the  conveyance of the Mortgage  Loans and the
assignment  of the  Agreement  and the  Recognition  Agreement to the extent of the  Mortgage  Loans by Assignor to
Assignee and the termination of the Agreement and the Recognition Agreement.

18.      This Assignment and Assumption  Agreement may be executed  simultaneously  in any number of  counterparts.
Each  counterpart  shall be deemed to be an original and all such  counterparts  shall  constitute one and the same
instrument.

19.      In the event that any provision of this Assignment and Assumption  Agreement  conflicts with any provision
of the Agreement with respect to the Mortgage Loans,  the terms of this  Assignment and Assumption  Agreement shall
control.

20.      Any new loan number  assigned to a Mortgage  Loan by the Assignee  shall be provided to the Company at the
following address:  Wells Fargo Bank, N.A., 1 Home Campus, MAC X2302-033,  Des Moines,  Iowa 50328-0001  Attention:
John B. Brown. In addition,  if Assignee has changed its document custodian from the previous  custodian,  such new
custodian's name, address and contact information shall be provided to the Company at the aforementioned address.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Assignment, Assumption and Recognition Agreement to be executed
by their duly authorized officers as of the date first above written.


                                                     CITIBANK, N.A., not individually but solely as trustee for
                                                     the holders of Bear Stearns ALT-A Trust 2007-2, Mortgage
                                                     Pass-Through Certificates, Series 2007-2, as Assignee



                                                     By:_________________________________________
                                                     Name:
                                                     Title:



                                                     EMC MORTGAGE CORPORATION,
                                                     as Assignor

                                                     By:_________________________________________
                                                     Name:
                                                     Title

                                                     WELLS FARGO BANK, N.A.,
                                                      as Company


                                                     By:_________________________________________
                                                     Name:
                                                     Title:



         Acknowledged and Agreed

         WELLS FARGO BANK,
         N.A.,
         as Master Servicer

By:_________________________________________
Name:
Title




--------------------------------------------------------------------------------




                                                   ATTACHMENT 1

                                                  Mortgage Loans


                                              [Provided upon request]




--------------------------------------------------------------------------------




                                                   ATTACHMENT 2

     Amended and Restated Master Seller's Agreement dated as of November 1, 2005, between Wells Fargo and EMC.

                                              [Provided upon request]




--------------------------------------------------------------------------------




                                                   ATTACHMENT 3
                                                     EXHIBIT I
                                             REPORTING DATA FOR MONTHLY REPORT
____________________________________________________________________________________________________________________
                                    Standard Loan Level File Layout -
                                    Master Servicing
____________________________________________________________________________________________________________________
Exhibit 1:  Layout

____________________________________________________________________________________________________________________
Column Name                         Description                              Decimal    Format Comment
                                                                                                            Max
                                                                                                            Size
____________________________________________________________________________________________________________________
Each file requires the following fields:

____________________________________________________________________________________________________________________
SER_INVESTOR_NBR                    A value assigned by the Servicer to                 Text up to 20
                                    define a group of loans.                            digits                   20
____________________________________________________________________________________________________________________
LOAN_NBR                            A unique identifier assigned to each                Text up to 10
                                    loan by the investor.                               digits                   10
____________________________________________________________________________________________________________________
SERVICER_LOAN_NBR                   A unique number assigned to a loan by               Text up to 10
                                    the Servicer.  This may be different                digits                   10
                                    than the LOAN_NBR.
____________________________________________________________________________________________________________________
SCHED_PAY_AMT                       Scheduled monthly principal and                  2  No commas(,) or
                                    scheduled interest payment that a                   dollar signs ($)         11
                                    borrower is expected to pay, P&I
                                    constant.
____________________________________________________________________________________________________________________
NOTE_INT_RATE                       The loan interest rate as reported by            4  Max length of 6
                                    the Servicer.                                                                 6
____________________________________________________________________________________________________________________
NET_INT_RATE                        The loan gross interest rate less the            4  Max length of 6
                                    service fee rate as reported by the                                           6
                                    Servicer.
____________________________________________________________________________________________________________________
SERV_FEE_RATE                       The servicer's fee rate for a loan as            4  Max length of 6
                                    reported by the Servicer.                                                     6
____________________________________________________________________________________________________________________
SERV_FEE_AMT                        The servicer's fee amount for a loan             2  No commas(,) or
                                    as reported by the Servicer.                        dollar signs ($)         11
____________________________________________________________________________________________________________________
NEW_PAY_AMT                         The new loan payment amount as                   2  No commas(,) or
                                    reported by the Servicer.                           dollar signs ($)         11
____________________________________________________________________________________________________________________
NEW_LOAN_RATE                       The new loan rate as reported by the             4  Max length of 6
                                    Servicer.                                                                     6
____________________________________________________________________________________________________________________
ARM_INDEX_RATE                      The index the Servicer is using to               4  Max length of 6
                                    calculate a forecasted rate.                                                  6
____________________________________________________________________________________________________________________
ACTL_BEG_PRIN_BAL                   The borrower's actual principal                  2  No commas(,) or
                                    balance at the beginning of the                     dollar signs ($)         11
                                    processing cycle.
____________________________________________________________________________________________________________________
ACTL_END_PRIN_BAL                   The borrower's actual principal                  2  No commas(,) or
                                    balance at the end of the processing                dollar signs ($)         11
                                    cycle.
____________________________________________________________________________________________________________________
BORR_NEXT_PAY_DUE_DATE              The date at the end of processing                   MM/DD/YYYY
                                    cycle that the borrower's next payment                                       10
                                    is due to the Servicer, as reported by
                                    Servicer.
____________________________________________________________________________________________________________________
SERV_CURT_AMT_1                     The first curtailment amount to be               2  No commas(,) or
                                    applied.                                            dollar signs ($)         11
____________________________________________________________________________________________________________________
SERV_CURT_DATE_1                    The curtailment date associated with                MM/DD/YYYY
                                    the first curtailment amount.                                                10
____________________________________________________________________________________________________________________
CURT_ADJ_ AMT_1                     The curtailment interest on the first            2  No commas(,) or
                                    curtailment amount, if applicable.                  dollar signs ($)         11
____________________________________________________________________________________________________________________
SERV_CURT_AMT_2                     The second curtailment amount to be              2  No commas(,) or
                                    applied.                                            dollar signs ($)         11
____________________________________________________________________________________________________________________
SERV_CURT_DATE_2                    The curtailment date associated with                MM/DD/YYYY
                                    the second curtailment amount.                                               10
____________________________________________________________________________________________________________________
CURT_ADJ_ AMT_2                     The curtailment interest on the second           2  No commas(,) or
                                    curtailment amount, if applicable.                  dollar signs ($)         11
____________________________________________________________________________________________________________________


____________________________________________________________________________________________________________________
Exhibit 1: Continued                Standard Loan Level File Layout

____________________________________________________________________________________________________________________
Column Name                         Description                              Decimal    Format Comment
                                                                                                             Max
                                                                                                            Size
____________________________________________________________________________________________________________________
SERV_CURT_AMT_3                     The third curtailment amount to be               2  No commas(,) or
                                    applied.                                            dollar signs ($)         11
____________________________________________________________________________________________________________________
SERV_CURT_DATE_3                    The curtailment date associated with                MM/DD/YYYY
                                    the third curtailment amount.                                                10
____________________________________________________________________________________________________________________
CURT_ADJ_AMT_3                      The curtailment interest on the third            2  No commas(,) or
                                    curtailment amount, if applicable.                  dollar signs ($)         11
____________________________________________________________________________________________________________________
PIF_AMT                             The loan "paid in full" amount as                2  No commas(,) or
                                    reported by the Servicer.                           dollar signs ($)         11
____________________________________________________________________________________________________________________
PIF_DATE                            The paid in full date as reported by                MM/DD/YYYY
                                    the Servicer.                                                                10
____________________________________________________________________________________________________________________
                                                                                        Action Code Key:
ACTION_CODE                         The standard FNMA numeric code used to              15=Bankruptcy,            2
                                    indicate the default/delinquent status              30=Foreclosure, ,
                                    of a particular loan.                               60=PIF,
                                                                                        63=Substitution,
                                                                                        65=Repurchase,70=REO
____________________________________________________________________________________________________________________
INT_ADJ_AMT                         The amount of the interest adjustment            2  No commas(,) or
                                    as reported by the Servicer.                        dollar signs ($)         11
____________________________________________________________________________________________________________________
SOLDIER_SAILOR_ADJ_AMT              The Soldier and Sailor Adjustment                2  No commas(,) or
                                    amount, if applicable.                              dollar signs ($)         11
____________________________________________________________________________________________________________________
NON_ADV_LOAN_AMT                    The Non Recoverable Loan Amount, if              2  No commas(,) or
                                    applicable.                                         dollar signs ($)         11
____________________________________________________________________________________________________________________
LOAN_LOSS_AMT                       The amount the Servicer is passing as            2  No commas(,) or
                                    a loss, if applicable.                              dollar signs ($)         11
____________________________________________________________________________________________________________________

Plus the following applicable fields:

____________________________________________________________________________________________________________________
SCHED_BEG_PRIN_BAL                  The scheduled outstanding principal              2  No commas(,) or
                                    amount due at the beginning of the                  dollar signs ($)         11
                                    cycle date to be passed through to
                                    investors.
____________________________________________________________________________________________________________________
SCHED_END_PRIN_BAL                  The scheduled principal balance due to           2  No commas(,) or
                                    investors at the end of a processing                dollar signs ($)         11
                                    cycle.
____________________________________________________________________________________________________________________
SCHED_PRIN_AMT                      The scheduled principal amount as                2  No commas(,) or
                                    reported by the Servicer for the                    dollar signs ($)         11
                                    current cycle -- only applicable for
                                    Scheduled/Scheduled Loans.
____________________________________________________________________________________________________________________
SCHED_NET_INT                       The scheduled gross interest amount              2  No commas(,) or
                                    less the service fee amount for the                 dollar signs ($)         11
                                    current cycle as reported by the
                                    Servicer -- only applicable for
                                    Scheduled/Scheduled Loans.
____________________________________________________________________________________________________________________
ACTL_PRIN_AMT                       The actual principal amount collected            2  No commas(,) or
                                    by the Servicer for the current                     dollar signs ($)         11
                                    reporting cycle -- only applicable for
                                    Actual/Actual Loans.
____________________________________________________________________________________________________________________
ACTL_NET_INT                        The actual gross interest amount less            2  No commas(,) or
                                    the service fee amount for the current              dollar signs ($)         11
                                    reporting cycle as reported by the
                                    Servicer -- only applicable for
                                    Actual/Actual Loans.
____________________________________________________________________________________________________________________
PREPAY_PENALTY_ AMT                 The penalty amount received when a               2  No commas(,) or
                                    borrower prepays on his loan as                     dollar signs ($)         11
                                    reported by the Servicer.
____________________________________________________________________________________________________________________
PREPAY_PENALTY_ WAIVED              The prepayment penalty amount for the            2  No commas(,) or
                                    loan waived by the servicer.                        dollar signs ($)         11
____________________________________________________________________________________________________________________


____________________________________________________________________________________________________________________
Exhibit 1: Continued                Standard Loan Level File Layout

____________________________________________________________________________________________________________________
Column Name                         Description                                Decimal  Format Comment
                                                                                                            Max
                                                                                                            Size
____________________________________________________________________________________________________________________
MOD_DATE                            The Effective Payment Date of the                   MM/DD/YYYY
                                    Modification for the loan.                                                   10
____________________________________________________________________________________________________________________
MOD_TYPE                            The Modification Type.                              Varchar - value
                                                                                        can be alpha or          30
                                                                                        numeric
____________________________________________________________________________________________________________________
DELINQ_P&I_ADVANCE_AMT              The current outstanding principal and            2  No commas(,) or
                                    interest advances made by Servicer.                 dollar signs ($)         11
____________________________________________________________________________________________________________________
                                    Flag to indicate if the repurchase of               Y=Breach
BREACH_FLAG                         a loan is due to a breach of                        N=NO Breach               1
                                    Representations and Warranties                      Let blank if N/A
____________________________________________________________________________________________________________________




--------------------------------------------------------------------------------




                                                   ATTACHMENT 4
                                                     EXHIBIT J

                                   Standard File Layout - Delinquency Reporting

__________________________________________________________________________________________________________________________
Column/Header Name                                         Description                       Decimal    Format Comment
__________________________________________________________________________________________________________________________
SERVICER_LOAN_NBR                      A unique number assigned to a loan by the
                                       Servicer.  This may be different than the LOAN_NBR
__________________________________________________________________________________________________________________________
LOAN_NBR                               A unique identifier assigned to each loan by the
                                       originator.
__________________________________________________________________________________________________________________________
CLIENT_NBR                             Servicer Client Number
__________________________________________________________________________________________________________________________
SERV_INVESTOR_NBR                      Contains a unique number as assigned by an
                                       external servicer to identify a group of loans in
                                       their system.
__________________________________________________________________________________________________________________________
BORROWER_FIRST_NAME                    First Name of the Borrower.
__________________________________________________________________________________________________________________________
BORROWER_LAST_NAME                     Last name of the borrower.
__________________________________________________________________________________________________________________________
PROP_ADDRESS                           Street Name and Number of Property
__________________________________________________________________________________________________________________________
PROP_STATE                             The state where the  property located.
__________________________________________________________________________________________________________________________
PROP_ZIP                               Zip code where the property is located.
__________________________________________________________________________________________________________________________
BORR_NEXT_PAY_DUE_DATE                 The date that the borrower's next payment is due                 MM/DD/YYYY
                                       to the servicer at the end of processing cycle, as
                                       reported by Servicer.
__________________________________________________________________________________________________________________________
LOAN_TYPE                              Loan Type (i.e. FHA, VA, Conv)
__________________________________________________________________________________________________________________________
BANKRUPTCY_FILED_DATE                  The date a particular bankruptcy claim was filed.                MM/DD/YYYY
__________________________________________________________________________________________________________________________
BANKRUPTCY_CHAPTER_CODE                The chapter under which the bankruptcy was filed.
__________________________________________________________________________________________________________________________
BANKRUPTCY_CASE_NBR                    The case number assigned by the court to the
                                       bankruptcy filing.
__________________________________________________________________________________________________________________________
POST_PETITION_DUE_DATE                 The payment due date once the bankruptcy has been                MM/DD/YYYY
                                       approved by the courts
__________________________________________________________________________________________________________________________
BANKRUPTCY_DCHRG_DISM_DATE             The Date The Loan Is Removed From Bankruptcy.                    MM/DD/YYYY
                                       Either by Dismissal, Discharged and/or a Motion
                                       For Relief Was Granted.
__________________________________________________________________________________________________________________________
LOSS_MIT_APPR_DATE                     The Date The Loss Mitigation Was Approved By The                 MM/DD/YYYY
                                       Servicer
__________________________________________________________________________________________________________________________
LOSS_MIT_TYPE                          The Type Of Loss Mitigation Approved For A Loan
                                       Such As;
__________________________________________________________________________________________________________________________
LOSS_MIT_ACT_COMP_DATE                 The Date The Loss Mitigation Is Actually Completed               MM/DD/YYYY
__________________________________________________________________________________________________________________________
ATTORNEY_REFERRAL_DATE                 Date File Was Referred To Attorney to Pursue                     MM/DD/YYYY
                                       Foreclosure
__________________________________________________________________________________________________________________________
FIRST_LEGAL_DATE                       Notice of 1st legal filed by an Attorney in a                    MM/DD/YYYY
                                       Foreclosure Action
__________________________________________________________________________________________________________________________
FRCLSR_SALE_EXPECTED_DATE              The date by which a foreclosure sale is expected                 MM/DD/YYYY
                                       to occur.
__________________________________________________________________________________________________________________________
FRCLSR_SALE_DATE                       The actual date of the foreclosure sale.                         MM/DD/YYYY
__________________________________________________________________________________________________________________________
FRCLSR_SALE_AMT                        The amount a property sold for at the foreclosure        2       No commas(,)
                                       sale.                                                            or dollar
                                                                                                        signs ($)
__________________________________________________________________________________________________________________________
EVICTION_START_DATE                    The date the servicer initiates eviction of the                  MM/DD/YYYY
                                       borrower.
__________________________________________________________________________________________________________________________
EVICTION_COMPLETED_DATE                The date the court revokes legal possession of the               MM/DD/YYYY
                                       property from the borrower.
__________________________________________________________________________________________________________________________
LIST_PRICE                             The price at which an REO property is marketed.          2       No commas(,)
                                                                                                        or dollar
                                                                                                        signs ($)
__________________________________________________________________________________________________________________________
LIST_DATE                              The date an REO property is listed at a particular               MM/DD/YYYY
                                       price.
__________________________________________________________________________________________________________________________
OFFER_AMT                              The dollar value of an offer for an REO property.        2       No commas(,)
                                                                                                        or dollar
                                                                                                        signs ($)
__________________________________________________________________________________________________________________________
OFFER_DATE_TIME                        The date an offer is received by DA Admin or by                  MM/DD/YYYY
                                       the Servicer.
__________________________________________________________________________________________________________________________
REO_CLOSING_DATE                       The date the REO sale of the property is scheduled               MM/DD/YYYY
                                       to close.
__________________________________________________________________________________________________________________________
REO_ACTUAL_CLOSING_DATE                Actual Date Of REO Sale                                          MM/DD/YYYY
__________________________________________________________________________________________________________________________
OCCUPANT_CODE                          Classification of how the property is occupied.
__________________________________________________________________________________________________________________________
PROP_CONDITION_CODE                    A code that indicates the condition of the
                                       property.
__________________________________________________________________________________________________________________________
PROP_INSPECTION_DATE                   The date a  property inspection is performed.                    MM/DD/YYYY
__________________________________________________________________________________________________________________________
APPRAISAL_DATE                         The date the appraisal was done.                                 MM/DD/YYYY
__________________________________________________________________________________________________________________________
CURR_PROP_VAL                           The current "as is" value of the property based         2
                                       on brokers price opinion or appraisal.
__________________________________________________________________________________________________________________________
REPAIRED_PROP_VAL                      The amount the property would be worth if repairs        2
                                       are completed pursuant to a broker's price opinion
                                       or appraisal.
__________________________________________________________________________________________________________________________
If applicable:
__________________________________________________________________________________________________________________________
DELINQ_STATUS_CODE                     FNMA Code Describing Status of Loan
__________________________________________________________________________________________________________________________
DELINQ_REASON_CODE                     The circumstances which caused a borrower to stop
                                       paying on a loan.   Code indicates the reason why
                                       the loan is in default for this cycle.
__________________________________________________________________________________________________________________________
MI_CLAIM_FILED_DATE                    Date Mortgage Insurance Claim Was Filed With                     MM/DD/YYYY
                                       Mortgage Insurance Company.
__________________________________________________________________________________________________________________________
MI_CLAIM_AMT                           Amount of Mortgage Insurance Claim Filed                         No commas(,)
                                                                                                        or dollar
                                                                                                        signs ($)
__________________________________________________________________________________________________________________________
MI_CLAIM_PAID_DATE                     Date Mortgage Insurance Company Disbursed Claim                  MM/DD/YYYY
                                       Payment
__________________________________________________________________________________________________________________________
MI_CLAIM_AMT_PAID                      Amount Mortgage Insurance Company Paid On Claim          2       No commas(,)
                                                                                                        or dollar
                                                                                                        signs ($)
__________________________________________________________________________________________________________________________
POOL_CLAIM_FILED_DATE                  Date Claim Was Filed With Pool Insurance Company                 MM/DD/YYYY
__________________________________________________________________________________________________________________________
POOL_CLAIM_AMT                         Amount of Claim Filed With Pool Insurance Company        2       No commas(,)
                                                                                                        or dollar
                                                                                                        signs ($)
__________________________________________________________________________________________________________________________
POOL_CLAIM_PAID_DATE                   Date Claim Was Settled and The Check Was Issued By               MM/DD/YYYY
                                       The Pool Insurer
__________________________________________________________________________________________________________________________
POOL_CLAIM_AMT_PAID                    Amount Paid On Claim By Pool Insurance Company           2       No commas(,)
                                                                                                        or dollar
                                                                                                        signs ($)
__________________________________________________________________________________________________________________________
FHA_PART_A_CLAIM_FILED_DATE             Date FHA Part A Claim Was Filed With HUD                        MM/DD/YYYY
__________________________________________________________________________________________________________________________
FHA_PART_A_CLAIM_AMT                    Amount of FHA Part A Claim Filed                        2       No commas(,)
                                                                                                        or dollar
                                                                                                        signs ($)
__________________________________________________________________________________________________________________________
FHA_PART_A_CLAIM_PAID_DATE              Date HUD Disbursed Part A Claim Payment                         MM/DD/YYYY
__________________________________________________________________________________________________________________________
FHA_PART_A_CLAIM_PAID_AMT               Amount HUD Paid on Part A Claim                         2       No commas(,)
                                                                                                        or dollar
                                                                                                        signs ($)
__________________________________________________________________________________________________________________________
FHA_PART_B_CLAIM_FILED_DATE              Date FHA Part B Claim Was Filed With HUD                       MM/DD/YYYY
__________________________________________________________________________________________________________________________
FHA_PART_B_CLAIM_AMT                     Amount of FHA Part B Claim Filed                       2       No commas(,)
                                                                                                        or dollar
                                                                                                        signs ($)
__________________________________________________________________________________________________________________________
FHA_PART_B_CLAIM_PAID_DATE                Date HUD Disbursed Part B Claim Payment                       MM/DD/YYYY
__________________________________________________________________________________________________________________________
FHA_PART_B_CLAIM_PAID_AMT               Amount HUD Paid on Part B Claim                         2       No commas(,)
                                                                                                        or dollar
                                                                                                        signs ($)
__________________________________________________________________________________________________________________________
VA_CLAIM_FILED_DATE                     Date VA Claim Was Filed With the Veterans Admin                 MM/DD/YYYY
__________________________________________________________________________________________________________________________
VA_CLAIM_PAID_DATE                      Date Veterans Admin. Disbursed VA Claim Payment                 MM/DD/YYYY
__________________________________________________________________________________________________________________________
VA_CLAIM_PAID_AMT                       Amount Veterans Admin. Paid on VA Claim                 2       No commas(,)
                                                                                                        or dollar
                                                                                                        signs ($)
__________________________________________________________________________________________________________________________


                                    Standard File Codes - Delinquency Reporting

The Loss Mit Type field should show the approved Loss Mitigation Code as follows:
         o    ASUM-     Approved Assumption
         o    BAP-      Borrower Assistance Program
         o    CO-       Charge Off
         o    DIL-      Deed-in-Lieu
         o    FFA-      Formal Forbearance Agreement
         o    MOD-      Loan Modification
         o    PRE-      Pre-Sale
         o    SS-       Short Sale
         o    MISC-     Anything else approved by the PMI or Pool Insurer

NOTE: Wells Fargo Bank will accept alternative Loss Mitigation Types to those above, provided that they are
consistent with industry standards.  If Loss Mitigation Types other than those above are used, the Servicer must
supply Wells Fargo Bank with a description of each of the Loss Mitigation Types prior to sending the file.

The Occupant Code field should show the current status of the property code as follows:
         o    Mortgagor
         o    Tenant
         o    Unknown
         o    Vacant

The Property Condition field should show the last reported condition of the property as follows:
         o    Damaged
         o    Excellent
         o    Fair
         o    Gone
         o    Good
         o    Poor
         o    Special Hazard
         o    Unknown


                               Standard File Codes - Delinquency Reporting Continued

e FNMA Delinquent Reason Code field should show the Reason for Delinquency as follows:

                      __________________________________________________________________________________
                      Delinquency Code         Delinquency Description
                      __________________________________________________________________________________
                      001                      FNMA-Death of principal mortgagor
                      __________________________________________________________________________________
                      002                      FNMA-Illness of principal mortgagor
                      __________________________________________________________________________________
                      003                      FNMA-Illness of mortgagor's family member
                      __________________________________________________________________________________
                      004                      FNMA-Death of mortgagor's family member
                      __________________________________________________________________________________
                      005                      FNMA-Marital difficulties
                      __________________________________________________________________________________
                      006                      FNMA-Curtailment of income
                      __________________________________________________________________________________
                      007                      FNMA-Excessive Obligation
                      __________________________________________________________________________________
                      008                      FNMA-Abandonment of property
                      __________________________________________________________________________________
                      009                      FNMA-Distant employee transfer
                      __________________________________________________________________________________
                      011                      FNMA-Property problem
                      __________________________________________________________________________________
                      012                      FNMA-Inability to sell property
                      __________________________________________________________________________________
                      013                      FNMA-Inability to rent property
                      __________________________________________________________________________________
                      014                      FNMA-Military Service
                      __________________________________________________________________________________
                      015                      FNMA-Other
                      __________________________________________________________________________________
                      016                      FNMA-Unemployment
                      __________________________________________________________________________________
                      017                      FNMA-Business failure
                      __________________________________________________________________________________
                      019                      FNMA-Casualty loss
                      __________________________________________________________________________________
                      022                      FNMA-Energy environment costs
                      __________________________________________________________________________________
                      023                      FNMA-Servicing problems
                      __________________________________________________________________________________
                      026                      FNMA-Payment adjustment
                      __________________________________________________________________________________
                      027                      FNMA-Payment dispute
                      __________________________________________________________________________________
                      029                      FNMA-Transfer of ownership pending
                      __________________________________________________________________________________
                      030                      FNMA-Fraud
                      __________________________________________________________________________________
                      031                      FNMA-Unable to contact borrower
                      __________________________________________________________________________________
                      INC                      FNMA-Incarceration
                      __________________________________________________________________________________


                               Standard File Codes - Delinquency Reporting Continued

The FNMA Delinquent Status Code field should show the Status of Default as follows:

                      __________________________________________________________________________________
                            Status Code        Status Description
                      __________________________________________________________________________________
                                09             Forbearance
                      __________________________________________________________________________________
                                17             Pre-foreclosure Sale Closing Plan Accepted
                      __________________________________________________________________________________
                                24             Government Seizure
                      __________________________________________________________________________________
                                26             Refinance
                      __________________________________________________________________________________
                                27             Assumption
                      __________________________________________________________________________________
                                28             Modification
                      __________________________________________________________________________________
                                29             Charge-Off
                      __________________________________________________________________________________
                                30             Third Party Sale
                      __________________________________________________________________________________
                                31             Probate
                      __________________________________________________________________________________
                                32             Military Indulgence
                      __________________________________________________________________________________
                                43             Foreclosure Started
                      __________________________________________________________________________________
                                44             Deed-in-Lieu Started
                      __________________________________________________________________________________
                                49             Assignment Completed
                      __________________________________________________________________________________
                                61             Second Lien Considerations
                      __________________________________________________________________________________
                                62             Veteran's Affairs-No Bid
                      __________________________________________________________________________________
                                63             Veteran's Affairs-Refund
                      __________________________________________________________________________________
                                64             Veteran's Affairs-Buydown
                      __________________________________________________________________________________
                                65             Chapter 7 Bankruptcy
                      __________________________________________________________________________________
                                66             Chapter 11 Bankruptcy
                      __________________________________________________________________________________
                                67             Chapter 13 Bankruptcy
                      __________________________________________________________________________________




--------------------------------------------------------------------------------




                                                   ATTACHMENT 5
                                                     EXHIBIT K
                                        REPORTING DATA FOR REALIZED LOSSES AND GAINS

                           Calculation of Realized Loss/Gain Form 332- Instruction Sheet

         NOTE:  Do not net or combine items.  Show all expenses individually and all credits as separate line
         items.  Claim packages are due on the remittance report date.  Late submissions may result in claims not
         being passed until the following month.  The Servicer is responsible to remit all funds pending loss
         approval and /or resolution of any disputed items.

                           The numbers on the 332 form correspond with the numbers listed below.

         Liquidation and Acquisition Expenses:
         1.       The Actual Unpaid Principal Balance of the Mortgage Loan.  For documentation, an Amortization
                  Schedule from date of default through liquidation breaking out the net interest and servicing
                  fees advanced is required.

         2.       The Total Interest Due less the aggregate amount of servicing fee that would have been earned if
                  all delinquent payments had been made as agreed. For documentation, an Amortization Schedule
                  from date of default through liquidation breaking out the net interest and servicing fees
                  advanced is required.

         3.       Accrued Servicing Fees based upon the Scheduled Principal Balance of the Mortgage Loan as
                  calculated on a monthly basis. For documentation, an Amortization Schedule from date of default
                  through liquidation breaking out the net interest and servicing fees advanced is required.

         4-12.    Complete as applicable.  Required documentation:

                  *  For taxes and insurance advances - see page 2 of 332 form - breakdown required showing
                  period of coverage, base tax, interest, penalty.  Advances prior to default require evidence of
                  servicer efforts to recover advances.

                  *  For escrow advances - complete payment history

                      (to calculate advances from last positive escrow balance forward)

                  *  Other expenses -  copies of corporate advance history showing all payments

                  *  REO repairs > $1500 require explanation

                  *  REO repairs >$3000 require evidence of at least 2 bids.

                  *  Short Sale or Charge Off require P&L supporting the decision and WFB's approved Servicing
                  Officer's certification

                  *  Unusual or extraordinary items may require further documentation.

         13.      The total of lines 1 through 12.

         Credits:

         14-21.   Complete as applicable.  Required documentation:

                  * Copy of the HUD 1 from the REO sale.  If a 3rd Party Sale, bid instructions and Escrow Agent /
                  Attorney Letter of Proceeds Breakdown.

                  *  Copy of EOB for any MI or gov't guarantee

                  *  All other credits need to be clearly defined on the 332 form

         22.      The total of lines 14 through 21.

         Please Note:      For HUD/VA loans, use line (18a) for Part A/Initial proceeds and line (18b) for Part
                           B/Supplemental proceeds.

         Total Realized Loss (or Amount of Any Gain)
         23.      The total derived from subtracting line 22 from 13.  If the amount represents a realized gain,
                  show the amount in parenthesis (   ).


                                    Calculation of Realized Loss/Gain Form 332

         Prepared by:  __________________   Date:  ____________________________
         Phone:  ________________________   Email Address:_____________________

____________________________________________________________________________________________________________________________
Servicer Loan No.                     Servicer Name                             Servicer Address

____________________________________________________________________________________________________________________________

         WELLS FARGO BANK, N.A. Loan No._____________________________

         Borrower's Name: _________________________________________________________
         Property Address: _________________________________________________________

         Liquidation Type:  REO Sale                  3rd Party Sale            Short Sale       Charge Off

         Was this loan granted a Bankruptcy deficiency or cramdown              Yes         No
         If "Yes", provide deficiency or cramdown amount _______________________________

         Liquidation and Acquisition Expenses:
         (1)  Actual Unpaid Principal Balance of Mortgage Loan$                 $________________(1)
         (2)  Interest accrued at Net Rate                                       ________________(2)
         (3)  Accrued Servicing Fees                                             ________________(3)
         (4)  Attorney's Fees                                                    ________________(4)
         (5)  Taxes (see page 2)                                                 ________________(5)
         (6)  Property Maintenance                                               ________________(6)
         (7)  MI/Hazard Insurance Premiums (see page 2)                          ________________(7)
         (8)  Utility Expenses                                                   ________________(8)
         (9)  Appraisal/BPO                                                      ________________(9)
         (10) Property Inspections                                               ________________(10)
         (11) FC Costs/Other Legal Expenses                                      ________________(11)
         (12) Other (itemize)                                                    ________________(12)
                  Cash for Keys__________________________                        ________________(12)
                  HOA/Condo Fees_______________________                          ________________(12)
                  ______________________________________                         ________________(12)

                  Total Expenses                                                $________________(13)
         Credits:
         (14) Escrow Balance                                                    $________________(14)
         (15) HIP Refund                                                         ________________(15)
         (16) Rental Receipts                                                    ________________(16)
         (17) Hazard Loss Proceeds                                               ________________(17)
         (18) Primary Mortgage Insurance / Gov't Insurance                       ________________(18a) HUD Part A
                                                                                 ________________(18b) HUD Part B
         (19) Pool Insurance Proceeds                                            ________________(19)
         (20) Proceeds from Sale of Acquired Property                            ________________(20)
         (21) Other (itemize)                                                    ________________(21)
              _________________________________________                          ________________(21)

              Total Credits                                                     $________________(22)
         Total Realized Loss (or Amount of Gain)                                $________________(23)



Escrow Disbursement Detail
______________________________________________________________________________________________________________________
      Type           Date Paid        Period of       Total Paid      Base Amount       Penalties        Interest
   (Tax /Ins.)                        Coverage
______________________________________________________________________________________________________________________

______________________________________________________________________________________________________________________

______________________________________________________________________________________________________________________

______________________________________________________________________________________________________________________

______________________________________________________________________________________________________________________

______________________________________________________________________________________________________________________

______________________________________________________________________________________________________________________

______________________________________________________________________________________________________________________

______________________________________________________________________________________________________________________




--------------------------------------------------------------------------------




                                                   ATTACHMENT 6
                                                     Exhibit D

                          SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE

         The assessment of compliance to be delivered by the Company shall address, at a minimum, the criteria
identified as below as "Applicable Servicing Criteria":

_____________________________________________________________________________________________________________________
                                     Servicing Criteria                                        Applicable Servicing
                                                                                                     Criteria
_____________________________________________________________________________________________________________________
      Reference                                       Criteria
_____________________________________________________________________________________________________________________
                                          General Servicing Considerations
_______________________                                                                       _______________________
1122(d)(1)(i)           Policies and procedures are instituted to monitor any performance               X
                        or other triggers and events of default in accordance with the
                        transaction agreements.
_______________________                                                                       _______________________
1122(d)(1)(ii)          If any material servicing activities are outsourced to third                    X
                        parties, policies and procedures are instituted to monitor the
                        third party's performance and compliance with such servicing
                        activities.
_______________________                                                                       _______________________
1122(d)(1)(iii)         Any requirements in the transaction agreements to maintain a
                        back-up servicer for the mortgage loans are maintained.
_______________________                                                                       _______________________
1122(d)(1)(iv)          A fidelity bond and errors and omissions policy is in effect on the             X
                        party participating in the servicing function throughout the
                        reporting period in the amount of coverage required by and
                        otherwise in accordance with the terms of the transaction
                        agreements.
_______________________                                                                       _______________________
                                         Cash Collection and Administration
_______________________                                                                       _______________________
1122(d)(2)(i)           Payments on mortgage loans are deposited into the appropriate                   X
                        custodial bank accounts and related bank clearing accounts no more
                        than two business days following receipt, or such other number of
                        days specified in the transaction agreements.
_______________________                                                                       _______________________
1122(d)(2)(ii)          Disbursements made via wire transfer on behalf of an obligor or to              X
                        an investor are made only by authorized personnel.
_______________________                                                                       _______________________
1122(d)(2)(iii)         Advances of funds or guarantees regarding collections, cash flows               X
                        or distributions, and any interest or other fees charged for such
                        advances, are made, reviewed and approved as specified in the
                        transaction agreements.
_______________________                                                                       _______________________
                        The related accounts for the transaction, such as cash reserve
                        accounts or accounts established as a form of
                        overcollateralization, are separately maintained (e.g., with                    X
                        respect to commingling of cash) as set forth in the transaction
1122(d)(2)(iv)          agreements.
_______________________                                                                       _______________________
1122(d)(2)(v)           Each custodial account is maintained at a federally insured                     X
                        depository institution as set forth in the transaction agreements.
                        For purposes of this criterion, "federally insured depository
                        institution" with respect to a foreign financial institution means
                        a foreign financial institution that meets the requirements of Rule
                        13k-1(b)(1) of the Securities Exchange Act.
_______________________                                                                       _______________________
1122(d)(2)(vi)          Unissued checks are safeguarded so as to prevent unauthorized                   X
                        access.
_______________________                                                                       _______________________
1122(d)(2)(vii)          Reconciliations are prepared on a monthly basis for all                        X
                        asset-backed securities related bank accounts, including custodial
                        accounts and related bank clearing accounts. These reconciliations
                        are (A) mathematically accurate; (B) prepared within 30 calendar
                        days after the bank statement cutoff date, or such other number of
                        days specified in the transaction agreements; (C) reviewed and
                        approved by someone other than the person who prepared the
                        reconciliation; and (D) contain explanations for reconciling items.
                        These reconciling items are resolved within 90 calendar days of
                        their original identification, or such other number of days
                        specified in the transaction agreements.
_______________________                                                                       _______________________
                                         Investor Remittances and Reporting
_______________________                                                                       _______________________
1122(d)(3)(i)           Reports to investors, including those to be filed with the                      X
                        Commission, are maintained in accordance with the transaction
                        agreements and applicable Commission requirements. Specifically,
                        such reports (A) are prepared in accordance with timeframes and
                        other terms set forth in the transaction agreements; (B) provide
                        information calculated in accordance with the terms specified in
                        the transaction agreements; (C) are filed with the Commission as
                        required by its rules and regulations; and (D) agree with
                        investors' or the trustee's records as to the total unpaid
                        principal balance and number of mortgage loans serviced by the
                        Servicer.
_______________________                                                                       _______________________
1122(d)(3)(ii)          Amounts due to investors are allocated and remitted in accordance               X
                        with timeframes, distribution priority and other terms set forth in
                        the transaction agreements.
_______________________                                                                       _______________________
                        Disbursements made to an investor are posted within two business
                        days to the Servicer's investor records, or such other number of                X
1122(d)(3)(iii)         days specified in the transaction agreements.
_______________________                                                                       _______________________
                        Amounts remitted to investors per the investor reports agree with
                        cancelled checks, or other form of payment, or custodial bank                   X
1122(d)(3)(iv)          statements.
_______________________                                                                       _______________________
                                             Pool Asset Administration
_______________________                                                                       _______________________
1122(d)(4)(i)            Collateral or security on mortgage loans is maintained as required             X
                        by the transaction agreements or related mortgage loan documents.
_______________________                                                                       _______________________
                        Mortgage loan and related documents are safeguarded as required by              X
1122(d)(4)(ii)          the transaction agreements
_______________________                                                                       _______________________
1122(d)(4)(iii)         Any additions, removals or substitutions to the asset pool are                  X
                        made, reviewed and approved in accordance with any conditions or
                        requirements in the transaction agreements.
_______________________                                                                       _______________________
1122(d)(4)(iv)          Payments on mortgage loans, including any payoffs, made in                      X
                        accordance with the related mortgage loan documents are posted to
                        the Servicer's obligor records maintained no more than two business
                        days after receipt, or such other number of days specified in the
                        transaction agreements, and allocated to principal, interest or
                        other items (e.g., escrow) in accordance with the related mortgage
                        loan documents.
_______________________                                                                       _______________________
1122(d)(4)(v)           The Servicer's records regarding the mortgage loans agree with the              X
                        Servicer's records with respect to an obligor's unpaid principal
                        balance.
_______________________                                                                       _______________________
1122(d)(4)(vi)          Changes with respect to the terms or status of an obligor's                     X
                        mortgage loans (e.g., loan modifications or re-agings) are made,
                        reviewed and approved by authorized personnel in accordance with
                        the transaction agreements and related pool asset documents.
_______________________                                                                       _______________________
1122(d)(4)(vii)         Loss mitigation or recovery actions (e.g., forbearance plans,                   X
                        modifications and deeds in lieu of foreclosure, foreclosures and
                        repossessions, as applicable) are initiated, conducted and
                        concluded in accordance with the timeframes or other requirements
                        established by the transaction agreements.
_______________________                                                                       _______________________
1122(d)(4)(viii)        Records documenting collection efforts are maintained during the                X
                        period a mortgage loan is delinquent in accordance with the
                        transaction agreements. Such records are maintained on at least a
                        monthly basis, or such other period specified in the transaction
                        agreements, and describe the entity's activities in monitoring
                        delinquent mortgage loans including, for example, phone calls,
                        letters and payment rescheduling plans in cases where delinquency
                        is deemed temporary (e.g., illness or unemployment).
_______________________                                                                       _______________________
1122(d)(4)(ix)          Adjustments to interest rates or rates of return for mortgage loans             X
                        with variable rates are computed based on the related mortgage loan
                        documents.
_______________________                                                                       _______________________
1122(d)(4)(x)           Regarding any funds held in trust for an obligor (such as escrow                X
                        accounts): (A) such funds are analyzed, in accordance with the
                        obligor's mortgage loan documents, on at least an annual basis, or
                        such other period specified in the transaction agreements; (B)
                        interest on such funds is paid, or credited, to obligors in
                        accordance with applicable mortgage loan documents and state laws;
                        and (C) such funds are returned to the obligor within 30 calendar
                        days of full repayment of the related mortgage loans, or such other
                        number of days specified in the transaction agreements.
_______________________                                                                       _______________________
1122(d)(4)(xi)          Payments made on behalf of an obligor (such as tax or insurance                 X
                        payments) are made on or before the related penalty or expiration
                        dates, as indicated on the appropriate bills or notices for such
                        payments, provided that such support has been received by the
                        servicer at least 30 calendar days prior to these dates, or such
                        other number of days specified in the transaction agreements.
_______________________                                                                       _______________________
1122(d)(4)(xii)         Any late payment penalties in connection with any payment to be                 X
                        made on behalf of an obligor are paid from the servicer's funds and
                        not charged to the obligor, unless the late payment was due to the
                        obligor's error or omission.
_______________________                                                                       _______________________
                        Disbursements made on behalf of an obligor are posted within two
                        business days to the obligor's records maintained by the servicer,
                        or such other number of days specified in the transaction                       X
1122(d)(4)(xiii)        agreements.
_______________________                                                                       _______________________
1122(d)(4)(xiv)          Delinquencies, charge-offs and uncollectible accounts are                      X
                        recognized and recorded in accordance with the transaction
                        agreements.
_______________________                                                                       _______________________
                        Any external enhancement or other support, identified in Item
                        1114(a)(1) through (3) or Item 1115 of Regulation AB, is maintained
1122(d)(4)(xv)          as set forth in the transaction agreements.
_____________________________________________________________________________________________________________________




--------------------------------------------------------------------------------




                                                   ATTACHMENT 7
                                              AFFILIATION DISCLOSURE
                                     (Pursuant to Item 1119 of Regulation AB)

1.       Sponsor and any affiliate, including but not limited to:
         a. EMC Mortgage Corporation
         b. Bear, Stearns & Co. Inc.
         c. Bear, Stearns Securities Corp.
         d. Bear Stearns Structured Products
         e. Bear, Stearns International Limited

2.       Depositor and any affiliate, including but not limited to:
         a. Bear Stearns Asset Backed Securities I LLC
         b. Structured Asset Mortgage Investments II Inc.

3.       Bear Stearns ALT-A Trust 2007-2 and any affiliate
4.       Citibank, N.A., as Trustee, and any affiliate
5.       Significant obligor and any affiliate - None
6.       Enhancement or support provider and any affiliate - None
7.       1100(d)(1) parties - any named party in the Securitization Transaction:
         a. Cap Contract Provider:  Bear Stearns Financial Products Inc.

         b. Underwriter:  Bear, Stearns & Co. Inc.

         c. Servicers: EMC Mortgage Corporation; HSBC Mortgage Corporation (USA); HomeBanc Mortgage Corporation;
Mid America Bank, FSB; Wells Fargo Bank, National Association.

         d. Master Servicer:  Wells Fargo Bank, National Association

         e. Unaffiliated Servicer of 20%:  EMC Mortgage Corporation; HSBC Mortgage Corporation (USA).

         f. Originator of 10%:  EMC Mortgage Corporation; HSBC Mortgage Corporation (USA) and Bear Stearns
Residential Mortgage Corporation.

         g. Securities Administrator:  Wells Fargo Bank, National Association

         h. Custodian: Wells Fargo Bank, National Association




--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT J


                                 FORM OF MORTGAGE LOAN PURCHASE AGREEMENT



                                                 between


                                         EMC MORTGAGE CORPORATION

                                         as Mortgage Loan Seller



                                                   and


                              STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.
                                               as Purchaser



                                               Dated as of

                                              March 30, 2007

                              Structured Asset Mortgage Investments II Inc.
                   Bear Stearns ALT-A Trust 2007-2, Mortgage Pass-Through Certificates




--------------------------------------------------------------------------------




                                                  TABLE OF CONTENTS
                                                                                                               Page

Section 1           Definitions...................................................................................2
Section 2           Purchase and Sale of the Mortgage Loans and Related Rights....................................4
Section 3           Mortgage Loan Schedules.......................................................................4
Section 4           Mortgage Loan Transfer........................................................................5
Section 5           Examination of Mortgage Files.................................................................6
Section 6           Recordation of Assignments of Mortgage........................................................8
Section 7           Representations and Warranties of Mortgage Loan Seller Concerning the
                                Mortgage Loans....................................................................9
Section 8           Representations and Warranties Concerning The Mortgage Loan Seller...........................13
Section 9           Representations and Warranties Concerning the Purchaser......................................15
Section 10          Conditions to Closing........................................................................16
Section 12          Fees and Expenses............................................................................18
Section 13          Accountants' Letters.........................................................................18
Section 14          Indemnification..............................................................................18
Section 15          Notices......................................................................................20
Section 16          Transfer of Mortgage Loans...................................................................20
Section 17          Termination..................................................................................21
Section 18          Representations, Warranties and Agreements to Survive Delivery...............................21
Section 19          Severability.................................................................................21
Section 20          Counterparts.................................................................................21
Section 21          Amendment....................................................................................21
Section 22          Governing Law................................................................................21
Section 23          Further Assurances...........................................................................21
Section 24          Successors and Assigns.......................................................................22
Section 25          The Mortgage Loan Seller and the Purchaser...................................................22
Section 26          Entire Agreement.............................................................................22
Section 27          No Partnership...............................................................................22

EXHIBIT 1           CONTENTS OF MORTGAGE FILE.....................................................................1
EXHIBIT 2           MORTGAGE LOAN SCHEDULE........................................................................2
EXHIBIT 3           MORTGAGE LOAN SELLER'S INFORMATION............................................................4
EXHIBIT 4           PURCHASER'S INFORMATION.......................................................................5
EXHIBIT 5           SCHEDULE OF LOST NOTES........................................................................6
EXHIBIT 6           STANDARD & POOR'S LEVELS GLOSSARY, VERSION 5.7 REVISED......................................1
SCHEDULE A          REQUIRED RATINGS FOR EACH CLASS OF CERTIFICATES...............................................1
SCHEDULE B          MORTGAGE LOAN SCHEDULE........................................................................2




--------------------------------------------------------------------------------




                                          MORTGAGE LOAN PURCHASE AGREEMENT

                  MORTGAGE  LOAN  PURCHASE  AGREEMENT,  dated  as  of  March  30,  2007,  as  amended  and
supplemented  by any and all  amendments  hereto  (collectively,  the  "Agreement"),  by and  between  EMC
MORTGAGE  CORPORATION,  a Delaware  corporation  (the Mortgage Loan Seller") and STRUCTURED ASSET MORTGAGE
INVESTMENT II INC., a Delaware corporation (the "Purchaser").

                  Upon the terms and  subject to the  conditions  of this  Agreement,  the  Mortgage  Loan
Seller will sell, and the Purchaser will  purchase,  certain  conventional,  adjustable  rate,  first lien
mortgage  loans  secured  primarily  by one- to  four-family  residential  properties  (collectively,  the
"Mortgage  Loans") as described  herein.  The Purchaser intends to deposit the Mortgage Loans into a trust
(the  "Trust") and create Bear Stearns  ALT-A Trust,  Mortgage  Pass-Through  Certificates,  Series 2007-2
(the  "Certificates"),  under a  pooling  and  servicing  agreement,  to be dated as of March 1, 2007 (the
"Pooling  and  Servicing  Agreement"),  among  the  Purchaser,  as  seller,  Wells  Fargo  Bank,  National
Association,  as master servicer and securities administrator,  Citibank, N.A., as trustee (the "Trustee")
and the Mortgage Loan Seller.

                  The Purchaser has filed with the Securities and Exchange  Commission (the  "Commission")
a  registration  statement  on  Form  S-3  (Number  333-140247)  relating  to  its  Mortgage  Pass-Through
Certificates and the offering of certain series thereof  (including  certain classes of the  Certificates)
from time to time in  accordance  with Rule 415 under the  Securities  Act of 1933,  as  amended,  and the
rules  and  regulations  of  the  Commission   promulgated   thereunder  (the  "Securities   Act").   Such
registration  statement,  when it became  effective under the Securities Act, and the prospectus  relating
to the public  offering of certain classes of the  Certificates by the Purchaser (the "Public  Offering"),
as from time to time each is amended or  supplemented  pursuant to the  Securities  Act or otherwise,  are
referred to herein as the "Registration  Statement" and the "Prospectus,"  respectively.  The "Prospectus
Supplement"  shall mean that  supplement,  dated March 29, 2007, to the Prospectus,  dated March 20, 2007,
relating to certain  classes of the  Certificates.  With respect to the Public Offering of certain classes
of the  Certificates,  the Purchaser and Bear,  Stearns & Co. Inc.  ("Bear  Stearns")  have entered into a
terms  agreement  dated as of March 29,  2007,  to an  underwriting  agreement  dated  February  26, 2007,
between the Purchaser and Bear Stearns (collectively, the "Underwriting Agreement").

                  Now,  therefore,  in consideration  of the premises and the mutual  agreements set forth
herein, the parties hereto agree as follows:

                  SECTION 1.        Definitions.  Certain  terms are  defined  herein.  Capitalized  terms
used  herein but not defined  herein  shall have the  meanings  specified  in the  Pooling  and  Servicing
Agreement as in effect as of the date hereof.  The following other terms are defined as follows:

                  Acquisition  Price:  Cash  in  an  amount  equal  to   $          *                (plus
$              *          in accrued interest) and the retained certificates.

                  Bear Stearns: Bear, Stearns & Co. Inc.
________________________________

_______________________
*Please contact Bear Stearns for pricing information.


                  Closing Date: March 30, 2007.

                  Cut-off Date: March 1, 2007.

                  Cut-off Date Balance: Approximately $775,891,012.

                  DBRS: Dominion Bond Rating Service, Inc., or its successors in interest.

                  Deleted  Mortgage  Loan:  A Mortgage  Loan  replaced or to be  replaced by a  Substitute
Mortgage Loan.

                  Due Date:  With  respect  to each  Mortgage  Loan,  the date in each  month on which its
Scheduled  Payment is due,  if such due date is the first day of a month,  and  otherwise  is deemed to be
the first day of the following month or such other date specified in the related Servicing Agreement.

                  Master Servicer: Wells Fargo Bank, National Association.

                  Moody's: Moody's Investors Service, Inc., or its successors in interest.

                  Mortgage:  The  mortgage  or deed of trust  creating a first lien on an interest in real
property securing a Mortgage Note.

                  Mortgage File:  The items  referred to in Exhibit 1 pertaining to a particular  Mortgage
Loan and any additional  documents  required to be added to such  documents  pursuant to this Agreement or
the Pooling and Servicing Agreement.

                  Mortgage  Interest  Rate: The annual rate of interest borne by a Mortgage Note as stated
therein.

                  Mortgagor: The obligor(s) on a Mortgage Note.

                  Opinion of Counsel:  A written  opinion of counsel,  who may be counsel for the Mortgage
Loan Seller or the Purchaser, reasonably acceptable to the Trustee.

                  Person:  Any person or  entity,  including  any  individual,  corporation,  partnership,
joint venture,  association,  joint stock company, trust, unincorporated organization or government or any
agency or political subdivision thereof.

                  Purchase  Price:  With  respect to any  Mortgage  Loan (or any  property  acquired  with
respect  thereto)  required to be  purchased  by the Mortgage  Loan Seller  pursuant to this  Agreement or
Article II of the  Pooling  and  Servicing  Agreement,  an amount  equal to the sum of (i)(a)  100% of the
Outstanding  Principal  Balance of such  Mortgage  Loan as of the date of  repurchase  (or if the  related
Mortgaged  Property was acquired with respect thereto,  100% of the Outstanding  Principal  Balance at the
date of the  acquisition),  plus (b) accrued but unpaid interest on the Outstanding  Principal  Balance at
the related  Mortgage  Interest Rate,  through and including the last day of the month of repurchase,  and
reduced by (c) any portion of the Master  Servicing  Compensation,  Monthly  Advances and advances payable
to the  purchaser  of the Mortgage  Loan and (ii) any costs and damages (if any)  incurred by the Trust in
connection  with  any  violation  that  existed  on  the  Closing  Date  of  such  Mortgage  Loan  of  any
anti-predatory or abusive lending laws.

                  Rating Agencies: Standard & Poor's, Moody's and DBRS, each a "Rating Agency."

                  Securities Act: The Securities Act of 1933, as amended.

                  Standard & Poor's:  Standard & Poor's Ratings  Services,  a division of The  McGraw-Hill
Companies, Inc. or its successors in interest.

                  Substitute  Mortgage  Loan: A mortgage  loan  substituted  for a Deleted  Mortgage  Loan
which must meet on the date of such  substitution  the  requirements  stated herein and in the Pooling and
Servicing Agreement; upon such substitution, such mortgage loan shall be a "Mortgage Loan" hereunder.

                  Value:  The value of the Mortgaged  Property at the time of  origination  of the related
Mortgage  Loan,  such value being the lesser of (i) the value of such  property  set forth in an appraisal
accepted by the  applicable  originator  of the Mortgage  Loan or (ii) the sales price of such property at
the time of origination.

                  SECTION 2.        Purchase and Sale of the Mortgage Loans and Related Rights.

                  (i)    Upon  satisfaction  of the  conditions  set forth in  Section  10  hereof,  the
Mortgage  Loan Seller  agrees to sell,  and the  Purchaser  agrees to purchase  Mortgage  Loans  having an
aggregate outstanding principal balance as of the Cut-off Date equal to the Cut-off Date Balance.

                  (ii)   The closing for the  purchase  and sale of the  Mortgage  Loans and the closing
for  the  issuance  of the  Certificates  will  take  place  on the  Closing  Date  at the  office  of the
Purchaser's counsel in New York, New York or such other place as the parties shall agree.

                  (iii)  Upon the satisfaction of the conditions set forth in Section 10 hereof,  on the
Closing Date, the Purchaser  shall pay to the Mortgage Loan Seller the related  Acquisition  Price for the
Mortgage  Loans sold by the Mortgage Loan Seller in immediately  available  funds by wire transfer to such
account or accounts as shall be designated by the Mortgage Loan Seller.

                  (iv)   In addition to the  foregoing,  on the Closing  Date the  Mortgage  Loan Seller
assigns to the Purchaser all of its right,  title and interest in the related Servicing  Agreements (other
than its right to enforce the representations and warranties set forth therein).

                  SECTION 3.        Mortgage  Loan  Schedules.  The Mortgage Loan Seller agrees to provide
to the  Purchaser as of the date hereof a  preliminary  listing of the Mortgage  Loans (the  "Preliminary
Mortgage  Loan  Schedule")  setting  forth the  information  listed on  Exhibit 2 to this  Agreement  with
respect to each of the  Mortgage  Loans being sold by the Mortgage  Loan  Seller.  If there are changes to
the  Preliminary  Mortgage  Loan  Schedule,  the Mortgage Loan Seller shall provide to the Purchaser as of
the Closing Date a final  schedule (the "Final  Mortgage  Loan  Schedule")  setting forth the  information
listed on  Exhibit 2 to this  Agreement  with  respect  to each of the  Mortgage  Loans  being sold by the
Mortgage  Loan Seller to the  Purchaser.  The Final  Mortgage  Loan  Schedule  shall be  delivered  to the
Purchaser on the Closing Date,  shall be attached to an amendment to this  Agreement to be executed on the
Closing Date by the parties hereto and shall be in form and substance  mutually  agreed to by the Mortgage
Loan Seller and the  Purchaser  (the  "Amendment").  If there are no changes to the  Preliminary  Mortgage
Loan Schedule,  the  Preliminary  Mortgage Loan Schedule shall be the Final Mortgage Loan Schedule for all
purposes hereof.

                  SECTION 4.        Mortgage Loan Transfer.

                  (i)    The  Purchaser  will be entitled to all  scheduled  payments of  principal  and
interest on the Mortgage  Loans due after the Cut-off Date  (regardless  of when actually  collected)  and
all payments on the Mortgage  Loans,  other than  scheduled  principal  and interest,  received  after the
Cut-off  Date.  The  Mortgage  Loan Seller will be entitled to all  scheduled  payments of  principal  and
interest on the Mortgage  Loans sold by it to the Purchaser  due on or before the Cut-off Date  (including
payments  collected after the Cut-off Date) and all payments thereon,  other than scheduled  principal and
interest,  received  on or before the Cut-off  Date.  Such  principal  amounts  and any  interest  thereon
belonging  to the  Mortgage  Loan  Seller  as  described  above  will  not be  included  in the  aggregate
outstanding  principal  balance of the  Mortgage  Loans as of the  Cut-off  Date as set forth on the Final
Mortgage Loan Schedule.

                  (ii)   Pursuant to various  conveyance  documents  to be executed on the Closing  Date
and pursuant to the Pooling and Servicing  Agreement,  the  Purchaser  will assign on the Closing Date all
of its right,  title and  interest  in and to the  Mortgage  Loans to the  Trustee  for the benefit of the
Certificateholders.  In connection  with the transfer and assignment of the Mortgage  Loans,  the Mortgage
Loan  Seller has  delivered  or will  deliver or cause to be  delivered  to the Trustee as assignee of the
Purchaser by the Closing Date or such later date as is agreed to by the  Purchaser  and the Mortgage  Loan
Seller (each of the Closing Date and such later date is referred to as a "Mortgage  File Delivery  Date"),
the items of each Mortgage  File,  provided,  however,  that in lieu of the  foregoing,  the Mortgage Loan
Seller may deliver the following  documents,  under the  circumstances set forth below: (x) in lieu of the
original  Mortgage,  assignments  to the  Trustee  or  intervening  assignments  thereof  which  have been
delivered,  are being  delivered or will, upon receipt of recording  information  relating to the Mortgage
required to be included  thereon,  be  delivered  to  recording  offices for  recording  and have not been
returned to the Mortgage  Loan Seller in time to permit their  delivery as specified  above,  the Mortgage
Loan Seller may deliver a true copy  thereof with a  certification  by the  Mortgage  Loan Seller,  on the
face of such copy,  substantially  as follows:  "Certified  to be a true and correct copy of the original,
which has been  transmitted  for  recording"  (y) in lieu of the Mortgage,  assignments  to the Trustee or
intervening  assignments  thereof, if the applicable  jurisdiction retains the originals of such documents
(as  evidenced by a  certification  from the Mortgage Loan Seller to such effect) the Mortgage Loan Seller
may deliver  photocopies of such documents  containing an original  certification by the judicial or other
governmental  authority of the  jurisdiction  where such documents  were recorded;  and (z) in lieu of the
Mortgage  Notes  relating to the Mortgage  Loans,  each  identified in the list  delivered by the Mortgage
Loan Seller to the  Purchaser  and the Trustee on the Closing Date and  attached  hereto as Exhibit 5, the
Mortgage Loan Seller may deliver lost note  affidavits and  indemnities  of the Mortgage Loan Seller;  and
provided  further,  however,  that in the case of  Mortgage  Loans  which have been paid in full after the
Cut-off Date and prior to the Closing  Date,  the Mortgage Loan Seller,  in lieu of  delivering  the above
documents,  may deliver to the Trustee as assignee of the Purchaser a  certification  by the Mortgage Loan
Seller or the Master  Servicer to such effect.  The  Mortgage  Loan Seller  shall  deliver  such  original
documents  (including any original  documents as to which certified  copies had previously been delivered)
or such  certified  copies to the Trustee as assignee of the Purchaser  promptly  after they are received.
The  Mortgage  Loan  Seller  shall  cause  the  Mortgage  and  intervening  assignments,  if any,  and the
assignment  of the  Mortgage to be recorded  not later than 180 days after the Closing  Date,  unless such
assignment is not required to be recorded under the terms set forth in Section 6(i) hereof.

                  (iii)  The Mortgage Loan Seller and the Purchaser  acknowledge  hereunder  that all of
the Mortgage  Loans and the  Purchaser's  rights  hereunder  will be assigned  pursuant to the Pooling and
Servicing  Agreement  to the  Trustee  on the date  hereof  and that the  Trustee  shall have the right to
enforce directly against the Mortgage Loan Seller all of the rights of the Purchaser hereunder.

                  SECTION 5.        Examination of Mortgage Files.

                  (i)    On or before the Mortgage  File  Delivery  Date,  the Mortgage Loan Seller will
have made the Mortgage Files available to the Purchaser or its agent for  examination  which may be at the
offices of the Trustee or the  Mortgage  Loan Seller  and/or the Mortgage  Loan  Seller's  custodian.  The
fact that the  Purchaser  or its agent has  conducted  or has failed to conduct  any  partial or  complete
examination  of the Mortgage  Files shall not affect the  Purchaser's  rights to demand cure,  repurchase,
substitution  or other  relief as  provided  in this  Agreement.  In  furtherance  of the  foregoing,  the
Mortgage  Loan Seller shall make the Mortgage  Files  available to the Purchaser or its agent from time to
time so as to permit the  Purchaser to confirm the Mortgage  Loan  Seller's  compliance  with the delivery
and  recordation  requirements  of this  Agreement and the Pooling and Servicing  Agreement.  In addition,
upon request of the Purchaser,  the Mortgage Loan Seller agrees to provide to the Purchaser,  Bear Stearns
and to any  investors or  prospective  investors in the  Certificates  information  regarding the Mortgage
Loans and their  servicing,  to make the Mortgage Files  available to the  Purchaser,  Bear Stearns and to
such  investors or prospective  investors  (which may be at the offices of the Mortgage Loan Seller and/or
the Mortgage Loan Seller's  custodian) and to make available  personnel  knowledgeable  about the Mortgage
Loans for discussions with the Purchaser,  Bear Stearns and such investors or prospective investors,  upon
reasonable  request during regular  business hours,  sufficient to permit the Purchaser,  Bear Stearns and
such  investors  or  potential  investors  to conduct  such due  diligence  as any such  party  reasonably
believes is appropriate.

                  (ii)   Pursuant to the  Pooling  and  Servicing  Agreement,  on the  Closing  Date the
Trustee,  for the benefit of the  Certificateholders,  will review or cause the  Custodian to review items
of the  Mortgage  Files as set forth on Exhibit 1 and will  deliver or cause the  Custodian  to deliver to
the Mortgage  Loan Seller an initial  certification  in the form  attached as Exhibit One to the Custodial
Agreement.

                  (iii)  Pursuant to the Pooling and  Servicing  Agreement,  within  ninety (90) days of
the Closing  Date,  the Trustee  will review or shall cause the  Custodian to review items of the Mortgage
Files as set forth on Exhibit 1 and will execute and deliver,  or cause to be executed and  delivered,  to
the Mortgage Loan Seller and the Master  Servicer an interim  certification  substantially  in the form of
Exhibit Two to the Custodial Agreement.

                  (iv)   Pursuant  to the  Pooling  and  Servicing  Agreement,  within  180  days of the
Closing Date (or, with respect to any Substitute  Mortgage  Loan,  within five (5) Business Days after the
receipt by the Trustee or  Custodian  thereof)  the Trustee  will review or cause the  Custodian to review
items of the Mortgage  Files as set forth on Exhibit 1 and will  deliver to the  Mortgage  Loan Seller and
the Master  Servicer a final  certification  substantially  in the form of Exhibit  Three to the Custodial
Agreement.  If the  Trustee  (or the  Custodian  as its agent) is unable to deliver a final  certification
with  respect  to the  items  listed  in  Exhibit  1 due to any  document  that is  missing,  has not been
executed,  is unrelated,  determined on the basis of the Mortgagor name,  original  principal  balance and
loan  number,  to the Mortgage  Loans  identified  in the Final  Mortgage  Loan  Schedule or appears to be
defective  on its face (a "Material  Defect"),  the Trustee or the  Custodian  shall  promptly  notify the
Mortgage  Loan Seller of such  Material  Defect.  The Mortgage  Loan Seller shall correct or cure any such
Material  Defect  within ninety (90) days from the date of notice from the Trustee or the Custodian of the
Material  Defect and if the  Mortgage  Loan Seller does not correct or cure such  Material  Defect  within
such period and such defect  materially and adversely affects the interests of the  Certificateholders  in
the related  Mortgage  Loan,  the Mortgage Loan Seller will,  in accordance  with the terms of the Pooling
and  Servicing  Agreement,  within  ninety (90) days of the date of notice,  provide  the  Trustee  with a
Substitute  Mortgage Loan (if within two years of the Closing Date) or purchase the related  Mortgage Loan
at the  applicable  Purchase  Price;  provided  that,  if such defect would cause the Mortgage  Loan to be
other  than a  "qualified  mortgage"  as  defined  in  Section  860G(a)(3)  of the  Code,  any such  cure,
repurchase or  substitution  must occur within ninety (90) days from the date such breach was  discovered;
provided,  however,  that if such defect  relates  solely to the  inability of the Mortgage Loan Seller to
deliver the original security instrument or intervening  assignments  thereof, or a certified copy because
the  originals  of such  documents,  or a  certified  copy,  have  not  been  returned  by the  applicable
jurisdiction,  the  Mortgage  Loan Seller  shall not be required to  purchase  such  Mortgage  Loan if the
Mortgage Loan Seller delivers such original  documents or certified copy promptly upon receipt,  but in no
event later than 360 days after the Closing Date.  The  foregoing  repurchase  obligation  shall not apply
in the  event  that the  Mortgage  Loan  Seller  cannot  deliver  such  original  or copy of any  document
submitted for recording to the appropriate  recording office in the applicable  jurisdiction  because such
document  has not been  returned by such office;  provided  that the  Mortgage  Loan Seller shall  instead
deliver a recording  receipt of such recording office or, if such receipt is not available,  a certificate
of the Mortgage Loan Seller or a Servicing  Officer  confirming that such documents have been accepted for
recording,  and  delivery  to the  Purchaser  and to the  Trustee or the  Custodian,  as  assignee  of the
Purchaser,  shall be effected by the Mortgage  Loan Seller  within  thirty (30) days of its receipt of the
original recorded document.

                  (v)    At the time of any  substitution,  the Mortgage  Loan Seller  shall  deliver or
cause to be delivered the  Substitute  Mortgage Loan,  the related  Mortgage File and any other  documents
and payments  required to be  delivered  in  connection  with a  substitution  pursuant to the Pooling and
Servicing  Agreement.  At the time of any  purchase or  substitution,  pursuant to the Pooling  Agreement,
the Trustee  shall (i) assign to the  Mortgage  Loan Seller and release or cause the  Custodian to release
the  documents  (including,  but not limited to, the  Mortgage,  Mortgage  Note and other  contents of the
Mortgage File) in its possession or in the  possession of the Custodian  relating to the Deleted  Mortgage
Loan and (ii)  execute and deliver  such  instruments  of transfer  or  assignment,  in each case  without
recourse,  as shall be  necessary  to vest in the  Mortgage  Loan Seller  title to such  Deleted  Mortgage
Loan.  The Mortgage  Loan Seller and the  Purchaser  shall amend the Mortgage Loan Schedule to reflect all
substitutions, repurchases and deletions.

                  SECTION 6.        Recordation of Assignments of Mortgage.

                  (i)    The Mortgage Loan Seller  shall,  promptly  after the Closing Date,  cause each
Mortgage  and  each  assignment  of  Mortgage  from the  Mortgage  Loan  Seller  to the  Trustee,  and all
unrecorded intervening  assignments,  if any, delivered on or prior to the Closing Date, to be recorded in
all recording offices in the jurisdictions where the related Mortgaged  Properties are located;  provided,
however,  the  Mortgage  Loan Seller  need not cause to be  recorded  any  assignment  which  relates to a
Mortgage  Loan if (a) such  recordation  is not  required by the Rating  Agencies or an Opinion of Counsel
has been  provided to the Trustee,  as assignee of the  Purchaser,  which states that the  recordation  of
such  assignment is not necessary to protect the  Trustee's  interest in the related  Mortgage Loan or (b)
MERS is identified  on the Mortgage or a properly  recorded  assignment of the Mortgage,  as the mortgagee
of record  solely as nominee  for the  Mortgage  Loan Seller and its  successors  and  assigns;  provided,
however,  notwithstanding  the delivery of any Opinion of Counsel,  each  assignment of Mortgage  shall be
submitted for recording by the Mortgage Loan Seller in the manner  described  above,  at no expense to the
Trust or Trustee,  upon the earliest to occur of (i) reasonable  direction by the Holders of  Certificates
evidencing  Fractional  Undivided  Interests  aggregating  not  less  than  25%  of  the  Trust,  (ii) the
occurrence  of an Event of Default,  (iii) the  occurrence  of a  bankruptcy,  insolvency  or  foreclosure
relating to the  Mortgage  Loan Seller and (iv) the  occurrence  of a servicing  transfer as  described in
Section 8.02 of the Pooling and Servicing Agreement.

                  While each such  Mortgage or assignment is being  recorded,  if necessary,  the Mortgage
Loan Seller shall leave or cause to be left with the Trustee,  as assignee of the  Purchaser,  a certified
copy of such  Mortgage  or  assignment.  In the event  that,  within  180 days of the  Closing  Date,  the
Trustee has not been provided an Opinion of Counsel as described  above or received  evidence of recording
with respect to each  Mortgage  Loan as set forth above,  the failure to provide  evidence of recording or
such Opinion of Counsel (in the alternative,  if required) shall be considered a Material Defect,  and the
provisions of Section 5(iii) and (iv) shall apply.  All customary  recording fees and reasonable  expenses
relating to the  recordation of the  assignments of Mortgage to the Trustee or the Opinion of Counsel,  as
the case may be, shall be borne by the Mortgage Loan Seller.

                  (ii)   It is the express  intent of the  parties  hereto  that the  conveyance  of the
Mortgage Loans by the Mortgage Loan Seller to the  Purchaser,  as  contemplated  by this Agreement be, and
be treated as, a sale. It is,  further,  not the  intention of the parties that such  conveyance be deemed
the grant of a security  interest in the Mortgage  Loans by the Mortgage  Loan Seller to the  Purchaser to
secure  a  debt  or  other  obligation  of  the  Mortgage  Loan  Seller.   However,  in  the  event  that,
notwithstanding  the  intent  of the  parties,  the  Mortgage  Loans  are  held  by a court  of  competent
jurisdiction  to continue to be property of the Mortgage Loan Seller,  then (a) this Agreement  shall be a
security  agreement  within the meaning of Article 9 of the applicable  Uniform  Commercial  Code; (b) the
transfer of the Mortgage  Loans  provided  for herein  shall be deemed to be a grant by the Mortgage  Loan
Seller to the  Purchaser  of a security  interest in, and the Mortgage  Loan Seller  hereby  grants to the
Purchaser,  to secure  its  obligations  hereunder,  a security  interest  in,  all of the  Mortgage  Loan
Seller's  right,  title and interest in and to the Mortgage  Loans,  all amounts payable to the holders of
the Mortgage Loans in accordance  with the terms  thereof,  all proceeds of the  conversion,  voluntary or
involuntary,  of the  foregoing  into cash,  instruments,  securities  or other  property and the proceeds
thereof.  The  Mortgage  Loan  Seller  and  the  Purchaser  shall,  to the  extent  consistent  with  this
Agreement,  take such  actions as may be  reasonably  necessary  to ensure that,  if this  Agreement  were
deemed to create a security  interest in the Mortgage Loans,  such security  interest would be a perfected
security  interest of first  priority under  applicable law and will be maintained as such  throughout the
term of this Agreement.

                  SECTION 7.        Representations and Warranties of Mortgage Loan Seller Concerning the
Mortgage  Loans.  The Mortgage  Loan Seller  hereby  represents  and  warrants to the  Purchaser as of the
Closing Date or such earlier date as may be specified below with respect to each Mortgage Loan:

                  (i)    the  information  set forth in the Mortgage  Loan  Schedule  hereto is true and
correct in all material respects;

                  (ii)   immediately  prior to the transfer to the  Purchaser,  the Mortgage Loan Seller
was the sole owner of each  Mortgage and  Mortgage  Note  relating to the Mortgage  Loans and is conveying
the same free and clear of any and all liens, claims,  encumbrances,  participation  interests,  equities,
pledges,  charges or  security  interests  of any nature and the  Mortgage  Loan Seller has full right and
authority to sell or assign the same pursuant to this Agreement;

                  (iii)  each  Mortgage Loan and the  prepayment  penalty  associated  with the Mortgage
Loan at the time it was made  complied in all  material  respects  with all  applicable  local,  state and
federal laws and regulations,  including, without limitation, usury, equal credit opportunity,  disclosure
and recording  laws and all  applicable  anti-predatory,  abusive and fair lending laws; and each Mortgage
Loan has been  serviced in all  material  respects in  accordance  with all  applicable  local,  state and
federal laws and regulations,  including, without limitation, usury, equal credit opportunity,  disclosure
and recording laws and all applicable  anti-predatory,  abusive and fair lending laws and the terms of the
related Mortgage Note, the Mortgage and other loan documents;

                  (iv)   there is no  monetary  default  existing  under  any  Mortgage  or the  related
Mortgage  Note and there is no  material  event  which,  with the  passage of time or with  notice and the
expiration of any grace or cure period, would constitute a default,  breach or event of acceleration;  and
neither the Mortgage  Loan Seller,  any of its  affiliates  nor any servicer of any related  Mortgage Loan
has taken any action to waive any default,  breach or event of acceleration;  and no foreclosure action is
threatened or has been commenced with respect to the Mortgage Loan;

                  (v)    the  terms of the  Mortgage  Note  and the  Mortgage  have  not been  impaired,
waived, altered or modified in any respect,  except by written instruments,  (i) if required by law in the
jurisdiction  where the  Mortgaged  Property is located,  or (ii) to protect the interests of the owner of
such Mortgage Loan;

                  (vi)   no selection  procedure  reasonably  believed by the Mortgage Loan Seller to be
adverse to the interests of the Certificateholders was utilized in selecting the Mortgage Loans;

                  (vii)  each  Mortgage  is a  valid  and  enforceable  (subject  to  laws  relating  to
creditors  rights  generally and  principles  of equity)  first lien on the property  securing the related
Mortgage Note and each  Mortgaged  Property is owned by the  Mortgagor in fee simple  (except with respect
to common areas in the case of  condominiums,  PUDs and de minimis PUDs) or by leasehold for a term longer
than the term of the related  Mortgage,  subject only to (i) the lien of current real  property  taxes and
assessments,  (ii) covenants,  conditions and restrictions,  rights of way, easements and other matters of
public record as of the date of recording of such Mortgage,  such exceptions  being acceptable to mortgage
lending  institutions  generally or  specifically  reflected in the appraisal  obtained in connection with
the  origination  of the related  Mortgage  Loan or referred to in the  lender's  title  insurance  policy
delivered  to the  originator  of the  related  Mortgage  Loan and  (iii)  other  matters  to  which  like
properties  are  commonly  subject  which do not  materially  interfere  with the benefits of the security
intended to be provided by such Mortgage;

                  (viii) there is no mechanics' lien or claim for work, labor or material  affecting the
premises  subject  to any  Mortgage  which is or may be a lien prior to, or equal  with,  the lien of such
Mortgage  except  those  which are insured  against by the title  insurance  policy  referred to in (xiii)
below;

                  (ix)   there was no delinquent tax or assessment lien against the property  subject to
any  Mortgage,  except  where  such lien was being  contested  in good  faith and a stay had been  granted
against levying on the property;

                  (x)    there is no valid  offset,  defense or  counterclaim  to any  Mortgage  Note or
Mortgage,  including  the  obligation  of the  Mortgagor to pay the unpaid  principal and interest on such
Mortgage Note;

                  (xi)   the physical  property  subject to any Mortgage is free of material  damage and
is in good repair and there is no proceeding  pending or threatened for the total or partial  condemnation
of any Mortgaged Property;

                  (xii)  the  Mortgaged   Property  and  all   improvements   thereon  comply  with  all
requirements of any applicable zoning and subdivision laws and ordinances;

                  (xiii) a lender's  title  insurance  policy  (on an ALTA or CLTA  form) or binder,  or
other  assurance of title customary in the relevant  jurisdiction  therefor in a form acceptable to Fannie
Mae or  Freddie  Mac,  was issued on the date that each  Mortgage  Loan was  created by a title  insurance
company which,  to the best of the Mortgage Loan Seller's  knowledge,  was qualified to do business in the
jurisdiction  where the related Mortgaged  Property is located,  insuring the Mortgage Loan Seller and its
successors  and assigns that the Mortgage is a first  priority lien on the related  Mortgaged  Property in
the original  principal  amount of the Mortgage  Loan.  The Mortgage Loan Seller is the sole insured under
such lender's title insurance  policy,  and such policy,  binder or assurance is valid and remains in full
force and effect,  and each such policy,  binder or assurance  shall contain all  applicable  endorsements
including a negative amortization endorsement, if applicable;

                  (xiv)  at the time of  origination,  each  Mortgaged  Property  was the  subject of an
appraisal  which  conformed to the  underwriting  requirements  of the originator of the Mortgage Loan and
the appraisal is in a form acceptable to Fannie Mae or Freddie Mac;

                  (xv)   the  improvements  on each  Mortgaged  Property  securing a  Mortgage  Loan are
insured (by an insurer  which is  acceptable  to the Mortgage  Loan Seller)  against loss by fire and such
hazards  as are  covered  under a  standard  extended  coverage  endorsement  in the  locale  in which the
Mortgaged  Property is located,  in an amount  which is not less than the lesser of the maximum  insurable
value of the  improvements  securing  such  Mortgage  Loan or the  outstanding  principal  balance  of the
Mortgage  Loan,  but in no event in an  amount  less  than an  amount  that is  required  to  prevent  the
Mortgagor from being deemed to be a co-insurer  thereunder;  if the improvement on the Mortgaged  Property
is a  condominium  unit,  it is  included  under  the  coverage  afforded  by a  blanket  policy  for  the
condominium  project;  if upon origination of the related Mortgage Loan, the improvements on the Mortgaged
Property were in an area identified as a federally  designated  flood area, a flood insurance policy is in
effect in an  amount  representing  coverage  not less  than the  least of (i) the  outstanding  principal
balance  of the  Mortgage  Loan,  (ii) the  restorable  cost of  improvements  located  on such  Mortgaged
Property or (iii) the maximum  coverage  available  under  federal law; and each  Mortgage  obligates  the
Mortgagor thereunder to maintain the insurance referred to above at the Mortgagor's cost and expense;

                  (xvi)  each  Mortgage  Loan   constitutes   a  "qualified   mortgage"   under  Section
860G(a)(3)(A) of the Code and Treasury  Regulations  Section  1.860G-2(a)(1),  (2), (4), (5), (6), (7) and
(9) without  reliance  on the  provisions  of  Treasury  Regulations  Section  1.860G-2(a)(3)  or Treasury
Regulations  Section  1.860G-2(f)(2) or any other provision that would allow a Mortgage Loan to be treated
as a "qualified  mortgage"  notwithstanding its failure to meet the requirements of Section  860G(a)(3)(A)
of the Code and Treasury Regulation Section 1.860G-2(a)(1), (2), (4), (5), (6), (7) and (9);

                  (xvii) each  Mortgage  Loan was  originated  (a)  by a savings  and loan  association,
savings bank,  commercial bank, credit union,  insurance company or similar institution that is supervised
and  examined  by a federal or state  authority,  (b) by a  mortgagee  approved  by the  Secretary  of HUD
pursuant to Sections 203 and 211 of the National  Housing Act, as amended,  or (c) by a mortgage broker or
correspondent  lender in a manner such that the related  Mortgage  Loan would be regarded  for purposes of
Section  3(a)(41) of the  Securities  Exchange Act of 1934,  as amended,  as having been  originated by an
entity described in clauses (a) or (b) above;

                  (xviii) none of the Mortgage Loans are (a) loans subject to 12 CFR Part 226.31,  12 CFR
Part 226.32 or 12 CFR Part 226.34 of Regulation Z, the  regulation  implementing  TILA,  which  implements
the Home  Ownership  and Equity  Protection  Act of 1994,  as amended or (b) "high cost  home,"  "covered"
(excluding  home loans  defined as "covered home loans" in the New Jersey Home  Ownership  Security Act of
2002 that were  originated  between  November 26, 2003 and July 7, 2004),  "high risk home" or "predatory"
loans under any applicable  state,  federal or local law (or a similarly  classified  loan using different
terminology  under a law  imposing  heightened  regulatory  scrutiny or  additional  legal  liability  for
residential mortgage loans having high interest rates, points and/or fees);

                  (xix)  no  Mortgage  Loan (a) is a "high cost loan" or  "covered  loan" as  applicable
(as such terms are defined in the then  current  version of Standard & Poor's  LEVELS®  Glossary in effect
as of the date  hereof,  Appendix  E,  attached  hereto as  Exhibit 6) or (b) was  originated  on or after
October 1, 2002 through March 6, 2003 and is governed by the Georgia Fair Lending Act;

                  (xx)   the  information  set forth in  Schedule A of the  Prospectus  Supplement  with
respect to the Mortgage Loans is true and correct in all material respects;

                  (xxiii) each  Mortgage  Loan  was  originated  in  accordance  with  the   underwriting
guidelines of the related originator;

                  (xxiv) each  original  Mortgage  has  been  recorded  or is in the  process  of  being
recorded in accordance  with the  requirements  of Section 2.01 of the Pooling and Servicing  Agreement in
the  appropriate  jurisdictions  wherein such  recordation is required to perfect the lien thereof for the
benefit of the Purchaser and the Trustee as its assignee;

                  (xxv)  the related  Mortgage  File  contains  each of the  documents  and  instruments
listed in Section 2.01 of the Pooling and Servicing  Agreement,  subject to any exceptions,  substitutions
and qualifications as are set forth in such Section;

                  (xxvi) the Mortgage  Loans are currently  being  serviced in accordance  with accepted
servicing practices;

                  (xxvii) with respect to each Mortgage Loan that has a prepayment  penalty feature,  each
such  prepayment  penalty  is  enforceable  and will be  enforced  by the  Mortgage  Loan  Seller and each
prepayment  penalty is permitted pursuant to federal,  state and local law.  In addition,  with respect to
each  Mortgage  Loan (i) no Mortgage  Loan will impose a  prepayment  penalty for a term in excess of five
years from the date such Mortgage Loan was originated and (ii) such  prepayment  penalty is at least equal
to the lesser of (A) the maximum amount  permitted  under  applicable  law and (B) six months  interest at
the  related  Mortgage  Interest  Rate on the amount  prepaid in excess of 20% of the  original  principal
balance of such Mortgage Loan; and

                  (xxviii) if any of the Mortgage Loans are secured by a leasehold interest,  with respect
to each  leasehold  interest:  the use of  leasehold  estates for  residential  properties  is an accepted
practice in the area where the related Mortgaged  Property is located;  residential  property in such area
consisting of leasehold estates is readily marketable; the lease is recorded and no party is in any way in
breach of any provision of such lease; the leasehold is in full force and effect and is not subject to any
prior lien or encumbrance by which the leasehold  could be terminated or subject to any charge or penalty;
and the remaining term of the lease does not terminate less than ten years after the maturity date of such
Mortgage Loan.

                  It is understood  and agreed that the  representations  and warranties set forth in this
Section 7 will inure to the benefit of the  Purchaser,  its successors  and assigns,  notwithstanding  any
restrictive  or qualified  endorsement  on any Mortgage Note or assignment of Mortgage or the  examination
of any Mortgage File. Upon any  substitution for a Mortgage Loan, the  representations  and warranties set
forth above shall be deemed to be made by the Mortgage Loan Seller as to any  Substitute  Mortgage Loan as
of the date of substitution.

                  Upon  discovery or receipt of notice by the Mortgage  Loan Seller,  the Purchaser or the
Trustee of a breach of any  representation  or  warranty  of the  Mortgage  Loan  Seller set forth in this
Section 7 which  materially  and  adversely  affects  the value of the  interests  of the  Purchaser,  the
Certificateholders  or the  Trustee in any of the  Mortgage  Loans,  the party  discovering  or  receiving
notice of such breach shall give prompt  written  notice to the others.  In the case of any such breach of
a  representation  or  warranty  set forth in this  Section 7,  within  ninety  (90) days from the date of
discovery by the  Mortgage  Loan  Seller,  or the date the  Mortgage  Loan Seller is notified by the party
discovering or receiving notice of such breach (whichever  occurs earlier),  the Mortgage Loan Seller will
(i)  cure  such  breach  in all  material  respects,  (ii) purchase  the  affected  Mortgage  Loan  at the
applicable  Purchase  Price or (iii) if within two years of the  Closing  Date,  substitute  a  qualifying
Substitute  Mortgage Loan in exchange for such Mortgage  Loan;  provided that, (A) in the case of a breach
of the representation  and warranty  concerning the Mortgage Loan Schedule contained in clause (i) of this
Section 7, if such  breach is  material  and  relates to any field on the  Mortgage  Loan  Schedule  which
identifies  any  Prepayment  Charge  or (B) in the case of a breach  of the  representation  contained  in
clause  (xxvii) of this Section 7, then, in each case,  in lieu of purchasing  such Mortgage Loan from the
Trust at the Purchase Price,  the Mortgage Loan Seller shall pay the amount of the Prepayment  Charge (net
of any amount  previously  collected  by or paid to the Trust in respect of such  Prepayment  Charge) from
its own funds and without  reimbursement  thereof,  and the Mortgage  Loan Seller shall have no obligation
to  repurchase  or  substitute  for such Mortgage  Loan.  The  obligations  of the Mortgage Loan Seller to
cure, purchase or substitute a qualifying  Substitute Mortgage Loan shall constitute the Purchaser's,  the
Trustee's  and the  Certificateholder's  sole and  exclusive  remedies  under this  Agreement or otherwise
respecting a breach of  representations  or  warranties  hereunder  with  respect to the  Mortgage  Loans,
except for the  obligation  of the Mortgage  Loan Seller to indemnify the Purchaser for any such breach as
set forth in and limited by Section 4 hereof.

                  Any cause of action  against the  Mortgage  Loan Seller  relating to or arising out of a
breach by the Mortgage  Loan Seller of any  representations  and  warranties  made in this Section 7 shall
accrue as to any Mortgage  Loan upon  (i) discovery  of such breach by the Mortgage  Loan Seller or notice
thereof by the party  discovering  such breach and  (ii) failure  by the Mortgage Loan Seller to cure such
breach,  purchase such Mortgage Loan or substitute a qualifying  Substitute  Mortgage Loan pursuant to the
terms hereof.

                   SECTION 8.       Representations  and  Warranties  Concerning the Mortgage Loan Seller.
As of the Closing  Date,  the Mortgage Loan Seller  represents  and warrants to the Purchaser as to itself
in the capacity indicated as follows:

                  (i)    the Mortgage Loan Seller (i) is a corporation duly organized,  validly existing
and in good  standing  under the laws of the State of Delaware and (ii) is qualified  and in good standing
to do business in each  jurisdiction  where such  qualification is necessary,  except where the failure so
to qualify  would not  reasonably  be  expected to have a material  adverse  effect on the  Mortgage  Loan
Seller 's business as  presently  conducted or on the Mortgage  Loan  Seller's  ability to enter into this
Agreement and to consummate the transactions contemplated hereby;

                  (ii)   the  Mortgage  Loan Seller has full  corporate  power to own its  property,  to
carry on its  business as presently  conducted  and to enter into and perform its  obligations  under this
Agreement;

                  (iii)  the execution  and delivery by the Mortgage  Loan Seller of this  Agreement has
been duly  authorized  by all necessary  action on the part of the Mortgage  Loan Seller;  and neither the
execution and delivery of this Agreement,  nor the consummation of the transactions  herein  contemplated,
nor compliance with the provisions  hereof by the Mortgage Loan Seller,  will conflict with or result in a
breach  of,  or  constitute  a  default  under,  any of the  provisions  of any  law,  governmental  rule,
regulation,  judgment,  decree or order  binding on the  Mortgage  Loan  Seller or its  properties  or the
charter or by-laws of the Mortgage Loan Seller,  except those conflicts,  breaches or defaults which would
not  reasonably  be expected to have a material  adverse  effect on the Mortgage Loan Seller 's ability to
enter into this Agreement and to consummate the transactions contemplated hereby;

                  (iv)   the  execution,  delivery and  performance  by the Mortgage Loan Seller of this
Agreement and the  consummation  by the Mortgage Loan Seller of the  transactions  contemplated  hereby do
not require the consent or approval of, the giving of notice to, the  registration  with, or the taking of
any other  action in respect of, any state,  federal or other  governmental  authority  or agency,  except
those consents,  approvals,  notices,  registrations or other actions as have already been obtained, given
or made and, in connection  with the  recordation of the  Mortgages,  powers of attorney or assignments of
Mortgages not yet completed;

                  (v)    this  Agreement  has been duly  executed and  delivered  by the  Mortgage  Loan
Seller and, assuming due authorization,  execution and delivery by the Purchaser,  constitutes a valid and
binding  obligation  of the  Mortgage  Loan Seller  enforceable  against it in  accordance  with its terms
(subject to applicable  bankruptcy  and insolvency  laws and other similar laws affecting the  enforcement
of the rights of creditors generally and general principles of equity);

                  (vi)   there are no actions,  suits or proceedings pending or, to the knowledge of the
Mortgage  Loan  Seller,   threatened,   against  the  Mortgage  Loan  Seller,  before  or  by  any  court,
administrative  agency,  arbitrator  or  governmental  body (i) with  respect  to any of the  transactions
contemplated  by this  Agreement  or  (ii) with  respect to any other  matter which in the judgment of the
Mortgage Loan Seller could  reasonably be expected to be determined  adversely to the Mortgage Loan Seller
and will if  determined  adversely  to the  Mortgage  Loan  Seller  materially  and  adversely  affect the
Mortgage Loan Seller 's ability to perform its  obligations  under this  Agreement;  and the Mortgage Loan
Seller is not in default  with respect to any order of any court,  administrative  agency,  arbitrator  or
governmental  body  so as to  materially  and  adversely  affect  the  transactions  contemplated  by this
Agreement; and

                  (vii)  the Mortgage Loan Seller's  Information  (identified  in Exhibit 3 hereof) does
not include any untrue  statement of a material fact or omit to state a material  fact  necessary in order
to make the statements made, in light of the circumstances under which they were made, not misleading.

                  SECTION 9.        Representations  and Warranties  Concerning  the Purchaser.  As of the
Closing Date, the Purchaser represents and warrants to the Mortgage Loan Seller as follows:

                  (i)    the Purchaser  (i) is a corporation  duly  organized,  validly  existing and in
good  standing  under the laws of the State of Delaware and (ii) is qualified  and in good  standing to do
business in each  jurisdiction  where such  qualification  is  necessary,  except  where the failure so to
qualify would not  reasonably be expected to have a material  adverse effect on the  Purchaser's  business
as presently  conducted or on the  Purchaser's  ability to enter into this Agreement and to consummate the
transactions contemplated hereby;

                  (ii)   the Purchaser  has full  corporate  power to own its property,  to carry on its
business as presently conducted and to enter into and perform its obligations under this Agreement;

                  (iii)  the execution and delivery by the  Purchaser of this  Agreement  have been duly
authorized by all necessary  action on the part of the  Purchaser;  and neither the execution and delivery
of this Agreement,  nor the consummation of the transactions herein contemplated,  nor compliance with the
provisions  hereof by the Purchaser,  will conflict with or result in a breach of, or constitute a default
under,  any of the  provisions  of any law,  governmental  rule,  regulation,  judgment,  decree  or order
binding on the Purchaser or its  properties or the articles of  incorporation  or bylaws of the Purchaser,
except those  conflicts,  breaches or defaults  which would not  reasonably be expected to have a material
adverse  effect  on  the  Purchaser's  ability  to  enter  into  this  Agreement  and  to  consummate  the
transactions contemplated hereby;

                  (iv)   the execution,  delivery and performance by the Purchaser of this Agreement and
the  consummation by the Purchaser of the transactions  contemplated  hereby do not require the consent or
approval  of,  the  giving of notice  to, the  registration  with,  or the  taking of any other  action in
respect  of, any  state,  federal or other  governmental  authority  or  agency,  except  those  consents,
approvals, notices, registrations or other actions as have already been obtained, given or made;

                  (v)    this  Agreement  has been duly  executed and  delivered by the  Purchaser  and,
assuming due  authorization,  execution and delivery by the Mortgage Loan Seller,  constitutes a valid and
binding  obligation  of the Purchaser  enforceable  against it in  accordance  with its terms  (subject to
applicable  bankruptcy and insolvency  laws and other similar laws affecting the enforcement of the rights
of creditors generally and general principles of equity);

                  (vi)   there are no actions,  suits or proceedings pending or, to the knowledge of the
Purchaser,  threatened,  against the Purchaser,  before or by any court, administrative agency, arbitrator
or governmental  body (i) with respect to any of the  transactions  contemplated by this Agreement or (ii)
with respect to any other matter which in the judgment of the Purchaser  will be  determined  adversely to
the Purchaser  and will if  determined  adversely to the  Purchaser  materially  and adversely  affect the
Purchaser's  ability to perform its obligations under this Agreement;  and the Purchaser is not in default
with respect to any order of any court,  administrative  agency,  arbitrator or governmental body so as to
materially and adversely affect the transactions contemplated by this Agreement; and

                  (vii)  the Purchaser's  Information  (identified in Exhibit 4 hereof) does not include
any untrue  statement of a material fact or omit to state a material  fact  necessary in order to make the
statements made, in light of the circumstances under which they were made, not misleading.

                  SECTION 10.       Conditions to Closing.

                  (1)    The  obligations  of the Purchaser  under this Agreement will be subject to the
satisfaction, on or prior to the Closing Date, of the following conditions:

                           (a)      Each of the  obligations  of the Mortgage  Loan Seller  required to be
         performed  at or prior to the Closing  Date  pursuant to the terms of this  Agreement  shall have
         been duly performed and complied with in all material respects;  all of the  representations  and
         warranties of the Mortgage Loan Seller under this  Agreement  shall be true and correct as of the
         date or dates specified in all material  respects;  and no event shall have occurred which,  with
         notice  or the  passage  of time,  would  constitute  a default  under  this  Agreement;  and the
         Purchaser shall have received  certificates  to that effect signed by authorized  officers of the
         Mortgage Loan Seller.

                           (b)      The  Purchaser  shall  have  received  all  of the  following  closing
         documents,  in such forms as are agreed upon and  reasonably  acceptable to the  Purchaser,  duly
         executed by all  signatories  other than the  Purchaser  as required  pursuant to the  respective
         terms thereof:

                                    (i)          The Mortgage Loan Schedule;

                                    (ii)         The  Pooling  and  Servicing   Agreement,   in  form  and
                  substance  reasonably  satisfactory to the Trustee and the Purchaser,  and all documents
                  required thereby duly executed by all signatories;

                                    (iii)        A  certificate  of an officer of the Mortgage Loan Seller
                  dated as of the Closing Date, in a form  reasonably  acceptable  to the  Purchaser,  and
                  attached  thereto  copies of the  charter and  by-laws of the  Mortgage  Loan Seller and
                  evidence as to the good standing of the Mortgage Loan Seller dated as of a recent date;

                                    (iv)         One or more  opinions of counsel from the  Mortgage  Loan
                  Seller's  counsel  otherwise  in  form  and  substance  reasonably  satisfactory  to the
                  Purchaser, the Trustee and each Rating Agency;

                                    (v)          A letter  from each of the Rating  Agencies  giving  each
                  Class of Certificates set forth on Schedule A hereto the rating set forth therein; and

                                    (vi)         Such other documents,  certificates (including additional
                  representations  and warranties)  and opinions as may be reasonably  necessary to secure
                  the intended ratings from each Rating Agency for the Certificates.

                           (c)      The   Certificates  to  be  sold  to  Bear  Stearns  pursuant  to  the
         Underwriting  Agreement and the Purchase  Agreement,  if  applicable,  shall have been issued and
         sold to Bear Stearns.

                           (d)      The Mortgage Loan Seller shall have  furnished to the  Purchaser  such
         other  certificates  of its officers or others and such other  documents  and opinions of counsel
         to evidence  fulfillment  of the  conditions  set forth in this  Agreement  and the  transactions
         contemplated hereby as the Purchaser and its respective counsel may reasonably request.

                  (2)      The  obligations  of the  Mortgage  Loan Seller under this  Agreement  shall be
subject to the satisfaction, on or prior to the Closing Date, of the following conditions:

                           (a)      The obligations of the Purchaser  required to be performed by it on or
         prior to the  Closing  Date  pursuant  to the  terms  of this  Agreement  shall  have  been  duly
         performed  and  complied  with  in all  material  respects,  and all of the  representations  and
         warranties  of the  Purchaser  under this  Agreement  shall be true and  correct in all  material
         respects as of the  Closing  Date,  and no event shall have  occurred  which would  constitute  a
         breach by it of the terms of this  Agreement,  and the Mortgage Loan Seller shall have received a
         certificate to that effect signed by an authorized officer of the Purchaser.

                           (b)      The  Mortgage  Loan Seller  shall have  received  copies of all of the
         following closing  documents,  in such forms as are agreed upon and reasonably  acceptable to the
         Mortgage  Loan Seller,  duly executed by all  signatories  other than the Mortgage Loan Seller as
         required pursuant to the respective terms thereof:

                                    (i)   A  certificate  of an officer of the  Purchaser  dated as of the
                  Closing  Date,  in a  form  reasonably  acceptable  to the  Mortgage  Loan  Seller,  and
                  attached  thereto the written  consent of the  shareholder of the Purchaser  authorizing
                  the  transactions   contemplated  by  this  Agreement  and  the  Pooling  and  Servicing
                  Agreement,  together with copies of the Purchaser's  articles of  incorporation,  bylaws
                  and evidence as to the good standing of the Purchaser dated as of a recent date;

                                    (ii)  One or more  opinions of counsel  from the  Purchaser's  counsel
                  in form and substance reasonably satisfactory to the Mortgage Loan Seller; and

                                    (iii) Such  other  documents,   certificates   (including   additional
                  representations  and warranties)  and opinions as may be reasonably  necessary to secure
                  the intended rating from each Rating Agency for the Certificates.

                  SECTION 11.       Fees and  Expenses.  Subject to Section 17 hereof,  the Mortgage Loan
Seller  shall pay on the  Closing  Date or such  later date as may be agreed to by the  Purchaser  (i) the
fees and expenses of the Mortgage Loan  Seller's  attorneys  and the  reasonable  fees and expenses of the
Purchaser's  attorneys,  (ii) the fees and expenses of Deloitte & Touche LLP, (iii) the fee for the use of
Purchaser's  Registration  Statement based on the aggregate  original principal amount of the Certificates
and the filing fee of the  Commission  as in effect on the date on which the  Registration  Statement  was
declared  effective,  (iv) the fees and expenses including  counsel's fees and expenses in connection with
any "blue  sky" and legal  investment  matters,  (v) the fees and  expenses  of the  Trustee  which  shall
include  without  limitation the fees and expenses of the Trustee (and the fees and  disbursements  of its
counsel)  with  respect to (A) legal and  document  review of this  Agreement,  the Pooling and  Servicing
Agreement,  the Certificates and related  agreements,  (B) attendance at the Closing and (C) review of the
Mortgage  Loans to be performed by the  Trustee,  (vi) the expenses for printing or otherwise  reproducing
the  Certificates,  the  Prospectus  and the  Prospectus  Supplement,  (vii) the fees and expenses of each
Rating Agency (both initial and ongoing),  (viii) the fees and expenses  relating to the  preparation  and
recordation  of mortgage  assignments  (including  intervening  assignments,  if any and if available,  to
evidence a complete  chain of title from the  originator  thereof to the Trustee)  from the Mortgage  Loan
Seller to the  Trustee or the  expenses  relating to the  Opinion of Counsel  referred to in Section  6(i)
hereof,  as the case may be,  and (ix)  Mortgage  File due  diligence  expenses  and  other  out-of-pocket
expenses  incurred by the  Purchaser in  connection  with the  purchase of the Mortgage  Loans and by Bear
Stearns in connection with the sale of the Certificates.

                  SECTION 12.       Accountants' Letters.

                  (i)    Deloitte & Touche LLP will review the  characteristics of a sample of the Mortgage
Loans  described  in the Final  Mortgage  Loan  Schedule  and will compare  those  characteristics  to the
description of the Mortgage Loans contained in the Prospectus  Supplement  under the captions  "Summary of
Terms - The  Mortgage  Pool" and  "Description  of the  Mortgage  Loans" and in  Schedule  A thereto.  The
Mortgage Loan Seller will  cooperate  with the Purchaser in making  available all  information  and taking
all steps  reasonably  necessary  to permit such  accountants  to  complete  the review and to deliver the
letters  required  of them under the  Underwriting  Agreement.  Deloitte  & Touche  LLP will also  confirm
certain  calculations  as set  forth  under the  caption  "Yield  and  Prepayment  Considerations"  in the
Prospectus Supplement.

                  (ii)  To the extent  statistical  information  with respect to the Servicer's  servicing
portfolio  is included in the  Prospectus  Supplement  under the caption  "The Master  Servicer," a letter
from the certified  public  accountant  for the Master  Servicer will be delivered to the Purchaser  dated
the date of the Prospectus  Supplement,  in the form previously  agreed to by the Mortgage Loan Seller and
the Purchaser, with respect to such statistical information.

                  SECTION 13.       Indemnification.

                  (i)    The Mortgage  Loan Seller shall  indemnify and hold harmless the Purchaser and its
directors,  officers and  controlling  persons (as defined in Section 15 of the  Securities  Act) from and
against any loss,  claim,  damage or liability or action in respect thereof,  to which they or any of them
may  become  subject,  under the  Securities  Act or  otherwise,  insofar  as such  loss,  claim,  damage,
liability  or  action  arises  out of,  or is based  upon (i) any  untrue  statement  of a  material  fact
contained in the Mortgage Loan Seller's  Information  as identified in Exhibit 3, the omission to state in
the Prospectus  Supplement or Prospectus (or any amendment  thereof or supplement  thereto approved by the
Mortgage Loan Seller and in which  additional  Mortgage  Loan  Seller's  Information  is  identified),  in
reliance  upon and in conformity  with  Mortgage Loan Seller's  Information a material fact required to be
stated therein or necessary to make the  statements  therein in light of the  circumstances  in which they
were made,  not  misleading,  (ii) any  representation  or warranty  assigned or made by the Mortgage Loan
Seller in  Section 7 or  Section 8 hereof  being,  or alleged to be,  untrue or  incorrect,  or  (iii) any
failure by the Mortgage  Loan Seller to perform its  obligations  under this  Agreement;  and the Mortgage
Loan  Seller  shall  reimburse  the  Purchaser  and each other  indemnified  party for any legal and other
expenses  reasonably  incurred by them in  connection  with  investigating  or  defending  or preparing to
defend against any such loss, claim, damage, liability or action.

         The  foregoing  indemnity  agreement  is in addition to any  liability  which the  Mortgage  Loan
Seller otherwise may have to the Purchaser or any other such indemnified party.

                  (ii)   The Purchaser  shall indemnify and hold harmless the Mortgage Loan Seller and its
respective  directors,  officers and controlling  persons (as defined in Section 15 of the Securities Act)
from and against any loss, claim,  damage or liability or action in respect thereof,  to which they or any
of them may become subject,  under the Securities Act or otherwise,  insofar as such loss, claim,  damage,
liability  or  action  arises  out of,  or is based  upon (a) any  untrue  statement  of a  material  fact
contained  in the  Purchaser's  Information  as  identified  in  Exhibit 4, the  omission  to state in the
Prospectus  Supplement or  Prospectus  (or any amendment  thereof or  supplement  thereto  approved by the
Purchaser  and in which  additional  Purchaser's  Information  is  identified),  in  reliance  upon and in
conformity  with the Purchaser's  Information,  a material fact required to be stated therein or necessary
to make the statements  therein in light of the  circumstances  in which they were made,  not  misleading,
(b) any  representation  or warranty made by the  Purchaser in Section 9 hereof  being,  or alleged to be,
untrue  or  incorrect,  or (c) any  failure  by the  Purchaser  to  perform  its  obligations  under  this
Agreement;  and the Purchaser shall reimburse the Mortgage Loan Seller,  and each other  indemnified party
for any  legal and  other  expenses  reasonably  incurred  by them in  connection  with  investigating  or
defending  or  preparing  to defend any such loss,  claim,  damage,  liability  or action.  The  foregoing
indemnity  agreement  is in  addition  to any  liability  which the  Purchaser  otherwise  may have to the
Mortgage Loan Seller, or any other such indemnified party,

                  (iii)  Promptly  after  receipt by an  indemnified  party under  subsection  (i) or (ii)
above of notice of the  commencement of any action,  such  indemnified  party shall, if a claim in respect
thereof is to be made against the  indemnifying  party under such  subsection,  notify each party  against
whom  indemnification  is to be sought in  writing  of the  commencement  thereof  (but the  failure so to
notify an  indemnifying  party shall not relieve such  indemnified  party from any liability  which it may
have under this Section 13 except to the extent that it has been  prejudiced  in any  material  respect by
such  failure  or from any  liability  which it may have  otherwise).  In case any such  action is brought
against any indemnified  party,  and it notifies an indemnifying  party of the commencement  thereof,  the
indemnifying  party will be entitled  to  participate  therein  and, to the extent it may elect by written
notice  delivered to the  indemnified  party promptly (but, in any event,  within 30 days) after receiving
the aforesaid  notice from such indemnified  party, to assume the defense thereof with counsel  reasonably
satisfactory to such indemnified party.  Notwithstanding  the foregoing,  the indemnified party or parties
shall have the right to employ its or their own  counsel in any such case,  but the fees and  expenses  of
such counsel shall be at the expense of such  indemnified  party or parties unless  (a) the  employment of
such counsel shall have been authorized in writing by one of the  indemnifying  parties in connection with
the defense of such action,  (b) the  indemnifying  parties shall not have employed counsel to have charge
of the defense of such action  within a reasonable  time after notice of  commencement  of the action,  or
(c) such  indemnified  party or  parties  shall have  reasonably  concluded  that  there is a conflict  of
interest  between  itself or themselves  and the  indemnifying  party in the conduct of the defense of any
claim or that the interests of the indemnified  party or parties are not  substantially  co-extensive with
those of the  indemnifying  party  (in which  case the  indemnifying  parties  shall not have the right to
direct the defense of such action on behalf of the indemnified  party or parties),  in any of which events
such  fees  and  expenses  shall  be  borne  by the  indemnifying  parties;  provided,  however,  that the
indemnifying  party  shall be liable  only for the fees and  expenses  of one  counsel in  addition to one
local counsel in the jurisdiction involved.  Anything in this subsection to the contrary  notwithstanding,
an indemnifying  party shall not be liable for any settlement or any claim or action effected  without its
written consent; provided, however, that such consent was not unreasonably withheld.

                  (iv)   If the  indemnification  provided for in paragraphs  (i) and (ii) of this Section
13 shall for any reason be unavailable to an indemnified  party in respect of any loss,  claim,  damage or
liability,  or any action in respect  thereof,  referred  to in Section 13,  then the  indemnifying  party
shall in lieu of  indemnifying  the  indemnified  party  contribute  to the amount paid or payable by such
indemnified party as a result of such loss, claim,  damage or liability,  or action in respect thereof, in
such  proportion as shall be  appropriate to reflect the relative  benefits  received by the Mortgage Loan
Seller on the one hand and the  Purchaser on the other from the  purchase and sale of the Mortgage  Loans,
the  offering of the  Certificates  and the other  transactions  contemplated  hereunder.  No person found
liable for a fraudulent  misrepresentation  shall be entitled to  contribution  from any person who is not
also found liable for such fraudulent misrepresentation.

                  (v)    The parties  hereto agree that reliance by an  indemnified  party on any publicly
available  information  or any  information  or directions  furnished by an  indemnifying  party shall not
constitute negligence, bad faith or willful misconduct by such indemnified party.

                  SECTION 14.       Notices. All demands,  notices and communications  hereunder shall be
in writing but may be delivered by facsimile transmission  subsequently  confirmed in writing.  Notices to
the  Mortgage  Loan  Seller  shall be  directed  to EMC  Mortgage  Corporation,  2780  Lake  Vista  Drive,
Lewisville,  Texas 75067, Attention:  General Counsel (Telecopy:  (214) 626-4889), or to any other address
as may hereafter be furnished by one party to the other party by like notice.  Any such demand,  notice or
communication  hereunder  shall be deemed to have been  received on the date  received at the  premises of
the  addressee  (as  evidenced,  in the case of  registered  or certified  mail,  by the date noted on the
return  receipt)  provided  that it is received on a Business  Day during  normal  business  hours and, if
received after normal business hours, then it shall be deemed to be received on the next Business Day.

                  SECTION 15.       Transfer  of  Mortgage  Loans.  As set forth in Section  4(iii),  the
Purchaser  intends to assign the  Mortgage  Loans and  certain  of its rights and  obligations  under this
Agreement to the Trustee  pursuant to the Pooling and  Servicing  Agreement,  and the Mortgage Loan Seller
hereby  consents to any such  assignment.  Upon any such  assignment,  the Trustee shall have the right to
enforce  directly  against the Mortgage Loan Seller the rights of the Purchaser  hereunder  that have been
assigned to the Trustee.  Notwithstanding  any such assignment,  with respect to the Mortgage Loan Seller,
the Purchaser shall remain entitled to the benefits set forth in Sections 11, 13 and 17.

                  SECTION 16.       Termination.  This  Agreement may be terminated (a) by the Purchaser,
if the  conditions  to the  Purchaser's  obligation  to close set forth under Section 10(1) hereof are not
fulfilled as and when  required to be fulfilled or (b) by the Mortgage Loan Seller,  if the  conditions to
the Mortgage Loan  Seller's  obligation to close set forth under Section 10(2) hereof are not fulfilled as
and when  required to be  fulfilled.  In the event of  termination  pursuant to clause (a),  the  Mortgage
Loan Seller shall pay, and in the event of  termination  pursuant to clause (b), the Purchaser  shall pay,
all  reasonable  out-of-pocket  expenses  incurred  by the  other  in  connection  with  the  transactions
contemplated by this Agreement.

                  SECTION 17.       Representations,  Warranties and Agreements to Survive Delivery.  All
representations,  warranties and agreements  contained in this Agreement,  or contained in certificates of
officers of the Mortgage Loan Seller submitted  pursuant hereto,  shall remain operative and in full force
and effect and shall  survive  delivery of the Mortgage  Loans to the  Purchaser  (and by the Purchaser to
the  Trustee).  Subsequent  to the  delivery of the Mortgage  Loans to the  Purchaser,  the Mortgage  Loan
Seller's  representations  and  warranties  contained  herein with respect to the Mortgage  Loans shall be
deemed to relate to the  Mortgage  Loans  actually  delivered to the  Purchaser  and included in the Final
Mortgage Loan Schedule and any  Substitute  Mortgage Loan and not to those Mortgage Loans deleted from the
Preliminary  Mortgage Loan Schedule  pursuant to Section 3 hereof prior to the closing of the transactions
contemplated hereby or any Deleted Mortgage Loan.

                  SECTION 18.       Severability.  If any provision of this Agreement shall be prohibited
or invalid  under  applicable  law,  this  Agreement  shall be  ineffective  only to such extent,  without
invalidating the remainder of this Agreement.

                  SECTION 19.       Counterparts.  This Agreement may be executed in  counterparts,  each
of which will be an original, but which together shall constitute one and the same agreement.

                  SECTION 20.       Amendment.  This  Agreement  cannot be  amended  or  modified  in any
manner without the prior written consent of each party.

                  SECTION 21.       GOVERNING LAW. THIS  AGREEMENT  SHALL BE DEEMED TO HAVE BEEN MADE AND
PERFORMED IN THE STATE OF NEW YORK WITHOUT  GIVING EFFECT TO ITS CONFLICT OF LAWS  PRINCIPLES  (OTHER THAN
SECTIONS  5-1401  AND  5-1402  OF THE NEW YORK  GENERAL  OBLIGATIONS  LAW) AND  SHALL  BE  INTERPRETED  IN
ACCORDANCE WITH THE LAWS OF SUCH STATE, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES OF SUCH STATE.

                  SECTION 22.       Further  Assurances.  Each  of the  parties  agrees  to  execute  and
deliver  such  instruments  and take such  actions as another  party  may,  from time to time,  reasonably
request in order to  effectuate  the purpose and to carry out the terms of this  Agreement  including  any
amendments hereto which may be required by either Rating Agency.

                  SECTION 23.       Successors and Assigns.  This  Agreement  shall bind and inure to the
benefit  of and be  enforceable  by the  Mortgage  Loan  Seller  and the  Purchaser  and  their  permitted
successors  and  assigns  and,  to the extent  specified  in Section 13 hereof,  Bear  Stearns,  and their
directors,  officers  and  controlling  persons  (within  the  meaning of federal  securities  laws).  The
Mortgage  Loan  Seller  acknowledges  and agrees  that the  Purchaser  may  assign  its rights  under this
Agreement (including,  without limitation,  with respect to the Mortgage Loan Seller's representations and
warranties  respecting  the  Mortgage  Loans) to the  Trustee.  Any person  into which the  Mortgage  Loan
Seller may be merged or consolidated (or any person  resulting from any merger or consolidation  involving
the Mortgage Loan Seller),  any person  resulting from a change in form of the Mortgage Loan Seller or any
person  succeeding to the business of the Mortgage Loan Seller,  shall be considered  the  "successor"  of
the  Mortgage  Loan Seller  hereunder  and shall be  considered a party  hereto  without the  execution or
filing of any paper or any further act or consent on the part of any party  hereto.  Except as provided in
the two  preceding  sentences  and in Section 15 hereto,  this  Agreement  cannot be assigned,  pledged or
hypothecated  by either party hereto  without the written  consent of the other parties to this  Agreement
and any such assignment or purported assignment shall be deemed null and void.

                  SECTION 24.       The Mortgage Loan Seller and the Purchaser.  The Mortgage Loan Seller
and the  Purchaser  will keep in full  effect all rights as are  necessary  to  perform  their  respective
obligations under this Agreement.

                  SECTION 25.       Entire  Agreement.  This Agreement  contains the entire agreement and
understanding  between the parties with respect to the subject  matter  hereof,  and  supersedes all prior
and contemporaneous agreements,  understandings,  inducements and conditions,  express or implied, oral or
written, of any nature whatsoever with respect to the subject matter hereof.

                  SECTION 26.       No  Partnership.   Nothing  herein   contained  shall  be  deemed  or
construed to create a partnership or joint venture between the parties hereto.

                                    [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




--------------------------------------------------------------------------------




         IN WITNESS  WHEREOF,  the parties  hereto have  caused  their names to be signed  hereto by their
respective duly authorized officers as of the date first above written.

                                                              EMC MORTGAGE CORPORATION


                                                              By:__________________________________________
                                                              Name:
                                                              Title:


                                                              STRUCTURED  ASSET  MORTGAGE   INVESTMENT  II
                                                              INC.

                                                              By:__________________________________________
                                                              Name:   Baron Silverstein
                                                              Title:  Senior Managing Director




--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT 1
                                              CONTENTS OF MORTGAGE FILE

         With respect to each  Mortgage  Loan,  the  Mortgage  File shall  include  each of the  following
items,  which shall be available  for  inspection  by the  Purchaser or its  designee,  and which shall be
delivered to the Purchaser or its designee pursuant to the terms of the Agreement:

                  (i)    The  original  Mortgage  Note,  endorsed  without  recourse to the order of the
         Trustee and showing an unbroken  chain of  endorsements  from the original  payee  thereof to the
         Person endorsing it to the Trustee, or a lost note affidavit;

                  (ii)   The original  Mortgage and, if the related Mortgage Loan is a MOM Loan,  noting
         the presence of the MIN and language  indicating  that such  Mortgage  Loan is a MOM Loan,  which
         shall have been  recorded (or if the original is not  available,  a copy),  with evidence of such
         recording  indicated  thereon  (or if the  original  Mortgage,  assignments  to  the  Trustee  or
         intervening  assignments  thereof which have been  delivered,  are being  delivered or will, upon
         receipt of recording  information  relating to the Mortgage required to be included  thereon,  be
         delivered to recording  offices for  recording  and have not been  returned to the Mortgage  Loan
         Seller in time to permit  their  recording  as  specified  in Section  2.01(b) of the Pooling and
         Servicing Agreement, shall be in recordable form);

                  (iii)  Unless the  Mortgage  Loan is a MOM Loan, a certified  copy of the  assignment
         (which may be in the form of a blanket  assignment if permitted in the  jurisdiction in which the
         Mortgaged Property is located) to "Citibank,  N.A., as Trustee",  with evidence of recording with
         respect to each  Mortgage Loan in the name of the Trustee  thereon (or if the original  Mortgage,
         assignments  to the Trustee or intervening  assignments  thereof which have been  delivered,  are
         being  delivered  or will,  upon  receipt  of  recording  information  relating  to the  Mortgage
         required to be included  thereon,  be delivered to recording  offices for  recording and have not
         been  returned to the  Mortgage  Loan Seller in time to permit  their  delivery as  specified  in
         Section  2.01(b) of the Pooling and Servicing  Agreement,  the Mortgage Loan Seller may deliver a
         true copy thereof with a  certification  by the Mortgage  Loan Seller,  on the face of such copy,
         substantially  as follows:  "Certified to be a true and correct copy of the  original,  which has
         been transmitted for recording");

                  (iv)   All  intervening  assignments  of the Mortgage,  if applicable  and only to the
         extent available to the Mortgage Loan Seller with evidence of recording thereon;

                  (v)    The  original  or a copy of the  policy  or  certificate  of  primary  mortgage
         guaranty insurance, to the extent available, if any;

                  (vi)   The original  policy of title  insurance or  mortgagee's  certificate  of title
         insurance or commitment or binder for title insurance; and

                  (vii)  The originals of all modification agreements, if applicable and available.




--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT 2

                                         MORTGAGE LOAN SCHEDULE INFORMATION

         The  Preliminary  and Final  Mortgage Loan  Schedules  shall set forth the following  information
with respect to each Mortgage Loan:

(a)      the city, state and zip code of the Mortgaged Property;
(b)      the property type;
(c)      the Mortgage Interest Rate;
(d)      the Servicing Fee Rate;
(e)      the Master Servicer's Fee Rate;
(f)      the LPMI Fee, if applicable;
(g)      the Trustee Fee Rate, if applicable;
(h)      the Net Rate;
(i)      the maturity date;
(j)      the stated original term to maturity;
(k)      the stated remaining term to maturity;
(l)      the original Principal Balance;
(m)      the first payment date;
(n)      the principal and interest payment in effect as of the Cut-off Date;
(o)      the unpaid Principal Balance as of the Cut-off Date;
(p)      the Loan-to-Value Ratio at origination;
(q)      the insurer of any Primary Mortgage Insurance Policy;
(r)      the MIN with respect to each MOM Loan;
(s)      the Gross Margin, if applicable;
(t)      the next Adjustment Date, if applicable;
(u)      the Maximum Lifetime Mortgage Rate, if applicable;
(v)      the Minimum Lifetime Mortgage Rate, if applicable;
(w)      the Periodic Rate Cap, if applicable;
(x)      the Loan Group, if applicable;
(y)      a code indicating whether the Mortgage Loan is negatively amortizing;
(z)      which Mortgage Loans adjust after an initial fixed-rate period of one, two, three, five, seven
         or ten years or any other period;
(aa)     the Prepayment Charge, if any;
(bb)     lien position (e.g., first lien or second lien);
(cc)     a code indicating whether the Mortgage Loan is has a balloon payment;
(dd)     a code indicating whether the Mortgage Loan is an interest-only loan;
(ee)     the interest-only term, if applicable;
(ff)     the Mortgage Loan Seller; and
(gg)     the original amortization term.

Such  schedule  also shall set forth for all of the Mortgage  Loans,  the total number of Mortgage  Loans,
the total of each of the amounts  described  under (n) and (j) above,  the  weighted  average by principal
balance as of the  Cut-off  Date of each of the rates  described  under (c)  through  (h)  above,  and the
weighted average remaining term to maturity by unpaid principal balance as of the Cut-off Date.




--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT 3

                                         MORTGAGE LOAN SELLER'S INFORMATION

         All information in the Prospectus  Supplement  described under the following  Sections:  "SUMMARY
OF  TERMS  -- The  Mortgage  Pool,"  "DESCRIPTION  OF THE  MORTGAGE  LOANS"  and  "SCHEDULE  A --  CERTAIN
CHARACTERISTICS OF THE MORTGAGE LOANS."




--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT 4

                                               PURCHASER'S INFORMATION

         All  information  in the  Prospectus  Supplement  and the  Prospectus,  except the Mortgage  Loan
Seller's Information.




--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT 5

                                               SCHEDULE OF LOST NOTES

                                               Available Upon Request




--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT 6

                   Standard & Poor's LEVELS® Glossary, Version 5.7 Revised, Appendix E

                                                                                  REVISED August 1, 2005

APPENDIX E - Standard & Poor's Anti-Predatory Lending Categorization


                  Standard & Poor's has categorized loans governed by  anti-predatory  lending laws in the
Jurisdictions  listed below into three  categories  based upon a  combination  of factors that include (a)
the risk exposure  associated  with the assignee  liability and (b) the tests and  thresholds set forth in
those laws.  Note that  certain  loans  classified  by the  relevant  statute as Covered  are  included in
Standard & Poor's High Cost Loan Category  because they included  thresholds and tests that are typical of
what is generally considered High Cost by the industry.

Standard & Poor's High Cost Loan Categorization

_____________________________________________________________________________________________________________________
       State/Jurisdiction           Name of Anti-Predatory Lending Law/Effective       Category under Applicable
                                                         Date                          Anti-Predatory Lending Law
_____________________________________________________________________________________________________________________
Arkansas                           Arkansas Home Loan Protection Act, Ark. Code      High Cost Home Loan
                                   Ann. §§ 23-53-101 et seq.

                                   Effective July 16, 2003
_____________________________________________________________________________________________________________________
Cleveland Heights, OH              Ordinance No. 72-2003 (PSH), Mun. Code §§         Covered Loan
                                   757.01 et seq.

                                   Effective June 2, 2003
_____________________________________________________________________________________________________________________
Colorado                           Consumer Equity Protection, Colo. Stat. Ann. §§   Covered Loan
                                   5-3.5-101 et seq.

                                   Effective for covered loans offered or entered
                                   into on or after January 1, 2003. Other
                                   provisions of the Act took effect on June 7,
                                   2002
_____________________________________________________________________________________________________________________
Connecticut                        Connecticut Abusive Home Loan Lending Practices   High Cost Home Loan
                                   Act, Conn. Gen. Stat. §§ 36a-746 et seq.

                                   Effective October 1, 2001
_____________________________________________________________________________________________________________________
District of Columbia               Home Loan Protection Act, D.C. Code §§            Covered Loan
                                   26-1151.01 et seq.

                                   Effective for loans closed on or after January
                                   28, 2003
_____________________________________________________________________________________________________________________
Florida                            Fair Lending Act, Fla. Stat. Ann. §§ 494.0078     High Cost Home Loan
                                   et seq.

                                   Effective October 2, 2002
_____________________________________________________________________________________________________________________
Georgia (Oct. 1, 2002 - Mar. 6,    Georgia Fair Lending Act, Ga. Code Ann. §§        High Cost Home Loan
2003)                              7-6A-1 et seq.
_____________________________________________________________________________________________________________________
Georgia as amended (Mar. 7, 2003   Georgia Fair Lending Act, Ga. Code Ann. §§        High Cost Home Loan
- current)                         7-6A-1 et seq.

                                   Effective for loans closed on or after March 7,
                                   2003
_____________________________________________________________________________________________________________________
HOEPA Section 32                   Home Ownership and Equity Protection Act of       High Cost Loan
                                   1994, 15 U.S.C. § 1639, 12 C.F.R. §§ 226.32 and
                                   226.34

                                   Effective October 1, 1995, amendments October
                                   1, 2002
_____________________________________________________________________________________________________________________
Illinois                           High Risk Home Loan Act, Ill. Comp. Stat. tit.    High Risk Home Loan
                                   815, §§ 137/5 et seq.

                                   Effective January 1, 2004 (prior to this date,
                                   regulations under Residential Mortgage License
                                   Act effective from May 14, 2001)
_____________________________________________________________________________________________________________________

Indiana                            Indiana Home Loan Practices Act, Ind. Code Ann.   High Cost Home Loan
                                   §§ 24-9-1-1 et seq.

                                   Effective for loans originated on or after
                                   January 1, 2005.
_____________________________________________________________________________________________________________________
Kansas                             Consumer Credit Code, Kan. Stat. Ann. §§          High Loan to Value Consumer
                                   16a-1-101 et seq.                                 Loan (id. § 16a-3-207) and;

                                   Sections 16a-1-301 and 16a-3-207 became
                                   effective April 14, 1999; Section 16a-3-308a
                                   became effective July 1, 1999
_____________________________________________________________________________________________________________________

                                                                                     High APR Consumer Loan (id. §
                                                                                     16a-3-308a)
_____________________________________________________________________________________________________________________
Kentucky                           2003 KY H.B. 287 - High Cost Home Loan Act, Ky.   High Cost Home Loan
                                   Rev. Stat. §§ 360.100 et seq.

                                   Effective June 24, 2003
_____________________________________________________________________________________________________________________
Maine                              Truth in Lending, Me. Rev. Stat. tit. 9-A, §§     High Rate High Fee Mortgage
                                   8-101 et seq.

                                   Effective September 29, 1995 and as amended
                                   from time to time
_____________________________________________________________________________________________________________________
Massachusetts                      Part 40 and Part 32, 209 C.M.R. §§ 32.00 et       High Cost Home Loan
                                   seq. and 209 C.M.R. §§ 40.01 et seq.

                                   Effective March 22, 2001 and amended from time
                                   to time
_____________________________________________________________________________________________________________________

                                   Massachusetts Predatory Home Loan Practices Act   High Cost Home Mortgage Loan
                                   Mass. Gen. Laws ch. 183C,  §§ 1 et seq.

                                   Effective November 7, 2004
_____________________________________________________________________________________________________________________
Nevada                             Assembly Bill No. 284, Nev. Rev. Stat. §§         Home Loan
                                   598D.010 et seq.

                                   Effective October 1, 2003
_____________________________________________________________________________________________________________________
New Jersey                         New Jersey Home Ownership Security Act of 2002,   High Cost Home Loan
                                   N.J. Rev. Stat. §§ 46:10B-22 et seq.

                                   Effective for loans closed on or after November
                                   27, 2003
_____________________________________________________________________________________________________________________
New Mexico                         Home Loan Protection Act, N.M. Rev. Stat. §§      High Cost Home Loan
                                   58-21A-1 et seq.

                                   Effective as of January 1, 2004; Revised as of
                                   February 26, 2004
_____________________________________________________________________________________________________________________
New York                           N.Y. Banking Law Article 6-l                      High Cost Home Loan

                                   Effective for applications made on or after
                                   April 1, 2003
_____________________________________________________________________________________________________________________
North Carolina                     Restrictions and Limitations on High Cost Home    High Cost Home Loan
                                   Loans, N.C. Gen. Stat. §§ 24-1.1E et seq.

                                   Effective July 1, 2000; amended October 1, 2003
                                   (adding open-end lines of credit)
_____________________________________________________________________________________________________________________
Ohio                               H.B. 386 (codified in various sections of the     Covered Loan
                                   Ohio Code), Ohio Rev. Code Ann. §§ 1349.25 et
                                   seq.

                                   Effective May 24, 2002
_____________________________________________________________________________________________________________________
Oklahoma                           Consumer Credit Code (codified in various         Subsection 10 Mortgage
                                   sections of Title 14A)

                                   Effective July 1, 2000; amended effective
                                   January 1, 2004
_____________________________________________________________________________________________________________________
South Carolina                     South Carolina High Cost and Consumer Home        High Cost Home Loan
                                   Loans Act, S.C. Code
                                   Ann. §§ 37-23-10 et seq.

                                   Effective for loans taken on or after January
                                   1, 2004
_____________________________________________________________________________________________________________________
West Virginia                      West Virginia Residential Mortgage Lender,        West Virginia Mortgage Loan
                                   Broker and Servicer Act, W. Va. Code Ann. §§      Act Loan
                                   31-17-1 et seq.
                                   Effective June 5, 2002
_____________________________________________________________________________________________________________________

Standard & Poor's Covered Loan Categorization

_____________________________________________________________________________________________________________________
       State/Jurisdiction           Name of Anti-Predatory Lending Law/Effective       Category under Applicable
                                                         Date                          Anti-Predatory Lending Law
_____________________________________________________________________________________________________________________
Georgia (Oct. 1, 2002 - Mar. 6,    Georgia Fair Lending Act, Ga. Code Ann. §§        Covered Loan
2003)                              7-6A-1 et seq.

                                   Effective October 1, 2002 - March 6, 2003
_____________________________________________________________________________________________________________________
New Jersey                         New Jersey Home Ownership Security Act of 2002,   Covered Home Loan
                                   N.J. Rev. Stat. §§ 46:10B-22 et seq.

                                   Effective November 27, 2003 - July 5, 2004
_____________________________________________________________________________________________________________________

Standard & Poor's Home Loan Categorization

_____________________________________________________________________________________________________________________
       State/Jurisdiction           Name of Anti-Predatory Lending Law/Effective       Category under Applicable
                                                         Date                          Anti-Predatory Lending Law
_____________________________________________________________________________________________________________________
Georgia (Oct. 1, 2002 - Mar. 6,    Georgia Fair Lending Act, Ga. Code Ann. §§        Home Loan
2003)                              7-6A-1 et seq.

                                   Effective October 1, 2002 - March 6, 2003
_____________________________________________________________________________________________________________________
New Jersey                         New Jersey Home Ownership Security                Home Loan
                                   Act of 2002, N.J. Rev. Stat. §§ 46:10B-22 et
                                   seq.

                                   Effective for loans closed on or after November
                                   27, 2003
_____________________________________________________________________________________________________________________
New Mexico                         Home Loan Protection Act, N.M. Rev. Stat. §§      Home Loan
                                   58-21A-1 et seq.

                                   Effective as of January 1, 2004; Revised as of
                                   February 26, 2004
_____________________________________________________________________________________________________________________
North Carolina                     Restrictions and Limitations on High Cost Home    Consumer Home Loan
                                   Loans, N.C. Gen. Stat. §§ 24-1.1E et seq.

                                   Effective July 1, 2000; amended October 1, 2003
                                   (adding open-end lines of credit)
_____________________________________________________________________________________________________________________
South Carolina                     South Carolina High Cost and Consumer Home        Consumer Home Loan
                                   Loans Act, S.C. Code Ann. §§ 37-23-10 et seq.

                                   Effective for loans taken on or after January
                                   1, 2004
_____________________________________________________________________________________________________________________




--------------------------------------------------------------------------------




                                                     SCHEDULE A

                                   REQUIRED RATINGS FOR EACH CLASS OF CERTIFICATES

Offered               S&P      Moody's       DBRS
Certificates
Class I-A-1           AAA        Aaa          AAA
Class I-A-2           AAA        Aaa          AAA
Class II-A-1          AAA        Aaa          AAA
Class II-A-2          AAA        Aaa          AAA
Class II-A-3          AAA        Aa1          AAA
Class II-X-1          AAA        Aaa          AAA
Class II-X-2          AAA        Aaa          AAA
Class II-X-3          AAA        Aa1          AAA
Class I-M-1           AA         Aa2          AA
Class I-M-2            A          A2           A
Class I-B-1           BBB+       Baa1     BBB (high)
Class I-B-2           BBB        Baa2         BBB
Class I-B-3           BBB-       Baa3      BBB (low)
Class II-B-1          AA         Aa2          AA
Class II-BX-1         AA         Aa2          AA
Class II-B-2           A          A2        A (high)
Class II-B-3          BBB        Baa2      BBB (high)

None of the above  ratings has been  lowered,  qualified or withdrawn  since the dates of issuance of such
ratings by the Rating Agencies.




--------------------------------------------------------------------------------




                                                                                                                         SCHEDULE B

                                          MORTGAGE LOAN SCHEDULE

                       (A copy has been provided to the Purchaser and the Trustee)




--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT K



                                                [RESERVED]




--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT L


                                          FORM OF CERTIFICATION

         Re:      Bear  Stearns  ALT-A  Trust  2007-2 (the  "Trust"),  Asset-Backed  Certificates,  Series
2007-2,  issued  pursuant  to the  Pooling  and  Servicing  Agreement,  dated as of March 1,  2007,  among
Structured Asset Mortgage  Investments II Inc., the company, EMC Mortgage  Corporation,  Wells Fargo Bank,
N.A., as master  servicer and securities  administrator  (the  "Securities  Administrator"),  and Citibank
N.A., as trustee (the "Trustee").

         The Securities Administrator hereby certifies to the Depositor,  and its officers,  directors and
affiliates, and with the knowledge and intent that they will rely upon this certification, that:

         (1)      I have  reviewed the annual  report on Form 10-K for the fiscal year [____] (the "Annual
Report"),  and all reports on Form 10-D  required  to be filed in respect of period  covered by the Annual
Report (collectively with the Annual Report, the "Reports"), of the Trust;

         (2)      To my  knowledge,  (a)  the  Reports,  taken  as a  whole,  do not  contain  any  untrue
statement of a material fact or omit to state a material fact  necessary to make the  statements  made, in
light of the  circumstances  under which such  statements  were made, not  misleading  with respect to the
period covered by the Annual Report, and (b) the Securities  Administrator's  assessment of compliance and
related  attestation  report referred to below, taken as a whole, do not contain any untrue statement of a
material  fact or omit to state a material  fact  necessary to make the  statements  made, in light of the
circumstances  under which such  statements  were made, not misleading  with respect to the period covered
by such assessment of compliance and attestation report;

         (3)      To  my  knowledge,   the  distribution  information  required  to  be  provided  by  the
Securities  Administrator  under the Pooling  and  Servicing  Agreement  for  inclusion  in the Reports is
included in the Reports;

         (4)      I  am   responsible   for  reviewing  the   activities   performed  by  the   Securities
Administrator  under the Pooling and Servicing  Agreement,  and based on my knowledge  and the  compliance
review  conducted in preparing the compliance  statement of the Securities  Administrator  required by the
Pooling and Servicing  Agreement,  and except as disclosed in the Reports,  the  Securities  Administrator
has fulfilled its obligations under the Pooling and Servicing Agreement in all material respects; and

         (5)      The report on  assessment  of  compliance  with  servicing  criteria  applicable  to the
Securities   Administrator  for  asset-backed   securities  of  the  Securities   Administrator  and  each
Subcontractor  utilized by the Securities  Administrator and related  attestation  report on assessment of
compliance  with  servicing  criteria  applicable  to it required  to be included in the Annual  Report in
accordance  with Item 1122 of  Regulation AB and Exchange Act Rules 13a-18 and 15d-18 has been included as
an exhibit to the Annual Report.  Any material  instances of  non-compliance  are described in such report
and have been disclosed in the Annual Report.

In giving the  certifications  above, the Securities  Administrator  has reasonably  relied on information
provided  to  it  by  the  following  unaffiliated  parties:  [names  of  servicer(s),   master  servicer,
subservicer, depositor, trustee, custodian(s)]

Date:________________________________________________


_____________________________________________________
[Signature]
[Title]


                                                                                                                          EXHIBIT M

                      SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE

Definitions
Primary Servicer - transaction party having borrower contact
Master Servicer - aggregator of pool assets
Securities Administrator - waterfall calculator
Back-up Servicer - named in the transaction (in the event a Back up Servicer becomes the Primary
Servicer, follow Primary Servicer obligations)
Custodian - safe keeper of pool assets
Trustee - fiduciary of the transaction

Note:  The definitions above describe the essential function that the party performs, rather than the
party's title.  So, for example, in a particular transaction, the trustee may perform the "paying agent"
and "securities administrator" functions, while in another transaction, the securities administrator may
perform these functions.

Where there are multiple checks for criteria the attesting party will identify in their management
assertion that they are attesting only to the portion of the distribution chain they are responsible for
in the related transaction agreements.

Key:     X - obligation

______________________________________________________________________________________________________________________
Reg AB Reference    Servicing Criteria                Primary       Master      Securities   Custodian    Trustee
                                                      Servicer      Servicer    Admin                     (nominal)

______________________________________________________________________________________________________________________
                    General Servicing Considerations
______________________________________________________________________________________________________________________
1122(d)(1)(i)       Policies and procedures are            X            X            X
                    instituted to monitor any
                    performance or other triggers
                    and events of default in
                    accordance with the transaction
                    agreements.
______________________________________________________________________________________________________________________
1122(d)(1)(ii)      If any material servicing              X            X
                    activities are outsourced to
                    third parties, policies and
                    procedures are instituted to
                    monitor the third party's
                    performance and compliance with
                    such servicing activities.
______________________________________________________________________________________________________________________
                    Any requirements in the
                    transaction agreements to
                    maintain a back-up servicer for
1122(d)(1)(iii)     the Pool Assets are maintained.
______________________________________________________________________________________________________________________
1122(d)(1)(iv)      A fidelity bond and errors and         X            X
                    omissions policy is in effect
                    on the party participating in
                    the servicing function
                    throughout the reporting period
                    in the amount of coverage
                    required by and otherwise in
                    accordance with the terms of
                    the transaction agreements.
______________________________________________________________________________________________________________________
                    Cash Collection and
                    Administration
______________________________________________________________________________________________________________________
1122(d)(2)(i)       Payments on pool assets are            X            X            X
                    deposited into the appropriate
                    custodial bank accounts and
                    related bank clearing accounts
                    no more than two business days
                    following receipt, or such
                    other number of days specified
                    in the transaction agreements.
______________________________________________________________________________________________________________________
                    Disbursements made via wire            X            X            X
                    transfer on behalf of an
                    obligor or to an investor are
                    made only by authorized
1122(d)(2)(ii)      personnel.
______________________________________________________________________________________________________________________
                    Advances of funds or guarantees        X            X            X
                    regarding collections, cash
                    flows or distributions, and any
                    interest or other fees charged
                    for such advances, are made,
                    reviewed and approved as
                    specified in the transaction
1122(d)(2)(iii)     agreements.
______________________________________________________________________________________________________________________
                    The related accounts for the           X            X            X
                    transaction, such as cash
                    reserve accounts or accounts
                    established as a form of over
                    collateralization, are
                    separately maintained (e.g.,
                    with respect to commingling of
                    cash) as set forth in the
1122(d)(2)(iv)      transaction agreements.
______________________________________________________________________________________________________________________
                    Each custodial account is              X            X            X
                    maintained at a federally
                    insured depository institution
                    as set forth in the transaction
                    agreements. For purposes of
                    this criterion, "federally
                    insured depository institution"
                    with respect to a foreign
                    financial institution means a
                    foreign financial institution
                    that meets the requirements of
                    Rule 13k-1(b)(1) of the
1122(d)(2)(v)       Securities Exchange Act.
______________________________________________________________________________________________________________________
                    Unissued checks are safeguarded        X                         X
                    so as to prevent unauthorized
1122(d)(2)(vi)      access.
______________________________________________________________________________________________________________________
1122(d)(2)(vii)     Reconciliations are prepared on        X            X            X
                    a monthly basis for all
                    asset-backed securities related
                    bank accounts, including
                    custodial accounts and related
                    bank clearing accounts. These
                    reconciliations are (A)
                    mathematically accurate; (B)
                    prepared within 30 calendar
                    days after the bank statement
                    cutoff date, or such other
                    number of days specified in the
                    transaction agreements; (C)
                    reviewed and approved by
                    someone other than the person
                    who prepared the
                    reconciliation; and (D) contain
                    explanations for reconciling
                    items. These reconciling items
                    are resolved within 90 calendar
                    days of their original
                    identification, or such other
                    number of days specified in the
                    transaction agreements.
______________________________________________________________________________________________________________________
                    Investor Remittances and
                    Reporting
______________________________________________________________________________________________________________________
1122(d)(3)(i)       Reports to investors, including        X            X            X
                    those to be filed with the
                    Commission, are maintained in
                    accordance with the transaction
                    agreements and applicable
                    Commission requirements.
                    Specifically, such reports (A)
                    are prepared in accordance with
                    timeframes and other terms set
                    forth in the transaction
                    agreements; (B) provide
                    information calculated in
                    accordance with the terms
                    specified in the transaction
                    agreements; (C) are filed with
                    the Commission as required by
                    its rules and regulations; and
                    (D) agree with investors' or
                    the trustee's records as to the
                    total unpaid principal balance
                    and number of Pool Assets
                    serviced by the Servicer.
______________________________________________________________________________________________________________________
                    Amounts due to investors are           X            X            X
                    allocated and remitted in
                    accordance with timeframes,
                    distribution priority and other
                    terms set forth in the
1122(d)(3)(ii)      transaction agreements.
______________________________________________________________________________________________________________________
                    Disbursements made to an               X            X            X
                    investor are posted within two
                    business days to the Servicer's
                    investor records, or such other
                    number of days specified in the
1122(d)(3)(iii)     transaction agreements.
______________________________________________________________________________________________________________________
                    Amounts remitted to investors          X            X            X
                    per the investor reports agree
                    with cancelled checks, or other
                    form of payment, or custodial
1122(d)(3)(iv)      bank statements.
______________________________________________________________________________________________________________________
                    Pool Asset Administration
______________________________________________________________________________________________________________________
1122(d)(4)(i)       Collateral or security on pool         X                                      X
                    assets is maintained as
                    required by the transaction
                    agreements or related pool
                    asset documents.
______________________________________________________________________________________________________________________
1122(d)(4)(ii)      Pool assets  and related               X                                      X
                    documents are safeguarded as
                    required by the transaction
                    agreements
______________________________________________________________________________________________________________________
1122(d)(4)(iii)     Any additions, removals or             X                         X
                    substitutions to the asset pool
                    are made, reviewed and approved
                    in accordance with any
                    conditions or requirements in
                    the transaction agreements.
______________________________________________________________________________________________________________________
1122(d)(4)(iv)      Payments on pool assets,               X
                    including any payoffs, made in
                    accordance with the related
                    pool asset documents are posted
                    to the Servicer's obligor
                    records maintained no more than
                    two business days after
                    receipt, or such other number
                    of days specified in the
                    transaction agreements, and
                    allocated to principal,
                    interest or other items (e.g.,
                    escrow) in accordance with the
                    related pool asset documents.
______________________________________________________________________________________________________________________
                    The Servicer's records                 X
                    regarding the pool assets agree
                    with the Servicer's records
                    with respect to an obligor's
1122(d)(4)(v)       unpaid principal balance.
______________________________________________________________________________________________________________________
                    Changes with respect to the            X            X
                    terms or status of an obligor's
                    pool assets (e.g., loan
                    modifications or re-agings) are
                    made, reviewed and approved by
                    authorized personnel in
                    accordance with the transaction
                    agreements and related pool
1122(d)(4)(vi)      asset documents.
______________________________________________________________________________________________________________________
                    Loss mitigation or recovery            X            X
                    actions (e.g., forbearance
                    plans, modifications and deeds
                    in lieu of foreclosure,
                    foreclosures and repossessions,
                    as applicable) are initiated,
                    conducted and concluded in
                    accordance with the timeframes
                    or other requirements
                    established by the transaction
1122(d)(4)(vii)     agreements.
______________________________________________________________________________________________________________________
1122(d)(4)(viii)    Records documenting collection         X
                    efforts are maintained during
                    the period a pool asset is
                    delinquent in accordance with
                    the transaction agreements.
                    Such records are maintained on
                    at least a monthly basis, or
                    such other period specified in
                    the transaction agreements, and
                    describe the entity's
                    activities in monitoring
                    delinquent pool assets
                    including, for example, phone
                    calls, letters and payment
                    rescheduling plans in cases
                    where delinquency is deemed
                    temporary (e.g., illness or
                    unemployment).
______________________________________________________________________________________________________________________
1122(d)(4)(ix)      Adjustments to interest rates          X
                    or rates of return for pool
                    assets with variable rates are
                    computed based on the related
                    pool asset documents.
______________________________________________________________________________________________________________________
1122(d)(4)(x)       Regarding any funds held in            X
                    trust for an obligor (such as
                    escrow accounts): (A) such
                    funds are analyzed, in
                    accordance with the obligor's
                    pool asset documents, on at
                    least an annual basis, or such
                    other period specified in the
                    transaction agreements; (B)
                    interest on such funds is paid,
                    or credited, to obligors in
                    accordance with applicable pool
                    asset documents and state laws;
                    and (C) such funds are returned
                    to the obligor within 30
                    calendar days of full repayment
                    of the related pool assets, or
                    such other number of days
                    specified in the transaction
                    agreements.
______________________________________________________________________________________________________________________
                    Payments made on behalf of an          X
                    obligor (such as tax or
                    insurance payments) are made on
                    or before the related penalty
                    or expiration dates, as
                    indicated on the appropriate
                    bills or notices for such
                    payments, provided that such
                    support has been received by
                    the servicer at least 30
                    calendar days prior to these
                    dates, or such other number of
                    days specified in the
1122(d)(4)(xi)      transaction agreements.
______________________________________________________________________________________________________________________
                    Any late payment penalties in          X
                    connection with any payment to
                    be made on behalf of an obligor
                    are paid from the Servicer's
                    funds and not charged to the
                    obligor, unless the late
                    payment was due to the
1122(d)(4)(xii)     obligor's error or omission.
______________________________________________________________________________________________________________________
                    Disbursements made on behalf of        X
                    an obligor are posted within
                    two business days to the
                    obligor's records maintained by
                    the servicer, or such other
                    number of days specified in the
1122(d)(4)(xiii)    transaction agreements.
______________________________________________________________________________________________________________________
                    Delinquencies, charge-offs and         X            X
                    uncollectible accounts are
                    recognized and recorded in
                    accordance with the transaction
1122(d)(4)(xiv)     agreements.
______________________________________________________________________________________________________________________
                    Any external enhancement or            X                         X
                    other support, identified in
                    Item 1114(a)(1) through (3) or
                    Item 1115 of Regulation AB, is
                    maintained as set forth in the
                    transaction agreements.  (In
                    this transaction there is no
                    external enhancement or other
1122(d)(4)(xv)      support.)
______________________________________________________________________________________________________________________




--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT N
                                      FORM OF BACK-UP CERTIFICATION

          I.The [                   ] agreement dated as of [      ], 200[ ] (the "Agreement"), among [IDENTIFY
         PARTIES] I, ________________________________, the _______________________ of [NAME OF
         COMPANY], certify to  [the Depositor] and the [Master Servicer] [Securities
         Administrator] [Trustee], and their officers, with the knowledge and intent that they
         will rely upon this certification, that:

         (1)      I  have  reviewed  the  servicer  compliance   statement  of  the  Company  provided  in
         accordance  with  Item  1123 of  Regulation  AB  (the  "Compliance  Statement"),  the  report  on
         assessment of the Company's  compliance with the servicing  criteria set forth in Item 1122(d) of
         Regulation AB (the  "Servicing  Criteria"),  provided in accordance  with Rules 13a-18 and 15d-18
         under  Securities  Exchange  Act of 1934,  as  amended  (the  "Exchange  Act")  and Item  1122 of
         Regulation AB (the "Servicing  Assessment"),  the registered public accounting firm's attestation
         report  provided in  accordance  with Rules  13a-18 and 15d-18 under the Exchange Act and Section
         1122(b) of  Regulation  AB (the  "Attestation  Report"),  and all  servicing  reports,  officer's
         certificates  and other  information  relating  to the  servicing  of the  Mortgage  Loans by the
         Company  during 200[ ] that were  delivered by the Company to the  Depositor  and the  Securities
         Administrator pursuant to the Agreement (collectively, the "Company Servicing Information");

         (2)      Based on my knowledge,  the Company  Servicing  Information,  taken as a whole, does not
         contain any untrue  statement of a material  fact or omit to state a material  fact  necessary to
         make the statements  made, in light of the  circumstances  under which such statements were made,
         not misleading with respect to the period of time covered by the Company Servicing Information;

         (3)      Based  on my  knowledge,  all  of  the  Company  Servicing  Information  required  to be
         provided  by the  Company  under  the  Agreement  has  been  provided  to the  Depositor  and the
         Securities Administrator;

         (4)      I am  responsible  for  reviewing  the  activities  performed by the Company as servicer
         under the Agreement,  and based on my knowledge and the compliance  review conducted in preparing
         the  Compliance  Statement  and except as disclosed in the  Compliance  Statement,  the Servicing
         Assessment  or the  Attestation  Report,  the Company has  fulfilled  its  obligations  under the
         Agreement in all material respects; and

         (5)      The  Compliance  Statement  required  to be  delivered  by the  Company  pursuant to the
         Agreement,  and the Servicing  Assessment and  Attestation  Report required to be provided by the
         Company and by any  subservicer or  subcontractor  pursuant to the Agreement,  have been provided
         to the  Depositor  and the  Securities  Administrator.  Any material  instances of  noncompliance
         described  in  such  reports  have  been   disclosed  to  the   Depositor   and  the   Securities
         Administrator.  Any  material  instance of  noncompliance  with the  Servicing  Criteria has been
         disclosed in such reports.




         Date:    _________________________


         By:
         Name:    ________________________________
         Title:   ________________________________




--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT O

                                FORM OF TRUSTEE LIMITED POWER OF ATTORNEY


           KNOW ALL MEN BY THESE PRESENTS,  Citibank,  N.A., a national banking  association and having an
office for the  conduct of  business  in New York,  New York,  solely in its  capacity as trustee (in such
capacity  the  "Trustee")  under the  Pooling and  Servicing  Agreement  dated as of March 1, 2007,  among
Structured Asset Mortgage  Investments II Inc., a Delaware  corporation,  as depositor (the  "Depositor"),
Citibank,  N.A., a national banking  association,  not in its individual  capacity,  but solely as trustee
(the  "Trustee"),  Wells Fargo Bank,  National  Association,  as master  servicer (in such  capacity,  the
"Master Servicer") and as securities administrator (in such capacity, the "Securities  Administrator") and
EMC Mortgage Corporation,  as sponsor (in such capacity,  the "Sponsor") and as company (in such capacity,
the  "Company")  (the  "Pooling  Agreement")  pursuant  to  which  Bear  Stearns  ALT-A  Trust,   Mortgage
Pass-Through  Certificates,  Series 2007-2 are issued and not in its individual corporate capacity, hereby
constitutes and appoints EMC Mortgage Corporation,  as its true and lawful attorney-in-fact,  in its name,
place and stead and for its use and benefit,  to execute and  acknowledge in writing or by facsimile stamp
or otherwise all documents  customarily  and reasonably  necessary and appropriate for the tasks described
in items (i)  through  (viii)  below  relating  to  certain  mortgage  loans  (the  "Loans")  owned by the
undersigned,  as Trustee,  as  serviced  by EMC  Mortgage  Corporation,  as the Company  under the Pooling
Agreement.  These Loans are  comprised of  Mortgages,  Deeds of Trust,  Deeds to Secure  Debt,  Co-ops and
other forms of Security  Instruments  (collectively  the  "Security  Instruments")  and the notes  secured
thereby (the "Notes").

         i.       The Substitution of Trustee(s) in Deeds of Trust and/or Deeds to Secure Debt in the
                  name of the undersigned, as Trustee,

         ii.      The Extension and/or Renewal of Financing Statements in the name of the undersigned,
                  as Trustee,

         iii.     The Satisfaction, Assignment and/or Release of Security Instruments and/or Financing
                  Statements in the name of the undersigned, as Trustee, or the issuance of Deeds of
                  Reconveyance upon payment in full and/or discharge of the Notes secured thereby,

         iv.      The Modification and/or Partial Release of Security Instruments, including the
                  subordination of a Security Instrument to an easement in favor of an entity with
                  powers of eminent domain.

         v.       The Assumption of Security Instruments and the Notes secured thereby,

         vi.      The right to collect, accelerate, initiate suit on and/or foreclose all Loans, and

         vii.     The right to manage, sell, convey or transfer the real and/or personal property
                  specified in the Security Instruments.

         viii.    The  endorsement  of  loss  payable  drafts  or  other  checks  that  are  necessary  to
                  effectuate  proper  servicing of the loan or repairs to the real property  encumbered by
                  the Security Instrument.

         The undersigned gives to said attorney-in-fact full power and authority to execute such
instruments as if the undersigned were personally present, hereby ratifying and confirming all that said
attorney-in-fact shall lawfully do or cause to be done by authority hereof.  The undersigned also gives
to said attorney-in-fact full power and authority to appoint by subsequent power of attorney a
subservicer (a "Subservicer") to act in its stead so long as the Trustee is given prior notice of such
appointment.  Third parties without actual notice may rely upon the power granted to said
attorney-in-fact under this Limited Power of Attorney and may assume that, upon the exercise of such
power, all conditions precedent to such exercise of power have been satisfied and this Power of Attorney
has not been revoked unless an Instrument of Revocation has been recorded.

         This limited power of attorney has been executed and is effective as of this ___ day of _____
200_ and the same and any subsequent limited power of attorney given to any Subservicer shall terminate
on the date that is the earlier of (i) one year from the date hereof and (ii) the occurrence of any of
the following events or until revoked in writing by the undersigned provided, that so long as none of
the following events below have occurred or continuing, the Trustee shall execute and deliver a
replacement power of attorney:

         i.       the supervision or termination of  EMC Mortgage Corporation as the Company with
                  respect to the Loans serviced under the Pooling Agreement,

         ii.      the transfer of servicing from EMC Mortgage Corporation to another Servicer with
                  respect to the Loans serviced under the Pooling Agreement,

         iii.     the appointment of a receiver or conservator with respect to the business of the
                  attorney-in-fact or EMC Mortgage Corporation, or

         iv.      the filing of a voluntary or involuntary petition of bankruptcy by the
                  attorney-in-fact, EMC Mortgage Corporation, or any of their creditors.

         Notwithstanding the foregoing, the power and the authority given to said attorney-in-fact or
any Subservicer under this Limited Power of Attorney shall be revoked with respect to a particular
Pooling Agreement and the Loans subject thereto upon the occurrence of:

         i.       the suspension or termination of EMC Mortgage Corporation as the Company under such
                  Pooling Agreement; or

         ii.      the transfer of servicing under such Pooling Agreement from EMC Mortgage Corporation
                  to another Servicer.

         Nothing contained herein shall be deemed to amend or modify the related Pooling Agreements or
the respective rights, duties or obligations of the Trustee or EMC Mortgage Corporation thereunder, and
nothing herein shall constitute a waiver of any rights or remedies thereunder.  If this limited power of
attorney is revoked or terminated for any reason whatsoever, a limited power of attorney given by the
Servicer to any Subservicer shall be deemed to be revoked or terminated at the same time.

         This Limited Power of Attorney supersedes all prior powers of attorney given by the undersigned
to EMC Mortgage Corporation for the Loans, and all such powers and the authority granted thereunder are
hereby revoked effective as of the date of recording of this Limited Power of Attorney.

EMC Mortgage Corporation                                 Citibank, N.A.,
as Company                                               as Trustee



______________________                                   ______________________
Name:                                                    Name:
Title:                                                   Title:


Witness:                                                 Witness:


______________________                                   ______________________


Witness:                                                 Witness:


______________________                                   ______________________




STATE OF NEW YORK          )
                           )SS
COUNTY OF NEW YORK         )



         On _______, 200_ before me, a Notary Public in and for said State, personally appeared
___________, known to me to be a/an __________ of Citibank, N.A., a national banking association that
executed the within instrument, and also known to me to be the person who executed said instrument on
behalf of such national banking association and acknowledged to me that such national banking
association executed the within instrument.

         IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the day and year
in this certificate first above written.



                                                     _______________________
                                                     Notary Public




STATE OF TEXAS             )
                           )SS
COUNTY OF DENTON           )



         On ______________, before me, a Notary Public in and for said State, personally appeared
______________________, known to me to be a ________________ of EMC Mortgage Corporation that executed
the within instrument, and also known to me to be the person who executed said instrument on behalf of
such corporation and acknowledged to me that such national banking association executed the within
instrument.

         IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the day and year
in this certificate first above written.



                                                     _______________________
                                                     Notary Public




--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT P
                                          FORM OF CAP CONTRACTS



[bslogo.jpg]



                                                                        BEAR STEARNS FINANCIAL PRODUCTS INC.
                                                                                          383 MADISON AVENUE
                                                                                    NEW YORK, NEW YORK 10179
                                                                                                212-272-4009

DATE:                                   March 30, 2007

TO:                                     Citibank, N.A. not in its individual capacity
                                        but solely, as Trustee for Bear Stearns ALT-A Trust 2007-2
ATTENTION:                              John Hannon
TELEPHONE:                              212-816-5693
FACSIMILE:                              212-816-5527

FROM:                                   Derivatives Documentation
TELEPHONE:                              212-272-2711
FACSIMILE:                              212-272-9857

SUBJECT:                                Mortgage Derivatives Confirmation



REFERENCE NUMBER(S):       [__________________]

The  purpose  of this  letter  agreement  ("Agreement")  is to  confirm  the  terms  and  conditions  of the
Transaction  entered  into on the Trade Date  specified  below (the "  Transaction")  between  Bear  Stearns
Financial  Products Inc. ("Bear  Stearns") and Citibank,  N.A. not in its individual  capacity but solely as
Trustee for Bear Stearns  ALT-A Trust 2007-2  ("Counterparty")  under the Pooling and  Servicing  Agreement,
dated  as of  March  1,  2007,  among  EMC  Mortgage  Corporation,  as  seller  ("Seller")  and  as  company
("Company"),  Wells Fargo Bank,  National  Association,  as master  servicer  and  securities  administrator
("Master  Servicer" and  "Securities  Administrator"),  Structured  Asset  Mortgage  Investments II Inc., as
depositor   ("Depositor")  and  Citibank,   N.A.  as  trustee  ("Trustee"),   (the  "Pooling  and  Servicing
Agreement").  This letter agreement constitutes the sole and complete  "Confirmation," as referred to in the
"ISDA  Master  Agreement"  (as defined  below),  as well as a  "Schedule"  as referred to in the ISDA Master
Agreement.

1.  This  Confirmation is subject to and incorporates the 2000 ISDA  Definitions (the  "Definitions"),  as
    published by the International  Swaps and Derivatives  Association,  Inc. ("ISDA").  This Confirmation
    supplements,  forms a part of and is subject to the ISDA Master  Agreement  dated as of March 30, 2007
    between Bear Stearns and Counterparty  (the agreement,  as amended and supplemented from time to time,
    being  referred to herein as the "Master  Agreement").  All provisions  contained in, or  incorporated
    by reference to, the Master  Agreement  shall govern the Transaction  referenced in this  Confirmation
    except as expressly  modified  herein.  In the event of any  inconsistency  between the  provisions of
    this  Confirmation and the Definitions or Master Agreement,  this  Confirmation  shall prevail for the
    purpose of this  Transaction.  Terms  capitalized  but not  defined  herein  shall  have the  meanings
    attributed to them in the Pooling and Servicing Agreement.

2.     The terms of the particular Transaction to which this Confirmation relates are as follows:

       Type of Transaction:                 Rate Cap

       Notional Amount:                     With  respect  to any  Calculation  Period,  the lesser of (i)
                                            the  Scheduled  Amount  set  forth  for  such  period  on  the
                                            Schedule   I   attached   hereto   and  (ii)   the   aggregate
                                            Certificate  Principal  Balance of the [___]  Certificates  as
                                            of the  first  day of the  month  in  which  such  Calculation
                                            Period begins

       Trade Date:                          March 29, 2007

       Effective Date:                      March 30, 2007

       Termination Date:                    March 25, 2012,  subject to adjustment in accordance  with the
                                            Business Day Convention

       Fixed Amount (Premium):

              Fixed Rate Payer:             Counterparty

              Fixed Rate Payer
              Payment Date:March 30, 2007

              Fixed Amount:USD [_____]

       Floating Amounts:

              Floating Rate Payer:          Bear Stearns

              Cap Rate:                     The  Cap  Rate  set  forth  for  such  Calculation  Period  on
                                            Schedule I

              Floating Rate Payer
              Period End Dates:             The 25th  calendar  day of each month  during the Term of this
                                            Transaction,  commencing  April  25,  2007 and  ending  on the
                                            Termination  Date,  subject to adjustment  in accordance  with
                                            the Business Day Convention.

              Floating Rate Payer
              Payment Dates:                Early  Payment  shall be  applicable.  The Floating Rate Payer
                                            Payment  Date  shall  be  one  Business  Day  preceding   each
                                            Floating Rate Payer Period End Date.

              Floating Rate Option:         USD-LIBOR-BBA

              Designated Maturity:          One month,  except  with  respect to the  initial  Calculation
                                            Period for which the  Designated  Maturity shall be the Linear
                                            Interpolation of the two weeks and the one month.

              Floating Rate Day
              Count Fraction:               Actual/360

              Reset Dates: The first day of each Calculation Period.

              Compounding: Inapplicable

       Business Days:                       New York

       Business Day Convention:             Following

       Calculation Agent:                   Bear Stearns

3.     Additional Provisions:               On each Distribution  Date, the Securities  Administrator will
                                            make  available  on  its  website   http://www.ctslink.com   a
                                            monthly   statement   indicating  the  outstanding   principal
                                            balance  of the  Class  [___]  Certificates  for  the  related
                                            Distribution Date.

4.     Account Details:

         Payments to Bear Stearns:
                  Citibank, N.A., New York
                  ABA Number: 021-0000-89, for the account of
                  Bear, Stearns Securities Corp.
                  Account Number: 0925-3186, for further credit to
                  Bear Stearns Financial Products Inc.
                  Sub-account Number: 102-04654-1-3
                  Attention: Derivatives Department

         Payments to Counterparty:
                  Wells Fargo Bank, National Association
                  ABA# 121000248
                  Account Name: SAS Clearing
                  Account # 3970771416
                  For Further Credit to: BSALTA 2007 - 2, Reserve Fund # 53137201

Additional Provisions:

Non-Reliance.  Each party  represents  to the other  party that (a) it has not  received  and is not relying
upon any legal,  tax,  regulatory,  accounting or other advice (whether  written or oral) of the other party
regarding  this  Transaction,  other  than  representations  expressly  made by  that  other  party  in this
Confirmation  and in the Master  Agreement and (b) in respect of this  Transaction,  (i) it has the capacity
to evaluate  (internally or through independent  professional  advice) this Transaction and has made its own
decision to enter into this  Transaction  and (ii) it  understands  the terms,  conditions and risks of this
Transaction and is willing to assume  (financially  and otherwise)  those risks.  Counterparty  acknowledges
that Bear  Stearns  has  advised  Counterparty  to consult  its own tax,  accounting  and legal  advisors in
connection with this Transaction evidenced by this Confirmation and that the Counterparty has done so.

This Confirmation may be executed in several  counterparts,  each of which shall be deemed an original but
all of which together shall constitute one and the same instrument.

Counterparty  hereby  agrees to check this  Confirmation  and to confirm that the foregoing  correctly  sets
forth the terms of the  Transaction  by signing in the space  provided below and returning to Bear Stearns a
facsimile of the fully-executed  Confirmation to 212-272-9857.  For inquiries  regarding U.S.  Transactions,
please contact  Derivatives  Documentation  by telephone at  212-272-2711.  For all other  inquiries  please
contact  Derivatives  Documentation  by telephone  at  353-1-402-6233.  Originals  will be provided for your
execution upon your request.




--------------------------------------------------------------------------------




We are very pleased to have  executed  this  Transaction  with you and we look forward to  completing  other
transactions with you in the near future.

Very truly yours,

BEAR STEARNS FINANCIAL PRODUCTS INC.



By: ______________________________________
    Name:
    Title:

Counterparty,  acting  through its duly  authorized  signatory,  hereby agrees to,  accepts and confirms the
terms of the foregoing as of the Trade Date.

CITIBANK, N.A., NOT IN ITS INDIVIDUAL CAPACITY, BUT SOLELY AS TRUSTEE FOR THE BEAR STEARNS ALT-A TRUST
2007-2




By:______________________________________
   Name:
   Title:




                                                                                                                         SCHEDULE I

       (all such dates subject to adjustment in accordance with the Business Day Convention)

______________________________________________________________________________________________________________
       From and including              To but excluding            Scheduled Amount            Cap Rate
                                                                         (USD)                    (%)
______________________________________________________________________________________________________________
         Effective Date                   25-Apr-2007                 [________]              [________]
______________________________________________________________________________________________________________
          25-Apr-2007                     25-May-2007                 [________]              [________]
______________________________________________________________________________________________________________
          25-May-2007                     25-Jun-2007                 [________]              [________]
______________________________________________________________________________________________________________
          25-Jun-2007                     25-Jul-2007                 [________]              [________]
______________________________________________________________________________________________________________
          25-Jul-2007                     27-Aug-2007                 [________]              [________]
______________________________________________________________________________________________________________
          27-Aug-2007                     25-Sep-2007                 [________]              [________]
______________________________________________________________________________________________________________
          25-Sep-2007                     25-Oct-2007                 [________]              [________]
______________________________________________________________________________________________________________
          25-Oct-2007                     26-Nov-2007                 [________]              [________]
______________________________________________________________________________________________________________
          26-Nov-2007                     26-Dec-2007                 [________]              [________]
______________________________________________________________________________________________________________
          26-Dec-2007                     25-Jan-2008                 [________]              [________]
______________________________________________________________________________________________________________
          25-Jan-2008                     25-Feb-2008                 [________]              [________]
______________________________________________________________________________________________________________
          25-Feb-2008                     25-Mar-2008                 [________]              [________]
______________________________________________________________________________________________________________
          25-Mar-2008                     25-Apr-2008                 [________]              [________]
______________________________________________________________________________________________________________
          25-Apr-2008                     27-May-2008                 [________]              [________]
______________________________________________________________________________________________________________
          27-May-2008                     25-Jun-2008                 [________]              [________]
______________________________________________________________________________________________________________
          25-Jun-2008                     25-Jul-2008                 [________]              [________]
______________________________________________________________________________________________________________
          25-Jul-2008                     25-Aug-2008                 [________]              [________]
______________________________________________________________________________________________________________
          25-Aug-2008                     25-Sep-2008                 [________]              [________]
______________________________________________________________________________________________________________
          25-Sep-2008                     27-Oct-2008                 [________]              [________]
______________________________________________________________________________________________________________
          27-Oct-2008                     25-Nov-2008                 [________]              [________]
______________________________________________________________________________________________________________
          25-Nov-2008                     26-Dec-2008                 [________]              [________]
______________________________________________________________________________________________________________
          26-Dec-2008                     26-Jan-2009                 [________]              [________]
______________________________________________________________________________________________________________
          26-Jan-2009                     25-Feb-2009                 [________]              [________]
______________________________________________________________________________________________________________
          25-Feb-2009                     25-Mar-2009                 [________]              [________]
______________________________________________________________________________________________________________
          25-Mar-2009                     27-Apr-2009                 [________]              [________]
______________________________________________________________________________________________________________
          27-Apr-2009                     26-May-2009                 [________]              [________]
______________________________________________________________________________________________________________
          26-May-2009                     25-Jun-2009                 [________]              [________]
______________________________________________________________________________________________________________
          25-Jun-2009                     27-Jul-2009                 [________]              [________]
______________________________________________________________________________________________________________
          27-Jul-2009                     25-Aug-2009                 [________]              [________]
______________________________________________________________________________________________________________
          25-Aug-2009                     25-Sep-2009                 [________]              [________]
______________________________________________________________________________________________________________
          25-Sep-2009                     26-Oct-2009                 [________]              [________]
______________________________________________________________________________________________________________
          26-Oct-2009                     25-Nov-2009                 [________]              [________]
______________________________________________________________________________________________________________
          25-Nov-2009                     28-Dec-2009                 [________]              [________]
______________________________________________________________________________________________________________
          28-Dec-2009                     25-Jan-2010                 [________]              [________]
______________________________________________________________________________________________________________
          25-Jan-2010                     25-Feb-2010                 [________]              [________]
______________________________________________________________________________________________________________
          25-Feb-2010                     25-Mar-2010                 [________]              [________]
______________________________________________________________________________________________________________
          25-Mar-2010                     26-Apr-2010                 [________]              [________]
______________________________________________________________________________________________________________
          26-Apr-2010                     25-May-2010                 [________]              [________]
______________________________________________________________________________________________________________
          25-May-2010                     25-Jun-2010                 [________]              [________]
______________________________________________________________________________________________________________
          25-Jun-2010                     26-Jul-2010                 [________]              [________]
______________________________________________________________________________________________________________
          26-Jul-2010                     25-Aug-2010                 [________]              [________]
______________________________________________________________________________________________________________
          25-Aug-2010                     27-Sep-2010                 [________]              [________]
______________________________________________________________________________________________________________
          27-Sep-2010                     25-Oct-2010                 [________]              [________]
______________________________________________________________________________________________________________
          25-Oct-2010                     26-Nov-2010                 [________]              [________]
______________________________________________________________________________________________________________
          26-Nov-2010                     27-Dec-2010                 [________]              [________]
______________________________________________________________________________________________________________
          27-Dec-2010                     25-Jan-2011                 [________]              [________]
______________________________________________________________________________________________________________
          25-Jan-2011                     25-Feb-2011                 [________]              [________]
______________________________________________________________________________________________________________
          25-Feb-2011                     25-Mar-2011                 [________]              [________]
______________________________________________________________________________________________________________
          25-Mar-2011                     25-Apr-2011                 [________]              [________]
______________________________________________________________________________________________________________
          25-Apr-2011                     25-May-2011                 [________]              [________]
______________________________________________________________________________________________________________
          25-May-2011                     27-Jun-2011                 [________]              [________]
______________________________________________________________________________________________________________
          27-Jun-2011                     25-Jul-2011                 [________]              [________]
______________________________________________________________________________________________________________
          25-Jul-2011                     25-Aug-2011                 [________]              [________]
______________________________________________________________________________________________________________
          25-Aug-2011                     26-Sep-2011                 [________]              [________]
______________________________________________________________________________________________________________
          26-Sep-2011                     25-Oct-2011                 [________]              [________]
______________________________________________________________________________________________________________
          25-Oct-2011                     25-Nov-2011                 [________]              [________]
______________________________________________________________________________________________________________
          25-Nov-2011                     27-Dec-2011                 [________]              [________]
______________________________________________________________________________________________________________
          27-Dec-2011                     25-Jan-2012                 [________]              [________]
______________________________________________________________________________________________________________
          25-Jan-2012                     27-Feb-2012                 [________]              [________]
______________________________________________________________________________________________________________
          27-Feb-2012                  Termination Date               [________]              [________]
______________________________________________________________________________________________________________




--------------------------------------------------------------------------------




                                                 SCHEDULE
                                                  to the
                                                   ISDA®
                          International Swaps and Derivatives Association, Inc.
                                              MASTER AGREEMENT
                                         dated as of March 30, 2007

between BEAR STEARNS  FINANCIAL  PRODUCTS INC., a corporation  organized under the laws of Delaware ("Bear
Stearns"),  and  CITIBANK,  N.A.,  NOT IN ITS  INDIVIDUAL  CAPACITY,  BUT SOLELY AS  TRUSTEE  FOR THE BEAR
STEARNS  ALT-A  TRUST  2007-2 a common  law  trust  organized  under  the laws of the  State of New  York.
("Counterparty").

Reference  is hereby made to the Pooling and  Servicing  Agreement,  dated as of March 1, 2007,  among EMC
Mortgage  Corporation,  as seller  ("Seller")  and as company  ("Company"),  Wells  Fargo  Bank,  National
Association,  as  master  servicer  and  [securities  administrator  ("Master  Servicer"  and  "Securities
Administrator"),  Structured Asset Mortgage  Investments II Inc., as depositor  ("Depositor") and Citibank
N.A. as trustee ("Trustee").. (the "Pooling and Servicing Agreement").


Part 1.  Termination Provisions.

For purposes of this Agreement:

(a)      "Specified Entity" will not apply to Bear Stearns or Counterparty for any purpose.

(b)      "Specified Transactions" will not apply to Bear Stearns or Counterparty for any purpose.

(c)      The "Failure to Pay or Deliver"  provisions of Section  5(a)(i) will apply to Bear Stearns and will
         apply to Counterparty;  provided that  notwithstanding  anything to the contrary in Section 5(a)(i)
         or Paragraph 7 of the Credit Support  Annex,  any failure by Bear Stearns to comply with or perform
         any  obligation  to be complied  with or performed by Bear Stearns  under the Credit  Support Annex
         shall not  constitute an Event of Default under Section  5(a)(i)  unless (A) a Moody's Second Level
         Downgrade  has  occurred  and  been  continuing  for 30 or more  Local  Business  Days and (B) such
         failure is not  remedied on or before the third Local  Business Day after notice of such failure is
         given to Bear Stearns.

(d)      The "Breach of Agreement"  provisions  of Section  5(a)(ii) will apply to Bear Stearns and will not
         apply to Counterparty.

(e)      The "Credit  Support  Default"  provisions  of Section  5(a)(iii)  will apply to (x) Bear  Stearns;
         provided  that  notwithstanding  anything to the contrary in Section  5(a)(iii)(1),  any failure by
         Bear  Stearns to comply with or perform any  obligation  to be complied  with or  performed by Bear
         Stearns  under the Credit  Support  Annex shall not  constitute  an Event of Default  under Section
         5(a)(iii)  unless (A) a Moody's Second Level  Downgrade has occurred and been  continuing for 30 or
         more  Local  Business  Days and (B) such  failure  is not  remedied  on or before  the third  Local
         Business Day after notice of such failure is given to Bear Stearns and (y)  Counterparty  solely in
         respect of Counterparty's obligations under Paragraph 3(b) of the Credit Support Annex.

(f)      The  "Misrepresentation"  provisions  of Section  5(a)(iv)  will apply to Bear Stearns and will not
         apply to Counterparty.

(g)      The "Default  under  Specified  Transaction"  provisions of Section  5(a)(v) will not apply to Bear
         Stearns or Counterparty.

(h)      The "Cross  Default"  provisions of Section  5(a)(vi) will apply to Bear Stearns and will not apply
         to Counterparty.

                  "Specified Indebtedness" will have the meaning specified in Section 14.

                  "Threshold Amount" means USD 100,000,000.

(i)      The  "Bankruptcy"  provisions  of Section  5(a)(vii)  will apply to Bear  Stearns and will apply to
         Counterparty  except  that the  provisions  of Section  5(a)(vii)(2),  (6) (to the extent that such
         provisions  refer  to any  appointment  contemplated  or  effected  by the  Pooling  and  Servicing
         Agreement or any  appointment  to which  Counterparty  has not become subject to), (7) and (9) will
         not apply to Counterparty;  provided that, with respect to Counterparty only, Section  5(a)(vii)(4)
         is hereby  amended by adding after the words "against it" the words  "(excluding  any proceeding or
         petition instituted or presented by Bear Stearns)",  and Section  5(a)(vii)(8) is hereby amended by
         deleting the words "to (7)  inclusive"  and inserting  lieu thereof ", (3), (4) as amended,  (5) or
         (6) as amended".

(j)      The "Tax Event Upon Merger"  provisions  of Section  5(b)(iii)  will apply to Bear Stearns and will
         apply to  Counterparty;  provided  that Bear  Stearns  shall not be entitled to  designate an Early
         Termination  Date by reason of a Tax Event  upon  Merger  in  respect  of which it is the  Affected
         Party.

(k)      The "Credit  Event Upon Merger"  provisions  of Section  5(b)(iv) will not apply to Bear Stearns or
         Counterparty.

(l)      The "Automatic  Early  Termination"  provision of Section 6(a) will not apply to Bear Stearns or to
         Counterparty.

(m)      Payments on Early Termination.  For the purpose of Section 6(e) of this Agreement:

                  (1)      Market Quotation will apply; and

                  (2)      the Second Method will apply;

                  provided  that if Bear Stearns is the  Defaulting  Party or the sole Affected  Party,  the
                  following provisions will apply:

                           (A)      Section  6(e) of this  Agreement  will be  amended by  inserting  on the
                           first line "or is effectively  designated"  after "If an Early  Termination  Date
                           occurs";

                           (B)      The  definition  of Market  Quotation  in Section 14 shall be deleted in
                           its entirety and replaced with the following:

                                    "Market  Quotation"  means,  with  respect  to  one or  more  Terminated
                                    Transactions,   and  a  party  making  the   determination,   an  amount
                                    determined  on the basis of Firm  Offers  from  Reference  Market-makers
                                    that are  Eligible  Replacements.  Each  Firm  Offer  will be (1) for an
                                    amount  that  would be paid to  Counterparty  (expressed  as a  negative
                                    number)  or  by  Counterparty   (expressed  as  a  positive  number)  in
                                    consideration  of an agreement  between  Counterparty and such Reference
                                    Market-maker  to enter into a  Replacement  Transaction  and (2) made on
                                    the basis that Unpaid Amounts in respect of the  Terminated  Transaction
                                    or group of  Transactions  are to be excluded but,  without  limitation,
                                    any  payment  or  delivery  that  would,  but  for  the  relevant  Early
                                    Termination  Date,  have been required  (assuming  satisfaction  of each
                                    applicable  condition precedent) after that Early Termination Date is to
                                    be  included.  The party  making the  determination  (or its agent) will
                                    request  each  Reference  Market-maker  to provide its Firm Offer to the
                                    extent  reasonably  practicable  as of the same  day and  time  (without
                                    regard to different time zones) on or as soon as reasonably  practicable
                                    after the  designation or occurrence of the relevant  Early  Termination
                                    Date.  The  day  and  time  as of  which  those  Firm  Offers  are to be
                                    obtained  will be selected in good faith by the party  obliged to make a
                                    determination  under  Section  6(e),  and,  if each party is so obliged,
                                    after  consultation  with the other.  The Market  Quotation shall be the
                                    Firm Offer actually  accepted by Counterparty no later than the Business
                                    Day  preceding  the  Early  Termination  Date.  If no  Firm  Offers  are
                                    provided by the Business Day  preceding the Early  Termination  Date, it
                                    will be deemed that the Market  Quotation in respect of such  Terminated
                                    Transaction or group of Transactions cannot be determined.

                           (C)      Counterparty  shall use best  efforts  to accept a Firm Offer that would
                           determine  the  Market  Quotation.  If  more  than  one  Firm  Offer  (which,  if
                           accepted,  would determine the Market Quotation) is provided,  Counterparty shall
                           accept the Firm Offer (among such Firm  Offers)  which would  require  either (x)
                           the lowest  payment by the  Counterparty  to the Reference  Market-maker,  to the
                           extent  Counterparty  would  be  required  to  make a  payment  to the  Reference
                           Market-maker  or (y) the  highest  payment  from the  Reference  Market-maker  to
                           Counterparty,  to the extent the Reference Market-maker would be required to make
                           a payment  to the  Counterparty.  If only one Firm  Offer  (which,  if  accepted,
                           would  determine  the Market  Quotation) is provided,  Counterparty  shall accept
                           such Firm Offer.

                           (D)      Upon the written request by  Counterparty to Bear Stearns,  Bear Stearns
                           shall obtain the Market Quotations on behalf of Counterparty.

                           (E)      If the Settlement  Amount is a negative  number,  Section  6(e)(i)(3) of
                           this Agreement shall be deleted in its entirety and replaced with the following:

                                    "(3)  Second  Method and  Market  Quotation.  If the  Second  Method and
                                    Market Quotation  apply,  (I) Counterparty  shall pay to Bear Stearns an
                                    amount equal to the absolute value of the  Settlement  Amount in respect
                                    of the  Terminated  Transactions,  (II)  Counterparty  shall pay to Bear
                                    Stearns the Termination  Currency Equivalent of the Unpaid Amounts owing
                                    to Bear Stearns and (III) Bear  Stearns  shall pay to  Counterparty  the
                                    Termination   Currency   Equivalent  of  the  Unpaid  Amounts  owing  to
                                    Counterparty;  provided, however, that (x) the amounts payable under the
                                    immediately  preceding  clauses  (II)  and  (III)  shall be  subject  to
                                    netting  in  accordance  with  Section  2(c) of this  Agreement  and (y)
                                    notwithstanding  any  other  provision  of this  Agreement,  any  amount
                                    payable by Bear Stearns  under the  immediately  preceding  clause (III)
                                    shall not be  netted-off  against  any amount  payable  by  Counterparty
                                    under the immediately preceding clause (I)."

(n)      "Termination Currency" means United States Dollars.

(o)      Additional Termination Events.  Additional Termination Events will apply:

             (i)  If, upon the  occurrence of a Cap  Disclosure  Event (as defined in Part  5(l)(ii)  below)
                  Bear  Stearns  has not,  within ten (10)  calendar  days after such Cap  Disclosure  Event
                  complied  with any of the  provisions  set forth in Part 5 (l) below,  then an  Additional
                  Termination Event shall have occurred with respect to Bear Stearns,  Bear Stearns shall be
                  the sole Affected Party and all Transactions hereunder shall be Affected Transaction.

              (ii)If,  without the prior  written  consent of Bear  Stearns  where such  consent is required
                  under the Pooling and Servicing Agreement,  an amendment or supplemental agreement is made
                  to the Pooling and Servicing  Agreement which  amendment or  supplemental  agreement could
                  reasonably be expected to have a material  adverse effect on the interests of Bear Stearns
                  under this Agreement,  an Additional Termination Event shall have occurred with respect to
                  Counterparty,  Counterparty  shall  be  the  sole  Affected  Party  and  all  Transactions
                  hereunder shall be Affected Transaction.

              (iii)        (A)      If a S&P First Level  Downgrade has occurred and is continuing  and Bear
                                    Stearns  fails to take any action  described  under  Part  (5)(f)(i)(1),
                                    within  the  time  period   specified   therein,   then  an   Additional
                                    Termination  Event shall have  occurred  with  respect to Bear  Stearns,
                                    Bear  Stearns  shall be the sole  Affected  Party  with  respect to such
                                    Additional  Termination  Event and all  Transactions  hereunder shall be
                                    Affected Transaction.

                           (B)      If a S&P Second Level  Downgrade has occurred and is continuing and Bear
                                    Stearns  fails to take any  action  described  under  Part  (5)(f)(i)(2)
                                    within  the  time  period   specified   therein,   then  an   Additional
                                    Termination  Event shall have  occurred  with  respect to Bear  Stearns,
                                    Bear  Stearns  shall be the sole  Affected  Party  with  respect to such
                                    Additional  Termination  Event and all  Transactions  hereunder shall be
                                    Affected Transaction.

                           (C)      If (A) a  Moody's  Second  Level  Downgrade  has not  occurred  and been
                                    continuing  for 30 or more Local  Business Days and (B) Bear Stearns has
                                    failed to comply with or perform any  obligation  to be complied with or
                                    performed by Bear Stearns in accordance  with the Credit  Support Annex,
                                    then an  Additional  Termination  Event shall have occurred with respect
                                    to Bear Stearns and Bear Stearns shall be the sole  Affected  Party with
                                    respect to such Additional Termination Event.

                           (D)      If  (A)  a  Moody's  Second  Level   Downgrade  has  occurred  and  been
                                    continuing  for 30 or more  Local  Business  Days and (B)  either (i) at
                                    least  one  Eligible  Replacement  has  made  a  Firm  Offer  to be  the
                                    transferee  or (ii) at least  one  entity  that  satisfies  the  Moody's
                                    Approved Ratings  Threshold has made a Firm Offer to provide an Eligible
                                    Guaranty  in  respect  of  all  of  Bear  Stearns'  present  and  future
                                    obligations under this Agreement,  then an Additional  Termination Event
                                    shall have occurred with respect to Bear Stearns,  Bear Stearns shall be
                                    the sole  Affected  Party with  respect to such  Additional  Termination
                                    Event and all Transactions hereunder shall be Affected Transaction.

 (p) Limitation on Events of Default.  Notwithstanding  the terms of Sections 5 and 6 of this Agreement,  if
at any  time  and so long as the  Counterparty  has  satisfied  in full all its  payment  obligations  under
Section  2(a)(i) of this Agreement and has at the time no future payment  obligations,  whether  absolute or
contingent,  under such Section,  then unless Bear Stearns is required  pursuant to appropriate  proceedings
to return to the Counterparty or otherwise  returns to the Counterparty  upon demand of the Counterparty any
portion of any such  payment,  (a) the  occurrence of an event  described in Section 5(a) of this  Agreement
with respect to the  Counterparty  shall not  constitute  an Event of Default or Potential  Event of Default
with respect to the  Counterparty  as  Defaulting  Party and (b) Bear Stearns shall be entitled to designate
an Early  Termination  Date pursuant to Section 6 of this  Agreement only as a result of the occurrence of a
Termination  Event set forth in either  Section  5(b)(i) or 5(b)(ii) of the ISDA Form Master  Agreement with
respect to Bear  Stearns as the Affected  Party,  or Section  5(b)(iii)  with respect to Bear Stearns as the
Burdened Party.

Part 2.  Tax Matters.

(a)      Tax Representations.

         (i) Payer  Representations.  For the  purpose of  Section  3(e) of this  Agreement,  each of Bear
         Stearns and the Counterparty will make the following representations:

         It is  not  required  by  any  applicable  law,  as  modified  by the  practice  of any  relevant
         governmental  revenue  authority,   of  any  Relevant  Jurisdiction  to  make  any  deduction  or
         withholding  for or on account of any Tax from any payment  (other than  interest  under  Section
         2(e),  6(d)(ii)  or 6(e) of this  Agreement)  to be made  by it to the  other  party  under  this
         Agreement.  In making this representation, it may rely on:

                  (1)      the  accuracy  of any  representations  made by the  other  party  pursuant  to
                  Section 3(f) of this Agreement;

                  (2)      the  satisfaction of the agreement  contained in Sections 4(a)(i) and 4(a)(iii)
                  of this  Agreement and the accuracy and  effectiveness  of any document  provided by the
                  other party pursuant to Sections 4(a)(i) and 4(a)(iii) of this Agreement; and

                  (3)      the  satisfaction of the agreement of the other party contained in Section 4(d)
                  of this Agreement,  provided that it shall not be a breach of this representation  where
                  reliance  is placed  on  clause  (ii) and the  other  party  does not  deliver a form or
                  document under Section  4(a)(iii) of this  Agreement by reason of material  prejudice to
                  its legal or commercial position.

         (ii) Payee  Representations.  For the  purpose of Section  3(f) of this  Agreement,  each of Bear
Stearns and the Counterparty make the following representations.

         The following representation will apply to Bear Stearns:

                  Bear  Stearns is a  corporation  organized  under the laws of the State of Delaware  and
                  its U.S. taxpayer identification number is 13-3866307.



         The following representation will apply to the Counterparty:

                        It is organized or formed under the laws of the State of New York .

(b)      Tax Provisions.

         Notwithstanding  the  definition  of  "Indemnifiable  Tax" in Section 14 of this  Agreement,  all
         Taxes in relation to payments by Bear Stearns shall be  Indemnifiable  Taxes  (including  any Tax
         imposed in respect of a Credit  Support  Document)  unless (i) such Taxes are  assessed  directly
         against  Counterparty  and not by  deduction  or  withholding  by Bear Stearns or (ii) arise as a
         result  of a Change in Tax Law (in which  case  such Tax  shall be an  Indemnifiable  Tax only if
         such Tax satisfies the  definition of  Indemnifiable  Tax provided in Section 14). In relation to
         payments by Counterparty, no Tax shall be an Indemnifiable Tax.


Part 3.   Agreement to Deliver Documents. For the purpose of Section 4(a) of this Agreement:

         (i)      Tax forms, documents, or certificates to be delivered are:

    Party required to deliver                 Form/Document/                           Date by which to
           document                             Certificate                              be delivered
         Bear Stearns                 An original properly  completed    (i) upon  execution of this  Agreement,  (ii)
                                      and  executed   United   States    on or before  the first  payment  date  under
                                      Internal  Revenue  Service Form    this Agreement,  including any Credit Support
                                      W-9 (or any successor  thereto)    Document,  (iii) promptly upon the reasonable
                                      with  respect  to any  payments    demand  by  Counterparty,  (iv)  prior to the
                                      received  or to be  received by    expiration or  obsolescence of any previously
                                      Bear Stearns,  that  eliminates    delivered  form,  and (v)  promptly  upon the
                                      U.S.  federal  withholding  and    information on any such previously  delivered
                                      backup   withholding   Tax   on    form becoming inaccurate or incorrect.
                                      payments to Bear Stearns  under
                                      this Agreement.

         Counterparty                 An original properly  completed    (i)  on or  before  the  first  payment  date
                                      and  executed   United   States    under this  Agreement,  including  any Credit
                                      Internal  Revenue  Service Form    Support  Document,  (ii)  promptly  upon  the
                                      W-9 (or any successor  thereto)    reasonable  demand  by  Bear  Stearns,  (iii)
                                      with  respect  to any  payments    prior to the  expiration or  obsolescence  of
                                      received  or to be  received by    any  previously   delivered  form,  and  (iv)
                                      Counterparty.                      promptly   upon  actual   knowledge   by  the
                                                                         Counterparty  the  information  on  any  such
                                                                         previously     delivered     form    becoming
                                                                         inaccurate or incorrect.


(ii)     Other documents to be delivered are:

         Party required to                Form/Document/               Date by which to          Covered by Section 3(d)
         deliver document                  Certificate                   be delivered            Representation
         Bear Stearns and        Any  documents  required by the    Upon the execution and       Yes
         the Counterparty        receiving   party  to  evidence    delivery of this
                                 the     authority     of    the    Agreement and such
                                 delivering  party or its Credit    Confirmation
                                 Support  Provider,  if any, for
                                 it to execute and deliver  this
                                 Agreement,   any  Confirmation,
                                 and    any    Credit    Support
                                 Documents  to  which  it  is  a
                                 party,   and  to  evidence  the
                                 authority  of  the   delivering
                                 party  or  its  Credit  Support
                                 Provider    to   perform    its
                                 obligations      under     this
                                 Agreement,   such  Confirmation
                                 and/or      Credit      Support
                                 Document, as the case may be
         Bear Stearns and        A certificate  of an authorized    Upon the execution and       Yes
         the Counterparty        officer  of  the  party,  as to    delivery of this
                                 the  incumbency  and  authority    Agreement and such
                                 of the  respective  officers of    Confirmation
                                 the    party    signing    this
                                 Agreement,  any relevant Credit
                                 Support   Document,    or   any
                                 Confirmation,  as the  case may
                                 be
         Bear Stearns            An  opinion  of counsel of such    Upon the execution and       No
                                 party       regarding       the    delivery of this Agreement
                                 enforceability      of     this
                                 Agreement in a form  reasonably
                                 satisfactory   to   the   other
                                 party.
         Counterparty            An   executed   copy   of   the    Concurrently with filing     No
                                 Pooling and Servicing Agreement    of each draft of the
                                                                    Pooling and Servicing
                                                                    Agreement with the U.S.
                                                                    Securities and Exchange
                                                                    Commission



Part 4 Miscellaneous.

(a)      Address for Notices:  For the purposes of Section 12(a) of this Agreement:

                  Address for notices or communications to Bear Stearns:

                           Address:         383 Madison Avenue, New York, New York 10179
                           Attention:       DPC Manager
                           Facsimile:       (212) 272-5823

                  with a copy to:

                           Address:         One Metrotech Center North, Brooklyn, New York 11201
                           Attention:       Derivative Operations - 7th Floor
                           Facsimile:       (212) 272-1634

                  (For all purposes)

                  Address for notices or communications to the Counterparty:

                           Address:         Citibank, N.A.
                                            388 Greenwich Street, 14th Floor
                                            New York, NY 10013
                           Attention:       John Hannon
                           Facsimile:       212-816-5693
                           Phone:           212-816-5527

                  with a copy to:

                           Address:         Wells Fargo Bank, N.A.
                                            9062 Old Annapolis Road
                                            Columbia, Maryland 21045
                           Attention:       Client Manager / Bear Stearns ALT-A Trust 2007-2
                           Facsimile:       410-884-2000
                           Phone:           410-715-2380

                  (For all purposes)

(b)      Process Agent.  For the purpose of Section 13(c) of this Agreement:

                           Bear Stearns appoints as its
                           Process Agent:            Not Applicable

                           The Counterparty appoints as its
                           Process Agent:            Not Applicable

(c)      Offices.  The  provisions  of Section  10(a) of this  Agreement  will not apply to this  Agreement;
         neither Bear Stearns nor the  Counterparty  have any Offices other than as set forth in the Notices
         Section.

(d)      Multibranch Party.  For the purpose of Section 10(c) of this Agreement:

                  Bear Stearns is not a Multibranch Party.

                  The Counterparty is not a Multibranch Party.

(e)      Credit Support Document.
                  Bear  Stearns:  The Credit  Support  Annex and any  guaranty  in support of Bear  Stearns'
                  obligations under this Agreement.

         Counterparty: The Credit Support Annex.
(f)      Credit Support Provider.

                  Bear Stearns:     The   guarantor   under  any  guaranty  in  support  of  Bear   Stearns'
                  obligations under this Agreement.

                  Counterparty: Not Applicable

(g)      Governing  Law.  The parties to this  Agreement  hereby agree that the law of the State of New York
         shall  govern their rights and duties in whole,  without  regard to the conflict of law  provisions
         thereof other than New York General Obligations Law Sections 5-1401 and 5-1402.

(h)      Jurisdiction.  Section 13(b) is hereby amended by: (i) deleting in the second line of  subparagraph
         (i) thereof the word "non-",  (ii)  deleting "; and" from the end of  subparagraph  1 and inserting
         "." in lieu thereof, and (iii) deleting the final paragraph thereof.

(i)      "Affiliate":  Bear Stearns and Counterparty shall be deemed not to have any Affiliates for purposes
         of this Agreement, including for purposes of Section 6(b)(ii) of this Agreement.

(j)      Netting of Payments.  The parties agree that  subparagraph  (ii) of Section 2(c) of this  Agreement
         will apply to each Transaction.

Part 5.  Other Provisions.

(a) Section 3 of this  Agreement  is hereby  amended by adding at the end thereof the  following  subsection
(g):

         "(g)     Relationship Between Parties.

                  Each  party  represents  to  the  other  party  on  each  date  when  it  enters  into a
                  Transaction that:

              (1) Nonreliance.  (i) It is  acting  for  its own  account,  (ii)  it is not  relying  on any
                  statement or representation of the other party regarding the Transaction  (whether written
                  or  oral),  other  than  the  representations  expressly  made  in this  Agreement  or the
                  Confirmation  in  respect  of that  Transaction  and (iii) it has  consulted  with its own
                  legal,  regulatory,  tax, business,  investment,  financial and accounting advisors to the
                  extent it has deemed necessary,  (iv) it has made its own investment,  hedging and trading
                  decisions  based upon its own  judgment  and upon any advice from such  advisors as it has
                  deemed  necessary and not upon any view expressed by the other party,  (v) it has made its
                  own independent  decisions to enter into the Transaction and as to whether the Transaction
                  is  appropriate  or proper for it based upon its own  judgment  and upon  advice from such
                  advisors as it has deemed necessary,  (vi) it is not relying on any communication (written
                  or oral) of the other  party as  investment  advice or as a  recommendation  to enter into
                  this  Transaction;  it being understood that  information and explanations  related to the
                  terms and conditions of this Transaction  shall not be considered  investment  advice or a
                  recommendation  to enter  into this  Transaction  and (vii) it has not  received  from the
                  other party any assurance or guaranty as to the expected results of this Transaction.

              (2) Evaluation and Understanding.

                         (i)  It  has  the  capacity  to  evaluate   (internally   or  through   independent
                               professional  advice) the  Transaction and has made its own decision to enter
                               into the Transaction; and

                         (ii) It  understands  the terms,  conditions  and risks of the  Transaction  and is
                               willing and able to accept  those terms and  conditions  and to assume  those
                               risks, financially and otherwise.

              (3) Purpose.  It is entering into the  Transaction for the purposes of managing its borrowings
                  or investments,  hedging its underlying assets or liabilities or in connection with a line
                  of business.

              (4) Status of  Parties.  The other party is not acting as an agent,  fiduciary  or advisor for
                  it in respect of the Transaction.

              (5) Eligible Contract  Participant.  It constitutes an "eligible contract participant" as such
                  term is defined in Section 1(a)12 of the Commodity Exchange Act, as amended.

              (6) Line of  Business.  It has  entered  into  this  Agreement  (including  each  Transaction
                  governed  hereby)  in  conjunction  with  its line of  business  or the  financing  of its
                  business."

(b)      Non-Recourse.  Notwithstanding  any  provision  herein or in this  Agreement to the  contrary,  the
obligations of  Counterparty  hereunder are limited  recourse  obligations of  Counterparty,  payable solely
from the  Distribution  Account and the proceeds  thereof,  in accordance  with the terms of the Pooling and
Servicing  Agreement.   In  the  event  that  the  Distribution  Account  and  proceeds  thereof  should  be
insufficient to satisfy all claims  outstanding and following the  realization of the  Distribution  Account
and the proceeds  thereof,  any claims against or obligations  of  Counterparty  under this Agreement or any
other  confirmation  thereunder  still  outstanding  shall be  extinguished  and thereafter not revive.  The
Counterparty  and  Securities  Administrator  shall not have  liability for any failure or delay in making a
payment  hereunder  to Bear  Stearns due to any failure or delay in  receiving  amounts in the  Distribution
Account from the Trust created pursuant to the Pooling and Servicing Agreement.

(c)      Severability.  If  any  term,  provision,   covenant,  or  condition  of  this  Agreement,  or  the
application  thereof to any party or circumstance,  shall be held to be invalid or  unenforceable  (in whole
or in part) for any reason,  the  remaining  terms,  provisions,  covenants,  and  conditions  hereof  shall
continue in full force and effect as if this  Agreement had been executed with the invalid or  unenforceable
portion  eliminated,  so long as this  Agreement  as so  modified  continues  to express,  without  material
change,  the original  intentions of the parties as to the subject matter of this Agreement and the deletion
of such portion of this Agreement will not substantially  impair the respective  benefits or expectations of
the parties.

The parties  shall  endeavor to engage in good faith  negotiations  to replace any invalid or  unenforceable
term, provision,  covenant or condition with a valid or enforceable term, provision,  covenant or condition,
the  economic  effect of which  comes as close as possible  to that of the  invalid or  unenforceable  term,
provision, covenant or condition.

(d)      Consent to Recording.  Each party hereto  consents to the monitoring or recording,  at any time and
from time to time,  by the other party of any and all  communications  between  officers or employees of the
parties,  waives any further notice of such  monitoring or recording,  and agrees to notify its officers and
employees of such monitoring or recording.

(e)      Waiver of Jury  Trial.  Each  party  waives  any right it may have to a trial by jury in respect of
any Proceedings relating to this Agreement or any Credit Support Document.

(f) Rating Agency Downgrade.

    (i) S&P Downgrade:

           (1)    In the event that a S&P First Level  Downgrade  occurs and is  continuing,  then within 30
                  days after  such  rating  downgrade,  Bear  Stearns  shall,  subject to the Rating  Agency
                  Condition  with  respect  to S&P,  at its own  expense,  either  (i)  procure a  Permitted
                  Transfer,  (ii) obtain an Eligible  Guaranty or (iii) post  collateral in accordance  with
                  the Credit Support Annex.

           (2)    In the event that a S&P Second Level  Downgrade  occurs and is continuing,  then within 10
                  Local  Business  Days after such rating  withdrawal  or  downgrade,  Bear  Stearns  shall,
                  subject to the Rating  Agency  Condition  with respect to S&P, at its own expense,  either
                  (i) procure a Permitted Transfer or (ii) obtain an Eligible Guaranty.

    (ii) Moody's Downgrade.

           (1)    In the event that a Moody's Second Level Downgrade occurs and is continuing,  Bear Stearns
                  shall  as  soon  as  reasonably  practicable  thereafter,  at its own  expense  and  using
                  commercially  reasonable  efforts,  either (i) procure a Permitted Transfer or (ii) obtain
                  an Eligible Guaranty.

(g) Payment  Instructions.  Bear Stearns hereby agrees that,  unless notified in writing by the Counterparty
of other payment  instructions,  any and all amounts payable by Bear Stearns to the Counterparty  under this
Agreement shall be paid to the Securities Administrator at the account specified herein.

(h)  Amendment..  No  amendment,  waiver,  supplement or other  modification  of this  Transaction  shall be
permitted  by either  party  unless (i) each of S&P and Moody's  have been  provided  notice of the same and
(ii) such  amendment,  waiver,  supplement,  assignment  or other  modification  satisfies the Rating Agency
Condition.

(i) Transfer.

         (i)      The first paragraph of Section 7 is hereby amended in its entirety as follows:

                  "Subject to Section  6(b)(ii),  Part 5(f) and Part 5(j),  neither this  Agreement  nor any
                  interest or obligation in or under this  Agreement may be  transferred  (whether by way of
                  security or  otherwise)  without (a) the prior  written  consent of the other party (which
                  consent shall be deemed given by Counterparty  if the transfer,  novation or assignment is
                  to an Eligible  Replacement  and such  Eligible  Replacement  provides an  indemnity  with
                  respect  to  Regulation  AB  matters  that  is  satisfactory  to the  Depositor)  and  (b)
                  satisfaction of the Rating Agency Condition with respect to S&P, except that:"

         (ii)     If an entity  has made a Firm Offer  (which  remains  an offer  that will  become  legally
         binding upon acceptance by  Counterparty) to be the transferee of a transfer,  Counterparty  shall,
         at Bear Stearns' written request and at Bear Stearns'  expense,  take any reasonable steps required
         to be taken by Counterparty to effect such transfer.

(j) Transfer to Avoid  Termination  Event.  Section 6(b)(ii) is hereby amended by (i) deleting the words "or
if a Tax Event Upon Merger occurs and the Burdened Party is the Affected  Party," and (ii) deleting the last
paragraph thereof and inserting the following:

         "Notwithstanding  anything to the  contrary in Section 7 (as amended  herein) and Part 5(i),  any
         transfer  by Bear  Stearns  under  this  Section  6(b)(ii)  shall  not  require  the  consent  of
         Counterparty; provided that:

         (i)      the  transferee  (the  "Transferee")  is  an  Eligible  Replacement  and  such  Eligible
         Replacement  provides an indemnity with respect to Regulation AB matters that is  satisfactory to
         the Depositor;

         (ii)     if the Transferee is domiciled in a different country or political  subdivision  thereof
                  from both Bear Stearns and  Counterparty,  such  transfer  satisfies  the Rating  Agency
                  Condition;

         (iii)    the  Transferee  will  not,  as a  result  of such  transfer,  be  required  on the next
                  succeeding  Scheduled  Payment  Date to withhold or deduct on account of any Tax (except
                  in respect of default  interest)  amounts in excess of that which Bear Stearns would, on
                  the next succeeding  Scheduled  Payment Date have been required to so withhold or deduct
                  unless  the  Transferee  would be  required  to make  additional  payments  pursuant  to
                  Section 2(d) (i)(4) corresponding to such excess;

         (iv)     a  Termination  Event or Event of Default  does not occur as a result of such  transfer;
                  and

         (v)      the  Transferee  confirms  in  writing  that it will  accept  all of the  interests  and
                  obligations  in  and  under  this  Agreement  which  are  to  be  transferred  to  it in
                  accordance with the terms of this provision.

         On and from the effective date of any such transfer to the  Transferee,  Bear Stearns will be fully
         released from any and all obligations hereunder."

(k) Proceedings. Bear Stearns shall not institute against or cause any other person to institute
against, or join any other person in instituting against, the Counterparty, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other proceedings under any
federal or state bankruptcy, dissolution or similar law, for a period of one year and one day (or, if
longer, the applicable preference period) following indefeasible payment in full of the Group I Offered
Certificates and Class I-B-4 Certificates (each as defined in the Pooling and Servicing Agreement) (the
"Certificates") (each as defined in the Pooling and Servicing Agreement.

(l) Compliance with Regulation AB.

    (i)  Bear Stearns agrees and  acknowledges  that  Depositor is required  under  Regulation AB as defined
         under the Pooling and Servicing  Agreement,  to disclose certain  financial  information  regarding
         Bear  Stearns or its group of  affiliated  entities,  if  applicable,  depending  on the  aggregate
         "significance  percentage"  of this  Agreement  and any other  derivative  contracts  between  Bear
         Stearns or its group of affiliated entities,  if applicable,  and Counterparty,  as calculated from
         time to time in accordance with Item 1115 of Regulation AB.

    (ii) It shall be a cap disclosure event ("Cap Disclosure  Event") if, on any Business Day after the date
         hereof, the Depositor requests from Bear Stearns the applicable financial  information described in
         Item 1115 of Regulation AB (such  request to be based on a reasonable  determination  by Depositor,
         in good  faith,  that such  information  is  required  under  Regulation  AB) (the  "Cap  Financial
         Disclosure").

    (iii)Upon the occurrence of a Cap Disclosure  Event,  Bear Stearns,  within 10 calendar days, at its own
         expense,  shall (1)(a) either (i) provide to Depositor  the current Cap Financial  Disclosure in an
         EDGAR-compatible  format (for  example,  such  information  may be provided in  Microsoft  Word® or
         Microsoft  Excel®  format but not in .pdf format) or (ii) provide  written  consent to Depositor to
         incorporation  by  reference  of such  current  Cap  Financial  Disclosure  that are filed with the
         Securities and Exchange  Commission in the reports of the Trust filed pursuant to the Exchange Act,
         (b) if  applicable,  cause  its  outside  accounting  firm to  provide  its  consent  to  filing or
         incorporation  by  reference  of such  accounting  firm's  report  relating to their audits of such
         current Cap Financial  Disclosure in the Exchange Act Reports of the Depositor,  and (c) provide to
         the Depositor any updated Cap Financial  Disclosure with respect to Bear Stearns or any entity that
         consolidates  Bear  Stearns  within  five days of the  release of any such  updated  Cap  Financial
         Disclosure;  (2) secure  another  entity to replace  Bear  Stearns  as party,  by way of  Permitted
         Transfer,  to this Agreement on terms substantially  similar to this Agreement,  which entity (or a
         guarantor  therefor)  meets or exceeds the Moody's  Approved  Ratings  Thresholds  and S&P Approved
         Ratings  Threshold  and which  satisfies  the Rating  Agency  Condition and which entity is able to
         comply  with the  requirements  of Item 1115 of  Regulation  AB, or (3) obtain a  guaranty  of Bear
         Stearns'  obligations under this Agreement from an affiliate of Bear Stearns that is able to comply
         with the financial  information  disclosure  requirements  of Item 1115 of Regulation AB, and cause
         such affiliate to provide Cap Financial  Disclosure and any future Cap Financial  Disclosure,  such
         that  disclosure  provided in respect of such affiliate  will satisfy any  disclosure  requirements
         applicable  to the Cap  Provider.  If  permitted  by  Regulation  AB, any  required  Cap  Financial
         Disclosure  may be provided by  incorporation  by  reference  from  reports  filed  pursuant to the
         Exchange Act.

    (iv) Bear Stearns  agrees that,  in the event that Bear Stearns  provides Cap  Financial  Disclosure  to
         Depositor in  accordance  with Part  5(l)(iii)(1)  or causes its affiliate to provide Cap Financial
         Disclosure to Depositor in accordance  with clause Part  5(l)(iii)(3),  it will  indemnify and hold
         harmless  Depositor,  its respective  directors or officers and any person  controlling  Depositor,
         from and  against  any and all  losses,  claims,  damages  and  liabilities  caused  by any  untrue
         statement  or  alleged  untrue  statement  of a  material  fact  contained  in such  Cap  Financial
         Disclosure or caused by any omission or alleged omission to state in such Cap Financial  Disclosure
         a material  fact  required to be stated  therein or necessary to make the  statements  therein,  in
         light of the circumstances under which they were made, not misleading.

    (v)  If Depositor  reasonably  requests,  Bear Stearns  shall provide such other  information  as may be
         necessary for the Depositor to comply with Item 1115 of Regulation AB.

    (vi) The Depositor  shall be an express third party  beneficiary  of this Agreement as if a party hereto
         to the extent of the Depositors's rights explicitly specified in this Part 5(l).

(m) Trustee Liability Limitations.  It is expressly understood and agreed by the parties hereto that:

    (i)  this  Agreement is executed and delivered by Citibank,  N.A.,  not in its  individual  capacity but
         solely as Trustee under the Pooling and Servicing Agreement;

    (ii) each  of  the  representations,  undertakings  and  agreements  herein  made  on  the  part  of the
         Counterparty  is made and intended not as a personal  representation,  undertaking  or agreement of
         Citibank, N.A. but is made and intended for the purpose of binding only the Counterparty;

    (iii)Nothing  herein  contained  shall be construed  as imposing  any  liability  upon  Citibank,  N.A.,
         individually or personally,  to perform any covenant either expressed or implied  contained herein,
         all such liability, if any, being expressly waived by the parties hereto and by any Person claiming
         by,  through or under the parties  hereto;  provided that nothing in this  paragraph  shall relieve
         Citibank, N.A. from performing its duties and obligations under the Pooling and Servicing Agreement
         in accordance with the standard of care set forth therein;

    (iv) under no circumstances  shall the Trustee in its individual  capacity be personally  liable for the
         payment of any  indebtedness or expenses of the Counterparty or be liable for the breach or failure
         of any  obligation,  representation,  warranty or covenant made or  undertaken by the  Counterparty
         under this  Agreement or any other related  documents,  other than due to its negligence or willful
         misconduct in performing the obligations of the Trustee under the Pooling and Servicing Agreement;

    (v)  any  resignation or removal of Citibank,  N.A. as trustee on behalf of the Bear Stearns ALT-A Trust
         2007-2 shall require the assignment of this agreement to eligible trustee replacement;

    (vi) The Trustee has been directed,  pursuant to the Pooling and Servicing Agreement, to enter into this
         Agreement and to perform its obligations hereunder.

(n)      Substantial  Financial  Transaction.  Each party hereto is hereby advised and acknowledges that the
other party has engaged in (or  refrained  from  engaging in)  substantial  financial  transactions  and has
taken (or refrained from taking) other  material  actions in reliance upon the entry by the parties into the
Transaction  being  entered  into on the  terms and  conditions  set forth  herein  and in the  Confirmation
relating to such  Transaction,  as applicable.  This paragraph shall be deemed repeated on the trade date of
each Transaction.

(o)      Set-Off.  Except as expressly  provided for in Section 2(c),  Section 6 or Part 1(m)(E) hereof, and
notwithstanding  any other  provision of this  Agreement  or any other  existing or future  agreement,  each
party  irrevocably  waives any and all rights it may have to set off, net,  recoup or otherwise  withhold or
suspend or condition  payment or  performance  of any  obligation  between it and the other party  hereunder
against any  obligation  between it and the other party under any other  agreements.  Section  6(e) shall be
amended  by  deleting  the  following  sentence:  "The  amount,  if any,  payable  in  respect  of an  Early
Termination Date and determined pursuant to this Section will be subject to any Set-off."

(p)      Counterparts.  This  Agreement  may be  executed  in several  counterparts,  each of which shall be
deemed an original but all of which together shall constitute one and the same instrument.

(q)      Additional Defined Terms.

    (i)  Capitalized  terms used but nor defined  herein shall have the  meanings  ascribed to such terms in
         the Pooling and Servicing Agreement.

    (ii) Additional Definitions:
"Eligible  Guaranty" means an  unconditional  and  irrevocable  guaranty of all present and future payment
obligations  and  obligations  to  post  collateral  of  Bear  Stearns  or  an  Eligible   Replacement  to
Counterparty  under this  Agreement that is provided by an Eligible  Guarantor as principal  debtor rather
than surety and that is directly  enforceable  by  Counterparty,  the form and substance of which guaranty
are subject to the Rating Agency Condition with respect to S&P.

"Eligible  Guarantor"  means an entity  that has credit  ratings at least  equal to the  Moody's  Required
Ratings Threshold and S&P Approved Ratings Threshold.

"Eligible  Replacement"  means an entity that either (i) satisfies the S&P Approved Ratings  Threshold and
the Moody's Required Ratings Threshold or (ii) provides an Eligible Guaranty from an Eligible Guarantor.

"Firm Offer" means an offer which, when made, is capable of becoming legally binding upon acceptance.

"Moody's" means Moody's Investors Service, Inc., or any successor.

"Moody's Approved Ratings Threshold" means, with respect to (i) Bear Stearns, a Moody's  counterparty rating
of "A1" or above and (ii) with respect to any other entity (or its  guarantor),  (x) if such entity has both
a long-term  unsecured and unsubordinated  debt rating or counterparty  rating from Moody's and a short-term
unsecured and unsubordinated  debt rating from Moody's, a long-term unsecured and unsubordinated debt rating
or  counterparty  rating from Moody's of "A2" or above and a short-term  unsecured and  unsubordinated  debt
rating  from  Moody's of  "Prime-1"  or above,  or (y) if such  entity has only a  long-term  unsecured  and
unsubordinated  debt rating or counterparty  rating from Moody's,  a long-term  unsecured and unsubordinated
debt rating or counterparty rating from Moody's of "A1" or above.

"Moody's  First Level  Downgrade"  means that no Relevant  Entity  satisfies  the  Moody's  Approved  Rating
Threshold.

"Moody's Required Ratings Threshold" means, with respect to (i) Bear Stearns, a counterparty  rating of "A3"
or above and (ii) with  respect  to any other  entity  (or its  guarantor),  (x) if such  entity  has both a
long-term  unsecured and  unsubordinated  debt rating or  counterparty  rating from Moody's and a short-term
unsecured and unsubordinated  debt rating from Moody's, a long-term unsecured and unsubordinated debt rating
or  counterparty  rating from Moody's of "A3" or above or a short-term  unsecured  and  unsubordinated  debt
rating  from  Moody's of  "Prime-2"  or above,  or (y) if such  entity has only a  long-term  unsecured  and
unsubordinated  debt rating or counterparty  rating from Moody's,  a long-term  unsecured and unsubordinated
debt rating or counterparty rating from Moody's of "A3" or above.

"Moody's  Second Level  Downgrade"  means that no Relevant  Entity  satisfies the Moody's  Required  Ratings
Threshold.

"Permitted  Transfer" means a transfer by novation by Bear Stearns to an entity (the  "Transferee")  of all,
but not less than all, of Bear Stearns' rights,  liabilities,  duties and obligations  under this Agreement,
with respect to which  transfer each of the following  conditions  is  satisfied:  (a) the  Transferee is an
Eligible  Replacement  that is a recognized  dealer in interest  rate caps  organized  under the laws of the
United  States  of  America  or a  jurisdiction  located  in  the  United  States  of  America  (or  another
jurisdiction  reasonably  acceptable to  Counterparty),  (b) an Event of Default or Termination  Event would
not occur as a result of such transfer,  (c) pursuant to a written  instrument  (the "Transfer  Agreement"),
the Transferee  acquires and assumes all rights and  obligations of Bear Stearns under the Agreement and the
relevant  Transaction,  (d)  Bear  Stearns  will be  responsible  for any  costs  or  expenses  incurred  in
connection with such transfer  (including any replacement cost of entering into a replacement  transaction);
(e)  either  (A)  Moody's  has been given  prior  written  notice of such  transfer  and the  Rating  Agency
Condition is satisfied  with respect to S&P or (B) each Rating  Agency has been given prior  written  notice
of such transfer and such transfer is in connection  with the  assignment  and  assumption of this Agreement
without  modification  of its terms,  other than party names,  dates  relevant to the effective date of such
transfer,  tax  representations  and any  other  representations  regarding  the  status  of the  substitute
counterparty,  notice  information and account details and other similar  provisions;  and (f) such transfer
otherwise complies with the terms of the Pooling and Servicing Agreement.

"Rating Agency" means each of Moody's and S&P.

"Rating Agency Condition"  means,  with respect to any particular  proposed act or omission to act hereunder
that the party acting or failing to act must consult with each Rating Agency then  providing a rating of the
Certificates and receive from each such Rating Agency a prior written  confirmation that the proposed action
or inaction would not cause a downgrade or withdrawal of its then-current rating of the Certificates.

"Relevant  Entity" means Bear Stearns and any Eligible  Guarantor under an Eligible Guaranty with respect to
Bear Stearns.

"Replacement  Transaction"  means,  with  respect  to any  Terminated  Transaction  or group  of  Terminated
Transactions,  a  transaction  or group of  transactions  that (i) would have the effect of  preserving  for
Counterparty  the economic  equivalent of any payment or delivery  (whether the  underlying  obligation  was
absolute or contingent and assuming the satisfaction of each applicable  condition precedent) by the parties
under Section 2(a)(i) in respect of such  Terminated  Transaction or group of Terminated  Transactions  that
would,  but for the occurrence of the relevant Early  Termination  Date, have been required after that Date,
and (ii) has terms  which are  substantially  the same as this  Agreement,  including,  without  limitation,
rating triggers,  Regulation AB compliance, and credit support documentation,  as determined by Counterparty
in its sole discretion, acting in a commercially reasonable manner.

"S&P" means Standard & Poor's, a division of The McGraw-Hill Companies, Inc.

"S&P Approved Ratings  Threshold" means with respect to (i) Bear Stearns,  a counterparty  rating of "A+" or
above  and  (ii)  with  respect  to any  other  entity  (or  its  guarantor),  a  short-term  unsecured  and
unsubordinated  debt  rating  from S&P of "A-1" or above,  or,  if such  entity  does not have a  short-term
unsecured and  unsubordinated  debt rating from S&P, a long-term  unsecured and  unsubordinated  debt rating
from S&P of "A+ or above.

"S&P First Level Downgrade" means that no Relevant Entity satisfies the S&P Approved Rating Threshold.

"S&P Required Ratings Threshold" means with respect to (i) Bear Stearns,  a counterparty  rating of "BBB" or
above  and  (ii)  with  respect  to  any  other  entity  (or  its  guarantor),  a  long-term  unsecured  and
unsubordinated debt rating from S&P of "BBB-" or above.

"S&P Second Level Downgrade" means that no Relevant Entity satisfies the S&P Required Rating Thresholds.

(r)      Agent  for  Counterparty.  Bear  Stearns  acknowledges  that the  Counterparty  has  appointed  the
Securities  Administrator  under Pooling and Servicing Agreement to carry out certain functions on behalf of
Counterparty,  and that  Securities  Administrator  shall be  entitled  to give  notices  and to perform and
satisfy the obligations of Counterparty hereunder on behalf of Counterparty.

(s)      Rating  Agency  Notifications.  Except as otherwise  provided  herein,  no Early  Termination  Date
shall be effectively  designated  hereunder shall be made by either party unless each Rating Agency has been
given prior written notice of such designation.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Schedule by their duly authorized officers as of the
date hereof.


                                            BEAR STEARNS FINANCIAL PRODUCTS INC.



                                            By:____________________________________
                                               Name:
                                               Title:




                                            CITIBANK, N.A., NOT IN ITS INDIVIDUAL CAPACITY, BUT SOLELY
                                            AS TRUSTEE FOR THE BEAR STEARNS ALT-A TRUST 2007-2



                                            By:___________________________________
                                               Name:
                                               Title:




--------------------------------------------------------------------------------




UNILATERAL CSA SCHEDULE

Pledgor: BEAR STEARNS FINANCIAL PRODUCTS INC. (the "Pledgor")
Secured  Party:  CITIBANK,  N.A.,  NOT IN ITS  INDIVIDUAL  CAPACITY,  BUT SOLELY AS  TRUSTEE  FOR THE BEAR
STEARNS ALT-A TRUST 2007-2  (the "Secured Party")

Paragraph 13.  Elections and Variables

(a)     Security  Interest for  "Obligations".  The term  "Obligations"  as used in this Annex includes no
        "additional obligations" within the meaning of Paragraph 12.

(b)     Credit Support Obligations.

              (i)   Delivery Amount, Return Amount and Credit Support Amount.

                    (1) Delivery  Amount.  Paragraph  3(a) shall be amended by replacing the words "upon a
              demand made by the Secured Party on or promptly  following a Valuation  Date" with the words
              "on each Valuation  Date".  The "Delivery  Amount" with respect to Pledgor for any Valuation
              Date shall equal the greatest of:

                      (A) the  amount by which the S&P  Collateral  Amount  exceeds  the S&P Value on such
                      Valuation Date of all Posted Credit Support held by the Secured Party;

                      (B) the amount by which the  Moody's  First  Level  Collateral  Amount  exceeds  the
                      Moody's First Level Value on such  Valuation  Date of all Posted Credit Support held
                      by the Secured Party.

                      (C) the amount by which the  Moody's  Second  Level  Collateral  Amount  exceeds the
                      Moody's  Second  Level Value on such  Valuation  Date of all Posted  Credit  Support
                      held by the Secured Party.

                    (2) "Return  Amount"  applicable to Secured  Party for any Valuation  Date shall equal
              the least of:

                      (A) the amount by which the S&P Value on such  Valuation  Date of all Posted  Credit
                      Support held by the Secured Party exceeds the S&P Collateral Amount;

                      (B) the amount by which the  Moody's  First Level  Value on such  Valuation  Date of
                      all Posted  Credit  Support  held by the Secured  Party  exceeds  the Moody's  First
                      Level Collateral Amount.

                      (C) the amount by which the Moody's  Second  Level Value on such  Valuation  Date of
                      all Posted  Credit  Support  held by the Secured  Party  exceeds the Moody's  Second
                      Level Collateral Amount.

                    (3)  "Credit Support Amount" shall be deleted in its entirety.

              (ii)  Eligible  Collateral.  The items  set forth on the  Collateral  Schedule  attached  as
              Schedule A hereto will qualify as "Eligible Collateral" for the party specified.

              (iii) Other Eligible Support.  None

              (iv)  Thresholds.

              (A)   "Independent Amount" means:
                    Pledgor: Not applicable.
                    Secured Party: Not applicable.

              (B)   "Threshold" means:
                    Pledgor: Not applicable.
                    Secured Party: Not applicable.

              (C)   "Minimum  Transfer  Amount"  means  USD100,000;   provided,   that  if  the  aggregate
                    Certificate  Principal  Balance  of  Certificates  rated  by  S&P  is  less  than  USD
                    50,000,000, the "Minimum Transfer Amount" shall mean USD 50,000.

              (D)   Rounding.  The  Delivery  Amount  will be  rounded up and the  Return  Amount  will be
                    rounded down to the nearest integral multiple of USD 10,000.

(c)     Valuation and Timing.

        (i)   "Valuation Agent" means Pledgor.

        (ii)  "Valuation Date" means each Local Business Day(1).

        (iii) "Valuation  Time" means the close of business  on the Local  Business  Day in the city where
              the  Valuation  Agent  is  located  immediately  preceding  the  Valuation  Date  or date of
              calculation,  as applicable;  provided that the  calculations  of Value and Exposure will be
              made as of approximately the same time on the same date.

        (iv)  "Notification Time" means 11:00 A.M. (New York time).

        (v)   Transfer Timing and  Calculations.  Paragraphs 4(b) and 4(c) are hereby amended and restated
              in entirety as set forth below.

                  "(b) Transfer  Timing.  Subject to Paragraphs  4(a) and 5 and unless  otherwise
                  specified,  if a demand for the Transfer of Eligible  Credit  Support or Posted
                  Credit Support is made by the  Notification  Time,  then the relevant  Transfer
                  will be made not later than the close of business on the  Valuation  Date; if a
                  demand is made after the Notification  Time, then the relevant Transfer will be
                  made not later  than the  close of  business  on the next  Local  Business  Day
                  thereafter.

                  (c)  Calculations.  All  calculations  of Value and  Exposure  for  purposes of
                  Paragraphs 3 and 6(d) will be made by the  Valuation  Agent as of the Valuation
                  Time.  The Valuation  Agent will notify each party (or the other party,  if the
                  Valuation  Agent  is  a  party)  of  its   calculations   not  later  than  the
                  Notification  Time  on  the  applicable  Valuation  Date  (or in  the  case  of
                  Paragraph  6(d),  the  Local  Business  Day  following  the day on  which  such
                  relevant calculations are performed)."

(d)     Conditions  Precedent.  There shall be no "Specified  Condition"  with respect to either party for
        purposes of this Annex.

(e)     Substitution

              (i)   "Substitution  Date" means  (A) the  Local  Business  Day on which the  Secured  Party
              receives  the  Substitute  Credit  Support,  if notice of  substitution  is  received by the
              Notification  Time on such date,  and (B) the Local Business Day following the date on which
              the Secured Party receives the  Substitute  Credit  Support,  if notice of  substitution  is
              received after the Notification Time.

              (ii)  Consent of Secured Party for Substitution.  Inapplicable.

        (iii) Amendment  of  Paragraph 4(d)(ii).  Paragraph  4(d)(ii)  is  amended  and  restated  in  its
              entirety as set forth below:

                  "(ii) subject to Paragraph 4(a) of this Annex,  the Secured Party will Transfer
                  the items of Posted Credit  Support  specified by the Pledgor in its notice not
                  later than the close of business on the Substitution Date,  provided,  however,
                  that if the  Secured  Party  shall  not have  received  the  Substitute  Credit
                  Support prior to 1:00 P.M. (New York time) on the  Substitution  Date, then the
                  Secured Party shall Transfer the applicable  items of Posted Credit Support not
                  later  than  the  close of  business  on the  Local  Business  Day  immediately
                  following the day on which the Secured  Party  receives the  Substitute  Credit
                  Support.  Notwithstanding  the  foregoing,  the  Secured  Party  will  only  be
                  obligated  to  Transfer   Posted  Credit   Support  with  a  Value  as  of  the
                  Substitution  Date  equal  to  the  Value  of  the  Substitute  Credit  Support
                  delivered by the Pledgor in exchange therefor."

(f)     Dispute Resolution.

        (i)   "Resolution  Time"  means  12:00 noon,  New York time,  on the Local  Business  Day for both
              parties  following  the date the  Disputing  Party  gives  notice of a dispute  pursuant  to
              Paragraph 5.

        (ii)  Value. For the purpose of  Paragraphs 5(i)(C)  and 5(ii),  disputes over the Value of Posted
              Credit  Support will be resolved by the Valuation  Agent seeking  bid-side  quotations as of
              the relevant Recalculation Date or date of Transfer, as applicable,  from three parties that
              regularly  act as dealers in the  securities in question.  The Value will be the  arithmetic
              mean of the  quotations  obtained  by the  Valuation  Agent,  multiplied  by the  applicable
              Valuation  Percentage,  if any. If no quotations  are  available for a particular  security,
              then the  Valuation  Agent's  original  calculation  of Value  thereof will be used for that
              security.

        (iii) Alternative.  Subject to item (iv) below, the provisions of Paragraph 5 will apply.

        (iv)  Modification  of Paragraph 5. The  introductory  paragraph of  Paragraph 5  shall be amended
              and restated to read in its entirety as follows:

                  "If  a  party  (a  'Disputing   Party')  disputes  (I) the   Valuation  Agent's
                  calculation  of a Delivery  Amount or a Return Amount or (II) the  Value of any
                  Transfer of Eligible Credit Support or Posted Credit Support, then:

                  (A) the  Disputing  Party will (x) notify the other party and,  if  applicable,
                  the  Valuation  Agent of the  amount  it is  disputing,  (y)  indicate  what it
                  believes  the  correct  amount to be and (z) provide a  statement  showing,  in
                  reasonable  detail,  how it arrived at such  amount and the  appropriate  party
                  will  deliver  the  undisputed  amount  to  the  other  party  not  later  than
                  (i) (a) the  close of business on the Valuation  Date, if the demand made under
                  Paragraph 3  in the case of (I)  above  is made by the  Notification  Time,  or
                  (b) the  close of  business of the Local  Business  Day  following  the date on
                  which the demand is made under  Paragraph 3  in the case of (I) above,  if such
                  demand is made after the  Notification  Time, or (ii) the  close of business of
                  the date of Transfer, in the case of (II) above;

                  (B) the parties will consult  with each other and provide such  information  as
                  the other party shall reasonably  request in an attempt to resolve the dispute;
                  and

                  (C) if they fail to resolve the dispute by the Resolution Time, then:"

(g)     Holding and Using Posted Collateral.

(i)     Eligibility to Hold Posted Collateral; Custodians.

              (1) The Secured Party and its Custodian (if any) will be entitled to hold Posted  Collateral
              pursuant to Paragraph  6(b),  provided  that the following  conditions  applicable to it are
              satisfied:

                  (A) it is not a Defaulting Party;

                  (B) Posted  Collateral  consisting  of Cash or  certificated  securities  that cannot be
                  paid or  delivered  by  book-entry  may be held only in any state of the  United  States
                  which has adopted the Uniform Commercial Code;

                  (C) the short-term rating of any Custodian shall be at least "A-1" by S&P

              (2) There shall be no Custodian for Pledgor.

        (ii)  Use of Posted Collateral.  The provisions of Paragraph 6(c)  will not apply to Secured Party
              and Secured  Party will not have any right to use the Posted  Collateral  or take any action
              specified in Paragraph  6(c);  provided,  however,  that if Posted  Collateral in book-entry
              form is delivered,  the Secured Party or its  Custodian  shall have the rights  specified in
              Paragraph 6(c)(ii).

(h)     Distributions and Interest Amount.

                (i)   Interest Rate. The "Interest  Rate" will be the "Federal  Funds  (Effective)"  rate as
                      such  rate  is  displayed  on  Telerate   page  118  for  such  day  under  the  caption
                      "Effective".

                (ii)  Amendment of Paragraph  6(d)(i) -  Distributions.  Clause  (d)(i) of
                      Paragraph 6 shall be amended and restated to read in its entirety as follows:

         "(i)  Distributions.  Subject to Paragraph 4(a), if the Secured Party receives  Distributions  on
                  a Local  Business Day, it will  Transfer to Pledgor not later than the  following  Local
                  Business Day any  Distributions  it receives to the extent that a Delivery  Amount would
                  not be created or increased by that  Transfer,  as  calculated  by the  Valuation  Agent
                  (and the date of calculation will be deemed to be a Valuation Date for this purpose). "


              (iii)   Amendment of Paragraph  6(d)(ii) - Interest Amount.  Clause (d)(ii) of
                      Paragraph 6 shall be amended and restated to read in its entirety as follows:

                  "(ii)  Interest  Amount.  In lieu of any  interest,  dividends or other amounts
                  paid with  respect to Posted  Collateral  in the form of Cash (all of which may
                  be retained  by the Secured  Party),  the  Secured  Party will  Transfer to the
                  Pledgor on the 20th day of each  calendar  month (or if such day is not a Local
                  Business Day, the next Local  Business Day) the Interest  Amount.  Any Interest
                  Amount or portion  thereof  not  Transferred  pursuant to this  Paragraph  will
                  constitute  Posted  Collateral  in the form of Cash and will be  subject to the
                  security  interest  granted under  Paragraph 2. For purposes of calculating the
                  Interest Amount the amount of interest  calculated for each day of the interest
                  period shall be  compounded  monthly."  Secured Party shall not be obligated to
                  transfer any Interest Amount unless and until it has received such amount.

(i)     Demands and Notices.

        All  demands,  specifications  and notices  under this Annex will be made  pursuant to the Notices
        Section of this Agreement.

(j)     Addresses for Transfers.

              Pledgor:         To be provided in writing by Pledgor to Secured Party.

              Secured Party:   Wells Fargo Bank, N.A. as Custodian for the Secured Party
                               9062 Old Annapolis Road
                               Columbia, Maryland 21045
                               Attn: Client Manager - Bear Stearns ALT-A 2007-2

(k)     Other Provision(s).

        (i)   Amendment of Paragraph 7 - Events of Default.  Clause (iii) of  Paragraph 7  shall not apply
              to Secured Party.

        (ii)  Non-Reliance.  Notwithstanding  the  obligations of the Secured Party under  Paragraph
              6(a),  and without  limiting the generality of the final  sentence of Paragraph  6(a),  each
              party,  as Pledgor,  acknowledges  that it has the means to monitor all matters  relating to
              all valuations,  payments, defaults and rights with respect to Posted Collateral without the
              need to rely on the other  party,  in its  capacity as Secured  Party,  and that,  given the
              provisions of this Annex on substitution,  responsibility for the preservation of the rights
              of the  Pledgor  with  respect to all such  matters is  reasonably  allocated  hereby to the
              Pledgor.

        (iii) Agreement as to Single  Secured  Party and Pledgor.  Each of Pledgor and Secured Party agree
              that,  notwithstanding anything to the contrary in the recital to this Annex, Paragraph 1(b)
              or Paragraph 2 or the  definitions in Paragraph 12, (a) the term "Secured  Party" as used in
              this Annex means only Secured Party, (b) the term "Pledgor" as used in this Annex means only
              Pledgor,  (c) only Pledgor makes the pledge and grant in Paragraph 2, the acknowledgement in
              the final  sentence of Paragraph  8(a) and the  representations  in Paragraph 9 and (d) only
              Pledgor will be required to make Transfers of Eligible Credit Support hereunder.

        (iv)  Trustee. The Trustee is hereby authorized to (i) make demands on behalf of the Secured Party
              pursuant to  Paragraph 3 hereunder  and (ii) provide  notice on behalf of the Secured  Party
              pursuant to Paragraph 7 hereunder.

        (v)   Collateral  Account.  Secured  Party or  Custodian  shall at all times  maintain  all Posted
              Collateral in a segregated trust account.

        (vi)  External  Calculations.  At any time at which  Pledgor  (or, to the extent  applicable,  its
              Credit Support Provider) does not have a long-term  unsubordinated and unsecured debt rating
              of at least "BBB+" from  S&P,  the  Valuation  Agent shall (at its own  expense)  obtain
              external  calculations  of  the  Secured  Party's  Exposure  from  at  least  two  Reference
              Market-makers  on the last Local Business Day of each calendar month.  Any  determination of
              the S&P Collateral Amount shall be based on the greatest of the Secured Party's Exposure
              determined  by  the  Valuation  Agent  and  such  Reference  Market-makers.   Such  external
              calculation may not be obtained from the same Reference Market-maker more than four times in
              any 12-month period.

        (vii) Notice to S&P.  At any time at which Pledgor (or, to the extent  applicable,  its Credit
              Support Provider) does not have a long-term  unsubordinated  and unsecured debt rating of at
              least "BBB+" from S&P,  the Valuation  Agent shall provide to S&P not later than the
              Notification  Time on the Local Business Day following each Valuation Date its  calculations
              of the Secured  Party's  Exposure  and the Value of any  Eligible  Credit  Support or Posted
              Credit  Support for that Valuation  Date. The Valuation  Agent shall also provide to S&P
              any external marks of the Secured Party's Exposure.

        (viii)Expenses.  Pledgor shall be responsible  for all reasonable  costs and expenses  incurred by
              Secured Party in connection with the Transfer of any Eligible Collateral under this Annex.

        (ix)  Additional Defined Terms.

               "DV01" means, with respect to a Transaction and any date of  determination,  the sum of the
               estimated  change in the Secured  Party's  Exposure with respect to such  Transaction  that
               would  result  from a one basis point  change in the  relevant  cap curve on such date,  as
               determined by the Valuation  Agent in good faith and in a commercially  reasonable  manner.
               The  Valuation  Agent shall,  upon  request of Secured  Party,  provide to Secured  Party a
               statement showing in reasonable detail such calculation.

               "Moody's  First  Level  Additional  Collateralized  Amount"  means,  with  respect  to  any
               Transaction,  the lesser of (x) the  product of 15 and DV01 for such  Transaction  and such
               Valuation Date and (y) the product of 2% and the Notional  Amount for such  Transaction for
               the Calculation Period which includes such Valuation Date.

               "Moody's First Level  Collateral  Amount" means,  (A) for any Valuation Date on which (I) a
               Moody's  First Level  Downgrade  has occurred and has been  continuing  (x) for at least 30
               Local  Business  Days or (y) since this Annex was executed and (II) it is not the case that
               a Moody's  Second Level  Downgrade has occurred and been  continuing  for at least 30 Local
               Business  Days,  an amount  equal to the greater of (a) zero and (b) the sum of the Secured
               Party's  aggregate  Exposure for all  Transactions and the aggregate of Moody's First Level
               Additional  Collateralized  Amounts  for each  Transaction  and (B)for any other  Valuation
               Date, zero.


               "Moody's  First Level Value" means,  for any date that the Moody's  First Level  Collateral
               Amount is determined and the Value of any Eligible  Collateral or Posted Collateral that is
               a security,  the bid price for such security  obtained by the Valuation Agent multiplied by
               the Moody's  First Level  Valuation  Percentage  for such  security set forth on Schedule A
               hereto.

               "Moody's  Second  Level  Additional  Collateralized  Amount"  means,  with  respect  to any
               Transaction,

                  (1) if such  Transaction  is not a  Transaction-Specific  Hedge,  the  lesser of (i) the
                  product of the 50 and DV01 for such  Transaction  and such  Valuation  Date and (ii) the
                  product of 8% and the Notional Amount for such  Transaction  for the Calculation  Period
                  (as defined in the related Transaction) which includes such Valuation Date; or

                  (2) if such Transaction is a  Transaction-Specific  Hedge, the lesser of (i) the product
                  of the 65 and DV01 for such  Transaction  and such  Valuation  Date and (ii) the product
                  of 10% and the  Notional  Amount for such  Transaction  for the  Calculation  Period (as
                  defined in the related Transaction) which includes such Valuation Date.

               "Moody's Second Level  Collateral  Amount" means, (A) for any Valuation Date on which it is
               the case that a Moody's  Second Level  Downgrade  has occurred and been  continuing  for at
               least 30 Local  Business  Days,  an  amount  equal to the  greatest  of (a)  zero,  (b) the
               aggregate  amount of the Next  Payments for all Next  Payment  Dates and (c) the sum of the
               Secured  Party's  aggregate  Exposure and the aggregate of Moody's Second Level  Additional
               Collateralized Amounts for each Transaction and (B) for any other Valuation Date, zero.

               "Moody's Second Level Value" means,  for any date that the Moody's Second Level  Collateral
               Amount is determined and the Value of any Eligible  Collateral or Posted Collateral that is
               a security,  the bid price for such security  obtained by the Valuation Agent multiplied by
               the Moody's  Second Level  Valuation  Percentage  for such security set forth on Schedule A
               hereto.

               "Next Payment"  means,  in respect of each Next Payment Date, the greater of (i) the amount
               of any  payments  due to be made by the  Pledgor  pursuant  to  Section  2(a) on such  Next
               Payment Date less any payments  due to be made by the Secured  Party under  Section 2(a) on
               such Next Payment Date (in each case,  after giving effect to any applicable  netting under
               Section 2(c)) and (ii) zero.

               "Next Payment Date" means the next scheduled payment date under any Transaction.

               "Remaining  Weighted Average Maturity" means,  with respect to a Transaction,  the expected
               weighted average maturity for such Transaction as determined by the Valuation Agent.

               "S&P  Collateral  Amount"  means,  (A) for any  Valuation  Date on which a S&P First  Level
               Downgrade  has occurred and been  continuing  for at least 30 days or on which a S&P Second
               Level  Downgrade has occurred and is  continuing,  an amount equal to the sum of (1) 100.0%
               of the  Secured  Party's  Exposure  for  such  Valuation  Date and (2) the  product  of the
               Volatility  Buffer for each Transaction and the Notional Amount of such Transaction for the
               Calculation  Period (as  defined in the  related  Transaction)  of such  Transaction  which
               includes such Valuation Date, or (B) for any other Valuation Date, zero.

               "S&P Value" means, for any date that the S&P Collateral  Amount is determined and the Value
               of any Eligible Collateral or Posted Collateral that is a security,  the bid price for such
               security  obtained by the Valuation  Agent  multiplied by the S&P Valuation  Percentage for
               such security set forth on Schedule A hereto.

               "Transaction-Specific  Hedge" means any  Transaction  that is a cap,  floor or caption or a
               Transaction  in  respect  of which  (x) the  notional  amount of the  interest  rate cap is
               "balance  guaranteed"  or (y)  the  notional  amount  of the  interest  rate  cap  for  any
               Calculation  Period  otherwise  is not a  specific  dollar  amount  that  is  fixed  at the
               inception of the Transaction.

               "Volatility  Buffer" means,  for any Transaction,  the related  percentage set forth in the
               following table:

                  ______________________________________________________________________________________________________________
                                                       Remaining
                  The higher of the S&P short-term     Weighted         Remaining                               Remaining
                  credit rating of (i) Pledgor and     Average          Weighted       Remaining Weighted   Weighted Average
                  (ii) the Credit Support Provider     Maturity      Average Maturity   Average Maturity        Maturity
                  of Pledgor, if applicable            up to 3 years   up to 5 years     up to 10 years      up to 30 years
                  ______________________________________________________________________________________________________________
                  "A-2" or higher                       2.75%             3.25%               4.00%               4.75%
                  ______________________________________________________________________________________________________________
                  "A-3"                                 3.25%             4.00%               5.00%               6.25%
                  ______________________________________________________________________________________________________________
                  "BB+" or lower                        3.50%             4.50%               6.75%               7.50%
                  ______________________________________________________________________________________________________________




--------------------------------------------------------------------------------




        IN WITNESS  WHEREOF,  the parties have executed this Annex on the respective dates specified below
with effect from the date specified on the first page of this document.

BEAR STEARNS FINANCIAL PRODUCTS INC.                              CITIBANK,  N.A.,  NOT IN ITS  INDIVIDUAL
                                                                  CAPACITY,  BUT  SOLELY  AS  TRUSTEE  FOR
                                                                  THE BEAR STEARNS ALT-A TRUST 2007-2

By:_________________________________                              By:_____________________________________
   Name:                                                             Name:
   Title:                                                            Title:
   Date:                                                             Date:




--------------------------------------------------------------------------------




                                                                                                                         SCHEDULE A

                                           COLLATERAL SCHEDULE

The Moody's First Level Valuation Percentages shall be used in determining the Moody's First Level
Collateral Amount.

The Moody's Second Level Valuation Percentages shall be used in determining the Moody's Second Level
Collateral Amount.

The S&P Valuation Percentages shall be used in determining the S&P Collateral Amount.

__________________________________________________________________________________________________________________________________________________
                                                            Moody's First Level        Moody's SecondoLevelral Asset               S&P
   Definition (ICAD) Code        Remaining/Maturity        Valuation Percentage            Valuation Percentage           Valuation Percentage
__________________________________________________________________________________________________________________________________________________
           US-CASH                       N/A                       100%                             100%                           100%
           EU-CASH                       N/A                        98%                              94%                          92.5%
           GB-CASH                       N/A                        98%                              95%                          94.1%
__________________________________________________________________________________________________________________________________________________
                                      < 1 Year                      100%                            100%                          98.9%
                                    1 to 2 years                    100%                             99%                          98.0%
          US-TBILL                  2 to 3 years                    100%                             98%                          97.4%
          US-TNOTE                  3 to 5 years                    100%                             97%                          95.5%
          US-TBOND                  5 to 7 years                    100%                             96%                          93.7%
        (fixed rate)                7 to 10 years                   100%                             94%                          92.5%
                                   10 to 20 years                   100%                             90%                          91.1%
                                    > 20 years                     100%                             88%                          88.6%
__________________________________________________________________________________________________________________________________________________
          US-TBILL
          US-TNOTE
          US-TBOND
       (floating rate)             All Maturities                   100%                             99%                 Not Eligible Collateral
__________________________________________________________________________________________________________________________________________________
        GA-US-AGENCY                  < 1 Year                      100%                             99%                          98.5%
        (fixed rate)
                                    1 to 2 years                    100%                             99%                          97.7%
                                    2 to 3 years                    100%                             98%                          97.3%
                                    3 to 5 years                    100%                             96%                          94.5%
                                    5 to 7 years                    100%                             93%                          93.1%
                                    7 to 10 years                   100%                             93%                          90.7%
                                   10 to 20 years                   100%                             89%                          87.7%
                                     > 20 years                     100%                             87%                          84.4%
__________________________________________________________________________________________________________________________________________________
        GA-US-AGENCY               All Maturities                   100%                             98%                 Not Eligible Collateral
       (floating rate)
__________________________________________________________________________________________________________________________________________________
 GA-EUROZONE-GOV (other than                                Rated Aa3 or better              Rated Aa3 or better           Rated AAA or better
          EU-CASH)                                               by Moody's                      by Moody's                       by S&P
        (fixed rate)                  < 1 Year                      98%                              94%                          98.8%
                                    1 to 2 years                    98%                              93%                          97.9%
                                    2 to 3 years                    98%                              92%                          97.1%
                                    3 to 5 years                    98%                              90%                          91.2%
                                    5 to 7 years                    98%                              89%                          87.5%
                                    7 to 10 years                   98%                              88%                          83.8%
                                   10 to 20 years                   98%                              84%                          75.5%
                                     > 20 years                     98%                              82%                 Not Eligible Collateral
__________________________________________________________________________________________________________________________________________________
 GA-EUROZONE-GOV (other than                                Rated Aa3 or better             Rated Aa3 or better            Rated AAA or better
  EU-CASH) (floating rate)                                       by Moody's                      by Moody's                      by S&P
                                   All Maturities                   98%                              93%                 Not Eligible Collateral
__________________________________________________________________________________________________________________________________________________
                                      < 1 Year                      98%                              94%                 Not Eligible Collateral
                                    1 to 2 years                    98%                              93%                 Not Eligible Collateral
          GA-GB-GOV                 2 to 3 years                    98%                              92%                 Not Eligible Collateral
    (other than GB-CASH)            3 to 5 years                    98%                              91%                 Not Eligible Collateral
        (fixed rate)                5 to 7 years                    98%                              90%                 Not Eligible Collateral
                                    7 to 10 years                   98%                              89%                 Not Eligible Collateral
                                   10 to 20 years                   98%                              86%                 Not Eligible Collateral
                                     > 20 years                     98%                              84%                 Not Eligible Collateral
__________________________________________________________________________________________________________________________________________________
          GA-GB-GOV                All Maturities                   98%                              94%                 Not Eligible Collateral
    (other than GB-CASH)
       (floating rate)
__________________________________________________________________________________________________________________________________________________

The ISDA Collateral Asset Definition (ICAD) Codes used in this Collateral Schedule shall have the
meanings set forth in the Collateral Asset Definitions (First Edition - June 2003) as published and
copyrighted in 2003 by the International Swap and Derivatives Association, Inc.




--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT Q


                                    FORM 10-D, FORM 8-K AND FORM 10-K
                                         REPORTING RESPONSIBILITY

As to each item described below, the entity indicated as the Responsible Party shall be primarily
responsible for reporting the information to the party identified as responsible for preparing the
Securities Exchange Act Reports pursuant to Section 4.18 of the Pooling and Servicing Agreement.

Under Item 1 of Form 10-D: a) items marked "Monthly Statement to Certificateholders" are required to be
included in the periodic Distribution Date statement under Section 6.06, provided by the Securities
Administrator based on information received from the party providing such information; and b) items
marked "Form 10-D report" are required to be in the Form 10-D report but not the Monthly Statements to
Certificateholders, provided by the party indicated.  Information under all other Items of Form 10-D is
to be included in the Form 10-D report.  All such information and any other Items on Form 8-K and Form
10-D set forth in this Exhibit shall be sent to the Securities Administrator and the Depositor.

_________________________________________________________________________________________________________________________________________________
Form        Item     Description         Servicers     Master      Securities             Custodian       Trustee       Depositor     Sponsor
                                                       Servicer    Administrator                          (nominal)
_________________________________________________________________________________________________________________________________________________
10-D        Must be filed within 15 days of the distribution date for the asset-backed
            securities.
_________________________________________________________________________________________________________________________________________________
            1        Distribution and
                     Pool Performance
                     Information
_________________________________________________________________________________________________________________________________________________
                     Item 1121(a) -
                     Distribution and
                     Pool Performance
                     Information
_________________________________________________________________________________________________________________________________________________
                     (1) Any                                       X
                     applicable record
                     dates, accrual                                (Monthly Statements
                     dates,                                        to
                     determination                                 Certificateholders)
                     dates for
                     calculating
                     distributions and
                     actual
                     distribution
                     dates for the
                     distribution
                     period.
_________________________________________________________________________________________________________________________________________________
                     (2) Cash flows                                X
                     received and the
                     sources thereof                               (Monthly Statements
                     for                                           to
                     distributions,                                Certificateholders)
                     fees and expenses.
_________________________________________________________________________________________________________________________________________________
                     (3) Calculated                                X
                     amounts and
                     distribution of                               (Monthly Statements
                     the flow of funds                             to
                     for the period                                Certificateholders)
                     itemized by type
                     and priority of
                     payment,
                     including:
_________________________________________________________________________________________________________________________________________________
                              (i) Fees                             X
                     or expenses
                     accrued and paid,                             (Monthly Statements
                     with an                                       to
                     identification of                             Certificateholders)
                     the general
                     purpose of such
                     fees and the
                     party receiving
                     such fees or
                     expenses.
_________________________________________________________________________________________________________________________________________________
                              (ii)                                 X
                     Payments accrued
                     or paid with                                  (Monthly Statements
                     respect to                                    to
                     enhancement or                                Certificateholders)
                     other support
                     identified in
                     Item 1114 of
                     Regulation AB
                     (such as
                     insurance
                     premiums or other
                     enhancement
                     maintenance
                     fees), with an
                     identification of
                     the general
                     purpose of such
                     payments and the
                     party receiving
                     such payments.
_________________________________________________________________________________________________________________________________________________
                              (iii)                                X
                     Principal,
                     interest and                                  (Monthly Statements
                     other                                         to
                     distributions                                 Certificateholders)
                     accrued and paid
                     on the
                     asset-backed
                     securities by
                     type and by class
                     or series and any
                     principal or
                     interest
                     shortfalls or
                     carryovers.
_________________________________________________________________________________________________________________________________________________
                              (iv) The                             X
                     amount of excess
                     cash flow or                                  (Monthly Statements
                     excess spread and                             to
                     the disposition                               Certificateholders)
                     of excess cash
                     flow.
_________________________________________________________________________________________________________________________________________________
                     (4) Beginning and                             X
                     ending principal
                     balances of the                               (Monthly Statements
                     asset-backed                                  to
                     securities.                                   Certificateholders)
_________________________________________________________________________________________________________________________________________________
                     (5) Interest                                  X
                     rates applicable
                     to the pool                                   (Monthly Statements
                     assets and the                                to
                     asset-backed                                  Certificateholders)
                     securities, as
                     applicable.
                     Consider
                     providing
                     interest rate
                     information for
                     pool assets in
                     appropriate
                     distributional
                     groups or
                     incremental
                     ranges.
_________________________________________________________________________________________________________________________________________________
                     (6) Beginning and                             X
                     ending balances
                     of transaction                                (Monthly Statements
                     accounts, such as                             to
                     reserve accounts,                             Certificateholders)
                     and material
                     account activity
                     during the period.
_________________________________________________________________________________________________________________________________________________
                     (7) Any amounts                               X
                     drawn on any
                     credit                                        (Monthly Statements
                     enhancement or                                to
                     other support                                 Certificateholders)
                     identified in
                     Item 1114 of
                     Regulation AB, as
                     applicable, and
                     the amount of
                     coverage
                     remaining under
                     any such
                     enhancement, if
                     known and
                     applicable.
_________________________________________________________________________________________________________________________________________________
                     (8) Number and                                X                                                    Updated
                     amount of pool                                                                                     pool
                     assets at the                                 (Monthly Statements                                  composition
                     beginning and                                 to                                                   information
                     ending of each                                Certificateholders)                                  fields to
                     period, and                                                                                        be as
                     updated pool                                                                                       specified
                     composition                                                                                        by
                     information, such                                                                                  Depositor
                     as weighted                                                                                        from time
                     average coupon,                                                                                    to time
                     weighted average
                     remaining term,
                     pool factors and
                     prepayment
                     amounts.
_________________________________________________________________________________________________________________________________________________
                     (9) Delinquency     X             X           X
                     and loss
                     information for                               (Monthly Statements
                     the period.                                   to
                                                                   Certificateholders)
_________________________________________________________________________________________________________________________________________________
                     In addition,        X
                     describe any
                     material changes
                     to the
                     information
                     specified in Item
                     1100(b)(5) of
                     Regulation AB
                     regarding the
                     pool assets.
                     (methodology)
_________________________________________________________________________________________________________________________________________________
                     (10) Information    X             X           X
                     on the amount,
                     terms and general                             (Monthly Statements
                     purpose of any                                to
                     advances made or                              Certificateholders)
                     reimbursed during
                     the period,
                     including the
                     general use of
                     funds advanced
                     and the general
                     source of funds
                     for
                     reimbursements.
_________________________________________________________________________________________________________________________________________________
                     (11) Any material   X             X           X
                     modifications,
                     extensions or                                 (Monthly Statements
                     waivers to pool                               to
                     asset terms,                                  Certificateholders)
                     fees, penalties
                     or payments
                     during the
                     distribution
                     period or that
                     have cumulatively
                     become material
                     over time.
_________________________________________________________________________________________________________________________________________________
                     (12) Material       X             X           X                                                    X
                     breaches of pool
                     asset                                         (if agreed upon by
                     representations                               the parties)
                     or warranties or
                     transaction
                     covenants.
_________________________________________________________________________________________________________________________________________________
                     (13) Information                              X
                     on ratio,
                     coverage or other                             (Monthly Statements
                     tests used for                                to
                     determining any                               Certificateholders)
                     early
                     amortization,
                     liquidation or
                     other performance
                     trigger and
                     whether the
                     trigger was met.
_________________________________________________________________________________________________________________________________________________
                     (14) Information                                                                                   X
                     regarding any new
                     issuance of
                     asset-backed
                     securities backed
                     by the same asset
                     pool,
_________________________________________________________________________________________________________________________________________________
                           information   X             X           X                                                    X
                           regarding
                           any pool
                           asset
                           changes
                           (other than
                           in
                           connection
                           with a pool
                           asset
                           converting
                           into cash
                           in
                           accordance
                           with its
                           terms),
                           such as
                           additions
                           or removals
                           in
                           connection
                           with a
                           prefunding
                           or
                           revolving
                           period and
                           pool asset
                           substitutions
                           and
                           repurchases
                           (and
                           purchase
                           rates, if
                           applicable),
                           and cash
                           flows
                           available
                           for future
                           purchases,
                           such as the
                           balances of
                           any
                           prefunding
                           or
                           revolving
                           accounts,
                           if
                           applicable.
_________________________________________________________________________________________________________________________________________________
                           Disclose                                                                                     X             X
                           any
                           material
                           changes in
                           the
                           solicitation,
                           credit-granting,
                           underwriting,
                           origination,
                           acquisition
                           or pool
                           selection
                           criteria or
                           procedures,
                           as
                           applicable,
                           used to
                           originate,
                           acquire or
                           select the
                           new pool
                           assets.
_________________________________________________________________________________________________________________________________________________
                     Item 1121(b) -                                                                                     X
                     Pre-Funding or
                     Revolving Period
                     Information

                     Updated pool
                     information as
                     required under
                     Item 1121(b).
_________________________________________________________________________________________________________________________________________________
            2        Legal Proceedings
_________________________________________________________________________________________________________________________________________________
                     Item 1117 - Legal
                     proceedings
                     pending against
                     the following
                     entities, or
                     their respective
                     property, that is
                     material to
                     Certificateholders,
                     including
                     proceedings known
                     to be
                     contemplated by
                     governmental
                     authorities:
_________________________________________________________________________________________________________________________________________________
                     Sponsor (Seller)                                                                                                 X
_________________________________________________________________________________________________________________________________________________
                     Depositor                                                                                          X
_________________________________________________________________________________________________________________________________________________
                     Trustee
_________________________________________________________________________________________________________________________________________________
                     Issuing entity                                                                                     X
_________________________________________________________________________________________________________________________________________________
                     Master Servicer,    X             X
                     affiliated
                     Servicer, other
                     Servicer
                     servicing 20% or
                     more of pool
                     assets at time of
                     report, other
                     material servicers
_________________________________________________________________________________________________________________________________________________
                     Securities                                    X
                     Administrator
_________________________________________________________________________________________________________________________________________________
                     Originator of 20%                                                                                  X
                     or more of pool
                     assets as of the
                     Cut-off Date
_________________________________________________________________________________________________________________________________________________
                     Custodian                                                            X
_________________________________________________________________________________________________________________________________________________
            3        Sales of
                     Securities and
                     Use of Proceeds
_________________________________________________________________________________________________________________________________________________
                     Information from                                                                                   X
                     Item 2(a) of Part
                     II of Form 10-Q:

                     With respect to
                     any sale of
                     securities by the
                     sponsor,
                     depositor or
                     issuing entity,
                     that are backed
                     by the same asset
                     pool or are
                     otherwise issued
                     by the issuing
                     entity, whether
                     or not
                     registered,
                     provide the sales
                     and use of
                     proceeds
                     information in
                     Item 701 of
                     Regulation S-K.
                     Pricing
                     information can
                     be omitted if
                     securities were
                     not registered.
_________________________________________________________________________________________________________________________________________________
            4        Defaults Upon
                     Senior Securities
_________________________________________________________________________________________________________________________________________________
                     Information from                              X
                     Item 3 of Part II
                     of Form 10-Q:

                     Report the
                     occurrence of any
                     Event of Default
                     (after expiration
                     of any grace
                     period and
                     provision of any
                     required notice)
_________________________________________________________________________________________________________________________________________________
            5        Submission of
                     Matters to a Vote
                     of Security
                     Holders
_________________________________________________________________________________________________________________________________________________
                     Information from                              X
                     Item 4 of Part II
                     of Form 10-Q
_________________________________________________________________________________________________________________________________________________
            6        Significant
                     Obligors of Pool
                     Assets
_________________________________________________________________________________________________________________________________________________
                     Item 1112(b) -                                                                                     X
                     Significant
                     Obligor Financial
                     Information*
_________________________________________________________________________________________________________________________________________________
                     *This information
                     need only be
                     reported on the
                     Form 10-D for the
                     distribution
                     period in which
                     updated
                     information is
                     required pursuant
                     to the Item.
_________________________________________________________________________________________________________________________________________________
            7        Significant
                     Enhancement
                     Provider
                     Information
_________________________________________________________________________________________________________________________________________________
                     Item 1114(b)(2) -
                     Credit
                     Enhancement
                     Provider
                     Financial
                     Information*
_________________________________________________________________________________________________________________________________________________
                           Determining                                                                                  X
                           applicable
                           disclosure
                           threshold
_________________________________________________________________________________________________________________________________________________
                           Obtaining                                                                                    X
                           required
                           financial
                           information
                           or
                           effecting
                           incorporation
                           by reference
_________________________________________________________________________________________________________________________________________________
                     Item 1115(b) -
                     Derivative
                     Counterparty
                     Financial
                     Information*
_________________________________________________________________________________________________________________________________________________
                           Determining                                                                                  X
                           current
                           maximum
                           probable
                           exposure
_________________________________________________________________________________________________________________________________________________
                           Determining                             X
                           current
                           significance
                           percentage
_________________________________________________________________________________________________________________________________________________
                           Notifying                               X
                           derivative
                           counterparty
                           of
                           significance
                           percentage
                           and request
                           required
                           financial
                           information
_________________________________________________________________________________________________________________________________________________
                           Obtaining                                                                                    X
                           required
                           financial
                           information
                           or
                           effecting
                           incorporation
                           by reference
_________________________________________________________________________________________________________________________________________________
                     *This information
                     need only be
                     reported on the
                     Form 10-D for the
                     distribution
                     period in which
                     updated
                     information is
                     required pursuant
                     to the Items.
_________________________________________________________________________________________________________________________________________________
            8        Other Information
_________________________________________________________________________________________________________________________________________________
                     Disclose any        The Responsible Party for the applicable Form 8-K item as indicated below.
                     information
                     required to be
                     reported on Form
                     8-K during the
                     period covered by
                     the Form 10-D but
                     not reported
_________________________________________________________________________________________________________________________________________________
            9        Exhibits
_________________________________________________________________________________________________________________________________________________
                     Distribution                                  X
                     report
_________________________________________________________________________________________________________________________________________________
                     Exhibits required                                                                                  X
                     by Item 601 of
                     Regulation S-K,
                     such as material
                     agreements
_________________________________________________________________________________________________________________________________________________
8-K         Must be filed within four business days of an event reportable on Form
            8-K.
_________________________________________________________________________________________________________________________________________________
            1.01     Entry into a
                     Material
                     Definitive
                     Agreement
_________________________________________________________________________________________________________________________________________________
                     Disclosure is       X             X           X                                                    X             X
                     required
                     regarding entry
                     into or amendment
                     of any definitive
                     agreement that is
                     material to the
                     securitization,
                     even if depositor
                     is not a party.

                     Examples:
                     servicing
                     agreement,
                     custodial
                     agreement.

                     Note: disclosure
                     not required as
                     to definitive
                     agreements that
                     are fully
                     disclosed in the
                     prospectus
_________________________________________________________________________________________________________________________________________________
            1.02     Termination of a    X             X           X                                                    X             X
                     Material
                     Definitive
                     Agreement
_________________________________________________________________________________________________________________________________________________
                     Disclosure is
                     required
                     regarding
                     termination of
                     any definitive
                     agreement that is
                     material to the
                     securitization
                     (other than
                     expiration in
                     accordance with
                     its terms), even
                     if depositor is
                     not a party.


                     Examples:
                     servicing
                     agreement,
                     custodial
                     agreement.
_________________________________________________________________________________________________________________________________________________
            1.03     Bankruptcy or
                     Receivership
_________________________________________________________________________________________________________________________________________________
                     Disclosure is       X             X           X                   X                                X             X
                     required
                     regarding the
                     bankruptcy or
                     receivership, if
                     known to the
                     Master Servicer,
                     with respect to
                     any of the
                     following:

                     Sponsor (Seller),
                     Depositor, Master
                     Servicer,
                     affiliated
                     Servicer, other
                     Servicer
                     servicing 20% or
                     more of pool
                     assets at time of
                     report, other
                     material
                     servicers,
                     Certificate
                     Administrator,
                     Trustee,
                     significant
                     obligor, credit
                     enhancer (10% or
                     more),
                     derivatives
                     counterparty,
                     Custodian
_________________________________________________________________________________________________________________________________________________
            2.04     Triggering Events
                     that Accelerate
                     or Increase a
                     Direct Financial
                     Obligation or an
                     Obligation under
                     an Off-Balance
                     Sheet Arrangement
_________________________________________________________________________________________________________________________________________________
                     Includes an early                 X           X
                     amortization,
                     performance
                     trigger or other
                     event, including
                     event of default,
                     that would
                     materially alter
                     the payment
                     priority/distribution
                     of cash
                     flows/amortization
                     schedule.

                     Disclosure will
                     be made of events
                     other than
                     waterfall
                     triggers which
                     are disclosed in
                     the Monthly
                     Statement to
                     Certificateholders
_________________________________________________________________________________________________________________________________________________
            3.03     Material
                     Modification to
                     Rights of
                     Security Holders
_________________________________________________________________________________________________________________________________________________
                     Disclosure is                                 X                                                    X
                     required of any
                     material
                     modification to
                     documents
                     defining the
                     rights of
                     Certificateholders,
                     including the
                     Pooling and
                     Servicing
                     Agreement
_________________________________________________________________________________________________________________________________________________
            5.03     Amendments to
                     Articles of
                     Incorporation or
                     Bylaws; Change in
                     Fiscal Year
_________________________________________________________________________________________________________________________________________________
                     Disclosure is                                                                                      X
                     required of any
                     amendment "to the
                     governing
                     documents of the
                     issuing entity"
_________________________________________________________________________________________________________________________________________________
            5.06     Change in Shell
                     Company Status
_________________________________________________________________________________________________________________________________________________
                     [Not applicable                                                                                    X
                     to ABS issuers]
_________________________________________________________________________________________________________________________________________________
            6.01     ABS Informational
                     and Computational
                     Material
_________________________________________________________________________________________________________________________________________________
                     [Not included in                                                                                   X
                     reports to be
                     filed under
                     Section 3.18]
_________________________________________________________________________________________________________________________________________________
            6.02     Change of
                     Servicer or
                     Trustee
_________________________________________________________________________________________________________________________________________________
                     Requires            X             X           X                                                    X
                     disclosure of any
                     removal,
                     replacement,
                     substitution or
                     addition of any
                     master servicer,
                     affiliated
                     servicer, other
                     servicer
                     servicing 10% or
                     more of pool
                     assets at time of
                     report, other
                     material
                     servicers,
                     certificate
                     administrator or
                     trustee.
_________________________________________________________________________________________________________________________________________________
                     Reg AB disclosure   X
                     about any new
                     servicer is also
                     required.
_________________________________________________________________________________________________________________________________________________
                     Reg AB disclosure                                                                    X
                     about any new                                                                        (to the
                     trustee is also                                                                      extent of a
                     required.                                                                            successor
                                                                                                          trustee)
_________________________________________________________________________________________________________________________________________________
                     Reg AB disclosure                             X
                     about any new
                     securities
                     administrator is
                     also required.
_________________________________________________________________________________________________________________________________________________
            6.03     Change in Credit
                     Enhancement or
                     Other External
                     Support [In this
                     transaction there
                     is no external
                     enhancement or
                     other support.]
_________________________________________________________________________________________________________________________________________________
                     Covers                                        X                                                    X
                     termination of
                     any enhancement
                     in manner other
                     than by its
                     terms, the
                     addition of an
                     enhancement, or a
                     material change
                     in the
                     enhancement
                     provided.
                     Applies to
                     external credit
                     enhancements as
                     well as
                     derivatives.
_________________________________________________________________________________________________________________________________________________
                     Reg AB disclosure                                                                                  X
                     about any new
                     enhancement
                     provider is also
                     required.
_________________________________________________________________________________________________________________________________________________
            6.04     Failure to Make a                             X
                     Required
                     Distribution
_________________________________________________________________________________________________________________________________________________
            6.05     Securities Act
                     Updating
                     Disclosure
_________________________________________________________________________________________________________________________________________________
                     If any material                                                                                    X
                     pool
                     characteristic
                     differs by 5% or
                     more at the time
                     of issuance of
                     the securities
                     from the
                     description in
                     the final
                     prospectus,
                     provide updated
                     Reg AB disclosure
                     about the actual
                     asset pool.
_________________________________________________________________________________________________________________________________________________
                     If there are any                                                                                   X
                     new servicers or
                     originators
                     required to be
                     disclosed under
                     Regulation AB as
                     a result of the
                     foregoing,
                     provide the
                     information
                     called for in
                     Items 1108 and
                     1110 respectively.
_________________________________________________________________________________________________________________________________________________
            7.01     Regulation FD       X             X           X                                                    X
                     Disclosure
_________________________________________________________________________________________________________________________________________________
            8.01     Other Events
_________________________________________________________________________________________________________________________________________________
                     Any event, with                                                                                    X
                     respect to which
                     information is
                     not otherwise
                     called for in
                     Form 8-K, that
                     the registrant
                     deems of
                     importance to
                     security holders.
_________________________________________________________________________________________________________________________________________________
            9.01     Financial           The Responsible Party applicable to reportable event.
                     Statements and
                     Exhibits
_________________________________________________________________________________________________________________________________________________
10-K        Must be filed within 90 days of the fiscal year end for the registrant.
_________________________________________________________________________________________________________________________________________________
            9B       Other Information
_________________________________________________________________________________________________________________________________________________
                     Disclose any        The Responsible Party for the applicable Form 8-K item as indicated above.
                     information
                     required to be
                     reported on Form
                     8-K during the
                     fourth quarter
                     covered by the
                     Form 10-K but not
                     reported
_________________________________________________________________________________________________________________________________________________
            15       Exhibits and
                     Financial
                     Statement
                     Schedules
_________________________________________________________________________________________________________________________________________________
                     Item 1112(b) -                                                                                     X
                     Significant
                     Obligor Financial
                     Information
_________________________________________________________________________________________________________________________________________________
                     Item 1114(b)(2) -
                     Credit
                     Enhancement
                     Provider
                     Financial
                     Information
_________________________________________________________________________________________________________________________________________________
                          Determining                                                                                   X
                          applicable
                          disclosure
                          threshold
_________________________________________________________________________________________________________________________________________________
                          Obtaining                                                                                     X
                          required
                          financial
                          information
                          or effecting
                          incorporation
                          by reference
_________________________________________________________________________________________________________________________________________________
                     Item 1115(b) -
                     Derivative
                     Counterparty
                     Financial
                     Information
_________________________________________________________________________________________________________________________________________________
                          Determining                                                                                   X
                          current
                          maximum
                          probable
                          exposure
_________________________________________________________________________________________________________________________________________________
                          Determining                              X
                          current
                          significance
                          percentage
_________________________________________________________________________________________________________________________________________________
                          Notifying                                X
                          derivative
                          counterparty
                          of
                          significance
                          percentage
                          and request
                          required
                          financial
                          information
_________________________________________________________________________________________________________________________________________________
                          Obtaining                                                                                     X
                          required
                          financial
                          information
                          or effecting
                          incorporation
                          by reference
_________________________________________________________________________________________________________________________________________________
                     Item 1117 - Legal
                     proceedings
                     pending against
                     the following
                     entities, or
                     their respective
                     property, that is
                     material to
                     Certificateholders,
                     including
                     proceedings known
                     to be
                     contemplated by
                     governmental
                     authorities:
_________________________________________________________________________________________________________________________________________________
                     Sponsor (Seller)                                                                                                 X
_________________________________________________________________________________________________________________________________________________
                     Depositor                                                                                          X
_________________________________________________________________________________________________________________________________________________
                     Trustee
_________________________________________________________________________________________________________________________________________________
                     Issuing entity                                                                                     X
_________________________________________________________________________________________________________________________________________________
                     Master Servicer,    X             X
                     affiliated
                     Servicer, other
                     Servicer
                     servicing 20% or
                     more of pool
                     assets at time of
                     report, other
                     material servicers
_________________________________________________________________________________________________________________________________________________
                     Securities                                    X
                     Administrator
_________________________________________________________________________________________________________________________________________________
                     Originator of 20%                                                                                  X
                     or more of pool
                     assets as of the
                     Cut-off Date
_________________________________________________________________________________________________________________________________________________
                     Custodian                                                         X
_________________________________________________________________________________________________________________________________________________
                     Item 1119 -
                     Affiliations and
                     relationships
                     between the
                     following
                     entities, or
                     their respective
                     affiliates, that
                     are material to
                     Certificateholders:
_________________________________________________________________________________________________________________________________________________
                     Sponsor (Seller)                                                                                                 X
_________________________________________________________________________________________________________________________________________________
                     Depositor                                                                                          X
_________________________________________________________________________________________________________________________________________________
                     Trustee
_________________________________________________________________________________________________________________________________________________
                     Master Servicer,    X             X
                     affiliated
                     Servicer, other
                     Servicer
                     servicing 20% or
                     more of pool
                     assets at time of
                     report, other
                     material servicers
_________________________________________________________________________________________________________________________________________________
                     Securities                                    X
                     Administrator
_________________________________________________________________________________________________________________________________________________
                     Originator                                                                                         X
_________________________________________________________________________________________________________________________________________________
                     Custodian                                                         X
_________________________________________________________________________________________________________________________________________________
                     Credit                                                                                             X
                     Enhancer/Support
                     Provider
_________________________________________________________________________________________________________________________________________________
                     Significant                                                                                        X
                     Obligor
_________________________________________________________________________________________________________________________________________________
                     Item 1122 -         X             X           X                   X
                     Assessment of
                     Compliance with
                     Servicing Criteria
_________________________________________________________________________________________________________________________________________________
                     Item 1123 -         X             X           X
                     Servicer
                     Compliance
                     Statement
_________________________________________________________________________________________________________________________________________________




--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT R
                                                   ADDITIONAL DISCLOSURE INFORMATION

Structured Asset Mortgage Investments II Inc.
383 Madison Avenue
New York, New York 10179
Fax: (212) 272 - 2000
E-mail:  regabnotification@bear.com

Wells Fargo Bank, N.A. as [Securities Administrator]
9062 Old Annapolis Road
Columbia, Maryland 21045
Fax: (410) 715-2380
E-mail:  cts.sec.notifications@wellsfargo.com

Attn:  Corporate Trust Services - BSALTA 2007-2- SEC REPORT PROCESSING

RE:    **Additional Form [  ] Disclosure**Required

Ladies and Gentlemen:

         In accordance with Section 3.18 of the Pooling and Servicing Agreement, dated as of March 1,
2007, among EMC Mortgage Corporation, as Sponsor and Company, Wells Fargo Bank, National Association, as
Master Servicer and Securities Administrator and Citibank, N.A. as Trustee.  The undersigned hereby
notifies you that certain events have come to our attention that [will][may] need to be disclosed on
Form [   ].

Description of Additional Form [   ] Disclosure:


List of Any Attachments hereto to be included in the Additional Form [  ] Disclosure:


         Any inquiries related to this notification should be directed to [   ], phone number:  [   ];
email address:  [   ].

                                                              [NAME OF PARTY]
                                                              as [role]


                                                              By:___________________________________
                                                                 Name:
                                                                 Title:




*    Please contact Bear Stearns for pricing information.

(1) If not daily valuations, changes are required in the collateral amounts and valuation percentages




--------------------------------------------------------------------------------



